18-23537-rdd        Doc 20      Filed 01/18/19 Entered 01/18/19 00:55:49                     Main Document
                                             Pg 1 of 1461


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Jacqueline Marcus
Garrett A. Fail
Sunny Singh
Jessica Liou

Attorneys for Debtors and
Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                           :
                                                                :      Chapter 11
SEARS HOLDINGS CORPORATION, et al.,                             :
                                                                :      Case No. 18-23538 (RDD)
                                                                :
                  Debtors. 1                                    :      (Jointly Administered)
----------------------------------------------------------------x

                       SCHEDULES OF ASSETS AND LIABILITIES FOR
                              SEARS, ROEBUCK AND CO.
                               CASE NO. 18-23537 (RDD)


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
(0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
(6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
(8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
(9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
18-23537-rdd                     Doc 20               Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                                                   Pg 2 of 1461
 


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                           :
                                                                :               Chapter 11
SEARS HOLDINGS CORPORATION, et al.,                             :
                                                                :               Case No. 18-23538 (RDD)
                                                                :
                             1
                  Debtors.                                      :               (Jointly Administered)
----------------------------------------------------------------x


         GLOBAL NOTES AND STATEMENTS OF LIMITATIONS, METHODOLOGY
           AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

       Sears Holdings Corporation (“Sears Holdings”) and certain of its affiliates, as debtors
and debtors in possession (collectively, the “Debtors”), are filing their respective Schedules of
Assets and Liabilities (each, a “Schedule” and, collectively, the “Schedules”) and Statements of
Financial Affairs (each, a ”Statement” or “SOFA” and, collectively, the “Statements” or
“SOFAs” in the United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) pursuant to section 521 of title 11 of the United States Code (the
“Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules”).

        These Global Notes and Statements of Limitations, Methodology and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(collectively, the “Global Notes”) pertain to, are incorporated by reference in, and comprise an
integral part of all the Schedules and Statements. The Global Notes are in addition to the
                                                            
1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
(7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
(6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc.
(2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance
Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
(6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
(8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing
Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None);
SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None);
BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC
(9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of the
Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.


 
 
18-23537-rdd     Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49            Main Document
                                         Pg 3 of 1461
 


specific notes set forth below with respect to particular Schedules and Statements (the “Specific
Notes” and, together with the Global Notes, the “Notes”). These Global Notes should be
referred to, and referenced in connection with, any review of the Schedules and Statements.

        The Debtors’ management prepared the Schedules and Statements with the assistance of
their advisors and other professionals and have necessarily relied upon the efforts, statements,
advice, and representations of personnel of the Debtors and the Debtors’ advisors and other
professionals. Given the scale of the Debtors’ businesses, the Debtors’ management has not (and
could not have) personally verified the accuracy of each statement and representation in the
Schedules and Statements, including, but not limited to, statements and representations
concerning amounts owed to creditors.

        The Schedules and Statements are unaudited and subject to potential adjustment. In
preparing the Schedules and Statements, the Debtors relied on financial data derived from their
books and records that was available at the time of preparation. The Debtors’ management team
and advisors have made reasonable efforts to ensure that the Schedules and Statements are as
accurate and complete as possible under the circumstances; however, subsequent information or
discovery may result in material changes to the Schedules or Statements and inadvertent errors,
omissions, or inaccuracies may exist. Notwithstanding any such discovery, new information, or
errors or omissions, the Debtors do not undertake any obligation or commitment to update the
Schedules and Statements.

        The Debtors reserve all rights to amend or supplement the Schedules and Statements
from time to time, in all respects, as may be necessary or appropriate, including, but not limited
to, the right to dispute or otherwise assert offsets or defenses to any claim reflected on the
Schedules and Statements as to amount, liability, classification, identity of debtor or to otherwise
subsequently designate any claim as “disputed,” “contingent,” or “unliquidated.” Furthermore,
nothing contained in the Schedules, Statements, or Notes shall constitute a waiver of any of the
Debtors’ rights or an admission with respect to their chapter 11 cases, including, but not limited
to, any issues involving objections to claims, substantive consolidation, equitable subordination,
defenses, characterization or re-characterization of contracts and leases, assumption or rejection
of contracts and leases under the provisions of chapter 3 of the Bankruptcy Code, causes of
action arising under the provisions of chapter 5 of the Bankruptcy Code, or any other relevant
applicable laws to recover assets or avoid transfers.

       The Schedules, Statements, and Notes should not be relied upon by any persons for
information relating to current or future financial conditions, events, or performance of
any of the Debtors or their affiliates.

           1. Description of the Cases. The Debtors commenced with this Court a voluntary
              case under chapter 11 of the Bankruptcy Code on October 15, 2018 (such
              Debtors, the “Initial Debtors”), and on October 18, 2018, October 22, 2018, and




                                                 2
18-23537-rdd                     Doc 20               Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                                                   Pg 4 of 1461
 


                             January 7, 2018 (such Debtors, the “Additional Debtors”),2 each such date, the
                             “Commencement Date” for the relevant Debtors. The Debtors are authorized to
                             operate their businesses and manage their properties as debtors in possession
                             pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On October 16,
                             2018, the Bankruptcy Court entered an order authorizing the joint administration
                             of the cases of the Initial Debtors pursuant to Bankruptcy Rule 1015(b). On
                             November 1, 2018, November 2, 2018, and January 10, 2019, the Bankruptcy
                             Court applied such order to the cases of the Additional Debtors. On October 24,
                             2018, the United States Trustee for the Southern District of New York Region 2
                             (the “U.S. Trustee”) appointed an official committee of unsecured creditors
                             pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Creditors’
                             Committee”).

              2.             Basis of Presentation. For financial reporting purposes, the Debtors generally
                             prepare consolidated financial statements, which include financial information for
                             Sears Holdings and its subsidiaries, including both Debtors and certain non-debtor
                             affiliates. The Schedules and Statements are unaudited and reflect the Debtors’
                             reasonable efforts to report certain financial information of each Debtor on a
                             stand-alone, unconsolidated basis. These Schedules and Statements, neither
                             purport to represent financial statements prepared in accordance with Generally
                             Accepted Accounting Principles in the United States (“GAAP”), nor are they
                             intended to be fully reconciled with the financial statements of each Debtor.

                             The Debtors attempted to attribute the assets and liabilities, certain required
                             financial information, and various cash disbursements to the proper Debtor entity.
                             However, because the Debtors’ accounting systems, policies, and practices were
                             developed for consolidated reporting purposes, rather than by individual legal
                             entity, it is possible that not all assets, liabilities or amounts of cash disbursements
                             have been recorded with the correct legal entity on the Schedules and Statements.
                             Accordingly, the Debtors reserve all rights to supplement and/or amend the
                             Schedules and Statements in this regard.

                             Given, among other things, the uncertainty surrounding the valuation of certain
                             assets and the valuation and nature of certain liabilities, a Debtor may report more
                             assets than liabilities. Such report shall not constitute an admission that such
                             Debtor was solvent on the Commencement Date or at any time before or after the
                             Commencement Date. Likewise, a Debtor reporting more liabilities than assets
                             shall not constitute an admission that such Debtor was insolvent at the
                             Commencement Date or any time prior to or after the Commencement Date.

              3.             Reporting Date. Unless otherwise noted, the Schedules and Statements generally
                             reflect the Debtors’ books and records as of the close of business on the
                                                            
2
 The Additional Debtors, along with the last four digits of each Additional Debtor’s federal tax identification
number are, as follows: (i) SHC Licensed Business LLC (3718) filed on October 18, 2018; (ii) SHC Promotions
LLC (9626) filed on October 22, 2018; and (iii) SRe Holding Corporation (4816) filed on January 7, 2019.


                                                                      3
18-23537-rdd                     Doc 20               Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                                                   Pg 5 of 1461
 


                             Commencement Date, adjusted for authorized payments under the First Day
                             Orders (as defined below).3

              4.             Current Values. The assets and liabilities of each Debtor are listed on the basis
                             of the book value of the asset or liability in the respective Debtor’s accounting
                             books and records. Unless otherwise noted, the carrying value on the Debtor’s
                             books, rather than the current market value, is reflected in the Schedules and
                             Statements.

              5.             Confidentiality. There may be instances where certain information was not
                             included or redacted due to the nature of an agreement between a Debtor and a
                             third party, concerns about the confidential or commercially sensitive nature of
                             certain information, or to protect the privacy of an individual. The omissions and
                             redactions are limited to only what is necessary to protect the Debtor or a third
                             party and will provide interested parties with sufficient information to discern the
                             nature of the listing.

              6.             Consolidated Entity Accounts Payable and Disbursement Systems. As
                             described in the Cash Management Motion, 4 the Debtors utilize an integrated,
                             centralized cash management system, in the ordinary course of business, to collect,
                             concentrate, and disburse funds generated by their operations (the “Cash
                             Management System”). The Debtors maintain a consolidated accounts payable
                             and disbursements system to pay operating and administrative expenses through
                             various disbursement accounts.

                             In the ordinary course of business, the Debtors maintain business relationships
                             among each other and with certain non-debtor affiliates, which result in
                             intercompany receivables and payables (the “Intercompany Claims”) arising
                             from intercompany transactions (the “Intercompany Transactions”). As set
                             forth more fully in the Cash Management Motion, the primary Intercompany
                             Transactions giving rise to Intercompany Claims are cash receipts activities,
                             disbursement activities, inventory purchases, and expense allocations.
                             Historically, Intercompany Claims are not settled by actual transfers of cash
                             among the Debtors. Instead, the Debtors track all Intercompany Transactions in


                                                            
3
 While the Additional Debtors (i) SHC Licensed Business LLC (3718) and (ii) SHC Promotions LLC (9626) filed
subsequent to the Initial Debtors’ Commencement Date, unless otherwise indicated the information presented in the
Schedules and Statements is as of the Initial Debtors’ Reporting Date of October 15, 2018. The Debtor SRe Holding
Corporation (4816) filed on January 7, 2019 and the information presented in the Schedules and Statements is as of
January 5, 2019, which coincides with the timing of this Debtor’s fiscal accounting period that is closest to January
7, 2019.
4
 Motion of Debtors for Authority to (i) Continue Using Existing Cash Management System, Bank Accounts, and
Business Forms, (ii) Implement Ordinary Course Changes to Cash Management System, (iii) Continue
Intercompany Transactions, and (iv) Provide Administrative Expense Priority for Postpetition Intercompany
Claims and Related Relief (ECF No. 5) (the “Cash Management Motion”).


                                                                      4
18-23537-rdd     Doc 20    Filed 01/18/19 Entered 01/18/19 00:55:49            Main Document
                                        Pg 6 of 1461
 


               their accounting system, which concurrently are recorded on the applicable
               Debtors’ balance sheets.

               In addition, as defined and discussed in the Cash Management Motion, the
               Debtors are party to certain Foreign Affiliate Intercompany Transactions,
               Warranty Payments and Intellectual Property Intercompany Transactions. Unless
               otherwise noted, the Debtors have reported the aggregate net intercompany
               balances among the Debtors and their non-debtor affiliates as assets on Schedule
               A/B or as liabilities on Schedule E/F, as appropriate.

      7.       Accuracy. Although the Debtors have made reasonable efforts to file complete
               and accurate Schedules and Statements, inadvertent errors or omissions may exist.
               The Debtors reserve all rights to amend and/or supplement the Schedules and
               Statements as is necessary or appropriate. The financial information disclosed
               herein was not prepared in accordance with federal or state securities laws or
               other applicable non-bankruptcy law or in lieu of complying with any periodic
               reporting requirements thereunder. Persons and entities trading in or otherwise
               purchasing, selling or transferring the claims against or equity interests in the
               Debtors should evaluate this financial information in light of the purposes for
               which it was prepared. The Debtors are not liable for and undertake no
               responsibility to indicate variations from securities laws or for any evaluations of
               the Debtors based on this financial information or any other information.

      8.       Net Book Value of Assets. In many instances, current market valuations are not
               maintained by or readily available to the Debtors. It would be prohibitively
               expensive, unduly burdensome, and an inefficient use of estate resources for the
               Debtors to obtain current market valuations for all assets. As such, wherever
               possible, unless otherwise indicated, net book values as of the Commencement
               Date are presented for all assets. When necessary, the Debtors have indicated that
               the value of certain assets is “Unknown” or “Undetermined.” Amounts ultimately
               realized may vary materially from net book value (or other value so ascribed).
               Accordingly, the Debtors reserve all rights to amend, supplement, and adjust the
               asset values set forth in the Schedules and Statements. As applicable, fixed assets
               and leasehold improvement assets that fully have been depreciated, amortized or
               impaired, or were expensed for GAAP accounting purposes, have no net book
               value, and, therefore, are not included in the Schedules and Statements.

      9.       Currency. All amounts shown in the Schedules and Statements are in U.S.
               Dollars, unless otherwise indicated.

      10.      Payment of Prepetition Claims Pursuant to First Day Orders. Shortly after
               October 15, 2018, the Bankruptcy Court entered orders (collectively, the “First-
               Day Orders”), authorizing, but not directing, the Initial Debtors to, among other
               things, pay certain prepetition: (i) service fees and charges assessed by the
               Debtors’ banks and debit and credit card companies; (ii) claims of warehousemen
               and miscellaneous lien claimants; (iii) certain insurance obligations; (iv)
               obligations to “critical vendors;” (v) customer programs obligations; (vi)

                                                5
18-23537-rdd                     Doc 20               Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                                                   Pg 7 of 1461
 


                             employee wages, salaries, and related items, including, but not limited to,
                             employee benefit programs and independent contractor obligations; (vii) taxes
                             and assessments; and (viii) amounts held in trust or on a consignment basis where
                             the company has collected on behalf of a third party.5 Where the Schedules and
                             Statements list creditors and set forth the Debtors’ scheduled amounts attributable
                             to such claims, such scheduled amounts reflect balances owed as of the
                             Commencement Date. To the extent any adjustments are necessary for any
                             payments made on account of such claims following the commencement of these
                             chapter 11 cases pursuant to the authority granted to the Debtors by the
                             Bankruptcy Court under the First-Day Orders, such adjustments have been
                             included in the Schedules and Statements unless otherwise noted on the
                             applicable Schedule or Statement. The Debtors reserve the right to update the
                             Schedules and Statements to reflect payments made pursuant to the First-Day
                             Orders.

              11.            Other Paid Claims. To the extent the Debtors have reached any postpetition
                             settlement with a vendor or other creditor, the terms of such settlement will
                             prevail, supersede amounts listed in the Schedules and Statements, and shall be
                             enforceable by all parties, subject to Bankruptcy Court approval. To the extent the
                             Debtors pay any of the claims listed in the Schedules and Statements pursuant to
                             any orders entered by the Bankruptcy Court, the Debtors reserve all rights to
                             amend and supplement the Schedules and Statements and take other action, such
                             as filing claims objections, as is necessary and appropriate to avoid overpayment
                             or duplicate payment for such liabilities.

              12.            Setoffs. The Debtors routinely incur certain setoffs from customers and suppliers
                             in the ordinary course of business. Setoffs in the ordinary course can result from
                             various items including, but not limited to, intercompany transactions, pricing
                             discrepancies, customer programs, returns, promotional funding, warranties,
                             refunds, and other disputes between the Debtors and their customers and/or
                             suppliers. These routine setoffs are consistent with the ordinary course of business
                             in the Debtors’ industry, and, therefore, can be particularly voluminous, unduly
                             burdensome, and costly for the Debtors to regularly document. Therefore,
                             although such setoffs and other similar rights may have been accounted for when
                             scheduling certain amounts, these ordinary course setoffs are not independently
                             accounted for, and, as such, are excluded from the Schedules and Statements. Any
                             setoff of a prepetition debt to be applied against the Debtors is subject to the
                             automatic stay and must comply with section 553 of the Bankruptcy Code.

              13.            Accounts Receivable. The accounts receivable information listed on the
                             Schedules includes receivables from the Debtors’ customers and are calculated
                             net of any amounts that, as of the Commencement Date, may be owed to such
                             customers in the form of offsets or other price adjustments pursuant to the
                             Debtors’ customer program policies and day-to-day operating policies.
                                                            
5
    The First Day Orders were later applied to the Additional Debtors by the Bankruptcy Court.


                                                                      6
18-23537-rdd     Doc 20    Filed 01/18/19 Entered 01/18/19 00:55:49            Main Document
                                        Pg 8 of 1461
 



      14.      Inventory. Inventories are valued at the lower of cost or market determined
               primarily using the retail inventory method. For certain of the Debtors that
               operate as Kmart, their merchandise inventories are valued under the retail
               inventory method using primarily a first-in, first-out cost flow assumption. For
               certain of the Debtors that operate as Sears, their merchandise inventories are
               valued under the retail inventory method using primarily a last-in, first-out cost
               flow assumption.

      15.      Property and Equipment. Property and equipment (including leasehold
               improvements) are carried at cost, less accumulated depreciation. Additions and
               substantial improvements are capitalized and include expenditures that materially
               extend the useful lives of existing facilities and equipment. Maintenance and
               repairs that do not materially improve or extend the lives of the respective assets
               are expensed as incurred. Depreciation expense, which includes depreciation on
               assets under capital leases, is recorded over the estimated useful lives of the
               respective assets using the straight-line method for financial statement purposes.
               The range of lives are generally 20 to 50 years for buildings, 3 to 10 years for
               furniture, fixtures and equipment, and 3 to 5 years for computer systems and
               computer equipment. Leasehold improvements are depreciated over the shorter of
               the associated lease term or the estimated useful life of the asset.

               The inventories, property and equipment listed in the Schedules are presented
               without consideration of any mechanics’ or other liens.

      16.      Mechanics’ & UCC Liens. Known, filed mechanics’ and UCC liens are listed
               on Schedule D. The inventories, property, plant and equipment listed in these
               Schedules are presented without consideration of any mechanics’ or other liens.
               To the extent the corresponding Debtor is identified within the filed documents,
               the liens are identified on that Debtor’s Schedule D. Those documents that do not
               identify a specific debtor are listed on Schedule D for Sears Holdings.

      17.      Excluded Assets and Liabilities. Certain liabilities resulting from accruals,
               liabilities recognized in accordance with GAAP and/or estimates of long-term
               liabilities either are not payable at this time or have not yet been reported.
               Therefore, they do not represent specific claims as of the Commencement Date
               and are not otherwise set forth in the Schedules. Additionally, certain deferred
               assets, charges, accounts or reserves recorded for GAAP reporting purposes only
               and certain assets with a net book value of zero are not included in the Schedules.
               Excluded categories of assets and liabilities include, but are not limited to,
               deferred tax assets and liabilities, deferred income, deferred charges, self-
               insurance reserves, closed store and warehouse reserves, accrued occupancy
               related costs for open stores, deferred real estate income, favorable lease rights
               and unfavorable lease liabilities. Other immaterial assets and liabilities may have
               been excluded.



                                                7
18-23537-rdd     Doc 20    Filed 01/18/19 Entered 01/18/19 00:55:49            Main Document
                                        Pg 9 of 1461
 


               In the ordinary course of business, the Debtors maintain a customer loyalty
               reward program that entitles customers to receive certain benefits based on the
               amount they spend with the Debtors and certain partners (the “Shop Your Way
               Program”). As of the Commencement Date, there were approximately 144
               million customers enrolled in the Shop Your Way Program. The Debtors
               received approval under the Order Authorizing Debtors to (i) Maintain and
               Administer Prepetition Customer Programs, Promotions, and Practices, and (ii)
               Pay and Honor Related Prepetition Obligations (ECF No. 135) (the “Customer
               Programs Order”) to continue to honor Shop Your Way program benefits and
               obligations. Due to the Debtors’ concern for their customers’ privacy, and
               because it would be unduly burdensome and costly, the Debtors have not
               provided this customer list in their response to Schedule A/B Part 10. The
               Debtors’ customer list associated with the Shop Your Way Program is not
               representative of the customer lists generally identified in the Schedules.

               The Debtors also support a number of other customer programs such as the ability
               for customers to purchase gift cards from the Debtors’ stores to be redeemed later
               for merchandise, offers to customers for markdowns, deals, blue light specials and
               other offers, and may honor both their own and third-party coupons for discounts
               on merchandise. The Debtors have received approval under the Customer
               Programs Order to continue to honor these program benefits.

               The Debtors offer their customers an opportunity to purchase protection
               agreements (“PAs”) or extended warranties under a number of different in-house
               programs that cover the repair or replacement cost of a product, including, but not
               limited to, home appliances, tools, jewelry, tires, electronics, lawn mowers and
               certain heating, ventilation, and air-conditioning products. The Debtors offer
               service plans for these various products (retail and aftermarket) at different
               protection levels known as “Master Protection Agreements.” There are millions
               of customers enrolled in these various PAs. The Debtors received approval under
               the Customer Programs Order to continue to honor these agreements.

      18.      Debtors’ Reservation of Rights. Nothing contained in the Schedules,
               Statements, or Notes shall constitute a waiver of rights with respect to these
               chapter 11 cases, including, but not limited to, the following:

               a. Any failure to designate a claim listed on the Schedules and Statements as
                  “disputed,” “contingent,” or “unliquidated” does not constitute an admission
                  by the Debtors that such amount is not “disputed,” “contingent,” or
                  “unliquidated.” The Debtors reserve the right to dispute and to assert setoff
                  rights, counterclaims, and defenses to any claim reflected on its Schedules as
                  to amount, liability, and classification, and to otherwise subsequently
                  designate any claim as “disputed,” “contingent,” or “unliquidated.”

               b. The description of an amount as “unknown” or “undetermined” is not
                  intended to reflect upon the materiality of such amount.

                                                8
18-23537-rdd     Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49             Main Document
                                         Pg 10 of 1461
 



               c. The listing of a claim (i) on Schedule D as “secured,” (ii) on Schedule E/F as
                  either “priority,” or “unsecured priority,” or (iii) listing a contract or lease on
                  Schedule G as “executory” or “unexpired” does not constitute an admission
                  by the Debtors of the legal rights of the claimant, or a waiver of the Debtors’
                  rights to recharacterize or reclassify such claim or contract pursuant to a
                  schedule amendment, claim objection or otherwise. Moreover, although the
                  Debtors may have scheduled claims of various creditors as secured claims for
                  informational purposes, no current valuation of the Debtors’ assets in which
                  such creditors may have a security interest has been undertaken. Except as
                  provided in an order of the Court, the Debtors reserve all rights to dispute and
                  challenge the secured nature or amount of any such creditor’s claims or the
                  characterization of the structure of any transaction, or any document or
                  instrument related to such creditor’s claim. Listing a claim does not constitute
                  an admission of liability by the Debtors, and the Debtors reserve the right to
                  amend the Schedules accordingly.

               d. In the ordinary course of their business, the Debtors may lease equipment
                  from certain third-party lessors for use in the daily operation of its business.
                  Any such leases are set forth in Schedule G and any current amount due under
                  such leases that were outstanding as of the Commencement Date is listed on
                  Schedule E/F. The property subject to any of such leases is not reflected in
                  Schedule A/B as either owned property or assets of the Debtor nor is such
                  property reflected in the Debtor’s Statement of Financial Affairs as property
                  or assets of third parties within the control of the Debtor. Nothing in the
                  Statements or Schedules is or shall be construed as an admission or
                  determination as to the legal status of any lease (including whether any lease
                  is a true lease or a financing arrangement), and the Debtors reserve all rights
                  with respect to any of such issues, including, but not limited to, the
                  recharacterization thereof.

               e. The claims of individual creditors for, among other things, goods, products,
                  services or taxes are listed as the amounts entered on the Debtors’ books and
                  records and may not reflect credits, allowances or other adjustments due from
                  such creditors to the Debtors. The Debtors reserve all of their rights with
                  regard to such credits, allowances and other adjustments, including, but not
                  limited to the right to assert claims objections and/or setoffs with respect to
                  the same.

               f. The Debtors’ businesses are part of a complex enterprise. Although the
                  Debtors have exercised their reasonable efforts to ensure the accuracy of their
                  Schedules and Statements, they nevertheless may contain errors and
                  omissions. The Debtors hereby reserve all of their rights to dispute the
                  validity, status, and enforceability of any contracts, agreements, and leases set
                  forth on the Schedules and Statements, and to amend and supplement the
                  Schedules and Statements as necessary.

                                                 9
18-23537-rdd     Doc 20    Filed 01/18/19 Entered 01/18/19 00:55:49            Main Document
                                        Pg 11 of 1461
 



               g. The Debtors further reserve all of their rights, claims, and causes of action
                  with respect to the contracts and agreements listed on the Schedules and
                  Statements, including, but not limited to, the right to dispute and challenge the
                  characterization or the structure of any transaction, document, and instrument
                  related to a creditor’s claim.

               h. The Debtors exercised their reasonable efforts to locate and identify
                  guarantees and other secondary liability claims (the “Guarantees”) in their
                  executory contracts, unexpired leases, secured financings, debt instruments,
                  and other agreements. However, a review of these agreements, specifically
                  the Debtors’ unexpired leases and executory contracts, is ongoing. Where
                  such Guarantees have been identified, they are included in the relevant
                  Schedules and Statements. Guarantees embedded in the Debtors’ executory
                  contracts, unexpired leases, secured financings, debt instruments, and other
                  agreements inadvertently may have been omitted. Thus, the Debtors reserve
                  their rights to amend and supplement the Schedules and Statements to the
                  extent that additional Guarantees are identified. In addition, the Debtors
                  reserve the right to amend the Schedules and Statements to re-characterize and
                  reclassify any such contract or claim. The Debtors have reflected the
                  obligations under the Guarantees for both the primary obligor and the
                  guarantors with respect to their secured financings and debt instruments on
                  Schedule H. Guarantees with respect to the Debtors’ executory contracts and
                  unexpired leases are not included on Schedule H and the Debtors believe that
                  certain Guarantees embedded in the Debtors’ executory contracts, unexpired
                  leases, other secured financing, debt instruments and similar agreements may
                  exist and, to the extent they do, will be identified upon further review.

               i. Listing a contract or lease on the Schedules and Statements shall not be
                  deemed an admission that such contract is an executory contract, such lease is
                  an unexpired lease, or that either necessarily is a binding, valid, and
                  enforceable contract. The Debtors hereby expressly reserve the right to assert
                  that any contract listed on the Schedules and Statements does not constitute an
                  executory contract within the meaning of section 365 of the Bankruptcy Code,
                  as well as the right to assert that any lease so listed does not constitute an
                  unexpired lease within the meaning of section 365 of the Bankruptcy Code.

               j. To timely close the books and records of the Debtors as of the
                  Commencement Date and to prepare such information on a legal entity basis,
                  the Debtors were required to make certain estimates and assumptions that
                  affect the reported amounts of assets and liabilities and reported revenue and
                  expenses as of the Commencement Date. The Debtors reserve all rights to
                  amend the reported amounts of assets, liabilities, reported revenue and
                  expenses to reflect changes in those estimates and assumptions.




                                                10
18-23537-rdd      Doc 20    Filed 01/18/19 Entered 01/18/19 00:55:49           Main Document
                                         Pg 12 of 1461
 


       19.      Global Notes Control. In the event that the Schedules or Statements differ from
                any of the foregoing Global Notes, the Global Notes shall control.

Specific Notes with Respect to the Debtors’ Schedules of Assets and Liabilities

    1. Schedule-Specific Disclosures. Each of Schedules A/B, D, E/F, G and H contain
       explanatory or qualifying notes that pertain to the information provided in the Schedules.
       Those Schedule-specific notes are incorporated herein by reference. The asset totals
       listed on the Schedules represent all known amounts included in the Debtors’ books and
       records as of the Commencement Date. To the extent there are unknown or
       undetermined amounts, the actual total may be different from the total listed.

    2. Schedules A/B

             a. Part 1. Details with respect to the Debtors’ cash management system are
                provided in the Cash Management Motion.

                The Debtors are in possession of certain monies related to tenant or subtenant
                deposits where the Debtors are the lessor. These monies are not segregated in
                separate accounts and have been reported in the Debtors’ cash balances. The
                Debtors believe that these amounts aggregate to less than $600,000.

                The restricted cash balance ($281.9 million) at Debtor Sears Holdings
                Corporation represents amounts in an escrow account held for the benefit of
                PBGC. This restricted cash was disbursed to the PBGC in November 2018.

                Part 2. The amounts listed in Part 2 for each Debtor are listed in accordance
                with the Debtors’ books and records. These amounts do not necessarily reflect
                assets the Debtors will be able to collect or realize.

                The Debtors have numerous deposits with utility companies serving certain
                geographies with multiple facilities. It has been the Debtors’ practice to largely
                account for these deposits on an operational, rather than on a store location and
                corresponding legal entity basis, which has resulted in utility deposits being
                primarily recorded on the balance sheets of debtors Kmart Corporation and Sears,
                Roebuck and Co. The carrying value of the deposits, as reflected in each Debtors’
                records, are listed in Part 2.

                The Debtors also maintain deposits to satisfy certain statutory requirements
                related to PAs, and sales tax requirements for the franchise business. These
                deposits are included in the Schedules for the appropriate legal entity as either
                collateral or miscellaneous deposits.

                Prepaid expenses primarily consist of cash in advance amounts paid to numerous
                vendors and suppliers for the purchase of inventory items. These advances were
                generally made on an operational basis for a vendor in the total amount for the
                Debtors, rather than by invoice or individual legal entity. The excess advances

                                                11
18-23537-rdd                     Doc 20               Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                                                   Pg 13 of 1461
 


                             above payables have been reclassified as prepaid inventory or prepaid
                             miscellaneous expenses and are subject to reconciliation. The remaining prepaid
                             expenses primarily relate to prepaid advertising, insurance, rent and data
                             processing expenses. It has been the Debtors’ practice to largely account for these
                             advances on an operational, rather than a corresponding legal entity basis, which
                             has resulted in the advances being primarily recorded on the balance sheets of
                             Debtors: Sears, Roebuck and Co.; Sears Holdings Management Corporation;
                             Kmart Operations LLC; Sears Operations LLC; and Sears Holdings Corporation.

                      b. Part 3. The Debtors performed an analysis to estimate their accounts receivable
                         aging on a legal entity basis. This analysis was performed using accounts
                         receivable data as of October 6, 2018, which coincides with the timing of the
                         Debtors’ fiscal accounting period that is closest to the Commencement Date. The
                         October 6, 2018 information was utilized to estimate the aging as the level of
                         detail required to perform this estimation was not available as of the
                         Commencement Date.

                      c. Part 4. Any of the Debtors’ ownership interests in subsidiaries, partnerships, and
                         joint ventures are listed in Schedule A/B, Part 4, as undetermined amounts,
                         because the fair market value of such interests is dependent on numerous
                         variables and factors and may differ significantly from the net book value.

                             Membership or equity interests held by each of the Debtors in the other Debtor
                             entities are contained in the Debtors’ corporate ownership interest statements,
                             which were filed in the Debtors’ chapter 11 cases (collectively,6 and as may be
                             amended and supplemented, the “Corporate Ownership Statements”), and are
                             hereby incorporated into Schedule A/B, Part 4, by reference. Consequently, such
                             interests are not listed again in these Schedules.

                      d. Part 5. Amounts presented in the Schedules exclude any amounts of inventory
                         on consignment. Amounts presented as inventory receipts within twenty days of
                         filing have not been reduced to reflect inventory received under cash in advance
                         payment or payments made post-petition under certain First-Day Orders. The
                         amounts listed in this Part 5 should not be interpreted as an estimate of
                         outstanding 11 U.S.C. § 503(b)(9) balances.

                      e. Part 8. Actual realizable values of the identified leased or owned vehicles,
                         machinery, fixtures and equipment may vary significantly relative to net book
                         values as of the Commencement Date.
                                                            
6
  The Initial Debtors’ Consolidated Corporate Ownership Statement can be found at ECF No. 2. Debtors SHC
Licensed Business LLC, SHC Promotions LLC, and SRe Holding Corporation commenced voluntary cases under
chapter 11 of the Bankruptcy Code October 18, 2018, October 22, 2018, and January 7, 2019 respectively, and are
jointly administered with the Debtors for procedural purposes only pursuant to Rule 1015(b) of the Bankruptcy
Rules. For ownership information pertaining to these three subsidiary legal entities, please refer to ECF No. 2 under
Case No. 18-23616, ECF No. 2 under Case No. 18-23630, and ECF No. 2 under Case No. 19-22031 for SHC
Licensed Business LLC, SHC Promotions LLC, and SRe Holding Corporation, respectively.


                                                                      12
18-23537-rdd     Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49            Main Document
                                         Pg 14 of 1461
 


         f. Part 9. The values listed for the real property owned and leased by the Debtors
            are the net book values of the various asset components (land, buildings,
            leasehold improvements, capital lease assets, etc.) as recorded on the fixed asset
            register for each applicable Debtor. A listing of each real property (primarily
            store locations) owned by each of the Debtors is contained in a Rider to Schedule
            A/B for each applicable Debtor. The Debtors have not included the net book
            value of each Debtor’s interest in each owned or leased property as its fixed asset
            records are maintained on an operational rather than on a store location and
            corresponding legal entity basis.

               Due to the complexity of certain of the Debtors’ leasing and real estate
               transactions, the Debtors may have inadvertently listed certain properties as real
               property assets in Part 9 when such properties are in fact properties that are
               subject of certain of the executory contracts and unexpired leases reported on
               Schedule G. The Debtors reserve all rights to re-characterize their interests in real
               property at a later date. Further, due to the volume of the Debtors’ real and
               personal property holdings, the Debtors may have listed certain assets as real
               property assets when such holdings are in fact in the nature of personal property
               holdings. Debtors may also have listed certain assets as personal property assets
               when such holdings are in fact real property holdings. The Debtors are continuing
               to review all relevant documents and expressly reserve their right to amend, re-
               categorize and/or re-characterize such asset holdings at a later time to the extent
               the Debtors determine such holdings were improperly listed.

         g. Part 10. Part 10 identifies the Debtors’ patents, copyrights, trademarks and trade
            secrets. The values presented in Part 10 reflect the net book value, to the extent
            that such value is reflected in the Debtors’ books and records. A number of the
            trademarks are registered in multiple countries, including the United States.

               Part 10 also includes a best effort listing of the Debtors’ registered internet
               domains and websites. The act of not listing any specific domain or website is not
               a relinquishing of ownership. The values presented in this Schedule reflect the
               net book value, to the extent that such value is reflected in the Debtors’ books and
               records.

         h. Part 11. In Part 11, dollar amounts are presented net of impairments and other
            adjustments.

                   i. Tax refunds and unused net operating losses (NOLs). The Debtors have
                      significant net operating loss carryforwards and tax credits. The timing
                      and use of such credits cannot be determined at this time. As a result, the
                      current value is stated as “Undetermined” in Part 11. The use of the word
                      “Undetermined” does not reflect the potential materiality of deferred
                      value. See also response to SOFA 31, “Consolidated Tax Group” for
                      additional information with respect to Limited Liability Companies.



                                                13
18-23537-rdd    Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49           Main Document
                                        Pg 15 of 1461
 


                  ii. Interests in Insurance Policies or Annuities. The Debtors maintain a
                      portfolio of insurance policies against unforeseen incidents and losses.
                      There has been no assessment of the cash surrender value, if any, of such
                      policies, to date. Accordingly, the values ascribed to such policies are
                      reported as Undetermined.

                 iii. Other contingent and unliquidated claims or causes of action of every
                      nature. In the ordinary course of business, the Debtors may have accrued,
                      or may subsequently accrue, certain rights to counterclaims, cross-claims,
                      setoffs, refunds with their customers and suppliers, and potential warranty
                      claims against their suppliers, among other claims. Additionally, certain of
                      the Debtors may be party to pending litigation in which the Debtors have
                      asserted, or may assert, claims as plaintiffs, or counter-claims and/or
                      cross-claims as defendants.

                     Despite their reasonable efforts to identify all such assets, the Debtors may
                     not have listed all of their causes of action or potential causes of action
                     against third parties as assets in their Schedules including, but not limited
                     to, avoidance actions arising under chapter 5 of the Bankruptcy Code and
                     actions under other relevant non-bankruptcy laws to recover assets. The
                     Debtors reserve all of their rights with respect to any claims, causes of
                     action, or avoidance actions they may have and neither these Global Notes
                     nor the Schedules shall be deemed a waiver of any such claims, causes of
                     action, or avoidance actions or in any way prejudice or impair the
                     assertion of such claims.

                 iv. Other property of any kind not already listed. As discussed in the Cash
                     Management Motion, in the ordinary course of business, the Debtors
                     maintain business relationships with each other and with their non-Debtor
                     affiliates. Such intercompany transactions among entities result in
                     intercompany receivables and payables (the “Intercompany Claims”).
                     The Debtors have reported for each Debtor, the aggregate net
                     intercompany balances among the Debtors and their non-debtor affiliates
                     as assets on Schedule A/B or as liabilities on Schedule E/F, as appropriate.

                     The intercompany receivable values reported in Schedule A/B reflect the
                     net intercompany receivables for a particular Debtor entity from all other
                     Debtor and non-Debtor affiliates. Similarly, the intercompany payable
                     values reported in Schedule E/F reflect the net intercompany payable
                     balances from a particular Debtor to all other Debtor and non-Debtor
                     affiliates.

    3. Schedule D. To the best of the Debtors’ knowledge, all claims listed on Schedule D
       arose, or were incurred, before the Commencement Date.

       Except as otherwise agreed pursuant to a stipulation, agreed order or general order
       entered by the Bankruptcy Court that is or becomes final, the Debtors and/or their estates

                                               14
18-23537-rdd    Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49            Main Document
                                        Pg 16 of 1461
 


       reserve their right to dispute or challenge the validity, perfection or immunity from
       avoidance of any lien purported to be granted or perfected in any specific asset to a
       creditor listed on Schedule D of any Debtor. The Debtors scheduled claims of certain
       creditors as secured claims for informational purposes only, and no current valuation of
       the Debtors’ assets in which such creditors may have a lien has been undertaken. The
       Debtors have included on Schedule D the results of UCC searches performed prior to the
       Commencement Date. However, the listing of such results shall not be deemed an
       admission as to the validity or existence of any lien. The Debtors reserve all rights to
       dispute or challenge the secured nature of any creditor’s claim or the characterization of
       the structure of any transaction or any document or instrument related to a creditor’s
       claim.

       The Debtors scheduled guarantee obligations under loan documents in Schedules D and
       E/F, as applicable, as contingent and unliquidated obligations, in undetermined amounts.

       Any changes to the status of any liens or security rights since the Commencement Date
       may not be adequately reflected in Schedule D. Therefore, the Debtors may have listed
       claims with secured status that have changed, or failed to list certain parties whose claims
       may be secured through rights of setoff, deposits or advance payments posted by, or on
       behalf of, the Debtors, or judgment or statutory lien rights on Schedule D.

       Certain claims listed on Schedule D may be subject to setoff rights. The Debtors have
       not investigated which of the claims may include such rights, and their population is
       currently unknown.

       To the extent the agreements governing certain security relationships have been listed
       elsewhere in the Schedules for the applicable Debtors, they have not been listed on
       Schedule D. The descriptions provided in Schedule D are intended only to be a summary,
       and the amounts due reflect principal amounts due as of the Commencement Date.
       Reference to the applicable loan agreements and related documents is necessary for a
       complete description of the collateral and the nature, extent and priority of any liens.
       Detailed descriptions of the Debtors’ pre-petition debt structure, guarantees and
       descriptions of collateral relating to each debt contained on Schedule D are contained in
       the Declaration of Robert A. Riecker Pursuant to Rule 1007-2 of Local Bankruptcy Rules
       for Southern District of New York (ECF No. 3) (the “CFO Declaration”). In addition, the
       naming conventions used to describe the debt in Schedule D and, as applicable, Schedule
       E/F is consistent with the defined terms in the CFO Declaration.

    4. Schedule E/F.

          a. Part 1. The Debtors have not listed any tax, wage or wage-related obligations
             that the Debtors were granted authority to pay pursuant to First-Day Orders on
             Schedule E/F. The Debtors believe that all such claims for wages, salaries,
             expenses, benefits and other compensation as described in the First-Day Orders
             have been or will be satisfied in the ordinary course during these chapter 11 cases
             pursuant to the authority granted to the Debtors in the relevant First Day Orders.
             Unpaid amounts for severed employees have not been analyzed to determine

                                               15
18-23537-rdd     Doc 20    Filed 01/18/19 Entered 01/18/19 00:55:49            Main Document
                                        Pg 17 of 1461
 


               whether such amounts should be viewed as priority claims. In addition, for
               severed employees, there has been no analysis of whether any unpaid amounts
               exceed the priority claim limit or whether there should be a bifurcation of
               amounts owed between priority and nonpriority unsecured amounts.
               Accordingly, such claims are listed in Part 1 of Schedule E/F, and these Schedules
               identify the amount that may be subject to priority and the amount that may be
               nonpriority as Undetermined in both parts. The Debtors reserve their right to
               dispute or challenge whether creditors listed on Schedule E/F are entitled to
               priority claims.

               Claims owing to various taxing and regulatory authorities to which the Debtors
               may potentially be liable are included on the Debtors' Schedule E/F. Certain of
               such claims, however, may be subject to on-going audits and/or the Debtors are
               otherwise unable to determine with certainty the amount of the remaining claims
               listed on Schedule E/F. Therefore, the Debtors have listed all such claims as
               undetermined, pending final resolution of on-going audits or other outstanding
               issues.

         b. Part 2. The Debtors have attempted to relate all liabilities to each applicable
            Debtor. As a result of the Debtors’ large and complex operations, however,
            Schedule E/F for each Debtor should be reviewed in these cases for a complete
            understanding of the unsecured claims against the Debtors. Certain creditors
            listed on Schedule E/F may owe amounts to the Debtors and, as such, may have
            valid setoff and recoupment rights with respect to such amounts. The Debtors
            have not investigated which of the claims may include such rights, and their
            population is currently unknown. Therefore, the Debtors did not indicate such
            potential set off rights. The Debtors reserve all rights to challenge any setoff
            and/or recoupment rights that may be asserted. Additionally, certain creditors
            may assert mechanics’, materialsmen’s, or other similar liens against the Debtors
            for amounts listed on Schedule E/F, with respect to which the Debtors reserve all
            rights. For certain vendors for which the claim amount may not be subject to
            offset, the Schedule reflect amounts which have been separately reclassified to
            either prepaid inventory or prepaid expense, as appropriate. Such prepaid
            amounts are reflected in Schedule A/B.

               The Debtors reserve their right to dispute or challenge the validity, perfection or
               immunity from avoidance of any lien purported to be perfected by a creditor listed
               on Schedule E/F of any Debtor. In addition, the Debtors reserve their right to
               dispute or challenge any priority asserted with respect to any liabilities listed on
               Schedule E/F. The Debtors have made reasonable efforts to include all trade
               creditors on Schedule E/F. However, the Debtors believe there are instances
               where vendors have yet to provide proper invoices for prepetition goods or
               services. While the Debtors maintain general accruals to account for these
               liabilities in accordance with GAAP, these amounts are estimates and therefore
               have not been included on Schedule E/F.



                                                16
18-23537-rdd     Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49            Main Document
                                         Pg 18 of 1461
 


               The Debtors’ accounting system tracks vendors by vendor number. Because
               many vendors conduct business at several of the Debtors’ locations and with
               multiple Debtors, and the Debtors may do business at multiple vendor locations,
               there are instances where the same vendor has multiple vendor numbers. For
               purposes of Schedule E/F, the Debtors have attempted to aggregate all claims of
               such vendors with multiple vendor numbers, by Debtor. However, instances may
               exist where not all such claims have been identified and the Debtors may have
               separately listed potentially duplicative claims of such vendors under multiple
               vendor numbers.

               Unless otherwise noted, the claims listed on Schedule E/F are based on the
               Debtors’ books and records as of the Commencement Date. Payments may have
               been made to certain vendors under applicable First Day Orders. To the extent
               that any such payments have been made, the amounts paid have been applied to
               reduce the amount of the claim. If the application of payments made by the
               Debtors (i) pursuant to a First Day Order, (ii) a cash in advance payment made
               prior to the Commencement Date, or (iii) relate to other payments to vendors and
               result in an over-advance, such payments have been listed as a prepaid expenses
               and included in Schedule A/B Part 2.

               Schedule E/F also contains information regarding pending litigation involving the
               Debtors. In certain instances, the identity of each Debtor that is the subject of the
               litigation is unclear or undetermined. However, to the extent that litigation
               involving a particular Debtor has been identified, such information is contained in
               Schedule E/F for that Debtor. The amounts for these potential claims are listed as
               undetermined and marked as contingent, unliquidated and disputed in this
               Schedule. The Debtors have excluded workers' compensation claims from the
               Statements because the Debtors continue to honor their workers’ compensation
               obligations in the ordinary course in accordance with the Final Order Authorizing
               Debtors to (i) Continue, Maintain, and Renew Their Insurance Policies and
               Workers’ Compensation Programs: (ii) Honor All Obligations with Respect
               Thereto: and (iii) Modify the Automatic Stay With Respect to the Worker’s
               Compensation Programs (ECF No. 792), entered on November 16, 2018.

               The Debtors sell gift cards to customers in the normal course of business. The
               gift cards can be applied by customers toward purchases of groceries in the
               Debtors’ stores. Due to the volume and frequency of gift card sales, the Debtors
               are not able to identify (i) all of the individual gift card holders, and (ii) the
               unredeemed value remaining on the individual gift cards. Accordingly,
               unredeemed gift card claims have not been included in Schedule E/F.

               Schedule E/F includes the aggregate net intercompany payable amounts that may
               or may not result in allowed or enforceable claims by or against a given Debtor.
               Listing these payables is not an admission on the part of the Debtors that the
               intercompany claims are enforceable or collectible. The intercompany payables
               may be subject to set off, recoupment, netting or other adjustments made pursuant
               to intercompany policies and arrangements not reflected in the Schedules.

                                                17
18-23537-rdd     Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49            Main Document
                                         Pg 19 of 1461
 


    5. Schedule G. Although reasonable efforts have been made to ensure the accuracy of
       Schedule G regarding executory contracts and unexpired leases (collectively the
       “Agreements”), review is ongoing and inadvertent errors, omissions or over-inclusion
       may have occurred. The Debtors may have entered into certain types of Agreements in
       the ordinary course of their businesses, such as indemnity agreements, non-executory
       supplemental agreements, amendments/letter agreements, and confidentiality agreements,
       which may not be set forth in Schedule G. In addition, as described herein, certain
       confidential information has been omitted from Schedule G.

       The Debtors have entered into numerous Universal Terms and Conditions (“UTC”)
       arrangements with vendors. For vendors with whom there was at least one open purchase
       order at the Commencement Date, the Debtors have included such purchase order in
       Schedule G. The Debtors have not listed all such short-term purchase and sales orders
       because of their large number and transitory nature. Omission of a contract or agreement
       from Schedule G does not constitute an admission that such omitted contract or
       agreement is not an executory contract or unexpired lease. Schedule G may be amended
       at any time to add any omitted Agreements. Likewise, the listing of an Agreement on
       Schedule G does not constitute an admission that such Agreement is an executory
       contract or unexpired lease or that such Agreement was in effect on the Commencement
       Date or is valid or enforceable. The Agreements listed on Schedule G may have expired
       or may have been renewed, modified, amended, or supplemented from time to time by
       various amendments, restatements, waivers, estoppel certificates, letters and other
       documents, instruments and agreements, which may not be listed on Schedule G.
       Executory agreements that are oral in nature have not been included in Schedule G.

       Any and all of the Debtors’ rights, claims and causes of action with respect to the
       Agreements listed on Schedule G are hereby reserved and preserved, including, but not
       limited to, the Debtors’ rights to (i) dispute the validity, status, or enforceability of any
       Agreements set forth on Schedule G, (ii) dispute or challenge the characterization of the
       structure of any transaction, or any document or instrument related to a creditor’s claim,
       including, but not limited to, the Agreements listed on Schedule G and (iii) to amend or
       supplement Schedule G as necessary.

       Certain of the Agreements listed on Schedule G may have been entered into by or on
       behalf of more than one of the Debtors. Each Agreement is included on Schedule G of
       every named Debtor party. In certain circumstances, the specific Debtor obligor(s) to
       certain of the Agreements could not be specifically identified. In such cases, the Debtors
       have made reasonable efforts to identify the correct Debtor’s Schedule G on which to list
       the agreement. .

    6. Schedule H. The Debtors are party to various debt agreements which were executed by
       multiple Debtors. The guaranty obligations under prepetition secured credit agreements
       are noted on Schedule H for each individual Debtor. In the ordinary course of their
       businesses, the Debtors are involved in pending or threatened litigation and claims arising
       out of the conduct of their businesses. Some of these matters may involve multiple
       plaintiffs and defendants, some or all of whom may assert cross-claims and counter-
       claims against the other parties. To the extent such claims are listed elsewhere in the

                                                18
18-23537-rdd       Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49          Main Document
                                         Pg 20 of 1461
 


       Schedules of the applicable Debtors, they have not been set forth on Schedule H. Further,
       the Debtors may not have identified certain guarantees that are embedded in the Debtors’
       executory contracts, unexpired leases, secured financings, debt instruments and other
       such agreements to the extent that such agreements are listed elsewhere in the Schedules
       of the applicable Debtors. In the event that two or more Debtors are co-obligors with
       respect to a scheduled debt or guaranty, such debt or guaranty is listed in the Schedules
       and Statements of each such Debtor at the full amount of such potential claim, and such
       claim is marked “contingent” and “unliquidated.” No claim set forth on the Schedules
       and Statements of any Debtor is intended to acknowledge claims of creditors that are
       otherwise satisfied or discharged by other Debtors or non-Debtors. To the extent there
       are guarantees connected with any joint ventures to which the Debtor may be a party,
       such agreements are not identified in the Debtors’ Schedules.

Specific Notes with Respect to the Debtors’ Statements of Financial Affairs

       1.      SOFA 1 and SOFA 2. The presentation of amounts in the Debtors’ responses to
               SOFA 1 and 2 are consistent with the classification of such amounts in the
               statements of operations, as disclosed in compliance with GAAP.

               The Debtors operate on a 4-4-5 retail calendar, dividing the year into four (4)
               quarters. Each quarter has 13 weeks, which are grouped into two (2) four-week
               “months” and one (1) five-week “month.” The Debtors’ fiscal year ends on the
               Saturday closest to January 31 and consists of 52 weeks or, as is the case with
               fiscal year 2017, 53 weeks.

                   FY 2016: Comprised of 52 weeks ending January 28, 2017.
                   FY 2017: Comprised of 53 weeks ending February 3, 2018.
                   FY 2018: Comprised of 52 weeks ending February 2, 2019.

       2.      SOFA 3. As described and defined in the Cash Management Motion, the Debtors
               utilize an integrated, centralized Cash Management System, in the ordinary course
               of business, to collect, concentrate and disburse funds generated by their
               operations.     The Debtors maintain a consolidated accounts payable and
               disbursements system to pay operating and administrative expenses through
               various disbursement accounts. The obligations of the Debtors are primarily paid
               by and through Sears, Roebuck and Co. or Kmart Corporation, notwithstanding
               that certain obligations may be obligations of one or more of the Debtors
               consistent with the Cash Management Motion.

               Payment data was extracted from multiple financial systems across the Debtors’
               organization. In instances where the payment system did not discern which
               Debtor the payment pertained to, such transactions were assigned to Sears,
               Roebuck and Co. The payments disclosed in SOFA 3 are based on payments
               made by the Debtors with payment dates from July 17, 2018 to October 15, 2018.




                                              19
18-23537-rdd                     Doc 20               Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                                                   Pg 21 of 1461
 


                             Amounts still owed to creditors will appear on the Schedules of Assets and
                             Liabilities for each of the Debtors, as applicable.

                             The Debtor entities utilizes Automatic Data Processing, Inc. (“ADP”) to process
                             employee compensation and the related jurisdiction taxes associated with
                             compensation payouts. The Debtors make bulk payments which include
                             employee compensation, associated jurisdiction taxes, as well as the service fee
                             ADP would charge for its related services. The various payments systems aren’t
                             able to bifurcate the portion related to employee compensation, therefore,
                             amounts listed in response to SOFA 3 represent the total batch payments.

              3.             SOFA 4. For purposes of the Schedules and Statements, the Debtors define
                             insiders as individuals that, based upon the totality of circumstances, (i) have a
                             controlling interest in, or exercise sufficient control over the respective Debtor so
                             as to unqualifiably dictate corporate policy and the disposition of assets, and/or
                             (ii) are or were listed as participants in the Debtors’ key employee incentive plan
                             as approved by the KEIP Order.7

                             Individuals listed in the Statements as insiders have been included for
                             informational purposes only. The Debtors do not take any position with respect to
                             (i) such individual’s influence over the control of the Debtors; (ii) the
                             management responsibilities or functions of such individual; (iii) the decision-
                             making or corporate authority of such individual; or (iv) whether such individual
                             could successfully argue that he or she is not an insider under applicable law,
                             including, without limitation, the federal securities laws, or with respect to any
                             theories of liability or for any other purpose. As such, the Debtors reserve all
                             rights to dispute whether someone identified is in fact an “insider” as defined in
                             section 101(31) of the Bankruptcy Code. For more information regarding each
                             Debtor’s officers and directors, please see SOFA 28 and SOFA 29.

                             Payments to insiders that have a specific related party interest include M-III
                             Partners LLC (“M-III”). M-III pays insider Chief Restructuring Officer Moshin
                             Meghji, and therefore payments to M-III may indirectly benefit Mr. Meghji. Such
                             payments have been listed in the response to SOFA 11.

                             The payroll-related amounts shown in response to this question for any salary,
                             bonus or additional compensation, and/or severance payments are net amounts
                             that include reductions for amounts including employee tax and benefit
                             withholdings.

              4.             SOFA 5. The operating Debtors occasionally return damaged, unsatisfactory, or
                             out-of-specification goods to vendors in the ordinary course of business. Other
                                                            
7
 Order (I) Approving Debtors’ Incentive and Retention Programs for Certain Key Employees and (II) Granting
Related Relief (ECF No. 1437) (the “KEIP Order”).



                                                                      20
18-23537-rdd     Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49             Main Document
                                         Pg 22 of 1461
 


               than ordinary course items, the Debtors are not aware of any property that has
               been returned to the seller.

      5.       SOFA 6. The Debtors accept payment in their various locations and on their
               website in the form of credit cards. As a result of the relationship with the credit
               card processing companies, the Debtors are involved in setoff transactions on a
               continuous basis. Specifically, other than the setoffs noted in SOFA 6, the
               Debtors maintain reserves with both First Data Corporation (“First Data”) and
               American Express Co. (“American Express”). First Data and American Express
               are not owed any amounts because all amounts that are due and payable are offset
               against amounts that First Data and American Express owe the Debtors in the
               normal course of settlement. While this is similar in effect to a set-off, it does not
               meet the legal criteria for set-off because the amounts never became unpaid.
               Additionally, First Data and American Express have a contractual right to
               withhold from the settlements amounts due to them. If the net amount due to the
               Debtors is greater than zero, there is no need for either American Express or First
               Data to exercise a set-off against the reserve, so the reserve will continue to be in
               place. If First Data continues to process gift-card transactions and the Debtors
               continue to accept American Express credit cards for payment, the Company
               expects that net amounts due to the Debtors to exceed zero. Further, the Debtors’
               relationships with their vendors require setoffs on regular cycles. Documentation
               of these setoff transactions for the 90 days prior to the Commencement Date
               would be onerous and unwieldy. Consequently, the Debtors have not listed these
               ordinary course setoffs in SOFA 6.

               In the ordinary course of business, the Debtors receive benefits from their trade
               vendors including, but not limited to, rebates, promotional allowances, dividends,
               and contractual sharing of profits and discounts. These Debtor receivables are
               typically settled with the Debtors setting off the receivables against payments to
               the vendors. In some instances, the amounts are settled in cash. Given the
               frequency of these transactions, and the burden created in attempting to isolate
               them from normal course payments, the Debtors have not listed these ordinary
               course setoffs in SOFA 6.

               The operating Debtors engage in certain customer programs, including return and
               refund programs pursuant to which customers may receive credits. Such
               transactions were not considered setoffs for the purpose of responding to SOFA 6,
               although the Debtors reserve all rights with respect thereto and make no
               admission of waiver thereby.

      6.       SOFA 7. The actions described in response to SOFA 7 are the responsive
               proceedings or pending proceedings of which the Debtors are aware. The actions
               described in SOFA 7 include, but are not limited to, commercial litigation,
               personal injury lawsuits, customer credit cases, workers’ compensation claims,
               environmental-related proceedings, potential violations under the Equal
               Employment Opportunity Commission, potential violations under the

                                                21
18-23537-rdd     Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49              Main Document
                                         Pg 23 of 1461
 


               Occupational Safety & Health Administration, as well as investigations under
               state and federal law.

               The Debtors have devoted substantial resources to identify and provide as much
               information for as many proceedings as possible in response to SOFA 7 using
               records that were reasonably accessible and reviewable. While the Debtors
               believe they were diligent in their efforts, information the Debtors were unable to
               locate for proceedings that were listed was left blank.

               The Debtors reserve all of their rights and defenses with respect to all listed
               lawsuits and administrative proceedings. The listing of any such suits and
               proceedings shall not constitute an admission by the Debtors of any liabilities or
               that the actions or proceedings were correctly filed against the Debtors or any
               affiliates of the Debtors. The Debtors also reserve their rights to assert that neither
               the Debtors nor any affiliate of the Debtors is an appropriate party to such actions
               or proceedings. Further, the Debtors own property in numerous jurisdictions and
               in the ordinary course of business have disputed property valuations/tax
               assessments. The Debtors have not listed such disputes on SOFA 7.

      7.       SOFA 9. The donations and/or charitable contributions listed in response to
               SOFA 9 represent payments made to third parties during the applicable timeframe
               that were recorded as such within the Debtors’ books and records. The Debtors
               may occasionally have excess prepaid materials related to customized projects at
               the end of a projects life cycle that they may give away to local charitable
               organization, rather than holding potential obsolete inventory. These materials
               are given away without being recorded as such within the Debtor’s book of
               record, however, the purchase price of material is allocated to its respective
               project cost.

               In addition to the charitable contributions and gifts listed, the Debtors assist local
               communities by participating in a number of different programs, which include
               disaster relief, discounted merchandise for the disadvantaged, sporting equipment
               for local youth athletic teams, and gift cards to support local programs. These
               contributions are often made at the discretion of store managers who have
               authority to make such donations, which are non-cash in nature. The Debtors
               track some of these contributions, but given the ad-hoc frequency and nature of
               these transactions, often do not track certain information such as the recipient
               counterparties. Tracking down such information would be burdensome given that
               these contributions are made at the store level and therefore are not included in
               the list of charitable contributions and gifts identified. The Debtors are also
               affiliated with the Sears-Roebuck Foundation, a 501(c)(3) non-profit organization
               founded in 1959. The Sears-Roebuck Foundation is a not a Debtor and therefore,
               its charitable contributions are also excluded from the list.

               Further, as described in the  Motion of Debtors for Authority to (I) Maintain
               Certain Trust Fund Programs, (II) Release Certain Funds Held in Trust, and (III)

                                                 22
18-23537-rdd     Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49            Main Document
                                         Pg 24 of 1461
 


               Continue to Perform and Honor Related Obligations (ECF No. 15) (the “Trust
               Funds Motion”), in the ordinary course of business, the Debtors collect
               charitable contributions from customers through cash and credit card
               contributions at store checkout points. These customer contributions are not
               property of the Debtors’ estates and are passed through to the applicable
               charitable organizations. The transfer of funds associated with these charitable
               programs have not been disclosed in SOFA 9 as they do not reflect donations or
               charitable contributions of property of the Debtors’ estate.

      8.       SOFA 10. The Debtor did not incur any losses within the year prior to the
               Commencement Date with respect to fire, theft, or other casualty that exceeded its
               insurance deductibles. The losses listed may exclude those incurred in the
               ordinary course of business. Amounts listed may include the value of property or
               estimated claim amounts for, among other things, shrinkage and damage.

               Given the scale of the Debtors’ store footprint, certain losses cannot be tracked by
               the Debtors with complete accuracy and, accordingly, such losses are listed on the
               Debtors’ Statements based on general ledger accounts that capture items such as
               theft, inventory shrink, and property damage. Additionally, the Debtors only
               account for general recoveries of such losses, with this general amount being the
               recovery listed in the Statements for the one year immediately prior to the Petition
               Date.

      9.       SOFA 11. All payments for services of any entities that provided consultation
               concerning debt counseling or restructuring services, relief under the Bankruptcy
               Code, or preparation of a petition in bankruptcy within one year immediately
               preceding the Commencement Date were made by Sears Holdings and are,
               therefore, listed on that Debtor’s response to SOFA 11. Additional information
               regarding the Debtors’ retention of professional service firms is more fully
               described in individual retention applications and related orders.

               In addition, the Debtors have listed payments made to professionals retained by
               the Debtors but not payments made to advisors of their post-petition lenders or
               other parties on account of any applicable fee arrangements.

      10.      SOFA 13. The Debtors may, from time to time and in the ordinary course of
               business, transfer equipment and other assets and/or sell certain equipment and
               other assets to third parties. These types of ordinary course transfers have not
               been disclosed in SOFA 13.

               To the extent that the Debtors vacated store locations during the three years
               immediately preceding the Commencement Date, information on these former
               store locations is contained in the Debtors’ response to SOFA 14. As part of the
               store closure process, the Debtors may sell equipment, hardware and other assets
               with value to interested parties such as the landlord and/or third party liquidators.
               The Debtors may also abandon assets in place at the locations for which they have

                                                23
18-23537-rdd     Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49           Main Document
                                         Pg 25 of 1461
 


               no future use or have been unable to sell to a third party. Certain de minimis
               transfers of assets resulting from such actions may not have been captured in the
               Debtors’ response to SOFA 13.

      11.      SOFA 14.          The Debtors operate locations both domestically and
               internationally. The Debtors have included a listing of all current and previous
               addresses owned or leased by the Debtor. In select instances, the dates of
               occupancy for certain retail addresses was not readily available. For these
               instances, the applicable dates are listed as “Unknown.”

            12. SOFA 16. In the ordinary course of business, the Debtors collect certain
                personally identifiable information (“PII”), including, but not limited to, their
                customers’ names, home address, and email addresses. A list of categories of
                collected PII is included in the response to SOFA 16. The Debtors also maintain
                prescription-related information on their pharmacy customers. All pharmacy
                records are kept and maintained in accordance with the privacy and
                confidentiality requirements mandated by Federal and state law. The Debtors’
                privacy policy for pharmacy records is available at all of their pharmacy
                locations.

      13.      SOFA 20. The Debtors utilize Iron Mountain Storage Facilities (“Iron
               Mountain”) to retain records. Iron Mountain has various store locations across
               the United States. The Debtors do not maintain specific Iron Mountain addresses
               and thus have not listed them in SOFA 20. The Debtors own and operate their
               distribution centers. Accordingly, the distribution centers do not constitute off-
               premise storage for purposes of this response.

               In addition, the Debtors have not disclosed in response to SOFA 20 (i) inventory
               for sale being held in the mini-storage units that the Debtors rent from time to
               time to store excess inventory in the ordinary course of business or (ii) any owned
               in-transit inventory. The Debtors have determined that the collection of this
               specific information would be time-consuming and an inefficient use of estate
               resources. Further, such inventory is accounted for on the Debtors’ Schedules.
               As such this inventory is not included in SOFA 20.

      14.      SOFA 21. In the ordinary course of business, the Debtors’ retail locations
               contain various inventory goods owned by third parties. In addition to regular
               consignment inventory arrangements, the Debtors may have Scan Based Trading
               (“SBT”) agreements with third parties. Goods that fall under SBT agreements are
               owned by the supplier up until the point of sale. The Debtors do not track the
               value of the SBT inventory for each supplier and such SBT inventory is held at
               various retail locations. Additionally, the Debtors may utilize leased property in
               their ordinary course of business. Therefore, the Debtors may hold property
               subject to leases listed on the Debtors’ Schedule G.




                                               24
18-23537-rdd     Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49           Main Document
                                         Pg 26 of 1461
 


      15.      SOFA 22–24. The Debtors have devoted substantial resources to identify and
               provide the required information for as many responsive sites and proceedings as
               possible in response to SOFA 22–24 using records that were reasonably
               accessible and reviewable. While the Debtors believe they were diligent in their
               efforts, it is possible that certain of the matters listed on SOFA 22–24 for a
               particular Debtor may also relate to another Debtor and may have been
               inadvertently left off such other Debtor’s response to this question. The Debtors
               have endeavored to disclose all applicable information in response to SOFA 22–
               24. For ownership of subsidiary legal entities, please refer to the Debtors’
               Corporate Ownership Statements, which are incorporated into the Statements by
               reference herein.

               With regard to SOFA 23, the Debtors have listed existing store locations for
               which environmental remediation actions were in process as of the
               Commencement Date. The Debtors were in compliance with all remediation
               requirements as of the Commencement Date.

            16. SOFA 25. The Debtors have used their reasonable efforts to identify the
                beginning and ending dates of all businesses in which the Debtors were a partner
                or owned five percent or more of the voting or equity securities within the six
                years immediately preceding the Commencement Date. In certain instances,
                however, the dissolution dates of certain entities that are no longer in existence
                were not readily available and, therefore, are not included in SOFA 25. All such
                entities were either merged with other entities owned by the Debtors or were
                dissolved prior to the Commencement Date. The Debtors have listed non-debtor
                subsidiaries on the Statement of the Debtor entity (the “Proximate Parent
                Debtor”) that most directly held or otherwise had control over the interests in
                such non-debtor entities, but not on the Statements of the parent entities of the
                Proximate Parent Debtor. For the inter-Debtor ownership information, please
                refer to the Corporate Ownership Statements.

      17.      SOFA 26. Pursuant to the requirements of the Securities Exchange Act of 1934,
               as amended, the Debtors have filed with the U.S. Securities and Exchange
               Commission (the “SEC”) reports on Form 8-K, Form 10-Q, and Form 10-K.
               These SEC filings contain consolidated financial information relating to the
               Debtors. Additionally, consolidated financial information for the Debtors is
               posted on the Debtors’ website at www.sears.com. Because the SEC filings and
               the website are of public record, the Debtors do not maintain records of the parties
               that requested or obtained copies of any of the SEC filings from the SEC or the
               Debtors.

               In addition, the Debtors provide certain parties, such as banks, auditors, potential
               investors, vendors, and financial advisors with financial statements that may not
               be part of a public filing. The Debtors do not maintain complete lists to track
               such disclosures and, therefore, have not listed these recipients in SOFA 26.



                                                25
18-23537-rdd     Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49             Main Document
                                         Pg 27 of 1461
 


      18.      SOFA 27. The Debtors inventory product at their various store locations on a
               continual basis. In an effort to reduce the amount of disclosures that would be
               otherwise applicable—disclosures that could name in excess of 1,000 store-level
               managers—the Debtors have provided the regional leads in response to SOFA 27.

               In addition, the Debtors perform periodic cycle inventory counts throughout each
               year and at least one full physical inventory count per year at each individual
               location. The total values of each count related to “Sears” and “Kmart” retail and
               distribution center locations are assigned to their parent entities, Sears, Roebuck
               and Co. and Kmart Holding Corp., respectively.

               Additionally, the Debtors inventory product at their various retail and distribution
               centers on a regular basis. The Debtors have only provided the regional leads in
               response to SOFA 27.

      19.      SOFA 28. The Debtors have excluded from SOFA 28 shareholders who hold less
               than five percent (5%) of each Debtor’s voting or equity securities, as is
               consistent with reporting requirements under SEC Filing 13D. For inter-Debtor
               ownership information, please refer to the Corporate Ownership Statements. For
               each entity, the Debtors have included individuals as of the Commencement Date,
               identified as directors, officers, members, or managers, as applicable, of such
               entity in the Debtors’ recordkeeping systems or, if no individuals were identified,
               an entity member, as applicable.

      20.      SOFA 29. The disclosures relate specifically to terminated job titles or positions
               and are not indicative of the individuals’ current employment status with the
               Debtors. For each entity, the Debtors have included the individuals who, during
               the applicable period, were identified as directors and officers of such entity in the
               Debtors’ recordkeeping systems.

      21.      SOFA 30. Any and all known disbursements to Insiders of the Debtors, as
               defined above, have been listed in the response to SOFA 4.

      22.      SOFA 31. Various Debtor limited liability companies (“LLCs”) are disregarded
               for tax purposes. Income generated by an LLC is consolidated at a higher
               reporting unit level with entities including Sears, Roebuck, and Co., Kmart
               Corporation, Sears Holdings and others. Only corporations can be “members” of a
               consolidated group for tax purposes. Because the Debtor LLCs are not
               corporations for tax purposes, they are identified as not being members of the tax
               consolidated group in the response to SOFA 31.




                                                26
                  18-23537-rdd                  Doc 20             Filed 01/18/19 Entered 01/18/19 00:55:49                           Main Document
                                                                                Pg 28 of 1461


      Fill in this information to identify the case:

      Debtor name        SEARS, ROEBUCK AND CO.

      United States Bankruptcy Court for the:             Southern                                    District of:   New York                 q     Check if this is an
                                                                                                                     {State}                        amended filing
      Case number (If known):          18-23537




     Official Form 206 A/B
                                                                                                                                                                          12/15
     Schedule A/B: Assets - Real and Personal Property

      Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
      all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
      no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
      leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

      Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
      debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
      sheet is attached, include the amounts from the attachment in the total for the pertinent part.


     For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
     schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
     debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.




        Part 1:        List Creditors Who Have Secured Claims


1.        Does the debtor have any cash or cash equivalents?

           q       No. Go to Part 2.
           X
           q       Yes. Fill in the information below.


            All cash or cash equivalents owned or controlled by the debtor                                                                          Current value of
                                                                                                                                                    debtor's interest

2.        Cash on hand                                                                                                                          $                   4,397,597.00




     Official Form 206A/B                                                       Schedule A/B: Assets - Real and Personal Property                          Page 1 of 16
                  18-23537-rdd                   Doc 20      Filed 01/18/19 Entered 01/18/19 00:55:49                                 Main Document
                                                                          Pg 29 of 1461



     Debtor           SEARS, ROEBUCK AND CO.                                                               Case number   (if known)   18-23537
                      Name




3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
              Name of institution (bank or brokerage firm)                   Type of account               Last 4 digits of account number

              3.1.    Bank of America                           Disbursements                               0     1      4        9              $                  0.00

              3.2.    Bank of America                           Depository                                  0     5      5        6              $                  0.00

              3.3.    Bank of America                           Disbursements                               0     8      9        5              $                  0.00

              3.4.    Bank of America                           Disbursements                               0     9      0        3              $                  0.00

              3.5.    Bank of America                           Disbursements                               0     9      7        8              $                  0.00

              3.6.    Bank of America                           Lockbox                                     1     4      5        1              $                  0.00

              3.7.    Bank of America                           Special Purpose                             3     1      0        7              $                  0.00

              3.8.    Bank of America                           Depository                                  3     2      6        6              $                  0.00

              3.9.    Bank of America                           Depository                                  4     1      2        0              $                  0.00

              3.10.   Bank of America                           Disbursements                               4     2      0        5              $                  0.00

              3.11.   Bank of America                           Depository                                  4     3      9        4              $                  0.00

              3.12.   Bank of America                           Concentration                               5     4      6        8              $                  0.00

              3.13.   Bank of America                           Depository                                  5     8      8        5              $                  0.00

              3.14.   Bank of America                           Special Purpose                             6     5      7        0              $                  0.00

              3.15.   Bank of America                           Disbursements                               6     6      5        4              $                  0.00

              3.16.   Bank of America                           Disbursements                               6     6      6        7              $                  0.00

              3.17.   Bank of America                           Depository                                  7     6      0        7              $                  0.00

              3.18.   Bank of America                           Depository                                  7     7      7        6              $                  0.00

              3.19.   Bank of America                           Depository                                  7     8      0        2              $                  0.00

              3.20.   Bank of America                           Depository                                  7     8      2        8              $                  0.00

              3.21.   Bank of America                           Disbursements                               7     8      3        1              $                  0.00

              3.22.   Bank of America                           Depository                                  7     8      4        4              $                  0.00

              3.23.   Bank of America                           Concentration                               7     8      5        7              $                  0.00

              3.24.   Bank of America                           Depository                                  7     9      6        9              $                  0.00

              3.25.   Bank of America                           Depository                                  7     9      7        2              $                  0.00

              3.26.   Bank of America                           Depository                                  8     8      5        5              $                  0.00

              3.27.   Bank of America                           Depository                                  8     8      6        8              $                  0.00

              3.28.   Bank of America                           Depository                                  8     8      7        1              $                  0.00

              3.29.   Bank of America                           Depository                                  8     8      8        4              $                  0.00

              3.30.   Bank of America                           Depository                                  8     9      6        0              $                  0.00

              3.31.   Bank of America                           Depository                                  8     9      6        5              $                  0.00

              3.32.   Bank of America                           Depository                                  8     9      7        3              $                  0.00

              3.33.   Bank of America                           Depository                                  8     9      8        6              $                  0.00

              3.34.   Bank of America                           Depository                                  8     9      9        4              $                  0.00

              3.35.   Bank of America                           Depository                                  9     9      3        9              $                  0.00

              3.36.   Capital One Bank                          Depository                                  4     5      5        7              $                  0.00




     Official Form 206A/B                                            Schedule A/B: Assets - Real and Personal Property                               Page 2 of 16
                  18-23537-rdd                  Doc 20      Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                         Pg 30 of 1461



     Debtor             SEARS, ROEBUCK AND CO.                                                               Case number   (if known)   18-23537
                        Name



              3.37.     PNC Bank                                 Depository                                   3    3       4        2              $                  0.00

              3.38.     PNC Bank                                 Depository                                   3    4       2        4              $                  0.00

              3.39.     Bank of America                          Concentration                                5    2       6        1              $           143,044.19

              3.40.     Bank of America                          Special Purpose                              9    4       1        5              $              1,846.97

              3.41.     Bank of America                          Disbursements                                0    9       1        1              $           200,000.00

              3.42.     Bank of America                          Disbursements                                0    9       2        9              $           200,000.00

              3.43.     Bank of America                          Disbursements                                0    9       4        5              $           200,000.00

              3.44.     Bank of America                          Disbursements                                0    9       5        2              $           200,000.00

              3.45.     Citizens Bank                            Depository                                   3    3       9        7              $           216,224.72

              3.46.     First Tennessee Bank                     Depository                                   0    0       0        3              $             24,077.65

              3.47.     First Hawaiian Bank                      Concentration                                8    9       1        1              $           242,158.98

              3.48.     Wells Fargo Bank                         Concentration                                2    3       9        7              $           333,583.47

              3.49.     Bank of America                          Depository                                   8    9       8        1              $           334,988.75

              3.50.     Capital One Bank                         Concentration                                9    9       9        9              $             35,264.53

              3.51.     Bank of America                          Concentration                                1    5       9        5              $          3,895,296.76

              3.52.     Key Bank                                 Concentration                                4    2       3        6              $             42,936.75

              3.53.     Regions Bank                             Concentration                                5    4       3        3              $             60,384.42

              3.54.     Bank of America                          Special Purpose                              9    4       5        7              $           636,686.38

              3.55.     Union Bank                               Concentration                                4    8       7        1              $           674,489.67

              3.56.     Bank Of Oklahoma                         Concentration                                1    0       4        8              $             69,990.00

              3.57.     PNC Bank                                 Concentration                                2    5       1        5              $             73,472.65


4.        Other Cash equivalents (Identify all)

              4.1.      Restricted Cash                                                                                                            $              33,310.00

              4.2.      Cash Posted As Collateral                                                                                                  $           1,400,000.00

              4.3.      Credit Card Deposits in Transit                                                                                            $          50,301,743.00


5.        Total of Part 1
                                                                                                                                                   $          63,717,095.89
          Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.




        Part 2:           Deposits and prepayments

6.        Does the debtor have any deposits or prepayments?

              q       No. Go to Part 3.
              X
              q       Yes. Fill in the information below.




     Official Form 206A/B                                              Schedule A/B: Assets - Real and Personal Property                               Page 3 of 16
                   18-23537-rdd                   Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                               Main Document
                                                                                Pg 31 of 1461



     Debtor            SEARS, ROEBUCK AND CO.                                                                                  Case number   (if known)   18-23537
                       Name




                                                                                                                                                                 Current Value of debtor's
                                                                                                                                                                 interest

7.        Deposits, including security deposits and utility deposits

               Description, including name of holder of deposit


          7.1.       Miscellaneous Deposits                                                                                                                              $                     632,496.00


          7.2.       Utility Deposits                                                                                                                                    $                    2,656,980.00




8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

               Description, including name of holder of deposit


          8.1.       Prepaid Expenses                                                                                                                                    $              578,264,966.07

9.      Total of Part 2
                                                                                                                                                                 $                      581,554,442.07
          Add lines 7 through 8. Copy the total to line 81.



        Part 3:
                         Accounts Receivable


10.       Does the debtor have any accounts receivable?

              q    No. Go to Part 4.
              X
              q    Yes. Fill in the information below.

                                                                                                                                                                 Current Value of
                                                                                                                                                                 debtor's interest
11.       Accounts Receivable


                                                 $
                                                                                          _
        11a. 90 days old or less:                                 $106,537,803.59              $                 ($8,921,135.15)       =.......       è                  $             $97,616,668.44
                                                   Face amount                                  Doubtful or uncollectible amount

                                                 $                                        _                                            =.......
        11b. Over 90 days old:                                      $3,980,047.41              $                 ($2,072,812.85)                      è                  $              $1,907,234.56
                                                   Face amount                                  Doubtful or uncollectible amount



12.     Total of Part 3
                                                                                                                                                                         $                   99,523,903.00
          Current value on lines 11a + 11b = line 12. Copy the total to line 82.




        Part 4:          Investments

13.       Does the debtor own any investments?

              q      No. Go to Part 5.
              X
              q      Yes. Fill in the information below.

                                                                                                                           Valuation method                              Current Value of
                                                                                                                           used for current                              debtor's interest
                                                                                                                           value
14.           Mutual funds or publicly traded stocks not included in Part 1
         Name of fund or stock:

         14.1.     None                                                                                                                                              $                              0.00




     Official Form 206A/B                                                          Schedule A/B: Assets - Real and Personal Property                                             Page 4 of 16
               18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                       Pg 32 of 1461



  Debtor           SEARS, ROEBUCK AND CO.                                                                    Case number   (if known)   18-23537
                   Name




15.    Non-publicly traded stocks and interests in incorporated and unincorporated businesses,
       including any interest in an LLC, partnership, or joint venture
       Name of entity:                                                                % of ownership:


      15.1.    10011711 Canada Inc.                                                    11.74%     %     Net Book Value                         $       UNDETERMINED


      15.2.    1592580 Ontario Limited                                                 11.74%     %     Net Book Value                         $       UNDETERMINED


      15.3.    173470 Canada Inc.                                                      11.74%     %     Net Book Value                         $       UNDETERMINED


      15.4.    191020 Canada Inc.                                                      11.74%     %     Net Book Value                         $       UNDETERMINED


      15.5.    2497089 Ontario Inc.                                                    11.74%     %     Net Book Value                         $       UNDETERMINED


      15.6.    3339611 Canada Inc.                                                     11.74%     %     Net Book Value                         $       UNDETERMINED


      15.7.    7104618 Canada Inc. (fka Sears Floor Covering Centres                   11.74%     %     Net Book Value                         $       UNDETERMINED
               Inc.)

      15.8.    9370-2571 Quebec Inc.                                                   11.74%     %     Net Book Value                         $       UNDETERMINED


      15.9.    955041 Alberta Ltd.                                                     11.74%     %     Net Book Value                         $       UNDETERMINED


      15.10.   Bub, LLC                                                                100%       %     Net Book Value                         $       UNDETERMINED


      15.11.   Initium Commerce Lab Inc.                                               11.74%     %     Net Book Value                         $       UNDETERMINED


      15.12.   Initium Logistics Services Inc.                                         11.74%     %     Net Book Value                         $       UNDETERMINED


      15.13.   Initium Trading and Sourcing Corp.                                      11.74%     %     Net Book Value                         $       UNDETERMINED


      15.14.   Inmuebles SROM S.A. de C.V.                                             1%         %     Net Book Value                         $       UNDETERMINED


      15.15.   Joint Venture - Investment in Full Line Store Real Estate -             100%       %     Net Book Value                         $           2,459,844.00
               Potential Projects

      15.16.   Ravenswood1010, LLC                                                     100%       %     Net Book Value                         $       UNDETERMINED


      15.17.   Sears Canada Holdings Corp.                                             100%       %     Net Book Value                         $       UNDETERMINED


      15.18.   Sears Canada Inc.                                                       11.74%     %     Net Book Value                         $       UNDETERMINED


      15.19.   Sears Contact Services, Inc.                                            11.74%     %     Net Book Value                         $       UNDETERMINED


      15.20.   Sears Financial Holding Corporation                                     100%       %     Net Book Value                         $       UNDETERMINED


      15.21.   Sears Global Technologies India Private Limited                         95%        %     Net Book Value                         $       UNDETERMINED


      15.22.   Sears Grand, LLC                                                        100%       %     Net Book Value                         $       UNDETERMINED


      15.23.   Sears Holdings Mauritis Holding Company                                 99.99%     %     Net Book Value                         $       UNDETERMINED


      15.24.   Sears Home Services, L.L.C.                                             100%       %     Net Book Value                         $       UNDETERMINED


      15.25.   Sears International Holdings Corp.                                      100%       %     Net Book Value                         $       UNDETERMINED


      15.26.   Sears IT & Management Services India Private Limited                    94.97%     %     Net Book Value                         $       UNDETERMINED


      15.27.   Sears Mexico Holdings Corp.                                             100%       %     Net Book Value                         $       UNDETERMINED


      15.28.   Sears Operadora Mexico S.A. de C.V.                                     1%         %     Net Book Value                         $       UNDETERMINED



  Official Form 206A/B                                                Schedule A/B: Assets - Real and Personal Property                            Page 5 of 16
                18-23537-rdd                    Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                               Main Document
                                                                             Pg 33 of 1461



 Debtor             SEARS, ROEBUCK AND CO.                                                                  Case number   (if known)   18-23537
                    Name




      15.29.    Sears Procurement Services, Inc.                                       100%      %     Net Book Value                            $       UNDETERMINED


      15.30.    Sears Shop at Home Services, Inc.                                      100%      %     Net Book Value                            $       UNDETERMINED




      15.31.    Sears, Roebuck de Puerto Rico, Inc.                                    100%      %     Net Book Value                            $       UNDETERMINED


      15.32.    SearsConnect Partnership Canada                                        100%      %     Net Book Value                            $       UNDETERMINED


      15.33.    Searsvale Acquisition LLC                                              100%      %     Net Book Value                            $       UNDETERMINED


      15.34.    See Global Notes                                                                 %                                               $       UNDETERMINED




      15.35.    SRC Crystal Lake JV LLC                                                79%       %     Net Book Value                            $       UNDETERMINED


      15.36.    SRC Crystal Lake LLC                                                   100%      %     Net Book Value                            $       UNDETERMINED


      15.37.    SRC Facilities LLC                                                     100%      %     Net Book Value                            $       UNDETERMINED


      15.38.    SRC Harlem North Redevelopment, LLC                                    100%      %     Net Book Value                            $       UNDETERMINED


      15.39.    SRC O.P. LLC                                                           100%      %     Net Book Value                            $       UNDETERMINED


      15.40.    SRC Real Estate (TX) LLC                                               100%      %     Net Book Value                            $       UNDETERMINED


      15.41.    SRC Sparrow 1 LLC                                                      100%      %     Net Book Value                            $       UNDETERMINED


      15.42.    SRC Sparrow 2 LLC                                                      100%      %     Net Book Value                            $       UNDETERMINED

      15.43.    The CUT Inc.                                                           11.74%    %     Net Book Value                            $       UNDETERMINED

      15.44.    Sears Protection Company (PR), Inc.                                    100%      %     Net Book Value                            $       UNDETERMINED



16.     Government bonds, corporate bonds, and other negotiable and non-negotiable

        instruments not included in Part 1
                                                                                                                                             $                       0.00
        Describe

        16.1.   None
                                                                                                                                             $               2,459,844.00
17.     Total of Part 4

          Add lines 14 through 16. Copy the total to line 83.




 Official Form 206A/B                                                 Schedule A/B: Assets - Real and Personal Property                              Page 6 of 16
                18-23537-rdd                   Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                              Pg 34 of 1461



  Debtor           SEARS, ROEBUCK AND CO.                                                                              Case number   (if known)   18-23537
                   Name




      Part 5:          Inventory, excluding agricultural assets


18.     Does the debtor own any inventory (excluding agriculture assets)?

           q     No. Go to Part 6.
           X
           q     Yes. Fill in the information below.


        General Description                                       Date of the last          Net book value of           Valuation method
                                                                                                                                                         Current Value of debtor's
                                                                  physical inventory        debtor's interest           used for current
                                                                                            (where available)                                            interest
                                                                                                                        value


19.   Raw Materials



                                                                                        $                       0.00                                     $                            0.00
                                                                       MM/DD/YYYY



20.   Work in progress

      None                                                                              $                       0.00                                     $                            0.00
                                                                       MM/DD/YYYY


21.   Finished goods, including goods held for resale

      Merchandise greater than 20 days                            Various               $          1,000,867,305.00     Net Book Value                   $               1,000,867,305.00
                                                                       MM/DD/YYYY


      Merchandise less than 20 days                               Various               $           175,074,897.00      Net Book Value                   $                 175,074,897.00
                                                                       MM/DD/YYYY


22.   Other inventory or supplies



                                                                                        $                       0.00                                     $                            0.00
                                                                       MM/DD/YYYY



23.   Total of Part 5
                                                                                                                                                         $                1,175,942,202.00
           Add lines 19 through 22. Copy the total to line 84.


24.   Is any of the property listed in Part 5 perishable?
           X
           q     No.

           q     Yes.


25.   Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

           q     No.
           X
           q     Yes.     Book value $                175,074,897.00     Valuation Method                                      Current Value         $         175,074,897.00
                                                                                                   Net Book Value



26.   Has any of the property listed in Part 5 been appraised by a professional within the last year?
           X
           q     No.

           q     Yes.



      Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)




  Official Form 206A/B                                                      Schedule A/B: Assets - Real and Personal Property                                        Page 7 of 16
               18-23537-rdd                  Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                  Main Document
                                                                          Pg 35 of 1461



  Debtor          SEARS, ROEBUCK AND CO.                                                                    Case number   (if known)   18-23537
                  Name




27.    Does the debtor own or lease any farming and fishing related assets (other than titled motor vehicles and land)?
           X
           q    No. Go to Part 7.

           q    Yes. Fill in the information below.

       General Description                                                          Net book value of         Valuation method
                                                                                                                                                 Current Value of debtor's
                                                                                    debtor's interest         used for current
                                                                                    (where available)                                            interest
                                                                                                              value


28.   Crops - either planted or harvested

                                                                                    $                                                            $

29.   Farm animals Examples: Livestock, poultry, farm-raised fish


                                                                                    $                                                            $

30.   Farm machinery and equipment (Other than titled motor vehicles)


                                                                                    $                                                            $

31.   Farm and fishing supplies, chemicals, and feed


                                                                                    $                                                            $


32.   Other farming and fishing-related property not already listed in part 6


                                                                                    $                                                            $


33.   Total of Part 6
                                                                                                                                                 $
       Add lines 26 through 32. Copy the total to line 85.



34.   Is the debtor a member of an agricultural cooperative?

           q    No.

           q    Yes. Is any of the debtor's property stored at the cooperative?

                 q       No.

                 q       Yes.

35.   Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

           q    No.

           q    Yes.     Book value                                 Valuation Method                                             Current Value



36.   Is a depreciation schedule available for any of the property listed in Part 6?


           q    No.

           q    Yes.

37.   Has any of the property in Part 6 been appraised by a professional within the last year?


           q    No.

           q    Yes.




  Official Form 206A/B                                                Schedule A/B: Assets - Real and Personal Property                                    Page 8 of 16
                 18-23537-rdd                    Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                                Pg 36 of 1461



  Debtor             SEARS, ROEBUCK AND CO.                                                                          Case number   (if known)   18-23537
                     Name




      Part 7:            Office furniture, fixtures, and equipment; and collectibles

38.     Does the debtor own or lease any office furniture , fixtures, equipment, or collectibles?

           q       No. Go to Part 8.
           X
           q       Yes. Fill in the information below.

        General Description                                                               Net book value of           Valuation method                    Current Value of debtor's
                                                                                          debtor's interest           used for current                    interest
                                                                                          (where available)           value


39.   Office furniture


      Construction work-in-progress                                                       $           3,042,231.00 Net Book Value                     $                   3,042,231.00


      Furniture & Fixtures                                                                $          16,419,408.00 Net Book Value                     $                  16,419,408.00

40.   Office fixtures

      None                                                                                $                   0.00                                    $                               0.00

41.   Office equipment, including all computer equipment and
      communication systems equipment and software

      Capitalized Leases on Personal Property                                             $         17,777,293.00     Net Book Value                  $                     17,777,293.00


      Computer Hardware/Software                                                          $          8,718,937.00     Net Book Value                  $                      8,718,937.00


      Electronic Data Processing Equipment                                                $          3,869,157.00     Net Book Value                  $                      3,869,157.00


      Point of Sale Equipment                                                             $          1,725,782.00     Net Book Value                  $                      1,725,782.00

42.   Collectibles Examples: Antiques and figurines; paintings, prints, or other
      artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
      or baseball card collections, memorabilia, or collectibles.

      42.1       Miscellaneous Artwork                                                    $            305,000.00     Net Book Value                  $                        305,000.00



43.   Total of Part 7
                                                                                                                                                      $                     51,857,808.00
             Add lines 39 through 42. Copy the total to line 86.




44.     Is a depreciation schedule available for any of the property listed in Part 7?

           q       No.
           X
           q       Yes.


45.     Has any of the property listed in Part 7 been appraised by a professional within the last year?
           X
           q       No.

           q       Yes.


      Part 8:            Machinery, equipment, and vehicles


46.   Does the debtor own or lease any machinery, equipment, or vehicles?

           q       No. Go to Part 9.
           X
           q       Yes. Fill in the information below.




  Official Form 206A/B                                                      Schedule A/B: Assets - Real and Personal Property                                       Page 9 of 16
                18-23537-rdd                  Doc 20             Filed 01/18/19 Entered 01/18/19 00:55:49                                                    Main Document
                                                                              Pg 37 of 1461



  Debtor           SEARS, ROEBUCK AND CO.                                                                                         Case number   (if known)   18-23537
                   Name




        General Description                                                                      Net book value of                  Valuation method
                                                                                                                                                                       Current Value of
                                                                                                 debtor's interest                  used for current
                                                                                                 (where available)                                                     debtor's interest
                                                                                                                                    value


47.   Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

      Capitalized Leases on Automobiles & Industrial Wholesale Trucks                            $               10,221,911.36      Net Book Value                 $                        10,221,911.36



48.   Watercraft, trailers, motors, and related accessories Examples: Boats,
      trailers, motors, floating homes, personal watercraft, and fishing vessels


                                                                                                 $                         0.00                                    $                                 0.00


49.   Aircraft and accessories


                                                                                                 $                         0.00                                    $                                 0.00


50.   Other machinery, fixtures, and equipment (excluding farm machinery and equipment)



      None                                                                                       $                         0.00                                    $                                 0.00

51.   Total of Part 8
                                                                                                                                                                   $                        10,221,911.36
        Add lines 47 through 50. Copy the total to line 87.

52.     Is a depreciation schedule available for any property listed in Part 8?

           q     No.
           X
           q     Yes.


53.     Has any of the property listed in Part 8 been appraised by a professional within the last year?
           X
           q     No.

           q     Yes.


      Part 9:          Real property


54.   Does the debtor own or lease any real property?

           q     No. Go to Part 10.
           X
           q     Yes. Fill in the information below.


55.   Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


        Description and location of property                                 Nature and                         Net book value of           Valuation method                  Current Value of
        Include street address or other description such as                  extent of                          debtor's interest           used for current                  debtor's interest
        Assessor Parcel Number (APN), and type of                            debtor's interest                  (where available)           value
        property (for example, acreage, factory, warehouse,                  in property
        apartment or office building), if available.

      Net Book Value of                                                      0%                             $             18,690,625.00     Net Book Value                    $        18,690,625.00
      Capitalized Leases


      Net Book Value of Real                                                 100%                           $            522,149,514.00     Net Book Value                    $       522,149,514.00
      Properties (See Rider)


56.   Total of Part 9
                                                                                                                                                                   $                       540,840,139.00
           Add lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.




  Official Form 206A/B                                                         Schedule A/B: Assets - Real and Personal Property                                                  Page 10 of 16
                 18-23537-rdd                  Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                  Main Document
                                                                              Pg 38 of 1461



  Debtor               SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                       Name




57.    Is a depreciation schedule available for any of the property listed in Part 9?

           q       No.
           X
           q       Yes.


58.    Has any of the property listed in Part 9 been appraised by a professional within the last year?

           q     No.
           X
           q     Yes.


      Part 10:           Intangibles and intellectual property


59.    Does the debtor have any interests in intangibles or intellectual property?
           q     No. Go to Part 11.
           X
           q     Yes. Fill in the information below.

                                                                                            Net book value of          Valuation method                   Current Value of
            General Description
                                                                                            debtor's interest          used for current                   debtor's interest
                                                                                            (where available)          value


60.    Patents, copyrights, trademarks, and trade secrets.


         See Rider                                                                      $          UNDETERMINED        N/A                            $     UNDETERMINED




61.    Internet domain names and websites



         None                                                                           $                                                             $                       0


62.    Licenses, franchises, and royalties


           Sears Mexico Merchandise Service and Quality Control                         $           UNDETERMINED        N/A                           $      UNDETERMINED
           Agreement Apr. 28, 1997, First Amendment Dec. 20, 2001,
           Second Amendment Oct. 1, 2009, Third Amendment Jan. 1,
           2010,


           Sears Mexico Trademark License Agreement Dec. 20, 2001, First                $           UNDETERMINED        N/A                           $      UNDETERMINED
           Amendment Oct. 1, 2009, Second Amendment Jan. 1, 2010


           Store License Agreement Aug. 8, 2012 - Sears Authorized                      $           UNDETERMINED        N/A                           $      UNDETERMINED
           Hometown Stores, LLC (SAHS), First Amendment Jul. 10, 2017


           Store License Agreement Aug. 8, 2012 - Sears Home Appliance                  $           UNDETERMINED        N/A                           $      UNDETERMINED
           Showrooms, LLC (SHAS)


           Store License Agreement Aug. 8, 2012 - Sears Outlet Stores,                  $           UNDETERMINED        N/A                           $      UNDETERMINED
           LLC, First Amendment - Oct. 6, 2013, Second Amendment - May
           1, 2016


           Trademark License Agreement Aug. 8, 2012 - Sears Hometown                    $           UNDETERMINED        N/A                           $      UNDETERMINED
           and Outlet Stores, Inc. (SHO), First Amendment - Oct. 11, 2012


63.    Customer lists, mailing lists, or other compilations


         Home Services Protection Agreements                                            $         UNDETERMINED         N/A                            $     UNDETERMINED




  Official Form 206A/B                                                 Schedule A/B: Assets - Real and Personal Property                                  Page 11 of 16
                 18-23537-rdd                   Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                   Main Document
                                                                               Pg 39 of 1461



  Debtor              SEARS, ROEBUCK AND CO.                                                                     Case number    (if known)   18-23537
                      Name




64.    Other intangibles, or intellectual property



           None                                                                             $                  $0.00                                        $                       0.00




65.    Goodwill

           Goodwill                                                                         $     $268,999,738.00            Net Book Value                 $             268,999,738.00



66.    Total of Part 10
                                                                                                                                                    $                     268,999,738.00
            Add lines 60 through 65. Copy the total to line 89.


67.    Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107) ?

           q      No.
           X
           q      Yes.


68.    Is there an amortization or other similar schedule available for any of the property listed in Part 10?
           X
           q      No.

           q      Yes.

69.    Has any of the property listed in Part 10 been appraised by a professional within the last year?
           X
           q      No.

           q      Yes.



      Part 11:          All other assets


70.    Does the debtor own any other assets that have not yet been reported on this form?

           q      No. Go to Part 12.
           X
           q      Yes. Fill in the information below.


                                                                                                                                                                Current Value of
71.    Notes receivable
                                                                                                                                                                debtor's interest
       Description (including name of obligor)



       LONG TERM NOTES RECEIVABLE                                                                _                                            =è
                                                                        $        14,628,526.00       $                               0.00               $                  14,628,526.00
                                                                        Total Face amount            Doubtful or uncollectible amount




  Official Form 206A/B                                                  Schedule A/B: Assets - Real and Personal Property                                          Page 12 of 16
             18-23537-rdd                 Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                  Main Document
                                                                      Pg 40 of 1461



  Debtor          SEARS, ROEBUCK AND CO.                                                                Case number   (if known)   18-23537
                  Name




72.   Tax refunds and unused net operating losses (NOLS)
      Description (for example, federal, state, local)

      Empowerment Zone/Renewal Community Tax Credits after FY2017 Return (20 year                            Tax Year                2018     $   UNDETERMINED
      carryforward)


      Foreign Tax Credits after FY2017 Return (10 year carryforward)                                         Tax Year                2018     $   UNDETERMINED


      General Business Credits (Indian/New Markets/Low Income Housing/New Hire/Disaster                      Tax Year                2018     $   UNDETERMINED
      Relief) after FY2017 Return (20 year carryforward)


      Total NOL after FY2017 Return                                                                          Tax Year                2018     $   UNDETERMINED


      Work Opportunity Tax Credit after FY2017 Return (20 year carryforward)                                 Tax Year                2018     $   UNDETERMINED

73.     Interests in insurance policies or annuities


      Lexington Insurance Company                                                                                                             $     UNDETERMINED
      San Jose, CA Property $4,797,835 (5/17/2018 - 5/17/2019)
      Policy Number: 060437348-00




  Official Form 206A/B                                            Schedule A/B: Assets - Real and Personal Property                               Page 13 of 16
               18-23537-rdd               Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                       Pg 41 of 1461



  Debtor          SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
                  Name




74.   Causes of action against third parties (whether or not a lawsuit has been filed)


       Filed suit against LL, Vornado Realty Trust, as it failed to operate, manage, maintain,
       inspect, control, repair and replace the common area of the entire tract and building tract                                                  $     UNDETERMINED
       causing the store to flood in breach of lease (Filed on 6/24/2014)

       Nature of claim                Real Estate - Landlord / Tenant Dispute


           Amount Requested       $                                 UNDETERMINED


       For over two years, Sears Dental Licensee ran a dental practice in licensed space
       including sublets to other dentists but failed to pay agreed license fees. Total arrears in                                                  $     UNDETERMINED
       excess of $300,000.00. (Filed on 3/8/2018.)

       Nature of claim                Contracts - Licensed Business


           Amount Requested       $                                         315,000.00


       Lawsuit filed against LL for ability to sublet Sears #1765, Palm Beach Gardens, FL.
       (Filed on 9/30/2014)                                                                                                                         $     UNDETERMINED

       Nature of claim                Real Estate - Landlord / Tenant Dispute


           Amount Requested       $                                       2,300,000.00


       Sears filed a demand with AAA against LL. LL, Century III, filed an appeal then later
       filed for bankruptcy. See matter no. 2016003054. (Filed on 3/9/2015 and the opposing                                                         $     UNDETERMINED
       party appealed on 12/16/2016))

       Nature of claim                Real Estate - Landlord / Tenant Dispute


           Amount Requested       $                                       4,200,000.00


       Sears has filed suit against Dental One for breach of contract and fraud. (Filed on
       2/14/2017)                                                                                                                                   $     UNDETERMINED

       Nature of claim                Real Estate - License


           Amount Requested       $                                       2,500,000.00


       Sears has filed suit against Ideal as it has threatened to refuse to supply products under
       the existing supply agreement for hand tool products unless Sears agreed to different                                                        $     UNDETERMINED
       and more onerous financial terms. (Filed on 6/5/2017)

       Nature of claim                Commercial Contracts - Goods


           Amount Requested       $                                         666,666.67


       Sears has filed suit against Specialty Printing Company to pursue it's insurance carrier to
       recover attorney costs and a judgment entered against Sears in a suit filed by USPS for                                                      $     UNDETERMINED
       deficient mailings. (Filed on 7/24/2017.)

       Nature of claim                Marketing / Advertising - Other


           Amount Requested       $                                       1,250,000.00


       Sears sued defendant alleging breach of contract when it failed to perform certain 3rd
       quarter preventative maintenance inspection causing servers, telephones and computer                                                         $     UNDETERMINED
       systems to hard shut down resulting in a system outage. (Filed on 09/18/2018)

       Nature of claim                Commercial Contracts - Services


           Amount Requested       $                                 UNDETERMINED




  Official Form 206A/B                                                  Schedule A/B: Assets - Real and Personal Property                               Page 14 of 16
                18-23537-rdd                    Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                               Pg 42 of 1461



  Debtor            SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                    Name




       Sears sued for breach of sublease agreements on 3 separate locations with Altaquip.
       Altaquip counter sued alleging breach of Master Service Agreement (Filed on                                                                       $     UNDETERMINED
       10/16/2015.)

        Nature of claim                      Real Estate - Sublease


           Amount Requested              $                                     2,800,000.00


75.   Other contingent and unliquidated claims or causes of action of
      every nature, including counterclaims of the debtor and rights
      to set off claims
      Sears has yet to file suit against U.S. Bank for overpayment on property taxes for the past 30                                                     $     UNDETERMINED
      years.
      (Note that this was originally a Kmart store that was converted to Sears# 5539)

      Nature of claim                   Potential Claims - Real Estate Tax


      Amount requested              $                                 UNDETERMINED

76.   Trusts, equitable or future interests in property


                                                                                                                                                     $                       0.00


77.   Other property of any kind not already listed Examples: Season
      tickets, country club membership


      Intercompany Accounts Receivable                                                                                                               $        19,956,199,517.00

      Intercompany Instrument Investment Amount                                                                                                      $           301,744,027.00

      Intercompany Instrument Investment Amount SRAC Medium Term                                                                                     $           127,500,000.00
      Notes
      Intercompany Investment Amount                                                                                                                 $        10,061,983,562.00

78.   Total of Part 11
                                                                                                                                                     $          30,462,055,632.00
            Add lines 71 through 77. Copy the total to line 90.


79.   Has any of the property listed in Part 11 been appraised by a professional within the last year?
           X
           q      No.

           q      Yes.




  Official Form 206A/B                                                       Schedule A/B: Assets - Real and Personal Property                               Page 15 of 16
                 18-23537-rdd                        Doc 20                Filed 01/18/19 Entered 01/18/19 00:55:49                                                        Main Document
                                                                                        Pg 43 of 1461



  Debtor              SEARS, ROEBUCK AND CO.                                                                                                 Case number   (if known)     18-23537
                      Name




      Part 12:           Summary

     In part 12 copy all of the totals from the earlier parts of the form.



     Type of property                                                                                               Current value of                           Current value of
                                                                                                                    personal property                          real property




80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                         $                 63,717,095.89

81. Deposits and Prepayments. Copy line 9, Part 2.                                                             $                581,554,442.07

82. Accounts Receivable. Copy line 12, Part 3.                                                                 $                 99,523,903.00


83. Investments. Copy line 17, Part 4.                                                                         $                   2,459,844.00


84. Inventory. Copy line 23, Part 5.                                                                           $               1,175,942,202.00


85. Farming and fishing-related assets. Copy line 33, Part 6.                                                  $                  -


86. Office Furniture, fixtures, and equipment; and collectibles.
                                                                                                               $                 51,857,808.00
Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $                 10,221,911.36


88. Real Property. Copy line 56, Part 9....................................................................................             è                 $             540,840,139.00


89. Intangibles and intellectual property. Copy line 66, Part 10.                                              $                268,999,738.00


90. All other assets. Copy line 78, Part 11.                                                              +    $              30,462,055,632.00



91.Total. Add lines 80 through 90 for each column.......................... 91.                                $              32,716,332,576.32           $             540,840,139.00
                                                                                                                                                  +

92. Total of all property on Schedule A/B. Lines 91a + 91b = 92...................................................................................................                       $    33,257,172,715.32




  Official Form 206A/B                                                                    Schedule A/B: Assets - Real and Personal Property                                              Page 16 of 16
18-23537-rdd   Doc 20    Filed 01/18/19 Entered 01/18/19 00:55:49               Main Document
                                      Pg 44 of 1461




               Debtor Name: SEARS, ROEBUCK AND CO.                  Case #: 18-23538

                   Vehicles subject to Lease from ARI - Global Fleet Management
                                               Services
                Part 8, Question 47: Automobiles, vans, trucks, motorcycles, trailers,
                                       and titled farm vehicles

                Ref #     Vehicle Unit #            VIN               Year     Make
                 1           22097           1GCSGAFX4C1148052        2012     CHEV
                 2           22098           1GCSGAFX5C1148707        2012     CHEV
                 3           22099           1GCSGAFX9C1150427        2012     CHEV
                 4           22100           1GCSGAFX7C1149499        2012     CHEV
                 5           22101           1GCSGAFX4C1149346        2012     CHEV
                 6           22102           1GCSGAFX4C1148455        2012     CHEV
                 7           22103           1GCSGAFX2C1149913        2012     CHEV
                 8           22104           1GCSGAFX7C1150488        2012     CHEV
                 9           22106           1GCSGAFXXC1150582        2012     CHEV
                 10          22110           1GCSGAFX5C1150490        2012     CHEV
                 11          22112           1GCSGAFX7C1148224        2012     CHEV
                 12          22113           1GCSGAFX6C1151115        2012     CHEV
                 13          22114           1GCSGAFX7C1148868        2012     CHEV
                 14          22115           1GCSGAFX3C1149869        2012     CHEV
                 15          22116           1GCSGAFX9C1148189        2012     CHEV
                 16          22117           1GCSGAFXXC1150064        2012     CHEV
                 17          22120           1GCSGAFX2C1150642        2012     CHEV
                 18          22121           1GCSGAFX3C1149368        2012     CHEV
                 19          22122           1GCSGAFX5C1148349        2012     CHEV
                 20          22124           1GCSGAFX3C1149595        2012     CHEV
                 21          22125           1GCSGAFX1C1149143        2012     CHEV
                 22          22127           1GCSGAFX1C1148610        2012     CHEV
                 23          22128           1GCSGAFX9C1148144        2012     CHEV
                 24          22129           1GCSGAFX4C1149931        2012     CHEV
                 25          22130           1GCSGAFX1C1149384        2012     CHEV
                 26          22131           1GCSGAFX3C1151055        2012     CHEV
                 27          22132           1GCSGAFX2C1148258        2012     CHEV
                 28          22133           1GCSGAFX9C1149620        2012     CHEV
                 29          22134           1GCSGAFX0C1150302        2012     CHEV
                 30          22136           1GCSGAFX5C1150215        2012     CHEV
                 31          22138           1GCSGAFXXC1148783        2012     CHEV
                 32          22139           1GCSGAFX9C1148693        2012     CHEV
                 33          22140           1GCSGAFX8C1148992        2012     CHEV
                 34          22141           1GCSGAFX2C1150723        2012     CHEV
                 35          22705           1GCWGFCA1C1149125        2012     CHEV
                 36          22707           1GCWGFCA0C1150007        2012     CHEV
                 37          23099           1GCWGFCA7C1194103        2012     CHEV
                 38          23100           1GCWGFCA8C1193803        2012     CHEV


                                           Page 1 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 45 of 1461




                 39        23101       1GCWGFCA5C1194455   2012    CHEV
                 40        23102       1GCWGFCA9C1194233   2012    CHEV
                 41        23105       1GCWGFCA8C1192506   2012    CHEV
                 42        23107       1GCWGFCA0C1193827   2012    CHEV
                 43        23108       1GCWGFCA5C1194665   2012    CHEV
                 44        23340       1GCSGAFX1C1173801   2012    CHEV
                 45        23895       1GCSGAFX1C1190873   2012    CHEV
                 46        23896       1GCSGAFX7C1189775   2012    CHEV
                 47        23898       1GCSGAFX6C1190528   2012    CHEV
                 48        23900       1GCSGAFX2C1191871   2012    CHEV
                 49        23902       1GCSGAFX5C1189810   2012    CHEV
                 50        23904       1GCSGAFX1C1190212   2012    CHEV
                 51        23905       1GCSGAFX9C1190474   2012    CHEV
                 52        23906       1GCSGAFX4C1191063   2012    CHEV
                 53        23907       1GCSGAFX1C1189352   2012    CHEV
                 54        23911       1GCSGAFX7C1189582   2012    CHEV
                 55        23914       1GCSGAFXXC1189950   2012    CHEV
                 56        23917       1GCSGAFXXC1190757   2012    CHEV
                 57        23920       1GCSGAFX5C1191587   2012    CHEV
                 58        23921       1GCSGAFX8C1190983   2012    CHEV
                 59        23922       1GCSGAFX0C1189231   2012    CHEV
                 60        23923       1GCSGAFX7C1191364   2012    CHEV
                 61        23924       1GCSGAFX7C1190506   2012    CHEV
                 62        23926       1GCSGAFX5C1189984   2012    CHEV
                 63        23928       1GCSGAFX0C1188824   2012    CHEV
                 64        23929       1GCSGAFX4C1191600   2012    CHEV
                 65        23932       1GCSGAFX4C1190396   2012    CHEV
                 66        23933       1GCSGAFX1C1190291   2012    CHEV
                 67        23935       1GCSGAFX4C1191774   2012    CHEV
                 68        23936       1GCSGAFX7C1190389   2012    CHEV
                 69        23937       1GCSGAFX8C1191292   2012    CHEV
                 70        23940       1GCSGAFX3C1190566   2012    CHEV
                 71        23941       1GCSGAFX9C1191284   2012    CHEV
                 72        23943       1GCSGAFX0C1191450   2012    CHEV
                 73        23945       1GCSGAFX1C1190792   2012    CHEV
                 74        23946       1GCSGAFX9C1191317   2012    CHEV
                 75        36001       1GCSGAFX5D1160437   2013    CHEV
                 76        36002       1GCSGAFX0D1158367   2013    CHEV
                 77        36003       1GCSGAFX8D1160321   2013    CHEV
                 78        36005       1GCSGAFX1D1159351   2013    CHEV
                 79        36006       1GCSGAFX3D1159979   2013    CHEV
                 80        36007       1GCSGAFX1D1160466   2013    CHEV
                 81        36008       1GCSGAFXXD1158392   2013    CHEV
                 82        36009       1GCSGAFX3D1158850   2013    CHEV
                 83        36010       1GCSGAFX7D1160066   2013    CHEV
                 84        36011       1GCSGAFX5D1159871   2013    CHEV
                 85        36012       1GCSGAFX4D1158212   2013    CHEV

                                     Page 2 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 46 of 1461




                  86       36013       1GCSGAFX4D1158677   2013    CHEV
                  87       36014       1GCSGAFX1D1159088   2013    CHEV
                  88       36015       1GCSGAFXXD1159364   2013    CHEV
                  89       36017       1GCSGAFX4D1160333   2013    CHEV
                  90       36018       1GCSGAFX4D1160266   2013    CHEV
                  91       36019       1GCSGAFX4D1159845   2013    CHEV
                  92       36020       1GCSGAFX6D1159992   2013    CHEV
                  93       36021       1GCSGAFX3D1158105   2013    CHEV
                  94       36022       1GCSGAFXXD1159462   2013    CHEV
                  95       36023       1GCSGAFX6D1159748   2013    CHEV
                  96       36024       1GCSGAFX0D1159163   2013    CHEV
                  97       36026       1GCSGAFX3D1159142   2013    CHEV
                  98       36028       1GCSGAFX3D1158816   2013    CHEV
                  99       36030       1GCSGAFX9D1159114   2013    CHEV
                 100       36031       1GCSGAFX3D1160548   2013    CHEV
                 101       36032       1GCSGAFX0D1159180   2013    CHEV
                 102       36035       1GCSGAFX0D1159213   2013    CHEV
                 103       36036       1GCSGAFX2D1158922   2013    CHEV
                 104       36037       1GCSGAFX8D1159315   2013    CHEV
                 105       36038       1GCSGAFX1D1159902   2013    CHEV
                 106       36039       1GCSGAFX9D1160425   2013    CHEV
                 107       36040       1GCSGAFX1D1158507   2013    CHEV
                 108       36041       1GCSGAFX4D1160526   2013    CHEV
                 109       36042       1GCSGAFX2D1159245   2013    CHEV
                 110       36043       1GCSGAFX9D1159131   2013    CHEV
                 111       36044       1GCSGAFX0D1158305   2013    CHEV
                 112       36045       1GCSGAFX6D1159443   2013    CHEV
                 113       36046       1GCSGAFX8D1158438   2013    CHEV
                 114       36047       1GCSGAFX0D1158062   2013    CHEV
                 115       36048       1GCSGAFX4D1158758   2013    CHEV
                 116       36049       1GCSGAFX4D1160221   2013    CHEV
                 117       36050       1GCSGAFX6D1160446   2013    CHEV
                 118       36051       1GCSGAFX0D1155856   2013    CHEV
                 119       36052       1GCSGAFX4D1156749   2013    CHEV
                 120       36053       1GCSGAFX8D1155510   2013    CHEV
                 121       36054       1GCSGAFXXD1156187   2013    CHEV
                 122       36056       1GCSGAFX3D1156385   2013    CHEV
                 123       36057       1GCSGAFX6D1155893   2013    CHEV
                 124       36058       1GCSGAFX9D1156973   2013    CHEV
                 125       36059       1GCSGAFXXD1156626   2013    CHEV
                 126       36060       1GCSGAFX1D1157731   2013    CHEV
                 127       36061       1GCSGAFX5D1157411   2013    CHEV
                 128       36062       1GCSGAFX3D1157567   2013    CHEV
                 129       36064       1GCSGAFX3D1157598   2013    CHEV
                 130       36065       1GCSGAFX3D1157326   2013    CHEV
                 131       36066       1GCSGAFX1D1156109   2013    CHEV
                 132       36067       1GCSGAFX9D1156942   2013    CHEV

                                     Page 3 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 47 of 1461




                 133       36068      1GCSGAFX9D1155578    2013    CHEV
                 134       36069      1GCSGAFX8D1156687    2013    CHEV
                 135       36070      1GCSGAFXXD1155718    2013    CHEV
                 136       36072      1GCWGFCA1D1167545    2013    CHEV
                 137       36073      1GCWGFCAXD1167222    2013    CHEV
                 138       36075      1GCWGFCA7D1166528    2013    CHEV
                 139       36076      1GCWGFCA1D1167299    2013    CHEV
                 140       36077      1GCWGFCA7D1166707    2013    CHEV
                 141       36078      1GCWGFCA5D1166690    2013    CHEV
                 142       36079      1GCWGFCA3D1166607    2013    CHEV
                 143       36080      1GCWGFCA9D1166952    2013    CHEV
                 144       37354      1GCSGAFX7D1179975    2013    CHEV
                 145       46457       1GCSGAFX1E1151199   2014    CHEV
                 146       46458       1GCSGAFXXE1167093   2014    CHEV
                 147       46459       1GCSGAFX2E1166813   2014    CHEV
                 148       46460       1GCSGAFX7E1165740   2014    CHEV
                 149       46461       1GCSGAFX5E1165848   2014    CHEV
                 150       46462       1GCSGAFX9E1165075   2014    CHEV
                 151       46463       1GCSGAFX2E1166102   2014    CHEV
                 152       46464       1GCSGAFX4E1167087   2014    CHEV
                 153       46465       1GCSGAFX7E1166709   2014    CHEV
                 154       46466       1GCSGAFX5E1166725   2014    CHEV
                 155       46467       1GCSGAFX1E1165815   2014    CHEV
                 156       46469       1GCSGAFX7E1167035   2014    CHEV
                 157       46470       1GCSGAFX3E1166691   2014    CHEV
                 158       46471       1GCSGAFXXE1166171   2014    CHEV
                 159       46472       1GCSGAFX9E1165366   2014    CHEV
                 160       46473       1GCSGAFX2E1166827   2014    CHEV
                 161       46474       1GCSGAFX6E1164613   2014    CHEV
                 162       46475       1GCSGAFX8E1166010   2014    CHEV
                 163       46476       1GCSGAFX2E1167525   2014    CHEV
                 164       46477       1GCSGAFX9E1167067   2014    CHEV
                 165       46478       1GCSGAFX0E1167247   2014    CHEV
                 166       46479       1GCSGAFX6E1165163   2014    CHEV
                 167       46480       1GCSGAFX1E1167211   2014    CHEV
                 168       46481       1GCSGAFX5E1165543   2014    CHEV
                 169       46482       1GCSGAFX6E1165700   2014    CHEV
                 170       46483       1GCSGAFXXE1166445   2014    CHEV
                 171       46484       1GCSGAFX3E1164875   2014    CHEV
                 172       46486       1GCSGAFX7E1166516   2014    CHEV
                 173       46487       1GCSGAFX9E1164797   2014    CHEV
                 174       46489       1GCSGAFX6E1165924   2014    CHEV
                 175       46490       1GCSGAFXXE1164632   2014    CHEV
                 176       46491       1GCSGAFX2E1164785   2014    CHEV
                 177       46492       1GCSGAFX8E1165567   2014    CHEV
                 178       46493       1GCSGAFX0E1166048   2014    CHEV
                 179       46494       1GCSGAFXXE1167367   2014    CHEV

                                     Page 4 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 48 of 1461




                 180       46495       1GCSGAFX0E1165143   2014    CHEV
                 181       46496       1GCSGAFX6E1166622   2014    CHEV
                 182       46497       1GCSGAFXXE1165666   2014    CHEV
                 183       46498       1GCSGAFX2E1166195   2014    CHEV
                 184       46499       1GCSGAFX2E1166343   2014    CHEV
                 185       46500       1GCSGAFX4E1166666   2014    CHEV
                 186       46501       1GCSGAFX3E1165962   2014    CHEV
                 187       46502       1GCSGAFX4E1164562   2014    CHEV
                 188       46503       1GCSGAFX3E1163516   2014    CHEV
                 189       46504       1GCSGAFX8E1162720   2014    CHEV
                 190       46505       1GCSGAFX8E1163656   2014    CHEV
                 191       46506       1GCSGAFX0E1162355   2014    CHEV
                 192       46507       1GCSGAFX3E1163175   2014    CHEV
                 193       46508       1GCSGAFX6E1163185   2014    CHEV
                 194       46509       1GCSGAFX7E1163907   2014    CHEV
                 195       46510       1GCSGAFX2E1162535   2014    CHEV
                 196       46511       1GCSGAFX2E1162759   2014    CHEV
                 197       46512       1GCSGAFX5E1164215   2014    CHEV
                 198       46513       1FTNE1EW5EDA41279   2014    FORD
                 199       46515       1FTNE1EW3EDA41281   2014    FORD
                 200       46516       1FTNE1EW5EDA41282   2014    FORD
                 201       46517       1FTNE1EW7EDA41283   2014    FORD
                 202       46518       1FTNE1EW9EDA41284   2014    FORD
                 203       46519       1FTNE1EW0EDA41285   2014    FORD
                 204       61088       1FTYE1YM3GKB13036   2016    FORD
                 205       61089       1FTYE1YM5GKB13037   2016    FORD
                 206       61294       1FTYE1YM3GKA86534   2016    FORD
                 207       61295       1FTYE1YM8GKB08608   2016    FORD
                 208       61296       1FTYE1YMXGKB08609   2016    FORD
                 209       61297       1FTYE1YM6GKB08610   2016    FORD
                 210       61298       1FTYE1YM8GKB08611   2016    FORD
                 211       61299       1FTYE1YMXGKB08612   2016    FORD
                 212       61300       1FTYE1YM1GKB08613   2016    FORD
                 213       61301       1FTYE1YM3GKB08614   2016    FORD
                 214       61302       1FTYE1YM5GKB08615   2016    FORD
                 215       61303       1FTYE1YM7GKB08616   2016    FORD
                 216       61304       1FTYE1YM9GKB08617   2016    FORD
                 217       61305       1FTYE1YM0GKB08618   2016    FORD
                 218       61306       1FTYE1YM2GKB08619   2016    FORD
                 219       61307       1FTYE1YM9GKB08620   2016    FORD
                 220       61308       1FTYE1YM0GKB08621   2016    FORD
                 221       61309       1FTYE1YM2GKB08622   2016    FORD
                 222       61310       1FTYE1YM4GKB08623   2016    FORD
                 223       61311       1FTYE1YM6GKB08624   2016    FORD
                 224       61312       1FTYE1YM8GKB08625   2016    FORD
                 225       61313       1FTYE1YMXGKB08626   2016    FORD
                 226       61314       1FTYE1YM1GKB08627   2016    FORD

                                     Page 5 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 49 of 1461




                 227       61315       1FTYE1YM3GKB08628   2016    FORD
                 228       61316       1FTYE1YM5GKB08629   2016    FORD
                 229       61317       1FTYE1YM1GKB08630   2016    FORD
                 230       61318       1FTYE1YM3GKB08631   2016    FORD
                 231       61319       1FTYE1YM5GKB08632   2016    FORD
                 232       61320       1FTYE1YM7GKB08633   2016    FORD
                 233       61321       1FTYE1YM9GKB08634   2016    FORD
                 234       61322       1FTYE1YM0GKB08635   2016    FORD
                 235       61323       1FTYE1YM2GKB08636   2016    FORD
                 236       61324       1FTYE1YM4GKB08637   2016    FORD
                 237       61325       1FTYE1YM6GKB08638   2016    FORD
                 238       61326       1FTYE1YM8GKB08639   2016    FORD
                 239       61327       1FTYE1YM4GKB08640   2016    FORD
                 240       61328       1FTYE1YM6GKB08641   2016    FORD
                 241       61329       1FTYE1YM8GKB08642   2016    FORD
                 242       61457       1FTYE1YM4GKB19301   2016    FORD
                 243       61458       1FTYE1YM6GKB19302   2016    FORD
                 244       61459       1FTYE1YM8GKB19303   2016    FORD
                 245       61460       1FTYE1YMXGKB19304   2016    FORD
                 246       61462       1FTYE1YM3GKB19306   2016    FORD
                 247       06377       1GCZGFBA2A1152451   2010    CHEV
                 248       06379       1GCZGFBA5A1151312   2010    CHEV
                 249       21719       1GCSGAFX2C1155890   2012    CHEV
                 250       21720       1GCSGAFX7C1155948   2012    CHEV
                 251       21721       1GCSGAFX2C1156375   2012    CHEV
                 252       21723       1GCSGAFX8C1156199   2012    CHEV
                 253       21724       1GCSGAFX5C1155673   2012    CHEV
                 254       21725       1GCSGAFX8C1155473   2012    CHEV
                 255       21726       1GCSGAFX0C1156178   2012    CHEV
                 256       21728       1GCSGAFX7C1155545   2012    CHEV
                 257       21729       1GCSGAFX6C1155780   2012    CHEV
                 258       21730       1GCSGAFX6C1156489   2012    CHEV
                 259       21731       1GCSGAFX2C1155453   2012    CHEV
                 260       21732       1GCSGAFXXC1156513   2012    CHEV
                 261       21733       1GCSGAFX3C1156661   2012    CHEV
                 262       21734       1GCSGAFX5C1156242   2012    CHEV
                 263       21735       1GCSGAFX8C1155795   2012    CHEV
                 264       22107       1GCSGAFX7C1148398   2012    CHEV
                 265       23526       1GCSGAFX1C1176424   2012    CHEV
                 266       23527       1GCSGAFX3C1175680   2012    CHEV
                 267       23529       1GCSGAFX4C1176188   2012    CHEV
                 268       23530       1GCSGAFX9C1177692   2012    CHEV
                 269       23531       1GCSGAFX6C1175480   2012    CHEV
                 270       23532       1GCSGAFX1C1177329   2012    CHEV
                 271       23533       1GCSGAFX2C1176691   2012    CHEV
                 272       23534       1GCSGAFX5C1176135   2012    CHEV
                 273       23535       1GCSGAFX0C1177144   2012    CHEV

                                     Page 6 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 50 of 1461




                 274       23536       1GCSGAFX1C1176259   2012    CHEV
                 275       23931       1GCSGAFX0C1191528   2012    CHEV
                 276       36081      1GCSGAFX9D1155743    2013    CHEV
                 277       36082      1GCSGAFX1D1156840    2013    CHEV
                 278       36083      1GCSGAFX8D1157810    2013    CHEV
                 279       36084      1GCSGAFX4D1156427    2013    CHEV
                 280       36085      1GCSGAFX5D1156131    2013    CHEV
                 281       36086      1GCSGAFX8D1156303    2013    CHEV
                 282       36087      1GCSGAFX5D1157666    2013    CHEV
                 283       36088      1GCSGAFX1D1155820    2013    CHEV
                 284       36089      1GCWGFCA4D1161061    2013    CHEV
                 285       46555       1GCSGAFX8E1150230   2014    CHEV
                 286       46556       1GCSGAFX7E1157802   2014    CHEV
                 287       46557       1GCSGAFX9E1156568   2014    CHEV
                 288       46558       1GCSGAFX6E1157497   2014    CHEV
                 289       46559       1GCSGAFX5E1154803   2014    CHEV
                 290       46560       1GCSGAFX6E1156060   2014    CHEV
                 291       46561       1GCSGAFX5E1155627   2014    CHEV
                 292       46562       1GCSGAFX9E1156165   2014    CHEV
                 293       46563       1GCSGAFX3E1153987   2014    CHEV
                 294       46564       1GCSGAFX3E1154394   2014    CHEV
                 295       46565       1GCSGAFX6E1153384   2014    CHEV
                 296       46566       1GCSGAFXXE1154988   2014    CHEV
                 297       46567      1FTNE1EW2EDA41286    2014    FORD
                 298       46569      1FTNE1EW6EDA41288    2014    FORD
                 299       46570      1FTNE1EW8EDA41289    2014    FORD
                 300       61000      1FTYE1YM7GKA89579    2016    FORD
                 301       61001      1FTYE1YM3GKB11710    2016    FORD
                 302       61095      1FTYE1YM8GKA89574    2016    FORD
                 303       61096      1FTYE1YMXGKA89575    2016    FORD
                 304       61097      1FTYE1YM1GKA89576    2016    FORD
                 305       61098      1FTYE1YM3GKA89577    2016    FORD
                 306       61099      1FTYE1YM5GKA89578    2016    FORD
                 307       61463      1FTYE1YM6GKB19493    2016    FORD
                 308       61464      1FTYE1YM8GKB19494    2016    FORD
                 309       06487      1GCZGFBA0A1151542    2010    CHEV
                 310       06513      1GCZGFBA2A1148500    2010    CHEV
                 311       21374      1GCWGFCA3C1143908    2012    CHEV
                 312       21375      1GCWGFCA5C1143831    2012    CHEV
                 313       21376      1GCWGFCA5C1144199    2012    CHEV
                 314       21378      1GCWGFCA3C1143553    2012    CHEV
                 315       21379      1GCWGFCA6C1143286    2012    CHEV
                 316       21380      1GCWGFCA9C1150541    2012    CHEV
                 317       21381      1GCWGFCA6C1149895    2012    CHEV
                 318       21468       1GCSGAFX9C1156907   2012    CHEV
                 319       21469       1GCSGAFX8C1154890   2012    CHEV
                 320       21470       1GCSGAFX8C1156414   2012    CHEV

                                     Page 7 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 51 of 1461




                 321       21471       1GCSGAFX3C1155171    2012   CHEV
                 322       21475       1GCSGAFX3C1155462    2012   CHEV
                 323       21476       1GCSGAFX8C1155375    2012   CHEV
                 324       21477       1GCSGAFX8C1155361    2012   CHEV
                 325       21478       1GCSGAFX7C1154962    2012   CHEV
                 326       21479       1GCSGAFX5C1155513    2012   CHEV
                 327       21480       1GCSGAFX9C1156678    2012   CHEV
                 328       21481       1GCSGAFX2C1155646    2012   CHEV
                 329       21482       1GCSGAFXXC1155085    2012   CHEV
                 330       21483       1GCSGAFX0C1155225    2012   CHEV
                 331       21484       1GCSGAFX9C1156275    2012   CHEV
                 332       21485       1GCSGAFX2C1156344    2012   CHEV
                 333       21487       1GCSGAFX0C1155449    2012   CHEV
                 334       21488       1GCSGAFX3C1157003    2012   CHEV
                 335       21491       1GCSGAFX6C1156122    2012   CHEV
                 336       21492       1GCSGAFX5C1156953    2012   CHEV
                 337       21493       1GCSGAFX1C1157064    2012   CHEV
                 338       21495       1GCSGAFX0C1156536    2012   CHEV
                 339       21605       1GCSGAFX6C1154158    2012   CHEV
                 340       21951       1GCSGAFX2C1143447    2012   CHEV
                 341       21952       1GCSGAFX2C1144422    2012   CHEV
                 342       21953       1GCSGAFX5C1143264    2012   CHEV
                 343       21956       1GCSGAFXXC1143227    2012   CHEV
                 344       21957       1GCSGAFX2C1143027    2012   CHEV
                 345       21959       1GCSGAFX1C1143763    2012   CHEV
                 346       21960       1GCSGAFX9C1143249    2012   CHEV
                 347       21961       1GCSGAFX0C1142801    2012   CHEV
                 348       21963       1GCSGAFX6C1154743    2012   CHEV
                 349       22190       1GCSGAFXXC1144376    2012   CHEV
                 350       22422       1GCSGAFX9C1154185    2012   CHEV
                 351       22444       1GCSGAFX9C1154493    2012   CHEV
                 352       22446        1GCCSBF99C8142104   2012   CHEV
                 353       22498        1GCCSBF93C8142440   2012   CHEV
                 354       22548        1GCCSBF90C8142010   2012   CHEV
                 355       22550        1GCCSBF93C8142454   2012   CHEV
                 356       23068       1GCWGFCA9C1190795    2012   CHEV
                 357       23069       1GCWGFCA0C1188790    2012   CHEV
                 358       23070       1GCWGFCA9C1190764    2012   CHEV
                 359       23071       1GCWGFCA9C1190280    2012   CHEV
                 360       23337       1GCSGAFX7C1176959    2012   CHEV
                 361       23347       1GCSGAFX4C1174702    2012   CHEV
                 362       23488       1GCSGAFXXC1173067    2012   CHEV
                 363       23489       1GCSGAFX4C1173176    2012   CHEV
                 364       23490       1GCSGAFX9C1174856    2012   CHEV
                 365       23491       1GCSGAFX0C1174969    2012   CHEV
                 366       23493       1GCSGAFX2C1174598    2012   CHEV
                 367       23495       1GCSGAFX5C1175132    2012   CHEV

                                     Page 8 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 52 of 1461




                 368       23496       1GCSGAFX0C1174051   2012    CHEV
                 369       23497       1GCSGAFX1C1173569   2012    CHEV
                 370       23498       1GCSGAFX2C1174472   2012    CHEV
                 371       23499       1GCSGAFXXC1172470   2012    CHEV
                 372       23500       1GCSGAFX5C1175275   2012    CHEV
                 373       23501       1GCSGAFX5C1173655   2012    CHEV
                 374       23502       1GCSGAFX4C1173131   2012    CHEV
                 375       23503       1GCSGAFX4C1174229   2012    CHEV
                 376       23505       1GCSGAFX2C1173273   2012    CHEV
                 377       23506       1GCSGAFX1C1172227   2012    CHEV
                 378       23507       1GCSGAFX1C1173474   2012    CHEV
                 379       23508       1GCSGAFX6C1174183   2012    CHEV
                 380       23509       1GCSGAFX3C1173105   2012    CHEV
                 381       23511       1GCSGAFX6C1172708   2012    CHEV
                 382       23581       1GCSGAFX3C1182225   2012    CHEV
                 383       23582       1GCSGAFX5C1180945   2012    CHEV
                 384       23583       1GCSGAFX7C1182616   2012    CHEV
                 385       23584       1GCSGAFX8C1182169   2012    CHEV
                 386       23585       1GCSGAFX3C1182774   2012    CHEV
                 387       23586       1GCSGAFX4C1180354   2012    CHEV
                 388       23587       1GCSGAFX8C1181264   2012    CHEV
                 389       23588       1GCSGAFXXC1180469   2012    CHEV
                 390       23589       1GCSGAFX9C1182908   2012    CHEV
                 391       23590       1GCSGAFX3C1180684   2012    CHEV
                 392       23591       1GCSGAFX2C1180286   2012    CHEV
                 393       23592       1GCSGAFX5C1182954   2012    CHEV
                 394       23594       1GCSGAFX8C1180888   2012    CHEV
                 395       23839       1GCSGAFX1C1186841   2012    CHEV
                 396       36133       1GCSGAFX9D1147447   2013    CHEV
                 397       36134       1GCSGAFX7D1147544   2013    CHEV
                 398       36135       1GCSGAFX8D1148038   2013    CHEV
                 399       36137       1GCSGAFX5D1147204   2013    CHEV
                 400       36138       1GCSGAFX2D1149203   2013    CHEV
                 401       36140       1GCSGAFX2D1148553   2013    CHEV
                 402       36142       1GCSGAFX3D1148366   2013    CHEV
                 403       36143       1GCSGAFX2D1148715   2013    CHEV
                 404       36144       1GCSGAFX0D1147126   2013    CHEV
                 405       36145       1GCSGAFX0D1149068   2013    CHEV
                 406       36147       1GCSGAFX3D1146875   2013    CHEV
                 407       36149       1GCSGAFX2D1147113   2013    CHEV
                 408       36150       1GCSGAFX0D1146915   2013    CHEV
                 409       36152       1GCSGAFX0D1148387   2013    CHEV
                 410       36153       1GCSGAFX8D1146645   2013    CHEV
                 411       36154       1GCSGAFXXD1146971   2013    CHEV
                 412       36156       1GCSGAFX2D1148424   2013    CHEV
                 413       36157       1GCSGAFX5D1150829   2013    CHEV
                 414       36158       1GCSGAFX6D1151455   2013    CHEV

                                     Page 9 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 53 of 1461




                 415       36159       1GCSGAFX4D1151762   2013    CHEV
                 416       36160       1GCSGAFX9D1149652   2013    CHEV
                 417       36161       1GCSGAFX6D1152394   2013    CHEV
                 418       36162       1GCSGAFX9D1151725   2013    CHEV
                 419       36163       1GCSGAFX4D1149896   2013    CHEV
                 420       36164       1GCSGAFX3D1150263   2013    CHEV
                 421       36165       1GCSGAFX5D1149664   2013    CHEV
                 422       36166       1GCSGAFX8D1150940   2013    CHEV
                 423       36167       1GCSGAFX2D1151288   2013    CHEV
                 424       36168       1GCSGAFX6D1151603   2013    CHEV
                 425       36169       1GCSGAFX9D1149344   2013    CHEV
                 426       36170       1GCSGAFX1D1151363   2013    CHEV
                 427       36171       1GCSGAFX6D1150161   2013    CHEV
                 428       36172       1GCSGAFX1D1151508   2013    CHEV
                 429       36173       1GCSGAFX4D1149476   2013    CHEV
                 430       37064       1GCSGAFXXD1146985   2013    CHEV
                 431       37065       1GCSGAFX6D1148264   2013    CHEV
                 432       37066       1GCSGAFX0D1146705   2013    CHEV
                 433       37067       1GCSGAFX6D1148345   2013    CHEV
                 434       37068       1GCSGAFX9D1146735   2013    CHEV
                 435       37069       1GCSGAFX4D1147811   2013    CHEV
                 436       37070       1GCSGAFX7D1148130   2013    CHEV
                 437       37071       1GCSGAFX1D1148852   2013    CHEV
                 438       37072       1GCSGAFX7D1149083   2013    CHEV
                 439       37073       1GCSGAFX1D1147572   2013    CHEV
                 440       37074       1GCSGAFX1D1147426   2013    CHEV
                 441       37075       1GCSGAFX8D1147374   2013    CHEV
                 442       37076       1GCSGAFX1D1146860   2013    CHEV
                 443       37077       1GCSGAFX0D1147272   2013    CHEV
                 444       37078       1GCSGAFX5D1147476   2013    CHEV
                 445       37080       1GCSGAFX8D1148752   2013    CHEV
                 446       37081       1GCSGAFX1D1147894   2013    CHEV
                 447       37082       1GCSGAFX9D1147397   2013    CHEV
                 448       37083       1GCSGAFX5D1148157   2013    CHEV
                 449       37084       1GCSGAFX0D1148924   2013    CHEV
                 450       37085       1GCSGAFXXD1147358   2013    CHEV
                 451       37086       1GCSGAFXXD1147179   2013    CHEV
                 452       37087       1GCSGAFX1D1146910   2013    CHEV
                 453       37088       1GCSGAFX6D1148314   2013    CHEV
                 454       37089       1GCSGAFX8D1147004   2013    CHEV
                 455       37090       1GCSGAFX5D1148661   2013    CHEV
                 456       37091       1GCSGAFX3D1147878   2013    CHEV
                 457       37092       1GCSGAFX7D1148760   2013    CHEV
                 458       37093       1GCWGFCAXD1162568   2013    CHEV
                 459       37094       1GCWGFCAXD1162361   2013    CHEV
                 460       37095       1GCWGFCA2D1160846   2013    CHEV
                 461       37096       1GCWGFCA4D1162257   2013    CHEV

                                     Page 10 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 54 of 1461




                 462       37097       1GCWGFCAXD1161856    2013   CHEV
                 463       37098       1GCSGAFX5D1158073    2013   CHEV
                 464       37099       1GCSGAFX6D1159488    2013   CHEV
                 465       37100       1GCSGAFX2D1158046    2013   CHEV
                 466       37101       1GCSGAFX3D1158590    2013   CHEV
                 467       37102       1GCSGAFX7D1158320    2013   CHEV
                 468       37176       1GCSGAFX9D1173532    2013   CHEV
                 469       37177       1GCWGFCA2D1180076    2013   CHEV
                 470       37355       1GCSGAFX9D1180156    2013   CHEV
                 471       37368       1GCSGAFX7D1180737    2013   CHEV
                 472       46806       1FTNE1EW7EDA44457    2014   FORD
                 473       46828        1GCSGAFX7E1159811   2014   CHEV
                 474       46829        1GCSGAFX0E1158838   2014   CHEV
                 475       46830        1GCSGAFX1E1160341   2014   CHEV
                 476       46831        1GCSGAFX7E1159937   2014   CHEV
                 477       46832        1GCSGAFX2E1160493   2014   CHEV
                 478       46833        1GCSGAFX6E1161646   2014   CHEV
                 479       46834        1GCSGAFX1E1160470   2014   CHEV
                 480       46835        1GCSGAFX9E1161155   2014   CHEV
                 481       46836        1GCSGAFX3E1159269   2014   CHEV
                 482       46837        1GCSGAFX2E1159344   2014   CHEV
                 483       46838        1GCSGAFX3E1159918   2014   CHEV
                 484       46839        1GCSGAFX4E1162858   2014   CHEV
                 485       46840        1GCSGAFX6E1162926   2014   CHEV
                 486       46841       1FTNE1EW7EDA41218    2014   FORD
                 487       46842       1FTNE1EW9EDA41219    2014   FORD
                 488       46843       1FTNE1EW5EDA41220    2014   FORD
                 489       46843       1FTNE1EW5EDA41220    2014   FORD
                 490       46844       1FTNE1EW0EDA44476    2014   FORD
                 491       46878        1GCSGAFX4E1154968   2014   CHEV
                 492       46880        1GCSGAFX5E1153005   2014   CHEV
                 493       46934        1GCSGAFX7E1154527   2014   CHEV
                 494       46935        1GCSGAFX7E1154933   2014   CHEV
                 495       46936        1GCSGAFX6E1155183   2014   CHEV
                 496       46938        1GCSGAFX7E1154964   2014   CHEV
                 497       46939        1GCSGAFX1E1155883   2014   CHEV
                 498       46940       1FTNE1EW7EDA44443    2014   FORD
                 499       46941        1GCSGAFX1E1155141   2014   CHEV
                 500       46942        1GCSGAFX7E1155497   2014   CHEV
                 501       46943        1GCSGAFX0E1156216   2014   CHEV
                 502       46944        1GCSGAFX6E1156186   2014   CHEV
                 503       46945        1GCSGAFX3E1154542   2014   CHEV
                 504       46946       1FTNE1EW9EDA44444    2014   FORD
                 505       46947        1GCSGAFX0E1156118   2014   CHEV
                 506       46950        1GCSGAFXXE1155056   2014   CHEV
                 507       46951        1GCSGAFX6E1155670   2014   CHEV
                 508       46952        1GCSGAFX2E1155438   2014   CHEV

                                     Page 11 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 55 of 1461




                 509       46953       1GCSGAFX1E1156029   2014    CHEV
                 510       46954       1FTNE1EW0EDA44445   2014    FORD
                 511       61011       1FTYE1YM1GKA89545   2016    FORD
                 512       61053       1FTYE1YM9GKB13056   2016    FORD
                 513       61054       1FTYE1YM8GKB13050   2016    FORD
                 514       61055       1FTYE1YMXGKB13051   2016    FORD
                 515       61482       1FTYE1YM2GKB19362   2016    FORD
                 516       61483       1FTYE1YM4GKB19363   2016    FORD
                 517       61484       1FTYE1YM6GKB19364   2016    FORD
                 518       61485       1FTYE1YM8GKB19365   2016    FORD
                 519       61486       1FTYE1YMXGKB19366   2016    FORD
                 520       61488       1FTYE1YM3GKB19368   2016    FORD
                 521       61668       1FTYE1YM5GKB19355   2016    FORD
                 522       61669       1FTYE1YM7GKB19356   2016    FORD
                 523       61670       1FTYE1YM9GKB19357   2016    FORD
                 524       61671       1FTYE1YM0GKB19358   2016    FORD
                 525       61672       1FTYE1YM2GKB19359   2016    FORD
                 526       61673       1FTYE1YM9GKB19360   2016    FORD
                 527       61674       1FTYE1YM0GKB19361   2016    FORD
                 528       71002       1FTYE1YM4HKA77195   2017    FORD
                 529       06005       1GCZGFBA9A1147246   2010    CHEV
                 530       06008       1GCZGFBA0A1145773   2010    CHEV
                 531       06345       1GCZGFBA7A1143504   2010    CHEV
                 532       06346       1GCZGFBA1A1141845   2010    CHEV
                 533       06350       1GCZGFBA3A1142981   2010    CHEV
                 534       06351       1GCZGFBA1A1143028   2010    CHEV
                 535       06352       1GCZGFBA4A1142763   2010    CHEV
                 536       06352       1GCZGFBA4A1142763   2010    CHEV
                 537       06356       1GCZGFBA7A1143096   2010    CHEV
                 538       06357       1GCZGFBA6A1142991   2010    CHEV
                 539       21335       1GCWGFCA4C1144436   2012    CHEV
                 540       21336       1GCWGFCA7C1143460   2012    CHEV
                 541       21337       1GCWGFCA9C1142911   2012    CHEV
                 542       21337       1GCWGFCA9C1142911   2012    CHEV
                 543       21338       1GCWGFCA9C1144674   2012    CHEV
                 544       21338       1GCWGFCA9C1144674   2012    CHEV
                 545       21394       1GCWGFCA9C1143492   2012    CHEV
                 546       21394       1GCWGFCA9C1143492   2012    CHEV
                 547       21592       1GCSGAFX8C1153707   2012    CHEV
                 548       21593       1GCSGAFX2C1154223   2012    CHEV
                 549       21594       1GCSGAFX7C1153746   2012    CHEV
                 550       21595       1GCSGAFX4C1153817   2012    CHEV
                 551       21597       1GCSGAFX5C1153955   2012    CHEV
                 552       21597       1GCSGAFX5C1153955   2012    CHEV
                 553       21598       1GCSGAFX0C1154401   2012    CHEV
                 554       21598       1GCSGAFX0C1154401   2012    CHEV
                 555       21599       1GCSGAFXXC1154759   2012    CHEV

                                     Page 12 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 56 of 1461




                 556       21600       1GCSGAFXXC1154602   2012    CHEV
                 557       21601       1GCSGAFX5C1154040   2012    CHEV
                 558       21603       1GCSGAFX0C1154544   2012    CHEV
                 559       21603       1GCSGAFX0C1154544   2012    CHEV
                 560       21604       1GCSGAFX8C1154372   2012    CHEV
                 561       21662       1GCSGAFX5C1142437   2012    CHEV
                 562       21662       1GCSGAFX5C1142437   2012    CHEV
                 563       21663       1GCSGAFX2C1140628   2012    CHEV
                 564       21663       1GCSGAFX2C1140628   2012    CHEV
                 565       21664       1GCSGAFX8C1140438   2012    CHEV
                 566       21664       1GCSGAFX8C1140438   2012    CHEV
                 567       21665       1GCSGAFX0C1140269   2012    CHEV
                 568       21666       1GCSGAFX9C1140772   2012    CHEV
                 569       21666       1GCSGAFX9C1140772   2012    CHEV
                 570       21668       1GCSGAFX4C1142154   2012    CHEV
                 571       21668       1GCSGAFX4C1142154   2012    CHEV
                 572       21669       1GCSGAFX2C1139964   2012    CHEV
                 573       21669       1GCSGAFX2C1139964   2012    CHEV
                 574       21670       1GCSGAFX9C1140867   2012    CHEV
                 575       21670       1GCSGAFX9C1140867   2012    CHEV
                 576       21671       1GCSGAFX5C1140218   2012    CHEV
                 577       21671       1GCSGAFX5C1140218   2012    CHEV
                 578       21672       1GCSGAFXXC1140425   2012    CHEV
                 579       21672       1GCSGAFXXC1140425   2012    CHEV
                 580       21674       1GCSGAFX5C1142115   2012    CHEV
                 581       21675       1GCSGAFX7C1142004   2012    CHEV
                 582       21675       1GCSGAFX7C1142004   2012    CHEV
                 583       21677       1GCSGAFX1C1141897   2012    CHEV
                 584       21949       1GCSGAFX0C1143284   2012    CHEV
                 585       21949       1GCSGAFX0C1143284   2012    CHEV
                 586       22010       1GCSGAFX4C1137598   2012    CHEV
                 587       22010       1GCSGAFX4C1137598   2012    CHEV
                 588       22017       1GCSGAFX1C1136733   2012    CHEV
                 589       22017       1GCSGAFX1C1136733   2012    CHEV
                 590       22485       1GCCSBF97C8136043   2012    CHEV
                 591       22485       1GCCSBF97C8136043   2012    CHEV
                 592       23596       1GCSGAFX8C1177084   2012    CHEV
                 593       23597       1GCSGAFXXC1175451   2012    CHEV
                 594       23598       1GCSGAFX7C1177125   2012    CHEV
                 595       23598       1GCSGAFX7C1177125   2012    CHEV
                 596       23599       1GCSGAFX8C1176131   2012    CHEV
                 597       23600       1GCSGAFX6C1176273   2012    CHEV
                 598       23601       1GCSGAFX0C1175796   2012    CHEV
                 599       23602       1GCSGAFX6C1177276   2012    CHEV
                 600       23602       1GCSGAFX6C1177276   2012    CHEV
                 601       23603       1GCSGAFX2C1177288   2012    CHEV
                 602       23604       1GCSGAFX5C1175549   2012    CHEV

                                     Page 13 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 57 of 1461




                 603       23605        1GCSGAFX0C1176060   2012   CHEV
                 604       23605        1GCSGAFX0C1176060   2012   CHEV
                 605       23606        1GCSGAFX9C1177210   2012   CHEV
                 606       23606        1GCSGAFX9C1177210   2012   CHEV
                 607       23607        1GCSGAFX1C1177508   2012   CHEV
                 608       23608        1GCSGAFX7C1175326   2012   CHEV
                 609       23608        1GCSGAFX7C1175326   2012   CHEV
                 610       23609        1GCSGAFX7C1175956   2012   CHEV
                 611       23609        1GCSGAFX7C1175956   2012   CHEV
                 612       23613        1GCSGAFX9C1177482   2012   CHEV
                 613       23614        1GCSGAFX6C1177679   2012   CHEV
                 614       23614        1GCSGAFX6C1177679   2012   CHEV
                 615       23616        1GCSGAFX5C1177155   2012   CHEV
                 616       23616        1GCSGAFX5C1177155   2012   CHEV
                 617       23617        1GCSGAFX5C1175339   2012   CHEV
                 618       23617        1GCSGAFX5C1175339   2012   CHEV
                 619       23618        1GCSGAFX4C1177390   2012   CHEV
                 620       23618        1GCSGAFX4C1177390   2012   CHEV
                 621       23619        1GCSGAFX2C1177422   2012   CHEV
                 622       23619        1GCSGAFX2C1177422   2012   CHEV
                 623       23620        1GCSGAFX7C1177061   2012   CHEV
                 624       23620        1GCSGAFX7C1177061   2012   CHEV
                 625       36174       1GCSGAFX1D1161326    2013   CHEV
                 626       36174       1GCSGAFX1D1161326    2013   CHEV
                 627       36175       1GCSGAFX2D1162291    2013   CHEV
                 628       36175       1GCSGAFX2D1162291    2013   CHEV
                 629       36176       1GCSGAFX0D1160975    2013   CHEV
                 630       36176       1GCSGAFX0D1160975    2013   CHEV
                 631       36177       1GCSGAFX5D1162687    2013   CHEV
                 632       36177       1GCSGAFX5D1162687    2013   CHEV
                 633       36178       1GCSGAFX6D1161466    2013   CHEV
                 634       36178       1GCSGAFX6D1161466    2013   CHEV
                 635       36179       1GCSGAFX0D1162323    2013   CHEV
                 636       36179       1GCSGAFX0D1162323    2013   CHEV
                 637       36180       1GCSGAFX1D1160855    2013   CHEV
                 638       36181       1GCSGAFX3D1162462    2013   CHEV
                 639       36181       1GCSGAFX3D1162462    2013   CHEV
                 640       36182       1GCSGAFX9D1161557    2013   CHEV
                 641       36182       1GCSGAFX9D1161557    2013   CHEV
                 642       36184       1GCSGAFX9D1162918    2013   CHEV
                 643       36184       1GCSGAFX9D1162918    2013   CHEV
                 644       36185       1GCSGAFX4D1161322    2013   CHEV
                 645       36185       1GCSGAFX4D1161322    2013   CHEV
                 646       36186       1GCWGFCA3D1156174    2013   CHEV
                 647       36186       1GCWGFCA3D1156174    2013   CHEV
                 648       36187       1GCWGFCA7D1156825    2013   CHEV
                 649       36187       1GCWGFCA7D1156825    2013   CHEV

                                     Page 14 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 58 of 1461




                 650       36188       1GCWGFCA0D1156925    2013   CHEV
                 651       36188       1GCWGFCA0D1156925    2013   CHEV
                 652       36189       1GCSGAFX0D1150186    2013   CHEV
                 653       36190       1GCSGAFXXD1151619    2013   CHEV
                 654       36191       1GCWGFCA3D1169751    2013   CHEV
                 655       36191       1GCWGFCA3D1169751    2013   CHEV
                 656       37286       1GCWGFCA5D1156452    2013   CHEV
                 657       37286       1GCWGFCA5D1156452    2013   CHEV
                 658       37324       1GCWGFCA4D1156622    2013   CHEV
                 659       37324       1GCWGFCA4D1156622    2013   CHEV
                 660       46520        1GCSGAFX9E1155288   2014   CHEV
                 661       46521        1GCSGAFX0E1155504   2014   CHEV
                 662       46521        1GCSGAFX0E1155504   2014   CHEV
                 663       46522        1GCSGAFX5E1154722   2014   CHEV
                 664       46522        1GCSGAFX5E1154722   2014   CHEV
                 665       46523        1GCSGAFX3E1154587   2014   CHEV
                 666       46523        1GCSGAFX3E1154587   2014   CHEV
                 667       46524        1GCSGAFX2E1155326   2014   CHEV
                 668       46524        1GCSGAFX2E1155326   2014   CHEV
                 669       46525        1GCSGAFX1E1154474   2014   CHEV
                 670       46526        1GCSGAFX4E1154274   2014   CHEV
                 671       46527        1GCSGAFXXE1153646   2014   CHEV
                 672       46527        1GCSGAFXXE1153646   2014   CHEV
                 673       46528       1FTNE1EW2EDA44446    2014   FORD
                 674       46529        1GCSGAFXXE1153758   2014   CHEV
                 675       46529        1GCSGAFXXE1153758   2014   CHEV
                 676       46530        1GCSGAFX5E1152985   2014   CHEV
                 677       46531        1GCSGAFX5E1154400   2014   CHEV
                 678       46531        1GCSGAFX5E1154400   2014   CHEV
                 679       46532        1GCSGAFX1E1153518   2014   CHEV
                 680       46533        1GCSGAFX2E1153219   2014   CHEV
                 681       46533        1GCSGAFX2E1153219   2014   CHEV
                 682       46534        1GCSGAFX3E1154329   2014   CHEV
                 683       46534        1GCSGAFX3E1154329   2014   CHEV
                 684       46535        1GCSGAFX5E1154476   2014   CHEV
                 685       46535        1GCSGAFX5E1154476   2014   CHEV
                 686       46536        1GCSGAFX0E1154286   2014   CHEV
                 687       46536        1GCSGAFX0E1154286   2014   CHEV
                 688       46537        1GCSGAFX1E1154006   2014   CHEV
                 689       46537        1GCSGAFX1E1154006   2014   CHEV
                 690       46538        1GCSGAFX5E1154090   2014   CHEV
                 691       46538        1GCSGAFX5E1154090   2014   CHEV
                 692       46539        1GCSGAFX8E1154178   2014   CHEV
                 693       46539        1GCSGAFX8E1154178   2014   CHEV
                 694       46540        1GCSGAFX0E1153171   2014   CHEV
                 695       46540        1GCSGAFX0E1153171   2014   CHEV
                 696       46541        1GCSGAFXXE1153095   2014   CHEV

                                     Page 15 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 59 of 1461




                 697       46541       1GCSGAFXXE1153095   2014    CHEV
                 698       46542       1GCSGAFX1E1153423   2014    CHEV
                 699       46542       1GCSGAFX1E1153423   2014    CHEV
                 700       46543       1FTNE1EW4EDA44447   2014    FORD
                 701       46543       1FTNE1EW4EDA44447   2014    FORD
                 702       46544       1FTNE1EW6EDA44448   2014    FORD
                 703       46544       1FTNE1EW6EDA44448   2014    FORD
                 704       46545       1GCSGAFX8E1156111   2014    CHEV
                 705       46545       1GCSGAFX8E1156111   2014    CHEV
                 706       46546       1GCSGAFXXE1154697   2014    CHEV
                 707       46546       1GCSGAFXXE1154697   2014    CHEV
                 708       46548       1GCSGAFX4E1154761   2014    CHEV
                 709       46548       1GCSGAFX4E1154761   2014    CHEV
                 710       46549       1GCSGAFX9E1156022   2014    CHEV
                 711       46549       1GCSGAFX9E1156022   2014    CHEV
                 712       46550       1GCSGAFX5E1156275   2014    CHEV
                 713       46550       1GCSGAFX5E1156275   2014    CHEV
                 714       46551       1GCSGAFX9E1155632   2014    CHEV
                 715       46552       1GCSGAFX1E1154877   2014    CHEV
                 716       46553       1GCSGAFX9E1156120   2014    CHEV
                 717       46554       1GCSGAFX7E1155483   2014    CHEV
                 718       61012       1FTYE1YM4GKA89538   2016    FORD
                 719       61013       1FTYE1YM6GKA89539   2016    FORD
                 720       61013       1FTYE1YM6GKA89539   2016    FORD
                 721       61014       1FTYE1YM2GKA89540   2016    FORD
                 722       61014       1FTYE1YM2GKA89540   2016    FORD
                 723       61015       1FTYE1YM4GKA89541   2016    FORD
                 724       61015       1FTYE1YM4GKA89541   2016    FORD
                 725       61016       1FTYE1YM6GKA89542   2016    FORD
                 726       61016       1FTYE1YM6GKA89542   2016    FORD
                 727       61017       1FTYE1YM8GKA89543   2016    FORD
                 728       61018       1FTYE1YMXGKA89544   2016    FORD
                 729       61100       1FTYE1YM3GKA89532   2016    FORD
                 730       61100       1FTYE1YM3GKA89532   2016    FORD
                 731       61101       1FTYE1YM5GKA89533   2016    FORD
                 732       61101       1FTYE1YM5GKA89533   2016    FORD
                 733       61102       1FTYE1YM7GKA89534   2016    FORD
                 734       61102       1FTYE1YM7GKA89534   2016    FORD
                 735       61103       1FTYE1YM9GKA89535   2016    FORD
                 736       61103       1FTYE1YM9GKA89535   2016    FORD
                 737       61104       1FTYE1YM0GKA89536   2016    FORD
                 738       61104       1FTYE1YM0GKA89536   2016    FORD
                 739       61105       1FTYE1YM2GKA89537   2016    FORD
                 740       61105       1FTYE1YM2GKA89537   2016    FORD
                 741       61106       1FTYE1YM3GKA89529   2016    FORD
                 742       61106       1FTYE1YM3GKA89529   2016    FORD
                 743       61107       1FTYE1YMXGKA89530   2016    FORD

                                     Page 16 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 60 of 1461




                 744       61107       1FTYE1YMXGKA89530   2016    FORD
                 745       61108       1FTYE1YM1GKA89531   2016    FORD
                 746       61108       1FTYE1YM1GKA89531   2016    FORD
                 747       61489       1FTYE1YM7GKB19339   2016    FORD
                 748       61489       1FTYE1YM7GKB19339   2016    FORD
                 749       61490       1FTYE1YM3GKB19340   2016    FORD
                 750       61490       1FTYE1YM3GKB19340   2016    FORD
                 751       61492       1FTYE1YM7GKB19342   2016    FORD
                 752       61492       1FTYE1YM7GKB19342   2016    FORD
                 753       61493       1FTYE1YM9GKB19343   2016    FORD
                 754       61494       1FTYE1YM0GKB19344   2016    FORD
                 755       61805       1FTYE1YM1GKB08661   2016    FORD
                 756       61806       1FTYE1YM3GKB08662   2016    FORD
                 757       61807       1FTYE1YM0GKB11714   2016    FORD
                 758       61808       1FTYE1YM5GKB08663   2016    FORD
                 759       61809       1FTYE1YM2GKB11715   2016    FORD
                 760       61810       1FTYE1YM7GKB08664   2016    FORD
                 761       71003       1FTYE1YM6HKA77165   2017    FORD
                 762       71003       1FTYE1YM6HKA77165   2017    FORD
                 763       06358       1GCZGFBA5A1149043   2010    CHEV
                 764       06362       1GCZGFBA2A1148254   2010    CHEV
                 765       06363       1GCZGFBA3A1149199   2010    CHEV
                 766       06366       1GCZGFBAXA1149104   2010    CHEV
                 767       06367       1GCZGFBA3A1148392   2010    CHEV
                 768       06368       1GCZGFBA6A1149536   2010    CHEV
                 769       06369       1GCZGFBAXA1148017   2010    CHEV
                 770       06370       1GCZGFBA7A1148346   2010    CHEV
                 771       06371       1GCZGFBA3A1149445   2010    CHEV
                 772       06374       1GCZGFBAXA1147692   2010    CHEV
                 773       21382       1GCWGFCA2C1149280   2012    CHEV
                 774       21965       1GCSGAFX3C1154456   2012    CHEV
                 775       21967       1GCSGAFX9C1154574   2012    CHEV
                 776       21968       1GCSGAFX4C1153865   2012    CHEV
                 777       21969       1GCSGAFXXC1154048   2012    CHEV
                 778       21970       1GCSGAFXXC1153661   2012    CHEV
                 779       21971       1GCSGAFX6C1153950   2012    CHEV
                 780       21972       1GCSGAFX6C1154337   2012    CHEV
                 781       21974       1GCSGAFX5C1153860   2012    CHEV
                 782       21975       1GCSGAFX0C1153989   2012    CHEV
                 783       21976       1GCSGAFX4C1154563   2012    CHEV
                 784       21977       1GCSGAFX1C1154620   2012    CHEV
                 785       21978       1GCSGAFX8C1154517   2012    CHEV
                 786       21979       1GCSGAFX6C1153754   2012    CHEV
                 787       21980       1GCSGAFX1C1154732   2012    CHEV
                 788       21981       1GCSGAFX4C1154062   2012    CHEV
                 789       21982       1GCSGAFX0C1154768   2012    CHEV
                 790       21983       1GCSGAFX5C1153891   2012    CHEV

                                     Page 17 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 61 of 1461




                 791       21984       1GCSGAFX8C1154811   2012    CHEV
                 792       21985       1GCSGAFX8C1153853   2012    CHEV
                 793       21986       1GCSGAFXXC1153921   2012    CHEV
                 794       21987       1GCSGAFX4C1153736   2012    CHEV
                 795       21988       1GCSGAFX5C1154717   2012    CHEV
                 796       21989       1GCSGAFX9C1154395   2012    CHEV
                 797       21990       1GCSGAFX0C1153961   2012    CHEV
                 798       21991       1GCSGAFXXC1154177   2012    CHEV
                 799       21992       1GCSGAFXXC1154017   2012    CHEV
                 800       23006       1GCWGFCA8C1191050   2012    CHEV
                 801       23167       1GCSGAFX7C1180302   2012    CHEV
                 802       23168       1GCSGAFX7C1182079   2012    CHEV
                 803       23169       1GCSGAFX9C1182276   2012    CHEV
                 804       23170       1GCSGAFX6C1182459   2012    CHEV
                 805       23171       1GCSGAFX0C1181078   2012    CHEV
                 806       23172       1GCSGAFX1C1183289   2012    CHEV
                 807       23173       1GCSGAFX4C1181083   2012    CHEV
                 808       23174       1GCSGAFX7C1180333   2012    CHEV
                 809       23175       1GCSGAFX1C1181381   2012    CHEV
                 810       23176       1GCSGAFX8C1180521   2012    CHEV
                 811       23177       1GCSGAFX9C1182424   2012    CHEV
                 812       23179       1GCSGAFXXC1182643   2012    CHEV
                 813       23180       1GCSGAFX4C1182394   2012    CHEV
                 814       23181       1GCSGAFXXC1181041   2012    CHEV
                 815       36192       1GCSGAFX5D1160700   2013    CHEV
                 816       36193       1GCSGAFX4D1160946   2013    CHEV
                 817       36194       1GCSGAFX5D1161409   2013    CHEV
                 818       36195       1GCSGAFX6D1161242   2013    CHEV
                 819       36196       1GCSGAFX2D1160931   2013    CHEV
                 820       36197       1GCSGAFXXD1161549   2013    CHEV
                 821       36198       1GCSGAFX1D1162136   2013    CHEV
                 822       46115       1GCSGAFX7E1155855   2014    CHEV
                 823       46116       1GCSGAFXXE1155171   2014    CHEV
                 824       46117       1GCSGAFX7E1155127   2014    CHEV
                 825       46118       1GCSGAFX2E1155780   2014    CHEV
                 826       46120       1GCSGAFX9E1155579   2014    CHEV
                 827       46121       1GCSGAFX7E1155757   2014    CHEV
                 828       46122       1GCSGAFX2E1154953   2014    CHEV
                 829       46123       1GCSGAFX5E1155952   2014    CHEV
                 830       46124       1GCSGAFX7E1155600   2014    CHEV
                 831       46125       1GCSGAFX7E1155502   2014    CHEV
                 832       46126       1GCSGAFX6E1156141   2014    CHEV
                 833       46127       1GCSGAFX5E1155272   2014    CHEV
                 834       46128       1GCSGAFX9E1155341   2014    CHEV
                 835       46129       1GCSGAFX7E1155306   2014    CHEV
                 836       46130       1GCSGAFX7E1156228   2014    CHEV
                 837       46131       1GCSGAFX0E1155101   2014    CHEV

                                     Page 18 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 62 of 1461




                 838       46133       1GCSGAFXXE1154649   2014    CHEV
                 839       46134       1GCSGAFX1E1154622   2014    CHEV
                 840       46135       1FTNE1EW8EDA44449   2014    FORD
                 841       46136       1FTNE1EW4EDA44450   2014    FORD
                 842       46137       1FTNE1EW6EDA44451   2014    FORD
                 843       46138       1FTNE1EW8EDA44452   2014    FORD
                 844       46139       1FTNE1EWXEDA44453   2014    FORD
                 845       47327       1GCSGAFXXE1161939   2014    CHEV
                 846       61019       1FTYE1YM0GKB13057   2016    FORD
                 847       61020       1FTYE1YM2GKB13058   2016    FORD
                 848       06617       1GCZGFBA3A1143404   2010    CHEV
                 849       06623       1GCZGFBAXA1142122   2010    CHEV
                 850       06628       1GCZGFBAXA1142525   2010    CHEV
                 851       06630       1GCZGFBA9A1142662   2010    CHEV
                 852       06663       1GCZGFBA2A1141451   2010    CHEV
                 853       06664       1GCZGFBA3A1142155   2010    CHEV
                 854       21062       1GCSGAFX7C1133531   2012    CHEV
                 855       21065       1GCSGAFX0C1135430   2012    CHEV
                 856       21068       1GCSGAFXXC1135144   2012    CHEV
                 857       21069       1GCSGAFX9C1134812   2012    CHEV
                 858       21070       1GCSGAFXXC1134205   2012    CHEV
                 859       21071       1GCSGAFX2C1133761   2012    CHEV
                 860       21072       1GCSGAFX1C1135288   2012    CHEV
                 861       21073       1GCSGAFX8C1134669   2012    CHEV
                 862       21074       1GCSGAFX5C1134645   2012    CHEV
                 863       21076       1GCSGAFXXC1135418   2012    CHEV
                 864       21077       1GCSGAFX6C1134055   2012    CHEV
                 865       21080       1GCSGAFXXC1150128   2012    CHEV
                 866       21082       1GCSGAFX4C1150805   2012    CHEV
                 867       21086       1GCSGAFX7C1136753   2012    CHEV
                 868       21089       1GCSGAFX6C1133777   2012    CHEV
                 869       21093       1GCSGAFX4C1133924   2012    CHEV
                 870       21097       1GCSGAFXXC1135208   2012    CHEV
                 871       21101       1GCSGAFX8C1135353   2012    CHEV
                 872       21102       1GCSGAFX5C1134502   2012    CHEV
                 873       21111       1GCSGAFX4C1135043   2012    CHEV
                 874       21112       1GCSGAFX6C1135089   2012    CHEV
                 875       21119       1GCSGAFX3C1134014   2012    CHEV
                 876       21367       1GCWGFCA5C1135843   2012    CHEV
                 877       21368       1GCWGFCA2C1135847   2012    CHEV
                 878       21369       1GCWGFCA9C1135845   2012    CHEV
                 879       21372       1GCWGFCA3C1143357   2012    CHEV
                 880       21463       1GCWGFCA8C1150918   2012    CHEV
                 881       21580       1GCSGAFX7C1138194   2012    CHEV
                 882       21884       1GCSGAFX9C1134342   2012    CHEV
                 883       21885       1GCSGAFX2C1134568   2012    CHEV
                 884       21886       1GCSGAFX0C1135007   2012    CHEV

                                     Page 19 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 63 of 1461




                 885       21887       1GCSGAFX9C1135314   2012    CHEV
                 886       21888       1GCSGAFX6C1135240   2012    CHEV
                 887       21889       1GCSGAFX6C1134234   2012    CHEV
                 888       21890       1GCSGAFX4C1134409   2012    CHEV
                 889       21891       1GCSGAFX5C1135200   2012    CHEV
                 890       21892       1GCSGAFXXC1135127   2012    CHEV
                 891       21893       1GCSGAFX7C1134310   2012    CHEV
                 892       21894       1GCSGAFXXC1134396   2012    CHEV
                 893       21895       1GCSGAFX3C1133557   2012    CHEV
                 894       21896       1GCSGAFX4C1134779   2012    CHEV
                 895       21897       1GCSGAFX9C1133739   2012    CHEV
                 896       21898       1GCSGAFX8C1133568   2012    CHEV
                 897       21899       1GCSGAFX9C1133630   2012    CHEV
                 898       21900       1GCSGAFX3C1135292   2012    CHEV
                 899       21901       1GCSGAFX9C1134048   2012    CHEV
                 900       21902       1GCSGAFX7C1134789   2012    CHEV
                 901       21904       1GCSGAFX9C1135054   2012    CHEV
                 902       21906       1GCSGAFX3C1134661   2012    CHEV
                 903       21907       1GCSGAFX7C1134291   2012    CHEV
                 904       21930       1GCSGAFX8C1140553   2012    CHEV
                 905       21931       1GCSGAFXXC1142336   2012    CHEV
                 906       21946       1GCSGAFX2C1149605   2012    CHEV
                 907       22307       1GCSGAFX4C1141327   2012    CHEV
                 908       22308       1GCSGAFX8C1141279   2012    CHEV
                 909       22309       1GCSGAFX4C1141621   2012    CHEV
                 910       22310       1GCSGAFX9C1141226   2012    CHEV
                 911       22311       1GCSGAFX0C1141454   2012    CHEV
                 912       22315       1GCSGAFX2C1134361   2012    CHEV
                 913       22528       1GCCSBF95C8131357   2012    CHEV
                 914       22529       1GCCSBF99C8130714   2012    CHEV
                 915       22530       1GCCSBF9XC8131256   2012    CHEV
                 916       22533       1GCCSBF9XC8130480   2012    CHEV
                 917       22534       1GCCSBF90C8132741   2012    CHEV
                 918       22535       1GCCSBF92C8130599   2012    CHEV
                 919       22538       1GCCSBF93C8131065   2012    CHEV
                 920       22539       1GCCSBF91C8130724   2012    CHEV
                 921       22541       1GCCSBF92C8134622   2012    CHEV
                 922       22542       1GCCSBF92C8135589   2012    CHEV
                 923       22543       1GCCSBF95C8134890   2012    CHEV
                 924       22544       1GCCSBF93C8135231   2012    CHEV
                 925       22545       1GCCSBF90C8134716   2012    CHEV
                 926       22546       1GCCSBF95C8140625   2012    CHEV
                 927       22623       1GCCSBF91C8140380   2012    CHEV
                 928       22624       1GCCSBF92C8130179   2012    CHEV
                 929       22629       1GCCSBF92C8130120   2012    CHEV
                 930       22635       1GCCSBF93C8130952   2012    CHEV
                 931       22640       1GCCSBF91C8133882   2012    CHEV

                                     Page 20 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 64 of 1461




                 932       22641        1GCCSBF99C8130440   2012   CHEV
                 933       22646        1GCCSBF93C8130627   2012   CHEV
                 934       22647        1GCCSBF92C8131025   2012   CHEV
                 935       22651        1GCCSBF98C8132616   2012   CHEV
                 936       22710       1GCWGFCA6C1149122    2012   CHEV
                 937       23081       1GCWGFCA2C1191240    2012   CHEV
                 938       23082       1GCWGFCA0C1188773    2012   CHEV
                 939       23445       1GCSGAFXXC1175241    2012   CHEV
                 940       23446       1GCSGAFX1C1172969    2012   CHEV
                 941       23484       1GCSGAFX0C1171747    2012   CHEV
                 942       23716       1GCSGAFX9C1179815    2012   CHEV
                 943       23717       1GCSGAFX4C1180130    2012   CHEV
                 944       23718       1GCSGAFXXC1178494    2012   CHEV
                 945       23719       1GCSGAFX4C1177907    2012   CHEV
                 946       23720       1GCSGAFX3C1178739    2012   CHEV
                 947       23724       1GCSGAFX7C1184477    2012   CHEV
                 948       23725       1GCSGAFXXC1185655    2012   CHEV
                 949       23726       1GCSGAFX4C1188423    2012   CHEV
                 950       23748       1GCSGAFX0C1181047    2012   CHEV
                 951       23754       1GCSGAFX2C1181163    2012   CHEV
                 952       23757       1GCSGAFX6C1181649    2012   CHEV
                 953       23759       1GCSGAFX1C1182613    2012   CHEV
                 954       23764       1GCSGAFX2C1187111    2012   CHEV
                 955       24000       1GCSGAFXXC1188118    2012   CHEV
                 956       24001       1GCSGAFX8C1188294    2012   CHEV
                 957       24002       1GCSGAFX3C1186243    2012   CHEV
                 958       24003       1GCSGAFXXC1187728    2012   CHEV
                 959       24004       1GCSGAFX2C1187321    2012   CHEV
                 960       24006       1GCSGAFX7C1185855    2012   CHEV
                 961       24007       1GCSGAFX6C1185846    2012   CHEV
                 962       24008       1GCSGAFX9C1186277    2012   CHEV
                 963       24009       1GCSGAFX0C1186197    2012   CHEV
                 964       24011       1GCSGAFX7C1185726    2012   CHEV
                 965       24012       1GCSGAFX8C1186478    2012   CHEV
                 966       24014       1GCSGAFX8C1187033    2012   CHEV
                 967       24015       1GCSGAFX7C1186956    2012   CHEV
                 968       24016       1GCSGAFX7C1187427    2012   CHEV
                 969       24017       1GCSGAFX2C1188100    2012   CHEV
                 970       24018       1GCSGAFX3C1186131    2012   CHEV
                 971       24019       1GCSGAFXXC1188443    2012   CHEV
                 972       24041       1GCSGAFX1C1188380    2012   CHEV
                 973       24046       1GCSGAFX3C1186078    2012   CHEV
                 974       24048       1GCSGAFX4C1185909    2012   CHEV
                 975       24050       1GCSGAFX1C1186757    2012   CHEV
                 976       24057       1GCSGAFXXC1187681    2012   CHEV
                 977       24069       1GCSGAFX7C1188464    2012   CHEV
                 978       29753       1GCSGAFX7C1182034    2012   CHEV

                                     Page 21 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 65 of 1461




                979        36107       1GCSGAFX2D1174408    2013   CHEV
                980        36109       1GCSGAFX6D1174850    2013   CHEV
                981        36110       1GCSGAFX1D1174741    2013   CHEV
                982        36111       1GCWGFCA2D1181356    2013   CHEV
                983        36542       1GCWGFCA4D1168379    2013   CHEV
                984        36543       1GCSGAFX8D1168824    2013   CHEV
                985        36544       1GCSGAFX6D1168658    2013   CHEV
                986        36545       1GCSGAFX3D1168424    2013   CHEV
                987        36546       1GCSGAFX1D1168292    2013   CHEV
                988        36547       1GCSGAFX0D1168915    2013   CHEV
                989        36548       1GCSGAFX7D1167731    2013   CHEV
                990        36549       1GCSGAFX3D1168665    2013   CHEV
                991        36550       1GCSGAFX8D1161307    2013   CHEV
                992        36551       1GCSGAFX5D1162804    2013   CHEV
                993        36552       1GCSGAFX1D1162444    2013   CHEV
                994        36553       1GCSGAFX2D1161271    2013   CHEV
                995        36554       1GCSGAFX0D1160880    2013   CHEV
                996        36555       1GCSGAFX3D1161294    2013   CHEV
                997        36556       1GCSGAFX3D1161165    2013   CHEV
                998        36558       1GCSGAFXXD1162376    2013   CHEV
                999        36559       1GCSGAFX3D1162090    2013   CHEV
                1000       36560       1GCSGAFX0D1161978    2013   CHEV
                1001       36561       1GCWGFCA9D1161881    2013   CHEV
                1002       36562       1GCWGFCA5D1162414    2013   CHEV
                1003       36563       1GCWGFCA1D1162751    2013   CHEV
                1004       36564       1GCWGFCA3D1160614    2013   CHEV
                1005       36566       1GCSGAFX9D1169349    2013   CHEV
                1006       36567       1GCSGAFX3D1168228    2013   CHEV
                1007       36568       1GCSGAFXXD1169389    2013   CHEV
                1008       36569       1GCSGAFX0D1169742    2013   CHEV
                1009       36570       1GCSGAFX2D1168933    2013   CHEV
                1010       36571       1GCSGAFX1D1168647    2013   CHEV
                1011       36572       1GCSGAFX5D1160938    2013   CHEV
                1012       36573       1GCSGAFX7D1161752    2013   CHEV
                1013       36574       1GCSGAFX7D1162948    2013   CHEV
                1014       36575       1GCSGAFX3D1162638    2013   CHEV
                1015       36576       1GCSGAFX7D1161783    2013   CHEV
                1016       36577       1GCSGAFX0D1161432    2013   CHEV
                1017       36579       1GCSGAFX3D1161330    2013   CHEV
                1018       36581       1GCSGAFX3D1161151    2013   CHEV
                1019       36582       1GCSGAFX5D1162012    2013   CHEV
                1020       36583       1GCSGAFX3D1162817    2013   CHEV
                1021       36584       1GCSGAFX2D1162307    2013   CHEV
                1022       36585       1GCSGAFX3D1161022    2013   CHEV
                1023       36586       1GCWGFCA6D1160915    2013   CHEV
                1024       37235       1GCWGFCA8D1181684    2013   CHEV
                1025       46251        1GCSGAFX9E1156053   2014   CHEV

                                     Page 22 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 66 of 1461




                1026       46252       1GCSGAFX5E1155739   2014    CHEV
                1027       46253       1GCSGAFX9E1155422   2014    CHEV
                1028       46254       1GCSGAFX8E1155511   2014    CHEV
                1029       46382       1GCSGAFX6E1154227   2014    CHEV
                1030       46383       1GCSGAFXXE1153047   2014    CHEV
                1031       46385       1GCSGAFX8E1153130   2014    CHEV
                1032       46386       1GCSGAFX7E1154270   2014    CHEV
                1033       46387       1GCSGAFX3E1153455   2014    CHEV
                1034       46388       1GCSGAFX1E1153826   2014    CHEV
                1035       46389       1GCSGAFX5E1153764   2014    CHEV
                1036       46390       1GCSGAFX7E1154205   2014    CHEV
                1037       46391       1GCSGAFX8E1153547   2014    CHEV
                1038       46392       1GCSGAFX8E1154262   2014    CHEV
                1039       46393       1GCSGAFX9E1154464   2014    CHEV
                1040       46394       1GCSGAFX3E1153889   2014    CHEV
                1041       46395       1FTNE1EW7EDA44488   2014    FORD
                1042       46396       1GCSGAFX7E1153541   2014    CHEV
                1043       46397       1GCSGAFX1E1153163   2014    CHEV
                1044       46398       1GCSGAFX0E1153235   2014    CHEV
                1045       46399       1GCSGAFXXE1154005   2014    CHEV
                1046       46400       1GCSGAFX7E1154141   2014    CHEV
                1047       46401       1GCSGAFX7E1153362   2014    CHEV
                1048       46402       1GCSGAFX5E1159404   2014    CHEV
                1049       46403       1GCSGAFX7E1161395   2014    CHEV
                1050       46404       1GCSGAFXXE1160421   2014    CHEV
                1051       46406       1GCSGAFX1E1158699   2014    CHEV
                1052       46407       1GCSGAFX4E1160821   2014    CHEV
                1053       46409       1GCSGAFX5E1160214   2014    CHEV
                1054       46413       1GCSGAFX7E1161736   2014    CHEV
                1055       46414       1GCSGAFX3E1160664   2014    CHEV
                1056       46415       1GCSGAFXXE1160886   2014    CHEV
                1057       46416       1GCSGAFX5E1157118   2014    CHEV
                1058       46417       1GCSGAFX0E1156703   2014    CHEV
                1059       46418       1GCSGAFXXE1157180   2014    CHEV
                1060       46419       1GCSGAFXXE1157146   2014    CHEV
                1061       46420       1GCSGAFX9E1156912   2014    CHEV
                1062       46421       1GCSGAFX8E1158022   2014    CHEV
                1063       46435       1GCSGAFX4E1158065   2014    CHEV
                1064       46436       1GCSGAFX3E1158199   2014    CHEV
                1065       46442       1GCSGAFX5E1153537   2014    CHEV
                1066       46453       1GCSGAFX4E1154341   2014    CHEV
                1067       46454       1GCSGAFX5E1153182   2014    CHEV
                1068       61010       1FTYE1YM0GKA89620   2016    FORD
                1069       61110       1FTYE1YM4GKA91046   2016    FORD
                1070       61112       1FTYE1YM8GKA91048   2016    FORD
                1071       61114       1FTYE1YM6GKA91050   2016    FORD
                1072       61118       1FTYE1YM9GKA91057   2016    FORD

                                     Page 23 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 67 of 1461




                1073       61138       1FTYE1YM4GKB08735   2016    FORD
                1074       61139       1FTYE1YM1GKB08739   2016    FORD
                1075       61140       1FTYE1YM8GKB08740   2016    FORD
                1076       61141       1FTYE1YMXGKB08741   2016    FORD
                1077       61142       1FTYE1YM1GKB08742   2016    FORD
                1078       61143       1FTYE1YM3GKB08743   2016    FORD
                1079       61144       1FTYE1YM5GKB08744   2016    FORD
                1080       61477       1FTYE1YM3GKB19497   2016    FORD
                1081       61478       1FTYE1YM5GKB19498   2016    FORD
                1082       61479       1FTYE1YM7GKB19499   2016    FORD
                1083       61480       1FTYE1YMXGKB19500   2016    FORD
                1084       61481       1FTYE1YM1GKB19501   2016    FORD
                1085       61505       1FTYE1YMXGKB19545   2016    FORD
                1086       61508       1FTYE1YM5GKB19548   2016    FORD
                1087       61509       1FTYE1YM7GKB19549   2016    FORD
                1088       61511       1FTYE1YM5GKB19551   2016    FORD
                1089       61513       1FTYE1YM9GKB19553   2016    FORD
                1090       61595       1FTYE1YMXGKB19576   2016    FORD
                1091       61596       1FTYE1YM1GKB19577   2016    FORD
                1092       61597       1FTYE1YM3GKB19578   2016    FORD
                1093       61598       1FTYE1YM5GKB19579   2016    FORD
                1094       61599       1FTYE1YM1GKB19580   2016    FORD
                1095       61600       1FTYE1YM3GKB19581   2016    FORD
                1096       61601       1FTYE1YM5GKB19582   2016    FORD
                1097       61602       1FTYE1YM7GKB19583   2016    FORD
                1098       61603       1FTYE1YM0GKB19585   2016    FORD
                1099       61604       1FTYE1YM2GKB19586   2016    FORD
                1100       61605       1FTYE1YM4GKB19587   2016    FORD
                1101       61606       1FTYE1YM6GKB19588   2016    FORD
                1102       61607       1FTYE1YM8GKB19589   2016    FORD
                1103       61608       1FTYE1YM4GKB19590   2016    FORD
                1104       61609       1FTYE1YM6GKB19591   2016    FORD
                1105       61610       1FTYE1YM8GKB19592   2016    FORD
                1106       61611       1FTYE1YMXGKB19593   2016    FORD
                1107       61612       1FTYE1YM1GKB19594   2016    FORD
                1108       61613       1FTYE1YM3GKB19595   2016    FORD
                1109       61614       1FTYE1YM5GKB19596   2016    FORD
                1110       61615       1FTYE1YM7GKB19597   2016    FORD
                1111       61616       1FTYE1YM9GKB19598   2016    FORD
                1112       61617       1FTYE1YM0GKB19599   2016    FORD
                1113       61618       1FTYE1YM3GKB19600   2016    FORD
                1114       61619       1FTYE1YM5GKB19601   2016    FORD
                1115       61620       1FTYE1YM7GKB19602   2016    FORD
                1116       61621       1FTYE1YM9GKB19603   2016    FORD
                1117       61622       1FTYE1YM0GKB19604   2016    FORD
                1118       61623       1FTYE1YM2GKB19605   2016    FORD
                1119       71004       1FTYE1YM8HKA77166   2017    FORD

                                     Page 24 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 68 of 1461




                1120       71005       1FTYE1YM6HKA91339   2017    FORD
                1121       71005       1FTYE1YM6HKA91339   2017    FORD
                1122       71005       1FTYE1YM6HKA91339   2017    FORD
                1123       71006       1FTYE1YM2HKA91340   2017    FORD
                1124       06631       1GCZGFBAXA1141875   2010    CHEV
                1125       06632       1GCZGFBA9A1141656   2010    CHEV
                1126       06633       1GCZGFBA5A1141542   2010    CHEV
                1127       06634       1GCZGFBA3A1141071   2010    CHEV
                1128       06635       1GCZGFBA4A1141970   2010    CHEV
                1129       06636       1GCZGFBA4A1141905   2010    CHEV
                1130       06638       1GCZGFBA7A1143731   2010    CHEV
                1131       06639       1GCZGFBA6A1141193   2010    CHEV
                1132       06640       1GCZGFBA6A1170497   2010    CHEV
                1133       06641       1GCZGFBAXA1141696   2010    CHEV
                1134       06642       1GCZGFBA6A1141565   2010    CHEV
                1135       06643       1GCZGFBAXA1143741   2010    CHEV
                1136       06645       1GCZGFBA1A1143479   2010    CHEV
                1137       06646       1GCZGFBA2A1143443   2010    CHEV
                1138       06647       1GCZGFBA1A1142929   2010    CHEV
                1139       06648       1GCZGFBA6A1141615   2010    CHEV
                1140       06649       1GCZGFBA9A1142192   2010    CHEV
                1141       06650       1GCZGFBA0A1141397   2010    CHEV
                1142       06652       1GCZGFBA3A1141636   2010    CHEV
                1143       06653       1GCZGFBA7A1143597   2010    CHEV
                1144       06654       1GCZGFBA0A1141237   2010    CHEV
                1145       06655       1GCZGFBA2A1142910   2010    CHEV
                1146       06657       1GCZGFBA0A1141478   2010    CHEV
                1147       06658       1GCZGFBA4A1142942   2010    CHEV
                1148       06659       1GCZGFBA5A1141508   2010    CHEV
                1149       06660       1GCZGFBAXA1141553   2010    CHEV
                1150       06662       1GCZGFBAXA1141746   2010    CHEV
                1151       06741       1GCZGFBA6A1151271   2010    CHEV
                1152       21015       1GCSGAFX4C1135155   2012    CHEV
                1153       21064       1GCSGAFX7C1134212   2012    CHEV
                1154       21067       1GCSGAFX9C1133966   2012    CHEV
                1155       21075       1GCSGAFX4C1134376   2012    CHEV
                1156       21087       1GCSGAFX5C1135150   2012    CHEV
                1157       21088       1GCSGAFXXC1135001   2012    CHEV
                1158       21090       1GCSGAFX1C1134710   2012    CHEV
                1159       21091       1GCSGAFX8C1134218   2012    CHEV
                1160       21092       1GCSGAFXXC1134754   2012    CHEV
                1161       21094       1GCSGAFX3C1134918   2012    CHEV
                1162       21095       1GCSGAFXXC1133877   2012    CHEV
                1163       21096       1GCSGAFX9C1133904   2012    CHEV
                1164       21098       1GCSGAFX4C1134510   2012    CHEV
                1165       21100       1GCSGAFX4C1133583   2012    CHEV
                1166       21105       1GCSGAFX5C1133866   2012    CHEV

                                     Page 25 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 69 of 1461




                1167       21107       1GCSGAFXXC1134107    2012   CHEV
                1168       21108       1GCSGAFX7C1135036    2012   CHEV
                1169       21109       1GCSGAFX7C1135408    2012   CHEV
                1170       21110       1GCSGAFXXC1134723    2012   CHEV
                1171       21113       1GCSGAFX3C1134059    2012   CHEV
                1172       21114       1GCSGAFXXC1133636    2012   CHEV
                1173       21115       1GCSGAFX5C1134306    2012   CHEV
                1174       21116       1GCSGAFX8C1134865    2012   CHEV
                1175       21117       1GCSGAFX8C1134901    2012   CHEV
                1176       21118       1GCSGAFX7C1134596    2012   CHEV
                1177       21120       1GCSGAFX2C1135302    2012   CHEV
                1178       21121       1GCSGAFX3C1135101    2012   CHEV
                1179       21122       1GCSGAFX8C1135384    2012   CHEV
                1180       21123       1GCSGAFXXC1134348    2012   CHEV
                1181       21420       1GCWGFCA7C1135844    2012   CHEV
                1182       21932       1GCSGAFX3C1140444    2012   CHEV
                1183       22312       1GCSGAFX8C1133716    2012   CHEV
                1184       22313       1GCSGAFX0C1133936    2012   CHEV
                1185       22316       1GCSGAFX9C1133577    2012   CHEV
                1186       22317       1GCSGAFXXC1135192    2012   CHEV
                1187       22318       1GCSGAFX0C1135332    2012   CHEV
                1188       22319       1GCSGAFXXC1134771    2012   CHEV
                1189       22320       1GCSGAFXXC1134009    2012   CHEV
                1190       22321       1GCSGAFX1C1135372    2012   CHEV
                1191       22322       1GCSGAFX9C1134518    2012   CHEV
                1192       22323       1GCSGAFX1C1135078    2012   CHEV
                1193       22324       1GCSGAFX6C1133696    2012   CHEV
                1194       22540        1GCCSBF98C8130669   2012   CHEV
                1195       22625        1GCCSBF96C8130329   2012   CHEV
                1196       22627        1GCCSBF99C8131099   2012   CHEV
                1197       22628        1GCCSBF98C8131241   2012   CHEV
                1198       22631        1GCCSBF91C8131209   2012   CHEV
                1199       22633        1GCCSBF90C8130956   2012   CHEV
                1200       22634        1GCCSBF9XC8131113   2012   CHEV
                1201       22636        1GCCSBF97C8130582   2012   CHEV
                1202       22637        1GCCSBF93C8130403   2012   CHEV
                1203       22638        1GCCSBF97C8130775   2012   CHEV
                1204       22642        1GCCSBF96C8131089   2012   CHEV
                1205       22643        1GCCSBF94C8130538   2012   CHEV
                1206       22644        1GCCSBF90C8131055   2012   CHEV
                1207       22648        1GCCSBF92C8131283   2012   CHEV
                1208       22649        1GCCSBF96C8130086   2012   CHEV
                1209       22653        1GCCSBF91C8130951   2012   CHEV
                1210       22654        1GCCSBF99C8130308   2012   CHEV
                1211       22711       1GCWGFCAXC1149091    2012   CHEV
                1212       23279       1GCSGAFX5C1168648    2012   CHEV
                1213       23483       1GCSGAFX7C1171518    2012   CHEV

                                     Page 26 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 70 of 1461




                1214       23715       1GCSGAFX2C1179123   2012    CHEV
                1215       23722       1GCSGAFX2C1183334   2012    CHEV
                1216       23745       1GCSGAFX2C1181955   2012    CHEV
                1217       23746       1GCSGAFXXC1181430   2012    CHEV
                1218       23747       1GCSGAFX0C1181324   2012    CHEV
                1219       23749       1GCSGAFX6C1180842   2012    CHEV
                1220       23750       1GCSGAFX4C1181469   2012    CHEV
                1221       23751       1GCSGAFX3C1181639   2012    CHEV
                1222       23752       1GCSGAFX8C1183127   2012    CHEV
                1223       23755       1GCSGAFX2C1182975   2012    CHEV
                1224       23756       1GCSGAFX7C1181112   2012    CHEV
                1225       23758       1GCSGAFX9C1182441   2012    CHEV
                1226       23761       1GCSGAFXXC1182349   2012    CHEV
                1227       23762       1GCSGAFX1C1182739   2012    CHEV
                1228       23891       1GCSGAFX1C1190727   2012    CHEV
                1229       24010       1GCSGAFX4C1187675   2012    CHEV
                1230       24039       1GCSGAFX0C1188242   2012    CHEV
                1231       24040       1GCSGAFX8C1187419   2012    CHEV
                1232       24042       1GCSGAFX6C1186852   2012    CHEV
                1233       24043       1GCSGAFX3C1185710   2012    CHEV
                1234       24045       1GCSGAFXXC1188328   2012    CHEV
                1235       24047       1GCSGAFX0C1186457   2012    CHEV
                1236       24049       1GCSGAFX2C1186427   2012    CHEV
                1237       24051       1GCSGAFX3C1188025   2012    CHEV
                1238       24052       1GCSGAFX2C1186718   2012    CHEV
                1239       24053       1GCSGAFX1C1188265   2012    CHEV
                1240       24054       1GCSGAFX5C1186647   2012    CHEV
                1241       24055       1GCSGAFX4C1186199   2012    CHEV
                1242       24056       1GCSGAFX4C1186039   2012    CHEV
                1243       24058       1GCSGAFX1C1185785   2012    CHEV
                1244       24060       1GCSGAFX1C1185947   2012    CHEV
                1245       24061       1GCSGAFX0C1186913   2012    CHEV
                1246       24062       1GCSGAFX6C1187127   2012    CHEV
                1247       24063       1GCSGAFX6C1186348   2012    CHEV
                1248       24064       1GCSGAFX6C1188231   2012    CHEV
                1249       24065       1GCSGAFXXC1186031   2012    CHEV
                1250       24066       1GCSGAFX1C1185902   2012    CHEV
                1251       24067       1GCSGAFX8C1186402   2012    CHEV
                1252       24068       1GCSGAFX8C1188599   2012    CHEV
                1253       36578       1GCSGAFX2D1162677   2013    CHEV
                1254       36580       1GCSGAFX3D1162400   2013    CHEV
                1255       37356       1GCSGAFX2D1180323   2013    CHEV
                1256       37357       1GCSGAFX1D1181382   2013    CHEV
                1257       37358       1GCSGAFX8D1180262   2013    CHEV
                1258       37359       1GCSGAFX5D1181501   2013    CHEV
                1259       46384       1GCSGAFX4E1154338   2014    CHEV
                1260       46422       1GCSGAFX7E1153555   2014    CHEV

                                     Page 27 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 71 of 1461




                1261       46423       1GCSGAFXXE1154067   2014    CHEV
                1262       46424       1GCSGAFX6E1153594   2014    CHEV
                1263       46425       1GCSGAFX5E1154333   2014    CHEV
                1264       46426       1GCSGAFX2E1154242   2014    CHEV
                1265       46427       1GCSGAFX4E1155702   2014    CHEV
                1266       46428       1GCSGAFX4E1155716   2014    CHEV
                1267       46429       1GCSGAFX7E1157606   2014    CHEV
                1268       46430       1GCSGAFX7E1157413   2014    CHEV
                1269       46431       1GCSGAFX7E1158464   2014    CHEV
                1270       46432       1GCSGAFX4E1158096   2014    CHEV
                1271       46433       1GCSGAFX8E1156691   2014    CHEV
                1272       46434       1GCSGAFX5E1157023   2014    CHEV
                1273       46437       1GCSGAFX5E1153747   2014    CHEV
                1274       46438       1GCSGAFX7E1153944   2014    CHEV
                1275       46439       1GCSGAFX3E1154444   2014    CHEV
                1276       46440       1GCSGAFX5E1154185   2014    CHEV
                1277       46441       1GCSGAFX7E1153264   2014    CHEV
                1278       46443       1GCSGAFX1E1153583   2014    CHEV
                1279       46444       1GCSGAFX4E1154128   2014    CHEV
                1280       46445       1GCSGAFX7E1152969   2014    CHEV
                1281       46446       1GCSGAFX7E1153071   2014    CHEV
                1282       46447       1GCSGAFX0E1153459   2014    CHEV
                1283       46449       1GCSGAFX4E1153271   2014    CHEV
                1284       46450       1GCSGAFX9E1153685   2014    CHEV
                1285       46451       1GCSGAFX8E1154472   2014    CHEV
                1286       46452       1GCSGAFX2E1153155   2014    CHEV
                1287       46455       1GCSGAFX0E1153929   2014    CHEV
                1288       46456       1GCSGAFX4E1153741   2014    CHEV
                1289       61109       1FTYE1YM2GKA91045   2016    FORD
                1290       61111       1FTYE1YM6GKA91047   2016    FORD
                1291       61113       1FTYE1YMXGKA91049   2016    FORD
                1292       61115       1FTYE1YM3GKA91054   2016    FORD
                1293       61116       1FTYE1YM5GKA91055   2016    FORD
                1294       61117       1FTYE1YM7GKA91056   2016    FORD
                1295       61119       1FTYE1YM7GKB13069   2016    FORD
                1296       61495       1FTYE1YM8GKB19530   2016    FORD
                1297       61496       1FTYE1YMXGKB19531   2016    FORD
                1298       61497       1FTYE1YM1GKB19532   2016    FORD
                1299       61498       1FTYE1YM3GKB19533   2016    FORD
                1300       61499       1FTYE1YM5GKB19534   2016    FORD
                1301       61500       1FTYE1YM7GKB19535   2016    FORD
                1302       61501       1FTYE1YM9GKB19536   2016    FORD
                1303       61502       1FTYE1YM0GKB19537   2016    FORD
                1304       61506       1FTYE1YM1GKB19546   2016    FORD
                1305       61507       1FTYE1YM3GKB19547   2016    FORD
                1306       61510       1FTYE1YM3GKB19550   2016    FORD
                1307       61512       1FTYE1YM7GKB19552   2016    FORD

                                     Page 28 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 72 of 1461




                1308       61514       1FTYE1YM0GKB19554   2016    FORD
                1309       61515       1FTYE1YM2GKB19555   2016    FORD
                1310       61516       1FTYE1YM4GKB19556   2016    FORD
                1311       61517       1FTYE1YM6GKB19557   2016    FORD
                1312       61518       1FTYE1YM8GKB19558   2016    FORD
                1313       61519       1FTYE1YMXGKB19559   2016    FORD
                1314       61520       1FTYE1YM6GKB19560   2016    FORD
                1315       61521       1FTYE1YM8GKB19561   2016    FORD
                1316       61522       1FTYE1YMXGKB19562   2016    FORD
                1317       61523       1FTYE1YM1GKB19563   2016    FORD
                1318       61524       1FTYE1YM3GKB19564   2016    FORD
                1319       61526       1FTYE1YM7GKB19566   2016    FORD
                1320       61527       1FTYE1YM9GKB19567   2016    FORD
                1321       61528       1FTYE1YM0GKB19568   2016    FORD
                1322       61529       1FTYE1YM2GKB19569   2016    FORD
                1323       61530       1FTYE1YM9GKB19570   2016    FORD
                1324       61531       1FTYE1YM0GKB19571   2016    FORD
                1325       61532       1FTYE1YM2GKB19572   2016    FORD
                1326       61533       1FTYE1YM4GKB19573   2016    FORD
                1327       61534       1FTYE1YM6GKB19574   2016    FORD
                1328       61624       1FTYE1YM4GKB19606   2016    FORD
                1329       06063       1GCZGFBA8A1147240   2010    CHEV
                1330       06065       1GCZGFBA9A1147523   2010    CHEV
                1331       06322       1GCZGFBA0A1142338   2010    CHEV
                1332       06333       1GCZGFBAXA1141889   2010    CHEV
                1333       06336       1GCZGFBA8A1142989   2010    CHEV
                1334       21349       1GCWGFCA8C1142981   2012    CHEV
                1335       21692       1GCSGAFX6C1143077   2012    CHEV
                1336       21714       1GCSGAFX9C1144465   2012    CHEV
                1337       21767       1GCSGAFX6C1139224   2012    CHEV
                1338       21768       1GCSGAFX3C1138578   2012    CHEV
                1339       21769       1GCSGAFX5C1138243   2012    CHEV
                1340       21770       1GCSGAFX4C1138783   2012    CHEV
                1341       21771       1GCSGAFX1C1138739   2012    CHEV
                1342       21772       1GCSGAFX2C1139706   2012    CHEV
                1343       21773       1GCSGAFX5C1139084   2012    CHEV
                1344       21774       1GCSGAFX4C1138458   2012    CHEV
                1345       21775       1GCSGAFX5C1139635   2012    CHEV
                1346       21776       1GCSGAFXXC1139680   2012    CHEV
                1347       21777       1GCSGAFX9C1139797   2012    CHEV
                1348       21778       1GCSGAFX6C1139112   2012    CHEV
                1349       21779       1GCSGAFX8C1138379   2012    CHEV
                1350       21781       1GCSGAFX4C1138542   2012    CHEV
                1351       21782       1GCSGAFX8C1139645   2012    CHEV
                1352       21783       1GCSGAFX7C1137983   2012    CHEV
                1353       21784       1GCSGAFX5C1137965   2012    CHEV
                1354       21785       1GCSGAFX0C1138098   2012    CHEV

                                     Page 29 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 73 of 1461




                1355       21786       1GCSGAFX8C1139273   2012    CHEV
                1356       21787       1GCSGAFX1C1138854   2012    CHEV
                1357       22500       1GCCSBF92C8141912   2012    CHEV
                1358       22504       1GCCSBF92C8141716   2012    CHEV
                1359       22505       1GCCSBF99C8143060   2012    CHEV
                1360       22507       1GCCSBF93C8142373   2012    CHEV
                1361       23117       1GCSGAFX3C1169801   2012    CHEV
                1362       23118       1GCSGAFX0C1170484   2012    CHEV
                1363       23119       1GCSGAFX4C1171850   2012    CHEV
                1364       23120       1GCSGAFX3C1169779   2012    CHEV
                1365       23121       1GCSGAFX3C1171211   2012    CHEV
                1366       23122       1GCSGAFX6C1170179   2012    CHEV
                1367       23123       1GCSGAFX5C1170867   2012    CHEV
                1368       23124       1GCSGAFX2C1170597   2012    CHEV
                1369       23125       1GCSGAFX6C1169758   2012    CHEV
                1370       23126       1GCSGAFX0C1171585   2012    CHEV
                1371       23127       1GCSGAFX8C1171995   2012    CHEV
                1372       23128       1GCSGAFX9C1169947   2012    CHEV
                1373       23129       1GCSGAFX4C1170309   2012    CHEV
                1374       23130       1GCSGAFX8C1171317   2012    CHEV
                1375       23131       1GCSGAFX7C1170143   2012    CHEV
                1376       23132       1GCSGAFX0C1172008   2012    CHEV
                1377       23133       1GCSGAFX2C1170020   2012    CHEV
                1378       23134       1GCSGAFX3C1170852   2012    CHEV
                1379       23135       1GCSGAFX5C1171081   2012    CHEV
                1380       23136       1GCSGAFX2C1169837   2012    CHEV
                1381       23137       1GCSGAFX9C1171391   2012    CHEV
                1382       23138       1GCSGAFX4C1170620   2012    CHEV
                1383       23139       1GCSGAFX4C1170794   2012    CHEV
                1384       23140       1GCSGAFX4C1170424   2012    CHEV
                1385       23142       1GCSGAFX7C1170398   2012    CHEV
                1386       23334       1GCSGAFX1C1171126   2012    CHEV
                1387       36311       1GCSGAFX6D1167588   2013    CHEV
                1388       36312       1GCSGAFX0D1166498   2013    CHEV
                1389       36313       1GCSGAFX9D1167486   2013    CHEV
                1390       36314       1GCSGAFX2D1167247   2013    CHEV
                1391       36315       1GCSGAFX5D1166903   2013    CHEV
                1392       36316       1GCSGAFXXD1166959   2013    CHEV
                1393       36317       1GCSGAFX9D1166631   2013    CHEV
                1394       36318       1GCSGAFX0D1167280   2013    CHEV
                1395       36319       1GCSGAFX2D1167149   2013    CHEV
                1396       36320       1GCSGAFX0D1167585   2013    CHEV
                1397       36321       1GCSGAFX0D1167344   2013    CHEV
                1398       36322       1GCSGAFX9D1166578   2013    CHEV
                1399       36323       1GCSGAFX5D1166545   2013    CHEV
                1400       37245       1GCSGAFX1D1179714   2013    CHEV
                1401       37248       1GCSGAFX3D1177110   2013    CHEV

                                     Page 30 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 74 of 1461




                1402       37253       1GCSGAFX4D1178055   2013    CHEV
                1403       46612       1GCSGAFX6E1157922   2014    CHEV
                1404       46613       1GCSGAFX0E1157320   2014    CHEV
                1405       46614       1GCSGAFX3E1157747   2014    CHEV
                1406       46615       1GCSGAFX7E1157685   2014    CHEV
                1407       46616       1GCSGAFX3E1156968   2014    CHEV
                1408       46617       1GCSGAFX9E1158322   2014    CHEV
                1409       46618       1GCSGAFX6E1157628   2014    CHEV
                1410       46619       1GCSGAFX9E1157784   2014    CHEV
                1411       46620       1GCSGAFX5E1157510   2014    CHEV
                1412       46621       1GCSGAFX0E1156538   2014    CHEV
                1413       46622       1GCSGAFX0E1157544   2014    CHEV
                1414       46623       1GCSGAFX6E1157757   2014    CHEV
                1415       46624       1GCSGAFX3E1156419   2014    CHEV
                1416       46625       1GCSGAFX1E1156743   2014    CHEV
                1417       46626       1GCSGAFX0E1158497   2014    CHEV
                1418       46628       1GCSGAFX4E1156669   2014    CHEV
                1419       46629       1GCSGAFX1E1157262   2014    CHEV
                1420       46630       1GCSGAFX8E1157985   2014    CHEV
                1421       46631       1GCSGAFX9E1157073   2014    CHEV
                1422       46632       1GCSGAFX4E1157076   2014    CHEV
                1423       46633       1GCSGAFX8E1156982   2014    CHEV
                1424       46634       1GCSGAFX8E1157775   2014    CHEV
                1425       46635       1GCSGAFX3E1156372   2014    CHEV
                1426       46636       1GCSGAFX2E1157593   2014    CHEV
                1427       46637       1GCSGAFXXE1157485   2014    CHEV
                1428       46638       1GCSGAFX3E1157344   2014    CHEV
                1429       46639       1GCSGAFX8E1157596   2014    CHEV
                1430       46640       1GCSGAFX7E1157170   2014    CHEV
                1431       46641       1GCSGAFX2E1158341   2014    CHEV
                1432       46642       1GCSGAFX1E1157469   2014    CHEV
                1433       46643       1GCSGAFX3E1156808   2014    CHEV
                1434       46644       1GCSGAFX7E1157394   2014    CHEV
                1435       46645       1GCSGAFXXE1156708   2014    CHEV
                1436       46646       1GCSGAFX6E1158228   2014    CHEV
                1437       46647       1FTNE1EW4EDA44464   2014    FORD
                1438       46648       1FTNE1EW6EDA44465   2014    FORD
                1439       46649       1FTNE1EW8EDA44466   2014    FORD
                1440       46650       1FTNE1EWXEDA44467   2014    FORD
                1441       46651       1FTNE1EW1EDA44468   2014    FORD
                1442       46677       1GCSGAFX0E1153400   2014    CHEV
                1443       46678       1GCSGAFX4E1153688   2014    CHEV
                1444       46691       1GCSGAFX1E1159576   2014    CHEV
                1445       46693       1GCSGAFX7E1160702   2014    CHEV
                1446       61123       1FTYE1YM3GKB08581   2016    FORD
                1447       61124       1FTYE1YM5GKB08582   2016    FORD
                1448       61126       1FTYE1YM9GKB08584   2016    FORD

                                     Page 31 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 75 of 1461




                1449       61128       1FTYE1YM2GKB08586   2016    FORD
                1450       61129       1FTYE1YM4GKB08587   2016    FORD
                1451       61130       1FTYE1YM6GKB08588   2016    FORD
                1452       61131       1FTYE1YM8GKB08589   2016    FORD
                1453       61549       1FTYE1YM3GKB19242   2016    FORD
                1454       61551       1FTYE1YM7GKB19244   2016    FORD
                1455       61552       1FTYE1YM9GKB19245   2016    FORD
                1456       61553       1FTYE1YM0GKB19246   2016    FORD
                1457       61555       1FTYE1YM4GKB19248   2016    FORD
                1458       61556       1FTYE1YM6GKB19249   2016    FORD
                1459       61558       1FTYE1YM4GKB19251   2016    FORD
                1460       61560       1FTYE1YM8GKB19253   2016    FORD
                1461       61561       1FTYE1YMXGKB19254   2016    FORD
                1462       61563       1FTYE1YM3GKB19256   2016    FORD
                1463       61564       1FTYE1YM5GKB19257   2016    FORD
                1464       06044       1GCZGFBA5A1145378   2010    CHEV
                1465       06095       1GCZGFBA7A1145169   2010    CHEV
                1466       06101       1GCZGFBA3A1145203   2010    CHEV
                1467       06107       1GCZGFBA2A1144253   2010    CHEV
                1468       06113       1GCZGFBA7A1143986   2010    CHEV
                1469       06116       1GCZGFBA6A1144840   2010    CHEV
                1470       21389       1GCWGFCA7C1142597   2012    CHEV
                1471       21390       1GCWGFCA3C1143052   2012    CHEV
                1472       21391       1GCWGFCAXC1143341   2012    CHEV
                1473       21392       1GCWGFCA5C1143506   2012    CHEV
                1474       21393       1GCWGFCA1C1144068   2012    CHEV
                1475       21928       1GCSGAFX2C1142394   2012    CHEV
                1476       22031       1GCSGAFX0C1156987   2012    CHEV
                1477       22047       1GCSGAFX1C1146369   2012    CHEV
                1478       22048       1GCSGAFX5C1145807   2012    CHEV
                1479       22049       1GCSGAFX3C1146339   2012    CHEV
                1480       22050       1GCSGAFX2C1147210   2012    CHEV
                1481       22051       1GCSGAFX3C1147474   2012    CHEV
                1482       22052       1GCSGAFX7C1147736   2012    CHEV
                1483       22053       1GCSGAFX7C1146053   2012    CHEV
                1484       22054       1GCSGAFX6C1147324   2012    CHEV
                1485       22055       1GCSGAFX6C1146903   2012    CHEV
                1486       22057       1GCSGAFX4C1141893   2012    CHEV
                1487       22058       1GCSGAFXXC1141686   2012    CHEV
                1488       22059       1GCSGAFX1C1141186   2012    CHEV
                1489       22061       1GCSGAFX0C1141096   2012    CHEV
                1490       22063       1GCSGAFX0C1141924   2012    CHEV
                1491       22067       1GCSGAFX1C1141494   2012    CHEV
                1492       22068       1GCSGAFX2C1138958   2012    CHEV
                1493       22069       1GCSGAFX8C1139130   2012    CHEV
                1494       22070       1GCSGAFX0C1139333   2012    CHEV
                1495       22072       1GCSGAFXXC1139856   2012    CHEV

                                     Page 32 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 76 of 1461




                1496       22075       1GCSGAFX0C1142295    2012   CHEV
                1497       22079       1GCSGAFX9C1136530    2012   CHEV
                1498       22080       1GCSGAFXXC1137573    2012   CHEV
                1499       22081       1GCSGAFX2C1136594    2012   CHEV
                1500       22082       1GCSGAFX4C1137794    2012   CHEV
                1501       22084       1GCSGAFX7C1136705    2012   CHEV
                1502       22085       1GCSGAFX5C1137092    2012   CHEV
                1503       22086       1GCSGAFX2C1136904    2012   CHEV
                1504       22087       1GCSGAFX4C1137407    2012   CHEV
                1505       22090       1GCSGAFX1C1137509    2012   CHEV
                1506       22091       1GCSGAFX5C1142101    2012   CHEV
                1507       22092       1GCSGAFX8C1142142    2012   CHEV
                1508       22094       1GCSGAFX9C1142330    2012   CHEV
                1509       22096       1GCSGAFX3C1142341    2012   CHEV
                1510       22228       1GCSGAFX6C1146108    2012   CHEV
                1511       22229       1GCSGAFX6C1145122    2012   CHEV
                1512       22235       1GCSGAFX1C1145495    2012   CHEV
                1513       22246       1GCSGAFX4C1146379    2012   CHEV
                1514       22249       1GCSGAFX7C1147445    2012   CHEV
                1515       22251       1GCSGAFX3C1146695    2012   CHEV
                1516       22253       1GCSGAFXXC1147147    2012   CHEV
                1517       22566        1GCCSBF94C8134881   2012   CHEV
                1518       22567        1GCCSBF93C8134841   2012   CHEV
                1519       22569        1GCCSBF92C8134345   2012   CHEV
                1520       22570        1GCCSBF90C8135123   2012   CHEV
                1521       22571        1GCCSBF90C8137325   2012   CHEV
                1522       22572        1GCCSBF9XC8134495   2012   CHEV
                1523       22575        1GCCSBF93C8135052   2012   CHEV
                1524       22577        1GCCSBF9XC8134951   2012   CHEV
                1525       23037       1GCWGFCAXC1193298    2012   CHEV
                1526       23038       1GCWGFCA3C1194602    2012   CHEV
                1527       23079       1GCWGFCA4C1190834    2012   CHEV
                1528       23080       1GCWGFCA0C1189065    2012   CHEV
                1529       23342       1GCSGAFX9C1174646    2012   CHEV
                1530       23343       1GCSGAFXXC1173165    2012   CHEV
                1531       23365       1GCSGAFX7C1179523    2012   CHEV
                1532       23381       1GCSGAFX8C1178140    2012   CHEV
                1533       23383       1GCSGAFX7C1179179    2012   CHEV
                1534       23396       1GCSGAFXXC1178821    2012   CHEV
                1535       23407       1GCSGAFXXC1172680    2012   CHEV
                1536       23408       1GCSGAFX5C1175082    2012   CHEV
                1537       23409       1GCSGAFX1C1174852    2012   CHEV
                1538       23410       1GCSGAFX6C1167816    2012   CHEV
                1539       23411       1GCSGAFX3C1168549    2012   CHEV
                1540       23412       1GCSGAFX0C1167911    2012   CHEV
                1541       23413       1GCSGAFX8C1167137    2012   CHEV
                1542       23415       1GCSGAFX8C1168949    2012   CHEV

                                     Page 33 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 77 of 1461




                1543       23416        1GCSGAFX7C1167405   2012   CHEV
                1544       23417        1GCSGAFX5C1168679   2012   CHEV
                1545       23418        1GCSGAFX0C1169240   2012   CHEV
                1546       23419        1GCSGAFX5C1169637   2012   CHEV
                1547       23421        1GCSGAFX8C1168448   2012   CHEV
                1548       23422        1GCSGAFX9C1168037   2012   CHEV
                1549       23423        1GCSGAFX9C1170001   2012   CHEV
                1550       23424        1GCSGAFX3C1170088   2012   CHEV
                1551       23425        1GCSGAFX4C1170391   2012   CHEV
                1552       23426        1GCSGAFX8C1171558   2012   CHEV
                1553       23428        1GCSGAFXXC1171285   2012   CHEV
                1554       23429        1GCSGAFX4C1170696   2012   CHEV
                1555       23430        1GCSGAFX4C1171654   2012   CHEV
                1556       23431        1GCSGAFX8C1170927   2012   CHEV
                1557       23432        1GCSGAFX4C1169967   2012   CHEV
                1558       23433        1GCSGAFX3C1170463   2012   CHEV
                1559       23434        1GCSGAFXXC1170105   2012   CHEV
                1560       23435        1GCSGAFX4C1170214   2012   CHEV
                1561       23436        1GCSGAFXXC1170606   2012   CHEV
                1562       23669        1GCSGAFX6C1180033   2012   CHEV
                1563       23670        1GCSGAFX9C1177935   2012   CHEV
                1564       23671        1GCSGAFX1C1179128   2012   CHEV
                1565       23672        1GCSGAFX9C1178194   2012   CHEV
                1566       23673        1GCSGAFX4C1179883   2012   CHEV
                1567       23674        1GCSGAFX2C1177808   2012   CHEV
                1568       23675        1GCSGAFX8C1179272   2012   CHEV
                1569       23676        1GCSGAFXXC1177846   2012   CHEV
                1570       23677        1GCSGAFX2C1179610   2012   CHEV
                1571       36221       1GCSGAFX0D1161155    2013   CHEV
                1572       36224       1GCSGAFX7D1161864    2013   CHEV
                1573       36237       1GCWGFCA7D1167470    2013   CHEV
                1574       36324       1GCWGFCA6D1162163    2013   CHEV
                1575       36325       1GCWGFCA5D1161795    2013   CHEV
                1576       36326       1GCSGAFX9D1161087    2013   CHEV
                1577       36327       1GCWGFCA9D1160746    2013   CHEV
                1578       36328       1GCSGAFX5D1162978    2013   CHEV
                1579       36329       1GCWGFCA1D1161132    2013   CHEV
                1580       36331       1GCSGAFX6D1161533    2013   CHEV
                1581       36332       1GCSGAFX0D1161608    2013   CHEV
                1582       36333       1GCSGAFX8D1162716    2013   CHEV
                1583       36334       1GCSGAFX4D1162356    2013   CHEV
                1584       36335       1GCSGAFX6D1162844    2013   CHEV
                1585       36336       1GCSGAFX2D1162209    2013   CHEV
                1586       36337       1GCSGAFX6D1162617    2013   CHEV
                1587       36338       1GCSGAFX5D1161507    2013   CHEV
                1588       36339       1GCSGAFX3D1160890    2013   CHEV
                1589       36340       1GCSGAFX1D1162976    2013   CHEV

                                     Page 34 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 78 of 1461




                1590       36341       1GCSGAFX8D1162599   2013    CHEV
                1591       36342       1GCWGFCA1D1161051   2013    CHEV
                1592       36343       1GCSGAFX0D1156778   2013    CHEV
                1593       36344       1GCSGAFX4D1156007   2013    CHEV
                1594       36345       1GCSGAFX9D1155905   2013    CHEV
                1595       36346       1GCSGAFX2D1157088   2013    CHEV
                1596       36347       1GCSGAFX0D1157218   2013    CHEV
                1597       36348       1GCSGAFX6D1157420   2013    CHEV
                1598       36349       1GCSGAFX9D1157685   2013    CHEV
                1599       36350       1GCSGAFX7D1155692   2013    CHEV
                1600       36351       1GCSGAFX3D1155544   2013    CHEV
                1601       36352       1GCSGAFX7D1156907   2013    CHEV
                1602       36353       1GCSGAFXXD1156786   2013    CHEV
                1603       36354       1GCSGAFX0D1157297   2013    CHEV
                1604       36355       1GCWGFCA1D1161681   2013    CHEV
                1605       36356       1GCWGFCA7D1161586   2013    CHEV
                1606       36357       1GCWGFCA2D1162645   2013    CHEV
                1607       36358       1GCSGAFX4D1155360   2013    CHEV
                1608       36359       1GCSGAFX0D1154111   2013    CHEV
                1609       36361       1GCSGAFX0D1155131   2013    CHEV
                1610       36362       1GCSGAFX8D1154907   2013    CHEV
                1611       36363       1GCSGAFX3D1152580   2013    CHEV
                1612       36364       1GCWGFCA1D1162572   2013    CHEV
                1613       36365       1GCSGAFX4D1153995   2013    CHEV
                1614       36366       1GCSGAFX4D1154810   2013    CHEV
                1615       36367       1GCSGAFX3D1153759   2013    CHEV
                1616       36368       1GCSGAFX9D1153412   2013    CHEV
                1617       36369       1GCSGAFX7D1157278   2013    CHEV
                1618       36370       1GCSGAFX6D1156770   2013    CHEV
                1619       36371       1GCSGAFX9D1157170   2013    CHEV
                1620       36372       1GCSGAFX2D1155471   2013    CHEV
                1621       36373       1GCSGAFX0D1157204   2013    CHEV
                1622       36374       1GCSGAFX2D1156863   2013    CHEV
                1623       36375       1GCSGAFXXD1157095   2013    CHEV
                1624       36376       1GCSGAFX5D1155531   2013    CHEV
                1625       36377       1GCSGAFX2D1157446   2013    CHEV
                1626       36379       1GCSGAFX0D1155629   2013    CHEV
                1627       36380       1GCSGAFX4D1155570   2013    CHEV
                1628       36381       1GCWGFCA6D1161045   2013    CHEV
                1629       36382       1GCWGFCA9D1162674   2013    CHEV
                1630       36383       1GCSGAFX5D1154699   2013    CHEV
                1631       36384       1GCSGAFX5D1153715   2013    CHEV
                1632       36385       1GCSGAFX4D1152586   2013    CHEV
                1633       36386       1GCSGAFX5D1155268   2013    CHEV
                1634       36387       1GCSGAFX3D1152952   2013    CHEV
                1635       36388       1GCWGFCA2D1161513   2013    CHEV
                1636       36389       1GCSGAFX9D1154687   2013    CHEV

                                     Page 35 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 79 of 1461




                1637       36390       1GCSGAFX1D1154750    2013   CHEV
                1638       36391       1GCSGAFX0D1153055    2013   CHEV
                1639       36392       1GCSGAFX4D1155276    2013   CHEV
                1640       36393       1GCSGAFXXD1153872    2013   CHEV
                1641       36394       1GCSGAFXXD1154505    2013   CHEV
                1642       36395       1GCSGAFX7D1154591    2013   CHEV
                1643       36396       1GCSGAFX7D1154459    2013   CHEV
                1644       36397       1GCSGAFX1D1153162    2013   CHEV
                1645       36398       1GCSGAFXXD1155007    2013   CHEV
                1646       36400       1GCSGAFX1D1161519    2013   CHEV
                1647       36401       1GCSGAFX1D1162542    2013   CHEV
                1648       36402       1GCSGAFX6D1160754    2013   CHEV
                1649       36403       1GCSGAFX4D1161675    2013   CHEV
                1650       36417       1GCSGAFX1D1161987    2013   CHEV
                1651       36418       1GCSGAFX0D1161897    2013   CHEV
                1652       36419       1GCSGAFX7D1162349    2013   CHEV
                1653       36420       1GCSGAFX4D1162082    2013   CHEV
                1654       36421       1GCSGAFX1D1161911    2013   CHEV
                1655       36422       1GCSGAFXXD1162555    2013   CHEV
                1656       36423       1GCSGAFX7D1162870    2013   CHEV
                1657       36424       1GCSGAFX9D1162854    2013   CHEV
                1658       36425       1GCSGAFX9D1162028    2013   CHEV
                1659       36426       1GCSGAFXXD1162488    2013   CHEV
                1660       36427       1GCSGAFX5D1162530    2013   CHEV
                1661       36428       1GCSGAFX8D1162621    2013   CHEV
                1662       36429       1GCSGAFX4D1161790    2013   CHEV
                1663       36430       1GCSGAFX2D1162792    2013   CHEV
                1664       36431       1GCSGAFXXD1161373    2013   CHEV
                1665       36432       1GCSGAFX0D1162421    2013   CHEV
                1666       36433       1GCSGAFX7D1160715    2013   CHEV
                1667       36434       1GCWGFCA8D1161662    2013   CHEV
                1668       37362       1GCSGAFX9D1181243    2013   CHEV
                1669       46593        1GCSGAFX3E1155223   2014   CHEV
                1670       46594        1GCSGAFX4E1163251   2014   CHEV
                1671       46596        1GCSGAFX0E1163604   2014   CHEV
                1672       46602        1GCSGAFX4E1162584   2014   CHEV
                1673       46609        1GCSGAFX8E1166265   2014   CHEV
                1674       46611       1FTNE1EW4EDA41290    2014   FORD
                1675       46992        1GCSGAFX7E1157640   2014   CHEV
                1676       46993        1GCSGAFX6E1157161   2014   CHEV
                1677       46994        1GCSGAFX4E1156963   2014   CHEV
                1678       46995        1GCSGAFX7E1162174   2014   CHEV
                1679       46997        1GCSGAFX8E1163835   2014   CHEV
                1680       46998        1GCSGAFX5E1157717   2014   CHEV
                1681       46999        1GCSGAFX9E1157221   2014   CHEV
                1682       47000        1GCSGAFX0E1157091   2014   CHEV
                1683       47001        1GCSGAFX2E1156525   2014   CHEV

                                     Page 36 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 80 of 1461




                1684       47002       1FTNE1EW3EDA44469   2014    FORD
                1685       47003       1FTNE1EWXEDA44470   2014    FORD
                1686       47004       1GCSGAFX8E1162328   2014    CHEV
                1687       47005       1GCSGAFX2E1162065   2014    CHEV
                1688       47006       1GCSGAFX2E1163684   2014    CHEV
                1689       47007       1GCSGAFX4E1162455   2014    CHEV
                1690       47008       1GCSGAFX5E1162688   2014    CHEV
                1691       47009       1GCSGAFX3E1162110   2014    CHEV
                1692       47010       1GCSGAFXXE1162573   2014    CHEV
                1693       47011       1GCSGAFX1E1162445   2014    CHEV
                1694       47012       1GCSGAFX7E1162384   2014    CHEV
                1695       47013       1GCSGAFX8E1163690   2014    CHEV
                1696       47014       1GCSGAFX6E1169004   2014    CHEV
                1697       47015       1FTNE1EW1EDA44471   2014    FORD
                1698       47016       1GCSGAFX0E1154417   2014    CHEV
                1699       47017       1GCSGAFX1E1153860   2014    CHEV
                1700       47018       1GCSGAFX4E1153562   2014    CHEV
                1701       47019       1GCSGAFX5E1171326   2014    CHEV
                1702       47020       1GCSGAFX5E1169365   2014    CHEV
                1703       47021       1GCSGAFX5E1168894   2014    CHEV
                1704       47022       1GCSGAFX2E1168089   2014    CHEV
                1705       47023       1GCSGAFX3E1168036   2014    CHEV
                1706       47024       1GCSGAFX8E1167836   2014    CHEV
                1707       47025       1GCSGAFX8E1171952   2014    CHEV
                1708       47026       1GCSGAFX1E1171999   2014    CHEV
                1709       47027       1GCSGAFX3E1187881   2014    CHEV
                1710       47028       1GCSGAFX1E1168424   2014    CHEV
                1711       47029       1GCSGAFX1E1167628   2014    CHEV
                1712       47030       1GCSGAFX5E1169222   2014    CHEV
                1713       47031       1GCSGAFX5E1168328   2014    CHEV
                1714       47032       1GCSGAFX2E1168058   2014    CHEV
                1715       47033       1GCSGAFX6E1167883   2014    CHEV
                1716       47034       1FTNE1EW8EDA44502   2014    FORD
                1717       47035       1FTNE1EW9EDA41253   2014    FORD
                1718       47036       1FTNE1EW0EDA41254   2014    FORD
                1719       47037       1GCSGAFX9E1168283   2014    CHEV
                1720       47038       1GCSGAFX7E1188967   2014    CHEV
                1721       47039       1GCSGAFX1E1167967   2014    CHEV
                1722       47040       1GCSGAFX5E1171911   2014    CHEV
                1723       47041       1GCSGAFX9E1167540   2014    CHEV
                1724       47042       1GCSGAFX2E1168500   2014    CHEV
                1725       47043       1GCSGAFX4E1168224   2014    CHEV
                1726       47044       1GCSGAFX1E1169377   2014    CHEV
                1727       47045       1FTNE1EW3EDA44472   2014    FORD
                1728       47046       1GCSGAFX9E1168476   2014    CHEV
                1729       47047       1GCSGAFX9E1169286   2014    CHEV
                1730       47048       1GCSGAFX7E1169268   2014    CHEV

                                     Page 37 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 81 of 1461




                1731       47049       1GCSGAFX0E1187496   2014    CHEV
                1732       47050       1GCSGAFX4E1168188   2014    CHEV
                1733       47051       1GCSGAFX7E1168069   2014    CHEV
                1734       47052       1GCSGAFX1E1168259   2014    CHEV
                1735       47053       1GCSGAFX9E1168123   2014    CHEV
                1736       47054       1FTNE1EW2EDA41255   2014    FORD
                1737       47055       1FTNE1EW4EDA41256   2014    FORD
                1738       47056       1FTNE1EW6EDA41257   2014    FORD
                1739       47058       1GCSGAFX0E1168432   2014    CHEV
                1740       47059       1GCSGAFX1E1168102   2014    CHEV
                1741       47060       1GCSGAFX7E1169884   2014    CHEV
                1742       47061       1GCSGAFX4E1189008   2014    CHEV
                1743       47062       1GCSGAFX6E1168385   2014    CHEV
                1744       47063       1GCSGAFX6E1169018   2014    CHEV
                1745       47064       1GCSGAFX5E1167728   2014    CHEV
                1746       47065       1GCSGAFX8E1167867   2014    CHEV
                1747       47066       1FTNE1EWXEDA41259   2014    FORD
                1748       47067       1FTNE1EW6EDA41260   2014    FORD
                1749       47068       1FTNE1EW8EDA41261   2014    FORD
                1750       47069       1GCSGAFX9E1168512   2014    CHEV
                1751       47070       1GCSGAFX5E1168765   2014    CHEV
                1752       47071       1GCSGAFX7E1169075   2014    CHEV
                1753       47087       1GCSGAFX7E1169447   2014    CHEV
                1754       47331       1GCSGAFX4E1162083   2014    CHEV
                1755       61024       1FTYE1YM0GKA90959   2016    FORD
                1756       61025       1FTYE1YM6GKA86527   2016    FORD
                1757       61026       1FTYE1YMXGKB13020   2016    FORD
                1758       61027       1FTYE1YM1GKB13018   2016    FORD
                1759       61028       1FTYE1YM3GKB13019   2016    FORD
                1760       61029       1FTYE1YM1GKB13021   2016    FORD
                1761       61133       1FTYE1YM4GKB08539   2016    FORD
                1762       61134       1FTYE1YM0GKB08540   2016    FORD
                1763       61135       1FTYE1YM2GKB08541   2016    FORD
                1764       61136       1FTYE1YM4GKB08542   2016    FORD
                1765       61137       1FTYE1YM6GKB08543   2016    FORD
                1766       61454       1FTYE1YM6GKB08574   2016    FORD
                1767       61566       1FTYE1YM7GKB19163   2016    FORD
                1768       61567       1FTYE1YM5GKB19159   2016    FORD
                1769       61568       1FTYE1YM1GKB19160   2016    FORD
                1770       61569       1FTYE1YM3GKB19161   2016    FORD
                1771       61570       1FTYE1YM0GKB19151   2016    FORD
                1772       61571       1FTYE1YM2GKB19152   2016    FORD
                1773       61572       1FTYE1YM4GKB19153   2016    FORD
                1774       61573       1FTYE1YM6GKB19154   2016    FORD
                1775       61574       1FTYE1YM8GKB19155   2016    FORD
                1776       61575       1FTYE1YMXGKB19156   2016    FORD
                1777       61576       1FTYE1YM1GKB19157   2016    FORD

                                     Page 38 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 82 of 1461




                1778       61577       1FTYE1YM3GKB19158    2016   FORD
                1779       61578       1FTYE1YM3GKB19144    2016   FORD
                1780       61579       1FTYE1YM5GKB19145    2016   FORD
                1781       61771       1FTYE1YM1GKB19174    2016   FORD
                1782       61834       1FTYE1YM3GKB08578    2016   FORD
                1783       06097       1GCZGFBA5A1145087    2010   CHEV
                1784       06099       1GCZGFBA1A1144227    2010   CHEV
                1785       06100       1GCZGFBA8A1144807    2010   CHEV
                1786       06103       1GCZGFBA9A1144315    2010   CHEV
                1787       06104       1GCZGFBA2A1145161    2010   CHEV
                1788       06105       1GCZGFBAXA1144680    2010   CHEV
                1789       06108       1GCZGFBA6A1144370    2010   CHEV
                1790       06110       1GCZGFBA5A1144120    2010   CHEV
                1791       21927       1GCSGAFX8C1141654    2012   CHEV
                1792       22024       1GCSGAFX1C1155105    2012   CHEV
                1793       22025       1GCSGAFXXC1155751    2012   CHEV
                1794       22027       1GCSGAFX2C1156828    2012   CHEV
                1795       22029       1GCSGAFXXC1155667    2012   CHEV
                1796       22030       1GCSGAFXXC1155202    2012   CHEV
                1797       22032       1GCSGAFXXC1156866    2012   CHEV
                1798       22033       1GCSGAFX4C1155826    2012   CHEV
                1799       22034       1GCSGAFX3C1155882    2012   CHEV
                1800       22035       1GCSGAFX3C1155350    2012   CHEV
                1801       22036       1GCSGAFX9C1157071    2012   CHEV
                1802       22037       1GCSGAFX7C1155870    2012   CHEV
                1803       22039       1GCSGAFX2C1156327    2012   CHEV
                1804       22040       1GCSGAFX8C1155683    2012   CHEV
                1805       22043       1GCSGAFX5C1149629    2012   CHEV
                1806       22045       1GCSGAFX6C1148358    2012   CHEV
                1807       22046       1GCSGAFX1C1148820    2012   CHEV
                1808       22230       1GCSGAFX1C1145979    2012   CHEV
                1809       22237       1GCSGAFX1C1147568    2012   CHEV
                1810       22238       1GCSGAFX3C1147040    2012   CHEV
                1811       22239       1GCSGAFX2C1145652    2012   CHEV
                1812       22248       1GCSGAFX1C1146873    2012   CHEV
                1813       22250       1GCSGAFX0C1147898    2012   CHEV
                1814       22252       1GCSGAFX9C1144739    2012   CHEV
                1815       22558        1GCCSBF97C8136107   2012   CHEV
                1816       22559        1GCCSBF91C8136457   2012   CHEV
                1817       22562        1GCCSBF95C8136235   2012   CHEV
                1818       22563        1GCCSBF98C8135628   2012   CHEV
                1819       22612        1GCCSBF92C8137410   2012   CHEV
                1820       23094       1GCWGFCA4C1191045    2012   CHEV
                1821       23361       1GCSGAFXXC1178110    2012   CHEV
                1822       23380       1GCSGAFX3C1179034    2012   CHEV
                1823       23386       1GCSGAFX1C1177993    2012   CHEV
                1824       23387       1GCSGAFX3C1178014    2012   CHEV

                                     Page 39 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 83 of 1461




                1825       23391       1GCSGAFX8C1179093   2012    CHEV
                1826       23947       1GCSGAFX9C1186022   2012    CHEV
                1827       23948       1GCSGAFX7C1185743   2012    CHEV
                1828       23949       1GCSGAFX7C1187783   2012    CHEV
                1829       23951       1GCSGAFX6C1188164   2012    CHEV
                1830       23952       1GCSGAFX6C1185748   2012    CHEV
                1831       23953       1GCSGAFX0C1188483   2012    CHEV
                1832       23954       1GCSGAFX0C1187639   2012    CHEV
                1833       23956       1GCSGAFX8C1187775   2012    CHEV
                1834       23957       1GCSGAFX4C1186963   2012    CHEV
                1835       23958       1GCSGAFX3C1186260   2012    CHEV
                1836       23959       1GCSGAFX3C1188672   2012    CHEV
                1837       23960       1GCSGAFXXC1188717   2012    CHEV
                1838       23961       1GCSGAFX2C1188629   2012    CHEV
                1839       23962       1GCSGAFX6C1187287   2012    CHEV
                1840       23963       1GCSGAFX0C1188600   2012    CHEV
                1841       23964       1GCSGAFX5C1186213   2012    CHEV
                1842       23965       1GCSGAFX2C1186735   2012    CHEV
                1843       36199       1GCSGAFX1D1162900   2013    CHEV
                1844       36200       1GCSGAFX6D1161385   2013    CHEV
                1845       36201       1GCSGAFX7D1162996   2013    CHEV
                1846       36202       1GCSGAFX0D1161074   2013    CHEV
                1847       36203       1GCSGAFXXD1160594   2013    CHEV
                1848       36204       1GCSGAFX8D1162876   2013    CHEV
                1849       36222       1GCSGAFX5D1162589   2013    CHEV
                1850       36228       1GCSGAFX7D1161735   2013    CHEV
                1851       36233       1GCSGAFX7D1161315   2013    CHEV
                1852       36404       1GCSGAFX9D1161350   2013    CHEV
                1853       36405       1GCSGAFX8D1161937   2013    CHEV
                1854       36406       1GCSGAFX5D1162611   2013    CHEV
                1855       36407       1GCSGAFX7D1162738   2013    CHEV
                1856       36408       1GCSGAFX4D1162146   2013    CHEV
                1857       36409       1GCSGAFX2D1162467   2013    CHEV
                1858       36410       1GCSGAFX0D1161396   2013    CHEV
                1859       36411       1GCSGAFX5D1162706   2013    CHEV
                1860       36412       1GCSGAFX6D1161578   2013    CHEV
                1861       36413       1GCSGAFX6D1162438   2013    CHEV
                1862       36414       1GCSGAFX2D1160654   2013    CHEV
                1863       36415       1GCSGAFX1D1161231   2013    CHEV
                1864       36416       1GCSGAFX9D1160795   2013    CHEV
                1865       46598       1GCSGAFX3E1162821   2014    CHEV
                1866       47104       1GCSGAFXXE1163853   2014    CHEV
                1867       47105       1GCSGAFX2E1164043   2014    CHEV
                1868       47106       1GCSGAFX6E1162280   2014    CHEV
                1869       47107       1GCSGAFXXE1163478   2014    CHEV
                1870       47108       1GCSGAFX9E1163231   2014    CHEV
                1871       47109       1GCSGAFXXE1168843   2014    CHEV

                                     Page 40 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 84 of 1461




                1872       47110       1GCSGAFX3E1170675   2014    CHEV
                1873       47111       1GCSGAFX8E1168288   2014    CHEV
                1874       47112       1GCSGAFX9E1169577   2014    CHEV
                1875       47113       1GCSGAFX0E1169497   2014    CHEV
                1876       47114       1GCSGAFX7E1168444   2014    CHEV
                1877       47115       1GCSGAFXXE1168969   2014    CHEV
                1878       47116       1GCSGAFX1E1168911   2014    CHEV
                1879       47118       1FTNE1EWXEDA41293   2014    FORD
                1880       47119       1FTNE1EW1EDA41294   2014    FORD
                1881       47120       1FTNE1EW3EDA41295   2014    FORD
                1882       47121       1FTNE1EW5EDA41296   2014    FORD
                1883       61003       1FTYE1YM0GKB11700   2016    FORD
                1884       61246       1FTYE1YM6GKB08560   2016    FORD
                1885       61255       1FTYE1YM2GKB08569   2016    FORD
                1886       61442       1FTYE1YM7GKB08552   2016    FORD
                1887       61443       1FTYE1YM9GKB08553   2016    FORD
                1888       61444       1FTYE1YM0GKB08554   2016    FORD
                1889       61445       1FTYE1YM2GKB08555   2016    FORD
                1890       61446       1FTYE1YM4GKB08556   2016    FORD
                1891       61447       1FTYE1YM6GKB08557   2016    FORD
                1892       61448       1FTYE1YM8GKB08558   2016    FORD
                1893       61449       1FTYE1YMXGKB08559   2016    FORD
                1894       61450       1FTYE1YM2GKA90963   2016    FORD
                1895       61451       1FTYE1YM1GKA90954   2016    FORD
                1896       61767       1FTYE1YM4GKB19170   2016    FORD
                1897       61836       1FTYE1YMXGKB08545   2016    FORD
                1898       61838       1FTYE1YM3GKB08547   2016    FORD
                1899       61839       1FTYE1YM5GKB08548   2016    FORD
                1900       61840       1FTYE1YM7GKB08549   2016    FORD
                1901       61841       1FTYE1YM3GKB08550   2016    FORD
                1902       71008       1FTYE1YM7HKA77157   2017    FORD
                1903       71009       1FTYE1YM0HKA77159   2017    FORD
                1904       71010       1FTYE1YM9HKA77158   2017    FORD
                1905       06129       1GCZGFBA5A1145347   2010    CHEV
                1906       06130       1GCZGFBA4A1144108   2010    CHEV
                1907       06131       1GCZGFBA8A1144127   2010    CHEV
                1908       06132       1GCZGFBA6A1144210   2010    CHEV
                1909       06133       1GCZGFBA0A1144445   2010    CHEV
                1910       06134       1GCZGFBA4A1144206   2010    CHEV
                1911       06135       1GCZGFBA2A1144074   2010    CHEV
                1912       06136       1GCZGFBA9A1144752   2010    CHEV
                1913       06137       1GCZGFBA2A1144401   2010    CHEV
                1914       21042       1GCSGAFXXC1136584   2012    CHEV
                1915       21042       1GCSGAFXXC1136584   2012    CHEV
                1916       21043       1GCSGAFX8C1137135   2012    CHEV
                1917       21044       1GCSGAFX8C1137104   2012    CHEV
                1918       21044       1GCSGAFX8C1137104   2012    CHEV

                                     Page 41 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 85 of 1461




                1919       21045       1GCSGAFX8C1136549    2012   CHEV
                1920       21045       1GCSGAFX8C1136549    2012   CHEV
                1921       21046       1GCSGAFX5C1137464    2012   CHEV
                1922       21046       1GCSGAFX5C1137464    2012   CHEV
                1923       21047       1GCSGAFX3C1137608    2012   CHEV
                1924       21048       1GCSGAFX0C1137744    2012   CHEV
                1925       21048       1GCSGAFX0C1137744    2012   CHEV
                1926       21049       1GCSGAFX6C1136873    2012   CHEV
                1927       21049       1GCSGAFX6C1136873    2012   CHEV
                1928       21050       1GCSGAFX0C1136917    2012   CHEV
                1929       21050       1GCSGAFX0C1136917    2012   CHEV
                1930       21051       1GCSGAFX2C1136711    2012   CHEV
                1931       21051       1GCSGAFX2C1136711    2012   CHEV
                1932       21052       1GCSGAFX7C1136980    2012   CHEV
                1933       21052       1GCSGAFX7C1136980    2012   CHEV
                1934       21053       1GCSGAFX7C1136557    2012   CHEV
                1935       21053       1GCSGAFX7C1136557    2012   CHEV
                1936       21054       1GCSGAFX2C1137034    2012   CHEV
                1937       21054       1GCSGAFX2C1137034    2012   CHEV
                1938       21055       1GCSGAFX1C1137302    2012   CHEV
                1939       21055       1GCSGAFX1C1137302    2012   CHEV
                1940       21056       1GCSGAFX8C1137247    2012   CHEV
                1941       21057       1GCSGAFXXC1136701    2012   CHEV
                1942       21058       1GCSGAFX6C1136730    2012   CHEV
                1943       21060       1GCSGAFX8C1137846    2012   CHEV
                1944       21060       1GCSGAFX8C1137846    2012   CHEV
                1945       21061       1GCSGAFX0C1136965    2012   CHEV
                1946       21061       1GCSGAFX0C1136965    2012   CHEV
                1947       21655       1GCSGAFX2C1141083    2012   CHEV
                1948       21655       1GCSGAFX2C1141083    2012   CHEV
                1949       21656       1GCSGAFX7C1142164    2012   CHEV
                1950       21656       1GCSGAFX7C1142164    2012   CHEV
                1951       21657       1GCSGAFX3C1140332    2012   CHEV
                1952       21657       1GCSGAFX3C1140332    2012   CHEV
                1953       21658       1GCSGAFX2C1141522    2012   CHEV
                1954       21659       1GCSGAFX7C1142181    2012   CHEV
                1955       21659       1GCSGAFX7C1142181    2012   CHEV
                1956       21660       1GCSGAFX5C1141580    2012   CHEV
                1957       22109       1GCSGAFX8C1150192    2012   CHEV
                1958       22478        1GCCSBF92C8136306   2012   CHEV
                1959       22478        1GCCSBF92C8136306   2012   CHEV
                1960       22481        1GCCSBF90C8136059   2012   CHEV
                1961       22481        1GCCSBF90C8136059   2012   CHEV
                1962       22701       1GCWGFCA5C1150066    2012   CHEV
                1963       22701       1GCWGFCA5C1150066    2012   CHEV
                1964       22703       1GCWGFCA2C1148503    2012   CHEV
                1965       22703       1GCWGFCA2C1148503    2012   CHEV

                                     Page 42 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 86 of 1461




                1966       23908       1GCSGAFX9C1189017   2012    CHEV
                1967       23978       1GCSGAFX6C1187936   2012    CHEV
                1968       23980       1GCSGAFX6C1185975   2012    CHEV
                1969       23980       1GCSGAFX6C1185975   2012    CHEV
                1970       23981       1GCSGAFX0C1185616   2012    CHEV
                1971       23981       1GCSGAFX0C1185616   2012    CHEV
                1972       23982       1GCSGAFX6C1187970   2012    CHEV
                1973       23983       1GCSGAFX9C1185971   2012    CHEV
                1974       23983       1GCSGAFX9C1185971   2012    CHEV
                1975       23984       1GCSGAFX1C1188539   2012    CHEV
                1976       23985       1GCSGAFX1C1185592   2012    CHEV
                1977       23985       1GCSGAFX1C1185592   2012    CHEV
                1978       23986       1GCSGAFX9C1185887   2012    CHEV
                1979       23986       1GCSGAFX9C1185887   2012    CHEV
                1980       23987       1GCSGAFX8C1186500   2012    CHEV
                1981       23987       1GCSGAFX8C1186500   2012    CHEV
                1982       23988       1GCSGAFX9C1186652   2012    CHEV
                1983       23988       1GCSGAFX9C1186652   2012    CHEV
                1984       23989       1GCSGAFX1C1187763   2012    CHEV
                1985       23990       1GCSGAFX3C1186436   2012    CHEV
                1986       23990       1GCSGAFX3C1186436   2012    CHEV
                1987       23991       1GCSGAFX7C1185452   2012    CHEV
                1988       23992       1GCSGAFX1C1186998   2012    CHEV
                1989       23993       1GCSGAFX3C1187246   2012    CHEV
                1990       23993       1GCSGAFX3C1187246   2012    CHEV
                1991       23994       1GCSGAFX6C1187306   2012    CHEV
                1992       23995       1GCSGAFX6C1187449   2012    CHEV
                1993       23995       1GCSGAFX6C1187449   2012    CHEV
                1994       23996       1GCSGAFX4C1187059   2012    CHEV
                1995       23997       1GCSGAFX4C1187577   2012    CHEV
                1996       23998       1GCSGAFX1C1186340   2012    CHEV
                1997       23999       1GCSGAFXXC1186515   2012    CHEV
                1998       23999       1GCSGAFXXC1186515   2012    CHEV
                1999       36435       1GCSGAFX7D1168460   2013    CHEV
                2000       36436       1GCSGAFX5D1168098   2013    CHEV
                2001       36437       1GCSGAFXXD1168081   2013    CHEV
                2002       36438       1GCSGAFX7D1169611   2013    CHEV
                2003       36439       1GCSGAFX0D1169904   2013    CHEV
                2004       36439       1GCSGAFX0D1169904   2013    CHEV
                2005       36440       1GCSGAFX5D1162107   2013    CHEV
                2006       36440       1GCSGAFX5D1162107   2013    CHEV
                2007       36441       1GCSGAFX3D1162042   2013    CHEV
                2008       36441       1GCSGAFX3D1162042   2013    CHEV
                2009       36442       1GCSGAFX7D1162058   2013    CHEV
                2010       36442       1GCSGAFX7D1162058   2013    CHEV
                2011       36443       1GCSGAFX1D1162315   2013    CHEV
                2012       36443       1GCSGAFX1D1162315   2013    CHEV

                                     Page 43 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 87 of 1461




                2013       36444       1GCSGAFX2D1160623   2013    CHEV
                2014       36444       1GCSGAFX2D1160623   2013    CHEV
                2015       46725       1GCSGAFX2E1153785   2014    CHEV
                2016       46725       1GCSGAFX2E1153785   2014    CHEV
                2017       46726       1GCSGAFX0E1153879   2014    CHEV
                2018       46726       1GCSGAFX0E1153879   2014    CHEV
                2019       46727       1GCSGAFXXE1152996   2014    CHEV
                2020       46727       1GCSGAFXXE1152996   2014    CHEV
                2021       46728       1GCSGAFX6E1154180   2014    CHEV
                2022       46729       1GCSGAFX2E1153043   2014    CHEV
                2023       46729       1GCSGAFX2E1153043   2014    CHEV
                2024       46730       1GCSGAFX4E1153125   2014    CHEV
                2025       46731       1GCSGAFX6E1154387   2014    CHEV
                2026       46732       1GCSGAFX2E1156945   2014    CHEV
                2027       46732       1GCSGAFX2E1156945   2014    CHEV
                2028       46733       1GCSGAFX2E1157934   2014    CHEV
                2029       46733       1GCSGAFX2E1157934   2014    CHEV
                2030       46734       1GCSGAFX8E1157288   2014    CHEV
                2031       46735       1GCSGAFX6E1156432   2014    CHEV
                2032       46735       1GCSGAFX6E1156432   2014    CHEV
                2033       46736       1GCSGAFX0E1158449   2014    CHEV
                2034       46737       1GCSGAFX8E1156657   2014    CHEV
                2035       46737       1GCSGAFX8E1156657   2014    CHEV
                2036       46738       1GCSGAFX4E1157966   2014    CHEV
                2037       46738       1GCSGAFX4E1157966   2014    CHEV
                2038       46739       1GCSGAFX1E1158234   2014    CHEV
                2039       46740       1GCSGAFX5E1156776   2014    CHEV
                2040       46740       1GCSGAFX5E1156776   2014    CHEV
                2041       46741       1FTNE1EW2EDA41238   2014    FORD
                2042       46741       1FTNE1EW2EDA41238   2014    FORD
                2043       46743       1FTNE1EW5EDA44473   2014    FORD
                2044       46743       1FTNE1EW5EDA44473   2014    FORD
                2045       46744       1FTNE1EW7EDA44474   2014    FORD
                2046       46744       1FTNE1EW7EDA44474   2014    FORD
                2047       46745       1FTNE1EW9EDA44475   2014    FORD
                2048       46745       1FTNE1EW9EDA44475   2014    FORD
                2049       61030       1FTYE1YM5GKB13023   2016    FORD
                2050       61031       1FTYE1YM7GKB13024   2016    FORD
                2051       61580       1FTYE1YM7GKB19194   2016    FORD
                2052       61580       1FTYE1YM7GKB19194   2016    FORD
                2053       61581       1FTYE1YM9GKB19195   2016    FORD
                2054       61581       1FTYE1YM9GKB19195   2016    FORD
                2055       61582       1FTYE1YM0GKB19196   2016    FORD
                2056       61582       1FTYE1YM0GKB19196   2016    FORD
                2057       61782       1FTYE1YMXGKB19190   2016    FORD
                2058       61782       1FTYE1YMXGKB19190   2016    FORD
                2059       21330       1GCWGFCA7C1144253   2012    CHEV

                                     Page 44 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 88 of 1461




                2060       21562       1GCSGAFX4C1139772    2012   CHEV
                2061       21563       1GCSGAFX2C1138071    2012   CHEV
                2062       21564       1GCSGAFX2C1138913    2012   CHEV
                2063       21565       1GCSGAFX3C1138418    2012   CHEV
                2064       21566       1GCSGAFX6C1139885    2012   CHEV
                2065       21569       1GCSGAFX7C1139216    2012   CHEV
                2066       21570       1GCSGAFX5C1139909    2012   CHEV
                2067       21571       1GCSGAFX5C1139683    2012   CHEV
                2068       21573       1GCSGAFX0C1139834    2012   CHEV
                2069       21577       1GCSGAFX6C1139871    2012   CHEV
                2070       21578       1GCSGAFX4C1137990    2012   CHEV
                2071       21579       1GCSGAFX8C1138947    2012   CHEV
                2072       21582       1GCSGAFX0C1138151    2012   CHEV
                2073       21586       1GCSGAFX2C1138975    2012   CHEV
                2074       21587       1GCSGAFX0C1138103    2012   CHEV
                2075       21590       1GCSGAFX0C1139137    2012   CHEV
                2076       21591       1GCSGAFXXC1139095    2012   CHEV
                2077       22466        1GCCSBF96C8141217   2012   CHEV
                2078       22468        1GCCSBF99C8142426   2012   CHEV
                2079       23008       1GCWGFCA9C1193051    2012   CHEV
                2080       23009       1GCWGFCA3C1192784    2012   CHEV
                2081       23010       1GCWGFCA8C1193087    2012   CHEV
                2082       23182       1GCSGAFX2C1171541    2012   CHEV
                2083       23185       1GCSGAFX8C1171642    2012   CHEV
                2084       23187       1GCSGAFX1C1170963    2012   CHEV
                2085       23189       1GCSGAFX9C1169723    2012   CHEV
                2086       23191       1GCSGAFX9C1172072    2012   CHEV
                2087       23192       1GCSGAFX4C1171492    2012   CHEV
                2088       23193       1GCSGAFX3C1171516    2012   CHEV
                2089       23195       1GCSGAFX5C1170321    2012   CHEV
                2090       23196       1GCSGAFX6C1170232    2012   CHEV
                2091       23197       1GCSGAFX4C1170519    2012   CHEV
                2092       23198       1GCSGAFX8C1170328    2012   CHEV
                2093       23200       1GCSGAFXXC1170122    2012   CHEV
                2094       23202       1GCSGAFX6C1170635    2012   CHEV
                2095       23205       1GCSGAFXXC1170671    2012   CHEV
                2096       23207       1GCSGAFXXC1169858    2012   CHEV
                2097       23208       1GCSGAFX0C1172011    2012   CHEV
                2098       23209       1GCSGAFX4C1169693    2012   CHEV
                2099       23211       1GCSGAFXXC1169973    2012   CHEV
                2100       23212       1GCSGAFXXC1171738    2012   CHEV
                2101       23213       1GCSGAFX6C1171963    2012   CHEV
                2102       23214       1GCSGAFX3C1170138    2012   CHEV
                2103       23215       1GCSGAFX8C1171673    2012   CHEV
                2104       23216       1GCSGAFXXC1171304    2012   CHEV
                2105       23217       1GCSGAFX6C1171882    2012   CHEV
                2106       23218       1GCSGAFX2C1171202    2012   CHEV

                                     Page 45 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 89 of 1461




                2107       23441        1GCSGAFX5C1173140   2012   CHEV
                2108       23486        1GCSGAFX0C1170095   2012   CHEV
                2109       36096       1GCSGAFX0D1175251    2013   CHEV
                2110       36102       1GCSGAFX9D1175281    2013   CHEV
                2111       36108       1GCSGAFX9D1176964    2013   CHEV
                2112       36112       1GCWGFCA9D1180818    2013   CHEV
                2113       37192       1GCSGAFX4D1178928    2013   CHEV
                2114       37193       1GCSGAFX9D1177922    2013   CHEV
                2115       37194       1GCSGAFX4D1179710    2013   CHEV
                2116       37195       1GCSGAFX8D1179807    2013   CHEV
                2117       37196       1GCSGAFX3D1178998    2013   CHEV
                2118       37197       1GCSGAFX0D1179056    2013   CHEV
                2119       37198       1GCSGAFX9D1179458    2013   CHEV
                2120       37199       1GCSGAFX0D1177663    2013   CHEV
                2121       37200       1GCSGAFX5D1177805    2013   CHEV
                2122       37201       1GCSGAFX6D1179434    2013   CHEV
                2123       37202       1GCSGAFX0D1178828    2013   CHEV
                2124       37203       1GCSGAFX4D1178282    2013   CHEV
                2125       37204       1GCSGAFX6D1177070    2013   CHEV
                2126       37205       1GCSGAFX1D1179244    2013   CHEV
                2127       37206       1GCSGAFX4D1179318    2013   CHEV
                2128       37207       1GCSGAFX4D1179612    2013   CHEV
                2129       37208       1GCSGAFX7D1177353    2013   CHEV
                2130       37209       1GCSGAFX4D1179285    2013   CHEV
                2131       37210       1GCSGAFX0D1177369    2013   CHEV
                2132       37211       1GCSGAFXXD1177752    2013   CHEV
                2133       37212       1GCSGAFX7D1179166    2013   CHEV
                2134       37213       1GCSGAFX3D1179763    2013   CHEV
                2135       37214       1GCSGAFX0D1177484    2013   CHEV
                2136       37215       1GCSGAFX9D1179623    2013   CHEV
                2137       37216       1GCSGAFX0D1178148    2013   CHEV
                2138       37217       1GCSGAFX4D1177648    2013   CHEV
                2139       37218       1GCSGAFX3D1178466    2013   CHEV
                2140       37220       1GCSGAFX7D1179362    2013   CHEV
                2141       37221       1GCSGAFX4D1178489    2013   CHEV
                2142       37223       1GCSGAFX5D1177951    2013   CHEV
                2143       37224       1GCSGAFX4D1178802    2013   CHEV
                2144       37225       1GCWGFCA1D1168792    2013   CHEV
                2145       37226       1GCWGFCA9D1168846    2013   CHEV
                2146       37227       1GCWGFCA8D1168160    2013   CHEV
                2147       37228       1GCWGFCA3D1169412    2013   CHEV
                2148       37229       1GCWGFCA9D1168801    2013   CHEV
                2149       37230       1GCWGFCA3D1168955    2013   CHEV
                2150       37231       1GCWGFCA7D1168375    2013   CHEV
                2151       37232       1GCWGFCA6D1167766    2013   CHEV
                2152       37233       1GCWGFCA6D1168058    2013   CHEV
                2153       37234       1GCWGFCA8D1181961    2013   CHEV

                                     Page 46 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 90 of 1461




                2154       37236       1GCWGFCA1D1182336    2013   CHEV
                2155       37237       1GCWGFCA5D1180184    2013   CHEV
                2156       37238       1GCWGFCA5D1182324    2013   CHEV
                2157       46239        1GCSGAFX5E1158348   2014   CHEV
                2158       46242        1GCSGAFX5E1157250   2014   CHEV
                2159       46244        1GCSGAFX8E1157727   2014   CHEV
                2160       46249        1GCSGAFX0E1153705   2014   CHEV
                2161       46255        1GCSGAFX7E1155998   2014   CHEV
                2162       46256        1GCSGAFX0E1154630   2014   CHEV
                2163       46257        1GCSGAFX8E1155105   2014   CHEV
                2164       46258        1GCSGAFX7E1155144   2014   CHEV
                2165       46259        1GCSGAFX5E1155708   2014   CHEV
                2166       46260        1GCSGAFX4E1154579   2014   CHEV
                2167       46262        1GCSGAFX9E1154979   2014   CHEV
                2168       46263        1GCSGAFX5E1156034   2014   CHEV
                2169       46264        1GCSGAFX6E1155460   2014   CHEV
                2170       46265        1GCSGAFX9E1154660   2014   CHEV
                2171       46269        1GCSGAFX2E1155746   2014   CHEV
                2172       46270        1GCSGAFX3E1155948   2014   CHEV
                2173       46271        1GCSGAFX3E1154993   2014   CHEV
                2174       46272        1GCSGAFX9E1155615   2014   CHEV
                2175       46273        1GCSGAFX5E1155269   2014   CHEV
                2176       46274        1GCSGAFX4E1154534   2014   CHEV
                2177       46275        1GCSGAFX8E1155606   2014   CHEV
                2178       46276        1GCSGAFX8E1155573   2014   CHEV
                2179       46277        1GCSGAFX5E1154882   2014   CHEV
                2180       46278        1GCSGAFX3E1155349   2014   CHEV
                2181       46279        1GCSGAFX6E1155698   2014   CHEV
                2182       46281        1GCSGAFX0E1156099   2014   CHEV
                2183       46282        1GCSGAFX4E1164271   2014   CHEV
                2184       46283        1GCSGAFX4E1162214   2014   CHEV
                2185       46284        1GCSGAFX8E1163088   2014   CHEV
                2186       46285        1GCSGAFX2E1161840   2014   CHEV
                2187       46286        1GCSGAFX2E1163829   2014   CHEV
                2188       46287        1GCSGAFX5E1161928   2014   CHEV
                2189       46288       1FTNE1EW6EDA41226    2014   FORD
                2190       46289       1FTNE1EW8EDA41227    2014   FORD
                2191       46290       1FTNE1EWXEDA41228    2014   FORD
                2192       46291       1FTNE1EW1EDA41229    2014   FORD
                2193       61009       1FTYE1YM6GKA89573    2016   FORD
                2194       61073       1FTYE1YM3GKB11707    2016   FORD
                2195       61074       1FTYE1YM5GKB11708    2016   FORD
                2196       61075       1FTYE1YM7GKB11709    2016   FORD
                2197       61201       1FTYE1YM9GKB08665    2016   FORD
                2198       61202       1FTYE1YM0GKB08666    2016   FORD
                2199       61203       1FTYE1YM2GKB08667    2016   FORD
                2200       61204       1FTYE1YM4GKB08668    2016   FORD

                                     Page 47 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 91 of 1461




                2201       61205       1FTYE1YM6GKB08669   2016    FORD
                2202       61206       1FTYE1YM2GKB08670   2016    FORD
                2203       61207       1FTYE1YM4GKB08671   2016    FORD
                2204       61208       1FTYE1YM6GKB08672   2016    FORD
                2205       61209       1FTYE1YM8GKB08673   2016    FORD
                2206       61210       1FTYE1YMXGKB08674   2016    FORD
                2207       61211       1FTYE1YM1GKB08675   2016    FORD
                2208       61212       1FTYE1YM3GKB08676   2016    FORD
                2209       61213       1FTYE1YM5GKB08677   2016    FORD
                2210       61214       1FTYE1YM7GKB08678   2016    FORD
                2211       61215       1FTYE1YM9GKB08679   2016    FORD
                2212       61216       1FTYE1YM5GKB08680   2016    FORD
                2213       61217       1FTYE1YM7GKB08681   2016    FORD
                2214       61218       1FTYE1YM9GKB08682   2016    FORD
                2215       61219       1FTYE1YM0GKB08683   2016    FORD
                2216       61220       1FTYE1YM2GKB08684   2016    FORD
                2217       61221       1FTYE1YM4GKB08685   2016    FORD
                2218       61465       1FTYE1YM6GKB19462   2016    FORD
                2219       61466       1FTYE1YM8GKB19463   2016    FORD
                2220       61701       1FTYE1YM8GKB19432   2016    FORD
                2221       61702       1FTYE1YMXGKB19433   2016    FORD
                2222       61703       1FTYE1YM1GKB19434   2016    FORD
                2223       61728       1FTYE1YM3GKB19399   2016    FORD
                2224       61729       1FTYE1YM6GKB19400   2016    FORD
                2225       61730       1FTYE1YM8GKB19401   2016    FORD
                2226       61731       1FTYE1YMXGKB19402   2016    FORD
                2227       06261       1GCZGFBA8A1147402   2010    CHEV
                2228       21333       1GCWGFCA4C1142878   2012    CHEV
                2229       21346       1GCWGFCA0C1143705   2012    CHEV
                2230       21348       1GCWGFCAXC1143839   2012    CHEV
                2231       21527       1GCSGAFX3C1138208   2012    CHEV
                2232       21529       1GCSGAFX6C1139000   2012    CHEV
                2233       21532       1GCSGAFX3C1139259   2012    CHEV
                2234       21538       1GCSGAFX7C1139488   2012    CHEV
                2235       21607       1GCSGAFX8C1140598   2012    CHEV
                2236       21609       1GCSGAFX8C1140603   2012    CHEV
                2237       21611       1GCSGAFX0C1140577   2012    CHEV
                2238       21612       1GCSGAFX8C1141833   2012    CHEV
                2239       21613       1GCSGAFX8C1141511   2012    CHEV
                2240       21614       1GCSGAFX9C1140125   2012    CHEV
                2241       21615       1GCSGAFX6C1141572   2012    CHEV
                2242       21616       1GCSGAFX4C1142235   2012    CHEV
                2243       21617       1GCSGAFX4C1141876   2012    CHEV
                2244       21618       1GCSGAFX2C1142220   2012    CHEV
                2245       21619       1GCSGAFX8C1141556   2012    CHEV
                2246       21620       1GCSGAFXXC1142367   2012    CHEV
                2247       21621       1GCSGAFX8C1142352   2012    CHEV

                                     Page 48 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 92 of 1461




                2248       21622       1GCSGAFX1C1141978    2012   CHEV
                2249       21624       1GCSGAFX4C1141716    2012   CHEV
                2250       22187       1GCSGAFX1C1143312    2012   CHEV
                2251       22188       1GCSGAFX7C1143797    2012   CHEV
                2252       22404       1GCSGAFX4C1142994    2012   CHEV
                2253       22407       1GCSGAFX6C1144004    2012   CHEV
                2254       22408       1GCSGAFX0C1143723    2012   CHEV
                2255       22409       1GCSGAFX9C1144448    2012   CHEV
                2256       22410       1GCSGAFX4C1143045    2012   CHEV
                2257       22411       1GCSGAFX1C1144086    2012   CHEV
                2258       22413       1GCSGAFXXC1144653    2012   CHEV
                2259       22415       1GCSGAFX9C1144319    2012   CHEV
                2260       22423       1GCSGAFX5C1142759    2012   CHEV
                2261       22473        1GCCSBF99C8141986   2012   CHEV
                2262       22475        1GCCSBF99C8142023   2012   CHEV
                2263       23004       1GCWGFCA4C1189666    2012   CHEV
                2264       23072       1GCWGFCA7C1194585    2012   CHEV
                2265       23073       1GCWGFCA5C1192463    2012   CHEV
                2266       23143       1GCSGAFX8C1179644    2012   CHEV
                2267       23621       1GCSGAFX6C1176631    2012   CHEV
                2268       23622       1GCSGAFX0C1177659    2012   CHEV
                2269       23623       1GCSGAFX2C1177369    2012   CHEV
                2270       23626       1GCSGAFX8C1177361    2012   CHEV
                2271       23627       1GCSGAFX2C1176559    2012   CHEV
                2272       23628       1GCSGAFX8C1176307    2012   CHEV
                2273       23629       1GCSGAFX8C1176081    2012   CHEV
                2274       23630       1GCSGAFXXC1175918    2012   CHEV
                2275       23631       1GCSGAFXXC1176910    2012   CHEV
                2276       23632       1GCSGAFX5C1176927    2012   CHEV
                2277       23633       1GCSGAFXXC1177085    2012   CHEV
                2278       23634       1GCSGAFX5C1177611    2012   CHEV
                2279       23635       1GCSGAFX5C1177513    2012   CHEV
                2280       23681       1GCSGAFX9C1182987    2012   CHEV
                2281       23683       1GCSGAFX0C1180478    2012   CHEV
                2282       23684       1GCSGAFX2C1179106    2012   CHEV
                2283       23685       1GCSGAFX3C1179955    2012   CHEV
                2284       23686       1GCSGAFX1C1180005    2012   CHEV
                2285       23688       1GCSGAFX9C1181564    2012   CHEV
                2286       23690       1GCSGAFX8C1183015    2012   CHEV
                2287       36445       1GCSGAFX8D1174445    2013   CHEV
                2288       36446       1GCSGAFX0D1176612    2013   CHEV
                2289       36447       1GCSGAFX6D1176789    2013   CHEV
                2290       36449       1GCSGAFXXD1176729    2013   CHEV
                2291       36450       1GCSGAFX7D1175831    2013   CHEV
                2292       36451       1GCSGAFX2D1175476    2013   CHEV
                2293       36452       1GCSGAFX3D1176197    2013   CHEV
                2294       36454       1GCSGAFXXD1176505    2013   CHEV

                                     Page 49 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 93 of 1461




                2295       36455       1GCSGAFX4D1176113   2013    CHEV
                2296       36458       1GCSGAFX3D1176412   2013    CHEV
                2297       36460       1GCSGAFX1D1176389   2013    CHEV
                2298       36461       1GCSGAFX4D1176368   2013    CHEV
                2299       36462       1GCSGAFX7D1175618   2013    CHEV
                2300       36463       1GCSGAFXXD1176648   2013    CHEV
                2301       36465       1GCSGAFX8D1176812   2013    CHEV
                2302       36466       1GCSGAFX8D1175515   2013    CHEV
                2303       36468       1GCSGAFX1D1175999   2013    CHEV
                2304       36469       1GCSGAFX0D1176027   2013    CHEV
                2305       36470       1GCSGAFX6D1175061   2013    CHEV
                2306       36472       1GCSGAFXXD1174463   2013    CHEV
                2307       36473       1GCSGAFX4D1175933   2013    CHEV
                2308       36474       1GCSGAFX2D1176353   2013    CHEV
                2309       36475       1GCSGAFX3D1176958   2013    CHEV
                2310       36476       1GCSGAFX7D1175795   2013    CHEV
                2311       36477       1GCSGAFX5D1176038   2013    CHEV
                2312       36479       1GCSGAFXXD1176973   2013    CHEV
                2313       36480       1GCSGAFX3D1175549   2013    CHEV
                2314       36481       1GCSGAFX7D1176686   2013    CHEV
                2315       36482       1GCSGAFX2D1174358   2013    CHEV
                2316       36483       1GCSGAFX4D1175141   2013    CHEV
                2317       36484       1GCSGAFX4D1176905   2013    CHEV
                2318       36486       1GCSGAFX2D1176837   2013    CHEV
                2319       36487       1GCSGAFX1D1175193   2013    CHEV
                2320       36488       1GCSGAFX8D1176518   2013    CHEV
                2321       36489       1GCSGAFX4D1175186   2013    CHEV
                2322       36490       1GCSGAFX8D1174946   2013    CHEV
                2323       36491       1GCSGAFX4D1176483   2013    CHEV
                2324       36492       1GCSGAFX6D1176131   2013    CHEV
                2325       36494       1GCSGAFX1D1176330   2013    CHEV
                2326       36495       1GCSGAFX8D1175496   2013    CHEV
                2327       36496       1GCSGAFX8D1176471   2013    CHEV
                2328       36497       1GCSGAFX1D1174755   2013    CHEV
                2329       36498       1GCSGAFX5D1176444   2013    CHEV
                2330       36499       1GCSGAFX8D1175854   2013    CHEV
                2331       36500       1GCSGAFX8D1174414   2013    CHEV
                2332       36501       1GCSGAFX8D1176258   2013    CHEV
                2333       36502       1GCSGAFX8D1176860   2013    CHEV
                2334       36503       1GCSGAFX1D1176568   2013    CHEV
                2335       36504       1GCSGAFXXD1175404   2013    CHEV
                2336       36505       1GCWGFCA2D1169191   2013    CHEV
                2337       36506       1GCWGFCA0D1169688   2013    CHEV
                2338       36523       1GCSGAFX3D1167371   2013    CHEV
                2339       36524       1GCSGAFX8D1166457   2013    CHEV
                2340       36525       1GCSGAFX4D1167010   2013    CHEV
                2341       36527       1GCSGAFX2D1166888   2013    CHEV

                                     Page 50 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 94 of 1461




                2342       36528       1GCSGAFX1D1167420    2013   CHEV
                2343       36659       1GCWGFCA2D1170390    2013   CHEV
                2344       36661       1GCWGFCA8D1171558    2013   CHEV
                2345       36667       1GCSGAFX8D1180679    2013   CHEV
                2346       36677       1GCSGAFX4D1181831    2013   CHEV
                2347       36682       1GCSGAFX2D1182735    2013   CHEV
                2348       36691       1GCSGAFX7D1182374    2013   CHEV
                2349       37125       1GCSGAFX6D1176582    2013   CHEV
                2350       37127       1GCSGAFX3D1175390    2013   CHEV
                2351       37159       1GCSGAFX1D1177042    2013   CHEV
                2352       37168       1GCWGFCA1D1181400    2013   CHEV
                2353       37175       1GCWGFCA6D1182106    2013   CHEV
                2354       37185       1GCSGAFXXD1179193    2013   CHEV
                2355       37186       1GCSGAFX0D1179090    2013   CHEV
                2356       37187       1GCSGAFXXD1179517    2013   CHEV
                2357       37188       1GCWGFCA9D1168703    2013   CHEV
                2358       37190       1GCWGFCA5D1180878    2013   CHEV
                2359       37191       1GCWGFCA6D1180081    2013   CHEV
                2360       46672        1GCSGAFX3E1171339   2014   CHEV
                2361       46682        1GCSGAFX7E1156195   2014   CHEV
                2362       46686        1GCSGAFX2E1160526   2014   CHEV
                2363       46689        1GCSGAFX7E1161333   2014   CHEV
                2364       46871        1GCSGAFX1E1153468   2014   CHEV
                2365       46882        1GCSGAFX3E1155061   2014   CHEV
                2366       46884        1GCSGAFXXE1154554   2014   CHEV
                2367       46886        1GCSGAFX1E1154944   2014   CHEV
                2368       46892        1GCSGAFX3E1155075   2014   CHEV
                2369       46894        1GCSGAFX9E1155534   2014   CHEV
                2370       46895       1FTNE1EW0EDA41223    2014   FORD
                2371       46897       1FTNE1EW5EDA41248    2014   FORD
                2372       46899       1FTNE1EW3EDA41250    2014   FORD
                2373       46901       1FTNE1EW7EDA41252    2014   FORD
                2374       46937        1GCSGAFX4E1154484   2014   CHEV
                2375       47141       1FTNE1EW4EDA44481    2014   FORD
                2376       47147        1GCSGAFXXE1157423   2014   CHEV
                2377       47148        1GCSGAFX2E1158453   2014   CHEV
                2378       47155        1GCSGAFX9E1153198   2014   CHEV
                2379       47156        1GCSGAFX9E1153282   2014   CHEV
                2380       47157        1GCSGAFX5E1153487   2014   CHEV
                2381       47158        1GCSGAFX4E1154095   2014   CHEV
                2382       47159        1GCSGAFXXE1153324   2014   CHEV
                2383       47160        1GCSGAFXXE1153811   2014   CHEV
                2384       47161        1GCSGAFXXE1153257   2014   CHEV
                2385       47162        1GCSGAFX0E1152943   2014   CHEV
                2386       47163        1GCSGAFX6E1153823   2014   CHEV
                2387       47164        1GCSGAFX1E1153647   2014   CHEV
                2388       47165        1GCSGAFX1E1153955   2014   CHEV

                                     Page 51 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 95 of 1461




                2389       47166       1GCSGAFX3E1153861   2014    CHEV
                2390       47167       1GCSGAFX0E1153722   2014    CHEV
                2391       47168       1GCSGAFX3E1153925   2014    CHEV
                2392       47169       1GCSGAFX7E1153703   2014    CHEV
                2393       47170       1GCSGAFX5E1153473   2014    CHEV
                2394       47172       1GCSGAFX2E1153141   2014    CHEV
                2395       47173       1GCSGAFX4E1154324   2014    CHEV
                2396       47174       1GCSGAFX0E1153056   2014    CHEV
                2397       47175       1GCSGAFX2E1153382   2014    CHEV
                2398       47176       1GCSGAFXXE1154358   2014    CHEV
                2399       47177       1GCSGAFX3E1154203   2014    CHEV
                2400       47178       1GCSGAFX9E1153833   2014    CHEV
                2401       47179       1GCSGAFX5E1154428   2014    CHEV
                2402       47180       1GCSGAFX0E1153140   2014    CHEV
                2403       47181       1GCSGAFX5E1153439   2014    CHEV
                2404       47182       1GCSGAFX1E1153695   2014    CHEV
                2405       47183       1GCSGAFX4E1154159   2014    CHEV
                2406       47184       1GCSGAFX8E1153015   2014    CHEV
                2407       47185       1GCSGAFX9E1153301   2014    CHEV
                2408       47186       1GCSGAFX7E1153278   2014    CHEV
                2409       47187       1FTNE1EW8EDA44483   2014    FORD
                2410       47188       1FTNE1EWXEDA44484   2014    FORD
                2411       47189       1FTNE1EW1EDA44485   2014    FORD
                2412       47190       1FTNE1EW3EDA44486   2014    FORD
                2413       47191       1FTNE1EW5EDA44487   2014    FORD
                2414       61049       1FTYE1YMXGKB13034   2016    FORD
                2415       61065       1FTYE1YM6GKB13029   2016    FORD
                2416       61090       1FTYE1YM4GKA90981   2016    FORD
                2417       61091       1FTYE1YM6GKA90982   2016    FORD
                2418       61353       1FTYE1YM4GKA90964   2016    FORD
                2419       61354       1FTYE1YM6GKA90965   2016    FORD
                2420       61355       1FTYE1YM8GKA90966   2016    FORD
                2421       61356       1FTYE1YMXGKA90967   2016    FORD
                2422       61357       1FTYE1YM1GKA90968   2016    FORD
                2423       61358       1FTYE1YM3GKA90969   2016    FORD
                2424       61359       1FTYE1YMXGKA90970   2016    FORD
                2425       61360       1FTYE1YM1GKA90971   2016    FORD
                2426       61361       1FTYE1YM3GKA90972   2016    FORD
                2427       61362       1FTYE1YM5GKA90973   2016    FORD
                2428       61363       1FTYE1YM7GKA90974   2016    FORD
                2429       61364       1FTYE1YM9GKA90975   2016    FORD
                2430       61366       1FTYE1YM2GKA90977   2016    FORD
                2431       61367       1FTYE1YM4GKA90978   2016    FORD
                2432       61368       1FTYE1YM6GKA90979   2016    FORD
                2433       61369       1FTYE1YM2GKA90980   2016    FORD
                2434       61583       1FTYE1YM9GKB19200   2016    FORD
                2435       61584       1FTYE1YM0GKB19201   2016    FORD

                                     Page 52 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 96 of 1461




                2436       61585       1FTYE1YM2GKB19202    2016   FORD
                2437       61587       1FTYE1YM6GKB19204    2016   FORD
                2438       61657       1FTYE1YM2GKB19264    2016   FORD
                2439       61724       1FTYE1YMXGKB19206    2016   FORD
                2440       61725       1FTYE1YM1GKB19207    2016   FORD
                2441       61726       1FTYE1YM7GKB19227    2016   FORD
                2442       21351       1GCWGFCA2C1142846    2012   CHEV
                2443       21352       1GCWGFCA0C1142683    2012   CHEV
                2444       21790       1GCSGAFXXC1139517    2012   CHEV
                2445       21794       1GCSGAFX1C1139843    2012   CHEV
                2446       21795       1GCSGAFXXC1139596    2012   CHEV
                2447       21796       1GCSGAFX2C1139804    2012   CHEV
                2448       21797       1GCSGAFX6C1139238    2012   CHEV
                2449       21801       1GCSGAFX1C1138627    2012   CHEV
                2450       21802       1GCSGAFX3C1139505    2012   CHEV
                2451       21803       1GCSGAFX0C1139560    2012   CHEV
                2452       21804       1GCSGAFX6C1139269    2012   CHEV
                2453       21805       1GCSGAFX0C1139736    2012   CHEV
                2454       21807       1GCSGAFX2C1139799    2012   CHEV
                2455       21812       1GCSGAFX4C1138881    2012   CHEV
                2456       21814       1GCSGAFX1C1138532    2012   CHEV
                2457       21815       1GCSGAFX6C1138994    2012   CHEV
                2458       22464        1GCCSBF94C8140616   2012   CHEV
                2459       22467        1GCCSBF99C8140823   2012   CHEV
                2460       22509        1GCCSBF95C8141855   2012   CHEV
                2461       22511        1GCCSBF99C8142443   2012   CHEV
                2462       22512        1GCCSBF91C8141979   2012   CHEV
                2463       22513        1GCCSBF95C8141693   2012   CHEV
                2464       23280       1GCSGAFX6C1172918    2012   CHEV
                2465       23283       1GCSGAFX5C1174269    2012   CHEV
                2466       23284       1GCSGAFXXC1173554    2012   CHEV
                2467       23288       1GCSGAFX3C1172777    2012   CHEV
                2468       23289       1GCSGAFX6C1174491    2012   CHEV
                2469       23290       1GCSGAFX4C1173310    2012   CHEV
                2470       23291       1GCSGAFXXC1173750    2012   CHEV
                2471       23293       1GCSGAFX3C1175050    2012   CHEV
                2472       23294       1GCSGAFX4C1173145    2012   CHEV
                2473       23295       1GCSGAFX8C1172175    2012   CHEV
                2474       23296       1GCSGAFX2C1174777    2012   CHEV
                2475       23297       1GCSGAFX0C1173613    2012   CHEV
                2476       23298       1GCSGAFX5C1174935    2012   CHEV
                2477       23299       1GCSGAFXXC1174462    2012   CHEV
                2478       23300       1GCSGAFX1C1172261    2012   CHEV
                2479       23301       1GCSGAFXXC1173697    2012   CHEV
                2480       23303       1GCSGAFX8C1173830    2012   CHEV
                2481       23307       1GCSGAFXXC1174588    2012   CHEV
                2482       23308       1GCSGAFX1C1172860    2012   CHEV

                                     Page 53 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 97 of 1461




                2483       23309        1GCSGAFX2C1174892   2012   CHEV
                2484       23886        1GCSGAFX5C1191704   2012   CHEV
                2485       23887        1GCSGAFX7C1190215   2012   CHEV
                2486       36768       1GCSGAFX0D1169238    2013   CHEV
                2487       36769       1GCSGAFX3D1169430    2013   CHEV
                2488       36770       1GCSGAFX2D1168723    2013   CHEV
                2489       36771       1GCSGAFX7D1168233    2013   CHEV
                2490       36772       1GCSGAFXXD1168873    2013   CHEV
                2491       36773       1GCSGAFX0D1169370    2013   CHEV
                2492       36775       1GCSGAFX6D1168000    2013   CHEV
                2493       36776       1GCSGAFX9D1168881    2013   CHEV
                2494       36777       1GCSGAFX2D1167796    2013   CHEV
                2495       36778       1GCSGAFXXD1169747    2013   CHEV
                2496       36779       1GCSGAFX5D1169154    2013   CHEV
                2497       36780       1GCSGAFX7D1168023    2013   CHEV
                2498       36781       1GCSGAFX1D1167966    2013   CHEV
                2499       36782       1GCSGAFX5D1168540    2013   CHEV
                2500       36783       1GCSGAFX3D1168763    2013   CHEV
                2501       36784       1GCSGAFXXD1168145    2013   CHEV
                2502       36786       1GCSGAFX6D1169888    2013   CHEV
                2503       36789       1GCSGAFX6D1167641    2013   CHEV
                2504       36790       1GCSGAFX9D1169495    2013   CHEV
                2505       36791       1GCSGAFX7D1169544    2013   CHEV
                2506       36792       1GCSGAFX6D1169504    2013   CHEV
                2507       36793       1GCSGAFX8D1167835    2013   CHEV
                2508       36794       1GCSGAFX1D1169555    2013   CHEV
                2509       36795       1GCSGAFX1D1169653    2013   CHEV
                2510       36796       1GCSGAFX3D1168603    2013   CHEV
                2511       36797       1GCSGAFX5D1169770    2013   CHEV
                2512       36798       1GCSGAFX5D1168277    2013   CHEV
                2513       36799       1GCSGAFX7D1167602    2013   CHEV
                2514       36801       1GCSGAFX4D1169324    2013   CHEV
                2515       36802       1GCSGAFXXD1169067    2013   CHEV
                2516       36803       1GCWGFCA1D1162524    2013   CHEV
                2517       36804       1GCWGFCA8D1161001    2013   CHEV
                2518       37367       1GCSGAFX6D1181992    2013   CHEV
                2519       46292        1GCSGAFX4E1153531   2014   CHEV
                2520       46293        1GCSGAFXXE1153999   2014   CHEV
                2521       46294        1GCSGAFX7E1153636   2014   CHEV
                2522       46295        1GCSGAFX0E1154062   2014   CHEV
                2523       46296        1GCSGAFX4E1153867   2014   CHEV
                2524       46297        1GCSGAFX4E1154310   2014   CHEV
                2525       46298        1GCSGAFX0E1153767   2014   CHEV
                2526       46299        1GCSGAFX9E1153962   2014   CHEV
                2527       46300        1GCSGAFX3E1153617   2014   CHEV
                2528       46301        1GCSGAFX1E1153230   2014   CHEV
                2529       46302        1GCSGAFX0E1153249   2014   CHEV

                                     Page 54 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 98 of 1461




                2530       46303       1GCSGAFX8E1153161   2014    CHEV
                2531       46304       1GCSGAFX3E1153844   2014    CHEV
                2532       46305       1GCSGAFX3E1153441   2014    CHEV
                2533       46306       1GCSGAFX9E1153587   2014    CHEV
                2534       46307       1GCSGAFX7E1153104   2014    CHEV
                2535       46308       1GCSGAFX1E1153244   2014    CHEV
                2536       46309       1GCSGAFX5E1154042   2014    CHEV
                2537       46310       1GCSGAFX1E1153339   2014    CHEV
                2538       46311       1GCSGAFX9E1153640   2014    CHEV
                2539       46312       1GCSGAFX0E1154403   2014    CHEV
                2540       46313       1GCSGAFX1E1154071   2014    CHEV
                2541       46314       1GCSGAFX1E1154345   2014    CHEV
                2542       46315       1GCSGAFX4E1153836   2014    CHEV
                2543       46316       1GCSGAFX3E1154105   2014    CHEV
                2544       46317       1GCSGAFX6E1154163   2014    CHEV
                2545       46318       1GCSGAFX1E1154152   2014    CHEV
                2546       46319       1GCSGAFX4E1153447   2014    CHEV
                2547       46320       1GCSGAFX9E1154027   2014    CHEV
                2548       46321       1GCSGAFX3E1153892   2014    CHEV
                2549       46323       1GCSGAFX5E1154381   2014    CHEV
                2550       46325       1GCSGAFX5E1153800   2014    CHEV
                2551       46326       1GCSGAFX2E1153334   2014    CHEV
                2552       46327       1GCSGAFX7E1153572   2014    CHEV
                2553       46328       1GCSGAFXXE1153128   2014    CHEV
                2554       46329       1GCSGAFX0E1153221   2014    CHEV
                2555       46330       1GCSGAFX0E1153414   2014    CHEV
                2556       46331       1GCSGAFX3E1154136   2014    CHEV
                2557       46332       1GCSGAFX7E1155726   2014    CHEV
                2558       46333       1GCSGAFX9E1156280   2014    CHEV
                2559       46335       1GCSGAFX4E1155022   2014    CHEV
                2560       46336       1GCSGAFX6E1155720   2014    CHEV
                2561       46337       1GCSGAFX4E1156266   2014    CHEV
                2562       46338       1GCSGAFXXE1155008   2014    CHEV
                2563       46339       1GCSGAFX3E1154704   2014    CHEV
                2564       46340       1GCSGAFX5E1155045   2014    CHEV
                2565       46341       1GCSGAFX4E1155019   2014    CHEV
                2566       46342       1GCSGAFX3E1153214   2014    CHEV
                2567       46344       1GCSGAFX1E1152997   2014    CHEV
                2568       46345       1GCSGAFX4E1154677   2014    CHEV
                2569       46346       1GCSGAFX7E1155080   2014    CHEV
                2570       46347       1GCSGAFX5E1154851   2014    CHEV
                2571       46348       1GCSGAFX8E1156268   2014    CHEV
                2572       46349       1GCSGAFX4E1155649   2014    CHEV
                2573       46350       1GCSGAFX8E1154925   2014    CHEV
                2574       46351       1GCSGAFX9E1156148   2014    CHEV
                2575       46352       1GCSGAFX5E1156129   2014    CHEV
                2576       46353       1GCSGAFX1E1155012   2014    CHEV

                                     Page 55 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                     Pg 99 of 1461




                2577       46354       1GCSGAFX9E1154836   2014    CHEV
                2578       46355       1GCSGAFX9E1155940   2014    CHEV
                2579       46357       1GCSGAFX3E1155545   2014    CHEV
                2580       46358       1GCSGAFXXE1155204   2014    CHEV
                2581       46359       1GCSGAFX3E1159546   2014    CHEV
                2582       46360       1GCSGAFX8E1160546   2014    CHEV
                2583       46361       1GCSGAFX5E1159869   2014    CHEV
                2584       46362       1GCSGAFX3E1160874   2014    CHEV
                2585       46363       1GCSGAFX2E1159487   2014    CHEV
                2586       46364       1GCSGAFX3E1158865   2014    CHEV
                2587       46365       1GCSGAFX2E1161272   2014    CHEV
                2588       46366       1GCSGAFX5E1159967   2014    CHEV
                2589       46367       1GCSGAFX2E1159246   2014    CHEV
                2590       46368       1GCSGAFX3E1158588   2014    CHEV
                2591       46369       1GCSGAFX1E1159707   2014    CHEV
                2592       46370       1GCSGAFX2E1161305   2014    CHEV
                2593       46371       1GCSGAFX5E1159323   2014    CHEV
                2594       46372       1GCSGAFXXE1161455   2014    CHEV
                2595       46373       1GCSGAFX1E1160565   2014    CHEV
                2596       46374       1GCSGAFXXE1161634   2014    CHEV
                2597       46376       1GCSGAFX3E1155285   2014    CHEV
                2598       46377       1FTNE1EW4EDA41192   2014    FORD
                2599       46378       1FTNE1EW6EDA41193   2014    FORD
                2600       46379       1FTNE1EW8EDA41194   2014    FORD
                2601       46380       1FTNE1EWXEDA41195   2014    FORD
                2602       46381       1FTNE1EW1EDA41196   2014    FORD
                2603       61050       1FTYE1YM8GKB13064   2016    FORD
                2604       61051       1FTYE1YMXGKB13065   2016    FORD
                2605       61145       1FTYE1YM6GKB08686   2016    FORD
                2606       61146       1FTYE1YM8GKB08687   2016    FORD
                2607       61147       1FTYE1YMXGKB08688   2016    FORD
                2608       61148       1FTYE1YM1GKB08689   2016    FORD
                2609       61149       1FTYE1YM8GKB08690   2016    FORD
                2610       61150       1FTYE1YMXGKB08691   2016    FORD
                2611       61151       1FTYE1YM1GKB08692   2016    FORD
                2612       61152       1FTYE1YM3GKB08693   2016    FORD
                2613       61153       1FTYE1YM5GKB08694   2016    FORD
                2614       61154       1FTYE1YM7GKB08695   2016    FORD
                2615       61155       1FTYE1YM9GKB08696   2016    FORD
                2616       61156       1FTYE1YM0GKB08697   2016    FORD
                2617       61157       1FTYE1YM2GKB08698   2016    FORD
                2618       61158       1FTYE1YM4GKB08699   2016    FORD
                2619       61159       1FTYE1YM7GKB08700   2016    FORD
                2620       61160       1FTYE1YM9GKB08701   2016    FORD
                2621       61161       1FTYE1YM0GKB08702   2016    FORD
                2622       61162       1FTYE1YM2GKB08703   2016    FORD
                2623       61163       1FTYE1YM4GKB08704   2016    FORD

                                     Page 56 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 100 of 1461




                2624       61164       1FTYE1YM6GKB08705    2016   FORD
                2625       61165       1FTYE1YM8GKB08706    2016   FORD
                2626       61166       1FTYE1YM6GKB13063    2016   FORD
                2627       61167       1FTYE1YMXGKB08707    2016   FORD
                2628       61665       1FTYE1YM1GKB19403    2016   FORD
                2629       61666       1FTYE1YM3GKB19404    2016   FORD
                2630       61667       1FTYE1YM5GKB19405    2016   FORD
                2631       06237       1GCZGFBA5A1149303    2010   CHEV
                2632       21353       1GCWGFCA8C1144410    2012   CHEV
                2633       21354       1GCWGFCA5C1142727    2012   CHEV
                2634       21789       1GCSGAFX4C1139626    2012   CHEV
                2635       21791       1GCSGAFXXC1139498    2012   CHEV
                2636       21792       1GCSGAFXXC1138402    2012   CHEV
                2637       21793       1GCSGAFXXC1138772    2012   CHEV
                2638       21806       1GCSGAFX1C1139390    2012   CHEV
                2639       21808       1GCSGAFX1C1139924    2012   CHEV
                2640       21809       1GCSGAFX7C1138566    2012   CHEV
                2641       21810       1GCSGAFX0C1139087    2012   CHEV
                2642       21813       1GCSGAFX5C1139408    2012   CHEV
                2643       21816       1GCSGAFX4C1139352    2012   CHEV
                2644       21817       1GCSGAFXXC1139615    2012   CHEV
                2645       21818       1GCSGAFX6C1137859    2012   CHEV
                2646       21819       1GCSGAFX5C1138842    2012   CHEV
                2647       21821       1GCSGAFX8C1138074    2012   CHEV
                2648       21824       1GCSGAFX4C1138315    2012   CHEV
                2649       21825       1GCSGAFX7C1139443    2012   CHEV
                2650       21826       1GCSGAFX2C1139513    2012   CHEV
                2651       21827       1GCSGAFX2C1138085    2012   CHEV
                2652       21828       1GCSGAFX3C1139469    2012   CHEV
                2653       21829       1GCSGAFX0C1139896    2012   CHEV
                2654       21830       1GCSGAFX9C1138505    2012   CHEV
                2655       21831       1GCSGAFX9C1139606    2012   CHEV
                2656       21832       1GCSGAFX7C1138020    2012   CHEV
                2657       21834       1GCSGAFX0C1139302    2012   CHEV
                2658       21835       1GCSGAFX8C1137877    2012   CHEV
                2659       21836       1GCSGAFX9C1139153    2012   CHEV
                2660       21838       1GCSGAFX9C1138794    2012   CHEV
                2661       22517        1GCCSBF97C8142747   2012   CHEV
                2662       22518        1GCCSBF97C8142182   2012   CHEV
                2663       22519        1GCCSBF90C8142556   2012   CHEV
                2664       22520        1GCCSBF92C8142137   2012   CHEV
                2665       22521        1GCCSBF99C8141504   2012   CHEV
                2666       22522        1GCCSBF99C8141910   2012   CHEV
                2667       22523        1GCCSBF9XC8142242   2012   CHEV
                2668       22524        1GCCSBF93C8142485   2012   CHEV
                2669       23011       1GCWGFCA4C1192731    2012   CHEV
                2670       23035       1GCWGFCA7C1193128    2012   CHEV

                                     Page 57 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 101 of 1461




                2671       23281        1GCSGAFX2C1173550   2012   CHEV
                2672       23282        1GCSGAFX3C1172374   2012   CHEV
                2673       23285        1GCSGAFXXC1174297   2012   CHEV
                2674       23302        1GCSGAFX2C1173743   2012   CHEV
                2675       23304        1GCSGAFX7C1174824   2012   CHEV
                2676       23306        1GCSGAFX8C1173603   2012   CHEV
                2677       23310        1GCSGAFX0C1172719   2012   CHEV
                2678       23313        1GCSGAFXXC1173795   2012   CHEV
                2679       23314        1GCSGAFX2C1174617   2012   CHEV
                2680       23316        1GCSGAFX7C1172300   2012   CHEV
                2681       23318        1GCSGAFX3C1175226   2012   CHEV
                2682       23323        1GCSGAFX5C1174580   2012   CHEV
                2683       23324        1GCSGAFXXC1174381   2012   CHEV
                2684       23325        1GCSGAFX6C1174328   2012   CHEV
                2685       23326        1GCSGAFX7C1174256   2012   CHEV
                2686       23327        1GCSGAFX4C1174666   2012   CHEV
                2687       23328        1GCSGAFX6C1172630   2012   CHEV
                2688       23330        1GCSGAFX8C1174122   2012   CHEV
                2689       23331        1GCSGAFX3C1172844   2012   CHEV
                2690       23885        1GCSGAFX2C1188873   2012   CHEV
                2691       36774       1GCSGAFX1D1168180    2013   CHEV
                2692       36785       1GCSGAFX9D1169318    2013   CHEV
                2693       36788       1GCSGAFX2D1169404    2013   CHEV
                2694       36800       1GCSGAFX6D1169048    2013   CHEV
                2695       36875       1GCSGAFX6D1174041    2013   CHEV
                2696       36876       1GCSGAFX6D1172435    2013   CHEV
                2697       36877       1GCSGAFX8D1172663    2013   CHEV
                2698       36879       1GCSGAFX3D1173865    2013   CHEV
                2699       36880       1GCSGAFX5D1173155    2013   CHEV
                2700       36881       1GCSGAFX7D1173108    2013   CHEV
                2701       36882       1GCSGAFX8D1172727    2013   CHEV
                2702       36883       1GCSGAFX6D1173567    2013   CHEV
                2703       36884       1GCSGAFX0D1172981    2013   CHEV
                2704       36885       1GCSGAFX5D1172457    2013   CHEV
                2705       36886       1GCSGAFX6D1173407    2013   CHEV
                2706       36887       1GCSGAFX1D1173735    2013   CHEV
                2707       36888       1GCSGAFX7D1172489    2013   CHEV
                2708       36889       1GCWGFCA5D1180959    2013   CHEV
                2709       36890       1GCWGFCA1D1182711    2013   CHEV
                2710       36891       1GCSGAFX0D1172320    2013   CHEV
                2711       36892       1GCSGAFX3D1173929    2013   CHEV
                2712       36893       1GCSGAFX0D1172415    2013   CHEV
                2713       36894       1GCSGAFX8D1173201    2013   CHEV
                2714       36895       1GCWGFCA8D1182379    2013   CHEV
                2715       36896       1GCSGAFX5D1173298    2013   CHEV
                2716       36897       1GCSGAFX7D1173514    2013   CHEV
                2717       36898       1GCSGAFX0D1174181    2013   CHEV

                                     Page 58 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 102 of 1461




                2718       36900       1GCSGAFX9D1174311    2013   CHEV
                2719       36901       1GCSGAFX9D1173501    2013   CHEV
                2720       36902       1GCSGAFX5D1172782    2013   CHEV
                2721       36903       1GCSGAFX5D1173656    2013   CHEV
                2722       36904       1GCWGFCA6D1181814    2013   CHEV
                2723       46202        1GCSGAFXXE1155865   2014   CHEV
                2724       46203        1GCSGAFX4E1155926   2014   CHEV
                2725       46204        1GCSGAFX0E1154899   2014   CHEV
                2726       46205        1GCSGAFX9E1155419   2014   CHEV
                2727       46206        1GCSGAFX3E1155836   2014   CHEV
                2728       46207        1GCSGAFX7E1155676   2014   CHEV
                2729       46208        1GCSGAFX4E1155277   2014   CHEV
                2730       46209        1GCSGAFX0E1155115   2014   CHEV
                2731       46210        1GCSGAFX1E1155933   2014   CHEV
                2732       46211        1GCSGAFX6E1155376   2014   CHEV
                2733       46212        1GCSGAFX9E1155680   2014   CHEV
                2734       46213        1GCSGAFX9E1154691   2014   CHEV
                2735       46214        1GCSGAFX4E1155148   2014   CHEV
                2736       46215        1GCSGAFX0E1155874   2014   CHEV
                2737       46216        1GCSGAFX6E1155569   2014   CHEV
                2738       46217        1GCSGAFX4E1159958   2014   CHEV
                2739       46218        1GCSGAFX0E1159374   2014   CHEV
                2740       46219        1GCSGAFX9E1161558   2014   CHEV
                2741       46220        1GCSGAFX2E1159747   2014   CHEV
                2742       46221       1FTNE1EW2EDA41207    2014   FORD
                2743       46222       1FTNE1EW4EDA41208    2014   FORD
                2744       46223       1FTNE1EW6EDA41209    2014   FORD
                2745       46224        1GCSGAFXXE1154683   2014   CHEV
                2746       46225        1GCSGAFX8E1155850   2014   CHEV
                2747       46226        1GCSGAFX6E1154728   2014   CHEV
                2748       46227        1GCSGAFX0E1156281   2014   CHEV
                2749       46228        1GCSGAFX1E1155477   2014   CHEV
                2750       46229       1FTNE1EW2EDA41210    2014   FORD
                2751       46230       1FTNE1EW4EDA41211    2014   FORD
                2752       46231        1GCSGAFX8E1155248   2014   CHEV
                2753       46232        1GCSGAFX2E1154855   2014   CHEV
                2754       46233        1GCSGAFX8E1156058   2014   CHEV
                2755       46234        1GCSGAFX6E1155538   2014   CHEV
                2756       46235        1GCSGAFXXE1154778   2014   CHEV
                2757       46236       1FTNE1EW6EDA41212    2014   FORD
                2758       46261        1GCSGAFX0E1155891   2014   CHEV
                2759       46267        1GCSGAFX1E1154815   2014   CHEV
                2760       46280        1GCSGAFX4E1154632   2014   CHEV
                2761       61056       1FTYE1YM3GKB13067    2016   FORD
                2762       61675       1FTYE1YM7GKB19406    2016   FORD
                2763       61676       1FTYE1YM9GKB19407    2016   FORD
                2764       61677       1FTYE1YM0GKB19408    2016   FORD

                                     Page 59 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 103 of 1461




                2765       61678       1FTYE1YM2GKB19409   2016    FORD
                2766       61679       1FTYE1YM9GKB19410   2016    FORD
                2767       61680       1FTYE1YM0GKB19411   2016    FORD
                2768       61681       1FTYE1YM2GKB19412   2016    FORD
                2769       61682       1FTYE1YM4GKB19413   2016    FORD
                2770       61683       1FTYE1YM6GKB19414   2016    FORD
                2771       61684       1FTYE1YM8GKB19415   2016    FORD
                2772       61685       1FTYE1YMXGKB19416   2016    FORD
                2773       61686       1FTYE1YM1GKB19417   2016    FORD
                2774       61687       1FTYE1YM3GKB19418   2016    FORD
                2775       61688       1FTYE1YM5GKB19419   2016    FORD
                2776       61689       1FTYE1YM1GKB19420   2016    FORD
                2777       61690       1FTYE1YM3GKB19421   2016    FORD
                2778       61691       1FTYE1YM5GKB19422   2016    FORD
                2779       61692       1FTYE1YM7GKB19423   2016    FORD
                2780       61693       1FTYE1YM9GKB19424   2016    FORD
                2781       61694       1FTYE1YM0GKB19425   2016    FORD
                2782       61695       1FTYE1YM2GKB19426   2016    FORD
                2783       61696       1FTYE1YM4GKB19427   2016    FORD
                2784       61697       1FTYE1YM6GKB19428   2016    FORD
                2785       61698       1FTYE1YM8GKB19429   2016    FORD
                2786       61699       1FTYE1YM4GKB19430   2016    FORD
                2787       61700       1FTYE1YM6GKB19431   2016    FORD
                2788       61704       1FTYE1YM5GKB19453   2016    FORD
                2789       61705       1FTYE1YM7GKB19454   2016    FORD
                2790       61706       1FTYE1YM9GKB19455   2016    FORD
                2791       06733       1GCZGFBA3A1142771   2010    CHEV
                2792       06734       1GCZGFBA9A1143794   2010    CHEV
                2793       06738       1GCZGFBA7A1142563   2010    CHEV
                2794       06739       1GCZGFBA7A1142918   2010    CHEV
                2795       21131       1GCSGAFX1C1136554   2012    CHEV
                2796       21132       1GCSGAFX7C1136882   2012    CHEV
                2797       21133       1GCSGAFX5C1137559   2012    CHEV
                2798       21135       1GCSGAFX8C1137393   2012    CHEV
                2799       21136       1GCSGAFX7C1136526   2012    CHEV
                2800       21137       1GCSGAFX4C1136628   2012    CHEV
                2801       21138       1GCSGAFXXC1137802   2012    CHEV
                2802       21140       1GCSGAFX7C1136820   2012    CHEV
                2803       21141       1GCSGAFX0C1137050   2012    CHEV
                2804       22342       1GCSGAFX5C1141143   2012    CHEV
                2805       22630       1GCCSBF92C8130490   2012    CHEV
                2806       22632       1GCCSBF90C8130486   2012    CHEV
                2807       22650       1GCCSBF97C8132753   2012    CHEV
                2808       22659       1GCCSBF98C8140201   2012    CHEV
                2809       22660       1GCCSBF93C8140932   2012    CHEV
                2810       22661       1GCCSBF90C8141603   2012    CHEV
                2811       22662       1GCCSBF99C8141552   2012    CHEV

                                     Page 60 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 104 of 1461




                2812       22663       1GCCSBF90C8141553   2012    CHEV
                2813       23742       1GCSGAFX8C1169888   2012    CHEV
                2814       23743       1GCSGAFX0C1172056   2012    CHEV
                2815       23744       1GCSGAFX2C1170356   2012    CHEV
                2816       24032       1GCSGAFX3C1186291   2012    CHEV
                2817       24033       1GCSGAFX1C1186984   2012    CHEV
                2818       24034       1GCSGAFX9C1185520   2012    CHEV
                2819       24035       1GCSGAFXXC1186899   2012    CHEV
                2820       24036       1GCSGAFX9C1185565   2012    CHEV
                2821       24037       1GCSGAFXXC1187745   2012    CHEV
                2822       24038       1GCSGAFX6C1186317   2012    CHEV
                2823       36955       1GCSGAFXXD1169005   2013    CHEV
                2824       36956       1GCSGAFX5D1167923   2013    CHEV
                2825       36957       1GCSGAFX3D1169136   2013    CHEV
                2826       36958       1GCSGAFX8D1168032   2013    CHEV
                2827       36959       1GCSGAFX4D1169677   2013    CHEV
                2828       36960       1GCSGAFX1D1168440   2013    CHEV
                2829       36961       1GCSGAFX5D1168893   2013    CHEV
                2830       36962       1GCSGAFX2D1169208   2013    CHEV
                2831       36963       1GCSGAFX6D1169258   2013    CHEV
                2832       36964       1GCSGAFX3D1167757   2013    CHEV
                2833       46032       1GCSGAFX2E1158551   2014    CHEV
                2834       46065       1GCSGAFX3E1166125   2014    CHEV
                2835       46066       1GCSGAFX7E1164412   2014    CHEV
                2836       46067       1GCSGAFX7E1164295   2014    CHEV
                2837       46068       1GCSGAFX1E1166494   2014    CHEV
                2838       46100       1GCSGAFX0E1166986   2014    CHEV
                2839       46101       1GCSGAFX6E1166538   2014    CHEV
                2840       46102       1GCSGAFX4E1166926   2014    CHEV
                2841       46103       1GCSGAFX9E1164377   2014    CHEV
                2842       46104       1GCSGAFX4E1164500   2014    CHEV
                2843       46105       1GCSGAFX0E1167345   2014    CHEV
                2844       46106       1GCSGAFX7E1164913   2014    CHEV
                2845       46107       1GCSGAFX2E1152961   2014    CHEV
                2846       46108       1GCSGAFX9E1154058   2014    CHEV
                2847       46109       1GCSGAFX1E1166429   2014    CHEV
                2848       46110       1GCSGAFX2E1167475   2014    CHEV
                2849       46111       1GCSGAFX1E1164440   2014    CHEV
                2850       46112       1GCSGAFXXE1166042   2014    CHEV
                2851       46113       1GCSGAFX7E1156004   2014    CHEV
                2852       46114       1GCSGAFX8E1156237   2014    CHEV
                2853       47242       1GCSGAFX4E1153609   2014    CHEV
                2854       47243       1GCSGAFXXE1153405   2014    CHEV
                2855       47322       1GCSGAFXXE1164274   2014    CHEV
                2856       47323       1GCSGAFX8E1163947   2014    CHEV
                2857       47324       1GCSGAFX3E1164018   2014    CHEV
                2858       47325       1GCSGAFX4E1162777   2014    CHEV

                                     Page 61 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 105 of 1461




                2859       47326       1GCSGAFX1E1164132   2014    CHEV
                2860       59000       1FTNR1YMXFKA12324   2015    FORD
                2861       59001       1FTNR1YM9FKA27235   2015    FORD
                2862       59002       1FTNE1YM0FKA27233   2015    FORD
                2863       59003       1FTNE1YM7FKA37192   2015    FORD
                2864       59004       1FTNR1YM7FKA27234   2015    FORD
                2865       61057       1FTYE1YM3GKB13070   2016    FORD
                2866       61058       1FTYE1YM5GKB13071   2016    FORD
                2867       61059       1FTYE1YM7GKB13072   2016    FORD
                2868       61168       1FTYE1YM0GKB08747   2016    FORD
                2869       61169       1FTYE1YM2GKB08748   2016    FORD
                2870       61170       1FTYE1YM4GKB08749   2016    FORD
                2871       61171       1FTYE1YM0GKB08750   2016    FORD
                2872       61172       1FTYE1YM2GKB08751   2016    FORD
                2873       61173       1FTYE1YM3GKB08788   2016    FORD
                2874       61174       1FTYE1YM5GKB08789   2016    FORD
                2875       61175       1FTYE1YM1GKB08790   2016    FORD
                2876       61176       1FTYE1YM3GKB08791   2016    FORD
                2877       61177       1FTYE1YM5GKB08792   2016    FORD
                2878       61178       1FTYE1YM7GKB08793   2016    FORD
                2879       61179       1FTYE1YM2GKB08782   2016    FORD
                2880       61180       1FTYE1YM4GKB08783   2016    FORD
                2881       61181       1FTYE1YM6GKB08784   2016    FORD
                2882       61182       1FTYE1YM8GKB08785   2016    FORD
                2883       61183       1FTYE1YMXGKB08786   2016    FORD
                2884       61184       1FTYE1YM1GKB08787   2016    FORD
                2885       06471       1GCZGFBA3A1151616   2010    CHEV
                2886       06473       1GCZGFBA4A1152421   2010    CHEV
                2887       06475       1GCZGFBA1A1152179   2010    CHEV
                2888       06479       1GCZGFBA8A1151532   2010    CHEV
                2889       21125       1GCSGAFX0C1148372   2012    CHEV
                2890       21126       1GCSGAFX4C1148889   2012    CHEV
                2891       21127       1GCSGAFX6C1149414   2012    CHEV
                2892       21128       1GCSGAFX4C1148245   2012    CHEV
                2893       21129       1GCSGAFX8C1150662   2012    CHEV
                2894       21130       1GCSGAFX2C1149670   2012    CHEV
                2895       21422       1GCWGFCAXC1150578   2012    CHEV
                2896       21423       1GCWGFCA9C1150622   2012    CHEV
                2897       21428       1GCWGFCA0C1149116   2012    CHEV
                2898       21429       1GCWGFCA2C1148811   2012    CHEV
                2899       21430       1GCWGFCA8C1148361   2012    CHEV
                2900       21434       1GCWGFCA8C1144178   2012    CHEV
                2901       21436       1GCWGFCA6C1148438   2012    CHEV
                2902       21437       1GCWGFCA4C1148454   2012    CHEV
                2903       21438       1GCWGFCA1C1150002   2012    CHEV
                2904       21440       1GCWGFCAXC1148216   2012    CHEV
                2905       21938       1GCSGAFX2C1144212   2012    CHEV

                                     Page 62 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 106 of 1461




                2906       21939       1GCSGAFX2C1142962    2012   CHEV
                2907       22325       1GCSGAFX3C1153758    2012   CHEV
                2908       22326       1GCSGAFX7C1150684    2012   CHEV
                2909       22327       1GCSGAFX1C1148204    2012   CHEV
                2910       22328       1GCSGAFX9C1151061    2012   CHEV
                2911       22329       1GCSGAFX5C1149517    2012   CHEV
                2912       22331       1GCSGAFX0C1143480    2012   CHEV
                2913       22333       1GCSGAFX8C1144702    2012   CHEV
                2914       22334       1GCSGAFX6C1143371    2012   CHEV
                2915       22335       1GCSGAFX0C1144273    2012   CHEV
                2916       22336       1GCSGAFX5C1144351    2012   CHEV
                2917       22337       1GCSGAFX3C1143215    2012   CHEV
                2918       22338       1GCSGAFX8C1144103    2012   CHEV
                2919       22339       1GCSGAFX7C1144481    2012   CHEV
                2920       22340       1GCSGAFX3C1154215    2012   CHEV
                2921       22497        1GCCSBF95C8142326   2012   CHEV
                2922       22657        1GCCSBF94C8143709   2012   CHEV
                2923       23053       1GCWGFCA5C1189109    2012   CHEV
                2924       23054       1GCWGFCA8C1188861    2012   CHEV
                2925       23055       1GCWGFCA2C1190301    2012   CHEV
                2926       23056       1GCWGFCA2C1191660    2012   CHEV
                2927       23057       1GCWGFCA1C1191018    2012   CHEV
                2928       23058       1GCWGFCA7C1188754    2012   CHEV
                2929       23059       1GCWGFCA2C1189598    2012   CHEV
                2930       23109       1GCWGFCA9C1192191    2012   CHEV
                2931       23111       1GCWGFCA0C1192788    2012   CHEV
                2932       23113       1GCWGFCA8C1192294    2012   CHEV
                2933       23114       1GCWGFCA3C1194499    2012   CHEV
                2934       23512       1GCSGAFX4C1180693    2012   CHEV
                2935       23514       1GCSGAFX2C1182586    2012   CHEV
                2936       23515       1GCSGAFX6C1181439    2012   CHEV
                2937       23516       1GCSGAFX2C1181003    2012   CHEV
                2938       23518       1GCSGAFX3C1181303    2012   CHEV
                2939       23519       1GCSGAFX1C1180781    2012   CHEV
                2940       23520       1GCSGAFX3C1180877    2012   CHEV
                2941       23522       1GCSGAFX3C1181415    2012   CHEV
                2942       23524       1GCSGAFX6C1181862    2012   CHEV
                2943       23525       1GCSGAFX8C1180390    2012   CHEV
                2944       23879       1GCSGAFX0C1188838    2012   CHEV
                2945       23880       1GCSGAFX5C1190522    2012   CHEV
                2946       23966       1GCSGAFX4C1191497    2012   CHEV
                2947       23969       1GCSGAFX6C1189539    2012   CHEV
                2948       23972       1GCSGAFX0C1190346    2012   CHEV
                2949       36965       1GCSGAFX3D1170884    2013   CHEV
                2950       36966       1GCSGAFX0D1171264    2013   CHEV
                2951       36967       1GCSGAFX4D1170487    2013   CHEV
                2952       36968       1GCSGAFX3D1170867    2013   CHEV

                                     Page 63 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 107 of 1461




                2953       36969       1GCSGAFX0D1171040   2013    CHEV
                2954       36970       1GCSGAFX2D1170682   2013    CHEV
                2955       36971       1GCSGAFXXD1171773   2013    CHEV
                2956       36972       1GCSGAFXXD1170218   2013    CHEV
                2957       36973       1GCSGAFX6D1170118   2013    CHEV
                2958       36974       1GCSGAFX1D1171970   2013    CHEV
                2959       36975       1GCSGAFX6D1171902   2013    CHEV
                2960       36976       1GCSGAFXXD1171191   2013    CHEV
                2961       36977       1GCSGAFXXD1170736   2013    CHEV
                2962       36978       1GCSGAFX9D1170341   2013    CHEV
                2963       36979       1GCSGAFX4D1170425   2013    CHEV
                2964       36980       1GCSGAFXXD1170039   2013    CHEV
                2965       36982       1GCSGAFX5D1171003   2013    CHEV
                2966       36983       1GCSGAFX1D1171841   2013    CHEV
                2967       36984       1GCSGAFXXD1171823   2013    CHEV
                2968       36985       1GCSGAFX8D1172114   2013    CHEV
                2969       36987       1GCSGAFX7D1170015   2013    CHEV
                2970       36988       1GCSGAFX8D1170556   2013    CHEV
                2971       36989       1GCSGAFX8D1170945   2013    CHEV
                2972       36990       1GCSGAFX6D1171799   2013    CHEV
                2973       36991       1GCSGAFX0D1171832   2013    CHEV
                2974       36992       1GCSGAFX5D1171678   2013    CHEV
                2975       36993       1GCWGFCA7D1172250   2013    CHEV
                2976       36994       1GCWGFCA4D1171461   2013    CHEV
                2977       36995       1GCWGFCA5D1171422   2013    CHEV
                2978       36996       1GCWGFCA2D1170034   2013    CHEV
                2979       36998       1GCSGAFX6D1155778   2013    CHEV
                2980       36999       1GCSGAFX2D1156121   2013    CHEV
                2981       37000       1GCSGAFX3D1155849   2013    CHEV
                2982       37001       1GCSGAFX1D1156269   2013    CHEV
                2983       37002       1GCSGAFX5D1156551   2013    CHEV
                2984       37003       1GCSGAFX8D1156155   2013    CHEV
                2985       37005       1GCSGAFXXD1157128   2013    CHEV
                2986       37006       1GCWGFCA0D1161204   2013    CHEV
                2987       37008       1GCSGAFX6D1168465   2013    CHEV
                2988       37009       1GCSGAFX8D1169083   2013    CHEV
                2989       37012       1GCSGAFX0D1169059   2013    CHEV
                2990       37013       1GCSGAFX2D1173274   2013    CHEV
                2991       37014       1GCSGAFXXD1172549   2013    CHEV
                2992       37015       1GCSGAFX1D1172651   2013    CHEV
                2993       37016       1GCSGAFX4D1173874   2013    CHEV
                2994       37017       1GCSGAFX6D1173763   2013    CHEV
                2995       37019       1GCSGAFX2D1172450   2013    CHEV
                2996       37020       1GCSGAFX7D1173688   2013    CHEV
                2997       37021       1GCSGAFX0D1172396   2013    CHEV
                2998       37022       1GCWGFCA2D1180675   2013    CHEV
                2999       37023       1GCSGAFX2D1171881   2013    CHEV

                                     Page 64 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 108 of 1461




                3000       37024       1GCSGAFX3D1171162    2013   CHEV
                3001       37025       1GCSGAFX1D1172052    2013   CHEV
                3002       37026       1GCSGAFX0D1172088    2013   CHEV
                3003       37027       1GCSGAFX8D1171013    2013   CHEV
                3004       37028       1GCSGAFX3D1171646    2013   CHEV
                3005       37029       1GCWGFCAXD1171285    2013   CHEV
                3006       37030       1GCWGFCA2D1170549    2013   CHEV
                3007       47287        1GCSGAFX9E1165836   2014   CHEV
                3008       47288        1GCSGAFX2E1165757   2014   CHEV
                3009       47289        1GCSGAFX9E1165531   2014   CHEV
                3010       47291        1GCSGAFX4E1166909   2014   CHEV
                3011       47292        1GCSGAFX2E1165161   2014   CHEV
                3012       47293        1GCSGAFXXE1164758   2014   CHEV
                3013       47294       1FTNE1EWXEDA41276    2014   FORD
                3014       47295        1GCSGAFXXE1164520   2014   CHEV
                3015       47296        1GCSGAFX6E1164823   2014   CHEV
                3016       47297       1FTNE1EW1EDA41277    2014   FORD
                3017       47298        1GCSGAFX3E1164990   2014   CHEV
                3018       47300        1GCSGAFX0E1166793   2014   CHEV
                3019       47301        1GCSGAFX7E1167410   2014   CHEV
                3020       61060       1FTYE1YM0GKA91044    2016   FORD
                3021       61061       1FTYE1YM2GKA91031    2016   FORD
                3022       61062       1FTYE1YM4GKA91032    2016   FORD
                3023       61063       1FTYE1YM6GKA91033    2016   FORD
                3024       61185       1FTYE1YM5GKA91038    2016   FORD
                3025       61186       1FTYE1YM7GKA91039    2016   FORD
                3026       61187       1FTYE1YM3GKA91040    2016   FORD
                3027       61188       1FTYE1YM5GKA91041    2016   FORD
                3028       61189       1FTYE1YM7GKA91042    2016   FORD
                3029       61190       1FTYE1YM9GKA91043    2016   FORD
                3030       61707       1FTYE1YM5GKB19503    2016   FORD
                3031       61708       1FTYE1YM7GKB19504    2016   FORD
                3032       61709       1FTYE1YM9GKB19505    2016   FORD
                3033       61710       1FTYE1YM5GKB19484    2016   FORD
                3034       61712       1FTYE1YM9GKB19486    2016   FORD
                3035       06515       1GCZGFBA1A1141926    2010   CHEV
                3036       06527       1GCZGFBA1A1142364    2010   CHEV
                3037       06622       1GCZGFBA3A1143502    2010   CHEV
                3038       06686       1GCZGFBA9A1142824    2010   CHEV
                3039       21079        1GCSGAFX8C1150788   2012   CHEV
                3040       21081        1GCSGAFX4C1150027   2012   CHEV
                3041       21083        1GCSGAFX4C1150657   2012   CHEV
                3042       21356       1GCWGFCA0C1144031    2012   CHEV
                3043       21357       1GCWGFCA0C1143252    2012   CHEV
                3044       21358       1GCWGFCA3C1143262    2012   CHEV
                3045       21361       1GCWGFCA8C1144634    2012   CHEV
                3046       21366       1GCWGFCA0C1135846    2012   CHEV

                                     Page 65 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 109 of 1461




                3047       21370       1GCWGFCA2C1144189    2012   CHEV
                3048       21840        1GCSGAFX4C1136788   2012   CHEV
                3049       21841        1GCSGAFX5C1137318   2012   CHEV
                3050       21842        1GCSGAFX6C1137621   2012   CHEV
                3051       21843        1GCSGAFX9C1137144   2012   CHEV
                3052       21846        1GCSGAFX8C1139077   2012   CHEV
                3053       21848        1GCSGAFX7C1139071   2012   CHEV
                3054       21849        1GCSGAFXXC1138433   2012   CHEV
                3055       21851        1GCSGAFX7C1138938   2012   CHEV
                3056       21852        1GCSGAFX5C1139604   2012   CHEV
                3057       21854        1GCSGAFX3C1139357   2012   CHEV
                3058       21903        1GCSGAFXXC1133605   2012   CHEV
                3059       21910        1GCSGAFX2C1143805   2012   CHEV
                3060       21911        1GCSGAFX4C1144616   2012   CHEV
                3061       22547        1GCCSBF97C8141601   2012   CHEV
                3062       22712       1GCWGFCA1C1149707    2012   CHEV
                3063       23655        1GCSGAFX6C1171574   2012   CHEV
                3064       23656        1GCSGAFX0C1170887   2012   CHEV
                3065       23658        1GCSGAFXXC1169875   2012   CHEV
                3066       23659        1GCSGAFX1C1170901   2012   CHEV
                3067       23660        1GCSGAFX9C1171830   2012   CHEV
                3068       23662        1GCSGAFX5C1170545   2012   CHEV
                3069       23664        1GCSGAFX9C1169771   2012   CHEV
                3070       23665        1GCSGAFXXC1170475   2012   CHEV
                3071       23666        1GCSGAFX4C1169919   2012   CHEV
                3072       23668        1GCSGAFX0C1170047   2012   CHEV
                3073       23723        1GCSGAFX6C1183501   2012   CHEV
                3074       23728        1GCSGAFXXC1188412   2012   CHEV
                3075       36538       1GCWGFCA3D1169149    2013   CHEV
                3076       36539       1GCWGFCA6D1167704    2013   CHEV
                3077       36540       1GCWGFCA2D1167974    2013   CHEV
                3078       36541       1GCWGFCAXD1169522    2013   CHEV
                3079       36565       1GCWGFCA2D1161446    2013   CHEV
                3080       36587       1GCWGFCA2D1169417    2013   CHEV
                3081       36588       1GCWGFCA4D1168835    2013   CHEV
                3082       37103       1GCSGAFX2D1158791    2013   CHEV
                3083       37104       1GCSGAFX3D1158198    2013   CHEV
                3084       37105       1GCSGAFX2D1159729    2013   CHEV
                3085       37106       1GCSGAFX2D1157852    2013   CHEV
                3086       37107       1GCSGAFX2D1159410    2013   CHEV
                3087       37108       1GCSGAFX3D1159030    2013   CHEV
                3088       37110       1GCSGAFX2D1158175    2013   CHEV
                3089       37111       1GCSGAFX0D1158661    2013   CHEV
                3090       37112       1GCSGAFXXD1159879    2013   CHEV
                3091       37113       1GCSGAFX4D1158470    2013   CHEV
                3092       37114       1GCSGAFX3D1160520    2013   CHEV
                3093       37115       1GCSGAFX2D1158824    2013   CHEV

                                     Page 66 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 110 of 1461




                3094       37116       1GCWGFCAXD1157516    2013   CHEV
                3095       37117       1GCWGFCA3D1156000    2013   CHEV
                3096       37118       1GCWGFCA9D1157751    2013   CHEV
                3097       37119       1GCWGFCA7D1156436    2013   CHEV
                3098       37120       1GCWGFCAXD1157323    2013   CHEV
                3099       37121       1GCWGFCA1D1156805    2013   CHEV
                3100       37123       1GCWGFCA4D1157785    2013   CHEV
                3101       46000        1GCSGAFX8E1169800   2014   CHEV
                3102       46001        1GCSGAFX3E1168974   2014   CHEV
                3103       46002        1GCSGAFX8E1168470   2014   CHEV
                3104       46003        1GCSGAFX2E1167606   2014   CHEV
                3105       46004        1GCSGAFX1E1171193   2014   CHEV
                3106       46005        1GCSGAFX2E1168805   2014   CHEV
                3107       46006        1GCSGAFX1E1167600   2014   CHEV
                3108       46007        1GCSGAFX0E1168771   2014   CHEV
                3109       46009        1GCSGAFX9E1169272   2014   CHEV
                3110       46010        1GCSGAFX2E1170859   2014   CHEV
                3111       46011        1GCSGAFX2E1169081   2014   CHEV
                3112       46012        1GCSGAFX9E1169322   2014   CHEV
                3113       46013        1GCSGAFX1E1167757   2014   CHEV
                3114       46014        1GCSGAFX4E1168868   2014   CHEV
                3115       46015        1GCSGAFX3E1167937   2014   CHEV
                3116       46017       1FTNE1EW0EDA41268    2014   FORD
                3117       46018       1FTNE1EW2EDA41269    2014   FORD
                3118       46019       1FTNE1EW9EDA41270    2014   FORD
                3119       46408        1GCSGAFX5E1160102   2014   CHEV
                3120       46410        1GCSGAFX2E1160851   2014   CHEV
                3121       46412        1GCSGAFX7E1160750   2014   CHEV
                3122       61064       1FTYE1YM5GKB13068    2016   FORD
                3123       61191       1FTYE1YM8GKB08723    2016   FORD
                3124       61192       1FTYE1YMXGKB08724    2016   FORD
                3125       61193       1FTYE1YM1GKB08725    2016   FORD
                3126       61194       1FTYE1YM3GKB08726    2016   FORD
                3127       61195       1FTYE1YM5GKB08727    2016   FORD
                3128       61196       1FTYE1YM7GKB08728    2016   FORD
                3129       61197       1FTYE1YM9GKB08729    2016   FORD
                3130       61198       1FTYE1YM5GKB08730    2016   FORD
                3131       61199       1FTYE1YM7GKB08731    2016   FORD
                3132       61200       1FTYE1YM9GKB08732    2016   FORD
                3133       61811       1FTYE1YM7GKB08714    2016   FORD
                3134       61812       1FTYE1YM4GKB11716    2016   FORD
                3135       61813       1FTYE1YM9GKB08715    2016   FORD
                3136       61814       1FTYE1YM0GKB08716    2016   FORD
                3137       61815       1FTYE1YM2GKB08717    2016   FORD
                3138       61816       1FTYE1YM4GKB08718    2016   FORD
                3139       61817       1FTYE1YM6GKB08719    2016   FORD
                3140       61818       1FTYE1YM2GKB08720    2016   FORD

                                     Page 67 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 111 of 1461




                3141       61819       1FTYE1YM4GKB08721    2016   FORD
                3142       61820       1FTYE1YM6GKB08722    2016   FORD
                3143       06054       1GCZGFBA1A1147273    2010   CHEV
                3144       06070       1GCZGFBA4A1147512    2010   CHEV
                3145       06121       1GCZGFBA1A1144146    2010   CHEV
                3146       06124       1GCZGFBA3A1144990    2010   CHEV
                3147       06125       1GCZGFBA5A1144022    2010   CHEV
                3148       21396       1GCWGFCA9C1143234    2012   CHEV
                3149       21397       1GCWGFCA0C1144661    2012   CHEV
                3150       21398       1GCWGFCA6C1142672    2012   CHEV
                3151       21399       1GCWGFCA2C1144015    2012   CHEV
                3152       21400       1GCWGFCA4C1144081    2012   CHEV
                3153       21401       1GCWGFCA6C1142753    2012   CHEV
                3154       21402       1GCWGFCA3C1144167    2012   CHEV
                3155       21608       1GCSGAFX0C1141468    2012   CHEV
                3156       21610       1GCSGAFX5C1140817    2012   CHEV
                3157       21623       1GCSGAFX9C1141386    2012   CHEV
                3158       21654       1GCSGAFX5C1156001    2012   CHEV
                3159       21926       1GCSGAFX7C1139989    2012   CHEV
                3160       22143       1GCSGAFX1C1143780    2012   CHEV
                3161       22144       1GCSGAFX5C1142986    2012   CHEV
                3162       22145       1GCSGAFX8C1143145    2012   CHEV
                3163       22147       1GCSGAFX7C1142584    2012   CHEV
                3164       22148       1GCSGAFX8C1144196    2012   CHEV
                3165       22149       1GCSGAFXXC1144393    2012   CHEV
                3166       22150       1GCSGAFX1C1143620    2012   CHEV
                3167       22153       1GCSGAFX0C1144144    2012   CHEV
                3168       22154       1GCSGAFX8C1142710    2012   CHEV
                3169       22157       1GCSGAFX7C1143878    2012   CHEV
                3170       22162       1GCSGAFX2C1143402    2012   CHEV
                3171       22181       1GCSGAFXXC1144572    2012   CHEV
                3172       22189       1GCSGAFX4C1143580    2012   CHEV
                3173       22195       1GCSGAFX8C1140066    2012   CHEV
                3174       22196       1GCSGAFX9C1142568    2012   CHEV
                3175       22197       1GCSGAFX7C1140205    2012   CHEV
                3176       22199       1GCSGAFX5C1140588    2012   CHEV
                3177       22200       1GCSGAFX8C1140407    2012   CHEV
                3178       22201       1GCSGAFX4C1142073    2012   CHEV
                3179       22203       1GCSGAFX6C1140003    2012   CHEV
                3180       22204       1GCSGAFXXC1140506    2012   CHEV
                3181       22205       1GCSGAFX3C1141190    2012   CHEV
                3182       22206       1GCSGAFX4C1141165    2012   CHEV
                3183       22208       1GCSGAFX5C1142521    2012   CHEV
                3184       22209       1GCSGAFX7C1140642    2012   CHEV
                3185       22595        1GCCSBF94C8142429   2012   CHEV
                3186       22598        1GCCSBF94C8141832   2012   CHEV
                3187       22599        1GCCSBF9XC8142189   2012   CHEV

                                     Page 68 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 112 of 1461




                3188       22600        1GCCSBF98C8142496   2012   CHEV
                3189       23043       1GCWGFCAXC1192815    2012   CHEV
                3190       23044       1GCWGFCA9C1193146    2012   CHEV
                3191       23045       1GCWGFCA7C1193839    2012   CHEV
                3192       23077       1GCWGFCA6C1194707    2012   CHEV
                3193       23078       1GCWGFCA8C1193509    2012   CHEV
                3194       23345       1GCSGAFX9C1173528    2012   CHEV
                3195       23346       1GCSGAFX8C1173651    2012   CHEV
                3196       23349       1GCSGAFX9C1174145    2012   CHEV
                3197       23449       1GCSGAFX4C1173372    2012   CHEV
                3198       23450       1GCSGAFX0C1173966    2012   CHEV
                3199       23452       1GCSGAFX5C1174031    2012   CHEV
                3200       23453       1GCSGAFX6C1175141    2012   CHEV
                3201       23455       1GCSGAFX4C1172979    2012   CHEV
                3202       23456       1GCSGAFX5C1172151    2012   CHEV
                3203       23457       1GCSGAFX5C1174367    2012   CHEV
                3204       23458       1GCSGAFX9C1174002    2012   CHEV
                3205       23459       1GCSGAFX2C1173502    2012   CHEV
                3206       23624       1GCSGAFX3C1176098    2012   CHEV
                3207       23650       1GCSGAFX6C1176807    2012   CHEV
                3208       23651       1GCSGAFX6C1175608    2012   CHEV
                3209       23819       1GCSGAFX1C1188279    2012   CHEV
                3210       23820       1GCSGAFX1C1185737    2012   CHEV
                3211       23821       1GCSGAFX6C1188259    2012   CHEV
                3212       23822       1GCSGAFX4C1186929    2012   CHEV
                3213       23823       1GCSGAFX0C1185714    2012   CHEV
                3214       23824       1GCSGAFX3C1188204    2012   CHEV
                3215       23825       1GCSGAFXXC1186613    2012   CHEV
                3216       23826       1GCSGAFX8C1186528    2012   CHEV
                3217       23828       1GCSGAFX5C1186308    2012   CHEV
                3218       23829       1GCSGAFX3C1188476    2012   CHEV
                3219       23830       1GCSGAFX0C1186538    2012   CHEV
                3220       23833       1GCSGAFX1C1185804    2012   CHEV
                3221       23835       1GCSGAFX7C1186360    2012   CHEV
                3222       23836       1GCSGAFX2C1186329    2012   CHEV
                3223       23848       1GCSGAFX5C1187135    2012   CHEV
                3224       36240       1GCSGAFX0D1173029    2013   CHEV
                3225       36241       1GCSGAFX9D1173661    2013   CHEV
                3226       36242       1GCSGAFX6D1174234    2013   CHEV
                3227       36243       1GCSGAFX2D1174196    2013   CHEV
                3228       36245       1GCSGAFX3D1173896    2013   CHEV
                3229       36247       1GCSGAFX1D1172620    2013   CHEV
                3230       36248       1GCSGAFX1D1173539    2013   CHEV
                3231       36250       1GCSGAFX5D1174323    2013   CHEV
                3232       36251       1GCSGAFX3D1172795    2013   CHEV
                3233       36252       1GCSGAFX8D1173666    2013   CHEV
                3234       36253       1GCSGAFX2D1173193    2013   CHEV

                                     Page 69 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 113 of 1461




                3235       36255       1GCSGAFX1D1173069   2013    CHEV
                3236       36257       1GCSGAFX3D1173803   2013    CHEV
                3237       36258       1GCSGAFX5D1173625   2013    CHEV
                3238       36259       1GCSGAFX0D1173161   2013    CHEV
                3239       36260       1GCSGAFX2D1174280   2013    CHEV
                3240       36261       1GCSGAFXXD1173345   2013    CHEV
                3241       36262       1GCSGAFX8D1172761   2013    CHEV
                3242       36265       1GCSGAFX7D1173237   2013    CHEV
                3243       36268       1GCWGFCA8D1167445   2013    CHEV
                3244       36269       1GCWGFCA4D1167183   2013    CHEV
                3245       36270       1GCWGFCAXD1167334   2013    CHEV
                3246       36272       1GCWGFCA4D1166857   2013    CHEV
                3247       36274       1GCWGFCA0D1166919   2013    CHEV
                3248       36457       1GCSGAFX0D1176061   2013    CHEV
                3249       36459       1GCSGAFX8D1175305   2013    CHEV
                3250       36467       1GCSGAFX6D1174718   2013    CHEV
                3251       36478       1GCSGAFX6D1176145   2013    CHEV
                3252       36485       1GCSGAFX7D1175439   2013    CHEV
                3253       36537       1GCSGAFX5D1179442   2013    CHEV
                3254       37031       1GCSGAFX4D1147016   2013    CHEV
                3255       37032       1GCSGAFX0D1147434   2013    CHEV
                3256       37033       1GCSGAFX5D1147512   2013    CHEV
                3257       37034       1GCSGAFXXD1147909   2013    CHEV
                3258       37035       1GCSGAFX7D1147155   2013    CHEV
                3259       37036       1GCSGAFX1D1147054   2013    CHEV
                3260       37037       1GCSGAFX4D1149140   2013    CHEV
                3261       37038       1GCSGAFX4D1147999   2013    CHEV
                3262       37039       1GCSGAFX0D1146901   2013    CHEV
                3263       37040       1GCSGAFX5D1148952   2013    CHEV
                3264       37041       1GCSGAFX1D1148334   2013    CHEV
                3265       37042       1GCSGAFX4D1148182   2013    CHEV
                3266       37043       1GCSGAFX5D1148580   2013    CHEV
                3267       37044       1GCSGAFX8D1147228   2013    CHEV
                3268       37046       1GCSGAFXXD1148803   2013    CHEV
                3269       37047       1GCSGAFX4D1148490   2013    CHEV
                3270       37048       1GCSGAFX2D1148052   2013    CHEV
                3271       37049       1GCSGAFX5D1147462   2013    CHEV
                3272       37050       1GCSGAFX8D1147097   2013    CHEV
                3273       37051       1GCSGAFX8D1148640   2013    CHEV
                3274       37053       1GCSGAFX2D1148701   2013    CHEV
                3275       37054       1GCSGAFX4D1147887   2013    CHEV
                3276       37056       1GCSGAFX0D1147627   2013    CHEV
                3277       37057       1GCSGAFX9D1148730   2013    CHEV
                3278       37058       1GCSGAFX4D1148568   2013    CHEV
                3279       37059       1GCWGFCA4D1162727   2013    CHEV
                3280       37060       1GCWGFCA2D1160961   2013    CHEV
                3281       37061       1GCWGFCA1D1160658   2013    CHEV

                                     Page 70 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 114 of 1461




                3282       37062       1GCWGFCA5D1160582    2013   CHEV
                3283       37063       1GCWGFCA7D1161667    2013   CHEV
                3284       37267       1GCSGAFX9D1178018    2013   CHEV
                3285       46746        1GCSGAFX9E1156800   2014   CHEV
                3286       46747        1GCSGAFX2E1158047   2014   CHEV
                3287       46749        1GCSGAFX5E1157863   2014   CHEV
                3288       46751        1GCSGAFX6E1156382   2014   CHEV
                3289       46753        1GCSGAFX4E1156560   2014   CHEV
                3290       46754        1GCSGAFX1E1158427   2014   CHEV
                3291       46755        1GCSGAFX3E1158025   2014   CHEV
                3292       46756        1GCSGAFX6E1157578   2014   CHEV
                3293       46758        1GCSGAFX2E1156640   2014   CHEV
                3294       46759        1GCSGAFX3E1157702   2014   CHEV
                3295       46760        1GCSGAFX5E1157202   2014   CHEV
                3296       46761        1GCSGAFXXE1156336   2014   CHEV
                3297       46762        1GCSGAFX1E1157150   2014   CHEV
                3298       46763        1GCSGAFXXE1157583   2014   CHEV
                3299       46764        1GCSGAFX1E1157245   2014   CHEV
                3300       46766        1GCSGAFX3E1158431   2014   CHEV
                3301       46767        1GCSGAFX5E1157135   2014   CHEV
                3302       46768        1GCSGAFX8E1157341   2014   CHEV
                3303       46773        1GCSGAFX9E1156991   2014   CHEV
                3304       46775        1GCSGAFX9E1156862   2014   CHEV
                3305       46778        1GCSGAFX1E1156712   2014   CHEV
                3306       46779        1GCSGAFX4E1158101   2014   CHEV
                3307       46782       1FTNE1EW1EDA44454    2014   FORD
                3308       46783       1FTNE1EW3EDA44455    2014   FORD
                3309       46786        1GCSGAFX9E1153430   2014   CHEV
                3310       46796        1GCSGAFX3E1153391   2014   CHEV
                3311       46797        1GCSGAFX7E1153202   2014   CHEV
                3312       46799        1GCSGAFX1E1154409   2014   CHEV
                3313       46808        1GCSGAFX1E1153728   2014   CHEV
                3314       46810       1FTNE1EW9EDA44458    2014   FORD
                3315       46825       1FTNE1EW9EDA44461    2014   FORD
                3316       46955        1GCSGAFX6E1155961   2014   CHEV
                3317       46956        1GCSGAFX7E1155967   2014   CHEV
                3318       46957        1GCSGAFX2E1155794   2014   CHEV
                3319       46958        1GCSGAFX1E1155852   2014   CHEV
                3320       46959        1GCSGAFX0E1154711   2014   CHEV
                3321       46960        1GCSGAFX4E1156140   2014   CHEV
                3322       46961        1GCSGAFX7E1154639   2014   CHEV
                3323       46962        1GCSGAFX8E1155346   2014   CHEV
                3324       46963        1GCSGAFX2E1156170   2014   CHEV
                3325       46964        1GCSGAFX6E1155118   2014   CHEV
                3326       46965        1GCSGAFX4E1156252   2014   CHEV
                3327       46966        1GCSGAFX2E1155195   2014   CHEV
                3328       46967        1GCSGAFX1E1154653   2014   CHEV

                                     Page 71 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 115 of 1461




                3329       46968       1GCSGAFX4E1155294   2014    CHEV
                3330       46969       1GCSGAFX5E1156227   2014    CHEV
                3331       46970       1GCSGAFX4E1154842   2014    CHEV
                3332       46971       1GCSGAFX3E1155769   2014    CHEV
                3333       46972       1GCSGAFX5E1159693   2014    CHEV
                3334       46973       1GCSGAFX7E1158660   2014    CHEV
                3335       46974       1GCSGAFX6E1161405   2014    CHEV
                3336       46975       1GCSGAFXXE1160127   2014    CHEV
                3337       46976       1GCSGAFX6E1160223   2014    CHEV
                3338       46977       1GCSGAFX3E1160809   2014    CHEV
                3339       46978       1GCSGAFX2E1160283   2014    CHEV
                3340       46979       1GCSGAFX3E1159353   2014    CHEV
                3341       46980       1GCSGAFX6E1160061   2014    CHEV
                3342       46981       1GCSGAFX0E1160945   2014    CHEV
                3343       46982       1GCSGAFX3E1160972   2014    CHEV
                3344       46983       1GCSGAFX0E1159469   2014    CHEV
                3345       46984       1GCSGAFX9E1160734   2014    CHEV
                3346       46985       1GCSGAFX3E1161720   2014    CHEV
                3347       46986       1GCSGAFX5E1161783   2014    CHEV
                3348       46987       1GCSGAFX9E1159048   2014    CHEV
                3349       46988       1GCSGAFX2E1159103   2014    CHEV
                3350       46989       1GCSGAFX7E1158934   2014    CHEV
                3351       46990       1FTNE1EW3EDA41216   2014    FORD
                3352       46991       1FTNE1EW5EDA41217   2014    FORD
                3353       47171       1GCSGAFX4E1153044   2014    CHEV
                3354       61094       1FTYE1YM7GKA91008   2016    FORD
                3355       61536       1FTYE1YM4GKB19217   2016    FORD
                3356       61537       1FTYE1YM6GKB19218   2016    FORD
                3357       61539       1FTYE1YM4GKB19220   2016    FORD
                3358       61544       1FTYE1YM3GKB19225   2016    FORD
                3359       61594       1FTYE1YM8GKB19284   2016    FORD
                3360       71007       1FTYE1YMXHKA77167   2017    FORD
                3361       06593       1GCZGFBA2A1141997   2010    CHEV
                3362       06594       1GCZGFBA2A1142759   2010    CHEV
                3363       06595       1GCZGFBA9A1141608   2010    CHEV
                3364       06596       1GCZGFBA9A1143729   2010    CHEV
                3365       06597       1GCZGFBAXA1141990   2010    CHEV
                3366       06598       1GCZGFBA9A1142953   2010    CHEV
                3367       06599       1GCZGFBA7A1143552   2010    CHEV
                3368       06600       1GCZGFBA1A1143384   2010    CHEV
                3369       06601       1GCZGFBAXA1141133   2010    CHEV
                3370       06604       1GCZGFBA4A1143492   2010    CHEV
                3371       06605       1GCZGFBA2A1141319   2010    CHEV
                3372       06606       1GCZGFBA2A1141532   2010    CHEV
                3373       06608       1GCZGFBA4A1142455   2010    CHEV
                3374       06609       1GCZGFBA4A1141421   2010    CHEV
                3375       06610       1GCZGFBA7A1141462   2010    CHEV

                                     Page 72 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 116 of 1461




                3376       06611       1GCZGFBAXA1143724   2010    CHEV
                3377       06612       1GCZGFBA1A1143188   2010    CHEV
                3378       06613       1GCZGFBA1A1143014   2010    CHEV
                3379       06614       1GCZGFBA5A1141654   2010    CHEV
                3380       06615       1GCZGFBA4A1141273   2010    CHEV
                3381       06616       1GCZGFBAXA1142864   2010    CHEV
                3382       21000       1GCSGAFX3C1134739   2012    CHEV
                3383       21001       1GCSGAFX3C1134420   2012    CHEV
                3384       21002       1GCSGAFX3C1134269   2012    CHEV
                3385       21003       1GCSGAFX2C1134909   2012    CHEV
                3386       21004       1GCSGAFX0C1134763   2012    CHEV
                3387       21005       1GCSGAFX2C1135039   2012    CHEV
                3388       21007       1GCSGAFX1C1133993   2012    CHEV
                3389       21009       1GCSGAFX0C1134746   2012    CHEV
                3390       21010       1GCSGAFXXC1134835   2012    CHEV
                3391       21011       1GCSGAFX2C1134523   2012    CHEV
                3392       21012       1GCSGAFX2C1134876   2012    CHEV
                3393       21013       1GCSGAFXXC1135399   2012    CHEV
                3394       21016       1GCSGAFX5C1133785   2012    CHEV
                3395       21017       1GCSGAFX5C1134614   2012    CHEV
                3396       21099       1GCSGAFX1C1133816   2012    CHEV
                3397       21496       1GCSGAFX2C1134991   2012    CHEV
                3398       21497       1GCSGAFX1C1133766   2012    CHEV
                3399       21498       1GCSGAFX7C1133920   2012    CHEV
                3400       21499       1GCSGAFX1C1135274   2012    CHEV
                3401       21500       1GCSGAFX0C1134116   2012    CHEV
                3402       21502       1GCSGAFX6C1134976   2012    CHEV
                3403       21503       1GCSGAFX5C1134337   2012    CHEV
                3404       21504       1GCSGAFX5C1134063   2012    CHEV
                3405       21506       1GCSGAFX2C1133615   2012    CHEV
                3406       21508       1GCSGAFX4C1133664   2012    CHEV
                3407       21510       1GCSGAFX4C1135110   2012    CHEV
                3408       21511       1GCSGAFX3C1135115   2012    CHEV
                3409       21512       1GCSGAFX5C1134676   2012    CHEV
                3410       21513       1GCSGAFXXC1134320   2012    CHEV
                3411       21514       1GCSGAFX1C1133671   2012    CHEV
                3412       21515       1GCSGAFX7C1135344   2012    CHEV
                3413       21516       1GCSGAFXXC1134172   2012    CHEV
                3414       21517       1GCSGAFX9C1133854   2012    CHEV
                3415       21518       1GCSGAFX6C1134699   2012    CHEV
                3416       21519       1GCSGAFX1C1135324   2012    CHEV
                3417       21520       1GCSGAFX3C1133803   2012    CHEV
                3418       21521       1GCSGAFX6C1134475   2012    CHEV
                3419       21522       1GCSGAFX9C1137368   2012    CHEV
                3420       21523       1GCSGAFX0C1136867   2012    CHEV
                3421       21524       1GCSGAFX8C1137149   2012    CHEV
                3422       21525       1GCSGAFXXC1137024   2012    CHEV

                                     Page 73 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 117 of 1461




                3423       21583       1GCSGAFX2C1138734    2012   CHEV
                3424       22447        1GCCSBF91C8130304   2012   CHEV
                3425       22448        1GCCSBF97C8130744   2012   CHEV
                3426       22449        1GCCSBF98C8130770   2012   CHEV
                3427       22451        1GCCSBF9XC8130723   2012   CHEV
                3428       22452        1GCCSBF93C8131132   2012   CHEV
                3429       22453        1GCCSBF93C8130935   2012   CHEV
                3430       22454        1GCCSBF99C8130146   2012   CHEV
                3431       22455        1GCCSBF98C8132714   2012   CHEV
                3432       22457        1GCCSBF9XC8130978   2012   CHEV
                3433       22458        1GCCSBF91C8130254   2012   CHEV
                3434       22459        1GCCSBF91C8130691   2012   CHEV
                3435       23019       1GCWGFCAXC1194127    2012   CHEV
                3436       23020       1GCWGFCA3C1193871    2012   CHEV
                3437       23021       1GCWGFCA6C1192648    2012   CHEV
                3438       23022       1GCWGFCA0C1194038    2012   CHEV
                3439       23023       1GCWGFCA4C1192342    2012   CHEV
                3440       23024       1GCWGFCA0C1194265    2012   CHEV
                3441       23025       1GCWGFCA4C1192986    2012   CHEV
                3442       23027       1GCWGFCA0C1193617    2012   CHEV
                3443       23028       1GCWGFCA8C1194160    2012   CHEV
                3444       23029       1GCWGFCA4C1192633    2012   CHEV
                3445       23241       1GCSGAFX9C1171133    2012   CHEV
                3446       23242       1GCSGAFX5C1170173    2012   CHEV
                3447       23245       1GCSGAFX1C1168632    2012   CHEV
                3448       23246       1GCSGAFX7C1169557    2012   CHEV
                3449       23247       1GCSGAFX3C1166798    2012   CHEV
                3450       23248       1GCSGAFX2C1167859    2012   CHEV
                3451       23249       1GCSGAFX9C1166658    2012   CHEV
                3452       23252       1GCSGAFX7C1169073    2012   CHEV
                3453       23254       1GCSGAFX2C1168333    2012   CHEV
                3454       23255       1GCSGAFXXC1168600    2012   CHEV
                3455       23256       1GCSGAFX8C1167283    2012   CHEV
                3456       23258       1GCSGAFX1C1169103    2012   CHEV
                3457       23259       1GCSGAFX1C1168579    2012   CHEV
                3458       23261       1GCSGAFXXC1169021    2012   CHEV
                3459       23262       1GCSGAFXXC1166619    2012   CHEV
                3460       23263       1GCSGAFX9C1167261    2012   CHEV
                3461       23264       1GCSGAFX1C1169053    2012   CHEV
                3462       23265       1GCSGAFX2C1167246    2012   CHEV
                3463       23266       1GCSGAFX2C1169532    2012   CHEV
                3464       23267       1GCSGAFX5C1168794    2012   CHEV
                3465       23268       1GCSGAFX4C1168186    2012   CHEV
                3466       23269       1GCSGAFX5C1168553    2012   CHEV
                3467       23270       1GCSGAFX9C1169401    2012   CHEV
                3468       23271       1GCSGAFX8C1168479    2012   CHEV
                3469       23272       1GCSGAFX2C1167067    2012   CHEV

                                     Page 74 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 118 of 1461




                3470       23276        1GCSGAFX3C1167661   2012   CHEV
                3471       23277        1GCSGAFXXC1168788   2012   CHEV
                3472       23278        1GCSGAFX0C1167200   2012   CHEV
                3473       23893        1GCSGAFXXC1190421   2012   CHEV
                3474       24059        1GCSGAFX3C1187148   2012   CHEV
                3475       36113       1GCWGFCA1D1145643    2013   CHEV
                3476       36114       1GCWGFCA6D1145640    2013   CHEV
                3477       36116       1GCWGFCA7D1146747    2013   CHEV
                3478       36117       1GCWGFCA1D1147585    2013   CHEV
                3479       36118       1GCWGFCA3D1147507    2013   CHEV
                3480       36119       1GCWGFCAXD1148539    2013   CHEV
                3481       36120       1GCWGFCA3D1146695    2013   CHEV
                3482       36121       1GCWGFCA1D1147957    2013   CHEV
                3483       36122       1GCWGFCA8D1147082    2013   CHEV
                3484       36123       1GCWGFCA1D1147683    2013   CHEV
                3485       36124       1GCWGFCA9D1147947    2013   CHEV
                3486       36125       1GCWGFCA3D1148463    2013   CHEV
                3487       36126       1GCWGFCA7D1149101    2013   CHEV
                3488       36128       1GCWGFCA0D1148047    2013   CHEV
                3489       36129       1GCWGFCA0D1156875    2013   CHEV
                3490       36130       1GCWGFCA6D1157187    2013   CHEV
                3491       36131       1GCWGFCA7D1157652    2013   CHEV
                3492       36132       1GCWGFCA0D1157007    2013   CHEV
                3493       46020        1GCSGAFX5E1169317   2014   CHEV
                3494       46021        1GCSGAFX2E1169534   2014   CHEV
                3495       46023        1GCSGAFX2E1171154   2014   CHEV
                3496       46024        1GCSGAFX2E1168545   2014   CHEV
                3497       46025       1FTNE1EW5EDA41265    2014   FORD
                3498       46026       1FTNE1EW7EDA41266    2014   FORD
                3499       46027       1FTNE1EW9EDA37901    2014   FORD
                3500       46028       1FTNE1EW3EDA60638    2014   FORD
                3501       46029       1FTNE1EW3EDA41183    2014   FORD
                3502       46030       1FTNE1EW5EDA41184    2014   FORD
                3503       46031       1FTNE1EW7EDA41185    2014   FORD
                3504       46034        1GCSGAFX2E1156766   2014   CHEV
                3505       46035        1GCSGAFX0E1156507   2014   CHEV
                3506       46036        1GCSGAFX1E1158203   2014   CHEV
                3507       46037        1GCSGAFX5E1156907   2014   CHEV
                3508       46038        1GCSGAFX5E1156955   2014   CHEV
                3509       46039        1GCSGAFX2E1157187   2014   CHEV
                3510       46040        1GCSGAFX3E1156890   2014   CHEV
                3511       46041        1GCSGAFX6E1157662   2014   CHEV
                3512       46042        1GCSGAFX2E1157559   2014   CHEV
                3513       46044        1GCSGAFX9E1157672   2014   CHEV
                3514       46045        1GCSGAFX7E1156908   2014   CHEV
                3515       46046        1GCSGAFX7E1157010   2014   CHEV
                3516       46047        1GCSGAFX1E1157455   2014   CHEV

                                     Page 75 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 119 of 1461




                3517       46048       1GCSGAFX5E1156938   2014    CHEV
                3518       46049       1GCSGAFX1E1156399   2014    CHEV
                3519       46050       1GCSGAFXXE1156871   2014    CHEV
                3520       46051       1GCSGAFXXE1158121   2014    CHEV
                3521       46052       1GCSGAFX8E1156531   2014    CHEV
                3522       46053       1GCSGAFXXE1157325   2014    CHEV
                3523       46054       1GCSGAFX5E1158091   2014    CHEV
                3524       46055       1GCSGAFX0E1158032   2014    CHEV
                3525       46056       1GCSGAFX3E1156453   2014    CHEV
                3526       46057       1GCSGAFX6E1153238   2014    CHEV
                3527       46058       1GCSGAFX1E1154460   2014    CHEV
                3528       46059       1GCSGAFX4E1153576   2014    CHEV
                3529       46060       1GCSGAFXXE1154361   2014    CHEV
                3530       46062       1GCSGAFX2E1154046   2014    CHEV
                3531       46063       1GCSGAFX7E1153328   2014    CHEV
                3532       46064       1FTNE1EW3EDA60641   2014    FORD
                3533       46085       1GCSGAFX6E1166975   2014    CHEV
                3534       61330       1FTYE1YM1GKA86547   2016    FORD
                3535       61331       1FTYE1YM0GKA91058   2016    FORD
                3536       61332       1FTYE1YM2GKA91059   2016    FORD
                3537       61333       1FTYE1YM9GKA91060   2016    FORD
                3538       61334       1FTYE1YM0GKA91061   2016    FORD
                3539       61335       1FTYE1YM2GKA91062   2016    FORD
                3540       61336       1FTYE1YM4GKA91063   2016    FORD
                3541       61337       1FTYE1YM6GKA91064   2016    FORD
                3542       61338       1FTYE1YM8GKA91065   2016    FORD
                3543       61339       1FTYE1YMXGKA91066   2016    FORD
                3544       61340       1FTYE1YM1GKA91067   2016    FORD
                3545       61341       1FTYE1YM3GKA91068   2016    FORD
                3546       61342       1FTYE1YM5GKA91069   2016    FORD
                3547       61343       1FTYE1YM1GKA91070   2016    FORD
                3548       61344       1FTYE1YM3GKA91071   2016    FORD
                3549       61345       1FTYE1YM5GKA91072   2016    FORD
                3550       61346       1FTYE1YM7GKA91073   2016    FORD
                3551       61347       1FTYE1YM9GKA91074   2016    FORD
                3552       61348       1FTYE1YM0GKA91075   2016    FORD
                3553       61349       1FTYE1YM2GKA91076   2016    FORD
                3554       61350       1FTYE1YM4GKA91077   2016    FORD
                3555       61351       1FTYE1YM6GKA91078   2016    FORD
                3556       61352       1FTYE1YM4GKA91080   2016    FORD
                3557       61453       1FTYE1YM8GKA91079   2016    FORD
                3558       61799       1FTYE1YM8GKB08754   2016    FORD
                3559       61801       1FTYE1YM1GKB08756   2016    FORD
                3560       61802       1FTYE1YM3GKB08757   2016    FORD
                3561       61803       1FTYE1YM5GKB08758   2016    FORD
                3562       61804       1FTYE1YM7GKB08759   2016    FORD
                3563       71000       1FTYE1YM2HKA77244   2017    FORD

                                     Page 76 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 120 of 1461




                3564       71001       1FTYE1YM4HKA77245   2017    FORD
                3565       06192       1GCZGFBA2A1142602   2010    CHEV
                3566       06253       1GCZGFBA2A1141840   2010    CHEV
                3567       06254       1GCZGFBA2A1142793   2010    CHEV
                3568       06255       1GCZGFBAXA1143772   2010    CHEV
                3569       06256       1GCZGFBA0A1143103   2010    CHEV
                3570       06257       1GCZGFBA0A1142162   2010    CHEV
                3571       06310       1GCZGFBA0A1143229   2010    CHEV
                3572       06313       1GCZGFBA9A1142323   2010    CHEV
                3573       06314       1GCZGFBA6A1143090   2010    CHEV
                3574       06316       1GCZGFBA7A1143843   2010    CHEV
                3575       06318       1GCZGFBA3A1142897   2010    CHEV
                3576       21625       1GCSGAFX4C1140100   2012    CHEV
                3577       21626       1GCSGAFX9C1140917   2012    CHEV
                3578       21630       1GCSGAFX5C1141983   2012    CHEV
                3579       21637       1GCSGAFX1C1139695   2012    CHEV
                3580       21638       1GCSGAFX8C1139659   2012    CHEV
                3581       21639       1GCSGAFX1C1138238   2012    CHEV
                3582       21641       1GCSGAFX1C1138160   2012    CHEV
                3583       21642       1GCSGAFX2C1139026   2012    CHEV
                3584       21643       1GCSGAFX2C1139172   2012    CHEV
                3585       21645       1GCSGAFX5C1141482   2012    CHEV
                3586       21646       1GCSGAFX1C1140734   2012    CHEV
                3587       21647       1GCSGAFX3C1140184   2012    CHEV
                3588       21649       1GCSGAFXXC1137928   2012    CHEV
                3589       21650       1GCSGAFX8C1156896   2012    CHEV
                3590       21681       1GCSGAFX1C1144525   2012    CHEV
                3591       21682       1GCSGAFX7C1143315   2012    CHEV
                3592       21683       1GCSGAFX9C1144255   2012    CHEV
                3593       21685       1GCSGAFX5C1142731   2012    CHEV
                3594       21686       1GCSGAFX2C1144226   2012    CHEV
                3595       21689       1GCSGAFX1C1143715   2012    CHEV
                3596       21690       1GCSGAFX2C1143495   2012    CHEV
                3597       21691       1GCSGAFX2C1144520   2012    CHEV
                3598       21693       1GCSGAFX3C1144316   2012    CHEV
                3599       21697       1GCSGAFX7C1144125   2012    CHEV
                3600       21700       1GCSGAFX3C1143991   2012    CHEV
                3601       21701       1GCSGAFX6C1142849   2012    CHEV
                3602       21702       1GCSGAFX6C1144066   2012    CHEV
                3603       21703       1GCSGAFX5C1142826   2012    CHEV
                3604       21715       1GCSGAFX7C1144545   2012    CHEV
                3605       21717       1GCSGAFX4C1144373   2012    CHEV
                3606       23046       1GCWGFCA0C1189843   2012    CHEV
                3607       23049       1GCWGFCA6C1190818   2012    CHEV
                3608       23052       1GCWGFCA9C1190036   2012    CHEV
                3609       23074       1GCWGFCA9C1193518   2012    CHEV
                3610       23332       1GCSGAFX7C1170496   2012    CHEV

                                     Page 77 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 121 of 1461




                3611       23460       1GCSGAFX8C1178459   2012    CHEV
                3612       23462       1GCSGAFXXC1178155   2012    CHEV
                3613       23463       1GCSGAFX3C1179048   2012    CHEV
                3614       23465       1GCSGAFX8C1178915   2012    CHEV
                3615       23466       1GCSGAFX7C1179165   2012    CHEV
                3616       23467       1GCSGAFX7C1179778   2012    CHEV
                3617       23468       1GCSGAFX8C1179238   2012    CHEV
                3618       23469       1GCSGAFXXC1178138   2012    CHEV
                3619       23472       1GCSGAFX6C1179657   2012    CHEV
                3620       23473       1GCSGAFX5C1178435   2012    CHEV
                3621       23474       1GCSGAFX1C1178531   2012    CHEV
                3622       23475       1GCSGAFX3C1179650   2012    CHEV
                3623       23477       1GCSGAFX5C1179441   2012    CHEV
                3624       23478       1GCSGAFX0C1179735   2012    CHEV
                3625       23481       1GCSGAFX5C1178628   2012    CHEV
                3626       23482       1GCSGAFX4C1178278   2012    CHEV
                3627       23639       1GCSGAFX7C1170952   2012    CHEV
                3628       23641       1GCSGAFX1C1171787   2012    CHEV
                3629       23643       1GCSGAFX4C1169791   2012    CHEV
                3630       23645       1GCSGAFX9C1169849   2012    CHEV
                3631       23646       1GCSGAFX3C1171869   2012    CHEV
                3632       23647       1GCSGAFX3C1176201   2012    CHEV
                3633       23648       1GCSGAFX1C1175287   2012    CHEV
                3634       36464       1GCSGAFX1D1175887   2013    CHEV
                3635       36508       1GCSGAFX4D1176046   2013    CHEV
                3636       36509       1GCSGAFX7D1175375   2013    CHEV
                3637       36510       1GCSGAFX0D1176397   2013    CHEV
                3638       36511       1GCSGAFX3D1174627   2013    CHEV
                3639       36512       1GCSGAFX8D1174526   2013    CHEV
                3640       36513       1GCSGAFX4D1174989   2013    CHEV
                3641       36514       1GCSGAFX5D1175455   2013    CHEV
                3642       36515       1GCSGAFXXD1176715   2013    CHEV
                3643       36516       1GCSGAFX4D1176158   2013    CHEV
                3644       36517       1GCSGAFXXD1176603   2013    CHEV
                3645       36518       1GCSGAFX8D1167379   2013    CHEV
                3646       36519       1GCSGAFX8D1166863   2013    CHEV
                3647       36521       1GCSGAFX5D1166741   2013    CHEV
                3648       36522       1GCSGAFX5D1167386   2013    CHEV
                3649       37055       1GCSGAFXXD1146727   2013    CHEV
                3650       37239       1GCSGAFXXD1177993   2013    CHEV
                3651       37240       1GCSGAFX5D1178405   2013    CHEV
                3652       37241       1GCSGAFX2D1178765   2013    CHEV
                3653       37242       1GCSGAFXXD1177878   2013    CHEV
                3654       37243       1GCSGAFX9D1177855   2013    CHEV
                3655       37244       1GCSGAFXXD1178979   2013    CHEV
                3656       37246       1GCSGAFX9D1177323   2013    CHEV
                3657       37247       1GCSGAFX9D1177841   2013    CHEV

                                     Page 78 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 122 of 1461




                3658       37250       1GCSGAFX3D1178354    2013   CHEV
                3659       37255       1GCSGAFX1D1178336    2013   CHEV
                3660       37257       1GCSGAFX7D1178888    2013   CHEV
                3661       37260       1GCSGAFX6D1179384    2013   CHEV
                3662       37262       1GCSGAFXXD1177427    2013   CHEV
                3663       37263       1GCSGAFX1D1178983    2013   CHEV
                3664       37264       1GCSGAFX1D1177624    2013   CHEV
                3665       37265       1GCSGAFX7D1177384    2013   CHEV
                3666       37268       1GCSGAFX7D1179023    2013   CHEV
                3667       37272       1GCSGAFX6D1179885    2013   CHEV
                3668       37274       1GCSGAFXXD1177699    2013   CHEV
                3669       37276       1GCSGAFX9D1178441    2013   CHEV
                3670       37277       1GCSGAFX2D1177826    2013   CHEV
                3671       37278       1GCSGAFX0D1177694    2013   CHEV
                3672       37279       1GCSGAFX7D1177885    2013   CHEV
                3673       37280       1GCSGAFX2D1178247    2013   CHEV
                3674       37282       1GCWGFCAXD1181914    2013   CHEV
                3675       37369       1GCSGAFX3D1181206    2013   CHEV
                3676       46665        1GCSGAFX4E1168143   2014   CHEV
                3677       46675        1GCSGAFX5E1168684   2014   CHEV
                3678       46705        1GCSGAFX9E1161950   2014   CHEV
                3679       46706        1GCSGAFX0E1163344   2014   CHEV
                3680       46707        1GCSGAFX1E1163708   2014   CHEV
                3681       46708        1GCSGAFX4E1164173   2014   CHEV
                3682       46709        1GCSGAFX4E1163198   2014   CHEV
                3683       46710        1GCSGAFX1E1163045   2014   CHEV
                3684       46711        1GCSGAFX4E1164061   2014   CHEV
                3685       46712       1FTNE1EW8EDA41230    2014   FORD
                3686       46713       1FTNE1EWXEDA41231    2014   FORD
                3687       46714       1FTNE1EW1EDA41232    2014   FORD
                3688       46717        1GCSGAFX8E1162653   2014   CHEV
                3689       47126        1GCSGAFX8E1156464   2014   CHEV
                3690       47127        1GCSGAFX1E1158508   2014   CHEV
                3691       47128        1GCSGAFX8E1157386   2014   CHEV
                3692       47129        1GCSGAFX2E1156928   2014   CHEV
                3693       47130        1GCSGAFX4E1156459   2014   CHEV
                3694       47131        1GCSGAFX9E1158269   2014   CHEV
                3695       47132        1GCSGAFX1E1156578   2014   CHEV
                3696       47140       1FTNE1EW2EDA44480    2014   FORD
                3697       47142        1GCSGAFX0E1157897   2014   CHEV
                3698       47146        1GCSGAFX1E1157214   2014   CHEV
                3699       61080       1FTYE1YM1GKB13035    2016   FORD
                3700       61092       1FTYE1YM4GKA91001    2016   FORD
                3701       61093       1FTYE1YM6GKA91002    2016   FORD
                3702       61132       1FTYE1YM4GKB08590    2016   FORD
                3703       61233       1FTYE1YM0GKB08599    2016   FORD
                3704       61234       1FTYE1YM3GKB08600    2016   FORD

                                     Page 79 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 123 of 1461




                3705       61235       1FTYE1YM5GKB08601   2016    FORD
                3706       61236       1FTYE1YM7GKB08602   2016    FORD
                3707       61237       1FTYE1YM9GKB08603   2016    FORD
                3708       61238       1FTYE1YM0GKB08604   2016    FORD
                3709       61239       1FTYE1YM2GKB08605   2016    FORD
                3710       61240       1FTYE1YM4GKB08606   2016    FORD
                3711       61241       1FTYE1YM6GKB08607   2016    FORD
                3712       61589       1FTYE1YM4GKB19279   2016    FORD
                3713       61591       1FTYE1YM2GKB19281   2016    FORD
                3714       61592       1FTYE1YM4GKB19282   2016    FORD
                3715       61593       1FTYE1YM6GKB19283   2016    FORD
                3716       61739       1FTYE1YM3GKB19273   2016    FORD
                3717       61740       1FTYE1YM7GKB19289   2016    FORD
                3718       61741       1FTYE1YM3GKB19290   2016    FORD
                3719       61742       1FTYE1YM5GKB19291   2016    FORD
                3720       61743       1FTYE1YM7GKB19292   2016    FORD
                3721       61744       1FTYE1YM9GKB19293   2016    FORD
                3722       61745       1FTYE1YM0GKB19294   2016    FORD
                3723       06180       1GCZGFBA6A1149570   2010    CHEV
                3724       06268       1GCZGFBA3A1145556   2010    CHEV
                3725       06276       1GCZGFBAXA1146347   2010    CHEV
                3726       06276       1GCZGFBAXA1146347   2010    CHEV
                3727       06434       1GCZGFBA6A1151738   2010    CHEV
                3728       06434       1GCZGFBA6A1151738   2010    CHEV
                3729       06453       1GCZGFBA2A1152207   2010    CHEV
                3730       06453       1GCZGFBA2A1152207   2010    CHEV
                3731       06499       1GCZGFBA6A1151884   2010    CHEV
                3732       06499       1GCZGFBA6A1151884   2010    CHEV
                3733       21325       1GCWGFCA8C1144567   2012    CHEV
                3734       21466       1GCWGFCA1C1148136   2012    CHEV
                3735       21541       1GCSGAFX7C1138034   2012    CHEV
                3736       21550       1GCSGAFX0C1140739   2012    CHEV
                3737       21559       1GCSGAFX8C1142996   2012    CHEV
                3738       21560       1GCSGAFX8C1142948   2012    CHEV
                3739       21710       1GCSGAFX6C1142916   2012    CHEV
                3740       21736       1GCSGAFX7C1153701   2012    CHEV
                3741       21736       1GCSGAFX7C1153701   2012    CHEV
                3742       21740       1GCSGAFX6C1154435   2012    CHEV
                3743       21740       1GCSGAFX6C1154435   2012    CHEV
                3744       21742       1GCSGAFX7C1153696   2012    CHEV
                3745       21742       1GCSGAFX7C1153696   2012    CHEV
                3746       21760       1GCSGAFX9C1154266   2012    CHEV
                3747       21760       1GCSGAFX9C1154266   2012    CHEV
                3748       21933       1GCSGAFX0C1149926   2012    CHEV
                3749       21933       1GCSGAFX0C1149926   2012    CHEV
                3750       21934       1GCSGAFXXC1148198   2012    CHEV
                3751       21934       1GCSGAFXXC1148198   2012    CHEV

                                     Page 80 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 124 of 1461




                3752       21955       1GCSGAFX0C1143897   2012    CHEV
                3753       21955       1GCSGAFX0C1143897   2012    CHEV
                3754       22168       1GCSGAFX3C1142789   2012    CHEV
                3755       22168       1GCSGAFX3C1142789   2012    CHEV
                3756       22183       1GCSGAFXXC1143552   2012    CHEV
                3757       22183       1GCSGAFXXC1143552   2012    CHEV
                3758       22396       1GCSGAFX0C1143382   2012    CHEV
                3759       22398       1GCSGAFXXC1142630   2012    CHEV
                3760       22399       1GCSGAFX2C1143576   2012    CHEV
                3761       22400       1GCSGAFX7C1144397   2012    CHEV
                3762       22401       1GCSGAFX1C1154200   2012    CHEV
                3763       22401       1GCSGAFX1C1154200   2012    CHEV
                3764       22402       1GCSGAFX3C1154229   2012    CHEV
                3765       22402       1GCSGAFX3C1154229   2012    CHEV
                3766       22403       1GCSGAFX3C1154344   2012    CHEV
                3767       22403       1GCSGAFX3C1154344   2012    CHEV
                3768       22405       1GCSGAFX1C1144718   2012    CHEV
                3769       22406       1GCSGAFX2C1144405   2012    CHEV
                3770       22412       1GCSGAFX7C1142701   2012    CHEV
                3771       22416       1GCSGAFX6C1154810   2012    CHEV
                3772       22416       1GCSGAFX6C1154810   2012    CHEV
                3773       22417       1GCSGAFX1C1154682   2012    CHEV
                3774       22418       1GCSGAFX2C1154626   2012    CHEV
                3775       22418       1GCSGAFX2C1154626   2012    CHEV
                3776       22419       1GCSGAFX8C1153917   2012    CHEV
                3777       22419       1GCSGAFX8C1153917   2012    CHEV
                3778       22420       1GCSGAFX3C1154408   2012    CHEV
                3779       22420       1GCSGAFX3C1154408   2012    CHEV
                3780       22421       1GCSGAFX7C1153780   2012    CHEV
                3781       22421       1GCSGAFX7C1153780   2012    CHEV
                3782       22424       1GCSGAFX6C1144231   2012    CHEV
                3783       22426       1GCSGAFX5C1143149   2012    CHEV
                3784       22428       1GCSGAFX2C1142640   2012    CHEV
                3785       22429       1GCSGAFXXC1142921   2012    CHEV
                3786       22431       1GCSGAFX2C1154478   2012    CHEV
                3787       22431       1GCSGAFX2C1154478   2012    CHEV
                3788       22432       1GCSGAFX7C1154539   2012    CHEV
                3789       22432       1GCSGAFX7C1154539   2012    CHEV
                3790       22433       1GCSGAFX8C1154355   2012    CHEV
                3791       22433       1GCSGAFX8C1154355   2012    CHEV
                3792       22434       1GCSGAFX1C1143391   2012    CHEV
                3793       22435       1GCSGAFX4C1154787   2012    CHEV
                3794       22435       1GCSGAFX4C1154787   2012    CHEV
                3795       22436       1GCSGAFX3C1154361   2012    CHEV
                3796       22436       1GCSGAFX3C1154361   2012    CHEV
                3797       22439       1GCSGAFX7C1154007   2012    CHEV
                3798       22439       1GCSGAFX7C1154007   2012    CHEV

                                     Page 81 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 125 of 1461




                3799       22440       1GCSGAFX2C1154528   2012    CHEV
                3800       22440       1GCSGAFX2C1154528   2012    CHEV
                3801       22441       1GCSGAFX5C1153910   2012    CHEV
                3802       22441       1GCSGAFX5C1153910   2012    CHEV
                3803       22442       1GCSGAFX6C1154032   2012    CHEV
                3804       22442       1GCSGAFX6C1154032   2012    CHEV
                3805       22443       1GCSGAFX2C1154318   2012    CHEV
                3806       22443       1GCSGAFX2C1154318   2012    CHEV
                3807       22537       1GCCSBF96C8130136   2012    CHEV
                3808       22537       1GCCSBF96C8130136   2012    CHEV
                3809       22697       1GCCSBF9XC8142290   2012    CHEV
                3810       22697       1GCCSBF9XC8142290   2012    CHEV
                3811       22698       1GCCSBF97C8142313   2012    CHEV
                3812       22698       1GCCSBF97C8142313   2012    CHEV
                3813       23149       1GCSGAFX4C1179494   2012    CHEV
                3814       23163       1GCSGAFX6C1178587   2012    CHEV
                3815       23164       1GCSGAFX1C1178500   2012    CHEV
                3816       23165       1GCSGAFX6C1179710   2012    CHEV
                3817       23549       1GCSGAFX5C1181061   2012    CHEV
                3818       23549       1GCSGAFX5C1181061   2012    CHEV
                3819       23678       1GCSGAFX9C1182486   2012    CHEV
                3820       23680       1GCSGAFX7C1180445   2012    CHEV
                3821       23682       1GCSGAFX7C1180493   2012    CHEV
                3822       23687       1GCSGAFX9C1177983   2012    CHEV
                3823       23689       1GCSGAFX9C1181578   2012    CHEV
                3824       23691       1GCSGAFX0C1181873   2012    CHEV
                3825       23692       1GCSGAFXXC1180925   2012    CHEV
                3826       23692       1GCSGAFXXC1180925   2012    CHEV
                3827       23693       1GCSGAFX6C1180341   2012    CHEV
                3828       23693       1GCSGAFX6C1180341   2012    CHEV
                3829       23694       1GCSGAFX9C1181757   2012    CHEV
                3830       23695       1GCSGAFX4C1182928   2012    CHEV
                3831       23695       1GCSGAFX4C1182928   2012    CHEV
                3832       23696       1GCSGAFX8C1181619   2012    CHEV
                3833       23696       1GCSGAFX8C1181619   2012    CHEV
                3834       23699       1GCSGAFX2C1184502   2012    CHEV
                3835       23699       1GCSGAFX2C1184502   2012    CHEV
                3836       23700       1GCSGAFX0C1181694   2012    CHEV
                3837       23704       1GCSGAFX5C1183442   2012    CHEV
                3838       23706       1GCSGAFXXC1184439   2012    CHEV
                3839       23708       1GCSGAFX7C1183636   2012    CHEV
                3840       23708       1GCSGAFX7C1183636   2012    CHEV
                3841       23709       1GCSGAFX8C1184164   2012    CHEV
                3842       23709       1GCSGAFX8C1184164   2012    CHEV
                3843       23710       1GCSGAFX0C1183767   2012    CHEV
                3844       23710       1GCSGAFX0C1183767   2012    CHEV
                3845       23712       1GCSGAFX2C1184676   2012    CHEV

                                     Page 82 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 126 of 1461




                3846       23712        1GCSGAFX2C1184676   2012   CHEV
                3847       23713        1GCSGAFX2C1184208   2012   CHEV
                3848       23713        1GCSGAFX2C1184208   2012   CHEV
                3849       23853        1GCSGAFXXC1187454   2012   CHEV
                3850       23853        1GCSGAFXXC1187454   2012   CHEV
                3851       36151       1GCSGAFX4D1147940    2013   CHEV
                3852       36151       1GCSGAFX4D1147940    2013   CHEV
                3853       36507       1GCSGAFX3D1174370    2013   CHEV
                3854       36668       1GCSGAFX2D1181780    2013   CHEV
                3855       36671       1GCSGAFX3D1180721    2013   CHEV
                3856       36684       1GCSGAFXXD1180795    2013   CHEV
                3857       36698       1GCWGFCA2D1180577    2013   CHEV
                3858       36701       1GCWGFCA9D1181466    2013   CHEV
                3859       36913       1GCSGAFX3D1152644    2013   CHEV
                3860       36937       1GCSGAFX4D1154306    2013   CHEV
                3861       36937       1GCSGAFX4D1154306    2013   CHEV
                3862       36939       1GCSGAFX9D1154804    2013   CHEV
                3863       36939       1GCSGAFX9D1154804    2013   CHEV
                3864       37126       1GCSGAFX6D1175268    2013   CHEV
                3865       37126       1GCSGAFX6D1175268    2013   CHEV
                3866       37128       1GCSGAFX0D1176917    2013   CHEV
                3867       37129       1GCSGAFX2D1174926    2013   CHEV
                3868       37130       1GCWGFCA5D1182551    2013   CHEV
                3869       37131       1GCSGAFX9D1176009    2013   CHEV
                3870       37132       1GCSGAFX0D1175914    2013   CHEV
                3871       37133       1GCSGAFX4D1176726    2013   CHEV
                3872       37134       1GCSGAFX4D1176550    2013   CHEV
                3873       37135       1GCWGFCA2D1182569    2013   CHEV
                3874       37136       1GCWGFCAXD1180195    2013   CHEV
                3875       37137       1GCWGFCA7D1181904    2013   CHEV
                3876       37138       1GCWGFCA2D1178196    2013   CHEV
                3877       37139       1GCSGAFX9D1174065    2013   CHEV
                3878       37140       1GCSGAFX5D1172880    2013   CHEV
                3879       37141       1GCSGAFX3D1172988    2013   CHEV
                3880       37142       1GCSGAFX0D1173578    2013   CHEV
                3881       37144       1GCWGFCA8D1182687    2013   CHEV
                3882       37145       1GCWGFCA7D1180865    2013   CHEV
                3883       37146       1GCWGFCA5D1181948    2013   CHEV
                3884       37147       1GCWGFCA0D1180304    2013   CHEV
                3885       37148       1GCSGAFX7D1177465    2013   CHEV
                3886       37148       1GCSGAFX7D1177465    2013   CHEV
                3887       37149       1GCSGAFXXD1178593    2013   CHEV
                3888       37149       1GCSGAFXXD1178593    2013   CHEV
                3889       37150       1GCSGAFX8D1178124    2013   CHEV
                3890       37150       1GCSGAFX8D1178124    2013   CHEV
                3891       37151       1GCSGAFX7D1178163    2013   CHEV
                3892       37151       1GCSGAFX7D1178163    2013   CHEV

                                     Page 83 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 127 of 1461




                3893       37153       1GCSGAFX4D1177262    2013   CHEV
                3894       37153       1GCSGAFX4D1177262    2013   CHEV
                3895       37155       1GCWGFCA6D1181490    2013   CHEV
                3896       37155       1GCWGFCA6D1181490    2013   CHEV
                3897       37160       1GCSGAFX6D1177232    2013   CHEV
                3898       37160       1GCSGAFX6D1177232    2013   CHEV
                3899       37161       1GCSGAFX9D1179699    2013   CHEV
                3900       37161       1GCSGAFX9D1179699    2013   CHEV
                3901       37162       1GCSGAFX9D1178603    2013   CHEV
                3902       37162       1GCSGAFX9D1178603    2013   CHEV
                3903       37163       1GCSGAFX1D1177705    2013   CHEV
                3904       37163       1GCSGAFX1D1177705    2013   CHEV
                3905       37164       1GCWGFCA1D1182658    2013   CHEV
                3906       37164       1GCWGFCA1D1182658    2013   CHEV
                3907       37166       1GCWGFCA7D1181269    2013   CHEV
                3908       37167       1GCWGFCA0D1180948    2013   CHEV
                3909       37167       1GCWGFCA0D1180948    2013   CHEV
                3910       37169       1GCSGAFX4D1172997    2013   CHEV
                3911       37170       1GCWGFCA6D1169291    2013   CHEV
                3912       37170       1GCWGFCA6D1169291    2013   CHEV
                3913       37171       1GCWGFCA3D1169670    2013   CHEV
                3914       37171       1GCWGFCA3D1169670    2013   CHEV
                3915       37172       1GCWGFCA5D1182680    2013   CHEV
                3916       37172       1GCWGFCA5D1182680    2013   CHEV
                3917       37173       1GCWGFCA5D1180850    2013   CHEV
                3918       37174       1GCWGFCA0D1168248    2013   CHEV
                3919       37178       1GCSGAFX4D1175964    2013   CHEV
                3920       37178       1GCSGAFX4D1175964    2013   CHEV
                3921       37182       1GCSGAFX9D1169576    2013   CHEV
                3922       37183       1GCSGAFX5D1169221    2013   CHEV
                3923       37184       1GCWGFCA9D1182410    2013   CHEV
                3924       37189       1GCWGFCA0D1168119    2013   CHEV
                3925       37259       1GCSGAFX2D1178944    2013   CHEV
                3926       46652        1GCSGAFX4E1153304   2014   CHEV
                3927       46654        1GCSGAFX8E1153189   2014   CHEV
                3928       46659        1GCSGAFXXE1153582   2014   CHEV
                3929       46674        1GCSGAFX6E1168788   2014   CHEV
                3930       46681        1GCSGAFX8E1155086   2014   CHEV
                3931       46700       1FTNE1EW2EDA44494    2014   FORD
                3932       46870        1GCSGAFX8E1153502   2014   CHEV
                3933       46870        1GCSGAFX8E1153502   2014   CHEV
                3934       46872        1GCSGAFX8E1154360   2014   CHEV
                3935       46872        1GCSGAFX8E1154360   2014   CHEV
                3936       46873        1GCSGAFX4E1153853   2014   CHEV
                3937       46873        1GCSGAFX4E1153853   2014   CHEV
                3938       46874        1GCSGAFXXE1153971   2014   CHEV
                3939       46874        1GCSGAFXXE1153971   2014   CHEV

                                     Page 84 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 128 of 1461




                3940       46875       1GCSGAFX3E1155688   2014    CHEV
                3941       46875       1GCSGAFX3E1155688   2014    CHEV
                3942       46876       1GCSGAFX9E1155033   2014    CHEV
                3943       46876       1GCSGAFX9E1155033   2014    CHEV
                3944       46877       1GCSGAFXXE1155994   2014    CHEV
                3945       46879       1GCSGAFX1E1156094   2014    CHEV
                3946       46879       1GCSGAFX1E1156094   2014    CHEV
                3947       46881       1GCSGAFX1E1154801   2014    CHEV
                3948       46881       1GCSGAFX1E1154801   2014    CHEV
                3949       46883       1FTNE1EW9EDA41222   2014    FORD
                3950       46883       1FTNE1EW9EDA41222   2014    FORD
                3951       46885       1GCSGAFX3E1154783   2014    CHEV
                3952       46885       1GCSGAFX3E1154783   2014    CHEV
                3953       46887       1GCSGAFX2E1155987   2014    CHEV
                3954       46887       1GCSGAFX2E1155987   2014    CHEV
                3955       46888       1GCSGAFX8E1155976   2014    CHEV
                3956       46888       1GCSGAFX8E1155976   2014    CHEV
                3957       46889       1GCSGAFX6E1155801   2014    CHEV
                3958       46889       1GCSGAFX6E1155801   2014    CHEV
                3959       46890       1GCSGAFXXE1156191   2014    CHEV
                3960       46893       1GCSGAFX2E1156184   2014    CHEV
                3961       46896       1FTNE1EW3EDA41247   2014    FORD
                3962       46898       1FTNE1EW7EDA41249   2014    FORD
                3963       46900       1FTNE1EW5EDA41251   2014    FORD
                3964       46902       1GCSGAFX6E1163753   2014    CHEV
                3965       46903       1FTNE1EW2EDA41224   2014    FORD
                3966       46904       1GCSGAFX2E1162051   2014    CHEV
                3967       46905       1GCSGAFX5E1163310   2014    CHEV
                3968       46906       1GCSGAFX0E1163103   2014    CHEV
                3969       46907       1GCSGAFXXE1162038   2014    CHEV
                3970       46907       1GCSGAFXXE1162038   2014    CHEV
                3971       46908       1GCSGAFX8E1163978   2014    CHEV
                3972       46908       1GCSGAFX8E1163978   2014    CHEV
                3973       46909       1GCSGAFXXE1169166   2014    CHEV
                3974       46909       1GCSGAFXXE1169166   2014    CHEV
                3975       46910       1GCSGAFXXE1170222   2014    CHEV
                3976       46910       1GCSGAFXXE1170222   2014    CHEV
                3977       46911       1GCSGAFX9E1168347   2014    CHEV
                3978       46911       1GCSGAFX9E1168347   2014    CHEV
                3979       46912       1GCSGAFXXE1169491   2014    CHEV
                3980       46912       1GCSGAFXXE1169491   2014    CHEV
                3981       46913       1GCSGAFX0E1154885   2014    CHEV
                3982       46913       1GCSGAFX0E1154885   2014    CHEV
                3983       46914       1GCSGAFX5E1167633   2014    CHEV
                3984       46914       1GCSGAFX5E1167633   2014    CHEV
                3985       46915       1GCSGAFX1E1168276   2014    CHEV
                3986       46915       1GCSGAFX1E1168276   2014    CHEV

                                     Page 85 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 129 of 1461




                3987       46916       1GCSGAFX3E1167694   2014    CHEV
                3988       46916       1GCSGAFX3E1167694   2014    CHEV
                3989       46917       1GCSGAFX7E1169044   2014    CHEV
                3990       46917       1GCSGAFX7E1169044   2014    CHEV
                3991       46918       1GCSGAFX7E1169481   2014    CHEV
                3992       46918       1GCSGAFX7E1169481   2014    CHEV
                3993       46919       1GCSGAFXXE1161889   2014    CHEV
                3994       46920       1GCSGAFX3E1163368   2014    CHEV
                3995       46921       1GCSGAFX0E1162503   2014    CHEV
                3996       46922       1GCSGAFX5E1155823   2014    CHEV
                3997       46923       1GCSGAFX8E1155315   2014    CHEV
                3998       46924       1GCSGAFX2E1156248   2014    CHEV
                3999       46925       1GCSGAFX0E1155972   2014    CHEV
                4000       46926       1GCSGAFX8E1155413   2014    CHEV
                4001       46927       1FTNE1EW4EDA41225   2014    FORD
                4002       46928       1GCSGAFX9E1155212   2014    CHEV
                4003       46929       1GCSGAFX7E1154673   2014    CHEV
                4004       46930       1GCSGAFXXE1155137   2014    CHEV
                4005       46931       1GCSGAFX0E1154949   2014    CHEV
                4006       46932       1GCSGAFX0E1155731   2014    CHEV
                4007       46933       1GCSGAFX1E1154717   2014    CHEV
                4008       61048       1FTYE1YM8GKB13033   2016    FORD
                4009       61048       1FTYE1YM8GKB13033   2016    FORD
                4010       61066       1FTYE1YM2GKB13030   2016    FORD
                4011       61066       1FTYE1YM2GKB13030   2016    FORD
                4012       61067       1FTYE1YM4GKB13031   2016    FORD
                4013       61067       1FTYE1YM4GKB13031   2016    FORD
                4014       61068       1FTYE1YM6GKB13032   2016    FORD
                4015       61068       1FTYE1YM6GKB13032   2016    FORD
                4016       61069       1FTYE1YM0GKB13026   2016    FORD
                4017       61069       1FTYE1YM0GKB13026   2016    FORD
                4018       61070       1FTYE1YM2GKB13027   2016    FORD
                4019       61070       1FTYE1YM2GKB13027   2016    FORD
                4020       61071       1FTYE1YM4GKB11702   2016    FORD
                4021       61071       1FTYE1YM4GKB11702   2016    FORD
                4022       61072       1FTYE1YM4GKB13028   2016    FORD
                4023       61072       1FTYE1YM4GKB13028   2016    FORD
                4024       61654       1FTYE1YM7GKB19261   2016    FORD
                4025       61713       1FTYE1YM0GKB19229   2016    FORD
                4026       61713       1FTYE1YM0GKB19229   2016    FORD
                4027       61714       1FTYE1YM7GKB19230   2016    FORD
                4028       61714       1FTYE1YM7GKB19230   2016    FORD
                4029       61715       1FTYE1YM9GKB19231   2016    FORD
                4030       61715       1FTYE1YM9GKB19231   2016    FORD
                4031       61716       1FTYE1YM0GKB19232   2016    FORD
                4032       61716       1FTYE1YM0GKB19232   2016    FORD
                4033       61717       1FTYE1YM2GKB19233   2016    FORD

                                     Page 86 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 130 of 1461




                4034       61717       1FTYE1YM2GKB19233   2016    FORD
                4035       61718       1FTYE1YM4GKB19234   2016    FORD
                4036       61718       1FTYE1YM4GKB19234   2016    FORD
                4037       61719       1FTYE1YM6GKB19235   2016    FORD
                4038       61719       1FTYE1YM6GKB19235   2016    FORD
                4039       61720       1FTYE1YM8GKB19236   2016    FORD
                4040       61720       1FTYE1YM8GKB19236   2016    FORD
                4041       61721       1FTYE1YMXGKB19237   2016    FORD
                4042       61721       1FTYE1YMXGKB19237   2016    FORD
                4043       61723       1FTYE1YM8GKB19205   2016    FORD
                4044       61727       1FTYE1YM9GKB19228   2016    FORD
                4045       61727       1FTYE1YM9GKB19228   2016    FORD
                4046       06441       1GCZGFBA4A1151964   2010    CHEV
                4047       06534       1GCZGFBA2A1151140   2010    CHEV
                4048       06539       1GCZGFBA4A1151561   2010    CHEV
                4049       06540       1GCZGFBA1A1152912   2010    CHEV
                4050       21410       1GCWGFCA3C1143116   2012    CHEV
                4051       21412       1GCWGFCA7C1142857   2012    CHEV
                4052       21413       1GCWGFCA1C1143602   2012    CHEV
                4053       21414       1GCWGFCA2C1143592   2012    CHEV
                4054       21416       1GCWGFCA3C1144623   2012    CHEV
                4055       21417       1GCWGFCA3C1142886   2012    CHEV
                4056       21418       1GCWGFCAXC1143517   2012    CHEV
                4057       21451       1GCWGFCA2C1148677   2012    CHEV
                4058       22265       1GCSGAFX4C1148763   2012    CHEV
                4059       22266       1GCSGAFX5C1148660   2012    CHEV
                4060       22267       1GCSGAFX4C1150254   2012    CHEV
                4061       22268       1GCSGAFX0C1149635   2012    CHEV
                4062       22270       1GCSGAFX4C1143322   2012    CHEV
                4063       22272       1GCSGAFX2C1144453   2012    CHEV
                4064       22274       1GCSGAFX8C1144506   2012    CHEV
                4065       22278       1GCSGAFX7C1144626   2012    CHEV
                4066       22280       1GCSGAFXXC1144362   2012    CHEV
                4067       22282       1GCSGAFX2C1142833   2012    CHEV
                4068       22283       1GCSGAFXXC1143650   2012    CHEV
                4069       22286       1GCSGAFX6C1142821   2012    CHEV
                4070       22287       1GCSGAFX0C1142720   2012    CHEV
                4071       22288       1GCSGAFX4C1143093   2012    CHEV
                4072       22290       1GCSGAFX6C1148117   2012    CHEV
                4073       22291       1GCSGAFX2C1149202   2012    CHEV
                4074       22292       1GCSGAFX0C1149652   2012    CHEV
                4075       22294       1GCSGAFX7C1149793   2012    CHEV
                4076       22296       1GCSGAFX9C1149956   2012    CHEV
                4077       23013       1GCWGFCA1C1190127   2012    CHEV
                4078       23014       1GCWGFCA3C1189559   2012    CHEV
                4079       23015       1GCWGFCA5C1191684   2012    CHEV
                4080       23016       1GCWGFCA8C1189573   2012    CHEV

                                     Page 87 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 131 of 1461




                4081       23017       1GCWGFCA4C1189750    2012   CHEV
                4082       23018       1GCWGFCA9C1191753    2012   CHEV
                4083       23220        1GCSGAFX8C1176825   2012   CHEV
                4084       23221        1GCSGAFXXC1176230   2012   CHEV
                4085       23222        1GCSGAFX3C1176070   2012   CHEV
                4086       23223        1GCSGAFX3C1175968   2012   CHEV
                4087       23224        1GCSGAFX0C1176155   2012   CHEV
                4088       23225        1GCSGAFX0C1180321   2012   CHEV
                4089       23226        1GCSGAFX5C1182744   2012   CHEV
                4090       23227        1GCSGAFX4C1181701   2012   CHEV
                4091       23228        1GCSGAFX8C1181409   2012   CHEV
                4092       23229        1GCSGAFX8C1183080   2012   CHEV
                4093       23232        1GCSGAFX9C1180558   2012   CHEV
                4094       23233        1GCSGAFX5C1182856   2012   CHEV
                4095       23234        1GCSGAFX9C1183315   2012   CHEV
                4096       23238        1GCSGAFX2C1181485   2012   CHEV
                4097       23240        1GCSGAFX6C1183174   2012   CHEV
                4098       23975        1GCSGAFXXC1190693   2012   CHEV
                4099       23976        1GCSGAFX7C1189212   2012   CHEV
                4100       36589       1GCSGAFX3D1160730    2013   CHEV
                4101       36590       1GCSGAFX2D1161707    2013   CHEV
                4102       36591       1GCSGAFX8D1161419    2013   CHEV
                4103       36592       1GCSGAFX9D1162241    2013   CHEV
                4104       36594       1GCSGAFX8D1161761    2013   CHEV
                4105       36595       1GCSGAFX0D1161950    2013   CHEV
                4106       36596       1GCSGAFX8D1162943    2013   CHEV
                4107       36597       1GCSGAFX2D1160640    2013   CHEV
                4108       36598       1GCSGAFX9D1162756    2013   CHEV
                4109       36599       1GCSGAFX2D1161562    2013   CHEV
                4110       36600       1GCSGAFX6D1162519    2013   CHEV
                4111       36602       1GCSGAFX2D1168298    2013   CHEV
                4112       36603       1GCSGAFX1D1169796    2013   CHEV
                4113       36604       1GCSGAFX3D1169282    2013   CHEV
                4114       36605       1GCSGAFX4D1167783    2013   CHEV
                4115       36606       1GCSGAFX5D1167808    2013   CHEV
                4116       36607       1GCSGAFX6D1171611    2013   CHEV
                4117       36608       1GCSGAFX7D1172203    2013   CHEV
                4118       36609       1GCSGAFX8D1172064    2013   CHEV
                4119       36610       1GCSGAFX6D1171219    2013   CHEV
                4120       36611       1GCSGAFX3D1169962    2013   CHEV
                4121       36612       1GCSGAFX6D1171432    2013   CHEV
                4122       36613       1GCSGAFX4D1166648    2013   CHEV
                4123       36614       1GCSGAFX6D1167350    2013   CHEV
                4124       36615       1GCSGAFXXD1167125    2013   CHEV
                4125       36616       1GCSGAFX5D1166982    2013   CHEV
                4126       36618       1GCSGAFXXD1167433    2013   CHEV
                4127       36619       1GCWGFCA2D1160684    2013   CHEV

                                     Page 88 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 132 of 1461




                4128       36620       1GCWGFCAXD1161887    2013   CHEV
                4129       36621       1GCSGAFX8D1167401    2013   CHEV
                4130       36622       1GCSGAFX8D1167091    2013   CHEV
                4131       36623       1GCSGAFX8D1167107    2013   CHEV
                4132       36624       1GCSGAFX5D1166657    2013   CHEV
                4133       36625       1GCSGAFX0D1167571    2013   CHEV
                4134       36626       1GCSGAFX0D1167358    2013   CHEV
                4135       36627       1GCSGAFX9D1167410    2013   CHEV
                4136       36628       1GCSGAFX2D1166518    2013   CHEV
                4137       36629       1GCSGAFX4D1167234    2013   CHEV
                4138       36630       1GCSGAFX1D1167014    2013   CHEV
                4139       36631       1GCSGAFX4D1167024    2013   CHEV
                4140       36632       1GCSGAFX9D1166726    2013   CHEV
                4141       36633       1GCSGAFX4D1166472    2013   CHEV
                4142       36634       1GCSGAFX7D1167194    2013   CHEV
                4143       36635       1GCSGAFX5D1167176    2013   CHEV
                4144       36636       1GCSGAFX8D1167530    2013   CHEV
                4145       36637       1GCSGAFX1D1167031    2013   CHEV
                4146       36638       1GCSGAFX4D1167136    2013   CHEV
                4147       36639       1GCSGAFX9D1166774    2013   CHEV
                4148       36640       1GCSGAFX6D1167512    2013   CHEV
                4149       36642       1GCWGFCA0D1160988    2013   CHEV
                4150       36643       1GCSGAFXXD1166993    2013   CHEV
                4151       36644       1GCSGAFX4D1167072    2013   CHEV
                4152       36645       1GCSGAFX3D1167225    2013   CHEV
                4153       36646       1GCSGAFX8D1166913    2013   CHEV
                4154       36649       1GCSGAFX3D1170447    2013   CHEV
                4155       36650       1GCSGAFX8D1167057    2013   CHEV
                4156       36651       1GCSGAFX4D1167007    2013   CHEV
                4157       36652       1GCSGAFXXD1166475    2013   CHEV
                4158       36653       1GCSGAFX8D1166782    2013   CHEV
                4159       36654       1GCSGAFX8D1167253    2013   CHEV
                4160       36655       1GCSGAFX7D1167566    2013   CHEV
                4161       36656       1GCSGAFX4D1166665    2013   CHEV
                4162       36657       1GCSGAFX7D1167499    2013   CHEV
                4163       36658       1GCSGAFX5D1167081    2013   CHEV
                4164       37372       1GCSGAFX7D1181791    2013   CHEV
                4165       46171       1FTNE1EW7EDA41235    2014   FORD
                4166       46172        1GCSGAFX4E1152976   2014   CHEV
                4167       46173        1GCSGAFX7E1152972   2014   CHEV
                4168       46174        1GCSGAFX9E1153315   2014   CHEV
                4169       46175        1GCSGAFX1E1153745   2014   CHEV
                4170       46176        1GCSGAFXXE1153145   2014   CHEV
                4171       46177        1GCSGAFX3E1154475   2014   CHEV
                4172       46178        1GCSGAFX5E1153926   2014   CHEV
                4173       46179        1GCSGAFX8E1153080   2014   CHEV
                4174       46180        1GCSGAFX0E1153350   2014   CHEV

                                     Page 89 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 133 of 1461




                4175       46181       1GCSGAFX1E1153664   2014    CHEV
                4176       46182       1GCSGAFX8E1153550   2014    CHEV
                4177       46183       1GCSGAFX1E1154314   2014    CHEV
                4178       46184       1GCSGAFX6E1154423   2014    CHEV
                4179       46185       1FTNE1EW9EDA44489   2014    FORD
                4180       46187       1GCSGAFX7E1153510   2014    CHEV
                4181       46188       1GCSGAFX7E1153815   2014    CHEV
                4182       46189       1GCSGAFX1E1153714   2014    CHEV
                4183       46190       1GCSGAFX6E1153790   2014    CHEV
                4184       46191       1GCSGAFX5E1154249   2014    CHEV
                4185       46192       1FTNE1EW7EDA44491   2014    FORD
                4186       46193       1GCSGAFX6E1165485   2014    CHEV
                4187       46194       1FTNE1EW4EDA41273   2014    FORD
                4188       46195       1FTNE1EW6EDA41274   2014    FORD
                4189       46197       1GCSGAFX0E1154174   2014    CHEV
                4190       46198       1GCSGAFX4E1159023   2014    CHEV
                4191       46199       1GCSGAFX0E1158760   2014    CHEV
                4192       46200       1GCSGAFX0E1159682   2014    CHEV
                4193       46201       1FTNE1EW9EDA44492   2014    FORD
                4194       61032       1FTYE1YM4GKB13059   2016    FORD
                4195       61033       1FTYE1YM0GKB13060   2016    FORD
                4196       61034       1FTYE1YM2GKB13061   2016    FORD
                4197       61035       1FTYE1YM4GKB13062   2016    FORD
                4198       61037       1FTYE1YM9GKB13039   2016    FORD
                4199       61038       1FTYE1YM5GKB13040   2016    FORD
                4200       61039       1FTYE1YM7GKB13041   2016    FORD
                4201       61041       1FTYE1YM0GKB13043   2016    FORD
                4202       61042       1FTYE1YM2GKB13044   2016    FORD
                4203       61043       1FTYE1YM4GKB13045   2016    FORD
                4204       61044       1FTYE1YM6GKB11703   2016    FORD
                4205       61045       1FTYE1YM6GKB13046   2016    FORD
                4206       61046       1FTYE1YM8GKB13047   2016    FORD
                4207       61456       1FTYE1YM5GKB08646   2016    FORD
                4208       61625       1FTYE1YM6GKB19378   2016    FORD
                4209       61626       1FTYE1YM8GKB19379   2016    FORD
                4210       61627       1FTYE1YM4GKB19380   2016    FORD
                4211       61628       1FTYE1YM6GKB19381   2016    FORD
                4212       61629       1FTYE1YM8GKB19382   2016    FORD
                4213       61630       1FTYE1YMXGKB19383   2016    FORD
                4214       61631       1FTYE1YM1GKB19384   2016    FORD
                4215       61632       1FTYE1YM3GKB19385   2016    FORD
                4216       61633       1FTYE1YM5GKB19386   2016    FORD
                4217       61634       1FTYE1YM7GKB19387   2016    FORD
                4218       61635       1FTYE1YM9GKB19388   2016    FORD
                4219       61636       1FTYE1YM0GKB19389   2016    FORD
                4220       61637       1FTYE1YM7GKB19390   2016    FORD
                4221       61638       1FTYE1YM9GKB19391   2016    FORD

                                     Page 90 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 134 of 1461




                4222       61639       1FTYE1YM0GKB19392   2016    FORD
                4223       61640       1FTYE1YM2GKB19393   2016    FORD
                4224       61641       1FTYE1YM4GKB19394   2016    FORD
                4225       61642       1FTYE1YM7GKB19308   2016    FORD
                4226       61643       1FTYE1YM9GKB19309   2016    FORD
                4227       61644       1FTYE1YM5GKB19310   2016    FORD
                4228       61645       1FTYE1YM7GKB19311   2016    FORD
                4229       61646       1FTYE1YM9GKB19312   2016    FORD
                4230       61647       1FTYE1YM0GKB19313   2016    FORD
                4231       61648       1FTYE1YM2GKB19314   2016    FORD
                4232       61649       1FTYE1YM4GKB19315   2016    FORD
                4233       61650       1FTYE1YM6GKB19316   2016    FORD
                4234       06675       1GCZGFBA0A1143134   2010    CHEV
                4235       06678       1GCZGFBA1A1142025   2010    CHEV
                4236       06679       1GCZGFBA4A1143783   2010    CHEV
                4237       06681       1GCZGFBA4A1143010   2010    CHEV
                4238       06683       1GCZGFBA6A1142862   2010    CHEV
                4239       06695       1GCZGFBA2A1142549   2010    CHEV
                4240       06695       1GCZGFBA2A1142549   2010    CHEV
                4241       06700       1GCZGFBA0A1141867   2010    CHEV
                4242       06700       1GCZGFBA0A1141867   2010    CHEV
                4243       06701       1GCZGFBA8A1141261   2010    CHEV
                4244       06701       1GCZGFBA8A1141261   2010    CHEV
                4245       06702       1GCZGFBA0A1143702   2010    CHEV
                4246       06702       1GCZGFBA0A1143702   2010    CHEV
                4247       06706       1GCZGFBA3A1143709   2010    CHEV
                4248       06706       1GCZGFBA3A1143709   2010    CHEV
                4249       06707       1GCZGFBA3A1141796   2010    CHEV
                4250       06707       1GCZGFBA3A1141796   2010    CHEV
                4251       06712       1GCZGFBA9A1143259   2010    CHEV
                4252       06715       1GCZGFBAXA1143030   2010    CHEV
                4253       06715       1GCZGFBAXA1143030   2010    CHEV
                4254       06726       1GCZGFBA0A1142310   2010    CHEV
                4255       06726       1GCZGFBA0A1142310   2010    CHEV
                4256       06727       1GCZGFBA3A1143337   2010    CHEV
                4257       06727       1GCZGFBA3A1143337   2010    CHEV
                4258       06728       1GCZGFBA6A1143364   2010    CHEV
                4259       06728       1GCZGFBA6A1143364   2010    CHEV
                4260       06729       1GCZGFBA5A1142478   2010    CHEV
                4261       06732       1GCZGFBA7A1142028   2010    CHEV
                4262       21320       1GCSGAFXXC1137184   2012    CHEV
                4263       21321       1GCSGAFX4C1137844   2012    CHEV
                4264       21322       1GCSGAFX0C1136724   2012    CHEV
                4265       21323       1GCSGAFX1C1136778   2012    CHEV
                4266       21455       1GCWGFCA5C1150147   2012    CHEV
                4267       21458       1GCWGFCA4C1150382   2012    CHEV
                4268       21458       1GCWGFCA4C1150382   2012    CHEV

                                     Page 91 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 135 of 1461




                4269       21459       1GCWGFCA7C1148514    2012   CHEV
                4270       21459       1GCWGFCA7C1148514    2012   CHEV
                4271       21460       1GCWGFCA9C1149390    2012   CHEV
                4272       21460       1GCWGFCA9C1149390    2012   CHEV
                4273       21461       1GCWGFCAXC1148278    2012   CHEV
                4274       21461       1GCWGFCAXC1148278    2012   CHEV
                4275       21462       1GCWGFCA0C1150752    2012   CHEV
                4276       21464       1GCWGFCA6C1149296    2012   CHEV
                4277       21465       1GCWGFCA1C1150601    2012   CHEV
                4278       21941       1GCSGAFX2C1142282    2012   CHEV
                4279       21943       1GCSGAFX5C1142194    2012   CHEV
                4280       21943       1GCSGAFX5C1142194    2012   CHEV
                4281       22381       1GCSGAFX4C1136581    2012   CHEV
                4282       22382       1GCSGAFX8C1137166    2012   CHEV
                4283       22383       1GCSGAFX4C1137262    2012   CHEV
                4284       22384       1GCSGAFX6C1136811    2012   CHEV
                4285       22384       1GCSGAFX6C1136811    2012   CHEV
                4286       22385       1GCSGAFX1C1137199    2012   CHEV
                4287       22385       1GCSGAFX1C1137199    2012   CHEV
                4288       22386       1GCSGAFXXC1137699    2012   CHEV
                4289       22386       1GCSGAFXXC1137699    2012   CHEV
                4290       22387       1GCSGAFXXC1136648    2012   CHEV
                4291       22387       1GCSGAFXXC1136648    2012   CHEV
                4292       22389       1GCSGAFX5C1136668    2012   CHEV
                4293       22389       1GCSGAFX5C1136668    2012   CHEV
                4294       22390       1GCSGAFX1C1137784    2012   CHEV
                4295       22390       1GCSGAFX1C1137784    2012   CHEV
                4296       22391       1GCSGAFXXC1137668    2012   CHEV
                4297       22391       1GCSGAFXXC1137668    2012   CHEV
                4298       22392       1GCSGAFX1C1136716    2012   CHEV
                4299       22393       1GCSGAFX3C1136653    2012   CHEV
                4300       22394       1GCSGAFX5C1136833    2012   CHEV
                4301       22687        1GCCSBF90C8135820   2012   CHEV
                4302       22688        1GCCSBF92C8135950   2012   CHEV
                4303       22689        1GCCSBF94C8135884   2012   CHEV
                4304       22690        1GCCSBF99C8135511   2012   CHEV
                4305       22691        1GCCSBF92C8136208   2012   CHEV
                4306       22692        1GCCSBF93C8136640   2012   CHEV
                4307       22694        1GCCSBF99C8135735   2012   CHEV
                4308       22695        1GCCSBF90C8136174   2012   CHEV
                4309       22729        1FTNE1EL0CDA68330   2012   FORD
                4310       22731        1FTNE1EL0CDA73723   2012   FORD
                4311       23088       1GCWGFCA2C1192419    2012   CHEV
                4312       23088       1GCWGFCA2C1192419    2012   CHEV
                4313       23089       1GCWGFCA8C1192957    2012   CHEV
                4314       23090       1GCWGFCAXC1193558    2012   CHEV
                4315       23091       1GCWGFCAXC1192832    2012   CHEV

                                     Page 92 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 136 of 1461




                4316       23092       1GCWGFCA8C1194305   2012    CHEV
                4317       23093       1GCSGAFX5C1192450   2012    CHEV
                4318       23783       1GCSGAFXXC1188426   2012    CHEV
                4319       23783       1GCSGAFXXC1188426   2012    CHEV
                4320       23784       1GCSGAFX5C1188138   2012    CHEV
                4321       23784       1GCSGAFX5C1188138   2012    CHEV
                4322       23785       1GCSGAFX7C1186553   2012    CHEV
                4323       23786       1GCSGAFXXC1186787   2012    CHEV
                4324       23787       1GCSGAFX6C1186592   2012    CHEV
                4325       23787       1GCSGAFX6C1186592   2012    CHEV
                4326       23788       1GCSGAFX7C1187685   2012    CHEV
                4327       23789       1GCSGAFX5C1186583   2012    CHEV
                4328       23789       1GCSGAFX5C1186583   2012    CHEV
                4329       23790       1GCSGAFX5C1187944   2012    CHEV
                4330       23790       1GCSGAFX5C1187944   2012    CHEV
                4331       23791       1GCSGAFX5C1188642   2012    CHEV
                4332       23791       1GCSGAFX5C1188642   2012    CHEV
                4333       23792       1GCSGAFX9C1188613   2012    CHEV
                4334       23792       1GCSGAFX9C1188613   2012    CHEV
                4335       23793       1GCSGAFX2C1188582   2012    CHEV
                4336       23793       1GCSGAFX2C1188582   2012    CHEV
                4337       23794       1GCSGAFX0C1186877   2012    CHEV
                4338       23795       1GCSGAFX9C1185811   2012    CHEV
                4339       23796       1GCSGAFX3C1186470   2012    CHEV
                4340       23796       1GCSGAFX3C1186470   2012    CHEV
                4341       23797       1GCSGAFX8C1186495   2012    CHEV
                4342       23797       1GCSGAFX8C1186495   2012    CHEV
                4343       23798       1GCSGAFX0C1188001   2012    CHEV
                4344       23798       1GCSGAFX0C1188001   2012    CHEV
                4345       23799       1GCSGAFX4C1187837   2012    CHEV
                4346       23799       1GCSGAFX4C1187837   2012    CHEV
                4347       23800       1GCSGAFX2C1186301   2012    CHEV
                4348       23800       1GCSGAFX2C1186301   2012    CHEV
                4349       23802       1GCSGAFX8C1187162   2012    CHEV
                4350       23802       1GCSGAFX8C1187162   2012    CHEV
                4351       23803       1GCSGAFX9C1188689   2012    CHEV
                4352       23803       1GCSGAFX9C1188689   2012    CHEV
                4353       23804       1GCSGAFX6C1185541   2012    CHEV
                4354       23804       1GCSGAFX6C1185541   2012    CHEV
                4355       23805       1GCSGAFX2C1188288   2012    CHEV
                4356       23805       1GCSGAFX2C1188288   2012    CHEV
                4357       23806       1GCSGAFX3C1186548   2012    CHEV
                4358       23807       1GCSGAFX9C1186389   2012    CHEV
                4359       23808       1GCSGAFX7C1186634   2012    CHEV
                4360       23809       1GCSGAFX7C1186410   2012    CHEV
                4361       23810       1GCSGAFX5C1186230   2012    CHEV
                4362       23811       1GCSGAFXXC1187289   2012    CHEV

                                     Page 93 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 137 of 1461




                4363       23813        1GCSGAFXXC1185624   2012   CHEV
                4364       23814        1GCSGAFX3C1188347   2012   CHEV
                4365       23816        1GCSGAFX5C1186891   2012   CHEV
                4366       23817        1GCSGAFX6C1188195   2012   CHEV
                4367       23818        1GCSGAFX9C1187235   2012   CHEV
                4368       23894        1GCSGAFX3C1189014   2012   CHEV
                4369       36805       1GCSGAFXXD1159400    2013   CHEV
                4370       36807       1GCWGFCA4D1157494    2013   CHEV
                4371       36808       1GCWGFCA3D1156644    2013   CHEV
                4372       36809       1GCSGAFX0D1159194    2013   CHEV
                4373       36809       1GCSGAFX0D1159194    2013   CHEV
                4374       36810       1GCWGFCA4D1156569    2013   CHEV
                4375       36811       1GCSGAFX5D1159773    2013   CHEV
                4376       36812       1GCWGFCA6D1157531    2013   CHEV
                4377       36813       1GCSGAFX0D1158479    2013   CHEV
                4378       36814       1GCSGAFXXD1160482    2013   CHEV
                4379       36815       1GCSGAFX7D1158625    2013   CHEV
                4380       36815       1GCSGAFX7D1158625    2013   CHEV
                4381       36816       1GCSGAFXXD1160093    2013   CHEV
                4382       36817       1GCWGFCA0D1156035    2013   CHEV
                4383       36818       1GCWGFCA9D1155966    2013   CHEV
                4384       36818       1GCWGFCA9D1155966    2013   CHEV
                4385       36819       1GCWGFCA4D1157057    2013   CHEV
                4386       36819       1GCWGFCA4D1157057    2013   CHEV
                4387       36820       1GCSGAFX8D1167446    2013   CHEV
                4388       36820       1GCSGAFX8D1167446    2013   CHEV
                4389       36821       1GCSGAFX1D1157874    2013   CHEV
                4390       36822       1GCWGFCA5D1157195    2013   CHEV
                4391       36823       1GCSGAFX6D1160284    2013   CHEV
                4392       36824       1GCSGAFX5D1159661    2013   CHEV
                4393       36825       1GCSGAFXXD1159428    2013   CHEV
                4394       36826       1GCSGAFX7D1158897    2013   CHEV
                4395       36827       1GCSGAFX2D1159682    2013   CHEV
                4396       36828       1GCSGAFX2D1167331    2013   CHEV
                4397       36829       1GCSGAFX2D1166602    2013   CHEV
                4398       36830       1GCSGAFXXD1159610    2013   CHEV
                4399       36831       1GCSGAFX4D1160252    2013   CHEV
                4400       36832       1GCSGAFX7D1159760    2013   CHEV
                4401       36833       1GCSGAFXXD1160563    2013   CHEV
                4402       36833       1GCSGAFXXD1160563    2013   CHEV
                4403       36834       1GCSGAFXXD1159025    2013   CHEV
                4404       36835       1GCSGAFX7D1160228    2013   CHEV
                4405       36836       1GCSGAFX6D1157918    2013   CHEV
                4406       36837       1GCSGAFX0D1160118    2013   CHEV
                4407       36838       1GCSGAFX9D1159372    2013   CHEV
                4408       36839       1GCSGAFX4D1159960    2013   CHEV
                4409       36840       1GCSGAFX0D1159101    2013   CHEV

                                     Page 94 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 138 of 1461




                4410       36841       1GCSGAFX6D1159328    2013   CHEV
                4411       36842       1GCSGAFX2D1158547    2013   CHEV
                4412       36844       1GCSGAFXXD1160398    2013   CHEV
                4413       36844       1GCSGAFXXD1160398    2013   CHEV
                4414       36845       1GCSGAFX6D1159829    2013   CHEV
                4415       36846       1GCSGAFX6D1158535    2013   CHEV
                4416       36847       1GCSGAFX3D1160338    2013   CHEV
                4417       36848       1GCSGAFX3D1158010    2013   CHEV
                4418       36848       1GCSGAFX3D1158010    2013   CHEV
                4419       36849       1GCSGAFX6D1159524    2013   CHEV
                4420       36850       1GCSGAFX4D1159120    2013   CHEV
                4421       36851       1GCSGAFX0D1159275    2013   CHEV
                4422       36852       1GCWGFCA8D1156655    2013   CHEV
                4423       36853       1GCSGAFX5D1158221    2013   CHEV
                4424       36854       1GCSGAFX5D1158087    2013   CHEV
                4425       36855       1GCWGFCA9D1156311    2013   CHEV
                4426       36856       1GCSGAFXXD1160076    2013   CHEV
                4427       36857       1GCSGAFX0D1160359    2013   CHEV
                4428       36858       1GCSGAFX4D1158081    2013   CHEV
                4429       36859       1GCSGAFX8D1160240    2013   CHEV
                4430       36860       1GCSGAFX9D1159694    2013   CHEV
                4431       36861       1GCSGAFX0D1159714    2013   CHEV
                4432       36862       1GCSGAFX1D1159639    2013   CHEV
                4433       36863       1GCSGAFX0D1160555    2013   CHEV
                4434       36864       1GCSGAFX1D1159172    2013   CHEV
                4435       36865       1GCSGAFX4D1158274    2013   CHEV
                4436       36866       1GCSGAFXXD1160160    2013   CHEV
                4437       36867       1GCSGAFX6D1159801    2013   CHEV
                4438       36868       1GCSGAFX8D1159654    2013   CHEV
                4439       36868       1GCSGAFX8D1159654    2013   CHEV
                4440       36869       1GCSGAFXXD1158036    2013   CHEV
                4441       36870       1GCSGAFX3D1159948    2013   CHEV
                4442       36871       1GCSGAFX9D1159808    2013   CHEV
                4443       36871       1GCSGAFX9D1159808    2013   CHEV
                4444       36872       1GCSGAFX6D1158812    2013   CHEV
                4445       36872       1GCSGAFX6D1158812    2013   CHEV
                4446       36873       1GCSGAFX8D1158293    2013   CHEV
                4447       36873       1GCSGAFX8D1158293    2013   CHEV
                4448       36874       1GCSGAFX4D1160302    2013   CHEV
                4449       36874       1GCSGAFX4D1160302    2013   CHEV
                4450       46061        1GCSGAFX5E1153781   2014   CHEV
                4451       47193        1GCSGAFX5E1165283   2014   CHEV
                4452       47194        1GCSGAFX3E1160082   2014   CHEV
                4453       47195        1GCSGAFX7E1159842   2014   CHEV
                4454       47196        1GCSGAFX4E1161676   2014   CHEV
                4455       47197        1GCSGAFX4E1158647   2014   CHEV
                4456       47198       1FTNE1EW3EDA41197    2014   FORD

                                     Page 95 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 139 of 1461




                4457       47199       1FTNE1EW5EDA41198   2014    FORD
                4458       47200       1GCSGAFX6E1154096   2014    CHEV
                4459       47201       1GCSGAFX9E1153671   2014    CHEV
                4460       47202       1GCSGAFXXE1154229   2014    CHEV
                4461       47203       1GCSGAFX4E1154212   2014    CHEV
                4462       47204       1GCSGAFX2E1153849   2014    CHEV
                4463       47205       1GCSGAFX2E1153012   2014    CHEV
                4464       47206       1GCSGAFX7E1153068   2014    CHEV
                4465       47207       1GCSGAFX2E1153379   2014    CHEV
                4466       47208       1GCSGAFX0E1161481   2014    CHEV
                4467       47209       1GCSGAFXXE1159429   2014    CHEV
                4468       47210       1GCSGAFXXE1161178   2014    CHEV
                4469       47211       1GCSGAFX8E1160451   2014    CHEV
                4470       47212       1GCSGAFX5E1161797   2014    CHEV
                4471       47213       1GCSGAFX6E1161436   2014    CHEV
                4472       47214       1GCSGAFX9E1150978   2014    CHEV
                4473       47214       1GCSGAFX9E1150978   2014    CHEV
                4474       47215       1GCSGAFX6E1154292   2014    CHEV
                4475       47216       1GCSGAFX7E1154415   2014    CHEV
                4476       47216       1GCSGAFX7E1154415   2014    CHEV
                4477       47217       1GCSGAFX7E1153667   2014    CHEV
                4478       47217       1GCSGAFX7E1153667   2014    CHEV
                4479       47218       1GCSGAFX8E1153936   2014    CHEV
                4480       47218       1GCSGAFX8E1153936   2014    CHEV
                4481       47219       1GCSGAFXXE1153632   2014    CHEV
                4482       47220       1GCSGAFXXE1153839   2014    CHEV
                4483       47221       1GCSGAFX6E1153773   2014    CHEV
                4484       47222       1GCSGAFX6E1153983   2014    CHEV
                4485       47223       1GCSGAFX8E1153032   2014    CHEV
                4486       47224       1GCSGAFX0E1154255   2014    CHEV
                4487       47225       1GCSGAFX7E1153720   2014    CHEV
                4488       47226       1GCSGAFX8E1154102   2014    CHEV
                4489       47227       1FTNE1EW7EDA41199   2014    FORD
                4490       47228       1FTNE1EWXEDA41200   2014    FORD
                4491       47229       1GCSGAFX3E1153603   2014    CHEV
                4492       47230       1GCSGAFX1E1153020   2014    CHEV
                4493       47231       1GCSGAFX8E1153368   2014    CHEV
                4494       47232       1GCSGAFX3E1153374   2014    CHEV
                4495       47233       1GCSGAFX4E1154131   2014    CHEV
                4496       47234       1GCSGAFX6E1154194   2014    CHEV
                4497       47235       1GCSGAFX8E1154231   2014    CHEV
                4498       47236       1GCSGAFX5E1154011   2014    CHEV
                4499       47237       1GCSGAFX7E1153099   2014    CHEV
                4500       47238       1GCSGAFX2E1153057   2014    CHEV
                4501       47239       1GCSGAFX4E1154145   2014    CHEV
                4502       47240       1FTNE1EW1EDA41201   2014    FORD
                4503       47241       1FTNE1EW3EDA41202   2014    FORD

                                     Page 96 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 140 of 1461




                4504       47244       1GCSGAFX6E1153658   2014    CHEV
                4505       47245       1GCSGAFX0E1153901   2014    CHEV
                4506       47247       1GCSGAFX8E1154441   2014    CHEV
                4507       47248       1GCSGAFX8E1154410   2014    CHEV
                4508       47249       1GCSGAFX3E1153701   2014    CHEV
                4509       47250       1GCSGAFXXE1154473   2014    CHEV
                4510       47252       1GCSGAFX3E1154220   2014    CHEV
                4511       47253       1GCSGAFX6E1154115   2014    CHEV
                4512       47254       1GCSGAFX2E1154306   2014    CHEV
                4513       47256       1GCSGAFX8E1161793   2014    CHEV
                4514       47257       1GCSGAFX2E1158775   2014    CHEV
                4515       47258       1GCSGAFX3E1159725   2014    CHEV
                4516       47259       1GCSGAFX0E1161223   2014    CHEV
                4517       47260       1GCSGAFX4E1158891   2014    CHEV
                4518       47261       1GCSGAFXXE1159222   2014    CHEV
                4519       47262       1GCSGAFX8E1161776   2014    CHEV
                4520       47263       1GCSGAFX1E1161361   2014    CHEV
                4521       47264       1GCSGAFX2E1160042   2014    CHEV
                4522       47265       1FTNE1EW7EDA41204   2014    FORD
                4523       47266       1FTNE1EW9EDA41205   2014    FORD
                4524       47267       1GCSGAFX7E1156102   2014    CHEV
                4525       47268       1GCSGAFX9E1155226   2014    CHEV
                4526       47269       1GCSGAFX7E1155368   2014    CHEV
                4527       47270       1GCSGAFXXE1156272   2014    CHEV
                4528       47271       1GCSGAFX3E1154864   2014    CHEV
                4529       47272       1GCSGAFXXE1155588   2014    CHEV
                4530       47273       1GCSGAFX2E1155410   2014    CHEV
                4531       47274       1GCSGAFX3E1154508   2014    CHEV
                4532       47275       1GCSGAFXXE1156174   2014    CHEV
                4533       47276       1FTNE1EW0EDA41206   2014    FORD
                4534       47277       1GCSGAFX8E1155265   2014    CHEV
                4535       47278       1GCSGAFX9E1156084   2014    CHEV
                4536       47279       1GCSGAFXXE1155445   2014    CHEV
                4537       47279       1GCSGAFXXE1155445   2014    CHEV
                4538       47280       1GCSGAFX4E1156154   2014    CHEV
                4539       47281       1GCSGAFX6E1155622   2014    CHEV
                4540       47282       1GCSGAFX1E1155673   2014    CHEV
                4541       47283       1GCSGAFXXE1155400   2014    CHEV
                4542       47284       1GCSGAFX5E1154493   2014    CHEV
                4543       47285       1GCSGAFX9E1155453   2014    CHEV
                4544       47286       1GCSGAFX8E1154603   2014    CHEV
                4545       61076       1FTYE1YM9GKB13073   2016    FORD
                4546       61077       1FTYE1YM0GKB13074   2016    FORD
                4547       61078       1FTYE1YM2GKB13075   2016    FORD
                4548       61078       1FTYE1YM2GKB13075   2016    FORD
                4549       61079       1FTYE1YM4GKB13076   2016    FORD
                4550       61222       1FTYE1YMXGKB08805   2016    FORD

                                     Page 97 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 141 of 1461




                4551       61223       1FTYE1YM1GKB08806   2016    FORD
                4552       61224       1FTYE1YM3GKB08807   2016    FORD
                4553       61268       1FTYE1YM9GKB08794   2016    FORD
                4554       61269       1FTYE1YM0GKB08795   2016    FORD
                4555       61270       1FTYE1YM2GKB08796   2016    FORD
                4556       61271       1FTYE1YM4GKB08797   2016    FORD
                4557       61272       1FTYE1YM6GKB08798   2016    FORD
                4558       61273       1FTYE1YM8GKB08799   2016    FORD
                4559       61274       1FTYE1YM0GKB08800   2016    FORD
                4560       61275       1FTYE1YM2GKB08801   2016    FORD
                4561       61276       1FTYE1YM4GKB08802   2016    FORD
                4562       61277       1FTYE1YM6GKB08803   2016    FORD
                4563       61278       1FTYE1YM8GKB08804   2016    FORD
                4564       61732       1FTYE1YM3GKB19614   2016    FORD
                4565       61733       1FTYE1YM5GKB19615   2016    FORD
                4566       61734       1FTYE1YM7GKB19616   2016    FORD
                4567       61735       1FTYE1YM9GKB19617   2016    FORD
                4568       61736       1FTYE1YM0GKB19618   2016    FORD
                4569       61737       1FTYE1YM2GKB19619   2016    FORD
                4570       61795       1FTYE1YM6GKB19610   2016    FORD
                4571       61796       1FTYE1YM8GKB19611   2016    FORD
                4572       06175       1GCZGFBA8A1147089   2010    CHEV
                4573       06176       1GCZGFBA4A1146750   2010    CHEV
                4574       06206       1GCZGFBA2A1143202   2010    CHEV
                4575       06211       1GCZGFBA5A1142853   2010    CHEV
                4576       06214       1GCZGFBA4A1142343   2010    CHEV
                4577       06215       1GCZGFBA3A1142060   2010    CHEV
                4578       06304       1GCZGFBA6A1142909   2010    CHEV
                4579       06305       1GCZGFBA5A1143338   2010    CHEV
                4580       06306       1GCZGFBA8A1142829   2010    CHEV
                4581       06307       1GCZGFBA0A1143389   2010    CHEV
                4582       06308       1GCZGFBA9A1142256   2010    CHEV
                4583       06309       1GCZGFBA5A1141816   2010    CHEV
                4584       06311       1GCZGFBA0A1142114   2010    CHEV
                4585       06317       1GCZGFBA3A1142107   2010    CHEV
                4586       06321       1GCZGFBA9A1143276   2010    CHEV
                4587       06323       1GCZGFBA3A1148862   2010    CHEV
                4588       06325       1GCZGFBA7A1147729   2010    CHEV
                4589       06327       1GCZGFBAXA1149460   2010    CHEV
                4590       06329       1GCZGFBA9A1149174   2010    CHEV
                4591       06568       1GCZGFBA3A1152037   2010    CHEV
                4592       21324       1GCWGFCA2C1143835   2012    CHEV
                4593       21328       1GCWGFCA1C1143454   2012    CHEV
                4594       21526       1GCSGAFX5C1139473   2012    CHEV
                4595       21528       1GCSGAFX7C1139863   2012    CHEV
                4596       21530       1GCSGAFX1C1138823   2012    CHEV
                4597       21531       1GCSGAFX1C1138613   2012    CHEV

                                     Page 98 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 142 of 1461




                4598       21533       1GCSGAFX6C1138512   2012    CHEV
                4599       21534       1GCSGAFX2C1138474   2012    CHEV
                4600       21535       1GCSGAFX4C1139190   2012    CHEV
                4601       21536       1GCSGAFX7C1137952   2012    CHEV
                4602       21537       1GCSGAFX2C1139477   2012    CHEV
                4603       21539       1GCSGAFX4C1139142   2012    CHEV
                4604       21540       1GCSGAFX1C1138059   2012    CHEV
                4605       21542       1GCSGAFX6C1138221   2012    CHEV
                4606       21543       1GCSGAFX6C1140793   2012    CHEV
                4607       21544       1GCSGAFX7C1142133   2012    CHEV
                4608       21546       1GCSGAFX1C1140233   2012    CHEV
                4609       21547       1GCSGAFX7C1140396   2012    CHEV
                4610       21548       1GCSGAFX9C1140383   2012    CHEV
                4611       21549       1GCSGAFX2C1141990   2012    CHEV
                4612       21551       1GCSGAFX8C1140908   2012    CHEV
                4613       21553       1GCSGAFX7C1141855   2012    CHEV
                4614       21554       1GCSGAFX6C1142382   2012    CHEV
                4615       21555       1GCSGAFX8C1140312   2012    CHEV
                4616       21557       1GCSGAFX7C1143847   2012    CHEV
                4617       21640       1GCSGAFXXC1139551   2012    CHEV
                4618       21648       1GCSGAFX6C1138753   2012    CHEV
                4619       21678       1GCSGAFX8C1143078   2012    CHEV
                4620       21679       1GCSGAFX0C1143186   2012    CHEV
                4621       21680       1GCSGAFXXC1142613   2012    CHEV
                4622       21684       1GCSGAFX8C1144697   2012    CHEV
                4623       21687       1GCSGAFXXC1144538   2012    CHEV
                4624       21688       1GCSGAFX7C1142634   2012    CHEV
                4625       21694       1GCSGAFX3C1143442   2012    CHEV
                4626       21695       1GCSGAFX8C1143226   2012    CHEV
                4627       21696       1GCSGAFX2C1143612   2012    CHEV
                4628       21698       1GCSGAFX0C1143561   2012    CHEV
                4629       21699       1GCSGAFX3C1144493   2012    CHEV
                4630       21704       1GCSGAFX0C1142927   2012    CHEV
                4631       21705       1GCSGAFXXC1143745   2012    CHEV
                4632       21706       1GCSGAFX6C1143855   2012    CHEV
                4633       21707       1GCSGAFXXC1144006   2012    CHEV
                4634       21708       1GCSGAFX0C1144175   2012    CHEV
                4635       21709       1GCSGAFX7C1143914   2012    CHEV
                4636       21711       1GCSGAFX2C1144095   2012    CHEV
                4637       21712       1GCSGAFX7C1143427   2012    CHEV
                4638       21718       1GCSGAFX7C1143623   2012    CHEV
                4639       23000       1GCWGFCA6C1189071   2012    CHEV
                4640       23001       1GCWGFCA1C1191245   2012    CHEV
                4641       23002       1GCWGFCA9C1190053   2012    CHEV
                4642       23003       1GCWGFCA5C1191541   2012    CHEV
                4643       23005       1GCWGFCA6C1191547   2012    CHEV
                4644       23047       1GCWGFCA4C1192065   2012    CHEV

                                     Page 99 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 143 of 1461




                4645       23048      1GCWGFCA4C1191465    2012    CHEV
                4646       23050      1GCWGFCA3C1191568    2012    CHEV
                4647       23051      1GCWGFCA6C1191385    2012    CHEV
                4648       23144       1GCSGAFX9C1178227   2012    CHEV
                4649       23146       1GCSGAFX2C1177890   2012    CHEV
                4650       23147       1GCSGAFX7C1178176   2012    CHEV
                4651       23148       1GCSGAFX3C1180152   2012    CHEV
                4652       23150       1GCSGAFX6C1179755   2012    CHEV
                4653       23151       1GCSGAFX0C1179976   2012    CHEV
                4654       23152       1GCSGAFX9C1178034   2012    CHEV
                4655       23153       1GCSGAFX6C1177732   2012    CHEV
                4656       23154       1GCSGAFX1C1178240   2012    CHEV
                4657       23155       1GCSGAFX8C1178669   2012    CHEV
                4658       23158       1GCSGAFX4C1178698   2012    CHEV
                4659       23159       1GCSGAFX6C1179030   2012    CHEV
                4660       23160       1GCSGAFX2C1178683   2012    CHEV
                4661       23161       1GCSGAFX7C1178128   2012    CHEV
                4662       23162       1GCSGAFXXC1178608   2012    CHEV
                4663       23166       1GCSGAFXXC1178382   2012    CHEV
                4664       23461       1GCSGAFX6C1177925   2012    CHEV
                4665       23464       1GCSGAFX8C1178798   2012    CHEV
                4666       23470       1GCSGAFX0C1177774   2012    CHEV
                4667       23476       1GCSGAFX5C1178211   2012    CHEV
                4668       23479       1GCSGAFX1C1179792   2012    CHEV
                4669       23480       1GCSGAFX9C1178390   2012    CHEV
                4670       23636       1GCSGAFXXC1173876   2012    CHEV
                4671       23640       1GCSGAFX8C1170975   2012    CHEV
                4672       36453      1GCSGAFX5D1175486    2013    CHEV
                4673       36526      1GCSGAFX2D1167460    2013    CHEV
                4674       36529      1GCSGAFXXD1167576    2013    CHEV
                4675       36662      1GCWGFCA1D1170977    2013    CHEV
                4676       36663      1GCSGAFX5D1182017    2013    CHEV
                4677       36664      1GCSGAFX4D1180646    2013    CHEV
                4678       36665      1GCSGAFX6D1182401    2013    CHEV
                4679       36669      1GCSGAFX2D1180418    2013    CHEV
                4680       36670      1GCSGAFX4D1180372    2013    CHEV
                4681       36672      1GCSGAFX1D1180118    2013    CHEV
                4682       36673      1GCSGAFX2D1180239    2013    CHEV
                4683       36674      1GCSGAFX7D1181578    2013    CHEV
                4684       36675      1GCSGAFX9D1180447    2013    CHEV
                4685       36676      1GCSGAFX4D1180470    2013    CHEV
                4686       36678      1GCSGAFX5D1182258    2013    CHEV
                4687       36679      1GCSGAFX7D1182536    2013    CHEV
                4688       36680      1GCSGAFX4D1181859    2013    CHEV
                4689       36683      1GCSGAFX3D1181433    2013    CHEV
                4690       36685      1GCSGAFX2D1181035    2013    CHEV
                4691       36686      1GCSGAFX3D1182629    2013    CHEV

                                    Page 100 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 144 of 1461




                4692       36687      1GCSGAFX9D1182425    2013    CHEV
                4693       36688      1GCSGAFX5D1181224    2013    CHEV
                4694       36689      1GCSGAFX9D1180772    2013    CHEV
                4695       36690      1GCSGAFX3D1181447    2013    CHEV
                4696       36692      1GCSGAFX4D1180601    2013    CHEV
                4697       36693      1GCSGAFX5D1180929    2013    CHEV
                4698       36694      1GCSGAFX5D1181871    2013    CHEV
                4699       36695      1GCSGAFX9D1180898    2013    CHEV
                4700       36696      1GCWGFCA0D1180769    2013    CHEV
                4701       36697      1GCWGFCA5D1181755    2013    CHEV
                4702       36699      1GCWGFCA8D1182320    2013    CHEV
                4703       36700      1GCWGFCA5D1180010    2013    CHEV
                4704       37249      1GCSGAFX4D1179898    2013    CHEV
                4705       37251      1GCSGAFX0D1179848    2013    CHEV
                4706       37252      1GCSGAFXXD1177332    2013    CHEV
                4707       37254      1GCSGAFX3D1179794    2013    CHEV
                4708       37256      1GCSGAFX6D1178090    2013    CHEV
                4709       37258      1GCSGAFX2D1179639    2013    CHEV
                4710       37261      1GCSGAFX7D1179149    2013    CHEV
                4711       37266      1GCSGAFX1D1178739    2013    CHEV
                4712       37269      1GCSGAFX8D1178544    2013    CHEV
                4713       37270      1GCSGAFXXD1179274    2013    CHEV
                4714       37271      1GCSGAFX8D1177393    2013    CHEV
                4715       37273      1GCSGAFX7D1178311    2013    CHEV
                4716       37275      1GCSGAFX8D1179547    2013    CHEV
                4717       37281      1GCWGFCA6D1182476    2013    CHEV
                4718       37283      1GCWGFCA0D1182618    2013    CHEV
                4719       37363      1GCSGAFXXD1181607    2013    CHEV
                4720       37364      1GCSGAFXXD1181669    2013    CHEV
                4721       46653       1GCSGAFX1E1153292   2014    CHEV
                4722       46655       1GCSGAFX1E1153177   2014    CHEV
                4723       46656       1GCSGAFX8E1152950   2014    CHEV
                4724       46657       1GCSGAFX7E1153961   2014    CHEV
                4725       46658       1GCSGAFX1E1153941   2014    CHEV
                4726       46660       1GCSGAFX1E1156290   2014    CHEV
                4727       46662       1GCSGAFX2E1169601   2014    CHEV
                4728       46663       1GCSGAFX9E1171376   2014    CHEV
                4729       46664       1GCSGAFX6E1169570   2014    CHEV
                4730       46666       1GCSGAFX8E1169098   2014    CHEV
                4731       46667       1GCSGAFX0E1169130   2014    CHEV
                4732       46668       1GCSGAFX8E1170560   2014    CHEV
                4733       46669       1GCSGAFX4E1167655   2014    CHEV
                4734       46670       1GCSGAFX1E1188818   2014    CHEV
                4735       46671       1GCSGAFX1E1167855   2014    CHEV
                4736       46673       1GCSGAFX1E1168150   2014    CHEV
                4737       46676       1GCSGAFX7E1153622   2014    CHEV
                4738       46679       1GCSGAFX2E1153494   2014    CHEV

                                    Page 101 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 145 of 1461




                4739       46680       1GCSGAFX0E1154076   2014    CHEV
                4740       46683       1GCSGAFXXE1154747   2014    CHEV
                4741       46684       1GCSGAFX4E1155229   2014    CHEV
                4742       46685       1GCSGAFX4E1160379   2014    CHEV
                4743       46688       1GCSGAFX8E1161504   2014    CHEV
                4744       46690       1GCSGAFX6E1159881   2014    CHEV
                4745       46692       1GCSGAFXXE1160161   2014    CHEV
                4746       46694       1GCSGAFX0E1159584   2014    CHEV
                4747       46695       1GCSGAFX6E1159508   2014    CHEV
                4748       46697       1GCSGAFX6E1161162   2014    CHEV
                4749       46699       1FTNE1EW0EDA44493   2014    FORD
                4750       46701       1FTNE1EW4EDA44495   2014    FORD
                4751       46702       1FTNE1EW6EDA44496   2014    FORD
                4752       46703       1FTNE1EW8EDA44497   2014    FORD
                4753       46704       1FTNE1EWXEDA44498   2014    FORD
                4754       46715       1GCSGAFX2E1163118   2014    CHEV
                4755       46716       1GCSGAFX9E1163861   2014    CHEV
                4756       46718       1GCSGAFX1E1164261   2014    CHEV
                4757       46719       1GCSGAFX6E1163297   2014    CHEV
                4758       46720       1GCSGAFX7E1163762   2014    CHEV
                4759       46721       1GCSGAFX0E1163070   2014    CHEV
                4760       46722       1GCSGAFX3E1163502   2014    CHEV
                4761       46724       1GCSGAFX5E1164229   2014    CHEV
                4762       47133       1FTNE1EW2EDA44477   2014    FORD
                4763       47143       1GCSGAFX2E1156993   2014    CHEV
                4764       47144       1GCSGAFX6E1156818   2014    CHEV
                4765       47145       1GCSGAFX8E1158439   2014    CHEV
                4766       61225       1FTYE1YM6GKB08591   2016    FORD
                4767       61226       1FTYE1YM8GKB08592   2016    FORD
                4768       61227       1FTYE1YMXGKB08593   2016    FORD
                4769       61228       1FTYE1YM1GKB08594   2016    FORD
                4770       61229       1FTYE1YM3GKB08595   2016    FORD
                4771       61230       1FTYE1YM5GKB08596   2016    FORD
                4772       61231       1FTYE1YM7GKB08597   2016    FORD
                4773       61232       1FTYE1YM9GKB08598   2016    FORD
                4774       61651       1FTYE1YM7GKB19258   2016    FORD
                4775       61652       1FTYE1YM9GKB19259   2016    FORD
                4776       61653       1FTYE1YM5GKB19260   2016    FORD
                4777       61655       1FTYE1YM9GKB19262   2016    FORD
                4778       61656       1FTYE1YM0GKB19263   2016    FORD
                4779       61661       1FTYE1YMXGKB19268   2016    FORD
                4780       61662       1FTYE1YM1GKB19269   2016    FORD
                4781       61664       1FTYE1YMXGKB19271   2016    FORD
                4782       61738       1FTYE1YM1GKB19272   2016    FORD
                4783       06151       1GCZGFBA5A1144408   2010    CHEV
                4784       06159       1GCZGFBA2A1144494   2010    CHEV
                4785       06159       1GCZGFBA2A1144494   2010    CHEV

                                    Page 102 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 146 of 1461




                4786       06160       1GCZGFBA6A1145387    2010   CHEV
                4787       06161       1GCZGFBA4A1145453    2010   CHEV
                4788       21384       1GCWGFCA9C1150748    2012   CHEV
                4789       21384       1GCWGFCA9C1150748    2012   CHEV
                4790       21385       1GCWGFCA0C1148130    2012   CHEV
                4791       21914       1GCSGAFX7C1142455    2012   CHEV
                4792       21994       1GCSGAFX5C1136573    2012   CHEV
                4793       21998       1GCSGAFX0C1137484    2012   CHEV
                4794       21999       1GCSGAFX0C1137307    2012   CHEV
                4795       22002       1GCSGAFX1C1137204    2012   CHEV
                4796       22004       1GCSGAFX5C1136945    2012   CHEV
                4797       22006       1GCSGAFX4C1137715    2012   CHEV
                4798       22007       1GCSGAFX5C1136623    2012   CHEV
                4799       22007       1GCSGAFX5C1136623    2012   CHEV
                4800       22008       1GCSGAFX4C1137570    2012   CHEV
                4801       22009       1GCSGAFX3C1137639    2012   CHEV
                4802       22011       1GCSGAFX5C1136850    2012   CHEV
                4803       22014       1GCSGAFX4C1137357    2012   CHEV
                4804       22015       1GCSGAFXXC1137525    2012   CHEV
                4805       22016       1GCSGAFX7C1136641    2012   CHEV
                4806       22018       1GCSGAFX0C1137159    2012   CHEV
                4807       22019       1GCSGAFX6C1136663    2012   CHEV
                4808       22020       1GCSGAFX2C1136563    2012   CHEV
                4809       22021       1GCSGAFX8C1136759    2012   CHEV
                4810       22552        1GCCSBF92C8134720   2012   CHEV
                4811       22553        1GCCSBF97C8134681   2012   CHEV
                4812       23039       1GCWGFCA2C1192968    2012   CHEV
                4813       23084       1GCWGFCA1C1192606    2012   CHEV
                4814       23084       1GCWGFCA1C1192606    2012   CHEV
                4815       23085       1GCWGFCA0C1194427    2012   CHEV
                4816       23087       1GCWGFCA2C1193344    2012   CHEV
                4817       23766       1GCSGAFX5C1187216    2012   CHEV
                4818       23766       1GCSGAFX5C1187216    2012   CHEV
                4819       23768       1GCSGAFX7C1187461    2012   CHEV
                4820       23772       1GCSGAFX3C1185934    2012   CHEV
                4821       23773       1GCSGAFX2C1187075    2012   CHEV
                4822       23774       1GCSGAFX0C1187107    2012   CHEV
                4823       23776       1GCSGAFX5C1185479    2012   CHEV
                4824       23777       1GCSGAFX4C1185490    2012   CHEV
                4825       23778       1GCSGAFX5C1186938    2012   CHEV
                4826       23779       1GCSGAFX0C1188547    2012   CHEV
                4827       23780       1GCSGAFX0C1185955    2012   CHEV
                4828       23780       1GCSGAFX0C1185955    2012   CHEV
                4829       23782       1GCSGAFX8C1185606    2012   CHEV
                4830       23782       1GCSGAFX8C1185606    2012   CHEV
                4831       37284       1GCSGAFX8D1172260    2013   CHEV
                4832       37285       1GCSGAFX8D1170668    2013   CHEV

                                    Page 103 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 147 of 1461




                4833       37287      1GCWGFCA1D1156061   2013     CHEV
                4834       37288      1GCSGAFX8D1171349   2013     CHEV
                4835       37289      1GCSGAFX8D1170086   2013     CHEV
                4836       37289      1GCSGAFX8D1170086   2013     CHEV
                4837       37290      1GCSGAFX4D1170764   2013     CHEV
                4838       37291      1GCSGAFX6D1170717   2013     CHEV
                4839       37293      1GCSGAFX9D1169982   2013     CHEV
                4840       37294      1GCSGAFXXD1170168   2013     CHEV
                4841       37296      1GCSGAFX7D1170614   2013     CHEV
                4842       37297      1GCWGFCA3D1155929   2013     CHEV
                4843       37298      1GCWGFCA0D1156858   2013     CHEV
                4844       37299      1GCWGFCA9D1155398   2013     CHEV
                4845       37300      1GCSGAFX1D1161875   2013     CHEV
                4846       37301      1GCSGAFX1D1162234   2013     CHEV
                4847       37302      1GCSGAFX9D1161378   2013     CHEV
                4848       37303      1GCSGAFX2D1159147   2013     CHEV
                4849       37304      1GCSGAFX6D1157952   2013     CHEV
                4850       37305      1GCWGFCA8D1157157   2013     CHEV
                4851       37306      1GCSGAFX5D1159241   2013     CHEV
                4852       37307      1GCSGAFX5D1159918   2013     CHEV
                4853       37309      1GCSGAFX6D1158910   2013     CHEV
                4854       37309      1GCSGAFX6D1158910   2013     CHEV
                4855       37310      1GCSGAFX4D1158162   2013     CHEV
                4856       37310      1GCSGAFX4D1158162   2013     CHEV
                4857       37311      1GCSGAFX7D1160097   2013     CHEV
                4858       37311      1GCSGAFX7D1160097   2013     CHEV
                4859       37312      1GCSGAFX6D1171298   2013     CHEV
                4860       37313      1GCSGAFX0D1171250   2013     CHEV
                4861       37314      1GCSGAFX6D1171852   2013     CHEV
                4862       37315      1GCSGAFX4D1171073   2013     CHEV
                4863       37316      1GCSGAFX5D1171941   2013     CHEV
                4864       37317      1GCSGAFXXD1171529   2013     CHEV
                4865       37318      1GCSGAFX2D1172156   2013     CHEV
                4866       37319      1GCSGAFX7D1170239   2013     CHEV
                4867       37320      1GCSGAFX0D1170230   2013     CHEV
                4868       37321      1GCSGAFX8D1170413   2013     CHEV
                4869       37322      1GCSGAFX5D1170627   2013     CHEV
                4870       37323      1GCSGAFX8D1171755   2013     CHEV
                4871       37325      1GCSGAFXXD1162118   2013     CHEV
                4872       37326      1GCSGAFX0D1161365   2013     CHEV
                4873       37327      1GCSGAFX8D1170265   2013     CHEV
                4874       37328      1GCSGAFX0D1171541   2013     CHEV
                4875       37329      1GCWGFCA6D1157755   2013     CHEV
                4876       37330      1GCSGAFX0D1171443   2013     CHEV
                4877       37331      1GCSGAFX9D1171392   2013     CHEV
                4878       37332      1GCSGAFX7D1172007   2013     CHEV
                4879       37332      1GCSGAFX7D1172007   2013     CHEV

                                    Page 104 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 148 of 1461




                4880       37333       1GCSGAFX0D1171717   2013    CHEV
                4881       37333       1GCSGAFX0D1171717   2013    CHEV
                4882       37334       1GCSGAFX1D1162170   2013    CHEV
                4883       37336       1GCSGAFX8D1171478   2013    CHEV
                4884       37337       1GCSGAFX7D1170855   2013    CHEV
                4885       37370       1GCSGAFX1D1180507   2013    CHEV
                4886       47072       1GCSGAFX7E1167911   2014    CHEV
                4887       47073       1GCSGAFX0E1168835   2014    CHEV
                4888       47074       1GCSGAFX7E1168492   2014    CHEV
                4889       47075       1GCSGAFX4E1167784   2014    CHEV
                4890       47076       1GCSGAFX1E1169296   2014    CHEV
                4891       47077       1FTNE1EWXEDA41262   2014    FORD
                4892       47078       1GCSGAFX7E1168945   2014    CHEV
                4893       47079       1GCSGAFX6E1167527   2014    CHEV
                4894       47079       1GCSGAFX6E1167527   2014    CHEV
                4895       47080       1GCSGAFX6E1169195   2014    CHEV
                4896       47080       1GCSGAFX6E1169195   2014    CHEV
                4897       47081       1FTNE1EW0EDA41271   2014    FORD
                4898       47081       1FTNE1EW0EDA41271   2014    FORD
                4899       47082       1FTNE1EW1EDA41263   2014    FORD
                4900       47082       1FTNE1EW1EDA41263   2014    FORD
                4901       47083       1GCSGAFX0E1169841   2014    CHEV
                4902       47083       1GCSGAFX0E1169841   2014    CHEV
                4903       47084       1GCSGAFX4E1168014   2014    CHEV
                4904       47084       1GCSGAFX4E1168014   2014    CHEV
                4905       47085       1GCSGAFX1E1168357   2014    CHEV
                4906       47086       1GCSGAFX6E1167706   2014    CHEV
                4907       47088       1GCSGAFX0E1168219   2014    CHEV
                4908       47089       1FTNE1EW2EDA41272   2014    FORD
                4909       47090       1FTNE1EW3EDA41278   2014    FORD
                4910       47091       1GCSGAFX8E1168937   2014    CHEV
                4911       47092       1GCSGAFX3E1171518   2014    CHEV
                4912       47093       1GCSGAFX3E1168599   2014    CHEV
                4913       47094       1GCSGAFX5E1167552   2014    CHEV
                4914       47095       1FTNE1EW3EDA41264   2014    FORD
                4915       47096       1GCSGAFX9E1168168   2014    CHEV
                4916       47097       1GCSGAFX7E1169397   2014    CHEV
                4917       47098       1GCSGAFX9E1171653   2014    CHEV
                4918       47099       1GCSGAFX7E1168959   2014    CHEV
                4919       47100       1GCSGAFX0E1168396   2014    CHEV
                4920       47100       1GCSGAFX0E1168396   2014    CHEV
                4921       47102       1GCSGAFX2E1167573   2014    CHEV
                4922       47103       1GCSGAFX6E1167902   2014    CHEV
                4923       61004       1FTYE1YM1GKB11706   2016    FORD
                4924       61005       1FTYE1YM1GKB13049   2016    FORD
                4925       61006       1FTYE1YM8GKB11704   2016    FORD
                4926       61007       1FTYE1YMXGKB11705   2016    FORD

                                    Page 105 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 149 of 1461




                4927       61746       1FTYE1YM2GKB19197   2016    FORD
                4928       61746       1FTYE1YM2GKB19197   2016    FORD
                4929       61747       1FTYE1YM4GKB19198   2016    FORD
                4930       61747       1FTYE1YM4GKB19198   2016    FORD
                4931       61842       1FTYE1YM7GKB08647   2016    FORD
                4932       61843       1FTYE1YM9GKB08648   2016    FORD
                4933       61844       1FTYE1YM0GKB08649   2016    FORD
                4934       61845       1FTYE1YM7GKB08650   2016    FORD
                4935       61846       1FTYE1YM9GKB08651   2016    FORD
                4936       61847       1FTYE1YM0GKB08652   2016    FORD
                4937       61848       1FTYE1YM9GKB11713   2016    FORD
                4938       61849       1FTYE1YM2GKB08653   2016    FORD
                4939       61850       1FTYE1YM4GKB08654   2016    FORD
                4940       61851       1FTYE1YM6GKB08655   2016    FORD
                4941       61852       1FTYE1YM8GKB08656   2016    FORD
                4942       61853       1FTYE1YMXGKB08657   2016    FORD
                4943       61855       1FTYE1YM3GKB08659   2016    FORD
                4944       61855       1FTYE1YM3GKB08659   2016    FORD
                4945       61856       1FTYE1YMXGKB08660   2016    FORD
                4946       21334       1GCWGFCA4C1142699   2012    CHEV
                4947       21377       1GCWGFCA3C1144248   2012    CHEV
                4948       21627       1GCSGAFX4C1140761   2012    CHEV
                4949       21628       1GCSGAFX1C1141639   2012    CHEV
                4950       21629       1GCSGAFX9C1141906   2012    CHEV
                4951       21631       1GCSGAFX0C1141440   2012    CHEV
                4952       21632       1GCSGAFX4C1141909   2012    CHEV
                4953       21633       1GCSGAFX8C1141055   2012    CHEV
                4954       21634       1GCSGAFX2C1141021   2012    CHEV
                4955       21651       1GCSGAFX6C1156587   2012    CHEV
                4956       21652       1GCSGAFXXC1155975   2012    CHEV
                4957       22156       1GCSGAFX6C1143273   2012    CHEV
                4958       22158       1GCSGAFX2C1143500   2012    CHEV
                4959       22160       1GCSGAFX1C1143018   2012    CHEV
                4960       22161       1GCSGAFX3C1142811   2012    CHEV
                4961       22163       1GCSGAFX2C1143643   2012    CHEV
                4962       22165       1GCSGAFX5C1143832   2012    CHEV
                4963       22166       1GCSGAFX9C1143297   2012    CHEV
                4964       22167       1GCSGAFX6C1142768   2012    CHEV
                4965       22170       1GCSGAFX4C1142767   2012    CHEV
                4966       22170       1GCSGAFX4C1142767   2012    CHEV
                4967       22171       1GCSGAFX0C1143172   2012    CHEV
                4968       22171       1GCSGAFX0C1143172   2012    CHEV
                4969       22172       1GCSGAFX7C1143475   2012    CHEV
                4970       22172       1GCSGAFX7C1143475   2012    CHEV
                4971       22173       1GCSGAFX7C1142780   2012    CHEV
                4972       22173       1GCSGAFX7C1142780   2012    CHEV
                4973       22174       1GCSGAFX2C1143707   2012    CHEV

                                    Page 106 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 150 of 1461




                4974       22175       1GCSGAFX9C1143641   2012    CHEV
                4975       22176       1GCSGAFX2C1144016   2012    CHEV
                4976       22177       1GCSGAFX1C1142693   2012    CHEV
                4977       22178       1GCSGAFX7C1144514   2012    CHEV
                4978       22179       1GCSGAFX3C1142677   2012    CHEV
                4979       22179       1GCSGAFX3C1142677   2012    CHEV
                4980       22180       1GCSGAFX2C1143125   2012    CHEV
                4981       22182       1GCSGAFX4C1142655   2012    CHEV
                4982       22182       1GCSGAFX4C1142655   2012    CHEV
                4983       22184       1GCSGAFX8C1144683   2012    CHEV
                4984       22185       1GCSGAFX4C1142803   2012    CHEV
                4985       22185       1GCSGAFX4C1142803   2012    CHEV
                4986       22186       1GCSGAFX8C1144151   2012    CHEV
                4987       22186       1GCSGAFX8C1144151   2012    CHEV
                4988       22193       1GCSGAFX2C1144159   2012    CHEV
                4989       22194       1GCSGAFX9C1144174   2012    CHEV
                4990       22198       1GCSGAFX6C1140146   2012    CHEV
                4991       22596       1GCCSBF98C8142093   2012    CHEV
                4992       22597       1GCCSBF94C8141944   2012    CHEV
                4993       23637       1GCSGAFX4C1175090   2012    CHEV
                4994       23638       1GCSGAFX6C1174118   2012    CHEV
                4995       23652       1GCSGAFX1C1175726   2012    CHEV
                4996       23653       1GCSGAFX1C1177573   2012    CHEV
                4997       23832       1GCSGAFX2C1187660   2012    CHEV
                4998       23834       1GCSGAFX5C1185675   2012    CHEV
                4999       23837       1GCSGAFX9C1186070   2012    CHEV
                5000       23840       1GCSGAFX5C1187166   2012    CHEV
                5001       23841       1GCSGAFX4C1187403   2012    CHEV
                5002       23842       1GCSGAFX1C1187617   2012    CHEV
                5003       23843       1GCSGAFX7C1188352   2012    CHEV
                5004       23844       1GCSGAFXXC1186367   2012    CHEV
                5005       23845       1GCSGAFX2C1188338   2012    CHEV
                5006       23845       1GCSGAFX2C1188338   2012    CHEV
                5007       23846       1GCSGAFX8C1188070   2012    CHEV
                5008       23846       1GCSGAFX8C1188070   2012    CHEV
                5009       23847       1GCSGAFX3C1185772   2012    CHEV
                5010       23847       1GCSGAFX3C1185772   2012    CHEV
                5011       23849       1GCSGAFXXC1187647   2012    CHEV
                5012       23850       1GCSGAFX9C1187803   2012    CHEV
                5013       23850       1GCSGAFX9C1187803   2012    CHEV
                5014       23851       1GCSGAFX9C1186179   2012    CHEV
                5015       23855       1GCSGAFX8C1187341   2012    CHEV
                5016       23857       1GCSGAFX7C1187024   2012    CHEV
                5017       23858       1GCSGAFX2C1186119   2012    CHEV
                5018       36244       1GCSGAFX8D1173912   2013    CHEV
                5019       36246       1GCSGAFX0D1173452   2013    CHEV
                5020       36249       1GCSGAFX9D1172574   2013    CHEV

                                    Page 107 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 151 of 1461




                5021       36256      1GCSGAFX5D1173852   2013     CHEV
                5022       36263      1GCSGAFX1D1173492   2013     CHEV
                5023       36267      1GCWGFCA2D1166761   2013     CHEV
                5024       36271      1GCWGFCAXD1167060   2013     CHEV
                5025       36273      1GCWGFCA0D1166838   2013     CHEV
                5026       36276      1GCWGFCA8D1167560   2013     CHEV
                5027       36277      1GCSGAFX9D1155418   2013     CHEV
                5028       36278      1GCSGAFX2D1155664   2013     CHEV
                5029       36278      1GCSGAFX2D1155664   2013     CHEV
                5030       36279      1GCSGAFX3D1156340   2013     CHEV
                5031       36280      1GCSGAFX6D1156199   2013     CHEV
                5032       36281      1GCSGAFXXD1156724   2013     CHEV
                5033       36282      1GCSGAFX9D1157511   2013     CHEV
                5034       36283      1GCSGAFX4D1157366   2013     CHEV
                5035       36284      1GCSGAFX4D1157402   2013     CHEV
                5036       36284      1GCSGAFX4D1157402   2013     CHEV
                5037       36285      1GCSGAFX8D1156737   2013     CHEV
                5038       36286      1GCSGAFX0D1156683   2013     CHEV
                5039       36287      1GCSGAFX9D1157024   2013     CHEV
                5040       36287      1GCSGAFX9D1157024   2013     CHEV
                5041       36288      1GCSGAFX4D1155990   2013     CHEV
                5042       36289      1GCSGAFX3D1156404   2013     CHEV
                5043       36290      1GCSGAFX6D1157241   2013     CHEV
                5044       36291      1GCWGFCAXD1166894   2013     CHEV
                5045       36292      1GCWGFCA2D1166825   2013     CHEV
                5046       36293      1GCWGFCA7D1167307   2013     CHEV
                5047       36294      1GCSGAFX0D1174035   2013     CHEV
                5048       36295      1GCSGAFX0D1173113   2013     CHEV
                5049       36295      1GCSGAFX0D1173113   2013     CHEV
                5050       36296      1GCSGAFX7D1173061   2013     CHEV
                5051       36297      1GCSGAFXXD1173846   2013     CHEV
                5052       36298      1GCSGAFXXD1174124   2013     CHEV
                5053       36299      1GCSGAFX7D1172332   2013     CHEV
                5054       36299      1GCSGAFX7D1172332   2013     CHEV
                5055       36300      1GCWGFCA6D1166679   2013     CHEV
                5056       36301      1GCWGFCA1D1166928   2013     CHEV
                5057       36302      1GCSGAFXXD1157632   2013     CHEV
                5058       36303      1GCSGAFX3D1157553   2013     CHEV
                5059       36304      1GCSGAFX7D1155806   2013     CHEV
                5060       36304      1GCSGAFX7D1155806   2013     CHEV
                5061       36305      1GCWGFCAXD1167043   2013     CHEV
                5062       36306      1GCSGAFX1D1173718   2013     CHEV
                5063       36306      1GCSGAFX1D1173718   2013     CHEV
                5064       36307      1GCSGAFXXD1173605   2013     CHEV
                5065       36307      1GCSGAFXXD1173605   2013     CHEV
                5066       36308      1GCSGAFX0D1172916   2013     CHEV
                5067       36308      1GCSGAFX0D1172916   2013     CHEV

                                    Page 108 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 152 of 1461




                5068       36309      1GCSGAFX2D1174117    2013    CHEV
                5069       36309      1GCSGAFX2D1174117    2013    CHEV
                5070       36310      1GCWGFCAXD1167477    2013    CHEV
                5071       36310      1GCWGFCAXD1167477    2013    CHEV
                5072       36448      1GCSGAFX3D1175356    2013    CHEV
                5073       36456      1GCSGAFXXD1174866    2013    CHEV
                5074       36530      1GCSGAFX0D1179591    2013    CHEV
                5075       36534      1GCSGAFX3D1178631    2013    CHEV
                5076       36535      1GCSGAFX7D1177207    2013    CHEV
                5077       36536      1GCSGAFX2D1179561    2013    CHEV
                5078       37045      1GCSGAFX3D1147993    2013    CHEV
                5079       46748       1GCSGAFX7E1157654   2014    CHEV
                5080       46750       1GCSGAFX7E1158223   2014    CHEV
                5081       46752       1GCSGAFX7E1158125   2014    CHEV
                5082       46752       1GCSGAFX7E1158125   2014    CHEV
                5083       46757       1GCSGAFX0E1158208   2014    CHEV
                5084       46757       1GCSGAFX0E1158208   2014    CHEV
                5085       46765       1GCSGAFX2E1157903   2014    CHEV
                5086       46769       1GCSGAFX8E1156612   2014    CHEV
                5087       46770       1GCSGAFX1E1158413   2014    CHEV
                5088       46772       1GCSGAFX3E1157750   2014    CHEV
                5089       46774       1GCSGAFX5E1158186   2014    CHEV
                5090       46776       1GCSGAFXXE1156479   2014    CHEV
                5091       46777       1GCSGAFX0E1158533   2014    CHEV
                5092       46780       1GCSGAFX7E1158156   2014    CHEV
                5093       46781       1GCSGAFX6E1157371   2014    CHEV
                5094       46785       1GCSGAFXXE1153601   2014    CHEV
                5095       46787       1GCSGAFX6E1153126   2014    CHEV
                5096       46787       1GCSGAFX6E1153126   2014    CHEV
                5097       46788       1GCSGAFX5E1153683   2014    CHEV
                5098       46789       1GCSGAFX3E1153245   2014    CHEV
                5099       46790       1GCSGAFX6E1153417   2014    CHEV
                5100       46790       1GCSGAFX6E1153417   2014    CHEV
                5101       46791       1GCSGAFX9E1153265   2014    CHEV
                5102       46793       1GCSGAFX5E1153151   2014    CHEV
                5103       46794       1GCSGAFX2E1153186   2014    CHEV
                5104       46795       1GCSGAFX7E1153085   2014    CHEV
                5105       46798       1GCSGAFXXE1154019   2014    CHEV
                5106       46800       1GCSGAFX1E1153065   2014    CHEV
                5107       46801       1GCSGAFX6E1154454   2014    CHEV
                5108       46802       1GCSGAFXXE1153209   2014    CHEV
                5109       46803       1GCSGAFX4E1154257   2014    CHEV
                5110       46804       1GCSGAFX5E1154025   2014    CHEV
                5111       46805       1GCSGAFX8E1154018   2014    CHEV
                5112       46807       1GCSGAFX6E1154101   2014    CHEV
                5113       46809       1GCSGAFX1E1153311   2014    CHEV
                5114       46811       1GCSGAFX0E1156443   2014    CHEV

                                    Page 109 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 153 of 1461




                5115       46811       1GCSGAFX0E1156443   2014    CHEV
                5116       46812       1GCSGAFX8E1158506   2014    CHEV
                5117       46812       1GCSGAFX8E1158506   2014    CHEV
                5118       46813       1GCSGAFX1E1157956   2014    CHEV
                5119       46813       1GCSGAFX1E1157956   2014    CHEV
                5120       46814       1GCSGAFX5E1156731   2014    CHEV
                5121       46814       1GCSGAFX5E1156731   2014    CHEV
                5122       46815       1GCSGAFX8E1158263   2014    CHEV
                5123       46815       1GCSGAFX8E1158263   2014    CHEV
                5124       46817       1FTNE1EW0EDA44459   2014    FORD
                5125       46817       1FTNE1EW0EDA44459   2014    FORD
                5126       46818       1FTNE1EW7EDA44460   2014    FORD
                5127       46818       1FTNE1EW7EDA44460   2014    FORD
                5128       46819       1GCSGAFX3E1157568   2014    CHEV
                5129       46819       1GCSGAFX3E1157568   2014    CHEV
                5130       46820       1GCSGAFX7E1158318   2014    CHEV
                5131       46820       1GCSGAFX7E1158318   2014    CHEV
                5132       46821       1GCSGAFX0E1156491   2014    CHEV
                5133       46821       1GCSGAFX0E1156491   2014    CHEV
                5134       46822       1GCSGAFX5E1158382   2014    CHEV
                5135       46822       1GCSGAFX5E1158382   2014    CHEV
                5136       46823       1GCSGAFX5E1157846   2014    CHEV
                5137       46823       1GCSGAFX5E1157846   2014    CHEV
                5138       46824       1GCSGAFX1E1158329   2014    CHEV
                5139       46824       1GCSGAFX1E1158329   2014    CHEV
                5140       46826       1FTNE1EW0EDA44462   2014    FORD
                5141       46826       1FTNE1EW0EDA44462   2014    FORD
                5142       46827       1FTNE1EW2EDA44463   2014    FORD
                5143       46827       1FTNE1EW2EDA44463   2014    FORD
                5144       47122       1GCSGAFX1E1158153   2014    CHEV
                5145       47123       1GCSGAFX1E1157553   2014    CHEV
                5146       47124       1GCSGAFX7E1158478   2014    CHEV
                5147       47125       1FTNE1EW7EDA41221   2014    FORD
                5148       47135       1GCSGAFX1E1156841   2014    CHEV
                5149       47136       1GCSGAFX3E1156548   2014    CHEV
                5150       47137       1GCSGAFX1E1157892   2014    CHEV
                5151       47138       1GCSGAFX8E1157999   2014    CHEV
                5152       47139       1FTNE1EW6EDA44479   2014    FORD
                5153       47149       1GCSGAFX5E1156485   2014    CHEV
                5154       47150       1GCSGAFX6E1157872   2014    CHEV
                5155       47151       1GCSGAFX3E1157649   2014    CHEV
                5156       47152       1GCSGAFX4E1157403   2014    CHEV
                5157       47154       1FTNE1EW6EDA44482   2014    FORD
                5158       61021       1FTYE1YM3GKA90986   2016    FORD
                5159       61022       1FTYE1YM5GKA90987   2016    FORD
                5160       61023       1FTYE1YM7GKA90988   2016    FORD
                5161       61120       1FTYE1YM8GKA90983   2016    FORD

                                    Page 110 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 154 of 1461




                5162       61121       1FTYE1YMXGKA90984    2016   FORD
                5163       61122       1FTYE1YM1GKA90985    2016   FORD
                5164       61540       1FTYE1YM6GKB19221    2016   FORD
                5165       61545       1FTYE1YM1GKB19210    2016   FORD
                5166       61546       1FTYE1YM3GKB19211    2016   FORD
                5167       61547       1FTYE1YM5GKB19212    2016   FORD
                5168       61548       1FTYE1YM7GKB19213    2016   FORD
                5169       61590       1FTYE1YM0GKB19280    2016   FORD
                5170       22536        1GCCSBF93C8130742   2012   CHEV
                5171       21164       1GCSGAFX8C1149429    2012   CHEV
                5172       24080       1GCSGAFX6C1176337    2012   CHEV
                5173       06656       1GCZGFBA3A1141328    2010   CHEV
                5174       06672       1GCZGFBA0A1142064    2010   CHEV
                5175       06673       1GCZGFBA1A1143109    2010   CHEV
                5176       06674       1GCZGFBA9A1143410    2010   CHEV
                5177       06718       1GCZGFBA9A1142726    2010   CHEV
                5178       21103       1GCSGAFX9C1133885    2012   CHEV
                5179       21142       1GCSGAFX9C1134888    2012   CHEV
                5180       21143       1GCSGAFX6C1134850    2012   CHEV
                5181       21144       1GCSGAFX3C1134627    2012   CHEV
                5182       21147       1GCSGAFX6C1134489    2012   CHEV
                5183       21148       1GCSGAFX9C1133806    2012   CHEV
                5184       21149       1GCSGAFX8C1134185    2012   CHEV
                5185       21150       1GCSGAFX7C1134131    2012   CHEV
                5186       21151       1GCSGAFX4C1135236    2012   CHEV
                5187       21152       1GCSGAFX6C1137280    2012   CHEV
                5188       21153       1GCSGAFX7C1137059    2012   CHEV
                5189       21154       1GCSGAFX8C1137099    2012   CHEV
                5190       21155       1GCSGAFX1C1137459    2012   CHEV
                5191       21442       1GCWGFCA2C1144550    2012   CHEV
                5192       21443       1GCWGFCA6C1143417    2012   CHEV
                5193       21446       1GCWGFCA7C1143037    2012   CHEV
                5194       21447       1GCWGFCA8C1142978    2012   CHEV
                5195       21448       1GCWGFCA7C1143961    2012   CHEV
                5196       21501       1GCSGAFX3C1134935    2012   CHEV
                5197       21574       1GCSGAFXXC1139761    2012   CHEV
                5198       21576       1GCSGAFX5C1139036    2012   CHEV
                5199       21584       1GCSGAFX3C1138709    2012   CHEV
                5200       21585       1GCSGAFX1C1138448    2012   CHEV
                5201       22343       1GCSGAFX7C1135280    2012   CHEV
                5202       22344       1GCSGAFXXC1134091    2012   CHEV
                5203       22345       1GCSGAFX8C1133750    2012   CHEV
                5204       22346       1GCSGAFX8C1133652    2012   CHEV
                5205       22347       1GCSGAFX6C1133844    2012   CHEV
                5206       22348       1GCSGAFX0C1134469    2012   CHEV
                5207       22349       1GCSGAFX2C1135459    2012   CHEV
                5208       22350       1GCSGAFX7C1134565    2012   CHEV

                                    Page 111 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 155 of 1461




                5209       22351       1GCSGAFX2C1141424   2012    CHEV
                5210       22352       1GCSGAFX8C1142464   2012    CHEV
                5211       22353       1GCSGAFX6C1141006   2012    CHEV
                5212       22354       1GCSGAFX7C1141970   2012    CHEV
                5213       22664       1GCCSBF98C8131739   2012    CHEV
                5214       22665       1GCCSBF99C8130213   2012    CHEV
                5215       22666       1GCCSBF93C8130661   2012    CHEV
                5216       22667       1GCCSBF93C8130790   2012    CHEV
                5217       22668       1GCCSBF9XC8141687   2012    CHEV
                5218       23083      1GCWGFCAXC1192653    2012    CHEV
                5219       23244       1GCSGAFXXC1169360   2012    CHEV
                5220       23260       1GCSGAFX9C1166904   2012    CHEV
                5221       23287       1GCSGAFX7C1172894   2012    CHEV
                5222       23730       1GCSGAFX5C1170576   2012    CHEV
                5223       23731       1GCSGAFX3C1170687   2012    CHEV
                5224       23733       1GCSGAFX9C1171102   2012    CHEV
                5225       23734       1GCSGAFXXC1170444   2012    CHEV
                5226       23735       1GCSGAFX9C1170189   2012    CHEV
                5227       23736       1GCSGAFX2C1170924   2012    CHEV
                5228       23737       1GCSGAFX2C1171216   2012    CHEV
                5229       23738       1GCSGAFX9C1169902   2012    CHEV
                5230       23739       1GCSGAFX4C1171010   2012    CHEV
                5231       23740       1GCSGAFX0C1171439   2012    CHEV
                5232       23741       1GCSGAFX9C1170418   2012    CHEV
                5233       23892       1GCSGAFX9C1191107   2012    CHEV
                5234       24021       1GCSGAFX2C1188517   2012    CHEV
                5235       24023       1GCSGAFX2C1188016   2012    CHEV
                5236       24024       1GCSGAFX8C1187534   2012    CHEV
                5237       24025       1GCSGAFX3C1187229   2012    CHEV
                5238       24026       1GCSGAFX2C1187187   2012    CHEV
                5239       24027       1GCSGAFX7C1187881   2012    CHEV
                5240       24028       1GCSGAFX9C1187560   2012    CHEV
                5241       24030       1GCSGAFX9C1186778   2012    CHEV
                5242       24031       1GCSGAFX5C1187846   2012    CHEV
                5243       36702      1GCSGAFX6D1145641    2013    CHEV
                5244       36703      1GCSGAFXXD1148400    2013    CHEV
                5245       36704      1GCSGAFX9D1148842    2013    CHEV
                5246       36705      1GCSGAFX2D1157382    2013    CHEV
                5247       36706      1GCSGAFX4D1156914    2013    CHEV
                5248       36707      1GCSGAFX2D1156166    2013    CHEV
                5249       36708      1GCSGAFXXD1156741    2013    CHEV
                5250       36709      1GCWGFCAXD1145639    2013    CHEV
                5251       36710      1GCWGFCA8D1147325    2013    CHEV
                5252       36711      1GCSGAFX0D1153864    2013    CHEV
                5253       36712      1GCSGAFX8D1155331    2013    CHEV
                5254       36713      1GCSGAFX4D1152880    2013    CHEV
                5255       36714      1GCSGAFX0D1154223    2013    CHEV

                                    Page 112 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 156 of 1461




                5256       36715       1GCSGAFX9D1155094   2013    CHEV
                5257       36716       1GCSGAFX1D1154411   2013    CHEV
                5258       36717       1GCSGAFX5D1155352   2013    CHEV
                5259       36718       1GCSGAFX9D1153068   2013    CHEV
                5260       36719       1GCSGAFX9D1152678   2013    CHEV
                5261       36720       1GCSGAFXXD1152866   2013    CHEV
                5262       36721       1GCSGAFX4D1152720   2013    CHEV
                5263       36722       1GCSGAFX2D1153431   2013    CHEV
                5264       36723       1GCSGAFX4D1154760   2013    CHEV
                5265       36724       1GCSGAFX0D1153279   2013    CHEV
                5266       36725       1GCSGAFX3D1156757   2013    CHEV
                5267       36726       1GCSGAFXXD1157307   2013    CHEV
                5268       36727       1GCSGAFX4D1154340   2013    CHEV
                5269       36728       1GCSGAFX1D1153646   2013    CHEV
                5270       36729       1GCSGAFX2D1154837   2013    CHEV
                5271       36787       1GCSGAFXXD1168596   2013    CHEV
                5272       37365       1GCSGAFX6D1182527   2013    CHEV
                5273       37366       1GCSGAFX4D1181361   2013    CHEV
                5274       37423       NM0LS7CN6DT166838   2013    FORD
                5275       37424       NM0LS7CN8DT166839   2013    FORD
                5276       37425       NM0LS7CN4DT166840   2013    FORD
                5277       37426       NM0LS7CN8DT166842   2013    FORD
                5278       37427       NM0LS7CN9DT166848   2013    FORD
                5279       46070       1GCSGAFX0E1166406   2014    CHEV
                5280       46071       1GCSGAFX5E1167518   2014    CHEV
                5281       46072       1GCSGAFX3E1165346   2014    CHEV
                5282       46073       1GCSGAFX0E1165627   2014    CHEV
                5283       46074       1GCSGAFX2E1167508   2014    CHEV
                5284       46075       1GCSGAFX8E1166136   2014    CHEV
                5285       46076       1GCSGAFX6E1165941   2014    CHEV
                5286       46077       1GCSGAFX4E1165114   2014    CHEV
                5287       46078       1GCSGAFX1E1164678   2014    CHEV
                5288       46079       1GCSGAFX1E1164535   2014    CHEV
                5289       46080       1GCSGAFX1E1164552   2014    CHEV
                5290       46081       1GCSGAFX7E1166774   2014    CHEV
                5291       46082       1GCSGAFX9E1165318   2014    CHEV
                5292       46083       1GCSGAFX1E1165099   2014    CHEV
                5293       46084       1GCSGAFX1E1165006   2014    CHEV
                5294       46087       1GCSGAFX2E1164642   2014    CHEV
                5295       46088       1GCSGAFX7E1164894   2014    CHEV
                5296       46089       1GCSGAFXXE1167286   2014    CHEV
                5297       46090       1GCSGAFXXE1165053   2014    CHEV
                5298       46091       1GCSGAFX6E1165423   2014    CHEV
                5299       46092       1GCSGAFX8E1164595   2014    CHEV
                5300       46093       1GCSGAFX4E1167140   2014    CHEV
                5301       46094       1GCSGAFX6E1164661   2014    CHEV
                5302       46095       1GCSGAFX6E1166846   2014    CHEV

                                    Page 113 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 157 of 1461




                5303       46095       1GCSGAFX6E1166846   2014    CHEV
                5304       46095       1GCSGAFX6E1166846   2014    CHEV
                5305       46096       1GCSGAFX7E1165267   2014    CHEV
                5306       46097       1FTNE1EW2EDA37903   2014    FORD
                5307       46098       1FTNE1EW1EDA60640   2014    FORD
                5308       46099       1FTNE1EW6EDA41291   2014    FORD
                5309       61242       1FTYE1YM0GKB08778   2016    FORD
                5310       61243       1FTYE1YM2GKB08779   2016    FORD
                5311       61244       1FTYE1YM9GKB08780   2016    FORD
                5312       61245       1FTYE1YM0GKB08781   2016    FORD
                5313       61821       1FTYE1YM6GKB08770   2016    FORD
                5314       61822       1FTYE1YM8GKB08771   2016    FORD
                5315       61823       1FTYE1YMXGKB08772   2016    FORD
                5316       61824       1FTYE1YM1GKB08773   2016    FORD
                5317       61825       1FTYE1YM3GKB08774   2016    FORD
                5318       61826       1FTYE1YM5GKB08775   2016    FORD
                5319       61827       1FTYE1YM7GKB08776   2016    FORD
                5320       61828       1FTYE1YM5GKB11711   2016    FORD
                5321       61829       1FTYE1YM9GKB08777   2016    FORD
                5322       06041       1GCZGFBA0A1144588   2010    CHEV
                5323       06045       1GCZGFBA5A1145428   2010    CHEV
                5324       06076       1GCZGFBA0A1145028   2010    CHEV
                5325       06079       1GCZGFBA9A1145092   2010    CHEV
                5326       21403       1GCWGFCAXC1148359   2012    CHEV
                5327       21404       1GCWGFCA8C1149560   2012    CHEV
                5328       21405       1GCWGFCA1C1149058   2012    CHEV
                5329       21406       1GCWGFCA6C1149542   2012    CHEV
                5330       21408       1GCWGFCA4C1150866   2012    CHEV
                5331       21915       1GCSGAFX5C1141790   2012    CHEV
                5332       22026       1GCSGAFX0C1156620   2012    CHEV
                5333       22042       1GCSGAFXXC1155622   2012    CHEV
                5334       22044       1GCSGAFX7C1148983   2012    CHEV
                5335       22211       1GCSGAFX9C1146829   2012    CHEV
                5336       22212       1GCSGAFX2C1147398   2012    CHEV
                5337       22213       1GCSGAFX9C1145986   2012    CHEV
                5338       22214       1GCSGAFX9C1146216   2012    CHEV
                5339       22215       1GCSGAFX6C1146139   2012    CHEV
                5340       22216       1GCSGAFX1C1147764   2012    CHEV
                5341       22217       1GCSGAFX4C1146964   2012    CHEV
                5342       22218       1GCSGAFX0C1146489   2012    CHEV
                5343       22219       1GCSGAFX8C1144957   2012    CHEV
                5344       22220       1GCSGAFX9C1146717   2012    CHEV
                5345       22221       1GCSGAFX1C1146291   2012    CHEV
                5346       22221       1GCSGAFX1C1146291   2012    CHEV
                5347       22222       1GCSGAFX3C1146664   2012    CHEV
                5348       22223       1GCSGAFX4C1147810   2012    CHEV
                5349       22224       1GCSGAFX8C1147096   2012    CHEV

                                    Page 114 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 158 of 1461




                5350       22225       1GCSGAFXXC1144779   2012    CHEV
                5351       22225       1GCSGAFXXC1144779   2012    CHEV
                5352       22226       1GCSGAFX4C1144891   2012    CHEV
                5353       22226       1GCSGAFX4C1144891   2012    CHEV
                5354       22227       1GCSGAFX5C1145743   2012    CHEV
                5355       22231       1GCSGAFX6C1145296   2012    CHEV
                5356       22232       1GCSGAFX1C1146923   2012    CHEV
                5357       22234       1GCSGAFX3C1148009   2012    CHEV
                5358       22240       1GCSGAFX0C1145505   2012    CHEV
                5359       22241       1GCSGAFX1C1145447   2012    CHEV
                5360       22242       1GCSGAFX5C1147007   2012    CHEV
                5361       22243       1GCSGAFX2C1147983   2012    CHEV
                5362       22244       1GCSGAFX6C1146187   2012    CHEV
                5363       22245       1GCSGAFX3C1145174   2012    CHEV
                5364       22247       1GCSGAFX5C1147752   2012    CHEV
                5365       22254       1GCSGAFX6C1147839   2012    CHEV
                5366       22257       1GCSGAFX4C1145099   2012    CHEV
                5367       22257       1GCSGAFX4C1145099   2012    CHEV
                5368       22258       1GCSGAFX1C1147263   2012    CHEV
                5369       22258       1GCSGAFX1C1147263   2012    CHEV
                5370       22259       1GCSGAFX7C1146263   2012    CHEV
                5371       22259       1GCSGAFX7C1146263   2012    CHEV
                5372       22260       1GCSGAFX5C1145600   2012    CHEV
                5373       22260       1GCSGAFX5C1145600   2012    CHEV
                5374       22261       1GCSGAFX1C1146811   2012    CHEV
                5375       22261       1GCSGAFX1C1146811   2012    CHEV
                5376       22262       1GCSGAFX1C1145464   2012    CHEV
                5377       22262       1GCSGAFX1C1145464   2012    CHEV
                5378       22263       1GCSGAFX2C1147384   2012    CHEV
                5379       22263       1GCSGAFX2C1147384   2012    CHEV
                5380       22564       1GCCSBF97C8134406   2012    CHEV
                5381       22565       1GCCSBF94C8137313   2012    CHEV
                5382       22603       1GCCSBF97C8135927   2012    CHEV
                5383       22605       1GCCSBF91C8136765   2012    CHEV
                5384       22608       1GCCSBF93C8137626   2012    CHEV
                5385       22611       1GCCSBF96C8136907   2012    CHEV
                5386       22613       1GCCSBF98C8136813   2012    CHEV
                5387       23350       1GCSGAFX0C1179010   2012    CHEV
                5388       23351       1GCSGAFX9C1180060   2012    CHEV
                5389       23352       1GCSGAFX0C1179623   2012    CHEV
                5390       23353       1GCSGAFX9C1179250   2012    CHEV
                5391       23353       1GCSGAFX9C1179250   2012    CHEV
                5392       23354       1GCSGAFX9C1179913   2012    CHEV
                5393       23355       1GCSGAFX7C1178422   2012    CHEV
                5394       23356       1GCSGAFX4C1179592   2012    CHEV
                5395       23357       1GCSGAFX6C1179772   2012    CHEV
                5396       23358       1GCSGAFX5C1179861   2012    CHEV

                                    Page 115 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 159 of 1461




                5397       23359       1GCSGAFX1C1178058   2012    CHEV
                5398       23360       1GCSGAFX1C1178285   2012    CHEV
                5399       23362       1GCSGAFXXC1180147   2012    CHEV
                5400       23363       1GCSGAFX7C1178369   2012    CHEV
                5401       23364       1GCSGAFX4C1180080   2012    CHEV
                5402       23367       1GCSGAFX1C1178772   2012    CHEV
                5403       23368       1GCSGAFX4C1179401   2012    CHEV
                5404       23369       1GCSGAFX3C1178630   2012    CHEV
                5405       23370       1GCSGAFX3C1179342   2012    CHEV
                5406       23370       1GCSGAFX3C1179342   2012    CHEV
                5407       23371       1GCSGAFX2C1179333   2012    CHEV
                5408       23372       1GCSGAFX4C1179950   2012    CHEV
                5409       23373       1GCSGAFX6C1178380   2012    CHEV
                5410       23374       1GCSGAFX5C1179908   2012    CHEV
                5411       23375       1GCSGAFX8C1179675   2012    CHEV
                5412       23376       1GCSGAFX8C1178767   2012    CHEV
                5413       23377       1GCSGAFX0C1178908   2012    CHEV
                5414       23378       1GCSGAFX8C1180115   2012    CHEV
                5415       23379       1GCSGAFX4C1179382   2012    CHEV
                5416       23379       1GCSGAFX4C1179382   2012    CHEV
                5417       23382       1GCSGAFX1C1177797   2012    CHEV
                5418       23384       1GCSGAFX4C1179141   2012    CHEV
                5419       23385       1GCSGAFX7C1178002   2012    CHEV
                5420       23388       1GCSGAFX3C1179423   2012    CHEV
                5421       23392       1GCSGAFX6C1177830   2012    CHEV
                5422       23393       1GCSGAFX1C1179727   2012    CHEV
                5423       23394       1GCSGAFX8C1178543   2012    CHEV
                5424       23395       1GCSGAFX9C1178857   2012    CHEV
                5425       23397       1GCSGAFX0C1178956   2012    CHEV
                5426       23398       1GCSGAFX4C1178474   2012    CHEV
                5427       23398       1GCSGAFX4C1178474   2012    CHEV
                5428       23399       1GCSGAFX3C1180135   2012    CHEV
                5429       23399       1GCSGAFX3C1180135   2012    CHEV
                5430       23400       1GCSGAFX7C1179442   2012    CHEV
                5431       23400       1GCSGAFX7C1179442   2012    CHEV
                5432       23401       1GCSGAFX3C1177882   2012    CHEV
                5433       23401       1GCSGAFX3C1177882   2012    CHEV
                5434       23402       1GCSGAFX4C1179561   2012    CHEV
                5435       23402       1GCSGAFX4C1179561   2012    CHEV
                5436       23404       1GCSGAFX6C1179223   2012    CHEV
                5437       23404       1GCSGAFX6C1179223   2012    CHEV
                5438       23405       1GCSGAFX3C1179695   2012    CHEV
                5439       23405       1GCSGAFX3C1179695   2012    CHEV
                5440       23406       1GCSGAFX3C1178238   2012    CHEV
                5441       23406       1GCSGAFX3C1178238   2012    CHEV
                5442       36205       1GCSGAFX7D1162965   2013    CHEV
                5443       36206       1GCSGAFX7D1162478   2013    CHEV

                                    Page 116 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 160 of 1461




                5444       36207      1GCSGAFXXD1161700    2013    CHEV
                5445       36208      1GCSGAFX3D1160680    2013    CHEV
                5446       36209      1GCSGAFXXD1161941    2013    CHEV
                5447       36210      1GCSGAFX1D1160788    2013    CHEV
                5448       36211      1GCSGAFX4D1162910    2013    CHEV
                5449       36212      1GCSGAFX3D1163000    2013    CHEV
                5450       36212      1GCSGAFX3D1163000    2013    CHEV
                5451       36213      1GCSGAFX0D1162189    2013    CHEV
                5452       36213      1GCSGAFX0D1162189    2013    CHEV
                5453       36214      1GCSGAFX2D1162078    2013    CHEV
                5454       36215      1GCSGAFX3D1160758    2013    CHEV
                5455       36216      1GCWGFCA9D1166966    2013    CHEV
                5456       36217      1GCWGFCA4D1167118    2013    CHEV
                5457       36218      1GCWGFCA6D1167315    2013    CHEV
                5458       36219      1GCSGAFX5D1161460    2013    CHEV
                5459       36220      1GCSGAFX0D1161107    2013    CHEV
                5460       36223      1GCSGAFXXD1161082    2013    CHEV
                5461       36225      1GCSGAFX8D1162263    2013    CHEV
                5462       36226      1GCSGAFX8D1162649    2013    CHEV
                5463       36227      1GCSGAFX8D1161260    2013    CHEV
                5464       36229      1GCSGAFX6D1161970    2013    CHEV
                5465       36231      1GCSGAFX7D1161282    2013    CHEV
                5466       36232      1GCSGAFX6D1161998    2013    CHEV
                5467       36234      1GCSGAFX6D1162505    2013    CHEV
                5468       36235      1GCSGAFXXD1161891    2013    CHEV
                5469       36236      1GCWGFCA0D1167553    2013    CHEV
                5470       36238      1GCWGFCA1D1167237    2013    CHEV
                5471       37360      1GCSGAFX0D1180207    2013    CHEV
                5472       46571       1GCSGAFX1E1156077   2014    CHEV
                5473       46572       1GCSGAFX4E1155750   2014    CHEV
                5474       46573       1GCSGAFX2E1155956   2014    CHEV
                5475       46574       1GCSGAFX8E1155167   2014    CHEV
                5476       46575       1GCSGAFX8E1154830   2014    CHEV
                5477       46576       1GCSGAFX0E1155552   2014    CHEV
                5478       46577       1GCSGAFX0E1155812   2014    CHEV
                5479       46578       1GCSGAFX7E1155922   2014    CHEV
                5480       46579       1GCSGAFX8E1155363   2014    CHEV
                5481       46580       1GCSGAFX0E1155406   2014    CHEV
                5482       46581       1GCSGAFX9E1154819   2014    CHEV
                5483       46582       1GCSGAFXXE1156014   2014    CHEV
                5484       46583       1GCSGAFX6E1155300   2014    CHEV
                5485       46584       1GCSGAFXXE1154974   2014    CHEV
                5486       46585       1GCSGAFX7E1154902   2014    CHEV
                5487       46586       1GCSGAFX5E1155336   2014    CHEV
                5488       46587       1GCSGAFX9E1155887   2014    CHEV
                5489       46588       1GCSGAFX8E1155220   2014    CHEV
                5490       46589       1GCSGAFX4E1156204   2014    CHEV

                                    Page 117 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 161 of 1461




                5491       46590       1FTNE1EW9EDA41236   2014    FORD
                5492       46591       1FTNE1EW0EDA41237   2014    FORD
                5493       46591       1FTNE1EW0EDA41237   2014    FORD
                5494       46592       1GCSGAFX2E1156072   2014    CHEV
                5495       46595       1GCSGAFXXE1161956   2014    CHEV
                5496       46597       1GCSGAFX7E1163373   2014    CHEV
                5497       46599       1GCSGAFX0E1163747   2014    CHEV
                5498       46600       1GCSGAFX2E1163667   2014    CHEV
                5499       46601       1GCSGAFX8E1162118   2014    CHEV
                5500       46603       1GCSGAFX9E1166601   2014    CHEV
                5501       46604       1GCSGAFXXE1166574   2014    CHEV
                5502       46605       1GCSGAFX3E1166223   2014    CHEV
                5503       46606       1GCSGAFXXE1165991   2014    CHEV
                5504       46606       1GCSGAFXXE1165991   2014    CHEV
                5505       46607       1GCSGAFX6E1167348   2014    CHEV
                5506       46608       1GCSGAFX0E1167054   2014    CHEV
                5507       46610       1GCSGAFX1E1166317   2014    CHEV
                5508       46742       1FTNE1EW4EDA41239   2014    FORD
                5509       47117       1FTNE1EW8EDA41292   2014    FORD
                5510       47328       1GCSGAFX8E1164225   2014    CHEV
                5511       47329       1GCSGAFX1E1163627   2014    CHEV
                5512       47330       1GCSGAFX0E1162369   2014    CHEV
                5513       61082       1FTYE1YM3GKB13022   2016    FORD
                5514       61083       1FTYE1YM9GKB13025   2016    FORD
                5515       61247       1FTYE1YM8GKB08561   2016    FORD
                5516       61248       1FTYE1YMXGKB08562   2016    FORD
                5517       61249       1FTYE1YM1GKB08563   2016    FORD
                5518       61250       1FTYE1YM3GKB08564   2016    FORD
                5519       61251       1FTYE1YM5GKB08565   2016    FORD
                5520       61252       1FTYE1YM7GKB08566   2016    FORD
                5521       61253       1FTYE1YM9GKB08567   2016    FORD
                5522       61254       1FTYE1YM0GKB08568   2016    FORD
                5523       61256       1FTYE1YM9GKB08570   2016    FORD
                5524       61257       1FTYE1YM0GKB08571   2016    FORD
                5525       61258       1FTYE1YM2GKB08572   2016    FORD
                5526       61259       1FTYE1YM4GKB08573   2016    FORD
                5527       61261       1FTYE1YM8GKB08575   2016    FORD
                5528       61764       1FTYE1YM4GKB19167   2016    FORD
                5529       61765       1FTYE1YM6GKB19168   2016    FORD
                5530       61766       1FTYE1YM8GKB19169   2016    FORD
                5531       61768       1FTYE1YM6GKB19171   2016    FORD
                5532       61769       1FTYE1YM8GKB19172   2016    FORD
                5533       61770       1FTYE1YMXGKB19173   2016    FORD
                5534       61772       1FTYE1YM3GKB19175   2016    FORD
                5535       61773       1FTYE1YM5GKB19176   2016    FORD
                5536       61774       1FTYE1YM7GKB19177   2016    FORD
                5537       61775       1FTYE1YM2GKB19183   2016    FORD

                                    Page 118 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 162 of 1461




                5538       61776       1FTYE1YM4GKB19184   2016    FORD
                5539       61777       1FTYE1YM6GKB19185   2016    FORD
                5540       61778       1FTYE1YM8GKB19186   2016    FORD
                5541       61779       1FTYE1YMXGKB19187   2016    FORD
                5542       61780       1FTYE1YM1GKB19188   2016    FORD
                5543       61781       1FTYE1YM3GKB19189   2016    FORD
                5544       61784       1FTYE1YM3GKB19192   2016    FORD
                5545       06455       1GCZGFBAXA1152438   2010    CHEV
                5546       21342       1GCWGFCA4C1149362   2012    CHEV
                5547       21343       1GCWGFCA0C1148600   2012    CHEV
                5548       21345       1GCWGFCA5C1148480   2012    CHEV
                5549       21737       1GCSGAFX8C1154291   2012    CHEV
                5550       21738       1GCSGAFX1C1153841   2012    CHEV
                5551       21739       1GCSGAFX6C1154094   2012    CHEV
                5552       21741       1GCSGAFX8C1154081   2012    CHEV
                5553       21743       1GCSGAFX3C1154098   2012    CHEV
                5554       21745       1GCSGAFX7C1154153   2012    CHEV
                5555       21747       1GCSGAFX1C1153807   2012    CHEV
                5556       21748       1GCSGAFX9C1154378   2012    CHEV
                5557       21750       1GCSGAFX8C1154579   2012    CHEV
                5558       21751       1GCSGAFX2C1154089   2012    CHEV
                5559       21754       1GCSGAFX2C1154593   2012    CHEV
                5560       21755       1GCSGAFX4C1154644   2012    CHEV
                5561       21756       1GCSGAFX5C1154698   2012    CHEV
                5562       21757       1GCSGAFX6C1153740   2012    CHEV
                5563       21758       1GCSGAFX1C1154553   2012    CHEV
                5564       21759       1GCSGAFX6C1154449   2012    CHEV
                5565       21761       1GCSGAFX1C1154794   2012    CHEV
                5566       21762       1GCSGAFX4C1153896   2012    CHEV
                5567       21763       1GCSGAFX6C1154709   2012    CHEV
                5568       21766       1GCSGAFX0C1154169   2012    CHEV
                5569       21864       1GCSGAFX2C1156215   2012    CHEV
                5570       21865       1GCSGAFX7C1155187   2012    CHEV
                5571       23061       1GCWGFCA4C1190333   2012    CHEV
                5572       23062       1GCWGFCA0C1190572   2012    CHEV
                5573       23063       1GCWGFCA8C1191985   2012    CHEV
                5574       23336       1GCSGAFXXC1174977   2012    CHEV
                5575       23537       1GCSGAFX5C1182677   2012    CHEV
                5576       23538       1GCSGAFX8C1182009   2012    CHEV
                5577       23540       1GCSGAFX1C1182238   2012    CHEV
                5578       23543       1GCSGAFX7C1181613   2012    CHEV
                5579       23544       1GCSGAFX8C1182821   2012    CHEV
                5580       23545       1GCSGAFX0C1183199   2012    CHEV
                5581       23546       1GCSGAFX1C1182059   2012    CHEV
                5582       23547       1GCSGAFX8C1180406   2012    CHEV
                5583       23548       1GCSGAFX1C1182224   2012    CHEV
                5584       23550       1GCSGAFX0C1180173   2012    CHEV

                                    Page 119 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 163 of 1461




                5585       23551       1GCSGAFX8C1181328   2012    CHEV
                5586       23552       1GCSGAFX5C1181271   2012    CHEV
                5587       23553       1GCSGAFX2C1180529   2012    CHEV
                5588       23554       1GCSGAFX2C1180756   2012    CHEV
                5589       23555       1GCSGAFXXC1180990   2012    CHEV
                5590       23556       1GCSGAFX4C1183304   2012    CHEV
                5591       23557       1GCSGAFX5C1182114   2012    CHEV
                5592       23558       1GCSGAFX1C1181185   2012    CHEV
                5593       23560       1GCSGAFX6C1181246   2012    CHEV
                5594       23562       1GCSGAFXXC1180245   2012    CHEV
                5595       23563       1GCSGAFX2C1182104   2012    CHEV
                5596       36148      1GCSGAFX0D1146994    2013    CHEV
                5597       36155      1GCSGAFXXD1148655    2013    CHEV
                5598       36748      1GCSGAFX4D1156234    2013    CHEV
                5599       36751      1GCSGAFXXD1155749    2013    CHEV
                5600       36753      1GCSGAFX3D1155608    2013    CHEV
                5601       36754      1GCWGFCA4D1161139    2013    CHEV
                5602       36905      1GCSGAFX8D1153921    2013    CHEV
                5603       36906      1GCSGAFXXD1153841    2013    CHEV
                5604       36907      1GCSGAFX3D1154782    2013    CHEV
                5605       36908      1GCSGAFXXD1153547    2013    CHEV
                5606       36909      1GCSGAFX0D1152925    2013    CHEV
                5607       36910      1GCSGAFX5D1154671    2013    CHEV
                5608       36911      1GCSGAFX2D1154997    2013    CHEV
                5609       36914      1GCSGAFX5D1154119    2013    CHEV
                5610       36915      1GCSGAFXXD1154911    2013    CHEV
                5611       36916      1GCSGAFX9D1155340    2013    CHEV
                5612       36917      1GCSGAFX2D1153381    2013    CHEV
                5613       36918      1GCSGAFX2D1154756    2013    CHEV
                5614       36919      1GCSGAFX0D1154576    2013    CHEV
                5615       36920      1GCSGAFX2D1153915    2013    CHEV
                5616       36921      1GCSGAFX7D1152906    2013    CHEV
                5617       36922      1GCSGAFX2D1154093    2013    CHEV
                5618       36923      1GCSGAFXXD1152656    2013    CHEV
                5619       36926      1GCSGAFX8D1154082    2013    CHEV
                5620       36927      1GCSGAFX1D1153775    2013    CHEV
                5621       36928      1GCSGAFX2D1152960    2013    CHEV
                5622       36929      1GCSGAFX8D1154065    2013    CHEV
                5623       36930      1GCSGAFX5D1154041    2013    CHEV
                5624       36931      1GCSGAFX9D1154723    2013    CHEV
                5625       36933      1GCSGAFX0D1152620    2013    CHEV
                5626       36934      1GCSGAFX6D1152847    2013    CHEV
                5627       36935      1GCSGAFX9D1153684    2013    CHEV
                5628       36936      1GCSGAFX0D1152732    2013    CHEV
                5629       36938      1GCSGAFX4D1153124    2013    CHEV
                5630       36940      1GCSGAFX6D1154212    2013    CHEV
                5631       36942      1GCSGAFXXD1155055    2013    CHEV

                                    Page 120 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 164 of 1461




                5632       36943      1GCSGAFX1D1153310    2013    CHEV
                5633       36944      1GCSGAFX1D1154232    2013    CHEV
                5634       36945      1GCSGAFX2D1153963    2013    CHEV
                5635       36946      1GCSGAFXXD1152494    2013    CHEV
                5636       36947      1GCSGAFX5D1152757    2013    CHEV
                5637       36948      1GCSGAFX2D1153798    2013    CHEV
                5638       36949      1GCSGAFX4D1152474    2013    CHEV
                5639       36950      1GCWGFCA4D1162176    2013    CHEV
                5640       36951      1GCWGFCA6D1161482    2013    CHEV
                5641       36952      1GCWGFCA6D1162048    2013    CHEV
                5642       36953      1GCWGFCA9D1161962    2013    CHEV
                5643       36954      1GCWGFCA3D1161438    2013    CHEV
                5644       37158      1GCSGAFXXD1179503    2013    CHEV
                5645       46845       1GCSGAFX6E1155653   2014    CHEV
                5646       46846       1GCSGAFXXE1154571   2014    CHEV
                5647       46847       1GCSGAFX1E1155432   2014    CHEV
                5648       46848       1GCSGAFX7E1154706   2014    CHEV
                5649       46849       1GCSGAFX9E1155601   2014    CHEV
                5650       46850       1GCSGAFX5E1154767   2014    CHEV
                5651       46851       1GCSGAFX6E1154521   2014    CHEV
                5652       46852       1GCSGAFX2E1154516   2014    CHEV
                5653       46853       1GCSGAFX7E1154608   2014    CHEV
                5654       46854       1GCSGAFX7E1155760   2014    CHEV
                5655       46855       1GCSGAFX5E1156017   2014    CHEV
                5656       46856       1GCSGAFX0E1155258   2014    CHEV
                5657       46857       1GCSGAFX1E1155902   2014    CHEV
                5658       46858       1GCSGAFX4E1155845   2014    CHEV
                5659       46859       1GCSGAFX2E1154791   2014    CHEV
                5660       46860      1FTNE1EW0EDA41240    2014    FORD
                5661       46862      1FTNE1EW4EDA41242    2014    FORD
                5662       46863      1FTNE1EW6EDA41243    2014    FORD
                5663       46864      1FTNE1EW8EDA41244    2014    FORD
                5664       46865      1FTNE1EWXEDA41245    2014    FORD
                5665       46866      1FTNE1EW1EDA41246    2014    FORD
                5666       46867      1FTNE1EW8EDA41213    2014    FORD
                5667       46868      1FTNE1EWXEDA41214    2014    FORD
                5668       46869      1FTNE1EW1EDA41215    2014    FORD
                5669       46948       1GCSGAFX1E1155382   2014    CHEV
                5670       46949       1GCSGAFX5E1156048   2014    CHEV
                5671       47308       1GCSGAFX7E1153118   2014    CHEV
                5672       47321       1GCSGAFX8E1153354   2014    CHEV
                5673       61084      1FTYE1YM1GKB13052    2016    FORD
                5674       61085      1FTYE1YM3GKB13053    2016    FORD
                5675       61086      1FTYE1YM5GKB13054    2016    FORD
                5676       61087      1FTYE1YM7GKB13055    2016    FORD
                5677       61785      1FTYE1YM1GKB19353    2016    FORD
                5678       61786      1FTYE1YM3GKB19354    2016    FORD

                                    Page 121 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 165 of 1461




                5679       06243       1GCZGFBA3A1148747    2010   CHEV
                5680       06245       1GCZGFBA8A1149313    2010   CHEV
                5681       06246       1GCZGFBA2A1149226    2010   CHEV
                5682       06251       1GCZGFBA8A1149425    2010   CHEV
                5683       06287       1GCZGFBA6A1148855    2010   CHEV
                5684       06430       1GCZGFBAXA1151693    2010   CHEV
                5685       21084       1GCSGAFXXC1137735    2012   CHEV
                5686       21362       1GCWGFCA0C1143025    2012   CHEV
                5687       21363       1GCWGFCA3C1143973    2012   CHEV
                5688       21364       1GCWGFCA0C1144160    2012   CHEV
                5689       21365       1GCWGFCA1C1144264    2012   CHEV
                5690       21581       1GCSGAFX0C1139655    2012   CHEV
                5691       21588       1GCSGAFX6C1138171    2012   CHEV
                5692       21859       1GCSGAFX9C1156227    2012   CHEV
                5693       21861       1GCSGAFX0C1157038    2012   CHEV
                5694       21862       1GCSGAFX9C1156146    2012   CHEV
                5695       21863       1GCSGAFX2C1156389    2012   CHEV
                5696       21866       1GCSGAFX9C1155708    2012   CHEV
                5697       21868       1GCSGAFX0C1155130    2012   CHEV
                5698       21870       1GCSGAFX6C1155987    2012   CHEV
                5699       21875       1GCSGAFX8C1156025    2012   CHEV
                5700       21876       1GCSGAFX1C1156707    2012   CHEV
                5701       21877       1GCSGAFXXC1156463    2012   CHEV
                5702       21879       1GCSGAFX9C1155594    2012   CHEV
                5703       21880       1GCSGAFX5C1154989    2012   CHEV
                5704       21881       1GCSGAFX5C1156581    2012   CHEV
                5705       21947       1GCSGAFXXC1150338    2012   CHEV
                5706       22301       1GCSGAFX5C1141806    2012   CHEV
                5707       22304       1GCSGAFX3C1140685    2012   CHEV
                5708       22305       1GCSGAFX3C1140525    2012   CHEV
                5709       22469        1GCCSBF95C8141385   2012   CHEV
                5710       22525        1GCCSBF92C8142722   2012   CHEV
                5711       22527        1GCCSBF92C8142459   2012   CHEV
                5712       22621        1GCCSBF97C8141274   2012   CHEV
                5713       22708       1GCWGFCA0C1150458    2012   CHEV
                5714       22709       1GCWGFCA5C1150407    2012   CHEV
                5715       23040       1GCWGFCA4C1194317    2012   CHEV
                5716       23041       1GCWGFCA7C1193792    2012   CHEV
                5717       23064       1GCWGFCAXC1192703    2012   CHEV
                5718       23065       1GCWGFCA0C1192600    2012   CHEV
                5719       23066       1GCWGFCA5C1192561    2012   CHEV
                5720       23067       1GCWGFCA8C1193378    2012   CHEV
                5721       23201       1GCSGAFX0C1170016    2012   CHEV
                5722       23437       1GCSGAFX3C1172455    2012   CHEV
                5723       23438       1GCSGAFX9C1172606    2012   CHEV
                5724       23439       1GCSGAFX0C1173949    2012   CHEV
                5725       23440       1GCSGAFX1C1172535    2012   CHEV

                                    Page 122 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 166 of 1461




                5726       23442       1GCSGAFX2C1173032   2012    CHEV
                5727       23564       1GCSGAFX4C1177471   2012    CHEV
                5728       23565       1GCSGAFX2C1177131   2012    CHEV
                5729       23567       1GCSGAFXXC1176664   2012    CHEV
                5730       23568       1GCSGAFX9C1175408   2012    CHEV
                5731       23569       1GCSGAFX8C1176288   2012    CHEV
                5732       23570       1GCSGAFX7C1177691   2012    CHEV
                5733       23571       1GCSGAFX8C1175769   2012    CHEV
                5734       23572       1GCSGAFX7C1177299   2012    CHEV
                5735       23573       1GCSGAFX7C1175388   2012    CHEV
                5736       23574       1GCSGAFX0C1175362   2012    CHEV
                5737       23575       1GCSGAFX5C1176474   2012    CHEV
                5738       23577       1GCSGAFXXC1172503   2012    CHEV
                5739       23578       1GCSGAFX8C1172208   2012    CHEV
                5740       23580       1GCSGAFX2C1173709   2012    CHEV
                5741       36090      1GCSGAFX1D1176103    2013    CHEV
                5742       36091      1GCSGAFX1D1176943    2013    CHEV
                5743       36092      1GCSGAFXXD1175001    2013    CHEV
                5744       36093      1GCSGAFX1D1175873    2013    CHEV
                5745       36094      1GCSGAFX8D1175157    2013    CHEV
                5746       36095      1GCWGFCA0D1180609    2013    CHEV
                5747       36097      1GCSGAFX4D1175902    2013    CHEV
                5748       36098      1GCSGAFX7D1176316    2013    CHEV
                5749       36099      1GCSGAFX9D1175815    2013    CHEV
                5750       36100      1GCSGAFX4D1174961    2013    CHEV
                5751       36101      1GCSGAFX2D1175090    2013    CHEV
                5752       36103      1GCSGAFX5D1176699    2013    CHEV
                5753       36104      1GCWGFCA1D1182448    2013    CHEV
                5754       36105      1GCWGFCA9D1182360    2013    CHEV
                5755       36730      1GCSGAFX4D1154869    2013    CHEV
                5756       36731      1GCSGAFX3D1155124    2013    CHEV
                5757       36732      1GCSGAFX0D1153900    2013    CHEV
                5758       36733      1GCSGAFX5D1152788    2013    CHEV
                5759       36734      1GCSGAFX2D1152635    2013    CHEV
                5760       36735      1GCSGAFX6D1154274    2013    CHEV
                5761       36736      1GCSGAFX4D1154516    2013    CHEV
                5762       36737      1GCSGAFX1D1152528    2013    CHEV
                5763       36738      1GCSGAFX2D1154126    2013    CHEV
                5764       36739      1GCSGAFX2D1155227    2013    CHEV
                5765       36740      1GCSGAFX9D1153927    2013    CHEV
                5766       36741      1GCSGAFX1D1154487    2013    CHEV
                5767       36742      1GCSGAFX3D1155365    2013    CHEV
                5768       36743      1GCWGFCA8D1161371    2013    CHEV
                5769       36744      1GCWGFCA9D1162822    2013    CHEV
                5770       36745      1GCWGFCA3D1160841    2013    CHEV
                5771       36746      1GCWGFCA0D1161249    2013    CHEV
                5772       36747      1GCSGAFX6D1156218    2013    CHEV

                                    Page 123 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 167 of 1461




                5773       36749      1GCSGAFX7D1156275    2013    CHEV
                5774       36750      1GCWGFCA2D1162371    2013    CHEV
                5775       36752      1GCSGAFX1D1157082    2013    CHEV
                5776       36755      1GCSGAFX4D1156105    2013    CHEV
                5777       36756      1GCSGAFXXD1157226    2013    CHEV
                5778       36757      1GCSGAFX7D1156356    2013    CHEV
                5779       36758      1GCSGAFX6D1157059    2013    CHEV
                5780       36759      1GCSGAFX7D1157152    2013    CHEV
                5781       36761      1GCSGAFX9D1157699    2013    CHEV
                5782       36762      1GCSGAFX8D1156379    2013    CHEV
                5783       36763      1GCSGAFX5D1157375    2013    CHEV
                5784       36764      1GCSGAFX9D1155483    2013    CHEV
                5785       36765      1GCSGAFX1D1156708    2013    CHEV
                5786       36766      1GCSGAFX1D1157261    2013    CHEV
                5787       36767      1GCWGFCA0D1162305    2013    CHEV
                5788       37143      1GCSGAFX1D1174013    2013    CHEV
                5789       46237       1GCSGAFX4E1157563   2014    CHEV
                5790       46238       1GCSGAFX2E1156590   2014    CHEV
                5791       46240       1GCSGAFX0E1157706   2014    CHEV
                5792       46241       1GCSGAFX9E1158062   2014    CHEV
                5793       46243       1GCSGAFXXE1157017   2014    CHEV
                5794       46245       1GCSGAFX5E1158530   2014    CHEV
                5795       46246       1GCSGAFX6E1157855   2014    CHEV
                5796       46247       1GCSGAFX3E1153472   2014    CHEV
                5797       46248       1GCSGAFX4E1153481   2014    CHEV
                5798       46250      1FTNE1EW4EDA37904    2014    FORD
                5799       46266       1GCSGAFX3E1155786   2014    CHEV
                5800       46268       1GCSGAFX2E1155908   2014    CHEV
                5801       47302       1GCSGAFX7E1154737   2014    CHEV
                5802       47303       1GCSGAFXXE1155090   2014    CHEV
                5803       47304       1GCSGAFX4E1155487   2014    CHEV
                5804       47305       1GCSGAFX7E1154575   2014    CHEV
                5805       47306       1GCSGAFX1E1155186   2014    CHEV
                5806       47307       1GCSGAFX0E1154935   2014    CHEV
                5807       47309       1GCSGAFX6E1153904   2014    CHEV
                5808       47310      1FTNE1EW1EDA44499    2014    FORD
                5809       47311      1FTNE1EW4EDA44500    2014    FORD
                5810       47312      1FTNE1EW6EDA44501    2014    FORD
                5811       47313       1GCSGAFX4E1153769   2014    CHEV
                5812       47314      1FTNE1EW2EDA41191    2014    FORD
                5813       47315       1GCSGAFX2E1153396   2014    CHEV
                5814       47316       1GCSGAFX1E1153910   2014    CHEV
                5815       47317       1GCSGAFX1E1154376   2014    CHEV
                5816       47318       1GCSGAFX1E1153969   2014    CHEV
                5817       47319       1GCSGAFXXE1153937   2014    CHEV
                5818       61262      1FTYE1YM1GKB08708    2016    FORD
                5819       61263      1FTYE1YM3GKB08709    2016    FORD

                                    Page 124 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 168 of 1461




                5820       61265       1FTYE1YM1GKB08711   2016    FORD
                5821       61266       1FTYE1YM3GKB08712   2016    FORD
                5822       61455       1FTYE1YMXGKB08710   2016    FORD
                5823       61467       1FTYE1YMXGKB19464   2016    FORD
                5824       61468       1FTYE1YM1GKB19465   2016    FORD
                5825       61469       1FTYE1YM3GKB19466   2016    FORD
                5826       61470       1FTYE1YM5GKB19467   2016    FORD
                5827       61471       1FTYE1YM7GKB19468   2016    FORD
                5828       61472       1FTYE1YM9GKB19469   2016    FORD
                5829       61473       1FTYE1YM5GKB19470   2016    FORD
                5830       61474       1FTYE1YM7GKB19471   2016    FORD
                5831       61475       1FTYE1YM9GKB19472   2016    FORD
                5832       61476       1FTYE1YM0GKB19473   2016    FORD
                5833       61787       1FTYE1YM6GKB19476   2016    FORD
                5834       61788       1FTYE1YM8GKB19477   2016    FORD
                5835       61789       1FTYE1YMXGKB19478   2016    FORD
                5836       61790       1FTYE1YM1GKB19479   2016    FORD
                5837       61791       1FTYE1YM8GKB19480   2016    FORD
                5838       61792       1FTYE1YMXGKB19481   2016    FORD
                5839       61793       1FTYE1YM1GKB19482   2016    FORD
                5840       61794       1FTYE1YM3GKB19483   2016    FORD
                5841       06580       1GCZGFBA5A1152217   2010    CHEV
                5842       06012       1GCZGFBA3A1146190   2010    CHEV
                5843       06029       1GCZGFBA0A1147152   2010    CHEV
                5844       06035       1GCZGFBA3A1146500   2010    CHEV
                5845       06382       1GCZGFBA5A1152220   2010    CHEV
                5846       06388       1GCZGFBA3A1152863   2010    CHEV
                5847       06389       1GCZGFBA8A1152731   2010    CHEV
                5848       06390       1GCZGFBA4A1151835   2010    CHEV
                5849       06391       1GCZGFBA0A1151816   2010    CHEV
                5850       06393       1GCZGFBA4A1152712   2010    CHEV
                5851       06395       1GCZGFBA2A1152904   2010    CHEV
                5852       06396       1GCZGFBA3A1152619   2010    CHEV
                5853       06397       1GCZGFBA5A1151620   2010    CHEV
                5854       06398       1GCZGFBA2A1151154   2010    CHEV
                5855       06401       1GCZGFBA3A1152197   2010    CHEV
                5856       06444       1GCZGFBA3A1151860   2010    CHEV
                5857       06577       1GCZGFBA7A1151750   2010    CHEV
                5858       06579       1GCZGFBA2A1153101   2010    CHEV
                5859       06581       1GCZGFBA9A1152415   2010    CHEV
                5860       06582       1GCZGFBA9A1151328   2010    CHEV
                5861       06583       1GCZGFBA6A1153036   2010    CHEV
                5862       06584       1GCZGFBA2A1152532   2010    CHEV
                5863       06585       1GCZGFBA6A1151674   2010    CHEV
                5864       06586       1GCZGFBA5A1152153   2010    CHEV
                5865       06587       1GCZGFBA4A1151821   2010    CHEV
                5866       06588       1GCZGFBA8A1153037   2010    CHEV

                                    Page 125 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 169 of 1461




                5867       06589       1GCZGFBA5A1152735    2010   CHEV
                5868       06590       1GCZGFBA4A1151527    2010   CHEV
                5869       06591       1GCZGFBA6A1151707    2010   CHEV
                5870       21156       1GCSGAFX8C1148877    2012   CHEV
                5871       21158       1GCSGAFX1C1150163    2012   CHEV
                5872       21159       1GCSGAFX3C1150875    2012   CHEV
                5873       21160       1GCSGAFX7C1149020    2012   CHEV
                5874       21161       1GCSGAFX6C1149168    2012   CHEV
                5875       21162       1GCSGAFX4C1148794    2012   CHEV
                5876       21163       1GCSGAFX5C1150439    2012   CHEV
                5877       21165       1GCSGAFX0C1148369    2012   CHEV
                5878       21166       1GCSGAFX7C1150085    2012   CHEV
                5879       21167       1GCSGAFX2C1148552    2012   CHEV
                5880       21168       1GCSGAFX1C1148266    2012   CHEV
                5881       21169       1GCSGAFX8C1149382    2012   CHEV
                5882       21449       1GCWGFCAXC1148586    2012   CHEV
                5883       21450       1GCWGFCA2C1148937    2012   CHEV
                5884       21453       1GCWGFCA5C1150505    2012   CHEV
                5885       21454       1GCWGFCA6C1149802    2012   CHEV
                5886       22108       1GCSGAFX8C1149530    2012   CHEV
                5887       22111       1GCSGAFX8C1148328    2012   CHEV
                5888       22126       1GCSGAFX8C1148930    2012   CHEV
                5889       22137       1GCSGAFX4C1149279    2012   CHEV
                5890       22356       1GCSGAFX8C1154419    2012   CHEV
                5891       22357       1GCSGAFX7C1153715    2012   CHEV
                5892       22358       1GCSGAFXXC1154258    2012   CHEV
                5893       22359       1GCSGAFX6C1154662    2012   CHEV
                5894       22360       1GCSGAFXXC1151005    2012   CHEV
                5895       22361       1GCSGAFX0C1150350    2012   CHEV
                5896       22363       1GCSGAFX1C1148493    2012   CHEV
                5897       22364       1GCSGAFX3C1150830    2012   CHEV
                5898       22365       1GCSGAFX1C1149742    2012   CHEV
                5899       22366       1GCSGAFX2C1150592    2012   CHEV
                5900       22367       1GCSGAFX7C1150958    2012   CHEV
                5901       22368       1GCSGAFX3C1149760    2012   CHEV
                5902       22369       1GCSGAFX7C1149583    2012   CHEV
                5903       22370       1GCSGAFX7C1150071    2012   CHEV
                5904       22371       1GCSGAFX5C1149680    2012   CHEV
                5905       22372       1GCSGAFX0C1149487    2012   CHEV
                5906       22373       1GCSGAFX9C1148547    2012   CHEV
                5907       22374       1GCSGAFX8C1148829    2012   CHEV
                5908       22375       1GCSGAFX8C1148233    2012   CHEV
                5909       22376       1GCSGAFX8C1150287    2012   CHEV
                5910       22377       1GCSGAFX5C1149985    2012   CHEV
                5911       22379       1GCSGAFX2C1148485    2012   CHEV
                5912       22380       1GCSGAFX3C1149340    2012   CHEV
                5913       22669        1GCCSBF93C8143586   2012   CHEV

                                    Page 126 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 170 of 1461




                5914       22670        1GCCSBF92C8143336   2012   CHEV
                5915       22676        1GCCSBF98C8143406   2012   CHEV
                5916       22677        1GCCSBF9XC8145156   2012   CHEV
                5917       22678        1GCCSBF93C8143667   2012   CHEV
                5918       22679        1GCCSBF95C8142987   2012   CHEV
                5919       22680        1GCCSBF99C8143253   2012   CHEV
                5920       22681        1GCCSBF90C8143089   2012   CHEV
                5921       22682        1GCCSBF97C8143915   2012   CHEV
                5922       22683        1GCCSBF91C8143702   2012   CHEV
                5923       22684        1GCCSBF96C8143288   2012   CHEV
                5924       23095       1GCWGFCA7C1191797    2012   CHEV
                5925       23096       1GCWGFCA0C1191754    2012   CHEV
                5926       23097       1GCWGFCAXC1190109    2012   CHEV
                5927       23098       1GCWGFCA8C1190030    2012   CHEV
                5928       23104       1GCWGFCAXC1194239    2012   CHEV
                5929       23859       1GCSGAFX2C1185942    2012   CHEV
                5930       23860       1GCSGAFX7C1186696    2012   CHEV
                5931       23861       1GCSGAFX1C1187889    2012   CHEV
                5932       23862       1GCSGAFX2C1191160    2012   CHEV
                5933       23863       1GCSGAFX5C1191217    2012   CHEV
                5934       23864       1GCSGAFX6C1190223    2012   CHEV
                5935       23865       1GCSGAFX3C1189420    2012   CHEV
                5936       23866       1GCSGAFX8C1188988    2012   CHEV
                5937       23868       1GCSGAFXXC1190886    2012   CHEV
                5938       23869       1GCSGAFX7C1191302    2012   CHEV
                5939       23870       1GCSGAFX7C1189193    2012   CHEV
                5940       23871       1GCSGAFX3C1189739    2012   CHEV
                5941       23872       1GCSGAFX1C1190369    2012   CHEV
                5942       23873       1GCSGAFX0C1191688    2012   CHEV
                5943       23874       1GCSGAFX4C1189023    2012   CHEV
                5944       23875       1GCSGAFX4C1191810    2012   CHEV
                5945       23876       1GCSGAFX6C1189086    2012   CHEV
                5946       23877       1GCSGAFX1C1190596    2012   CHEV
                5947       23878       1GCSGAFX9C1189387    2012   CHEV
                5948       23881       1GCSGAFX1C1190551    2012   CHEV
                5949       23882       1GCSGAFX8C1189946    2012   CHEV
                5950       23883       1GCSGAFX2C1192096    2012   CHEV
                5951       23897       1GCSGAFX6C1188780    2012   CHEV
                5952       23899       1GCSGAFX2C1189649    2012   CHEV
                5953       23909       1GCSGAFX7C1189436    2012   CHEV
                5954       23942       1GCSGAFX6C1191405    2012   CHEV
                5955       23944       1GCSGAFX7C1192000    2012   CHEV
                5956       24138       1GCSGAFXXC1192590    2012   CHEV
                5957       24139       1GCSGAFX4C1192620    2012   CHEV
                5958       24140       1GCSGAFX1C1193207    2012   CHEV
                5959       24141       1GCSGAFX2C1192695    2012   CHEV
                5960       24142       1GCSGAFX1C1193028    2012   CHEV

                                    Page 127 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 171 of 1461




                5961       24143       1GCSGAFX4C1193749   2012    CHEV
                5962       24144       1GCSGAFX4C1193251   2012    CHEV
                5963       24145       1GCSGAFX8C1194273   2012    CHEV
                5964       24147       1GCSGAFX2C1192874   2012    CHEV
                5965       24148       1GCSGAFX2C1194110   2012    CHEV
                5966       24149       1GCSGAFX9C1193388   2012    CHEV
                5967       24150       1GCSGAFX9C1194413   2012    CHEV
                5968       24151       1GCSGAFXXC1192993   2012    CHEV
                5969       24152       1GCSGAFX8C1193267   2012    CHEV
                5970       24153       1GCSGAFX5C1193291   2012    CHEV
                5971       29355       1GCSGAFX9C1154123   2012    CHEV
                5972       36033       1GCSGAFX3D1158525   2013    CHEV
                5973       36063       1GCSGAFX3D1156368   2013    CHEV
                5974       37340       1GCSGAFX8D1145642   2013    CHEV
                5975       37341       1GCSGAFX1D1156580   2013    CHEV
                5976       37342       1GCSGAFX6D1156090   2013    CHEV
                5977       37343       1GCSGAFX9D1156536   2013    CHEV
                5978       37344       1GCSGAFX0D1156764   2013    CHEV
                5979       37345       1GCSGAFX3D1156614   2013    CHEV
                5980       37346       1GCSGAFX3D1155513   2013    CHEV
                5981       37347       1GCSGAFX3D1156600   2013    CHEV
                5982       37348       1GCSGAFX0D1155730   2013    CHEV
                5983       37349       1GCSGAFXXD1157078   2013    CHEV
                5984       37350       1GCSGAFX4D1155536   2013    CHEV
                5985       37351       1GCSGAFX1D1155624   2013    CHEV
                5986       37352       1GCSGAFX2D1155454   2013    CHEV
                5987       37353       1GCSGAFX4D1156136   2013    CHEV
                5988       37371       1GCSGAFXXD1180005   2013    CHEV
                5989       41000       3C6TRVAG3EE109425   2014    RAM
                5990       46140       1GCSGAFX8E1169229   2014    CHEV
                5991       46141       1GCSGAFX7E1169254   2014    CHEV
                5992       46142       1GCSGAFX5E1170418   2014    CHEV
                5993       46143       1GCSGAFX7E1169111   2014    CHEV
                5994       46144       1GCSGAFX5E1169205   2014    CHEV
                5995       46145       1GCSGAFX9E1168719   2014    CHEV
                5996       46146       1GCSGAFX6E1169116   2014    CHEV
                5997       46147       1GCSGAFX6E1169360   2014    CHEV
                5998       46148       1GCSGAFX5E1168569   2014    CHEV
                5999       46149       1GCSGAFX8E1167805   2014    CHEV
                6000       46150       1GCSGAFX4E1167686   2014    CHEV
                6001       46151       1GCSGAFX9E1169515   2014    CHEV
                6002       46152       1GCSGAFX5E1168197   2014    CHEV
                6003       46153       1GCSGAFX9E1169210   2014    CHEV
                6004       46154       1GCSGAFX7E1169304   2014    CHEV
                6005       46155       1GCSGAFX2E1169033   2014    CHEV
                6006       46156       1GCSGAFX6E1168581   2014    CHEV
                6007       46157       1GCSGAFX4E1168885   2014    CHEV

                                    Page 128 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 172 of 1461




                6008       46158       1GCSGAFX3E1155643   2014    CHEV
                6009       46159       1GCSGAFX9E1155159   2014    CHEV
                6010       46160       1GCSGAFX6E1154597   2014    CHEV
                6011       46161       1GCSGAFX9E1154920   2014    CHEV
                6012       46162       1GCSGAFX2E1155133   2014    CHEV
                6013       46163       1GCSGAFXXE1155817   2014    CHEV
                6014       46164       1GCSGAFX8E1154665   2014    CHEV
                6015       46165       1GCSGAFX2E1155083   2014    CHEV
                6016       46166       1GCSGAFX6E1156222   2014    CHEV
                6017       46168       1GCSGAFX6E1156088   2014    CHEV
                6018       46169       1FTNE1EW3EDA41233   2014    FORD
                6019       46170       1FTNE1EW5EDA41234   2014    FORD
                6020       51000       1FTYE1YMXFKA11540   2015    FORD
                6021       61036       1FTYE1YM7GKB13038   2016    FORD
                6022       61040       1FTYE1YM9GKB13042   2016    FORD
                6023       61081       1FTYE1YMXGKB13048   2016    FORD
                6024       61748       1FTYE1YMXGKB19318   2016    FORD
                6025       61749       1FTYE1YM1GKB19319   2016    FORD
                6026       61750       1FTYE1YM8GKB19320   2016    FORD
                6027       61751       1FTYE1YMXGKB19321   2016    FORD
                6028       61752       1FTYE1YM1GKB19322   2016    FORD
                6029       61753       1FTYE1YM3GKB19323   2016    FORD
                6030       61754       1FTYE1YM5GKB19324   2016    FORD
                6031       61755       1FTYE1YM7GKB19325   2016    FORD
                6032       61756       1FTYE1YM9GKB19326   2016    FORD
                6033       61757       1FTYE1YM0GKB19327   2016    FORD
                6034       61758       1FTYE1YM2GKB19328   2016    FORD
                6035       61759       1FTYE1YM4GKB19329   2016    FORD
                6036       61760       1FTYE1YM0GKB19330   2016    FORD
                6037       61761       1FTYE1YM2GKB19331   2016    FORD
                6038       61762       1FTYE1YM4GKB19332   2016    FORD
                6039       61763       1FTYE1YM6GKB19333   2016    FORD
                6040       71011       1FTYE1YMXHKA77184   2017    FORD
                6041       71012       1FTYE1YM8HKA91259   2017    FORD
                6042       71013       1FTYE1YM2HKB06127   2017    FORD
                6043       71014       1FTYE1YM4HKB06128   2017    FORD
                6044       71015       1FTYE1YM6HKB06129   2017    FORD
                6045       06337       1GCZGFBA4A1143637   2010    CHEV
                6046       06339       1GCZGFBA5A1142271   2010    CHEV
                6047       06341       1GCZGFBA8A1142264   2010    CHEV
                6048       06342       1GCZGFBA4A1142956   2010    CHEV
                6049       06343       1GCZGFBAXA1142198   2010    CHEV
                6050       06344       1GCZGFBA5A1142268   2010    CHEV
                6051       21018       1GCSGAFX3C1136958   2012    CHEV
                6052       21019       1GCSGAFX4C1137553   2012    CHEV
                6053       21020       1GCSGAFX8C1137491   2012    CHEV
                6054       21021       1GCSGAFX9C1137385   2012    CHEV

                                    Page 129 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 173 of 1461




                6055       21022       1GCSGAFX6C1137313    2012   CHEV
                6056       21023       1GCSGAFX1C1136845    2012   CHEV
                6057       21024       1GCSGAFX4C1136631    2012   CHEV
                6058       21025       1GCSGAFXXC1137119    2012   CHEV
                6059       21026       1GCSGAFX7C1136803    2012   CHEV
                6060       21027       1GCSGAFX3C1137253    2012   CHEV
                6061       21028       1GCSGAFX8C1136762    2012   CHEV
                6062       21029       1GCSGAFX9C1137323    2012   CHEV
                6063       21030       1GCSGAFX1C1136537    2012   CHEV
                6064       21031       1GCSGAFXXC1136570    2012   CHEV
                6065       21032       1GCSGAFX0C1137226    2012   CHEV
                6066       21033       1GCSGAFX4C1136791    2012   CHEV
                6067       21034       1GCSGAFX1C1137395    2012   CHEV
                6068       21035       1GCSGAFX1C1136618    2012   CHEV
                6069       21036       1GCSGAFX8C1137832    2012   CHEV
                6070       21037       1GCSGAFX6C1137215    2012   CHEV
                6071       21038       1GCSGAFX1C1136974    2012   CHEV
                6072       21039       1GCSGAFXXC1136858    2012   CHEV
                6073       21040       1GCSGAFX6C1137750    2012   CHEV
                6074       21041       1GCSGAFX1C1137655    2012   CHEV
                6075       22460        1GCCSBF95C8141306   2012   CHEV
                6076       22699       1GCWGFCA4C1148616    2012   CHEV
                6077       22700       1GCWGFCA4C1149068    2012   CHEV
                6078       23977       1GCWGFCA5C1185528    2012   CHEV
                6079       24120       1GCSGAFX1C1193725    2012   CHEV
                6080       24121       1GCSGAFX0C1193540    2012   CHEV
                6081       24122       1GCSGAFX9C1194640    2012   CHEV
                6082       24123       1GCSGAFX8C1193625    2012   CHEV
                6083       24124       1GCSGAFX4C1192911    2012   CHEV
                6084       24125       1GCSGAFXXC1192802    2012   CHEV
                6085       24126       1GCSGAFX4C1193945    2012   CHEV
                6086       24127       1GCSGAFX8C1193463    2012   CHEV
                6087       24128       1GCSGAFX1C1192395    2012   CHEV
                6088       24129       1GCSGAFX8C1193320    2012   CHEV
                6089       24130       1GCSGAFX4C1193606    2012   CHEV
                6090       24131       1GCSGAFX4C1194366    2012   CHEV
                6091       24132       1GCSGAFX9C1194301    2012   CHEV
                6092       24133       1GCSGAFX8C1194564    2012   CHEV
                6093       24134       1GCSGAFX5C1192206    2012   CHEV
                6094       24135       1GCSGAFX5C1194358    2012   CHEV
                6095       24136       1GCSGAFX3C1193337    2012   CHEV
                6096       24137       1GCSGAFX2C1192292    2012   CHEV
                6097       47382       1GCSGAFX9E1150611    2014   CHEV
                6098       47383       1GCSGAFX4E1162231    2014   CHEV
                6099       47384       1GCSGAFXXE1164159    2014   CHEV
                6100       47385       1GCSGAFX4E1162875    2014   CHEV
                6101       47386       1GCSGAFXXE1163142    2014   CHEV

                                    Page 130 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 174 of 1461




                6102       47387       1GCSGAFX7E1161848   2014    CHEV
                6103       47388       1GCSGAFX2E1163507   2014    CHEV
                6104       47389       1GCSGAFX0E1163473   2014    CHEV
                6105       47390       1GCSGAFX6E1163431   2014    CHEV
                6106       47391       1GCSGAFX7E1162157   2014    CHEV
                6107       47392       1GCSGAFXXE1162346   2014    CHEV
                6108       47393       1GCSGAFX0E1163165   2014    CHEV
                6109       47394       1GCSGAFX1E1163885   2014    CHEV
                6110       47395       1GCSGAFX7E1162899   2014    CHEV
                6111       47396       1GCSGAFXXE1164002   2014    CHEV
                6112       47397       1GCSGAFXXE1163027   2014    CHEV
                6113       47398       1GCSGAFXXE1163545   2014    CHEV
                6114       47399       1GCSGAFX4E1163850   2014    CHEV
                6115       47400       1GCSGAFX5E1161976   2014    CHEV
                6116       47401       1GCSGAFX1E1164258   2014    CHEV
                6117       47402       1GCSGAFX2E1164088   2014    CHEV
                6118       47403       1GCSGAFX3E1163404   2014    CHEV
                6119       47404       1GCSGAFX9E1163407   2014    CHEV
                6120       47405       1GCSGAFX4E1162634   2014    CHEV
                6121       47406       1GCSGAFXXE1164114   2014    CHEV
                6122       47407       1GCSGAFXXE1162430   2014    CHEV
                6123       47408       1GCSGAFX4E1162004   2014    CHEV
                6124       47409       1GCSGAFX8E1163818   2014    CHEV
                6125       47410       1GCSGAFX3E1162396   2014    CHEV
                6126       47411       1GCSGAFX5E1162805   2014    CHEV
                6127       47412       1GCSGAFX3E1163077   2014    CHEV
                6128       47413       1GCSGAFX4E1162598   2014    CHEV
                6129       47414       1GCSGAFX5E1162027   2014    CHEV
                6130       47415       1FTNE1EW0EDA37902   2014    FORD
                6131       47416       1FTNE1EW5EDA60639   2014    FORD
                6132       47417       1FTNE1EW9EDA41186   2014    FORD
                6133       47418       1FTNE1EW0EDA41187   2014    FORD
                6134       47419       1FTNE1EW2EDA41188   2014    FORD
                6135       47420       1FTNE1EW4EDA41189   2014    FORD
                6136       47421       1FTNE1EW0EDA41190   2014    FORD
                6137       61125       1FTYE1YM7GKB08583   2016    FORD
                6138       61127       1FTYE1YM0GKB08585   2016    FORD
                6139       61279       1FTYE1YM2GKB23007   2016    FORD
                6140       61280       1FTYE1YM4GKB23008   2016    FORD
                6141       61281       1FTYE1YM6GKB23009   2016    FORD
                6142       61282       1FTYE1YM2GKB23010   2016    FORD
                6143       61283       1FTYE1YM4GKB23011   2016    FORD
                6144       61284       1FTYE1YM6GKB23012   2016    FORD
                6145       61285       1FTYE1YM8GKB23013   2016    FORD
                6146       61286       1FTYE1YMXGKB23014   2016    FORD
                6147       61287       1FTYE1YM1GKB23015   2016    FORD
                6148       61288       1FTYE1YM3GKB23016   2016    FORD

                                    Page 131 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 175 of 1461




                6149       61289       1FTYE1YM5GKB23017   2016    FORD
                6150       61290       1FTYE1YM7GKB23018   2016    FORD
                6151       61291       1FTYE1YM9GKB23019   2016    FORD
                6152       61292       1FTYE1YM5GKB23020   2016    FORD
                6153       61293       1FTYE1YM7GKB23021   2016    FORD
                6154       61365       1FTYE1YM0GKA90976   2016    FORD
                6155       61538       1FTYE1YM8GKB19219   2016    FORD
                6156       61541       1FTYE1YM8GKB19222   2016    FORD
                6157       61542       1FTYE1YMXGKB19223   2016    FORD
                6158       61550       1FTYE1YM5GKB19243   2016    FORD
                6159       61554       1FTYE1YM2GKB19247   2016    FORD
                6160       61557       1FTYE1YM2GKB19250   2016    FORD
                6161       61559       1FTYE1YM6GKB19252   2016    FORD
                6162       61562       1FTYE1YM1GKB19255   2016    FORD
                6163       61586       1FTYE1YM4GKB19203   2016    FORD
                6164       61588       1FTYE1YM2GKB19278   2016    FORD
                6165       61658       1FTYE1YM4GKB19265   2016    FORD
                6166       61659       1FTYE1YM6GKB19266   2016    FORD
                6167       61660       1FTYE1YM8GKB19267   2016    FORD
                6168       61663       1FTYE1YM8GKB19270   2016    FORD
                6169       61722       1FTYE1YM1GKB19238   2016    FORD
                6170       61830       1FTYE1YM5GKB37712   2016    FORD
                6171       24116       1GCSGAFX5C1175843   2012    CHEV
                6172       24117       1GCSGAFX1C1175886   2012    CHEV
                6173       24118       1GCSGAFX4C1177051   2012    CHEV
                6174       24119       1GCSGAFX1C1176486   2012    CHEV
                6175       61370       1FTYE1YM4GKA91029   2016    FORD
                6176       21170       1GCSGAFX9C1148094   2012    CHEV
                6177       21173       1GCSGAFX6C1151079   2012    CHEV
                6178       21174       1GCSGAFX4C1150447   2012    CHEV
                6179       21176       1GCSGAFX6C1150398   2012    CHEV
                6180       21179       1GCSGAFX7C1149034   2012    CHEV
                6181       21180       1GCSGAFX5C1148769   2012    CHEV
                6182       21183       1GCSGAFX7C1148157   2012    CHEV
                6183       21186       1GCSGAFX4C1150836   2012    CHEV
                6184       21187       1GCSGAFX5C1150540   2012    CHEV
                6185       21188       1GCSGAFX1C1148431   2012    CHEV
                6186       21189       1GCSGAFX9C1151027   2012    CHEV
                6187       24070       1GCSGAFX7C1177044   2012    CHEV
                6188       24071       1GCSGAFX3C1177543   2012    CHEV
                6189       24072       1GCSGAFX4C1175395   2012    CHEV
                6190       37375       1GCSGAFX7D1171360   2013    CHEV
                6191       37376       1GCSGAFXXD1172163   2013    CHEV
                6192       47332       1GCSGAFX0E1187739   2014    CHEV
                6193       47333       1GCSGAFXXE1170902   2014    CHEV
                6194       47334       1GCSGAFX6E1168824   2014    CHEV
                6195       47335       1GCSGAFX0E1171864   2014    CHEV

                                    Page 132 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 176 of 1461




                6196       47336       1GCSGAFX3E1168523   2014    CHEV
                6197       47337       1GCSGAFX1E1169458   2014    CHEV
                6198       47338       1GCSGAFXXE1170382   2014    CHEV
                6199       47376       1GCSGAFX9E1170650   2014    CHEV
                6200       61372       1FTYE1YM7GKA91011   2016    FORD
                6201       61373       1FTYE1YM9GKA91012   2016    FORD
                6202       61374       1FTYE1YM0GKA91013   2016    FORD
                6203       61375       1FTYE1YM2GKA91014   2016    FORD
                6204       61376       1FTYE1YM4GKA91015   2016    FORD
                6205       61421       1FTYE1YMXGKB08643   2016    FORD
                6206       61422       1FTYE1YM1GKB08644   2016    FORD
                6207       61423       1FTYE1YM3GKB08645   2016    FORD
                6208       61857       NM0LS7E74G1245441   2016    FORD
                6209       21312       1GCSGAFX4C1147578   2012    CHEV
                6210       21314       1GCSGAFX1C1145299   2012    CHEV
                6211       21315       1GCSGAFX3C1146244   2012    CHEV
                6212       21316       1GCSGAFX7C1147865   2012    CHEV
                6213       21317       1GCSGAFX0C1145388   2012    CHEV
                6214       21319       1GCSGAFX5C1145662   2012    CHEV
                6215       24113       1GCSGAFX1C1176455   2012    CHEV
                6216       24114       1GCSGAFX1C1177444   2012    CHEV
                6217       37377       1GCSGAFX7D1159922   2013    CHEV
                6218       47339       1GCSGAFX4E1168630   2014    CHEV
                6219       47340       1GCSGAFX5E1168488   2014    CHEV
                6220       61377       1FTYE1YM6GKA91016   2016    FORD
                6221       61378       1FTYE1YM8GKA91017   2016    FORD
                6222       21303       1GCSGAFXXC1145155   2012    CHEV
                6223       21303       1GCSGAFXXC1145155   2012    CHEV
                6224       21304       1GCSGAFX0C1148016   2012    CHEV
                6225       21304       1GCSGAFX0C1148016   2012    CHEV
                6226       21305       1GCSGAFX6C1145654   2012    CHEV
                6227       21305       1GCSGAFX6C1145654   2012    CHEV
                6228       21308       1GCSGAFX9C1147656   2012    CHEV
                6229       21308       1GCSGAFX9C1147656   2012    CHEV
                6230       21309       1GCSGAFX2C1147935   2012    CHEV
                6231       21309       1GCSGAFX2C1147935   2012    CHEV
                6232       21310       1GCSGAFX3C1145028   2012    CHEV
                6233       21310       1GCSGAFX3C1145028   2012    CHEV
                6234       24108       1GCSGAFX2C1177663   2012    CHEV
                6235       24108       1GCSGAFX2C1177663   2012    CHEV
                6236       24111       1GCSGAFX0C1176611   2012    CHEV
                6237       24111       1GCSGAFX0C1176611   2012    CHEV
                6238       24112       1GCSGAFX3C1175856   2012    CHEV
                6239       24112       1GCSGAFX3C1175856   2012    CHEV
                6240       21277       1GCSGAFX9C1146801   2012    CHEV
                6241       21298       1GCSGAFX6C1147520   2012    CHEV
                6242       21302       1GCSGAFXXC1147455   2012    CHEV

                                    Page 133 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 177 of 1461




                6243       24100       1GCSGAFX4C1176708   2012    CHEV
                6244       37378       1GCSGAFX0D1160202   2013    CHEV
                6245       47349       1GCSGAFX7E1168783   2014    CHEV
                6246       61379       1FTYE1YM2GKA90994   2016    FORD
                6247       61381       1FTYE1YM6GKA90996   2016    FORD
                6248       21226       1GCSGAFX7C1148336   2012    CHEV
                6249       21229       1GCSGAFX6C1148330   2012    CHEV
                6250       21230       1GCSGAFX8C1150936   2012    CHEV
                6251       21231       1GCSGAFX6C1149820   2012    CHEV
                6252       21239       1GCSGAFX5C1149758   2012    CHEV
                6253       21240       1GCSGAFX5C1148965   2012    CHEV
                6254       24084       1GCSGAFX2C1176433   2012    CHEV
                6255       24085       1GCSGAFX7C1175987   2012    CHEV
                6256       24088       1GCSGAFX6C1177262   2012    CHEV
                6257       24090       1GCSGAFX5C1176880   2012    CHEV
                6258       24091       1GCSGAFX6C1175902   2012    CHEV
                6259       37380       1GCSGAFX8D1172033   2013    CHEV
                6260       37381       1GCSGAFX0D1170910   2013    CHEV
                6261       47341       1GCSGAFX0E1172089   2014    CHEV
                6262       47342       1GCSGAFX8E1168310   2014    CHEV
                6263       61382       1FTYE1YM7GKA90960   2016    FORD
                6264       61383       1FTYE1YM9GKA90961   2016    FORD
                6265       61384       1FTYE1YM0GKA90962   2016    FORD
                6266       21181       1GCSGAFX4C1149184   2012    CHEV
                6267       21182       1GCSGAFX1C1148896   2012    CHEV
                6268       21206       1GCSGAFX8C1146580   2012    CHEV
                6269       21207       1GCSGAFX7C1144867   2012    CHEV
                6270       21209       1GCSGAFX5C1146004   2012    CHEV
                6271       21210       1GCSGAFX0C1146055   2012    CHEV
                6272       21211       1GCSGAFX4C1146074   2012    CHEV
                6273       21212       1GCSGAFX2C1146638   2012    CHEV
                6274       21213       1GCSGAFX2C1147370   2012    CHEV
                6275       21214       1GCSGAFX8C1145218   2012    CHEV
                6276       21215       1GCSGAFX2C1145764   2012    CHEV
                6277       21284       1GCSGAFX9C1146328   2012    CHEV
                6278       21285       1GCSGAFX9C1147611   2012    CHEV
                6279       21286       1GCSGAFX7C1145694   2012    CHEV
                6280       21287       1GCSGAFX4C1147161   2012    CHEV
                6281       24075       1GCSGAFX7C1176864   2012    CHEV
                6282       24076       1GCSGAFX4C1176269   2012    CHEV
                6283       24077       1GCSGAFX7C1176301   2012    CHEV
                6284       24098       1GCSGAFX7C1176377   2012    CHEV
                6285       24109       1GCSGAFX9C1176025   2012    CHEV
                6286       37382       1GCSGAFX6D1170779   2013    CHEV
                6287       37388       1GCSGAFX7D1174257   2013    CHEV
                6288       37389       1GCSGAFX6D1173620   2013    CHEV
                6289       47343       1GCSGAFX4E1150919   2014    CHEV

                                    Page 134 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 178 of 1461




                6290       47344       1GCSGAFX8E1168078   2014    CHEV
                6291       47351       1GCSGAFX9E1168025   2014    CHEV
                6292       47377       1GCSGAFX6E1169519   2014    CHEV
                6293       61385       1FTYE1YM8GKA91003   2016    FORD
                6294       61386       1FTYE1YMXGKA91004   2016    FORD
                6295       61387       1FTYE1YM1GKA91005   2016    FORD
                6296       61388       1FTYE1YM3GKA91006   2016    FORD
                6297       61389       1FTYE1YM5GKA91007   2016    FORD
                6298       61390       1FTYE1YM8GKA90997   2016    FORD
                6299       61391       1FTYE1YMXGKA90998   2016    FORD
                6300       61392       1FTYE1YM1GKA90999   2016    FORD
                6301       61393       1FTYE1YM2GKA91000   2016    FORD
                6302       21257       1GCSGAFX3C1135227   2012    CHEV
                6303       21258       1GCSGAFX0C1134195   2012    CHEV
                6304       21261       1GCSGAFX7C1144982   2012    CHEV
                6305       21262       1GCSGAFX1C1145867   2012    CHEV
                6306       21263       1GCSGAFX2C1147420   2012    CHEV
                6307       24093       1GCSGAFX2C1177503   2012    CHEV
                6308       24094       1GCSGAFX7C1176797   2012    CHEV
                6309       24095       1GCSGAFX7C1177237   2012    CHEV
                6310       37383       1GCSGAFX3D1171338   2013    CHEV
                6311       37384       1GCSGAFX8D1170993   2013    CHEV
                6312       61424       1FTYE1YM7GKB08745   2016    FORD
                6313       61425       1FTYE1YM9GKB08746   2016    FORD
                6314       61865       NM0LS7E71G1282463   2016    FORD
                6315       21271       1GCSGAFX6C1145282   2012    CHEV
                6316       21272       1GCSGAFX0C1147819   2012    CHEV
                6317       21273       1GCSGAFX9C1145003   2012    CHEV
                6318       21276       1GCSGAFX7C1147252   2012    CHEV
                6319       21278       1GCSGAFX6C1147341   2012    CHEV
                6320       21280       1GCSGAFX3C1148012   2012    CHEV
                6321       21281       1GCSGAFX4C1146737   2012    CHEV
                6322       21282       1GCSGAFX0C1144998   2012    CHEV
                6323       24097       1GCSGAFX6C1177181   2012    CHEV
                6324       24106       1GCSGAFX8C1176677   2012    CHEV
                6325       24107       1GCSGAFX1C1175662   2012    CHEV
                6326       47345       1GCSGAFX2E1168707   2014    CHEV
                6327       47347       1GCSGAFXXE1169619   2014    CHEV
                6328       47348       1GCSGAFX5E1167745   2014    CHEV
                6329       61395       1FTYE1YM9GKA91026   2016    FORD
                6330       61396       1FTYE1YM0GKA91027   2016    FORD
                6331       61404       1FTYE1YM2GKA91028   2016    FORD
                6332       61858       NM0LS7E73G1282500   2016    FORD
                6333       61860       NM0LS7E79G1282503   2016    FORD
                6334       21264       1GCSGAFX2C1147854   2012    CHEV
                6335       21265       1GCSGAFXXC1146824   2012    CHEV
                6336       21266       1GCSGAFX6C1147260   2012    CHEV

                                    Page 135 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 179 of 1461




                6337       21267       1GCSGAFX7C1146876   2012    CHEV
                6338       37385       1GCSGAFX1D1171564   2013    CHEV
                6339       37386       1GCSGAFX1D1170284   2013    CHEV
                6340       47346       1GCSGAFX2E1169422   2014    CHEV
                6341       61371       1FTYE1YM0GKA91030   2016    FORD
                6342       61397       1FTYE1YMXGKA91018   2016    FORD
                6343       61398       1FTYE1YM1GKA91019   2016    FORD
                6344       61399       1FTYE1YM8GKA91020   2016    FORD
                6345       61400       1FTYE1YMXGKA91021   2016    FORD
                6346       61401       1FTYE1YM1GKA91022   2016    FORD
                6347       61402       1FTYE1YM3GKA91023   2016    FORD
                6348       61403       1FTYE1YM5GKA91024   2016    FORD
                6349       61859       NM0LS7E75G1282501   2016    FORD
                6350       79255       1FTMF1CW4AKE72228   2010    FORD
                6351       21178       1GCSGAFX9C1150637   2012    CHEV
                6352       21313       1GCSGAFX0C1147299   2012    CHEV
                6353       24101       1GCSGAFX0C1176012   2012    CHEV
                6354       37373       1GCSGAFX8D1160108   2013    CHEV
                6355       37391       1GCSGAFX0D1174214   2013    CHEV
                6356       37392       1GCSGAFX2D1173310   2013    CHEV
                6357       47350       1GCSGAFXXE1168695   2014    CHEV
                6358       47378       1GCSGAFX2E1170182   2014    CHEV
                6359       61380       1FTYE1YM4GKA90995   2016    FORD
                6360       61405       1FTYE1YM9GKA90989   2016    FORD
                6361       61406       1FTYE1YM5GKA90990   2016    FORD
                6362       61407       1FTYE1YM7GKA90991   2016    FORD
                6363       61861       NM0LS7E74G1282506   2016    FORD
                6364       21252       1GCSGAFX5C1136718   2012    CHEV
                6365       21254       1GCSGAFX8C1137474   2012    CHEV
                6366       37394       1GCSGAFXXD1160384   2013    CHEV
                6367       37395       1GCSGAFX3D1159738   2013    CHEV
                6368       37396       1GCSGAFX6D1159619   2013    CHEV
                6369       47352       1GCSGAFX3E1168814   2014    CHEV
                6370       47353       1GCSGAFX7E1167567   2014    CHEV
                6371       47379       1GCSGAFX6E1169052   2014    CHEV
                6372       61426       1FTYE1YM3GKB08760   2016    FORD
                6373       61427       1FTYE1YM5GKB08761   2016    FORD
                6374       61428       1FTYE1YM7GKB08762   2016    FORD
                6375       61429       1FTYE1YM9GKB08763   2016    FORD
                6376       61430       1FTYE1YM0GKB08764   2016    FORD
                6377       61431       1FTYE1YM2GKB08765   2016    FORD
                6378       61432       1FTYE1YM4GKB08766   2016    FORD
                6379       61433       1FTYE1YM6GKB08767   2016    FORD
                6380       61434       1FTYE1YM8GKB08768   2016    FORD
                6381       61435       1FTYE1YMXGKB08769   2016    FORD
                6382       61866       NM0LS7E79G1282467   2016    FORD
                6383       21245       1GCSGAFX1C1147831   2012    CHEV

                                    Page 136 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 180 of 1461




                6384       21249       1GCSGAFX5C1145533   2012    CHEV
                6385       21292       1GCSGAFX5C1146746   2012    CHEV
                6386       21293       1GCSGAFX1C1145786   2012    CHEV
                6387       21294       1GCSGAFX3C1145613   2012    CHEV
                6388       21295       1GCSGAFX5C1146360   2012    CHEV
                6389       24103       1GCSGAFX7C1177108   2012    CHEV
                6390       24105       1GCSGAFX7C1175925   2012    CHEV
                6391       37390       1GCSGAFX0D1172382   2013    CHEV
                6392       37400       1GCSGAFX6D1172855   2013    CHEV
                6393       37401       1GCSGAFX0D1173242   2013    CHEV
                6394       47354       1GCSGAFX3E1169087   2014    CHEV
                6395       61408       1FTYE1YM9GKA90992   2016    FORD
                6396       61409       1FTYE1YM0GKA90993   2016    FORD
                6397       61862       NM0LS7E79G1282498   2016    FORD
                6398       06725       1GCZGFBA6A1141243   2010    CHEV
                6399       21175       1GCSGAFX9C1150038   2012    CHEV
                6400       24082       1GCSGAFX2C1177338   2012    CHEV
                6401       47380       1GCSGAFX0E1168852   2014    CHEV
                6402       47381       1GCSGAFX8E1167982   2014    CHEV
                6403       61410       1FTYE1YM8GKA91034   2016    FORD
                6404       61411       1FTYE1YMXGKA91035   2016    FORD
                6405       61412       1FTYE1YM1GKA91036   2016    FORD
                6406       61413       1FTYE1YM3GKA91037   2016    FORD
                6407       61414       1FTYE1YM8GKA91082   2016    FORD
                6408       61415       1FTYE1YM6GKA91081   2016    FORD
                6409       21190       1GCSGAFX2C1149717   2012    CHEV
                6410       21191       1GCSGAFX8C1135434   2012    CHEV
                6411       21193       1GCSGAFX8C1135062   2012    CHEV
                6412       21194       1GCSGAFX7C1134369   2012    CHEV
                6413       21195       1GCSGAFX0C1134956   2012    CHEV
                6414       21196       1GCSGAFX6C1133522   2012    CHEV
                6415       21197       1GCSGAFX3C1135275   2012    CHEV
                6416       21198       1GCSGAFXXC1135189   2012    CHEV
                6417       21199       1GCSGAFX0C1137081   2012    CHEV
                6418       21200       1GCSGAFX4C1136614   2012    CHEV
                6419       21201       1GCSGAFX4C1136774   2012    CHEV
                6420       21202       1GCSGAFX0C1137680   2012    CHEV
                6421       21203       1GCSGAFX6C1137439   2012    CHEV
                6422       21204       1GCSGAFX6C1137070   2012    CHEV
                6423       21217       1GCSGAFX7C1147171   2012    CHEV
                6424       21269       1GCSGAFX4C1144955   2012    CHEV
                6425       37402       1GCSGAFX1D1158121   2013    CHEV
                6426       37403       1GCSGAFX2D1159519   2013    CHEV
                6427       37404       1GCSGAFX6D1158633   2013    CHEV
                6428       37405       1GCSGAFX3D1159707   2013    CHEV
                6429       37407       1GCSGAFX8D1158715   2013    CHEV
                6430       47355       1GCSGAFX1E1167922   2014    CHEV

                                    Page 137 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 181 of 1461




                6431       47356       1GCSGAFX6E1167723   2014    CHEV
                6432       47357       1GCSGAFX9E1171667   2014    CHEV
                6433       47358       1GCSGAFX2E1167816   2014    CHEV
                6434       61416       1FTYE1YM8GKA91051   2016    FORD
                6435       61417       1FTYE1YMXGKA91052   2016    FORD
                6436       61418       1FTYE1YM1GKA91053   2016    FORD
                6437       61436       1FTYE1YM6GKB08736   2016    FORD
                6438       61437       1FTYE1YM8GKB08737   2016    FORD
                6439       61438       1FTYE1YMXGKB08738   2016    FORD
                6440       61439       1FTYE1YM2GKB08734   2016    FORD
                6441       61867       NM0LS7E79G1282470   2016    FORD
                6442       06533       1GCZGFBA0A1151749   2010    CHEV
                6443       21218       1GCSGAFXXC1147682   2012    CHEV
                6444       21220       1GCSGAFX3C1145076   2012    CHEV
                6445       21221       1GCSGAFX2C1146431   2012    CHEV
                6446       21222       1GCSGAFX4C1146754   2012    CHEV
                6447       21223       1GCSGAFX9C1147477   2012    CHEV
                6448       21224       1GCSGAFX0C1145228   2012    CHEV
                6449       21225       1GCSGAFX2C1146171   2012    CHEV
                6450       24078       1GCSGAFX1C1175581   2012    CHEV
                6451       24079       1GCSGAFX3C1176747   2012    CHEV
                6452       24081       1GCSGAFX8C1176033   2012    CHEV
                6453       24083       1GCSGAFX3C1177221   2012    CHEV
                6454       37408       1GCSGAFX6D1173813   2013    CHEV
                6455       37409       1GCSGAFX5D1172927   2013    CHEV
                6456       37410       1GCSGAFX8D1172503   2013    CHEV
                6457       37411       1GCSGAFXXD1173748   2013    CHEV
                6458       37413       1GCSGAFX2D1173436   2013    CHEV
                6459       37414       1GCSGAFXXD1172924   2013    CHEV
                6460       37415       1GCSGAFX3D1172893   2013    CHEV
                6461       37416       1GCSGAFX7D1173996   2013    CHEV
                6462       37417       1GCSGAFX3D1173221   2013    CHEV
                6463       37418       1GCSGAFX6D1172595   2013    CHEV
                6464       47359       1GCSGAFX0E1168995   2014    CHEV
                6465       47360       1GCSGAFX9E1168641   2014    CHEV
                6466       47361       1GCSGAFX6E1168905   2014    CHEV
                6467       47362       1GCSGAFX2E1171283   2014    CHEV
                6468       47363       1GCSGAFX1E1169136   2014    CHEV
                6469       47364       1GCSGAFX7E1169142   2014    CHEV
                6470       47366       1GCSGAFX8E1167772   2014    CHEV
                6471       47367       1GCSGAFX5E1169060   2014    CHEV
                6472       47368       1GCSGAFX6E1168323   2014    CHEV
                6473       61863       NM0LS7E72G1282472   2016    FORD
                6474       21233       1GCSGAFX8C1150502   2012    CHEV
                6475       21234       1GCSGAFX3C1148544   2012    CHEV
                6476       21237       1GCSGAFX6C1150482   2012    CHEV
                6477       21238       1GCSGAFX3C1149225   2012    CHEV

                                    Page 138 of 139
18-23537-rdd   Doc 20   Filed 01/18/19 Entered 01/18/19 00:55:49   Main Document
                                    Pg 182 of 1461




                6478       37419       1GCSGAFX8D1171383   2013    CHEV
                6479       37420       1GCSGAFX8D1171934   2013    CHEV
                6480       37421       1GCSGAFX0D1170891   2013    CHEV
                6481       37422       1GCSGAFX4D1171705   2013    CHEV
                6482       47369       1GCSGAFX0E1168754   2014    CHEV
                6483       47370       1GCSGAFX4E1167994   2014    CHEV
                6484       47371       1GCSGAFX0E1168415   2014    CHEV
                6485       47372       1GCSGAFX9E1167845   2014    CHEV
                6486       47373       1GCSGAFX4E1169583   2014    CHEV
                6487       61008       1FTYE1YM5GKB08551   2016    FORD
                6488       21241       1GCSGAFX4C1145815   2012    CHEV
                6489       21242       1GCSGAFX0C1148033   2012    CHEV
                6490       21243       1GCSGAFX5C1147895   2012    CHEV
                6491       21244       1GCSGAFX3C1146938   2012    CHEV
                6492       21247       1GCSGAFX1C1147392   2012    CHEV
                6493       21248       1GCSGAFX6C1145914   2012    CHEV
                6494       21250       1GCSGAFX8C1145087   2012    CHEV
                6495       21251       1GCSGAFX2C1145862   2012    CHEV
                6496       24073       1GCSGAFXXC1176938   2012    CHEV
                6497       24086       1GCSGAFX0C1175541   2012    CHEV
                6498       24087       1GCSGAFX1C1175869   2012    CHEV
                6499       24089       1GCSGAFX4C1175591   2012    CHEV
                6500       47374       1GCSGAFX1E1168441   2014    CHEV
                6501       61419       1FTYE1YM9GKA91009   2016    FORD
                6502       61420       1FTYE1YM5GKA91010   2016    FORD
                6503       61864       NM0LS7E7XG1282462   2016    FORD




                                    Page 139 of 139
18-23537-rdd     Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                Main Document
                                        Pg 183 of 1461




 Debtor Name: SEARS, ROEBUCK AND CO.                                           Case Number: 18-23537

                                     Real Property Detail by Debtor
   Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in
                                    which the debtor has an interest




         Description and location of property (include street address or Assessor    Nature and extent
  Ref #    Parcel Number and type of property i.e. acreage, factory warehouse        of debtor's interest
                         apartment or office building if available)                      in property
        449 Retail Replenishment Center
    1 Delano Industrial Pk, DELANO CA 93215                                                 100%
        6372 Embedded UUP Sears Auto Center
    2 1299 Shingle Creek Crossing, Brooklyn Ctr MN 55430                                    100%
        6537 Embedded UUP Sears Auto Center
    3 3000 E Mall Rd, Knoxville TN 37924                                                    100%
        1251 UUP Sears Full Line Store
    4 8020 Mall Pkwy, Lithonia GA 30038                                                     100%
         26588 UUP Sears Full Line Store
    5    5200 Salem Ave, Salem OH 45426                                                     100%
        26596 UUP Sears Full Line Store
    6 6120 Hickory Ridge Mall, Memphis/Hickory TN 38115                                     100%
        61237 UUP Sears Full Line Store
    7 100 Greenspoint Mall, HOUSTON TX 77060                                                100%
        61510 UUP Sears Full Line Store
    8 2 River Oaks S/C, Calumet City IL 60409                                               100%
        6298 Retail Warehouse
    9 350 Glendale Ave, SPARKS NV 89431                                                     100%
        6303 Retail Warehouse
   10 60 Doane St, BANGOR ME 04401                                                          100%
        68235 UUP Retail Warehouse
   11 1717 E Mcdowell Rd, PHOENIX AZ 85006                                                  100%
        6858 Retail Warehouse
   12 1310 Roundhouse Ave, SN LUIS OBSPO CA 93401                                           100%
        8112 Product Service Branch
   13 4000 Merle Hay Rd, DES MOINES IA 50310                                                100%
        8137 Product Service Central Service
   14   16555 Park Row, HOUSTON TX 77084                                                    100%
        8722 Market Delivery Operation
   15   5900 Old Seward Highway, Anchorage(Sur) AK 99503                                    100%
        1089 Embedded Retail Warehouse
   16   5900 Old Seward Highway, Anchorage(Sur) AK 99503                                    100%
        2667 Embedded UUP Sears Auto Center
   17   8020 Mall Pkwy, Lithonia GA 30038                                                   100%
        2673 Embedded UUP Sears Auto Center
   18   7902 Citrus Park Drive, Tampa FL 33625                                              100%


                                              Page 1 of 10
18-23537-rdd     Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                Main Document
                                        Pg 184 of 1461




 Debtor Name: SEARS, ROEBUCK AND CO.                                           Case Number: 18-23537

                                     Real Property Detail by Debtor
   Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in
                                    which the debtor has an interest




         Description and location of property (include street address or Assessor    Nature and extent
  Ref #   Parcel Number and type of property i.e. acreage, factory warehouse         of debtor's interest
                        apartment or office building if available)                       in property
        6042 Embedded UUP Sears Auto Center
   19 3457 Towne Blvd, Franklin OH 45005                                                    100%
        6060 Embedded UUP Sears Auto Center
   20 4900 Midway Mall, Elyria OH 44035                                                     100%
        6102 Embedded UUP Sears Auto Center
   21 6153 S Western Ave, Chicago IL 60636                                                  100%
        6179 Embedded UUP Sears Auto Center
   22   2800 Greeley Mall, Greeley CO 80631                                                 100%
        6220 Embedded UUP Sears Auto Center
   23   2765 Eastland Mall, Columbus OH 43232                                               100%
        6235 Embedded UUP Sears Auto Center
   24   5200 Salem Ave, Dayton OH 45426                                                     100%
        6252 Embedded UUP Sears Auto Center
   25   29500 7 Mile Rd, Livonia MI 48152                                                   100%
        6256 Embedded Sears Auto Center
   26   100 Mall Blvd Ste 300, Brunswick GA 31525                                           100%
        6290 Embedded UUP Sears Auto Center
   27   4411 W Broad St, Columbus OH 43228                                                  100%
        6331 Embedded UUP Sears Auto Center
   28   1515 Grand Ave-West Pk Plz, Billings MT 59102                                       100%
        6341 Embedded UUP Sears Auto Center
   29   96 River Oaks Center Dr,, Calumet City IL 60409                                     100%
        6358 Embedded UUP Sears Auto Center
   30   9501 Arlington Exwy-Regency Sq., Jacksonville FL 32225                              100%
         6393 Embedded UUP Sears Auto Center
   31    1400 Metrocenter, JACKSON MS 39209                                                 100%
         6421 Embedded UUP Sears Auto Center
   32    3191 Linden Rd, Flint MI 48507                                                     100%
        6509 Embedded UUP Sears Auto Center
   33   6909 E Reno, Midwest City OK 73110                                                  100%
        6536 Embedded UUP Sears Auto Center
   34   6120 Hickory Ridge Mall, Memphis TN 38115                                           100%
        6642 Embedded UUP Sears Auto Center
   35   4200 Us Hwy 16 -Valley View Ml, La Crosse WI 54601                                  100%
        6651 Embedded UUP Sears Auto Center
   36   10001 N Metro Pkwy W, Phoenix AZ 85051                                              100%



                                              Page 2 of 10
18-23537-rdd     Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                Main Document
                                        Pg 185 of 1461




 Debtor Name: SEARS, ROEBUCK AND CO.                                           Case Number: 18-23537

                                     Real Property Detail by Debtor
   Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in
                                    which the debtor has an interest




         Description and location of property (include street address or Assessor    Nature and extent
  Ref #   Parcel Number and type of property i.e. acreage, factory warehouse         of debtor's interest
                        apartment or office building if available)                       in property
        6652 Embedded UUP Sears Auto Center
   37 Fox River Mall-4301 W Wisc Ave, Appleton WI 54913                                     100%
        6886 Embedded UUP Sears Auto Center
   38 2601 Dawson Rd, Albany GA 31708                                                       100%
        8909 Embedded Market Delivery Operation
   39 350 Glendale Ave, SPARKS NV 89431                                                     100%
        6237 Embedded UUP Sears Auto Center
   40 9505 Colerain Ave/Northgate Ml, Cincinnati OH 45251                                   100%
        6363 Embedded UUP Sears Auto Center
   41 1525 Boston Rd, Springfield MA 01129                                                  100%
        6935 Embedded UUP Sears Auto Center
   42 1600 Miller Trunk Hwy, Duluth MN 55811                                                100%
        6955 Embedded UUP Sears Auto Center
   43 Shoppingtown Ml-3649 Erie Bl E, De Witt NY 13214                                      100%
        6127 Embedded UUP Sears Auto Center
   44 540 Galleria Dr, Johnstown PA 15904                                                   100%
        6654 Embedded UUP Sears Auto Center
   45 Rt 66 & 35, Ocean NJ 07712                                                            100%
        6285 Embedded Sears Auto Center
   46 9409 Us Highway 19 N Ste 101, Port Richey FL 34668                                    100%
        6874 UUP Sears Auto Center Detached
   47 2737 HWY 6 S, HOUSTON TX 77082                                                        100%
        6245 Embedded Sears Auto Center
   48 777 E Merritt Island Cswy #300, Merritt Is FL 32952                                   100%
        6451 Embedded Sears Auto Center
   49 4900 Fashion Sq. Mall, Saginaw MI 48604                                               100%
        6803 Embedded Sears Auto Center
   50 2550 Moreland Rd/Willow Gr Ml, Willow Grove PA 19090                                  100%
        6005 Embedded Sears Auto Center
   51 4812 Valley View Blvd (Mall), Roanoke VA 24012                                        100%
        2682 Embedded Sears Auto Center
   52 1500 Robinson Center Dr, Pittsburgh PA 15205                                          100%
        6830 Embedded Sears Auto Center
   53 18777 E 39Th St, Independence MO 64057                                                100%
        6371 Embedded Sears Auto Center
   54 6200 20Th St Suite 300, Vero Beach FL 32966                                           100%



                                              Page 3 of 10
18-23537-rdd     Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                Main Document
                                        Pg 186 of 1461




 Debtor Name: SEARS, ROEBUCK AND CO.                                           Case Number: 18-23537

                                     Real Property Detail by Debtor
   Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in
                                    which the debtor has an interest




         Description and location of property (include street address or Assessor    Nature and extent
  Ref #   Parcel Number and type of property i.e. acreage, factory warehouse         of debtor's interest
                        apartment or office building if available)                       in property
        6854 Sears Auto Center
   55 516 Main St, HackenSears Auto Center k NJ 07601                                       100%
        6164 Embedded Sears Auto Center
   56 4600 Jonestown-Colonial Pk Ml, Harrisburg PA 17109                                    100%
        6106 Embedded Sears Auto Center
   57 1175 E Shelby Dr, Memphis TN 38116                                                    100%
        6762 Embedded Sears Auto Center
   58 Gateway Ctr--6400 'O' St, Lincoln NE 68505                                            100%
        6338 Embedded Sears Auto Center
   59 117 N Delsea Dr, Vineland NJ 08360                                                    100%
        2665 Embedded Sears Auto Center
   60 Lake Shore/901 Us 27 N-Ste 130, Sebring FL 33870                                      100%
        6784 Freestanding
   61 4605 W Lincoln Hwy, Matteson IL 60443                                                 100%
        6441 Embedded Sears Auto Center
   62 2600 County E Ml-Somersvile Rd, Antioch CA 94509                                      100%
        2662 Embedded Sears Auto Center
   63 8060 Renaissance Pkwy, Durham NC 27713                                                100%
        6613 Embedded Sears Auto Center
   64 190 Buckland Hills Dr, Manchester CT 06040                                            100%
        6772 Embedded Sears Auto Center
   65 43 East Towne Mall, Madison WI 53704                                                  100%
        2727 Embedded Sears Auto Center
   66 1100 Coastal Grand Circle, Myrtle Beach SC 29577                                      100%
        6084 Embedded Sears Auto Center
   67 9565 W Atlantic Blvd, Coral Springs FL 33071                                          100%
        7511 Embedded Sears Auto Center
   68 Virginia Center #351. 10101 Brook Rd, Glen Allen VA 23060                             100%
        6928 Embedded Sears Auto Center
   69 2300 Hilltop Mall Rd, Richmond CA 94806                                               100%
        6444 Embedded Sears Auto Center
   70 4 Smith-Haven Mall, Lake Grove NY 11755                                               100%
        6959 Embedded Sears Auto Center
   71 2500 Riverchase Galleria, Birmingham AL 35244                                         100%
        6287 Embedded Sears Auto Center
   72 100 Huntington Mall, Barboursville WV 25504                                           100%



                                              Page 4 of 10
18-23537-rdd     Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                Main Document
                                        Pg 187 of 1461




 Debtor Name: SEARS, ROEBUCK AND CO.                                           Case Number: 18-23537

                                     Real Property Detail by Debtor
   Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in
                                    which the debtor has an interest




         Description and location of property (include street address or Assessor    Nature and extent
  Ref #   Parcel Number and type of property i.e. acreage, factory warehouse         of debtor's interest
                          apartment or office building if available)                     in property
        6124 Embedded Sears Auto Center
   73 8001 S Orange Blossom Trl, Orlando FL 32809                                           100%
        6703 Embedded Sears Auto Center
   74 4737 Concord Pike, Wilmington DE 19803                                                100%
        6793 Embedded Sears Auto Center
   75 Maine Ml-400 Maine Mall Rd, S Portland ME 04106                                       100%
        2643 Embedded Sears Auto Center
   76 20990 Dulles Town Circle, Dulles VA 20166                                             100%
        6098 Embedded Sears Auto Center
   77 1453 W Avenue P, Palmdale CA 93551                                                    100%
        1209 Sears Full Line Store
   78 2100 N Bellflower Blvd, Long Beach CA 90815                                           100%
        8038 Product Service Central Service
   79 1406 North Johnson Ave, EL CAJON CA 92020                                             100%
        6735 Embedded Sears Auto Center
   80 1910 Wells Rd-Orange Pk Mall, Orange Park FL 32073                                    100%
        8098 Product Service Central Service
   81 595 S "G" St, SN BERNARDINO CA 92410                                                  100%
        8035 Product Service Branch
   82 2511 Sullivan Rd, COLLEGE PARK GA 30337                                               100%
        8247 Product Service Branch
   83 1000 West Fm 517, DICKINSON TX 77539                                                  100%
        8167 Product Service Branch
   84 525 E Little York Rd, HOUSTON TX 77037                                                100%
        8345 Product Service Branch
   85 102 South Witchduck Rd, VIRGINIA BEACH VA 23462                                       100%
        6233 UUP Sears Auto Center Freestanding
   86   710 W Arrow Hwy, Covina CA 91722                                                    100%
        8245 Product Service Branch
   87   4600 Park St N, St. Petersburg FL 33709                                             100%
        8171 Product Service Branch
   88   9000 Nieman Road, OVERLAND PARK KS 66214                                            100%
        8106 Product Service Central Service
   89   196 Vulcan Rd, BIRMINGHAM AL 35209                                                  100%
        7439 UUP Sears Auto Center Freestanding
   90   1110 Woodbury Ave, Council Bluff IA 51503                                           100%


                                              Page 5 of 10
18-23537-rdd       Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                Main Document
                                          Pg 188 of 1461




 Debtor Name: SEARS, ROEBUCK AND CO.                                             Case Number: 18-23537

                                     Real Property Detail by Debtor
   Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in
                                    which the debtor has an interest




           Description and location of property (include street address or Assessor    Nature and extent
  Ref #      Parcel Number and type of property i.e. acreage, factory warehouse        of debtor's interest
                           apartment or office building if available)                      in property
          7505 UUP Sears Auto Center Detached
   91     Regency #355. 1401 Parham Rd, Richmond VA 23229                                     100%
          7435 Product Service Branch
   92     5890 Nw 173Rd Drive, HIALEAH FL 33015                                               100%
          3213 Product Service Branch
   93     7457 Airways, SOUTHAVEN MS 38671                                                    100%
          26717 UUP Sears Auto Center Freestanding
   94     12263 Hornsby Lane, Newport News VA 23602                                           100%
          2632 Sears Auto Center
   95     317 Lincoln Hwy, Fairview Hts IL 62208                                              100%
          4019 Product Service Branch
   96     601 Atlantis Rd, MELBOURNE FL 32904                                                 100%
          2332 Diehard Auto Center
   97     8551 Wurzbach Road, San Antonio TX 56701                                            100%
          1195 UUP Vacant Land
   98     901 N Federal Hwy, Ft Lauderdale FL 33304                                           100%
          8254 Product Service Central Service
   99     2213 Brighton Henrietta (Town Line Rd), ROCHESTER NY 14623                          100%
          61106 UUP Sears Full Line Store
  100     1400 Metrocenter, Jackson MS 39209                                                  100%
          61540 UUP Sears Full Line Store
  101     Lafayette Sq, INDIANAPOLIS IN 46254                                                 100%
          2940 UUP Sears Full Line Store
  102     3457 Towne Blvd, Middletown OH 45005                                                100%
          26731 UUP Sears Auto Center Freestanding
  103     4975 Tuttle Crossing Blvd, Dublin OH 43016                                          100%
          2451 UUP Sears Full Line Store
  104     2800 Greeley Mall, Greeley CO 80631                                                 100%
          1261 UUP Sears Full Line Store
  105     6909 E Reno Ave, Midwest City OK 73110                                              100%
          61030 UUP Sears Full Line Store
  106     6153 S Western Ave, Chicago IL 60636                                                100%
          1150 UUP Sears Full Line Store
  107     4411 W Broad St, Westland OH 43228                                                  100%




                                                Page 6 of 10
18-23537-rdd       Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                Main Document
                                          Pg 189 of 1461




 Debtor Name: SEARS, ROEBUCK AND CO.                                             Case Number: 18-23537

                                     Real Property Detail by Debtor
   Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in
                                    which the debtor has an interest




           Description and location of property (include street address or Assessor    Nature and extent
  Ref #      Parcel Number and type of property i.e. acreage, factory warehouse        of debtor's interest
                            apartment or office building if available)                     in property
          1310 UUP Sears Full Line Store
  108     4900 Midway Mall, Elyria OH 44035                                                   100%
          1514 UUP Sears Full Line Store
  109     6929 Williams Rd, Niagara Falls NY 14304                                            100%
          2065 Sears Full Line Store
  110     100 Mall Blvd Ste 300, Brunswick GA 31525                                           100%
          2374 UUP Sears Full Line Store
  111     8 W Landis Ave, Vineland NJ 08360                                                   100%
          2299 Sears Full Line Store
  112     1219 S Boone St, Aberdeen WA 98520                                                  100%
          1863 UUP Sears Full Line Store
  113     540 Galleria Dr, Johnstown PA 15904                                                 100%
          1370 UUP Sears Full Line Store
  114     2765 Eastland Mall, Eastland OH 43232                                               100%
          1788 Sears Full Line Store
  115     2300 Hilltop Mall Rd, Richmond CA 94806                                             100%
          2135 Sears Full Line Store
  116     901 Us 27 N Ste 130, Sebring FL 33870                                               100%
          26737 UUP Sears Full Line Store
  117     2601 Dawson Rd Bldg G, Albany GA 31707                                              100%
          2500 UUP Sears Full Line Store
  118     1600 Miller Trunk Hwy, Duluth MN 55811                                              100%
          1216 Sears Full Line Store
  119     1200 Southland Mall, Memphis/Southland TN 38116                                     100%
          1094 Secondary RE Agreement
  120     436 MAIN ST, HACKENSears Auto Center K NJ 07601                                     100%
          2432 Sears Full Line Store
  121     4200 Us Hwy 16, La Crosse WI 54601                                                  100%
          1475 Sears Full Line Store
  122     6910 Fayetteville Rd Ste 400, Durham NC 27713                                       100%
          1610 Sears Full Line Store
  123     9505 Colerain Ave, Cincinnati OH 45251                                              100%
          1224 Sears Full Line Store
  124     4600 Jonestown Rd, Harrisburg PA 17109                                              100%




                                                Page 7 of 10
18-23537-rdd       Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                Main Document
                                          Pg 190 of 1461




 Debtor Name: SEARS, ROEBUCK AND CO.                                             Case Number: 18-23537

                                     Real Property Detail by Debtor
   Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in
                                    which the debtor has an interest




           Description and location of property (include street address or Assessor    Nature and extent
  Ref #      Parcel Number and type of property i.e. acreage, factory warehouse        of debtor's interest
                            apartment or office building if available)                     in property
          1065 Sears Full Line Store
  125     10101 Brook Rd, Glen Allen VA 23059                                                 100%
          1015 Sears Full Line Store
  126     6200 20Th St Ste 300, Vero Beach FL 32966                                           100%
          2885 Sears Full Line Store
  127     9409 Us Highway 19 N Ste 101, Port Richey FL 34668                                  100%
          26734 UUP Sears Full Line Store
  128     320 Towne Center Cir, Sanford FL 32771                                              100%
          26734 UUP Sears Auto Center Detached on Mall
  129     450 Towne Ctr Circle, Sanford FL 32771                                              100%
          1353 UUP Sears Full Line Store
  130     3649 Erie Blvd E, De Witt/Syracuse NY 13214                                         100%
          2242 UUP Sears Full Line Store
  131     1515 Grand Ave, Billings MT 59102                                                   100%
          1675 UUP Sears Full Line Store
  132     2931 Knoxville Center Dr, Knoxville East Town TN 37924                              100%
          1032 UUP Sears Full Line Store
  133     1297 Shingle Creek Crossing, Brooklyn Ctr MN 55430                                  100%
          26726 UUP Sears Full Line Store
  134     9501 Arlington Expy, Jacksonville FL 32225                                          100%
          2232 Sears Full Line Store
  135     43 East Towne Mall C, Madison-East WI 53704                                         100%
          2288 Sears Full Line Store
  136     2600 Somersville Rd, Antioch CA 94509                                               100%
          1744 UUP Sears Full Line Store
  137     Rt 66 And 35, Ocean NJ 07712                                                        100%
          1136 Sears Full Line Store
  138     2500 Riverchase Galleria, Riverchase AL 35244                                       100%
          1175 Sears Full Line Store
  139     777 E Merritt Island Cswy, Merritt Island FL 32952                                  100%
          2092 Sears Full Line Store
  140     4301 W Wisconsin Ave, Appleton WI 54913                                             100%
          1023 Sears Full Line Store
  141     21000 Dulles Town Cir, Loudoun/Dulles VA 20166                                      100%




                                                Page 8 of 10
18-23537-rdd       Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                Main Document
                                          Pg 191 of 1461




 Debtor Name: SEARS, ROEBUCK AND CO.                                             Case Number: 18-23537

                                     Real Property Detail by Debtor
   Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in
                                    which the debtor has an interest




           Description and location of property (include street address or Assessor    Nature and extent
  Ref #     Parcel Number and type of property i.e. acreage, factory warehouse         of debtor's interest
                            apartment or office building if available)                     in property
          1443 Sears Full Line Store
  142     190 Buckland Hills Dr, Manchester CT 06040                                          100%
          1853 Sears Full Line Store
  143     4737 Concord Pike, Wilmington DE 19803                                              100%
          1460 Sears Full Line Store
  144     29500 7 Mile Rd, Livonia MI 48152                                                   100%
          1974 Sears Full Line Store
  145     4812 Valley View Blvd Ne, Roanoke VA 24012                                          100%
          1804 Sears Full Line Store
  146     100 Huntington Mall Rd, Barboursville WV 25504                                      100%
          2191 Sears Full Line Store
  147     6400 O St, Lincoln NE 68510                                                         100%
          2183 Sears Full Line Store
  148     400 Maine Mall Rd, So Portland ME 04106                                             100%
          1114 Secondary RE Agreement
  149     2307 BEVERLEY RD, BROOKLYN NY 11226                                                 100%
          1293 UUP Sears Full Line Store
  150     1000 Robinson Center Dr, Robinson Twp PA 15205                                      100%
          1055 Sears Full Line Store
  151     9565 W Atlantic Blvd, Coral Springs FL 33071                                        100%
          1354 Sears Full Line Store
  152     2500 W Moreland Rd, Willow Grove PA 19090                                           100%
          1075 Sears Full Line Store
  153     1700 W Intl Speedway Blvd, Daytona Beach FL 32114                                   100%
          1093 UUP Sears Full Line Store
  154     1585 Boston Rd, Springfield MA 01129                                                100%
          1285 Sears Full Line Store
  155     8001 S Orange Blossom Trl, Orlando-South FL 32809                                   100%
          1795 Sears Full Line Store
  156     1200 Coastal Grand Circle, Myrtle Beach SC 29577                                    100%
          1590 Sears Full Line Store
  157     4900 Fashion Square Mall, Saginaw MI 48604                                          100%
          1121 Sears Full Line Store
  158     18777 E 39Th St S, Independence MO 64057                                            100%




                                                Page 9 of 10
18-23537-rdd       Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                Main Document
                                          Pg 192 of 1461




 Debtor Name: SEARS, ROEBUCK AND CO.                                             Case Number: 18-23537

                                     Real Property Detail by Debtor
   Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in
                                    which the debtor has an interest




           Description and location of property (include street address or Assessor    Nature and extent
  Ref #      Parcel Number and type of property i.e. acreage, factory warehouse        of debtor's interest
                            apartment or office building if available)                     in property
          1485 Sears Full Line Store
  159     1910 Wells Rd, Orange Pk FL 32073                                                   100%
          1255 UUP Sears Full Line Store
  160     7902 Citrus Park Dr, Citrus Park FL 33625                                           100%
          1588 UUP Sears Full Line Store
  161     10001 N Metro Pkwy W, Phoenix-Metro Ctr AZ 85051                                    100%
          1364 Sears Full Line Store
  162     4 Smith Haven Mall, Lake Grove NY 11755                                             100%
          1100 UUP Sears Full Line Store
  163     3191 S Linden Rd, Flint MI 48507                                                    100%
          26720 UUP Sears Full Line Store
  164     100 S Puente Hills Mall, City Of Industry CA 91748                                  100%
          26720 UUP Sears Auto Center Detached
  165     100 S Puente Hills Mall, City Of Industry CA 91748                                  100%
          1068 Sears Full Line Store
  166     1345 W Avenue P, Palmdale CA 93551                                                  100%
          1068 Retail Warehouse
  167     1345 W Avenue P, Palmdale CA 93551                                                  100%
          446 UUP RRC
  168     3456 Meyers Rd, MEMPHIS TN 38108                                                    100%
          446 Parking Lot
  169     NEW WARFORD ROAD, MEMPHIS TN 38108                                                  100%
          449 Parking Lot
  170     1700 SCHUSTER RD, DELANO CA 93215                                                   100%
          449 Secondary RE Agreement
  171     1700 SCHUSTER RD, DELANO CA 93215                                                   100%
          449 Embedded Distribution Center
  172     1700 Schuster Rd, DELANO CA 93215                                                   100%
          1733 Sears Full Line Sears Store
  173     Rte 87(Ny St) & Cross Ct Pkwy, YONKERS NY 10704                                     100%
          2421 Sears Full Line Sears Store
  174     175 Conestoga Mall, GRAND ISLAND NE 68803                                           100%




                                               Page 10 of 10
18-23537-rdd      Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                         Pg 193 of 1461




  Debtor Name: Sears, Roebuck and Co.                                         Case Number: 18-23537 (RDD)

                                     Assets – Real and Personal Property

                     Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

  Registered Trademarks

                                           REGISTRATION         REGISTRATION
                 MARK                                                              JURISDICTION    GRANTOR
                                               NUMBER                 DATE

                                                                                                   SEARS,
                                                                                                   ROEBUCK
                            SEARS                 3             03/27/1967            Ecuador      & CO.
                                                                                                   SEARS,
                                                                                                   ROEBUCK
                            SEARS               21479           10/27/1978             Ghana
                                                                                                   & CO.
                                                                                                   SEARS,
                                                                                                   ROEBUCK
                            SEARS              34386/7/84       04/21/1978           Guatemala     & CO.
                                                                                                   SEARS,
                                                                                                   ROEBUCK
                            SEARS           34389/10/84         04/21/1978           Guatemala
                                                                                                   & CO.
                                                                                                   SEARS,
                                                                                                   ROEBUCK
                            SEARS              34388/9/84       04/21/1978           Guatemala     & CO.
                                                                                                   SEARS,
                                                                                                   ROEBUCK
                            SEARS           34394/15/84         04/21/1978           Guatemala     & CO.
                                                                                                   SEARS,
                                                                                                   ROEBUCK
                            SEARS          34482/103/84         04/28/1978           Guatemala
                                                                                                   & CO.
                                                                                                   SEARS,
                                                                                                   ROEBUCK
                            SEARS           34390/11/84         04/21/1978           Guatemala     & CO.
                                                                                                   SEARS,
                                                                                                   ROEBUCK
                            SEARS                 107055        10/18/2000           Guatemala     & CO.
                                                                                                   SEARS,
                                                                                                   ROEBUCK
                            SEARS                 108278        11/21/2000           Guatemala
                                                                                                   & CO.
                               SEARS                                                               SEARS,
                            (English and                                                           ROEBUCK
                           Arabic/Latin         220/37          06/19/1990          Saudi Arabia   & CO.
                           Characters)
                               SEARS                                                               SEARS,
                          (English and                                                             ROEBUCK
                          Arabic/Latin          236/44          04/30/1991          Saudi Arabia   & CO.
                           Characters)
                                                                                                   SEARS,
                              SEARS                                                                ROEBUCK
                            ROEBUCK              3316           05/20/1960           Bahamas       & CO.
                            SEARS,                                                                 SEARS,
                           ROEBUCK                                                                 ROEBUCK
                                                 2907           01/28/1983            Ecuador      & CO.
                           AND CO.




                                                 Page 1 of 67
18-23537-rdd      Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                         Pg 194 of 1461




  Debtor Name: Sears, Roebuck and Co.                                         Case Number: 18-23537 (RDD)

                                     Assets – Real and Personal Property

                     Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

                             SUPER                                                                  SEARS,
                            KMART                                                                   ROEBUCK
                                               81/7827          09/09/1998           Barbados       & CO.
                            CENTER

                                                                                                     SEARS,
                                                                                                    ROEBUCK
                          COLDSPOT            F-167370           08/19/1994          Venezuela
                                                                                                      & CO.



                                                                                                     SEARS,
                                                                                     Trinidad &     ROEBUCK
                           DIEHARD              28928            11/25/1999            Tobago         & CO.



                                                                                                     SEARS,
                                                                                                    ROEBUCK
                           DIEHARD             848551            11/10/1998             Chile
                                                                                                      & CO.



                                                                                                     SEARS,
                                                                                                    ROEBUCK
                           DIEHARD             17071A            02/24/2004           Guyana
                                                                                                      & CO.



                                                                                                     SEARS,
                                                                                                    ROEBUCK
                           KENMORE              17458            06/28/1957           Curacao
                                                                                                      & CO.



                                                                                                     SEARS,
                                                                                       Caribbean    ROEBUCK
                            KENMORE              5216            10/09/2011           Netherlands     & CO.



                                                                                                     SEARS,
                                                                                                    ROEBUCK
                            KENMORE                21137         10/22/1996           Bahrain
                                                                                                      & CO.



                                                                                                     SEARS,
                                                                                                    ROEBUCK
                            KENMORE                58231         10/27/2000            Cyprus
                                                                                                      & CO.



                                                                                                     SEARS,
                                                                                                    ROEBUCK
                            KENMORE                58232         10/27/2000            Cyprus
                                                                                                      & CO.




                                                 Page 2 of 67
18-23537-rdd      Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                         Pg 195 of 1461




  Debtor Name: Sears, Roebuck and Co.                                         Case Number: 18-23537 (RDD)

                                     Assets – Real and Personal Property

                     Part 10, Question 60: Patents, copyrights, trademarks and trade secrets


                                                                                                  SEARS,
                                                                                                  ROEBUCK
                            KENMORE          240688              02/27/1961          Macedonia    & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                            KENMORE          979440              06/21/2005             India     & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                            KENMORE          979441              12/26/2000             India     & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                            KENMORE                10032         01/01/2002          Macedonia    & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                         FREE SPIRIT           176999           01/13/1988          New Zealand   & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                            GALAXY              50865           11/15/2000             Kenya      & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                            GALAXY               9847           01/01/2002           Macedonia    & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                        LIFESTYLER              99402           10/01/1999           Guatemala    & CO.




                            MARIO                                                                 SEARS,
                              DE                                                                  ROEBUCK
                                               414302           09/16/1988             Taiwan
                            GERARD                                                                & CO.




                                                 Page 3 of 67
18-23537-rdd      Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                         Pg 196 of 1461




  Debtor Name: Sears, Roebuck and Co.                                         Case Number: 18-23537 (RDD)

                                     Assets – Real and Personal Property

                     Part 10, Question 60: Patents, copyrights, trademarks and trade secrets


                                                                                                  SEARS,
                                                                                                  ROEBUCK
                         NORTH PASS            118479           06/25/2002          Guatemala     & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                         NORTH PASS          54141 C.C.         05/28/2002           Nicaragua    & CO.



                                                                                                  SEARS,
                         NORTHWEST                                                                ROEBUCK
                          TERRITORY            118142           06/11/2002          Guatemala     & CO.



                                                                                                  SEARS,
                         NORTHWEST                                                                ROEBUCK
                          TERRITORY          54140 C.C.         05/28/2002           Nicaragua    & CO.



                             SUPER                                                                SEARS,
                            KMART                                                                 ROEBUCK
                                               81/7827          09/09/1998           Barbados     & CO.
                            CENTER


                                                                                                  SEARS,
                                                                                                  ROEBUCK
                         TEXAS STEER           122475           03/20/1999             Egypt      & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                         TEXAS STEER           118124           06/11/2002          Guatemala     & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                                                                                     Trinidad &   & CO.
                         TEXAS STEER            32613           05/23/2005             Tobago


                                                                                                  SEARS,
                          THE GREAT                                                 Community     ROEBUCK
                           INDOORS               1685395        03/20/2002          Trademark     & CO.




                                                 Page 4 of 67
18-23537-rdd      Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                         Pg 197 of 1461




  Debtor Name: Sears, Roebuck and Co.                                         Case Number: 18-23537 (RDD)

                                     Assets – Real and Personal Property

                     Part 10, Question 60: Patents, copyrights, trademarks and trade secrets


                                                                                                  SEARS,
                                                                                                  ROEBUCK
                           THOM MCAN           5747-98          10/06/1998            Ecuador     & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                           THOM MCAN           4577190          06/14/2002             Japan      & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                           THOM MCAN           2237471          06/28/1990             Japan      & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                           THOM MCAN         54150 C.C.         05/28/2002           Nicaragua    & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                           THOM MCAN          54508 LM          06/19/2002           Nicaragua    & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                           THOM MCAN         T8500278D          01/22/1982           Singapore    & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                                                                                     Trinidad &   & CO.
                           THOM MCAN            32615           01/06/2005             Tobago


                                                                                                  SEARS,
                                                                                                  ROEBUCK
                         TRADER BAY          1988B0240          04/01/1987           Hong Kong    & CO.



                                                                                                  SEARS,
                                                                                                  ROEBUCK
                          COLDSPOT            F-167370           08/19/1994          Venezuela
                                                                                                    & CO.




                                                 Page 5 of 67
18-23537-rdd      Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                         Pg 198 of 1461




  Debtor Name: Sears, Roebuck and Co.                                         Case Number: 18-23537 (RDD)

                                     Assets – Real and Personal Property

                     Part 10, Question 60: Patents, copyrights, trademarks and trade secrets



                                                                                                     SEARS,
                                                                                     Trinidad &     ROEBUCK
                           DIEHARD              28928            11/25/1999            Tobago         & CO.



                                                                                                     SEARS,
                                                                                                    ROEBUCK
                           DIEHARD             848551            11/10/1998             Chile
                                                                                                      & CO.



                                                                                                     SEARS,
                                                                                                    ROEBUCK
                           DIEHARD             17071A            02/24/2004           Guyana
                                                                                                      & CO.



                                                                                                     SEARS,
                                                                                                    ROEBUCK
                           KENMORE              17458            06/28/1957           Curacao
                                                                                                      & CO.



                                                                                                     SEARS,
                                                                                       Caribbean    ROEBUCK
                            KENMORE              5216            10/09/2011           Netherlands     & CO.



                                                                                                     SEARS,
                                                                                                    ROEBUCK
                            KENMORE                21137         10/22/1996           Bahrain
                                                                                                      & CO.



                                                                                                     SEARS,
                                                                                                    ROEBUCK
                            KENMORE                58231         10/27/2000            Cyprus
                                                                                                      & CO.



                                                                                                     SEARS,
                                                                                                    ROEBUCK
                            KENMORE                58232         10/27/2000            Cyprus
                                                                                                      & CO.



                                                                                                     SEARS,
                                                                                                    ROEBUCK
                            KENMORE          240688              02/27/1961          Macedonia
                                                                                                      & CO.




                                                 Page 6 of 67
18-23537-rdd      Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                         Pg 199 of 1461




  Debtor Name: Sears, Roebuck and Co.                                         Case Number: 18-23537 (RDD)

                                     Assets – Real and Personal Property

                     Part 10, Question 60: Patents, copyrights, trademarks and trade secrets



                                                                                                    SEARS,
                                                                                                   ROEBUCK
                            KENMORE          979440              06/21/2005             India
                                                                                                     & CO.



                                                                                                    SEARS,
                                                                                                   ROEBUCK
                            KENMORE          979441              12/26/2000             India
                                                                                                     & CO.



                                                                                                    SEARS,
                                                                                                   ROEBUCK
                            KENMORE                10032         01/01/2002          Macedonia
                                                                                                     & CO.


                                                                                                   SEARS,
                                                                                                  ROEBUCK &
                         FREE SPIRIT           176999            01/13/1988         New Zealand
                                                                                                     CO.



                                                                                                   SEARS,
                                                                                                  ROEBUCK &
                            GALAXY              50865            11/15/2000            Kenya
                                                                                                     CO.



                                                                                                   SEARS,
                                                                                                  ROEBUCK &
                            GALAXY              9847             01/01/2002          Macedonia
                                                                                                     CO.


                                                                                                   SEARS,
                           MARIO DE
                                                                                                  ROEBUCK &
                           GERARD              414302            09/16/1988           Taiwan
                                                                                                     CO.



                                                                                                   SEARS,
                                                                                                  ROEBUCK &
                         NORTH PASS          54141 C.C.          05/28/2002          Nicaragua
                                                                                                     CO.


                                                                                                    SEARS
                                                                                                   BRANDS,
                         NORTH PASS            118113            06/02/2003           Panama         L.L.C.
                                                                                                    (02736)




                                                 Page 7 of 67
18-23537-rdd      Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                         Pg 200 of 1461




  Debtor Name: Sears, Roebuck and Co.                                         Case Number: 18-23537 (RDD)

                                     Assets – Real and Personal Property

                     Part 10, Question 60: Patents, copyrights, trademarks and trade secrets


                                                                                                  SEARS,
                         NORTHWEST                                                               ROEBUCK &
                                               118142            06/11/2002          Guatemala
                         TERRITORY                                                                  CO.



                                                                                                   SEARS,
                         NORTHWEST                                                               ROEBUCK &
                                             54140 C.C.          05/28/2002          Nicaragua
                         TERRITORY                                                                  CO.



                                                                                                  SEARS,
                        SUPER KMART
                                                                                                 ROEBUCK &
                          CENTER               81/7827           09/09/1998          Barbados
                                                                                                    CO.



                                                                                                  SEARS,
                                                                                                 ROEBUCK &
                         TEXAS STEER           118124            06/11/2002          Guatemala
                                                                                                    CO.



                                                                                                    SEARS,
                                                                                 Trinidad & Tobago ROEBUCK &
                         TEXAS STEER            32613            05/23/2005
                                                                                                      CO.



                                                                                                  SEARS,
                          THE GREAT                                                 Community
                                                                                                 ROEBUCK &
                           INDOORS             1685395           03/20/2002         Trademark
                                                                                                    CO.



                                                                                                  SEARS,
                                                                                                 ROEBUCK &
                         THOM MCAN             5747-98           10/06/1998           Ecuador
                                                                                                    CO.



                                                                                                  SEARS,
                                                                                                 ROEBUCK &
                         THOM MCAN             4577190           06/14/2002            Japan
                                                                                                    CO.



                                                                                                  SEARS,
                                                                                                 ROEBUCK &
                         THOM MCAN             2237471           06/28/1990            Japan
                                                                                                    CO.




                                                 Page 8 of 67
18-23537-rdd      Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                         Pg 201 of 1461




  Debtor Name: Sears, Roebuck and Co.                                         Case Number: 18-23537 (RDD)

                                     Assets – Real and Personal Property

                     Part 10, Question 60: Patents, copyrights, trademarks and trade secrets



                                                                                                  SEARS,
                                                                                                 ROEBUCK &
                         THOM MCAN           54150 C.C.          05/28/2002          Nicaragua
                                                                                                    CO.



                                                                                                  SEARS,
                                                                                                 ROEBUCK &
                         THOM MCAN            54508 LM           06/19/2002          Nicaragua
                                                                                                    CO.



                                                                                                  SEARS,
                                                                                                 ROEBUCK &
                         THOM MCAN           T8500278D           01/22/1982          Singapore
                                                                                                    CO.



                                                                                                    SEARS,
                                                                                 Trinidad & Tobago ROEBUCK &
                         THOM MCAN              32615            01/06/2005
                                                                                                      CO.



                                                                                                  SEARS,
                                                                                                 ROEBUCK &
                         TRADER BAY          1988B0240           04/01/1987          Hong Kong
                                                                                                    CO.




                                                 Page 9 of 67
18-23537-rdd        Doc 20       Filed 01/18/19 Entered 01/18/19 00:55:49                     Main Document
                                             Pg 202 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

  Registered Copyrights

                                      REGISTRATION        REGISTRATION
          TITLE OF WORK                                                      JURISDICTION             GRANTOR
                                        NUMBER                DATE


  Interpretation of consumer credit
       / prepared by Economic
                                                                                                  Sears, Roebuck and
       Research and Business          CSN0003864               1978
                                                                              United States               Co.
           Analysis Division,
   Sears, Roebuck and Company.


  Interpretation of consumer credit
       / prepared by Economic
       Research and Business                                                                      Sears, Roebuck and
                                                               1979           United States
      Analysis Division, Sears,       CSN0003864                                                          Co.
             Roebuck and
              Company.

  Interpretation of consumer credit
       / prepared by Economic
       Research and Business
                                                                                                  Sears, Roebuck and
      Analysis Division, Sears,       CSN0003864               1980           United States
                                                                                                          Co.
             Roebuck and
              Company.


  Interpretation of consumer credit
       / prepared by Economic
       Research and Business                                                                      Sears, Roebuck and
                                                                              United States
      Analysis Division, Sears,                                1981                                       Co.
                                      CSN0003864
             Roebuck and
              Company.


  Interpretation of consumer credit
       / prepared by Economic
                                                                                                  Sears, Roebuck and
       Research and Business                                   1982           United States
                                                                                                          Co.
           Analysis Division,         CSN0003864
   Sears, Roebuck and Company.


  Interpretation of consumer credit
       / prepared by Economic
       Research and Business                                                                      Sears, Roebuck and
                                                               1983           United States
      Analysis Division, Sears,                                                                           Co.
                                      CSN0003864
             Roebuck and
              Company.

  Interpretation of consumer credit
            / prepared by
                                                                                                  Sears, Roebuck and
      Economic Research and                                    1984           United States
                                      CSN0003864                                                          Co.
     Business Analysis Division,
        Sears, Roebuck, and


                                                    Page 10 of 67
18-23537-rdd        Doc 20       Filed 01/18/19 Entered 01/18/19 00:55:49                     Main Document
                                             Pg 203 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

             Company.




  Interpretation of consumer credit
       / prepared by Economic
       Research and Business                                                                      Sears, Roebuck and
                                                               1985           United States
      Analysis Division, Sears,                                                                           Co.
                                      CSN0003864
            Roebuck, and
              Company.


  Interpretation of consumer credit
       / prepared by Economic
       Research and Business                                                                      Sears, Roebuck and
                                                               1986           United States
      Analysis Division, Sears,                                                                           Co.
                                      CSN0003864
            Roebuck, and
              Company.


  Interpretation of consumer credit
       / prepared by Economic
       Research and Business                                                                      Sears, Roebuck and
                                                               1987           United States
      Analysis Division, Sears,                                                                           Co.
                                      CSN0003864
            Roebuck, and
              Company.


  Interpretation of consumer credit
       / prepared by Economic
       Research and Business                                                                      Sears, Roebuck and
                                                               1988           United States
      Analysis Division, Sears,                                                                           Co.
                                      CSN0003864
            Roebuck, and
              Company.


  Interpretation of consumer credit
       / prepared by Economic
       Research and Business                                                                      Sears, Roebuck and
                                                               1989           United States
      Analysis Division, Sears,                                                                           Co.
                                      CSN0003864
            Roebuck, and
              Company.


  Interpretation of consumer credit
       / prepared by Economic
       Research and Business                                                                      Sears, Roebuck and
                                                               1990           United States
      Analysis Division, Sears,                                                                           Co.
                                      CSN0003864
            Roebuck, and
              Company.

                                                                                                   Sears, Roebuck
         Sears : [catalog].           CSN0006950               1978           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
         Sears : [catalog].           CSN0006950               1979           United States
                                                                                                      and Co.



                                                    Page 11 of 67
18-23537-rdd        Doc 20       Filed 01/18/19 Entered 01/18/19 00:55:49                     Main Document
                                             Pg 204 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

                                                                                                   Sears, Roebuck
         Sears : [catalog].           CSN0006950               1980           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
         Sears : [catalog].           CSN0006950               1981           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
          Sears : catalog.            CSN0006951               1979           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
          Sears : catalog.            CSN0006951               1980           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
          Sears : catalog.            CSN0006951               1981           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
          Sears : catalog.            CSN0006951               1984           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
          Sears : [catalog.           CSN0006951               1977           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
          Sears : [catalog.           CSN0006951               1978           United States
                                                                                                      and Co.

  Sears ... apparel catalog of half
                                                                                                  Sears, Roebuck and
       sizes and women's                                                      United States
                                      CSN0006952               1979                                       Co.
               sizes.

  Sears ... apparel catalog of half
                                                                                                  Sears, Roebuck and
       sizes and women's                                                      United States
                                      CSN0006952               1978                                       Co.
               sizes.

       Sears ... camera and
                                                                                                  Sears, Roebuck and
       photographic supplies                                                  United States
                                      CSN0006955               1978                                       Co.
             catalog.


  Sears catalog of accessories for
     mobile homes : our most
    complete selection ever of
                                                                              United States
        accessories to help                                                                       Sears, Roebuck and
    beautify your mobile home,        CSN0006956               1978                                       Co.
          inside and out.


  Sears ... catalog of camping and
                                                                                                  Sears, Roebuck and
        recreational vehicle                                                  United States
                                      CSN0006957               1978                                       Co.
             equipment.

  Sears ... catalog of imported car
                                                                                                  Sears, Roebuck and
             accessories                                                      United States
                                      CSN0006958               1978                                       Co.
      and replacement parts.


  Sears ... catalog of replacement
  parts and accessories for Jeep
                                                                              United States       Sears, Roebuck and
      and other 4-wheel drive
                                      CSN0006959               1978                                       Co.
        vehicles and vans.




                                                    Page 12 of 67
18-23537-rdd        Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                  Main Document
                                                Pg 205 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                         Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

     Sears ... farm and ranch                                                                      Sears, Roebuck
                                        CSN0006962             1979           United States
              catalog.                                                                                and Co.
     Sears ... farm and ranch                                                                      Sears, Roebuck
                                        CSN0006962             1980           United States
              catalog.                                                                                and Co.
     Sears ... farm and ranch                                                                      Sears, Roebuck
                                        CSN0006962             1981           United States
              catalog.                                                                                and Co.
     Sears ... farm and ranch                                                                      Sears, Roebuck
                                        CSN0006962             1978           United States
              catalog.                                                                                and Co.


    Sears ... home improvement
  catalog : a complete selection of
      items and accessories to                                                United States
                                                                                                  Sears, Roebuck and
        improve the inside and          CSN0006964             1979
                                                                                                          Co.
         outside of your home.


          Sears ... home                                                                           Sears, Roebuck
                                        CSN0006964             1980           United States
       improvement catalog.                                                                           and Co.
          Sears ... home                                                                           Sears, Roebuck
                                        CSN0006964             1981           United States
       improvement catalog.                                                                           and Co.

    Sears ... home improvement
                                                                                                  Sears, Roebuck and
               catalog :                                                      United States
                                        CSN0006964             1978                                       Co.
      where America shops.

                                                                                                   Sears, Roebuck
          Sears summer.                 CSN0006966             1978           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
          Sears summer.                 CSN0006966             1978           United States
                                                                                                      and Co.

    Sears spring/summer men's
                                                                                                  Sears, Roebuck and
       apparel catalog for .                                                  United States
                                        CSN0006967             1978                                       Co.
        : big and tall sizes.

    Sears spring/summer men's
                                                                                                  Sears, Roebuck and
       apparel catalog for .                                                  United States
                                        CSN0006967             1978                                       Co.
        : big and tall sizes.

    Sears : wish book for the ...                                                                  Sears, Roebuck
                                        CSN0013578             1978           United States
         holiday season.                                                                              and Co.
    Sears : wish book for the ...                                                                  Sears, Roebuck
                                        CSN0013578             1979           United States
         holiday season.                                                                              and Co.
    Sears : wish book for the ...                                                                  Sears, Roebuck
                                        CSN0013579             1978           United States
         holiday season.                                                                              and Co.
    Sears : wish book for the ...                                                                  Sears, Roebuck
                                        CSN0013579             1979           United States
         holiday season.                                                                              and Co.
                                                                                                   Sears, Roebuck
          Sears : catalog.              CSN0013580             1979           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
          Sears : catalog.              CSN0013580             1980           United States
                                                                                                      and Co.



                                                     Page 13 of 67
18-23537-rdd        Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                  Main Document
                                                Pg 206 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                         Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

                                                                                                  Sears, Roebuck
         Sears : [catalog].            CSN0013580              1978           United States
                                                                                                     and Co.
    Sears : wish book for the ...                                                                 Sears, Roebuck
                                        CSN0013581             1978           United States
         holiday season.                                                                             and Co.
    Sears : wish book for the ...                                                                 Sears, Roebuck
                                        CSN0013581             1979           United States
         holiday season.                                                                             and Co.
    Sears : wish book for the ...                                                                 Sears, Roebuck
                                        CSN0013582             1978           United States
         holiday season.                                                                             and Co.
    Sears : wish book for the ...                                                                 Sears, Roebuck
                                        CSN0013582             1979           United States
         holiday season.                                                                             and Co.
    Sears : wish book for the ...                                                                 Sears, Roebuck
                                        CSN0013583             1978           United States
         holiday season.                                                                             and Co.
    Sears : wish book for the ...                                                                 Sears, Roebuck
                                        CSN0013583             1979           United States
         holiday season.                                                                             and Co.
    Sears : wish book for the ...                                                                 Sears, Roebuck
                                        CSN0013584             1978           United States
         holiday season.                                                                             and Co.
    Sears : wish book for the ...                                                                 Sears, Roebuck
                                        CSN0013584             1979           United States
         holiday season.                                                                             and Co.
    Sears : wish book for the ...                                                                 Sears, Roebuck
                                        CSN0013585             1978           United States
         holiday season.                                                                             and Co.
    Sears : wish book for the ...                                                                 Sears, Roebuck
                                        CSN0013585             1979           United States
         holiday season.                                                                             and Co.
    Sears : wish book for the ...                                                                 Sears, Roebuck
                                        CSN0013586             1978           United States
         holiday season.                                                                             and Co.
                                                                                                  Sears, Roebuck
          Sears : catalog.              CSN0013587             1979           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
          Sears : catalog.              CSN0013587             1980           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
         Sears : [catalog].            CSN0013587              1978           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
          Sears : catalog.              CSN0013588             1979           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
          Sears : catalog.              CSN0013588             1980           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
         Sears : [catalog].            CSN0013588              1978           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
          Sears : catalog.              CSN0013589             1979           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
          Sears : catalog.              CSN0013589             1980           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
          Sears : catalog.              CSN0013589             1981           United States
                                                                                                     and Co.




                                                     Page 14 of 67
18-23537-rdd       Doc 20       Filed 01/18/19 Entered 01/18/19 00:55:49                      Main Document
                                            Pg 207 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

                                                                                                  Sears, Roebuck
         Sears : catalog.             CSN0013589               1982           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
         Sears : catalog.             CSN0013589               1983           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
         Sears : catalog.             CSN0013589               1984           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
         Sears : catalog.             CSN0013589               1985           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
         Sears : catalog.             CSN0013589               1986           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
         Sears : [catalog].           CSN0013589               1978           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0013590               1977           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0013590               1978           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0013590               1979           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0013591               1979           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0013591               1977           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0013591               1978           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0013592               1977           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0013592               1978           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0013592               1979           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0013593               1977           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0013593               1978           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0013593               1979           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
         Sears : catalog.             CSN0013593               1980           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0013594               1979           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0013594               1977           United States
                                                                                                     and Co.




                                                    Page 15 of 67
18-23537-rdd       Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                              Pg 208 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

                                                                                                   Sears, Roebuck
              Sears.                  CSN0013594               1978           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
              Sears.                  CSN0013595               1977           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
              Sears.                  CSN0013595               1978           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
              Sears.                  CSN0013595               1979           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
              Sears.                  CSN0013595               1980           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
              Sears.                  CSN0013596               1977           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
              Sears.                  CSN0013596               1978           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
              Sears.                  CSN0013596               1979           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
         Sears : [catalog].           CSN0013597               1978           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
         Sears : [catalog].           CSN0013597               1979           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
         Sears : [catalog].           CSN0013597               1980           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
     Sears hunting ... catalog.       CSN0013601               1978           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
     Sears hunting ... catalog.       CSN0013601               1979           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
     Sears hunting ... catalog.       CSN0013601               1980           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
     Sears hunting ... catalog.       CSN0013601               1981           United States
                                                                                                      and Co.

  Sears ... men's apparel catalog
                                                                                                  Sears, Roebuck and
            of big and tall                                                   United States
                                      CSN0013602               1979                                       Co.
                sizes.

  Sears ... men's apparel catalog
                                                                                                  Sears, Roebuck and
            of big and tall                                                   United States
                                      CSN0013602               1978                                       Co.
                sizes.

                                                                                                   Sears, Roebuck
      Sears western catalog.          CSN0013606               1979           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
      Sears western catalog.          CSN0013606               1978           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
      Sears western catalog.          CSN0013607               1978           United States
                                                                                                      and Co.




                                                    Page 16 of 67
18-23537-rdd        Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                  Main Document
                                                 Pg 209 of 1461




  Debtor Name: Sears, Roebuck and Co.                                             Case Number: 18-23537 (RDD)

                                          Assets – Real and Personal Property

                         Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

                                                                                                   Sears, Roebuck
      Sears western catalog.             CSN0013607             1979           United States
                                                                                                      and Co.
     Winter sports apparel and                                                                     Sears, Roebuck
                                         CSN0014595             1978           United States
        equipment catalog.                                                                            and Co.
    Boating and fishing catalog                                                                    Sears, Roebuck
                                         CSN0015335             1979           United States
    for . : sports center / Sears.                                                                    and Co.
    Boating and fishing catalog                                                                    Sears, Roebuck
                                         CSN0015335             1980           United States
    for . : sports center / Sears.                                                                    and Co.
    Boating and fishing catalog                                                                    Sears, Roebuck
                                         CSN0015336             1979           United States
    for . : sports center / Sears.                                                                    and Co.
    Boating and fishing catalog                                                                    Sears, Roebuck
                                         CSN0015336             1980           United States
    for . : sports center / Sears.                                                                    and Co.
    Boating and fishing catalog                                                                    Sears, Roebuck
                                         CSN0015337             1979           United States
    for . : sports center / Sears.                                                                    and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                         CSN0018465             1979           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                         CSN0018465             1980           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                         CSN0018465             1981           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                         CSN0018466             1979           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                         CSN0018466             1980           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                         CSN0018466             1981           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                         CSN0018467             1979           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                         CSN0018467             1980           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                         CSN0018467             1981           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                         CSN0018468             1979           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                         CSN0018468             1980           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                         CSN0018469             1979           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                         CSN0018469             1980           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                         CSN0018469             1981           United States
             catalog.                                                                                 and Co.




                                                      Page 17 of 67
18-23537-rdd       Doc 20       Filed 01/18/19 Entered 01/18/19 00:55:49                     Main Document
                                            Pg 210 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                       Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

        Sears : summer ... :                                                                      Sears, Roebuck
                                     CSN0018470               1979           United States
             catalog.                                                                                and Co.
        Sears : summer ... :                                                                      Sears, Roebuck
                                     CSN0018470               1980           United States
             catalog.                                                                                and Co.
    Sears business equipment                                                                      Sears, Roebuck
                                     CSN0018476               1978           United States
      and supply catalog ..                                                                          and Co.
    Sears business equipment                                                                      Sears, Roebuck
                                     CSN0018476               1979           United States
      and supply catalog ..                                                                          and Co.
    Sears business equipment                                                                      Sears, Roebuck
                                     CSN0018476               1980           United States
      and supply catalog ..                                                                          and Co.
    Sears business equipment                                                                      Sears, Roebuck
                                     CSN0018477               1978           United States
      and supply catalog ..                                                                          and Co.
    Sears business equipment                                                                      Sears, Roebuck
                                     CSN0018477               1979           United States
      and supply catalog ..                                                                          and Co.
    Sears business equipment                                                                      Sears, Roebuck
                                     CSN0018477               1980           United States
      and supply catalog ..                                                                          and Co.
    Sears business equipment                                                                      Sears, Roebuck
                                     CSN0018478               1978           United States
      and supply catalog ..                                                                          and Co.
    Sears business equipment                                                                      Sears, Roebuck
                                     CSN0018478               1979           United States
      and supply catalog ..                                                                          and Co.
    Sears business equipment                                                                      Sears, Roebuck
                                     CSN0018478               1980           United States
      and supply catalog ..                                                                          and Co.
    Sears business equipment                                                                      Sears, Roebuck
                                     CSN0018479               1978           United States
      and supply catalog ..                                                                          and Co.
    Sears business equipment                                                                      Sears, Roebuck
                                     CSN0018479               1979           United States
      and supply catalog ..                                                                          and Co.

  Sears ... catalog of accessories
    and replacement parts for
                                                                             United States       Sears, Roebuck and
    imported cars and pickup
                                     CSN0018480               1979                                       Co.
               trucks.



  Sears ... catalog of accessories
    and replacement parts for
                                                                             United States       Sears, Roebuck and
    imported cars and pickup
                                     CSN0018481               1979                                       Co.
               trucks.



  Sears ... catalog of accessories
  for mobile homes : a complete
  selection of items to help make                                            United States
                                                                                                 Sears, Roebuck and
         your mobile home
                                     CSN0018482               1979                                       Co.
  more functional, more beautiful.




                                                   Page 18 of 67
18-23537-rdd       Doc 20       Filed 01/18/19 Entered 01/18/19 00:55:49                     Main Document
                                            Pg 211 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                       Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets


  Sears ... catalog of accessories
  for mobile homes : a complete
  selection of items to help make
                                                                             United States
      your mobile home more                                                                      Sears, Roebuck and
          functional, more           CSN0018482               1980                                       Co.
              beautiful.

  Sears ... catalog of accessories
             for mobile
  homes : a complete selection of
                                                                             United States       Sears, Roebuck and
  items to help make your mobile     CSN0018482               1981
                                                                                                         Co.
    home more functional, more
              beautiful.

  Sears ... catalog of accessories
  for mobile homes : a complete
  selection of items to help make
                                                                             United States
      your mobile home more                                                                      Sears, Roebuck and
          functional, more           CSN0018483               1979                                       Co.
              beautiful.




  Sears ... catalog of accessories
  for mobile homes : a complete
  selection of items to help make                                            United States
                                                                                                 Sears, Roebuck and
         your mobile home
                                     CSN0018483               1980                                       Co.
  more functional, more beautiful.




  Sears ... catalog of accessories
  for mobile homes : a complete
  selection of items to help make
                                                                             United States
      your mobile home more                                                                      Sears, Roebuck and
          functional, more           CSN0018483               1981                                       Co.
              beautiful.




  Sears ... catalog of accessories
  for mobile homes : a complete
  selection of items to help make                                            United States
                                                                                                 Sears, Roebuck and
         your mobile home
                                     CSN0018484               1979                                       Co.
  more functional, more beautiful.




                                                   Page 19 of 67
18-23537-rdd       Doc 20       Filed 01/18/19 Entered 01/18/19 00:55:49                     Main Document
                                            Pg 212 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                       Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets


  Sears ... catalog of accessories
  for mobile homes : a complete
  selection of items to help make
                                                                             United States
      your mobile home more                                                                      Sears, Roebuck and
          functional, more           CSN0018484               1980                                       Co.
              beautiful.




  Sears ... catalog of accessories
  for mobile homes : a complete
  selection of items to help make                                            United States
                                                                                                 Sears, Roebuck and
         your mobile home
                                     CSN0018484               1981                                       Co.
  more functional, more beautiful.




  Sears ... catalog of accessories
  for mobile homes : a complete
  selection of items to help make
                                                                             United States
      your mobile home more                                                                      Sears, Roebuck and
          functional, more           CSN0018485               1979                                       Co.
              beautiful.



  Sears ... catalog of accessories
  for mobile homes : a complete
  selection of items to help make
                                                                             United States
      your mobile home more                                                                      Sears, Roebuck and
          functional, more           CSN0018485               1980                                       Co.
              beautiful.



  Sears ... catalog of accessories
  for mobile homes : a complete
  selection of items to help make
                                                                             United States
      your mobile home more                                                                      Sears, Roebuck and
          functional, more           CSN0018485               1981                                       Co.
              beautiful.



  Sears ... catalog of accessories
  for mobile homes : a complete
  selection of items to help make
                                                                             United States
      your mobile home more                                                                      Sears, Roebuck and
          functional, more           CSN0018486               1979                                       Co.
              beautiful.




                                                   Page 20 of 67
18-23537-rdd       Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                 Main Document
                                                Pg 213 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                         Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets


  Sears ... catalog of accessories
  for mobile homes : a complete
  selection of items to help make
                                                                             United States
      your mobile home more                                                                      Sears, Roebuck and
          functional, more              CSN0018486             1980                                      Co.
              beautiful.



  Sears ... catalog of accessories
  for mobile homes : a complete
  selection of items to help make
                                                                             United States
      your mobile home more                                                                      Sears, Roebuck and
          functional, more              CSN0018486             1981                                      Co.
              beautiful.

  Sears ... catalog of accessories
             for mobile
  homes : a complete selection of                                                                Sears, Roebuck and
                                                                             United States
  items to help make your mobile        CSN0018487             1979                                      Co.
    home more functional, more
              beautiful.

  Sears ... catalog of accessories
  for mobile homes : a complete
  selection of items to help make
                                                                             United States
      your mobile home more                                                                      Sears, Roebuck and
          functional, more              CSN0018487             1980                                      Co.
              beautiful.


   Sears ... catalog of parts and
                                                                                                 Sears, Roebuck and
         accessories for                                                     United States
                                        CSN0018488             1979                                      Co.
      recreational vehicles.

   Sears ... catalog of parts and
                                                                                                 Sears, Roebuck and
         accessories for                                                     United States
                                        CSN0018489             1979                                      Co.
      recreational vehicles.

                                                                                                  Sears, Roebuck
      Sears floorcoverings ..           CSN0018491             1979          United States
                                                                                                     and Co.
     Sears ... farm and ranch                                                                     Sears, Roebuck
                                        CSN0018492             1979          United States
              catalog.                                                                               and Co.
     Sears ... farm and ranch                                                                     Sears, Roebuck
                                        CSN0018492             1980          United States
              catalog.                                                                               and Co.
     Sears ... farm and ranch                                                                     Sears, Roebuck
                                        CSN0018493             1979          United States
              catalog.                                                                               and Co.
     Sears ... farm and ranch                                                                     Sears, Roebuck
                                        CSN0018493             1980          United States
              catalog.                                                                               and Co.
     Sears ... farm and ranch                                                                     Sears, Roebuck
                                        CSN0018494             1979          United States
              catalog.                                                                               and Co.


                                                     Page 21 of 67
18-23537-rdd        Doc 20       Filed 01/18/19 Entered 01/18/19 00:55:49                     Main Document
                                             Pg 214 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

     Sears ... farm and ranch                                                                      Sears, Roebuck
                                      CSN0018494               1980           United States
              catalog.                                                                                and Co.
     Sears ... farm and ranch                                                                      Sears, Roebuck
                                      CSN0018495               1979           United States
              catalog.                                                                                and Co.
     Sears ... farm and ranch                                                                      Sears, Roebuck
                                      CSN0018495               1980           United States
              catalog.                                                                                and Co.
     Sears ... farm and ranch                                                                      Sears, Roebuck
                                      CSN0018495               1981           United States
              catalog.                                                                                and Co.


    Sears ... home improvement
  catalog : a complete selection of
      items and accessories to                                                United States
                                                                                                  Sears, Roebuck and
        improve the inside and        CSN0018497               1979
                                                                                                          Co.
         outside of your home.


          Sears ... home                                                                           Sears, Roebuck
                                      CSN0018497               1980           United States
       improvement catalog.                                                                           and Co.
          Sears ... home                                                                           Sears, Roebuck
                                      CSN0018497               1981           United States
       improvement catalog.                                                                           and Co.


    Sears ... home improvement
  catalog : a complete selection of
      items and accessories to                                                United States
                                                                                                  Sears, Roebuck and
        improve the inside and        CSN0018498               1979
                                                                                                          Co.
         outside of your home.


          Sears ... home                                                                           Sears, Roebuck
                                      CSN0018498               1980           United States
       improvement catalog.                                                                           and Co.
          Sears ... home                                                                           Sears, Roebuck
                                      CSN0018498               1981           United States
       improvement catalog.                                                                           and Co.


    Sears ... home improvement
  catalog : a complete selection of
      items and accessories to                                                United States
                                                                                                  Sears, Roebuck and
        improve the inside and        CSN0018499               1979
                                                                                                          Co.
         outside of your home.



    Sears ... home improvement
  catalog : a complete selection of
      items and accessories to                                                United States
                                                                                                  Sears, Roebuck and
        improve the inside and        CSN0018500               1979
                                                                                                          Co.
         outside of your home.




                                                    Page 22 of 67
18-23537-rdd        Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                                Pg 215 of 1461




  Debtor Name: Sears, Roebuck and Co.                                              Case Number: 18-23537 (RDD)

                                          Assets – Real and Personal Property

                          Part 10, Question 60: Patents, copyrights, trademarks and trade secrets


    Sears ... home improvement
  catalog : a complete selection of
      items and accessories to                                                  United States
                                                                                                    Sears, Roebuck and
        improve the inside and          CSN0018501               1979
                                                                                                            Co.
         outside of your home.


          Sears ... home                                                                             Sears, Roebuck
                                        CSN0018501               1980           United States
       improvement catalog.                                                                             and Co.
          Sears ... home                                                                             Sears, Roebuck
                                        CSN0018501               1981           United States
       improvement catalog.                                                                             and Co.


    Sears ... home improvement
  catalog : a complete selection of
      items and accessories to                                                  United States
                                                                                                    Sears, Roebuck and
        improve the inside and          CSN0018502               1979
                                                                                                            Co.
         outside of your home.

         Sears ... home
     improvement catalog : a
  complete selection of items and                                                                    Sears, Roebuck
                                        CSN0018502               1980           United States
    accessories to improve the                                                                          and Co.
            inside and
      outside of your home.
                                                                                                     Sears, Roebuck
            Uniforms ..                 CSN0019020               1978           United States
                                                                                                        and Co.
                                                                                                     Sears, Roebuck
            Uniforms ..                 CSN0019020               1979           United States
                                                                                                        and Co.
                                                                                                     Sears, Roebuck
            Uniforms ..                 CSN0019021               1978           United States
                                                                                                        and Co.
                                                                                                     Sears, Roebuck
            Uniforms ..                 CSN0019021               1979           United States
                                                                                                        and Co.
     Men's apparel catalog of                                                                        Sears, Roebuck
                                        CSN0021878               1979           United States
       big and tall sizes.                                                                              and Co.
    Sears : wish book for the ...                                                                    Sears, Roebuck
                                        CSN0022957               1979           United States
         holiday season.                                                                                and Co.

       Sears ... camera and
                                                                                                    Sears, Roebuck and
       photographic supplies                                                    United States
                                        CSN0022961               1979                                       Co.
             catalog.

       Sears ... camera and
                                                                                                    Sears, Roebuck and
       photographic supplies                                                    United States
                                        CSN0022961               1980                                       Co.
             catalog.

       Sears ... camera and
                                                                                                    Sears, Roebuck and
       photographic supplies                                                    United States
                                        CSN0022961               1981                                       Co.
             catalog.




                                                      Page 23 of 67
18-23537-rdd       Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                              Pg 216 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                       Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

      Sears ... camera and
                                                                                                 Sears, Roebuck and
      photographic supplies                                                  United States
                                      CSN0022961              1982                                       Co.
            catalog.

      Sears ... camera and
                                                                                                 Sears, Roebuck and
      photographic supplies                                                  United States
                                      CSN0022961              1983                                       Co.
            catalog.

    Sears Craftsman tools : ...
                                                                                                 Sears, Roebuck and
    catalog of power and hand                                                United States
                                      CSN0022963              1979                                       Co.
               tools.

     Sears ... home health care                                                                  Sears, Roebuck and
                                                                             United States
  / Sears, Roebuck and Company.       CSN0022965              1979                                       Co.

     Winter sports apparel and
                                                                                                 Sears, Roebuck and
       equipment catalog :                                                   United States
                                      CSN0023688              1979                                       Co.
         [catalog F7562].

     Winter sports apparel and                                                                    Sears, Roebuck
                                      CSN0023688              1980           United States
        equipment catalog.                                                                           and Co.
    Boating and fishing catalog                                                                   Sears, Roebuck
                                      CSN0024365              1980           United States
           for . / Sears.                                                                            and Co.

        Catalog of parts and
                                                                                                 Sears, Roebuck and
       accessories for vans,                                                 United States
                                      CSN0024611              1980                                       Co.
      pickups, R V's, 4 W D's.

        Catalog of parts and
                                                                                                 Sears, Roebuck and
       accessories for vans,                                                 United States
                                      CSN0024612              1980                                       Co.
      pickups, R V's, 4 W D's.

        Catalog of parts and
                                                                                                 Sears, Roebuck and
       accessories for vans,                                                 United States
                                      CSN0024613              1980                                       Co.
      pickups, R V's, 4 W D's.

                                                                                                  Sears, Roebuck
              Sears.                  CSN0027419              1979           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0027419              1980           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0027420              1979           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0027420              1980           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0027421              1979           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0027421              1980           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
              Sears.                  CSN0027422              1979           United States
                                                                                                     and Co.




                                                   Page 24 of 67
18-23537-rdd       Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                  Main Document
                                               Pg 217 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

                                                                                                  Sears, Roebuck
              Sears.                   CSN0027422             1980           United States
                                                                                                     and Co.
    Sears ... catalog of made to                                                                  Sears, Roebuck
                                       CSN0027427             1980           United States
    measure window fashions.                                                                         and Co.
    Sears ... catalog of made to                                                                  Sears, Roebuck
                                       CSN0027427             1981           United States
    measure window fashions.                                                                         and Co.
                                                                                                  Sears, Roebuck
      Sears floorcoverings ...         CSN0027429             1979           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
      Sears floorcoverings ...         CSN0027429             1980           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
      Sears floorcoverings ...         CSN0027429             1981           United States
                                                                                                     and Co.
     Sears ... farm and ranch                                                                     Sears, Roebuck
                                       CSN0027430             1980           United States
              catalog.                                                                               and Co.
          Sears ... home                                                                          Sears, Roebuck
                                       CSN0027432             1980           United States
       improvement catalog.                                                                          and Co.
          Sears ... home                                                                          Sears, Roebuck
                                       CSN0027432             1981           United States
       improvement catalog.                                                                          and Co.

  Sears ... men's apparel catalog
                                                                                                 Sears, Roebuck and
            of big and tall                                                  United States
                                       CSN0027435             1979                                       Co.
                sizes.

  Sears ... men's apparel catalog
                                                                                                 Sears, Roebuck and
            of big and tall                                                  United States
                                       CSN0027435             1980                                       Co.
                sizes.


  Uniforms . : for women and men
  engaged in medical, laboratory,
                                                                             United States       Sears, Roebuck and
    restaurant, and hair styling
                                       CSN0027973             1979                                       Co.
         services / Sears.



  Uniforms . : for women and men
  engaged in medical, laboratory,
                                                                             United States       Sears, Roebuck and
    restaurant, and hair styling
                                       CSN0027973             1980                                       Co.
         services / Sears.



  Uniforms . : for women and men
  engaged in medical, laboratory,
                                                                             United States       Sears, Roebuck and
    restaurant, and hair styling
                                       CSN0027973             1981                                       Co.
         services / Sears.




                                                    Page 25 of 67
18-23537-rdd         Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                 Main Document
                                                  Pg 218 of 1461




  Debtor Name: Sears, Roebuck and Co.                                             Case Number: 18-23537 (RDD)

                                           Assets – Real and Personal Property

                         Part 10, Question 60: Patents, copyrights, trademarks and trade secrets


  Uniforms . : for women and men
  engaged in medical, laboratory,
                                                                               United States       Sears, Roebuck and
    restaurant, and hair styling
                                          CSN0027973             1982                                      Co.
         services / Sears.



  Uniforms . : for women and men
  engaged in medical, laboratory,
                                                                               United States       Sears, Roebuck and
    restaurant, and hair styling
                                          CSN0027973             1983                                      Co.
         services / Sears.



  Uniforms . : for women and men
  engaged in medical, laboratory,
                                                                               United States       Sears, Roebuck and
    restaurant, and hair styling
                                          CSN0027973             1984                                      Co.
         services / Sears.



  Uniforms . : for women and men
  engaged in medical, laboratory,
                                                                               United States       Sears, Roebuck and
    restaurant, and hair styling
                                          CSN0027973             1985                                      Co.
         services / Sears.


     Uniforms . : our complete
    selection in the sizes, styles,
                                                                               United States       Sears, Roebuck and
           and fabrics you                CSN0027973             1987
                                                                                                           Co.
                want!.
     Uniforms . : our complete
    selection in the sizes, styles,                                                                 Sears, Roebuck
                                          CSN0027973             1988          United States
           and fabrics you                                                                             and Co.
                want!.
     Uniforms . : our complete
    selection in the sizes, styles,
                                                                               United States       Sears, Roebuck and
           and fabrics you                CSN0027973             1989
                                                                                                           Co.
                want!.

    Apparel catalog for big and                                                                     Sears, Roebuck
                                          CSN0028549             1980          United States
             tall men.                                                                                 and Co.
    Apparel catalog for big and                                                                     Sears, Roebuck
                                          CSN0028549             1981          United States
             tall men.                                                                                 and Co.

     Home health care : catalog                                                                    Sears, Roebuck and
                                                                               United States
  / Sears, Roebuck and Company.           CSN0029828             1980                                      Co.

    Home health care : catalog
                                                                                                   Sears, Roebuck and
      / Sears, Roebuck and                                                     United States
                                          CSN0029828             1981                                      Co.
            Company.




                                                       Page 26 of 67
18-23537-rdd        Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                                Pg 219 of 1461




  Debtor Name: Sears, Roebuck and Co.                                             Case Number: 18-23537 (RDD)

                                         Assets – Real and Personal Property

                         Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

    Home health care : catalog
                                                                                                   Sears, Roebuck and
      / Sears, Roebuck and                                                     United States
                                        CSN0029828              1982                                       Co.
            Company.

     Home health care : catalog                                                                    Sears, Roebuck and
                                                                               United States
  / Sears, Roebuck and Company.         CSN0029828              1984                                       Co.

    Home health care : catalog
                                                                                                   Sears, Roebuck and
      / Sears, Roebuck and                                                     United States
                                        CSN0029828              1985                                       Co.
            Company.

     Home health care : catalog                                                                    Sears, Roebuck and
                                                                               United States
  / Sears, Roebuck and Company.         CSN0029828              1986                                       Co.

   Home health care : America's
    largest catalog of hospital-
                                                                               United States       Sears, Roebuck and
            quality items               CSN0029828              1991
                                                                                                           Co.
           for the home.

     Pacific coaster / editor,
                                                                                                   Sears, Roebuck and
   Veronica F. Gunnerson ... [et                                               United States
                                        CSN0030758              1980                                       Co.
               al.].

  Pacific coaster / editor, Veronica
                                                                                                   Sears, Roebuck and
           F. Gunnerson ...                                                    United States
                                        CSN0030758              1981                                       Co.
               [et al.].

    Sears : wish book for the ...                                                                   Sears, Roebuck
                                        CSN0031224              1980           United States
         holiday season.                                                                               and Co.
    Sears : wish book for the ...                                                                   Sears, Roebuck
                                        CSN0031225              1980           United States
         holiday season.                                                                               and Co.
    Sears : wish book for the ...                                                                   Sears, Roebuck
                                        CSN0031226              1980           United States
         holiday season.                                                                               and Co.
    Sears : wish book for the ...                                                                   Sears, Roebuck
                                        CSN0031227              1980           United States
         holiday season.                                                                               and Co.
    Sears : wish book for the ...                                                                   Sears, Roebuck
                                        CSN0031228              1980           United States
         holiday season.                                                                               and Co.
                                                                                                    Sears, Roebuck
          Sears : [catalog].           CSN0031229               1980           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
          Sears : [catalog].           CSN0031229               1981           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
          Sears : [catalog].           CSN0031230               1980           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
          Sears : [catalog].           CSN0031230               1981           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
          Sears : [catalog].           CSN0031230               1982           United States
                                                                                                       and Co.




                                                     Page 27 of 67
18-23537-rdd        Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                               Pg 220 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

                                                                                                  Sears, Roebuck
      Sears western catalog ..         CSN0031237              1980           United States
                                                                                                     and Co.
      Sears western catalog ..                                                                    Sears, Roebuck
                                       CSN0031238              1980           United States
     [Philadelphia-Boston ed.].                                                                      and Co.
        Office supplies and                                                                       Sears, Roebuck
                                       CSN0034564              1980           United States
       equipment ... catalog.                                                                        and Co.
        Office supplies and                                                                       Sears, Roebuck
                                       CSN0034564              1981           United States
       equipment ... catalog.                                                                        and Co.
        Office supplies and                                                                       Sears, Roebuck
                                       CSN0034565              1980           United States
       equipment ... catalog.                                                                        and Co.
        Office supplies and                                                                       Sears, Roebuck
                                       CSN0034565              1981           United States
       equipment ... catalog.                                                                        and Co.
        Office supplies and                                                                       Sears, Roebuck
                                       CSN0034566              1980           United States
       equipment ... catalog.                                                                        and Co.
        Office supplies and                                                                       Sears, Roebuck
                                       CSN0034566              1981           United States
       equipment ... catalog.                                                                        and Co.
        Sears : summer ... :                                                                      Sears, Roebuck
                                       CSN0035129              1981           United States
             catalog.                                                                                and Co.
     Sears boating and fishing                                                                    Sears, Roebuck
                                       CSN0035133              1980           United States
           catalog for ..                                                                            and Co.
     Sears boating and fishing                                                                    Sears, Roebuck
                                       CSN0035133              1981           United States
           catalog for ..                                                                            and Co.
     Sears boating and fishing                                                                    Sears, Roebuck
                                       CSN0035134              1980           United States
           catalog for ..                                                                            and Co.
     Sears boating and fishing                                                                    Sears, Roebuck
                                       CSN0035134              1981           United States
           catalog for ..                                                                            and Co.
     Sears boating and fishing                                                                    Sears, Roebuck
                                       CSN0035135              1980           United States
           catalog for ..                                                                            and Co.
     Sears boating and fishing                                                                    Sears, Roebuck
                                       CSN0035135              1981           United States
           catalog for ..                                                                            and Co.
       Sears ... farm & ranch                                                                     Sears, Roebuck
                                       CSN0035137              1981           United States
              catalog.                                                                               and Co.
       Sears ... farm & ranch                                                                     Sears, Roebuck
                                       CSN0035138              1981           United States
              catalog.                                                                               and Co.
       Sears ... farm & ranch                                                                     Sears, Roebuck
                                       CSN0035139              1981           United States
              catalog.                                                                               and Co.
     Sears Rec ... vehicle parts                                                                  Sears, Roebuck
                                       CSN0035142              1981           United States
     and accessories catalog.                                                                        and Co.
     Sears Rec ... vehicle parts                                                                  Sears, Roebuck
                                       CSN0035143              1981           United States
     and accessories catalog.                                                                        and Co.
       Sears West / editor,                                                                       Sears, Roebuck
                                       CSN0035147              1981           United States
      Veronica F. Gunnerson.                                                                         and Co.




                                                    Page 28 of 67
18-23537-rdd       Doc 20       Filed 01/18/19 Entered 01/18/19 00:55:49                      Main Document
                                            Pg 221 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

       Sears West / editor,                                                                       Sears, Roebuck
                                      CSN0035147               1982           United States
      Veronica F. Gunnerson.                                                                         and Co.
       Sears West / editor,                                                                       Sears, Roebuck
                                      CSN0035147               1983           United States
      Veronica F. Gunnerson.                                                                         and Co.
       Sears West / editor,                                                                       Sears, Roebuck
                                      CSN0035147               1985           United States
      Veronica F. Gunnerson.                                                                         and Co.
       Sears : Wish Book :                                                                        Sears, Roebuck
                                      CSN0038929               1981           United States
            catalog.                                                                                 and Co.
       Sears : Wish Book :                                                                        Sears, Roebuck
                                      CSN0038929               1982           United States
            catalog.                                                                                 and Co.
       Sears : Wish Book :                                                                        Sears, Roebuck
                                      CSN0038929               1983           United States
            catalog.                                                                                 and Co.
       Sears : Wish Book :                                                                        Sears, Roebuck
                                      CSN0038930               1981           United States
            catalog.                                                                                 and Co.
       Sears : Wish Book :                                                                        Sears, Roebuck
                                      CSN0038930               1982           United States
            catalog.                                                                                 and Co.
       Sears : Wish Book :                                                                        Sears, Roebuck
                                      CSN0038931               1981           United States
            catalog.                                                                                 and Co.
       Sears : Wish Book :                                                                        Sears, Roebuck
                                      CSN0038931               1982           United States
            catalog.                                                                                 and Co.
       Sears : Wish Book :                                                                        Sears, Roebuck
                                      CSN0038931               1983           United States
            catalog.                                                                                 and Co.
       Sears : Wish Book :                                                                        Sears, Roebuck
                                      CSN0038931               1984           United States
            catalog.                                                                                 and Co.
       Sears : Wish Book :                                                                        Sears, Roebuck
                                      CSN0038931               1986           United States
            catalog.                                                                                 and Co.
       Sears : Wish Book :                                                                        Sears, Roebuck
                                      CSN0038931               1987           United States
            catalog.                                                                                 and Co.
                                                                                                  Sears, Roebuck
         Sears : [catalog].           CSN0038932               1981           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
         Sears : [catalog].           CSN0038932               1982           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
         Sears : [catalog].           CSN0038932               1983           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
         Sears : [catalog].           CSN0038932               1984           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
         Sears : [catalog].           CSN0038932               1985           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
         Sears : [catalog].           CSN0038932               1986           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
         Sears : [catalog].           CSN0038932               1987           United States
                                                                                                     and Co.




                                                    Page 29 of 67
18-23537-rdd       Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                              Pg 222 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

                                                                                                   Sears, Roebuck
         Sears : [catalog].           CSN0038932               1990           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
         Sears : [catalog].           CSN0038932               1992           United States
                                                                                                      and Co.

    Winter sports apparel and
                                                                                                  Sears, Roebuck and
    equipment catalog / Sears,                                                United States
                                      CSN0039616               1981                                       Co.
    Roebuck, and Company.

      Accessories for mobile                                                                       Sears, Roebuck
                                      CSN0039757               1981           United States
            homes.                                                                                    and Co.
      Accessories for mobile                                                                       Sears, Roebuck
                                      CSN0039757               1982           United States
            homes.                                                                                    and Co.
      Apparel for big and tall                                                                     Sears, Roebuck
                                      CSN0039897               1981           United States
         men : catalog.                                                                               and Co.
      Apparel for big and tall                                                                     Sears, Roebuck
                                      CSN0039897               1982           United States
         men : catalog.                                                                               and Co.
      Apparel for big and tall                                                                     Sears, Roebuck
                                      CSN0039897               1983           United States
         men : catalog.                                                                               and Co.
     Especially for mother and                                                                     Sears, Roebuck
                                      CSN0040699               1982           United States
               baby.                                                                                  and Co.
                                                                                                   Sears, Roebuck
          Floorcoverings.             CSN0040814               1982           United States
                                                                                                      and Co.

  Home improvement : [catalog] /
                                                                                                  Sears, Roebuck and
        Sears, Roebuck                                                        United States
                                      CSN0041052               1981                                       Co.
         and Company.

  Home improvement : [catalog] /
                                                                                                  Sears, Roebuck and
        Sears, Roebuck                                                        United States
                                      CSN0041052               1982                                       Co.
         and Company.

      Made-to-your-measure                                                                         Sears, Roebuck
                                      CSN0041423               1982           United States
     window fashions : catalog.                                                                       and Co.
                                                                                                   Sears, Roebuck
           Rec vehicles.              CSN0042081               1982           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
          Sears : catalog.            CSN0042220               1981           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
          Sears : catalog.            CSN0042220               1982           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
          Sears : catalog.            CSN0042221               1981           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
          Sears : catalog.            CSN0042221               1982           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
          Sears : catalog.            CSN0042221               1983           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
          Sears : catalog.            CSN0042222               1981           United States
                                                                                                      and Co.


                                                    Page 30 of 67
18-23537-rdd        Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                              Pg 223 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

                                                                                                   Sears, Roebuck
          Sears : catalog.            CSN0042222               1982           United States
                                                                                                      and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                      CSN0042223               1982           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                      CSN0042223               1983           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                      CSN0042224               1982           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                      CSN0042225               1982           United States
             catalog.                                                                                 and Co.
        Sears : summer ... :                                                                       Sears, Roebuck
                                      CSN0042225               1983           United States
             catalog.                                                                                 and Co.

   Apparel plus hard-to-find items
                                                                                                  Sears, Roebuck and
       for big and tall men :                                                 United States
                                      CSN0043029               1982                                       Co.
     [GJ ... key letter : catalog].

                                                                                                   Sears, Roebuck
        Boating and fishing.          CSN0043206               1981           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
        Boating and fishing.          CSN0043206               1982           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
        Boating and fishing.          CSN0043206               1987           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
        Boating and fishing.          CSN0043206               1988           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
        Boating and fishing.          CSN0043207               1981           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
        Boating and fishing.          CSN0043207               1982           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
        Boating and fishing.          CSN0043207               1983           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
        Boating and fishing.          CSN0043207               1984           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
        Boating and fishing.          CSN0043207               1985           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
        Boating and fishing.          CSN0043207               1986           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
        Especially for cooks.         CSN0043844               1982           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
        Especially for cooks.         CSN0043844               1983           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
          Farm and ranch.             CSN0043878               1982           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
          Farm and ranch.             CSN0043878               1986           United States
                                                                                                      and Co.


                                                    Page 31 of 67
18-23537-rdd       Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                     Main Document
                                              Pg 224 of 1461




  Debtor Name: Sears, Roebuck and Co.                                             Case Number: 18-23537 (RDD)

                                         Assets – Real and Personal Property

                         Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

                                                                                                    Sears, Roebuck
         Farm and ranch.               CSN0043878               1987           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
         Farm and ranch.               CSN0043878               1989           United States
                                                                                                       and Co.
     Fashions in women's and                                                                        Sears, Roebuck
                                       CSN0043889               1982           United States
            half sizes.                                                                                and Co.
     Fashions in women's and                                                                        Sears, Roebuck
                                       CSN0043889               1983           United States
            half sizes.                                                                                and Co.
     Fashions in women's and                                                                        Sears, Roebuck
                                       CSN0043889               1984           United States
            half sizes.                                                                                and Co.
     Fashions in women's and                                                                        Sears, Roebuck
                                       CSN0043889               1985           United States
            half sizes.                                                                                and Co.
        Office supplies and                                                                         Sears, Roebuck
                                       CSN0044920               1981           United States
            equipment.                                                                                 and Co.
        Office supplies and                                                                         Sears, Roebuck
                                       CSN0044920               1982           United States
            equipment.                                                                                 and Co.
        Office supplies and                                                                         Sears, Roebuck
                                       CSN0044920               1983           United States
            equipment.                                                                                 and Co.
        Office supplies and                                                                         Sears, Roebuck
                                       CSN0044920               1984           United States
            equipment.                                                                                 and Co.
                                                                                                    Sears, Roebuck
        Western : catalog.             CSN0045781               1982           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
        Western : catalog.             CSN0045781               1983           United States
                                                                                                       and Co.

    Accessories for your mobile
                                                                                                   Sears, Roebuck and
             home or                                                           United States
                                       CSN0045954               1983                                       Co.
       manufactured home.

    Accessories for your mobile
                                                                                                   Sears, Roebuck and
             home or                                                           United States
                                       CSN0045954               1987                                       Co.
       manufactured home.

                                                                                                    Sears, Roebuck
       Boating and fishing.            CSN0046215               1983           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
            Carpeting.                 CSN0046346               1983           United States
                                                                                                       and Co.

  Carpeting : and decorator rugs,
    vinyl sheet goods, cushions,
  installation accessories : ideas                                             United States       Sears, Roebuck and
               for your                CSN0046346               1984                                       Co.
                home.




                                                     Page 32 of 67
18-23537-rdd       Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                              Pg 225 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

  Carpeting : and decorator rugs,
    vinyl sheet goods, cushions,
  installation accessories : ideas                                            United States       Sears, Roebuck and
               for your               CSN0046346               1985                                       Co.
                home.

       Especially for home                                                                         Sears, Roebuck
                                      CSN0046792               1983           United States
            owners.                                                                                   and Co.
                                                                                                   Sears, Roebuck
        Farm and garden.              CSN0046833               1983           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
        Farm and garden.              CSN0046834               1983           United States
                                                                                                      and Co.

     Recreational vehicle and
                                                                                                  Sears, Roebuck and
      camping equipment. --                                                   United States
                                      CSN0047948               1983                                       Co.
              1983-.

     Recreational vehicle and
                                                                                                  Sears, Roebuck and
      camping equipment. --                                                   United States
                                      CSN0047948               1984                                       Co.
              1983-.

     Recreational vehicle and
                                                                                                  Sears, Roebuck and
      camping equipment. --                                                   United States
                                      CSN0047948               1985                                       Co.
              1983-.

     Recreational vehicle and
                                                                                                  Sears, Roebuck and
      camping equipment. --                                                   United States
                                      CSN0047948               1986                                       Co.
              1983-.

                                                                                                   Sears, Roebuck
         Sears : [catalog].           CSN0048076               1982           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
         Sears : [catalog].           CSN0048076               1983           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
         Sears : [catalog].           CSN0048076               1984           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
         Sears : [catalog].           CSN0048076               1985           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
    Sears : summer catalog ....       CSN0048077               1983           United States
                                                                                                      and Co.
    Especially for mother to be                                                                    Sears, Roebuck
                                      CSN0049734               1983           United States
             & baby.                                                                                  and Co.
    Especially for mother to be                                                                    Sears, Roebuck
                                      CSN0049734               1983           United States
             & baby.                                                                                  and Co.
                                                                                                   Sears, Roebuck
      Power and hand tools.           CSN0051019               1983           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
      Power and hand tools.           CSN0051019               1984           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
      Power and hand tools.           CSN0051019               1985           United States
                                                                                                      and Co.



                                                    Page 33 of 67
18-23537-rdd         Doc 20       Filed 01/18/19 Entered 01/18/19 00:55:49                     Main Document
                                              Pg 226 of 1461




  Debtor Name: Sears, Roebuck and Co.                                             Case Number: 18-23537 (RDD)

                                         Assets – Real and Personal Property

                         Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

                                                                                                    Sears, Roebuck
      Power and hand tools.            CSN0051019               1986           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
      Power and hand tools.            CSN0051019               1989           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
      Power and hand tools.            CSN0051019               1990           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
      Power and hand tools.            CSN0051019               1991           United States
                                                                                                       and Co.
        Sears : Wish Book :                                                                         Sears, Roebuck
                                       CSN0051314               1983           United States
             [catalog].                                                                                and Co.

   Sears calling : featuring over
  250 phone products from Sears,
     A T & T, I T T, Magnavox,
                                                                               United States
  Panasonic, Phone-Mate, G T E,                                                                    Sears, Roebuck and
                                       CSN0051316               1983
                 and                                                                                       Co.
               others.

       Sear, Roebuck, and                                                                           Sears, Roebuck
                                       CSN0051320               1983           United States
     Company annual report ...                                                                         and Co.
       Sear, Roebuck, and                                                                           Sears, Roebuck
                                       CSN0051320               1984           United States
     Company annual report ...                                                                         and Co.
                                                                                                    Sears, Roebuck
       Stitch 'n' latch crafts.        CSN0051469               1983           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
               Toys.                   CSN0051646               1983           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
         Big and tall men.             CSN0052269               1983           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
         Big and tall men.             CSN0052269               1984           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
         Big and tall men.             CSN0052269               1985           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
         Big and tall men.             CSN0052269               1987           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
         Big and tall men.             CSN0052269               1989           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
     Farm, ranch, and garden.          CSN0052916               1983           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
     Farm, ranch, and garden.          CSN0052916               1984           United States
                                                                                                       and Co.

   Fix it up headquarters for your
                                                                                                   Sears, Roebuck and
           mobile home or                                                      United States
                                       CSN0052965               1984                                       Co.
         manufactured home.

       Ideas for your home :                                                                        Sears, Roebuck
                                       CSN0053307               1984           United States
            appliances.                                                                                and Co.


                                                     Page 34 of 67
18-23537-rdd        Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                              Pg 227 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

       Ideas for your home :                                                                       Sears, Roebuck
                                      CSN0053308               1984           United States
          kitchen & bath.                                                                             and Co.
       Ideas for your home :                                                                       Sears, Roebuck
                                      CSN0053308               1985           United States
         kitchen and bath.                                                                            and Co.
       Ideas for your home :                                                                       Sears, Roebuck
                                      CSN0053308               1986           United States
         kitchen and bath.                                                                            and Co.
       Ideas for your home :                                                                       Sears, Roebuck
                                      CSN0053308               1987           United States
         kitchen and bath.                                                                            and Co.
      Sears : spring, summer :                                                                     Sears, Roebuck
                                      CSN0054425               1984           United States
              [catalog].                                                                              and Co.
      Sears : spring, summer :                                                                     Sears, Roebuck
                                      CSN0054425               1985           United States
              [catalog].                                                                              and Co.

       Sears : spectacular
                                                                                                  Sears, Roebuck and
      spring/summer catalog                                                   United States
                                      CSN0054426               1984                                       Co.
              values.

      Sears : spring, summer :                                                                     Sears, Roebuck
                                      CSN0054427               1983           United States
              [catalog].                                                                              and Co.
      Sears : spring, summer :                                                                     Sears, Roebuck
                                      CSN0054427               1984           United States
              [catalog].                                                                              and Co.
      Sears : spring, summer :                                                                     Sears, Roebuck
                                      CSN0054427               1985           United States
              [catalog].                                                                              and Co.
      Sears : spring, summer :                                                                     Sears, Roebuck
                                      CSN0054427               1986           United States
              [catalog].                                                                              and Co.

     Sears : spectacular winter
      catalog : apparel, home
                                                                              United States       Sears, Roebuck and
       fashions, appliances,          CSN0054428               1983
                                                                                                          Co.
          electronics sale.

     Sears : spectacular winter
      catalog : apparel, home
                                                                              United States       Sears, Roebuck and
       fashions, appliances,          CSN0054428               1984
                                                                                                          Co.
          electronics sale.

     Sears : spectacular winter
      catalog : apparel, home
                                                                              United States       Sears, Roebuck and
  fashions, appliances, electronics   CSN0054429               1983
                                                                                                          Co.
                sale.

     Sears : spectacular winter
      catalog : apparel, home
                                                                              United States       Sears, Roebuck and
       fashions, appliances,          CSN0054429               1984
                                                                                                          Co.
          electronics sale.

     Cameras and photo/video                                                                       Sears, Roebuck
                                      CSN0055372               1984           United States
       equipment : catalog.                                                                           and Co.
      Fashions, women's and                                                                        Sears, Roebuck
                                      CSN0055886               1984           United States
            half sizes.                                                                               and Co.



                                                    Page 35 of 67
18-23537-rdd      Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                            Pg 228 of 1461




  Debtor Name: Sears, Roebuck and Co.                                          Case Number: 18-23537 (RDD)

                                      Assets – Real and Personal Property

                      Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

        Home health care                                                                        Sears, Roebuck
                                    CSN0056110               1984           United States
           resource.                                                                               and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056111               1984           United States
           resource.                                                                               and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056112               1984           United States
           resource.                                                                               and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056113               1984           United States
           resource.                                                                               and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056114               1984           United States
           resource.                                                                               and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056115               1984           United States
           resource.                                                                               and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056116               1984           United States
           resource.                                                                               and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056117               1984           United States
           resource.                                                                               and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056118               1984           United States
           resource.                                                                               and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056119               1984           United States
           resource.                                                                               and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056120               1984           United States
           resource.                                                                               and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056121               1984           United States
           resource.                                                                               and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056122               1984           United States
           resource.                                                                               and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056123               1984           United States
           resource.                                                                               and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056124               1984           United States
           resource.                                                                               and Co.
    Home health care resource                                                                   Sears, Roebuck
                                    CSN0056125               1984           United States
           : catalog.                                                                              and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056126               1984           United States
           resource.                                                                               and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056127               1984           United States
           resource.                                                                               and Co.
        Home health care                                                                        Sears, Roebuck
                                    CSN0056128               1984           United States
           resource.                                                                               and Co.
       Ideas for your home                                                                      Sears, Roebuck
                                    CSN0056186               1984           United States
          improvement.                                                                             and Co.
       Men's work clothes :                                                                     Sears, Roebuck
                                    CSN0056570               1984           United States
            catalog.                                                                               and Co.




                                                  Page 36 of 67
18-23537-rdd         Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                                Pg 229 of 1461




  Debtor Name: Sears, Roebuck and Co.                                             Case Number: 18-23537 (RDD)

                                         Assets – Real and Personal Property

                         Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

                                                                                                    Sears, Roebuck
      Mother-to-be and baby.            CSN0056657              1984           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
      Mother-to-be and baby.            CSN0056657              1985           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
      Mother-to-be and baby.            CSN0056657              1986           United States
                                                                                                       and Co.
        Sears : Wish Book :                                                                         Sears, Roebuck
                                        CSN0057258              1984           United States
             [catalog].                                                                                and Co.
        Sears : Wish Book :                                                                         Sears, Roebuck
                                        CSN0057258              1985           United States
             [catalog].                                                                                and Co.
        Sears : Wish Book :                                                                         Sears, Roebuck
                                        CSN0057258              1986           United States
             [catalog].                                                                                and Co.
        Sears : Wish Book :                                                                         Sears, Roebuck
                                        CSN0057258              1987           United States
             [catalog].                                                                                and Co.
                                                                                                    Sears, Roebuck
     Stith, latch & other crafts.       CSN0057423              1984           United States
                                                                                                       and Co.

  America's catalog headquarters
   for replacement merchandise                                                 United States       Sears, Roebuck and
                                        CSN0058008              1985
        for your mobile home.                                                                              Co.

                                                                                                    Sears, Roebuck
     Farm, ranch, and estate.           CSN0058939              1984           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
     Farm, ranch, and estate.           CSN0058939              1985           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
     Farm, ranch, and estate.           CSN0058939              1986           United States
                                                                                                       and Co.
         Home health care                                                                           Sears, Roebuck
                                        CSN0059196              1984           United States
            resource.                                                                                  and Co.
         Home health care                                                                           Sears, Roebuck
                                        CSN0059196              1985           United States
            resource.                                                                                  and Co.
     Industrial products catalog                                                                    Sears, Roebuck
                                        CSN0059323              1984           United States
       : Sears contract sales.                                                                         and Co.
     Industrial products catalog                                                                    Sears, Roebuck
                                        CSN0059323              1985           United States
       : Sears contract sales.                                                                         and Co.
       Office equipment and                                                                         Sears, Roebuck
                                        CSN0059949              1984           United States
              supplies.                                                                                and Co.
       Office equipment and                                                                         Sears, Roebuck
                                        CSN0059949              1985           United States
              supplies.                                                                                and Co.
       Office equipment and                                                                         Sears, Roebuck
                                        CSN0059949              1986           United States
              supplies.                                                                                and Co.
       Office equipment and                                                                         Sears, Roebuck
                                        CSN0059949              1987           United States
              supplies.                                                                                and Co.




                                                     Page 37 of 67
18-23537-rdd        Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                                Pg 230 of 1461




  Debtor Name: Sears, Roebuck and Co.                                             Case Number: 18-23537 (RDD)

                                         Assets – Real and Personal Property

                         Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

                                                                                                    Sears, Roebuck
         Sears : [catalog].            CSN0060448               1984           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
         Sears : [catalog].            CSN0060448               1985           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
         Sears : [catalog].            CSN0060448               1986           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
         Sears : [catalog].            CSN0060448               1987           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
         Sears : [catalog].            CSN0060448               1988           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
               Crafts.                 CSN0061775               1985           United States
                                                                                                       and Co.
       Ideas for your home :                                                                        Sears, Roebuck
                                        CSN0062384              1985           United States
          home comfort.                                                                                and Co.
     In your size : for men 5 ft.                                                                   Sears, Roebuck
                                        CSN0062408              1985           United States
          7 in. and under.                                                                             and Co.
      In your size big and tall                                                                     Sears, Roebuck
                                        CSN0062409              1985           United States
                men.                                                                                   and Co.
      In your size big and tall                                                                     Sears, Roebuck
                                        CSN0062409              1986           United States
                men.                                                                                   and Co.
      In your size big and tall                                                                     Sears, Roebuck
                                        CSN0062409              1987           United States
                men.                                                                                   and Co.
                                                                                                    Sears, Roebuck
        In your size petites.           CSN0062410              1985           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
        In your size petites.           CSN0062410              1986           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
        In your size petites.           CSN0062410              1987           United States
                                                                                                       and Co.
     In your size women's and                                                                       Sears, Roebuck
                                        CSN0062411              1985           United States
             half sizes.                                                                               and Co.
     In your size women's and                                                                       Sears, Roebuck
                                        CSN0062411              1986           United States
             half sizes.                                                                               and Co.
     In your size women's and                                                                       Sears, Roebuck
                                        CSN0062411              1987           United States
             half sizes.                                                                               and Co.
                                                                                                    Sears, Roebuck
      In your size workwear.            CSN0062412              1985           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
      In your size workwear.            CSN0062412              1986           United States
                                                                                                       and Co.
    Motorcycle and A T V parts                                                                      Sears, Roebuck
                                        CSN0062813              1985           United States
        and accessories.                                                                               and Co.

      Ideas for your home :
                                                                                                   Sears, Roebuck and
    carpeting and no-wax vinyl                                                 United States
                                        CSN0065294              1986                                       Co.
             flooring.



                                                     Page 38 of 67
18-23537-rdd        Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                               Pg 231 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

       Ideas for your home :                                                                       Sears, Roebuck
                                       CSN0065295              1986           United States
        heating and cooling.                                                                          and Co.
       Ideas for your home :                                                                       Sears, Roebuck
                                       CSN0065296              1986           United States
           mobile home.                                                                               and Co.
    In your size for men 5 feet,                                                                   Sears, Roebuck
                                       CSN0065317              1986           United States
        7 inches and under.                                                                           and Co.
                                                                                                   Sears, Roebuck
       In your size uniforms.          CSN0065318              1985           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
       In your size uniforms.          CSN0065318              1986           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
       In your size uniforms.          CSN0065318              1987           United States
                                                                                                      and Co.
      Motorcycle accessories                                                                       Sears, Roebuck
                                       CSN0065782              1986           United States
      and apparel : catalog.                                                                          and Co.
      Motorcycle accessories                                                                       Sears, Roebuck
                                       CSN0065782              1987           United States
      and apparel : catalog.                                                                          and Co.
      Motorcycle accessories                                                                       Sears, Roebuck
                                       CSN0065782              1988           United States
      and apparel : catalog.                                                                          and Co.

   Van, R V trailer and camping
                                                                                                  Sears, Roebuck and
           equipment :                                                        United States
                                       CSN0066673              1986                                       Co.
             catalog.

     4x4, off-road pickup and
                                                                                                  Sears, Roebuck and
      camping equipment :                                                     United States
                                       CSN0066835              1986                                       Co.
              catalog.

     4x4, off-road pickup and
                                                                                                  Sears, Roebuck and
      camping equipment :                                                     United States
                                       CSN0066835              1987                                       Co.
              catalog.

                                                                                                   Sears, Roebuck
        Infants 'n' toddlers.          CSN0068093              1986           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
        Infants 'n' toddlers.          CSN0068093              1987           United States
                                                                                                      and Co.
                                                                                                   Sears, Roebuck
         Cooling : catalog.            CSN0070301              1987           United States
                                                                                                      and Co.
        Home health care                                                                           Sears, Roebuck
                                       CSN0070869              1986           United States
           products.                                                                                  and Co.
        Home health care                                                                           Sears, Roebuck
                                       CSN0070869              1987           United States
           products.                                                                                  and Co.
     Sears : home, hardware &                                                                      Sears, Roebuck
                                       CSN0072137              1987           United States
              leisure.                                                                                and Co.
     Sears : home, hardware &                                                                      Sears, Roebuck
                                       CSN0072137              1988           United States
              leisure.                                                                                and Co.
     Sears : home, hardware &                                                                      Sears, Roebuck
                                       CSN0072137              1989           United States
              leisure.                                                                                and Co.


                                                    Page 39 of 67
18-23537-rdd        Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                               Pg 232 of 1461




  Debtor Name: Sears, Roebuck and Co.                                             Case Number: 18-23537 (RDD)

                                         Assets – Real and Personal Property

                         Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

     Sears : home, hardware &                                                                       Sears, Roebuck
                                       CSN0072138               1986           United States
              leisure.                                                                                 and Co.
     Sears : home, hardware &                                                                       Sears, Roebuck
                                       CSN0072138               1987           United States
              leisure.                                                                                 and Co.
                                                                                                    Sears, Roebuck
               Sears.                  CSN0072139               1986           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
               Sears.                  CSN0072139               1987           United States
                                                                                                       and Co.
       Van, R V and camping                                                                         Sears, Roebuck
                                       CSN0072574               1987           United States
        equipment : catalog.                                                                           and Co.
       Van, R V and camping                                                                         Sears, Roebuck
                                       CSN0072574               1988           United States
        equipment : catalog.                                                                           and Co.
                                                                                                    Sears, Roebuck
         Heating : catalog.            CSN0073862               1987           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
              Petites.                 CSN0074643               1987           United States
                                                                                                       and Co.

    Sears : wish book for kids :
                                                                                                   Sears, Roebuck and
      America's greatest toy                                                   United States
                                       CSN0074944               1987                                       Co.
             catalog.

                                                                                                    Sears, Roebuck
         Sears : wish book.            CSN0074944               1988           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
         Sears : wish book.            CSN0074944               1990           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
      Women's and half sizes.          CSN0075429               1987           United States
                                                                                                       and Co.

   Health care : America's largest
   catalog assortment of hospital-
                                                                               United States       Sears, Roebuck and
               quality                 CSN0076694               1988
                                                                                                           Co.
            merchandise.

   Health care : America's largest
   catalog assortment of hospital-
                                                                               United States       Sears, Roebuck and
               quality                 CSN0076694               1989
                                                                                                           Co.
            merchandise.

   Health care : America's largest
   catalog assortment of hospital-
                                                                               United States       Sears, Roebuck and
               quality                 CSN0076694               1990
                                                                                                           Co.
            merchandise.

   Mobile home accessories : the
     largest catalog selection
       anywhere of products
                                                                               United States
   specifically designed for your                                                                  Sears, Roebuck and
                                       CSN0077241               1988
               mobile                                                                                      Co.
                home.



                                                     Page 40 of 67
18-23537-rdd         Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                                Pg 233 of 1461




  Debtor Name: Sears, Roebuck and Co.                                             Case Number: 18-23537 (RDD)

                                         Assets – Real and Personal Property

                         Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

     Sears : America's favorite                                                                     Sears, Roebuck
                                        CSN0077872              1988           United States
              catalog.                                                                                 and Co.
     Sears : America's favorite                                                                     Sears, Roebuck
                                        CSN0077873              1988           United States
              catalog.                                                                                 and Co.
     Sears : America's favorite                                                                     Sears, Roebuck
                                        CSN0077873              1993           United States
              catalog.                                                                                 and Co.
     Sears : America's favorite                                                                     Sears, Roebuck
                                        CSN0080621              1988           United States
              catalog.                                                                                 and Co.
     Sears : America's favorite                                                                     Sears, Roebuck
                                        CSN0080621              1991           United States
              catalog.                                                                                 and Co.
     Sears : America's favorite                                                                     Sears, Roebuck
                                        CSN0080621              1992           United States
              catalog.                                                                                 and Co.
      Mature Outlook / editor,                                                                      Sears, Roebuck
                                        CSN0082660              2000           United States
       Ed Kittrell ... [et al.].                                                                       and Co.
      Mature Outlook / editor,                                                                      Sears, Roebuck
                                        CSN0082660              2001           United States
       Ed Kittrell ... [et al.].                                                                       and Co.

     Mobile home : the largest
    catalog selection of products
                                                                               United States       Sears, Roebuck and
            designed for                CSN0082725              1989
                                                                                                           Co.
     mobile homes : specialog.

     Mobile home : the largest
    catalog selection of products
                                                                               United States       Sears, Roebuck and
            designed for                CSN0082725              1990
                                                                                                           Co.
     mobile homes : specialog.

  Office : essentials for your home
                                                                                                   Sears, Roebuck and
             or business :                                                     United States
                                        CSN0082876              1989                                       Co.
             specialog.

    Sears boating : we sell more
  boats and motors than any other
                                                                               United States       Sears, Roebuck and
             retailer in                CSN0083306              1989
                                                                                                           Co.
            America!.

                                                                                                    Sears, Roebuck
       Style : Sears catalog.           CSN0083447              1988           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
       Style : Sears catalog.           CSN0083447              1989           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
       Style : Sears catalog.           CSN0083447              1990           United States
                                                                                                       and Co.
     Sears : home, hardware,                                                                        Sears, Roebuck
                                        CSN0085913              1989           United States
         auto & leisure.                                                                               and Co.
      Sears : home, hardware,                                                                       Sears, Roebuck
                                        CSN0085913              1990           United States
     auto, and leisure : catalog.                                                                      and Co.
                                                                                                    Sears, Roebuck
          Focus big & tall.             CSN0087265              1990           United States
                                                                                                       and Co.



                                                     Page 41 of 67
18-23537-rdd         Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                 Main Document
                                                   Pg 234 of 1461




  Debtor Name: Sears, Roebuck and Co.                                              Case Number: 18-23537 (RDD)

                                            Assets – Real and Personal Property

                          Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

       Focus, home update :                                                                          Sears, Roebuck
                                           CSN0087266              1989         United States
          Sears catalog.                                                                                and Co.
       Focus, home update :                                                                          Sears, Roebuck
                                           CSN0087266              1990         United States
          Sears catalog.                                                                                and Co.
    Sears : the great American                                                                       Sears, Roebuck
                                           CSN0088355              1989         United States
            Wish Book.                                                                                  and Co.
    Sears : the great American                                                                       Sears, Roebuck
                                           CSN0088355              1990         United States
            Wish Book.                                                                                  and Co.
    Sears : the great American                                                                       Sears, Roebuck
                                           CSN0088355              1991         United States
            Wish Book.                                                                                  and Co.
                                                                                                     Sears, Roebuck
        Sears catalog style.               CSN0088356              1990         United States
                                                                                                        and Co.
      Focus back to summer :                                                                         Sears, Roebuck
                                           CSN0089562              1990         United States
          Sears catalog.                                                                                and Co.
                                                                                                     Sears, Roebuck
          Sears : catalog.                 CSN0090609              1990         United States
                                                                                                        and Co.
                                                                                                     Sears, Roebuck
            Sears today.                   CSN0090611              1990         United States
                                                                                                        and Co.

   Big and tall : styles to fit your
                                                                                                    Sears, Roebuck and
        size, big & tall plus                                                   United States
                                           CSN0093593              1991                                     Co.
      regular : Sears catalog.

                                                                                                     Sears, Roebuck
            Automotive.                    CSN0095661              1992         United States
                                                                                                        and Co.
                                                                                                     Sears, Roebuck
     Sears ... annual : catalog.           CSN0097366              1991         United States
                                                                                                        and Co.
                                                                                                     Sears, Roebuck
     Sears ... annual : catalog.           CSN0097366              1992         United States
                                                                                                        and Co.
    Sears : the great American                                                                       Sears, Roebuck
                                           CSN0099567              1992         United States
            Wish Book.                                                                                  and Co.
      Sears connection : your                                                                        Sears, Roebuck
                                           CSN0135867              2001         United States
        link to the good life.                                                                          and Co.
      Sears connection : your                                                                        Sears, Roebuck
                                           CSN0135867              2002         United States
        link to the good life.                                                                          and Co.




  Not the triumph, but the struggle
                                                                                                    Sears, Roebuck and
            / produced by                                                       United States
                                          PA0000195521             1978                                     Co.
         Universal Studios.

         "Should be" grand                                                                           Sears, Roebuck
                                          PA0000594541             1992         United States
             opening.                                                                                   and Co.
                                                                                                     Sears, Roebuck
      "Incredible"--sustaining.           PA0000594542             1992         United States
                                                                                                        and Co.




                                                         Page 42 of 67
18-23537-rdd          Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                 Main Document
                                                    Pg 235 of 1461




  Debtor Name: Sears, Roebuck and Co.                                               Case Number: 18-23537 (RDD)

                                             Assets – Real and Personal Property

                           Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

      National home appliance                                                                         Sears, Roebuck
                                           PAu000101135             1979         United States
      sale / arr. Gerald Alters.                                                                         and Co.
      National home appliance                                                                         Sears, Roebuck
                                           PAu000101135             1979         United States
      sale / arr. Gerald Alters.                                                                         and Co.
                                                                                                      Sears, Roebuck
        Road talker : 30 sec.              PAu000101136             1979         United States
                                                                                                         and Co.
                                                                                                      Sears, Roebuck
        Road talker : 30 sec.              PAu000101136             1979         United States
                                                                                                         and Co.
        Sears national home                                                                           Sears, Roebuck
                                           PAu000118786             1979         United States
            appliance.                                                                                   and Co.
        Sears national home                                                                           Sears, Roebuck
                                           PAu000118786             1979         United States
            appliance.                                                                                   and Co.

     Sears Open Home--City girl                                                                      Sears, Roebuck and
                                                                                 United States
    : City girl / arr. Gerald Alters.      PAu000522936             1983                                     Co.


     Sears Open Home--City girl                                                                      Sears, Roebuck and
                                                                                 United States
    : City girl / arr. Gerald Alters.      PAu000522936             1983                                     Co.

                                                                                                      Sears, Roebuck
         Take another look.                PAu002364362             1998         United States
                                                                                                         and Co.
                                                                                                      Sears, Roebuck
         Take another look.                PAu002364362             1998         United States
                                                                                                         and Co.
       Sears 1951 Christmas                                                                           Sears, Roebuck
                                           RE0000040181             1951         United States
          book--Chicago.                                                                                 and Co.
       Sears 1951 Christmas                                                                           Sears, Roebuck
                                           RE0000040182             1951         United States
        book--Minneapolis.                                                                               and Co.
       Sears 1951 Christmas                                                                           Sears, Roebuck
                                           RE0000040183             1951         United States
        book--Kansas City.                                                                               and Co.
       Sears 1951 Christmas                                                                           Sears, Roebuck
                                           RE0000040184             1951         United States
        book--Philadelphia.                                                                              and Co.
       Sears 1951 Christmas                                                                           Sears, Roebuck
                                           RE0000040185             1951         United States
          book--Boston.                                                                                  and Co.
       Sears 1951 Christmas                                                                           Sears, Roebuck
                                           RE0000040186             1951         United States
          book--Atlanta.                                                                                 and Co.
       Sears 1951 Christmas                                                                           Sears, Roebuck
                                           RE0000040187             1951         United States
         book--Memphis.                                                                                  and Co.
       Sears 1951 Christmas                                                                           Sears, Roebuck
                                           RE0000040188             1951         United States
           book--Dallas.                                                                                 and Co.
       Sears 1951 Christmas                                                                           Sears, Roebuck
                                           RE0000040189             1951         United States
          book--Seattle.                                                                                 and Co.
       Sears 1951 Christmas                                                                           Sears, Roebuck
                                           RE0000040190             1951         United States
        book--Los Angeles.                                                                               and Co.




                                                          Page 43 of 67
18-23537-rdd      Doc 20       Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                           Pg 236 of 1461




  Debtor Name: Sears, Roebuck and Co.                                         Case Number: 18-23537 (RDD)

                                     Assets – Real and Personal Property

                     Part 10, Question 60: Patents, copyrights, trademarks and trade secrets


  Sears, Roebuck and Company,
    spring and summer 1951--                                               United States       Sears, Roebuck and
                                  RE0000041164              1951
           Minneapolis.                                                                                Co.

  Sears, Roebuck and Company,
                                                                                               Sears, Roebuck and
           spring and                                                      United States
                                  RE0000041165              1951                                       Co.
    summer 1951--Memphis.

  Sears, Roebuck and Company,
    spring and summer 1951--                                               United States       Sears, Roebuck and
                                  RE0000041166              1951
           Greensboro.                                                                                 Co.

  Sears, Roebuck and Company,
                                                                                               Sears, Roebuck and
           spring and                                                      United States
                                  RE0000041167              1951                                       Co.
     summer 1951--Chicago.

  Sears, Roebuck and Company,
                                                                                               Sears, Roebuck and
           spring and                                                      United States
                                  RE0000041168              1951                                       Co.
     summer 1951--Seattle.

  Sears, Roebuck and Company,
                                                                                               Sears, Roebuck and
           spring and                                                      United States
                                  RE0000041169              1951                                       Co.
      summer 1951--Dallas.

  Sears, Roebuck and Company,
                                                                                               Sears, Roebuck and
           spring and                                                      United States
                                  RE0000041170              1951                                       Co.
     summer 1951--Boston.

  Sears, Roebuck and Company,
                                                                                               Sears, Roebuck and
           spring and                                                      United States
                                  RE0000041171              1951                                       Co.
     summer 1951--Atlanta.

  Sears, Roebuck and Company,
                                                                                               Sears, Roebuck and
           spring and                                                      United States
                                  RE0000041172              1951                                       Co.
   summer 1951--Kansas City.

  Sears, Roebuck and Company,
    spring and summer 1951--                                               United States       Sears, Roebuck and
                                  RE0000041173              1951
           Philadelphia.                                                                               Co.

  Sears, Roebuck and Company,
                                                                                               Sears, Roebuck and
           spring and                                                      United States
                                  RE0000041174              1951                                       Co.
   summer 1951--Los Angeles.

    Sears 1951 spring-summer                                                                    Sears, Roebuck
                                  RE0000041175              1951           United States
         catalog--Dallas.                                                                          and Co.
    Sears 1951 spring-summer                                                                    Sears, Roebuck
                                  RE0000041176              1951           United States
       catalog--Memphis.                                                                           and Co.
    Sears 1951 spring-summer                                                                    Sears, Roebuck
                                  RE0000041177              1951           United States
      catalog--Greensboro.                                                                         and Co.




                                                 Page 44 of 67
18-23537-rdd       Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                              Pg 237 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                       Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

    Sears 1951 spring-summer                                                                      Sears, Roebuck
                                     RE0000041178             1951           United States
         catalog--Seattle.                                                                           and Co.
    Sears 1951 spring-summer                                                                      Sears, Roebuck
                                     RE0000041179             1951           United States
      catalog--Philadelphia.                                                                         and Co.
    Sears 1951 spring-summer                                                                      Sears, Roebuck
                                     RE0000041180             1951           United States
      catalog--Kansas City.                                                                          and Co.
    Sears 1951 spring-summer                                                                      Sears, Roebuck
                                     RE0000041181             1951           United States
         catalog--Boston.                                                                            and Co.
    Sears 1951 spring-summer                                                                      Sears, Roebuck
                                     RE0000041182             1951           United States
         catalog--Atlanta.                                                                           and Co.
    Sears 1951 spring-summer                                                                      Sears, Roebuck
                                     RE0000041183             1951           United States
        catalog--Chicago.                                                                            and Co.
    Sears 1951 spring-summer                                                                      Sears, Roebuck
                                     RE0000041184             1951           United States
      catalog--Minneapolis.                                                                          and Co.
    Sears 1951 spring-summer                                                                      Sears, Roebuck
                                     RE0000041185             1951           United States
      catalog--Los Angeles.                                                                          and Co.

    Fall and winter 1951-Sears,
                                                                                                 Sears, Roebuck and
     Roebuck and Company,                                                    United States
                                     RE0000041186             1951                                       Co.
             Chicago.

    Fall and winter 1951-Sears,
                                                                                                 Sears, Roebuck and
     Roebuck and Company,                                                    United States
                                     RE0000041187             1951                                       Co.
             Memphis.

    Fall and winter 1951-Sears,
                                                                                                 Sears, Roebuck and
     Roebuck and Company,                                                    United States
                                     RE0000041188             1951                                       Co.
            Greensboro.

    Fall and winter 1951-Sears,
                                                                                                 Sears, Roebuck and
     Roebuck and Company,                                                    United States
                                     RE0000041189             1951                                       Co.
              Atlanta.

    Fall and winter 1951-Sears,
                                                                                                 Sears, Roebuck and
     Roebuck and Company,                                                    United States
                                     RE0000041190             1951                                       Co.
              Boston.

    Fall and winter 1951-Sears,
                                                                                                 Sears, Roebuck and
    Roebuck and Company, Los                                                 United States
                                     RE0000041191             1951                                       Co.
             Angeles.

    Fall and winter 1951-Sears,
                                                                                                 Sears, Roebuck and
     Roebuck and Company,                                                    United States
                                     RE0000041192             1951                                       Co.
              Dallas.

    Fall and winter 1951-Sears,
                                                                                                 Sears, Roebuck and
     Roebuck and Company,                                                    United States
                                     RE0000041193             1951                                       Co.
            Kansas City.

    Fall and winter 1951-Sears,
                                                                                                 Sears, Roebuck and
     Roebuck and Company,                                                    United States
                                     RE0000041194             1951                                       Co.
              Seattle.



                                                    Page 45 of 67
18-23537-rdd       Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                              Pg 238 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                       Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

    Fall and winter 1951-Sears,
                                                                                                 Sears, Roebuck and
     Roebuck and Company,                                                    United States
                                     RE0000041195             1951                                       Co.
           Philadelphia.

    Fall and winter 1951-Sears,
                                                                                                 Sears, Roebuck and
     Roebuck and Company,                                                    United States
                                     RE0000041196             1951                                       Co.
            Minneapolis.

    Sears 1951 Christmas book,
                                                                                                 Sears, Roebuck and
        Greensboro, North                                                    United States
                                     RE0000045480             1951                                       Co.
             Carolina.

  Sears, Roebuck and Company,
                                                                                                 Sears, Roebuck and
           spring and                                                        United States
                                     RE0000067700             1952                                       Co.
     summer 1952--Chicago.

  Sears, Roebuck and Company,
                                                                                                 Sears, Roebuck and
           spring and                                                        United States
                                     RE0000067701             1952                                       Co.
   summer 1952--Kansas City.

  Sears, Roebuck and Company,
                                                                                                 Sears, Roebuck and
           spring and                                                        United States
                                     RE0000067702             1952                                       Co.
     summer 1952--Seattle.

  Sears, Roebuck and Company,
                                                                                                 Sears, Roebuck and
           spring and                                                        United States
                                     RE0000067703             1952                                       Co.
     summer 1952--Boston.

  Sears, Roebuck and Company,
    spring and summer 1952--                                                 United States       Sears, Roebuck and
                                     RE0000067704             1952
           Greensboro.                                                                                   Co.

  Sears, Roebuck and Company,
                                                                                                 Sears, Roebuck and
           spring and                                                        United States
                                     RE0000067705             1952                                       Co.
     summer 1952--Atlanta.

  Sears, Roebuck and Company,
    spring and summer 1952--                                                 United States       Sears, Roebuck and
                                     RE0000067706             1952
           Philadelphia.                                                                                 Co.

  Sears, Roebuck and Company,
                                                                                                 Sears, Roebuck and
           spring and                                                        United States
                                     RE0000067707             1952                                       Co.
      summer 1952--Dallas.

  Sears, Roebuck and Company,
    spring and summer 1952--                                                 United States       Sears, Roebuck and
                                     RE0000067708             1952
           Minneapolis.                                                                                  Co.

  Sears, Roebuck and Company,
                                                                                                 Sears, Roebuck and
           spring and                                                        United States
                                     RE0000067709             1952                                       Co.
    summer 1952--Memphis.




                                                    Page 46 of 67
18-23537-rdd      Doc 20      Filed 01/18/19 Entered 01/18/19 00:55:49                      Main Document
                                          Pg 239 of 1461




  Debtor Name: Sears, Roebuck and Co.                                          Case Number: 18-23537 (RDD)

                                      Assets – Real and Personal Property

                      Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

  Sears, Roebuck and Company,
                                                                                                Sears, Roebuck and
           spring and                                                       United States
                                   RE0000067710              1952                                       Co.
   summer 1952--Los Angeles.

      Sears, Roebuck and
                                                                                                Sears, Roebuck and
  Company (Minneapolis) fall and                                            United States
                                   RE0000067711              1952                                       Co.
         winter 1952.

   Sears, Roebuck and Company
                                                                                                Sears, Roebuck and
           (Chicago) fall                                                   United States
                                   RE0000067712              1952                                       Co.
          and winter 1952.

   Sears, Roebuck and Company
                                                                                                Sears, Roebuck and
          (Dallas) fall and                                                 United States
                                   RE0000067713              1952                                       Co.
            winter 1952.

   Sears, Roebuck and Company
                                                                                                Sears, Roebuck and
          (Atlanta) fall and                                                United States
                                   RE0000067714              1952                                       Co.
            winter 1952.

   Sears, Roebuck and Company
                                                                                                Sears, Roebuck and
          (Greensboro) fall                                                 United States
                                   RE0000067715              1952                                       Co.
          and winter 1952.

   Sears, Roebuck and Company
                                                                                                Sears, Roebuck and
           (Memphis) fall                                                   United States
                                   RE0000067716              1952                                       Co.
          and winter 1952.

   Sears, Roebuck and Company
                                                                                                Sears, Roebuck and
            (Philadelphia)                                                  United States
                                   RE0000067717              1952                                       Co.
       fall and winter 1952.

   Sears, Roebuck and Company
                                                                                                Sears, Roebuck and
         (Los Angeles) fall                                                 United States
                                   RE0000067718              1952                                       Co.
          and winter 1952.

   Sears, Roebuck and Company
                                                                                                Sears, Roebuck and
          (Seattle) fall and                                                United States
                                   RE0000067719              1952                                       Co.
            winter 1952.

      Sears, Roebuck and
                                                                                                Sears, Roebuck and
  Company (Kansas City) fall and                                            United States
                                   RE0000067720              1952                                       Co.
         winter 1952.

   Sears, Roebuck and Company
                                                                                                Sears, Roebuck and
          (Boston) fall and                                                 United States
                                   RE0000067721              1952                                       Co.
            winter 1952.

      Sears 1952 Christmas                                                                       Sears, Roebuck
                                   RE0000067722              1952           United States
          book--Dallas.                                                                             and Co.
      Sears 1952 Christmas                                                                       Sears, Roebuck
                                   RE0000067723              1952           United States
       book--Kansas City.                                                                           and Co.
      Sears 1952 Christmas                                                                       Sears, Roebuck
                                   RE0000067724              1952           United States
       book--Los Angeles.                                                                           and Co.




                                                  Page 47 of 67
18-23537-rdd      Doc 20     Filed 01/18/19 Entered 01/18/19 00:55:49                      Main Document
                                         Pg 240 of 1461




  Debtor Name: Sears, Roebuck and Co.                                         Case Number: 18-23537 (RDD)

                                     Assets – Real and Personal Property

                     Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

      Sears 1952 Christmas                                                                      Sears, Roebuck
                                  RE0000067725              1952           United States
         book--Boston.                                                                             and Co.
      Sears 1952 Christmas                                                                      Sears, Roebuck
                                  RE0000067726              1952           United States
       book--Minneapolis.                                                                          and Co.
      Sears 1952 Christmas                                                                      Sears, Roebuck
                                  RE0000067727              1952           United States
       book--Greensboro.                                                                           and Co.
      Sears 1952 Christmas                                                                      Sears, Roebuck
                                  RE0000067728              1952           United States
       book--Philadelphia.                                                                         and Co.
      Sears 1952 Christmas                                                                      Sears, Roebuck
                                  RE0000067729              1952           United States
         book--Atlanta.                                                                            and Co.
      Sears 1952 Christmas                                                                      Sears, Roebuck
                                  RE0000067730              1952           United States
         book--Seattle.                                                                            and Co.
      Sears 1952 Christmas                                                                      Sears, Roebuck
                                  RE0000067731              1952           United States
         book--Chicago.                                                                            and Co.
      Sears 1952 Christmas                                                                      Sears, Roebuck
                                  RE0000067732              1952           United States
        book--Memphis.                                                                             and Co.

  Sears, Roebuck and Company--
                                                                                               Sears, Roebuck and
            spring and                                                     United States
                                  RE0000078705              1953                                       Co.
      summer 1953--Atlanta.

  Sears, Roebuck and Company--
    spring and summer 1953--                                               United States       Sears, Roebuck and
                                  RE0000078706              1953
           Minneapolis.                                                                                Co.

  Sears, Roebuck and Company--
                                                                                               Sears, Roebuck and
            spring and                                                     United States
                                  RE0000078707              1953                                       Co.
   summer 1953--Kansas City.

  Sears, Roebuck and Company--
                                                                                               Sears, Roebuck and
            spring and                                                     United States
                                  RE0000078708              1953                                       Co.
      summer 1953--Boston.

  Sears, Roebuck and Company--
    spring and summer 1953--                                               United States       Sears, Roebuck and
                                  RE0000078709              1953
           Philadelphia.                                                                               Co.

  Sears, Roebuck and Company--
                                                                                               Sears, Roebuck and
            spring and                                                     United States
                                  RE0000078710              1953                                       Co.
     summer 1953--Chicago.

  Sears, Roebuck and Company--
                                                                                               Sears, Roebuck and
            spring and                                                     United States
                                  RE0000078711              1953                                       Co.
      summer 1953--Dallas.

  Sears, Roebuck and Company--
                                                                                               Sears, Roebuck and
            spring and                                                     United States
                                  RE0000078712              1953                                       Co.
     summer 1953--Memphis.




                                                 Page 48 of 67
18-23537-rdd       Doc 20      Filed 01/18/19 Entered 01/18/19 00:55:49                     Main Document
                                           Pg 241 of 1461




  Debtor Name: Sears, Roebuck and Co.                                          Case Number: 18-23537 (RDD)

                                      Assets – Real and Personal Property

                      Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

  Sears, Roebuck and Company--
                                                                                                Sears, Roebuck and
            spring and                                                      United States
                                    RE0000078713             1953                                       Co.
      summer 1953--Seattle.

  Sears, Roebuck and Company--
    spring and summer 1953--                                                United States       Sears, Roebuck and
                                    RE0000078714             1953
           Greensboro.                                                                                  Co.

      Sears, Roebuck and
                                                                                                Sears, Roebuck and
   Company--spring and summer                                               United States
                                    RE0000078715             1953                                       Co.
       1953--Los Angeles.

  Sears, Roebuck and Company--
                                                                                                Sears, Roebuck and
          fall and winter                                                   United States
                                    RE0000078716             1953                                       Co.
          1953--Boston.

  Sears, Roebuck and Company--
                                                                                                Sears, Roebuck and
          fall and winter                                                   United States
                                    RE0000078717             1953                                       Co.
        1953--Philadelphia.

  Sears, Roebuck and Company--
                                                                                                Sears, Roebuck and
           fall and winter                                                  United States
                                    RE0000078718             1953                                       Co.
          1953--Chicago.

  Sears, Roebuck and Company--
                                                                                                Sears, Roebuck and
          fall and winter                                                   United States
                                    RE0000078719             1953                                       Co.
        1953--Los Angeles.

  Sears, Roebuck and Company--
                                                                                                Sears, Roebuck and
          fall and winter                                                   United States
                                    RE0000078720             1953                                       Co.
          1953--Atlanta.

  Sears, Roebuck and Company--
                                                                                                Sears, Roebuck and
          fall and winter                                                   United States
                                    RE0000078721             1953                                       Co.
        1953--Greensboro.

  Sears, Roebuck and Company--
                                                                                                Sears, Roebuck and
          fall and winter                                                   United States
                                    RE0000078722             1953                                       Co.
         1953--Memphis.

  Sears, Roebuck and Company--
                                                                                                Sears, Roebuck and
          fall and winter                                                   United States
                                    RE0000078723             1953                                       Co.
        1953--Kansas City.

      Sears, Roebuck and
                                                                                                Sears, Roebuck and
  Company--fall and winter 1953--                                           United States
                                    RE0000078724             1953                                       Co.
         Minneapolis.

  Sears, Roebuck and Company--
                                                                                                Sears, Roebuck and
          fall and winter                                                   United States
                                    RE0000078725             1953                                       Co.
          1953--Dallas.

      Sears, Roebuck and
                                                                                                Sears, Roebuck and
  Company--fall and winter 1953--                                           United States
                                    RE0000078726             1953                                       Co.
            Seattle.



                                                   Page 49 of 67
18-23537-rdd       Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                              Pg 242 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                       Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

      Sears 1953 Christmas                                                                       Sears, Roebuck
                                     RE0000078727             1953           United States
       book--Minneapolis.                                                                           and Co.
      Sears 1953 Christmas                                                                       Sears, Roebuck
                                     RE0000078728             1953           United States
         book--Chicago.                                                                             and Co.
      Sears 1953 Christmas                                                                       Sears, Roebuck
                                     RE0000078729             1953           United States
         book--Boston.                                                                              and Co.
      Sears 1953 Christmas                                                                       Sears, Roebuck
                                     RE0000078730             1953           United States
       book--Kansas City.                                                                           and Co.
      Sears 1953 Christmas                                                                       Sears, Roebuck
                                     RE0000078731             1953           United States
         book--Atlanta.                                                                             and Co.
       Sears, Roebuck and                                                                        Sears, Roebuck
                                     RE0000078732             1953           United States
       Company--Memphis.                                                                            and Co.
      Sears 1953 Christmas                                                                       Sears, Roebuck
                                     RE0000078733             1953           United States
         book--Seattle.                                                                             and Co.
      Sears 1953 Christmas                                                                       Sears, Roebuck
                                     RE0000078734             1953           United States
       book--Greensboro.                                                                            and Co.
      Sears 1953 Christmas                                                                       Sears, Roebuck
                                     RE0000078735             1953           United States
       book--Philadelphia.                                                                          and Co.
      Sears 1953 Christmas                                                                       Sears, Roebuck
                                     RE0000078736             1953           United States
          book--Dallas.                                                                             and Co.
      Sears 1953 Christmas                                                                       Sears, Roebuck
                                     RE0000078737             1953           United States
       book--Los Angeles.                                                                           and Co.
      Sears 1954 spring and                                                                      Sears, Roebuck
                                     RE0000118304             1954           United States
      summer (Minneapolis)                                                                          and Co.
      Sears 1954 spring and                                                                      Sears, Roebuck
                                     RE0000118305             1954           United States
      summer (Greensboro)                                                                           and Co.
      Sears 1954 spring and                                                                      Sears, Roebuck
                                     RE0000118306             1954           United States
      summer (Los Angeles)                                                                          and Co.
      Sears 1954 spring and                                                                      Sears, Roebuck
                                     RE0000118307             1954           United States
        summer (Boston)                                                                             and Co.
      Sears 1954 spring and                                                                      Sears, Roebuck
                                     RE0000118308             1954           United States
        summer (Seattle)                                                                            and Co.
      Sears 1954 spring and                                                                      Sears, Roebuck
                                     RE0000118309             1954           United States
       summer (Memphis)                                                                             and Co.
    Sears 1954 Christmas book                                                                    Sears, Roebuck
                                     RE0000118310             1954           United States
     (Philadelphia, abridged)                                                                       and Co.
    Sears 1954 Christmas book                                                                    Sears, Roebuck
                                     RE0000118311             1954           United States
        (Boston, abridged)                                                                          and Co.
     Sears 1954 fall and winter                                                                  Sears, Roebuck
                                     RE0000118312             1954           United States
             (Seattle)                                                                              and Co.
     Sears 1954 fall and winter                                                                  Sears, Roebuck
                                     RE0000118313             1954           United States
             (Atlanta)                                                                              and Co.




                                                    Page 50 of 67
18-23537-rdd       Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                              Pg 243 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                       Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

      Sears 1954 spring and                                                                      Sears, Roebuck
                                     RE0000118314             1954           United States
        summer (Atlanta)                                                                            and Co.
    Sears 1954 Christmas book                                                                    Sears, Roebuck
                                     RE0000118315             1954           United States
           (Minneapolis)                                                                            and Co.
    Sears 1954 Christmas book                                                                    Sears, Roebuck
                                     RE0000118316             1954           United States
             (Boston)                                                                               and Co.
    Sears 1954 Christmas book                                                                    Sears, Roebuck
                                     RE0000118317             1954           United States
           (Kansas City)                                                                            and Co.
    Sears 1954 Christmas book                                                                    Sears, Roebuck
                                     RE0000118318             1954           United States
          (Philadelphia)                                                                            and Co.
    Sears 1954 Christmas book                                                                    Sears, Roebuck
                                     RE0000118319             1954           United States
            (Chicago)                                                                               and Co.
    Sears 1954 Christmas book                                                                    Sears, Roebuck
                                     RE0000118320             1954           United States
           (Greensboro)                                                                             and Co.
     Sears 1954 fall and winter                                                                  Sears, Roebuck
                                     RE0000118321             1954           United States
            (Chicago)                                                                               and Co.
      Sears 1954 spring and                                                                      Sears, Roebuck
                                     RE0000118322             1954           United States
       summer (Chicago)                                                                             and Co.
     Sears 1954 fall and winter                                                                  Sears, Roebuck
                                     RE0000118323             1954           United States
            (Memphis)                                                                               and Co.
     Sears 1954 fall and winter                                                                  Sears, Roebuck
                                     RE0000118324             1954           United States
           (Los Angeles)                                                                            and Co.
    Sears 1954 fall and winter-                                                                  Sears, Roebuck
                                     RE0000118325             1954           United States
          -Kansas City.                                                                             and Co.
    Sears 1954 fall and winter-                                                                  Sears, Roebuck
                                     RE0000118326             1954           United States
            -Dallas.                                                                                and Co.
    Sears 1954 fall and winter-                                                                  Sears, Roebuck
                                     RE0000118327             1954           United States
          -Philadelphia.                                                                            and Co.
    Sears 1954 fall and winter-                                                                  Sears, Roebuck
                                     RE0000118328             1954           United States
          -Minneapolis.                                                                             and Co.
    Sears 1954 fall and winter-                                                                  Sears, Roebuck
                                     RE0000118329             1954           United States
            -Boston.                                                                                and Co.
    Sears 1954 fall and winter-                                                                  Sears, Roebuck
                                     RE0000118330             1954           United States
          -Greensboro.                                                                              and Co.
      Sears 1954 spring and                                                                      Sears, Roebuck
                                     RE0000118331             1954           United States
        summer--Dallas.                                                                             and Co.
      Sears 1954 spring and                                                                      Sears, Roebuck
                                     RE0000118332             1954           United States
    summer--Philadelphia, Pa.                                                                       and Co.
      Sears 1954 spring and                                                                      Sears, Roebuck
                                     RE0000118333             1954           United States
      summer--Kansas City.                                                                          and Co.
      Sears 1954 Christmas                                                                       Sears, Roebuck
                                     RE0000118334             1954           United States
       book--Los Angeles.                                                                           and Co.




                                                    Page 51 of 67
18-23537-rdd       Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                  Main Document
                                               Pg 244 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

      Sears 1954 Christmas                                                                        Sears, Roebuck
                                      RE0000118335             1954          United States
         book--Seattle.                                                                              and Co.
      Sears 1954 Christmas                                                                        Sears, Roebuck
                                      RE0000118336             1954          United States
          book--Dallas.                                                                              and Co.
      Sears 1954 Christmas                                                                        Sears, Roebuck
                                      RE0000118337             1954          United States
        book--Memphis.                                                                               and Co.
      Sears 1954 Christmas                                                                        Sears, Roebuck
                                      RE0000118338             1954          United States
         book--Atlanta.                                                                              and Co.
     Sears 1955, spring and                                                                       Sears, Roebuck
                                      RE0000152657             1955          United States
    summer (Atlanta, Georgia)                                                                        and Co.
      Sears 1955, spring and                                                                      Sears, Roebuck
                                      RE0000152658             1955          United States
        summer (Seattle)                                                                             and Co.
      Sears 1955, spring and                                                                      Sears, Roebuck
                                      RE0000152659             1955          United States
      summer (Greensboro)                                                                            and Co.

  Sears 1955, spring and summer
                                                                                                 Sears, Roebuck and
          (Minneapolis,                                                      United States
                                      RE0000152660             1955                                      Co.
          Minnesota)

      Sears 1955, spring and                                                                      Sears, Roebuck
                                      RE0000152661             1955          United States
      summer (Philadelphia)                                                                          and Co.
      Sears 1955, spring and                                                                      Sears, Roebuck
                                      RE0000152662             1955          United States
        summer (Chicago)                                                                             and Co.
      Sears 1955, spring and                                                                      Sears, Roebuck
                                      RE0000152663             1955          United States
       summer (Memphis)                                                                              and Co.
      Sears 1955, spring and                                                                      Sears, Roebuck
                                      RE0000152664             1955          United States
         summer (Dallas)                                                                             and Co.
      Sears 1955, spring and                                                                      Sears, Roebuck
                                      RE0000152665             1955          United States
        summer (Boston)                                                                              and Co.
      Sears 1955, spring and                                                                      Sears, Roebuck
                                      RE0000152666             1955          United States
      summer (Kansas City)                                                                           and Co.
      Sears 1955, spring and                                                                      Sears, Roebuck
                                      RE0000152667             1955          United States
      summer (Los Angeles)                                                                           and Co.
    Pattern for progress. Fall &                                                                  Sears, Roebuck
                                      RE0000152668             1955          United States
      winter 1955 (Chicago)                                                                          and Co.
    Pattern for progress. Fall &                                                                  Sears, Roebuck
                                      RE0000152669             1955          United States
      winter 1955 (Atlanta)                                                                          and Co.
    Pattern for progress. Fall &                                                                  Sears, Roebuck
                                      RE0000152670             1955          United States
    winter 1955 (Los Angeles)                                                                        and Co.
    Pattern for progress. Fall &                                                                  Sears, Roebuck
                                      RE0000152671             1955          United States
      winter 1955 (Boston)                                                                           and Co.
    Pattern for progress. Fall &                                                                  Sears, Roebuck
                                      RE0000152672             1955          United States
    winter 1955 (Kansas City)                                                                        and Co.
    Pattern for progress. Fall &                                                                  Sears, Roebuck
                                      RE0000152673             1955          United States
       winter 1955 (Dallas)                                                                          and Co.


                                                     Page 52 of 67
18-23537-rdd       Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                  Main Document
                                               Pg 245 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

    Pattern for progress. Fall &                                                                 Sears, Roebuck
                                      RE0000152674             1955          United States
    winter 1955 (Philadelphia)                                                                      and Co.
    Pattern for progress. Fall &                                                                 Sears, Roebuck
                                      RE0000152675             1955          United States
      winter 1955 (Seattle)                                                                         and Co.
    Pattern for progress. Fall &                                                                 Sears, Roebuck
                                      RE0000152676             1955          United States
    winter 1955 (Minneapolis)                                                                       and Co.
    Pattern for progress. Fall &                                                                 Sears, Roebuck
                                      RE0000152677             1955          United States
     winter 1955 (Memphis)                                                                          and Co.
    Pattern for progress. Fall &                                                                 Sears, Roebuck
                                      RE0000152678             1955          United States
    winter 1955 (Greensboro)                                                                        and Co.
    Sears 1955 Christmas book                                                                    Sears, Roebuck
                                      RE0000152679             1955          United States
          (Philadelphia)                                                                            and Co.
    Sears 1955 Christmas book                                                                    Sears, Roebuck
                                      RE0000152680             1955          United States
          (Philadelphia)                                                                            and Co.
    Sears 1955 Christmas book                                                                    Sears, Roebuck
                                      RE0000152681             1955          United States
             (Dallas)                                                                               and Co.
    Sears 1955 Christmas book                                                                    Sears, Roebuck
                                      RE0000152682             1955          United States
           (Greensboro)                                                                             and Co.
    Sears 1955 Christmas book                                                                    Sears, Roebuck
                                      RE0000152683             1955          United States
            (Chicago)                                                                               and Co.
    Sears 1955 Christmas book                                                                    Sears, Roebuck
                                      RE0000152684             1955          United States
            (Chicago)                                                                               and Co.
    Sears 1955 Christmas book                                                                    Sears, Roebuck
                                      RE0000152685             1955          United States
           (Minneapolis)                                                                            and Co.
    Sears 1955 Christmas book                                                                    Sears, Roebuck
                                      RE0000152686             1955          United States
           (Minneapolis)                                                                            and Co.
    Sears 1955 Christmas book                                                                    Sears, Roebuck
                                      RE0000152687             1955          United States
             (Seattle)                                                                              and Co.
    Sears 1955 Christmas book                                                                    Sears, Roebuck
                                      RE0000152688             1955          United States
             (Seattle)                                                                              and Co.
    Sears 1955 Christmas book                                                                    Sears, Roebuck
                                      RE0000152689             1955          United States
            (Memphis)                                                                               and Co.
    Sears 1955 Christmas book                                                                    Sears, Roebuck
                                      RE0000152690             1955          United States
            (Memphis)                                                                               and Co.
    Sears 1955 Christmas book                                                                    Sears, Roebuck
                                      RE0000152691             1955          United States
             (Atlanta)                                                                              and Co.
    Sears 1955 Christmas book                                                                    Sears, Roebuck
                                      RE0000152692             1955          United States
             (Boston)                                                                               and Co.
    Sears 1955 Christmas book                                                                    Sears, Roebuck
                                      RE0000152693             1955          United States
           (Los Angeles)                                                                            and Co.
    Sears 1955 Christmas book                                                                    Sears, Roebuck
                                      RE0000152694             1955          United States
           (Kansas City)                                                                            and Co.




                                                     Page 53 of 67
18-23537-rdd       Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                              Pg 246 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                       Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

      Sears 1956 spring and                                                                      Sears, Roebuck
                                     RE0000191469             1956           United States
       summer (Chicago)                                                                             and Co.
      Sears 1956 spring and                                                                      Sears, Roebuck
                                     RE0000191470             1956           United States
      summer (Philadelphia)                                                                         and Co.
      Sears 1956 spring and                                                                      Sears, Roebuck
                                     RE0000191471             1956           United States
        summer (Boston)                                                                             and Co.
      Sears 1956 spring and                                                                      Sears, Roebuck
                                     RE0000191472             1956           United States
      summer (Los Angeles)                                                                          and Co.
      Sears 1956 spring and                                                                      Sears, Roebuck
                                     RE0000191473             1956           United States
      summer (Greensboro)                                                                           and Co.
      Sears 1956 spring and                                                                      Sears, Roebuck
                                     RE0000191474             1956           United States
        summer (Seattle)                                                                            and Co.
      Sears 1956 spring and                                                                      Sears, Roebuck
                                     RE0000191475             1956           United States
        summer--Dallas.                                                                             and Co.
      Sears 1956 spring and                                                                      Sears, Roebuck
                                     RE0000191476             1956           United States
      summer--Kansas City.                                                                          and Co.
      Sears 1956 spring and                                                                      Sears, Roebuck
                                     RE0000191477             1956           United States
      summer--Minneapolis.                                                                          and Co.
      Sears 1956 spring and                                                                      Sears, Roebuck
                                     RE0000191478             1956           United States
        summer--Atlanta.                                                                            and Co.
      Sears 1956 spring and                                                                      Sears, Roebuck
                                     RE0000191479             1956           United States
       summer--Memphis.                                                                             and Co.
    Sears 1956 fall and winter-                                                                  Sears, Roebuck
                                     RE0000191480             1956           United States
          -Philadelphia.                                                                            and Co.
    Sears 1956 fall and winter-                                                                  Sears, Roebuck
                                     RE0000191481             1956           United States
            -Atlanta.                                                                               and Co.
    Sears 1956 fall and winter-                                                                  Sears, Roebuck
                                     RE0000191482             1956           United States
          -Kansas City.                                                                             and Co.
    Sears 1956 fall and winter-                                                                  Sears, Roebuck
                                     RE0000191483             1956           United States
            -Seattle.                                                                               and Co.
    Sears 1956 fall and winter-                                                                  Sears, Roebuck
                                     RE0000191484             1956           United States
            -Chicago.                                                                               and Co.
    Sears 1956 fall and winter-                                                                  Sears, Roebuck
                                     RE0000191485             1956           United States
            -Dallas.                                                                                and Co.
    Sears 1956 fall and winter-                                                                  Sears, Roebuck
                                     RE0000191486             1956           United States
          -Minneapolis.                                                                             and Co.
    Sears 1956 fall and winter-                                                                  Sears, Roebuck
                                     RE0000191487             1956           United States
          -Greensboro.                                                                              and Co.
    Sears 1956 fall and winter-                                                                  Sears, Roebuck
                                     RE0000191488             1956           United States
          -Los Angeles.                                                                             and Co.
    Sears 1956 fall and winter-                                                                  Sears, Roebuck
                                     RE0000191489             1956           United States
           -Memphis.                                                                                and Co.




                                                    Page 54 of 67
18-23537-rdd        Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                    Main Document
                                              Pg 247 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

    Sears 1956 fall and winter-                                                                    Sears, Roebuck
                                      RE0000191490             1956           United States
            -Boston.                                                                                  and Co.
       Sears 1956 Christmas                                                                        Sears, Roebuck
                                      RE0000191491             1956           United States
         book--Memphis.                                                                               and Co.
       Sears 1956 Christmas                                                                        Sears, Roebuck
                                      RE0000191492             1956           United States
        book--Philadelphia.                                                                           and Co.
       Sears 1956 Christmas                                                                        Sears, Roebuck
                                      RE0000191493             1956           United States
        book--Greensboro.                                                                             and Co.
       Sears 1956 Christmas                                                                        Sears, Roebuck
                                      RE0000191494             1956           United States
        book--Kansas City.                                                                            and Co.
       Sears 1956 Christmas                                                                        Sears, Roebuck
                                      RE0000191495             1956           United States
          book--Seattle.                                                                              and Co.
       Sears 1956 Christmas                                                                        Sears, Roebuck
                                      RE0000191496             1956           United States
          book--Chicago.                                                                              and Co.
       Sears 1956 Christmas                                                                        Sears, Roebuck
                                      RE0000191497             1956           United States
           book--Dallas.                                                                              and Co.
       Sears 1956 Christmas                                                                        Sears, Roebuck
                                      RE0000191498             1956           United States
        book--Los Angeles.                                                                            and Co.
       Sears 1956 Christmas                                                                        Sears, Roebuck
                                      RE0000191499             1956           United States
        book--Minneapolis.                                                                            and Co.
       Sears 1956 Christmas                                                                        Sears, Roebuck
                                      RE0000191500             1956           United States
          book--Atlanta.                                                                              and Co.
       Sears 1956 Christmas                                                                        Sears, Roebuck
                                      RE0000191501             1956           United States
          book--Boston.                                                                               and Co.

  It's always in fashion to shop at
  Sears. Spring and summer 1957                                               United States       Sears, Roebuck and
                                      RE0000243002             1957
            (Minneapolis)                                                                                 Co.

      It's always in fashion to
                                                                                                  Sears, Roebuck and
     shop at Sears. Spring and                                                United States
                                      RE0000243003             1957                                       Co.
    summer 1957 (Kansas City)

  It's always in fashion to shop at
  Sears. Spring and summer 1957                                               United States       Sears, Roebuck and
                                      RE0000243004             1957
            (Philadelphia)                                                                                Co.

  It's always in fashion to shop at
                                                                                                  Sears, Roebuck and
          Sears. Spring and                                                   United States
                                      RE0000243005             1957                                       Co.
      summer 1957 (Memphis)

  It's always in fashion to shop at
                                                                                                  Sears, Roebuck and
          Sears. Spring and                                                   United States
                                      RE0000243006             1957                                       Co.
        summer 1957 (Boston)




                                                     Page 55 of 67
18-23537-rdd        Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                               Pg 248 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

      It's always in fashion to
                                                                                                  Sears, Roebuck and
     shop at Sears. Spring and                                                United States
                                      RE0000243007             1957                                       Co.
      summer 1957 (Atlanta)

  It's always in fashion to shop at
                                                                                                  Sears, Roebuck and
          Sears. Spring and                                                   United States
                                      RE0000243008             1957                                       Co.
        summer 1957 (Dallas)

  It's always in fashion to shop at
                                                                                                  Sears, Roebuck and
          Sears. Spring and                                                   United States
                                      RE0000243009             1957                                       Co.
    summer 1957 (Los Angeles)

       It's always in fashion to
                                                                                                  Sears, Roebuck and
     shop at Sears. Spring and                                                United States
                                      RE0000243010             1957                                       Co.
      summer 1957 (Chicago)

  It's always in fashion to shop at
                                                                                                  Sears, Roebuck and
          Sears. Spring and                                                   United States
                                      RE0000243011             1957                                       Co.
        summer 1957 (Seattle)

  It's always in fashion to shop at
          Sears. Spring and                                                   United States       Sears, Roebuck and
                                      RE0000243012             1957
     summer 1957 (Greensboro)                                                                             Co.

  Sears, Roebuck, and Company.
                                                                                                  Sears, Roebuck and
          Fall and winter                                                     United States
                                      RE0000243013             1957                                       Co.
          1957 (Atlanta)

  Sears, Roebuck, and Company.
                                                                                                  Sears, Roebuck and
          Fall and winter                                                     United States
                                      RE0000243014             1957                                       Co.
        1957 (Kansas City)

  Sears, Roebuck, and Company.
                                                                                                  Sears, Roebuck and
          Fall and winter                                                     United States
                                      RE0000243015             1957                                       Co.
        1957 (Philadelphia)

  Sears, Roebuck, and Company.
                                                                                                  Sears, Roebuck and
          Fall and winter                                                     United States
                                      RE0000243016             1957                                       Co.
         1957 (Memphis)

  Sears, Roebuck, and Company.
                                                                                                  Sears, Roebuck and
          Fall and winter                                                     United States
                                      RE0000243017             1957                                       Co.
          1957 (Chicago)

  Sears, Roebuck, and Company.
                                                                                                  Sears, Roebuck and
          Fall and winter                                                     United States
                                      RE0000243018             1957                                       Co.
        1957 (Minneapolis)

  Sears, Roebuck, and Company.
                                                                                                  Sears, Roebuck and
          Fall and winter                                                     United States
                                      RE0000243019             1957                                       Co.
          1957 (Seattle)

  Sears, Roebuck, and Company.
                                                                                                  Sears, Roebuck and
          Fall and winter                                                     United States
                                      RE0000243020             1957                                       Co.
          1957 (Dallas)



                                                     Page 56 of 67
18-23537-rdd      Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                            Pg 249 of 1461




  Debtor Name: Sears, Roebuck and Co.                                         Case Number: 18-23537 (RDD)

                                     Assets – Real and Personal Property

                     Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

     Sears, Roebuck, and
                                                                                               Sears, Roebuck and
  Company. Fall and winter 1957                                            United States
                                   RE0000243021             1957                                       Co.
           (Boston)

  Sears, Roebuck, and Company.
                                                                                               Sears, Roebuck and
          Fall and winter                                                  United States
                                   RE0000243022             1957                                       Co.
        1957 (Greensboro)

     Sears, Roebuck, and
                                                                                               Sears, Roebuck and
  Company. Fall and winter 1957                                            United States
                                   RE0000243023             1957                                       Co.
        (Los Angeles)

    Sears Christmas book 1957                                                                   Sears, Roebuck
                                   RE0000243024             1957           United States
          (Philadelphia)                                                                           and Co.
    Sears Christmas book 1957                                                                   Sears, Roebuck
                                   RE0000243025             1957           United States
            (Seattle)                                                                              and Co.
      Sears Christmas book                                                                      Sears, Roebuck
                                   RE0000243026             1957           United States
       1957, Los Angeles.                                                                          and Co.
      Sears Christmas book                                                                      Sears, Roebuck
                                   RE0000243027             1957           United States
       1957, Greensboro.                                                                           and Co.
      Sears Christmas book                                                                      Sears, Roebuck
                                   RE0000243028             1957           United States
         1957, Chicago.                                                                            and Co.
      Sears Christmas book                                                                      Sears, Roebuck
                                   RE0000243029             1957           United States
         1957, Boston.                                                                             and Co.
      Sears Christmas book                                                                      Sears, Roebuck
                                   RE0000243030             1957           United States
       1957, Kansas City.                                                                          and Co.
      Sears Christmas book                                                                      Sears, Roebuck
                                   RE0000243031             1957           United States
       1957, Minneapolis.                                                                          and Co.
      Sears Christmas book                                                                      Sears, Roebuck
                                   RE0000243032             1957           United States
         1957, Atlanta.                                                                            and Co.
      Sears Christmas book                                                                      Sears, Roebuck
                                   RE0000243033             1957           United States
        1957, Memphis.                                                                             and Co.
      Sears Christmas book                                                                      Sears, Roebuck
                                   RE0000243034             1957           United States
          1957, Dallas.                                                                            and Co.
     Sears spring and summer                                                                    Sears, Roebuck
                                   RE0000280603             1958           United States
         1958 (Chicago)                                                                            and Co.
     Sears spring and summer                                                                    Sears, Roebuck
                                   RE0000280604             1958           United States
       1958 (Philadelphia)                                                                         and Co.
     Sears spring and summer                                                                    Sears, Roebuck
                                   RE0000280605             1958           United States
          1958 (Boston)                                                                            and Co.
     Sears spring and summer                                                                    Sears, Roebuck
                                   RE0000280606             1958           United States
          1958 (Seattle)                                                                           and Co.
     Sears spring and summer                                                                    Sears, Roebuck
                                   RE0000280607             1958           United States
         1958 (Memphis)                                                                            and Co.
     Sears spring and summer                                                                    Sears, Roebuck
                                   RE0000280608             1958           United States
          1958 (Atlanta)                                                                           and Co.


                                                  Page 57 of 67
18-23537-rdd       Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                              Pg 250 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                       Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

     Sears spring and summer                                                                     Sears, Roebuck
                                     RE0000280609             1958           United States
       1958 (Kansas City)                                                                           and Co.
     Sears spring and summer                                                                     Sears, Roebuck
                                     RE0000280610             1958           United States
           1958 (Dallas)                                                                            and Co.
     Sears spring and summer                                                                     Sears, Roebuck
                                     RE0000280611             1958           United States
       1958 (Los Angeles)                                                                           and Co.
     Sears spring and summer                                                                     Sears, Roebuck
                                     RE0000280612             1958           United States
       1958 (Greensboro)                                                                            and Co.
       Sears fall and winter                                                                     Sears, Roebuck
                                     RE0000280613             1958           United States
       (Greensboro) 1958.                                                                           and Co.
     Sears spring and summer                                                                     Sears, Roebuck
                                     RE0000280614             1958           United States
       1958 (Minneapolis)                                                                           and Co.
       Sears fall and winter                                                                     Sears, Roebuck
                                     RE0000280615             1958           United States
         (Seattle) 1958.                                                                            and Co.
       Sears fall and winter                                                                     Sears, Roebuck
                                     RE0000280616             1958           United States
         (Dallas) 1958.                                                                             and Co.
       Sears fall and winter                                                                     Sears, Roebuck
                                     RE0000280617             1958           United States
       (Philadelphia) 1958.                                                                         and Co.
       Sears fall and winter                                                                     Sears, Roebuck
                                     RE0000280618             1958           United States
       (Minneapolis) 1958.                                                                          and Co.
     Sears fall and winter (Los                                                                  Sears, Roebuck
                                     RE0000280619             1958           United States
         Angeles) 1958.                                                                             and Co.
       Sears fall and winter                                                                     Sears, Roebuck
                                     RE0000280620             1958           United States
         (Chicago) 1958.                                                                            and Co.
       Sears fall and winter                                                                     Sears, Roebuck
                                     RE0000280621             1958           United States
         (Boston) 1958.                                                                             and Co.
       Sears fall and winter                                                                     Sears, Roebuck
                                     RE0000280622             1958           United States
        (Memphis) 1958.                                                                             and Co.
     Sears fall and winter 1958                                                                  Sears, Roebuck
                                     RE0000280623             1958           United States
              (Atlanta)                                                                             and Co.
       Sears fall and winter                                                                     Sears, Roebuck
                                     RE0000280624             1958           United States
       (Kansas City) 1958.                                                                          and Co.
      Sears Christmas book,                                                                      Sears, Roebuck
                                     RE0000280625             1958           United States
      1958 (Philadelphia, Pa.)                                                                      and Co.
      Sears Christmas book                                                                       Sears, Roebuck
                                     RE0000280626             1958           United States
       1958, Chicago, IL.                                                                           and Co.
      Sears Christmas book                                                                       Sears, Roebuck
                                     RE0000280627             1958           United States
       1958, Boston, Ma.                                                                            and Co.
      Sears Christmas book                                                                       Sears, Roebuck
                                     RE0000280628             1958           United States
      1958, Kansas City, Mo.                                                                        and Co.
      Sears Christmas book                                                                       Sears, Roebuck
                                     RE0000280629             1958           United States
     1958, Greensboro, N. C.                                                                        and Co.




                                                    Page 58 of 67
18-23537-rdd      Doc 20       Filed 01/18/19 Entered 01/18/19 00:55:49                     Main Document
                                           Pg 251 of 1461




  Debtor Name: Sears, Roebuck and Co.                                          Case Number: 18-23537 (RDD)

                                      Assets – Real and Personal Property

                      Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

      Sears Christmas book                                                                      Sears, Roebuck
                                   RE0000280630              1958           United States
      1958, Minneapolis, Mn.                                                                       and Co.
      Sears Christmas book                                                                      Sears, Roebuck
                                   RE0000280631              1958           United States
      1958, Los Angeles, Ca.                                                                       and Co.
      Sears Christmas book                                                                      Sears, Roebuck
                                   RE0000280632              1958           United States
       1958, Seattle, WA.                                                                          and Co.
      Sears Christmas book                                                                      Sears, Roebuck
                                   RE0000280633              1958           United States
       1958, Memphis, Tn.                                                                          and Co.
      Sears Christmas book                                                                      Sears, Roebuck
                                   RE0000280634              1958           United States
       1958, Atlanta, Ga.                                                                          and Co.
      Sears Christmas book                                                                      Sears, Roebuck
                                   RE0000280635              1958           United States
          1958, Dallas.                                                                            and Co.
      Sears Christmas book,                                                                     Sears, Roebuck
                                   RE0000324823              1959           United States
         1959 (Atlanta)                                                                            and Co.
      Sears Christmas book,                                                                     Sears, Roebuck
                                   RE0000324824              1959           United States
        1959 (Memphis)                                                                             and Co.
      Sears Christmas book,                                                                     Sears, Roebuck
                                   RE0000324825              1959           United States
       1959 (Greensboro)                                                                           and Co.
      Sears Christmas book,                                                                     Sears, Roebuck
                                   RE0000324826              1959           United States
       1959 (Minneapolis)                                                                          and Co.
      Sears Christmas book,                                                                     Sears, Roebuck
                                   RE0000324827              1959           United States
       1959 (Kansas City)                                                                          and Co.
      Sears Christmas book,                                                                     Sears, Roebuck
                                   RE0000324828              1959           United States
         1959 (Chicago)                                                                            and Co.
      Sears Christmas book,                                                                     Sears, Roebuck
                                   RE0000324829              1959           United States
       1959 (Philadelphia)                                                                         and Co.
      Sears Christmas book,                                                                     Sears, Roebuck
                                   RE0000324830              1959           United States
         1959 (Boston)                                                                             and Co.
      Sears Christmas book,                                                                     Sears, Roebuck
                                   RE0000324831              1959           United States
       1959, Los Angeles.                                                                          and Co.
      Sears Christmas book,                                                                     Sears, Roebuck
                                   RE0000324832              1959           United States
          1959, Seattle.                                                                           and Co.
      Sears Christmas book,                                                                     Sears, Roebuck
                                   RE0000324833              1959           United States
          1959, Dallas.                                                                            and Co.
     Sears spring and summer                                                                    Sears, Roebuck
                                   RE0000324834              1959           United States
          1959, Seattle.                                                                           and Co.
     Sears spring and summer                                                                    Sears, Roebuck
                                   RE0000324835              1959           United States
       1959, Philadelphia.                                                                         and Co.
     Sears spring and summer                                                                    Sears, Roebuck
                                   RE0000324836              1959           United States
        1959, Greensboro.                                                                          and Co.
     Sears spring and summer                                                                    Sears, Roebuck
                                   RE0000324837              1959           United States
       1959, Philadelphia.                                                                         and Co.




                                                  Page 59 of 67
18-23537-rdd       Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                              Pg 252 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                       Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

     Sears spring and summer                                                                     Sears, Roebuck
                                     RE0000324838             1959           United States
          1959, Chicago.                                                                            and Co.
     Sears spring and summer                                                                     Sears, Roebuck
                                     RE0000324839             1959           United States
           1959, Dallas.                                                                            and Co.
     Sears spring and summer                                                                     Sears, Roebuck
                                     RE0000324840             1959           United States
          1959, Atlanta.                                                                            and Co.
     Sears spring and summer                                                                     Sears, Roebuck
                                     RE0000324841             1959           United States
       1959, Los Angeles.                                                                           and Co.
     Sears spring and summer                                                                     Sears, Roebuck
                                     RE0000324842             1959           United States
        1959, Kansas City.                                                                          and Co.
     Sears spring and summer                                                                     Sears, Roebuck
                                     RE0000324843             1959           United States
          1959, Boston.                                                                             and Co.
     Sears spring and summer                                                                     Sears, Roebuck
                                     RE0000324844             1959           United States
        1959, Minneapolis.                                                                          and Co.
     Sears spring and summer                                                                     Sears, Roebuck
                                     RE0000324845             1959           United States
         1959, Memphis.                                                                             and Co.
    Sears fall and winter 1959,                                                                  Sears, Roebuck
                                     RE0000324846             1959           United States
           Greensboro.                                                                              and Co.
    Sears fall and winter 1959,                                                                  Sears, Roebuck
                                     RE0000324847             1959           United States
              Seattle.                                                                              and Co.
    Sears fall and winter 1959,                                                                  Sears, Roebuck
                                     RE0000324848             1959           United States
           Kansas City.                                                                             and Co.
    Sears fall and winter 1959,                                                                  Sears, Roebuck
                                     RE0000324849             1959           United States
           Minneapolis.                                                                             and Co.
    Sears fall and winter 1959,                                                                  Sears, Roebuck
                                     RE0000324850             1959           United States
           Los Angeles.                                                                             and Co.
    Sears fall and winter 1959,                                                                  Sears, Roebuck
                                     RE0000324851             1959           United States
              Atlanta.                                                                              and Co.
    Sears fall and winter 1959,                                                                  Sears, Roebuck
                                     RE0000324852             1959           United States
            Memphis.                                                                                and Co.
    Sears fall and winter 1959,                                                                  Sears, Roebuck
                                     RE0000324853             1959           United States
             Chicago.                                                                               and Co.
    Sears fall and winter 1959,                                                                  Sears, Roebuck
                                     RE0000324854             1959           United States
           Philadelphia.                                                                            and Co.
    Sears fall and winter 1959,                                                                  Sears, Roebuck
                                     RE0000324855             1959           United States
              Boston.                                                                               and Co.
      Sears (Dallas) Fall and                                                                    Sears, Roebuck
                                     RE0000324856             1959           United States
           winter 1959.                                                                             and Co.
       Sears spring through                                                                      Sears, Roebuck
                                     RE0000366076             1960           United States
    summer 1960 (Kansas City)                                                                       and Co.
       Sears spring through                                                                      Sears, Roebuck
                                     RE0000366077             1960           United States
      summer 1960 (Boston)                                                                          and Co.




                                                    Page 60 of 67
18-23537-rdd       Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                              Pg 253 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                       Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

       Sears spring through                                                                       Sears, Roebuck
                                     RE0000366078             1960           United States
      summer 1960 (Dallas)                                                                           and Co.
       Sears spring through                                                                       Sears, Roebuck
                                     RE0000366079             1960           United States
      summer 1960 (Seattle)                                                                          and Co.

   Sears spring through summer
                                                                                                 Sears, Roebuck and
               1960                                                          United States
                                     RE0000366080             1960                                       Co.
          (Minneapolis)

       Sears spring through                                                                       Sears, Roebuck
                                     RE0000366081             1960           United States
      summer 1960 (Atlanta)                                                                          and Co.
       Sears spring through                                                                       Sears, Roebuck
                                     RE0000366082             1960           United States
     summer 1960 (Memphis)                                                                           and Co.
      Sears spring through                                                                        Sears, Roebuck
                                     RE0000366083             1960           United States
     summer 1960 (Chicago)                                                                           and Co.

   Sears spring through summer
                                                                                                 Sears, Roebuck and
               1960                                                          United States
                                     RE0000366084             1960                                       Co.
          (Greensboro)

   Sears spring through summer
                                                                                                 Sears, Roebuck and
            1960 (Los                                                        United States
                                     RE0000366085             1960                                       Co.
             Angeles)

       Sears spring through                                                                      Sears, Roebuck and
                                                                             United States
    summer 1960 (Philadelphia)       RE0000366086             1960                                       Co.

     Sears fall and winter 1960                                                                   Sears, Roebuck
                                     RE0000366087             1960           United States
           (Greensboro)                                                                              and Co.
     Sears fall and winter 1960                                                                   Sears, Roebuck
                                     RE0000366088             1960           United States
          (Philadelphia)                                                                             and Co.
     Sears fall and winter 1960                                                                   Sears, Roebuck
                                     RE0000366089             1960           United States
               (Dallas)                                                                              and Co.
     Sears fall and winter 1960                                                                   Sears, Roebuck
                                     RE0000366090             1960           United States
              (Boston)                                                                               and Co.
     Sears fall and winter 1960                                                                   Sears, Roebuck
                                     RE0000366091             1960           United States
          (Los Angeles)                                                                              and Co.
     Sears fall and winter 1960                                                                   Sears, Roebuck
                                     RE0000366092             1960           United States
              (Atlanta)                                                                              and Co.
     Sears fall and winter 1960                                                                   Sears, Roebuck
                                     RE0000366093             1960           United States
           (Kansas City)                                                                             and Co.
     Sears fall and winter 1960                                                                   Sears, Roebuck
                                     RE0000366094             1960           United States
              (Seattle)                                                                              and Co.
     Sears fall and winter 1960                                                                   Sears, Roebuck
                                     RE0000366095             1960           United States
           (Minneapolis)                                                                             and Co.
     Sears fall and winter 1960                                                                   Sears, Roebuck
                                     RE0000366096             1960           United States
            (Memphis)                                                                                and Co.




                                                    Page 61 of 67
18-23537-rdd       Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                              Pg 254 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                       Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

     Sears fall and winter 1960                                                                  Sears, Roebuck
                                     RE0000366097             1960           United States
             (Chicago)                                                                              and Co.
    Sears 1960 Christmas book                                                                    Sears, Roebuck
                                     RE0000366098             1960           United States
             (Dallas)                                                                               and Co.
    Sears 1960 Christmas book                                                                    Sears, Roebuck
                                     RE0000366099             1960           United States
           (Greensboro)                                                                             and Co.
    Sears 1960 Christmas book                                                                    Sears, Roebuck
                                     RE0000366100             1960           United States
             (Seattle)                                                                              and Co.
    Sears 1960 Christmas book                                                                    Sears, Roebuck
                                     RE0000366101             1960           United States
           (Minneapolis)                                                                            and Co.
    Sears 1960 Christmas book                                                                    Sears, Roebuck
                                     RE0000366102             1960           United States
             (Atlanta)                                                                              and Co.
    Sears 1960 Christmas book                                                                    Sears, Roebuck
                                     RE0000366103             1960           United States
            (Memphis)                                                                               and Co.
    Sears 1960 Christmas book                                                                    Sears, Roebuck
                                     RE0000366104             1960           United States
          (Los Angeles)                                                                             and Co.
    Sears 1960 Christmas book                                                                    Sears, Roebuck
                                     RE0000366105             1960           United States
            (Chicago)                                                                               and Co.
    Sears 1960 Christmas book                                                                    Sears, Roebuck
                                     RE0000366106             1960           United States
          (Philadelphia)                                                                            and Co.
    Sears 1960 Christmas book                                                                    Sears, Roebuck
                                     RE0000366107             1960           United States
             (Boston)                                                                               and Co.
    Sears 1960 Christmas book                                                                    Sears, Roebuck
                                     RE0000366108             1960           United States
           (Kansas City)                                                                            and Co.
    Sears fall and winter, 1961                                                                  Sears, Roebuck
                                     RE0000429528             1961           United States
          (Los Angeles)                                                                             and Co.
    Sears fall and winter, 1961                                                                  Sears, Roebuck
                                     RE0000429529             1961           United States
          (Kansas City)                                                                             and Co.
    Sears fall and winter, 1961                                                                  Sears, Roebuck
                                     RE0000429530             1961           United States
          (Boston, Ma.)                                                                             and Co.
    Sears fall and winter, 1961                                                                  Sears, Roebuck
                                     RE0000429531             1961           United States
              (Dallas)                                                                              and Co.
    Sears fall and winter, 1961                                                                  Sears, Roebuck
                                     RE0000429532             1961           United States
           (Chicago, IL)                                                                            and Co.
      Sears Christmas book,                                                                      Sears, Roebuck
                                     RE0000429533             1961           United States
        1961 (Memphis)                                                                              and Co.
      Sears Christmas book,                                                                      Sears, Roebuck
                                     RE0000429534             1961           United States
       1961 (Los Angeles)                                                                           and Co.
      Sears Christmas book,                                                                      Sears, Roebuck
                                     RE0000429535             1961           United States
       1961 (Greensboro)                                                                            and Co.
      Sears Christmas book,                                                                      Sears, Roebuck
                                     RE0000429536             1961           United States
         1961 (Seattle)                                                                             and Co.




                                                    Page 62 of 67
18-23537-rdd        Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                               Pg 255 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

      Sears Christmas book,                                                                        Sears, Roebuck
                                      RE0000429537             1961           United States
         1961 (Atlanta)                                                                               and Co.
      Sears Christmas book,                                                                        Sears, Roebuck
                                      RE0000429538             1961           United States
          1961 (Dallas)                                                                               and Co.
      Sears Christmas book,                                                                        Sears, Roebuck
                                      RE0000429539             1961           United States
       1961 (Kansas City)                                                                             and Co.
      Sears Christmas book,                                                                        Sears, Roebuck
                                      RE0000429540             1961           United States
       1961 (Minneapolis)                                                                             and Co.
      Sears Christmas book,                                                                        Sears, Roebuck
                                      RE0000429541             1961           United States
        1961 (Chicago, IL)                                                                            and Co.
      Sears Christmas book,                                                                        Sears, Roebuck
                                      RE0000429542             1961           United States
       1961 (Philadelphia)                                                                            and Co.
      Sears Christmas book,                                                                        Sears, Roebuck
                                      RE0000429543             1961           United States
         1961 (Boston)                                                                                and Co.
    Sears fall and winter, 1961                                                                    Sears, Roebuck
                                      RE0000429544             1961           United States
            (Memphis)                                                                                 and Co.
    Sears fall and winter, 1961                                                                    Sears, Roebuck
                                      RE0000429545             1961           United States
             (Seattle)                                                                                and Co.
    Sears fall and winter, 1961                                                                    Sears, Roebuck
                                      RE0000429546             1961           United States
          (Minneapolis)                                                                               and Co.
    Sears fall and winter, 1961                                                                    Sears, Roebuck
                                      RE0000429547             1961           United States
             (Atlanta)                                                                                and Co.
    Sears fall and winter, 1961                                                                    Sears, Roebuck
                                      RE0000429548             1961           United States
       (Philadelphia, Pa.)                                                                            and Co.
    Sears fall and winter, 1961                                                                    Sears, Roebuck
                                      RE0000429549             1961           United States
          (Greensboro)                                                                                and Co.
    Voyage of Columbus in his                                                                      Sears, Roebuck
                                      SR0000144926             1991           United States
          own words.                                                                                  and Co.
    Handbook of taps, dies and                                                                     Sears, Roebuck
                                      TX0000085545             1978           United States
      threading accessories.                                                                          and Co.
     Sears home health care :                                                                      Sears, Roebuck
                                      TX0000211222             1978           United States
           [no. F7308].                                                                               and Co.
    Quick facts, router bits and                                                                   Sears, Roebuck
                                      TX0000377530             1979           United States
           accessories.                                                                               and Co.
                                                                                                   Sears, Roebuck
            Car service.              TX0000548526             1980           United States
                                                                                                      and Co.

  Interpretation of consumer credit
    : no. 100, February 23, 1983 /
        prepared by Economic
       Research and Business                                                  United States
                                                                                                  Sears, Roebuck and
   Analysis Division, Department
                                      TX0001087068             1983                                       Co.
             902P, Sears,
       Roebuck, and Company.



                                                     Page 63 of 67
18-23537-rdd        Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                               Pg 256 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

     Handbook of taps, dies,                                                                      Sears, Roebuck
                                      TX0001529143             1984           United States
    and threading accessories.                                                                       and Co.
                                                                                                  Sears, Roebuck
     Personnel policy manual.         TX0001625263             1985           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
     ERC procedures manual.           TX0001663083             1985           United States
                                                                                                     and Co.
    Focus toys, games & more                                                                      Sears, Roebuck
                                      TX0002707558             1989           United States
         : Sears catalog.                                                                            and Co.
      Sear catalog focus, the                                                                     Sears, Roebuck
                                      TX0002763385             1990           United States
       complete baby store.                                                                          and Co.
        Sears catalog focus                                                                       Sears, Roebuck
                                      TX0002763386             1990           United States
             boating.                                                                                and Co.
    Sears catalog focus farm &                                                                    Sears, Roebuck
                                      TX0002763387             1990           United States
              ranch.                                                                                 and Co.
        Sears catalog focus                                                                       Sears, Roebuck
                                      TX0002789928             1990           United States
             interiors.                                                                              and Co.
                                                                                                  Sears, Roebuck
       Sears catalog focus.           TX0002789929             1990           United States
                                                                                                     and Co.
     Sears catalog focus great                                                                    Sears, Roebuck
                                      TX0002789930             1990           United States
         American style.                                                                             and Co.
                                                                                                  Sears, Roebuck
       Sears catalog--style.          TX0002895538             1990           United States
                                                                                                     and Co.
    Sears catalog--focus, big &                                                                   Sears, Roebuck
                                      TX0002895539             1990           United States
               tall.                                                                                 and Co.
       Complete baby store :                                                                      Sears, Roebuck
                                      TX0002925907             1990           United States
          Sears catalog.                                                                             and Co.
     Sears catalog style for the                                                                  Sears, Roebuck
                                      TX0002925915             1990           United States
             holidays.                                                                               and Co.
                                                                                                  Sears, Roebuck
        Sears catalog style.          TX0002925916             1990           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
     Sears catalog workwear.          TX0002925917             1990           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
     Sears catalog health care.       TX0002925918             1990           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
    Sears today, October 1990.        TX0002931518             1990           United States
                                                                                                     and Co.
      Great American autumn                                                                       Sears, Roebuck
                                      TX0003277084             1991           United States
              book.                                                                                  and Co.




                                                     Page 64 of 67
18-23537-rdd        Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                                Pg 257 of 1461




  Debtor Name: Sears, Roebuck and Co.                                             Case Number: 18-23537 (RDD)

                                         Assets – Real and Personal Property

                         Part 10, Question 60: Patents, copyrights, trademarks and trade secrets



   Viaje de Colon en sus propias
  palabras : un libro tridimensional
     / escrito por Stacie Strong ;
   ilustrado por Michael Welply ;
          disenado por Jon                                                     United States
   Z. Haber ; ingenieria de papel
                                                                                                   Sears, Roebuck and
  por Rodger Smith ; traducido al      TX0003464499             1991
                                                                                                           Co.
              espanol por
       Susana Agami-Serrano.




  Voyage of Columbus in his own
  words : a pop-up book / written
  by Stacie Strong ; illustrated by
   Michael Welply ; designed by                                                United States
       Jon Z. Haber ; paper                                                                        Sears, Roebuck and
                                       TX0003464500             1991
      engineering by Rodger                                                                                Co.
              Smith.


             [Sears sales                                                                           Sears, Roebuck
                                       TX0004753145             1997           United States
      circular/November 1997]                                                                          and Co.

    Fill your home with beautiful
                                                                                                   Sears, Roebuck and
               music &                                                         United States
                                       TX0005529102             2001                                       Co.
              memories.

   Sears property tax system III :
                                                                                                   Sears, Roebuck and
      SPTS PRGS PRN ver.                                                       United States
                                       TXu000325166             1988                                       Co.
               1.0.

                                                                                                    Sears, Roebuck
        Kirkland : no. 4855.           VA0000053286             1980           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
        Kirkland : no. 4855.           VA0000053286             1980           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
     Gobi desert : [no. D-5004]        VA0000087481             1981           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
     Gobi desert : [no. D-5004]        VA0000087481             1981           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
      Rose stripe : [no. 5016]         VA0000087482             1981           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
      Rose stripe : [no. 5016]         VA0000087482             1981           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
     Rose garden : [no. 5015]          VA0000087483             1981           United States
                                                                                                       and Co.
                                                                                                    Sears, Roebuck
     Rose garden : [no. 5015]          VA0000087483             1981           United States
                                                                                                       and Co.




                                                      Page 65 of 67
18-23537-rdd        Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                   Main Document
                                               Pg 258 of 1461




  Debtor Name: Sears, Roebuck and Co.                                            Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                        Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

                                                                                                  Sears, Roebuck
       Mums : [no. D-5006]            VA0000087484             1981           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
       Mums : [no. D-5006]            VA0000087484             1981           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
        Gobi : [no. D-5002]           VA0000087485             1981           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
        Gobi : [no. D-5002]           VA0000087485             1981           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
     Gobi stripe : [no. D-5003]       VA0000087487             1981           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
     Gobi stripe : [no. D-5003]       VA0000087487             1981           United States
                                                                                                     and Co.
       Winter flower : [no. D-                                                                    Sears, Roebuck
                                      VA0000087488             1981           United States
                5005]                                                                                and Co.
       Winter flower : [no. D-                                                                    Sears, Roebuck
                                      VA0000087488             1981           United States
                5005]                                                                                and Co.
                                                                                                  Sears, Roebuck
     Seascape : [no. D-5007]          VA0000087489             1981           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
     Seascape : [no. D-5007]          VA0000087489             1981           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
        Broken leg ski bear.          VA0000249230             1986           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
          Sledding bear.              VA0000249231             1986           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
          Snowball bear.              VA0000249234             1986           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
            Jingle bear.              VA0000249242             1986           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
     Square floral : no. E365.1.      VA0000986246             1999           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
      Drop needle blue floral.        VA0000986247             1999           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
    China T floral : no. E368.2.      VA0000986248             1999           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
        Blue daisy Henley.            VA0000986249             1999           United States
                                                                                                     and Co.
       Horizontal floral : no.                                                                    Sears, Roebuck
                                      VA0000986250             1999           United States
             E366.1.                                                                                 and Co.
                                                                                                  Sears, Roebuck
     Floral pattern : no. RC79.       VAu000460768             1999           United States
                                                                                                     and Co.
                                                                                                  Sears, Roebuck
     Floral pattern : no. RC79.       VAu000460768             1999           United States
                                                                                                     and Co.




                                                     Page 66 of 67
18-23537-rdd       Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                  Main Document
                                               Pg 259 of 1461




  Debtor Name: Sears, Roebuck and Co.                                           Case Number: 18-23537 (RDD)

                                        Assets – Real and Personal Property

                       Part 10, Question 60: Patents, copyrights, trademarks and trade secrets

                                                                                                 Sears, Roebuck
    Floral pattern : no. CS1063.      VAu000460769             1999          United States
                                                                                                    and Co.
                                                                                                 Sears, Roebuck
    Floral pattern : no. CS1063.      VAu000460769             1999          United States
                                                                                                    and Co.
                                                                                                 Sears, Roebuck
     Square floral : no. G3118.       VAu000460770             1999          United States
                                                                                                    and Co.
                                                                                                 Sears, Roebuck
     Square floral : no. G3118.       VAu000460770             1999          United States
                                                                                                    and Co.
                                                                                                 Sears, Roebuck
     Floral pattern : no. RC20.       VAu000460780             1999          United States
                                                                                                    and Co.
                                                                                                 Sears, Roebuck
     Floral pattern : no. RC20.       VAu000460780             1999          United States
                                                                                                    and Co.




                                                     Page 67 of 67
                  18-23537-rdd                    Doc 20                 Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                                     Pg 260 of 1461


      Fill in this information to identify the case:


     Debtor name        SEARS, ROEBUCK AND CO.

     United States Bankruptcy Court for the:                 Southern                                  District of:     New York                                           Check if this is an
                                                                                                                                                                   q
                                                                                                                      {State}                                              amended filing
     Case number (If known):          18-23537


     Official Form 206 D
     Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                        12/15
     Be as complete and accurate as possible.




        Part 1:         List Creditors Who Have Secured Claims

1.      Do any creditors have claims secured by debtor’s property?

        q   No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        X
        q   Yes. Fill in all of the information below.


 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one
        secured claim, list the creditor separately for each claim.

                                                                                                                                                 Column A                       Column B
                                                                                                                                                 Amount of claim                Value of collateral
                                                                                                                                                 Do not deduct the value        that supports this
                                                                                                                                                 of collateral                  claim


2.1       Creditor's Name
          JPP LLC                                                              Describe debtor's property that is subject to a lien               $      UNDETERMINED $                UNDETERMINED

          Creditor's Mailing Address                                             Inventory, receivables and other related assets
          1170 KANE CONCOURSE SUITE 200,                                         of the Company and its subsidiaries which are
                                                                                 obligated on the Second Lien Term Loan and
                                                                                 the New Senior Secured Notes.
          BAY HARBOR ISLANDS, FL 33154
          USA                                                                  Describe the lien
                                                                                 Second Lien Term Loan UCC Lien
          Creditor's email address, if known
                                                                                 201701040003368


          Date debt was incurred               9/1/2016                        Is the creditor an insider or related party?
                                                                                     No
          Last 4 digits of                                                      q
                                                                                X    Yes
          account number                                                        q
                                                                               Is anyone else liable on the claim?
          Do multiple creditors have an interest in
                                                                                     No
          the same property?                                                    q
                                                                                X    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                                                q
            q     No
                                                                               As of the petition filing date, the claim is:
            X
            q     Yes. Specify each creditor, including this creditor,
                                                                               Check all that apply.
                  and its relative priority
                                                                                X    Contingent
                  1. Bank of America; 2. JPP/JPP II, LLC
                                                                                q
                                                                                X    Unliquidated
                                                                                q
                                                                                     Disputed
                                                                                q




     Official Form 206 D                                                    Schedule D: Creditors Who Have Claims Secured by Property                                             Page 1 of 10
               18-23537-rdd                    Doc 20                 Filed 01/18/19 Entered 01/18/19 00:55:49                                             Main Document
                                                                                  Pg 261 of 1461



 Debtor             SEARS, ROEBUCK AND CO.                                                                                   Case number      (if known)   18-23537
                    Name




                      Additional Page
      Part 1

Copy this page only if more space is needed. Continue numbering lines sequentially from the previous page.

                                                                                                                                                  Column A                 Column B
                                                                                                                                                  Amount of claim          Value of collateral
                                                                                                                                                 Do not deduct the value   that supports this
                                                                                                                                                 of collateral             claim


2.2     Creditor's Name
        WILMINGTON TRUST AS TRUSTEE                                         Describe debtor's property that is subject to a lien                    $      UNDETERMINED $         UNDETERMINED

        Creditor's Mailing Address                                            Secured by a security interest in certain assets
        7530 LUCERNE DR 305,                                                  consisting primarily of domestic inventory and
                                                                              receivables.


        CLEVELAND, OH 44130
        USA                                                                 Describe the lien
                                                                              Second Lien Notes UCC Lien
        Creditor's email address, if known
                                                                              201608150389181


        Date debt was incurred              10/12/2010                      Is the creditor an insider or related party?

                                                                             X    No
        Last 4 digits of                                                     q
                                                                                  Yes
        account number                                                       q
                                                                            Is anyone else liable on the claim?
        Do multiple creditors have an interest in
                                                                                  No
        the same property?                                                   q
                                                                             X    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                                             q
          q    No
                                                                            As of the petition filing date, the claim is:
          X
          q    Yes. Specify each creditor, including this creditor,
                                                                            Check all that apply.
               and its relative priority
                                                                             X    Contingent
               1. Bank of America; 2. JPP/JPP II, LLC
                                                                             q
                                                                             X    Unliquidated
               and Wilmington Trust                                          q
                                                                                  Disputed
                                                                             q
2.3     Creditor's Name
        CITIBANK NA AS ADMINISTRATIVE AGENT                                 Describe debtor's property that is subject to a lien                    $      UNDETERMINED $         UNDETERMINED

        Creditor's Mailing Address                                            A Stand-Alone L/C Facility secured by a first
        390 GREENWICH STREET 1ST FLOOR,                                       lien on substantially all domestic inventory and
                                                                              credit card and pharmacy receivables. Cash
                                                                              collateral on deposit with the Issuing Bank
                                                                              equal to 102% of the commitments under the
        NEW YORK, NY 10013
        USA                                                                 Describe the lien
                                                                              Stand-Alone L/C Facility UCC Lien
        Creditor's email address, if known
                                                                              201701040003368


        Date debt was incurred              12/28/2016                      Is the creditor an insider or related party?
                                                                                  No
        Last 4 digits of                                                     q
                                                                             X    Yes
        account number                                                       q
                                                                            Is anyone else liable on the claim?
        Do multiple creditors have an interest in
                                                                                  No
        the same property?                                                   q
                                                                             X    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                                             q
          q    No
                                                                            As of the petition filing date, the claim is:
          X
          q    Yes. Specify each creditor, including this creditor,
                                                                            Check all that apply.
               and its relative priority
                                                                             X    Contingent
               1. Bank of America and JPP/JPP II, LLC
                                                                             q
                                                                             X    Unliquidated
                                                                             q
                                                                                  Disputed
                                                                             q



 Official Form 206 D                                                     Schedule D: Creditors Who Have Claims Secured by Property                                           Page 2 of 10
               18-23537-rdd                    Doc 20                 Filed 01/18/19 Entered 01/18/19 00:55:49                                             Main Document
                                                                                  Pg 262 of 1461



 Debtor             SEARS, ROEBUCK AND CO.                                                                                   Case number      (if known)   18-23537
                    Name




                      Additional Page
      Part 1

Copy this page only if more space is needed. Continue numbering lines sequentially from the previous page.

                                                                                                                                                  Column A                 Column B
                                                                                                                                                  Amount of claim          Value of collateral
                                                                                                                                                 Do not deduct the value   that supports this
                                                                                                                                                 of collateral             claim


2.4     Creditor's Name
        JPP LLC                                                             Describe debtor's property that is subject to a lien                    $      UNDETERMINED $         UNDETERMINED

        Creditor's Mailing Address                                            Secured by substantially all of the
        1170 KANE CONCOURSE SUITE 200,                                        unencumbered intellectual property (IP) of the
                                                                              Company and its subsidiaries (excluding IP
                                                                              relating to the Kenmore and DieHard brands),
                                                                              and by certain real property interests.
        BAY HARBOR ISLANDS, FL 33154
        USA                                                                 Describe the lien
                                                                              IP/Ground Lease Term Loan UCC Lien
        Creditor's email address, if known
                                                                              201801080011694


        Date debt was incurred              1/4/2018                        Is the creditor an insider or related party?
                                                                                  No
        Last 4 digits of                                                     q
                                                                             X    Yes
        account number                                                       q
                                                                            Is anyone else liable on the claim?
        Do multiple creditors have an interest in
                                                                                  No
        the same property?                                                   q
                                                                             X    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                                             q
          q    No
                                                                            As of the petition filing date, the claim is:
          X
          q    Yes. Specify each creditor, including this creditor,
                                                                            Check all that apply.
               and its relative priority
                                                                             X    Contingent
               1. JPP, LLC 1. JPP II, LLC c/o ESL
                                                                             q
                                                                             X    Unliquidated
               Investments, Inc.Attention: Edward S.                         q
                                                                                  Disputed
               Lampert, CEO1170 Kane Concourse,                              q
               Suite 200Bay Harbor Islands FL 33154

2.5     Creditor's Name
        JPP LLC                                                             Describe debtor's property that is subject to a lien                    $       831,428,725.00 $      UNDETERMINED

        Creditor's Mailing Address                                            Secured by a first priority lien on certain
        1170 KANE CONCOURSE SUITE 200,                                        leased/owned real properties in respect of
                                                                              which Lender is expressly granted a Lien under
                                                                              the Loan Documents. Sears Holding
                                                                              Corporation is a guarantor.
        BAY HARBOR ISLANDS, FL 33154
        USA                                                                 Describe the lien
                                                                              Consolidated Secured Loan Facility (Includes
        Creditor's email address, if known
                                                                              Note A and Note B). Guaranteed by SHC.
                                                                              UCC Lien 201604110167135

        Date debt was incurred              4/6/2016                        Is the creditor an insider or related party?
                                                                                  No
        Last 4 digits of                                                     q
                                                                             X    Yes
        account number                                                       q
                                                                            Is anyone else liable on the claim?
        Do multiple creditors have an interest in
                                                                                  No
        the same property?                                                   q
                                                                             X    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                                             q
          X
          q    No
                                                                            As of the petition filing date, the claim is:
          q    Yes. Specify each creditor, including this creditor,
                                                                            Check all that apply.
               and its relative priority
                                                                                  Contingent
                                                                             q
                                                                                  Unliquidated
                                                                             q
                                                                                  Disputed
                                                                             q


 Official Form 206 D                                                     Schedule D: Creditors Who Have Claims Secured by Property                                           Page 3 of 10
               18-23537-rdd                    Doc 20                 Filed 01/18/19 Entered 01/18/19 00:55:49                                             Main Document
                                                                                  Pg 263 of 1461



 Debtor             SEARS, ROEBUCK AND CO.                                                                                   Case number      (if known)   18-23537
                    Name




                      Additional Page
      Part 1

Copy this page only if more space is needed. Continue numbering lines sequentially from the previous page.

                                                                                                                                                  Column A                 Column B
                                                                                                                                                  Amount of claim          Value of collateral
                                                                                                                                                 Do not deduct the value   that supports this
                                                                                                                                                 of collateral             claim


2.6     Creditor's Name
        BANK OF AMERICA                                                     Describe debtor's property that is subject to a lien                    $      UNDETERMINED $         UNDETERMINED

        Creditor's Mailing Address                                            An asset-based revolving credit facility with
        2417 REGENCY BLVD SUITE 6,                                            current commitments of $1.5 billion secured by
                                                                              a first lien on substantially all domestic
                                                                              inventory and credit card and pharmacy
                                                                              receivables.
        AUGUSTA, GA 30904
        USA                                                                 Describe the lien
                                                                              Revolving Credit Facility (First Lien Credit
        Creditor's email address, if known
                                                                              Facility) UCC Lien 201002260103453


        Date debt was incurred              7/21/2015                       Is the creditor an insider or related party?

                                                                             X    No
        Last 4 digits of                                                     q
                                                                                  Yes
        account number                                                       q
                                                                            Is anyone else liable on the claim?
        Do multiple creditors have an interest in
                                                                                  No
        the same property?                                                   q
                                                                             X    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                                             q
          q    No
                                                                            As of the petition filing date, the claim is:
          X
          q    Yes. Specify each creditor, including this creditor,
                                                                            Check all that apply.
               and its relative priority
                                                                             X    Contingent
               1. Bank of America; 2. JPP/ JPP II, LLC
                                                                             q
                                                                             X    Unliquidated
               and Wilmington Trust                                          q
                                                                                  Disputed
                                                                             q
2.7     Creditor's Name
        BANK OF AMERICA                                                     Describe debtor's property that is subject to a lien                    $      UNDETERMINED $         UNDETERMINED

        Creditor's Mailing Address                                            A letter of credit sublimit of up to $1 billion
        2417 REGENCY BLVD SUITE 6,                                            secured by a first lien on substantially all
                                                                              domestic inventory and credit card and
                                                                              pharmacy receivables.
        AUGUSTA, GA 30904
        USA                                                                 Describe the lien
                                                                              First Lien Letters of Credit (First Lien Credit
        Creditor's email address, if known
                                                                              Facility) UCC Lien 201002260103453


        Date debt was incurred              7/21/2015                       Is the creditor an insider or related party?

                                                                             X    No
        Last 4 digits of                                                     q
                                                                                  Yes
        account number                                                       q
                                                                            Is anyone else liable on the claim?
        Do multiple creditors have an interest in
                                                                                  No
        the same property?                                                   q
                                                                             X    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                                             q
          q    No
                                                                            As of the petition filing date, the claim is:
          X
          q    Yes. Specify each creditor, including this creditor,
                                                                            Check all that apply.
               and its relative priority
                                                                             X    Contingent
               1. Bank of America; 2. JPP/ JPP II, LLC
                                                                             q
                                                                             X    Unliquidated
               and Wilmington Trust                                          q
                                                                                  Disputed
                                                                             q



 Official Form 206 D                                                     Schedule D: Creditors Who Have Claims Secured by Property                                           Page 4 of 10
               18-23537-rdd                    Doc 20                 Filed 01/18/19 Entered 01/18/19 00:55:49                                             Main Document
                                                                                  Pg 264 of 1461



 Debtor             SEARS, ROEBUCK AND CO.                                                                                   Case number      (if known)   18-23537
                    Name




                      Additional Page
      Part 1

Copy this page only if more space is needed. Continue numbering lines sequentially from the previous page.

                                                                                                                                                  Column A                 Column B
                                                                                                                                                  Amount of claim          Value of collateral
                                                                                                                                                 Do not deduct the value   that supports this
                                                                                                                                                 of collateral             claim


2.8     Creditor's Name
        BANK OF AMERICA                                                     Describe debtor's property that is subject to a lien                    $      UNDETERMINED $         UNDETERMINED

        Creditor's Mailing Address                                            Secured by a first lien on substantially all
        2417 REGENCY BLVD SUITE 6,                                            domestic inventory and credit card and
                                                                              pharmacy receivables.


        AUGUSTA, GA 30904
        USA                                                                 Describe the lien
                                                                              First Lien Term Loan B (First Lien Credit
        Creditor's email address, if known
                                                                              Facility) UCC 201002260103453


        Date debt was incurred              7/21/2015                       Is the creditor an insider or related party?

                                                                             X    No
        Last 4 digits of                                                     q
                                                                                  Yes
        account number                                                       q
                                                                            Is anyone else liable on the claim?
        Do multiple creditors have an interest in
                                                                                  No
        the same property?                                                   q
                                                                             X    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                                             q
          q    No
                                                                            As of the petition filing date, the claim is:
          X
          q    Yes. Specify each creditor, including this creditor,
                                                                            Check all that apply.
               and its relative priority
                                                                             X    Contingent
               1. Bank of America; 2. JPP/ JPP II, LLC
                                                                             q
                                                                             X    Unliquidated
               and Wilmington Trust                                          q
                                                                                  Disputed
                                                                             q
2.9     Creditor's Name
        BANK OF AMERICA                                                     Describe debtor's property that is subject to a lien                    $      UNDETERMINED $         UNDETERMINED

        Creditor's Mailing Address                                            Secured by a first lien on substantially all
        2417 REGENCY BLVD SUITE 6,                                            domestic inventory and credit card and
                                                                              pharmacy receivables.


        AUGUSTA, GA 30904
        USA                                                                 Describe the lien
                                                                              FILO Term Loan (First Lien Credit Facility)
        Creditor's email address, if known
                                                                              UCC Lien 201002260103453


        Date debt was incurred              7/21/2015                       Is the creditor an insider or related party?
                                                                                  No
        Last 4 digits of                                                     q
                                                                             X    Yes
        account number                                                       q
                                                                            Is anyone else liable on the claim?
        Do multiple creditors have an interest in
                                                                                  No
        the same property?                                                   q
                                                                             X    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                                             q
          q    No
                                                                            As of the petition filing date, the claim is:
          X
          q    Yes. Specify each creditor, including this creditor,
                                                                            Check all that apply.
               and its relative priority
                                                                             X    Contingent
               1. Bank of America; 2. JPP/ JPP II, LLC
                                                                             q
                                                                             X    Unliquidated
               and Wilmington Trust                                          q
                                                                                  Disputed
                                                                             q



 Official Form 206 D                                                     Schedule D: Creditors Who Have Claims Secured by Property                                           Page 5 of 10
                18-23537-rdd                    Doc 20                 Filed 01/18/19 Entered 01/18/19 00:55:49                                             Main Document
                                                                                   Pg 265 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                                   Case number      (if known)   18-23537
                     Name




                       Additional Page
       Part 1

Copy this page only if more space is needed. Continue numbering lines sequentially from the previous page.

                                                                                                                                                   Column A                 Column B
                                                                                                                                                   Amount of claim          Value of collateral
                                                                                                                                                  Do not deduct the value   that supports this
                                                                                                                                                  of collateral             claim


2.10     Creditor's Name
         WILMINGTON TRUST AS TRUSTEE                                         Describe debtor's property that is subject to a lien                    $      UNDETERMINED $         UNDETERMINED

         Creditor's Mailing Address                                            Secured by a security interest in certain assets
         7530 LUCERNE DR 305,                                                  consisting primarily of domestic inventory and
                                                                               receivables


         CLEVELAND, OH 44130
         USA                                                                 Describe the lien
                                                                               Second Lien PIK Notes UCC
         Creditor's email address, if known
                                                                               201608150389181


         Date debt was incurred              2/1/2018                        Is the creditor an insider or related party?
                                                                                   No
         Last 4 digits of                                                     q
                                                                              X    Yes
         account number                                                       q
                                                                             Is anyone else liable on the claim?
         Do multiple creditors have an interest in
                                                                                   No
         the same property?                                                   q
                                                                              X    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                                              q
           q    No
                                                                             As of the petition filing date, the claim is:
           X
           q    Yes. Specify each creditor, including this creditor,
                                                                             Check all that apply.
                and its relative priority
                                                                              X    Contingent
                1. Bank of America; 2. JPP, LLC and JPP
                                                                              q
                                                                              X    Unliquidated
                II, LLC and Wilmington Trust                                  q
                                                                                   Disputed
                                                                              q
2.11     Creditor's Name
         JPP LLC                                                             Describe debtor's property that is subject to a lien                    $      UNDETERMINED $         UNDETERMINED

         Creditor's Mailing Address                                            Secured by a security interest in certain assets
         1170 KANE CONCOURSE SUITE 200,                                        consisting primarily of domestic inventory and
                                                                               receivables


         BAY HARBOR ISLANDS, FL 33154
         USA                                                                 Describe the lien
                                                                               Second Lien Line of Credit and Alternative
         Creditor's email address, if known
                                                                               Tranche Line of Credit Loans UCC
                                                                               201701040003368

         Date debt was incurred              9/1/2016                        Is the creditor an insider or related party?
                                                                                   No
         Last 4 digits of                                                     q
                                                                              X    Yes
         account number                                                       q
                                                                             Is anyone else liable on the claim?
         Do multiple creditors have an interest in
                                                                                   No
         the same property?                                                   q
                                                                              X    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                                              q
           q    No
                                                                             As of the petition filing date, the claim is:
           X
           q    Yes. Specify each creditor, including this creditor,
                                                                             Check all that apply.
                and its relative priority
                                                                              X    Contingent
                1. Bank of America; 2. JPP/JPP II, LLC
                                                                              q
                                                                              X    Unliquidated
                                                                              q
                                                                                   Disputed
                                                                              q



 Official Form 206 D                                                      Schedule D: Creditors Who Have Claims Secured by Property                                           Page 6 of 10
                18-23537-rdd                    Doc 20                 Filed 01/18/19 Entered 01/18/19 00:55:49                                             Main Document
                                                                                   Pg 266 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                                   Case number      (if known)   18-23537
                     Name




                       Additional Page
       Part 1

Copy this page only if more space is needed. Continue numbering lines sequentially from the previous page.

                                                                                                                                                   Column A                 Column B
                                                                                                                                                   Amount of claim          Value of collateral
                                                                                                                                                  Do not deduct the value   that supports this
                                                                                                                                                  of collateral             claim


2.12     Creditor's Name
         DELL FINANCIAL SERVICES LTD                                         Describe debtor's property that is subject to a lien                    $      UNDETERMINED $         UNDETERMINED
         PARTNERSHIP

         Creditor's Mailing Address                                            All computer equipment and peripherals
         MAIL STOP-PS2DF-23 ONE DELL WAY,                                      leased pursuant to Master Lease Agreement
                                                                               #6505200


         ROUND ROCK, TX 78682
         USA                                                                 Describe the lien
                                                                               Equipment Financing UCC Lien 004231060
         Creditor's email address, if known



         Date debt was incurred              6/23/2000                       Is the creditor an insider or related party?

                                                                              X    No
         Last 4 digits of                                                     q
                                                                                   Yes
         account number                                                       q
                                                                             Is anyone else liable on the claim?
         Do multiple creditors have an interest in
                                                                              X    No
         the same property?                                                   q
                                                                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                                              q
           X
           q    No
                                                                             As of the petition filing date, the claim is:
           q    Yes. Specify each creditor, including this creditor,
                                                                             Check all that apply.
                and its relative priority
                                                                              X    Contingent
                                                                              q
                                                                              X    Unliquidated
                                                                              q
                                                                              X    Disputed
                                                                              q
2.13     Creditor's Name
         AUTOMOTIVE RENTALS INC                                              Describe debtor's property that is subject to a lien                    $      UNDETERMINED $         UNDETERMINED

         Creditor's Mailing Address                                            6503 trucks leased from ARI, Inc. See rider for
         PO BOX 8500-4375,                                                     details.



         PHILADELPHIA, PA 19178-4375
         USA                                                                 Describe the lien
                                                                               Truck Capital Lease
         Creditor's email address, if known



         Date debt was incurred                                              Is the creditor an insider or related party?

                                                                              X    No
         Last 4 digits of                                                     q
                                                                                   Yes
         account number                                                       q
                                                                             Is anyone else liable on the claim?
         Do multiple creditors have an interest in
                                                                              X    No
         the same property?                                                   q
                                                                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                                              q
           X
           q    No
                                                                             As of the petition filing date, the claim is:
           q    Yes. Specify each creditor, including this creditor,
                                                                             Check all that apply.
                and its relative priority
                                                                              X    Contingent
                                                                              q
                                                                              X    Unliquidated
                                                                              q
                                                                              X    Disputed
                                                                              q


 Official Form 206 D                                                      Schedule D: Creditors Who Have Claims Secured by Property                                           Page 7 of 10
                18-23537-rdd                    Doc 20                 Filed 01/18/19 Entered 01/18/19 00:55:49                                             Main Document
                                                                                   Pg 267 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                                   Case number      (if known)   18-23537
                     Name




                       Additional Page
       Part 1

Copy this page only if more space is needed. Continue numbering lines sequentially from the previous page.

                                                                                                                                                   Column A                 Column B
                                                                                                                                                   Amount of claim          Value of collateral
                                                                                                                                                  Do not deduct the value   that supports this
                                                                                                                                                  of collateral             claim


2.14     Creditor's Name
         UBS AG STAMFORD BRANCH                                              Describe debtor's property that is subject to a lien                    $      UNDETERMINED $         UNDETERMINED

         Creditor's Mailing Address                                            Secured by the Sparrow Borrowers’ interests in
         600 WASHINGTON BOULEVARD,                                             138 real properties subject to Amended and
                                                                               Restated Master Lease Agreement dated
                                                                               3/14/2018. Sears Holdings and Sears,
                                                                               Roebuck and Co. provide a limited guaranty.
         STAMFORD, CT 06901
         USA                                                                 Describe the lien
                                                                               Sparrow Term Loan (Guarantor) UCC Lien
         Creditor's email address, if known
                                                                               201802020051787
         Agency-UBSAmericas@ubs.com

         Date debt was incurred              3/14/2018                       Is the creditor an insider or related party?

                                                                              X    No
         Last 4 digits of                                                     q
                                                                                   Yes
         account number                                                       q
                                                                             Is anyone else liable on the claim?
         Do multiple creditors have an interest in
                                                                                   No
         the same property?                                                   q
                                                                              X    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                                              q
           q    No
                                                                             As of the petition filing date, the claim is:
           X
           q    Yes. Specify each creditor, including this creditor,
                                                                             Check all that apply.
                and its relative priority
                                                                              X    Contingent
                \
                                                                              q
                                                                              X    Unliquidated
                                                                              q
                                                                                   Disputed
                                                                              q
2.15     Creditor's Name
         JPP LLC                                                             Describe debtor's property that is subject to a lien                    $      UNDETERMINED $         UNDETERMINED

         Creditor's Mailing Address                                            Secured by a pledge of equity interests in SRC
         1170 KANE CONCOURSE SUITE 200,                                        O.P. LLC, which is the parent company of the
                                                                               other Sparrow Borrowers. Sears Holdings and
                                                                               Sears, Roebuck and Co. provide a limited
                                                                               guaranty of the Sparrow Mezzanine Borrower’s
         BAY HARBOR ISLANDS, FL 33154
         USA                                                                 Describe the lien
                                                                               Sparrow Mezzanine Term Loan (Guarantor).
         Creditor's email address, if known
                                                                               UCC Lien 201806050255822


         Date debt was incurred              3/14/2018                       Is the creditor an insider or related party?
                                                                                   No
         Last 4 digits of                                                     q
                                                                              X    Yes
         account number                                                       q
                                                                             Is anyone else liable on the claim?
         Do multiple creditors have an interest in
                                                                                   No
         the same property?                                                   q
                                                                              X    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                                              q
           q    No
                                                                             As of the petition filing date, the claim is:
           X
           q    Yes. Specify each creditor, including this creditor,
                                                                             Check all that apply.
                and its relative priority
                                                                              X    Contingent
                1. JPP, LLC; 1. JPP II, LLC, c/o ESL
                                                                              q
                                                                              X    Unliquidated
                Investments, Inc., 1170 Kane Concourse,                       q
                                                                                   Disputed
                Suite 200 Bay Harbor Islands FL 33154                         q



 Official Form 206 D                                                      Schedule D: Creditors Who Have Claims Secured by Property                                           Page 8 of 10
             18-23537-rdd              Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                            Main Document
                                                                   Pg 268 of 1461



 Debtor          SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)     18-23537
                 Name




                   Additional Page
    Part 1

Copy this page only if more space is needed. Continue numbering lines sequentially from the previous page.




   3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the                                 $           831,428,725.00
          Additional Page, if any.


 Official Form 206 D                                         Schedule D: Creditors Who Have Claims Secured by Property                                   Page 9 of 10
           18-23537-rdd                  Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                             Main Document
                                                                      Pg 269 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                              Case number   (if known)   18-23537
                Name




                  List Others to be Notified for a Debt Already Listed in Part 1
  Part 2




  List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are
  collection agencies, assignees of claims listed above, and attorneys for secured creditors.

  If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this
  page.
                                                                                                                                On which line in Part 1   Last 4 digits of
     Name and Address                                                                                                           did you enter the         account number
                                                                                                                                related creditor?         for this entity?




Official Form 206 D                                              Schedule D: Creditors Who Have Claims Secured by Property                                 Page 10 of 10
                18-23537-rdd               Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                       Pg 270 of 1461


 Fill in this information to identify the case:


 Debtor name              SEARS, ROEBUCK AND CO.

 United States Bankruptcy Court for the:          Southern                              District of:        New York
                                                                                                          {State}
 Case number (If known):        18-23537
                                                                                                                                                       Check if this is an
                                                                                                                                                 q     amended filing

 Official Form 206 E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15


      Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
       1.
      NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list
      executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts
      and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or
      Part 2, fill out and attach the Additional Page of that Part included in this form.



      Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.      Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          q      No. Go to Part 2.
          X
          q      Yes. Go to line 2.


 2.      List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
         3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.



                                                                                                                             Total Claim                        Priority
                                                                                                                                                                Amount
2.1         Priority creditor's name and mailing address                As of the petition filing date, the claim is:

            ABINGTON TOWNSHIP 2                                                                                          $        UNDETERMINED         $         UNDETERMINED
            1176 OLD YORK ROAD
                                                                         Check all that apply.

                                                                          X
                                                                          q    Contingent
            ABINGTON, PA 19001                                            X
                                                                          q    Unliquidated

            Date or dates debt was incurred
                                                                          X
                                                                          q    Disputed

            Various
                                                                        Basis for the claim:
            Last 4 digits of
            account number                                              PROPERTY TAX

            Specify Code subscription of PRIORITY                       Is the claim subject to offset?
            unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                          q    No
                                                                          q    Yes




 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 1 of 371
                18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                          Pg 271 of 1461



 Debtor             SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                    Name




                      Additional Page
      Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.2            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

               ABRAMS KAREN V                                                                                            $                       11,242.30   $       UNDETERMINED
               5841 SPYGLASS DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
               MOBILE, AL 36618                                         X
                                                                        q    Unliquidated

               Date or dates debt was incurred                          q    Disputed


                                                                      Basis for the claim:
               Last 4 digits of
               account number                                         WAGES, SALARIES AND COMMISSIONS

               Specify Code subscription of PRIORITY                  Is the claim subject to offset?
               unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.3            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

               ACADIA PARISH SCHOOL BOARD                                                                                $                  UNDETERMINED     $       UNDETERMINED
               PO DRAWER 309
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
               CROWLEY, LA 70527-0309                                   X
                                                                        q    Unliquidated

               Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

               Various
                                                                      Basis for the claim:
               Last 4 digits of
               account number                                         SALES TAX

               Specify Code subscription of PRIORITY                  Is the claim subject to offset?
               unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.4            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

               ACOSTA DEBRA                                                                                              $                        1,708.70   $       UNDETERMINED
               26107 CHERRY BLOSSOM COURT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
               LAWRENCEVILLE, NJ 08648                                  X
                                                                        q    Unliquidated

               Date or dates debt was incurred                          q    Disputed


                                                                      Basis for the claim:
               Last 4 digits of
               account number                                         WAGES, SALARIES AND COMMISSIONS

               Specify Code subscription of PRIORITY                  Is the claim subject to offset?
               unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 371
                18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                          Pg 272 of 1461



 Debtor             SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
                    Name




                      Additional Page
      Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.5            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

               ADAMS BENJI L                                                                                             $                      9,876.18   $       UNDETERMINED
               2014 CORAL REEF RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
               PENSACOLA, FL 32506                                      X
                                                                        q    Unliquidated

               Date or dates debt was incurred                          q    Disputed


                                                                      Basis for the claim:
               Last 4 digits of
               account number                                         WAGES, SALARIES AND COMMISSIONS

               Specify Code subscription of PRIORITY                  Is the claim subject to offset?
               unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.6            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

               ADAMS PATRICK R                                                                                           $                      9,667.46   $       UNDETERMINED
               3447 BYERS
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
               BURTON, MI 48519                                         X
                                                                        q    Unliquidated

               Date or dates debt was incurred                          q    Disputed


                                                                      Basis for the claim:
               Last 4 digits of
               account number                                         WAGES, SALARIES AND COMMISSIONS

               Specify Code subscription of PRIORITY                  Is the claim subject to offset?
               unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.7            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

               AGUILAR BRIAN A                                                                                           $                      2,896.53   $       UNDETERMINED
               304 S WYMORE RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
               ALTAMONTE SPRINGS, FL 32714                              X
                                                                        q    Unliquidated

               Date or dates debt was incurred                          q    Disputed


                                                                      Basis for the claim:
               Last 4 digits of
               account number                                         WAGES, SALARIES AND COMMISSIONS

               Specify Code subscription of PRIORITY                  Is the claim subject to offset?
               unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 273 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.8             Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                AHO JAMES O                                                                                               $                  UNDETERMINED     $       UNDETERMINED
                3333 BEVERLY BLVD
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                HOFFMAN ESTATES, IL 60179                                X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.9             Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ALABAMA DEPARTMENT OF REVENUE                                                                             $                  UNDETERMINED     $       UNDETERMINED
                PO BOX 327431
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                MONTGOMERY, AL 6132-7431                                 X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         SALES TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.10            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ALDRIDGE MATTHEW A                                                                                        $                        2,130.66   $       UNDETERMINED
                2009 DODDRIDGE AVE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                CLOQUET, MN 55720                                        X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 274 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.11            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ALEXANDER BEVERLY J                                                                                       $                        6,999.98   $       UNDETERMINED
                168 E OXFORD
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                CHULA VISTA, CA 91911-3531                               X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.12            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ALIEF ISD                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
                14051 BELLAIRE BLVD STE 100
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                HOUSTON, TX 77083                                        X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.13            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ALLATIN TARA A                                                                                            $                        6,145.85   $       UNDETERMINED
                34 WILDWOOD TRAIL
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                ORMOND BEACH, FL 32174                                   X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 275 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.14            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ALLEGHENY COUNTY                                                                                          $                  UNDETERMINED     $       UNDETERMINED
                PO BOX 643385
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                PITTSBURGH, PA 15264-3385                                X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.15            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ALLEN AMELIA L                                                                                            $                        3,684.00   $       UNDETERMINED
                2131 WOLFRIDGE RD
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                MOBILE, AL 36618                                         X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.16            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ALLEN IRMA B                                                                                              $                        1,638.00   $       UNDETERMINED
                6354 VALLEY DALE DR
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                RIVERDALE, GA 30274                                      X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 276 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.17            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ALLEN PARISH SCHOOL BOARD                                                                                 $                  UNDETERMINED     $       UNDETERMINED
                PO DRAWER190
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                OBERLIN, LA 70655                                        X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         SALES TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.18            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ALLISON MATTIE L                                                                                          $                       10,752.00   $       UNDETERMINED
                544 EAST 88TH PLACE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                CHICAGO, IL 60619                                        X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.19            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ALPHARETTA CITY                                                                                           $                  UNDETERMINED     $       UNDETERMINED
                P O BOX 349
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                ALPHARETTA, GA 30009-0349                                X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                           Pg 277 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.20            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ALTMAN GERALD P                                                                                           $                        832.80   $       UNDETERMINED
                108 JOYCE DR
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                MCMURRAY, PA 15317                                       X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.21            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ALVARADO ALEXIS                                                                                           $                      1,470.00   $       UNDETERMINED
                2374 LAKE HELEN OSTEEN ROAD
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                DELTONA, FL 32738                                        X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.22            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                AMAYA JULIO C                                                                                             $                      1,650.00   $       UNDETERMINED
                101 WHITE ST
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                UNION GAP, WA 98903                                      X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 278 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.23            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ANAYA JORGE L                                                                                             $                        3,361.40   $       UNDETERMINED
                7447 PACFIC AVE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                TACOMA, WA 98408                                         X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.24            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ANCHORAGE BOROUGH                                                                                         $                  UNDETERMINED     $       UNDETERMINED
                632 W 6TH AVE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                ANCHORAGE, AK 99519                                      X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.25            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ANDRELLA DOROTHEA L                                                                                       $                          131.60   $       UNDETERMINED
                108 CENTER STREET
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                NEPTUNE, NJ 07753                                        X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 279 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.26            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ANDREWS JAMES E                                                                                           $                        2,247.00   $       UNDETERMINED
                1653 HENLEY CT
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                WHEELING, IL 60090                                       X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.27            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ANNE ARUNDEL COUNTY                                                                                       $                  UNDETERMINED     $       UNDETERMINED
                OFFICE OF FINANCE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                ANNAPOLIS                  , MD 21404-0427               X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.28            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ARIZONA DEPARTMENT OF REVENUE                                                                             $                  UNDETERMINED     $       UNDETERMINED
                PO BOX 29010
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                PHOENIX, AZ 85038-9079                                   X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         SALES TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 280 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.29            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ARNOLD GARY R                                                                                             $                        1,688.40   $       UNDETERMINED
                908 WASHINGTON AVE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                LAUREL, MT 59044                                         X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.30            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ARY SARAH E                                                                                               $                        2,520.00   $       UNDETERMINED
                17168 BUFFALO
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                DETROIT, MI 48212                                        X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.31            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ASCENSION PARISH                                                                                          $                  UNDETERMINED     $       UNDETERMINED
                PO BOX 1718
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                GONZALES, LA 70707                                       X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         SALES TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 281 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.32            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ASHLEY VICTOR N                                                                                           $                        2,238.60   $       UNDETERMINED
                14109 FRUIT ORCHARD PLACE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                OKLAHOMA CITY, OK 73170                                  X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.33            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                ASSUMPTION PARISH                                                                                         $                  UNDETERMINED     $       UNDETERMINED
                PO DRAWER 920
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                NAPOLEONVILLE, LA 70390                                  X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         SALES TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.34            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                AVOYELLES PARISH SALES TAX FUND                                                                           $                  UNDETERMINED     $       UNDETERMINED
                221 TUNICA DRIVE WEST
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                MARKSVILLE, LA 71351                                     X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         SALES TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 282 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.35            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                AYLING KEVIN J                                                                                            $                        1,027.50   $       UNDETERMINED
                17 PINE ST
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                LAKE PEEKSKILL, NY 10537-1316                            X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.36            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BACHMAN JAMES                                                                                             $                  UNDETERMINED     $       UNDETERMINED
                2630 WEPOTRAIL
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                FLAGSTAFF, AZ 86005                                      X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.37            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BAKER ROBERT F                                                                                            $                  UNDETERMINED     $       UNDETERMINED
                3333 BEVERLY BLVD
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                HOFFMAN ESTATES, IL 60179                                X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 283 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.38            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BALDWIN COUNTY                                                                                            $                  UNDETERMINED     $       UNDETERMINED
                PO BOX 189
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                ROBERTSDALE, AL 36567                                    X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         SALES TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.39            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BARRINGER TAMMY L                                                                                         $                        4,554.60   $       UNDETERMINED
                1711 FETZNER RD
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                ROCHESTER, NY 14626                                      X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.40            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BASHAM GARY E                                                                                             $                       15,488.16   $       UNDETERMINED
                2333 BROKEN WAGON DRIVE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                LEANDER, TX 78641                                        X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                           Pg 284 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.41            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BATCHELDER CECILIA A                                                                                      $                      2,665.90   $       UNDETERMINED
                36770 HARPER
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                CLINTON TWNP, MI 48035                                   X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.42            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BATSON AMY M                                                                                              $                      7,493.58   $       UNDETERMINED
                913 SW TIMBERVIEW DR
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                GRIMES, IA 50111                                         X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.43            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BAUER MAT                                                                                                 $                        963.90   $       UNDETERMINED
                29W270 BOLLES AVE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                WEST CHICAGO, IL 60185                                   X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 15 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 285 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.44            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BAYLOR DERRICK                                                                                            $                        1,120.00   $       UNDETERMINED
                611 SOUTH 8TH STREET
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                WEST DUNDEE, IL 60118                                    X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.45            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BEAUREGARD PARISH                                                                                         $                  UNDETERMINED     $       UNDETERMINED
                PO BOX 639
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                DERIDDER, LA 70634                                       X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         SALES TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.46            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BEEBE ELIZABETH M                                                                                         $                        1,050.00   $       UNDETERMINED
                33 BRADY LANE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                LECOMPTE, LA 71346                                       X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 286 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.47            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BEER RICHARD M                                                                                            $                       18,731.64   $       UNDETERMINED
                219 MEDFORD COURT
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                MANALAPAN, NJ 07726                                      X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.48            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BEL AIR TOWN                                                                                              $                  UNDETERMINED     $       UNDETERMINED
                39 HICKORY AVE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                BEL AIR, MD 21014                                        X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.49            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BENISH DEBRA A                                                                                            $                          771.40   $       UNDETERMINED
                109 PRAIRIE BLVD
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                CENTERVILLE, GA 31028                                    X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 17 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                           Pg 287 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.50            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BENTON CARELL B                                                                                           $                     12,350.00   $       UNDETERMINED
                3438 CRAGGY PERCH
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                DOUGLASVILLE, GA 30135                                   X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.51            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BERROA ERENDIRA G                                                                                         $                      5,511.87   $       UNDETERMINED
                519 SEASONS CT
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                WINTER SPRINGS, FL 32708                                 X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.52            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BERTRAND JAMES                                                                                            $                        709.92   $       UNDETERMINED
                30 CHAUVIN DR
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                MONROE, LA 71203                                         X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 18 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 288 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.53            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BETHEL PARK MUNICIPALITY                                                                                  $                  UNDETERMINED     $       UNDETERMINED
                7100 BAPTIST RD
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                BETHEL PARK, PA 15102                                    X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.54            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BETHEL PARK SCHOOL DISTRICT                                                                               $                  UNDETERMINED     $       UNDETERMINED
                7100 BAPTIST RD
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                BETHEL PARK                  , PA 15102                  X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.55            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BETTS RYAN R                                                                                              $                          973.08   $       UNDETERMINED
                1823 W WAYNE ST
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                LIMA, OH 45805                                           X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 19 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 289 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.56            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BEXAR COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
                PO BOX 2903
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                SAN ANTONIO, TX 78299-2903                               X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.57            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BHANAWAT GEET                                                                                             $                  UNDETERMINED     $       UNDETERMINED
                3333 BEVERLY BLVD
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                HOFFMAN ESTATES, IL 60179                                X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.58            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BHUIYAN FEDEYA                                                                                            $                        1,680.00   $       UNDETERMINED
                1796 QUAIL RUN
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                LAWRENCEVILLE, GA 30044                                  X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 20 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 290 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.59            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BIENVILLE PARISH SCHOOL BOARD                                                                             $                  UNDETERMINED     $       UNDETERMINED
                PO BOX 746
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                ARCADIA, LA 71001                                        X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         SALES TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.60            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BISHOP CHERYL L                                                                                           $                        3,042.98   $       UNDETERMINED
                159 WALNUT CREST RUN
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                SANFORD, FL 32771                                        X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.61            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BLACK HAWK COUNTY                                                                                         $                  UNDETERMINED     $       UNDETERMINED
                316 E 5TH ST
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                WATERLOO, IA 50703                                       X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 21 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 291 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.62            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BLACKMAN TOWNSHIP                                                                                         $                  UNDETERMINED     $       UNDETERMINED
                1990 WEST PARNALL ROAD
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                JACKSON, MI 49201                                        X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.63            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BLUE EARTH COUNTY                                                                                         $                  UNDETERMINED     $       UNDETERMINED
                410 JACKSON ST
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                MANKATO, MN 56001                                        X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.64            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BODDEN DONNA L                                                                                            $                        1,295.00   $       UNDETERMINED
                13566 S CUMBERLAND DR
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                BELLEVILLE, MI 48111                                     X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 22 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                           Pg 292 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.65            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BOESE DAVID J                                                                                             $                      2,380.00   $       UNDETERMINED
                904 N SAVANNAH DR
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                SIOUX FALLS, SD 57103                                    X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.66            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BOGLE IAN K                                                                                               $                      1,640.00   $       UNDETERMINED
                1767 GRAYSTONE DR
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                HAMPTON, GA 30228                                        X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.67            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BONNER KENNETH L                                                                                          $                      1,680.00   $       UNDETERMINED
                3608-COOPER-ST
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                MONROE, LA 71203                                         X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 23 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 293 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.68            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BOS DIANA M                                                                                               $                        1,193.50   $       UNDETERMINED
                330 TELLICO RD
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                CANTON, GA 30115                                         X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.69            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BOSSIER CITY-PARISH                                                                                       $                  UNDETERMINED     $       UNDETERMINED
                PO BOX 71313
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                BOSSIER CITY, LA 71171-1313                              X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         SALES TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.70            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BOWERS PHILIP J                                                                                           $                        1,976.00   $       UNDETERMINED
                2667 STATE ROUTE 3
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                FULTON, NY 13069                                         X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 24 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                           Pg 294 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.71            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BRACKIN ALICE                                                                                             $                      2,192.08   $       UNDETERMINED
                10003 DAUPHIN ISLAND
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                THEODORE, AL 36582                                       X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.72            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BRADFORD JOHNNIE E                                                                                        $                      1,097.21   $       UNDETERMINED
                2202 ADA LN
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                ROUND ROCK, TX 78664                                     X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.73            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BRADLEY DANIEL A                                                                                          $                      1,283.45   $       UNDETERMINED
                1215 N 57TH AV W
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                DULUTH, MN 55807                                         X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 25 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                           Pg 295 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.74            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BRADLEY SUSAN K                                                                                           $                        872.20   $       UNDETERMINED
                213 NORTH BEECH ST
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                FLUSHING, MI 48433                                       X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.75            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BRANCH NELSON PATRICIA                                                                                    $                        422.45   $       UNDETERMINED
                2826 LOS ANGELES ST
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                ALEXANDRIA, LA 71302                                     X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.76            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BRAXTON ROGER L                                                                                           $                      1,263.50   $       UNDETERMINED
                4101 SE 41ST
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                DEL CITY, OK 73115                                       X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 26 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 296 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.77            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BREVARD COUNTY                                                                                            $                  UNDETERMINED     $       UNDETERMINED
                400 SOUTH ST 6TH FLR
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                TITUSVILLE, FL 32780-7698                                X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.78            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BRILEY ROBIN J                                                                                            $                        4,292.80   $       UNDETERMINED
                181 WILDWOOD
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                PINEVILLE, LA 71360                                      X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.79            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BRITTON DONALD                                                                                            $                        2,365.44   $       UNDETERMINED
                904 CHARLES AVE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                BASTROP, LA 71220                                        X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 27 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 297 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.80            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BRITUS MONA                                                                                               $                        1,520.00   $       UNDETERMINED
                7 ELM STREET
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                WAPPINGER FALLS, NY 12590                                X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.81            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BRODY ANDREA L                                                                                            $                       11,490.93   $       UNDETERMINED
                314 CHEROKEE CT
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                ALTAMONTE SPRINGS, FL 32701                              X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.82            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BRONX BOROUGH                                                                                             $                  UNDETERMINED     $       UNDETERMINED
                PO BOX 680
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                NEWARK, NJ 07101-0680                                    X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 28 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 298 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.83            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BROOKFIELD CITY                                                                                           $                  UNDETERMINED   $       UNDETERMINED
                2000 N CALHOUN ROAD
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                BROOKFIELD, WI 53005                                     X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.84            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BROOKLYN BOROUGH                                                                                          $                  UNDETERMINED   $       UNDETERMINED
                PO BOX 680
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                NEWARK, NJ 07101-0680                                    X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.85            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BROWARD COUNTY                                                                                            $                  UNDETERMINED   $       UNDETERMINED
                115 ANDREWS AVE RM A-100
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                FORT LAUDERDALE, FL 33301                                X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 29 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                           Pg 299 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.86            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BROWN ARDREE' D                                                                                           $                     16,661.25   $       UNDETERMINED
                4825 HIDDEN GARDENS AVE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                BATON ROUGE, LA 70811                                    X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.87            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BROWN ERIC J                                                                                              $                     16,481.30   $       UNDETERMINED
                PO BOX 1602
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                PASADENA, TX 77501                                       X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.88            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BRUNSTING BLAIR                                                                                           $                      1,750.00   $       UNDETERMINED
                5901 W THRUSH PLACE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                SIOUX FALLS, SD 57107                                    X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 30 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                           Pg 300 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.89            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BRYANT DELORES                                                                                            $                      2,087.75   $       UNDETERMINED
                138 ALLEN RD
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                BENTON, LA 71006                                         X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.90            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BUCHANAN WYNNIE                                                                                           $                      2,240.00   $       UNDETERMINED
                3113 SW 46TH
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                OKLAHOMA CITY, OK 73119                                  X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.91            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BUCHHOLZ ERIC W                                                                                           $                      2,887.50   $       UNDETERMINED
                613 W STATE ROAD 11
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                JANESVILLE, WI 53546                                     X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 31 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                           Pg 301 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.92            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BUCKNER LATONYA Y                                                                                         $                        604.00   $       UNDETERMINED
                2177 PINE HURST DRIVE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                MESQUITE, TX 75150                                       X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.93            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BUFKIN ANDREW W                                                                                           $                        126.92   $       UNDETERMINED
                7400 DESERT PLAINS DR
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                SPARKS, NV 89436                                         X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                       Priority
                                                                                                                                                                   Amount
2.94            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BULLARD AARON E                                                                                           $                     13,564.91   $       UNDETERMINED
                4417 83RD AVENUE CT W
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                UNIVERSITY PLACE, WA 98466                               X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 32 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 302 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.95            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BULLOCK ARTHUR J                                                                                          $                        2,653.70   $       UNDETERMINED
                1180 BRAMLETT BLVD
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                LAWRENCEVILLE, GA 30045                                  X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.96            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BUNGERT FRANCES                                                                                           $                          595.50   $       UNDETERMINED
                918 HURL DRIVE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                PITTSBURGH, PA 15236                                     X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.97            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BURKE COUNTY TAX COLLECTOR                                                                                $                  UNDETERMINED     $       UNDETERMINED
                P O BOX 219
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                MORGANTON, NC 28680                                      X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         TAXING AUTHORITY

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (          )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 33 of 371
                 18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                           Pg 303 of 1461



 Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                     Name




                       Additional Page
       Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.98            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BURLINGTON TOWN                                                                                           $                  UNDETERMINED     $       UNDETERMINED
                29 CENTER ST
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                BURLINGTON, MA 01803                                     X
                                                                         q    Unliquidated

                Date or dates debt was incurred
                                                                         X
                                                                         q    Disputed

                Various
                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         PROPERTY TAX

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.99            Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BURNS AMY H                                                                                               $                       28,748.08   $       UNDETERMINED
                715 MYRTLE AVE
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                ASHTABULA, OH 44004                                      X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes




                                                                                                                                 Total Claim                         Priority
                                                                                                                                                                     Amount
2.100           Priority creditor's name and mailing address           As of the petition filing date, the claim is:

                BURRELL CHARLES H                                                                                         $                          612.50   $       UNDETERMINED
                2505 CHESTNUT STREET
                                                                        Check all that apply.

                                                                         X
                                                                         q    Contingent
                QUINCY, IL 62301                                         X
                                                                         q    Unliquidated

                Date or dates debt was incurred                          q    Disputed


                                                                       Basis for the claim:
                Last 4 digits of
                account number                                         WAGES, SALARIES AND COMMISSIONS

                Specify Code subscription of PRIORITY                  Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                         q    No
                                                                         q    Yes



 Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 34 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 304 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.101        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             BURROWS PATRICIA A                                                                                          $                        1,260.00   $       UNDETERMINED
             2956 CEDARWOOD LANE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TRAVERSE CITY, MI 49686                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.102        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             BUSHLAND ISD                                                                                                $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 9514
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             AMARILLO, TX 79105-9514                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.103        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             BUSHNELL ANDREW                                                                                             $                          608.40   $       UNDETERMINED
             1115 22ND AVE S
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GRAND FORKS, ND 58201                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 35 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 305 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.104        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             BUTTE COUNTY                                                                                                $                  UNDETERMINED   $       UNDETERMINED
             THE HONORABLE MICHAEL RAMSEY 25 COUNTY
                                                                       Check all that apply.
             CENTER DRIVE — ADMINISTRATION BUILDING
                                                                        X
                                                                        q    Contingent
             OROVILLE, CA 95965                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.105        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CA INTERNAL REVENUE SERVICE                                                                                 $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 24017 FRESNO
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FRESNO, CA 93779                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (          )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.106        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CABELL COUNTY                                                                                               $                  UNDETERMINED   $       UNDETERMINED
             750 5TH AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HUNTINGTON, WV 25701                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 36 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 306 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.107        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CADDO-SHREVEPORT SU TAX COMMISSION                                                                          $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 104
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SHREVEPORT, LA 71161                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.108        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CALCASIEU PARISH SCHOOL BOARD                                                                               $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 2050
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAKE CHARLES, LA 70602                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.109        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CALDWELL JOSHUA P                                                                                           $                        1,358.00   $       UNDETERMINED
             1525 WHITE AVENUE 624A
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             KNOXVILLE, TN 37916                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 37 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 307 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.110        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CALVIN ANTHONY                                                                                              $                        1,642.20   $       UNDETERMINED
             5726 MITCHELL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DETROIT, MI 48211                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.111        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CALVO DIANA                                                                                                 $                        1,083.65   $       UNDETERMINED
             2825 N LOTUS
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHICAGO, IL 60641                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.112        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CAMBRIA COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             1031 RACHEL ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JOHNSTOWN, PA 15904                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 38 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 308 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.113        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CAMBRIDGE CITY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             795 MASSACHUSETTS AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CAMBRIDGE, MA 02139                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.114        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CAMPBELL CHRISTOPHER M                                                                                      $                        1,330.35   $       UNDETERMINED
             513 OLD ASBURY RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ANDERSON, SC 29625                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.115        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CAMPBELL WILLIAM R                                                                                          $                        5,076.92   $       UNDETERMINED
             2109 N COLSON DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MUNCIE, IN 47304                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 39 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 309 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.116        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CARMONA NAOMI Z                                                                                             $                      5,982.66   $       UNDETERMINED
             145 DON QUIXOTE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHARLES TOWN, WV 25414                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.117        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CARTER LATESHA T                                                                                            $                      2,622.20   $       UNDETERMINED
             PO BOX 396
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SIMMESPORT, LA 71369-0396                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.118        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CARTER TRACEY MALCOM                                                                                        $                      2,790.20   $       UNDETERMINED
             5321 SW 23RD ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TOPEKA, KS 66614                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 40 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 310 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.119        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CASABLANCA AMARYLIS                                                                                         $                      6,574.85   $       UNDETERMINED
             9504 THORNECREST DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MECHANICSVILLE, VA 23116                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.120        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CASTELLINI LORI A                                                                                           $                        724.50   $       UNDETERMINED
             4710 WEST 5TH STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DULUTH, MN 55807                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.121        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CASTILLO DANIEL J                                                                                           $                      4,903.84   $       UNDETERMINED
             2349 WHITE BIRCH LN 108
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JOLIET, IL 60435                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 41 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 311 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.122        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CATAHOULA PARISH SCHOOL BOARD                                                                               $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 250
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VIDALIA, LA 71373                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.123        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CBL AND ASSOCIATES LP                                                                                       $                  UNDETERMINED   $       UNDETERMINED
             531 COURT PLACE SUITE 604
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LOUISVILLE, KY 40270-0300                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.124        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CDPHE                                                                                                       $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 460579
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80246                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 42 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 312 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.125        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CESPEDES LUIS M                                                                                             $                      2,688.00   $       UNDETERMINED
             10 WINTHROP AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAWRENCE, MA 01843                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.126        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CETNER KAREN K                                                                                              $                      1,189.02   $       UNDETERMINED
             1435 SPRING BROOK CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ROUND LAKE, IL 60073-4611                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.127        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CEVASCO CLARA L                                                                                             $                      2,424.24   $       UNDETERMINED
             1622 JAMESON DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VA BEACH, VA 23464                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 43 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 313 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.128        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CHATTANOOGA CITY 2                                                                                          $                  UNDETERMINED     $       UNDETERMINED
             101 E 11TH ST RM 100
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHATTANOOGA, TN 37402-4285                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.129        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CHATTERJEE CHAINA                                                                                           $                        1,596.00   $       UNDETERMINED
             336 NORTH SANCTUARY COURT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HAINESVILLE, IL 60030                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.130        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CHAVEZ OMAR                                                                                                 $                        3,220.00   $       UNDETERMINED
             44 NORTH CHURCH ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ADDISON, IL 60101                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 44 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 314 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.131        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CHESTER COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             2 NORTH HIGH STREET STE 109
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WEST CHESTER, PA 19380                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.132        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CHRISTENSEN SUSAN S                                                                                         $                        2,261.00   $       UNDETERMINED
             219 11TH AVE APT 1
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BELMAR, NJ 07719                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.133        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY & COUNTY OF BROOMFIELD                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 407
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BROOMFIELD, CO 80038-0407                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 45 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 315 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.134        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY AND COUNTY OF DENVER                                                                                   $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 17430
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80217-0430                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.135        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF ALABASTER                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 11407
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BIRMINGHAM, AL 35246                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.136        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF ALAMOSA                                                                                             $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 419
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ALAMOSA, GA 81101                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 46 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 316 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.137        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF ANNISTON                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 935145
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ATLANTA, GA 31193-5145                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.138        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF ARVADA                                                                                              $                  UNDETERMINED   $       UNDETERMINED
             8101 RALSTONROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ARVADA, CO 80002                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.139        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF AUBURN                                                                                              $                  UNDETERMINED   $       UNDETERMINED
             144 TICHENOR AVE STE 6
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             AUBURN, AL 36830                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 47 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 317 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.140        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF AURORA                                                                                              $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 33001
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             AURORA, CO 80041-3001                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.141        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF BIRMINGHAM                                                                                          $                  UNDETERMINED   $       UNDETERMINED
             P O BOX 830638
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BIRMINGHAM                  , AL                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.142        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF BOULDER                                                                                             $                  UNDETERMINED   $       UNDETERMINED
             DEPT 1128
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80263-1128                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 48 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 318 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.143        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF BRIGHTON                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             500 SO 4TH AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BRIGHTON, CO 80601                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.144        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF CANON CITY                                                                                          $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 17946
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80217-0946                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.145        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF CENTENNIAL                                                                                          $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 17383
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80217-0383                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 49 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 319 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.146        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF CENTRAL                                                                                             $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 249
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CENTRAL CITY, CO 80427                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.147        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF CHICAGO - DEPARTMENT OF REVENUE                                                                     $                  UNDETERMINED   $       UNDETERMINED
             22149 NETWORK PLACE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHICAGO, IL 60673-1221                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.148        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF COLORADO SPRINGS                                                                                    $                  UNDETERMINED   $       UNDETERMINED
             DEPT 2408
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80256-0001                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 50 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 320 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.149        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF COMMERCE CITY                                                                                       $                  UNDETERMINED   $       UNDETERMINED
             7887 EAST 60TH AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             COMMERCE CITY, CO 80022                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.150        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF CORTEZ                                                                                              $                  UNDETERMINED   $       UNDETERMINED
             210 EAST MAIN STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CORTEZ, CO 81321                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.151        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF DAPHNE                                                                                              $                  UNDETERMINED   $       UNDETERMINED
             PO DRAWER 1047
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DAPHNE, AL 36526                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 51 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 321 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.152        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF DECATUR                                                                                             $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 830525
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BIRMINGHAM, AL 35283-0525                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.153        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF DELTA                                                                                               $                  UNDETERMINED   $       UNDETERMINED
             P O BOX 19
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DELTA, CO 81416                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.154        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF DURANGO                                                                                             $                  UNDETERMINED   $       UNDETERMINED
             949 2ND AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DURANGO, CO 81301                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 52 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 322 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.155        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF EDGEWATER                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             2401 SHERIDAN BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             EDGEWATER, CO 80214                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.156        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF ENGLEWOOD                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 2900
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ENGLEWOOD, CO 80150                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.157        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF EVANS                                                                                               $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 912324
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80291-2324                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 53 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 323 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.158        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF FEDERAL HEIGHTS                                                                                     $                  UNDETERMINED   $       UNDETERMINED
             2380 W 90TH AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FEDERAL HEIGHTS, CO 80260                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.159        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF FORT COLLINS                                                                                        $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 440
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FORT COLLINS, CO 80522-0440                                X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.160        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF GLENDALE                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             633 E BROADWAY RM 101
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GLENDALE                   , CA 91206                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 54 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 324 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.161        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF GLENWOOD SPRINGS                                                                                    $                  UNDETERMINED   $       UNDETERMINED
             101 W 8TH STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GLENWOOD SPRINGS, CO 81601-                                X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.162        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF GOLDEN                                                                                              $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 5885
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80217                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.163        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF GRAND JUNCTION                                                                                      $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 1809
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GRAND JUNCTION, CO 81502-1809                              X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 55 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 325 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.164        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF GREELEY                                                                                             $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 1648
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GREELEY, CO 80632                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.165        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF GREENWOOD VILLAGE                                                                                   $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 910841
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80274                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.166        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF GULF SHORES                                                                                         $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 4089
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GULF SHORES, AL 36547                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 56 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 326 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.167        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF HELENA                                                                                              $                  UNDETERMINED   $       UNDETERMINED
             P O BOX 613
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HELENA, AL 35080                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.168        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF HOOVER                                                                                              $                  UNDETERMINED   $       UNDETERMINED
             P O BOX 11407
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BIRMINGHAM, AL 35246-0144                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.169        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF HUEYTOWN                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 3650
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HUEYTOWN, AL 35023-0078                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 57 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 327 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.170        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF IRONDALE CLERK & TREASURER                                                                          $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 100188
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             IRONDALE, AL 35210                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.171        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF JASPER                                                                                              $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 2131
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JASPER, AL 35502-2131                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.172        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF LAFAYETTE                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             1290 S PUBLICROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAFAYETTE, CO 80026                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 58 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 328 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.173        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF LAKEWOOD                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 220
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAKEWOOD, CA 90714-0220                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.174        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF LAMAR                                                                                               $                  UNDETERMINED   $       UNDETERMINED
             102 E PARMENTER
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAMAR, CO 81052                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.175        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF LITTLETON                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 1305
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ENGLEWOOD, CO 80150-1305                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 59 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 329 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.176        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF LONE TREE                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 17987
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80217                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.177        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF LONGMONT                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             CIVIC CENTERCOMPLEX
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LONGMONT, CO 80501                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.178        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF LOS ANGELES TREASURER                                                                               $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 845252
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LOS ANGELES, CA 90084-5252                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 60 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 330 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.179        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF LOVELAND                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 845
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LOVELAND, CO 80539                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.180        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF MADISON                                                                                             $                  UNDETERMINED   $       UNDETERMINED
             P O BOX 99
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MADISON, AL 35758                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.181        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF MONTGOMERY                                                                                          $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 830469
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BIRMINGHAM, AL 35283                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 61 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 331 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.182        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF MONTROSE                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 790
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MONTROSE, CO 81402-0790                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.183        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF MOUNTAIN BROOK                                                                                      $                  UNDETERMINED   $       UNDETERMINED
             56 CHURCH STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BROOK, AL 35213                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.184        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF NEW ORLEANS                                                                                         $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 61840
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NEW ORLEANS, LA 70161                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 62 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 332 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.185        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF NORTHGLENN                                                                                          $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 5305
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80217                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.186        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF NORTHPORT                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             P O BOX 569
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NORTHPORT, AL 35476                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.187        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF ORANGE BEACH                                                                                        $                  UNDETERMINED   $       UNDETERMINED
             P O BOX 1159
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BEACH, AL 36561                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 63 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 333 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.188        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF PELHAM                                                                                              $                  UNDETERMINED   $       UNDETERMINED
             P O BOX 1238
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PELHAM, AL 35124                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.189        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF PELL CITY                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             1905 FIRST AVE N
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CITY, AL 35125                                             X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.190        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF PHILADELPHIA                                                                                        $                  UNDETERMINED   $       UNDETERMINED
             POBOX 1942
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PHILADELPHIA                 , PA                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 64 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 334 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.191        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF PIEDMONT                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 112
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PIEDMONT, AL 36272                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.192        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF PRATTVILLE                                                                                          $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 680190
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PRATTVILLE, AL 36068                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.193        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF PUEBLO                                                                                              $                  UNDETERMINED   $       UNDETERMINED
             200 S MAIN
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PUEBLO, CO 81003                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 65 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 335 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.194        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF RIFLE                                                                                               $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 1908
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             RIFLE, CO 81650-                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.195        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF ROBERTSDALE                                                                                         $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 429
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ROBERTSDALE, AL 36567                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.196        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF STEAMBOAT SPRINGS                                                                                   $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 772869
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             STEAMBOAT SPRINGS, CO 80477                                X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 66 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 336 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.197        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF STERLING                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 4000
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             STERLING, CO 80751                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.198        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF TALLADEGA                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 498
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TALLADEGA, AL 35160                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.199        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF THORNTON                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 910222
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80291                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 67 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 337 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.200        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF TUSCALOOSA                                                                                          $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 2089
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TUSCALOOSA, AL 35403                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.201        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF WASILLA                                                                                             $                  UNDETERMINED   $       UNDETERMINED
             290 EAST HERNING AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WASILLA, AK 99654-7091                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.202        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF WEAVER                                                                                              $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 934668
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ATLANTA, AL 31193                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 68 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 338 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.203        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF WESTMINSTER                                                                                         $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 17107
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80217-7102                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.204        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF WHEAT RIDGE                                                                                         $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 912758
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80291-2758                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.205        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CITY OF WOODLAND PARK                                                                                       $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 9045
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WOODLAND PARK, CO 80866                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 69 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 339 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.206        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CLARENCE TOWN 1                                                                                             $                  UNDETERMINED   $       UNDETERMINED
             ONE TOWN PLACE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CLARENCE, NY 14031                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.207        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CLARK COUNTY                                                                                                $                  UNDETERMINED   $       UNDETERMINED
             501 E COURT AVE RM 125
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JEFFERSONVILLE, IN 47130                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.208        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CLARK COUNTY                                                                                                $                  UNDETERMINED   $       UNDETERMINED
             501 E COURT AVE RM 125
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JEFFERSONVILLE, IN 47130                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 70 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 340 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.209        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CLAY COUNTY                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 218
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GREEN COVE SPRINGS, FL 32043                               X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.210        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CLAY JERMAL                                                                                                 $                        4,543.27   $       UNDETERMINED
             114 BRADLEY DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WEST MONROE, LA 71291                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.211        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CLAYTON COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             121 S MCDONOUGH ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JONESBORO, GA 30236-3694                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 71 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 341 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.212        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CLAYTON PAMELA K                                                                                            $                        1,437.60   $       UNDETERMINED
             33624 25TH PLACE SW
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FEDERAL WAY, WA 98023                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.213        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CLERMONT COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             101 E MAIN ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BATAVIA, OH 45103-2961                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.214        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COHEN MICHAEL A                                                                                             $                        2,093.00   $       UNDETERMINED
             2807 B WILLOW DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OCEAN, NJ 07712                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 72 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 342 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.215        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COHEN PATRICIA B                                                                                            $                        1,610.00   $       UNDETERMINED
             325 AMMONS RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPARTANBURG, SC 29306                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.216        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COLE CHRISTOPHER M                                                                                          $                        2,450.00   $       UNDETERMINED
             3241 SW RANDOLPH AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TOPEKA, KS 66611                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.217        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COLLECTOR SALES TAX DEPARTMENT                                                                              $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 600
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOMER, LA 71040                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 73 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 343 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.218        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COLLEGE PARK CITY                                                                                           $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 87137
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             COLLEGE PARK, GA 30337                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.219        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COLLIN COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             1800 N GRAVES ST STE 170
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MCKINNEY, TX 75070-8046                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.220        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COLMENARES EUFROSINA                                                                                        $                        2,240.00   $       UNDETERMINED
             6027 ORCHARD AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OMAHA, NE 68117                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 74 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 344 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.221        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COLORADO DEPARTMENT OF REVENUE                                                                              $                  UNDETERMINED     $       UNDETERMINED
             1375 SHERMAN STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80261                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.222        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COLUMBIA ASSOC INC                                                                                          $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 79998
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BALTIMORE, MD 21279-0998                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.223        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COMERATE DOMINIC J                                                                                          $                        9,609.60   $       UNDETERMINED
             2325 GRAY WOLF CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WASILLA, AK 99654                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 75 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 345 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.224        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COMMISSIONER OF REVENUE                                                                                     $                  UNDETERMINED   $       UNDETERMINED
             MAIL STATION 1110
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ST PAUL, MN 55146-1110                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.225        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COMMISSIONER OF TAXATION AND FINANCE                                                                        $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 4100
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BINGHAMTON, NY 13902                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.226        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COMPTROLLER OF PUBLIC ACCOUNTS                                                                              $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 12010
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             AUSTIN, TX 78711-2010                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 76 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 346 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.227        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COMPTROLLER OF THE TREASURY                                                                                 $                  UNDETERMINED   $       UNDETERMINED
             110 CARROLL ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ANNAPOLIS, MD 21411-0001                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.228        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CONCORDIA PARISH SALES TAX FUND                                                                             $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 160
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VIDALIA, LA 71373                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.229        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CONNOW KAREN                                                                                                $                  UNDETERMINED   $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 77 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 347 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.230        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CONRAD JEFFERY C                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.231        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CONTRA COSTA COUNTY                                                                                         $                  UNDETERMINED   $       UNDETERMINED
             THE HONORABLE DIANA BECTON 900 WARD
                                                                       Check all that apply.
             STREET
                                                                        X
                                                                        q    Contingent
             MARTINEZ, CA 94553                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.232        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COOK COUNTY                                                                                                 $                  UNDETERMINED   $       UNDETERMINED
             118 N CLARK ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHICAGO, IL 60602-1395                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 78 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 348 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.233        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COOK COUNTY                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             118 N CLARK ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHICAGO, IL 60602-1395                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.234        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COOK EILEEN J                                                                                               $                        4,114.24   $       UNDETERMINED
             7210 ROSEWOOD CIR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NO SYRACUSE, NY 13212                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.235        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CORBIN DAWN E                                                                                               $                        2,786.00   $       UNDETERMINED
             2166 WILBUR RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPRINGFIELD, IL 62707                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 79 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 349 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.236        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CORBIN SARAH C                                                                                              $                      1,480.50   $       UNDETERMINED
             4342 CHOUTEAU AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ST LOUIS, MO 63110                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.237        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CORREA MICHELLE R                                                                                           $                      5,984.00   $       UNDETERMINED
             4084 N ANGUS
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FRESNO, CA 93726                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.238        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COUNTEE LINDA C                                                                                             $                      1,940.40   $       UNDETERMINED
             24 KENNETH DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OCEAN, NJ 07712                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 80 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 350 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.239        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COURCHAINE CYNTHIA L                                                                                        $                      4,817.31   $       UNDETERMINED
             1001 STRAWBERRY RIDGE ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DANVILLE, PA 17821                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.240        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COX JAMES R                                                                                                 $                      1,806.35   $       UNDETERMINED
             1807 157TH CT E
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TACOMA, WA 98445                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.241        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             COYLE JOHN                                                                                                  $                        163.46   $       UNDETERMINED
             358 HIGHLAND AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BERWYN, PA 19312                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 81 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 351 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.242        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CRAFTS JOHN M                                                                                               $                      1,393.60   $       UNDETERMINED
             308 AUTUMN FOREST DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             O' FALLON, MO 63366                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.243        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CRANSHAW DAVID R                                                                                            $                      2,085.60   $       UNDETERMINED
             16413 EDGEMERE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PFLUGERVILLE, TX 78660-2113                                X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.244        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CRAW DEWEY A                                                                                                $                      4,505.12   $       UNDETERMINED
             408 COUNTY ROUTE 51
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MEXICO, NY 13114                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 82 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 352 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.245        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CRAWFORD WILLIAM L                                                                                          $                      1,260.00   $       UNDETERMINED
             5379 N 5 MILE ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MESICK, MI 49668                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.246        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CRIDER JOHN D                                                                                               $                      9,225.96   $       UNDETERMINED
             3940 S CEDARWOOD WAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TUCSON, AZ 85730                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.247        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CRONAN DAN                                                                                                  $                      1,657.50   $       UNDETERMINED
             2133 SOUTH CAVALIER
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CANTON, MI 48188                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 83 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 353 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.248        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CROSBY GREGORY V                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.249        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CROSS COUNTY NATIONAL ASSOCIATION LP                                                                        $                  UNDETERMINED     $       UNDETERMINED
             700 BROADWAY EAST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MATOON, IL 61938                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.250        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CULLITON ANDREA M                                                                                           $                        1,461.60   $       UNDETERMINED
             8365 BRYN MAWR AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PENNSAUKEN, NJ 08109                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 84 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 354 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.251        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CULLMAN COUNTY SALES TAX                                                                                    $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 1206
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CULLMAN, AL 35056                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.252        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CUMBERLAND COUNTY                                                                                           $                  UNDETERMINED     $       UNDETERMINED
             117 DICK ST RM 527
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FAYETTEVILLE, NC 28302                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.253        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             CUNNINGHAM ANNETTE I                                                                                        $                        2,451.75   $       UNDETERMINED
             6 N LINCOLN RIDGE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MADISON, WI 53719                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 85 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 355 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.254        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DACE KYLE B                                                                                                 $                        2,492.00   $       UNDETERMINED
             406 W EUREKA STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ATHENS, IL 62613                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.255        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DALLAS COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 139066
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DALLAS, TX 75313-9066                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.256        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DANBURY CITY                                                                                                $                  UNDETERMINED     $       UNDETERMINED
             155 DEER HILL AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DANBURY, CT 06813                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 86 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 356 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.257        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DANIELS BRENDA J                                                                                            $                      2,027.52   $       UNDETERMINED
             2505 DILLON POND LANE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PFLUGERVILLE, TX 78660                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.258        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DANIELS DOUGLAS P                                                                                           $                      1,276.80   $       UNDETERMINED
             3660 PRINCE WAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TUCKER, GA 30084                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.259        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DASHTPEYMA MASOOD                                                                                           $                      6,011.25   $       UNDETERMINED
             1535 ARBOUR GLENN DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAWRENCEVILLE, GA 30043                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 87 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 357 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.260        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DASTAGIR MOHAMMED M                                                                                         $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.261        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DAUGHERTY DONNA L                                                                                           $                          935.20   $       UNDETERMINED
             3716 LUCINDA DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             KNOXVILLE, TN 37918                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.262        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DAUPHIN COUNTY-SUP 2 SUP                                                                                    $                  UNDETERMINED     $       UNDETERMINED
             4919C REAR JONESTOWN ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HARRISBURG, PA 17112                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 88 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 358 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.263        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DAUPHIN COUNTY-SUP SUP                                                                                      $                  UNDETERMINED     $       UNDETERMINED
             4919-CREAR JONESTOWN ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HARRISBURG, PA 17109-1705                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.264        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DAVENPORT JONATHAN D                                                                                        $                        3,360.00   $       UNDETERMINED
             677 WEST ALEXANDRINE STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DETROIT, MI 48201                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.265        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DAVIE COUNTY                                                                                                $                  UNDETERMINED     $       UNDETERMINED
             123 SOUTH MAIN ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOCKSVILLE, NC 27028                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (          )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 89 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 359 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.266        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DAVIS BRIAN L                                                                                               $                      1,396.80   $       UNDETERMINED
             2609 LAKE HARBIN RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MORROW, GA 30260                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.267        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DAVIS DALE K                                                                                                $                        730.10   $       UNDETERMINED
             102 SANDY BRAE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CANONSBURG, PA 15317                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.268        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DAVIS DALE M                                                                                                $                      1,135.20   $       UNDETERMINED
             PO BOX 5252
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FLINT, MI 48505                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 90 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 360 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.269        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DAVIS DAVID A                                                                                               $                      7,110.00   $       UNDETERMINED
             243 38 STREET DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CEDAR RAPIDS, IA 52403                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.270        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DAVIS STEVEN E                                                                                              $                      3,990.00   $       UNDETERMINED
             3465 COOK AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BILLINGS, MT 59102                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.271        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DAVIS TYLISHA D                                                                                             $                        766.80   $       UNDETERMINED
             12360 HOMESTEAD AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GRAND BAY, AL 36541                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 91 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 361 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.272        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DC OFFICE OF TAX AND REVENUE                                                                                $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 96148
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WASHINGTON, DC 20090-6148                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.273        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DEKALB COUNTY                                                                                               $                  UNDETERMINED   $       UNDETERMINED
             4380 MEMORIAL DR 100
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DECATUR, GA 30032                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.274        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DEKALB COUNTY                                                                                               $                  UNDETERMINED   $       UNDETERMINED
             4380 MEMORIAL DR 100
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DECATUR, GA 30032                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 92 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 362 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.275        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DELAWARE COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 1886
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MEDIA, PA 19063-8886                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.276        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DELCAMBRE RYAN J                                                                                            $                        4,420.41   $       UNDETERMINED
             5855 TURNER RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BRIDGE CITY, TX 77630                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.277        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DEMCHENKO ALEKSANDR                                                                                         $                        2,092.31   $       UNDETERMINED
             944 SE BROWNING AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PORT SAINT LUCIE, FL 34983                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 93 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 363 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.278        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DEMO CELIA M                                                                                                $                        2,655.80   $       UNDETERMINED
             3650 N SPITZ DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WAUKEGAN, IL 60087                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.279        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DENNIS BRIAN                                                                                                $                        3,271.15   $       UNDETERMINED
             3962 BIRCHWOOD LANE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             COLUMBIA, PA 17512                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.280        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DENVER COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             144 W COLFAX AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80202                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 94 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 364 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.281        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DEPARTMENT OF REVENUE & TAXATION                                                                            $                  UNDETERMINED   $       UNDETERMINED
             122 WEST 25TH STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHEYENNE, WY 82002-0110                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.282        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DEPARTMENT OF TAXATION                                                                                      $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 1425
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HONOLULU, HI 96806-1425                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.283        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DEPARTMENT OF TREASURY                                                                                      $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 9022501
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SAN JUAN , PR 00902-2501                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 95 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 365 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.284        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DEPT OF FINANCE AND ADMINISTRATION                                                                          $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 3861
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LITTLE ROCK, AR 72203-3861                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.285        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DEPTFORD TOWNSHIP                                                                                           $                  UNDETERMINED     $       UNDETERMINED
             1011 COOPER ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DEPTFORD, NJ 08096                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.286        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DERMODY TERESA K                                                                                            $                        5,896.15   $       UNDETERMINED
             2462 SADDLEWOOD LANE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PALM HARBOR, FL 34685                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 96 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 366 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.287        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DESAI KAMLESH R                                                                                             $                        1,448.30   $       UNDETERMINED
             36748 LODGE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             STERLING HEIGHTS, MI 48312                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.288        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DESOTO COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             365 LOSHER ST RM 110
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HERNANDO, MS 38632-2132                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.289        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DESOTO PARISH SU TAX COMMISSION                                                                             $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 927
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MANSFIELD, LA 71052                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 97 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 367 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.290        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DEURLOO JAMES W                                                                                             $                      3,508.80   $       UNDETERMINED
             315 MASSASOIT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MINOOKA, IL 60447                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.291        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DEVEAU ERIC L                                                                                               $                     14,817.31   $       UNDETERMINED
             156 DECICCO RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WATERBURY, CT 06705                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.292        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DEWAN JACK A                                                                                                $                        809.49   $       UNDETERMINED
             15323 POND WOODS DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TAMPA, FL 33618                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 98 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 368 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.293        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DEWITT TOWN                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             5400 BUTTERNUT DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             EAST SYRACUSE, NY 13057-8509                               X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.294        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DI GIUSEPPE MICHAEL                                                                                         $                        1,324.51   $       UNDETERMINED
             1950 CORMORANT DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PALM HARBOR, FL 34683                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.295        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DIAZ ALICE                                                                                                  $                        2,015.52   $       UNDETERMINED
             1600 BELFAST ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOBILE, AL 36605                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 99 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 369 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.296        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DIB IRENE                                                                                                   $                      1,939.19   $       UNDETERMINED
             27600 E FM 1431
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MARBLE FALLS, TX 78654                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.297        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DIBBLE DOUGLAS A                                                                                            $                        983.60   $       UNDETERMINED
             15766 BOWFIN BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BROOK PARK, OH 44142                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.298        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DIFEBO REBECCA L                                                                                            $                      1,970.85   $       UNDETERMINED
             4445 COSTA DE ORO
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OXNARD, CA 93035                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 100 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 370 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.299        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DILORENZO JANET                                                                                             $                        3,011.56   $       UNDETERMINED
             4 BETHEL ON ASBURY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ROLLING MEADOWS, IL 60008                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.300        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DIMMITT STEVEN R                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.301        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DOLEHANTY DENISE M                                                                                          $                        1,928.50   $       UNDETERMINED
             50424 COREY AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHESTERFIELD TWP, MI 48051                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 101 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 371 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.302        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DOLLUS GUITA                                                                                                $                        1,471.05   $       UNDETERMINED
             856 MASTERSON DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             THOUSAND OAKS, CA 91360                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.303        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DONOHOE RONALD D                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.304        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DOUGLAS COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             1100 MASSACHUSETTS
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAWRENCE, KS 66044                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 102 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 372 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.305        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DRACKLEY BRIAN C                                                                                            $                      2,414.92   $       UNDETERMINED
             225 TYLER CREEK ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GILBERTS, IL 60136                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.306        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DUARTE RICARDO A                                                                                            $                      3,515.20   $       UNDETERMINED
             774 SUNSET DOWN CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LOGANVILLE, GA 30052                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.307        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DUHON ALVINNA                                                                                               $                        465.50   $       UNDETERMINED
             2405 23RD ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAKE CHARLES, LA 70601                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 103 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 373 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.308        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DUNAGAN BENJAMIN                                                                                            $                          150.00   $       UNDETERMINED
             8417 NW ADAMS ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PORTLAND, OR 97229                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.309        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DUNN CAROL A                                                                                                $                          777.00   $       UNDETERMINED
             18900 HEARTHSTONE DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             STRONGSVILLE, OH 44136                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.310        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DUPAGE COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             421 N COUNTY FARM RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WHEATON, IL 60187                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 104 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 374 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.311        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DURAN TANYA M                                                                                               $                          641.03   $       UNDETERMINED
             1301 WEST LINCOLN AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MONTEBELLO, CA 90640                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.312        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             DURHAM COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             200 E MAIN ST 1ST FLOOR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DURHAM, NC 27701-3606                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.313        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             EARNEST SUSAN L                                                                                             $                        2,800.00   $       UNDETERMINED
             1394 S BROADWAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MONTGOMERY, IL 60538                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 105 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 375 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.314        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             EASON CRYSTAL                                                                                               $                        3,561.60   $       UNDETERMINED
             PO BOX 745
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WINTON, NC 27986                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.315        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             EATONTOWN BOROUGH                                                                                           $                  UNDETERMINED     $       UNDETERMINED
             47 BROAD ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             EATONTOWN, NJ 07724                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.316        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             EAU CLAIRE COUNTY                                                                                           $                  UNDETERMINED     $       UNDETERMINED
             721 OXFORD AVE SUITE 1250
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             EAU CLAIRE, WI 54703-5478                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 106 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 376 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.317        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             EBATON ROUGE PARISH & CITY TREASURER                                                                        $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 2590
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BATON ROUGE, LA 70821                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.318        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ECHEGARAY CAROLINA                                                                                          $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.319        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             EDWARDS SIDNEY C                                                                                            $                        1,021.60   $       UNDETERMINED
             6084 FIELDCREST DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MORROW, GA 30260-1450                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 107 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 377 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.320        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             EICHENLAUB JEREMY R                                                                                         $                        1,421.00   $       UNDETERMINED
             403 CASTLE SHANNON BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PITTSBURGH, PA 15234                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.321        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             EL PASO COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 671730
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DALLAS, TX 75267                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.322        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             EL PASO COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 671730
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DALLAS, TX 75267                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 108 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 378 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.323        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ELBROW THOMAS K                                                                                             $                        665.00   $       UNDETERMINED
             5241 BLUEBIRD LANE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ALEXANDRIA, LA 71303                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.324        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ENGELBRECHT STEVE J                                                                                         $                      2,738.40   $       UNDETERMINED
             11606 STERLINGHILL DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             AUSTIN, TX 78758                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.325        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ENGLAND JEREMY S                                                                                            $                      1,846.15   $       UNDETERMINED
             925 NW 28TH
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOORE, OK 73160                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 109 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 379 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.326        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ENGLEKA SEAN K                                                                                              $                      1,626.66   $       UNDETERMINED
             735 COOK RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NEW GALILEE, PA 16141                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.327        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ESPINDA MICHELLE A                                                                                          $                      5,045.60   $       UNDETERMINED
             1817 HICKORY NUT LOOP
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VIRGINIA BEACH, VA 23453                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.328        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ESPINO STANA                                                                                                $                      1,289.40   $       UNDETERMINED
             33651 N IDLEWILD DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GAUGES LAKE, IL 60030                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 110 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 380 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.329        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ESTRADA ENRIQUE S                                                                                           $                        3,764.00   $       UNDETERMINED
             301 MIMOSA AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LULING, LA 70070                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.330        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             EVANGELINE PARISH                                                                                           $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 367
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VILLE PLATTE, LA 70586                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.331        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             EWING THOMAS S                                                                                              $                        1,680.00   $       UNDETERMINED
             916 10TH AVE NW
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WASECA, MN 56093                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 111 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 381 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.332        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FAIRFAX COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             12000 GOVERNMENT CENTER PKY STE 223
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FAIRFAX, VA 22035-0201                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.333        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FARRAR WILLIAM E                                                                                            $                        1,612.80   $       UNDETERMINED
             22355 RUSH CREEK DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ROGERS, MN 55374                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.334        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FAUQUIER COUNTY 1                                                                                           $                  UNDETERMINED     $       UNDETERMINED
             29 ASHBY ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WARRENTON, VA 20187                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 112 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 382 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.335        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FAYETTE COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             150 N LIMESTONE ST STE 265
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LEXINGTON, KY 40507                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.336        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FELDBUSCH CHRISTOPHER U                                                                                     $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.337        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FERRANTI KAREN M                                                                                            $                       20,274.62   $       UNDETERMINED
             7225 FLAMINGO
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CLAY TOWNSHIP, MI 48001                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 113 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 383 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.338        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FERRI LORRAINE M                                                                                            $                      1,344.00   $       UNDETERMINED
             1503 BEAVER DAM RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             POINT PLEASANT BORO, NJ 08742                              X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.339        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FIFERLICK DAWN K                                                                                            $                      1,156.61   $       UNDETERMINED
             1812 W 8TH ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DAVENPORT, IA 52802                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.340        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FINOS LORI J                                                                                                $                      2,460.50   $       UNDETERMINED
             58 CATALINA RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LYNN, MA 01905                                             X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 114 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 384 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.341        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FLETCHER JACQUELINE A                                                                                       $                          153.85   $       UNDETERMINED
             725 STRAFFORD RIDGE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BALLWIN, MO 63021                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.342        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FLINT TOWNSHIP SUMMER                                                                                       $                  UNDETERMINED     $       UNDETERMINED
             1490 S DYE RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FLINT, MI 48532                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.343        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FLINT TOWNSHIP WINTER                                                                                       $                  UNDETERMINED     $       UNDETERMINED
             1490 S DYE RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FLINT, MI 48532                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 115 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 385 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.344        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FLORIDA DEPARTMENT OF REVENUE                                                                               $                  UNDETERMINED     $       UNDETERMINED
             5050 W TENNESSEE STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TALLAHASSEE, FL 32399-0135                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.345        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FLORIDA STATE                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             5050 WEST TENNESSEE STREET BLDG K
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TALLAHASSEE, FL 32399-0125                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.346        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FONNER JAMIE M                                                                                              $                        1,294.09   $       UNDETERMINED
             2315 CANDACE STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PITTSBURGH, PA 15216                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 116 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 386 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.347        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FOOTHILLS METROPOLITAN DISTRICT                                                                             $                  UNDETERMINED     $       UNDETERMINED
             8390 E CRESCENT PKWY SUITE 500
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GREENWOOD VILLAGE, CO 80111-2814                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.348        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FORDYCE LINDA A                                                                                             $                        2,128.00   $       UNDETERMINED
             446 EMORY AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TRENTON, NJ 08611                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.349        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FOREST PARK CITY                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             745 FOREST PARKWAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FOREST PARK, GA 30297                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 117 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 387 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.350        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FORRESTER BRIAN L                                                                                           $                        5,051.25   $       UNDETERMINED
             408 W LAKE SHORE DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPRINGFIELD, IL 62703                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.351        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FOSTER ASHLEY A                                                                                             $                        7,024.56   $       UNDETERMINED
             430 BULLFINCH BEND
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FORT MILL, SC 29708                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.352        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FRANKLIN COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             373 S HIGH ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             COLUMBUS, OH 43215-6306                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 118 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 388 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.353        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FRANKLIN PARISH SCHOOL BOARD                                                                                $                  UNDETERMINED     $       UNDETERMINED
             PO DRAWER 710
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WINNSBORO, LA 71295                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.354        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FRAU GONZALEZ KEILA R                                                                                       $                        2,964.78   $       UNDETERMINED
             7847 SAGEBRUSH PL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ORLANDO, FL 32822                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.355        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FREEHOLD TOWNSHIP                                                                                           $                  UNDETERMINED     $       UNDETERMINED
             MUNICIPAL BUILDING 1ST FLOOR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FREEHOLD, NJ 07728                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 119 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 389 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.356        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FRENCH IRIN L                                                                                               $                        1,540.00   $       UNDETERMINED
             1021 S 1ST ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPRINGFIELD, IL 62704                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.357        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FT GRATIOT TOWNSHIP SUMMER                                                                                  $                  UNDETERMINED     $       UNDETERMINED
             3720 KEEWAHDIN RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FORT GRATIOT, MI 48059                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.358        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FULL RYAN S                                                                                                 $                        1,596.00   $       UNDETERMINED
             440 SOUTH MEADOWCROFT AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PITTSBURGH, PA 15228                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 120 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 390 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.359        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FULTON COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             141 PRYOR ST SW
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ATLANTA, GA 30303                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.360        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             FURLONG HORACIO                                                                                             $                        2,335.48   $       UNDETERMINED
             104 HERITAGE BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PRINCETON, NJ 08540                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.361        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GA DEPARTMENT OF REVENUE-EFT                                                                                $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 740398
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ATLANTA, GA 30348-5408                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 121 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 391 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.362        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GA INTERNAL REVENUE SERVICE                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             401 W PEACHTREE ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ATLANTA, GA 30308                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (          )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.363        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GALVESTON COUNTY                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             722 MOODY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GALVESTON, TX 77550                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.364        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GARCIA ARACELI                                                                                              $                        1,855.00   $       UNDETERMINED
             14923 PACIFIC AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BALDWIN PARK, CA 91706                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 122 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 392 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.365        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GARCIA BRENDA                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.366        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GARCIA KATHLEEN                                                                                             $                        3,007.20   $       UNDETERMINED
             56 NORTON ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WOLCOTT, CT 06716                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.367        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GARDEN CITY VILLAGE                                                                                         $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 609
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GARDEN CITY, NY 11530                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 123 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 393 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.368        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GARDNER IV CLARENCE E                                                                                       $                        9,098.90   $       UNDETERMINED
             6305 PARKVIEW WAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CITRUS HEIGHTS, CA 95621                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.369        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GARLAND CITY                                                                                                $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 462010
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GARLAND, TX 75046-2010                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.370        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GARLAND ISD                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             901 W STATE STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GARLAND, TX 75046-1407                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 124 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 394 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.371        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GARMAN HUGH H                                                                                               $                      1,820.00   $       UNDETERMINED
             7 ELLIS AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LUMBERTON, NJ 08048                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.372        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GARTNER JONATHAN C                                                                                          $                      6,745.71   $       UNDETERMINED
             86 HICKORY ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ROCHESTER, NY 14620                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.373        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GAULDIN AARON                                                                                               $                      3,577.97   $       UNDETERMINED
             400 W BROADWAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MISSOULA, MT 59802                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 125 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 395 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.374        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GAUTIER ANTHONY F                                                                                           $                        842.31   $       UNDETERMINED
             17220 SHURMER ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             STRONGSVILLE, OH 44136                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.375        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GEOG CLINTON                                                                                                $                    136,805.57   $       UNDETERMINED
             342 STONEY CREEK WAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHAPEL HILL, NC 27517                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.376        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GEORGE SAMUEL M                                                                                             $                      2,836.80   $       UNDETERMINED
             2501 SOUTH PASFIELD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPRINGFIELD, IL 62704                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 126 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 396 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.377        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GILMORE MICHAEL J                                                                                           $                        7,003.13   $       UNDETERMINED
             7514 HASCALL ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OMAHA, NE 68124                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.378        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GIMESON JAMES                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.379        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GLYNN COUNTY                                                                                                $                  UNDETERMINED     $       UNDETERMINED
             1725 REYNOLDS ST STE 100
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BRUNSWICK, GA 31521-1259                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 127 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 397 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.380        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GOBIERNO MUNICIPAL DE HATILLO                                                                               $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 8
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HATILLO, PR 00659                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.381        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GODFREY ANDREW C                                                                                            $                        4,756.50   $       UNDETERMINED
             2001 SPRING ROSE ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VERONA, WI 53593                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.382        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GODIGAMUWA WALTER                                                                                           $                        1,563.29   $       UNDETERMINED
             4604 GRAY FOX DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             AUSTIN, TX 78759                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 128 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 398 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.383        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GODLEWSKI LESZEK LESTER                                                                                     $                        865.92   $       UNDETERMINED
             4164 HUGHES LEA
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TUCKER, GA 30084                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.384        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GOEHL LAWANA R                                                                                              $                        482.65   $       UNDETERMINED
             3010 N 90TH
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FOWLER, IL 62338                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.385        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GOJKOVICH ZORKA                                                                                             $                      1,191.12   $       UNDETERMINED
             8165 WINDING WAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FAIR OAKS, CA 95628                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 129 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 399 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.386        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GONZALEZ ANA Y                                                                                              $                      2,721.60   $       UNDETERMINED
             PO BOX 1101
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             THOUSAND OAKS, CA 91358                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.387        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GONZALEZ DAYSI                                                                                              $                        364.00   $       UNDETERMINED
             210 BERWICK RD N
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SYRACUSE, NY 13208                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.388        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GONZALEZ MARTIN                                                                                             $                        669.69   $       UNDETERMINED
             1761 ACORN ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHESAPEAKE, VA 23324                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 130 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 400 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.389        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GOOSE CREEK CONS ISD                                                                                        $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 2805
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BAYTOWN, TX 77522                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.390        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GOVERNMENT OF THE VIRGIN ISLANDS                                                                            $                  UNDETERMINED     $       UNDETERMINED
             6115 ESTATE SMITH BAY SUITE 225
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ST THOMAS, VI 00802                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.391        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GRAHAM ROBERT M                                                                                             $                        2,637.97   $       UNDETERMINED
             1054 SW LILLY CIRCLE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TOPEKA, KS 66604                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 131 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 401 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.392        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GRAND CHUTE TOWN                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             410 S WALNUT ST 2ND FLR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             APPLETON, WI 54911                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.393        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GRANGER BELINDA S                                                                                           $                          595.00   $       UNDETERMINED
             4011 LELA DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAKE CHARLES, LA 70605                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.394        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GRANGER RICHARD F                                                                                           $                       12,237.19   $       UNDETERMINED
             4032 N FRANSISCO AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHICAGO, IL 60618                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 132 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 402 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.395        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GRANT PARISH SALES TAX OFFICE                                                                               $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 187
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             COLFAX, LA 71417                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.396        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GRANVILLE COUNTY TAX COLLECTOR                                                                              $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 219
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OXFORD, NC 27565                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (          )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.397        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GRAYS HARBOR COUNTY                                                                                         $                  UNDETERMINED   $       UNDETERMINED
             100 W BROADWAY STE 22
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MONTESANO, WA 98563                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 133 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 403 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.398        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GREEN CHAUNCY L                                                                                             $                      3,300.48   $       UNDETERMINED
             115 MEADOWLAKE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MONROE, LA 71203                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.399        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GREEN LATIFFANY N                                                                                           $                      1,295.00   $       UNDETERMINED
             5209 EDWARDS AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ALEXANDRIA, LA 71301                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.400        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GREEN SCOTT M                                                                                               $                      7,012.32   $       UNDETERMINED
             600 CARLYLE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WACO, TX 76710                                             X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 134 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 404 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.401        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GREENE GLORIA J                                                                                             $                        910.00   $       UNDETERMINED
             523 CLIMAX ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PITTSBURGH, PA 15210                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.402        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GREENE JERRY D                                                                                              $                      2,609.25   $       UNDETERMINED
             2118 ROBERT E LEE BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BOSSIER CITY, LA 71112                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.403        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GREER RUSSELL T                                                                                             $                      4,512.81   $       UNDETERMINED
             131 HOLLAND DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BUTLER, PA 16002                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 135 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 405 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.404        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GREGG COUNTY                                                                                                $                  UNDETERMINED     $       UNDETERMINED
             101 E METHVIN STE 215
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LONGVIEW, TX 75601                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.405        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GRESHAM WOODROW                                                                                             $                        2,369.28   $       UNDETERMINED
             3986 EMERALD NORTH CIRCLE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DECATUR, GA 30035-2614                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.406        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GRIFFITHS ROBERT P                                                                                          $                        1,521.52   $       UNDETERMINED
             10 VILLAGE CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TRENTON, NJ 08690-1629                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 136 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 406 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.407        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GROOME DAVID A                                                                                              $                      1,147.70   $       UNDETERMINED
             211 HUNTING CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JONESBORO, GA 30236                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.408        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GUERRA DAISY                                                                                                $                      4,800.00   $       UNDETERMINED
             2452 EL PORTAL ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BROWNSVILLE, TX 78520                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.409        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GUERRA JEAN M                                                                                               $                      1,785.00   $       UNDETERMINED
             93 2ND STREET SE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             RIO RANCHO, NM 87124                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 137 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 407 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.410        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GUERRERO ADRIAN                                                                                             $                      1,600.00   $       UNDETERMINED
             10729 SAIGON DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             EL PASO, TX 79925                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.411        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GUERRERO GRACIELA                                                                                           $                      6,486.84   $       UNDETERMINED
             6323 S KILDARE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHICAGO, IL 60629                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.412        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GUILLORY GREGORY S                                                                                          $                        765.60   $       UNDETERMINED
             2421 DEWEY STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAKE CHARLES, LA 70601                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 138 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 408 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.413        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             GULLFORD COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 71072
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GREENSBORO, NC 28272-1072                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.414        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HACKENSACK CITY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             65 CENTRAL AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HACKENSACK, NJ 07602-0608                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.415        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HALL CAROLE A                                                                                               $                          913.99   $       UNDETERMINED
             2420 EUGENE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BURTON, MI 48519                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 139 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 409 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.416        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HALL REBECCA R                                                                                              $                        9,981.86   $       UNDETERMINED
             4314 SAN ROBERTO APT3
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ANCHORAGE, AK 99508                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.417        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HAMEL ALAN R                                                                                                $                        3,529.40   $       UNDETERMINED
             2051 EVENINGSIDE DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WEST COVINA, CA 91792                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.418        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HAMILTON COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             625 GEORGE AVE ROOM 210
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHATTANOOGA, TN 37402                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 140 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 410 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.419        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HAMILTON COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             625 GEORGE AVE ROOM 210
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHATTANOOGA, TN 37402                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.420        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HAMILTON LORRI L                                                                                            $                        3,271.17   $       UNDETERMINED
             132 BARR ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FINLEYVILLE, PA 15332                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.421        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HAMM GERALD W                                                                                               $                        3,776.64   $       UNDETERMINED
             PO BOX 1234
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BASTROP, LA 71220                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 141 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 411 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.422        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HAMMOCK DONALD M                                                                                            $                        3,542.88   $       UNDETERMINED
             2930 CATHERDAL LN
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHARLESTON, SC 29414                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.423        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HAND ANNE M                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.424        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HANES BRIAN P                                                                                               $                       16,770.00   $       UNDETERMINED
             6410 BROKENHURST RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             INDIANAPOLIS, IN 46220                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 142 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 412 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.425        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HARBISON COMMUNITY ASSOCATION                                                                               $                  UNDETERMINED     $       UNDETERMINED
             106 HILLPINE ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             COLUMBIA, SC 29212                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.426        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HARDER DANIEL R                                                                                             $                        7,442.31   $       UNDETERMINED
             16805 S OTTAWA DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LOCKPORT, IL 60441                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.427        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HARDIN JEFFREY N                                                                                            $                        4,392.77   $       UNDETERMINED
             88 PHILLIPS CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HODGENVILLE, KY 42748                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 143 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 413 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.428        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HARDY DEBRA J                                                                                               $                        1,912.00   $       UNDETERMINED
             6126 137 ST SE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             EVERETT, WA 98208                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.429        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HARFORD COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 64069
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BALTIMORE                  , MD 21264-4069                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.430        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HARKINS DAVID J                                                                                             $                        3,098.76   $       UNDETERMINED
             1 ANNAPOLIS PLACE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JACKSON, NJ 08527                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 144 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 414 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.431        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HARRIS COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             P O BOX 4622
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOUSTON, TX 77210-4622                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.432        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HARRISON THOMAS H                                                                                           $                        1,923.05   $       UNDETERMINED
             1984 BOOKBINDER DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAS VEGAS, NV 89108                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.433        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HARTJE AMY L                                                                                                $                        1,667.82   $       UNDETERMINED
             8 POILLON CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAWRENCEVILLE, NJ 08648                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 145 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 415 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.434        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HARTLOVE JACQUELINE A                                                                                       $                        2,872.80   $       UNDETERMINED
             204 GREAT HALL CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VA BEACH, VA 23452                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.435        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HASSAN TONY M                                                                                               $                        2,100.00   $       UNDETERMINED
             5057 PRESCOTT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DETROIT, MI 48212                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.436        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HAWAII COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             101 PAUAHI ST STE 4
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HILO, HI 96720-1224                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 146 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 416 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.437        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HAYDEN CHAD V                                                                                               $                      1,669.60   $       UNDETERMINED
             6520 KIRKVILLE RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             EAST SYRACUSE, NY 13057                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.438        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HAYNES DENISE C                                                                                             $                      2,684.32   $       UNDETERMINED
             1107 FARRIS DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             KNOXVILLE, TN 37912                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.439        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HEAD JAMES A                                                                                                $                      3,221.40   $       UNDETERMINED
             5821 FRAMENT AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NORFOLK, VA 23502                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 147 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 417 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.440        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HECKENDORN ANGELA C                                                                                         $                        4,756.50   $       UNDETERMINED
             201 LEAR LN
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VIRGINIA BEACH, VA 23452                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.441        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HELMS RODNEY E                                                                                              $                       18,249.47   $       UNDETERMINED
             111 LOMOND LANE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GREENVILLE, SC 29607                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.442        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HEMPFIELD SCHOOL                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             938 ST CLAIR WAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GREENSBURG, PA 15601                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 148 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 418 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.443        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HENDERSON CYNTHIA                                                                                           $                          103.85   $       UNDETERMINED
             17520 TOBERMORY DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PFLUGERVILLE, TX 78660                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.444        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HENDERSON JANICE C                                                                                          $                        2,944.00   $       UNDETERMINED
             121 WALDEN CIR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPARTANBURG, SC 29301                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.445        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HENNEPIN COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             A-600 GOVERNMENT CENTER
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MINNEAPOLIS, MN 55487                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 149 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 419 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.446        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HENRICO COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             P O BOX 90790 LOCKBOX 4732
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             RICHMOND, VA 23228-0790                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.447        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HENRIETTA TOWN 1                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             475 CALKINS ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HENRIETTA, NY 14623                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.448        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HERNANDEZ JOSE M                                                                                            $                        6,600.00   $       UNDETERMINED
             2512 SIERRA AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PLAINFIELD, IL 60586                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 150 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 420 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.449        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HERNANDO COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             20 N MAIN ST RM 112
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BROOKSVILLE, FL 34601-2892                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.450        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HEYLIGER CHANMATTIE                                                                                         $                          688.00   $       UNDETERMINED
             654 EAST 235TH STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BRONX, NY 10466                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.451        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HIGHAM JENNIFER N                                                                                           $                        6,820.49   $       UNDETERMINED
             9540 RAINBOW LANE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PORT RICHEY, FL 34668                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 151 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 421 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.452        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HIGHLANDS COUNTY                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             540 S COMMERCE AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SEBRING, FL 33870                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.453        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HILL BILLY J                                                                                                $                        1,456.00   $       UNDETERMINED
             2275 N CABLE RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LIMA, OH 45807                                             X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.454        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HILL JOHN M                                                                                                 $                        4,038.46   $       UNDETERMINED
             4535 BANYAN TRAILS DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             COCONUT CREEK, FL 33073                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 152 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 422 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.455        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HOCKMAN-SAYLOR LORRAINE A                                                                                   $                      3,030.30   $       UNDETERMINED
             9632 10TH VIEW ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NORFOLK, VA 23503                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.456        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HOECK DEBORAH L                                                                                             $                        355.95   $       UNDETERMINED
             2414 RIPLEY STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DAVENPORT, IA 52803                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.457        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HOFMANN JOSEPH A                                                                                            $                     33,564.42   $       UNDETERMINED
             4833 VILLAGE COURT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NASHOTAH, WI 53058                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 153 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 423 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.458        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HONOLULU COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 4200
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HONOLULU, HI 96812-4200                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.459        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HOPKINS SCOTT A                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.460        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HORN DAVID R                                                                                                $                        6,077.87   $       UNDETERMINED
             155 RICHLAND CREEK DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BLAINE, TN 37709                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 154 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 424 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.461        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HORRY COUNTY                                                                                                $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 602773
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHARLOTTE, NC 28260-2773                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.462        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HOWARD COUNTY                                                                                               $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 3370
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ELLICOTT CITY, MD 21043-3370                               X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.463        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HOWARD NASHIRA N                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 155 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 425 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.464        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HOWARD RUSSELL J                                                                                            $                      2,261.00   $       UNDETERMINED
             3209 HUNTER PARK CIR APT B
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FORT WORTH, TX 76116                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.465        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HUDAK TRAVIS                                                                                                $                    102,000.00   $       UNDETERMINED
             5980 TANANA DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CARMEL, IN 46033                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.466        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HULETT IRENE C                                                                                              $                      1,993.60   $       UNDETERMINED
             11300 BLACKMAN RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             KINGSLEY, MI 49649                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 156 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 426 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.467        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HUNTSVILLE CITY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 11407
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BIRMINGHAM, AL 35246-2108                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.468        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HURT DENNIS J                                                                                               $                       15,000.00   $       UNDETERMINED
             3119 STEPHENSON DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAFAYETTE, IN 47909                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.469        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HUSSAIN SYED I                                                                                              $                          597.10   $       UNDETERMINED
             9409 GRANDVIEW DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SAINT LOUIS, MO 63132                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 157 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 427 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.470        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             HUTSON RONNIE B                                                                                             $                        1,500.66   $       UNDETERMINED
             3630 HARVEST AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             INDIANAPOLIS, IN 46226                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.471        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             IBERIA PARISH SCHOOL BOARD                                                                                  $                  UNDETERMINED     $       UNDETERMINED
             1500 JANE ST PO BOX 9770
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NEW IBERIA, LA 70562-9770                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.472        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             IBERVILLE PARISH                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 355
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PLAQUEMINE, LA 70765-0355                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 158 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 428 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.473        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ILLINOIS DEPARTMENT OF REVENUE                                                                              $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 19038
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPRINGFIELD, IL 62776                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.474        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             INDIAN RIVER COUNTY                                                                                         $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 1509
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VERO BEACH, FL 32961-1509                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.475        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             INDIANA DEPARTMENT OF REVENUE                                                                               $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 7218
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             INDIANAPOLIS, IN 46207                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 159 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 429 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.476        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             INTERNAL REVENUE SERVICE                                                                                    $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 889
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOLTSVILLE, NY 11742                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (          )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.477        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             INTERNAL REVENUE SERVICE                                                                                    $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 889
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOLTSVILLE, NY 11742                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (          )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.478        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             INTERNAL REVENUE SERVICE                                                                                    $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 889
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOLTSVILLE, NY 11742                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (          )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 160 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 430 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.479        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             INTERNAL REVENUE SERVICE                                                                                    $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 889
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOLTSVILLE, NY 11742                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (          )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.480        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             IOWA DEPARTMENT OF REVENUE & FINANCE                                                                        $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 10462
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DES MOINES, IA 50306-0462                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.481        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             IRONDEQUOIT TOWN                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             1280 TITUS AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ROCHESTER, NY 14617                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 161 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 431 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.482        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JACKSON COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             67 ATHENS ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JEFFERSON, GA 30549                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.483        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JACKSON GLORIA                                                                                              $                          735.00   $       UNDETERMINED
             6044 W BROADWAY AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NEW HOPE, MN 55428                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.484        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JACKSON PARISH                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             319 JIMMIE DAVIS PARKWAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JONESBORO, LA 71251                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 162 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 432 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.485        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JACOBS JEREMY N                                                                                             $                      8,599.50   $       UNDETERMINED
             4674 LIGHTHOUSE CIR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ORLANDO, FL 32808                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.486        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JAMES INDIRA                                                                                                $                      1,158.15   $       UNDETERMINED
             412 NORTH UMBERLAND WAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MONMOUTH JUNCTION, NJ 08852                                X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 163 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 433 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.487        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JAMES POHLMANN SHERIFF AND TAX                                                                              $                  UNDETERMINED   $       UNDETERMINED
             COLLECTOR
             PO BOX 168
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHALMETTE, LA 70044                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.488        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JEFFERSON COUNTY                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             716 RICHARD ARRINGTON JR BLVD N
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BIRMINGHAM, AL 35203                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 164 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 434 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.489        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JEFFERSON COUNTY                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             716 RICHARD ARRINGTON JR BLVD N
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BIRMINGHAM, AL 35203                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.490        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JEFFERSON COUNTY DIRECTOR OF REVENUE                                                                        $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 830710
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BIRMINGHAM, AL 35283-0710                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.491        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JEFFERSON COUNTY DIRECTOR OF REVENUE                                                                        $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 830710
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BIRMINGHAM, AL 35283-0710                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 165 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 435 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.492        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JEFFERSON DAVIS PARISH SCHOOL BOARD                                                                         $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 1161
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JENNINGS, LA 70546                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.493        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JEFFERSON PARISH                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 248
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GRETNA, LA 70054                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.494        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JEFFERSON PARISH                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 248
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GRETNA, LA 70054                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 166 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 436 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.495        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JEFFERSON SHARRON                                                                                           $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.496        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JENKINS DWAYNE L                                                                                            $                        2,671.20   $       UNDETERMINED
             189 MISTY RIDGE TRL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             STOCKBRIDGE, GA 30281                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.497        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JENSEN DONALD E                                                                                             $                          735.00   $       UNDETERMINED
             1612 E 2ND ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SIOUX FALLS, SD 57103                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 167 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 437 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.498        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JERSEY CITY                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             280 GROVE ST RM 101
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JERSEY CITY, NJ 07302                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.499        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JIMENEZ KEVIN                                                                                               $                          856.45   $       UNDETERMINED
             529 BROAD ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PORTSMOUTH, VA 23704                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.500        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JOHNSON COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             111 S CHERRY ST STE 1500
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OLATHE, KS 66061                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 168 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 438 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.501        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JOHNSON COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             111 S CHERRY ST STE 1500
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OLATHE, KS 66061                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.502        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JOHNSON MAJOR W                                                                                             $                        1,408.80   $       UNDETERMINED
             17 WELDON LANE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WILLINGBORO, NJ 08046-3409                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.503        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JOHNSON VICKI M                                                                                             $                        2,310.00   $       UNDETERMINED
             5034 NORTH LEXINGTON
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TACOMA, WA 98407                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 169 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 439 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.504        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JOHNSON ZENOBIA L                                                                                           $                        857.22   $       UNDETERMINED
             1200 VAN BUREN STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ATLANTA, GA 30310                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.505        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JOHNSTON JR WILLIAM                                                                                         $                      2,249.52   $       UNDETERMINED
             638 HICKORY HILL ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             THOMASTON, CT 06787                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.506        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JONES BETTY J                                                                                               $                      2,488.50   $       UNDETERMINED
             9967 HEMINGWAY STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             REDFORD, MI 48239                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 170 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 440 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.507        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JONES DAVID A                                                                                               $                      2,094.40   $       UNDETERMINED
             4813 WALNUT PEAK DR FLINT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FLINT, MI 48532                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.508        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JONES DONALD                                                                                                $                        525.00   $       UNDETERMINED
             5206 BIBLE CHURCH RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BOILING SPRINGS, SC 29316                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.509        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JONES MARDA KAY                                                                                             $                      3,272.00   $       UNDETERMINED
             3339 HWY 43 NORTH
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PICAYUNE, MS 39466                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 171 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 441 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.510        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JONES MARILYN                                                                                               $                        2,452.80   $       UNDETERMINED
             109 SOUTH LAKE CIRCLE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MONROE, LA 71203                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.511        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             JOSEPHS SCOT                                                                                                $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.512        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KANE COUNTY                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             719 S BATAVIA AVE RT 31
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GENEVA, IL 60134-3099                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 172 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 442 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.513        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KANSAS DEPARTMENT OF REVENUE                                                                                $                  UNDETERMINED     $       UNDETERMINED
             915 SW HARRISON STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TOPEKA, KS 66612-1588                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.514        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KANSAS DEPARTMENT OF REVENUE                                                                                $                  UNDETERMINED     $       UNDETERMINED
             915 SW HARRISON STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TOPEKA, KS 66612-1588                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.515        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KASSNER RACHEL A                                                                                            $                        2,192.75   $       UNDETERMINED
             1015 N SUNNYVALE LN UNIT H
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MADISON, WI 53713                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 173 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 443 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.516        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KAY JANICE A                                                                                                $                      1,330.00   $       UNDETERMINED
             5623 ROSEMARY DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ALEXANDRIA                  , LA 71303                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.517        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KEARNS JANET S                                                                                              $                      1,428.84   $       UNDETERMINED
             1093 CROSS CREEK RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BURGETTSTOWN, PA 15021                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.518        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KEITH DEBRA K                                                                                               $                        744.59   $       UNDETERMINED
             7440 E 48TH ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAWRENCE, IN 46226                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 174 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 444 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.519        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KELLY SANDRA L                                                                                              $                        315.00   $       UNDETERMINED
             250 HIDDEN RIDGE CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SOUTH PARK, PA 15129                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.520        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KELLY SANDRA R                                                                                              $                      2,181.90   $       UNDETERMINED
             829 AVONLEY CREEK TRACE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SUGAR HILL, GA 30518                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.521        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KEMP KIM D                                                                                                  $                      2,578.21   $       UNDETERMINED
             6610 MOFFETT RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOBILE, AL 36618                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 175 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 445 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.522        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KENTUCKY STATE TREASURER                                                                                    $                  UNDETERMINED     $       UNDETERMINED
             101 SEA HERO ROAD SUITE 100
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FRANKFORT                   , KY                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.523        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KENTWOOD CITY WINTER                                                                                        $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 8848
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             KENTWOOD, MI 49518-8848                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.524        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KESSLER JOAN                                                                                                $                        7,580.16   $       UNDETERMINED
             242 NW 122 TERR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CORAL SPRINGS, FL 33071                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 176 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 446 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.525        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KEYMCKELVY VERONICA L                                                                                       $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.526        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KHAN SARISH                                                                                                 $                        8,862.60   $       UNDETERMINED
             5339 GLADSTONE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             STOCKTON, CA 95219                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.527        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KHANAL AJIT                                                                                                 $                        3,189.20   $       UNDETERMINED
             158 DUNN AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOBILE, AL 36606                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 177 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 447 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.528        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KING COUNTY TREASURY                                                                                        $                  UNDETERMINED     $       UNDETERMINED
             500 4TH AVE 600
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SEATTLE, WA 98104-2340                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.529        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KING ELAINE S                                                                                               $                          653.10   $       UNDETERMINED
             5 NEWHALL COURT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WILLINGBORO, NJ 08046                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.530        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KING II ROBERT F                                                                                            $                        6,451.92   $       UNDETERMINED
             200 MIZELLE MEADOW COURT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOLLY SPRINGS, NC 27540                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 178 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 448 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.531        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KING KAY STEPHANIE L                                                                                        $                          839.52   $       UNDETERMINED
             5357 GUNN RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOBILE, AL 36619-7017                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.532        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KINGS COUNTY                                                                                                $                  UNDETERMINED     $       UNDETERMINED
             THE HONORABLE KEITH FAGUNDES 1400 WEST
                                                                       Check all that apply.
             LACEY BLVD
                                                                        X
                                                                        q    Contingent
             HANFORD, CA 93230                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.533        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KNOWLTON JAMES R                                                                                            $                          178.85   $       UNDETERMINED
             12502 BURLYWOOD TRAIL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             AUSTIN, TX 78750                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 179 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 449 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.534        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KNOX COUNTY                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             400 MAIN ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             KNOXVILLE, TN 37902-2405                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.535        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KNOXVILLE CITY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 15001
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             KNOXVILLE, TN 37901-5001                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.536        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KOENIG CHRISTOPHER                                                                                          $                        2,380.00   $       UNDETERMINED
             4030 GREENMEADOWS DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ST LOUIS, MO 63123                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 180 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 450 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.537        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KOLLARIK CATHERINE L                                                                                        $                      6,172.53   $       UNDETERMINED
             704 BLOOM AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHESAPEAKE, VA 23325                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.538        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KOZICKI PATRICIA J                                                                                          $                     24,225.42   $       UNDETERMINED
             209 BRIAN LANE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PROSPECT HTS, IL 60070                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.539        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KUJAWA TIMOTHY J                                                                                            $                      2,841.51   $       UNDETERMINED
             2813 ENGLISH
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TROY, MI 48085                                             X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 181 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 451 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.540        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KUNKEL SHARON M                                                                                             $                        2,205.00   $       UNDETERMINED
             1600 OLD RT 13
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NEW WOODSTOCK, NY 13122                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.541        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             KURYLOWICZ ROBERT L                                                                                         $                        1,960.00   $       UNDETERMINED
             1322 BEVERLY DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ROUND LAKE BEACH, IL 60073                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.542        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LA CROSSE CITY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             302 LEE STREET NE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DECATUR, AL 35602                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 182 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 452 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.543        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LA CROSSE CITY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             302 LEE STREET NE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DECATUR, AL 35602                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.544        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LA PLANTE JAMES                                                                                             $                        1,678.75   $       UNDETERMINED
             1227 HARTFORD ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             COLORADO SPRINGS, CO 80906                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.545        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LAFAYETTE                                                                                                   $                  UNDETERMINED     $       UNDETERMINED
             1010 LAFAYETTE ST 4TH FLR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAFAYETTE, LA 70509                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 183 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 453 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.546        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LAFAYETTE CONSOLIDATED GOVT                                                                                 $                  UNDETERMINED   $       UNDETERMINED
             705 W UNIVERSITY AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAFAYETTE, LA 70502                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.547        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LAFAYETTE PARISH SALES TAX DIVISION                                                                         $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 52706
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAFAYETTE, LA 70505-2706                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.548        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LAFOURCHE PARISH SCHOOL BOARD                                                                               $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 54585
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NEW ORLEANS, LA 70154                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 184 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 454 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.549        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LANCASTER COUNTY                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             555 S 10TH ST COUNTY-CITY BUILDING
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LINCOLN, NE 68508                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.550        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LANE COUNTY                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             125 E 8TH AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             EUGENE, OR 97401-2968                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.551        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LANKFORD DARYL G                                                                                            $                        4,176.48   $       UNDETERMINED
             829 GLENMERE CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ROCKWALL, TX 75087                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 185 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 455 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.552        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LANSING CITY SUMMER                                                                                         $                  UNDETERMINED     $       UNDETERMINED
             1ST FLOOR CITY HALL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LANSING, MI 48933                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.553        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LAPEER NANCY M                                                                                              $                          739.90   $       UNDETERMINED
             6465 N DORT HIGHWAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOUNT MORRIS, MI 48458                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.554        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LAPINSKI PATRICIA A                                                                                         $                        2,014.95   $       UNDETERMINED
             PO BOX 510
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HEBRON, IL 60034-0510                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 186 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 456 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.555        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LAROSE TONI J                                                                                               $                       14,850.00   $       UNDETERMINED
             1107 S EVERGREEN RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VERADALE, WA 99037                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.556        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LARSON STEPHEN                                                                                              $                          673.40   $       UNDETERMINED
             4229 LAVAQUE ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HERMANTOWN, MN 55811                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.557        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LASALLE PARISH SALES TAX FUND                                                                               $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 190
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VIDALIA, LA 71373                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 187 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 457 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.558        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LAVRINOVICH YELENA                                                                                          $                      1,613.29   $       UNDETERMINED
             204 DEERPATH DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VERNON HILLS, IL 60061                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.559        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LE FAN ROBERT M                                                                                             $                      1,454.48   $       UNDETERMINED
             105 CHAUCER CIRCLE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HATTIESBURG, MS 39402                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.560        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LECHNER JAMES HAK SEON                                                                                      $                      3,139.50   $       UNDETERMINED
             2218 TEAL DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MADISON, WI 53711                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 188 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 458 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.561        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LECLAIRE ANGELA J                                                                                           $                      2,247.70   $       UNDETERMINED
             3309 CENTRAL AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BILLINGS, MT 59102                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.562        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LEE CHRISTOPHER B                                                                                           $                     32,048.37   $       UNDETERMINED
             3413 MONTICELLO DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VIRGINIA BEACH, VA 23464                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.563        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LEE GEORGE                                                                                                  $                        325.76   $       UNDETERMINED
             823 CAMP STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MONROE, LA 71202                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 189 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 459 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.564        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LEE RORY K                                                                                                  $                        1,191.68   $       UNDETERMINED
             4002 PROCTOR AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FLINT, MI 48504                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.565        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LEIKER TERRY G                                                                                              $                        3,603.60   $       UNDETERMINED
             107 GINGER COURT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHESAPEAKE, VA 23320                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.566        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LEMMERT TODD C                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 190 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 460 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                     Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.567        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LEON COUNTY                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 1835
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TALLAHASSEE, FL 32302-1835                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.568        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LEVENGOOD MEGAN                                                                                             $                       11,333.34   $       UNDETERMINED
             16757 WEST RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             EAST LANSING, MI 48823                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.569        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LEWIS                                                                                                       $                  UNDETERMINED     $       UNDETERMINED
             351 NW NORTH ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHEHALIS, WA 98532                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 191 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 461 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.570        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LEWIS DAWN Y                                                                                                $                        2,779.72   $       UNDETERMINED
             1224 MCGREGOR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MIDWEST CITY, OK 73105                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.571        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LEWIS DEBRA A                                                                                               $                        1,708.00   $       UNDETERMINED
             2900 HIGHPOINT RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SNELLVILLE, GA 30078                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.572        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LEXINGTON COUNTY                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             212 SOUTH LAKE DR STE 101
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LEXINGTON, SC 29072                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 192 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 462 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.573        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LINCOLN PARISH SU TAX COMMISSION                                                                            $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 863
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             RUSTON, LA 71273                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.574        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LINDSAY NEIL J                                                                                              $                        1,743.00   $       UNDETERMINED
             29546 HOOVER RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WARREN, MI 48093                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.575        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LINSCOTT ANGELA P                                                                                           $                        3,040.00   $       UNDETERMINED
             226 TADMORE ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ELIZABETH CITY, NC 27909                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 193 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 463 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.576        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LIRANZO CARLOS A                                                                                            $                          528.00   $       UNDETERMINED
             318 SIR LAWRENCE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SANFORD, FL 32773                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.577        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LITTLE-WADSWORTH JACQUELINE                                                                                 $                        1,559.28   $       UNDETERMINED
             1239 WRECKENRIDGE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FLINT, MI 48532                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.578        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LIVINGSTON PARISH SCHOOL BOARD                                                                              $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 1030
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LIVINGSTON, LA 70754                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 194 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 464 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.579        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LIVONIA CITY SUMMER                                                                                         $                  UNDETERMINED     $       UNDETERMINED
             33000 CIVIC CENTER DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LIVONIA, MI 48154                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.580        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LIVONIA CITY WINTER                                                                                         $                  UNDETERMINED     $       UNDETERMINED
             33000 CIVIC CENTER DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LIVONIA, MI 48154                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.581        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LLOYD JEFFREY P                                                                                             $                        3,943.89   $       UNDETERMINED
             1280 MIDDLE TENNESSEE BLVD APT B-13
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MURFREESBORO, TN 37129                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 195 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 465 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.582        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LOFTON CHARLOTTE M                                                                                          $                        2,420.46   $       UNDETERMINED
             609 MARKHAM DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOBILE, AL 36609                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.583        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LORAIN COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             226 MIDDLE AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ELYRIA, OH 44035                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.584        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LOS ANGELES COUNTY SUP                                                                                      $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 60186
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LOS ANGELES, CA 90060-0186                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 196 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 466 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.585        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LOS ANGELES COUNTY SUP2 SUP                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             P O BOX 54888
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LOS ANGELES, CA 90054-0888                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.586        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LOSCH NANCY L                                                                                               $                        2,506.00   $       UNDETERMINED
             714 BARBARA LN
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MCHENRY, IL 60050                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.587        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LOUDOUN COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 1000
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LEESBURG, VA 20178                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 197 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 467 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.588        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LOUISIANA DEPT OF REVENUE AND TAXATION                                                                      $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 4018
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BATON ROUGE, LA 70821-4018                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.589        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LOWER PAXTON TOWNSHIP 1                                                                                     $                  UNDETERMINED   $       UNDETERMINED
             4919-CREAR JONESTOWN ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HARRISBURG, PA 17109-1705                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.590        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LOWER PAXTON TOWNSHIP 2                                                                                     $                  UNDETERMINED   $       UNDETERMINED
             4919C REAR JONESTOWN ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HARRISBURG, PA 17112                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 198 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 468 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.591        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LUBBOCK COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 10568
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LUBBOCK, TX 79408-3568                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.592        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LUCAS COUNTY                                                                                                $                  UNDETERMINED     $       UNDETERMINED
             1 GOVERNMENT CENTER 500
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TOLEDO, OH 43604-2253                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.593        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LUX RICHARD A                                                                                               $                          626.85   $       UNDETERMINED
             48 WOODMERE RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WATERBURY, CT 06705                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 199 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 469 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.594        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             LYNNWOOD CITY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 860581
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MINNEAPOLIS, MN 55486-0581                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.595        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             M J COOK                                                                                                    $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 123
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MONROE, LA 71210                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.596        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MAAS RUTH A                                                                                                 $                        1,449.70   $       UNDETERMINED
             P O BOX 3317
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DULUTH, MN 55803                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 200 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 470 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.597        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MACGILLIVRAY SHANNAN E                                                                                      $                          882.00   $       UNDETERMINED
             3358 RENNIE ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TRAVERSE CITY, MI 49684                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.598        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MACIAS KRISTINA J                                                                                           $                        6,309.62   $       UNDETERMINED
             351 PINEWOOD LANE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SAN ANTONIO, TX 78216                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.599        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MADISON CITY                                                                                                $                  UNDETERMINED     $       UNDETERMINED
             210 MARTIN LUTHER KING JR BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MADISON, WI 53703                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 201 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 471 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.600        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MADISON COUNTY SALES TAX DEPT                                                                               $                  UNDETERMINED     $       UNDETERMINED
             100 NORTH SIDESQUARE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HUNTSVILLE, AL 35801                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.601        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MADISON PARISH SCHOOL BOARD                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 1830
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TALLULAH, LA 71284-1830                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.602        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MAHBUB MARUF I                                                                                              $                          971.04   $       UNDETERMINED
             3417 GLENROSE TRAIL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ATLANTA, GA 30341                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 202 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 472 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.603        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MAINE REVENUE SERVICES                                                                                      $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 1065
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             AUGUSTA, ME 04332                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.604        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MALACSINA BELA                                                                                              $                        9,302.88   $       UNDETERMINED
             705 NE 95TH ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MIAMI, FL 33138                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.605        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MANAGER SALES TAX DEPARTMENT                                                                                $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 357
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MINDEN, LA 71058-0357                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 203 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 473 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.606        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MANCHESTER 8TH UTILITIES DISTRICT                                                                           $                  UNDETERMINED     $       UNDETERMINED
             18 MAIN STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MANCHESTER, CT 06042-3136                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.607        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MANCHESTER TOWN                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             41 CENTER ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MANCHESTER, CT 06045                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.608        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MANDHANA CHANDRA                                                                                            $                        1,197.00   $       UNDETERMINED
             8152 RACINE TRAIL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             AUSTIN, TX 78717                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 204 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 474 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.609        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MANGA MANUEL E                                                                                              $                          592.40   $       UNDETERMINED
             3622 OLDE LANARK DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAND O LAKES, FL 34638                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.610        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MARCELYNAS DONNA                                                                                            $                        2,217.60   $       UNDETERMINED
             295 WINDING BROOK FARM ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WATERTOWN, CT 06795                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.611        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MARICOPA COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             301 W JEFFERSON RM 100
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PHOENIX, AZ 85003                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 205 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 475 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.612        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MARIN COUNTY                                                                                                $                  UNDETERMINED   $       UNDETERMINED
             P O BOX 4220
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SAN RAFAEL, CA 94913-4220                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.613        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MARION COUNTY                                                                                               $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 6145
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             INDIANAPOLIS, IN 46206-6145                                X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.614        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MARKET PLACE SHOPPING CENTER-GGPLP                                                                          $                  UNDETERMINED   $       UNDETERMINED
             1776 E WASHINGTON
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             URBANA, IL 61802                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 206 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 476 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.615        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MARQUIS FRANK E                                                                                             $                      5,765.76   $       UNDETERMINED
             PO BOX 520321
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LONGWOOD, FL 32752                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.616        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MARTINEZ BELINDA                                                                                            $                      3,894.88   $       UNDETERMINED
             6312 73RD ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LUBBOCK, TX 79424                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.617        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MARTINEZ OSBALDO                                                                                            $                      1,299.20   $       UNDETERMINED
             372 FARMINGDALE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VERNON HILLS, IL 60061                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 207 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 477 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.618        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MASSACHUSETTS DEPT OF REVENUE                                                                               $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 7035
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BOSTON, MA 02204                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.619        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MASSEY KATHRYN A                                                                                            $                        1,470.00   $       UNDETERMINED
             4016 SANGAMON ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NEW BERLIN, IL 62670                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.620        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MASSONI MARK H                                                                                              $                        1,792.00   $       UNDETERMINED
             923 S FOREST LANE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TRAVERSE CITY, MI 49686                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 208 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 478 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.621        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MASTALERZ ELLEN T                                                                                           $                        2,401.60   $       UNDETERMINED
             89 GREANEY STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPRINGFIELD, MA 01104                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.622        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MATANUSKA-SUSITNA BOROUGH                                                                                   $                  UNDETERMINED     $       UNDETERMINED
             350 EAST DAHLIA AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PALMER, AK 99645-6488                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.623        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MATIAS ROBERTO                                                                                              $                          333.76   $       UNDETERMINED
             500 LONGFELLOW AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VIRGINIA BEACH, VA 23462                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 209 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 479 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.624        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MATTRESS RECYCLING FEE                                                                                      $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 223594
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHANTILLY, CT 20153-3594                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.625        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MAUI COUNTY                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 1405
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WAILUKU, HI 96793-6405                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.626        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MAXIE ARLICIA M                                                                                             $                        3,692.31   $       UNDETERMINED
             3725 PRINCETON LAKES PKWY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ATLANTA, GA 30331                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 210 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 480 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.627        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MAYER DANIEL J                                                                                              $                      1,448.64   $       UNDETERMINED
             609 CALAIS DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PITTSBURGH, PA 15237                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.628        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCCALL JAMES B                                                                                              $                      2,683.20   $       UNDETERMINED
             1840 ULSTER DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ALEXANDRIA, LA 71303                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.629        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCCAMMITT ROB L                                                                                             $                      2,793.00   $       UNDETERMINED
             360 LAKESIDE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LEVITTOWN, PA 19054                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 211 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 481 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.630        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCCARSON KIMBERLY A                                                                                         $                          784.00   $       UNDETERMINED
             1536 VICTOR DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             APOPKA, FL 32703                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.631        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCCARTHY BRIAN P                                                                                            $                        3,426.50   $       UNDETERMINED
             2309 FISH HATCHERY RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MADISON, WI 53713                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.632        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCCLARY VICKIE S                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 212 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 482 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.633        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCCLENDON LABARRON                                                                                          $                        1,153.85   $       UNDETERMINED
             6109 MACARTHUR PL CT S
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOBILE, AL 36609                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.634        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCCRACKEN COUNTY                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             301 S 6TH ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PADUCAH, KY 42003                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.635        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCCULLY KYLIE M                                                                                             $                          305.76   $       UNDETERMINED
             9119 WEST CANAL STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             YORKTOWN, IN 47396                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 213 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 483 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.636        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCDAY IRALYNNE G                                                                                            $                        1,631.49   $       UNDETERMINED
             9535 CANVASBACK COURT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JONESBORO, GA 30238                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.637        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCDOWELL COUNTY TAX COLLECTOR                                                                               $                  UNDETERMINED     $       UNDETERMINED
             60 EAST COURT STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MARION, NC 28752                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (          )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.638        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCFARLAND YLILLIAN A                                                                                        $                        2,535.12   $       UNDETERMINED
             2911 ANNE ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MONROE                    , LA 71202                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 214 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 484 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.639        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCGOWIN JAY M                                                                                               $                      5,974.36   $       UNDETERMINED
             614 WHIP POOR WILL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TROY, IL 62294                                             X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.640        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCINTOSH TARA L                                                                                             $                      2,436.94   $       UNDETERMINED
             223 LINDBERGH RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SYRACUSE, NY 13205                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.641        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCKINNEY JUNE                                                                                               $                      6,276.94   $       UNDETERMINED
             24775 THORNDYKE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SOUTHFIELD, MI 48033                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 215 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 485 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.642        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCLENNAN COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 406
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WACO, TX 76703                                             X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.643        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCLEOD WILLIAM GENE                                                                                         $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.644        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCNAMARA KELLI D                                                                                            $                        1,155.00   $       UNDETERMINED
             1705 MANNING ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             KNOXVILLE, TN 37912                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 216 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 486 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.645        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MCNEAL SHEAKILA L                                                                                           $                        952.00   $       UNDETERMINED
             732 N AUSTIN BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OAK PARK, IL 60302                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.646        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MEAT MARIE C                                                                                                $                      1,012.48   $       UNDETERMINED
             2389 PARC CHATEAU DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LITHONIA, GA 30058                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.647        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MEDINA JUDY W                                                                                               $                      2,699.97   $       UNDETERMINED
             2785 BRIERDALE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DELTONA, FL 32738                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 217 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 487 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.648        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MEIXNER RONALD J                                                                                            $                        3,520.00   $       UNDETERMINED
             1307 UTAH ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WATERTOWN, WI 53094                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.649        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MEMPHIS CITY                                                                                                $                  UNDETERMINED     $       UNDETERMINED
             125 NORTH MAIN - ROOM 301
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MEMPHIS, TN 38103                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.650        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MENDRALA BARBARA M                                                                                          $                        2,707.76   $       UNDETERMINED
             2917 GRAVITT TRAIL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DULUTH, GA 30096                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 218 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 488 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.651        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MENDRALA LEE A                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.652        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MENZEL ADAM W                                                                                               $                        1,177.89   $       UNDETERMINED
             162 HUNTLEY AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BAYVILLE, NJ 08721                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.653        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MERCIER CAROL A                                                                                             $                        1,514.10   $       UNDETERMINED
             410 EMMETT STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BRISTOL, CT 06010                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 219 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 489 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.654        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             METZ GARY G                                                                                                 $                      2,950.05   $       UNDETERMINED
             106 PIERCEFIELD DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SOLVAY, NY 13209                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.655        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MEYER BRENDA S                                                                                              $                     14,058.27   $       UNDETERMINED
             351 N SQUIRREL ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             AUBURN HILLS, MI 48326                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.656        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MEYER STEVEN W                                                                                              $                      2,297.60   $       UNDETERMINED
             1600 BRENDA CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPRINGFIELD, IL 62702-3590                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 220 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 490 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.657        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MIAMI COUNTY                                                                                                $                  UNDETERMINED   $       UNDETERMINED
             201 W MAIN ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TROY, OH 45373                                             X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.658        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MIAMI-DADE COUNTY                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             200 NW 2ND AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MIAMI, FL 33128                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.659        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MICHIGAN DEPARTMENT OF TREASURY                                                                             $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 30781
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LANSING, MI 48909-8281                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 221 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 491 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.660        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MIDTOWN MANAGEMENT DISTRICT                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             17111 ROLLING CREEK SUITE 200
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOUSTON, TX 77273-3109                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.661        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MILES LINDA G                                                                                               $                          679.00   $       UNDETERMINED
             1863 ALVIN ACRES DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAKE CHARLES, LA 70607                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.662        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MILLER ANDREW                                                                                               $                        2,623.20   $       UNDETERMINED
             10101 WEST PARMER LANE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             AUSTIN, TX 78717                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 222 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 492 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.663        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MILLER RANDALL                                                                                              $                      1,022.00   $       UNDETERMINED
             36291 POUND RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             RICHMOND, MI 48062                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.664        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MILLS DEBBIE A                                                                                              $                     11,612.18   $       UNDETERMINED
             7172 BURNING TREE COURT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOBILE, AL 36695                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.665        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MILLS WILLIE A                                                                                              $                      1,583.20   $       UNDETERMINED
             120 LONGVIEW RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             STOCKBRIDGE, GA 30281                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 223 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 493 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.666        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MIRANDA NAYHELY                                                                                             $                        1,026.01   $       UNDETERMINED
             2300 CRYSTAL KEY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOBILE, AL 36695                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.667        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MIRELES PEGGY S                                                                                             $                        1,328.55   $       UNDETERMINED
             2515 BYFIELD DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CEDAR PARK, TX 78613                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.668        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MISSISSIPPI STATE TAX COMMISSION                                                                            $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 960
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JACKSON, MS 39205-0960                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 224 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 494 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.669        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MISSOULA COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             200 WEST BROADWAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MISSOULA, MT 59802-4292                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.670        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MISSOURI DEPT OF REVENUE                                                                                    $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 840
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JEFFERSON CITY, MO 65105-0840                              X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.671        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MITCHELL DAVID P                                                                                            $                        1,618.47   $       UNDETERMINED
             1515 7TH AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NEPTUNE, NJ 07753                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 225 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 495 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.672        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MOBILE CITY - TAX DIVISION                                                                                  $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 11407
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BIRMINGHAM, AL 35246                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.673        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MOBILE COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             PODRAWER 161009
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOBILE, AL 36616                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.674        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MOBIN MOHAMMAD                                                                                              $                        1,725.15   $       UNDETERMINED
             1857 TIPPERARY LN
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NEW BURY PARK, CA 91320                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 226 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 496 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.675        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MOMANY TIMOTHY W                                                                                            $                       17,610.58   $       UNDETERMINED
             2228 RIDGEWOOD PL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NORHWOOD, OH 43619                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.676        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MONROE COUNTY COMIDA                                                                                        $                  UNDETERMINED     $       UNDETERMINED
             39 WEST MAIN ST ROOM B-2
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ROCHESTER, NY 14614                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.677        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MONTES-RIVERA GRACIELA                                                                                      $                        1,855.00   $       UNDETERMINED
             558 RICHBURN AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LA PUENTE, CA 91744                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 227 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 497 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.678        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MONTGOMERY COUNTY                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             755 ROANOKE ST STE 1B
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHRISTIANSBURG, VA 24073-3171                              X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.679        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MONTGOMERY COUNTY                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             755 ROANOKE ST STE 1B
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHRISTIANSBURG, VA 24073-3171                              X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.680        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MONTGOMERY TOWNSHIP                                                                                         $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 690
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MONTGOMERYVILLE, PA 18936                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 228 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 498 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.681        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MONTOUR SCHOOL DISTRICT                                                                                     $                  UNDETERMINED     $       UNDETERMINED
             1000 CHURCH HILL ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PITTSBURGH, PA 15205-9006                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.682        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MOORESTOWN TOWNSHIP                                                                                         $                  UNDETERMINED     $       UNDETERMINED
             111 W SECOND ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOORESTOWN, NJ 08057                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.683        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MORAN KAREN L                                                                                               $                        1,645.00   $       UNDETERMINED
             1378 CLARK HOLLOW RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LA FAYETTE, NY 13084                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 229 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 499 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.684        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MORAWA ANGELA J                                                                                             $                          466.45   $       UNDETERMINED
             10215 KILDARE AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OAK LAWN, IL 60453                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.685        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MOREJON ALBERTO                                                                                             $                        6,279.00   $       UNDETERMINED
             523 WINDMILL ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PIEDMONT OK, OK 73078                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.686        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MORGAN COUNTY SALES TAX OFFICE                                                                              $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 1848
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DECATUR, AL 35602                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 230 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 500 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.687        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MORGAN JEFF E                                                                                               $                     38,333.33   $       UNDETERMINED
             6 TURNBERRY COURT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAKE IN THE HILLS, IL 60156                                X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.688        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MORRIS SUSAN K                                                                                              $                        367.50   $       UNDETERMINED
             600 N HWY 67
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PRINCETON, IA 52768                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.689        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MORTON WILLIAM P                                                                                            $                      7,307.70   $       UNDETERMINED
             40434 HAMILTON DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             STERLING HEIGHTS, MI 48313                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 231 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 501 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.690        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MOSS CARLA A                                                                                                $                      2,600.50   $       UNDETERMINED
             2912 JUNE LN
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BOSSIER, LA 71112                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.691        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MOSSO RONALD T                                                                                              $                      2,465.75   $       UNDETERMINED
             5 LYNVILLE CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MADISON, WI 53719                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.692        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MULLIS JO ANNE                                                                                              $                     12,480.77   $       UNDETERMINED
             735 TIMBERLANE TRAIL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SALISBURY, NC 28147                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 232 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 502 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.693        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MULTNOMAH COUNTY                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             501 SE HAWTHORNE BLVD STE 175
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PORTLAND, OR 97214-3577                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.694        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MUNCIPIO AUTONOMO DE ARECIBO                                                                                $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 1086
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ARECIBO, PR 00613                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.695        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MUNCIPIO AUTONOMO DE MAYAGUEZ                                                                               $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 1852
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MAYAGUEZ, PR 00681                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 233 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 503 of 1461



 Debtor             SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)     18-23537
                    Name




                      Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.696        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MUNCIPIO DE BAYAMON                                                                                         $                  UNDETERMINED   $       UNDETERMINED
             PR-2
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BAYAMON, PR 00959                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.697        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MUNCIPIO DE CAROLINA                                                                                        $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 11877
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SAN JUAN, PR 00910                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.698        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MUNCIPIO DE CAYEY                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 371330
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CAYEY, PR 00737                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 234 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 504 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.699        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MUNCIPIO DE HORMIGUEROS                                                                                     $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 97
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HORMIGUEROS, PR 00660                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.700        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MUNCIPIO DE JUANA DIAZ                                                                                      $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 1409
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JUANA DIAZ, PR 00795                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.701        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MUNCIPIO DE VEGA ALTA                                                                                       $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 1390
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VEGA ALTA, PR 00692                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 235 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 505 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.702        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MUNICIPALITY OF GUYANABO                                                                                    $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 7890
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GUYANABO, PR 00970                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.703        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MUNICIPALITY OF SAN JUAN                                                                                    $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 70179
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SAN JUAN, PR 00936                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.704        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MUNICIPIO DE FAJARDO                                                                                        $                  UNDETERMINED   $       UNDETERMINED
             APARTADO 865
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FAJARDO, PR 00738                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 236 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 506 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.705        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MUNICIPIO DE GUAYAMA                                                                                        $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 360
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GUAYAMA, PR 00785                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.706        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MUNICIPIO DE NARANJITO                                                                                      $                  UNDETERMINED     $       UNDETERMINED
             43 CALLE GEORGETT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NARANJITO, PR 00719                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.707        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MUNRO JANE V                                                                                                $                          827.75   $       UNDETERMINED
             908 GREENWOOD DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPRINGLIKE HEIGHTS, NJ 07762                               X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 237 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 507 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.708        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MURPHY MARILYN J                                                                                            $                        1,561.00   $       UNDETERMINED
             2942 S 5TH ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPRINGFIELD, IL 62703                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.709        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MUSCOGEE COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 1441
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             COLUMBUS, GA 31902-1441                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.710        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             MUSSELMAN THOMAS A                                                                                          $                        3,303.36   $       UNDETERMINED
             5637 TRAGER RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TRAVERSE CITY, MI 49696                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 238 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 508 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.711        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NASHVILLE-DAVIDSON COUNTY                                                                                   $                  UNDETERMINED   $       UNDETERMINED
             800 SECOND AVE NORTH
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NASHVILLE, TN 37230-5012                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.712        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NATCHITOCHES TAX COMMISSION                                                                                 $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 639
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NATCHITOCHES, LA 71458-0639                                X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.713        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NATICK TOWN                                                                                                 $                  UNDETERMINED   $       UNDETERMINED
             13 E CENTRAL ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NATICK, MA 01760                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 239 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 509 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.714        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NAUD CAROL                                                                                                  $                        3,430.00   $       UNDETERMINED
             39219 TWENLOW
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CLINTON TOWNSHIP, MI 48038                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.715        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NEAL LARRY C                                                                                                $                        1,898.40   $       UNDETERMINED
             3315 LANDINGVIEW CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LILBURN, GA 30047                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.716        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NEBRASKA DEPARTMENT OF REVENUE                                                                              $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 94818
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LINCOLN, NE 68509                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 240 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 510 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.717        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NECZYPIR STEVE                                                                                              $                      3,012.64   $       UNDETERMINED
             139 PATTERSON AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CARNEGIE, PA 15106-2826                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.718        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NEFF RYAN J                                                                                                 $                     15,767.50   $       UNDETERMINED
             1411 26TH AVE SW
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ALTOONA, IA 50009                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.719        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NENABER PHILLIP S                                                                                           $                      3,568.60   $       UNDETERMINED
             1212 EDGEWOOD DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FESTUS, MO 63028                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 241 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 511 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.720        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NEVADA DEPARTMENT OF TAXATION                                                                               $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 52609
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PHOENIX, NV 85072-2609                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.721        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NEVAREZ JAVIER                                                                                              $                        3,150.00   $       UNDETERMINED
             2615 S RIDGEWAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHICAGO, IL 60623                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.722        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NEW CASTLE COUNTY                                                                                           $                  UNDETERMINED     $       UNDETERMINED
             87 READS WAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NEW CASTLE, DE 19720                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 242 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 512 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.723        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NEWTON WENDELL                                                                                              $                          848.40   $       UNDETERMINED
             2042 EXSPRESSWAY DR APT105
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PINEVILLE, LA 71360                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.724        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NIAGARA WHEATFIELD CSD                                                                                      $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 2820
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BUFFALO, NY 14240-2820                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.725        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NIXON NORMA                                                                                                 $                        1,413.44   $       UNDETERMINED
             610 BRADY AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             STEUBENVILLE, OH 43952                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 243 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 513 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.726        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NJIE AWA                                                                                                    $                        1,419.60   $       UNDETERMINED
             405 HEATHGATE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAWRENCEVILLE, GA 30044                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.727        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NORTH CAROLINA DEPT OF REVENUE                                                                              $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 25000
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             RALEIGH, NC 27640-0100                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.728        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NORTH DAKOTA TAX COMMISSIONER                                                                               $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 5623
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BISMARCK, ND 58506-5623                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 244 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 514 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.729        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NORTH PENN SCHOOL                                                                                           $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 690
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MONTGOMERYVILLE, PA 18936-0690                             X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.730        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             NYS SALES TAX PROCESSING                                                                                    $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 15172
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ALBANY, NY 12212                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.731        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             O'BRIEN SUSAN A                                                                                             $                        2,170.00   $       UNDETERMINED
             1745 HIDDEN VALLEY DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TOPEKA, KS 66615                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 245 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 515 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.732        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             OBYRNE BARBARA A                                                                                            $                          810.81   $       UNDETERMINED
             PO BOX 112498
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TACOMA, WA 98411                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.733        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             OCEAN TOWNSHIP                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             399 MONMOUTH ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OAKHURST, NJ 07755                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.734        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             O'CONNOR HEATHER L                                                                                          $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 246 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 516 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.735        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             OESTREICH EVAN R                                                                                            $                        1,680.00   $       UNDETERMINED
             3541 MORGANFORD RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SAINT LOUIS, MO 63116                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.736        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             OHIO DEPT OF TAXATION                                                                                       $                  UNDETERMINED     $       UNDETERMINED
             30 E BROAD ST - 20TH FLOOR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             COLUMBUS, OH 43215                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.737        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             OKLAHOMA COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             320 ROBERT S KERR RM 307
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OKLAHOMA CITY, OK 73102                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 247 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 517 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.738        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             OKLAHOMA TAX COMMISSION                                                                                     $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 26850
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OKLAHOMA CITY, OK 73126                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.739        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             OKUDA FAYE T                                                                                                $                        4,144.00   $       UNDETERMINED
             PO BOX 61305
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HONOLULU, HI 96839                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.740        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ORANGE COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             THE HONORABLE TONY RACKAUCKAS 401 CIVIC
                                                                       Check all that apply.
             CENTER DRIVE WEST
                                                                        X
                                                                        q    Contingent
             SANTA ANA, CA 92701                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 248 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 518 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.741        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ORANGE COUNTY                                                                                               $                  UNDETERMINED   $       UNDETERMINED
             THE HONORABLE TONY RACKAUCKAS 401 CIVIC
                                                                       Check all that apply.
             CENTER DRIVE WEST
                                                                        X
                                                                        q    Contingent
             SANTA ANA, CA 92701                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.742        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             OREGON DEPARTMENT OF REVENUE                                                                                $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 14790
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SALEM, OR 97309-0470                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.743        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             OREGON DEPARTMENT OF REVENUE                                                                                $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 14790
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SALEM, OR 97309-0470                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 249 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 519 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.744        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ORTIZ JEANETTE P                                                                                            $                      2,016.00   $       UNDETERMINED
             904 BEVERLY ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BURLINGTON, NJ 08016                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.745        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             OTOOLE ROBERT M                                                                                             $                      1,492.40   $       UNDETERMINED
             161 NORTH 7TH STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LINDENHURST, NY 11757                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.746        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             OUTEN KENNETH M                                                                                             $                      2,338.37   $       UNDETERMINED
             8512 BELLE MEADOW BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PENSACOLA, FL 32514                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 250 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 520 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.747        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             OYSTER BAY TOWN 1                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             RECEIVER OF TAXES
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OYSTER BAY, NY 11771-1539                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.748        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             OYSTER BAY TOWN 2                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             RECEIVER OF TAXES
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OYSTER BAY, NY 11771-1539                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.749        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PADUCAH CITY                                                                                                $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 2697
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PADUCAH, KY 42002-2697                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 251 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 521 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.750        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PAGONE ELAINE                                                                                               $                        1,686.44   $       UNDETERMINED
             1225 LOCUST AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WASHINGTON, PA 15301                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.751        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PALM BEACH COUNTY                                                                                           $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 3353
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BEACH, FL 33402-3353                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.752        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PALREDDY SUNANDA R                                                                                          $                        1,585.36   $       UNDETERMINED
             1386 MAIN ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LYNNFIELD, MA 01940                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 252 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 522 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.753        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PALUCH PAUL M                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.754        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PANTOJA RAFAEL                                                                                              $                       12,768.60   $       UNDETERMINED
             412 VALERIE ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SANTA MARIA, CA 93454                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.755        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PAPENDICK ANTHONY J                                                                                         $                        9,537.00   $       UNDETERMINED
             471 MILFORD WARREN GLEN RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MILFORD, NJ 08848                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 253 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 523 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.756        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PARAMUS BOROUGH                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             1 W JOCKISH SQUARE PARAMUS
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PARAMUS, NJ 07652                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.757        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PARIKH JYOTI                                                                                                $                        5,388.97   $       UNDETERMINED
             6973 BRUNSWICK DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TROY, MI 48085                                             X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.758        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PARIKH SMITA K                                                                                              $                        1,064.00   $       UNDETERMINED
             422 MONMOUTH CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             AURORA, IL 60504                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 254 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 524 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.759        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PARISH OF CALDWELL                                                                                          $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 280
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VIDALIA, LA 71373                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.760        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PARISH OF EAST CARROLL                                                                                      $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 130
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VIDALIA, LA 71373                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.761        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PARISH OF EAST FELICIANA                                                                                    $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 397
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CLINTON, LA 70722                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 255 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 525 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.762        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PARISH OF ST MARY                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 1279
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MORGAN CITY, LA 70381                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.763        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PARISH SALES TAX FUND                                                                                       $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 670
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOUMA, LA 70361                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.764        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PARK COUNTY                                                                                                 $                  UNDETERMINED   $       UNDETERMINED
             101 E BARRAQUE ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PINE BLUFF, AR 71611                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 256 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 526 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.765        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PASCO COUNTY                                                                                                $                  UNDETERMINED     $       UNDETERMINED
             P O BOX 276
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DADE CITY, FL 33526                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.766        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PASET RICHARD I                                                                                             $                        1,690.43   $       UNDETERMINED
             1817 CARDINAL CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WHEELING, IL 60090-7141                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.767        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PATTERSON MIKE R                                                                                            $                        1,561.56   $       UNDETERMINED
             1150 41ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOLINE, IL 61265                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 257 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 527 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.768        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PEACOCK DERRICK E                                                                                           $                        153.13   $       UNDETERMINED
             5304 NORTH PAPER TRACE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAFAYETTE, IN 47905                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.769        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PEACOCK MICHAEL                                                                                             $                      2,278.13   $       UNDETERMINED
             113 PATTERSON AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CARNEGIE, PA 15106                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.770        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PEDROSA ROSALINDA                                                                                           $                        819.70   $       UNDETERMINED
             4530 WEST HANNA AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TAMPA                    , FL 33614                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 258 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 528 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.771        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PEEVY BARSHEKA S                                                                                            $                        2,823.87   $       UNDETERMINED
             22 FAIR OAKS DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MONROE, LA 71203                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.772        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PENNSYLVANIA DEPARTMENT OF REVENUE                                                                          $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 280708
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HARRISBURG, PA 17128-0708                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.773        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PENNSYLVANIA DEPT OF REVENUE                                                                                $                  UNDETERMINED     $       UNDETERMINED
             DEPARTMENT 280417
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HARRISBURG, PA 17128-0417                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 259 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 529 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.774        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PEREZ ROSARIO E                                                                                             $                      1,400.00   $       UNDETERMINED
             275 OAKMERE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ALPHARETTA, GA 30009                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.775        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PERO LEO                                                                                                    $                      1,646.75   $       UNDETERMINED
             314 GREENACRES BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BOSSIER CITY, LA 71111                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.776        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PERQUKU IMRETE                                                                                              $                        252.00   $       UNDETERMINED
             2511 VERSAILLES AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NAPERVILLE, IL 60540                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 260 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 530 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.777        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PERRY DEWANDA L                                                                                             $                      2,400.00   $       UNDETERMINED
             9999 SMITHERMAN DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SHREVEPORT, LA 71115                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.778        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PETER CARRIE B                                                                                              $                        742.00   $       UNDETERMINED
             815 CLAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPRINGFIELD, IL 62703                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.779        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PETTAWAY BRIDGETTE R                                                                                        $                      1,349.85   $       UNDETERMINED
             1517 DEVONSHIRE DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOBILE, AL 36605                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 261 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 531 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.780        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PHILADELPHIA CITY                                                                                           $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 8409
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PHILADELPHIA, PA 19101-8409                                X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.781        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PHILLIP KAREEM J                                                                                            $                        3,862.56   $       UNDETERMINED
             5439 TIMBERLEAF BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ORLANDO, FL 32811                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.782        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PIERCE COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             615 S 9TH ST STE 100
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TACOMA, WA 98411-6621                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 262 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 532 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.783        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PIMA COUNTY                                                                                                 $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 29011
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PHOENIX, AZ 85038-9011                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.784        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PINELLAS COUNTY                                                                                             $                  UNDETERMINED   $       UNDETERMINED
             314 MISSOURI AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CLEARWATER, FL 33757                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.785        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PITT COUNTY TAX COLLECTOR                                                                                   $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 875
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GREENVILLE                  , NC 27835-0875                X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (          )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 263 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 533 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.786        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PLAQUEMINES PARISH                                                                                          $                  UNDETERMINED     $       UNDETERMINED
             8056 HIGHWAY 23 SUITE 201 C
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BELLE CHASE, LA 70037                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.787        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             POE JALISSIA A                                                                                              $                        1,692.69   $       UNDETERMINED
             2529 OAKMONT COURT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOBILE, AL 36605                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.788        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             POINTE COUPEE PARISH                                                                                        $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 290
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NEW ROADS, LA 70760                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 264 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 534 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.789        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             POINTER FELICIA                                                                                             $                          840.00   $       UNDETERMINED
             309 MARSHALL AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BELLWOOD, IL 60104                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.790        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             POLK COUNTY                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             P O BOX 2016
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BARTOW, FL 33831                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.791        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             POLSON JR VERNON                                                                                            $                       16,953.84   $       UNDETERMINED
             8 LUCERNE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPRINGFIELD, IL 62707-9314                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 265 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 535 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.792        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             POTTAWATTAMIE COUNTY                                                                                        $                  UNDETERMINED   $       UNDETERMINED
             227 S 6TH ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             COUNCIL BLUFFS, IA 51501                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.793        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             POTTER COUNTY                                                                                               $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 2289
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             AMARILLO, TX 79105                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.794        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             POUGHKEEPSIE TOWN 1                                                                                         $                  UNDETERMINED   $       UNDETERMINED
             1 OVEROCKER RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             POUGHKEEPSIE, NY 12603                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 266 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 536 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.795        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PRICE CARRIE L                                                                                              $                  UNDETERMINED   $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.796        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PRINCE GEORGES COUNTY                                                                                       $                  UNDETERMINED   $       UNDETERMINED
             14741 GOVERNOR ODEN BOWIE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             UPPER MARLBORO, MD 20772                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.797        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PRINCE WILLIAM COUNTY                                                                                       $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 2467
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WOODBRIDGE                    , VA 22195-2467              X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 267 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 537 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.798        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PRIOR JOSEPHINE A                                                                                           $                      2,625.00   $       UNDETERMINED
             1565 THURSTON AVE A4
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HONOLULU, HI 96822                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.799        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PROCELL OPAL                                                                                                $                      1,170.45   $       UNDETERMINED
             3265 MURPHY STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BOSSIER CITY, LA 71112                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.800        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PROVENCHER ROCHELLE A                                                                                       $                      1,040.76   $       UNDETERMINED
             785 MUNSON AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TRAVERSE CITY, MI 49686                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 268 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 538 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.801        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PUKTIANIE MYRA M                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.802        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PUNIEWSKI ZBIGNIEW                                                                                          $                        1,928.50   $       UNDETERMINED
             1232 CHURCHILL COURT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BUFFALO GROVE, IL 60089                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.803        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             PUTNAM COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             236 COURTHOUSE DR STE 8
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WINFIELD, WV 25213                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 269 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 539 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.804        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             QUARLES DEBORAH A                                                                                           $                          932.12   $       UNDETERMINED
             10807 N 43RD DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GLENDALE, AZ 85304                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.805        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             QUEENS BOROUGH                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 680
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NEWARK, NJ 07101-0680                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.806        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             QUINTANILLA ROBERTO                                                                                         $                        3,689.42   $       UNDETERMINED
             191 OXFORD AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SUGAR GROVE, IL 60554                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 270 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 540 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.807        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             QUINTING PAMELA A                                                                                           $                          912.10   $       UNDETERMINED
             2221 SIBONEYCT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ROCHESTER HILLS, MI 48309                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.808        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RACINE CITY                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             730 WASHINGTON AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             RACINE, WI 53403                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.809        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RAMER MICHAEL L                                                                                             $                        4,042.50   $       UNDETERMINED
             705 VENETIAN WAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             KOKOMO, IN 46901                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 271 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 541 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.810        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RAMEY MICHELLE M                                                                                            $                      1,960.00   $       UNDETERMINED
             1916 E CEDARWOOD CIR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ROUND LAKE HEIGHTS, IL 60073                               X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.811        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RAMIREZ NAYELI                                                                                              $                      1,552.76   $       UNDETERMINED
             7075 APPIAN DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SAN DIEGO, CA 92139                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.812        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RAMIREZ VALENTINA                                                                                           $                      8,514.42   $       UNDETERMINED
             4942 W GRACE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHICAGO, IL 60641                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 272 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 542 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.813        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RAMOS RAFAEL O                                                                                              $                        4,823.52   $       UNDETERMINED
             14920 WATERFORD CHASE PWY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ORLANDO, FL 32828                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.814        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RAPIDES PARISH                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 60090
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NEW ORLEANS, LA 70160-0090                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.815        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RAUSCH PAUL T                                                                                               $                        1,103.20   $       UNDETERMINED
             401 31ST STREET WEST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BILLINGS, MT 59102-4410                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 273 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 543 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.816        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RAY KIMBERLY E                                                                                              $                        4,389.67   $       UNDETERMINED
             3121 E BELLEVUE STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TUCSON, AZ 85716                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.817        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RAY STEPHEN C                                                                                               $                        3,603.20   $       UNDETERMINED
             1809 COUNTRY DRIVE APT 301
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GRAYSLAKE, IL 60030                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.818        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RED RIVER TAX AGENCY                                                                                        $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 570
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             COUSHATTA, LA 71019                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 274 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 544 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.819        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             REDMAN CYNTHIA A                                                                                            $                      2,318.40   $       UNDETERMINED
             13 HOLT ST UNIT88
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TERRYVILLE, CT 06786                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.820        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             REED MARY                                                                                                   $                     19,145.98   $       UNDETERMINED
             1101 MORELAND HEIGHTS RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WATKINSVILLE, GA 30677                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.821        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             REEFF DANETTE M                                                                                             $                     36,210.92   $       UNDETERMINED
             801 E 1ST ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CLE ELUM, WA 98922                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 275 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 545 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.822        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             REEVES MARK S                                                                                               $                      2,724.00   $       UNDETERMINED
             455 PAVAROTTI DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OAK PARK, CA 91377                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.823        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RETHERFORD MARIFE T                                                                                         $                        152.23   $       UNDETERMINED
             209 BAIRD STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PENSACOLA, FL 32503                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.824        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             REYES ISAAC D                                                                                               $                      1,872.00   $       UNDETERMINED
             768 NW 132 CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MIAMI, FL 33182                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 276 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 546 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.825        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             REYNOLDS SHELLEY R                                                                                          $                      6,495.48   $       UNDETERMINED
             36W225 HICKORY HOLLOW
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DUNDEE, IL 60118                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.826        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RHEAULT STEVEN R                                                                                            $                     12,483.97   $       UNDETERMINED
             5112 DREW AVE N
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BROOKLYN CENTER, MN 55429                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.827        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RICE CYNTHIA                                                                                                $                      2,688.00   $       UNDETERMINED
             140 FULKERSON DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WATERBURY, CT 06708                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 277 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 547 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.828        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RICHARDSON ISD                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             420 S GREENVILLE AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             RICHARDSON, TX 75801                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.829        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RICHARDSON NICOLE P                                                                                         $                        1,549.80   $       UNDETERMINED
             121 COLONIAL ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             EDGEWATER PARK, NJ 08010-1917                              X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.830        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RICHERT GARY                                                                                                $                          528.00   $       UNDETERMINED
             3227 ABALONE BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ORLANDO, FL 32833                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 278 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 548 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.831        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RICHLAND COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             P O BOX 192
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             COLUMBIA, SC 29202                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.832        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RICHLAND PARISH TAX COMMISSION                                                                              $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 688
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             RAYVILLE, LA 71269                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.833        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RIDDICK LORI A                                                                                              $                        2,839.20   $       UNDETERMINED
             1205 FENTRESS RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHESAPEAKE, VA 23322                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 279 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 549 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.834        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RIDDICK VINCENT A                                                                                           $                      2,704.32   $       UNDETERMINED
             4924 PRINCESS ANNE ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VIRGINIA BEACH, VA 23462                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.835        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RIGSBY ZOI                                                                                                  $                      2,955.26   $       UNDETERMINED
             2422 KERRY WINDE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NEW LENOX, IL 60451                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.836        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RIVARD ANDRE A                                                                                              $                      8,179.00   $       UNDETERMINED
             3330 ROXBOROUGH AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CLEARWATER, FL 33762                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 280 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 550 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.837        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RIVERSIDE COUNTY                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             THE HONORABLE MICHAEL HESTRIN 3960
                                                                       Check all that apply.
             ORANGE STREET
                                                                        X
                                                                        q    Contingent
             RIVERSIDE, CA 92501                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.838        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROANOKE CITY                                                                                                $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 1451
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ROANOKE, VA 24007-1451                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.839        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROBBINS MICHAEL                                                                                             $                        1,882.65   $       UNDETERMINED
             349 TOMAHAWKTRAIL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VIRGINIA BEACH, VA 23454                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 281 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 551 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.840        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROBERSON LORA A                                                                                             $                     20,937.50   $       UNDETERMINED
             2946 SUNNYBROOK STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SHREVEPORT, LA 71108                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.841        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROBERTS CLAUDIA A                                                                                           $                      1,379.70   $       UNDETERMINED
             4468 OLD CARRIAGE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FLINT, MI 48507                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.842        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROBERTS DANIEL A                                                                                            $                      2,886.47   $       UNDETERMINED
             116 EAST SWIFT CREEK RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FLETCHER, NC 28732                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 282 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 552 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.843        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROBINSON JERRY L                                                                                            $                      3,564.80   $       UNDETERMINED
             44 AMHERST DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPRINGFIELD, IL 62702                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.844        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROBINSON KRISTY R                                                                                           $                      2,397.94   $       UNDETERMINED
             6320 TEACUP DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             INDIANAPOLIS, IN 46235                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.845        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROBINSON MARK A                                                                                             $                      1,008.00   $       UNDETERMINED
             746 LIONS TRAIL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NOBLESVILLE, IN 46062                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 283 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 553 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.846        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROBINSON TOWNSHIP                                                                                           $                  UNDETERMINED     $       UNDETERMINED
             1000 CHURCH HILL ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PITTSBURGH, PA 15205-9006                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.847        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROBINSON TOWNSHIP SUP SUP                                                                                   $                  UNDETERMINED     $       UNDETERMINED
             1000 CHURCH HILL ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PITTSBURGH, PA 15205-9006                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.848        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROCHE SUZANNE D                                                                                             $                        1,471.71   $       UNDETERMINED
             6265 27TH AVE N
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SAINT PETERSBURG, FL 33710                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 284 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 554 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.849        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROCK COUNTY                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             51 S MAIN ST 2ND FLR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JANESVILLE, WI 53547-1508                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.850        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RODRIGUEZ JULIO R                                                                                           $                        2,884.62   $       UNDETERMINED
             47 ROYAL CREST DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NASHUA, NH 03060                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.851        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RODRIGUEZ RONALD G                                                                                          $                        1,613.29   $       UNDETERMINED
             11801 NICKLAUS CIRCLE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TAMPA, FL 33624                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 285 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 555 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.852        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROHDE SCOTT W                                                                                               $                      2,479.84   $       UNDETERMINED
             17534 SEWARD PLAZA
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OMAHA, NE 68118                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.853        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROHIM AFZAL                                                                                                 $                      4,840.63   $       UNDETERMINED
             20249 MOHEGAN DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ASHBURN, VA 20147                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.854        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROMIG ELIZABETH A                                                                                           $                      2,372.63   $       UNDETERMINED
             681 COUNTY RT 54 101
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PENNELLVILLE, NY 13132                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 286 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 556 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.855        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROMO ANTONIO                                                                                                $                      5,023.20   $       UNDETERMINED
             4644 JEANNE ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VIRGINIA BEACH, VA 23462                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.856        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROSEN LAURA P                                                                                               $                     24,717.31   $       UNDETERMINED
             2104 GINA DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HARKER HEIGHTS, TX 76548                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.857        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ROSSEAU TERESA M                                                                                            $                      2,394.00   $       UNDETERMINED
             5047 ALPINE DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HERMANTOWN, MN 55811                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 287 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 557 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.858        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RUBIO SUSIE                                                                                                 $                      1,274.00   $       UNDETERMINED
             4212 LANYARD DR APT 2103
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FORT WORTH, TX 76106                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.859        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RUCKA LINDA                                                                                                 $                      1,540.00   $       UNDETERMINED
             980 A CONGDON AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ELGIN, IL 60120                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.860        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RUTKOWSKI JENNIFER M                                                                                        $                        882.00   $       UNDETERMINED
             344 APPLE BLOSSOM DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OTISVILLE, MI 48463                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 288 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 558 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.861        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             RUTKOWSKI JORDAN K                                                                                          $                          897.43   $       UNDETERMINED
             15785 LAKESIDE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CLINTON TOWNSHIP, MI 48038                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.862        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SABINE PARISH                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 249
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MANY, LA 71449                                             X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.863        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SABO MARIE                                                                                                  $                        1,344.00   $       UNDETERMINED
             66-867 KAMAKAHALA STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WAIALUA, HI 96791                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 289 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 559 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.864        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SABOL PAULA R                                                                                               $                      1,134.00   $       UNDETERMINED
             131 DRYDEN STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             THOUSAND OAKS, CA 91360                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.865        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SACCO ZAHILIA                                                                                               $                      1,029.00   $       UNDETERMINED
             9139 GROSSE POINTE BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TAMPA, FL 33635                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.866        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SACHS SHAWN E                                                                                               $                      2,532.12   $       UNDETERMINED
             6689 S CUT BOW DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TUCSON, AZ 85757                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 290 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 560 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.867        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SAGERT THERESE                                                                                              $                        1,800.82   $       UNDETERMINED
             2717 VALLEY VIEW DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             KNOXVILLE, TN 37917                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.868        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SAGINAW TOWNSHIP SUMMER                                                                                     $                  UNDETERMINED     $       UNDETERMINED
             4980 SHATTUCK RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SAGINAW, MI 48608-6400                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.869        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SAGINAW TOWNSHIP WINTER                                                                                     $                  UNDETERMINED     $       UNDETERMINED
             4980 SHATTUCK RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SAGINAW, MI 48608-6400                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 291 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 561 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.870        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SALES AND EXCISE TAX                                                                                        $                  UNDETERMINED   $       UNDETERMINED
             915 SW HARRISON ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TOPEKA, KS 66625-5000                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.871        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SALES TAX AUDITING & COLLECTION                                                                             $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 3989
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MUSCLE SHOALS, AL 35662                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.872        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SALT LAKE COUNTY                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             2001 S STATE ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SALT LAKE CITY, UT 84190-1250                              X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 292 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 562 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.873        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SAN DIEGO COUNTY                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             1600 PACIFIC HIGHWAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SAN DIEGO, CA 92101-2474                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.874        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SAN LUIS OBISPOCOUNTY                                                                                       $                  UNDETERMINED     $       UNDETERMINED
             1055 MONTEREY ST RM D-290
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SAN LUIS OBISPO, CA 93408                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.875        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SANCHEZ REBECCA                                                                                             $                        1,405.44   $       UNDETERMINED
             5245 W VOLTAIRE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GLENDALE, AZ 85304-1345                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 293 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 563 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.876        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SANTA CLARA COUNTY                                                                                          $                  UNDETERMINED     $       UNDETERMINED
             THE HONORABLE JEFFREY ROSEN 70 WEST
                                                                       Check all that apply.
             HEDDING STREET WEST WING
                                                                        X
                                                                        q    Contingent
             SAN JOSE, CA 95110                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.877        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SANTA CRUZ JULIE E                                                                                          $                       18,692.69   $       UNDETERMINED
             216 WEST NORTH TEMPLE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SALT LAKE CITY UT, UT 84103                                X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.878        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SANTIAGO FATIMA E                                                                                           $                        1,548.08   $       UNDETERMINED
             6 VETERANS MEMORIAL DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PEABODY, MA 01960                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 294 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 564 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.879        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SAVITZ JOHN A                                                                                               $                      3,220.00   $       UNDETERMINED
             1715 N ASHLEY LN
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WAUKEGAN, IL 60085                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.880        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SAYLER MILTON E                                                                                             $                      1,631.00   $       UNDETERMINED
             3537 ATWOOD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TOPEKA, KS 66614                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.881        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SCHAEFER META A                                                                                             $                      1,400.00   $       UNDETERMINED
             3024 ELM ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SAINT CHARLES, MO 63301                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 295 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 565 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.882        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SCHALAMON PHILLIP A                                                                                         $                      1,637.80   $       UNDETERMINED
             1724 HEFFINGTON DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHESTERFIELD, MO 63017                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.883        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SCHELL DEBRA K                                                                                              $                        322.35   $       UNDETERMINED
             2008 SYCAMORE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             QUINCY, IL 62301                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.884        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SCHENCK EARL P                                                                                              $                      3,894.88   $       UNDETERMINED
             800 BROOKHOLLOW DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PFLUGERVILLE, TX 78660                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 296 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 566 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.885        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SCHMIDT CHERYL D                                                                                            $                      1,533.00   $       UNDETERMINED
             39420 N IL ROUTE 59
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAKE VILLA, IL 60046                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.886        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SCHWANGER CHARLES A                                                                                         $                     17,926.83   $       UNDETERMINED
             3820 LAUREL ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ST AUGUSTINE, FL 32084                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.887        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SCOTT AMECE M                                                                                               $                      5,530.00   $       UNDETERMINED
             1005 APPNMATTOX ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NORFOLK, VA 23523                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 297 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 567 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.888        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SCOTT KERRY                                                                                                 $                      6,577.20   $       UNDETERMINED
             4092 WINDSOR GATE PL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VIRGINIA BEACH, VA 23452                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.889        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SCOTT KEVIN M                                                                                               $                      2,959.60   $       UNDETERMINED
             2307 JACKSON
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ARNOLD, MO 63010                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.890        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SCOTT MILDRED A                                                                                             $                      1,469.38   $       UNDETERMINED
             2537 PANGBORN CIRCLE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DECATUR, GA 30033                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 298 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 568 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.891        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SECCO SHIRLEY A                                                                                             $                        3,080.00   $       UNDETERMINED
             43388 NOTRE DAME EAST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             STERLING HEIGHTS, MI 48314                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.892        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SECRETARIA DE FINANZIAS                                                                                     $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 1
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             YAUCO, PR 00698                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.893        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SEDGWICK COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             525 N MAIN
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WICHITA, KS 67203                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 299 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 569 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.894        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SEGUI JAIME A                                                                                               $                      1,632.00   $       UNDETERMINED
             11537 SOUTH WEST 64TH ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MIAMI, FL 33173                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.895        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SEGUINOT JAIME                                                                                              $                        881.48   $       UNDETERMINED
             3929 KATZMAN DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             AUSTIN, TX 78728                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.896        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SELLARS BONNIE J                                                                                            $                      1,429.88   $       UNDETERMINED
             282 LAURENCE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ROCHESTER HILLS, MI 48307                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 300 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 570 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.897        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SEMINOLE COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             P O BOX 630
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SANFORD, FL 32772-0630                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.898        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SERRANO-ALATORRE IRMA Y                                                                                     $                        3,740.80   $       UNDETERMINED
             11628 LARK COURT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FONTANA, CA 92337                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.899        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SESSIONS PATRICIA A                                                                                         $                        1,145.34   $       UNDETERMINED
             4635 WILLIAMS ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BENBROOK, TX 76116                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 301 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 571 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.900        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SEYFARTH WILLIAM R                                                                                          $                        2,247.00   $       UNDETERMINED
             16 SHEFFIELD PL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SOUTHAMPTON, NJ 08088                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.901        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SHASTA COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             THE HONORABLE STEPHANIE A BRIDGETT 1355
                                                                       Check all that apply.
             WEST STREET
                                                                        X
                                                                        q    Contingent
             REDDING, CA 96001                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.902        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SHEBOYGAN COUNTY                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             828 CENTER AVE SUITE 205
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SHEBOYGAN, WI 53081                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 302 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 572 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.903        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SHELBY COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 2751
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MEMPHIS, TN 38101-2751                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.904        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SHELBY COUNTY BUSINESS REVENUE OFFICE                                                                       $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 800
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             COLUMBIANA, AL 35051                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.905        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SHEPPARD RICHARD                                                                                            $                       17,842.50   $       UNDETERMINED
             33 MARKS RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             E WEYMOUTH, MA 02189-2613                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 303 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 573 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.906        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SHERWOOD EDWIGES B                                                                                          $                      2,009.00   $       UNDETERMINED
             144 SUMMIT ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PROSPECT, CT 06712                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.907        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SHKURTI XHULIO                                                                                              $                        544.00   $       UNDETERMINED
             655 FRANKLIN AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HARTFORD, CT 06114                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.908        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SHOMO CHARLES H                                                                                             $                      1,221.92   $       UNDETERMINED
             1117 PATRICK ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CROWLEY, TX 76036                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 304 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 574 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.909        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SILJANOVSKI NADA                                                                                            $                      1,339.31   $       UNDETERMINED
             13273 BERESFORD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             STERLING HEIGHTS, MI 48313                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.910        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SINOR RACHELLE O                                                                                            $                      4,262.81   $       UNDETERMINED
             1313 10TH AVENUE SE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OLYMPIA, WA 98501                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.911        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SLOAN FREDDIE                                                                                               $                      2,318.75   $       UNDETERMINED
             2007 VIVIAN STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SHREVEPORT, LA 71108                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 305 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 575 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.912        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SMALLIDGE KRISTEN D                                                                                         $                      1,744.40   $       UNDETERMINED
             9201 OUTRIGGER RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PORT RICHEY, FL 34668                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.913        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SMITH CHARLES G                                                                                             $                    125,173.62   $       UNDETERMINED
             25503 RIVERGREEN PARK CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             KATY, TX 77494                                             X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.914        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SMITH CHERYL L                                                                                              $                      4,079.79   $       UNDETERMINED
             31162 W AMURCON
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FRASER, MI 48026                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 306 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 576 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.915        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SMITH DEMIAN M                                                                                              $                     16,626.92   $       UNDETERMINED
             3434 79TH WAY NORTH
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ST PETERSBURG, FL 33710                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.916        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SMITH KENNON G                                                                                              $                      1,493.80   $       UNDETERMINED
             5104 NORTHLAKE CIRCLE NE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ATLANTA, GA 30345                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.917        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SMITH MICHELLE S                                                                                            $                      1,254.40   $       UNDETERMINED
             5911 MARILYN CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TRAVERSE CITY, MI 49685                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 307 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 577 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.918        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SMITH PAMELA K                                                                                              $                        1,134.00   $       UNDETERMINED
             517 12TH AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TWO HARBORS, MN 55616                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.919        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SMITH TAMMY L                                                                                               $                        1,835.40   $       UNDETERMINED
             PO BOX 37
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ARCADIA, SC 29320                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.920        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SMITHTOWN TOWN                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             99 MAIN STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SMITHTOWN, NY 11787                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 308 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 578 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.921        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SNOHOMISH COUNTY                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             3000 ROCKEFELLER AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             EVERETTE, WA 98201-4060                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.922        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SOLANO COUNTY                                                                                               $                  UNDETERMINED   $       UNDETERMINED
             THE HONORABLE KRISHNA A ABRAMS 675
                                                                       Check all that apply.
             TEXAS STREET SUITE 4500
                                                                        X
                                                                        q    Contingent
             FAIRFIELD, CA 94533                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.923        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SONOMA COUNTY                                                                                               $                  UNDETERMINED   $       UNDETERMINED
             THE HONORABLE JILL RAVITCH 600
                                                                       Check all that apply.
             ADMINISTRATION DRIVE ROOM 212J
                                                                        X
                                                                        q    Contingent
             SANTA ROSA, CA 95403                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 309 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 579 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.924        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SORRELLS SUMMER K                                                                                           $                        1,121.40   $       UNDETERMINED
             2101 29 12 STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ROCK ISLAND, IL 61201                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.925        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SOTO ROBERT D                                                                                               $                        2,617.44   $       UNDETERMINED
             801 ESTATES BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MERCERVILLE, NJ 08619                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.926        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SOUTH BURLINGTON CITY                                                                                       $                  UNDETERMINED     $       UNDETERMINED
             575 DORSET ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SOUTH BURLINGTON, VT 05403                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 310 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 580 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.927        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SOUTH DAKOTA DEPARTMENT OF REVENUE                                                                          $                  UNDETERMINED     $       UNDETERMINED
             POST OFFICE BOX 5055
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SIOUX FALLS, SD 57117-5055                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.928        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SOUTH PORTLAND CITY                                                                                         $                  UNDETERMINED     $       UNDETERMINED
             25 COTTAGE ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SOUTH PORTLAND, ME 04106                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.929        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SOUTHWELL WILLIAM P                                                                                         $                        2,388.96   $       UNDETERMINED
             1271 CRYSTAL SHORE CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CAROL STREAM, IL 60188-6097                                X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 311 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 581 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.930        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SOWIZRAL DAVID L                                                                                            $                      1,964.96   $       UNDETERMINED
             123 MCVEY STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             STURGEON, PA 15082                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.931        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SPADE CHARLENE L                                                                                            $                        591.92   $       UNDETERMINED
             3107 DAVENPORT AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DAVENPORT, IA 52803                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.932        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SPADE DELL E                                                                                                $                      1,164.10   $       UNDETERMINED
             803 W 12TH STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SIOUX FALLS, SD 57104                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 312 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 582 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.933        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SPANA JOSEPH A                                                                                              $                     17,947.18   $       UNDETERMINED
             135 COLUMBIA ST NW
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             POPLAR GROVE, IL 61065                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.934        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SPAULDING DEBRA                                                                                             $                      1,013.25   $       UNDETERMINED
             6618 ASTAIR AVE NW
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ALBQUERQUE, NM 87120                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.935        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SPEARS CHRISTOPHER                                                                                          $                      3,091.20   $       UNDETERMINED
             2714 GARFIELD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LORAIN, OH 44052                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 313 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 583 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.936        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SPIRK DANIEL W                                                                                              $                        2,247.00   $       UNDETERMINED
             8824 RIDGEVIEW DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPARTA, IL 62286                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.937        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SPLONSKOWSKI STUART L                                                                                       $                        1,076.60   $       UNDETERMINED
             221 W 4TH ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TEA, SD 57064                                              X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.938        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SPRAYBERRY DEBORAH C                                                                                        $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 314 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 584 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.939        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SPRINGFIELD CITY                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             36 COURT STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPRINGFIELD, MA 01103-1698                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.940        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SPS PORTFOLIO HOLDINGS LLC                                                                                  $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 776083
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHICAGO, IL 60677-6083                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.941        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ST CHARLES PARISH SCHOOL BOARD                                                                              $                  UNDETERMINED   $       UNDETERMINED
             13855 RIVER ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LULING, LA 70070                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 315 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 585 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.942        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ST CLAIR COUNTY                                                                                             $                  UNDETERMINED   $       UNDETERMINED
             10 PUBLIC SQUARE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BELLEVILLE, IL 62220-1623                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.943        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ST CLAIR COUNTY SALES TAX                                                                                   $                  UNDETERMINED   $       UNDETERMINED
             165 5TH AVENUE SUITE 102
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ASHVILLE, AL 35953                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.944        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ST HELENA PARISH                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             PO 1205
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GREENSBURG, LA 70441                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 316 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 586 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.945        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ST JAMES PARISH SCHOOL BOARD                                                                                $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 368
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LUTCHER, LA 70071                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.946        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ST LANDRY PARISH SCHOOL BOARD                                                                               $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 1210
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OPELOUSAS, LA 70571                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.947        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ST LOUIS COUNTY                                                                                             $                  UNDETERMINED   $       UNDETERMINED
             41 S CENTRAL AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ST LOUIS, MO 63105                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 317 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 587 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.948        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ST MARTIN PARISH SCHOOL BOARD                                                                               $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 1000
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BREAUX BRIDGE, LA 70517                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.949        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STANISLAUS COUNTY                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 859
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MODESTO, CA 95353                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.950        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STANLY COUNTY TAX COLLECTOR                                                                                 $                  UNDETERMINED   $       UNDETERMINED
             201 S 2ND T RM 104
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ALBEMARLE, NC 28001                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (          )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 318 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 588 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.951        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STATE BOARD OF EQUALIZATION                                                                                 $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 942879
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SACRAMENTO, CA 94279                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.952        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STATE OF ALASKA                                                                                             $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 110420
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             JUNEAU, AK 99811-0420                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.953        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STATE OF CONNECTICUT                                                                                        $                  UNDETERMINED   $       UNDETERMINED
             79 ELM STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HARTFORD, CT 06106                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 319 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 589 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.954        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STATE OF DELAWARE                                                                                           $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 2340
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WILMINGTON, DE 19899                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.955        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STATE OF MICHIGAN-DEPT OF TREASURY                                                                          $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 77003
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DETROIT, MI 48277                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 320 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 590 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.956        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STATE OF NEW JERSEY - DIVISION OF                                                                           $                  UNDETERMINED   $       UNDETERMINED
             TAXATION
             PO BOX 999
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TRENTON, NJ 08646                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.957        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STATE OF NEW MEXICO                                                                                         $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 630
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SANTA FE, NM 87509-                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 321 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 591 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.958        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STATE OF RHODE ISLAND                                                                                       $                  UNDETERMINED   $       UNDETERMINED
             ONE CAPITOL HILL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PROVIDENCE, RI 02908                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.959        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STATE OF SOUTH CAROLINA                                                                                     $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 125
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             COLUMBIA, SC 29214                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.960        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STATE OF WASHINGTON                                                                                         $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 34456
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SEATTLE, WA 98124-1456                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 322 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 592 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.961        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STATE TAX COMMISSION                                                                                        $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 76
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BOISE, ID 83707                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.962        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STATEN ISLAND BOROUGH                                                                                       $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 680
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NEWARK, NJ 07101-0680                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.963        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STECKO ERIC E                                                                                               $                  UNDETERMINED   $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 323 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 593 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.964        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STEVENS CHARMANE R                                                                                          $                        595.00   $       UNDETERMINED
             1917 WILLOWICK ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAKE CHARLES, LA 70607                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.965        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STEVENS DYLAN J                                                                                             $                        420.00   $       UNDETERMINED
             124 DUTTON AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NEDROW, NY 13120                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.966        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STEVENSON DANIEL                                                                                            $                      2,028.60   $       UNDETERMINED
             3555 MARKET PLACE W
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             UNIVERSITY PLACE, WA 98466                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 324 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 594 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.967        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STONE GARY N                                                                                                $                       24,745.70   $       UNDETERMINED
             19 MILLBROOK DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WILBRAHAM, MA 01095                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.968        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STORMWATER ENTERPRISE                                                                                       $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 173385
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80217-3385                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.969        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STRAND-DAVIES HEIDI A                                                                                       $                          624.40   $       UNDETERMINED
             2402 TETON AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BILLINGS, MT 59102                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 325 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 595 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.970        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             STUCK CHRISTINA M                                                                                           $                        2,319.12   $       UNDETERMINED
             7627 COREY ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DOWNEY, CA 90242                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.971        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SU TAX OFFICE                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 2066
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAPLACE, LA 70069                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.972        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SUKHRAJ THAKURDEEN K                                                                                        $                        2,796.80   $       UNDETERMINED
             1708 HAMPTON WOODS WAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAWRENCEVILLE, GA 30043                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 326 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 596 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.973        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SULLIVAN MICHELLE D                                                                                         $                        1,680.00   $       UNDETERMINED
             19355 V ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OMAHA, NE 68135                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.974        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SUTTER COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             THE HONORABLE AMANDA L HOPPER 446
                                                                       Check all that apply.
             SECOND STREET SUITE 102
                                                                        X
                                                                        q    Contingent
             YUBA CITY, CA 95991                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.975        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SWEENEY KEVIN E                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 327 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 597 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.976        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SWEEZEY ARLEEN                                                                                              $                      3,046.40   $       UNDETERMINED
             1156 O'DAY DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WINTER SPRINGS, FL 32708                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.977        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SWIENTNICKI MICHAEL R                                                                                       $                      4,567.31   $       UNDETERMINED
             28 OCEAN AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MIDDLETOWN, NJ 07748                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.978        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             SYMAN LISA                                                                                                  $                      1,456.00   $       UNDETERMINED
             3 GEM DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WATERBURY, CT 06704                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 328 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 598 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.979        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TAGA AVEINA                                                                                                 $                          941.03   $       UNDETERMINED
             6203 85TH ST SW
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAKEWOOD, WA 98499                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.980        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TAHIR HUMA                                                                                                  $                        1,400.00   $       UNDETERMINED
             3381 OAK DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LAWRENCEVILLE, GA 30044                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.981        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TANGIPAHOA PARISH SCHOOL SYSTEM                                                                             $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 159
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             AMITE, LA 70422-0159                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 329 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 599 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.982        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TARLETON CATHY L                                                                                            $                          647.50   $       UNDETERMINED
             14991 COLLINGHAM
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DETROIT, MI 48205                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.983        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TAX COLLECTOR                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 61041
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SLIDELL, LA 70161-1041                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.984        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TAYLOR DELTON M                                                                                             $                        2,598.75   $       UNDETERMINED
             4536 ALTON
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SHREVEPORT, LA 71109                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 330 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 600 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.985        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TAYLOR JAMES N                                                                                              $                      2,826.92   $       UNDETERMINED
             317 WIMBERLY WAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BRISTOL, TN 37620                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.986        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TEDDER DONNA K                                                                                              $                      1,385.07   $       UNDETERMINED
             3102 72ND AVENUE COURT WEST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             UNIVERSITY PLACE, WA 98466                                 X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.987        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TEIKEN TODD G                                                                                               $                      3,331.73   $       UNDETERMINED
             14063 FREEPORT CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             APPLE VALLEY, MN 55124                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 331 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 601 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.988        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TELFEYAN KRIKOR                                                                                             $                          844.20   $       UNDETERMINED
             2408 BRANDING IRON LANE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LEANDER, TX 78641                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.989        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TENNESSEE DEPT OF REVENUE                                                                                   $                  UNDETERMINED     $       UNDETERMINED
             500 DEADERICK STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             NASHVILLE, TN 37242                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.990        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TENSAS PARISH SALES TAX FUND                                                                                $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 430
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VIDALIA, LA 71373                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 332 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 602 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.991        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TETREAULT PETE                                                                                              $                      3,691.20   $       UNDETERMINED
             3009 S W 54TH
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OKLAHOMA CITY, OK 73119-5415                               X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.992        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             THOMAS KANIKI L                                                                                             $                      1,309.00   $       UNDETERMINED
             1901 OLD CONCORD ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SMYRNA                    , FL 30080                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.993        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             THOMPSON ALICIA N                                                                                           $                      1,030.02   $       UNDETERMINED
             10165 WATERFORD WAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOBILE, AL 36695                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 333 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 603 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.994        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             THOMPSON LATONYA R                                                                                          $                      1,397.20   $       UNDETERMINED
             3182 TROWBRIDGE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HAMRAMTACK, MI 48212                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.995        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TIMM NATHAN S                                                                                               $                      2,520.00   $       UNDETERMINED
             3401 MORGAN AVE N
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MINNEAPOLIS, MN 55412                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.996        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TOROK JASON                                                                                                 $                     12,125.01   $       UNDETERMINED
             4080 LONG HILL ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MORAVIA, NY 13118                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 334 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 604 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.997        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TORTORICE THERESA M                                                                                         $                        1,907.50   $       UNDETERMINED
             69 MERLHAM DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MADISON, WI 53705                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.998        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TOWN OF CARBONDALE                                                                                          $                  UNDETERMINED     $       UNDETERMINED
             511 COLORADO AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CARBONDALE, CO 81623                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.999        Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TOWN OF CASTLE ROCK                                                                                         $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 17906
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80217-0383                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 335 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 605 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,000      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TOWN OF GUNNISON                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 239
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GUNNISON, CO 81230                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,001      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TOWN OF LARKSPUR                                                                                            $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 310
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LARKSPUR, CO 80118                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,002      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TOWN OF LOUISVILLE                                                                                          $                  UNDETERMINED   $       UNDETERMINED
             749 MAIN STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LOUISVILLE, CO 80027                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 336 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 606 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,003      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TOWN OF PARKER                                                                                              $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 5602
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DENVER, CO 80217-5602                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,004      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TOWN OF SECTION                                                                                             $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 310
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SECTION, AL 35771                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,005      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TOWN OF SILVERTHORNE                                                                                        $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 1309
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SILVERTHMORE, CO 80498                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 337 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 607 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,006      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TOWN OF TRINITY                                                                                             $                  UNDETERMINED   $       UNDETERMINED
             35 PRESTON DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TRINITY, AL 35673                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,007      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TOWN OF WINDSOR                                                                                             $                  UNDETERMINED   $       UNDETERMINED
             301 WALNUT STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WINDSOR                   , CO 80550                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,008      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TOWNCOUNTY                                                                                                  $                  UNDETERMINED   $       UNDETERMINED
             200 N FRANKLIN ST UNIT D
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HEMPSTEAD, NY 11550                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 338 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 608 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,009      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TRAMMELL JANET E                                                                                            $                      1,707.72   $       UNDETERMINED
             11329 HARTWELL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DETROIT, MI 48227                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,010      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TURGEON DENNIS R                                                                                            $                     16,442.31   $       UNDETERMINED
             160 MADISON ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FITCHBURG, MA 01420-5023                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,011      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TURNER TITUS                                                                                                $                     21,757.56   $       UNDETERMINED
             4812 QUEEN CAROLYN LANE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MECHANICSVILLE, VA 23116                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 339 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 609 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,012      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TURNER TROY S                                                                                               $                        3,319.05   $       UNDETERMINED
             POST OFFICE BOX 6455
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHESAPEAKE, VA 23323                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,013      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TUSCALOOSA COUNTY                                                                                           $                  UNDETERMINED     $       UNDETERMINED
             714 GREENSBORO AVE RM 124
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TUSCALOOSA, AL 35401-1891                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,014      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TUSCALOOSA COUNTY SPECIAL TAX BOARD                                                                         $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 20738
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TUSCALOOSA, AL 35402                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 340 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 610 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,015      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             TYE BRYAN E                                                                                                 $                        2,245.32   $       UNDETERMINED
             3990 19TH STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ECORSE, MI 48229                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,016      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             UNION PARISH SALES & USE TAX COMMISSION                                                                     $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 903
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             RUSTON, LA 71273-0903                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,017      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             UNION TOWNSHIP                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             1976 MORRIS AVENUE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             UNION, NJ 07083                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 341 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 611 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,018      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             UPPER ST CLAIR SCHOOL                                                                                       $                  UNDETERMINED   $       UNDETERMINED
             1820 MCLAUGHLIN RUN ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             UPPER ST CLAIR, PA 15241                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,019      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             UPPER ST CLAIR TOWNSHIP                                                                                     $                  UNDETERMINED   $       UNDETERMINED
             1820 MCLAUGHLIN RUN ROAD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             UPPER ST CLAIR, PA 15241                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,020      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             US BANK OPS CENTER TRUST FINANCE MGMT                                                                       $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 86 SDS 12-2700
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MINNEAPOLIS, MN 55486                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 342 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 612 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,021      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             UTAH STATE TAX COMMISSION                                                                                   $                  UNDETERMINED     $       UNDETERMINED
             210 NORTH 1950 WEST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SALT LAKE CITY, UT 84134-0130                              X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,022      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VAIL KATHY J                                                                                                $                        5,984.00   $       UNDETERMINED
             2141 SUNNYLAND BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPRINGFIELD, OH 45506                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,023      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VEAL LAURA                                                                                                  $                        1,471.24   $       UNDETERMINED
             5045 CENTENNIAL RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SYLVANIA, OH 43560                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 343 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 613 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,024      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VEAL ZETHELDA                                                                                               $                      2,721.60   $       UNDETERMINED
             4900 LISA ST APT 74
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ALEXANDRIA, LA 71302                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,025      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VEDDA ROBERT A                                                                                              $                      4,585.58   $       UNDETERMINED
             4473 GREAT SMOKEY CIRCLE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MEDINA, OH 44256                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,026      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VEILLETTE DARLENE                                                                                           $                     24,158.65   $       UNDETERMINED
             63 PLEASANT VIEW AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WATERBURY, CT 06705                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 344 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 614 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,027      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VENTURA COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             THE HONORABLE GREGORY TOTTEN 800
                                                                       Check all that apply.
             SOUTH VICTORIA AVENUE
                                                                        X
                                                                        q    Contingent
             VENTURA, CA 93009                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,028      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VERMILLION CYNTHIA L                                                                                        $                       22,176.31   $       UNDETERMINED
             1907 W SUMMITT PARKWAY
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SPOKANE, WA 99201                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,029      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VERMILLION PARISH SCHOOL BOARD                                                                              $                  UNDETERMINED     $       UNDETERMINED
             PO DRAWER 520
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ABBEVILLE, LA 70511                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 345 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 615 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,030      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VERMONT BUSINESS TAX DIVISION                                                                               $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 547
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MONTPELIER, VT 05601                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,031      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VERMONT DEPARTMENT OF TAXES                                                                                 $                  UNDETERMINED   $       UNDETERMINED
             133 STATE STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MONTPELIER, VT 05633-1401                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           TAXING AUTHORITY

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,032      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VERNON PARISH SALES TAX DEPT                                                                                $                  UNDETERMINED   $       UNDETERMINED
             117 BELVIEW RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LEESVILLE, LA 71446                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 346 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 616 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,033      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VERSLUYS WILLIAM G                                                                                          $                        1,581.72   $       UNDETERMINED
             1443 24TH AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOLINE, IL 61265                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,034      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VILAS CRAIG M                                                                                               $                       15,701.92   $       UNDETERMINED
             4471 VOLTAIRE DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CAMERON PARK, CA 95682                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,035      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VINELAND CITY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             640 E WOOD ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VINELAND, NJ 08362-1508                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 347 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 617 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,036      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VIRGILIO BRIAN V                                                                                            $                        1,468.39   $       UNDETERMINED
             700 AUTUMN MEADOWS
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             RIO RANCHO, NM 87144                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,037      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VIRGINIA BEACH CITY                                                                                         $                  UNDETERMINED     $       UNDETERMINED
             2401 COURTHOUSE DR CITY HALL BLDG 1
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BEACH, VA 23456                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,038      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VIRGINIA DEPARTMENT OF TAXATION                                                                             $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 1500
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             RICHMOND, VA 23218-1500                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 348 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 618 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,039      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VIRNIG LISA M                                                                                               $                      4,935.89   $       UNDETERMINED
             49 WATERVIEW DRIVE 10
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PROCTOR, MN 55810                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,040      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VITITOW KATHY                                                                                               $                        330.75   $       UNDETERMINED
             1033 SW 28TH
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OKLAHOMA CITY, OK 73109                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,041      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VOHRA NEELU                                                                                                 $                      1,242.50   $       UNDETERMINED
             37400 KROPIK
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CLINTON TWP, MI 48036                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 349 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 619 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,042      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             VOLUSIA COUNTY                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             123 W INDIANA AVE ROOM 103
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DELAND, FL 32720                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,043      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WAKE COUNTY                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 2331
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             RALEIGH, NC 27602-2331                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,044      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WALKER BRIDGETTE M                                                                                          $                        2,205.00   $       UNDETERMINED
             6826 MOCCASIN
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WESTLAND, MI 48185                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 350 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 620 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,045      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WALLACE STEVEN C                                                                                            $                        4,083.20   $       UNDETERMINED
             77 ARABIAN STALLION RUN
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DALE, TX 78616                                             X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,046      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WALLS CHELSEA L                                                                                             $                          385.00   $       UNDETERMINED
             2600 NORTH ST PETER AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OKLAHOMA, OK 73141                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,047      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WANYONYI KUNNY EILEEN KASE                                                                                  $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 351 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 621 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,048      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WARD AIKIA LISA                                                                                             $                          952.00   $       UNDETERMINED
             910 TUSCANY DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             STREAMWOOD, IL 60107                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,049      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WARD MARIAN                                                                                                 $                       16,935.58   $       UNDETERMINED
             1757 DONHAM DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MOBILE, AL 36618                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,050      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WARREN COUNTY                                                                                               $                  UNDETERMINED     $       UNDETERMINED
             406 JUSTICE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LEBANON, OH 45036                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 352 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 622 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,051      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WARRENTON TOWN                                                                                              $                  UNDETERMINED     $       UNDETERMINED
             18 COURT ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WARRENTON, VA 20186                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,052      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WASHINGTON CONSTANCE YVETTE                                                                                 $                        2,545.20   $       UNDETERMINED
             20558 WINDWARD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CLINTON TWP, MI 48035                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,053      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WASHINGTON COUNTY                                                                                           $                  UNDETERMINED     $       UNDETERMINED
             161 NW ADAMS AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HILLSBORO, OR 97124                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 353 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 623 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,054      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WASHINGTON PARISH SHERIFF'S OFFICE                                                                          $                  UNDETERMINED     $       UNDETERMINED
             PO DRAWER 508
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FRANKLINTON, LA 70438                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,055      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WATCHUNG BOROUGH                                                                                            $                  UNDETERMINED     $       UNDETERMINED
             15 MOUNTAIN BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WATCHUNG, NJ 07069                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,056      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WATSON LARRY E                                                                                              $                          981.70   $       UNDETERMINED
             20633 ORANGELAWN
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DETROIT, MI 48228                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 354 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 624 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,057      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WAUSAU CITY                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             407 GRANT STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WAUSAU, WI 54403                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,058      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WEAVER ANGELO F                                                                                             $                        2,196.80   $       UNDETERMINED
             6800 PTREE IND BLVD APT CC4
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ATLANTA, GA 30360                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,059      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WEISS CARRIE A                                                                                              $                          386.05   $       UNDETERMINED
             421 BROOKWOOD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             RADCLIFF, KY 40160                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 355 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 625 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,060      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WELD COUNTY                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             1400 N 17TH AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GREELEY, CO 80632                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,061      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WELLS CATHY L                                                                                               $                        1,023.75   $       UNDETERMINED
             988 SOUTHARD STREET
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TRENTON, NJ 08638                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,062      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WEST BATON ROUGE PARISH                                                                                     $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 86
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PORT ALLEN, LA 70767-0086                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 356 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 626 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,063      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WEST CARROLL PARISH SCHOOL BOARD                                                                            $                  UNDETERMINED   $       UNDETERMINED
             314 EAST MAIN ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             OAK GROVE, LA 71263                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,064      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WEST CHESTER SCHOOL                                                                                         $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 4787
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             LANCASTER, PA 17604                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,065      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WEST FELICIANA PARISH SCHOOL PARISH                                                                         $                  UNDETERMINED   $       UNDETERMINED
             PO BOX 1910
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ST FRANCISVILLE, LA 70775                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 357 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 627 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,066      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WEST VIRGINIA STATE TAX DEPARTMENT                                                                          $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 1202
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             CHARLESTON, WV 25325-1202                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,067      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WEST WHITELAND TOWNSHIP                                                                                     $                  UNDETERMINED     $       UNDETERMINED
             KEYSTONE COLLECTIONS GROUP
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             IRWIN, PA 15642                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,068      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WESTBROOK RUSSEL E                                                                                          $                        2,526.40   $       UNDETERMINED
             313 N LONG
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TAYLORVILLE, IL 62568                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 358 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 628 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,069      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WHEATFIELD TOWN                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             2800 CHURCH RD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             N TONAWANDA, NY 14120                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,070      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WHEELER PAEKHUI                                                                                             $                        2,600.64   $       UNDETERMINED
             1644 LAUREL LANE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             VIRGINIA BEACH, VA 23451                                   X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,071      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WHITE PLAINS CITY 2                                                                                         $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 5086
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WHITE PLAINS, NY 10602-5086                                X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 359 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 629 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,072      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WHITE VALERIE D                                                                                             $                      1,423.05   $       UNDETERMINED
             7635 KELCEY COURT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             THEODORE, AL 36582                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,073      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WHITED CARLWAYNE L                                                                                          $                      2,503.20   $       UNDETERMINED
             2320 TROSPER PL
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DEL CITY, OK 73115                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,074      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WIEDEMANN LINDA D                                                                                           $                      2,567.25   $       UNDETERMINED
             50 COLONIAL AVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             TRENTON, NJ 08610                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 360 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 630 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,075      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WILCOX RICKY G                                                                                              $                      3,605.76   $       UNDETERMINED
             5991 N CR 550 E
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PITTSBORO, IN 46167                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,076      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WILLIAMS DEVON A                                                                                            $                      5,943.60   $       UNDETERMINED
             4925 BOTTLEBRUSH LANE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ORLANDO, FL 32808                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,077      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WILLIAMS JOSEPH A                                                                                           $                      5,584.48   $       UNDETERMINED
             24 BROOKFIELD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SWARTZ CREEK, MI 48473                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 361 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 631 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,078      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WILLIS ROSA                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,079      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WILSON JOANN                                                                                                $                        3,620.00   $       UNDETERMINED
             3813 NATHAN KORNAM DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HARVEY, LA 70058-2017                                      X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,080      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WILSON KIMBERLY D                                                                                           $                        1,948.64   $       UNDETERMINED
             7635 KELCEY CT
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             THEODORE, AL 36582                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 362 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 632 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,081      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WILSON THELMA A                                                                                             $                        2,625.00   $       UNDETERMINED
             190 E GRAND BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DETROIT                  , MI 48207                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,082      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WINDHAM PHILLIP L                                                                                           $                        2,185.76   $       UNDETERMINED
             828 MIRIKE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             FORT WORTH, TX 76108                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,083      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WINN PARISH SCHOOL BOARD                                                                                    $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 430
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WINNFIELD, LA 71483                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 363 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 633 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,084      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WINTERS SHAYLA L                                                                                            $                       14,567.31   $       UNDETERMINED
             PO BOX 803695
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             DALLAS, TX 75380                                           X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,085      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WISCONSIN DEPARTMENT OF REVENUE                                                                             $                  UNDETERMINED     $       UNDETERMINED
             PO BOX 93389
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MILWAUKEE, WI 53293                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           SALES TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,086      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WOOD DAVID D                                                                                                $                       12,112.13   $       UNDETERMINED
             3102 MEDINA
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GARLAND, TX 75041                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 364 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 634 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,087      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WOOD LORI R                                                                                                 $                  UNDETERMINED     $       UNDETERMINED
             3333 BEVERLY BLVD
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             HOFFMAN ESTATES, IL 60179                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,088      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WOODBURY COUNTY                                                                                             $                  UNDETERMINED     $       UNDETERMINED
             822 DOUGLAS
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             SIOUX CITY, IA 51101                                       X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,089      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WOODRUFF MICHELLE M                                                                                         $                        1,123.50   $       UNDETERMINED
             5828 W MICHELLE DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             GLENDALE, AZ 85308                                         X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 365 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                           Main Document
                                                                        Pg 635 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)     18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,090      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             WORYTKO ALANNA C                                                                                            $                        3,256.00   $       UNDETERMINED
             123 EAST HIGH ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             MANHEIM, PA 17545                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,091      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             YAZDANI FARINOUSH                                                                                           $                        1,489.60   $       UNDETERMINED
             526 WOODHURST DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             COPPELL, TX 75019                                          X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                         Priority
                                                                                                                                                                    Amount
2.1,092      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             YELLOWSTONE COUNTY                                                                                          $                  UNDETERMINED     $       UNDETERMINED
             175 N 27TH ST
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             BILLINGS, MT 59101-5000                                    X
                                                                        q    Unliquidated

             Date or dates debt was incurred
                                                                        X
                                                                        q    Disputed

             Various
                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           PROPERTY TAX

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     8 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 366 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 636 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,093      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ZALESKI DAVID W                                                                                             $                        378.65   $       UNDETERMINED
             12928 LISBON ST SE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PARIS, OH 44669                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,094      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ZAMUDIO MANUEL                                                                                              $                     10,256.42   $       UNDETERMINED
             3518 LAKESIDE DRIVE
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             WILLIAMSTOWN, NJ 08094                                     X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,095      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ZINK MARGARET M                                                                                             $                     23,176.90   $       UNDETERMINED
             795 ROCKY GAP DR
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             ELGIN, IL 60124                                            X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes



 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 367 of 371
              18-23537-rdd                Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                        Pg 637 of 1461



 Debtor           SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
                  Name




                    Additional Page
    Part 1

Copy this page is more space is needed. Continue numbering the lines sequentially from the previous page. If no additional PRIORITY creditors exist, do not
fill out or submit this page.


                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,096      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ZIRLOTT TERRI L                                                                                             $                      1,772.16   $       UNDETERMINED
             8120 LEISURE WOODS DRIVE S
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             IRVINGTON, AL 36544                                        X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




                                                                                                                                Total Claim                       Priority
                                                                                                                                                                  Amount
2.1,097      Priority creditor's name and mailing address             As of the petition filing date, the claim is:

             ZUCCHER RONALD J                                                                                            $                      3,035.44   $       UNDETERMINED
             2812 WENGER
                                                                       Check all that apply.

                                                                        X
                                                                        q    Contingent
             PITTSBURGH, PA 15227-4053                                  X
                                                                        q    Unliquidated

             Date or dates debt was incurred                            q    Disputed


                                                                      Basis for the claim:
             Last 4 digits of
             account number                                           WAGES, SALARIES AND COMMISSIONS

             Specify Code subscription of PRIORITY                    Is the claim subject to offset?
             unsecured claim: 11 U.S.C. § 507(a) (     4 )
                                                                        q    No
                                                                        q    Yes




 Official Form 206 E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 368 of 371
                18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                       Pg 638 of 1461



Debtor              SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
                    Name




                      List all Creditors with NONPRIORITY Unsecured Claims
      Part 2




3.        List in alphabetical order all creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with priority unsecured claims,
          fill out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of Claim
3.1            Nonpriority creditor's name and mailing address


               See Rider                                                                                                                       $
                                                                                    As of the petition filing date, the claim is:                           48,358,807,860.80
                                                                                    Check all that apply.

                                                                                   q    Contingent
                                                                                   q    Unliquidated
                                                                                   q    Disputed

               Date or dates debt was incurred
                                                                                    Basis for the claim:
               Last 4 digits of account                                             Is the claim subject to offset?
               number
                                                                                    q   No
                                                                                    q   Yes




Official Form 206 E/F                                               Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 369 of 371
                18-23537-rdd                  Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                               Main Document
                                                                            Pg 639 of 1461



     Debtor         SEARS, ROEBUCK AND CO.                                                                                  Case number   (if known)   18-23537
                    Name




                      List Others to Be Notified About Unsecured Claims
       Part 3




4.      List in alphabetical order any others who must be notified for claims listen in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
        assignees of claims listed above, and attorneys for unsecured creditors.

        If no others need to be notified for the data listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.


                Name and Mailing Address                                                       On which line in Part 1 or Part 2 is the related                      Last 4 digits of
                                                                                               creditor (if any) listed?                                             account number, if
                                                                                                                                                                     any

                                                                                             Line


                                                                                              q      Not listed. Explain




     Official Form 206 E/F                                                  Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 370 of 371
                18-23537-rdd             Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                  Main Document
                                                                     Pg 640 of 1461



Debtor            SEARS, ROEBUCK AND CO.                                                                Case number   (if known)   18-23537
                  Name




                    Total Amounts of the Priority and Nonpriority Unsecured Claims
     Part 4




      Part 4:
5.      Add the amounts of priority and nonpriority unsecured claims.                                                        Total of claim amounts



5a.       Total claims from Part 1                                                                     5a.        $                                2,566,412.94


                                                                                                       5b.   +    $                           48,358,807,860.80
5b.       Total claims from Part 2



5c.       Total of parts 1 and 2
                                                                                                       5c.
          Lines 5a + 5b = 5c.                                                                                     $                           48,361,374,273.74




Official Form 206 E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 371 of 371
Debtor Name: SEARS, ROEBUCK AND CO.                           18-23537-rdd                              Doc 20              Filed 01/18/19
                                                                                                                                        Schedule Entered            01/18/19
                                                                                                                                                 E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                    Case Number: 18-23537
                                                                                                                                        Pg 641 of 1461




                                                                                                                                                                                                                                                          Contingent

                                                                                                                                                                                                                                                                       Unliquidated

                                                                                                                                                                                                                                                                                      Disputed
Row No. Account   Creditor's Name                          Address 1                                 Address 2                      Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                              Incurred                                                           Claim Subject
                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                                                                  (Y/N)
1                 216 W THIRD CONDO AS                     216 W 3RD AVENUE                          UNITS 2 &4                                                     WILDWOOD           NJ      08260-2971   USA     INSURANCE CLAIMS     6/9/2016         X            X              X          UNDETERMINED
2                 CAPITAL ENTERPRISES                      555 CITY AVE SUITE 1130                                                                                  BALA CYNWYD        PA      19004        USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
3                 COX COMMUNICATIONS                       1029 COWESETT RD                                                                                         WARWICK            RI      02886        USA     INSURANCE CLAIMS     12/22/2017       X            X              X          UNDETERMINED
4                 CRETEX CONCRETE INC                      2961 LAVITA LN                                                                                           FARMBERS BRANCH    TX      75234        USA     INSURANCE CLAIMS     5/24/2018        X            X              X          UNDETERMINED
5                 EL MORADO DEL SOL HO                     3201 N 38TH ST UNIT 6                                                                                    PHOENIX            AZ      85018-6356   USA     INSURANCE CLAIMS     5/22/2018        X            X              X          UNDETERMINED
6                 ELEMENT FLEET                            940 RIDGEBROOK RD                                                                                        SPARKS GLENCOE     MD      21152        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
7                 ENTERPRISE                               2831 ROUTE 73 SOUTH                                                                                      MAPLE SHADE        NJ      08052        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
8                 ENTERPRISE                               2831 ROUTE 73 SOUTH                                                                                      MAPLE SHADE        NJ      08052        USA     INSURANCE CLAIMS     6/14/2018                                                      $1,138.82
9                 ENTERPRISE                               2831 ROUTE 73 SOUTH                                                                                      MAPLE SHADE        NJ      08052        USA     INSURANCE CLAIMS     4/16/2018        X            X              X          UNDETERMINED
10                ENTERPRISE                               2831 ROUTE 73 SOUTH                                                                                      MAPLE SHADE        NJ      08052        USA     INSURANCE CLAIMS     7/9/2018                                                       $1,454.46
11                ENTERPRISE RENTAL                        UNKNOWN                                                                                                  UNKNOWN                    UNKNOWN              INSURANCE CLAIMS     3/19/2018        X            X              X          UNDETERMINED
12                ENTERPRISE RENTAL                        UNKNOWN                                                                                                  UNKNOWN                    UNKNOWN              INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
13                ENTERPRISE RENTAL                        UNKNOWN                                                                                                  UNKNOWN                    UNKNOWN              INSURANCE CLAIMS     3/24/2018        X            X              X          UNDETERMINED
14                ENTERPRISE RENTAL                        UNKNOWN                                                                                                  UNKNOWN                    UNKNOWN              INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
15                ENTERPRISE RENTAL                        UNKNOWN                                                                                                  UNKNOWN                    UNKNOWN              INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
16                FRANCISCAN SISTERS O                     15462 GULF BOULEVARD 1003                                                                                MADEIRA BEACH      FL      33708-1834   USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
17                GENERAL CASUALTY COM                     100 CROSSWAYS PARK W                      SUITE 415                                                      WOODBURY           NY      11797        USA     INSURANCE CLAIMS     2/14/2018        X            X              X          UNDETERMINED
18                HUSSMANN CORPORATION                     25 PARK STREET                                                                                           OXFORD             MA      01540        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
19                IMT INSURANCE                            9390 BUNSEN PKWY                                                                                         LOUISVILLE         KY      40220        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
20                J&L INSTALLS                             UNKNOWN                                                                                                  UNKNOWN                    UNKNOWN              INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
21                LANDRY INSURANCE                         1717 MAGNOLIA AVENUE                                                                                     PORT NECHES        TX      77651        USA     INSURANCE CLAIMS     9/8/2017         X            X              X          UNDETERMINED
22                NEW RUSSELL ONE LLC                      9255 W RUSSELL RD BLDG 8 UNI                                                                             LAS VEGAS          NV      89148-1375   USA     INSURANCE CLAIMS     2/19/2015        X            X              X          UNDETERMINED
23                OHANA HUT LLC                            631 SANDERLING TRAIL                                                                                     COROLLA            NC      27927        USA     INSURANCE CLAIMS     3/24/2017        X            X              X          UNDETERMINED
24                RATHBONE GROUP                           1100 SUPERIOR AVE                         SUITE 1850                                                     CLEVELAND          OH      44114        USA     INSURANCE CLAIMS     3/5/2017         X            X              X          UNDETERMINED
25                RODRIGO REYES JR                         1615 MARINE AVE                                                                                          GARDENA            CA      90247-3107   USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
26                SOUTHERNCALIFEDISON                      9454 WILSHIRE BLVD                        SUITE 500                                                      BEVERLY HILLS      CA      90212        USA     INSURANCE CLAIMS     4/30/2014        X            X              X          UNDETERMINED
27                THE 3299 CAMBRIDGE A                     3299 CAMBRIDGE AVE                                                                                       BRONX              NY      10463        USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
28                UHAUL                                                                                                                                                                                             INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
29                YAS MOVING SERVICES                                                                                                                                                                               INSURANCE CLAIMS     12/1/2017        X            X              X          UNDETERMINED
30                ZIPCAR                                   1265 BROADWAY                             2ND FLOOR                                                      NEW YORK           NY      10001        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
31                0732 SIMON PROPERTY GROUP LP             867675 RELIABLE PARKWAY                                                                                  CHICAGO            IL      60686-0076   USA     TRADE PAYABLE                                                                      $12,117.90
32                1 FACTORY RADIO                          2101 REYMET RD                                                                                           RICHMOND            VA     23237        USA     TRADE PAYABLE                                                                          $17.60
33                1 STOP ELECTRONICS CENTER INC            1870 BATH AVE                                                                                            BROOKLYN           NY      11214        USA     TRADE PAYABLE                                                                      $24,150.65
34                1 STOP SOCCER                            142 E BONITA AVE 162                                                                                     SAN DIMAS           CA     91773        USA     TRADE PAYABLE                                                                          $62.01
35                1 WORLD SARONGS                          11801 CARDINAL CIRCLE                                                                                    GARDEN GROVE       CA      92843        USA     TRADE PAYABLE                                                                          $57.76
36                100 MUSHROOM BLVD ASSOCIATES LLC         130 LINDEN OAKS                                                                                          ROCHESTER          NY      14625        USA     TRADE PAYABLE                                                                       $2,539.57
37                100 MUSHROOM BLVD ASSOCIATES LLC         130 LINDEN OAKS                                                                                          ROCHESTER          NY      14625        USA     TRADE PAYABLE                                                                        $561.82
38                1057 HANOVER LLC                         EAST MOUNTAIN CORPORATE CENTER            100 BALTIMORE DRIVE                                            WILKES BARRE       PA      18702        USA     TRADE PAYABLE                                                                       $3,607.16
39                1070 HANOVER LLC                         EAST MOUNTAIN CORPORATE CENTER            100 BALTIMORE DRIVE                                            WILKES BARRE       PA      18702        USA     TRADE PAYABLE                                                                          $62.04
40                1070 HANOVER LLC                         EAST MOUNTAIN CORPORATE CENTER            100 BALTIMORE DRIVE                                            WILKES BARRE       PA      18702        USA     TRADE PAYABLE                                                                       $4,485.00
41                123 DEALS FROM A TO Z LLC                9 REMON LN                                                                                               LAKEWOOD           NJ      08701        USA     TRADE PAYABLE                                                                          $15.59
42                123STORES INC                            1674 BROADWAY SUITE 802                                                                                  NEW YORK           NY      10019        USA     TRADE PAYABLE                                                                    $116,677.06
43                14 KARAT CLUB INC                        1600 KAPIOLANI BLVD SUITE 111                                                                            HONOLULU            HI     96814        USA     TRADE PAYABLE                                                                       $1,058.25
44                151 TECHNOLOGY EPA LLC                   100 NE LOOP 410 - SUITE 1500                                                                             SAN ANTONIO        NV      78216        USA     TRADE PAYABLE                                                                      $26,841.95
45                18 SUPPLEMENTS INC                                                                                                                                                                                TRADE PAYABLE                                                                        $216.78
46                1888 MILLS LLC                                                                                                                                                                                    TRADE PAYABLE                                                                          $31.29
47                1ST CLASS ROOFING & HOME REPAIRS         2248 BUFORD DAM RD                                                                                       BUFORD             GA      30518        USA     TRADE PAYABLE                                                                       $1,000.00
48                1ST MONEY CENTER                         3-3122 KUHIO HWY A-7                                                                                     LIHUE              HI      96766        USA     TRADE PAYABLE                                                                           $7.36
49                1ST UNIVERSAL INC                        PO BOX 191                                                                                               CHERRY HILL        NJ      08003        USA     TRADE PAYABLE                                                                        $334.72
50                2015 SHOPPING MALL BUSINESS LLC          171 PASADENA TOWN SQUARE                                                                                 PASADENA           TX      77506        USA     TRADE PAYABLE                                                                       $4,486.02
51                216 W THIRD CONDO ASSOCIATION ASO        9 N MAIN ST                               CAPE MAY COURT HOUSE                                                              NJ      08210        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PARAMOUNT INSURANCE COMPANY
52                247 COMFORT INC                          711 WEST WOODBURY RD                                                                                     ALTADENA           CA      91001        USA     TRADE PAYABLE                                                                      $2,309.99
53                2499 SNEAKER OUTLET INC                  7601 KAIGHNS AVE                                                                                         PENNSAUKEN         NJ      08109        USA     TRADE PAYABLE                                                                       $534.96
54                266 ROUTE 125 LLC                        ONE WALL STREET                                                                                          HUDSON             NH      03051        USA     TRADE PAYABLE                                                                     $11,675.29
55                266 ROUTE 125 LLC                        ONE WALL STREET                                                                                          HUDSON             NH      03051        USA     TRADE PAYABLE                                                                     $11,675.29
56                2BHIP INC                                922 CHESTNUT ST                                                                                          EMMAUS             PA      18049        USA     TRADE PAYABLE                                                                      $1,534.31
57                3 DAY BLINDS INC                         167 TECHNOLOGY DRIVE                                                                                     IRVINE             CA      92618        USA     TRADE PAYABLE                                                                      $7,289.81
58                329 S OYSTER BAY RD SUITE5 5                                                                                                                                                                      TRADE PAYABLE                                                                         $29.77
59                345 NORTH BRAND BLVD                     1060 E CESAR E CHAVEZ AVE                                                                                LOS ANGELES        CA      90033        USA     TRADE PAYABLE                                                                         $43.88
60                37 COMMERCE LLC                          37 COMMERCE STREET                                                                                       SPRING VALLEY      NY      10977        USA     TRADE PAYABLE                                                                       $283.93
61                3M                                       PO BOX 371227                                                                                            PITTSBURGH         PA      15250        USA     TRADE PAYABLE                                                                     $22,178.39
62                4100 TOMLYNN STREET TIC LLC              2800 PATTERSON AVE SUITE 101                                                                             RICHMOND           VA      23221        USA     TRADE PAYABLE                                                                      $9,957.81
63                4KAMM INTERNATIONAL                                                                                                                                                                               TRADE PAYABLE                                                                       $110.77
64                5330 CROSSWIND LLC                       65 EAST STATE STREET SUITE 550                                                                           COLUMBUS           OH      43215        USA     TRADE PAYABLE                                                                     $31,329.90
65                6085 ACQUISITION ASSOCIATES LLC          ATTN LISA RUCKS                           ATTN LISA RUCKS                                                SAN FRANCISCO      CA      94104        USA     TRADE PAYABLE                                                                       $446.00
66                66 FEDERAL CREDIT UNION                  MINER & ASSOCIATES P C 6957 NW                                                                           OKLAHOMA CITY      OK      73132        USA     TRADE PAYABLE                                                                       $156.47
                                                           EXPRESSWAY 315
67                6TH STREET INC                           101 N HAVEN STREET                                                                                       BALTIMORE          MD      21224        USA     TRADE PAYABLE                                                                          $6.37
68                7 7 TACTICAL GEAR INC                                                                                                                                                                             TRADE PAYABLE                                                                         $94.38
69                7710 MALL AT MONTGOMERYVILLE LP          P O BOX 829425                                                                                           PHILADELPHIA       PA      19182        USA     TRADE PAYABLE                                                                          $4.45
70                7LEON LLC                                14922 EVERSHINE ST                                                                                       TAMPA               FL     33624        USA     TRADE PAYABLE                                                                         $18.60
71                8262 COLUMBIA MALL PARTNERSHIP           6130 PAYSPHERE CIRCLE                                                                                    CHICAGO            IL      60674        USA     TRADE PAYABLE                                                                      $1,589.10
72                A & F GLOBAL INVESTMENT INC              14255 DON JULIAN RD DBA HPS GROW LIGHTS                                                                  CITY OF INDUSTRY   CA      91746        USA     TRADE PAYABLE                                                                       $136.00
                                                           USA
73                A & H COMPANY INC                        12 OLD COLONY AVE                                                                                        QUINCY             MA      02170        USA     TRADE PAYABLE                                                                       $556.26
74                A & M AIR CONDITIONING HTG & REFRI INC   640 TABLE ROCK RD                                                                                        VIRGINIA BEACH     VA      23452        USA     TRADE PAYABLE                                                                       $800.00
75                A 1 AUTO SALES                           2001 MILITARY RD                                                                                         COLUMBUS           MS      39701        USA     TRADE PAYABLE                                                                         $65.23
76                A ALL FINANCIAL SERVICES                 8261 WEST BELMONT                                                                                        RIVER GROVE        IL      60171        USA     TRADE PAYABLE                                                                       $102.36
77                A AYODEJI                                                                                                                                                                                         TRADE PAYABLE                                                                       $155.16
78                A BROWN J JR                             6080 ADINA RD                                                                                            COCOA              FL      32927        USA     TRADE PAYABLE                                                                          $4.61
79                A FAVORS D JR                            550 45TH STREET SOUTH                                                                                    ST PETERSBURG      FL      33711        USA     TRADE PAYABLE                                                                          $1.85
80                A J MANUFACTURING CO INC                 449 WRIGHTWOOD AVE                                                                                       ELMHURST           IL      60126        USA     TRADE PAYABLE                                                                    $120,277.93
81                A M ROOFING INC                          CALLE VIA DEL SUR S A7 URB LA MANSION                                                                    TOA BAJA           PR      00949        USA     TRADE PAYABLE                                                                       $600.00
82                A NATURAL NOTION                         2080 DOWNSHIRE CT                                                                                        WALDORF            MD      20603        USA     TRADE PAYABLE                                                                      $2,369.54
83                A PLUS ADVANCED CONSTRUCTION INC         16887 E LINVALE PLACE                                                                                    AURORA             CO      80013        USA     TRADE PAYABLE                                                                       $775.00
84                A PLUS DELIVERY SERVICES INC             393 SCHLEY ST                                                                                            NEWARK             NJ      07112        USA     TRADE PAYABLE                                                                      $4,535.48
85                A R E INVESTMENT CO                      15250 VENTURA BLVD SUITE 1014                                                                            SHERMAN OAKS       CA      91403        USA     TRADE PAYABLE                                                                       $666.67


                                                                                                                                                 Page 1 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                            Doc 20     Filed 01/18/19
                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                        E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                               Pg 642 of 1461




                                                                                                                                                                                                                                                 Contingent

                                                                                                                                                                                                                                                              Unliquidated

                                                                                                                                                                                                                                                                             Disputed
Row No. Account   Creditor's Name                            Address 1                               Address 2             Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                     Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                        Offset
                                                                                                                                                                                                                                                                                                        (Y/N)
86                A R RECOVERY SOLUTIONS OF HAWA             94-229 WAIPAHU DEPOT 407                                                                      WAIPAHU            HI      96797        USA     TRADE PAYABLE                                                                        $11.55
87                A S A TRADING INC                          9328 TELSTAR AVE                                                                              EL MONTE           CA      91731        USA     TRADE PAYABLE                                                                      $832.38
88                A SOREMEKUN                                                                                                                                                                              TRADE PAYABLE                                                                      $296.72
89                A&A HK INDUSTRIAL LIMITED                  ROOM 615 6F 334-336 KWUN TONG RD        KWUN TONG                                             KOWLOON            HONGK                        TRADE PAYABLE                                                                   $482,879.25
                                                                                                                                                                              ONG
90                A&E DESIGNS                                1283 COMMONS COURT                                                                            CLERMONT           FL      34711        USA     TRADE PAYABLE                                                                      $394.50
91                A&F GLOBAL INVESTMENT INC                                                                                                                                                                TRADE PAYABLE                                                                        $97.98
92                A-1 APPLIANCE PARTS CO INC                 11208 MEMORIAL PKWY SW                                                                        HUNTSVILLE         AL      35803        USA     TRADE PAYABLE                                                                      $487.85
93                AAA SECURITY DEPOT                         12815 NW 45TH AVE                                                                             OPA LOCKA          FL      33054        USA     TRADE PAYABLE                                                                     $1,918.40
94                AALIYAH PIPKINS                            1509 MORSE AVENUE                                                                             SACRAMENTO         CA      95864        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
95                AARON & SUSANNE FRAUSTO                    3828 176TH PLACE SE                                                                           BOTHELL            WA      98012        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
96                AARON CONVERSE                             6705 MADISON CREEK DR                                                                         COLUMBIA           MO      65203        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
97                AARON OTTEMAN                              1937 MT ZION DR                                                                               GOLDEN             CO      80401        USA     INSURANCE CLAIMS     9/1/2017         X            X              X          UNDETERMINED
98                AARON ROGER D ET AL                        300 NORTH BLVD                                                                                BATON ROUGE        LA      70802        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
99                AARON SHEA                                 896 FARM TO MARKET RD                                                                         TROY               NY      12180        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
100               AARON STEELE                               1528 WALNUT STREET                                                                            PHILADELPHIA       PA      19102        USA     INSURANCE CLAIMS     3/28/2012        X            X              X          UNDETERMINED
101               AARON SYLVAIN                              8231 E SR 16                                                                                  TWELVE MILE        IN      46988        USA     INSURANCE CLAIMS     10/21/2015       X            X              X          UNDETERMINED
102               AARON THEDFORD                             671 WEST FRONT STREET                                                                         HUTTO              TX      78634        USA     TRADE PAYABLE                                                                      $392.99
103               AARON TUCK                                 280 RIVERWOOD DR                                                                              BRAWLEY            CA      92227        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
104               AB MARKETERS LLC                           23710 OVERLOOK CR                                                                             BINGHAM FARMS      MI      48025        USA     TRADE PAYABLE                                                                      $499.19
105               ABAD JILLIANROSALYN B                      3020 S 154TH ST APT 213                                                                       SEATAC             WA      98188        USA     TRADE PAYABLE                                                                         $1.85
106               ABBAS JAHANGIRI                            11829 SUMMER STREAM                                                                           HENRICO            VA      23233        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
107               ABBASI MANNAN                              7101 NORTH KENTON AVE                                                                         LINCOLNWOOD        IL      60712        USA     TRADE PAYABLE                                                                         $1.85
108               ABBATIELLO LINDA ET UX                     PHILADELPHIA CITY HALL                  CHESTNUT ST                                           PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
109               ABBATIELLO LOUIS AND ANNA ABBATIELLO HW    PHILADELPHIA CITY HALL                  CHESTNUT ST                                           PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

110               ABBOTT ANNETTE                             500 SOUTH DENVER AVE W                  TULSA                                                 OK                 OK      74103        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
111               ABC COLLECTIONS OF COLORADOLT              1520 N UNION BLVD 103                                                                         COLORADO SPRINGS   CO      80909        USA     TRADE PAYABLE                                                                      $151.41
112               ABC SEATING INC                            94 137 LEOLEO ST                                                                              WAIPAHU            HI      96797        USA     TRADE PAYABLE                                                                     $3,641.70
113               ABC WATER LLC                              23910 N 19TH AVE STE 8                                                                        PHOENIX            AZ      85085        USA     TRADE PAYABLE                                                                     $2,796.82
114               ABCTOYS4ME                                 15962 DOWNEY AVE DBA VAPOR RANGE                                                              PARAMOUNT          CA      90723        USA     TRADE PAYABLE                                                                      $255.80
115               ABCWUA                                     PO BOX 27226                                                                                  ALBUQUERQUE        NM      87125-7226   USA     UTILITIES PAYABLE                                                                    $36.78
116               ABDELDEEN NICK; AS FATHER AND NEXT BEST    50 W WASHINGTON ST 801                                                                        CHICAGO            IL      60602        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  FRIEND OF ZENA ABDELDEEN MINOR
117               ABDELLATIF GHEYOUB                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
118               ABDO SOCORRO                               4295 SW 10TH STREET                                                                           MIAMI              FL      33134        USA     INSURANCE CLAIMS     5/28/2014        X            X              X          UNDETERMINED
119               ABDULRAHMAN ROWAN                          5322 LEAVERS COURT                                                                            BALTIMORE          MD      21237        USA     TRADE PAYABLE                                                                         $1.84
120               ABE INDIG                                  19 WALWORTH ST 301                                                                            BROOKLYN            NY     11205        USA     TRADE PAYABLE                                                                      $109.85
121               ABE KRAUS                                  525 PITTS SCHOOL RD SUITE C                                                                   CONCORD             NC     28027        USA     TRADE PAYABLE                                                                      $412.73
122               ABEL SANTIAGO                              530 ST PAULS PLACE                                                                            BRONX              NY      10456        USA     INSURANCE CLAIMS     12/10/2013       X            X              X          UNDETERMINED
123               ABEL SWEIGART                              50 GREEN VALLEY ROAD                                                                          SINKING SPRING     PA      19608        USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
124               ABENA NORTH AMERICA                        600 CORPORATE POINTE SUITE 1100                                                               CULVER CITY        CA      90230        USA     TRADE PAYABLE                                                                        $70.85
125               ABESS AWADA                                7559 W MORROW CIR                                                                             DEARBORN           MI      48126        USA     INSURANCE CLAIMS     8/4/2018         X            X              X          UNDETERMINED
126               ABHIJIT & ANOMA BARUA                      3817 W HIBISCUS ST                                                                            WESTON             FL      33332        USA     INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
127               ABLACKHORSECOM INC                         475 N ABBE RD                                                                                 ELYRIA             OH      44035        USA     TRADE PAYABLE                                                                      $423.26
128               ABNER MARQUEZ                              UNKNOWN                                                                                       UNKNOWN                    UNKNOWN              INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
129               ABONI KNITWEAR LTD                         PLOT 169-171 UNION - TETULZHORA         HEMAYETPUR                                            SAVAR              DHAKA   01340                TRADE PAYABLE                                                                     $8,097.61
130               ABOTSI DEDE                                POBOX 13614                                                                                   MILL CREEK         WA      98082        USA     TRADE PAYABLE                                                                        $43.52
131               ABRAHAM MIELENA                            12735 TURQEUS TER                                                                             SILVER SPRING      MD      20904        USA     TRADE PAYABLE                                                                      $170.71
132               ABRENDA EDWARDS                            1909 N AVENUE                                                                                 PENSACOLA          FL      32503        USA     INSURANCE CLAIMS     5/24/2018        X            X              X          UNDETERMINED
133               ABREU MARCIA ANN INDIVIDUALLY AND AS       155 NORTH MAIN STREET                                                                         EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  CARY TRUMAN HARTZOG DECEASED
134               ABSHIRE GLENN D                            100 N CALVERT ST                                                                              BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
135               ABSTON GEORGE M                            1813 SPRINGRIDGE ROAD                                                                         GAUTIER            MS      39553        USA     TRADE PAYABLE                                                                         $0.05
136               ABUBAKER & SOFIA SULIMAN AHMED             3217 BEAVERWOOD LANE                                                                          SILVER SPRING      MD      20906        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
137               ABULENCIA GARION                           JC DIAZ ST 232                                                                                SANTA RITA         GU      96932        USA     TRADE PAYABLE                                                                        $28.63
138               ABUNDANT FLOW WATER SYSTEMS                2261 SCHOENCHEN RD                                                                            PFEIFER            KS      67660        USA     TRADE PAYABLE                                                                     $3,239.71
139               ABZOO CORPORATION                                                                                                                                                                        TRADE PAYABLE                                                                        $13.92
140               ACCESSORY EXPORT LLC                       4105 INDUS WAY                                                                                RIVERSIDE          CA      92503        USA     TRADE PAYABLE                                                                        $88.04
141               ACCOUNT BROKERS LARIMER COUNTY             1417 S COLLEGE AVE                                                                            FORT COLLINS       CO      80524        USA     TRADE PAYABLE                                                                      $164.42
142               ACCOUNT CONTROL TECHNOLOGY IN              PO BOX 8012                                                                                   CANOGA PARK        CA      91309        USA     TRADE PAYABLE                                                                        $29.57
143               ACCOUNT CONTROL TECHNOLOGY INC             P O BOX 8012                                                                                  CANOGA PARK        CA      91309        USA     TRADE PAYABLE                                                                      $195.24
144               ACCOUNT CONTROL TECHNOLOGYINC              PO BOX 19309                                                                                  INDIANAPOLIS       IN      46219        USA     TRADE PAYABLE                                                                        $47.79
145               ACCS ENTERPRISES INC                       587 SAWGRASS CORPORATE PARKWAY                                                                SUNRISE            FL      33325        USA     TRADE PAYABLE                                                                         $2.74
146               ACEVEDO EDWIN                              PO BOX 447                                                                                    LUNENBURG          MA      01462        USA     TRADE PAYABLE                                                                        $11.63
147               ACHARYA AMI                                406 GRAND STREET FLOOR 3                                                                      NEWBURGH           NY      12550        USA     TRADE PAYABLE                                                                      $348.78
148               ACHIM IMPORTING CO                         58 2ND AVENUE                                                                                 BROOKLYN           NY      11215        USA     TRADE PAYABLE                                                                    $13,185.26
149               ACHONG NYUEN E                             100 GOLF LINKS ROAD APARTMENT 604                                                             SIERRA VISTA       AZ      85635        USA     TRADE PAYABLE                                                                      $276.67
150               ACI INTERNATIONAL                          844 MORAGA DRIVE                                                                              LOS ANGELES        CA      90049        USA     TRADE PAYABLE                                                                    $69,389.46
151               ACID TACTICAL LLC                          102 EMERY COURT                                                                               INMAN               SC     29349        USA     TRADE PAYABLE                                                                        $31.43
152               ACKER JOHN AND MARION                      333 S LAS VEGAS BLVD                                                                          LAS VEGAS          NV      89101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
153               ACOSTA ABEL                                8314 2ND STREET APT 411                                                                       DOWNEY             CA      90241        USA     TRADE PAYABLE                                                                         $5.49
154               ACOSTA MONICA                              3060 GRAND AVE                                                                                WALNUT PARK        CA      90255        USA     TRADE PAYABLE                                                                        $34.44
155               ACOT DEMITRIO                              221-78B HORACE HARDING EXPWY                                                                  BAYSIDE            NY      11364        USA     TRADE PAYABLE                                                                         $1.21
156               ACS SUPPORT                                ACS SUPPORT - STOP 5050 PO BOX 219236                                                         KANSAS CITY        MO      64121        USA     TRADE PAYABLE                                                                      $175.90
157               ACS SUPPORT                                ACS SUPPORT - STOP 5050 PO BOX 219236                                                         KANSAS CITY        MO      64121        USA     TRADE PAYABLE                                                                         $2.13
158               ACS SUPPORT                                ACS SUPPORT - STOP 5050 PO BOX 219236                                                         KANSAS CITY        MO      64121        USA     TRADE PAYABLE                                                                      $316.05
159               ACS SUPPORT                                ACS SUPPORT - STOP 5050 PO BOX 219236                                                         KANSAS CITY        MO      64121        USA     TRADE PAYABLE                                                                        $61.20
160               ACS SUPPORT                                ACS SUPPORT - STOP 5050 PO BOX 219236                                                         KANSAS CITY        MO      64121        USA     TRADE PAYABLE                                                                        $75.00
161               ACS SUPPORT                                ACS SUPPORT - STOP 5050 PO BOX 219236                                                         KANSAS CITY        MO      64121        USA     TRADE PAYABLE                                                                      $185.41
162               ACS SUPPORT                                ACS SUPPORT - STOP 5050 PO BOX 219236                                                         KANSAS CITY        MO      64121        USA     TRADE PAYABLE                                                                        $55.38
163               ACS SUPPORT                                ACS SUPPORT - STOP 5050 PO BOX 219236                                                         KANSAS CITY        MO      64121        USA     TRADE PAYABLE                                                                      $123.89
164               ACS SUPPORT                                ACS SUPPORT - STOP 5050 PO BOX 219236                                                         KANSAS CITY        MO      64121        USA     TRADE PAYABLE                                                                        $91.95
165               ACS SUPPORT                                ACS SUPPORT - STOP 5050 PO BOX 219236                                                         KANSAS CITY        MO      64121        USA     TRADE PAYABLE                                                                        $69.23
166               ACS SUPPORT STOP 813G                      PO BOX 145566                                                                                 CINCINNATI         OH      45250        USA     TRADE PAYABLE                                                                      $698.93
167               ACSI                                       P O BOX 17423                                                                                 NASHVILLE          TN      37217        USA     TRADE PAYABLE                                                                         $5.03
168               ACSI                                       P O BOX 17423                                                                                 NASHVILLE          TN      37217        USA     TRADE PAYABLE                                                                        $30.97


                                                                                                                                        Page 2 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                           Doc 20        Filed 01/18/19
                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                         E/F: Part 3 Question 1      00:55:49                Main Document                                                                                   Case Number: 18-23537
                                                                                                                                Pg 643 of 1461




                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                           Address 1                              Address 2                Address 3         Address 4     City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                       (Y/N)
169               ACSI                                      P O BOX 17423                                                                                   NASHVILLE        TN      37217        USA     TRADE PAYABLE                                                                      $101.43
170               ACSI                                      P O BOX 17423                                                                                   NASHVILLE        TN      37217        USA     TRADE PAYABLE                                                                      $102.68
171               ACSI                                      P O BOX 17423                                                                                   NASHVILLE        TN      37217        USA     TRADE PAYABLE                                                                      $446.33
172               ACTIONTEC ELECTRONICS INC                 3301 OLCOTT ST                                                                                  SANTA CLARA       CA     95054        USA     TRADE PAYABLE                                                                        $61.74
173               ACTIVEON HOLDINGS INC                     10905 TECHNOLOGY PLACE SUITE 100-A                                                              SAN DIEGO         CA     92127        USA     TRADE PAYABLE                                                                   $131,250.00
174               ADA CABRERA GABRIELA                      1945 S HILL ST                                                                                  LOS ANGELES      CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
175               ADA CITY UTILITIES OK                     210 WEST 13TH                                                                                   ADA              OK      74820        USA     UTILITIES PAYABLE                                                                  $501.00
176               ADA COUNTY SHERIFF                        7200 BARRISTER                                                                                  BOISE            ID      83704        USA     TRADE PAYABLE                                                                      $182.26
177               ADA COUNTY SHERIFF OFFICE                 7200 BARRISTER DRIVE                                                                            BOISE            ID      83704        USA     TRADE PAYABLE                                                                      $219.04
178               ADA COUNTY SHERIFFS OFFICE                7200 BARRISTER DR                                                                               BOISE            ID      83704        USA     TRADE PAYABLE                                                                      $263.13
179               ADA COUNTY SHERIFFS OFFICE                7200 BARRISTER DR                                                                               BOISE            ID      83704        USA     TRADE PAYABLE                                                                      $113.88
180               ADA GIANNONE PAULA                        400 N MIAMI AVE                                                                                 MIAMI            FL      33128        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
181               ADA LEE MICHELE                           333 WEST BROADWAY 420                                                                           SAN DIEGO        CA      92101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
182               ADA NIEVES GUZMAN                         HC 3 BOX 31475                                                                                  SAN SEBASTIAN    PR      00685-7508   USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
183               ADA RODRIGUEZ BURGOS                      199 CALLE 435 26                                                                                CAROLINA         PR      00985        USA     INSURANCE CLAIMS     10/12/2016       X            X              X          UNDETERMINED
184               ADA ROSARIO MOJICA                        211 CALLE PADRE LAS CASAS                                                                       SAN JUAN         PR      00918-3003   USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
185               ADA SERRANO                               48 CRESTVIEW CT                                                                                 POWDER SPRINGS   GA      30127        USA     INSURANCE CLAIMS     6/25/2017        X            X              X          UNDETERMINED
186               ADAM ADKINS                               2307 S DOCK ST DBA MVP SPORTS LLC                                                               PALMETTO         FL      34221        USA     TRADE PAYABLE                                                                      $173.30
187               ADAM ADKINS                               2307 S DOCK ST DBA MVP SPORTS LLC                                                               PALMETTO         FL      34221        USA     TRADE PAYABLE                                                                        $54.74
188               ADAM ADKINS                               2307 S DOCK ST DBA MVP SPORTS LLC                                                               PALMETTO         FL      34221        USA     TRADE PAYABLE                                                                      $126.12
189               ADAM ALI                                  105 JAULDY AVE                                                                                  STATEN ISLAND    NY      10314        USA     INSURANCE CLAIMS     10/11/2008                                                  $15,000.00
190               ADAM DELL                                                                                                                                                                               TRADE PAYABLE                                                                        $24.72
191               ADAM GOLDMAN                              14241 SPRINGER AVE                                                                              SARATOGA         CA      95070        USA     INSURANCE CLAIMS     2/28/2017        X            X              X          UNDETERMINED
192               ADAM JACOBS                               65 LISA DRIVE                                                                                   NORTHPORT        NY      11763        USA     INSURANCE CLAIMS     10/8/2017        X            X              X          UNDETERMINED
193               ADAM KOPPELMAN                            11 HILTON PLACE                                                                                 MONTVALE         NJ      07645        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
194               ADAM L PLOTKINPC                          621 17TH ST STE 2400                                                                            DENVER           CO      80293        USA     TRADE PAYABLE                                                                        $58.34
195               ADAM M GOODMAN                            ADAM M GOODMAN STE 200 260 PEACHTREE                                                            ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                        $81.00
                                                            ST
196               ADAM M GOODMAN 13 TRUSTEE                 ADAM M GOODMAN STE 200 260 PEACHTREE                                                            ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                        $18.46
                                                            ST
197               ADAM M GOODMAN CHAPTER 13 TRUS            260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $118.85
198               ADAM M GOODMAN CHAPTER 13 TRUS            260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                        $85.00
199               ADAM M GOODMAN CHAPTER 13 TRUS            260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $174.00
200               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $120.00
201               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $243.00
202               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $263.00
203               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                        $75.00
204               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $105.00
205               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $154.62
206               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $230.00
207               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $114.23
208               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                        $95.00
209               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $233.08
210               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $403.84
211               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $116.28
212               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $122.31
213               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $882.37
214               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $191.00
215               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                        $99.00
216               ADAM M GOODMAN STANDING CH 13             260 PEACHTREE ST NW STE 200                                                                     ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $225.00
217               ADAM M GOODMAN TRUSTEE                    260 PEACHTREE ST SUITE 200                                                                      ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $252.00
218               ADAM M GOODMAN TRUSTEE                    260 PEACHTREE ST SUITE 200                                                                      ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                        $70.00
219               ADAM M GOODMAN TRUSTEE                    260 PEACHTREE ST SUITE 200                                                                      ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $571.91
220               ADAM M GOODMAN TRUSTEE                    260 PEACHTREE ST SUITE 200                                                                      ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $175.00
221               ADAM M GOODMAN TRUSTEE                    260 PEACHTREE ST SUITE 200                                                                      ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                       $118.00
222               ADAM MALIK                                                                                                                                                                              TRADE PAYABLE                                                                        $18.31
223               ADAM MGOODMAN                             ADAM MGOODMAN 13 TRUSTEE SUITE 200                                                              ATLANTA          GA      30303        USA     TRADE PAYABLE                                                                        $70.00
                                                            260PEACHTREE ST
224               ADAM VILLAREAL                            13 WHITMAN CIR                                                                                  SALINAS          CA      93906        USA     INSURANCE CLAIMS     5/17/2016        X            X              X          UNDETERMINED
225               ADAME ANTHONY                             2306 S PARK DR                                                                                  SANTA ANA        CA      92707        USA     TRADE PAYABLE                                                                      $629.49
226               ADAMS BRITTANY C                          539 ASHER STREET                                                                                CAPE GIRARDEAU   MO      63703        USA     TRADE PAYABLE                                                                        $7.06
227               ADAMS CNTY JUSTICE COURT                  PO BOX 1048                                                                                     NATCHEZ          MS      39121        USA     TRADE PAYABLE                                                                      $554.24
228               ADAMS COREY B                             199 OLD RIVER RD REAR                                                                           WILKES BARRE     PA      18702        USA     TRADE PAYABLE                                                                        $1.73
229               ADAMS COUNTY JUSTICE CENTER               1100 JUDICIAL CENTER DR                                                                         BRIGHTON         CO      80601        USA     TRADE PAYABLE                                                                      $104.01
230               ADAMS COUNTY JUSTICE COURT                279 JOHN R JUNKIN DR                                                                            NATCHEZ          MS      39120        USA     TRADE PAYABLE                                                                      $150.92
231               ADAMS CTY COMBINED COURT                  1100 JUDICIAL CENTER DRIVE                                                                      BRIGHTON         CO      80601        USA     TRADE PAYABLE                                                                        $5.96
232               ADAMS EVELYN                              11 ASHIAR DR                                                                                    KINGSTON         NH      03848        USA     TRADE PAYABLE                                                                       $75.00
233               ADAMS JAMIE M                             2824 FRONTIER AVE                                                                               ORANGE PARK      FL      32065        USA     TRADE PAYABLE                                                                        $1.85
234               ADAMS KRYSTAL L                           2006 HIGHLAND CIRCLE                                                                            ROME             GA      30161        USA     TRADE PAYABLE                                                                      $184.62
235               ADAMS LARRY                               1265 STANFORD RD                                                                                BETHLEHEM        PA      18018        USA     TRADE PAYABLE                                                                      $580.99
236               ADAMS SCOTT A EXECUTOR OF THE ESTATE OF                                                                                                                                                 PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HAROLD E ADAMS JR
237               ADAMS SHAREKA                             2605 12 AVE                                                                                     HUNTINGTON       WV      25705        USA     TRADE PAYABLE                                                                        $22.63
238               ADDISON WILLIESHA                         2526 SOUTH OAK AVENUE                                                                           SANFORD          FL      32773        USA     TRADE PAYABLE                                                                        $11.09
239               ADDMOTOR TECH                             4467 ROWLAND AVE                                                                                EL MONTE         CA      91731        USA     TRADE PAYABLE                                                                         $5.94
240               ADEEB KHAN                                8401 CLEARVIEW COVE                                                                             PLAINO           TX      75025        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
241               ADEL BASSIL                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
242               ADEL CUMBER                               9320 WESTMOOR DR                                                                                RICHMOND         VA      23229-6247   USA     INSURANCE CLAIMS     2/17/2017        X            X              X          UNDETERMINED
243               ADELA SEVILLA                             3637 SONOMA AVE 153                                                                             SANTA ROSA       CA      95405        USA     INSURANCE CLAIMS     10/16/2018       X            X              X          UNDETERMINED
244               ADELA TORRES                              752 COLUSA AVE                                                                                  EL CERRITO       CA      94530        USA     INSURANCE CLAIMS     10/14/2018       X            X              X          UNDETERMINED
245               ADELAIDA PALACIOS                         37759 SUMAC AVENUE                                                                              PALMDALE         CA      93550        USA     INSURANCE CLAIMS     6/23/2018        X            X              X          UNDETERMINED
246               ADELINA PEREZ RIVERA                      CARRETERA UNO 16 KILOMETROS CU         SABANA JYEGUAS                                           LAJAS            PR      00667        USA     INSURANCE CLAIMS     9/2/2018         X            X              X          UNDETERMINED
247               ADELOA FAYEMIWO                           5224 TENNIS COURT CIRCLE               APT 31                                                   TAMPA            FL      33617        USA     INSURANCE CLAIMS     12/30/2016       X            X              X          UNDETERMINED
248               ADELYN BONIFAZI                           1294 CHESTNUT RIDGE ROAD                                                                        BLAIRSVILLE      PA      15717        USA     INSURANCE CLAIMS     12/15/2015       X            X              X          UNDETERMINED
249               ADESOGAN JANET                            621 KRULL ST                                                                                    UNIONDALE        NY      11553        USA     TRADE PAYABLE                                                                        $22.74
250               ADEYOKUNNU ADEDAMOLA                      3147 ELLWOOD AVE APT D                                                                          RICHMOND         VA      23221        USA     TRADE PAYABLE                                                                        $33.55
251               ADH GUARDIAN USA LLC                      122 PENN ST                                                                                     EL SEGUNDO       CA      90245        USA     TRADE PAYABLE                                                                     $6,904.95
252               ADIL SHAIKH                               54 UNITY AVENUE                                                                                 BELMONT          MA      02478        USA     INSURANCE CLAIMS     12/15/2017       X            X              X          UNDETERMINED


                                                                                                                                         Page 3 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                         Doc 20                Filed 01/18/19
                                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                                  E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                      Case Number: 18-23537
                                                                                                                                         Pg 644 of 1461




                                                                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name                              Address 1                          Address 2                          Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                            Total Amount of Claim
        No.                                                                                                                                                                                                                               Incurred                                                           Claim Subject
                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                    Offset
                                                                                                                                                                                                                                                                                                                    (Y/N)
253               ADJUNCT TRADING HK LIMITED                   3630 CORPORATE TRAIL DRIVE         CANADA - RM2103 FUTRA PLAZA HK                                     EARTH CITY         MO      63045        USA     TRADE PAYABLE                                                                     $210,551.93
254               ADLER & ASSOCIATES                           25 E WASHINGTON ST 500                                                                                CHICAGO            IL      60602        USA     TRADE PAYABLE                                                                        $248.89
255               ADLER & ASSOCIATES                           25 E WASHINGTON ST 500                                                                                CHICAGO            IL      60602        USA     TRADE PAYABLE                                                                        $452.33
256               ADLER JOHN W AND ELAINE ADLER                60 CENTRE ST                                                                                          NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X            UNDETERMINED
257               ADMINISTRATIVE CLAIM SERVICE                 600 MAIN ST                                                                                           WINCHESTER         MA      01890        USA     TRADE PAYABLE                                                                          $25.60
258               ADOLFO SERRANO                               417 EAST CERES STREET                                                                                 RIALTO             CA      92376        USA     INSURANCE CLAIMS     8/23/2018        X            X              X            UNDETERMINED
259               ADRIAN & PANKRATZ PA                         301 N MAIN SUITE 400                                                                                  NEWTON             KS      67114        USA     TRADE PAYABLE                                                                          $40.06
260               ADRIAN CAZAL                                 1040 ROXBURGH AVENUE                                                                                  EAST LANSING       MI      48823        USA     INSURANCE CLAIMS     8/12/2018        X            X              X            UNDETERMINED
261               ADRIAN CAZAL                                 1040 ROXBURGH AVENUE                                                                                  EAST LANSING       MI      48823        USA     INSURANCE CLAIMS     9/14/2018        X            X              X            UNDETERMINED
262               ADRIAN JACKS                                 301 EAST OKEEFE                    17                                                                 EAST PALO ALTO     CA      94303        USA     INSURANCE CLAIMS     5/13/2017        X            X              X            UNDETERMINED
263               ADRIAN NAVA INDIVIUDALLY AND ON BEHALF OF    50 W WASHINGTON ST 80                                                                                 CHICAGO            IL      60602        USA     PENDING LITIGATION                    X            X              X            UNDETERMINED
                  ALL OTHERS SIMILARLY SITUATED
264               ADRIAN UNGUREANU                             248 ELWOOD AVE                                                                                        NEWARK             NJ      07104        USA     TRADE PAYABLE                                                                        $588.91
265               ADRIANA GURULE-BURHRKUHL                     UNKNOWN                                                                                               UNKNOWN            NM      87110        USA     INSURANCE CLAIMS     8/21/2018        X            X              X            UNDETERMINED
266               ADRIANA OFUNA                                600 NE 36TH ST                     402                                                                MIAMI              FL      33137        USA     INSURANCE CLAIMS     10/11/2018       X            X              X            UNDETERMINED
267               ADRIANA SALAZAR                              PO BOX 1053                                                                                           CALISTOGA          CA      94515        USA     INSURANCE CLAIMS     7/3/2018         X            X              X            UNDETERMINED
268               ADRIANA VICENTE                              URB NOVAS                          C8 CALLE L                                                         GUAYNABO           PR      00966        USA     INSURANCE CLAIMS     9/10/2018        X            X              X            UNDETERMINED
269               ADRIANNA AVILA-RAMIREZ                       4833 CLEMSON DRIVE                                                                                    WILMINGTON         NC      28403        USA     INSURANCE CLAIMS     6/4/2018         X            X              X            UNDETERMINED
270               ADRIANNA MCMILLIAN STEVEN FERRAIUOLO &       1671 N ROCKY ROAD                                                                                     UPLAND             CA      91784        USA     INSURANCE CLAIMS     10/4/2018        X            X              X            UNDETERMINED

271               ADRIENNE & FRANK ABREU                       4336 PALAHINU PLACE                                                                                   HONOLULU           HI      96818        USA     INSURANCE CLAIMS     7/7/2018         X            X              X            UNDETERMINED
272               ADRIENNE ARMSTRONG                           458 SOUTH 12TH STREET                                                                                 NEWARK             NJ      07103        USA     PENDING LITIGATION                    X            X              X            UNDETERMINED
273               ADRIENNE KYLE                                3254 W 97TH STREET                                                                                    EVERGREEN PARK     IL      60805        USA     INSURANCE CLAIMS     8/30/2018        X            X              X            UNDETERMINED
274               ADRIENNE MACK-MORRIS                         8810 JAMACHA BLVD 301                                                                                 SPRING VALLEY      CA      91977        USA     INSURANCE CLAIMS     3/20/2018        X            X              X            UNDETERMINED
275               ADRIENNE NOWICKI                             60862 GREENRIDGE CT                                                                                   SOUTH BEND         IN      46614-9744   USA     INSURANCE CLAIMS     9/11/2018        X            X              X            UNDETERMINED
276               ADVANCE CASH EXPRESS                         3929 BROADWAY STE 3                                                                                   ROCKFORD           IL      61108        USA     TRADE PAYABLE                                                                        $120.39
277               ADVANCED MERCHANDISING IND CO LTD            FLAT C 23F LUCKY PLAZA             315-321 LOCKHART RD                                                WANCHAI            HONGK                        TRADE PAYABLE                                                                       $4,767.84
                                                                                                                                                                                        ONG
278               ADVANCED PRODUCT DESIGN                      42 VALLEY LANEO                                                                                       ONTARIO            OR      97914        USA     TRADE PAYABLE                                                                          $237.50
279               ADVANSELL LLC                                618 COMMERCE CT                                                                                       MANTECA            CA      95336        USA     TRADE PAYABLE                                                                         $1,313.49
280               ADVANTAGE NETWORK SYSTEMS INC                P O BOX 1180                                                                                          GRAND JUNCTION     CO      81502        USA     TRADE PAYABLE                                                                          $124.62
281               ADVANTAGE PROPERTY MANAGEMENT LLC            391 COLLEGE AVE STE 202                                                                               CLEMSON            SC      29631        USA     TRADE PAYABLE                                                                          $110.00
282               AEARO COMPANY                                2519 RELIABLE PARKWAY                                                                                 CHICAGO            IL      60686        USA     TRADE PAYABLE                                                                            $12.80
283               AELIS ESCOBAR RIVERA                         URBANIZACION LA ALAMEDA            TOPACIO 791                                                        SAN JUAN           PR      00926        USA     INSURANCE CLAIMS     3/4/2016         X            X              X            UNDETERMINED
284               AEROGROW INTERNATIONAL INC                                                                                                                                                                         TRADE PAYABLE                                                                         $1,654.06
285               AES                                          CO GC SERVICES L P P O BOX 32500                                                                      COLUMBUS           OH      43232        USA     TRADE PAYABLE                                                                            $76.61
286               AES                                          CO GC SERVICES L P P O BOX 32500                                                                      COLUMBUS           OH      43232        USA     TRADE PAYABLE                                                                          $199.27
287               AES                                          CO GC SERVICES L P P O BOX 32500                                                                      COLUMBUS           OH      43232        USA     TRADE PAYABLE                                                                          $137.37
288               AFABLE MICHAEL F                             533 CASTILLIAN COURT                                                                                  ROSEVILLE          CA      95747        USA     TRADE PAYABLE                                                                            $55.60
289               AFFILIATED ENTITIES NOTE PAYABLE                                                                                                                                                                   INTERCO PAYABLES                                                             $47,714,631,122.00
290               AFFILIATED ENTITIES UNEARNED REVENUE                                                                                                                                                               INTERCO PAYABLES                                                               $334,318,651.00
291               AFFORDABLE TOOLS LLC                         6385 S DIXIE HWY                                                                                      ERIE               MI      48133        USA     TRADE PAYABLE                                                                        $27,767.28
292               AFL COLLECTIONS                              P O BOX 11                                                                                            HUNTLEY            IL      60142        USA     TRADE PAYABLE                                                                          $160.00
293               AFZILI RAHANNA                               3238 GULF ISLAND ST                                                                                   WEST SACRAMENTO    CA      95691        USA     TRADE PAYABLE                                                                             $5.49
294               AG DISTRIBUTORS AND SUPPLIES C               1540 DE KALB AVE                                                                                      BROOKLYN           NY      11237        USA     TRADE PAYABLE                                                                        $19,129.60
295               AG INDUSTRIAL SUPPLY LLC                     PO BOX 629                                                                                                               NY      12206        USA     TRADE PAYABLE                                                                        $30,704.78
296               AG TOOLS LLC                                 2470 SATELLITE BLVD 130                                                                               DULUTH             GA      30096        USA     TRADE PAYABLE                                                                            $25.60
297               AGAZZI HEATHER                               2107 S WEST SHORE BLVD                                                                                TAMPA              FL      33629        USA     TRADE PAYABLE                                                                          $100.00
298               AGE GROUP LTD                                2 PARK AVE                                                                                            NEW YORK           NY      10016        USA     TRADE PAYABLE                                                                         $1,634.63
299               AGNEDA TENORIO                               500 S FILLMORE ST                                                                                     AMARILLO           TX      79101        USA     PENDING LITIGATION                    X            X              X            UNDETERMINED
300               AGNIS MCDONNELL                              4119 LEE HIGHWAY                                                                                      ARLINGTON          VA      22207        USA     INSURANCE CLAIMS     9/13/2018        X            X              X            UNDETERMINED
301               AGNIS MCDONNELL                              4119 LEE HIGHWAY                                                                                      ARLINGTON          VA      22207        USA     INSURANCE CLAIMS     9/13/2018        X            X              X            UNDETERMINED
302               AGOSTO CARLA M                               86 SCHOOL ST 931                                                                                      SPRINGFIELD        MA      01105        USA     TRADE PAYABLE                                                                            $17.51
303               AGRELO-LIJO RAMON AND MARIA AGRELO           60 CENTRE ST                                                                                          NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X            UNDETERMINED
304               AGRI-FAB INC                                 CHICAGO IL 60678-1050                                                                                 CHICAGO             IL     60678-1050   USA     TRADE PAYABLE                                                                      $485,747.55
305               AGUAYO ELIA                                  821 W STATE ST                                                                                        MILWAUKEE          WI      53233        USA     PENDING LITIGATION                    X            X              X            UNDETERMINED
306               AGUDELO ANDRE                                42 JEFFERSON AVE                                                                                      WHITE PLAINS       NY      10606        USA     TRADE PAYABLE                                                                            $65.21
307               AGUIAR AMBER                                 15 DRIFTWOOD CIRCLE                                                                                   SWANSEA            MA      02777        USA     TRADE PAYABLE                                                                             $1.76
308               AGUILAR LISETH                               1446 LITTLE ORCHARD ST                                                                                SAN JOSE CA        CA      95110        USA     TRADE PAYABLE                                                                            $52.20
309               AGUILAR MELISSA R                            219 N SYCAMORE AVE                                                                                    PASCO              WA      99301        USA     TRADE PAYABLE                                                                             $1.84
310               AGUILERA DEISY                               7761 MANDRELL DR APT 4                                                                                HUNTINGTON BEACH   CA      92647        USA     TRADE PAYABLE                                                                            $66.57
311               AGUIRRE SARINA                               2800 S HIGHLAND MESA RD 103                                                                           FLAGSTAFF          AZ      86001        USA     TRADE PAYABLE                                                                            $10.97
312               AGUONMCDANIELPHAM LOCRIA T                   145-1SIROCCO DRIVE                                                                                    MINOT              ND      58704        USA     TRADE PAYABLE                                                                             $1.85
313               AGUSTIN CRISTINA S                           92 1984 KULIHI STREET                                                                                 KAPOLEI            HI      96707        USA     TRADE PAYABLE                                                                            $23.53
314               AHERN DAVID AND DIANE AHERN                  250 BENEFIT ST                                                                                        PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X            UNDETERMINED
315               AHERN-GRUNDLAND ADRIANNE INDIVIDUALLY        155 NORTH MAIN STREET                                                                                 EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X            UNDETERMINED
                  AND AS SPECIAL ADMINISTRATOR OF THE ESTATE
                  OF BARRY GRUNDLAND DECEASED

316               AHMAD MUHARAM                                5500 MCBRYDE AVE                                                                                      RICHMOND           CA      94805        USA     INSURANCE CLAIMS     9/18/2017        X            X              X            UNDETERMINED
317               AHMAD MUHARAM                                5500 MCBRYDE AVE                                                                                      RICHMOND           CA      94805        USA     INSURANCE CLAIMS     9/18/2017        X            X              X            UNDETERMINED
318               AHMED ALHAG                                  3259 ROBERT STREET                                                                                    DEERBORN           MI      48120        USA     INSURANCE CLAIMS     4/14/2016        X            X              X            UNDETERMINED
319               AHMED HILAL                                  15632 PRODUCT LANE SUITE A                                                                            HUNTINGTON BEACH   CA      92649        USA     TRADE PAYABLE                                                                          $12.32
320               AHMED MUNA I                                 2202 DALE ST N APT 10                                                                                 ROSEVILLE          MN      55113        USA     TRADE PAYABLE                                                                          $38.05
321               AHMED RUBINA                                 2260 QUAIL BLUFF PLACE NONE                                                                           SAN JOSE           CA      95121        USA     TRADE PAYABLE                                                                        $122.74
322               AHMED SAED                                   922 NEWTON AVE N                                                                                      MINNEAPOLIS        MN      55411        USA     TRADE PAYABLE                                                                           $3.71
323               AHOLD FINANCIAL SERVICES LLC                 1149 HARRISBURG PIKE                                                                                  BOSTON             MA      02241-3797   USA     TRADE PAYABLE                                                                      $12,429.42
324               AHSAN R CHOUDHRY                             41 HAMLIN CT                                                                                          FAIR LAWN          NJ      07410        USA     TRADE PAYABLE                                                                       $1,048.26
325               AIDA CAMACHO AYALA                           PO BOX 1734                                                                                                              PR      00683-1734   USA     INSURANCE CLAIMS     7/24/2017        X            X              X            UNDETERMINED
326               AIDA CHENKERIAN                              3031 MENLO DRIVE                                                                                      GLENDALE           CA      91208        USA     INSURANCE CLAIMS     10/11/2018       X            X              X            UNDETERMINED
327               AIDA GIRGIS                                                                                                                                                                                        PENDING LITIGATION                    X            X              X            UNDETERMINED
328               AIKEN COUNTY CLERK OF COURT                  PO BOX 3047                                                                                           AIKEN              SC      29802        USA     TRADE PAYABLE                                                                        $247.80
329               AIKMANEVERETT M                              AIKMAN EVERETT M 54 TENBY CHA                                                                         NEWARK             DE      19711        USA     TRADE PAYABLE                                                                           $6.92
330               AIMEE & MATTHEW COXHEAD                      8101 E DEL JOYA DR                                                                                    SCOTTSDALE         AZ      85258        USA     INSURANCE CLAIMS     9/2/2018         X            X              X            UNDETERMINED
331               AINSWORTH JAMES                              576 STRAWBERRY HILL ROAD                                                                              CENTERVILLE        MA      02632        USA     TRADE PAYABLE                                                                          $20.35
332               A-IPOWER CORPORATION                         1477 E CEDAR ST SUITE B                                                                               ONTARIO            CA      91761        USA     TRADE PAYABLE                                                                      $16,812.02
333               AIR & WATER INC                              6600 KATELLA AVE                                                                                      CYPRESS            CA      90630        USA     TRADE PAYABLE                                                                       $7,542.12
334               AIR ADVANTAGE HEATING AND COOLING            2170 ANFREA LANE BLDG 1                                                                               FORT MYERS         FL      33912        USA     TRADE PAYABLE                                                                          $45.00


                                                                                                                                                  Page 4 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                          18-23537-rdd                            Doc 20                  Filed 01/18/19
                                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                                  E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                         Pg 645 of 1461




                                                                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name                         Address 1                               Address 2                          Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                               Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                                                                  (Y/N)
335               AIR ADVANTAGE HEATING AND COOLING INC   2170 ANFREA LANE BLDG 1                                                                                    FORT MYERS         FL      33912        USA     TRADE PAYABLE                                                                         $5.00
336               AIRBASE INDUSTRIES                      1000 CASS DRIVE                                                                                            CLAYTON            OH      45315        USA     TRADE PAYABLE                                                                        $56.83
337               AISLES GROUP LLC                        1491 POLARIS PARKWAY STE 281                                                                               COLUMBUS            OH     43240        USA     TRADE PAYABLE                                                                      $353.25
338               AISTE ZWECKER                           8171 SOLANO AVE                         APT 304                                                            HOLLYWOOD          FL      33024        USA     INSURANCE CLAIMS     7/8/2018         X            X              X          UNDETERMINED
339               AIXA LOPEZ OTERO                        EL VERDE SECTOR INDUSTRIA               6 CALLE LUNA INTERSECCION CALL                                     CAGUAS             PR      00725        USA     INSURANCE CLAIMS     5/25/2018        X            X              X          UNDETERMINED
340               AJ SUPER GARMENTS LTD                   2212 HOSEA L WILLIAMS DR NE                                                                                ATLANTA            GA                   USA     TRADE PAYABLE                                                                   $668,000.28
341               AJAX TOOL WORKS INC                     PO BOX 1129                                                                                                GLENVIEW           IL      60025        USA     TRADE PAYABLE                                                                     $9,606.75
342               AJAY WADHWA                             383 OAK TREE DRIVE                                                                                         LAPLACE            LA      70068        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
343               AJC II LLC                              22 W 48TH STREET SUITE 300                                                                                 NEW YORK           NY      10036        USA     TRADE PAYABLE                                                                    $21,646.94
344               AJD INTL TRADING LLC                    1113 AVE J                                                                                                 BROOKLYN           NY      11230        USA     TRADE PAYABLE                                                                      $167.26
345               AJIT &MANISHA DAMLE                     6371 LA COSTA DRIVE 106                                                                                    BOCA RATON         FL      33433        USA     TRADE PAYABLE                                                                        $34.18
346               AJIT JOSHI                              2760 HIGHLAND DR                                                                                           LAS VEGAS          NV      89109        USA     TRADE PAYABLE                                                                      $403.55
347               AJLE 4 LLC                              P O BOX 2077                                                                                               CEDAR PARK         TX      78630        USA     TRADE PAYABLE                                                                      $646.35
348               AKALONU MAXWELL O                       331MCDOWELL STREET                                                                                         PLAINFIELD         NJ      07063        USA     TRADE PAYABLE                                                                      $755.77
349               AKDY IMPORTS LLC                        8807 ROCHESTER AVE                                                                                         RANCHO CUCAMONGA   CA      91730        USA     TRADE PAYABLE                                                                    $46,087.02
350               AKEL SABRINA                            5 BELGIAN PLACE                                                                                            NASHUA             NH      03062        USA     TRADE PAYABLE                                                                         $1.84
351               AKERS JOHANNA                           12360 SW HORIZON BLVD APT 206                                                                              BEAVERTON          OR      97322        USA     TRADE PAYABLE                                                                      $101.49
352               AKH ECO APPARELS LTD                    495 BALITHA SHAH-BELISHWER                                                                                 DHAKA                      01800                TRADE PAYABLE                                                                    $67,201.70
353               AKIMANIMPAYE HAWA                       12505 LOSTON CIR APT 302                                                                                   FAIRFAX            VA      22033        USA     TRADE PAYABLE                                                                      $433.42
354               AL & ZAHRA SODEIF                       206 GREY WOLF DRIVE                                                                                        VACAVILLE          CA      95688-1013   USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
355               AL CAREY                                10820 JUSTICE CENTER DR                                                                                    ROSEVILLE          CA      95678        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
356               AL DORRIS                               185 PANOLA AVENUE                                                                                          CROWDER            MS      38622        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
357               AL JANABI JAWDAT                        37 DRIGGS AV                                                                                               BROOKLYN           NY      11222        USA     TRADE PAYABLE                                                                         $7.86
358               ALABAMA POWER                           PO BOX 242                              SOUTHERN COMPANY                                                   BIRMINGHAM         AL      35292        USA     UTILITIES PAYABLE                                                                $42,131.49
359               ALAMANCE CO EMERGENCY MED SVC           PO BOX 27 296E CRESCENT SQUARE DR                                                                          GRAHAM             NC      27253        USA     TRADE PAYABLE                                                                         $9.98
360               ALAMANCE COUNTY EMERGENCY MEDI          PO BOX 27 296E CRESCENT SQUARE DR                                                                          GRAHAM             NC      27253        USA     TRADE PAYABLE                                                                        $26.71
361               ALAMEDA COUNTY SHERIFFS OFFIC           1225 FALLON ST RM 104                                                                                      OAKLAND            CA      94612        USA     TRADE PAYABLE                                                                        $60.00
362               ALAMIA INC                              2212 S WABASH ST DBA ALAMIA INC OUTDOOR                                                                    DENVER             CO      80231        USA     TRADE PAYABLE                                                                        $41.46
                                                          POWER E
363               ALAN & SARAH PERVIS                     2901 BRIARCLIFF RD                                                                                         DOTHAN             AL      36303        USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
364               ALAN EDWARDS                            UNKNOWN                                                                                                    UNKNOWN            TN                   USA     INSURANCE CLAIMS     11/13/2017       X            X              X          UNDETERMINED
365               ALAN H ZIMMERMANPC                      1617 E PINCHOT                                                                                             PHOENIX            AZ      85018        USA     TRADE PAYABLE                                                                        $72.20
366               ALAN HIRT                               4943 RIDGE RD                                                                                              WADSWORTH          OH      44281        USA     TRADE PAYABLE                                                                      $507.59
367               ALAN LEVINSKY                           4600 E SHEA BLVD 100                                                                                       PHOENIX            AZ      85028        USA     TRADE PAYABLE                                                                      $333.84
368               ALAN MADER                              14660 FOX MANOR DRIVE                                                                                      FLORISSANT         MO      63034        USA     INSURANCE CLAIMS     11/1/2017        X            X              X          UNDETERMINED
369               ALAN SALGADO GONZALEZ                   HC 73 BOX 6188                                                                                             CAYEY              PR      00736        USA     INSURANCE CLAIMS     5/15/2018        X            X              X          UNDETERMINED
370               ALANIZ MICHAEL                          3741 SE 54TH AVE                                                                                           PORTLAND           OR      97206        USA     TRADE PAYABLE                                                                        $50.13
371               ALAS GLADYS                             2107 QUINTO DR SW                                                                                          MARIETTA           GA      30060        USA     TRADE PAYABLE                                                                         $1.85
372               ALASKA OF BROWARD                       3008 NW 72ND AVE                                                                                           MIAMI              FL      33122        USA     TRADE PAYABLE                                                                      $485.21
373               ALASKA WILD COUNTRY GARY WISTH                                                                                                                                                                     TRADE PAYABLE                                                                        $67.80
374               ALBA DUERRA                             8802 EAST PEPPER COURT                                                                                     OAK RIDGE          NC      27310        USA     INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
375               ALBA ZEOLI                              236 WESTIN AVENUE                       UNIT 23                                                            ESSEX              MA      01929        USA     INSURANCE CLAIMS     5/30/2018        X            X              X          UNDETERMINED
376               ALBANY COUNTY SHERIFFS OFFICE           ROOM 79 ALBANY COUNTY COURT HOUSE                                                                          ALBANY             NY      12207        USA     TRADE PAYABLE                                                                        $35.57
377               ALBERT BERRY                            1 PLEASANT STREET                                                                                          NERRIMACK          NH      03054        USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
378               ALBERT J MOGAVERO TRUSTEE               110 PEARL ST 6TH FL DUN BLDG                                                                               BUFFALO            NY      14202        USA     TRADE PAYABLE                                                                      $220.15
379               ALBERT J MOGAVERO TRUSTEE               110 PEARL ST 6TH FL DUN BLDG                                                                               BUFFALO            NY      14202        USA     TRADE PAYABLE                                                                      $220.00
380               ALBERT JR RIBUCA                                                                                                                                                                                   PENDING LITIGATION                    X            X              X          UNDETERMINED
381               ALBERT LAVALLEY                         556 HUCKLE HILL RD                                                                                         BERNARDSTON        MA      01040        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
382               ALBERT WHITE                            10415 NIAGRA FALLS                                                                                         LAS VEGAS          NV      89144        USA     INSURANCE CLAIMS     6/4/2018         X            X              X          UNDETERMINED
383               ALBERTO ACOSTA                          229 S 9TH ST                                                                                               KANSAS CITY        KS      66101        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
384               ALBERTO NAVEDA-RODRIGUEZ                79 CALLE DOCTOR VEVE                                                                                       BAYAMON            PR      00961        USA     INSURANCE CLAIMS     6/7/2018         X            X              X          UNDETERMINED
385               ALBERTO REYES PAGAN                     PO BOX 1307                                                                                                AGUAS BUENAS       PR      00703-1307   USA     INSURANCE CLAIMS     6/18/2018        X            X              X          UNDETERMINED
386               ALBERTO RUIZ                            38853 CAROLSIDE AVE                                                                                        PALMDALE           CA      93550        USA     INSURANCE CLAIMS     10/2/2017        X            X              X          UNDETERMINED
387               ALBERTSON LUKE D                        6451 MAPLE MANOR                                                                                           BROWNSBURG         IN      46112        USA     TRADE PAYABLE                                                                        $87.47
388               ALBILDA PEREZ CINTRON                   311 C TERESA JORNET APT 1002                                                                               SAN JUAN           PR      00926        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
389               ALBINA TALAMANTEZ                       2714 LEAL STREET                                                                                           SAN ANTONIO        TX      78207        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
390               ALBINOVELEZ VASTY                       1013 LANCASTER AVE                                                                                         WILMINGTON         DE      19805        USA     TRADE PAYABLE                                                                         $4.14
391               ALBRECHT DIANE                          23519 SW 113TH PASS                                                                                        HOMESTEAD          FL      33032        USA     TRADE PAYABLE                                                                      $106.11
392               ALBRECHT WILLIAM AND DORIS              100 N CALVERT ST                                                                                           BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
393               ALBRIGHT RAYMOND C                      250 BENEFIT ST                                                                                             PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
394               ALBRIGHT THELMA                         307 KIRBY DR                                                                                               NORTH AUGUSTA      SC      29841        USA     TRADE PAYABLE                                                                        $35.00
395               ALBUQUERQUE MOVING & STORAGE CO         5001 PASEO DEL NORTE BLVD NE                                                                               ALBUQUERQUE        NM      87113        USA     TRADE PAYABLE                                                                     $8,257.75
396               ALCALA EZEKIEL                          511 AVE H                                                                                                  BOISE              ID      83712        USA     TRADE PAYABLE                                                                      $231.21
397               ALCANTARA BARBARA A                     221 WALNUT STREET                                                                                          ROSELLE            NJ      07203        USA     TRADE PAYABLE                                                                      $175.10
398               ALCANTARA CARLYLE                       150 WEST LELAND RD                                                                                         PITTSBURG          CA      94565        USA     TRADE PAYABLE                                                                         $9.24
399               ALCAZAR YARITZA                         230 E 6TH ST APT1                                                                                          NATIONAL CITY      CA      91950        USA     TRADE PAYABLE                                                                         $1.82
400               ALCOCER SONIA M                         2148 E JANE STREET SAN                                                                                     SAN BERNARDINO     CA      92407        USA     TRADE PAYABLE                                                                        $36.68
401               ALCORNTELENIA N                         27 HENRY ST                                                                                                MARTINSVILLE       VA      24112        USA     TRADE PAYABLE                                                                        $82.18
402               ALDANA EDGAR M                          333 N 10TH ST                                                                                              SAN JOSE           CA      95112        USA     TRADE PAYABLE                                                                      $131.88
403               ALDAY MARC A                            2326 W HORSESHOE PL                                                                                        TUCSON             AZ      85745        USA     TRADE PAYABLE                                                                         $3.65
404               ALDEN CORPORATION                       P O BOX 6262                                                                                               WOLCOTT            CT      06716        USA     TRADE PAYABLE                                                                    $41,357.69
405               ALDERDICE KAREN                         433 ADAMS STREET                                                                                           PADUCAH            K       42003                TRADE PAYABLE                                                                        $82.19
406               ALDHAHER HANADI S                       140 ADAMS AVE 106                                                                                          MEMPHIS            TN      38103        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
407               ALDRICH DIANE H                         19 TALL OAKS ROAD                                                                                          SOMERSET           NJ      08873        USA     TRADE PAYABLE                                                                        $59.63
408               ALE & WANG INC                          12 LOWER SALEM ROAD                                                                                        SOUTH SALEM         NY     10590        USA     TRADE PAYABLE                                                                         $4.54
409               ALEEANNA ROBERTSON                                                                                                                                                                                 INSURANCE CLAIMS     4/16/2017        X            X              X          UNDETERMINED
410               ALEENA ASLAM                            32 TIMBER ROAD                                                                                             EAST BRUNSWICK     NJ      08816        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
411               ALEF MANAGEMENT LLC                     4111 18TH AVENUE                                                                                           BROOKLYN           NY      11218        USA     TRADE PAYABLE                                                                        $73.10
412               ALEJANDRA CARRANZA                      1786 EAST 113TH STREET                                                                                     LOS ANGELES        CA      90059        USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
413               ALEJANDRA ROSAS                         14512 HALLWOOD DRIVE                                                                                       BALDWIN PARK       CA      91706        USA     INSURANCE CLAIMS     1/8/2016         X            X              X          UNDETERMINED
414               ALEJANDRA YANEZ                                                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
415               ALEJANDRINA BALLESTEROS                 9132 WEST CALAVAR ROAD                                                                                     PEORIA             AZ      85381        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
416               ALEJANDRINA RIVAS ZAPATA                2332 SEVERN STE100                                                                                         METAIRIE           LA      70001        USA     INSURANCE CLAIMS     10/16/2017       X            X              X          UNDETERMINED
417               ALEJANDRO HECMARIE                      CALLE PASEO DEL PARQUE MQ 41                                                                               BAYAMON            PR      00959        USA     TRADE PAYABLE                                                                        $91.67
418               ALEJANDRO OLIVERAS RIVERA TRUST         PO BOX 9024062 CHAPTER 13 TRUSTEE                                                                          SAN JUAN           PR      00902        USA     TRADE PAYABLE                                                                      $369.23
419               ALEJANDRO OLIVERAS RIVERATRUS           CHAPTER 13 TRUSTEE PO BOX 9024062                                                                          SAN JUAN           PR      00902        USA     TRADE PAYABLE                                                                      $369.23
420               ALEMAN ANTONIA                          APARTADO 9003                                                                                              CAGUAS             PR      00726        USA     TRADE PAYABLE                                                                         $1.25
421               ALEN CORPORATION                        2929 LONGHORN BLVD SUITE 103                                                                               AUSTIN             TX      78758        USA     TRADE PAYABLE                                                                        $47.90


                                                                                                                                                  Page 5 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                     Doc 20       Filed 01/18/19
                                                                                                                           Schedule Entered            01/18/19
                                                                                                                                    E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                Case Number: 18-23537
                                                                                                                           Pg 646 of 1461




                                                                                                                                                                                                                                          Contingent

                                                                                                                                                                                                                                                       Unliquidated

                                                                                                                                                                                                                                                                      Disputed
Row No. Account   Creditor's Name                             Address 1                        Address 2               Address 3         Address 4     City               State   Zip       Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                              Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                 Offset
                                                                                                                                                                                                                                                                                                 (Y/N)
422               ALERT STAMPING & MFG CO INC                 24500 SOLON ROAD                                                                         BEDFORD HEIGHTS    OH      44146     USA     TRADE PAYABLE                                                                  $1,283,471.50
423               ALERT STAMPING & MFG CO INC                 24500 SOLON ROAD                                                                         BEDFORD HEIGHTS    OH      44146     USA     TRADE PAYABLE                                                                      $1,025.01
424               ALESSIA HARDY                               4034A RHODE ISLAND DRIVE                                                                 DOVER              DE      19901     USA     INSURANCE CLAIMS     12/4/2017        X            X              X          UNDETERMINED
425               ALEX REVZIN                                 5 CIRCUIT LANE                                                                           WATERTOWN          MA      02472     USA     TRADE PAYABLE                                                                         $12.40
426               ALEX SAEED                                  511 INWOOD DR                                                                            NASHVILLE          TN      37211     USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
427               ALEX SWYER                                  8551 AVON ST                                                                             PORTLAND           OR      97224     USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
428               ALEX SWYERS                                 8551 AVON ST                                                                             PORTLAND           OR      97224     USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
429               ALEX TRENT                                  14512 33RD STREET NW                                                                     GIG HARBOR         WA      98332     USA     INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
430               ALEXANDER AMAYA GALLEGOS                    505 EAST RICE                                                                            LUBBOCK            TX      79403     USA     INSURANCE CLAIMS     9/2/2018         X            X              X          UNDETERMINED
431               ALEXANDER ANDREW                            2536 KENWOOD                                                                             OTTUMWA            IA      52501     USA     TRADE PAYABLE                                                                          $1.85
432               ALEXANDER CATHERINE M                       111 S MICHIGAN AVE                                                                       SAGINAW            MI      48602     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
433               ALEXANDER HERBERT T AND LAURA               100 N CALVERT ST                                                                         BALTIMORE          MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
434               ALEXANDER MARQUEZ                           23 SCENIC HILLS DRIVE                                                                    POUGHKEEPSIE       NY      12603     USA     INSURANCE CLAIMS     2/1/2018         X            X              X          UNDETERMINED
435               ALEXANDER SILVER                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
436               ALEXANDER VERNON                            100 N CALVERT ST                                                                         BALTIMORE          MD      21202      USA    PENDING LITIGATION                    X            X              X          UNDETERMINED
437               ALEXANDER WILLIE                            2948 LAGUNA DR                                                                           DECATUR            GA      30032      USA    TRADE PAYABLE                                                                         $54.54
438               ALEXANDRA BICKETT                           6023 ROGERS ST                                                                           WALLIS             TX      77485      USA    INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
439               ALEXANDRA ROSE                              UNKNOWN                                                                                  UNKNOWN            TN                 USA    INSURANCE CLAIMS     1/12/2018        X            X              X          UNDETERMINED
440               ALEXANDRIA CLAYTON                          6421 OXBOW ST                                                                            REDDING            CA      96001      USA    TRADE PAYABLE                                                                       $921.28
441               ALEXANDRIA PELLETTERI                       411 VILLAGE SQ                                                                           PENNINGTON         NJ      08534      USA    INSURANCE CLAIMS     6/10/2017        X            X              X          UNDETERMINED
442               ALEXANDRIA SIWECKI                          485A KUMULANI DR                                                                         KIHEI              HI      96753      USA    INSURANCE CLAIMS     8/5/2016         X            X              X          UNDETERMINED
443               ALEXIA NEVES                                312 28TH AVENUE                                                                          SAN MATEO          CA      94403      USA    INSURANCE CLAIMS     6/29/2015        X            X              X          UNDETERMINED
444               ALEXIS TAYLOR                               86 LOWER FLAT ROCK ROAD                                                                  MALONE             NY      12953      USA    INSURANCE CLAIMS     10/15/2018       X            X              X          UNDETERMINED
445               ALEXIS YECKLEY                              125 KANE ROAD                                                                            CARROLTOWN         PA      15722      USA    INSURANCE CLAIMS     12/30/2010       X            X              X          UNDETERMINED
446               ALFONSO GARCIA                              10923 BEXLEY DR                                                                          WHITTIER           CA      90606      USA    INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
447               ALFONZO DANIELS                             6334 AUBURN AVENUE                                                                       RIVERDALE          MD      20737      USA    INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
448               ALFRED & CAROL OLSON                        5623 HABERSHAM WAY                                                                       ALEXANDRIA         VA      22310      USA    INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
449               ALFRED E LOCASCIO                           MARSHAL CITY OF NEW YORK                                                                 BRONX              NY      10461      USA    TRADE PAYABLE                                                                         $11.15
450               ALFRED E LOCASIO MARSHALL                   120 WEST CHESTER SQ                                                                      BRONX              NY      10461      USA    TRADE PAYABLE                                                                       $243.26
451               ALFRED E LOCASIO MARSHALL                   120 WEST CHESTER SQ                                                                      BRONX              NY      10461      USA    TRADE PAYABLE                                                                         $25.09
452               ALFRED LARES                                11225 LES PETERSON                                                                       EL PASO            TX      79936-4383 USA    INSURANCE CLAIMS     5/19/2016        X            X              X          UNDETERMINED
453               ALFRED MELDRUM                              41198 WESSEL DR                                                                          STERLING HEIGHTS   MI      48313      USA    INSURANCE CLAIMS     10/7/2018        X            X              X          UNDETERMINED
454               ALFRED WENCK                                2114 OUTER DIRVE                                                                         SARASTOA           FL      34231      USA    INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
455               ALFREDA CURRIE                              1891 SHEFFIELD DRIVE                                                                     IPSILANTI          MI      48198      USA    INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
456               ALFREDA JOHN                                                                                                                                                                      TRADE PAYABLE                                                                       $139.29
457               ALFREDO RUBIO                               774 E BENTON STREET                                                                      AURORA             IL      60505     USA     INSURANCE CLAIMS     9/4/2017         X            X              X          UNDETERMINED
458               ALGUACIL DEL TRIBUNAL DE GUAYN              PO BOX 1189                                                                              GUAYNABO           PR      00970     USA     TRADE PAYABLE                                                                       $176.58
459               ALI ADAM; AN INFANT BY HIS FATHER AND       400 CARLETON AVE                 CENTRAL ISLIP                                           NY                 NY      11722     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  NATURAL GUARDIAN WALID ALI; AND WALID ALI
                  INDIVIDUALLY
460               ALI ALKADI                                  1930 WILSHIRE BLVD STE 509                                                               LOS ANGELES        CA      90057     USA     TRADE PAYABLE                                                                        $22.18
461               ALI ASSI                                    4103 TRENCH LN                                                                           SPRING             TX      77386     USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
462               ALI SOLTANI                                 2520 LINDLEY TERRACE                                                                     ROCKVILLE          MD      20850     USA     INSURANCE CLAIMS     5/15/2018        X            X              X          UNDETERMINED
463               ALIA CORTEZ-BRIDGES                         3 SEAVIEW DRIVE                                                                          BAY POINT          CA      94565     USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
464               ALIANCEONE RECEIVABLES MANAGEMENT INC       12720 GATEWAY DR 206                                                                     SEATTLE            WA      98168     USA     TRADE PAYABLE                                                                     $6,999.20
465               ALIAPPAN PITCHAIAH                          525 PYTHAGORAS PASS                                                                      MIDDLETOWN         DE      19709     USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
466               ALICE ABSON                                 8300 RUSSWOOD LANE                                                                       MABELVALE          AR      72103     USA     INSURANCE CLAIMS     6/23/2018        X            X              X          UNDETERMINED
467               ALICE BALDUCCI                              3602 GLADWYN AVENUE                                                                      PENNSAUKEN         NJ      08109     USA     INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
468               ALICE BECKER                                4436 W POINSETTIA DRIVE                                                                  GLENDALE           AZ      85304     USA     INSURANCE CLAIMS     5/7/2018         X            X              X          UNDETERMINED
469               ALICE CERVERA                               13538 BRIDGEWALK COVE                                                                    HOUSTON            TX      77041     USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
470               ALICE JONES                                 16006 RONDA DALE DRIVE                                                                   HOCKLEY            TX      77447     USA     INSURANCE CLAIMS     6/6/2017         X            X              X          UNDETERMINED
471               ALICE LINDSAY                               UNKNOWN                                                                                  UNKNOWN                    UNKNOWN           INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
472               ALICE SIMMONS                               PO BOX 759                                                                               PORT HUENEME       CA      93044     USA     INSURANCE CLAIMS     4/5/2018         X            X              X          UNDETERMINED
473               ALICE VELEZ RIVERA                          HC 4 BUZON 14128                                                                         RIO GRANDE         PR      00745     USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
474               ALICE YAMAGUCHI                             98-221A KALUAMOI PLACE                                                                   PEARL CITY         HI      96782     USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
475               ALICEA ANA M                                CAFETAL 2 CARACOLILLO LURI N35                                                           YAUCO              PR      00698     USA     TRADE PAYABLE                                                                         $0.20
476               ALICEA DESIREE A                            1758 N MERRIMAC                                                                          CHICAGO            IL      60639     USA     TRADE PAYABLE                                                                         $1.85
477               ALICEA ROBLES K                             CALLE 56 BLOQ 47 8 MIRAFLORES                                                            BAYAMON            PR      00957     USA     TRADE PAYABLE                                                                         $0.91
478               ALICEANN SEIPPEL LYON                       32 SEWALL STREET                                                                         LIVERMORE FALLS    ME      04254     USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
479               ALICIA & FRANCISCO CRUZ                     5874 ARLINGTON BOULEVARD                                                                 ARLINGTON          VA      22204     USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
480               ALICIA DENNIS                               1660 VIA TOVITA                                                                          SAN LORENZO        CA      94580     USA     INSURANCE CLAIMS     3/1/2018         X            X              X          UNDETERMINED
481               ALICIA DENNIS                               1660 VIA TOVITA                                                                          SAN LORENZO        CA      94580     USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
482               ALIJAN BAEZA                                1941 S RIDGELAND AVE                                                                     BERWYN             IL      60402     USA     INSURANCE CLAIMS     9/23/2018        X            X              X          UNDETERMINED
483               ALIMO VINCENT                               100 N CALVERT ST                                                                         BALTIMORE          MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
484               ALIN AND ANTHONY DANIAL                     8007 LOUISE AVENUE                                                                       NORTHRIDGE         CA      91325     USA     INSURANCE CLAIMS     4/18/2018        X            X              X          UNDETERMINED
485               ALINA MENDEZ                                960 WILD WEST DR                                                                         HENDERSON          NV      89002     USA     INSURANCE CLAIMS     10/2/2017        X            X              X          UNDETERMINED
486               ALINA MYROSHNYCHENKO                        301 LINCOLN AVE                                                                          SAUGUS             MA      01906     USA     TRADE PAYABLE                                                                     $1,008.36
487               ALIOTTA PATRICIA                            201 SE 6TH ST                                                                            FORT LAUDERDALE    FL      33301     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
488               ALIQUANTUM INTERNATIONAL INC                1926 E CEDAR ST                                                                          ONTARIO            CA      91761     USA     TRADE PAYABLE                                                                      $467.02
489               ALISHBA UPPAL                               2530 OCEAN AVENUE                APARTEMENT 4A                                           BROOKLYN           NY      11229     USA     INSURANCE CLAIMS     11/28/2014       X            X              X          UNDETERMINED
490               ALISON BERNARDNCS                           P O BOX 312125                                                                           ATLANTA            GA      31131     USA     TRADE PAYABLE                                                                      $203.98
491               ALISSA HANEEN                               5920 CADY RD                                                                             EVERETT            WA      98203     USA     TRADE PAYABLE                                                                         $1.85
492               ALITA & JAMES SEVIN                         15360 LORETTA DRIVE                                                                      LA MIRADA          CA      90638     USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
493               ALIX & DOMINIQUE JOSPITRE                   3152 CAROBETH DR                                                                         TOBYHANNA          PA      18466     USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
494               ALIZAI ENTERPRISE INC                       2 E 22ND ST STE 120                                                                      LOMBARD            IL      60148     USA     TRADE PAYABLE                                                                     $9,242.41
495               ALL ELEMENTS MECHANICAL CORP                130 BOMAR CT 110                                                                         LONGWOOD           FL      32750     USA     TRADE PAYABLE                                                                      $668.30
496               ALL FIRST INC                                                                                                                                                                     TRADE PAYABLE                                                                      $938.96
497               ALL INDUSTRIAL TOOL SUPPLY                  5482 COMMERCIAL DR                                                                       HUNTINGTON BEACH   CA      92649     USA     TRADE PAYABLE                                                                     $1,063.18
498               ALL WORLD COMMERCE                          6853 LONGMONT AVE                                                                        SAN GABRIEL        CA      91775     USA     TRADE PAYABLE                                                                     $1,546.53
499               ALLAN & HELEN ROCHE                         11 EVANGELISTA WAY                                                                       WAKEFIELD          MA      01880     USA     INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
500               ALLAN AND PHYLLIS GOLDSTEIN                 6105 MARLOW DRIVE                                                                        CUMMING            GA      30041     USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
501               ALLAN JOHNSON                               50 MALLARD DRIVE                                                                         HACKETTSTOWN       NJ      07840     USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
502               ALLAN Y OKUBO2171 0                         P O BOX 10225                                                                            HONOLULU           HI      96816     USA     TRADE PAYABLE                                                                      $203.82
503               ALLEGANY CNTY SHERIFF OFFICE                4884 STATE ROUTE 19                                                                      BELMONT            NY      14813     USA     TRADE PAYABLE                                                                        $35.90
504               ALLEN                                                                                                                                                                             TRADE PAYABLE                                                                        $67.40
505               ALLEN AARON J                               10654 GUM RD                                                                             NEOSHO             MO      64850     USA     TRADE PAYABLE                                                                        $44.32
506               ALLEN BLOOM                                 PO BOX 268994                                                                            OKLAHOMA CITY      OK      73126     USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
507               ALLEN CHRISTOPHER N                         11137 STALBRIDGE CT                                                                      FREDERICKSBURG     VA      22407     USA     TRADE PAYABLE                                                                         $1.85


                                                                                                                                    Page 6 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                            Doc 20             Filed 01/18/19
                                                                                                                                       Schedule Entered            01/18/19
                                                                                                                                                E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                       Pg 647 of 1461




                                                                                                                                                                                                                                                          Contingent

                                                                                                                                                                                                                                                                       Unliquidated

                                                                                                                                                                                                                                                                                      Disputed
Row No. Account   Creditor's Name                            Address 1                               Address 2                     Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                              Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                 Offset
                                                                                                                                                                                                                                                                                                                 (Y/N)
508               ALLEN COUNTY CLERK                         PO BOX 2597                                                                                           FORT WAYNE          IN      46801        USA     TRADE PAYABLE                                                                      $273.82
509               ALLEN COUNTY COURTHOUSE                    715 S RM 201                                                                                          FORT WAYNE          IN      46802        USA     TRADE PAYABLE                                                                      $479.26
510               ALLEN ERICKSON                             134 JOHNELL PARK LN                                                                                   AFTON               NY      13730        USA     INSURANCE CLAIMS     6/2/2018         X            X              X          UNDETERMINED
511               ALLEN KAREN AND ALLEN L EDWARD III HER     25 DELAWARE AVE                                                                                       BUFFALO             NY      14202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPOUSE
512               ALLEN MCCALL                               2205 E 87TH STREET                      APT 9                                                         CHICAGO             IL      60617        USA     INSURANCE CLAIMS     5/11/2018        X            X              X          UNDETERMINED
513               ALLEN PAULINO                              26833 225TH AVE SE                                                                                    MAPLE VALLEY        WA      98038        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
514               ALLEN ROBERT B                             100 N CALVERT ST                                                                                      BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
515               ALLEN RUDOLPH L AND DOROTHY ALLEN          250 BENEFIT ST                                                                                        PROVIDENCE          RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
516               ALLEN TYRONE                               800 LAFITTE DR                                                                                        ALEXANDRIA          LA      71302        USA     TRADE PAYABLE                                                                         $1.81
517               ALLENSIS GRIFFIN                           525 E 18TH AVENUE                                                                                     EUGENE              OR      97504        USA     TRADE PAYABLE                                                                      $147.08
518               ALLIANCE GROUPS INTL LLC                   1855 EAST MAIN ST                                                                                     SPARTANBURG         SC      29307        USA     TRADE PAYABLE                                                                     $3,069.95
519               ALLIANT ENERGY CNTR OF DANE CNTY           1919 ALLIANT ENERGY CENTER WAY                                                                        MADISON             WI      53713        USA     TRADE PAYABLE                                                                      $125.91
520               ALLIED INDUSTRIES                          1606 COMMERCE DR                                                                                      SUN PRAIRIE          WI     53590        USA     TRADE PAYABLE                                                                    $55,410.45
521               ALLIED INTERSTATE                          PO BOX 361563                                                                                         COLUMBUS            OH      43236        USA     TRADE PAYABLE                                                                        $90.67
522               ALLIED INTERSTATE                          PO BOX 361563                                                                                         COLUMBUS            OH      43236        USA     TRADE PAYABLE                                                                        $57.14
523               ALLIED INTERSTATE                          PO BOX 361563                                                                                         COLUMBUS            OH      43236        USA     TRADE PAYABLE                                                                        $94.71
524               ALLIED INTERSTATE EDUCATION SE             PO BOX 361563                                                                                         COLUMBUS            OH      43236        USA     TRADE PAYABLE                                                                        $96.76
525               ALLIED INTERSTATE INC FLORIDA              PO BOX 931702                                                                                         CLEVELAND           OH      44193        USA     TRADE PAYABLE                                                                      $280.09
526               ALLIED INTERSTATE LLC                      P O BOX 4000                                                                                          WARRENTON           VA      20188        USA     TRADE PAYABLE                                                                        $54.23
527               ALLIED INTERSTATE LLC                      P O BOX 4000                                                                                          WARRENTON           VA      20188        USA     TRADE PAYABLE                                                                      $153.21
528               ALLIED INTERSTATE LLC                      P O BOX 4000                                                                                          WARRENTON           VA      20188        USA     TRADE PAYABLE                                                                        $45.34
529               ALLIED INTERSTATE LLC                      P0 BOX 4000                                                                                           WARRENTON           VA      20188        USA     TRADE PAYABLE                                                                      $157.73
530               ALLIED INTERSTATE LLC                      P0 BOX 4000                                                                                           WARRENTON           VA      20188        USA     TRADE PAYABLE                                                                        $78.50
531               ALLISON AND EARL WILLIAMS                  14460 MEADOW RUN STREET                                                                               SAN DIEGO           CA      92129        USA     INSURANCE CLAIMS     2/28/2018        X            X              X          UNDETERMINED
532               ALLISON BRENDA                             2892 EAGLE POINT DRIVE                                                                                TRINITY             NC      27370        USA     TRADE PAYABLE                                                                     $4,317.56
533               ALLISON CHANDRA                            9022 COTTER STREET                                                                                    LEWIS CENTER         OH     43035        USA     TRADE PAYABLE                                                                     $2,068.23
534               ALLISON NOWAKOWSKI                         1748 6TH ST S                                                                                         FARGO               ND      58103        USA     INSURANCE CLAIMS     5/10/2018        X            X              X          UNDETERMINED
535               ALLISON ROBERT T                           33 NORELL DR                                                                                          PETAL               MS      39465        USA     TRADE PAYABLE                                                                         $0.05
536               ALLISON STRICKLAND                         8046 ST ANDREWS LN                                                                                    STANLEY             NC      28164        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
537               ALLRED EVELYN INDIVIDUALLY AND AS          250 BENEFIT ST                                                                                        PROVIDENCE          RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SURVIVING SPOUSE OF THE LATE THOMAS
                  ALLRED
538               ALLRED SHAWN P                             429 FOXFIRE DR                                                                                        COLUMBIA            MO      65201        USA     TRADE PAYABLE                                                                      $277.46
539               ALLSTAR MARKETING GROUP LLC                2 SKYLINE DRIVE                                                                                       HAWTHORNE           NY      10532        USA     TRADE PAYABLE                                                                    $54,575.93
540               ALLTRADE TOOL LLC                          1431 VIA PLAZA                                                                                        LONG BEACH          CA      90810        USA     TRADE PAYABLE                                                                     $2,243.75
541               ALLURE GEMS LLC                            1212 AVE OF AMERICAS RM 1600                                                                          NEW YORK            NY      10036        USA     TRADE PAYABLE                                                                   $851,418.77
542               ALLWAY TOOLS INC                           P O BOX 777                                                                                           BRONX               NY      10462        USA     TRADE PAYABLE                                                                    $25,472.92
543               ALLYSON BUSSIERES                          302 DRAPER AVE                                                                                        SYRACUSE            NY      13219        USA     INSURANCE CLAIMS     8/7/2017         X            X              X          UNDETERMINED
544               ALMA ACEVEDO                               PO BOX 721                                                                                            ARECIBO             PR      00613-0721   USA     INSURANCE CLAIMS     2/2/2018         X            X              X          UNDETERMINED
545               ALMA CASTERA ROBLES                        PO BOX 8004                                                                                           MAYAGUEZ            PR      00681-8004   USA     INSURANCE CLAIMS     8/4/2018         X            X              X          UNDETERMINED
546               ALOE AND CARR PA                           CO ALEXANDER FUNK ESQUIRE 4250 BEISER                                                                 DOVER               DE      19904        USA     TRADE PAYABLE                                                                        $26.79
                                                             BLVD SUITE 202
547               ALONSO MERCADO- MARTINEZ                   3712 WEST TAMARICK AVENUE                                                                             PHEONIX             AZ      85041        USA     INSURANCE CLAIMS     3/27/2017        X            X              X          UNDETERMINED
548               ALONZO TIANA                               417 HAYWARD AVENUE                                                                                    FRUITLAND           MD      21826        USA     TRADE PAYABLE                                                                          $0.05
549               ALPHABETDEAL                                                                                                                                                                                      TRADE PAYABLE                                                                      $2,513.06
550               ALPHONSE YOHANA P                          100 ANDOVER PARK WEST SUITE 150 283                                                                   TUKWILA             WA      98188        USA     TRADE PAYABLE                                                                         $15.39
551               ALPINE CREATIONS LTD                       PLOT NO WT-10 PO BOX 17006              JEBEL ALI FREE ZONE                                           DUBAI                                            TRADE PAYABLE                                                                  $2,264,481.69
552               ALPINE HEATING                             4183 N GREEN BAY AVE                                                                                  MILWAUKEE           WI      53209        USA     TRADE PAYABLE                                                                       $350.00
553               ALPSIGHT INDUSTRIAL LTD                    120 MAYPORT RD                                                                                        ATLANTIC BEACH      FL      32233        USA     TRADE PAYABLE                                                                     $58,302.98
554               ALRANZO DEXTER                             126 A PITTMAN ROAD                                                                                    SANDY HOOK          MS      39478        USA     INSURANCE CLAIMS     7/22/2018        X            X              X          UNDETERMINED
555               ALS GROUP INC                              1788 W 2ND ST                                                                                         POMONA              CA      91766        USA     TRADE PAYABLE                                                                      $2,872.30
556               ALSABAGH NAWAR                             1542 CALIFORNIA ST                                                                                    ELK GROVE VILLAGE   IL      60007        USA     TRADE PAYABLE                                                                          $1.84
557               ALSAIDI INDIA                              7849 EASTDALE ROAD                                                                                    BALTIMORE           MD      21224        USA     TRADE PAYABLE                                                                          $0.07
558               ALSANGEST INTERNATIONAL LLC                17412 VENTURA BLVD 171                                                                                ENCINO              CA      91316        USA     TRADE PAYABLE                                                                      $2,711.11
559               ALSARRAF AMEER B                           31 RAMSEY PL                                                                                          ALBANY              NY      12208        USA     TRADE PAYABLE                                                                       $327.70
560               ALSIKAFI MAJEED                            300 NORTH BLVD                                                                                        BATON ROUGE         LA      70802        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
561               ALSTON LAWRENCE AND ALSTON IRIS HIS WIFE   100 N CALVERT ST                                                                                      BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

562               ALSTON MARVIN                              613 LINTON RD                                                                                         SANDERSVILLE        GA      31082        USA     TRADE PAYABLE                                                                      $549.85
563               ALSTON MELODY                              5181 48TH STREET                                                                                      SACRAMENTO          CA      95820        USA     TRADE PAYABLE                                                                         $1.83
564               ALTA KILLGORE                              623 SANDY HARBOR DR                                                                                   HORSESHOE BAY       TX      78657-7113   USA     INSURANCE CLAIMS     1/19/2016        X            X              X          UNDETERMINED
565               ALTA KILLGORE                              623 SANDY HARBOR DR                                                                                   HORSESHOE BAY       TX      78657-7113   USA     INSURANCE CLAIMS     1/19/2016        X            X              X          UNDETERMINED
566               ALTAS INTERNATIONAL INC                    500 W WARNER AVE                                                                                      SANTA ANA           CA      92707        USA     TRADE PAYABLE                                                                     $1,053.96
567               ALTATAC INC                                532 MATEO ST                                                                                          LOS ANGELES         CA      90013        USA     TRADE PAYABLE                                                                    $69,606.08
568               ALTHEA SKELTON                             2908 WHITE STREET                                                                                     PITTSBURGH          PA      15219        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
569               ALTIERO ROBERT AND JOANN ALTIERO           PHILADELPHIA CITY HALL                  CHESTNUT ST                                                   PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
570               ALTMAN BRYAN G                             1719 KIMBALL AVE                                                                                      ARNOLD              PA      15068        USA     TRADE PAYABLE                                                                         $2.42
571               ALTO MUSIC OF ORANGE COUNTY IN                                                                                                                                                                    TRADE PAYABLE                                                                      $227.22
572               ALTOM INTERNATIONAL INC                    9638 RUSH ST STE E                                                                                    SOUTH EL MONTE       CA     91733        USA     TRADE PAYABLE                                                                      $404.68
573               ALTON REDDICK                              200 KYLE SPRING LANE                                                                                  JONESBORO           GA      30238        USA     INSURANCE CLAIMS     5/5/2018         X            X              X          UNDETERMINED
574               ALTOONA WATER AUTHORITY                    PO BOX 3150                                                                                           ALTOONA             PA      16603        USA     UTILITIES PAYABLE                                                                  $961.28
575               ALTUS ATHLETIC MFG CO                      709 S VETERANS DRIVE                                                                                  ALTUS               OK      73521        USA     TRADE PAYABLE                                                                     $4,500.00
576               ALUMINUM SERVICE INC 3350876               4537 TRANSPORT DR                                                                                     TAMPA               FL      33605        USA     TRADE PAYABLE                                                                     $1,302.00
577               ALVARADO ARIAS K                           2523 CARLETON WAY NE                                                                                  SALEM               OR      97301        USA     TRADE PAYABLE                                                                         $1.85
578               ALVARADO ELIZAIMA                          PARQUE PUNTA SALINAS Z16 CALLE                                                                        TOA BAJA            PR      00949        USA     TRADE PAYABLE                                                                      $181.84
579               ALVARES CONSTRUCTION                       395 EDWARD J ROY DRIVE 108                                                                            MANCHESTER          NH      03104        USA     TRADE PAYABLE                                                                      $345.78
580               ALVAREZ ALLENDE ADRIANA I                  ANON K-6 VALLE ARRIBA HEIGHTS                                                                         CAROLINA            PR      00983        USA     TRADE PAYABLE                                                                        $48.08
581               ALVAREZ DANIEL J                           13531 FOSTER AVENUE                                                                                   BALDWIN PARK        CA      91706        USA     TRADE PAYABLE                                                                        $31.21
582               ALVAREZ GABRIEL                            9791 MARTINIQUE DR                                                                                    CUTLER BAY          FL      33189        USA     TRADE PAYABLE                                                                         $3.71
583               ALVAREZ HECTOR W                           10455 ARMSTRONG ST 100                                                                                FAIRFAX             VA      22030        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
584               ALVAREZ NANCY                              3022 S WESLEY COOK031                                                                                 BERWYN              IL      60402        USA     TRADE PAYABLE                                                                        $10.97
585               ALVIN MOROSETTI                            743 GAMBLE RD                                                                                         OAKDALE             PA      15071        USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
586               ALVIN THURSTON                             7824 LOCK LEAR LANDING DRIVE                                                                          SPOTSYLVANIA        VA      22551        USA     INSURANCE CLAIMS     5/19/2018        X            X              X          UNDETERMINED
587               ALYA USA                                   6941 CARLA CIRCLE                                                                                     HUNTINGTON BEACH     CA     92647        USA     TRADE PAYABLE                                                                      $786.25
588               ALYSHA TUCKER                              14515 DAUBERT STREET                                                                                  MISSION HILLS       CA      91345        USA     INSURANCE CLAIMS     8/12/2018        X            X              X          UNDETERMINED
589               ALYSSA THIGPEN                             251 PONDEROSA GROVE                                                                                   PEMBROKE            GA      31321        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
590               AM EXTERIOR ALUMINUM CO                    4203 TARKINGTON DR                                                                                    LAND OLAKES         FL      34639        USA     TRADE PAYABLE                                                                        $51.82


                                                                                                                                                Page 7 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                           18-23537-rdd                     Doc 20                   Filed 01/18/19
                                                                                                                                    Schedule Entered            01/18/19
                                                                                                                                             E/F: Part 3 Question 1      00:55:49                       Main Document                                                                                  Case Number: 18-23537
                                                                                                                                    Pg 648 of 1461




                                                                                                                                                                                                                                                          Contingent

                                                                                                                                                                                                                                                                       Unliquidated

                                                                                                                                                                                                                                                                                      Disputed
Row No. Account   Creditor's Name                          Address 1                        Address 2                            Address 3        Address 4     City                  State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                              Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                 Offset
                                                                                                                                                                                                                                                                                                                 (Y/N)
591               AM RETAIL GROUP INC                      7401 BOONE AVE N                                                                                     BROOKLYN PARK         MN       55014        USA     TRADE PAYABLE                                                                     $4,587.53
592               AMABAY LLC                               1209 BEAUDRY BLVD                                                                                    HUDSON                WI       54016        USA     TRADE PAYABLE                                                                      $465.57
593               AMADOR BRIANNA E                         505 WIER RD APT 15                                                                                   SAN BERNARDINO        CA       92408        USA     TRADE PAYABLE                                                                        $38.05
594               AMAL INTERNATIONAL INC                   13111 N CENTRAL EXPY STE 150                                                                         DALLAS                TX       75243        USA     TRADE PAYABLE                                                                        $75.90
595               AMANDA BUCKMAN                                                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
596               AMANDA FRANK                             200 MARTIN STREET                                                                                    SYRACUSE              NY       13208        USA     INSURANCE CLAIMS     4/1/2018         X            X              X          UNDETERMINED
597               AMANDA GALLEGOS                          4101 SOUTHWEST 45TH              APT 905                                                             AMARILLO              TX       79109        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
598               AMANDA GONZALES                          5455 WILMINGTON CIRCLE           APT 102                                                             LAKELAND              FL       33813        USA     INSURANCE CLAIMS     11/25/2016       X            X              X          UNDETERMINED
599               AMANDA ROBISON-CHAVWELL                  3005 TANGLEWOOD                                                                                      BELTON                TX       76513        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
600               AMANDA VOSS                              14190 WEAVER ROAD                                                                                    MARYSVILLE            OH       43040        USA     INSURANCE CLAIMS     11/14/2017       X            X              X          UNDETERMINED
601               AMANDIO RUA                              PO BOX 118                                                                                           AMESBURY               MA      01913        USA     TRADE PAYABLE                                                                      $278.24
602               AMANKWAH NANCY                           138 CRAWFORD STREET                                                                                  LEOMINSTER            MA       01453        USA     TRADE PAYABLE                                                                        $26.29
603               AMARANTH DISTRIBUTION                    6307 BUSCH BLVD                                                                                      COLUMBUS              OH       43229        USA     TRADE PAYABLE                                                                     $3,901.06
604               AMATE KABUNDI                            3332 GLYNN MILL DR                                                                                   SNELLVILLE            GA       30039        USA     INSURANCE CLAIMS     2/22/2018        X            X              X          UNDETERMINED
605               AMAYA DAVID                              163 ROCK RIDGE DR APT K                                                                              WOONSOCKET            RI       02895        USA     TRADE PAYABLE                                                                        $41.25
606               AMAZING DRAPERY HARDWARE                 1305 NW 155TH DR UNIT B                                                                              MIAMI                 FL       33169        USA     TRADE PAYABLE                                                                      $468.99
607               AMAZONLOT                                13336 RUSTY FIG CIR                                                                                  CERRITOS              CA       90703        USA     TRADE PAYABLE                                                                    $62,727.53
608               AMBER EDWARDS                            1815 HALEY COURT                                                                                     WESTVILLE             IN       46391        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
609               AMBER LIMITED                            2310 S GIBRALTAR WAY                                                                                 AURORA                CO       80013        USA     TRADE PAYABLE                                                                     $6,432.61
610               AMBER MCLEOD                             409 BAY POINTE                                                                                       LEXINGTON             SC       29073        USA     INSURANCE CLAIMS     12/23/2015       X            X              X          UNDETERMINED
611               AMBREA BANKS                                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
612               AMBRIZ ADILENE                           584 CEDARBROOK DR                                                                                    TWIN FALLS            ID       83301        USA     TRADE PAYABLE                                                                        $11.08
613               AMDEN CORPORATION                        33171 PASEO CERVEZA                                                                                  SAN JUAN CAPISTRANO   CA       92675        USA     TRADE PAYABLE                                                                        $63.45
614               AMEEN HIFZA                              8014 GOUGH STREET                                                                                    BALTIMORE             MD       21224        USA     TRADE PAYABLE                                                                         $3.69
615               AMELIA MONTOYA                           745 OZONE ST                                                                                         SANTA MONICA          CA       90405        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
616               AMENDED-ROBERTSON SARAH                  4301 E PARHAM RD                                                                                     RICHMOND              VA       23228        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
617               AMENT RICHARD A AND PATRICIA AMENT HIS   100 N CALVERT ST                                                                                     BALTIMORE             MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
618               AMEREN ILLINOIS                          PO BOX 88034                                                                                         CHICAGO               IL       60680-1034   USA     UTILITIES PAYABLE                                                                  $2,042.99
619               AMEREN MISSOURI                          PO BOX 88068                                                                                         CHICAGO               IL       60680-1068   USA     UTILITIES PAYABLE                                                                 $22,800.32
620               AMERICA SUPPLY SERVICE LLC               502 N GRIMES ST                                                                                       HOBBS                NM       88240        USA     TRADE PAYABLE                                                                         $21.51
621               AMERICAN CLASSIC TOY INC                 79 VENTNOR D                                                                                         DEERFIELD BEACH       FL       33442        USA     TRADE PAYABLE                                                                          $1.55
622               AMERICAN DE ROSA LAMPARTS LLC            1945 S TUBEWAY AVE                                                                                   LOS ANGELES           CA       90040        USA     TRADE PAYABLE                                                                      $2,826.70
623               AMERICAN DURABLE PRODUCTS                1350 W 3350 S                                                                                        OGDEN                 UT       84401        USA     TRADE PAYABLE                                                                       $142.50
624               AMERICAN ELECTRIC POWER24002             PO BOX 371496                                                                                        PITTSBURGH            PA       15250-7496   USA     UTILITIES PAYABLE                                                                 $40,619.35
625               AMERICAN ELECTRIC POWER24418             PO BOX 371496                                                                                        PITTSBURGH            PA       15250-7496   USA     UTILITIES PAYABLE                                                                 $64,250.30
626               AMERICAN EXCHANGE TIME LLC               1441 BROADWAY FLOOR 27                                                                               NEW YORK              NY       10018        USA     TRADE PAYABLE                                                                     $33,713.75
627               AMERICAN FURNITURE ALLIANCE IN                                                                                                                                                                    TRADE PAYABLE                                                                       $149.54
628               AMERICAN GEN FIN SER OF HI               75-5737 KUAKINI HWY 104                                                                              KAILUA KONA           HI       96740        USA     TRADE PAYABLE                                                                       $116.93
629               AMERICAN GREETINGS CORPORATION           P O BOX 640782                                                                                       PITTSBURGH            PA       15264-0782   USA     TRADE PAYABLE                                                                      $4,257.55
630               AMERICAN HAWKS LLC                       150 MAPLE AVE 166                                                                                    SOUTH PLAINFIELD      NJ       08820        USA     TRADE PAYABLE                                                                       $386.00
631               AMERICAN INDUSTRIAL CENTER LTD           ACCOUNT 4124019423               PO BOX 535667                                                       ATLANTA               GA       30353-5667   USA     TRADE PAYABLE                                                                      $1,519.06
632               AMERICAN LONGRAY LLC                     1227 HAMPSHIRE ST SUITE 37                                                                           SAN FRANCISCO         CA       94110        USA     TRADE PAYABLE                                                                       $339.23
633               AMERICAN NATIONAL INSURANCE CO           2660 EASTCHASE LANE SUITE 100                                                                        MONTGOMERY            AL       36117        USA     TRADE PAYABLE                                                                         $65.05
634               AMERICAN RING CO INC                     19 GROSVENOR AVE                                                                                     PROVIDENCE            RI       02914        USA     TRADE PAYABLE                                                                   $228,000.87
635               AMERICAN ROCKIES LOGISTICS INC           7026 MARCELLE ST                                                                                     PARAMOUNT              CA      90723        USA     TRADE PAYABLE                                                                         $67.96
636               AMERICAN SHOE FACTORY INC                7200 NW 7TH AVENUE UNIT 4                                                                            MIAMI                  FL      33150        USA     TRADE PAYABLE                                                                         $42.49
637               AMERICAN TACK & HARDWARE                 ONE ROUTE 17 SOUTH                                                                                   SADDLE RIVER          NJ       07458        USA     TRADE PAYABLE                                                                       $993.80
638               AMERICAN TELECAST PRODUCTS LLC           1230 AMERICAN BLVD                                                                                   WEST CHESTER          PA       19380        USA     TRADE PAYABLE                                                                      $8,247.90
639               AMERICAN TIRE DISTRIBUTORS INC           PO BOX 889                                                                                           HUNTERSVILLE          NC       28070        USA     TRADE PAYABLE                                                                  $1,067,606.92
640               AMERICAN WEIGH SCALES INC                3285 SATURN CT                                                                                       NORCROSS              GA       30092        USA     TRADE PAYABLE                                                                       $819.22
641               AMERICASH LOANS LLC                      P O BOX 25643                                                                                        CHICAGO               IL       60625        USA     TRADE PAYABLE                                                                      $2,298.03
642               AMERICASH LOANS LLC                      P O BOX 25643                                                                                        CHICAGO               IL       60625        USA     TRADE PAYABLE                                                                         $38.08
643               AMERICASH LOANS LLC                      P O BOX 25643                                                                                        CHICAGO               IL       60625        USA     TRADE PAYABLE                                                                         $74.83
644               AMERICASH LOANS LLC                      P O BOX 25643                                                                                        CHICAGO               IL       60625        USA     TRADE PAYABLE                                                                       $139.95
645               AMERICASH LOANSLLC                       PO BOX 25643                                                                                         CHICAGO               IL       60625        USA     TRADE PAYABLE                                                                       $243.76
646               AMERICASH LOANSLLC                       PO BOX 25643                                                                                         CHICAGO               IL       60625        USA     TRADE PAYABLE                                                                         $16.29
647               AMERICOLLECT INC                         PO BOX 1566                                                                                          MANITOWOC             WI       54221        USA     TRADE PAYABLE                                                                         $42.13
648               AMERIMAX ADVANCE LLC                     11 MIDDLEBURY BLVD STE 2                                                                             RANDOLPH              NJ       07869        USA     TRADE PAYABLE                                                                      $4,475.04
649               AMERIWOOD INDUSTRIES                     10 E 1ST ST S                                                                                        WRIGHT CITY            MO      63390        USA     TRADE PAYABLE                                                                     $16,826.87
650               AMES SMITH II                            5021 HIGHLAND AVE                                                                                    BETHEL PARK           PA       15102        USA     TRADE PAYABLE                                                                          $1.75
651               AMEZQUITA JUANA                          7 CROSSBOW WAY                                                                                       GREENVILLE            SC       29607        USA     TRADE PAYABLE                                                                       $174.97
652               AMI VENTURES                             25547 CANYON CROSSING DR                                                                             RICHMOND              TX       77406        USA     TRADE PAYABLE                                                                     $38,722.02
653               AMI VENTURES                             25547 CANYON CROSSING DR                                                                             RICHMOND              TX       77406        USA     TRADE PAYABLE                                                                     $35,378.23
654               AMI VENTURES                             25547 CANYON CROSSING DR                                                                             RICHMOND              TX       77406        USA     TRADE PAYABLE                                                                     $46,303.08
655               AMI VENTURES                             25547 CANYON CROSSING DR                                                                             RICHMOND              TX       77406        USA     TRADE PAYABLE                                                                     $45,328.00
656               AMICA                                    19625 62ND AVENUE S C-110                                                                            KENT                  WA       98032        USA     TRADE PAYABLE                                                                     $24,704.98
657               AMINU MANSURU                            186 BEXLEY LANE                                                                                      PISCATAWAY            NJ       08854        USA     INSURANCE CLAIMS     8/12/2017        X            X              X          UNDETERMINED
658               AMIR SARANJAM                                                                                                                                                                                     TRADE PAYABLE                                                                       $110.49
659               AMIR THAMES                              507 HIGHLAND AVENUE                                                                                  PEEKSKILL             NY       10566-2319   USA     INSURANCE CLAIMS     12/4/2010        X            X              X          UNDETERMINED
660               AMMANA                                   21490 BAKER PARKWAY                                                                                  CITY OF INDUSTRY      CA       91789        USA     TRADE PAYABLE                                                                     $48,132.20
661               AMMERMAN ANTHONY N                       4600 SERRA AVE                                                                                       FREMONT               CA       94538        USA     TRADE PAYABLE                                                                         $34.99
662               AMMEX CORPORATION                        1019 W JAMES STREET SUITE 200                                                                        KENT                  WA       98032        USA     TRADE PAYABLE                                                                       $417.63
663               AMMONS THOMAS                            155 NORTH MAIN STREET                                                                                EDWARDSVILLE          IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
664               AMOS ROBERT LYNN AND JURLYNE AMOS        155 NORTH MAIN STREET                                                                                EDWARDSVILLE          IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
665               AMOUZOU BEBE                             2450 E HILLSBOROUGH AVE APT 21                                                                       TAMPA                 FL       33610        USA     TRADE PAYABLE                                                                         $48.03
666               AMPAH JASON                              1 ALEXANDER ST APT 419C                                                                              YONKERS               NY       10701        USA     TRADE PAYABLE                                                                         $12.87
667               AMPAQ                                    260 EAST GISH ROAD                                                                                   SAN JOSE              CA       95112        USA     TRADE PAYABLE                                                                       $517.99
668               AMPARO & MARTHA OSEGUERA                 17206 SONOMA SPRINGS                                                                                 SAN ANTONIO           TX       78232        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
669               AMPARO ESCAMILLA                         TRASK & HOWELL PO BOX 2167                                                                           MT PLEASANT           SC       29465        USA     TRADE PAYABLE                                                                       $100.00
670               AMPARO FRANCO                            2135 SW 6TH ST                   APT 8                                                               MIAMI                 FL       33138        USA     INSURANCE CLAIMS     12/21/2015       X            X              X          UNDETERMINED
671               AMPARO PENARANDA                         3016 51ST W                                                                                          LEHIGH ACRES          FL       33971        USA     INSURANCE CLAIMS     11/8/2017        X            X              X          UNDETERMINED
672               AMRIK SINGH                                                                                                                                                                                       TRADE PAYABLE                                                                       $616.45
673               AMTIFY ECOMMERCE LLC                     252 BROOKDALE ROAD                                                                                   STAMFORD              CT       06903        USA     TRADE PAYABLE                                                                      $1,285.20
674               AMTRANET GROUP                           1 FORDHAM PLAZA 4                                                                                    BRONX                                               TRADE PAYABLE                                                                     $42,445.20
675               AMW VIETNAM CO LTD                       B33II -B34II 2B STREET           VINH LOC IND PARKBINH TAN DISTRICT                                  HO CHI MINH CITY      VIETNA   700000               TRADE PAYABLE                                                                   $752,842.99
                                                                                                                                                                                      M
676               AMY & WARREN BURN                        2101 CHESTERFIELD DRIVE NE                                                                           ATLANTA               GA       30345        USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED


                                                                                                                                             Page 8 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                            Doc 20   Filed 01/18/19
                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                      E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                             Pg 649 of 1461




                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                            Address 1                               Address 2           Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                       (Y/N)
677               AMY AND LIAM KAPILOW-COHEN                 10 STACEY RD                                                                                NORFOLK             MA      02056        USA     INSURANCE CLAIMS     5/23/2018        X            X              X          UNDETERMINED
678               AMY BUCKLEY                                1315 6TH ST                                                                                 ELDORA              IA      50627        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
679               AMY PATTERSON                              205 BONIFAY DR                                                                              SMYRNA              TN      37167-6387   USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
680               AMY PAULK                                  26471 NORTH SANDGATES ROAD                                                                  MECHANICSVILLE      MD      20659        USA     INSURANCE CLAIMS     4/11/2018        X            X              X          UNDETERMINED
681               AMY TREMAIN                                9174 SW PLATINUM PL                                                                         BEAVERTON           OR      97007        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
682               AN TAI CHIEN                               23422 PERALTA DR STE H                                                                      LAGUNA HILLS        CA      92653        USA     TRADE PAYABLE                                                                      $282.75
683               ANA ALVAREZ FLORES                         HC 05 BOX 26715                                                                             LAJAS               PR      00667        USA     INSURANCE CLAIMS     6/5/2018         X            X              X          UNDETERMINED
684               ANA BONILLA                                11520 ASHTON FIELD AVE                                                                      RIVERVIEW           FL      33579        USA     INSURANCE CLAIMS     6/19/2016        X            X              X          UNDETERMINED
685               ANA GUZMAN                                 209 4TH STREET                                                                              FAIRVIEW            NJ      07022        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
686               ANA MALCOM                                 2502 VISTA ST                                                                               PHILADELPHIA        PA      19152        USA     INSURANCE CLAIMS     9/9/2017         X            X              X          UNDETERMINED
687               ANA MANN                                   21822 PETWORTH COURT                                                                        ASHBURN             VA      20147        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
688               ANA MARIA WILHELM                          9880 EMERALD DR                                                                             KELSEYVILLE         CA      95451        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
689               ANA MIRANDA                                PO BOX 2220                                                                                 MESQUITE            NV      89024        USA     INSURANCE CLAIMS     8/8/2014         X            X              X          UNDETERMINED
690               ANA POLANCO                                601 SOUTH NINTH STREET                                                                      LAS VEGAS           NV      89101-7012   USA     INSURANCE CLAIMS     7/30/2017        X            X              X          UNDETERMINED
691               ANA POLANCO                                601 SOUTH NINTH STREET                                                                      LAS VEGAS           NV      89101-7012   USA     INSURANCE CLAIMS     7/30/2017        X            X              X          UNDETERMINED
692               ANA STEVENS                                7936 W ORBIT DRIVE                                                                          BOISE               ID      83709        USA     INSURANCE CLAIMS     5/11/2018        X            X              X          UNDETERMINED
693               ANA TALLEDO                                1965 NE 135TH ST                        APT 202                                             MIAMI               FL      33181        USA     INSURANCE CLAIMS     7/2/2017         X            X              X          UNDETERMINED
694               ANA VALERA-ASTACIO                         123 BLUE HERRON DRIVE WEST                                                                  GREENWOOD VILLAGE   CO      80121        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
695               ANAA INC                                   1907 E 7TH ST                                                                               LOS ANGELES          CA     90021        USA     TRADE PAYABLE                                                                        $28.04
696               ANABO SOLOMON Z                            5512 N MORGAN ST 304 NA                                                                     ALEXANDRIA          VA      22312        USA     TRADE PAYABLE                                                                        $12.93
697               ANAISE VELAZQUEZ                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
698               ANALIA RENTAS                              URB JARDINES SANTA IS                                                                       SANTA ISABEL        PR      00757        USA     INSURANCE CLAIMS     8/12/2018        X            X              X          UNDETERMINED
699               ANAROSA & CHRISTOPHE CHAPMAN               1716 BRANCHWOOD CT                                                                          POWDER SPRINGS      GA      30127        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
700               ANASTASIA WITHROW                          3553 CHICAGO AVE APT H                                                                      RIVERSIDE           CA      92507        USA     INSURANCE CLAIMS     5/3/2014         X            X              X          UNDETERMINED
701               ANASTASIOS ASLANIS                         163 RIDGE ROAD                                                                              LANSING             NY      14882        USA     INSURANCE CLAIMS     3/26/2016                                                   $74,528.39
702               ANAT RIGO                                  1920 SOUTH OCEAN DRIVE                                                                      HALLANDLE BEACH     FL      33309        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
703               ANAYANCY TERRONES                          1224 S GARNSEY ST                                                                           SANTA ANA           CA      92707        USA     INSURANCE CLAIMS     5/3/2018         X            X              X          UNDETERMINED
704               ANAYEL ANGEL DE GUEVARA                    577 12 W 87TH ST                                                                            LOS ANGELES         CA      90044        USA     INSURANCE CLAIMS     1/13/2015        X            X              X          UNDETERMINED
705               ANCHETA KAREN                              611 N KENMORE AVE                                                                           LOS ANGELES         CA      90004        USA     TRADE PAYABLE                                                                         $1.83
706               ANCHOR DISTRIBUTING INC                    2522 NORTHLAND DRIVE                                                                        MENDOTA HEIGHTS      MN     55120        USA     TRADE PAYABLE                                                                      $823.25
707               ANCHORAGE WATER & WASTEWATER UTILITY       PO BOX 196626                                                                               ANCHORAGE           AK      99519-6626   USA     UTILITIES PAYABLE                                                                  $109.89
708               ANDALIB SALEM                              P O BOX 304606                                                                              ST THOMAS           VI      00802        USA     INSURANCE CLAIMS     8/26/2017        X            X              X          UNDETERMINED
709               ANDERSEN GORDON                            400 MCALLISTER ST                                                                           SAN FRANCISCO       CA      94102        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
710               ANDERSON & KEIL ATTORNEYS AT L             12101 E 2ND AVENUE 202                                                                      AURORA              CO      80011        USA     TRADE PAYABLE                                                                        $57.17
711               ANDERSON & KEIL ATTORNEYS AT L             12101 E 2ND AVENUE 202                                                                      AURORA              CO      80011        USA     TRADE PAYABLE                                                                      $100.55
712               ANDERSON ALLEN AND PAM ANDERSON            155 NORTH MAIN STREET                                                                       EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
713               ANDERSON CHARLES                           155 NORTH MAIN STREET                                                                       EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
714               ANDERSON CHRISTIAN                         2001 OGLETHORPE ST 203                                                                      HYATTSVILLE         MD      20782        USA     TRADE PAYABLE                                                                      $417.97
715               ANDERSON ELVIRA                            1607 OAKLEY AVE                                                                             KANSAS              MO      64126        USA     TRADE PAYABLE                                                                      $284.17
716               ANDERSON HERMAN AND DONNA ANDERSON         60 CENTRE ST                                                                                NEW YORK            NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALLY AND AS HUSBAND AND WIFE
717               ANDERSON JACQKEL D                         7400 SOUTH LAUREL STREET                                                                    PINE BLUFF          AR      71603        USA     TRADE PAYABLE                                                                      $284.58
718               ANDERSON JARED                             402 N WEST ST                                                                               JANESVILLE          MN      56048        USA     TRADE PAYABLE                                                                        $21.47
719               ANDERSON KENNADY E                         15199 E JOHN KING CIRCLE                                                                    PALMER              AK      99645        USA     TRADE PAYABLE                                                                         $3.67
720               ANDERSON MARQUITA                          3522 HWY 182                                                                                BERWICK             LA      70342        USA     TRADE PAYABLE                                                                         $1.84
721               ANDERSON MEGAN                             251 WEST 1600 NORTH E101                                                                    LOGAN               UT      84341        USA     TRADE PAYABLE                                                                        $29.74
722               ANDERSON SHIRLEY                           1234 PLAZA                                                                                  ABILENE             TX      79603        USA     TRADE PAYABLE                                                                         $6.93
723               ANDES ALLEN                                72772 SKYWARD WAY                                                                           PALM DESERT         CA      92260        USA     TRADE PAYABLE                                                                         $0.92
724               ANDES ET AL                                200 N RIVER ST                                                                              WILKES-BARRE        PA      18711        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
725               ANDINO MARCANO M                           URB QUINTAS DE CANOVANAS CALL                                                               CANOVANAS           PR      00729        USA     TRADE PAYABLE                                                                         $5.43
726               ANDRA GROUP LP                             1295 MAJESTY DRIVE                                                                          DALLAS              TX      75247        USA     TRADE PAYABLE                                                                     $8,263.74
727               ANDRACCHIO FEDERICO AND CARMELA HIS WIFE   100 N CALVERT ST                                                                            BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

728               ANDRE CHAMBERS                             UNKNOWN                                                                                                         NJ                   USA     INSURANCE CLAIMS     11/8/2017        X            X              X          UNDETERMINED
729               ANDREA & SCOTT SCHROEDER                   5040 15TH AVENUE SOUTHEAST                                                                  SAINT CLOUD         MN      56304        USA     INSURANCE CLAIMS     7/29/2018        X            X              X          UNDETERMINED
730               ANDREA BIGCRAFT                            11802 SW 125TH COURT                                                                        TIGERED             OR      97223        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
731               ANDREA BRINER                              519 DOVE COURT                                                                              GRAND JUNCTION      CO      81507        USA     INSURANCE CLAIMS     6/7/2018         X            X              X          UNDETERMINED
732               ANDREA GILLIAM                             UNKNOWN                                                                                                         NJ                   USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
733               ANDREA HARRISON                            7763 S 78TH DR                                                                              LAVEEN              AZ      85339        USA     INSURANCE CLAIMS     9/1/2016         X            X              X          UNDETERMINED
734               ANDREA JOHNSON                             4307 N LINCOLN AVENUE APT 3A                                                                CHICAGO             IL      60618        USA     INSURANCE CLAIMS     6/18/2015        X            X              X          UNDETERMINED
735               ANDREA LINHART                             772 HARDTACK CT                                                                             COLUMBUS            OH      43230        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
736               ANDREA LUMSDEN                             PO BOX 88                                                                                   E ORLEANS           MA      02643        USA     INSURANCE CLAIMS     1/4/2018         X            X              X          UNDETERMINED
737               ANDREA PAKARD                              403 E COUNTRY CLUB LN                                                                       WALLINGFORD         PA      19086        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
738               ANDREA PALUMBO                             2701 LOWELL BLVD                                                                            DENVER              CO      80211        USA     INSURANCE CLAIMS     4/25/2018        X            X              X          UNDETERMINED
739               ANDREA RAPACH                              282 ROCKY RUN RD                                                                            GLEN GARDNER        NJ      08826        USA     INSURANCE CLAIMS     9/7/2017         X            X              X          UNDETERMINED
740               ANDREA SCHIAPPA                            114 CUMMINGS RD                                                                             DALLAS              PA      18612        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
741               ANDREA SCOTT                               334 EDGEWOOD AVE                                                                            NEW HAVEN           CT      06511        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
742               ANDREAS GEORGIOU                           36181 EAST LAKE RD SUITE 28                                                                 PALM HARBOR          FL     34685        USA     TRADE PAYABLE                                                                      $620.70
743               ANDREAS KYRIAKOU                           6863 PALOS DR DBA FLIGYS                                                                    RIVERSIDE           CA      92503        USA     TRADE PAYABLE                                                                         $6.79
744               ANDREI AREVALO                             2822 SANDY HOLLOW RD                    APT 14                                              ROCKFORD            IL      61109        USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
745               ANDREOLI EUGENE AND JACALYN ANDREOLI       60 CENTRE ST                                                                                NEW YORK            NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
746               ANDRES BAEZ                                18686 OUTLOOK DR                                                                            LOXLEY              AL      36551        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
747               ANDRES NAVA                                1178 PANOCHE AVENUE                                                                         SAN JOSE            CA      95122        USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
748               ANDRES PORTILLO FRAILES                    3515 DURANGO DR                                                                             DALLAS              TX      75220        USA     INSURANCE CLAIMS     2/22/2018        X            X              X          UNDETERMINED
749               ANDRES ROBANSINGLESBOOMCOM L                                                                                                                                                            TRADE PAYABLE                                                                        $84.15
750               ANDREW & LISA OLAHARSKI                    237 RIDGE STREET                                                                            WINCHESTER          MA      01890        USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
751               ANDREW & MICHELE LESNIAK                   184 DILLON DR                                                                               JEFFERSON           GA      30549-3298   USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
752               ANDREW ALLEGRETTO                          ANDREW ALLEGRETTO P O BOX 607                                                               SOMERS POINT        NJ      08244        USA     TRADE PAYABLE                                                                        $25.86
753               ANDREW CASH PC                             1117 SOUTH RANCHO DRIVE                                                                     LAS VEGAS           NV      89102        USA     TRADE PAYABLE                                                                     $1,500.00
754               ANDREW HARPER                              939 MARTIN MILL PIKE                                                                        ROCKFORD            TN      37853        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
755               ANDREW KORY                                5 N BISTATE BLVD                                                                            DELMAR              DE      19940        USA     TRADE PAYABLE                                                                        $32.34
756               ANDREW M C PC                              ATTN: NATALIE ROSAS 1117 SOUTH RANCHO                                                       LAS VEGAS           NV      89102        USA     TRADE PAYABLE                                                                     $2,500.00
                                                             DRIVE
757               ANDREW SPAGNOLO                            31 VICTORIA STREET                                                                          TORRINGTON          CT      06790        USA     INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
758               ANDREW STERSHIC                            7738 CONTER CT                                                                              DUBLIN              CA      94568        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
759               ANDREW WESTERKOM                           4702 STRASS DR                                                                              AUSTIN              TX      78731        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
760               ANDREWS RHONDA                             601 MULBERRY ST                                                                             MACON               GA      31201        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
761               ANDREZESKI ANTHONY                         60 CENTRE ST                                                                                NEW YORK            NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                      Page 9 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                       18-23537-rdd                            Doc 20                Filed 01/18/19
                                                                                                                                    Schedule Entered            01/18/19
                                                                                                                                             E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                    Pg 650 of 1461




                                                                                                                                                                                                                                                        Contingent

                                                                                                                                                                                                                                                                     Unliquidated

                                                                                                                                                                                                                                                                                    Disputed
Row No. Account   Creditor's Name                      Address 1                               Address 2                        Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                            Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                               Offset
                                                                                                                                                                                                                                                                                                               (Y/N)
762               ANDRYKOWSKI LUCINDA                  3863 S 75TH APT                                                                                          GREENFIELD           WI      53220        USA     TRADE PAYABLE                                                                        $13.78
763               ANDY & SARA SAGE                     214 W LIST RD                                                                                            PALM BEACH           FL      33480-3226   USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
764               ANDY BLAIR                           1400 GLORIA BLVD SUITE 100                                                                               WILDER                KY     41076        USA     TRADE PAYABLE                                                                      $227.18
765               ANDY GOODWIN                         3130 ANDORA DR NW                                                                                        MARIETTA             GA      30064        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
766               ANDY GROTTING                        2130 OXFORD AVE                                                                                          CARDIFF BY THE SEA   CA      92007        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
767               ANDY HABER                           4075 ESPLANADE WAY 110                                                                                   TALLAHASSEE          FL      32399        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
768               ANERI JEWELS LLC DBA SUMIT DIA       592 FIFTH AVE 4TH FLOOR                                                                                  NEW YORK             NY      10036        USA     TRADE PAYABLE                                                                   $222,446.54
769               ANEW RENEW                           809 N EASTON RD                                                                                          GLENSIDE             PA      19038        USA     TRADE PAYABLE                                                                    $12,058.61
770               ANGEL ANTONIO ESCOBAR GARCIA         URBANIZACION LA ALAMEDA                  TOPACIO 791                                                     SAN JUAN             PR      00926        USA     INSURANCE CLAIMS     3/4/2016         X            X              X          UNDETERMINED
771               ANGEL CARRERO                        400 S 7TH ST                                                                                             BANGOR               PA      18013        USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
772               ANGEL GERENA                         152 LENIER AVE                                                                                           WEST COLUMBIA        SC      29170        USA     INSURANCE CLAIMS     10/22/2017       X            X              X          UNDETERMINED
773               ANGEL MARTINEZ                       762 N 10TH ST                                                                                            ALLENTOWN            PA      18102        USA     INSURANCE CLAIMS     2/18/2018        X            X              X          UNDETERMINED
774               ANGEL NUNEZ                          PO BOX 1007                                                                                              GUAYAMA              PR      00785        USA     TRADE PAYABLE                                                                      $168.09
775               ANGEL RIVERA OCASIO                  URB SANTA MARIA                          CALLE SANTA MARTA M25                                           TOA BAJA             PR      00949-3950   USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
776               ANGEL SALGADO SANTOS                 RR 11 BOX 5357                                                                                           BAYAMON              PR      00956-9734   USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
777               ANGELA & HERMAN MC ALISTER           5524 KENNEDY ST                                                                                          RIVERDALE            MD      20737        USA     INSURANCE CLAIMS     10/6/2015        X            X              X          UNDETERMINED
778               ANGELA AND HERMAN M MC ALISTER       5524 KENNEDY ST                                                                                          RIVERDALE            MD      20737-2418   USA     INSURANCE CLAIMS     10/7/2015        X            X              X          UNDETERMINED
779               ANGELA AND STEPHEN TAYLOR            2100 HICKORY RIDGE CIRCLE                                                                                VESTAVIA HILLS       AL      35243        USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
780               ANGELA COLEMAN                       32969 DONNELLY STREET                                                                                    GARDEN CITY          MI      48135        USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
781               ANGELA DEFRANCO                      UNKNOWN                                                                                                  UNKNOWN              TN                   USA     INSURANCE CLAIMS     1/10/2015        X            X              X          UNDETERMINED
782               ANGELA ESPOSITO-APONTE               78 SYCAMORE ROAD                                                                                         JERSEY CITY          NJ      07305        USA     TRADE PAYABLE                                                                      $444.70
783               ANGELA FELICIANO                     35 JOURNAL SQUARE                                                                                        JERSEY CITY          NJ      07306        USA     INSURANCE CLAIMS     6/5/2018         X            X              X          UNDETERMINED
784               ANGELA GONZALEZ                      1300 RAMONA LANE                                                                                         PETALUMA             CA      94954        USA     INSURANCE CLAIMS     7/10/2018                                                     $350.00
785               ANGELA HAGGERTY                      27 PILOT COVE                                                                                            EUFAULA              AL      36027        USA     INSURANCE CLAIMS     11/15/2017       X            X              X          UNDETERMINED
786               ANGELA HERADIA                       1225 W JUNIPER ST                                                                                        OXNARD               CA      93033        USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
787               ANGELA KELLY                         1500 FOURTH AVENUE SUITE 500                                                                             SEATTLE              WA      98101        USA     INSURANCE CLAIMS     8/4/2016         X            X              X          UNDETERMINED
788               ANGELA LAIDLEY                       8 MALLARD DRIVE                                                                                          BLOOMFIELD           CT      06002        USA     INSURANCE CLAIMS     8/19/2018        X            X              X          UNDETERMINED
789               ANGELA MEYERS                        7605 15TH AVE NW                                                                                         BRADENTON            FL      34209        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
790               ANGELA PARRISH                       102 AMBERGLOW PL                                                                                         CARY                 NC      27513        USA     TRADE PAYABLE                                                                      $266.63
791               ANGELA POWELL                        4000 NW 21ST STREET                                                                                      GAINESVILLE          FL      32605        USA     INSURANCE CLAIMS     2/11/2017        X            X              X          UNDETERMINED
792               ANGELA PUHAC                         902 SMITHTON AVE                                                                                         PITTSBURGH           PA      15212        USA     INSURANCE CLAIMS     2/13/2014        X            X              X          UNDETERMINED
793               ANGELA RANDOLPH CLERK                GENERAL SESSIONS COURT 200 E RACE STREET                                                                 KINGSTON             TN      37763        USA     TRADE PAYABLE                                                                      $202.11

794               ANGELA RICHARDSON                    59 BRITTANIA DRIVE                                                                                       DANBURY              CT      06811        USA     INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
795               ANGELA THOMAS                        9750 W 500 S                            APT 19                                                           WESTVILLE            IN      46391        USA     INSURANCE CLAIMS     6/10/2015        X            X              X          UNDETERMINED
796               ANGELA TINSON                        7835 COWLES MT CT B30                                                                                    SAN DIEGO            CA      92119        USA     INSURANCE CLAIMS     3/20/2018        X            X              X          UNDETERMINED
797               ANGELA WARWICK                       4027 WEST 28TH STREET RD                                                                                 GREELEY              CO      80634        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
798               ANGELA WEYNE ROIG                    171 CALLE PAJUIL                                                                                         SAN JUAN             PR                   USA     INSURANCE CLAIMS     3/4/2015         X            X              X          UNDETERMINED
799               ANGELES CLAUDIA C                    8337 DALKEITH WAY                                                                                        ANTELOPE             CA      95843        USA     TRADE PAYABLE                                                                        $1.83
800               ANGELES JUAN                         207 ASHWOOD DR                                                                                           SUISON CITY          CA      94585        USA     INSURANCE CLAIMS     3/27/2018        X            X              X          UNDETERMINED
801               ANGELES JUAN                         207 ASHWOOD DR                                                                                           SUISON CITY          CA      94585        USA     INSURANCE CLAIMS     3/27/2018        X            X              X          UNDETERMINED
802               ANGELES MENDOZA                      127 E HILLCREST AVE                                                                                      WOOD DALE            IL      60191        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
803               ANGELI NANCY                         155 NORTH MAIN STREET                                                                                    EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
804               ANGELIA WILLIAMS                     1401 PENNSYLVIA AVE NE                                                                                   ALBUQUERQUE          NM      87110        USA     INSURANCE CLAIMS     4/27/2018        X            X              X          UNDETERMINED
805               ANGELINA INCANDELA                   668 PORSSER CREEK PLACE                                                                                  HENDERSON            NV      89002        USA     INSURANCE CLAIMS     5/30/2016        X            X              X          UNDETERMINED
806               ANGELINA WARREN                      2946 BLIND OWL DR                                                                                        ORLANDO              FL      32832        USA     INSURANCE CLAIMS     6/5/2018         X            X              X          UNDETERMINED
807               ANGELO JOAQUIN                       5009 GOLF VIEW COURT                                                                                     MATTHEWS             NC      28104        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
808               ANGELO MARABLE                       112 WHITE ROCK                                                                                           CIBOLO               TX      78108        USA     INSURANCE CLAIMS     5/18/2018        X            X              X          UNDETERMINED
809               ANGELOS KOLOBOTOS PLTF               7201 S POLK ST                                                                                           DALLAS               TX      75232        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
810               ANGELUCCI ANTHONY AND MARY LOU       PHILADELPHIA CITY HALL                  CHESTNUT ST                                                      PHILADELPHIA         PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ANGELUCCI HW
811               ANGERS DOLORES T                     22 CHESTNUT ST                                                                                           SPENCER              MA      01562        USA     TRADE PAYABLE                                                                         $1.86
812               ANGIE SHERMAN-WHITE                  4308 CHICKAHOMINY AVENUE                                                                                 RICHMOND             VA      23222        USA     INSURANCE CLAIMS     12/22/2017       X            X              X          UNDETERMINED
813               ANGLO-AMERICAN ENTERPRISES COR       SOMERDALE NJ 08083                                                                                       SOMERDALE             NJ     08083        USA     TRADE PAYABLE                                                                    $12,637.50
814               ANGUIANO JOSE A                      1988 BUENA VISTA ST                                                                                      DUARTE               CA      91010        USA     TRADE PAYABLE                                                                      $172.52
815               ANGUIANO NAYELI Y                    253 W HEIL AVE APT 3                                                                                     EL CENTRO            CA      92243        USA     TRADE PAYABLE                                                                         $3.65
816               ANIBAL RODRIGUEZ CRUZ                JARDINES DE CAPARRA                     CC16 CALLE 45                                                    BAYAMON              PR      00959-7719   USA     INSURANCE CLAIMS     10/25/2017       X            X              X          UNDETERMINED
817               ANIL & SAUMYA CHARUGUNBLA-UPPALURI   13268 GATE ROYAL DR                                                                                      ST LOUIS             MO      63131        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
818               ANILTA CORPORATION                   4171 BALL ROAD 250                                                                                       CYPRESS              CA      90630        USA     TRADE PAYABLE                                                                      $867.69
819               ANITA & DAVID HYLLA                  116 STONEBRIDGE ESTATES CT                                                                               MARYVILLE            IL      62062        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
820               ANITA AND DON STRICKLEN              14317 LAQUINTA DRIVE                                                                                     GRANDVIEW            MO      64030        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
821               ANITA DIEREN                         102 TOM CREEK LANE                                                                                       ROCK RAPIDS          IA      51246        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
822               ANITA GARCIA                         919 EAST 2ND STREET                                                                                      ALICE                TX      78332        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
823               ANITA JACKSON                        2148 REDMOND MILL RD                                                                                     SWANSEA              SC      29160        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
824               ANITA JO KINLAW TRUSTEE              PO BOX 1720                                                                                              GREENSBORO           NC      27402        USA     TRADE PAYABLE                                                                      $346.16
825               ANITA JO KINLAW TRUSTEE              PO BOX 1720                                                                                              GREENSBORO           NC      27402        USA     TRADE PAYABLE                                                                      $424.65
826               ANITA JO KINLAW TRUSTEE              PO BOX 1720                                                                                              GREENSBORO           NC      27402        USA     TRADE PAYABLE                                                                      $332.35
827               ANITA JO KINLAW TRUSTEE              PO BOX 1720                                                                                              GREENSBORO           NC      27402        USA     TRADE PAYABLE                                                                      $357.69
828               ANITA MEDRANO                        220 W MAIN STREET                       APT 15                                                           SANTA PAULA          CA      93060        USA     INSURANCE CLAIMS     6/1/2017         X            X              X          UNDETERMINED
829               ANITA PARKER                         108 MARIAN CIRCLE                                                                                        SAVANNAH             GA      31406        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
830               ANITA SHOROSKY                       701 WOODVIEW DR                                                                                          FRIENDSWOOD          TX      77546        USA     INSURANCE CLAIMS     9/21/2017        X            X              X          UNDETERMINED
831               ANITA SMITH                          10449 LANGDON AVE                                                                                        MISSION HILLS        CA      91345        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
832               ANITA SWANSON                        215 ENCOUNTER BAY                                                                                        ALAMEDA              CA      94502        USA     INSURANCE CLAIMS     2/15/2015        X            X              X          UNDETERMINED
833               ANITA WRIGHT                         3459 WEST HUNTINGDON STREET                                                                              PHILADELPHIA         PA      19132        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
834               ANITREA RAGIN                        1029 W OXFORD                                                                                            PHILADELPHA          PA      19122        USA     INSURANCE CLAIMS     2/5/2018         X            X              X          UNDETERMINED
835               ANJALI & MILIND GOKHALE              2006 DANBURY WAY                                                                                         HARLEYSVILLE         PA      19438        USA     INSURANCE CLAIMS     4/24/2018        X            X              X          UNDETERMINED
836               ANJELICA GUAJARDO                    1607 ROYAL CHASE DR                                                                                      HOUSTON              TX      77047        USA     INSURANCE CLAIMS     3/12/2018        X            X              X          UNDETERMINED
837               ANJU SARAN                           3 SEATON COURT                                                                                           MORRIS PLAINS        NJ      07950        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
838               ANKUR DAGA                           550 SOUTH HILL ROAD SUITE 1015                                                                           LOS ANGELES          CA      90013        USA     TRADE PAYABLE                                                                     $1,604.02
839               ANKUSH NAYAR STAFF ATTORNY 10        300 W PERSTON STREET ROOM 407                                                                            BALTIMORE            MD      21201        USA     TRADE PAYABLE                                                                      $796.43
840               ANN & CHRIS DUFFY                    400 NORTH WEST STREET                                                                                    UTICA                IL      61373        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
841               ANN ACORELLA                         122 STERLING PLACE                                                                                                            NJ                   USA     INSURANCE CLAIMS     10/7/2016        X            X              X          UNDETERMINED
842               ANN BARBERO                          1000 FURLONG AVENUE                                                                                      ROSCOE               PA      15477        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
843               ANN CHIARELLO                        87 PARK LN                                                                                               WARNER ROBINS        GA      31093        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
844               ANN CREEK LTD                        1199 US HIGHWAY 22                                                                                       MOUNTAINSIDE         NJ      07092        USA     TRADE PAYABLE                                                                      $918.41
845               ANN GRICE                            5618 DOREMUS AVE                                                                                         RICHMOND             CA      94805        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
846               ANN LUCAS                            718 S SALEM DR                                                                                           SCHAUMBURG           IL      60193        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
847               ANN MARIE BASSALY                    17701 BLUE HERON WAY                                                                                     LAKE OSWEGO          OR      97034        USA     INSURANCE CLAIMS     4/23/2018        X            X              X          UNDETERMINED


                                                                                                                                             Page 10 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                       18-23537-rdd                          Doc 20               Filed 01/18/19
                                                                                                                                 Schedule Entered            01/18/19
                                                                                                                                          E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                  Case Number: 18-23537
                                                                                                                                 Pg 651 of 1461




                                                                                                                                                                                                                                                     Contingent

                                                                                                                                                                                                                                                                  Unliquidated

                                                                                                                                                                                                                                                                                 Disputed
Row No. Account   Creditor's Name                      Address 1                             Address 2                       Address 3         Address 4     City               State     Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                         Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                            Offset
                                                                                                                                                                                                                                                                                                            (Y/N)
848               ANN MARIE PAINCHAUD                  639 ILYSSA WAY                                                                                        STATEN ISLAND      NY        10312        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
849               ANN SPENCER                          2931 W PINE RIDGE BLVD                                                                                BEVERLY HILLS      FL        34465        USA     INSURANCE CLAIMS     1/8/2016         X            X              X          UNDETERMINED
850               ANNA & ALFRED HIGUERA                201 CANYON LAKES PL                                                                                   SAN RAMON          CA        94582        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
851               ANNA CORYELL                         1786 HARMONYVILLE RD                                                                                  POTTSTOWN          PA        19465-8551   USA     INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
852               ANNA FIDDLER COURT OFFICER           PO BOX 750                                                                                            WOODBURY           NJ        08096        USA     TRADE PAYABLE                                                                      $369.62
853               ANNA FIDDLER COURT OFFICER           PO BOX 750                                                                                            WOODBURY           NJ        08096        USA     TRADE PAYABLE                                                                      $581.54
854               ANNA GUZMAN                          850 N HOBART BLVD                                                                                     LOS ANGELES        CA        90029        USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
855               ANNA HARBIN                                                                                                                                                                                  INSURANCE CLAIMS     6/5/2018         X            X              X          UNDETERMINED
856               ANNA MARIE ITURBE                    4524 PASEO DE LA VISTA                                                                                BONITA             CA        91902        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
857               ANNA MCLEVAINE                       1949 WYNDOTTE                                                                                         OWENSBORO          KY        42301        USA     INSURANCE CLAIMS     9/5/2014         X            X              X          UNDETERMINED
858               ANNA MONTOYA                         1339 SHERMAN STREET                                                                                   ALAMEDA            CA        94501        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
859               ANNA S FIDDLER                       P O BOX 750                                                                                           WOODBURY           NJ        08096        USA     TRADE PAYABLE                                                                      $117.96
860               ANNA S FIDDLER                       P O BOX 881                                                                                           WOODBURY           NJ        08096        USA     TRADE PAYABLE                                                                      $220.00
861               ANNA S FIDDLER                       P O BOX 881                                                                                           WOODBURY           NJ        08096        USA     TRADE PAYABLE                                                                      $507.46
862               ANNA S FIDDLERCOURT OFFICER          PO BOX 315                                                                                            WOOBURY HEIGHTS    NJ        08097        USA     TRADE PAYABLE                                                                        $43.87
863               ANNA SKOWRON                         4439 N NEW ENGLAND AVE                                                                                HARDWOOD HEIGHTS   IL        60706        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
864               ANNA VINES                           1120 OAKWOOD STREET                                                                                   COULUMBUS          OH        43206        USA     INSURANCE CLAIMS     8/26/2018        X            X              X          UNDETERMINED
865               ANNABEL KENOI                        22166 JAMES ALAN CIRCLE                                                                               CHATSWORTH         CA        91311        USA     INSURANCE CLAIMS     7/4/2017         X            X              X          UNDETERMINED
866               ANNE & CHRIS CAREY                   8310 BRIAR CREEK DRIVE                                                                                ANNANDALE          VA        22003        USA     INSURANCE CLAIMS     5/15/2018                                                    $1,306.99
867               ANNE & STEPHEN ROTHER                7755 CHARS LN                                                                                         SPRINGFIELD        VA        22153        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
868               ANNE COSGROVE                        45 CEDARS ROAD                                                                                        CALDWELL           NJ        07006        USA     INSURANCE CLAIMS     1/29/2018        X            X              X          UNDETERMINED
869               ANNE LAWRANCE                        16299 SOUTHWEST LANIER LANE                                                                           TIGARD             OR        97224        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
870               ANNE MARIE CHAGNON                   80 AUSTIN DRIVE                       UNIT 113                                                        BURLINGTON         VT        05401        USA     INSURANCE CLAIMS     10/20/2013       X            X              X          UNDETERMINED
871               ANNE SCHULLER                        163 WARD COURT                                                                                        LAKEWOOD           CO        80228        USA     INSURANCE CLAIMS     5/24/2018        X            X              X          UNDETERMINED
872               ANNE SELCER                          1752 9TH ST                                                                                           OAKLAND            CA        94607        USA     INSURANCE CLAIMS     5/24/2018        X            X              X          UNDETERMINED
873               ANNE VENIE                           3550 COUNTRY SQUARE DR                APT 203                                                         CARROLLTON         TX        75006        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
874               ANNETTE ABBOTT                       PO BOX 52294                                                                                          TULSA              OK        74112        USA     INSURANCE CLAIMS     11/5/2015        X            X              X          UNDETERMINED
875               ANNETTE BROTHERS                     14 RABBIT TRAIL RD                                                                                    POUGHKEEPSIE       NY        12603        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
876               ANNETTE HERMAN                       303 BRACE DRIVE                                                                                       BLOOMINGTON        IL        61704        USA     INSURANCE CLAIMS     10/16/2017       X            X              X          UNDETERMINED
877               ANNETTE LLOYD                        6817 SOUDER ST                                                                                        PHILADELPHIA       PA        19149        USA     INSURANCE CLAIMS     3/11/2016        X            X              X          UNDETERMINED
878               ANNETTE SHEGOG                       8450 WINDSOR LANE                                                                                     SOUTHAVEN          MS        38672        USA     INSURANCE CLAIMS     1/23/2018        X            X              X          UNDETERMINED
879               ANNETTE SHRIEVES                     2353 FORTLANE ROAD                                                                                    PETERSBURG         VA        23803        USA     INSURANCE CLAIMS     6/29/2018        X            X              X          UNDETERMINED
880               ANNEXS LLC                           8645 PHOENIX DR                                                                                       MANASSAS           VA        20110        USA     TRADE PAYABLE                                                                        $47.26
881               ANNIC CORPORATION                    416 N ROSEMEAD BLVD                                                                                   PASADENA           CA        91107                TRADE PAYABLE                                                                     $2,093.32
882               ANNIE BONE                           1910 AHERN STREET 43                                                                                  MARYSVILLE         CA        95901        USA     INSURANCE CLAIMS     6/19/2018                                                    $5,000.00
883               ANNIE BONNER                         1017 GAY STREET                                                                                       ROCKY MOUNT        NC        27804        USA     INSURANCE CLAIMS     10/20/2016       X            X              X          UNDETERMINED
884               ANNIE FAYE SHAFFER                   3072 OAKWOOD RD                                                                                       CAMERON PARK        CA       95682        USA     TRADE PAYABLE                                                                     $1,024.94
885               ANNIE GRANILLO                       1183 SENDA DEL VALLE                                                                                  SANTA FE           NM        87507        USA     INSURANCE CLAIMS     6/22/2014        X            X              X          UNDETERMINED
886               ANNIE JONES                          498 COUNTY ROAD 115                                                                                   VOSSBURG           MS        39366        USA     INSURANCE CLAIMS     1/31/2018        X            X              X          UNDETERMINED
887               ANNIE LEWIS                          4231 DARBY ST                                                                                         ST LOUIS           MO        63120        USA     INSURANCE CLAIMS     9/22/2015        X            X              X          UNDETERMINED
888               ANNIE MATTA                          13312 SW 195TH ST                                                                                     MIAMI              FL        33177        USA     INSURANCE CLAIMS     4/21/2017                                                   $24,000.00
889               ANNIE PARDUE                         18 FORRESTAL DRIVE                                                                                    BRUNSWICK          ME        04011        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
890               ANNKE SECURITY TECHNOLOGY INC        18401 ARENTH AVE UNIT C                                                                               CITY OF INDUSTRY    CA       91748        USA     TRADE PAYABLE                                                                     $3,664.46
891               ANNMARRIE SONGSONG                   108 TUN THEODORO DUNGCA STREET                                                                        TAMUNING           GU        96913        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
892               ANOTHER PRODUCTION CORPORATION       PO BOX 4339                                                                                           LAGO VISTA         NV        78645        USA     TRADE PAYABLE                                                                        $94.70
893               ANSET CORP                           84 MAPLE AVE C2 PO BOX 867                                                                            HUNTER             NY        12442-0867   USA     TRADE PAYABLE                                                                        $16.64
894               ANTARES VICE-CLEMENTE                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
895               ANTEXDEQING FASHION CO LTD           NO778 LINXI ROAD                      DEQING ZHEJIANG CHINA                                           HUZHOU             ZHEJIAN   313200               TRADE PAYABLE                                                                    $99,589.23
                                                                                                                                                                                G
896               ANTHIAN CAROL D                      6000 SWEET BASIL NORTH                                                                                TAYLORSVILLE       UT        84129        USA     TRADE PAYABLE                                                                        $11.08
897               ANTHONY & KISMET IMEOKPARIA          307 FRIEDMAN DRIVE                                                                                    NEW CASTLE         DE        19720        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
898               ANTHONY AND VICKI PERKINS            1749 WEST KINGSFIELD ROAD                                                                             CANTONMENT         FL        32533        USA     INSURANCE CLAIMS     2/21/2017        X            X              X          UNDETERMINED
899               ANTHONY BENENATI                     45620 ROMEO PLANK RD                                                                                  MACOMB             MI        48044        USA     INSURANCE CLAIMS     3/19/2018        X            X              X          UNDETERMINED
900               ANTHONY COCUZZA                      273 ORCHARD ST                                                                                        RAHWAY             NJ        07065        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
901               ANTHONY DAMBROSIO                    843 BROWN CITY RD                                                                                     IMLAY CITY         MI        48444        USA     INSURANCE CLAIMS     5/1/2017         X            X              X          UNDETERMINED
902               ANTHONY DANDRE T                     P O BOX 4241                                                                                          VALLEY VILLAGE     CA        91617        USA     TRADE PAYABLE                                                                         $2.29
903               ANTHONY DELROSSO                     174 AVENUE V                                                                                          BROOKLYN           NY        11223        USA     INSURANCE CLAIMS     3/5/2015         X            X              X          UNDETERMINED
904               ANTHONY DIGLIO CITY MARSHAL          511 SOUTH STATE ST ROOM 104                                                                           SYRACUSE           NY        13202        USA     TRADE PAYABLE                                                                        $33.15
905               ANTHONY FONTANA                      697 COLUMBUS CIR                                                                                      PERTH AMBOY        NJ        08861        USA     TRADE PAYABLE                                                                      $510.70
906               ANTHONY GELINAS                      9570 TUNNEY AVE                                                                                       NORTHRIDGE         CA        91324        USA     INSURANCE CLAIMS     3/4/2016         X            X              X          UNDETERMINED
907               ANTHONY GRAGNANO                     9214 BURLEY LANE                                                                                      LAUREL             MD        20723        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
908               ANTHONY GUEVARA                      577 12 W 87TH ST                                                                                      LOS ANGELES        CA        90044        USA     INSURANCE CLAIMS     1/13/2015        X            X              X          UNDETERMINED
909               ANTHONY J PARKS                      34676 SWAN VALLEY CT                                                                                  MURRIETA           CA        92563        USA     TRADE PAYABLE                                                                      $311.16
910               ANTHONY LIN                                                                                                                                                                                  TRADE PAYABLE                                                                     $1,661.11
911               ANTHONY MCCALL                       518 LARCHMONT AVENUE                                                                                  CAPITOL HEIGHTS    MD        20743        USA     INSURANCE CLAIMS     5/5/2015         X            X              X          UNDETERMINED
912               ANTHONY MEJIA                        11548 LOCKWOOD DRIVE                  APT D2                                                          SILVER SPRING      MD        20904        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
913               ANTHONY MONTALBANO                   10428 NOLAN DR                                                                                        EL PASO            TX        79924        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
914               ANTHONY RAPHAEL                      200 VALLEY PINES CIRCLE                                                                               SPRING LAKE        NC        28390        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
915               ANTHONY ROGERS                       8506 CHIVALRY                                                                                         SAN ANTONIO        TX        78254        USA     INSURANCE CLAIMS     7/8/2018         X            X              X          UNDETERMINED
916               ANTHONY SAMMARCO                     30 GLENMONT ROAD                                                                                      BRIGHTON           MA        02135        USA     INSURANCE CLAIMS     6/11/2017        X            X              X          UNDETERMINED
917               ANTHONY SCULLARI                     10 SECOND AVENUE                                                                                      ROCKY POINT        NY        11778        USA     INSURANCE CLAIMS     10/31/2014       X            X              X          UNDETERMINED
918               ANTHONY VUONG                        4138 HERITAGESTONE DR                                                                                 HOUSTON            TX        77066        USA     INSURANCE CLAIMS     12/19/2017       X            X              X          UNDETERMINED
919               ANTHONY WAAGE                        1812 JAMES STREET                                                                                     BELLINGHAM         WA        98225        USA     TRADE PAYABLE                                                                      $175.40
920               ANTHONY WRIGHT & CLE CAUDLE-WRIGHT   21325 FLATWOOD PLACE                                                                                  STERLING           VA        20164        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
921               ANTIGRAVITY BATTERIES                15622 BROADWAY CENTER ST                                                                              GARDENA             CA       90248        USA     TRADE PAYABLE                                                                      $199.84
922               ANTILLAS SHOE CORP                   SAN JUAN PR 00914                                                                                     SAN JUAN            PR       00914        USA     TRADE PAYABLE                                                                   $147,126.20
923               ANTLE MICHAEL AND VASHTEE ANTLE      60 CENTRE ST                                                                                          NEW YORK           NY        10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
924               ANTOINE JOEL L                       558 EAST 93RD STREET                                                                                  BROOKLYN           NY        11236        USA     TRADE PAYABLE                                                                      $587.26
925               ANTOINE JONATHAN                     1865 STONEHEDGE ROAD                                                                                  CHARLESTON         SC        29407        USA     TRADE PAYABLE                                                                         $1.80
926               ANTOINE WEDY                         601 MARKET ST 2609                                                                                    PHILADELPHIA       PA        19106        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
927               ANTOINETTE CAINE                     4022 HAVENDALE DRIVE                                                                                  NASHVILLE          TN        37207        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
928               ANTOINETTE GUERRINI-MARALDI          160 EAST 72 STREET                                                                                    NEW YORK           NY        10021        USA     TRADE PAYABLE                                                                      $557.87
929               ANTOINETTE PEMBERTON                 1920 DELANEY AVENUE                                                                                   ORLANDO            FL        32806        USA     INSURANCE CLAIMS     6/22/2018        X            X              X          UNDETERMINED
930               ANTONETTY JUAN M                     11 STRAWBERRY BANK ROAD APARTMENT 5                                                                   NASHUA             NH        03062        USA     TRADE PAYABLE                                                                         $1.84
931               ANTONIA CIRILLO                      26 LAKEVIEW DR                                                                                        NEWBURGH           NY        12550        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
932               ANTONIA COBARRUBIAS                  1582 N VAGEDES AVE                                                                                    FRESNO             CA        93728        USA     INSURANCE CLAIMS     6/12/2018        X            X              X          UNDETERMINED
933               ANTONIA LEVARIO                      152 SAN FELIPE                                                                                        HOLLISTER          CA        95023        USA     TRADE PAYABLE                                                                      $265.38
934               ANTONIO ARREOLA                                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                          Page 11 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                        Doc 20     Filed 01/18/19
                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                      E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                             Pg 652 of 1461




                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                              Address 1                           Address 2             Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                       (Y/N)
935               ANTONIO CAPULONG                             14227 REELFOOT LAKE DR                                                                    CHESTERFIELD        MO      63017        USA     INSURANCE CLAIMS     8/12/2018        X            X              X          UNDETERMINED
936               ANTONIO MACARIO                              1424 W MINERAL ST                                                                         MILWAUKEE           WI      53204        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
937               ANTONIO MOSES C                              31936 AVENDIA MALLARI                                                                     TEMECULA            CA      92591        USA     TRADE PAYABLE                                                                          $1.85
938               ANTONIO ROBERTS                              2648 JORDAN RIDGE DRIVE                                                                   NASHVILLE           TN                   USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
939               ANTONIO RODRIGUEZ                            12301 OSBORNE PL                                                                          PACOIMA             CA      91331        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
940               ANTONIO VICENS RODRIGUEZ                     URB SAN MIGUEL B6                                                                         SAN LORENZO         PR      00754        USA     INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
941               ANTONYO TODD                                 1585 62ND ST 8366                                                                         EMERYVILLE          CA      94662        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
942               ANUJ & EILEEN GOEL                           171R BARTHOLOMEW ST                                                                       PEABODY             MA      01960        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
943               ANYTHINGDISPLAYCOM                           6225 PRESIDENTIAL CT                                                                      FORT MYERS          FL      33919        USA     TRADE PAYABLE                                                                         $64.07
944               AOD RETAIL LLC                               1885 SOUTH MAIN ST                                                                        MIDDLETOWN          CT      06457        USA     TRADE PAYABLE                                                                       $360.19
945               AOSOM LLC                                    27150 SW KINSMAN ROAD                                                                     WILSONVILLE         OR      97070        USA     TRADE PAYABLE                                                                     $25,722.32
946               APARTMENTS LLC NORTHPOINTE VILLAGE           12603 NORTHBOROUGH DRIVE            APT 305                                               HOUSTON             TX      77067        USA     INSURANCE CLAIMS     1/13/2017        X            X              X          UNDETERMINED
947               APEX TOOL GROUP LLC                          14600 YORK ROAD STE A                                                                     SPARKS              MD      21152        USA     TRADE PAYABLE                                                                   $359,588.12
948               APEX TOOL GROUP LLC                          14600 YORK ROAD STE A                                                                     SPARKS              MD      21152        USA     TRADE PAYABLE                                                                       $125.77
949               APEX TOOL INTERNATIONAL LLC                  14600 YORK ROAD                     SUITE A                                               SPARKS              MD      21152        USA     TRADE PAYABLE                                                                  $6,671,654.77
950               APMEX                                        226 DEAN A MCGEE AVENUE                                                                   OKLAHOMA CITY       OK      73102        USA     TRADE PAYABLE                                                                     $14,153.57
951               APOGEESOURCE INC                             1095 SHOTGUN RD                                                                            SUNRISE            FL      33326        USA     TRADE PAYABLE                                                                         $83.84
952               APOLINAR NUNEZ                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
953               APPALACHIAN POWER                            PO BOX 371496                                                                             PITTSBURGH          PA      15250-7496   USA     UTILITIES PAYABLE                                                                 $27,092.43
954               APPAREL SOURCING HK LIMITED                  7021 LAMOTTE DR                                                                           HUGO                MN      55038        USA     TRADE PAYABLE                                                                   $431,286.90
955               APPARLENBAGSCOM                              3030 N ROCKY POINT DR                                                                     TAMPA               FL      33607        USA     TRADE PAYABLE                                                                      $2,672.65
956               APPLEGARTH CHANTAL                           301 N PARK AVE                                                                            SANFORD             FL      32771        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
957               APPLIANCE COVE                               1018 AIRPORT RD STE 106-172                                                               HOT SPRINGS          AR     71913        USA     TRADE PAYABLE                                                                       $421.68
958               APPLIANCE PARTS COMPANY                      6825 SOUTH KYRENE RD                                                                      TEMPE               AZ      85283        USA     TRADE PAYABLE                                                                      $4,939.32
959               APRIL JIMMEYE AND JOHN JIMMEYE JR            230 W PALM STREET                                                                         EXETER              CA      93221        USA     LITIGATION           10/12/2018                                                     $700.00
960               APRIL JIMMEYE PLTF                           221 S MOONEY BLVD 209                                                                     VISALIA             CA      93291        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
961               APRIL KATO                                   1490 SUTTERVILLE ROAD                                                                     SACRAMENTO          CA      95822        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
962               APRIL OMEY                                   1001 MAIN STREET                    THIRD FLOOR                                           LUBBOCK             TX      79401        USA     INSURANCE CLAIMS     8/5/2018         X            X              X          UNDETERMINED
963               APRIL WASHINGTON                             444 BEAUCATCHER ROAD                                                                      ASHEVILLE           NC      28805        USA     TRADE PAYABLE                                                                         $51.00
964               APRIL ZIMMER                                 PO BOX 788                                                                                CREST BUTTE         CO      81225        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
965               APS                                          PO BOX 2906                                                                               PHOENIX             AZ      85062-2906   USA     UTILITIES PAYABLE                                                                 $31,766.18
966               APS AUTO PARTS SPECIALIST INC                100 E MAIN STREET                                                                         ONTARIO              CA     91761        USA     TRADE PAYABLE                                                                      $2,142.83
967               AQS BRAND INC                                8015 DEERING AVE                                                                          CANOGA PARK         CA      91304        USA     TRADE PAYABLE                                                                       $145.10
968               AQUA CHILL 4                                                                                                                                                                            TRADE PAYABLE                                                                       $302.56
969               AQUA EDGE INC                                14020 CENTRAL AVE SUITE 530                                                               CHINO               CA      91710      USA       TRADE PAYABLE                                                                          $5.08
970               AQUA PENNSYLVANIA1229                        PO BOX 1229                                                                               NEWARK              NJ      07101-1229 USA       UTILITIES PAYABLE                                                                     $96.64
971               AQUA WAVE                                                                                                                                                                               TRADE PAYABLE                                                                       $238.41
972               AQUALUTIO CORP                               12 PRAG BLVD 203                                                                          MONROE              NY      10950        USA     TRADE PAYABLE                                                                      $1,078.21
973               AQUASURE CORPORATION                                                                                                                                                                    TRADE PAYABLE                                                                       $288.87
974               AQUINO ALERS K                               SAN ENRIQUE 2 APT 228                                                                     CAMUY               PR      00627        USA     TRADE PAYABLE                                                                       $422.47
975               AQUINO SAMUEL D                              73 WELLINGTON ST                                                                          SPRINGFIELD         MA      01109        USA     TRADE PAYABLE                                                                          $1.90
976               AQUIOS LLC                                   9421 FM2920 RD BLDG 5L                                                                    TOMBALL              TX     77375        USA     TRADE PAYABLE                                                                       $785.54
977               AQUITA WILLIAMS                              633 SUNNY ACRES                                                                           CHRISTIANSTED       VI      00820        USA     INSURANCE CLAIMS     5/22/2017        X            X              X          UNDETERMINED
978               AR & EM RETAIL GROUP CORP                    12341 NW 35TH ST BUILDING B                                                               CORAL SPRINGS       FL      33065        USA     TRADE PAYABLE                                                                      $6,392.34
979               AR AVIS BUDGET RENT A C                      SAME                                                                                                          IL                   USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
980               AR NORTH AMERICA INC                         140 81 ST AVE NE                                                                          FRIDLEY             MN      55432        USA     TRADE PAYABLE                                                                   $276,755.81
981               AR NORTH AMERICA INC                         140 81 ST AVE NE                                                                          FRIDLEY             MN      55432        USA     TRADE PAYABLE                                                                       $726.48
982               ARA MARKOSYAN                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
983               ARACELIE RIVERA                              UNKNOWN                             UNKNOWN                                               UNKNOWN             NY      10607        USA     INSURANCE CLAIMS     11/25/2017       X            X              X          UNDETERMINED
984               ARASTEH NICOLE R                             19145 SHERMAN WAY                                                                         RESEDA              CA      91335        USA     TRADE PAYABLE                                                                         $98.31
985               ARBURN BILLS                                 474 OTTAWA AVE APT C2                                                                     HASBROUCK HEIGHTS   NJ      07604        USA     INSURANCE CLAIMS     2/12/2018        X            X              X          UNDETERMINED
986               ARCA INDUSTRIAL NJ INC                       3 KELLOGG COURT                     SUITE 2                                               EDISON              NJ      08817        USA     TRADE PAYABLE                                                                   $534,640.15
987               ARCHER FULL THROTTLE LLC                     1030 S STATE ROAD                                                                         HARBOR SPRINGS      MI      49740        USA     TRADE PAYABLE                                                                       $580.03
988               ARCHIE DENIS                                 6600 TEMPLE HILL ROAD                                                                     CAMP SPRING         MD      20748        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
989               ARCHIE EIANTE                                414 W POTOMAC ST                                                                          BRUNSWICK           MD      21716        USA     TRADE PAYABLE                                                                          $1.84
990               ARCIAGA ARTEMIO J                            507 SURREY RD                                                                             TIMONIUM            MD      21093        USA     TRADE PAYABLE                                                                          $7.38
991               ARCOLO L P                                   185 NW SPANISH RIVER BLVD STE 100                                                         BOCA RATON          FL      33431-4230   USA     TRADE PAYABLE                                                                       $362.50
992               ARCORE REAL ESTATE LLC AND VELOCITY RETAIL   111 CENTRE ST                                                                             NEW YORK            NY      10013        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  GROUP LLC
993               ARDEN FAIR ASSOCIATES LP                     720 9TH ST                                                                                SACRAMENTO          CA      95814        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
994               ARETZ DUANE L                                56 PATERSON ST                                                                            NEW BRUNSWICK       NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
995               AREVALO MARCIA                               P O BOX 90036                                                                             PORTLAND            OR      97290        USA     TRADE PAYABLE                                                                        $1.85
996               ARF GROCERS LLS                              11830 QUIVIRA RD                                                                          OVERLAND PARK       KS      66210        USA     TRADE PAYABLE                                                                      $931.04
997               ARIA MOMENI                                  193 PARK AVE                                                                              EAST RUTHERFORD     NJ      07073        USA     TRADE PAYABLE                                                                      $300.05
998               ARIANA CRUZ-HERNANDEZ                        11081 MERRITT STREET                                                                      CASTROVILLE         CA      95012        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
999               ARIANA SEGRAVES                              2340 WHEATSLAND                                                                           WILLIAMSPORT        PA      17701        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
1000              ARIANNE PHILLIPS                             216 HOLLYFERN STREET                                                                      HENDERSON           NV      89074        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
1001              ARIBA OFFICE SOLUTIONS                                                                                                                                                                  TRADE PAYABLE                                                                       $40.39
1002              ARIE GAD                                     20210 NE 15TH CT                                                                          MIAMI                FL     33179        USA     TRADE PAYABLE                                                                      $181.20
1003              ARIEL REYES                                  460 NORTH 1ST STREET                                                                      BLYTHE              CA      92225        USA     INSURANCE CLAIMS     9/1/2017         X            X              X          UNDETERMINED
1004              ARIELA ALPHA INTERNATIONAL LLC               301 S MARGARETTA ST                                                                       SCHUYLKILL HAVEN    PA      17972        USA     TRADE PAYABLE                                                                       $74.93
1005              ARINZE CHINUA J                              4964 SW LAURELWOOD AVENUE                                                                 PORTLAND            OR      97225        USA     TRADE PAYABLE                                                                      $207.87
1006              ARIS ERACLEOUS                               12622 PENTOLINA COVE                                                                      FORT WAYNE          IN      46845        USA     INSURANCE CLAIMS     6/13/2018        X            X              X          UNDETERMINED
1007              ARISPE ANTONIO                               155 NORTH MAIN STREET                                                                     EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1008              ARKONTAKY BETTY ANN INDIVIDUALLY AND AS      250 BENEFIT ST                                                                            PROVIDENCE          RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE FOR THE ESTATE OF
                  GLENN ARKONTAKY
1009              ARLENE & MIKE HENDERSON                      6441 ELF COURT                                                                            PALENTINE           CA      95726      USA       INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
1010              ARLENE BROWN                                 440 HARTUNG DR                                                                            WYCKOFF             NJ      07481      USA       INSURANCE CLAIMS     6/12/2014        X            X              X          UNDETERMINED
1011              ARLENE CARDONA AVILES                        RR 1 BOX 13453                                                                            TOA ALTA            PR      00953-8688 USA       INSURANCE CLAIMS     5/25/2016        X            X              X          UNDETERMINED
1012              ARLENE CASALE                                1623 BOROS CR                                                                             BELEN               NM      87002      USA       INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
1013              ARLENE COX                                   5915 ENDSLEY CT                                                                           RALEIGH             NC      27610      USA       INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
1014              ARLENE MESA                                  UNKNOWN                                                                                                       NJ                 USA       INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
1015              ARLENE ORTEGA                                6833 LANDING CT                                                                           MIRA LOMA           CA      91752      USA       INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
1016              ARLENE ZARATE                                1861 N MILLSWEET DR                                                                       UPLAND              CA      91784      USA       INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
1017              ARLETHA FORT                                 40 EAST WARREN AVENUE                                                                     YOUNGTOWN           OH      44507      USA       INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
1018              ARLINGTON UTILITIES                          PO BOX 90020                        UTILITIES                                             ARLINGTON           TX      76004-3020 USA       UTILITIES PAYABLE                                                                 $2,128.47
1019              ARMAND PEFIANCO                              11515 LIPSCOMB WAY                                                                        WHITE MARSH         MD      21162      USA       INSURANCE CLAIMS     5/25/2018        X            X              X          UNDETERMINED


                                                                                                                                      Page 12 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                             Doc 20      Filed 01/18/19
                                                                                                                                 Schedule Entered            01/18/19
                                                                                                                                          E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                   Case Number: 18-23537
                                                                                                                                 Pg 653 of 1461




                                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                            Address 1                                Address 2              Address 3         Address 4     City                State     Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                                             (Y/N)
1020              ARMANDO PLACENCIA                          1001 RALPHEENE                                                                                  EL PASO             TX        79907        USA     INSURANCE CLAIMS     1/12/2015        X            X              X          UNDETERMINED
1021              ARMENDARIZ ANGELA                          371 W MAGNOLIA AVE                                                                              SAN BERNARDINO      CA        92405        USA     TRADE PAYABLE                                                                        $1.83
1022              ARMIJO ALEC S                              9270 SW MAPLEWOOD DR                                                                            TIGARD              OR        97223        USA     TRADE PAYABLE                                                                       $23.32
1023              ARMSTRONG ASIA                             1940 BRADFIELD AV                                                                               BATON ROUGE         LA        70807        USA     TRADE PAYABLE                                                                      $110.25
1024              'ARMSTRONG JOSEPH JR AND BRENDA            100 N CALVERT ST                                                                                BALTIMORE           MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1025              ARMY & AIR FORCE EXCHANGE SVC              PO BOX 15110 CO TRANSWORLD SYSTEMS INC                                                          WILMINGTON          DE        19850        USA     TRADE PAYABLE                                                                       $13.81

1026              ARMY UNIVERSE                              PO BOX 230515                                                                                   BROOKLYN            NY        11223        USA     TRADE PAYABLE                                                                     $3,683.29
1027              ARNALDO VAZQUEZ-ORTEGA                     3034 DESERT PALM CT                                                                             DUMFRIES            VA        22026        USA     INSURANCE CLAIMS     6/11/2016        X            X              X          UNDETERMINED
1028              ARNEEL LLC                                 11701 SAN RAFAEL AVE NE                                                                         ALBUQUERQUE         NM        87122        USA     TRADE PAYABLE                                                                     $9,605.80
1029              ARNOLD                                     P O BOX 73490                                                                                   CLEVELAND           OH        44193        USA     TRADE PAYABLE                                                                   $457,688.21
1030              ARNOLD HELEN ANN AS SURVIVING SPOUSE OF    250 BENEFIT ST                                                                                  PROVIDENCE          RI        02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  FORREST GLEN ARNOLD AND STEVEN ARNOLD AS
                  EXECUTOR OF THE ESTATE OF FORREST GLEN
                  ARNOLD
1031              ARNOLD JAKE                                ROAD L                                                                                          HOOKER              OK        73945        USA     TRADE PAYABLE                                                                        $72.53
1032              ARNOLD LETT                                3 RIVERWAY ROAD                                                                                 WEST DENNIS         MA        02670        USA     INSURANCE CLAIMS     10/24/2013       X            X              X          UNDETERMINED
1033              ARNOLD LINDA                               155 NORTH MAIN STREET                                                                           EDWARDSVILLE        IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1034              ARNOLD SCOTT HARRIS PC                     600 W JACKSON BLVD STE 720                                                                      CHICAGO             IL        60661        USA     TRADE PAYABLE                                                                      $138.31
1035              ARNOLD SCOTT HARRIS PC                     600 W JACKSON BLVD STE 720                                                                      CHICAGO             IL        60661        USA     TRADE PAYABLE                                                                        $76.52
1036              ARNOLD SCOTT HARRIS PC                     600 W JACKSON BLVD STE 450                                                                      CHICAGO             IL        60661        USA     TRADE PAYABLE                                                                      $413.49
1037              ARNOLD SCOTT HARRIS PC                     600 W JACKSON BLVD STE 720                                                                      CHICAGO             IL        60661        USA     TRADE PAYABLE                                                                      $104.34
1038              ARNOLD SCOTT HARRIS PC                     600 W JACKSON BLVD STE 720                                                                      CHICAGO             IL        60661        USA     TRADE PAYABLE                                                                     $1,203.54
1039              ARNOLD SCOTT HARRIS PC                     600 W JACKSON BLVD STE 720                                                                      CHICAGO             IL        60661        USA     TRADE PAYABLE                                                                      $270.12
1040              ARNOLD SCOTT HARRISPC                      222 MERCHANDISE MART PLAZA SUITE 1932                                                           CHICAGO             IL        60654        USA     TRADE PAYABLE                                                                      $223.58
1041              ARNOLD SCOTT HARRISPC                      600 W JACKSON BLVD STE 720                                                                      CHICAGO             IL        60661        USA     TRADE PAYABLE                                                                      $488.63
1042              ARNOLD SCOTT HARRISPC                      222 MERCHANDISE MART PLAZA SUITE 1932                                                           CHICAGO             IL        60654        USA     TRADE PAYABLE                                                                        $48.56
1043              ARNOLD SCOTT HARRISPC                      600 W JACKSON BLVD STE 720                                                                      CHICAGO             IL        60661        USA     TRADE PAYABLE                                                                        $48.47
1044              ARNOLD SCOTT HARRISPC                      600 W JACKSON BLVD STE 720                                                                      CHICAGO             IL        60661        USA     TRADE PAYABLE                                                                        $86.57
1045              ARNOLDO BETANCOURT                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
1046              ARNOLDO BETANCOURT                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
1047              ARNOLDO BETANCOURT                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
1048              ARON & ASSOCIATES ESTER B SIMO             1615 E FORT LOWELL RD                                                                           TUCSON              AZ        85719        USA     TRADE PAYABLE                                                                      $204.84
1049              ARON SVACHA                                UNKNOWN                                                                                                             NJ                     USA     INSURANCE CLAIMS     7/29/2018        X            X              X          UNDETERMINED
1050              ARRAS CONSULTING INC                       2675 STONEHILL WAY                                                                              CUMMING             GA        30041        USA     TRADE PAYABLE                                                                        $28.00
1051              ARRIETA PEARL S                            6814 W 32ND ST                                                                                  LITTLE ROCK         AR        72204        USA     TRADE PAYABLE                                                                         $1.84
1052              ARROW FASTENER COMPANY INC                 P O BOX 101058                                                                                  ATLANTA             GA        30392        USA     TRADE PAYABLE                                                                    $75,665.00
1053              ARROW FINANCIAL SERVICE LLC                EDUARDO M PALLARES P63559 BLATT                                                                 BINGHAM FARMS       MI        48025        USA     TRADE PAYABLE                                                                      $843.55
                                                             HASENMILLER LEIBSKER &
1054              ARROW FINANCIAL SERVICE LLC                EDUARDO M PALLARES P63559 BLATT                                                                 BINGHAM FARMS       MI        48025        USA     TRADE PAYABLE                                                                       $588.72
                                                             HASENMILLER LEIBSKER &
1055              ARROW FINANCIAL SERVICE LLC                EDUARDO M PALLARES P63559 BLATT                                                                 BINGHAM FARMS       MI        48025        USA     TRADE PAYABLE                                                                      $1,594.42
                                                             HASENMILLER LEIBSKER &
1056              ARROW FINANCIAL SERVICES                   GLADIS KOJO LEGAL OUTSOURCING MANAGER                                                           NILES               IL        60714        USA     TRADE PAYABLE                                                                       $440.95
                                                             5996
1057              ARROW FINANCIAL SERVICES LLC               ROBEN BLAUERT RAHLFS & ROHRBA150                                                                SEATLLE             WA        98109        USA     TRADE PAYABLE                                                                        $73.21
                                                             NICKERSON STREET SUITE 20
1058              ARROW FINANCIAL SERVICES LLC               EDUARDO M PALLARES BLATT HASENMILLER                                                            BINGHAM             MI        48025        USA     TRADE PAYABLE                                                                       $920.57
                                                             LEIBSKER&MOO
1059              ARROW FINANCIAL SERVICES LLC               ROBEN BLAUERT RAHLFS & ROHRBA150                                                                SEATLLE             WA        98109        USA     TRADE PAYABLE                                                                       $133.80
                                                             NICKERSON STREET SUITE 20
1060              ARROW FINANCIAL SERVICES LLC               EDUARDO M PALLARES BLATT HASENMILLER                                                            BINGHAM             MI        48025        USA     TRADE PAYABLE                                                                       $847.79
                                                             LEIBSKER&MOO
1061              ARROW GLOBAL ASSET DISPOSITION             9201 E DRY CREEK RD                                                                             CENTENNIAL          CO        80112      USA       TRADE PAYABLE                                                                    $51,183.01
1062              ARROW SHED LLC                             PO BOX 4876 CHURCH ST STATION                                                                   NEW YORK            NY        10261-4876 USA       TRADE PAYABLE                                                                   $405,524.86
1063              ARROWHEAD ELECTRICAL PRODUCTS                                                                                                                                                                 TRADE PAYABLE                                                                      $520.06
1064              ARSALA ALI                                 39772 COSTA WAY                                                                                 FREMONT             CA        94538        USA     TRADE PAYABLE                                                                      $110.20
1065              ARSHAD CORPORATION PVT LTD                 15 KM JARANWALA ROAD                     KHURRIANWALA                                           FAISALABAD          PAKISTA   38000                TRADE PAYABLE                                                                    $24,744.34
                                                                                                                                                                                 N
1066              ARTENEO GAMA                               4127 LUFBOROUGH DR                                                                              HOUSTON             TX        77066        USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
1067              ARTESA LAJQI                               80 WOODLAWN AVE                       APT 2                                                     YONKERS             NY        10704        USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
1068              ARTESIAN WATER COMPANY INC                 PO BOX 15069                                                                                    WILMINGTON          DE        19886-5069   USA     UTILITIES PAYABLE                                                                  $831.04
1069              ARTHISH BHASKAR                            1103 GETTYSBURG AVE                                                                             CLOVIS              CA        93612        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
1070              ARTHUR & DORIS BIRD                        936 BRAUN DRIVE                                                                                 GREENFIELD          IN        46140        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
1071              ARTHUR & DORIS BIRD                        936 BRAUN DRIVE                                                                                 GREENFIELD          IN        46140        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
1072              ARTHUR & MICHELLE DUNN                     51 BELMORE RD                                                                                   LUTHERVILLE         MD        21093        USA     INSURANCE CLAIMS     1/25/2016        X            X              X          UNDETERMINED
1073              ARTHUR ELIZALDE                            2014 LOVELIA DRIVE                                                                              CEDAR PARK          TX        78613        USA     INSURANCE CLAIMS     6/28/2016        X            X              X          UNDETERMINED
1074              ARTHUR HARLEY                              22 FAIR STREET                                                                                  SAVANNAH            GA        31408        USA     INSURANCE CLAIMS     5/11/2017        X            X              X          UNDETERMINED
1075              ARTHUR JOHANNES                            146 EVERETTE LANE                                                                               DUNBAR              WV        25064        USA     TRADE PAYABLE                                                                       $42.92
1076              ARTHUR KNOX                                14 WICK LANE                                                                                    RANDOLPH            NJ        07869        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
1077              ARTHUR L NUDELMAN                          NUDLEMAN KLENM & GOLUB 425 EAGLE ROCK                                                           ROSELAND           NJ        07068        USA     TRADE PAYABLE                                                                       $43.50
                                                             AVE SUITE 403
1078              ARTHUR PEDLER                              402 SHAWNEE VALLEY DR                                                                           EAST STROUDSBURG    PA        18302        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
1079              ARTHUR W HOFFMAN                           476 PASSAIC ST                                                                                  HACKENSACK          NJ        07601        USA     TRADE PAYABLE                                                                      $875.89
1080              ARTINO ANTHONY AND CAROL ARTINO            1061 MAIN ST                                                                                    BRIDGEPORT          CT        06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1081              ARTIS RONNIE F                             9111 COURTHOUSE RD                                                                              SPOTSYLVANIA        VA        22553        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                                                                                                                                                             COURTHOUSE
1082              ARTISAN NETWORK SERVICES INC               4899 MONTROSE BLVD                                                                              HOUSTON              TX       77006        USA     TRADE PAYABLE                                                                        $46.36
1083              ARTOFABRIC                                 835 SAN JULIAN S                                                                                LOS ANGELES         CA        90014        USA     TRADE PAYABLE                                                                    $23,646.39
1084              ARTURO & CARMEN MCDONALD                   9450 S THOMAS DR                         C 1901                                                 PANAMA CITY BEACH   FL        32408        USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
1085              ARTURO SUAREZ                              14505 CASTANA AVENUE                                                                            PARAMOUNT           CA        90723        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
1086              ARUN & ANUSHA RAJAN                        5310 LILAC PASS                                                                                 CUMMING             GA        30040        USA     INSURANCE CLAIMS     5/3/2018         X            X              X          UNDETERMINED
1087              ARUNDEL CROSSING II LLC                    PO BOX 633864                                                                                   CINCINNATI          OH        45263-3864   USA     TRADE PAYABLE                                                                    $21,827.95
1088              ARUSA INTERNATIONAL INC                    5505 NW 84TH AVE                                                                                MIAMI               FL        33166        USA     TRADE PAYABLE                                                                        $45.17
1089              ARYA SAMANI                                3 HOIEM COURT                                                                                   RIVER VALE          NJ        07675        USA     INSURANCE CLAIMS     10/8/2017        X            X              X          UNDETERMINED
1090              ARZETTA GULLICK                            2501 SE OHIO AVE                                                                                TOPEKA              KS        66605        USA     INSURANCE CLAIMS     4/2/2018         X            X              X          UNDETERMINED
1091              ARZOLA HAEL                                4545 S MISSION RD TRLR 423 TRLR 423                                                             TUCSON              AZ        85746        USA     TRADE PAYABLE                                                                         $4.91
1092              ASAYPIERCE ELIZABETH C                     112 NORTH MAPLE ST                                                                              GILMAN              IL        60938        USA     TRADE PAYABLE                                                                         $1.77


                                                                                                                                          Page 13 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                                 Doc 20       Filed 01/18/19
                                                                                                                                       Schedule Entered            01/18/19
                                                                                                                                                E/F: Part 3 Question 1      00:55:49                    Main Document                                                                               Case Number: 18-23537
                                                                                                                                       Pg 654 of 1461




                                                                                                                                                                                                                                                       Contingent

                                                                                                                                                                                                                                                                    Unliquidated

                                                                                                                                                                                                                                                                                   Disputed
Row No. Account   Creditor's Name                             Address 1                                   Address 2                Address 3         Address 4     City              State    Zip        Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                           Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                              to
                                                                                                                                                                                                                                                                                                              Offset
                                                                                                                                                                                                                                                                                                              (Y/N)
1093              ASBURY FOODSERVICE EQUIPMENT C              3355 ENTERPRISE AVENUE STE 160                                                                       FORT LAUDERDALE   FL       33331      USA     TRADE PAYABLE                                                                     $9,085.10
1094              ASBURY JAMES                                PHILADELPHIA CITY HALL                      CHESTNUT ST                                              PHILADELPHIA      PA       19107      USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1095              ASHBAUGH ALEXIS C                           4116 JASON AVE                                                                                       FRANKLIN          IN       46131      USA     TRADE PAYABLE                                                                         $3.52
1096              ASHEBORO MALL LLC                           PO BOX 204227                                                                                        AUGUSTA           GA       30917      USA     TRADE PAYABLE                                                                     $4,000.28
1097              ASHER ALISABETH                             2873 WESTWOOD LN APT 10                                                                              CARMICHAEL        CA       95608      USA     TRADE PAYABLE                                                                      $191.39
1098              ASHER BEN HAIM                                                                                                                                                                                 TRADE PAYABLE                                                                        $11.01
1099              ASHISH KHOSLA                               UNKNOWN                                                                                              UNKNOWN                    UNKNOWN            INSURANCE CLAIMS     5/17/2018        X            X              X          UNDETERMINED
1100              ASHKANIPOUR GENEVIEVE                       155 NORTH MAIN STREET                                                                                EDWARDSVILLE      IL       62025      USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1101              ASHLEE CLINTON                              392 NORTH ROAD                                                                                       CHESTER           NJ       07930      USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
1102              ASHLEY CAESAR                               1833 REYNOLDS RD                                                                                     LAKELAND          FL       33801      USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
1103              ASHLEY CRUZ                                 6514 KINDRED STREET                                                                                  PHILIDALPHIA      PA       19149      USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
1104              ASHLEY DESIREE N                            310 BECKET AVE                                                                                       FAIRDALE          KY       40118      USA     TRADE PAYABLE                                                                      $143.12
1105              ASHLEY DON                                  7511 DARBY AVENUE                                                                                    RESEDA            CA       91335      USA     INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED
1106              ASHLEY GARY                                 9802 AVRO ROAD                                                                                       MIDDLE RIVER      MD       21220      USA     TRADE PAYABLE                                                                         $9.95
1107              ASHLEY GUIZAR                               12402 NE MARX STREET                        STE3                                                     PORTLAND          OR       97230      USA     INSURANCE CLAIMS     10/16/2018       X            X              X          UNDETERMINED
1108              ASHLEY IDE                                  9495 SHUMACHER AVE NW                                                                                CONCORD           NC       28027      USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
1109              ASHLEY KASSONDRA A                          66 HIGH COURT                                                                                        EAST HARTFORD     CT       06118      USA     TRADE PAYABLE                                                                        $29.55
1110              ASHLEY LYON                                 1251 MALLOW ST                                                                                       WOLVERINE LAKE    MI       48390      USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
1111              ASHLEY NADEAU                               1331 SW HIGH AVENUE                                                                                  TOPEKA            KS       66604      USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
1112              ASHLEY RAGIN                                2200 NW 99TH ST                                                                                      MIAMI             FL       33147      USA     INSURANCE CLAIMS     3/21/2017        X            X              X          UNDETERMINED
1113              ASHLEY RAYMOND                              90 LOCUST GROVE                                                                                      HAZLET            NJ       07730      USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
1114              ASHLEY TRUJILLO                             2749 WENDELL ROAD SW                                                                                 ALBUQUERQUE       NM       87121      USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
1115              ASHLY AUGUSTINE                             13326 GARDNER VILLE STREET                                                                           HOUSTON           TX       77034      USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
1116              ASHLYN MILLER                               1404 BOWATER RD                                                                                      ROCK HILL         SC       29732      USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
1117              ASHONG BELINDA K                            3745 FOOTHILL BLVD APT 2                                                                             OAKLAND           CA       94601      USA     TRADE PAYABLE                                                                         $1.83
1118              ASHRAF & SEEMA HASAN                        12 MONTFORT DR                                                                                       BELLE MEAD        NJ       08502      USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
1119              ASHTABULA COUNTY COURT EASTERN              25 W JEFFERSON ST CLERK OF COURT                                                                     JEFFERSON         OH       44047      USA     TRADE PAYABLE                                                                      $127.14
1120              ASHTABULA MUNICIPAL COURT                   4717 MAIN AVE                                                                                        ASHTABULA         OH       44004      USA     TRADE PAYABLE                                                                        $99.99
1121              ASIA SOCKS INC                              2400 HU QINGPING ROAD XUJING TOWN           QINGPU DISRICT                                           SHANGHAI          CHINA    201702             TRADE PAYABLE                                                                   $721,224.41
1122              ASIAN GLOBAL OUTLET INC                                                                                                                                                                        TRADE PAYABLE                                                                        $98.58
1123              ASIF FAROOQUEE                              184 MURICA AISLE                                                                                     IRVINE            CA       92614      USA     TRADE PAYABLE                                                                     $1,458.14
1124              ASII                                                                                                                                                                                           TRADE PAYABLE                                                                      $406.26
1125              ASIM & HUMA KHAN                            26 SHEFFIELD DR                                                                                      MOORSETOWN        NJ       08057      USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
1126              ASLANIS ANASTASIOS ASO ALLSTATE INSURANCE   320 N TIOGA ST                                                                                       ITHACA            NY       14850      USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  COMPANY
1127              ASN INC                                     2845 WINDSOR DRIVE UNIT 204                                                                          FALLS CHURCH       VA      22042      USA     TRADE PAYABLE                                                                      $255.22
1128              ASPDOORS                                    6726 BRANTLEY GORDON                                                                                 DENTON            NC       27239      USA     TRADE PAYABLE                                                                      $615.70
1129              ASPEN MANUFACTURING                         1518 BANNARD ST                                                                                      CINNAMINSON       NJ       08077      USA     TRADE PAYABLE                                                                     $5,724.22
1130              ASRET THAQI                                 7310 LORA DR                                                                                         LOUISVILLE        KY       40214      USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
1131              ASROTEX                                     HOUSE 85 ROAD 4                             BLOCK B BANANI                                           DHAKA             BANGLA   01213              TRADE PAYABLE                                                                    $84,552.00
                                                                                                                                                                                     DESH
1132              ASSELIN PAUL M AND ANNETTE R ASSELIN        250 BENEFIT ST                                                                                       PROVIDENCE        RI       02903      USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1133              ASSET ACCEPT CORP                           PO BOX 2036                                                                                          WARREN            MI       48090      USA     TRADE PAYABLE                                                                      $133.09
1134              ASSET ACCEPT CORP                           PO BOX 2036                                                                                          WARREN            MI       48090      USA     TRADE PAYABLE                                                                      $137.23
1135              ASSET ACCEPT CORP                           PO BOX 2036                                                                                          WARREN            MI       48090      USA     TRADE PAYABLE                                                                      $199.03
1136              ASSET ACCEPTANCE                            PO BOX 2037                                                                                          WARREN            MI       48090      USA     TRADE PAYABLE                                                                       $46.25
1137              ASSET ACCEPTANCE                            PO BOX 2037                                                                                          WARREN            MI       48090      USA     TRADE PAYABLE                                                                       $84.80
1138              ASSET ACCEPTANCE                            PO BOX 2037                                                                                          WARREN            MI       48090      USA     TRADE PAYABLE                                                                       $47.94
1139              ASSET ACCEPTANCE CORP                       DENNIS B PORICK LTD 63 W JEFFERSON ST 100                                                            JOLIET            IL       60432      USA     TRADE PAYABLE                                                                      $168.64

1140              ASSET ACCEPTANCE CORP                       DENNIS B PORICK LTD 63 W JEFFERSON ST 100                                                            JOLIET            IL       60432      USA     TRADE PAYABLE                                                                       $148.54

1141              ASSET ACCEPTANCE CORP                       DENNIS B PORICK LTD 63 W JEFFERSON ST 100                                                            JOLIET            IL       60432      USA     TRADE PAYABLE                                                                       $160.69

1142              ASSET ACCEPTANCE LLC                        LANCASTER COUNTY COURT 575 S 10TH 2ND                                                                LINCOLN           NE       68508      USA     TRADE PAYABLE                                                                       $111.70
                                                              FLOOR
1143              ASSET ACCEPTANCE LLC                        SCOTT T WHITEMAN 7350-B GRACE DRIVE                                                                  COLUMBIA          MD       21044      USA     TRADE PAYABLE                                                                       $797.91
1144              ASSET ACCEPTANCE LLC                        LANCASTER COUNTY COURT 575 S 10TH 2ND                                                                LINCOLN           NE       68508      USA     TRADE PAYABLE                                                                        $10.26
                                                              FLOOR
1145              ASSET ACCEPTANCE LLC                        LANCASTER COUNTY COURT 575 S 10TH 2ND                                                                LINCOLN           NE       68508      USA     TRADE PAYABLE                                                                       $104.18
                                                              FLOOR
1146              ASSET ACCEPTANCE LLC                        LANCASTER COUNTY COURT 575 S 10TH 2ND                                                                LINCOLN           NE       68508      USA     TRADE PAYABLE                                                                       $285.42
                                                              FLOOR
1147              ASSET ACCEPTANCE LLC                        LANCASTER COUNTY COURT 575 S 10TH 2ND                                                                LINCOLN           NE       68508      USA     TRADE PAYABLE                                                                      $1,098.93
                                                              FLOOR
1148              ASSET ACCEPTANCE LLC                        LANCASTER COUNTY COURT 575 S 10TH 2ND                                                                LINCOLN           NE       68508      USA     TRADE PAYABLE                                                                       $273.84
                                                              FLOOR
1149              ASSET ACCEPTANCE LLC                        LANCASTER COUNTY COURT 575 S 10TH 2ND                                                                LINCOLN           NE       68508      USA     TRADE PAYABLE                                                                        $33.83
                                                              FLOOR
1150              ASSET ACCEPTANCE LLC                        LANCASTER COUNTY COURT 575 S 10TH 2ND                                                                LINCOLN           NE       68508      USA     TRADE PAYABLE                                                                        $45.42
                                                              FLOOR
1151              ASSET ACCEPTANCE LLC                        LANCASTER COUNTY COURT 575 S 10TH 2ND                                                                LINCOLN           NE       68508      USA     TRADE PAYABLE                                                                        $53.72
                                                              FLOOR
1152              ASSET ACCEPTANCE LLC                        PO BOX 939050                                                                                        SAN DIEGO         CA       92193      USA     TRADE PAYABLE                                                                       $145.49
1153              ASSET MANAGEMENT OUTSOURCING R              501 NE HOOD AVE STE 125                                                                              GRESHAM           OR       97030      USA     TRADE PAYABLE                                                                       $269.13
1154              ASSET RECOVERY GROUPINC                     PO BOX 14949                                                                                         PORTLAND          OR       97293      USA     TRADE PAYABLE                                                                       $262.79
1155              ASSISTANT ATTORNEY GENERAL                  LARON LIND BAR 8334 ATTORNEYATTORNEY                                                                 SALT LAKE CITY    UT       84134      USA     TRADE PAYABLE                                                                       $232.08
                                                              FOR PLAINTIFF 210 N 1
1156              ASTON KATHERINE AND JOHN ASTON              60 CENTRE ST                                                                                         NEW YORK          NY       10007      USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1157              ASTRO TECHNOLOGIES                          13700 TAHITI WAY 143                                                                                 MARINA DEL REY     CA      90292      USA     TRADE PAYABLE                                                                      $781.11
1158              ASUME                                       PO BOX 71442                                                                                         SAN JUAR          PR       00936      USA     TRADE PAYABLE                                                                     $1,993.80
1159              ASUME ADMINISTRATOR                         ADMINISTRATION FOR CSE P O BOX 71442                                                                 SAN JUAN          PR       9368542    USA     TRADE PAYABLE                                                                      $213.30
1160              ASW LLC                                     7625 DISALLE BLVD                                                                                    FORT WAYNE        IN       46825      USA     TRADE PAYABLE                                                                   $121,520.00
1161              ATALANTI KAROFTIS                           9911 AQUARIS                                5                                                        PORT RICHIE       FL       34668      USA     INSURANCE CLAIMS     6/14/2015        X            X              X          UNDETERMINED
1162              ATEPHENS DENICEE                            4124 LAMAR                                                                                           SHREVEPORT        LA       71109      USA     TRADE PAYABLE                                                                        $37.20
1163              ATHARI SARAH I                              6985 LAKE AVE                                                                                        LONG BEACH        CA       90805      USA     TRADE PAYABLE                                                                         $1.83
1164              ATISA HAYES                                 923 FARM QUARTER RD                                                                                  FLORENCE          SC       29501      USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
1165              ATKINSON CRAIG                              155 NORTH MAIN STREET                                                                                EDWARDSVILLE      IL       62025      USA     PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                                Page 14 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                18-23537-rdd                           Doc 20        Filed 01/18/19
                                                                                                                                    Schedule Entered            01/18/19
                                                                                                                                             E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                    Pg 655 of 1461




                                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                               Address 1                              Address 2                Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                                             (Y/N)
1166              ATKINSON LORNA                                15055 SW 122ND AVE                                                                              MIAMI              FL      331865914    USA     TRADE PAYABLE                                                                      $100.00
1167              ATKINSON STANLEY                              2118 HAVEN ROAD APT C                                                                           WILMINGTON         DE      19809        USA     TRADE PAYABLE                                                                         $1.20
1168              ATLANTA SERVICE CENTER                        PO BOX 47-421                                                                                   DORAVILLE          GA      30362        USA     TRADE PAYABLE                                                                        $97.50
1169              ATLANTA SERVICE CENTER                        PO BOX 47-421                                                                                   DORAVILLE          GA      30362        USA     TRADE PAYABLE                                                                        $12.50
1170              ATLANTIC CITY ELECTRIC13610                   PO BOX 13610                                                                                    PHILADELPHIA       PA      19101        USA     UTILITIES PAYABLE                                                                 $6,813.63
1171              ATLANTIC CREDIT & FINANCEINC                  2425 NIMMO PWAY                                                                                 VA BEACH           VA      23456        USA     TRADE PAYABLE                                                                      $267.97
1172              ATLAS INTERNATIONAL INC                       500 W WARNER AVENUE                                                                             SANTA ANA          CA      92707        USA     TRADE PAYABLE                                                                    $22,650.00
1173              ATMOS ENERGY790311                            PO BOX 790311                                                                                   ST LOUIS           MO      63179-0311   USA     UTILITIES PAYABLE                                                                  $528.33
1174              ATRCORINTH NORTHLAKE LLC                      PO BOX 671643                                                                                   DALLAS             TX      75267        USA     TRADE PAYABLE                                                                    $18,150.00
1175              ATS ELECTRICAL CONTRACTING INC                1945 S HILL ST                                                                                  LOS ANGELES        CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1176              ATTWOOD TERRY                                 19735 STALLION LN                                                                               WAYNESVILLE        MO      65583        USA     TRADE PAYABLE                                                                         $4.62
1177              ATUL SHAH                                     2155 MORNINGTON LANE                                                                            SAN RAMON          CA      94582        USA     INSURANCE CLAIMS     6/22/2018        X            X              X          UNDETERMINED
1178              AUDETTE PATRICK J                             45 AVENUE B                                                                                     BURLINGTON         VT      05408        USA     TRADE PAYABLE                                                                         $3.69
1179              AUDIOLAB STEREO 7 VIDEO CENTER                                                                                                                                                                TRADE PAYABLE                                                                        $21.20
1180              AUDREY DRUSINA                                4323 180TH ST                                                                                   TORRANCE           CA      90504        USA     INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
1181              AUDRIANNA GRISHAM PA                          ATTORNEY AT LAW P O BOX 13980                                                                   MAUMELLE           AR      72113        USA     TRADE PAYABLE                                                                      $113.26
1182              AUFFARTH VINCENT A AND BELLE AUFFARTH HIS     100 N CALVERT ST                                                                                BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
1183              AUGUSTE HERMONISE                             1308 BRIGHT STREET                                                                              HILLSIDE           NJ      07205        USA     TRADE PAYABLE                                                                        $1.84
1184              AUGUSTE RONALD                                37 E CENTENNIAL AVENUE                                                                          ROOSEVELT          NY      11575        USA     TRADE PAYABLE                                                                       $20.58
1185              AUGUSTE RONNA C                               100 PERKINS AVE 116                                                                             BROCKTON           MA      02302        USA     TRADE PAYABLE                                                                        $2.99
1186              AUGUSTIN CLARENCE AND CAROL AUGUSTIN          250 BENEFIT ST                                                                                  PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1187              AUGUSTINE & BEATRICE OLADIPO                  24502 STRATTON CREEK DRIVE                                                                      SPRING             TX      77373        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
1188              AUGUSTINE & BEATRICE OLADIPO                  24502 STRATTON CREEK DRIVE                                                                      SPRING             TX      77373        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
1189              AUGUSTO & ELENA RUIZ                          17205 SOUNDERS MILL                                                                             DERWOOD            MD      20855        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
1190              AUGUSTO FELICIANO RAMIREZ                     PO BOX 433                                                                                      CAMUY              PR      00627        USA     INSURANCE CLAIMS     5/28/2018        X            X              X          UNDETERMINED
1191              AUILLANOZA AMPARO INDIVIDUALLY AND AS         1200 ONTARIO ST                                                                                 CLEVELAND          OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX OF THE ESTATE OF JESUS
                  AUILLANOZA
1192              AUR JORDAN                                    120 DARROW PLACE APT 13B                                                                        BRONX              NY      10475        USA     TRADE PAYABLE                                                                        $49.60
1193              AURELIO ROSE TREVINO                          1301 TYLER AVE                                                                                  CORPUS CHRISTI     TX      78015        USA     INSURANCE CLAIMS     6/16/2018        X            X              X          UNDETERMINED
1194              AURIEMMA ZACHARY                              28 SHAND AVE                                                                                    WARWICK            RI      02889        USA     TRADE PAYABLE                                                                         $3.66
1195              AURORA BUSINESS SOLUTIONS INC                 2707 E VALLEY BLVD 310                                                                          WEST COVINA        CA      91792        USA     TRADE PAYABLE                                                                     $5,802.15
1196              AURORA COLLECTIONS BUREAU                     2442 SOUTH DOWNING ST                                                                           DENVER             CO      80210        USA     TRADE PAYABLE                                                                        $42.50
1197              AURORA ROMO                                   15845 PASEO DEL CAMPOV                                                                          SAN LORENZO        CA      94580        USA     INSURANCE CLAIMS     12/15/2016       X            X              X          UNDETERMINED
1198              AURTHUR B ADLER & ASSOCIATES                  25 E WASHINGTON ST STE 500                                                                      CHICAGO            IL      60602        USA     TRADE PAYABLE                                                                     $1,022.99
1199              AUSENBACHS MARA                               1501 RUFER AVE 0                                                                                LOUISVILLE         KY      40204        USA     TRADE PAYABLE                                                                      $190.00
1200              AUSTIN BRADLEY AND SONIA AUSTIN HIS WIFE      100 N CALVERT ST                                                                                BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1201              AUSTIN DEZEEUW                                5131 EAGLE LAKE RD                                                                              DULUTH             MN      55803        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
1202              AUSTIN ENTERPRISES A LIMITED PARTN            ERSHIP                                 ERSHIP                                                   FRESNO             CA      93703        USA     TRADE PAYABLE                                                                     $1,592.78
1203              AUSTIN ENTERPRISES A LIMITED PARTN            ERSHIP                                 ERSHIP                                                   FRESNO             CA      93703        USA     TRADE PAYABLE                                                                     $4,921.60
1204              AUSTIN JOSEPH                                 111 S 9TH ST                                                                                    EDINBURG           TX      78539        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1205              AUSTIN JUNELL K INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                           EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF BRUCE C
                  AUSTIN
1206              AUSTIN TALAYA                                 6601 GREIG STREET                                                                               SEAT PLEASANT      MD      20743        USA     TRADE PAYABLE                                                                         $0.75
1207              AUSTON & CHRISTINA ELDER                      3110 GRAYSTONE LANE APT 2505                                                                    ALBANY             GA      31721        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
1208              AUTEL US INC                                  17008 EVERGREEN PLACE BUILDING                                                                  CITY OF INDUSTRY   CA      91745        USA     TRADE PAYABLE                                                                    $41,054.56
1209              AUTLER DAVID M                                2727 DE ANZA ROAD N-9                                                                           SAN DIEGO          CA      92262        USA     TRADE PAYABLE                                                                      $345.27
1210              AUTO - KEISER JOLINA; INDIVIDUALLY AND AS     200 DERBIGNY ST                                                                                 GRETNA             LA      70053        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATRIX AND NATURAL TUTRIX OF THE
                  ESTATES OF HER MINOR CHILDREN; KYLE KEISER
                  AND BRYCE KEISER
1211              AUTO ACCESSORIES USA INC                      35501 CENTRAL CITY                                                                              WAYNE              MI      48185        USA     TRADE PAYABLE                                                                    $14,600.00
1212              AUTO BODY TOOLMART                            2545 MILLENNIUM DR                                                                              ELGIN              IL      60124        USA     TRADE PAYABLE                                                                      $571.83
1213              AUTO CARE PRODUCTS INC                        6345 NANCY RIDGE DRIVE                                                                          SAN DIEGO          CA      92121        USA     TRADE PAYABLE                                                                     $1,002.93
1214              AUTO CREDIT LINE INC                          PARHAM & HUNGARY SPRING ROADS P0 BOX                                                            HENRICO            VA      23273        USA     TRADE PAYABLE                                                                     $1,039.99
                                                                90775
1215              AUTO-GARCIA MAGGIE AND JAYDEN                 75 COURT ST                                                                                     RENO               NV      89501        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EVENINGSTAR
1216              AUTOINFO FINANCE OF VA                        VIRGINIA BEACH 2425 NIMMO PARKWAY                                                               VIRGINIA BEACH     VA      23456        USA     TRADE PAYABLE                                                                      $194.20
1217              AUTO-KURIMSKI DAVID                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
1218              AUTO-LK TECHNOLOGY INC                        8825 53RD AVE                                                                                   ELMHURST           NY      11373        USA     TRADE PAYABLE                                                                      $910.73
1219              AUTO-MARTIN VIRGINIA KAY AND GORDON           219 ADAMS ST 306                                                                                FAIRMONT           WV      26554        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1220              AUTOMOTIVE CREDIT CORP C O SHE                PO BOX 2286                                                                                     SOUTHFIELD         MI      48037        USA     TRADE PAYABLE                                                                        $20.81
1221              AUTORIDAD DE ACUEDUCTOS Y                     PO BOX 70101                                                                                    SAN JUAN           PR      00936-8101   USA     UTILITIES PAYABLE                                                                $11,568.75
                  ALCANTARILLADO
1222              AV PRIME INC                                  4092 SANTA ANITA LN                                                                             YORBA LINDA        CA      92886        USA     TRADE PAYABLE                                                                      $294.00
1223              AVA ADAMS                                     23290 MERRYGROVE CIRCLE                                                                         MORENO VALLEY      CA      92553        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
1224              AVAKIAN DONALD AND LAURA AVAKIAN              60 CENTRE ST                                                                                    NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1225              AVAM INC                                      527 EAST 100 NORTH                                                                              HYDE PARK          UT      84318        USA     TRADE PAYABLE                                                                     $2,890.80
1226              AVANY CRUZ                                    132 MILLARD AVE                                                                                 WEST BABYLON       NY      11704        USA     INSURANCE CLAIMS     8/16/2016        X            X              X          UNDETERMINED
1227              AVARY STEVE INDIVIDUALLY AND AS EXECUTOR      1200 ONTARIO ST                                                                                 CLEVELAND          OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF ROBERT AVARY
1228              AVATAAR HOME FASHION PVT LTD                  PLOT B2 KARUR TEXTILE PARK             THALAPPATTI PO                                           KARUR              TAMIL                        TRADE PAYABLE                                                                    $12,524.18
                                                                                                                                                                                   NADU
1229              AVELAR ERICK R                                3718 WELLS AVE                                                                                  MOUNT RAINIER      MD      20712        USA     TRADE PAYABLE                                                                       $57.86
1230              AVERY YOSEPH                                  4037 HOSSIER LAWN WAY                                                                           YORBA LINDA        CA      92886        USA     INSURANCE CLAIMS     4/3/2018         X            X              X          UNDETERMINED
1231              AVI MFG CORP                                  70 RANDALL AVE 201                                                                              ROCKVILLE CENTRE   NY      11570        USA     TRADE PAYABLE                                                                      $596.99
1232              AVILA JAVIER M ASO STATE FARM GENERAL INS     240 CHURCH ST                                                                                   SALINAS            CA      93901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CO
1233              AVILA JONATHAN O                              7800 SW SAGERT ST 128                                                                           TUALATIN           OR      97062        USA     TRADE PAYABLE                                                                        $0.55
1234              AVILA JOSE                                    8942 WHYTEHARDEE BLVD                                                                           HARDEEVILLE        SC      29927        USA     TRADE PAYABLE                                                                      $101.08
1235              AVILA JOSE A                                  10807 57TH AVE CT E APT H302                                                                    PUYALLUP           WA      98373        USA     TRADE PAYABLE                                                                        $9.99
1236              AVILA NICK A                                  9039 PIONEER BLVD APT X103                                                                      SANTA FE SPRINGS   CA      90670        USA     TRADE PAYABLE                                                                        $1.83
1237              AVILES ABIGAIL PANIAGUA ASO PROGRESSIVE       1000 GUADALUPE ST                                                                               AUSTIN             TX      78701        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  COUNTY MUTUAL INSURANCE COMPANY
1238              AVILES ROCAFORT M                             CALLE MCLEARY 2023 OCEAN PARK                                                                   CONDADO            PR      00911        USA     TRADE PAYABLE                                                                         $6.86


                                                                                                                                             Page 15 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                              Doc 20          Filed 01/18/19
                                                                                                                                       Schedule Entered            01/18/19
                                                                                                                                                E/F: Part 3 Question 1      00:55:49               Main Document                                                                                   Case Number: 18-23537
                                                                                                                                       Pg 656 of 1461




                                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                             Address 1                                 Address 2                  Address 3         Address 4     City            State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                                             (Y/N)
1239              AVIS AVIS                                   8200 SUDLEY RD                                                                                       MANASSAS        VA      20109-3459   USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
1240              AVIS RENT-A-CAR                             PO BOX 981362                                                                                        EL PASO         TX      79998        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
1241              AVISTA UTILITIES                            1411 E MISSION AVE                                                                                   SPOKANE         WA      99252        USA     UTILITIES PAYABLE                                                                 $2,998.79
1242              AVIV BARUCH                                 125 RAMUNNO CIRCLE                                                                                   HOCKESSIN       DE      19707        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
1243              AVRAMEL & DEBORAH KIVELEVITZ                27 PRINCETON ROAD                                                                                    ELIZABETH       NJ      07208        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
1244              AWAN SHOAIB                                 6061 BELLVIEW DR APT202                                                                              FALLS CHURCH    VA      22041        USA     TRADE PAYABLE                                                                         $5.54
1245              AWDAKIMOV ET AL                             200 N RIVER ST                                                                                       WILKES-BARRE    PA      18711        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1246              AWEIDAH SAMEER                              1100 JUDICIAL CENTER DR                                                                              BRIGHTON        CO      80601        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1247              AWG NYS H                                   PO BOX 1290                                                                                          NEWARK          N       07101-12             TRADE PAYABLE                                                                     $1,697.69
1248              AX PARIS USA LLC                            1544 BLACKFOOT DRIVE                                                                                 FREMONT         CA      94539        USA     TRADE PAYABLE                                                                    $56,868.45
1249              AYALA CORREA EDWIN; AND ALMA ACEVEDO                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MOLINA
1250              AYALA JOSE                                  15227 CHASE ST 14                                                                                    NORTH HILLS     CA      91343        USA     TRADE PAYABLE                                                                        $35.22
1251              AYALA ROXANA                                CALLE 1 QUINTAS DEL NORTE B 10                                                                       BAYAMON         PR      00959        USA     TRADE PAYABLE                                                                         $0.02
1252              AYANNA CARR                                 2728 TRED AVON COURT                                                                                 WALDORF         MD      20601        USA     INSURANCE CLAIMS     5/29/2018        X            X              X          UNDETERMINED
1253              AYARS MICHAEL AND CAROL AYARS               PHILADELPHIA CITY HALL                    CHESTNUT ST                                                PHILADELPHIA    PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1254              AYLWARD JAMES M                             13 WAVERLY ST                                                                                        ASHLAND         MA      01721        USA     TRADE PAYABLE                                                                         $1.74
1255              AYNES BRIAN N                               3204 HARRISON PIKE                                                                                   CHATTANOOGA     TN      37406        USA     TRADE PAYABLE                                                                         $1.85
1256              AYOTTE DANIEL L                             555 W HARRISON ST                                                                                    CHICAGO         IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1257              AYSEL GAN                                   759 JESSIE STREET                         UNKNOWN                                                    MONTEREY        CA      93940        USA     INSURANCE CLAIMS     2/24/2017        X            X              X          UNDETERMINED
1258              AZ SALES AND SERVICES LLC                   17412 VENTURA BLVD STE 67                                                                            ENCINO          CA      91316        USA     TRADE PAYABLE                                                                      $803.61
1259              AZA INDUSTRIES INC                          1410 VANTAGE CENTER                                                                                  VISTA           CA      92081-8509   USA     TRADE PAYABLE                                                                      $222.00
1260              AZCONA MICHAEL J                            C 223 4P 33 URB COLINAS DE FAI                                                                       TRUJILLO ALTO   PR      00976        USA     TRADE PAYABLE                                                                         $3.00
1261              AZEM YASMIN M                               551 FREDERICK ST                                                                                     HAGERSTOWN      MD      21740        USA     TRADE PAYABLE                                                                         $1.85
1262              AZITA ESHRAGHI                              18 ARGUELLO CIR                                                                                      SAN RAPHAEL     CA      94901        USA     INSURANCE CLAIMS     7/4/2018         X            X              X          UNDETERMINED
1263              AZIZA JONES                                 928 RIDGE AVE                                                                                        BARBIE          PA      19023        USA     INSURANCE CLAIMS     6/1/2016         X            X              X          UNDETERMINED
1264              AZTEK COMPUTERS LLC                         2420 TARPLEY RD                                                                                      CARROLLTON      TX      75006        USA     TRADE PAYABLE                                                                      $661.31
1265              AZUREBELLA LLC BRUCE OR JULIE                                                                                                                                                                 TRADE PAYABLE                                                                      $109.82
1266              AZUSA LIGHT & WATER DEPARTMENT              PO BOX 7030                                                                                          ARTESIA         CA      90702-7030 USA       UTILITIES PAYABLE                                                                  $162.58
1267              B ALLEN D JR                                PO BOX 4094                                                                                          SALINAS         CA      93912      USA       TRADE PAYABLE                                                                         $1.82
1268              BAADE RAGNHILD S                            95 STATE ST                                                                                          AUGUSTA         ME      04330      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
1269              BABATUNDE S                                                                                                                                                                                   TRADE PAYABLE                                                                     $2,766.72
1270              BABATUNDE SOREMEKUN                                                                                                                                                                           TRADE PAYABLE                                                                      $649.33
1271              BABEGENE PERRY                              356 MADISON AVENUE                        APT 2A                                                     NEWARK          NJ      07108        USA     INSURANCE CLAIMS     7/1/2016         X            X              X          UNDETERMINED
1272              BABOVICH WAYNE                              4464 HIGHLAND RD 201                                                                                 BATON ROUGE     LA      70808        USA     TRADE PAYABLE                                                                        $10.00
1273              BABY COCA FOR WEARS AND TEXTILES            KILLO 11 AGRICULTURE ROAD                 BESIDE ABIS GATE                                           ALEXANDRIA                                   TRADE PAYABLE                                                                   $373,234.95
1274              BABY TREND INC                              1607 S CAMPUS AVENUE                                                                                 ONTARIO         CA      91761        USA     TRADE PAYABLE                                                                    $11,452.08
1275              BABYGEARED                                  PO BOX 850296                                                                                        YUKON            OK     73085        USA     TRADE PAYABLE                                                                        $40.73
1276              BACH HUE THI NGUYEN                         923 SOUTH EMERALD ST                                                                                 ANAHEIM         CA      92804        USA     INSURANCE CLAIMS     11/23/2017       X            X              X          UNDETERMINED
1277              BACHELOR IAN J                              56 FRAMINGHAM LANE                                                                                   ROCHESTER       NY      14534        USA     TRADE PAYABLE                                                                        $30.58
1278              BACKUS STEVEN                               150 WAMPATUCK ST                                                                                     PEMBROKE        MA      02359        USA     TRADE PAYABLE                                                                         $1.03
1279              BACTES IMAGING SOLUTIONS                    8344 CLAIREMONT MESA BLVD 201                                                                        SAN DIEGO       CA      92111        USA     TRADE PAYABLE                                                                        $55.48
1280              BAD GIANT PRODUCTIONS INC                   5172 IVYWOOD DRIVE                                                                                   LA PALMA         CA     90623        USA     TRADE PAYABLE                                                                      $127.48
1281              BADGE A MINIT                               345 N LEWIS AVE                                                                                      OGLESBY         IL      61348        USA     TRADE PAYABLE                                                                        $25.45
1282              BADGERS SHAILA                              8220 N FLORIDA AVE APT 140                                                                           TAMPA           FL      33604        USA     TRADE PAYABLE                                                                         $1.85
1283              BADGETT BRITTANY                            26 COLUMBIA ST                                                                                       BROCKTON        MA      02301        USA     TRADE PAYABLE                                                                      $214.98
1284              BADILLA BARBOZA C                           1188 NW 124 PL                                                                                       MIAMI           FL      33182        USA     TRADE PAYABLE                                                                      $168.08
1285              BADILLO HERNANDEZ C                         URB SAN ANTONIO 208 CALLE 3                                                                          SAN ANTONIO     PR      00690        USA     TRADE PAYABLE                                                                         $4.19
1286              BADILLO KATHY                               1405 COUNTRY LANE DRIVE                                                                              CONYERS         GA      30012        USA     TRADE PAYABLE                                                                        $23.00
1287              BAER MICHAEL N AND BRIDGETT BAER HIS WIFE   100 N CALVERT ST                                                                                     BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

1288              BAEZ ALEJANDRO                              NORTH EAST 7TH COURT                                                                                 MIAMI           FL      33179        USA     TRADE PAYABLE                                                                       $55.95
1289              BAEZ EDUARDO                                158 FOREST ST APT 605                                                                                MANCHESTER      CT      06040        USA     TRADE PAYABLE                                                                        $1.85
1290              BAGGETT JENNIFER                            110 COURT ST                                                                                         JACKSONVILLE    NC      28540        USA     TRADE PAYABLE                                                                      $180.00
1291              BAHR SUSAN A                                221 E WEDEGEWOOD D201                                                                                SPOKANE         WA      99208        USA     TRADE PAYABLE                                                                       $67.06
1292              BAIER LEROY F AND LORENE BAIER              200 TRADECENTER DRIVE                                                                                WOBURN          MA      01801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1293              BAIK KWANG CORP                             601 COMMERCIAL AVE                                                                                   CARLSTADT       NJ      07072        USA     TRADE PAYABLE                                                                      $143.52
1294              BAILEY AMANDA                               937 EAST 79TH STREET                                                                                 BROOKLYN        NY      11236        USA     TRADE PAYABLE                                                                        $5.51
1295              BAILEY BRITTNEY L                           133 WINDING BROOK TRL                                                                                WINTERVILLE     GA      30683        USA     TRADE PAYABLE                                                                        $1.84
1296              BAILEY CAROL                                100 N CALVERT ST                                                                                     BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1297              BAILEY LAURA INDIVIDUALLY AND AS THE        155 NORTH MAIN STREET                                                                                EDWARDSVILLE    IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  WILLIAM BAILEY DECEASED
1298              BAILEY MICHAEL                              8455 DASSEL DRIVE                                                                                    FOUNTAIN        CO      80817        USA     TRADE PAYABLE                                                                        $1.82
1299              BAILEY SHANIQUE                             255-27 148 AVENUE                                                                                    ROSEDALE        NY      11422        USA     TRADE PAYABLE                                                                       $18.36
1300              BAILEY-LOMBARDELLI MICHAEL                  85 MARCONI BLVD                                                                                      COLUMBUS        OH      43215        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1301              BAIR FORREST D AND GERRIE BAIR HIS WIFE     100 N CALVERT ST                                                                                     BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1302              BAKER & MILLER PC                           BAKER & MILLER P C 29 N WACKER DRIVE SUITE                                                           CHICAGO         IL      60606        USA     TRADE PAYABLE                                                                      $145.95
                                                              500
1303              BAKER & MILLER PC                           BAKER & MILLER P C 29 N WACKER DRIVE SUITE                                                           CHICAGO         IL      60606        USA     TRADE PAYABLE                                                                       $545.93
                                                              500
1304              BAKER & MILLER PC                           BAKER & MILLER P C 29 N WACKER DRIVE SUITE                                                           CHICAGO         IL      60606        USA     TRADE PAYABLE                                                                       $147.48
                                                              500
1305              BAKER & MILLER PC                           BAKER & MILLER P C 29 N WACKER DRIVE SUITE                                                           CHICAGO         IL      60606        USA     TRADE PAYABLE                                                                        $85.60
                                                              500
1306              BAKER ALEXSIS                               1860 EAST 53 STREET                                                                                  BROOKLYN        NY      11234        USA     TRADE PAYABLE                                                                       $16.53
1307              BAKER BOBBIE                                50 W WASHINGTON ST                         801                                                       CHICAGO         IL      60602        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1308              BAKER BRADLEE                               54315 FIR RD                                                                                         MISHAWAKA       IN      46545        USA     TRADE PAYABLE                                                                        $1.74
1309              BAKER CLARENCE AND BETTY BAKER              PHILADELPHIA CITY HALL                     CHESTNUT ST                                               PHILADELPHIA    PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1310              BAKER DEBORAH J                             1628 W TONTO STREET                                                                                  PHOENIX         AZ      85007        USA     TRADE PAYABLE                                                                        $2.72
1311              BAKER DORETHA Y AND RUFUS E BAKER HER       100 N CALVERT ST                                                                                     BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
1312              BAKER JAMEAL                                1514 W 49TH ST                                                                                       LOS ANGELES     CA      90062        USA     TRADE PAYABLE                                                                         $30.34
1313              BAKER JESSE                                 600 EAGLES PATH 3C-4                                                                                 HATTIESBURG     MS      39401        USA     TRADE PAYABLE                                                                         $57.81
1314              BAKER LUCRETIA                              1070 EAST NEW YORK AVE APT 2F                                                                        BROOKLYN        NY      11212        USA     TRADE PAYABLE                                                                          $5.51
1315              BAKER MARIAH                                3400 LAKE MARY RD                                                                                    FLAGSTAFF       AZ      86005        USA     TRADE PAYABLE                                                                          $1.81
1316              BAKER MILLER MARKOFF& KRASNY                29 N WACKER DR 5TH FLOOR                                                                             CHICAGO         IL      606062854    USA     TRADE PAYABLE                                                                          $8.65
1317              BAKER PROPERTIES LP                         1 WEST RED OAK LANE                                                                                  WHITE PLAINS    NY      10604-3615   USA     TRADE PAYABLE                                                                      $3,292.40


                                                                                                                                                Page 16 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                           18-23537-rdd                      Doc 20          Filed 01/18/19
                                                                                                                            Schedule Entered            01/18/19
                                                                                                                                     E/F: Part 3 Question 1      00:55:49                       Main Document                                                                                   Case Number: 18-23537
                                                                                                                            Pg 657 of 1461




                                                                                                                                                                                                                                                   Contingent

                                                                                                                                                                                                                                                                Unliquidated

                                                                                                                                                                                                                                                                               Disputed
Row No. Account   Creditor's Name                          Address 1                         Address 2                  Address 3         Address 4     City                    State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                       Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                          Offset
                                                                                                                                                                                                                                                                                                          (Y/N)
1318              BAKER PROPERTIES LP                      1 WEST RED OAK LANE                                                                          WHITE PLAINS            NY      10604-3615   USA     TRADE PAYABLE                                                                    $15,551.60
1319              BAKER RICHARD AND CAROLYN BAKER          ST CLAIR COUNTY BUILDING          10 PUBLIC SQUARE                                           BELLEVILLE              IL      62220        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1320              BAKIE TOM AND LAURA                      100 N CALVERT ST                                                                             BALTIMORE               MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1321              BALAJI TRADING INC                       4850 EUCALYPTUS AVE                                                                          CHINO                    CA     91710        USA     TRADE PAYABLE                                                                     $1,105.54
1322              BALASCHAK JACQUELINE M                   P O BOX 1148                                                                                 OSTERVILLE              MA      02655        USA     TRADE PAYABLE                                                                         $0.64
1323              BALBONA & REXHEP FAZLIU                  1200 HOLMES AVENUE                                                                           CHARLOTTESVILLE         VA      22901        USA     INSURANCE CLAIMS     7/21/2018        X            X              X          UNDETERMINED
1324              BALDERRAMA ERNESTO                       1068 TEMPLE AVENUE                                                                           LONG BEACH              CA      90804        USA     TRADE PAYABLE                                                                         $1.82
1325              BALDOMERO & FLORINDA MARTINEZ & IBARRA   2910 WILCOX ST                                                                               INDIANAPOLIS            IN      46222        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED

1326              BALINDA GARRY                            143 MILL ST                                                                                  AUBURN                  ME      04210        USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
1327              BALIRAM SUMINTRA                         8529 121ST STREET                                                                            KEW GARDENS             NY      11415        USA     TRADE PAYABLE                                                                         $3.67
1328              BALLARD MOXLEY                           11256 W ARBOR DR                                                                             MIDDLETON               CO      80127        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
1329              BALQUE FERMON ET AL                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
1330              BALTORO LLC                                                                                                                                                                                TRADE PAYABLE                                                                        $79.55
1331              BAM                                      193 MAIN ST                                                                                  FALMOUTH                MA      02540        USA     TRADE PAYABLE                                                                      $186.00
1332              BAMBER JOHN JOSEPH                       155 NORTH MAIN STREET                                                                        EDWARDSVILLE            IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1333              BANANA WORLD CORPORATION                 46E PENINSULA CENTER STE 540                                                                 ROLLING HILLS ESTATES   CA      90274        USA     TRADE PAYABLE                                                                      $304.11
1334              BANDY JOSHUA                             1140 KENTUCKY STREET                                                                         BOWLING GREEN           KY      42101        USA     TRADE PAYABLE                                                                        $80.94
1335              BANDY TYRONDA                            6812 MILLER AVE                                                                              GARY                    IN      46403        USA     TRADE PAYABLE                                                                         $1.74
1336              BANES GEORGE                             200 E WASHINGTON ST                                                                          INDIANAPOLIS            IN      46204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1337              BANGOR GAS ME                            PO BOX 980                                                                                   BANGOR                  ME      04402-0980   USA     UTILITIES PAYABLE                                                                    $16.20
1338              BANKERSMARK H                            12619 CAMWOOD TRAIL                                                                          BAXTER                  MN      56425        USA     TRADE PAYABLE                                                                         $0.93
1339              BAO NGUYEN                               3723 134TH PLACE SW                                                                          LINWOOD                 WA      98087        USA     INSURANCE CLAIMS     3/25/2017        X            X              X          UNDETERMINED
1340              BAO NGUYEN                               3723 134TH PLACE SW                                                                          LINWOOD                 WA      98087        USA     INSURANCE CLAIMS     6/29/2015        X            X              X          UNDETERMINED
1341              BARABRA ELLIOTT                          116 ELLINGTON OAKS DRIVE                                                                     ST PETERS               MO      63376        USA     INSURANCE CLAIMS     3/2/2018         X            X              X          UNDETERMINED
1342              BARAHONA MARVIN A                        217 8TH LANE                                                                                 SOUTH SAN FRANCISCO     CA      94080        USA     TRADE PAYABLE                                                                        $47.27
1343              BARAJAS MARITZA L                        17607 MCWETHY DR APT 11                                                                      FONTANA                 CA      92336        USA     TRADE PAYABLE                                                                         $1.82
1344              BARB & MIKE BARBO                        18730 RIDGE RD                                                                               NORTH ROYALTON          OH      44133        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
1345              BARB SWEESY                              1687 120TH AVENUE NORTH EAST                                                                 BLAINE                  MN      55449        USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
1346              BARBAGELOTTJULIA                         3241 WINDEMERE ST                                                                            COLUMBUS                GA      31909        USA     TRADE PAYABLE                                                                         $3.69
1347              BARBARA DAVID EVANS - HARMAN             875 WHITE OAK DRIVE                                                                          NEWNAN                  GA      30265        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
1348              BARBARA & DAN LAWHORN                    1606 S 54 EAST                                                                               CRAWFORDSVILLE          IN      47933        USA     INSURANCE CLAIMS     11/5/2017                                                    $1,000.00
1349              BARBARA & DON HEACOCK                    810 ST ANDREWS DR                                                                            MACON                   GA      31210        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
1350              BARBARA & SALVATORE MASTROPOLE           119 TYLER CITY ROAD                                                                          ORANGE                  CT      06477        USA     INSURANCE CLAIMS     2/12/2018        X            X              X          UNDETERMINED
1351              BARBARA ALLEN                            30 WEST 141 STR                                                                              NEW YORK CITY           NY      10037        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
1352              BARBARA ALLEN                            30 WEST 141 STR                                                                              NEW YORK CITY           NY      10037        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
1353              BARBARA AND CHARLIE WISEMAN              18505 EAST 18TH STREET NORTH                                                                 INDEPENDENCE            MO      64058        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
1354              BARBARA BERMAN                           32908 HARGROVE COURT                                                                         FARMINGTON HILLS        MI      48334        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
1355              BARBARA CAFFIERO                         164 D FALMOUTH CT                                                                            RIDGE                   NY      11961        USA     INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED
1356              BARBARA CHONG                            47-459 POOMAU STREET                                                                         KANEOHE                 HI      96744        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
1357              BARBARA CRAIN                            39 FORT SULLIVAN CIR                                                                         DALZELL                 SC      29040        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
1358              BARBARA FIELDS                           304 20TH STREET                                                                              BUTNER                  NC      27509        USA     INSURANCE CLAIMS     3/6/2018         X            X              X          UNDETERMINED
1359              BARBARA FOLEY                            CHAPTER 13 TRUSTEE P O BOX 1818                                                              MEMPHIS                 TN      68101        USA     TRADE PAYABLE                                                                      $425.54
1360              BARBARA GENTHNER                         UNKNOWN                                                                                      UNKNOWN                 TN                   USA     INSURANCE CLAIMS     3/30/2018        X            X              X          UNDETERMINED
1361              BARBARA GREGORY                          5650 COUNTY RD 302                UPPER MELROSE RD                                           NACOGDOCHES             TX      75961        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
1362              BARBARA GUERRERO                         4005 LUDLOW CT                                                                               BAKERSFIELD             CA      93311        USA     INSURANCE CLAIMS     1/14/2017        X            X              X          UNDETERMINED
1363              BARBARA HADAD                            9 HASKELL                                                                                    HARVARD                 MA      01451        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
1364              BARBARA HARE                             2110 S 29TH ST                                                                               PADUCAH                 KY      42003        USA     INSURANCE CLAIMS     3/25/2018        X            X              X          UNDETERMINED
1365              BARBARA HAWKINS                          2040 ASHBOURNE DRIVE                                                                         ROCKWALL                TX      75087        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
1366              BARBARA HERRICK                          1015 LORING DR                    APT B                                                      MERRIT ISLAND           FL      32953        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
1367              BARBARA JORDAN                           89 RIVERVIEW DRIVE                                                                           SOUTH GARDINER          ME      04359        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
1368              BARBARA KRUGER                           11077 BROUGHAM DR                                                                            STERLING HEIGHTS        MI      48312        USA     INSURANCE CLAIMS     5/10/2018        X            X              X          UNDETERMINED
1369              BARBARA LEE                              2509 PLEASANT VALLEY RD                                                                      MOBILE                  AL      36606        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
1370              BARBARA LEEPER ZILK                      8 445 BRYANT ST                                                                              DENVER                  CO      80204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1371              BARBARA MAXWELL                          161 VAUGHNWOOD DRIVE                                                                         LA VERGNE               TN      37086        USA     INSURANCE CLAIMS     6/18/2018        X            X              X          UNDETERMINED
1372              BARBARA MCLEAN                           1023 HAMPTON LN                                                                              WOODBRIDGE              NJ      08830        USA     INSURANCE CLAIMS     5/25/2016        X            X              X          UNDETERMINED
                                                                                                                                                        TOWNSHIP
1373              BARBARA MOORE                            1297 SPRING ST                                                                               MUSKEGON                MI      49442        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
1374              BARBARA NEWBERN                          130 SAINT ANDREWS LANE                                                                       CHAPEL HILL             NC                   USA     INSURANCE CLAIMS     11/15/2017       X            X              X          UNDETERMINED
1375              BARBARA O CARRAWAY TREASURER             1205 20TH ST                                                                                 CHESAPEAKE              VA      23324        USA     TRADE PAYABLE                                                                        $90.79
1376              BARBARA OSBORNE                          TIN KICKER ROAD                                                                              MILLSTONE               MT                   USA     INSURANCE CLAIMS     6/11/2018                                                     $750.00
1377              BARBARA PALMER                           4911 LEE CIRCLE N                                                                            LEHIGH ACRES            FL      33971        USA     INSURANCE CLAIMS     5/14/2017        X            X              X          UNDETERMINED
1378              BARBARA PANAWA                           72554 BEAVERTAIL STREET                                                                      PALM DESERT             CA      92260        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
1379              BARBARA PETERS                           3032 INDUSTRIAL BLVD                                                                         BETHEL PARK             PA      15102        USA     TRADE PAYABLE                                                                      $531.26
1380              BARBARA PIERCE                           14325 INGLESIDE AVE                                                                          DOLTON                  IL      60419        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
1381              BARBARA POOLE                            5005 RIGHT WAY                                                                               SHREVEPORT              LA      71104        USA     INSURANCE CLAIMS     3/24/2018        X            X              X          UNDETERMINED
1382              BARBARA REHMAN                           3811 NE 94TH ST                                                                              VANCOUVER               WA      98665        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
1383              BARBARA RICHARD                          4201 SOUTH MORVANT PLACE                                                                     BAKER                   LA      70714        USA     INSURANCE CLAIMS     11/7/2015        X            X              X          UNDETERMINED
1384              BARBARA RUSICH                           113 TAU ST                                                                                   BELLE CHASSE            LA      70037        USA     TRADE PAYABLE                                                                        $85.31
1385              BARBARA SATTERFIELD                      1201 FRIENDSHIP ROAD                                                                         LISBON                  LA      71048        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
1386              BARBARA SCHOOF                           1324 NW OAKMONT COURT                                                                        MCMINNZILLE             OR      97128        USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
1387              BARBARA SCOTT                            LARRY SCOTT                                                                                  NIAGARA FALLS           NY      14303        USA     INSURANCE CLAIMS     9/7/2015         X            X              X          UNDETERMINED
1388              BARBARA SERBICK                          103 NORTH YODEL LANE                                                                         OTIS                    OR      97368        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
1389              BARBARA SKELLY                           62 ILYSE COURT                                                                               STATEN ISLAND           NY      10306        USA     INSURANCE CLAIMS     4/5/2017         X            X              X          UNDETERMINED
1390              BARBARA TATE'ALLEY                       219 EAST CATALPA DRIVE            APT: B                                                     MISHAWAKA               IN      46545        USA     INSURANCE CLAIMS     2/9/2015                                                     $7,500.00
1391              BARBARA TILBURY                          115 ASH DRIVE                                                                                ROGUE RIVER             OR      97537        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
1392              BARBARA WHITCRAFT                        2120 BOULEVARD STREET                                                                        ROCHESTER               IN      46975        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
1393              BARBER NICHOLAS D                        PHILADELPHIA CITY HALL            CHESTNUT ST                                                PHILADELPHIA            PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1394              BARBER VANESSA                           226 SANTIAGO AVE                                                                             SACRAMENTO              CA      95815        USA     TRADE PAYABLE                                                                         $1.83
1395              BARBOUR DERRICK E                        62 JOSHUA DR                                                                                 MAGNOLIA                DE      19962        USA     TRADE PAYABLE                                                                         $0.93
1396              BARBRENE & MUATA MAHLULI                 30395 STELLAMAR STREET                                                                       BEVERLY HILLS           MI      48025        USA     INSURANCE CLAIMS     10/16/2018       X            X              X          UNDETERMINED
1397              BARCENAS DELIA                           14255 BEACH BLVD                                                                             WESTMINSTER             CA      92683        USA     TRADE PAYABLE                                                                      $198.26
1398              BARCLAYS BANK DELAWARE                   125 S WEST STREET                                                                            WILMINGTON              DE      19801        USA     TRADE PAYABLE                                                                      $607.77
1399              BARDINA LIBERTAD                         851 GRAND CONCOURSE 111                                                                       BRONX                  NY      10451        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1400              'BAREFIELD ROBERT AND HELENA BAREFIELD                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
1401              BARFIELD NINA                            200 MEIJER DR 316                                                                            FLORENCE                KY      41042        USA     TRADE PAYABLE                                                                      $105.69
1402              BARGAINS TO GO                                                                                                                                                                             TRADE PAYABLE                                                                        $20.44
1403              BARGER KENDALL                           1143 SCEPTER WAY NE                                                                          SALEM                   OR      97301        USA     TRADE PAYABLE                                                                         $1.86


                                                                                                                                     Page 17 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                             Doc 20               Filed 01/18/19
                                                                                                                                          Schedule Entered            01/18/19
                                                                                                                                                   E/F: Part 3 Question 1      00:55:49                Main Document                                                                                   Case Number: 18-23537
                                                                                                                                          Pg 658 of 1461




                                                                                                                                                                                                                                                          Contingent

                                                                                                                                                                                                                                                                       Unliquidated

                                                                                                                                                                                                                                                                                      Disputed
Row No. Account   Creditor's Name                            Address 1                                Address 2                       Address 3         Address 4     City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                              Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                 Offset
                                                                                                                                                                                                                                                                                                                 (Y/N)
1404              BARKER KARIELLE T                          1812 RESEVOIR RD APT 190                                                                                 LITTLE ROCK      AR      72227        USA     TRADE PAYABLE                                                                      $213.62
1405              BARKLEY DREW R                             35124 EUCLID AVE J202                                                                                    WILLOUGHBY       OH      44094        USA     TRADE PAYABLE                                                                     $1,066.86
1406              BARKLEY MARIA                              1211 LANDINGTON AVE                                                                                      BALTIMORE        MD      21207        USA     TRADE PAYABLE                                                                         $3.70
1407              'BARKSDALE KEVIN AND BARKSDALE WANDA       100 N CALVERT ST                                                                                         BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1408              BARLEY GRAINS LLC                          EXCHANGE LOGISTICS                       3113 GLENFIELD AVENUE                                           DALLAS           TX      75233        USA     TRADE PAYABLE                                                                      $227.74
1409              BARLEY GRAINS LLC                          EXCHANGE LOGISTICS                       3113 GLENFIELD AVENUE                                           DALLAS           TX      75233        USA     TRADE PAYABLE                                                                    $20,435.10
1410              BARLOW BROOKE A                            1168 E CANYON DR                                                                                         S WEBER          UT      84405        USA     TRADE PAYABLE                                                                         $9.24
1411              'BARLOW WALTER JR ET AL                    60 CENTRE ST                                                                                             NEW YORK         NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1412              BARNEE C BAXTER                            CH 13 TRUSTEE - AUGUSTA P O BOX 102173                                                                   ATLANTA          GA      30368        USA     TRADE PAYABLE                                                                      $219.23
1413              BARNEE C BAXTER                            CH 13 TRUSTEE - AUGUSTA P O BOX 102173                                                                   ATLANTA          GA      30368        USA     TRADE PAYABLE                                                                      $115.38
1414              BARNES DEBORAH K                           PO BOX 8285                                                                                              EUREKA           CA      95502        USA     TRADE PAYABLE                                                                        $55.32
1415              BARNES GEORGE L AND MARY L                 100 N CALVERT ST                                                                                         BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1416              BARNES HAZEL INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                                    EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF FLETCHER
                  BARNES DECEASED
1417              BARNES JENNA                               11 MCKINLEY TERR                                                                                         PITTSFIELD       MA      01201        USA     TRADE PAYABLE                                                                       $16.17
1418              BARNES MARY AND GEORGE BARNES HER          100 N CALVERT ST                                                                                         BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
1419              BARNES TAYLOR M                            525 E CAMDEN AVENUE APT 28                                                                               EL CAJON         CA      92020        USA     TRADE PAYABLE                                                                      $171.28
1420              BARNETT AMERICA INC                        700 E DANIA BEACH BLVD SUITE 202                                                                         DANIA            FL      33004        USA     TRADE PAYABLE                                                                       $73.87
1421              BARNETT MELISSA                            205 SOUTH WAVERLY ST                                                                                     YONKERS          NY      10701        USA     TRADE PAYABLE                                                                       $33.07
1422              BARNETT TRESSURE R                         519 GLENDALE RD                                                                                          SCOTTDALE        GA      30079        USA     TRADE PAYABLE                                                                       $57.73
1423              BARNHART RONALD AND SUSAN BARNHART         1945 S HILL ST                                                                                           LOS ANGELES      CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1424              BARNHILL AVERY                             1015 LAFAYETTE                                                                                           BUFFALO          NY      14209        USA     TRADE PAYABLE                                                                      $134.07
1425              BARNICE HARRIS                             3956 GLOUCESTER DR                                                                                       CRETE            IL      60417-2404   USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
1426              BARRERA KAREN                              3818 WENONAH AVENUE                                                                                      BERWYN           IL      60402        USA     TRADE PAYABLE                                                                        $1.77
1427              BARRETT GERALD A AND JOSEPHINE BARRETT     56 PATERSON ST                                                                                           NEW BRUNSWICK    NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HW
1428              BARRETT MEREDITH S                         1214 1ST AVE N                                                                                           SAUK RAPIDS      MN      56379        USA     TRADE PAYABLE                                                                       $61.15
1429              BARRON WILLIAM J AND PAULINE BARRON HIS    100 N CALVERT ST                                                                                         BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
1430              BARRY & DELCY TIBBETTS                    1850 CAMP BAKER RD                                                                                        MEDFORD          OR      97501        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
1431              BARRY & FELICIA MOHAN                     6 HARRETT RD                                                                                              GLOUCESTER       MA      01930        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
1432              BARRY AND MYRNA KAPL REZNICK              118 GLENFILED DR                                                                                          BEAVER           PA      15009        USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
1433              BARRY BRYANT D                            1758 N MEADE                                                                                              CHICAGO          IL      60639        USA     TRADE PAYABLE                                                                      $372.02
1434              BARRY HEATHER J                           78 BAYBRIDGE ROAD                                                                                         BRUNSWICK        ME      04011        USA     TRADE PAYABLE                                                                        $1.84
1435              BARRY JOHN AND LYNN BARRY                 70 HUNTINGTON ST                                                                                          NEW LONDON       CT      06320        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1436              BARRY KAMYAH                              287 MORNING DEW DR                                                                                        CONCORD          NC      28025        USA     TRADE PAYABLE                                                                       $18.47
1437              BARRY L NEUFELD COURT OFFICER             P O BOX 1106                                                                                              HIGHTSTOWN       NJ      08520        USA     TRADE PAYABLE                                                                      $115.18
1438              BARRY L NEUFELD COURT OFFICER             PO BOX 1106                                                                                               HIGHSTOWN        NJ      08520        USA     TRADE PAYABLE                                                                       $31.33
1439              BARRY L NEUFELD COURT OFFICER             PO BOX 1106                                                                                               HIGHSTOWN        NJ      08520        USA     TRADE PAYABLE                                                                       $76.59
1440              BARRY MAHAM                               5901 HALLOWING DRIVE                                                                                      LORTON           VA      22079        USA     INSURANCE CLAIMS     6/21/2018        X            X              X          UNDETERMINED
1441              BARSCH ALAN                               2162 STANLEY STREET                                                                                       NEW BRITAIN      CT      06053        USA     TRADE PAYABLE                                                                        $4.03
1442              BARSCH ALAN                               2162 STANLEY STREET                                                                                       NEW BRITAIN      CT      06053        USA     TRADE PAYABLE                                                                        $4.03
1443              BARSH DEAUNTE                             22320 W 36TH STREET                                                                                       SAND SPRINGS     OK      74063        USA     TRADE PAYABLE                                                                       $15.25
1444              BARTRAM JEREMY                            158 IROQUOIS TRAIL                                                                                        ONA              WV      25545        USA     TRADE PAYABLE                                                                       $58.14
1445              BARTRUM LEONARD AND GEORGIA               100 N CALVERT ST                                                                                          BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1446              BARY BURSEY                               BURSEY & ASSOCIATES P C                                                                                   TUSCON           AZ      85704        USA     TRADE PAYABLE                                                                       $71.58
                                                            6740NORACLEROADSUITE151
1447              BARY BURSEY                               BURSEY & ASSOCIATES P C                                                                                   TUSCON           AZ      85704        USA     TRADE PAYABLE                                                                      $1,257.32
                                                            6740NORACLEROADSUITE151
1448              BARY BURSEY                               BURSEY & ASSOCIATES P C                                                                                   TUSCON           AZ      85704        USA     TRADE PAYABLE                                                                       $153.17
                                                            6740NORACLEROADSUITE151
1449              BARY BURSEY                               BURSEY & ASSOCIATES P C                                                                                   TUSCON           AZ      85704        USA     TRADE PAYABLE                                                                       $323.98
                                                            6740NORACLEROADSUITE151
1450              BARY BURSEY                               BURSEY & ASSOCIATES P C                                                                                   TUSCON           AZ      85704        USA     TRADE PAYABLE                                                                        $39.75
                                                            6740NORACLEROADSUITE151
1451              BARZO ENTERPRISES INC                     8420-A MEADOWBRIDGE ROAD                                                                                  MECHANICSVILLE   VA      23116        USA     TRADE PAYABLE                                                                        $98.62
1452              BASDEN VIVIAN C                           1920 E IS ST                                                                                              BRUNSWICK        GA      31520        USA     TRADE PAYABLE                                                                        $25.00
1453              BASELINE DISTRIBUTION INC                 4811 EMERSON AVE SUITE 207                                                                                PALATINE         IL      60067        USA     TRADE PAYABLE                                                                    $58,093.56
1454              BASEM & SAMAR KHADER                      19656 TULFA                                                                                               CHAFWORTH        CA      91311        USA     INSURANCE CLAIMS     8/9/2017         X            X              X          UNDETERMINED
1455              BASEM A JAD                               85 FURNITURE ROW SUITE 4                                                                                  MILFORD          CT      06460        USA     TRADE PAYABLE                                                                     $5,265.15
1456              BASET KANIS                               917 ARMSTRONG BLVD APT 7A                                                                                 OCEAN            NJ      07712        USA     TRADE PAYABLE                                                                         $1.80
1457              BASHAR RICHARD AS PERSONAL REPRESENTATIVE 500 NORTH KING STREET                                                                                     WILMINGTON       DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF ANNETTE BASHAR ET AL

1458              BASKET COMPANY                             MARIO JULIA INDUSTRIAL PARK              PO BOX 10593                                                    SAN JUAN         PR      00922        USA     TRADE PAYABLE                                                                    $30,841.42
1459              BASS CODY                                  701 MURRAY ST                                                                                            ALEXANDRIA       LA      71301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1460              BASS FREDERICK AND SARAH BASS              500 NORTH KING STREET                                                                                    WILMINGTON       DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1461              BASSE YVES                                 2335 WESTLAKE CT                                                                                         OCEANSIDE        NY      11572        USA     TRADE PAYABLE                                                                        $23.54
1462              BASSETT KENNETH D                          5644 HEMLOCK ST                                                                                          SACRAMENTO       CA      95841        USA     TRADE PAYABLE                                                                         $0.09
1463              BASTEN LLOYD AND JOANN BASTEN              250 BENEFIT ST                                                                                           PROVIDENCE       RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1464              BASTFIELD LLOYED T AND MARSHA              100 N CALVERT ST                                                                                         BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1465              BATCHELOR JOHN AND FRANCES BATCHELOR       155 NORTH MAIN STREET                                                                                    EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1466              BATEMAN FELICIA                            14735 MAIN ST                                                                                            UPPER MARLBORO   MD      20772        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1467              BATISTE PATTY B                            800 S BUCHANAN ST                                                                                        LAFAYETTE        LA      70502        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1468              BATRA PRINCE                               5121 GAINS MILLS ST                                                                                      LAS VEGAS        NV      89122        USA     TRADE PAYABLE                                                                        $22.86
1469              BATTERY CONSULTING                         4020 CHRISTOPHER WAY                                                                                     PLANO            TX      75024        USA     TRADE PAYABLE                                                                        $45.56
1470              BATTERYJACK INC                            772 TWIN RAIL DR                                                                                         MINOOKA          IL      60447        USA     TRADE PAYABLE                                                                    $15,401.03
1471              BAUER GRAVEL FARNHAM NUOVO                 PO BOX 607                                                                                               BURLINGTON       VT      05402        USA     TRADE PAYABLE                                                                        $90.00
1472              BAUER JASON C                              669 WASHINGTON ST                                                                                        EASTON           PA      18042        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1473              BAUER MARJORIE C EXECUTRIX OF THE ESTATE   200 S CENTER ST                                                                                          EBENSBURG        PA      15931        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF JAMES E ELLIS DECEASED
1474              BAUER MATT L                               114 N VINE ST                            SUITE 200                                                       WEST UNION       IA      52175        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1475              BAUER OLIVER H III                         43 DAWNRIDGE DRIVE                                                                                       HAZELWOOD        MO      63042        USA     TRADE PAYABLE                                                                      $161.27
1476              BAUER TED                                  3183 FRITZGES RD                                                                                         SOUTH WAYNE      WI      53587        USA     TRADE PAYABLE                                                                      $108.22
1477              BAUGHERKEVIN L                             STATE COURT OF GWINETT COUNTY PO BOX                                                                     LAWRENCEVILLE    GA      30046        USA     TRADE PAYABLE                                                                      $986.03
                                                             568


                                                                                                                                                   Page 18 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                18-23537-rdd                                Doc 20                Filed 01/18/19
                                                                                                                                                 Schedule Entered            01/18/19
                                                                                                                                                          E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                                 Pg 659 of 1461




                                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                               Address 1                                  Address 2                         Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                                         (Y/N)
1478              BAUTISTA SANTO AND JESUSA                     1500 MAYBROOK DR                                                                                             MAYWOOD           IL      60153        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1479              BAXTER JESSICA                                2459 HUNTINGDALE LANE                                                                                        OVIEDO            FL      32765        USA     TRADE PAYABLE                                                                         $6.16
1480              BAXTER LAURA                                  6807 PARK HEIGHTS AVE APT J                                                                                  BALTIMORE         MD      21215        USA     TRADE PAYABLE                                                                         $1.51
1481              BAYARDO MOLINA                                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
1482              BAYLESS SHARRIE                               3624 S HEIFNER PL                                                                                            TUCSON            AZ      85735        USA     TRADE PAYABLE                                                                        $36.06
1483              BAYLIS ABIGAIL                                14624 LADY VICTORIA BLVD                                                                                     ORLANDO           FL      32826        USA     TRADE PAYABLE                                                                         $1.85
1484              BAYOUTH STACY AND KAY M JR                    500 SOUTH DENVER AVE W                                                                                       TULSA             OK      74103        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1485              BAYWAY FINANCIAL SERVICES                     P O BOX 17868                                                                                                JACKSONVILLE      FL      32245        USA     TRADE PAYABLE                                                                     $4,481.29
1486              BAZOR ROBERT AND KAY BAZOR                    250 BENEFIT ST                                                                                               PROVIDENCE        RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1487              BBW BRANDS INC                                19745 COLIMA RD 1849                                                                                         ROWLAND HEIGHTS   CA      91748        USA     TRADE PAYABLE                                                                     $1,026.32
1488              BC MARKETPLACE                                                                                                                                                                                            TRADE PAYABLE                                                                      $406.70
1489              BC SERVICES                                   PO BOX 1317                                                                                                  LONGMONT          CO      80501        USA     TRADE PAYABLE                                                                      $290.43
1490              BC SERVICES INC                               PORTER HEATH MORGAN 39912 451 21ST AVE                                                                       LONGMONT          CO      80501        USA     TRADE PAYABLE                                                                      $148.50

1491              BCWSA BUCKS COUNTY WATER & SEWER              PO BOX 3895                                                                                                  LANCASTER         PA      17604-3895   USA     UTILITIES PAYABLE                                                                  $280.07
1492              BEACH JOHN                                    170 SIDDINGTON WAY                                                                                           LEXINGTON         SC      29073        USA     TRADE PAYABLE                                                                      $210.60
1493              BEACH TRADING CO                              80 CARTER DRIVE                                                                                              EDISON            NJ      08817        USA     TRADE PAYABLE                                                                    $30,808.18
1494              BEACH TRADING CO                              80 CARTER DRIVE                                                                                              EDISON            NJ      08817        USA     TRADE PAYABLE                                                                    $17,246.03
1495              BEADAHOLIQUE INC                              1506 GARDENA AVE                                                                                             GLENDALE          CA      91204        USA     TRADE PAYABLE                                                                        $92.79
1496              BEAGLEHOLE DON                                12260 TECUMSEH TRL                                                                                           CONIFER           CO      80433        USA     TRADE PAYABLE                                                                      $129.16
1497              BEALLS INC                                    1806 38TH AVENUE EAST                                                                                        BRADENTON          FL     34208        USA     TRADE PAYABLE                                                                    $22,560.44
1498              BEAMON DENIS C                                1909 GLENROY ST                                                                                              ROANOKE           VA      24017        USA     TRADE PAYABLE                                                                         $1.85
1499              BEAR DCA                                      P O BOX 942512                                                                                               W SACRAMENTO      CA      94258        USA     TRADE PAYABLE                                                                      $562.50
1500              BEARD STEVEN                                  15235 ONEAL RD 15G                                                                                           GULFPORT          MS      39503        USA     TRADE PAYABLE                                                                         $9.23
1501              BEATRICE HALL                                 5774 BALFOUR RD                                                                                              DETROIT           MI      48224-3109   USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
1502              BEAUBOEUF NICHOLE                             911 CABERNET DR                                                                                              CHESTERFIELD      MO      63017        USA     TRADE PAYABLE                                                                      $240.01
1503              BEAUDOIN ALBERT AND ELLEN BEAUDOIN            1061 MAIN ST                                                                                                 BRIDGEPORT        CT      06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1504              BEAUDREAU BEVERLY INDIVIDUALLY AND AS         155 NORTH MAIN STREET                                                                                        EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  RICHARD KING MARTIN
1505              BEAUPRE AERIAL EQUIPMENT                      2520 BROADWAY DRIVE NE                                                                                       LAUDERDALE        MN      55113        USA     TRADE PAYABLE                                                                     $3,333.00
1506              BEAUTY COSMETICA                              3406 NW 151 TERRACE                                                                                          MIAMI GARDENS     FL      33054        USA     TRADE PAYABLE                                                                      $152.98
1507              BEAUTY GEM INC                                1200 AVE OF THE AMERICA 4TH FLR                                                                              NEW YORK          NY      10036        USA     TRADE PAYABLE                                                                   $478,111.13
1508              BEAUTYJOINT COM INC                           1636 W 8TH STREET STE 200                                                                                    LOS ANGELES       CA      90017        USA     TRADE PAYABLE                                                                      $263.65
1509              BEAUTYKO LLC                                  57 WATERMILL LANE                                                                                            GREAT NECK        NY      11021        USA     TRADE PAYABLE                                                                      $252.55
1510              BEAVER ANTHONY                                4901 FAIRWOOD BLVD NE APT 108                                                                                TACOMA            WA      98422        USA     TRADE PAYABLE                                                                        $65.67
1511              BECERRA BRIAN                                 18540 PLUMMER STREET APT 202                                                                                 NORTHRIDGE        CA      91324        USA     TRADE PAYABLE                                                                         $1.84
1512              BECHET PATRICIA ASO ARBELLA MUTUAL                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY
1513              BECK SHIRLEY INDIVIDUALLY AND AS SURVIVING    250 BENEFIT ST                                                                                               PROVIDENCE        RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPOUSE ET AL HEIRS OF THE LATE CHARLES BECK

1514              BECK TIMOTHY N                                2515 BROOKDALE LANE                                                                                          BROOKLYN PARK     MN      55444        USA     TRADE PAYABLE                                                                        $12.92
1515              BECK TRISTAN                                  1140 HAZELWOOD DRIVE                                                                                         FLORENCE          AL      35633        USA     TRADE PAYABLE                                                                         $1.85
1516              BECKER ARTHUR J AND DENISE BECKER             60 CENTRE ST                                                                                                 NEW YORK          NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1517              BECKER ROBERT                                 32 PONTE VEDRA CIR                                                                                           PONTE VEDRA       FL      32082        USA     TRADE PAYABLE                                                                        $49.88
1518              BECKER WILLIAM I                              4959 ELIZABETH ST N 102B                                                                                     KEIZER            OR      97303        USA     TRADE PAYABLE                                                                        $16.88
1519              BECKER WILLIAM J                              100 N CALVERT ST                                                                                             BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1520              BECKWITH ADAM C                               26 VALLEY HILL RD                                                                                            PELHAM            NH      03076        USA     TRADE PAYABLE                                                                         $5.55
1521              BECKY & JOE O'ROURKE                          113 BLACKHAWK COURT                        5                                                                 WOOD DALE         IL      60191        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
1522              BECKY BUTTS                                   4038 OAK HAVEN COURT                                                                                         SEVIERVILLE       TN      37876        USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
1523              BECKY JOHNSON                                 76494 OAK ST                                                                                                 OAKRIDGE          OR      97463        USA     INSURANCE CLAIMS     9/1/2016         X            X              X          UNDETERMINED
1524              BECKY SANDLIN                                 100 ROYAL DR                                                                                                 EQUALITY          AL      36026        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
1525              BECROFT MOTORSALES INC                        P O BOX 971                                                                                                  GAYLORD           MI      49734        USA     TRADE PAYABLE                                                                        $27.77
1526              BED BATH N MORE                               2205 EAST 5TH STREET                                                                                         BROOKLYN          NY      11223        USA     TRADE PAYABLE                                                                     $1,582.52
1527              BEDA KOOREY                                   29 TULIP ST                                                                                                  HUNTINGTON        NY      11743        USA     INSURANCE CLAIMS     9/15/2017        X            X              X          UNDETERMINED
1528              BEDNAREK ROSEMARY J INDIVIDUALLY AND AS       155 NORTH MAIN STREET                                                                                        EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  EDWARD J BEDNAREK DECEASED
1529              BEDOL INTERNATIONAL GROUP INC                 2058 N MILLS AVE 613                                                                                         CLAREMONT         CA      91711        USA     TRADE PAYABLE                                                                         $17.41
1530              BEDZ KING LLC                                 816 111TH STREET                                                                                             ARLINGTON         TX      76011        USA     TRADE PAYABLE                                                                      $8,306.16
1531              BEGAY BRANNA T                                901 S DOBSON RD APT1065                                                                                      MESA              AZ      85202        USA     TRADE PAYABLE                                                                          $1.81
1532              BEGAY VERONA                                  PO BOX 242 6 CR 5371 FARMINGTON NM 87401                                                                     WATERFLOW         NM      87420        USA     TRADE PAYABLE                                                                         $24.00

1533              BEHLDIANA R                                   110 N GRAND ROOM 525                                                                                         LOS ANGELES       CA      90012        USA     TRADE PAYABLE                                                                       $34.17
1534              BEHR MARGARET INDIVIDUALLY AND AS             201 SE 6TH ST                                                                                                FORT LAUDERDALE   FL      33301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  HARRY BEHR ET AL
1535              BEHRINGER SR; JOSEPH AND DOROTHY              100 N CALVERT ST                                                                                             BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  BEHRINGER HIS WIFE
1536              BEI LIU                                       40 NEWTON ROAD                                                                                               WAYNE             NJ      07470        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
1537              BEIJING UPSPIRIT CO LTD                       503BLDG 2NO1 CIYUNSI CHAOYANG RD           CHAOYANG DISTRICT                                                 BEIJING           CHINA                        TRADE PAYABLE                                                                   $438,315.77
1538              BEL LARIMER LLC                               ATTN ARNOLD SCHLESINGER                    ATTN ARNOLD SCHLESINGER                                           BEVERLY HILLS     CA      90212        USA     TRADE PAYABLE                                                                      $140.25
1539              BELAMOUR POUJY                                1040 NW 124 STREET                                                                                           MIAMI             FL      33168        USA     TRADE PAYABLE                                                                        $77.21
1540              BELINDA ALLEN                                 604 NORTH ADAMS STREET                                                                                       WEST FRANKFORT    IL      62896        USA     INSURANCE CLAIMS     12/6/2016        X            X              X          UNDETERMINED
1541              BELINDA UMFLEET                               2132 ARIZONA AVE                                                                                             ROCKFORD          IL      61108        USA     INSURANCE CLAIMS     9/6/2016         X            X              X          UNDETERMINED
1542              BELKIN INTERNATIONAL INC                      12045 E WATERFRONT DR                                                                                        PLAYA VISTA       CA      90094        USA     TRADE PAYABLE                                                                         $9.15
1543              BELL ALBERT A AND BELL KARNEY Y               100 N CALVERT ST                                                                                             BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1544              BELL EUGENE                                   956 PERRY DRIVE UNIT C                                                                                       PORT HUENEME      CA      93041        USA     TRADE PAYABLE                                                                         $7.64
1545              BELL MICHAEL S                                931 TUBEROSE TRAIL                                                                                           REDDING           CA      96003        USA     TRADE PAYABLE                                                                         $0.77
1546              BELL PATRICIA A AND RICHARD SCOTT             56 PATERSON ST                                                                                               NEW BRUNSWICK     NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALLY AND AS PERSONAL
                  REPRESENTATIVES OF THE ESTATE OF COPLEY
                  SCOTT
1547              BELLACH CORDELL J                             60 CENTRE ST                                                                                                 NEW YORK          NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1548              BELLEL BAHJA                                  4737 OLD COURT ROAD                                                                                          BALTIMORE         MD      21208        USA     TRADE PAYABLE                                                                        $1.85




                                                                                                                                                          Page 19 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                 18-23537-rdd                                Doc 20     Filed 01/18/19
                                                                                                                                       Schedule Entered            01/18/19
                                                                                                                                                E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                       Pg 660 of 1461




                                                                                                                                                                                                                                                         Contingent

                                                                                                                                                                                                                                                                      Unliquidated

                                                                                                                                                                                                                                                                                     Disputed
Row No. Account   Creditor's Name                                Address 1                                   Address 2             Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                             Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                to
                                                                                                                                                                                                                                                                                                                Offset
                                                                                                                                                                                                                                                                                                                (Y/N)
1549              BELLETTI LILIANA EXECUTRIX FOR THE ESTATE OF   669 WASHINGTON ST                                                                                 EASTON             PA      18042        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  STEFANO BELLETTI AND LILIANA BELLETTI AS
                  SURVIVING SPOUSE
1550              BELLKATHY                                      PO BOX 146                                                                                        HOYT               KS      66440        USA     TRADE PAYABLE                                                                      $204.72
1551              BELLO IRABORNOSA J                             1 FIELDMONT ST                                                                                    BOSTON             MA      02136        USA     TRADE PAYABLE                                                                      $237.77
1552              BELLSJANICE                                    3110 BERKSHIRE COURT                                                                              ALBANY             GA      31721        USA     TRADE PAYABLE                                                                      $147.98
1553              BELMONT CO COURT NORTH                         PO BOX 40                                                                                         MARTINS FERRY      OH      43935        USA     TRADE PAYABLE                                                                       $61.38
1554              BELMONT COUNTY COURT                           400 26TH ST                                                                                       BELLAIRE           OH      43906        USA     TRADE PAYABLE                                                                      $238.90
1555              BELMORE CHRISTOPHER                            101 PHELPS RD                                                                                     MANCHESTER         CT      06042        USA     TRADE PAYABLE                                                                      $310.64
1556              BELONA KIDD                                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
1557              BELTRAMI COUNTY SHERIFF                        613 MINNESOTA AVE                                                                                 BEMIDJI            MN      56601        USA     TRADE PAYABLE                                                                      $418.29
1558              BELTRAN CORREA K                               URB RIO PIEDRAS HEIGHTS 154 CALLE ZAMBESE                                                         SAN JUAN           PR      00926        USA     TRADE PAYABLE                                                                        $8.56

1559              BELTRAN ERIC                                   1422 RICARDO ST                                                                                   LOS ANGELES        CA      90033        USA     TRADE PAYABLE                                                                        $1.82
1560              BELTRAN LIZETH                                 507 NEWMAN                                                                                        DENVER CITY        TX      79323        USA     TRADE PAYABLE                                                                      $255.56
1561              BEN MEYER                                      15462 GULF BOULEVARD 704                                                                          MADEIRA BEACH      FL      33708-1833   USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
1562              BEN MILAM                                      3611 WESTCLIFF ROAD NORTH                                                                         FORT WORTH         TX      76109        USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
1563              BEN PEARSON                                    7924 WARREN DR NW                                                                                 GIG HARBOR         WA      98335        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
1564              BEN RITGER                                     21900 KILLDEER ST                                                                                 CEDAR               MN     55011        USA     TRADE PAYABLE                                                                      $345.14
1565              BEN VILIMEK                                    214 NW 117TH WAY                                                                                  CORAL SPRINGS      FL      33071        USA     INSURANCE CLAIMS     8/5/2018         X            X              X          UNDETERMINED
1566              BEN WALL                                       3625 HYDE PARK AVENUE                                                                             MIDLAND            TX      79707        USA     INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
1567              BEN WILSON                                     2944 S HERMAN ST                                                                                  MILWAUKEE          WI      53207        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
1568              BENCH SOLUTION INC                             1725 HAWKEYE DRIVE                                                                                HIAWATHA           IA      52233        USA     TRADE PAYABLE                                                                      $607.93
1569              BENCY BENEDICT                                                                                                                                                                                   INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
1570              BENEDICT RACHEL AND ROBERT ASO                 99 MAIN ST                                                                                        HEMPSTEAD          NY      11550        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  NARRAGANETT BAY INSURANCE COMPANY
1571              BENEFICIAL COLORADO INC                        FARRELL & SELDIN 7807 E PEAKVIEW AVE STE                                                          CENTENNIAL         CO      80111        USA     TRADE PAYABLE                                                                       $707.50
                                                                 410
1572              BENEFICIAL CONSUMER ATTEN: FAIRFAX             FAIRFAX COUNTY GEN DST COURT 4110 CHAIN                                                           FAIRFAX            VA      22030        USA     TRADE PAYABLE                                                                       $805.80
                  COUNTY                                         BRIDGE ROAD 288
1573              BENEFICIAL DISCOUNT CO OF VIRGINIA             129 EAST CAMPBELL AVENUE SUITE                                                                    ROANOKE            VA      24011        USA     TRADE PAYABLE                                                                        $42.29
1574              BENEFICIAL NEW MEXICO INC                      2205 MIGUEL CHAVEZ STE A                                                                          SANTA FE           NM      87505        USA     TRADE PAYABLE                                                                      $157.22
1575              BENETRADE GLOBAL INC                           44 TOURAINE PLACE                                                                                 LAKE FOREST        CA      92610        USA     TRADE PAYABLE                                                                      $213.11
1576              BENITEZ HERMANOS INC                           MONTE VERDE REAL VEREDA ST 51                                                                     SAN JUAN           PR      00926        USA     TRADE PAYABLE                                                                   $625,754.74
1577              BENJAMIN ALYSHIA                               8235 WYCLIFFE CT                                                                                  MANASSAS           VA      20109        USA     TRADE PAYABLE                                                                        $20.08
1578              BENJAMIN CLAUS A                               4055 NORTHRIDGE WAY APT 10                                                                        NORCROSS           GA      30093        USA     TRADE PAYABLE                                                                      $168.03
1579              BENJAMIN HODGES                                11922 KIRKBRIAR DRIVE                                                                             HOUSTON            TX      77089        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
1580              BENJAMIN KLEIN                                                                                                                                                                                   TRADE PAYABLE                                                                     $3,382.92
1581              BENJAMIN LAFAVOR                               657 ASCAUGA LAKE RD                                                                               GRANITEVILLE       SC      29829        USA     INSURANCE CLAIMS     5/19/2018        X            X              X          UNDETERMINED
1582              BENJAMIN MILLER                                1020 NEWPORT STREET                                                                               UNKNOWN            NV                   USA     INSURANCE CLAIMS     5/6/2016         X            X              X          UNDETERMINED
1583              BENJAMIN PARSON II                             UNKNOWN                                                                                           UNKNOWN                    UNKNOWN              INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
1584              BENJAMIN PETERS                                1092 E 2ND SOUTH                                                                                  MOUNTAIN HOME      ID      83647        USA     INSURANCE CLAIMS     12/11/2017       X            X              X          UNDETERMINED
1585              BENJAMIN WALK CORP                             45 CENTRE ROAD                                                                                    SOMERSWORTH        NH      03878        USA     TRADE PAYABLE                                                                     $1,191.50
1586              BENJIR REFATH                                  172-75 HIGHLAND AVE APT 2                                                                         JAMAICA            NY      11432        USA     TRADE PAYABLE                                                                         $1.83
1587              BENNETT ARTHUR B AND PAULETTA BENNETT          PHILADELPHIA CITY HALL                      CHESTNUT ST                                           PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1588              BENNETT LAW PLLC                               10542 SOUTH JORDAN GATEWAY SUITE 200                                                              SOUTH JORDAN       UT      84095        USA     TRADE PAYABLE                                                                      $113.14
1589              BENNETT SIDNEY                                 13 RIVERSIDE DR                                                                                   DOVER              NH      03820        USA     TRADE PAYABLE                                                                      $278.74
1590              BENNY MENDOZA                                  4170 EAST WELDON AVENUE                                                                           FRESNO             CA      93703        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
1591              BENNY SMITH                                    9058 BREEZY MEADOW WAY                                                                            ORLANDO            FL      32829        USA     INSURANCE CLAIMS     6/13/2018        X            X              X          UNDETERMINED
1592              BENNY THEIN                                    7495 LA PAZ BLVD                            APT 101                                               BOCA RATON         FL      33433        USA     INSURANCE CLAIMS     7/14/2018        X            X              X          UNDETERMINED
1593              BENOIT FRANK N                                 136 HAFFARDS STREET APT 2                                                                         FALL RIVER         MA      02723        USA     TRADE PAYABLE                                                                         $1.75
1594              BENSON ARRON                                   310 12TH AVE NW APT 3                                                                             MANDAN             ND      58554        USA     TRADE PAYABLE                                                                      $105.23
1595              BENSON CHENG                                                                                                                                                                                     TRADE PAYABLE                                                                        $14.61
1596              BENSON LANCE                                   9076 CALLE LUCIA                                                                                  LAKESIDE           CA      92040        USA     TRADE PAYABLE                                                                         $1.83
1597              BENTLEY CHESNUT                                UNKNOWN                                                                                           UNKNOWN            TN                   USA     INSURANCE CLAIMS     6/2/2017         X            X              X          UNDETERMINED
1598              BENTON JAMES L                                 172 AUTUMN RIDGE TRAIL                                                                            ROSWELL            GA      30076        USA     TRADE PAYABLE                                                                         $1.84
1599              BENTON JOHN D JR                               300 ISLAND FORD ROAD                                                                              LANCING            TN      37770        USA     TRADE PAYABLE                                                                        $73.05
1600              BEPALLAS COMPANY                               1350 W 228TH STREET UNIT1                                                                         TORRANCE           CA      90501        USA     TRADE PAYABLE                                                                        $84.85
1601              BERBENA ZOE B                                  41135 MAYBERRY AVENUE                                                                             HEMET              CA      92544        USA     TRADE PAYABLE                                                                        $29.72
1602              BERES STEFAN                                   99 EXCHANGE BLVD 545                                                                              ROCHESTER          NY      14614        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1603              BERGEMAN CAROLE INDIVIDUALLY AND AS            10 N TUCKER BLVD                                                                                  ST LOUIS           MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SURVIVING HEIR OF THE ESTATE OF ROBERT
                  BERGEMAN DECEASED
1604              BERGEN DENNIS AND MARY BERGEN                  PHILADELPHIA CITY HALL                      CHESTNUT ST                                           PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1605              BERGH ERIC                                     2717 WESTCLIFFE DR                                                                                BURNSVILLE         MN      55306        USA     TRADE PAYABLE                                                                         $9.23
1606              BERGHOFF WORLDWIDE NV                          11063 SR 54                                                                                       ODESSA             FL      33556        USA     TRADE PAYABLE                                                                     $7,060.98
1607              BERGMAN TIFFANY L                              3241 COUNTY ROAD 8 SE                                                                             SAINT CLOUD        MN      56304        USA     TRADE PAYABLE                                                                         $1.85
1608              BERKELEY PICKETT                               6001 NORTH WILDEWOOD DRIVE                                                                        OKLAHOMA CITY      OK      73105        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
1609              BERKHEIMER                                     BERKHEIMER PO BOX 25143                                                                           LEHIGH VALLEY      PA      180025143    USA     TRADE PAYABLE                                                                        $36.40
1610              BERKSHIRE MALL LLC                             P O BOX 7777                                                                                      PHILADELPHIA       PA      19175-0159   USA     TRADE PAYABLE                                                                   $164,672.18
1611              BERNABE ANDREW D                               1214 FLAGSTONE TER                                                                                LAKE SAINT LOUIS   MO      63367        USA     TRADE PAYABLE                                                                      $107.76
1612              BERNADETTE MOSCA                               48 PICADILLY CIRCLE                                                                               MARLTON            NJ      08053        USA     INSURANCE CLAIMS     2/20/2017        X            X              X          UNDETERMINED
1613              BERNADETTE SALA                                1602 GRACE ST                                                                                     WALL TOWNSHIP      NJ      07753        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
1614              BERNADINE INGRAM                               6412 20TH AVENUE                                                                                  CHILLUM            MD      20782        USA     INSURANCE CLAIMS     7/28/2017        X            X              X          UNDETERMINED
1615              BERNADINE LARA                                 4513 SUNNYCREST DR                                                                                LOS ANGELES        CA      90065        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
1616              BERNARD BARBARA AS SPECIAL ADMINISTRATOR       155 NORTH MAIN STREET                                                                             EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF STANLEY BERNARD ET AL

1617              BERNARD CHRISTOPHER T                          9612 IROQUOIS AVENUE                                                                              OCEAN SPRINGS      MS      39564        USA     TRADE PAYABLE                                                                        $3.70
1618              BERNARD GEROLD                                 2985 WATER TOWER PL                                                                               CHANHASSEN         MN      55317        USA     TRADE PAYABLE                                                                      $284.98
1619              BERNARD GRAY                                   17268 CAMELLIA DRIVE                                                                              RUTHER GLEN        VA      22546        USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
1620              BERNARD JOELLE H                               265 BRYANT STREET APT 22                                                                          MALDEN             MA      02148        USA     TRADE PAYABLE                                                                       $61.64
1621              BERNARDA ALAMO FLORES                          URB SAN RAFAEL                              F14 CALLE 1                                           CAGUAS             PR      00725-4665   USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
1622              BERNARDINO PELLEGRINO                          4 BEAVER VILLAGE WAY                                                                              E BRIDGEWATER      MA      02333        USA     INSURANCE CLAIMS     3/24/2017        X            X              X          UNDETERMINED
1623              BERNARDINO PELLEGRINO                          4 BEAVER VILLAGE WAY                                                                              E BRIDGEWATER      MA      02333        USA     INSURANCE CLAIMS     3/24/2017        X            X              X          UNDETERMINED
1624              BERNDT AUSTIN                                  5600 WEST 80 SOUTH                                                                                KOKOMO             IN      46901        USA     TRADE PAYABLE                                                                        $1.75
1625              BERNERKING VIOLA                               45 BUSINESS PARK DR                                                                               TROY               MO      63379        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED



                                                                                                                                                Page 20 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                          Doc 20        Filed 01/18/19
                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                         E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                   Case Number: 18-23537
                                                                                                                                Pg 661 of 1461




                                                                                                                                                                                                                                                     Contingent

                                                                                                                                                                                                                                                                  Unliquidated

                                                                                                                                                                                                                                                                                 Disputed
Row No. Account   Creditor's Name                            Address 1                             Address 2                Address 3         Address 4     City                  State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                         Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                            Offset
                                                                                                                                                                                                                                                                                                            (Y/N)
1626              BERNHARDT STUART M AND DEBORAH ASO NEW                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
                  JERSEY MANUFACTURERS INSURANCE COMPANY

1627              BERNICE ROBINSON                           140 CASALS PLACE                      APT 21B                                                  BRONX                 NY      10475        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
1628              BERNICE SCOTT                              714 PINE BRANCH ROAD                                                                           ROCK HILL             SC      29730        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
1629              BERNICE SINGH                              762 E ROOSEVELT AVE                                                                            BATTLE CREEK          MI      49017        USA     INSURANCE CLAIMS     12/15/2017       X            X              X          UNDETERMINED
1630              BERRY HIGA                                 98-608 KIUNOE ST                                                                               AIEA                  HI      96701        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
1631              BERRY MALINDA ASO FARMERS INSURANCE        225 W OLIVE ST                                                                                 NEWPORT               OR      97365        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXCHANGE
1632              BERTHA GONZALEZ                            6940 PASCHALL AVE                                                                              PHILADELPHIA          PA      19142        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
1633              BERTHA GUEVARA                             683 GRANITE STREET                                                                             IMPERIAL              CA      92251        USA     INSURANCE CLAIMS     6/24/2018        X            X              X          UNDETERMINED
1634              BERTHA MARTINEZ                            440 SAN YSIDRO BLVD                                                                            SAN YSIDRO            CA      92143        USA     INSURANCE CLAIMS     6/17/2018        X            X              X          UNDETERMINED
1635              BERTHA TEJEDA                              4442 DAVIS ST                                                                                  SANTA CLARA           CA      95054        USA     INSURANCE CLAIMS     12/20/2014       X            X              X          UNDETERMINED
1636              BERTHEOLA REBECCA                          42803 ALEXO DRIVE                                                                              LANCASTER             CA      93536        USA     TRADE PAYABLE                                                                        $21.03
1637              BERUBE JAMES AND TAMMY BERUBE              250 BENEFIT ST                                                                                 PROVIDENCE            RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1638              BES DEPOT LLC                              3500 CHALLENGER STREET                                                                         TORRANCE              CA      90503        USA     TRADE PAYABLE                                                                      $868.70
1639              BESSIE DEAN                                2831 ELLINGTON STREET                                                                          HOUSTON               TX      77088        USA     INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
1640              BEST BARGAINS                                                                                                                                                                                TRADE PAYABLE                                                                      $286.26
1641              BEST INTERNET PRICES                       119 ROCKLAND CTR                                                                               NANUET                NY      10954        USA     TRADE PAYABLE                                                                     $1,104.92
1642              BESTANT MARION                             1 OSPREY LN                                                                                    NEWMARKET             NH      03857        USA     TRADE PAYABLE                                                                        $25.18
1643              BET INVESTMENTS                            200 DRYDEN RD                         STE 2000                                                 DRESHER               PA      19025        USA     UTILITIES PAYABLE                                                                 $4,128.27
1644              BETCHER REBECCA                            611 VINE ST                                                                                    EAU CLAIRE            WI      54703        USA     TRADE PAYABLE                                                                        $12.94
1645              BETH ANN WOLF                              861 BLOODY SPRING ROAD                                                                         BETHEL                PA      19507        USA     INSURANCE CLAIMS     6/27/2014        X            X              X          UNDETERMINED
1646              BETH KAGEORGE                              329 CHEYENNE ST                                                                                COPPERAS COVE         TX      76522        USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
1647              BETH M DAVIDSON BOHN                       9997 YELLOW WOOD CT                                                                            MANASSAS              VA      20110        USA     TRADE PAYABLE                                                                      $135.72
1648              BETH STACY                                 6900 N COSBY AVENUE                                                                            KANSAS CITY           MO      64151        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
1649              BETH WILLIS                                618 JUPITER DRIVE                     APARTMENT 2020                                           MADISON               WI      53718        USA     INSURANCE CLAIMS     9/14/2017        X            X              X          UNDETERMINED
1650              BETHANY KOREAN UNITED METHODIST CHURCH     97-600A KAMEHAMEHA HIGHWAY                                                                     PEARL CITY            HI      96782        USA     TRADE PAYABLE                                                                    $22,740.00

1651              BETHEA ERNESTINE A                         2971 CORNWALL ROAD                                                                             DUNDALK               MD      21222        USA     TRADE PAYABLE                                                                         $0.52
1652              BETTIE DONOHUE                             1026 MASSEY DR                                                                                 JACKSONVILLE          NC      28546        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
1653              BETTIE KING                                3880 BERRY DRIVE                                                                               STUDIO CITY           CA      91604        USA     INSURANCE CLAIMS     12/17/2017       X            X              X          UNDETERMINED
1654              BETTIE LYONS                               9773 LICKING PIKE                                                                              ALEXANDRIA            KY      41001        USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
1655              BETTIS THOMAS R AND MARLENE                100 N CALVERT ST                                                                               BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1656              BETTKE HENRY R AND LOLA BETTKE             60 CENTRE ST                                                                                   NEW YORK              NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1657              BETTS QUANISHA L                           208 QUEENSBURY DR SW APT 2                                                                     HUNTSVILLE            AL      35802        USA     TRADE PAYABLE                                                                         $3.70
1658              BETTY AGUINO                               139 SUCCESS AVE                                                                                BRIDGEPORT            CT      06610        USA     INSURANCE CLAIMS     10/16/2017       X            X              X          UNDETERMINED
1659              BETTY ALLEN                                PO BOX 974                                                                                     FREER                 TX      78357        USA     INSURANCE CLAIMS     6/5/2018         X            X              X          UNDETERMINED
1660              BETTY BROWN                                2141 CRESTVIEW CT                                                                               FAIRFIELD            CA      94534        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1661              BETTY DELIGAINNIS                          1603 METAL BROOK CT                                                                            SYCAMORE              IL      60178        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
1662              BETTY GLASS                                115 HILL ST                                                                                    FAYETTEVILLE          GA      30215-2234   USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
1663              BETTY HANKS                                435 BROOK FORREST DR                                                                           ANDERSON              SC      29621        USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
1664              BETTY HENDERSON                            12703                                                                                          MOVAL                 CA      92553        USA     INSURANCE CLAIMS     4/28/2017        X            X              X          UNDETERMINED
1665              BETTY HILL                                 1112 W ALDEN AVE                                                                               VALDOSTA              GA      31602        USA     INSURANCE CLAIMS     1/12/2015                                                   $75,000.00
1666              BETTY JO DAVILA                            327 READING ST                                                                                 BLOOMSBURG            PA      17815        USA     INSURANCE CLAIMS     7/14/2016        X            X              X          UNDETERMINED
1667              BETTY LARECE                               7401 E SPEEDWAY BLVD APT 2210                                                                  TUCSON                AZ      85710        USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
1668              BETTY MIDDLEBROOKS                         8004 TOLTEC DR                                                                                 NORTH LITTLE ROCK     AR      72116        USA     INSURANCE CLAIMS     11/16/2017       X            X              X          UNDETERMINED
1669              BETTY MIDDLEBROOKS                         8004 TOLTEC DR                                                                                 NORTH LITTLE ROCK     AR      72116        USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
1670              BETTY OBI                                  35755 HUNTINGTON DR                                                                            SOLON                 OH      44139        USA     INSURANCE CLAIMS     5/21/2018        X            X              X          UNDETERMINED
1671              BETTY SMALLS                               PO BOX 1075                                                                                    SAINT HELENA ISLAND   SC      29920        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
1672              BETTY THOMAS                               40447 BUSTER RD                                                                                TALLAHASSEE           FL      32305        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
1673              BETTY WARREN                               443 LANDIS RD                                                                                  MARION                NC      28752        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
1674              BETYTY DOYLE                               11118 CARY RD                                                                                  ALDEN                 NY      14004        USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
1675              BEUCHAMP NATALIE                           CALLE MARUJA AF 1 LEVITTTOWN                                                                   PUERTO RICO           PR      00949        USA     TRADE PAYABLE                                                                         $2.35
1676              BEVERLY ANGLY                              30 S 5TH AVE                          APT 1                                                    COATESVILLE           PA      19320        USA     INSURANCE CLAIMS     11/7/2017                                                    $1,200.00
1677              BEVERLY CARSON                             6725 DRAPER AVENUE                                                                             LA JOLLA              CA      92037        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
1678              BEVERLY DAVIS                              3571 WEST 126 TH STREET                                                                        CLEVELAND             OH      44111        USA     INSURANCE CLAIMS     6/21/2018        X            X              X          UNDETERMINED
1679              BEVERLY GILBERT                            134 BEDFORD STREET                                                                             BATH                  ME      04530        USA     INSURANCE CLAIMS     5/27/2018        X            X              X          UNDETERMINED
1680              BEVERLY HILL                               517 EAST CHUCK STREET                                                                          GONZALES              LA      70737        USA     INSURANCE CLAIMS     4/11/2016        X            X              X          UNDETERMINED
1681              BEVERLY POWELL                                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
1682              BEVERLY SCOTT                              1634 RICHARDSON ST                                                                             FT WAYNE              IN      46808        USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
1683              BEVERLY WYKOFF-ORTIZ                       3110 E KRISTAL WAY                                                                             PHOENIX               AZ      85050        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
1684              BEY JAMEELEH                               5520 VISTA DR                                                                                  RICHMOND              CA      94806        USA     TRADE PAYABLE                                                                      $148.94
1685              BEYOND TONIGHT LLC                         22349 KITTRIDGE ST                                                                             WOODLAND HILLS        CA      91303        USA     TRADE PAYABLE                                                                    $16,476.89
1686              BGE                                        PO BOX 13070                                                                                   PHILADELPHIA          PA      19101-3070   USA     UTILITIES PAYABLE                                                                $34,006.41
1687              BGSD INC                                   2601 BAGLYOS CIR                                                                               BETHLEHEM             PA      18020        USA     TRADE PAYABLE                                                                     $5,283.75
1688              BH NORTH AMERICA CORP                      20155 ELLIPSE                                                                                  FOOTHILL RANCH        CA      92610        USA     TRADE PAYABLE                                                                   $284,760.00
1689              BH NORTH AMERICA CORPORATION               20155 ELLIPSE                                                                                  FOOTHILL RANCH        CA      92610        USA     TRADE PAYABLE                                                                    $19,385.00
1690              BHATT SUDHA ASO MID CENTURY INSURANCE      191 N 1ST ST                                                                                   SAN JOSE              CA      95113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  COMPANY
1691              BHCOSMETICS INC                            2801 BURTON AVE                                                                                BURBANK               CA      91504        USA     TRADE PAYABLE                                                                        $15.39
1692              BHNN CORPORATION                           5999 MALBURG WAY                                                                               VERNON                CA      90058        USA     TRADE PAYABLE                                                                     $2,069.36
1693              BHOORASINGH BROWN J                        145-28 231ST ST BSMT                                                                           SPRINGFIELD GARDENS   NY      11413        USA     TRADE PAYABLE                                                                         $1.84
1694              BHRS GROUP LLC                             585 PROSPECT STREET SUITE 301B                                                                 LAKEWOOD              NJ      08701        USA     TRADE PAYABLE                                                                      $644.39
1695              BHUPEN KAPADIA                             3446 FREDERICK STREET                                                                          OCEANSIDE             NY      11572        USA     TRADE PAYABLE                                                                        $19.74
1696              BIAGETTI MARILYN L AND ROGER BIAGETTI      250 BENEFIT ST                                                                                 PROVIDENCE            RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1697              BIALOZYNSKI THOMAS W AND BONNIE L HIS      100 N CALVERT ST                                                                               BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
1698              BIBB MOLLY                                                                                                                                                                                   PENDING LITIGATION                    X            X              X          UNDETERMINED
1699              BIBIANO LOEZZA                                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
1700              BIBRIEZCA MORA N                           810 OKLAHOMA STREET                                                                            RENO                  NV      89506        USA     TRADE PAYABLE                                                                        $1.84
1701              BICK GARY R                                7 STARLING LANE                                                                                FENTON                MO      63026        USA     TRADE PAYABLE                                                                        $5.32
1702              BICKHAM ROBERT AND MICHELLE ASO ALLSTATE   296 PHILADELPHIA PEDESTRIAN TRANSIT   CHESTNUT ST                                              PHILADELPHIA          PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY
1703              BIDDLE ZACHARY                             8561 W FAIRVIEW AVE APT 306                                                                    BOISE                 ID      83704        USA     TRADE PAYABLE                                                                        $3.70
1704              BIDO MELISSA                               38 HENRY ST 1                                                                                  SOUTHBRIDGE           MA      01550        USA     TRADE PAYABLE                                                                        $1.84
1705              BIENKOWSKI PATRICIA AND LEON BIENKOWSKI    301 N WASHINGTON STREET                                                                        HERKIMER              NY      13350        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED



                                                                                                                                         Page 21 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                        Doc 20                      Filed 01/18/19
                                                                                                                                           Schedule Entered            01/18/19
                                                                                                                                                    E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                           Pg 662 of 1461




                                                                                                                                                                                                                                                            Contingent

                                                                                                                                                                                                                                                                         Unliquidated

                                                                                                                                                                                                                                                                                        Disputed
Row No. Account   Creditor's Name                           Address 1                           Address 2                              Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                                   Offset
                                                                                                                                                                                                                                                                                                                   (Y/N)
1706              BIG & TALL OF OC                          3900 PROSPECT AVENUE SUITE C                                                                               YORBA LINDA       CA      92886        USA     TRADE PAYABLE                                                                    $13,884.38
1707              BIG BARKER LLC                            1150 1ST AVE SUITE 501                                                                                     KING OF PRUSSIA   PA      19406        USA     TRADE PAYABLE                                                                      $543.90
1708              BIG BOX JV E LP                           PO BOX 780422                                                                                              PHILADELPHIA      PA      19178-0422   USA     TRADE PAYABLE                                                                   $226,885.00
1709              BIG COPORATION                            13874 E BELLEWOOD DRIVE                                                                                    AURORA            CO      80015        USA     TRADE PAYABLE                                                                         $4.45
1710              BIG COPORATION                            13874 E BELLEWOOD DRIVE                                                                                    AURORA            CO      80015        USA     TRADE PAYABLE                                                                        $61.30
1711              BIG FEET PAJAMA CO                        5711 34TH AVE NW                                                                                           GIG HARBOR        WA      98335        USA     TRADE PAYABLE                                                                      $237.90
1712              BIG JEWELRY CO LLC                        115 WEST 30TH STREET 8TH FLOOR                                                                             NEW YORK          NY      10001        USA     TRADE PAYABLE                                                                      $218.11
1713              BIG ROC TOOLS INC                         713 W DUARTE RD STE G 553                                                                                  ARCADIA           CA      91007        USA     TRADE PAYABLE                                                                      $140.57
1714              BIGELOW FRANCES M                         1083 IVEY ROAD APARTMENT B                                                                                 GRAHAM            NC      27253        USA     TRADE PAYABLE                                                                        $13.45
1715              BIGGS JOSEPH AND MARY ASO ALLSTATE NEW    COOPER ST                                                                                                  CAMDEN            NJ      08101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  JERSEY INSURANCE COMPANY
1716              BIGIOBUDD MICHAEL                         RR 36 BOX 8313                                                                                             SAN JUAN          PR      00926        USA     TRADE PAYABLE                                                                      $691.10
1717              BIGNESS HAYLEY                            22 HILLTOP DRIVE                                                                                           SOUTHBRIDGE       MA      01550        USA     TRADE PAYABLE                                                                        $13.86
1718              BIGOT MARIE                               79G ROBERT PITT DRIVE                                                                                      MONSEY            NY      10952        USA     TRADE PAYABLE                                                                        $32.15
1719              BIKESOMEWHERE LLC                         2801 FLORIDA AVENUE SUITE 4                                                                                COCONUT GROVE     FL      33133        USA     TRADE PAYABLE                                                                     $4,816.00
1720              BILL & ASHLEE CLINTON                     392 NORTH RD                                                                                               CHESTER           NJ      07930        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
1721              BILL & DEBORAH KENNEDY                    349 DOGWOOD TRAIL                                                                                          COPPELL           TX      75019        USA     INSURANCE CLAIMS     11/1/2016        X            X              X          UNDETERMINED
1722              BILL CHERRYHOLMES                         6318 ROAD RUNNER LOOP                                                                                      RIO RANCHO        NM      87144        USA     INSURANCE CLAIMS     4/27/2018        X            X              X          UNDETERMINED
1723              BILL KOONS                                128 CROSS HALL LOOP                                                                                        BOWLING GREEN     KY      42104        USA     INSURANCE CLAIMS     11/29/2017       X            X              X          UNDETERMINED
1724              BILL MCDONALD                             129 WEST BUTLER AVENUE              STORE ADDRESS CM UNKNOWN                                               MAULDIN           SC      29662        USA     INSURANCE CLAIMS     2/13/2018        X            X              X          UNDETERMINED
1725              BILL ROGERS                               PO BOX 2545                                                                                                REDWAY            CA      95560        USA     INSURANCE CLAIMS     11/10/2016       X            X              X          UNDETERMINED
1726              BILL SAVAGE                               351 N 78TH ST                                                                                              SEATTLE           WA      98103        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
1727              BILL STEWART                              PO BOX 14738                                                                                               OKLAHOMA CITY     OK      73113        USA     TRADE PAYABLE                                                                     $1,612.40
1728              BILL UNKNOWN                              UNKNOWN                             UNKNOWN                                                                UNKNOWN           FL                   USA     INSURANCE CLAIMS     10/7/2018        X            X              X          UNDETERMINED
1729              BILLI ANDINO                              4441 HONORE STREET                                                                                         CHICAGO           IL      60609        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
1730              BILLIE GOFF                               270 COUNTY RD 169                   PO BOX 359                                                             STONE WALL        MS      39363        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
1731              BILLIE HARRISON                           460 NE MEADOWBROOK ROAD                                                                                    CLAYCOMO          MO      64119        USA     INSURANCE CLAIMS     10/16/2018       X            X              X          UNDETERMINED
1732              BILLIE HORNYAK                            604 BLACKRIDGE ROAD                                                                                        HENDERSON         NV      89002        USA     INSURANCE CLAIMS     10/21/2014       X            X              X          UNDETERMINED
1733              BILLIE VANWAGNER                          UNKNOWN                             UNKNOWN                                                                UNKNOWN                   UNKNOWN              INSURANCE CLAIMS     4/4/2018         X            X              X          UNDETERMINED
1734              BILLINGS NORMA AND NORMAN                 117 DICK ST                                                                                                FAYETTEVILLE      NC      28301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1735              BILLINGSLEY WILSON AND MARGARET           100 N CALVERT ST                                                                                           BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  BILLINGSLEY HIS WIFE
1736              BILLION BEST INDUSTRIAL LTD               RM 2803 GLOBAL GATEWAY TOWER        63 WING HONG STREET CHEUNG SHA WAN                                     KOWLOON           HONG                         TRADE PAYABLE                                                                  $1,556,714.89
                                                                                                                                                                                         KONG
1737              BILLS PLACE                               7887 MEXICO ROAD                                                                                           SAINT PETERS      MO      63376        USA     TRADE PAYABLE                                                                      $285.08
1738              BILLY & BESSIE TRIMBLE                    3210 WARBLER CT                                                                                            DECATUR           GA      30034        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
1739              BILLY J SMITH                             909 S FULTON                                                                                               CARTHAGE          MO      64836        USA     TRADE PAYABLE                                                                        $35.99
1740              BILLY MCINTOSH AND NANCY MCINTOSH         SWMK LAW LLC                        701 MARKET STREET SUITE 1575                                           ST LOUIS          MO      63101        USA     LITIGATION           6/1/2018                                                    $10,000.00
1741              BILLY POPP                                3316 GRACE AVE                                                                                             LATONIA           KY      41015        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
1742              BILSTEIN ERIN                             4242 GLENHAVEN DRIVE                                                                                       TRACY             CA      95377        USA     TRADE PAYABLE                                                                        $30.46
1743              BINGLIANG & ELLEN YAN                     47 SUMMERFIELD ROAD                                                                                        AMHERST           MA      01002        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
1744              BIRGIT & JUERGEN SCHULZ                   1076 WEST RIDGETOP COVE                                                                                    SOUTH JORDAN      UT      84095        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
1745              BIRI MARK A AND DEBRA G BIRI HIS WIFE     100 N CALVERT ST                                                                                           BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1746              BISHOP LEWIS INDIVIDUALLY AND AS          901 LEOPARD ST 803                                                                                         CORPUS CHRISTI    TX      78401        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF EVELYN
                  BISHOP DECEASED
1747              BISHOP NATAVIA L                          2033 W 85TH AVE APT P436                                                                                   MERRILLVILLE      IN      46410      USA       TRADE PAYABLE                                                                          $1.86
1748              BISHOP WHITE MARSHALL & WEIBEL PS         720 OLIVE WAY SUITE 1201                                                                                   SEATTLE           WA      98101      USA       TRADE PAYABLE                                                                      $1,513.90
1749              BISON PRODUCTION COMPANY                  13010 MORRIS ROAD BLD 1 SUITE 600                                                                          ALPHARETTA        GA      30004      USA       TRADE PAYABLE                                                                         $43.99
1750              BISS PRODUCT DEVELOPMENT LLC              200 OVERHILL DR SUITE C                                                                                    MOORESVILLE       NC      28117      USA       TRADE PAYABLE                                                                       $308.94
1751              BITTO ANGELICA                            28 SEARS ST                                                                                                REVERE            MA      02151      USA       TRADE PAYABLE                                                                          $1.76
1752              BIZSLINK LLC                              3011 PASADENA FWY 150                                                                                      PASADENA           TX     77503      USA       TRADE PAYABLE                                                                       $690.62
1753              BIZWONDER LLC                             12618 CIRCLE DR                                                                                            ROCKVILLE          MD     20850      USA       TRADE PAYABLE                                                                         $24.76
1754              BJC PRODUCTS LLC                          9941 M32 W                                                                                                 HERRON            MI      49744      USA       TRADE PAYABLE                                                                       $784.18
1755              BJONNES KENNETH AND MARIA BJONNES         60 CENTRE ST                                                                                               NEW YORK          NY      10007      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
1756              BLACK & DECKER US INC                     PO BOX 91330                                                                                               CHICAGO           IL      60693      USA       TRADE PAYABLE                                                                  $6,885,442.11
1757              BLACK & DECKER US INC                     PO BOX 91330                                                                                               CHICAGO           IL      60693      USA       TRADE PAYABLE                                                                       $886.17
1758              BLACK & DECKER US INC                     PO BOX 91330                                                                                               CHICAGO           IL      60693      USA       TRADE PAYABLE                                                                   $110,261.02
1759              BLACK AND DECKER MACAO COMMERCIAL         6525 KIMBERLY MILL ROAD                                                                                    ATLANTA           GA                 USA       TRADE PAYABLE                                                                   $627,110.09
1760              BLACK BELT SHOP                           2700 N O CONNOR SUITE 124                                                                                  IRVING            TX      75062      USA       TRADE PAYABLE                                                                       $127.96
1761              BLACK BOW BRANDS INC                      3593 MEDINA RD SUITE 159                                                                                   MEDINA            OH      44256      USA       TRADE PAYABLE                                                                      $2,313.60
1762              BLACK HILLS ENERGY                        PO BOX 6001                                                                                                RAPID CITY        SD      57709-6001 USA       UTILITIES PAYABLE                                                                  $6,329.23
1763              BLACK PRESTON M                           1505 MARCELLA STREET                                                                                       PERRYVILLE        MO      63775      USA       TRADE PAYABLE                                                                       $192.56
1764              BLACKBURN JERRY INDIVIDUALLY AND AS       155 NORTH MAIN STREET                                                                                      EDWARDSVILLE      IL      62025      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  MALTA BLACKBURN DECEASED
1765              BLACKBURN JOSEPH G AND VIOLET BLACKBURN   100 N CALVERT ST                                                                                           BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
1766              BLACKMON LATASHA                          344 S FOREST AVE                                                                                           RIALTO            CA      92376      USA       TRADE PAYABLE                                                                         $2.00
1767              BLACKSTONE INDUSTRIES LLC                 16 STONY HILL ROAD                                                                                         BETHEL            CT      06801-1039 USA       TRADE PAYABLE                                                                    $79,678.30
1768              BLACKSTONE JR SAMUEL AND ERMA             100 N CALVERT ST                                                                                           BALTIMORE         MD      21202      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
                  BLACKSTONE HIS WIFE PLTFS
1769              BLAIR GILLETTE                            7230 CALABRIA COURT                                                                                        SAN DIEGO         CA      92122        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
1770              BLAIR TECHNOLOGY GROUP LLC                4314 BORON DRIVE SUITE D                                                                                   COVINGTON         KY      41015        USA     TRADE PAYABLE                                                                    $12,282.13
1771              BLAISE REGINALD R                         2262 DORCHESTER AVE 210                                                                                    BOSTON            MA      02124        USA     TRADE PAYABLE                                                                        $47.84
1772              BLAKE MICHAEL A                           135 POTTER LANE                                                                                            SOUTH SHORE       KY      41175        USA     TRADE PAYABLE                                                                        $11.25
1773              BLAKER CHRISTY                            20310 E CAPEHORN RD                                                                                        BAYVIEW           ID      83803        USA     TRADE PAYABLE                                                                        $79.99
1774              BLAKNEY VALERIE                           101 HIGHLAND AVE APT 5-S                                                                                   YONKERS           NY      10705        USA     TRADE PAYABLE                                                                         $1.83
1775              BLALOCK ASIA S                            322 E WOOD ST                                                                                              BLOOMINGTON       IL      61701        USA     TRADE PAYABLE                                                                         $1.85
1776              BLANCA CHAVARRIA                          6168 VINE FOREST COURT                                                                                     FALLS CHURCH      VA      22044        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
1777              BLANCA DEL RIO                            2828 E RANDY AVE                                                                                           ANAHEIM           CA      92806        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
1778              BLANCA HERNANDEZ                          306 EAST 6TH STREET                                                                                        PLAINFIELD        NJ      07063        USA     INSURANCE CLAIMS     3/26/2016        X            X              X          UNDETERMINED
1779              BLANCA LUPIAN                             104 EAST PIERCE                                                                                            BAYTOWN           TX      77520        USA     INSURANCE CLAIMS     7/3/2016         X            X              X          UNDETERMINED
1780              BLANCA MATOS MELENDEZ                     URB LAS VEGAS                       D63 CALLE 2                                                            CATANO            PR      00962-6510   USA     INSURANCE CLAIMS     6/24/2018        X            X              X          UNDETERMINED
1781              BLANCA RODRIGUEZ IRIZARRY                 119 KM 43 INTERSECTION                                                                                     SAN GERMAN        PR      00683        USA     INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
1782              BLANCHARD DERNIER L                       113 JOHN BOND RD                                                                                           WIGGINS           MS      39577        USA     TRADE PAYABLE                                                                         $6.69
1783              BLANCHET BRANDON                          8689 E 213ST SOUTH                                                                                         WEBBERS FALLS     OK      74470        USA     TRADE PAYABLE                                                                         $7.56
1784              BLANCO ALLAN                              1524 EL SERENO AVE                                                                                         PASADENA          CA      91103        USA     TRADE PAYABLE                                                                         $1.83


                                                                                                                                                    Page 22 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                           18-23537-rdd                       Doc 20                      Filed 01/18/19
                                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                                  E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                         Pg 663 of 1461




                                                                                                                                                                                                                                                          Contingent

                                                                                                                                                                                                                                                                       Unliquidated

                                                                                                                                                                                                                                                                                      Disputed
Row No. Account   Creditor's Name                          Address 1                          Address 2                              Address 3         Address 4     City             State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                              Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                 Offset
                                                                                                                                                                                                                                                                                                                 (Y/N)
1785              BLANCO LUIS ASO STILLWATER PROPERTY &    247 W 3RD ST                                                                                              SAN BERNARDINO   CA       92415        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CASUALTY INSURANCE COMPANY
1786              BLANCOS PILESO SA DE CV                  BLVD HIDALGO 7038 COL              LOS CASTILLOS                                                          LEON             GUANAJ   37209                TRADE PAYABLE                                                                    $20,941.80
                                                                                                                                                                                      UATO
1787              BLANEY LONNIE                            1200 ONTARIO ST                                                                                           CLEVELAND        OH       44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1788              BLASER MAURICE B                         100 N CALVERT ST                                                                                          BALTIMORE        MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1789              BLATT HASENMILLER LEIBSKER               P O BOX 5463                                                                                              CHICAGO          IL       60680        USA     TRADE PAYABLE                                                                      $141.30
1790              BLATT HASENMILLER LEIBSKER               2 N LASALLE ST 900                                                                                        CHICAGO          IL       60602        USA     TRADE PAYABLE                                                                      $141.03
1791              BLATT HASENMILLER LEIBSKER               P O BOX 5463                                                                                              CHICAGO          IL       60680        USA     TRADE PAYABLE                                                                      $188.59
1792              BLATT HASENMILLER LEIBSKER &             1225 EAST BROADWAY ROAD SUITE                                                                             TEMPE            AZ       85282        USA     TRADE PAYABLE                                                                      $469.52
1793              BLATT HASENMILLER LEIBSKER & M           30400 TELEGRAPH RD STE 151                                                                                BINGHAM FARMS    MI       48025        USA     TRADE PAYABLE                                                                        $66.97
1794              BLATT HASENMILLER LEIBSKER & M           30400 TELEGRAPH RD STE 151                                                                                BINGHAM FARMS    MI       48025        USA     TRADE PAYABLE                                                                      $222.73
1795              BLATT HASENMILLER LEIBSKER & M           30400 TELEGRAPH RD STE 151                                                                                BINGHAM FARMS    MI       48025        USA     TRADE PAYABLE                                                                      $151.60
1796              BLATT HASENMILLER LIEBSKER & M           125 S WACKER DR SUITE 400                                                                                 CHICAGO          IL       60606        USA     TRADE PAYABLE                                                                        $33.18
1797              BLATT HASENMILLER LIEBSKER & M           125 S WACKER DR SUITE 400                                                                                 CHICAGO          IL       60606        USA     TRADE PAYABLE                                                                      $200.73
1798              BLATT HASENMILLER LIEBSKER & M           125 S WACKER DR SUITE 400                                                                                 CHICAGO          IL       60606        USA     TRADE PAYABLE                                                                      $192.70
1799              BLATT HASENMILLER LIEBSKER & M           125 S WACKER DR SUITE 400                                                                                 CHICAGO          IL       60606        USA     TRADE PAYABLE                                                                        $54.45
1800              BLATT HASENMILLER LIEBSKER & M           125 S WACKER DR SUITE 400                                                                                 CHICAGO          IL       60606        USA     TRADE PAYABLE                                                                      $542.88
1801              BLATT HASENMILLER LIEBSKER & M           125 S WACKER DR SUITE 400                                                                                 CHICAGO          IL       60606        USA     TRADE PAYABLE                                                                        $79.90
1802              BLATT HASENMILLER LIEBSKER & M           125 S WACKER DR SUITE 400                                                                                 CHICAGO          IL       60606        USA     TRADE PAYABLE                                                                        $30.36
1803              BLATT HASENMILLER LIEBSKER & MOORE       125 S WACKER DR SUITE 400                                                                                 CHICAGO          IL       60606        USA     TRADE PAYABLE                                                                     $1,135.08
1804              BLATT HASSENMILLER LEIBSKER &            125 S WACKER DR 400                                                                                       CHICAGO          IL       60606        USA     TRADE PAYABLE                                                                      $325.36
1805              BLATT HASSENMILLER LEIBSKER &            125 S WACKER DR 400                                                                                       CHICAGO          IL       60606        USA     TRADE PAYABLE                                                                      $176.75
1806              BLATT HASSENMILLER LEIBSKER &            125 S WACKER DR 400                                                                                       CHICAGO          IL       60606        USA     TRADE PAYABLE                                                                        $22.48
1807              BLATTHASENMILLERLEIBSKER & M             125 SOUTH WACKER DR SUITE 400                                                                             CHICAGO          IL       606064440    USA     TRADE PAYABLE                                                                      $100.14
1808              BLATTHASENMILLERLEIBSKER & M             125 SOUTH WACKER DR SUITE 400                                                                             CHICAGO          IL       606064440    USA     TRADE PAYABLE                                                                        $70.05
1809              BLENDINGPRO LLC                          125 W MAIN ST 504                                                                                         MIDWAY           UT       84049        USA     TRADE PAYABLE                                                                     $2,007.70
1810              BLICK RICHARD LEE INDIVIDUALLY AND AS    BOND COUNTY COURT HOUSE            200 W COLLEGE                                                          GREENVILLE       IL       62246        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  SYLVIA BLICK DECEASED
1811              BLING JEWELRY INC                        5901 WEST SIDE AVE SUITE401                                                                               NORTH BERGEN      NJ      07047        USA     TRADE PAYABLE                                                                     $2,115.99
1812              BLINK BRIAN AND DEANNA BLINK             155 NORTH MAIN STREET                                                                                     EDWARDSVILLE     IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1813              BLINKEECOM LLC                           769 CENTER BL STE 58                                                                                      FAIRFAX          CA       94930        USA     TRADE PAYABLE                                                                        $21.49
1814              BLITT & GAINES PC                        661 GLEN AVE                                                                                              WHEELING         IL       60090        USA     TRADE PAYABLE                                                                      $544.10
1815              BLITT & GAINES PC                        661 GLEN AVE                                                                                              WHEELING         IL       60090        USA     TRADE PAYABLE                                                                        $97.78
1816              BLITT AND GAINES PC                      661 GLENN AVENUE                                                                                          WHEELING         IL       60090        USA     TRADE PAYABLE                                                                      $841.35
1817              BLITT AND GAINES PC                      661 GLENN AVENUE                                                                                          WHEELING         IL       60090        USA     TRADE PAYABLE                                                                      $153.21
1818              BLITT AND GAINES PC                      661 GLENN AVENUE                                                                                          WHEELING         IL       60090        USA     TRADE PAYABLE                                                                      $236.53
1819              BLK PROPERTY VENTURES LLC                PO BOX 984                                                                                                ALBANY           NV       12201        USA     TRADE PAYABLE                                                                     $3,071.01
1820              BLOCKBUSTER COSTUMES LLC                 550 FILLMORE AVENUE                                                                                       TONAWANDA        NY       14150        USA     TRADE PAYABLE                                                                     $7,283.08
1821              BLODGETT OWEN AND MYRNA BLODGETT         56 PATERSON ST                                                                                            NEW BRUNSWICK    NJ       08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1822              BLONDELL PARSONS                         711 VIRGINIA DRIVE                                                                                        PAMPLICO         SC       29583        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
1823              BLOOM                                    3737 ST JOHNS BLUFF RD                                                                                    JACKSONVILLE     FL       32204        USA     TRADE PAYABLE                                                                        $95.23
1824              BLOOMFIELD FINANCIAL ACCEPTANC           GOODMAN & POESZAT PLLC JEFFREY G                                                                          SOUTHFIELD       MI       48076        USA     TRADE PAYABLE                                                                        $21.43
                                                           POESZAT
1825              BLOUSEHOUSE INC                          23 COMMERCIAL WAYE UNIT F                                                                                 HANSON           MA       02341        USA     TRADE PAYABLE                                                                     $1,177.55
1826              BLOVAT BRYAN                             550 EAST GANSVOORT STREET                                                                                 LITTLE FALLS     NY       13365        USA     TRADE PAYABLE                                                                        $31.77
1827              BLUE BATH                                4011 W JEFFERSON BLVD                                                                                     LOS ANGELES       CA      90016        USA     TRADE PAYABLE                                                                      $853.39
1828              BLUE CHARLES E                           606 E 127 ST                                                                                              KANSAS CITY      MO       64131        USA     TRADE PAYABLE                                                                      $596.09
1829              BLUE HAWAII SALES                        801 SOUTH KING STREET 3707                                                                                HONOLULU         HI       96813        USA     TRADE PAYABLE                                                                     $9,877.16
1830              BLUE LAKE INC                            30 N GOULD ST STE R                                                                                       SHERIDAN         WY       82801        USA     TRADE PAYABLE                                                                    $38,775.09
1831              BLUE NILE MILLS INC                      380 MILL ROAD                                                                                             EDISON           NJ       08817        USA     TRADE PAYABLE                                                                    $11,377.48
1832              BLUE RHINO GLOBAL SOURCING INC           470 W HANES MILL RD                                                                                       WINSTON SALEM    NC       27105        USA     TRADE PAYABLE                                                                      $395.95
1833              BLUE STAR GROUP                          1165 TERN DRIVE                                                                                           PALATINE         IL       60067        USA     TRADE PAYABLE                                                                      $445.45
1834              BLUE WAVE PRODUCTS                       PO BOX 1425                                                                                               WARRENVILLE       IL      60555        USA     TRADE PAYABLE                                                                      $169.14
1835              BLUE WAVE PRODUCTS INC                   1745 WALLACE AVENUE                                                                                       ST CHARLES       IL       60174        USA     TRADE PAYABLE                                                                     $4,620.44
1836              BLUFF CITY HOME                                                                                                                                                                                   TRADE PAYABLE                                                                     $3,632.34
1837              BLUME AMANDA S                           655 CADBURY DRIVE                                                                                         ODENTON          MD       21113        USA     TRADE PAYABLE                                                                        $34.64
1838              BLYSTONE JOHN R AND BRIDGET BLYSTONE     PHILADELPHIA CITY HALL             CHESTNUT ST                                                            PHILADELPHIA     PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1839              BM CUSTOM JEWELRY & REPAIR               3 TENAFLY RD                                                                                               ENGLEWOOD       NJ       07631        USA     TRADE PAYABLE                                                                        $78.00
1840              BMB INTERNATIONAL LLC                    401 MEADOW LN                                                                                             CARLSTADT        NJ       07072        USA     TRADE PAYABLE                                                                        $78.78
1841              BMY CONSULTING GROUP INC                 35 MEADOW ST 113                                                                                          BROOKLYN         NY       11206        USA     TRADE PAYABLE                                                                     $9,278.67
1842              BNF HOME INC                             950 S WANAMAKER AVE                                                                                       ONTARIO          CA       91761        USA     TRADE PAYABLE                                                                     $1,900.81
1843              BNG VENTURE                              1 STERCHO RD                                                                                              LINDEN           NJ       07036        USA     TRADE PAYABLE                                                                        $33.98
1844              BO LIU                                   994 POST ROAD                                                                                             SCARSDALE        NY       10583        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
1845              BOA TOOL COMPANY LTD                                                                                                                                                                              TRADE PAYABLE                                                                        $52.77
1846              BOACHIE KWABENA                          8548 LPO WAY                                                                                              PISCATAWAY       NJ       08854        USA     TRADE PAYABLE                                                                         $1.79
1847              BOARD OF WATER SUPPLYHI                  630 SOUTH BERETANIA STREET         RM 101 CREDIT OFFICE                                                   HONOLULU         HI       96843-0001   USA     UTILITIES PAYABLE                                                                 $7,688.70
1848              BOATRIGHT TONY                           2271 BRENGARE DR NONE                                                                                     DECATUR          GA       30033        USA     TRADE PAYABLE                                                                      $127.83
1849              BOB & JACKIE BRADLEY                     15638 HAWKS CREST LOOP                                                                                    ODESSA           FL       33556        USA     INSURANCE CLAIMS     5/12/2018        X            X              X          UNDETERMINED
1850              BOB AND BETTY CRAMER                     1155 US HIGHWAY 75                                                                                        PIPESTONE        MN       56164        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
1851              BOB KILINSKI                             2727 REALTY ROAD SUITE 100                                                                                CARROLLTON       TX       75006        USA     TRADE PAYABLE                                                                     $2,141.53
1852              BOB KNUTSEN                              1104 BELLEZA STREET                                                                                       MIRA LOMA        CA       93012        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
1853              BOB PUTZIER                              3392 FALCON DR                                                                                            SPRINGFIELD      OR       97477        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
1854              BOB THOMPSON                             233 NW ROOSEVLET DR                                                                                       CORVALLIS        OR       97330        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
1855              BOBADILLA JOSE I                         1042 69TH AVE                                                                                             OAKLAND          CA       946213208    USA     TRADE PAYABLE                                                                      $599.68
1856              BOBBI EDWARDS AND JOE EDWARDS            SWMK LAW LLC                       701 MARKET STREET SUITE 1575                                           ST LOUIS         MO       63101        USA     LITIGATION           6/1/2018                                                    $10,000.00
1857              BOBBIE BAKER                             12960 S MAY ST                                                                                            CALUMET PARK     IL       60827        USA     INSURANCE CLAIMS     8/27/2013        X            X              X          UNDETERMINED
1858              BOBBY BARR                               11624 RYDALWATER LN                                                                                       AUSTIN           TX       78754        USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
1859              BOCAGE JEREMY                            3450 NICHOLSON DR APT 1024                                                                                BATON ROUGE      LA       70802        USA     TRADE PAYABLE                                                                        $68.48
1860              BODILL SAMUEL                            7060 ESTATE 22148-130                                                                                     SAINT THOMAS     VI       00802        USA     INSURANCE CLAIMS     1/15/2016        X            X              X          UNDETERMINED
1861              BODO LAJOS                               PHILADELPHIA CITY HALL             CHESTNUT ST                                                            PHILADELPHIA     PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1862              BODY FLEX SPORTS INC                     21717 FERRERO PARKWAY                                                                                     WALNUT           CA       91789        USA     TRADE PAYABLE                                                                    $48,700.65
1863              BODY FLEX SPORTS INC                     21717 FERRERO PKWY                                                                                        WALNUT            CA      91789        USA     TRADE PAYABLE                                                                    $22,332.63
1864              BODYJEWELRYCOM                           1755 BANKS RD                                                                                             MARGATE           FL      33063        USA     TRADE PAYABLE                                                                         $4.66
1865              BOERSCHINGER JULIUS C AND MYRNA R        155 NORTH MAIN STREET                                                                                     EDWARDSVILLE     IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  BOERSCHINGER
1866              BOFU CHEN                                13825 ALTON PARKWAY SUITE B                                                                               IRVINE           CA       92618        USA     TRADE PAYABLE                                                                       $891.74


                                                                                                                                                  Page 23 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                           Doc 20                    Filed 01/18/19
                                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                                        E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                               Pg 664 of 1461




                                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                              Address 1                              Address 2                            Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                                       (Y/N)
1867              BOGAN ZHANE D                                93 EAST BURNHAM STREET                                                                                      BLOOMFIELD        CT      06002        USA     TRADE PAYABLE                                                                       $36.94
1868              BOGGS DONALD AND EMELINE COLLINS JIMMIE                                                                                                                                                                 PENDING LITIGATION                    X            X              X          UNDETERMINED
                  JR AND EDNA L
1869              BOGGS JAMES N                                30 EVERGREEN DRIVE                                                                                          NEWARK            DE      19702        USA     TRADE PAYABLE                                                                       $50.00
1870              BOHARA ROSEMARY EXECUTOR OF THE ESTATE       1061 MAIN ST                                                                                                BRIDGEPORT        CT      06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF BESSIE B RICHARDSON
1871              BOHDAN SYCH                                  14651 TRAIL EDGE BOULEVARD                                                                                  ODESSA            FL      33556        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
1872              BOHDAN SYCH                                  14651 TRAIL EDGE BOULEVARD                                                                                  ODESSA            FL      33556        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
1873              BOHLAND CHARLES                              225 COURT ST                                                                                                ELYRIA            OH      44035        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1874              BOLAGI GOLD                                  153 OAKWOOD ROAD                                                                                            HUNTINGTON        NY      11743        USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
1875              BOLDEROFF MATHEW AND VICTORIA BOLDEROFF      155 NORTH MAIN STREET                                                                                       EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

1876              BOLIN CHARLES                                2936 NE 76TH AVE                                                                                            PORTLAND          OR      97213        USA     TRADE PAYABLE                                                                      $604.02
1877              BOLINSKY JR; ANTHONY AND LILLIAN BOLINSKY    PHILADELPHIA CITY HALL                 CHESTNUT ST                                                          PHILADELPHIA      PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HW
1878              BOLOORCHIAN FARHAD                           98 WINDCHIME                                                                                                IRVINE            CA      92603        USA     TRADE PAYABLE                                                                       $62.20
1879              BOLYARD MICHAEL J PERSONAL REPRESENTATIVE    100 N CALVERT ST                                                                                            BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF FRED R BOLYARD

1880              BOLYMAX INTERNATIONAL CORP                   8933 S LA CIENEGA BLVD                 INGLEWOOD                                                            LOS ANGELES       CA      90301-4401   USA     TRADE PAYABLE                                                                   $323,670.68
1881              BON-AIRE INDUSTRIES INC                      BOISE ID 83716                                                                                              BOISE              ID     83716        USA     TRADE PAYABLE                                                                   $211,550.36
1882              BOND WOODROW                                 155 NORTH MAIN STREET                                                                                       EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1883              BONDURANT JERALD AND CAROLYN                 10 N TUCKER BLVD                                                                                            ST LOUIS          MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  BONDURANT
1884              BONG LEE                                     2358 PFEFFERKORN RD                                                                                         WEST FRIENDSHIP   MD      21794        USA     INSURANCE CLAIMS     5/16/2018        X            X              X          UNDETERMINED
1885              BONHAM BEN N                                 100 N CALVERT ST                                                                                            BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1886              BONILLA RODRIGUEZ CARMEN; ESPOSO             2150 AVENIDA                           SANTIAGO DE LOS CABALLEROS                                           PONCE             PR      00716        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CANDIDO DE JESUS; AND JANETTE DE JESUS
                  BONILLA
1887              BONILLA XIOMARA                              63 MANTHORNE ROAD APT 2                                                                                     W ROXBURY         MA      02132        USA     TRADE PAYABLE                                                                      $194.76
1888              BONNER STEVEN                                25 S 3RD ST                                                                                                 YAKIMA            WA      98901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1889              BONNIE & MILOS KONJEVICH                     1318 SUNSCAPE WAY                                                                                           GARLAND           TX      75043        USA     INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
1890              BONNIE BYRD                                  745 RICE CHAPEL ROAD                                                                                        LAMAR             MS      38642        USA     INSURANCE CLAIMS     10/17/2017       X            X              X          UNDETERMINED
1891              BONNIE MULLINS                               1025 MARTIN STREET 47                                                                                       LAKEPORT          CA      95453        USA     INSURANCE CLAIMS     3/24/2016        X            X              X          UNDETERMINED
1892              BONNIE SELVEY                                3920 TIMBERWOOD TERRACE                                                                                     MARIETTA          GA      30068-4078   USA     INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
1893              BONNIE THOMPSON                              1604 PEACHWOOD CIR                                                                                          PASADENA          TX      77502        USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
1894              BONNIE TIMBERLAKE                            4077 RANGE ROAD                                                                                             STEM              NC      27581        USA     INSURANCE CLAIMS     5/24/2018        X            X              X          UNDETERMINED
1895              BONNIE WEAVER                                90 WOODS EDGE CT                                                                                            WEST LAFAYETTE    IN      47906        USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
1896              BOONE WILLIAM                                100 N CALVERT ST                                                                                            BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1897              BORAAM INDUSTRIES                            960 TOWER ROAD                                                                                              MUNDELEIN         IL      60060        USA     TRADE PAYABLE                                                                     $3,916.75
1898              BORACK & ASSOCIATES PA                       2300 MAITLAND CENTER PKWY SUITE 200                                                                         MAITLAND          FL      32751        USA     TRADE PAYABLE                                                                         $9.85
1899              BORDEN NORMA INDIVIDUALLY AND AS SPECIAL     155 NORTH MAIN STREET                                                                                       EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF DONALD
                  BORDEN DECEASED
1900              BORDINE PAUL AND ROSE                        100 N CALVERT ST                                                                                            BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1901              BOROUGH OF HANOVER PA                        44 FREDRICK STREET                                                                                          HANOVER           PA      17331        USA     UTILITIES PAYABLE                                                                   $73.99
1902              BORST BEVERLY ET AL AS THE SURVIVING HEIRS   10 N TUCKER BLVD                                                                                            ST LOUIS          MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF RICHARD BORST DECEASED
1903              BORZOOIEH PIRGHIBI                           620 WEST WARNER AVE                                                                                         SANTA ANA         CA      92707        USA     TRADE PAYABLE                                                                      $447.07
1904              BOS GAYLON J                                 6601 GILLESPIE BRIDGE RD                                                                                    COLUMBIA          MO      65203        USA     TRADE PAYABLE                                                                        $58.18
1905              BOSCH AUTOMOTIVE SERVICE SOLUT               PO BOX 406799                                                                                               ATLANTA           GA      30384-6799   USA     TRADE PAYABLE                                                                     $5,111.65
1906              BOSQUE MAHE                                  140 W 63 ST                                                                                                 HIALEAH           FL      33012        USA     TRADE PAYABLE                                                                         $1.85
1907              BOSSIE KAITLYN V                             818 OHIO ST APT 41                                                                                          BANGOR            ME      04401        USA     TRADE PAYABLE                                                                         $1.85
1908              BOST JESSICA                                 35 WARDWELL LN                                                                                              WOODSTOCK         NY      12498        USA     TRADE PAYABLE                                                                        $29.01
1909              BOSTIC JAMES P INDIVIDUALLY AND AS           100 N CALVERT ST                                                                                            BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  PAULA JOE BOSTIC ET AL
1910              BOSTIC RAYMOND                               100 N CALVERT ST                                                                                            BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1911              BOSTON LINDE INDIVIDUALLY AND AS SPECIAL     155 NORTH MAIN STREET                                                                                       EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF ORA
                  BOSTON DECEASED
1912              BOSWELL RICHARD AND DONNA BOSWELL HIS        100 N CALVERT ST                                                                                            BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
1913              BOT HOME AUTOMATION INC                      1523 26TH STREET                                                                                            SANTA MONICA      CA      90404        USA     TRADE PAYABLE                                                                    $24,205.10
1914              BOTTEGA IMPORT                                                                                                                                                                                          TRADE PAYABLE                                                                        $37.26
1915              BOUCHARD RILEY                               191 LIBERTY ST                                                                                              ROCKLAND          MA      02370        USA     TRADE PAYABLE                                                                        $39.26
1916              BOUCHER DEANA                                24 HANCOCK RD                                                                                               WINDHAM           NH      03087        USA     TRADE PAYABLE                                                                        $46.41
1917              BOUGHTS TRADING INC                                                                                                                                                                                     TRADE PAYABLE                                                                         $3.74
1918              BOULE DONALD                                 155 NORTH MAIN STREET                                                                                       EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1919              BOUQUET BYRON C                              1125 CROSS STREET SE 5                                                                                      SALEM             OR      97302        USA     TRADE PAYABLE                                                                      $116.43
1920              BOUYER WILLIAM                               100 N CALVERT ST                                                                                            BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1921              BOVA LAVONNE M                               155 NORTH MAIN STREET                                                                                       EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1922              BOWDEN TARA                                  158 CEDAR COURT                                                                                             RAEFORD           NC      28376        USA     TRADE PAYABLE                                                                        $21.38
1923              BOWDISH BOYD AND GRACE BOWDISH HIS WIFE      10 N TUCKER BLVD                                                                                            ST LOUIS          MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

1924              BOWEN EARL C                                 193 MARTENSE ST                                                                                             BROOKLYN          NY      11226        USA     TRADE PAYABLE                                                                         $1.85
1925              BOWEN MORGAN                                 812 EASTWOOD                                                                                                COLUMBIA          IL      62236        USA     TRADE PAYABLE                                                                         $1.82
1926              BOWENCAROLYN R                               CLERK GWINNETT MAGISTRATE CRT PO BOX                                                                        LAWRENCEVILLE     GA      30046        USA     TRADE PAYABLE                                                                       $293.71
                                                               568
1927              BOWIE ROGER AND TANIS BOWIE HIS WIFE         155 NORTH MAIN STREET                                                                                       EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1928              BOWLING GREEN MUNICIPAL UTILITIES            PO BOX 10360                                                                                                BOWLING GREEN     KY      42102-0360   USA     UTILITIES PAYABLE                                                                 $8,278.72
1929              BOWLING WILLIAM L AND JEANNIE                100 N CALVERT ST                                                                                            BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1930              BOWMAN GARRETT E                             5665 RD 28                                                                                                  MADERA            CA      93637        USA     TRADE PAYABLE                                                                      $390.75
1931              BOWMAN HEINTZ BOSCIA& MCPHEE                 8605 BROADWAY                                                                                               MERRILLVILLE      IN      46410        USA     TRADE PAYABLE                                                                        $65.88
1932              BOWMAN HEINTZ BOSCIA& MCPHEE                 8605 BROADWAY                                                                                               MERRILLVILLE      IN      46410        USA     TRADE PAYABLE                                                                        $15.14
1933              BOWMAN HEINTZ BOSCIA& VICIAN                 8605 BROADWAY                                                                                               MERRILLVILLE      IN      46410        USA     TRADE PAYABLE                                                                        $18.74
1934              BOWMAN JESSE B                               1677 TWICKENHAN ROAD                                                                                        PASADENA          MD      21122        USA     TRADE PAYABLE                                                                      $454.46



                                                                                                                                                        Page 24 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                             Doc 20     Filed 01/18/19
                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                         E/F: Part 3 Question 1      00:55:49                Main Document                                                                                   Case Number: 18-23537
                                                                                                                                Pg 665 of 1461




                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                            Address 1                                Address 2             Address 3         Address 4     City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                       (Y/N)
1935              BOWMAN LAURA                               300 NORTH BLVD                                                                                 BATON ROUGE      LA      70802        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1936              BOWMAN ROBERT AND DORIS FAY BOWMAN         155 NORTH MAIN STREET                                                                          EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1937              BOYD FLOTATION INC                         P O BOX 840001                                                                                 KANSAS CITY      MO      64184        USA     TRADE PAYABLE                                                                    $31,806.39
1938              BOYD JALYN R                               612 W 6TH ST                                                                                   WILMINGTON       DE      19805        USA     TRADE PAYABLE                                                                        $26.31
1939              BOYD JOYCE AND MACK RILEY INDIVIDUALLY     155 NORTH MAIN STREET                                                                          EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AND AS CO-SPECIAL ADMINISTRATORS OF THE
                  ESTATE OF CURTIS RILEY SR DECEASED
1940              BOYD KAITLYN                               1321 MAIN STREET                                                                               FOLLANSBEE       WV      26037        USA     TRADE PAYABLE                                                                        $1.80
1941              BOYD RICHARD                               115 CENTRAL PLAZA                        N 400                                                 CANTON           OH      44702        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1942              BOYER ASHLEY M                             20 BRICKYARD DRIVE APT F-20                                                                    BLOOMINGTON      IL      61701        USA     TRADE PAYABLE                                                                        $3.69
1943              BOYKIN LEROY AND CHERYL BOYKIN HIS WIFE    100 N CALVERT ST                                                                               BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1944              BOYKINDIANE                                MAGISTRATE CRT OF GWINNETT COUP O BOX                                                          LAWRENCEVILLE    GA      30046        USA     TRADE PAYABLE                                                                      $375.91
                                                             568
1945              BOYLAN PATRICK AND KAREN                   425 N MAIN ST 101                                                                              ADRIAN           MI      49221        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1946              BOYLAN WILLIAM W                           4315 KINGS CHASE DR                                                                            ROANOKE          VA      24018        USA     TRADE PAYABLE                                                                      $104.21
1947              BOYNTON TUCKER S                           1080 BANGOR RD                                                                                 PROSPECT         ME      04981        USA     TRADE PAYABLE                                                                         $1.85
1948              BPH LLC                                    6140 SOUTH GUN CLUB ROAD                                                                       AURORA           CO      80016        USA     TRADE PAYABLE                                                                     $2,406.55
1949              BQBP ELECTRONICS INC                       701 VAN DUZER ST                                                                               STATEN ISLAND     NY     10304        USA     TRADE PAYABLE                                                                     $2,523.97
1950              BRACHFELD LAW GROUP                        880 APOLLO STREET SUITE 155                                                                    EL SEGUNDO       CA      90245        USA     TRADE PAYABLE                                                                      $440.40
1951              BRACK CLEMONS                              1 BRIDAL PATH COURT                                                                            COLUMBIA         SC      29229        USA     TRADE PAYABLE                                                                    $14,611.16
1952              BRACKETRON INC                             5624 LINCOLN DR                                                                                EDINA            MN      55436        USA     TRADE PAYABLE                                                                     $1,244.41
1953              BRACKETT RYAN                              817 WHITE OAK CIRCLE                                                                           CENTRAL POINT    OR      97502        USA     TRADE PAYABLE                                                                      $208.98
1954              BRAD & MELISSA WEAST                       5601 KANE CREEK ROAD                                                                           CENTRAL POINT    OR      97502        USA     INSURANCE CLAIMS     10/9/2015        X            X              X          UNDETERMINED
1955              BRAD D WILKINSON                           511 KEYWOOD CIRCLE                                                                             FLOWOOD          MS      39232        USA     TRADE PAYABLE                                                                        $29.05
1956              BRAD PURCELL                               10232 E GRANDVIEW RD                                                                           TRAVERSE CITY    MI      49684        USA     INSURANCE CLAIMS     4/1/2018         X            X              X          UNDETERMINED
1957              BRAD WILLIAMS ATTEN: BRAD WILLIAMS         11707 E MONTGOMERY                                                                             SPOKANE VALLEY   WA      99206        USA     TRADE PAYABLE                                                                        $23.60
1958              BRADBURY D                                 1 WINTERSUN LN                                                                                 FAIRVIEW         NC      28730        USA     TRADE PAYABLE                                                                      $183.50
1959              BRADFORD NEASHA                            1022 12 WEST 39TH PLACE                                                                        LOS ANGELES      CA      90037        USA     TRADE PAYABLE                                                                         $1.82
1960              BRADFORD ROPER                             3204 NE 87TH AVE                                                                               VANCOUVER         WA     98662        USA     TRADE PAYABLE                                                                        $40.77
1961              BRADLEY CRAIG AND MARGARET BRADLEY         1061 MAIN ST                                                                                   BRIDGEPORT       CT      06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1962              BRADLEY EVENSON                            20338 247TH AVE                                                                                LONG PRARIE      MN      56347        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
1963              BRADLEY HUNTER                             35 KEYSTONE AVE                                                                                RIVER FOREST     IL      60305        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
1964              BRADLEY JESSICA                            23950 CONSTANTINE DR                                                                           MURRIETA         CA      92562        USA     TRADE PAYABLE                                                                         $1.83
1965              BRADLEY KENNETH E AND KATHLEEN BRADLEY                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HW
1966              BRADLEY LUSTER                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
1967              BRADLEY MICAHEL                            2400 FLORIDA LANE                                                                              DURHAM           CA      95938        USA     TRADE PAYABLE                                                                        $27.43
1968              BRADLEY SANCHEZ                            212 LAWRENCE CT                                                                                SPOTSWOOD        NJ      08884        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
1969              BRADLEY THEODORE                           155 NORTH MAIN STREET                                                                          EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1970              BRADSHAW REANEL A                          2230 DUNSFORD DR                                                                               ORLANDO          FL      32808        USA     TRADE PAYABLE                                                                        $28.91
1971              BRADSHAW RODNEY M                          PHILADELPHIA CITY HALL                   CHESTNUT ST                                           PHILADELPHIA     PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1972              BRADSHAW WESTWOOD TRUST                    PO BOX 2781                                                                                    FRAMINGHAM       MA      01703        USA     TRADE PAYABLE                                                                    $21,076.47
1973              BRADSHAW WESTWOOD TRUST                    PO BOX 2781                                                                                    FRAMINGHAM       MA      01703        USA     TRADE PAYABLE                                                                    $34,958.31
1974              BRADY EDWARD AND MARY BRADY                PHILADELPHIA CITY HALL                   CHESTNUT ST                                           PHILADELPHIA     PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1975              BRADY TERRELL C ET AL                      801 W DIVISION ST                                                                              ORANGE           TX      77630        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1976              BRAINTREE ELECTRIC LIGHT DEPARTMENT        PO BOX 859180                                                                                  BRAINTREE        MA      02185-9180   USA     UTILITIES PAYABLE                                                                $17,107.70
1977              BRAKE BRENDAN A                            1720 MARY ANN DRIVE                                                                            GAUTIER          MS      39553        USA     TRADE PAYABLE                                                                         $1.75
1978              BRAMBLE MARGARET INDIVIDUALLY AND AS THE   60 CENTRE ST                                                                                   NEW YORK         NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX OF THE ESTATE OF PAUL BRAMBLE

1979              BRANDI CADY                                1743 COUNTY ROAD 10                                                                            NORTH BEND       NE      68649-2041   USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
1980              BRANDIS GILL J AND JUDY BRANDIS            60 CENTRE ST                                                                                   NEW YORK         NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1981              BRANDON & SHANNON WEGNER                   27469 123RD STREET NW                                                                          ZIMMERMAN        MN      55398        USA     INSURANCE CLAIMS     11/16/2016       X            X              X          UNDETERMINED
1982              BRANDON BOYLE                              2 GLENDALE ROAD                                                                                FLANDERS         NJ      07836        USA     INSURANCE CLAIMS     8/17/2008        X            X              X          UNDETERMINED
1983              BRANDON GRESHAM                            2387 TAHOE AVE                                                                                 TULARE           CA      93274        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
1984              BRANDON HOLT                               165 RICHARDSON RD                                                                              PITAYUNE         MS      39466        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
1985              BRANDON MALONE                             114 COTHRAN DR                                                                                 GREENWOOD        SC      29649        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
1986              BRANDON RUDD                               1935 SHADECLIFF TERRACE                  APT D                                                 BIRMINGHAM       AL      35216        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
1987              BRANDON WRIGHT                             2008 SCENIC DRIVE                                                                              MODESTO          CA      95355        USA     INSURANCE CLAIMS     1/1/2018         X            X              X          UNDETERMINED
1988              BRANDS DISCOUNT LLC                        6140 VARIEL AVENUE                                                                             WOODLAND HILLS    CA     91367        USA     TRADE PAYABLE                                                                      $104.22
1989              BRANDT WAYNE M                             PHILADELPHIA CITY HALL                   CHESTNUT ST                                           PHILADELPHIA     PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1990              BRANDUSA BIANCA                            5445 S 163RD RD                                                                                BRIGHTON         MO      65617        USA     TRADE PAYABLE                                                                        $1.85
1991              BRANDY BRINSMEAD                           16544 ELLEN SPRINGS DRIVE                                                                      LOWER LAKE       CA      95457        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
1992              BRANDY READER                              221 W CHESTNUT                                                                                 HARTFORD CITY    IN      47348        USA     INSURANCE CLAIMS     7/12/2012        X            X              X          UNDETERMINED
1993              BRANDYN MONTGOMERY                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
1994              BRANOVATIONS INC DBA CLEAVASN                                                                                                                                                           TRADE PAYABLE                                                                       $31.20
1995              BRANT OXFORD                               111 LOWER INDIAN GARDENS DRIVE                                                                 SEDONA           AZ      86336        USA     INSURANCE CLAIMS     11/10/2016       X            X              X          UNDETERMINED
1996              BRAU ALBERTO J                             PMB 320 BOX 390                                                                                CAROLINA         PR      00985        USA     TRADE PAYABLE                                                                        $6.00
1997              BRAUN JR; GUNTER I PERSONAL                100 N CALVERT ST                                                                               BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF GUNTER
                  ERWIN BRAUN AKA GUNTER I BRAUN SR ET AL
1998              BRAUNFOTEL STUART                          60 CENTRE ST                                                                                   NEW YORK         NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
1999              BRAVO DANIEL A                             13532 PALOMA DR                                                                                ORLANDO          FL      32837        USA     TRADE PAYABLE                                                                        $5.39
2000              BRAYAN VARGAS                              313 KINGSWOOD DRIVE                                                                            NORTH AURORA     IL      60542        USA     INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED
2001              BRAYEDWARD                                 725 SANDERS RD                                                                                 CUMMING          GA      30041        USA     TRADE PAYABLE                                                                      $134.91
2002              BREAIJAY STIGER                                                                                                                                                                         INSURANCE CLAIMS     2/9/2018         X            X              X          UNDETERMINED
2003              BREAKELL ADAM J                            1061 MAIN ST                                                                                   BRIDGEPORT       CT      06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2004              BREANNA AFRICA                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
2005              BREAZEALE LARRY AS PERSONAL                500 N KING ST                                                                                  WILMINGTON       DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF DOROTHY
                  BREAZEALE AND LARRY BREAZEALE
2006              BRECHEISEN LISA M                          2345 SUNCREST BOULEVARD                                                                        EL CAJON         CA      92021        USA     TRADE PAYABLE                                                                        $1.06
2007              BREEBACK FRANCIS A                         100 N CALVERT ST                                                                               BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2008              BREEDEN CAROLE AS SPECIAL ADMINISTRATOR    155 NORTH MAIN STREET                                                                          EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF GERALD BREEDEN ET AL
2009              BREEDEN PROPERTY MANAGEMENT                GENERAL DISTRICT CRT 2425NIMMO PARKWAY                                                         VA BEACH         VA      23456        USA     TRADE PAYABLE                                                                       $936.81

2010              BREEZE SYSTEMS INTERNATIONAL L                                                                                                                                                          TRADE PAYABLE                                                                       $312.49


                                                                                                                                         Page 25 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                           18-23537-rdd                           Doc 20                 Filed 01/18/19
                                                                                                                                        Schedule Entered            01/18/19
                                                                                                                                                 E/F: Part 3 Question 1      00:55:49                      Main Document                                                                                   Case Number: 18-23537
                                                                                                                                        Pg 666 of 1461




                                                                                                                                                                                                                                                              Contingent

                                                                                                                                                                                                                                                                           Unliquidated

                                                                                                                                                                                                                                                                                          Disputed
Row No. Account   Creditor's Name                          Address 1                              Address 2                         Address 3         Address 4     City                   State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                  Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                     Offset
                                                                                                                                                                                                                                                                                                                     (Y/N)
2011              BREILAND MERLYN INDIVIDUALLY AND AS      155 NORTH MAIN STREET                                                                                    EDWARDSVILLE           IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE HEIRS AND
                  ESTATE OF TRUDY BREILAND DECEASED
2012              BRENDA & BRETT HAWTHORNE                 2199 COUNTY RD 69                                                                                        PROCTORVILLE           OH      45669        USA     INSURANCE CLAIMS     4/4/2018         X            X              X          UNDETERMINED
2013              BRENDA & JOE HINES                       18501 HUNTSVILLE BROWNSFERRY R                                                                           ATHENS                 AL      35611        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
2014              BRENDA & TYRONNE ASTUGUE                 71 DRIFTWOOD BOULEVARD                                                                                   KENNER                 LA      70065        USA     INSURANCE CLAIMS     3/1/2018         X            X              X          UNDETERMINED
2015              BRENDA CARMAN                            500 WEST MADISON STREET                                                                                                         IL                   USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2016              BRENDA COLE                              2001 EAGLE POINT DRIVE                                                                                   DALTON                 GA      30720        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
2017              BRENDA DAVIS                             2120 SOUTH RIDGELEY DR                                                                                   LOS ANGELES            CA      90016        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
2018              BRENDA DENNIS                            5830 BELMONT ROAD                                                                                        HERNANDO               MS      38632        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
2019              BRENDA DURR                              12410 LAUREL MEADOW WAY                                                                                  HOUSTON                TX      77014        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
2020              BRENDA GROFF                             2456 ELIZABETH AVE                                                                                       TEMPLE                 PA      19560        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
2021              BRENDA GUZMAN CORDERO                    2509 JACKSON AVENUE                                                                                      EL PASO                TX      79930        USA     INSURANCE CLAIMS     6/25/2017        X            X              X          UNDETERMINED
2022              BRENDA IRBY                              35078 WHISPERING OAKS BLVD                                                                               RIDGE MANOR            FL      33523        USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
2023              BRENDA JOHNS                             16601 N 12TH ST                                                                                          PHOENIX                AZ      85022        USA     INSURANCE CLAIMS     2/26/2018                                                   $23,000.00
2024              BRENDA KAMERICK                          1175 MCGREGOR DR                                                                                         KNOXVILLE              IA      50138        USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
2025              BRENDA KAPPAUF                           32-A N CANAL STREET                                                                                      GREENE                 NY      13778        USA     INSURANCE CLAIMS     3/12/2016        X            X              X          UNDETERMINED
2026              BRENDA KOUAO                             3720 EUDORA ST                                                                                           DENVER                 CO      80207        USA     INSURANCE CLAIMS     1/16/2017        X            X              X          UNDETERMINED
2027              BRENDA QUANT                             5527 EADS STREET                                                                                         NEW ORLEANS            LA      70122        USA     INSURANCE CLAIMS     5/8/2018         X            X              X          UNDETERMINED
2028              BRENDA THOMAS                            61106 LAICHE LN                                                                                          AMITE                  LA      70422        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
2029              BRENDA WALTON                            5301 EAST ALDER DRIVE                                                                                    WASILLA                AK      99654        USA     INSURANCE CLAIMS     3/2/2018         X            X              X          UNDETERMINED
2030              BRENDA WATERS                            2182 E 96TH STREET                                                                                       CHICAGO                IL      60617        USA     INSURANCE CLAIMS     1/25/2018                                                   $13,000.00
2031              BRENT EGBERT                             POB 351                                                                                                  MENDON                 UT      84325        USA     TRADE PAYABLE                                                                     $1,369.94
2032              BRENT G MESSEL 11082                     BRENT G MESSEL 11082 GUGLIELMO                                                                           SALT LAKE CITY         UT      84109        USA     TRADE PAYABLE                                                                      $853.69
                                                           ASSOCIATES PO BOX
2033              BRENT HEIMARK                            3385 DONITAWOODS DRIVE                                                                                   BONITA                 CA      91902        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
2034              BRENT INDUSTRIES LLC                     9952 MOUNTAIN ROAD                                                                                       MIDDLEPORT             NY      14105        USA     TRADE PAYABLE                                                                     $1,228.37
2035              BRENT INDUSTRIES LLC                     9952 MOUNTAIN ROAD                                                                                       MIDDLEPORT             NY      14105        USA     TRADE PAYABLE                                                                      $370.94
2036              BRENT MICHELL                            3687 14 MILE ROAD                                                                                        MARION                 MI      49665        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
2037              BRENT W CALDWELL ESQ                     ATTORNEY FOR PLANTIFF 3080 S DURANGO                                                                     LAS VEGAS              NV      89117        USA     TRADE PAYABLE                                                                      $131.53
                                                           DRIVE SUITE 2
2038              BRENT WRIGHT                                                                                                                                                                                          TRADE PAYABLE                                                                      $773.30
2039              BRETT BORMANN                            1325 TAPPIE TOORIE CIR                                                                                   HEATHROW               FL      32746        USA     INSURANCE CLAIMS     5/20/2017        X            X              X          UNDETERMINED
2040              BRETT HULETT                             928 N CROSS STREET                                                                                       WHEELING               IL      60187        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
2041              BRETT N RODGERS                          CHAPTER 13 TRUST ACCOUNT 248                                                                             CHICAGO                IL      60689        USA     TRADE PAYABLE                                                                     $2,898.90
2042              BRETT N RODGERS CHAPT 13 TRUST           2482 MOMENTUM PLACE                                                                                      CHICAGO                IL      60689        USA     TRADE PAYABLE                                                                      $432.46
2043              BRETT N RODGERS CHAPT 13 TRUST           2482 MOMENTUM PLACE                                                                                      CHICAGO                IL      60689        USA     TRADE PAYABLE                                                                      $660.92
2044              BRFI GATEWAY LLC                         PO BOX 3577 DEPT P                                                                                       SEATTLE                WA      98124-3577   USA     TRADE PAYABLE                                                                    $19,122.26
2045              BRIAN & DIANNA SIMPSON                   1555 SOUTH XAVIER STREET                                                                                 DENVER                 CO      80129        USA     INSURANCE CLAIMS     2/16/2018        X            X              X          UNDETERMINED
2046              BRIAN & ESTRELLA LOTTICH                 213 CYPRESS DRIVE                                                                                        STREAMWOOD             IL      60107        USA     INSURANCE CLAIMS     12/1/2015        X            X              X          UNDETERMINED
2047              BRIAN & LAURA GARRISON                   8806 W 98TH TERRACE                                                                                      OVERLAND PARK          KS      66212        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
2048              BRIAN & MARJORIE PETRONE                 216 FOXCROFT ROAD                                                                                        BOILING SPRING LAKES   NC      28461        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
2049              BRIAN & STEPHANIE FISCHER                43367 294TH ST                                                                                           LESTERVILLE            SD      57040        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
2050              BRIAN AND JAMIE BAHL                     2248 ASPEN LANE                                                                                          NORTH MANKATO          MN      56003-1663   USA     INSURANCE CLAIMS     6/5/2018         X            X              X          UNDETERMINED
2051              BRIAN BALDWIN WHOLESALE                  230 SW TUNER PL                                                                                          LAKE CITY               FL     32025        USA     TRADE PAYABLE                                                                     $6,863.51
2052              BRIAN BROWN AND ROBIN BROWN              KELLER FISHBACK & JACKSON LLP          28720 CANWOOD STREET SUITE 200                                    AGOURA HILLS           CA                   USA     LITIGATION                                                                       $25,000.00
2053              BRIAN CHURCH                             136 WOODCUTTERS TRAIL                  LOT 38                                                            ST AUGUSTINE           FL      32086        USA     INSURANCE CLAIMS     5/30/2018        X            X              X          UNDETERMINED
2054              BRIAN COKE-NG                            40 ANN STREET                                                                                            NEW YORK               NY      10038        USA     INSURANCE CLAIMS     7/16/2010        X            X              X          UNDETERMINED
2055              BRIAN CROACH                             1301 CLAY STREET SUITE 1170-N                                                                            OAKLAND                CA      94612        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2056              BRIAN FALAHEE                            30 SAMOA WAY                                                                                             PACIFIC PALISADES      CA      90272        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
2057              BRIAN GILLIAM                            2777 BRENTWOOD ROAD 41347                                                                                RALEIGH                NC      27604        USA     TRADE PAYABLE                                                                        $60.48
2058              BRIAN GONZALEZ                           201 PINECREST DRIVE                                                                                      PITTSBURGH             PA      15237        USA     INSURANCE CLAIMS     11/17/2017       X            X              X          UNDETERMINED
2059              BRIAN GOTT                               2225 LANIER AVE                                                                                          CHARLOTTE              NC      28205-7436   USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
2060              BRIAN GRITTNER                           5573 CHERYL DRIVE                                                                                        FITCHBURG              WI      53711-5327   USA     INSURANCE CLAIMS     8/25/2016        X            X              X          UNDETERMINED
2061              BRIAN GRITTNER                           5573 CHERYL DRIVE                                                                                        FITCHBURG              WI      53711-5327   USA     INSURANCE CLAIMS     8/25/2016        X            X              X          UNDETERMINED
2062              BRIAN HEITING                            501 STEPHENSON AVE                                                                                       ESCANABA               MI      49829        USA     TRADE PAYABLE                                                                        $59.40
2063              BRIAN MILLER                             245 FAWN ST                                                                                              GOLDEN                 CO      80401        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
2064              BRIAN MORRIS                             10714 WILLY AVE                                                                                          ALGONQUIN              IL      60102        USA     INSURANCE CLAIMS     8/11/2017        X            X              X          UNDETERMINED
2065              BRIAN MORRISON                           8300 COUNTY ROAD 508                                                                                     ALVARADO               TX      76009        USA     TRADE PAYABLE                                                                     $1,077.28
2066              BRIAN PUKOFF                             6826 HEIRLOOM CIR                                                                                        WEST BLOOMFIELD        MI      48322-4805   USA     INSURANCE CLAIMS     3/6/2018         X            X              X          UNDETERMINED
2067              BRIAN RAMOTAR                            319 HOWE AVENUE                                                                                          BRONX                  NY      10473        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
2068              BRIAN RIDDICK                            10117 WEST LARIAT DRIVE                                                                                  BOISE                  ID      83714        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
2069              BRIAN ROBINSON                           4467 LYDIAS DRIVE                                                                                        WILLIAMSBURG           VA      23188        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
2070              BRIAN WILKERSON                          12 BAILEY DR                                                                                             WEST HAVEN             CT      06516        USA     INSURANCE CLAIMS     5/18/2015        X            X              X          UNDETERMINED
2071              BRIAN WYSS                               5250 CORAL WOOD DR                                                                                       NAPLES                 FL      34119-1454   USA     INSURANCE CLAIMS     6/9/2017         X            X              X          UNDETERMINED
2072              BRIANN BENALI                            300 N EL MOLINO AVENUE                                                                                   PASADENA               CA      91101        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
2073              BRICE SCHNAIDA                           49 POLK ST 53                                                                                            CHARLESTOWN            MA      02129        USA     TRADE PAYABLE                                                                        $14.02
2074              BRIDGES ADIN J                           182 MORIN HEIGHTS BLVD                                                                                   WOONSOCKET             RI      02895        USA     TRADE PAYABLE                                                                         $1.82
2075              BRIDGES DARKO                            2872 VALENTINE AVE APT 1                                                                                 BRONX                  NY      10458        USA     INSURANCE CLAIMS     3/24/2017        X            X              X          UNDETERMINED
2076              BRIDGET FLOOD                            3380 AGATE STREET                                                                                        PHILADELPHIA           PA      19134        USA     INSURANCE CLAIMS     8/19/2017        X            X              X          UNDETERMINED
2077              BRIDGET NICKELSON                        11285 BALTIMORE STREET NORTHEA                                                                           BLAINE                 MN      55449        USA     INSURANCE CLAIMS     2/19/2016        X            X              X          UNDETERMINED
2078              BRIDGETTE LAMERE                         6048 EAST SERVICE ROAD                                                                                   HUGHSON                CA      95326        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
2079              BRIEN WILSON                             751 FLEET FINANCIAL CT STE 105                                                                           LONGWOOD                FL     32750        USA     TRADE PAYABLE                                                                        $24.09
2080              BRIGANTINO SR; THOMAS J AND PHYLLIS      60 CENTRE ST                                                                                             NEW YORK               NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  BRIGANTINO
2081              BRIGGS & STRATTON POWER PRODUC           P O BOX 78796                                                                                            MILWAUKEE              WI      53278-0796 USA       TRADE PAYABLE                                                                  $3,496,532.05
2082              BRIGGS RODNEY AND BETTY BRIGGS           99 EXCHANGE BLVD 545                                                                                     ROCHESTER              NY      14614      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALLY AND AS HUSBAND AND WIFE
2083              BRIGGS SEAN                              954 WACHUSETT ST                                                                                         HOLDEN                 MA      01520        USA     TRADE PAYABLE                                                                         $1.84
2084              BRIGHT REHAB SOLUTIONS                   PO BOX 13430                                                                                             BAKERSFIELD            CA      93389        USA     TRADE PAYABLE                                                                        $81.00
2085              BRIGHT ROBERT D                          47470 VAN BUREN ST                                                                                       INDIO                  CA      92202        USA     TRADE PAYABLE                                                                         $9.15
2086              BRIGHT VENTURES LLC                      2506 NORTHLAND DRIVE                                                                                     MENDOTA HEIGHTS         MN     55120        USA     TRADE PAYABLE                                                                        $78.13
2087              BRIGHTSTAR US INC                        850 TECHNOLOGY WAY                                                                                       LIBERTYVILLE           IL      60048        USA     TRADE PAYABLE                                                                     $6,199.90
2088              BRISTOL SUSAN                            -15402 J PL                                                                                              LONG BEACH             WA      98631        USA     TRADE PAYABLE                                                                        $38.31
2089              BRITELITE ENTERPRISES                    11661 SAN VICENTE BLVD SUITE 303                                                                         LOS ANGELES            CA      90049        USA     TRADE PAYABLE                                                                    $57,753.90
2090              BRITISH ORCHARD                          75 AMES ST                                                                                               QUINCY                 MA      02169        USA     TRADE PAYABLE                                                                      $803.28
2091              BRITO JOANNE                             2740 SE 2ND ST A                                                                                         BOYNTON BEACH          FL      33435        USA     TRADE PAYABLE                                                                         $1.05
2092              BRITTANY MABRY                           PO BOX 12554                                                                                             PORTLAND               OR      97212        USA     INSURANCE CLAIMS     11/26/2015       X            X              X          UNDETERMINED


                                                                                                                                                 Page 26 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                          Doc 20          Filed 01/18/19
                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                           E/F: Part 3 Question 1      00:55:49                Main Document                                                                                   Case Number: 18-23537
                                                                                                                                  Pg 667 of 1461




                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                            Address 1                             Address 2                  Address 3         Address 4     City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                         (Y/N)
2093              BRITTANY MANUFACTURING                     252 AMERICA PLACE UNIT C                                                                         JEFFERSONVILLE   IN      47130        USA     TRADE PAYABLE                                                                      $253.23
2094              BRIXMOR IA SOUTHFIELD MI SC LLC            PO BOX 645346                                                                                    CINCINNATI       OH      45264-5346   USA     UTILITIES PAYABLE                                                                    $34.00
2095              BRIXMOR OPERATING PARTNERSHIP              PO BOX 713458                                                                                    CINCINNATI       OH      45271-3458   USA     TRADE PAYABLE                                                                    $10,921.17
2096              BRIZUELA DANNA                             1810 SILVERBRANCH BLVD APT 201                                                                   ORLANDO          FL      32822        USA     TRADE PAYABLE                                                                        $12.93
2097              BRK BRANDS INC                             5558 RELIABLE PKWY                                                                               CHICAGO          IL      60686        USA     TRADE PAYABLE                                                                     $9,402.13
2098              BROAD REACH INC                            407 HEADQUARTERS DRIVE3                                                                          MILLERSVILLE     MD      21108        USA     TRADE PAYABLE                                                                      $271.61
2099              BROAN-NUTONE LLC                           4641 PAYSPHERE CIRCLE                                                                            CHICAGO          IL      60674        USA     TRADE PAYABLE                                                                   $349,514.40
2100              BROCHU ADRIEN T                            1061 MAIN ST                                                                                     BRIDGEPORT       CT      06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2101              BROCK LEROY                                207 MAYFIELD DR                                                                                  STREAMWOOD       IL      60107        USA     TRADE PAYABLE                                                                         $4.62
2102              BRODHEAD HARRY                             155 NORTH MAIN STREET                                                                            EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2103              BRODHEAD TIANN                             86 CEDAR ST                                                                                      KINGSTON         NY      12401        USA     TRADE PAYABLE                                                                        $72.56
2104              BRODNIAK JESSICA                           77 SLATE RD                                                                                      CHICOPEE         MA      01020        USA     TRADE PAYABLE                                                                      $104.94
2105              BROGLIA PHILIP                             3 OLGA LANE                                                                                      COMMACK          NY      11725        USA     TRADE PAYABLE                                                                         $4.59
2106              BRONDON BLENCHE                            2401 NORTH ST                                                                                    LAS VEGAS        NV      89030        USA     INSURANCE CLAIMS     8/19/2018        X            X              X          UNDETERMINED
2107              BROOKE GAETA                               PO BOX 271013                                                                                    SALT LAKE CITY   UT      84127        USA     INSURANCE CLAIMS     10/6/2016        X            X              X          UNDETERMINED
2108              BROOKHART BENJAMIN AND REBECCA             100 N CALVERT ST                                                                                 BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2109              BROOKINS DONNA M                           1405 DELAWARE AVE 3D                                                                             WILMINGTON       DE      19806        USA     TRADE PAYABLE                                                                         $1.15
2110              BROOKINS JAMES Q JR                        100 N CALVERT ST                                                                                 BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2111              BROOKINS WILMA AND RODNEY BROOKINS         10 N TUCKER BLVD                                                                                 ST LOUIS         MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2112              BROOKLYN SLOSHAY HERNANDEZ                 448 SOUTH DRIVE                                                                                  MIAMI SPRINGS    FL      33166        USA     INSURANCE CLAIMS     6/25/2017        X            X              X          UNDETERMINED
2113              BROOKS ALLAN L JR AND MARY                 100 N CALVERT ST                                                                                 BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2114              BROOKS CHARLES                             4302 HUCKLEBERRY LN S                                                                            BILLINGS         MT      59106        USA     TRADE PAYABLE                                                                        $24.59
2115              BROOKS DAVID                               1909 SWITZERLAND AVENUE                                                                          PLANO            TX      75025        USA     TRADE PAYABLE                                                                         $6.66
2116              BROOKS DOROTHY M PERSONAL                  100 N CALVERT ST                                                                                 BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF ROBERT W
                  BROOKS ET AL
2117              BROOKS JACK A                              555 W HARRISON ST                                                                                CHICAGO          IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2118              BROOKS JOHNVONTA                           1515 AGGIE ROAD APT D20                                                                          JONESBORO        AR      72401        USA     TRADE PAYABLE                                                                        $1.85
2119              BROOKS KEITH JR                            320 NORTHEAST ROAD                                                                               ABERDEEN         MD      21001        USA     TRADE PAYABLE                                                                        $1.84
2120              BROOKS KRISTIN                             3206 68TH STREET                                                                                 URBANDALE        IA      50322        USA     TRADE PAYABLE                                                                      $115.03
2121              BROOKS MAUDIE INDIVIDUALLY AND AS          1200 ONTARIO ST                                                                                  CLEVELAND        OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX OF THE ESTATE OF J BROOKS
2122              BROOKS THOMAS H JR                        2825 JUDGE FRAN JAMIESON WAY                                                                      MELBOURNE        FL      32940        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2123              BROOKSJOSEPH R                            COUNTY OF CHESTERFIELD GEN DIS9500                                                                CHESTERFIELD     VA      23832        USA     TRADE PAYABLE                                                                      $632.64
                                                            COURTHOUSE RD PO BX 144
2124              BROOKSTONE COMPANY                        1 INNOVATION WAY                                                                                  MERRIMACK        NH      03054        USA     TRADE PAYABLE                                                                     $1,235.05
2125              BROOME COUNTY SHERIFF                     PO BOX 2047 ATT: BUSINESS OFFICE                                                                  BINGHAMTON       NY      139022047    USA     TRADE PAYABLE                                                                        $63.45
2126              BROOME COUNTY SHERIFF                     PO BOX 2047 ATT: BUSINESS OFFICE                                                                  BINGHAMTON       NY      139022047    USA     TRADE PAYABLE                                                                        $73.44
2127              BROOME COUNTY SHERIFFS OFFICE             POB 2047 ATT: BUSINESS OFFICE                                                                     BINGHAMTON       NY      139022047    USA     TRADE PAYABLE                                                                        $69.37
2128              BROSS RICHARD ASO CSAA AFFINITY INSURANCE PHILADELPHIA CITY HALL                 CHESTNUT ST                                                PHILADELPHIA     PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CO
2129              BROTHER INTERNATIONAL CORP                DEPT CH 17087                                                                                     PALATINE         IL      60055        USA     TRADE PAYABLE                                                                   $150,609.50
2130              BROUGHTON KAREN D                         1112 W MAPLE AVE                                                                                  INDEPENDENCE     MO      64050        USA     TRADE PAYABLE                                                                         $3.77
2131              BROWN AARON                               52 N PEARL ST                                                                                     HAGERSTOWN       IN      47346        USA     TRADE PAYABLE                                                                        $55.38
2132              BROWN ANGELA                              1326 ASHLAND HILLS DR                                                                             CPE GIRARDEAU    MO      63701        USA     TRADE PAYABLE                                                                        $36.01
2133              BROWN ANNA M                              60 CENTRE ST                                                                                      NEW YORK         NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2134              BROWN ARLENE ASO METROPOLITAN PROPERTY 10 MAIN ST                                                                                           HACKENSACK       NJ      07601        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AND CASUALTY INSURANCE COMPANY

2135              BROWN ASHLIE M                             325 W 300 S                                                                                      ST GEORGE        UT      84770        USA     TRADE PAYABLE                                                                       $38.36
2136              BROWN BENJAMIN                             219 SANBORN ST                                                                                   MICHIGAN CITY    IN      46360        USA     TRADE PAYABLE                                                                        $3.54
2137              BROWN BRIAN AND ROBIN BROWN                1945 S HILL ST                                                                                   LOS ANGELES      CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2138              BROWN BRUCE A AND JANICE BROWN             ST CLAIR COUNTY BUILDING              10 PUBLIC SQUARE                                           BELLEVILLE       IL      62220        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2139              BROWN DANICE S                             30 ORNE STREET                                                                                   WORCESTER        MA      01605        USA     TRADE PAYABLE                                                                      $164.71
2140              BROWN DANIEL A                             730 E 236TH STREET                                                                               BRONX            NY      10466        USA     TRADE PAYABLE                                                                      $273.46
2141              BROWN DAYQUAN R                            861 BRETON DRIVE                                                                                 FAIRFIELD        CA      94533        USA     TRADE PAYABLE                                                                       $27.85
2142              BROWN EARNEST B JR                         604 E CLUB DR APT F                                                                              ST ROSE          LA      70087        USA     TRADE PAYABLE                                                                      $812.69
2143              BROWN ELIZABETH C                          1620 E APACHE BLVD APT 110                                                                       TEMPE            AZ      85281        USA     TRADE PAYABLE                                                                        $0.92
2144              BROWN ERICA                                211 33RD ST NE                                                                                   WASHINGTON       DC      20019        USA     TRADE PAYABLE                                                                        $1.80
2145              BROWN FRANK C                              27 ALLSTON ST                                                                                    BOSTON           MA      02124        USA     TRADE PAYABLE                                                                        $1.76
2146              BROWN JANICE E                             PO BOX 4032                                                                                      HELENA           MT      59604        USA     TRADE PAYABLE                                                                       $88.26
2147              BROWN JOHNNIE AND MARSHA                   520 OLD SPANISH TRAIL                                                                            SLIDELL          LA      70458        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2148              BROWN JOYCE INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                            EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF ROBERT
                  LEWIS BROWN DECEASED
2149              BROWN JUSTIN                               1023 72ND ST NW                                                                                  ALBUQUERQUE      NM      87121        USA     TRADE PAYABLE                                                                         $1.85
2150              BROWN KATEVA                               3916 BELDEN STREET                                                                               SACRAMENTO       CA      95838        USA     TRADE PAYABLE                                                                         $1.83
2151              BROWN KEAERA                               1159 N CONWELL AVE 319                                                                           COVINA           CA      91722        USA     TRADE PAYABLE                                                                         $3.66
2152              BROWN KENNETH AND REBA BROWN               155 NORTH MAIN STREET                                                                            EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2153              BROWN KIMBERLY                             46 ARBOR VILLAGE                                                                                 S LOUIS          MO      63135        USA     TRADE PAYABLE                                                                         $1.91
2154              BROWN LATOSHIA                             5262 DEARFOOT LN                                                                                 SHALIMAR         FL      32579        USA     TRADE PAYABLE                                                                         $5.00
2155              BROWN LINDA                                16338 GOLF FOREST DR                                                                             JACKSONVILLE     FL      32208        USA     TRADE PAYABLE                                                                        $11.44
2156              BROWN LINE METALWORKS LLC                  4001 N RAVENSWOOD STE 303-A                                                                      CHICAGO          IL      60613        USA     TRADE PAYABLE                                                                     $1,211.25
2157              BROWN MATTHEW C                            7711 N 51ST AVE                                                                                  GLENDALE         AZ      85301        USA     TRADE PAYABLE                                                                        $13.85
2158              BROWN NEIL AND JERRY BROWN HIS WIFE        155 NORTH MAIN STREET                                                                            EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2159              BROWN QUETTA                               75 LANGLEY DR                                                                                    LAWRENCEVILLE    GA      30046        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2160              BROWN RALPH A SR                           100 N CALVERT ST                                                                                 BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2161              BROWN ROBERT AS SPECIAL ADMINISTRATOR      80 2ND ST                                                                                        TROY             NY      12180        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  FOR THE ESTATE OF THERESA BROWN AND
                  ROBERT BROWN AS SPOUSE
2162              BROWN SERENA S                             711 JEFFERSON STREET APT B                                                                       WILMINGTON       DE      19801        USA     TRADE PAYABLE                                                                        $0.57
2163              BROWN SR; LAWRENCE AND BRENDA BROWN        100 N CALVERT ST                                                                                 BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2164              BROWN TIMOTHY L AND BROWN LINDA D          100 N CALVERT ST                                                                                 BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2165              BROWN WILLAIM E SR AND SARA JANE           296 PHILADELPHIA PEDESTRIAN TRANSIT                                                              PHILADELPHIA     PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2166              BROWNING BANIEL L AND THE MINOR CHILDREN                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
                  TUCKER BROWNING AND SAGE BROWNING

2167              BROWNING CHRISTOPHER M                     14 LAKE GEORGE RD                                                                                RUSSELL          NY      13684        USA     TRADE PAYABLE                                                                         $0.58


                                                                                                                                           Page 27 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                         Doc 20                     Filed 01/18/19
                                                                                                                                            Schedule Entered            01/18/19
                                                                                                                                                     E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                            Pg 668 of 1461




                                                                                                                                                                                                                                                             Contingent

                                                                                                                                                                                                                                                                          Unliquidated

                                                                                                                                                                                                                                                                                         Disputed
Row No. Account   Creditor's Name                            Address 1                           Address 2                              Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                 Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                    Offset
                                                                                                                                                                                                                                                                                                                    (Y/N)
2168              BROWNS LINEN INC                           1544 WADSWORTH AVE                                                                                         PHILADELPHIA      PA      19150        USA     TRADE PAYABLE                                                                      $5,850.74
2169              BROWNSVILLE PUBLIC UTILITIES BOARD         PO BOX 660566                                                                                              DALLAS            TX      75266-0566   USA     UTILITIES PAYABLE                                                                  $5,517.90
2170              BRUCE & SHARON EKLUND                      700 REMINGTON DR                                                                                           CHESAPEAKE        VA      23322        USA     INSURANCE CLAIMS     7/10/2016        X            X              X          UNDETERMINED
2171              BRUCE & VIRGINIA PFABE                     3045 TIMBERCHASE TRAIL                                                                                     HIGHLANDS RANCH   CO      80126        USA     INSURANCE CLAIMS     4/19/2018        X            X              X          UNDETERMINED
2172              BRUCE ADAMS                                3205 DUNLOE RD                                                                                             COLUMBUS          OH      43232        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2173              BRUCE ANDERSON                             14453 11TH AVE SW                                                                                          BURIEN            WA      98166        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
2174              BRUCE BESSI LLC                            255 WEST 36TH ST RM 207                                                                                    NEW YORK          NY      10018        USA     TRADE PAYABLE                                                                         $16.99
2175              BRUCE C WARD                               239 S PATTIE SUITE 1                                                                                       WICHITA           KS      67211        USA     TRADE PAYABLE                                                                       $241.14
2176              BRUCE CARLSON                              1240 SUMMERFIELD DR                                                                                        CUMMING           GA      30040        USA     INSURANCE CLAIMS     7/13/2017        X            X              X          UNDETERMINED
2177              BRUCE CAROL                                155 NORTH MAIN STREET                                                                                      EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2178              BRUCE DAVIS                                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
2179              BRUCE FINCH                                701 SAUK HILL RD                    LOT 5A                                                                 KINGSTON          NY      12401        USA     INSURANCE CLAIMS     4/22/2016        X            X              X          UNDETERMINED
2180              BRUCE FYLPAA                                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
2181              BRUCE HARRIMAN AND GENE HARRIMAN           SWMK LAW LLC                        701 MARKET STREET SUITE 1575                                           ST LOUIS          MO      63101        USA     LITIGATION           6/1/2018                                                     $10,000.00
2182              BRUCE KEMP MARSHAL                         PO BOX 521                                                                                                 BAYSIDE           NY      11361        USA     TRADE PAYABLE                                                                         $13.25
2183              BRUCE KEMP MARSHAL                         PO BOX 521                                                                                                 BAYSIDE           NY      11361        USA     TRADE PAYABLE                                                                       $104.53
2184              BRUCE KEMPCITY MARSHAL                     39-13 BELL BOULEVARD PO BOX 521                                                                            BAYSIDE           NY      113610521    USA     TRADE PAYABLE                                                                         $30.33
2185              BRUCE KEMPCITY MARSHAL                     39-13 BELL BOULEVARD PO BOX 521                                                                            BAYSIDE           NY      113610521    USA     TRADE PAYABLE                                                                         $43.64
2186              BRUCE MILLS                                7313 RIBBLE LANE                                                                                           MABELVALE         AR      72103        USA     INSURANCE CLAIMS     5/8/2018         X            X              X          UNDETERMINED
2187              BRUCE PIEKARSKY OFFICER SUPERI             P O BOX 1006                                                                                               HACKENSACK        NJ      07602        USA     TRADE PAYABLE                                                                       $154.19
2188              BRUCE SACKS                                7 WOODWAY ROAD                                                                                             SOUTH SALEM       NY      10590        USA     INSURANCE CLAIMS     5/29/2018        X            X              X          UNDETERMINED
2189              BRUCK LAW OFFICES PC                       322 EAST MICHIGAN ST                                                                                       MILWAUKEE         WI      53202        USA     TRADE PAYABLE                                                                       $183.19
2190              BRUCK LAW OFFICES SC                       SIXTH FLOOR 322EASTMICHIGANSTREET                                                                          MILWAUKEE         WI      53202        USA     TRADE PAYABLE                                                                       $797.60
2191              BRUCK LAW OFFICES SC                       SIXTH FLOOR 322EASTMICHIGANSTREET                                                                          MILWAUKEE         WI      53202        USA     TRADE PAYABLE                                                                      $2,172.95
2192              BRUNNER KIRA                               597 SPORTSMANS ROAD                                                                                        SALTSBURG         PA      15681        USA     TRADE PAYABLE                                                                          $1.76
2193              BRUNO RICHARD                              60 CENTRE ST                                                                                               NEW YORK          NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2194              BRUNSWICK & TOPSHAM WATER DISTRICT         PO BOX 489                                                                                                 TOPSHAM           ME      04086        USA     UTILITIES PAYABLE                                                                   $260.95
2195              BRUNSWICK SEWER DISTRICT                   10 PINE TREE ROAD                                                                                          BRUNSWICK         ME      04011-1685   USA     UTILITIES PAYABLE                                                                   $290.40
2196              BRUNSWICKCHAPTER 13 TRUSTEE                PO BOX 1717                                                                                                BRUNSWICK         GA      31521        USA     TRADE PAYABLE                                                                       $178.62
2197              BRUNSWICK-GLYNN COUNTY JOINT               PO BOX 628396                                                                                              ORLANDO           FL      32862-8396   USA     UTILITIES PAYABLE                                                                   $648.40
2198              BRUSA DISTRIBUTING LLC                     20 WEST 1ST SOUTH 16                                                                                       REXBURG           ID      83440        USA     TRADE PAYABLE                                                                          $5.94
2199              BRUSCA NUNZIO AND MELINDA BRUSCA                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
2200              BRUSH THOMAS M                             1234 3RD AVE                                                                                               SCHENECTADY       NY      12303        USA     TRADE PAYABLE                                                                         $83.80
2201              BRYAN DAY                                  8267 JELLISON CT                                                                                           ARVADA            CO      80005-2147   USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
2202              BRYAN DRAPER B                             1034 EAST LITTLE BACK RIV                                                                                  HAMPTON           VA      23669        USA     TRADE PAYABLE                                                                         $61.32
2203              BRYAN ROBERTS                              55 SUNNYSIDE DR                                                                                            GREENLAND         NH      03840        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
2204              BRYAN SLATER                               9244 W LOCKLAND CT                                                                                         PEORIA            AZ      85382        USA     INSURANCE CLAIMS     8/31/2017        X            X              X          UNDETERMINED
2205              BRYAN WARNER                               4001 E NC HWY 54                                                                                           DURHAM            NC      27709        USA     TRADE PAYABLE                                                                         $62.46
2206              BRYANNA SHIRLEY                            1642 GARDENIA COURT                 C                                                                      LANCASTER         CA      93535        USA     INSURANCE CLAIMS     10/2/2017        X            X              X          UNDETERMINED
2207              BRYANT ANGELA G                            195 EDGELAND ST                                                                                            ROCHESTER         NY      14609        USA     TRADE PAYABLE                                                                          $1.83
2208              BRYANT ERNEST D AND JUANITA BRYANT                                                                                                                                                                   PENDING LITIGATION                    X            X              X          UNDETERMINED
2209              BRYANT EVIANNA                             7395 W COLTER                                                                                              GLENDALE          AZ      85303        USA     TRADE PAYABLE                                                                          $1.75
2210              BRYANT JACKIE                              2710 W OAKRIDGE DR                                                                                         ALBANY            GA      31721        USA     TRADE PAYABLE                                                                         $10.00
2211              BRYANT STANLEY AND MARY                    100 N CALVERT ST                                                                                           BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2212              BRYCE KEISER                               2717 JEANNE DR                                                                                             MARRERO           LA      70072        USA     INSURANCE CLAIMS     10/10/2017       X            X              X          UNDETERMINED
2213              BRYSON CLIFFORD AND SANDRA BRYSON          PHILADELPHIA CITY HALL              CHESTNUT ST                                                            PHILADELPHIA      PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2214              BRYSON INDUSTRIES INC                      416 ALBERTSON RD                                                                                           THOMASVILLE       NC      27360        USA     TRADE PAYABLE                                                                      $3,867.67
2215              BSA TRADING INC                            2250 E WASHINGTON BLVD                                                                                     LOS ANGELES       CA      90021        USA     TRADE PAYABLE                                                                      $1,567.61
2216              BSREP US REIT II LLC                       PO BOX 101387                                                                                              PASADENA          CA      91189-1387   USA     TRADE PAYABLE                                                                     $99,285.86
2217              BST INTERNATIONAL FASHION LIMITED          600 COMMERCE ST 640                                                                                        DALLAS                                         TRADE PAYABLE                                                                  $2,968,051.51
2218              BT GRANITE RUN LP                          200 DRYDEN ROAD SUITE 2000          ATTN ACCOUNTING DEPARTMENT                                             DRESHER           PA      19025        USA     TRADE PAYABLE                                                                      $4,128.27
2219              BUCCI ANTHONY J AND DOLORES BUCCI          PHILADELPHIA CITY HALL              CHESTNUT ST                                                            PHILADELPHIA      PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2220              BUCCIERI MICHAEL AND PEGGY BUCCIERI        500 NORTH KING STREET                                                                                      WILMINGTON        DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2221              BUCHANAN CHRISTY PERSONAL                  100 N CALVERT ST                                                                                           BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF ANNA R
                  LEWIS
2222              BUCHANAN COUNTY CLERK OF COURT             411 JULES STREET                                                                                           ST JOSEPH         MO      64501        USA     TRADE PAYABLE                                                                      $128.20
2223              BUCHANAN DEEDEE                            1262 LIMESTONE ST                                                                                          MURRELLS INLT     SC      29576        USA     TRADE PAYABLE                                                                         $8.32
2224              BUCHANAN WILLIAM AND EVA                   1010 N BOONVILLE AVE                                                                                       SPRINGFIELD       MO      65802        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2225              BUCHERT GEORGE P AND ELLEN BUCHERT         56 PATERSON ST                                                                                             NEW BRUNSWICK     NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2226              BUCKEYE BARGAIN BOX LLC                    34490 MELINZ PARKWAY UNIT A                                                                                EASTLAKE          OH      44095        USA     TRADE PAYABLE                                                                     $7,829.54
2227              BUCKLES & BUCKLES                          P O BOX 1150                                                                                               BIRMINGHAM        MI      48012        USA     TRADE PAYABLE                                                                      $112.06
2228              BUCKNER BRIANA                             194 FRENCH COURT                                                                                           SAN JOSE          CA      95101        USA     TRADE PAYABLE                                                                      $255.41
2229              BUCKNER TANYA                              9590 GORGONIO ROAD                                                                                         VICTORVILLE       CA      92392        USA     TRADE PAYABLE                                                                        $70.87
2230              BUDDIE LOCKWOOD                            6900 MALONEY AVE                    UNIT 8                                                                 KEY WEST          FL      33040        USA     INSURANCE CLAIMS     12/3/2016        X            X              X          UNDETERMINED
2231              BUDDY PAUL                                 729 TEE BOX DR                                                                                             GRIFFIN           GA      30223        USA     TRADE PAYABLE                                                                        $48.55
2232              BUERO LINDSEY A                            4410 CLOUDYWING ROAD                                                                                       HEMET             CA      92545        USA     TRADE PAYABLE                                                                         $3.65
2233              BUFFALO CITY COURT MARSHALL                50 DELAWARE                                                                                                BUFFALO           NY      14202        USA     TRADE PAYABLE                                                                        $13.51
2234              BUFFALO CITY COURT MARSHALL                50 DELAWARE                                                                                                BUFFALO           NY      14202        USA     TRADE PAYABLE                                                                        $64.54
2235              BUFFALO CITY COURT MARSHALL                50 DELAWARE                                                                                                BUFFALO           NY      14202        USA     TRADE PAYABLE                                                                        $25.64
2236              BUFFALO CITY COURT MARSHALS                50 DELAWARE                                                                                                BUFFALO           NY      14202        USA     TRADE PAYABLE                                                                         $9.78
2237              BUFFALO CITY COURT MARSHALS                50 DELAWARE                                                                                                BUFFALO           NY      14202        USA     TRADE PAYABLE                                                                        $25.15
2238              BUFFOLINO NANCY D                          42534 42ND ST WEST                                                                                         LANCASTER         CA      93536        USA     TRADE PAYABLE                                                                         $1.83
2239              BUHL BUILDERS INC                          2153 GREENKEEPERS COURT                                                                                    RESTON            VA      20191        USA     TRADE PAYABLE                                                                         $5.60
2240              BUI JON D                                  450 GOLDEN GATE AVE                                                                                        SAN FRANCISCO     CA      94102        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2241              BUILDCOM INC                               402 OTTERSON DR STE 100                                                                                    CHICO             CA      95928        USA     TRADE PAYABLE                                                                    $64,822.31
2242              BUILDERDEPOT INC                           BOX 468                                                                                                    VALLEY CENTER     CA      92082        USA     TRADE PAYABLE                                                                    $84,512.80
2243              BUILDERS BEST                              JACKSONVILLE TX 75766                                                                                      JACKSONVILLE       TX     75766        USA     TRADE PAYABLE                                                                   $254,187.76
2244              BUILDERS INC-COMML DIV                     PO BOX 20050                                                                                               WICHITA           KS      67208        USA     UTILITIES PAYABLE                                                                  $220.10
2245              BULL CITY RIDE SHOP INC D B                                                                                                                                                                          TRADE PAYABLE                                                                      $123.44
2246              BULL JR; DUANE L AND KATHLEEN M BULL       PHILADELPHIA CITY HALL              CHESTNUT ST                                                            PHILADELPHIA      PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2247              BULLION ROBERT P INDIVIDUALLY AND AS       175 NW 1ST AVE                                                                                             MIAMI             FL      33128        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  MARGARET O BULLION PLTF
2248              BULLOCK MARK N                             5206 LAMPERY CT                                                                                            WALDORF           MD      20603        USA     TRADE PAYABLE                                                                         $4.11
2249              BULLY TOOLS INC                            14 TECHNOLOGY DRIVE                                                                                        STEUBENVILLE      OH      43952        USA     TRADE PAYABLE                                                                     $5,736.97
2250              BULVA VICTOR J                             155 NORTH MAIN STREET                                                                                      EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2251              BULZIS STEPHEN                             23 JACKSON CIRCLE                                                                                          OCEAN             NJ      07712        USA     TRADE PAYABLE                                                                         $4.42


                                                                                                                                                     Page 28 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                        Doc 20                   Filed 01/18/19
                                                                                                                                           Schedule Entered            01/18/19
                                                                                                                                                    E/F: Part 3 Question 1      00:55:49                   Main Document                                                                               Case Number: 18-23537
                                                                                                                                           Pg 669 of 1461




                                                                                                                                                                                                                                                          Contingent

                                                                                                                                                                                                                                                                       Unliquidated

                                                                                                                                                                                                                                                                                      Disputed
Row No. Account   Creditor's Name                              Address 1                           Address 2                                Address 3        Address 4   City              State   Zip      Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                              Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                 Offset
                                                                                                                                                                                                                                                                                                                 (Y/N)
2252              BUMANGLAG ROY A                              2949 ALA ILIMA STREET APT 301                                                                             HONOLULU          HI      96818    USA     TRADE PAYABLE                                                                     $1,466.10
2253              BUNTING BARBARA INDIVIDUALLY AND AS          155 NORTH MAIN STREET                                                                                     EDWARDSVILLE      IL      62025    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  STANLEY BUNTING DECEASED
2254              BURANEN SYLVIA INDIVIDUALLY AND AS           100 N CALVERT ST                                                                                          BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF ROBERT B
                  BURANEN DECEASED ET AL
2255              BURCHARDT EDWARD                             555 W HARRISON ST                                                                                         CHICAGO           IL      60607    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2256              BURCHFIELD VIRGINIA GRACE KING ET AL         185 CENTRAL AVE SW                                                                                        ATLANTA           GA      30303    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2257              BURCIAGA STEVEN                              1201 HILLTOP LN                                                                                           MODESTO           CA      95351    USA     TRADE PAYABLE                                                                       $36.58
2258              BURD HARRY D                                 175 S BROAD ST                                                                                            TRENTON           NJ      08608    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2259              BURDINE ANTWYNE                              1024 BENARD ST APT C                                                                                      BAKERSFIELD       CA      93305    USA     TRADE PAYABLE                                                                      $105.71
2260              BURDURMI NICHOLAS AND ARLENE BURDURMI        PHILADELPHIA CITY HALL              CHESTNUT ST                                                           PHILADELPHIA      PA      19107    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HW
2261              BURGE DAVID AND JOAN BURGE                   155 NORTH MAIN STREET                                                                                     EDWARDSVILLE      IL      62025    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2262              BURGER RHIANNON C                            5741 BERG ROAD                                                                                            BUFFALO           NY      14218    USA     TRADE PAYABLE                                                                        $1.84
2263              BURGESS CALVIN AND PHYLISS BURGESS HIS       100 N CALVERT ST                                                                                          BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
2264              BURGESS HAZEL L                              1837 LEBANON AVENUE APT 8                                                                                 BELLEVILLE        IL      62221    USA     TRADE PAYABLE                                                                        $1.77
2265              BURGOS ANDREA                                4015 MARATHON ST APT1                                                                                     LOS ANGELES       CA      90029    USA     TRADE PAYABLE                                                                       $76.81
2266              BURGOS DAVID JAIME; DONA ELSIE J BOBE                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SERRANO
2267              BURKE PATRICK J                              25 DELAWARE AVENUE                                                                                        BUFFALO           NY      14202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2268              BURKHARDT ALANNA                             P O BOX 261 403 1ST AVE SW                                                                                MAPLETON          MN      56065    USA     TRADE PAYABLE                                                                        $0.85
2269              BURKHOLDER LANCE                             1411 SW 13TH STREET 101                                                                                   TOPEKA            KS      66604    USA     TRADE PAYABLE                                                                        $3.88
2270              BURKS VONCEIL INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                                     EDWARDSVILLE      IL      62025    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF WILBUR
                  RINGER DECEASED
2271              BURLEY NATOSHA                               BRADFORD                                                                                                  PINEVILLE         LA      71360    USA     TRADE PAYABLE                                                                        $32.35
2272              BURLINGAME MACKENZIE                         1263 A MATTHEW PERRY ROAD                                                                                 KEY WEST          FL      33040    USA     TRADE PAYABLE                                                                         $1.84
2273              BURLINGTON TOWNSHIP WATER&SEWER              851 OLD YORK RD                                                                                           BURLINGTON        NJ      08016    USA     UTILITIES PAYABLE                                                                   $124.25
                  UTILITY
2274              BURNETT JONATHON                             5205 S 105T ST                                                                                            OMAHA             NE      68127    USA     TRADE PAYABLE                                                                      $364.23
2275              BURNETT SHANNON                              388 ACORN LN                                                                                              LEESBURG          FL      34748    USA     TRADE PAYABLE                                                                        $1.84
2276              BURNETTE GERLINE                             100 N CALVERT ST                                                                                          BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2277              BURNS DON SPECIAL ADMINISTRATOR OF THE       50 W WASHINGTON ST 801                                                                                    CHICAGO           IL      60602    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF ALICE BURNS DECEASED
2278              BURNS LORAINE                                614 S WATER ST NONE                                                                                       CRAWFORDSVILLE    IN      47933    USA     TRADE PAYABLE                                                                      $147.43
2279              BUROLAND PRODUCTION INC                      PO BOX 90443                                                                                              BROOKLYN          NY      11209    USA     TRADE PAYABLE                                                                        $70.96
2280              BURRESS JAMES                                100 N CALVERT ST                                                                                          BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2281              BURRESS THOMAS AND JANE                      100 N CALVERT ST                                                                                          BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2282              BURROUGHS BRANDON S                          177 WOOD ST                                                                                               NEW BEDFORD       MA      02745    USA     TRADE PAYABLE                                                                        $13.98
2283              BURSEY & ASSOCIATES PC                       6740 N ORACLE RD 151                                                                                      TUCSON            AZ      85704    USA     TRADE PAYABLE                                                                      $138.46
2284              BURSEY & ASSOCIATES PC                       6740 N ORACLE RD 151                                                                                      TUCSON            AZ      85704    USA     TRADE PAYABLE                                                                      $134.23
2285              BURSEY & ASSOCIATES PC                       6740 N ORACLE RD 151                                                                                      TUCSON            AZ      85704    USA     TRADE PAYABLE                                                                      $125.00
2286              BURSEY & ASSOCIATES PC                       6740 N ORACLE RD 151                                                                                      TUCSON            AZ      85704    USA     TRADE PAYABLE                                                                      $241.76
2287              BURSEY & ASSOCIATES PC                       6740 N ORACLE RD 151                                                                                      TUCSON            AZ      85704    USA     TRADE PAYABLE                                                                        $74.40
2288              BURTNESS PETER J                             100 BAFANWOOD                                                                                             HOT SPRINGS       AR      71901    USA     TRADE PAYABLE                                                                         $3.69
2289              BURTON & CHOLE HABLE DEDIC                   1095 AUTUMN HILL COURT                                                                                    CROZET            VA      22932    USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
2290              BURTON BOBBY                                 BO RINCON SECTOR MATIAS JIMENE                                                                            GURABO            PR      00778    USA     TRADE PAYABLE                                                                        $12.05
2291              BURTON DORA                                  190 LAMEUSE ST                                                                                            BILOXI            MS      39530    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2292              BURTON LIPPMAN LAW GROUP PC                  5447 E FIFTH ST SUITE 249                                                                                 TUCSON            AZ      85711    USA     TRADE PAYABLE                                                                        $43.97
2293              BURTON MORGAN                                402 N LAKE AVE                                                                                            APOPKA            FL      32712    USA     TRADE PAYABLE                                                                     $1,156.27
2294              BUSCH PROFESSIONAL CORPORATION               PO BOX 17210                                                                                              GOLDEN            CO      80402    USA     TRADE PAYABLE                                                                      $136.66
2295              BUSH EQUITIES INC                            217 READ ST                                                                                               PORTLAND          ME      04103    USA     TRADE PAYABLE                                                                     $2,480.85
2296              BUSH LORRAINE INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                                     EDWARDSVILLE      IL      62025    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF EDWARD
                  BUSH DECEASED
2297              BUSH WALTER                                  PHILADELPHIA CITY HALL              CHESTNUT ST                                                           PHILADELPHIA      PA      19107    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2298              BUSHELL PATRICIA A PERSONAL REPRESENTATIVE   100 N CALVERT ST                                                                                          BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF JOHN A BUSHELL PLTF

2299              BUSINELLE SHANA                              375 WESTSIDE BLVD APY 116                                                                                 HOUMA             LA      70364    USA     TRADE PAYABLE                                                                        $1.84
2300              BUSINESS ACCOUNT                             8 NORTH STREET                                                                                            WASHINGTONVILLE   NY      10992    USA     TRADE PAYABLE                                                                       $22.09
2301              BUSINESS CHECKING                            26111 YNEZ BUSINESS CENTER                                                                                TEMECULA          CA      92591    USA     TRADE PAYABLE                                                                      $751.49
2302              BUSINESS ECONOMY CHK                         441 WIND STONE TRAIL                                                                                      ALPHARETTA        GA      30004    USA     TRADE PAYABLE                                                                       $46.90
2303              BUSLINK MEDIA                                440 CLOVERLEAF DR                                                                                         BALDWIN PARK      CA      91706    USA     TRADE PAYABLE                                                                      $483.34
2304              BUSTELO WILSON WALLACE A; GINA A ACOSTA      AVENIDA MUÑOZ RIVERA                ESQUINA COLL Y TOSTE PARADA 37 AV LUIS                                SAN JUAN          PR      00925    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  RODRIGUEZ; AND MIGUEL ANDRES BUSTELO                                             MUÑOZ RIVERA
                  ACOSTA
2305              BUTH NA BODHAIGE                             77 DEANS RHODE HALL ROAD                                                                                  SOUTH BRUNSWICK   NJ      08852    USA     TRADE PAYABLE                                                                     $2,056.38
2306              BUTLER & ASSOCIATES                          3706 S TOPEKA BLVD STE 300                                                                                TOPEKA            KS      66609    USA     TRADE PAYABLE                                                                        $67.22
2307              BUTLER & ASSOCIATES                          3706 S TOPEKA BLVD STE 300                                                                                TOPEKA            KS      66609    USA     TRADE PAYABLE                                                                        $95.18
2308              BUTLER & ASSOCIATES PA                       3706 S TOPEKA BLVD SUITE 30                                                                               TOPEKA            KS      66609    USA     TRADE PAYABLE                                                                        $12.94
2309              BUTLER & ASSOCIATES PA                       3706 S TOPEKA BLVD SUITE 30                                                                               TOPEKA            KS      66609    USA     TRADE PAYABLE                                                                        $68.98
2310              BUTLER & ASSOCIATESPA                        3706 S TOPEKA BLVD SUITE 300                                                                              TOPEKA            KS      66609    USA     TRADE PAYABLE                                                                        $76.35
2311              BUTLER AARON K AND DIANE BUTLER HIS WIFE     100 N CALVERT ST                                                                                          BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2312              BUTLER ERIC L                                322 FOXTAIL DRIVE                                                                                         EUGENE            OR      97405    USA     TRADE PAYABLE                                                                         $3.57
2313              BUTLER JAVAUN                                988 EAST 79TH STREET                                                                                      BROOKLYN          NY      11236    USA     TRADE PAYABLE                                                                         $0.84
2314              BUTLER JOHN W AND MARY E BUTLER HIS WIFE     100 N CALVERT ST                                                                                          BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

2315              BUTLER MICHAEL                               100 N CALVERT ST                                                                                          BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2316              BUTT JEROME AND BARBARA                      100 N CALVERT ST                                                                                          BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2317              BUTT JR; EDWARD A                            100 N CALVERT ST                                                                                          BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2318              BUTTA MICHAEL A AND CAROL G HIS WIFE         100 N CALVERT ST                                                                                          BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2319              BUTTE COUNTY SHERIFFS OFFICE                 CIVIL DIVISON 33 COUNTY CENTER DR                                                                         OROVILLE          CA      95965    USA     TRADE PAYABLE                                                                       $86.47
2320              BUTTE COUNTY SHERIFFS OFFICE                 CIVIL DIVISON 33 COUNTY CENTER DR                                                                         OROVILLE          CA      95965    USA     TRADE PAYABLE                                                                        $7.22



                                                                                                                                                        Page 29 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                            Doc 20                  Filed 01/18/19
                                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                                      E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                             Pg 670 of 1461




                                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                             Address 1                               Address 2                          Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                                       (Y/N)
2321              BUTTION FRANK AND SANDRA E BUTTION          100 N CALVERT ST                                                                                           BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2322              BUXTON JOHN AND EMMA BUXTON                 250 BENEFIT ST                                                                                             PROVIDENCE          RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2323              BUY DIRECT LLC                              980 UBLY ROAD                                                                                              BAD AXE             MI      48413        USA     TRADE PAYABLE                                                                     $4,833.58
2324              BUY INSTA SLIM INC                          17662 ARMSTRONG AVE                                                                                        IRVINE              CA      92882        USA     TRADE PAYABLE                                                                      $426.81
2325              BUYLESS                                     17 COUNTRY HOLLOW                                                                                          HIGHLAND MILLS      NY      10930        USA     TRADE PAYABLE                                                                      $103.17
2326              BUYQUEST INC                                1 FITZMOT GLEN                                                                                             PITTSFORD           NY      14534        USA     TRADE PAYABLE                                                                      $863.04
2327              BUYWORKWEARCOM                              1712 PIONEER AVE                                                                                           CHEYENNE            WY      82001        USA     TRADE PAYABLE                                                                        $62.00
2328              BUZZ BEE TOYS HK CO LIMITED                 UNIT 1206-08 TOWER BNEW MANDARIN        PLAZA 14 SCIENCE MUSEUM ROAD                                       TSIM SHA TSUI                                    TRADE PAYABLE                                                                   $159,224.01
2329              BUZZANCO EILEEN AND ANTHONY BUZZANCO        612 STATE ST                            SCHENECTADY                                                        NY                  NY      12305        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HER SPOUSE
2330              BUZZELL & ASSOCIATES                        P O BOX 2265                                                                                               HAMILTON            MT      59840        USA     TRADE PAYABLE                                                                     $1,007.43
2331              BUZZELL & ASSOCIATES                        P O BOX 2265                                                                                               HAMILTON            MT      59840        USA     TRADE PAYABLE                                                                      $179.54
2332              BV USA LLC                                  1680-1682 CARMEN DR                                                                                        ELK GROVE VILLAGE   IL      60007        USA     TRADE PAYABLE                                                                        $28.99
2333              BW INCORPORATED                             POB 150                                                                                                    BROWNS VALLEY       MN      56219        USA     TRADE PAYABLE                                                                     $1,102.64
2334              BYERS WALTER AS SPECIAL ADMINISTRATOR OF    155 NORTH MAIN STREET                                                                                      EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF DAVID BYERS
2335              BYNUM CLOVIS AND WELNA BYNUM                500 NORTH KING STREET                                                                                      WILMINGTON          DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2336              BYNUM JOSHUA A                              2314 SAUVELLE DR                                                                                           MONROE              LA      71201        USA     TRADE PAYABLE                                                                         $8.12
2337              BYRD CLARENCE E                             12527 BRIMSTONE TR                                                                                         SODDY DAISY         TN      37379        USA     TRADE PAYABLE                                                                         $1.84
2338              BYRD JERRY T AND LINDA HIS WIFE             401 BOSLEY AVE                                                                                             TOWSON              MD      21204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2339              BYWATERS JOHN E                             2909 NATALIE AVE                                                                                           LAS VEGAS           NV      89121        USA     TRADE PAYABLE                                                                         $1.27
2340              C & C JEWELRY MFG INC                       323 W 8TH STREET                        4TH FLOOR                                                          LOS ANGELES         CA      90014        USA     TRADE PAYABLE                                                                    $40,422.23
2341              C & D DISTRIBUTORS                                                                                                                                                                                      TRADE PAYABLE                                                                    $32,278.04
2342              C & L INDUSTRIAL LIMITED                    RM1-3 25F MILLION FORTUNE IND           CENTER 34-36 CHAI WAN KOK STREET                                   TSUEN WAN           HONGK                        TRADE PAYABLE                                                                     $5,315.04
                                                                                                                                                                                             ONG
2343              C A S ENTERPRISES INC                       201 CAMPUS DRIVE                                                                                           HUXLEY              IA      50124        USA     TRADE PAYABLE                                                                     $6,049.83
2344              C DAVID COTTINGHAMTRUSTEE                   PO DRAWER 020588                                                                                           TUSCALOOSA          AL      35402        USA     TRADE PAYABLE                                                                      $100.00
2345              C DAVID COTTINGHAMTRUSTEE                   PO DRAWER 020588                                                                                           TUSCALOOSA          AL      35402        USA     TRADE PAYABLE                                                                      $109.00
2346              CFG                                         LOCKBOX 23439 23439 NETWORK PLACE                                                                          CHICAGO             IL      60673-1234   USA     TRADE PAYABLE                                                                    $21,334.31
2347              C HUNT T JR                                 462 LEE POINT ROAD                                                                                         NORFOLK             VA      23502        USA     TRADE PAYABLE                                                                         $0.06
2348              C KENNETH STILL TRUSTEE                     PO BOX 511                                                                                                 CHATTANOOGA         TN      37401        USA     TRADE PAYABLE                                                                      $270.83
2349              C MAX                                                                                                                                                                                                   TRADE PAYABLE                                                                        $35.73
2350              C O LYNCH ENTERPRISES INC                   2655 FAIRVIEW AVE N                                                                                        ROSEVILLE           MN      55113        USA     TRADE PAYABLE                                                                      $527.60
2351              C2 PACIFIC LLC                              13533 12 ALONDRA BLVD                                                                                      SANTA FE SPGS       CA      90670        USA     TRADE PAYABLE                                                                      $345.17
2352              CA COURT ORDERED DEBT COLLECT               PO BOX 1328                                                                                                RANCHO CORDOVA      CA      957411328    USA     TRADE PAYABLE                                                                        $23.08
2353              CA FTB                                      PO BOX 942867                                                                                              SACRAMENTO          CA      942670011    USA     TRADE PAYABLE                                                                      $125.23
2354              CA STATE DISBURSEMENT UNIT                  P O BOX 989067                                                                                             WEST SACRAMENTO     CA      95798        USA     TRADE PAYABLE                                                                        $55.85
2355              CABALLERO EMMA                              400 COUNTY CENTER                                                                                          REDWOOD CITY        CA      94063        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2356              CABAN JONANTHONY                            2025 S 14TH                                                                                                MILWAUKEE           WI      53204        USA     TRADE PAYABLE                                                                         $1.85
2357              CABEZA CATHERINE E AND PEDRO L CABEZA HER   100 N CALVERT ST                                                                                           BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
2358              CABINETS & BEYOND LLC                       409 PORTER VALLEY RD                                                                                       MARION              VA      24354        USA     TRADE PAYABLE                                                                      $279.27
2359              CABLE RAIL DIRECT INC                       100 TOWER ROAD                                                                                             AMERICAN CANYON     CA      94503        USA     TRADE PAYABLE                                                                         $5.41
2360              CABLE TESS A                                9175 ELM AVE                                                                                               ORANGEVALE          CA      95662        USA     TRADE PAYABLE                                                                        $53.76
2361              CABOT INDUSTRIAL VALUE FUND V               CUSHMAN OH                              PO BOX 775571                                                      CHICAGO             IL      60677        USA     TRADE PAYABLE                                                                     $2,609.39
2362              CABREA TERENCE C                            6445 POUND APPLE CT                                                                                        COLUMBIA            MD      21045        USA     TRADE PAYABLE                                                                         $1.00
2363              CABRERA CORDOVA J                           CALLE 17 Q51 URB EL CORTIJO                                                                                BAYAMON             PR      00956        USA     TRADE PAYABLE                                                                         $3.20
2364              CABRERA DESIREE                             15503 BLOOMFIELD                                                                                           NORWALK             CA      90650        USA     TRADE PAYABLE                                                                         $1.82
2365              CABRERA JENNIFER                            1333 E GRAND AVE APT M103                                                                                  ESCONDIDO           CA      92027        USA     TRADE PAYABLE                                                                      $201.47
2366              CABRERA JOSHUA                              29 NORTH STREET                                                                                            LEOMINSTER          MA      01453        USA     TRADE PAYABLE                                                                         $3.50
2367              CABRERA KEONI                               P O BOX                                                                                                    BARRIGADA           GU      23013        USA     TRADE PAYABLE                                                                        $15.39
2368              CABRERA RODRIGUEZ IVETTE                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
2369              CABRERAHERNANDEZ ALFONSO                    2875 MORSEMAN AVE 112                                                                                      CHICO               CA      95973        USA     TRADE PAYABLE                                                                      $412.71
2370              CACCAMESI DYLAN D                           49 ARAPAHO PLACE                                                                                           GALLOWAY TOWNSHIP   NJ      08205        USA     TRADE PAYABLE                                                                         $1.79
2371              CACERES JOSEPH                              717 S BERENDO ST APT 106                                                                                   LOS ANGELES         CA      90005        USA     TRADE PAYABLE                                                                         $3.19
2372              CACH LLC                                    LAW OFFICE OF HAROLD ESCHERR 1064                                                                          LAKE MARY           FL      32746        USA     TRADE PAYABLE                                                                        $11.54
                                                              GREENWOOD BLVD STE 328
2373              CACH LLC                                    JOHN C BONEWICZ PC 350 N ORLEANS ST SUITE                                                                  CHICAGO             IL      60654        USA     TRADE PAYABLE                                                                       $239.45
                                                              300
2374              CACH LLC                                    LAW OFFICE OF HAROLD ESCHERR 1064                                                                          LAKE MARY           FL      32746        USA     TRADE PAYABLE                                                                        $70.66
                                                              GREENWOOD BLVD STE 328
2375              CACH LLC                                    LAW OFFICE OF HAROLD ESCHERR 1064                                                                          LAKE MARY           FL      32746        USA     TRADE PAYABLE                                                                      $1,205.28
                                                              GREENWOOD BLVD STE 328
2376              CACH LLC                                    LAW OFFICE OF HAROLD ESCHERR 1064                                                                          LAKE MARY           FL      32746        USA     TRADE PAYABLE                                                                       $433.08
                                                              GREENWOOD BLVD STE 328
2377              CACV OF COLORADO LLC                        1 EAST MAIN STREET STE 201                                                                                 CHRISTIANSBURG      VA      24073        USA     TRADE PAYABLE                                                                      $874.86
2378              CACV OF COLORADO LLC                        1164 BISHOP STREET SUITE 1230                                                                              HONOLULU            H       96813                TRADE PAYABLE                                                                        $81.95
2379              CADET JASMINE J                             39 STANDISH RD                                                                                             VALLEY STREAM       NY      11580        USA     TRADE PAYABLE                                                                         $1.84
2380              CADET MCKENCY                               90 MADISON ST                                                                                              WORCESTER           MA      01608        USA     TRADE PAYABLE                                                                        $30.22
2381              CAESAR ALEXIS                               1613 CLAIRMONT LN SW                                                                                       CONYERS             GA      30094        USA     TRADE PAYABLE                                                                         $9.28
2382              CAFFCO INTERNATIONAL LTD                    ROOM 1201-512FTOWER BHUNGHOM              COMM CENTRE37-39 MA TAU WAI RD                                   KOWLOON                                          TRADE PAYABLE                                                                     $6,125.59
2383              CAGES WAY 2 COOL                                                                                                                                                                                        TRADE PAYABLE                                                                        $22.02
2384              CAGGIANO ANDREW                             85 SPRINGDALE AVENUE                                                                                       SAUGUS              MA      01906        USA     TRADE PAYABLE                                                                         $1.76
2385              CAGLE ANDREW S                              2950 HWY 11 S                                                                                              ATTALLA             AL      35954        USA     TRADE PAYABLE                                                                         $1.81
2386              CAGLE EARNEST                               200 S PETERS AVE 10                                                                                        NORMAN              OK      73069        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2387              CALCULATED INDUSTRIES INC                   4840 HYTECH DRIVE                                                                                          CARSON CITY         NV      89706        USA     TRADE PAYABLE                                                                     $1,474.40
2388              CALDERON JOSE M                             XX                                                                                                         SAN JUAN            PR      00923        USA     TRADE PAYABLE                                                                        $40.56
2389              CALDERON MYRIAM Y                           CALLE JUAQUIN LOPEZ FC 3 SEXTA SEC                                                                         TOA BAJA            PR      00949        USA     TRADE PAYABLE                                                                         $0.49
                                                              LEVITTOWN
2390              CALDERON PABON L                            VERBENA ST 4 A-33 LOMAS VERDE                                                                              BAYAMON             PR      00956        USA     TRADE PAYABLE                                                                       $16.63
2391              CALDWELL ADRIAN M                           904 NORTH 16TH ST                                                                                          HARRISBURG          PA      17103        USA     TRADE PAYABLE                                                                        $2.55
2392              CALDWELL STAFF SERV                         114 MONTCHAN DR                                                                                            WILMINGTON          DE      19807        USA     TRADE PAYABLE                                                                       $23.26
2393              CALEB GONZALEZ                              10 DE LEON DR APT 16                                                                                       EL PASO             TX      79912        USA     INSURANCE CLAIMS     11/27/2015       X            X              X          UNDETERMINED
2394              CALEB RAMIREZ                               1179 NEBRASKA AVENUE                                                                                       SALEM               OR      97301        USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
2395              CALEDONIA AMERICAN CAPITAL LLC              30 BUCKINGHAM GATE                                                                                         WESTMINSTER         LONDO   SW1E 6NN             TRADE PAYABLE                                                                      $287.84
                                                                                                                                                                                             N
2396              CALERES INC                                 PO BOX 29                                                                                                  SAINT LOUIS         MO      63166-0029 USA       TRADE PAYABLE                                                                   $281,144.81
2397              CALHOUN AMY                                 407 WYNDHAM DR                                                                                             LANSING             KS      66043      USA       TRADE PAYABLE                                                                        $10.00


                                                                                                                                                      Page 30 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                             Doc 20               Filed 01/18/19
                                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                                  E/F: Part 3 Question 1      00:55:49                      Main Document                                                                                   Case Number: 18-23537
                                                                                                                                         Pg 671 of 1461




                                                                                                                                                                                                                                                               Contingent

                                                                                                                                                                                                                                                                            Unliquidated

                                                                                                                                                                                                                                                                                           Disputed
Row No. Account   Creditor's Name                           Address 1                                Address 2                       Address 3         Address 4     City                  State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                   Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                      Offset
                                                                                                                                                                                                                                                                                                                      (Y/N)
2398              CALIBRE COFFEE LLC                        100 W HIGGINS RD STE H-60                                                                                SOUTH BARRINGTON      IL       60010        USA     TRADE PAYABLE                                                                       $51.59
2399              CALIFORNIA DEPARTMENT OF TOXIC            1001 I STREET                            PO BOX 806                                                      SACRAMENTO                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SUBSTANCES CONTROL DEPARTMENT OF TOXICC
                  SUBSTANCES CONTROL
2400              CALIFORNIA FISH GRILL LLC                 17310 RED HILL AVE SUITE 330                                                                             IRVINE                CA       92614        USA     TRADE PAYABLE                                                                    $12,552.00
2401              CALIFORNIA WATER SERVICE-STOCKTON         PO BOX 51967                                                                                             LOS ANGELES           CA       90051-6267   USA     UTILITIES PAYABLE                                                                 $7,876.73
2402              CALIFORNIA WATER SERVICE-VISALIA          PO BOX 51967                                                                                             LOS ANGELES           CA       90051-6267   USA     UTILITIES PAYABLE                                                                  $131.01
2403              CALLEN LEON                               5041 CREST PARK CIR                                                                                      ANTIOCH               CA       94531        USA     TRADE PAYABLE                                                                        $11.77
2404              CALLSTROM BONITA AND DOUG CALLSTROM       10 N TUCKER BLVD                                                                                         ST LOUIS              MO       63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HER HUSBAND
2405              CALMI MARINO AND TINA CALMI               60 CENTRE ST                                                                                             NEW YORK              NY       10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2406              CALO SANTOS A                             PO BOX 8165                                                                                              CAROLINA              PR       00984        USA     TRADE PAYABLE                                                                        $4.00
2407              CALOW GLENDA JUNE INDIVIDUALLY AND AS     155 NORTH MAIN STREET                                                                                    EDWARDSVILLE          IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR FOR THE ESTATE OF
                  GRAEME JOHN CALOW DECEASED
2408              CALPHALON                                 29 EAST STEPHENSON STREET                 CO NEWELL RUBBERMAID                                           FREEPORT              IL       61032        USA     TRADE PAYABLE                                                                    $19,066.44
2409              CALVILLOPEREZ MIGUEL                      1629 W 59TH ST                                                                                           LOS ANGELES           CA       90047        USA     TRADE PAYABLE                                                                        $10.97
2410              CALVIN & HEATHER HILL                     10857 WOODS DRIVE                                                                                        INGALLS               IN       46048        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
2411              CALVIN L WIEBE 12230                      CALVIN L WIEBE 12230 WIEBE LAW OFFICE P A                                                                WICHITA               KS       67207        USA     TRADE PAYABLE                                                                      $157.30
                                                            OMNI C
2412              CALZADO LOBO S A DE C V                   RIO SANTIAGO 245 COL SAN MIGUEL                                                                          LEON                  MEXICO   37390                TRADE PAYABLE                                                                    $59,441.58
2413              CALZADO MI LORD SA DE CV                  AV DE LA JUVENTUD 149-B                   COL GUANAJUATITO                                               PURISIMA DEL RINCON   MEXICO   36400                TRADE PAYABLE                                                                   $173,414.93
2414              CAMACHO ACEVEDO E                         10 SE 1115 PUERTO NUEVO                                                                                  SAN JUAN              PR       00921        USA     TRADE PAYABLE                                                                      $295.46
2415              CAMACHO ELIZABETH                         3640 FISHER RD NE 235                                                                                    SALEM                 OR       97305        USA     TRADE PAYABLE                                                                        $42.61
2416              CAMACHO FELIX                             7413 EL PRADO WAY                                                                                        BUENA PARK            CA       90620        USA     TRADE PAYABLE                                                                         $1.83
2417              CAMACHO NESHIRA                           67 ALVERSON AVE                                                                                          PROVIDENCE            RI       02909        USA     TRADE PAYABLE                                                                         $6.99
2418              CAMACHO RUBY                              311 W WELLENS                                                                                            PHILADELPHIA          PA       19120        USA     TRADE PAYABLE                                                                         $3.41
2419              CAMANO MATTHEW R                          GENERAL DELIVERY                                                                                         FLAGSTAFF             AZ       86004        USA     TRADE PAYABLE                                                                         $3.71
2420              CAMARA AMEUATA                            92-41 190 STREET 3G                                                                                      HOLLIS                NY       11423        USA     TRADE PAYABLE                                                                         $1.83
2421              CAMARA HELENA                             270 S TEJON ST                                                                                           COLORADO SPRINGS      CO       80903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2422              CAMARGO ANDREA P                          2109 OAK PARK LANE APT B                                                                                 SANTA BARBARA         CA       93105        USA     TRADE PAYABLE                                                                      $330.61
2423              CAMAS EMMA                                54 BOULDER DR NONE                                                                                       GARDNER               MA       01440        USA     TRADE PAYABLE                                                                        $11.16
2424              CAMASSO MICHAEL AND BARBARA CAMASSO       PHILADELPHIA CITY HALL                    CHESTNUT ST                                                    PHILADELPHIA          PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2425              CAMBY SHIRLEY INDIVIDUALLY AND AS         10 N TUCKER BLVD                                                                                         ST LOUIS              MO       63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SURVIVING HEIR OF THE ESTATE OF EDWIN
                  CAMBY DECEASED
2426              CAMDEN                                    4044 GEORGE BUSBEE PKY NW                                                                                KENNESAW              GA       30144        USA     TRADE PAYABLE                                                                      $126.00
2427              CAMDEN CNTY SPECIAL CIVIL PART            P0 BOX 176                                                                                               MAGNOLIA              NJ       08049        USA     TRADE PAYABLE                                                                      $104.61
2428              CAMDEN CNTY SPECIAL CIVIL PART            P0 BOX 176                                                                                               MAGNOLIA              NJ       08049        USA     TRADE PAYABLE                                                                        $76.51
2429              CAMDEN COUNTY                             HALL OF JUSTICE -CO-110 101 5TH STREET                                                                   CAMDEN                NJ       08103        USA     TRADE PAYABLE                                                                        $27.57
2430              CAMDEN GUSTASON                           619 RIPLEY STREET                                                                                        SANTA BARBARA         CA       93111        USA     INSURANCE CLAIMS     6/30/2018        X            X              X          UNDETERMINED
2431              CAMERON & JOHN RYAN                       555 BEAUMONT COURT                                                                                       FORT WRIGHT           KY       41011        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
2432              CAMERON CHRISTOPHER M                     4325 SOUTH MADISON RD                                                                                    SPOKANE VALLEY        WA       99206        USA     TRADE PAYABLE                                                                         $1.84
2433              CAMERON MCWATERS                          1900 MEGAN CREEK DRIVE                                                                                   LITTLE ELM            TX       75068        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
2434              CAMERON PELAYO-LIMON                      UNKNOWN                                                                                                  UNKNOWN                        UNKNOWN              INSURANCE CLAIMS     4/21/2018        X            X              X          UNDETERMINED
2435              CAMETA CAMERA                             55 SEA LANE                                                                                              FARMINGDALE           NY       11735        USA     TRADE PAYABLE                                                                    $44,286.29
2436              CAMI SCHMIDT                              1400 CADDO PEAK TRAIL                                                                                    UNKNOWN                                             INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
2437              CAMILIEN RACINE                                                                                                                                                                                        INSURANCE CLAIMS     2/7/2018         X            X              X          UNDETERMINED
2438              CAMILLE BARONE                            3 RAM CT                                                                                                 PATCHOGUE             NY       11772        USA     INSURANCE CLAIMS     9/18/2017                                                   $17,500.00
2439              CAMMARANO VINCENT J                       1923 MABERT RD                                                                                           PORTSMOUTH            OH       45662        USA     TRADE PAYABLE                                                                      $229.53
2440              CAMPBELL ALYSSA                           1521 EAST CAMPUS DRIVE 416                                                                               FULLERTON             CA       92834        USA     TRADE PAYABLE                                                                      $274.94
2441              CAMPBELL CHARLES E                        500 NORTH KING STREET                                                                                    WILMINGTON            DE       19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2442              CAMPBELL DILAN L                          625 STONY BROOK ROAD                                                                                     HONEOYE FALLS         NY       14472        USA     TRADE PAYABLE                                                                         $1.84
2443              CAMPBELL HOLLY                            4008 SWEET BOTTOM DR                                                                                     DULUTH                GA       30096        USA     TRADE PAYABLE                                                                        $66.44
2444              CAMPBELL JEREMIAH AND EVELYN CAMPBELL                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
2445              CAMPBELL JOURNI J                         724 SANDY BROOK CT                                                                                       RODEO                 CA       94572        USA     TRADE PAYABLE                                                                         $0.17
2446              CAMPBELL LINDA                            520 BROOKSHER DR                                                                                         MYRTLE BEACH          SC       29588        USA     TRADE PAYABLE                                                                         $6.51
2447              CAMPBELL LOGAN                            60 SEPULGA DRIVE                                                                                         BROWNS MILLS          NJ       08015        USA     TRADE PAYABLE                                                                         $1.82
2448              CAMPBELL SARAH                            977 MAY ST 3                                                                                             IDAHO FALLS           ID       83401        USA     TRADE PAYABLE                                                                        $17.20
2449              CAMPERS PARADISE                          3915 GLENWOOD DR STE H                                                                                   CHARLOTTE              NC      28208        USA     TRADE PAYABLE                                                                      $408.17
2450              CAMPION SYD                               6001 HARRODS LANDING DR                                                                                  PROSPECT              KY       40059        USA     TRADE PAYABLE                                                                        $50.00
2451              CAMPOPIANO THOMAS AND MARIE               250 BENEFIT ST                                                                                           PROVIDENCE            RI       02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CAMPOPIANO
2452              CAMPOS JOSEPHA M                          3440 65TH STREET                                                                                         SACRAMENTO            CA       95820        USA     TRADE PAYABLE                                                                        $27.44
2453              CAMPOS KEIRY                              1244 W MARTIN LUTHER KING JR                                                                             LOS ANGELES           CA       90037        USA     TRADE PAYABLE                                                                         $1.82
2454              CAMPUZANO JUAN                            4233 E CALLE SAN ANTONIO                                                                                 PALM SPRINGS          CA       92264        USA     TRADE PAYABLE                                                                         $1.82
2455              CANADIAN GROUP THE                                                                                                                                                                                     TRADE PAYABLE                                                                    $33,299.20
2456              CANADY MARY                               1137 WILL BAKER RD NONE                                                                                  KINSTON            NC          28504        USA     TRADE PAYABLE                                                                        $21.78
2457              CANALES JANIECE                           9606 BRASSIE WAY                                                                                         MONTGOMERY VILLAGE MD          20886        USA     TRADE PAYABLE                                                                         $0.56

2458              CANDACE FEDELE                            15 GABRIELE DRIVE                                                                                        EAST NORWICH          NY       11732        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
2459              CANDACE HOGAN                             210 W WEBSTER ST                                                                                         APPLE RIVER           IL       61001        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
2460              CANDACE THOMPSON                          142 SUNFLOWER DR                                                                                         HAGERSTOWN            MD       21740        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
2461              CANDELARIA MILAGROS                       155 NORTH MAIN STREET                                                                                    EDWARDSVILLE          IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2462              CANDICE NIPPER                            1061 BROADLANDS DRIVE                                                                                    WATKINSVILLE          GA       30677        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
2463              CANDICE SAUNDERS                          15462 GULF BOULEVARD 804                                                                                 MADEIRA BEACH         FL       33708-1834   USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
2464              CANDICE WERRBACH                          1783 CARTAGENA DR                                                                                        YUBA CITY             CA       95993        USA     INSURANCE CLAIMS     1/12/2018        X            X              X          UNDETERMINED
2465              CANDIDA AND NABOR SILVA GONZALEZ          15600 42 ROMER ST                                                                                        NORTH HILL            CA       91343        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
2466              CANDYCE SNOWDEN                           58 MAGNOLIA CIRCLE                                                                                       FOLEY                 AL       36535        USA     INSURANCE CLAIMS     4/25/2018        X            X              X          UNDETERMINED
2467              CANN SEAN                                 724 NORTH MADISON                                                                                        WILMINGTON            DE       19801        USA     TRADE PAYABLE                                                                       $24.42
2468              CANNON CASEY                              1001 HYDE LANE                                                                                           HENRICO               VA       23229        USA     TRADE PAYABLE                                                                       $20.08
2469              CANNON DEB                                615 LILLY RD NE 200                                                                                      OLYMPIA               WA       98506        USA     TRADE PAYABLE                                                                      $199.31
2470              CANNON JOHN AND NINA CANNON HIS WIFE      10 N TUCKER BLVD                                                                                         ST LOUIS              MO       63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2471              CANO ELIZABETH A                          205 DOGWOOD ST                                                                                           HENDERSON             NV       89015        USA     TRADE PAYABLE                                                                        $0.12
2472              CANTERBURY THOMAS AND DOROTHY             100 N CALVERT ST                                                                                         BALTIMORE             MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2473              CANTLEY ELIZABETH                         1051 RTE 10 HERNDON RD                                                                                   BUD                   WV       24716        USA     TRADE PAYABLE                                                                      $199.99
2474              CANYON POINTE NCS                         PO BOX 312125                                                                                            ATLANTA               GA       31131        USA     TRADE PAYABLE                                                                      $167.96



                                                                                                                                                  Page 31 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                              Doc 20     Filed 01/18/19
                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                           E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                  Pg 672 of 1461




                                                                                                                                                                                                                                                   Contingent

                                                                                                                                                                                                                                                                Unliquidated

                                                                                                                                                                                                                                                                               Disputed
Row No. Account   Creditor's Name                             Address 1                                 Address 2             Address 3         Address 4     City             State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                       Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                          Offset
                                                                                                                                                                                                                                                                                                          (Y/N)
2475              CANZATER KIMBERLY INDIVIDUALLY AND AS       155 NORTH MAIN STREET                                                                           EDWARDSVILLE     IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  MARY MINER DECEASED
2476              CANZONERI JOSEPH A AND BARBARA A ASO        99 EXCHANGE BLVD 545                                                                            ROCHESTER        NY       14614        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AMICA MUTUAL INSURANCE COMPANY
2477              CAP BARBELL INC                             10820 WESTPARK DRIVE                                                                            HOUSTON          TX       77042        USA     TRADE PAYABLE                                                                    $80,344.28
2478              CAP STORE ONLINE                            7555 WEST 2ND COURT                                                                             HIALEAH          FL       33014        USA     TRADE PAYABLE                                                                        $49.51
2479              CAPE ELECTRICAL SUPPLY LLC                  489 KELL FARM DR                                                                                CAPE GIRARDEAU   MO       63701        USA     TRADE PAYABLE                                                                     $1,462.21
2480              CAPITAL BRANDS LLC                          11601 WILSHIRE BLVD 23RD FL                                                                     LOS ANGELES      CA       90025        USA     TRADE PAYABLE                                                                   $128,883.58
2481              CAPITAL BUSINESS CREDIT                     PO BOX 100895                                                                                   ATLANTA          GA       30384        USA     TRADE PAYABLE                                                                     $2,220.00
2482              CAPITAL ONE BANK                            BLITT AND GAINES P C 661 GLENN AVENUE                                                           WHEELING         IL       60090        USA     TRADE PAYABLE                                                                      $124.78
2483              CAPITAL ONE BANK                            BLITT AND GAINES P C 661 GLENN AVENUE                                                           WHEELING         IL       60090        USA     TRADE PAYABLE                                                                        $95.74
2484              CAPITAL ONE BANK                            BLITT AND GAINES P C 661 GLENN AVENUE                                                           WHEELING         IL       60090        USA     TRADE PAYABLE                                                                      $147.42
2485              CAPITAL ONE BANK USA                        1045 SOUTH UNIVERSITY DRIVE SUITE 202                                                           PLANTATION       FL       33324        USA     TRADE PAYABLE                                                                     $1,182.12
2486              CAPITAL ONE BANK USA                        1045 SOUTH UNIVERSITY DRIVE SUITE 202                                                           PLANTATION       FL       33324        USA     TRADE PAYABLE                                                                      $100.00
2487              CAPITAL ONE BANK USA                        1045 SOUTH UNIVERSITY DRIVE SUITE 202                                                           PLANTATION       FL       33324        USA     TRADE PAYABLE                                                                        $61.04
2488              CAPITAL ONE BANK USA                        1045 SOUTH UNIVERSITY DRIVE SUITE 202                                                           PLANTATION       FL       33324        USA     TRADE PAYABLE                                                                      $422.70
2489              CAPITAL ONE BANK USA NA                     BLATT HASENMILLER LEIBSKER                                                                      BINGHAM FARME    MI       48025        USA     TRADE PAYABLE                                                                      $246.13
                                                              &30200TELEGRAPHROADSUITE110
2490              CAPITAL ONE BANK USA NA                     CO RAUSCH STURM ISRAEL ENE250 N                                                                 BROOKFIELD       WI       53005        USA     TRADE PAYABLE                                                                        $61.77
                                                              SUNNYSLOPE ROAD SUITE
2491              CAPITAL ONE BANK USA NA                     CO WEBER & OLCESE P L C JEFFREY M WEBER                                                         TROY             MI       48084        USA     TRADE PAYABLE                                                                        $98.98
2492              CAPITAL ONE BANK USA NA                     BLATT HASENMILLER LEIBSKER                                                                      BINGHAM FARME    MI       48025        USA     TRADE PAYABLE                                                                       $509.17
                                                              &30200TELEGRAPHROADSUITE110
2493              CAPITAL ONE BANK USA NA                     DOUGLAS COUNTY COURT 1819 FARNAM                                                                OMAHA            NE       68183        USA     TRADE PAYABLE                                                                       $118.66
                                                              STREET
2494              CAPITAL ONE BANK USA NA                     BLATT HASENMILLER LEIBSKER                                                                      BINGHAM FARME    MI       48025        USA     TRADE PAYABLE                                                                       $266.18
                                                              &30200TELEGRAPHROADSUITE110
2495              CAPITAL ONE BANK USA NA                     CO WEBER & OLCESE P L C JEFFREY M WEBER                                                         TROY             MI       48084        USA     TRADE PAYABLE                                                                        $36.28
2496              CAPITAL ONE BANK USANA                      WEBER & OCLEASE P L C 3250 W BIG BEAVER                                                         TROY             MI       48084        USA     TRADE PAYABLE                                                                        $63.58
                                                              STE 124
2497              CAPITAL SOLUTIONS DBA SURETY F              8511 SOUTH PULASKI                                                                              CHICAGO          I        60652                TRADE PAYABLE                                                                      $136.81
2498              CAPOBIANCO VINCENT INDIVIDUALLY AND AS      612 STATE ST                              SCHENECTADY                                           NY               NY       12305        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PROPOSED EXECUTOR OF THE ESTATE OF
                  ROBERTA EVELYN CAPOBIANCO DECEASED
2499              CAPONIC SR; STEVEN L                        100 N CALVERT ST                                                                                BALTIMORE        MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2500              CAPPS GRAYSON                               2323 SUPREME DRIVE                                                                              MONROE           NC       28110        USA     TRADE PAYABLE                                                                        $72.75
2501              CAPTAIN DAVE INC                            PO BOX 72298                                                                                    DURHAM           NC       27722        USA     TRADE PAYABLE                                                                      $769.01
2502              CAPUTO DENNIS                               PHILADELPHIA CITY HALL                    CHESTNUT ST                                           PHILADELPHIA     PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2503              CAR FRESHNER CORP                           21205 LITTLE TREE DRIVE                                                                         WATERTOWN        NY       13601        USA     TRADE PAYABLE                                                                     $3,759.76
2504              CARA & JOHN HOFMEYER                        4 PERSIMMON LN                                                                                  SOUTH ELGIN      IL       60177        USA     INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
2505              CARA DYER                                   14318 109TH AVE NE                                                                              KIRKLAND         WA       98034        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
2506              CARABALLO JESUS                             CARR 833 D10 BO SANTA R                                                                         GUAYNABO         PR       00971        USA     TRADE PAYABLE                                                                        $37.71
2507              CARALIE CRISTELLI                           310 SEMINOLE ST                                                                                 PARK FOREST      IL       60466        USA     INSURANCE CLAIMS     5/24/2016        X            X              X          UNDETERMINED
2508              CARAVELLA ADALGISA INDIVIDUALLY AND AS      56 PATERSON ST                                                                                  NEW BRUNSWICK    NJ       08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATRIX OF THE ESTATE OF PIETRO
                  CARAVELLA DECEASED
2509              CARBO NOLAN E                               VILLA DEL REY 4TH CALLE 5 J22                                                                   CAGUAS           PR       00725        USA     TRADE PAYABLE                                                                        $20.52
2510              CARBONE CONNOR M                            35 PLATEAU RIDGE ROAD                                                                           LOUDON           NH       03307        USA     TRADE PAYABLE                                                                         $1.09
2511              CARBRAY MADISON M                           7539 S LOREL                                                                                    BURBANK          IL       60459        USA     TRADE PAYABLE                                                                         $1.77
2512              CARD TAYLORE                                34 BOARDMAN STREET                                                                              WORCESTER        MA       01606        USA     TRADE PAYABLE                                                                         $1.75
2513              CARDBOARD LEGENDS LLC                       17218 SATICOY ST                                                                                VAN NUYS         CA       91406        USA     TRADE PAYABLE                                                                     $1,237.60
2514              CARDONA AVILES ARLENE                       2399 PR-2                                                                                       BAYAMÓN          PR       00959        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2515              CARDONA LUZ INDIVIDUALLY AND AS EXECUTRIX   1200 ONTARIO ST                                                                                 CLEVELAND        OH       44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF VICTOR RODRIGUEZ

2516              CARDSAN EXPORTADORA DE CALZADO              TARRAGONA 505 COL VISTA HERMOSA                                                                 LEON             MEXICO   37330                TRADE PAYABLE                                                                   $170,876.17
2517              CAREEN SAMUELS                              41 WINSHIP ST APT 3N                                                                            HARTFORD         CT       06114        USA     TRADE PAYABLE                                                                         $0.96
2518              CAREY BRAUN                                 1316 PORTSMOUTH STREET                                                                          OAKLEY           CA       94561        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
2519              CAREY JOHNTERRIEL                           105 ELLEN PLACE                                                                                 SANFORD          FL       32771        USA     TRADE PAYABLE                                                                        $88.66
2520              CAREY MAURICE M                             800 SOUTHERN AVE S E 409                                                                        WASHINGTON       DC       20032        USA     TRADE PAYABLE                                                                      $416.77
2521              CARL & NORMA GARCIA                         217 ANDREW LANE                                                                                 SCHAUMBURG       IL       60193        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
2522              CARL ALI                                    80 DAVISON STREET                         APT 2                                                 GARFIELD         NJ       07026        USA     INSURANCE CLAIMS     7/9/2018         X            X              X          UNDETERMINED
2523              CARL AND DELORES BARHAL                     5629 SHEEROCK CT                                                                                COLUMBIA         MD       21045        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
2524              CARL AND JOY SANCHEZ                        9214 CAMBORNE                                                                                   SAN ANTONIO      TX       78250        USA     INSURANCE CLAIMS     5/17/2018        X            X              X          UNDETERMINED
2525              CARL ATWOOD                                 1786 LYTLE RD                                                                                   CHICKAMAUGA      GA       30707        USA     INSURANCE CLAIMS     11/3/2016        X            X              X          UNDETERMINED
2526              CARL GERACE                                 55 HANSON PL 900                                                                                BROOKLYN         NY       11217        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2527              CARL L BEKOFSKE TRUSTEE                     PO BOX 2175                                                                                     MEMPHIS          TN       38101        USA     TRADE PAYABLE                                                                      $744.11
2528              CARL M BATES                                CARL M BATES CHAP 13 TRUSTEE P O BOX 1433                                                       MEMPHIS          TN       381011433    USA     TRADE PAYABLE                                                                      $540.00

2529              CARL MBATES                                 P O BOX 1433                                                                                    MEMPHIS          TN       38101        USA     TRADE PAYABLE                                                                      $325.38
2530              CARLA NELSON                                68 WILLOTTA DRIVE                                                                               FAIRFIELD        CA       94534        USA     INSURANCE CLAIMS     8/6/2017         X            X              X          UNDETERMINED
2531              CARLA POTTER                                4150 CELERY BAY DRIVE                                                                           TRAVERSE CITY    MI       49696        USA     INSURANCE CLAIMS     12/23/2017       X            X              X          UNDETERMINED
2532              CARLA WOODALL                               CLERK OF COURT PO BOX 6406                                                                      DOTHAN           AL       36302        USA     TRADE PAYABLE                                                                      $239.77
2533              CARLAJOHN BOUCHARD                          408 EAST WATER STREET                                                                           PINCKNEYVILLE    IL       62274        USA     INSURANCE CLAIMS     5/31/2018        X            X              X          UNDETERMINED
2534              CARLIN BERENITZE                            4161 ROGERS CANYON RD                                                                           ANTIOCH          CA       94531        USA     TRADE PAYABLE                                                                        $1.84
2535              CARLIN CHRISTIAN P                          14 WHITMAR DRIVE APT 4                                                                          HAMMOND          LA       70401        USA     TRADE PAYABLE                                                                        $1.84
2536              CARLOS ALONSO                               2500 W 46 ST 1301                                                                               HIALEAH          FL       33016        USA     INSURANCE CLAIMS     8/11/2016        X            X              X          UNDETERMINED
2537              CARLOS CARTAGENA CABRERA                    URBANIZACION MONTE                        ARAGAS 509                                            MANATI           PR       00674        USA     INSURANCE CLAIMS     12/11/2014       X            X              X          UNDETERMINED
2538              CARLOS CINTRON                              METROPOLIS CLL 19 CASA O 11                                                                     CAROLINA         PR       00987        USA     INSURANCE CLAIMS     12/1/2017        X            X              X          UNDETERMINED
2539              CARLOS COLON                                SANTA MARIA 163 MIMOSA ST                                                                       SAN JUAN         PR       00927        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
2540              CARLOS CORREA                               40 TALCOTT STREET APARTMENT D                                                                   NEW BRITAIN      CT       06051        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
2541              CARLOS DIAZ SOTO                            544 CALLE 16                                                                                    AGUADILLA        PR       00603-6442   USA     INSURANCE CLAIMS     5/3/2018         X            X              X          UNDETERMINED
2542              CARLOS HERNANDEZ CASTILLO                   626 WELLECLEIN ROAD                                                                             UNIONDALE        NY       11553        USA     INSURANCE CLAIMS     11/17/2015       X            X              X          UNDETERMINED
2543              CARLOS LEMUS                                3704 WEST 3RD STREET                                                                            LOS ANGELES      CA       90020        USA     TRADE PAYABLE                                                                      $929.62
2544              CARLOS PEROZO                               2295 DUMAS DR                                                                                   DELTONA          FL       32738        USA     INSURANCE CLAIMS     6/22/2018        X            X              X          UNDETERMINED
2545              CARLOS REYES                                JOSE MERCADO JAMES MADISON U119                                                                 CAGUAS           PR       00725        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED



                                                                                                                                           Page 32 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                              Doc 20            Filed 01/18/19
                                                                                                                                        Schedule Entered            01/18/19
                                                                                                                                                 E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                   Case Number: 18-23537
                                                                                                                                        Pg 673 of 1461




                                                                                                                                                                                                                                                             Contingent

                                                                                                                                                                                                                                                                          Unliquidated

                                                                                                                                                                                                                                                                                         Disputed
Row No. Account   Creditor's Name                            Address 1                                 Address 2                    Address 3         Address 4     City                  State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                 Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                    Offset
                                                                                                                                                                                                                                                                                                                    (Y/N)
2546              CARLOS ROSARIO                             PO BOX 4555                                                                                            CAROLINA              PR      00984        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
2547              CARLOTTA KING                              1004 HIGHLAND ST                                                                                       HAMMOND               IN      46320        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
2548              CARLSMITH BALL LLP                         134 WEST SOLEDAD AVENUE BANK OF HI BLDG                                                                HAGATNA               GU      96910        USA     TRADE PAYABLE                                                                      $541.92

2549              CARLSON-SLACUM LOIS INDIVIDUALLY AND AS    155 NORTH MAIN STREET                                                                                  EDWARDSVILLE          IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  FREDERICK CARLSON DECEASED
2550              CARLTON C COOLIDGE TRUSTEE                 2652 BROADWAY STREET                                                                                   SAN FRANCISCO         CA      94115-1147   USA     TRADE PAYABLE                                                                      $128.00
2551              CARLTON COOPER                             15803 NORTH PLACE DRIVE                                                                                HOUSTON               TX      77073        USA     INSURANCE CLAIMS     6/23/2018        X            X              X          UNDETERMINED
2552              CARLY SANDERS                              548 GOLF VIEW COURT                                                                                    STATEN ISLAND         NY      10314        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
2553              CARMEL JOST                                2240 WISMER AVE                                                                                        ST LOUIS              MO      63114        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
2554              CARMELA FADLON                             719 NORTH CURSON AVENUE                                                                                LOS ANGELES           CA      90046        USA     INSURANCE CLAIMS     8/30/2017        X            X              X          UNDETERMINED
2555              CARMEN & BRIAN BYE                         10825 S LOREL                                                                                          OAKLAWN               IL      60453        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
2556              CARMEN BONILLA RODRIGUEZ                   193 CALLE PRINCIPAL                                                                                    VILLALBA              PR      00766-1723   USA     INSURANCE CLAIMS     4/21/2017        X            X              X          UNDETERMINED
2557              CARMEN BRUNO                               UNKNOWN                                                                                                UNKNOWN                       UNKNOWN              INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
2558              CARMEN CAMNIZZO                            905 BRICKOO BAY DR                        APT 628                                                      MIAMI                 FL      33131        USA     INSURANCE CLAIMS     3/5/2018         X            X              X          UNDETERMINED
2559              CARMEN COLON CRUZ                          URB VILLA MARIA                           D1 SUITE 2                                                   MANATI                PR      00674        USA     INSURANCE CLAIMS     9/4/2017         X            X              X          UNDETERMINED
2560              CARMEN ENRIQUEZ                            841 LONGFELLOW AVENUE                     2E                                                           BRONX                 NY      10474        USA     INSURANCE CLAIMS     6/26/2015        X            X              X          UNDETERMINED
2561              CARMEN IACOVONE                            104 EAST LAKE AVENUE                                                                                   BLACKWOOD             NJ      08012        USA     INSURANCE CLAIMS     3/2/2017         X            X              X          UNDETERMINED
2562              CARMEN M RODRIGUEZ                                                                                                                                                                                   PENDING LITIGATION                    X            X              X          UNDETERMINED
2563              CARMEN MARRERO ARAY                        HC 2 BOX 8160                                                                                          GUAYANILLA            PR      00656-9724   USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
2564              CARMEN MENDEZ                              HC 03 BOX 31251                                                                                        AGUADA                PR      00602        USA     INSURANCE CLAIMS     8/2/2016         X            X              X          UNDETERMINED
2565              CARMEN MORAN NIEVES                        HATILLO DEL MAR                           PO BOX 731                                                   HATILLO               PR      00659-0731   USA     INSURANCE CLAIMS     10/28/2015       X            X              X          UNDETERMINED
2566              CARMEN ORTEGA                              8234 SW 37TH STREET                                                                                    MIAMI                 FL      33155        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
2567              CARMEN PAGAN CARTAGENA                     PO BOX 51                                                                                              BAYAMON               PR      00960-0051   USA     INSURANCE CLAIMS     1/22/2016        X            X              X          UNDETERMINED
2568              CARMEN PASTRANA                            1515 WEST 4TH ST                                                                                       WILMINGTON            DE      19805        USA     INSURANCE CLAIMS     8/17/2017        X            X              X          UNDETERMINED
2569              CARMEN RAMOS GONZALEZ                                                                                                                                                                                INSURANCE CLAIMS     2/9/2018         X            X              X          UNDETERMINED
2570              CARMEN RIVERA VILA                         PARC VAN SCOY                             V18 CALLE INTERIOR                                           BAYAMON               PR      00957-5888 USA       INSURANCE CLAIMS     10/11/2017       X            X              X          UNDETERMINED
2571              CARMEN VELAZQUEZ                           CAYEY 55                                                                                               CAGUAS                PR      00725      USA       INSURANCE CLAIMS     12/2/2017        X            X              X          UNDETERMINED
2572              CARMINA TORRES                             1904 NORTH 12TH                                                                                        WACO                  TX      76707      USA       INSURANCE CLAIMS     6/7/2018         X            X              X          UNDETERMINED
2573              CARMINE DIGIORGIO                                                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
2574              CARNELL PULLEY                             27 EMMA HILLS DR                                                                                       ASHVILLE              NC      28806        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
2575              CAROL & MICHAEL HOLLAND                    425 CAROLINE ACRES POINT                                                                               HOT SPRINGS           AR      71913        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
2576              CAROL A COHN                               24 PARK AVENUE                                                                                         GARDEN CITY PARK      NY      11040        USA     INSURANCE CLAIMS     6/7/2017         X            X              X          UNDETERMINED
2577              CAROL BARTEK                               14 VALHALLA DR                                                                                         PORTSMITH             RI      02871        USA     INSURANCE CLAIMS     9/11/2012        X            X              X          UNDETERMINED
2578              CAROL BASSETT                              3612 VIRGIN ISLANDS CT                                                                                 PLEASANTON            CA      94588        USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
2579              CAROL FREEMAN                              1400 S DELTA STREET                                                                                    SAN GABRIEL           CA      91776        USA     INSURANCE CLAIMS     7/14/2018        X            X              X          UNDETERMINED
2580              CAROL GASCOYNE                             166 OLD HOLTWOOD ROAD                                                                                  HOLTWOOD              PA      17532        USA     INSURANCE CLAIMS     10/9/2017        X            X              X          UNDETERMINED
2581              CAROL HUGHEY                               489 W PERRY RD                                                                                         MYRTLE BEACH          SC      29579        USA     INSURANCE CLAIMS     8/20/2015        X            X              X          UNDETERMINED
2582              CAROL KOEGLER                              7594 S MICHELLE WAY                                                                                    SANDY                 UT      84093        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
2583              CAROL KUSHNER                              12415 STACEY CT NE                                                                                     GREENVILLE            MI      48838        USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
2584              CAROL LANDRY                               2179 OAK GROVE DRIVE                                                                                   VINTON                LA      70668        USA     INSURANCE CLAIMS     6/23/2015        X            X              X          UNDETERMINED
2585              CAROL MURPHY                               1502 E WAUSAU AVE                                                                                      WAUSAU                WI      54403        USA     INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
2586              CAROL NOLAN                                6402 HIO DRIVE                                                                                         BROOKPARK             OH      44142        USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
2587              CAROL O'TOOLE                              206 RIDGEVIEW DRIVE                                                                                    VENETIA               PA      15367        USA     INSURANCE CLAIMS     10/8/2017        X            X              X          UNDETERMINED
2588              CAROL OWEN                                 111 S ORANGE GROVE BOULEVARD              APARTMENT 3                                                  PASADENA              CA      91105        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
2589              CAROL PHILLIPS                             807 EAST SUNSET PIKE DR                                                                                TERRE HAUTE           IN      47802        USA     INSURANCE CLAIMS     11/24/2015       X            X              X          UNDETERMINED
2590              CAROL POETZ                                8 ROSEWOOD DR                                                                                          IPSWICH               MA      01938        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
2591              CAROL ROGERS                               9100 SINGLE OAK DRIVE                     102                                                          LAKESIDE              CA      92040        USA     INSURANCE CLAIMS     4/4/2013         X            X              X          UNDETERMINED
2592              CAROL TUFTE                                501 PLAIN HILLS DRIVE                                                                                  GRAND FORKS           ND      58201        USA     INSURANCE CLAIMS     4/10/2018        X            X              X          UNDETERMINED
2593              CAROL ZAMPELLA                             48 PIERPONT PLACE                                                                                      STATEN ISLAND         NY      10314        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
2594              CAROLE FISCHER                             9295 CLARENCE CENTER RD                                                                                CLARENCE CENTER       NY      14032        USA     INSURANCE CLAIMS     4/6/2018         X            X              X          UNDETERMINED
2595              CAROLE KIRK                                3233 WEST SUNSET STREET                                                                                SPRINGFIELD           MO      65807        USA     INSURANCE CLAIMS     3/26/2018        X            X              X          UNDETERMINED
2596              CAROLE WHETSTONE                           1415 22ND STREET                                                                                       COLUMBUS              GA      31901        USA     INSURANCE CLAIMS     3/29/2016        X            X              X          UNDETERMINED
2597              CAROLINA MALL LLC                          P O BOX 204227                                                                                         AUGUSTA               GA      30917-4227   USA     TRADE PAYABLE                                                                    $20,076.02
2598              CAROLINA MORETTI                           120 MESHANTICUT VALLEY PKWY                                                                            CRANSTON              RI      02920        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
2599              CAROLINA O'TOOLE                           3330 PRAIRIE CT                                                                                        NEWBURY PARK          CA      91320-5441   USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
2600              CAROLINE COSTA                             RR3 BOX 1227                                                                                           PAHOA                 HI      96778        USA     INSURANCE CLAIMS     5/29/2018        X            X              X          UNDETERMINED
2601              CAROLINE WINTER                            92 BURLINGTON STREET                                                                                   EAST BOSTON           MA      02128        USA     INSURANCE CLAIMS     6/21/2016        X            X              X          UNDETERMINED
2602              CAROLLEE HAYWARD                           271 STONEBRIDGE DRIVE                                                                                  NASHUA                NH      03063        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
2603              CAROLYN GARY LIDIAK                        551 LUPIN ST                                                                                           BELLAIRE              TX      77401        USA     INSURANCE CLAIMS     7/21/2018        X            X              X          UNDETERMINED
2604              CAROLYN & SANFORD CHING                    2948 WOODLAWN DR                                                                                       HONOLULU              HI      96822        USA     INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
2605              CAROLYN BLAUSER                            36 PETUNIA WAY                                                                                         TOMS RIVER            NJ      08755        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
2606              CAROLYN COOPER                             15541 SKYLINE CT                                                                                       CHINO HILLS           CA      91709        USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
2607              CAROLYN ELLIS                              5807 SABINA DRIVE                                                                                      ALEXANDRIA            LA      71303        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
2608              CAROLYN FITZPATRICK                        3715 SKYE CT                                                                                           EARLYSVILLE           VA      22936-2460   USA     INSURANCE CLAIMS     5/16/2018        X            X              X          UNDETERMINED
2609              CAROLYN GUERRA                             6267 LAKE ARIANA AVENUE                                                                                SAN DIEGO             CA      92119        USA     INSURANCE CLAIMS     7/10/2012        X            X              X          UNDETERMINED
2610              CAROLYN HALLEN                             1113 E DIVISION                                                                                        LOCKPORT              IL      60441        USA     INSURANCE CLAIMS     6/27/2016        X            X              X          UNDETERMINED
2611              CAROLYN HAMMES                             810 NEWGATE CT                                                                                         MONUMENT              CO      80132        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
2612              CAROLYN JACKSON                            5228 DEVONSHIRE                                                                                        DETROIT               MI      48224        USA     INSURANCE CLAIMS     3/2/2017         X            X              X          UNDETERMINED
2613              CAROLYN MEYER                              9956 W GRAND AVE                                                                                       FRANKLIN PARK         IL      60131        USA     TRADE PAYABLE                                                                        $66.52
2614              CAROLYN MINOR                              22101 OLD TOWN ROAD                                                                                    TEHACHAPI             CA      93561        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
2615              CAROLYN OLSCHEWSKI                         7500 W 14000 S                                                                                         HERRIMAN              UT      84096        USA     INSURANCE CLAIMS     4/18/2018        X            X              X          UNDETERMINED
2616              CAROLYN PECK                               4200 PANDORA DRIVE                                                                                     INDIAN LAKE ESTATES   FL      33855        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
2617              CAROLYN RHONE                              2720 WEST TANNER RANCH ROAD                                                                            QUEEN CREEK           AZ      85142        USA     INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
2618              CAROLYN S BERGER                           1228 LADERA LINDA                                                                                      DEL MAR               CA      92014        USA     TRADE PAYABLE                                                                        $16.00
2619              CAROLYN S BERGER                           1228 LADERA LINDA                                                                                      DEL MAR               CA      92014        USA     TRADE PAYABLE                                                                         $7.23
2620              CAROLYN SCHLATRE                           44270 CLEMENT ST                                                                                       SORRENTO              LA      70778        USA     INSURANCE CLAIMS     11/12/2015       X            X              X          UNDETERMINED
2621              CAROLYN WHITNEY                            972 S BALLENGER HWY                                                                                    FLINT                 MI      48532        USA     INSURANCE CLAIMS     6/2/2015         X            X              X          UNDETERMINED
2622              CAROLYNN RODRIGUES                         RR3 BOX 2206                                                                                           PAHOA                 HI      96778        USA     INSURANCE CLAIMS     12/20/2017       X            X              X          UNDETERMINED
2623              CARPENTER AUSTIN B                         3404 FREMONT ST                                                                                        MODESTO               CA      95350        USA     TRADE PAYABLE                                                                         $1.84
2624              CARPENTER DIANE SPECIAL ADMINISTRATOR OF   555 W HARRISON ST                                                                                      CHICAGO               IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF CHARLES CARPENTER DECEASED

2625              CARPER PATRICIA A                          5417 56TH PL APT 202                                                                                   RIVERDALE             MD      20737        USA     TRADE PAYABLE                                                                      $120.88
2626              CARR JOHN E                                609 PACIFIC STREET                                                                                     FRANKLIN              PA      16323        USA     TRADE PAYABLE                                                                        $3.25
2627              CARR ROYCE AND JOYCE ASO STATE FARM        300 OAK ST 300                                                                                         ABILENE               TX      79602        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  LLOYDS


                                                                                                                                                 Page 33 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                               Doc 20                    Filed 01/18/19
                                                                                                                                                   Schedule Entered            01/18/19
                                                                                                                                                            E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                   Case Number: 18-23537
                                                                                                                                                   Pg 674 of 1461




                                                                                                                                                                                                                                                                        Contingent

                                                                                                                                                                                                                                                                                     Unliquidated

                                                                                                                                                                                                                                                                                                    Disputed
Row No. Account   Creditor's Name                              Address 1                                  Address 2                            Address 3         Address 4     City                  State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                            Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                                               Offset
                                                                                                                                                                                                                                                                                                                               (Y/N)
2628              CARRASQUILLO SANCHEZ K                       HC 02 BOX 7107                                                                                                  LAS PIEDRAS           PR      00771        USA     TRADE PAYABLE                                                                       $20.31
2629              CARRI ANDREWS                                                                                                                                                                                                   TRADE PAYABLE                                                                      $786.72
2630              CARRIE & JOEL YANCEY                         45 SNOW FARM ROAD                                                                                               HULL                  GA      30646        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
2631              CARRIE HOLIDAY                               600 PLANTATION DRIVE                                                                                            ARLINGTON             TX      76015        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
2632              CARRIE MCGUIRE                               4520 VERBENA PARK                                                                                               LEXINGTON             KY      40509        USA     INSURANCE CLAIMS     6/4/2018         X            X              X          UNDETERMINED
2633              CARRIERE SARAH                               NOEL JUDICIAL COMPLEX                      222 QUAKER LN                                                        WARWICK               RI      02886        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2634              CARRILLO SOPHIA                              485 EZIE ST                                                                                                     SAN JOSE              CA      95111        USA     TRADE PAYABLE                                                                      $203.72
2635              CARRINGTON BRANDON T                         1530 WILLOW LANE                                                                                                NORTH VALLEY STREAM   NY      11580        USA     TRADE PAYABLE                                                                        $1.84
2636              CARRIVELLE MCCOLLOUGH                                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
2637              CARRIZOSA BELEN V                            1100 VAN NESS AVE                                                                                               FRESNO                CA      93724        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2638              CARROLL CANDICE                              1033 WEST H STREET                                                                                              HASTINGS              NE      68901        USA     TRADE PAYABLE                                                                       $99.76
2639              CARROLL HOLMES                               4474 WEDGE DRIVE                                                                                                PFAFFTOWN             NC      27040        USA     INSURANCE CLAIMS     7/12/2017        X            X              X          UNDETERMINED
2640              CARROLL JAMIE L                              36 BLACKBERRY LANE                                                                                              FRAMINGHAM            MA      01701        USA     TRADE PAYABLE                                                                        $3.76
2641              CARSON CITY SHERIFF                          CARSON CITY SHERIFFS OFFICE ATTNCVL DIV                                                                         CARSON CITY           NV      89701        USA     TRADE PAYABLE                                                                      $277.94
                                                               911E MUSSER ST
2642              CARSON CITY SHERIFF                          CARSON CITY SHERIFFS OFFICE ATTNCVL DIV                                                                         CARSON CITY           NV      89701        USA     TRADE PAYABLE                                                                       $279.86
                                                               911E MUSSER ST
2643              CARSON CITY SHERIFF                          CARSON CITY SHERIFFS OFFICE ATTNCVL DIV                                                                         CARSON CITY           NV      89701        USA     TRADE PAYABLE                                                                      $1,315.87
                                                               911E MUSSER ST
2644              CARSON CITY SHERIFF                          CARSON CITY SHERIFFS OFFICE ATTNCVL DIV                                                                         CARSON CITY           NV      89701        USA     TRADE PAYABLE                                                                        $75.87
                                                               911E MUSSER ST
2645              CARSON CITY SHERIFF OFFICE                   ATTN:- CIVIL DIVISION 911 E MUSSER ST                                                                           CARSON CITY           NV      89701        USA     TRADE PAYABLE                                                                      $255.25
2646              CARTAGENA CABRERA CARLOS; ESPOSA DIANA       143                                        139 AV DR FRANCISCO SUSONI                                           HATILLO               PR      00659        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MERCADO CRUZ; ET AL
2647              CARTAGENA DIAZ J                             RR 2 BOX 5204                                                                                                   CIDRA                 PR      00739        USA     TRADE PAYABLE                                                                        $4.83
2648              CARTE GARRETT                                4021 FARMINGTON DR NONE                                                                                         HURRICANE             WV      25526        USA     TRADE PAYABLE                                                                      $143.00
2649              CARTER ADAM JR                               12021 VALLEYWOOD DR 7 YEARS                                                                                     WHEATON               MD      20902        USA     TRADE PAYABLE                                                                       $17.84
2650              CARTER DONALD AND JULIA CARTER               ST CLAIR COUNTY BUILDING                   10 PUBLIC SQUARE                                                     BELLEVILLE            IL      62220        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2651              CARTER FRANK L                               100 N CALVERT ST                                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2652              CARTER JAMES B AND ALVENIA B CARTER HIS      100 N CALVERT ST                                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
2653              CARTER LAJOY M                               805 N SANTA FE APT D                                                                                            COMPTON               CA      90222        USA     TRADE PAYABLE                                                                      $529.51
2654              CARTER LISA                                  516 SHARPES DR                                                                                                  ELKHART LAKE          WI      53020        USA     TRADE PAYABLE                                                                       $52.11
2655              CARTER NATALIE                               100 N CALVERT ST                                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2656              CARTER ROBERT C AND CARTER BETTY             100 N CALVERT ST                                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2657              CARTER SHERNEIRIA                            707 STONEWALL LN                                                                                                HAINES CITY           FL      33844        USA     TRADE PAYABLE                                                                       $25.00
2658              CARTER SR; FRANK W AND DAPHNE A CARTER HIS                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
2659              CARTIER MARK R                               5979 DEVECCHI AVE APT 84                                                                                        CITRUS HEIGHTS        CA      95621        USA     TRADE PAYABLE                                                                        $35.66
2660              CARUSO MELISSA B                             3124 AUDUBON TRCE                                                                                               NEW ORLEANS           LA      70121        USA     TRADE PAYABLE                                                                        $87.19
2661              CASANOVA VENESSA                             12301 BLANCO RD APT 1817                                                                                        SAN ANTONIO           TX      78216        USA     TRADE PAYABLE                                                                        $34.60
2662              CASAREZ OMAR                                 2017 PENNSBURY LANE                                                                                             HANOVER PARK          IL      60133        USA     TRADE PAYABLE                                                                         $1.85
2663              CASCADE NATURAL GAS                          PO BOX 5600                                                                                                     BISMARCK              ND      58506-5600   USA     UTILITIES PAYABLE                                                                    $72.79
2664              CASEY MCGRATH                                8000 UPTOWN AVE APT N3106                                                                                       BROOMFIELD            CO      80021-4795   USA     INSURANCE CLAIMS     3/22/2018        X            X              X          UNDETERMINED
2665              CASEY MILLS                                  2331 NE 33RD STREET                                                                                             LIGHTHOUSE POINT      FL      33064        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
2666              CASH CO FINANCIAL SERVICES IN                10220 SW NIMBUS AVE STE K-2                                                                                     TIGARD                OR      97223        USA     TRADE PAYABLE                                                                      $140.73
2667              CASHMERE PASHMINA GROUP                      51 WINDSOR ROAD                                                                                                 RYE BROOK             NY      10573        USA     TRADE PAYABLE                                                                      $138.85
2668              CASIO INC                                    P O BOX 643601                                                                                                  PITTSBURGH            PA      15264        USA     TRADE PAYABLE                                                                   $260,779.71
2669              CASON LEE                                    19045 VICKIE AVENUE                                                                                             CERRITOS              CA      90703        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
2670              CASSANDRA EDMUNDS                            4000 CHERRY HILL CHURCH RD                                                                                      SOUTH BOSTON          VA      24592        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
2671              CASSANDRA GOODWIN                            140 NEWGRANITE WAY                                                                                              KENNETT SQUARE        PA      19348        USA     INSURANCE CLAIMS     4/29/2017        X            X              X          UNDETERMINED
2672              CASSANDRA SAM                                1093 ANDREW DRIVE                                                                                               SAINT MARTINVILLE     LA      70582        USA     INSURANCE CLAIMS     8/19/2017        X            X              X          UNDETERMINED
2673              CASSIE MCGEHEE                               1517 HAINS AVE                                                                                                  RICHLAND              WA      99354        USA     TRADE PAYABLE                                                                     $2,723.03
2674              CASSIE WILSON STASTNEY                       172 BLUEBONNET VW                                                                                               SANDIA                 TX     78383        USA     TRADE PAYABLE                                                                        $54.21
2675              CASTANEDA ANGELICA                           PO BOX 6843                                                                                                     PICO RIVERA           CA      90661        USA     TRADE PAYABLE                                                                        $73.26
2676              CASTELLANET VENTURES LLC                     1309 TAFT HWY SUITE 133                                                                                         SIGNAL MOUNTAIN        TN     37377        USA     TRADE PAYABLE                                                                        $12.40
2677              CASTELLANO PHILIP                            127 ROCKAWAY STREET                                                                                             ISLIP TERRACE         NY      11752        USA     TRADE PAYABLE                                                                      $383.16
2678              CASTILLO ANGELICA P                          12521 S DEER PARK DR                                                                                            ALSIP                 IL      60803        USA     TRADE PAYABLE                                                                         $1.85
2679              CASTILLO CARLOS E                            PO BOX 3103 TWIN FALLS 83303 PO BOX 3103                                                                        TWIN FALLS            ID      83301        USA     TRADE PAYABLE                                                                         $8.73
                                                               TWIN FALLS
2680              CASTILLO ELIJAH                              63 PARK STREET APT 44                                                                                           MERIDEN               CT      06540        USA     TRADE PAYABLE                                                                         $1.85
2681              CASTILLO ERNESTO L                           3167 SW 4ST                                                                                                     MIAMI                 FL      33135        USA     TRADE PAYABLE                                                                         $3.69
2682              CASTILLO JAYDE A                             2600 N 4TH ST 465 E FULLER WAY                                                                                  FLAGSTAFF             AZ      86004        USA     TRADE PAYABLE                                                                        $14.55
2683              CASTILLO NICOLETTE                           3719 CLEVELAND ST                                                                                               SELMA                 CA      93662        USA     TRADE PAYABLE                                                                         $1.41
2684              CASTREJON SOCORRO                            109 PALMILLA AVE                                                                                                MESQUITE              NM      88048        USA     TRADE PAYABLE                                                                      $200.00
2685              CASTRO JEFRY                                 54 MASSACHUSETTS AVE                                                                                            BAY SHORE             NY      11706        USA     TRADE PAYABLE                                                                         $1.83
2686              CASTRO KRISTYN M                             5454 EAST GRANT ROAD APT 286                                                                                    TUCSON                AZ      85712        USA     TRADE PAYABLE                                                                        $50.87
2687              CASUAL PERFORMANCE INC                       3101 E 26 STREET                                                                                                VERNON                CA      90058        USA     TRADE PAYABLE                                                                      $159.87
2688              CATALINA GODWIN                              6565 GAZELLE DR                                                                                                 LAS VEGAS             NV      89108        USA     INSURANCE CLAIMS     3/2/2017         X            X              X          UNDETERMINED
2689              CATALINA INVESTMENTS LLCNCS                  P O BOX 312125                                                                                                  ATLANTA               GA      31131        USA     TRADE PAYABLE                                                                      $169.81
2690              CATANGAY MANUEL J                            131 STUMPEL ST                                                                                                  BRENTWOOD             NY      11717        USA     TRADE PAYABLE                                                                         $9.19
2691              CATHERINE & PATRICK PHILLIPS                 46637 465TH LANE                                                                                                GLENCOE               MN      55336        USA     INSURANCE CLAIMS     8/26/2018        X            X              X          UNDETERMINED
2692              CATHERINE AND KEN VANDENBERGHE               216 GLEN COVE PLACE                                                                                             FORT WAYNE            IN      46804        USA     INSURANCE CLAIMS     6/22/2018        X            X              X          UNDETERMINED
2693              CATHERINE CRAFT                              3461 SW 2ND AVE                            APT 330                                                              GAINESVILLE           FL      32607        USA     INSURANCE CLAIMS     12/22/2017       X            X              X          UNDETERMINED
2694              CATHERINE CRUZ                               53 HOOVER AVE                                                                                                   BLOOMFIELD            NJ      07003        USA     INSURANCE CLAIMS     6/20/2017        X            X              X          UNDETERMINED
2695              CATHERINE KAPPEN                             22567 KAMMEYER RD                                                                                               DEFIANCE              OH      43512        USA     INSURANCE CLAIMS     8/19/2018        X            X              X          UNDETERMINED
2696              CATHERINE MCGARRY                            6650 DESPERADO STREET                                                                                           LAS VEGAS             NV      89131        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
2697              CATHERINE PILUSO                             1613 LAUREN COURT                                                                                               BENSALEM              PA      19020        USA     INSURANCE CLAIMS     8/23/2016        X            X              X          UNDETERMINED
2698              CATHERINE TANZER                             66 ORIOLE DR                                                                                                    BEDFORD               NH      03110        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
2699              CATHERINE THEOBALD                           1452 N ACADEMY ST                                                                                               GAILSBURG             IL      61401        USA     INSURANCE CLAIMS     7/26/2018                                                    $1,650.00
2700              CATHLEEN DUNN                                811 SOUTH RAMONA AVENUE                                                                                         INDIALANTIC           FL      32903        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
2701              CATHRINE MAYNERD                             3315 WATER RIDGE LN TX                                                                                          BAYTOWN               TX      77521        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
2702              CATHY ARNDT                                  PO BOX 69                                                                                                       MINERAL POINT         MO      63660        USA     INSURANCE CLAIMS     11/25/2013       X            X              X          UNDETERMINED
2703              CATHY DUNHAM                                 2434 ARBOR WALK COURT                                                                                           ACWORTH               GA      30101        USA     INSURANCE CLAIMS     10/26/2013       X            X              X          UNDETERMINED
2704              CATHY JARAMILLO                              160 WEST SOARING AVENUE                                                                                         PRESCOTT              AZ      86301        USA     INSURANCE CLAIMS     2/21/2007        X            X              X          UNDETERMINED
2705              CATHY PALMER                                 1381 NORTH JOYCE AVE                                                                                            RIALTO                CA      92376        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
2706              CATHY SMITH                                  265 LYNN CIR                                                                                                    ERIN                  TN      37061        USA     INSURANCE CLAIMS     3/30/2013        X            X              X          UNDETERMINED
2707              CATHY WALKER                                 216 KYLE CT                                                                                                     GARDENDALE            AL      35071        USA     TRADE PAYABLE                                                                        $80.21


                                                                                                                                                            Page 34 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                              Doc 20              Filed 01/18/19
                                                                                                                                           Schedule Entered            01/18/19
                                                                                                                                                    E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                           Pg 675 of 1461




                                                                                                                                                                                                                                                              Contingent

                                                                                                                                                                                                                                                                           Unliquidated

                                                                                                                                                                                                                                                                                          Disputed
Row No. Account   Creditor's Name                             Address 1                               Address 2                        Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                  Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                     Offset
                                                                                                                                                                                                                                                                                                                     (Y/N)
2708              CATHY WALKER                                216 KYLE CT                                                                                              GARDENDALE          AL      35071      USA       TRADE PAYABLE                                                                       $80.21
2709              CATHY WRIGHT                                PO BOX 595                                                                                               KARNES CITY         TX      78118      USA       INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
2710              CATHYRN COLTON                              9415 W 49TH TERRACE                                                                                      MERRIAM             KS      66203-1749 USA       INSURANCE CLAIMS     10/16/2017       X            X              X          UNDETERMINED
2711              CATINA CATANZARITI                                                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
2712              CATSKILL CRAFTSMEN INC                      15W END AVE                                                                                              STAMFORD            NY      12167        USA     TRADE PAYABLE                                                                      $282.50
2713              CATTARAUGAS CNTY SHERIFF DEPT               301 COURT ST                                                                                             LITTLE VALLEY       NY      14755        USA     TRADE PAYABLE                                                                       $23.51
2714              CATTARAUGUS CTY SHERIFF DEPT                301 COURT ST                                                                                             LITTLE VALLEY       NY      14755        USA     TRADE PAYABLE                                                                       $27.81
2715              CAUDILL CHANDA                              827 MCKINLEY                                                                                             LIMA                OH      45801        USA     TRADE PAYABLE                                                                      $111.86
2716              CAVALLERO SUMIKO AND AUGUST CAVALLERO       1061 MAIN ST                                                                                             BRIDGEPORT          CT      06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2717              CAVAZOS GLENN INDIVIDUALLY AND AS           516 3RD AVE                                                                                              SEATTLE             WA      98104        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  FELICIA CAVAZOS
2718              CAVAZOS MICHELLE                            1116 VERDELHO CT                                                                                         TULARE              CA      93274        USA     TRADE PAYABLE                                                                        $1.85
2719              CAVE COLBERT AND ANGELA CAVE INDIVIDUALLY   60 CENTRE ST                                                                                             NEW YORK            NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AND AS HUSBAND AND WIFE
2720              CAVINEE SHANE ASO NATIONAL MUTUAL           111 W FRANKLIN ST                                                                                        KENTON              OH      43326        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY
2721              CAY TRADING INC                             2543 BRUNSWICK AVENUE                                                                                    LINDEN              NJ      07036        USA     TRADE PAYABLE                                                                        $67.28
2722              CAYUGA COUNTY SHERIFFS CIVIL D              COURTHOUSE ANNEX 152 GENESEE STREET                                                                      AUBURN              NY      13021        USA     TRADE PAYABLE                                                                        $43.61
2723              CBE GROUP INC                               P O BOX 070958                                                                                           CHARLOTTE           NC      28272        USA     TRADE PAYABLE                                                                        $63.73
2724              CBE GROUP INC                               P O BOX 070958                                                                                           CHARLOTTE           NC      28272        USA     TRADE PAYABLE                                                                        $88.50
2725              CBL & ASSOCIATES LP                         CBL 0067                                PO BOX 955607                                                    ST LOUIS            MO      63195-5607   USA     TRADE PAYABLE                                                                     $9,866.18
2726              CBL & ASSOCIATES LP                         CBL 0067                                PO BOX 955607                                                    ST LOUIS            MO      63195-5607   USA     TRADE PAYABLE                                                                     $8,346.88
2727              CBL & ASSOCIATES LP                         CBL 0067                                PO BOX 955607                                                    ST LOUIS            MO      63195-5607   USA     TRADE PAYABLE                                                                      $510.71
2728              CBL & ASSOCIATES MANAGEMENT IN                                                                                                                                                                        TRADE PAYABLE                                                                     $1,600.20
2729              CBL & ASSOCIATES MANAGEMENT INC             CO ST CLAIR SQUARE                      CO ST CLAIR SQUARE                                               FAIRVIEW HEIGHTS    IL      62208        USA     TRADE PAYABLE                                                                     $1,600.20
2730              CBL & ASSOCIATES MANAGEMENT INC             CO ST CLAIR SQUARE                      CO ST CLAIR SQUARE                                               FAIRVIEW HEIGHTS    IL      62208        USA     TRADE PAYABLE                                                                    $15,835.07
2731              CBLTECH SOLUTIONS INC                       PO BOX 720506                                                                                            MIAMI               FL      33172        USA     TRADE PAYABLE                                                                         $7.85
2732              CBS COLLECTIONS INC                         621 W MALLON AVENUE SUITE 603                                                                            SPOKANE             WA      99201        USA     TRADE PAYABLE                                                                      $362.91
2733              CC TOYS INC                                                                                                                                                                                           TRADE PAYABLE                                                                         $7.75
2734              CCP NEWCO LLC                               PO BOX 775470                                                                                            CHICAGO             IL      60677        USA     TRADE PAYABLE                                                                    $20,682.58
2735              CDC RRV LLC                                 CO SUN PROPERTY MANAGEMENT LLC          CO SUN PROPERTY MANAGEMENT LLC                                   LAS VEGAS           NV      89148        USA     TRADE PAYABLE                                                                      $383.58
2736              CDI COMPUTER DEALERS                        500 NORTH MICHIGAN AVENUE                                                                                CHICAGO             IL      60611        USA     TRADE PAYABLE                                                                      $354.79
2737              CDM WITCHDUCK ASSOCIATES LLC                999 WATERSIDE DR STE 1400                                                                                NORFOLK             VA      23510        USA     TRADE PAYABLE                                                                     $6,846.81
2738              CE COMPASS INC                              14901 CLARK AVE STE A                                                                                    HACIENDA HEIGHTS    CA      91745        USA     TRADE PAYABLE                                                                     $4,239.69
2739              CEBALLO PEDRO                               314 MACDOUGAL ST                                                                                         BROOKLYN            NY      11233        USA     TRADE PAYABLE                                                                        $25.97
2740              CECELIA ALVAREDO                            58 SALEM AVENUE                                                                                          WEST BABYLON        NY      11704        USA     INSURANCE CLAIMS     11/20/2017       X            X              X          UNDETERMINED
2741              CECELIA ZEBROSKI                            3000 MYER BLVD                                                                                           MCKEE PORT          PA      15132        USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
2742              CECILE GORDON                               4485 THOMAS LN                                                                                           BEAUMONT            TX      77706        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
2743              CECILE MCPHERSON                            4 ALLANDALE                             D4                                                               NEW YORK            DE      19713        USA     INSURANCE CLAIMS     9/23/2016        X            X              X          UNDETERMINED
2744              CECILIA FUENTES                             6518 S KELLER AVE                                                                                        CHICAGO             IL      60629        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
2745              CECILIA MULLINS                             4240 ARKANSAS AVENUE                                                                                     KENNER              LA      70065        USA     INSURANCE CLAIMS     7/21/2016        X            X              X          UNDETERMINED
2746              CECILIA REDDING BOYD                        PO BOX 69                                                                                                PANAMA              FL      32402        USA     TRADE PAYABLE                                                                        $70.14
2747              CEDENO ZUELY V                              271 ETNA ST BSMT                                                                                         BROOKLYN            NY      11208        USA     TRADE PAYABLE                                                                      $417.07
2748              CEDRIC POULARD MOUSSIER                     513 NE 189TH STREET                                                                                      NORTH MIAMI BEACH   FL      33179        USA     TRADE PAYABLE                                                                      $276.87
2749              CEILA CARLINO                               17 PEGGY LANE                                                                                            MAHOPAC             NY      10541        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
2750              CELESTE MILLS                               UNKNOWN                                                                                                  UNKNOWN             TN                   USA     INSURANCE CLAIMS     9/22/2017        X            X              X          UNDETERMINED
2751              CELESTE MILLS                               UNKNOWN                                                                                                  UNKNOWN             TN                   USA     INSURANCE CLAIMS     9/9/2017         X            X              X          UNDETERMINED
2752              CELESTINA RIVERA RIVERA                     URB JARDINES II                         I20 CALLE MARGARITA                                              CAYEY               PR      00736        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
2753              CELESTINE SHELIA AND OLIVER                 200 DERBIGNY ST                                                                                          GRETNA              LA      70053        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2754              CELIN CORPORATION                           CAROLINA PR 00984                                                                                        CAROLINA             PR     00984        USA     TRADE PAYABLE                                                                   $113,714.14
2755              CELINE JIANG                                3100 NW 72 AVE SUITE 106                                                                                 MIAMI               FL      33122        USA     TRADE PAYABLE                                                                      $220.55
2756              CELIS MARLENE AND ROBERT N ASO CSAA         720 9TH STREET                                                                                           SACRAMENTO          CA      95814        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE EXCHANGE
2757              CELLO MOBILE INTERNATIONAL INC              6 VAN BUREN DR 103                                                                                       MONROE              NY      10950        USA     TRADE PAYABLE                                                                     $4,500.00
2758              CELSO MARIO                                 435 N ORANGE AVE 400                                                                                     ORLANDO             FL      32801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2759              CEMENTEX PRODUCTS INC                       650 JACKSONVILLE RD                                                                                      BURLINGTON          NJ      08016        USA     TRADE PAYABLE                                                                        $47.24
2760              CENOBIA PEREZ                               LINTON FANCY 8                          APT 2                                                            ST THOMAS           VI      00802        USA     INSURANCE CLAIMS     11/5/2016        X            X              X          UNDETERMINED
2761              CENTENEX                                    587 TERESA ST                                                                                            KAYSVILLE           UT      84037        USA     TRADE PAYABLE                                                                         $4.24
2762              CENTENEX                                    587 TERESA ST                                                                                            KAYSVILLE           UT      84037        USA     TRADE PAYABLE                                                                         $7.10
2763              CENTENO GIOVANNIE J                         CARR 842 K36 SAN JUAN PR                                                                                 SAN JUAN            PR      00926        USA     TRADE PAYABLE                                                                        $80.55
2764              CENTER FOR ENVIRONMENTAL HEALTH             2233 SHORE LINE DR                                                                                       ALAMEDA             CA      94501        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2765              CENTER TOWNSHIP OF MARION CTY               SMALL CLAIMS COURT 200 E WASHINGTON                                                                      INDIANPOLIS         IN      46204        USA     TRADE PAYABLE                                                                      $138.63
                                                              STREET
2766              CENTER TOWNSHIP OF MARION CTY               SMALL CLAIMS COURT 200 E WASHINGTON                                                                      INDIANPOLIS         IN      46204        USA     TRADE PAYABLE                                                                       $129.81
                                                              STREET
2767              CENTER TOWNSHIP OF MARION CTY               SMALL CLAIMS COURT 200 E WASHINGTON                                                                      INDIANPOLIS         IN      46204        USA     TRADE PAYABLE                                                                        $53.86
                                                              STREET
2768              CENTERPOINT ENERGY MINNEGASCO4671           PO BOX 4671                                                                                              HOUSTON             TX      77210-4671   USA     UTILITIES PAYABLE                                                                  $338.65
2769              CENTERPOINT ENERGY132549812628              PO BOX 4981                                                                                              HOUSTON             TX      77210-4981   USA     UTILITIES PAYABLE                                                                  $182.59
2770              CENTERPOINT ENERGY4583                      PO BOX 4583                                                                                              HOUSTON             TX      77210-4583   USA     UTILITIES PAYABLE                                                                  $261.17
2771              CENTRAL FINANCE CO                          P O BOX 68408                                                                                            OAK CROVE           OR      97268        USA     TRADE PAYABLE                                                                        $29.49
2772              CENTRAL HUDSON GAS & ELECTRIC CO            284 SOUTH AVENUE                                                                                         POUGHKEEPSIE        NY      12601-4839   USA     UTILITIES PAYABLE                                                                 $1,739.66
2773              CENTRAL MAINE POWER CMP                     PO BOX 847810                                                                                            BOSTON              MA      02284-7810   USA     UTILITIES PAYABLE                                                                    $42.63
2774              CENTRAL POWER DISTRIBUTORS INC              3801 THURSTON AVENUE                                                                                     ANOKA               MN      55303        USA     TRADE PAYABLE                                                                   $582,451.25
2775              CENTRAL SEAMLESS GUTTERING                  307 DOROTHY DEAN DRIVE                                                                                   COLUMBIA            MO      65203        USA     TRADE PAYABLE                                                                     $1,000.00
2776              CENTURION CAPITAL CORP                      HAYT HAYT&LANDAU PL 7765 SW87 AVE STE                                                                    MIAMI               FL      33173        USA     TRADE PAYABLE                                                                      $107.64
                                                              101
2777              CENTURY III MALL PA LLC                     700 GRANT ST 3110                                                                                        PITTSBURGH          PA      15219        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2778              CEPEDA ORLANDO                              82369 EL PASEO AVE                                                                                       INDIO               CA      92201        USA     TRADE PAYABLE                                                                        $66.40
2779              CEPHAS THOMAS E AND DOROTHY CEPHAS          PHILADELPHIA CITY HALL                  CHESTNUT ST                                                      PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2780              CEQUENT CONSUMER PRODUCTS                   P O BOX 673071                                                                                           DETROIT             MI      48267        USA     TRADE PAYABLE                                                                     $7,223.38
2781              CERCE CAPITAL LLC                           34 BRANCH AVE                                                                                            PROVIDENCE          RI      02904        USA     TRADE PAYABLE                                                                     $6,779.34
2782              CERCI HERNANDEZ                             50 LENNOX STREET                                                                                         BROCKTON            MA      02305        USA     INSURANCE CLAIMS     12/8/2014        X            X              X          UNDETERMINED
2783              CERROS BRYAN F                              21905 HORST AVE                                                                                          HAWAIIAN GARDENS    CA      90716        USA     TRADE PAYABLE                                                                        $67.21
2784              CERVANTES RUTH                              1520 S 60TH CT                                                                                           CICERO              IL      60804        USA     TRADE PAYABLE                                                                        $99.22
2785              CF CAPITAL FINANCE                          CF CAPITAL FINANCE PO BOX 1647                                                                           MESA                AZ      85211        USA     TRADE PAYABLE                                                                      $196.83
2786              CGETC INC                                   18430 SAN JOSE AVE UNIT B                                                                                CITY OF INDUSTRY    CA      91748        USA     TRADE PAYABLE                                                                     $8,306.28


                                                                                                                                                    Page 35 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                         Doc 20                 Filed 01/18/19
                                                                                                                                        Schedule Entered            01/18/19
                                                                                                                                                 E/F: Part 3 Question 1      00:55:49                      Main Document                                                                                   Case Number: 18-23537
                                                                                                                                        Pg 676 of 1461




                                                                                                                                                                                                                                                              Contingent

                                                                                                                                                                                                                                                                           Unliquidated

                                                                                                                                                                                                                                                                                          Disputed
Row No. Account   Creditor's Name                            Address 1                            Address 2                         Address 3         Address 4     City                  State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                  Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                     Offset
                                                                                                                                                                                                                                                                                                                     (Y/N)
2787              CH 13 TRUSTEE H HILDEBRAND                 P O BOX 190664                                                                                         NASHVILLE             TN       372190664    USA     TRADE PAYABLE                                                                      $187.50
2788              CHAD & SHERI GILBERTSON                    807 TRUESDALE AVE                                                                                      MANVEL                ND       58256        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
2789              CHAD RUBIN                                 2015 JONES RD                                                                                                                NJ       07643        USA     TRADE PAYABLE                                                                     $2,281.47
2790              CHAFF RONALD                               14264 W TIERRA BUENA LN                                                                                SURPRISE              AZ       85374        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2791              CHAFFEE DAVID                              700 W CIVIC CENTER DR                                                                                  SANTA ANA             CA       92701        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2792              CHAHIR OUAFAE                              1601E CLIFF RD APT 316                                                                                 BURNSVILLE            MN       55337        USA     TRADE PAYABLE                                                                         $1.84
2793              CHAIM PIKARSKI                             2 BERGEN TURNPIKE                                                                                      RIDGEFIELD PARK        NJ      07660        USA     TRADE PAYABLE                                                                     $2,834.97
2794              CHAINSCROLL LIMITED                        9856 W FREIBURG DR UNIT D                                                                              LITTLETON              CO      80127        USA     TRADE PAYABLE                                                                     $4,841.79
2795              CHAITY COMPOSITE LTD                       CHOTTO SILMONDI TRIPURDI             SONARGAO                                                          NARAYAN GONJ          BANGLA   01440                TRADE PAYABLE                                                                    $75,962.98
                                                                                                                                                                                          DESH
2796              CHALMERS TAMEEKA S                         425 WEST 98TH STREET                                                                                   CHICAGO               IL       60628        USA     TRADE PAYABLE                                                                          $1.77
2797              CHALUMEAU MONIQUE                          20680 SW SHOSHONE DR                                                                                   TUALATIN              OR       97062        USA     TRADE PAYABLE                                                                          $0.45
2798              CHAMBERLAIN MANUFACTURING CORP             845 LARCH AVENUE                                                                                       ELMHURST              IL       60126        USA     TRADE PAYABLE                                                                  $3,850,602.86
2799              CHAMBERLIN CHARLES W AND JUDITH A          PHILADELPHIA CITY HALL               CHESTNUT ST                                                       PHILADELPHIA          PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CHAMBERLIN HW
2800              CHAMBERS JR; REGINALD                      100 N CALVERT ST                                                                                       BALTIMORE             MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2801              CHAMBERS NOKIA                             440 ROBERTS STREET                                                                                     CHATTANOOGA           TN       37404        USA     TRADE PAYABLE                                                                         $1.85
2802              CHAMP RALPH AND CONNIE CHAMP HIS WIFE      100 N CALVERT ST                                                                                       BALTIMORE             MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2803              CHAMPIONS ON DISPLAY LLC                   1025 N UNIVERSITY BLVD                                                                                 NORMAN                OK       73069        USA     TRADE PAYABLE                                                                        $12.74
2804              CHANCE JR; WILLIAM                         100 N CALVERT ST                                                                                       BALTIMORE             MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2805              CHAND ANAIS                                449 TAMARACK LANE                                                                                      SOUTH SAN FRANCISCO   CA       94080        USA     TRADE PAYABLE                                                                        $16.47
2806              CHANDLER & JANET DANN                      2750 CHRISTIAN VALLEY RD                                                                               AUBURN                CA       95602        USA     INSURANCE CLAIMS     12/2/2017        X            X              X          UNDETERMINED
2807              CHANDLER GWENDOLYN                         108 ORANGE ST                                                                                          HATTIESBURG           MS       39401        USA     TRADE PAYABLE                                                                        $69.06
2808              CHANG HUANG                                2950 CINNAMON BAY CIRCLE                                                                               NAPLES                FL       34119        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
2809              CHANG JUNHONG KONGINDUSTRIAL LTD           FLAT B 10F CIVIC COMM                BUILDING 165-167 WOOSUNG STKL                                     KOWLOON                                             TRADE PAYABLE                                                                   $107,700.00
2810              CHANNELLOCK INC                            P O BOX 519                                                                                            MEADVILLE             PA       16335-0519   USA     TRADE PAYABLE                                                                      $479.27
2811              CHANTAL APPLEGARTH                         1613 WINTER GREEN BLVD                                                                                 WINTER PARK           FL       32792        USA     INSURANCE CLAIMS     8/1/2017         X            X              X          UNDETERMINED
2812              CHANXCOM INC                               950 GLENN DR                         SUITE 135                                                         FOLSOM                CA       95630        USA     TRADE PAYABLE                                                                    $15,634.90
2813              CHAPMAN AMIKO                              5843 ERLANGER ST                                                                                       SAN DIEGO             CA       92122        USA     TRADE PAYABLE                                                                        $38.86
2814              CHAPMAN BRIAN A AND PATRICIA CHAPMAN HIS   100 N CALVERT ST                                                                                       BALTIMORE             MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
2815              CHAPMANS LT PLUS                           7335 ROYAL HARBOUR CIR                                                                                 OOLTEWAH              TN       37363        USA     TRADE PAYABLE                                                                      $3,444.07
2816              CHAPTER 13                                 TAMMY L TERRY PO BOX 2039                                                                              MEMPHIS               TN       38101        USA     TRADE PAYABLE                                                                         $53.54
2817              CHAPTER 13 STANDING TRUSTEE                P O BOX 511                                                                                            CHATTANOOGA           TN       37401        USA     TRADE PAYABLE                                                                       $274.90
2818              CHAPTER 13 STANDING TRUSTEE                P O BOX 511                                                                                            CHATTANOOGA           TN       37401        USA     TRADE PAYABLE                                                                       $414.00
2819              CHAPTER 13 STANDING TRUSTEE                PO BOX 2039                                                                                            MEMPHIS               TN       38101        USA     TRADE PAYABLE                                                                       $370.00
2820              CHAPTER 13 STANDING TRUSTEE                PO BOX 2039                                                                                            MEMPHIS               TN       38101        USA     TRADE PAYABLE                                                                       $438.46
2821              CHAPTER 13 STANDING TRUSTEE                P O BOX 511                                                                                            CHATTANOOGA           TN       37401        USA     TRADE PAYABLE                                                                       $645.00
2822              CHAPTER 13 STANDING TRUSTEE                PO BOX 2039                                                                                            MEMPHIS               TN       38101        USA     TRADE PAYABLE                                                                      $1,500.00
2823              CHAPTER 13 STANDING TRUSTEE                PO BOX 2039                                                                                            MEMPHIS               TN       38101        USA     TRADE PAYABLE                                                                       $383.51
2824              CHAPTER 13 STANDING TRUSTEE                PO BOX 2039                                                                                            MEMPHIS               TN       38101        USA     TRADE PAYABLE                                                                       $243.54
2825              CHAPTER 13 STANDING TRUSTEE                PO BOX 2039                                                                                            MEMPHIS               TN       38101        USA     TRADE PAYABLE                                                                       $205.15
2826              CHAPTER 13 STANDING TRUSTEE                PO BOX 2039                                                                                            MEMPHIS               TN       38101        USA     TRADE PAYABLE                                                                       $425.29
2827              CHAPTER 13 STANDING TRUSTEE                PO BOX 2039                                                                                            MEMPHIS               TN       38101        USA     TRADE PAYABLE                                                                       $148.00
2828              CHAPTER 13 TRUST                           PO BOX 71486                                                                                           SAN JUAN              PR       00936        USA     TRADE PAYABLE                                                                         $48.92
2829              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $252.00
2830              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $392.50
2831              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $195.00
2832              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $416.92
2833              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                         $46.15
2834              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                         $50.77
2835              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $207.69
2836              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $235.38
2837              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $450.00
2838              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $183.00
2839              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $630.00
2840              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $680.77
2841              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $196.15
2842              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $319.85
2843              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $326.54
2844              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                         $50.77
2845              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $192.75
2846              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                      $1,210.00
2847              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $205.00
2848              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $454.62
2849              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $316.50
2850              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                         $75.00
2851              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $360.00
2852              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $627.69
2853              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $674.00
2854              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                      $1,135.37
2855              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $170.00
2856              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $325.50
2857              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $410.50
2858              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $403.28
2859              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $644.59
2860              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $124.03
2861              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                       $546.46
2862              CHAPTER 13 TRUSTEE                         100 PEACHTREE ST NW 1100                                                                               ATLANTA               GA       30303        USA     TRADE PAYABLE                                                                         $60.55
2863              CHAPTER 13 TRUSTEE MD GA                   THE CHAPTER 13 TRUSTEE                                                                                 ATLANTA               GA       30384        USA     TRADE PAYABLE                                                                       $405.00
                                                             MIDDLEATHENSANDMACON P O BOX403327

2864              CHAPTER 13 TRUSTEE MIDDLE DIST             PO BOX 116347                                                                                          ATLANTA               GA       30368        USA     TRADE PAYABLE                                                                      $122.76
2865              CHAPTER 13 TRUSTEE TN                      PO BOX 190664                                                                                          NASHVILLE             TN       372190664    USA     TRADE PAYABLE                                                                      $683.52
2866              CHAPTER THIRTEEN TRUSTEE                   5350 POPLAR AVE STE 500                                                                                MEMPHIS               TN       38119        USA     TRADE PAYABLE                                                                      $780.00
2867              CHAPTER13 STANDING TRUSTEE                 P O BOX 511                                                                                            CHATTANOOGA           TN       37401        USA     TRADE PAYABLE                                                                      $825.00
2868              CHAR-BROIL                                 P O BOX 2445                                                                                           COLUMBUS              GA       31902-2445   USA     TRADE PAYABLE                                                                     $8,077.50
2869              CHARISSA SEASTRUM-MORRIS                   5794 MOONBEAM DRIVE                                                                                    WOODBRIDGE            VA       22193        USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED


                                                                                                                                                 Page 36 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                           18-23537-rdd                                Doc 20   Filed 01/18/19
                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                        E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                               Pg 677 of 1461




                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                          Address 1                                   Address 2           Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                       (Y/N)
2870              CHARISSE SMITH                           4256 RUE SAINT DOMINIQUE                                                                        STONE MOUNTAIN    GA      30083        USA     INSURANCE CLAIMS     3/5/2018         X            X              X          UNDETERMINED
2871              CHARLEAN MILTON                          PO BOX 392443                                                                                   SNELLVILLE        GA      30039        USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
2872              CHARLENE SCIORTINO                       4000 S PIN OAK AVENUE                                                                           NEW ORLEANS       LA      70131        USA     INSURANCE CLAIMS     6/16/2018        X            X              X          UNDETERMINED
2873              CHARLES & ALICE MCDONALD                 5379 N CLOVER DRIVE                                                                             MEMPHIS           TN      38120        USA     INSURANCE CLAIMS     7/14/2018        X            X              X          UNDETERMINED
2874              CHARLES & DEBRA OLSEN                    UNKNOWN                                                                                         UNKNOWN           TN                   USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
2875              CHARLES & ELLEN BAIK                     215-38 43RD AVE                                                                                 BAYSIDE           NY      11361        USA     INSURANCE CLAIMS     4/1/2018         X            X              X          UNDETERMINED
2876              CHARLES & EULA EVANS                     2824 NOB HILL CT NW                                                                             HUNTSVILLE        AL      35810        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
2877              CHARLES & JANET TODD                     219 S GRAHAM STREET                                                                             LEETON            MO      64761        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
2878              CHARLES & JENNIFER FISCHER               617A SOUTH 6TH AVENUE                                                                           GALLOWAY          NJ      08205        USA     INSURANCE CLAIMS     10/2/2016        X            X              X          UNDETERMINED
2879              CHARLES & LORETTA ROLFES                 11678 GARRISON RD                                                                               DURAND            MI      48429        USA     INSURANCE CLAIMS     10/21/2016       X            X              X          UNDETERMINED
2880              CHARLES & ROMA DEATON                    460 REYNOLDSBURG ROAD                                                                           OZARK             IL      62972        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
2881              CHARLES & ROSEANNE PETERS                65 STEELE CREEK DR                                                                              MIDLAND           GA      31820        USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
2882              CHARLES & VIVIAN BROWN                   610 BRICH DRIVE                                                                                 NEWQUILT          OH      44132        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
2883              CHARLES B DARRAH & ASSOC                 99 INCA ST                                                                                      DENVER            CO      80223        USA     TRADE PAYABLE                                                                       $97.85
2884              CHARLES BAIK                             21538 43RD AVENUE                                                                               BAYSIDE           NY      11361        USA     INSURANCE CLAIMS     3/15/2018        X            X              X          UNDETERMINED
2885              CHARLES BATES                            10501 TOULON DR                                                                                 CINCINNATI        OH      45240        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
2886              CHARLES BOHLAND                          5760 ERHART RD                                                                                  MEDINA            OH      44256        USA     INSURANCE CLAIMS     10/10/2016       X            X              X          UNDETERMINED
2887              CHARLES BOST                             129 WEST TRADE STREET                  SUITE 400                                                                  NC                   USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2888              CHARLES BOSTON                           2950 OLIVE DRIVE                                                                                SANAGAN           MI      48601        USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
2889              CHARLES BUTLER                           6 RAMCLARK LANE                                                                                 NEW CITY          NY      10956        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
2890              CHARLES COLLINS JR                       3482 WILSON AVENUE APT 4B                                                                       BRONX             NY      10469        USA     INSURANCE CLAIMS     1/13/2015        X            X              X          UNDETERMINED
2891              CHARLES CONROY                           28 SUPERIOR RD                                                                                  FLORAL PARK       NY      11001        USA     INSURANCE CLAIMS     1/20/2018        X            X              X          UNDETERMINED
2892              CHARLES ELLMAN                           5077 VIA DE AMALFI DRIVE                                                                        BOCA RATON        FL      33496        USA     INSURANCE CLAIMS     9/27/2017        X            X              X          UNDETERMINED
2893              CHARLES FERRATO                          CONNECTICUT STATE MARSHAL PO BOX 10043                                                          WEST HARTFORD     CT      06110        USA     TRADE PAYABLE                                                                       $50.00

2894              CHARLES FINCH                            2814 ASHLAND AVE                                                                                BALTIMORE         MD      21205-1712 USA       INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
2895              CHARLES GROSSMITH                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
2896              CHARLES GROSSMITH                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
2897              CHARLES HEIPLE                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
2898              CHARLES JDEHART III ESQUIRE              STANDING CHAPTER 13 TRUSTEE PO BOX 7005                                                         LANCASTER         PA      17604        USA     TRADE PAYABLE                                                                      $325.00

2899              CHARLES JDEHART III ESQUIRE              STANDING CHAPTER 13 TRUSTEE PO BOX 7005                                                         LANCASTER         PA      17604        USA     TRADE PAYABLE                                                                       $152.33

2900              CHARLES JENKINS                          1942 WILLIAMSPORT PIKE                                                                          COLUMBIA          TN      38401        USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
2901              CHARLES JOHNS                            22123 NW COUNTY ROAD 235                                                                        LAKE BUTLER       FL      32054        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
2902              CHARLES KERTZ III                        925 HOMESTEAD AVE                                                                               METAIRIE          LA      70006        USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
2903              CHARLES KNAZZE                           27347 RAINBOW CIR                                                                               LATHRUP VILLAGE   MI      48076        USA     INSURANCE CLAIMS     1/1/2018         X            X              X          UNDETERMINED
2904              CHARLES KOWIESKI                         116 SUNSET HILLS TRAIL                                                                          BONNOTS MILL      MO      65016        USA     INSURANCE CLAIMS     5/6/2017         X            X              X          UNDETERMINED
2905              CHARLES LINDSEY                          142 B STREET                                                                                    LEMOORE           CA      93245        USA     INSURANCE CLAIMS     4/4/2018         X            X              X          UNDETERMINED
2906              CHARLES NIKIESHA A                       401 WOOD GREEN DR                                                                               WENDELL           NC      27591        USA     TRADE PAYABLE                                                                        $20.32
2907              CHARLES PARKER                           40 3RD AVENUE SOUTH                                                                             TOMS RIVER        NJ      08757        USA     INSURANCE CLAIMS     9/21/2016        X            X              X          UNDETERMINED
2908              CHARLES PENEPENT                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
2909              CHARLES PUGH                             402 N ELM STREET                                                                                STONINGTON        IL      62567-9611   USA     INSURANCE CLAIMS     4/16/2014        X            X              X          UNDETERMINED
2910              CHARLES S KNOTHE ESQ                     14 COMMONS 3516 SILVERSIDE RD                                                                   WILMINGTON        DE      19810        USA     TRADE PAYABLE                                                                        $68.04
2911              CHARLES S KNOTHE PA                      737 S HARRISON STREET                                                                           WILMINGTON        DE      19805        USA     TRADE PAYABLE                                                                        $62.53
2912              CHARLES S KNOTHE PA                      737 S HARRISON STREET                                                                           WILMINGTON        DE      19805        USA     TRADE PAYABLE                                                                        $62.53
2913              CHARLES SANDERS                          1072 MAHURON RD                                                                                 WESTMINSTER       MD      21157        USA     INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
2914              CHARLES SMITH                            518 CARR AVENUE                                                                                 ROCKVILLE         MD      20850        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
2915              CHARLES SMITH                            518 CARR AVENUE                                                                                 ROCKVILLE         MD      20850        USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
2916              CHARLES STEVENS                          2200 W 3RD ST                                                                                   CLIFTON           TX      76634        USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
2917              CHARLES TODD                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
2918              CHARLESTON COUNTY FAMILY COURT           100 BROAD ST STE 143                                                                            CHAS              SC      29401        USA     TRADE PAYABLE                                                                        $26.25
2919              CHARLEY DAVIS                            323 SOUTH MAIN STREET                                                                           TRINTON           KY      42286        USA     INSURANCE CLAIMS     12/28/2015       X            X              X          UNDETERMINED
2920              CHARLOTTE COUNTY UTILITIES               PO BOX 516000                                                                                   PUNTA GORDA       FL      33951-6000   USA     UTILITIES PAYABLE                                                                  $520.06
2921              CHARLOTTE JOHNSON                        527 S FILBERT ST                                                                                STOCKTON          CA      95205        USA     INSURANCE CLAIMS     9/13/2017        X            X              X          UNDETERMINED
2922              CHARLOTTE NOBLE                          1006 1ST ST                                                                                     LA PORTE          IN      46350        USA     INSURANCE CLAIMS     12/26/2014       X            X              X          UNDETERMINED
2923              CHARLOTTE SAYRES                         6 KONSCHAK AVE                                                                                  DOVER             DE      19904        USA     INSURANCE CLAIMS     12/4/2017        X            X              X          UNDETERMINED
2924              CHARLOTTE SMITH                          3046 ASHTON CT                                                                                  WESTCHESTER       IL      60154        USA     INSURANCE CLAIMS     4/13/2018        X            X              X          UNDETERMINED
2925              CHARLOTTE STOUT                          2408 40TH STREET                                                                                LUBBOCK           TX      79412        USA     INSURANCE CLAIMS     1/24/2018        X            X              X          UNDETERMINED
2926              CHARLOTTESVILLE FASHION SQUARE LLC       3339 PAYSHERE CIRCLE                                                                            CHICAGO           IL      60674        USA     TRADE PAYABLE                                                                    $31,014.05
2927              CHARLOTTESVILLE FASHION SQUARE LLC       3339 PAYSHERE CIRCLE                                                                            CHICAGO           IL      60674        USA     TRADE PAYABLE                                                                     $2,639.21
2928              CHARMAYNE CAMPBELL                       1136 HENDRICKS ST                                                                               GARY              IN      46404        USA     INSURANCE CLAIMS     2/14/2016        X            X              X          UNDETERMINED
2929              CHAROME KENNEDY                          2817 ACORN DR                                                                                   VIOLET            LA      70092        USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
2930              CHASE BANK USA NA                        JP MORGAN CHASE LEGAL DEPT 1191 E                                                               DEERFIELD BEACH   FL      33442        USA     TRADE PAYABLE                                                                      $383.18
                                                           NEWPORT CT DR SUITE 101
2931              CHASE BANK USA NA                        JP MORGAN CHASE LEGAL DEPT 1191 E                                                               DEERFIELD BEACH   FL      33442        USA     TRADE PAYABLE                                                                        $32.71
                                                           NEWPORT CT DR SUITE 101
2932              CHASE BANK USA NA                        JP MORGAN CHASE LEGAL DEPT 1191 E                                                               DEERFIELD BEACH   FL      33442        USA     TRADE PAYABLE                                                                       $516.33
                                                           NEWPORT CT DR SUITE 101
2933              CHASE BANK USA NA                        JPMORGANCHASE-LEGAL DEPARTMENT                                                                  DEERFLELD BEACH   FL      33442        USA     TRADE PAYABLE                                                                      $526.36
2934              CHASE BANK USA NA                        JPMORGANCHASE-LEGAL DEPARTMENT                                                                  DEERFLELD BEACH   FL      33442        USA     TRADE PAYABLE                                                                      $430.14
2935              CHASE CHECKING                           2501 W BUSCH BLVD                                                                               TAMPA             FL      33618        USA     TRADE PAYABLE                                                                      $171.04
2936              CHASE MANHATTAN BANK USA NA              HIDAY & RICKE P A P O BOX 550858                                                                JACKSONVILLE      FL      322550858    USA     TRADE PAYABLE                                                                       $34.16
2937              CHASME DE JESUS PEREZ                    PO BOX 3576                                                                                     AGUADILLA         PR      00605        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
2938              CHATTANOOGA GAS COMPANY5408              PO BOX 5408                                                                                     CAROL STREAM      IL      60197-5408   USA     UTILITIES PAYABLE                                                                  $781.72
2939              CHAUNCEY FORD                            12407 CALYPSO FALLS WAY                                                                         BRISTOW           VA      20136        USA     INSURANCE CLAIMS     6/6/2018         X            X              X          UNDETERMINED
2940              CHAUNCEY PATSY ANN INDIVIDUALLY AND AS   155 NORTH MAIN STREET                                                                           EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  HENRY HAROLD CHAUNCEY DECEASED
2941              CHAUNDY MARIE AS ADMINISTRATOR OF THE    155 NORTH MAIN STREET                                                                           EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF ARLINGTON CHAUNDY AND MARIE
                  CHAUNDY INDIVIDUALLY
2942              CHAUTAUQUA CO SHERRIFF                   CT SVCS DIVCIVIL ENFORCEMENT PO BOX 128                                                         MAYVILLE          NY      147570128    USA     TRADE PAYABLE                                                                        $56.72

2943              CHAUTAUQUA COUNTY SHERIFF                CHAUTAUQUA CTY SHERIFFS OFFICCT SVS DIV P                                                       MAYVILLE          NY      14757        USA     TRADE PAYABLE                                                                        $10.05
                                                           O BOX 128
2944              CHAUTAUQUA COUNTY SHERIFF                CHAUTAUQUA CTY SHERIFFS OFFICCT SVS DIV P                                                       MAYVILLE          NY      14757        USA     TRADE PAYABLE                                                                        $84.20
                                                           O BOX 128


                                                                                                                                        Page 37 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                    18-23537-rdd                              Doc 20                 Filed 01/18/19
                                                                                                                                    Schedule Entered            01/18/19
                                                                                                                                             E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                    Pg 678 of 1461




                                                                                                                                                                                                                                                       Contingent

                                                                                                                                                                                                                                                                    Unliquidated

                                                                                                                                                                                                                                                                                   Disputed
Row No. Account   Creditor's Name                   Address 1                                 Address 2                         Address 3         Address 4     City               State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                           Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                              to
                                                                                                                                                                                                                                                                                                              Offset
                                                                                                                                                                                                                                                                                                              (Y/N)
2945              CHAUTAUQUA COUNTY SHERIFFS OFF    COURT SERVICES DIVISION P O BOX 128                                                                         MAYVILLE           NY       147570128    USA     TRADE PAYABLE                                                                         $68.32
2946              CHAVEZ ARMANDO S                  163 S WESTCHESTER DRIVE APT5 APT 5                                                                          ANAHEIM            CA       92804        USA     TRADE PAYABLE                                                                         $21.32
2947              CHAVEZ DIANA C                    2350 PIO PL                                                                                                 HONOLULU           HI       96819        USA     TRADE PAYABLE                                                                         $38.81
2948              CHAVEZ GEORGE M AND BETH CHAVEZ   155 NORTH MAIN STREET                                                                                       EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2949              CHAVEZ GRACE E                    618 KENTIA AVE 4                                                                                            SANTA BARBARA      CA       93101        USA     TRADE PAYABLE                                                                       $145.48
2950              CHAVEZ RAQUEL                     6522 PARKSIDE AVENUE                                                                                        SAN DIEGO          CA       92139        USA     TRADE PAYABLE                                                                       $211.70
2951              CHAVEZ YESICA I                   4700 N SIERRA WAY APT 103                                                                                   SAN BERNARDINO     CA       92407        USA     TRADE PAYABLE                                                                          $1.83
2952              CHAVIS BARBARA                    405 MARTIN LUTHER KING JR ST                                                                                GEORGETOWN         TX       78626        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2953              CHECK ADVANCE 20120               616 HIGHWAY 12                                                                                              BARABOO            WI       53913        USA     TRADE PAYABLE                                                                       $422.25
2954              CHECKING                          6725 W CENTRAL AVE                                                                                          TOLEDO             OH       43617        USA     TRADE PAYABLE                                                                         $47.93
2955              CHECKING ACCOUNT                  PO BOX 16885                                                                                                CLAYTON            MO       63105        USA     TRADE PAYABLE                                                                       $452.63
2956              CHEHALIS LLC                      1807 MARKET BLVD PMB 330                                                                                    HASTINGS           MN       55033        USA     TRADE PAYABLE                                                                       $156.77
2957              CHEHALIS LLC                      1807 MARKET BLVD PMB 330                                                                                    HASTINGS           MN       55033        USA     TRADE PAYABLE                                                                     $13,106.36
2958              CHEMAQUA INC                      2727 CHEMSEARCH BLVD                                                                                        IRVING             TX       75062        USA     TRADE PAYABLE                                                                       $109.29
2959              CHEMICAR USA                      670 NEW YORK STREET                                                                                         MEMPHIS            TN       38104        USA     TRADE PAYABLE                                                                         $52.69
2960              CHEN CHEN                         1442 ARROW HWY STE E201                                                                                     IRWINDALE           CA      91706        USA     TRADE PAYABLE                                                                         $87.53
2961              CHEN HUANG                        159 E HUNTINGTON DR STE 10                                                                                  ARCADIA            CA       91006        USA     TRADE PAYABLE                                                                       $211.06
2962              CHEN SHAOHONG                     1100 UNION ST                                                                                               SAN DIEGO          CA       92101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
2963              CHENFENGWU                        24002 E JAMISON DR                                                                                          AURORA              CO      80016        USA     TRADE PAYABLE                                                                      $8,349.18
2964              CHENKIN MARION                    16828 FOUR SEASONS DR                                                                                       DUMFRIES           VA       22025        USA     TRADE PAYABLE                                                                       $220.61
2965              CHERFAOUI FATAH                   10001 PEACE WAY                                                                                             LAS VEGAS          NV       89147        USA     TRADE PAYABLE                                                                          $3.13
2966              CHERI KLEIN                       3934 SUNSET TERRACE DR                                                                                      LEAGUE CITY        TX       77573        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
2967              CHERIE & JAMES MONCRIEF           1101 AALAPAPA DR                                                                                            KAILUA             HI       96734        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
2968              CHERIE JACKSON                    101 WELLBORN RD                                                                                             WARNER ROBINS      GA       31088        USA     INSURANCE CLAIMS     4/8/2016         X            X              X          UNDETERMINED
2969              CHERRI COOKSEY COOKSEYCHERRI R    CHERRI R 200 S ALLIS ST                                                                                     JONESBORO          AR       72401        USA     TRADE PAYABLE                                                                          $4.20
2970              CHERRY RENAUD                     MUTUAL HOMES BUILDING 19                  APT: D1                                                           FREDERICKSTED      VI       00841        USA     INSURANCE CLAIMS     4/27/2016        X            X              X          UNDETERMINED
2971              CHERVON HK LIMITED                ROOM 803B8F ALLIED KAJIMA BLDG            138 GLOUCESTER ROAD                                               WANCHAI            HONGK                         TRADE PAYABLE                                                                  $1,652,903.72
                                                                                                                                                                                   ONG
2972              CHERYL & GEORGE SCALES            14976 STARLET OAK TRAIL                                                                                     STRONGSVILLE       OH       44149        USA     INSURANCE CLAIMS     5/18/2018        X            X              X          UNDETERMINED
2973              CHERYL & LARRY BUCKLES            5001 NORTH WEST DAWDY DRIVE                                                                                 TOPEKA             KS       66618        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
2974              CHERYL & LOIS HITCHCOCK           25141 INGLESIDE DRIVE                                                                                       SOUTHFIELD         MI       48033        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
2975              CHERYL & RODNEY SYNINGTON         542 EAST 5TH STREET                                                                                         NECHE              ND       58265        USA     INSURANCE CLAIMS     5/30/2018        X            X              X          UNDETERMINED
2976              CHERYL AND BRIAN MCGUIRE          28650 225TH AVENUE SE                                                                                       MAPLE VALLEY       WA       98038        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
2977              CHERYL CORCORAN                   18 SEAMAN ROAD                                                                                              WEST ORANGE        NJ       07052        USA     INSURANCE CLAIMS     8/14/2016        X            X              X          UNDETERMINED
2978              CHERYL D MOORE                    2837 HATHAWAY RD                                                                                            RICHMOND           VA       23225                TRADE PAYABLE                                                                       $11.59
2979              CHERYL DEJESUS                    106 CADILLAC AVENUE                                                                                         ROCHESTER          NY       14606        USA     INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
2980              CHERYL DURR                       2163 FIELD ST                                                                                               DETROIT            MI       48214        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
2981              CHERYL HOLLE                      16528 SEQUOIA STREET 5                                                                                      HESPERIA           CA       92345        USA     INSURANCE CLAIMS     12/26/2016       X            X              X          UNDETERMINED
2982              CHERYL HUGHES                     622 2ND STREET WEST                                                                                         FORT FRANCES       ON       P9A2Z8               INSURANCE CLAIMS     5/18/2017        X            X              X          UNDETERMINED
2983              CHERYL IVEY                       915 TERRY TRAIL                                                                                             WEATHERFORD        TX       76086        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
2984              CHERYL JAMES                      1665 NORTH FILBERT                                                                                          EXETER             CA       93221        USA     INSURANCE CLAIMS     12/4/2016        X            X              X          UNDETERMINED
2985              CHERYL ROGERS                     224 STONEFIELD DR                                                                                           MACON              GA       31216        USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
2986              CHERYL SHORT                      62 GREENWOOD AVENUE                                                                                         BUFFALO            NY       14218        USA     INSURANCE CLAIMS     10/2/2013        X            X              X          UNDETERMINED
2987              CHERYL SHOTTS                     8910 TIMBERWOOD DR                                                                                          INDIANAPOLIS       IN       46234        USA     INSURANCE CLAIMS     4/17/2018        X            X              X          UNDETERMINED
2988              CHERYL SMITH                      112012                                                                                                      BESSEMER           AL       35022        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
2989              CHERYL STALEY                     2310 JOHNSTOWN ROAD NE                                                                                      DOVER              OH       44622        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
2990              CHERYL STRICKLAND                 2598 ABNER PLACE NW                                                                                         ATLANTA            GA       30318        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
2991              CHERYL WACHMUTH                   W 4809 NORTH SHORE DRIVE                                                                                    WAUPACA            WI       54981        USA     INSURANCE CLAIMS     5/28/2018        X            X              X          UNDETERMINED
2992              CHERYL WILSON                     1625 WEST 49 ST                                                                                             HIALEAH            FL       33012        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
2993              CHERYL WYKOFF PEZON               CURTIS & CURTIS P C P O BOX 766                                                                             JACKSON            MI       49204        USA     TRADE PAYABLE                                                                      $166.76
2994              CHESAPEAKE TREASURER              REBECCA CARTER 644 MILL LANDING RD                                                                          CHESAPEAKE         VA       23322        USA     TRADE PAYABLE                                                                       $63.00
2995              CHESAPEAKE UTILITIES              PO BOX 826531                                                                                               PHILADELPHIA       PA       19182-6531   USA     UTILITIES PAYABLE                                                                   $94.27
2996              CHESLA MAPP                       109 ORCHARD HILL ST                                                                                         ARDMORE            OK       73401        USA     INSURANCE CLAIMS     10/20/2017       X            X              X          UNDETERMINED
2997              CHESTER & LINDA JORDAN            1 MEADOW LANE                                                                                               BOW                NH       03304        USA     INSURANCE CLAIMS     5/17/2017        X            X              X          UNDETERMINED
2998              CHESTER CAMPBELL                  365 WATERWHEEL FALLS DRIVE                                                                                  HENDERSON          NV       89015        USA     INSURANCE CLAIMS     11/8/2016        X            X              X          UNDETERMINED
2999              CHESTER COUNTY FAMILY COURT       CHESTER COUNTY FAMILY COURT SI126 WYLIE                                                                     CHESTER            S        29706                TRADE PAYABLE                                                                      $759.15
                                                    STREET POST OFFICE D
3000              CHEW OBASHI                       1545 155TH AVE                                                                                              SAN LEANDRO        CA       94578        USA     TRADE PAYABLE                                                                         $9.15
3001              CHEYENNE LONG                     15445 STATE ROUTE K                                                                                         AMAZONIA           MO       64421        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
3002              CHHABLANI NARESHKUMAR K           1923 AIRY CIRCLE                                                                                            RICHMOND           VA       23238        USA     TRADE PAYABLE                                                                         $1.85
3003              CHHAVI SHARMA                     12 CEDAR ROAD                                                                                               ANNENDALE          NJ       08801        USA     INSURANCE CLAIMS     4/25/2017        X            X              X          UNDETERMINED
3004              CHI JUNG CHU                      12346 VALLEY BLVD UNIT C                                                                                    EL MONTE           CA       91732        USA     TRADE PAYABLE                                                                    $29,232.34
3005              CHIAOCHIH CHEN                    1142 S DIAMOND BAR BLVD                                                                                     DIAMOND BAR        CA       91765        USA     TRADE PAYABLE                                                                     $5,948.40
3006              CHICAGO AMERICAN MFG LLC                                                                                                                                                                       TRADE PAYABLE                                                                    $81,387.24
3007              CHICAGO BRAND INDUSTRIAL LLC      2160 N PACIFIC HIGHWAY STE B                                                                                MEDFORD            OR       97501        USA     TRADE PAYABLE                                                                      $194.78
3008              CHICAGO CASE COMPANY              PO BOX 1005                                                                                                 INDIANAPOLIS       IN       46206        USA     TRADE PAYABLE                                                                      $552.00
3009              CHIEF TEX SA DE CV                ANTIGUO CAMINO A RESURECCION              10610-G PARQUE IND RESURECCION                                    PUEBLA             MEXICO   72228                TRADE PAYABLE                                                                    $60,272.40
3010              CHIGANT LIMITED                   14006 E ARIZONA AVE                                                                                         AURORA             CO       80012        USA     TRADE PAYABLE                                                                     $3,688.37
3011              CHIHUAHUA KRYSTAL A               20939 PARTHENIA ST APT 110                                                                                  CANOGA PARK        CA       91304        USA     TRADE PAYABLE                                                                        $32.93
3012              CHILD SUPPORT                     PO BOX 24 VAN DYKE                                                                                          VAN DYKE           GU       25684        USA     TRADE PAYABLE                                                                      $582.00
3013              CHILD SUPPORT                     PO BOX 24 VAN DYKE                                                                                          VAN DYKE           GU       25684        USA     TRADE PAYABLE                                                                      $582.00
3014              CHILD SUPPORT ENFORCEMENT         P O BOX 1800                                                                                                CAROLLTON          GA       30112        USA     TRADE PAYABLE                                                                         $0.68
3015              CHILD SUPPORT ENFORCEMENT         P O BOX 1800                                                                                                CAROLLTON          GA       30112        USA     TRADE PAYABLE                                                                      $131.00
3016              CHILD SUPPORT PAYMENTS CENTER     700 GOVERNORS DRIVE STE 84                                                                                  PIERRE             SD       57501        USA     TRADE PAYABLE                                                                      $205.85
3017              CHILDERS JOHN F                   439 OLIVER ST                                                                                               WILLIAMSPORT       PA       17701        USA     TRADE PAYABLE                                                                     $1,421.09
3018              CHILDRENS ISLAND CORP             434 KING STREET                                                                                             EAST STROUDSBURG   PA       18301        USA     TRADE PAYABLE                                                                     $9,232.32
3019              CHINA IVAGUIRRE                   11547 ANDOVER CT                                                                                            MIDWEST CITY       OK       73130        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
3020              CHINENRAMENTO TORIE               504 W 41ST DR APT 302                                                                                       LOS ANGELES        CA       90037        USA     TRADE PAYABLE                                                                        $18.57
3021              CHINN SCOTT                       5633 TAYLOR LN                                                                                              FORT COLLINS       CO       80528        USA     TRADE PAYABLE                                                                        $43.09
3022              CHINOOK ASIA LLC                  6285 LAKEVIEW BLVD                                                                                          LAKE OSWEGO        OR       97035        USA     TRADE PAYABLE                                                                        $90.00
3023              CHISHOLM JULIA                    214 N CLAYTON ST                                                                                            WILMINGTON         DE       19805        USA     TRADE PAYABLE                                                                         $3.64
3024              CHM FOOTHILLS 7 LLC               5731 LYONS VIEW PIKE SUITE 225                                                                              KNOXVILLE          NV       37919        USA     TRADE PAYABLE                                                                     $5,882.25
3025              CHOICE PLUS                       1183 LAKEWOOD FARMINGDALE RD                                                                                HOWELL              NJ      07731        USA     TRADE PAYABLE                                                                      $136.42
3026              CHONG BELL                        10141 VALLEYVIEW RD                                                                                         MACEDONIA          OH       44056        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
3027              CHOO JULIA                        528 NORTHVIEW PARK CT                                                                                       WENTZVILLE         MO       63385        USA     TRADE PAYABLE                                                                        $74.80
3028              CHRIS & KERRI KAHILA              53523 RIPLEY RD                                                                                             CAMBRIDGE          WI       53523        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
3029              CHRIS & STEPHANIE WORLEY          8035 PARKEAST CT                                                                                            DAYTON             OH       45458        USA     INSURANCE CLAIMS     12/30/2016       X            X              X          UNDETERMINED
3030              CHRIS AND KATE BEATY              2505 IRVING AVENUE SOUTHJ                                                                                   MINNEAPPOLIS       MN       55405        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED


                                                                                                                                             Page 38 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                    Doc 20                  Filed 01/18/19
                                                                                                                                   Schedule Entered            01/18/19
                                                                                                                                            E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                   Pg 679 of 1461




                                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                           Address 1                       Address 2                          Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                                           (Y/N)
3031              CHRIS AND MARY LEM                        629 ANDAMAR WAY                                                                                    GOLETA            CA      93117-2166   USA     INSURANCE CLAIMS     4/30/2014        X            X              X          UNDETERMINED
3032              CHRIS HODGES                              15315 77TH AVE COURT EAST                                                                          PUYALLUP          WA      98375        USA     INSURANCE CLAIMS     8/4/2017         X            X              X          UNDETERMINED
3033              CHRIS KING                                602 S 24 ST                                                                                        MOUNT VERNON      IL      62864        USA     INSURANCE CLAIMS     4/3/2018         X            X              X          UNDETERMINED
3034              CHRIS MAILLET                             60 METRO WAY                                                                                       SECAUCUS          NJ      07094        USA     TRADE PAYABLE                                                                       $36.54
3035              CHRIS PARKHURST                           1705 BLUE SPRUCE ROAD                                                                              RENO              NV      89511        USA     INSURANCE CLAIMS     1/17/2017        X            X              X          UNDETERMINED
3036              CHRIS ROBINSON                            515 HARVARD AVENUE EAST                                                                            SEATTLE           WA      98102        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
3037              CHRIS SESSA                               800 PURDUE ST                                                                                      ODESSA            TX      79765        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
3038              CHRIS SKARBEK                             13880 HUDSON ST                                                                                    THORNTON          CO      80602        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
3039              CHRIS TURNER GENERAL SESSIONS             P O BOX 3824                                                                                       MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                      $215.37
3040              CHRIS WEILAND                             50 RICH PLACE                                                                                      LACKAWANNA        NY      14218-2335   USA     INSURANCE CLAIMS     7/15/2018        X            X              X          UNDETERMINED
3041              CHRIS WRIGHT                              1215 PINE                                                                                          PUEBLO            CO      81004        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
3042              CHRISSY SMITH                             915 VEALE AVENUE                                                                                   MARTINEZ          CA      94553        USA     INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
3043              CHRISTA HEYDENREICH                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
3044              CHRISTAKIS MARIA ASO ALLSTATE INSURANCE   200 DERBIGNY ST                                                                                    GRETNA            LA      70053        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  COMPANY
3045              CHRISTEL HOLTON                           13506 COPPERHEAD DR                                                                                RIVERVIEW         FL      33569        USA     INSURANCE CLAIMS     12/23/2017       X            X              X          UNDETERMINED
3046              CHRISTEN RYAN                             1932 DEER PARK AVE                                                                                 LOUISVILLE        KY      40205        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
3047              CHRISTIAN & DONNA LIEDTKE                 103 PARK VIEW DRIVE                                                                                LYNCHBURG         VA      24502        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
3048              CHRISTIAN AMBRIZ                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
3049              CHRISTIAN COLON LOZADA                                                                                                                                                                      INSURANCE CLAIMS     11/13/2017       X            X              X          UNDETERMINED
3050              CHRISTIAN KLORCZYK                        55 WESTWOOD DRIVE                                                                                  WATERFORD         CT      06385        USA     INSURANCE CLAIMS     3/11/2011        X            X              X          UNDETERMINED
3051              CHRISTIAN MELLUSO                         500 HAWKINGE CT                                                                                    ST AUGUSTINE      FL      32092-5027   USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
3052              CHRISTIAN PATRIOT                         2801 ROUTE 36                                                                                      OLIVEBURG         PA      15764        USA     TRADE PAYABLE                                                                       $30.61
3053              CHRISTIAN SHIRLEY S INDIVIDUALLY AND AS   155 NORTH MAIN STREET                                                                              EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  CARL C CHRISTIAN
3054              CHRISTIE ANDERSON                         2441 ARNOLD TENBROOK ROAD                                                                          ARNOLD            MO      63010        USA     INSURANCE CLAIMS     4/20/2018        X            X              X          UNDETERMINED
3055              CHRISTIE ANDERSON                         2441 ARNOLD TENBROOK ROAD                                                                          ARNOLD            MO      63010        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
3056              CHRISTIE WILFAHRT                         4608 E 21ST ST                                                                                     SIOUX FALLS       SD      57110        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
3057              CHRISTIEN TOOTELLQUEVEDO                  740 MAIN ST                                                                                        DIGHTON           MA      02715        USA     INSURANCE CLAIMS     3/1/2018         X            X              X          UNDETERMINED
3058              CHRISTIN COOPER                           8156 HARRISON BOULEVARD                                                                            CHESAPEKE BEACH   MD      20732        USA     INSURANCE CLAIMS     1/31/2018        X            X              X          UNDETERMINED
3059              CHRISTIN HARRIMAN                         26 WATSON STREET                                                                                   BRAINTREE         MA      02184        USA     INSURANCE CLAIMS     5/28/2017        X            X              X          UNDETERMINED
3060              CHRISTINA CARTER                          60 ALLISON SUTTON DRIVE                                                                            HAMPTON           VA      23669        USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
3061              CHRISTINA DAVILA                          21276 VIRGINIA ST                                                                                  SAN BENDITO       TX      78586        USA     INSURANCE CLAIMS     4/3/2018         X            X              X          UNDETERMINED
3062              CHRISTINA GRAVES                          2218 KAUSEN DR 100                                                                                 ELK GROVE         CA      95758        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3063              CHRISTINA LAGUNAS                         13079 MOHICAN DR                                                                                   RANCHO BELAGO     CA      92555        USA     INSURANCE CLAIMS     6/3/2015                                                   $375,000.00
3064              CHRISTINA LUDWIG                          183 SADDLEBROOK DR                                                                                 LIMA              OH      45807        USA     INSURANCE CLAIMS     7/14/2018        X            X              X          UNDETERMINED
3065              CHRISTINE & GREG DAVIDSON                 8 WOODBINE ST                                                                                      CORAM             NY      11727        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
3066              CHRISTINE BROWN                           15438 S M-43                                                                                       HICKORY CORNERS   MI      49060        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
3067              CHRISTINE BURGESS                         2814 TYSON AVE                                                                                     PHILADELPHIA      PA      19149        USA     INSURANCE CLAIMS     1/10/2017        X            X              X          UNDETERMINED
3068              CHRISTINE COMEAU                          33 OLD BART ROAD                PO BOX 141                                                         RAYMOND           NH      03077        USA     INSURANCE CLAIMS     2/19/2018        X            X              X          UNDETERMINED
3069              CHRISTINE DONKER                          1709 TIMBERLANE ESTATES DR                                                                         HARVEY            LA      70058        USA     INSURANCE CLAIMS     3/23/2017        X            X              X          UNDETERMINED
3070              CHRISTINE HUEBNER                         3299 CAMBRIDGE AVE              APT 3G                                                             BRONX             NY      10463        USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
3071              CHRISTINE LENT                            15610 MUSSEY GRADE ROAD                                                                            RAMONA            CA      92065        USA     INSURANCE CLAIMS     11/1/2017        X            X              X          UNDETERMINED
3072              CHRISTINE LOPEZ FELICIANO                 538 FARMINGTON CIRCLE                                                                              EVANS             GA      30809        USA     INSURANCE CLAIMS     5/7/2018         X            X              X          UNDETERMINED
3073              CHRISTINE MELVILLE                        2654 BRYANDOUGLAS DRIVE                                                                            LAS VEGAS         NV      89121        USA     TRADE PAYABLE                                                                        $32.36
3074              CHRISTINE MORFORD                                                                                                                                                                           TRADE PAYABLE                                                                     $6,894.52
3075              CHRISTINE NICHOLSON                       21WRIGHT ST                                                                                        HUDSON FALLS      NY      12839        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
3076              CHRISTINE SACHS                           38 SOUTH LLANWELLYN AVE                                                                            GLENOLDEN         PA      19036        USA     INSURANCE CLAIMS     4/2/2016         X            X              X          UNDETERMINED
3077              CHRISTINE SHIRINIAN                                                                                                                                                                         TRADE PAYABLE                                                                         $0.11
3078              CHRISTINE SILVEIRA                        4 THOMAS STREET                                                                                    TAUNTON           MA      02780        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
3079              CHRISTINE WITHERSPOON REYNOLDS            973 PENN GREEN RD                                                                                  AVONDALE          PA      19311        USA     INSURANCE CLAIMS     9/13/2017        X            X              X          UNDETERMINED
3080              CHRISTLIEB JOHNATHAN                      328 WILLOW SPRINGS DRIVE                                                                           TALENT            OR      97540        USA     TRADE PAYABLE                                                                         $1.85
3081              CHRISTMAS CREATIVE COMPANY LTD            FLAT A 5F MOU HING IND BLDG     205 WAI YIP STREET KWUN TONG                                       KOWLOON           HONGK                        TRADE PAYABLE                                                                   $311,772.02
                                                                                                                                                                                 ONG
3082              CHRISTNER TERESA L                        155 NORTH MAIN STREET                                                                              EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3083              CHRISTOFF PETER P                         25 DELAWARE AVENUE                                                                                 BUFFALO           NY      14202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3084              CHRISTOPHER & BEVERL BURROUGHS            860 TARA BAND                                                                                      HAMPTON           GA      30228        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
3085              CHRISTOPHER & SHANNE ALBERTS              2346 TAWNY DRIVE                                                                                   WALDORF           MD      20601        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
3086              CHRISTOPHER BRANDY M                      1005 ALLEN AVE                                                                                     ST LOUIS          MO      63104        USA     TRADE PAYABLE                                                                        $76.05
3087              CHRISTOPHER CLAWSON                       824 PAVILLION STREET                                                                               DALLAS            TX      75204        USA     INSURANCE CLAIMS     7/3/2017         X            X              X          UNDETERMINED
3088              CHRISTOPHER HACK                          898 GITTINGS COURT                                                                                 ABINGTON          MD      21009        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
3089              CHRISTOPHER JOHNSON                       40 CHURCH ST 22                                                                                    SOUTH ORANGE      NJ      07079        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
3090              CHRISTOPHER MOYLAN                        P O BOX 769                                                                                        SPARKS            MD      21152        USA     TRADE PAYABLE                                                                      $213.52
3091              CHRISTOPHER RHONDA                        200 DERBIGNY ST                                                                                    GRETNA            LA      70053        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3092              CHRISTOPHER RIGLING                                                                                                                                                                         TRADE PAYABLE                                                                        $58.48
3093              CHRISTOPHER ROBSON                        2337 HOWE ROAD                                                                                     BERTON            MI      48519        USA     INSURANCE CLAIMS     4/6/2017         X            X              X          UNDETERMINED
3094              CHRISTOPHER SHARKUS                       21275 E AVENIDA DEL VALLE                                                                          QUEEN CREEK       AZ      85142-6920   USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
3095              CHRISTOPHER STEPTOE                       1431 SHERWOOD FOREST ST                                                                            HOUSTON           TX      77043        USA     INSURANCE CLAIMS     1/20/2017        X            X              X          UNDETERMINED
3096              CHRISTOPHER TAYLOR                        47 ROBERTS TRACE                                                                                   HAMPTON           VA      23666-2877   USA     INSURANCE CLAIMS     8/4/2018         X            X              X          UNDETERMINED
3097              CHRISTY DUNCAN                            1449 RIVER TRAIL DR                                                                                GROVE CITY        OH      43123        USA     INSURANCE CLAIMS     6/18/2018        X            X              X          UNDETERMINED
3098              CHRISTY MARCOTTE                          2601 N SWEET GRASS AVE                                                                             SIOUX FALLS       SD      57107        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
3099              CHRISTY ROSE CROW                         11400 SE NANCY ROAD                                                                                VANCOUVER         WA      98664        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
3100              CHRONOSTORECOM                            608 5TH AVENUE SUITE 608                                                                           NEW YORK          NY      10020        USA     TRADE PAYABLE                                                                     $5,173.65
3101              CHUCK RICOTTA                             2928 SILVER SPRING DR                                                                              ANN ARBOR         MI      48103        USA     INSURANCE CLAIMS     5/4/2018         X            X              X          UNDETERMINED
3102              CHUNGCHUNG CHEN                           1142 S DIAMOND BAR BLVD 299                                                                        DIAMOND BAR       CA      91765        USA     TRADE PAYABLE                                                                     $7,765.77
3103              CIANCIO JOHN I                            3216 HOLLETTS CORNER RD                                                                            CLAYTON           DE      19938        USA     TRADE PAYABLE                                                                      $380.50
3104              CIBOWARES LLC                             1321 UPLAND DR 4335                                                                                HOUSTON           TX      77043        USA     TRADE PAYABLE                                                                        $50.95
3105              CICERO AND JACK GRACE                     260 CEDAR WAY                                                                                      MARIETTA          GA      30060        USA     INSURANCE CLAIMS     12/18/2017       X            X              X          UNDETERMINED
3106              CIDNEY BECKER                             231 CHERRY ST                   APT 2                                                              COLUMBIA          PA      17512        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
3107              CILLIS ANGELA                             4530 SW MUELLER DR APT J201                                                                        BEAVERTON         OR      97078        USA     TRADE PAYABLE                                                                     $1,010.73
3108              CINDY & JOE ZIMMERMAN                     8040 W CAMINO DE ORO                                                                               PEORIA            AZ      85383        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
3109              CINDY AND TOM ANDERSON                    23930 WEST WOODWAY LANE                                                                            WOODWAY           WA      98020        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
3110              CINDY BOUDLOCHE                           CHAPTER 13 TRUSTEE PO BOX 703                                                                      MEMPHIS           TN      381010703    USA     TRADE PAYABLE                                                                      $323.08
3111              CINDY BOUDLOCHE                           CHAPTER 13 TRUSTEE PO BOX 703                                                                      MEMPHIS           TN      381010703    USA     TRADE PAYABLE                                                                     $1,952.32
3112              CINDY BOUDLOCHE                           CHAPTER 13 TRUSTEE PO BOX 703                                                                      MEMPHIS           TN      381010703    USA     TRADE PAYABLE                                                                     $3,018.48
3113              CINDY BOUDLOCHE TRUSTEE                   PO BOX 6885                                                                                        CORPUS CHRISTI    TX      78466        USA     TRADE PAYABLE                                                                      $461.54
3114              CINDY BOUDLOCHE TRUSTEE                   PO BOX 6885                                                                                        CORPUS CHRISTI    TX      78466        USA     TRADE PAYABLE                                                                        $75.00


                                                                                                                                            Page 39 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                           18-23537-rdd                             Doc 20                     Filed 01/18/19
                                                                                                                                              Schedule Entered            01/18/19
                                                                                                                                                       E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                   Case Number: 18-23537
                                                                                                                                              Pg 680 of 1461




                                                                                                                                                                                                                                                                   Contingent

                                                                                                                                                                                                                                                                                Unliquidated

                                                                                                                                                                                                                                                                                               Disputed
Row No. Account   Creditor's Name                          Address 1                                Address 2                                  Address 3        Address 4   City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                       Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                                          Offset
                                                                                                                                                                                                                                                                                                                          (Y/N)
3115              CINDY BOUDLOCHE TRUSTEE                  PO BOX 6885                                                                                                      CORPUS CHRISTI      TX      78466        USA     TRADE PAYABLE                                                                      $117.69
3116              CINDY BOUDLOCHE TRUSTEE                  PO BOX 6885                                                                                                      CORPUS CHRISTI      TX      78466        USA     TRADE PAYABLE                                                                      $138.46
3117              CINDY DUPLANTIS                          5011 WELLMAN DRIVE                                                                                               NEW IBERIA          LA      70560        USA     INSURANCE CLAIMS     12/8/2016        X            X              X          UNDETERMINED
3118              CINDY GASTELUM                                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
3119              CINDY HILL-JACOBSON                      306 ELM CIRCLE                                                                                                   COLORADO SPRINGS    CO      80906        USA     INSURANCE CLAIMS     7/1/2016         X            X              X          UNDETERMINED
3120              CINDY LE                                 3804 N THORNWOOD AVENUE                                                                                          DAVENPORT           IA      52806        USA     INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
3121              CINDY LECCI                              17 ADAMS RD                                                                                                      ARMAGH              PA      15920        USA     INSURANCE CLAIMS     10/15/2017       X            X              X          UNDETERMINED
3122              CINDY MATTES                             106 KLEIN RD                                                                                                     JEFFERSON HILLS     PA      15025        USA     INSURANCE CLAIMS     8/3/2017         X            X              X          UNDETERMINED
3123              CINDY MENDEZ                             5690 VALLETTA WAY                                                                                                SACRAMENTO          CA      95820        USA     INSURANCE CLAIMS     7/22/2017        X            X              X          UNDETERMINED
3124              CINDY SPRINGBERG                         1562 BERENDO DRIVE                                                                                               LAS VEGAS           NV      89123        USA     INSURANCE CLAIMS     12/1/2017        X            X              X          UNDETERMINED
3125              CINDY WINSLOW                            800 MANSARD CT                                                                                                   MATTHEWS            NC      28105        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
3126              CINTRON CARLOS AND DJALMARIE MATIAS                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
3127              CINTRON ISMAEL                           CALLE SALVIA 4K4 LOMAS VERDES                                                                                    BAYAMON             PR      00956        USA     TRADE PAYABLE                                                                        $70.00
3128              CIPOLLETTA PATRIZIA                      319 SEA ST 6                                                                                                     HYANNIS             MA      02601        USA     TRADE PAYABLE                                                                         $2.36
3129              CIRCLEVILLE MUN COURT                    151 E FRANKLIN ST                                                                                                CIRCLEVILLE         OH      43113        USA     TRADE PAYABLE                                                                      $100.00
3130              CIRCUIT CITY CORPERATION                 590 MADISON AVENUE 21ST FLOOR                                                                                    NEW YORK            NY      10022        USA     TRADE PAYABLE                                                                     $5,458.15
3131              CIRCUIT COURT                            818 S FEDERAL BLVD                                                                                               RIVERTON            WY      82501        USA     TRADE PAYABLE                                                                      $393.93
3132              CIRCUIT COURT                            818 S FEDERAL BLVD                                                                                               RIVERTON            WY      82501        USA     TRADE PAYABLE                                                                        $92.64
3133              CIRCUIT COURT CLERK S OFFICE             CIRCUIT COURT CLERKS OFFICE 328                                                                                  TRAVERSE            MI      49684        USA     TRADE PAYABLE                                                                        $23.08
                                                           WASHINGTON ST
3134              CIRCUIT COURT CLERK WILLIAMSON           P O BOX 682247                                                                                                   FRANKLIN            TN      37068        USA     TRADE PAYABLE                                                                        $26.41
3135              CIRCUIT COURT NATRONA COUNTY             115 NORTH CENTER STE 400                                                                                         CASPER              WY      82601        USA     TRADE PAYABLE                                                                       $198.73
3136              CIRCUIT COURT OF 13TH JUDICIAL           P O BOX 2028 731 "C" STREET                                                                                      ROCK SPRINGS        WY      82901        USA     TRADE PAYABLE                                                                       $205.01
3137              CIRCUIT COURT OF ETOWAH COUNTY           ETOWAH COUNTY COURT HOUSE 801 FORREST                                                                            GADSDEN             AL      35901        USA     TRADE PAYABLE                                                                        $65.41
                                                           AVENUE
3138              CIRCUIT COURT OF MOBILE COUNTY           ATTN:- JOJO SCHWARZAUER 205                                                                                      MOBILE              AL      36644        USA     TRADE PAYABLE                                                                        $69.20
                                                           GOVERNMENT STREET ROOM C9
3139              CIRCUIT COURT SIXTH JUDICIAL D           500 S GILLETTE AVE 2200                                                                                          GILLETTE            WY      82716        USA     TRADE PAYABLE                                                                       $162.47
3140              CIRCUS WORLD DISPLAYS LTD TR                                                                                                                                                                               TRADE PAYABLE                                                                       $804.16
3141              CISNEROS MARITZA                         125 WEST RAMONA ST                                                                                               VENTURA             CA      93001        USA     TRADE PAYABLE                                                                        $27.43
3142              CISNEY JOSEPH R                          14 VANDEVER AVENUE                                                                                               WILMINGTON          DE      19802        USA     TRADE PAYABLE                                                                        $51.92
3143              CITI FINANCIAL                           1324 S YORK                                                                                                      MUSKOGEE            OK      74403        USA     TRADE PAYABLE                                                                       $429.81
3144              CITIBANK NA                              DAYTON MUNICIPAL COURT 301 W 3RD ST PO                                                                           DAYTON              OH      45402        USA     TRADE PAYABLE                                                                        $88.20
                                                           BOX 10700
3145              CITIBANK SOUTH DAKOTA NA                 MATTLEMAN WEINROTH & MILLER 200                                                                                  NEWARK              DE      19713        USA     TRADE PAYABLE                                                                        $56.77
                                                           CONTINENTAL DR STE 215
3146              CITIBANK SOUTH DAKOTA NA                 MATTLEMAN WEINROTH & MILLER 200                                                                                  NEWARK              DE      19713        USA     TRADE PAYABLE                                                                       $182.19
                                                           CONTINENTAL DR STE 215
3147              CITIBANK TRANSACTION SERVICES            4740 121ST STREET                                                                                                URBANDALE           IA      50323        USA     TRADE PAYABLE                                                                       $244.95
3148              CITICASH LOANS                           7156 MADISON ST                                                                                                  RIVER FOREST        IL      60305        USA     TRADE PAYABLE                                                                       $230.76
3149              CITIFINANCIAL INC                        CO DAN HORN 1301 W OMAHA STE 103                                                                                 RAPID CITY          SD      57701        USA     TRADE PAYABLE                                                                       $265.68
3150              CITIZENS ENERGY GROUP                    PO BOX 7056                                                                                                      INDIANAPOLIS        IN      46207-7056   USA     UTILITIES PAYABLE                                                                   $930.39
3151              CITY AND COUNTY OF DENVER                PO BOX 17430                                                                                                     DENVER              CO      80217-0430   USA     TRADE PAYABLE                                                                       $208.60
3152              CITY CHOICE LIMITED                      UNIT 5 6F HONG LEONG IND COMPLEX         NO 4 WANG KWONG ROAD                                                    KOWLOON             HONGK                        TRADE PAYABLE                                                                  $1,910,124.24
                                                                                                                                                                                                ONG
3153              CITY MARSHAL                             PO BOX 958                                                                                                       UTICA               NY      13503        USA     TRADE PAYABLE                                                                         $27.15
3154              CITY MARSHAL 10                          MARTIN A BIENSTOCK 36 35 BELL BLVD                                                                               BAYSIDE             NY      11361        USA     TRADE PAYABLE                                                                         $15.45
3155              CITY MARSHAL 10                          MARTIN A BIENSTOCK 36 35 BELL BLVD                                                                               BAYSIDE             NY      11361        USA     TRADE PAYABLE                                                                         $55.16
3156              CITY MARSHAL 10                          MARTIN A BIENSTOCK 36 35 BELL BLVD                                                                               BAYSIDE             NY      11361        USA     TRADE PAYABLE                                                                         $53.38
3157              CITY MARSHAL 10                          MARTIN A BIENSTOCK 36 35 BELL BLVD                                                                               BAYSIDE             NY      11361        USA     TRADE PAYABLE                                                                         $25.53
3158              CITY MARSHAL 10                          MARTIN A BIENSTOCK 36 35 BELL BLVD                                                                               BAYSIDE             NY      11361        USA     TRADE PAYABLE                                                                         $25.93
3159              CITY MARSHAL 10                          MARTIN A BIENSTOCK 36 35 BELL BLVD                                                                               BAYSIDE             NY      11361        USA     TRADE PAYABLE                                                                       $184.61
3160              CITY MARSHALL OFFICE                     PO BOX 8136                                                                                                      UTICA               NY      13505        USA     TRADE PAYABLE                                                                         $31.75
3161              CITY OF ABERDEEN WA                      200 E MARKET ST                                                                                                  ABERDEEN            WA      98520-5242   USA     UTILITIES PAYABLE                                                                   $317.61
3162              CITY OF ALTAMONTE SPRINGS FL             225 NEWBURYPORT AVE                      UTILITY DEPARTMENT                                                      ALTAMONTE SPRINGS   FL      32701        USA     UTILITIES PAYABLE                                                                  $1,569.63
3163              CITY OF AMARILLO TX                      PO BOX 100                                                                                                       AMARILLO            TX      79105-0100   USA     UTILITIES PAYABLE                                                                   $627.31
3164              CITY OF BAKERSFIELD CA                   PO BOX 2057                                                                                                      BAKERSFIELD         CA      93303-2057   USA     UTILITIES PAYABLE                                                                     $66.79
3165              CITY OF BEEVILLE TX                      400 NORTH WASHINGTON                                                                                             BEEVILLE            TX      78102        USA     UTILITIES PAYABLE                                                                   $132.18
3166              CITY OF BENICIA CA - BENICIA UTILITIES   PO BOX 398515                                                                                                    SAN FRANCISCO       CA      94139-8515   USA     UTILITIES PAYABLE                                                                   $776.02
3167              CITY OF BETHLEHEM PA                     PO BOX 440                                                                                                       BETHLEHEM           PA      18016-0440   USA     UTILITIES PAYABLE                                                                   $265.50
3168              CITY OF BILLINGS MT-30958                PO BOX 30958                             PUBLIC UTILITIES DEPARTMENT                                             BILLINGS            MT      59111        USA     UTILITIES PAYABLE                                                                   $320.49
3169              CITY OF BLOOMINGTON MN                   1800 WEST OLD SHAKOPEE ROAD                                                                                      BLOOMINGTON         MN      55431-3096   USA     UTILITIES PAYABLE                                                                  $1,058.20
3170              CITY OF BOYNTON BEACH FLUTILITIES DEPT   PO BOX 31803                                                                                                     TAMPA               FL      33631-3803   USA     UTILITIES PAYABLE                                                                  $2,763.79
3171              CITY OF BREA CA                          PO BOX 2237                              UTILITY BILLING - FINANCIAL SERVICE DEPT                                BREA                CA      92822-2237   USA     UTILITIES PAYABLE                                                                   $394.42
3172              CITY OF BRIDGEPORT WV                    PO BOX 1310                                                                                                      BRIDGEPORT          WV      26330-6310   USA     UTILITIES PAYABLE                                                                   $852.16
3173              CITY OF CAPE GIRARDEAU MO                PO BOX 617                                                                                                       CAPE GIRARDEAU      MO      63702-0617   USA     UTILITIES PAYABLE                                                                   $234.24
3174              CITY OF CHANDLER AZ                      PO BOX 52158                                                                                                     PHOENIX             AZ      85072        USA     UTILITIES PAYABLE                                                                   $210.78
3175              CITY OF CHATTANOOGA TN                   PO BOX 591                                                                                                       CHATTANOOGA         TN      37401-0591   USA     UTILITIES PAYABLE                                                                   $522.77
3176              CITY OF CHEHALIS WA                      2007 NE KRESKY AVE                                                                                               CHEHALIS            WA      98532-2308   USA     UTILITIES PAYABLE                                                                   $341.33
3177              CITY OF CHESAPEAKE TREASURE              PO BOX 16495                                                                                                     CHESAPEAKE          VA      23328        USA     TRADE PAYABLE                                                                         $25.00
3178              CITY OF CHICAGO                          POBOX 71429                                                                                                      CHICAGO             IL                   USA     TRADE PAYABLE                                                                       $469.77
3179              CITY OF CHICAGO DEPT OF FINANCE          121 N LASALLE ROOM 800                                                                                           CHICAGO             IL      60602        USA     TRADE PAYABLE                                                                       $400.00
3180              CITY OF CHICAGOA MUNICIPAL CO            ARNOLD SCOTT HARRIS P C 600W JACKSON                                                                             CHICAGO             IL      60661        USA     TRADE PAYABLE                                                                         $88.27
                                                           BLVD STE 720
3181              CITY OF CHULA VISTA CA                   PO BOX 120755                                                                                                    CHULA VISTA         CA      91912-0755   USA     UTILITIES PAYABLE                                                                   $785.45
3182              CITY OF COCOA FL                         PO BOX 1270                                                                                                      COCOA               FL      32923-1270   USA     UTILITIES PAYABLE                                                                  $2,429.44
3183              CITY OF COEUR D ALENE ID                 710 E MULLAN                                                                                                     COEUR D ALENE       ID      83814        USA     UTILITIES PAYABLE                                                                     $52.53
3184              CITY OF CONCORD NH                       311 NORTH STATE STREET                                                                                           CONCORD             NH      03301        USA     UTILITIES PAYABLE                                                                   $347.03
3185              CITY OF CORPUS CHRISTI TX                PO BOX 659880                                                                                                    SAN ANTONIO         TX      78265-9143   USA     UTILITIES PAYABLE                                                                  $8,306.98
3186              CITY OF DALLAS TX                        CITY HALL 2D SOUTH                                                                                               DALLAS              TX      75277        USA     UTILITIES PAYABLE                                                                   $233.50
3187              CITY OF DAVENPORT IA                     PO BOX 8003                              FINANCE DEPARTMENT                                                      DAVENPORT           IA      52808-8003   USA     UTILITIES PAYABLE                                                                  $1,254.46
3188              CITY OF DELANO CA                        PO BOX 3010                                                                                                      DELANO              CA      93216-3010   USA     UTILITIES PAYABLE                                                                  $3,355.85
3189              CITY OF DOVER DE                         PO BOX 15040                                                                                                     WILMINGTON          DE      19886-5040   USA     UTILITIES PAYABLE                                                                  $7,513.24
3190              CITY OF DURHAM NC SEWERWATER             PO BOX 30041                             UTILITY SERVICES                                                        DURHAM              NC      27702-0041   USA     UTILITIES PAYABLE                                                                  $1,065.84
3191              CITY OF EAU CLAIRE WI                    PO BOX 1087                                                                                                      EAU CLAIRE          WI      54702-1087   USA     UTILITIES PAYABLE                                                                  $9,781.80
3192              CITY OF EL CAJON CA                      PO BOX 51159                                                                                                     LOS ANGELES         CA      90051-5459   USA     UTILITIES PAYABLE                                                                   $167.13
3193              CITY OF EL CENTRO CA                     PO BOX 2328                                                                                                      EL CENTRO           CA      92244        USA     UTILITIES PAYABLE                                                                   $269.65
3194              CITY OF ELGIN IL                         150 DEXTER COURT                                                                                                 ELGIN               IL      60120-5555   USA     UTILITIES PAYABLE                                                                  $1,550.41


                                                                                                                                                           Page 40 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                              Doc 20                   Filed 01/18/19
                                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                                        E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                               Pg 681 of 1461




                                                                                                                                                                                                                                                                 Contingent

                                                                                                                                                                                                                                                                              Unliquidated

                                                                                                                                                                                                                                                                                             Disputed
Row No. Account   Creditor's Name                            Address 1                                 Address 2                            Address 3        Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                     Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                                        Offset
                                                                                                                                                                                                                                                                                                                        (Y/N)
3195              CITY OF ELYRIA - ELYRIA PUBLIC UTILITIES   PO BOX 94594                                                                                                  CLEVELAND          OH      44101-4594   USA     UTILITIES PAYABLE                                                                  $589.55
3196              CITY OF ESCONDIDO                          201 N BROADWAY                                                                                                ESCONDIDO          CA      92025-2798   USA     TRADE PAYABLE                                                                     $3,688.17
3197              CITY OF ESCONDIDO                          201 N BROADWAY                                                                                                ESCONDIDO          CA      92025-2798   USA     TRADE PAYABLE                                                                     $8,166.66
3198              CITY OF EVERETT UTILITIES WA               3101 CEDAR STREET                                                                                             EVERETT            WA      98201-4598   USA     UTILITIES PAYABLE                                                                  $724.23
3199              CITY OF FARMINGTON NM                      101 N BROWNING PKWY                       ATTN: LAURIE RICHARDSON                                             FARMINGTON         NM      87401        USA     UTILITIES PAYABLE                                                                 $3,708.67
3200              CITY OF FORT LAUDERDALE FL                 PO BOX 31687                              MUNICIPAL SERVICES                                                  TAMPA              FL      33631-3687   USA     UTILITIES PAYABLE                                                                 $1,000.35
3201              CITY OF FORT SMITH AR                      PO BOX 1908                                                                                                   FORT SMITH         AR      72902        USA     UTILITIES PAYABLE                                                                  $217.35
3202              CITY OF FRISCO TX                          PO BOX 2730                                                                                                   FRISCO             TX      75034        USA     UTILITIES PAYABLE                                                                 $1,229.19
3203              CITY OF GARDEN CITY KS                     PO BOX 843938                                                                                                 KANSAS CITY        MO      64184-3938   USA     UTILITIES PAYABLE                                                                 $1,410.68
3204              CITY OF GLENDALE AZ500                     PO BOX 500                                WATER DEPARMENT                                                     GLENDALE           AZ      85311-0500   USA     UTILITIES PAYABLE                                                                 $1,280.55
3205              CITY OF GLENDALE CA - WATER & POWER        PO BOX 29099                                                                                                  GLENDALE           CA      91209-9099   USA     UTILITIES PAYABLE                                                                $23,806.56
3206              CITY OF GOLDSBORO NC                       PO DRAWER-A                                                                                                   GOLDSBORO          NC      27533-9701   USA     UTILITIES PAYABLE                                                                  $784.56
3207              CITY OF GREENSBORO NC                      PO BOX 1170                                                                                                   GREENSBORO         NC      27402-1170   USA     UTILITIES PAYABLE                                                                  $604.80
3208              CITY OF HAMPTON CO TRESASURES              1 FRANKLIN STREET SUITE 100                                                                                   HAMPTON            VA      23669        USA     TRADE PAYABLE                                                                      $140.35
3209              CITY OF HAMPTON TREASURERS O               1 FRANKLIN STREET SUITE 100                                                                                   HAMPTON            VA      23669        USA     TRADE PAYABLE                                                                      $169.51
3210              CITY OF HAMPTON TREASURERS O               1 FRANKLIN STREET SUITE 100                                                                                   HAMPTON            VA      23669        USA     TRADE PAYABLE                                                                        $36.82
3211              CITY OF HAMPTON TREASURERS O               1 FRANKLIN STREET SUITE 100                                                                                   HAMPTON            VA      23669        USA     TRADE PAYABLE                                                                      $417.84
3212              CITY OF HAMPTON TREASURERS OFF             1 FRANKLIN STREET STE 100 PO 638                                                                              HAMPTON            VA      23669        USA     TRADE PAYABLE                                                                      $118.59
3213              CITY OF HANFORD CA                         315 NORTH DOUTY                                                                                               HANFORD            CA      93230        USA     UTILITIES PAYABLE                                                                    $75.48
3214              CITY OF HATTIESBURG MS1897                 PO BOX 1897                               WATER BILLING OFFICE                                                HATTIESBURG        MS      39403        USA     UTILITIES PAYABLE                                                                    $55.40
3215              CITY OF HEMET CA                           445 EAST FLORIDA AVE                                                                                          HEMET              CA      92543        USA     UTILITIES PAYABLE                                                                  $260.61
3216              CITY OF HENDERSON                          240 S WATER STREET                                                                                            HENDERSON          NV      89015        USA     TRADE PAYABLE                                                                     $1,073.00
3217              CITY OF HIALEAH FL-DEPT OF WATER & SEWE    3700 W 4TH AVE                                                                                                HIALEAH            FL      33012        USA     UTILITIES PAYABLE                                                                 $3,508.20
3218              CITY OF HICKORY NC                         PO BOX 580069                                                                                                 CHARLOTTE          NC      28258-0069   USA     UTILITIES PAYABLE                                                                  $790.47
3219              CITY OF HOUSTON TX - WATERWASTEWATER       PO BOX 1560                                                                                                   HOUSTON            TX      77251-1560   USA     UTILITIES PAYABLE                                                                 $4,954.96
3220              CITY OF JACKSON AL                         PO BOX 1096                               WATERWORKS & SEWER BOARD                                            JACKSON            AL      36545-1096   USA     UTILITIES PAYABLE                                                                  $185.61
3221              CITY OF JACKSON UTILITY BILLING MI         161 WEST MICHIGAN AVENUE                                                                                      JACKSON            MI      49201        USA     UTILITIES PAYABLE                                                                  $897.24
3222              CITY OF JACKSONVILLE TX                    PO BOX 1390                               WATER DEPARTMENT                                                    JACKSONVILLE       TX      75766        USA     UTILITIES PAYABLE                                                                    $71.64
3223              CITY OF JAMESTOWN NY                       PO BOX 700                                BOARD OF PUBLIC UTILITIES                                           JAMESTOWN          NY      14702-0700   USA     UTILITIES PAYABLE                                                                  $335.89
3224              CITY OF KENT WA                            PO BOX 84665                                                                                                  SEATTLE            WA      98124-5965   USA     UTILITIES PAYABLE                                                                 $2,476.69
3225              CITY OF LACEY WA                           PO BOX 34210                                                                                                  SEATTLE            WA      98124-1210   USA     UTILITIES PAYABLE                                                                 $1,144.50
3226              CITY OF LAFAYETTE IN                       PO BOX 1688                                                                                                   LAFAYETTE          IN      47902-1688   USA     UTILITIES PAYABLE                                                                  $216.91
3227              CITY OF LAKE CHARLES WATER DIVISION        PO BOX 1727                                                                                                   LAKE CHARLES       LA      70602-1727   USA     UTILITIES PAYABLE                                                                  $185.01
3228              CITY OF LAS CRUCES NM                      PO BOX 20000                                                                                                  LAS CRUCES         NM      88004        USA     UTILITIES PAYABLE                                                                  $188.54
3229              CITY OF LINCOLN PARK MI                    1355 SOUTHFIELD                                                                                               LINCOLN PARK       MI      48146        USA     UTILITIES PAYABLE                                                                    $26.82
3230              CITY OF LONG BEACH CA                      PO BOX 630                                GAS WATER SEWER & REFUSE UTILITIES                                  LONG BEACH         CA      90842-0001   USA     UTILITIES PAYABLE                                                                  $202.80
3231              CITY OF LONGVIEW TX                        PO BOX 1952                                                                                                   LONGVIEW           TX      75606        USA     UTILITIES PAYABLE                                                                  $794.18
3232              CITY OF LONGWOOD FL                        PO BOX 520548                             UTILITY BILLING DIVISION                                            LONGWOOD           FL      32752        USA     UTILITIES PAYABLE                                                                    $98.50
3233              CITY OF MARY ESTHER FL                     195 CHRISTOBAL ROAD NORTH                 WATER DEPARTMENT                                                    MARY ESTHER        FL      32569        USA     UTILITIES PAYABLE                                                                 $2,304.30
3234              CITY OF MEDFORD OR                         PO BOX 2327                                                                                                   PORTLAND           OR      97208-2327   USA     UTILITIES PAYABLE                                                                 $2,252.07
3235              CITY OF MELBOURNE FL                       PO BOX 17                                                                                                     MELBOURNE          FL      32902-0017   USA     UTILITIES PAYABLE                                                                    $73.19
3236              CITY OF MERCED CA                          678 W 18TH ST                             DEPT UB                                                             MERCED             CA      95340        USA     UTILITIES PAYABLE                                                                  $585.59
3237              CITY OF MESA AZ                            PO BOX 1878                                                                                                   MESA               AZ      85211-1878   USA     UTILITIES PAYABLE                                                                  $384.38
3238              CITY OF MIDDLETOWN OH                      PO BOX 740402                             DIVISION OF WATER BILLING                                           CINCINNATI         OH      45274-0402   USA     UTILITIES PAYABLE                                                                  $169.58
3239              CITY OF MILFORD                            70 WRIVER ST                                                                                                  MILFORD            CT      06460        USA     TRADE PAYABLE                                                                      $180.00
3240              CITY OF MINNETONKA MN                      14600 MINNETONKA BLVD                     WATER DEPARTMENT                                                    MINNETONKA         MN      55345        USA     UTILITIES PAYABLE                                                                 $2,025.72
3241              CITY OF MODESTO CA                         PO BOX 767                                                                                                    MODESTO            CA      95354-3767   USA     UTILITIES PAYABLE                                                                    $83.43
3242              CITY OF MONROE OH                          PO BOX 330                                                                                                    MONROE             OH      45050        USA     UTILITIES PAYABLE                                                                    $53.93
3243              CITY OF MOSCOW ID                          PO BOX 9203                                                                                                   MOSCOW             ID      83843        USA     UTILITIES PAYABLE                                                                  $685.92
3244              CITY OF MT PLEASANT TX                     501 NORTH MADISON                                                                                             MOUNT PLEASANT     TX      75455        USA     UTILITIES PAYABLE                                                                    $36.45
3245              CITY OF NEW YORK MARSHALL                  PO BOX 160 JOHN STREET 15TH FLOOR                                                                             NEW YORK           NY      10038        USA     TRADE PAYABLE                                                                      $145.49
3246              CITY OF NEWPORT NEWS                       ATTN: MARTY G EUBANK TREASUREPO BOX 975                                                                       NEWPORT NEWS       VA      23607        USA     TRADE PAYABLE                                                                        $40.32

3247              CITY OF NEWPORT NEWS                       ATTN: MARTY G EUBANK TREASUREPO BOX 975                                                                       NEWPORT NEWS       VA      23607        USA     TRADE PAYABLE                                                                       $153.95

3248              CITY OF NILES OH                           34 WEST STATE STREET                                                                                          NILES              OH      44446-5036   USA     UTILITIES PAYABLE                                                                $17,242.36
3249              CITY OF NORMAN OK                          PO BOX 5599                                                                                                   NORMAN             OK      73070        USA     UTILITIES PAYABLE                                                                  $750.49
3250              CITY OF NORTH CANTON OH                    145 NORTH MAIN STREET                     PUBLIC UTILITIES                                                    NORTH CANTON       OH      44720        USA     UTILITIES PAYABLE                                                                 $2,729.11
3251              CITY OF OKLAHOMA CITY OK                   PO BOX 26570                                                                                                  OKLAHOMA CITY      OK      73126-0570   USA     UTILITIES PAYABLE                                                                    $62.78
3252              CITY OF OLATHE KS                          PO BOX 2100                                                                                                   OLATHE             KS      66051-2100   USA     UTILITIES PAYABLE                                                                  $187.74
3253              CITY OF OLYMPIA WA                         PO BOX 7966                               UTILITY DEPARTMENT                                                  OLYMPIA            WA      98507-7966   USA     UTILITIES PAYABLE                                                                  $176.57
3254              CITY OF ONTARIO WATERSEWER DEPT            555 STUMBO RD                                                                                                 ONTARIO            OH      44862        USA     UTILITIES PAYABLE                                                                  $333.83
3255              CITY OF OPELOUSAS MARSHALL                 MARSHALL CITY OF OPELOUSAS P O BOX 1999                                                                       OPELOUSAS          LA      70570        USA     TRADE PAYABLE                                                                      $506.93

3256              CITY OF ORANGE CA                          PO BOX 30146                                                                                                  LOS ANGELES        CA      90030-0146   USA     UTILITIES PAYABLE                                                                 $6,068.36
3257              CITY OF OVIEDO FL                          400 ALEXANDRIA BLVD                                                                                           OVIEDO             FL      32765        USA     UTILITIES PAYABLE                                                                  $335.26
3258              CITY OF PALESTINE TX                       PO BOX 240                                                                                                    PALESTINE          TX      75802-0240   USA     UTILITIES PAYABLE                                                                  $224.61
3259              CITY OF PANAMA CITY FL                     PO BOX 2487                                                                                                   PANAMA CITY        FL      32402-2487   USA     UTILITIES PAYABLE                                                                 $2,070.67
3260              CITY OF PASADENA CA                        PO BOX 7120                               MUNICIPAL SERVICES                                                  PASADENA           CA      91109        USA     UTILITIES PAYABLE                                                                  $183.42
3261              CITY OF PEMBROKE PINES FL                  PO BOX 269005                                                                                                 PEMBROKE PINES     FL      33026        USA     UTILITIES PAYABLE                                                                  $324.41
3262              CITY OF PERU IL                            1901 FOURTH ST                            ATTN: DAVE BARTLEY                                                  PERU               IL      61354        USA     UTILITIES PAYABLE                                                                 $1,317.42
3263              CITY OF PHILADELPHIA - WATER REVENUE PA    PO BOX 41496                                                                                                  PHILADELPHIA       PA      19101-1496   USA     UTILITIES PAYABLE                                                                  $119.65
3264              CITY OF PHOENIX AZ - 29100                 PO BOX 29100                                                                                                  PHOENIX            AZ      85038-9100   USA     UTILITIES PAYABLE                                                                    $31.07
3265              CITY OF PLANTATION FL                      PO BOX 31132                                                                                                  TAMPA              FL      33631        USA     UTILITIES PAYABLE                                                                  $159.24
3266              CITY OF PLEASANTON CA                      PO BOX 520                                                                                                    PLEASANTON         CA      94566-0802   USA     UTILITIES PAYABLE                                                                 $3,584.72
3267              CITY OF PORT ARTHUR TX                     PO BOX 1089                               WATER UTILITIES                                                     PORT ARTHUR        TX      77641-1089   USA     UTILITIES PAYABLE                                                                  $955.39
3268              CITY OF RALEIGH NC                         PO BOX 71081                              ATTN: UTILITY BILLING                                               CHARLOTTE          NC      28272-1081   USA     UTILITIES PAYABLE                                                                 $1,431.04
3269              CITY OF RANCHO CUCAMONGA CA                PO BOX 4499                               MUNICIPAL UTILITY                                                   RANCHO CUCAMONGA   CA      91729-4499   USA     UTILITIES PAYABLE                                                                $32,618.78
3270              CITY OF ROCK HILL SC                       PO BOX 63039                                                                                                  CHARLOTTE          NC      28263-3039   USA     UTILITIES PAYABLE                                                                $16,291.42
3271              CITY OF SACRAMENTO CA-DEPT OF UTILITIES    PO BOX 2770                                                                                                   SACRAMENTO         CA      95812-2770   USA     UTILITIES PAYABLE                                                                  $990.61
3272              CITY OF SALEM OR                           PO BOX 2795                               UTILITY BILLING                                                     PORTLAND           OR      97208-2795   USA     UTILITIES PAYABLE                                                                  $170.81
3273              CITY OF SANTA MARIA CA                     110 E COOK ST RM 9                                                                                            SANTA MARIA        CA      93454        USA     UTILITIES PAYABLE                                                                  $587.90
3274              CITY OF SEBRING FL                         PO BOX 9900                                                                                                   SEBRING            FL      33871-9931   USA     UTILITIES PAYABLE                                                                  $141.77
3275              CITY OF SHERMAN TX                         PO BOX 1106                                                                                                   SHERMAN            TX      75091-1106   USA     UTILITIES PAYABLE                                                                  $162.13
3276              CITY OF SHREVEPORT LA - 30065              PO BOX 30065                                                                                                  SHREVEPORT         LA      71153        USA     UTILITIES PAYABLE                                                                 $2,561.03
3277              CITY OF SOUTHAVEN MS                       8710 NORTHWEST DR                                                                                             SOUTHAVEN          MS      38671-2410   USA     UTILITIES PAYABLE                                                                  $105.70
3278              CITY OF STERLING HEIGHTS WATER             PO BOX 8009                                                                                                   STERLING HEIGHTS   MI      48311-8009   USA     UTILITIES PAYABLE                                                                 $3,621.65
3279              CITY OF STREETSBORO                        203 W MAIN ST 2                                                                                               RAVENNA            OH      44266        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                                        Page 41 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                           Doc 20                Filed 01/18/19
                                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                                  E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                   Case Number: 18-23537
                                                                                                                                         Pg 682 of 1461




                                                                                                                                                                                                                                                              Contingent

                                                                                                                                                                                                                                                                           Unliquidated

                                                                                                                                                                                                                                                                                          Disputed
Row No. Account   Creditor's Name                            Address 1                            Address 2                          Address 3         Address 4     City                  State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                  Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                     Offset
                                                                                                                                                                                                                                                                                                                     (Y/N)
3280              CITY OF TALLAHASSEE FL                     435 N MACOMB ST                      ST RELAY BOX                                                       TALLAHASSEE           FL      32301-1050   USA     UTILITIES PAYABLE                                                                $13,542.61
3281              CITY OF TAMPA UTILITIES                    PO BOX 30191                                                                                            TAMPA                 FL      33630-3191   USA     UTILITIES PAYABLE                                                                  $599.34
3282              CITY OF THOMASVILLE - AL                   PO BOX 127                                                                                              THOMASVILLE           AL      36784        USA     UTILITIES PAYABLE                                                                    $13.96
3283              CITY OF THOUSAND OAKS CA                   2100 EAST THOUSAND OAKS BLVD         UTILITY SERVICES BILLING                                           THOUSAND OAKS         CA      91362        USA     UTILITIES PAYABLE                                                                  $242.73
3284              CITY OF TIGARD OR                          PO BOX 3129                                                                                             PORTLAND              OR      97208-3129   USA     UTILITIES PAYABLE                                                                 $4,201.40
3285              CITY OF TUCSON AZ                          PO BOX 52771                                                                                            PHOENIX               AZ      85072-2771   USA     UTILITIES PAYABLE                                                                 $2,497.25
3286              CITY OF TULSA UTILITIES                    UTILITIES SERVICES                                                                                      TULSA                 OK      74187-0002   USA     UTILITIES PAYABLE                                                                  $133.09
3287              CITY OF TUSCALOOSA AL                      PO BOX 2090                          WATER & SEWER DEPARTMENT                                           TUSCALOOSA            AL      35403-2090   USA     UTILITIES PAYABLE                                                                  $167.36
3288              CITY OF TYLER TX                           PO BOX 336                           TYLER WATER UTILITIES                                              TYLER                 TX      75710-0336   USA     UTILITIES PAYABLE                                                                  $165.64
3289              CITY OF VANCOUVER WA                       PO BOX 35195                                                                                            SEATTLE               WA      98124-5195   USA     UTILITIES PAYABLE                                                                  $904.25
3290              CITY OF VERO BEACH FL                      PO BOX 1180                          UTILITIES DEPARTMENT                                               VERO BEACH            FL      32961-1180   USA     UTILITIES PAYABLE                                                                $13,459.25
3291              CITY OF VICTORIATX                         PO BOX 1279                          UTILITY BILLING OFFICE                                             VICTORIA              TX      77902        USA     UTILITIES PAYABLE                                                                    $64.11
3292              CITY OF VICTORVILLE CA - WATER             PO BOX 845517                                                                                           LOS ANGELES           CA      90084-5517   USA     UTILITIES PAYABLE                                                                  $806.18
3293              CITY OF VIENNA WV                          PO BOX 5097                                                                                             VIENNA                WV      26105-0097   USA     UTILITIES PAYABLE                                                                  $311.57
3294              CITY OF VIRGINIA BEACH                     JOHN T ATKINSON TREASURER 2401                                                                          VIRGINIA BEACH        VA      23456        USA     TRADE PAYABLE                                                                        $70.65
                                                             COURTHOUSE DRIVE
3295              CITY OF VIRGINIA BEACH                     JOHN T ATKINSON TREASURER 2401                                                                          VIRGINIA BEACH        VA      23456        USA     TRADE PAYABLE                                                                      $2,400.98
                                                             COURTHOUSE DRIVE
3296              CITY OF VISALIA CA - UTILITY BILLING       PO BOX 51159                                                                                            LOS ANGELES           CA      90051-5459   USA     UTILITIES PAYABLE                                                                  $191.97
3297              CITY OF WENATCHEE WA                       PO BOX 519                                                                                              WENATCHEE             WA      98807-0519   USA     UTILITIES PAYABLE                                                                    $78.67
3298              CITY OF WEST JORDAN UT                     PO BOX 550                                                                                              WEST JORDAN CITY      UT      84084-5020   USA     UTILITIES PAYABLE                                                                  $676.44
3299              CITY OF WINCHESTER VA                      PO BOX 75                            DEPARTMENT OF PUBLIC UTILITIES                                     WINCHESTER            VA      22604        USA     UTILITIES PAYABLE                                                                  $350.07
3300              CITY SUPPLY INC                            173 2ND AVE                                                                                             BROOKLYN               NY     11215        USA     TRADE PAYABLE                                                                      $823.08
3301              CITY TREASURER MADISON - WI                PO BOX 2997                          CITY TREASURER                                                     MADISON               WI      53701        USA     UTILITIES PAYABLE                                                                 $1,689.91
3302              CITY UTILITIES FORT WAYNE IN               PO BOX 4632                                                                                             CAROL STREAM          IL      60197-4632   USA     UTILITIES PAYABLE                                                                 $3,154.36
3303              CITY UTILITIES OF SPRINGFIELD MO           PO BOX 551                                                                                              SPRINGFIELD           MO      65801-0551   USA     UTILITIES PAYABLE                                                                 $1,100.63
3304              CJD NORTHPARK LLC                          750 TOWNE CENTER BLVD                                                                                   SANFORD               FL      32771        USA     TRADE PAYABLE                                                                    $20,000.00
3305              CKK HOME DECOR LP                          5050 QUORUM DR STE 420                                                                                  DALLAS                TX      75254        USA     TRADE PAYABLE                                                                     $2,801.03
3306              CL3 TECHNOLOGY                             845 S ABBEYWOOD PL 5                                                                                    ROSWELL               GA      30075        USA     TRADE PAYABLE                                                                     $6,024.64
3307              CLABER INC                                 319 OATES RD C                                                                                          MOORESVILLE           NC      28117        USA     TRADE PAYABLE                                                                      $220.16
3308              CLACKAMAS RIVER WATER                      PO BOX 2439                                                                                             CLACKAMAS             OR      97015-2439   USA     UTILITIES PAYABLE                                                                 $2,493.79
3309              CLAIRE KILCOYNE                            6502 152ND AVENUE SOUTHEAST                                                                             BELLEVUE              WA      98006        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
3310              CLAIRE LEX                                 8834 CAIRO LANE                                                                                         PORT RICHEY           FL      34668        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
3311              CLARE MALLETTE                             335 RICHMAR DRIVE                                                                                       BURNINGHAM            AL      35213        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
3312              CLARENCE BARNHILL                          94 JAMISON ROAD NW                   LOT 180                                                            WASHINGTON CT HOUSE   OH      43160        USA     INSURANCE CLAIMS     10/16/2015       X            X              X          UNDETERMINED

3313              CLARENCE BUMGARNER                                                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
3314              CLARIBEL SERRANO                      780 ORINOSO DRIVE                                                                                            BAYSHORE              NY      11706        USA     INSURANCE CLAIMS     2/7/2014         X            X              X          UNDETERMINED
3315              CLARISSA JETER                        642 MERSER STREET                                                                                            TURTLE CREEK          PA      15145        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
3316              CLARISSE COURCIER                     10791 TERRACE WAY                                                                                            KELSEYVILLE           CA      95451        USA     INSURANCE CLAIMS     2/3/2018         X            X              X          UNDETERMINED
3317              CLARK & KAREN TUFTE                   303 WEYRAUCH ROAD                                                                                            IOWA FALLS            IA      50126        USA     INSURANCE CLAIMS     8/22/2018                                                     $500.00
3318              CLARK C KINGERY ESQ                   203 WEST 18TH STREET                                                                                         WILMINGTON            DE      19802        USA     TRADE PAYABLE                                                                        $6.76
3319              CLARK CNTY DEPUTY SHRF                PO BOX 553220                                                                                                LAS VEGAS             NV      89155        USA     TRADE PAYABLE                                                                      $182.40
3320              CLARK COUNTY CIRCUITSUPERIOR          137 CITY-COUNTY BUILDING 501 EAST COURT                                                                      JEFFERSONVILLE        IN      47130        USA     TRADE PAYABLE                                                                      $231.91
                                                        AVENUE
3321              CLARK COUNTY MUNICIPAL                115 E COLUMBIA                                                                                               SPRINGFIELD           OH      45502        USA     TRADE PAYABLE                                                                      $104.78
3322              CLARK COUNTY SUPERIOR COURT           CLARK COUNTY SUPERIOR COURT P                                                                                VANCOUVER             WA      98660        USA     TRADE PAYABLE                                                                     $1,087.47
3323              CLARK HOSPITALITY LLC                 1235 W MAIN STREET                                                                                           BRIDGEPORT            WV      26330        USA     TRADE PAYABLE                                                                      $540.38
3324              CLARK JUSTIN J                        1418 NORTH HIGH ST                                                                                           INDEPENDENCE          MO      64050        USA     TRADE PAYABLE                                                                      $217.00
3325              CLARK PUBLIC UTILITIES                PO BOX 8989                                                                                                  VANCOUVER             WA      98668-8989   USA     UTILITIES PAYABLE                                                                 $5,675.95
3326              CLARK SEAN                            403 UNION AVE                                                                                                PROVIDENCE            RI      02909        USA     TRADE PAYABLE                                                                      $370.94
3327              CLARK SHADOW M AND MARY LORENZO-AMATO 155 NORTH MAIN STREET                                                                                        EDWARDSVILLE          IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

3328              CLARK SHIRLEY M INDIVIDUALLY AND AS        100 N CALVERT ST                                                                                        BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  JOHN J CLARK SR ET AL
3329              CLARK SUP CRT 3 CLERK GARN                 501 E COURT AVE                                                                                         JEFFERSONVILLE        IN      47130        USA     TRADE PAYABLE                                                                       $20.00
3330              CLARK SUPERIOR CRT II CLERK GA             501 E COURT AVE                                                                                         JEFFERSONVILLE        IN      47130        USA     TRADE PAYABLE                                                                      $236.89
3331              CLARK THOMAS J AND ROSEMARY CLARK HIS      100 N CALVERT ST                                                                                        BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
3332              CLARKE COUNTY DISCOUNTYS                                                                                                                                                                              TRADE PAYABLE                                                                        $67.98
3333              CLARKE RENESE                              7 SOUTH KOSSUTH STREET                                                                                  BALTIMORE             MD      21229        USA     TRADE PAYABLE                                                                        $34.75
3334              CLARKSVILLE DEPARTMENT OF ELECTRICITY      PO BOX 31449                                                                                            CLARKSVILLE           TN      37040-0025   USA     UTILITIES PAYABLE                                                                 $9,541.51
3335              CLARY KELLY J                              4402 E LA JOLLA CIR                                                                                     TUCSON                AZ      85711        USA     TRADE PAYABLE                                                                         $5.50
3336              CLASSIC BRANDS LLC                         P O BOX 83035                                                                                           CHICAGO               IL      60691        USA     TRADE PAYABLE                                                                        $27.25
3337              CLASSIC SALES INC                          HONOLULU HI 96819                                                                                       HONOLULU               HI     96819        USA     TRADE PAYABLE                                                                      $877.83
3338              CLASSIC SALES INC                          HONOLULU HI 96819                                                                                       HONOLULU               HI     96819        USA     TRADE PAYABLE                                                                      $398.51
3339              CLASSIC SLIPCOVERS INC                     4300 DISTRICT BLVD                                                                                      VERNON                CA      90058        USA     TRADE PAYABLE                                                                        $55.00
3340              CLAUDE DAILEY                              1136 LONDON WAY                                                                                         NAPA                  CA      94559        USA     INSURANCE CLAIMS     6/21/2018        X            X              X          UNDETERMINED
3341              CLAUDE FISHBURN                            6771 DREAM WEAVER DR                                                                                    COLORADO SPRINGS      CO      80918        USA     INSURANCE CLAIMS     2/17/2018        X            X              X          UNDETERMINED
3342              CLAUDE GERALDINE A                         200 DERBIGNY ST                                                                                         GRETNA                LA      70053        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3343              CLAUDETTE & HUGH MCCONNELL                 1171 WINTERGREEN COVE                                                                                   CORDOVA               TN      38018        USA     INSURANCE CLAIMS     11/30/2017       X            X              X          UNDETERMINED
3344              CLAUDIA ALBRIGHT                           2603 WILLOWBROOK LN                  23                                                                 APTOS                 CA      95003        USA     INSURANCE CLAIMS     4/15/2017        X            X              X          UNDETERMINED
3345              CLAUDIA BLACKMAN                           6776 VILLAS DRIVE EAST                                                                                  BOCA RATON            FL      33433        USA     INSURANCE CLAIMS     6/6/2018         X            X              X          UNDETERMINED
3346              CLAUDIA BUTLER                             6910 COVENTRY ST                                                                                        NEW ORLEANS           LA      70126        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
3347              CLAUDIA CASTALDO                           21729 PROPELLO DRIVE                                                                                    SANTA CLARITA         CA      91350        USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
3348              CLAUDIA NOAH                               64-5305 PUANUANU PLACE                                                                                  KAMUELA               HI      96743        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
3349              CLAVEY NORMAN D AND NORMA V CLAVEY         100 N CALVERT ST                                                                                        BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3350              CLAWSON CHRISTOPHER ASO STATE FARM                                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
                  LLOYDS
3351              CLAWSON TAYLOR                             121 ESMOND STREET                                                                                       FORT WAYNE            IN      46806        USA     TRADE PAYABLE                                                                        $8.76
3352              CLAY ADAM E                                3908 EMERALD ESTATE CIR                                                                                 APOPKA                FL      32703        USA     TRADE PAYABLE                                                                        $1.84
3353              CLAY BARBARA EXECUTRIX APPT PENDING TO     1061 MAIN ST                                                                                            BRIDGEPORT            CT      06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF TROY CLAY AND BARBARA CLAY
                  INDIVIDUALLY AS SURVIVING SPOUSE
3354              CLAY COUNTY COURT CLERK                    11 S WATER                                                                                              LIBERTY               MO      64068        USA     TRADE PAYABLE                                                                      $106.69
3355              CLAYTON AYAKO AND STANLEY CLAYTON JR HW    PHILADELPHIA CITY HALL               CHESTNUT ST                                                        PHILADELPHIA          PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED



                                                                                                                                                  Page 42 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                          18-23537-rdd                                  Doc 20   Filed 01/18/19
                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                         E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                Pg 683 of 1461




                                                                                                                                                                                                                                                 Contingent

                                                                                                                                                                                                                                                              Unliquidated

                                                                                                                                                                                                                                                                             Disputed
Row No. Account   Creditor's Name                         Address 1                                     Address 2           Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                     Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                        Offset
                                                                                                                                                                                                                                                                                                        (Y/N)
3356              CLAYTON JAMES A SR AND HOLLY            100 N CALVERT ST                                                                                  BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3357              CLAYTON JENKINS REVEREND COURTNEY AND   1200 ONTARIO ST                                                                                   CLEVELAND         OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REVEREND CORY JENKINS
3358              CLAYTON KEISHA                          198 CLAY ST APT E                                                                                 EAST ATLANTA      GA      30317        USA     TRADE PAYABLE                                                                         $1.84
3359              CLEAN CUT INTERNATIONAL LLC             14255 US HIGHWAY ONE                                                                              JUNO BEACH        FL      33408        USA     TRADE PAYABLE                                                                     $5,512.64
3360              CLEANBRANDS LLC                                                                                                                                                                          TRADE PAYABLE                                                                      $147.50
3361              CLEAR PATH PAPER INC                    907 HAGYS FORD RD                                                                                 PENN VALLEY        PA     19072        USA     TRADE PAYABLE                                                                        $37.74
3362              CLEGHORN ROBERT AND JOYCE CLEGHORN      56 PATERSON ST                                                                                    NEW BRUNSWICK     NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3363              CLEMENTS KARL                           4209 POMMARD DR                                                                                   KENNER            LA      70065        USA     TRADE PAYABLE                                                                        $23.95
3364              CLEMESHA ILA                            10710 SW 211 ST                                                                                   CUTLER BAY        FL      33189        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3365              CLEOFE & WILLIAM WHITE                  3161 IRONHORSE DRIVE                                                                              WOODBRIDGE        VA      22192        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
3366              CLERK                                   MARION SUPERIOR COURT 200 E                                                                       INDIANAPOLIS      I       46204                TRADE PAYABLE                                                                        $65.82
                                                          WASHINGTON ST W140
3367              CLERK ELKHART SUP CRT 1                 315 S SECOND ST                                                                                   ELKHART           IN      46516        USA     TRADE PAYABLE                                                                       $231.87
3368              CLERK KOSCIUSKO SUPERIOR CRT            121 NORTH LAKE ST GARN DEPT                                                                       WARSAW            IN      46580        USA     TRADE PAYABLE                                                                        $49.53
3369              CLERK OF ALLEN CIRCUIT                  PO BOX 2597                                                                                       FORT WAYNE        I       46801-25             TRADE PAYABLE                                                                        $59.32
3370              CLERK OF ALLEN CIRCUIT COURT            CLERK OF ALLEN CIRCUIT COURT AP O BOX                                                             FORTWAYNE         IN      46801        USA     TRADE PAYABLE                                                                       $340.88
                                                          2597
3371              CLERK OF CIRCUIT COURT KANKAKE          450 E COURT ST RM 105                                                                             KANKAKEE          IL      60901        USA     TRADE PAYABLE                                                                        $13.86
3372              CLERK OF CIVIL & MAGISTRATE CR          735JAMES BRONW BLVD STE 1400                                                                      AUGUSTA           GA      30901        USA     TRADE PAYABLE                                                                       $152.21
3373              CLERK OF CIVIL AND MAGISTRATE           ROOM NO 706 CITY- COUNTY MUNICIPAL                                                                AUGUSTA           GA      30901        USA     TRADE PAYABLE                                                                        $33.42
                                                          BUILDIN
3374              CLERK OF COURT                          PO BOX 1220                                                                                       DILLON            SC      29536        USA     TRADE PAYABLE                                                                        $40.00
3375              CLERK OF COURT                          PO BOX 1220                                                                                       DILLON            SC      29536        USA     TRADE PAYABLE                                                                       $105.00
3376              CLERK OF COURT OFFICE                   P O BOX 230                                                                                       RAPID CITY        SD      57709        USA     TRADE PAYABLE                                                                       $336.03
3377              CLERK OF DELAWARE COUNTY                P O BOX 1089                                                                                      MUNCIE            IN      47308        USA     TRADE PAYABLE                                                                        $30.00
3378              CLERK OF DILLON CNTY FAMILY CR          P O BOX 1220                                                                                      DILLON            SC      29536        USA     TRADE PAYABLE                                                                        $57.69
3379              CLERK OF DOUGHERTY COUNTY COURT         225 PINE AVE ROOM 308                                                                             ALBANY            GA      31701        USA     TRADE PAYABLE                                                                       $459.16
3380              CLERK OF THE CIRCUIT COURT              14735 MAIN STREET                                                                                 MARLBORO          MD      20772-9987   USA     TRADE PAYABLE                                                                       $622.50
3381              CLERK OF THE CIRCUIT COURT              14735 MAIN STREET                                                                                 MARLBORO          MD      20772-9987   USA     TRADE PAYABLE                                                                        $71.95
3382              CLERK OF THE CIRCUIT CT                 SUPPORT DIVISION 14 WEST JEFFERSON ST                                                             JOLIET            IL      60432        USA     TRADE PAYABLE                                                                       $361.96
                                                          ROOM 212
3383              CLERK OF THE CIRCUIT CT IL 4            450 EAST COURT STREET                                                                             KANKAKEE          IL      60901        USA     TRADE PAYABLE                                                                          $7.50
3384              CLERK OF THE COMBINED COURT             221 W VICTORY WAY STE 300                                                                         CRAIG             CO      81625        USA     TRADE PAYABLE                                                                         $97.61
3385              CLERK OF THE COMBINED COURT             221 W VICTORY WAY STE 300                                                                         CRAIG             CO      81625        USA     TRADE PAYABLE                                                                         $75.00
3386              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $513.84
3387              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $679.26
3388              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                         $58.41
3389              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                         $60.65
3390              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $670.72
3391              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $948.48
3392              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                      $2,644.52
3393              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $317.50
3394              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $369.66
3395              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $339.86
3396              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $371.85
3397              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                      $1,072.54
3398              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                         $45.07
3399              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $619.48
3400              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $675.71
3401              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $160.30
3402              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $239.59
3403              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $640.49
3404              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $781.08
3405              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $904.44
3406              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $957.44
3407              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                         $13.45
3408              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $639.45
3409              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                      $1,170.82
3410              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $293.15
3411              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                         $95.00
3412              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $112.10
3413              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                          $4.00
3414              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $923.71
3415              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                         $96.68
3416              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $161.20
3417              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                         $26.49
3418              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                      $1,444.46
3419              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $198.32
3420              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $329.89
3421              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                         $66.59
3422              CLERK OF THE COURT                      P O BOX 16994                                                                                     CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                       $368.00
3423              CLERK OF THE COURT FRANKLIN CT          375 SOUTH HIGH ST THIRD FLOOR                                                                     COLUMBUS          OH      43215        USA     TRADE PAYABLE                                                                       $125.63
3424              CLERK OF THE COURT FRANKLIN CT          375 SOUTH HIGH ST THIRD FLOOR                                                                     COLUMBUS          OH      43215        USA     TRADE PAYABLE                                                                       $192.92
3425              CLERK OF THE FIRST JUDICIAL CI          CLERK OF THE FIRST JUDICIAL CI309 WEST 20TH                                                       CHEYENNE          WY      82001        USA     TRADE PAYABLE                                                                       $159.51
                                                          ST RM 2300
3426              CLERK OF VANDERBURGH COUNTY             825 SYCAMORE ST 216                                                                               EVANSVILLE        IN      47708        USA     TRADE PAYABLE                                                                         $3.45
3427              CLERK OF VIGO CIRC CRT                  33 SO 3RD ST                                                                                      TERRE HAUTE       IN      47807        USA     TRADE PAYABLE                                                                       $126.95
3428              CLERK OF WAYNE COUNTY                   301 EAST MAIN STREET                                                                              RICHMOND          IN      47374        USA     TRADE PAYABLE                                                                       $145.92
3429              CLERK OF WAYNE COUNTY SMALL             301 EAST MAIN STREET                                                                              RICHMOND          IN      47374        USA     TRADE PAYABLE                                                                       $111.00
3430              CLERK VANDERBURGH SUPERIOR CO           RM216M COURTS BLDG 825 SYCAMORE ST PO                                                             EVANSVILLE        IN      47732        USA     TRADE PAYABLE                                                                       $346.94
                                                          BOX 3356
3431              CLEVA HONG KONG LTD                     2691 PINE BRUSH DR                                                                                LAKELAND          FL      33813        USA     TRADE PAYABLE                                                                  $5,013,751.57
3432              CLEVA NORTH AMERICA INC                 P O BOX 890638                                                                                    CHARLOTTE         NC      28289        USA     TRADE PAYABLE                                                                   $189,164.64
3433              CLEVELAND ASHANTI                       333 WILTON CIRCLE                                                                                 SANFORD           FL      32773        USA     TRADE PAYABLE                                                                          $1.85
3434              CLEVELAND DAVIS                         627 BROOKLINE STREET                                                                              CHICAGO HEIGHTS   IL      60411        USA     INSURANCE CLAIMS     6/7/2018                                                         $80.00
3435              CLEVELAND MUN CRT                       1200 ONTARIO ST                                                                                   CLEVELAND         OH      44113        USA     TRADE PAYABLE                                                                       $188.07
3436              CLEVELAND MUNICIPAL COURT               1200 ONTARIO ST                                                                                   CLEVELAND         OHIO    44113                TRADE PAYABLE                                                                       $219.79


                                                                                                                                         Page 43 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                          Doc 20        Filed 01/18/19
                                                                                                                                 Schedule Entered            01/18/19
                                                                                                                                          E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                 Pg 684 of 1461




                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                             Address 1                             Address 2                Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                         (Y/N)
3437              CLEVELAND MUNICIPAL COURT                   1200 ONTARIO ST                                                                                CLEVELAND         OHIO    44113                TRADE PAYABLE                                                                      $367.75
3438              CLEVELAND MUNICIPAL COURT                   1200 ONTARIO ST                                                                                CLEVELAND         OHIO    44113                TRADE PAYABLE                                                                      $209.57
3439              CLEVELAND MUNICIPAL COURT                   1200 ONTARIO ST                                                                                CLEVELAND         OHIO    44113                TRADE PAYABLE                                                                      $228.79
3440              CLEVELAND WARDRICK                          91 EVANS ROAD                                                                                  LOUISBURG         NC      27549        USA     INSURANCE CLAIMS     4/12/2018        X            X              X          UNDETERMINED
3441              CLEVERBRAND INC                             3843 UNION ROAD SUITE 15                                                                       CHEEKTOWAGA       NY      14225        USA     TRADE PAYABLE                                                                        $67.01
3442              CLEVEREVE INC                               631 SOUTH OLIVE STREET                                                                         LOS ANGELES       CA      90014        USA     TRADE PAYABLE                                                                         $4.00
3443              CLEVIA ROBLES                               2050 VESTER GADE 50                                                                            SAINT THOMAS      VI      00802        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
3444              CLICKSTOP INC -WIRE CLEARING                202 BLUE CREEK DR                                                                              URBANA            IA      52345        USA     TRADE PAYABLE                                                                        $64.56
3445              CLIFF & LINDA MOORE                         210 N KENNEDY STREET                                                                           EDEN              NC      27288        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
3446              CLIFF JACOB                                 409 NORTH 12TH ST                                                                              SUPERIOR          WI      54880        USA     TRADE PAYABLE                                                                     $1,000.00
3447              CLIFFORD & LACEY WYNES                      1004 SKYLINE DRIVE                                                                             SHERIDAN          AR      72150        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
3448              CLIFFORD MARKETING LLC                      919 TEMPLE AVE 1                                                                               SANTA ROSA        CA      95404        USA     TRADE PAYABLE                                                                      $264.08
3449              CLIFFORD STANDRIDGE                         5429 REXVIEW RD                                                                                LAS CRUCES        NM      88012        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
3450              CLIFFORD STANDRIDGE                         5429 REXVIEW RD                                                                                LAS CRUCES        NM      88012        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
3451              CLIFTON DIANE M                             217 SEMINARY AVE                                                                               GREENSBURG        PA      15601        USA     TRADE PAYABLE                                                                         $5.00
3452              CLINE LEWIS                                 100 N CALVERT ST                                                                               BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3453              CLINT CULWELL                               POB 447                                                                                        BUSHLAND          TX      79012        USA     TRADE PAYABLE                                                                      $381.86
3454              CLINT FLOYD                                 3070 S NELLIS BOULEVARD               APARTMENT 3177                                           LAS VEGAS         NV      89121        USA     INSURANCE CLAIMS     1/26/2018        X            X              X          UNDETERMINED
3455              CLINTON LUCAS                               224 SPRINGTREE DR                                                                              HARRAH            OK      73045        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
3456              CLIPSANDFASTENERSCOM INC                    3158 E LA PALMA AVE                                                                            ANAHEIM           CA      92806        USA     TRADE PAYABLE                                                                        $54.79
3457              CLOPTON LINWOOD AND CAROLYN                 100 N CALVERT ST                                                                               BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3458              CLOSE CHRISTOPHER                           12906 10TH AVENUE SOUTH                                                                        BURIEN            WA      98168        USA     TRADE PAYABLE                                                                     $2,064.30
3459              CLOSEOUT EXPRESS ATLANTA                    1320 WHITE ST SW                                                                               ATLANTA           GA      30310        USA     TRADE PAYABLE                                                                      $488.94
3460              CLOSEOUT WAREHOUSE                          11278 LOS ALAMITOS BLVD 325                                                                    LOS ALAMITOS       CA     90720-3958   USA     TRADE PAYABLE                                                                      $273.71
3461              CLRK OF CIVIL & MAGISTRATE CRT              735 JAMES BROWN BLVD STE 1400                                                                  AUGUSTA           GA      30901        USA     TRADE PAYABLE                                                                      $654.36
3462              CLT COMPUTERS INC                           20153 PASEO DEL PRADO                                                                          WALNUT            CA      91789        USA     TRADE PAYABLE                                                                     $6,769.08
3463              CLUB DME                                    11ORCHARD                                                                                      LAKE FOREST       CA      92630        USA     TRADE PAYABLE                                                                        $18.54
3464              CLUFF DENNIS F                              983 SOUTH 870 EAST                                                                             OREM              UT      84097        USA     TRADE PAYABLE                                                                     $1,174.99
3465              CLYDE AND ELISABETH HOWE                    3361 YELLOW JACKET DRIVE NORTH                                                                 MANDAN            ND      58554        USA     INSURANCE CLAIMS     12/13/2016       X            X              X          UNDETERMINED
3466              CLYDE AND TREVA DAVIS                       620 CLYDE DAVIS ROAD                                                                           SILER CITY        NC      27344        USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
3467              CLYDE CHRISTOPHER                           3636 NEAL RD                                                                                   PARADISE          CA      95969        USA     TRADE PAYABLE                                                                        $59.24
3468              CLYDE HOEFT                                 936 TUBEROSE TRL                                                                               REDDING           CA      96003        USA     INSURANCE CLAIMS     6/4/2014                                                     $6,079.64
3469              CLYDE HOWE                                  3361 YELLOW JACKET DRIVE NORTH                                                                 MANDAN            ND      58554        USA     INSURANCE CLAIMS     12/13/2016       X            X              X          UNDETERMINED
3470              CLYDE KATZER                                33182 NE WABAUNSEE ROAD                                                                        GREELEY           KS      66033        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
3471              CLYDE NOBLITT                               411 19TH AVE SW                                                                                HICKORY           NC      28602        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
3472              CLYDE VAN BANKS JR                          2412 DESERT OAK DRIVE                                                                          PALMDALE          CA      93550        USA     INSURANCE CLAIMS     4/22/2013        X            X              X          UNDETERMINED
3473              CLYDE WHITE                                 14814 W 81ST PLACE                                                                             LENEXA            KS      66215        USA     INSURANCE CLAIMS     1/1/2018                                                     $1,443.96
3474              CMM LLC                                     PO BOX 9839                                                                                    FOUNTAIN VALLEY   CA      92728        USA     TRADE PAYABLE                                                                     $7,374.68
3475              CNB COMPUTERS INC                           6400 1652 SOUTH 2ND STREET                                                                     PLAINFIELD         NJ     07063        USA     TRADE PAYABLE                                                                    $10,742.08
3476              CNC DESIGNS                                                                                                                                                                               TRADE PAYABLE                                                                      $148.96
3477              CNC ELECTRICAL LLC                        531 N JEFFERSON STREET                                                                           MILLEDGEVILLE     GA      31061        USA     TRADE PAYABLE                                                                      $546.54
3478              CO STEPHEN G PEROUTKA 1114                CO STEPHEN G PEROUTKA 1114 PEROUTKA &                                                            PASADENA          MD      21122        USA     TRADE PAYABLE                                                                      $198.37
                                                            PEROUTKA P A 8028
3479              COACHELLA VALLEY WATER DISTRICT           PO BOX 5000                                                                                      COACHELLA         CA      92236-5000   USA     UTILITIES PAYABLE                                                                  $1,457.47
3480              COATS PATRICIA                            601 SOUTH RIDGELY STREET 6                                                                       KASOTA            MN      56050        USA     TRADE PAYABLE                                                                          $1.85
3481              COBB CO STATE CRT                         12 E PARK SQUARE                                                                                 MARIETTA          GA      30090        USA     TRADE PAYABLE                                                                       $200.24
3482              COBB CO STATE CRT                         12 E PARK SQUARE                                                                                 MARIETTA          GA      30090        USA     TRADE PAYABLE                                                                       $162.67
3483              COBB COUNTY MAGISTATE COURT               32 WADDELL STREET 3RD FLOOR                                                                      MARIETTA          GA      30090        USA     TRADE PAYABLE                                                                       $232.93
                                                            PUBLICSAFETYBUILDING
3484              COBBLOIS L                                200 SHELBY ST                                                                                    KINGSPORT         TN      37660        USA     TRADE PAYABLE                                                                      $100.60
3485              COBIELLA DAVID                            701 SW 62ND BLVD APT 133                                                                         GAINESVILLE       FL      32607        USA     TRADE PAYABLE                                                                         $1.84
3486              COCA COLA ENTERPRISES INC                 2500 WINDY RIDGE PKWY                                                                            ATLANTA           GA      30339        USA     TRADE PAYABLE                                                                     $2,128.80
3487              COCHE MARIA INDIVIDUALLY AND AS EXECUTRIX 56 PATERSON ST                                                                                   NEW BRUNSWICK     NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AND EXECUTRIX AD PROSEQUENDUM OF THE
                  ESTATE OF WALTER H COCHE

3488              COCKERHAM ARLEN AND PEGGY COCKERHAM         100 N CALVERT ST                                                                               BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
3489              CODDINGTON PAUL F                           34 PERLEY STREET                                                                               CONCORD           NH      03301        USA     TRADE PAYABLE                                                                       $10.00
3490              CODEAGE LLC                                                                                                                                                                               TRADE PAYABLE                                                                      $271.66
3491              CODIE & KAYLA SMAPP                         125 BRIDLE PATH ROAD                                                                           FRONT ROYAL       VA      22630        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
3492              CODRINGTON ROCHELLE                         64 WARE STREET APT 1                                                                           DEDHAM            MA      02026        USA     TRADE PAYABLE                                                                        $1.80
3493              CODY BASS                                   363 WINDERMERE BLVD                   UNIT 111                                                 ALEXANDRIA        LA      71303        USA     INSURANCE CLAIMS     5/31/2017        X            X              X          UNDETERMINED
3494              CODY LEE                                    7420 POST OAK RD                                                                               RALEIGH           NC      27615        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
3495              COFFEE ROSE INDIVIDUALLY AND AS SPECIAL     155 NORTH MAIN STREET                                                                          EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF FRANK
                  COFFEE DECEASED
3496              COFFELL ANTHONY LEE INDIVIDUALLY AND AS     500 NORTH KING STREET                                                                          WILMINGTON        DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE FOR THE ESTATE OF
                  WILLIAM COFFELL DECEASED
3497              COHEN BRIAN SPECIAL ADMINISTRATOR OF THE    555 W HARRISON ST                                                                              CHICAGO           IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF ARNOLD L COHEN DECEASED
3498              COHEN JERRY M AND PATRICIA COHEN HIS WIFE   500 NORTH KING STREET                                                                          WILMINGTON        DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

3499              COHEN MCNEILE PAPPAS                        4601 COLLEGE BLVD STE 200                                                                      LEAWOOD           KS      66211        USA     TRADE PAYABLE                                                                      $193.56
3500              COHEN YOUSSEF                               60 CENTRE ST                                                                                   NEW YORK          NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3501              COLBERT LEATHA INDIVIDUALLY AND AS          1200 ONTARIO ST                                                                                CLEVELAND         OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX OF THE ESTATE OF ANNIAS COLBERT

3502              COLBERT MARGUERITE A                        13 WHITE OAKS DRIVE                                                                            ST PETERS         MO      63376        USA     TRADE PAYABLE                                                                      $146.48
3503              COLE JORDEN E                               1468 PARAMOUNT DR APT 2A                                                                       HUNTSVILLE        AL      35806        USA     TRADE PAYABLE                                                                         $1.85
3504              COLEEN WASESCHA                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
3505              COLEMAN ASIA                                9555 PEP RALLY LANE                                                                            WALDORF           MD      20603        USA     TRADE PAYABLE                                                                         $3.69
3506              COLEMAN CHESTER E AND CYNTHIA COLEMAN       PHILADELPHIA CITY HALL                CHESTNUT ST                                              PHILADELPHIA      PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3507              COLEMAN COMPANY INC                         CHICAGO IL 60674                                                                               CHICAGO           IL      60674        USA     TRADE PAYABLE                                                                    $14,624.62
3508              COLEMAN EARNEST                             9050 AIRLINE HWY                                                                               BATON ROUGE       LA      70815        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED




                                                                                                                                          Page 44 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                             Doc 20                   Filed 01/18/19
                                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                                         E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                                Pg 685 of 1461




                                                                                                                                                                                                                                                                   Contingent

                                                                                                                                                                                                                                                                                Unliquidated

                                                                                                                                                                                                                                                                                               Disputed
Row No. Account   Creditor's Name                              Address 1                                Address 2                           Address 3         Address 4     City               State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                       Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                                          Offset
                                                                                                                                                                                                                                                                                                                          (Y/N)
3509              COLEMAN RAYMOND JR INDIVIDUALLY AND AS       155 NORTH MAIN STREET                                                                                        EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  RAYMOND COLEMAN DECEASED
3510              COLENE WELLS                                 3990 BIRMINGHAM ST                                                                                           FARMINGTON         NM       87402        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
3511              COLEY GARY                                   202 BAYLEAF DR                                                                                               GOLDSBORO          NC       27534        USA     TRADE PAYABLE                                                                      $401.53
3512              COLIN HELLMER                                23273 SW SHERK PLACE                                                                                         SHERWOOD           OR       97140        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
3513              COLLAZO RIOS Y                               CALLE 5 CI-4 URB METROPOLIS                                                                                  PUERTO RICO        PR       00987        USA     TRADE PAYABLE                                                                        $0.29
3514              COLLECTION BIJOUX LLC                        385 5TH AVENUE SUITE 507                                                                                     NEW YORK           NY       10016        USA     TRADE PAYABLE                                                                       $23.97
3515              COLLECTION PROFESSIONALS INC                 PO BOX 2088                                                                                                  SHERIDAN           WY       82801        USA     TRADE PAYABLE                                                                       $25.00
3516              COLLECTION TECHNOLOGY INC                    COLLECTION TECHNOLOGY INC P O BOX 2017                                                                       MONTEREY PARK      CA       91754        USA     TRADE PAYABLE                                                                      $439.68

3517              COLLECTIONCENTER WYOMING                     COLLECTIONCENTER WYOMING PO BOX 4000                                                                         RAWLINS            WY       82301        USA     TRADE PAYABLE                                                                       $170.11

3518              COLLEEN & WILLIAM PEDERSEN                   144 WOODLAND LANE                                                                                            OCONOMOWOC         WI       53066        USA     INSURANCE CLAIMS     5/29/2018        X            X              X          UNDETERMINED
3519              COLLEEN A MURPHY                             866 E TYSON COURT                                                                                            GILBERT            AZ       85295        USA     TRADE PAYABLE                                                                     $1,062.07
3520              COLLEEN ANGLEN                               32 LYLE DR                                                                                                   TAMPA              FL       33610        USA     INSURANCE CLAIMS     9/26/2017        X            X              X          UNDETERMINED
3521              COLLEEN BALLENTINE                           6830 GUILFORD BRIDGE DR                                                                                      APOLLO BEACH       FL       33572        USA     INSURANCE CLAIMS     5/6/2018         X            X              X          UNDETERMINED
3522              COLLEEN NESE SPECIAL CIVIL PA                CO COLLEEN NESS COURT OFFICE990 CEDAR                                                                        BRICK              NJ       08723        USA     TRADE PAYABLE                                                                      $100.53
                                                               BRIDGE AVE B-7 SUITE
3523              COLLEEN WITTLER                              21828 CHASE STREET                                                                                           CANOGA PARK        CA       91304        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
3524              COLLEGE ASSIST                               3015 S PARKER ROAD SUITE 400                                                                                 AURORA             CO       80014        USA     TRADE PAYABLE                                                                       $190.32
3525              COLLEGE STATION UTILITIES - TX               PO BOX 10230                             UTILITY CUSTOMER SERVICES                                           COLLEGE STATION    TX       77842-0230   USA     UTILITIES PAYABLE                                                                 $10,157.30
3526              COLLEY MARIE                                 300 NORTH BLVD                                                                                               BATON ROUGE        LA       70802        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3527              COLLIER MICHELLE                             6101 LORMA                                                                                                   MOBILE             AL       36608        USA     TRADE PAYABLE                                                                       $315.97
3528              COLLINS ARTHUR AND MARY COLLINS              56 PATERSON ST                                                                                               NEW BRUNSWICK      NJ       08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3529              COLLINS BRENDAN J                            3034 LEGACY POINTE WAY APT 938                                                                               KNOXVILLE          TN       37921        USA     TRADE PAYABLE                                                                          $3.69
3530              COLLINS BRUCE EDWIN AND PAULA COLLINS        155 NORTH MAIN STREET                                                                                        EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3531              COLLINS CHARLES JR                           851 GRAND CONCOURSE 111                                                                                      BRONX              NY       10451        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3532              COLLINS CO LTD                               6FLOOR FORMOSA PLASTIC BLDG              NO 201 TUNG HWA NORTH ROAD                                          TAIPEI             TAIWAN   10508                TRADE PAYABLE                                                                  $1,528,616.93

3533              COLLINS LARRY                                1200 ONTARIO ST                                                                                              CLEVELAND          OH       44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3534              COLLINS ROBERT H AND CATHERINE COLLINS HIS   100 N CALVERT ST                                                                                             BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
3535              COLLINS ROSE M                               1325 WESTMEADE DR                                                                                            CHESTERFIELD       MO       63017        USA     TRADE PAYABLE                                                                        $27.20
3536              COLLINS SIERRA                               710 BENNETT STREET                                                                                           WILMINGTON         DE       19801        USA     TRADE PAYABLE                                                                         $3.64
3537              COLLYER VENTURES INC                         PO BOX 683483 PARK CITY                                                                                      PARK CITY          UT       84068        USA     TRADE PAYABLE                                                                     $1,707.32
3538              COLON ANGELICA                               46 FORD ST 1                                                                                                 BROCKTON           MA       02301        USA     TRADE PAYABLE                                                                         $0.84
3539              COLON DAZLYNN                                822 TEALWOOD DR APT 201                                                                                      BRANDON            FL       33510        USA     TRADE PAYABLE                                                                         $1.85
3540              COLON JOSE L                                 URB LA CONCEPCION CALLE ELENA 92 D                                                                           CABO ROJO          PR       00623        USA     TRADE PAYABLE                                                                         $3.77
3541              COLON MICHAEL                                APARTADO 150                                                                                                 AGUAS BUENAS       PR       00703        USA     TRADE PAYABLE                                                                      $246.74
3542              COLON NICOLE M                               VISTA AZUL CALLE 11 K30 PO BOX 54                                                                            ARECIBO            PR       00612        USA     TRADE PAYABLE                                                                        $44.56
3543              COLON PROVIDENCIA                            254 EAST 202ST APT 5E                                                                                        BRONX              NY       10458        USA     TRADE PAYABLE                                                                        $28.55
3544              COLON QUENDERISH                             2015 S SEMORAN BLVD APT B                                                                                    ORLANDO            FL       32822        USA     TRADE PAYABLE                                                                         $1.85
3545              COLORADO SPRINGS UTILITIES                   PO BOX 340                                                                                                   COLORADO SPRINGS   CO       80901        USA     UTILITIES PAYABLE                                                                 $6,097.30
3546              COLORON JEWELRY INC                          7242 VALJEAN AVE                                                                                             VAN NUYS           CA       91406        USA     TRADE PAYABLE                                                                   $290,034.09
3547              COLTON KENNETH INDIVIDUALLY AND AS           155 NORTH MAIN STREET                                                                                        EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  SHIRLEY COLTON DECEASED
3548              COLUMBELL ANTHONY B                          1445 ANDERSON RD                                                                                             MCKINLEYVILLE      CA       95519        USA     TRADE PAYABLE                                                                      $204.85
3549              COLUMBIA GAS OF MASSACHUSETTS                PO BOX 742514                            NISOURCE INC                                                        CINCINNATI         OH       45274-2514   USA     UTILITIES PAYABLE                                                                 $1,156.01
3550              COLUMBIA GAS OF OHIO                         PO BOX 742510                                                                                                CINCINNATI         OH       45274-2510   USA     UTILITIES PAYABLE                                                                  $695.72
3551              COLUMBIA GAS OF PENNSYLVANIA                 PO BOX 742537                                                                                                CINCINNATI         OH       45274-2537   USA     UTILITIES PAYABLE                                                                    $53.05
3552              COLUMBIA GAS OF VIRGINIA                     PO BOX 742529                                                                                                CINCINNATI         OH       45274-2529   USA     UTILITIES PAYABLE                                                                    $17.94
3553              COLUMBIA RIVER PUD                           PO BOX 960                                                                                                   ST HELENS          OR       97051        USA     UTILITIES PAYABLE                                                                 $1,200.00
3554              COLUMBIAN HOME PRODUCTS LLC                  404 N RAND RD                                                                                                NORTH BARRINGTON   IL       60010        USA     TRADE PAYABLE                                                                      $313.50
3555              COLUMBUS - CITY TREASURER                    PO BOX 182882                            SEWER AND WATER SERVICES                                            COLUMBUS           OH       43218-2882   USA     UTILITIES PAYABLE                                                                 $7,976.84
3556              COM ED                                       PO BOX 6111                                                                                                  CAROL STREAM       IL       60197-6111   USA     UTILITIES PAYABLE                                                               $238,291.17
3557              COMBINE INTERNATIONAL                        354 INDUSCO COURT                                                                                            TROY               MI       48083        USA     TRADE PAYABLE                                                                   $740,237.25
3558              COMBS LINDA INDIVIDUALLY AND AS SPECIAL      155 NORTH MAIN STREET                                                                                        EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF RALPH
                  COMBS DECEASED
3559              COMBS ROSE                                   RR 01                                                                                                        WOODWARD           OK       73801        USA     TRADE PAYABLE                                                                        $33.21
3560              COMCAST                                      PO BOX 7500                                                                                                  SOUTHEASTERN       PA       19398-7500   USA     TRADE PAYABLE                                                                      $455.74
3561              COMERCIALIZADORA DE CALZADO                  BLVD JOSE MARIA MORELOS 4732-A           COL JULIAN DE OBREGON                                               LEON               MEXICO   37290                TRADE PAYABLE                                                                    $78,174.91
3562              COMFORT REVOLUTION HOLDINGS LL               187 ROUTE 36                                                                                                 WEST LONG BRANCH   NJ       07764        USA     TRADE PAYABLE                                                                    $15,534.26
3563              COMMERCE CODEWORKS INC                       411 GREENFIELD DRIVE UNIT 2                                                                                  TIFFIN              IA      52340        USA     TRADE PAYABLE                                                                      $266.76
3564              COMMERCIAL BARGAINS                          6623 W MITCHELL ST                                                                                           WEST ALLIS         WI       53214        USA     TRADE PAYABLE                                                                     $1,985.32
3565              COMMERCIAL DEVELOPMENT COMPANY               60 W BROAD ST                                                                                                BRIDGETON          NJ       08302        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3566              COMMON WEALTH OF KENTUCKY                    DEPARTMENT OF REVENUE                                                                                        FRANKFORT          KY       40620        USA     TRADE PAYABLE                                                                        $52.60
3567              COMMONWEALTH OF MASSACHUSETTS                ONE ASHBURTON PL RM 1115                                                                                     BOSTON             MA       02108        USA     TRADE PAYABLE                                                                        $51.34
3568              COMMONWEALTH OF MASSACHUSETTS                SHERWOOD CHARLEY 708 WALKHILL ST                                                                             MATTAPAN           MA       02126        USA     TRADE PAYABLE                                                                      $465.12
3569              COMMONWEALTH OF MASSACHUSETTS                ONE ASHBURTON PL RM 1115                                                                                     BOSTON             MA       02108        USA     TRADE PAYABLE                                                                      $660.61
3570              COMMONWEALTH OF MASSACHUSETTS                ONE ASHBURTON PL RM 1115                                                                                     BOSTON             MA       02108        USA     TRADE PAYABLE                                                                      $195.20
3571              COMO LAW FIRM                                PO BOX 130668                                                                                                ST PAUL            MN       55113        USA     TRADE PAYABLE                                                                        $88.43
3572              COMPARETTO JOHN AND CHERIE COMPARETTO        155 NORTH MAIN STREET                                                                                        EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
3573              COMPERCHIO JOJO                              59 BATES ST                                                                                                  HULL               MA       02045        USA     TRADE PAYABLE                                                                       $35.02
3574              COMPLETE CARE                                                                                                                                                                                              TRADE PAYABLE                                                                       $25.00
3575              COMPTON JANICE A INDIVIDUALLY AND AS         155 NORTH MAIN STREET                                                                                        EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  WILLIAM D COMPTON
3576              COMPUTER MEMORY SOLUTIONS INC                13013 CHESTNUT AVE                                                                                           RANCHO CUCAMONGA   CA       91739        USA     TRADE PAYABLE                                                                      $296.19
3577              COMSIS COMPUTER LLC                          1609 W 17TH STREET                                                                                           TEMPE              AZ       85281        USA     TRADE PAYABLE                                                                      $742.19
3578              COMSTOCK CYNTHIA                             1055 TATA LN 60                                                                                              SOUTH LAKE TAHOE   CA       96150        USA     TRADE PAYABLE                                                                        $69.65
3579              CON EDISON                                   390 WEST ROUTE 59                        ATTN: PAYMENT PROCESSING                                            SPRING VALLEY      NY       10977-5300   USA     UTILITIES PAYABLE                                                                $60,129.94
3580              CONAIR CORPORATION- PERSONAL C               ATLANTA GA 31193-2059                                                                                        ATLANTA            GA       31193-2059   USA     TRADE PAYABLE                                                                    $77,586.47
3581              CONDRAN CLARENCE AND JOANN CONDRAN           PHILADELPHIA CITY HALL                   CHESTNUT ST                                                         PHILADELPHIA       PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED



                                                                                                                                                         Page 45 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                                Doc 20         Filed 01/18/19
                                                                                                                                        Schedule Entered            01/18/19
                                                                                                                                                 E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                        Pg 686 of 1461




                                                                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name                             Address 1                                   Address 2                 Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                               Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                                                                  (Y/N)
3582              CONGDON HELENA F AS EXECUTRIX OF THE        16 EAGLE ST                                 ALBANY                                                    ALBANY              NY      12207        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF EVERETT C CONGDON DECEASED AND
                  HELENA F CONGDON INDIVIDUALLY
3583              CONGRETEK INC                               10610 NEWKIRK STREET SUITE 202                                                                        DALLAS              TX      75220        USA     TRADE PAYABLE                                                                       $16.30
3584              CONLEY AMOS B AND BEVERLY CONLEY            250 BENEFIT ST                                                                                        PROVIDENCE          RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3585              CONLEY SANDRA INDIVIDUALLY AND AS           500 NORTH KING STREET                                                                                 WILMINGTON          DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  RAYMOND FORSON DECEASED
3586              CONNECTICUT STUDENT LOAN FOUND              CO NCO FINANCIAL SYSTEM INC PO BOX-5740                                                               WILMINGTON          DE      19850        USA     TRADE PAYABLE                                                                       $444.62

3587              CONNER DAWN                                 750 5TH AVE 114                                                                                       HUNTINGTON          WV      25701        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3588              CONNIE & JERRY COX                          2430 SPRING MEADOW ROAD                                                                               LENOIR              NC      28645        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
3589              CONNIE CACAS                                765 S SAUCITO AVENUE                                                                                  SALINAS             CA      93906        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
3590              CONNIE CORIELLO                             5 TAMARACK RD                                                                                         LINCOLNDALE         NY      10541        USA     INSURANCE CLAIMS     5/26/2018        X            X              X          UNDETERMINED
3591              CONNIE REEL SHEARIIN                        CLERK OF COURT - FAMILY COURT CITY-                                                                   FLORENCE            SC      29501        USA     TRADE PAYABLE                                                                       $82.63
                                                              COUNTY COMPLEX 180 N IR
3592              CONNIE SHARP                                1522 LEDGE RD                                                                                         BASIM               NY      14013        USA     INSURANCE CLAIMS     12/1/2017        X            X              X          UNDETERMINED
3593              CONNIE TOLEFREE                             4042 BOO LANE                                                                                         STOCKTON            CA      95206        USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
3594              CONNOR OLSON                                36802 ANGELINE CIRCLE                                                                                 LIVONIA             MI      48150        USA     TRADE PAYABLE                                                                       $36.00
3595              CONNOR SPORT COURT                          939 SOUTH 700 WEST DBA SPORT COURT INC                                                                SALT LAKE CITY      UT      84104        USA     TRADE PAYABLE                                                                      $344.66

3596              CONRAD CHARLES C                            1200 ONTARIO ST                                                                                       CLEVELAND           OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3597              CONRAD KENNETH ANDREW                       1200 ONTARIO ST                                                                                       CLEVELAND           OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3598              CONRAD MARIAH M                             1848 ROUTE 204                                                                                        SELINSGROVE         PA      17870        USA     TRADE PAYABLE                                                                         $2.88
3599              CONRAD ROBERT                               PHILADELPHIA CITY HALL                      CHESTNUT ST                                               PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3600              CONROY GREGG M                              1200 ONTARIO ST                                                                                       CLEVELAND           OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3601              CONROY MARGARET                             601 COMMONWEALTH AVE 4500                                                                             HARRISBURG          PA      17120        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3602              CONSOLIDATED MUTUAL WATER                   PO BOX 150068                                                                                         LAKEWOOD            CO      80215        USA     UTILITIES PAYABLE                                                                 $1,444.75
3603              CONSTABLE                                   309 S THIRD STREET 3RD FL                                                                             LAS VEGAS           NV      89101        USA     TRADE PAYABLE                                                                        $57.05
3604              CONSTABLE                                   309 S THIRD STREET 3RD FL                                                                             LAS VEGAS           NV      89101        USA     TRADE PAYABLE                                                                      $518.40
3605              CONSTABLE                                   309 S THIRD STREET 3RD FL                                                                             LAS VEGAS           NV      89101        USA     TRADE PAYABLE                                                                        $96.00
3606              CONSTABLE LAS VEGAS TOWNSHIP                309 S THIRD ST                                                                                        LAS VEGAS           NV      89155        USA     TRADE PAYABLE                                                                      $209.43
3607              CONSTABLE LAS VEGAS TOWNSHIP                309 S THIRD ST                                                                                        LAS VEGAS           NV      89155        USA     TRADE PAYABLE                                                                      $451.45
3608              CONSTABLE LAS VEGAS TOWNSHIP                309 S THIRD ST                                                                                        LAS VEGAS           NV      89155        USA     TRADE PAYABLE                                                                      $195.39
3609              CONSTABLE LAS VEGASTWNSHP                   309 S THIRD ST                                                                                        LAS VEGAS           NV      89155        USA     TRADE PAYABLE                                                                     $1,388.90
3610              CONSTANCE & CARLA WATKINS                   4123 E BELLAIRE WAY                                                                                   FRESNO              CA      93726        USA     INSURANCE CLAIMS     2/20/2018        X            X              X          UNDETERMINED
3611              CONSTANCE GUTIERREZ                         3030 ESTUDILLO STREET 8                                                                               MARTINEZ            CA      94553        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
3612              CONSTANCE PIEKARZ                           298 PASSAIC AVENUE                                                                                    PASSAIC             NJ      07055        USA     INSURANCE CLAIMS     9/5/2016                                                     $5,000.00
3613              CONSTANT KATIANA T                          1 UNICORN AVE 1                                                                                       WEYMOUTH            MA      02189        USA     TRADE PAYABLE                                                                         $0.52
3614              CONSUELO RUIZ                               4073 CUDAHY                                                                                           HUNTINGTON PARK     CA      90255        USA     INSURANCE CLAIMS     2/6/2016         X            X              X          UNDETERMINED
3615              CONSUMER PORTFOLIO SERVICES                 KENNETH B DROST P C 111 LIONS DRIVE SUITE                                                             BARRINGTON          IL      60010        USA     TRADE PAYABLE                                                                        $52.14
                                                              206
3616              CONSUMERS ENERGY                            PO BOX 740309                                                                                         CINCINNATI          OH      45274-0309   USA     UTILITIES PAYABLE                                                                $35,710.33
3617              CONTE GERARDO                               155 NORTH MAIN STREET                                                                                 EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3618              CONTE TIMOTHY AND PAMELA MARSHALL           601 MARKET ST 2609                                                                                    PHILADELPHIA        PA      19106        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3619              CONTEC MEDICAL SYSTEMS USA INC              1440 CHASE AVE                                                                                        ELK GROVE VILLAGE   IL      60007        USA     TRADE PAYABLE                                                                     $3,200.74
3620              CONTEH MARIATU                              11355 COLUMBIA PIKE                                                                                   SILVER SPRING       MD      20904        USA     TRADE PAYABLE                                                                         $1.85
3621              CONTESSA RAFFAELLA                                                                                                                                                                                 TRADE PAYABLE                                                                      $443.45
3622              CONTILE MARIA AND MYKALAI KONTILAI AS CO-   115 E WASHINGTON STREET                     ROOM 102                                                  BLOOMINGTON         IL      61702-2400 USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATORS OF THE ESTATE OF
                  SYLVIA CONTILE DECEASED
3623              CONTINENTAL COLLECTION AGENCY               P O BOX 24022                                                                                         DENVER              CO      80224        USA     TRADE PAYABLE                                                                      $112.51
3624              CONTINENTAL COLLECTION AGENCY               P O BOX 24022                                                                                         DENVER              CO      80224        USA     TRADE PAYABLE                                                                      $147.12
3625              CONTINENTAL TIRE THE AMERICAS               1830 MACMILLAN PARK DRIVE                                                                             FORT MILL           SC      29707        USA     TRADE PAYABLE                                                                   $471,353.39
3626              CONTRA COSTA COUNTY                         THE HONORABLE DIANA BECTON                  900 WARD STREET                                           MARTINEZ            CA      94553        USA     TRADE PAYABLE                                                                        $33.69
3627              CONTRERAS BRENDA                            1022 PAULIN AVE D                                                                                     CALEXICO            CA      92231        USA     TRADE PAYABLE                                                                        $45.53
3628              CONTROLOMATIC INC                                                                                                                                                                                  TRADE PAYABLE                                                                     $1,062.62
3629              CONVENIENT LOAN                             1818 BROADWAY SUITE D-1                                                                               VANKTON             SD      57078        USA     TRADE PAYABLE                                                                        $58.38
3630              CONVERSIONS TECHNOLOGY                                                                                                                                                                             TRADE PAYABLE                                                                      $166.58
3631              CONWAY LAYMAN L AND DELLA                   401 BOSLEY AVE                                                                                        TOWSON              MD      21204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3632              COOK BRENDA AS PERSONAL REPRESENTATIVE      100 N CALVERT ST                                                                                      BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF JAMES B COOK ET AL
3633              COOK HANNAH                                 7078 WEST 8170 SOUTH                                                                                  WEST JORDAN         UT      84081        USA     TRADE PAYABLE                                                                         $5.53
3634              COOK MELINDA                                211 W COMMERCIAL ST                                                                                   OZARK               AL      72949        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3635              COOK PRO INC                                1885 IOWA AVE                                                                                         RIVERSIDE           CA      92507        USA     TRADE PAYABLE                                                                      $373.13
3636              COOK RONALD                                 461 SOUTH 18TH ST                                                                                     RICHMOND            CA      94804        USA     TRADE PAYABLE                                                                         $1.83
3637              COOK SCHERIE                                36764 FARMBROOKE DR BUILDING 10                                                                       CLINTON TOWNSHIP    MI      48035        USA     TRADE PAYABLE                                                                      $283.03
3638              COOKDAZZLECOM LLC                                                                                                                                                                                  TRADE PAYABLE                                                                      $313.17
3639              COOKIES KIDSCOM INC                         265 LIVINGSTON STREET                                                                                 BROOKLYN            NY      11217        USA     TRADE PAYABLE                                                                    $10,616.75
3640              COOKSEY AMELIA                              5520 JENNINGS STATION RD                                                                              ST LOUIS            MO      63136        USA     TRADE PAYABLE                                                                        $21.20
3641              COOL TV PROPS                               42 INTERLAKEN RD                                                                                      ORLANDO             FL      32804        USA     TRADE PAYABLE                                                                        $60.80
3642              COONS ELIZABETH J INDIVIDUALLY AND AS       60 CENTRE ST                                                                                          NEW YORK            NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX OF THE ESTATE OF VINCENT W
                  COONS DECEASED
3643              COOPER BONITA                               911 EDISTO DRIVE                                                                                      FLORENCE            SC      29501        USA     TRADE PAYABLE                                                                        $73.63
3644              COOPER DANIELLE                             3930 EDNOR RD                                                                                         BALTIMORE           MD      21218        USA     TRADE PAYABLE                                                                      $172.99
3645              COOPER JASON                                HC 31 BOX132                                                                                          WELCH               WV      24801        USA     TRADE PAYABLE                                                                         $0.96
3646              COOPER LIGHTING                             1121 HWY 74 SOUTH                                                                                     PEACHTREE CITY      GA      30269        USA     TRADE PAYABLE                                                                    $93,669.56
3647              COOPER MARGI AND STEPHEN COOPER             155 NORTH MAIN STREET                                                                                 EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3648              COOPER TIRE & RUBBER COMPANY                PO BOX 91689                                                                                          CHICAGO             IL      60693        USA     TRADE PAYABLE                                                                     $4,637.28
3649              COOPER TOOLS                                PO BOX 536431                                                                                         ATLANTA             GA      30353-6431   USA     TRADE PAYABLE                                                                    $10,894.23
3650              COORDINATED LAB SERVICES LLC                21320 HAWTHORNE BLVD                                                                                  TORRANCE            CA      90503        USA     TRADE PAYABLE                                                                      $500.00
3651              COORUN LIMITED                              1645 GLEN MOOR                                                                                        LAKEWOOD             CO     80215        USA     TRADE PAYABLE                                                                     $7,228.21
3652              COPE DONNIE INDIVIDUALLY AND AS PERSONAL    500 N KING ST                                                                                         WILMINGTON          DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE HEIRS AND ESTATE OF
                  RUTH HENDERSON COPE DECEASED




                                                                                                                                                 Page 46 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                          Doc 20                  Filed 01/18/19
                                                                                                                                          Schedule Entered            01/18/19
                                                                                                                                                   E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                          Pg 687 of 1461




                                                                                                                                                                                                                                                              Contingent

                                                                                                                                                                                                                                                                           Unliquidated

                                                                                                                                                                                                                                                                                          Disputed
Row No. Account   Creditor's Name                            Address 1                             Address 2                              Address 3        Address 4   City               State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                  Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                     Offset
                                                                                                                                                                                                                                                                                                                     (Y/N)
3653              COPE FAITH BELAC ADMINISTRATRIX OF THE  101 MARKET STREET                                                                                            HARRISBURG         PA       17101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF LORETTA BELAC
3654              COPECHAL JR EDWARD AND LOIS COPECHAL HW PHILADELPHIA CITY HALL                   CHESTNUT ST                                                         PHILADELPHIA       PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

3655              COPPERSMITH ROBERT R                       PHILADELPHIA CITY HALL                CHESTNUT ST                                                         PHILADELPHIA       PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3656              CORA BATES                                 111 DARROW DR                                                                                             WARWICK            RI       02886        USA     INSURANCE CLAIMS     7/10/2017        X            X              X          UNDETERMINED
3657              CORAL CAPITAL SOLUTIONS                                                                                                                                                                               TRADE PAYABLE                                                                      $558.70
3658              CORAL REEF ASIA PACIFIC                    7F CITYPLAZA FOUR                     12 TAIKOO WAN ROAD TAIKOO SHING                                     HONGKONG                                         TRADE PAYABLE                                                                   $253,450.20
3659              CORBY KEVIN                                735 FIELDSTON TERRACE                                                                                     ST LOUIS           MO       63119        USA     TRADE PAYABLE                                                                      $156.80
3660              CORCILIUS CATHY                            397 BENT CREEK DR                                                                                         BENTON             KY       42025        USA     TRADE PAYABLE                                                                      $162.00
3661              CORCIONE LEONARD                           60 CENTRE ST                                                                                              NEW YORK           NY       10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3662              CORDERO JOMARIE                            1948 JOSE F DIAZ APT 422                                                                                  SAN JUAN           PR       00926        USA     TRADE PAYABLE                                                                         $8.42
3663              CORDERSWANSON JORDAN L                     738 NE FLORAL PLACE                                                                                       PORTLAND           OR       97232        USA     TRADE PAYABLE                                                                      $151.45
3664              CORDLE AUSTIN A                            171 NORTH TERRACE AVENUE                                                                                  NEWARK             OH       43055        USA     TRADE PAYABLE                                                                      $409.86
3665              CORDOVA CHRISTIAN J                        6076 CORONA AVE                                                                                           HUNTINGTON PARK    CA       90255        USA     TRADE PAYABLE                                                                      $108.50
3666              CORDOVA MARCO A                            910 BOYD STREET                                                                                           KANNAPOLIS         NC       28081        USA     TRADE PAYABLE                                                                        $20.08
3667              CORDOVA STEVEN R                           1081 VILLAGE WAY                                                                                          SANTA FE           NM       87507        USA     TRADE PAYABLE                                                                         $3.69
3668              CORE DISTRIBUTION INC                      212 THIRD AVENUE NO STE 515                                                                               MINNEAPOLIS        MN       55401        USA     TRADE PAYABLE                                                                     $7,477.00
3669              CORECENTRIC SOLUTIONS INC                  P O BOX 3516                                                                                              OAK BROOK          IL       60522-3516   USA     TRADE PAYABLE                                                                   $764,958.27
3670              CORESTINE ANDERSON                         UNKNOWN                                                                                                   UNKNOWN            TN                    USA     INSURANCE CLAIMS     2/19/2018        X            X              X          UNDETERMINED
3671              COREY & TANYA MCMILLAN                     8566 BLACK STAR CIRCLE                                                                                    COLUMBIA           MD       21045        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
3672              COREY AND KELLY SMITH                      609 2ND STREET NW                                                                                         WAVERLY            IA       50677        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
3673              COREY JOHNSON                              116 W BARCK AVE                                                                                           LUVERNE            MN       56156        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3674              COREY MCMILLION                            343 WALNUT STREET                                                                                         WRIGHTSVILLE       PA       17368        USA     INSURANCE CLAIMS     5/19/2017        X            X              X          UNDETERMINED
3675              COREY PARSONS                              2543 W MALRAUX DR                                                                                         COEUR D ALENE       ID      83815        USA     TRADE PAYABLE                                                                        $14.40
3676              COREY THOMAS E                             151 LOCUST STREET                                                                                         TWIN FALLS         ID       83301        USA     TRADE PAYABLE                                                                         $4.61
3677              CORIA MARCO A                              8907 DUXBURY RD                                                                                           INDIANAPOLIS       IN       46226        USA     TRADE PAYABLE                                                                        $17.46
3678              CORINA LEE                                 15-1351 25TH AVE                                                                                          KEAAU              HI       96749        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
3679              CORINA MORALES                             859 JARROW AVENUE                     UNIT 2                                                              HACIENDA HEIGHTS   CA       91745        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
3680              CORINA TORRES                              8797 MARBACH 15302 RD                                                                                     SAN ANTONIO        TX       78254        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
3681              CORINE JACKSON                             3301 N 29TH ST 4                                                                                          MILWAUKEE          WI       53216        USA     INSURANCE CLAIMS     5/28/2016        X            X              X          UNDETERMINED
3682              CORINNE AND BRYAN GIUSTI                   3753 LOWSON BOULEVARD                                                                                     DELRAY BEACH       FL       33445        USA     INSURANCE CLAIMS     7/21/2017        X            X              X          UNDETERMINED
3683              CORINNE MCFARREN                           5851 ISLAND DRIVE                                                                                         CLEVES             OH       45002        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
3684              CORINNE T HURST                            2311 GATEWAY DRIVE RM104                                                                                  OPELIKA            AL       36801        USA     TRADE PAYABLE                                                                        $89.52
3685              CORINNE T HURST                            2311 GATEWAY DRIVE RM104                                                                                  OPELIKA            AL       36801        USA     TRADE PAYABLE                                                                      $170.09
3686              CORLIVING DISTRIBUTION LLC                 705 S 94TH AVENUE                                                                                         TOLLESON           AZ       85353        USA     TRADE PAYABLE                                                                      $551.05
3687              CORMIER JOCELYN                            76 MYRTLE AVE                                                                                             WEBSTER            MA       01570        USA     TRADE PAYABLE                                                                         $1.75
3688              CORNBORN LLC                               622 LAKEVIEW DRIVE                                                                                        MCCOOK LAKE         SD      57049        USA     TRADE PAYABLE                                                                        $23.68
3689              CORNEJO CRISTIAN                           3178 SHOFNER PL                                                                                           SAN JOSE           CA       95111        USA     TRADE PAYABLE                                                                      $122.46
3690              CORNELIO JENNIFER                          2930 INDIANA AVE                                                                                          SOUTH GATE         CA       90280        USA     TRADE PAYABLE                                                                      $625.93
3691              CORNELIUS KAPPERS AND DORTHY KAPPERS       GOLDENBERG HELLER ANTOGNOLI &         2227 SOUTH STATE ROUTE 157PO BOX 959                                EDWARDSVILLE       IL       62025        USA     LITIGATION           9/1/2018                                                     $5,000.00
                                                             ROWLAND PC
3692              CORNELIUS TORIA S                          1881 NW 42ND TERRACE UNIT F111                                                                            LAUDERHILL         FL       33313        USA     TRADE PAYABLE                                                                         $3.69
3693              CORNETT PAUL M AND CAROLYN CORNETT         1200 ONTARIO ST                                                                                           CLEVELAND          OH       44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3694              CORNISH MARY M                             100 N CALVERT ST                                                                                          BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3695              CORONADO JOSUE E                           1745 WEST 36TH PLACE                                                                                      LOS ANGELES        CA       90018        USA     TRADE PAYABLE                                                                        $28.81
3696              CORRALESMARIA                              P O BOX 3004                                                                                              SPARKS             NV       89431        USA     TRADE PAYABLE                                                                      $203.76
3697              CORREIA ADLEY AND ELEANA CORREIA           250 BENEFIT ST                                                                                            PROVIDENCE         RI       02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3698              CORREY DARDEN                              6955 LOST RIVER PL                                                                                        HUGHESVILLE        MD       20637        USA     INSURANCE CLAIMS     5/31/2018        X            X              X          UNDETERMINED
3699              CORRINA REYNERO                            2502 E PIERSON RD                                                                                         FLINT              MI       48506        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
3700              CORRINE LESLIE                             3070 S NELLIS BLVD                                                                                        LAS VEGAS          NV       89121        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
3701              CORTELYOU PIETER V                         150 W MAIN ST                                                                                             PATCHOGUE          NY       11772        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3702              CORTES LUZ H                               HC 59 BOX 6254                                                                                            AGUADA             PR       00602        USA     TRADE PAYABLE                                                                         $0.01
3703              CORTEZ ANA                                 425 W WALNUT AVE DAY                                                                                      MONROVIA           CA       91016        USA     TRADE PAYABLE                                                                      $176.13
3704              CORTEZ DAVID                               790 W WILSON ST B                                                                                         COSTA MESA         CA       92627        USA     TRADE PAYABLE                                                                      $168.59
3705              CORTEZ EDGAR N                             331 EAST LIVE OAK APT C                                                                                   SAN GABRIEL        CA       91776        USA     TRADE PAYABLE                                                                        $32.90
3706              CORTEZ SERENA J                            9137 E RAINSAGE ST                                                                                        TUCSON             AZ       85747        USA     TRADE PAYABLE                                                                        $12.34
3707              CORTLAND CITY SHERIFF DEPT                 54 GREENBUSH                                                                                              CORTLAND           NY       13045        USA     TRADE PAYABLE                                                                        $20.08
3708              CORTZ APPARELS LTD                         BANIARCHALA BAGHER BAZAR                                                                                  GAZIPUR            BANGLA   01703                TRADE PAYABLE                                                                    $65,917.80
                                                                                                                                                                                          DESH
3709              CORY HAUBRICH                              110 OLD HOMESTEAD LANE                                                                                    ARMBRUST           PA       15616        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
3710              CORY SEARCY                                                                                                                                                                                           TRADE PAYABLE                                                                       $59.47
3711              COSBY NATHANIAL                            3703 GREER AVE                                                                                            RICHMOND           VA       23234        USA     TRADE PAYABLE                                                                      $400.00
3712              COSENTINOROUSH CAITLIN                     6585 LITTLE FALLS DR                                                                                      SAN JOSE           CA       95120        USA     TRADE PAYABLE                                                                      $302.98
3713              COSERV                                     PO BOX 650785                                                                                             DALLAS             TX       75265-0785   USA     UTILITIES PAYABLE                                                                  $969.86
3714              COSEY JR; RICHARD                          155 NORTH MAIN STREET                                                                                     EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3715              COSIMO CELIMA                              7677 STATE ROAD                                                                                           PARMA              OH       44134        USA     INSURANCE CLAIMS     2/2/2017         X            X              X          UNDETERMINED
3716              COSMAN SANDRA                              299 NORTHGATE TRCE NONE                                                                                   ROSWELL            GA       30075        USA     TRADE PAYABLE                                                                       $67.22
3717              COSMETICAMERICACOM                         560 W MAIN STREET                                                                                         ALHAMBRA           CA       91801        USA     TRADE PAYABLE                                                                      $204.50
3718              COSTA LUCAS V                              49 APPLEWOOD DR                                                                                           MARLBOROUGH        MA       01752        USA     TRADE PAYABLE                                                                        $4.67
3719              COSTE RYAN N                               1633 MABEN-STARKVILLE RD                                                                                  MABEN              MS       39750        USA     TRADE PAYABLE                                                                        $1.20
3720              COSTLEY KATHLEEN INDIVIDUALLY AND AS       60 CENTRE ST                                                                                              NEW YORK           NY       10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  ROGER COSTLEY DECEASED
3721              COSTUME CRAZE LC                           350 W CENTER ST                                                                                           PLEASANT GROVE     UT       84062        USA     TRADE PAYABLE                                                                        $15.96
3722              COSTUME SUPERCENTER OF NJ LLC              45 FERNWOOD AVE                                                                                           EDISON             NJ       08837        USA     TRADE PAYABLE                                                                     $2,012.47
3723              COTE SR; MICHAEL AND BERNICE COTE          155 NORTH MAIN STREET                                                                                     EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3724              COTTO YARICELLI                            19 AMBROSE ST                                                                                             SPRINGFIELD        MA       01109        USA     TRADE PAYABLE                                                                         $1.76
3725              COTTON DAMION D                            1801 POPE CIR                                                                                             MCCOMB             MS       39648        USA     TRADE PAYABLE                                                                         $2.16
3726              COTY PAUL H AND FRANCINE D HIS WIFE        401 BOSLEY AVE                                                                                            TOWSON             MD       21204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3727              COUNTRYMAN NADINE                          205 N SELVIDGE ST                                                                                         DALTON             GA       30720        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3728              COUNTY CRT OF LANCASTER COUNTY             575 SOUTH 10TH STREET 2ND FLOOR                                                                           LINCOLN            NE       68508        USA     TRADE PAYABLE                                                                      $311.29
3729              COUNTY CRT OF LANCASTER COUNTY             575 SOUTH 10TH STREET 2ND FLOOR                                                                           LINCOLN            NE       68508        USA     TRADE PAYABLE                                                                      $109.87
3730              COUNTY OF LOS ANGELES                      11012 SOUTH GARFIELD AVENUE                                                                               SOUTH GATE         CA                    USA     TRADE PAYABLE                                                                        $23.22
3731              COUNTY OF ROCKLAND SHERIFF                 55 NEW HEMPSTEAD RD                                                                                       NEW CITY           NY       10956        USA     TRADE PAYABLE                                                                      $786.21
3732              COUNTY OF STANISLAUS                       SHERIFFS CIVIL DIVISION POSTBOX3288                                                                       MODESTO            CA       95354        USA     TRADE PAYABLE                                                                        $23.63
                                                             80111THSTSTE 2200
3733              COURISTAN INC                              2 EXECUTIVE DR                                                                                            FORT LEE           NJ       07024        USA     TRADE PAYABLE                                                                       $541.00


                                                                                                                                                      Page 47 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                          18-23537-rdd                               Doc 20                   Filed 01/18/19
                                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                                      E/F: Part 3 Question 1      00:55:49                Main Document                                                                                   Case Number: 18-23537
                                                                                                                                             Pg 688 of 1461




                                                                                                                                                                                                                                                             Contingent

                                                                                                                                                                                                                                                                          Unliquidated

                                                                                                                                                                                                                                                                                         Disputed
Row No. Account   Creditor's Name                         Address 1                                  Address 2                           Address 3         Address 4     City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                 Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                    Offset
                                                                                                                                                                                                                                                                                                                    (Y/N)
3734              COURT OF JEFFERSON COUNTY               716 RICHARD ARRINGTON JR BLVD ROOM 400                                                                         BIRMINGHAM       AL      35203        USA     TRADE PAYABLE                                                                       $846.11
                                                          JEFF CO COURTHOUSE
3735              COURT OF SCOTTA BLUFF COUNTY            1725 - 10TH STREET                                                                                             GERING           NE      69341        USA     TRADE PAYABLE                                                                        $93.22
3736              COURT OFFICER ANTERO                    MORRIS COUNTY SUPERIOR COURT PO BOX 65                                                                         GREENDELL        NJ      07839        USA     TRADE PAYABLE                                                                       $111.66

3737              COURT OFFICER CHARLES DEFEO             P0 BOX 1511                                                                                                    CLIFTON          NJ      07015        USA     TRADE PAYABLE                                                                       $456.59
3738              COURT OFFICER DEGUILO                   SOMERSET COURT OFFICERS LLC P O BOX 7006                                                                       GREEN BROOK      NJ      08812        USA     TRADE PAYABLE                                                                        $85.26

3739              COURT OFFICER JOHN H FRANKLIN           PO BOX 39                                                                                                      SOMERDALE        NJ      08083        USA     TRADE PAYABLE                                                                        $95.38
3740              COURT OFFICERJOSEPH KOON                877 BROAD ST ROOM 209                                                                                          NEWARK           NJ      07102        USA     TRADE PAYABLE                                                                      $112.49
3741              COURT ORDER DEBT COLLECTIONS            FRANCHISE TAX BOARD PO BOX 1328                                                                                RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $24.06
3742              COURT ORDER DEBT COLLECTIONS            FRANCHISE TAX BOARD PO BOX 1328                                                                                RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $30.60
3743              COURT ORDER DEBT COLLECTIONS            FRANCHISE TAX BOARD PO BOX 1328                                                                                RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $59.21
3744              COURT ORDER DEBT COLLECTIONS            FRANCHISE TAX BOARD PO BOX 1328                                                                                RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $62.76
3745              COURT ORDER DEBT COLLECTIONS            FRANCHISE TAX BOARD PO BOX 1328                                                                                RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $79.53
3746              COURT ORDER DEBT COLLECTIONS            FRANCHISE TAX BOARD PO BOX 1328                                                                                RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $38.14
3747              COURT ORDER DEBT COLLECTIONS            FRANCHISE TAX BOARD PO BOX 1328                                                                                RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $76.38
3748              COURT ORDER DEBT COLLECTIONS            FRANCHISE TAX BOARD PO BOX 1328                                                                                RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $80.36
3749              COURT ORDER DEBT COLLECTIONS            FRANCHISE TAX BOARD PO BOX 1328                                                                                RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $81.12
3750              COURT ORDER DEBT COLLECTIONS            FRANCHISE TAX BOARD PO BOX 1328                                                                                RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $23.08
3751              COURT ORDER DEBT COLLECTIONS            FRANCHISE TAX BOARD PO BOX 1328                                                                                RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $24.32
3752              COURT ORDERED DEBT COLLECTIONS          PO BOX 1328                                                                                                    RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                      $468.00
3753              COURT ORDERED DEBT COLLECTIONS          PO BOX 1328                                                                                                    RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                      $370.93
3754              COURT ORDERED DEBT COLLECTIONS          PO BOX 1328                                                                                                    RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                      $159.29
3755              COURT ORDERED DEBT COLLECTIONS          PO BOX 1328                                                                                                    RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                      $175.83
3756              COURT ORDERED DEBT COLLECTIONS          PO BOX 1328                                                                                                    RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $28.54
3757              COURT ORDERED DEBT COLLECTIONS          PO BOX 1328                                                                                                    RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $73.41
3758              COURT ORDERED DEBT COLLECTIONS          PO BOX 1328                                                                                                    RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                      $196.00
3759              COURT ORDERED DEBT COLLECTIONS          PO BOX 1328                                                                                                    RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                      $535.59
3760              COURT ORDERED DEBT COLLECTIONS          PO BOX 1328                                                                                                    RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $49.47
3761              COURT ORDERED DEBT COLLECTIONS          PO BOX 1328                                                                                                    RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $74.11
3762              COURT ORDERED DEBT COLLECTIONS          PO BOX 1328                                                                                                    RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $72.99
3763              COURT ORDERED DEBT COLLECTIONS          PO BOX 1328                                                                                                    RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                      $128.03
3764              COURT ORDERED DEBT COLLECTIONS          PO BOX 1328                                                                                                    RANCHO CORDOVA   CA      957411328    USA     TRADE PAYABLE                                                                        $50.31
3765              COURT TRUSTEE                           PO BOX 513544                                                                                                  LOS ANGELES      CA      90051        USA     TRADE PAYABLE                                                                      $262.50
3766              COURT TRUSTEE                           PO BOX 513544                                                                                                  LOS ANGELES      CA      90051        USA     TRADE PAYABLE                                                                      $245.50
3767              COURT TRUSTEE                           PO BOX 513544                                                                                                  LOS ANGELES      CA      90051        USA     TRADE PAYABLE                                                                      $260.88
3768              COURTESY LOANS                          LINDA MCKINNEY CONSTABLE 811 MAIN ST                                                                           DELHI            LA      71232        USA     TRADE PAYABLE                                                                      $551.02
3769              COURTNEY AMBER                          211 EAST MAIN ST                                                                                               CANTON           GA      30114        USA     TRADE PAYABLE                                                                      $100.00
3770              COURTNEY DARR                                                                                                                                                                                        INSURANCE CLAIMS     1/28/2018        X            X              X          UNDETERMINED
3771              COURTNEY DARR                                                                                                                                                                                        INSURANCE CLAIMS     1/28/2018        X            X              X          UNDETERMINED
3772              COURTNEY HYDER                          13 BERNUM RD                                                                                                   STRATHAM         NH      03885        USA     INSURANCE CLAIMS     8/4/2018         X            X              X          UNDETERMINED
3773              COURTNEY JENKINS                        1455 TESLA RD                                                                                                  LITTLE BIRCH     WV      26629        USA     INSURANCE CLAIMS     10/13/2016       X            X              X          UNDETERMINED
3774              COURTNEY LOCKERBIE                      214 CATHERINE ST                                                                                               MCKEES ROCKS     PA      15136        USA     INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
3775              COURTNEY MCFARLIN                       35 ROSE CT                                                                                                     GLEN CARBON      IL      62034        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
3776              COURTNEY THOMAS                         3144 REEVES CIR                                                                                                ATLANTA          GA      30311        USA     INSURANCE CLAIMS     8/10/2017        X            X              X          UNDETERMINED
3777              COURTNEYS CANDLES & CREATIONS                                                                                                                                                                        TRADE PAYABLE                                                                      $349.24
3778              COUTLET LLC                             3280 EDWARD AVE STE F SANTA CLARA                                                                              SANTA CLARA      CA      95054        USA     TRADE PAYABLE                                                                        $31.77
3779              COVARRUBIAS JOSE                        5790 WILLARD WY                                                                                                RIVERSIDE        CA      92504        USA     TRADE PAYABLE                                                                        $78.80
3780              COVE HOUSE CANDLE CO LLC                PO BOX 1500                                                                                                    GLEN BURNIE      MD      21060        USA     TRADE PAYABLE                                                                      $209.27
3781              COVEROO INC                             1000 BRANNAN ST SUITE 100                                                                                      SAN FRANCISCO    CA      94103        USA     TRADE PAYABLE                                                                        $23.32
3782              COVINGTON TOWNSHIP SEWER AUTHORITY PA   PO BOX 266                                                                                                     MOSCOW           PA      18444        USA     UTILITIES PAYABLE                                                                 $3,000.00

3783              COX SHATIERRE                           12348 ECHO HILL PLACE                                                                                          WALDORF          MD      20601        USA     TRADE PAYABLE                                                                         $1.84
3784              COX TAUREAN B                           3225 WEST 4TH ST APT C-6                                                                                       HATTIESBURG      MS      39401        USA     TRADE PAYABLE                                                                         $2.40
3785              COY CRAWFORD                            651 W MARKET ST                                                                                                TREVORTON        PA      17881        USA     INSURANCE CLAIMS     2/26/2016        X            X              X          UNDETERMINED
3786              COYLE TRAVIS                            6185 PURDUE DRIVE                                                                                              EUREKA           CA      95503        USA     TRADE PAYABLE                                                                        $27.43
3787              CP POWER EQUIPMENT PARTS LLC            300 DELAWARE AVE SUITE 210 A                                                                                   WILMINGTON       DE      19801        USA     TRADE PAYABLE                                                                     $1,122.48
3788              CPO COMMERCE LLC                        120 W BELLEVUE DR SUITE 100                                                                                    PASADENA         CA      91105        USA     TRADE PAYABLE                                                                   $317,272.57
3789              CPS ENERGY                              PO BOX 2678                                                                                                    SAN ANTONIO      TX      78289-0001   USA     UTILITIES PAYABLE                                                                $13,434.08
3790              CRABEL JAMES                            524 HANSKA WAY                                                                                                 RALEIGH          NC      27610        USA     TRADE PAYABLE                                                                        $47.66
3791              CRACE DOROTHY                           155 NORTH MAIN STREET                                                                                          EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3792              CRADICK PATRICK R                       20 LOVELAND PASS                                                                                               MO               MO      63303        USA     TRADE PAYABLE                                                                      $244.73
3793              CRAFT ZAMAR                             2205 JACARANDA CT                                                                                              DUNEDIN          FL      34698        USA     TRADE PAYABLE                                                                         $1.85
3794              CRAIG & GAEDE LAW OFFICE PA             CRAIG & GAEDE LAW OFFICE PA 617 N MAIN                                                                         GARDEN CITY      KS      67846        USA     TRADE PAYABLE                                                                        $86.98
                                                          STREET
3795              CRAIG GALLOWAY                                                                                                                                                                                       TRADE PAYABLE                                                                     $7,450.64
3796              CRAIG GROSSMAN                          10411 NOON TIDE AVE                                                                                            LAS VEGAS        NV      89135        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
3797              CRAIG HAUSCHILDT                                                                                                                                                                                     INSURANCE CLAIMS     2/7/2018         X            X              X          UNDETERMINED
3798              CRAIG LARRY W AND LAUANA CRAIG          250 BENEFIT ST                                                                                                 PROVIDENCE       RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3799              CRAIG RYAN                              9494 W CANCELATION                                                                                             PENDLETON        IN      46064        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
3800              CRAIG SAMS                              4131 NORTH WESTERN WINDS DRIVE                                                                                 TUCSON           AZ      85705        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
3801              CRAIG SHEARER                                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
3802              CRAIG SHOPNECK TRUSTEE                  P O BOX 714112                                                                                                 COLUMBUS         OH      43271        USA     TRADE PAYABLE                                                                      $426.00
3803              CRAIG TAYLOR                            5535 BRISTOL LANE                                                                                              MINNETONKA       MN      55343        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
3804              CRAIG THOMAS C                          555 W HARRISON ST                                                                                              CHICAGO          IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3805              CRANE USA INC                                                                                                                                                                                        TRADE PAYABLE                                                                      $229.80
3806              CRAWFORD DANIELLE                       2131 JEROME LANE APT 4                                                                                         CAHOKIA          IL      62206        USA     TRADE PAYABLE                                                                         $1.86
3807              CRAWFORD GERALD E                       104 MAIN ST                                                                                                    HUDSON FALLS     NY      12839        USA     TRADE PAYABLE                                                                        $67.57
3808              CRAWFORD JIMMITRA L                     2504 E WILLOW ST 307                                                                                           SIGNAL HILL      CA      90755        USA     TRADE PAYABLE                                                                         $1.82
3809              CRAWFORD PARIS A                        1401 VILLAGE BLVD APT 932                                                                                      W PALM BEACH     FL      33409        USA     TRADE PAYABLE                                                                         $1.85
3810              CRAWLEY JEAN                            1026 WOOD HOLLOW LN                                                                                            BURLESON         TX      76028        USA     TRADE PAYABLE                                                                        $51.47
3811              CRAZY DOG T-SHIRTS                      21 HUMBOLDT ST                                                                                                 ROCHESTER        NY      14609        USA     TRADE PAYABLE                                                                      $362.09
3812              CRAZY4BLING INC                         500 NE 25TH ST 10                                                                                              POMPANO BEACH    FL      33064        USA     TRADE PAYABLE                                                                        $71.55
3813              CREATING X LLC                          1201 N ORANGE STREET SUITE 7063                                                                                WILMINGTON       DE      19801-1186   USA     TRADE PAYABLE                                                                     $1,074.33
3814              CREATION 4MATION INCORPORATED           531 5TH STREET UNIT B                                                                                          SAN FERNANDO      CA     91340        USA     TRADE PAYABLE                                                                        $17.68
3815              CREATIONS JEWELLERY MFG PVT LTD         NO 25&26 GEM & JEWELLERY                   COMPLEX III SEEPZ ANDHERI EAST                                      MUMBAI           INDIA                        TRADE PAYABLE                                                                    $63,808.54
3816              CREATIVE ACC INC                        7481 ANACONDA AVE                                                                                              GARDEN GROVE      CA     92841        USA     TRADE PAYABLE                                                                      $166.20


                                                                                                                                                      Page 48 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                                 Doc 20   Filed 01/18/19
                                                                                                                                   Schedule Entered            01/18/19
                                                                                                                                            E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                   Pg 689 of 1461




                                                                                                                                                                                                                                                     Contingent

                                                                                                                                                                                                                                                                  Unliquidated

                                                                                                                                                                                                                                                                                 Disputed
Row No. Account   Creditor's Name                             Address 1                                    Address 2           Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                         Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                            Offset
                                                                                                                                                                                                                                                                                                            (Y/N)
3817              CREATIVE BATH PRODUCTS INC                                                                                                                                                                   TRADE PAYABLE                                                                      $1,700.80
3818              CREATIVE CAR AUDIO                          2534 N PATTERSON                                                                                 SPRINGFIELD        MO      65714        USA     TRADE PAYABLE                                                                         $83.65
3819              CREATIVE DINO LLC                           11360 SW 233RD ST                                                                                HOMESTEAD          FL      33032        USA     TRADE PAYABLE                                                                         $83.14
3820              CREATIVE MOTION INDUSTRIES INC              2822 N DURFEE AVE                                                                                EL MONTE           CA      91732        USA     TRADE PAYABLE                                                                       $706.10
3821              CREATIVE OUTDOOR DISTRIBUTORS                                                                                                                                                                TRADE PAYABLE                                                                       $350.00
3822              CREATIVE PEWTER DESIGNS INC                 5050 STATE HIGHWAY 303 NE                                                                        BREMERTON          WA      98311        USA     TRADE PAYABLE                                                                         $13.90
3823              CREDIT ACCEPTANCE CORP                      HOSTO & BUCHAN P L L C P O BOX 3397                                                              LITTLE ROCK        AR      72203        USA     TRADE PAYABLE                                                                       $760.52
3824              CREDIT ACCEPTANCE CORPORATION               WEBER & OLCESE P L C 3250 W BIG BEAVER RD                                                        TROY               MI      48084        USA     TRADE PAYABLE                                                                       $179.41
                                                              STE 124
3825              CREDIT ASSOC OF MAUI LTD                    PO BOX 1074                                                                                      WAILUKU            HI      96793        USA     TRADE PAYABLE                                                                        $78.60
3826              CREDIT ASSOCIATES OF MAUI LTD               P O BOX 1074                                                                                     WAILUKLU           HI      96793        USA     TRADE PAYABLE                                                                       $120.62
3827              CREDIT BUREAU DATA INC                      P O 2288                                                                                         LA CROSSE          WI      54602        USA     TRADE PAYABLE                                                                        $48.27
3828              CREDIT INTERNATIONAL CORPORATION            JEFFREY G YONEK P O BOX 1268                                                                     BOTHELL            WA      98041        USA     TRADE PAYABLE                                                                       $264.28
3829              CREDIT MANAGEMENT SERVICES                  IN THE COUNTY COURT OF LANCAST575                                                                LINCOLN            NE      68508        USA     TRADE PAYABLE                                                                        $31.45
                                                              SOUTH 10 STREET 2ND STRE
3830              CREDIT MANAGEMENT SERVICES                  IN THE COUNTY COURT OF LANCAST575                                                                LINCOLN            NE      68508        USA     TRADE PAYABLE                                                                         $2.97
                                                              SOUTH 10 STREET 2ND STRE
3831              CREDIT MANAGEMENT SERVICES IN               1725 - 10TH STREET                                                                               GERING             NE      69341        USA     TRADE PAYABLE                                                                       $247.72
3832              CREDIT SECURITY ACCEPTANCE COR              PO BOX 1310                                                                                      MESAA              AZ      85211        USA     TRADE PAYABLE                                                                       $344.70
3833              CREDIT SERVICE COMPANY INC                  ATTN:- JUDICIAL COLLECTORS PO BOX 1120                                                           COLORADO SPRINGS   CO      80901        USA     TRADE PAYABLE                                                                       $217.42
3834              CREDIT SERVICES CO INC                      P O BOX 31254                                                                                    BILLINGS           MT      59107        USA     TRADE PAYABLE                                                                        $22.08
3835              CREDITORS COLLECTION BUREAU                 SANDRA L SWEENEY 755ALMARPARKWAY STE B                                                           BOURBONNAIS        IL      60914        USA     TRADE PAYABLE                                                                       $235.44

3836              CREDITORS COLLECTION BUREAU I               SANDRA L SWEENEY 33 NMAIN ST SUITE 2                                                             MANTENO            IL      60950        USA     TRADE PAYABLE                                                                        $32.63
3837              CREDITORS COLLECTION SERVICES               3294 PACIFIC PLACE S W                                                                           ALBANY             OR      97321        USA     TRADE PAYABLE                                                                      $190.55
3838              CREEK ASHLEIGH                              8010 CARLEAN CT                                                                                  PASADENA           MD      21122        USA     TRADE PAYABLE                                                                      $123.94
3839              CREFII SILVER CITY LLC                      ATTN ACCOUNTING SILVER CITY                                                                      DALLAS             TX      75240        USA     TRADE PAYABLE                                                                     $1,994.63
3840              CRESPO ADRIANA                              305 W SAN MARCOS BLVD 13                                                                         SAN MARCOS         CA      92069        USA     TRADE PAYABLE                                                                        $27.44
3841              CRESPO MARICELYS                            HC01 BOX 3794                                                                                    LARES              PR      00669        USA     TRADE PAYABLE                                                                      $545.75
3842              CRESSIE BAERG                                                                                                                                                                                TRADE PAYABLE                                                                        $60.82
3843              CRIBB BOBBY J AND MARY H                    155 NORTH MAIN STREET                                                                            EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3844              CRIS SALAZAR                                1723 MONTANO ST                                                                                  SANTA FE           NM      87505        USA     INSURANCE CLAIMS     10/12/2015       X            X              X          UNDETERMINED
3845              CRISLER GEORGE                              155 NORTH MAIN STREET                                                                            EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3846              CRISTINA RAMIREZ                            7960 NIGHT FALL PLACE                                                                            EL PASO            TX      79932        USA     INSURANCE CLAIMS     8/24/2017        X            X              X          UNDETERMINED
3847              CRISTINA RAMIREZ                            7960 NIGHT FALL PLACE                                                                            EL PASO            TX      79932        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
3848              CRISTINA SANCHEZ                            911 MARIPOSA                                                                                     DENVER             CO      80204        USA     INSURANCE CLAIMS     1/1/2018         X            X              X          UNDETERMINED
3849              CRISTINA TRIANA                             5612 54TH AVE CT WEST                                                                            UNIVERSITY PLACE    WA     98467        USA     TRADE PAYABLE                                                                        $32.77
3850              CRISTOPHER CRISTIA                          6282 S MILITARY TRL STE 703                                                                      LAKE WORTH         FL      33463        USA     TRADE PAYABLE                                                                      $157.79
3851              CROCKER TOM INDIVIDUALLY AND AS SURVIVING   10 N TUCKER BLVD                                                                                 ST LOUIS           MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HEIR OF KEITH CROCKER DEC
3852              CROCKETT CHARLES                            6096 YORKHAVEN LN                                                                                BENA               VA      23061        USA     TRADE PAYABLE                                                                      $125.21
3853              CROSBY ANNETTE                              12995 5TH ST A                                                                                   YUCAIPA            CA      92399        USA     TRADE PAYABLE                                                                         $1.84
3854              CROSBY JOHN                                 3516 NEWMAN ROAD APT 207                                                                         JOPLIN             MO      64801        USA     TRADE PAYABLE                                                                         $1.85
3855              CROSBY TALITHA C                            2045 A S INGRAM MILL RD                                                                          SPRINGFIELD        MO      65802        USA     TRADE PAYABLE                                                                        $75.40
3856              CROSCILL HOME LLC                           P O BOX 934021                                                                                   ATLANTA            GA      31193        USA     TRADE PAYABLE                                                                        $30.85
3857              CROSS JADAYA                                1615 SLOAN AVE APT 2                                                                             ST PAUL            MN      55130        USA     TRADE PAYABLE                                                                         $1.84
3858              CROSSLINKS ENBTERPRISES INC                 18567 EAST GALE AVE                                                                              CITY OF INDUSTRY   CA      91748        USA     TRADE PAYABLE                                                                     $7,572.05
3859              CROWE MICHAEL AND ANGELA CROWE              250 BENEFIT ST                                                                                   PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3860              CROWLEY RILEY                               10 N TUCKER BLVD                                                                                 ST LOUIS           MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3861              CROWLEY TIMOTHY M                           25 INTERVALE AVENUE                                                                              SAUGUS             MA      01906        USA     TRADE PAYABLE                                                                         $1.76
3862              CRUICKSHANK IAN C                           9 BUSTETTER DRIVE                                                                                FLORENCE           KY      41042        USA     TRADE PAYABLE                                                                         $1.78
3863              CRUTSINGER ESTELLA AND GENE                 100 E WEATHERFORD ST                                                                             FORT WORTH         TX      76196        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3864              CRUZ AVANY                                  1 COURT ST                               RIVERHEAD                                               NY                 NY      11901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3865              CRUZ DAILY                                  APARTADO 315                                                                                     JUANA DIAZ         PR      00795        USA     TRADE PAYABLE                                                                        $30.29
3866              CRUZ EUGENIA                                108-03 51 AVENUE APT2L                                                                           CORONA             NY      11368        USA     TRADE PAYABLE                                                                         $1.85
3867              CRUZ JOSE                                   4820 JAMES LN                                                                                    WAHIAWA            HI      96786        USA     TRADE PAYABLE                                                                     $2,254.03
3868              CRUZ JOSE M                                 1033 HEDGEPATH AVE                                                                               HACIENDA HTS       CA      91745        USA     TRADE PAYABLE                                                                         $3.95
3869              CRUZ JOSEPH E                               155 NORTH MAIN STREET                                                                            EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3870              CRUZ JULIAN O                               JUANA MATOS EDIF 23 226                                                                          CATANO             PR      00962        USA     TRADE PAYABLE                                                                         $7.05
3871              CRUZ LOPEZ G                                URB VILLA DEL CARMEN CALLE TOS3313 APT 2                                                         PONCE              PR      00716        USA     TRADE PAYABLE                                                                        $54.64

3872              CRUZ MALDONADO M                            O 11 CALLE DINUBA URB SANTA JUANITA                                                              BAYAMON            PR      00956        USA     TRADE PAYABLE                                                                      $780.45
3873              CRUZ RIVERA RODRIGUEZ                       37 URB BRISAS DE MONTICHELLO                                                                     CAYEY              PR      00736-3246   USA     INSURANCE CLAIMS     8/9/2017         X            X              X          UNDETERMINED
3874              CRYSTAL LOGISTICS LLC                       4 KELLY PL 204                                                                                   STANHOPE           NJ      07874-9998   USA     TRADE PAYABLE                                                                      $123.00
3875              CRYSTAL NUNO                                238 COLUMBIA AVENUE                                                                              LOS ANGELES        CA      90026        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
3876              CRYSTAL OBI                                 21 GRAND ST 3                                                                                    HARTFORD           CT      06106        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3877              CRYSTAL ROLAND                              -3700 PENDENT LN                                                                                 COLUMBUS           OH      43207        USA     TRADE PAYABLE                                                                       $80.63
3878              CRYSTL SHOW                                 229 N SCOTT STREET                                                                               NEW CASTLE         PA      16101        USA     INSURANCE CLAIMS     6/6/2014         X            X              X          UNDETERMINED
3879              CSA US CORP                                 16801 E GALE AVE SUITE E                                                                         CITY OF INDUSTRY   CA      91745        USA     TRADE PAYABLE                                                                      $821.53
3880              CSE FAMILY SUPPORT REGISTRY                 P O BOX 105730                                                                                   ATLANTA            GA      30348        USA     TRADE PAYABLE                                                                       $82.75
3881              CSL TECHNOLOGIES                            2045 S VINEYARD AVE STE 118                                                                      MESA               AZ      85210        USA     TRADE PAYABLE                                                                      $880.97
3882              CT CORPORATION SYSTEM                       CO LIPPMAN REED PLLC 5447 E FIFTH ST SUITE                                                       TUCSON             AZ      85711        USA     TRADE PAYABLE                                                                      $218.48
                                                              249
3883              CT CORPORATION SYSTEM                       CO LIPPMAN REED PLLC 5447 E FIFTH ST SUITE                                                       TUCSON             AZ      85711        USA     TRADE PAYABLE                                                                       $293.65
                                                              249
3884              CTM ENTERPRISES INC                         P O BOX 36670                                                                                    LAS VEGAS          NV      89133        USA     TRADE PAYABLE                                                                     $2,068.90
3885              CUBA NICOLE A                               95-2040 WAIKALANI PLACE 203                                                                      MILILANI           HI      96789        USA     TRADE PAYABLE                                                                      $770.26
3886              CUCAMONGA VALLEY WATER DISTRICT             10440 ASHFORD ST                                                                                 RANCHO CUCAMONGA   CA      91729-0638   USA     UTILITIES PAYABLE                                                                  $759.62
3887              CUDDLE BUG TOY FACTORY                      5 FORREST HILL DR                                                                                TITUSVILLE         NJ      08560        USA     TRADE PAYABLE                                                                      $374.57
3888              CUDLIE ACCESSORIES LLC C                    1 E 33RD STREET                                                                                  NEW YORK           NY      10016        USA     TRADE PAYABLE                                                                     $3,415.83
3889              CUELLAR DAVID J                             615 ALICIA ST                                                                                    SANTA FE           NM      87505        USA     TRADE PAYABLE                                                                         $1.84
3890              CUELLAR PHILLIP E                           570 N SACRAMENTO ST                                                                              TULARE             CA      93274        USA     TRADE PAYABLE                                                                        $27.22
3891              CUL DISTRIBUTORS                            12525 KIRKHAM CT                                                                                 POWAY              CA      92064        USA     TRADE PAYABLE                                                                        $42.23
3892              CULLISON EDWARD O PLTF                      100 N CALVERT ST                                                                                 BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3893              CULLMAN ARNOLD F                            54 KELLY RD                                                                                      SALEM              NH      03079        USA     TRADE PAYABLE                                                                        $78.54
3894              CUMMINGS JOHN G AND ANNABELLA               296 PHILADELPHIA PEDESTRIAN TRANSIT                                                              PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3895              CUMMINGS SUSAN                              3338 RICHLIEU RD                                                                                 BENSALEM           PA      19020        USA     TRADE PAYABLE                                                                        $20.93
3896              CUNNINGHAM FONTELLE                         2320 FIR ST SE NONE                                                                              OLYMPIA            WA      98501        USA     TRADE PAYABLE                                                                      $198.86


                                                                                                                                            Page 49 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                               Doc 20   Filed 01/18/19
                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                           E/F: Part 3 Question 1      00:55:49                Main Document                                                                                   Case Number: 18-23537
                                                                                                                                  Pg 690 of 1461




                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                              Address 1                                  Address 2           Address 3         Address 4     City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                         (Y/N)
3897              CUNNINGHAM GILBERT AND PATRICIA              250 BENEFIT ST                                                                                 PROVIDENCE       RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CUNNINGHAM
3898              CUNNINGHAM HERMAN T AND BARBARA              100 N CALVERT ST                                                                               BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CUNNINGHAM HIS WIFE
3899              CUNNINGHAM MARY                              229 WELCUMMER WY                                                                               BLACKSBURG       SC      29702        USA     TRADE PAYABLE                                                                       $42.39
3900              CUNNINGHAM ROBERT P                          555 W HARRISON ST                                                                              CHICAGO          IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3901              CURCIO ALFRED J III                          801 WILLOPENN DRIVE APT L 102                                                                  SOUTHAMPTON      PA      18966        USA     TRADE PAYABLE                                                                       $31.55
3902              CURIE MARSHA                                 243 MIMOSA DR                                                                                  RALEIGH          MS      39153        USA     TRADE PAYABLE                                                                       $81.91
3903              CURLIE CHAPEL                                52 WOOD ST                                 APT 3                                               WATERBURY        CT      06704-3919   USA     INSURANCE CLAIMS     10/15/2018       X            X              X          UNDETERMINED
3904              CURRAN BETTY-JO AS EXECUTRIX OF THE ESTATE   250 BENEFIT ST                                                                                 PROVIDENCE       RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF WALTER D CURRAN AND AS SURVIVING
                  SPOUSE
3905              CURRY & CURRY                                CURRY & CURRY PO BOX 51                                                                        PITTSBURG        MS      39403        USA     TRADE PAYABLE                                                                       $34.66
3906              CURRY JOHN WILLIAM AND GERALDINE CURRY       155 NORTH MAIN STREET                                                                          EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

3907              CURT & PHYLLIS ARDAGH                        1820 COTTINGTON DRIVE                                                                          SCHAUMBURG       IL      60194        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
3908              CURT MANUFACTURING LLC                       6208 INDUSTRIAL DRIVE                                                                          EAU CLAIRE       WI      54701        USA     TRADE PAYABLE                                                                     $1,791.91
3909              CURTIS & ANNA DEMILLE                        2678 MAYFAIR LANE                                                                              YORK             PA      17408        USA     INSURANCE CLAIMS     6/4/2018         X            X              X          UNDETERMINED
3910              CURTIS C REDING                              13-32744DHW PO BOX 613108                                                                      MEMPHIS          TN      38101        USA     TRADE PAYABLE                                                                        $56.00
3911              CURTIS C REDING                              13-32744DHW PO BOX 613108                                                                      MEMPHIS          TN      38101        USA     TRADE PAYABLE                                                                        $55.00
3912              CURTIS GOLDMAN                               123 PARKVIEW WAY                                                                               NEWTOWN          PA      18940        USA     INSURANCE CLAIMS     1/22/2018                                                    $3,156.64
3913              CURTIS MITCHELL                              1384 DIZZY GILLESPIE DRIVE                                                                     CHERAW           SC      29520        USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
3914              CURTIS PALMER                                2287 MARGINELLA DRIVE                                                                          RESTON           VA      20191        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
3915              CURTIS THOMPSON                              1850 MONTARA AVE                                                                               SACRAMENTO       CA      95835        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
3916              CUSH FRANCIS                                 60 CENTRE ST                                                                                   NEW YORK         NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3917              CUSICK CARLTON AND DORIS                     100 N CALVERT ST                                                                               BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3918              CUSTIS DORIS                                 XXX                                                                                            BERRYVILLE       VA      22611        USA     TRADE PAYABLE                                                                        $36.74
3919              CUSTOM BROTHERS LLC                          20555 DEVONSHIRE STREET STE 525                                                                CHATSWORTH        CA     91311        USA     TRADE PAYABLE                                                                      $251.19
3920              CUSTOM FLOOR SURFACE INSTALLATION CORP       7225 NW 173 DR                                                                                 HIALEAH          FL      33015        USA     TRADE PAYABLE                                                                      $800.00
3921              CUSTOM INNOVATIONS                                                                                                                                                                        TRADE PAYABLE                                                                        $48.16
3922              CUSTOM PERSONALIZATION SOLUTIO                                                                                                                                                            TRADE PAYABLE                                                                         $8.00
3923              CUSTOM WHEEL OUTLET                          438 1ST ST SE SUITE 3                                                                          AVON             MN      56310        USA     TRADE PAYABLE                                                                     $3,668.54
3924              CUTRER MICHAEL                               2400 PARKLAND DRIVE NE                                                                         ATLANTA          GA      30324        USA     TRADE PAYABLE                                                                        $81.30
3925              CUTWAY NATHEN                                106 BEAVER TRAIL                                                                               HUBERT           NC      28539        USA     TRADE PAYABLE                                                                         $1.85
3926              CUYAHOGA FALLS MUN CRT                       2310 2ND ST                                                                                    CUYAHOGA FALLS   OH      44221        USA     TRADE PAYABLE                                                                      $147.48
3927              CWORK SOLUTIONS                              625 WILLOW SPRINGS LANE                                                                        YORK             PA      17406        USA     TRADE PAYABLE                                                                    $38,418.28
3928              CWORKS SOLUTIONS                             625 WILLOW SPRINGS LANE                                                                        YORK             PA      17406        USA     TRADE PAYABLE                                                                     $5,444.50
3929              CYBER PRO SERVICE INC DBA                    3799 PARADISE POINTE                                                                           DULUTH           GA      30097        USA     TRADE PAYABLE                                                                     $2,801.24
3930              CYBERCARTEL INTERNATIONAL INC                130 PINEVIEW DR                                                                                AMHERST          NY      14228        USA     TRADE PAYABLE                                                                        $99.16
3931              CYBERSTORM LLC                               300 DELAWARE AVENUE SUITE 210 249                                                              WILLMINGTON       DE     19801        USA     TRADE PAYABLE                                                                     $1,563.78
3932              CYCLE FORCE GROUP LLC                        2105 SE 5TH STREET                                                                             AMES             IA      50010        USA     TRADE PAYABLE                                                                    $36,751.50
3933              CYCLINGDEAL USA INC                          1733 W 2ND ST                                                                                  POMONA            CA     91766        USA     TRADE PAYABLE                                                                     $1,855.99
3934              CYD AND JIMMY AYERS                          8640 CARDINAL HILL ROAD                                                                        ROCHESTER        IL      62563        USA     INSURANCE CLAIMS     7/4/2018         X            X              X          UNDETERMINED
3935              CYMAX STORES USA LLC                         12020 SUNRISE VALLEY DRIVE                                                                     RESTON           VA      20191        USA     TRADE PAYABLE                                                                   $307,684.13
3936              CYNERGY TRADING CORPORATION                  801 S FLOWER STREET SUITE 400                                                                  LOS ANGELES      CA      90017        USA     TRADE PAYABLE                                                                      $874.00
3937              CYNTHIA & PETER RENE                         264 SUSSEX CIR                                                                                 JUPITER          FL      33458        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
3938              CYNTHIA ANDERSON                             8059 S QUINCE CIR                                                                              CENTENNIAL       CO      80112        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
3939              CYNTHIA ANN DIAZ RODRIGUEZ                   HC 2 BOX 12090                                                                                 SAN GERMAN       PR      00683-9478   USA     INSURANCE CLAIMS     10/1/2017        X            X              X          UNDETERMINED
3940              CYNTHIA BIALOBZESKI                          2085 HELDERBERG AVE                                                                            SCHENECTADY      NY      12306        USA     INSURANCE CLAIMS     6/4/2018         X            X              X          UNDETERMINED
3941              CYNTHIA CRAWLEY                              52 BUMFAGON ROAD                                                                               LOUDON           NH      03307        USA     TRADE PAYABLE                                                                      $165.07
3942              CYNTHIA DANIEL                               PO BOX 184                                                                                     CLARKSVILLE      GA      30523        USA     INSURANCE CLAIMS     9/9/2013                                                    $11,000.00
3943              CYNTHIA DOMINGUEZ                            21519 NELLA CIRCLE                                                                             BORDERSVILLE     TX      77338        USA     INSURANCE CLAIMS     6/16/2018        X            X              X          UNDETERMINED
3944              CYNTHIA GOLDBACH                             42731 WAVERLY WAY                                                                              LEONARDTOWN      MD      20650        USA     INSURANCE CLAIMS     6/22/2018        X            X              X          UNDETERMINED
3945              CYNTHIA HARDY                                85 PINEVALLEY LANE                                                                             SANFORD          NC      27332        USA     INSURANCE CLAIMS     12/27/2017       X            X              X          UNDETERMINED
3946              CYNTHIA HATLEY                               38687 15TH ST E                                                                                PALMDALE         CA      93550        USA     INSURANCE CLAIMS     10/25/2014       X            X              X          UNDETERMINED
3947              CYNTHIA HOEKSTRA                             2184 S VANG WAY                                                                                LAKEWOOD         CO      80228        USA     INSURANCE CLAIMS     6/23/2018        X            X              X          UNDETERMINED
3948              CYNTHIA JONES                                1819 S CHRISTIANA AVE                                                                          CHICAGO          IL      60623        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
3949              CYNTHIA KOCH                                 10726 DABNEY DRIVE 71                                                                          SAN DIEGO        CA      92126        USA     INSURANCE CLAIMS     11/13/2016       X            X              X          UNDETERMINED
3950              CYNTHIA L CARROLL ESQ                        262 CHAPMAN ROAD SUITE 1                                                                       NEWARK           DE      19702        USA     TRADE PAYABLE                                                                        $17.67
3951              CYNTHIA LINNEMANN                            15890 SW CHERRYWOOD LN                                                                         TIGARD           OR      97224        USA     INSURANCE CLAIMS     9/18/2017        X            X              X          UNDETERMINED
3952              CYNTHIA LOTMORE                              1911 NW 190TH TER                                                                              MIAMI GARDENS    FL      33056        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
3953              CYNTHIA MACDONALD                            1206 CHESTNUT STREET                                                                           TRAINER          PA      19061        USA     INSURANCE CLAIMS     5/30/2014        X            X              X          UNDETERMINED
3954              CYNTHIA OLIVER                               2 COUNTY ROAD 937                                                                              JEMISON          AL      35085        USA     INSURANCE CLAIMS     12/28/2017       X            X              X          UNDETERMINED
3955              CYNTHIA SABZEVARI                            3307 COASTWOOD LN                                                                              PEARLAND         TX      77584        USA     INSURANCE CLAIMS     12/19/2017       X            X              X          UNDETERMINED
3956              CYNTHIA SHELDON                              PO BOX 1789                                                                                    ROSAMOND         CA      93650        USA     INSURANCE CLAIMS     3/9/2017         X            X              X          UNDETERMINED
3957              CYNTHIA TAYLOR                               4 LEYLAND PLACE                                                                                WARNER ROBINS    GA      31093        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
3958              CYNTHIA ZIOLKO                               260 WEST MAIN STREET                                                                           RINGTOWN         PA      17967        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
3959              CYRUS BRENTON                                4042 BELTSVILLE RD                                                                             BELTSVILLE       MD      20705        USA     TRADE PAYABLE                                                                        $45.50
3960              D JACKSON I II                               645 BALL PARK ROAD                                                                             BLADENBORO       NC      28320        USA     TRADE PAYABLE                                                                         $4.62
3961              D SIMS CRAWFORD                              CHAPTER 13 STANDING TRUSTEE DEP SF 3 P O                                                       BIRMINGHAM       AL      35283        USA     TRADE PAYABLE                                                                     $3,461.55
                                                               BOX 830525
3962              D SIMS CRAWFORD                              CHAPTER 13 STANDING TRUSTEE DEP SF 3 P O                                                       BIRMINGHAM       AL      35283        USA     TRADE PAYABLE                                                                       $162.00
                                                               BOX 830525
3963              D SIMS CRAWFORD                              CHAPTER 13 STANDING TRUSTEE DEP SF 3 P O                                                       BIRMINGHAM       AL      35283        USA     TRADE PAYABLE                                                                      $3,629.00
                                                               BOX 830525
3964              D SIMS CRAWFORD                              CHAPTER 13 STANDING TRUSTEE DEP SF 3 P O                                                       BIRMINGHAM       AL      35283        USA     TRADE PAYABLE                                                                      $2,533.00
                                                               BOX 830525
3965              D WALKER ENERPRISES LLC                      18423 THE COMMONS BLVD                                                                         CORNELIUS        NC      28031        USA     TRADE PAYABLE                                                                      $409.13
3966              D&B PASHMINA INC                             5207 FLUSHING AVE STE1                                                                         MASPETH          NY      11378        USA     TRADE PAYABLE                                                                      $153.04
3967              DA SILVA MOISES B                            2912 TENNESSEE AVE APT D                                                                       KENNER           LA      70065        USA     TRADE PAYABLE                                                                       $72.54
3968              DABESH SAMDA                                 728                                                                                            NEW HYDE PARK    NY      11040        USA     INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
3969              DADDAZIO RAYMOND                             2106 HARRISON AVE                                                                              WILMINGTON       DE      19809        USA     TRADE PAYABLE                                                                        $3.69
3970              DADDYBUG INC                                 4065 OCEANSIDE BLVD SUITE Q                                                                    OCEANSIDE        CA      92056        USA     TRADE PAYABLE                                                                      $344.23
3971              DAHL JON                                     2825 108TH LN NE                                                                               BLAINE           MN      55449        USA     TRADE PAYABLE                                                                       $26.32
3972              DAHMAN RALPH                                 1116 W BROADWAY AVE                                                                            SPOKANE          WA      99260        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3973              DAIGLE EUGENE R AND DIANNE O DAIGLE          250 BENEFIT ST                                                                                 PROVIDENCE       RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3974              DAILY DIAMOND DEAL LLC                       185-08 UNION TURNPIKE                                                                          FRESH MEADOWS    NY      11366        USA     TRADE PAYABLE                                                                       $76.07
3975              DAIMLERCHRYSLER FINANCIAL SERVICES           PO BOX 5996                                                                                    CLEVELAND        OH      44101        USA     TRADE PAYABLE                                                                       $83.19


                                                                                                                                           Page 50 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                     Doc 20                   Filed 01/18/19
                                                                                                                                      Schedule Entered            01/18/19
                                                                                                                                               E/F: Part 3 Question 1      00:55:49                   Main Document                                                                               Case Number: 18-23537
                                                                                                                                      Pg 691 of 1461




                                                                                                                                                                                                                                                     Contingent

                                                                                                                                                                                                                                                                  Unliquidated

                                                                                                                                                                                                                                                                                 Disputed
Row No. Account   Creditor's Name                            Address 1                        Address 2                           Address 3         Address 4     City               State   Zip       Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                         Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                            Offset
                                                                                                                                                                                                                                                                                                            (Y/N)
3976              DAINES JESSE                               2907 SHADOWRIDGE DRIVE APT 4                                                                         AUGUSTA            GA      30909     USA     TRADE PAYABLE                                                                        $31.54
3977              DAISY BUTLER                               407 THOMAS AVE                                                                                       COCO               FL      32922     USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
3978              DAISY GARCIA                               SAN JUAN                                                                                             SAN JUAN           PR      00921     USA     INSURANCE CLAIMS     5/29/2018        X            X              X          UNDETERMINED
3979              DAISY ZANESKI                              300 CEDAR AVE                                                                                        ISLIP              NY      11751     USA     INSURANCE CLAIMS     6/18/2018        X            X              X          UNDETERMINED
3980              DAKA MANUFACTURING LLC                     19 FLORAL ROAD                                                                                       FLEMINGTON         NJ      08822     USA     TRADE PAYABLE                                                                        $45.97
3981              DAKALALLAH HUSSEIN                         1441 ST ANTOINE ST 102                                                                               DETROIT            MI      48226     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3982              DAKS INDIA INDUSTRIES PVT LTD              F-335 OKHLA                      INDUSTRIAL AREA-2 PHASE-2                                           NEW DELHI          DELHI   110020            TRADE PAYABLE                                                                   $154,856.99
3983              DAKSHA MEHTA                               17 WESTLAKE DRIVE                                                                                    SOUTH BARRINGTON   IL      60010     USA     INSURANCE CLAIMS     5/29/2018        X            X              X          UNDETERMINED
3984              DALE ALIFF                                 88 PLAZA DR                                                                                          MIDDLETOWN         CT      06457     USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
3985              DALE DENHAM                                622 SPRING LAKE CIRCLE                                                                               PARKINSPRINGS      FL      34688     USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
3986              DALE KENNETH G AND DORATHY L DALE          1225 FALLON ST                                                                                       OAKLAND            CA      94621     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3987              DALE LEWSADER                              4460 95TH AVENUE NORTH                                                                               PINELLAS PARK      FL      33782     USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
3988              DALE TIFFANY                               14830 ALONDRA BLVD                                                                                   LA MIRADA          CA      90638     USA     TRADE PAYABLE                                                                     $1,633.03
3989              DALEY MICHAEL                              73 GARDEN PARKWAY                                                                                    NORWOOD            MA      02062     USA     TRADE PAYABLE                                                                         $4.50
3990              DALLAS DURFEE                              UNKNOWN                                                                                              UNKNOWN            TN                USA     INSURANCE CLAIMS     2/1/2016         X            X              X          UNDETERMINED
3991              DALLIAN CARTER                             PO BOX 470730                                                                                        LOS ANGELES        CA      90047     USA     INSURANCE CLAIMS     7/14/2018        X            X              X          UNDETERMINED
3992              DALLMEYER EMMA                             373 WESTERN AVE APT 705                                                                              JOLIET             IL      60435     USA     TRADE PAYABLE                                                                     $1,382.22
3993              DALSHIRE                                   2452 LACY LANE SUITE 116                                                                             CARROLLTON          TX     75006     USA     TRADE PAYABLE                                                                    $39,735.04
3994              DALTON CARMELA L AND JESSE L               100 N CALVERT ST                                                                                     BALTIMORE          MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
3995              DALTON GINA                                3022 MASSACHUSETTS APT B                                                                             JOPLIN             MO      64804     USA     TRADE PAYABLE                                                                         $1.85
3996              DALY ANA                                   19 KNAPP AVE                                                                                         WORCESTER          MA      01605     USA     TRADE PAYABLE                                                                        $55.50
3997              DALY JR; EDWARD A AS PERSONAL              100 N CALVERT ST                                                                                     BALTIMORE          MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE FOR THE ESTATE OF FRANCES
                  DALY ET AL
3998              DAMARIS CABRERA                                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED
3999              DAMARIS RAMIREZ                            URB OASIS GARDENS                H4 CALLE NORUEGA                                                    GUAYNABO           PR      00969     USA     INSURANCE CLAIMS     4/4/2018         X            X              X          UNDETERMINED
4000              DAMIAN ANAHI                               36 ALVES LANE                                                                                        BAYPOINT           CA      94565     USA     TRADE PAYABLE                                                                       $32.93
4001              DAMIEN JACKSON                                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
4002              DAMOLARIS NOREENE SPECIAL ADMINISTRATOR    555 W HARRISON ST                                                                                    CHICAGO            IL      60607     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF STEVE G DAMOLARIS
                  DECEASED
4003              DAMON HOSKINS                              144 OTTERBEIN DRIVE                                                                                  MANSFIELD          OH      44904     USA     INSURANCE CLAIMS     10/24/2015       X            X              X          UNDETERMINED
4004              DAMRON AARON                               503 OAKMONT AVE                                                                                      ERIE               PA      16505     USA     TRADE PAYABLE                                                                      $115.04
4005              DAN & BETTY CORTELLI                       1380 COLLEEN DRIVE                                                                                   CANYON LAKE        TX      78133     USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
4006              DAN & BETTY SAYLES                         453 MEDSKER ROAD                                                                                     SEQUIM             WA      98382     USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
4007              DAN & NATALIE CALVET                       2941 BRIGHT SKIES                                                                                    SAN ANTONIO        TX      78261     USA     INSURANCE CLAIMS     5/21/2018        X            X              X          UNDETERMINED
4008              DAN & REBECCA SHIDE                        988 MONTE VISTA DR                                                                                   SANTA PAULA        CA      93060     USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
4009              DAN AND JACKIE SAMAAN                      3075 LONGCOMMON PARKWAY                                                                              ELGIN              IL      60124     USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
4010              DAN GREY                                   2220 DOUGLAS BLVD                                                                                    EL DORADO HILLS    CA      95762     USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
4011              DAN JONES                                  PO BOX 22                                                                                            AMBOY              MN      56010     USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
4012              DAN POST BOOT COMPANY                      FIDELITY BANK                                                                                        MOUNT GILEAD       NC      27306     USA     TRADE PAYABLE                                                                      $545.13
4013              DANA & LAQUITA CARTER                      7635 IKES TREE DRIVE                                                                                 SPRING             TX      77389     USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
4014              DANA BULLITT                               14019 CASTLE BLVD                APT 303                                                             SILVER SPRING      MD      20904     USA     INSURANCE CLAIMS     9/14/2015        X            X              X          UNDETERMINED
4015              DANA ELLIS                                 5121 CONCHOS TRAIL                                                                                   ARLINGTON          TX      76017     USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
4016              DANA HUGGINS                               UNKNOWN                                                                                              UNKNOWN            TN                USA     INSURANCE CLAIMS     5/18/2017        X            X              X          UNDETERMINED
4017              DANBY PRODUCTS INC                         P O BOX 669                                                                                          FINDLAY            OH      45840     USA     TRADE PAYABLE                                                                     $3,712.95
4018              DANECRAFT INC                              DEPT 1043                                                                                            HARTFORD           CT      06151     USA     TRADE PAYABLE                                                                     $7,852.77
4019              DANETTE BOWERS                             4604 SPALDING DRIVE                                                                                  MOUNT CLAIR        VA      22025     USA     INSURANCE CLAIMS     7/21/2018        X            X              X          UNDETERMINED
4020              DANH JIMMY                                 34708 LILAC ST                                                                                       UNION CITY         CA      94587     USA     TRADE PAYABLE                                                                         $0.35
4021              DANI MCDANIEL                              255 BAYPOINT DRIVE                                                                                   MOUNTAIN HOME      AR      72653     USA     INSURANCE CLAIMS     7/20/2016        X            X              X          UNDETERMINED
4022              DANI WILSON                                31 SUN VALLEY DR                                                                                     GLEN DALE          WV      26038     USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
4023              DANI WILSON                                31 SUN VALLEY DR                                                                                     GLEN DALE          WV      26038     USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
4024              DANICE PENNICOOKE                          69 COLIGNI AVE                                                                                       NEW ROCHELLE       NY      10801     USA     INSURANCE CLAIMS     3/4/2017         X            X              X          UNDETERMINED
4025              DANIEL                                                                                                                                                                                       TRADE PAYABLE                                                                      $155.50
4026              DANIEL & ALICIA MATHUS                     756 WEST VIA DE ARBOLES                                                                              SAN TAN VALLEY     AZ      85140     USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
4027              DANIEL & ROSANNE KIRKPATRICK               20059 SHADOW ISLAND DR                                                                               CANYON COUNTRY     CA      91351     USA     INSURANCE CLAIMS     4/25/2018                                                     $300.00
4028              DANIEL BACHMAN                             1901 BEAUTY'S RUN ROAD                                                                               COGAN STATION      PA      17701     USA     INSURANCE CLAIMS     5/11/2017                                                   $50,000.00
4029              DANIEL BAKER                               15024 MOON PARK ST               APT 1                                                               SHERMAN OAKS       CA      91403     USA     INSURANCE CLAIMS     6/24/2018        X            X              X          UNDETERMINED
4030              DANIEL BLAIR                                                                                                                                                                                 PENDING LITIGATION                    X            X              X          UNDETERMINED
4031              DANIEL BRAVO                               1016 EASR MARLVIN AVE                                                                                EARLIMART          CA      93215     USA     TRADE PAYABLE                                                                        $59.49
4032              DANIEL COFFEY                              509 SAINT AUGUSTINE                                                                                  PERRYVILLE         MO      63775     USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
4033              DANIEL COVINGTON                           5 HORTON AVENUE                                                                                      TROY               NY      12180     USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
4034              DANIEL DEVLIN                              1116 JANA DR                                                                                         LAWRENCE           KS      66049     USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
4035              DANIEL DONK                                1966 MELVIN HILL ROAD                                                                                PHELPS             NY      14532     USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
4036              DANIEL DRUSINA                             4323 180TH ST                                                                                        TORRANCE           CA      90504     USA     INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
4037              DANIEL ELLIOT                              580 FORESIDE ROAD                                                                                    TOPSHAM            ME      04086     USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
4038              DANIEL FASSETT                             2488 MARCY HILL ROAD                                                                                 TOWANDA            PA      18848     USA     INSURANCE CLAIMS     5/16/2013        X            X              X          UNDETERMINED
4039              DANIEL GRIFFITHS                           64 O'CONNELL ROAD                                                                                    BINGHAMTON         NY      13903     USA     INSURANCE CLAIMS     9/25/2000        X            X              X          UNDETERMINED
4040              DANIEL H BRUNNER                           CHAPTER 13 TRUSTEE PO BOX 1003                                                                       MEMPHIS            TN      38101     USA     TRADE PAYABLE                                                                      $138.46
4041              DANIEL HARRIS                              3706 BLUEGRASS DRIVE                                                                                 GRAND PRAIRIE      TX      75052     USA     INSURANCE CLAIMS     5/29/2018        X            X              X          UNDETERMINED
4042              DANIEL HOBBS                               1530 EASTLAKE CIRCLE                                                                                 TRACY              CA      95304     USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
4043              DANIEL J Y PYUN                            1188 BISHOP STREET SUITE 811                                                                         HONOLULU           HI      96813     USA     TRADE PAYABLE                                                                      $151.37
4044              DANIEL JACKSON                             6301 OLD BROWNSVILLE                                                                                 CORPUS CHRSTI      TX      78417     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4045              DANIEL JACKSON                             6301 OLD BROWNSVILLE                                                                                 CORPUS CHRSTI      TX      78417     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4046              DANIEL MAHAZ                               2930 DEERPATH LANE                                                                                   CARPENTERSVILLE    IL      60110     USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
4047              DANIEL MARTINEZ                            421 N RIVERSIDE AVE                                                                                  RIALTO             CA      92376     USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
4048              DANIEL MATHEWS                             6542 CHESTER PARK DRIVE                                                                              JACKSONVILLE       FL      32222     USA     INSURANCE CLAIMS     7/24/2018                                                     $761.53
4049              DANIEL MEZENGIA                            601 FINSBURY ST                  APT 103                                                             DURHAM             NC      27703     USA     INSURANCE CLAIMS     10/23/2017       X            X              X          UNDETERMINED
4050              DANIEL OQUENDO                             1860 UNIVERSITY BLVD                                                                                 JACKSONVILLE       FL      32210     USA     INSURANCE CLAIMS     11/6/2014        X            X              X          UNDETERMINED
4051              DANIEL PORPUS                              6602 WEST PALOVERDE AVENUE                                                                           GLENDALE           AZ      85302     USA     INSURANCE CLAIMS     2/28/2018        X            X              X          UNDETERMINED
4052              DANIEL PORTER                              1508 LAKEVIEW DRIVE                                                                                  KELLER             TX      76248     USA     INSURANCE CLAIMS     11/14/2017       X            X              X          UNDETERMINED
4053              DANIEL ROSEBROOK                           12398 FM 467                                                                                         LA VERNIA          TX      78121     USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
4054              DANIEL ROSSITER                            9615 BOULEVARD DRIVE                                                                                 HIGHLAND           IN      46322     USA     INSURANCE CLAIMS     2/9/2018         X            X              X          UNDETERMINED
4055              DANIEL SALAMA                              825 E MEADOWLAWN BLVD                                                                                SEVEN HILLS        OH      44131     USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
4056              DANIEL SCHWARTZ GROUP LLC                  75 03 171ST                                                                                          FLUSHING            NY     11366     USA     TRADE PAYABLE                                                                     $1,974.06
4057              DANIEL SIMPSON                             1377 GLADE DRIVE                                                                                     LONG POND          PA      18334     USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
4058              DANIEL SMITH                               180 PARTRIDGE AVE S                                                                                  OWATONNA           MN      55060     USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
4059              DANIEL TUS                                 5128 N MENARD AVE                                                                                    CHICAGO            IL      60630     USA     INSURANCE CLAIMS     12/18/2017       X            X              X          UNDETERMINED


                                                                                                                                               Page 51 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                   18-23537-rdd                        Doc 20   Filed 01/18/19
                                                                                                               Schedule Entered            01/18/19
                                                                                                                        E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                Case Number: 18-23537
                                                                                                               Pg 692 of 1461




                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                  Address 1                         Address 2             Address 3         Address 4     City                 State   Zip       Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                       (Y/N)
4060              DANIEL VALLEY                    3514 W CROWN AVE                                                                        PHILADELPHIA         PA      19114     USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
4061              DANIEL WHITNEY OR DAWN BONNER    552 SILVERADO CIRCLE                                                                    FAIRFIELD            CA      94534     USA     TRADE PAYABLE                                                                      $105.50
4062              DANIEL ZABALA                    1441 BRICKELL AVE STE 1009                                                              MIAMI                FL      33131     USA     TRADE PAYABLE                                                                       $56.35
4063              DANIELA MAHONEY                  9225 ARNIE COURT                                                                        MANASSAS             VA      20111     USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
4064              DANIELLA URIBE                   1325 S HILLWARD AVE                                                                     WEST COVINA          CA      91791     USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
4065              DANIELLE & HIRYDI DERAKI         20709 4TH AVENUE SOUTH                                                                  DES MOINES           WA      98198     USA     INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED
4066              DANIELLE AND KEVIN FOUSE         1367 APPLE CT                                                                           MADERA               CA      93638     USA     INSURANCE CLAIMS     6/26/2018        X            X              X          UNDETERMINED
4067              DANIELLE BELTON TAYLOR           3408 66TH AVENUE APT C                                                                  OAKLAND              CA      94605     USA     INSURANCE CLAIMS     6/4/2016         X            X              X          UNDETERMINED
4068              DANIELLE BORRELLI                60 CROSSMEADOW ROAD                                                                     SOUTH PORTLAND       ME      04106     USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
4069              DANIELLE CALLAGHAN               3515 CAPITAL PEAK DRIVE                                                                 LOVELAND             CO      80538     USA     INSURANCE CLAIMS     2/15/2018        X            X              X          UNDETERMINED
4070              DANIELLE DOOLY                   6 DAVIGNON STREET                                                                       MANCHESTER           NH      03103     USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
4071              DANIELLE FENNER                  215 RENFREW AVENUE                                                                      ADRIAN               MI      49221     USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
4072              DANIELLE M SEQUINO                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
4073              DANIELLE MENTRUP                 5187 SCARSDALE COVE                                                                     CINCINNATI           OH      45248     USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
4074              DANIELLE MURRAY                  5457 PRINCETON STREET                                                                   OAKLAND              CA      94601     USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
4075              DANIELS ELISHA                   P O BOX 5625                                                                            KALISPELL            MT      59903     USA     TRADE PAYABLE                                                                       $24.13
4076              DANIELS LEVORN                   1713 CASTEEL DR                                                                         JACKSON              MS      39204     USA     TRADE PAYABLE                                                                      $103.83
4077              DANILO MARCO                     107 VREELAND AVENUE 1                                                                   CLIFTON              NJ      07011     USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
4078              DANISHA STEPHENS-BOGLE           1585 WHITE PLAINS RD              APT 6C                                                BRONX                NY      10462     USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
4079              DANNA GARCIA-VAUGH               706 E SECO DR                                                                           HOBBS                NM      88240     USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
4080              DANNA REINER                     3241 SOUTH LITTLE DRIVE                                                                 FLAGSTAFF            AZ      86005     USA     INSURANCE CLAIMS     10/27/2017       X            X              X          UNDETERMINED
4081              DANNY BOTELHO                    355 ANAWAN STREET                                                                       REHOBOTH             MA      02769     USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
4082              DANNY DEJOHN                     12 BUENA VISTA WAY                                                                      NEW CASTLE           PA      16101     USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
4083              DANNY HERNANDEZ                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
4084              DANNY LAU                        3323 WRIGHTWOOD DR                                                                      STUDIO CITY          CA      91604     USA     TRADE PAYABLE                                                                      $121.58
4085              DANNY POE                        515 E VICTORIA STREET                                                                   SANTA BARBARA        CA      93103     USA     INSURANCE CLAIMS     1/10/2018        X            X              X          UNDETERMINED
4086              DANSONS INC                      14608-134 AVE                                                                                                EDMON                     TRADE PAYABLE                                                                      $868.05
                                                                                                                                                                TON
4087              DAO T NGUYEN                     9426 W HEBER RD                                                                         TOLLESON             AZ      85353     USA     TRADE PAYABLE                                                                     $2,811.04
4088              DAPPER WORLD INC                 8 MARTIN AVENUE UNIT 1A                                                                 SOUTH RIVER          NJ      08882     USA     TRADE PAYABLE                                                                      $135.48
4089              DARALY QUIROS VAZQUEZ            1310 CALLE SENTINA                                                                      PONCE                PR      00715     USA     INSURANCE CLAIMS     9/16/2017        X            X              X          UNDETERMINED
4090              DARDEN PERCY W AND BERNICE       100 N CALVERT ST                                                                        BALTIMORE            MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4091              DAREN LEITER                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
4092              DARIC & SYN GROSSO               3316 LARSEN AVE                                                                         ENUMCLAW             WA      98022     USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
4093              DARIN YEE                        5006 LA GAMA WAY                                                                        SANTA BARBARA        CA      93111     USA     INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
4094              DARINGTON ERNEST                 4317 COUSINS BLVD                                                                       MARRERO              LA      70072     USA     TRADE PAYABLE                                                                      $800.00
4095              DARLENE AWOYE                    UNKNOWN                                                                                 NEW YORK             NY                USA     INSURANCE CLAIMS     2/21/2016        X            X              X          UNDETERMINED
4096              DARLENE CENTANNI                 621 TRANS CONTINENTAL DRIVE                                                             METAIRIE             LA      70001     USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
4097              DARLENE DISHLUK                  3577 RICHMOND STREET                                                                    WATERFORD            MI      48328     USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
4098              DARLENE MURPHY                   2 REN ROY DR                                                                            LAVALE               MD      21502     USA     INSURANCE CLAIMS     8/16/2016        X            X              X          UNDETERMINED
4099              DARLENE PINTACURA-SMITH          UNKNOWN                                                                                 UNKNOWN                      UNKNOWN           INSURANCE CLAIMS     12/19/2016       X            X              X          UNDETERMINED
4100              DARLENE STROHECKER               122 MATAMORAS ROAD                                                                      HALIFAX              PA      17032      USA    INSURANCE CLAIMS     5/26/2017        X            X              X          UNDETERMINED
4101              DARLENE VARELA                   6806 AMBER PLACE                                                                        LEMON GROVE          CA      91945      USA    INSURANCE CLAIMS     5/18/2017        X            X              X          UNDETERMINED
4102              DARLENE WAIGST                   1190 COUNTY ROUTE 66              LOT 99                                                HORNELL              NY      14843      USA    INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
4103              DARLING CORDON                   UNKNOWN                                                                                 UNKNOWN              TN                 USA    INSURANCE CLAIMS     4/21/2018        X            X              X          UNDETERMINED
4104              DARNELL & YESENIA MOORE          1049 HOPEWELL DRIVE                                                                     ALLEN                TX      75013      USA    INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
4105              DARNELL UNKNOWN                  47 VERA STREET                                                                          NEW YORK             NY      10305      USA    INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
4106              DARON MALAKIAN                   917 E DRAGON ST                                                                         GLENDALE             CA      91207      USA    INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
4107              DARRELL & DONNA KOENIG           15 RICHARDSON STREET                                                                    SUMTER               SC      29150      USA    INSURANCE CLAIMS     1/16/2017        X            X              X          UNDETERMINED
4108              DARRELL & SUSAN ASBELL           1232 EMERALD HILLS DRIVE                                                                BILLINGS             MT      59101      USA    INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
4109              DARRELL MOGG                     29513 52ND AVENUE E                                                                     GRAHAM               WA      98338      USA    INSURANCE CLAIMS     7/27/2017        X            X              X          UNDETERMINED
4110              DARRELL R BANKS                  617 S CAPITOL AVE                                                                       LANSING              MI      48933      USA    TRADE PAYABLE                                                                        $87.08
4111              DARREN & CHARLENA GAMBLE         1257 CAUDILL SPRINGS                                                                    OIL SPRINGS          KY      41238      USA    INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
4112              DARREN TALLMAN                   P O BOX 31066                                                                           ALBUQUERQUE          NM      87190      USA    TRADE PAYABLE                                                                      $204.52
4113              DARRIN PRESTON                   134 GREAT OAK DR                                                                        LINCOLN UNIVERSITY   PA      19352      USA    INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
4114              DARRYL GRAVES 08991              1040 NEW HAMSPHIRE STREET                                                               LAWRENCE             KS      66044      USA    TRADE PAYABLE                                                                      $138.44
4115              DARRYL GRAVES 08991              1040 NEW HAMSPHIRE STREET                                                               LAWRENCE             KS      66044      USA    TRADE PAYABLE                                                                     $1,312.40
4116              DARRYL GRAVES 08991              1040 NEW HAMSPHIRE STREET                                                               LAWRENCE             KS      66044      USA    TRADE PAYABLE                                                                      $519.71
4117              DARTER DYLAN                     216 GRANDVIEW DRIVE                                                                     GARDEN CITY          KS      67846      USA    TRADE PAYABLE                                                                         $1.85
4118              DARYL WISCH                      DARYL WISCH 29 MAIN ST                                                                  LUDLOW               VT      05149      USA    TRADE PAYABLE                                                                         $5.88
4119              DASILVA DENESHA                  1200 MALLARD ROAD                                                                       CAMP HILL            PA      17011      USA    TRADE PAYABLE                                                                         $1.76
4120              DATA PRINT TECHNOLOGIES INC      42 N PINE CIR                                                                           BELLEAIR             FL      33756      USA    TRADE PAYABLE                                                                   $429,694.25
4121              DAUBERT LAW FIRM LLC             DAUBERT LAW FIRM LLC POBOX 1519                                                         WAUSAU               WI      54402      USA    TRADE PAYABLE                                                                      $173.28
4122              DAVE & JUDY HUNTER               68 E MORRIS STREET                                                                      BATH                 NY      14810      USA    INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
4123              DAVE ROOT                        509 NE 146TH COURT                                                                      VANCOUVER            WA      98684      USA    INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
4124              DAVENPORT LATISHA                527 LAUROL PLACE                                                                        SOUTH BEND           IN      46601      USA    TRADE PAYABLE                                                                         $1.85
4125              DAVENPORT SHIRLEY R AND JAMES    400 MAIN ST SW                                                                          KNOXVILLE            TN      37902      USA    PENDING LITIGATION                    X            X              X          UNDETERMINED
4126              DAVID & ADRIENNE MESSNER         832 DELRAY DR                                                                           FOREST HILL          MD      21050      USA    INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
4127              DAVID & CAITLIN COHEN            1018 BIRD AVE                                                                           SAN JOSE             CA      95125      USA    INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
4128              DAVID & CATHERINE PARKER         158 HENRY CLAY RD                                                                       NEWPORT NEWS         VA      23601-3155 USA    INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
4129              DAVID & CHRISTINE INMAN          548 LOS ANGELES AVE                                                                     BIG BEAR CITY        CA      92386      USA    INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
4130              DAVID & CINDEE EWELL             6218 RUTHERGLENN DR                                                                     HOUSTON              TX      77096      USA    INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
4131              DAVID & COLLEEN NEWCOMB          4434 EDGEWATER DR                                                                       SHEFFIELD LAKE       OH      44050      USA    INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
4132              DAVID & FAITH SWACKHAMMER        8 NANCY LANE                                                                            JACKSON              OH      45640      USA    INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
4133              DAVID & FRANCES BUCK             1952 59TH PLACE                                                                         LOMITA               CA      90717      USA    INSURANCE CLAIMS     1/1/2018         X            X              X          UNDETERMINED
4134              DAVID & INGRID KISTLER & BHEND   PO BOX 414                                                                              CEDAR RIDGE          CA      95924      USA    INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
4135              DAVID & KELLY STINSON            17101 SOUTHEAST 91ST STREET                                                             CHOCTAW              OK      73020      USA    INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
4136              DAVID & LEILANI BUSCAGLIA        125 CARIBE ISLE                                                                         NOVATO               CA      94949      USA    INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
4137              DAVID & MARY ADAMS               123 MILLER ST                                                                           MIDDLEBORO           MA      02346-3217 USA    INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
4138              DAVID & MOLLY TEIG               315 W 70TH ST                     6B                                                    NEW YORK             NY      10023      USA    INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
4139              DAVID & PATRICE STEPHENS         2238 BAINTER AVE                                                                        GROVE CITY           OH      43123      USA    INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
4140              DAVID & SHARON DEBRUHL           163 CRAB APPLE RD                                                                       SOUTHPORT            NC      28461      USA    INSURANCE CLAIMS     4/27/2017        X            X              X          UNDETERMINED
4141              DAVID & SUSAN MITCHELL           5074 COUNTY D                                                                           EAGLE RIVER          WI      54521      USA    INSURANCE CLAIMS     4/18/2018        X            X              X          UNDETERMINED
4142              DAVID & SYRIL STEINGROOT         6601 BAYTHRONE RD                                                                       BALTIMORE            MD      21209      USA    INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
4143              DAVID ADERHOLD                   2218 KAUSEN DR 100                                                                       ELK GROVE           CA      95758      USA    PENDING LITIGATION                    X            X              X          UNDETERMINED
4144              DAVID ALMAREZ                    6500 APHID ST                                                                           GREELEY              CO      80634      USA    INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
4145              DAVID AND JOYCE LINDORFF         875 EAST WELSH ROAD                                                                     MAPLE GLEN           PA      19002      USA    INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
4146              DAVID AND LISA SCHWARZ           1709 W UTAH COURT                                                                       NIXA                 MO      65714      USA    INSURANCE CLAIMS     10/31/2017       X            X              X          UNDETERMINED


                                                                                                                        Page 52 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                               Doc 20   Filed 01/18/19
                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                        E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                               Pg 693 of 1461




                                                                                                                                                                                                                                                 Contingent

                                                                                                                                                                                                                                                              Unliquidated

                                                                                                                                                                                                                                                                             Disputed
Row No. Account   Creditor's Name                           Address 1                                Address 2             Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                     Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                        Offset
                                                                                                                                                                                                                                                                                                        (Y/N)
4147              DAVID ARRANZ                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
4148              DAVID ASHTON                                                                                                                                                                             TRADE PAYABLE                                                                        $92.44
4149              DAVID B PAGE DEPUTY SHERIFF               PO BOX 348                                                                                     WILLIAMANTIC       CT      06226        USA     TRADE PAYABLE                                                                         $5.77
4150              DAVID BARNICOAT                           20783 BEAR VALLEY RD G                                                                         APPLE VALLEY       CA      92308        USA     INSURANCE CLAIMS     2/5/2018         X            X              X          UNDETERMINED
4151              DAVID BASSETT                             1210 WHETSTONE DR                                                                              ARNOLD             MD      21012        USA     INSURANCE CLAIMS     5/11/2018        X            X              X          UNDETERMINED
4152              DAVID BAULDING                            3055 BEAVER HILLS DRIVE                                                                        BURLINGTON         NC      27215        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
4153              DAVID BEAN                                407 N QUENTIN ROAD                                                                             PALATINE           IL      60067        USA     TRADE PAYABLE                                                                     $3,094.86
4154              DAVID BRANTLEY                            145 BELMONT AVENUE                       APARTMENT 5                                           JERSEY CITY        NJ      07304        USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
4155              DAVID BRAY                                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
4156              DAVID BRAYTON                             5351 EAST GREENMEADOW RD                                                                       LONG BEACH         CA      90808        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
4157              DAVID BRUNELL                             P O BOX 5206                                                                                   DEARBORN           MI      48128        USA     TRADE PAYABLE                                                                      $106.71
4158              DAVID CLARK                               10604 SPRINGKNOLL CT                                                                           WALDORF            MD      20603        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4159              DAVID COBB                                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
4160              DAVID D COOP TRUSTEE                      PO BOX 190120                                                                                  LITTLE ROCK        AR      72219        USA     TRADE PAYABLE                                                                      $120.00
4161              DAVID DELAND                              2634 BRIDLE TRAIL LN                                                                           PASO ROBLES        CA      93446-4127   USA     INSURANCE CLAIMS     2/17/2015        X            X              X          UNDETERMINED
4162              DAVID ERICKSEN                            1611 SHANGRI LA CT                                                                             LAFAYETTE          CA      94549-2133   USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
4163              DAVID FRANK                               19860 HORSESHOE                                                                                TOPANGO            CA      90290        USA     INSURANCE CLAIMS     8/16/2016        X            X              X          UNDETERMINED
4164              DAVID GLOSSBERG                           2345 WEST TAYLOR STREET                                                                        CHICAGO            IL      60612        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
4165              DAVID GOLLA                               10517 TIMBER CREST LANE                                                                        AUSTIN             TX      78750        USA     INSURANCE CLAIMS     2/28/2014        X            X              X          UNDETERMINED
4166              DAVID HAHN                                3332 S 97TH 34                                                                                 MILWAUKEE          WI      53227        USA     TRADE PAYABLE                                                                        $50.00
4167              DAVID HANSEN                              13696 SOUTH GRAND TROTTER WAY                                                                  HERRIMAN           UT      84096        USA     INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
4168              DAVID HOLLOWAY                            623 POPLAR SPRINGS CV                                                                          MERIDIAN           MS      39305-1683   USA     INSURANCE CLAIMS     2/25/2018        X            X              X          UNDETERMINED
4169              DAVID J AXELROD & ASSOCIATES              1448 OLD SKOKIE RD                                                                             HIGHLAND PARK      IL      60035        USA     TRADE PAYABLE                                                                      $132.21
4170              DAVID J TURICIANO                         DAVID J TURICIANO MAWICKLE & GOISMAN S C                                                       MILAWAUKEE         WI      53202        USA     TRADE PAYABLE                                                                     $4,959.50
                                                            1509
4171              DAVID JAMIE BURGOS                        PO BOX 593                                                                                     CABO ROJO          PR      00623        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
4172              DAVID JOHN PAPCUNIK                       248 DANBURY RD                           APT H                                                 NEW MILFORD        CT      06776        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
4173              DAVID JOHNSON                             1211 VAN BIBBER                                                                                MIAMI              FL      33142        USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
4174              DAVID KLEHAMER                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
4175              DAVID LARSEN                              1191 BIRCH AVE                                                                                 CLOVIS             CA      93611        USA     INSURANCE CLAIMS     4/4/2018                                                     $1,017.57
4176              DAVID LEE                                 14590 CYPRESS ST                                                                               SAN LEANDRO        CA      94579        USA     TRADE PAYABLE                                                                        $50.22
4177              DAVID LEONARD                             710 HOWARD ST                                                                                  KALAMAZOO          MI      49008        USA     INSURANCE CLAIMS     7/4/2016         X            X              X          UNDETERMINED
4178              DAVID LIBO                                9606 KIRKSIDE RD                                                                               LOS ANGELES        CA      90035        USA     INSURANCE CLAIMS     6/13/2016        X            X              X          UNDETERMINED
4179              DAVID LIBRACE                             203 SOUTH 7TH                                                                                  WEST HELENA        AR      72390        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
4180              DAVID LOPER                               1210 SANDY LN                                                                                  TITUSVILLE         FL      32796        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
4181              DAVID M HOWE                              P O BOX 120                                                                                    MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                        $46.86
4182              DAVID M MCGRATH                           CO ZIONS BANK 1SOUTHMAIN11THFL                                                                 SALT LAKE CITY     UT      84130        USA     TRADE PAYABLE                                                                      $985.10
                                                            POBOX30709
4183              DAVID MALOTKE                             3342 DEFEYTER ST                                                                               MUSKEGON           MI      49444        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
4184              DAVID MAYO                                128 APT B BOYDEN AVE                                                                           MAPLEWOOD          NJ      07040        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
4185              DAVID MILLS                               608 N NESTOR AVE                                                                               COMPTON            CA      90220        USA     TRADE PAYABLE                                                                        $54.48
4186              DAVID MORRISON                            P O BOX 322                                                                                    BILOXI             MS      39533        USA     TRADE PAYABLE                                                                        $61.04
4187              DAVID MUNSON                              2108 AVALON RD                                                                                 BILLINGS           MT      59102        USA     INSURANCE CLAIMS     6/13/2018        X            X              X          UNDETERMINED
4188              DAVID MURRAY                              600 WEST MAPLE ST                                                                              PALMYRA            PA      17078        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
4189              DAVID NICE                                4060 GALT OCEAN DR                                                                             FORT LAUDERDALE    FL      33308        USA     INSURANCE CLAIMS     10/17/2018       X            X              X          UNDETERMINED
4190              DAVID NYAMEKYE                            818 SOUTH BERENDO STREET                 11                                                    LOS ANGELES        CA      90005        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
4191              DAVID OLTMAN                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
4192              DAVID QUIN                                476 LAKESHORE DR                                                                               BERKELEY LAKE      GA      30096      USA       INSURANCE CLAIMS     7/21/2018        X            X              X          UNDETERMINED
4193              DAVID R STANLEY                           11555 W 83RD TER                                                                               LENEXA             KS      66214      USA       TRADE PAYABLE                                                                      $346.47
4194              DAVID REECE                               2210 ROSEMARY LN                                                                               ROUND ROCK         TX      78664-7141 USA       INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
4195              DAVID REICH                                                                                                                                                                              TRADE PAYABLE                                                                      $327.02
4196              DAVID REID                                2652 TABLE ROCK AVENUE                                                                         CHULA VISTA        CA      91914        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
4197              DAVID RICH                                1933 TIMBERWYCK LANE UNIT 10                                                                   BURLINGTON         KY      41005        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
4198              DAVID RINCON                              400 SW 72ND AVE                                                                                FORT LAUDERDALE    FL      33068        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
4199              DAVID ROEHRIG                             7667 STONERIDGE TRAIL                                                                          VICTOR             NY      14564        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
4200              DAVID RUSKIN CHAPTER13                    1593 RELIABLE PKWY                                                                             CHICAGO            IL      60686        USA     TRADE PAYABLE                                                                        $35.84
4201              DAVID RUSKIN TRUSTEE                      1593 RELIABLE PKWY                                                                             CHICAGO            IL      606860015    USA     TRADE PAYABLE                                                                      $287.76
4202              DAVID SAETIA                              415 S CALIFORNIA STREET                                                                        SAN GABRIEL        CA      91776        USA     TRADE PAYABLE                                                                     $3,224.37
4203              DAVID SALAZAR                             11000 BRACEO ST                                                                                VICTORVILLE        CA      92392        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
4204              DAVID SCHARF                              23 WOODFIELD DRIVE                                                                             MILLSTADT          IL      62260        USA     INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
4205              DAVID SCHLEE                              P O BOX 2780                                                                                   FARMINGTON HILLS   MI      48334        USA     TRADE PAYABLE                                                                      $356.27
4206              DAVID SEIDER                              4011 FAMUEL STREET                                                                             SAN DEIGO          CA      92109        USA     INSURANCE CLAIMS     10/26/2017       X            X              X          UNDETERMINED
4207              DAVID SHONERD                             2413 BEACH VIEW COURT                                                                          RALEIGH            NC      27615        USA     INSURANCE CLAIMS     3/24/2018        X            X              X          UNDETERMINED
4208              DAVID SKULNIK                             2775 TINMOUTH RD                                                                               DANBY              VT      05739        USA     INSURANCE CLAIMS     8/4/2018         X            X              X          UNDETERMINED
4209              DAVID SMITH                               12329                                                                                          COLUMBIA           MD      21044        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4210              DAVID SR PRIMAVERA                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
4211              DAVID SULLIVAN                            535 MARIE CT                                                                                   ATHENS             GA      30607        USA     INSURANCE CLAIMS     3/9/2018         X            X              X          UNDETERMINED
4212              DAVID SWACKHAMMER                         8 NANCY LANE                                                                                   JACKSON            OH      45640        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
4213              DAVID TAMPANA                             29 HANSCOM PL                                                                                  ROCKVILLE CENTER   NY      11570-5606   USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
4214              DAVID THAYER                              4307 GAMBELS QUAIL                                                                             CONVERSE           TX      78109        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
4215              DAVID THOMPSON                            UNKNOWN                                                                                        UNKNOWN            TN                   USA     INSURANCE CLAIMS     8/6/2017         X            X              X          UNDETERMINED
4216              DAVID THOMPSON                            UNKNOWN                                                                                        UNKNOWN            TN                   USA     INSURANCE CLAIMS     9/23/2012        X            X              X          UNDETERMINED
4217              DAVID TORRES                              UNKNOWN                                                                                        UNKNOWN            TN                   USA     INSURANCE CLAIMS     1/7/2018         X            X              X          UNDETERMINED
4218              DAVID TUCCINARDI                          5514 TOWERS ST                                                                                 TORRANCE           CA      90503        USA     INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
4219              DAVID WEIDNER                             7801 INDUSTRIAL CT BUILDING C                                                                  SPRING GROVE       IL      60081        USA     TRADE PAYABLE                                                                        $31.57
4220              DAVID YOSKOWITZ                           18 HATHAWAY ROAD                                                                               LEXINGTON          MA      02420        USA     INSURANCE CLAIMS     7/18/2017        X            X              X          UNDETERMINED
4221              DAVID ZAHARIA                             4181 S JEBEL WAY                                                                               AURORA             CO      80013        USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
4222              DAVID ZHELINSKY                           22 READE ST                                                                                    NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4223              DAVIDSON SHAKIRA                          8347 ARBOR STATION WAY                                                                         PARKVILLE          MD      21234        USA     TRADE PAYABLE                                                                        $54.39
4224              DAVIE DINORA P AND WARREN P ASO FEDERAL   701 N COLUMBIA ST                                                                              COVINGTON          LA      70433        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY
4225              DAVINA RUSSOM                             1204 NORTH STREET                                                                              GLADEWATER         TX      75647        USA     INSURANCE CLAIMS     6/7/2018         X            X              X          UNDETERMINED
4226              DAVIS AMBREA BANKS                        123 MAIN ST                                                                                    RALEIGH            MS      39153        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4227              DAVIS BRETT AS SPECIAL ADMINISTRATOR OF   155 NORTH MAIN STREET                                                                          EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF ELERY DAVIS
4228              DAVIS BRIT L                              604 ELIZABETH LN                                                                               JONESBORO          AR      72401        USA     TRADE PAYABLE                                                                         $0.02
4229              DAVIS CIARA N                             27744 SUMNER AVE                                                                               SANTA CLARITA      CA      91350        USA     TRADE PAYABLE                                                                        $57.61
4230              DAVIS CRAIG                               516 CARDINAL ST                                                                                LODI               CA      95240        USA     TRADE PAYABLE                                                                        $14.06


                                                                                                                                        Page 53 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                     Doc 20                 Filed 01/18/19
                                                                                                                                     Schedule Entered            01/18/19
                                                                                                                                              E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                     Pg 694 of 1461




                                                                                                                                                                                                                                                         Contingent

                                                                                                                                                                                                                                                                      Unliquidated

                                                                                                                                                                                                                                                                                     Disputed
Row No. Account   Creditor's Name                             Address 1                        Address 2                         Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                             Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                to
                                                                                                                                                                                                                                                                                                                Offset
                                                                                                                                                                                                                                                                                                                (Y/N)
4231              DAVIS DARRIEL                               5630 NW 12TH COURT                                                                                 LAUDERHILL           FL      33313        USA     TRADE PAYABLE                                                                       $14.24
4232              DAVIS DEXTER R                              1070 SOUTH 9TH ST                                                                                  SAN JOSE             CA      95112        USA     TRADE PAYABLE                                                                      $200.28
4233              DAVIS DON                                   155 NORTH MAIN STREET                                                                              EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4234              DAVIS JAMES                                 6013 BRAMBLEBERRY WAY                                                                              RALEIGH              NC      27616        USA     TRADE PAYABLE                                                                      $300.00
4235              DAVIS JAMES F AND JEANETTE DAVIS HW         56 PATERSON ST                                                                                     NEW BRUNSWICK        NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4236              DAVIS JOHN W                                100 N CALVERT ST                                                                                   BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4237              DAVIS JOY                                   1365 N CHESAPEAKE RD                                                                               CAMDEN               NJ      08104        USA     TRADE PAYABLE                                                                        $1.82
4238              DAVIS JR; JOE AND MAE DAVIS HIS WIFE        100 N CALVERT ST                                                                                   BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4239              DAVIS KEYANA                                3200 S ORLANDO DR                                                                                  SANFORD              FL      32771        USA     TRADE PAYABLE                                                                      $230.29
4240              DAVIS LATORIYA                              1089 S KIRKMAN RD APT 199                                                                          ORLANDO              FL      32811        USA     TRADE PAYABLE                                                                        $6.47
4241              DAVIS LOIS                                  9151 TARA BLVD                                                                                     JONESBORO            GA      30236        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4242              DAVIS MAURICE L                             2600 N JEFFERSON ST APT12                                                                          WILMINGTON           DE      19820        USA     TRADE PAYABLE                                                                        $3.65
4243              DAVIS MESHA                                 7767 LA RIVIERA DR APT 80                                                                          SACRAMENTO           CA      95826        USA     TRADE PAYABLE                                                                        $1.83
4244              DAVIS ROSEMARIE AND JAMES JR                175 S BROAD ST                                                                                     TRENTON              NJ      08608        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4245              DAVIS SHIRLEY INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                              EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR FOR THE ESTATE OF MERLE G
                  DAVIS DECEASED
4246              DAVIS THERETHIA P AND CLIFTON DAVIS HER     100 N CALVERT ST                                                                                   BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
4247              DAVIS TINA                                  651 SEMPLE AVE                                                                                     MEMPHIS              TN      38127        USA     TRADE PAYABLE                                                                      $390.06
4248              DAVIS TRACY E                               1033 NORTH AVE                                                                                     WAUKEGAN             IL      60085        USA     TRADE PAYABLE                                                                        $8.86
4249              DAVIS YOASHIKA S                            1417 PRINGLE DR                                                                                    MOBILE               AL      36618        USA     TRADE PAYABLE                                                                      $269.20
4250              DAVY KAYLYNN                                197 HIGH STREET                                                                                    MANCHESTER           CT      06040        USA     TRADE PAYABLE                                                                        $1.84
4251              DAWN & WILLIAM OSWALD                       108 VINTAGE TRAIL DR                                                                               LA VERNIA            TX      78121        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
4252              DAWN BEGRAFT                                298 HOWARD BOULEVARD                                                                               MT ARLINGTON         NJ      07856        USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
4253              DAWN CICIOLA                                29 LINCOLN CIRCLE                                                                                  TACKAHOE             NY      10707        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
4254              DAWN CONNER                                 PO BOX 732                                                                                         WEST HAMLIN          WV      25571        USA     INSURANCE CLAIMS     8/2/2016         X            X              X          UNDETERMINED
4255              DAWN DAUGHERTY                              11240 NORTHWEST 36TH STREET                                                                        CORAL SPRINGS        FL      33065        USA     INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
4256              DAWN FUSSELL                                4867 BAY BERRY PLACE                                                                               MAYS LANDING         NJ      08330        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
4257              DAWN NOSAL                                  250 S ORCHARD ST                                                                                   WALLINGFORD          CT      06492        USA     INSURANCE CLAIMS     3/5/2018         X            X              X          UNDETERMINED
4258              DAWN PANKITA                                4005 TRINIDAD WAY                                                                                  NAPLES               FL      34119-7508   USA     INSURANCE CLAIMS     6/29/2018                                                     $166.83
4259              DAWSON CHARLES                              1200 ONTARIO ST                                                                                    CLEVELAND            OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4260              DAWSON GUILLERMINA ASO ALLSTATE             210 W TEMPLE ST                                                                                    LOS ANGELES          CA      90012        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY
4261              DAWSON SUMMER                               6178 PARK ROAD                                                                                     SELINSGROVE          PA      17870        USA     TRADE PAYABLE                                                                         $1.75
4262              DAY MARICEL                                 1945 S HILL ST                                                                                     LOS ANGELES          CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4263              DAY SAMANTHA M                              11682 5TH ST NE                                                                                    BLAINE               MN      55434        USA     TRADE PAYABLE                                                                         $5.55
4264              DAY TO DAY IMPORTS INC                      1820 E 48TH PLACE UNIT A                                                                           VERNON               CA      90058        USA     TRADE PAYABLE                                                                    $14,250.22
4265              DAYSI HERNANDEZ                             2350 SW 141ST AVENUE                                                                               MIAMI                FL      33175        USA     INSURANCE CLAIMS     1/19/2014        X            X              X          UNDETERMINED
4266              DAYTON MUNICIPAL COURT                      301 W THIRD ST                                                                                     DAYTON               OH      45402        USA     TRADE PAYABLE                                                                      $125.65
4267              DAYTON POWER & LIGHT                        PO BOX 1247                      CUSTOMER PAYMENT CENTER                                           DAYTON               OH      45401-1247   USA     UTILITIES PAYABLE                                                                $12,240.68
4268              DAZADI INC                                  19197 GOLDEN VALLEY RD STE 840                                                                     SANTA CLARITA        CA      91387        USA     TRADE PAYABLE                                                                    $11,378.85
4269              DC SAFETY SALES CO INC                      40 COMMERCE DR                                                                                     HAUPPAUGE            NY      11788        USA     TRADE PAYABLE                                                                    $15,751.35
4270              DCT SPECIAL PROJECTS INC                    1332 WEST MCNAB ROAD                                                                               FORT LAUDERDALE      FL      33309        USA     TRADE PAYABLE                                                                    $22,275.38
4271              DEAH HAMILTON                               1221 BLAZING SAND ST                                                                               LAS VEGAS            NV      89110-5907   USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
4272              DEAL GENIUS LLC                             2828 N PULASKI RD UNIT C                                                                           CHICAGO               IL     60641        USA     TRADE PAYABLE                                                                      $301.28
4273              DEAL PRO LLC                                1 ORCHARD PARK UNIT 16                                                                             MADISON              CT      06443        USA     TRADE PAYABLE                                                                      $976.33
4274              DEALMEIDA CAROLINA                          328 OLIVER STREET                                                                                  NEWARK               NJ      07105        USA     TRADE PAYABLE                                                                         $1.81
4275              DEALS FOR LESS INC                          720 FRELINGHUYSEN AVE                                                                              NEWARK                NJ     07114        USA     TRADE PAYABLE                                                                        $55.46
4276              DEALS ONLY WEB STORE INC                    1645 JILLS COURT STE 103                                                                           BELLINGHAM           WA      98226        USA     TRADE PAYABLE                                                                      $911.40
4277              DEAN & KAREN MCCONNELL                      7749 WILLOW WOODS CT                                                                               WEST BLOOMFIELD      MI      48323        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
4278              DEAN EWING                                  200 S WYMAN ST 307A                                                                                ROCKFORD             FL      61101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4279              DEAN MICHAEL BRIONES                                                                                                                                                                             TRADE PAYABLE                                                                     $1,432.78
4280              DEAN STULL                                  16125 119TH AVE E                                                                                  PUYALLUP             WA      98374        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
4281              DEAN THORNTON                               2801 VIA ASOLEADO                                                                                  ALPINE               CA      91901        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
4282              DEANA MELENDEZ                                                                                                                                                                                   PENDING LITIGATION                    X            X              X          UNDETERMINED
4283              DEANA TILLMAN-OGLESBY                       5 KINGBIRD CT                                                                                      SACRAMENTO           CA      95831        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
4284              DEANNA ANDRADE                              534 LATHROP STREET                                                                                 HOUSTON              TX      77020        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
4285              DEANNA EDN                                  20 INTERSTATE COURT                                                                                GREENVILLE           SC      29615        USA     INSURANCE CLAIMS     10/16/2018       X            X              X          UNDETERMINED
4286              DEANNA VAUGHAN                              10933 COSTER RD SOUTHWEST                                                                          FIFE LAKE            MI      49633        USA     TRADE PAYABLE                                                                         $0.44
4287              DEANNE AND MARIO CELLAROSI                  14709 PLAINFIELD LN                                                                                GERMANTOWN           MD      20874        USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
4288              DEANNE KIESER                               25027 DANE RD                                                                                      PAYNESVILLE          MN      56362        USA     INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
4289              DEARBORN COUNTY SUPERIOR COURT              215 W HIGH ST COURTHOUSE                                                                           LAWRENCEBERG         IN      47025        USA     TRADE PAYABLE                                                                        $36.95
4290              DEARDON GUADALUPE NOTARIO AS SURVIVING      250 BENEFIT ST                                                                                     PROVIDENCE           RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPOUSE OF BLAINE B DEARDON PROBATE
                  PENDING
4291              DEARMAN DYLAN L                             710 OLD MARION RD                                                                                  GOREVILLE            IL      62939        USA     TRADE PAYABLE                                                                        $1.77
4292              DEATER THOMAS                               155 NORTH MAIN STREET                                                                              EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4293              DEATON JACK B AND JOYCE K DEATON            555 W HARRISON ST                                                                                  CHICAGO              IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4294              DEBARAH NELSON                              4155 HIGHWAY 1806 WEST                                                                             WATFORD CITY         ND      58854        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
4295              DEBBIE & TODD WILKLOW                       7 HATHAWAY CIR                                                                                     GREENVILLE           SC      29617        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
4296              DEBBIE AND RALPH MOORE                      172 PLUMOSUS DRIVE                                                                                 ALTAMONTE SPRINGS    FL      32701        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
4297              DEBBIE BRICKER                              10418 MACAWAY RD                                                                                   ADKINS               TX      78101        USA     INSURANCE CLAIMS     4/1/2018         X            X              X          UNDETERMINED
4298              DEBBIE CERILLI                              817 ACORN RD                                                                                       ORANGE               CT      06477        USA     INSURANCE CLAIMS     1/8/2017         X            X              X          UNDETERMINED
4299              DEBBIE DODGE                                292 VINEYARD LANE                                                                                  FALLS                PA      18615        USA     INSURANCE CLAIMS     9/10/2015        X            X              X          UNDETERMINED
4300              DEBBIE HARRINGTON                           315 SCARLETT OAKS DR                                                                               MACON                GA      31220        USA     INSURANCE CLAIMS     12/14/2015       X            X              X          UNDETERMINED
4301              DEBBIE KLOBERDANZ                           15629 PONDEROSA LN                                                                                 AUBURN               CA      95603        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
4302              DEBBIE MCBRIDE                              4771 SW 43 TERR                                                                                    FTLAUDERDALE         FL      33314        USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
4303              DEBBIE SARABIA                              23514 EARLMIST DRIVE                                                                               SPRING               TX      77373        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
4304              DEBBIE SINGLETARY                           103 DOVE COURT                                                                                     CLAYTON              NC      27520        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
4305              DEBBIE TARAFA                               11811 SOUTHEAST 197TH PLACE                                                                        DUNNELLON            FL      34431        USA     INSURANCE CLAIMS     8/16/2016        X            X              X          UNDETERMINED
4306              DEBBIE WARD-WILSON                          2565 EAST 218TH PLACE                                                                              CARSON               CA      90810        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
4307              DEBENEDICTIS DONNA                          213 WASHINGTON ST                                                                                  TOMS RIVER           NJ      08753        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4308              DEBORAH BLANGEHENNIG TRUSTEE                PO BOX 298                                                                                         MEMPHIS              TN      38101        USA     TRADE PAYABLE                                                                      $154.62
4309              DEBORAH BLANGEHENNIG TRUSTEE                PO BOX 298                                                                                         MEMPHIS              TN      38101        USA     TRADE PAYABLE                                                                      $253.85
4310              DEBORAH BLANGEHENNIG TRUSTEE                PO BOX 298                                                                                         MEMPHIS              TN      38101        USA     TRADE PAYABLE                                                                      $369.23
4311              DEBORAH BOCCANFUSO                          514 LAKE SUPERIOR DR                                                                               SLIDELL              LA      70461        USA     INSURANCE CLAIMS     6/21/2018        X            X              X          UNDETERMINED
4312              DEBORAH BRITTON                             310 A PADRE BLVD                 UNIT 1002                                                         SOUTH PADRE ISLAND   TX      78597        USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED


                                                                                                                                              Page 54 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                      Doc 20    Filed 01/18/19
                                                                                                                          Schedule Entered            01/18/19
                                                                                                                                   E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                          Pg 695 of 1461




                                                                                                                                                                                                                                             Contingent

                                                                                                                                                                                                                                                          Unliquidated

                                                                                                                                                                                                                                                                         Disputed
Row No. Account   Creditor's Name                              Address 1                        Address 2             Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                 Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                    Offset
                                                                                                                                                                                                                                                                                                    (Y/N)
4313              DEBORAH DEVIVO                               11 ORIOLE LANE                                                                         CROTON HUDSON       NY      10520        USA     INSURANCE CLAIMS     6/6/2018         X            X              X          UNDETERMINED
4314              DEBORAH FAULCONER                            116 DORSET LANE                                                                        WARRENTON           VA      20186        USA     INSURANCE CLAIMS     6/13/2018        X            X              X          UNDETERMINED
4315              DEBORAH GINCOTT                              17000 BAK RD                                                                           BELLEVIEW           MI      48111        USA     INSURANCE CLAIMS     7/29/2018        X            X              X          UNDETERMINED
4316              DEBORAH HARRISON                             150 ST PAULS BLVD                                                                      NORFOLK             VA      23510        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4317              DEBORAH HERWERTH                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
4318              DEBORAH HERWERTH                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
4319              DEBORAH HILL                                 16855 NORMANDY STREET                                                                  DETROIT             MI      48221        USA     INSURANCE CLAIMS     4/2/2018         X            X              X          UNDETERMINED
4320              DEBORAH MCADAMS                              5621 BOLTON WAY                                                                        ROCKLIN             CA      95677        USA     TRADE PAYABLE                                                                        $76.50
4321              DEBORAH MCADAMS                              5621 BOLTON WAY                                                                        ROCKLIN             CA      95677        USA     TRADE PAYABLE                                                                        $34.55
4322              DEBORAH MCGEE                                693 BOZO RD                                                                            LAKE CHARLES        LA      70611        USA     INSURANCE CLAIMS     9/8/2016         X            X              X          UNDETERMINED
4323              DEBORAH MILLS                                2000 WEEPING WILLOW DR                                                                 LYNCHBURG           VA      24501        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
4324              DEBORAH MOSSHART                             3319 96TH PL SE                                                                        EVERETT             WA      98208        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
4325              DEBORAH NOONAN                               1014 E WILLOW AVE                                                                      WHEATON             IL      60187        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
4326              DEBORAH OWENS                                628 PRIMROSE LANE                                                                      MATTESON            IL      60443        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
4327              DEBORAH PHILLIPS                             4405 DELASHNITT ROAD APT 15                                                            HIXSON              TN      37343        USA     INSURANCE CLAIMS     6/11/2014        X            X              X          UNDETERMINED
4328              DEBORAH TREGLER                              3517 BLUEBERRY DRIVE                                                                   LAKELAND            FL      33811        USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
4329              DEBORAH TRONNES                              5286 CAMPBELL RD                                                                       CROSS PLAINS        TN      37049        USA     INSURANCE CLAIMS     6/26/2018        X            X              X          UNDETERMINED
4330              DEBORAH WALKER                               105 WILLOUGHBY ST                                                                      NEWARK              NJ      07112        USA     INSURANCE CLAIMS     2/5/2017         X            X              X          UNDETERMINED
4331              DEBORAH WHITLOCK                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
4332              DEBORAH WILLIAMSON-BESS                      12145 VANOWEN                                                                          NORTH HOLLYWOOD     CA      91605        USA     INSURANCE CLAIMS     9/16/2016        X            X              X          UNDETERMINED
4333              DEBORAH WILLIS                               46 ROSEMONT CIR                                                                        PHOENIX CITY        AL      36869        USA     INSURANCE CLAIMS     12/2/2016        X            X              X          UNDETERMINED
4334              DEBRA & KENNETH LLOYD                        4646 KELLY DRIVE                                                                       WINSTON-SALEM       NC      27106        USA     INSURANCE CLAIMS     9/2/2018         X            X              X          UNDETERMINED
4335              DEBRA & MARK BALTA                           9465 NORTH ALBATROSS                                                                   TUCSON              AZ      85742        USA     INSURANCE CLAIMS     9/21/2018                                                    $9,485.00
4336              DEBRA ALGER                                  52 BROWNS NECK RD                                                                      POQUOSON            VA      23662        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
4337              DEBRA AND BILL CHILMAN                       2306 WHITETAIL DR                                                                      CADILLAC            MI      49601        USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
4338              DEBRA AND CHUCK WOLF                         2129 WEST HIAWATHA DRIVE                                                               APPLETON            WI      54914        USA     INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
4339              DEBRA BRISTOW                                87 ROYCE DRIVE                                                                         MONTICELLO          KY      42633        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
4340              DEBRA CLARK                                  2 E MAIN ST                                                                            CORTLAND            NY      13045        USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
4341              DEBRA FAVORIT                                213 FRANKLIN AVE NW                                                                    WATERTOWN           MN      55388        USA     INSURANCE CLAIMS     12/1/2017        X            X              X          UNDETERMINED
4342              DEBRA GOURGIS                                3816 SUE KER DR                                                                        HARVEY              LA      70058        USA     INSURANCE CLAIMS     5/9/2016         X            X              X          UNDETERMINED
4343              DEBRA HOFFSCHNEIDER                          2854 ELM CIRCLE                  6                                                     GRAND JUNCTION      CO      81501        USA     INSURANCE CLAIMS     11/25/2016       X            X              X          UNDETERMINED
4344              DEBRA J BARRETT                              246 AIRPORT ROAD                                                                       WINCHESTER          VA      22602        USA     TRADE PAYABLE                                                                    $41,627.21
4345              DEBRA K GULASH                               132 MAIN ST BX 261                                                                     RAYLAND              OH     43943        USA     TRADE PAYABLE                                                                        $88.30
4346              DEBRA MCPHEE                                 1193 TUCKERTOWN ROAD                                                                   SOUTH KINGSTOWN     RI      02879        USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
4347              DEBRA METOYER                                3265 N WILLOWOOD LANE                                                                  BEAUMONT            TX      77703        USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
4348              DEBRA SMOUSE                                 914 HIGHWAY 30 EAST              LOT 57                                                CARROLL             IA      51401        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
4349              DEBRA TRAVIS                                 418 PERSIAN COURT                                                                      MARCO ISLAND        FL      34145        USA     INSURANCE CLAIMS     7/25/2016        X            X              X          UNDETERMINED
4350              DEBRA YACIW                                  1555 BERKSHIRE AVE                                                                     MYRTLE BEACH        SC      29577        USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
4351              DEBROSSE SAMANTHA                            26 RIDGEVIEW AVE                                                                       MATTAPAN            MA      02126        USA     TRADE PAYABLE                                                                         $1.74
4352              DECALO FASHION                               274 ELMORE AVENUE                                                                      EAST MEADOW          NY     11554        USA     TRADE PAYABLE                                                                        $65.74
4353              DECKER ALEXIS M                              1975 B PIECK DRIVE                                                                     FORT WRIGHT         KY      41011        USA     TRADE PAYABLE                                                                        $81.93
4354              DECKER STEVEN R                              4027 MIDLANDS RD                                                                       WILLIAMSBURG        VA      23188        USA     TRADE PAYABLE                                                                         $3.69
4355              DECKERS OUTDOOR CORPORATION                  300 E GREEN ST                                                                         PASADENA            CA      91101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4356              DECKERT LARRY                                500 NORTH KING STREET                                                                  WILMINGTON          DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4357              DECKERT LARRY INDIVIDUALLY AND AS            500 NORTH KING STREET                                                                  WILMINGTON          DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SUCCESSOR IN INTEREST TO THE ESTATE OF
                  SHIRLEE DIANA DECKERT
4358              DECKO PRODUCTS                               2301 TRAFFIC ST NE                                                                     MINNEAPOLIS         MN      55413        USA     TRADE PAYABLE                                                                     $4,050.70
4359              DECOR WORKS LLC                              12 MULHOLLAND DR                                                                       WOODCLIFF LAKE      NJ      07677        USA     TRADE PAYABLE                                                                        $30.40
4360              DECS                                                                                                                                                                                 TRADE PAYABLE                                                                     $2,908.39
4361              DEEDS JUDITH AND DAVID                       49 SAN JACINTO                   ST 303                                                HOUSTON             TX      77002        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4362              DEEMER GEORGE AND BETTY DEEMER HW            PHILADELPHIA CITY HALL           CHESTNUT ST                                           PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4363              DEEN MOHAMED                                 9415                                                                                   SILVER SPRING       MD      20901        USA     TRADE PAYABLE                                                                      $544.19
4364              DEEP BLUE TACKLE                             99 BROWN ROAD                                                                          WANTAGE              NJ     07461        USA     TRADE PAYABLE                                                                      $950.45
4365              DEER JOSEPH                                  127 ROBINWOOD DR NW                                                                    FORT WALTON BEACH   FL      32548        USA     TRADE PAYABLE                                                                        $93.57
4366              DEFAYETTE JAMES AND JOANNE L DEFAYETTE       137 MARGARET ST                                                                        PLATTSBURGH         NY      12901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4367              DEGEN GREGORY M                              783 N INDIAN CANYON DR APT C10                                                         PALM SPRINGS        CA      92262        USA     TRADE PAYABLE                                                                      $150.00
4368              DEHAVEN WILLIAM                              2 WOODWARD AVE                                                                         DETROIT             MI      48226        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4369              DEIRDRE & DAVID MCGIBBONS                    42 E KUU AKU LANE                                                                      LAHAINA             HI      96761        USA     INSURANCE CLAIMS     2/27/2018        X            X              X          UNDETERMINED
4370              DEIRO DORA AS PERSONAL REPRESENTATIVE OF     155 NORTH MAIN STREET                                                                  EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF WALTER BEARDEN DECEASED

4371              DEJESUS DENISE                               429 N DUNLAP AVE                                                                       YOUNGSTOWN          OH      44509        USA     TRADE PAYABLE                                                                        $13.39
4372              DEJESUS GONZALEZ R                           800 N 900 W                                                                            SALT LAKE CITY      UT      84116        USA     TRADE PAYABLE                                                                        $74.59
4373              DEJESUS KEYSHLA                              URB                                                                                    CAMUY               PR      00627        USA     TRADE PAYABLE                                                                        $14.42
4374              DEKALB COUNTY WATERSEWER SYSTEM              PO BOX 71224                                                                           CHARLOTTE           NC      28272-1224   USA     UTILITIES PAYABLE                                                                 $1,500.94
4375              DEKALB TOOL & DIE INC                        2220 STEPHENS ST                                                                       TUCKER              GA      30084        USA     TRADE PAYABLE                                                                     $3,208.20
4376              DEKE METZLER                                 6934 ANNANDALE DRIVE             NONE                                                  KALAMAZOO           MI      49009        USA     INSURANCE CLAIMS     12/5/2015        X            X              X          UNDETERMINED
4377              DEL & SARA KEITH                             285 HIDDEN VALLEY RD                                                                   HOT SPRINGS         AR      71913        USA     INSURANCE CLAIMS     5/23/2018        X            X              X          UNDETERMINED
4378              DEL CITY                                                                                                                                                                             TRADE PAYABLE                                                                     $1,665.80
4379              DEL PLATA IMPORT LLC                         10505 NW 29TH TERRACE                                                                  DORAL               FL      33172        USA     TRADE PAYABLE                                                                      $178.69
4380              DEL TORO RODRIGUEZ EMILY; WILSON ACOSTA      91 AV HIRAM DAVID CABASSA                                                              MAYAGÜEZ            PR      00680        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MARTINEZ; ET AL
4381              DELACRUZ LAURA INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                  EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF RAYMOND
                  DELACRUZ JR DECEASED
4382              DELAND DAVID ASO INTERINSURANCE              1050 MONTEREY ST                                                                       SAN LUIS OBISPO     CA      93408        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXCHANGE OF THE AUTO CLUB
4383              DELAPENA JONATHAN                            3110 N KILBOURN AVE                                                                    CHICAGO             IL      60641        USA     TRADE PAYABLE                                                                       $19.49
4384              DELAWARE CNTY SHERIFF DEPT CIV               280 PHOEBE LN STE 1                                                                    DELHI               NY      13753        USA     TRADE PAYABLE                                                                       $21.84
4385              DELEON ABIMAEL                               PO BOX 193542                                                                          SAN JUAN            PR      00919        USA     TRADE PAYABLE                                                                        $3.93
4386              DELEON CRYSTAL M                             7352 CLOVERLAWN DR                                                                     SOUTH GATE          CA      90280        USA     TRADE PAYABLE                                                                      $161.00
4387              DELEON JULIO                                 500 BULEVAR DEL RIO                                                                    HUMACAO             PR      00791        USA     TRADE PAYABLE                                                                      $137.34
4388              DELGADO GRACIELA                             3163 BANNING AVE                                                                       LYNWOOD             CA      90262        USA     TRADE PAYABLE                                                                        $1.83
4389              DELGADO GRACIELA P                           600 COMMERCE ST 640                                                                    DALLAS              TX      75202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4390              DELGADO IGNAIL                               HC 05 BOX 34603                                                                        HATILLO             PR      00659        USA     TRADE PAYABLE                                                                        $0.06
4391              DELGADO RAFAEL                               NONE                                                                                   CAGUAS              PR      00726        USA     TRADE PAYABLE                                                                      $136.67
4392              DELGUIDICE SHERRILL                          760 ST MARYS AVE                                                                       SAN LEANDRO         CA      94577        USA     TRADE PAYABLE                                                                        $2.87


                                                                                                                                   Page 55 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                             Doc 20     Filed 01/18/19
                                                                                                                                 Schedule Entered            01/18/19
                                                                                                                                          E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                 Pg 696 of 1461




                                                                                                                                                                                                                                                     Contingent

                                                                                                                                                                                                                                                                  Unliquidated

                                                                                                                                                                                                                                                                                 Disputed
Row No. Account   Creditor's Name                             Address 1                                Address 2             Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                         Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                            Offset
                                                                                                                                                                                                                                                                                                            (Y/N)
4393              DELIA CAPULE                                15224 LA CASA DR                                                                               MORENO VALLEY        CA      92555      USA       INSURANCE CLAIMS     9/8/2017         X            X              X          UNDETERMINED
4394              DELIA TORRES CARRILLO                       HC 5 BOX 7541                                                                                  GUAYNABO             PR      00971-9446 USA       INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
4395              DELICIA GAMBLE                              UNKNOWN                                                                                        UNKNOWN              TN                 USA       INSURANCE CLAIMS     9/22/2017        X            X              X          UNDETERMINED
4396              DELINDA & DANE STEPHENS                     105 VILLAGE PATH                                                                               CASTROVILLE          TX      78009      USA       INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
4397              DELINDA MOELLMAN                            115 UNION JACK ST APT 32                                                                       GRASS VALLEY         CA      95945      USA       INSURANCE CLAIMS     2/12/2018        X            X              X          UNDETERMINED
4398              DELL MARKETING L P                          P O BOX 643561                                                                                 PITTSBURGH           PA      15264      USA       TRADE PAYABLE                                                                    $30,900.23
4399              DELLA CUNNINGHAM                            5318 53RD WAY                                                                                  WEST PALM BEACH      FL      33409      USA       INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
4400              DELLA KREIDER                                                                                                                                                                                INSURANCE CLAIMS     2/26/2018        X            X              X          UNDETERMINED
4401              DELLA MCCOY                                 UNKNOWN                                                                                        UNKNOWN                      UNKNOWN              INSURANCE CLAIMS     11/12/2017       X            X              X          UNDETERMINED
4402              DELLA POWERS                                329 HC81                                 135A                                                  MATEWAN              WV      25678        USA     INSURANCE CLAIMS     8/23/2016        X            X              X          UNDETERMINED
4403              DELMARVA POWER DEMDVA1700013609             PO BOX 13609                                                                                   PHILADELPHIA         PA      19101-3609   USA     UTILITIES PAYABLE                                                                 $1,420.42
4404              DELORES ANDREOLI                            661 CLUTTS ROAD                                                                                HARVEST              AL      35749        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
4405              DELORES HUNTER                              25-947 145TH AVENUE                                                                            JAMAICA              NY      11422        USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
4406              DELORES WALKER                              3461 AVENUE H EAST                                                                             RIVIERA BEACH        FL      33404        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
4407              DELORETO KEN                                236 NORFOLK RD                                                                                 SOUTHFIELD           MA      01259        USA     TRADE PAYABLE                                                                        $80.14
4408              DELPHIA ROBERTS                             2836 YORKSHIRE BOULEVARD                                                                       LOUISVILLE           KY      40220        USA     INSURANCE CLAIMS     7/5/2017         X            X              X          UNDETERMINED
4409              DELPRA JOHN M                               1200 ONTARIO ST                                                                                CLEVELAND            OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4410              DELRIO HECTOR J                             675 CALLE S CUEVAS BUST                                                                        SAN JUAN             PR      00918        USA     TRADE PAYABLE                                                                        $74.89
4411              DELROSARIO MERLITA                          960 EL CAMINO REAL APT 2                                                                       SAN BRUNO            CA      94066        USA     TRADE PAYABLE                                                                        $40.24
4412              DELROSARIO RAYMUNDO E                       URB VILLAS DEL SOL CALLE MARBELLA 205                                                          CAROLINA             PR      00985        USA     TRADE PAYABLE                                                                         $6.47
4413              DELROSSO ANTHONY S                          360 ADAMS ST 4                                                                                 BROOKLYN             NY      11201        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4414              DELROY & GRACE FOSTER                       424 HAMILTON DRIVE                                                                             STEWARTSVILLE        NJ      08886        USA     INSURANCE CLAIMS     3/4/2013         X            X              X          UNDETERMINED
4415              DELROY BROWN                                                                                                                                                                                 INSURANCE CLAIMS     1/14/2018        X            X              X          UNDETERMINED
4416              DELROY CAMPBELL                             8631 WILSHIRE DR                                                                               MIRAMAR              FL      33025-2554 USA       INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
4417              DELTA CONSOLIDATED INDUSTRIES                                                                                                                                                                TRADE PAYABLE                                                                      $682.54
4418              DELTA ENTERPRISE CORP                       114 WEST 26TH STREET                                                                           NEW YORK             NY      10001        USA     TRADE PAYABLE                                                                    $91,174.55
4419              DELTA MANAGEMENT ASSOCIATES IN              P O BOX 9191                                                                                   CHELSEA              MA      02150        USA     TRADE PAYABLE                                                                        $92.73
4420              DELTA MANAGEMENT ASSOCIATES IN              P O BOX 9191                                                                                   CHELSEA              MA      02150        USA     TRADE PAYABLE                                                                      $116.38
4421              DELTA MARKETING                             1635 MCDONALD AVE                                                                              BROOKLYN             NY      11230        USA     TRADE PAYABLE                                                                     $5,800.28
4422              DELTAFILL ENTERPRISES INC                   15320 PARK ROW DR                                                                              HOUSTON              TX      77084        USA     TRADE PAYABLE                                                                      $709.70
4423              DELUCA BROOKE A                             1402 FOX GAP COURT                                                                             FALLSTON             MD      21047        USA     TRADE PAYABLE                                                                         $0.56
4424              DELUCA JOSEPH L                             PHILADELPHIA CITY HALL                   CHESTNUT ST                                           PHILADELPHIA         PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4425              DELVALLE DAVID                              10104 SABANA GARDENS                                                                           CAROLINA             PR      00983        USA     TRADE PAYABLE                                                                        $25.00
4426              DEMEO FLORINE                               411 S ELMWOOD                                                                                  KANSAS CITY          MO      64124        USA     TRADE PAYABLE                                                                      $400.00
4427              DEMETRIO CARRILLO                           4604 PRESTWOOD DRIVE                                                                           OLNEY                MD      20832        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
4428              DEMETRIO PRESAS                             1024 LAVANDER PLACE                                                                            HERCULES             CA      94547        USA     TRADE PAYABLE                                                                        $35.50
4429              DEMMA ALYSSA J                              2965 COUNTRY DR 214                                                                            LITTLE CANADA        MN      55117        USA     TRADE PAYABLE                                                                         $1.85
4430              DEMMINGS CHRISTEL                           1909 PARALLEL STREET                                                                           SOUTH BEND           IN      46628        USA     TRADE PAYABLE                                                                         $1.73
4431              DEMPSEY RILEY P                             554 SQUAW CREEK CIRCLE                                                                         MARION               IA      52302        USA     TRADE PAYABLE                                                                         $6.72
4432              DENBIGH HEATING AND AC INC                  100 VILLA ROAD                                                                                 NEWPORT NEWS         VA      23601        USA     TRADE PAYABLE                                                                      $800.00
4433              DENBY HAROLD AND DENBY PHYLLIS              100 N CALVERT ST                                                                               BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4434              DENEEN TERRI M SPECIAL ADMINISTRATOR OF     155 NORTH MAIN STREET                                                                          EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF SIDNEY J HOLWERDA DECEASED

4435              DENEMARK PAUL INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                          EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF NAZARIUSZ
                  MALINOWSKI DECEASED
4436              DENISE GROME                                9714 GIBRALTER DR                                                                              CINCINNATI           OH      45251        USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
4437              DENISE LANHAM                               UNKNOWN                                                                                        UNKNOWN              TN                   USA     INSURANCE CLAIMS     3/23/2018        X            X              X          UNDETERMINED
4438              DENISE P LARKIN                             PO BOX 166                                                                                     OGDEN                UT      84402        USA     TRADE PAYABLE                                                                      $157.76
4439              DENISE RICHARD                              24108 B NEWCOMER RD                                                                            IOWA                 LA      70647        USA     INSURANCE CLAIMS     3/3/2018                                                    $10,052.00
4440              DENISE SINGLETON                            16097 LEDGE ROCK DR                                                                            PARKER               CO      80134        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
4441              DENISSE WILLIAMS                            2112 S GULL COVE AVENUE                                                                        MERIDIAN             ID      83642        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
4442              DENITTI MATTHEW AND MARJORIE DENITTI        PHILADELPHIA CITY HALL                   CHESTNUT ST                                           PHILADELPHIA         PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4443              DENLEY CLIFTON                              155 NORTH MAIN STREET                                                                          EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4444              DENMON MARILYN AS SPECIAL ADMINISTRATOR     155 NORTH MAIN STREET                                                                          EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF BERNICE REED DEC

4445              DENN RICHARDS                               1300 E HARTVIEW ST                                                                             OZARK                MO      65721        USA     TRADE PAYABLE                                                                        $50.00
4446              DENNIS BIRKICHT                             7912 FOXFIELD DR NE                                                                            CEDAR RAPIDS         IA      52402        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
4447              DENNIS ELBERT                               13275 CORONADO DRIVE                                                                           SPRINGHILL           FL      34609        USA     INSURANCE CLAIMS     1/13/2018        X            X              X          UNDETERMINED
4448              DENNIS FLYNN AND DEBBIE FLYNN               5280 OXBURY AVE                                                                                COCOA                FL      32926        USA     TRADE PAYABLE                                                                     $4,381.95
4449              DENNIS GIFFORD                              3615 RISCSH                                                                                    ST LOUIS             MO      63125        USA     INSURANCE CLAIMS     9/24/2014        X            X              X          UNDETERMINED
4450              DENNIS GROMADA                              172 GARNER AVENUE                                                                              BUFFALO              NY      14213        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
4451              DENNIS LISIECKI                                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED
4452              DENNIS LUCAS                                1039 INGRAM STREET                                                                             SOUTH BOSTON         VA      24592        USA     INSURANCE CLAIMS     6/12/2018        X            X              X          UNDETERMINED
4453              DENNIS MCDONNELL                            163 OXFORD AVE                                                                                 SADDLEBROOK          NJ      07663        USA     INSURANCE CLAIMS     6/19/2017                                                   $10,000.00
4454              DENNIS MILLE                                18817 MALLARD COVE                                                                             MIDDLEBURG HEIGHTS   OH      44130        USA     INSURANCE CLAIMS     2/21/2018        X            X              X          UNDETERMINED
4455              DENNIS RICHARD B                            100 N CALVERT ST                                                                               BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4456              DENNIS SARAH                                5439 E OXFORD AVE                                                                              ENGLEWOOD            CO      80113        USA     TRADE PAYABLE                                                                      $154.24
4457              DENNIS TAYLOR                               3408 66TH AVENUE APT C                                                                         OAKLAND              CA      94605        USA     INSURANCE CLAIMS     6/4/2016         X            X              X          UNDETERMINED
4458              DENNISON JR; WALTER K                       100 N CALVERT ST                                                                               BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4459              DENNY RUSSELL WAYNE SR AND DENNY MARIAN     100 N CALVERT ST                                                                               BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

4460              DENNY TRAN                                                                                                                                                                                   PENDING LITIGATION                    X            X              X          UNDETERMINED
4461              DENOVO IMPORT                               1239 BROADWAY 1100                                                                             NEW YORK             NY      10001        USA     TRADE PAYABLE                                                                     $2,154.25
4462              DENTT INC                                   4171S MARQUIS WAY                                                                              SALT LAKE CITY       UT      84124        USA     TRADE PAYABLE                                                                      $654.24
4463              DENTZ DAVE                                  1200 ONTARIO ST                                                                                CLEVELAND            OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4464              DENZELL MITCHELL                            PO BOX 244                                                                                     ROSWELL              GA      30077        USA     INSURANCE CLAIMS     10/2/2017        X            X              X          UNDETERMINED
4465              DEPARTAMENTO DE HACIENDA                    DIVISION DE CUMPLIMIENTO Y COBCALL                                                             TRUJILLO ALTO        PR      00977        USA     TRADE PAYABLE                                                                      $174.39
                                                              CENTER POBOX 2520
4466              DEPARTAMENTO DE HACIENDA                    DIVISION DE CUMPLIMIENTO Y COBCALL                                                             TRUJILLO ALTO        PR      00977        USA     TRADE PAYABLE                                                                        $61.22
                                                              CENTER POBOX 2520
4467              DEPARTAMENTO DE HACIENDA                    DIVISION DE CUMPLIMIENTO Y COBCALL                                                             TRUJILLO ALTO        PR      00977        USA     TRADE PAYABLE                                                                       $122.44
                                                              CENTER POBOX 2520
4468              DEPARTMENT OF JUSTICE                       PATERNITY AND CHILD SUP DIV 8000 NISKY                                                         ST THOMAS            VI      00802        USA     TRADE PAYABLE                                                                       $230.76
                                                              SHOPPING CTR 2ND FL



                                                                                                                                          Page 56 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                             Doc 20   Filed 01/18/19
                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                         E/F: Part 3 Question 1      00:55:49                Main Document                                                                                   Case Number: 18-23537
                                                                                                                                Pg 697 of 1461




                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                              Address 1                                Address 2           Address 3         Address 4     City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                       (Y/N)
4469              DEPARTMENT OF JUSTICE                        PATERNITY AND CHILD SUP DIV 8000 NISKY                                                       ST THOMAS        VI      00802        USA     TRADE PAYABLE                                                                       $236.62
                                                               SHOPPING CTR 2ND FL
4470              DEPARTMENT OF JUSTICE                        PATERNITY AND CHILD SUP DIV 8000 NISKY                                                       ST THOMAS        VI      00802        USA     TRADE PAYABLE                                                                       $247.38
                                                               SHOPPING CTR 2ND FL
4471              DEPARTMENT OF JUSTICE                        PATERNITY AND CHILD SUP DIV 8000 NISKY                                                       ST THOMAS        VI      00802        USA     TRADE PAYABLE                                                                       $132.92
                                                               SHOPPING CTR 2ND FL
4472              DEPARTMENT OF SOCIAL AND HEALT               PO BOX 9768                                                                                  OLYMPIA          WA      98507        USA     TRADE PAYABLE                                                                        $69.23
4473              DEPARTMENT OF TRANSPORTATION                 77 UNION ST S                                                                                CONCORD          NC      28025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4474              DEPAZESQUIVEL SEBASTIAN                      404 W 5TH AVE APT 7                                                                          TOPPENISH        WA      98948        USA     TRADE PAYABLE                                                                         $9.24
4475              DEPENDABLE ENTERPRISES INC                   3451 E LOYOLA DR                                                                             KENNER           LA      70065        USA     TRADE PAYABLE                                                                      $703.88
4476              DEPORTES SALVADOR COLOM INC                  PO BOX 11977                                                                                 SAN JUAN         PR      00922-1977   USA     TRADE PAYABLE                                                                    $52,683.15
4477              DEPRETTO GERALDINE                           50 STATE ST                                                                                  SPRINGFIELD      MA      01103        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4478              DEPT OF HUMAN SER CHILD SUPPORT              PO BOX 25637                                                                                 OKLAHOMA CITY    OK      73125        USA     TRADE PAYABLE                                                                      $105.29
4479              DEPT OF HUMAN SERVICES                       P O BOX 25637 CHILD SUPPORT ENFORC                                                           OKLAHOMA CITY    OK      73125        USA     TRADE PAYABLE                                                                      $105.29
4480              DEPT OF JUSTICE DISB UNIT                    NISKY CTR STE 500 RM 525                                                                     ST THOMAS        VI      00802        USA     TRADE PAYABLE                                                                      $511.40
4481              DEPT OF JUSTICE DISB UNIT                    NISKY CTR STE 500 RM 525                                                                     ST THOMAS        VI      00802        USA     TRADE PAYABLE                                                                      $323.08
4482              DEPT OF JUSTICE PATERNITY CHILD ATTEN: A     NISKY CENTER 500 RM525                                                                       ST THOMAS        VI      00804        USA     TRADE PAYABLE                                                                     $1,245.90
4483              DEPT OF UTILITIES CITY OF QUINCY IL          730 MAINE ST                                                                                 QUINCY           IL      62301-4054   USA     UTILITIES PAYABLE                                                                  $209.46
4484              D'ERCOLE CHERYL A AS EXECUTRIX OF THE        250 BENEFIT ST                                                                               PROVIDENCE       RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF ROBERT A LAYFIELD
4485              DEREJE MATHIAS INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                        EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF GERMA
                  DEREJE SEYOUM DECEASED
4486              DEREK & CASSEY MOORE                         2302 FUQUA ROAD                                                                              ROWLETT          TX      75088        USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
4487              DEREK ANDERSON                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
4488              DEREK HEYER                                  6150 VAN NUYS BLVD 105                                                                       VAN NUYS         CA      91401      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
4489              DEREK PARKS                                  2919 N GERANIUM AVE                                                                          TUCSON           AZ      85705      USA       INSURANCE CLAIMS     3/11/2018        X            X              X          UNDETERMINED
4490              DERRICK COLLINS                              12044 GREY EAGLE DRIVE                                                                       FISHERS          IN      46037      USA       INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
4491              DERRICK E MCGAVIC ESQ                        PO BOX 10163                                                                                 EUGENE           OR      97440      USA       TRADE PAYABLE                                                                         $4.44
4492              DERRICK E MCGAVIC ESQ                        PO BOX 10163                                                                                 EUGENE           OR      97440      USA       TRADE PAYABLE                                                                        $37.16
4493              DERRICK ELSBERRY                             226 HORTON CIRCLE                                                                            SARASOTA         FL      34232      USA       INSURANCE CLAIMS     8/23/2015        X            X              X          UNDETERMINED
4494              DERRICK OLSON                                11533 284TH NW                                                                               ZIMMERMANN       MN      55398      USA       INSURANCE CLAIMS     5/29/2018        X            X              X          UNDETERMINED
4495              DERUSHA JAIME                                53 HILL STREET APT F                                                                         FARMINGDALE      ME      04344      USA       TRADE PAYABLE                                                                         $1.86
4496              DESERT SPRINGSNCS                            PO BOX 312057                                                                                ATLANTA          GA      31131      USA       TRADE PAYABLE                                                                        $71.16
4497              DESHAWN & ELEON DICKINSON                    43712 52ND ST E                                                                              LANDCASTER       CA      93535      USA       INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
4498              DESIDERIO SALVATORE AND ANNA                 60 CENTRE ST                                                                                 NEW YORK         NY      10007      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
4499              DESIGN INTERNATIONAL GROUP INC               1760 YEAGER AVE                                                                              LA VERNE         CA      91750      USA       TRADE PAYABLE                                                                    $17,961.51
4500              DESIGN TEES HAWAII INC                       500 ALA KAWA ST STE 108                                                                      HONOLULU         HI      96817      USA       TRADE PAYABLE                                                                     $9,906.13
4501              DESIGNER HABITAT LLC                         2711 CENTREVILLE RD STE 120                                                                  WILMINGTON        DE     19808      USA       TRADE PAYABLE                                                                        $13.50
4502              DESIGNER STUDIO INC                          4345 CAMINO DE LA PLAZA M298                                                                 SAN YSIDRO       CA      92173      USA       TRADE PAYABLE                                                                      $286.01
4503              DESIGNERBRANDSFORLESS INC                    224 E 11TH ST SUITE 200                                                                      LOS ANGELES       CA     90015      USA       TRADE PAYABLE                                                                        $38.31
4504              DESIRAH FIELDS                               397 VIRGINIA AVE                                                                             JERSEY CITY      NJ      07305      USA       INSURANCE CLAIMS     6/23/2015        X            X              X          UNDETERMINED
4505              DESIREE DONALDSON                            407 BETHEL MEADOWS ROAD                                                                      CASEYVILLE       IL      62232      USA       INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
4506              DESIREE LEBARON                              2665 S 1880 E                                                                                CANE BEDS        AZ                 USA       INSURANCE CLAIMS     3/22/2014        X            X              X          UNDETERMINED
4507              DESIREE STRONG                               904 CHICKASAW CT                                                                             MASCOUTAH        IL      62258-1637 USA       INSURANCE CLAIMS     5/10/2018        X            X              X          UNDETERMINED
4508              DESJARDINS MAURICE AND DELLA DESJARDINS      155 NORTH MAIN STREET                                                                        EDWARDSVILLE     IL      62025      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
4509              DESMOND ABRAMS                               8842 201ST STREET                                                                            JAMAICA          NY      11423        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
4510              DESMOND DIXON                                753 LAKE NORA S CT                                                                                            IN      46240        USA     TRADE PAYABLE                                                                      $199.54
4511              DESMOND WHITE                                6362 LINDA HURST DRIVE                                                                       TRAVERSE CITY    MI      49685        USA     INSURANCE CLAIMS     1/12/2018        X            X              X          UNDETERMINED
4512              DESOTO L L C                                                                                                                                                                            TRADE PAYABLE                                                                     $1,383.52
4513              DESPINA LEODIS                               20 SOUND BEACH AVE                                                                           BAYVILLE         NY      11709-2325 USA       INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
4514              DESTINY BOSWELL                              UNKNOWN                                  UNKNOWN                                             UNKNOWN          FL                 USA       INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
4515              DETROW KEITH                                 17324 CLOVERLEAF RD                                                                          HAGERSTOWN       MD      21740      USA       TRADE PAYABLE                                                                      $182.09
4516              DEUERLEIN NATALIE N                          7865 QUINCE ST                                                                               LA MESA          CA      91941      USA       TRADE PAYABLE                                                                      $181.88
4517              DEVA SIMON                                   13317 TRADEWINDS DRIVE                                                                       STRONGSVILLE     OH      44136      USA       INSURANCE CLAIMS     2/19/2018        X            X              X          UNDETERMINED
4518              DEVAN TAYLOR                                 10897 LEMON GRASS DRIVE                                                                      ZIONSVILLE       IN      46077      USA       INSURANCE CLAIMS     11/6/2016        X            X              X          UNDETERMINED
4519              DEVENCENTY JERRI                             8135 FORT SMITH RD                                                                           PEYTON           CO      80831      USA       TRADE PAYABLE                                                                      $317.78
4520              DEVER CAITLYN B                              38 BROOKBEND ROAD                                                                            HANOVER          MA      02339      USA       TRADE PAYABLE                                                                      $597.46
4521              DEVERA VERMON                                943 W CARSON ST APT 304                                                                      TORRANCE         CA      90502      USA       TRADE PAYABLE                                                                      $216.04
4522              DEVIA FERNANDO                               700 N JUNIPER PL                                                                             ANAHEIM          CA      92805      USA       TRADE PAYABLE                                                                      $274.56
4523              DEVIN GREENWAY                               1467 N LIEUNETT ST                                                                           WICHITA          KS      67203      USA       INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
4524              DEVMIR LEGWEAR INC                           200 SANFORD RD SUITE 9                                                                       PITTSBORO        NC      27312      USA       TRADE PAYABLE                                                                        $47.67
4525              DEVON FINANCIAL SERVICES INC                 6408 N WESTERN AVE                                                                           CHICAGO          IL      60645      USA       TRADE PAYABLE                                                                      $249.85
4526              DEWITT & FLO HOLLINGSWORTH                   704 CENTRAL DRIVE                                                                            ELON             NC      27244      USA       INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
4527              DEXTEROUS EENTERPRISE LLC                    921 N HARBOR BLVD 468                                                                        LA HABRA         CA      90631      USA       TRADE PAYABLE                                                                        $26.65
4528              DEYARMIN RICHARD L                           1019 PERKINS ST                                                                              SCOTT CITY       MO      63780      USA       TRADE PAYABLE                                                                        $45.80
4529              DEYSUS INC                                   7801 N LAMAR BLVD STE D93                                                                    AUSTIN            TX     78752      USA       TRADE PAYABLE                                                                     $3,556.63
4530              DG ENTERPRISES LLC                           7552 S GRAND ARBOR PLACE                                                                     SIOUX FALLS      SD      57108      USA       TRADE PAYABLE                                                                      $140.07
4531              DHA ENTERPRISES                              131 RIDGEWAY CROSSING                                                                        ALEXANDRIA        KY     41001      USA       TRADE PAYABLE                                                                      $638.00
4532              DHERBS HEALTH EMPORIUM                       2734 FLETCHER DR                                                                             LOS ANGELES       CA     90039      USA       TRADE PAYABLE                                                                      $648.35
4533              DIAMOND & GEMSTONE PROMOTIONAL               23535 PALOMINO DRIVE                                                                         DIAMOND BAR      CA      91765      USA       TRADE PAYABLE                                                                     $6,945.70
4534              DIAMOND ESQUIVEL                             2021 E SAN ANTONIO STREET                240                                                 EL PASO          TX      79901      USA       INSURANCE CLAIMS     11/25/2016       X            X              X          UNDETERMINED
4535              DIAMOND STUDS WHOLESALE INC                                                                                                                                                             TRADE PAYABLE                                                                      $584.18
4536              DIAMOND2DEAL INC                             62W 47TH STREET STE1213                                                                      NEW YORK         NY      10036        USA     TRADE PAYABLE                                                                     $1,591.61
4537              DIAMONDPRINCESSCOM LLC                       2460 LEMOINE AVE                                                                             FORT LEE         NJ      07024        USA     TRADE PAYABLE                                                                     $6,803.78
4538              DIAN STEVENS                                 228 V STREET NE                                                                              WASHINGTON       DC      20002        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
4539              DIANA & DANNY SAWYER                         28715 LODDINGTON STREET                                                                      SPRING           TX      77386        USA     INSURANCE CLAIMS     4/18/2018                                                    $1,568.00
4540              DIANA EATON                                  8454 DAY ST                                                                                  SPRING HILL      FL      34606        USA     TRADE PAYABLE                                                                     $1,213.45
4541              DIANA KOZIARA                                20822 WELCH ROAD                                                                             CORRY            PA      16407        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
4542              DIANA KUHN                                   9805 WILLOW BROOK CIRCLE                                                                     LOUISVILLE       KY      40223        USA     INSURANCE CLAIMS     5/21/2018        X            X              X          UNDETERMINED
4543              DIANA WILLIAMS                               100 FITZWILLIAM LN                                                                           JOHNSTOWN        OH      43031        USA     INSURANCE CLAIMS     8/27/2018                                                     $250.00
4544              DIANE & RODERICK HANSEN                      367 MOUNTAIN SUNSET TRAIL                                                                    HENDERSONVILLE   NC      28739        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
4545              DIANE & SHERMAN STEPHENS                     416 BRANTLEY RIDGE                                                                           WARNER ROBINS    GA      31088        USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
4546              DIANE AND CARL KRAUSC                        6025 HEGERMAN STREET                                                                         PHILADELPHIA     PA      19135        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
4547              DIANE DEVENS                                 34 SASSINORO DR                                                                              PUTNAM VALLEY    NY      10579        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
4548              DIANE FAMIGLIETTI                            40 PATRICIA LANE                                                                             WOLCOTT          CT      06716        USA     INSURANCE CLAIMS     6/8/2018         X            X              X          UNDETERMINED
4549              DIANE HAMILTON                               3035 PAXTON AVE                                                                              PALMDALE         CA      93551        USA     INSURANCE CLAIMS     11/25/2015       X            X              X          UNDETERMINED


                                                                                                                                         Page 57 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                           Doc 20       Filed 01/18/19
                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                         E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                Pg 698 of 1461




                                                                                                                                                                                                                                                   Contingent

                                                                                                                                                                                                                                                                Unliquidated

                                                                                                                                                                                                                                                                               Disputed
Row No. Account   Creditor's Name                            Address 1                              Address 2               Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                       Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                          Offset
                                                                                                                                                                                                                                                                                                          (Y/N)
4550              DIANE HARRIS-CURRIE                        7229 S VINCENNES AVE                                                                           CHICAGO             IL      60621        USA     INSURANCE CLAIMS     2/8/2015         X            X              X          UNDETERMINED
4551              DIANE HERNANDEZ                            16 FREDERICK STREET                                                                            BELLEVILLE          NJ      07109        USA     INSURANCE CLAIMS     10/7/2018        X            X              X          UNDETERMINED
4552              DIANE JACKSON                              905 SUNCREST PLACE                                                                             MORGANTOWN          WV      26505        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
4553              DIANE MENDEZ                               314 SOUTH 7TH STREET                                                                           YAKIMA              WA      98901        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
4554              DIANE MULNIX                               2054 EAST SOFT WIND DRIVE                                                                      PHOENIX             AZ      85024        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
4555              DIANE OLIVER                               400 O STREET SOUTHWEST                 APARTMENT 403                                           WASHINGTON DC       DC      20024        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
4556              DIANE PERSAUD                              10455 SE COOK CT                       APT 267                                                 PORTLAND            OR      97222        USA     INSURANCE CLAIMS     8/19/2018        X            X              X          UNDETERMINED
4557              DIANE POLK-CRITE                           2513 WEST 115TH STREET                                                                         CHICAGO             IL      60655        USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
4558              DIANE PRADETTO                             1338 W WEATHERBY WAY                                                                           CHANDLER            AZ      85286        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
4559              DIANE SEBERT                               377 LAIRD STREET                                                                               MT MORRIS           MI      48458        USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
4560              DIANE SHULTZ                               2220 MENGS RD                                                                                  ATTICA              NY      14011        USA     INSURANCE CLAIMS     12/17/2017       X            X              X          UNDETERMINED
4561              DIANE THURSTON                                                                                                                                                                             INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
4562              DIANE WILINSKI                             37 CORAL LANE                                                                                  SAYVILLE            NY      11782        USA     INSURANCE CLAIMS     7/7/2016         X            X              X          UNDETERMINED
4563              DIANNE MCADOO                              4026 FLEMING AVE                                                                               RICHMOND            CA      94804        USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
4564              DIAZ ANDRES P                              AVE RAMON RIOS BUZON 141 S                                                                     SABANA SECA         PR      00952        USA     TRADE PAYABLE                                                                      $192.58
4565              DIAZ ANGELA                                1409 TENAYA DR                                                                                 MODESTO             CA      95354        USA     TRADE PAYABLE                                                                      $700.00
4566              DIAZ ELBA                                  3006 NE 24TH AVE                                                                               OCALA               FL      34479        USA     TRADE PAYABLE                                                                       $25.90
4567              DIAZ ENRIQUE                               CARR 4444 K1HO                                                                                 MOCA                PR      00676        USA     TRADE PAYABLE                                                                      $199.99
4568              DIAZ GONZALEZ J                            BOX 30841                                                                                      SAN JUAN            PR      00929        USA     TRADE PAYABLE                                                                       $34.63
4569              DIAZ JOAN E                                HC 01 BOX 8287                                                                                 GURABO              PR      00778        USA     TRADE PAYABLE                                                                       $70.67
4570              DIAZ MARK                                  5482 TUCSON ST                                                                                 DENVER              CO      80239        USA     TRADE PAYABLE                                                                       $12.44
4571              DIAZ MICHELLE                              ALTURAS SABANERA K 166                                                                         SABANA GRANDE       PR      00637        USA     TRADE PAYABLE                                                                       $40.99
4572              DIAZ NICOLE                                10852 SE STARK ST APT C2                                                                       PORTLAND            OR      97216        USA     TRADE PAYABLE                                                                      $156.12
4573              DIAZ RODRIGUEZ H                           CALLE AMAPOLA S 48 LOMAS VERDES                                                                BAYAMON             PR      00956        USA     TRADE PAYABLE                                                                        $1.80
4574              DIBARI MARIA A                             42 VINE ST                                                                                     SAUGUS              MA      01906        USA     TRADE PAYABLE                                                                        $0.52
4575              DICKENSON CYNTHIA INDIVIDUALLY AND AS      155 NORTH MAIN STREET                                                                          EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  HARRY RUSSELL DECEASED
4576              DICKENSON LYNEISHA                         119-09 179TH ST                                                                                QUEENS              NY      11434        USA     TRADE PAYABLE                                                                        $7.34
4577              DICKEY SETH                                600 COMMERCE ST 692                                                                            DALLAS              TX      75202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4578              DICKINSON KRISTOFFER R                     4710 N WINCHESTER AVE                                                                          KANSAS CITY         MO      64117        USA     TRADE PAYABLE                                                                        $1.15
4579              DICKINSON MICHAEL                          4240 SPANISH TRL SW                                                                            DEMING              NM      88030        USA     TRADE PAYABLE                                                                      $150.00
4580              DICKMONJOSEPH M                            PO BOX 9065                                                                                    BRANDON             F       33509                TRADE PAYABLE                                                                      $159.24
4581              DICKSON COUNTY GENERAL SESSION             PO BOX 217                                                                                     CHARLOTTE           TN      37036        USA     TRADE PAYABLE                                                                      $262.79
4582              DIEGO GENOVEVA                             50 W WASHINGTON ST 801                                                                         CHICAGO             IL      60602        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4583              DIEMART SHARON INDIVIDUALLY AND AS         155 NORTH MAIN STREET                                                                          EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  RICKEY DIEMART DECEASED
4584              DIERKES TAYLOR                             912 12TH AVE N                                                                                 FARGO               ND      58102        USA     TRADE PAYABLE                                                                      $103.63
4585              DIETL JAMES AND ROBERT                     161 HIGH ST NW                                                                                 WARREN              OH      44481        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4586              DIFFUT RAFAEL                              3916 LANCASTER PIKE                                                                            WILMINGTON          DE      19805        USA     TRADE PAYABLE                                                                         $5.54
4587              DIFONSO GRACE R                            100 N CALVERT ST                                                                               BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4588              DIGITAL COMPLEX INC                        PLOVER WI 54467                                                                                PLOVER              WI      54467        USA     TRADE PAYABLE                                                                    $22,928.04
4589              DIGITAL MEDIA VENDING INTERNAT                                                                                                                                                             TRADE PAYABLE                                                                        $74.28
4590              DILAURO CARL AND DIANE DILAURO HIS WIFE    100 N CALVERT ST                                                                               BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4591              DILIGENT HOSPITALITY LLC                   1130 RT 46 WEST STREET 5                                                                       PARSIPPANY          NJ      07054        USA     TRADE PAYABLE                                                                    $21,241.51
4592              DILIGENT INSTRUMENTS CORPORATI                                                                                                                                                             TRADE PAYABLE                                                                      $112.94
4593              DILLARD BELINDA PERSONAL REPRESENTATIVE    100 N CALVERT ST                                                                               BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF CURTIS LEE WITT JR PLTF
4594              DILLIAN & TIFFANY DOWNES                   701 ALICE AVE                                                                                  LINDSAY             OK      73052        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
4595              DILLON JAMES L AND STACEY D                345 S HIGH ST                                                                                  COLUMBUS            OH      43215        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4596              DILLON MARILYN M INDIVIDUALLY AND AS       155 NORTH MAIN STREET                                                                          EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  RICHARD T DILLON
4597              DILLYTOOLS INC                             444 BRICKELL AVE                                                                               MIAMI               FL      33131        USA     TRADE PAYABLE                                                                        $71.62
4598              DIMARZIO KATHLEEN A                        41 WOODHAVEN RD                                                                                SNYDER              NY      14226        USA     TRADE PAYABLE                                                                         $1.85
4599              DIMAYA LLC                                 615 S 6TH STREET                                                                               LAS VEGAS           NV      89101        USA     TRADE PAYABLE                                                                      $177.58
4600              DIMITRI & GENELLE ZACHARENKO               2001 W RIDGE DR                                                                                MANDEVILLE          LA      70448-1042   USA     INSURANCE CLAIMS     3/30/2018        X            X              X          UNDETERMINED
4601              DINEISA RAMOS SANTANA                      URB RAMON RIVERO                       S7 CALLE 19                                             NAGUABO             PR      00718        USA     INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
4602              DINH CHRISTINA                             9721 SE WOODSTOCK BLVD                                                                         PORTLAND            OR      97266        USA     TRADE PAYABLE                                                                        $31.54
4603              DINO & JANICE FRANCHI                      1725 BROOKS ST                                                                                 SAN MATEO           CA      94403        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
4604              DINORA & WARREN DAVIE                      2274 SUNSET BLVD                                                                               SLIDELL             LA      70461        USA     INSURANCE CLAIMS     5/13/2017        X            X              X          UNDETERMINED
4605              DIONILDA BAUTISTA                          64 LUDLOW ST                           APT 1                                                   YONKERS             NY      10705        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
4606              DIPAK DESAI                                26 FERN CT                                                                                     HICKSVILLE          NY      11801        USA     TRADE PAYABLE                                                                     $1,619.99
4607              DIPIETRO ANTHONY M JR AND MILDRED          100 N CALVERT ST                                                                               BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4608              DIPLOMA DRS LLC                                                                                                                                                                            TRADE PAYABLE                                                                      $148.36
4609              DIRAL PATEL                                1512 NORTH CAMPBELL AVE                UNIT: 1                                                 CHICAGO             IL      60622        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
4610              DIRECT ADVANTAGE INC                       500 W OKLAHOMA AVE                                                                             MILWAUKEE           WI      53207        USA     TRADE PAYABLE                                                                     $2,047.27
4611              DIRECT ENERGY643249660749                  PO BOX 660749                                                                                  DALLAS              TX      75266        USA     UTILITIES PAYABLE                                                                $24,749.55
4612              DIRECT SHIPPING DISTRIBUTORS               228 W LINCOLN HWY SUITE 149                                                                    SCHERERVILLE        IN      46375        USA     TRADE PAYABLE                                                                        $25.23
4613              DIRECT TIME DISTRIBUTORS INC               3130 SANDHILL DR                                                                               HOLIDAY              FL     34691        USA     TRADE PAYABLE                                                                        $66.85
4614              DIRECT-JEWELRY LLC                         6 E 45TH ST 1704                                                                               NEW YORK            NY      10017        USA     TRADE PAYABLE                                                                     $1,762.58
4615              DISANTIS DIORO                             128 W NORTH ST                                                                                 CANTON              MS      39046        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4616              DISCOUNT DECORATIVE FLAGS                  18 WEST COLLINGS AVENUE                                                                        WEST BERLIN         NJ      08091        USA     TRADE PAYABLE                                                                      $150.23
4617              DISCOUNT DOMICILE LLC                      3120 E OAKLEY PARK RD SUITE B                                                                  COMMERCE TOWNSHIP   MI      48390        USA     TRADE PAYABLE                                                                      $274.40
4618              DISCOUNT PLUS INC                          433 S WATERMAN AVE STE E                                                                       SAN BERNARDINO      CA      92408        USA     TRADE PAYABLE                                                                      $263.47
4619              DISCOUNT RAMPSCOM LLC                      760 S INDIANA AVE                                                                              WEST BEND           WI      53095        USA     TRADE PAYABLE                                                                     $4,778.88
4620              DISCOUNT SOURCE LLC                        4790 N POWERLINE RD DBA BUYBUYSOCIAL                                                           POMPANO BEACH       FL      33073        USA     TRADE PAYABLE                                                                        $36.53
4621              DISCOUNTTOOLMALL                           1872 HWY 15                                                                                                        KS      67410        USA     TRADE PAYABLE                                                                      $362.52
4622              DISCOVER BANK                              CO STEPHEN BRUCE&ASSC PO BOX 808                                                               EDMOND              OK      73083        USA     TRADE PAYABLE                                                                      $170.93
4623              DISCOVER BANK                              CO STEPHEN BRUCE&ASSC PO BOX 808                                                               EDMOND              OK      73083        USA     TRADE PAYABLE                                                                     $8,654.40
4624              DISCOVER BANK                              CO STEPHEN BRUCE&ASSC PO BOX 808                                                               EDMOND              OK      73083        USA     TRADE PAYABLE                                                                        $10.37
4625              DISCOVER BANK                              CO STEPHEN BRUCE&ASSC PO BOX 808                                                               EDMOND              OK      73083        USA     TRADE PAYABLE                                                                      $228.00
4626              DISCOVER BANK                              CO STEPHEN BRUCE&ASSC PO BOX 808                                                               EDMOND              OK      73083        USA     TRADE PAYABLE                                                                      $205.74
4627              DISCOVER BANK                              CO STEPHEN BRUCE&ASSC PO BOX 808                                                               EDMOND              OK      73083        USA     TRADE PAYABLE                                                                     $2,103.85
4628              DISCOVER BANK                              CO STEPHEN BRUCE&ASSC PO BOX 808                                                               EDMOND              OK      73083        USA     TRADE PAYABLE                                                                         $9.77
4629              DISHMEY CAROLINA                           50 WACONA AVE APT 3O                                                                           WATERBURY           CT      06705        USA     TRADE PAYABLE                                                                         $1.79
4630              DISSTON COMPANY                            DRAWER 1851                                                                                    TROY                MI      48007        USA     TRADE PAYABLE                                                                     $8,768.14


                                                                                                                                         Page 58 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                             Doc 20                 Filed 01/18/19
                                                                                                                                            Schedule Entered            01/18/19
                                                                                                                                                     E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                            Pg 699 of 1461




                                                                                                                                                                                                                                                               Contingent

                                                                                                                                                                                                                                                                            Unliquidated

                                                                                                                                                                                                                                                                                           Disputed
Row No. Account   Creditor's Name                            Address 1                                Address 2                         Address 3         Address 4     City               State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                   Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                      Offset
                                                                                                                                                                                                                                                                                                                      (Y/N)
4631              DISSTON COMPANY                            DRAWER 1851                                                                                                TROY               MI       48007        USA     TRADE PAYABLE                                                                   $148,152.16
4632              DIST ATTY FAMILY SUPPORT DIV               P O BOX 2147                                                                                               BAKERSFIELD        CA       93303        USA     TRADE PAYABLE                                                                      $667.69
4633              DISTEFANO JANE AND PHILLIP DISTEFANO       60 CENTRE ST                                                                                               NEW YORK           NY       10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4634              DISTRIBUIDORA FLEXI SA DE CV               BLVD FRANCISCO VILLA 201-1               COL ORIENTAL                                                      LEON               GUANAJ   37510                TRADE PAYABLE                                                                   $208,081.63
                                                                                                                                                                                           UATO
4635              DISTRIBUTION SOLUTIONS LLC                 901 LINCOLN PARKWAY                                                                                        PLAINWELL          MI       49080        USA     TRADE PAYABLE                                                                      $1,293.91
4636              DISTRICT COURT                             205 GOVERNMENT ST RM 317                                                                                   MOBILE             AL       36644        USA     TRADE PAYABLE                                                                         $58.72
4637              DISTRICT COURT 1 PIERCE CO ATTEN: DISTR    1756 S SPOKANE ST APT 205                                                                                  SEATTLE            WA       98144        USA     TRADE PAYABLE                                                                       $954.30
4638              DISTRICT COURT CLERK                       100 NORTHSIDE SQUARE                                                                                       HUNTSVILLE         AL       35801        USA     TRADE PAYABLE                                                                       $137.99
4639              DISTRICT COURT OF JEFFERSON                716 N RICHARD ARRINGTON JR BLVRM 500                                                                       BIRMINGHAM         AL       35203        USA     TRADE PAYABLE                                                                          $4.92
4640              DISTRICT COURT OF JEFFERSON CO             ROOM 500 716 RICHARD ARRINGTON JR BLVD                                                                     BIRMINGHAM         AL       35203        USA     TRADE PAYABLE                                                                       $101.67

4641              DISTRICT COURT SMALL CLAIMS                205 GOVERNMENT ST RM 317                                                                                   MOBILE             AL       36644        USA     TRADE PAYABLE                                                                      $183.86
4642              DISTRICT COURT SMALL CLAIMS                205 GOVERNMENT ST RM 317                                                                                   MOBILE             AL       36644        USA     TRADE PAYABLE                                                                      $430.48
4643              DISTRICT COURT SMALL CLAIMS                205 GOVERNMENT ST RM 317                                                                                   MOBILE             AL       36644        USA     TRADE PAYABLE                                                                        $91.42
4644              DIVERSIFIED COLLECTION SERVICE             P O BOX 9063                                                                                               PLEASANTON         CA       94566        USA     TRADE PAYABLE                                                                      $236.40
4645              DIVERSIFIED COLLECTION SERVICES INC        DIVERSIFIED COLLECTION SERVICE                                                                             PLEASANTON         CA       94566        USA     TRADE PAYABLE                                                                      $170.68
4646              DIVERSIFIED COLLECTION SVCS                PO BOX 9063                                                                                                PLEASANTON         CA       94566        USA     TRADE PAYABLE                                                                        $86.67
4647              DIVERSIFIED COLLECTIONS SERVIC             PO BOX 9063                                                                                                PLEASANTON         CA       945669063    USA     TRADE PAYABLE                                                                      $201.93
4648              DIVERSIFIED COLLECTIONS SERVIC             PO BOX 9063                                                                                                PLEASANTON         CA       945669063    USA     TRADE PAYABLE                                                                        $88.52
4649              DIVINE CREATION OF USA INC                 15 WEST 47 STREET SUITE 205                                                                                NEW YORK           NY       10036        USA     TRADE PAYABLE                                                                        $51.20
4650              DIXON TABITHA                              503 RICKARBY ST                                                                                            MOBILE             AL       36606        USA     TRADE PAYABLE                                                                     $1,178.47
4651              DIXONIA PEREZ ALVAREZ                      3225 CALLE MARQUEZA                                                                                        MAYAGUEZ           PR       00682-6251   USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
4652              DJEM GUERRERU INC                          251 E PROSPECT ST                                                                                          YORK               PA       17403        USA     TRADE PAYABLE                                                                        $25.04
4653              DJENASEVIC SAIT                            102-24 85 DRIVE APT 1B                                                                                     RICHMOND HILL      NY       11418        USA     TRADE PAYABLE                                                                        $92.42
4654              DK HARDWARE SUPPLY                         1835 E HALLANDALE BEACH BLVD                                                                               HALLANDALE         FL       33009        USA     TRADE PAYABLE                                                                     $2,435.19
4655              DLY SUPPLIES LLC                           664 W PENINSULA DRIVE                                                                                      COPPELL            TX       75019        USA     TRADE PAYABLE                                                                      $299.14
4656              DMITRIY GUBAREV                            MATTHEW ROBINSON 115 CAMPBELL ST                                                                           GENEVA             IL       60134        USA     TRADE PAYABLE                                                                      $191.42
4657              DNA GADGETS LLC                            19 REYBURN DRIVE                                                                                           HENDERSON          NV       89074        USA     TRADE PAYABLE                                                                        $37.16
4658              DNA MOTOR INC                              17798 ROWLAND ST                                                                                           CITY OF INDUSTRY   CA       91748        USA     TRADE PAYABLE                                                                     $1,656.67
4659              DOAK JOSHUA R                              532 S 2ND ST                                                                                               CENTRAL POINT      OR       97502        USA     TRADE PAYABLE                                                                         $4.62
4660              DOAN BINH TRAN                             2950 MUSTANG DR APT 110                                                                                    GRAPEVINE          TX       76051        USA     TRADE PAYABLE                                                                        $23.09
4661              DOAN NGA                                   11350 DELPHINIUM AVENUE                                                                                    FOUNTAIN VALLEY    CA       92708        USA     TRADE PAYABLE                                                                         $3.66
4662              DODGE DEBBIE AND DENNIS DODGE HER          200 N WASHINGTON AVE                                                                                       SCRANTON           PA       18503        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
4663              DODSON STEVEN E AND JOYCE DODSON HIS       100 N CALVERT ST                                                                                           BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
4664              DOEBEREINER JOHN                           100 N CALVERT ST                                                                                           BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4665              DOEHRING JR; WILLIAM F AND MAUREEN         100 N CALVERT ST                                                                                           BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  DOEHRING
4666              DOELL BRAD INDIVIDUALLY AND AS SPECIAL     155 NORTH MAIN STREET                                                                                      EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF HENRY
                  DOELL DECEASED
4667              DOHERTY SUSAN AS PERSONAL REPRESENTATIVE   60 CENTRE ST                                                                                               NEW YORK           NY       10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  TO THE ESTATE OF JAMES DOHERTY SR

4668              DOIS WAYNE & NANCY CORDELL                 1653 OLD WARRIOR RD                                                                                        SUMITON            AL       35148        USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
4669              DOK SOLUTION LLC                           1185 GOODEN CROSSING                                                                                       LARGO              FL       33778        USA     TRADE PAYABLE                                                                     $3,628.68
4670              DOLAN JOHN K                               393 SOUTH COUNTRY CLUB DRIVE                                                                               LAKE MARY          FL       32746        USA     TRADE PAYABLE                                                                      $104.35
4671              DOLCE SHANNON L                            13 GUILDHALL CT                                                                                            WINDSOR MILL       MD       21244        USA     TRADE PAYABLE                                                                      $248.90
4672              DOLL AMELIA A                              3023 HERNWOOD RD                                                                                           GRANITE            MD       21163        USA     TRADE PAYABLE                                                                         $1.84
4673              DOLL CLOTHES SUPERSTORE INC                136 TORRY ROAD                                                                                             TOLLAND            CT       06084        USA     TRADE PAYABLE                                                                        $45.09
4674              DOLLARITEMDIRECTCOM INC                    40 W LITTLETON BLVD SUITE 210-123                                                                          LITTLETON          CO       80120        USA     TRADE PAYABLE                                                                        $21.89
4675              DOLORES HICKAMBOTTOM                       3592 N CANON BOULEVARD                                                                                     ALTADENA           CA       91001        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
4676              DOLPHIN FONTANA LP                         IRVINE CA 92612                                                                                            IRVINE              CA      92612        USA     TRADE PAYABLE                                                                     $6,712.59
4677              DOLPHIN SHIRT COMPANY                      757-C BUCKLEY ROAD                                                                                         SAN LUIS OBISPO    CA       93401        USA     TRADE PAYABLE                                                                      $172.76
4678              DOMBROWSKI ROBERT J AND MARJORIE           60 CENTRE ST                                                                                               NEW YORK           NY       10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  DOMBROWSKI
4679              DOMENICK A CASTELLUCCI OFFICER             804 BROADWAY                                                                                               BAYONNE            NJ       07002        USA     TRADE PAYABLE                                                                      $104.27
4680              DOMINGUEZ MARQUEZ I                        P O BOX 800286                                                                                             COTO LAUREL        PR       00780        USA     TRADE PAYABLE                                                                       $13.99
4681              DOMINGUEZ YASMIN                           6830 13TH ST                                                                                               BERWYN             IL       60402        USA     TRADE PAYABLE                                                                        $1.77
4682              DOMINICK AND JOSEPHI LUCIANO               1127 WALTER STREET                                                                                         LEMONT             IL       60439        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
4683              DOMINION ENERGY OHIO26785                  PO BOX 26785                             DOMINION RESOURCES SERVICES INC                                   RICHMOND           VA       23261-6785   USA     UTILITIES PAYABLE                                                                  $150.92
4684              DOMINION ENERGY WEST VIRGINIA              PO BOX 26783                                                                                               RICHMOND           VA       23261-6783   USA     UTILITIES PAYABLE                                                                   $81.79
4685              DOMINION ENERGY45841                       PO BOX 45841                                                                                               SALT LAKE CITY     UT       84139-0001   USA     UTILITIES PAYABLE                                                                  $187.98
4686              DOMINION LAW ASSOCIATES PLLC               LOUDOUN GENERAL DISTRICT COURTCIVIL                                                                        LEESBURG           VA       20176        USA     TRADE PAYABLE                                                                       $22.67
                                                             DIVISION 18 E MARKET ST
4687              DOMINION LAW ASSOCIATES PLLC               LOUDOUN GENERAL DISTRICT COURTCIVIL                                                                        LEESBURG           VA       20176        USA     TRADE PAYABLE                                                                       $291.20
                                                             DIVISION 18 E MARKET ST
4688              DOMINION VANC POWER2654326666              PO BOX 26543                                                                                               RICHMOND           VA       23290-0001   USA     UTILITIES PAYABLE                                                                $23,002.88
4689              DOMONIQUE SERFOSS                          1134 BENJAMIN STREET                                                                                       ALBANY             GA       31707        USA     INSURANCE CLAIMS     11/24/2017       X            X              X          UNDETERMINED
4690              DON BATSON                                 790 HIGHLAND MANOR COURT                                                                                   HOOVER             AL       35226        USA     INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
4691              DON CHERRY                                 5057 KINROSS LANE                                                                                          INDIAN LAND        SC       29707        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
4692              DON EDWARDS & TERRI MESTRO                 675 RAVEN CIR                                                                                              CAMDEN WYOMING     DE       19934        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
4693              DON HORNE                                  469 HIGHWAY 149                                                                                            TYRONZA            AR       72386        USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
4694              DON PERSALL                                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
4695              DON R KRASSIN                              120 SOUTH FIRST STREET                                                                                     WAHPETON           ND       58075      USA       TRADE PAYABLE                                                                      $249.76
4696              DON RIMA                                   5432 MCDONALD ROAD                                                                                         MCDONALD           TN       37353      USA       INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
4697              DON ROBERTSON                              5712 CEDAR VALLEY DRIVE                                                                                    POPLAR BLUFF       MO       63901      USA       INSURANCE CLAIMS     10/16/2018       X            X              X          UNDETERMINED
4698              DON RUTHERFORD                             6965 DEERFIELD ROAD                                                                                        BARTLETT           TN       38135      USA       INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
4699              DON WITTKE                                 11 PEALE DR                                                                                                WEST CHEASTER      PA       19382      USA       INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
4700              DONA DUCHON                                881 FOREST FARM CIRCLE                                                                                     SALT LAKE CITY     UT       84106      USA       INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
4701              DONAHOO GEORGE F AND MELBA J DONAHOO       250 BENEFIT ST                                                                                             PROVIDENCE         RI       02903      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
4702              DONAHUE ALANNA                             9636 N DEIMOS DR                                                                                           TUCSON             AZ       85746      USA       TRADE PAYABLE                                                                         $1.83
4703              DONAHUE JEFFREY M                          701 GREEN STREET                                                                                           MIDDLEBORO         MA       02346      USA       TRADE PAYABLE                                                                        $54.84
4704              DONALD & SARAH FINCH                       UNKNOWN                                                                                                    FITCHBURG          WI                  USA       INSURANCE CLAIMS     8/25/2016        X            X              X          UNDETERMINED
4705              DONALD ALEXANDER                           10 WILLIAM PENN DRIVE                                                                                      CAMP HILL          PA       17011      USA       INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
4706              DONALD AND DIANA RICKY                     632 DARA ROAD                                                                                              GOLETA             CA       93117-2166 USA       INSURANCE CLAIMS     4/30/2014        X            X              X          UNDETERMINED


                                                                                                                                                     Page 59 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                           18-23537-rdd                              Doc 20                      Filed 01/18/19
                                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                                         E/F: Part 3 Question 1      00:55:49                      Main Document                                                                                  Case Number: 18-23537
                                                                                                                                                Pg 700 of 1461




                                                                                                                                                                                                                                                                     Contingent

                                                                                                                                                                                                                                                                                  Unliquidated

                                                                                                                                                                                                                                                                                                 Disputed
Row No. Account   Creditor's Name                          Address 1                                 Address 2                              Address 3         Address 4     City                  State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                         Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                                            Offset
                                                                                                                                                                                                                                                                                                                            (Y/N)
4707              DONALD BEAVER                            272 BALDWIN AVE                                                                                                  VENTURA               CA      93004        USA     INSURANCE CLAIMS     2/9/2018         X            X              X          UNDETERMINED
4708              DONALD BOULE                             SWMK LAW LLC                              701 MARKET STREET SUITE 1575                                           ST LOUIS              MO      63101        USA     LITIGATION           6/1/2018                                                     $40,000.00
4709              DONALD HENSLEY                           38 CHESTNUT WAY                                                                                                  LONDON                KY      40744        USA     INSURANCE CLAIMS     3/25/2017        X            X              X          UNDETERMINED
4710              DONALD HORAN                             10680 S OCEAN DR APT 802                                                                                         JENSEN BEACH          FL      34957        USA     INSURANCE CLAIMS     10/28/2013       X            X              X          UNDETERMINED
4711              DONALD J SHOEMAKER                       COURT OFFICER PO BOX 14                                                                                          GREAT MEADOWS         NJ      07838        USA     TRADE PAYABLE                                                                       $160.00
4712              DONALD L DECKER                          CHAPTER 13 TRUSTEE P O BOX 206                                                                                   MEMPHIS               TN      38101        USA     TRADE PAYABLE                                                                       $300.00
4713              DONALD L DECKER                          P O BOX 206                                                                                                      MEMPHIS               TN      38101        USA     TRADE PAYABLE                                                                         $92.31
4714              DONALD LARSEN                            1520 SAN PABLO ST 3800                                                                                           LOS ANGELES           CA      90033        USA     TRADE PAYABLE                                                                       $218.50
4715              DONALD LIPSEY                            408 WESTSHIRE RD                                                                                                 BALTIMORE             MD      21229        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
4716              DONALD NARDECCHIA                                                                                                                                                                                            INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
4717              DONALD ORMS                              8436 WHIPPORWILL RD                                                                                              RAVENNA               OH      44266        USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
4718              DONALD P PIPINO COMPANY LTD              7600 MARKET STREET                                                                                               BOARDMAN              OH      44512        USA     TRADE PAYABLE                                                                      $9,690.00
4719              DONALD PIERCE                                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
4720              DONALD RITCHEY                           4007 TUSCANY LANE                                                                                                ARLINGTON             TX      76016        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
4721              DONALD SANNER                            128 RUNNING CREEK DR                                                                                             SINKING SPRING        PA      19608        USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
4722              DONALD SMITH                             5908 SAVANNAH DR                                                                                                 MILTON                FL      32570        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4723              DONALD WALKER                                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
4724              DONALEE GOLOMB                           9 JOHN ST                                                                                                        BARRINGTON            RI      02806        USA     INSURANCE CLAIMS     10/28/2016       X            X              X          UNDETERMINED
4725              DONELY ALLEN                             155 NORTH MAIN STREET                                                                                            EDWARDSVILLE          IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4726              DONGBU DAEWOO ELECTR AMERICA INC         65 CHALLENGER ROAD SUITE 360                                                                                     RIDGEFIELD PARK       NJ      07660        USA     TRADE PAYABLE                                                                  $2,187,106.75
4727              DONGGUAN HAOYUN SHOES LIMITED            LIMEI INDUSTRIAL ROAD BANHU               VILLAGE HUANG JIANG TOWN                                               DONGGUAN              CHINA                        TRADE PAYABLE                                                                     $31,218.27
4728              DONIS ALVAREZ                            1109 WEST 53RD ST                                                                                                LOS ANGELES           CA      90037        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
4729              DONKER CHRISTINE                         200 DERBIGNY ST                                                                                                  GRETNA                LA      70053        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4730              DONNA & DENNIS HASTY                     30085 CHATEAU CUVAISON                                                                                           MURRIETA              CA      92563        USA     INSURANCE CLAIMS     10/16/2018       X            X              X          UNDETERMINED
4731              DONNA & HARRY SCHRECKENGOST              249 FREEPORT ROAD                                                                                                NEW KENSINGTON        PA      15068        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
4732              DONNA & IVAN SUIRE                       3220 WEST 69TH COURT                                                                                             TULSA                 OK      74132        USA     INSURANCE CLAIMS     5/8/2018         X            X              X          UNDETERMINED
4733              DONNA & TODD PISTOLIS                    4912 SNAPJACK CIRCLE                                                                                             NAPERVILLE            IL      60564        USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
4734              DONNA ALLEN                              273 EAST 163 3RD ST                                                                                              HARVEY                IL      60426-5901   USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
4735              DONNA AUDI                               4831 SEMINOLE AVE                                                                                                ALEXANDRIA            VA      22312        USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
4736              DONNA BENDER                             NORTH 1655 POEPPEL                                                                                               FORT ATKINSON         WI      53538        USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
4737              DONNA CHANEY                             7411 W PEAKVIEW AVE                                                                                              LITTLETON             CO      80123        USA     INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
4738              DONNA CHANEY                             7411 W PEAKVIEW AVE                                                                                              LITTLETON             CO      80123        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
4739              DONNA DAVENPORT                          10919 MERLIN COURT                                                                                               LITTLE ROCK           AR      72209        USA     INSURANCE CLAIMS     6/5/2018         X            X              X          UNDETERMINED
4740              DONNA DEBENEDICTIS                       1305 HANCOCK ROAD                                                                                                TOMS RIVER            NJ      08753        USA     INSURANCE CLAIMS     10/22/2016       X            X              X          UNDETERMINED
4741              DONNA FORTUNE WONG                       11200 S 127TH E                                                                                                  MULVANE               KS      67110        USA     INSURANCE CLAIMS     3/27/2018        X            X              X          UNDETERMINED
4742              DONNA FRANCIS MORA                       1670 SW BUTTERCUP AVE APT 9                                                                                      PORT SAINT LUCIE       FL     34953        USA     TRADE PAYABLE                                                                       $166.05
4743              DONNA GRIMALDI                           4 LELLAND ROAD                                                                                                   STOUGHTON             MA      02072        USA     INSURANCE CLAIMS     2/14/2018        X            X              X          UNDETERMINED
4744              DONNA HOVAN                              1269 DUNAMON DRIVE                                                                                               BARTLETT              IL      60103        USA     INSURANCE CLAIMS     3/21/2016        X            X              X          UNDETERMINED
4745              DONNA JONES                              10843 GRANTWOOD                                                                                                  CLEVELAND             OH      44108        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
4746              DONNA KENEASTER                          2370 HIDDEN LAKE DR                                                                                              PALM HARBOR           FL      34683        USA     INSURANCE CLAIMS     8/16/2010        X            X              X          UNDETERMINED
4747              DONNA LANGDON                            607 PINEY GROVE RD                                                                                               COLUMBUS              OH      43230        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
4748              DONNA LEE                                320 BEACH 100                                                                                                    LAFEYATE PARK         NY      11694        USA     INSURANCE CLAIMS     9/23/2018        X            X              X          UNDETERMINED
4749              DONNA LINDSAY                            7607 LANHAM LN                                                                                                   FORT WASHINGTON       MD      20744        USA     INSURANCE CLAIMS     5/20/2018        X            X              X          UNDETERMINED
4750              DONNA LOVIERO                            10852 MAIN STREET                                                                                                CLARENCE              NY      14031        USA     INSURANCE CLAIMS     8/26/2018        X            X              X          UNDETERMINED
4751              DONNA MARIE SANTIAGO                     354 EAST CIRCLE STREET                                                                                           BRISTOL               PA      19007        USA     INSURANCE CLAIMS     12/23/2015       X            X              X          UNDETERMINED
4752              DONNA MCDONNELL                          30 E LAKELAND WAY                                                                                                ALLYN                 WA      98524        USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
4753              DONNA MENCHIN                            50 ALLSTON ST                                                                                                    MEDFORD               MA      02155        USA     INSURANCE CLAIMS     9/30/2015        X            X              X          UNDETERMINED
4754              DONNA MILLS                              2194 REGINA RD                                                                                                   AKRON                 OH      44320        USA     INSURANCE CLAIMS     9/22/2017        X            X              X          UNDETERMINED
4755              DONNA MOUNT                              1175 CO ROAD 418                                                                                                 DUTTON                AL      35744        USA     INSURANCE CLAIMS     7/14/2017        X            X              X          UNDETERMINED
4756              DONNA PURPORA                            2615 LOVE ROAD                                                                                                   GRAND ISLAND          NY      14072        USA     INSURANCE CLAIMS     1/16/2017        X            X              X          UNDETERMINED
4757              DONNA REID                               72 NORTH MAIN STREET                                                                                             MIDDLETON             MA      01949        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
4758              DONNA SIMPSON                            27072 BELMONT LANE                                                                                               SOUTHFIELD            MI      48076        USA     INSURANCE CLAIMS     5/20/2015        X            X              X          UNDETERMINED
4759              DONNA SMITH                              1700 ELSTON ST                                                                                                   PHILADELPHIA          PA      19126        USA     INSURANCE CLAIMS     8/20/2017        X            X              X          UNDETERMINED
4760              DONNA SPEDACK                            1655 FUERTE HILLS DRIVE                                                                                          EL CAJON              CA      92020        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
4761              DONNA THOMAS                             732 E 223RD ST                            APT 2                                                                  BRONX                 NY      10466        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
4762              DONNA VASSALLO                           13 BEAVER DRIVE                                                                                                  EGG HARBOR TOWNSHIP   NJ      08234        USA     INSURANCE CLAIMS     5/2/2016         X            X              X          UNDETERMINED

4763              DONNA WHITED                              608 HILLSDALE DR                                                                                                CHARLESTON            WV      25302        USA     INSURANCE CLAIMS     1/23/2017        X            X              X          UNDETERMINED
4764              DONNELL ISAAC                             1514 EDGEMONT AVE                                                                                               DALLAS                TX      75216        USA     INSURANCE CLAIMS     10/15/2018       X            X              X          UNDETERMINED
4765              DONNIE OLIS                                                                                                                                                                                                  TRADE PAYABLE                                                                      $964.38
4766              DONOVAN PHILOMAE S INDIVIDUALLY AND AS    60 CENTRE ST                                                                                                    NEW YORK              NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX OF THE ESTATE OF JOHN J DONOVAN

4767              DOOLEY RICHARD AND KAREN DOOLEY HIS WIFE 155 NORTH MAIN STREET                                                                                            EDWARDSVILLE          IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

4768              DOOLITTLE DAWN                           132 ALMA DRIVE                                                                                                   ALTAMONTE SPRINGS     FL      32714        USA     TRADE PAYABLE                                                                       $32.32
4769              DOOLITTLE JR; CHARLES C AND DONNA        555 W HARRISON ST                                                                                                CHICAGO               IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  DOOLITTLE
4770              DOR                                      DEPARTMENT OF REVENUE 495 BLUE HILL AVE                                                                          DORCHESTOR            MA      02121        USA     TRADE PAYABLE                                                                       $573.41

4771              DORA ANDERSON                            2315 FOREST PARK DR                                                                                              JACKSON               MS      39212        USA     INSURANCE CLAIMS     5/7/2018         X            X              X          UNDETERMINED
4772              DORA BURTON                              1705 DAVIS STREET                                                                                                OCEAN SPRINGS         MS      39564        USA     INSURANCE CLAIMS     3/17/2015        X            X              X          UNDETERMINED
4773              DORA CARRILLO                            223 ATMORE ST                                                                                                    SANTA PAULA           CA      93060        USA     INSURANCE CLAIMS     3/2/2018         X            X              X          UNDETERMINED
4774              DORA GALLEGOS                            PO BOX 262                                                                                                       RIBERA                NM      875060       USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
4775              DORA PORTILLO                            1134 W 17TH ST                            APT 106                                                                LOS ANGELES           CA      90015        USA     INSURANCE CLAIMS     11/27/2016       X            X              X          UNDETERMINED
4776              DORALIS OTERO                            4101 INDIAN SCHOOL RD NE                                                                                         ALBUQUERQUE           NM      87110        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4777              DORCHESTER CNTY FAMILY COURT             PO BOX 1885                                                                                                      SUMMERVILLE           SC      29484        USA     TRADE PAYABLE                                                                      $100.00
4778              DORCY INTERNATIONAL INC                  P O BOX 632709                                                                                                   CINCINNATI            OH      43217        USA     TRADE PAYABLE                                                                   $948,871.03
4779              DOREL CHINA AMERICA INC                  PO BOX 2457                               2525 STATE STREET                                                      COLUMBUS              IN                   USA     TRADE PAYABLE                                                                   $284,629.60
4780              DOREL USA INC                            2154 PAYSPHERE CIRCLE                                                                                            CHICAGO               IL      60674        USA     TRADE PAYABLE                                                                    $15,384.84
4781              DORETHA BOYER                            35 STATE ROAD                             APARTMENT F13                                                          MEDIA                 PA      19063        USA     INSURANCE CLAIMS     7/15/2018        X            X              X          UNDETERMINED
4782              DORI WALDEN                              600 RIDGE ROAD 310                                                                                               LACKAWANNA            NY      14218        USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
4783              DORIAN & KATHY SMITH                     200 CRESCENT PINES DR                                                                                            VERONA                PA      15147        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
4784              DORIE-MARIE STRUZNIK                     701 GRAMERCY DR - APT 420                                                                                        LOS ANGELES           CA      90036        USA     INSURANCE CLAIMS     3/16/2016        X            X              X          UNDETERMINED
4785              DORIS & ARTHUR BIRD                      936 BRAUN DRIVE                                                                                                  GREENFIELD            IN      46140        USA     INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
4786              DORIS BARTON                             13164 FM 753                                                                                                     ATHENS                TX      75751        USA     INSURANCE CLAIMS     5/24/2018        X            X              X          UNDETERMINED
4787              DORIS BURGER                             907 INDIANA ST                                                                                                   MARTINS FERRY         OH      43935        USA     INSURANCE CLAIMS     5/23/2018        X            X              X          UNDETERMINED
4788              DORIS CALLAHAN                           8 KENSINGTON CIRCLE                                                                                              BLOOMINGTON           IL      61704        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED


                                                                                                                                                         Page 60 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                              Doc 20       Filed 01/18/19
                                                                                                                                   Schedule Entered            01/18/19
                                                                                                                                            E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                   Pg 701 of 1461




                                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                            Address 1                                 Address 2               Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                                             (Y/N)
4789              DORIS COLEMAN-BROWN                        5724 CEDONIA AVENUE                                                                               BALTIMORE           MD      21206-3201   USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
4790              DORIS EASTER                               2218 CEDAR RIDGE DRIVE                                                                            PLAINFIELD          IL      60586        USA     INSURANCE CLAIMS     8/30/2015        X            X              X          UNDETERMINED
4791              DORIS HALL                                 19912 EMSLOW DRIVE                                                                                CARSON              CA      90746        USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
4792              DORIS JOHNSON                              1416 SENATOR LANE                                                                                 FORD HEIGHTS        IL      60411        USA     INSURANCE CLAIMS     8/19/2016        X            X              X          UNDETERMINED
4793              DORIS KANKA                                23803 HAZELWOOD                                                                                   HAZEL PARK          MI      48030        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
4794              DORIS NEGRON MORALES                       4487 AVE CONSTANCIA                                                                               PONCE               PR      00716-2233   USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
4795              DORIS NOLAN                                4163 HERITAGE AVENUE                                                                              CLOVIS              CA      93619        USA     INSURANCE CLAIMS     8/20/2016        X            X              X          UNDETERMINED
4796              DORIS PARKS                                                                                                                                                                                   PENDING LITIGATION                    X            X              X          UNDETERMINED
4797              DORIS SCEPANSKI                            116 HILL STREET                           APT B                                                   JEWETT CITY         CT      06351        USA     INSURANCE CLAIMS     11/25/2016       X            X              X          UNDETERMINED
4798              DORIS SKUNES                               2008 25 12 AVE S                                                                                  FARGO               ND      58103        USA     INSURANCE CLAIMS     9/23/2017        X            X              X          UNDETERMINED
4799              DORIS THOMAS                               2648 HAZELWOOD ST                                                                                 BURLINGTON          NC      27217        USA     INSURANCE CLAIMS     4/23/2016        X            X              X          UNDETERMINED
4800              DORIS YARBROUGH                            115 E GORGAS LANE                                                                                 PHILADELPHIA        PA      19119        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
4801              DORMAN PRODUCTS INC                        3400 EAST WALNUT ST                                                                               COLMAR              PA      18915        USA     TRADE PAYABLE                                                                     $6,241.94
4802              DORON SILVER                               1190 FULTON STREET                                                                                BROOKLYN            NY      11216        USA     TRADE PAYABLE                                                                        $47.16
4803              DOROTHY & GEORGE A RAINS                   104 SPRING DRIVE                                                                                  DUDLEY              NC      28333        USA     INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
4804              DOROTHY BARLOW                             2 KINSGBURY SQUARE                        APARTMENT 7 F                                           TRENTON             NJ      08611        USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
4805              DOROTHY BARNES                             9037 SOUTH DANTE AVENUE                   THIRD FLOOR                                             CHICAGO             IL      60619        USA     INSURANCE CLAIMS     5/1/2017         X            X              X          UNDETERMINED
4806              DOROTHY FORTH                              1849 W LEARWOOD PLACE                                                                             BEVERLY HILLS       FL      33465        USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
4807              DOROTHY GAGE                               1342 N LARAMIE AVE                                                                                CHICAGO             IL      60651        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
4808              DOROTHY HARDIN                             11933 MENLO AVE                                                                                   LOS ANGELES         CA      90044        USA     INSURANCE CLAIMS     2/12/2018        X            X              X          UNDETERMINED
4809              DOROTHY LEE HUCKS TODD                     4055 BAKERS CHAPEL ROAD                                                                           NYLOR               SC      29511        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
4810              DOROTHY MARZET                             1211 W VENNETT ST                                                                                 COMPTON             CA      90220        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
4811              DOROTHY ORTEGA                             808 DE LEON                                                                                       EL PASO             TX      79912        USA     INSURANCE CLAIMS     11/11/2017       X            X              X          UNDETERMINED
4812              DOROTHY OWENS                              1860 E 9TH ST                                                                                     CLEVELAND           OH      44106        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
4813              DOROTHY ROBERTSON                          4645 VALAIS CT                            UNIT 9                                                  ALPHARETTA          GA      30022        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
4814              DOROTHY RUCKER                             2327 MARTIN LUTHER KING JR AVE                                                                    LONG BEACH          CA      90806        USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
4815              DOROTHY SANTON-JOHNSON                     6114 SOUTH 17TH ST                                                                                OMAHA               NE      68107        USA     INSURANCE CLAIMS     1/22/2015        X            X              X          UNDETERMINED
4816              DORRINGTON SCOTT J                         144 NORTHDALE ROAD                                                                                GLEN BURNIE         MD      21060        USA     TRADE PAYABLE                                                                         $9.97
4817              DORTCH BRIANA S                            864 NOR AM ROAD                                                                                   PIKEVILLE           NC      27863        USA     TRADE PAYABLE                                                                         $1.85
4818              DOTSON CARLEE                              2466 JEPPESEN ACRES RD                                                                            EUGENE              OR      97401        USA     TRADE PAYABLE                                                                      $150.58
4819              DOUBLE ACCENT                              606 S HILL ST STE 1118                                                                            LOS ANGELES         CA      90014        USA     TRADE PAYABLE                                                                     $1,736.15
4820              DOUG & CLAUDIA CARR                        9411 TWILIGHT MOON DR                                                                             HOUSTON             TX      77064        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
4821              DOUG AND ANNE FINDLAY                      1006 ATWATER AVENUE                                                                               BLOOMINGTON         IN      47401        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
4822              DOUG AND SHERRY SCHAEFER                   9350 N PHILLIPE ROAD                                                                              HALLSVILLE          MO      65255        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
4823              DOUG HAWKINS                               5170 ROUNDTREE STREET                                                                             SHAWNEE             KS      66226        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
4824              DOUG HELLEBUYCK                            6095 PINE MOUNTAIN RD NW SUITE 107                                                                KENNESAW            GA      30152        USA     TRADE PAYABLE                                                                     $1,406.05
4825              DOUG PATTON                                2660 NE HWY 20 SUITE 610-214                                                                      BEND                OR      97701        USA     TRADE PAYABLE                                                                        $36.66
4826              DOUGLAS & DIANE MARTIN                     1370 MIDDLE ROAD                                                                                  LA POINTE           WI      54850        USA     INSURANCE CLAIMS     8/13/2017        X            X              X          UNDETERMINED
4827              DOUGLAS & JILL PITTS                       12706 FISHER DR                                                                                   BAYTOWN             TX      77523        USA     INSURANCE CLAIMS     12/28/2017       X            X              X          UNDETERMINED
4828              DOUGLAS & PAULINE HANTHORN                 5608 OLD FORGE CIRCLE                                                                             RALEIGH             NC      27609        USA     INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
4829              DOUGLAS BECK                               501 PARK STREET                                                                                   BARNSVILLE          OH      43713        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
4830              DOUGLAS BRANDON                            1627 12 STATE ST                                                                                  QUINCY              IL      62301        USA     TRADE PAYABLE                                                                         $3.55
4831              DOUGLAS COUNTY COURT                       1819 FARNAM ST                                                                                    OMAHA               NE      68183        USA     TRADE PAYABLE                                                                      $177.68
4832              DOUGLAS COUNTY DISTRICT COURT              111 E 11TH ST                                                                                     LAWRENCE            KS      66044        USA     TRADE PAYABLE                                                                        $34.62
4833              DOUGLAS GALASKE                            826 E MCKINSEY STREET                                                                             MOBERLY             MO      65270        USA     INSURANCE CLAIMS     5/14/2014        X            X              X          UNDETERMINED
4834              DOUGLAS LAWRENCE                           3798 BROOKNEAL HIGHWAY                                                                            GLADYS              VA      24554        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
4835              DOUGLAS PLOWS                                                                                                                                                                                 PENDING LITIGATION                    X            X              X          UNDETERMINED
4836              DOUGLASVILLE-DOUGLAS COUNTY GA             PO BOX 1178                                                                                       DOUGLASVILLE        GA      31033      USA       UTILITIES PAYABLE                                                                  $118.56
4837              DOVER MALL LIMITED PARTNERSHIP             P O BOX 403441                                                                                    ATLANTA             GA      30384-3441 USA       TRADE PAYABLE                                                                    $18,990.47
4838              DOVER SURGICENTER LLC                      ALEXANDER FUNK ESQUIRE 4955 250 BEISER                                                            DOVER               DE      19904      USA       TRADE PAYABLE                                                                        $10.85
                                                             BLVD SUITE 202
4839              DOVIC DISTRIBUTORS INC                     1633 EAST 5TH STREET                                                                              BROOKLYN            NY      11230        USA     TRADE PAYABLE                                                                       $25.94
4840              DOWNEY ROBERT AND RITA                     60 CENTRE ST                                                                                      NEW YORK            NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4841              DOWNING CHARLOTTE INDIVIDUALLY AND AS      250 BENEFIT ST                                                                                    PROVIDENCE          RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE PERSONAL REPRESENTATIVE FOR THE
                  ESTATE OF CHRISTOPHER DOWNING
4842              DOWNS SAMUEL                               1 WHITE OAK TRAIL                                                                                 GETTYSBURG          PA      17325        USA     TRADE PAYABLE                                                                        $0.10
4843              DOWNS SAMUEL                               1 WHITE OAK TRAIL                                                                                 GETTYSBURG          PA      17325        USA     TRADE PAYABLE                                                                       $10.46
4844              DOWNS TYRA                                 5615 SEABOARD AVE APT 10                                                                          JACKSONVILLE        FL      32244        USA     TRADE PAYABLE                                                                        $1.85
4845              DOYLE JOHN AND KAY DOYLE HIS WIFE          100 N CALVERT ST                                                                                  BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4846              DOZIER ANGEL INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                             EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF PAUL
                  EMERICK SR DECEASED
4847              DPI INC                                    PO 774156 4156 SOLUTIONS CTR                                                                      CHICAGO             IL      60677        USA     TRADE PAYABLE                                                                     $6,387.27
4848              DR JIM WEISS                               13512 QUAKING ASPEN PLACE NE                                                                      ALBUQUERQUE         NM      87111        USA     INSURANCE CLAIMS     11/7/2017        X            X              X          UNDETERMINED
4849              DR MARTENS AIRWIAR USA LLC                 PORTLAND OR 97209-3105                                                                            PORTLAND             OR     97209-3105   USA     TRADE PAYABLE                                                                   $139,607.90
4850              DR POWER CORP                              13221 SPRING STREET                       626-939-9188                                            BALDWIN PARK        CA      91706        USA     TRADE PAYABLE                                                                     $8,968.35
4851              DRAGER D                                   10505 WELLS PT                                                                                    FOUNTAIN            CO      80817        USA     TRADE PAYABLE                                                                        $23.51
4852              DRAGNI IVAN I                              3685 ELKHORN BLVD APT 1411                                                                        N HIGHLANDS         CA      95660        USA     TRADE PAYABLE                                                                         $4.05
4853              DRAGO SYLVIA                               1 COURT ST                                RIVERHEAD                                               NY                  NY      11901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4854              DRAINEADRAIN                               4950 GOVERNMENT BLVD 149                                                                          MOBILE              AL      36693        USA     TRADE PAYABLE                                                                        $16.03
4855              DREAM FINDERS CONSTR DREAM FINDERS         7530 TANGERINE KNOLL LOOP                                                                         WINTER GARDEN       FL      34787        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
                  CONSTR
4856              DREAMWAY TRADING LLC                       240 OLD SANFORD OVIEDO ROAD                                                                       WINTER SPRINGS      FL      32708        USA     TRADE PAYABLE                                                                     $1,441.35
4857              DREMA HAGWOOD                              5346 MIDDLEBURY COURT                                                                             SHEFFIELD VILLAGE   OH      44054        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
4858              DRESSMAN BENZLNGER LAVELLE SC              EMILY KIRTLEY HANNA PO BOX 175737                                                                 FORT MTCHELL        KY      41017        USA     TRADE PAYABLE                                                                      $224.97
4859              DREW ANDREA                                329 W BORADSTAIRS PL APT A303                                                                     DOVER               DE      19904        USA     TRADE PAYABLE                                                                         $3.69
4860              DREW HOFFMAN                               201 SE OAK                                                                                        PORTLAND            OR      97214        USA     TRADE PAYABLE                                                                     $1,097.93
4861              DRINKPOD LLC                                                                                                                                                                                  TRADE PAYABLE                                                                     $1,674.61
4862              DRIVERS FINANCIAL LLC                      YORK GENERAL DISTRICT COURT 300 BALLARD                                                           YORKTOWN            VA      23691        USA     TRADE PAYABLE                                                                      $458.37
                                                             STREET
4863              DRUSKY BRANDY                              1227 OLIVE TREE LN                                                                                HEMET               CA      92545        USA     TRADE PAYABLE                                                                          $2.86
4864              DSB GLOBAL INC                             358 CLASSIC TRAIL                                                                                 RINGGOLD            GA      30736        USA     TRADE PAYABLE                                                                       $960.75
4865              DT ENTERPRISES INC                         1429 W WHITTAKER ST                                                                               SALEM               IL      62881        USA     TRADE PAYABLE                                                                      $1,432.08
4866              DTE ENERGY630795740786                     PO BOX 630795                                                                                     CINCINNATI          OH      45263-0795   USA     UTILITIES PAYABLE                                                                 $41,138.79
4867              DTS HOLDINGS LLC                           1945 HARRISON AVE                                                                                 ELKINS              WV      26241        USA     TRADE PAYABLE                                                                       $232.23
4868              DTX INTERNATIONAL INC                      9855 NORTH FRONT ST                                                                               MANCELONA           MI      49659        USA     TRADE PAYABLE                                                                      $2,460.76
4869              DTX INTERNATIONAL LLC                      10719 WATERS RV DR                                                                                GAYLORD              MI     49735        USA     TRADE PAYABLE                                                                       $722.94


                                                                                                                                            Page 61 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                     Doc 20                   Filed 01/18/19
                                                                                                                                       Schedule Entered            01/18/19
                                                                                                                                                E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                       Pg 702 of 1461




                                                                                                                                                                                                                                                         Contingent

                                                                                                                                                                                                                                                                      Unliquidated

                                                                                                                                                                                                                                                                                     Disputed
Row No. Account   Creditor's Name                             Address 1                        Address 2                           Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                             Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                to
                                                                                                                                                                                                                                                                                                                Offset
                                                                                                                                                                                                                                                                                                                (Y/N)
4870              DU DANG ERIC ASO ALLSTATE INSURANCE         251 S LAWRENCE ST                                                                                    MONTGOMERY         AL      36104        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  COMPANY
4871              DUANE & DEBORAH LUNDGREN                    10366 AVOCET STREET NW                                                                               COON RAPIDS        MN      55433        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
4872              DUANE HODGES                                1649 KERNER ROAD                                                                                     KERNERSVILLE       NC      27284        USA     INSURANCE CLAIMS     9/25/2015        X            X              X          UNDETERMINED
4873              DUANE LASSEGARD                             110 MAXWELL DRIVE                                                                                    BOX ELDER          SD      57719        USA     INSURANCE CLAIMS     11/14/2017       X            X              X          UNDETERMINED
4874              DUANE ROGERS                                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
4875              DUANE SMITH                                                                                                                                                                                      INSURANCE CLAIMS     5/11/2018        X            X              X          UNDETERMINED
4876              DUBOSE MIRANDA INDIVIDUALLY AND AS          ST CLAIR COUNTY BUILDING         10 PUBLIC SQUARE                                                    BELLEVILLE         IL      62220        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  WILLIE CHANEY DECEASED
4877              DUC NGUYEN DUY                              1929 BENSON AVE                                                                                      PROSSER            WA      99350        USA     TRADE PAYABLE                                                                        $79.29
4878              DUCE MCNABB R                               1506 YELLOWSTONE AVE 2                                                                               BILLINGS           MT      59102        USA     TRADE PAYABLE                                                                         $1.85
4879              DUCTLESS SUPPLY LLC                         6221 MONTICELLO RD                                                                                   COLUMBIA           SC      29203        USA     TRADE PAYABLE                                                                     $1,321.67
4880              DUDLEY CHARLES E                            3004 BONAVENTURE CIR APT 104                                                                         PALM HARBOR        FL      34684        USA     TRADE PAYABLE                                                                         $1.85
4881              DUDLEY ROBERT PERSONAL REPRESENTATIVE OF    100 N CALVERT ST                                                                                     BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF EDWARD M DUDLEY ET AL
4882              DUEHRING ENTERPRISES DBA CRAFT                                                                                                                                                                   TRADE PAYABLE                                                                     $7,553.09
4883              DUFF MCCOY                                  201 CAROLINE ST                                                                                      HOUSTON            TX      77002        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4884              DUFFY CATHERINE SPECIAL ADMINISTRATOR OF    555 W HARRISON ST                                                                                    CHICAGO            IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF ARTHUR J DUFFY DECEASED
4885              DUFFY EDWARD AND ANNE DUFFY                 PHILADELPHIA CITY HALL           CHESTNUT ST                                                         PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4886              DUGAN REALTY LLC                            75 REMITTANCE DRIVE SUITE 3205                                                                       CHICAGO            IL      60675-3205   USA     TRADE PAYABLE                                                                        $14.59
4887              DUKE ENERGY PROGRESS                        PO BOX 1003                                                                                          CHARLOTTE          NC      28201-1003   USA     UTILITIES PAYABLE                                                                 $1,043.45
4888              DUKE ENERGY1004                             PO BOX 1004                                                                                          CHARLOTTE          NC      28201-1004   USA     UTILITIES PAYABLE                                                                $12,688.64
4889              DUKE ENERGY1326                             PO BOX 1326                                                                                          CHARLOTTE          NC      28201-1326   USA     UTILITIES PAYABLE                                                                $19,129.13
4890              DUKE ENERGY7051570516                       PO BOX 70516                     DUKE ENERGY                                                         CHARLOTTE          NC      28272-0516   USA     UTILITIES PAYABLE                                                                 $4,009.48
4891              DUKERS APPLIANCE CO USA LTD                 2488 PECK ROAD DUKERS                                                                                CITY OF INDUSTRY   CA      90601        USA     TRADE PAYABLE                                                                     $2,124.34
4892              DULISSE MARIA L                             29 VANDERHYDEN ST                                                                                    GLENS FALLS        NY      12801        USA     TRADE PAYABLE                                                                         $1.84
4893              DULLES TOWN CENTER MALL LLC                 2000 TOWER OAKS BLVD 8TH FLOOR                                                                       ROCKVILLE          MD      20852-4208   USA     TRADE PAYABLE                                                                     $4,894.17
4894              DULLES TOWN CENTER MALL LLC                 2000 TOWER OAKS BLVD 8TH FLOOR                                                                       ROCKVILLE          MD      20852-4208   USA     TRADE PAYABLE                                                                     $2,210.27
4895              DUMBBELLBUDDYCOM MICHAEL HOGU                                                                                                                                                                    TRADE PAYABLE                                                                      $970.66
4896              DUMIRE DENNIS D                             9119 MANCHESTER RD APT 412                                                                           SILVER SPRING      MD      20901        USA     TRADE PAYABLE                                                                        $18.33
4897              DUNAWAY PHIL                                6661 CHADRON COURT                                                                                   LAKELAND           FL      33813        USA     TRADE PAYABLE                                                                        $18.65
4898              DUNG HO                                                                                                                                                                                          TRADE PAYABLE                                                                     $6,959.41
4899              DUNG HO                                                                                                                                                                                          TRADE PAYABLE                                                                     $5,966.97
4900              DUNLAP JOHN ET AL                           1483 MAIN ST                                                                                         FAYETTE            MS      39069        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4901              DUNLAP JUANITA                              5758 LEGENDS CLUB CIR                                                                                BRASELTON          GA      30517        USA     TRADE PAYABLE                                                                      $216.65
4902              DUNLAP LAKAI P                              1404 HAMPTON DRIVE                                                                                   NEWPORT NEWS       VA      23607        USA     TRADE PAYABLE                                                                        $87.27
4903              DUNLAP MICHAEL A                            21 CARPENTER DR                                                                                      ST PETERS          MO      63376        USA     TRADE PAYABLE                                                                      $638.05
4904              DUNLAP VINCENT AND RUTH ANN DUNLAP          1945 S HILL ST                                                                                       LOS ANGELES        CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4905              DUNN & DUNNPC                               2525 220TH STREET SOUTHEAST                                                                          BLTHLL             WA      98021        USA     TRADE PAYABLE                                                                      $615.45
                                                              STREETNUMBER201
4906              DUNN ARTHUR AND MICHELLE ASO ERIE           401 BOSLEY AVE                                                                                       TOWSON             MD      21204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE EXCHANGE
4907              DUNN JR; CHARLES L INDIVIDUALLY AND AS      155 NORTH MAIN STREET                                                                                EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  ALIDA DUNN DECEASED
4908              DUNN LESLIE                                 88 NE EGLIN PKWY                                                                                     FT WALTON BEACH    FL      32548        USA     TRADE PAYABLE                                                                      $100.00
4909              DUNN MATTHEW ASO INTERINSURANCE             1100 ANACAPA ST                                                                                      SANTA BARBARA      CA      93101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXCHANGE OF THE AUTOMOBILE CLUB
4910              DUNN MICHELLE                               400 MAIN ST SW                                                                                       KNOXVILLE          TN      37902        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4911              DUNN THERA                                  4614 ENGLAND DR                                                                                      ALEXANDRIA         LA      71303        USA     TRADE PAYABLE                                                                        $60.00
4912              DUNTON MARTINEZ RUBEN                       1945 S HILL ST                                                                                       LOS ANGELES        CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4913              DUPRE SHALOM E                              1921 BAY AVE APT 4L                                                                                  BROOKLYN           NY      11230        USA     TRADE PAYABLE                                                                         $3.67
4914              DUQUESNE LIGHT COMPANY                      PO BOX 10                        PAYMENT PROCESSING CENTER                                           PITTSBURGH         PA      15230        USA     UTILITIES PAYABLE                                                                 $5,311.63
4915              DURACELL DISTRIBUTING INC                   14 RESEARCH DRIVE BERKSHIRE CO                                                                       BETHEL             CT      06801        USA     TRADE PAYABLE                                                                    $14,962.37
4916              DURAN BLANCA AND AMINTA                     3055 CLEVELAND AVE                                                                                   SANTA ROSA         CA      95403        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4917              DURAN ISRAEL                                480 S LASPINA APT 3                                                                                  TULARE             CA      93274        USA     TRADE PAYABLE                                                                        $98.22
4918              DURAN REID                                  900 FALL RIVER RD                                                                                    BAKERSFIELD        CA      93311        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
4919              DURAN WILLIAM AND SHIRLEY DURAN             155 NORTH MAIN STREET                                                                                EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4920              DURANT NADASIA                              807 SCHENK AVE 7C                                                                                    BROOKLYN           NY      11207        USA     TRADE PAYABLE                                                                         $1.84
4921              DURFEE DALLAS; BY AND THROUGH HIS NEXT      24 S 4TH ST                                                                                          GRAND FORKS        ND      58201        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  FRIEND MONICA DURFEE; AND TYLOR DUFEE HIS
                  MOTHER AND FATHER
4922              DURHAM DEBORAH D                            3333 OHARA DR SOUTH                                                                                  MACON              GA      31206        USA     TRADE PAYABLE                                                                      $526.00
4923              DUROFIX INC                                 9168 PITTSBURGH AVE                                                                                  RANCHO CUCAMONGA   CA      91730        USA     TRADE PAYABLE                                                                     $1,802.30
4924              DURRETT MARGIE L                            622 19TH ST                                                                                          ORLANDO            FL      32805        USA     TRADE PAYABLE                                                                      $625.56
4925              DURSO MARIANN INDIVIDUALLY AND AS           60 CENTRE ST                                                                                         NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  JOHN DURSO
4926              DUST TRAP DISTRIBUTIONS                     P O BOX 801153                                                                                       MIAMI               FL     33280        USA     TRADE PAYABLE                                                                     $1,243.54
4927              DUSTIN KNAPE                                2384 FAITH CAROLINE BLVD                                                                             ROCK HILL           SC     29732        USA     TRADE PAYABLE                                                                      $180.43
4928              DUTCHESS CO SHERIFF                         150 NO HAMILITON ST PO BOX 389                                                                       POUGKEEPSIE        NY      12601        USA     TRADE PAYABLE                                                                      $235.85
4929              DUTCHESS CO SHERIFF                         150 NO HAMILITON ST PO BOX 389                                                                       POUGKEEPSIE        NY      12601        USA     TRADE PAYABLE                                                                      $168.77
4930              DUTCHESS COUNTY SHERIFFS OFFIC              150 NORTH HAMILTON STREET                                                                            POUGHKEEPSIE       NY      12601        USA     TRADE PAYABLE                                                                        $13.67
4931              DUTCHESS COUNTY SHERIFFS OFFIC              150 NORTH HAMILTON STREET                                                                            POUGHKEEPSIE       NY      12601        USA     TRADE PAYABLE                                                                        $29.62
4932              DUTCHESS COUNTY SHERIFFS OFFIC              150 NORTH HAMILTON STREET                                                                            POUGHKEEPSIE       NY      12601        USA     TRADE PAYABLE                                                                        $13.51
4933              DWAINE HEADLEY                              832 SAINT OUEN STREET                                                                                BRONX              NY                   USA     INSURANCE CLAIMS     5/3/2018         X            X              X          UNDETERMINED
4934              DWAYNE & REBECCA LAWSON                     3402 LINDEL LANE                                                                                     INDIANAPOLIS       IN      46268        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
4935              DWAYNE HIGGINS                              430 BROOKLYN AVE                                                                                     BROOKLYN           NY      11225        USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
4936              DWAYNE WILLIAMS                             825 SE 3RD AVE                                                                                       WILLISTON          FL      32696        USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
4937              DWIGHT HARDRICK                                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
4938              DYANA WORRELL                               1252 SAINT PATRICK WAY                                                                               SUN PRAIRIE        WI      53590-3848   USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
4939              DYCKONEAL                                   3214 WEST PARK ROAD DRIVE                                                                            ARLINGTON          TX      76013        USA     TRADE PAYABLE                                                                     $1,533.13
4940              DYER CHARLES AND NANCY DYER                 250 BENEFIT ST                                                                                       PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4941              DYLAN C WU                                  19745 COLIMA RD 159                                                                                  ROWLAND HEIGHTS    CA      91748        USA     TRADE PAYABLE                                                                        $56.99
4942              DYLAN GUEVARA                               577 12 W 87TH ST                                                                                     LOS ANGELES        CA      90044        USA     INSURANCE CLAIMS     1/13/2015        X            X              X          UNDETERMINED



                                                                                                                                                Page 62 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                              Doc 20               Filed 01/18/19
                                                                                                                                          Schedule Entered            01/18/19
                                                                                                                                                   E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                          Pg 703 of 1461




                                                                                                                                                                                                                                                            Contingent

                                                                                                                                                                                                                                                                         Unliquidated

                                                                                                                                                                                                                                                                                        Disputed
Row No. Account   Creditor's Name                           Address 1                                 Address 2                       Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                                   Offset
                                                                                                                                                                                                                                                                                                                   (Y/N)
4943              DYNAMIC COLLECTORSINC                     JOSEPH O ENBODY WSBA 21445 790 S MARKET                                                                   CHEHALIS           WA      98532        USA     TRADE PAYABLE                                                                       $877.68
                                                            BLVD
4944              DYNAMIC SOLUTIONS LLC                     2710 EASTSIDE PARK RD STE D                                                                               EVANSVILLE          IN     47715        USA     TRADE PAYABLE                                                                        $11.95
4945              DYSON CHARLES A SR AND REBA               100 N CALVERT ST                                                                                          BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4946              DYSON ELRIDGE                             1001 LAKESHORE DRIVE                                                                                      LAKE CHARLES       LA      70601        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4947              DYSON INC                                 520 W ERIE ST STE 410                                                                                     CHICAGO            IL      60610        USA     TRADE PAYABLE                                                                   $396,039.83
4948              DZIVOR KENNETH                            3970 3RD AVE                                                                                              BRONX              NY      10457        USA     TRADE PAYABLE                                                                        $11.44
4949              E & E CAPITAL GROUP INC                                                                                                                                                                             TRADE PAYABLE                                                                      $422.00
4950              E & E CO LTD                               45875 NORTHPORT LOOP E                                                                                   FREMONT            CA      94538        USA     TRADE PAYABLE                                                                      $784.32
4951              E BROOKMYER INC                            2 STERLING RD                                                                                            BILERICA           MA      01862        USA     TRADE PAYABLE                                                                      $115.50
4952              EDSI                                       PO BOX 6138                                                                                              INDIANAPOLIS       IN      46206        USA     TRADE PAYABLE                                                                      $110.32
4953              E DIAMOND INC                              510 W 6TH ST                             SUITE 320                                                       LOS ANGELES        CA      90014        USA     TRADE PAYABLE                                                                     $7,942.28
4954              E GLUCK CORPORATION                        6015 LITTLE NECK PARKWAY                                                                                 LITTLE NECK        NY      11362        USA     TRADE PAYABLE                                                                     $3,894.73
4955              E J MCCAFFIEY 10021                        1225 EAST FORT UNION BLVD P0 BOX 1128                                                                    SANDY              UT      84091        USA     TRADE PAYABLE                                                                        $44.97
                                                             SUITE 315
4956              E TAILER INC                               PO BOX 759                                                                                               EPHRAIM            WI      54211        USA     TRADE PAYABLE                                                                        $39.48
4957              E UNITED PARCEL SERVIC                     UNKNOWN                                                                                                  UNKNOWN            TN                   USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
4958              E2E                                        30150 TELEGRAPH ROAD SUITE 372                                                                           BINGHAM FARMS       MI     48025        USA     TRADE PAYABLE                                                                   $129,910.11
4959              EADS WILMA ANN INDIVIDUALLY AND AS SPECIAL 155 NORTH MAIN STREET                                                                                    EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF HARRY GENE
                  EADS
4960              EAGLE CYNTHIA INDIVIDUALLY AND AS SPECIAL 155 NORTH MAIN STREET                                                                                     EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF MICHAEL
                  EAGLE DECEASED
4961              EAKER MYRAM AS EXECUTOR OF THE ESTATE OF 500 NORTH KING STREET                                                                                      WILMINGTON         DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  LORI ANN MEINERS-GIBBS DECEASED
4962              EALY CLIFTON M                             7645 ARBORY LN                                                                                           LAUREL             MD      20707        USA     TRADE PAYABLE                                                                        $25.11
4963              EARL AND MARIA HEFFERN                     422 MEADVILLE ROAD                                                                                       TITUSVILLE         PA      16354        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
4964              EARL SHEETS                                11701 DRURY AVENUE                                                                                       KANSAS CITY        MO      64137        USA     INSURANCE CLAIMS     7/15/2018        X            X              X          UNDETERMINED
4965              EARLE LAURA                                4075 SW 107TH AVE 13                                                                                     BEAVERTON          OR      97005        USA     TRADE PAYABLE                                                                        $39.71
4966              EARLENE & ROY GRIFFEY                      114 STONE CANYON DRIVE                                                                                   HIGHLAND VILLAGE   TX      75077        USA     INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
4967              EARNEST CAGLE                              UNKNOWN                                                                                                  UNKNOWN            TN                   USA     INSURANCE CLAIMS     11/24/2014       X            X              X          UNDETERMINED
4968              EARNEST JEFFERY T                          1141 DAINBRIDGE BLVD                                                                                     FAIRBANKS          AK      99701        USA     TRADE PAYABLE                                                                        $14.70
4969              EARTHSTONE INTERNATIONAL LLC               P O BOX 201860                                                                                           DALLAS             TX      75320        USA     TRADE PAYABLE                                                                     $2,794.56
4970              EASLEY DANA ANN INDIVIDUALLY AND AS        155 NORTH MAIN STREET                                                                                    EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  JOHN LAFAYETTE WILHITE DECEASED
4971              EAST CENTRAL AVE-FRESNO PARTNRS LP         7519 N INGRAM 104                                                                                        FRESNO             CA      93711        USA     TRADE PAYABLE                                                                     $1,987.75
4972              EAST PENN MANUFACTURING CO INC             P O BOX 8500                                                                                             PHILADELPHIA       PA      19178-4191   USA     TRADE PAYABLE                                                                   $786,194.25
4973              EAST PENN MANUFACTURING CO INC             P O BOX 8500                                                                                             PHILADELPHIA       PA      19178-4191   USA     TRADE PAYABLE                                                                    $52,098.54
4974              EAST RIVER GROUP LLC                       724 S SPRING STREET 801                                                                                  LOS ANGELES        CA      90014        USA     TRADE PAYABLE                                                                    $16,571.71
4975              EAST WEST CONSOLIDATED LLC                                                                                                                                                                          TRADE PAYABLE                                                                      $110.53
4976              EASTER CATO                                2920 NICOL AVE                                                                                           OAKLAND            CA      94602        USA     INSURANCE CLAIMS     7/22/2018        X            X              X          UNDETERMINED
4977              EASTERN MICHIGAN UNIVERSITY                CO STEVEN C LYNCH P70211 MULLER MULLER                                                                   BIRMINGHAM         MI      48009        USA     TRADE PAYABLE                                                                      $518.40
                                                             RICHMOND HARMS &
4978              EASTHAM DAKOTA J                           2634 COPPER MOUNTAIN CIRCLE                                                                              BISMARCK           ND      58503        USA     TRADE PAYABLE                                                                       $181.78
4979              EASTMAN EXPORTS GLOBAL CLOTHING PLT        5591SRI LAKSHMI NAGAR                    PITCHAMPALAYAM PUDHUR                                           TIRUPUR            INDIA   641603               TRADE PAYABLE                                                                  $1,434,980.27
4980              EASTON SUBURBAN WATER AUTHORITY            PO BOX 3819                                                                                              EASTON             PA      18043-3819   USA     UTILITIES PAYABLE                                                                   $270.71
4981              EASTVIEW MALL LLC                          P O BOX 8000                             P O BOX 8000                                                    BUFFALO            NY      14267        USA     TRADE PAYABLE                                                                       $440.67
4982              EASY USE LLC                               1195 AIRPORT RD STE 6                                                                                    LAKEWOOD            NJ     08701        USA     TRADE PAYABLE                                                                       $158.50
4983              EASYLINK SERVICES INTERNATIONA                                                                                                                                                                      TRADE PAYABLE                                                                     $14,589.05
4984              EASYLUNCHBOXESCOM INC                                                                                                                                                                               TRADE PAYABLE                                                                         $61.60
4985              EATMON VERNON L                            719 WINDING WAY DRIVE                                                                                    MONROE             NC      28110        USA     TRADE PAYABLE                                                                         $45.39
4986              EATON KATHY F PERSONAL REPRESENTATIVE OF 100 N CALVERT ST                                                                                           BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF DANIEL R RENTZEL ET AL
4987              EATON TIMOTHY                              4297 GUN AND ROD CLUB RD                                                                                 HOUSTON            DE      19954        USA     TRADE PAYABLE                                                                      $230.95
4988              EBERLE CLIFFORD                            100 N CALVERT ST                                                                                         BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4989              EBERT RONALD                               155 NORTH MAIN STREET                                                                                    EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
4990              EBONY KENNEDY                              536 SMITH STREET                                                                                         YORK               PA      17404        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
4991              EBOX INC                                   14780 CENTRAL AVENUE                                                                                     CHINO               CA     91710        USA     TRADE PAYABLE                                                                      $393.07
4992              EBULB                                      425 GREENPOINT AVE                                                                                       BROOKLYN           NY      11222        USA     TRADE PAYABLE                                                                      $437.53
4993              ECCOTEMP SYSTEMS LLC                       315A INDUSTRIAL ROAD                                                                                     SUMMERVILLE        SC      29483        USA     TRADE PAYABLE                                                                      $346.80
4994              ECHEVARRIA DINORY B                        GIANNA LAURA TOWERS TORRE 2 1107                                                                         PONCE              PR      00716        USA     TRADE PAYABLE                                                                      $526.93
4995              ECHEVARRIA MARCOS                          CLAUSSELLS CALLE 7 25                                                                                    PONCE              PR      00730        USA     TRADE PAYABLE                                                                        $83.62
4996              ECHEVARRIA SAMUEL F                        FA19 JACARANDA                                                                                           PONCE              PR      00730        USA     TRADE PAYABLE                                                                        $12.93
4997              ECHO BRIDGE ACQUISITION CORP L             PO BOX 716                                                                                               NEW YORK           NY      10018        USA     TRADE PAYABLE                                                                     $6,377.79
4998              ECKEL CHARLES AS EXECUTOR OF THE ESTATE OF 155 NORTH MAIN STREET                                                                                    EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WILLIAM ECKEL
4999              ECKMAN HAYLEE C                            1409 WEST WASHINGTON STREET                                                                              NEW CASTLE         PA      16101        USA     TRADE PAYABLE                                                                        $1.77
5000              ECKROTH FLOYD D EXECUTOR FOR THE ESTATE    669 WASHINGTON ST                                                                                        EASTON             PA      18042        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF GERALDINE A ECKROTH ET AL
5001              ECLECTIC LADY INC                          16201 SW 95TH AVE SUITE 308                                                                              MIAMI               FL     33157        USA     TRADE PAYABLE                                                                         $8.49
5002              ECMC                                       LOCKBOX 8766 P O BOX 75848                                                                               ST PAUL            MN      55175        USA     TRADE PAYABLE                                                                      $565.03
5003              ECMC EDUCATIONAL CREDIT MANG C             NW 7096 P O BOX 75848                                                                                    ST PAUL            MN      55175        USA     TRADE PAYABLE                                                                        $70.62
5004              ECMC EDUCATIONAL CREDIT MANG C             NW 7096 P O BOX 75848                                                                                    ST PAUL            MN      55175        USA     TRADE PAYABLE                                                                        $80.53
5005              ECODYNE                                    P O BOX 91749                                                                                            CHICAGO            IL      60693        USA     TRADE PAYABLE                                                                   $469,904.23
5006              ECOLAB INC                                 12825 FLUSHING MEADOWS DR                                                                                ST LOUIS           MO      63131        USA     TRADE PAYABLE                                                                    $48,189.85
5007              ECOMMERSIFY INC                            2602 LONG LEAF DRIVE                                                                                     SUGAR LAND         TX      77478        USA     TRADE PAYABLE                                                                      $180.42
5008              ECOTECH SOLUTIONS                          2570 N 3959TH RD                                                                                         SHERIDAN           IL      60551        USA     TRADE PAYABLE                                                                      $477.18
5009              ECS TUNING LLC                             1000 SEVILLE RD                                                                                          WADSWORTH          OH      44281        USA     TRADE PAYABLE                                                                     $3,617.21
5010              ECWORLD ENTERPRISES INC                    28751 INDUSTRY DRIVE                                                                                     VALENCIA           CA      91355        USA     TRADE PAYABLE                                                                      $211.65
5011              ED PADEN                                   10 COLD HARBOR COURT                                                                                     SHARPSBURG         GA      30277        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
5012              EDDA TORRES                                14134 SW 100 TERRACE                                                                                     MIAMI              FL      33186        USA     INSURANCE CLAIMS     12/31/2015       X            X              X          UNDETERMINED
5013              EDDIE & MARIA SHELTON                      5426 SOAPWEED CIRCLE                                                                                     PARKER             CO      80134        USA     INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
5014              EDDIE CHANDLER                             PO BOX 465                                                                                               PLAIN DEALING      LA      71064        USA     TRADE PAYABLE                                                                      $307.77
5015              EDDIE GARCIA                               506 NORTHSTAR DR                                                                                         SAN ANTONIO        TX      78216        USA     INSURANCE CLAIMS     10/7/2016        X            X              X          UNDETERMINED
5016              EDDIE OCEGUERA                             8415 WATERBURY DR                                                                                        JOLIET             IL      60431        USA     INSURANCE CLAIMS     1/3/2018                                                     $7,582.34
5017              EDDIE TARKINGTON                           6311 HILLSBORO PIKE                                                                                      NASHVILLE          TN      37215        USA     INSURANCE CLAIMS     7/21/2015        X            X              X          UNDETERMINED


                                                                                                                                                   Page 63 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                           Doc 20      Filed 01/18/19
                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                         E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                Pg 704 of 1461




                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                             Address 1                              Address 2              Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                         (Y/N)
5018              EDDIENA MORRIS                              9825 BUCKEYE ST NW                                                                            ALBUQUERQUE        NM      87114        USA     INSURANCE CLAIMS     2/2/2016         X            X              X          UNDETERMINED
5019              EDDYS GOMEZ                                 5482 WILSHIRE BLVD 349                                                                        LOS ANGELES        CA      90036        USA     INSURANCE CLAIMS     9/1/2017         X            X              X          UNDETERMINED
5020              EDEALSZONE LLC                              13336 RUSTY FIG CIR                                                                           CERRITOS           CA      90703        USA     TRADE PAYABLE                                                                    $62,471.81
5021              EDEL FORTNER                                549 SONNY LANE                                                                                CINCINNATI         OH      45244        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
5022              EDFUND ACCOUNTS RECEIVABLES                 PO BOX 419040                                                                                 RANCHO CORDOVA     CA      957419040    USA     TRADE PAYABLE                                                                      $118.12
5023              EDFUND ACCOUNTS RECEIVABLES                 PO BOX 419040                                                                                 RANCHO CORDOVA     CA      957419040    USA     TRADE PAYABLE                                                                      $198.89
5024              EDFUND ACCOUNTS RECEIVABLES                 PO BOX 419040                                                                                 RANCHO CORDOVA     CA      957419040    USA     TRADE PAYABLE                                                                      $157.09
5025              EDFUND ACCOUNTS RECEIVABLES                 PO BOX 419040                                                                                 RANCHO CORDOVA     CA      957419040    USA     TRADE PAYABLE                                                                        $58.61
5026              EDFUND ACCOUNTS RECEIVABLES                 PO BOX 419040                                                                                 RANCHO CORDOVA     CA      957419040    USA     TRADE PAYABLE                                                                      $365.81
5027              EDFUND ACCOUNTS RECEIVABLES                 PO BOX 419040                                                                                 RANCHO CORDOVA     CA      957419040    USA     TRADE PAYABLE                                                                      $116.16
5028              EDFUND ACCOUNTS RECEIVABLES                 PO BOX 419040                                                                                 RANCHO CORDOVA     CA      957419040    USA     TRADE PAYABLE                                                                      $147.07
5029              EDFUND ACCOUNTS RECEIVABLES                 PO BOX 419040                                                                                 RANCHO CORDOVA     CA      957419040    USA     TRADE PAYABLE                                                                        $84.56
5030              EDFUND ACCOUNTS RECEIVABLES                 PO BOX 419040                                                                                 RANCHO CORDOVA     CA      957419040    USA     TRADE PAYABLE                                                                        $85.13
5031              EDFUND ACCOUNTS RECEIVABLES                 PO BOX 419040                                                                                 RANCHO CORDOVA     CA      957419040    USA     TRADE PAYABLE                                                                      $112.67
5032              EDFUND ACCOUNTS RECEIVABLES                 PO BOX 419040                                                                                 RANCHO CORDOVA     CA      957419040    USA     TRADE PAYABLE                                                                      $237.06
5033              EDFUND ACCOUNTS RECEIVABLES                 PO BOX 419040                                                                                 RANCHO CORDOVA     CA      957419040    USA     TRADE PAYABLE                                                                      $241.56
5034              EDFUND ACCOUNTS                             PO BOX 419040                                                                                 RANCHO CORDOVA     CA      95741        USA     TRADE PAYABLE                                                                        $25.05
5035              EDFUND ACCOUNTS RECEIVABLE                  PO BOX 419040                                                                                 RANCHO CORDOVA     CA      957419040    USA     TRADE PAYABLE                                                                      $172.94
5036              EDFUND ACCOUNTS RECEIVABLE                  PO BOX 419040                                                                                 RANCHO CORDOVA     CA      957419040    USA     TRADE PAYABLE                                                                      $444.12
5037              EDGARDO GUZMAN PAGAN                        7 CALLE FLOR DE MAGA                                                                          COAMO              PR      00769-3712   USA     INSURANCE CLAIMS     6/23/2018        X            X              X          UNDETERMINED
5038              EDGECRAFT CORPORATION                       825 SOUTHWOOD RD                                                                              AVONDALE           PA      19311        USA     TRADE PAYABLE                                                                      $263.10
5039              EDGER BRENDA                                250 BENEFIT ST                                                                                PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5040              EDGEWORTH LIAM AN INFANT UNDER THE AGE      1 COURT ST                                                                                    RIVERHEAD          NY      11901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF FOURTEEN YEARS BY HIS FATHER AND
                  NATURAL GUARDIAN WILLIAM EDGEWORTH AND
                  WILLIAM EDGEWORTH INDIVIDUALLY
5041              EDINEIA & WAGNER DIAS                       33 ELM STREET                                                                                 SHREWSBURY         MA      01545        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
5042              EDINSON ZURITA                              3200 NW 54TH ST                                                                               MIAMI              FL      33142        USA     INSURANCE CLAIMS     12/10/2016       X            X              X          UNDETERMINED
5043              EDITH JEFFER                                20 CROTON AVE                                                                                 STATEN ISLAND      NY      10301        USA     INSURANCE CLAIMS     8/22/2017        X            X              X          UNDETERMINED
5044              EDITH ROMAN                                 315 HIGH STREET                        APARTMENT 9C                                           PERTH AMBOY        NJ      08861        USA     INSURANCE CLAIMS     8/20/2014                                                   $18,099.00
5045              EDITH SUPLER                                4085 STEEPLE CHASE DR                                                                         MYRTLE BEACH       SC      29588        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
5046              EDITH VALLECILLO                            UNKNOWN                                                                                       UNKNOWN                    UNKNOWN              INSURANCE CLAIMS     4/6/2018         X            X              X          UNDETERMINED
5047              EDMOND UZAN                                 949 SUMMIT POINT ROAD                                                                         SUMMIT POINT       WV      25446        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
5048              EDMONDE EMMANUEL                            3082 SUNSET LANE                                                                              MARGATE            FL      33063        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
5049              EDMUND ROCHEFORD                            60 BURBANK ST                                                                                 MILLBURY           MA      01527        USA     INSURANCE CLAIMS     7/15/2015        X            X              X          UNDETERMINED
5050              EDMUND SAC                                  2333 NORTH NEVA                        APT 401C                                               CHICAGO            IL      60707        USA     INSURANCE CLAIMS     4/13/2015        X            X              X          UNDETERMINED
5051              EDNA GONZALEZ MELENDEZ                      RR 5 BOX 7959                                                                                 BAYAMON            PR      00956-9286   USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
5052              EDNA MENDEZ IRIZARRY                        200 CALLE PALMA REAL APT 211                                                                  PONCE              PR      00716-2582   USA     INSURANCE CLAIMS     3/7/2018         X            X              X          UNDETERMINED
5053              EDNA SULLIVAN                               331 WALNUT CIRCLE                                                                             BOLINGBROOK        IL      60440        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
5054              EDRIS SAFI                                  2218 KAUSEN DR 100                                                                            ELK GROVE          CA      95758        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5055              EDSAL MANUFACTURING COMPANY IN                                                                                                                                                            TRADE PAYABLE                                                                     $3,420.96
5056              EDUARD AND KAREN DOMBROVSCHI                525 PARK AVENUE                                                                               CENTEREACH         NY      11720        USA     INSURANCE CLAIMS     8/26/2018        X            X              X          UNDETERMINED
5057              EDUARDO & PRISCILLA DIAZ                    3310 GLENMORE AVENUE                                                                          BALTIMORE          MD      21214        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
5058              EDUARDO & ROSIE BRYANT                      9051 MEADOWRUN WAY                                                                            SAN DIEGO          CA      92129        USA     INSURANCE CLAIMS     6/1/2017         X            X              X          UNDETERMINED
5059              EDUARDO MPALLARES                           BLATT HASENMILLER LEIBSEKER                                                                   BINGHAM FARMS      MI      48025        USA     TRADE PAYABLE                                                                      $182.17
                                                              30400TELEGRAPHROADSUITE151
5060              EDUARDO RODRIGUEZ                           14605 SW 115TH TER                                                                            MIAMI              FL      33186        USA     INSURANCE CLAIMS     7/27/2017        X            X              X          UNDETERMINED
5061              EDUCATION ASSISTANCE CORP                   115 FIRST AVENUE SW                                                                           ABERDEEN           SD      57401        USA     TRADE PAYABLE                                                                      $113.84
5062              EDUCATIONAL CREDIT MANAGEMENT               EDUCATIONAL CREDIT MANAGEMENT                                                                 ST PAUL            MN      55175        USA     TRADE PAYABLE                                                                      $154.42
                                                              LOCKBOX7096 P O BOX75848
5063              EDUCATIONAL CREDIT MANAGEMENT               EDUCATIONAL CREDIT MANAGEMENT                                                                 ST PAUL            MN      55175        USA     TRADE PAYABLE                                                                       $114.31
                                                              LOCKBOX7096 P O BOX75848
5064              EDUCATIONAL CREDIT MANAGEMENT               EDUCATIONAL CREDIT MANAGEMENT                                                                 ST PAUL            MN      55175        USA     TRADE PAYABLE                                                                       $120.08
                                                              LOCKBOX7096 P O BOX75848
5065              EDUCATIONAL CREDIT MANAGEMENT               EDUCATIONAL CREDIT MANAGEMENT                                                                 ST PAUL            MN      55175        USA     TRADE PAYABLE                                                                        $13.85
                                                              LOCKBOX7096 P O BOX75848
5066              EDUCATIONAL CREDIT MGMT CORP                P O BOX 15109                                                                                 WILMINGTON         DE      19850        USA     TRADE PAYABLE                                                                      $135.74
5067              EDUCATORS RESOURCES INC                     2575 SCHILLINGER ROAD                                                                         SEMMES             AL      36575        USA     TRADE PAYABLE                                                                     $2,651.95
5068              EDUSHAPE LTD                                28 BRANDYWINE DRIVE                                                                           DEER PARK          NY      11729        USA     TRADE PAYABLE                                                                      $149.75
5069              EDWARD & BARBARA HARTMAN                    10335 PINENEEDLES DR                                                                          NEWPORT RICHIE     FL      34654        USA     INSURANCE CLAIMS     2/6/2017         X            X              X          UNDETERMINED
5070              EDWARD & SALLY MARCIANO                     14 LARRY ROAD                                                                                 SELDEN             NY      11784        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
5071              EDWARD & TATIANA REED                       326 LARKHALL AVE                                                                              DURATE             CA      91010-1525   USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
5072              EDWARD BAYLOR                               121 AVONDALE RD                                                                               GREENVILLE         SC      29649        USA     INSURANCE CLAIMS     5/15/2018        X            X              X          UNDETERMINED
5073              EDWARD BURCZY                               CLIENT FUND ACCOUNT 4350 OAKTON STREET                                                        SKOKIE             IL      60076        USA     TRADE PAYABLE                                                                     $6,895.86
                                                              SUITE 206A
5074              EDWARD COSS                                 1967 MYRTLE STREET                                                                            SCRANTON           PA      18510        USA     INSURANCE CLAIMS     2/28/2018        X            X              X          UNDETERMINED
5075              EDWARD DAVIS                                14413 SOUTH LA SALLE STREET                                                                   RIVERDALE          IL      60827        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
5076              EDWARD DECKER                               5 WEST CAMDEN ST                                                                              HACKENSACK          NJ     07601        USA     TRADE PAYABLE                                                                      $100.28
5077              EDWARD DEGRAAF                              95 LINCOLN AVE                                                                                HOLBROOK           NY      11741        USA     INSURANCE CLAIMS     7/29/2018        X            X              X          UNDETERMINED
5078              EDWARD FINNEGAN                             167 FIGUREA AVE                                                                               STATEN ISLAND      NY      10312-3238   USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
5079              EDWARD GOODWIN                              1940 OLD SANDWICH ROAD                                                                        PLYMOUTH           MA      02360        USA     INSURANCE CLAIMS     7/21/2018        X            X              X          UNDETERMINED
5080              EDWARD JOHNSON                              88 TURKEY LANE                                                                                BURLONG            PA      18925        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
5081              EDWARD KATEN                                572 DOLORES WY                                                                                COPPEROPOLIS       CA      95228        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
5082              EDWARD KEEGAN                               174 LONG HILL DR                       APT C                                                  YORKTOWN HEIGHTS   NY      10598        USA     INSURANCE CLAIMS     6/3/2016         X            X              X          UNDETERMINED
5083              EDWARD KOVAC                                21 HOYT ROAD                                                                                  POUND RIDGE        NY      10576        USA     INSURANCE CLAIMS     2/1/2018         X            X              X          UNDETERMINED
5084              EDWARD MCDELL                               1150 S PIKE W                                                                                 SUMTER             SC      29150        USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
5085              EDWARD SCHUEKE                              22731 LAW ST                                                                                  DEARBORN           MI      48124        USA     INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
5086              EDWARD STULGIS                              7156 HILMAR DR                                                                                WESTERVILLE        OH      43082        USA     INSURANCE CLAIMS     4/3/2018         X            X              X          UNDETERMINED
5087              EDWARD VIEYRA                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
5088              EDWARD W TENHOUTEN                          PO BOX 632                                                                                    CADILLAC           MI      49601        USA     TRADE PAYABLE                                                                       $36.91
5089              EDWARD WHITE                                841 BUELL                                                                                     PORT BOLIVAR       TX      77650        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
5090              EDWARDS ALAN                                1100 UNION ST                                                                                 SAN DIEGO          CA      92101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5091              EDWARDS AUDREY AS EXECUTRIX OF THE ESTATE   250 BENEFIT ST                                                                                PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF LEON LEROY EDWARDS PROBATE PENDING

5092              EDWARDS BOBBI AND JOE EDWARDS HER           155 NORTH MAIN STREET                                                                         EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
5093              EDWARDS CARINA                              1103 W RED RIVER WAY                                                                          PLEASANT VIEW      UT      84404        USA     TRADE PAYABLE                                                                        $10.00


                                                                                                                                         Page 64 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                            Doc 20                Filed 01/18/19
                                                                                                                                            Schedule Entered            01/18/19
                                                                                                                                                     E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                  Case Number: 18-23537
                                                                                                                                            Pg 705 of 1461




                                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                              Address 1                               Address 2                            Address 3        Address 4   City               State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                                       (Y/N)
5094              EDWARDS GLADYS INDIVIDUALLY AND AS           155 NORTH MAIN STREET                                                                                     EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  TINA SCHICKE DECEASED
5095              EDWARDS JOYCE                                504 WILDEWOOD TERR                                                                                        OKLAHOMA CITY      OK       73105        USA     TRADE PAYABLE                                                                       $24.09
5096              EDWARDS LASHANDRIA M                         1149 WRIGHT ST                                                                                            RIVERA BEACH       FL       33404        USA     TRADE PAYABLE                                                                       $44.32
5097              EDWARDS MARIA                                155 NORTH MAIN STREET                                                                                     EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5098              EDWARDS THOMAS L AND EDWARDS LINDA M         100 N CALVERT ST                                                                                          BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
5099              EDWARDS WILLIAM G                            10 JAMES AVE                                                                                              WESTPORT           MA       02790        USA     TRADE PAYABLE                                                                         $4.71
5100              EDWIN AYALA CORREA                           PO BOX 721                              SABANA HOYO                                                       ARECIBO            PR       00652        USA     INSURANCE CLAIMS     2/2/2018         X            X              X          UNDETERMINED
5101              EDWIN B PARRY                                PO BOX 25727                                                                                              SALT LAKE CITY     UT       84125        USA     TRADE PAYABLE                                                                      $207.90
5102              EDWIN B PARRY                                PO BOX 25727                                                                                              SALT LAKE CITY     UT       84125        USA     TRADE PAYABLE                                                                     $2,397.11
5103              EDWIN B PARRY ATTY                           THE LAW OFFICE OF EDWIN PARRYPO BOX                                                                       SALT LAKE          UT       84125        USA     TRADE PAYABLE                                                                      $205.47
                                                               25727
5104              EDWIN B PARRYATTORNEY                        PO BOX 25727                                                                                              SALT LAKE CITY     UT       84125        USA     TRADE PAYABLE                                                                      $213.97
5105              EDWIN CARROLL                                1701 PIEDMONT ROAD                                                                                        BLACKSBURG         SC       29702        USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
5106              EDWIN EARLS MARKETING                        3030 N ROCKY POINT DRIVE W SUITE 1                                                                        TAMPA               FL      33604        USA     TRADE PAYABLE                                                                      $730.90
5107              EDWIN FLORES                                 195 BAY 19TH STREET FLR3                                                                                  BROOKLYN           NY       11214        USA     TRADE PAYABLE                                                                      $320.11
5108              EDWIN GRAMLICH                               78-502 PUUIKI RD                                                                                          KAILUA-KONA        HI       96740        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
5109              EDWIN GUEVARA                                577 12 W 87TH ST                                                                                          LOS ANGELES        CA       90044        USA     INSURANCE CLAIMS     1/13/2015        X            X              X          UNDETERMINED
5110              EDWIN POLANCO                                3 BRUCE STREET                                                                                            SITCHBURG          MA       01420        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
5111              EDWIN PONCIANO                               3024 LETICIA DRIVE                                                                                        HACIENDA HIEGHTS   CA       91745        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
5112              EDWINA AND AARON BEAUCAMP                    5848 PINE VALLEY DR                                                                                       FONTANA            CA       92336        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
5113              EDWING SAINT ELOT                            831 SW CALIFORNIA BLVD                                                                                    PORT SAINT LUCIE    FL      34953        USA     TRADE PAYABLE                                                                       $34.17
5114              EE ZIMMERMAN COMPANY                         1370 OLD FREEPORT RD 2A                                                                                   PITTSBURGH         PA       15238        USA     TRADE PAYABLE                                                                      $338.13
5115              EFFORTLESS BEDDING LLC                       4400 RT 9 SOUTH SUITE 1000                                                                                FREEHOLD           NJ       07728        USA     TRADE PAYABLE                                                                        $7.99
5116              EFRAIM CINTRON                               2280 STACY CIRCLE                                                                                         MONTGOMERY         IL       60538        USA     INSURANCE CLAIMS     3/7/2018         X            X              X          UNDETERMINED
5117              EFRAIN AYALA REYES                           HC 01 BOX 2424                                                                                            COMERIO            PR       00782-9711   USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
5118              EFRAIN RAMIREZ                               6008 HARMON AVE APT1                                                                                      OAKLAND            CA       94621        USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
5119              EGAN HOLLY INDIVIDUALLY AND AS SPECIAL       155 NORTH MAIN STREET                                                                                     EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF HUBERT
                  DONNELLAN DECEASED
5120              EGGERT GIANNA N                              10857 KINGSFIELD LANE                                                                                     WOODBURY           MN       55129        USA     TRADE PAYABLE                                                                      $831.58
5121              EGGLESTON CAITLIN                            951 EMMA AVENUE 55                                                                                        COEUR D ALENE      ID       83814        USA     TRADE PAYABLE                                                                        $28.93
5122              EGLIN MORREY                                 19 MCCUSKER DR 6                                                                                          BRAINTREE          MA       02184        USA     TRADE PAYABLE                                                                        $24.09
5123              EGUCHI CAROLYN Y                             17331 CORONADO LANE                                                                                       HUNTINGTON BEACH   CA       92647        USA     TRADE PAYABLE                                                                         $1.82
5124              EHASE JAMES                                  1200 ONTARIO ST                                                                                           CLEVELAND          OH       44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5125              EHON CORPORATION                             110 WEST ROAD SUITE 500                                                                                   TOWSON             MD       21204        USA     TRADE PAYABLE                                                                    $15,152.67
5126              EHTESHAM E HOQ                               4207 BRADY RIDGE DR                                                                                       CEDAR PARK          TX      78613-2065   USA     TRADE PAYABLE                                                                     $7,151.40
5127              EICHNER MATHEW AND DOROTHY M EICHNER         100 N CALVERT ST                                                                                          BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
5128              EID AWIMER                                   7403 N CIANCETTI AVE                                                                                      FRESNO             CA       93722        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
5129              EILBER KATHLEEN INDIVIDUALLY AND AS          PHILADELPHIA CITY HALL                  CHESTNUT ST                                                       PHILADELPHIA       PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  WILLIAM C EILBERT DECEASED
5130              EILEEN ASHTON                                12601 KINGS PL                                                                                            BOWIE              MD       20721        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
5131              EILEEN GEE                                                                                                                                                                                              TRADE PAYABLE                                                                       $16.00
5132              EILEEN MULDOON                               UNKNOWN                                                                                                   UNKNOWN                     UNKNOWN              INSURANCE CLAIMS     1/8/2018         X            X              X          UNDETERMINED
5133              EILEEN PACOLAY                               4804 BUCKEYE LN                                                                                           GASTONIA           NC       28056-9040   USA     INSURANCE CLAIMS     12/29/2017       X            X              X          UNDETERMINED
5134              EILEEN PENO                                  1200 CARPENTER LANE                                                                                       WESTCHESTER        PA       19382        USA     INSURANCE CLAIMS     7/29/2018        X            X              X          UNDETERMINED
5135              EILEEN WILSON                                12217 CRAVEN AVE NONE                                                                                     CLEVELAND          OH       44105        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5136              EIMPROVEMENT LLC                             8401 102ND STREET SUITE 300                                                                               PLEASANT PRAIRIE   WI       53158        USA     TRADE PAYABLE                                                                      $400.84
5137              EJ MCCAFFREY 10021                           ATTRONEYS FOR PLANTIFF 1225 EAST FORT                                                                     MIDVALE            UT       84047        USA     TRADE PAYABLE                                                                       $79.01
                                                               UNION BLVD SUIT
5138              EKLIND TOOL COMPANY                          75 REMITTANCE DRIVE STE 1820                                                                              CHICAGO            IL       60675        USA     TRADE PAYABLE                                                                      $282.97
5139              EL PASO ELECTRIC650801                       PO BOX 650801                                                                                             DALLAS             TX       75265-0801   USA     UTILITIES PAYABLE                                                                 $4,339.52
5140              ELAINE & JAMES PAPANTON                      6450 MANOR DR                                                                                             BURR RIDGE         IL       60527        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
5141              ELAINE & TIM DEITRICK                        131 E 4380 N                                                                                              PROVO              UT       84604        USA     INSURANCE CLAIMS     2/28/2018        X            X              X          UNDETERMINED
5142              ELAINE BROWN                                 120 S MAIN STREET                                                                                         CENTERVILLE        MA       02632        USA     INSURANCE CLAIMS     6/7/2018         X            X              X          UNDETERMINED
5143              ELAINE DAVIS                                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
5144              ELAINE GARCIA                                10905 SW 5TH STREET                                                                                       MIAMI              FL       33184        USA     INSURANCE CLAIMS     1/3/2017         X            X              X          UNDETERMINED
5145              ELAINE KING                                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
5146              ELAINE LEE                                   43 E WEILE AVE                          APT 143                                                           SPOKANE            WA       99208        USA     INSURANCE CLAIMS     6/7/2017         X            X              X          UNDETERMINED
5147              ELAINE LEONHARDT                             706 E WEBSTER                           12                                                                MORRILL            NE       69358        USA     INSURANCE CLAIMS     5/6/2016         X            X              X          UNDETERMINED
5148              ELAINE MUNOZ                                 159 SOUTH JACKSON AVENUE                                                                                  BRADLEY            IL       60915        USA     INSURANCE CLAIMS     6/30/2018        X            X              X          UNDETERMINED
5149              ELAINE PARKER                                2600 TORREY PINES RD APT                                                                                  LA JOLLA           CA       92037        USA     INSURANCE CLAIMS     7/23/2016        X            X              X          UNDETERMINED
5150              ELAINE WALKER                                15813 CARRINGTON DRIVE                                                                                    SOUTH HOLLAND      IL       60473        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
5151              ELAINE WALLACE                               2430 PALMETTO ST                                                                                          OAKLAND            CA       94602        USA     INSURANCE CLAIMS     12/4/2017        X            X              X          UNDETERMINED
5152              ELAINE ZITTLAU                               8914 30TH AVE NW                                                                                          SEATTLE            WA       98117        USA     INSURANCE CLAIMS     7/31/2017        X            X              X          UNDETERMINED
5153              ELAM DANA                                    4631 RIM CIR APT 101                                                                                      CARLSBAD           CA       92010        USA     TRADE PAYABLE                                                                         $3.36
5154              ELAMON SANDRA                                5 E JEFFERSON ST                                                                                          FRANKLIN           IN       46131        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5155              ELAND APPAREL LTD                            162B SRI VINAYAKA IND EST BEHIND        DAKSHINA HONDA SR SINGSANDRA HOSUR                                BANGALORE          KARNAT   560068               TRADE PAYABLE                                                                   $162,269.10
                                                                                                                                                                                            AKA
5156              ELAT PROPERTIES                              6945 US RTE 322 P O BOX 609                                                                               CRANBERRY          PA       16319        USA     TRADE PAYABLE                                                                    $19,477.57
5157              ELBA DIAZ FEBO                               PO BOX 6778                                                                                               CAGUAS             PR       00726-6778   USA     INSURANCE CLAIMS     8/4/2014         X            X              X          UNDETERMINED
5158              ELBERT JONES                                 11652 FERDINAND STREET                                                                                    ST FRANCISVILLE    LA       70775        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
5159              ELCO LABORATORIES DIV CHGO AER               1300 E NORTH STREET                                                                                       COAL CITY          IL       60416        USA     TRADE PAYABLE                                                                    $96,755.84
5160              ELDA MILLER                                  342 SKYVIEW DRIVE                                                                                         MONROEVILLE        PA       15146        USA     INSURANCE CLAIMS     4/14/2015        X            X              X          UNDETERMINED
5161              ELDRIDGE III HUNTINGTON ET AL CO-EXECUTORS   555 W HARRISON ST                                                                                         CHICAGO            IL       60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF HUNTINGTON ELDRIDGE JR
                  DECEASED
5162              ELDRIDGE SR; BILLY                           155 NORTH MAIN STREET                                                                                     EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5163              ELEANOR CARR                                 8925 S HARPER AVE 1STFL                                                                                   CHICAGO            IL       60619        USA     INSURANCE CLAIMS     5/31/2018        X            X              X          UNDETERMINED
5164              ELEANOR JONES                                16010 EXCALIBUR RD APT B 313                                                                              BOWIE              MD       20716        USA     INSURANCE CLAIMS     3/21/2017        X            X              X          UNDETERMINED
5165              ELECTRIC CITY UTILITIESCITY OF ANDERSON      PO BOX 100146                                                                                             COLUMBIA           SC       29202-3301   USA     UTILITIES PAYABLE                                                                  $686.28
5166              ELECTRIFIED DISCOUNTERS INC                  110 WEBB STREET                                                                                           HAMDEN             CT       06517        USA     TRADE PAYABLE                                                                      $135.18
5167              ELECTROFLIP LLC                              3773 HOWARD HUGHES PARKWAY                                                                                SOUTH TOWER -      SUIT     E 500                TRADE PAYABLE                                                                      $552.99
5168              ELECTROGEMS INC                              1837 EAST 19TH ST                                                                                         BROOKLYN            NV      11229        USA     TRADE PAYABLE                                                                      $478.50


                                                                                                                                                        Page 65 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                       18-23537-rdd                             Doc 20   Filed 01/18/19
                                                                                                                        Schedule Entered            01/18/19
                                                                                                                                 E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                        Pg 706 of 1461




                                                                                                                                                                                                                                            Contingent

                                                                                                                                                                                                                                                         Unliquidated

                                                                                                                                                                                                                                                                        Disputed
Row No. Account   Creditor's Name                      Address 1                                Address 2           Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                   Offset
                                                                                                                                                                                                                                                                                                   (Y/N)
5169              ELECTROLUX MAJOR APPLIANCES NA       250 BOBBY JONES EXPRESSWAY                                                                   AUGUSTA              GA      30907      USA       TRADE PAYABLE                                                                  $1,383,537.20
5170              ELECTROLUX PUERTO RICO               PO BOX 363287                                                                                SAN JUAN             PR      00936-3287 USA       TRADE PAYABLE                                                                      $5,334.22
5171              ELECTROLUX PUERTO RICO               PO BOX 363287                                                                                SAN JUAN             PR      00936-3287 USA       TRADE PAYABLE                                                                   $896,731.40
5172              ELECTRONIC EXPLOSION INC             10570 MAPLE CHASE DRIVE                                                                      BOCA RATON           FL      33498      USA       TRADE PAYABLE                                                                       $193.97
5173              ELEGANT HOME FASHION LLC             2440 PLEASANTDALE RD SUITE 200                                                               DORAVILLE            GA      30340      USA       TRADE PAYABLE                                                                       $727.07
5174              ELENA GARCIA                         UNKNOWN                                                                                      UNKNOWN              TN                 USA       INSURANCE CLAIMS     10/30/2014       X            X              X          UNDETERMINED
5175              ELEONORE IASSOGNA                    12 BOYLSTON ST                                                                               MEDFORD              CT      06461      USA       INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
5176              ELEYVIDA L                           710 DENTON CIRCLE                                                                            FREDERICKSBURG       VA      22401      USA       TRADE PAYABLE                                                                         $16.11
5177              ELGEO CORP                           215D RUTGERS STREET                                                                          MAPLEWOOD             NJ     07040      USA       TRADE PAYABLE                                                                      $4,096.59
5178              ELI LALOU                            55 WEST 47TH STREET                                                                          NEW YORK              NY     10036      USA       TRADE PAYABLE                                                                         $30.37
5179              ELI PENA                             20 WILSON AVE                                                                                NESCONSET            NY      11767      USA       INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
5180              ELIA AGUILAR                         715 KAMENKA DR 2                                                                             BILLINGS             MT      59106      USA       INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
5181              ELIA VILLALOBOS                      4224 SURREY                                                                                  FORT WORTH           TX      76133      USA       INSURANCE CLAIMS     8/8/2015         X            X              X          UNDETERMINED
5182              ELIANA LUCERO                        454 GREEN BRIER AVE                                                                          MANTECA              CA      95336      USA       INSURANCE CLAIMS     7/26/2017        X            X              X          UNDETERMINED
5183              ELIAS MUSALLAM                       4855 CANOGA AVE                                                                              WOODLAND HILLS       CA      91364      USA       INSURANCE CLAIMS     4/1/2018         X            X              X          UNDETERMINED
5184              ELIDIA LANDIN                        444 N BATAVIA STREET                                                                         ORANGE               CA      92868      USA       INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
5185              ELIN DAHLIN                          4210 DALARNA PLACE                                                                           WINSTON SALEM        NC      27107      USA       INSURANCE CLAIMS     2/22/2013        X            X              X          UNDETERMINED
5186              ELINE PATRICIA                       6 DICKENS ROW                                                                                SCITUATE             MA      02066      USA       TRADE PAYABLE                                                                       $250.76
5187              ELISA ASBERT                         2121 SHY BEAR WAY NE                                                                         ISSQUAH              WA      98027      USA       INSURANCE CLAIMS     6/24/2018        X            X              X          UNDETERMINED
5188              ELISA GUTIERREZ                      8748 JUMILLA AVE                                                                             NORTHRIDGE           CA      91324-3322 USA       INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
5189              ELISABETH HOWE                       3361 YELLOW JACKET DRIVE NORTH                                                               MANDAN               ND      58554      USA       INSURANCE CLAIMS     12/13/2016       X            X              X          UNDETERMINED
5190              ELISIA RIOS                          6124 ELMDALE RD                                                                              BROOK PARK           OH      44142      USA       INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
5191              ELISON BROOK R                       555 S 2130 W                                                                                 PROVO                UT      84601      USA       TRADE PAYABLE                                                                          $4.62
5192              ELITE PROTEGEE LLC                   2100 M STREET NW SUITE 170-239                                                               WASHINGTON           DC      20037      USA       TRADE PAYABLE                                                                         $46.25
5193              ELITE TACTICAL INC                   975 EAST RIGGS ROAD SUITE 12-154                                                             CHANDLER             AZ      85249      USA       TRADE PAYABLE                                                                       $135.15
5194              ELIZA & INGRID HENDERSON             921 SE 20TH STREET                                                                           GAINESVILLE          FL      32641      USA       INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
5195              ELIZA PABON                          UNKNOWN                                                                                      UNKNOWN              NY      14564      USA       INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
5196              ELIZABETH & RICHARD CASPER           381 HOOLIDGE HILL LANE                                                                       MARSTONS MILLS       MA      02648      USA       INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
5197              ELIZABETH & STEVE BURGESS & STANEK   956 TIFFANY LANE                                                                             NORTH MYRTLE BEACH   SC      29582      USA       INSURANCE CLAIMS     4/1/2018         X            X              X          UNDETERMINED
5198              ELIZABETH & TERESA ROBERTS           525 E MAIN ST                                                                                ALBERMARIE           NC      28001      USA       INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
5199              ELIZABETH & THOMAS COLE              150 RICHARD LANE                                                                             WEXFORD              PA      15090      USA       INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
5200              ELIZABETH ARDEN PR INC               P O BOX 191146                                                                               SAN JUAN             PR      00919-1146 USA       TRADE PAYABLE                                                                       $291.60
5201              ELIZABETH BRIERLEY                   1420 E COUGAR ST                                                                             SILVER SPRINGS       NV      89429      USA       INSURANCE CLAIMS     5/17/2018        X            X              X          UNDETERMINED
5202              ELIZABETH BROOKS                     8409 RIO BRAVO CT                         APT 3                                              TAMPA                FL      33617      USA       INSURANCE CLAIMS     1/28/2017        X            X              X          UNDETERMINED
5203              ELIZABETH BROWN                      2939 ENGLISH AVE                                                                             COLUMBIA             SC      29204      USA       INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
5204              ELIZABETH BROWN                      2939 ENGLISH AVE                                                                             COLUMBIA             SC      29204      USA       INSURANCE CLAIMS     10/2/2017        X            X              X          UNDETERMINED
5205              ELIZABETH BRUCE                      147 ROPANGO WAY                                                                              HEMET                CA      92545      USA       INSURANCE CLAIMS     8/15/2017        X            X              X          UNDETERMINED
5206              ELIZABETH CARDENAS                   11831 FERINA ST                                                                              NORWALK              CA      90650      USA       INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
5207              ELIZABETH FLORES                     1635 SOUTH 1300 WEST                                                                         SALT LAKE CITY       UT      84104      USA       INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
5208              ELIZABETH FREEMANER                  321 BRIERCLIFF CIRCLE                                                                        SAVANNAH             GA      31419      USA       INSURANCE CLAIMS     6/22/2015        X            X              X          UNDETERMINED
5209              ELIZABETH GODA                       2330 N LAWRENCE STREET                                                                       PHILADELPHIA         PA      19133      USA       INSURANCE CLAIMS     10/3/2015        X            X              X          UNDETERMINED
5210              ELIZABETH GOECKEL                    1429 COUNTRY CLUB ROAD                                                                       OLNEY                TX      76374      USA       INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
5211              ELIZABETH GOECKEL                    1429 COUNTRY CLUB ROAD                                                                       OLNEY                TX      76374      USA       INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
5212              ELIZABETH GONZALEZ                   4938 SOUTH GALAXY DR                                                                         FORT MYERS           FL      33905      USA       INSURANCE CLAIMS     11/2/2017        X            X              X          UNDETERMINED
5213              ELIZABETH GRAHAM WEBER               207 THOMAS MORE PARKWAY                                                                      CRESTVIEW HILLS      KY      41017      USA       TRADE PAYABLE                                                                       $195.51
5214              ELIZABETH IRVIN                      3618 S WILSON STREET                                                                         AMARILLO             TX      79118      USA       INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
5215              ELIZABETH IRVIN                      3618 S WILSON STREET                                                                         AMARILLO             TX      79118      USA       INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
5216              ELIZABETH KAMING                     26 WILLOW OAK RD W                                                                           HILTON HEAD          SC      29928      USA       INSURANCE CLAIMS     9/23/2018        X            X              X          UNDETERMINED
5217              ELIZABETH LOPEZ                      7839 WELLSFORD AVE                                                                           WHITTIER             CA      90606      USA       INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
5218              ELIZABETH MACKANIN                   13-14 FAIR LAWN AVE                                                                          FAIR LAWN            NJ      07410      USA       INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
5219              ELIZABETH MULLINS                    STATE OF FL SDU PO BOX 8500                                                                  TALLAHASSEE          FL      32314      USA       TRADE PAYABLE                                                                       $184.62
5220              ELIZABETH PAVONE                     2320 W AZEELE STREET                      UNIT 337                                           TAMPA                FL      33609      USA       INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
5221              ELIZABETH RIDERA                     1044 ACACIA LANE                                                                             COLUMBIA             SC      29229      USA       INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
5222              ELIZABETH RIESGO                     2530 W VEREDA AZUL                                                                           TUCSON               AZ      85746      USA       INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
5223              ELIZABETH ROSADO                     HC 05 BOX 24138                                                                              LAJAS                PR      00667      USA       INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
5224              ELIZABETH SCHOEN                     27008 CRANDAN DRIVE                                                                          HARRISBURG           OH      43551      USA       INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
5225              ELIZABETH SMITH                      154 PUTNAM                                                                                   HEATH                OH      43056      USA       TRADE PAYABLE                                                                       $354.81
5226              ELIZABETH SMITH P63010ANDREW         ELIZABETH SMITH 28405 VAN DYKE SUITE 3006                                                    WARREN               MI      48093      USA       TRADE PAYABLE                                                                       $115.00

5227              ELIZABETH TAMAJO                     3430 NORTHWEST 14 TERRACE                                                                    MIAMI                FL      33125        USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
5228              ELIZABETH WEBBER                     2216 CONCORD COURT                                                                           FAIRFIELD            CA      94533        USA     INSURANCE CLAIMS     11/28/2014       X            X              X          UNDETERMINED
5229              ELIZABETHTOWN UTILITIES KY           PO BOX 550                               CITY HALL                                           ELIZABETHTOWN        KY      42701        USA     UTILITIES PAYABLE                                                                    $7.11
5230              ELIZALDE ARTHUR ASO HOMEOWNERS OF    405 MARTIN LUTHER KING JR ST                                                                 GEORGETOWN           TX      78626        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AMERICA INSURANCE COMPANY
5231              ELK LIGHTING INC                     101 WEST WHITE ST                                                                            SUMMIT HILL          PA      18250        USA     TRADE PAYABLE                                                                        $19.50
5232              ELKAN SC COMPANY                     P O BOX 11229                                                                                KNOXVILLE            TN      37939-1229   USA     TRADE PAYABLE                                                                      $100.00
5233              ELKAN SC COMPANY                     P O BOX 11229                                                                                KNOXVILLE            TN      37939-1229   USA     TRADE PAYABLE                                                                      $100.00
5234              ELKHOURY SOUHEIL B                   725 COURT ST                                                                                 MARTINEZ             CA      94553        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5235              ELLA BLANDEN                         9948 SOUTH YALE AVENUE                                                                       CHICAGO              IL      60628        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
5236              ELLARD EUNICE B                      700 E CARSON ST                                                                              PITTSBURGH           PA      15203        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5237              ELLEN & MICHAEL DOUGHTY              36902 244TH AVENUE SE                                                                        ENUMCLAW             WA      98022        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
5238              ELLEN A CARTER                       2781 JEROME DRIVE                                                                            DALTON               GA      30721        USA     TRADE PAYABLE                                                                      $132.34
5239              ELLEN MALIA CHOW                     45-657 HALEKOU PLACE                                                                         KANEOHE              HI      96744        USA     INSURANCE CLAIMS     7/8/2018         X            X              X          UNDETERMINED
5240              ELLEN MATSUBARA                      11342 EXCELSIOR AVE                                                                          HANFORD              CA      93230        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
5241              ELLEN O'BRIEN                        935 W DEVONSHIRE RD                                                                          DELAFIELD            WI      53018        USA     INSURANCE CLAIMS     5/21/2018        X            X              X          UNDETERMINED
5242              ELLEN ORTIZ                          2207 BEDFORD STAGE                                                                           SAN ANTONIO          TX      78213-1201   USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
5243              ELLIN KAYLEE F                       403 CHESTNUT                                                                                 KELLOGG              ID      83837        USA     TRADE PAYABLE                                                                         $1.85
5244              ELLIOT BRAHA                         378 5TH AVE                                                                                  NEW YORK              NY     10018        USA     TRADE PAYABLE                                                                      $657.50
5245              ELLIOTT ELVIN AND BETTY ELLIOTT      500 NORTH KING STREET                                                                        WILMINGTON           DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5246              ELLIOTT MATTHEW                      30000 HAYES LANE                                                                             JUNCTION CITY        OR      97448        USA     TRADE PAYABLE                                                                      $199.26
5247              ELLIS AMANDA S                       231 CURTIS HILL RD                                                                           CHEHALIS             WA      98532        USA     TRADE PAYABLE                                                                      $312.17
5248              ELLIS BRADLEY                        90220 FAIRWAY DR                                                                             SCOTTSBLUFF          NE      69361        USA     TRADE PAYABLE                                                                         $7.40
5249              ELLIS DAWNCHERRE                     3537 W CAMPUS APT 6                                                                          VISALIA              CA      93277        USA     TRADE PAYABLE                                                                        $63.79
5250              ELLIS KEETON D                       1813 ORCHARD PL                                                                              FT COLLINS           CO      81401        USA     TRADE PAYABLE                                                                     $1,161.13
5251              ELLIS LYNELL                         309 EGOLF DRIVE                                                                              RAHWAY               NJ      07065        USA     TRADE PAYABLE                                                                        $11.60
5252              ELLIS SEAN                           2565 N PALO SANTO DR                                                                         TUCSON               AZ      85745        USA     TRADE PAYABLE                                                                      $707.37
5253              ELLITE MANAGEMENT INC                1401 NORTH KRAEMER BLVD UNIT A                                                               ANAHEIM              CA      92806        USA     TRADE PAYABLE                                                                     $1,962.93




                                                                                                                                 Page 66 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                                Doc 20    Filed 01/18/19
                                                                                                                                 Schedule Entered            01/18/19
                                                                                                                                          E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                 Pg 707 of 1461




                                                                                                                                                                                                                                                   Contingent

                                                                                                                                                                                                                                                                Unliquidated

                                                                                                                                                                                                                                                                               Disputed
Row No. Account   Creditor's Name                           Address 1                                 Address 2              Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                       Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                          Offset
                                                                                                                                                                                                                                                                                                          (Y/N)
5254              ELMS WALTER INDIVIDUALLY AND AS SPECIAL                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF IMOGENE
                  ELMS DECEASED
5255              ELOISE GAITHER                            GENERAL SESSIONS CLERK ROOM 101JUDICIAL                                                          MURFREESBORO       TN      37130        USA     TRADE PAYABLE                                                                       $314.73
                                                            BLDG
5256              ELSA BATISTA                              8 CALLE 1 APT H416                                                                               TRUJILLO ALTO      PR      00976-2436   USA     INSURANCE CLAIMS     6/26/2018        X            X              X          UNDETERMINED
5257              ELSA HERRERA                              1426 WARM SPRINGS DR                                                                             CHULA VISTA        CA      91913        USA     INSURANCE CLAIMS     7/22/2017        X            X              X          UNDETERMINED
5258              ELSON STEPHANIE                           7340 SHOSHONE AVE                                                                                LAKE BALBOA        CA      91406        USA     TRADE PAYABLE                                                                         $1.84
5259              ELUBER CARRASQUILLO BURGOS                PO BOX 3266                                                                                      CAGUAS             PR      00726        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
5260              ELVIA & CEMETRIO GARZA                    3701 SONORA AVE                                                                                  MCALLEN            TX      78503        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
5261              ELVIRA BEDOLLA                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
5262              ELVIRA ESPINOZA                           1900 SOUTH LINCOLN B-23                                                                          SANTA MARIA        CA      93458        USA     INSURANCE CLAIMS     10/7/2018        X            X              X          UNDETERMINED
5263              ELVIS LAZZARINI                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
5264              ELYSWATCHES                               90-40 160TH ST                                                                                   JAMAICA            NY      11432        USA     TRADE PAYABLE                                                                      $313.85
5265              ELZY MORROW                                                                                                                                                                                TRADE PAYABLE                                                                      $284.72
5266              E-MARKETPLACE SOLUTIONS LLC               41 REDMOND ROAD                                                                                  BARNEVELD           NY     13304        USA     TRADE PAYABLE                                                                     $6,361.41
5267              EMBERLEE ANDERSON                         19407 SE YAMHILL                                                                                 PORTLAND           OR                   USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
5268              EMBREY ELAINA                             13865 UNION CHURCH RD NONE                                                                       SUMERDUCK          VA      22742        USA     TRADE PAYABLE                                                                      $250.00
5269              EMEG INC                                  733 9TH AVENUE                                                                                   CITY OF INDUSTRY   CA      91745        USA     TRADE PAYABLE                                                                        $80.49
5270              EMEL HASSANEIN                            8675 UMBER SKY CT                                                                                RENO               NV      89506        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
5271              EMERA MAINE11008                          PO BOX 11008                                                                                     LEWISTON           ME      04243-9459   USA     UTILITIES PAYABLE                                                                    $16.38
5272              EMERALD COAST UTILITIES AUTHORITY         PO BOX 18870                                                                                     PENSACOLA          FL      32523-8870   USA     UTILITIES PAYABLE                                                                  $314.40
5273              EMERALD ELECTRONICS USA INC               90 DAYTON AVENUE BUILDING 9A                                                                     PASSAIC             NJ     07055        USA     TRADE PAYABLE                                                                      $440.61
5274              EMERGE TECHNOLOGIES INC                   1431 GREENWAY DR STE 800                                                                         IRVING             TX      75038        USA     TRADE PAYABLE                                                                      $654.26
5275              EMERICK DALE AND ELIZABETH EMERICK        PHILADELPHIA CITY HALL                    CHESTNUT ST                                            PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5276              EMERT MICHELLE V                          1606 NE HALSEY ST                                                                                PORTLAND           OR      97220        USA     TRADE PAYABLE                                                                        $80.36
5277              EMERT RICHARD JOSEPH ET AL                10 N TUCKER BLVD                                                                                 ST LOUIS           MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5278              EMERY HAMMON                              2665 S 1880 E                                                                                    CANE BEDS          AZ                   USA     INSURANCE CLAIMS     3/22/2014        X            X              X          UNDETERMINED
5279              EMES ENTERPRISES LLC                      6611 MEADOW RIDGE LN                                                                             CINCINNATI         OH      45237        USA     TRADE PAYABLE                                                                     $7,558.67
5280              EMIL APENTENG                             9708 BRUNETT AVE                                                                                 SILVER SPRING      MD      20901        USA     TRADE PAYABLE                                                                     $2,247.46
5281              EMILA JURALDZIC                           4021 N OLCOTT ST                                                                                 NORRIDGE           IL      60706        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
5282              EMILE HEYWOOD                             180 DIAMOND RUBY                                                                                 CHRISTIANSTED ST   VI      00823        USA     INSURANCE CLAIMS     7/14/2015        X            X              X          UNDETERMINED
                                                                                                                                                             CROIX
5283              EMILIO HERNANDEZ                          138 LACUESTA DRIVE                                                                               SCOTTS VALLEY      CA      95066        USA     INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
5284              EMILY & RANDAL SHAW                       2 QUAIL LN                                                                                       NORTH GRANBY       CT      06060        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
5285              EMILY AND RICHARD REINER                  1310 MONK ROAD                                                                                   GLADWYNE           PA      19035        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
5286              EMILY LOFTON                              516 LINDEN AVE                                                                                   BELLWOOD           IL      60104        USA     INSURANCE CLAIMS     11/2/2017        X            X              X          UNDETERMINED
5287              EMILY RAINFORD                            196 CAMPBELL ST                                                                                  RUTLAND            MA      01543        USA     INSURANCE CLAIMS     8/12/2018        X            X              X          UNDETERMINED
5288              EMILY TORO RODRIGUEZ                      PO BOX 754                                                                                       BOQUERON           PR      00662-0754   USA     INSURANCE CLAIMS     6/6/2016         X            X              X          UNDETERMINED
5289              EMILY TORO RODRIGUEZ                      PO BOX 754                                                                                       BOQUERON           PR      00662-0754   USA     INSURANCE CLAIMS     6/6/2016         X            X              X          UNDETERMINED
5290              EMIRIMAGE CORPORATION                     20855 NE 16TH AVE UNIT C 30                                                                      MIAMI              FL      33179        USA     TRADE PAYABLE                                                                        $35.48
5291              EMKE DAVID                                155 NORTH MAIN STREET                                                                            EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5292              EMMA CABALLERO                            323 HELLER ST APT 21                                                                             REDWOOD CITY       CA      94063        USA     INSURANCE CLAIMS     10/7/2015        X            X              X          UNDETERMINED
5293              EMMA CHARLES                              1515 SELWYN AVE APT 45                                                                           BRONX              NY      10457        USA     INSURANCE CLAIMS     8/4/2018         X            X              X          UNDETERMINED
5294              EMMA LEMKE                                3007 WEST SWEET CLOVER LANE                                                                      SOUTH JORDAN       UT      84095        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
5295              EMMA NUNEZ FALCON                         VILLA DEL REY 5                           J12 CALLE 28                                           CAGUAS             PR      00727-6709   USA     INSURANCE CLAIMS     9/30/2015        X            X              X          UNDETERMINED
5296              EMPIRE DIRECT OUTLET                      6094 14TH ST W 188                                                                               BRADENTON          FL      34207        USA     TRADE PAYABLE                                                                        $44.66
5297              EMPIRE USA TECHNOLOGY CORPORAT            14848 HILLSIDE AVE                                                                               JAMAICA            NY      11435        USA     TRADE PAYABLE                                                                     $4,766.62
5298              EMPLOYMENT SECURITY DEPARTMENT            BENEFIT PAYMENT CENTER P O BOX 24928                                                             SEATTLE            WA      98124        USA     TRADE PAYABLE                                                                        $23.45
5299              EMPLOYMENT SECURITY DEPARTMENT            BENEFIT PAYMENT CENTER P O BOX 24928                                                             SEATTLE            WA      98124        USA     TRADE PAYABLE                                                                        $25.81
5300              EMPLOYMENT SECURITY DEPARTMENT            BENEFIT PAYMENT CENTER P O BOX 24928                                                             SEATTLE            WA      98124        USA     TRADE PAYABLE                                                                      $146.53
5301              EMPLOYMENT SECURITY DEPARTMENT            BENEFIT PAYMENT CENTER P O BOX 24928                                                             SEATTLE            WA      98124        USA     TRADE PAYABLE                                                                      $406.44
5302              EMPLOYMENT SECURITY DEPT                  TREASURY UNIT PO BOX 9046                                                                        OLYMPIA            WA      98507        USA     TRADE PAYABLE                                                                      $149.16
5303              EMPORIA COMBINED COURT                    P O BOX 511                                                                                      EMPORIA            VA      23847        USA     TRADE PAYABLE                                                                      $152.71
5304              EMPORIUM LEATHER                          301 PENHORN AVE                                                                                  SECAUCUS           NJ      07094        USA     TRADE PAYABLE                                                                     $1,838.43
5305              EMSCO GROUP                               P O BOX 151                                                                                      GIRARD             PA      16417        USA     TRADE PAYABLE                                                                      $409.46
5306              ENAN KHALIL                               115 PROSPECT ST                           APT 2                                                  GARFIELD           NJ      07026        USA     INSURANCE CLAIMS     10/8/2017        X            X              X          UNDETERMINED
5307              ENCINAS VINCENT                           818 EASTON AVE                                                                                   SAN BRUNO          CA      94066        USA     TRADE PAYABLE                                                                         $1.83
5308              ENCO MANUFACTURING CORP                   BALDORIOTY NO 43                                                                                 CIDRA              PR      00739        USA     TRADE PAYABLE                                                                    $45,481.63
5309              ENCOMPASS GROUP LLC                       615 MACON STREET                                                                                 MCDONOUGH          GA      30253        USA     TRADE PAYABLE                                                                      $314.01
5310              ENCOMPASS SUPPLY CHAIN SOLUTIO            P O BOX 935572                                                                                   ATLANTA             GA     31193        USA     TRADE PAYABLE                                                                    $50,476.26
5311              ENDEAVOR TOOL COMPANY LLC                 18 WORCESTER STREET                                                                              WEST BOYLSTON      MA      01583        USA     TRADE PAYABLE                                                                    $10,787.91
5312              ENDEAVORING ENTERPRISES                   20-22 WEST MALL                                                                                  PLAINVIEW          NY      11803        USA     TRADE PAYABLE                                                                      $462.41
5313              ENEDINA MARTINEZ                          4540 SARAZEN DR                                                                                  MESQUITE           TX      75150        USA     INSURANCE CLAIMS     8/26/2018        X            X              X          UNDETERMINED
5314              ENEDINO RODOLFO RAMIREZ                   416 EAST 143RD STREET                     APT1A                                                  BRONX              NY      10451        USA     INSURANCE CLAIMS     10/18/2017       X            X              X          UNDETERMINED
5315              ENEDINO RODOLFO RAMIREZ                   416 EAST 143RD STREET                     APT1A                                                  BRONX              NY      10451        USA     INSURANCE CLAIMS     10/18/2017       X            X              X          UNDETERMINED
5316              ENERGY SAVING LIGHTING PRODUCT                                                                                                                                                             TRADE PAYABLE                                                                     $1,432.26
5317              ENERGYWORKS LANCASTER LLC                 PO BOX 6203                                                                                      HERMITAGE          PA      16148-0922   USA     UTILITIES PAYABLE                                                                $27,464.06
5318              ENFINGER JOSEF                            174 CR 1810                                                                                      SALTILLO           MS      38866        USA     TRADE PAYABLE                                                                         $1.84
5319              ENG SUE                                   831 BEACON ST 230                                                                                NEWTON CENTRE      MA      02459        USA     TRADE PAYABLE                                                                        $65.91
5320              ENGELBART JOHN AND MARIE ENGELBART        155 NORTH MAIN STREET                                                                            EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5321              ENGIE RESOURCES                           PO BOX 9001025                                                                                   LOUISVILLE         KY      40290-1025   USA     UTILITIES PAYABLE                                                                 $3,533.89
5322              ENGLAND APRIL P                           712 MARIE FENLON DR                                                                              LAS VEGAS          NV      89107        USA     TRADE PAYABLE                                                                         $1.84
5323              ENID OLSEN                                275 NORTHFIELD AVE                        33                                                     WEST ORANGE        NJ      07052        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
5324              ENOVATIVE TECHNOLOGIES LLC                11935 WORCESTER HWY                                                                              BISHOPVILLE         MD     21813        USA     TRADE PAYABLE                                                                        $57.24
5325              ENRICO P CARRASQUILLO                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
5326              ENRIQUE SANABRIA                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
5327              ENSLEY STEWART                            614 WEST MAGNOLIA ST UNIT B                                                                      COMPTON            CA      90220        USA     INSURANCE CLAIMS     1/6/2017                                                     $1,480.00
5328              ENSTAR                                    PO BOX 190288                                                                                    ANCHORAGE          AK      99519-0288   USA     UTILITIES PAYABLE                                                                 $1,203.45
5329              ENTERGY ARKANSAS INC8101                  PO BOX 8101                                                                                      BATON ROUGE        LA      70891-8101   USA     UTILITIES PAYABLE                                                                 $5,427.23
5330              ENTERGY GULF STATES LA LLC8103            PO BOX 8103                                                                                      BATON ROUGE        LA      70891-8103   USA     UTILITIES PAYABLE                                                                 $9,268.18
5331              ENTERGY MISSISSIPPI INC8105               PO BOX 8105                                                                                      BATON ROUGE        LA      70891-8105   USA     UTILITIES PAYABLE                                                                  $713.24
5332              ENTERGY TEXAS INC8104                     PO BOX 8104                                                                                      BATON ROUGE        LA      70891-8104   USA     UTILITIES PAYABLE                                                                 $7,480.16
5333              ENTERPRISE ENTERPRISE                     250 CARRIAGE CIRCLE                                                                              HEMET              CA      92545        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
5334              ENTERPRISE REALTY & INVESTMNTS                                                                                                                                                             TRADE PAYABLE                                                                    $10,568.25
5335              ENTERPRISE REALTY & INVESTMNTS INC        PO BOX 161300                                                                                    HONOLULU           NV      96816        USA     TRADE PAYABLE                                                                     $4,772.76
5336              ENTERPRISE RENTAL                         5311 AIRPORT SERVICE ROAD                                                                        TAMPA              FL      33607        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
5337              ENTERPRISES                                                                                                                                                                                TRADE PAYABLE                                                                     $1,423.53


                                                                                                                                          Page 67 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                18-23537-rdd                             Doc 20                  Filed 01/18/19
                                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                                         E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                                Pg 708 of 1461




                                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                               Address 1                                Address 2                          Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                                         (Y/N)
5338              ENTERPRISES INC                               2344 MALIBU AVE                                                                                             SAINT CHARLES      MO      63303        USA     TRADE PAYABLE                                                                     $6,075.38
5339              ENUMBER INC                                   1980 US HIGHWAY 1                                                                                           NORTH BRUNSWICK    NJ      08902        USA     TRADE PAYABLE                                                                   $182,029.05
5340              ENVIROSAFE TECHNOLOGIES NZ LIMIT              C- 1200 WORLDWIDE BLVD                                                                                      HEBRON             KY      41048        USA     TRADE PAYABLE                                                                      $597.01
5341              ENVISIONS LLC                                 529 FIFTH AVE 19TH FLR                                                                                      NEW YORK           NY      10017        USA     TRADE PAYABLE                                                                    $26,671.29
5342              ENZENBERGER ROBERT F                          1117 SOUTH RANCHO DRIVE                                                                                     LAS VEGAS          NV      89102        USA     TRADE PAYABLE                                                                      $750.00
5343              EOM 18                                        2103 EAST 7 STREET                                                                                          BROOKLYN           NY      11204        USA     TRADE PAYABLE                                                                      $160.58
5344              EOS CCA                                       7900 E UNION AVE 3RD FLOOR                                                                                  DENVER             CO      80237        USA     TRADE PAYABLE                                                                      $503.18
5345              EOS CCA                                       7900 E UNION AVE 3RD FLOOR                                                                                  DENVER             CO      80237        USA     TRADE PAYABLE                                                                      $160.35
5346              EPB - ELECTRIC POWER BOARD-CHATTANOOGA        PO BOX 182254                            ATTN: REMITTANCE PROCESSING                                        CHATTANOOGA        TN      37422-7253   USA     UTILITIES PAYABLE                                                                $16,613.95

5347              EPELICANCOM INC                               4100 NEWPORT PLACE DRIVE                                                                                    NEWPORT BEACH      CA      92660        USA     TRADE PAYABLE                                                                      $409.09
5348              EPI ENTERPRISES LLC                           650 MADISON AVE                                                                                             MANALAPAN           NJ     07726        USA     TRADE PAYABLE                                                                      $121.93
5349              EPIC DESIGNERS LIMITED                        4320 W 23RD CT APTA                                                                                         EAST CHICAGO       IN      46312        USA     TRADE PAYABLE                                                                   $541,698.72
5350              EPOSEIDON OUTDOOR ADVENTURE IN                425 OAK ST                                                                                                  GARDEN CITY        NY      11530        USA     TRADE PAYABLE                                                                      $831.24
5351              EPPCO ENTERPRISES INC                         CLEVELAND OH 44121-2843                                                                                     CLEVELAND           OH     44121-2843   USA     TRADE PAYABLE                                                                     $7,370.84
5352              EPPLE ALICE INDIVIDUALLY AND AS EXECUTRIX     56 PATERSON ST                                                                                              NEW BRUNSWICK      NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF FREDERICK N EPPLE DECEASED

5353              EPPLE GAYLE                                   226 FOREPEAK AVE                                                                                            BEACHWOOD          NJ      08722        USA     TRADE PAYABLE                                                                        $36.01
5354              EQUABLE ASCENT FINANCIAL LLC                  BLATT HASENMILLER LEIBSKER&MOO125 S                                                                         CHICAGO            IL      60606        USA     TRADE PAYABLE                                                                        $82.28
                                                                WACKER DRIVE STE 400
5355              EQUITY PROCESS MGMT TRUST                     PO BOX 4906                                                                                                 MISSOULA           MT      59806        USA     TRADE PAYABLE                                                                      $152.50
5356              ERAZO JORGE A                                 62 FOREST STREET APT 8                                                                                      ROXBURY            MA      02119        USA     TRADE PAYABLE                                                                        $70.15
5357              ERCOLANI MARIO S AND ROMAINE                  PHILADELPHIA CITY HALL                   CHESTNUT ST                                                        PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5358              ERDMAN HOLLY                                  3161 W CHERYL DR                                                                                            PHOENIX            AZ      85051        USA     TRADE PAYABLE                                                                      $174.51
5359              ERDMANN MARVIN                                155 NORTH MAIN STREET                                                                                       EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5360              ERDOGAN AYLIN F                               401 E 65TH ST                                                                                               NEW YORK           NY      10065        USA     TRADE PAYABLE                                                                         $1.83
5361              ERENDIRA ARTBAGA                              413 GRANGNELLI AVE                                                                                          ANTIOCH            CA      94509        USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
5362              ERIC & DEANA BURRIS                           4647 OWL CREEK LANE                                                                                         CONCORD            NC      28027        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
5363              ERIC & FAY YADA                               1369 E GRAND AVE                         UNIT A                                                             LAS CEGUNDO        CA      90245        USA     INSURANCE CLAIMS     5/17/2018        X            X              X          UNDETERMINED
5364              ERIC & MARIA STERN SIOSON-STERN               1677 BARD LANE                                                                                              EAST MEADOW        NY      11554        USA     INSURANCE CLAIMS     5/11/2017        X            X              X          UNDETERMINED
5365              ERIC & MARLA NEVILLE                          5 KARI BOULEVARD                                                                                            POUGHKEEPSIE       NY      12601        USA     INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
5366              ERIC CHIVINGTON                               6566 MCVEY BLVD                                                                                             COLUMBUS           OH      43235        USA     INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
5367              ERIC DU DANG                                  2236 YOUNG FARM PLACE                                                                                       MONTGOMERY         AL      36106-3141   USA     INSURANCE CLAIMS     8/12/2017        X            X              X          UNDETERMINED
5368              ERIC FIELDS                                   PO BOX 554                                                                                                  HACKENSACK         NJ      07602        USA     TRADE PAYABLE                                                                      $100.32
5369              ERIC GARCIA                                   NA                                                                                                          SEATTLE            WA      98148        USA     INSURANCE CLAIMS     2/27/2018        X            X              X          UNDETERMINED
5370              ERIC GIVENS                                   10701 SW 221ST STREET                                                                                       MIAMI              FL      33170        USA     INSURANCE CLAIMS     6/25/2016        X            X              X          UNDETERMINED
5371              ERIC ICARE                                    4364 TRAIL E DRIVE NE                                                                                       ADA                MI      49301        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
5372              ERIC RICHARD I B COMPANY LLC                  100 PASSAIC AVE SUITE 240                BLANK                                                              FAIRFIELD          NJ      07004        USA     TRADE PAYABLE                                                                     $1,333.84
5373              ERIC ROBERT                                   227 FLORAL WAY                                                                                              O'FALLON           MO      63368        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
5374              ERIC SCOTT GLASGOW                            121 ALMAR DRIVE                                                                                             FORT LAUDERDALE    FL      33334        USA     INSURANCE CLAIMS     6/8/2013         X            X              X          UNDETERMINED
5375              ERIC UNKNOWN                                  47 VERA STREET                                                                                              NEW YORK           NY      10305        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
5376              ERICA CAYER                                   141 DREW AVE                                                                                                BROCKTON           MA      02302        USA     INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
5377              ERICA FARRELL                                 1718 SEXTON PLACE                                                                                           BRONX              NY      10469        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
5378              ERICA GOMEZ                                   29 TIMBER TRAIL LN                                                                                          MEDFORD            NY      11763        USA     INSURANCE CLAIMS     5/2/2018         X            X              X          UNDETERMINED
5379              ERICA HUSTON                                  5206 RIVA RIDGE LANE                                                                                        HOPE MILLS         NC      28348        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
5380              ERICA LOPEZ                                   7725 W PASADENA AVE                                                                                         GLENDALE           AZ      85303        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
5381              ERICA MOORE                                   302 NORTH BARNES                         APT 4                                                              QUITMAN            GA      31643        USA     INSURANCE CLAIMS     12/19/2010       X            X              X          UNDETERMINED
5382              ERICA RIVERA                                  114 BERNARDINE ROAD                                                                                         EAST STROUDSBURG   PA      18302        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5383              ERICA VLADO                                   45 MORGAN LANE                                                                                              STATEN ISLAND      NY      10314        USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
5384              ERICALISHA LEWIS                              303 LOWER PIGEONROOST ROAD                                                                                  BONNYMAN           KY      41719        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
5385              ERICK DIAZ                                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
5386              ERICK DIAZ                                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
5387              ERICKSON BRANDON                              7431 TYONE CT                                                                                               ANCHORAGE          AK      99504        USA     TRADE PAYABLE                                                                         $1.00
5388              ERIE COUNTY SHERIFFS OFFICE                   PO BOX 8000                                                                                                 BUFFALO            NY      14267        USA     TRADE PAYABLE                                                                        $18.95
5389              ERIE COUNTY SHERIFFS OFFICE                   PO BOX 8000                                                                                                 BUFFALO            NY      14267        USA     TRADE PAYABLE                                                                        $74.67
5390              ERIE COUNTY WATER AUTHORITY                   295 MAIN ST                              350 ELLICOTT SQUARE BLDG RM 350                                    BUFFALO            NY      14203-2412   USA     UTILITIES PAYABLE                                                                    $54.00
5391              ERIK & MARIA SURGNIER                         9885 GARDEN ST                                                                                              LENEXA             KS      66227        USA     INSURANCE CLAIMS     6/26/2018        X            X              X          UNDETERMINED
5392              ERIK BIANCO                                   10262 BIRTCHER DRIVE                                                                                        MIRA LOMA          CA      91752        USA     TRADE PAYABLE                                                                    $12,245.45
5393              ERIK S EKLOF                                  18050 COVINGTON PATH DBA AUDIOEQUIP                                                                         MINNETONKA         MN      55345        USA     TRADE PAYABLE                                                                      $242.24
5394              ERIKA AND ROBERT KLEIN                        683 CHURCH AVENUE                                                                                           WOODMERE           NY      11598        USA     INSURANCE CLAIMS     2/21/2018        X            X              X          UNDETERMINED
5395              ERIKA CRUZ                                    2203 GAEBLER AVE                                                                                            OVERLAND           MO      63114        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5396              ERIKA CRUZ                                    2203 GAEBLER AVE                                                                                            OVERLAND           MO      63114        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5397              ERIKA MENA                                    55 VIA AMISTOSA                                                                                             RANCHO SANTA       CA      92688        USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
                                                                                                                                                                            MARGARITA
5398              ERIN ARMSTRONG                                6672 YALE DRIVE                                                                                             HIGHLANDS RANCH    CO      80130        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
5399              ERIN BURDEX                                   5380 CLAYTON RD                          APT Y                                                              CONCORD            CA      94521        USA     INSURANCE CLAIMS     4/16/2018        X            X              X          UNDETERMINED
5400              ERIN CAPITAL MANAGEMENTLLC                    HAYT HAYT & LANDAU P L 7765 SW 87 AVENUE                                                                    MIAMI              FL      33173        USA     TRADE PAYABLE                                                                       $11.54
                                                                STE 101
5401              ERIN HOEPPNER                                 1850 MCDONOUGH                                                                                              JOLIET             IL      60435        USA     INSURANCE CLAIMS     9/23/2016        X            X              X          UNDETERMINED
5402              ERIN O'QUINN-WYCOFF                           2218 KAUSEN DR 100                                                                                          ELK GROVE          CA      95758        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5403              ERIVES ALEXIS                                 2 CALLE LAS CASAS                                                                                           SANTA FE           NM      87507        USA     TRADE PAYABLE                                                                         $0.96
5404              ERMA MCBRIDE                                  2052 GREGORY COURT                                                                                          SPRINGFIELD        IL      62703        USA     INSURANCE CLAIMS     3/6/2017         X            X              X          UNDETERMINED
5405              ERMA RELIFORD                                 4809 PALMER AVENUE                                                                                          KANSAS CITY        MO      64129        USA     INSURANCE CLAIMS     10/23/2017       X            X              X          UNDETERMINED
5406              ERMELINDA MARK                                6114 VIA PRESIDIO                                                                                           ORANGE VALE        CA      95662        USA     INSURANCE CLAIMS     5/9/2018         X            X              X          UNDETERMINED
5407              ERNA RAMOS                                    48-06 FRESH MEADOW LANE                                                                                     FRESH MEADOWS      NY      11365        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
5408              ERNEST WALTON                                 302 W 111TH STREET                       FIRST FLOOR                                                        CHICAGO            IL      60628        USA     INSURANCE CLAIMS     4/30/2016                                                   $75,000.00
5409              ERNESTO GOMEZ                                 1033 VIRGINIA ST APT 103                                                                                    RALEIGH            NC      27610        USA     INSURANCE CLAIMS     1/20/2017        X            X              X          UNDETERMINED
5410              ERRICA MICKENS                                PO BOX 521                                                                                                  HAWTHORNE          CA      90251        USA     INSURANCE CLAIMS     11/28/2016       X            X              X          UNDETERMINED
5411              ERSKINE & FLEISHER TRUST ACCOU                55 WESTON RD STE 300                                                                                        FORT LAUDERDALE    FL      33326        USA     TRADE PAYABLE                                                                        $60.00
5412              ERSKINE & FLEISHER TRUST ACCOU                55 WESTON RD STE 300                                                                                        FORT LAUDERDALE    FL      33326        USA     TRADE PAYABLE                                                                         $1.69
5413              ERURA INC                                     23961 WILDWOOD CANYON RD                                                                                    SANTA CLARITA       CA     91321        USA     TRADE PAYABLE                                                                      $950.39
5414              ERVIN FELICIA                                 14273 DEB DRIVE                                                                                             ATHENS             AL      35611        USA     TRADE PAYABLE                                                                        $21.74
5415              ES SACRED ROAD MINISTRI                       14531 PUMPHOUSE ROAD                                                                                        WHITE SWAN         WA      98952-9724   USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
5416              ESA ALVERNAZ ROBERT HACKMAN & TER             4216 ROBINIA PLACE                                                                                          DAVIS              CA      95618        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
5417              ESCALADE INC                                  INDIANAPOLIS IN 46266                                                                                       INDIANAPOLIS        IN     46266        USA     TRADE PAYABLE                                                                    $86,138.97
5418              ESCALANTE MASON                               555 E OLIVE AVE APT 309                                                                                     BURBANK            CA      91501        USA     TRADE PAYABLE                                                                         $1.84
5419              ESCALI CORP                                   3202 143RD CIRCLE STE 150                                                                                   BURNSVILLE         MN      55306        USA     TRADE PAYABLE                                                                        $41.03


                                                                                                                                                         Page 68 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                  18-23537-rdd                            Doc 20                 Filed 01/18/19
                                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                                         E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                  Case Number: 18-23537
                                                                                                                                                Pg 709 of 1461




                                                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                                 Address 1                               Address 2                         Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                                                           (Y/N)
5420              ESCAMILLA ANAHY                                 21715 WOODWARD ST                                                                                         PERRIS               CA      92570        USA     TRADE PAYABLE                                                                         $6.54
5421              ESCAMILLA JAYLEEN                               573 PINE GROVE AVE                                                                                        GURNEE               IL      60031        USA     TRADE PAYABLE                                                                        $23.46
5422              ESCOBAR LUIS A                                  1192 SCHAFFER DR                                                                                          FREDERICK            MD      21702        USA     TRADE PAYABLE                                                                        $11.53
5423              ESCOBEDO ELIZABETH                              4419 STONE FIELD DR                                                                                       ORLANDO              FL      32826        USA     TRADE PAYABLE                                                                         $4.04
5424              ESCRIBANO ANGEL                                 HC 70 BOX 30480                                                                                           SAN LORENZO          PR      00754        USA     TRADE PAYABLE                                                                         $0.29
5425              ESHOPPERCITY                                    14746 YORBA COURT                                                                                         CHINO                CA      91710        USA     TRADE PAYABLE                                                                     $1,411.85
5426              ESI CASES & ACCESSORIES INC                     44 EAST 32ND STREET 6TH FLOOR                                                                             NEW YORK             NY      10016        USA     TRADE PAYABLE                                                                    $44,381.17
5427              ESJAY INTERNATIONAL PVT LTD                     48 LAKSHMI INDUSTRIAL ESTATE            SNPATH LOWER PAREL W                                              MUMBAI               INDIA   400059               TRADE PAYABLE                                                                   $168,415.92
5428              ESKEW STEPHANIE                                 409 E CHURCH ST P O BOX 194                                                                               PLEASANT PLAINS      IL      62677        USA     TRADE PAYABLE                                                                         $1.76
5429              ESNEIDA RIASCOS                                 501 NE 98TH AVE                                                                                           PEMBROKE PINES       FL      33024        USA     INSURANCE CLAIMS     1/27/2017        X            X              X          UNDETERMINED
5430              ESPADA YAMILIZAMAR                              PO BOX 10000 SUITE 22                                                                                     CAYEY                PR      00737        USA     TRADE PAYABLE                                                                         $3.88
5431              ESPARANZA MARTIN                                3715 N TROY                             2ND FLOOR                                                         CHICAGO              IL      60618        USA     INSURANCE CLAIMS     3/24/2018        X            X              X          UNDETERMINED
5432              ESPENDEZ MAYRA                                  SAN RAFAEL ESTATES CALLE AMAPOLA A-1                                                                      BAYAMON              PR      00959        USA     TRADE PAYABLE                                                                      $130.00
5433              ESPERANZA ESQUIBEL                              715 EAST VOSBURG DRIVE                                                                                    AZUSA                CA      91702        USA     INSURANCE CLAIMS     2/1/2018         X            X              X          UNDETERMINED
5434              ESPERANZA VILLAREAL                             1230 BROCKTON AVENUE                    APT 4                                                             LOS ANGELES          CA      90025        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
5435              ESPINAL JIMMY                                   330 RIVERDALE AVE APT 3N                                                                                  YONKERS              NY      10705        USA     TRADE PAYABLE                                                                         $1.84
5436              ESPINEIRIA LUIS INDIVIDUALLY AND AS THE         60 CENTRE ST                                                                                              NEW YORK             NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTOR OF THE ESTATE OF MARIANO
                  ESPINEIRIA
5437              ESPINOSA VICTOR A                               URB BRISAS DE HATILLO CASA A 2                                                                            HATILLO              PR      00659        USA     TRADE PAYABLE                                                                        $9.05
5438              ESPINOZA ALEX                                   876 OLYMPIA AVE                                                                                           VENTURA              CA      93004        USA     TRADE PAYABLE                                                                       $36.67
5439              ESPINOZA ANALISE J                              716 27TH AVE W                                                                                            BRADENTON            FL      34205        USA     TRADE PAYABLE                                                                       $22.30
5440              ESPINOZA DANIEL M                               82165 DR CARREON BLVD APT6D2                                                                              INDIO                CA      92201        USA     TRADE PAYABLE                                                                        $0.92
5441              ESPINOZA DIEGO                                  210 W CLARENDON DR                                                                                        ROUND LAKE BEACH     IL      60073        USA     TRADE PAYABLE                                                                        $1.85
5442              ESPINOZA SARA                                   600 ADMINISTRATION DR                                                                                     SANTA ROSA           CA      95403        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5443              ESSIE MOORE                                     1637 S PARKWAY E                                                                                          MEMPHIS              TN      38106        USA     INSURANCE CLAIMS     1/25/2013        X            X              X          UNDETERMINED
5444              ESTANISLOA GUARDADO                             136 EAST LEMON AVENUE                                                                                     MONROVIA             CA      91016        USA     INSURANCE CLAIMS     9/1/2017         X            X              X          UNDETERMINED
5445              ESTATE OF COLON JOS                             URB LA CONCEPCION CALLE ELENA 92 D                                                                        CABO ROJO            PR      00623        USA     TRADE PAYABLE                                                                      $545.75
5446              ESTATE OF NAUBETTY                              2732 TULLY DR                                                                                             ROANOKE              VA      24019        USA     TRADE PAYABLE                                                                      $580.00
5447              ESTATE OF RAMON CINTRON BUI                     SAN RAFAEL D93 LOS DOMINICOS                                                                              BAYAMON              PR      00957        USA     TRADE PAYABLE                                                                       $10.35
5448              ESTEBAN LIBOY                                                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
5449              ESTEBAN TORRES VALLES                           HC 01 BOX 2147                                                                                            MAUNABO              PR      00707-7537   USA     INSURANCE CLAIMS     2/15/2018        X            X              X          UNDETERMINED
5450              ESTELLA HERRERA                                 4235 SOUTH RICHMOND                                                                                       CHICAGO              IL      60632        USA     INSURANCE CLAIMS     11/15/2016       X            X              X          UNDETERMINED
5451              ESTELLA TOXEY                                   1608 SHELL ROAD                                                                                           CHESAPEAKE           VA      23323        USA     INSURANCE CLAIMS     3/6/2018         X            X              X          UNDETERMINED
5452              ESTELLE FRIEDMAN                                3820 S 55TH AVE                                                                                           GREENACRES           FL      33463        USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
5453              ESTEP SR; KEVIN A AND TRACEY E ESTEP HIS WIFE   100 N CALVERT ST                                                                                          BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

5454              ESTER JOYNER                                    2132 ROWAN STREET 213                                                                                     LOUISVILLE           KY      40212        USA     INSURANCE CLAIMS     4/20/2016        X            X              X          UNDETERMINED
5455              ESTES MICHELLE                                  3700 28TH ST LOT 451                                                                                      SIOUX CITY           IA      51105        USA     TRADE PAYABLE                                                                        $1.84
5456              ESTEVA ALEJANDRO O                              13462 SW 62 ST APT 107 C                                                                                  MIAMI                FL      33183        USA     TRADE PAYABLE                                                                        $3.69
5457              ESTHER COOK                                     6895 3RD ST                                                                                               FLORENCE             IN      47020        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
5458              ESTHER ECKHART                                  2777 YULUPA AVE                                                                                           SANTA ROSA           CA      95405        USA     INSURANCE CLAIMS     4/14/2014        X            X              X          UNDETERMINED
5459              ESTHER VOSBURG                                  10812 MIMOSA DRIVE                                                                                        BASTROP              LA      71220        USA     INSURANCE CLAIMS     9/7/2007         X            X              X          UNDETERMINED
5460              ESTRADA ALYSSA B                                1101 ELM AVE APT204                                                                                       LONG BEACH           CA      90813        USA     TRADE PAYABLE                                                                        $1.83
5461              ESTRADA GISELE C                                2886 W 75TH TERRACE                                                                                       HIALEAH GARDENS      FL      33018        USA     TRADE PAYABLE                                                                       $42.47
5462              ESTRADA JUAN                                    URB VILLAS DORADAS CALLE 2-G-39 BUZON                                                                     CANOVANAS            PR      00729        USA     TRADE PAYABLE                                                                       $30.00
                                                                  267
5463              ESTRADA QIMBERLIN J                             100 EAMES AVE                                                                                             SPRINGDALE           AR      72764        USA     TRADE PAYABLE                                                                        $31.40
5464              ESUPER STAR INC                                 5783 BAYSHORE RD STE 118                                                                                  NORTH FORT MYERS     FL      33917        USA     TRADE PAYABLE                                                                        $59.24
5465              ETAILZ INC                                      850 E SPOKANE FALLS BLVD SUITE 110                                                                        SPOKANE              WA      99202        USA     TRADE PAYABLE                                                                     $9,443.33
5466              ETERNAL BEST INDUSTRIAL LTD                     FLAT 7 7F TOWER 2 SILVERCORD            30 CANTON RD                                                      TSIM SHA TSUI        KOWLO                        TRADE PAYABLE                                                                   $207,741.69
                                                                                                                                                                                                 ON
5467              ETHAN CONRAD                                    DBA ETHAN CONRAD PROPERTIES             DBA ETHAN CONRAD PROPERTIES                                       SACRAMENTO           CA      95834        USA     TRADE PAYABLE                                                                    $24,644.49
5468              ETHAN CONRAD                                    DBA ETHAN CONRAD PROPERTIES             DBA ETHAN CONRAD PROPERTIES                                       SACRAMENTO           CA      95834        USA     TRADE PAYABLE                                                                     $5,677.75
5469              ETHEL CRUZ                                      58 STRATHMORE RD                                                                                          METHUEN              MA      01844        USA     INSURANCE CLAIMS     8/1/2016         X            X              X          UNDETERMINED
5470              ETHEL RAINS                                     820 N BRITAIN RD                        APT 308                                                           IRVING               TX      75061        USA     INSURANCE CLAIMS     5/9/2018         X            X              X          UNDETERMINED
5471              ETHEL TULIER POLANCO                            PANORAMA VILLAGE VISTA DEL MOR                                                                            BAYAMON              PR      00957        USA     INSURANCE CLAIMS     7/29/2018        X            X              X          UNDETERMINED
5472              ETHELIND BROWN                                  PO BOX 12                                                                                                 KINGSHILL            VI      00851        USA     INSURANCE CLAIMS     12/16/2015       X            X              X          UNDETERMINED
5473              ETIENNEPHILIPPE S                               219 -12 104TH AVENUE                                                                                      QUEENS VILLAGE       NY      11429        USA     TRADE PAYABLE                                                                      $359.94
5474              ETOWAH COUNTY COURTHOUSE                        801 FORREST AVENUE STE 202                                                                                GADSDEN              AL      35901        USA     TRADE PAYABLE                                                                      $248.87
5475              ETOWAH COUNTY COURTHOUSE                        801 FORREST AVENUE STE 202                                                                                GADSDEN              AL      35901        USA     TRADE PAYABLE                                                                        $59.79
5476              ETTA COASTER                                    7508 EAST 107TH STREET                                                                                    KANSAS CITY          MO      64134        USA     INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
5477              ETTORI JAMES                                    40 LAKE ROAD                                                                                              TILTON               NH      03276        USA     TRADE PAYABLE                                                                      $155.00
5478              EUDENE WILLIAMS                                 13411 COUNTY ROAD 2291                                                                                    ARP                  TX      75750        USA     INSURANCE CLAIMS     10/1/2017        X            X              X          UNDETERMINED
5479              EUFROSINA METTAO                                PO BOX 1384                                                                                               KEALAKEKUA           HI      96750        USA     INSURANCE CLAIMS     4/14/2018        X            X              X          UNDETERMINED
5480              EUGENE FLATHMANN                                107 PINEHURST DR                                                                                          FRANKLIN             TN      37069        USA     INSURANCE CLAIMS     9/9/2015         X            X              X          UNDETERMINED
5481              EUGENE GRAYER                                   220 WARRIOR ROAD                                                                                          MADISON              TN      37115        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
5482              EUGENE LYONS                                    108 WILSON AVE                                                                                            MEDSORD              NY      11763        USA     INSURANCE CLAIMS     3/12/2018        X            X              X          UNDETERMINED
5483              EUGENE WATER & ELECTRIC BOARD EWEB              PO BOX 35192                                                                                              SEATTLE              WA      98124-5192   USA     UTILITIES PAYABLE                                                                  $294.23
5484              EUGENIA DIMIZAS                                 106 PARKVIEW STREET                                                                                       PLAINVIEW            NY      11803-3434   USA     INSURANCE CLAIMS     12/29/2014       X            X              X          UNDETERMINED
5485              EUGENIA PETERSON                                527 ROSENWALD STREET                                                                                      SOCIETY HILL         SC      29593        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
5486              EUGENIA THOMSON                                 301 SULLIVAN WAY                                                                                          WEST TRENTON         NJ      08628        USA     INSURANCE CLAIMS     6/24/2017        X            X              X          UNDETERMINED
5487              EUGENIO FRANCISCO                                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
5488              EULA CREDELL                                    792 FLAMINGO DR SW                                                                                        ATLANTA              GA      30311        USA     INSURANCE CLAIMS     1/1/2018         X            X              X          UNDETERMINED
5489              EUNICE ELLARD                                   6401 JACKSON STREET                                                                                       PITTSBURGH           PA      15206-2233   USA     INSURANCE CLAIMS     12/18/2017       X            X              X          UNDETERMINED
5490              EUNICE REYNOLDS                                 1503 ELEANOR ST                                                                                           SAVANNAH             GA      31415        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
5491              EUNICE TUITT                                    3572 PALMER AVE                                                                                           BRONX                NY      10466        USA     INSURANCE CLAIMS     1/14/2015        X            X              X          UNDETERMINED
5492              EURA BURKS                                      6639 TRIGATE DRIVE                                                                                        MISSOURI CITY        TX      77489        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
5493              EUREKAZONE LLC                                  1904 NE JACKSONVILLE RD                                                                                   OCALA                FL      32931        USA     TRADE PAYABLE                                                                      $249.91
5494              EUREKAZONE LLC                                  1904 NE JACKSONVILLE RD                                                                                   OCALA                FL      32931        USA     TRADE PAYABLE                                                                      $221.60
5495              EUS IMPORTS                                     366 RAMTOWN GREENVILLE ROAD                                                                               HOWELL               NJ      07731        USA     TRADE PAYABLE                                                                      $299.99
5496              EUTECTIC CORPORATION                            BOX 88893                                                                                                 MILWAUKEE            WI      53288-0893   USA     TRADE PAYABLE                                                                      $354.38
5497              EVA & KURT HASENHUTTL                           24 GOVERNORS CT                                                                                           PALM BEACH GARDENS   FL      33418        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
5498              EVA GATEWOOD                                    828 SOUTH ELLIS STREET                                                                                    SALISBURY            NC      28144        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
5499              EVA GRAHAM                                      4814 RIDGE HARBOR DR                                                                                      HOUSTON              TX      77053        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
5500              EVA JONES                                       1120 W CHELTEN AVE                                                                                        PHILADELPHIA         PA      19126        USA     INSURANCE CLAIMS     11/3/2016        X            X              X          UNDETERMINED
5501              EVA LEON VAZQUEZ                                801 CALLE JAZMIN                                                                                          COTO LAUREL PONCE    PR      00780        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
5502              EVA PEREZ                                       201 MARTIN                                                                                                LAREDO               TX      78045        USA     INSURANCE CLAIMS     3/19/2018        X            X              X          UNDETERMINED


                                                                                                                                                         Page 69 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                            Doc 20           Filed 01/18/19
                                                                                                                                     Schedule Entered            01/18/19
                                                                                                                                              E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                     Pg 710 of 1461




                                                                                                                                                                                                                                                         Contingent

                                                                                                                                                                                                                                                                      Unliquidated

                                                                                                                                                                                                                                                                                     Disputed
Row No. Account   Creditor's Name                            Address 1                               Address 2                   Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                             Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                to
                                                                                                                                                                                                                                                                                                                Offset
                                                                                                                                                                                                                                                                                                                (Y/N)
5503              EVAN & HAYDEE METZGER                      2618 LANSDALE AVENUE                                                                                WEXFORD              PA      15090      USA       INSURANCE CLAIMS     9/14/2017        X            X              X          UNDETERMINED
5504              EVAN LAWSON                                3691 BROWN DR                                                                                       DECATUR              GA      30034-5529 USA       INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
5505              EVANESE INC                                17923 S DENKER AVE                                                                                  GARDENA              CA      90248      USA       TRADE PAYABLE                                                                      $584.15
5506              EVANGELINA GARCIA ELVARDO                  UNKNOWN                                                                                                                  NJ                 USA       INSURANCE CLAIMS     7/8/2018         X            X              X          UNDETERMINED
5507              EVANGELOS LIASI                            703 GOLF AVE                                                                                        ROYAL OAK            MI      48073      USA       INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
5508              EVANNA GRACE CORP                          6225 HARRISON DR 22                                                                                 LAS VEGAS             NV     89120      USA       TRADE PAYABLE                                                                      $177.23
5509              EVANS ALEXANDER AND DORA EVANS             250 BENEFIT ST                                                                                      PROVIDENCE           RI      02903      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
5510              EVANS ANTHONY J                            3025978016                                                                                          NEW CASTLE           DE      19720      USA       TRADE PAYABLE                                                                        $43.05
5511              EVANS BRIAN AND SUSAN EVANS                60 CENTRE ST                                                                                        NEW YORK             NY      10007      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
5512              EVANS CHEVALIER                            715 HEMINGWAY DRIVE                                                                                 HINESVILLE           GA      31313      USA       INSURANCE CLAIMS     3/13/2018        X            X              X          UNDETERMINED
5513              EVANS EDDIE                                555 W HARRISON ST                                                                                   CHICAGO              IL      60607      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
5514              EVANS SAMMANTHA R                          718 WAUKEENA LAKE RD                                                                                DANBURY              NH      03230      USA       TRADE PAYABLE                                                                      $242.55
5515              EVARISTA RIVERA ROSARIO                    URB MADELINE                            N6 CALLE AMATISTA                                           TOA ALTA             PR      00953      USA       INSURANCE CLAIMS     11/15/2016       X            X              X          UNDETERMINED
5516              EVEE FASHION INC                           320 5TH AVE RM 1200                                                                                 NEW YORK             NY      10001      USA       TRADE PAYABLE                                                                        $28.94
5517              EVELYN CASTANEDA                           21 MCGOWAN LN                                                                                       CENTRAL ISLIP        NY      11722      USA       INSURANCE CLAIMS     5/2/2015         X            X              X          UNDETERMINED
5518              EVELYN CONCEPCION MUVELL                   2976 CALLE FLORECIO H                                                                               FAJARDO              PR      00738      USA       INSURANCE CLAIMS     7/14/2017        X            X              X          UNDETERMINED
5519              EVELYN DAMMACCO                            40 CARDINAL DRIVE                                                                                   POUGHKEEPSIE         NY      12601      USA       INSURANCE CLAIMS     4/10/2015        X            X              X          UNDETERMINED
5520              EVELYN DOROTHY                             6550 DOUGLAS AVE                                                                                    DOUGLASVILLE         GA      30133      USA       TRADE PAYABLE                                                                      $300.00
5521              EVELYN GONZALES                            525 HAYWARD ST                                                                                      BOUND BROOK          NJ      08805      USA       INSURANCE CLAIMS     10/7/2018        X            X              X          UNDETERMINED
5522              EVELYN HUISMAN                             391 BAYLOR AVE                                                                                      ALTAMONTE SPRINGS    FL      32714      USA       INSURANCE CLAIMS     10/23/2017       X            X              X          UNDETERMINED
5523              EVELYN L MCGUE                                                                                                                                                                                   TRADE PAYABLE                                                                     $1,680.72
5524              EVELYN LANEY                               8419 WILLIAMS AVE                                                                                   PHILADELPHIA         PA      19150        USA     INSURANCE CLAIMS     4/3/2018         X            X              X          UNDETERMINED
5525              EVELYN MENDOZA                             771 DUBANSKI DR                                                                                     SAN JOSE             CA      95123        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
5526              EVELYN OWENS                               125 PLANTERS DRIVE                                                                                  GAFFNEY              SC      29341        USA     INSURANCE CLAIMS     6/16/2018        X            X              X          UNDETERMINED
5527              EVELYN PARKER                              300 FAIRWAY DR                                                                                      HATTIESBURG          MS      39401        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
5528              EVELYN REYES PANTOJAS                      PO BOX 3708                                                                                         VEGA ALTA            PR      00692        USA     INSURANCE CLAIMS     2/1/2014         X            X              X          UNDETERMINED
5529              EVELYN REYES POMALES                       URB MIRADOR DE BAIROA                   2T65 CALLE 29                                               CAGUAS               PR      00727-1040   USA     INSURANCE CLAIMS     2/9/2018         X            X              X          UNDETERMINED
5530              EVELYN SALCEDO                             16 KANE COURT                                                                                       HUNTINGTON STATION   NY      11746        USA     INSURANCE CLAIMS     1/31/2015        X            X              X          UNDETERMINED
5531              EVELYN SANTIAGO                            URB VILLA ALBA                                                                                      SABANA GRANDE        PR      00637        USA     INSURANCE CLAIMS     7/11/2013        X            X              X          UNDETERMINED
5532              EVELYN TAIBI                               26735 MACMILLAN RANCH RD                                                                            CANYON COUNTRY       CA      91387        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
5533              EVELYN TAIBI                               26735 MACMILLAN RANCH RD                                                                            CANYON COUNTRY       CA      91387        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
5534              EVENFLO FEEDING INC                        7411 SOLUTION CENTER                                                                                CHICAGO              IL      60677        USA     TRADE PAYABLE                                                                        $26.16
5535              EVER PRETTY GARMENT INC                    1881 KETTERING                                                                                      IRVINE               CA      92614        USA     TRADE PAYABLE                                                                     $7,213.33
5536              EVEREST GROUP USA INC                      3778 MILLIKEN AVE UNIT B                                                                            MIRA LOMA            CA      91752        USA     TRADE PAYABLE                                                                      $359.00
5537              EVERETT DOYLE AND EVYON EVERETT HIS WIFE   100 N CALVERT ST                                                                                    BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5538              EVERHART MIKE K                            3644 LAUREL BLUFF CIR                                                                               HIGH POINT           NC      27265        USA     TRADE PAYABLE                                                                      $133.49
5539              EVERLAST SPORTS MFG CORP                   DEPT CH 14179                                                                                       PALATINE             IL      60055        USA     TRADE PAYABLE                                                                   $148,880.69
5540              EVERLINDA BURGOS RODRIGUEZ                 HC 01 BOX 23619                                                                                     VEGA BAJA            PR      00693-9705   USA     INSURANCE CLAIMS     5/2/2018         X            X              X          UNDETERMINED
5541              EVERSOURCE ENERGY56002                     PO BOX 56002                                                                                        BOSTON               MA      02205-6002   USA     UTILITIES PAYABLE                                                                $16,682.73
5542              EVERSOURCE ENERGY56003                     PO BOX 56003                                                                                        BOSTON               MA      02205-6003   USA     UTILITIES PAYABLE                                                                  $236.00
5543              EVERSOURCE ENERGY56004                     PO BOX 56004                                                                                        BOSTON               MA      02205-6004   USA     UTILITIES PAYABLE                                                                 $1,931.95
5544              EVERSOURCE ENERGY56005                     PO BOX 56005                                                                                        BOSTON               MA      02205-6005   USA     UTILITIES PAYABLE                                                                 $1,329.90
5545              EVERSOURCE ENERGY56007                     PO BOX 56007                                                                                        BOSTON               MA      02205-6007   USA     UTILITIES PAYABLE                                                                    $55.03
5546              EVINE LIVE INC                             6740 SHADY OAK ROAD                                                                                 EDEN PRAIRIE          MN     55344        USA     TRADE PAYABLE                                                                     $4,182.59
5547              EVITEX APPARELS LIMITED                    SHIRIRCHALA BHABANIPUR                  JOYDEVPUR                                                   GAZIPUR                      01704                TRADE PAYABLE                                                                     $8,363.25
5548              EVOLIVE LLC                                                                                                                                                                                      TRADE PAYABLE                                                                        $82.90
5549              EWING KEVIN D                              15013 CUSTER ST                                                                                     OCEAN SPRINGS        MS      39565        USA     TRADE PAYABLE                                                                     $1,765.58
5550              EWING LINDA H INDIVIDUALLY AND AS          111 COURT ST                                                                                        CHARLESTON           WV      25301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX FOR THE ESTATE OF GARY R EWING
5551              EWING THOMAS INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                               EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF MARY L
                  EWING DECEASED
5552              EXAVIER GOODMAN                            1862 STELLA LANE                        UNIT 116                                                    FORT WALTON BEACH    FL      32548        USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
5553              EXCALIBUR PRODUCTS INC                     6083 POWER INN ROAD                                                                                 SACRAMENTO           CA      95824        USA     TRADE PAYABLE                                                                      $971.70
5554              EXECUTIVE PERSONAL COMPUTERS I                                                                                                                                                                   TRADE PAYABLE                                                                      $703.00
5555              EXEO ENTERTAINMENT INC                     4478 WAGON TRAIL AVE                                                                                LAS VEGAS            NV      89118        USA     TRADE PAYABLE                                                                      $185.98
5556              EXERICSE EQUIPMENT SERVICE                                                                                                                                                                       TRADE PAYABLE                                                                     $1,015.51
5557              EXOTIC INDIA COLLECTION                    MOGULINTERIOR                                                                                       FORT MYERS           FL      33908        USA     TRADE PAYABLE                                                                        $44.02
5558              EXPECTING FAN LLC                          1104 ALDRIDGE WAY                                                                                   LEXINGTON             KY     40515        USA     TRADE PAYABLE                                                                        $77.75
5559              EXPLORE SCIENTIFIC LLC                     621 MADISON STREET                                                                                  SPRINGDALE           AR      72762        USA     TRADE PAYABLE                                                                      $122.25
5560              EXPONENTIAL MARKETING LLC                  881 WEST STATE STREET 140-321                                                                       PLEASANT GROVE       UT      84062        USA     TRADE PAYABLE                                                                     $8,585.15
5561              EXPRESS COLLECTIONS INC                    EXPRESS COLLECTIONS INC PO BOX 9307                                                                 RAPID                SD      57709        USA     TRADE PAYABLE                                                                      $150.00
5562              EXTREME SPORTS INC                         405 W WESMARK BLVD                                                                                  SUMTER               SC      29150        USA     TRADE PAYABLE                                                                      $281.96
5563              EXTREME TOOLS INC                          12926 NORTHLAND DR                                                                                  PLAINFIELD           IL      60585        USA     TRADE PAYABLE                                                                     $2,289.00
5564              EXXEL OUTDOORS INC                         PO BOX 52572                                                                                        PHOENIX              AZ      85072        USA     TRADE PAYABLE                                                                      $320.95
5565              EYEKEPPER GLOBAL INC                       115 LAKEVIEW DR                                                                                     MOUNTAIN TOP          PA     18707        USA     TRADE PAYABLE                                                                      $175.29
5566              EZEUZOH JIDEOFOR                           203 SULKY CIRCLE                                                                                    WILMINGTON           DE      19810        USA     TRADE PAYABLE                                                                         $3.70
5567              EZVIZ INC                                  908 CANADA COURT                                                                                    CITY OF INDUSTRY      CA     91748        USA     TRADE PAYABLE                                                                      $977.44
5568              F & L AUTO SALES                           4009 S DUPONT HWY                                                                                   DOVER                DE      19901        USA     TRADE PAYABLE                                                                      $473.86
5569              FABER & BRANDLLC                           ATTN;- JOY N JACKSON PO BOX 10110                                                                   COLUMBIA             MO      65202        USA     TRADE PAYABLE                                                                      $510.98
5570              FABER &BRAND LLC                           3901 SOUTH PROVIDENCE SUIT D-220                                                                    COLUMBIA             MO      65203        USA     TRADE PAYABLE                                                                      $473.20
5571              FABIAN BUZON                               1670 NW 82 AVENUE                                                                                   MIAMI                FL      33126        USA     TRADE PAYABLE                                                                        $55.92
5572              FACTORY BUYS DIRECTCOM                     500 BROWN INDUSTRIAL PARKWAY                                                                        CANTON               GA      30114        USA     TRADE PAYABLE                                                                     $7,275.94
5573              FACTORY OUTLET STORE                       1407 BROADWAY SUITE 700 7TH FLOOR                                                                   NYC                  NY      10018        USA     TRADE PAYABLE                                                                    $32,837.54
5574              FACTORYBUY LLC                             1668 COOL SPRING RD                                                                                 CHARLOTTESVILLE       VA     22901        USA     TRADE PAYABLE                                                                        $96.24
5575              FAGERSON PATRICIA                          155 NORTH MAIN STREET                                                                               EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5576              FAIRLANE CREDIT LLC                        ALEXANDRIA GEN DIST CT 520 K                                                                        ALEXANDRIA           VA      22320        USA     TRADE PAYABLE                                                                      $487.83
5577              FAITH AND JUSTIN KNIGHT                    178 ELY STREET                                                                                      OCEAN TIDE           CA      92054        USA     INSURANCE CLAIMS     12/26/2017       X            X              X          UNDETERMINED
5578              FAITH UNKNOWN                              6 FOUNTAIN VIEW CIR                     APT B                                                       GREENSBORO           NC      27405        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
5579              FAJARDO RODRIGUEZ YOLAINE                  175 NW 1ST AVE                                                                                      MIAMI                FL      33128        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5580              FAJARDO VANESSA                            1526 N KEATING                                                                                      CHICAGO              IL      60651        USA     TRADE PAYABLE                                                                         $1.84
5581              FALARI INC                                 5916 56TH STREET                                                                                    MASPETH               NY     11378        USA     TRADE PAYABLE                                                                      $214.02
5582              FALCON RIVERA N                            222 STREET HD41 COUNTRY CLUB                                                                        CAROLINA             PR      00982        USA     TRADE PAYABLE                                                                      $200.86
5583              FALLEYS INC                                BUTLER & ASSOCIATES 06 S TOPEKA BLVD                                                                TOPEKA               KS      66609        USA     TRADE PAYABLE                                                                      $122.04
5584              FAMILY DIVISION                            FAMILY DIVISION-37TH JUDICIAL CALHOUN                                                               BATTLE CREEK         MI      49014        USA     TRADE PAYABLE                                                                         $4.62
                                                             COUNTY JUSTICE CENTER
5585              FAMILY FINANCE COMPANY                     P O BOX 1306                                                                                        HAGATNA              GU      96932        USA     TRADE PAYABLE                                                                       $900.00
5586              FAMILY SUPPORT REGISTRY                    P O BOX 2171                                                                                        DENVER               CO      80201        USA     TRADE PAYABLE                                                                        $23.68


                                                                                                                                              Page 70 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                18-23537-rdd                       Doc 20                 Filed 01/18/19
                                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                                  E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                   Case Number: 18-23537
                                                                                                                                         Pg 711 of 1461




                                                                                                                                                                                                                                                              Contingent

                                                                                                                                                                                                                                                                           Unliquidated

                                                                                                                                                                                                                                                                                          Disputed
Row No. Account   Creditor's Name                               Address 1                          Address 2                         Address 3         Address 4     City                  State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                  Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                     Offset
                                                                                                                                                                                                                                                                                                                     (Y/N)
5587              FAMILY SUPPORT REGISTRY                       P O BOX 2171                                                                                         DENVER                CO      80201        USA     TRADE PAYABLE                                                                      $118.15
5588              FAMIS CORP                                    PO BOX 3655                                                                                          LA HABRA              CA      90632        USA     TRADE PAYABLE                                                                      $143.75
5589              FAMOSA NORTH AMERICA INC                      3000 ATRIUM WAY SUITE 101                                                                            MT LAUREL             NJ      08054        USA     TRADE PAYABLE                                                                    $57,502.50
5590              FAMOUS MAN CAVE                               2801 MEMORIAL PARKWAY SW                                                                             HUNTSVILLE            AL      35801        USA     TRADE PAYABLE                                                                        $53.50
5591              FANATICS INC OPERATING ACCOUNT                                                                                                                                                                        TRADE PAYABLE                                                                    $14,935.89
5592              FANELLI ELIZABETH                             PHILADELPHIA CITY HALL             CHESTNUT ST                                                       PHILADELPHIA          PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5593              FANELLI FRANK                                 285 WALL ST                                                                                          KINGSTON              NY      12401        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5594              FANFAN JEFF                                   13925 182ND STREET                                                                                   SPRINGFIELD GARDENS   NY      11413        USA     TRADE PAYABLE                                                                         $5.50
5595              FANNER TECH USA CORP                          667 BREA CANYON RD SUITE 21                                                                          WALNUT                CA      91789        USA     TRADE PAYABLE                                                                      $305.03
5596              FANNIE BARNETT                                UNKNOWN                            UNKNOWN                                                           UNKNOWN                       UNKNOWN              INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
5597              FANNY ZURITA                                  865 WEST LA CADENA DR                                                                                RIVERSIDE             CA      92501        USA     INSURANCE CLAIMS     7/6/2017         X            X              X          UNDETERMINED
5598              FARAH FARHIYA                                 13445 MLK JR WAY S APT B206                                                                          SEATTLE               WA      98178        USA     TRADE PAYABLE                                                                         $3.69
5599              FARAZ MUHAMMAD                                6061 BELLVIEW DRIVE 202                                                                              FALLS CHURCH          VA      22041        USA     TRADE PAYABLE                                                                         $1.85
5600              FARDONK MALDONADO J                           URB LA PROVIDENCIA CALLE 12 2B                                                                       TOA ALTA              PR      00953        USA     TRADE PAYABLE                                                                        $51.21
5601              FARFAN VERONICA                               621 SERENADE WAY                                                                                     SAN JOSE              CA      95111        USA     TRADE PAYABLE                                                                        $53.95
5602              FARIDA SHOES PVT LTD                          18858 DARTER DR                                                                                      CANYON COUNTR         CA      91351        USA     TRADE PAYABLE                                                                    $47,541.17
5603              FARLEY LONNIE AND SHIRLEY FARLEY HIS WIFE     100 N CALVERT ST                                                                                     BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5604              FARMEN DANIELLE                               745 N FOWLER APT225                                                                                  CLOVIS                CA      93611        USA     TRADE PAYABLE                                                                        $29.72
5605              FARMER JOSEPH AND ELAINE FARMER HUSBAND       7741 ROSWELL RD NE 234A                                                                              ATLANTA               GA      30350        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AND WIFE
5606              FARMERS & MERCHANTS BANK                      PO BOX 270                                                                                           BERLIN                WI      54923        USA     TRADE PAYABLE                                                                      $125.51
5607              FARON LEMAIRE                                 145 7TH ST                                                                                           BRIDGE CITY           LA      70094-3215   USA     INSURANCE CLAIMS     7/27/2014        X            X              X          UNDETERMINED
5608              FARRELL & SELDIN                              7807 E PEAKVIEW AVE STE 410                                                                          CENTENNIAL            CO      80111        USA     TRADE PAYABLE                                                                         $5.32
5609              FARRELL & SELDIN                              7807 E PEAKVIEW AVE STE 410                                                                          CENTENNIAL            CO      80111        USA     TRADE PAYABLE                                                                        $47.00
5610              FARRELL & SELDON                              P O BOX 31066                                                                                        ALBUQUERQUE           NM      87190        USA     TRADE PAYABLE                                                                      $207.13
5611              FARRELL MICHAEL T                             669 WASHINGTON ST                                                                                    EASTON                PA      18042        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5612              FARSAKH ISHAQ K                               2424 E POPPY HILLS DR                                                                                FRESNO                CA      93730        USA     TRADE PAYABLE                                                                         $0.10
5613              FARWELL ELLIET                                100 N CALVERT ST                                                                                     BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5614              FASHION 2 LOVE INC                            2560 8TH AVE SE                                                                                      NAPLES                 FL     34117        USA     TRADE PAYABLE                                                                     $2,350.18
5615              FASHION ELITE LIMITED                         166 YANKEE GIRL CT                                                                                   DURANGO                CO     81301        USA     TRADE PAYABLE                                                                     $6,805.31
5616              FASHION M INC                                 906 E PICO BLVD                                                                                      LOS ANGELES           CA      90021        USA     TRADE PAYABLE                                                                    $10,611.54
5617              FASHION REPUBLIC INC                          560 SE 4TH AVE STE 850                                                                               HILLSBORO             OR      97123        USA     TRADE PAYABLE                                                                    $15,102.15
5618              FASHION SECRETS LLC                           517 POPLAR AVE                                                                                       POMPTON LAKES          NJ     07442        USA     TRADE PAYABLE                                                                         $8.58
5619              FASSETT DANIEL AND LESLIE; INDIVIDUALLY AND   228 WALNUT ST                                                                                        HARRISBURG            PA      17101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AS PARENTS AND NATURAL OF JF A MINOR

5620              FAST CARPET SERVICE                           595 LENDL LN                                                                                         LAWRENCEVILLE         GA      30044        USA     TRADE PAYABLE                                                                      $800.00
5621              FAST CASH ADVANCE INC                         PO BOX 849729                                                                                        DALLAS                TX      75284        USA     TRADE PAYABLE                                                                      $207.90
5622              FASTOOL INC                                   4799 DIVISION ST                                                                                     WAYLAND               MI      49348        USA     TRADE PAYABLE                                                                      $240.88
5623              FATIMA TORREZ                                 1071 NW US 221                                                                                       GREENVILLE            FL      32331        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
5624              FATUMA YUSUF                                  8548 MARY AVE NW                                                                                     SEATTLE               WA      98117        USA     INSURANCE CLAIMS     10/10/2015       X            X              X          UNDETERMINED
5625              FAUCEGLIA ROBERT                              1200 ONTARIO ST                                                                                      CLEVELAND             OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5626              FAUCET TOWN USA                               6671 W INDIANTOWN RD                                                                                 JUPITER               FL      33458        USA     TRADE PAYABLE                                                                      $256.44
5627              FAUCET TOWN USA                               6671 W INDIANTOWN RD                                                                                 JUPITER               FL      33458        USA     TRADE PAYABLE                                                                        $44.81
5628              FAUST TERRY AND DENISE FAUST                  PHILADELPHIA CITY HALL             CHESTNUT ST                                                       PHILADELPHIA          PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5629              FAUST VALERIE                                 16 EAGLE ST                        ALBANY                                                            ALBANY                NY      12207        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5630              FAUSTIN CARL E                                226-04 141ST AVENUE                                                                                  QUEENS                NY      11413        USA     TRADE PAYABLE                                                                      $212.85
5631              FAW INVESTMENTS INC DBA COLLEC                                                                                                                                                                        TRADE PAYABLE                                                                     $2,222.40
5632              FAY BRITTANY F                                109 FISHER STREET                                                                                    MILLVILLE             MA      01529        USA     TRADE PAYABLE                                                                        $80.66
5633              FAYE MARTINEZ                                 PO BOX 2372                                                                                          KINGS HILL            VI      00851        USA     INSURANCE CLAIMS     1/11/2018        X            X              X          UNDETERMINED
5634              FAZZI MARY ANN INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                                EDWARDSVILLE          IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF DONALD
                  FAZZI DECEASED
5635              FD DESIGNS INC                                328 S ABBOTT AVE                                                                                     MILPITAS              CA      95035        USA     TRADE PAYABLE                                                                      $167.28
5636              FEAL MIGUEL                                   7445 SW 118TH CT                                                                                     MIAMI                 FL      33183        USA     TRADE PAYABLE                                                                        $3.69
5637              FEASTER DEABRA BENNETT AS PERSONAL            100 N CALVERT ST                                                                                     BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF JAMES N
                  BENNETT JR AND BEATRICE BENNETT
                  INDIVIDUALLY AND AS SURVIVING SPOUSE OF
                  JAMES N BENNETT JR
5638              FEBEST PANAMERICA LLC                         1725 NW 33RD ST                                                                                      POMPANO BEACH         FL      33064        USA     TRADE PAYABLE                                                                      $641.94
5639              FEDAYI CEBE                                   100 SOMERSET ROAD                                                                                    WILMINGTON            DE      19803        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
5640              FEDERICO CESARE G                             186 MEADOWLARK DRIVE                                                                                 LONGMEADOW            MA      01106        USA     TRADE PAYABLE                                                                         $0.06
5641              FEETPEOPLE                                    2034 HICKORY BLVD SW                                                                                 LENOIR                 NC     28645        USA     TRADE PAYABLE                                                                        $59.33
5642              FEIZY IMPORT & EXPORT                         1949 STEMMONS FRWY                                                                                   DALLAS                TX      75207        USA     TRADE PAYABLE                                                                      $913.00
5643              FELDER MARCELLA N                             4831 DR MLK BLVD                                                                                     MOSS POINT            MS      39563        USA     TRADE PAYABLE                                                                         $9.71
5644              FELIC JESSICA N                               XX                                                                                                   BAYAMON               PR      00957        USA     TRADE PAYABLE                                                                      $160.00
5645              FELICIA ALEXANDER                             18 MORTON COURT                                                                                      TRENTON               NJ      08648        USA     INSURANCE CLAIMS     10/4/2017        X            X              X          UNDETERMINED
5646              FELICIA BATEMAN                               7004 STORCH LANE                                                                                     LANHAM                MD      20706        USA     INSURANCE CLAIMS     12/30/2014       X            X              X          UNDETERMINED
5647              FELICIA SMITH                                 100 15TH ST                                                                                          BAYCITY               MI      48708        USA     INSURANCE CLAIMS     1/7/2018         X            X              X          UNDETERMINED
5648              FELICIA VARONA                                PO BOX 261431                                                                                        ENCINO                CA      91426        USA     INSURANCE CLAIMS     12/21/2013       X            X              X          UNDETERMINED
5649              FELIPE & AMANDA GOVEA                         210 LUX AVENUE                                                                                       SOUTH SAN FRANCISCO   CA      94080        USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
5650              FELIX A POCAIGUE                              590 S MARINE CORPS DR                                                                                TAMUNING              GU      96913        USA     TRADE PAYABLE                                                                      $254.56
5651              FELIX COUNTERMAN                              1560 RINGE LANE                                                                                      LAS VEGAS             NV      89110        USA     INSURANCE CLAIMS     3/28/2016        X            X              X          UNDETERMINED
5652              FELIX LUQUE                                   5811 SW 34 STREET                                                                                    MIAMI                 FL      33155        USA     INSURANCE CLAIMS     2/9/2017         X            X              X          UNDETERMINED
5653              FELIX MATOS MARIA PALA                        18 HOFFMAN AVENUE                                                                                    LAWRENCE              MA      01841        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
5654              FELIX RAMPERSHA                               23 DUMONT COURT                                                                                      LAWRENCEVILLE         NJ      08648        USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
5655              FELJI IMPORTS INC                             10153 12 RIVERSIDE DR 185                                                                            TOLUCA LAKE            CA     91602        USA     TRADE PAYABLE                                                                      $139.97
5656              FELPS JENNIFER A                              8425B HWY 74                                                                                         ST GABRIEL            LA      70776        USA     TRADE PAYABLE                                                                      $145.21
5657              FENCESMART INC                                12223 HIGHLAND AVE STE 106-727                                                                       RANCHO CUCAMONGA      CA      91739        USA     TRADE PAYABLE                                                                        $70.87
5658              FENG                                          319 37TH STREET                                                                                      BROOKLYN              NY      11232        USA     TRADE PAYABLE                                                                        $25.75
5659              FENG TAI FOOTWEAR CO LTD                      LAWS COMM PLAZA UNIT 1-2 30F       788 CHEUNG SHA WAN ROAD                                           KOWLOON               HONGK                        TRADE PAYABLE                                                                   $212,309.40
                                                                                                                                                                                           ONG
5660              FENNCO STYLES INC                             2360 CORPORATE CIRCLE STE 400                                                                        HENDERSON              NV     89074        USA     TRADE PAYABLE                                                                       $388.92
5661              FENTON & MCGARVEY LAW FIRM P                  2401 STANLEY GAULT PKWY                                                                              LOUISVILLE            KY      40223        USA     TRADE PAYABLE                                                                       $910.84
5662              FENTON MIRAMAR PORTFOLIO LLC                  7577 MISSION VALLEY ROAD STE 200                                                                     SAN DIEGO             CA      921084401    USA     TRADE PAYABLE                                                                       $380.00
5663              FEREIRA JUANICO                               310 EASTMOOR AVE                                                                                     DALY CITY             CA      94015        USA     TRADE PAYABLE                                                                         $7.32
5664              FERGUSON DEBRA                                74472 S 338 WAY                                                                                      WAGONER               OK      74467        USA     TRADE PAYABLE                                                                        $48.53


                                                                                                                                                  Page 71 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                18-23537-rdd                                Doc 20                Filed 01/18/19
                                                                                                                                                 Schedule Entered            01/18/19
                                                                                                                                                          E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                                 Pg 712 of 1461




                                                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                               Address 1                                   Address 2                         Address 3        Address 4     City               State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                                                           (Y/N)
5665              FERGUSON SHAUN                                807 MAYFLOWER DR                                                                                             CHARLESTON         WV       25311        USA     TRADE PAYABLE                                                                     $3,189.73
5666              FERLAND MARYANN K                             3810 BALDWIN RD                                                                                              CHESTER            VA       23831        USA     TRADE PAYABLE                                                                         $0.84
5667              FERNANDES PEDRO                               71 CRESCENT ST APT 4                                                                                         FALL RIVER         MA       02720        USA     TRADE PAYABLE                                                                         $2.79
5668              FERNANDEZ AMY I                               URB LAS AGUILAS C1 CALLE 5                                                                                   COAMO              PR       00769        USA     TRADE PAYABLE                                                                        $92.52
5669              FERNANDEZ DE ABREU ANYIRA M                   40-15 VERNON BLVD APT 5A                                                                                     LONG ISLAND CITY   NY       11101        USA     TRADE PAYABLE                                                                         $6.87
5670              FERNANDEZ FRIDA                               817 CORDOVA AVE                                                                                              LOS ANGELES        CA       90022        USA     TRADE PAYABLE                                                                        $28.81
5671              FERNANDEZ JOIMADY                             PARK VIEW TERRACE APT 202 EDF 1                                                                              CANOVANAS          PR       00729        USA     TRADE PAYABLE                                                                         $1.42
5672              FERNANDEZ LUIS A                              URB VALLE ALTO 1160 CALLE CORDILLERA                                                                         PONCE              PR       00730        USA     TRADE PAYABLE                                                                         $0.96
5673              FERNANDEZ MARIA                               1201 FRANKLIN ST                                                                                             HOUSTON            TX       77002        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5674              FERNANDEZ RUTH AND FERNANDEZ RUTH             60 CENTRE ST                                                                                                 NEW YORK           NY       10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALLY AND AS ADMINISTRATRIX FOR THE
                  ESTATE OF LUIS FERNANDEZ
5675              FERNANDO & MARIA GAR ESTRADA                  1246 S 61ST AVE                                                                                              CICERO             IL       60804        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
5676              FERNANDO AND ROBIN JULIAN                     4022 PARK SIDE DRIVE                                                                                         CEPHARD            NY       11783        USA     INSURANCE CLAIMS     11/28/2011       X            X              X          UNDETERMINED
5677              FERNANDO BARRAGAN                             23192 BOCA CLUB COLONY CIR                                                                                   BOCA RATON         FL       33433        USA     INSURANCE CLAIMS     3/10/2018        X            X              X          UNDETERMINED
5678              FERNANDO NINO                                 19456 GRANGEVILLE BVLD                                                                                       LEMOORE            CA       93245        USA     TRADE PAYABLE                                                                    $11,935.59
5679              FERNANDO RUWAN                                CO DUX RAYMOND SY                                                                                            STERLING           VA       20165        USA     TRADE PAYABLE                                                                        $11.17
5680              FERNY PEREZ                                   412 HARPS ST                                                                                                 SAN FERNANDO       CA       91340        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
5681              FEROZA GARMENTS LTD                           3 SUJAT NAGAR                               SULTAN MANSION 2ND FLOOR MIRPUR                                  DHAKA              BANGLA                        TRADE PAYABLE                                                                   $712,695.57
                                                                                                                                                                                                DESH
5682              FERRANTE LOU                                  1200 ONTARIO ST                                                                                              CLEVELAND          OH       44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5683              FERREYRA KAMINSKI LLC                         2205 NW 7TH ST                                                                                               CAPE CORAL         FL       33993        USA     TRADE PAYABLE                                                                       $45.48
5684              FERRO JOSEPH AND CAROLE FERRO HIS SPOUSE      775 3RD ST                                                                                                   NIAGARA FALLS      NY       14301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

5685              FERRUSQUIA JEANNETTE Z                        28799 ROCHELLE AVE                                                                                           HAYWARD            CA       94544        USA     TRADE PAYABLE                                                                         $1.84
5686              FEVE MOZA                                     1944 12 CLINTON ST                                                                                           LOS ANGELES        CA       90026        USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
5687              FH GROUP INTERNATIONAL INC                    265 SECAUCUS RD                                                                                              SECAUCUS           NJ       07094        USA     TRADE PAYABLE                                                                     $4,305.29
5688              FIA CARD SERVICES N A                         P0 BOX 15733                                                                                                 WILMINGION         DE       19850        USA     TRADE PAYABLE                                                                     $2,312.90
5689              FIBRIX LLC                                    3307 WALDEN AVENUE                                                                                           DEPEW              NY                    USA     TRADE PAYABLE                                                                     $5,079.60
5690              FIDUCIA JOSEPH AND ANITA FIDUCIA              60 CENTRE ST                                                                                                 NEW YORK           NY       10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5691              FIELDS JANE F                                 161 N CLARK ST SUITE 2550                                                                                    CHICAGO            I        60601                TRADE PAYABLE                                                                      $390.15
5692              FIERROTZINTZUN BRAULIO O                      1635 LOCUST AVE APT 302                                                                                      LONG BEACH         CA       90813        USA     TRADE PAYABLE                                                                         $1.83
5693              FIGHT LABELS LLC                              3050 POST OAK BLVD SUITE 550                                                                                 HOUSTON            TX       77058        USA     TRADE PAYABLE                                                                     $2,394.80
5694              FIGIROVA JOHNNIE                              115 N BRIDGE ST 330                                                                                          VICTORIA           TX       77901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5695              FIGUEROA DANIEL AND LAURA GUTIERREZ DBA       200 E WASHINGTON ST                                                                                          INDIANAPOLIS       IN       46204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  VIVA LA DIVA SHOE STORE; D&L JEWELRY; AND
                  LAFAYETE 3919 INC DBA NYC STYLE AND DIALLO
                  AMADOU DBA FASHION CLOSET; AND ALI LAST
                  NAME UNKNOWN DBA PRINCESS JEWELRY

5696              FIGUEROA JACOB A                              276 HIGH ST                                                                                                  NEW BRITAIN        CT       06051        USA     TRADE PAYABLE                                                                         $1.85
5697              FIGUEROA JEANNETTE                            URB VISTA BELLA E-16 CALL                                                                                    BAYAMON            PR       00956        USA     TRADE PAYABLE                                                                        $68.48
5698              FIGUEROA MARIA                                HC 5 BOX 6758                                                                                                AGUAS BUENAS       PR       00703        USA     TRADE PAYABLE                                                                      $306.70
5699              FIGUEROA NATHANIEL                            XXX                                                                                                          BAYAMON            PR       00957        USA     TRADE PAYABLE                                                                        $12.39
5700              FIGUEROA VALERIE                              RR12 BOX10111                                                                                                BAYAMON            PR       00956        USA     TRADE PAYABLE                                                                        $23.89
5701              FIGUEROA WILFREDO                             BOX 2888                                                                                                     SAN GERMAN         PR       00683        USA     TRADE PAYABLE                                                                         $3.00
5702              FIGUEROA ZAMARA N                             URB SANTA RITA 4 CALLE SAN ANDRES 117                                                                        JUANA DIAZ         PR       00795        USA     TRADE PAYABLE                                                                         $1.23
5703              FILA USA INC                                  930 RIDGEBROOK RD SUITE 200                                                                                  SPARKS             MD       21152        USA     TRADE PAYABLE                                                                   $207,547.68
5704              FILAN JERRY                                   110 NW FIRST AVENUE                                                                                          OCALA              FL       34475        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5705              FILER SAHIRA                                  1012 FAIRMONT ST                                                                                             CLEARWATER         FL       33755        USA     TRADE PAYABLE                                                                         $2.30
5706              FILIBERTO RALAT RIVERA                        364 CALLE MERHOFF                                                                                            SAN JUAN           PR       00915-2526   USA     INSURANCE CLAIMS     6/29/2018        X            X              X          UNDETERMINED
5707              FILIP PETROV                                  13822 PRAIRIE AVE                                                                                            HAWTHORNE           CA      90250        USA     TRADE PAYABLE                                                                      $400.01
5708              FILIPCIC DAVID                                5927 159TH PL SE                                                                                             SNOHOMISH          WA       98296        USA     TRADE PAYABLE                                                                        $21.76
5709              FILRON AMERICA LLC                            119 S BURROWES ST SUITE 708                                                                                  STATE COLLEGE      PA       16801        USA     TRADE PAYABLE                                                                        $86.13
5710              FILTERS FAST LLC                              PO BOX 2868                                                                                                  MONROE             NC       28111        USA     TRADE PAYABLE                                                                     $1,886.28
5711              FILTERS NOW LLC                               BIN 4369001 PO BOX 1207                                                                                      INDIANAPOLIS       IN       46206        USA     TRADE PAYABLE                                                                      $762.22
5712              FINANCIAL CONSULTANTS OF WEST                 MICHELLE BORN-FISCHER 2186 44TH ST SE STE                                                                    GRAND RAPIDS       MI       49518        USA     TRADE PAYABLE                                                                      $124.18
                                                                300
5713              FINCH HERMAN L                                100 N CALVERT ST                                                                                             BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5714              FINCH PHILLIP                                 100 N CALVERT ST                                                                                             BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5715              FINCHER JACOB                                 PO BOX 640                                                                                                   ROY                WA       98580        USA     TRADE PAYABLE                                                                        $1.85
5716              FINDEL SEYMOER                                12718 S LAFLIN STREET                                                                                        CALUMET PARK       IL       60827        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
5717              FINEAGAN CARROLL AND DOROTHY ELLEN            100 N CALVERT ST                                                                                             BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  FINEAGAN HIS WIFE
5718              FINEFOLK LIMITED                              13442 HUMBOLDTWAY                                                                                            THORNTON            CO      80241        USA     TRADE PAYABLE                                                                     $2,772.34
5719              FINEJEWELERSCOM INC                           11 GRACE AVENUE                                                                                              GREAT NECK         NY       11021        USA     TRADE PAYABLE                                                                        $15.98
5720              FINES YAN                                     URB LEVITTOWN                                                                                                TOA BAJA           PR       00949        USA     TRADE PAYABLE                                                                         $1.80
5721              FINISH LINE TECHNOLOGIES INC                  50 WIRELESS BLVD                                                                                             HAUPPAUGE          NY       11788        USA     TRADE PAYABLE                                                                      $672.60
5722              FINISHING TECHNOLOGIES INC                    7125 N WHITES BRIDGE RD                                                                                      BELDING            MI       48809        USA     TRADE PAYABLE                                                                     $2,348.01
5723              FINK CALEB H                                  2917 CALLE DE LA MESA                                                                                        PLEASANTON         CA       94566        USA     TRADE PAYABLE                                                                        $31.29
5724              FINKE ROBERT E                                155 NORTH MAIN STREET                                                                                        EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5725              FINLAYSON NICOLE                              21 W 2ND ST                                                                                                  WIND GAP           PA       18091        USA     TRADE PAYABLE                                                                      $189.91
5726              FINLEY TIFFANI M                              421 S GENOA ST                                                                                               GENOA              IL       60135        USA     TRADE PAYABLE                                                                         $1.78
5727              FIONA & WILLIAM DENNY                         915 ESSEX CIRCLE                                                                                             KALAMAZOO          MI       49008        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
5728              FIONA GRIFFITHS                               770 SANTA YNEZ ST                                                                                            STANFORD           CA       94305        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
5729              --FIRE--DIMIZAS EUGENIA AND GEORGE; UTICA     400 CARLETON AVE                            CENTRAL ISLIP                                                    NY                 NY       11722        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  NATIONAL INSURANCE OF TEXAS
5730              FIRE-FATALITY-VISAKAY AIDA; AS EXECUTOR FOR                                                                                                                                                                 PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF WILLIAM VISAKAY
5731              FIRE-GALASKE PROPERTIES LLC                   111 S 10TH ST 3300                                                                                           ST LOUIS           MO       63102        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5732              FIRE-GALASKE PROPERTIES LLC                   111 S 10TH ST 3300                                                                                           ST LOUIS           MO       63102        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5733              FIRE-MCDANIEL STEPHEN AND KATHLEEN ASO        100 W WASHINGTON ST                                                                                          MUNCIE             IN       47305        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  STATE FARM FIRE AND CASUALTY COMPANY
5734              FIRST ART SOURCE INTERNET COMM                                                                                                                                                                              TRADE PAYABLE                                                                         $12.58
5735              FIRST CASH ADVANCE                            4714 W LINCOLN HWY                                                                                           MATTESON           IL       60443        USA     TRADE PAYABLE                                                                       $141.00
5736              FIRST CASH ADVANCE                            4714 W LINCOLN HWY                                                                                           MATTESON           IL       60443        USA     TRADE PAYABLE                                                                       $299.13
5737              FIRST CASH ADVANCE                            4714 W LINCOLN HWY                                                                                           MATTESON           IL       60443        USA     TRADE PAYABLE                                                                       $110.66
5738              FIRST HAWAIIAN BANK                           FIRST HAWAIIAN BANK PO BOX 4070                                                                              HONOLULU           HI       96812        USA     TRADE PAYABLE                                                                      $1,812.12


                                                                                                                                                          Page 72 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                          Doc 20                 Filed 01/18/19
                                                                                                                                           Schedule Entered            01/18/19
                                                                                                                                                    E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                           Pg 713 of 1461




                                                                                                                                                                                                                                                               Contingent

                                                                                                                                                                                                                                                                            Unliquidated

                                                                                                                                                                                                                                                                                           Disputed
Row No. Account   Creditor's Name                              Address 1                             Address 2                             Address 3        Address 4   City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                   Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                      Offset
                                                                                                                                                                                                                                                                                                                      (Y/N)
5739              FIRST HOLDING MANAGEMENT COMPA               3000 TOWN CENTER SUITE 1350                                                                              SOUTHFIELD          MI      48075        USA     TRADE PAYABLE                                                                      $248.60
5740              FIRST STREET PRODUCTS INC                    5746 LONETREE BLVD                                                                                       ROCKLIN             CA      95765        USA     TRADE PAYABLE                                                                       $49.95
5741              FISCHER CHARLES AND JENNIFER ASO             111 DRMARTIN LUTHER KING JR BLVD                                                                         WHITE PLAINS        NY      10601        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CAMBRIDGE MUTUAL FIRE INSURANCE
                  COMPANY
5742              FISHER & FISHER                              FISHER FISHER P O BOX 2600                                                                               TULSA               OK      74101        USA     TRADE PAYABLE                                                                        $50.00
5743              FISKARS GARDEN TOOLS INC                     P O BOX 932587                                                                                           ATLANTA             GA      31193-2587   USA     TRADE PAYABLE                                                                     $1,043.31
5744              FITNESS REPUBLIC INC                         14925 SOUTH HERITAGECREST WAY                                                                            BLUFFDALE           UT      84065        USA     TRADE PAYABLE                                                                      $126.41
5745              FITNESS SOLUTIONS                            1007 GREG STREET                                                                                         SPARKS              NV      89431        USA     TRADE PAYABLE                                                                    $10,594.44
5746              FITTAGIOUS LLC                                                                                                                                                                                         TRADE PAYABLE                                                                      $143.97
5747              FITUEYES                                     1191 MONTEREY PASS RD                                                                                    MONTEREY PARK       CA      91754        USA     TRADE PAYABLE                                                                     $1,443.40
5748              FITZGERALD ALAN R                            100 N CALVERT ST                                                                                         BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5749              FITZGERALD LINDA AND RICHARD FITZGERALD      155 NORTH MAIN STREET                                                                                    EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HER HUSBAND
5750              FITZGERALD LISA                              1623 BROOKVIEW DR S                                                                                      JACKSONVILLE        FL      32246        USA     TRADE PAYABLE                                                                        $1.85
5751              FITZPATRICK MILDRED A INDIVIDUALLY AND AS    60 CENTRE ST                                                                                             NEW YORK            NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  ROBERT G FITZPATRICK DECEASED
5752              FITZULA JEWELERS INC                         PO BOX 1093                                                                                              GREENWOOD LAKE       NY     10925        USA     TRADE PAYABLE                                                                        $49.49
5753              FIUS DISTRIBUTORS LLC                        2125 32ND STREET                                                                                         BOULDER              CO     80301        USA     TRADE PAYABLE                                                                    $66,889.93
5754              FIXTURE DISPLAYS LLC                         2 JACQUELINE DRIVE                                                                                       DOWNERS GROVE       IL      60515        USA     TRADE PAYABLE                                                                     $3,400.94
5755              FL DEPT OF EDUCATION                         PO BOX 277412                                                                                            ATLANTA             GA      30384        USA     TRADE PAYABLE                                                                      $124.59
5756              FLACK JASMINE                                205 CARTA RD                                                                                             KNOXVILLE           TN      37914        USA     TRADE PAYABLE                                                                         $1.85
5757              FLAGG ASHLEY                                 70 MILES STREET                                                                                          MILLBURY            MA      01527        USA     TRADE PAYABLE                                                                         $3.70
5758              FLAHERTY JAMES L                             6914 1 STREET NORTH                                                                                      MOORHEAD            MN      56560        USA     TRADE PAYABLE                                                                         $3.69
5759              FLASH COLLECTION                             4333 UNION PACIFIC AVE                                                                                   LOS ANGELES         CA      90023        USA     TRADE PAYABLE                                                                     $4,360.25
5760              FLASH SALES INC                              4401 NW 167ST                                                                                            MIAMI GARDENS       FL      33055        USA     TRADE PAYABLE                                                                      $255.00
5761              FLATHMANN EUGENE R AND CINDY R               1 PUBLIC SQ 302                                                                                          NASHVILLE           TN      37201        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5762              FLEISCHMANN NICHOLAS AND MARY ANN            100 N CALVERT ST                                                                                         BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  FLEISCHMANN
5763              FLETCHER ASHLEY C                            2309 OLD BAINBRIDGE RD APT 1802                                                                          TALLAHASSEE         FL      32303        USA     TRADE PAYABLE                                                                        $1.85
5764              FLETCHER CHINA                               2644 SHEFFIELD DR                                                                                        INDIANAPOLIS        IN      46229        USA     TRADE PAYABLE                                                                       $13.97
5765              FLETCHER MARGARET H                          601 16TH STREET                                                                                          PORT ST JOE         FL      32456        USA     TRADE PAYABLE                                                                      $816.93
5766              FLETCHER ROBERT                              155 NORTH MAIN STREET                                                                                    EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5767              FLICK ANITA INDIVIDUALLY AND AS SPECIAL      155 NORTH MAIN STREET                                                                                    EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF JAMES FLICK
                  DECEASED
5768              FLOBRIDGE                                    691 WEST 1200 N STE 100                                                                                  SPRINGVILLE         UT      84663        USA     TRADE PAYABLE                                                                      $128.82
5769              FLOCAST LLC                                  15 SOUTH 2ND ST                                                                                          DOLGEVILLE          NY      13329        USA     TRADE PAYABLE                                                                      $279.97
5770              FLOOR ERNEST AND KATHLEEN FLOOR              10 N TUCKER BLVD                                                                                         ST LOUIS            MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5771              FLORA CUDIAMAT                               514 IROQUOIS RD                                                                                          HILLSIDE            IL      60162        USA     INSURANCE CLAIMS     7/24/2018                                                    $3,612.59
5772              FLORA LANDRUM AND THE ESTATE OF CHARLES R    BUCK LAW FIRM                         1050 CROWN POINTE PARKWAY SUITE 940                                ATLANTA             GA      30338        USA     LITIGATION           5/1/2015                                                     $9,500.00
                  LANDRUM
5773              FLORENCE CONLON                              966 OSCEOLA BLVD                                                                                         ENGLEWOOD           FL      34223        USA     INSURANCE CLAIMS     5/24/2018        X            X              X          UNDETERMINED
5774              FLORENCE OGUNMUSANMI                         2875 MORALITY DR                                                                                         COLUMBUS            OH      43231        USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
5775              FLORENCE QUALSETH                            771 MORRO STREET 1                                                                                       SAN LUIS OBISPO     CA      93401        USA     INSURANCE CLAIMS     3/8/2018         X            X              X          UNDETERMINED
5776              FLORENCE WATER & SEWER                       PO BOX 368                                                                                               FLORENCE            KY      41022-0368   USA     UTILITIES PAYABLE                                                                 $2,609.48
5777              FLORENCIO YVONNE                             1243 GARNER AVE APT B                                                                                    SALINAS             CA      93905        USA     TRADE PAYABLE                                                                         $5.49
5778              FLORES DIANA                                 534 S STATE HIGHWAY 359                                                                                  MATHIS              TX      78368        USA     TRADE PAYABLE                                                                         $3.55
5779              FLORES JESUS V                               336 E DURIAN AVE                                                                                         COALINGA            CA      93210        USA     TRADE PAYABLE                                                                        $17.60
5780              FLORES JOSHUA                                950 CONCORD ST NE 2                                                                                      SALEM               OR      97301        USA     TRADE PAYABLE                                                                      $194.73
5781              FLORES MAIRA                                 359 MARILYN                                                                                              FARMERSVILLE        CA      93223        USA     TRADE PAYABLE                                                                      $144.94
5782              FLORES MELISSA N                             128W 127TH ST                                                                                            LOS ANGELES         CA      90061        USA     TRADE PAYABLE                                                                         $1.83
5783              FLORIDA CITY GAS5410                         PO BOX 5410                                                                                              CAROL STREAM        IL      60197-5410   USA     UTILITIES PAYABLE                                                                    $26.63
5784              FLORIDA DEPT OF EDUCATION                    PO BOX 277412                                                                                            ATLANTA             GA      30384        USA     TRADE PAYABLE                                                                      $205.79
5785              FLORIDA DEPT OF EDUCATION                    PO BOX 277412                                                                                            ATLANTA             GA      30384        USA     TRADE PAYABLE                                                                        $36.32
5786              FLORIDA DEPT OF EDUCATION                    PO BOX 277412                                                                                            ATLANTA             GA      30384        USA     TRADE PAYABLE                                                                      $236.31
5787              FLORIDA GOVERNMENTAL UTILITY AUTH - AQ       PO BOX 151225                                                                                            CAPE CORAL          FL      33915-1225   USA     UTILITIES PAYABLE                                                                  $716.80
5788              FLORIDA MALL ASSOCIATES LTD                  DBA FLORIDA MALL                      DBA FLORIDA MALL                                                   ATLANTA             GA      30384-6360   USA     TRADE PAYABLE                                                                    $12,846.56
5789              FLORIDA PNEUMATIC MANUFACTURIN                                                                                                                                                                         TRADE PAYABLE                                                                      $723.04
5790              FLORIDA POWER & LIGHT COMPANY FPL            GENERAL MAIL FACILITY                 FPL GROUP INC                                                      MIAMI               FL      33188-0001   USA     UTILITIES PAYABLE                                                                $76,935.09
5791              FLORIDA PUBLIC UTILITIES2137                 PO BOX 2137                                                                                              SALISBURY           MD      21802-2137   USA     UTILITIES PAYABLE                                                                    $24.80
5792              FLORINE JONES                                13425 SUN VALLEY CIRCLE                                                                                  VICTORVILLE         CA      92392        USA     INSURANCE CLAIMS     10/12/2015                                                  $80,000.00
5793              FLOYD C MATTSON                              P O BOX 7637                                                                                             EUGENE              OR      97408        USA     TRADE PAYABLE                                                                      $196.24
5794              FLOYD COUTNY COURT                           PO BOX 1056                                                                                              NEW ALBANY          I       47150                TRADE PAYABLE                                                                        $50.28
5795              FLOYD COUTNY COURT                           PO BOX 1056                                                                                              NEW ALBANY          I       47150                TRADE PAYABLE                                                                      $513.30
5796              FLOYD KENNETH JR                             1702 VILLAGE ROAD WEST L                                                                                 NORWOOD             MA      02062        USA     TRADE PAYABLE                                                                         $4.38
5797              FLOYD TAYLOR                                 1103 SOUTH JOYCE LEE CIRCLE                                                                              HAMPTON             VA      23666        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
5798              FLOYD WILSON                                 4942 HIGHLAND AVE                                                                                        RAVENNA             OH                   USA     INSURANCE CLAIMS     8/12/2018        X            X              X          UNDETERMINED
5799              FLUKER KATRINA D                             1402 BROOKE AVE                                                                                          MOBILE              AL      36605        USA     TRADE PAYABLE                                                                      $146.42
5800              FLYING STAR LLC                              1401 ESTES AVE                                                                                           ELK GROVE VILLAGE    IL     60604        USA     TRADE PAYABLE                                                                      $378.97
5801              FLYNN LAVRAR ESQUIRE                         ZAKHEIM & ASSOCIATES P A 1045 SOUTH                                                                      PLANTATION          FL      33324        USA     TRADE PAYABLE                                                                      $100.00
                                                               UNIVERSITY DR SUITE
5802              FOCUS CAMERA LLC                             905 MCDONALD AVE                                                                                         BROOKLYN            NY      11218        USA     TRADE PAYABLE                                                                     $1,742.21
5803              FOCUS CAMERA LLC                             905 MCDONALD AVE                                                                                         BROOKLYN            NY      11218        USA     TRADE PAYABLE                                                                    $22,561.72
5804              FOCUS TECHNOLOGYUSAINC                       1150 S MILLIKEN AVENUE                                                                                   ONTARIO             CA      91761        USA     TRADE PAYABLE                                                                      $900.13
5805              FOGLIA RONALD AND SANDRA FOGLIA              1225 FALLON ST                                                                                           OAKLAND             CA      94621        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5806              FOLEY JIM                                    237 ELIZABETH ST NONE                                                                                    NORTHHAMPTON        MA      01060        USA     TRADE PAYABLE                                                                      $104.75
5807              FONIX USA INC                                1904 NE JACKSONVILLE RD EUREKAZONE                                                                       OCALA               FL      32931        USA     TRADE PAYABLE                                                                      $260.60
5808              FONTANELLA NICHOLAS                          4354 POSEIDON CIRCLE                                                                                     SYRACUSE            NY      13090        USA     TRADE PAYABLE                                                                         $9.18
5809              FONTENELLE DON                               421 LOYOLA AVE 402                                                                                       NEW ORLEANS         LA      70112        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5810              FONZA TREVON                                 1729 SOUTH 14TH STREET                                                                                   SPRINGFIELD         IL      62703        USA     TRADE PAYABLE                                                                        $19.05
5811              FOOTWEAR IND OF TENNESSEE INC                488 MUNICIPAL DRIVE                                                                                      JEFFERSON CITY      TN      37760        USA     TRADE PAYABLE                                                                   $261,800.00
5812              FOOTWEAR SPECIALTIES INTERNATI               PORTLAND OR 97230-1035                                                                                   PORTLAND             OR     97230-1035   USA     TRADE PAYABLE                                                                     $6,504.22
5813              FORCINO CLARENCE R AND CAROL A FORCINO       100 N CALVERT ST                                                                                         BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
5814              FORD DONALD AND CATHERINE FORD HIS WIFE      500 NORTH KING STREET                                                                                    WILMINGTON          DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED



                                                                                                                                                       Page 73 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                       Doc 20             Filed 01/18/19
                                                                                                                                   Schedule Entered            01/18/19
                                                                                                                                            E/F: Part 3 Question 1      00:55:49               Main Document                                                                                   Case Number: 18-23537
                                                                                                                                   Pg 714 of 1461




                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                             Address 1                          Address 2                     Address 3         Address 4     City            State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                         (Y/N)
5815              FORD MOTOR CREDIT COMPANY                 520 KING ST P O BOX 320489                                                                         ALEXANDRIA      VA      22320        USA     TRADE PAYABLE                                                                      $752.53
5816              FORD MOTOR CREDIT COMPANY                 520 KING ST P O BOX 320489                                                                         ALEXANDRIA      VA      22320        USA     TRADE PAYABLE                                                                      $140.99
5817              FORD UNDRAY INDIVIDUALLY AND AS EXECUTRIX 1200 ONTARIO ST                                                                                    CLEVELAND       OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF EARNEST FREDERICK

5818              FORDHAM JAPREE                              4201 ELMERTON AVE                                                                                HARRISBURG      PA      17109        USA     TRADE PAYABLE                                                                        $26.47
5819              FOREMAN WAYNE                               450 BOSTON POST ROAD                                                                             MARLBORO        MA      01752        USA     TRADE PAYABLE                                                                        $26.30
5820              FOREMOST GROUP INC                          PO BOX 36070                                                                                     NEWARK          NJ      07188-6070   USA     TRADE PAYABLE                                                                      $457.58
5821              FOREST BOWMAN                               3630 E FRONT ST 1                                                                                KANSAS CITY     MO      64120        USA     TRADE PAYABLE                                                                        $32.13
5822              FORGES KYONNA                               761-A BACON AVE                                                                                  DOVER           DE      19901        USA     TRADE PAYABLE                                                                        $14.10
5823              FORMAL DRESS SHOPS INC                      PO BOX 35823                                                                                     LOS ANGELES     CA      90035        USA     TRADE PAYABLE                                                                     $7,422.21
5824              FORNEY INDUSTRIES INC                       2057 VERMONT DRIVE                                                                               FT COLLINS      CO      80525        USA     TRADE PAYABLE                                                                     $4,085.92
5825              FORSTER & GARBUS                            500 BI COUNTY BLVD P O BOX 9030                                                                  FARMINGDALE     NY      11735        USA     TRADE PAYABLE                                                                     $1,102.19
5826              FORSTER & GARBUS                            500 BI COUNTY BLVD P O BOX 9030                                                                  FARMINGDALE     NY      11735        USA     TRADE PAYABLE                                                                      $152.67
5827              FORSTER BETTE INDIVIDUALLY AND AS SPECIAL   ST CLAIR COUNTY BUILDING           10 PUBLIC SQUARE                                              BELLEVILLE      IL      62220        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF HENRY
                  FORSTER DECEASED
5828              FORSYTHE DANIEL O                           100 N CALVERT ST                                                                                 BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5829              FORSYTHE TALIA                              12161 CHESHIRE ST                                                                                NORWALK         CA      90650        USA     TRADE PAYABLE                                                                         $1.84
5830              FORT PIERCE BUSINESS CENTER LLC             CO SEDONA GROUP LLC                CO SEDONA GROUP LLC                                           NORWALK         CT      06851        USA     TRADE PAYABLE                                                                    $13,739.33
5831              FORT WORTH WATER DEPT TX                    PO BOX 870                                                                                       FORT WORTH      TX      76101        USA     UTILITIES PAYABLE                                                                 $3,736.86
5832              FORTUNE CREATION COMPANY LIMITED            FUXIANG NAN-SIR NEW INDUSTRIAL     ZONE CHA-SHAN TOWN                                            DONGGUAN        CHINA   523391               TRADE PAYABLE                                                                    $99,605.67
5833              FORWIND INC                                 2416 16TH AAVE                                                                                   SAN FRANCISCO    CA     94116        USA     TRADE PAYABLE                                                                        $18.92
5834              FORZESE JAMES                               35 OAK MEADOW LANE                                                                               METHUEN         MA      01844        USA     TRADE PAYABLE                                                                         $3.50
5835              FOSHAY RICHARD                              60 CENTRE ST                                                                                     NEW YORK        NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5836              FOSKIN NICHOLAS                             730 ROSE BROOKE DRIVE                                                                            LAWRENCEVILLE   GA      30045        USA     TRADE PAYABLE                                                                         $9.24
5837              FOSSI FOTSO C                               6060 LAUREL WREATH WAY                                                                           COLUMBIA        MD      21044        USA     TRADE PAYABLE                                                                         $4.00
5838              FOSSIL INC                                  P O BOX 853914                                                                                   RICHARDSON      TX      75085-3914   USA     TRADE PAYABLE                                                                   $185,672.23
5839              FOSSUM DONALD AND ELIZABETH FOSSUM          155 NORTH MAIN STREET                                                                            EDWARDSVILLE    IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5840              FOSTER KEITH                                847 EVESHAM AVE                                                                                  BALTIMORE       MD      21212        USA     TRADE PAYABLE                                                                      $100.00
5841              FOSTER MATTHEW                              1400 NW MARSHALL ST UNIT 320                                                                     PORTLAND        OR      97209        USA     TRADE PAYABLE                                                                        $33.95
5842              FOTRONIC CORPORATION                        99 WASHINGTON ST                                                                                 MELROSE         MA      02176        USA     TRADE PAYABLE                                                                     $3,929.81
5843              FOUAD HASSAN-SALEH                          5438 CHASE ROAD                                                                                  DEARBORN        MI      48126        USA     INSURANCE CLAIMS     5/27/2018        X            X              X          UNDETERMINED
5844              FOULES MARGARETTE D                         P O BOX 154042                                                                                   SAN DIEGO       CA      92195        USA     TRADE PAYABLE                                                                         $3.67
5845              FOUNDATION ARMOR                                                                                                                                                                          TRADE PAYABLE                                                                      $772.38
5846              FOUNTAIN CORY                               16 CHERRY STREET                                                                                 PLATTSBURGH     NY      12901        USA     TRADE PAYABLE                                                                         $1.84
5847              FOUR STARR PRODUCE                          1324 SILVERADO DRIVE                                                                             CHULA VISTA      CA     91915        USA     TRADE PAYABLE                                                                        $23.79
5848              FOURNIER DONALD                             777 6TH AVE                                                                                      BERLIN          NH      03570        USA     TRADE PAYABLE                                                                        $35.00
5849              FOUSE THOMAS M                              950 MELROSE AVE AMBRIDGE PA15003                                                                 AMBRIDGE        PA      15003        USA     TRADE PAYABLE                                                                        $30.02
5850              FOWLER ANDREW J                             24907 55TH AVE NE                                                                                ARLINGTON       WA      98223        USA     TRADE PAYABLE                                                                        $10.84
5851              FOWLER LA TRYCEE                            9483 KINGS HWY 3                                                                                 KING GEORGE     VA      22485        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5852              FOX DAWNA AND TRAVIS                        155 NORTH MAIN STREET                                                                            EDWARDSVILLE    IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5853              FOX JR; WILLIAM AND DOROTHY FOX             60 CENTRE ST                                                                                     NEW YORK        NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5854              FOX RUN MALL LLC                            PO BOX LBX 32035                                                                                 NEW YORK        NY      10087-2035   USA     TRADE PAYABLE                                                                     $1,319.97
5855              FOY JOSEPH W AND GLADYS FOY                 555 W HARRISON ST                                                                                CHICAGO         IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5856              FOY MAKAYLA S                               234 4TH ST                                                                                       FILLMORE        CA      93015        USA     TRADE PAYABLE                                                                         $1.82
5857              FOY ROBERT                                  1050 ORION WAY                                                                                   EAU CLAIRE      WI      54703        USA     TRADE PAYABLE                                                                         $1.84
5858              FPC CORPORATION                             355 HOLLOW HILL DR                                                                               WAUCONDA         IL     60084        USA     TRADE PAYABLE                                                                    $27,638.72
5859              FRADSHAM AMANDA K                           6 BIRCHWOOD TERRACE                                                                              OXFORD          MA      01540        USA     TRADE PAYABLE                                                                         $1.76
5860              FRAGOSA IVONNE M                            BAYANEY SECTOR BERROCAL KM21                                                                     HATILLO         PR      00659        USA     TRADE PAYABLE                                                                         $1.16
5861              FRAGOSO LUCRECIA                            851 GRAND CONCOURSE 111                                                                           BRONX          NY      10451        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5862              FRAGRANCENET COM INC                        900 GRAND BLVD                                                                                   DEER PARK       NY      11729        USA     TRADE PAYABLE                                                                      $503.75
5863              FRAGRANCENETCOM                             900 GRAND BLVD                                                                                   DEER PARK       NY      11729        USA     TRADE PAYABLE                                                                     $1,484.44
5864              FRAKES ANTHONY M                            28655 E 138TH ST SOUTH                                                                           COWETA          OK      74429        USA     TRADE PAYABLE                                                                         $4.61
5865              FRAME MEDIA GROUP LLC                       105 1 2 ROSE AVE                                                                                 VENICE           CA     90291        USA     TRADE PAYABLE                                                                        $12.93
5866              FRAME TIMOTHY                               4188 DEVONSHIRE CT NE 97305                                                                      SALEM           OR      97305        USA     TRADE PAYABLE                                                                        $27.72
5867              FRAN & WALTER MICHELS                       2271 SCOTTS PARKWAY NE                                                                           MARIETTA        GA      30062        USA     INSURANCE CLAIMS     6/30/2018        X            X              X          UNDETERMINED
5868              FRAN LANDAU TRUST ACCOUNT                   3219 ATLANTIC BOULEVARD                                                                          JACKSONVILLE    FL      32207        USA     TRADE PAYABLE                                                                      $912.50
5869              FRANCELIA MARTINEZ                          PO BOX 561                                                                                       TESUQUE         NM      87574        USA     INSURANCE CLAIMS     4/27/2018        X            X              X          UNDETERMINED
5870              FRANCES & CORNELIOUS HOWARD                 115 CARNOUSTIE WAY                                                                               FAYETTEVILLE    GA      30215        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
5871              FRANCES BAZAN                               10302 BUNKER LANE                                                                                STOCKTON        CA      95209        USA     INSURANCE CLAIMS     3/11/2018        X            X              X          UNDETERMINED
5872              FRANCES DEJOSIA                             111 3RD AVENUE                     APARTMENT 13K                                                 NEW YORK        NY      10003        USA     INSURANCE CLAIMS     5/20/2018        X            X              X          UNDETERMINED
5873              FRANCES FASULLO                             9007 156TH AVENUE                                                                                HOWARD BEACH    NY      11414        USA     INSURANCE CLAIMS     7/24/2018                                                     $700.00
5874              FRANCES GRUENEICH                           2636 GATEWAY AVENUE 301                                                                          BISMARCK        ND      58503        USA     INSURANCE CLAIMS     9/17/2013        X            X              X          UNDETERMINED
5875              FRANCES JENSON                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
5876              FRANCES SCOTT                               4561 HOPEWELL ROAD                                                                               LITTLE ROCK     MS      39337        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
5877              FRANCES TURECAMO                            2070 NORTH COUNTRY ROAD                                                                          WADING RIVER    NY      11792        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
5878              FRANCES VENTRESCA                           37 TERRELL RD                                                                                    WATERBURY       CT      06708        USA     INSURANCE CLAIMS     3/1/2016         X            X              X          UNDETERMINED
5879              FRANCESCA & GEORGE LEVINGS                  264 BERMUDA RUN DR                                                                               ADVANCE         NC      27006        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
5880              FRANCESCA MANNINO                           353 AVENUE O                                                                                     BROOKLYN        NY      11230        USA     INSURANCE CLAIMS     5/16/2017        X            X              X          UNDETERMINED
5881              FRANCESCO A CASTANO                                                                                                                                                                       TRADE PAYABLE                                                                      $322.99
5882              FRANCIA KOFA                                805 FANSHAWE STREET                                                                              PHILADELPHIA    PA      19111        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
5883              FRANCINE LEBOW                              229 COAST BOULEVARD                                                                              LA JOLLA        CA      92037        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
5884              FRANCIS ANTHONI J                           420 SOUTH 3RD AVE                                                                                MT VERNON       NY      10550        USA     TRADE PAYABLE                                                                        $43.39
5885              FRANCIS DEVEAU                              24 WINTHROP STREET                                                                               WINTHROP        MA      02152        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
5886              FRANCIS GURICK                              67 SHELLEY ST                                                                                    SICKLERVILLE    NJ      08012        USA     INSURANCE CLAIMS     2/4/2017         X            X              X          UNDETERMINED
5887              FRANCIS LIGHTSY                             385 E FIFTH STREET                                                                               MOUNT VERNON    NY      10553        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
5888              FRANCIS MORRIS                              UNKNOWN                                                                                                          NJ                   USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
5889              FRANCIS MYRDENA M                           5549 FORT CAROLINE ROAD 116                                                                      JACKSONVILLE    FL      32277        USA     TRADE PAYABLE                                                                         $1.84
5890              FRANCIS PRIOR                               9966 GAZELLE FOREST                                                                              SAN ANTONIO     TX      78251        USA     INSURANCE CLAIMS     6/16/2017        X            X              X          UNDETERMINED
5891              FRANCISCA CRUZ                              411 E 144TH ST                                                                                   BRONX           NY      10454        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
5892              FRANCISCA GALLEGOS                          1653 BANNER AVE                                                                                  CHULA VISTA     CA      91911        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
5893              FRANCISCO & SHEJUAN DOMINGUEZ               700 N INDIGO TERRACE                                                                             JACKSONVILLE    FL      32259        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
5894              FRANCISCO DEL TORO                          1659 SALUEN EL CEREZAL                                                                           SAN JUAN        PR      00926        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
5895              FRANCISCO GOMEZ                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
5896              FRANCISCO LEOPOLDO Q                        24035 2ND STREET APT 101                                                                         HAYWARD         CA      94541      USA       TRADE PAYABLE                                                                         $1.82
5897              FRANCISCO PALENCIA                          3525 ORCHARD AVE                                                                                 LYNWOOD         CA      90262-5140 USA       INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
5898              FRANCISCO RODRIGUEZ                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                            Page 74 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                                 Doc 20     Filed 01/18/19
                                                                                                                                     Schedule Entered            01/18/19
                                                                                                                                              E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                Case Number: 18-23537
                                                                                                                                     Pg 715 of 1461




                                                                                                                                                                                                                                                   Contingent

                                                                                                                                                                                                                                                                Unliquidated

                                                                                                                                                                                                                                                                               Disputed
Row No. Account   Creditor's Name                             Address 1                                    Address 2             Address 3         Address 4     City              State   Zip       Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                       Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                          Offset
                                                                                                                                                                                                                                                                                                          (Y/N)
5899              FRANCISCO TORRES                            HC 02 BOX                                                                                          JAYUYA            PR      00664     USA     INSURANCE CLAIMS     4/13/2018        X            X              X          UNDETERMINED
5900              FRANCO MELISSA A                            213 N GILBERT ST                                                                                   ANAHEIM           CA      92801     USA     TRADE PAYABLE                                                                        $37.95
5901              FRANK & BARBARA SENA                        100 HIGHVIEW TERRACE                                                                               MIDDLETOWN        CT      06457     USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
5902              FRANK & CAROL SLEEPERS                      445 MARINE VIEW AVE STE 300                                                                        DEL MAR           CA      92014     USA     INSURANCE CLAIMS     8/6/2017         X            X              X          UNDETERMINED
5903              FRANK & CILICIE KOCH                        212 OAK BRANCH DR                                                                                  GEORGETOWN        TX      78633     USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
5904              FRANK & MARY NICHOLES                       908 CONGRESSIONAL WAY                                                                              DEERFIELD BEACH   FL      33442     USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
5905              FRANK AND DIANE INSLEY                      9440 BELLHALL DRIVE                                                                                BALTIMORE         MD      21236     USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
5906              FRANK AND MARTHA DECOTEAU-MOYERS            802 CYPRESS DR                                                                                     BOULDER           CO      80303     USA     INSURANCE CLAIMS     12/23/2017       X            X              X          UNDETERMINED
5907              FRANK AND ROSEMARIE ANDERSON                131 BELMONT AVE                              APT 11C                                               BROOKLYN          NY      11212     USA     INSURANCE CLAIMS     5/22/2018                                                    $3,000.00
5908              FRANK ANN T AS PERSONAL REPRESENTATIVE OF   250 BENEFIT ST                                                                                     PROVIDENCE        RI      02903     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF DANNY DEE CORNETT
5909              FRANK ASTETE                                PO BOX 1673                                                                                        HACKENSACK         NJ     07606     USA     TRADE PAYABLE                                                                       $25.70
5910              FRANK CIVITANO                              PO BOX 338                                                                                         HONOKAA           HI      96727     USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
5911              FRANK COATNEY                               122 N ROOSEVELT ST                                                                                 NORTH PEKIN       IL      61554     USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
5912              FRANK CONNOLLY                              5200 SEARSVILLE RD                                                                                 PINE BUSH         NY      12566     USA     INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
5913              FRANK COOKSON                               848 CHEVY CHASE ST                                                                                 MEMPHIS           TN      38125     USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
5914              FRANK DE LA CRUZ                            34 S ALMADEN AVE                                                                                   SAN JOSE          CA      95113     USA     TRADE PAYABLE                                                                      $284.15
5915              FRANK DUSTIN J                              3648 THYME DR                                                                                      ST CHARLES        MO      63303     USA     TRADE PAYABLE                                                                        $1.85
5916              FRANK HEISLEY                               191 PEACHTREE ST NE 4200                                                                           ATLANTA           GA      30303     USA     TRADE PAYABLE                                                                      $100.00
5917              FRANK HODGES                                20424 HAYSTACK COVE                                                                                SPICEWOOD         TX      78669     USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
5918              FRANK J SANTORO TRUSTEE                     CHAPTER 13 TRUSTEE 1435 CROSSWAYS BLVD                                                             CHESAPEAKE        VA      23320     USA     TRADE PAYABLE                                                                       $83.08
                                                              SUITE301
5919              FRANK KARL J                                228 AMBERWOOD LANE                                                                                 WINCHESTER        VA      22602     USA     TRADE PAYABLE                                                                        $1.84
5920              FRANK M PEES                                CHAPTER 13 TRUSTEE PO BOX 71-0795                                                                  COLUMBUS          OH      43271     USA     TRADE PAYABLE                                                                      $107.08
5921              FRANK M PEES                                CHAPTER 13 TRUSTEE PO BOX 71-0795                                                                  COLUMBUS          OH      43271     USA     TRADE PAYABLE                                                                      $294.07
5922              FRANK NEUBAUER                              1401 DIXIE LEE LANE                                                                                SARASOTA          FL      34231     USA     INSURANCE CLAIMS     12/7/2016        X            X              X          UNDETERMINED
5923              FRANK REVTAI                                9 KATHLEEN DR                                                                                      MCKEES ROCKS      PA      15136     USA     INSURANCE CLAIMS     6/30/2017        X            X              X          UNDETERMINED
5924              FRANK ROSSITER                              1201 BRIGHTWOOD DR                                                                                 SAVANNAH          GA      31406     USA     INSURANCE CLAIMS     5/17/2018        X            X              X          UNDETERMINED
5925              FRANK S HIRST 1963-1998 TRUST               7502 WYNDALE ROAD                                                                                  CHEVY CHASE       NV      20815     USA     TRADE PAYABLE                                                                       $32.00
5926              FRANK S HIRST 1963-1998 TRUST               7502 WYNDALE ROAD                                                                                  CHEVY CHASE       NV      20815     USA     TRADE PAYABLE                                                                       $14.45
5927              FRANK SAMROW                                2204 BAYOU RD                                                                                      ST BERNARD        LA      70085     USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
5928              FRANK SHEILA                                1001 LAKESHORE DR 300                                                                              LAKE CHARLES      LA      70601     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5929              FRANK THOMAS                                128 ESSEX ROAD                                                                                     HOLLYWOOD         FL      33024     USA     INSURANCE CLAIMS     6/2/2018         X            X              X          UNDETERMINED
5930              FRANKIE & JOYCE NORTON                      UNKNOWN                                                                                            UNKNOWN                   UNKNOWN           INSURANCE CLAIMS     6/5/2018         X            X              X          UNDETERMINED
5931              FRANKLIN CO COMMON PLEAS CT                 369 SOUTH HIGH STREET                                                                              COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                      $231.52
5932              FRANKLIN COUNTY COMMON PLEAS C              369 S HIGH STREET 3RD FLOOR CLERKS OFFICE-                                                         COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                      $116.72
                                                              CIVIL DIV
5933              FRANKLIN COUNTY COMMON PLEAS C              369 S HIGH STREET 3RD FLOOR CLERKS OFFICE-                                                         COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                      $1,363.37
                                                              CIVIL DIV
5934              FRANKLIN COUNTY GENERAL SESSIO              360 WILTON CIRCLE ROOM 164                                                                         WINCHESTER        TN      37398     USA     TRADE PAYABLE                                                                        $58.28
5935              FRANKLIN COUNTY MUNICIPAL COUR              375 S HIGH ST                                                                                      COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $129.26
5936              FRANKLIN COUNTY MUNICIPAL COUR              375 S HIGH ST                                                                                      COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                        $98.90
5937              FRANKLIN COUNTY MUNICIPAL COUR              375 S HIGH ST                                                                                      COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $236.32
5938              FRANKLIN COUNTY MUNICIPAL COUR              375 S HIGH ST                                                                                      COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $101.70
5939              FRANKLIN COUNTY MUNICIPAL COUR              375 S HIGH ST                                                                                      COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $167.41
5940              FRANKLIN COUNTY MUNICIPAL COUR              375 S HIGH ST                                                                                      COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $104.31
5941              FRANKLIN COUNTY MUNICIPAL COUR              375 S HIGH ST                                                                                      COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $303.83
5942              FRANKLIN COUNTY MUNICIPAL COUR              375 S HIGH ST                                                                                      COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $190.67
5943              FRANKLIN COUNTY MUNICIPAL COUR              375 S HIGH ST                                                                                      COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $473.51
5944              FRANKLIN COUNTY MUNICIPAL COUR              375 S HIGH ST                                                                                      COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $280.67
5945              FRANKLIN COUNTY MUNICIPAL COUR              375 S HIGH ST                                                                                      COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $338.35
5946              FRANKLIN COUNTY MUNICIPAL COUR ATTEN:       375 S HIGH ST                                                                                      COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $136.40
                  FRA
5947              FRANKLIN COUNTY MUNICIPAL COUR ATTEN:       375 S HIGH ST                                                                                      COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                        $90.79
                  FRA
5948              FRANKLIN COUNTY MUNICIPAL CRT             375 S HIGH STREET                                                                                    COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $178.91
5949              FRANKLIN COUNTY MUNICIPAL CT              CLERKS OFFICE CIVIL DIVISION 375 SOUTH                                                               COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $218.58
                                                            HIGH ST 3RD FL
5950              FRANKLIN COUNTY MUNICIPAL CT              CLERKS OFFICE CIVIL DIVISION 375 SOUTH                                                               COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                        $86.91
                                                            HIGH ST 3RD FL
5951              FRANKLIN COUNTY MUNICIPAL CT              CLERKS OFFICE CIVIL DIVISION 375 SOUTH                                                               COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $104.12
                                                            HIGH ST 3RD FL
5952              FRANKLIN COUNTY MUNICIPAL CT              CLERKS OFFICE CIVIL DIVISION 375 SOUTH                                                               COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $237.68
                                                            HIGH ST 3RD FL
5953              FRANKLIN COUNTY MUNICIPAL CT              CLERKS OFFICE CIVIL DIVISION 375 SOUTH                                                               COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $116.11
                                                            HIGH ST 3RD FL
5954              FRANKLIN COUNTY MUNICIPAL CT              CLERKS OFFICE CIVIL DIVISION 375 SOUTH                                                               COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $628.14
                                                            HIGH ST 3RD FL
5955              FRANKLIN COUNTY MUNICIPAL CT              CLERKS OFFICE CIVIL DIVISION 375 SOUTH                                                               COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                       $303.53
                                                            HIGH ST 3RD FL
5956              FRANKLIN COUNTY MUNICIPAL CT ATTEN: CLERK 375 S HIGH ST                                                                                        COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                        $72.01

5957              FRANKLIN COUNTY OHIO COMMON P               345 SOUTH HIGH STREET RM LB                                                                        COLUMBUS          OH      43215     USA     TRADE PAYABLE                                                                     $1,273.77
5958              FRANKLIN INTERNATIONAL                      2020 BRUCK STREET                                                                                  COLUMBUS          OH      43207     USA     TRADE PAYABLE                                                                     $1,838.20
5959              FRANKLIN LORENZO M                          2010 CHADWICK DR BLDG 22 APT                                                                       JACKSON           MS      39204     USA     TRADE PAYABLE                                                                        $10.06
5960              FRANKLIN SENSORS                            6675 N POLLARD LANE                                                                                MERIDIAN           ID     83646     USA     TRADE PAYABLE                                                                     $4,318.64
5961              FRANKLIN SPORTS INDUSTRIES INC              PO BOX 508                                                                                         STOUGHTON         MA      02072     USA     TRADE PAYABLE                                                                     $1,304.25
5962              FRANKLIN TERRANCE                           2506 LINDEN STREET                                                                                 OAKLAND           CA      94607     USA     TRADE PAYABLE                                                                      $600.00
5963              FRANKLYN DANIEL                             P O BOX 1102                                                                                       LINWOOD           PA      19061     USA     TRADE PAYABLE                                                                        $36.55
5964              FRANKS HEATHER                              6127 BARCLAY LN                                                                                    LAKE WYLIE        SC      29710     USA     TRADE PAYABLE                                                                        $11.60
5965              FRASER JODYANN                              130 MARTENSE STREET APT 3J                                                                         BROOKLYN          NY      11226     USA     TRADE PAYABLE                                                                         $1.84
5966              FRECHETTE JOSEPH R                          612 STATE ST                                 SCHENECTADY                                           NY                NY      12305     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5967              FRED & DEBI BOLAMPERTI                      2600 HARRISON DR                                                                                   CHINO VALLEY      AZ      86323     USA     INSURANCE CLAIMS     7/9/2018         X            X              X          UNDETERMINED
5968              FRED AND LAURA TREGO                        9818 WESTVILLE ROAD                                                                                CAMDEN            DE      19934     USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
5969              FRED AND VICTORIA DEGOMA                    3233 STONEHENGE DRIVE                                                                              E STROUDSBURG     PA      18301     USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
5970              FRED DEVRIES                                16174 MERIDA LANE                                                                                  DELRAY BEACH      FL      33484     USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
5971              FRED DUBOIS                                 525 MAIN ST                                                                                        GRAFTON            OH     44044     USA     TRADE PAYABLE                                                                      $642.41
5972              FRED FIERKE                                 7560 BLAZER AVE                                                                                    JUSTICE           IL      60458     USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED


                                                                                                                                              Page 75 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                             Doc 20                  Filed 01/18/19
                                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                                      E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                  Case Number: 18-23537
                                                                                                                                             Pg 716 of 1461




                                                                                                                                                                                                                                                              Contingent

                                                                                                                                                                                                                                                                           Unliquidated

                                                                                                                                                                                                                                                                                          Disputed
Row No. Account   Creditor's Name                            Address 1                                Address 2                          Address 3         Address 4     City             State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                  Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                     Offset
                                                                                                                                                                                                                                                                                                                     (Y/N)
5973              FRED HUMMEL                                4412 BERESFORD LANE NORTHWEST                                                                               ALBUQUERQUE      NM       87120        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
5974              FREDDIE PATTERSON                          1918 PARK AVE SOUTH                                                                                         MINNEAPPOLIS     MN       55404        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
5975              FREDERICK AND JUDY SMITH                   2247 DAIRY FARM ROAD                                                                                        GAMBRILLS        MD       21054        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
5976              FREDERICK GREGORY AND FREDERICK KATHLEEN   1700 E CARSON ST                                                                                            PITTSBURGH       PA       15203        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

5977              FREDERICK J HANNA & ASSOCIATES PC          PO ATTN- DANIELLE ROBERTS 1                                                                                 MARIETTA         GA       30062        USA     TRADE PAYABLE                                                                      $167.50
5978              FREDERICK JUDITH A                         155 NORTH MAIN STREET                                                                                       EDWARDSVILLE     IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5979              FREDERICK NILSON                           3300 N CENTRAL AVE 690                                                                                      PHOENIX          AZ       85012        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
5980              FREDERICK ROBISON                          1149 WEST PICTURE DRIVE                                                                                     SALT LAKE CITY   UT       84116        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
5981              FREDERICK RODDEN                           18115 SUNNY TOP COURT                                                                                       WILDWOOD         MO       63038        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
5982              FREDERICK SARAH N                          438 NORTH 39TH STREET                                                                                       BELLEVILLE       IL       62226        USA     TRADE PAYABLE                                                                         $1.76
5983              FREDERICKA GLUCK                           8205 W 23RD AVE                                                                                             LAKEWOOD         CO       80214        USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
5984              FREDRICK BOMMER                            59 HITCHING POST LANE                                                                                       CENTERVILLE      MA       02632        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
5985              FREDRICK SIETIETOWSKI                      166 DEPO STREET                          PO BOX 1412                                                        DENNISPORT       MA       02639        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
5986              FREEDMAN ANSELMO LINDBERG & RA             P0 BOX 3228                                                                                                 NAPERVILLE       IL       60566        USA     TRADE PAYABLE                                                                      $575.00
5987              FREEDMAN ANSELMO LINDBERG & RA             P0 BOX 3228                                                                                                 NAPERVILLE       IL       60566        USA     TRADE PAYABLE                                                                      $181.23
5988              FREEDMAN ANSELMO LINDBERG & RA             P0 BOX 3228                                                                                                 NAPERVILLE       IL       60566        USA     TRADE PAYABLE                                                                      $269.40
5989              FREEDMAN ANSELMO LINDBERG & RA             P0 BOX 3228                                                                                                 NAPERVILLE       IL       60566        USA     TRADE PAYABLE                                                                      $101.03
5990              FREEDMAN ANSELMO LINDBERG & RA             P0 BOX 3228                                                                                                 NAPERVILLE       IL       60566        USA     TRADE PAYABLE                                                                        $14.29
5991              FREEDMAN ANSELMO LINDBERG & RA             P0 BOX 3228                                                                                                 NAPERVILLE       IL       60566        USA     TRADE PAYABLE                                                                      $231.40
5992              FREEDMAN ANSELMO LINDBERG & RA             P0 BOX 3228                                                                                                 NAPERVILLE       IL       60566        USA     TRADE PAYABLE                                                                      $146.90
5993              FREEDMAN ANSELMO LINDBERG & RA             P0 BOX 3228                                                                                                 NAPERVILLE       IL       60566        USA     TRADE PAYABLE                                                                      $197.82
5994              FREEDMAN ANSELMO LINDBERG & RA             P0 BOX 3228                                                                                                 NAPERVILLE       IL       60566        USA     TRADE PAYABLE                                                                      $619.84
5995              FREEDMAN ANSELMO LINDBERG LLC              PO BOX 3216                                                                                                 NAPERVILLE       IL       60566        USA     TRADE PAYABLE                                                                        $90.66
5996              FREEMAN KYLE                               10149 ARMSTRONG PLAZA                                                                                       OMAHA            NE       68134        USA     TRADE PAYABLE                                                                         $1.85
5997              FREEMAN MARY L                             357 AMHERST DR                                                                                              SPARTANBURG      SC       29306        USA     TRADE PAYABLE                                                                         $5.00
5998              FREEMAN ONTERIOUS                          1115 NE GLENDALE AVE                                                                                        PEORIA           IL       61603        USA     TRADE PAYABLE                                                                         $1.76
5999              FREES JESSIE                               50 W MARKET ST                                                                                              NEWARK           NJ       07102        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6000              FREIDA & JOE INC                           PO BOX 311                                                                                                  MONSEY            NY      10952        USA     TRADE PAYABLE                                                                        $77.23
6001              FREITAS MICHAEL AND BARBARA FREITAS        155 NORTH MAIN STREET                                                                                       EDWARDSVILLE     IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6002              FRENANDEZ JOSE                             572 SIMMS ST                                                                                                AURORA           IL       60505        USA     TRADE PAYABLE                                                                        $20.32
6003              FRENCH JOSHUA                              301 TOWNSEND RD                                                                                             BALTIMORE        MD       21221        USA     TRADE PAYABLE                                                                         $2.39
6004              FRENCHTOASTCOM LLC                         321 HERROD BLVD                                                                                             DAYTON           NJ       08810        USA     TRADE PAYABLE                                                                      $809.37
6005              FRENCHTOASTCOM LLC                         321 HERROD BLVD                                                                                             DAYTON           NJ       08810        USA     TRADE PAYABLE                                                                     $5,786.70
6006              FREP HOLDINGS LLC                          DBA GADSDEN MALL ASSOCIATES LLC          DBA GADSDEN MALL ASSOCIATES LLC                                    ST LOUIS         MO       63195-3524   USA     TRADE PAYABLE                                                                    $11,380.48
6007              FRESH COMFORT INC                          3200 RIFLE GAP 1470                                                                                         FRISCO           TX       75034        USA     TRADE PAYABLE                                                                        $40.95
6008              FRESHTA RAHIMI                             2732 MCKEE ROAD                                                                                             SAN JOSE         CA       95127        USA     INSURANCE CLAIMS     4/19/2015                                                   $56,667.00
6009              FRESHWARE INC                              14978 RAMONA BLVD                                                                                           BALDWIN PARK     CA       91706        USA     TRADE PAYABLE                                                                      $346.47
6010              FRESHWARE INC                              14978 RAMONA BLVD                                                                                           BALDWIN PARK     CA       91706        USA     TRADE PAYABLE                                                                    $75,517.86
6011              FRESNO COUNTY DCSS                         P O BOX 24003                                                                                               FRESNO           CA       937794003    USA     TRADE PAYABLE                                                                        $20.22
6012              FRESNO COUNTY SHERIFF                      2200 FRESNO STREET PO BOX 1788                                                                              FRENSO           CA       93717        USA     TRADE PAYABLE                                                                      $135.47
6013              FRESNO COUNTY SHERIFF                      2200 FRESNO STREET PO BOX 1788                                                                              FRENSO           CA       93717        USA     TRADE PAYABLE                                                                        $84.80
6014              FREUDENHAMMER GERD WOLFGANG                PHILADELPHIA CITY HALL                   CHESTNUT ST                                                        PHILADELPHIA     PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6015              FREY NATASHA                               120 SOUTH 2ND STREET                                                                                        BANGOR           PA       18013        USA     TRADE PAYABLE                                                                        $73.15
6016              FRIAS ANAHI                                3557 FISHER CT NE                                                                                           SALEM            OR       97305        USA     TRADE PAYABLE                                                                        $73.26
6017              FRIEDMAN ALLEN AND RITA SUE FRIEDMAN       155 NORTH MAIN STREET                                                                                       EDWARDSVILLE     IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6018              FRIEDMAN AND WEXLER LLC                    FREEDMAN ANSELMO LINDBERG & RAPO BOX                                                                        NAPERVILLE       IL       60566        USA     TRADE PAYABLE                                                                      $248.12
                                                             3216
6019              FRIEND JANA                                4533B DR BROCK RD                                                                                           MERIDIAN         MS       39307        USA     TRADE PAYABLE                                                                          $9.23
6020              FRIEND SMITH & CO INC                      P O BOX 366206                                                                                              SAN JUAN         PR       00936        USA     TRADE PAYABLE                                                                     $48,749.35
6021              FRIENDLY FIANCE CORP                       6340 SECURITY BLVD STE 200                                                                                  BALTIMORE        MD       21207        USA     TRADE PAYABLE                                                                       $115.45
6022              FRIENDS CAMP ASS OF PENNSYLVAN             609 GEIGEL HILLS ROAD                                                                                       OTTSVILLE        PA       18942        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
6023              FRIGIDAIRE COMPANY                         P O BOX 2638                                                                                                CAROL STREAM     IL       60132        USA     TRADE PAYABLE                                                                 $30,519,066.66
6024              FRISON ANTHONY                             334 EAST CENTRAL AVE                                                                                        BISMARCK         ND       58501        USA     TRADE PAYABLE                                                                         $48.48
6025              FROGGYS FOG LLC                            302 RUTHERFORD LANE                                                                                         COLUMBIA          TN      38401        USA     TRADE PAYABLE                                                                       $105.72
6026              FRONTIER KNITTERS PVT LTD                  52 PROCESS SERVER STREET                                                                                    TIRUPUR          TAMIL    641601               TRADE PAYABLE                                                                     $10,207.32
                                                                                                                                                                                          NADU
6027              FRONTIER MALL ASSOCIATES LP                PO BOX 531778                                                                                               ATLANTA          GA       30353-1788 USA       TRADE PAYABLE                                                                    $12,736.56
6028              FROSS NORMA SPECIAL ADMINISTRATOR OF THE   555 W HARRISON ST                                                                                           CHICAGO          IL       60607      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF JAMES FROSS DECEASED
6029              FROST RAYMOND                              252 WARDEN AVE NW NONE                                                                                      SOAP LAKE        WA       98851        USA     TRADE PAYABLE                                                                        $70.04
6030              FRUGAL LIVING LLC                          PO BOX 156                                                                                                  PECKVILLE        PA       18452        USA     TRADE PAYABLE                                                                        $55.48
6031              FRUIT RIDGE TOOLS LLC                      85 JONES & GIFFORD AVE SUITE 450                                                                            JAMESTOWN        NY       14701        USA     TRADE PAYABLE                                                                        $30.34
6032              FRYE JEREMY E                              4141A MAGNOLIA AVE APT 1                                                                                    ST LOUIS         MO       63110        USA     TRADE PAYABLE                                                                       $644.96
6033              FRYE PROPERTIES INC                        ATTN: CLERK OF THE COURT                                                                                    NEWPORT NEWS     VA       23607        USA     TRADE PAYABLE                                                                       $352.26
                                                             NEWPORTNEWSGENERALDISTRICTCOUR
6034              FSD SOLUTIONS                              2057 LE MANS DR                                                                                             CARROLLTON       TX       75006        USA     TRADE PAYABLE                                                                     $12,974.54
6035              FSSI INC                                   2100 N WILMOT ROAD 219                                                                                      TUCSON           AZ       85712        USA     TRADE PAYABLE                                                                         $65.02
6036              FUENTES MARTHA                             1970 NW 7 ST                                                                                                MIAMI            FL       33125        USA     TRADE PAYABLE                                                                       $140.28
6037              FUGFUGOSH AMAAN A                          5171 STONE CANYON DR                                                                                        CASTRO VALLEY    CA       94552        USA     TRADE PAYABLE                                                                       $106.13
6038              FUJIAN JUNDA SPORTS GOODS CO LTD           YANGMAO INDUSTRIAL AREA                                                                                     JINJIANG         FUJIAN   362200               TRADE PAYABLE                                                                     $12,276.00
6039              FUJIAN QUANZHOU LONGPENG GRP CO LTD        LONGSHAN DONGKENG                         XUNZHONGDEHUA                                                     QUANZHOU         FUJIAN                        TRADE PAYABLE                                                                     $18,493.08
6040              FULL GREEN CIRCLE CORP                     11800 NW 102ND ROAD SUITE 2                                                                                 MIAMI            FL       33178        USA     TRADE PAYABLE                                                                         $26.76
6041              FULLER NAILAH                              13 LAKEWAY DR                                                                                               WEST BABYLON     NY       11704        USA     TRADE PAYABLE                                                                          $1.85
6042              FULTON COUNTY FINANCE DEPARTMENT GA        7472 COCHRAN RD                           ATTN: DEFRONTE LINDSEY                                            COLLEGE PARK     GA       30349        USA     UTILITIES PAYABLE                                                                   $131.74
6043              FULTON FRIEDMAN & GULLACELLP               ELIZABETH SMITH 28405 VAN DYKE SUITE 3006                                                                   WARREN           MI       48093        USA     TRADE PAYABLE                                                                       $328.82

6044              FULTON WAYNE AND DOLORES FULTON            PHILADELPHIA CITY HALL                   CHESTNUT ST                                                        PHILADELPHIA     PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6045              FUN 2B KIDS LLC                            55 EAST 87TH STREET                                                                                         NEW YORK         NY       10128        USA     TRADE PAYABLE                                                                        $92.38
6046              FUN CREATION INC                           385 S LEMON AVENUE E176                                                                                     WALNUT           CA       91789        USA     TRADE PAYABLE                                                                     $1,151.50
6047              FUNCHES KRISTOPHER                         13001 KEVERTON DRIVE                                                                                        UPPER MARLBORO   MD       20774        USA     TRADE PAYABLE                                                                         $4.62
6048              FUNCHESS HERMAN LEE AND FUNCHESS           1200 ONTARIO ST                                                                                             CLEVELAND        OH       44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AMANDA
6049              FUNCOM INC                                 2080 LOOKOUT DRIVE                                                                                          NORTH MANKATO    MN       56003        USA     TRADE PAYABLE                                                                     $6,185.79
6050              FUNFASH INC                                6001 LEAD MINE RD                                                                                           RALEIGH          NC       27612        USA     TRADE PAYABLE                                                                     $1,956.70
6051              FUNG SENG INT'L CO LTD                     8415 ALISTER BOULEVARD WE                                                                                   PALM BEACH GA    FL       33418        USA     TRADE PAYABLE                                                                   $101,930.29
6052              FUNIBUNI LLC                               9 TILLER DRIVE                                                                                              BARNEGAT         NJ       08005        USA     TRADE PAYABLE                                                                      $351.21
6053              FUNK EMMETT R SR AND MILDRED               100 N CALVERT ST                                                                                            BALTIMORE        MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                                      Page 76 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                           Doc 20                  Filed 01/18/19
                                                                                                                                            Schedule Entered            01/18/19
                                                                                                                                                     E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                  Case Number: 18-23537
                                                                                                                                            Pg 717 of 1461




                                                                                                                                                                                                                                                               Contingent

                                                                                                                                                                                                                                                                            Unliquidated

                                                                                                                                                                                                                                                                                           Disputed
Row No. Account   Creditor's Name                             Address 1                              Address 2                          Address 3         Address 4     City               State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                   Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                      Offset
                                                                                                                                                                                                                                                                                                                      (Y/N)
6054              FUNRISE INC                                 FILE 56460                                                                                                LOS ANGELES        CA       90074        USA     TRADE PAYABLE                                                                     $51,438.58
6055              FUQUA CHANDELL                              28 PRINCETON ARMS SOUTH UNIT 1                                                                            HIGHTSTOWN         NJ       08520        USA     TRADE PAYABLE                                                                         $26.17
6056              FURBUSH KYLE                                2626 WELLINGTON RD                                                                                        LOS ANGELES        CA       90016        USA     TRADE PAYABLE                                                                          $1.83
6057              FURGUSON DALE                               100 DOLOROSA 306                                                                                          SAN ANTONIO        TX       78205        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6058              FURHAVEN PET PRODUCTS INC                   702 KENTUCKY ST 531                                                                                       BELLINGHAM         WA       98225        USA     TRADE PAYABLE                                                                         $74.77
6059              FURNITURE DOMAIN                            PO BOX 1774                                                                                               WILLIAMSVILLE      NY       14221        USA     TRADE PAYABLE                                                                      $1,690.16
6060              FUTURE FINANCE COMPANY                      VIRGINIA BEACH COURT 2425 NIMMO PKWY                                                                      VIRGINIA BEACH     VA       23456        USA     TRADE PAYABLE                                                                         $36.18
6061              FUTURE MEMORIES INC                         47 32 AUSTELL PLACE 4TH FLOOR                                                                             LONG ISLAND CITY   NY       11101        USA     TRADE PAYABLE                                                                       $678.68
6062              FUTURE TECHNOLOGIES INTERNATIO                                                                                                                                                                         TRADE PAYABLE                                                                      $1,602.39
6063              FUZHOU FUSHAN PNEUMATIC CO LTD              LIANGANG ROAD DONGBIAN VILLAGE         GUANTOU TOWN LIANJIANG                                             FUZHOU             CHINA    350001               TRADE PAYABLE                                                                  $1,265,536.14
6064              FUZHOU SUNRISE IMP & EXP CO LTD             4F JINFU BLDG 1ST JINTING RD           JINZHOU NORTH STREET JINSHAN                                       FUZHOU             FUJIAN   350007               TRADE PAYABLE                                                                     $40,775.40
6065              FZMERCHANDISE LLC                           6602 TARNEFF DRIVE                                                                                        HOUSTON             TX      77074        USA     TRADE PAYABLE                                                                       $532.42
6066              G B TOOLS & SUP INC                         22732 NETWORK PLACE                                                                                       CHICAGO            IL       60673-1227   USA     TRADE PAYABLE                                                                     $10,646.86
6067              G LIIL E II                                 94-1249 KAHUAINA STREET                                                                                   WAIPAHU            HI       96797        USA     TRADE PAYABLE                                                                          $5.53
6068              G&L CLOTHING CO INC                         1801 INGERSOLL AVE                                                                                        DES MOINES         IA       50309        USA     TRADE PAYABLE                                                                      $3,693.46
6069              G2 FURNITURE INC                            1723 N 25TH AVE                                                                                           MELROSE PARK        IL      60160        USA     TRADE PAYABLE                                                                         $26.24
6070              GA COMMUNICATIONS                           435 CREAMY WAY SUITE 400                                                                                  EXTON              PA       19341        USA     TRADE PAYABLE                                                                         $74.99
6071              GAARSLAND KORINA M                          17604 S E COOK S T                                                                                        MILWAUKIE          OR       97267        USA     TRADE PAYABLE                                                                          $2.35
6072              GAASCH SAMANTHA K                           936 NORTH AVE RM C572                                                                                     GRAND JUNCTION     CO       81501        USA     TRADE PAYABLE                                                                         $22.55
6073              GABALDON BRANDON M                          1709 NW GLISAN ST 1                                                                                       PORTLAND           OR       97209        USA     TRADE PAYABLE                                                                         $63.64
6074              GABLE INDUSTRIES INC DBA APPAR                                                                                                                                                                         TRADE PAYABLE                                                                      $1,729.20
6075              GABRIEL & MARINA CARRASCO                   5450 HUDSON RD                                                                                            FORT BELVOIR       VA       22060        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
6076              GABRIEL RIVERA                                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
6077              GABRIELA FLORES                             1704 W 154TH STREET                                                                                       COMPTON            CA       90220        USA     INSURANCE CLAIMS     10/17/2017       X            X              X          UNDETERMINED
6078              GABRIELA GARCIA                             1109 E CAMELIA AVE                                                                                        HIDALGO            TX       78557        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6079              GABRIELA GARCIA                             1109 E CAMELIA AVE                                                                                        HIDALGO            TX       78557        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6080              GABRIELA PEREZ-GUZMAN                       7840 PHILBIN AVE                       APT 10                                                             RIVERSIDE          CA       92503        USA     INSURANCE CLAIMS     2/18/2018        X            X              X          UNDETERMINED
6081              GABRIELA SILVA                              774 NW 129TH CT                                                                                           MIAMI              FL       33182        USA     INSURANCE CLAIMS     8/4/2018         X            X              X          UNDETERMINED
6082              GABRIELLA CLASS MIRO                        10 CALLE VERGEL APT2157                                                                                   CAROLINA           PR       00987        USA     INSURANCE CLAIMS     6/6/2013         X            X              X          UNDETERMINED
6083              GABRIELLA ESTRADA                           339 WEST BURLWOOD LANE                                                                                    LEMOORE            CA       93245        USA     INSURANCE CLAIMS     12/2/2017        X            X              X          UNDETERMINED
6084              GABRIELLE FRANK A                           26 STONY BROOK RD                                                                                         PALENVILLE         NY       12463        USA     TRADE PAYABLE                                                                         $15.15
6085              GABRIELLE VEITH                             3381 GLENMEDE LANE                                                                                        ELIZABETHTOWN      PA       17022        USA     TRADE PAYABLE                                                                         $42.24
6086              GABYS BAGS LLC                              18870 SERENOA COURT                                                                                       ALVA                FL      33920        USA     TRADE PAYABLE                                                                     $12,491.01
6087              GACONO JEAN EXECUTRIX OF THE ESTATE OF      PHILADELPHIA CITY HALL                 CHESTNUT ST                                                        PHILADELPHIA       PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  JEFFREY GACONO AND JEAN GACONO
6088              GADDIS NANCY B                              13528 US 70 BUS HWY W LOT 32                                                                              CLAYTON            NC       27520        USA     TRADE PAYABLE                                                                        $35.48
6089              GADGET GURU                                                                                                                                                                                            TRADE PAYABLE                                                                     $1,583.44
6090              GADGET UPGRADE                              2528 CALLAHAN AVE                                                                                         SIMI VALLEY         CA      93065        USA     TRADE PAYABLE                                                                        $13.94
6091              GADSON HERMAN AND BRENDA                    100 N CALVERT ST                                                                                          BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6092              GAEDEKE SANDRA                              1061 MAIN ST                                                                                              BRIDGEPORT         CT       06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6093              GAGE JOE                                    1200 ONTARIO ST                                                                                           CLEVELAND          OH       44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6094              GAGNON JULIA INDIVIDUALLY AND AS PERSONAL   101 N ALABAMA AVE                                                                                         DELAND             FL       32724        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE EST OF RICHARD
                  GAGNON DEC
6095              GAIA GROUP INC                              NO1188 HUYI ROADNANXIANG TOWN          JIADING DISTRICT                                                   SHANGHAI           CHINA    201801               TRADE PAYABLE                                                                     $4,741.76
6096              GAIL & GLENN WILSON                         700 HENDRICKS ROAD                                                                                        PICKENS            SC       29671        USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
6097              GAIL & HAROLD BRYSON                        2322 DAUGHERTRY LANE                                                                                      CHATTANOOGA        TN       37421        USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
6098              GAIL FLEMING                                                                                                                                                                                           TRADE PAYABLE                                                                     $2,736.70
6099              GAIL KUKULIES                               901 HASTINGS TERRACE                                                                                      VALPARAISO         IN       46383        USA     INSURANCE CLAIMS     8/5/2016         X            X              X          UNDETERMINED
6100              GAIL LEMALDI                                3237 OSBORN TERRACE                                                                                       TOM'S RIVER        NJ       08753        USA     INSURANCE CLAIMS     5/29/2018                                                     $300.00
6101              GAIL POPE                                   72 SWIFT ST                                                                                               PROVIDENCE         RI       02904        USA     INSURANCE CLAIMS     8/12/2018        X            X              X          UNDETERMINED
6102              GAIL RODIO                                  140 LAKESHORE DRIVE                                                                                       HAMMONTON          NJ       08037        USA     INSURANCE CLAIMS     12/1/2017        X            X              X          UNDETERMINED
6103              GAIN STRONG INDUSTRIAL LIMITED              1003 HONG MIAN BLDG                    189 HUANGPU DA ROAD WEST                                           GUANGZHOU          GUANG    510620               TRADE PAYABLE                                                                    $77,582.78
                                                                                                                                                                                           DONG
6104              GAINER JEFFERY T                            5170 COLLIS RD APT 2006                                                                                   JACKSONVILLE FL    FL       32073        USA     TRADE PAYABLE                                                                        $9.23
6105              GAINES DENISE                               331 TAYLOR CIR                                                                                            GROVETOWN          GA       30813        USA     TRADE PAYABLE                                                                        $5.18
6106              GAINESVILLE REGIONAL UTILITIES              PO BOX 147051                                                                                             GAINESVILLE        FL       32614-7051   USA     UTILITIES PAYABLE                                                                   $13.75
6107              GAITAN FREDDY                               305 GREEN HILL RD NONE                                                                                    ATLANTA            GA       30342        USA     TRADE PAYABLE                                                                      $200.00
6108              GAJDOSIK DAN                                155 NORTH MAIN STREET                                                                                     EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6109              GALE HARRIS                                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
6110              GALE YAMADA                                 981269 NEKI ST                                                                                            AIEA               HI       96701        USA     INSURANCE CLAIMS     5/4/2018         X            X              X          UNDETERMINED
6111              GALENG LEIMAUNALANI L                       86-524 HAKALINA ROAD                                                                                      WAIANAE            HI       96792        USA     TRADE PAYABLE                                                                       $20.00
6112              GALFORD JAMES                               100 N CALVERT ST                                                                                          BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6113              GALIA IVANOV                                7262 WILLIAMSON CIRCLE                                                                                    DALLAS             TX       75214        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
6114              GALINDOADRIENNE M                           8181 PALMETO AVE 119                                                                                      FONTANA            CA       92335        USA     TRADE PAYABLE                                                                      $165.40
6115              GALIVA INC                                  236 BROADWAY                                                                                              BROOKYN            NY       11211        USA     TRADE PAYABLE                                                                      $237.85
6116              GALLARDO GENNESIS R                         44 WOODSIDE AVE                                                                                           BRIDGEPORT         CT       06606        USA     TRADE PAYABLE                                                                        $3.36
6117              GALLARDO JOSE                               1686 BARBARA WORTH APARTMENT 8                                                                            EL CENTRO          CA       92243        USA     TRADE PAYABLE                                                                      $133.52
6118              GALLARDO SAMUEL                             1330 E EL MONTE WAY                                                                                       DINUBA             CA       93618        USA     TRADE PAYABLE                                                                      $163.99
6119              GALLARDO STEPHANIE A                        1666 VIRGINIA AVENUE                                                                                      SAN JOSE           CA       95116        USA     TRADE PAYABLE                                                                       $29.26
6120              GALLEGOS CARLOS A                           201 SANTOMAS LN SW                                                                                        ALBUQUERQUE        NM       87121        USA     TRADE PAYABLE                                                                      $258.05
6121              GALLERY TATIANA                             3402 KINSROW AVE 1                                                                                        EUGENE             OR       97401        USA     TRADE PAYABLE                                                                       $44.29
6122              GALVIN HERBERT                              901 E MICHIGAN AVE APT 306                                                                                MARSHALL           MI       49068        USA     TRADE PAYABLE                                                                       $46.19
6123              GAMAL RAMADAN                               424 E TEECE AVE                                                                                           PITTSBURGH         PA       15202        USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
6124              GAMBLERS BARGAIN DEN                        916 SILVERCREST DR                                                                                        MYRTLE BEACH        SC      29579        USA     TRADE PAYABLE                                                                      $195.65
6125              GAMBRELL TIA                                100 PELHAM RD APT 128K                                                                                    GREENVILLE         SC       29615        USA     TRADE PAYABLE                                                                        $3.61
6126              GAME4LESSCOM INC                            8322 ARTESIA BLVD UNIT B                                                                                  BUENA PARK         CA       90621        USA     TRADE PAYABLE                                                                      $805.18
6127              GAN AYSEL C                                 240 CHURCH ST                                                                                             SALINAS            CA       93901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6128              GAN SALES                                   4911 BLEECKER ST                                                                                          BALDWIN PARK        CA      91706        USA     TRADE PAYABLE                                                                      $972.92
6129              GANSZ BOBO ELAINE INDIVIDUALLY AND AS       155 NORTH MAIN STREET                                                                                     EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  MARTHA GANSZ DECEASED
6130              GARCES MARIBEL                              1001 W STEVENS APART 183                                                                                  SANTA ANA          CA       92707        USA     TRADE PAYABLE                                                                         $1.82
6131              GARCIA ACEVEDO A                            190357                                                                                                    SAN JUAN           PR       00919        USA     TRADE PAYABLE                                                                         $3.02
6132              GARCIA ANNA E                               10651 N 91ST AVE 16                                                                                       PEORIA             AZ       85345        USA     TRADE PAYABLE                                                                       $171.97
6133              GARCIA CHRISTOPHER                          8719 WOODMAN WAY 21                                                                                       SACRAMENTO         CA       95826        USA     TRADE PAYABLE                                                                        $98.24
6134              GARCIA DOMONIC J                            2112 GARFIELD AVE SOUTH 8                                                                                 MINNEAPOLIS        MN       55405        USA     TRADE PAYABLE                                                                         $4.27
6135              GARCIA ELIZABETH                            532 SOUTH MARINE STREET                                                                                   SANTA ANA          CA       92704        USA     TRADE PAYABLE                                                                        $20.13


                                                                                                                                                     Page 77 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                18-23537-rdd                       Doc 20   Filed 01/18/19
                                                                                                                           Schedule Entered            01/18/19
                                                                                                                                    E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                  Case Number: 18-23537
                                                                                                                           Pg 718 of 1461




                                                                                                                                                                                                                                            Contingent

                                                                                                                                                                                                                                                         Unliquidated

                                                                                                                                                                                                                                                                        Disputed
Row No. Account   Creditor's Name                               Address 1                          Address 2           Address 3         Address 4     City             State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                   Offset
                                                                                                                                                                                                                                                                                                   (Y/N)
6136              GARCIA JESSICA R                              609 PATRICIA AVENUE                                                                    BAKERSFIELD      CA       93304        USA     TRADE PAYABLE                                                                       $27.44
6137              GARCIA JR MANUEL                              6150 VAN NUYS BLVD 105                                                                 VAN NUYS         CA       91401        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6138              GARCIA JULIO                                  2841 FINE AVE                                                                          CLOVIS           CA       93611        USA     TRADE PAYABLE                                                                      $221.85
6139              GARCIA KRISTA                                 203 W 13TH AVE                                                                         DELANO           CA       93215        USA     TRADE PAYABLE                                                                        $1.83
6140              GARCIA LAURA                                  500 E SAN ANTONIO AVE 405                                                              EL PASO          TX       79901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6141              GARCIA MELISSA                                2929 N MCARTHUR DR                                                                     TRACY            CA       95376        USA     TRADE PAYABLE                                                                       $25.11
6142              GARCIA NOHEMI A                               3512 HIGHLAND AVE                                                                      BERWYN           IL       60402        USA     TRADE PAYABLE                                                                        $1.84
6143              GARCIA ONOFRE SR ET AL                        200 N ALMOND ST 2                                                                      ALICE            TX       78332        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6144              GARCIA PATRICIA INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                  EDWARDSVILLE     IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF SHERMAN
                  FROST DECEASED
6145              GARCIA ROSARIO R                              901 LEOPARD ST 703                                                                     CORPUS CHRISTI   TX       78401        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6146              GARCIA SHANNON D                              923 WEST RAINBOW BLVD                                                                  BIG BEAR CITY    CA       92314        USA     TRADE PAYABLE                                                                      $455.76
6147              GARCIA WILFREDO                               CALLE F14 ALTURAS DE RIO GRAND                                                         RIO GRANDE       PR       00745        USA     TRADE PAYABLE                                                                        $20.78
6148              GARCIA YAMAIRA                                CALLE FLANDES 570 30                                                                   SAN JUAN         PR       00923        USA     TRADE PAYABLE                                                                         $9.56
6149              GARCIA-CAMARENA MARIA                         2 WOODWARD AVE                                                                         DETROIT          MI       48226        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6150              GARDEX                                        C-7 FOCAL POINT                                                                        JALANDHAR        PUNJAB                        TRADE PAYABLE                                                                   $180,151.06
6151              GARDINER ROBERT E AND MARGUERITE              100 N CALVERT ST                                                                       BALTIMORE        MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6152              GARDNER INC                                   PITTSBURGH PA 15264-2499                                                               PITTSBURGH       PA       15264-2499   USA     TRADE PAYABLE                                                                     $5,736.11
6153              GARETH BINNINGER JR                           3616 24TH ST                                                                           KENOSHA          WI       53144        USA     INSURANCE CLAIMS     10/24/2016       X            X              X          UNDETERMINED
6154              GARFIELD HEIGHTS MUNICIPAL COU                5555 TURNEY RD CLERK OF CRT GA                                                         GARFIELD HTS     OH       44125        USA     TRADE PAYABLE                                                                      $568.31
6155              GARIMA JAIN                                   15 MADALINE DRIVE                                                                      EDISON           NJ       08820        USA     TRADE PAYABLE                                                                        $16.49
6156              GARLAND COUNTY CRT BLDG                       607 OUACHITA RM 150                                                                    HOT SPRINGS      AR       71901        USA     TRADE PAYABLE                                                                      $181.44
6157              GARNETTE JAMES                                313 RACINE DR APT E                                                                    WILMINGTON       NC       28403        USA     TRADE PAYABLE                                                                        $96.70
6158              GARRIDO RONALD AND BEVERLY ASO NORTH          1011 W WABASH AVE                                                                      EUREKA           CA       95501        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AMERICA INSURANCE COMPANY
6159              GARRINGER JIMMIE AND SANDRA GARRINGER         10 N TUCKER BLVD                                                                       ST LOUIS         MO       63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6160              GARRISON DOLORES INDIVIDUALLY AND AS          155 NORTH MAIN STREET                                                                  EDWARDSVILLE     IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  RONALD E GARRISON DECEASED
6161              GARTH CLARK                                   143 IRVING TERRACE                                                                     BUFFALO          NY       14223        USA     INSURANCE CLAIMS     11/29/2013       X            X              X          UNDETERMINED
6162              GARTH FERGUSON                                2180 OAKWOOD PLACE                                                                     FLORAL PARK      NY       11003        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
6163              GARTH INGLIS                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
6164              GARVIN KEVIN AND TANDRA GARVIN                155 NORTH MAIN STREET                                                                  EDWARDSVILLE     IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6165              GARY & LESLIE CASTO                           5138 ST ANDREWS COVE                                                                   OLIVE BRANCH     MS       38654        USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
6166              GARY AND SUSAN BEAUMONT                       208 DEERBROOKE CIRCLE                                                                  SOUTHINGTON      CT       06489        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
6167              GARY BENISON                                  12764 FOX HUNTER DR                                                                    OLIVE BRANCH     MS       38654        USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
6168              GARY BYRD                                     2118 COUNTY ROAD 73                                                                    NEWVILLE         AL       36353        USA     INSURANCE CLAIMS     3/9/2016         X            X              X          UNDETERMINED
6169              GARY CHIOTTI                                  16440 SW BLACKBIRD STREET                                                              BEAVERTON        OR       97007        USA     INSURANCE CLAIMS     10/16/2018       X            X              X          UNDETERMINED
6170              GARY COLEMAN                                  408 RUE CHATEAUGUAY                                                                    OCEANS SPRINGS   MS       39564-3059   USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
6171              GARY CORNISH                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
6172              GARY DEGRAFF                                  1276 NORTH WAYNE STREET                                                                ARLINGTON        VA       22201        USA     INSURANCE CLAIMS     6/21/2018        X            X              X          UNDETERMINED
6173              GARY DUNN                                     429 W 19TH ST                                                                          OTTAWA           KS       66067        USA     INSURANCE CLAIMS     4/26/2018        X            X              X          UNDETERMINED
6174              GARY H KREPPEL PC                             1661 WORCETSER RD STE 401                                                              FARMINGTON       MA       87401        USA     TRADE PAYABLE                                                                     $1,391.89
6175              GARY HAMILTON                                 707 STABLE PATH                                                                        SERGEANT BLUFF   IA       51054        USA     INSURANCE CLAIMS     10/16/2018       X            X              X          UNDETERMINED
6176              GARY JOHNSON                                  ADDRESS                                                                                NEWARK           DE       19702        USA     TRADE PAYABLE                                                                     $4,219.18
6177              GARY MAUTHAN                                  835 REESE STREET                                                                       LIBERTY          MO       64068        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
6178              GARY MONDS                                    582 TERRITORIAL DRIVE SUITE A                                                          BOLINGBROOK       IL      60440        USA     TRADE PAYABLE                                                                    $22,287.41
6179              GARY NARGI                                    857 POST ROAD SUITE 124                                                                FAIRFIELD         CT      06824        USA     TRADE PAYABLE                                                                        $84.13
6180              GARY PALMER                                   466 REEVES ROAD                                                                        PITTSFORD        NY       14534        USA     INSURANCE CLAIMS     10/24/2017       X            X              X          UNDETERMINED
6181              GARY R CLIFT                                                                                                                                                                        TRADE PAYABLE                                                                      $880.85
6182              GARY R CLIFT                                                                                                                                                                        TRADE PAYABLE                                                                    $17,309.95
6183              GARY S OH                                     2300 E 27TH ST                                                                         VERNON            CA      90058        USA     TRADE PAYABLE                                                                      $735.13
6184              GARY SCHIAVON                                 40241 BABB ROAD                                                                        UMATILLA         FL       32784        USA     INSURANCE CLAIMS     4/27/2018        X            X              X          UNDETERMINED
6185              GARY SHIFFLETTE                               541 ROCHELL SCHOOL LANE                                                                ROCHELLE         VA       22738        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
6186              GARY TINDALL                                  1275 OLD TRENTON ROAD                                                                  WEST WINDSOR     NJ       08550        USA     INSURANCE CLAIMS     4/30/2018        X            X              X          UNDETERMINED
6187              GARY WALKER                                   XXX                                                                                    TYLER            TX       75704        USA     INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
6188              GARY WHITMORE                                 12842 HOLIDAY LANE                                                                     BOWIE            MD       20716        USA     INSURANCE CLAIMS     5/25/2018        X            X              X          UNDETERMINED
6189              GARZA ROBERT ET AL INDIVIDUALLY AND AS        10 N TUCKER BLVD                                                                       ST LOUIS         MO       63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SURVIVING HEIRS OF RONALD GARZA DEC
6190              GARZA YVONNE                                  46 N AMANDA DRIVE                                                                      NAMPA            ID       83651        USA     TRADE PAYABLE                                                                        $3.70
6191              GASHI PETER                                   32 E PALISADES BLVD                                                                    PALISADES PK     NJ       07650        USA     TRADE PAYABLE                                                                      $311.48
6192              GASKINS KIARA                                 4749 BYRON RD                                                                          PIKESVILLE       MD       21208        USA     TRADE PAYABLE                                                                        $1.84
6193              GAUDETTE SYLVAIN                              1 RUE NOTRE-DAME EST BUREAU 1150                                                       MONTREAL         QUEBEC   H2Y1B6               PENDING LITIGATION                    X            X              X          UNDETERMINED
6194              GAUER INGRID ASO STATE FARM GENERAL           1100 ANACAPA ST                                                                        SANTA BARBARA    CA       93101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE
6195              GAVIN CHRISTOPHER L                           2526 RELLIM RD UNIT C                                                                  BALTIMORE        MD       21209        USA     TRADE PAYABLE                                                                         $1.85
6196              GAVISH ELAN                                   204 VAIL LANE                                                                          NORTH SALEM      NY       10560        USA     TRADE PAYABLE                                                                      $257.32
6197              GAWARAN IAN J                                 3393 WHITEASH AVENUE                                                                   CLOVIS           CA       93619        USA     TRADE PAYABLE                                                                        $32.00
6198              GAYLE & DOUGLAS PRATHER                       1329 MAPLE STREET                                                                      EVERETT          WA       98201        USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
6199              GAYLE MICHAEL                                 212 WASHINGTON ST                                                                      NEWARK           NJ       07102        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6200              GAYLE PARKER                                  25 NANCY PL                                                                            MASSAPEQUA       NY       11758        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
6201              GAZAN LUIS                                    2555 SW 67 AVE APT 10                                                                  MIAMI            FL       33155        USA     TRADE PAYABLE                                                                         $3.70
6202              GBADEBO OPEYEMI                               1231 NORTH 63RD STREET                                                                 BALTIMORE        MD       21237        USA     TRADE PAYABLE                                                                        $91.45
6203              GBS INC                                                                                                                                                                             TRADE PAYABLE                                                                        $23.68
6204              GC RANCHERS INC                               9805 N ETNA RD                                                                         GROUSE CREEK     UT       84313        USA     TRADE PAYABLE                                                                      $865.20
6205              GC SERVICES                                   PO BOX 32500                                                                           COLUMBUS         OH       43232        USA     TRADE PAYABLE                                                                        $92.45
6206              GC SERVICES                                   PO BOX 32500                                                                           COLUMBUS         OH       43232        USA     TRADE PAYABLE                                                                        $58.89
6207              GC SERVICES LP                                PO BOX 32500                                                                           COLUMBUS         OH       43232        USA     TRADE PAYABLE                                                                        $68.89
6208              GCIG INC                                      1500 S MILLIKEN AVE H                                                                  ONTARIO          CA       91761        USA     TRADE PAYABLE                                                                      $110.08
6209              GCSED                                         667 DAYTON-XENIA ROAD                                                                  XENIA            OH       45385-2605   USA     UTILITIES PAYABLE                                                                 $1,050.62
6210              GE CAPITAL RETAIL BANK                        1100 U S BANK PLAZA 200 S 6TH ST                                                       MINNEAPOLIS      MN       55402        USA     TRADE PAYABLE                                                                      $793.21
6211              GEE FRANK H                                   858 HALIFAX                                                                            HOLTS SUMMIT     MO       65043        USA     TRADE PAYABLE                                                                      $110.94
6212              GEE LEONARD                                   100 N CALVERT ST                                                                       BALTIMORE        MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6213              GEE PATRICIA INDIVIDUALLY AND AS EXECUTRIX    1200 ONTARIO ST                                                                        CLEVELAND        OH       44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF WINFORD GEE
6214              GEERTS RACHAEL                                206 UPPER LEA LANE                                                                     LONG LAKE        MN       55356        USA     TRADE PAYABLE                                                                        $1.85
6215              GEETHA SIVAPRASAD                             45 ASCOT DRIVE                                                                         OCEAN            NJ       07712        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED


                                                                                                                                    Page 78 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                                Doc 20                    Filed 01/18/19
                                                                                                                                                 Schedule Entered            01/18/19
                                                                                                                                                          E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                                 Pg 719 of 1461




                                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                           Address 1                                   Address 2                            Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                                         (Y/N)
6216              GEHNER ROBERT                             10 N TUCKER BLVD                                                                                                 ST LOUIS          MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6217              GEIGER KIARA                              117 FELDSPAR LN APT H                                                                                            FAYETTEVILLE      NC      28314        USA     TRADE PAYABLE                                                                        $4.23
6218              GEIST WILLIAM AND BETTY                   PHILADELPHIA CITY HALL                      CHESTNUT ST                                                          PHILADELPHIA      PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6219              GEIVER DAE INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                                            EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF STEVE
                  DANIEL GEIVER DECEASED
6220              GELI WANG                                 848 N RAINBOW BLVD 9023                                                                                          LAS VEGAS         NV      89107        USA     TRADE PAYABLE                                                                      $116.52
6221              GELINAS ANTHONY ASO STATE FARM GENERAL    1945 S HILL ST                                                                                                   LOS ANGELES       CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY
6222              GEM AVENUE                                400 EAST ARROWHEAD DRIVE                                                                                         CHARLOTTE         NC      28213        USA     TRADE PAYABLE                                                                         $43.65
6223              GEM STONE KING INC                        555 EIGHTH AVENUE                                                                                                NEW YORK          NY      10018        USA     TRADE PAYABLE                                                                      $1,747.73
6224              GEMA REYES MARTINEZ                       URB LA INMACULADA                           B4 CALLE CRUZ                                                        TOA BAJA          PR      00949-3984   USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
6225              GEMINI PROPERTY MANAGEMENT LLC            PO BOX 74858                                                                                                     CHICAGO           IL      60694        USA     TRADE PAYABLE                                                                         $72.32
6226              GENE BURNS                                1506 POPLAR STREET                                                                                               AMARILLO          TX      79107        USA     INSURANCE CLAIMS     4/18/2018        X            X              X          UNDETERMINED
6227              GENE BUTLER                               238 CHESTNUT RIDGE CT                                                                                            HENDERSON         NV      89012        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
6228              GENE BUTTON                               3816 NW 27TH                                                                                                     CAMAS             WA      98607        USA     TRADE PAYABLE                                                                      $1,201.62
6229              GENERAL COLLECTION COMPANY                MERRICK COUNTY COURT PO BOX 27                                                                                   CENTRAL           NE      68826        USA     TRADE PAYABLE                                                                       $340.99
6230              GENERAL ELECTRIC - GEA                    DALLAS TX 75284-0110                                                                                             DALLAS             TX     75284-0110   USA     TRADE PAYABLE                                                                  $3,739,639.05
6231              GENERAL GROWTH PROPERTIES LP              SDS-12-1361 P O BOX 86                                                                                           MINNEAPOLIS       MN      55486-1361   USA     TRADE PAYABLE                                                                     $34,062.97
6232              GENERAL LION FOOTWEAR INTL LTD            UNIT 4054FYICK TAI INDBLDG650-              652 CASTLE PEAK ROAD LAI CHI KOK                                     KOWLOON           HONGK                        TRADE PAYABLE                                                                  $1,419,841.14
                                                                                                                                                                                               ONG
6233              GENERAL MARKETING SOLUTIONS LL            4095 STATE ROAD 5                                                                                                WELLINGTON        FL      33449        USA     TRADE PAYABLE                                                                      $6,368.42
6234              GENERAL PAINT & MANUFACTURING             201 JANDUS ROAD                                                                                                  CARY              IL      60013        USA     TRADE PAYABLE                                                                     $31,242.04
6235              GENERAL PROCUREMENT INC                   2601 WALNUT AVE                                                                                                  TUSTIN             CA     92780        USA     TRADE PAYABLE                                                                       $313.40
6236              GENERAL SESSION COURT                     BRADLEY COURT ROOM 204 155 NORTH                                                                                 CLEVELAND         TN      37311        USA     TRADE PAYABLE                                                                         $84.55
                                                            OCOEE ST
6237              GENERAL SESSION COURT                     BRADLEY COURT ROOM 204 155 NORTH                                                                                 CLEVELAND         TN      37311        USA     TRADE PAYABLE                                                                        $45.05
                                                            OCOEE ST
6238              GENERAL SESSIONS CIVIL COURT              GENERAL SESSIONS CIVIL COURT P O BOX 3824                                                                        MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                       $338.99

6239              GENERAL SESSIONS CIVIL COURT              GENERAL SESSIONS CIVIL COURT P O BOX 3824                                                                        MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                        $27.55

6240              GENERAL SESSIONS CIVIL COURT              GENERAL SESSIONS CIVIL COURT P O BOX 3824                                                                        MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                        $78.51

6241              GENERAL SESSIONS CIVIL COURT              GENERAL SESSIONS CIVIL COURT P O BOX 3824                                                                        MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                        $87.90

6242              GENERAL SESSIONS COURT                    CATHERINE QUIST CLERK P O BOX 379                                                                                KNOXVILLE         TN      37901        USA     TRADE PAYABLE                                                                       $341.91
6243              GENERAL SESSIONS COURT                    CATHERINE QUIST CLERK P O BOX 379                                                                                KNOXVILLE         TN      37901        USA     TRADE PAYABLE                                                                        $89.13
6244              GENERAL SESSIONS COURT                    CATHERINE QUIST CLERK P O BOX 379                                                                                KNOXVILLE         TN      37901        USA     TRADE PAYABLE                                                                       $391.75
6245              GENERAL SESSIONS COURT                    CATHERINE QUIST CLERK P O BOX 379                                                                                KNOXVILLE         TN      37901        USA     TRADE PAYABLE                                                                        $44.50
6246              GENERAL SESSIONS COURT                    CATHERINE QUIST CLERK P O BOX 379                                                                                KNOXVILLE         TN      37901        USA     TRADE PAYABLE                                                                       $234.28
6247              GENERAL SESSIONS COURT                    CATHERINE QUIST CLERK P O BOX 379                                                                                KNOXVILLE         TN      37901        USA     TRADE PAYABLE                                                                        $56.44
6248              GENERAL SESSIONS COURT                    CATHERINE QUIST CLERK P O BOX 379                                                                                KNOXVILLE         TN      37901        USA     TRADE PAYABLE                                                                       $160.68
6249              GENERAL SESSIONS COURT                    CATHERINE QUIST CLERK P O BOX 379                                                                                KNOXVILLE         TN      37901        USA     TRADE PAYABLE                                                                        $21.25
6250              GENERAL SESSIONS COURT                    CATHERINE QUIST CLERK P O BOX 379                                                                                KNOXVILLE         TN      37901        USA     TRADE PAYABLE                                                                        $79.61
6251              GENERAL SESSIONS COURT                    CATHERINE QUIST CLERK P O BOX 379                                                                                KNOXVILLE         TN      37901        USA     TRADE PAYABLE                                                                       $158.51
6252              GENERAL SESSIONS COURT                    CATHERINE QUIST CLERK P O BOX 379                                                                                KNOXVILLE         TN      37901        USA     TRADE PAYABLE                                                                        $57.68
6253              GENERAL SESSIONS COURT CIVIL D            ROOM 111-COURTS BUILDING 600 MARKET ST                                                                           CHATTANOOGA       TN      374021911    USA     TRADE PAYABLE                                                                        $35.76

6254              GENERAL SESSIONS COURT CIVIL D            ROOM 111-COURTS BUILDING 600 MARKET ST                                                                           CHATTANOOGA       TN      374021911    USA     TRADE PAYABLE                                                                       $154.92

6255              GENERAL SESSIONS COURT CIVIL D            ROOM 111-COURTS BUILDING 600 MARKET ST                                                                           CHATTANOOGA       TN      374021911    USA     TRADE PAYABLE                                                                       $132.72

6256              GENERAL SESSIONS COURT CLERK              PO BOX 3824                                                                                                      MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                        $15.91
6257              GENERAL SESSIONS COURT CLERK              PO BOX 3824                                                                                                      MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                      $425.66
6258              GENERAL SESSIONS COURT CLERK              PO BOX 3824                                                                                                      MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                        $71.89
6259              GENERAL SESSIONS COURT CLERK              PO BOX 3824                                                                                                      MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                      $281.46
6260              GENERAL SESSIONS COURT CLERK              PO BOX 3824                                                                                                      MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                      $209.09
6261              GENERAL SESSIONS COURT CLERK              PO BOX 3824                                                                                                      MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                      $263.48
6262              GENERAL SESSIONS COURT CLERK              PO BOX 3824                                                                                                      MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                        $88.17
6263              GENERAL SESSIONS COURT CLERK              PO BOX 3824                                                                                                      MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                      $308.67
6264              GENERAL SESSIONS COURT CLERK              PO BOX 3824                                                                                                      MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                      $220.30
6265              GENERAL SESSIONS COURT CLERK              PO BOX 3824                                                                                                      MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                      $155.28
6266              GENERAL SESSIONS COURT CLERK              PO BOX 3824                                                                                                      MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                      $151.91
6267              GENERAL SESSIONS COURT CLERK              PO BOX 3824                                                                                                      MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                      $306.18
6268              GENERAL SESSIONS COURT CLERK              PO BOX 3824                                                                                                      MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                      $238.36
6269              GENERAL SESSIONS COURT CLERK              PO BOX 3824                                                                                                      MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                         $0.32
6270              GENERAL SESSIONS COURT CLERK              PO BOX 3824                                                                                                      MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                      $345.60
6271              GENERAL SESSIONS CRIMINAL COUR            PO BOX 3464                                                                                                      MEMPHIS           TN      38173        USA     TRADE PAYABLE                                                                        $46.90
6272              GENERAL SESSIONS CT CLERK                 408 SECOND AVE N STE 2110                                                                                        NASHVILLE         TN      37219        USA     TRADE PAYABLE                                                                        $77.73
6273              GENERAL SESSIONS CT CLERK                 408 SECOND AVE N STE 2110                                                                                        NASHVILLE         TN      37219        USA     TRADE PAYABLE                                                                      $121.35
6274              GENERAL SESSIONS CT CLERK                 408 SECOND AVE N STE 2110                                                                                        NASHVILLE         TN      37219        USA     TRADE PAYABLE                                                                      $242.44
6275              GENERAL TOOLS MFG CO LLC                  80 WHITE ST                                                                                                      NEW YORK          NY      10013        USA     TRADE PAYABLE                                                                    $55,673.84
6276              GENESCO INC                               1415 MURFREESBORO PIKE SUITE 388                                                                                 NASHVILLE         TN      37217        USA     TRADE PAYABLE                                                                    $21,891.13
6277              GENESEE COUNTY SHERIFF                    165 PARK RD                                                                                                      BATAVIA           NY      14020        USA     TRADE PAYABLE                                                                        $50.50
6278              GENESEE COUNTY SHERIFFS OFFICE            ATTN CIVIL DIVISION 165 PARK ROAD                                                                                BATAVIA           NY      14020        USA     TRADE PAYABLE                                                                        $70.69
6279              GENESIS DESIGN AND MARKETING G                                                                                                                                                                            TRADE PAYABLE                                                                     $1,878.92
6280              GENESIS FINANCIAL SERVICES                3175 COMMERCIAL AVENUE SUITE 201                                                                                 NORTHBROOK        IL      60062        USA     TRADE PAYABLE                                                                        $38.55
6281              GENEVA FORBS                                                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED
6282              GENEVA NATIONAL PROPERTY ASSOC            N3387 PETRIE RD                                                                                                  LAKE GENEVA       WI      53147        USA     TRADE PAYABLE                                                                        $55.00
6283              GENNONE RICHARD JAMES AND JOYCE E FLOOD   612 STATE ST                                SCHENECTADY                                                          NY                NY      12305        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

6284              GENOVEFA PINNICK                                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
6285              GENOVEVA DIEGO                            2812 S TRUMBULE                                                                                                  CHICAGO           IL      60623        USA     INSURANCE CLAIMS     9/4/2016         X            X              X          UNDETERMINED
6286              GENOVEVA LUNA                             18437 AGUIRO STREET                                                                                              ROWLAND HEIGHTS   CA      91748        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED




                                                                                                                                                          Page 79 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                              Doc 20                  Filed 01/18/19
                                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                                         E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                                Pg 720 of 1461




                                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                              Address 1                                 Address 2                          Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                                         (Y/N)
6287              GENSLER MARTHA AND DIANE INDIVIDUALLY        100 N CALVERT ST                                                                                             BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AND AS PERSONAL REPRESENTATIVE OF THE
                  ESTATE OF DANIEL G GENSLER DECEASED
6288              GENTRY CREDIT CORP                           GENTRY CREDIT CORP DBAACELOANCOMPANY                                                                         SIOUX FALLS        SD      57105        USA     TRADE PAYABLE                                                                      $1,008.22
                                                               2212WEST41ST
6289              GENUVO INC                                                                                                                                                                                                TRADE PAYABLE                                                                      $150.43
6290              GEOFF DIDARIO                                1661 MAPLE AVE                                                                                               PAOLI              PA      19301        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
6291              GEOFF PARNUM                                 90 DELOY AVE                                                                                                 COCO               FL      32922        USA     INSURANCE CLAIMS     6/26/2018        X            X              X          UNDETERMINED
6292              GEORGE & NADINE STARKS                       9562 HARVEST LN                                                                                              ANAHEIM            CA      92804        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
6293              GEORGE & ROBYN MCELVY                        13962 HWY H                                                                                                  EDGAR SPRINGS      MO      65462        USA     INSURANCE CLAIMS     9/23/2018        X            X              X          UNDETERMINED
6294              GEORGE & RUTH SAUNDERS                       130 CLAY STREET                                                                                              ELIZABETH          PA      15037        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
6295              GEORGE A COOK                                GEORGE A COOK PO BOX 603                                                                                     STRATFORD          NJ      08084        USA     TRADE PAYABLE                                                                        $74.02
6296              GEORGE AND CATHERINE SPIROPOULOS             4 WHEELER CIRCLE                                                                                             CANTON             MA      02021        USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
6297              GEORGE ARRINGTON                             2704 JACKSON ST                                                                                              ERIE               PA      16504        USA     INSURANCE CLAIMS     1/9/2017         X            X              X          UNDETERMINED
6298              GEORGE COOVER                                8122 WALNUT VILLA WAY                                                                                        FAIR OAKS          CA      95628        USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
6299              GEORGE D HANUS                               DBA WAUKEGAN COMMONS                      DBA WAUKEGAN COMMONS                                               CHICAGO            IL      60606-3465   USA     TRADE PAYABLE                                                                    $28,573.68
6300              GEORGE GREEN                                 4823 KATHLEEN AVENUE                                                                                         CASTRO VALLEY      CA      94546        USA     INSURANCE CLAIMS     1/9/2018         X            X              X          UNDETERMINED
6301              GEORGE GROUP - GREAT NORTHERN LTD AN         18605 DETROIT AVENUE                                                                                         LAKEWOOD           OH      44107        USA     TRADE PAYABLE                                                                    $22,183.98
                  OHIO LTD
6302              GEORGE GUNN                                  29758 217TH PLACE SE                                                                                         KENT               WA      98042        USA     INSURANCE CLAIMS     6/21/2018        X            X              X          UNDETERMINED
6303              GEORGE GUSSES CO LPA                         33 S HURON ST                                                                                                TOLEDO             OH      43604        USA     TRADE PAYABLE                                                                       $76.92
6304              GEORGE GUSSES CO LPA                         33 S HURON ST                                                                                                TOLEDO             OH      43604        USA     TRADE PAYABLE                                                                      $105.12
6305              GEORGE HAMLIN                                51 NEW STREET                                                                                                WOODBRIDGE         NJ      07095        USA     INSURANCE CLAIMS     6/26/2016        X            X              X          UNDETERMINED
6306              GEORGE HARTING                               37 SHEAN HILL ROAD                                                                                           MAHOPAC            NY      10541        USA     INSURANCE CLAIMS     12/11/2017       X            X              X          UNDETERMINED
6307              GEORGE HERBERT COURT OFFICER                 CO GEORGE HERBERT COURT OFFIP O BOX 181                                                                      AVON               NJ      07717        USA     TRADE PAYABLE                                                                      $162.46

6308              GEORGE HERBERT COURT OFFICER                 PO BOX 181                                                                                                   AVON               NJ      07717        USA     TRADE PAYABLE                                                                        $47.27
6309              GEORGE KEVERIAN                              5 TANNERY ROAD                                                                                               MEDFIELD           MA      02052        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
6310              GEORGE LEIKIN ATTY                           3000 TOWN CNTR SUITE 2390                                                                                    SOUTHFIELD         MI      48075        USA     TRADE PAYABLE                                                                      $169.94
6311              GEORGE LELAND                                1231 NE MLK JR BLVD APT 223                                                                                  PORTLAND           OR      97232        USA     TRADE PAYABLE                                                                        $51.58
6312              GEORGE MEADOWS                               5253 EAST APPLE AVENUE                                                                                       MUSKEGON           MI      49442        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
6313              GEORGE MORRIS                                20 NEWTON RUN DR                                                                                             EAST STROUDSBURG   PA      18302        USA     INSURANCE CLAIMS     10/21/2014       X            X              X          UNDETERMINED
6314              GEORGE PAVLIDIS                                                                                                                                                                                           TRADE PAYABLE                                                                      $246.69
6315              GEORGE PINCINCE                              15243 SURREY HOUSE WAY                                                                                       CENTREVILLE        VA      20120        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
6316              GEORGE RICHARD A                             60 CENTRE ST                                                                                                 NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6317              GEORGE ROY AND DEANNA GEORGE                 250 BENEFIT ST                                                                                               PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6318              GEORGE SEVDALIS                              1222 48TH STREET                                                                                             BALTIMORE          MD      21222        USA     INSURANCE CLAIMS     3/5/2017         X            X              X          UNDETERMINED
6319              GEORGE VANVOGT                               825 WSURREY LANE                                                                                             GLENOLDEN          PA      19036        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
6320              GEORGE W STEVENSON TRUSTEE                   5350 POPLAR AVE STE 500                                                                                      MEMPHIS            TN      38119        USA     TRADE PAYABLE                                                                        $77.00
6321              GEORGE W STEVENSON TRUSTEE                   5350 POPLAR AVENUE STE 500                                                                                   MEMPHIS            TN      38119        USA     TRADE PAYABLE                                                                      $767.00
6322              GEORGE W STEVENSON TRUSTEE                   5350 POPLAR AVE STE 500                                                                                      MEMPHIS            TN      38119        USA     TRADE PAYABLE                                                                        $75.00
6323              GEORGE W STEVENSON TRUSTEE                   5350 POPLAR AVE STE 500                                                                                      MEMPHIS            TN      38119        USA     TRADE PAYABLE                                                                      $233.00
6324              GEORGEA AXIOTIS                              64 SEYMOUR AVE                                                                                               SPRINGFIELD        MA      01109        USA     INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
6325              GEORGESPORTSCOM                              864 GRAND AVE 547                                                                                            SAN DIEGO          CA      92109        USA     TRADE PAYABLE                                                                      $715.48
6326              GEORGEVEL RODRIGUEZ                                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
6327              GEORGIA GRAGG                                1035 W CHANDLAY                                                                                              MEMPHIS            TN      38108        USA     INSURANCE CLAIMS     6/22/2018        X            X              X          UNDETERMINED
6328              GEORGIA POWER                                96 ANNEX                                  SOUTHERN COMPANY                                                   ATLANTA            GA      30396        USA     UTILITIES PAYABLE                                                                $10,029.75
6329              GEORGIA WATERSPORTS LLC                      3016 N COLUMBIA ST                                                                                           MILLEDGEVILLE      GA      31061        USA     TRADE PAYABLE                                                                     $2,143.84
6330              GEORGIA WELLS                                108 LIVE OAK LANE                                                                                            SAVANNAH           GA      31408        USA     INSURANCE CLAIMS     9/19/2015        X            X              X          UNDETERMINED
6331              GERAGHTY RAYMOND M                           60 CENTRE ST                                                                                                 NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6332              GERALD ARTHUR                                928 BISHOP WALSH ROAD                                                                                        CUMBERLAND         MD      21502        USA     INSURANCE CLAIMS     10/5/2017        X            X              X          UNDETERMINED
6333              GERALD COLE                                  1 TOTE RD                                                                                                    BYRAM TOWNSHIP     NJ      07821        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
6334              GERALD JUDITH                                1710 S AINSWORTH AVE                                                                                         TACOMA             WA      98405        USA     TRADE PAYABLE                                                                      $500.00
6335              GERALD KATZ                                  505 CHANTICLEER                                                                                              CHERRY HILL        NJ      08003-4808   USA     INSURANCE CLAIMS     6/13/2017        X            X              X          UNDETERMINED
6336              GERALD LONGO                                                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED
6337              GERALD MCCAUSLAND                            230 W TENNYS DR                                                                                              BENECIA            CA      94510        USA     INSURANCE CLAIMS     4/22/2018        X            X              X          UNDETERMINED
6338              GERALD WATKINS                               4317 PINES RD                                                                                                PADUCAH            KY      42001-8612   USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
6339              GERALD WILLIAMS                              16711 MARSH CREEK RD SPC                                                                                     CLAYTON            CA      94517        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
6340              GERALDINE CLAUDE                             320 E LIVINGSTON PLACE                                                                                       METAIRIE           LA      70005        USA     INSURANCE CLAIMS     4/29/2014        X            X              X          UNDETERMINED
6341              GERALDINE DEPRETTO                           551 NORTH ROAD                            APT 1407                                                           WESTFIELD          MA      01085        USA     INSURANCE CLAIMS     4/29/2016                                                   $20,000.00
6342              GERALDINE DORRIS                             321 OLD WALNUT GROVE ROAD                                                                                    WALNUT GROVE       MS      39189        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
6343              GERALDINE HINES                              808 TURNER AVE                                                                                               CINNAMINSON        NJ      08077        USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
6344              GERALDINE SALVIA                             1716 NORTHWEST 9TH TERRACE                                                                                   CAPE CORAL         FL      33993        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
6345              GERARDO RODRIGUEZ ZONIGA                     UNKNOWN                                                                                                      CLARK COUNTY       NV                   USA     INSURANCE CLAIMS     7/30/2017        X            X              X          UNDETERMINED
6346              GERBER LEGENDARY BLADES                      P O BOX 932587                                                                                               ATLANTA            GA      31193        USA     TRADE PAYABLE                                                                     $8,316.73
6347              GERLEY JR; VICTOR AS PERSONAL REP TO THE     1061 MAIN ST                                                                                                 BRIDGEPORT         CT      06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF VICTOR GERLEY SR
6348              GERMAINE LAW OFFICE PLC                      3344 EAST CAMELBACK RD STE 105                                                                               PHOENIX            AZ      85018        USA     TRADE PAYABLE                                                                      $117.25
6349              GERMAN COLON SANTOS                          VILLA EL SALVADOR                         A16 CALLE 1                                                        SAN JUAN           PR      00921        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
6350              GERMAN FURNITURE WAREHOUSE                   189 LINTON BLVD                                                                                              DELRAY BEACH       FL      33444        USA     TRADE PAYABLE                                                                     $1,446.26
6351              GERMAN GARCIA                                1324 WALNUT DRIVE                                                                                            ROUND LAKE         IL      60073        USA     INSURANCE CLAIMS     5/20/2018        X            X              X          UNDETERMINED
6352              GERRY & TISHA SMITH                          5924 S QUATAR COURT                                                                                          AURORA             CO      80015        USA     INSURANCE CLAIMS     5/14/2018        X            X              X          UNDETERMINED
6353              GERTRUDE MCKENNIE                            608 ELM STREET                                                                                               BOLIVAR            TN      38008        USA     INSURANCE CLAIMS     5/9/2017         X            X              X          UNDETERMINED
6354              GERTRUDE MEHALCHICK                          11 ARGYLE RD                                                                                                 NEWARK             DE      19713        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
6355              GERTRUDE SHEERAN                             521 OAK POND AVE                                                                                             MILLBURY           MA      01527        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
6356              GERTSEN ABAYEV                               1021 EAST 29                                                                                                 BROOKLYN            NY     11210        USA     TRADE PAYABLE                                                                        $20.69
6357              GERTZ DOUGLAS                                1200 ONTARIO ST                                                                                              CLEVELAND          OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6358              GERWIG ROBERT E AND RITA S GERWIG HIS WIFE   100 N CALVERT ST                                                                                             BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

6359              GETTYBRENDA A                                SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                                       LOS ANGELES        CA      90012        USA     TRADE PAYABLE                                                                         $0.60
                                                               525
6360              GETZ MICHAEL C                               PHILADELPHIA CITY HALL                    CHESTNUT ST                                                        PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6361              GF VALDOSTA HOLDINGS LLC                     DBA GF VALDOSTA MALL LLC                  DBA GF VALDOSTA MALL LLC                                           ST LOUIS           MO      63195-9901   USA     TRADE PAYABLE                                                                     $2,343.87
6362              GF3 VENTURES DBA BARRETT SUPPL               2501 MIKE PADGETT HWY                                                                                        AUGUSTA            GA      30906        USA     TRADE PAYABLE                                                                     $9,001.90
6363              GFX MARKETING CORP                           12745 FOOTHILL BLVD                                                                                          SYLMAR             CA      91342        USA     TRADE PAYABLE                                                                      $894.35
6364              GGF LLC                                      1945 S HILL ST                                                                                               LOS ANGELES        CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6365              GGP LIMITED PARTNERSHIP                      PO BOX 772851                                                                                                CHICAGO            IL      60677-2851   USA     TRADE PAYABLE                                                                    $27,470.31
6366              GGP MALL OF LOUISIANA LP                     PO BOX 86                                 SDS-12-2440                                                        MINNEAPOLIS        MN      55486-2440   USA     UTILITIES PAYABLE                                                                 $4,026.53


                                                                                                                                                         Page 80 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                    Doc 20     Filed 01/18/19
                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                  E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                         Pg 721 of 1461




                                                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name                              Address 1                       Address 2             Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                               Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                                                  (Y/N)
6367              GGPLP LLC                                    PO BOX 86SDS-12-2322                                                                  MINNEAPOLIS        MN      55486        USA     TRADE PAYABLE                                                                    $11,342.71
6368              GGPLP REAL ESTATE INC                        SDS-12-2881                     PO BOX 86                                             MINNEAPOLIS        MN      55486-288    USA     TRADE PAYABLE                                                                    $21,821.34
6369              GGPLP REAL ESTATE INC                        SDS-12-2881                     PO BOX 86                                             MINNEAPOLIS        MN      55486-288    USA     TRADE PAYABLE                                                                    $12,763.89
6370              GHAIDAA MOUSA                                434 AVOCADO AVE UNIT C                                                                EL CAJON           CA      92020        USA     INSURANCE CLAIMS     2/16/2017        X            X              X          UNDETERMINED
6371              GHANIMIAN ENTERPRISES INC                    9237 SAN FERNANDO RD                                                                  SUN VALLEY         CA      91352        USA     TRADE PAYABLE                                                                   $213,470.68
6372              GHASSAN & MIRNA DAGHER                       2429 MARTINGAIL DRIVE                                                                 COVINA             CA      91724        USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
6373              GHAZALI MOHSIN                               12416 FELDON ST                                                                       SILVER SPRING      MD      20906        USA     TRADE PAYABLE                                                                         $7.58
6374              GIACOMAN ANGELA K                            410 GATEWOOD AVE                                                                      HIGH POINT         NC      27262        USA     TRADE PAYABLE                                                                      $645.10
6375              GIANA V NEVAREZ MALDONADO                    COND PARQUE DE LOS MONACILLOS   APT 614                                               SAN JUAN           PR      00921        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
6376              GIARRUSSO ANGELA L                           4710 HORSESHOE LN                                                                     RIVERSIDE          CA      92509        USA     TRADE PAYABLE                                                                      $125.29
6377              GIBBONS KOLTIN                               4707 BRIGGSWOOD CT                                                                    FREDERICK          MD      21703        USA     TRADE PAYABLE                                                                         $3.69
6378              GIBSON CASSANDRA                             155 NORTH MAIN STREET                                                                 EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6379              GIBSON DEANDRE                               4040 NICOLET AVE APT 7                                                                LOS ANGELES        CA      90008        USA     TRADE PAYABLE                                                                        $28.80
6380              GIER JEROME                                  PHILADELPHIA CITY HALL          CHESTNUT ST                                           PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6381              GIESAU SARAH                                 2830 MOUNT MARY CIR APT 9                                                             GREEN BAY          WI      54311        USA     TRADE PAYABLE                                                                         $9.00
6382              GIGA TENTS INC                               55 HAUL RD                                                                            WAYNE              NJ      07470        USA     TRADE PAYABLE                                                                      $405.04
6383              GIGALINK INC                                 1314 W MCDERTMOTT 106 631                                                             ALLEN               TX     75013        USA     TRADE PAYABLE                                                                        $57.98
6384              GIGANTIC DEALS LLC                           4503 AIRWEST DR SE                                                                    KENTWOOD           MI      49512        USA     TRADE PAYABLE                                                                        $12.89
6385              GILBERT & DENISE LEWIS                       1658 WEST MAGILL AVE                                                                  FRESNO             CA      93711        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
6386              GILBERT AND LILLIE QUINTANILLA               3601 LIVE OAK AVENUE                                                                  WACO               TX      76708        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
6387              GILBERT DOOLEY                               8811 TORREY RD                                                                        TAMPA              FL      33635        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
6388              GILBERT EBONY                                4680 PINEHILL RD                                                                      SHREVEPORT         LA      71107        USA     TRADE PAYABLE                                                                         $1.84
6389              GILBERT JANKINS                              2008 PLEASURE DRIVE                                                                   BRYANT             AR      72019        USA     INSURANCE CLAIMS     6/21/2018        X            X              X          UNDETERMINED
6390              GILBERT MILLER III                           PO BOX 315                                                                            WOODBURY HEIGHTS   NJ      08097        USA     TRADE PAYABLE                                                                        $81.41
6391              GILBERTO CAPISTRAN                                                                                                                                                                 TRADE PAYABLE                                                                        $23.56
6392              GILBERTO CERDA                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
6393              GILBERTO MARTINEZ SR                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
6394              GILBERTO NARES                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
6395              GILIE & SHAWN MATSUMOTO                      842 8TH AVE                     APT B                                                 HONOLULU           HI      96816        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
6396              GILKES KERRY                                 79 WOODRUFF AVE APT 4C                                                                BROOKLYN           NY      11226        USA     TRADE PAYABLE                                                                      $635.77
6397              GILL METAL FAB INC                           20 HOLLAND ST                                                                         HOLLAND            MA      02301        USA     TRADE PAYABLE                                                                      $563.98
6398              GILLARD JACKLYNN                             935 E MONROE                                                                          KOKOMO             IN      46901        USA     TRADE PAYABLE                                                                         $1.84
6399              GILLEY LYDIA I PERSONAL REPRESENTATIVE OF    100 N CALVERT ST                                                                      BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF THURMAN H GILLEY ET AL
6400              GILLIAN GIBA                                 217 SEEGAR ROAD                                                                       PITTSBURGH         PA      15241        USA     INSURANCE CLAIMS     12/30/2010       X            X              X          UNDETERMINED
6401              GILLIAN MUNIZ                                126 CARDINAL WAY                                                                      SAN CLEMENTE       CA      92672        USA     INSURANCE CLAIMS     3/1/2018         X            X              X          UNDETERMINED
6402              GILMA OSPINA                                 303 REX PLACE                   UNIT F                                                MADERIA BEACH      FL      33708        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
6403              GIMBEL COLLEEN INDIVIDUALLY AND AS SPECIAL                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF SI GIMBEL
                  DECEASED
6404              GIMENA VARELA                                20 GAIL CT                                                                            ROBBINSVILLE       NJ      08691        USA     TRADE PAYABLE                                                                       $51.40
6405              GINA GROSS                                   611 DULCIMER LANE                                                                     FROSTPROOF         FL      33843        USA     INSURANCE CLAIMS     12/1/2017        X            X              X          UNDETERMINED
6406              GINA KEITH                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
6407              GINA PELCHER                                 215 CARAVELLE DRIVE                                                                   JUPITER            FL      33458        USA     INSURANCE CLAIMS     2/9/2018         X            X              X          UNDETERMINED
6408              GINA ROGERS                                  6712 RAMONA AVE                                                                       RANCHO CUCAMONGA   CA      91701        USA     INSURANCE CLAIMS     10/7/2018        X            X              X          UNDETERMINED
6409              GINA ROTONDO                                 432 POMPEI AVE                                                                        STATEN ISLAND      NY      10312        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
6410              GINKO INTERNATIONAL LTD                      8102 LEMONT ROAD SUITE 1100                                                           WOODRIDGE          IL      60517        USA     TRADE PAYABLE                                                                      $460.00
6411              GINNIFER & FRANCIS DRELLING                  7429 EAST CROWN PARKWAY                                                               ORANGE             CA      92867        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
6412              GINNIS ELEFTGRIOS                            1200 ONTARIO ST                                                                       CLEVELAND          OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6413              GINNY O'ROURKE                               286 NEWBURY STREET              LOT 122                                               PEABODY            MA      01960        USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
6414              GIOVANNI JANICE AND JIM GIOVANNI HER         10 N TUCKER BLVD                                                                      ST LOUIS           MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
6415              GIRARD PAULINE INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                 EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR FOR THE ESTATE OF GEORGE J
                  GIRARD JR DECEASED
6416              GIRDIS JOYCE SPECIAL ADMINISTRATOR OF THE    555 W HARRISON ST                                                                     CHICAGO            IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF JAMES J GIRDIS DECEASED
6417              GISELA LAHEY                                 215 RIVERSIDE AVE                                                                     MEDFORD            MA      02153        USA     INSURANCE CLAIMS     5/20/2013        X            X              X          UNDETERMINED
6418              GISELLE TRILLO                               959 SOUTH LINCOLN AVENUE                                                              CAJON              CA      92020        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
6419              GISH LOGGING INC                             PO BOX 282                                                                            FORT LOUDON        PA      17224        USA     TRADE PAYABLE                                                                      $356.40
6420              GIVE 5 TO CANCER                             4023 STATE STREET SUITE 65                                                            BISMARCK           ND      58503        USA     TRADE PAYABLE                                                                     $1,177.20
6421              GIVEN KAREN E INDIVIDUALLY AND AS            500 NORTH KING STREET                                                                 WILMINGTON         DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTOR TO THE ESTATE OF JAMES GIVEN
                  DECEASED
6422              GIZA SPINNING AND WEAVING CO                 KAFR HAKIM EMBABA                                                                     GIZA                                            TRADE PAYABLE                                                                   $140,300.43
6423              GJANA AIDA                                   4511 TANEY AVE 104                                                                    ALEXANDRIA         VA      22304        USA     TRADE PAYABLE                                                                        $24.94
6424              GJORGJESKI RUZICA INDIVIDUALLY AND AS        155 NORTH MAIN STREET                                                                 EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  PETAR VIDOJEVSKI DECEASED
6425              GLA INC                                      1616 LILIHA STREET 3RD FLOOR                                                          HONOLULU           HI      96817        USA     TRADE PAYABLE                                                                      $198.02
6426              GLADU DONALD E AND PATRICIA GLADU            250 BENEFIT ST                                                                        PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6427              GLADYS HUGHES RAMON                          EXT SAN ANTONIO                 J4 CALLE 11                                           HUMACAO            PR      00791-3734   USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
6428              GLADYS JANEIRO FIGUEROA                      PO BOX 12713                                                                          JUANA DIAZ         PR      00795        USA     INSURANCE CLAIMS     11/24/2017       X            X              X          UNDETERMINED
6429              GLADYS LAGOS                                 7171 ARCATA STREET                                                                    MONTANA            CA      92336        USA     INSURANCE CLAIMS     5/12/2017        X            X              X          UNDETERMINED
6430              GLADYS VILLANUEVA                            1449 CALLE ESTRELLA APT A103                                                          SAN JUAN           PR      00907-7600   USA     INSURANCE CLAIMS     7/22/2018        X            X              X          UNDETERMINED
6431              GLAM ATTACK INC                              623 TERRACE POINT DR                                                                  NORTH LAS VEGAS    NV      89032        USA     TRADE PAYABLE                                                                     $1,323.83
6432              GLAMOUR PRESTIGE CORP                        P O BOX 362121                                                                        SAN JUAN           PR      00936-2121   USA     TRADE PAYABLE                                                                   $156,716.36
6433              GLANTZ EVE ADMINISTRATRIX OF THE ESTATE OF   PHILADELPHIA CITY HALL          CHESTNUT ST                                           PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  JOYCE ANN THOMPSON DECEASED
6434              GLASGOW PATRICK N                            2015 ROSECRANS COURT                                                                  FREDERICK          MD      21702        USA     TRADE PAYABLE                                                                         $5.34
6435              GLASS MOUNTAIN LEGAL GROUP LL                1930 THOREAU DRIVE SUITE 160                                                          SCHAUMBURG         IL      60173        USA     TRADE PAYABLE                                                                     $4,140.00
6436              GLASS MOUNTAIN LEGAL GROUP LL                1930 THOREAU DRIVE SUITE 160                                                          SCHAUMBURG         IL      60173        USA     TRADE PAYABLE                                                                        $50.94
6437              GLAUDE GILLES AND CLAUDETTE GLAUDE           250 BENEFIT ST                                                                        PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6438              GLEATON ARIADNE                              130 ROSEWOOD PLACE                                                                    ATHENS             GA      30606        USA     TRADE PAYABLE                                                                         $0.85
6439              GLEN SCHRIEVER                               25028 HEATHER LN                                                                      RICHMOND HEIGHTS   OH      44143        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
6440              GLENN AND ATHENA HAGELSTEIN                  17 BOKEL RD                                                                           RONKONKOMA         NY      11779        USA     INSURANCE CLAIMS     6/30/2018        X            X              X          UNDETERMINED
6441              GLENN FICKETT                                1701 W 10TH ST 18                                                                     TEMPE               AZ     85281        USA     TRADE PAYABLE                                                                        $94.24
6442              GLENN JONES                                  4530 S ROBERTSON ST                                                                   NEW ORLEANS        LA      70115        USA     INSURANCE CLAIMS     10/6/2011        X            X              X          UNDETERMINED


                                                                                                                                  Page 81 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                     Doc 20           Filed 01/18/19
                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                        E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                  Case Number: 18-23537
                                                                                                                               Pg 722 of 1461




                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                             Address 1                        Address 2                   Address 3         Address 4     City               State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                         (Y/N)
6443              GLENN MORELLI                               47 INDUSTRIAL PARK RD                                                                        WESTBROOK          CT       06498        USA     TRADE PAYABLE                                                                      $326.74
6444              GLENN PEACOCK                               29494 SYLVAN LANE                                                                            FARMINGTON HILLS   MI       48334        USA     TRADE PAYABLE                                                                     $1,299.46
6445              GLENN WRIGHT                                1710 NC-62                                                                                   BURLINGTON         NC       27217        USA     INSURANCE CLAIMS     12/6/2017        X            X              X          UNDETERMINED
6446              GLIMCHER MJC LLC                            L-1953                                                                                       COLUMBUS           OH       43260        USA     TRADE PAYABLE                                                                    $10,015.17
6447              GLISET NIEVES                               524 WILTON CIRCLE                                                                            SANFORD            FL       32773        USA     INSURANCE CLAIMS     3/20/2018        X            X              X          UNDETERMINED
6448              GLOBAL APPLIANCES INC                       2503 EAST 23 STREET                                                                          BROOKLYN           NY       11235        USA     TRADE PAYABLE                                                                      $894.17
6449              GLOBAL CELLUTIONS DISTRIBUTORS              218 W PALM AVE                                                                               BURBANK            CA       91502        USA     TRADE PAYABLE                                                                    $12,292.95
6450              GLOBAL PRO TANKLESS SUPPLY IN                                                                                                                                                             TRADE PAYABLE                                                                      $205.00
6451              GLOBAL STAR INTL CORP                       482 SOLANO AVE                                                                               LOS ANGELES        CA       90012        USA     TRADE PAYABLE                                                                        $41.29
6452              GLOBAL TEST SUPPLY LLC                      312 RALEIGH STREET SUITE 9                                                                   WILMINGTON          NC      28412        USA     TRADE PAYABLE                                                                     $2,644.11
6453              GLOBAL TRENDS LTD                           3422 OLD CAPITOL TRAIL 1873                                                                  WILMINGTON         DE       19808        USA     TRADE PAYABLE                                                                      $271.96
6454              GLOBALLINK HOLDINGS INC                     46 JAMAICA AVE                                                                               PLAINVIEW          NY       11803        USA     TRADE PAYABLE                                                                        $18.37
6455              GLORIA & BENNIE GOLSON                      305 PARSONS WOODS DRIVE                                                                      SEFFNER            FL       33584        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
6456              GLORIA & BERVIN WHITE                       5334 LEONE DRIVE                                                                             INDIANAPOLIS       IN       46226        USA     INSURANCE CLAIMS     12/10/2012       X            X              X          UNDETERMINED
6457              GLORIA ARBALLO                              837 FREMONT WAY                                                                              HOLLISTER          CA       95023        USA     INSURANCE CLAIMS     4/3/2018         X            X              X          UNDETERMINED
6458              GLORIA BAILEY                               4604 SOPHIA WAY                                                                              N LAS VEGAS        NV       89032        USA     INSURANCE CLAIMS     9/21/2017        X            X              X          UNDETERMINED
6459              GLORIA BENYACKO                             1303 TRUMAN DRIVE                                                                            ST AUGUSTINE       FL       32084        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
6460              GLORIA BERRY                                24582 RONAN RD                                                                               BEDFORD HEIGHTS    OH       44146        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
6461              GLORIA DEFORGE                                                                                                                                                                            INSURANCE CLAIMS     5/26/2018                                                    $3,527.00
6462              GLORIA DUCHIN INC                           P O BOX 4860                                                                                 EAST PROVIDENCE    RI       02916        USA     TRADE PAYABLE                                                                    $22,516.44
6463              GLORIA FAKULT                               180 WOOD STREET 4                                                                            PAINSVILLE         OH       44077        USA     INSURANCE CLAIMS     7/3/2017         X            X              X          UNDETERMINED
6464              GLORIA FALCON                               2522 S HAMLIN AVE                                                                            CHICAGO            IL       60623        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
6465              GLORIA FERO                                 15975 BOTTLEROCK RD                                                                          COBB               CA       95426        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
6466              GLORIA GRACE                                607 SONOMA ST                                                                                RICHMOND           CA       94805        USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
6467              GLORIA HAWLEY                               4010 E US HWY 223                                                                            ADRIAN             MI       49221        USA     INSURANCE CLAIMS     2/23/2017        X            X              X          UNDETERMINED
6468              GLORIA HEATH                                311 E ROCKLAND                                                                               PHILADELPHIA       PA       19120        USA     INSURANCE CLAIMS     10/24/2017       X            X              X          UNDETERMINED
6469              GLORIA JERMON                               303 W BARRETT AVE                                                                            MADISON HEIGHTS    MI       48071        USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
6470              GLORIA RIGGINS                              1413 FANCHER ST                                                                              VINTON             LA       70668        USA     INSURANCE CLAIMS     6/15/2016        X            X              X          UNDETERMINED
6471              GLORIA SIBBLE                               336 OLD FORGE HILL ROAD          APARTMENT 2323                                              NEW WINDSOR        NY       12553        USA     INSURANCE CLAIMS     11/25/2016       X            X              X          UNDETERMINED
6472              GLORIA TERRAZAS                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
6473              GLORIA TRINIDAD                             3021 ML KING DR                                                                              NORTH CHICAGO      IL       60064        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
6474              GLORIA VASQUEZ                              1699 EAST WASHINGTON STREET      1069                                                        COLTON             CA       92324        USA     INSURANCE CLAIMS     3/25/2017        X            X              X          UNDETERMINED
6475              GLORIA WILLIAMS                             2206 E OKARA RD                                                                              TAMPA              FL       33612        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
6476              GLOVE HEATHER                               2024 MCGREGOR DRIVE                                                                          RANCHO CORDOVA     CA       95670        USA     TRADE PAYABLE                                                                      $118.88
6477              GLOVER ANDREW                               1202 OVERLOOK DRIVE                                                                          WASHINGTON         PA       15301        USA     TRADE PAYABLE                                                                        $18.19
6478              GLOVER EMMA INDIVIDUALLY AND AS SPECIAL     155 NORTH MAIN STREET                                                                        EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF CLARENCE
                  RAYMOND GLOVER DECEASED
6479              GLOVIER RONALD G                            2436 BEACH BOULEVARD APT T 12                                                                BILOXI             MS       39531        USA     TRADE PAYABLE                                                                        $96.55
6480              GLOWCITY LLC                                1297 LAKE RD                                                                                 WEBSTER            NY       14580        USA     TRADE PAYABLE                                                                      $107.70
6481              GLYNDAL BROWN                               395 AMANDA LN                                                                                HAMPSTEAD          NC       28433        USA     INSURANCE CLAIMS     10/19/2016       X            X              X          UNDETERMINED
6482              GMACCMS 2004-C2 MIL CIRC MALL LLC           ATTN ACCOUNTS PAYABLE            2100 W 7TH STREET                                           FT WORTH           TX       76107        USA     TRADE PAYABLE                                                                    $22,842.36
6483              GNP PARTNERS                                PO BOX 76024                                                                                 BALTIMORE          MD       21275-6024   USA     UTILITIES PAYABLE                                                                $20,026.91
6484              GNP PARTNERS                                PO BOX 76024                                                                                 BALTIMORE          MD       21275-6024   USA     TRADE PAYABLE                                                                   $208,862.36
6485              GO FAST MUSCLE INC                          14025 DUNBRITTON LANE                                                                        CHARLOTTE          NC       28277        USA     TRADE PAYABLE                                                                        $84.98
6486              GODFREY BILLY                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
6487              GODPAPA GIFTS WORKSHOP LTD                  MIAOBIANWANG VILLAGE             SHIPAI TOWN                                                 DONGGUAN           GUANG 523343                  TRADE PAYABLE                                                                    $12,052.80
                                                                                                                                                                              DONG
6488              GODSEY MARY ANN INDIVIDUALLY AND AS         1200 ONTARIO ST                                                                              CLEVELAND          OH    44113           USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX OF THE ESTATE OF WILLIAM GODSEY

6489              GODWIN JAIMIE                               1440 W 4TH ST                                                                                YUMA               AZ       85364        USA     TRADE PAYABLE                                                                         $9.24
6490              GOEL ABHA                                   25BEACON STREET APT 15                                                                       SOMERVILLE         MA       02143        USA     TRADE PAYABLE                                                                         $5.27
6491              GOERNER BEN J                               3 PROCTOR BLVD                                                                               UTICA              NY       13501        USA     TRADE PAYABLE                                                                        $33.98
6492              GOHAR ADAJIAN                               803 12 NORTH RIDGEWOOD PLACE                                                                 LOS ANGELES        CA       90038        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
6493              GOHNERT JUSTIN L                            689 CHOCTAW CT                                                                               SAN JOSE           CA       95123        USA     TRADE PAYABLE                                                                      $111.68
6494              GOINS JACQUELINE                            401 MAIN ST D                                                                                ZANESVILLE         OH       43701        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6495              GOINS NAUDIA                                104 ELLERBE DRIVE                                                                            INDIAN HEAD        MD       20640        USA     TRADE PAYABLE                                                                         $1.79
6496              GOINSSHANTIQUE                              2113 TITUS AVENUE                                                                            ROCHESTER          NY       14622        USA     TRADE PAYABLE                                                                         $1.85
6497              GOKALDAS EXPORTS LTD                        NO 162                           RESIDENCY ROAD                                              BANGALORE          KARNAT   560025               TRADE PAYABLE                                                                   $420,879.44
                                                                                                                                                                              AKA
6498              GOLD & VANARIA PC                           P O BOX 30127                                                                                SPRINGFIELD        MA       01105        USA     TRADE PAYABLE                                                                        $25.00
6499              GOLD LLC                                    3575 WEST CAHUENGA BLVD STE 68                                                               LOS ANGELES        CA       90068        USA     TRADE PAYABLE                                                                    $58,381.09
6500              GOLD ROBERT L                               150 KIMBERTON CT B2                                                                          DOVER              DE       19901        USA     TRADE PAYABLE                                                                        $40.06
6501              GOLD RUSH GROUP LLC                         2050 SE MAGNOLIA AVE                                                                         DALLAS             OR       97338        USA     TRADE PAYABLE                                                                         $9.99
6502              GOLD THERESE                                1 COURT ST                       RIVERHEAD                                                   NY                 NY       11901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6503              GOLD WING TRADING INC                       13104 S AVALON BLVD                                                                          LOS ANGELES        CA       90061        USA     TRADE PAYABLE                                                                     $5,735.57
6504              GOLDBACH JANE ASO CSAA INSURANCE            191 N 1ST ST                                                                                 SAN JOSE           CA       95113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXCHANGE
6505              GOLDBERG JUDD J                             4 RIDGEWAY DRIVE 1                                                                           PLATTSBURGH        NY       12901        USA     TRADE PAYABLE                                                                        $4.59
6506              GOLDEN BELL INC                             8712 31ST AVE                                                                                EAST ELMHURST      NY       11369        USA     TRADE PAYABLE                                                                       $44.13
6507              GOLDEN FIRST STOP                           1 PASSAIC ST BLDG 46                                                                         WOOD RIDGE         NJ       07075        USA     TRADE PAYABLE                                                                       $38.20
6508              GOLDEN HEART UTILITIES                      PO BOX 80370                                                                                 FAIRBANKS          AK       99708-0370   USA     UTILITIES PAYABLE                                                                  $163.55
6509              GOLDEN RONALD B AND CAROL W GOLDEN HIS      100 N CALVERT ST                                                                             BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
6510              GOLDEN SNAKE INC                            800-B COLUMBIA                                                                               BREA               CA       92821        USA     TRADE PAYABLE                                                                      $197.17
6511              GOLDEN VANTAGE LLC                          8610 ROCHESTER AVE                                                                           RANCHO CUCAMONGA   CA       91730        USA     TRADE PAYABLE                                                                    $75,602.06
6512              GOLDHOSE LLC                                19 DINEV ROAD                                                                                MONROE              NY      10950        USA     TRADE PAYABLE                                                                      $195.14
6513              GOLDIES DIESEL                              2900 N ORACLE RD                                                                             TUCSON             AZ       85705        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
6514              GOLDING ALEXANDER                           1027 KINZEL DRIVE                                                                            WINCHESTER         VA       22601        USA     TRADE PAYABLE                                                                         $1.85
6515              GOLDMAN & WARSHAW PC                        34 MAPLE AVE STE 101 POB 106                                                                 PINE BROOK         NJ       07058        USA     TRADE PAYABLE                                                                        $86.46
6516              GOLDMAN CHELBY                              16908 COLONY LAKES BLVD                                                                      FORT MYERS         FL       33908        USA     TRADE PAYABLE                                                                        $95.86
6517              GOLDNIK INC                                 PO BOX 8060                                                                                  HICKSVILLE          NY      11802        USA     TRADE PAYABLE                                                                        $15.92
6518              GOLDSMITH MARSHALL B AND CHERYL A           100 N CALVERT ST                                                                             BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6519              GOLDWOOD SOUND INC                          9333 OSO AVE                                                                                 CHATSWORTH         CA       91311        USA     TRADE PAYABLE                                                                      $525.63
6520              GOLF BALL DIVERS ALLIANCE LCA               113 EAST RIVER ROAD SUITE 3C                                                                 RUMSON              NJ      07760        USA     TRADE PAYABLE                                                                      $100.92
6521              GOLFBALLSCOM INC                                                                                                                                                                          TRADE PAYABLE                                                                        $16.41
6522              GOLFETAIL                                   6350 YARROW DRIVE SUITE B                                                                    CARLSBAD           CA       92011        USA     TRADE PAYABLE                                                                      $301.67


                                                                                                                                        Page 82 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                            Doc 20          Filed 01/18/19
                                                                                                                                      Schedule Entered            01/18/19
                                                                                                                                               E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                      Pg 723 of 1461




                                                                                                                                                                                                                                                        Contingent

                                                                                                                                                                                                                                                                     Unliquidated

                                                                                                                                                                                                                                                                                    Disputed
Row No. Account   Creditor's Name                              Address 1                               Address 2                  Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                            Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                               Offset
                                                                                                                                                                                                                                                                                                               (Y/N)
6523              GOLIE JAMES J AND ALMA M GOLIE HW            PHILADELPHIA CITY HALL                  CHESTNUT ST                                                PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6524              GOLL BARBARA EXECUTRIX OF THE ESTATE OF      PHILADELPHIA CITY HALL                  CHESTNUT ST                                                PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  LOUIS T GOLL III DECEASED AND WIDOW IN HER
                  OWN RIGHT
6525              GOLLA DAVID                                  1000 GUADALUPE                          3RD FLOOR AUSTIN                                           AUSTIN             TX      78701        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6526              GOLOMB DONALEE V ASO USAA GENERAL            250 BENEFIT ST                                                                                     PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDEMNITY COMPANY
6527              GOMES ALDO R                                 46 LIBERTY BELL CIR                                                                                WEYMOUTH           MA      02189        USA     TRADE PAYABLE                                                                        $5.54
6528              GOMES DONNA M                                2340 86TH STREET 2                                                                                 BROOKLYN           NY      11214        USA     TRADE PAYABLE                                                                       $54.57
6529              GOMEZ BETTY J                                6085 LAKEWOODS LN                                                                                  FLORA VISTA        NM      87415        USA     TRADE PAYABLE                                                                        $1.85
6530              GOMEZ CAREL                                  CALLE 204 GQ33 URB COUNTRY CLUB                                                                    CAROLINA           PR      00982        USA     TRADE PAYABLE                                                                        $0.41
6531              GOMEZ EDUARDO M                              10807 BUCKNELL DRIVE                                                                               SILVER SPRING      MD      20902        USA     TRADE PAYABLE                                                                       $15.26
6532              GOMEZ FRANCISCO JAVIER                       1945 S HILL ST                                                                                     LOS ANGELES        CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6533              GOMEZ JAVIER                                 6254 W WAVELAND AVE                                                                                CHICAGO            IL      60634        USA     TRADE PAYABLE                                                                        $1.77
6534              GOMEZ KAREN INDIVIDUALLY AND AS SPECIAL      155 NORTH MAIN STREET                                                                              EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF ELEANOR
                  RAY DECEASED
6535              GOMEZ KIMBERLY C                             7326 HINDS AVE APT 1                                                                               NORTH HOLLYWOOD    CA      91605        USA     TRADE PAYABLE                                                                       $28.81
6536              GOMEZ LOURDES                                11403 COLUMBIA PIKE APT C4                                                                         SILVER SPRING      MD      20904        USA     TRADE PAYABLE                                                                      $292.57
6537              GOMEZ STEVE P                                236 SOUTH HOOVER STREET                                                                            LOS ANGELES        CA      90004        USA     TRADE PAYABLE                                                                       $28.81
6538              GOMEZ VIVIAN Y                               3741 TINA PLACE                                                                                    STOCKTON           CA      95215        USA     TRADE PAYABLE                                                                        $1.83
6539              GOMEZHENRY G                                 8028 RITCHIE HIGHWAY SUITE300                                                                      PASADENA           MD      21122        USA     TRADE PAYABLE                                                                      $142.60
6540              GONDAR FRANK                                 60 CENTRE ST                                                                                       NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6541              GONE TILESA R                                1508 FREEDOM BLVD                                                                                  JOLIET             IL      60432        USA     TRADE PAYABLE                                                                        $1.77
6542              GONZALES CASSANDRA                           1792 SANTA CRUZ DR                                                                                 TULARE             CA      93274        USA     TRADE PAYABLE                                                                       $18.10
6543              GONZALEZ ANA K                               45 MOUNT PLEASANT AVE                                                                              LEOMINSTER         MA      01453        USA     TRADE PAYABLE                                                                        $1.76
6544              GONZALEZ BETTY                               7650 BRIGHT AVE G                                                                                  WHITTIER           CA      90602        USA     TRADE PAYABLE                                                                       $63.47
6545              GONZALEZ DIANA C                             2458 JAYDEN WAY                                                                                    STOCKTON           CA      95212        USA     TRADE PAYABLE                                                                        $3.66
6546              GONZALEZ EDGAR                               437 RODEO DR                                                                                       SAN JOSE           CA      95111        USA     TRADE PAYABLE                                                                       $28.26
6547              GONZALEZ ELIZABETH                           200 LEWIS AVE                                                                                      LAS VEGAS          NV      89101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6548              GONZALEZ FELIX                               CUIDAD MASSO CALLE 10 F 214                                                                        SAN LORENZO        PR      00754        USA     TRADE PAYABLE                                                                       $46.03
6549              GONZALEZ GUILLERMA INDIVIDUALLY AND AS       1200 ONTARIO ST                                                                                    CLEVELAND          OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX OF THE ESTATE OF RAMON GONZALEZ

6550              GONZALEZ IDA MICHELLE AND CARLOS             2100 BLOOMDALE RD                                                                                  MCKINNEY           TX      75070        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALLY; AND AS NEXT FRIEND FOR
                  GABRIELLA GONZALEZ A MINOR CHILD
6551              GONZALEZ ISAMARIE                            725 STANFORD CT                                                                                    EDGEWOOD           MD      21040        USA     TRADE PAYABLE                                                                      $405.80
6552              GONZALEZ LORRAINE INDIVIDUALLY; AND AS       500 E SAN ANTONIO AVE 905                                                                          EL PASO            TX      79901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MOTHER AND NEXT FRIEND OF CALEB GONZALEZ
                  MINOR CHILD
6553              GONZALEZ MANNY                               14 SOUTHBRIDGE ROAD                                                                                BEAR               DE      19701        USA     TRADE PAYABLE                                                                       $61.25
6554              GONZALEZ MARIA                               2828 N 72ND AVE                                                                                    PHOENIX            AZ      85035        USA     TRADE PAYABLE                                                                        $1.84
6555              GONZALEZ ORLENE                              76 WOODLAND ST APT 1                                                                               LAWRENCE           MA      01841        USA     TRADE PAYABLE                                                                      $112.24
6556              GONZALEZ PABLO                               2740 HERITAGE COURT                                                                                LAS VEGAS          NV      89121        USA     TRADE PAYABLE                                                                       $26.96
6557              GONZALEZ RICHARD                             37 FORKEY AVE                                                                                      WORCESTER          MA      01603        USA     TRADE PAYABLE                                                                        $1.97
6558              GONZALEZ SOPHIA N                            BO PASO SECO SEC OBDULIA HC1 BOX 3855                                                              SANTA ISABEL       PR      00757        USA     TRADE PAYABLE                                                                       $22.16
6559              GONZALEZ YADIRA                              13582 LA PAT PLACE                                                                                 WESTMINSTER        CA      92683        USA     TRADE PAYABLE                                                                       $38.95
6560              GOOD LUCK BARGAINS                           199 LEE AVE 572                                                                                    BROOKLYN           NY      11211        USA     TRADE PAYABLE                                                                      $914.45
6561              GOODEN JAMES AND JANE                        100 N CALVERT ST                                                                                   BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6562              GOODIES FOR KIDDIES                          560 HUDSON STREET SUITE 1-3                                                                        HACKENSACK         NJ      07601        USA     TRADE PAYABLE                                                                      $208.51
6563              GOODLOW DANIELLE                             344 32ND AVE                                                                                       BELLWOOD           IL      60104        USA     TRADE PAYABLE                                                                        $1.85
6564              GOODMAN ANGELA INDIVIDUALLY AND AS           10 N TUCKER BLVD                                                                                   ST LOUIS           MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SURVIVING HEIR OF THE ESTATE OF DENNIS
                  GOODMAN DECEASED
6565              GOODMAN WAYNE E AND SHIRLEY E                725 COURT ST                                                                                       MARTINEZ           CA      94553        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6566              GOODRICH HOWARD SR AND MYRA                  100 N CALVERT ST                                                                                   BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6567              GOOLSBY DAVID                                100 N CALVERT ST                                                                                   BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6568              GOPLUSCORP                                   11250 POPLAR AVE                                                                                   FONTANA            CA      92337-7300   USA     TRADE PAYABLE                                                                   $492,983.87
6569              GORALSKI MARTIN W                            100 N CALVERT ST                                                                                   BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6570              GORAN & ALEKSANDRA DIMOVSKI                  11543 ELDERBERRY LN                                                                                CORONA             CA      92883        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
6571              GORDON ATIYA                                 408 ABNER ROAD                                                                                     SPARTANBURG        SC      29301        USA     TRADE PAYABLE                                                                        $26.20
6572              GORDON ATLIA                                 26953 HAYWARD BLVD APT 307                                                                         HAYWARD            CA      94542        USA     TRADE PAYABLE                                                                         $1.82
6573              GORDON COMPANIES INC                         85 INNSBRUCK DR                                                                                    CHEEKTOWAGA        NY      14227        USA     TRADE PAYABLE                                                                     $6,393.66
6574              GORDON GARRISON                              9A SEARS ISLAND DRIVE                                                                              WORCESTER          MA      01606        USA     INSURANCE CLAIMS     7/8/2018         X            X              X          UNDETERMINED
6575              GORDON MILTON ALAN                           60 CENTRE ST                                                                                       NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6576              GORDONE ROSS H AND SHIRLEY M GORDON          100 N CALVERT ST                                                                                   BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6577              GORDY ALBERT AND MARYANN GORDY               155 NORTH MAIN STREET                                                                              EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6578              GOSLIN ROBERT                                                                                                                                                                                   PENDING LITIGATION                    X            X              X          UNDETERMINED
6579              GOSSAGE JAMES M AS PERSONAL                  100 N CALVERT ST                                                                                   BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF WILLIAM J
                  GOSSAGE SR JAMES M AND WILLIAM J JR
                  GOSSAGE AS SURVIVING SONS OF WILLIAM J
                  GOSSAGE SR
6580              GOSSI INC                                    30255 SOLON INDUSTRIAL PKWY                                                                        SOLON              OH      44139        USA     TRADE PAYABLE                                                                        $50.66
6581              GOTAPPAREL                                   14938 SHOEMAKER AVE                                                                                SANTA FE SPRINGS   CA      90670        USA     TRADE PAYABLE                                                                    $60,688.63
6582              GOTCHICON LIMITED                            5311 BLUE SPRUCE DR                                                                                PUEBLO             CO      81005        USA     TRADE PAYABLE                                                                     $6,278.21
6583              GOTEN CORPORATION                            5696 STEWART AVENUE                                                                                FREMONT            CA      94538        USA     TRADE PAYABLE                                                                      $103.79
6584              GOUGH GERARD A PERSONAL REPRESENTATIVE       100 N CALVERT ST                                                                                   BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF JOHN E GOUGH

6585              GOUKER JAMES A ASO AMERICAN SELECT           315 S 2ND ST                                                                                       ELKHART            IN      46516        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY
6586              GOULART ZACHARY R                            15514 SE DIVISION 74                                                                               PORTLAND           OR      97236        USA     TRADE PAYABLE                                                                       $64.83
6587              GOULD                                        841 STONE BRIDGE SPRINGS DR                                                                        WILDWOOD           MO      63005        USA     TRADE PAYABLE                                                                      $338.59
6588              GOULET WILLIAM H                             10 HAMMETT RD                                                                                      WEST ENFIELD       ME      04439        USA     TRADE PAYABLE                                                                        $5.32
6589              GOURGIS DEBRA                                200 DERBIGNY ST                                                                                    GRETNA             LA      70053        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED



                                                                                                                                               Page 83 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                            Doc 20               Filed 01/18/19
                                                                                                                                        Schedule Entered            01/18/19
                                                                                                                                                 E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                        Pg 724 of 1461




                                                                                                                                                                                                                                                          Contingent

                                                                                                                                                                                                                                                                       Unliquidated

                                                                                                                                                                                                                                                                                      Disputed
Row No. Account   Creditor's Name                           Address 1                               Address 2                       Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                              Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                 Offset
                                                                                                                                                                                                                                                                                                                 (Y/N)
6590              GOUVOUSSIS CHLOE                          9 SHELBOURNE LN                                                                                         COMMACK            NY      11725        USA     TRADE PAYABLE                                                                      $189.13
6591              GOVEA MICHAEL W                           245 ASHWOOD COURT                                                                                       LINCOLN            CA      95648        USA     TRADE PAYABLE                                                                        $34.76
6592              GRACE & ALAN PROPHITT                     426 CEDAR TRACE                                                                                         HOOVER             AL      35244        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
6593              GRACE BELDEN                              605 JONI DEANNE CT                                                                                      EDMOND             OK      73034        USA     INSURANCE CLAIMS     1/19/2008        X            X              X          UNDETERMINED
6594              GRACE BORRERO                             117 W 197TH ST                          APT A 43                                                        BRONX              NY      10468        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
6595              GRACE MARTIN V                            32 SEVEN SPRINGS LANE APT 207                                                                           BURLINGTON         MA      01803        USA     TRADE PAYABLE                                                                        $43.97
6596              GRACIA CALDER BRACERO                     PO BOX 114                                                                                              LAJAS              PR      00667-0114   USA     INSURANCE CLAIMS     11/30/2016       X            X              X          UNDETERMINED
6597              GRACIE BOGAR                              8456 PENTON PLACE                                                                                       HARRISBURG         NC      28075        USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
6598              GRACIELA DELGADO                          1220 TAYLOR CREEK DR                                                                                    MESQUITE           TX      75181        USA     INSURANCE CLAIMS     6/17/2017        X            X              X          UNDETERMINED
6599              GRACIEN GUYCLAUDE                         150 NE 15TH AVE                                                                                         BOYNTON BEACH      FL      33435        USA     TRADE PAYABLE                                                                         $1.85
6600              GRACO CHILDRENS PRODUCTS INC              CHICAGO IL 60675-1167                                                                                   CHICAGO            IL      60675-1167   USA     TRADE PAYABLE                                                                   $188,505.94
6601              GRADY JEFFERY                             100 N CALVERT ST                                                                                        BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6602              GRAHAM ARTHUR                             5244B                                                                                                   MINNETONKA         MN      55345        USA     TRADE PAYABLE                                                                      $104.15
6603              GRAHAM HARRY                              P O BOX 25000                                                                                           RALEIGH            NC      27640        USA     TRADE PAYABLE                                                                      $119.33
6604              GRAHAM JAMES F AND SANDRA E GRAHAM        250 BENEFIT ST                                                                                          PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6605              GRAMS JOHN                                100 N CALVERT ST                                                                                        BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6606              GRAND BONANZA ENTERPRISE INC              13F NO296 SHIN YI ROAD SEC4                                                                             TAIPEI                                          TRADE PAYABLE                                                                    $16,766.98
6607              GRAND CENTRAL PARKERSBURG LLC             DEPT L-2031                                                                                             COLUMBUS           OH      43260-2031 USA       TRADE PAYABLE                                                                    $22,570.86
6608              GRAND CENTRAL PARKERSBURG LLC             DEPT L-2031                                                                                             COLUMBUS           OH      43260-2031 USA       TRADE PAYABLE                                                                     $9,310.67
6609              GRAND HOME HOLDINGS INC                   3838 WEST MILLER ROAD                                                                                   GARLAND            TX      75041      USA       TRADE PAYABLE                                                                    $14,275.83
6610              GRAND LUCK FUJIAN FOOTWEAR CO LTD         GAOQI INDUETRIAL ZONE                   NANYU TOWN MINHOU COUNTRY                                       FUZHOU             CHINA                        TRADE PAYABLE                                                                   $720,027.48
6611              GRAND TRAVERSE COUNTY DEPT OF PUB WORKS   2650 LAFRANIER ROAD                                                                                     TRAVERSE CITY      MI      49686-8972 USA       UTILITIES PAYABLE                                                                 $1,025.45

6612              GRANGER MELANIE AND JEFF GRANGER HER      10 N TUCKER BLVD                                                                                        ST LOUIS           MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
6613              GRANGER TERRENCE                          100 N CALVERT ST                                                                                        BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6614              GRANNO MICHAEL A                          6417 SW GALLEY AVE                                                                                      LINCLON CITY       OR      973671057    USA     TRADE PAYABLE                                                                         $0.58
6615              GRANT AND KELLY KETTERHAGEN               4685 AUTUMN TRAIL                                                                                       RICHFIELD          WI      53076        USA     INSURANCE CLAIMS     12/19/2017       X            X              X          UNDETERMINED
6616              GRANT ANTON                               3166 STIRLING BRIDGE                                                                                    CANAL WINCHESTER   OH      43110        USA     TRADE PAYABLE                                                                      $694.11
6617              GRANT CHERISSE                            663 HOWARD AVE APT 4R                                                                                   BROOKLYN           NY      11212        USA     TRADE PAYABLE                                                                        $58.27
6618              GRANT JANISE L                            3901 70TH AVE                                                                                           HYATTSVILLE        MD      20784        USA     TRADE PAYABLE                                                                         $0.91
6619              GRANT RICHARD L AND MARY E GRANT          250 BENEFIT ST                                                                                          PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6620              GRANT WILLIE AND GENVIVE                  BOND COUNTY COURT HOUSE                 200 W COLLEGE                                                   GREENVILLE         IL      62246        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6621              GRANTIEGO LLC                             9850 S MARYLAND PARKWAY                                                                                 LAS VEGAS          NV      89123        USA     TRADE PAYABLE                                                                      $529.67
6622              GRASSO JOSEPH A                           PHILADELPHIA CITY HALL                  CHESTNUT ST                                                     PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6623              GRAUL JR; ALBERT J AND CHARLOTTE GRAUL    60 CENTRE ST                                                                                            NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6624              GRAVES SARAH                              3142 S JUPITER AVE                                                                                      BOISE              ID      83709        USA     TRADE PAYABLE                                                                         $1.84
6625              GRAY BUNNY INC                            178 HOLLYWOOD AVE                                                                                       VALLEY STREAM       NY     11581        USA     TRADE PAYABLE                                                                        $28.84
6626              GRAY WILLIE LOUIS ET AL                   100 W COURT AVE 2                                                                                       MENDENHALL         MS      39114        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6627              GRAYGEORGE B ATTEN: GRAYGEORGE B          1517 RIO GRANDE DRIVE                                                                                   AMERICAN CANYON    CA      94503        USA     TRADE PAYABLE                                                                      $183.30
6628              GREAT AMERICAN FINANCE CO                 205 W WACKER DR SUITE 322                                                                               CHICAGO            IL      60606        USA     TRADE PAYABLE                                                                        $10.61
6629              GREAT AMERICAN FINANCE COMPANY            20 NORTH WACKER DRIVE SUITE 2275                                                                        CHICAGO            IL      60606        USA     TRADE PAYABLE                                                                      $837.50
6630              GREAT CIRCLE MACHINERY CORP               13937 MAGNOLIA AVE                                                                                      CHINO               CA     91710        USA     TRADE PAYABLE                                                                      $172.69
6631              GREAT LAKE HIGH EDU GUARANTY C            CO TRANSWORLD SYSTEM INC PO BOX 9055                                                                    PLEASANTON         C       94566                TRADE PAYABLE                                                                        $80.23
6632              GREAT LAKES DART MANUFACTURING                                                                                                                                                                    TRADE PAYABLE                                                                     $1,666.20
6633              GREAT LAKES HIGHER EDUCATION C            P O BOX 83230                                                                                           CHICAGO            IL      606910230    USA     TRADE PAYABLE                                                                      $130.36
6634              GREAT LAKES HIGHER EDUCATION G            CO NATIONAL PROCESSING CENTERPO BOX                                                                     PLEASONTON         CA      945669054    USA     TRADE PAYABLE                                                                      $819.25
                                                            9054
6635              GREAT LAKES HIGHER EDUCATION G            CO NATIONAL PROCESSING CENTERPO BOX                                                                     PLEASONTON         CA      945669054    USA     TRADE PAYABLE                                                                       $193.28
                                                            9054
6636              GREAT LAKES HIGHER EDUCATION G            CO NATIONAL PROCESSING CENTERPO BOX                                                                     PLEASONTON         CA      945669054    USA     TRADE PAYABLE                                                                       $423.26
                                                            9054
6637              GREAT LAKES HIGHER EDUCATION G            CO NATIONAL PROCESSING CENTERPO BOX                                                                     PLEASONTON         CA      945669054    USA     TRADE PAYABLE                                                                       $141.62
                                                            9054
6638              GREAT LAKES TECHNOLOGIES LLC              2750 ALFT LANE                                                                                          ELGIN              IL      60124        USA     TRADE PAYABLE                                                                   $193,059.05
6639              GREAT LAKES TECHNOLOGIES LLC              2750 ALFT LANE                                                                                          ELGIN              IL      60124        USA     TRADE PAYABLE                                                                     $5,296.31
6640              GREAT SENECA                              301 CARLSON PARKWAY STE 303                                                                             MINNETONKA         MN      55305        USA     TRADE PAYABLE                                                                      $157.49
6641              GREATER GLENDALE FINANCE LLC              5201 W GLENDALE                                                                                         GLENDALE           AZ      85301        USA     TRADE PAYABLE                                                                      $213.14
6642              GREATER PEORIA SANITARY DISTRICT          2322 SOUTH DARST STREET                                                                                 PEORIA             IL      61607-2093   USA     UTILITIES PAYABLE                                                                    $86.59
6643              GREEN BAY WATER UTILITY                   PO BOX 1210                                                                                             GREEN BAY          WI      54305        USA     UTILITIES PAYABLE                                                                  $850.07
6644              GREEN BEAN BUDDY LLC                      1830 RADIUS DRIVE 1311                                                                                  HOLLYWOOD           FL     33020        USA     TRADE PAYABLE                                                                      $144.59
6645              GREEN JASINTA                             21 CLIFTON STREET                                                                                       ROCHESTER          NY      14608        USA     TRADE PAYABLE                                                                         $1.84
6646              GREEN JOAQUIN                             11 LINSDEY COURT                                                                                        BALTIMORE          MD      21221        USA     TRADE PAYABLE                                                                     $1,105.94
6647              GREEN LEROY AND MABEL L                   100 N CALVERT ST                                                                                        BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6648              GREEN LYNICIA                             6613 BRAMBLETON ROAD                                                                                    CHESTERFIELD       VA      23832        USA     TRADE PAYABLE                                                                         $1.84
6649              GREEN MOUNTAIN IMPORTS LLC                54 ECHO PLACE UNIT 4                                                                                    WILLISTON          VT      05495        USA     TRADE PAYABLE                                                                     $1,182.99
6650              GREEN MOUNTAIN POWER CORPORATION          PO BOX 1611                                                                                             BRATTLEBORO        VT      05302-1611   USA     UTILITIES PAYABLE                                                                  $634.44
6651              GREEN MOUNTAIN PRODUCTS INC               44 MULLER INDUSTRIAL PARK                                                                               NORWALK             CT     06851        USA     TRADE PAYABLE                                                                        $55.50
6652              GREEN TRAVIS J                            1807 W ARGYLE ST 403                                                                                    CHICAGO            IL      60640        USA     TRADE PAYABLE                                                                      $878.60
6653              GREENBERG & ASSOCIATES LAW FIR            770 W HAMPDEN AVE STE 227                                                                               ENGLEWOOD          CO      80110        USA     TRADE PAYABLE                                                                      $105.92
6654              GREENE DREUHNA T                          6174 HUMPBACK WHALE CT                                                                                  WALDORF            MD      20603        USA     TRADE PAYABLE                                                                         $0.42
6655              GREENE EDWARD AND RITA GREENE HIS WIFE    155 NORTH MAIN STREET                                                                                   EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6656              GREENE LAWPC                              11 TALCOTT NOTCH RD                                                                                     FARMINGTON         CT      06032        USA     TRADE PAYABLE                                                                        $66.98
6657              GREENE NINA AND GERALD                    327 S CHURCH ST                                                                                         ROCKFORD           IL      61101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6658              GREENLEE TEXTRON                          CHICAGO IL 60673-1251                                                                                   CHICAGO             IL     60673-1251   USA     TRADE PAYABLE                                                                    $39,928.09
6659              GREENVILLE COUNTY FAMILY COURT            GREENVILLE COUNTY FAMILY COURTP O BOX                                                                   GREENVILLE         SC      29602        USA     TRADE PAYABLE                                                                      $563.56
                                                            157
6660              GREENVILLE COUNTY FAMILY COURT            GREENVILLE COUNTY FAMILY COURTP O BOX                                                                   GREENVILLE         SC      29602        USA     TRADE PAYABLE                                                                        $99.35
                                                            157
6661              GREENVILLE UTILITIES COMMISSION NC        PO BOX 1432                                                                                             CHARLOTTE          NC      28201-1432   USA     UTILITIES PAYABLE                                                                  $1,321.50
6662              GREENVILLE WATER SC                       PO BOX 687                                                                                              GREENVILLE         SC      29602-0687   USA     UTILITIES PAYABLE                                                                   $862.66
6663              GREENWELL RACHELLE Z                      1765 W 4650 S D                                                                                         ROY                UT      84067        USA     TRADE PAYABLE                                                                         $23.44
6664              GREENWOOD SANITATION DEPTINDIANAPOLIS     PO BOX 1206                             ATTN: BARBARA ROBISON                                           INDIANAPOLIS       IN      46206-1206   USA     UTILITIES PAYABLE                                                                  $1,943.99

6665              GREER JR; LAURENCE JERALD                 56 PATERSON ST                                                                                          NEW BRUNSWICK      NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6666              GREG ATWELL                               9747 COPPERWAY                                                                                          CONVERSE           TX      78109        USA     INSURANCE CLAIMS     8/19/2018        X            X              X          UNDETERMINED
6667              GREG HALDIMAN                             1935 NE LAKESHORE DRIVE                                                                                 LEE SUMMIT         MO      64086        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
6668              GREG LIAKOS                               4209 KENNY ROAD                                                                                         COLUMBUS           OH      43220        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED


                                                                                                                                                 Page 84 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                             Doc 20                Filed 01/18/19
                                                                                                                                            Schedule Entered            01/18/19
                                                                                                                                                     E/F: Part 3 Question 1      00:55:49                Main Document                                                                                  Case Number: 18-23537
                                                                                                                                            Pg 725 of 1461




                                                                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name                            Address 1                                 Address 2                        Address 3         Address 4     City             State   Zip         Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                               Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                                                                  (Y/N)
6669              GREG MARME                                  7439 TERRACE RIVER DR                                                                                     TEMPLE TERRACE   FL      33637       USA     INSURANCE CLAIMS     11/5/2016        X            X              X          UNDETERMINED
6670              GREG MONDAY                                 844 FIRST ST                                                                                              MANTEO           NC      27954       USA     INSURANCE CLAIMS     12/29/2016       X            X              X          UNDETERMINED
6671              GREGG E BEINSTOCK                           36-35 BELL BLVD PO BOX 610700                                                                             BAYSIDE          NY      113610700   USA     TRADE PAYABLE                                                                      $583.33
6672              GREGG E BEINSTOCK                           36-35 BELL BLVD PO BOX 610700                                                                             BAYSIDE          NY      113610700   USA     TRADE PAYABLE                                                                        $37.91
6673              GREGG E BEINSTOCK                           36-35 BELL BLVD PO BOX 610700                                                                             BAYSIDE          NY      113610700   USA     TRADE PAYABLE                                                                         $8.68
6674              GREGG E BEINSTOCK                           36-35 BELL BLVD PO BOX 610700                                                                             BAYSIDE          NY      113610700   USA     TRADE PAYABLE                                                                        $19.05
6675              GREGG E BEINSTOCK                           36-35 BELL BLVD PO BOX 610700                                                                             BAYSIDE          NY      113610700   USA     TRADE PAYABLE                                                                        $86.45
6676              GREGG E BEINSTOCK                           36-35 BELL BLVD PO BOX 610700                                                                             BAYSIDE          NY      113610700   USA     TRADE PAYABLE                                                                         $7.11
6677              GREGG E BEINSTOCK                           36-35 BELL BLVD PO BOX 610700                                                                             BAYSIDE          NY      113610700   USA     TRADE PAYABLE                                                                        $27.11
6678              GREGG E BEINSTOCK                           36-35 BELL BLVD PO BOX 610700                                                                             BAYSIDE          NY      113610700   USA     TRADE PAYABLE                                                                        $52.00
6679              GREGG E BEINSTOCK                           36-35 BELL BLVD PO BOX 610700                                                                             BAYSIDE          NY      113610700   USA     TRADE PAYABLE                                                                      $212.35
6680              GREGG E BEINSTOCK                           36-35 BELL BLVD PO BOX 610700                                                                             BAYSIDE          NY      113610700   USA     TRADE PAYABLE                                                                        $10.86
6681              GREGG E BIENSTOCK                           36 35 BELL BOULEVARD P O BOX 610700                                                                       BAYSIDE          NY      113610700   USA     TRADE PAYABLE                                                                        $88.07
6682              GREGG E BIENSTOCK                           36 35 BELL BOULEVARD P O BOX 610700                                                                       BAYSIDE          NY      113610700   USA     TRADE PAYABLE                                                                        $64.23
6683              GREGG E BIENSTOCK                           36 35 BELL BOULEVARD P O BOX 610700                                                                       BAYSIDE          NY      113610700   USA     TRADE PAYABLE                                                                        $63.57
6684              GREGG E BIENSTOCK                           36 35 BELL BOULEVARD P O BOX 610700                                                                       BAYSIDE          NY      113610700   USA     TRADE PAYABLE                                                                        $26.74
6685              GREGG E BIENSTOCK CITY MARSH                36-35 BELL BOULEVARD                                                                                      BAYSIDE          NY      11361       USA     TRADE PAYABLE                                                                      $282.58
6686              GREGG E BIENSTOCKCITY MARSHA                36-35 BELL BOULEVARD                                                                                      BAYSIDE          NY      11361       USA     TRADE PAYABLE                                                                      $173.08
6687              GREGG EBIENSTOCKCITY MARSHAL                36-35 BELL BOULEVARD                                                                                      BAYSIDE          NY      11361       USA     TRADE PAYABLE                                                                        $87.98
6688              GREGG LUTTRELL                              6268 E 123RD DRIVE                                                                                        BRIGHTON         CO      80602       USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
6689              GREGORY & LORI HOECK                        214 S HANOVER LN                                                                                          PUEBLO WEST      CO      81007       USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
6690              GREGORY A NIELSON                           5500 NE 107TH AVENUE                                                                                      VANCOUVER        WA      98662       USA     TRADE PAYABLE                                                                      $109.52
6691              GREGORY A NIELSON                           5500 NE 107TH AVENUE                                                                                      VANCOUVER        WA      98662       USA     TRADE PAYABLE                                                                        $75.58
6692              GREGORY CANTONE                             815 HYDE PARK AVE                                                                                         HYDE PARK        MA      02136       USA     TRADE PAYABLE                                                                    $73,434.25
6693              GREGORY DEMIRJIAN                           3612 LINDA VISTA RD                                                                                       GLENDALE         CA      91206       USA     TRADE PAYABLE                                                                     $3,031.93
6694              GREGORY JAMES                               1267 CHANDLER AVE                                                                                         LINCOLN PARK     MI      29801       USA     TRADE PAYABLE                                                                        $63.63
6695              GREGORY MYERS                               11710 J ANTHONY DR                                                                                        JACKSONVILLE     FL      32258       USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
6696              GREGORY POTTEIGER                           632 CROSSHILL RD                                                                                          ROYERSFORD       PA      19468       USA     INSURANCE CLAIMS     10/16/2018       X            X              X          UNDETERMINED
6697              GREGORY T GRAB                              LAW OFFICES OF GREGORY T GRAB 345 QUEEN                                                                   HONOLULU         HI      96813       USA     TRADE PAYABLE                                                                      $758.98
                                                              STREET
6698              GREGORY TRACEY BORERSCHIG                   12934 MIKE BLAKE DRIVE                                                                                    SODDY-DAISY      TN      37379       USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
6699              GREN JAN F AND ELIZABETH E GREN             PHILADELPHIA CITY HALL                  CHESTNUT ST                                                       PHILADELPHIA     PA      19107       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6700              GRENDENE USA INC                            2481 PRINCIPAL ROW 300                                                                                    ORLANDO          FL      32827       USA     TRADE PAYABLE                                                                     $5,081.43
6701              GRESCHLERS INC                              660 5TH AVENUE                                                                                            BROOKLYN         NY      11215       USA     TRADE PAYABLE                                                                      $974.70
6702              GRICELDA TILLS                              4070 CAMINO ALEGRE                                                                                        LA MESA          CA      91941       USA     INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED
6703              GRIDER RHEEVA                               1462 LANDVALE DR                                                                                          ATLANTA          GA      30310       USA     TRADE PAYABLE                                                                         $9.78
6704              GRIFFES BEVERLY INDIVIDUALLY AND AS SPECIAL 155 NORTH MAIN STREET                                                                                     EDWARDSVILLE     IL      62025       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF CECIL
                  EDWARD GRIFFES DECEASED
6705              GRIFFIN FRANCES                             100 N CALVERT ST                                                                                          BALTIMORE        MD      21202       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6706              GRIFFIN HERBERT D AND GRIFFIN FRANCES G     100 N CALVERT ST                                                                                          BALTIMORE        MD      21202       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6707              GRIFFIN KARA C                              703 SOUTH FELL AVE                                                                                        NORMAL           IL      61761       USA     TRADE PAYABLE                                                                        $1.77
6708              GRIFFIN PAVAO SCOTT R                       12 RICHMOND STREET                                                                                        BLACKSTONE       MA      01504       USA     TRADE PAYABLE                                                                        $7.03
6709              GRIFFIN RICHARD                             3239 FORD DR                                                                                              MEDFORD          OR      97504       USA     TRADE PAYABLE                                                                        $9.79
6710              GRIFFITH DEMI                               498 KING ST RR                                                                                            MANSFIELD        OH      44906       USA     TRADE PAYABLE                                                                       $90.43
6711              GRIFFITH DORIANNE                           202 S WARNER ST                                                                                           WOODBURY         NJ      08096       USA     TRADE PAYABLE                                                                        $1.79
6712              GRIFFITH SHERWOOD S                         1061 MAIN ST                                                                                              BRIDGEPORT       CT      06604       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6713              GRIFFITHS DANIEL AN INFANT AND GRIFFITHS    92 COURT STREET                                                                                           BINGHAMTON       NY      13901       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  DANIEL & PATRICIA INDIVIDUALLY & AS NATURAL
                  PARENTS & GUARDIANS
6714              GRIFFITTS TOMMY                             500 NORTH KING STREET                                                                                     WILMINGTON       DE      19801      USA      PENDING LITIGATION                    X            X              X          UNDETERMINED
6715              GRIGGS NAUTICA N                            3303 CARIBOU DR                                                                                           MEMPHIS          TN      38115      USA      TRADE PAYABLE                                                                         $1.85
6716              GRINDSTAFF ALBERT                           COURT ADMINISTRATOR                     415 E 12TH ST SUITE 300                                           KANSAS CITY      MO      64106      USA      PENDING LITIGATION                    X            X              X          UNDETERMINED
6717              GRISELDA GARZA                              852 WAGON WHEEL RD                                                                                        EAGLE PASS       TX      78852      USA      INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
6718              GRISELDA PORTILLO                           3515 DURANGO DR                                                                                           DALLAS           TX      75220      USA      INSURANCE CLAIMS     2/22/2018        X            X              X          UNDETERMINED
6719              GRISELDA SOUZA                              UNKNOWN                                                                                                   UNKNOWN          TN                 USA      INSURANCE CLAIMS     8/19/2018        X            X              X          UNDETERMINED
6720              GRISSOM LAWRENCE E                          250 BENEFIT ST                                                                                            PROVIDENCE       RI      02903      USA      PENDING LITIGATION                    X            X              X          UNDETERMINED
6721              GRITTNER BRIAN K                            215 S HAMILTON ST 2000                                                                                    MADISON          WI      53703      USA      PENDING LITIGATION                    X            X              X          UNDETERMINED
6722              GRODZICKI BRETT A                           2803 JEFF STREET                                                                                          MEDFORD          NY      11763      USA      TRADE PAYABLE                                                                      $369.24
6723              GROOMS JEFF R                               647 WESTWAY DRIVE NW                                                                                      WALKER           MI      49534      USA      TRADE PAYABLE                                                                      $410.15
6724              GROS ZORA AND MIRKO                         2293 N MAIN ST                                                                                            CROWN POINT      IN      46307      USA      PENDING LITIGATION                    X            X              X          UNDETERMINED
6725              GROSKY BERNARD AND MARILYNN GROSKY          56 PATERSON ST                                                                                            NEW BRUNSWICK    NJ      08903      USA      PENDING LITIGATION                    X            X              X          UNDETERMINED
6726              GROTEVANT & HUBER                           PO BOX 2449                                                                                               KANKAKEE         IL      60901      USA      TRADE PAYABLE                                                                      $205.81
6727              GROUPE SEB USA                              PO BOX 414431                                                                                             BOSTON           MA      02241-4431 USA      TRADE PAYABLE                                                                    $19,393.99
6728              GRUDGENSKI VICTOR                           45-1131 HALELOKE PL                                                                                       KANEOHE          HI      96744      USA      TRADE PAYABLE                                                                      $203.49
6729              GS PORTFOLIO HOLDINGS 2 17 L                                                                                                                                                                       TRADE PAYABLE                                                                   $116,500.17
6730              GS PORTFOLIO HOLDINGS 2 17 L                                                                                                                                                                       TRADE PAYABLE                                                                   $114,803.41
6731              GS PORTFOLIO HOLDINGS 2 17 L                                                                                                                                                                       TRADE PAYABLE                                                                   $133,849.35
6732              GS PORTFOLIO HOLDINGS 2017 LLC              110 N WACKER DRIVE                      ATTN VP TREASURY                                                  CHICAGO          IL      60606       USA     TRADE PAYABLE                                                                   $166,561.20
6733              GSD INTERNATIONAL ENTERPRISES INC           8 MILTON COURT                                                                                            PRINCETON        NJ      08550       USA     TRADE PAYABLE                                                                   $269,470.93
6734              GT WORLD MACHINERIES USA INC                15615 ALTON PKWY STE 175                                                                                  IRVINE           CA      92618       USA     TRADE PAYABLE                                                                     $4,259.75
6735              GTM USA CORPORATION                         295 5TH AVE SUITE 702                                                                                     NEW YORK         NY      10016       USA     TRADE PAYABLE                                                                   $157,009.77
6736              GU ERNEST                                   4244 8TH AVE NE APT 4                                                                                     SEATTLE          IL      98105       USA     TRADE PAYABLE                                                                      $702.55
6737              GUADALUPE GAMBOA                            3736 EAST 56TH STREET APT A                                                                               MAYWOOD          CA      90270       USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
6738              GUADALUPE IGLESIAS                          1566 SALMON CREEK CT                                                                                      SAN JOSE         CA      95127       USA     INSURANCE CLAIMS     11/8/2017        X            X              X          UNDETERMINED
6739              GUADALUPE LOPEZ                             190 E CALLE PRIMERA 36                                                                                    SAN DIEGO        CA      92173       USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
6740              GUADALUPE MADRID                                                                                                                                                                                   PENDING LITIGATION                    X            X              X          UNDETERMINED
6741              GUADALUPE MANCILLA                          9200 VOSBURGH DR                                                                                          LAS VEGAS        NV      89117       USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
6742              GUAM STATE DISBURSEMENT UNIT                287 WEST OBRIEN DRIVE                                                                                     HAGATNA          GU      96910       USA     TRADE PAYABLE                                                                      $239.85
6743              GUAM STATE DISBURSEMENT UNIT                287 WEST OBRIEN DRIVE                                                                                     HAGATNA          GU      96910       USA     TRADE PAYABLE                                                                      $184.60
6744              GUAM STATE DISBURSEMENT UNIT                287 WEST OBRIEN DRIVE                                                                                     HAGATNA          GU      96910       USA     TRADE PAYABLE                                                                      $193.54
6745              GUAM STATE DISBURSEMENT UNIT                287 WEST OBRIEN DRIVE                                                                                     HAGATNA          GU      96910       USA     TRADE PAYABLE                                                                      $450.72
6746              GUAM STATE DISBURSEMENT UNIT                287 WEST OBRIEN DRIVE                                                                                     HAGATNA          GU      96910       USA     TRADE PAYABLE                                                                      $375.44
6747              GUAM STATE DISBURSEMENT UNIT                287 WEST OBRIEN DRIVE                                                                                     HAGATNA          GU      96910       USA     TRADE PAYABLE                                                                      $299.04
6748              GUAM STATE DISBURSEMENT UNIT                287 WEST OBRIEN DRIVE                                                                                     HAGATNA          GU      96910       USA     TRADE PAYABLE                                                                      $312.24
6749              GUAM STATE DISBURSEMENT UNIT                287 WEST OBRIEN DRIVE                                                                                     HAGATNA          GU      96910       USA     TRADE PAYABLE                                                                      $432.12
6750              GUAM STATE DISBURSEMENT UNIT                287 WEST OBRIEN DRIVE                                                                                     HAGATNA          GU      96910       USA     TRADE PAYABLE                                                                      $216.92




                                                                                                                                                     Page 85 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                           Doc 20                Filed 01/18/19
                                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                                  E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                         Pg 726 of 1461




                                                                                                                                                                                                                                                          Contingent

                                                                                                                                                                                                                                                                       Unliquidated

                                                                                                                                                                                                                                                                                      Disputed
Row No. Account   Creditor's Name                            Address 1                              Address 2                            Address 3        Address 4   City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                              Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                 Offset
                                                                                                                                                                                                                                                                                                                 (Y/N)
6751              GUANGDONG GUANGHAIDA IND CO LTD            BIADA INDUSTRIAL ZONE                  BAIGUODONG VILLAGE ZHANGMUTOU TOWN                                DONGGUAN         GUANG                        TRADE PAYABLE                                                                      $6,148.80
                                                                                                                                                                      ZHANGMUTOU       DONG
6752              GUARDIAN AD LITEMS OFFICE                  ATTN: WAGE WITHOLDING CLERK PO BOX                                                                       DALLAS           TX    75355          USA     TRADE PAYABLE                                                                       $115.38
                                                             551269
6753              GUASTELLA DEBRA A                          134 SUNRISE LA                                                                                           LEVITTOWN        NY      11756        USA     TRADE PAYABLE                                                                      $153.29
6754              GUATEDIRECT LLC                            7055 AMWILER INDUSTRIAL DRIVE                                                                                                                          TRADE PAYABLE                                                                       $16.38
6755              GUAY CABEZUDO H                            TOA ST H-1PARQUE LAS HACIENDA                                                                            CAGUAS           PR      00727        USA     TRADE PAYABLE                                                                      $334.77
6756              GUDELIA CHAVEZ                             2409 SANTA ANA BLVD                                                                                      LOS ANGELES      CA      90059        USA     INSURANCE CLAIMS     6/19/2015        X            X              X          UNDETERMINED
6757              GUERRA JASMIN                              815 E 111TH PL                                                                                           LOS ANGELES      CA      90059        USA     TRADE PAYABLE                                                                        $1.83
6758              GUERRERO BRENDA INDIVIDUALLY AND AS        155 NORTH MAIN STREET                                                                                    EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  STANLEY DIXON DECEASED
6759              GUERRERO SALDIVAR N                        1692 DUTTON AVE                                                                                          SANTA ROSA       CA      95407        USA     TRADE PAYABLE                                                                      $226.12
6760              GUERRERO SAN JUANITA INDIVIDUALLY AND AS   1200 ONTARIO ST                                                                                          CLEVELAND        OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX OF THE ESTATE OF ALEJANDRO
                  NAJERA
6761              GUESS DALTON J                             1305 NW VILLAGE DR APARTMENT C                                                                           BLUE SPRINGS     MO      64014        USA     TRADE PAYABLE                                                                      $137.57
6762              GUGLIELINO & ASSOCIATES PLLC               3040 N CAMPBELL AVENUE SUITE 1                                                                           TUCSON           AZ      85719        USA     TRADE PAYABLE                                                                       $75.99
6763              GUGLIELMO & ASSOCIATES                     PO BOX 41688                                                                                             TUCSON           AZ      85717        USA     TRADE PAYABLE                                                                      $151.96
6764              GUGLIELMO & ASSOCIATES                     PO BOX 41688                                                                                             TUCSON           AZ      85717        USA     TRADE PAYABLE                                                                      $417.01
6765              GUGLIELMO & ASSOCIATES                     PO BOX 41688                                                                                             TUCSON           AZ      85717        USA     TRADE PAYABLE                                                                       $29.10
6766              GUGLIELMO AND ASSOCIATES                   PO BOX 41688                                                                                             TUCSON           AZ      85717        USA     TRADE PAYABLE                                                                      $356.18
6767              GUIEB JONATHON                             16808 TRIBUNE STREET                                                                                     GRANADA HILLS    CA      91344        USA     TRADE PAYABLE                                                                      $231.19
6768              GUILDER FRANCIS J                          64 HOLCOMBVILLE RD                                                                                       GRANVILLE        NY      12832        USA     TRADE PAYABLE                                                                       $19.57
6769              GUILLERMINA DAWSON                         19450 SINGING HILLS DR                                                                                   PORTER RANCH     CA      91326        USA     INSURANCE CLAIMS     4/2/2017         X            X              X          UNDETERMINED
6770              GUILLERMO GARCIA SANTAMARINA               1945 S HILL ST                                                                                           LOS ANGELES      CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
                  SIMILARLY SITUATED
6771              GUILLORY PRECIOUS A                        P O BOX 40584                                                                                            LAFAYETTE        LA      70504        USA     TRADE PAYABLE                                                                         $1.80
6772              GUL AHMED TEXTILE MILLS LTD                PLOT NO HT-4                           LANDHI INDUSTRIAL AREA                                            KARACHI                                       TRADE PAYABLE                                                                    $23,735.96
6773              GULF POWER                                 PO BOX 830660                                                                                            BIRMINGHAM       AL      35283-0660   USA     UTILITIES PAYABLE                                                                $22,168.60
6774              GULFCOAST ARD INC                          8798 WESTPARK DR                                                                                         HOUSTON          TX      77063        USA     TRADE PAYABLE                                                                     $1,598.18
6775              GUNSALLUS MICHELLE L                       1001 GRAZIERVILLE RD                                                                                     TYRONE           PA      16686        USA     TRADE PAYABLE                                                                         $1.77
6776              GUNTER BARBARA                             702 KENTUCKY AVE                                                                                         HAMPTON          VA      23661        USA     TRADE PAYABLE                                                                         $3.70
6777              GUOTAI USA                                 1501 RIO VISTA AVE                                                                                       LOS ANGELES      CA      90023        USA     TRADE PAYABLE                                                                      $222.00
6778              GURANY KATHLEEN INDIVIDUALLY AND AS        155 NORTH MAIN STREET                                                                                    EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  WILLIAM GURANY DECEASED
6779              GURERA CHRISTOPHER A                       9608 W 118TH ST                                                                                          OVERLAND PARK    KS      66210        USA     TRADE PAYABLE                                                                       $20.08
6780              GURKIN DAVID B AND ELIZABETH GURKIN        250 BENEFIT ST                                                                                           PROVIDENCE       RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6781              GURPREET SINGH                                                                                                                                                                                    TRADE PAYABLE                                                                        $0.01
6782              GURR REED                                  155 NORTH MAIN STREET                                                                                    EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6783              GURROLA RAUL                               5325 CLAIRE STREET                                                                                       BAKERSFIELD      CA      93307        USA     TRADE PAYABLE                                                                       $32.11
6784              GURSTEL CHARGO PA                          64 EAST BROADWAY ROAD SUITE 255                                                                          TEMPE            AZ      85282        USA     TRADE PAYABLE                                                                       $75.41
6785              GURSTEL CHARGO PA                          64 EAST BROADWAY ROAD SUITE 255                                                                          TEMPE            AZ      85282        USA     TRADE PAYABLE                                                                      $549.72
6786              GURSTEL CHARGO PA                          64 EAST BROADWAY ROAD SUITE 255                                                                          TEMPE            AZ      85282        USA     TRADE PAYABLE                                                                      $247.43
6787              GURSTEL CHARGO PA                          64 EAST BROADWAY ROAD SUITE 255                                                                          TEMPE            AZ      85282        USA     TRADE PAYABLE                                                                      $193.81
6788              GURSTEL CHARGO PA                          64 EAST BROADWAY ROAD SUITE 255                                                                          TEMPE            AZ      85282        USA     TRADE PAYABLE                                                                      $150.63
6789              GURSTEL LAW FIRM                           6681 COUNTRY CLUB DRIVE                                                                                  GOLDEN VALLEY    MN      55427        USA     TRADE PAYABLE                                                                      $193.69
6790              GUS SWENSON                                6101 HURTSTONE COURT                                                                                     COLUMBUS         GA      31909        USA     INSURANCE CLAIMS     10/3/2016        X            X              X          UNDETERMINED
6791              GUSTAVE AND DONNA PROMOLLO                 77 MAYFAIR DR                                                                                            WEST ORANGE      NJ      07052        USA     INSURANCE CLAIMS     8/11/2016        X            X              X          UNDETERMINED
6792              GUSTAVE CRISTINA                           512 NE 137TH STREET                                                                                      MIAMI            FL      33161        USA     TRADE PAYABLE                                                                        $1.85
6793              GUSTAVO HERRERA                            13122 GATTON PARK DRIVE                                                                                  HOUSTON          TX      77066        USA     INSURANCE CLAIMS     1/6/2016         X            X              X          UNDETERMINED
6794              GUTHRIE RICHARD A AND MARTHA GUTHRIE HIS   500 NORTH KING STREET                                                                                    WILMINGTON       DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
6795              GUTIERREZ JESSICA                          1441 ELM                                                                                                 GREEN BAY        WI      54302        USA     TRADE PAYABLE                                                                       $43.44
6796              GUTIERREZ JUAN                             1455 E JOYAL CT                                                                                          FRESNO           CA      93710        USA     TRADE PAYABLE                                                                        $3.12
6797              GUTIERREZ STEPHANIE                        740 SEABORG ST                                                                                           TURLOCK          CA      95382        USA     TRADE PAYABLE                                                                        $3.67
6798              GUTIERREZ YVETTE                           240 VERSAILLES PL                                                                                        RIVERSIDE        CA      92501        USA     TRADE PAYABLE                                                                       $32.80
6799              GUTIERREZMATA SANDRA                       12255 VANOWEN ST APT H                                                                                   N HOLLYWOOD      CA      91605        USA     TRADE PAYABLE                                                                       $21.96
6800              GUY & DALY JOANNE MILLICK                  20 LONGVIEW COURT                                                                                        WAKEFIELD        RI      02879        USA     INSURANCE CLAIMS     5/20/2012        X            X              X          UNDETERMINED
6801              GUY INOUYE                                 PO BOX 1892                                                                                              WAILUKU          HI      96793        USA     TRADE PAYABLE                                                                      $294.84
6802              GUY LAPOINTE                               214 HAGGET POND RD                                                                                       ANDOVER          MA      01810        USA     INSURANCE CLAIMS     6/11/2015        X            X              X          UNDETERMINED
6803              GUZLAN MOZEB                               2435 CASMERE STREET                                                                                      HAMTRAMCK        MI      48212        USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
6804              GUZMAN CARLOS J                            P O BOX 329                                                                                              SAN GERMAN       PR      00683        USA     TRADE PAYABLE                                                                        $0.18
6805              GUZMAN ESAUL                               1401 UNION AVE APT C                                                                                     FAIRFIELD        CA      94533        USA     TRADE PAYABLE                                                                       $30.16
6806              GUZMAN JAIME                               BO PALO SECO CARR759                                                                                     MAUNABO          PR      00707        USA     TRADE PAYABLE                                                                       $66.31
6807              GUZMAN JOHN INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                                    EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF JOE
                  GUZMAN DECEASED
6808              GUZMAN MANUEL A                            CALLE 53 BLOQUE 50 12                                                                                    BAYAMON          PR      00957        USA     TRADE PAYABLE                                                                      $368.51
6809              GUZMAN MARJORIE A                          4323 W DOROTHEA                                                                                          VISALIA          CA      93277        USA     TRADE PAYABLE                                                                         $3.66
6810              GW TRADE CO                                PO BOX 8402                                                                                              SAN JOSE         CA      95115        USA     TRADE PAYABLE                                                                      $136.37
6811              GWEN & PETER WOOD                          24768 PEALIQUOR RD                                                                                       DENTON           MD      21629        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
6812              GWEN ROLLINS                               6219 ROLLING VIEW DR                                                                                     ELDERSBURG       MD      21784        USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
6813              GWENDOLYN KING-BARNES                      311 17TH STREET NE                                                                                       WASHINGTON       DC      20002        USA     INSURANCE CLAIMS     6/17/2017        X            X              X          UNDETERMINED
6814              GWENDOLYN M KERNEY TRUSTEE                 PO BOX 228                                                                                               KNOXVILLE        TN      37901        USA     TRADE PAYABLE                                                                      $192.00
6815              GWENDOLYN MCNEIL                                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
6816              GWENDOLYN NICKS                            699 SOUTH 5TH AVENUE                                                                                     MOUNT VERNON     NY      10550        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
6817              GWENDOLYN OR KEVIN SEEGER                  37237 RENAISSANCE DR                                                                                     PRAIRIEVILLE     LA      70769        USA     TRADE PAYABLE                                                                     $2,183.99
6818              GWENDOLYN STEWART LLC                      1044 KEELER DR                                                                                           COLUMBIA         SC      29229        USA     TRADE PAYABLE                                                                      $685.47
6819              GWENDOLYN TEMPLEMAN                        514 MT LUBENTIA COURT                                                                                    UPPER MARLBORO   MD      20774        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
6820              GWENETT HARRIS                             574 N MACY ST                                                                                            SAN BERNANDINO   CA      92410        USA     INSURANCE CLAIMS     10/16/2018       X            X              X          UNDETERMINED
6821              GWG OUTLET                                 10501 NW 50TH STREET SUITE 102                                                                           SUNRISE          FL      33351        USA     TRADE PAYABLE                                                                     $6,560.53
6822              GWINNETT CO WATER RESOURCES                684 WINDER HIGHWAY                                                                                       LAWRENCEVILLE    GA      30045-5012   USA     UTILITIES PAYABLE                                                                  $914.20
6823              GWINNETT COUNTY CLERK OF COURT             ATTN GARNISHMENT DIVISION PO BOX 568                                                                     LAWRENCEVILLE    GA      30046        USA     TRADE PAYABLE                                                                      $212.98
6824              GWINNETT COUNTY CLERK OF COURT             ATTN GARNISHMENT DIVISION PO BOX 568                                                                     LAWRENCEVILLE    GA      30046        USA     TRADE PAYABLE                                                                      $699.08
6825              GYMAX LLC                                  8 CORN RD STE 1 UNIT B201                                                                                DAYTON           NJ      08810        USA     TRADE PAYABLE                                                                    $95,229.89


                                                                                                                                                     Page 86 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                             Doc 20             Filed 01/18/19
                                                                                                                                          Schedule Entered            01/18/19
                                                                                                                                                   E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                          Pg 727 of 1461




                                                                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name                              Address 1                                Address 2                     Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                               Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                                                                  (Y/N)
6826              GYN ENTERPRISES INC                          2701 PEMBERTON DR                                                                                      APOPKA            FL      32703        USA     TRADE PAYABLE                                                                     $1,118.37
6827              GYROS PRECISION TOOLS                        P O BOX 765                                                                                            MONSEY            NY      10952        USA     TRADE PAYABLE                                                                     $2,810.92
6828              H & H INDUSTRIAL PRODUCTS INC                P O BOX 777                                                                                            CHINO HILLS        CA     91710        USA     TRADE PAYABLE                                                                        $21.01
6829              H BEST LIMITED                               23403 NETWORK PLACE                                                                                    CHICAGO           IL      60673        USA     TRADE PAYABLE                                                                     $9,126.00
6830              H C INTERNATIONAL INC                        37 MONTCLAIR AVE                                                                                       LITTLE FALLS      NJ      07424        USA     TRADE PAYABLE                                                                     $1,528.36
6831              H KENT HOLLINS                               3615 SW 29TH ST PO BOX 4586                                                                            TOPEKA            KS      66604        USA     TRADE PAYABLE                                                                        $10.56
6832              H LEFLORE J JR                               1900 RENAISSANCE DR 1201                                                                               NORMAN            OK      73071        USA     TRADE PAYABLE                                                                         $4.09
6833              H O TRADERS LLC                              11256 N BELLEVIEW AVE                                                                                  KANSAS CITY        MO     64155        USA     TRADE PAYABLE                                                                      $950.24
6834              H&M NEW CENTURY GROUP                        1885 S VINEYARD AVE STE 1                                                                              ONTARIO           CA      91761        USA     TRADE PAYABLE                                                                     $3,563.66
6835              H&R ACCOUNTS INC                             BRENT HAYDON 7017 JOHN DEERE                                                                           MOLINE            IL      61265        USA     TRADE PAYABLE                                                                     $1,529.59
6836              H&S FASHION GROUP LLC                        44873 FALCON PLACE SUITE 174                                                                           STERLING          VA      20166        USA     TRADE PAYABLE                                                                        $89.98
6837              H2 GALAXY CORP                               4327 BOWNE STREET                                                                                      FLUSHING          NY      11355        USA     TRADE PAYABLE                                                                      $684.49
6838              HAAS NORMA                                   1878 E 9 MILE RD APT 1102                                                                              PENSACOLA         FL      32514        USA     TRADE PAYABLE                                                                      $143.35
6839              HAAS ROBERT J                                813 E LAS FLORES                                                                                       SANTA MARIA       CA      93454        USA     TRADE PAYABLE                                                                         $1.83
6840              HABDLT ER                                    BERKHEIMER PO BOX 25153                                                                                LEHIGH VALLEY     PA      180025153    USA     TRADE PAYABLE                                                                        $27.06
6841              HABDLT ER                                    BERKHEIMER PO BOX 25153                                                                                LEHIGH VALLEY     PA      180025153    USA     TRADE PAYABLE                                                                        $39.94
6842              HABDLT ER                                    BERKHEIMER PO BOX 25153                                                                                LEHIGH VALLEY     PA      180025153    USA     TRADE PAYABLE                                                                        $36.07
6843              HABDLT ER                                    BERKHEIMER PO BOX 25153                                                                                LEHIGH VALLEY     PA      180025153    USA     TRADE PAYABLE                                                                        $64.25
6844              HABDLTER                                     BERKHEIMER 50 NORTH 7TH ST P O BOX 995                                                                 BANGOR            PA      180130995    USA     TRADE PAYABLE                                                                        $52.48
6845              HABELT SR; THOMAS E AND BARBARA HABELT       56 PATERSON ST                                                                                         NEW BRUNSWICK     NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6846              HABERKAM BERNARD                             100 N CALVERT ST                                                                                       BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6847              HABSAH HABIB                                 6154 COLDWATER CANYON BLVD                                                                             NORTH HOLLYWOOD   CA      91606        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
6848              HACKETT CELESTE C                            1521 BANIDA AVE                                                                                        ROWLAND HEIGHTS   CA      91748        USA     TRADE PAYABLE                                                                         $3.65
6849              HACKMAN ROBERT E AND MILDRED A               100 N CALVERT ST                                                                                       BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6850              HACKNEY MICHAEL                              2311 WEEMS CHAPEL RD                                                                                   MOSHEIM           TN      37818        USA     TRADE PAYABLE                                                                      $493.91
6851              HADLEY DALLAS                                250 BENEFIT ST                                                                                         PROVIDENCE        RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6852              HADLEY DANIEL J                              820 E MONTCLAIR ST APT 639                                                                             SPRINGFIELD       MO      65807        USA     TRADE PAYABLE                                                                         $1.85
6853              HAELY WEBSTER SANTANA                        URB VISTAMAR                             J666 AVE PONTEZUELA                                           CAROLINA          PR      00983-1404   USA     INSURANCE CLAIMS     4/8/2016         X            X              X          UNDETERMINED
6854              HAGANTAMEIA S                                1574 FALLOW FIELD COURT                                                                                CROFTON           MD      21114        USA     TRADE PAYABLE                                                                        $32.65
6855              HAGOS BERHANE                                4825 VAN CT                                                                                            ALEXANDRIA        VA      22309        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
6856              HAHN GLENN                                   PO BOX 1131                                                                                            VERADALE          WA      99037        USA     TRADE PAYABLE                                                                         $2.81
6857              HAHN RORY AND LINDA HAHN                     669 WASHINGTON ST                                                                                      EASTON            PA      18042        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6858              HAHNER TRACEY PERSONAL REPRESENTATIVE OF     100 N CALVERT ST                                                                                       BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF HARRY M SHELLY ET AL
6859              HAIGH COURTNEY                               2186 HISTORIC DECATUR RD 37                                                                            SAN DIEGO         CA      92106        USA     TRADE PAYABLE                                                                       $20.15
6860              HAINES PHILIP C AND ELIZABETH HAINES HIS     100 N CALVERT ST                                                                                       BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
6861              HAJIHASSAN MAJID                             9360 CAMPBELL TERRACE DR                                                                               ANCHORAGE         AK      99502        USA     TRADE PAYABLE                                                                        $1.83
6862              HAKEEM BASKERVILLE                           123 MOUNT PLEASANT AVE                 3                                                               NEWARK            NJ      07104        USA     INSURANCE CLAIMS     4/12/2018        X            X              X          UNDETERMINED
6863              HAL DAVIS                                    18 HULUMANU PLACE                                                                                      WAILUKU           HI      96793        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
6864              HAL METZLER SR                               CO WYSOLMERSKI LAW OFFICES PC13 CHURCH                                                                 RUTLAND           VT      05701        USA     TRADE PAYABLE                                                                      $276.92
                                                               STREET
6865              HALA ZEIBAK                                  1307 VICKIJOHN                                                                                         HOUSTON           TX      77031        USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
6866              HALE BARRY S                                 599 COLUMBUS AVENUE                                                                                    BOSTON            MA      02118        USA     TRADE PAYABLE                                                                         $2.99
6867              HALE DISTRIBUTION                            103 BIG DAM ROAD                                                                                       DILLSBURG         PA      17019        USA     TRADE PAYABLE                                                                     $1,483.12
6868              HALE MARY                                    10 N TUCKER BLVD                                                                                       ST LOUIS          MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6869              HALEY HENRY AARON AND TERESA ANN HALEY       1021 SW 4TH AVE                                                                                        PORTLAND          OR      97204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6870              HALEY PERLENE                                140 ADAMS AVE 324                                                                                      MEMPHIS           TN      38103        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6871              HALFORD JOHN AND MARY                        100 N CALVERT ST                                                                                       BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6872              HALL CHRISTINA S                             1257 FAR WEST AVE                                                                                      CENTRAL POINT     OR      97502        USA     TRADE PAYABLE                                                                      $349.50
6873              HALL DAVID W                                 3508 BONAVENTURE BLVD                                                                                  LOUISVILLE        KY      40219        USA     TRADE PAYABLE                                                                      $465.63
6874              HALL DENNIS                                  65 UPPER BURTON                                                                                        BYPRO             KY      41612        USA     TRADE PAYABLE                                                                         $3.69
6875              HALL DOLORES                                 1627 W 4TH ST                                                                                          WILMINGTON        DE      19805        USA     TRADE PAYABLE                                                                        $28.70
6876              HALL JOSEPH K                                505 FLINT AVE                                                                                          LOVELAND          CO      80537        USA     TRADE PAYABLE                                                                      $447.58
6877              HALL KELLI D AS PERSONAL REPRESENTATIVE OF   205 GOVERNMENT ST                                                                                      MOBILE            AL      36602        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE HEIRS-IN-LAW ANDOR WRONGFUL DEATH
                  BENEFICIARIES OF GARY W HALL
6878              HALL KRYSTAL                                 2510 4TH AVE                                                                                           CHARLESTON        WV      25387        USA     TRADE PAYABLE                                                                       $54.43
6879              HALL TIONNA N                                2309 NORLINDA AVE                                                                                      OXON HILL         MD      20745        USA     TRADE PAYABLE                                                                        $0.23
6880              HALLEN CAROLYN                               3208 MCDONOUGH ST                                                                                      JOLIET            IL      60431        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6881              HALLSARAH                                    700 LOUIS HENNA BLVD 1025                                                                              ROUND ROCK        TX      78664        USA     TRADE PAYABLE                                                                       $94.37
6882              HAMA JOSEPH AND MARIE HAMA HW                PHILADELPHIA CITY HALL                   CHESTNUT ST                                                   PHILADELPHIA      PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6883              HAMED SANTAELLA BONANO                       291 CALLE MIRAMAR                                                                                      MAYAGUEZ          PR      00682-5837   USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
6884              HAMEROFF LAW GROUP PC                        3443 EAST FT LOWELL RD SUITE 101                                                                       TUCSON            AZ      85716        USA     TRADE PAYABLE                                                                      $115.68
6885              HAMEROFF LAW GROUP PC                        3443 E FTLOWELL RD STE 101                                                                             TUCSON            AZ      85716        USA     TRADE PAYABLE                                                                        $4.10
6886              HAMEROFF LAW GROUP PC                        3443 EAST FT LOWELL RD SUITE 101                                                                       TUCSON            AZ      85716        USA     TRADE PAYABLE                                                                      $867.88
6887              HAMILTON COUNTY MUNICIPAL COUR               CT CIVIL DIV RM 115 1000 MAIN                                                                          CINCINNATI        OH      45202        USA     TRADE PAYABLE                                                                       $62.44
6888              HAMILTON COUNTY MUNICIPAL COUR               CT CIVIL DIV RM 115 1000 MAIN                                                                          CINCINNATI        OH      45202        USA     TRADE PAYABLE                                                                      $205.31
6889              HAMILTON COUNTY MUNICIPAL COUR               CT CIVIL DIV RM 115 1000 MAIN                                                                          CINCINNATI        OH      45202        USA     TRADE PAYABLE                                                                      $155.30
6890              HAMILTON COUNTY MUNICIPAL COUR               CT CIVIL DIV RM 115 1000 MAIN                                                                          CINCINNATI        OH      45202        USA     TRADE PAYABLE                                                                      $288.86
6891              HAMILTON COUNTY MUNICIPAL COUR               CT CIVIL DIV RM 115 1000 MAIN                                                                          CINCINNATI        OH      45202        USA     TRADE PAYABLE                                                                      $156.22
6892              HAMILTON COUNTY MUNICIPAL COUR               CT CIVIL DIV RM 115 1000 MAIN                                                                          CINCINNATI        OH      45202        USA     TRADE PAYABLE                                                                      $460.83
6893              HAMILTON FRANKLIN                            100 N CALVERT ST                                                                                       BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6894              HAMILTON GEORGE JR                           100 N CALVERT ST                                                                                       BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6895              HAMLIN GEORGE                                56 PATERSON ST                                                                                         NEW BRUNSWICK     NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6896              HAMM NORMAN G AND JEAN                       296 PHILADELPHIA PEDESTRIAN TRANSIT                                                                    PHILADELPHIA      PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6897              HAMMERMAN & HULTGREN PC                      3101 NORTH CENTRAL STE 500                                                                             PHOENIX           AZ      85012        USA     TRADE PAYABLE                                                                       $56.15
6898              HAMMOCK PHYLLIS                              82 GONYON RD                                                                                           HEATHSVILLE       VA      22473        USA     TRADE PAYABLE                                                                      $100.00
6899              HAMMOND CODY                                 2327 N LIME                                                                                            SPRINGFIELD       MO      65803        USA     TRADE PAYABLE                                                                      $774.54
6900              HAMMONDS SIBYL AS EXECUTRIX TO THE ESTATE    250 BENEFIT ST                                                                                         PROVIDENCE        RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF RC HAMMONDS AND AS SURVIVING SPOUSE

6901              HAMPTON BERNICE                              42200 MARAGA WAY APT 41F                                                                               TEMECULA          CA      92591        USA     TRADE PAYABLE                                                                         $5.49
6902              HAMPTON FORGE LTD EMP                        P O BOX 34108                                                                                          NEWARK            NJ      07189-0108   USA     TRADE PAYABLE                                                                     $6,690.99
6903              HAMPTON PRODUCTS INTERNATIONAL               50 ICON                                                                                                FOOTHILL RANCH    CA      92610        USA     TRADE PAYABLE                                                                      $753.11
6904              HAMPTON ROBERT D                             107 FRANKLIN SQUARE DR APT 112                                                                         MUNFORD           TN      38058        USA     TRADE PAYABLE                                                                        $54.72
6905              HAMSHEY JOHN F                               669 WASHINGTON ST                                                                                      EASTON            PA      18042        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6906              HANA ALI                                     3027 WEAVER RD                                                                                         LITITZ            PA      17543        USA     INSURANCE CLAIMS     4/27/2018        X            X              X          UNDETERMINED


                                                                                                                                                   Page 87 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                18-23537-rdd                               Doc 20                  Filed 01/18/19
                                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                                           E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                 Case Number: 18-23537
                                                                                                                                                  Pg 728 of 1461




                                                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                               Address 1                                  Address 2                          Address 3         Address 4     City             State     Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                                                           (Y/N)
6907              HANA FINANCIAL                                P O BOX 50516                                                                                                 LOS ANGELES      CA        90074-0516   USA     TRADE PAYABLE                                                                     $1,881.00
6908              HANA FINANCIAL INC                            PO BOX 50516                                                                                                  LOS ANGELES      CA        90074        USA     TRADE PAYABLE                                                                   $799,688.86
6909              HANA GEORGE G                                 69 SCHOOLHOUSE RD                                                                                             LEVITTOWN        NY        11756        USA     TRADE PAYABLE                                                                      $406.51
6910              HANABARGER DALE                               155 NORTH MAIN STREET                                                                                         EDWARDSVILLE     IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6911              HANCOCK CENTER-CO REGENCY CENTER              PO BOX 676473                                                                                                 DALLAS           TX        75267        USA     UTILITIES PAYABLE                                                                  $227.73
6912              HANCOCK III JAMES R                           155 NORTH MAIN STREET                                                                                         EDWARDSVILLE     IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6913              HANDYMANS YOOLKIT                             40C COTTERS LANE SUITE E                                                                                      EAST BRUNSWICK   NJ        08816        USA     TRADE PAYABLE                                                                      $236.92
6914              HANEISA PALMER                                1421 SW 68TH BLVD                                                                                             PEMBROKE PINES   FL        33023        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
6915              HANEY VIRGINIA                                -2384 COUNTY LOOP 350                                                                                         MACEDON          NY        14502        USA     TRADE PAYABLE                                                                        $24.98
6916              HANG FUNG GARMENT GROUP LTD                   FLAT AB 11F EVERWIN CENTRE                 72 HUNG TO ROADKWUN TONG                                           KOWLOON                                         TRADE PAYABLE                                                                   $350,526.64
6917              HANG RITE PLASTICS CORPORATION                3547 VOYAGER ST 101                                                                                           TORRANCE         CA        90503        USA     TRADE PAYABLE                                                                        $19.83
6918              HANG SANG ACCESSORIES LLC                     0-41 HAMLIN CT                                                                                                FAIR LAWN        NJ        07410        USA     TRADE PAYABLE                                                                     $1,747.27
6919              HANGZHOU BESTSINO IE CO LTD                   2F NO 126 ZHAOHUI ROAD                                                                                        HANGZHOU         ZHEJIAN   310004               TRADE PAYABLE                                                                   $155,522.07
                                                                                                                                                                                               G
6920              HANGZHOU IN CHOICE IMP & EXP CO LTD           RM1501 BLDG A CHANGDI HUOJU                MANSION 259 WEN SAN RD                                             HANGZHOU         ZHEJIAN   310012               TRADE PAYABLE                                                                    $530,829.48
                                                                                                                                                                                               G
6921              HANKERSON MATTHEW W                           453 G COUNTRY DRIVE                                                                                           DOVER            DE        19901        USA     TRADE PAYABLE                                                                         $76.18
6922              HANLEY VONCHAUD                               1517 EAST 94TH STREET                                                                                         BEOOKLYN         NY        11236        USA     TRADE PAYABLE                                                                         $52.71
6923              HANNA DUNCAN                                  245 ASH AVE                                                                                                   CAYUCOS          CA        93430        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
6924              HANNAH ALAIMO                                 10384 WOODCHUCK AVENUE                                                                                        BROOKSVILLE      FL        34614        USA     INSURANCE CLAIMS     5/18/2018        X            X              X          UNDETERMINED
6925              HANSA USA LLC                                 18 EAST 48TH ST                                                                                               NEW YORK          NY       10017        USA     TRADE PAYABLE                                                                      $1,184.97
6926              HANSAE CO LTD                                 5F 29 EUNHAENG-RO                          YEONGDEUNGPO-GU                                                    SEOUL                      150-739              TRADE PAYABLE                                                                  $1,479,593.73
6927              HANSEN GLOBAL INC                             251 TAYLOR ST                                                                                                 TWO RIVERS       WI        54241        USA     TRADE PAYABLE                                                                     $78,060.45
6928              HANSEN KAYLA                                  4834 ANDERSON RD                                                                                              HERMANTOWN       MN        55811        USA     TRADE PAYABLE                                                                          $1.85
6929              HANSON RICHARD AND JANICE HANSON              250 BENEFIT ST                                                                                                PROVIDENCE       RI        02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6930              HAO RONG                                                                                                                                                                                                    TRADE PAYABLE                                                                         $40.37
6931              HAPPY DOG PLACE INC                           1626 WEST 9 STREET                                                                                            BROOKLYN         NY        11223        USA     TRADE PAYABLE                                                                         $48.44
6932              HARBAUGH JOAN C                               P O BOX 719--104 QUEEN AVENU                                                                                  GREENWOOD        DE        19950        USA     TRADE PAYABLE                                                                       $770.52
6933              HARBISON ZACHARY B                            1525 EAST BUSBY DRIVE                                                                                         SIERRA VISTA     AZ        85635        USA     TRADE PAYABLE                                                                       $237.71
6934              HARDEN CONNIE INDIVIDUALLY AND AS SPECIAL     155 NORTH MAIN STREET                                                                                         EDWARDSVILLE     IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF ELDON
                  HARDEN DECEASED
6935              HARDESTYALLEN VICTORIA A                      7934 NW CROSSLAND CIRCLE                                                                                      LAWTON           OK        73505        USA     TRADE PAYABLE                                                                       $12.61
6936              HARDIN ANTHONY                                7026 E MARY DR                                                                                                TUCSON           AZ        85730        USA     TRADE PAYABLE                                                                       $79.71
6937              HARDIN BILLY R AND FRANCES HARDIN HIS WIFE    100 N CALVERT ST                                                                                              BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

6938              HARDIN COUNTY WATER DISTRICT 2                PO BOX 950149                                                                                                 LOUISVILLE       KY        40295-0149   USA     UTILITIES PAYABLE                                                                  $353.10
6939              HARDING FOUNDATION ID XX-XXXXXXX              1650 MARKET STREET SUITE 1200                                                                                 PHILADELPHIA     PA        19103-7391   USA     TRADE PAYABLE                                                                      $260.28
6940              HARDRO BRITTNEY                               71 COUNTY STREET                                                                                              REHOBOTH         MA        02769        USA     TRADE PAYABLE                                                                        $3.50
6941              HARKEY BRADLEY                                2253 W COLLEGE AVE                                                                                            SAN BERNARDINO   CA        92407        USA     TRADE PAYABLE                                                                        $1.84
6942              HARLEE LEGRETTA                               XXXX                                                                                                          LUMBERTON        NC        28360        USA     TRADE PAYABLE                                                                        $5.00
6943              HARMANDEEP SINGH                              21 HOLLY ROAD                                                                                                 ISELIN           NJ        08830        USA     TRADE PAYABLE                                                                      $310.06
6944              HARNETT WILLIAM AND HARNETT MARY              1200 ONTARIO ST                                                                                               CLEVELAND        OH        44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6945              HARNEY CLARENCE AND JANET HARNEY              250 BENEFIT ST                                                                                                PROVIDENCE       RI        02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6946              HAROLD & MARGARET CARTER                      902 TONY DRIVE                                                                                                JONESBORO        AR        72401        USA     INSURANCE CLAIMS     4/20/2018                                                     $107.42
6947              HAROLD & MARY GRADDY                          10060 PETERS DR                                                                                               NOBLE            OK        73068        USA     INSURANCE CLAIMS     7/26/2018                                                     $200.00
6948              HAROLD N FISHLER                                                                                                                                                                                            TRADE PAYABLE                                                                       $20.95
6949              HARP MARVA INDIVIDUALLY AND AS SURVIVING      250 BENEFIT ST                                                                                                PROVIDENCE       RI        02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPOUSE ET AL HEIRS OF THE LATE CHARLES HARP

6950              HARPER IRIS                                   29 BELLEVUE STREET                                                                                            DORCHESTER       MA        02125        USA     TRADE PAYABLE                                                                        $0.25
6951              HARPER JALILA S                               901 JEFFERSON AVE                                                                                             BROOKLYN         NY        11221        USA     TRADE PAYABLE                                                                        $1.84
6952              HARPER MELISSA A                              1253 STICHMAN AVE                                                                                             LA PUENTE        CA        91746        USA     TRADE PAYABLE                                                                        $3.67
6953              HARPER THOMAS                                 6250 TELEGRAPH RD                                                                                             VENTURA          CA        93003        USA     TRADE PAYABLE                                                                      $151.56
6954              HARPINE JOHN F AND DIANE                      100 N CALVERT ST                                                                                              BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6955              HARPREET KAUR                                 23526 97TH AVENUE S                                                                                           KENT             WA        98031        USA     INSURANCE CLAIMS     12/26/2017       X            X              X          UNDETERMINED
6956              HARPS PARIS                                   5892 ANDREA DRIVE                                                                                             COLUMBUS         GA        31907        USA     TRADE PAYABLE                                                                       $10.05
6957              HARRIET LARSEN                                32803 RIDGETOP LANE                                                                                           CASTAIC          CA        91384        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
6958              HARRIETT ZUCKER TRUST FBO CONSTA              KEY PRIVATE BANK FAMILY WEALTH100 PUBLIC                                                                      CLEVELAND        OH        44113        USA     TRADE PAYABLE                                                                       $14.45
                                                                SQUARE SUITE 600
6959              HARRIMAN BRUCE AND GENE                       10 N TUCKER BLVD                                                                                              ST LOUIS         MO        63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6960              HARRINGTON BEVERLY INDIVIDUALLY AND AS        1200 ONTARIO ST                                                                                               CLEVELAND        OH        44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX OF THE ESTATE OF JAMES ANDERSON

6961              HARRINGTON KEITH AND CHERYL LEE BECKER        500 NORTH KING STREET                                                                                         WILMINGTON       DE        19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HARRINGTON HIS WIFE
6962              HARRIS COUNTY CSD                             PO BOX 4367                                                                                                   HOUSTON          TX        772104367    USA     TRADE PAYABLE                                                                      $164.55
6963              HARRIS JAMES                                  296 DOVER RD NE                                                                                               RESACA           GA        30735        USA     TRADE PAYABLE                                                                      $111.69
6964              HARRIS JAMES W JR                             100 N CALVERT ST                                                                                              BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6965              HARRIS JR; RALPH M                            555 W HARRISON ST                                                                                             CHICAGO          IL        60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6966              HARRIS KHALID                                 147-26 109TH AV                                                                                               QUEENS           NY        11435        USA     TRADE PAYABLE                                                                       $16.53
6967              HARRIS REBEKAH E                              107 HICKMAN RD                                                                                                CLAYMONT         DE        19703        USA     TRADE PAYABLE                                                                       $81.90
6968              HARRIS ROB                                    992 S 4TH AVE                                                                                                 BRIGHTON         CO        80601        USA     TRADE PAYABLE                                                                       $27.59
6969              HARRISON HERBERT AND HARRISON SANDRA W        100 N CALVERT ST                                                                                              BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
6970              HARRISON JODIANN                              225 E 4TH ST                                                                                                  MT VERNON        NY        10553        USA     TRADE PAYABLE                                                                        $1.83
6971              HARRY AND KATHY KALANSKY                      23 HASTINGS STREET                                                                                            DIX HILLS        NY        11746        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
6972              HARRY BURD                                    469 WHITEHORSE AVENUE                                                                                         HAMILTON         NJ        08610        USA     INSURANCE CLAIMS     1/20/2017        X            X              X          UNDETERMINED
6973              HARRY E HENDERSON                             17368 NORTHWESTERN TURNPIKE                                                                                   ELK GARDEN        WV       26717        USA     TRADE PAYABLE                                                                       $15.52
6974              HARRY MONTALVO                                945 ELDER AVENUE                                                                                              BRONX            NY        10473        USA     INSURANCE CLAIMS     7/31/2016        X            X              X          UNDETERMINED
6975              HARRY OR ELAINE CAGLE                         673 COLLIINS MEADOW DR                                                                                        GEORGETOWN       SC        29440        USA     TRADE PAYABLE                                                                      $622.53
6976              HARRY SMITH                                   1007 BONIFACE DRIVE                                                                                           LATROBE          PA        15650        USA     INSURANCE CLAIMS     3/11/2018        X            X              X          UNDETERMINED
6977              HARRY TOROSYAN                                                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED
6978              HARSCH CARLA A AND PAMELA BONKOWSKI CO-       PHILADELPHIA CITY HALL                     CHESTNUT ST                                                        PHILADELPHIA     PA        19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIXES OF THE ESTATE OF STEPHEN
                  YORDEN DECEASED
6979              HART CHRISTOPHER G                            2200 SEVERN AVE                                                                                               METAIRIE         LA        70001        USA     TRADE PAYABLE                                                                        $21.76



                                                                                                                                                           Page 88 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                          Doc 20                Filed 01/18/19
                                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                                  E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                         Pg 729 of 1461




                                                                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name                             Address 1                             Address 2                           Address 3        Address 4   City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                               Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                                                                  (Y/N)
6980              HART KEVIN ASO STATE FARM FIRE & CASUALTY   111 DRMARTIN LUTHER KING JR BLVD                                                                       WHITE PLAINS       NY      10601        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  COMPANY
6981              HARTL CARYN AND TOM HARTL HER HUSBAND      155 NORTH MAIN STREET                                                                                   EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6982              HARVEST CREDIT MGMT VIILLC                 SPRECHMAN&ASSOCIATES P A 2775SUNNY                                                                      MIAMI              FL      33160        USA     TRADE PAYABLE                                                                     $1,579.75
                                                             ISLES BLVD STE100
6983              HARVEST SAIL INTERNATIONAL LIMITED         340 AGOSTA NORTHERN RD                                                                                  NEW BLOOMINGTON    OH      43341        USA     TRADE PAYABLE                                                                   $259,459.44
6984              HARVEY AND MYRNA MILES                     2558 MOYERS ROAD                                                                                        RICHMOND           CA      94806        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
6985              HARVEY JONATHAN                            720 9TH ST                                                                                              SACRAMENTO         CA      95814        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6986              HARVEY JOSEPH AND NORINE                   100 N CALVERT ST                                                                                        BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6987              HARVEY JR; CHARLES AND DEBORAH HARVEY HIS 100 N CALVERT ST                                                                                         BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
6988              HARVEY NEIL K                              48 S DUNDALK AVE APT E                                                                                  BALTIMORE          MD      21222        USA     TRADE PAYABLE                                                                          $2.77
6989              HARVEY SUTHERLAND                          3314 18TH ST NE                                                                                         WASHINGTON         DC      20018        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
6990              HARVEYALYSSHA                              1806 GREENWOOD DR                                                                                       LINDENWOLD         NJ      08021        USA     TRADE PAYABLE                                                                          $0.39
6991              HASAN RAFIA                                16 W FULLERTON AVE                                                                                      GLENDALE HEIGHTS   IL      60139        USA     TRADE PAYABLE                                                                          $3.55
6992              HASANI BASSUE                              5 PAT DRIVE                                                                                             POUGHKEEPSIE       NY      12603        USA     INSURANCE CLAIMS     6/16/2018        X            X              X          UNDETERMINED
6993              HASBRO INC                                 P O BOX 281480                                                                                          ATLANTA            GA      30384-1480   USA     TRADE PAYABLE                                                                  $1,373,624.40
6994              HASBRO INTERNATIONAL TRADING BV            10503 MOSSBANK LN                                                                                       SAN ANTONIO        TX                   USA     TRADE PAYABLE                                                                   $475,816.95
6995              HASSON WILLIAM AND HASSON STEPHANIE        1200 ONTARIO ST                                                                                         CLEVELAND          OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6996              HATCHETT MILTON                            155 NORTH MAIN STREET                                                                                   EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6997              HATFIELD RICHARD                           100 N CALVERT ST                                                                                        BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
6998              HATTEN ALEXIS                              216 WESTOVER DR 14H                                                                                     HATTIESBURG        MS      39402        USA     TRADE PAYABLE                                                                          $1.85
6999              HATTIE WHITFIELD                           1361 9TH ST                                                                                             WEST PALM BEACH    FL      33401        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
7000              HAUCK HONG KONG LIMITED                    SUITE 701 7F NORTH TOWER               WORLD FINANCE CENTRE HARBOUR CITY                                KOWLOON                                         TRADE PAYABLE                                                                   $119,383.14
7001              HAUSMAN MILDRED D INDIVIDUALLY AND AS      155 NORTH MAIN STREET                                                                                   EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF IRA
                  W HAUSMAN
7002              HAVENER ENTERPRISES INC                    368 S MICHIGAN AVE                                                                                      BRADLEY            IL      60915        USA     TRADE PAYABLE                                                                     $3,053.17
7003              HAWAII ELECTRIC LIGHT CO INC HELCO         PO BOX 29570                                                                                            HONOLULU           HI      96820-1970   USA     UTILITIES PAYABLE                                                                $12,325.93
7004              HAWAII GAS                                 PO BOX 29850                                                                                            HONOLULU           HI      96820-2250   USA     UTILITIES PAYABLE                                                                  $210.40
7005              HAWAIIAN ELECTRIC COMPANY HECO             PO BOX 30260                                                                                            HONOLULU           HI      96820-0260   USA     UTILITIES PAYABLE                                                                $80,144.19
7006              HAWAIIAN STYLE                             870 KAWAIAHAO STREET                                                                                    HONOLULU           HI      96813        USA     TRADE PAYABLE                                                                      $750.00
7007              HAWK H R                                   13022 NE SCHUYLER ST                                                                                    PORTLAND           OR      97230        USA     TRADE PAYABLE                                                                        $63.86
7008              HAWKINS BRADLEY C                          PO BOX 233                                                                                              LONG BEACH         MS      39560        USA     TRADE PAYABLE                                                                         $0.20
7009              HAWKINS DONALD AND DELORES HAWKINS HIS 155 NORTH MAIN STREET                                                                                       EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
7010              HAWKINS DWAUN D                            3929 ROSECREST AVE 2441 ASHTON ST                                                                       BALTIMORE          MD      21215        USA     TRADE PAYABLE                                                                        $4.35
7011              HAWKINS JAMES C AND JO ANN CHASE           100 N CALVERT ST                                                                                        BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7012              HAWKINS KENNETH S                          100 N CALVERT ST                                                                                        BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7013              HAWKINS TIM                                225 23RD ST N                                                                                           LA CROSSE          WI      54601        USA     TRADE PAYABLE                                                                        $1.85
7014              HAWKINS ZACHARY L                          3621 S MCDOUGAL ST                                                                                      BLOOMINGTON        IN      47403        USA     TRADE PAYABLE                                                                        $1.85
7015              HAWTHORNEBLANE A                           4825 HWY 95                                                                                             FORT MOHAVE        AZ      86426        USA     TRADE PAYABLE                                                                      $308.64
7016              HAYA GROUP INC                             137 ROMA AVE                                                                                            STATEN ISLAND      NY      10306        USA     TRADE PAYABLE                                                                        $7.27
7017              HAYASE DARLENE A                           1962 OLU DRIVE                                                                                          WAILUKU            HI      96793        USA     TRADE PAYABLE                                                                       $35.88
7018              HAYDEE QUINTERES VARGAS                    UNKNOWN                                UNKNOWN                                                          UNKNOWN            FL                   USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
7019              HAYDEN JOSEPH R AND CATHERINE D            100 N CALVERT ST                                                                                        BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7020              HAYES KAIYA D                              6711 CHURCH STREET APT 32D                                                                              RIVERDALE          GA      30274        USA     TRADE PAYABLE                                                                       $29.45
7021              HAYES RICHARD W                            250 BENEFIT ST                                                                                          PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7022              HAYNES ASSANA                              4250 CERRILLOS RD ATTN ASSANA HAYNES                                                                    SANTA FE           NM      87507        USA     TRADE PAYABLE                                                                       $18.35
7023              HAYNES JENNIFER                            20019 MITCHELL CIR                                                                                      DENVER             CO      80249        USA     TRADE PAYABLE                                                                      $273.37
7024              HAYS JAMES                                 11536F                                                                                                  SEATTLE            WA      98133        USA     TRADE PAYABLE                                                                        $3.36
7025              HAYS JEFFREY INDIVIDUALLY AND AS SUCCESSOR 1945 S HILL ST                                                                                          LOS ANGELES        CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  IN INTEREST TO GILBERT HAYS DECEASED ET AL

7026              HAYS TERESA                                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
7027              HAYT HAYT & LANDAU                          7765 SW 87 STE 101                                                                                     MIAMI              FL      33173        USA     TRADE PAYABLE                                                                        $50.00
7028              HAYTHAM SAFI                                1459 ARDEN VIEW DR                                                                                     ARDEN HILLS        MN      55112        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
7029              HAYWARD WATER SYSTEM                        PO BOX 6004                                                                                            HAYWARD            CA      94540-6004   USA     UTILITIES PAYABLE                                                                 $5,592.54
7030              HAYWOOD DANIEL J                            105 MEADOWBROOK DR                                                                                     MOON TOWNSHIP      PA      15108        USA     TRADE PAYABLE                                                                         $6.74
7031              HAYWOOD DWAYNE                              806 S 17TH APT BSMT                                                                                    MAYWOOD            IL      60153        USA     TRADE PAYABLE                                                                     $2,110.03
7032              HAZEL DRAKE                                 1551 TARLETON STREET                                                                                   SPRING VALLEY      CA      91977        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
7033              HAZEL TUCKER                                144 MARTIN LUTHER DR                                                                                   OXFORD             MS      38879        USA     INSURANCE CLAIMS     11/4/2015        X            X              X          UNDETERMINED
7034              HAZINAKIS ROBERT                            1200 ONTARIO ST                                                                                        CLEVELAND          OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7035              HCV DISTRIBUTORS INC                        P O BOX 599                                                                                            MOCA                PR     00676        USA     TRADE PAYABLE                                                                    $63,939.73
7036              HDTV SUPPLY INC                             3835-R EAST THOUSAND OAKS BLVD                                                                         WESTLAKE VILLAGE    CA     91362        USA     TRADE PAYABLE                                                                     $1,622.65
7037              HEAD 2 TOE FIT LLC                          566 B GRETNA RD                                                                                        BRANSON            MO      65615        USA     TRADE PAYABLE                                                                      $129.16
7038              HEALTH AND MEDICAL SALES INC                                                                                                                                                                       TRADE PAYABLE                                                                        $50.11
7039              HEALTHCHECK SYSTEMS INC                     4802 GLENWOOD DR                                                                                       BROOKLYN           NY      11234        USA     TRADE PAYABLE                                                                     $2,137.22
7040              HEALTHY STORES                              1338 CUSTER AVE                                                                                        BILLINGS            MT     59102        USA     TRADE PAYABLE                                                                      $835.06
7041              HEALTHYPETS INC                             34501 SEVENTH ST                                                                                       UNION CITY         CA      94587        USA     TRADE PAYABLE                                                                     $4,681.98
7042              HEARD JANICE                                155 NORTH MAIN STREET                                                                                  EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7043              HEATHER & DON MACCIARO                      1707 VAIL DRIVE                                                                                        VALPARAISO         IN      46385        USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
7044              HEATHER DAWSON                              2343 MACLAURA HALL AVE                                                                                 CHARLESTON         SC      29414        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
7045              HEATHER DAWSON                              2343 MACLAURA HALL AVE                                                                                 CHARLESTON         SC      29414        USA     INSURANCE CLAIMS     10/11/2017       X            X              X          UNDETERMINED
7046              HEATHER DIXON                               615 SOUTHEAST 21ST TERRACE                                                                             CAPE CORAL         FL      33990        USA     INSURANCE CLAIMS     10/10/2017       X            X              X          UNDETERMINED
7047              HEATHER FLANEGAN                            24 PENNY LANE                                                                                          AVELLA             PA      15312        USA     INSURANCE CLAIMS     5/9/2018         X            X              X          UNDETERMINED
7048              HEATHER RODRIGUEZ                           11 LAVENDER DR                                                                                         WHISPERING PINES   NC      28327        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
7049              HEATHER SLADKY                              8930 WOODLAND PASS                                                                                     BOERNE             TX      78006        USA     INSURANCE CLAIMS     6/9/2018         X            X              X          UNDETERMINED
7050              HEATHER SPEARS                              4552 BOUGAINVILLA DRIVE               APT 23                                                           LAUDERDALE         FL      33308        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
7051              HEATLEY RUTER                               13151 60TH STREET SW                                                                                   RAYMOND            MN      56282        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
7052              HEAVEN USA INC                              111 GLEN STREET                                                                                        GLEN COVE           NY     11542        USA     TRADE PAYABLE                                                                      $755.23
7053              HEBA RIDA                                   18116 OUTER DR                                                                                         DEARBORN           MI      48128        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
7054              HEBERLING LAURINE AND JOHN HEBERLING HER    155 NORTH MAIN STREET                                                                                  EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
7055              HEBRANK ANNA C                              1405 DUNKLIN STREET                                                                                    CAPE GIRARDEAU     MO      63701        USA     TRADE PAYABLE                                                                       $50.01
7056              HECKER ANDREW S                             11 CROMWELL DR                                                                                         CLIFTON PARK       NY      12065        USA     TRADE PAYABLE                                                                       $30.43
7057              HECTOR FIGUEROA CASIANO                     1122 CALLE CRISTOBAL COLON                                                                             TOA ALTA           PR      00953-5221   USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
7058              HECTOR GONZALEZ                             4016 DENISE REED CT                                                                                    DENAIR             CA      95316        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED


                                                                                                                                                    Page 89 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                          Doc 20     Filed 01/18/19
                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                      E/F: Part 3 Question 1      00:55:49               Main Document                                                                                   Case Number: 18-23537
                                                                                                                             Pg 730 of 1461




                                                                                                                                                                                                                                            Contingent

                                                                                                                                                                                                                                                         Unliquidated

                                                                                                                                                                                                                                                                        Disputed
Row No. Account   Creditor's Name                            Address 1                             Address 2             Address 3         Address 4     City            State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                   Offset
                                                                                                                                                                                                                                                                                                   (Y/N)
7059              HEDGE AARON K                              715 VALLEY DR                                                                               JONESBORO       AR      72404        USA     TRADE PAYABLE                                                                      $885.30
7060              HEFEL ELDON AND JANET HEFEL HIS WIFE       155 NORTH MAIN STREET                                                                       EDWARDSVILLE    IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7061              HEFFELFINGER ROBERT B                      669 WASHINGTON ST                                                                           EASTON          PA      18042        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7062              HEIDI & RICHARD MAUS                       145 LAFAYETTE RD                                                                            ROCHESTER       NY      14609-3162   USA     INSURANCE CLAIMS     10/22/2013       X            X              X          UNDETERMINED
7063              HEIDI HOSTETTER                            1071 VIA VERONA DR                                                                          CHICO           CA      95973        USA     INSURANCE CLAIMS     10/30/2017       X            X              X          UNDETERMINED
7064              HEIDI OHMESORDE                            5526 OLD DOVER BLVD                   APT 1                                                 FT WAYNE        IN      46235        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
7065              HEIDIE MULATO                              2231 W 74TH PLACE                                                                           HIALEAH         FL      33016        USA     INSURANCE CLAIMS     11/29/2015       X            X              X          UNDETERMINED
7066              HEIGHTS FINANCE                            3726 W ELM                                                                                  MCHENRY         IL      60050        USA     TRADE PAYABLE                                                                        $77.00
7067              HEIGHTS FINANCE CORPORATION                P O BOX 3401                                                                                URBANA          IL      61803        USA     TRADE PAYABLE                                                                      $248.43
7068              HEIMAN & RANGEBAR AMEDI                    5024 CHERRYWOOD DR                                                                          NASHVILLE       TN      37211        USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
7069              HEIMSTEAD JESSICA                          414 SELMA ST                                                                                EAU CLAIRE      WI      54703        USA     TRADE PAYABLE                                                                         $1.84
7070              HEIN JAMES                                 PHILADELPHIA CITY HALL                CHESTNUT ST                                           PHILADELPHIA    PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7071              HEININGER HOLDINGS LLC                     BELLINGHAM WA 98229-4753                                                                    BELLINGHAM       WA     98229-4753   USA     TRADE PAYABLE                                                                     $5,028.80
7072              HELEN ADAMS                                12650 SHADYBEND DRIVE                                                                       MORENO VALLEY   CA      92553        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
7073              HELEN ANDREWS INC                          48W 37TH STREET 15TH FLOOR                                                                  NEW YORK        NY      10018        USA     TRADE PAYABLE                                                                   $336,614.11
7074              HELEN BUSSANICH                            71 JAY DR                                                                                   PERAMUS         NJ      07652        USA     INSURANCE CLAIMS     6/26/2018        X            X              X          UNDETERMINED
7075              HELEN DAVIS                                1750 LAVAN STREET                                                                           BETHLEHEM       PA      18015        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
7076              HELEN DUNLAP                               PO BOX 307                                                                                  HAMMONDSPORT    NY      14810        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
7077              HELEN EVERSTZ                              108 LAKEVIEW AVENUE                                                                         VALHALLA        NY      10595        USA     INSURANCE CLAIMS     9/8/2017         X            X              X          UNDETERMINED
7078              HELEN FRASER                               1226 NEWELL STREET                                                                          MILTON          ON      L9T5R4               INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
7079              HELEN JOHNSON                              2218 KAUSEN DR 100                                                                          ELK GROVE       CA      95758        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7080              HELEN JOSEPH                               7052 BEAR CREEK BLVD                                                                        BEAR CREEK      PA      18602        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
7081              HELEN STEVENS                              70 LAUREL DR                                                                                MAPLE SHADE     NJ      08052        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
7082              HELEN WHITEHURST                           14501 ROGERS FORD RD                                                                        SUMERDUCK       VA      22742        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
7083              HELENE JOSSELYN                            100 NORTH ROAD                                                                              JEFFERSON       NH      03583        USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
7084              HELENE MENDEZ                                                                                                                                                                       INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
7085              HELFRICH DON                               155 NORTH MAIN STREET                                                                       EDWARDSVILLE    IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7086              HELLER HENRY                               205 WEST RANDOLPH STREET SUITE 610                                                          CHICAGO         IL      60606        USA     TRADE PAYABLE                                                                      $100.00
7087              HELMLE JOANN                               1110 JONATHAN CT                                                                            RED BLUFF       CA      96080        USA     TRADE PAYABLE                                                                      $135.80
7088              HEMANT DAVE                                12L MATTHEW DRIVE                                                                           DERRY           NH      03038        USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
7089              HEMBER RAMIREZ                             313 FAY AVE                                                                                 ELIZABETH       NJ      07202        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
7090              HEMLING JOANNE L PERSONAL REPRESENTATIVE   100 N CALVERT ST                                                                            BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  FOR THE ESTATE OF HARRY B FROST JR

7091              HEMPHILL MILTON AND MARSHA HEMPHILL HIS    10 N TUCKER BLVD                                                                            ST LOUIS        MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
7092              HENAHAN ENTERPRISES LLC                    1917 MARGARET AVE                                                                           ALTOONA         PA      16601        USA     TRADE PAYABLE                                                                      $2,218.16
7093              HENDERSEN WEBB INC                         PADONIA CENTRE SUITES 400-40130 E                                                           TIMONIUM        MD      21093        USA     TRADE PAYABLE                                                                         $32.33
                                                             PADONIA ROAD
7094              HENDERSHOT JR; WALTER AS EXECUTOR OF THE   92 COURT STREET                                                                             BINGHAMTON      NY      13901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF WALTER A HENDERSHOT SR
7095              HENDERSON CONSTABLE                        243 S WATER STREET                                                                          HENDERSON       NV      89015        USA     TRADE PAYABLE                                                                      $209.70
7096              HENDERSON CONSTABLE                        243 S WATER STREET                                                                          HENDERSON       NV      89015        USA     TRADE PAYABLE                                                                      $123.00
7097              HENDERSON COYLE JOINT VENTURE              112 CHESLEY DRIVE STE 200                                                                   MEDIA           PA      19063        USA     TRADE PAYABLE                                                                      $400.36
7098              HENDERSON SHANE                            22 PERSPECTIVE DRIVE                                                                        HAVERHILL       MA      01830        USA     TRADE PAYABLE                                                                       $23.83
7099              HENDERSON TRAMAINE                         6112 ZIEGLER BLVD                                                                           MOBILE          AL      36608        USA     TRADE PAYABLE                                                                        $2.41
7100              HENDERSON VALERIE M                        3465 MAGNUMS WAY APT 1                                                                      REDDING         CA      96003        USA     TRADE PAYABLE                                                                        $3.66
7101              HENDERSONANGELA M                          2646 REESE JONES RD                                                                         THOMSON         GA      30824        USA     TRADE PAYABLE                                                                       $24.39
7102              HENDEXCO LLC                               2077 MIDWAY DR                                                                              TWINSBURG        OH     44087        USA     TRADE PAYABLE                                                                       $16.98
7103              HENDREN MARTHA                             1639 MCCULLOUGH CHAPEL RD                                                                   DYERSBURG       TN      38024        USA     TRADE PAYABLE                                                                      $194.80
7104              HENDRICKS JOSHUA                           4135 CIUDAD DR                                                                              PENSACOLA       FL      32504        USA     TRADE PAYABLE                                                                        $9.86
7105              HENDRY BARBARA AND WILLIAM                 555 W HARRISON ST                                                                           CHICAGO         IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7106              HENERSON SQUARE LTD PARTNERSHIP            PO BOX 74252                                                                                CLEVELAND       OH      44194-4252   USA     TRADE PAYABLE                                                                      $166.66
7107              HENG AMANDA                                1754 CHERRY AVE                                                                             LONG BEACH      CA      90813        USA     TRADE PAYABLE                                                                      $175.05
7108              HENG ANTHONY                               568 TRI-NET CT                                                                              WALNUT          CA      91789        USA     TRADE PAYABLE                                                                        $5.91
7109              HENKEL CONSUMER                            P O BOX 752112                                                                              CHARLOTTE       NC      28275-2112   USA     TRADE PAYABLE                                                                      $729.97
7110              HENLY LOTTERHOS & HENLY PLLC               PO BOX 389                                                                                  JACKSON         MS      39205        USA     TRADE PAYABLE                                                                      $300.56
7111              HENLYLOTTERHOS & HENLYPLLC                 PO BOX 389                                                                                  JACKSON         MS      392050389    USA     TRADE PAYABLE                                                                      $300.56
7112              HENN WILLIAM                               56 PATERSON ST                                                                              NEW BRUNSWICK   NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7113              HENNESSY WILLIAM                           PHILADELPHIA CITY HALL                CHESTNUT ST                                           PHILADELPHIA    PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7114              HENRI PARRIS                               3100 MAINE AVENUE                                                                           KENNER          LA      70065        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
7115              HENRIQUEZ PATRICIA INDIVIDUALLY AND AS     155 NORTH MAIN STREET                                                                       EDWARDSVILLE    IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  HELEN SCHWARTZ DECEASED
7116              HENRY DALEY CITY MARSHAL                   1 CROSS ISLAND PLAZA                                                                        ROSEDALE        NY      11422        USA     TRADE PAYABLE                                                                        $20.36
7117              HENRY DALEY CITY MARSHAL                   1 CROSS ISLAND PLAZA                                                                        ROSEDALE        NY      11422        USA     TRADE PAYABLE                                                                       $101.37
7118              HENRY DALEY CITY MARSHAL                   1 CROSS ISLAND PLAZA                                                                        ROSEDALE        NY      11422        USA     TRADE PAYABLE                                                                        $63.24
7119              HENRY DALEY CITY MARSHAL                   1 CROSS ISLAND PLAZA                                                                        ROSEDALE        NY      11422        USA     TRADE PAYABLE                                                                        $21.82
7120              HENRY DALEY CITY MARSHAL                   1 CROSS ISLAND PLAZA                                                                        ROSEDALE        NY      11422        USA     TRADE PAYABLE                                                                       $190.66
7121              HENRY DALEY CITY MARSHAL                   1 CROSS ISLAND PLAZA                                                                        ROSEDALE        NY      11422        USA     TRADE PAYABLE                                                                        $25.92
7122              HENRY DALEY CITY MARSHAL                   1 CROSS ISLAND PLAZA                                                                        ROSEDALE        NY      11422        USA     TRADE PAYABLE                                                                        $40.63
7123              HENRY DALEY CITY MARSHAL                   1 CROSS ISLAND PLAZA                                                                        ROSEDALE        NY      11422        USA     TRADE PAYABLE                                                                        $21.60
7124              HENRY DALEY CITY MARSHAL                   1 CROSS ISLAND PLAZA                                                                        ROSEDALE        NY      11422        USA     TRADE PAYABLE                                                                         $6.56
7125              HENRY DALEY CITY MARSHALL                  1 CROSS ISLAND PLAZA                                                                        ROSEDALE        NY      11422        USA     TRADE PAYABLE                                                                        $18.51
7126              HENRY DALEY CITY MARSHALL                  1 CROSS ISLAND PLAZA                                                                        ROSEDALE        NY      11422        USA     TRADE PAYABLE                                                                        $62.97
7127              HENRY DALEY MARSHALL                       HENRY DALEY MARSHALL 1 CROSS ISLAND                                                         ROSEDALE        NY      11422        USA     TRADE PAYABLE                                                                       $218.75
                                                             PLAZA
7128              HENRY DALEYMARSHAL                         1 CROSS ISLAND PLAZA                                                                        ROSEDALE        NY      11422        USA     TRADE PAYABLE                                                                       $20.63
7129              HENRY DALEYMARSHAL                         1 CROSS ISLAND PLAZA                                                                        ROSEDALE        NY      11422        USA     TRADE PAYABLE                                                                       $50.50
7130              HENRY ERVIN L AND JOAN B HENRY HIS WIFE    100 N CALVERT ST                                                                            BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7131              HENRY FELKEY                               6165 CARLATUN STREET                                                                        WESTERVILLE     OH      43081        USA     INSURANCE CLAIMS     8/4/2017         X            X              X          UNDETERMINED
7132              HENRY HAO                                                                                                                                                                           INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
7133              HENRY HOWE                                 2925 ADDIE LN                                                                               GEORGETOWN      TX      78628        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
7134              HENRY JOAN                                 100 N CALVERT ST                                                                            BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7135              HENRY NIGEL P                              36 NORTH LANE                                                                               HUNTINGTON      NY      11743        USA     TRADE PAYABLE                                                                       $21.60
7136              HENRY ORALEE S                             313 OSWEGO                                                                                  HASTINGS        NE      68901        USA     TRADE PAYABLE                                                                       $46.24
7137              HENRY PETERSEN                             7-76 ESTATE MARIENDAHL                                                                      ST THOMAS       VI      00802        USA     INSURANCE CLAIMS     4/23/2017        X            X              X          UNDETERMINED
7138              HENRY RAMIREZ                              418 ATHERTON AVE                                                                            PITTSBURG       CA      94565        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED


                                                                                                                                      Page 90 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                              Doc 20       Filed 01/18/19
                                                                                                                                    Schedule Entered            01/18/19
                                                                                                                                             E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                    Pg 731 of 1461




                                                                                                                                                                                                                                                     Contingent

                                                                                                                                                                                                                                                                  Unliquidated

                                                                                                                                                                                                                                                                                 Disputed
Row No. Account   Creditor's Name                             Address 1                                 Address 2               Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                         Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                            Offset
                                                                                                                                                                                                                                                                                                            (Y/N)
7139              HENRY RHONDA AND MITCHELL ASO NC JOINT      106 E MARGARET LN                                                                                 HILLSBOROUGH      NC      27278        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  UNDERWRITERS ASS'N
7140              HENRY UPRIGHT                               5 AUCHY ROAD                                                                                      ERDENHEIM         PA      19038        USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
7141              HENSAS HOLDINGS LLC                         4360 COMMERCE CIRCLE SW STE G                                                                     ATLANTA           GA      30336        USA     TRADE PAYABLE                                                                      $357.38
7142              HENSEN ANNA A AND FREDERICK HENSEN HER      100 N CALVERT ST                                                                                  BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
7143              HENSON KYRA J                               1320 N LAFOUNTAIN STREET                                                                          KOKOMO            IN      46901        USA     TRADE PAYABLE                                                                       $19.01
7144              HENTHORN CHARLES R JR                       1200 ONTARIO ST                                                                                   CLEVELAND         OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7145              HENYA HERTZEL                               21812 REFLECTION LN                                                                               BOCA RATON        FL      33428        USA     INSURANCE CLAIMS     9/30/2017        X            X              X          UNDETERMINED
7146              HER PANGKOULA                               2335 CHEIM BLVD 3                                                                                 MARYSVILLE        CA      95901        USA     TRADE PAYABLE                                                                      $242.91
7147              HERB MILES                                  5423 HIGHLAND AVE                                                                                 RICHMOND          CA      94804        USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
7148              HERBERT JOHNSON                             10105 S CALUMET AVENUE                                                                            CHICAGO           IL      60628        USA     INSURANCE CLAIMS     2/1/2015         X            X              X          UNDETERMINED
7149              HERBERT L BROWN CONSTABLE                   2428 N MARTIN LUTHER KING BLVD                                                                    NORTH LAS VEGAS   NV      89032        USA     TRADE PAYABLE                                                                      $228.45
7150              HERFF JONES INC                             4719 W 62ND ST                                                                                    INDIANAPOLIS      IN      46268        USA     TRADE PAYABLE                                                                      $813.31
7151              HERGET SR; MILTON AND NELLIE A HERGET HIS                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
7152              HERIBERTO ROMAN                             1945 W CHOLLA STREET                                                                              PHOENIX           AZ      85029        USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
7153              HERMAN & ANGELA MCALISTER                   5524 KENNEDY ST                                                                                   RIVERDALE         MD      20737-2418   USA     INSURANCE CLAIMS     2/13/2014        X            X              X          UNDETERMINED
7154              HERMAN & MARIA PERIN                        20705 GLOBE MILLS COURT                                                                           ASHBURN           VA      20147        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
7155              HERMAN ALISON                               3723 E NORTHERN PARKWAY                                                                           BALTIMORE         MD      21206        USA     TRADE PAYABLE                                                                      $123.50
7156              HERMAN LAWRENCE E AND MAURINE HERMAN        56 PATERSON ST                                                                                    NEW BRUNSWICK     NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND AND WIFE
7157              HERMAN MARILYN                              400 CARLETON AVE                          CENTRAL ISLIP                                           NY                NY      11722        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7158              HERNAND JESUS R                             CALLE 5 PARCELA 77 RIO LAJAS                                                                      DORADO BEACH      PR      00646        USA     TRADE PAYABLE                                                                       $25.00
7159              HERNANDEZ ALFREDO                           1300 S HOUSTON                                                                                    HOBBS             NM      88240        USA     TRADE PAYABLE                                                                      $103.24
7160              HERNANDEZ ALISHA N                          205 SEMINOLE TRAIL                                                                                PENSACOLA         FL      32506        USA     TRADE PAYABLE                                                                      $272.49
7161              HERNANDEZ CERCI AND JORGE                   583 NEWARK AVE                                                                                    JERSEY CITY       NJ      07306        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7162              HERNANDEZ CHRISTOPHER                       1140 BOXWOOD DR                                                                                   CROWLEY           TX      76036        USA     TRADE PAYABLE                                                                      $254.63
7163              HERNANDEZ DAMARIS                           CPROGRESO 85 SABANA SECA                                                                          TOA BAJA          PR      00949        USA     TRADE PAYABLE                                                                       $35.00
7164              HERNANDEZ DELIA                             4521 E BYRD                                                                                       FRESNO            CA      93725        USA     TRADE PAYABLE                                                                       $64.02
7165              HERNANDEZ DESTINY                           2040 MARSH HARBOR DR                                                                              RIVIERA BEACH     FL      33404        USA     TRADE PAYABLE                                                                        $1.85
7166              HERNANDEZ EDUARDO R                         12140SW 200TH ST APT1103                                                                          MIAMI             FL      33177        USA     TRADE PAYABLE                                                                        $3.71
7167              HERNANDEZ GISSELL                           15 RICHMOND AVE                                                                                   WORCESTER         MA      01602        USA     TRADE PAYABLE                                                                       $48.20
7168              HERNANDEZ GUSTAVO                           3 CALLE ALFONSO 13                                                                                TOA ALTA          PR      00953        USA     TRADE PAYABLE                                                                       $56.05
7169              HERNANDEZ JASON                             3606 LAKE ST                                                                                      BAKERSFIELD       CA      93305        USA     TRADE PAYABLE                                                                       $27.43
7170              HERNANDEZ JOSE                              8226 CHICKASAW ST                                                                                 FORT BENNING      GA      31905        USA     TRADE PAYABLE                                                                        $1.76
7171              HERNANDEZ KRISTY J                          716 YUCATAN WAY                                                                                   SALINAS           CA      93905        USA     TRADE PAYABLE                                                                        $3.66
7172              HERNANDEZ LESLEY                            1449 CAROB WAY                                                                                    MONTEBELLO        CA      90640        USA     TRADE PAYABLE                                                                        $1.82
7173              HERNANDEZ LOURDES I                         CALLE 11 I-10 URB SANTA MONICA                                                                    BAYAMON           PR      00957        USA     TRADE PAYABLE                                                                      $771.13
7174              HERNANDEZ MARIA VAZQUEZ                     75 LANGLEY DR                                                                                     LAWRENCEVILLE     GA      30046        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7175              HERNANDEZ NAYLEA                            2489 GREENWOOD CT                                                                                 SAN PABLO         CA      94806        USA     TRADE PAYABLE                                                                      $108.60
7176              HERNANDEZ PATRICIA                          3421 MULBERRY                                                                                     SELMA             CA      93662        USA     TRADE PAYABLE                                                                       $54.87
7177              HERNANDEZ RAUL ESTRADA AND MODESTA          56 PATERSON ST                                                                                    NEW BRUNSWICK     NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ALVEREZ HIS WIFE
7178              HERNANDEZ ROSIE ASO STATE FARM GENERAL      725 COURT ST                                                                                      MARTINEZ          CA      94553        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY
7179              HERNANDEZ SAMIRA K                          1530 E EL NORTE PKWY SPACE 40                                                                     ESCONDIDIO        CA      92027        USA     TRADE PAYABLE                                                                        $21.94
7180              HERNANDEZ SARAHI                            1230 SANFORD AVE APT 3                                                                            SAN PABLO         CA      94806        USA     TRADE PAYABLE                                                                         $1.83
7181              HERNANDEZ SHABELI                           CALLE BUENA VENTURA 265 VILLA                                                                     SAN JUAN          PR      00915        USA     TRADE PAYABLE                                                                         $5.36
7182              HERNANDEZ STHEFANY                          CAROLINA3                                                                                         CAROLINA          PR      00985        USA     TRADE PAYABLE                                                                        $33.42
7183              HERNANDEZ VARGAS VALERIA J                  SAN ENRIQUE CII APTO 252                                                                          CAMUY             PR      00627        USA     TRADE PAYABLE                                                                         $3.34
7184              HERNANDEZOSCAR                              6060 DUNCAN DR                                                                                    LAS VEGAS         NV      89108        USA     TRADE PAYABLE                                                                        $37.64
7185              HERRERA CLARIBEL N                          CALLE MADRID EDF 993 HYDE PARK 2C SANTA                                                           SAN JUAN          PR      00925        USA     TRADE PAYABLE                                                                       $269.08
                                                              RITA
7186              HERRERA GUSTAVO ASO AMERICAN RISK           201 CAROLINE ST 1210                                                                              HOUSTON           TX      77002        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY INC
7187              HERRERA HOPE T                              229 LESLIE AVENUE                                                                                 NEW WINDSOR       NY      12553        USA     TRADE PAYABLE                                                                        $1.84
7188              HERRSCHNERS INC                             2800 HOOVER ROAD                                                                                  STEVENS POINT     WI      54481        USA     TRADE PAYABLE                                                                      $441.38
7189              HERSHEY WILLIAM INDIVIDUALLY AND AS         155 NORTH MAIN STREET                                                                             EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  PEGGY HERSHEY DECEASED
7190              HESS ELIZABETH                              15101 DENDINGER DR                                                                                COVINGTON         LA      70433        USA     TRADE PAYABLE                                                                        $25.66
7191              HESS GEORGE JAND MARIE E HESS HIS WIFE      100 N CALVERT ST                                                                                  BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7192              HESS HUNTER                                 1890 RT 87                                                                                        MONTOURSVILLE     PA      17754        USA     TRADE PAYABLE                                                                        $17.28
7193              HESTER CLYDE AND GLORIA JANE HESTER         155 NORTH MAIN STREET                                                                             EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7194              HETHER LEON TABOADA                         2001 AVE ANTONIO R BARCELO                APT 57                                                  CAYEY             PR      00736-4213   USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
7195              HEUER LAW OFFICES                           9312 W NATIONAL AVE                                                                               WEST ALLIS        WA      53227        USA     TRADE PAYABLE                                                                         $7.26
7196              HEUSINKVELD ANNA M                          80758 DARTMOUTH AVE                                                                               INDIO             CA      92201        USA     TRADE PAYABLE                                                                         $4.58
7197              HG TRADING INC                              5348 VEGAS DR                             SUITE 1151                                              LAS VEGAS         NV      89108        USA     TRADE PAYABLE                                                                     $3,909.32
7198              HIBBELER KENNETH                            10 N TUCKER BLVD                                                                                  ST LOUIS          MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7199              HICKS CHARLES R JR AND EARLINE              100 N CALVERT ST                                                                                  BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7200              HICKS KAYLA                                 13202 E 35TH PL                                                                                   TULSA             OK      74134        USA     TRADE PAYABLE                                                                         $1.84
7201              HIDALGO MIRIAM                              130 ALBANY ST                                                                                     NEW BRUNSWICK     NJ      08901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7202              HIDAY & RICKE PA                            PO BOX 550858                                                                                     JACKSONVILLE      FL      32255        USA     TRADE PAYABLE                                                                      $150.00
7203              HIDAY & RICKE PA                            PO BOX 550858                                                                                     JACKSONVILLE      FL      32255        USA     TRADE PAYABLE                                                                      $520.93
7204              HIDAY&RICKEPA                               HIDAY&RICKE P A PO BOX 550858                                                                     JACKSONVILLE      FL      32255        USA     TRADE PAYABLE                                                                      $244.52
7205              HIDEF LIFESTYLE                             6195 ALLENTOWN BLVD                                                                               HARRISBURG        PA      17112        USA     TRADE PAYABLE                                                                     $2,900.74
7206              HIGGINS BARRY AND BRENDA                    1061 MAIN ST                                                                                      BRIDGEPORT        CT      06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7207              HIGH SIERRA SPORT COMPANY                   880 CORPORATE WOODS PKWY                                                                          VERNON HILLS      IL      60061        USA     TRADE PAYABLE                                                                     $4,980.05
7208              HIGHER EDUCATION STUDENT                    PO BOX 529                                                                                        NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                      $170.20
7209              HIGHER EDUCATION STUDENT                    PO BOX 529                                                                                        NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                      $112.60
7210              HIGHLAND GRP INDUSTRIES LP                                                                                                                                                                   TRADE PAYABLE                                                                    $47,810.18
7211              HIGHT LYNN E                                602 BARNSDALE DRIVE                                                                               SALISBURY         MD      21804        USA     TRADE PAYABLE                                                                        $33.91
7212              HIGHWAY TRAFFIC SUPPLY                      40 WEST WASHINGTON AVE SUITE D                                                                    PEARL RIVER       NY      10965        USA     TRADE PAYABLE                                                                        $94.85
7213              HILARIO MEDINA                              6016 FOSTORIA                                                                                     BELL GARDENS      CA      90201        USA     INSURANCE CLAIMS     10/7/2018        X            X              X          UNDETERMINED
7214              HILBERTO RIVERA                             UNKNOWN                                   UNKNOWN                                                 UNKNOWN                   UNKNOWN              INSURANCE CLAIMS     7/15/2018        X            X              X          UNDETERMINED
7215              HILCREST CREDIT AGENCY                      CO HODGES & HAYNES & ADAMS 319 E 10TH                                                             BOWLING GREEN     KY      42102        USA     TRADE PAYABLE                                                                      $108.46
                                                              AVE PO BOX 1865


                                                                                                                                             Page 91 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                     Doc 20             Filed 01/18/19
                                                                                                                                 Schedule Entered            01/18/19
                                                                                                                                          E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                  Case Number: 18-23537
                                                                                                                                 Pg 732 of 1461




                                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                             Address 1                        Address 2                     Address 3         Address 4     City               State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                                           (Y/N)
7216              HILDA FUENTES                               183 CRIEFF CROSS DRIVE                                                                         PFLUGERVILLE       TX       78660        USA     INSURANCE CLAIMS     7/14/2018        X            X              X          UNDETERMINED
7217              HILDA HUITRON                                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
7218              HILDA NEGRON CINTRON                        HC 774 BOX 6032                                                                                NARANJITO          PR       00719        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
7219              HILDA SALDANA FIGUEROA                      1246 AVE LUIS VIGOREAUX APT602                                                                 GUAYNABO           PR       00966-2327   USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
7220              HILDA TORRES                                BARRIO MONTELLANO APT 371688                                                                   CAYEY              PR       00737        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
7221              HILDEBRAND BENGT G                          1010 BROUGHTON DRIVE                                                                           BEVERLY            MA       01915        USA     TRADE PAYABLE                                                                         $1.74
7222              HILL DMARIO M                               3601 E MCDOWELL RD APT 1123                                                                    PHOENIX            AZ       85008        USA     TRADE PAYABLE                                                                        $33.25
7223              HILL JUNIOR C AND OLGA HILL                 250 BENEFIT ST                                                                                 PROVIDENCE         RI       02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7224              HILL NANKITA                                1505 W MAPLE AVE                                                                               INDEPENDENCE       MO       64050        USA     TRADE PAYABLE                                                                         $1.85
7225              HILL YASMINE K                              709 MILTON STREET 2L                                                                           GREENSBORO         NC       27403        USA     TRADE PAYABLE                                                                     $2,380.11
7226              HILLIMAN LAWRENCE INDIVIDUALLY AND AS       800 S VICTORIA AVE                                                                             VENTURA            CA       93009        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SUCCESSOR-IN-INTEREST TO HAROLD DEAN
                  HILLIMAN
7227              HILLIS DAVID                                115 E WASHINGTON STREET          ROOM 102                                                      BLOOMINGTON        IL       61702-2400 USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
7228              HILLIS DAVID INDIVIDUALLY AND AS SPECIAL    115 E WASHINGTON STREET          ROOM 102                                                      BLOOMINGTON        IL       61702-2400 USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF NANCY
                  HILLIS DECEASED
7229              HILL-JACOBSON CINDY AND ROSALIE A HILL      270 S TEJON ST                                                                                 COLORADO SPRINGS   CO       80903      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
7230              HILLOCKS SANDI                              948 EAST 32ND ST                                                                               BROOKLYN           NY       11210      USA       TRADE PAYABLE                                                                        $5.50
7231              HILLSBOROUGH COUNTY WATER RESOURCE -        PO BOX 342456                    PAYMENTS DEPARTMENT                                           TAMPA              FL       33694-2456 USA       UTILITIES PAYABLE                                                                  $662.99
                  BOCC
7232              HILTON MCINTOSH                             14528 FRANKTON ST                                                                              ROSEDALE           NY       11422        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
7233              HILTZIK JODY R                              248 CAMP STREET UNIT T-2                                                                       W YARMOUTH         MA       02673        USA     TRADE PAYABLE                                                                        $3.88
7234              HINES DEASIA E                              1701 CRYSTAL CT                                                                                EVANSVILLE         IN       47714        USA     TRADE PAYABLE                                                                       $19.14
7235              HINTON EDITH INDIVIDUALLY AND AS PERSONAL   100 N CALVERT ST                                                                               BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF ALBERT
                  HINTON JR AND EDITH HINTON AS SURVIVING
                  SPOUSE OF ALBERT HINTON JR
7236              HINZMANN JUDITH INDIVIDUALLY AND AS         516 3RD AVE                                                                                    SEATTLE            WA       98104        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  HELMUT HINZMANN DECEASED
7237              HIP HOP 5 S SHOP                                                                                                                                                                            TRADE PAYABLE                                                                        $36.12
7238              HIPP HARDWARE PLUS                          800 HWY 110                                                                                    HEBER SPRINGS      AR       72543        USA     TRADE PAYABLE                                                                     $8,129.69
7239              HISTORIC PRINTS LLC                         11954 NE GLISAN ST 129                                                                         PORTLAND           OR       97220        USA     TRADE PAYABLE                                                                      $190.40
7240              HITACHI AMERICA LTD                                                                                                                                                                         TRADE PAYABLE                                                                      $830.57
7241              HITE MICHAEL AND JO ANN HITE HIS WIFE       100 N CALVERT ST                                                                               BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7242              HI-TEX CO LTD                               RM 2101 BLDG B ART-TECH CNTR     NO 63 HAIER ROAD                                              QINGDAO            SHANDO   266065               TRADE PAYABLE                                                                   $237,797.05
                                                                                                                                                                                NG
7243              HITOUCH BUSINESS SERVICES                   320 TECH PARK DRIVE SUITE 100                                                                  LA VERGNE          TN       37086        USA     TRADE PAYABLE                                                                    $15,280.32
7244              HITT BOBBY                                  1422 HITT LANE                                                                                 AMISSVILLE         VA       20106        USA     TRADE PAYABLE                                                                        $14.77
7245              HIVES & HONEY INC                           6609 RIDGEVIEW CIRCLE                                                                          DALLAS             TX       75240        USA     TRADE PAYABLE                                                                    $35,561.02
7246              HK BLUELANS COMMUNICATION CO L              1700 SAN PABLO RD S SUITE 404                                                                  JACKSONVILLE       FL       32224        USA     TRADE PAYABLE                                                                    $27,345.37
7247              HK SINO-THAI TRADING CO LTD                 ATTN: DR HESHAM ELGHANNAM        915 AUBURN DRIVE                                              BROOKFIELD         WI       53045        USA     TRADE PAYABLE                                                                    $75,331.05
7248              HKD GLOBAL INC                              317 ELM ST                                                                                     WASHINGTON         MO       63090        USA     TRADE PAYABLE                                                                    $29,129.10
7249              HLSUPPLY LLC                                331 BILL FRANCE BLVD UNIT 6                                                                    DAYTONA BEACH      FL       32114        USA     TRADE PAYABLE                                                                        $51.48
7250              HMC HOLDINGS LLC                            1605 OLD ROUTE 18 STE 4-36                                                                     WAMPUM             PA       16157        USA     TRADE PAYABLE                                                                     $1,003.02
7251              HO CHING CHUI                               690 HAMLET DR                                                                                  MONTEREY           CA       91755        USA     TRADE PAYABLE                                                                      $328.77
7252              HO THANH NHUT                                                                                                                                                                               TRADE PAYABLE                                                                      $161.50
7253              HOBAYAN VALENTIN                            1442 RIPCHAK ROAD                                                                              CORONA             CA       92879        USA     TRADE PAYABLE                                                                     $1,324.30
7254              HOBB E MART INC                             2875 NORTH DIRKSEN PKWY                                                                        SPRINGFIELD        IL       62702        USA     TRADE PAYABLE                                                                     $1,307.47
7255              HOBBY HUNTERS INC                           PO BOX 2756                                                                                    SAN GABRIELL       CA       91778        USA     TRADE PAYABLE                                                                      $107.48
7256              HOCKMAN CLETUS                              100 N CALVERT ST                                                                               BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7257              HODGES DUANE L ASO EAST PENN                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MANUFACTURING CO BY AND THROUGH IT'S
                  AGENT SEDGWICK CMS
7258              HODKINSON EDWIN J AND JACQUELINE L          317 WASHINGTON ST 10                                                                           WATERTOWN          NY       13601        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HODKINSON
7259              HOEFFLER MARTIN L JR AND HOEFFLER JUDY A    100 N CALVERT ST                                                                               BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7260              HOEFT CLYDE AND JANET RHODES ASO STATE      1500 COURT ST                                                                                  REDDING            CA       96001        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  FARM GENERAL INSURANCE COMPANY
7261              HOEPKER TOM                                 155 NORTH MAIN STREET                                                                          EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7262              HOEY MIKE                                   1470 N 40TH CIR                                                                                SHOW LOW           AZ       85901        USA     TRADE PAYABLE                                                                      $608.23
7263              HOFFMAN JACKSON AND RUTH HOFFMAN HIS        100 N CALVERT ST                                                                               BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
7264              HOFFMAN MARIE J AND JOHN HOFFMAN HER        100 N CALVERT ST                                                                               BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
7265              HOGAN JEAN                                  155 NORTH MAIN STREET                                                                          EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7266              HOGELAND KAREN                              801 FORREST AVE 202                                                                            GADSDEN            AL       35901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7267              HOLBROOK MARY ELLEN AND BRIAN R WATERS      60 CENTRE ST                                                                                   NEW YORK           NY       10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AS CO-EXECUTORS FOR THE ESTATE OF
                  ELIZABETH M WATERS
7268              HOLD N STORAGE                              19 INDUSTRY DRIVE SUITE 103                                                                    MOUNTAINVILLE      NY       10953        USA     TRADE PAYABLE                                                                        $63.65
7269              HOLDMAN KEVIN                               260 S QUADRUM DR                                                                               OKLAHOMA CITY      OK       73108        USA     TRADE PAYABLE                                                                         $4.05
7270              HOLDSUN GROUP LIMITED                       HAODESHENG YUPU BAOGAI                                                                         SHISHI             CHINA    362700               TRADE PAYABLE                                                                   $444,026.96
7271              HOLGUIN CANDIE                              507 S FISK H22                                                                                 GREEN BAY          WI       54303        USA     TRADE PAYABLE                                                                         $5.00
7272              HOLLAND DAVID J SR                          7748 LUCAS CT                                                                                  GAINESVILLE        VA       20155        USA     TRADE PAYABLE                                                                      $327.18
7273              HOLLAND STEVE AND CARTER                    75 LANGLEY DR                                                                                  LAWRENCEVILLE      GA       30046        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7274              HOLLANDER SLEEP PRODUCTS LLC                6501 CONGRESS AVE STE 300                                                                      BOCA RATON         FL       33487        USA     TRADE PAYABLE                                                                     $3,523.58
7275              HOLLANDSWORTH WILLIAM AND HELEN             100 N CALVERT ST                                                                               BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HOLLANDSWORTH HIS WIFE
7276              HOLLENBACK MORGAN                           405 CYPRESS CT                                                                                 BEL AIR            MD       21015        USA     TRADE PAYABLE                                                                        $22.16
7277              HOLLIDAY DOOR & GATE LLC                    P O BOX 14229                                                                                  HOUSTON            TX       77221        USA     TRADE PAYABLE                                                                     $3,500.00
7278              HOLLIDAY LOUIS AND THOMASINA                100 N CALVERT ST                                                                               BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7279              HOLLINGSHEAD JON L                          555 W HARRISON ST                                                                              CHICAGO            IL       60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7280              HOLLINGSWAN ROY                             666 GILWOOD LN NONE                                                                            AXTELL             TX       76624        USA     TRADE PAYABLE                                                                      $260.67
7281              HOLLOWAY JOHN E                             1435 E ELM ST 305                                                                              SPRINGFIELD        MO       65802        USA     TRADE PAYABLE                                                                         $0.55
7282              HOLLOWAY M D                                373410 SAGEBRUSH LN                                                                            SHOSHONI           WY       82649        USA     TRADE PAYABLE                                                                      $372.49



                                                                                                                                          Page 92 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                            Doc 20                   Filed 01/18/19
                                                                                                                                              Schedule Entered            01/18/19
                                                                                                                                                       E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                              Pg 733 of 1461




                                                                                                                                                                                                                                                                 Contingent

                                                                                                                                                                                                                                                                              Unliquidated

                                                                                                                                                                                                                                                                                             Disputed
Row No. Account   Creditor's Name                             Address 1                               Address 2                               Address 3        Address 4   City             State     Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                     Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                                        Offset
                                                                                                                                                                                                                                                                                                                        (Y/N)
7283              HOLLOWELL INDUSTRIES INC                    6938 COBBLESTONE BLVD STE 200                                                                                SOUTHAVEN        MS        38672        USA     TRADE PAYABLE                                                                     $2,326.60
7284              HOLLY BUILER                                W19226 STATE HWY 52                                                                                          ANIWA            WI        54408        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
7285              HOLLY GALLO                                 403 WEDGEWOOD LANE                                                                                           BELVIDERE        IL        61008        USA     INSURANCE CLAIMS     9/5/2017         X            X              X          UNDETERMINED
7286              HOLLY HILL MALL LLC                         ATTN GENERAL MANAGER                                                                                         BURLINGTON       NC        27215        USA     TRADE PAYABLE                                                                     $8,191.96
7287              HOLLY NETHERLY                              11436 GARDNER COURT SE                                                                                       OLYMPIA          WA        98513        USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
7288              HOLM TINA                                   13554 SAN LEANDRO                                                                                            YUCAPIA          CA        92399        USA     TRADE PAYABLE                                                                         $0.51
7289              HOLMDEL FOOTWEAR                            4 TIMBER LANE UNIT C                                                                                         MARLBORO         NJ        07746        USA     TRADE PAYABLE                                                                     $2,064.55
7290              HOLMES FRED J                               100 N CALVERT ST                                                                                             BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7291              HOLSTEGE ARLYN G AND LOIS HOLSTEGE HIS      500 NORTH KING STREET                                                                                        WILMINGTON       DE        19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
7292              HOLT ARTIS E AND SHERRY                     100 N CALVERT ST                                                                                             BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7293              HOLT ERIK                                   P O BOX 2557                                                                                                 EUGENE           OR        97402        USA     TRADE PAYABLE                                                                        $5.53
7294              HOLT MARQUISE                               190 RENEE DR                                                                                                 ELLETTSVILLE     IN        47429        USA     TRADE PAYABLE                                                                        $1.77
7295              HOLT RICHARD AND KATHLEEN                   100 N CALVERT ST                                                                                             BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7296              HOLT SHARON K INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                                        EDWARDSVILLE     IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE HEIRS AND ESTATE OF
                  ARNOLD HOLT JR DECEASED
7297              HOLTER KC R                                 238 ESTATE DR LOT 154                                                                                        CAPE GIRARDEAU   MO        63701        USA     TRADE PAYABLE                                                                        $2.07
7298              HOLTHAUS ROBERT AND BETTY HOLTHAUS HIS      100 N CALVERT ST                                                                                             BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
7299              HOLYN ENTERPRISES INC                       123 AMBASSADOR DR SUITE 123                                                                                  NAPERVILLE       IL        60540        USA     TRADE PAYABLE                                                                      $930.02
7300              HOLYOKE GAS & ELECTRIC DEPARTMENT           99 SUFFOLK STREET                                                                                            HOLYOKE          MA        01040-5082   USA     UTILITIES PAYABLE                                                                $17,537.40
7301              HOMAX PRODUCTS INC                          P O BOX 5643                                                                                                 BELLINGHAM       WA        98227        USA     TRADE PAYABLE                                                                      $655.92
7302              HOME CONCEPT INC                            1212 AMERICAN WAY                                                                                            WATERTOWN         WI       53094        USA     TRADE PAYABLE                                                                      $313.15
7303              HOME CONTROLS INC                           8525 REDWOOD CREEK LN                                                                                        SAN DIEGO        CA        92126        USA     TRADE PAYABLE                                                                      $831.60
7304              HOME FURNISHINGS A-Z LLC                    PO BOX 531821                                                                                                HENDERSON         NV       89053        USA     TRADE PAYABLE                                                                      $215.75
7305              HOME PRODUCTS INTERNATIONAL IN              111 W MONROE ST                                                                                              CHICAGO          IL        60603        USA     TRADE PAYABLE                                                                     $6,751.27
7306              HOMEGOODS MANIA LLC                         5233 ALCOA AVE                                                                                               VERNON            CA       90058        USA     TRADE PAYABLE                                                                    $10,747.33
7307              HOMEMART PRODUCTS INC                       5701 NW 35TH AVE SUITE B                                                                                     MIAMI            FL        33142        USA     TRADE PAYABLE                                                                      $467.49
7308              HOMER TAMMY INDIVIDUALLY AND AS             500 BROADNAX ST                                                                                              DAINGERFIELD     TX        75638        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  COY JEAN TRAYLOR DECEASED ET AL
7309              HOMERIGHT                                   P O BOX 49850                                                                                                MINNEAPOLIS      MN        55449        USA     TRADE PAYABLE                                                                       $413.70
7310              HOMIER LLC                                  84 COMMERCIAL ROAD                                                                                           HUNTINGTON        IN       46750        USA     TRADE PAYABLE                                                                       $565.40
7311              HONG ANH THI LE                             16077 ASHLAND AVE                                                                                            SAN LORENZO      CA        94578        USA     TRADE PAYABLE                                                                      $3,028.79
7312              HONGJIAN PANG                               943 FAIRVIEW AVE                                                                                             ARCADIA           CA       91007        USA     TRADE PAYABLE                                                                         $37.17
7313              HONGKONG BEST SOURCE GROUP LIMITED          TRUST CMPNY CMPLXAJELTAKE RD            AJELTAKE ISLANDMAJURO                                                AJELTAKE         MARSHA    96960                TRADE PAYABLE                                                                    $322,924.00
                                                                                                                                                                                            LL
                                                                                                                                                                                            ISLANDS

7314              HONGKONG MINGYUAN TRADING CO LTD            FLATRM 301-2 3F HANG SENG               WANCHAI BLDG200HENNESSY RD WANCHAI                                   HONGKONG                                        TRADE PAYABLE                                                                   $389,090.65
7315              HOOKS ANTHONY                               942 SOUTH AVE                                                                                                SPRINGFIELD      MO        65806        USA     TRADE PAYABLE                                                                         $44.38
7316              HOOKS TIMBER L                              430 N CAWSTON AVE                                                                                            HEMET            CA        92545        USA     TRADE PAYABLE                                                                         $29.72
7317              HOONG ALEX                                  11207 PIPELINE AVE                                                                                           POMONA           CA        91766        USA     TRADE PAYABLE                                                                          $3.31
7318              HOOPER KENNETH A JR                         27 VIMY CT                                                                                                   BALTIMORE        MD        212201834    USA     TRADE PAYABLE                                                                         $18.47
7319              HOOVER INC                                  62481 COLLECTION CENTER DRIVE                                                                                CHICAGO          IL        60693        USA     TRADE PAYABLE                                                                  $1,220,616.34
7320              HOP LUN USA INC                             NEW YORK NY 10001                                                                                            NEW YORK          NY       10001        USA     TRADE PAYABLE                                                                     $29,767.02
7321              HOPE & MICHAEL WARE                         1347 TERRACE ST                                                                                              MUSKEGON         MI        49442        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
7322              HOPKINS JAMES F JR                          100 N CALVERT ST                                                                                             BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7323              HOPKINS LANCE                               2446 N VAGEDES                                                                                               FRESNO           CA        93705        USA     TRADE PAYABLE                                                                         $27.43
7324              HOPKINS MATTHEW E                           121 WILDWOOD DRIVE                                                                                           ROCHESTER        NY        14616        USA     TRADE PAYABLE                                                                          $4.61
7325              HOPPES ROBERT AND DENISE HOPPES             155 NORTH MAIN STREET                                                                                        EDWARDSVILLE     IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7326              HORACE BARNES                               PO BOX 75615                                                                                                 TAMPA            FL        33675        USA     INSURANCE CLAIMS     8/1/2017                                                      $6,000.00
7327              HORAN DONALD AND ELEANOR ASO UNIVERSAL      01 S INDIAN RIVER DR                                                                                         FORT PIERCE      FL        34950        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PROPERTY & CASUALTY INSURANCE COMPANY

7328              HORIZON TOOL INC                            4300 WATERLEAF COURT                                                                                         GREENSBORO       NC        27410        USA     TRADE PAYABLE                                                                     $4,749.25
7329              HORIZONS LAW GROUPLLC                       7400 WEST STATE ST                                                                                           WAUWATOSA        WI        53213        USA     TRADE PAYABLE                                                                        $75.00
7330              HORN DENNIS                                 100 N CALVERT ST                                                                                             BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7331              HORN SHAWN                                  7321 CEDAR DR                                                                                                CEDAR HILL       MO        63016        USA     TRADE PAYABLE                                                                        $44.71
7332              HORRY COUNTY FAMILY COURT                   FAMILY COURT DIVISION PO BOX 677                                                                             CONWAY           SC        29528        USA     TRADE PAYABLE                                                                      $218.07
7333              HORRY COUNTY FAMILY COURT SC 2              FAMILY COURT DIVISION PO BOX 677                                                                             CONWAY           SC        29528        USA     TRADE PAYABLE                                                                      $463.39
7334              HORTON AMANDA                               2139 N SHEFFORD                                                                                              WITCHITA         KS        67212        USA     TRADE PAYABLE                                                                      $250.00
7335              HORTON CASSANDRA                            103 CLEVELAND COURT                                                                                          GADSDEN          AL        35901        USA     TRADE PAYABLE                                                                         $1.81
7336              HORTON PAULA AND DAVID HORTON               ST CLAIR COUNTY BUILDING                10 PUBLIC SQUARE                                                     BELLEVILLE       IL        62220        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7337              HOSKINS DAMON A A MINOR BY HIS NEXT         50 PARK AVE E 3                                                                                              MANSFIELD        OH        44902        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  FRIEND AND PARENT RAYMOND G HOSKINS;
                  RAYMOND G HOSKINS AND JENNIFER R HOSKINS

7338              HOSTO & BUCHAN PLLC                         P O BOX 3397                                                                                                 LITTLE ROCK      AR        72203        USA     TRADE PAYABLE                                                                       $205.31
7339              HOSTO & BUCHAN PLLC                         P O BOX 3397                                                                                                 LITTLE ROCK      AR        72203        USA     TRADE PAYABLE                                                                       $230.95
7340              HOSTO & BUCHAN PLLC                         P O BOX 3397                                                                                                 LITTLE ROCK      AR        72203        USA     TRADE PAYABLE                                                                         $76.05
7341              HOTHAAT MARKETPLACE INC                     701 EAST GATE DRIVE SUITE 129                                                                                MOUNT LAUREL     NJ        08054        USA     TRADE PAYABLE                                                                       $190.51
7342              HOTTESTFOOTWEARCOM INC                      135 SPAGNOLI ROAD                                                                                            MELVILLE         NY        11747        USA     TRADE PAYABLE                                                                       $940.81
7343              HOUSE & HOME LIMITED                        ROOM 908 TOWER A HUNG HOM COMM             CENTRE 39 MA TAU WAI ROAD HUNG HOM                                KOWLOON                                         TRADE PAYABLE                                                                     $25,498.80
7344              HOUSE OF FILTERS                            556 SOUTH FAIR OAKS AVE 504                                                                                  PASADENA         CA        91105        USA     TRADE PAYABLE                                                                     $27,551.02
7345              HOUSEHOLD FINANCE CORPORATION               FARRELL & SELDIN 7807 E PEAKVIEW AVE SUITE                                                                   CENTENNIAL       CO        80111        USA     TRADE PAYABLE                                                                       $175.49
                                                              4
7346              HOUSEHOLD FINANCE CORPORATION III           FREEDMAN ANSELMO LINDBERG LLC                                                                                NAPERVILLE       IL        60566        USA     TRADE PAYABLE                                                                     $2,341.46
7347              HOUSER LARRY AND GAIL HOUSER HIS WIFE       100 N CALVERT ST                                                                                             BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7348              HOUSEWARES LLC                              2094 SAND BEACH ROAD                                                                                         BAD AXE          MI        48413        USA     TRADE PAYABLE                                                                        $48.70
7349              HOUSH LENORA INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                                        EDWARDSVILLE     IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF WILLIAM
                  HOUSH JR DECEASED
7350              HOUSSAM HAYYAWI                             434 AVOCADO AVE UNIT B                                                                                       EL CAJON         CA        92020        USA     INSURANCE CLAIMS     2/16/2017        X            X              X          UNDETERMINED
7351              HOUSTON ANGELICA S                          2801 GRESHAM WAY 303                                                                                         WINDSOR MILL     MD        21244        USA     TRADE PAYABLE                                                                       $11.08




                                                                                                                                                          Page 93 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                             Doc 20     Filed 01/18/19
                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                         E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                  Case Number: 18-23537
                                                                                                                                Pg 734 of 1461




                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                            Address 1                                Address 2             Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                         (Y/N)
7352              HOUSTON COUNTY DISTRICT COURT              HOUSTON COUNTY COURTHOUSE 114 N OATES                                                          DOTHAN             AL      36302        USA     TRADE PAYABLE                                                                        $31.96
                                                             ST
7353              HOUSTON COUNTY DISTRICT COURT              HOUSTON COUNTY COURTHOUSE 114 N OATES                                                          DOTHAN             AL      36302        USA     TRADE PAYABLE                                                                       $160.03
                                                             ST
7354              HOUSTON JENNIFER L                         4196 W 2780 S CIRCLE                                                                           HURRICANE          UT      84737        USA     TRADE PAYABLE                                                                        $1.84
7355              HOUSTON ROBERT                             1500 MAYBROOK DR                                                                               MAYWOOD            IL      60153        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7356              HOVAN MARY ANN AS EXECUTRIX FOR THE        56 PATERSON ST                                                                                 NEW BRUNSWICK      NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF IRMA STRELKO DECEASED
7357              HOVNAN VARDANYAN                           518 E CYPRESS ST 38                                                                            GLENDALE           CA      91205        USA     TRADE PAYABLE                                                                        $18.99
7358              HOWARD & LORRAINE LEFKOWITZ                348 GLENWOOD AVE                                                                               LEONIA             NJ      07605        USA     INSURANCE CLAIMS     5/24/2018        X            X              X          UNDETERMINED
7359              HOWARD ALAN KATZ                           25505 W 12 MILE RD STE 2650                                                                    SOUTHFIELD         MI      48034        USA     TRADE PAYABLE                                                                        $46.15
7360              HOWARD AND KIMBERLY RANDALL                2557 PARK BLVD                           UNIT L110                                             PALO ALTO          CA      94306        USA     INSURANCE CLAIMS     11/19/2015       X            X              X          UNDETERMINED
7361              HOWARD CNTY CLERK OF COURT                 PO BOX 9004                                                                                    KOKOMO             IN      46904        USA     TRADE PAYABLE                                                                      $154.46
7362              HOWARD COUNTY SUPERIOR COURT               117 NORTH MAIN STREET 108                                                                      KOKOMO             IN      46901        USA     TRADE PAYABLE                                                                      $213.18
7363              HOWARD ELLIS                               5229 MAGNOLIA AVENUE                                                                           PENNSAUKEN         NJ      08109        USA     INSURANCE CLAIMS     6/19/2017        X            X              X          UNDETERMINED
7364              HOWARD KYARA S                             4308 N 19 PL                                                                                   MILWAUKEE          WI      53209        USA     TRADE PAYABLE                                                                         $1.84
7365              HOWARD LEE SCHIFF PC                       340 MAIN ST SUITE 959                                                                          WORCESTER          MA      01608        USA     TRADE PAYABLE                                                                      $309.00
7366              HOWARD LEE SCHIFF PC                       340 MAIN ST SUITE 959                                                                          WORCESTER          MA      01608        USA     TRADE PAYABLE                                                                        $20.00
7367              HOWARD LEE SHCIFF PC                       340 MAIN ST SUITE 959                                                                          WORCESTER          MA      01608        USA     TRADE PAYABLE                                                                        $25.00
7368              HOWARD MALIK                               2717 STERLING                                                                                  SANGER             CA      93657        USA     TRADE PAYABLE                                                                      $228.72
7369              HOWARD MANUEL                              155 NORTH MAIN STREET                                                                          EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7370              HOWARD MATTHEW S                           15 PEACH STREET                                                                                LYNN               MA      01902        USA     TRADE PAYABLE                                                                        $26.14
7371              HOWARD METZ                                8210 HASKELL                                                                                   VAN NUYS            CA     91406        USA     TRADE PAYABLE                                                                      $185.24
7372              HOWARD PARIS                               70 PHOEBE LANE                                                                                 PITTSBORO          NC      27312        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
7373              HOWARD STEVEN                              410 BROOK HOWARD DR                                                                            LINWOOD            MD      21791        USA     TRADE PAYABLE                                                                     $1,067.74
7374              HOWARD TILLMAN T                           107 CARTER STREET                                                                              BELZONI            MS      39038        USA     TRADE PAYABLE                                                                         $0.02
7375              HOWARDMARTHA ECKOLS                        11180 REGENCY ASH COURT                                                                        CYPRESS            TX      77429        USA     INSURANCE CLAIMS     5/8/2018         X            X              X          UNDETERMINED
7376              HOWE JESSICA L                             148 E MAIN ST S1                                                                               MARLBOROUGH        MA      01752        USA     TRADE PAYABLE                                                                        $98.57
7377              HOWE RICHARD AND JEAN HOWE                 250 BENEFIT ST                                                                                 PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7378              HOWELL DENNIS                              328 HIGHWAY 87                                                                                 PRAIRIE HOME       MO      65068        USA     TRADE PAYABLE                                                                      $180.00
7379              HOWELL GARITH                              129 BRANDY LN                                                                                  FELTON             DE      19943        USA     TRADE PAYABLE                                                                         $1.20
7380              HOWELL KEIARAL                             678 PLAINVILLE DRIVE                                                                           ATLANTA            GA      30331        USA     TRADE PAYABLE                                                                      $172.67
7381              HOWELL TORI                                42964 SEAL ROCK CT                                                                             HEMET              CA      92544        USA     TRADE PAYABLE                                                                         $5.50
7382              HOWEY ROSS C AND PATRICIA                  60 CENTRE ST                                                                                   NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7383              HOYEUNG LAM                                18131 42ND DR SE                                                                               BOTHELL            WA      98012        USA     TRADE PAYABLE                                                                         $7.64
7384              HR MOTORS INC                              8059 E LA MERCED RD                                                                            ROSEMEAD            CA     91770        USA     TRADE PAYABLE                                                                        $42.27
7385              HR MOTORS INC                              8059 E LA MERCED RD                                                                            ROSEMEAD            CA     91770        USA     TRADE PAYABLE                                                                     $8,668.10
7386              HRD INTERNATIONAL MARKETING CO                                                                                                                                                            TRADE PAYABLE                                                                        $80.67
7387              HRSDHRUBS                                  PO BOX 37097                                                                                   BOONE              IA      50037-0097 USA       UTILITIES PAYABLE                                                                 $4,193.52
7388              HRUSTIC MUAMER                             2523 WEST 8TH ST                                                                               WATERLOO           IA      50702      USA       TRADE PAYABLE                                                                         $1.85
7389              HSBC BANK NEVADA NA                        COUCH CONVILLE & BLITT LLC J WARD                                                              HATTIESBURG        MS      39403      USA       TRADE PAYABLE                                                                     $1,220.33
                                                             CONVILLE 99549 1301
7390              HSBC NEVADA NA                             BLATT HASENMILLER LEIBSKER P O                                                                 CHICAGO            IL      60680        USA     TRADE PAYABLE                                                                        $46.57
7391              HSBC ORCHARD BANK                          WEBER & OLCESE P L C GEOFFREYS WERBER                                                          TROY               MI      48084        USA     TRADE PAYABLE                                                                       $248.58
                                                             P67124 3250W
7392              HSM FAR EAST CO LIMITED                    9 NORTH HUIZHAN EAST RD NANWU DIST       HOUJIE TOWN                                           DONGGUAN           CHINA   523960               TRADE PAYABLE                                                                   $952,258.32
7393              HSM RECEIVABLES                            HSM RECEIVABLES 6990 W 38TH AVE STE100                                                         WHEAT RIDGE        CO      80033        USA     TRADE PAYABLE                                                                      $150.74

7394              HSU SOONSHING CAROLINE WONG                5223 CROWN STREET                                                                              BETHESDA           MD      20816        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
7395              HUA LANG                                   17300 RAILROAD ST UNIT D                                                                       CITY OF INDUSTRY   CA      91748        USA     TRADE PAYABLE                                                                       $94.23
7396              HUBAY LURIE                                12005 CITRUSWOOD DR                                                                            ORLANDO            FL      32832        USA     TRADE PAYABLE                                                                       $50.00
7397              HUBBARD ARNEST G                           155 NORTH MAIN STREET                                                                          EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7398              HUBBARD DONALD S AND SANDRA HUBBARD HIS    100 N CALVERT ST                                                                               BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
7399              HUBBARD TEARA L                            1218 DERRY STREET                                                                              HARRISBURG         PA      17104        USA     TRADE PAYABLE                                                                         $4.09
7400              HUDSON ALLEN                               5303 E CORTLAND BLVD APT F10                                                                   FLAGSTAFF          AZ      86004        USA     TRADE PAYABLE                                                                      $148.82
7401              HUDSON BLUNDELL                            6 DANTES WAY                                                                                   MIDDLETOWN         NJ      07748-2869   USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
7402              HUDSON CNTY SHERIFF                        595 NEWARK AVE                                                                                 JERSEY CITY        NJ      07306        USA     TRADE PAYABLE                                                                      $145.37
7403              HUDSON ENERGY SERVICES TX                  PO BOX 731137                                                                                  DALLAS             TX      75373-1137   USA     UTILITIES PAYABLE                                                                 $6,579.60
7404              HUDSON HOME GROUP LLC                      85 FULTON STREET UNIT 8                                                                        BOONTON            NJ      07005        USA     TRADE PAYABLE                                                                   $174,871.92
7405              HUDSON RANDALL                             1803 NORMANDIE LN                                                                              ALBANY             GA      31707        USA     TRADE PAYABLE                                                                        $11.00
7406              HUDSON ROBERT                              2150 SOUTH INGRAM MILL APT 845                                                                 SPRINGFIELD        MO      65804        USA     TRADE PAYABLE                                                                      $188.32
7407              HUEBNER JACK T                             N889 BROOKVIEW DR                                                                              HORTONVILLE        WI      54944        USA     TRADE PAYABLE                                                                        $22.18
7408              HUETTER CORINNE E                          566 1ST AVE SOUTH MITCHEL HALL                                                                 ST CLOUD           MN      56301        USA     TRADE PAYABLE                                                                         $2.41
7409              HUEY CRYSTAL INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                          EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF JOHN T
                  HUEY DECEASED
7410              HUFF GERALDINE AS THE SPECIAL              155 NORTH MAIN STREET                                                                          EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF KATHRYN
                  CAVENDER DECEASED
7411              HUFF GLEN AND LENA HUFF                    155 NORTH MAIN STREET                                                                          EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7412              HUFF MAKIYLA D                             3106-66TH AVENUE NORTH                                                                         BROOKLYN CENTER    MN      55429        USA     TRADE PAYABLE                                                                       $24.63
7413              HUFF ROGER                                 10 N TUCKER BLVD                                                                               ST LOUIS           MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7414              HUGH & MAIKOU NGUYEN                       6184 SUMMIT CURVE S                                                                            COTTAGE GROVE      MN      55016        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
7415              HUGH WORSHAM                               24720 230TH WAY SE                                                                             MAPLE VALLEY       WA      98038        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
7416              HUGHES ANTHONY S                           44 TIMBER RIDGE                                                                                JACKSON            MS      39212        USA     TRADE PAYABLE                                                                      $433.46
7417              HUGHES HUGH                                1289 WESTPORT RIDGE                                                                            CRYSTAL LAKE       IL      60014        USA     TRADE PAYABLE                                                                      $386.11
7418              HUGHES ROGER                               505 NE 103RD ST                                                                                KANSAS CITY        MO      64155        USA     TRADE PAYABLE                                                                      $234.00
7419              HUGHES SR; ANDREW J AND MARIAN HUGHES      100 N CALVERT ST                                                                               BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
7420              HULK SMALL ENGINE LLC                      6547 N ACADEMY BOULEVARD 1049                                                                  COLORADO SPRINGS   CO      80918        USA     TRADE PAYABLE                                                                      $335.98
7421              HULL BRITTANY                              969 CONTINENTAL DR                                                                             INDIANA            PA      15701        USA     TRADE PAYABLE                                                                      $171.34
7422              HULTMAN ROBERT H                           15940 20TH AVE                                                                                 CLEARLAKE          CA      95422        USA     TRADE PAYABLE                                                                     $1,511.32
7423              HUMBERTO RODRIGUEZ                         1530 SW 20TH ST                                                                                MIAMI              FL      33145        USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
7424              HUMPHREYS KYLE W                           497 OLD SOMERSET AVENUE                                                                        NORTH DIGHTON      MA      02764        USA     TRADE PAYABLE                                                                         $1.75
7425              HUMPHRIES LAWRENCE                         9101 NATAHALA PLACE                                                                            CLINTON            MD      20735        USA     TRADE PAYABLE                                                                      $101.00
7426              HUNG HSING ELECTRIC CO LTD                 611W W 163RD ST                                                                                NEW YORK           NY      10032        USA     TRADE PAYABLE                                                                   $141,413.70
7427              HUNGRY MONKEY                                                                                                                                                                             TRADE PAYABLE                                                                      $205.50


                                                                                                                                         Page 94 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                          18-23537-rdd                             Doc 20            Filed 01/18/19
                                                                                                                                    Schedule Entered            01/18/19
                                                                                                                                             E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                    Pg 735 of 1461




                                                                                                                                                                                                                                                     Contingent

                                                                                                                                                                                                                                                                  Unliquidated

                                                                                                                                                                                                                                                                                 Disputed
Row No. Account   Creditor's Name                         Address 1                                Address 2                    Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                         Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                            Offset
                                                                                                                                                                                                                                                                                                            (Y/N)
7428              HUNT ADRIANA                            1901 HARDER ROAD                                                                                      HAYWARD           CA      94542        USA     TRADE PAYABLE                                                                         $5.49
7429              HUNT GARY L                             155 NORTH MAIN STREET                                                                                 EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7430              HUNT LAQIA M                            119-A PARK CHARLES BLVD S                                                                             ST PETERS         MO      63376        USA     TRADE PAYABLE                                                                      $302.64
7431              HUNT TEDRIC B                           310 GA HWY 22 E                                                                                       GRAY              GA      31032        USA     TRADE PAYABLE                                                                        $72.34
7432              HUNT TYLER M                            236 CHESTNUT STREET                                                                                   DOWNINGTOWN       PA      19335        USA     TRADE PAYABLE                                                                        $66.12
7433              HUNTER FAN COMPANY                      MEMPHIS TN 38148-0056                                                                                 MEMPHIS            TN     38148-0056   USA     TRADE PAYABLE                                                                     $3,263.65
7434              HUNTER JAMES                            106 LUKE LN LOT 68                                                                                    GREENVILLE        SC      29605        USA     TRADE PAYABLE                                                                         $1.84
7435              HUNTER PANOIU                           2552 ASHLENDALE                                                                                       BELLMORE          NY      11710        USA     INSURANCE CLAIMS     6/14/2015        X            X              X          UNDETERMINED
7436              HUNTER RONDRICKA                        5318 EVANGELINE ST                                                                                    BATON ROUGE       LA      70805        USA     TRADE PAYABLE                                                                      $112.22
7437              HUNTT TIMOTHY B AND TAMMY ASO CSAA      4301 E PARHAM RD                                                                                      RICHMOND          VA      23228        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AFFINITY INSURANCE COMPANY FORMERLY
                  KNOWN AS KEYSTONE INSURANCE COMPANY
7438              HUON LECH 13 TRUSTEE AUGUSTA            CH 13 TRUSTEE-AUGUSTA PO BOX 102173                                                                   ATLANTA           GA      30368        USA     TRADE PAYABLE                                                                       $246.46
7439              HUON LECH 13 TRUSTEE AUGUSTA            CH 13 TRUSTEE-AUGUSTA PO BOX 102173                                                                   ATLANTA           GA      30368        USA     TRADE PAYABLE                                                                       $115.38
7440              HUONG LY                                8224 OAKWOOD DR                                                                                       PLANO             TX      75024        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
7441              HUPPINS HI FI PHOTO & VIDEO IN          PO BOX 13069                                                                                          SPOKANE           WA      99213        USA     TRADE PAYABLE                                                                      $7,425.04
7442              HURD LONNIKIA                           25619 LOS CABOS DR                                                                                    MORENO VALLEY     CA      92551        USA     TRADE PAYABLE                                                                         $96.75
7443              HURD RONALD AND SUSAN                   155 NORTH MAIN STREET                                                                                 EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7444              HURST AMANDA                            764 MILL ST APT 5                                                                                     SPRINGFIELD       OR      97477        USA     TRADE PAYABLE                                                                         $26.95
7445              HURTARTE ANDY                           6650 HAYVENHURST 128                                                                                  VAN NUYS          CA      91406        USA     TRADE PAYABLE                                                                       $197.53
7446              HUSQVARNA OUTDOOR PRODUCTS              P O BOX 2745                                                                                          CAROL STREAM      IL      60132        USA     TRADE PAYABLE                                                                  $1,047,269.48
7447              HUSQVARNA OUTDOOR PRODUCTS INC          CAROL STREAM IL 60132-2737                                                                            CAROL STREAM       IL     60132-2737   USA     TRADE PAYABLE                                                                  $2,000,561.49
7448              HUSQVARNA OUTDOOR PRODUCTS INC          CAROL STREAM IL 60132-2737                                                                            CAROL STREAM       IL     60132-2737   USA     TRADE PAYABLE                                                                       $414.51
7449              HUSSEIN ASYA                            1409 1ST AVENUE APARTMENT D                                                                           CHULA VISTA       CA      91911        USA     TRADE PAYABLE                                                                       $147.11
7450              HUSSEIN DAKHLALLAH                      23653 WILSON AVE                                                                                      DEARBORN          MI      48128        USA     INSURANCE CLAIMS     7/17/2016        X            X              X          UNDETERMINED
7451              HUSSIN YAHIA Y                          1179 MAIN ST                                                                                          LEOMINSTER        MA      01453        USA     TRADE PAYABLE                                                                          $0.56
7452              HUTCHESON ASHLEY N                      1229 CR 205                                                                                           BLUE SPRINGS      MS      38828        USA     TRADE PAYABLE                                                                          $0.87
7453              HUTCHINSON GLORIA                       5401 110TH STREET SOUTHWEST E-21                                                                      LAKEWOOD          WA      98499        USA     TRADE PAYABLE                                                                          $1.85
7454              HUTCHISON DAVID H                       PHILADELPHIA CITY HALL                   CHESTNUT ST                                                  PHILADELPHIA      PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7455              HUTH JR; JOHN AND JANET HUTH HIS WIFE   100 N CALVERT ST                                                                                      BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7456              HUTSON CHARLES EDWARD AND ARDYCE E      201 CAROLINE ST                                                                                       HOUSTON           TX      77002        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUTSON
7457              HUTSON ZACHARY                          6802 MEADOW DR                                                                                        CRYSTAL LAKE      IL      60012        USA     TRADE PAYABLE                                                                          $1.80
7458              HUTSONA PATRICIA                        2111 13 AVE NORTH                                                                                     GRAND FORKS       ND      58203        USA     TRADE PAYABLE                                                                       $165.38
7459              HUTTON KRISANNE                         258 STENNIS DR APT 28                                                                                 BILOXI            MS      39531        USA     TRADE PAYABLE                                                                          $3.70
7460              HUXLEY CASIMIR                          103-6 SMITH BAY                                                                                       ST THOMAS         VI      00802        USA     INSURANCE CLAIMS     12/4/2016        X            X              X          UNDETERMINED
7461              HVAC DEPOT                              1227 MCDONALD AVE                                                                                     BROOKLYN          NY      11230        USA     TRADE PAYABLE                                                                      $2,685.96
7462              HVCC FLOOR CARE LLC                     10089 FM 1960                                                                                         DAYTON             TX     77535        USA     TRADE PAYABLE                                                                         $12.89
7463              HYANNIS WATER SYSTEM                    PO BOX 731                                                                                            READING           MA      01867-0405   USA     UTILITIES PAYABLE                                                                   $443.99
7464              HYBRID MARKETING LLC                    113 HAMPTON PT                                                                                        WARNER ROBINS      GA     31088        USA     TRADE PAYABLE                                                                       $185.18
7465              HYDRA DIGITAL RETAIL AGGREGATI                                                                                                                                                               TRADE PAYABLE                                                                       $128.52
7466              HYMAN ERICA                             22294 WHISTLING PINES LN                                                                              BOCA RATON        FL      33428        USA     TRADE PAYABLE                                                                          $1.84
7467              HZ U-JUMP ARTS & CRAFTS CO LTD          RM A301 YIN-HAI BUILDING                 NO 250 CAO-XI ROAD                                           SHANGHAI                                       TRADE PAYABLE                                                                   $400,834.70
7468              IACOVONE ANTHONY AND SHARON IACOVONE    PHILADELPHIA CITY HALL                   CHESTNUT ST                                                  PHILADELPHIA      PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7469              IB&S SOLUTIONS INC                      3558 CAMERON CREEK DR                                                                                 MATTHEWS          NC      28105        USA     TRADE PAYABLE                                                                       $300.00
7470              IBANEZ TATIYANA L                       32917 STARLIGHT STREET                                                                                WILDOMAR          CA      92595        USA     TRADE PAYABLE                                                                         $29.72
7471              IBARRA ANA                              5353 E 22ND ST APT 330                                                                                TUCSON            AZ      85711        USA     TRADE PAYABLE                                                                         $83.69
7472              IBARRA VANESSA                          1682 W CO 17 12 ST                                                                                    SOMERTON          AZ      85350        USA     TRADE PAYABLE                                                                          $1.81
7473              IBRAHIM ABDELHAMEED A                   9900 DEHAVILLAND WAY L                                                                                BALTIMORE         MD      21220        USA     TRADE PAYABLE                                                                          $0.93
7474              IBRAHIM KHWAJA                          425 NORTH BROADWAY 685                                                                                JERICHO           NY      11753        USA     TRADE PAYABLE                                                                     $12,110.49
7475              IBRICEVIC SMAIL AND SONJA IBRICEVIC     60 CENTRE ST                                                                                          NEW YORK          NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7476              IBSM INC                                3302 ATHENA DRIVE                                                                                     WINTER PARK       FL      32792        USA     TRADE PAYABLE                                                                       $189.90
7477              IC SHOP LLC                             5614 W GRAND PARKWAY S SUITE 102                                                                      RICHMOND           TX     77406        USA     TRADE PAYABLE                                                                      $4,146.85
7478              ICHAEL THOMPSON II                      1700 ALTA DR APT 2043                                                                                 LAS VEGAS         NV      89106        USA     TRADE PAYABLE                                                                         $74.15
7479              ICLEAN AIR PRODUCTS                     44190 WAXPOOL RD SUITE 177                                                                            ASHBURN           VA      20147        USA     TRADE PAYABLE                                                                     $11,351.87
7480              ICON HEALTH & FITNESS INC               P O BOX 99661                                                                                         CHICAGO           IL      60690        USA     TRADE PAYABLE                                                                  $1,407,717.94
7481              ICON HEALTH AND FITNESS INC             1500 S 1000 WEST                                                                                      LOGAN             UT      84321        USA     TRADE PAYABLE                                                                  $9,310,573.40
7482              IDA BLACKNALL                           57 OSGOOD AVE                                                                                         STATEN ISLAND     NY      10306        USA     INSURANCE CLAIMS     9/27/2012        X            X              X          UNDETERMINED
7483              IDA HOPKINS                             9854 MANNHEIM LN                                                                                      WALDORF           MD      20603        USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
7484              IDA MICHELLE GONZALEZ                   11197 WELLSHIRE LANE                                                                                  FRISCO            TX      75035        USA     INSURANCE CLAIMS     8/3/2014         X            X              X          UNDETERMINED
7485              IDAHO DEPARTMENT OF LABOR               PAYMENT CONTROL 317 W MAIN                                                                            BOISE             ID      83735        USA     TRADE PAYABLE                                                                         $28.53
7486              IDEAL SECURITY INC                      508 MAR CIRCLE                                                                                        ALAMO             TX      78516        USA     TRADE PAYABLE                                                                      $1,422.87
7487              IDL TOOLS INTERNATIONAL LLC             30 BORIGHT AVE                                                                                         KENILWORTH       NJ      07033        USA     TRADE PAYABLE                                                                         $89.20
7488              IDODO PATIENCE M                        103 VESEY SREET                                                                                       BROCKTON          MA      02301        USA     TRADE PAYABLE                                                                          $1.31
7489              IDS ONLINE CORP                         117 DOCKS CORNER ROAD UNIT B                                                                          DAYTON            NJ      08810        USA     TRADE PAYABLE                                                                      $2,288.00
7490              IEESUN KIM                              3328 BUMANN RD                                                                                        ENCINITAS         CA      92024        USA     TRADE PAYABLE                                                                       $797.28
7491              IF THE SHOE FITS                        919 SE OSCEOLA STREET                                                                                 STUART            FL      34994        USA     TRADE PAYABLE                                                                      $5,543.26
7492              IFCO LOGISTICS SYSTEMS                  PO BOX 849729                                                                                         DALLAS            TX      75284        USA     TRADE PAYABLE                                                                         $14.26
7493              IFCO LOGISTICS SYSTEMS                  PO BOX 849729                                                                                         DALLAS            TX      75284        USA     TRADE PAYABLE                                                                         $93.21
7494              IFILL IRWIN                             60 CENTRE ST                                                                                          NEW YORK          NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7495              IGAD LLC                                                                                                                                                                                     TRADE PAYABLE                                                                         $35.39
7496              IGLOO PRODUCTS CORPORATION              P O BOX 99912                                                                                         CHICAGO           IL      60696-7712   USA     TRADE PAYABLE                                                                       $548.65
7497              IGNACIO VALLE                           822 JENNIFER CT                                                                                       SANTA MARIA       CA      93454        USA     INSURANCE CLAIMS     6/21/2017        X            X              X          UNDETERMINED
7498              IGNITE USA LLC                          180 N LASALLE ST                                                                                      CHICAGO           IL      60601        USA     TRADE PAYABLE                                                                      $1,481.36
7499              IGOR KAPUSTIN                           15 DUKES WAY                                                                                          FEASTERVILLE      PA      19053        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
7500              IGOR SHKOLNIK                           311 LYON COURT                                                                                        PIKESVILLE        MD      21208        USA     INSURANCE CLAIMS     6/16/2018        X            X              X          UNDETERMINED
7501              IJJO GABRIEL                            4030 BELLAIRE AVE APT 5                                                                               WHITE BEAR LAKE   MN      55110        USA     TRADE PAYABLE                                                                          $1.84
7502              IKER CONSTRUCTION INC                   6149 KING GEORGE DR                                                                                   CHARLOTTE         NC      28213        USA     TRADE PAYABLE                                                                       $461.77
7503              IL CLERK OF CIRCUIT COURT CO            450 E COURT ST                                                                                        KANKAKEE          IL      60901        USA     TRADE PAYABLE                                                                         $20.00
7504              IL DEPT OF HUMAN SERVICES               160 N LASALLE ST SUITE N 1000                                                                         CHICAGO           IL      60601        USA     TRADE PAYABLE                                                                         $88.39
7505              IL STATE DISBURSEMENT UNIT              PO BOX 5400                                                                                           CAROL STREAM      IL      60197        USA     TRADE PAYABLE                                                                       $172.25
7506              IL STATE DISBURSEMENT UNIT              PO BOX 5400                                                                                           CAROL STREAM      IL      60197        USA     TRADE PAYABLE                                                                      $2,708.33
7507              IL STUD ASSISTANCE COMMISSION           P O BOX 15109 CO NCO FINANCIAL SYSTEMS                                                                WILMINGTON        DE      19850        USA     TRADE PAYABLE                                                                       $294.00
                                                          INC
7508              IL STUD ASSISTANCE COMMISSION           P O BOX 15109 CO NCO FINANCIAL SYSTEMS                                                                WILMINGTON        DE      19850        USA     TRADE PAYABLE                                                                        $14.28
                                                          INC
7509              IL STUD ASSISTANCE COMMISSION           P O BOX 15109 CO NCO FINANCIAL SYSTEMS                                                                WILMINGTON        DE      19850        USA     TRADE PAYABLE                                                                       $476.26
                                                          INC


                                                                                                                                             Page 95 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                                Doc 20                 Filed 01/18/19
                                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                                        E/F: Part 3 Question 1      00:55:49                       Main Document                                                                                   Case Number: 18-23537
                                                                                                                                               Pg 736 of 1461




                                                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                            Address 1                                 Address 2                           Address 3         Address 4     City                   State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                                                             (Y/N)
7510              IL STUDENT ASSISTANCE COMMISSI             ILLINOIS STUDENT AS COMMISSION1755 LAKE                                                                       DEERFIELD              IL       60015        USA     TRADE PAYABLE                                                                       $506.32
                                                             COOK RD
7511              ILG KATIE J                                315 S 49TH PLACE                                                                                              SPRINGFIELD            OR       97478        USA     TRADE PAYABLE                                                                        $27.51
7512              ILIAS KALOGIROU                            6004 COLTON RIDGE DR                                                                                          INDIAN TRAIL           NC       28079        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
7513              ILIETTE & ARMANDO OLIVEROS                 8234 SW 60TH CT                                                                                               MIAMI                  FL       33143        USA     INSURANCE CLAIMS     3/1/2018         X            X              X          UNDETERMINED
7514              ILLINOIS AMERICAN WATER                    PO BOX 3027                                                                                                   MILWAUKEE              WI       53201-3027   USA     UTILITIES PAYABLE                                                                 $1,379.29
7515              ILLINOIS STUDENT ASSIST COM                P O BOX 904                                                                                                   DEERFIELD              IL       60015        USA     TRADE PAYABLE                                                                      $337.09
7516              ILLINOIS STUDENT ASSIST COM                P O BOX 904                                                                                                   DEERFIELD              IL       60015        USA     TRADE PAYABLE                                                                        $14.10
7517              ILLINOIS STUDENT ASSISTANCE CO             PO BOX 904                                                                                                    DEERFIELD              IL       60015        USA     TRADE PAYABLE                                                                      $251.03
7518              ILLINOIS STUDENT ASSISTANCE CO             PO BOX 904                                                                                                    DEERFIELD              IL       60015        USA     TRADE PAYABLE                                                                      $260.46
7519              ILLINOIS STUDENT ASSISTANCE CO             PO BOX 904                                                                                                    DEERFIELD              IL       60015        USA     TRADE PAYABLE                                                                        $84.87
7520              ILLINOIS STUDENT ASSISTANCE CO             PO BOX 904                                                                                                    DEERFIELD              IL       60015        USA     TRADE PAYABLE                                                                        $99.70
7521              ILLINOIS STUDENT ASSISTANCE CO             PO BOX 904                                                                                                    DEERFIELD              IL       60015        USA     TRADE PAYABLE                                                                      $161.18
7522              ILYA BORUCH                                                                                                                                                                                                   TRADE PAYABLE                                                                         $7.86
7523              IMAGE DEPOT INC                            2102 EDWARD STREET                                                                                            HOUSTON                TX       77007        USA     TRADE PAYABLE                                                                        $78.50
7524              IMAGESTORE US INC DBA BRAINYDE                                                                                                                                                                                TRADE PAYABLE                                                                      $488.38
7525              IMAN HOGAN                                                                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
7526              IMAN TAREEN                                37 MONTGOMERY ST                                                                                              BRENTWOOD              NY       11717        USA     INSURANCE CLAIMS     12/16/2012       X            X              X          UNDETERMINED
7527              IMG IMPORTS INC                            2788 SLOUGH ST                                                                                                MISSISSAUGA                                          TRADE PAYABLE                                                                      $229.25
7528              IMMENSCHUH CARL AND VALLENE                321 TUOLUMNE ST                                                                                               VALLEJO                CA       94590        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  IMMENSCHUH
7529              IMOGENE FOREMAN                            3760 VISTA CAMPANA S                      31                                                                  OCEAN SIDE             CA       92057        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
7530              IMPERIAL IMPORT LLC                        80 SAND ISLND ACCESS RD BAY237                                                                                HONOLULU               HI       96819        USA     TRADE PAYABLE                                                                     $6,176.98
7531              IMPERIAL INDUSTRIAL SUPPLY                 5798 ONTARIO MILLS PARKWAY                                                                                    ONTARIO                CA       91764        USA     TRADE PAYABLE                                                                   $102,745.67
7532              IMPERIAL IRRIGATION DISTRICT CA            PO BOX 937                                ATTN: PAYMENT CENTER                                                IMPERIAL               CA       92251-0937   USA     UTILITIES PAYABLE                                                                 $1,238.79
7533              IMPERIAL-DELTAH INC                        795 WATERMAN AVE                                                                                              E PROVIDENCE           RI       02914-1713   USA     TRADE PAYABLE                                                                    $25,373.22
7534              IMPEX12 LLC                                3330 FAIRCHILD GARDENS AVE UNIT 33                                                                            PALM BEACH GARDENS     FL       33420        USA     TRADE PAYABLE                                                                      $389.66
7535              IMPORT LANDS END                           FOR SEARS INTERNAL USE DEPT 733IMP                                                                            DALLAS                 TX       75206        USA     TRADE PAYABLE                                                                   $184,228.96
7536              IMPROVOLA GABRIEL                          1161 BAYSIDE CT                                                                                               COLUMBUS               IN       47201        USA     TRADE PAYABLE                                                                      $408.08
7537              IN FILTERS NOW                             BIN 4369001 PO BOX 1207                                                                                       INDIANAPOLIS           IN       46206        USA     TRADE PAYABLE                                                                     $7,880.13
7538              IN SEASON JEWELRY                          1800 SW 1ST AVE SUITE 401                                                                                     MIAMI                  FL       33129        USA     TRADE PAYABLE                                                                      $938.76
7539              IN STATE CENTRAL COLL UNIT                 P O BOX 6219                                                                                                  INDIANAPOLIS           IN       46206        USA     TRADE PAYABLE                                                                      $286.00
7540              IN THE HANDS OF PROFESSIONALS              21612 MARILLA STREET                                                                                          CHATSWORTH             CA       91324        USA     TRADE PAYABLE                                                                        $38.32
7541              IN THE MATTER OF CERTAIN CARBURETORS AND   500 E ST SW                                                                                                   WASHIGNTON             DC       20436        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PRODUCTS CONTAINING SUCH CARBURETORS -
                  WALBRO LLC
7542              INADAMS AND SOUZA LLC                      15 REGENT DRIVE                                                                                               NASHUA                 NH       03063        USA     TRADE PAYABLE                                                                      $800.00
7543              INDIAN RIVER COUNTY UTILITIES FL           PO BOX 1750                                                                                                   VERO BEACH             FL       32961        USA     UTILITIES PAYABLE                                                                  $716.09
7544              INDIAN RIVER MALL REALTY MGMT                                                                                                                                                                                 TRADE PAYABLE                                                                     $5,423.00
7545              INDIAN RIVER MALL REALTY MGMT LLC          1010 NORTHERN BLVD SUITE 212                                                                                  GREAT NECK             NY       11021        USA     TRADE PAYABLE                                                                     $5,423.00
7546              INDIANA AMERICAN WATER                     PO BOX 3027                                                                                                   MILWAUKEE              WI       53201-3027   USA     UTILITIES PAYABLE                                                                 $2,459.86
7547              INDIANA MICHIGAN POWER                     PO BOX 371496                                                                                                 PITTSBURGH             PA       15250-7496   USA     UTILITIES PAYABLE                                                                  $471.69
7548              INDIANAPOLIS POWER & LIGHT IPL             PO BOX 110                                IPALCO ENTERPRISES                                                  INDIANAPOLIS           IN       46206-0110   USA     UTILITIES PAYABLE                                                                 $8,388.09
7549              INDU CHHIBBER                              811 SEERS DRIVE                                                                                               SCHAUMBURG             IL       60173        USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
7550              INDUSTRIAL ZAPATERA GERICO SA DE CV        BLVD MIGUEL DE CERVANTES SAAVEDRA         SUR NO 2302 INT D COL SANTA RITA                                    LEON                   GUANAJ   C.P 37450            TRADE PAYABLE                                                                   $216,613.87
                                                                                                                                                                                                  UATO
7551              INDUSTRIAS DE MOVEIS ROTTA LTDA            RUA PASCOAL ROTTA                         BAIRRO DOS MUNICIPIOS                                               CACADOR                SC       89500000     USA     TRADE PAYABLE                                                                   $108,315.07
7552              INEZ PETERSON                              1621 MEADOWBROOK DR                                                                                           GARLAND                TX       75042        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
7553              INFINITE ENERGY INC-GAS                    PO BOX 71247                                                                                                  CHARLOTTE              NC       28272-1247   USA     UTILITIES PAYABLE                                                                    $38.36
7554              INFINITY1                                  1674 LAKE DR W                                                                                                CHANHASSEN             MN       55317        USA     TRADE PAYABLE                                                                      $876.79
7555              INGLE BARBARA PERSONAL REPRESENTATIVE OF   100 N CALVERT ST                                                                                              BALTIMORE              MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF PRESTON INGLE ET AL
7556              INGRAM ERIC S                              915 CROSSWIND PL                                                                                              COCKEYSVILLE           MD       21030        USA     TRADE PAYABLE                                                                       $14.14
7557              INGRAM JABARI                              2067 EASTWOOD TER                                                                                             LUMBERTON              NC       28358        USA     TRADE PAYABLE                                                                        $2.87
7558              INGRAM LAURIE                              516 3RD AVE                                                                                                   SEATTLE                WA       98104        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7559              INGRASSIA LUCIEN AND CONSTANCE INGRASSIA   60 CENTRE ST                                                                                                  NEW YORK               NY       10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

7560              INGRID CARROLL                             5326 67TH AVE                                                                                                 RIVERDALE              MD       20737        USA     INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
7561              INGRID GAUER                               622 DARA ROAD                                                                                                 GOLETA                 CA       93117        USA     INSURANCE CLAIMS     4/30/2014        X            X              X          UNDETERMINED
7562              INGRID SWANIER                             12715 VITRY LN                                                                                                HOUSTON                TX       77071        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
7563              INGRID THON                                37 ELSIE STREET                                                                                               SAN FRANCISCO          CA       94110        USA     INSURANCE CLAIMS     8/10/2017        X            X              X          UNDETERMINED
7564              INKTASTIC INC                              5214 CLEVELAND RD                                                                                             WOOSTER                 OH      44691        USA     TRADE PAYABLE                                                                     $1,096.35
7565              INMAN SUSAN INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                                         EDWARDSVILLE           IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF RICHARD
                  INMAN DECEASED
7566              INNOVA ELECTRONICS CORP                    FOUNTAIN VALLEY CA 92708                                                                                      FOUNTAIN VALLEY        CA       92708        USA     TRADE PAYABLE                                                                   $312,380.47
7567              INNOVATIVE SOLAR SOLUTIONS LL                                                                                                                                                                                 TRADE PAYABLE                                                                      $274.09
7568              INNOVUS PHARMACEUTICALS INC                8845 REHCO RD                                                                                                 SAN DIEGO              CA       92121        USA     TRADE PAYABLE                                                                        $57.24
7569              INOCENCIO IBARRA                           23385 WOODLANDER WAY                                                                                          MORENO VALLEY          CA       92557        USA     INSURANCE CLAIMS     10/18/2011       X            X              X          UNDETERMINED
7570              INSTANTFIGURE INC                          17662 ARMSTRONG AVE                                                                                           IRVINE                 CA       92614        USA     TRADE PAYABLE                                                                      $107.45
7571              INTEGRATED SUPPLY NETWORK                  PO BOX 405157                                                                                                 ATLANTA                GA       30384-5157   USA     TRADE PAYABLE                                                                    $14,080.14
7572              INTEGRITY FINANCIAL PARTNERS               SC DEPARTMENT OF REVENUE DEPT 06W 23 PO                                                                       ROCK HILL              SC       29731        USA     TRADE PAYABLE                                                                      $100.00
                                                             BOX 12099
7573              INTER TRADING LLC                          789 N GROVE ROAD 103                                                                                          RICHARDSON             TX       75081        USA     TRADE PAYABLE                                                                     $3,822.84
7574              INTER TRADING LLC                          789 N GROVE ROAD 103                                                                                          RICHARDSON             TX       75081        USA     TRADE PAYABLE                                                                     $3,717.72
7575              INTERDESIGN INC                            30725 SOLON IND PKWY                                                                                          SOLON                  OH       44139        USA     TRADE PAYABLE                                                                      $611.86
7576              INTERMOUNTAIN GAS COMPANY                  PO BOX 5600                                                                                                   BISMARCK               ND       58506-5600   USA     UTILITIES PAYABLE                                                                    $94.44
7577              INTERNATIONAL MANUFACTURING AN                                                                                                                                                                                TRADE PAYABLE                                                                     $2,098.63
7578              INTERNATIONAL MULCH COMPANY IN             182 NORTHWEST INDUSTRIAL COURT                                                                                BRIDGETON              MO       63044        USA     TRADE PAYABLE                                                                      $268.00
7579              INTERNATIONAL PACKAGING SUPPLI             4219 NORTH SHORE DRIVE                                                                                        FENTON                 MI       48430        USA     TRADE PAYABLE                                                                   $265,859.65
7580              INTERNATIONAL PAYMENT SERVICES             9710 TRAVILLE GATEWAY DR374                                                                                   ROCKVILLE              MD       20850        USA     TRADE PAYABLE                                                                      $142.17
7581              INTERNET FUNDING CORP                      16192 COASTAL HWY                                                                                             LEWES                  DE       19958        USA     TRADE PAYABLE                                                                      $135.04
7582              INTERNET SALES SOLUTIONS                                                                                                                                                                                      TRADE PAYABLE                                                                      $857.44
7583              INTERPROP BEDFORD L L C                    P O BOX 416479                                                                                                BOSTON                 MA       02241-6479 USA       TRADE PAYABLE                                                                     $1,287.50
7584              INTERSTATE SUPPLIES AND SERVIC                                                                                                                                                                                TRADE PAYABLE                                                                     $1,296.06
7585              INTEXDESIGN                                67 LYNWOOD ROAD                                                                                               THAMES DITTON SURREY                                 TRADE PAYABLE                                                                     $1,290.00

7586              INTRO TECH AUTOMOTIVE INC                  3961 SCHAEFER AVENUE                                                                                          CHINO                  CA       91710        USA     TRADE PAYABLE                                                                       $186.48


                                                                                                                                                        Page 96 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                          Doc 20               Filed 01/18/19
                                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                                  E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                         Pg 737 of 1461




                                                                                                                                                                                                                                                             Contingent

                                                                                                                                                                                                                                                                          Unliquidated

                                                                                                                                                                                                                                                                                         Disputed
Row No. Account   Creditor's Name                              Address 1                             Address 2                       Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                 Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                    Offset
                                                                                                                                                                                                                                                                                                                    (Y/N)
7587              INVENTIK                                                                                                                                                                                             TRADE PAYABLE                                                                        $89.94
7588              INVENTORY ADJUSTERS                          3437 E MCDOWELL RD                                                                                    PHOENIX              AZ      85008        USA     TRADE PAYABLE                                                                     $2,498.54
7589              INVENTORY CONTROL SOLUTIONS L                                                                                                                                                                        TRADE PAYABLE                                                                      $210.25
7590              INVICTA WATCH COMPANY OF AMERI                                                                                                                                                                       TRADE PAYABLE                                                                   $425,634.96
7591              IOLETTE LLC                                  PO BOX 3399                                                                                           GUAYNABO             PR      00970        USA     TRADE PAYABLE                                                                     $1,504.55
7592              IOWA AMERICAN WATER COMPANY                  PO BOX 3027                                                                                           MILWAUKEE            WI      53201-3027   USA     UTILITIES PAYABLE                                                                    $95.45
7593              IPARIS LLC                                   24031 OXBOW LN N                                                                                      SONORA                CA     95370        USA     TRADE PAYABLE                                                                     $5,234.08
7594              IPD INC                                      40 RICHARDS AVENUE 5TH FLOOR                                                                          NORWALK              CT      06854        USA     TRADE PAYABLE                                                                    $27,063.78
7595              IPOD SUPERSTORE LLC                          19959 DINNER KEY DRIVE                                                                                BOCA RATON           FL      33498        USA     TRADE PAYABLE                                                                      $120.89
7596              IPPOLITI MARK AS PERSONAL REPRESENTATIVE     155 NORTH MAIN STREET                                                                                 EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF NANCY DEMARCO DECEASED

7597              IQBAL AKHTER                                 6400 N LONGMEADOW AVE                                                                                 LINCOLNWOOD          IL      60712        USA     INSURANCE CLAIMS     11/22/2015       X            X              X          UNDETERMINED
7598              IQBAL GILL                                   8611 FEATHER TRAIL                                                                                    HELOTES              TX      78023        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
7599              IRA & EDYTHE SEAVER FAMILY TRUST             1000 NORTH BRAND AVENUE                                                                               GLENDALE             CA      91202        USA     TRADE PAYABLE                                                                      $104.86
7600              IRA J SEAVER & EDYTHE T SEAVER                                                                                                                                                                       TRADE PAYABLE                                                                      $419.43
7601              IRA J SEAVER & EDYTHE T SEAVER TRU           1000 NORTH BRAND AVENUE                                                                               GLENDALE             CA      91202        USA     TRADE PAYABLE                                                                      $419.43
7602              IRBY AMBER                                   PO BOX 757                                                                                            CHIMAYO              NM      87522        USA     TRADE PAYABLE                                                                       $12.92
7603              IRENE & RANDY PEREZ YOUNG & HYDE             310 A PADRE BLVD                      UNIT 1102                                                       SOUTH PADRE ISLAND   TX      78597        USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
7604              IRENE ALVAREZ DIAZ                           P0 BOX 16752                                                                                          SAN JUAN             PR      00908-6752   USA     INSURANCE CLAIMS     4/29/2017        X            X              X          UNDETERMINED
7605              IRENE ESTRADA                                1913 S ALLPORT ST                                                                                     CHICAGO              IL      60608        USA     TRADE PAYABLE                                                                      $300.00
7606              IRENE HIRT                                   255 W 625 N                                                                                           LA PORTE             IN      46350-8974   USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
7607              IRENE RANKIN                                 1723 GROVE CT                                                                                         LONGMONT             CO      80501        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
7608              IRENE REVILLA                                94304 LUPUA PLACE                                                                                     MILILANI             HI      96789        USA     INSURANCE CLAIMS     8/19/2018        X            X              X          UNDETERMINED
7609              IRENE VALDERAS                               3712 PALACIOS AVENUE                                                                                  DALLAS               TX      75212        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
7610              IRIS DELEON                                  5434 CLAIR STREET                     UNIT A                                                          ONTARIO              CA      91762        USA     INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
7611              IRIS GARCIA SANTIAGO                         CALLE H BLOQUE F8                     URB ALAMAR                                                      LUQUILLO             PR      00773        USA     INSURANCE CLAIMS     12/18/2017       X            X              X          UNDETERMINED
7612              IRIS GREY MYRIE                              3194 PERRY AVE                                                                                        BRONX                NY      10467        USA     INSURANCE CLAIMS     8/4/2017         X            X              X          UNDETERMINED
7613              IRIS REYES                                   1827 LEWIS DRIVE                                                                                      WILLINGBORO          NJ      08046        USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
7614              IRIS ROZADA CAPELLA                          HC 9 BOX 13839                                                                                        AGUADILLA            PR      00603-9332   USA     INSURANCE CLAIMS     5/4/2018         X            X              X          UNDETERMINED
7615              IRIS SIEGEL                                  4229 HARBOUR ISLAND LANE                                                                              OXNARD               CA      93035        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
7616              IRIS URBINA                                  1301 SOUTHWEST 3RD STREET             APT F                                                           MIAMI                FL      33135        USA     INSURANCE CLAIMS     10/24/2014       X            X              X          UNDETERMINED
7617              IRIS WATANABE                                218 LANIALII ST                                                                                       WAHIAWA              HI      96786        USA     INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
7618              IRIZARRY MIGUEL A                            PO BOX 140248                                                                                         ARECIBO              PR      00614        USA     TRADE PAYABLE                                                                      $215.33
7619              IRMA ARROYO                                  1247 WILLOUGHBY AVE                   APT 1L                                                          QUEENS               NY      11379        USA     INSURANCE CLAIMS     6/24/2018        X            X              X          UNDETERMINED
7620              IRMA FIGUEROA MARRERO                        LA VEGA                               P46 CALLE GARDENIA                                              TOA BAJA             PR      00952        USA     INSURANCE CLAIMS     12/23/2015       X            X              X          UNDETERMINED
7621              IRMA GRAY                                    10716 FERNDALE RD                                                                                     DALLAS               TX      75238        USA     INSURANCE CLAIMS     4/18/2018        X            X              X          UNDETERMINED
7622              IRMA HOWARTH                                 3 PARKVIEW DR                                                                                         CANDLER              NC      28715        USA     INSURANCE CLAIMS     6/29/2017        X            X              X          UNDETERMINED
7623              IRMA REYES                                   414 SOUTH LINCOLN AVE APT 1                                                                           WAUKEGAN             IL      60085        USA     INSURANCE CLAIMS     12/29/2015       X            X              X          UNDETERMINED
7624              IROM SHERI INDIVIDUALLY AND AS NEXT FRIEND   500 SOUTH DENVER AVE W                TULSA                                                           OK                   OK      74103        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AND GUARDIAN OF JACOB IROM A MINOR

7625              IRONCLAD PERFORMANCE WEAR                    DEPT 1931                                                                                             DENVER               CO      80291        USA     TRADE PAYABLE                                                                        $33.68
7626              IRS                                          PO BOX 219236                                                                                         KANSAS CITY          MO      64121        USA     TRADE PAYABLE                                                                    $13,929.90
7627              IRS                                          PO BOX 219236                                                                                         KANSAS CITY          MO      64121        USA     TRADE PAYABLE                                                                     $1,471.94
7628              IRS                                          PO BOX 219236                                                                                         KANSAS CITY          MO      64121        USA     TRADE PAYABLE                                                                        $48.21
7629              IRS                                          PO BOX 219236                                                                                         KANSAS CITY          MO      64121        USA     TRADE PAYABLE                                                                        $68.75
7630              IRS                                          PO BOX 219236                                                                                         KANSAS CITY          MO      64121        USA     TRADE PAYABLE                                                                      $363.61
7631              IRS                                          PO BOX 219236                                                                                         KANSAS CITY          MO      64121        USA     TRADE PAYABLE                                                                      $379.03
7632              IRS                                          PO BOX 219236                                                                                         KANSAS CITY          MO      64121        USA     TRADE PAYABLE                                                                        $46.15
7633              IRS                                          PO BOX 219236                                                                                         KANSAS CITY          MO      64121        USA     TRADE PAYABLE                                                                     $8,563.00
7634              IRS                                          PO BOX 219236                                                                                         KANSAS CITY          MO      64121        USA     TRADE PAYABLE                                                                        $96.88
7635              IRS SERVICE CENTER                           PO BOX 57                                                                                             BENSALEM             PA      19020        USA     TRADE PAYABLE                                                                      $726.69
7636              IRS SERVICE CENTER                           PO BOX 57                                                                                             BENSALEM             PA      19020        USA     TRADE PAYABLE                                                                      $369.81
7637              IRSCA                                        PO BOX 24017                                                                                          FRESNO               CA      93779        USA     TRADE PAYABLE                                                                      $425.17
7638              IRSHAD ALI RAJPAR                            PRINCESS JEWELRY                                                                                      INDIANAPOLIS         IN      46254        USA     INSURANCE CLAIMS     5/30/2013        X            X              X          UNDETERMINED
7639              IRSPA                                        PO BOX 57                                                                                             BENSALEM             PA      19020        USA     TRADE PAYABLE                                                                      $630.91
7640              IRSPA                                        PO BOX 57                                                                                             BENSALEM             PA      19020        USA     TRADE PAYABLE                                                                        $32.68
7641              IRSPA                                        PO BOX 57                                                                                             BENSALEM             PA      19020        USA     TRADE PAYABLE                                                                        $40.50
7642              IRWIN ANDERSON                               UNKNOWN                                                                                               UNKNOWN              TN                   USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
7643              IRWIN BRUCE                                  3396 COUNTY ROAD 157                                                                                  ENTERPRISE           AL      36330        USA     TRADE PAYABLE                                                                      $100.00
7644              IRWIN EISMAN                                 76 LEE CT W                                                                                           GREAT NECK           NY      11024        USA     INSURANCE CLAIMS     5/15/2018        X            X              X          UNDETERMINED
7645              IRWIN H GRONER A PROF CORP                   1659 BLUE CANYON STREET                                                                               NEWBURY PARK         NV      91320        USA     TRADE PAYABLE                                                                      $331.48
7646              IRWIN H GRONER A PROF CORP                   1659 BLUE CANYON STREET                                                                               NEWBURY PARK         NV      91320        USA     TRADE PAYABLE                                                                      $733.99
7647              IRWIN H GRONER INC                           1659 BLUE CANYON STREET                                                                               NEWBURY PARK         NV      91320        USA     TRADE PAYABLE                                                                        $92.08
7648              ISAAC JOHNSON                                226 HUNTINGTON CIRCLE                                                                                 ELYRIA               OH      44035        USA     INSURANCE CLAIMS     4/24/2016        X            X              X          UNDETERMINED
7649              ISAAC TORKIEH                                42 ROSLYN CT                                                                                          LONG BRANCH           NJ     07740        USA     TRADE PAYABLE                                                                      $498.85
7650              ISABEL CORONADO                                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
7651              ISABEL MEDINA MARIN                          334 CALLE LAS MARIAS                                                                                  UTUADO               PR      00641-2769 USA       INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
7652              ISABEL NEVAREZ ROBLES                        URB MONTE CLARO                       MQ43 PASEO DEL PARQUE                                           BAYAMON              PR      00961-3579 USA       INSURANCE CLAIMS     3/27/2018        X            X              X          UNDETERMINED
7653              ISABELLAS FATE CYNTHIA L NAPOL                                                                                                                                                                       TRADE PAYABLE                                                                     $4,721.76
7654              ISAC                                         ATTN:DEBT MANAGEMENT DEP K-AWGP O BOX                                                                 DEERFIELD            IL      60015        USA     TRADE PAYABLE                                                                      $192.44
                                                               904
7655              ISAISGARCIA DAISY                            4250 12 WEST 106 STREET                                                                               INGLEWOOD            CA      90304        USA     TRADE PAYABLE                                                                        $14.63
7656              ISAURA MEDINA GOMEZ                          URB VILLA ORIENTE                     C44                                                             HUMACAO              PR      00741        USA     INSURANCE CLAIMS     1/19/2018        X            X              X          UNDETERMINED
7657              ISAVE ONLINE STORES LLC                      1460 BROADWAY YORK                                                                                    NYC                  NY      10018        USA     TRADE PAYABLE                                                                    $41,070.69
7658              ISELA QUESADA                                816 GREEN COVE                                                                                        EL PASO              TX      79932        USA     TRADE PAYABLE                                                                        $60.46
7659              ISLAH SPELLER                                410 N 7TH ST                                                                                          WILMINGTON           NC      28401        USA     INSURANCE CLAIMS     6/3/2018         X            X              X          UNDETERMINED
7660              ISLAM RIAN                                   89-14 168TH PLACE                                                                                     JAMAICA              NY      11432        USA     TRADE PAYABLE                                                                        $58.27
7661              ISLAND BREUNKA C                             1718 NORTHSIDE DRIVE APT D16                                                                          VALDOSTA             GA      31602        USA     TRADE PAYABLE                                                                         $1.84
7662              ISLAND SLIPPER FACTORY LTD                   98-711 KUAHAO PLACE                                                                                   PEARL CITY           HI      96872        USA     TRADE PAYABLE                                                                     $1,773.23
7663              ISLAS SYLVIA C                               3785 W TYBOLT DR                                                                                      TUCSON               AZ      85746        USA     TRADE PAYABLE                                                                         $1.75
7664              ISLE HOMER                                   16 MARLO LANE                                                                                         HAUPPAUGE            NY      11788        USA     INSURANCE CLAIMS     1/4/2018         X            X              X          UNDETERMINED
7665              ISMAEL LUGO ORTIZ                            URB LOS PINOS CALLE GARDENIA                                                                          YAUCO                PR      00698        USA     INSURANCE CLAIMS     7/15/2018        X            X              X          UNDETERMINED
7666              ISNEAL HERNANDEZ                             145 HARLEM AVE                                                                                        BRIDGEPORT           CT      06606        USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
7667              ISPRING WATER SYSTEMS LLC                    3020 TROTTERS PARKWAY                                                                                 ALPHARETTA           GA      30004        USA     TRADE PAYABLE                                                                        $39.07
7668              ISRAA JOMAA                                  6406 CALHOUN STREET                                                                                   DEARBON              MI      48126        USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
7669              ISRAEL FONTANEZ                              6604 MESA SOLANA PLACE NW                                                                             ALBUQUERQUE          NM      87120        USA     INSURANCE CLAIMS     7/12/2016        X            X              X          UNDETERMINED


                                                                                                                                                  Page 97 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                          Doc 20                   Filed 01/18/19
                                                                                                                                          Schedule Entered            01/18/19
                                                                                                                                                   E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                          Pg 738 of 1461




                                                                                                                                                                                                                                                              Contingent

                                                                                                                                                                                                                                                                           Unliquidated

                                                                                                                                                                                                                                                                                          Disputed
Row No. Account   Creditor's Name                           Address 1                             Address 2                           Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                  Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                     Offset
                                                                                                                                                                                                                                                                                                                     (Y/N)
7670              ISREAL BALLESTER                          186 SHERIDAN AVE                                                                                          MERIDAN              CT      06450        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
7671              ITEMBAZAARCOM INC                         18370 SOUTH MILES RD                                                                                      BEACHWOOD            OH      44122        USA     TRADE PAYABLE                                                                         $7.43
7672              ITW GLOBAL BRANDS DIV ITW INC             6925 PORTWEST DR                                                                                          HOUSTON              TX      77024        USA     TRADE PAYABLE                                                                     $8,956.54
7673              IULIO SYLVIA E                            1714 LAUMAILE STREET                                                                                      HONOLULU             HI      96819        USA     TRADE PAYABLE                                                                      $687.24
7674              IVAN DOSANTO                              44 BRANDON                                                                                                N OXFORD             MA      01537        USA     INSURANCE CLAIMS     4/1/2018         X            X              X          UNDETERMINED
7675              IVAN QI                                   17910 AJAX CIRCLE                                                                                         CITY OF INDUSTRY     CA      91748        USA     TRADE PAYABLE                                                                     $3,521.52
7676              IVANOV CATHY                              -32635 HIGHWAY 24                                                                                         LAKE GEORGE          CO      80827        USA     TRADE PAYABLE                                                                      $149.11
7677              IVANOV CATHY                              -32635 HIGHWAY 24                                                                                         LAKE GEORGE          CO      80827        USA     TRADE PAYABLE                                                                      $149.11
7678              IVAR BROGGER                              4537 GREENBUSH AVE                                                                                        SHERMAN OAKS         CA      91423        USA     INSURANCE CLAIMS     8/15/2016        X            X              X          UNDETERMINED
7679              IVEA INTERNATIONAL INC                    16501 SHADY GROVE RD UNIT 7667                                                                            GAITHERSBURG         MD      20898        USA     TRADE PAYABLE                                                                        $44.17
7680              IVELIZE PEREZ                             101-12-37- CORONA AVE                                                                                     QUEENS               NY      11368        USA     INSURANCE CLAIMS     12/18/2014       X            X              X          UNDETERMINED
7681              IVETTE ACEVEDO ORTIZ                      VICTORIA STATION                      PO BOX 399                                                          AGUADILLA            PR      00605-0399   USA     INSURANCE CLAIMS     10/31/2017       X            X              X          UNDETERMINED
7682              IVETTE CABRERA RODRIGUEZ                  URB SAN RAFAEL                        D38 CALLE 3                                                         CAGUAS               PR      00725-4673   USA     INSURANCE CLAIMS     12/29/2014       X            X              X          UNDETERMINED
7683              IVETTE FELICIANO LASTANZA                 PO BOX 8297                                                                                               BAYAMON              PR      00960-8287   USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
7684              IVETTE VELAZQUEZ VARGAS                   BOX 3394                                                                                                  JUNCOS               PR      00777        USA     INSURANCE CLAIMS     4/27/2018        X            X              X          UNDETERMINED
7685              IVEY COURTNEY D                           152 BOWLES STREET                                                                                         SPRINGFIELD          MA      01109        USA     TRADE PAYABLE                                                                      $100.00
7686              IVEY PHILLIS                              4450 OLD FAYETTEVILLE RD                                                                                  SYLACAUGA            AL      35151        USA     TRADE PAYABLE                                                                      $150.00
7687              IVGSTORES LLC                             1806 N FLAMINGO RD STE 415                                                                                PEMBROKE PINES       FL      33028        USA     TRADE PAYABLE                                                                    $68,406.67
7688              IVY KAN                                   1657 LEILEHUA LANE                                                                                        HONOLULU             HI      96813        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
7689              IWAN LLC                                  3131 WESTERN AVE 317                                                                                      SEATTLE              WA      98121        USA     TRADE PAYABLE                                                                      $378.84
7690              IYS SALES INC                             321 DIVISION AVE                                                                                          BROOKLYN             NY      11211        USA     TRADE PAYABLE                                                                        $41.08
7691              IZEEZ EYEWEAR LTD                         86 SANDHILL RD                                                                                            GREENFIELD           NY      12833        USA     TRADE PAYABLE                                                                        $64.95
7692              IZENIA & CLEO FOSTER                      1912 WALLISVILLE LIBERTY RD                                                                               WALLISVILLE          TX      77597        USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
7693              IZQUIERDO MUNIZ S                         URB ALTAMIRA BUZON 52                                                                                     LARES                PR      00669        USA     TRADE PAYABLE                                                                     $1,697.06
7694              IZUO BROTHERS LIMITED                     P O BOX 1197                                                                                              HONOLULU             HI      96807-1197   USA     TRADE PAYABLE                                                                      $571.26
7695              J & H INNOVATIONS LLC                     611 13TH AVE SOUTH SUITE 100                                                                              HOPKINS               MN     55343        USA     TRADE PAYABLE                                                                        $78.74
7696              J & M GOLF INC                            319 INDUSTRIAL DRIVE                                                                                      GRIFFITH             IN      46373        USA     TRADE PAYABLE                                                                        $91.98
7697              J BEE ENTERPRISE INC                      1311 OTTAWA                                                                                               ROYAL OAK            MI      48073        USA     TRADE PAYABLE                                                                      $149.66
7698              J FASSETT                                 2488 MARCY HILL ROAD                                                                                      TOWANDA              PA      18848        USA     INSURANCE CLAIMS     5/16/2013        X            X              X          UNDETERMINED
7699              J GEMELLO                                 30 W BELLEVUE AVE                                                                                         SAN MATEO            CA      94402        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
7700              J&B TOOL SALES INC                        31720 PLYMOUTH ROAD                                                                                       LIVONIA              MI      48150        USA     TRADE PAYABLE                                                                    $16,223.78
7701              J&J ACTION                                1000 BRISTOL ST N 17-177                                                                                  NEWPORT BEACH        CA      92660        USA     TRADE PAYABLE                                                                        $19.89
7702              J&L INTERNATIONAL LLC                     1131 3RD AVE SW                                                                                           CARMEL               IN      46032        USA     TRADE PAYABLE                                                                      $648.29
7703              J&V INTERNATIONAL LTD                     4F GEE FAT FACTORY BUILDING           78-80 FUK TSUN STREETTAI KOK TSUI                                   KOWLOON              HONGK                        TRADE PAYABLE                                                                   $257,149.95
                                                                                                                                                                                           ONG
7704              JAASE INC                                                                                                                                                                                             TRADE PAYABLE                                                                     $3,445.59
7705              JAB DISTRIBUTORS LLC                      1500 S WOLF ROAD                                                                                          WHEELING             IL      60090        USA     TRADE PAYABLE                                                                   $134,797.94
7706              JABA APPAREL INC                          13567 LARWIN CIR                                                                                          SANTA FE SPRINGS     CA      90670        USA     TRADE PAYABLE                                                                        $24.12
7707              JABEN HOLDINGS INC                        11132 WINNERS CIRCLE SUITE 100                                                                            LOS ALAMITOS         CA      90720        USA     TRADE PAYABLE                                                                      $598.63
7708              JABURG & WILK PC                          JABURG & WILK PC 3200 NORTH CENTRAL                                                                       PHOENIX              AZ      85067        USA     TRADE PAYABLE                                                                      $132.80
                                                            AVENUE
7709              JACK & ELAINE JAUFMAN                     427 COLONIAL RIDGE LN                                                                                     ARNOLD               MD      21012        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
7710              JACK & LEONA STRAUSSMAN                   504 CARNEGIE CT                                                                                           WOODBURY             NY      11797-2983   USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
7711              JACK CHESNER                              7 CAIRNS ROAD                                                                                             MORRIS PLAINS        NJ      07950        USA     INSURANCE CLAIMS     12/24/2016       X            X              X          UNDETERMINED
7712              JACK EHRLICH                              19 QUEBEC DR                                                                                              HUNTINGTON STATION   NY      11746        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
7713              JACK GIBA                                 217 SEEGAR ROAD                                                                                           PITTSBURGH           PA      15241        USA     INSURANCE CLAIMS     12/30/2010       X            X              X          UNDETERMINED
7714              JACK PATTERSON                            2406 BAY OAKS HARBOR DR                                                                                   BAYTOWN              TX      77523        USA     INSURANCE CLAIMS     8/1/2017         X            X              X          UNDETERMINED
7715              JACK W GOODINGTRUSTEE                     PO BOX 190660                                                                                             LITTLE ROCK          AR      72219        USA     TRADE PAYABLE                                                                      $249.23
7716              JACK WILLIAMS                             UNKNOWN                                                                                                   UNKNOWN              TN                   USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
7717              JACK WILLIAMS                             UNKNOWN                                                                                                   UNKNOWN              TN                   USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
7718              JACKELINE HERNANDEZ                       17 WARD ST                                                                                                WORCESTER            MA      01610        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7719              JACKIE & GINA THOMAS                      1305 LEE ROAD 401                                                                                         OPELIKA              AL      36804        USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
7720              JACKIE & MORTON HERMAN                    737 GILDFORD AVE                                                                                          SAN MATEO            CA      94402        USA     INSURANCE CLAIMS     2/21/2015        X            X              X          UNDETERMINED
7721              JACKIE CATO                               4744 KENMORE AVENUE                   APT 102                                                             ALEXANDRIA           VA      22304        USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
7722              JACKIE PHILIP ASO CSAA FIRE & CASUALTY    20 FRANKLIN SQUARE                                                                                        NEW BRITAIN          CT      06051        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY
7723              JACKIE SCHWERTOK                          6355 SWEET MAPLE LANE                                                                                     BOCA RATON           FL      33433        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
7724              JACKOLYN GAYDEN                           1460 S EAGON LN                                                                                           ROUND LAKE           IL      60073        USA     INSURANCE CLAIMS     6/30/2018        X            X              X          UNDETERMINED
7725              JACKSON AIYANNA M                         11804 NATIONAL PIKE PO BOX 243                                                                            CLEAR SPRING         MD      21722        USA     TRADE PAYABLE                                                                        $1.85
7726              JACKSON ARTHUR H AND JACKSON ALEXANDRA    100 N CALVERT ST                                                                                          BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
7727              JACKSON BENDU M                           5696 UTRECHT RD                                                                                           BALTIMORE            MD      21206        USA     TRADE PAYABLE                                                                         $1.85
7728              JACKSON CNTY JUST CRT                     5343 JEFFERSON ST                                                                                         MOSS POINT           MS      39563        USA     TRADE PAYABLE                                                                      $349.34
7729              JACKSON COMMONS LLC                       1707 N WATERFRONT PKWY                RE: METROCENTER MALL                                                WICHITA              KS      67206        USA     TRADE PAYABLE                                                                     $1,665.40
7730              JACKSON COMMONS LLC                       1707 N WATERFRONT PKWY                RE: METROCENTER MALL                                                WICHITA              KS      67206        USA     TRADE PAYABLE                                                                      $162.71
7731              JACKSON COMMONS LLC                       1707 N WATERFRONT PKWY                RE: METROCENTER MALL                                                WICHITA              KS      67206        USA     UTILITIES PAYABLE                                                                  $171.75
7732              JACKSON ELECTRIC MEMBERSHIP CORP GA       PO BOX 100                                                                                                JEFFERSON            GA      30549        USA     UTILITIES PAYABLE                                                                 $1,177.77
7733              JACKSON EVERLINA                          7420 HILL BURNE DR                                                                                        LANDOVER             MD      20785        USA     TRADE PAYABLE                                                                     $1,000.00
7734              JACKSON GEORGE L AND ELAINE C JACKSON     250 BENEFIT ST                                                                                            PROVIDENCE           RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7735              JACKSON JAYLAH BAGBY; AND MARIA NAVARRO   191 N 1ST ST                                                                                              SAN JOSE             CA      95113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

7736              JACKSON JERRY                             411 PINE ST                                                                                               BLOOMINGDALE         GA      31302        USA     TRADE PAYABLE                                                                      $231.10
7737              JACKSON JOSEPH AND ROSE JACKSON           PHILADELPHIA CITY HALL                CHESTNUT ST                                                         PHILADELPHIA         PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7738              JACKSON LAALA                             5300 E DESERT INN RD E179                                                                                 LAS VEGAS            NV      89121        USA     TRADE PAYABLE                                                                      $163.39
7739              JACKSON MATT                              7531 DOMINIQUE PL NONE                                                                                    NEW ORLEANS          LA      70129        USA     TRADE PAYABLE                                                                        $6.61
7740              JACKSON MICHAEL AND MABEL                 100 N CALVERT ST                                                                                          BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7741              JACKSON RACQUEL                           204 MORRISON AVE                                                                                          HOT SPRINGS          AR      71901        USA     TRADE PAYABLE                                                                        $1.85
7742              JACKSON RICHARD                           PO BOX 2167                                                                                               MT PLEASANT          SC      29465        USA     TRADE PAYABLE                                                                      $100.00
7743              JACKSON ROBERT                            PHILADELPHIA CITY HALL                CHESTNUT ST                                                         PHILADELPHIA         PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7744              JACKSON ROBERT L                          100 N CALVERT ST                                                                                          BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7745              JACKSON RUDY AND SALLY JACKSON            1061 MAIN ST                                                                                              BRIDGEPORT           CT      06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7746              JACKSON SHANDRA N                         1264 ENGLAND AVE                                                                                          BATON ROUGE          LA      70814        USA     TRADE PAYABLE                                                                       $81.97
7747              JACKSON SHARON P                          1701 MAIN ST 205                                                                                          COLUMBIA             SC      29201        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7748              JACKSON STEPHEN                           60 CENTRE ST                                                                                              NEW YORK             NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7749              JACKSON SUBRINA K                         1230 N WEST STREET                                                                                        WILMINGTON           DE      19801        USA     TRADE PAYABLE                                                                      $133.35
7750              JACKSON TAMIKA                            222 ST LOUIS ST                                                                                           BATON ROUGE          LA      70802        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7751              JACKSON THEOLA                            3801 SECKINGER DR                                                                                         TOLEDO               OH      43613        USA     TRADE PAYABLE                                                                      $135.00
7752              JACKSON TINA                              193 WASHINGTON ST APT H                                                                                   HEMPSTEAD            NY      11550        USA     TRADE PAYABLE                                                                        $2.84


                                                                                                                                                   Page 98 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                            Doc 20                 Filed 01/18/19
                                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                                      E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                             Pg 739 of 1461




                                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                              Address 1                               Address 2                           Address 3        Address 4    City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                                       (Y/N)
7753              JACLYN MARSH                                 120 SHERMAN AVE                                                                                           JERSEY CITY         NJ      07307        USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
7754              JACMEL JEWELRY INC                           30-00 47TH AVE                                                                                            LONG ISLAND CITY    NY      11101        USA     TRADE PAYABLE                                                                    $95,770.84
7755              JACOB & JENNIFER ROGERS                      333 MINGO CHURCH RD                                                                                       FINLEYVILLE         PA      15332        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
7756              JACOB & KIMBERLY JONES                       82 HEYBERGER ROAD                                                                                         QUARRYVILLE         PA      17566        USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
7757              JACOB CRENSHAW                               5541 EAST DAKOTA AVE                                                                                      FRESNO COUNTY       CA      93727        USA     INSURANCE CLAIMS     1/26/2016        X            X              X          UNDETERMINED
7758              JACOB MILLER                                 830 PUNCHBOWL ST                                                                                          HONOLULU            HI      96813        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7759              JACOB NIGUS                                  305 KICKAPOO                                                                                              HIAWATHA            KS      66434        USA     INSURANCE CLAIMS     5/12/2018        X            X              X          UNDETERMINED
7760              JACOB SMITH                                  8801 E OLD SPANISH                                                                                        TUCSON              AZ      85710        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7761              JACOBS ADAM                                  100 SUPREME CT DR                                                                                         MINEOLA             NY      11501        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7762              JACOBS EMMA C                                975 SILVERTON LOOP                                                                                        LAKE MARY           FL      32746        USA     TRADE PAYABLE                                                                        $34.63
7763              JACOBS III HERBERT A AND KIMBERLY JACOBS     PHILADELPHIA CITY HALL                  CHESTNUT ST                                                       PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7764              JACOBS LLOYD AND BETTY JACOBS HW             PHILADELPHIA CITY HALL                  CHESTNUT ST                                                       PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7765              JACOBY BRIAN                                 1200 ONTARIO ST                                                                                           CLEVELAND           OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7766              JACOBY MICHAEL                               858 LANSDOWNE DR                                                                                          ASHEBORO            NC      27203        USA     TRADE PAYABLE                                                                      $385.20
7767              JACQUELINE BULLITT                           157 TIMBER LANE ROAD                                                                                      MATTESON            IL      60443        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
7768              JACQUELINE DIAL                              3706 IRON RIDGE ROAD                                                                                      CLINTON             IL      61727        USA     INSURANCE CLAIMS     3/7/2018         X            X              X          UNDETERMINED
7769              JACQUELINE GOINS                             3550 TWO MILE RUN RD                                                                                      CUTLER              OH      45724        USA     INSURANCE CLAIMS     9/4/2015         X            X              X          UNDETERMINED
7770              JACQUELINE JOYNSON                           2497 COUNTY ROAD 75                                                                                       BERGHOLZ            OH      43908        USA     INSURANCE CLAIMS     8/31/2014        X            X              X          UNDETERMINED
7771              JACQUELINE KRAEHE                            10719 1ST AVENUE NW UNITA                                                                                 SEATTLE              WA     98177        USA     TRADE PAYABLE                                                                     $2,950.60
7772              JACQUELINE PRAY                              274 FISHER RD                                                                                             WEST SENECA         NY      14224        USA     INSURANCE CLAIMS     6/17/2018        X            X              X          UNDETERMINED
7773              JACQUELINE SALINAS                           2204 MORNING VISTA DR                                                                                     MEMPHIS             TN      38134        USA     INSURANCE CLAIMS     4/1/2018         X            X              X          UNDETERMINED
7774              JACQUELYN AND DONWAY MOORE                   214 WHITE STAG CIRCLE                                                                                     BLYTHEWOOD          SC      29016        USA     INSURANCE CLAIMS     5/27/2018        X            X              X          UNDETERMINED
7775              JACQUELYN BUTLER                             5000 ELDORADO PKWY                                                                                        FRISCO               TX     75033        USA     TRADE PAYABLE                                                                        $44.83
7776              JACQUELYN EVANISH                            23201 LAKERIDGE WAY                                                                                       COLUMBIA STATION    OH      44028        USA     INSURANCE CLAIMS     6/17/2018        X            X              X          UNDETERMINED
7777              JACQUES ANN                                  132 SW PAAR DRIVE                                                                                         PORT SAINT LUCIE    FL      34953        USA     TRADE PAYABLE                                                                         $1.85
7778              JACQUET RAPHAEL                              1614-A S MAYFLOWER AVENUE                                                                                 MONROVIA            CA      91016        USA     TRADE PAYABLE                                                                        $72.85
7779              JACQUET RAPHAEL                              1614-A S MAYFLOWER AVENUE                                                                                 MONROVIA            CA      91016        USA     TRADE PAYABLE                                                                      $739.73
7780              JACQUET STANLEY AND LINDA JACQUET HIS WIFE   155 NORTH MAIN STREET                                                                                     EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

7781              JACQUIE RIZK                                 19 POTOMAC CT                                                                                             FREEHOLD             NJ     07728        USA     TRADE PAYABLE                                                                      $330.76
7782              JADAH MCASKILL                               35 RICHARDSON STREET                                                                                      MALDEN              MA      02148        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
7783              JADEN PEREZ                                  473 VAN DYKE AVENUE                                                                                       HALEDON             NJ      07508        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
7784              JAGANATH CHANDRASEKAR                        5 PARKER ST                                                                                               WOBURN              MA      01801        USA     INSURANCE CLAIMS     6/26/2015        X            X              X          UNDETERMINED
7785              JAGIELLO CHRISTOPHER                         34 NORTH PARK AVE                                                                                         BUFFALO             NY      14216        USA     TRADE PAYABLE                                                                         $0.58
7786              JAHN ARTHUR AND MARY                         612 STATE ST                            SCHENECTADY                                                       NY                  NY      12305        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7787              JAIDEN ACTON                                 3005 NORTHLAKE HEIGHTS CIRCLE                                                                             ATLANTA             GA      30345        USA     INSURANCE CLAIMS     9/23/2018        X            X              X          UNDETERMINED
7788              JAIME REYES                                  17824 E TENESSE AVE                                                                                       AURORA              CO      80017        USA     INSURANCE CLAIMS     6/7/2018         X            X              X          UNDETERMINED
7789              JAIME SIERRA SANTOS                          PO BOX 372962                                                                                             CAYEY               PR      00737-2962   USA     INSURANCE CLAIMS     5/17/2017        X            X              X          UNDETERMINED
7790              JAIMES ALICIA                                1465 NEWTON DAIRY RD                                                                                      HENDERSON           NC      27537        USA     TRADE PAYABLE                                                                     $1,571.36
7791              JAIMES LEONOR AND JOSE                       400 W STATE ST                                                                                            ROCKFORD            IL      61101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7792              JAIRO ROJAS                                  75-42 192ND ST                                                                                            FLUSHING            NY      11366        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
7793              JAIROS MEDICAL                               1823 PONCE DE LEON BLVD                                                                                   CORAL GABLES         FL     33134                TRADE PAYABLE                                                                      $583.65
7794              JAKHU PINKY                                  4 PARKER ST                                                                                               BILLERICA           MA      01821      USA       TRADE PAYABLE                                                                        $48.41
7795              JAKIYA MULLER                                412 FRANKLIN AVENUE                                                                                       GRETNA              LA      70053      USA       INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
7796              JAKOS LTD                                    EDWIN STREET                                                                                              WILLIAMSPORT        PA      17701      USA       TRADE PAYABLE                                                                   $309,078.17
7797              JALEH FIROOZ                                 19812 GLOUCESTER LANE                                                                                     HUNTINGTON BEACH    CA      92626      USA       INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
7798              JALEH HAFIZI                                 4301 MILITARY RD NW APT 302                                                                               WASHINGTON          DC      20015      USA       INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
7799              JAMES & CARMEN COLLINS                       9617 S FOREST AVE                                                                                         CHICAGO             IL      60628      USA       INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
7800              JAMES & CHRISTINA DOLAN                      4852 99TH WAY N                                                                                           ST PETERSBURG       FL      33708-3654 USA       INSURANCE CLAIMS     4/6/2017         X            X              X          UNDETERMINED
7801              JAMES & DIANE POKOY                          305 WYOMING AVE                                                                                           WILMINGTON          DE      19809      USA       INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
7802              JAMES & DONNA BURKEPILE                      18330 NEWPORT DRIVE                                                                                       ARLINGTON           WA      98223      USA       INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
7803              JAMES & MARY MAIORANO                        4350 SOUTH ROSE CT                                                                                        NEW BERLIN          WI      53151      USA       INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
7804              JAMES & PAM JUMONVILLE                       620 S THUNDERBIRD                                                                                         MCPHERSON           KS                 USA       INSURANCE CLAIMS     9/18/2015        X            X              X          UNDETERMINED
7805              JAMES & SARAH FURSTEIN                       5777 DEERE RUN LANE                                                                                       MAINEVILLE          OH      45039      USA       INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
7806              JAMES & SHARONDA BAILEY                      317 MANSFIELD WAY                                                                                         STOCKBRIDGE         GA      30281      USA       INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
7807              JAMES & SUSAN MANSBERGER                     4630 WILLIAMSBURG CT                                                                                      FORT WAYNE          IN      46804      USA       INSURANCE CLAIMS     6/18/2018        X            X              X          UNDETERMINED
7808              JAMES AND JANET VOGEL                        103 EMERALD CHASE CIR                                                                                     JOHNSON CITY        TN      37615-4965 USA       INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
7809              JAMES AND MAGNOLIA PETERS                    23 N ELLAMONT STREET                                                                                      BALTIMORE           MD      21229      USA       INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
7810              JAMES AND STACEY DILLON                      2186 STARGRASS AVE                      101                                                               GROVE CITY          OH      43123      USA       INSURANCE CLAIMS     4/6/2016         X            X              X          UNDETERMINED
7811              JAMES ARNESON                                8211 ALDEN CIRCLE                                                                                         SPRINGFIELD         MO      65804      USA       INSURANCE CLAIMS     3/5/2018         X            X              X          UNDETERMINED
7812              JAMES BASTONE                                138 SUNSET DRIVE                                                                                          PITTSBURGH          PA      15237-3741 USA       INSURANCE CLAIMS     7/10/2018                                                       $16.31
7813              JAMES BENNETT                                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
7814              JAMES BOWDRE                                 3969 JAYBIRD RD                                                                                           HERNANDO            MS      38632        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
7815              JAMES BRITTANY L                             2508 S 317TH ST 306                                                                                       FEDERAL WAY         WA      98003        USA     TRADE PAYABLE                                                                         $1.85
7816              JAMES CAIN                                   200 INTERNATIONAL DR                                                                                      CAPE CANAVERAL      FL      32920        USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
7817              JAMES CHERYL                                 221 S MOONEY BLVD 209                                                                                     VISALIA             CA      93291        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7818              JAMES CONROY                                 2801 NE 195TH ST                        UNIT 10                                                           LAKE FOREST PARK    WA      98155        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
7819              JAMES COULTER                                386 MAYFLOWER CIR                                                                                         HANOVER             MA      02339        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
7820              JAMES CUNNINGHAM                             904 7TH STREET                                                                                            MANSON              IA      50563        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7821              JAMES D CORTEZ                               P O BOX 532110                                                                                            LIVONIA             MI      48153        USA     TRADE PAYABLE                                                                      $870.20
7822              JAMES DAUGHERTY                              123 SCRANTON CARBONDALE HWY                                                                               N SCRANTON          PA      18508        USA     INSURANCE CLAIMS     3/22/2015        X            X              X          UNDETERMINED
7823              JAMES DIETL                                  8598 HUNTERS TRAIL                                                                                        WARREN              OH      44484        USA     INSURANCE CLAIMS     11/17/2015       X            X              X          UNDETERMINED
7824              JAMES DOLAN                                  4852 99TH WAY                                                                                             SAINT PETERSBURG    FL      33708        USA     INSURANCE CLAIMS     5/12/2017        X            X              X          UNDETERMINED
7825              JAMES ELMORE                                 PO BOX 251                                                                                                COLDSTREAM          TX      77331        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
7826              JAMES F NOONAN JR                            JAMES F NOONAN JR STATE MARSHALL PO BOX                                                                   GLASTONBURY         CT      06033        USA     TRADE PAYABLE                                                                      $370.45
                                                               372
7827              JAMES GERNESHA                               10430 TRAPPE RD                                                                                           BERLIN              MD      21811        USA     TRADE PAYABLE                                                                        $14.78
7828              JAMES GOUKER                                 160 RIVERVIEW AVE                                                                                         ELKHART             IN      46516        USA     INSURANCE CLAIMS     1/2/2017         X            X              X          UNDETERMINED
7829              JAMES GREGORY                                195 BROADWAY                                                                                              NEW YORK            NY      10007        USA     TRADE PAYABLE                                                                        $25.59
7830              JAMES H HAZLEWOOD                            1400 E SOUTHERN AVENUE SUITE 400                                                                          TEMPE               AZ      85282        USA     TRADE PAYABLE                                                                      $129.41
7831              JAMES HAMILTON                               1773 ANNABELLAS DRIVE                                                                                     PANAMA CITY BEACH   FL      32407        USA     INSURANCE CLAIMS     2/7/2018         X            X              X          UNDETERMINED
7832              JAMES HAMILTON JR                            300 CANNONS WAY                                                                                           NEWARK              DE      19713        USA     TRADE PAYABLE                                                                      $166.14
7833              JAMES HILL                                   210 N ELLSWORTH ST                                                                                        HOUSTON             MN      55943        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
7834              JAMES HITT                                   167 ASPEN DRIVE                                                                                           WOODLAND PARK       CO      80863        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
7835              JAMES HURD                                                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED
7836              JAMES J THOMPSON TRUST                       ATTN ROBERT B WILLIAMS TRUSTEEMIL       ATTN ROBERT B WILLIAMS TRUSTEEMIL                                 NEW YORK            NY      10005        USA     TRADE PAYABLE                                                                     $1,241.48
7837              JAMES JACK AND JAMES SARAH L HIS WIFE        296 PHILADELPHIA PEDESTRIAN TRANSIT                                                                       PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7838              JAMES JACKSON                                1355 NORTH ARTHUR BIRCH DR              LOT Q3                                                            BOURBONNAIS         IL      60914        USA     INSURANCE CLAIMS     8/2/2014                                                     $4,500.00


                                                                                                                                                       Page 99 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                              Doc 20          Filed 01/18/19
                                                                                                                                      Schedule Entered            01/18/19
                                                                                                                                               E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                      Pg 740 of 1461




                                                                                                                                                                                                                                                        Contingent

                                                                                                                                                                                                                                                                     Unliquidated

                                                                                                                                                                                                                                                                                    Disputed
Row No. Account   Creditor's Name                            Address 1                                 Address 2                  Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                            Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                               Offset
                                                                                                                                                                                                                                                                                                               (Y/N)
7839              JAMES JEONG                                7243 SVL BOX                                                                                         VICTOR VILLE       CA      92395        USA     INSURANCE CLAIMS     4/1/2015         X            X              X          UNDETERMINED
7840              JAMES KENDRA                               106 BRIGADOON CIRCLE                                                                                 ST LOUIS           MO      63137        USA     TRADE PAYABLE                                                                      $142.33
7841              JAMES KHEZRIE                              CO GLYNN PLACE MALL MGMT OFFICE                                                                      BRUNSWICK          GA      31525        USA     TRADE PAYABLE                                                                    $22,034.47
7842              JAMES KHEZRIE                              CO GLYNN PLACE MALL MGMT OFFICE                                                                      BRUNSWICK          GA      31525        USA     TRADE PAYABLE                                                                      $145.16
7843              JAMES LELAND                               EAST 23RD 11TH AVENUE                                                                                KEY WEST           FL      33040        USA     INSURANCE CLAIMS     11/17/2017       X            X              X          UNDETERMINED
7844              JAMES LEVITT                               16 FRANKLIN AVE                                                                                      RYE                NY      10580        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
7845              JAMES LYONS JR                             UNKNOWN                                                                                              KINGSTON           MA                   USA     INSURANCE CLAIMS     8/4/2015         X            X              X          UNDETERMINED
7846              JAMES M BARTIE                             SUPERIOR COURT OFFICER PO BOX 262                                                                    RUNNEMEDE          NJ      08078        USA     TRADE PAYABLE                                                                      $155.31
7847              JAMES MCARDLE                              1046 WARTERS CV                                                                                      VICTOR              NY     14564        USA     TRADE PAYABLE                                                                      $190.75
7848              JAMES MICHAEL SULLIVAN                     308 WINTER PARK DR                                                                                   SOMERSET           KY      42503        USA     INSURANCE CLAIMS     6/24/2017        X            X              X          UNDETERMINED
7849              JAMES NELSON                               35 FRASER LN                                                                                         HOBART             IN      46342        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
7850              JAMES OLIVER AND MAMIE                     100 N CALVERT ST                                                                                     BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7851              JAMES PERRY                                15293 CALABOONE RD                                                                                   DOYLESTOWN         OH      44230        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
7852              JAMES PGAFFIGANSPL CVL PART OFFICER        CO JAMES PGAFFIGAN CT OFFICEPO BOX 1325                                                              TRENTON            NJ      08607        USA     TRADE PAYABLE                                                                      $309.27

7853              JAMES PGAFFIGANSPLCVL PART                 CO JAMES PGAFFIGAN CT OFFICEPO BOX 1325                                                              TRENTON            NJ      08607        USA     TRADE PAYABLE                                                                        $45.91

7854              JAMES PINGEL                                                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
7855              JAMES R GEEKIE                             PO BOX 1133                                                                                          MEMPHIS            TN      381011133    USA     TRADE PAYABLE                                                                      $106.62
7856              JAMES R GEEKIE CHAPTER 13 TRUS             P O BOX 1133                                                                                         MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                        $98.18
7857              JAMES R GEEKIE CHAPTER 13 TRUS             P O BOX 1133                                                                                         MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                        $27.23
7858              JAMES RABALAIS                             4908 MAYEAUX ST                                                                                      METAIRIE           LA      70006        USA     INSURANCE CLAIMS     10/25/2016       X            X              X          UNDETERMINED
7859              JAMES RANKEL                               4370 BUFFALO ROAD                                                                                    BUCHANAN           MI      49107        USA     INSURANCE CLAIMS     11/10/2017       X            X              X          UNDETERMINED
7860              JAMES RETALLICK                                                                                                                                                                                 PENDING LITIGATION                    X            X              X          UNDETERMINED
7861              JAMES RICHARD                              5354 COLONADE CT                                                                                     CAPE CORAL         FL      33904        USA     INSURANCE CLAIMS     7/11/2016        X            X              X          UNDETERMINED
7862              JAMES RILEY                                708 VILLAGE PLACE                                                                                    BRANDON            FL      33511        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
7863              JAMES RUSSELL                              10141 S WESTERN AVE                                                                                  CHICAGO            IL      60643        USA     TRADE PAYABLE                                                                      $150.49
7864              JAMES SALSGIVER                            210 PENNSYLVANIA AVENUE                                                                              PUNXATAWNY         PA      15767        USA     INSURANCE CLAIMS     7/2/2018                                                      $859.55
7865              JAMES SARAH D                              7450 35TH ST N                                                                                       PINELLAS PARK      FL      33781        USA     TRADE PAYABLE                                                                        $49.87
7866              JAMES SAUNDERS                             17800 AT LAST FARM RD                                                                                FORT WASHINGT      MD      20608        USA     INSURANCE CLAIMS     6/23/2017        X            X              X          UNDETERMINED
7867              JAMES SCHRADER                             124 E CAMP STREET                                                                                    CLAREMONT          IL      62421        USA     INSURANCE CLAIMS     6/21/2018        X            X              X          UNDETERMINED
7868              JAMES SCHREIBER                            1028 SANDERLING CIRCLE                                                                               NORRISTOWN         PA      19403        USA     INSURANCE CLAIMS     10/7/2017        X            X              X          UNDETERMINED
7869              JAMES STONE                                321 GARDENIA DR                                                                                      CHEYENNE           WY      82005        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
7870              JAMES SUTTON                               1511 HUNTDELL MAIN DRIVE                                                                             WENDELL            NC      27591        USA     INSURANCE CLAIMS     10/7/2018        X            X              X          UNDETERMINED
7871              JAMES SUTTON                               1511 HUNTDELL MAIN DRIVE                                                                             WENDELL            NC      27591        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
7872              JAMES SZAFRANSKI                           635 PILGRIM DR                                                                                       FOSTER CITY        CA      94404        USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
7873              JAMES T HART                               525 VINE STREET STE 900                                                                              CINCINNATI         OH      45202        USA     TRADE PAYABLE                                                                      $622.40
7874              JAMES T HART                               525 VINE STREET STE 900                                                                              CINCINNATI         OH      45202        USA     TRADE PAYABLE                                                                      $399.61
7875              JAMES T HART                               525 VINE STREET STE 900                                                                              CINCINNATI         OH      45202        USA     TRADE PAYABLE                                                                     $2,212.22
7876              JAMES THAXTON                              469 SAM BRADLEY ROAD                                                                                 AMERICUS           GA      31709        USA     TRADE PAYABLE                                                                    $26,880.22
7877              JAMES THOMAS                               2909 EADS PL                                                                                         EL PASO            TX      79935        USA     INSURANCE CLAIMS     5/14/2018        X            X              X          UNDETERMINED
7878              JAMES VILLANO                              19806 WOODEN TEE DRIVE                                                                               DAVIDSON           NC      28036        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
7879              JAMES VINSON                               2040 FRANCAIS DR                                                                                     SHREVEPORT         LA      71118-3948   USA     INSURANCE CLAIMS     5/23/2016        X            X              X          UNDETERMINED
7880              JAMES VIRGINIA INDIVIDUALLY AND AS         100 N CALVERT ST                                                                                     BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  THOMAS W JAMES ET AL
7881              JAMES W SCOTT II                           SIMMONS HANLY CONROY                      ONE COURT STREET                                           ALTON              IL      62002        USA     LITIGATION           9/1/2018                                                     $5,000.00
7882              JAMES WILLIAMS                             741 WOODRUFF RD                                                                                      GREENVILE          SC      29607        USA     TRADE PAYABLE                                                                        $33.63
7883              JAMES WILSON                               10404 WHITE OAK LN APT 2D                                                                            MUNSTER            IN      46321        USA     INSURANCE CLAIMS     6/8/2018         X            X              X          UNDETERMINED
7884              JAMI FOSCHINI                              101 LINCOLN PL                                                                                       WALDWICK           NJ      07463-2114   USA     INSURANCE CLAIMS     5/21/2018        X            X              X          UNDETERMINED
7885              JAMI NORMAN                                12000 MILLERTON ROAD                                                                                 CLOVIS             CA      93619        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
7886              JAMIE ABE                                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
7887              JAMIE CUNNINGHEM TOLLIVER                  3463 ANGEL LANE                                                                                      HOUSTON            TX      77045        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
7888              JAMIE DAVIS                                403 E PENN AVENUE                                                                                    KNOX               PA      16232        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7889              JAMIE GLICK                                WEINSTOCK FRIEDMAN & FREEDMAN 4                                                                      BALTIMORE          MD      21208        USA     TRADE PAYABLE                                                                        $36.02
                                                             RESERVOIR CIRCLE
7890              JAMIE KELLY TRUSTEE SUPERIOR               CO JANIE KELLY COURT OFFICER PO BOX 69                                                               NEW BRUNSWICK      NJ      08903        USA     TRADE PAYABLE                                                                       $67.74
7891              JAMIE KELLY TRUSTEE SUPERIOR C             PO BOX 69                                                                                            NEW BRUNSWICK      NJ      08903        USA     TRADE PAYABLE                                                                       $13.00
7892              JAMIE KELLYTRUSTEE                         PO BOX 69                                                                                            NEW BRUNSWICK      NJ      08903        USA     TRADE PAYABLE                                                                       $23.44
7893              JAMIE KELLYTRUSTEE SUPERIOR C              CO JANIE KELLY COURT OFFICER PO BOX 69                                                               NEW BRUNSWICK      NJ      08903        USA     TRADE PAYABLE                                                                      $197.10
7894              JAMIE LOLLIS                               607 OLD IRON WORKS ROAD                                                                              SPTBG              SC      29302        USA     INSURANCE CLAIMS     3/22/2018        X            X              X          UNDETERMINED
7895              JAMIE MIRALLES                             1500 N CURRY PIKE                                                                                    BLOOMINGTON        IN      47404        USA     TRADE PAYABLE                                                                       $61.10
7896              JAMIE SCHELMETY                            347 LAKEWIND AVENUE                                                                                  SAYVILLE           NY      11782        USA     INSURANCE CLAIMS     6/29/2015        X            X              X          UNDETERMINED
7897              JAMIE SCHRODER                             170 GATESHEAD DR                                                                                     MCMURRAY           PA      15317        USA     INSURANCE CLAIMS     6/9/2018         X            X              X          UNDETERMINED
7898              JAMIE SEARS                                275 PEACH ST                                                                                         BEARDEN            AR      71720        USA     INSURANCE CLAIMS     2/23/2013        X            X              X          UNDETERMINED
7899              JAMIE VOSSEL                               213 CYPRESS DRIVE                                                                                    STREAMWOOD         IL      60107        USA     INSURANCE CLAIMS     12/1/2015        X            X              X          UNDETERMINED
7900              JAMMEH SAFIE                               1003 ELKHART ST                                                                                      OXON HILL          MD      20745        USA     TRADE PAYABLE                                                                       $51.90
7901              JAMMIE & ISANITA WHITFIELD                 9814 DEER RUN                                                                                        LAUREL             MD      20723        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
7902              JAN DUNLAP                                 2379 WOODLAND PARK DRIVE                                                                             ONTARIO            OH      44903        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
7903              JAN HAMILTON CH 13 TRUSTEE                 507-9 SW JACKSON P O BOX 3527                                                                        TOPEKA             KS      66601        USA     TRADE PAYABLE                                                                       $65.00
7904              JAN HAMILTON TRUSTEE                       PO BOX 3527                                                                                          TOPEKA             KS      66601        USA     TRADE PAYABLE                                                                       $28.85
7905              JAN HAMILTON TRUSTEE                       PO BOX 3527                                                                                          TOPEKA             KS      66601        USA     TRADE PAYABLE                                                                      $163.85
7906              JAN HAMILTON TRUSTEE                       PO BOX 3527                                                                                          TOPEKA             KS      66601        USA     TRADE PAYABLE                                                                       $36.92
7907              JAN HAMILTON TRUSTEE                       PO BOX 3527                                                                                          TOPEKA             KS      66601        USA     TRADE PAYABLE                                                                      $358.99
7908              JAN HETTICH                                4248 SPENCER ST                                                                                      LAS VEGAS          NV      89119        USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
7909              JAN MABBETT                                20 NEWTON ST                                                                                         LION               NY      13357        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
7910              JAN MOORE                                  605 S WESLEY STREET                                                                                  SPRINGFIELD        IL      62703        USA     INSURANCE CLAIMS     8/26/2017        X            X              X          UNDETERMINED
7911              JAN OXBORROW                               1195 ALTURAS AVENUE                                                                                  RENO               NV      89503        USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
7912              JAN WOOTTON                                42700 COLCHESTER ST                       APT 210                                                    CLINTON TWP        MI      48026        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
7913              JAN YOVANOVIC                              14725 ELLEN DR                                                                                       LOVINA             MI      48154        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
7914              JAN YOVANOVIC                              14725 ELLEN DR                                                                                       LOVINA             MI      48154        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
7915              JANA KENNEY                                1503 CUMBERLAND CT                                                                                   PHOENIXVILLE       PA      19460        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
7916              JANAE MICHELE JEANNEQUIN                   802 E 29TH ST                                                                                        HOUSTON            TX      77009        USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
7917              JANE AND DANIEL STOCK                      1620 LAKE CITY VALLEY RD N                                                                           BUCKNER            MO      64016        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
7918              JANE BETTS                                 2305 TAMPA AVENUE                                                                                    DURHAM             NC      27705        USA     INSURANCE CLAIMS     4/18/2018        X            X              X          UNDETERMINED
7919              JANE CROSBY                                642 ESSEX STREET                                                                                     BROOKLYN           NY      11208        USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
7920              JANE DENDLER                               1508 SPRINGBROOK COURT                    UNIT 2D                                                    ROUND LAKE BEACH   IL      60073        USA     INSURANCE CLAIMS     3/11/2015        X            X              X          UNDETERMINED
7921              JANE F FIELDS                              161 N CLARK ST SUITE 2550                                                                            CHICAGO            I       60601                TRADE PAYABLE                                                                      $351.00


                                                                                                                                              Page 100 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                           18-23537-rdd                         Doc 20               Filed 01/18/19
                                                                                                                                    Schedule Entered            01/18/19
                                                                                                                                             E/F: Part 3 Question 1      00:55:49                            Main Document                                                                                  Case Number: 18-23537
                                                                                                                                    Pg 741 of 1461




                                                                                                                                                                                                                                                               Contingent

                                                                                                                                                                                                                                                                            Unliquidated

                                                                                                                                                                                                                                                                                           Disputed
Row No. Account   Creditor's Name                          Address 1                            Address 2                       Address 3                    Address 4   City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                   Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                      Offset
                                                                                                                                                                                                                                                                                                                      (Y/N)
7922              JANE GOLDBACH                            2383 LINCOLN VILLAGE DRIVE                                                                                    SAN JOSE           CA      95125        USA     INSURANCE CLAIMS     10/16/2016       X            X              X          UNDETERMINED
7923              JANE HACKEMEYER                          258 HAULOVER CIRCLE                                                                                           MONTROSS           VA      22520        USA     INSURANCE CLAIMS     5/28/2018        X            X              X          UNDETERMINED
7924              JANE LAURENCE                            2925 GULF FREEWAY                    APT E                                                                    LEAGUE CITY        TX      77573        USA     INSURANCE CLAIMS     4/23/2018        X            X              X          UNDETERMINED
7925              JANEEN BEY                               7216 SOMMERS ROAD                                                                                             PHILADELPHIA       PA      19138        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
7926              JANELL KLEIN                             739 HARNISH STREET                                                                                            PALMYRA            PA      17078        USA     INSURANCE CLAIMS     12/2/2017        X            X              X          UNDETERMINED
7927              JANELL MOORE                                                                                                                                                                                           TRADE PAYABLE                                                                     $8,254.88
7928              JANELLE LEMON                            UNKNOWN                                                                                                                          NJ                   USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
7929              JANET & FRED HINSHAW                     1420 N COUNTRYSHIRE DR                                                                                        COLUMBIA           MO      65202        USA     INSURANCE CLAIMS     1/18/2018        X            X              X          UNDETERMINED
7930              JANET & SAM BELL                         9978 DUNBERRY CIR                                                                                             EDEN PRAIRIE       MN      55347        USA     INSURANCE CLAIMS     4/6/2018         X            X              X          UNDETERMINED
7931              JANET BROOKS                             13 BUSHWOOD ROAD                                                                                              BALTIMORE          MD      21234        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
7932              JANET CORBIERE                           1614 OLD GARDEN RIVER ROAD                                                                                    SUE ST MARIE       ON      P6B6J8               INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
7933              JANET COX                                2455 PING DR                                                                                                  HENDERSON          NV      89074        USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
7934              JANET DISKIN                             4890 TERRACE CIR                                                                                              HERMANTOWN         MN      55811        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
7935              JANET GILLIANO                           215 PRINCETON PLACE                                                                                           WILLIAMSTOWN       NJ      08094        USA     INSURANCE CLAIMS     11/20/2016       X            X              X          UNDETERMINED
7936              JANET JOHNSON                            14421 TRAVILLE GARDENS CR            APT C 301                                                                ROCKVILLE          MD      20850        USA     INSURANCE CLAIMS     8/31/2017        X            X              X          UNDETERMINED
7937              JANET KOENIG                                                                                                                                                                                           TRADE PAYABLE                                                                         $0.22
7938              JANET MANSOLILL                          541 MARNIE CIRCLE                                                                                             WEST MELBOURNE     FL      32904        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
7939              JANET MANSOLILO                          541 MARNIE CIRCLE                                                                                             MELBOURNE          FL      32904        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
7940              JANET MCMAHON                            23 OLD STONE BRIDGE ROAD                                                                                      COS COB            CT      06807        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
7941              JANET PEREZ MORALES                      URB LOS AIRES SETENOS CALLE HE                                                                                ARECIBO            PR      00612        USA     INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
7942              JANET REYNOLDS                           500 W ROSEDALE AVE                   A4 CLARE HOUSE                                                           WEST CHESTER       PA      19382        USA     INSURANCE CLAIMS     6/13/2018        X            X              X          UNDETERMINED
7943              JANET VINSON                             7115 SE HOMESTEAD CT                                                                                          HILLSBORO          OR      97123        USA     INSURANCE CLAIMS     6/23/2018        X            X              X          UNDETERMINED
7944              JANET WARREN                             19906 87TH AVE CT E                                                                                           SPANAWAY           WA      98387        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
7945              JANETTE DRAKE                            3825 EAST MICHIGAN AVENUE                                                                                     JACKSON            MI      49202        USA     INSURANCE CLAIMS     7/21/2017        X            X              X          UNDETERMINED
7946              JANETTE LINZMAIER                        3632 COUNTY ROAD 417                                                                                          ANNA               TX      75409        USA     INSURANCE CLAIMS     7/25/2017        X            X              X          UNDETERMINED
7947              JANETTE PENDELL                          15111 MARL DRIVE                                                                                              FENTON TOWNSHIP    MI      48451        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
7948              JANETTE SHELL                            163 W CLARKE AVE                                                                                              COLDWATER          MI      49036        USA     INSURANCE CLAIMS     5/22/2018        X            X              X          UNDETERMINED
7949              JANIA GONZALES                           2300 COUNTRYSIDE DRIVE                                                                                        SILVER SPRING      MD      20905        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
7950              JANICE BOOKER                            2103 53RD ST                                                                                                  KENOSHA            WI      53140        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
7951              JANICE COFFMAN                           8605 PEBBLESTONE DRIVE                                                                                        SODDY DAISY        TN      37379        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
7952              JANICE CORNELL                           4800 STOCKDALE HWY 215                                                                                        BAKERSFIELD        CA      93309        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7953              JANICE CORNELL                           4800 STOCKDALE HWY 215                                                                                        BAKERSFIELD        CA      93309        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7954              JANICE KENNEDY                           467 ASTON VILLA DRIVE                                                                                         FELTON             DE      19943        USA     INSURANCE CLAIMS     7/7/2018         X            X              X          UNDETERMINED
7955              JANICE LASECKI                           55 KOHANZA ST                                                                                                 DANBURY            CT      06811        USA     INSURANCE CLAIMS     7/5/2014         X            X              X          UNDETERMINED
7956              JANICE LIVERMON                          9425 EAST LOMA LINDA PLACE                                                                                    TUCSON             AZ      85749        USA     INSURANCE CLAIMS     2/24/2018        X            X              X          UNDETERMINED
7957              JANICE YORK                              315 N HIGH ST                                                                                                 COVINGTON          OH      45318        USA     INSURANCE CLAIMS     12/27/2017       X            X              X          UNDETERMINED
7958              JANICERON FARMER                         3205 MALBON DRIVE                                                                                             CHARLOTTESVILLE    VA      22911        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
7959              JANIE MILLER                             3930 S ROOSEVELT BLVD                403N                                                                     KEY WEST           FL      33040        USA     INSURANCE CLAIMS     6/1/2017         X            X              X          UNDETERMINED
7960              JANINE KESS                              5431 PEREGRINE CREST CIRCLE                                                                                   ROANOKE            VA      24018        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
7961              JANINE SCHAUB                            PO BOX 382                                                                                                    UPPER LAKE         CA      95485        USA     INSURANCE CLAIMS     12/12/2015       X            X              X          UNDETERMINED
7962              JANKE PAUL E                             1200 ONTARIO ST                                                                                               CLEVELAND          OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7963              JANNA L COUNTRYMAN                       500 N CENTRAL EXPRESSWAY SUITE 350                                                                            PLANO              TX      75074        USA     TRADE PAYABLE                                                                      $170.77
7964              JANSEN KATHERINE INDIVIDUALLY AND AS     155 NORTH MAIN STREET                                                                                         EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  MATTHEW JANSEN DECEASED
7965              JANYCE MACKENZIE                         UNKNOWN                                                                                                                          NJ                   USA     INSURANCE CLAIMS     8/4/2016         X            X              X          UNDETERMINED
7966              JAP & SONS SOLUTIONS ONLINE              5265 UNIVERSITY PARK                                                                                          UNIVERSITY PARK     FL     34201        USA     TRADE PAYABLE                                                                     $4,024.57
7967              JARAMILLO JORGE H                        10455 ARMSTRONG ST 100                                                                                        FAIRFAX            VA      22030        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7968              JARDEL COMPANY INC                       BALA CYNWYD PA 19004                                                                                          BALA CYNWYD         PA     19004        USA     TRADE PAYABLE                                                                     $1,612.11
7969              JARDEN CONSUMER SOLUTIONS                PO BOX 774626                                                                                                 CHICAGO            IL      60677-4006   USA     TRADE PAYABLE                                                                   $198,115.57
7970              JARED & ASHLEY WADE                      377 S PICKETT ST                                                                                              ALEXANDRIA         VA      22304        USA     INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
7971              JAREMBA MICHAEL                          900 SAGINAW ST                                                                                                FLINT              MI      48502        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7972              JARETH CHILDS                            216 BROOKS DRIVE                                                                                              MARTINEZ           GA      30907        USA     INSURANCE CLAIMS     7/14/2018        X            X              X          UNDETERMINED
7973              JARRELL HEATHER                          5304 LACCASINE DR UNIT A                                                                                      ALEXANDRIA         LA      71301        USA     TRADE PAYABLE                                                                      $140.43
7974              JARRELLS JR; LESLIE AND LOIS JARRELLS    500 NORTH KING STREET                                                                                         WILMINGTON         DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7975              JARRET CONNER                            UNKNOWN                                                                                                                          NJ                   USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
7976              JARROD TURBE                             6575 W OAKLAND PARK BLVD                                                                                      LAUDERHILL         FL      33313        USA     INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
7977              JARROD TURBE                             6575 W OAKLAND PARK BLVD                                                                                      LAUDERHILL         FL      33313        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
7978              JARV GLOBAL TRADING INC                  96 LINWOOD PLZ 112-143                                                                                        FORT LEE            NJ     07024        USA     TRADE PAYABLE                                                                     $5,113.74
7979              JARVI JACOB                              12925 E MANSFIELD AVE APT S203                                                                                SPOKANE VALLEY     WA      99216        USA     TRADE PAYABLE                                                                         $0.69
7980              JASMINE COLON                            1050 LOWELL STREET                   1A                                                                       BRONZ              NY      10459        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
7981              JASMINE SAUNDERS                         RR1 PO BOX 8057                                                                                               KINGSHILL          VI      00850        USA     INSURANCE CLAIMS     6/19/2016        X            X              X          UNDETERMINED
7982              JASMINE SCOTT                            345 STUDENT WAY UNIT 165                                                                                      COOS BAY           OR      97420        USA     TRADE PAYABLE                                                                     $5,113.98
7983              JASMINE STEVENS                          UNKNOWN                                                                                                       UNKNOWN            TN                   USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
7984              JASMINE WILLIAMS                         132 WILLOW ST                                                                                                 MARION             AR      72364        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
7985              JASMINE WILLIAMS DEANNA BELLINGER AND    THE LAW OFFICE OF JONATHAN RUDNICK   788 SHREWSBURY AVENUE           BUILDING 2 SUITE 204                     TINTON FALLS       NU      07724                LITIGATION           9/1/2018                                                     $1,250.00
                  ROCHELLE BELLINGER
7986              JASON & GRETCHEN GERBIC                  32 AVONDALE PARK                                                                                              ROCHESTER          NY      14620        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
7987              JASON & SHANNON MONTELLO                 2625 S RIVER RD                                                                                               TEMPLETON          CA      93465        USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
7988              JASON BERNLOEHR                          664 EASTERN STAR RD                                                                                           KINGSPORT          TN      37663        USA     TRADE PAYABLE                                                                     $2,086.38
7989              JASON COLTON                             30 KADES DRIVE                                                                                                DALLAS             GA      30132        USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
7990              JASON DIENHART                           1429 SHORE DR                                                                                                 EDGEWATER          MD      21037        USA     INSURANCE CLAIMS     9/6/2017         X            X              X          UNDETERMINED
7991              JASON DOTO                               2750 AIELLO DR                                                                                                SAN JOSE           CA      95111        USA     TRADE PAYABLE                                                                        $31.43
7992              JASON EMMETT                             2508 PORTSMOUTH CIRCLE                                                                                        SPRINGFIELD        IL      62703        USA     INSURANCE CLAIMS     1/18/2018        X            X              X          UNDETERMINED
7993              JASON FASTNER                            4292 PRAIRIE CREEK TRL                                                                                        RALEIGH             NC     27616        USA     TRADE PAYABLE                                                                      $206.29
7994              JASON GLIME                              636 PEN ARGYL ST                                                                                              PEN ARGYL          PA      18072        USA     TRADE PAYABLE                                                                     $1,324.10
7995              JASON HACKERT                                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
7996              JASON HEITZ                              155 VILLA DELL GOLF                                                                                           DORADO DEL MAR     PR      00646        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
7997              JASON MANUS                              3 HORIZON ROAD                                                                                                FORT LEE           NJ      07024        USA     TRADE PAYABLE                                                                        $82.88
7998              JASON MARK                               11528 E GARVEY AVE                                                                                            EL MONTE           CA      91732        USA     TRADE PAYABLE                                                                    $29,558.46
7999              JASON MCCAW                              1928 5TH STREET                                                                                               BREMERTON          WA      98337        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
8000              JASON MIKELL                             107 FAIRVIEW AVE                                                                                              TEANACK            NJ      07666        USA     INSURANCE CLAIMS     8/30/2014        X            X              X          UNDETERMINED
8001              JASON NEWLAND                            5090 EAST STREET                                                                                              HILLSBOROUGH       OH      45133        USA     INSURANCE CLAIMS     8/9/2014         X            X              X          UNDETERMINED
8002              JASON RIENZO                             PO BOX 5270                                                                                                   TOMS RIVER         NJ      08754        USA     TRADE PAYABLE                                                                        $22.04
8003              JASON ROCHESTER                                                                                                                                                                                        TRADE PAYABLE                                                                      $294.54
8004              JASON WOOD                               10568 BECHLER RIVER AVE                                                                                       HUNTINGTON BEACH   CA      92708        USA     TRADE PAYABLE                                                                        $17.54
8005              JASON YIP                                10221 NE 134TH LANE F102                                                                                      KIRKLAND           WA      98034        USA     TRADE PAYABLE                                                                    $24,274.41
8006              JASOREN LLC                              2965 NE 185TH ST APT 1515                                                                                     AVENTURA           FL      33180        USA     TRADE PAYABLE                                                                        $37.70


                                                                                                                                                       Page 101 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                           Doc 20   Filed 01/18/19
                                                                                                                            Schedule Entered            01/18/19
                                                                                                                                     E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                            Pg 742 of 1461




                                                                                                                                                                                                                                             Contingent

                                                                                                                                                                                                                                                          Unliquidated

                                                                                                                                                                                                                                                                         Disputed
Row No. Account   Creditor's Name                            Address 1                              Address 2           Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                 Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                    Offset
                                                                                                                                                                                                                                                                                                    (Y/N)
8007              JASPREET S LALLI                                                                                                                                                                     TRADE PAYABLE                                                                     $2,472.33
8008              JATTA AJIJAINABA                           7 DYER COURT APT A6                                                                        DANVERS           MA      01923        USA     TRADE PAYABLE                                                                      $188.17
8009              JAUREGUI MARISOL                           700 W CIVIC CENTER DR                                                                      SANTA ANA         CA      92701        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8010              JAVID JABERI                               569 SAN LUCAS DRIVE                                                                        SALONA BEACH      CA      92075        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
8011              JAVIER AVILA                               1645 ATHERTON WAY                                                                          SALINAS           CA      93906        USA     INSURANCE CLAIMS     7/24/2014        X            X              X          UNDETERMINED
8012              JAVIER BETANCOURT GONZALEZ                 HC 5 BOX 6227                                                                              AGUAS BUENAS      PR      00703-9008   USA     INSURANCE CLAIMS     12/24/2016       X            X              X          UNDETERMINED
8013              JAVIER FRIGERIO                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
8014              JAVIER FRIGERIO                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
8015              JAVIER MASERI                              PO BOX 14-2142                                                                             CORAL GABLES      FL      33126        USA     TRADE PAYABLE                                                                         $4.44
8016              JAVIER PAULA                               304 SHERIDAN DRIVE                                                                         NEW CASTLE        DE      19720        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
8017              JAVIER RAMOS GUZMAN                        HC 1 BOX 7572                                                                              TOA BAJA          PR      00949        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
8018              JAVITCH BLOCK & RATHBONE                   602 S MAIN ST STE 500                                                                      CINCINNATI        OH      45202        USA     TRADE PAYABLE                                                                      $262.80
8019              JAVITCH BLOCK & RATHBONE                   602 S MAIN ST STE 500                                                                      CINCINNATI        OH      45202        USA     TRADE PAYABLE                                                                      $195.92
8020              JAY & HOWY DESIGNS                         76 PASSAIC ST                                                                              WOOD RIDGE        NJ      07075        USA     TRADE PAYABLE                                                                        $17.08
8021              JAY & JUDY CLARK                           3022 TUNNEL HILL RD SW                                                                     CLEVELAND         TN      37311        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
8022              JAY B SPIRIT                               3205 B CORPORATE COURT                                                                     ELLICOTT CITY     MD      21042        USA     TRADE PAYABLE                                                                      $346.62
8023              JAY B SPIRT                                3205 B CORPORATE COURT                                                                     ELLICOT           MD      21042        USA     TRADE PAYABLE                                                                         $9.26
8024              JAY KATZ                                   382 NE 191ST ST 18998                                                                      MIAMI             FL      33179-3899   USA     TRADE PAYABLE                                                                      $908.17
8025              JAY MILLER                                 2025 E BANGOR WAY                                                                          ANAHEIM           CA      92806        USA     INSURANCE CLAIMS     9/1/2016         X            X              X          UNDETERMINED
8026              JAY PATEL                                  UNKNOWN                                                                                    UNKNOWN           PA      18103        USA     INSURANCE CLAIMS     8/19/2018        X            X              X          UNDETERMINED
8027              JAY SHAPPLEY                               2893 MALLARD LN                                                                            GERMANTOWN        TN      38138        USA     INSURANCE CLAIMS     8/12/2018        X            X              X          UNDETERMINED
8028              JAY V BARNEY                               404 EAST 4500 SOUTH STE A38                                                                SALT LAKE CITY    UT      84107        USA     TRADE PAYABLE                                                                      $151.10
8029              JAY W VANDER VELDE                         527 COMMERCIAL STE 400 PO BOX 1043                                                         EMPORIA           KS      66801        USA     TRADE PAYABLE                                                                         $3.36
8030              JAYCOX NANCY A INDIVIDUALLY AND AS         100 N CALVERT ST                                                                           BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  EDWARD F JAYCOX ET AL
8031              JAYDA RINKER                               7302 ISLANDER LN                                                                           HUDSON            FL      34667        USA     INSURANCE CLAIMS     9/23/2018        X            X              X          UNDETERMINED
8032              JAYDEN ACEVEDO                             460 NORTH 1ST STREET                                                                       BLYTHE            CA      92225        USA     INSURANCE CLAIMS     9/1/2017         X            X              X          UNDETERMINED
8033              JAYEME INDIRA MOSKOWITZ                    39 HILL DRIVE                                                                              GLEN HEAD         NY      11545        USA     INSURANCE CLAIMS     9/26/2017        X            X              X          UNDETERMINED
8034              JAYLAH JACKSON                             830 SPINDRIST AVE                                                                          SAN JOSE          CA      95134        USA     INSURANCE CLAIMS     6/27/2014        X            X              X          UNDETERMINED
8035              JAYMI SANCHEZ CRUZ                         92 CALLE GLADIOLA                                                                          CAGUAS            PR      00725-2467   USA     INSURANCE CLAIMS     7/8/2018         X            X              X          UNDETERMINED
8036              JAYNE & PAUL MCINTYRE                      PO BOX 421                                                                                 BRIDGEPORT        CA      93517        USA     INSURANCE CLAIMS     6/21/2017        X            X              X          UNDETERMINED
8037              JAYNES DAVID                               206 CEDAR STREET                                                                           ROSEVILLE         CA      95678        USA     TRADE PAYABLE                                                                         $5.46
8038              JAYS PRODUCTS                              15786 SOPHOMORE CT                                                                         MOORPARK          CA      93021        USA     TRADE PAYABLE                                                                        $68.45
8039              JB ENTERPRISES OF TITUSVILLE I                                                                                                                                                       TRADE PAYABLE                                                                      $290.37
8040              JB ONG INC                                 30130 AHERN AVE                                                                            UNION CITY        CA      94587        USA     TRADE PAYABLE                                                                     $1,341.85
8041              JBL BRANDS LLC                             43 WEST 33RD STREET                                                                        NEW YORK           NY     10001        USA     TRADE PAYABLE                                                                        $33.55
8042              JBMO SALES INC                             9025 HAWTHORN DR                                                                           HICKORY HILLS      IL     60457        USA     TRADE PAYABLE                                                                      $457.86
8043              JCV GROUP LLC                              1000 6TH AVE                                                                               NEW YORK          NY      10018        USA     TRADE PAYABLE                                                                     $9,877.04
8044              JD JORDAN                                  801 SHERBROOK AVE                                                                          MEDFORD           OR      97504        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
8045              JDM EXOTICS NETWORK INC                    1569 84TH ST 3A                                                                            BROOKLYN          NY      11228        USA     TRADE PAYABLE                                                                     $8,578.88
8046              JEAN & TIM BLACK                           1448 DIAMOND HEAD CIRCLE                                                                   DECATUR           GA      30033        USA     INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
8047              JEAN AMBEAU                                1880 NORTH UNIVERSITY DRIVE                                                                BOCA RATON        FL      33431        USA     TRADE PAYABLE                                                                        $26.55
8048              JEAN ANDRE ET CI                           710 RUBERTA AVE                                                                            GLENDALE          CA      91201-2337   USA     TRADE PAYABLE                                                                        $22.49
8049              JEAN BEENCHELL                             690 COMMANDER AVENUE                                                                       WEST BABYLON      NY      11704        USA     INSURANCE CLAIMS     7/18/2016        X            X              X          UNDETERMINED
8050              JEAN BROWN                                 8011 CAMERYN PLACE UNIT 102                                                                PASADENA          MD      21122        USA     INSURANCE CLAIMS     12/16/2017       X            X              X          UNDETERMINED
8051              JEAN LEMUNYON                              14 WILLOW LEAF DRIVE                                                                       LITTLETON         CO      80127        USA     INSURANCE CLAIMS     4/28/2018        X            X              X          UNDETERMINED
8052              JEAN POLING                                2056 VISTA PKWY 250                                                                        W PALM BEACH      FL      33411        USA     TRADE PAYABLE                                                                      $100.00
8053              JEAN PRINCE                                367 WILLIAMS DELIGHT                                                                       ST CROIX          VI      00840        USA     INSURANCE CLAIMS     6/22/2016        X            X              X          UNDETERMINED
8054              JEANATTE PATE                              10127 408TH CAROUSEL ST                                                                    BOYNTON BEACH     FL      33436        USA     INSURANCE CLAIMS     1/1/2018         X            X              X          UNDETERMINED
8055              JEANETTA COCHRAN                           18434 N RED MOUNTAIN WAY                                                                   SURPRISE          AZ      85374        USA     LITIGATION           6/16/2018                                                    $1,146.80
8056              JEANETTE MARGRADE                          4137 GUDNERSON AVE                                                                         STICKNEY          IL      60402        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
8057              JEANINE ELLISON                            121 SAWDUST TRAIL                                                                          FRANKLIN          NC      28734        USA     INSURANCE CLAIMS     7/16/2014        X            X              X          UNDETERMINED
8058              JEANNE DRISCOLL                            UNKNOWN                                UNKNOWN                                             UNKNOWN                   UNKNOWN              INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
8059              JEANNE GIRARDY                             14 BUTTON WOOD DRIVE                                                                       LONG VALLEY       NJ      07853        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
8060              JEANNE LANGDON                             5 TAFT AVENUE                                                                              ONEONTA           NY      13820        USA     INSURANCE CLAIMS     6/16/2018        X            X              X          UNDETERMINED
8061              JEANNE WRIGHT                              5424 TILDEN RD                                                                             BLADENSBURG       MD      20710-1561   USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
8062              JEANNETTE DIAZ ORTIZ                       177 AVE ALGARROBO APT 1601                                                                 MAYAGUEZ          PR      00682-6359   USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
8063              JEANNETTE SHAVER                           191 CAROLINA ROAD                                                                          LAKE JUNALUSKA    NC      28745        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
8064              JEANNIE BATE                               1492 E 450 SOUTH                                                                           SPRINGVILLE       UT      84663        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
8065              JEFF & MARIA SUMPTER                       7815 SOUTH 28TH WAY                                                                        PHOENIX           AZ      85042        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
8066              JEFF & DEBBIE MCQUEEN                      56470 HIDDEN OAK PLACE                                                                     ELKHART           IN      46516        USA     INSURANCE CLAIMS     7/21/2018        X            X              X          UNDETERMINED
8067              JEFF & SHARON LINGERFELT                   839 WESTWIND DR                                                                            FORT MILL         SC      29707        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
8068              JEFF AND MADELINE BENNINGTON               8 TIMBER RIDGE CIR                                                                         ARKADELPHIA       AR      71923        USA     INSURANCE CLAIMS     6/7/2018         X            X              X          UNDETERMINED
8069              JEFF BRIGGS                                1430 OAK NOB WAY                                                                           SACRAMENTO        CA      95833        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
8070              JEFF HOUSE                                 4850 BANNING AVENUE 5                                                                      WHITE BEAR LAKE   MN      55110        USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
8071              JEFF JAMES                                 23 OVERLOOK STREET                                                                         GREENWICH         NY      12834        USA     INSURANCE CLAIMS     1/26/2018        X            X              X          UNDETERMINED
8072              JEFF SARVIS                                91 TO-REST ST                                                                              LYMAN             SC      29365        USA     INSURANCE CLAIMS     5/8/2018         X            X              X          UNDETERMINED
8073              JEFF THOMASON                              3145 STANLEY BOULEVARD                                                                     LAFAYETTE         CA      94549        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
8074              JEFF WILLIS                                427 RUE NORMANDIE                                                                          EUNICE            LA      70535        USA     INSURANCE CLAIMS     2/12/2017        X            X              X          UNDETERMINED
8075              JEFFERS ROBERT E                           817 S HOBART BLVD 409                                                                      LOS ANGELES       CA      90005        USA     TRADE PAYABLE                                                                         $1.83
8076              JEFFERSON COUNTY COURT                     PO BOX 2207                                                                                WINTERVILLE       OH      43953        USA     TRADE PAYABLE                                                                      $316.65
8077              JEFFERSON COUNTY COURT OF COMM             JEFFERSON COUNTY COURT OF                                                                  STEUBENVILLE      OH      43952        USA     TRADE PAYABLE                                                                      $162.12
                                                             COMM301MARKETSTREET 2NDFLOOR
8078              JEFFERSON COUNTY COURTHOUSE                1801 THIRD AVENUE NORTH                                                                    BESSEMER          AL      35020        USA     TRADE PAYABLE                                                                      $145.05
8079              JEFFERSON COUNTY SHERIFF                   JOHN P BURNS-SHERIFF 753 WATERMAN DR                                                       WATERTOWN         NY      13601        USA     TRADE PAYABLE                                                                        $49.88
8080              JEFFERSON DENNIS                           NONE                                                                                       BENTON            MS      39039        USA     TRADE PAYABLE                                                                      $101.84
8081              JEFFERY A KRUEGER                          P O BOX 40546                                                                              JACKSONVILLE      FL      322030546    USA     TRADE PAYABLE                                                                      $213.27
8082              JEFFERY MORRIS                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
8083              JEFFREY CREGG                              8055 S 875 W                                                                               COLUMBUS          IN      47201        USA     INSURANCE CLAIMS     8/5/2018         X            X              X          UNDETERMINED
8084              JEFFREY DONALDSON                                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
8085              JEFFREY HONG & LAUREN LIM                  1441 SAN PASQUAL ST                                                                        PASADENA          CA      91106        USA     INSURANCE CLAIMS     9/2/2017         X            X              X          UNDETERMINED
8086              JEFFREY L FRIEDMAN                         100 OWINGS CT 4                                                                            REISTERTOWN       MD      21136        USA     TRADE PAYABLE                                                                      $505.30
8087              JEFFREY LEWIS ALTER                        2315 WHIRLPOOL STREET                                                                      NIAGARA FALLS     NY      14305        USA     TRADE PAYABLE                                                                     $1,567.80
8088              JEFFREY M KELLNER TRUSTEE                  1722 SOLUTIONS CENTER                                                                      CHICAGO           IL      60677        USA     TRADE PAYABLE                                                                      $272.49
8089              JEFFREY MCCLAIN                            14338 SW 133RD AVE                                                                         TIGARD            OR      97224        USA     INSURANCE CLAIMS     8/4/2017         X            X              X          UNDETERMINED
8090              JEFFREY MCCLAIN                            14338 SW 133RD AVE                                                                         TIGARD            OR      97224        USA     INSURANCE CLAIMS     8/4/2017         X            X              X          UNDETERMINED
8091              JEFFREY MOSS                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                    Page 102 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                     Doc 20                Filed 01/18/19
                                                                                                                                    Schedule Entered            01/18/19
                                                                                                                                             E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                    Pg 743 of 1461




                                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                             Address 1                        Address 2                        Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                                             (Y/N)
8092              JEFFREY MULLINS                             4308 FREEDOM LANE                                                                                 LAREDO             TX      78041        USA     INSURANCE CLAIMS     12/1/2015        X            X              X          UNDETERMINED
8093              JEFFREY P WASSERMANESQ                      1300 KING ST                                                                                      WILMINGTON         DE      19899        USA     TRADE PAYABLE                                                                      $113.82
8094              JEFFREY PHILLIPS                            505 JAMESTOWN AVE                                                                                 FAYETTEVILLE       NC      28303        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
8095              JEFFRIES RONALD                             100 N CALVERT ST                                                                                  BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8096              JEFFRO FURNITURE                            1941 E 71ST ST                                                                                    CHICAGO            IL      60649        USA     TRADE PAYABLE                                                                       $62.88
8097              JEGEDE ADESUNMBO                            16517 GOVERNOR BRIDGE RD 203                                                                      BOWIE              MD      20716        USA     TRADE PAYABLE                                                                        $2.47
8098              JEHF BRANDENBURG                            18903 FOREST BEND WAY                                                                             SPRING             TX      77379        USA     INSURANCE CLAIMS     4/30/2018        X            X              X          UNDETERMINED
8099              JELISHIA HIGHTOWER                          135 SOUTH MAIN STREET                                                                             PLYMOUTH           PA      18615        USA     INSURANCE CLAIMS     6/30/2018        X            X              X          UNDETERMINED
8100              JEMAL OSMAN                                 10052 SPINDLE FOOT COURT                                                                          BISTOW             VA      20136        USA     INSURANCE CLAIMS     8/22/2017        X            X              X          UNDETERMINED
8101              JEMBERE BIRUK                               10910 LOCKWOOD DRIVE                                                                              SILVER SPRING      MD      20901        USA     TRADE PAYABLE                                                                      $132.03
8102              JEN STARANCO                                5904 SAN VICENTE STREET                                                                           CORAL GABLES       FL      33146        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
8103              JENCO WHOLESALE INC                         11220 PYRITES WAY 100                                                                             GOLD RIVER          CA     95670        USA     TRADE PAYABLE                                                                       $45.42
8104              JENELLE HYLTON                              150-36 115TH DRIVE                                                                                JAMAICA            NY      11434        USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
8105              JENKINS LEONARD N                           100 N CALVERT ST                                                                                  BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8106              JENKINS SHELBY E                            900 NARROWLEAF DR                                                                                 UPPER MARLBORO     MD      20774        USA     TRADE PAYABLE                                                                        $0.52
8107              JENKINS STEVEN R                            351 REGENCY COURT APT 204                                                                         SALINAS            CA      93906        USA     TRADE PAYABLE                                                                        $4.66
8108              JENKINS TERRENCE                            6913 BELL COURT                                                                                   REX                GA      30273        USA     TRADE PAYABLE                                                                        $1.84
8109              JENNEY JANICE INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                             EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF JAMES
                  JENNEY JR DECEASED
8110              JENNIE MCCURRY                              3321 N COTTONWOOD ST                                                                              ORANGE             CA      92865        USA     INSURANCE CLAIMS     5/28/2018        X            X              X          UNDETERMINED
8111              JENNIE YEDNAK                               4400 LOST ROAD                                                                                    GARY               IN      46408        USA     INSURANCE CLAIMS     7/10/2016        X            X              X          UNDETERMINED
8112              JENNIFER & ADAM PRYOR                       6442 MEADOW OAK DR                                                                                GEORGETOWN         IN      47122        USA     INSURANCE CLAIMS     12/24/2017       X            X              X          UNDETERMINED
8113              JENNIFER & DUWAYNE GILBERTSON               2724 FULL CIRCLE                                                                                  RALEIGH            NC      27613        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
8114              JENNIFER & JIM MILLIGAN                     11364 EAST SEBRING AVENUE                                                                         MESA               AZ      85212        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
8115              JENNIFER & JOHN HOVENDON                    167 APPLE LANE                                                                                    HENDERSONVILLE     NC      28739        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
8116              JENNIFER & THANE VAN BREUSEGEN              2826 WOODSON DRIVE                                                                                COLUMBIA           IL      62236        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
8117              JENNIFER AND HARRIOS RAFIQ                  1079 CEDAR RIDGE COURT                                                                            ANNAPOLIS          MD      21403        USA     INSURANCE CLAIMS     9/5/2018                                                     $2,596.88
8118              JENNIFER BHARTIYA                           3471 S UTAH STREET                                                                                ARLINGTON          VA      22206        USA     INSURANCE CLAIMS     4/19/2018        X            X              X          UNDETERMINED
8119              JENNIFER COPITHORNE                         4 WELSH ST                                                                                        HUDSON             MA      01749        USA     INSURANCE CLAIMS     9/22/2016        X            X              X          UNDETERMINED
8120              JENNIFER GAUDIANA                           33 ANGEL ROAD                                                                                     CHEPACHET          RI      02814        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
8121              JENNIFER GUTIERREZ                          8414 FOREST POINT DRIVE                                                                           HUMBLE             TX      77338        USA     INSURANCE CLAIMS     3/22/2018        X            X              X          UNDETERMINED
8122              JENNIFER HALL                               12112 BIG POOL ROAD                                                                               CLEARSPRING        MD      21722        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
8123              JENNIFER HAMMOND                            3814 CANARY GRASS LANE                                                                            HOUSTON            TX      77059        USA     INSURANCE CLAIMS     5/2/2015         X            X              X          UNDETERMINED
8124              JENNIFER HIGGINBOTTOM                       1991 E UNDERWOOD RD                                                                               HOLTVILLE          CA      92250        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
8125              JENNIFER J BERGER DBA J BERGER                                                                                                                                                                TRADE PAYABLE                                                                        $30.60
8126              JENNIFER JONES                              1815 STELZER RD                                                                                   COLS               OH      43219        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
8127              JENNIFER JONES                              1815 STELZER RD                                                                                   COLS               OH      43219        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
8128              JENNIFER L MCALLISTER PC                    421 N NORTHWEST HIGHWAY 201A                                                                      BARRINGTON         IL      60010        USA     TRADE PAYABLE                                                                      $150.72
8129              JENNIFER LUCERO AND RAFAEL SOLORZANO        333 WEST BROADWAY 420                                                                             SAN DIEGO          CA      92101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
                  SIMILARLY SITUATED
8130              JENNIFER LUNA                               13785 COOLIDGE WAY                                                                                HESPERIA           CA      92344        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
8131              JENNIFER OSWALD                             17 SMITH ST                                                                                       MERTZTOWN          PA      19539-8913   USA     INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED
8132              JENNIFER RAMOS ORTIZ                        PO BOX 7985                                                                                       CAROLINA           PR      00984        USA     INSURANCE CLAIMS     12/3/2016        X            X              X          UNDETERMINED
8133              JENNIFER STONE                              11188 69TH PLACE N                                                                                OSSEO              MN      55369        USA     INSURANCE CLAIMS     4/28/2018        X            X              X          UNDETERMINED
8134              JENNIFER SUBYAK                             136 LINCOLN HIGHLAND                                                                              CORAOPOLIS         PA      15108        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
8135              JENNIFER VALDERAZ                           3559 HWY 60                                                                                       PENDERGRASS        GA      30567        USA     TRADE PAYABLE                                                                      $736.00
8136              JENNINGS 1-6 LLC                            SUITE 15                                                                                          BROOKLYN HEIGHTS   OH      44131        USA     TRADE PAYABLE                                                                     $1,456.24
8137              JENNINGS FRED                               123 MAIN ST                                                                                       CHARLOTTE          NC      28278        USA     TRADE PAYABLE                                                                        $19.29
8138              JENNY ADAMS                                 301 WEST PLUM STREET                                                                              FRANKTON           IN      46044        USA     INSURANCE CLAIMS     12/15/2017       X            X              X          UNDETERMINED
8139              JENNY GRAY                                  5012 SLIM RIDGE ROAD                                                                              FORT WORTH         TX      76119        USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
8140              JENNY LI                                    109 E 17TH ST STE 4894                                                                            CHEYENNE            WY     82001        USA     TRADE PAYABLE                                                                      $775.51
8141              JENNY PRODUCTS INCORPORATED                 850 NORTH PLEASANT AVENUE                                                                         SOMERSET           PA      15501        USA     TRADE PAYABLE                                                                     $1,439.96
8142              JENSEN MARCIA INDIVIDUALLY AND AS THE       155 NORTH MAIN STREET                                                                             EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  ARNOLD JENSEN DECEASED
8143              JEREMIAH JOHNSON                            210 MURRAY STREET                                                                                 LAKEWOOD           NJ      08510        USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
8144              JEREMY & CARRIE MCGUIRE                     4520 VERBENA PARK                                                                                 LEXINGTON          KY      40509        USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
8145              JEREMY & KATRINA BATCHELOR                  760 JEFFREY STREET                                                                                GREENSBURG         PA      15601        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
8146              JEREMY & TIFFANY MANSFIELD                  105 COPPER CREEK DR                                                                               GOODLETTSVILLE     TN      37072        USA     INSURANCE CLAIMS     6/2/2018         X            X              X          UNDETERMINED
8147              JEREMY BERNSTEIN                            4707 CONNECTICUT AVENUE NORTHW   APARTMENT 514                                                    WASHINGTON         DC      20008        USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
8148              JERLENA JOZA                                20 RUTLEDGE ROAD                                                                                  MARLBORO           NJ      07746        USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
8149              JERMANDE DOWARD                             PO BOX 941                                                                                        FREDERIKSTED       VI      00841        USA     INSURANCE CLAIMS     11/18/2014       X            X              X          UNDETERMINED
8150              JEROLD KAPLAN LAW OFFICE                    2738 E WASHINGTON ST                                                                              PHOENIX            AZ      85034        USA     TRADE PAYABLE                                                                      $360.10
8151              JEROLD KAPLAN LAW OFFICE                    2738 E WASHINGTON ST                                                                              PHOENIX            AZ      85034        USA     TRADE PAYABLE                                                                        $75.00
8152              JEROLD KAPLAN LAW OFFICE PC                 2738 E WASHINGTON STREET                                                                          PHOENIX            AZ      85034        USA     TRADE PAYABLE                                                                        $96.23
8153              JEROLD KAPLAN LAW OFFICEPC                  2738 E WASHINGTON ST                                                                              PHOENIX            AZ      85034        USA     TRADE PAYABLE                                                                      $159.96
8154              JEROLD KAPLAN LAW OFFICEPC                  2738 E WASHINGTON ST                                                                              PHOENIX            AZ      85034        USA     TRADE PAYABLE                                                                      $185.86
8155              JEROLD REYNOLDS                             2517 JULES ST                                                                                     ST JOSEPH          MO      64501        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
8156              JEROME FATCHERIC                            229 CRAIGVILLE RD                                                                                 GOSHEN             NY      10924        USA     INSURANCE CLAIMS     3/28/2018        X            X              X          UNDETERMINED
8157              JEROME L HOLUB TRUSTEE                      P O BOX 73984N                                                                                    CLEVELAND          OH      44193        USA     TRADE PAYABLE                                                                        $61.00
8158              JERRY & ESTHER VOSBURG                      10812 MIMOSA DRIVE                                                                                BASTROP            LA      71220        USA     INSURANCE CLAIMS     9/7/2007         X            X              X          UNDETERMINED
8159              JERRY & KEISHA PERKINS                      30 DEER RUN RD                                                                                    POUGHKEEPSIE       NY      12603        USA     INSURANCE CLAIMS     5/21/2017        X            X              X          UNDETERMINED
8160              JERRY & SHARON CRANE                                                                                                                                                                          INSURANCE CLAIMS     11/30/2017       X            X              X          UNDETERMINED
8161              JERRY CAROSELLA                             330 DAKOTA CIRCLE                                                                                 GRAND JUNCTION     CO      81503        USA     INSURANCE CLAIMS     8/8/2014         X            X              X          UNDETERMINED
8162              JERRY COTTON                                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
8163              JERRY FILAN                                 9100 SW 27TH AVE                 UNIT D15                                                         OCALA              FL      34476        USA     INSURANCE CLAIMS     12/31/2016       X            X              X          UNDETERMINED
8164              JERRY MCMICHAEL                             165 PLUMMER RD                                                                                    STOKESDALE         NC      27357        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
8165              JERRY VOSBURG                               10812 MIMOSA DRIVE                                                                                BASTROP            LA      71220        USA     INSURANCE CLAIMS     9/7/2007         X            X              X          UNDETERMINED
8166              JERRY WILEY                                 4700 WESTMINSTER DR                                                                               RALEIGH            NC      27604        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
8167              JERSEY CENTRAL POWER & LIGHT                PO BOX 3687                      REMITTANCE PROCESSING CENTER                                     AKRON              OH      44309-3687   USA     UTILITIES PAYABLE                                                                 $4,790.51
8168              JESSE & ERNESTINE VICINI                    101 RIPLEY STATION ROAD                                                                           COLUMBIA           SC      29212        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
8169              JESSE & KRISTEN CHRISTMAN                   4913 PRIMITIVO PASS                                                                               FT WAYNE           IN      46845        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
8170              JESSE & VERONICA BOOTH                      13339 CHALKHILL                                                                                   SAN ANTONIO        TX      78253        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
8171              JESSE AGUILAR                                                                                                                                                                                 INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
8172              JESSE WILLIAMS                              9533 DOUGLAS CIRCLE                                                                               TERRELL            TX      75160        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
8173              JESSEE SARAH                                4507 A SW LURADEL ST                                                                              PORTLAND           OR      97219        USA     TRADE PAYABLE                                                                      $172.85


                                                                                                                                            Page 103 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                     18-23537-rdd                              Doc 20         Filed 01/18/19
                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                      E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                             Pg 744 of 1461




                                                                                                                                                                                                                                               Contingent

                                                                                                                                                                                                                                                            Unliquidated

                                                                                                                                                                                                                                                                           Disputed
Row No. Account   Creditor's Name                    Address 1                                 Address 2                 Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                   Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                      Offset
                                                                                                                                                                                                                                                                                                      (Y/N)
8174              JESSICA & MATTHEW ERLANDSON        8425 ROHR HILL RD                                                                                   EAST OTTO          NY      14729        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
8175              JESSICA ABREGO                     39870 ANZA RD                                                                                       TEMECULA           CA      92591        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
8176              JESSICA BERGEN                     58 LEDYARD AVE                                                                                      BLOOMFIELD         CT      06002        USA     INSURANCE CLAIMS     3/19/2018                                                    $1,591.05
8177              JESSICA FELDMAN                    4540 IOWA RD                                                                                        OTTAWA             KS      66067        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
8178              JESSICA GEOGHEGAN                  25 WEST SHORE DRIVE                                                                                 PATCHOGUE          NY      11772        USA     INSURANCE CLAIMS     7/29/2018        X            X              X          UNDETERMINED
8179              JESSICA GOOD                       13805 HIGHWAY 65                          UNKNOWN                                                   ECKERT             CO      81418        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
8180              JESSICA LUDWIG                     10 STRECKER RD SUITE 1720                                                                                              MO      63128        USA     TRADE PAYABLE                                                                        $19.33
8181              JESSICA MYERS                      442 GUILFORD AVENUE                                                                                 HAGERSTOWN         MD      21740        USA     INSURANCE CLAIMS     4/11/2017        X            X              X          UNDETERMINED
8182              JESSICA SMITH                      2767 DIVODEND PARK                                                                                  SAINT LOUIS        MO      63031        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
8183              JESSIE BROOKS                      16859 KINNEY POINT LANE                                                                             HOUSTON            TX      77073        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
8184              JESSIE FREES                       1001 SCHINDLER DRIVE                                                                                FLORHAM PARK       NJ      07932        USA     INSURANCE CLAIMS     1/20/2016        X            X              X          UNDETERMINED
8185              JESSIE GUTIERREZ                   2313 ALICE DR                                                                                       HATTIESBURG        MS      39402-3169   USA     INSURANCE CLAIMS     3/22/2018        X            X              X          UNDETERMINED
8186              JESSIE MORALES                     2186 REEDMILL LN                                                                                    BRONX              NY      10475        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
8187              JESUS AMEZCUA                      41 S T ST                                                                                           MERCED             CA      95341        USA     INSURANCE CLAIMS     7/14/2018        X            X              X          UNDETERMINED
8188              JESUS GARCIA                       250 VILLAGE CIR                                                                                     MARION             NC      28752        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8189              JESUS L GARCIA                     4346 S JUNETT ST                                                                                    TACOMA             WA      98409        USA     TRADE PAYABLE                                                                     $2,095.70
8190              JESUS L GARCIA                     4346 S JUNETT ST                                                                                    TACOMA             WA      98409        USA     TRADE PAYABLE                                                                        $91.53
8191              JESUS MARTINEZ                     908 E 26TH STREET                                                                                   HOUSTON            TX      77009        USA     INSURANCE CLAIMS     8/5/2018         X            X              X          UNDETERMINED
8192              JET COLLECTION CORP                2ND INDUSTRIAL ZONE YANGWU                DALINGSHAN TOWN                                           DONGGUAN           GUANG   523839               TRADE PAYABLE                                                                   $116,360.46
                                                                                                                                                                            DONG
8193              JETER JR; ISIAH AND JOANN JETER    1000 GUADALUPE ST                                                                                   AUSTIN             TX      78701        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8194              JEWEL DASH                         6 MORRIS ROAD                                                                                       WEST ORANGE        NJ      07052        USA     INSURANCE CLAIMS     3/17/2018        X            X              X          UNDETERMINED
8195              JEWEL STOP LLC                     2 WEST 46TH STREET SUITE 506                                                                        NEW YORK           NY      10036        USA     TRADE PAYABLE                                                                      $142.39
8196              JEWEL4GIFT INC                     430 PENINSULA AVENUE SUITE 9                                                                        SAN MATEO          CA      94401        USA     TRADE PAYABLE                                                                        $19.80
8197              JEWELEY RISINGER                   4461 CAHILL STREET                                                                                  FREMONT            CA      94538        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
8198              JEWELL CHARLES AND MARY            60 CENTRE ST                                                                                        NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8199              JEWELRY AVALANCHE                  4804 LAUREL CANYON BLVD                                                                             STUDIO CITY        CA      91607        USA     TRADE PAYABLE                                                                      $718.30
8200              JEWELRY MASTERS                    17252 HAWTHORNE BLVD SUITE 250                                                                      TORRANCE           CA      90504        USA     TRADE PAYABLE                                                                     $1,893.62
8201              JEWELRYAFFAIRS                     2155 27ST 2B                                                                                        NEW YORK           NY      11105        USA     TRADE PAYABLE                                                                     $1,696.24
8202              JEWELRYWEBCOM                      98 CUTTERMILL RD STE 464 SOUTH                                                                      GREAT NECK         NY      11021        USA     TRADE PAYABLE                                                                      $407.33
8203              JEWELRYWEBCOM INC                  98 CUTTERMILL RD SUITE 464 S                                                                        GREAT NECK         NY      11021        USA     TRADE PAYABLE                                                                     $1,912.03
8204              JEWELS OF DENIAL                   9218 METCALF SUITE 362                                                                              OVERLAND PARK       KS     66212        USA     TRADE PAYABLE                                                                        $27.78
8205              JEWETT REGINA AND MICHAEL JEWETT   250 BENEFIT ST                                                                                      PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8206              JEWETT TRINTON                     3089 KINGSTON STREET                                                                                PORT CHARLOTTE     FL      33952        USA     TRADE PAYABLE                                                                         $5.54
8207              JIAN CAI                           848 HILLSIDE BLVD                                                                                   DALY CITY          CA      94014        USA     TRADE PAYABLE                                                                     $4,927.87
8208              JIANIEL VELEZ PEREZ                HC 2 BOX 8547                                                                                       JAYUYA             PR      00664-9661   USA     INSURANCE CLAIMS     6/22/2016        X            X              X          UNDETERMINED
8209              JIAWEI TECHNOLOGY USA LIMITED      2305 LINCOLN AVE                                                                                    HAYWARD            CA      94545        USA     TRADE PAYABLE                                                                      $902.71
8210              JIE LU                             2604 PERTH ST                                                                                       DALLAS             TX      75220        USA     TRADE PAYABLE                                                                        $25.53
8211              JILL & LENNY RIDGE                 1831 CYNTHIA LANE                                                                                   FEASTERVILLE       PA      19053        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
8212              JILL & TONY KETCHAM                8267 GLENBROOK AVE S                                                                                COTTAGE GROVE      MN      55016        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
8213              JILL & TONY KETCHAM                8267 GLENBROOK AVE S                                                                                COTTAGE GROVE      MN      55016        USA     INSURANCE CLAIMS     5/29/2018        X            X              X          UNDETERMINED
8214              JILL AND JOHN SCARLETT             22 WOODVIEW DRIVE                                                                                   MT LAUREL          NJ      08054        USA     INSURANCE CLAIMS     2/27/2017        X            X              X          UNDETERMINED
8215              JILL ANTHONY                       6785 VIA REGINA                                                                                     BOCA RATON         FL      33433        USA     INSURANCE CLAIMS     12/12/2015       X            X              X          UNDETERMINED
8216              JILL DEGENNARO                     849 FAIRFIELD CT                                                                                    YORKTOWN HEIGHTS   NY      10598        USA     INSURANCE CLAIMS     8/4/2018         X            X              X          UNDETERMINED
8217              JILL HAYNES                        5906 LOOKOUT MT DRIVE                                                                               HOUSTON            TX      77069        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
8218              JILL LAPIDES                       11860 BRIGHT PASSAGE                                                                                COLUMBIA           MD      21044        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
8219              JILL MOORE                         1212 TANNEHILL LANE                                                                                 CINCINNATI         OH      45208        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
8220              JILL ROHNER                        633 DEMOCRACY ST                                                                                    RALEIGH            NC      27603        USA     INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
8221              JILLIAN & SHAUN HARRIS             4703 CHARLOTTESVILLE RD                                                                             GREENSBORO         NC      27410        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
8222              JIM BLACKBURN                      24761 GRISSOM RD                                                                                    LAGUNA HILLS       CA      92653        USA     INSURANCE CLAIMS     2/14/2018        X            X              X          UNDETERMINED
8223              JIM BROOKS                         1594 FM 1300 ROAD                                                                                   EL CAMPO           TX      77437        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
8224              JIM FOLEY                          9651 JACKSON STREET                                                                                 BELLEVILLE         MI      48111        USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
8225              JIM FORTEFF                        10846 SE 93RD CT                                                                                    HAPPY VALLEY       OR      97086        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
8226              JIM MERRILL                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
8227              JIM MULGREW                        405 CANDLEWOOD ROAD                                                                                 BROOMALL           PA      19008        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
8228              JIM NAJERA                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
8229              JIM PRYCE                          4733 E RIALTO AVE                                                                                   FRESNO             CA      93726-1834 USA       INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
8230              JIM SMITH                                                                                                                                                                              TRADE PAYABLE                                                                     $1,002.00
8231              JIM UNKNOWN                        UNKNOWN                                                                                             UNKNOWN            TX      78006        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
8232              JIM WOODFIN                        61 N CAMELOT DR                                                                                     TROY               MO      63379        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
8233              JIM WORTHAM                        2391 PAINT FORK ROAD                                                                                MARS HILL          NC      28754        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
8234              JIMCO LAMP & MANUFACTURING COM                                                                                                                                                         TRADE PAYABLE                                                                        $84.50
8235              JIMENEZ AGALI                      1035 N GLENDALE AVE 3                                                                               GLENDALE           CA      91206        USA     TRADE PAYABLE                                                                        $33.61
8236              JIMENEZ MARISOL                    6133 WOODSIDE DRIVE                                                                                 ROCKLIN            CA      95677        USA     TRADE PAYABLE                                                                        $45.72
8237              JIMENEZ PABLO R                    CARRETERA 678 KM1 ECT-3 CALLE CRUZ                                                                  VEGA ALTA          PR      00692        USA     TRADE PAYABLE                                                                      $171.20
8238              JIMENEZ PAGAN M                    URB BAHIA CALLE CENTRAL 60                                                                          CATANO             PR      00962        USA     TRADE PAYABLE                                                                        $29.92
8239              JIMENEZ PAMELA                     URB VALLE HERMOSO SUR CALLE BUCARE SA 6                                                             HORMIGUEROS        PR      00660        USA     TRADE PAYABLE                                                                        $11.36

8240              JIMENEZ RUTH E                     4240 WALNUT ST APT E                                                                                CUDAHY             CA      90201        USA     TRADE PAYABLE                                                                         $1.83
8241              JIMENEZ SABRINA                    731 "F" STREET APT 305                                                                              WEST SACRAMENTO    CA      95605        USA     TRADE PAYABLE                                                                        $46.62
8242              JIMENEZ SHAMELL                    1054 REV JAMES A POLITE AVENUEAPT 1                                                                 BRONX              NY      10459        USA     TRADE PAYABLE                                                                         $3.67
8243              JIMENEZ TANYA                      653 VIA CURVADA                                                                                     CHULA VISTA        CA      91910        USA     TRADE PAYABLE                                                                         $1.83
8244              JIMMIE & SAN JUANA CONTRERAS       2107 SOUTH PLEASANT VIEW DRIVE                                                                      WESLACO            TX      78596        USA     INSURANCE CLAIMS     10/16/2017       X            X              X          UNDETERMINED
8245              JIMMIE HARLEY                      4128 LINDEVER LANE                                                                                  PALMETTO           FL      34221        USA     INSURANCE CLAIMS     9/27/2017                                                   $10,000.00
8246              JIMMIE RICE                        449 BARNWELL HIGHWAY                                                                                DENMARK            SC      29042        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
8247              JIMMY BARNES                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
8248              JIMMY CALDERON                     4725 S LOWELL BLVD                        APT I-228                                                 LITTLETON          CO      80123        USA     INSURANCE CLAIMS     2/28/2017        X            X              X          UNDETERMINED
8249              JIMMY CARTER                       311 BUCKNELL CIRCLE                                                                                 WALDORF            MD      20602        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
8250              JIMMY CLYDE DUNBAR ET AL           7741 ROSWELL RD NE 234A                                                                             ATLANTA            GA      30350        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8251              JIMMY GORDON                       460 CARTERTOWN ROAD                                                                                 RICHMOND HILLS     GA      31324        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
8252              JIMMY HOWELL                       77 PONY EXPRESS                                                                                     LUBBOCK            TX      79404        USA     INSURANCE CLAIMS     1/25/2018        X            X              X          UNDETERMINED
8253              JIMMY SMITH                        204 WATERFALL WAY                                                                                   CLINTON            MS      39056        USA     INSURANCE CLAIMS     4/1/2017         X            X              X          UNDETERMINED
8254              JIN G LU                           2018 BAY RIDGE PARKWAY                                                                              BROOKLYN           NY      11204        USA     TRADE PAYABLE                                                                      $154.22
8255              JINA PETIC-FRERE                   14078 NW 17TH AVE                                                                                   OPA-LOCKA          FL      33054        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
8256              JINNIE BENEDICT                    2125 WILLESDON DRIVE EAST                                                                           JACKSONVILLE       FL      32246        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
8257              JJSE LLC                           6960 108TH STREET APT 212                                                                           FOREST HILLS        NY     11375        USA     TRADE PAYABLE                                                                      $136.55
8258              JJSH ENTERPRISES INC               4364 CLEVELAND AVE                                                                                  COLUMBUS           OH      43224        USA     TRADE PAYABLE                                                                      $851.13
8259              JK PROPERTIES OF NWA LLC           PO BOX 1187                                                                                         SPRINGDALE         AR      72765        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                     Page 104 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                           Doc 20     Filed 01/18/19
                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                        E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                               Pg 745 of 1461




                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                             Address 1                              Address 2             Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                       (Y/N)
8260              JL SAFETY                                   2781 TIMBERWOOD DRIVE                                                                        BROADVIEW HTS     OH      44147        USA     TRADE PAYABLE                                                                         $9.25
8261              JMGJ GROUP INC                              578 WASHINGTON BLVD                                                                          MARINA DEL REY    CA      90292        USA     TRADE PAYABLE                                                                     $3,430.65
8262              JNANESWAR GUBBALA                           16801 NEWBURGH ROAD                                                                          LIVONIA           MI      48154        USA     TRADE PAYABLE                                                                         $8.34
8263              JNH INTERNATIONAL INC                       2032 EAST FRANCIS STREET                                                                     ONTARIO           CA      91761        USA     TRADE PAYABLE                                                                     $3,631.89
8264              JNJ INTERNATIONAL INC                       1570 N LAKEVIEW AVE                                                                          ANAHEIM           CA      92807        USA     TRADE PAYABLE                                                                      $128.00
8265              JO ANN HUNSE                                2422 E BONA AVE                                                                              APPLETON          WI      54915        USA     INSURANCE CLAIMS     7/14/2017        X            X              X          UNDETERMINED
8266              JOAN CAMPBELL                               1280 GOGUAC STREET WEST                                                                      SPRINGFIELD       MI      49015        USA     INSURANCE CLAIMS     9/24/2016        X            X              X          UNDETERMINED
8267              JOAN DAUENHAUER                             4021 NORTHEAST 6TH COURT                                                                     OCALA             FL      34479        USA     INSURANCE CLAIMS     5/20/2016        X            X              X          UNDETERMINED
8268              JOAN DROEGE                                 7109 DALE AVENUE                                                                             ST LOUIS          MO      63117        USA     INSURANCE CLAIMS     2/22/2017        X            X              X          UNDETERMINED
8269              JOAN FOWKES                                 278 VALLEY VIEW ROAD                                                                         THOMASTON         CT      06787        USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
8270              JOAN GOOD                                   8414 DIVERSEY LOOP                                                                           BLACKLICK         OH      43004        USA     INSURANCE CLAIMS     3/19/2018        X            X              X          UNDETERMINED
8271              JOAN MCNALLY                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
8272              JOAN MORAN                                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED
8273              JOAN SEGRAVES                               2340 WHEATSLAND                                                                              WILLIAMSPORT      PA      17701        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
8274              JOAN WILLIAMS                               2436 PEACH ORCHARD ROAD                                                                      SUMPTER           SC      29145        USA     INSURANCE CLAIMS     11/17/2017       X            X              X          UNDETERMINED
8275              JOAN YATES                                  16728 HURON ST                                                                               ACCOKEEK          MD      20607        USA     INSURANCE CLAIMS     7/14/2018        X            X              X          UNDETERMINED
8276              JOANA VILLATORO                                                                                                                                                                         INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
8277              JOANANN BOLIAK                              10 GARDEN STREET                                                                             SOUTH RIVER       NJ      08882        USA     INSURANCE CLAIMS     5/2/2015         X            X              X          UNDETERMINED
8278              JOANIBER VELEZ VARGAS                       URB VILLAS DEL ENCANTO                 H8 CALLE 8                                            JUANA DIAZ        PR      00795        USA     INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
8279              JOANN & KIM LITTLE                          2115 LORRAINE AVE                                                                            JOLIET            IL      60433        USA     INSURANCE CLAIMS     7/9/2018         X            X              X          UNDETERMINED
8280              JOANN CROSBY                                3142 CAMELOT COVE                                                                            MEMPHIS           TN      38118        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
8281              JOANN MOUNT                                 88 TECUMSEH TRAIL                                                                            BROWNS MILLS      NJ      08015        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
8282              JOANN REDBURE                               311 WEST WASHINGTON AVENUE                                                                   HOMEDALE          ID      83628        USA     INSURANCE CLAIMS     8/5/2018         X            X              X          UNDETERMINED
8283              JOANN TRENARY                               1510 CROSSGATE DR                                                                            LAWRENCE          KS      66047        USA     INSURANCE CLAIMS     2/13/2018        X            X              X          UNDETERMINED
8284              JOANNA JOHNSON                              UNKNOWN                                                                                      UNKNOWN                   UNKNOWN              INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
8285              JOANNA SAMUEL                               PO BOX 10447                                                                                 KINGSHILL         VI      00851        USA     INSURANCE CLAIMS     4/8/2010         X            X              X          UNDETERMINED
8286              JOANNA SAMUEL                               PO BOX 10447                                                                                 KINGSHILL         VI      00851        USA     INSURANCE CLAIMS     7/15/2009        X            X              X          UNDETERMINED
8287              JOANNE & EDWARD FLAMIK                      2701 RIVER FOREST COURT                                                                      BEDFORD           TX      76021        USA     INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
8288              JOANNE C TORK                               RECREACRES MOBILE HOME PARK 1540 TORUN                                                       STEVENS POINT     WI      54482        USA     TRADE PAYABLE                                                                      $124.39
                                                              ROAD - LOT 5 OFFI
8289              JOANNE PARISI                               967 CAMPBELL                                                                                 JOLIET            IL      60435        USA     INSURANCE CLAIMS     11/25/2015       X            X              X          UNDETERMINED
8290              JOANNE RIXEY                                3015 CROSSINGS DRIVE                                                                         BIRMINGHAM        AL      35242        USA     INSURANCE CLAIMS     5/10/2018        X            X              X          UNDETERMINED
8291              JOANNE RIXEY                                3015 CROSSINGS DRIVE                                                                         BIRMINGHAM        AL      35242        USA     INSURANCE CLAIMS     6/8/2018         X            X              X          UNDETERMINED
8292              JOANNE WOLFRUM                              231 S OHIOVILLE RD                                                                           NEW PALTZ         NY      12561        USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
8293              JOANNE YOUNG                                2313 FOLIAGE OAK TER                                                                         OVIEDO            FL      32766        USA     INSURANCE CLAIMS     8/16/2015        X            X              X          UNDETERMINED
8294              JOAQUIN DACRUZ                              88 BUNGAY RD                                                                                 SEYMOUR           CT      06483        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
8295              JOAQUIN HOLLOWAY                            2206 DE KRUIF COURT                                                                          MOBILE            AL      36617        USA     INSURANCE CLAIMS     6/13/2017        X            X              X          UNDETERMINED
8296              JOBE TERESA M                               608 16TH ST SE                                                                               CEDAR RAPIDS      IA      52403        USA     TRADE PAYABLE                                                                        $1.84
8297              JOBS AUDREY INDIVIDUALLY AND AS SPECIAL     155 NORTH MAIN STREET                                                                        EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF GEORGE
                  JOBS DECEASED
8298              JOBST SHANNON A                             76 IRISH SETTLEMENT RD                                                                       UNDERHILL         VT      05489        USA     TRADE PAYABLE                                                                       $70.92
8299              JOCELYNE MARZOUKA                           311 YELLOW POPLAR TERRACE                                                                    SPARTANBURG       SC      29306        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
8300              JOCKERS DAVID W EXECUTOR OF THE ESTATE OF   PHILADELPHIA CITY HALL                 CHESTNUT ST                                           PHILADELPHIA      PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  VIVIAN M JOCKERS ET AL
8301              JOCSAN LORENTE                              1800 MCDOWELL COURT                                                                          LAWRENCEVILLE     GA      30044        USA     INSURANCE CLAIMS     8/19/2018        X            X              X          UNDETERMINED
8302              JODI C                                      2065 W OBISPO AVE                                                                            GILBERT           AZ      85233        USA     TRADE PAYABLE                                                                      $412.30
8303              JODIEMAHER                                  50532 SHOREWOOD CIRCLE                                                                       RUSH CITY          MN     55069        USA     TRADE PAYABLE                                                                      $138.49
8304              JODY & JESSICA LEDOUX                       102 MONTELEON CIRCLE                                                                         WEST MONROE       LA      71291        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
8305              JODY REPICI                                 13 VINE STREET                                                                               SAUGUS            MA      01906        USA     INSURANCE CLAIMS     8/12/2018        X            X              X          UNDETERMINED
8306              JODY SHAPIRO                                4 SURREY LANE                                                                                MONRVALE          NJ      07645        USA     INSURANCE CLAIMS     6/15/2017        X            X              X          UNDETERMINED
8307              JODY WADE                                   13 CORAL LANE                                                                                NEWPORT           NY      11731        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
8308              JOE & BETTY TUCKER                          11711 DAN MAPLES DR                                                                          CHARLOTTE         NC      28277        USA     INSURANCE CLAIMS     7/4/2016         X            X              X          UNDETERMINED
8309              JOE & DONNA DELORENZO                       263 MAPLE AVENUE                                                                             NORTH HAVEN       CT      06473        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
8310              JOE AGUILAR                                 5635 N QUINCY AVE                                                                            KANSAS CITY       MO      64119-2971   USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
8311              JOE BISE                                    63 PINE ST                                                                                   ELIZABETH         WV      26143        USA     INSURANCE CLAIMS     8/26/2018        X            X              X          UNDETERMINED
8312              JOE CELECKI                                 603 W EVESHAM                                                                                MAGNOLIA          NJ      08049        USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
8313              JOE COOK                                    1532 MARYHURST DRIVE                                                                         WEST LINN         OR      97068        USA     INSURANCE CLAIMS     7/13/2018                                                    $1,322.63
8314              JOE DAVIS                                   1490 E 3RD AVE                                                                               BAYSHORE          NY      11706        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
8315              JOE DAVIS                                   1490 E 3RD AVE                                                                               BAYSHORE          NY      11706        USA     TRADE PAYABLE                                                                        $86.61
8316              JOE DE JESUS SANCHEZ                        5804 GRANADA AVENUE                                                                          LAS VEGAS         NV      89107        USA     INSURANCE CLAIMS     2/14/2018        X            X              X          UNDETERMINED
8317              JOE ELDER                                   500 LORLA ST                                                                                 GREER             SC      29651        USA     INSURANCE CLAIMS     9/14/2017        X            X              X          UNDETERMINED
8318              JOE FINNIGAN                                307 WOODS HOLLOW ROAD                                                                        WESTFORD          VT      05494        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
8319              JOE MALJE                                   6924 SANDBUR CRT                                                                             BURLINGTON        KY      41005        USA     INSURANCE CLAIMS     11/28/2017       X            X              X          UNDETERMINED
8320              JOE OGRINC                                  5133 ISHIMATSU PLACE                                                                         SAN JOSE          CA      95124        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
8321              JOE PEZZUTO LLC                             4013 E BROADWAY ROAD STE A 2                                                                 PHOENIX           AZ      85040        USA     TRADE PAYABLE                                                                      $192.67
8322              JOE SIMMONS                                 3256 BONANZA ROAD                                                                            CHARLESTON        SC      29414        USA     INSURANCE CLAIMS     6/24/2018        X            X              X          UNDETERMINED
8323              JOE YEAGER                                  13499 MARJAC WAY                                                                             MCCORDSVILLE      IN      46055        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
8324              JOEL SOLLOWAY                               3897 CLINTON AVE                                                                             CLEVELAND         OH      44113        USA     INSURANCE CLAIMS     7/29/2018        X            X              X          UNDETERMINED
8325              JOESPH COPPOLA                                                                                                                                                                          TRADE PAYABLE                                                                     $1,168.70
8326              JOHANN DO                                   75 SHADY WOOD                                                                                IRVIN             CA      92620        USA     INSURANCE CLAIMS     1/24/2018        X            X              X          UNDETERMINED
8327              JOHANNA IRIZARRY IRIZARRY                   PO BOX 199 E ISLOTE 2                                                                        ARECIBO           PR      00612        USA     INSURANCE CLAIMS     4/4/2018         X            X              X          UNDETERMINED
8328              JOHN & ANGELA GRAVINO                       5902 WALNUT ST                                                                               KANSAS CITY       MO      64113        USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
8329              JOHN & COLLEEN LOMAX                        4850 E ROVEY AVE                                                                             PARADISE VALLEY   AZ      85253        USA     INSURANCE CLAIMS     9/1/2016         X            X              X          UNDETERMINED
8330              JOHN & CYNTHIA PITTS                        2126 ROCKWOOD LANE                                                                           MCKINNEY          TX      75070        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
8331              JOHN & FAITH BELL                           1504 DANWOOD LANE                                                                            BOWIE             MD      20721        USA     INSURANCE CLAIMS     4/28/2018        X            X              X          UNDETERMINED
8332              JOHN & GLORIA HAINES                        1416 CARDINAL LN                                                                             LANTANA           FL      33462        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
8333              JOHN & GWENDOLYN GORLEY                     1301 GREGG AVENUE                                                                            EUNICE            LA      70535        USA     INSURANCE CLAIMS     6/9/2012         X            X              X          UNDETERMINED
8334              JOHN & JILL FUHRMAN                         148 CORRAL CIR                                                                               ST AUGUSTINE      FL      32092        USA     INSURANCE CLAIMS     6/5/2018                                                      $315.00
8335              JOHN & JUDITH BERRY                         450 COUNTY RD 4023                                                                           DAYTON            TX      77535        USA     INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
8336              JOHN & LISA STOPP                           5204 GEORGEANNE CT                                                                           MENTOR            OH      44060        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
8337              JOHN & MARIA VERWIEL                        224 DURHAM PARK WAY                                                                          POOLER            GA      31322        USA     INSURANCE CLAIMS     5/11/2018        X            X              X          UNDETERMINED
8338              JOHN & MICHELLE BEST                        420 ENGLISH LANE                                                                             TALLADEGA         AL      35160        USA     INSURANCE CLAIMS     8/12/2016        X            X              X          UNDETERMINED
8339              JOHN & NIEVES RICHEY                        4902 POQUITA ST                                                                              FARMINGTON        NM      87402        USA     INSURANCE CLAIMS     6/1/2018                                                     $1,527.12
8340              JOHN & SUSANA SCHOENSTEIN                   104 BROOKMEAD CT                                                                             SAN ANSELMO       CA      94960        USA     INSURANCE CLAIMS     1/4/2018         X            X              X          UNDETERMINED
8341              JOHN ACKER                                  302 SAINT AUGUSTINE LN                                                                       HENDERSON         NV      89014        USA     INSURANCE CLAIMS     5/9/2014         X            X              X          UNDETERMINED
8342              JOHN ALBRIGHT CO PRESTIGIOUS                                                                                                                                                            TRADE PAYABLE                                                                        $16.98
8343              JOHN ALLWOOD KAREN ALLWOOD                  3113 CORTE CALETA                                                                            NEWPORT BEACH     CA      92660        USA     TRADE PAYABLE                                                                        $50.59


                                                                                                                                       Page 105 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                    18-23537-rdd                        Doc 20   Filed 01/18/19
                                                                                                                Schedule Entered            01/18/19
                                                                                                                         E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                Pg 746 of 1461




                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                   Address 1                           Address 2           Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                           (Y/N)
8344              JOHN AND DONNA MOORE              370 WALNUT MANOR DRIVE                                                                  SAND CASTLE          VA      24090        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
8345              JOHN AND JUDY ELMENDORF           3755 MORROW DRIVE                                                                       BENSALEM             PA      19020        USA     INSURANCE CLAIMS     5/3/2018         X            X              X          UNDETERMINED
8346              JOHN AND SARAH HENDRICKS          2705 COLLINS BOULEVARD                                                                  GARLAND              TX      75044        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
8347              JOHN AND SHEILA GEIGER            14501 NEWTON ST                                                                         OVERLAND PARK        KS      66223        USA     INSURANCE CLAIMS     6/30/2018        X            X              X          UNDETERMINED
8348              JOHN ASTORGA                      2046 E DECATUR AVE                                                                      FRESNO               CA      93720        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
8349              JOHN BACA                         8583 E 36TH AVENUE                                                                      DENVER               CO      80238        USA     INSURANCE CLAIMS     11/13/2017       X            X              X          UNDETERMINED
8350              JOHN BAEK                         UNKNOWN                                                                                 UNKNOWN              TN                   USA     INSURANCE CLAIMS     5/17/2018        X            X              X          UNDETERMINED
8351              JOHN BASILE                                                                                                                                                                 PENDING LITIGATION                    X            X              X          UNDETERMINED
8352              JOHN BATEY                        4481 WOSNIG ROAD                                                                        MARION               TX      78124        USA     INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
8353              JOHN BEALL                        2387 CASE LN                                                                            NORTH FT MYERS       FL      33917-1771   USA     INSURANCE CLAIMS     5/9/2018         X            X              X          UNDETERMINED
8354              JOHN BOEHLER                      13211 SHIRLEY LANE                                                                      HUNTLEY              IL      60142        USA     INSURANCE CLAIMS     2/6/2017         X            X              X          UNDETERMINED
8355              JOHN BONNER                       123 GLENMORE AVE                                                                        COCKEYSVILLE         MD      21030        USA     INSURANCE CLAIMS     2/20/2016        X            X              X          UNDETERMINED
8356              JOHN C MC ALEER III               P O BOX 1779                                                                            MEMPHIS              TN      381011779    USA     TRADE PAYABLE                                                                        $46.15
8357              JOHN C MCALEER III                STANDING TRUSTEE PO BOX 1779                                                            MEMPHIS              TN      38101        USA     TRADE PAYABLE                                                                      $222.92
8358              JOHN C MCALEER III                STANDING TRUSTEE PO BOX 1779                                                            MEMPHIS              TN      38101        USA     TRADE PAYABLE                                                                        $84.00
8359              JOHN C MCALEER III                PO BOX 1779                                                                             MEMHIS               TN      381011779    USA     TRADE PAYABLE                                                                        $46.15
8360              JOHN C MCALEER III                PO BOX 1779                                                                             MEMHIS               TN      381011779    USA     TRADE PAYABLE                                                                        $51.49
8361              JOHN CAMO                         49 HAWTHORNE DRIVE                                                                      SOMERSET             NJ      08873        USA     INSURANCE CLAIMS     1/30/2016        X            X              X          UNDETERMINED
8362              JOHN CANNILLO DEBORAH CARDER      31 PEMIGEWASSET CIRCLE                                                                  DERRY                NH      03038        USA     INSURANCE CLAIMS     5/15/2018        X            X              X          UNDETERMINED
8363              JOHN CAYE                         20 PORTSMOUTH                                                                           NOVATO               CA      94949        USA     INSURANCE CLAIMS     3/21/2018        X            X              X          UNDETERMINED
8364              JOHN CMCALEERIII STANDING TR      POST OFFICE BOX 1779 MEMPHIS                                                            MEMPHIS              TN      38101        USA     TRADE PAYABLE                                                                      $160.15
8365              JOHN COLLINS                      34 DICKENS ROAD                                                                         NEW BRUNSWICK        NJ      08902        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
8366              JOHN DIAZ                         224 E 112TH ST                      APT B                                               NEW YORK             NY      10029        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
8367              JOHN E CAWLEY                     311 S STATE ST SUITE 380                                                                SALT LAKE CITY       UT      84111        USA     TRADE PAYABLE                                                                         $0.93
8368              JOHN E LINDNER                    JOHN E LINDNER PO BOX 507                                                               LINTHICUM            MD      21091        USA     TRADE PAYABLE                                                                      $128.98
8369              JOHN E SHOEMAKER COURT OFFICE     P O BOX 14                                                                              GREAT MEADOWS        NJ      07838        USA     TRADE PAYABLE                                                                        $33.08
8370              JOHN E WITANEN & ASSICIATES       3400 DUNDEE ROAD STE 150                                                                NORTHBROOK           IL      60062        USA     TRADE PAYABLE                                                                     $5,000.00
8371              JOHN EDWARDS                      4223 NORTH 94TH STREET                                                                  OMAHA                NE      68134        USA     INSURANCE CLAIMS     6/22/2018        X            X              X          UNDETERMINED
8372              JOHN F EYRICH SUCCESSOR TRUSTEE   5803 WIMSEY LANE                                                                        BAINBRIDGE ILND      WA      98110        USA     TRADE PAYABLE                                                                      $200.64
8373              JOHN FANG                         10912 FREER STREET                                                                      TEMPLE CITY          CA      91780        USA     TRADE PAYABLE                                                                     $3,419.89
8374              JOHN FIGLIACCONI                  115 NORTH MAIN STREET                                                                   FLORIDA              NY      10921        USA     INSURANCE CLAIMS     3/29/2017        X            X              X          UNDETERMINED
8375              JOHN FONTANA                      1530 74TH STREET                                                                        BROOKLYN             NY      11228        USA     INSURANCE CLAIMS     10/15/2018       X            X              X          UNDETERMINED
8376              JOHN FOOK                         116 SPALDING COURT                                                                      SAN RAMON            CA      94582        USA     INSURANCE CLAIMS     4/2/2018         X            X              X          UNDETERMINED
8377              JOHN FRANCISCOVICH                PO BOX 1655                                                                             MONTAUK              NY      11954-0403   USA     INSURANCE CLAIMS     12/28/2017       X            X              X          UNDETERMINED
8378              JOHN FRASER                       165 DECATUR ST                                                                          DOYLESTOWN           PA      18901        USA     INSURANCE CLAIMS     10/25/2016       X            X              X          UNDETERMINED
8379              JOHN G POTEET JR                  P O BOX 3606                                                                            LAFAYETTE            LA      70502        USA     TRADE PAYABLE                                                                      $324.41
8380              JOHN GIBSON ENTERPRISES INC       36 ZACA LANE                                                                            SAN LUIS OBISPO      CA      93401        USA     TRADE PAYABLE                                                                      $275.00
8381              JOHN GOLDBERG                     9713 INAGURAL WAY                                                                       MONTGOMERY VILLAGE   MD      20886        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED

8382              JOHN GOMEZ                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
8383              JOHN GOMEZ                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
8384              JOHN GRAYSON COLLINS              2241 QUAIL VIEW AVE                                                                     BARTOW               FL      33830        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
8385              JOHN H KROMMENHOEK                P O BOX 1082                                                                            MEMPHIS              TN      38101        USA     TRADE PAYABLE                                                                      $161.54
8386              JOHN HAN                          10657 E OLIVE ST                                                                        TEMPLE CITY          CA      91780        USA     TRADE PAYABLE                                                                        $94.72
8387              JOHN HARDEMAN CHAP 13 TRUST       P O BOX 613309                                                                          MEMPHIS              TN      38101        USA     TRADE PAYABLE                                                                      $627.23
8388              JOHN HARDEMAN TRUSTEE             P O BOX 613309                                                                          MEMPHIS              TN      381013309    USA     TRADE PAYABLE                                                                      $360.00
8389              JOHN HASTIE                                                                                                                                                                 TRADE PAYABLE                                                                      $741.20
8390              JOHN HILL                         ADDRESS                                                                                 WILLIAMSPORT         PA      17701        USA     INSURANCE CLAIMS     5/6/2018         X            X              X          UNDETERMINED
8391              JOHN HOLMAN                       10 HIGHLAND STREET                                                                      EAST DENNIS          MA      02641        USA     INSURANCE CLAIMS     6/26/2018        X            X              X          UNDETERMINED
8392              JOHN HORNBECK                     137 MCKINSTRY RD                                                                        GARDINER             NY      12525        USA     INSURANCE CLAIMS     10/4/2016        X            X              X          UNDETERMINED
8393              JOHN HUZZARD                      10630 TIMBERIDGE ROAD                                                                   FAIRFAX STATION      VA      22039        USA     INSURANCE CLAIMS     2/16/2018        X            X              X          UNDETERMINED
8394              JOHN JACKSON                      221 FAIRWAY DR                                                                          GARBERVILLE          CA      95542        USA     INSURANCE CLAIMS     10/16/2018       X            X              X          UNDETERMINED
8395              JOHN JONES                        607 CATALINA COVE                                                                       LA MARQUE            TX      77568        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
8396              JOHN KEARNEY                      15 PATRICIA DRIVE                                                                       COMMACK               NY     11725        USA     TRADE PAYABLE                                                                        $47.69
8397              JOHN KUPPINGER                    7 KENNARD CT                                                                            SIMPSONVILLE         SC      29681        USA     INSURANCE CLAIMS     5/16/2018        X            X              X          UNDETERMINED
8398              JOHN LEPITO                       69 WALNUT ST P O BOX 305                                                                NEW BRITAIN          CT      06050        USA     TRADE PAYABLE                                                                     $3,365.07
8399              JOHN LEPITO                       69 WALNUT ST P O BOX 305                                                                NEW BRITAIN          CT      06050        USA     TRADE PAYABLE                                                                     $2,893.16
8400              JOHN LEYDON                       45 SPRUCE TRAIL                                                                         MICHIGAN CITY        IN      46360        USA     INSURANCE CLAIMS     11/15/2017       X            X              X          UNDETERMINED
8401              JOHN LOPEZ-EVANS                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
8402              JOHN M HIRST 1963-1998 TRUST      P O BOX 139                                                                             MANCHESTER           NV      05254        USA     TRADE PAYABLE                                                                      $206.45
8403              JOHN M MACALUSO                   322 HERMOSA AVE                                                                         HERMOSA BEACH        CA      90254        USA     TRADE PAYABLE                                                                    $20,102.33
8404              JOHN M MACALUSO                   322 HERMOSA AVE                                                                         HERMOSA BEACH        CA      90254        USA     TRADE PAYABLE                                                                     $6,754.15
8405              JOHN MARTIN                       6734 SNOWBIRD DRIVE                                                                     COLORADO SPRINGS     CO      80918        USA     INSURANCE CLAIMS     4/27/2018        X            X              X          UNDETERMINED
8406              JOHN MCDERMOTT                    7 ASCOT PLACE                                                                           CORAM                NY      11727        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
8407              JOHN MENCK                        42515 PUMPKIN CENTER ROAD                                                               HAMMOND              LA      70403        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
8408              JOHN METLOW                       1919 SOUTH HARLEM AVE                                                                   BERWYN               IL      60412        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
8409              JOHN MORAN                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
8410              JOHN MORRISON                     521 SYLVIA ST                                                                           STATESVILLLE         NC      28677        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8411              JOHN MURPHY                       XXX                                                                                     PERU                 IL      61354        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
8412              JOHN NOHL                         4366 GIANT CITY ROAD                                                                    CARBONDALE           IL      62902        USA     TRADE PAYABLE                                                                        $21.42
8413              JOHN O'DWYER                      178T WOODLAWN AVE                                                                       ST JAMES             NY      11780        USA     INSURANCE CLAIMS     2/6/2011         X            X              X          UNDETERMINED
8414              JOHN OFFNER                       500 WEST MADISON STREET                                                                                      IL                   USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8415              JOHN O'KEESE                      413 LANGLEY CT                                                                          SCHAUMBURG           IL      60193        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
8416              JOHN P FEDELE                     4001 KENNETT PIKE PMB 257 STE 134                                                       GREENVILLE           DE      19807        USA     TRADE PAYABLE                                                                        $16.58
8417              JOHN PAPA                         22 DOLPHIN AVE                                                                          REVERE               MA      02151        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
8418              JOHN PETERS                       3287 LONG COVE COURT                                                                    PICKINGTON           OH      43147        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
8419              JOHN QUAST                        262 FARMINGTON DRIVE                                                                    LAKESIDE PARK        KY      41017        USA     INSURANCE CLAIMS     3/1/2017         X            X              X          UNDETERMINED
8420              JOHN QUELLA                       1611 DELAWARE STREET                                                                    OSHKOSH              WI      54902        USA     INSURANCE CLAIMS     2/26/2018        X            X              X          UNDETERMINED
8421              JOHN REICHELT                     9 MILTON ST                                                                             FEASTERVILLE         PA      19053        USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
8422              JOHN RODGERS                      6012 FLINTSHIRE COURT                                                                   ARLINGTON            TX      76017        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
8423              JOHN SPARACIO                                                                                                                                                               TRADE PAYABLE                                                                        $58.40
8424              JOHN STAUDT                       165 OGDEN AVENUE                                                                        JERSEY CITY          NJ                   USA     INSURANCE CLAIMS     5/5/2006         X            X              X          UNDETERMINED
8425              JOHN STEWART                      748 CLOUD DRIVE                                                                         CLARKSVILLE          TN      37043        USA     INSURANCE CLAIMS     8/4/2018         X            X              X          UNDETERMINED
8426              JOHN TEDFORD                      9 ROSEWOOD CIRCLE                                                                       SILVER CITY          NM      88061        USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
8427              JOHN THOMAS                       224 BRANTLEY HARBOR DR                                                                  SAINT AUGUSTINE      FL      32086        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
8428              JOHN TOUSANT                      7215 W DEAD CREEK ROAD                                                                  BALDWINDVILLE        NY      13027        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
8429              JOHN TURCHIANO                    4 CANDLEWOOD ACRES                                                                      BROOKFIELD COURT     CT      06804        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
8430              JOHN VLNAR                        2006 BITTERSWEET DRIVE                                                                  PLANO                IL      60545        USA     INSURANCE CLAIMS     11/12/2017                                                   $2,209.92


                                                                                                                        Page 106 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                               Doc 20   Filed 01/18/19
                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                           E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                  Pg 747 of 1461




                                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                              Address 1                                  Address 2           Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                                             (Y/N)
8431              JOHN WALLING COURT OFFICER                   CO JOHN WALLING COURT OFFICEP O BOX 39                                                         FANWOOD              NJ      07023        USA     TRADE PAYABLE                                                                         $5.52

8432              JOHN WILLIAM HARRIS                          2706 RIDGEMEADE DR                                                                             GARLAND              TX      75040        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
8433              JOHN WILSON                                  14 N BLANKS AVE                                                                                PICAYUNE             MS      39466        USA     INSURANCE CLAIMS     6/13/2018        X            X              X          UNDETERMINED
8434              JOHN ZIMMERMAN                               1405 MOORE STREET                                                                              FORTWARD             TX      78382        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
8435              JOHN ZOESCH                                  911 ELLIS AVE                                                                                  ASHLAND              WI      54806        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
8436              JOHNNA RICHERT                               PO BOX 2154                                                                                    INDEPENDENCE         MO      64055        USA     INSURANCE CLAIMS     11/29/2013       X            X              X          UNDETERMINED
8437              JOHNNIE FIGIROVA                             607 FILMORE APT 502                                                                            VICTORIA             TX      77901        USA     INSURANCE CLAIMS     4/28/2016        X            X              X          UNDETERMINED
8438              JOHNNY & SARA LEAKS                          113 MYRTLE ST                                                                                  GREENWOOD            SC      29646        USA     INSURANCE CLAIMS     4/11/2016        X            X              X          UNDETERMINED
8439              JOHNNY GAUNA                                 31 CHINOOK LANE                                                                                PUEBLO               CO      81001        USA     INSURANCE CLAIMS     5/10/2018        X            X              X          UNDETERMINED
8440              JOHNNY TURNER                                100 N BEACH BLVD                           UNIT 1504                                           NORTH MYRTLE BEACH   SC      29582        USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
8441              JOHNNY ZELAYA                                2524 NORTHWEST 29TH STREET                                                                     MIAMI                FL      33142        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
8442              JOHNNYE HILLIARD                             8311 BLISS STREET                                                                              DETROIT              MI      48234        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
8443              JOHNS ANTIONETTE INDIVIDUALLY AND AS         100 N CALVERT ST                                                                               BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  ROBERT L JOHNS JR AND ANTIONETTE JOHNS AS
                  SURVIVING SPOUSE OF ROBERT L JOHNS JR
8444              JOHNS BRENDA D PARKER                        110 W CONGRESS ST                                                                              TUCSON               AZ      85701        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8445              JOHNSON ALFREDO                              40 CHARLES ST 2ND FL                                                                           FARMINGTON           MA      01702        USA     TRADE PAYABLE                                                                       $55.39
8446              JOHNSON ALYSSA B                             4104 SMITH ROAD                                                                                SOUTHSIDE            AL      35907        USA     TRADE PAYABLE                                                                       $14.77
8447              JOHNSON ANDREA M                             201 SE 6TH ST                                                                                  FORT LAUDERDALE      FL      33301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8448              JOHNSON ANTONIO                              1423 POTOMAC HEIGHTS DR                                                                        FORT WASHINGTON      MD      20744        USA     TRADE PAYABLE                                                                      $212.32
8449              JOHNSON BRANDON D                            113616 CAPTAIN MARBURY LANE                                                                    UPPER MARLBORO       MD      20772        USA     TRADE PAYABLE                                                                        $0.18
8450              JOHNSON BRIA Z                               2851 REDWOOD PKWY APT 903                                                                      VALLEJO              CA      94591        USA     TRADE PAYABLE                                                                       $27.84
8451              JOHNSON BRUCE                                100 N CALVERT ST                                                                               BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8452              JOHNSON CAROLINE M                           212 GURLEY AVE                                                                                 GOLDSBORO            NC      27534        USA     TRADE PAYABLE                                                                        $1.85
8453              JOHNSON CAROLYN                              191 PENN AVENUE                                                                                PITTSBURGH           PA      15210        USA     TRADE PAYABLE                                                                        $1.72
8454              JOHNSON CECIL I                              109 BROAD STREET                                                                               MILTON               DE      19968        USA     TRADE PAYABLE                                                                        $3.70
8455              JOHNSON CHARLES S AND JOHNSON JESSIE M HIS   100 N CALVERT ST                                                                               BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
8456              JOHNSON CHRISTOPHER W                        3785 SHIRLEY RD                                                                                DE PERE              WI      54115        USA     TRADE PAYABLE                                                                       $362.70
8457              JOHNSON CITY LAW COURT                       GENERAL SESSIONS COURT 101 E MS RLCCT ST                                                       DOWNTOWN CENTER      T       37604                TRADE PAYABLE                                                                      $1,693.82

8458              JOHNSON CITY UTILITY SYSTEM                  PO BOX 2386                                                                                    JOHNSON CITY         TN      37605        USA     UTILITIES PAYABLE                                                                  $125.20
8459              JOHNSON CRYSTAL                              15324 VINE AVE                                                                                 HARVEY               IL      60426        USA     TRADE PAYABLE                                                                        $5.54
8460              JOHNSON DANESHA D                            105 CASTLETON COVE                                                                             MEDINA               TN      38355        USA     TRADE PAYABLE                                                                        $1.84
8461              JOHNSON DAVID C AND LEOLA                    401 BOSLEY AVE                                                                                 TOWSON               MD      21204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8462              JOHNSON DEBBIE INDIVIDUALLY AND AS           1200 ONTARIO ST                                                                                CLEVELAND            OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX OF THE ESTATE OF LENA HAYNES
8463              JOHNSON DEBRA AS EXECUTRIX OF THE ESTATE     250 BENEFIT ST                                                                                 PROVIDENCE           RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF RAYMOND JOHNSON JR AND AS SURVIVING
                  SPOUSE
8464              JOHNSON DERRICK H                            4906 GOODNOW ROAD APT H                                                                        BALTIMORE            MD      21206        USA     TRADE PAYABLE                                                                      $464.72
8465              JOHNSON DORIS                                112 CAPERS ISLAND RD                                                                           ST HELENA ISLAND     SC      29920        USA     TRADE PAYABLE                                                                       $11.16
8466              JOHNSON DYANDRA                              4001 OLD WARREN RD APT 28                                                                      PINE BLUFF           AR      71603        USA     TRADE PAYABLE                                                                        $1.85
8467              JOHNSON EMMA PEARL AS EXECUTIVE OF THE       60 CENTRE ST                                                                                   NEW YORK             NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EST OF JOE LOUIS JOHNSON DEC
8468              JOHNSON ERIC                                 135 FALGOUST LANE                                                                              RESERVE              LA      70084        USA     TRADE PAYABLE                                                                        $2.69
8469              JOHNSON ESSIE                                401 W EVANS ST                                                                                 FLORENCE             SC      29501        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8470              JOHNSON FELICIA                              109 MELWOOD DRIVE                                                                              HATTIESBURG          MS      39401        USA     TRADE PAYABLE                                                                       $10.26
8471              JOHNSON GINGER                               20341 IVYWOOD ST NW                                                                            OAK GROVE            MN      55011        USA     TRADE PAYABLE                                                                        $1.85
8472              JOHNSON HERBERT                              50 W WASHINGTON ST 801                                                                         CHICAGO              IL      60602        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8473              JOHNSON ISAAC AND JODI ASO UNITED SERVICES   225 COURT ST                                                                                   ELYRIA               OH      44035        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AUTOMOBILE ASSOCIATION
8474              JOHNSON JANARI                               242 CARL BRINKLEY CIRCLE                                                                       DAYTONA BEACH        FL      32114        USA     TRADE PAYABLE                                                                         $1.84
8475              JOHNSON JEFFREY                              1353 E 224TH ST                                                                                BRONX                NY      10466        USA     TRADE PAYABLE                                                                         $1.83
8476              JOHNSON JOHN B AND SANDRA K JOHNSON          155 NORTH MAIN STREET                                                                          EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8477              JOHNSON JOHNNIE R                            11 BURTON LANE                                                                                 MONROE               LA      71202        USA     TRADE PAYABLE                                                                         $1.85
8478              JOHNSON LATERRENCE                           7305 W CANAL BLVD                                                                              SHREVEPORT           LA      71105        USA     TRADE PAYABLE                                                                        $28.50
8479              JOHNSON LEVEL & TOOL                         6333 W DONGES BAY ROAD                                                                         MEQUON               WI      53092-4456   USA     TRADE PAYABLE                                                                    $19,765.96
8480              JOHNSON MARK LLC                             WILLIAM A MARK 9602 PO BOX 7811                                                                SANDY                UT      84091        USA     TRADE PAYABLE                                                                         $1.82
8481              JOHNSON MARK LLC                             WILLIAM A MARK 9602 PO BOX 7811                                                                SANDY                UT      84091        USA     TRADE PAYABLE                                                                      $254.95
8482              JOHNSON MARLO P                              7930 NORTH AVE SPC 41                                                                          LEMON GROVE          CA      91945        USA     TRADE PAYABLE                                                                        $11.83
8483              JOHNSON MATTHEW BLAKE                        115 CENTRAL PLAZA N 400                                                                        CANTON               OH      44702        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8484              JOHNSON MEGHAN                               19 ERNEST ST                                                                                   SAUGUS               MA      01906        USA     TRADE PAYABLE                                                                         $1.17
8485              JOHNSON MONICA                               100 N CALVERT ST                                                                               BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8486              JOHNSON NIKKI C                              4826 SUNSET TERRACE A                                                                          FAIR OAKS            CA      95628        USA     TRADE PAYABLE                                                                      $799.73
8487              JOHNSON NIKOLAS                              919 9TH ST W APT 2                                                                             WEST FARGO           ND      58078        USA     TRADE PAYABLE                                                                        $74.99
8488              JOHNSON PAUL H EXECUTOR OF THE ESTATE OF     200 TRADECENTER DRIVE                                                                          WOBURN               MA      01801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  JOSEPH CARTAGENA
8489              JOHNSON RICHARD N                            555 W HARRISON ST                                                                              CHICAGO              IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8490              JOHNSON RIDDLE & MARK LLC                    P O BOX 7811                                                                                   SANDY                UT      84091        USA     TRADE PAYABLE                                                                      $105.13
8491              JOHNSON ROBERT K AND CAROLYN S JOHNSON       111 COURT ST                                                                                   CHARLESTON           WV      25301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

8492              JOHNSON ROBERT W AND KIMBERLY L JOHNSON      100 N CALVERT ST                                                                               BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
8493              JOHNSON RODENBURG &LAUINGER                  1004 EAST CENTRAL AVE                                                                          BISMARCK             ND      58501        USA     TRADE PAYABLE                                                                      $137.61
8494              JOHNSON ROMERO                               206 W CLARK ST                                                                                 HAMMOND              LA      70401        USA     TRADE PAYABLE                                                                         $1.80
8495              JOHNSON RONALD                               250 SQUIER AVE                                                                                 GOLDSBORO            NC      27534        USA     TRADE PAYABLE                                                                      $580.98
8496              JOHNSON ROSA MARIA                           247 W 3RD ST                                                                                   SAN BERNARDINO       CA      92415        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8497              JOHNSON SEARS G                              4704 PACIFIC PARK WY                                                                           ANTELOPE             CA      95843        USA     TRADE PAYABLE                                                                        $27.43
8498              JOHNSON SHIRLEY A                            1049 W 103RD PL                                                                                CHICAGO              IL      60643        USA     TRADE PAYABLE                                                                      $235.77
8499              JOHNSON SMITH COMPANY MERCHANT               4514 19TH STREET COURT EAST                                                                    BRADENTON            FL      34203-3799   USA     TRADE PAYABLE                                                                     $6,855.72
8500              JOHNSON TIFFANY B                            233 ST LOUIS ST 208                                                                            BATON ROUGE          LA      70802        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8501              JOHNSON TIMOTHY AND DARRYL MOORE ET AL       327 S CHURCH ST                                                                                ROCKFORD             IL      61101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

8502              JOHNSON WILFRED C AND BEVERLY                2 WOODWARD AVE                                                                                 DETROIT              MI      48226        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8503              JOHNSON XZAVIERA                             12304 FEATHERWOOD DRIVE                                                                        SILVER SPRING        MD      20904        USA     TRADE PAYABLE                                                                        $9.03


                                                                                                                                          Page 107 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                          Doc 20     Filed 01/18/19
                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                      E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                  Case Number: 18-23537
                                                                                                                             Pg 748 of 1461




                                                                                                                                                                                                                                              Contingent

                                                                                                                                                                                                                                                           Unliquidated

                                                                                                                                                                                                                                                                          Disputed
Row No. Account   Creditor's Name                            Address 1                             Address 2             Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                  Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                     Offset
                                                                                                                                                                                                                                                                                                     (Y/N)
8504              JOHNSON YAMDA AND THOMAS                   26 CENTRAL AVE                                                                              STATEN ISLAND     NY      10301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8505              JOHNSON YOLANDA INDIVIDUALLY AND AS        155 NORTH MAIN STREET                                                                       EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  PATRICIA PANDO DECEASED
8506              JOHNSON-CURTIS PATSY                       1149 PEARL ST 202                                                                           BEAUMONT          TX      77701        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8507              JOHNSONNORRIS ROSALIND                     7827 SUMMERSDALE DR 255                                                                     SACRAMENTO        CA      95823        USA     TRADE PAYABLE                                                                      $273.14
8508              JOHNSTON JUDITH L                          56 GLENWOOD AVENUE                                                                          MANTUA            NJ      08051        USA     TRADE PAYABLE                                                                        $21.59
8509              JOHNSTON KENNETH AND ROSE JOHNSTON         PHILADELPHIA CITY HALL                CHESTNUT ST                                           PHILADELPHIA      PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8510              JOHNSTON MELISSA E                         8028 ROSSWOOD DR                                                                            CITRUS HEIGHTS    CA      95621        USA     TRADE PAYABLE                                                                        $40.91
8511              JOHNSTON RICHARD AND NORMA JOHNSTON        PHILADELPHIA CITY HALL                CHESTNUT ST                                           PHILADELPHIA      PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8512              JOINTLY OWNED NATURAL GAS                  200 DUNBAR RD                                                                               BYRON             GA      31008-7075   USA     UTILITIES PAYABLE                                                                    $15.25
8513              JOJO SCHWARZAUER                           JOJO SCHWARZAUER CCOMC 205 GOVT STR                                                         MOBILE            AL      36644        USA     TRADE PAYABLE                                                                      $193.40
8514              JOJY JOY                                   5401 HEWITT COVE                                                                            ROWLETTE          TX      75089        USA     INSURANCE CLAIMS     7/14/2018        X            X              X          UNDETERMINED
8515              JOLINA KEISER                              2717 JEANNE DR                                                                              MARRERO           LA      70072        USA     INSURANCE CLAIMS     10/10/2017       X            X              X          UNDETERMINED
8516              JON BLESSING                               484 FOREST ST                                                                               MARION            OH      43302        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
8517              JON ERNST                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
8518              JON ERNST                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
8519              JON MARTINEZ                               1172 SOUTH PLYMOUTH AVENUE                                                                  ROCHESTER         NY      14611        USA     INSURANCE CLAIMS     7/8/2018         X            X              X          UNDETERMINED
8520              JON MCCONNELL                              1817 BARRINGTON VILLAGE COURT                                                               BEL AIR           MD      21014        USA     INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
8521              JON OVERHOLT                               7384 LAKE RD                                                                                CHIPPEWA LAKE      OH     44215        USA     TRADE PAYABLE                                                                      $278.06
8522              JON SEFTON                                 5285 ROCKWELL DR NE                                                                         CEDAR RAPIDS      IA      52402        USA     TRADE PAYABLE                                                                    $80,649.65
8523              JONASSON CHARLES P AND ANNA M              155 NORTH MAIN STREET                                                                       EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8524              JONATHAN & LISA WARNER                     830 BRIDLE CIRCLE                                                                           CARMEL            IN      46032        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
8525              JONATHAN BARRON                            41170 SAINT CROIX                                                                           TEMECULA           CA     92591        USA     TRADE PAYABLE                                                                      $508.80
8526              JONATHAN CHARNAS                           150 OBERLIN AVE N STE 13                                                                    LAKEWOOD          NJ      08701        USA     TRADE PAYABLE                                                                     $1,607.99
8527              JONATHAN ELKINS                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
8528              JONATHAN FOLEY                             180 JOHN REZZA DRIVE                                                                        ATTLEBORO FALLS   MA      02763-       USA     INSURANCE CLAIMS     9/17/2016        X            X              X          UNDETERMINED
8529              JONATHAN HARTLEY                           10837 CERDE VISTA DR                                                                        FAIRFAX           VA      22030        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
8530              JONATHAN K JENSEN 4855                     440 SOUTH 700 EAST - 101                                                                    SALT LAKE CITY    UT      84102        USA     TRADE PAYABLE                                                                      $250.00
8531              JONATHAN MARK                              135 WEST 36TH STREET FL13                                                                   NEW YORK          NY      10018        USA     TRADE PAYABLE                                                                    $31,237.89
8532              JONATHAN MOORE                             84 GREENWOOD ACRES DRIVE                                                                    MILLS RIVER       NC      28759        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
8533              JONATHAN R SINGER                          31975 US HIGHWAY 19 NORTH                                                                   PALM HARBOR       FL      34684        USA     TRADE PAYABLE                                                                      $256.12
8534              JONATHAN SORENSEN                          7 VERONICA COURT                                                                            LOS LUNAS         NM      87031        USA     INSURANCE CLAIMS     5/3/2016         X            X              X          UNDETERMINED
8535              JONES CHRISTOPHER L                        71 5TH STREET                                                                               NEW YORK          NY      11779        USA     TRADE PAYABLE                                                                         $8.94
8536              JONES DARNYAE                              5088 MINERVA                                                                                SAINT LOUIS       MO      63113        USA     TRADE PAYABLE                                                                         $1.71
8537              JONES DAVID G JR                           3610 BROOKRIDGE TERRACE APT 2                                                               HARRISBURG        PA      17109        USA     TRADE PAYABLE                                                                        $22.43
8538              JONES DEBORAH SPECIAL ADMINISTRATOR OF     555 W HARRISON ST                                                                           CHICAGO           IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF ESSIE M MORRIS DECEASED
8539              JONES DIANNA                               1000 BLOSSOM RIVER WAY APT 212                                                              SAN JOSE          CA      95123        USA     TRADE PAYABLE                                                                       $33.99
8540              JONES DOMINIQUE                            2258 BRANDEIS DR E                                                                          MOBILE            AL      36618        USA     TRADE PAYABLE                                                                      $163.61
8541              JONES DONNA M PERSONAL REPRESENTATIVE OF   100 N CALVERT ST                                                                            BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF STEVE G JONES ET AL
8542              JONES ETHEL                                3106 PINE ST                                                                                HARMON            LA      71036        USA     TRADE PAYABLE                                                                         $5.99
8543              JONES GERALD D                             606 N GRANTLEY STREET                                                                       BALTIMORE         MD      21229        USA     TRADE PAYABLE                                                                         $1.85
8544              JONES JAMES                                2119 EASTSIDE CT                                                                            AUGUSTA           GA      30906        USA     TRADE PAYABLE                                                                     $1,450.00
8545              JONES JAMES R                              7500 MEADOWLANDS DR UNIT 504                                                                DES MOINES        IA      50320        USA     TRADE PAYABLE                                                                     $1,087.74
8546              JONES JUDITH B                             8800 YATES TERRACE                                                                          BROOKLYN PARK     MN      55443        USA     TRADE PAYABLE                                                                         $1.84
8547              JONES JUSTIN                               5613 REGENCY DR                                                                             INDIANAPOLIS      IN      46224        USA     TRADE PAYABLE                                                                         $1.84
8548              JONES MALIK                                17-39 LINCOLN ST APT 201                                                                    EAST ORANGE       NJ      07017        USA     TRADE PAYABLE                                                                         $3.67
8549              JONES PATRICIA                             3932 ELLEN ST                                                                               HEPHZBAH          GA      30815        USA     TRADE PAYABLE                                                                      $375.00
8550              JONES REKESHA                              449 BEN HUR ROAD APT 1115                                                                   BATON ROUGE       LA      70802        USA     TRADE PAYABLE                                                                         $1.80
8551              JONES ROBERT E AND VERNIE JONES HIS WIFE   100 N CALVERT ST                                                                            BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8552              JONES ROBERTA INDIVIDUALLY AND AS          100 N CALVERT ST                                                                            BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  PATRICK JONES DECEASED ET AL
8553              JONES SAM J                                1718 SE 6TH LANE                                                                            CAPE CORAL        FL      33990        USA     TRADE PAYABLE                                                                          $3.69
8554              JONES SHARON W                             301 EDGEWOOD AVE                                                                            CLEARWATER        FL      33755        USA     TRADE PAYABLE                                                                          $5.54
8555              JONES STANLEY                              669 WASHINGTON ST                                                                           EASTON            PA      18042        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8556              JONES STEVE G AND DONNA M                  100 N CALVERT ST                                                                            BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8557              JONES VANESSA L                            225 12 NORTH 2ND STREET                                                                     JEANNETTE         PA      15644        USA     TRADE PAYABLE                                                                          $1.74
8558              JONES WILLIAM AND LOUISE                   401 BOSLEY AVE                                                                              TOWSON            MD      21204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8559              JONES ZAKIYYAH J                           4616 E VERBENA DR                                                                           PHOENIX           AZ      85044        USA     TRADE PAYABLE                                                                         $29.60
8560              JONES-ONSLOW ELECTRIC                      259 WESTERN BLVD                                                                            JACKSONVILLE      NC      28546-5797   USA     UTILITIES PAYABLE                                                                 $10,209.70
8561              JOON WOO LEE                               707 S BROADWAY STE 932                                                                      LOS ANGELES       CA      90014        USA     TRADE PAYABLE                                                                       $699.94
8562              JORDAN AMBRIN                              6005 HOLLYHURST WAY                                                                         SACRAMENTO        CA      95823        USA     TRADE PAYABLE                                                                         $41.15
8563              JORDAN ANIJAH L                            1123 CORKSCREW WAY                                                                          VILLA RICA        GA      30180        USA     TRADE PAYABLE                                                                         $11.09
8564              JORDAN BROWN                               155 JONE STREET                                                                             WEST HAVEN        CT      06516        USA     INSURANCE CLAIMS     5/11/2012        X            X              X          UNDETERMINED
8565              JORDAN CALEB E                             28420 N COTTONWOOD RD                                                                       CHATTAROY         WA      83814        USA     TRADE PAYABLE                                                                          $3.70
8566              JORDAN CHRISTOPHER B                       2608 REAR ELLIS                                                                             SCOTT CITY        MO      63780        USA     TRADE PAYABLE                                                                       $141.12
8567              JORDAN COOK                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
8568              JORDAN HUNTER                              6104 MARDELLA BOULEVARD                                                                     CLINTON           MD      20735        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
8569              JORDAN KAHN CO INC                         130 RUMFORD AVENUE SUITE 105                                                                NEWTON            MA      02466        USA     TRADE PAYABLE                                                                      $6,514.42
8570              JORDAN KEITH AND JOYCE JORDAN HIS WIFE     500 NORTH KING STREET                                                                       WILMINGTON        DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8571              JORDAN MAYER                               1847 APPLE VALLEY DR                                                                        WAUCONDA          IL      60084-1420   USA     INSURANCE CLAIMS     9/22/2017        X            X              X          UNDETERMINED
8572              JORDAN TANI                                814 IHOLENA LANE                                                                            HONOLULU          HI      96817        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
8573              JORDON ERICKSON                                                                                                                                                                       TRADE PAYABLE                                                                      $3,536.44
8574              JORE CORPORATION                           34837 INNOVATION DRIVE                                                                      RONAN             MT      59864        USA     TRADE PAYABLE                                                                   $301,460.23
8575              JORE CORPORATION                           34837 INNOVATION DRIVE                                                                      RONAN             MT      59864        USA     TRADE PAYABLE                                                                  $1,775,421.42
8576              JORGE ALICEA CHETRANGOLO                   4616 AVE CONSTANCIA                                                                         PONCE             PR      00716-2206   USA     INSURANCE CLAIMS     5/8/2018         X            X              X          UNDETERMINED
8577              JORGE AVELLA                               7842 SW CORAL WAY                                                                           MIAMI             FL      33155        USA     TRADE PAYABLE                                                                         $86.70
8578              JORGE NETO AQUILES                         12562 INTERNATIONAL DR                                                                      ORLANDO           FL      32821        USA     TRADE PAYABLE                                                                          $9.05
8579              JORGE S SEVILLA                            1100 UNION ST                                                                               SAN DIEGO         CA      92101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8580              JORMANDY LLC                               9311 LEE AVENUE                                                                             MANASSAS          VA      20110        USA     TRADE PAYABLE                                                                      $1,603.85
8581              JOSE A SALAS PEREZ                         BARRIO CAPA                                                                                 MOCA              PR      00676        USA     INSURANCE CLAIMS     6/16/2018        X            X              X          UNDETERMINED
8582              JOSE ACOSTA                                11459 NORTH 28TH DRIVE                APT 2003                                              PHOENIX           AZ      85029        USA     INSURANCE CLAIMS     5/7/2015         X            X              X          UNDETERMINED
8583              JOSE AVELAR                                407 IVORY CIRCLE                                                                            AURORA            CO      80011        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
8584              JOSE CORTEZ                                303 NORTH MAIN                                                                              LA MONTE          MO      65337        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
8585              JOSE DE JESUS                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                     Page 108 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                18-23537-rdd                            Doc 20           Filed 01/18/19
                                                                                                                        Schedule Entered            01/18/19
                                                                                                                                 E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                        Pg 749 of 1461




                                                                                                                                                                                                                                          Contingent

                                                                                                                                                                                                                                                       Unliquidated

                                                                                                                                                                                                                                                                      Disputed
Row No. Account   Creditor's Name               Address 1                               Address 2                   Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                              Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                 Offset
                                                                                                                                                                                                                                                                                                 (Y/N)
8586              JOSE FELICIANO                4644 E CABALLERO RD                     APT 1                                                       MESA               AZ      85205        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
8587              JOSE GARCIA                   2415 VINE AVE APT A                                                                                 MCALLEN            TX      78501        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8588              JOSE GUTIERREZ                7200 SPRESA                                                                                         SAN ANTONIO        TX      78223        USA     INSURANCE CLAIMS     7/30/2014        X            X              X          UNDETERMINED
8589              JOSE JAIMES                   1404 SOUTH 6TH STREET                                                                               ROCKFORD           IL      61104        USA     INSURANCE CLAIMS     5/12/2014        X            X              X          UNDETERMINED
8590              JOSE LOPEZ                    610 S PINE STREET                                                                                   ANAHEIM            CA      92805        USA     INSURANCE CLAIMS     5/18/2018        X            X              X          UNDETERMINED
8591              JOSE MANUEL CHAVEZ            5087 WALNUT AVE                                                                                     CHINO              CA      91710        USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
8592              JOSE MELENDEZ BERRIOS         1767 PASEO DOSEL                                                                                    LEVITTOWN          PR      00949-3927   USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
8593              JOSE NARANJO                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
8594              JOSE NIEVES RODRIGUEZ         URB SANTA JUANITA                       CC10 CALLE 28                                               BAYAMON            PR      00956      USA       INSURANCE CLAIMS     2/12/2017        X            X              X          UNDETERMINED
8595              JOSE R GONZALEZ               1008 E PECAN BLVD BLDG - D                                                                          MCALLEN            TX      78501      USA       TRADE PAYABLE                                                                        $12.54
8596              JOSE RODRIGUEZ                535 HILL CREST DR                                                                                   BEN LOMAND         CA      95005      USA       INSURANCE CLAIMS     12/17/2016                                                  $60,000.00
8597              JOSE VAZQUEZ                  48 TOLL STREET                                                                                      HOLYOKE            MA      01040      USA       INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
8598              JOSEPH & ANGELIQUE IMBRIALE   34 VICTORIA CIRCLE                                                                                  JACKSON            NJ      08527      USA       INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
8599              JOSEPH & BARBARA CANZONERI    133 LEAMINGTON CIRCLE                                                                               ROCHESTER          NY      14626      USA       INSURANCE CLAIMS     11/19/2015       X            X              X          UNDETERMINED
8600              JOSEPH & DESHA LEE            503 COURTNEY DRIVE                                                                                  DUSON              LA      70529      USA       INSURANCE CLAIMS     2/1/2018         X            X              X          UNDETERMINED
8601              JOSEPH & JOAN RACCO           9343 N MAIN ST                                                                                      WINDHAM            OH      44288      USA       INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
8602              JOSEPH & KAREN PRESTON        UNKNOWN                                                                                             UNKNOWN            TN                 USA       INSURANCE CLAIMS     6/4/2016         X            X              X          UNDETERMINED
8603              JOSEPH & MARY BIGGS           3 JEFFERSON AVENUE                                                                                  SOMERS POINT       NJ      08244      USA       INSURANCE CLAIMS     3/16/2017        X            X              X          UNDETERMINED
8604              JOSEPH A POLIZZI MARSHALL     1929 E MAIN ST                                                                                      ROCHESTER          NY      14609      USA       TRADE PAYABLE                                                                        $16.86
8605              JOSEPH A POLIZZI MARSHALL     1929 E MAIN ST                                                                                      ROCHESTER          NY      14609      USA       TRADE PAYABLE                                                                        $15.76
8606              JOSEPH CANALE                 14002 WINDSOR PLACE                                                                                 SANTA ANNA         CA      92705      USA       INSURANCE CLAIMS     10/14/2018       X            X              X          UNDETERMINED
8607              JOSEPH CHRISTIAN              3328 MAYFLOWER STREET                                                                               JACKSONVILLE       FL      32205      USA       INSURANCE CLAIMS     6/9/2018         X            X              X          UNDETERMINED
8608              JOSEPH COPPOLA                86 ELENOR AVE                                                                                       MANORVILLE         NY      11949      USA       TRADE PAYABLE                                                                      $888.66
8609              JOSEPH DELIA                  1805 OCEAN VIEW DR                                                                                  BAKERSFIELD        CA      93307      USA       TRADE PAYABLE                                                                        $27.43
8610              JOSEPH DIPAOLA                8429 246TH ST                                                                                       BELLEROSE          NY      11426      USA       INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
8611              JOSEPH GREER                  412 W MAIN ST                                                                                       CAMBELLSVILLE      KY      42718-2408 USA       INSURANCE CLAIMS     1/18/2013        X            X              X          UNDETERMINED
8612              JOSEPH HUMPHREY               300 OCEANGATE                                                                                       LONG BEACH         CA      90802      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
8613              JOSEPH JURZEC                 359 GETCHELL AVE                                                                                    GRAYSLAKE          IL      60030      USA       INSURANCE CLAIMS     5/25/2018        X            X              X          UNDETERMINED
8614              JOSEPH KOSTURKO               3205 MEIGS RD                                                                                       WESPOINT           NY      10996      USA       INSURANCE CLAIMS     5/2/2018         X            X              X          UNDETERMINED
8615              JOSEPH LANDING APT            12350 MERCY BLVD OFC                                                                                SAVANNAH           GA      31419      USA       TRADE PAYABLE                                                                      $332.15
8616              JOSEPH MARRAPODI              2205 W 136TH AVE 106-101                                                                            MORAGA              CA     94556      USA       TRADE PAYABLE                                                                      $238.68
8617              JOSEPH MENDEZ                 8888 STONEBROOK LANE                                                                                COLUMBIA           MD      21046      USA       INSURANCE CLAIMS     1/31/2018        X            X              X          UNDETERMINED
8618              JOSEPH MEREDITH               2127 GINHOUSE DRIVE                                                                                 MIDDLEBURG         FL      32068      USA       INSURANCE CLAIMS     6/25/2017        X            X              X          UNDETERMINED
8619              JOSEPH MIRANDA                1621 ENGLISH COLONY                                                                                 LAPLACE            LA      70068      USA       INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
8620              JOSEPH O DONOGHUE             SUPERIOR COURT OFFICER 1201 BACHARACH                                                               ATLANTIC CITY      NJ      08401      USA       TRADE PAYABLE                                                                      $132.24
                                                BLVD
8621              JOSEPH OR AMY MALEY           9754 STADIA DRIVE                                                                                   CINCINATI          OH      45251        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
8622              JOSEPH PHILLIPS               UNKNOWN                                                                                             MCKINNEY           TX                   USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
8623              JOSEPH QUINN                  50 MILL ROAD                                                                                        LATHAM             NY      12110        USA     INSURANCE CLAIMS     10/25/2015       X            X              X          UNDETERMINED
8624              JOSEPH SOTO                   2441 HICKS                                                                                          SELMA              CA      93662        USA     INSURANCE CLAIMS     8/12/2018        X            X              X          UNDETERMINED
8625              JOSEPH TRAPANI                103 CLUFTCROSSING ROAD                                                                              SALEM              NH      03079        USA     INSURANCE CLAIMS     3/18/2018        X            X              X          UNDETERMINED
8626              JOSEPH VESSICHIO              1270 N HIGH ST                                                                                      EAST HAVEN         CT      06052        USA     INSURANCE CLAIMS     3/4/2018         X            X              X          UNDETERMINED
8627              JOSEPH WHITNAHHUANG           7415 NORTH BEACH DRIVE                                                                              FOX POINT          WI      53217        USA     INSURANCE CLAIMS     8/31/2015        X            X              X          UNDETERMINED
8628              JOSEPH WISLANDE               3141 32ND ST                                                                                        FARGO              ND      58103        USA     TRADE PAYABLE                                                                        $42.71
8629              JOSEPH ZILFI                  30 THOMPSON ROAD                                                                                    NORWOOD            MA      02062        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
8630              JOSEPHINE BLANCO              1811 DOREEN AVENUE                                                                                  SOUTH EL MONTE     CA      91733        USA     INSURANCE CLAIMS     11/1/2017        X            X              X          UNDETERMINED
8631              JOSEPHINE BROWNE              PO BOX 3786                                                                                         CHRISTIANSTED      VI      00822        USA     INSURANCE CLAIMS     7/4/2018         X            X              X          UNDETERMINED
8632              JOSEPHINE EPSTEIN             9584 SHADOW WOOD LN                                                                                 CORAL SPRINGS      FL      33071        USA     INSURANCE CLAIMS     11/13/2017       X            X              X          UNDETERMINED
8633              JOSEPHINE GONCY               1894 RUSSET AVENUE                                                                                  DAYTON             OH      45410        USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
8634              JOSEPHINE TAMBURELLO          359 SOUTH WEST 31ST AVENUE                                                                          DEERFIELD BEACH    FL      33442        USA     INSURANCE CLAIMS     1/12/2017        X            X              X          UNDETERMINED
8635              JOSEPHMARY BOKAN              2406 SOUTH 69TH STREET                                                                              MILWAUKEE          WI      53219        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
8636              JOSETTE BACA                  17 CHESTNUT DRIVE                                                                                   PUEBLO             CO      81005        USA     INSURANCE CLAIMS     5/16/2018        X            X              X          UNDETERMINED
8637              JOSETTE CASTELL               3311 MADEIRA DRIVE                                                                                  BATON ROUGE        LA      70810        USA     INSURANCE CLAIMS     8/4/2018         X            X              X          UNDETERMINED
8638              JOSH & DANIELLE OUELLETTE     121 WINTER LANE                                                                                     CORTLAND           OH      44410        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
8639              JOSH & SANDRA BUSBY           8186 E COUNTY LINE RD                                                                               ROGERSVILLE        MO      65742        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
8640              JOSH FURIA                                                                                                                                                                        TRADE PAYABLE                                                                        $81.25
8641              JOSH MACK                     19180 PARKSIDE ST                                                                                   DETROIT            MI      48221        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
8642              JOSHI GURDEEP                 24 8TH STREET                                                                                       HICKSVILLE         NY      11801        USA     TRADE PAYABLE                                                                         $9.19
8643              JOSHUA & ERICA FRASER         6010 STAR RAY LN                                                                                    KNOXVILLE          TN      37931        USA     INSURANCE CLAIMS     4/4/2018                                                    $17,923.76
8644              JOSHUA AUSCH                  810 MEEKER AVE 2FL                                                                                  BROOKLYN           NY      11222-4508   USA     TRADE PAYABLE                                                                      $752.40
8645              JOSHUA J PRIBYL               1467 8TH AVE SE                                                                                     FOREST LAKE        MN      55025        USA     TRADE PAYABLE                                                                      $463.85
8646              JOSHUA LAND                   1094 SCHABELL DR                                                                                    HIGHLAND HEIGHTS   KY      41076        USA     TRADE PAYABLE                                                                         $3.99
8647              JOSHUA OREN                   5 WEST MAIN ST SUITE 100                                                                            ELMSFORD           NY      10523        USA     TRADE PAYABLE                                                                      $109.76
8648              JOSHUA SHANTEL K              27731 SE HALEY RD                                                                                   BORING             OR      97009        USA     TRADE PAYABLE                                                                        $85.89
8649              JOSHUA STEVEN BROOKS                                                                                                                                                              TRADE PAYABLE                                                                        $37.45
8650              JOSHUA VANOBER                2236 MADELINE STREET                                                                                ALEXANDRIA         LA      71301        USA     INSURANCE CLAIMS     2/3/2018         X            X              X          UNDETERMINED
8651              JOSIAH SCHULZE                481 DOWNER TRL                                                                                      PRESCOTT           AZ      86305        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
8652              JOSIE ACCESSORIES INC                                                                                                                                                             TRADE PAYABLE                                                                      $393.11
8653              JOSIE EWING                   320 CAMINO SIETE SW                                                                                 ALBUQUERQUE        NM      87105        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
8654              JOSSY GIRON                   6516 HEREFORD DR                                                                                    EAST LOS ANGELES   CA      90022        USA     INSURANCE CLAIMS     7/14/2018        X            X              X          UNDETERMINED
8655              JOSUE CHERY                   11470 BARTRAM PARK BLVD                 UNIT 411                                                    JACKSONVILLE       FL      32258        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
8656              JOUBERT W DAVENPORT           5210 E PIMA 120                                                                                     TUCSON             AZ      85712        USA     TRADE PAYABLE                                                                      $370.20
8657              JOURNEE RAJANEY R             2901 PRESTON PL                                                                                     NEW ORLEANS        LA      70131        USA     TRADE PAYABLE                                                                        $30.67
8658              JOY AMANDA L                  50 CENTRAL ST 2                                                                                     SOUTHBRIDGE        MA      01550        USA     TRADE PAYABLE                                                                         $0.44
8659              JOY ARKWRIGHT                 2804 CATHERINE ST                                                                                   SHREVEPORT         LA      71109        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
8660              JOY CONNERY                   22689 COUNTY RD                                                                                     LINDALE            TX      75771        USA     INSURANCE CLAIMS     6/23/2017        X            X              X          UNDETERMINED
8661              JOY HUFF                      106 SOUTH WOODWORTH AVENUE                                                                          FRANKTON           IN      46044        USA     INSURANCE CLAIMS     5/13/2015                                                   $22,000.00
8662              JOY KELLEY                                                                                                                                                                        TRADE PAYABLE                                                                        $18.60
8663              JOY KIN                       PO BOX 1128                                                                                         SALIBURY           MD      21803        USA     TRADE PAYABLE                                                                      $694.60
8664              JOY S GOODWIN                 PO BOX 63339                                                                                        CHARLOTTE          NC      28263        USA     TRADE PAYABLE                                                                        $76.15
8665              JOYCE ASDI                    123 GETCHELL AVE                                                                                    WOONSOCKET         RI      02895        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
8666              JOYCE BELLFIELD               3219 HELEN STREET                                                                                   SAVANNAH           GA      31404        USA     INSURANCE CLAIMS     5/2/2018         X            X              X          UNDETERMINED
8667              JOYCE BOYNTON-BRALOCK         6506 TANFIELD CT                                                                                    INDIANAPOLIS       IN      46268        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
8668              JOYCE BRADLEY BABIN           PO BOX 55161                                                                                        LITTLE ROCK        AR      72215        USA     TRADE PAYABLE                                                                        $46.15
8669              JOYCE CHIARELLO               87 PARK LN                                                                                          WARNER ROBINS      GA      31093        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
8670              JOYCE DABNEY                  6419 HAYDEN DRIVE                                                                                   WACO               TX      76710        USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
8671              JOYCE FIGUEROA                ESTANCIAS DE ATLANTICO                  I19 CALLE GAVIOTA                                           LUQUILLO           PR      00773        USA     INSURANCE CLAIMS     7/22/2018        X            X              X          UNDETERMINED
8672              JOYCE FRANKLIN                2129 CLINTON ST                                                                                     TOLEDO             OH      43607        USA     INSURANCE CLAIMS     7/8/2017         X            X              X          UNDETERMINED


                                                                                                                                Page 109 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                        18-23537-rdd                           Doc 20                     Filed 01/18/19
                                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                                  E/F: Part 3 Question 1      00:55:49                       Main Document                                                                                   Case Number: 18-23537
                                                                                                                                         Pg 750 of 1461




                                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                       Address 1                              Address 2                             Address 3         Address 4     City                  State     Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                                       (Y/N)
8673              JOYCE GOOLSBY                         UNKNOWN                                                                                                      UNKNOWN               TN                     USA     INSURANCE CLAIMS     8/3/2017         X            X              X          UNDETERMINED
8674              JOYCE IOANNIDIS                       3215 COUNTY ROAD 1                                                                                           DUNEDIN               FL        34698        USA     INSURANCE CLAIMS     12/17/2017       X            X              X          UNDETERMINED
8675              JOYCE KIEBORZ                         314 HOWARD STREET                                                                                            LITCHFIELD            NE        68852        USA     INSURANCE CLAIMS     1/29/2016        X            X              X          UNDETERMINED
8676              JOYCE KYSER                           104 CROWN EMPIRE COURT                                                                                       SIMPSONVILLE          SC        29681        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
8677              JOYCE PRATT                           3549 FRAWOOD DRIVE                                                                                           UNIONTOWN             OH        44685        USA     INSURANCE CLAIMS     3/26/2018        X            X              X          UNDETERMINED
8678              JOYCE SCHINDLER                       8 CARMEN LANE                                                                                                FLEMINGTON            NJ        08822        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
8679              JOYCE SIMONI                          224 RUTLEDGE DRIVE                                                                                           LODI                  CA        95242        USA     TRADE PAYABLE                                                                      $275.00
8680              JOYCE SKILLERN                        PO BOX 690                                                                                                   CARLISLE              AR        72024        USA     INSURANCE CLAIMS     3/31/2017        X            X              X          UNDETERMINED
8681              JOYCE TURBYSILL                       6567 FAIRWAY ESTATES                                                                                         ROANOKE               VA        24018        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
8682              JOYCE WILLIAMS                        2501 WEST PRICE BLVD                                                                                         NORTH PORT            FL        34286        USA     INSURANCE CLAIMS     9/2/2018         X            X              X          UNDETERMINED
8683              JOYCE ZITO                            1409 BARKLEY CIR                                                                                             AUBURN                AL        36830        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
8684              JOYCELYN COZIER                       400 WILLOW STREET                                                                                            BRIDGEPORT            CT        06610        USA     INSURANCE CLAIMS     9/21/2017        X            X              X          UNDETERMINED
8685              JOYCELYN RICHARDS                     72 HILLIS RD                                                                                                 HYDE PARK             MA        02136        USA     INSURANCE CLAIMS     5/29/2017        X            X              X          UNDETERMINED
8686              JOYE PIERCE                                                                                                                                                                                             INSURANCE CLAIMS     7/21/2017        X            X              X          UNDETERMINED
8687              JOYLOT INC                            235 ROBBINS LN                                                                                               SYOSSET                NY       11791        USA     TRADE PAYABLE                                                                      $225.83
8688              JP HARRIS ASSOCIATES LLC              DELINQUENT TAX COLLECTOR P O BOX 226                                                                         MECHANICSBURG         PA        17055        USA     TRADE PAYABLE                                                                        $20.73
8689              JPMC COM MTG SEC CORP COM MTG PT      CO RICHLAND MALL MANAGEMENT OFC                                                                              MANSFIELD             OH        44906        USA     TRADE PAYABLE                                                                      $833.33
8690              JPMCC 2006-LDP7 CENTRO ENFIELD LLC    90 ELM ST                              CO ENFIELD SQ MGMT OFFICE                                             ENFIELD               CT        06082        USA     UTILITIES PAYABLE                                                                  $168.00
8691              JPMCC2006-LDP7 CENTRO ENFIELD LLC     ONE BURLINGTON WOOD DRIVE              ATTN ENFIELD SQUARE RECEIVALBES                                       BURLINGTON            MA        01803        USA     TRADE PAYABLE                                                                      $168.00
8692              JPMCCM 2001-CIBC2 COLLIN CREEK        CBREUCR                                811 N CENTRAL EXPRESSWAY                                              PLANO                 TX        75075-8897   USA     TRADE PAYABLE                                                                     $1,246.08
8693              JRB AUTOMOTIVE                        202 SOUTH STREET                                                                                             ROCHESTER              MI       48307        USA     TRADE PAYABLE                                                                        $24.92
8694              JS PRODUCTS INC                       6445 MONTESSOURI STREET                                                                                      LAS VEGAS             NV        89113        USA     TRADE PAYABLE                                                                   $121,428.44
8695              JS SAINTY HANTANG TRAD CO LTD         ROOM 1011 HUADONG BUIDING WEST         688 HUBIN RD BINHU DISTRICT                                           WUXI                  JIANGSU                        TRADE PAYABLE                                                                   $175,190.51

8696              JTL ROCK HILL LLC                     8300 DOUGLAS AVE SUITE 810                                                                                   DALLAS                TX        75225        USA     TRADE PAYABLE                                                                      $240.35
8697              JUALISHA ADJEI                        225 S MACARTHUR BLVD                                                                                         COPPELL               TX        75019        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
8698              JUAN & ORALIA MONTOYA                 3101 SOUTH FAIRVIEW ST                 APT 55                                                                SANTA ANA             CA        92704        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
8699              JUAN AND LINDA SIERRA                 7605 FOREST VALE                                                                                             LIVE OAK              TX        78233        USA     INSURANCE CLAIMS     8/4/2018         X            X              X          UNDETERMINED
8700              JUAN COVARRUBIAS                                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
8701              JUAN DEDIOS Y                         431 EAST 9TH STREET                                                                                          PITTSBURG             CA        94565        USA     TRADE PAYABLE                                                                      $107.91
8702              JUAN DELEON                                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
8703              JUAN DIAZ                                                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
8704              JUAN GONZALEZ                         GUACIO RRI BOX 44776                                                                                         SAN SEBASTIAN         PR        00685        USA     INSURANCE CLAIMS     10/14/2017       X            X              X          UNDETERMINED
8705              JUAN HIDALGO                                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
8706              JUAN JOHN AND MELI SOMEIA             25 HITCHINS                                                                                                  DEDHAM                MA        02026        USA     INSURANCE CLAIMS     1/1/2016         X            X              X          UNDETERMINED
8707              JUAN LAGO                             UNKNOWN                                                                                                      GOLETA                CA        93117        USA     INSURANCE CLAIMS     4/30/2014        X            X              X          UNDETERMINED
8708              JUAN MONTES PLA                       BARRIO CAMBALACHE                      CARR 962 KM 44                                                        CANOVANAS             PR        00729        USA     INSURANCE CLAIMS     12/9/2016        X            X              X          UNDETERMINED
8709              JUAN MORA                             308 3RD AVE SW                                                                                               SLEEPY EYE            MN        56085        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8710              JUAN MORALES                          25850 VIA HAMACA AVENUE                                                                                      MORENO VALLEY         CA        92551        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
8711              JUAN MOREJON                          UNKNOWN                                                                                                      POMPANO BEACH         FL        33060        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
8712              JUAN MOREJON                          UNKNOWN                                                                                                      POMPANO BEACH         FL        33060        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
8713              JUAN OQUENDO FIGUEROA                 59 55 CALLE LUIS MUNOZ RIVERA                                                                                TOA ALTA              PR        00953        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8714              JUAN OQUENDO FIGUEROA VILMA VAZQUEZ   59 55 CALLE LUIS MUNOZ RIVERA                                                                                TOA ALTA              PR        00953        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  GONZALEZ Y SOCIEDAD LEGAL DE BIENES
                  GANACIALE
8715              JUAN PABLO SANCHEZ                    5804 GRANADA AVENUE                                                                                          LAS VEGAS             NV        89107      USA       INSURANCE CLAIMS     2/14/2018        X            X              X          UNDETERMINED
8716              JUAN RODRIGUEZ                        276                                                                                                          GUAYANILLA            PR        00656      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
8717              JUAN ROLDAN                           690 NEW BRITAIN AVE                                                                                          HARTFORD              CT        06106      USA       INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
8718              JUAN ROSARIO                          BO CONTORNO SEC CIELITO                                                                                      TOA ALTA              PR        00953      USA       INSURANCE CLAIMS     8/16/2016        X            X              X          UNDETERMINED
8719              JUAN SIERRA LA ROSA                   URB BAIROA                             L2 CALLE SANTA MARIA                                                  CAGUAS                PR        00725-1569 USA       INSURANCE CLAIMS     12/24/2017       X            X              X          UNDETERMINED
8720              JUAN SUAREZ                                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
8721              JUAN VARGAS                           UNKNOWN                                                                                                      UNKNOWN               TN                     USA     INSURANCE CLAIMS     1/20/2017        X            X              X          UNDETERMINED
8722              JUAN ZULUAGA                          5382 NEW CENTRE DR                     APT M                                                                 WILMINGTON            NC        28403        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
8723              JUANA TAPIA                           3817 COGSWELL RD                                                                                             EL MONTE              CA        91732        USA     INSURANCE CLAIMS     11/4/2015        X            X              X          UNDETERMINED
8724              JUANITA DEAS                          1279 NORTHGATE DR                                                                                            YUBA CITY             CA        95991        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
8725              JUANITA HOLMES                        2301 JAGOW ROAD                                                                                              NIAGARA FALLS         NY        14304        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
8726              JUANITA MOSHER                        9 KILDARE PLACE                                                                                              ASHEVILLE             NC        28806        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
8727              JUANITA PITTMAN                       838 NE 7TH ST NONE                                                                                           OKLAHOMA CITY         OK        73104        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
8728              JUANITA SANTA MARIA                   519 TULIP CIRCLE                                                                                             ALAMO                 TX        78516        USA     INSURANCE CLAIMS     12/19/2015       X            X              X          UNDETERMINED
8729              JUAREZ CARMEN                         81955 HOOVER AVE APT 73                                                                                      INDIO                 CA        92201        USA     TRADE PAYABLE                                                                       $12.98
8730              JUDIE SUNE                            2749 KENNEDY BOULEVARD                                                                                       JERSEY CITY           NJ        07306        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
8731              JUDITH & MARK BRYANT                  11 RIVERVIEW DRIVE                                                                                           WOOD RIVER JUNCTION   RI        02894        USA     INSURANCE CLAIMS     1/15/2016        X            X              X          UNDETERMINED

8732              JUDITH & TERRY ULLRICH                229 GARRISON BLVD                                                                                            FAIRHOPE              AL        36532        USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
8733              JUDITH AND DONALD BROWN               6625 E LOUSIANA AVE                                                                                          DENVER                CO        80224        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
8734              JUDITH BOUDREAUX                                                                                                                                                                                        TRADE PAYABLE                                                                      $303.22
8735              JUDITH BURGE                          40673 HAYES RD                                                                                               SLIDELL               LA        70461      USA       INSURANCE CLAIMS     11/8/2017        X            X              X          UNDETERMINED
8736              JUDITH DEEDS                          603 BARKERS COVE                                                                                             HOUSTON               TX        77079      USA       INSURANCE CLAIMS     10/17/2012       X            X              X          UNDETERMINED
8737              JUDITH GRIESE                         202 WILLIAMSBURG DRIVE                 APT 4                                                                 THIENSVILLE           WI        53092      USA       INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
8738              JUDITH HINZMANN                       1001 FOURTH AVENUE SUITE 4400                                                                                SEATTLE               WA        98154      USA       LITIGATION           9/1/2018                                                    $10,000.00
8739              JUDITH KRUSE                          1025 LOCUST ST                                                                                               DENVER                CO        80220      USA       INSURANCE CLAIMS     12/4/2017        X            X              X          UNDETERMINED
8740              JUDITH LASALLE                        611 NW 54 TERRACE                                                                                            GAINESVILLE           FL        32607      USA       INSURANCE CLAIMS     7/21/2017        X            X              X          UNDETERMINED
8741              JUDITH LUDLAM                         1628 BAYSHORE ROAD                                                                                           VILLAS                NJ        08251      USA       INSURANCE CLAIMS     10/7/2018        X            X              X          UNDETERMINED
8742              JUDITH MOYER                          UNKNOWN                                                                                                      UNKNOWN               TN                   USA       INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
8743              JUDITH PASTERNAK                      9233 MAIN ST                           LOT 36                                                                CLARENCE              NY        14031      USA       INSURANCE CLAIMS     4/6/2017         X            X              X          UNDETERMINED
8744              JUDITH REGAN                          2112 EASHAVEN                          APARTMENT NUMBER 331                                                  PASADENA              TX        77506      USA       INSURANCE CLAIMS     5/5/2016         X            X              X          UNDETERMINED
8745              JUDITH RODRIGUEZ VELAZQUEZ            2123 CALLE ONFALA                                                                                            GUAYNABO              PR        00969-4931 USA       INSURANCE CLAIMS     10/26/2017       X            X              X          UNDETERMINED
8746              JUDY AYOUB                            12618 EAST BOURNE DRIVE                                                                                      SILVER SPRING         MD        20904      USA       INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
8747              JUDY BLANTON                          8710 VISTA OAKS PLACE                                                                                        DALLAS                TX        75243      USA       INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
8748              JUDY BOSHES                           8 LANDERS ST                           UNIT 202                                                              SAN FRANCISCO         CA        94114      USA       INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
8749              JUDY BROWN                            532 VENICE WAY 5                                                                                             INGLEWOOD             CA        90302      USA       INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
8750              JUDY DANIELS                          128 BROOK STONE DR                                                                                           CALHOUN               GA        30701      USA       INSURANCE CLAIMS     8/9/2017         X            X              X          UNDETERMINED
8751              JUDY GABOR                            5311 BUFFALO AVE                                                                                             LOS ANGELES           CA        91401      USA       INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
8752              JUDY MARTIN                           UNKNOWN                                                                                                      UNKNOWN               TN                   USA       INSURANCE CLAIMS     3/6/2018         X            X              X          UNDETERMINED
8753              JUDY MILLER                           314 N PARSON ST                                                                                              WESTCOLUMBIA          SC        29169      USA       INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
8754              JUDY PEEBLES                          2904 VISTA VIEW STREET                                                                                       MEMPHIS               TN        38127      USA       INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
8755              JUDY RAO                              16 HIDDEN LAKE DR                                                                                            BURR RIDGE            IL        60527      USA       INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
8756              JUDY SMITH                            70 AVIATOR PL                                                                                                OAKLAND               ME        04963      USA       INSURANCE CLAIMS     7/11/2016        X            X              X          UNDETERMINED


                                                                                                                                                 Page 110 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                           Doc 20         Filed 01/18/19
                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                           E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                Case Number: 18-23537
                                                                                                                                  Pg 751 of 1461




                                                                                                                                                                                                                                                 Contingent

                                                                                                                                                                                                                                                              Unliquidated

                                                                                                                                                                                                                                                                             Disputed
Row No. Account   Creditor's Name                            Address 1                              Address 2                 Address 3         Address 4     City               State   Zip       Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                     Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                        Offset
                                                                                                                                                                                                                                                                                                        (Y/N)
8757              JUDY THOMAS                                9900 OSWALD HERAGE CT                  BLDG 8 APT 89                                             ST THOMAS          VI      00802      USA    INSURANCE CLAIMS     9/11/2017        X            X              X          UNDETERMINED
8758              JUDY WILSON                                7 PEEKSKILL ST                                                                                   ELMONT             NY      11003      USA    INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
8759              JUERS DOUGLAS                              409 W MAHANOY AVE                                                                                GRARDVILLE         PA      17935      USA    TRADE PAYABLE                                                                        $98.51
8760              JUICEBLENDDRY                              813 NATHAN HALE DRIVE                                                                            WEST CHESTER       PA      19382      USA    TRADE PAYABLE                                                                      $627.14
8761              JULE & DIANNA BARTELS                      1916 OLD HICKORY COURT                                                                           ARNOLD             MO      63010      USA    INSURANCE CLAIMS     10/24/2016       X            X              X          UNDETERMINED
8762              JULIA ALPHONSE                             PO BOX 305214                                                                                    ST THOMAS          VI      00803      USA    INSURANCE CLAIMS     3/6/2018         X            X              X          UNDETERMINED
8763              JULIA ARUJO                                7551 DUNBARTON AVENUE                                                                            LOS ANGELES        CA      90045      USA    INSURANCE CLAIMS     3/19/2018        X            X              X          UNDETERMINED
8764              JULIA GIBA                                 217 SEEGARD ROAD                                                                                 PITTSBURGH         PA      15241      USA    INSURANCE CLAIMS     12/30/2010       X            X              X          UNDETERMINED
8765              JULIA HERNANDEZ                            2411 WILEY ST                                                                                    HOLLYWOOD          FL      33020      USA    INSURANCE CLAIMS     7/16/2014        X            X              X          UNDETERMINED
8766              JULIA HOLDSWORTH                           15691 PRUIN STREET                                                                               SPRING LAKE        MI      49456      USA    INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
8767              JULIA JERACI                               60 KENSICO ROAD                                                                                  THORNWOOD          NY      10594      USA    INSURANCE CLAIMS     12/27/2017       X            X              X          UNDETERMINED
8768              JULIA KNOWLTON                             2192 PC 315 ROAD                                                                                 WEST HELENA        AR      72390      USA    INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
8769              JULIA MOUSER                               3749 S 128 E AVE                                                                                 TULSA              OK      74146      USA    INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
8770              JULIA MOUSER                               3749 S 128 E AVE                                                                                 TULSA              OK      74146      USA    INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
8771              JULIA NORTON                               516 CHATEAU DRIVE                                                                                GASTONIA           NC                 USA    INSURANCE CLAIMS     10/10/2015       X            X              X          UNDETERMINED
8772              JULIA PAGAN GUERRERO                       144 VIA DEL ROCIO                                                                                CAGUAS             PR      00725-3349 USA    INSURANCE CLAIMS     12/16/2015       X            X              X          UNDETERMINED
8773              JULIA SERRANO                              1773 SCATTERGOOD ST                                                                              PHILADELPHIA       PA      19124      USA    INSURANCE CLAIMS     12/1/2015        X            X              X          UNDETERMINED
8774              JULIA STREET                               4152 MOUNT OLNEY LANE                                                                            OLNEY              MD      20832      USA    INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
8775              JULIA SWERZYNSKI                           61 7TH ST                                                                                        HAZLETT TOWNSHIP   NJ      07734      USA    INSURANCE CLAIMS     4/22/2015        X            X              X          UNDETERMINED
8776              JULIAN FERNANDO AND ROBIN                  88-11 SUTPHIN BLVD                                                                               JAMAICA            NY      11435      USA    PENDING LITIGATION                    X            X              X          UNDETERMINED
8777              JULIAN SANDFORD                            332 W WALKER WOODS LN                                                                            CLAYTON            NC      27527      USA    INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
8778              JULIANA G ROBERTSON                        7915 S EMERSON AVE SUITE B-230                                                                   INDIANAPOLIS       IN      46202      USA    TRADE PAYABLE                                                                      $144.53
8779              JULIANA RAYMOND                            16 MIDLAND AVE                                                                                   EAST ORANGE        NJ      07017      USA    INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
8780              JULIE & DAVID OSBORNE                      1158 HARBOR VIEW DR                                                                              MEMPHIS            TN      38103      USA    INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
8781              JULIE & DONALD MARTIN                      731 BIRCHWOOD DRIVE                                                                              FLUSHING           MI      48433      USA    INSURANCE CLAIMS     5/26/2018        X            X              X          UNDETERMINED
8782              JULIE CAYLOR                               2555 HERMOSA TERRACE                                                                             HAYWARD            CA      94541      USA    INSURANCE CLAIMS     4/1/2018         X            X              X          UNDETERMINED
8783              JULIE DENNY                                251100 RUNWARD WAY                                                                               TREVOR             WI      53179      USA    INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
8784              JULIE GREENE                               1120 MILLIKIN PL NE                                                                              WARREN             OH      44483      USA    TRADE PAYABLE                                                                      $137.09
8785              JULIE M MCINTIRE                                                                                                                                                                         TRADE PAYABLE                                                                     $1,259.40
8786              JULIE TOMCHAK                              PO BOX 129                                                                                       LEADORE            ID      83464     USA     INSURANCE CLAIMS     3/28/2018        X            X              X          UNDETERMINED
8787              JULIE WINGATE                              20911 79TH AVENUE EAST                                                                           SPANAWAY           WA      98387     USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
8788              JULIET AYDIN                               23052 ALICIA PARKWAY 116                                                                         MISSION VIEJO      CA      92692     USA     TRADE PAYABLE                                                                      $439.71
8789              JULIETTA KLINGERMAN                        2221 N HULLEN STREET                                                                             MATAIRIE           LA      70001     USA     INSURANCE CLAIMS     5/31/2018        X            X              X          UNDETERMINED
8790              JULIETTE CARNEY                            641 TUNBRIDGE RD                                                                                 DANVILLE           CA      94526     USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
8791              JUMONVILLE JAMES AND PAM                   117 N MAPLE ST                                                                                   MCPHERSON          KS      67460     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8792              JUMPKING INC                               P O BOX 99661                                                                                    CHICAGO            IL      60690     USA     TRADE PAYABLE                                                                    $18,536.76
8793              JUNA LADDEY                                19 HATFIELD STREET                                                                               CALDWELL           NJ      07006     USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
8794              JUNE & STANLEY MURATA                      360-A HALELOA PLACE                                                                              HONOLULU           HI      96821     USA     INSURANCE CLAIMS     2/8/2018         X            X              X          UNDETERMINED
8795              JUNE CANNON                                483 E COUNTRY RD 2090                                                                            KINGSVILLE         TX      78363     USA     INSURANCE CLAIMS     8/18/2017        X            X              X          UNDETERMINED
8796              JUNE GERHARDT                              1467 BENSON DRIVE                                                                                COLUMBUS           OH      43227     USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
8797              JUNE GOODRICH                              9723 STOCKBRIDGE DR                                                                              RICHMOND           VA      23228     USA     INSURANCE CLAIMS     3/27/2016        X            X              X          UNDETERMINED
8798              JUNE HABER                                 20655 HORACE ST                                                                                  CHATSWORTH         CA      91311     USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
8799              JUNE KUSHNER                               411 E 10 STREET APT 21G                                                                          NEW YORK           NY      10009     USA     INSURANCE CLAIMS     9/29/2016        X            X              X          UNDETERMINED
8800              JUNE MOLSON-JACKSON                        238 LOFAS PLACE                                                                                  VALLEJO            CA      94589     USA     INSURANCE CLAIMS     4/9/2018         X            X              X          UNDETERMINED
8801              JUNE ROBERTS                               2370 LOCH DR                                                                                     SPRINGFIELD        OR      97477     USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
8802              JUNG ROLF                                  1200 ONTARIO ST                                                                                  CLEVELAND          OH      44113     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8803              JUNGJOO Y                                  LOS ANGELES SHERIFF CENTRAL 110 N GRAND                                                          LOS ANGELES        CA      90012     USA     TRADE PAYABLE                                                                      $115.01
                                                             ROOM 525
8804              JUPITER WORKSHOPS HK LTD                   4TH FLOOR TOWER 2 SILVERCORD            30 CANTON ROAD                                           KOWLOON            HONGK                     TRADE PAYABLE                                                                    $38,654.54
                                                                                                                                                                                 ONG
8805              JUSK KOOLIN                                4210 E 2ND AVE                                                                                   TAMPA              FL      33603     USA     TRADE PAYABLE                                                                      $800.00
8806              JUSTICE COURT HARRISON COUNTY              1620 23RD AVENUE                                                                                 GULFPORT           MS      39530     USA     TRADE PAYABLE                                                                      $663.05
8807              JUSTIN & ANNA SMITH                        11624 SOUTH PENROSE ST                                                                           OLATHE             KS      66061     USA     INSURANCE CLAIMS     5/16/2018        X            X              X          UNDETERMINED
8808              JUSTIN BOWMAN                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
8809              JUSTIN CAMARGO                             780 S 72ND AVE                                                                                   SHELBY             MI      49455     USA     INSURANCE CLAIMS     4/17/2018        X            X              X          UNDETERMINED
8810              JUSTIN CZAR                                611 HIGHWAY 165                                                                                  PLACITAS           NM      87043     USA     TRADE PAYABLE                                                                      $341.00
8811              JUSTIN JEPPSEN                             520 CRESTWOOD ROAD                                                                               KAYSVILLE          UT      84037     USA     TRADE PAYABLE                                                                        $16.99
8812              JUSTIN L JONES AND CHRISTINE L JONES       300 N 2ND ST 415                                                                                 ST CHARLES         MO      63301     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8813              JUSTIN MERRIMAN                            4693 GRAND HAVEN LANE                  APT 1                                                     INDIANAPOLIS       IN      46280     USA     INSURANCE CLAIMS     7/11/2018                                                     $115.00
8814              JUSTIN MOVERA                              3601 CORTNER AVE                                                                                 LONG BEACH         CA      90808     USA     INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED
8815              JUSTIN RAWLINGS                            323 LIBERTY STREET                                                                               CARLISLE           KY      40311     USA     INSURANCE CLAIMS     1/13/2016        X            X              X          UNDETERMINED
8816              JUSTIN ROSENBERG                           1253 BRIARWOOD LN                                                                                LIBERTYVILLE       IL      60048     USA     INSURANCE CLAIMS     11/30/2015       X            X              X          UNDETERMINED
8817              JUSTIN SINKEVICH                           1811 MOUNTAIN RD                                                                                 ADDISON            VT      05491     USA     INSURANCE CLAIMS     6/5/2018                                                     $1,182.63
8818              JUSTINE MCGOUGH                            6300 W LAKE MEAD BLVD                                                                            LAS VEGAS          NV      89128     USA     INSURANCE CLAIMS     5/3/2018         X            X              X          UNDETERMINED
8819              JUSTINE SHREVE                             159 3RD STREET                                                                                   HANNOVER           PA      17331     USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
8820              JV SALES LLC                                                                                                                                                                             TRADE PAYABLE                                                                    $32,730.59
8821              JWIN ELECTRONICS CORP                      2 HARBOR PARK DR                                                                                 PORT WASHINGTON    NY      11050     USA     TRADE PAYABLE                                                                     $2,060.94
8822              K AREN A CALABRESE                         PO BOX 19060                                                                                     TOWSON             MD      21284     USA     TRADE PAYABLE                                                                      $199.00
8823              K BROWN J JR                               8503 W JOCELYN TER                                                                               TOLLESON           AZ      85353     USA     TRADE PAYABLE                                                                        $10.34
8824              K C CO LTD                                 45-525 LULUKU RD                                                                                 KANEOHE            HI      96744     USA     TRADE PAYABLE                                                                     $5,123.31
8825              K K MUSIC STORE                            8676 ROCHESTER AVE                                                                               RANCHO CUCAMONGA   CA      91730     USA     TRADE PAYABLE                                                                     $3,670.43
8826              K STORES CONCEPT INC                       15543 GRAHAM ST                                                                                  HUNTINGTON BEACH   CA      92649     USA     TRADE PAYABLE                                                                     $2,405.04
8827              K V COLLECTIONS INC                        3217 SOUTH GARFIELD AVE                                                                          COMMERCE           CA      90040     USA     TRADE PAYABLE                                                                      $376.76
8828              K&M HOUSEWARES AND APPLIANCES                                                                                                                                                            TRADE PAYABLE                                                                      $341.43
8829              K2 MOTOR CORP                              21901 FERRERO PKWY                                                                               WALNUT             CA      91789     USA     TRADE PAYABLE                                                                     $7,154.43
8830              K2 VALLEY                                  14351 PINE LN                                                                                    WOODBRIDGE         VA      22191     USA     TRADE PAYABLE                                                                      $145.30
8831              KABUNDI AMATE                              75 LANGLEY DR                                                                                    LAWRENCEVILLE      GA      30046     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8832              KACEE WHITTAKER                            630 E BETSY LANE                                                                                 GILBERT            AZ      85296     USA     TRADE PAYABLE                                                                     $5,505.21
8833              KACHEL GLENN J AND MARY BETH KACHEL HW     PHILADELPHIA CITY HALL                 CHESTNUT ST                                               PHILADELPHIA       PA      19107     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8834              KADERI MOHSINA                             226 CADWALLADER RD                                                                               WARRINGTON         PA      18976     USA     TRADE PAYABLE                                                                         $1.77
8835              KADESHA TYNDALL                            6210 MUSIC STREET                                                                                NEW ORLEANS        LA      70122     USA     INSURANCE CLAIMS     11/22/2017       X            X              X          UNDETERMINED
8836              KADHEM LAMI                                7325 18TH ST SE                                                                                  LAKE STEVENS       WA      98258     USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
8837              KADLEC JORDAN S                            6245 19TH ST N                                                                                   SAINT CLOUD        MN      56303     USA     TRADE PAYABLE                                                                         $3.24
8838              KAHLER ROSALIE A                           143 LARK STREET BSMT APARTMENT                                                                   ALBANY             NY      12206     USA     TRADE PAYABLE                                                                        $72.30
8839              KAHRS LAW OFFICES PA                       P0 BOX 780487                                                                                    WICHITA            KS      67278     USA     TRADE PAYABLE                                                                      $323.20
8840              KAHRS LAW OFFICES PA ATTEN: KAHRS LAW OF   200 W DOUGLAS AVE STE 102                                                                        WICHITA            KS      67202     USA     TRADE PAYABLE                                                                      $350.00

8841              KAI JIANG                                  PO BOX 2722                                                                                      SUWANEE            GA      30024     USA     TRADE PAYABLE                                                                        $66.29


                                                                                                                                          Page 111 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                           Doc 20                 Filed 01/18/19
                                                                                                                                           Schedule Entered            01/18/19
                                                                                                                                                    E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                           Pg 752 of 1461




                                                                                                                                                                                                                                                             Contingent

                                                                                                                                                                                                                                                                          Unliquidated

                                                                                                                                                                                                                                                                                         Disputed
Row No. Account   Creditor's Name                             Address 1                              Address 2                         Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                 Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                    Offset
                                                                                                                                                                                                                                                                                                                    (Y/N)
8842              KAI NING LEATHER PRODUCTS CO LTD            RM B-122FMORLITE BLDG                  40 HUNG TO RD KWUN TONG                                           KOWLOON                                         TRADE PAYABLE                                                                   $603,585.09
8843              KAIDIN TAYLOR                               3408 66TH AVENUE APT C                                                                                   OAKLAND            CA      94605        USA     INSURANCE CLAIMS     6/4/2016         X            X              X          UNDETERMINED
8844              KAIL ROBERT AND JILL ASO ALLSTATE NEW       101 S 5TH ST                                                                                             CAMDEN             NJ      08103        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  JERSEY INSURANCE COMPANY
8845              KAIS SHEENA                                 40396 FORDWICH                                                                                           STERLING HEIGHTS   MI      48310        USA     INSURANCE CLAIMS     9/13/2016        X            X              X          UNDETERMINED
8846              KAITLYN CRABTREE                            2829 SOUTH LAKELINE BLVD               APT 1135                                                          CEDAR PARK         TX      78613        USA     INSURANCE CLAIMS     1/4/2016         X            X              X          UNDETERMINED
8847              KAKARI JANET                                491 N ARMISTEAD ST 203                                                                                   ALEXANDRIA         VA      22312        USA     TRADE PAYABLE                                                                         $1.85
8848              KALA HOLMES                                 9814 N POTTER AVE                                                                                        KANSAS CITY        MO      64157        USA     INSURANCE CLAIMS     4/24/2018        X            X              X          UNDETERMINED
8849              KALAJDZIC INC                               2361 FARRINGTON POINT DR                                                                                 WINSTON SALEM      NC      27103        USA     TRADE PAYABLE                                                                      $693.02
8850              KALBAUGH AMANDA D                           3 STEWART STREET                                                                                         SMITHFIELD         PA      15478        USA     TRADE PAYABLE                                                                         $1.77
8851              KALEAH DIRTON                               203 VERNER DR                                                                                            GREENVILLE         SC      29617        USA     INSURANCE CLAIMS     5/8/2016                                                     $2,300.00
8852              KALEKTRONICS INC                            10501 NW 50TH ST SUITE 101                                                                               SUNRISE             FL     33351        USA     TRADE PAYABLE                                                                     $1,487.08
8853              KALEX ENTERPRISES INC                       10 MILE STONE WAY                                                                                        HANOVER             MA     02339        USA     TRADE PAYABLE                                                                     $2,991.38
8854              KALIRLYS SORIANO RIOS                       BUZON A 399                            BO GUANIQUILLA                                                    AGUDA              PR      00602        USA     INSURANCE CLAIMS     8/19/2016        X            X              X          UNDETERMINED
8855              KALLIE KOCIEMBA                             210 N FRANKLIN STREET                                                                                    NEW ULM            MN      56073        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
8856              KALTENBAUGH KAYLA                           205 COUNTRY CLUB BLVD                                                                                    WEIRTON            WV      26062        USA     TRADE PAYABLE                                                                         $1.82
8857              KALYX NIPALES                               12220 211TH STREET                                                                                       HAWAIIAN GARDENS   CA      90716        USA     INSURANCE CLAIMS     9/2/2018         X            X              X          UNDETERMINED
8858              KAMA SCHACHTER JEWELRY INC                  42 WEST 48TH STREET 15TH FLOOR                                                                           NEW YORK            NY     10036        USA     TRADE PAYABLE                                                                      $219.12
8859              KAMAL HAMED                                 1818 SW 28TH ST                                                                                          OCALA              FL      34471        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
8860              KAMCHARLMAGNE L                             94-613 KUTUOHI STREET B-201                                                                              WAIPAHU            HI      96797        USA     TRADE PAYABLE                                                                        $57.51
8861              KAMENCIK GLORIA                             159 JERUSALEM ROAD                                                                                       BRISTOL            VT      05443        USA     TRADE PAYABLE                                                                        $35.46
8862              KAMP-RITE TENT COT INC                      7400 14TH AVENUE                                                                                         SACRAMENTO         CA      95820        USA     TRADE PAYABLE                                                                     $3,695.66
8863              KAMRIN TAYLOR                               3408 66TH AVENUE                       APT C                                                             OAKLAND            CA      94605        USA     INSURANCE CLAIMS     6/4/2016         X            X              X          UNDETERMINED
8864              KANDARPA KAMESWARI                          177 BRYAN HILL RD                                                                                        MILFORD            CT      06460        USA     TRADE PAYABLE                                                                         $1.85
8865              KANE THOMAS                                 155 NORTH MAIN STREET                                                                                    EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8866              KANELLAKIS EMMANUEL                         60 CENTRE ST                                                                                             NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8867              KANG SOO                                    4338 SHAMROCK WAY                                                                                        CASTRO VALLEY      CA      94546        USA     TRADE PAYABLE                                                                        $94.17
8868              KANKAKEE TERMINAL BELT CREDIT               MARKOFF & KRASNY 1767550 ATTORNY FOR                                                                     CHICAGO            IL      60606        USA     TRADE PAYABLE                                                                         $2.59
                                                              PLAINTIFF 29 N
8869              KANSAS CITY POWER & LIGHT CO219330          PO BOX 219330                                                                                            KANSAS CITY        MO      64121-9330   USA     UTILITIES PAYABLE                                                                 $1,655.74
8870              KANSAS GAS SERVICE                          PO BOX 219046                                                                                            KANSAS CITY        MO      64121-9046   USA     UTILITIES PAYABLE                                                                  $210.08
8871              KANSAS PAYMENT CENTER                       PO BOX 758599                                                                                            TOPEKA             KS      66675        USA     TRADE PAYABLE                                                                        $57.00
8872              KAPPERS CORNELIUS AND DOROTHY KAPPERS       155 NORTH MAIN STREET                                                                                    EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8873              KAPPOS HALAMBOS                             1200 ONTARIO ST                                                                                          CLEVELAND          OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8874              KAPRINTA MAREK                              169 E 2ND ST                                                                                             BRAIDWOOD          IL      60408-1702   USA     INSURANCE CLAIMS     1/1/2018         X            X              X          UNDETERMINED
8875              KAPROTH MARY AND CAROL MICHALKE AS CO-                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVES OF THE ESTATE OF
                  JOHN A SVIHEL
8876              KAPSCOMOTO INC                              2045 NIAGARA FALLS BLVD UNIT 4                                                                           NIAGARA FALLS      NY      14305        USA     TRADE PAYABLE                                                                    $21,648.63
8877              KARA AICKEN                                 1577 E JARVIS AVE                                                                                        HAZEL PARK         MI      48030        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
8878              KARA DUFFY                                                                                                                                                                                           TRADE PAYABLE                                                                     $1,230.07
8879              KARA PURDY                                  1601 STARGAZER TERRACE                                                                                   STANFORD           FL      32771        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
8880              KARAMA CKEPYAR                              27740 WESTCOTT CRESCENT CIRCLE                                                                           FARMINGTON HILLS   MI      48334        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
8881              KARANJIT RANDHAWA                                                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
8882              KARANYOR MOREY                              1913 WEST 60TH STREET                                                                                    HIALEAH            FL      33012        USA     TRADE PAYABLE                                                                      $193.40
8883              KARAZIWAN CHARBEL                           6908 W 110 TH ST                                                                                         WORTH              IL      60482        USA     TRADE PAYABLE                                                                         $1.77
8884              KARDIEL INC                                 2021 S 208TH ST STE A                                                                                    DES MOINES          WA     98198        USA     TRADE PAYABLE                                                                     $1,258.77
8885              KAREN & BRIAN UMAMOTO                       2411 AKEPA STREET                                                                                        PEARL CITY         HI      96782        USA     INSURANCE CLAIMS     3/19/2018        X            X              X          UNDETERMINED
8886              KAREN & KENT ELKINGTON                      7 RIVERSEND DRIVE                                                                                        SEAFORD            DE      19973        USA     INSURANCE CLAIMS     10/14/2018       X            X              X          UNDETERMINED
8887              KAREN ALLEN                                 173 WAVERLY AVENUE                                                                                       KENMORE            NY      14217        USA     INSURANCE CLAIMS     10/3/2014        X            X              X          UNDETERMINED
8888              KAREN BARRIENTOS                            6707 ATOLL AVENUE                                                                                        NORTH HOLLYWOOD    CA      91601        USA     INSURANCE CLAIMS     10/18/2015       X            X              X          UNDETERMINED
8889              KAREN BOND                                  1509 LAKESIDE AVENUE                                                                                     BALTIMORE          MD      21218        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
8890              KAREN DANIELS                               5147 ROCKY RIVER CROSSING RD                                                                             HARRISBURG         NC      28075        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
8891              KAREN DAVEY                                 727 5TH AVE SW                                                                                           PUYALLUP           WA      98371        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
8892              KAREN DAYE                                  TEXAS COMMISSION WORKFORCE CIVIL RIGHTS                                                                                     TX                   USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                                                              DIVISION
8893              KAREN E WALL                                2807 N VERMILION STE 3                                                                                   DANVILLE           IL      61832        USA     TRADE PAYABLE                                                                      $280.11
8894              KAREN FAHEY                                 5 MARWOOD PLACE                                                                                          STONY BROOK        NY      11790        USA     INSURANCE CLAIMS     8/13/2017        X            X              X          UNDETERMINED
8895              KAREN HOGELAND                              15 LITTAFATCHEE DRIVE                                                                                    ASHVILLE           AL      35953        USA     INSURANCE CLAIMS     11/15/2014       X            X              X          UNDETERMINED
8896              KAREN HORBATT                               9185 SE MYSTIC COVE TERRACE                                                                              HOBE SOUND         FL      33455        USA     INSURANCE CLAIMS     4/16/2018        X            X              X          UNDETERMINED
8897              KAREN KIEHNE                                463 LYMINGTON RD                                                                                         SEVERNA PARK       MD      21146        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
8898              KAREN LONTZ                                 104-1 LITTLE OXMAND                                                                                      BURLINGTON         NJ      08016        USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
8899              KAREN LYNCH                                 28 ANAWAN AVE                                                                                            SAUGUS             MA      01906        USA     INSURANCE CLAIMS     4/21/2018        X            X              X          UNDETERMINED
8900              KAREN MAUND                                 9 ATHERSTONE STREET                                                                                      DORCHESTER         MA      02124        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
8901              KAREN MOORE                                 6081 NORTH VINE ST                                                                                       BACAVILLE          CA      95688        USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
8902              KAREN NELSON                                101 E 15TH ST                                                                                            AUSTIN             TX      78778        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8903              KAREN POZOLO                                46956 FIELDS DRIVE                                                                                       SELBY TOWNSHIP     MI      48315        USA     INSURANCE CLAIMS     3/24/2018        X            X              X          UNDETERMINED
8904              KAREN QUINN                                 73 C LAGRANDE PRINCESSE                                                                                  CHRISTIANSTED      VI      00820        USA     INSURANCE CLAIMS     11/17/2015       X            X              X          UNDETERMINED
8905              KAREN SCHAFFER                              468 NEWCASTLE LN                                                                                         ROMEO              MI      48065        USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
8906              KAREN SCHULTZ                               UNKNOWN                                                                                                  UNKNOWN            TN                   USA     INSURANCE CLAIMS     6/24/2018        X            X              X          UNDETERMINED
8907              KAREN SMALL                                 2930 WEST 141ST PLACE                   APARTMENT 1                                                      GARDENA            CA      90249        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
8908              KAREN TAYLOR                                900 BROTHERHOOD ROAD UNIT J1                                                                             BEAUFORT           SC      29902        USA     INSURANCE CLAIMS     3/24/2017        X            X              X          UNDETERMINED
8909              KAREN WASSERMAN                                                                                                                                                                                      TRADE PAYABLE                                                                       $53.37
8910              KAREY DORN                                  1115 OREMS ROAD                                                                                          BALTIMORE          MD      21220        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8911              KARI PIATT                                  247 MORGAN ST                                                                                            PHOENIXVILLE       PA      19460        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
8912              KARIN & PATRICK MCCLURG                     2165 MABRY DR                                                                                            SACRAMENTO         CA      95835        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
8913              KARIN PERKINS                               3524 COUNTY ROUTE 21                                                                                     WHITEHALL          NY      12887        USA     INSURANCE CLAIMS     12/1/2017        X            X              X          UNDETERMINED
8914              KARINA & EDUARDO RAMIREZ                    7417 NEW SALEM STREET                                                                                    SAN DIEGO          CA      92126        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
8915              KARINA AND DOUG HAZELWOOD                   8731 HERON VIEW ST                                                                                       HOUSTON            TX      77064        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
8916              KARISA WILSON                               377 PHIPPEN WAITERS ROAD                                                                                 DANIA BEACH        FL      33004        USA     INSURANCE CLAIMS     4/3/2017         X            X              X          UNDETERMINED
8917              KARKOUR BRONSOZIAN                          1605 NORTH ROSEMEAD                                                                                      PASADENA           CA      91104        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
8918              KARL SPEARS                                 UNKNOWN                                UNKNOWN                                                           UNKNOWN                    UNKNOWN              INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
8919              KARL WUEST                                  6890 CIANCETTI DR                                                                                        SANGER             CA      93657        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
8920              KARLA MERCADO                               2063 RICHARD LANE                                                                                        DALLAS             TX      75217        USA     INSURANCE CLAIMS     4/23/2018        X            X              X          UNDETERMINED
8921              KARLA WALTERS                               1310 S GRAMERCY PLACE UNIT 9                                                                             LOS ANGELES        CA      90019-4732   USA     INSURANCE CLAIMS     6/18/2014        X            X              X          UNDETERMINED
8922              KAROFTIS ATALANTI                           315 COURT ST                                                                                             CLEARWATER         FL      33756        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8923              KARPINSKI NORA                              56 PATERSON ST                                                                                           NEW BRUNSWICK      NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8924              KARYN ROBINSON                              3109 WIESE WAY                                                                                           SACRAMENTO         CA      95833        USA     INSURANCE CLAIMS     3/16/2018        X            X              X          UNDETERMINED


                                                                                                                                                   Page 112 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                18-23537-rdd                     Doc 20     Filed 01/18/19
                                                                                                                           Schedule Entered            01/18/19
                                                                                                                                    E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                           Pg 753 of 1461




                                                                                                                                                                                                                                              Contingent

                                                                                                                                                                                                                                                           Unliquidated

                                                                                                                                                                                                                                                                          Disputed
Row No. Account   Creditor's Name                               Address 1                        Address 2             Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                  Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                     Offset
                                                                                                                                                                                                                                                                                                     (Y/N)
8925              KASHIA CORLEY                                 5448 EXPRESSWAY DRIVE SOUTH                                                            HOLTSVILLE          NY      11742        USA     INSURANCE CLAIMS     1/23/2017        X            X              X          UNDETERMINED
8926              KASHKA AND BONNIE BANJOKI AND WILLS           3111 MAGNOLIA ST                                                                       EMERYVILLE          CA      94608        USA     INSURANCE CLAIMS     6/3/2018         X            X              X          UNDETERMINED
8927              KASPRZYK BRENDA L                             12 BEVERLY DR                                                                          DEPEW               NY      14043        USA     TRADE PAYABLE                                                                        $40.66
8928              KASSAUNDRA SUCH                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
8929              KASSIA & JOSHUA BRIDGES                       13346 LEAH STREET                                                                      GONZALES            LA      70737        USA     INSURANCE CLAIMS     12/8/2016        X            X              X          UNDETERMINED
8930              KATE DESMOND                                  424 PIPER STREET                                                                       HEALDSBURG          CA      95448        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
8931              KATE SPADE & COMPANY                          P O BOX 730342                                                                         DALLAS              TX      75373        USA     TRADE PAYABLE                                                                         $0.72
8932              KATERNO INC                                   705 39TH STREET SUITE 7                                                                BROOKLYN            NY      11232        USA     TRADE PAYABLE                                                                    $13,613.66
8933              KATHERINE & WES ZUZAK                         1669 E KAIBAB DR                                                                       CHANDLER            AZ      85249        USA     INSURANCE CLAIMS     10/14/2018       X            X              X          UNDETERMINED
8934              KATHERINE BAILEY                              59 OAK ST                                                                              MIDDLEBORO           MA     02346        USA     TRADE PAYABLE                                                                      $971.66
8935              KATHERINE HURT                                7405 RED DAY ROAD                                                                      MARTINSVILLE        IN      46151        USA     INSURANCE CLAIMS     4/7/2014         X            X              X          UNDETERMINED
8936              KATHERINE ZAWADA                              20998 WOODMERE DR                                                                      LEONARDTOWN         MD      20650        USA     INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
8937              KATHERYN PENTA                                7 FORK LANE                                                                            HICKSVILLE          NY      11801        USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
8938              KATHLEEN & JOSEPH DEJEAN-KERSTING             45 ARROYO VENADA RD                                                                    PLACITAS            NM      87043        USA     INSURANCE CLAIMS     6/10/2018        X            X              X          UNDETERMINED
8939              KATHLEEN A LAUGHLIN TRUSTEE                   13930 GOLD CIRCLE STE 201                                                              OMAHA               NE      68144        USA     TRADE PAYABLE                                                                      $101.00
8940              KATHLEEN AND MICHAEL GALLAGHER                1304 MEADOW BRIDGE DR                                                                  BEAVER CREEK        OH      45432        USA     INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
8941              KATHLEEN BLAIR                                192 SIR BEDIVERE DRIVE                                                                 RIVERSIDE           CA      92507        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
8942              KATHLEEN CAMPBELL-KNUTH                       416 AYRSHIRE LANE                                                                      INVERNESS           IL      60067        USA     INSURANCE CLAIMS     6/18/2018        X            X              X          UNDETERMINED
8943              KATHLEEN CRANSTON                             502 LAGRANGE HL                                                                        FREDERISKSTED       VI      00840        USA     INSURANCE CLAIMS     6/15/2016        X            X              X          UNDETERMINED
8944              KATHLEEN DELACH                               716 WESTPORT DRIVE                                                                     JOLIET              IL      60431        USA     INSURANCE CLAIMS     9/16/2017        X            X              X          UNDETERMINED
8945              KATHLEEN DICKEY                               4224 COQUINA CIRCLE                                                                    BRADENTON           FL      34208        USA     TRADE PAYABLE                                                                         $0.06
8946              KATHLEEN E CHABOYA                            8 BARRIER REEF DRIVE                                                                   CORONA DEL MAR      CA      92625        USA     TRADE PAYABLE                                                                      $444.53
8947              KATHLEEN GLENN                                411 N 36TH ST                                                                          EAST ST LOUIS       IL      62205        USA     INSURANCE CLAIMS     3/30/2014                                                    $4,500.00
8948              KATHLEEN HENDERSON                            9433 OTTOWAY COURT                                                                     TOANO               VA      23168        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
8949              KATHLEEN LADA                                 1851 KING JAMES PRKWY            APT 217                                               WESTLAKE            OH      44145        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
8950              KATHLEEN LAUGHLIN                             13930 GOLD CIRCLE STE 201                                                              OMAHA               NE      68144        USA     TRADE PAYABLE                                                                      $164.00
8951              KATHLEEN MANSHIP                              3098 NEWFOUND HARBOR DR                                                                MERRITT ISLAND      FL      32952-2860   USA     INSURANCE CLAIMS     5/4/2018         X            X              X          UNDETERMINED
8952              KATHLEEN MOONEY                               503 SW 181ST ST                                                                        NORMANDY PARK       WA      98166        USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
8953              KATHLEEN NICHOLS                              1445 MONROE DR NE                APT E13                                               ATLANTA             GA      30324        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
8954              KATHLEEN REILLY                               16454 PARKVIEW AVENUE                                                                  TINLEY PARK         IL      60477        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
8955              KATHLEEN SHOGREN                              4424 COOK STREET                                                                       DULUTH              MN      55804        USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
8956              KATHLEEN SOPKA                                500 TOLLIS PARKWAY               104                                                   BROADVIEW HEIGHTS   OH      44147        USA     INSURANCE CLAIMS     7/23/2015                                                   $20,000.00
8957              KATHOPOULIS SAKELLARIOS AND KALLIOPI          PHILADELPHIA CITY HALL           CHESTNUT ST                                           PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8958              KATHRYN ABERNETHY                             9160 WITHERS LN                                                                        CINCINNATI          OH      45242        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
8959              KATHRYN BRINGLETRUSTEE                        P O BOX 2115                                                                           WINSTON SALEM       NC      27102        USA     TRADE PAYABLE                                                                      $131.54
8960              KATHRYN L BRINGLE TRUSTEE                     STANDING TRUSTEE PO BOX 2115                                                           WINSOTN-SALEM       NC      27102        USA     TRADE PAYABLE                                                                      $274.62
8961              KATHRYN MCGONIGAL                             4 FAIRVIEW ROAD                                                                        WOODBRIDGE          CT      06525-2616   USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
8962              KATHRYN WILLIAMS                              UNKNOWN                                                                                UNKNOWN             TN                   USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
8963              KATHY & BILL CIMINO                           4 WINDELER COURT                                                                       MORAGA              CA      94556        USA     INSURANCE CLAIMS     6/18/2018        X            X              X          UNDETERMINED
8964              KATHY & MICHAEL NEUBAUER                      6903 YEOMAN COURT                                                                      FREDERICKSBURG      VA      22407        USA     INSURANCE CLAIMS     4/2/2018         X            X              X          UNDETERMINED
8965              KATHY A DOCKERY                               CHAPTER 13 TRUSTEE P O BOX 691                                                         MEMPHIS             TN      38101        USA     TRADE PAYABLE                                                                      $136.16
8966              KATHY CARR                                    PO BOX 501                                                                             KAILUA-KONA         HI      96740        USA     INSURANCE CLAIMS     11/5/2012        X            X              X          UNDETERMINED
8967              KATHY MOTON                                   511 N CHURCH STREET              1412                                                  ROCKFORD            IL      61103        USA     INSURANCE CLAIMS     9/9/2017                                                     $5,500.00
8968              KATHY NEWTON                                  16620 W 25TH AVENUE                                                                    BLYTHE              CA      92225        USA     INSURANCE CLAIMS     8/20/2017        X            X              X          UNDETERMINED
8969              KATHY SAM                                     PO BOX 1334                                                                            PHILADELPHIA        MS      39350        USA     INSURANCE CLAIMS     7/14/2018        X            X              X          UNDETERMINED
8970              KATHY TZAMBAZAKIS                             34 DORWIND DRIVE                                                                       WEST SPRINGFIELD    MA      01089        USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
8971              KATHY WILKIE                                  1801 BENNETT AVE                                                                       BURLEY              ID      83318        USA     INSURANCE CLAIMS     5/3/2018         X            X              X          UNDETERMINED
8972              KATI SAXTON                                   1046 ALPINE CHURCH ROAD                                                                COMSTOCK PARK       MI      49321        USA     INSURANCE CLAIMS     8/12/2018        X            X              X          UNDETERMINED
8973              KATIE AND MICHAEL TAFF                        9924 S BELL                                                                            CHICAGO             IL      60642        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
8974              KATIE CONDRON                                 515 HIDDEN HOLLOW                                                                      SCOTCH PLAINS       NJ      07076        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
8975              KATIE MITCHELL                                                                                                                                                                        TRADE PAYABLE                                                                     $7,615.00
8976              KATINA TIPTON                                 1193 RIVERVALLEY DRIVE           APARTMENT 4                                           FLINT               MI      48532        USA     INSURANCE CLAIMS     7/7/2018         X            X              X          UNDETERMINED
8977              KATRIN ABELIAN                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
8978              KATRINA MORENO                                PO BOX 86212                                                                           TUCSON              AZ      85754        USA     INSURANCE CLAIMS     3/6/2018                                                      $750.00
8979              KATRINA WORKMAN                               7131 BEECH DRIVE                                                                       HUNTINGTON          WV      25705        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
8980              KATSAFANAS GEORGE                             100 N CALVERT ST                                                                       BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8981              KATZE RONA B                                  26 HILLTOP DRIVE                                                                       BELLINGHAM          MA      02019        USA     TRADE PAYABLE                                                                      $272.86
8982              KAUAI CREDIT ADJUSTERSLTD                     2984D EWALU STREET PO BOX 1976                                                         KAUAI               HI      96766        USA     TRADE PAYABLE                                                                         $9.15
8983              KAUFFMAN SR; RICHARD W                        100 N CALVERT ST                                                                       BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
8984              KAUR MALKIT                                   50 B EAST CROOKED HILL ROAD                                                            PEARL RIVER         NY      10965        USA     TRADE PAYABLE                                                                        $66.07
8985              KAUR MANPREET                                 10922 SE 21TH PL APT 804                                                               KENT                WA      98031        USA     TRADE PAYABLE                                                                         $3.71
8986              KAUSER & MOHAMMED MIRAN                       101 COATBRIDGE LANE                                                                    MADISON             AL      35758        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
8987              KAVELISKI DOMINIC AND DELORES KAVELISKI HIS   56 PATERSON ST                                                                         NEW BRUNSWICK       NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
8988              KAY & DARREL LITHGOW                          4142 SOUTH CARRIE DRIVE                                                                NEW PALESTINE       IN      46163        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
8989              KAY & DARRELL MAIGNAUD                        26303 RIMWICK FORREST DRIVE                                                            MAGNOLIA            TX      77354        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
8990              KAY CHARLES                                   12215 N 62ND PLACE                                                                     SCOTTSDALE          AZ      85254        USA     TRADE PAYABLE                                                                        $58.35
8991              KAY MANOS                                     2946 N CROCKETT ROAD                                                                   SENATOBIA           MS      38668        USA     INSURANCE CLAIMS     10/13/2017       X            X              X          UNDETERMINED
8992              KAY MOREAU                                    6164 SUMMER WOODS                                                                      LAKE OSWEGO         OR      97035        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
8993              KAY PERRY                                     2550 BENTON HILL ROAD                                                                  CAPE GIRARDAEU      MO      63701        USA     INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
8994              KAYLEE WOOD                                   3238 BEE MOUNTAIN ROAD                                                                 LENOIR              NC      28645        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
8995              KAZE                                          29420 UNION CITY BLVD                                                                  UNION CITY          CA      94587        USA     TRADE PAYABLE                                                                      $413.16
8996              KB INNOVATION LLC                             308 LAKEWOOD DRIVE                                                                     LONGVIEW             TX     75604        USA     TRADE PAYABLE                                                                        $38.40
8997              KBABWI OBALUWA                                12750 NW 27TH AVENUE APT 21                                                            OPA LOCKA           FL      33054        USA     TRADE PAYABLE                                                                        $13.28
8998              KBC CAPITAL LLC                               1 CHESTNUT STREET STE 4G                                                               NASHUA              NH      03060        USA     TRADE PAYABLE                                                                     $2,117.64
8999              KBS JEWELRY INC                               665 NEWARK AVE STE 300                                                                 JERSEY CITY         NJ      07306        USA     TRADE PAYABLE                                                                     $3,838.31
9000              KC TOOL                                       1280 N WINCHESTER ST                                                                   OLATHE               KS     66061        USA     TRADE PAYABLE                                                                     $8,400.48
9001              KEANNA WILEY                                  7320 150TH ST SW                 APT 2                                                 LAKEWOOD            WA      98439        USA     INSURANCE CLAIMS     9/13/2017        X            X              X          UNDETERMINED
9002              KEATHLEY BARBARA ET AL AS THE SURVIVING       10 N TUCKER BLVD                                                                       ST LOUIS            MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HEIRS OF GAREY KEATHLEY DECEASED
9003              KEATON TRACEY INDIVIDUALLY AND AS SPECIAL     155 NORTH MAIN STREET                                                                  EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF JOHN
                  SULLIVAN DECEASED
9004              KECO MERIM                                    1915 60TH ST                                                                           DES MOINES          IA      50322        USA     TRADE PAYABLE                                                                        $3.69
9005              KEE SUN HONG                                  1910 S WATSON STREET                                                                   LA HABRA             CA     90631        USA     TRADE PAYABLE                                                                       $13.80
9006              KEENE LAWSON                                  1997 ISLAND POINT DR                                                                   LK PROVIDENCE       LA      71254        USA     TRADE PAYABLE                                                                      $205.68
9007              KEETON JR; WILBUR J                           100 N CALVERT ST                                                                       BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9008              KEITH & LISA KROEHLER                         3655 BUCKSKIN TRAIL                                                                    LIMA                OH      45807        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED


                                                                                                                                   Page 113 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                Doc 20      Filed 01/18/19
                                                                                                                     Schedule Entered            01/18/19
                                                                                                                              E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                     Pg 754 of 1461




                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                             Address 1                   Address 2              Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                             (Y/N)
9009              KEITH A RODRIGUEZ                           PO BOX 1699                                                                        MEMPHIS           TN      38101        USA     TRADE PAYABLE                                                                      $736.15
9010              KEITH BOARDER                               3504 NORTH RAMADA                                                                  MESA              AZ      85215        USA     INSURANCE CLAIMS     1/17/2018        X            X              X          UNDETERMINED
9011              KEITH BOARDER                               3504 NORTH RAMADA                                                                  MESA              AZ      85215        USA     INSURANCE CLAIMS     1/17/2018        X            X              X          UNDETERMINED
9012              KEITH CLARK                                 1194 GOLD ST                                                                       MASURY            OH      44438        USA     INSURANCE CLAIMS     8/27/2016        X            X              X          UNDETERMINED
9013              KEITH DURKE                                 480 WARTAS ROAD                                                                    MADISON           CT      06443        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
9014              KEITH KLINES                                6634 ORIZABA AVENUE                                                                LONGBEACH         CA      90805        USA     INSURANCE CLAIMS     6/27/2017        X            X              X          UNDETERMINED
9015              KEITH RYDER                                 47-204 FAHAOLELO ROAD                                                              KANEOHE           HI      96744        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
9016              KEITH STERN                                 14785 ORANGE BLVD                                                                  LOXAHATCHEE       FL      33470        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
9017              KEITH THORNTON                              244 CLARIDGE CIRCLE                                                                BOLINGBROOK       IL      60440        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
9018              KEITH YOST                                  3327 THOMAS ST                                                                     WHITEHALL         PA      18052        USA     INSURANCE CLAIMS     7/8/2018         X            X              X          UNDETERMINED
9019              KELITA FRIAS                                1690 VISE AVE               1-A                                                    BRONX             NY      10460        USA     INSURANCE CLAIMS     10/6/2015        X            X              X          UNDETERMINED
9020              KELLAN MASON                                759 SUMMIT DRIVE                                                                   WEST BEND         WI      53095        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
9021              KELLEEN REID                                9524 SCHENCK ST             2                                                      BROOKLYN          NY      11236        USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
9022              KELLEN BUSSEY                               311 N SYCAMORE AVENUE       APARTMENT A2                                           CLIFTON HEIGHTS   PA      19018        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
9023              KELLER JERRY                                PO BOX 2629                                                                        GREAT FALLS       MT      59403        USA     TRADE PAYABLE                                                                     $1,072.04
9024              KELLER RONALD W                             3 EASTHAM COURT                                                                    SCOTCH PLAINS     NJ      07076        USA     TRADE PAYABLE                                                                     $1,840.83
9025              KELLERMAN LAWRENCE                          155 NORTH MAIN STREET                                                              EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9026              KELLERMANN CHARLES J                        906 S 7TH ST APT 301                                                               MINNEAPOLIS       MN      55415        USA     TRADE PAYABLE                                                                         $1.85
9027              KELLEY ALEXA                                1213 HOBART DRIVE                                                                  MARYSVILLE        CA      95901        USA     TRADE PAYABLE                                                                         $4.39
9028              KELLEY KENITRA                              36 GRANFIELD AVE 2L                                                                ROSLINDALE        MA      02131        USA     TRADE PAYABLE                                                                         $0.56
9029              KELLIE & KENT WELCH                         7 FRANKIE LANE                                                                     NORTH GRAFTON     MA      01536        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
9030              KELLUM NICOLE R                             816 MONROE STREET                                                                  JEFFERSON CITY    MO      65101        USA     TRADE PAYABLE                                                                         $1.86
9031              KELLY ADAMS                                 1110 N HURON ST                                                                    TOLEDO            OH      43604        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
9032              KELLY ANGELA AND JANYCE L MACKENZIE         516 3RD AVE                                                                        SEATTLE           WA      98104        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9033              KELLY DRESS                                 151 FORGE RD                                                                       DELRAN            NJ      08075        USA     INSURANCE CLAIMS     11/27/2017       X            X              X          UNDETERMINED
9034              KELLY GARBER                                2811 MIRIAM ST S                                                                   GULFPORT          FL      33711        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
9035              KELLY GELATKA                               622 GRAYTON RD OH                                                                  BEREA             OH      44017        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
9036              KELLY GRIBSCHAW KRIS KOEPPL                 3068 AMY DR                                                                        SOUTH PARK        PA      15129        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
9037              KELLY HAUG                                  24 BAYARD ST                                                                       BELLEVILLE        NJ      07109        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
9038              KELLY HRONEK                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
9039              KELLY JOECKEL                               5516 EAST SIDE AVE                                                                 DALLAS            TX      75214        USA     INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
9040              KELLY JOHNSON                               30521 BURLINGTON RD                                                                MAYWOOD           MO      63454        USA     INSURANCE CLAIMS     8/15/2017        X            X              X          UNDETERMINED
9041              KELLY KENNETH                               1021 KELLY LN                                                                      WEXFORD           PA      15090        USA     TRADE PAYABLE                                                                        $81.97
9042              KELLY LOWRY                                 701 LARIAT LN                                                                      WYLIE             TX      75098        USA     INSURANCE CLAIMS     8/15/2018                                                     $297.50
9043              KELLY MASSEY                                18700 N 107TH AVE STE 9                                                            SUN CITY           AZ     85373        USA     TRADE PAYABLE                                                                        $90.53
9044              KELLY MCELROY                               307 CATTAIL COURT                                                                  LONGMONT          CO      80501        USA     TRADE PAYABLE                                                                      $217.31
9045              KELLY NAUD                                  945 RIVERVIEW DRIVE                                                                GREEN BAY         WI      54303        USA     INSURANCE CLAIMS     1/15/2014        X            X              X          UNDETERMINED
9046              KELLY PERKINS                               4448 CUMMING AVE                                                                   CUMMING           IA      50061        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
9047              KELLY PRICE                                 7109 SUMMERVILLE                                                                   CHARLOTTE         NC      28226        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
9048              KELLY THOMPSON                              PO BOX 377                                                                         ORWIGSBURG        PA      17961        USA     TRADE PAYABLE                                                                      $359.51
9049              KELLY WINN                                  670 E FALLINGBRANCH DRIVE                                                          MERIDIAN          ID      83642-4665   USA     INSURANCE CLAIMS     3/7/2018         X            X              X          UNDETERMINED
9050              KELLY YOUNG                                 149 47TH ST NE                                                                     WASHINGTON        DC      20019        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
9051              KELSEY PLANTE                               1414 NE 32ND TERRACE                                                               OCALA             FL      34470        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
9052              KELVIN GOMEZ                                10853 62ND DRIVE                                                                   REGO PARK         NY      11375        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
9053              KEMP MICHAEL                                206 PARKERSBURG RD                                                                 SAVANNAH          GA      31406        USA     TRADE PAYABLE                                                                        $26.21
9054              KEMP NATALIE R                              366 GINGER DR                                                                      DIBERVILLE        MS      39540        USA     TRADE PAYABLE                                                                        $30.45
9055              KEN & ANN MARTIN                            29841 UNDERWOOD AVE                                                                FARMINGTON        IA      52626        USA     INSURANCE CLAIMS     1/1/2016         X            X              X          UNDETERMINED
9056              KEN CRAFT INC                               303 FIFTH AVE SUITE 2003                                                           NEWYORK           NY      10001        USA     TRADE PAYABLE                                                                        $56.36
9057              KEN HANDWERKER                              165 STATE ROUTE 37                                                                 NEW FAIRFIELD     CT      06812        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
9058              KEN WELLS                                   1111 LAS BRISAS WAY                                                                NAPLES            FL      34108        USA     INSURANCE CLAIMS     10/13/2017       X            X              X          UNDETERMINED
9059              KENDRA ELLIS                                6604 N OAK VIEW TERRACE                                                            TAMPA             FL      33610        USA     INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
9060              KENDRA ROBERTS                              2 WALLACE AVENUE                                                                   FLORENCE          KY      41042        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
9061              KENDRA WEBB                                 3208 VERA VALLEY RD                                                                FRANKLIN          TN      37064        USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
9062              KENDRICK MARY HELEN AS INDEPENDENT          250 BENEFIT ST                                                                     PROVIDENCE        RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX OF THE ESTATE OF WILLIAM
                  RUDOLPH KENDRICK ET AL
9063              KENDRICK MYERS                              561 KNIGHT DR                                                                      ORANGEBURG        GA      30312        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
9064              KENEASTER DONNA; REX ALLEN KENEASTER; AND   14250 49TH ST NORTH         4TH FLOOR                                              CLEAR WATER       FL      33762        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MICHALENE ANNA KENEASTER
9065              KENLO INTERNATIONAL CORP                    306 5TH AVENUE 5TH FL                                                              NEW YORK          NY      10001        USA     TRADE PAYABLE                                                                        $21.80
9066              KENNEDY WILLIAM AND DEBORAH                 600 COMMERCE ST 103                                                                DALLAS            TX      75202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9067              KENNETH & JOE CHRISTOPHER                   4980 CO RD 716                                                                     BUNA              TX      77612        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
9068              KENNETH & LORI STILES                       368 POLARIS DRIVE                                                                  NIPOMO            CA      93444-9653   USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
9069              KENNETH & SHARON MCKINNEY                   7813 INVERNESS DRIVE                                                               INDIANAPOLIS      IN      46237-9511   USA     INSURANCE CLAIMS     11/9/2015        X            X              X          UNDETERMINED
9070              KENNETH BROOKS                              5048 CORNELL HOOK                                                                  LAKE WORTH        FL      33463        USA     TRADE PAYABLE                                                                      $186.90
9071              KENNETH CHENU                                                                                                                                                                 PENDING LITIGATION                    X            X              X          UNDETERMINED
9072              KENNETH CLAYCOMB                            16464 OLD FREDERICK RD                                                             MOUNT AIRY        MD      21771-3332   USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
9073              KENNETH FARQUBARSON                         5020 SW 11TH PLACE                                                                 MARGATE           FL      33068        USA     INSURANCE CLAIMS     5/10/2018        X            X              X          UNDETERMINED
9074              KENNETH HAAS                                940 SOUTHEAST 23RD STREET                                                          OKEECHOBEE        FL      34974        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
9075              KENNETH JONES                               5 COVENTRY CHASE NONE                                                              JOLIET            IL      60431        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
9076              KENNETH KELLER                              613 ANDREA ROAD                                                                    RUNNEMEDE         NJ      08078        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
9077              KENNETH KEMNA                                                                                                                                                                 TRADE PAYABLE                                                                      $142.22
9078              KENNETH L SALOMONE                          1701 W HILLSBORO 302                                                               DEERFIELD BEACH   FL      33442        USA     TRADE PAYABLE                                                                        $92.40
9079              KENNETH LEVINE                              103 HEALY RD                                                                       COLD SPRING       NY      10516        USA     INSURANCE CLAIMS     3/29/2016        X            X              X          UNDETERMINED
9080              KENNETH MANN                                1117 CHANTILLY                                                                     LOS ANGELES       CA      90077        USA     TRADE PAYABLE                                                                        $71.94
9081              KENNETH MCCLELLAND                          CONSTABLE P O BOX 905                                                              TRENTON           NJ      08605        USA     TRADE PAYABLE                                                                      $119.13
9082              KENNETH OUBRE                               107 PINEHURST DR                                                                   SOUR LAKE         TX      77659        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
9083              KENNETH R MCEVOY                            628 COLUMBUS ST SUITE 107                                                          OTTAWA            IL      61350        USA     TRADE PAYABLE                                                                        $93.20
9084              KENNETH SR CRAIG                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED
9085              KENNETH W SEIDBERG ATTORNEY                 P O BOX 7290                                                                       PHOENIX           AZ      85011        USA     TRADE PAYABLE                                                                        $25.36
9086              KENNETH W SEIDBERG ATTORNEY                 P O BOX 7290                                                                       PHOENIX           AZ      85011        USA     TRADE PAYABLE                                                                      $120.61
9087              KENNETH WAIT                                1191 VIDAS CIR                                                                     ESCONDIDO         CA      92026        USA     INSURANCE CLAIMS     6/6/2017         X            X              X          UNDETERMINED
9088              KENNETH WILSON                              3474 LITTLE HILL LANE                                                              HEIRRA VISTA      AZ      85365        USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
9089              KENNETH WILSON JR                           11907 HALIFAX DRIVE                                                                LOUISVILLE        KY      40245        USA     TRADE PAYABLE                                                                      $125.00
9090              KENNEY MANUFACTURING COMPANY                1000 JEFFERSON BLVD                                                                WARWICK            RI     02886        USA     TRADE PAYABLE                                                                    $21,314.96
9091              KENNY H LIEW                                PO BOX 13115                                                                       TORRANCE          CA      90503        USA     TRADE PAYABLE                                                                      $699.11
9092              KENNY MANNING                               14502 CHESTERVILLE RD                                                              MOORES HILL       IN      47032        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
9093              KENT & CATHERINE TOLLIVER                   4714 CARDIFF COURT SOUTH                                                           LAFAYETTE         IN      47909        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED


                                                                                                                             Page 114 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                            Doc 20      Filed 01/18/19
                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                        E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                  Case Number: 18-23537
                                                                                                                               Pg 755 of 1461




                                                                                                                                                                                                                                                 Contingent

                                                                                                                                                                                                                                                              Unliquidated

                                                                                                                                                                                                                                                                             Disputed
Row No. Account   Creditor's Name                           Address 1                             Address 2                Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                     Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                        Offset
                                                                                                                                                                                                                                                                                                        (Y/N)
9094              KENT AND KAREN ELKINGTON                  7 RIVERS END DR                                                                                SEAFORD            DE      19973-8002   USA     INSURANCE CLAIMS     2/13/2018        X            X              X          UNDETERMINED
9095              KENT H LANDSBERG CO INC CHIC              100 E PROGRESS RD                                                                              LOMBARD            IL      60418        USA     TRADE PAYABLE                                                                      $898.80
9096              KENTUCKY TRUCK TERMINAL INC               P O BOX 4112                                                                                   JEFFERSONVILLE     IN      47131        USA     TRADE PAYABLE                                                                      $751.20
9097              KENWELL ELECTRONICS INC                   P O BOX 876                                                                                    WALNUT              CA     91788        USA     TRADE PAYABLE                                                                       $25.90
9098              KENYA ATKINS                              2 S BROOKSIDE AVE                                                                              ENDICOTT           NY      13760        USA     INSURANCE CLAIMS     1/25/2016        X            X              X          UNDETERMINED
9099              KEPPEN JR; CLIFFORD C                     2 COURT STREET                                                                                 GENESEO            NY      14454        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9100              KERATIN RESEARCH INC                      1669 NW 144TH TERRACE 206                                                                      FORT LAUDERDALE    FL      33323        USA     TRADE PAYABLE                                                                       $83.25
9101              KERMI JIMENEZ                             URB VILLA BLANCAS                     33                                                       TRUJILLO ALTO      PR      00976        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
9102              KERN COUNTY DCSS                          PO BOX 2147                                                                                    BAKERSFIELD        CA      93303        USA     TRADE PAYABLE                                                                       $69.24
9103              KERN COUNTY SHERIFF                       PO BOX 2208 SHERIFFS CIVIL DIVISION                                                            BAKERSFIELD        CA      93303        USA     TRADE PAYABLE                                                                       $48.50
9104              KERN COUNTY SHERIFF                       PO BOX 2208 SHERIFFS CIVIL DIVISION                                                            BAKERSFIELD        CA      93303        USA     TRADE PAYABLE                                                                      $252.65
9105              KERNAN GAY SPECIAL ADMINISTRATOR OF THE   555 W HARRISON ST                                                                              CHICAGO            IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF ARNOLD KRAFFT DECEASED
9106              KERNER ANDREW G                           16135 NW SCHENDEL AVE APT 30M                                                                  BEAVERTON          OR      97006        USA     TRADE PAYABLE                                                                      $132.82
9107              KERNER SR; ROBERT                         100 N CALVERT ST                                                                               BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9108              KERNIZAN STEPHK N                         14 LINCOLN STREET APT 2                                                                        HYDE PARK          MA      02136        USA     TRADE PAYABLE                                                                        $53.62
9109              KERNS CAROLYN                             500 NORTH KING STREET                                                                          WILMINGTON         DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9110              KERRI & MARTIN MILNE                      135 MARBERN DRIVE                                                                              SUFFIELD           CT      06078        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
9111              KERRIGAN SEAN F                           111 OCEAN STREET                                                                               HYANNIS            MA      02601        USA     TRADE PAYABLE                                                                        $33.51
9112              KERRY & PATTY KEMBEL                      378 S MAIN ST                                                                                  HERNDON            PA      17830        USA     INSURANCE CLAIMS     12/25/2017       X            X              X          UNDETERMINED
9113              KERRY ARD                                 408 CHATTAN WAY                                                                                SAINT JOHNS        FL      32259        USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
9114              KERRY BLANKENSHIP                         2774 W 100 N                                                                                   GREENFIELD         IN      46140        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
9115              KERY YESSENIA                             26 E BROOKLINE ST 60                                                                           BOSTON             MA      02118        USA     TRADE PAYABLE                                                                         $0.52
9116              KETEMA HALELUJHA                          14116 GRAND PRE ROAD                                                                           SILVER SPRING      MD      20906        USA     TRADE PAYABLE                                                                        $26.45
9117              KETTLE TERRY L                            430 HICKORY CIRCLE                                                                             SANTA ROSA         CA      95407        USA     TRADE PAYABLE                                                                      $324.52
9118              KEUR LACEE AND KEVIN KEUR                 155 NORTH MAIN STREET                                                                          EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9119              KEVELIN MORICONE                          520 7TH AVENUE 1ST FLOOR                                                                       WATERVLIET         NY      12189        USA     INSURANCE CLAIMS     3/4/2016         X            X              X          UNDETERMINED
9120              KEVIN KELLY KISHBAUGH CRUZ                7155 N JIMSTONE ROAD                                                                           TUCSON             AZ      85743        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
9121              KEVIN & ANGELA WARD                       312 KAPPES DR                                                                                  ALEXANDRIA         KY      41001        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
9122              KEVIN & CINDY SESHER                      2141 OBRIEN PL                                                                                 FORT MITCHELL      KY      41017        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
9123              KEVIN & KATIE BURN                        8673 ABERDEEN CIRCLE                                                                           HIGHLAND RANCH     CO      80130        USA     INSURANCE CLAIMS     7/28/2018                                                     $200.00
9124              KEVIN & LESLEY CARLSON                    7120 CATTLE DRIVE                                                                              FORT WORTH         TX      76179        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
9125              KEVIN & TANYA MCCORMICK                   413 PINECROFT AVE                                                                              ALTOONA            PA      16601-9420   USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
9126              KEVIN ABBEY                               806 HAMPTON ST                                                                                 VACAVILLE           CA     95687        USA     TRADE PAYABLE                                                                         $6.67
9127              KEVIN ARNER                               12618 CARMEL COUNTRY ROAD             UNIT                                                     SAN DIEGO          CA      92130-2164   USA     INSURANCE CLAIMS     9/5/2014         X            X              X          UNDETERMINED
9128              KEVIN BLACKETT                            14 NEWFORD PARK NEST RD                                                                        TOMKINS COVE       NY      10986        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
9129              KEVIN CLARKE                              831 NORTH WATER STREET                                                                         HENDERSON          NV      89011        USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
9130              KEVIN D CARLOCK                           3152 W 152ND STREET                                                                            GARDENA            CA      90249        USA     TRADE PAYABLE                                                                      $466.65
9131              KEVIN GRIMM                               267 CREEKSIDE DR                                                                               WOODLAND PARK      CO      80863        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
9132              KEVIN HART                                                                                                                                                                               INSURANCE CLAIMS     7/9/2014         X            X              X          UNDETERMINED
9133              KEVIN HIDDEMEN                            683 WYNDOM                                                                                     SECANE             PA                   USA     INSURANCE CLAIMS     9/17/2017        X            X              X          UNDETERMINED
9134              KEVIN HUDSON                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
9135              KEVIN KASKIE                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
9136              KEVIN KYLE                                8086 NOBLE FIR CT                                                                              COLORADO SPRINGS   CO      80927        USA     INSURANCE CLAIMS     6/9/2018                                                      $200.00
9137              KEVIN MCCARTHY                            350 NARROW LN                                                                                  ORANGE             CT      06477        USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
9138              KEVIN MUNYAN                              714 DAILEY'S CREEK DRIVE                                                                       MCDONOUGH          GA      30253        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
9139              KEVIN REID                                12 MANHASSET TRAIL                                                                             SHELTON            CT      06484        USA     INSURANCE CLAIMS     5/22/2014        X            X              X          UNDETERMINED
9140              KEVIN TUCKER                              18 RAYMOND ROAD                                                                                GOFFSTOWN          NH      03045        USA     INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
9141              KEVIN WHEELER                             6299 WINDLESS CIRCLE                                                                           BOYNTON BEACH      FL      33472        USA     INSURANCE CLAIMS     6/7/2017         X            X              X          UNDETERMINED
9142              KEVORK GHARIBIAN                          UNKNOWN                               UNKNOWN                                                  UNKNOWN            FL                   USA     INSURANCE CLAIMS     5/18/2013                                                    $1,900.00
9143              KEY INC                                   6235 W HOWARD ST                                                                               NILES               IL     60714        USA     TRADE PAYABLE                                                                      $334.26
9144              KEY JOSHUA                                820 SKIPPER AVE                                                                                EUGENE             OR      97404        USA     TRADE PAYABLE                                                                        $63.61
9145              KEYES ALICE INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                          EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF SIDNEY
                  KEYES JR DECEASED
9146              KEYRA JACOBS                              64C WHIM                              APT A                                                    FREDERIKSTED       VI      00841        USA     INSURANCE CLAIMS     9/2/2018         X            X              X          UNDETERMINED
9147              KEYSHA COLAN                              1652 PAFO CARINA                      UNIT 4                                                   CHULA VISTA        CA      91915        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
9148              KEYSTONE AUTOMOTIVE INDUSTRIES                                                                                                                                                           TRADE PAYABLE                                                                       $71.91
9149              KEYSTONE COLLECTIONS GROUP                KEYSTONE COLLECTIONS GROUP                                                                     IRWIN              PA      15642        USA     TRADE PAYABLE                                                                      $105.84
                                                            DELINQUENTTAXCOLLECTOR 546WEN
9150              KEYSTONE MANUFACTURING CO                                                                                                                                                                TRADE PAYABLE                                                                    $17,335.99
9151              KEYWEI INC                                1836 FLORADALE AVENUE                                                                          SOUTH EL MONTE     CA      91733        USA     TRADE PAYABLE                                                                      $232.57
9152              KEZEF CREATIONS INC                       1615 54 STREET                                                                                 BROOKLYN           NY      11204        USA     TRADE PAYABLE                                                                        $50.85
9153              KEZZLEDCOM LLC                            1515 NORTH FEDERAL HIGHWAY 300                                                                 BOCA RATON         FL      33432        USA     TRADE PAYABLE                                                                        $29.15
9154              KG DENIM LIMITED                          THENTIRUMALAI METTUPALAYAM            COIMBATORE                                               COIMBATORE         TAMIL   641302               TRADE PAYABLE                                                                   $260,518.39
                                                                                                                                                                              NADU
9155              KHA NGUYEN                                2473 ALFRED WAY                                                                                SAN JOSE           CA      95122        USA     TRADE PAYABLE                                                                     $1,096.73
9156              KHADIJA ABDUL-KARIM                       15601 111TH AVENUE                                                                             JAMAICA            NY      11433        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
9157              KHADIJA ECHEVARRIA                        16915 62 ROAD NORTH                                                                            LOXAHATCHEE        FL      33470        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
9158              KHADRA SALEH                              3004 FRANCISCAN DRIVE                 APARTMENT 1826                                           ARLINGTON          TX      76015        USA     INSURANCE CLAIMS     6/11/2017        X            X              X          UNDETERMINED
9159              KHALID ATKINS                             2 S BROOKFIELD AVE                                                                             ENDICOTT           NY      13760        USA     INSURANCE CLAIMS     1/25/2016        X            X              X          UNDETERMINED
9160              KHALIL SHAZIA                             91-1724 PUHIKO STREET                                                                          EWA BEACH          HI      96706        USA     TRADE PAYABLE                                                                        $43.18
9161              KHAMLA SENGDARA                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
9162              KHAMVONGSA DAWN ADMINISTRATRIX OF THE     PHILADELPHIA CITY HALL                CHESTNUT ST                                              PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF EDWARD PLANK
9163              KHAN RAHEEL K                             904 CRIPPLE CREEK COURT                                                                        HENDERSON          NV      89014        USA     TRADE PAYABLE                                                                        $12.42
9164              KHASHAKI CHIGANI M                        10134 MOUNTAIR AVENUE APT 202                                                                  TUJUNGA            CA      91042        USA     TRADE PAYABLE                                                                        $10.97
9165              KHATIB KELLY                              81 MAPLE AVE                                                                                   BLASDELL           NY      14219        USA     TRADE PAYABLE                                                                         $1.84
9166              KHOUNXAYLAWRENCE                          P O BOX 9063                                                                                   PLEASANTON         CA      94566        USA     TRADE PAYABLE                                                                        $14.30
9167              KHURSHID ISMOILOV                         2308 11TH AVENUE NORTH                                                                         NASHVILLE          TN      37208        USA     INSURANCE CLAIMS     5/15/2014        X            X              X          UNDETERMINED
9168              KICHOON LEE                               2451 WEST 7TH ST                                                                               LOS ANGELES        CA      90057        USA     INSURANCE CLAIMS     11/12/2017       X            X              X          UNDETERMINED
9169              KIDDIE COLLECTION INC                     1365 38TH STREET STE 4                                                                         BROOKLYN           NY      11218        USA     TRADE PAYABLE                                                                        $66.71
9170              KIDS BEDDING 4 LESS LLC                   440 WILKINSON RD                                                                               MACEDON            NY      14502        USA     TRADE PAYABLE                                                                    $11,552.69
9171              KIDSWHS                                   107 TRUMBULL ST BUILDING R12                                                                   ELIZABETH          NJ      07206        USA     TRADE PAYABLE                                                                        $27.78
9172              KIERAN & ALYSSA BEGLEY                    23 MIDWAY CT                                                                                   SACRAMENTO         CA      95817        USA     INSURANCE CLAIMS     8/26/2018        X            X              X          UNDETERMINED
9173              KIERSA WITT                               25 ERBA LANE                                                                                   SCOTT VALLEY       CA      95066        USA     INSURANCE CLAIMS     7/10/2017        X            X              X          UNDETERMINED
9174              KIES JOHN                                 1206 ANDY LN                                                                                   WAUPUN             WI      53963        USA     TRADE PAYABLE                                                                        $21.00
9175              KIEU KHUE N                               PO BOX 1565                                                                                    SAN JOSE           CA      95109        USA     TRADE PAYABLE                                                                        $75.91


                                                                                                                                       Page 115 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                             Doc 20     Filed 01/18/19
                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                         E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                Case Number: 18-23537
                                                                                                                                Pg 756 of 1461




                                                                                                                                                                                                                                              Contingent

                                                                                                                                                                                                                                                           Unliquidated

                                                                                                                                                                                                                                                                          Disputed
Row No. Account   Creditor's Name                            Address 1                                Address 2             Address 3         Address 4     City              State   Zip       Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                  Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                     Offset
                                                                                                                                                                                                                                                                                                     (Y/N)
9176              KIL CHA BETTENCOURT                        418 GLEN BRIAR CIR                                                                             TRACY             CA      95377     USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
9177              KIL NAM LEE                                2451 WEST 7TH ST                                                                               LOS ANGELES       CA      90057     USA     INSURANCE CLAIMS     11/12/2017       X            X              X          UNDETERMINED
9178              KILGORE ROBERT S                           120 SUTTLES RD                                                                                 INMAN             SC      29349     USA     TRADE PAYABLE                                                                      $268.10
9179              KILLEEN MICHAEL G INDIVIDUALLY AND AS      60 CENTRE ST                                                                                   NEW YORK          NY      10007     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE TO THE ESTATE OF
                  MICHAEL F KILLEEN
9180              KILLER INC                                 3000 LINCOLN HIGHWAY E                                                                         GORDONVILLE       PA      17529     USA     TRADE PAYABLE                                                                      $400.71
9181              KILLGORE ALTA                              832 FORD ST                                                                                    LLANO             TX      78643     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9182              KIM & DAN YOUNG                            9602 WAYNE AVENUE                                                                              LUBBOCK           TX      79424     USA     INSURANCE CLAIMS     9/11/2017        X            X              X          UNDETERMINED
9183              KIM & MARK BORSHEIM                        8825 N ATLAS RD                                                                                HAYDEN            ID      83835     USA     INSURANCE CLAIMS     4/10/2018        X            X              X          UNDETERMINED
9184              KIM & MARK JOHNSON                         617 HENNING DRIVE                                                                              WINDER            GA      30680     USA     INSURANCE CLAIMS     6/12/2018        X            X              X          UNDETERMINED
9185              KIM BENNETT                                1499 LAKELAND AVE APT C14                                                                      BRISTOL           PA      19007     USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
9186              KIM CLARK                                  31841 KINGSWOOD LN                                                                             FARMINGTN HLS     MI      48334     USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
9187              KIM PRIDE                                  898 EDISON STREET                                                                              DETROIT           MI      48202     USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
9188              KIM SHERMAN                                7536 INDIAN WELLS WAY                                                                          LONE TREE         CO      80124     USA     INSURANCE CLAIMS     5/29/2018        X            X              X          UNDETERMINED
9189              KIM STANSBURY                              189 PARKER ROAD                                                                                WEST CHADY        NY      12992     USA     INSURANCE CLAIMS     4/4/2018         X            X              X          UNDETERMINED
9190              KIM WESLEY                                 UNKNOWN                                                                                        UNKNOWN           TN                USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
9191              KIM WIGOD                                  7157 N SPURWING WAY                                                                            MERIDIAN          ID      83646     USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
9192              KIMBER MARKLEY                             3019 SOUTH 144TH AVENUE                                                                        OMAHA             NE      68144     USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
9193              KIMBERLEY TROIA                            18098 STONY POINT DR                                                                           STRONGSVILLE      OH      44136     USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
9194              KIMBERLIE HAUPT                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
9195              KIMBERLY & THOMAS WHITE                    108 WEST LAKEFIELD DR                                                                          GREENSBORO        NC      27406      USA    INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
9196              KIMBERLY AND JOHN MOORE                    16 GREEN RIDGE RD                                                                              TRUMBULL          CT      06611-4946 USA    INSURANCE CLAIMS     8/2/2017         X            X              X          UNDETERMINED
9197              KIMBERLY CROCOLL                           UNKNOWN                                                                                        UNKNOWN           TN                 USA    INSURANCE CLAIMS     4/7/2017         X            X              X          UNDETERMINED
9198              KIMBERLY DOWNS                             804 AVENUE D                                                                                   DANVILLE          PA      17821      USA    INSURANCE CLAIMS     4/30/2015        X            X              X          UNDETERMINED
9199              KIMBERLY FLOWERS                           2875 KENSINGTON STREET                                                                         LAS VEGAS         NV      89110-3573 USA    INSURANCE CLAIMS     5/19/2017        X            X              X          UNDETERMINED
9200              KIMBERLY KING                              130 GREENBRIAR DR C7                                                                           GEORGETOWN        KY      40324      USA    INSURANCE CLAIMS     4/4/2018         X            X              X          UNDETERMINED
9201              KIMBERLY LANCASTER                         8728 228TH WAY NE                                                                              REDMOND           WA      98053      USA    INSURANCE CLAIMS     8/9/2017         X            X              X          UNDETERMINED
9202              KIMBERLY MINER                             2460 DORIS DR                                                                                  ARNOLD            MO      63010      USA    INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
9203              KIMBERLY PALOMO                            21473 SUNDOWN RD                                                                               CHANDLER          TX      75758      USA    INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
9204              KIMBERLY REDMOND                           12890 APPLETON                                                                                 DETROIT           MI                 USA    INSURANCE CLAIMS     5/12/2017        X            X              X          UNDETERMINED
9205              KIMBERLY TOMS                              13882 FOX RUN COURT                                                                            STEWARTSTOWN      PA      17363      USA    INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
9206              KIMBERLY WILLIAMS                          1315 HARTING DR                                                                                FLORISSANT        MO      63031      USA    INSURANCE CLAIMS     7/3/2015         X            X              X          UNDETERMINED
9207              KIMBLE ALDEN W AND JEAN E KIMBLE           250 BENEFIT ST                                                                                 PROVIDENCE        RI      02903      USA    PENDING LITIGATION                    X            X              X          UNDETERMINED
9208              KIMBLE CHARLES AND ROBIN KIMBLE            500 NORTH KING STREET                                                                          WILMINGTON        DE      19801      USA    PENDING LITIGATION                    X            X              X          UNDETERMINED
9209              KIMBLE JR; WILLIAM AND MARGARET KIMBLE     555 W HARRISON ST                                                                              CHICAGO           IL      60607      USA    PENDING LITIGATION                    X            X              X          UNDETERMINED
9210              KIMBOZE KIM WOMMACK                        400 N MAIN                                                                                     LONE STAR         TX      75668      USA    TRADE PAYABLE                                                                      $634.00
9211              KIMMEL BEACH&FITZPATRICK                   KIMMEL BEACHFITZPATRICK 62 PORTLAND RD                                                         KENNEBUNK         ME      04043      USA    TRADE PAYABLE                                                                       $23.08
                                                             STE 1
9212              KIN'ARE SCOTT HILL                         98 NEWFIELD STREET                                                                             EAST ORANGE       NJ      07017     USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
9213              KINDGREN RICKEY                            325 KENNERDELL ST                                                                              FRANKLIN          PA      16323     USA     TRADE PAYABLE                                                                       $17.17
9214              KING DAVID G INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                          EDWARDSVILLE      IL      62025     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR FOR THE ESTATE OF LINDA C
                  KING DECEASED
9215              KING ESTHER INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                          EDWARDSVILLE      IL      62025     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF WILLIE
                  AUGUSTUS KING DECEASED
9216              KING KOMBUCHA HOLDINGS LLC                 1200 AVE H EAST                                                                                ARLINGTON         TX      76018     USA     TRADE PAYABLE                                                                      $741.92
9217              KING RACHAEL E                             205 SW RICHWOOD LANE                                                                           BLUE SPRINGS      MO      64014     USA     TRADE PAYABLE                                                                         $1.03
9218              KING RICHARD A                             5580 S LANSING WAY                                                                             ENGLEWOOD         CO      80111     USA     TRADE PAYABLE                                                                      $122.05
9219              KING SAMANTHA                              9330 TAVERNEY TERRACE                                                                          GAITHERSBURG      MD      20879     USA     TRADE PAYABLE                                                                        $19.05
9220              KING SERVICE HOLDING INC                   2 MILL STREET                                                                                  CORNWALL          NY      12518     USA     TRADE PAYABLE                                                                     $1,918.37
9221              KING WOOD COMPANY LIMITED                  XX                                                                                             ANDERSON          SC      29621     USA     TRADE PAYABLE                                                                   $269,864.57
9222              KING YVETTE AND MARVIN KING                155 NORTH MAIN STREET                                                                          EDWARDSVILLE      IL      62025     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9223              KINGS CO SHERRIFFS CIVIL DIV               P O BOX 986                                                                                    HANFORD           CA      93232     USA     TRADE PAYABLE                                                                        $37.50
9224              KINGSBAY GROUP LLC                         PO BOX 237                                                                                     INDIANOLA         IA      50125     USA     TRADE PAYABLE                                                                    $17,237.10
9225              KINGSCOTT A                                145 AUHANA RD                                                                                  KIHEI             HI      96753     USA     TRADE PAYABLE                                                                      $208.50
9226              KINGSPORT SESSIONS COURT                   200 SHELBY ST                                                                                  KINGSPORT         TN      37660     USA     TRADE PAYABLE                                                                        $55.58
9227              KINGSPORT SESSIONS COURT                   200 SHELBY ST                                                                                  KINGSPORT         TN      37660     USA     TRADE PAYABLE                                                                        $78.80
9228              KINGSTATE CORPORATION                      12 WEST 32ND STREET 3FL                                                                        NEW YORK          NY      10001     USA     TRADE PAYABLE                                                                   $150,485.20
9229              KINGVANILLA B                              201 S CURTIS APT 1N                                                                            KANKAKEE          IL      60901     USA     TRADE PAYABLE                                                                      $229.92
9230              KINLAW SINGLETARY AND EVERLENA             PHILADELPHIA CITY HALL                   CHESTNUT ST                                           PHILADELPHIA      PA      19107     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9231              KINSEY MOORE                               921 SELWOOD LANE                                                                               WINTERVILLE       NC      28590     USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
9232              KIRAN JEWELS INC                           521 5TH AVENUE 8TH FL SUITE 820                                                                NEW YORK          NY      10175     USA     TRADE PAYABLE                                                                    $17,682.19
9233              KIRBY ANDREW A AND MICHELE KIRBY HW        PHILADELPHIA CITY HALL                   CHESTNUT ST                                           PHILADELPHIA      PA      19107     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9234              KIRBY ZAREA                                322 12 REAR SECOND AVENUE                                                                      JOHNSTOWN         PA      15906     USA     TRADE PAYABLE                                                                        $17.68
9235              KIRK BUDDY E AND KIRK TINA                 100 N CALVERT ST                                                                               BALTIMORE         MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9236              KIRK DEWEY INDIVIDUALLY AND AS SURVIVING   10 N TUCKER BLVD                                                                               ST LOUIS          MO      63101     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HEIR OF THE ESTATE OF WESLEY GERALD KIRK
                  DECEASED
9237              KIRK LYNETTE                               13440 99TH ST                                                                                  FELLSMERE         FL      32948     USA     TRADE PAYABLE                                                                        $1.84
9238              KIRK SCHNEIDER                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
9239              KIRK SHAYNE                                100 N CALVERT ST                                                                               BALTIMORE         MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9240              KIRKLAND JAMISON                           803 GAINER WAY                                                                                 WINTER SPRINGS    FL      32708     USA     TRADE PAYABLE                                                                       $50.00
9241              KIRKWOOD JORDAN                            8548 S BURNT OAK DR                                                                            WEST JORDAN       UT      84081     USA     TRADE PAYABLE                                                                        $1.85
9242              KIRKWOOD ROOFING LLC                       7208 WEIL AVE                                                                                  SAINT LOUIS       MO      63119     USA     TRADE PAYABLE                                                                      $478.42
9243              KISENA SEABROOK                            252 MAYFIELD DR                                                                                GOOSE CREEK       SC      29445     USA     INSURANCE CLAIMS     10/21/2015       X            X              X          UNDETERMINED
9244              KISH NORTH                                 1432 WEST 11030 SOUTH                                                                          SOUTH JORDAN      UT      84095     USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
9245              KIST INDUSTRIES LLC                        720 W CHEYENNE BLVD 60                                                                         NORTH LAS VEGAS   NV      89030     USA     TRADE PAYABLE                                                                      $239.00
9246              KITCHEN DESIGNERS INC                      7001 BLUEWATER ROAD NW A                                                                       ALBUQUERQUE       NM      87121     USA     TRADE PAYABLE                                                                       $37.17
9247              KITCHENSCAROL                              3015 E BAYSHORE RD SPC 163                                                                     REDWOOD CITY      CA      94063     USA     TRADE PAYABLE                                                                      $133.94
9248              KITCHENWARE STATION                        3134 MAXSON RD                                                                                 EL MONTE           CA     91732     USA     TRADE PAYABLE                                                                      $441.15
9249              KITCHPACK INC                              1940 FOUNTAIN VIEW DR STE 452                                                                  HOUSTON            TX     77057     USA     TRADE PAYABLE                                                                       $67.13
9250              KITTINA & DAMON PRICE                      4525 BUCKEYE CT                                                                                ANTIOCH           CA      94531     USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
9251              KITTREDGE BETSY INDIVIDUALLY AND AS        60 CENTRE ST                                                                                   NEW YORK          NY      10007     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  LAWRENCE KITTREDGE DECEASED
9252              KIYIMBA BORIS                              11 SEVEN SPRINGS LANE APT 103                                                                  BURLINGTON        MA      01803     USA     TRADE PAYABLE                                                                        $39.42


                                                                                                                                        Page 116 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                          Doc 20     Filed 01/18/19
                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                        E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                               Pg 757 of 1461




                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                              Address 1                             Address 2             Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                         (Y/N)
9253              KLARA BYALIK                                 250 174TH ST                          APT 715                                               SUNNY ISLE BEACH    FL      33160        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
9254              KLEIN HAROLD                                 216 SOUTH DELAWARE AVE                                                                      LINDENHURST         NY      11757        USA     TRADE PAYABLE                                                                     $3,198.26
9255              KLEIN HAZEL                                  900 7TH ST                                                                                  WICHITA FALLS       TX      76301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9256              KLEIN KENLEY                                 695 S KNOLES DRIVE APT 104                                                                  FLAGSTAFF           AZ      86001        USA     TRADE PAYABLE                                                                        $15.07
9257              KLEPADLO CHESTER W                           1140 ESCALON DRIVE                                                                          OXNARD              CA      93035        USA     TRADE PAYABLE                                                                         $0.97
9258              KLIMA JEROME                                 2346 NW NORTHRUP ST                                                                         PORTLAND            OR      97210        USA     TRADE PAYABLE                                                                        $31.98
9259              KLINE EDWARD AND MARY KLINE HIS WIFE         100 N CALVERT ST                                                                            BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9260              KLINE FRANCIS H AND DAWN M KLINE HIS WIFE    100 N CALVERT ST                                                                            BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

9261              KLINT KUHLMAN                             2065 N 950 E                                                                                   LOGAN               UT      84341        USA     INSURANCE CLAIMS     6/12/2018        X            X              X          UNDETERMINED
9262              KLOPFER DAN                               N2648 CHAPEL HILL DR                                                                           HORTONVILLE         WI      54944        USA     TRADE PAYABLE                                                                       $14.67
9263              KLORCZYK FREDERICK JR AS CO-ADMINISTRATOR 70 HUNTINGTON ST                                                                               NEW LONDON          CT      06320        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF CHRISTIAN R KLORCZYK;
                  FREDERICK KLORCZYK JR INDIVIDUALLY; LYNNE
                  KLORCZYK AS CO-ADMINISTRATOR OF THE
                  ESTATE OF CHRISTIAN R KLORCZYK; AND LYNN
                  KLORCZYK INDIVIDUALLY

9264              KLOVENSKY ROBERT R AND HELEN KLOVENSKY   100 N CALVERT ST                                                                                BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
9265              KLUMP MICHAEL W                          4115 HAGUE AVE APT 2                                                                            BALTIMORE           MD      21225        USA     TRADE PAYABLE                                                                        $1.84
9266              KNAPP ANTHONY AND KNAPP MILDRED HIS WIFE 100 N CALVERT ST                                                                                BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

9267              KNETZER RICHARD INDIVIDUALLY AND AS                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  MARY KNETZER DEC
9268              KNG INTERNATIONAL LLC                        627 TOLLIS PARKWAY                                                                          BROADVIEW HEIGHTS   OH      44147        USA     TRADE PAYABLE                                                                      $286.13
9269              KNICKERBOCKER BED COMPANY                    770 COMMERCIAL AVENUE                                                                       CARLSTADT           NJ      07072        USA     TRADE PAYABLE                                                                    $20,749.00
9270              KNIESHYA KEA                                 1828 WEST 9TH STREET                                                                        CHESTER             PA      19013        USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
9271              KNIGHT BOBBY                                 722 SE 12TH AVE                                                                             CAPE CORAL          FL      33990        USA     TRADE PAYABLE                                                                         $7.32
9272              KNIGHT DELORES ASO FIRE INSURANCE            800 S VICTORIA AVE                                                                          VENTURA             CA      93009        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXCHANGE
9273              KNIGHT KIERRA J                              2750 E EDGEWOOD AVE                                                                         INDIANAPOLIS        IN      46227        USA     TRADE PAYABLE                                                                        $17.46
9274              KNIGHT ROBERT                                4276 RACHEL DONELSON PASS                                                                   HERMITAGE           TN      37076        USA     TRADE PAYABLE                                                                      $424.66
9275              KNIPEX TOOLS LP                              ARLINGTON HEIGHTS IL 60005                                                                  ARLINGTON HEIGHTS    IL     60005        USA     TRADE PAYABLE                                                                    $45,343.41
9276              KNITTLE BRIAN M                              384 BURNCOAT ST                                                                             WORCESTER           MA      01606        USA     TRADE PAYABLE                                                                         $1.76
9277              KNOTH NICHOLAS                               1126 KING ARTHUR COURT APT 416                                                              DUNEDIN             FL      34698        USA     TRADE PAYABLE                                                                        $42.72
9278              KNOTT KENNETH INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                       EDWARDSVILLE        IL      62035        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR TO THE ESTATE OF OTIS ELLIOT
                  KNOTT DECEASED
9279              KNOTT SHANE                                  105 EASTERN BLVD                                                                            BALTIMORE           MD      21221        USA     TRADE PAYABLE                                                                      $147.38
9280              KNOWLES SCOTT                                1200 ONTARIO ST                                                                             CLEVELAND           OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9281              KOA INTERNATIONAL                            1W FOREST AVE SUITE 1D                                                                      ENGLEWOOD           NJ      07631        USA     TRADE PAYABLE                                                                       $28.38
9282              KOBI KATZ INC                                801 SOUTH FLOWER STREET 3RD FL                                                              LOS ANGELES         CA      90017        USA     TRADE PAYABLE                                                                      $948.35
9283              KOBO                                         364 RICHMOND ST WEST STE 300                                                                TORONTO                                          TRADE PAYABLE                                                                       $35.73
9284              KOCOL LISA EXECUTOR FOR THE ESTATE OF        70 HUNTINGTON ST                                                                            NEW LONDON          CT      06320        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HOWARD KOCOL ET AL
9285              KODI DISTRIBUTING LLC                        1818 N 25TH DR                                                                              PHOENIX              AZ     85009        USA     TRADE PAYABLE                                                                         $8.94
9286              KODIAK TERRA USA INC                         262 S SENECA CIR                                                                            ANAHEIM             CA      92805        USA     TRADE PAYABLE                                                                      $140.94
9287              KOECKRITZ RUGS INC                           507 BUSSE RD                                                                                ELK GROVE VILLAGE   IL      60007        USA     TRADE PAYABLE                                                                      $335.71
9288              KOERBER JOSEPH A AND ELIZABETH               100 N CALVERT ST                                                                            BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9289              KOHN LAW FIRM                                312 E WISCONSIN AVE STE 501                                                                 MILWAUKEE           WI      53202        USA     TRADE PAYABLE                                                                      $109.19
9290              KOHN LAW FIRM                                312 E WISCONSIN AVE STE 501                                                                 MILWAUKEE           WI      53202        USA     TRADE PAYABLE                                                                      $137.61
9291              KOHN LAW FIRM SC                             735 N WATER ST STE 1300                                                                     MILWAUKEE           WI      53202        USA     TRADE PAYABLE                                                                      $174.49
9292              KOHN LAW FIRM SC                             735 N WATER ST STE 1300                                                                     MILWAUKEE           WI      53202        USA     TRADE PAYABLE                                                                        $32.83
9293              KOIVISTO VICTOR J                            4475 JIMMY DURANTE BLVD APT 348                                                             LAS VEGAS           NV      89122        USA     TRADE PAYABLE                                                                         $1.84
9294              KOJASTEH SHADANLOO                           441 NORTH OAKHURST DR APT 206                                                               BEVERLY HILLS       CA      90210        USA     INSURANCE CLAIMS     4/22/2015        X            X              X          UNDETERMINED
9295              KOKLEONG LIM                                 PO BOX 820                                                                                  MILLBRAE            CA      94030        USA     TRADE PAYABLE                                                                     $1,805.53
9296              KOL SONITA S                                 27 WATERFORD ST                                                                             LYNN                MA      01902        USA     TRADE PAYABLE                                                                        $52.15
9297              KOLARIK GEORGE SR                            100 N CALVERT ST                                                                            BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9298              KOLE VINEYARD & CHRI STANTON                 3002 PECAN CIRCLE                                                                           FAIRFIELD           CA      94533        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
9299              KOLLE ROBERT S                               29 HILLCREST HOUSE 23                                                                       HATTIESBURG         MS      39402        USA     TRADE PAYABLE                                                                         $9.23
9300              KOLOSSUS WORKWEAR CORP                       1856 N NOB HILL ROAD 116                                                                    PLANTATION           FL     33322        USA     TRADE PAYABLE                                                                        $36.25
9301              KOLPIN OUTDOORS INC                          205 N DEPOT STREET                                                                          FOX LAKE            WI      53933        USA     TRADE PAYABLE                                                                     $1,731.23
9302              KOMAL AND RAJESH GOHEL                       108 KINDERD WAY                                                                             GLEN BURNIE         MD      21061        USA     INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
9303              KOMELON USA CORP                             301 COMMERCE ST                                                                             WAUKESHA             WI     53187-1045   USA     TRADE PAYABLE                                                                    $24,828.73
9304              KONIAK JR; EDWARD AS PERSONAL                250 BENEFIT ST                                                                              PROVIDENCE          RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE TO THE ESTATE OF VIOLA
                  KONIAK
9305              KOOLATRON INC DIV OF LENTEK                  P O BOX 66512                                                                               CHICAGO             IL      60666        USA     TRADE PAYABLE                                                                    $10,903.96
9306              KOOPMAN JORDAN H                             5214 HENWICK LANE                                                                           JEFFERSON CITY      MO      65109        USA     TRADE PAYABLE                                                                        $21.20
9307              KOOSHA EGHBALI                               8 GLOVER DRIVE                                                                              DIX HILLS           NY      11746        USA     INSURANCE CLAIMS     6/17/2018        X            X              X          UNDETERMINED
9308              KOOTENAT COUNTY SHERIFF ATTN C               P O BOX 9000 5500 N GOVERNMENT                                                              COEUR D ALENE       ID      83816        USA     TRADE PAYABLE                                                                        $33.15
9309              KOPACH FILTERS LLC                           N 3840 R2 LN                                                                                WALLACE             MI      49893        USA     TRADE PAYABLE                                                                     $1,324.16
9310              KORAB MARTIN AND LOUISE                      PHILADELPHIA CITY HALL                CHESTNUT ST                                           PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9311              KORMAN NATHAN                                806 HWY K                                                                                   RHINELAND           MO      65069        USA     TRADE PAYABLE                                                                        $29.88
9312              KORNEGAY SHAWNESSY N                         420 EUGENE STREET                                                                           DURHAM              NC      27701        USA     TRADE PAYABLE                                                                         $1.84
9313              KORNFEIND                                    296 PHILADELPHIA PEDESTRIAN TRANSIT                                                         PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9314              KORPACK INC                                  290 MADSEN DR STE 101                                                                       BLOOMINGDALE        IL      60108        USA     TRADE PAYABLE                                                                    $78,162.07
9315              KORTNEY & TYLER BEAM                         5473 HERITAGE OAK LANE                                                                      WINSTON SALEM       NC      27106        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
9316              KOSEB INTERNATIONAL INC                      9254 DEERING AVE                                                                            CHATSWORTH           CA     91311        USA     TRADE PAYABLE                                                                        $71.38
9317              KOTAKE SHOKAI LIMITED                        P O BOX 4512                                                                                HONOLULU            HI      96813        USA     TRADE PAYABLE                                                                      $521.62
9318              KOURTLON LYONS                               2201 CESSFORD ST                                                                            LAKE CHARLES        LA      70601        USA     INSURANCE CLAIMS     1/4/2018                                                     $6,500.00
9319              KOVACH REBECCA E                             820 WEST 25TH ST APT 2                                                                      ERIE                PA      16502        USA     TRADE PAYABLE                                                                         $1.31
9320              KOVACS CHRISTINA                             702 W WATERMAN ST C103                                                                      KENT                WA      09032        USA     TRADE PAYABLE                                                                      $250.00
9321              KOVAL INC                                    13963 RAMONA AVE STE C                                                                      CHINO               CA      91710        USA     TRADE PAYABLE                                                                     $1,377.59
9322              KOWIESKI CHARLES                             705 E WALNUT ST                                                                             COLUMBIA            MO      65201        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED



                                                                                                                                       Page 117 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                               Doc 20      Filed 01/18/19
                                                                                                                                    Schedule Entered            01/18/19
                                                                                                                                             E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                    Pg 758 of 1461




                                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                             Address 1                                 Address 2               Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                                             (Y/N)
9323              KOYAL WHOLESALE                             2325 RAYMER AVE                                                                                   FULLERTON          CA      92833        USA     TRADE PAYABLE                                                                         $8.89
9324              KOZRANED STEVE                              -460 W HIGHWAY 70                                                                                 FIFFIELD           WI      54524        USA     TRADE PAYABLE                                                                        $62.24
9325              KPMY LENDING GROUP                          23 MAUCHLY                                                                                        IRVINE             CA      92618        USA     TRADE PAYABLE                                                                     $3,622.88
9326              KRAAL NICOLE                                16545 LILAC ST                                                                                    HESPERIA           CA      92345        USA     TRADE PAYABLE                                                                         $1.82
9327              KRAEMER DONALD E                            100 N CALVERT ST                                                                                  BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9328              KRAMER & FRANK PC                           1125 GRAND STE 600                                                                                KANSAS CITY        MO      64106        USA     TRADE PAYABLE                                                                      $148.58
9329              KRAMER HENRY AND PATRICIA KRAMER HIS WIFE   100 N CALVERT ST                                                                                  BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

9330              KRANTZ SUZANNE INDIVIDUALLY AND AS          1777 6TH ST                                                                                       BOULDER            CO      80302        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SURVIVING SPOUSE OF JOHN KRANTZ
9331              KRASNIQI QAZIM B                            60 CENTRE ST                                                                                      NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9332              KRAUCHENKO LUELLA J                         155 NORTH MAIN STREET                                                                             EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9333              KREBS WALTER                                105 S CENTRAL AVE                                                                                 CLAYTON            MO      63105        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9334              KREMITSKE FRANK B                           PHILADELPHIA CITY HALL                    CHESTNUT ST                                             PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9335              KRENTZ SARAH AND KOREY KRENTZ HER           10 N TUCKER BLVD                                                                                  ST LOUIS           MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
9336              KRIS CROSBY                                 924 HIGH LAKE ROAD                                                                                TRAVERSE CITY      MI      49696        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
9337              KRIS WYANT                                  3564 SW SANTE FE LAKE RD                                                                          TOWANDA            KS      67144-9236   USA     INSURANCE CLAIMS     11/12/2017       X            X              X          UNDETERMINED
9338              KRISAR ENTERPRISES                          1413 12 KENNETH RD 274                                                                            GLENDALE           CA      91201        USA     TRADE PAYABLE                                                                     $2,929.98
9339              KRISHNAPRIYA KADATI                         21156 ANGELA SQUARE                                                                               STERLING           VA      20166        USA     INSURANCE CLAIMS     10/7/2018        X            X              X          UNDETERMINED
9340              KRISPEN CARROLL TRUSTEE                     PO BOX 2018                                                                                       MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                      $221.84
9341              KRISPEN CARROLL TRUSTEE                     PO BOX 2018                                                                                       MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                      $643.08
9342              KRISPEN S CARROLL                           KRISPEN S CARROLL CHAPTER 13 TRUSTE P O                                                           MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                        $46.16
                                                              BOX 2018
9343              KRISPEN S CARROLL                           CHAPTER 13 TRUSTEE PO BOX 2018                                                                    MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                         $38.00
9344              KRISPEN S CARROLL                           KRISPEN S CARROLL CHAPTER 13 TRUSTE P O                                                           MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                      $3,195.00
                                                              BOX 2018
9345              KRISPEN S CARROLL                           CHAPTER 13 TRUSTEE PO BOX 2018                                                                    MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                     $4,153.86
9346              KRISTA ECHOLS                               2641 YORK ROAD                                                                                    NOLENSVILLE        TN      37135        USA     INSURANCE CLAIMS     7/9/2018         X            X              X          UNDETERMINED
9347              KRISTAL REDDEN                              4113 MILETUS DRIVE                                                                                FLORISSANT         MO      63033        USA     INSURANCE CLAIMS     3/3/2016         X            X              X          UNDETERMINED
9348              KRISTAN VEGA                                UNKNOWN                                                                                           ALAMEDA            CA                   USA     INSURANCE CLAIMS     11/21/2015       X            X              X          UNDETERMINED
9349              KRISTEN & DANIEL DELAYO                     50 STERLING AVENUE                                                                                WARWICK            RI      02889        USA     INSURANCE CLAIMS     4/10/2018        X            X              X          UNDETERMINED
9350              KRISTEN & GREGORY CRISP                     501 FORRISTALL ROAD                                                                               RINDGE             NH      03461        USA     INSURANCE CLAIMS     6/9/2017         X            X              X          UNDETERMINED
9351              KRISTEN BUNDA                               56104 ELEGANT DRIVE                                                                               MACOMB             MI      48042        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
9352              KRISTEN EPPS                                4421 RENA ROAD                            3                                                       SUITLAND           MD      20746        USA     INSURANCE CLAIMS     8/31/2013        X            X              X          UNDETERMINED
9353              KRISTEN FRANKS                                                                                                                                                                                INSURANCE CLAIMS     7/23/2018                                                     $250.00
9354              KRISTEN MAIO                                151 WEXFORD DRIVE UNIT 206                                                                        ANDERSON           SC      29621        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
9355              KRISTEN MCCLUSKEY                           654 MONTANA DRIVE                                                                                 TOMS RIVER         NJ      08753        USA     INSURANCE CLAIMS     3/23/2015        X            X              X          UNDETERMINED
9356              KRISTEN NAEINI                              2728 MCKINNON STREET                      APARTMENT 623                                           DALLAS             TX      75201        USA     INSURANCE CLAIMS     8/13/2017        X            X              X          UNDETERMINED
9357              KRISTI & MATT DAMRON                        2 CARROL DRIVE                                                                                    CRAWFORDVILLE      FL      32327        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
9358              KRISTIN & CARLETON JOHNS                    136 WOODCUTTERS TRAIL                                                                             ST AUGUSTINE       FL      32086        USA     INSURANCE CLAIMS     6/5/2018         X            X              X          UNDETERMINED
9359              KRISTIN BIGOLIN                                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
9360              KRISTIN POLASKY                             112 DOVE RD                                                                                       GREENWOOD          SC      29649        USA     TRADE PAYABLE                                                                      $142.88
9361              KRISTINA IRELAND                            556 BROOKWAY                                                                                      FLORENCE           CO      81226        USA     INSURANCE CLAIMS     2/5/2017         X            X              X          UNDETERMINED
9362              KRISTINA KROPIDLOWSKI                       4508 DEAMES ST                                                                                    PLANO              IL      60545        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
9363              KRISTINA KUPIS                              8711 W BRYNMAWR AVE                                                                               NORRIDGE           IL      60631        USA     INSURANCE CLAIMS     6/21/2017                                                   $21,000.00
9364              KRISTINA REYES-WILLIS                       205 S EDGEWOOD DR                                                                                 PERU               IN      46970        USA     INSURANCE CLAIMS     9/11/2015        X            X              X          UNDETERMINED
9365              KRISTINA RONSHAUGEN                         5790 HIGHWAY A1A                          UNIT A8                                                 VERO BEACH         FL      32963        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
9366              KRISTO ANGEL                                5 IVANHOE RD                                                                                      WORCESTER          MA      01602        USA     TRADE PAYABLE                                                                        $40.66
9367              KRISTY KREISCHER                            521 ORANGE AVE                            SPACE 123                                               CHULA VISTA        CA      91911        USA     INSURANCE CLAIMS     5/18/2018        X            X              X          UNDETERMINED
9368              KRISTY KREISCHER                            521 ORANGE AVE                            SPACE 123                                               CHULA VISTA        CA      91911        USA     INSURANCE CLAIMS     5/18/2018        X            X              X          UNDETERMINED
9369              KROGER CO                                   400 SOUTH ORLANDO AVE - SUITE 204                                                                 MAITLAND            FL     32751        USA     TRADE PAYABLE                                                                    $17,962.09
9370              KROGER CO                                   400 SOUTH ORLANDO AVE - SUITE 204                                                                 MAITLAND            FL     32751        USA     TRADE PAYABLE                                                                   $100,733.17
9371              KROVICH JEANNA PERSONAL REPRESENTATIVE      100 N CALVERT ST                                                                                  BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF BEN N BONHAM
9372              KRUEGER BRIAN                               3010 W 134TH AVE NONE                                                                             BROOMFIELD         CO      80020        USA     TRADE PAYABLE                                                                      $229.99
9373              KRUPA JACQUELINE INDIVIDUALLY AND AS        155 NORTH MAIN STREET                                                                             EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR FOR THE ESTATE OF
                  BARBARA BUCZ
9374              KRYPTONITE KOLLECTIBLES                     1441 PLAINFIELD AVE                                                                               JANESVILLE         WI      53545        USA     TRADE PAYABLE                                                                      $435.95
9375              KRYS FERGUSON                               6713 VALLEY VIEW LANE                                                                             SACHSE             TX      75048        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
9376              KRYSTA & ADAM STANENAS                      7472 61ST STREET SOUTH                                                                            COTTAGE GROVE      MN      55016        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
9377              KRYSTAL COLLINS                             4138 EARLYSVILLE ROAD                                                                             4138 EARLYSVILLE   VA      22936        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9378              KRYSTAL LOZANO                              23054 HANCOCK DRIVE                                                                               HARLINGEN          TX      78552        USA     INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
9379              KSIAZEK ROSE MARIE AND ALOYSIUS             255 N FORBES ST 209                                                                               LAKEPORT           CA      95453        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9380              KSTAR DIAMOND AND JEWELRY WHOL                                                                                                                                                                TRADE PAYABLE                                                                      $301.24
9381              KT PERFORMANCE                              1502 MAX HOOKS ROAD SUITE D                                                                       GROVELAND          FL      34736        USA     TRADE PAYABLE                                                                     $3,025.65
9382              KTM VENTURES LLC                            24881 DANAFIR                                                                                     DANA POINT         CA      92629        USA     TRADE PAYABLE                                                                      $329.02
9383              KTSKARAOKE                                  2523 SEAMAN AVE                                                                                   SOUTH EL MONTE     CA      91733        USA     TRADE PAYABLE                                                                      $276.89
9384              KUAN DA HUANG                               11135 RUSH ST STE E                                                                               SOUTH EL MONTE     CA      91733        USA     TRADE PAYABLE                                                                        $39.85
9385              KUHL GARY J SR AND SUSAN HIS WIFE           100 N CALVERT ST                                                                                  BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9386              KU-KENTUCKY UTILITIES COMPANY               PO BOX 9001954                                                                                    LOUISVILLE         KY      40290-1954   USA     UTILITIES PAYABLE                                                                  $775.86
9387              KULSUM SAYED                                19248 CIRCLE GATE DRIVE APT 30                                                                    GERMAN TOWN        MD      20874        USA     TRADE PAYABLE                                                                     $1,250.53
9388              KULZER LIMITED                              15680 SALT LAKE AVE                                                                               CITY OF INDUSTRY   CA      91745        USA     TRADE PAYABLE                                                                     $8,416.98
9389              KUMHO TIRES USA INC                         P O BOX 100304                                                                                    PASADENA           CA      91189-0304   USA     TRADE PAYABLE                                                                   $148,166.62
9390              KURROM WOLDERUFALL                          550 SW 2ND AVE                            C122                                                    BOCA RATON         FL      33432        USA     INSURANCE CLAIMS     8/5/2017         X            X              X          UNDETERMINED
9391              KURT A HOLMES P A                           205 E CENTRAL                                                                                     WICHITA            KS      67202        USA     TRADE PAYABLE                                                                         $5.88
9392              KURT HANSEN                                 UNKNOWN                                                                                           CEDAR RAPIDS       IA      52401        USA     INSURANCE CLAIMS     7/25/2017        X            X              X          UNDETERMINED
9393              KURT HANSEN                                 UNKNOWN                                                                                           CEDAR RAPIDS       IA      52401        USA     INSURANCE CLAIMS     7/25/2017        X            X              X          UNDETERMINED
9394              KURT ROBIDOUX                               1845 SO 1ST                                                                                       LINCOLN            NE      68502        USA     TRADE PAYABLE                                                                     $2,906.47
9395              KUYAWA SCOTT                                101 N 16TH ST APT B                                                                               HERRIN             IL      62948        USA     TRADE PAYABLE                                                                         $1.76
9396              KWAME RANDALL                               2335 GODSEY WOOD DRIVE                                                                            CHARLOTTE          NC      28213        USA     INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
9397              KWONG HANNAH R                              475 BEATTY DR                                                                                     XENIA              OH      45385        USA     TRADE PAYABLE                                                                        $55.89
9398              KX TECHNOLOGIES LLC                         1890 WOODLANE DR                                                                                  WOODBURY           MN      55125        USA     TRADE PAYABLE                                                                    $23,034.53
9399              KY’ANNIE BROWN                              865 SW 6TH STREET                                                                                 FLORIDA CITY       FL      33034        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
9400              KYELBERG NAOMI HECKLER & HOPE               106 FIELDSTREAM DRIVE                                                                             NEWARK             DE      19702        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
9401              KYLA WILSON                                 33 WHITEHALL ST                                                                                   NEW YORK           OH      10004        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9402              KYLE CHOATE                                 115 HUGH ST                                                                                       LAFAYETTE          LA      70506        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED


                                                                                                                                            Page 118 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                        Doc 20   Filed 01/18/19
                                                                                                                        Schedule Entered            01/18/19
                                                                                                                                 E/F: Part 3 Question 1      00:55:49                Main Document                                                                               Case Number: 18-23537
                                                                                                                        Pg 759 of 1461




                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                           Address 1                          Address 2            Address 3         Address 4     City             State   Zip      Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                           (Y/N)
9403              KYLE KEISER                               2717 JEANNE DR                                                                          MARRERO          LA      70072    USA     INSURANCE CLAIMS     10/10/2017       X            X              X          UNDETERMINED
9404              KYLE KUBIK                                24 WESTBURY DR                                                                          SOUND BEACH      NY      11789    USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
9405              KYLE MURPHY                               1008 W MAIN STREET                                                                      BLUE SPRINGS     MO      64015    USA     TRADE PAYABLE                                                                      $110.44
9406              KYLE WAINWRIGHT                                                                                                                                                             TRADE PAYABLE                                                                      $593.77
9407              KYLEIGH LUTHER                            20 EAST HAMPTON ROAD               D5                                                   HOLYOKE          MA      01040    USA     INSURANCE CLAIMS     8/12/2018        X            X              X          UNDETERMINED
9408              KYLIE CHANDLER                            702 5TH STREET                                                                          DUNMORE          PA      18512    USA     INSURANCE CLAIMS     2/17/2018        X            X              X          UNDETERMINED
9409              KYREN PEDERSON                            1195 SMITH LANE                                                                         BRUCEVILLE       TX      76630    USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
9410              KYRIAZIS GEORGE AND KYRIAZIS VIVIAN       1200 ONTARIO ST                                                                         CLEVELAND        OH      44113    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9411              L & M GLOBAL ENTERPRISES LLC              10 OLD COLONY WAY                                                                       SOUTH YARMOUTH   MA      02664    USA     TRADE PAYABLE                                                                      $517.47
9412              L A ORNAMENTAL & RACK CORP                3708 N W 82ND STREET                                                                    MIAMI             FL     33147    USA     TRADE PAYABLE                                                                     $2,583.88
9413              L AND W SUPPLY INC                        3018 SHADER RD                                                                          ORLANDO          FL      32808    USA     TRADE PAYABLE                                                                      $241.97
9414              L IMAGE ENTERPRISES INC                   134 ROMINA DRIVE UNIT 2                                                                 VAUGHAN                                   TRADE PAYABLE                                                                    $10,444.32
9415              L O F INC                                 1739 CASSOPOLIS ST                                                                      ELKHART          IN      46514    USA     TRADE PAYABLE                                                                      $914.95
9416              LA COUNTY SHERIFF                         1 REGENT ST                                                                             INGLEWOOD        CA      90301    USA     TRADE PAYABLE                                                                      $204.06
9417              LA COUNTY SHERIFF                         1 REGENT ST                                                                             INGLEWOOD        CA      90301    USA     TRADE PAYABLE                                                                        $16.86
9418              LA COUNTY SHERIFF                         1 REGENT ST                                                                             INGLEWOOD        CA      90301    USA     TRADE PAYABLE                                                                        $52.28
9419              LA COUNTY SHERIFFS DEPT                   110 N GRAND AVE RM 525                                                                  LOS ANGELES      C       90012            TRADE PAYABLE                                                                      $178.91
9420              LA COUNTY SHERIFFS DEPT                   110 N GRAND AVE RM 525                                                                  LOS ANGELES      C       90012            TRADE PAYABLE                                                                        $99.47
9421              LA CROSSE BRUSH INC                       LA CROSSE WI 54603                                                                      LA CROSSE         WI     54603    USA     TRADE PAYABLE                                                                     $5,235.36
9422              LA CROSSE TECHNOLOGY                      2809 LOSEY BLVD SOUTH                                                                   LA CROSSE        WI      54601    USA     TRADE PAYABLE                                                                      $500.50
9423              LA DEPT OF INSURANCE                      1702 N 3RD STREET                                                                       BATON ROUGE      LA      70802    USA     TRADE PAYABLE                                                                      $600.00
9424              LA GEM & JEWELRY DESIGN INC               10517 WEST PICO BOULEVARD                                                               LOS ANGELES      CA      90064    USA     LITIGATION           9/26/2018        X                           X              $42,500.00
9425              LA GEM & JEWELRY DESIGNS INC              300 E GREEN ST                                                                          PASADENA         CA      91101    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9426              LA ILUSION INC                            5555 TELEGRAPH ROAD                                                                     COMMERCE         CA      90040    USA     TRADE PAYABLE                                                                     $1,194.47
9427              LA ILUSION INC                            5555 TELEGRAPH ROAD                                                                     COMMERCE         CA      90040    USA     TRADE PAYABLE                                                                    $14,804.08
9428              LA LEELA LLC                              8004 NW 154TH ST 589                                                                    MIAMI LAKES      FL      33016    USA     TRADE PAYABLE                                                                      $227.44
9429              LA RUG INC                                6200 AVALON BLVD                                                                        LOS ANGELES      CA      90003    USA     TRADE PAYABLE                                                                        $42.00
9430              LABARRON HUDSON                           1000 STAFORD PLACE                                                                      DETROIT          MI      48207    USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
9431              LABARRON ROBERT AND GLADYS LABARRON HIS   155 NORTH MAIN STREET                                                                   EDWARDSVILLE     IL      62025    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
9432              LABASTILLE SAMUEL                         322 LINDEN BLVD APT C5                                                                  BROOKLYN         NY      11226    USA     TRADE PAYABLE                                                                        $44.10
9433              LABEL INDUSTRIES INC                      221 W 4TH ST STE 4                                                                      CARTHAGE         MO      64836    USA     TRADE PAYABLE                                                                    $51,330.96
9434              LABRADA EMET                              5505 NW 7TH ST                                                                          MIAMI            FL      33126    USA     TRADE PAYABLE                                                                         $1.85
9435              LABRANCHESHANA                            122 BORDEN AVE                                                                          ASBURY PARK      NJ      07712    USA     TRADE PAYABLE                                                                         $1.82
9436              LABRIE CHANTELLE G                        377 RIMMON ST APT 3                                                                     MANCHESTER       NH      03102    USA     TRADE PAYABLE                                                                         $9.23
9437              LACERRA JANINE N                          34 CHURCH AVENUE                                                                        STATEN ISLAND    NY      10314    USA     TRADE PAYABLE                                                                         $3.19
9438              LACHANCE GUY                              116 BAR GATE TRL                                                                        KILLINGWORTH     CT      06419    USA     TRADE PAYABLE                                                                      $537.16
9439              LACINDA BRAUN                             4575 S LINCOLN ST                                                                       ENGLEWOOD        CO      80113    USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
9440              LACTATION NATION INC                      1125 32ND AVE N                                                                         ST PETERSBURG    FL      33704    USA     TRADE PAYABLE                                                                        $33.14
9441              LADALE WALKER                             60 KIRKCADY LANE                                                                        MIDDLETOWN       DE      19709    USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
9442              LADUKE AMY                                4210 N AVALON RD UNIT 6                                                                 SPOKANE VALLEY   WA      99216    USA     TRADE PAYABLE                                                                        $24.43
9443              LAEGENDARY INC                             4460 LEGENDARY DR                                                                      DESTIN           FL      32541    USA     TRADE PAYABLE                                                                     $1,010.65
9444              LAEL & ROBERTA HEAP                       6814 S CARNEY AVENUE                                                                    TEMPE            AZ      85283    USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
9445              LAFARRAH RIDGEWAY                         1216 EAST 10TH STREET                                                                   ERIE             PA      16503    USA     INSURANCE CLAIMS     10/19/2014       X            X              X          UNDETERMINED
9446              LAFONTANT FLORE                           1486 E 58TH ST                                                                          BROOKLYN         NY      10457    USA     TRADE PAYABLE                                                                        $19.70
9447              LAFOREST CHRISTOPHER W                    5625-1                                                                                  CAMILLUS         NY      13031    USA     TRADE PAYABLE                                                                     $1,256.38
9448              LAFOUCADE DSHAUN L                        5645 BULL RUN RD                                                                        WINSTON SALEM    NC      27106    USA     TRADE PAYABLE                                                                        $54.37
9449              LAGO JUAN                                 118 E FIGUEROA ST                                                                       SANTA BARBARA    CA      93101    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9450              LAGOS EDELYN                              10614 SOUTH HOOVER ST                                                                   LOS ANGELES      CA      90044    USA     TRADE PAYABLE                                                                         $1.82
9451              LAGUARDIARAMON                            656 22ND ST                                                                             RICHMOND         CA      94801    USA     TRADE PAYABLE                                                                     $1,117.53
9452              LAGUIT LERMA                              92-405 AKAULA STREET                                                                    KAPOLEI          HI      96707    USA     TRADE PAYABLE                                                                        $62.76
9453              LAIDLAW TIM                               34 LURE CT                                                                              DURHAM           NC      27713    USA     TRADE PAYABLE                                                                        $74.00
9454              LAIHAH TUCKER                             7102 GUYER AVENUE                                                                       PHILADELPHIA     PA      19153    USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
9455              LAINEZ GENESIS                            46 ROCK VALLEY AVE 3                                                                    EVERETT          MA      02149    USA     TRADE PAYABLE                                                                         $0.95
9456              LAINEZ JACKELYN D                         1038 N EVERGREEN AVE                                                                    LOS ANGELES      CA      90033    USA     TRADE PAYABLE                                                                         $1.82
9457              LAJOBI INC AND KIDS LINE LLC              50 WALNUT ST 3017                                                                       NEWARK           NJ      07102    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9458              LAKE COUNTY COURT                         2293 NORTH MAIN ST                                                                      CROWN POINT      IN      46307    USA     TRADE PAYABLE                                                                      $138.08
9459              LAKE COUNTY COURT                         2293 NORTH MAIN ST                                                                      CROWN POINT      IN      46307    USA     TRADE PAYABLE                                                                      $113.69
9460              LAKE SUP COURT III GARNISHMENT            2293 N MAIN ST                                                                          CROWN POINT      IN      46307    USA     TRADE PAYABLE                                                                        $50.04
9461              LAKE SUPERIOR COURT                       LAKE SUPERIOR COURT 15 W 4TH AVE                                                        GARY             IN      46402    USA     TRADE PAYABLE                                                                      $244.49
9462              LAKESHA MARTIN                            21724 ADAMS DRIVE                                                                       BROWNSTOWN       MI      48193    USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
                                                                                                                                                    TOWNSHIP
9463              LAKESIDE CUSTOM GLASS                     435 EAST WASHINGTON                                                                     KINGMAN          KS      67068    USA     TRADE PAYABLE                                                                      $572.01
9464              LAKEWOOD MUN CRT                          12650 DETROIT                                                                           LAKEWOOD         OH      44107    USA     TRADE PAYABLE                                                                      $133.67
9465              LAKEWOOD MUN CRT                          12650 DETROIT                                                                           LAKEWOOD         OH      44107    USA     TRADE PAYABLE                                                                      $129.00
9466              LAKHANPAL RUHI                            2515 AUDUBON DR                                                                         HANAHAN          SC      29410    USA     TRADE PAYABLE                                                                        $32.74
9467              LAL URMILA                                8570 CASTLE HEAVEN CRT                                                                  ELK GROVE        CA      95624    USA     TRADE PAYABLE                                                                         $9.14
9468              LALITHA AIYER                                                                                                                                                               TRADE PAYABLE                                                                     $1,009.58
9469              LALUMONDIERE HAROLD                       155 NORTH MAIN STREET                                                                   EDWARDSVILLE     IL      62025    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9470              LAM CAO RAVINSKAS                         11701 NORTH SHORE DRIVE                                                                 RESTON           VA      20190    USA     TRADE PAYABLE                                                                      $762.36
9471              LAM DAVID                                 20 PRINCETON ST                                                                         WORCESTER        MA      01610    USA     TRADE PAYABLE                                                                      $175.83
9472              LAMARQUE TAINA L                          93 MAIN STREET                                                                          GARNERVILLE      NY      10923    USA     TRADE PAYABLE                                                                         $1.84
9473              LAMARR WILLIAM K                          1200 ONTARIO ST                                                                         CLEVELAND        OH      44113    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9474              LAMAS PEDRO A                             888 PAULA STREET APT 16                                                                 SAN JOSE         CA      95126    USA     TRADE PAYABLE                                                                        $34.68
9475              LAMAYA JONES                              3406 W 42ND STREET                                                                      DAVENPORT        IA      52806    USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
9476              LAMBERT DARRELL AND ALICE LAMBERT HIS     100 N CALVERT ST                                                                        BALTIMORE        MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
9477              LAMBERT HALIE R                           7324 OAK SHADE RD                                                                       BEALETON         VA      22712    USA     TRADE PAYABLE                                                                        $48.03
9478              LAMBOY ILEANA                             CALLE MARIBEL 540 BO INGENIO                                                            TOA BAJA         PR      00949    USA     TRADE PAYABLE                                                                        $45.00
9479              LAMBRO INDUSTRIES INC                     115 ALBANY AVENUE                                                                       AMITYVILLE       NY      11701    USA     TRADE PAYABLE                                                                     $1,487.84
9480              LAMBS & IVY INC                           2042 EAST MAPLE AVE                                                                     EL SEGUNDO       CA      90245    USA     TRADE PAYABLE                                                                      $785.95
9481              LAMMIE PAISLEY G                          5610 30TH AVENUE                                                                        HYATTSVILLE      MD      20782    USA     TRADE PAYABLE                                                                         $4.87
9482              LAMMON JEFREY                             PIEDRA BLANCA                                                                           SAN JUAN         PR      00912    USA     TRADE PAYABLE                                                                         $8.77
9483              LAMO SHEEPSKIN INC                        4238 GREEN RIVER RD                                                                     CORONA           CA      92880    USA     TRADE PAYABLE                                                                      $190.43
9484              LAMONT JOHNSON                            201 WEST TERRELL STREET                                                                 GREENSBORO       NC      27406    USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
9485              LAMONTE BULLOCK                           452 QUINCY STREET                  1                                                    BROOKLYN         NY      11221    USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
9486              LAMOUREUX DONALD L                        4445 DOGWOOD LANE UNIT B                                                                REDDING          CA      96003    USA     TRADE PAYABLE                                                                      $363.44
9487              LAMPKE DANIELLE E                         PO BOX 2181 1765 NORTHVIEW BLVD                                                         EUGENE           OR      97402    USA     TRADE PAYABLE                                                                        $64.38


                                                                                                                                Page 119 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                       Doc 20     Filed 01/18/19
                                                                                                                          Schedule Entered            01/18/19
                                                                                                                                   E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                Case Number: 18-23537
                                                                                                                          Pg 760 of 1461




                                                                                                                                                                                                                                            Contingent

                                                                                                                                                                                                                                                         Unliquidated

                                                                                                                                                                                                                                                                        Disputed
Row No. Account   Creditor's Name                            Address 1                        Address 2               Address 3         Address 4     City                  State   Zip       Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                   Offset
                                                                                                                                                                                                                                                                                                   (Y/N)
9488              LAMPSON BILLIANNA                          3335 ORMSBY LN                                                                           RENO                  NV      89704     USA     TRADE PAYABLE                                                                         $5.53
9489              LANA ORSINI                                111 PLAINFIELD DRIVE                                                                     OAKVILLE              CT      06779     USA     INSURANCE CLAIMS     5/7/2016         X            X              X          UNDETERMINED
9490              LANA WALKER                                6300 HUMMINGBIRD                                                                         DUNCAN                OK      73533     USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
9491              LANCASTER COUNTY DISTRICT CRT              575 SOUTH 10TH ST                                                                        LINCOLN               NE      68508     USA     TRADE PAYABLE                                                                      $167.31
9492              LANCE ANDERSON                             451 SHADY LANE                                                                           GAINESBORO            TN      38562     USA     INSURANCE CLAIMS     7/22/2018        X            X              X          UNDETERMINED
9493              LANCE ING                                  11405 GILSAN STREET                                                                      SILVER SPRING         MD      20902     USA     INSURANCE CLAIMS     6/2/2018         X            X              X          UNDETERMINED
9494              LANCE RICE                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
9495              LANCO MANUFACTURING CORPORATIO                                                                                                                                                      TRADE PAYABLE                                                                   $183,879.76
9496              LAND MICHAEL                               854 KIRBY PLACE                                                                          SHREVEPORT            LA      71104     USA     TRADE PAYABLE                                                                        $82.58
9497              LANDRUM FLORA INDIVIDUALLY AS THE          556 NORTH MCDONOUGH STREET       GROUND FLOOR                                            DECATUR               GA      30030     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SURVIVING SPOUSE OF CHARLES R LANDRUM
                  DECEASED ET AL
9498              LANDRY MARIE                               1719 JASMINE CIR NW                                                                      ATLANTA               GA      30318     USA     TRADE PAYABLE                                                                      $384.26
9499              LANDS END INC                              5 LANDS END LANE                                                                         DODGEVILLE            WI      53533     USA     TRADE PAYABLE                                                                    $14,057.83
9500              LANDSCAPE CONCEPTS MANAGEMENT INC LCM      50 W WASHINGTON ST 80                                                                    CHICAGO               IL      60602     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ASO WESTFIELD INSURANCE COMPANY
9501              LANDWAVE PRODUCTS INC                      1 COREWAY DRIVE                                                                          PIONEER               OH      43554     USA     TRADE PAYABLE                                                                     $2,143.00
9502              LANE ARTHUR                                1200 ONTARIO ST                                                                          CLEVELAND             OH      44113     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9503              LANE RAYMOND G                             155 NORTH MAIN STREET                                                                    EDWARDSVILLE          IL      62025     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9504              LANE SHERRY AND GREGORY LANE HER           155 NORTH MAIN STREET                                                                    EDWARDSVILLE          IL      62025     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
9505              LANE SR; JAMES G                           1061 MAIN ST                                                                             BRIDGEPORT            CT      06604     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9506              LANE TERRY                                 1102 UNIVERSITY PL                                                                       WALDORF               MD      20602     USA     TRADE PAYABLE                                                                       $26.02
9507              LANEY EMANUEL                              7016 RENNERT RD                                                                          SHANNON               NC      28386     USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
9508              LANGUREN CINTHIA                           1880 HAROBOR AVE APT 2                                                                   LONG BEACH            CA      90810     USA     TRADE PAYABLE                                                                        $3.67
9509              LANHAM JR; JOHN R AND MARSHA LANHAM HIS    100 N CALVERT ST                                                                         BALTIMORE             MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
9510              LANKELLA LEELAVATHI                        24 COPPER RIDGE RD                                                                       SOUTH WINDSOR         CT      06074      USA    TRADE PAYABLE                                                                         $1.84
9511              LANSING BOARD OF WATER & LIGHT             PO BOX 13007                                                                             LANSING               MI      48901-3007 USA    UTILITIES PAYABLE                                                                $16,998.94
9512              LANTZ RAYMOND AND TENNY ASO                24 NEW CHARDON ST                                                                        BOSTON                MA      02114      USA    PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MASSACHUSETTS PROPERTY INSURANCE
                  UNDERWRITING ASSOCIATION
9513              LANTZ RYAN J                               3106 SW INDIAN PL                                                                        REDMOND               OR      97756     USA     TRADE PAYABLE                                                                        $1.16
9514              LANTZ TONI L                               129 HUTCHINGS RD                                                                         ROCHESTER             NY      14624     USA     TRADE PAYABLE                                                                        $1.84
9515              LAPIERRE CAROLYN INDIVIDUALLY AND AS       250 BENEFIT ST                                                                           PROVIDENCE            RI      02903     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATRIX OF THE ESTATE OF ROBERT
                  LAPIERRE
9516              LAPOINTE GUY                               56 FEDERAL ST                                                                            SALEM                 MA      01970     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9517              LAPORTE COUNTY CIRCUIT COURT               813 LINCOLNWAY                                                                           LAPORTE               IN      46350     USA     TRADE PAYABLE                                                                      $508.78
9518              LAPTOPPLAZA INC                            10900 NW 97TH ST SUITE 104                                                               MIAMI                 FL      33178     USA     TRADE PAYABLE                                                                    $14,027.52
9519              LAQUANDRA MCGAGE                           5123 WOODGLEN DR                                                                         KNOXVILLE             TN      37920     USA     INSURANCE CLAIMS     5/16/2018        X            X              X          UNDETERMINED
9520              LARAMIE CNTY CIRCUIT COURT                 309 W 20TH ST 2300                                                                       CHEYENNE              WY      82001     USA     TRADE PAYABLE                                                                        $32.41
9521              LARENTIU AND APRIL MOCANU                  UNKNOWN                                                                                  COUNTY OF RIVERSIDE   CA                USA     INSURANCE CLAIMS     11/1/2016        X            X              X          UNDETERMINED
9522              LARKIN TATYANA J                           23797 EASTGATE AVE                                                                       ELKHART               IN      46516     USA     TRADE PAYABLE                                                                         $1.73
9523              LARKINS QUINTON JR                         400 CARLETON AVE                 CENTRAL ISLIP                                           NY                    NY      11722     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9524              LARRY & LINDA PARKER                       3260 E FAIRVIEW ROAD SW                                                                  STOCKBRIDGE           GA      30281     USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
9525              LARRY BELLOIR JR                           1751 HEATHER LN                                                                          FREDERICK             MD      21702     USA     TRADE PAYABLE                                                                         $1.44
9526              LARRY BIRCH                                6493 LINDSEY DRIVE                                                                       SAPULPA               OK      74066     USA     INSURANCE CLAIMS     6/6/2018         X            X              X          UNDETERMINED
9527              LARRY BRADLEY                              3261 PLACK RD                                                                            MADISON               GA      30650     USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
9528              LARRY CAPPOLELLA                           820 EAST PRINCETON AVE                                                                   PALMERTON             PA      18071     USA     INSURANCE CLAIMS     4/6/2018         X            X              X          UNDETERMINED
9529              LARRY CASTRO                               1480 8TH AVENUE                                                                          SACRAMENTO            CA      95818     USA     INSURANCE CLAIMS     8/9/2017         X            X              X          UNDETERMINED
9530              LARRY ENKELMANN LLC                        3000 NE BROOKTREE LN 100                                                                 KANSAS CITY           MO      64119     USA     TRADE PAYABLE                                                                      $164.54
9531              LARRY KNOEPFLER                            2492 HEMLOCK FARMS                                                                       HAWLEY                PA      18428     USA     INSURANCE CLAIMS     5/25/2016        X            X              X          UNDETERMINED
9532              LARRY LAMINA                               1124 BARTHOLEI COURT                                                                     CAROL STREAM          IL      60188     USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
9533              LARRY LAPOINT                              UNKNOWN                                                                                  UNKNOWN               TN                USA     INSURANCE CLAIMS     6/5/2018         X            X              X          UNDETERMINED
9534              LARRY MAY                                  55 KIRKWOOD RD                                                                           WEST HARTFORD         CT      06117     USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
9535              LARRY REX                                  2904 GREENHIGH LANE                                                                      MCKINNEY              TX      75071     USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
9536              LARRY RITCHIE                              15306 MINERS AVENUE SW                                                                   FROSTBURG             MD      21532     USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
9537              LARRY SELVAGE                              835 COLONIAL DR                                                                          BATON ROUGE           LA      70806     USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
9538              LARRY TREJO                                3221 33RD ST                                                                             SACRAMENTO            CA      95817     USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
9539              LARRY V SHERRILL CLERK                     CUMBERLAND COUNTY COURTHOUSE 2                                                           CROSSVILLE            TN      38555     USA     TRADE PAYABLE                                                                        $93.91
                                                             NORTH MAIN SUITE 302
9540              LARRY VAUGHN                               11708 CHANTELOUP DR                                                                      HOUSTON               TX      77047     USA     INSURANCE CLAIMS     5/1/2017         X            X              X          UNDETERMINED
9541              LARSEN JUDITH AND ERVIN                    155 NORTH MAIN STREET                                                                    EDWARDSVILLE          IL      62025     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9542              LARSON TARA J                              722 GARFIELD ST E                                                                        ANOKA                 MN      55303     USA     TRADE PAYABLE                                                                        $32.64
9543              LAS VEGAS CONSTABLE                        302 E CARSON AVE 5TH FL                                                                  LAS VEGAS             NV      89155     USA     TRADE PAYABLE                                                                      $416.22
9544              LASECKI JANICE                             1 S MAIN ST                                                                              NEW CITY              NY      10956     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9545              LASER IMAGE PLUS                           6285 E SPRING STREET 361                                                                 LONG BEACH            CA      90804     USA     TRADE PAYABLE                                                                        $70.42
9546              LASHALLE WHITMORE                          3910 PASSING STORM LANE                                                                  NORTH LAS VEGAS       NV      89031     USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
9547              LASHAMEYON JOHNS                           722 SOUTH 8TH STREET             A                                                       NASHVILLE             TN      37206     USA     INSURANCE CLAIMS     8/7/2017         X            X              X          UNDETERMINED
9548              LASHANDA SMITH                             UNKNOWN                                                                                  JACKSONVILLE          FL      33410     USA     INSURANCE CLAIMS     10/14/2018       X            X              X          UNDETERMINED
9549              LASONDA BOYENS                             438 NORTH ACACIA AVENUE                                                                  BLYTHE                CA      92225     USA     INSURANCE CLAIMS     2/13/2016        X            X              X          UNDETERMINED
9550              LASSITER JR; JOHN D AND BARBARA LASSITER   250 BENEFIT ST                                                                           PROVIDENCE            RI      02903     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9551              LATANYA WILLIAMS                           1436 SAGE DRIVE                                                                          BOLINGBROOK           IL      60490     USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
9552              LATICIA URZUA                              1977 AYERS ROAD                                                                          CONCORD               CA      94521     USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
9553              LATIN CREATIONS INC                        2220 OTAY LAKES RD SUITE 502                                                             CHULA VISTA            CA     91915     USA     TRADE PAYABLE                                                                      $177.74
9554              LATISHA HURST                              3517 20TH STREET                                                                         HIGHLAND              CA      92346     USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
9555              LATISHA NEAL                               922 ROCK HILL PKWY                                                                       LITHIA SPRINGS        GA      30122     USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
9556              LATIUM USA TRADING LLC                     5005 VETERANS MEMORIAL HWY                                                               HOLBROOK              NY      11741     USA     TRADE PAYABLE                                                                     $1,143.75
9557              LATONIA MENTER                             9408 BROOKWOOD RD DBA 1967                                                               BEAR                  DE      19701     USA     TRADE PAYABLE                                                                      $199.15
9558              LATONYA HERBERT                            229 86TH STREET SOUTH                                                                    BIRMINGHAM            AL      35206     USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
9559              LATORRES ADELAIDA                          167 BARKER ST APARTMENT B3                                                               HARTFORD              CT      06114     USA     TRADE PAYABLE                                                                      $144.16
9560              LATOYA COOPER                              103 MOREKIS DR                                                                           SAVANNAH              GA      31406     USA     INSURANCE CLAIMS     7/10/2016        X            X              X          UNDETERMINED
9561              LATOYA PEMBERTON                           14 D NEWARK                                                                              FREDERIKSTED          VI      00840     USA     INSURANCE CLAIMS     12/16/2017       X            X              X          UNDETERMINED
9562              LATOYA WILLIAMS                            55 WILLOUGHBY ST APT 1I                                                                  NEWARK                NJ      07112     USA     INSURANCE CLAIMS     12/12/2016       X            X              X          UNDETERMINED
9563              LATRICE KINARD                             808 SUMMIT CREEK DRIVE                                                                   SHOREWOOD             IL      60404     USA     INSURANCE CLAIMS     3/1/2018         X            X              X          UNDETERMINED
9564              LATROY GANAWAY                             14431 CADRON AVENUE              26                                                      HAWTHORNE             CA      90250     USA     INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
9565              LATTA BROOKE E                             2401 N WALNUT ST APT 14F                                                                 MUNCIE                IN      47303     USA     TRADE PAYABLE                                                                         $1.74


                                                                                                                                  Page 120 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                    18-23537-rdd                               Doc 20                  Filed 01/18/19
                                                                                                                                      Schedule Entered            01/18/19
                                                                                                                                               E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                   Case Number: 18-23537
                                                                                                                                      Pg 761 of 1461




                                                                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name                   Address 1                                  Address 2                          Address 3         Address 4     City                  State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                               Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                                                                  (Y/N)
9566              LATTMAN RICHARD M                 19464 WESTLING DR                                                                                             OREGON CITY           OR      97045        USA     TRADE PAYABLE                                                                       $12.94
9567              LAUDERDALE IAN                    57 S CENTER ST APT 3                                                                                          REXBURG               ID      83440        USA     TRADE PAYABLE                                                                       $12.02
9568              LAUDERDALE MARGARET               44 HAWLEY ST                                                                                                  BINGHAMTON            NY      13901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9569              LAUDIG RUBY A                     155 NORTH MAIN STREET                                                                                         EDWARDSVILLE          IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9570              LAUPERT CHERRI                    XXXX                                                                                                          CARY                  NC      27511        USA     TRADE PAYABLE                                                                       $35.22
9571              LAURA & MICHAEL HARRIS            402 CONCORD AVENUE                                                                                            WILMINGTON            DE      19803        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
9572              LAURA & RON KUEHLER               PO BOX 592                                                                                                    GROOM                 TX      79039        USA     INSURANCE CLAIMS     5/5/2018         X            X              X          UNDETERMINED
9573              LAURA AVILES                      3576 MULFORD AVE                                                                                              LYNWOOD               CA      90262        USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
9574              LAURA BAKER                       NEEDED                                                                                                        EATON                 OH      45320        USA     INSURANCE CLAIMS     6/13/2018        X            X              X          UNDETERMINED
9575              LAURA BANKSTON                    GWINNETT MAGISTRATE COURT POB 568                                                                             LAWRENCEVILLE         GA      30046        USA     TRADE PAYABLE                                                                      $231.54
9576              LAURA BORNE                       3458 ASHTON DR                                                                                                UNIONTOWN             OH      44685        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
9577              LAURA BOWMAN                      11555 S FORK DR APT 2062                                                                                      BATON ROUGE           LA      70816        USA     INSURANCE CLAIMS     12/1/2016        X            X              X          UNDETERMINED
9578              LAURA CARTER                      5830 RICHWOOD                                                                                                 LANSING               MI      48911        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
9579              LAURA CHARLES                     419 LIVE OAK WALK                                                                                             BLUFFTON              SC      29910        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
9580              LAURA CHAVEZ                      175 W LITTON AVE                                                                                              COLTON                CA      92324        USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
9581              LAURA CHIPMAN                     120 COLLEGE AVENUE                                                                                            DURHAM                NC      27713        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
9582              LAURA ELLEN BELL                  30856 BARTELS RD                                                                                              BULVERDE              TX      78163        USA     TRADE PAYABLE                                                                      $550.00
9583              LAURA FLORES                      UNKNOWN                                                                                                       UNKNOWN                       UNKNOWN              INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
9584              LAURA GARCIA                      239 MANGO RD                                                                                                  EL PASO               TX      79925        USA     INSURANCE CLAIMS     3/25/2016        X            X              X          UNDETERMINED
9585              LAURA HAWES                       SAM NUNN ATLANTA FEDERAL CENTER            100 ALABAMA STREET SW SUITE 4R30                                                         GA                   USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9586              LAURA LEYVA                       2042 GERARD STREET                         137                                                                DELANO                CA      93215        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
9587              LAURA LEYVA                       2042 GERARD STREET                         137                                                                DELANO                CA      93215        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
9588              LAURA LOPEZ                       8809 ROSECRANS AVE APT 12A                                                                                    DOWNEY                CA      90242        USA     INSURANCE CLAIMS     10/29/2017       X            X              X          UNDETERMINED
9589              LAURA MURAOKA                     9900 SUN CHASER TR SW                                                                                         ALBUQUERQUE           NM      87121        USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
9590              LAURA ROMERO                      UNKNOWN                                                                                                       UNKNOWN               TN                   USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
9591              LAURA RUSCHE                      611 LARAMIE AVE                                                                                               GLENVIEW              IL      60025        USA     INSURANCE CLAIMS     5/14/2018        X            X              X          UNDETERMINED
9592              LAURA SANCHEZ ZARAGOSA            13833 AVE 232                                                                                                 TULARE                CA      93274        USA     INSURANCE CLAIMS     4/22/2018        X            X              X          UNDETERMINED
9593              LAURA SHOPSHEAR                   UNKNOWN                                                                                                       UNKNOWN                       UNKNOWN              INSURANCE CLAIMS     8/26/2018        X            X              X          UNDETERMINED
9594              LAURA SORANTINO                   25 TWO PENNY RUN                                                                                              PILESGROVE            NJ      08098        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
9595              LAURANNA GIBSON                   416 N CHESTER ST                                                                                              BALTIMORE             MD      21231        USA     INSURANCE CLAIMS     1/19/2018        X            X              X          UNDETERMINED
9596              LAUREN & LARRY CANALE             15 COLONIAL DRIVE                                                                                             CLINTON               MA      01510        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
9597              LAUREN BEVIS                      24678 CARIBOU SQUARE                                                                                          ALDIE                 VA      20105        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
9598              LAUREN DANIELS                    212 FOURTH AVENUE                                                                                             EGG HARBOR TOWNSHIP   NJ      08234        USA     INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED

9599              LAUREN REINHOLD                                                                                                                                                                                    INSURANCE CLAIMS     8/19/2018        X            X              X          UNDETERMINED
9600              LAURENCE CALUZA                                                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
9601              LAURENCE DUNN                                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
9602              LAURENCE LEKA                     1005 S TWIN MOUNDS                                                                                            YALE                  OK      74085        USA     INSURANCE CLAIMS     7/9/2018         X            X              X          UNDETERMINED
9603              LAURENT BRUERE                    3501 JACK NORTHROP AVE D7887DBA                                                                               HAWTHORNE             CA      90250        USA     TRADE PAYABLE                                                                      $100.75
                                                    WAHOOART COM
9604              LAURETTA CONROY                   28 SUPERIOR ROAD                                                                                              FLORAL PARK           NY      11001        USA     INSURANCE CLAIMS     1/20/2018        X            X              X          UNDETERMINED
9605              LAURIE AND DAVID BAIER            W6170 WAUBEEK MOUND ROAD                                                                                      EAU GALLE             WI      54736        USA     INSURANCE CLAIMS     6/13/2018        X            X              X          UNDETERMINED
9606              LAURIE B WILLIAMS                 CHAPTER 13 TRUSTEE 225 N MARKET SUITE310                                                                      WICHITA               KS      67202        USA     TRADE PAYABLE                                                                      $253.85

9607              LAURIE GRIFFIN                    1801 CARMEL RD                                                                                                CHARLOTTE             NC      28226        USA     INSURANCE CLAIMS     7/7/2007         X            X              X          UNDETERMINED
9608              LAURIE HESSON                     119 SATURN RD                                                                                                 ST AUGUSTINE          FL      32086        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
9609              LAURIE INGRAM                     4511 SINAI DRIVE                                                                                              TASCO                 WA      99301        USA     INSURANCE CLAIMS     11/13/2013       X            X              X          UNDETERMINED
9610              LAURIE K WEATHERFORD              CHAPTER 13 TRUSTEE PO BOX 1103                                                                                MEMPHIS               TN      381011103    USA     TRADE PAYABLE                                                                      $392.31
9611              LAURIE OWEN                       800 NE OREGON ST 1045                                                                                         PORTLAND              OR      97232        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9612              LAURIE WALKER                     5711 EAGLEVALLEY                                                                                              ST LOUIS              MO      63136        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
9613              LAVALE ASSOCIATES II LLC          PO BOX 783927                              CO GUMBERG ASSET MGMT                                              PHILADELPHIA          PA      19178-3927   USA     UTILITIES PAYABLE                                                                  $891.18
9614              LAVERGNE KATIE R                  94 NEWLAND AVE                                                                                                BELLINGHAM            MA      02019        USA     TRADE PAYABLE                                                                        $9.33
9615              LAVERNE CHAPMAN                   1393 CLIMBING FIG DR                                                                                          BLACKLICK             OH      43004        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
9616              LAVIERA RAIZA                     23 ABBEY LN                                                                                                   SOUTH HADLEY          MA      01075        USA     TRADE PAYABLE                                                                       $95.37
9617              LAVONDA BELLE                     602 ROSEWOOD AVE                                                                                              SPRINGFIELD           OH      45506        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
9618              LAW OFFICE OF ANDREU PALM & A     701 SW 27TH AVENUE SUITE 900                                                                                  MIAMI                 FL      33135        USA     TRADE PAYABLE                                                                       $50.00
9619              LAW OFFICE OF DANIEL H OSTER      P O BOX 7428                                                                                                  BISMARCK              ND      58507        USA     TRADE PAYABLE                                                                        $6.97
9620              LAW OFFICE OF FIFE & CESTA PL     LAW OFFICE OF FIFE & CESTA PL1811 S ALMA                                                                      MESA                  AZ      85210        USA     TRADE PAYABLE                                                                       $65.53
                                                    SCHOOL RD STE
9621              LAW OFFICE OF JAMES R VAUGHAN     11445 E VIA LINDA STE 2-610                                                                                   SCOTTSDALE            AZ      85259        USA     TRADE PAYABLE                                                                       $192.50
9622              LAW OFFICE OF JOHN E LINDNER P    1920 GREENSPRING DR 222                                                                                       TIMONIUM              MD      21093        USA     TRADE PAYABLE                                                                        $13.58
9623              LAW OFFICE OF JOUBERT WDAVENP     5210 EPIMA STE 120                                                                                            TUCSON                AZ      85712        USA     TRADE PAYABLE                                                                       $113.98
9624              LAW OFFICE OF RONALD KIP GATES    1905 ROYAL AVENUE                                                                                             MONROE                LA      71201        USA     TRADE PAYABLE                                                                       $148.08
9625              LAW OFFICES OF DAVID T BOWEN PC   3331 WEST BIG BEAVER RD STE 1                                                                                 TROY                  MI      48084        USA     TRADE PAYABLE                                                                       $671.27
9626              LAW OFFICES OF JOHN ELINDNER      920 GREENSPRING DR STE 222                                                                                    TIMONIUM              MD      21093        USA     TRADE PAYABLE                                                                        $37.54
9627              LAW OFFICES OF LESLIE C TOGIOK    ATTORNEY AT LAW LLLC 1050 BISHOP STREET                                                                       HONOLULU              HI      96813        USA     TRADE PAYABLE                                                                       $242.09
                                                    545
9628              LAW OFFICES OF MARVIN DANG        PO BOX 4109                                                                                                   HONOLULU              HI      96812        USA     TRADE PAYABLE                                                                      $162.06
9629              LAWANDA AUSTIN                    133 GLEN HOLLOW CIR                                                                                           DECATUR               GA      30034        USA     INSURANCE CLAIMS     1/10/2018        X            X              X          UNDETERMINED
9630              LAWERY GARY B                     1406 SWEETBRIAR ROAD                                                                                          MORRISVILLE           PA      19067        USA     TRADE PAYABLE                                                                        $1.78
9631              LAWLER EDWARD                     7705 N 106TH STREET                                                                                           OMAHA                 NE      68122        USA     TRADE PAYABLE                                                                       $46.18
9632              LAWRENCE & BEVERLY PIERCE         14 JANE COVE                                                                                                  JACKSON               TN      38305        USA     INSURANCE CLAIMS     3/14/2018        X            X              X          UNDETERMINED
9633              LAWRENCE & LINDA KATES            54 ANDREW AVE                                                                                                 OAKLAND               NJ      07436        USA     INSURANCE CLAIMS     3/4/2016         X            X              X          UNDETERMINED
9634              LAWRENCE ABRAMS                   114 CORBETT ROAD                                                                                              STOUGHTON             MA      02072        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
9635              LAWRENCE AIDA M                   18882 WALNUT ST                                                                                               FOUNTAIN VALLEY       CA      92708        USA     TRADE PAYABLE                                                                        $3.66
9636              LAWRENCE ANDERSON                 231 CORONADO BLVD                                                                                             TITUSVILLE            FL      32780        USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
9637              LAWRENCE COMBROUZE                6431 NE 21ST ST                                                                                               FT LAUDERDALE         FL      33308        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
9638              LAWRENCE COUNTY MUNICIPAL COUR    LAWRENCE COUNTY MUNICIPAL COUR4441                                                                            COLUMBUS              OH      43228        USA     TRADE PAYABLE                                                                      $124.19
                                                    WEST BROAD STREET
9639              LAWRENCE DAVON E                  6706 FLAGSTAFF STREET                                                                                         HYATTSVILLE           MD      20785        USA     TRADE PAYABLE                                                                        $1.17
9640              LAWRENCE FOX                      6 MOCKINGBIRD PATH                                                                                            DARTMOUTH             MA      02747        USA     INSURANCE CLAIMS     12/6/2017        X            X              X          UNDETERMINED
9641              LAWRENCE FREEMAN                  1855 MEADOWLAWN DRIVE                                                                                         CHARLESTON            SC      29407        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
9642              LAWRENCE P ZAMZOK                 6001 WHITEMAN DR NW                                                                                           ALBUQUERQUE           NM      87120        USA     TRADE PAYABLE                                                                       $20.16
9643              LAWRENCE YAMAMOTO                 94-101 HAILONO PL                                                                                             MILILANI              HI      96789        USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
9644              LAWRENCEKAREN ADASHEK             913 CHATSWORTH DRIVE                                                                                          ACCOKEEK              MD      20607        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
9645              LAWS TIFFANY L                    1228-303 CHESTNUT PLACE                                                                                       CAMBRIDGE             MD      21613        USA     TRADE PAYABLE                                                                        $1.11
9646              LAWSON COREY D                    3608 LYNDALE AVE                                                                                              BALTIMORE             MD      21213        USA     TRADE PAYABLE                                                                        $2.48
9647              LAWSON HANNAH                     909 E 34TH AVENUE                                                                                             SPOKANE               WA      99203        USA     TRADE PAYABLE                                                                        $1.85


                                                                                                                                              Page 121 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                              Doc 20                  Filed 01/18/19
                                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                                        E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                               Pg 762 of 1461




                                                                                                                                                                                                                                                                   Contingent

                                                                                                                                                                                                                                                                                Unliquidated

                                                                                                                                                                                                                                                                                               Disputed
Row No. Account   Creditor's Name                             Address 1                                 Address 2                          Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                       Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                                          Offset
                                                                                                                                                                                                                                                                                                                          (Y/N)
9648              LAWSON JOEL N AND DEBORAH J                 100 N CALVERT ST                                                                                             BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9649              LAWSON RICHARD                              209 HWY 172 UNIT 2                                                                                           NEWPORT              NC      28570        USA     TRADE PAYABLE                                                                        $81.60
9650              LAWSON SR; WILLIAM G                        155 NORTH MAIN STREET                                                                                        EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9651              LAWYER CHASE                                2525 86 AVE W APT 6-217                                                                                      UNIVERSITY PLACE     WA      98466        USA     TRADE PAYABLE                                                                         $4.19
9652              LAYNE JOHN                                  111 COURT ST                                                                                                 CHARLESTON           WV      25301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9653              LAZARA GARCIA                               15739 SOUTHWEST 139TH AVE                                                                                    MIAMI                FL      33177        USA     INSURANCE CLAIMS     5/27/2017        X            X              X          UNDETERMINED
9654              LAZARO MIGUEL                               230 CLIFFORD AVE APT E                                                                                       WATSONVILLE          CA      95076        USA     TRADE PAYABLE                                                                        $96.61
9655              LAZU AMARI                                  CALLE 7 IH 10 URB LA PROVIDENCIA                                                                             TOA ALTA             PR      00953        USA     TRADE PAYABLE                                                                        $45.00
9656              LB COMM MRTG TR CMPT CERT SRS 2007          ONE BURLINGTON WOODS DRIVE                CO KEYPOINT PARTNERS LLC                                           BURLINGTON           MA      01803        USA     TRADE PAYABLE                                                                     $4,901.07
9657              LBA REIT VI LLC                             PO BOX 748906                                                                                                LOS ANGELES          CA      90074        USA     TRADE PAYABLE                                                                    $66,725.16
9658              LBG INTERNATIONAL LTD                       411 WALNUT STREET 10156                                                                                      GREEN COVE SPRINGS   FL      32043-3443   USA     TRADE PAYABLE                                                                      $396.20
9659              L'CHEF LLC                                  188 NORTH BLUFF STREET STE 100                                                                               SAINT GEORGE         UT      84770        USA     TRADE PAYABLE                                                                     $1,253.00
9660              LDC ENTERPRISE INC LTD                      108 LILLIE LANE SE                                                                                           PINE ISLAND          MN      55963        USA     TRADE PAYABLE                                                                    $18,593.40
9661              LDR GLOBAL INDUSTRIES LLC                   600 N KILBOURN AVE                                                                                           CHICAGO              IL      60624        USA     TRADE PAYABLE                                                                    $32,371.24
9662              LEACH RUSSEL A                              8908 5TH AVE W                                                                                               EVERETT              WA      98204        USA     TRADE PAYABLE                                                                         $1.85
9663              LEADERTUX INC                               1714 WALL ST                                                                                                 LOS ANGELES          CA      90015        USA     TRADE PAYABLE                                                                      $221.26
9664              LEAH CHENG                                  3183 WILSHIRE BLVD 196B24 DBA OUTLET BY                                                                      LOS ANGELES          CA      90010        USA     TRADE PAYABLE                                                                        $28.48
                                                              DESIGN
9665              LEAH SIN                                    45694 W LONG WAY                                                                                             MARICOPA             AZ      85139        USA     TRADE PAYABLE                                                                     $2,964.42
9666              LEAH YACOB                                  42653 ADAN TERRACE                                                                                           ASHBURN              VA      20148        USA     INSURANCE CLAIMS     4/30/2018        X            X              X          UNDETERMINED
9667              LEAHY JAMES AND SHARON LEAHY                56 PATERSON ST                                                                                               NEW BRUNSWICK        NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9668              LEAMONS HERMAN AND DOROTHY LEAMONS          ST CLAIR COUNTY BUILDING                  10 PUBLIC SQUARE                                                   BELLEVILLE           IL      62220        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9669              LEATHER PRO INC                             12900 BRADLEY AVE                                                                                            SYLMAR               CA      91342        USA     TRADE PAYABLE                                                                        $34.14
9670              LEATHERMAN TOOL GROUP INC                   PORTLAND OR 97294-0595                                                                                       PORTLAND              OR     97294-0595   USA     TRADE PAYABLE                                                                    $33,431.84
9671              LEATRIS HOTCHKISS                           8120 WHISPERING MEADOWS RD                                                                                   JOSHUA               TX      76058        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
9672              LEBLANC BRITTANY                            12 JOHN STREET                                                                                               WORCESTER            MA      01609        USA     TRADE PAYABLE                                                                         $0.52
9673              LEBREAULT CHRISTOPHER W                     1871 COLUMBUS AVE APT 5                                                                                      BOSTON               MA      02119        USA     TRADE PAYABLE                                                                      $173.68
9674              LEDVANCE LLC                                PO BOX 3661                                                                                                  CAROL STREAM         IL      60132        USA     TRADE PAYABLE                                                                    $10,896.43
9675              LEDWELL ELAREE                              5705 FOREST RD                                                                                               CHEVERLY             MD      20785        USA     TRADE PAYABLE                                                                         $0.35
9676              LEE & CO LTD                                DOWON BLDG 903-21 DAECHI-DONG             KANGNAM-GU                                                         SEOUL                SOUTH                        TRADE PAYABLE                                                                   $597,178.24
                                                                                                                                                                                                KOREA
9677              LEE CHLOE                                   18209 52ND AVE W APT 304                                                                                     LYNNWOOD             WA      98037        USA     TRADE PAYABLE                                                                        $1.84
9678              LEE DOA                                     799 CHARLES AVE                                                                                              SAINT PAUL           MN      55104        USA     TRADE PAYABLE                                                                        $1.85
9679              LEE FELIS                                   1407 OLD COUNTY ROAD                                                                                         DAPHNE               AL      36526        USA     INSURANCE CLAIMS     1/27/2018        X            X              X          UNDETERMINED
9680              LEE FRANCES                                 600 W JEFFERSON ST 2008                                                                                      LOUISVILLE           KY      40202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9681              LEE H BACON                                 LEE H BACON COURT OFFICER SALEM COUNTY                                                                       SALEM                NJ      08079        USA     TRADE PAYABLE                                                                       $76.52
                                                              PO
9682              LEE JAMES AND EVELYN                        100 N CALVERT ST                                                                                             BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9683              LEE JUNGMIN G                               9050 SW WASHINGTON SQUARE RD APT 212                                                                         TIGARD               OR      97223        USA     TRADE PAYABLE                                                                      $201.77

9684              LEE KENNETH E AND CAROLYN A LEE HIS WIFE    100 N CALVERT ST                                                                                             BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9685              LEE LORA                                    49 SLATER AVENUE                                                                                             SPRINGFIELD          MA      01119        USA     TRADE PAYABLE                                                                        $9.26
9686              LEE RODGERS                                 3786 JUBILEE POINT ROAD                                                                                      ORANGE BEACH         AL      36561        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
9687              LEE SHELTON                                 100 N CALVERT ST                                                                                             BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9688              LEE TIM AND HERBERT ASO ALLSTATE            45-939 POOKELA ST                                                                                            KANEOHE              HI      96744        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY
9689              LEE TRAUT                                   540 TURICUM RD                                                                                               LAKE FOREST          IL      60045        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
9690              LEEANDRA DELA CRUZ                          1615 MAIN POSA DR                                                                                            SAN ANTONIO          TX      78201        USA     INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED
9691              LEEANN SHINAVSKI                            168 BROADLAWN DR                                                                                             ELIZABETH            PA      15037        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
9692              LEECH JERALD                                10 N TUCKER BLVD                                                                                             ST LOUIS             MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9693              LEG AVENUE INC                              19601 EAST WALNUT DR SOUTH                                                                                   CITY OF INDUSTRY     CA      91748        USA     TRADE PAYABLE                                                                      $748.32
9694              LEGACY COMMERCIAL HOLDINGS INC              11732 ROSCOE BLVD                                                                                            SUN VALLEY           CA      91352        USA     TRADE PAYABLE                                                                     $1,882.08
9695              LEGACY DECOR                                1201 E BALL RD X                                                                                             ANAHEIM              CA      92805        USA     TRADE PAYABLE                                                                     $1,832.05
9696              LEGACY MANUFACTURING COMPANY                P O BOX 310151                                                                                               DES MOINES           IA      50331-0151   USA     TRADE PAYABLE                                                                    $37,327.73
9697              LEGACY RETAILERS INC                        11625 CUSTER ROAD SUITE 110-511                                                                              FRISCO               TX      75035        USA     TRADE PAYABLE                                                                      $849.29
9698              LEGAL RECOVERY LAW OFFICES IN               LEGAL RECOVERY LAW OFFICES INMARK D                                                                          SAN DIEGO            CA      92108        USA     TRADE PAYABLE                                                                      $188.07
                                                              WALSH BAR206059 5030
9699              LEGAL RECOVERY LAW OFFICES IN               LEGAL RECOVERY LAW OFFICES INMARK D                                                                          SAN DIEGO            CA      92108        USA     TRADE PAYABLE                                                                       $456.65
                                                              WALSH BAR206059 5030
9700              LEGAL RECOVERY LAW OFFICES IN               LEGAL RECOVERY LAW OFFICES INMARK D                                                                          SAN DIEGO            CA      92108        USA     TRADE PAYABLE                                                                       $496.81
                                                              WALSH BAR206059 5030
9701              LEGAL RECOVERY LAW OFFICES IN               LEGAL RECOVERY LAW OFFICES INMARK D                                                                          SAN DIEGO            CA      92108        USA     TRADE PAYABLE                                                                        $34.24
                                                              WALSH BAR206059 5030
9702              LEGAL RECOVERY LAW OFFICES IN               LEGAL RECOVERY LAW OFFICES INMARK D                                                                          SAN DIEGO            CA      92108        USA     TRADE PAYABLE                                                                       $366.18
                                                              WALSH BAR206059 5030
9703              LEGETTE MARTHA                              5000 MABELINE RD                                                                                             CHARLESTON           SC      29410        USA     TRADE PAYABLE                                                                      $136.65
9704              LEGGARD MELISSA                             809 CHRISTOPHER DRIVE                                                                                        WYOMISSING           PA      19610        USA     TRADE PAYABLE                                                                         $1.77
9705              LEGIT MEDIA LLC                             755 CATSKILL AVE                                                                                             COPIAGUE             NY      11726        USA     TRADE PAYABLE                                                                        $44.60
9706              LEHMANN CHESTER R AND JEAN D LEHMANN        PHILADELPHIA CITY HALL                    CHESTNUT ST                                                        PHILADELPHIA         PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9707              LEI WANG                                    2160 REDBUD SUITE 110                                                                                        MCKINNEY             TX      75069        USA     TRADE PAYABLE                                                                    $25,597.63
9708              LEIBOWITZ DAVID P; AS BANKRUPTCY TRUSTEE    16501 KEDZIE AVE                                                                                             MARKHAM              IL      60428        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  FOR THE ESTATE OF DIANE ELAINE HARRIS-
                  CURRIE
9709              LEICK FURNITURE LLC                                                                                                                                                                                        TRADE PAYABLE                                                                     $5,248.98
9710              LEIDYS JIMENEZ                              7710 W 28TH AVE                           APT 216                                                            HIALEAH              FL      33018        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
9711              LEIMOMI LANUZZI                             108 22ND AVE SW                           SUITE 4                                                            OLYMPIA              WA      98501        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
9712              LEISA MERRITT                               3557 VINEVILLE AVE                                                                                           MACON                GA      31204        USA     TRADE PAYABLE                                                                      $100.00
9713              LELAND COOKSON                              1349 KATHERINE COURT                                                                                         HURST                TX      76053        USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
9714              LEM CHRIS AND MARY JEAN; AND JUAN LAGO      312 E COOK ST C                                                                                              SANTA MARIA          CA      93454        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ASO STATE FARM GENERAL INSURANCE
                  COMPANY
9715              LEMON ISIAC JR AND DOROTHY LEMON HIS WIFE   100 N CALVERT ST                                                                                             BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

9716              LEMONTREE ICS                               5231 HANOVER CLOSE                                                                                           NEW ALBANY            OH     43054        USA     TRADE PAYABLE                                                                   $284,570.38
9717              LENA VANDEVENTER                            UNKNOWN                                                                                                      GRAY                 TN                   USA     INSURANCE CLAIMS     1/22/2018        X            X              X          UNDETERMINED
9718              LENAHAN ROBERT                              63 COMANCHE AVE                                                                                              ROCKAWAY             NJ      07866        USA     TRADE PAYABLE                                                                         $1.80
9719              LENDA HENDERSON                             853 REVEREND RICHARD WILSON DR            APT 10B                                                            KENNER               LA      70062        USA     INSURANCE CLAIMS     3/9/2018         X            X              X          UNDETERMINED



                                                                                                                                                       Page 122 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                                Doc 20   Filed 01/18/19
                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                           E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                Case Number: 18-23537
                                                                                                                                  Pg 763 of 1461




                                                                                                                                                                                                                                                 Contingent

                                                                                                                                                                                                                                                              Unliquidated

                                                                                                                                                                                                                                                                             Disputed
Row No. Account   Creditor's Name                             Address 1                                 Address 2             Address 3         Address 4     City               State   Zip       Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                     Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                        Offset
                                                                                                                                                                                                                                                                                                        (Y/N)
9720              LENDMARK FINANCIAL SERVICES I               FRADKIN & WEBER P A 200 E JOPPAROAD STE                                                         TOWSON             MD      21286     USA     TRADE PAYABLE                                                                        $95.20
                                                              301
9721              LENNOX CHARLOTTE L                          250 BENEFIT ST                                                                                  PROVIDENCE         RI      02903     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9722              LENOIR CITY UTILITIES BOARD LCUB            PO BOX 449                                                                                      LENOIR CITY        TN      37771     USA     UTILITIES PAYABLE                                                                  $410.18
9723              LENORA HOLMAN                               1025 WEST 19TH STREET                     3A                                                    PANAMA CITY        FL      32405     USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
9724              LENORA WONG                                 715 A BRAZIL AVENUE                                                                             SAN FRANCISCO      CA      94112     USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
9725              LENTINI GERALD AND APRIL LENTINI            250 BENEFIT ST                                                                                  PROVIDENCE         RI      02903     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9726              LEO CHANG                                                                                                                                                                                TRADE PAYABLE                                                                      $432.06
9727              LEO NEWELL                                  947 EAST 80 SOUTH                                                                               OREM               UT      84097     USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
9728              LEO PANK JR                                 10905 SOUTHWEST 42ND AVENUE                                                                     OCALA              FL      34476     USA     INSURANCE CLAIMS     2/27/2015        X            X              X          UNDETERMINED
9729              LEO RAHAL                                   6823 BRANDYWINE LOOP NE                                                                         ALBUQUERQUE        NM      87111     USA     INSURANCE CLAIMS     7/26/2016        X            X              X          UNDETERMINED
9730              LEON BLANCA                                 1100 COMMERCE ST 1452                                                                           DALLAS             TX      75242     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9731              LEON CALLEN                                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED
9732              LEON CALLEN                                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED
9733              LEON DIANA                                  URB ARBOLADA F-24 CALLE CEIBA                                                                   CAGUAS             PR      00727     USA     TRADE PAYABLE                                                                        $0.63
9734              LEON GRIFFIN                                5909 BOXELDER COVE                                                                              GREENSBORO         NC      27405     USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
9735              LEON MARIE E                                13150 NORTH MIAMI AVE                                                                           MIAMI              FL      33168     USA     TRADE PAYABLE                                                                      $189.58
9736              LEON PALOMA                                 5616 MAYWOOD AVE                                                                                MAYWOOD            CA      90270     USA     TRADE PAYABLE                                                                       $10.98
9737              LEONAR VELASQUEZ                            124 AHANIA PARKWAY APT B                                                                        METAIRIE           LA      70001     USA     INSURANCE CLAIMS     10/7/2018        X            X              X          UNDETERMINED
9738              LEONARD DAVID E                             113 CHESTNUT ST                                                                                 ALLEGAN MI 49010   MI      49010     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9739              LEONARD FUDGE                               1449 HELDERBERG TRAIL                                                                           BERNE              NY      12023     USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
9740              LEONARD GRANT                               UNKNOWN                                   UNKNOWN                                               UNKNOWN            FL                USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
9741              LEONARD HEDGEPETH                           3517 THAMESFORD ROAD                                                                            FAYETTEVILLE       NC      28311     USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
9742              LEONARD TYSON                               3255 BELGRADE STREET                                                                            PHILADELPHIA       PA      19134     USA     INSURANCE CLAIMS     12/24/2016       X            X              X          UNDETERMINED
9743              LEONOR & JOSE RAMIREZ                       2971 HORSESHOE BEND                                                                             GAINSVILLE         GA      30507     USA     INSURANCE CLAIMS     2/21/2018        X            X              X          UNDETERMINED
9744              LEONOR JAIMES                               1404 SOUTH 6TH STREET                                                                           ROCKFORD           IL      61104     USA     INSURANCE CLAIMS     5/12/2014        X            X              X          UNDETERMINED
9745              LEONOR PINEDO                               1109 GRIFFITH PLACE                                                                             SANTA ANA          CA      92707     USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
9746              LEONORA GONZALEZ                            902 W 77TH ST                                                                                   HIALEAH            FL      33012     USA     INSURANCE CLAIMS     6/17/2018        X            X              X          UNDETERMINED
9747              LEPORE RACHEL INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                           EDWARDSVILLE       IL      62025     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF EDWARD
                  RUFUS LORD JR DECEASED
9748              LEPPO BOBBIE J                              678 SOUTH HAMPTON                                                                               YORK               PA      17402     USA     TRADE PAYABLE                                                                        $1.77
9749              LEROY & MICHELLE WILLIAMS                   515 CABOT DRIVE                                                                                 HOCKESSIN          DE      19707     USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
9750              LEROY GOULD                                 29 BROADWAY                                                                                     NEWTONVILLE        MA      02460     USA     INSURANCE CLAIMS     7/4/2018         X            X              X          UNDETERMINED
9751              LESCALLEET KRISTI B AND ROY LESCALEET HER   100 N CALVERT ST                                                                                BALTIMORE          MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
9752              LESHAUN GADDY                               PO BOX 536                                                                                      MT HOLLY           NJ      08060     USA     TRADE PAYABLE                                                                        $58.00
9753              LESHEN & SLIWINSKI PC                       310 S SCHUYLER AVE STE 201                                                                      KANKAKEE           IL      60901     USA     TRADE PAYABLE                                                                        $39.81
9754              LESHON KIMBLE-BROWN                         8 HUTTON STREET                                                                                 GAITHERSBURG       MD      20877     USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
9755              LESLIE & CHRISTOPHER MULLIN                 16895 ISLAND AVE                                                                                LAKEVILLE          MN      55044     USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
9756              LESLIE & NELIA ELMORE                       9540 S CAMINO CABALGATA                                                                         VAIL               AZ      85641     USA     INSURANCE CLAIMS     5/8/2017         X            X              X          UNDETERMINED
9757              LESLIE ELDRIDGE                             UNKNOWN                                                                                         UNKNOWN                    UNKNOWN           INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
9758              LESLIE ELDRIDGE                             UNKNOWN                                                                                         UNKNOWN                    UNKNOWN           INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
9759              LESLIE FASSETT                              2488 MARCY HILL ROAD                                                                            TOWANDA            PA      18848     USA     INSURANCE CLAIMS     5/16/2013        X            X              X          UNDETERMINED
9760              LESLIE KRISTEN A                            807 EAST 5TH AVENUE 4                                                                           DENVER             CO      80218     USA     TRADE PAYABLE                                                                        $34.12
9761              LESLIE MCCLELLAN                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
9762              LESLIE MERRILL                              9948 NORTH PEGASUS AVENUE                                                                       TUCSON             AZ      85742     USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
9763              LESLIE MILLER                               8013 GRAND TETON DR                                                                             POTOMAC            MD      20854     USA     INSURANCE CLAIMS     12/22/2017       X            X              X          UNDETERMINED
9764              LESLIE PHILLIPS                             67 SPINNAKER LANE                                                                               POCASSET           MA      02559     USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
9765              LESTER AND SANDRA WARD                      4807 11TH AVENUE                                                                                LOS ANGELES        CA      90043     USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
9766              LESTER DANIEL S                             7 IVY HILL DR                                                                                   MIDDLETOWN         MD      21769     USA     TRADE PAYABLE                                                                         $2.60
9767              LESTER EXUM                                 231 BERRY ST                                                                                    PARK FOREST        IL      60466     USA     INSURANCE CLAIMS     6/23/2018        X            X              X          UNDETERMINED
9768              LESTER PUST                                 1815 17TH STREET W                                                                              BILLIONS           MT      59102     USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
9769              LETENDRE MICHAEL                            27 MYRTLEBANK AVE                                                                               BOSTON             MA      02124     USA     TRADE PAYABLE                                                                        $84.64
9770              LETHA & CHARLES MIZE                        45476 HIGHWAY 19                                                                                STRATFORD          OK      74872     USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
9771              LETICIA ALFARO                              210 SPIREA                                                                                      ST BAKERSFIELD     CA      93314     USA     TRADE PAYABLE                                                                        $90.92
9772              LETOURNEAU WILLIAM P                        29 STRATHMORE RD 1                                                                              WORCESTER          MA      01610     USA     TRADE PAYABLE                                                                         $4.81
9773              LETS JOURNEY INTO FASHION                   1956 DARLIN CIR                                                                                 ORLANDO            FL      32820     USA     TRADE PAYABLE                                                                        $77.50
9774              LEVASSEUR GINA                              8093 SUNRISE EAST WAY APT 2                                                                     CITRUS HEIGHTS     CA      95610     USA     TRADE PAYABLE                                                                        $27.43
9775              LEVENT TEMIZ                                491 US HIGHWAY 46                                                                               WAYNE              NJ      07470     USA     TRADE PAYABLE                                                                     $5,989.10
9776              LEVI JACKSON                                29 CASCADE ROAD                                                                                 WEST HENRIETTA     NY      14586     USA     INSURANCE CLAIMS     7/6/2018                                                      $612.98
9777              LEVIN CORP                                  11250 OLD ST AUGUSTINE RD STE15248                                                              JACKSONVILLE       FL      32257     USA     TRADE PAYABLE                                                                     $8,980.44
9778              LEVINE KENNETH ASO STATE FARM FIRE AND      20 COUNTY CENTER                                                                                CARMEL HAMLET      NY      10512     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CASUALTY COMPANY
9779              LEVON & LA RIESHA SIMMONS                   5107 KANKAKEE DRIVE                                                                             SACRAMENTO         CA      95835     USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
9780              LEVY PAMELA                                 2270 NEWPORT ST                                                                                 JACKSON            MS      39213     USA     TRADE PAYABLE                                                                        $0.27
9781              LEVYING OFFCER                              RIVERSIDE COUNTY SHERIFFS OFFISHERIFFS                                                          INDLO              CA      92201     USA     TRADE PAYABLE                                                                       $44.32
                                                              CIVIL DIVISION - EAST
9782              LEVYING OFFICER                             SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES        CA      90012     USA     TRADE PAYABLE                                                                       $130.40
                                                              525
9783              LEVYING OFFICER                             SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES        CA      90012     USA     TRADE PAYABLE                                                                       $174.41
                                                              525
9784              LEVYING OFFICER                             SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES        CA      90012     USA     TRADE PAYABLE                                                                       $249.33
                                                              525
9785              LEVYING OFFICER                             SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES        CA      90012     USA     TRADE PAYABLE                                                                       $447.87
                                                              525
9786              LEVYING OFFICER                             SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES        CA      90012     USA     TRADE PAYABLE                                                                       $529.70
                                                              525
9787              LEVYING OFFICER                             SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES        CA      90012     USA     TRADE PAYABLE                                                                       $586.38
                                                              525
9788              LEVYING OFFICER                             SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES        CA      90012     USA     TRADE PAYABLE                                                                       $101.80
                                                              525
9789              LEVYING OFFICER                             SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES        CA      90012     USA     TRADE PAYABLE                                                                       $199.59
                                                              525
9790              LEVYING OFFICER                             SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES        CA      90012     USA     TRADE PAYABLE                                                                       $295.91
                                                              525




                                                                                                                                          Page 123 of 231
Debtor Name: SEARS, ROEBUCK AND CO.      18-23537-rdd                             Doc 20   Filed 01/18/19
                                                                                                       Schedule Entered            01/18/19
                                                                                                                E/F: Part 3 Question 1      00:55:49             Main Document                                                                          Case Number: 18-23537
                                                                                                       Pg 764 of 1461




                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name     Address 1                                Address 2           Address 3         Address 4     City          State   Zip      Country Basis           Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                               Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                  (Y/N)
9791              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $315.82
                                      525
9792              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $925.30
                                      525
9793              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $10.77
                                      525
9794              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $140.56
                                      525
9795              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $15.47
                                      525
9796              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $350.26
                                      525
9797              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $55.52
                                      525
9798              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $72.52
                                      525
9799              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                    $0.49
                                      525
9800              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $25.00
                                      525
9801              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $298.06
                                      525
9802              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $436.63
                                      525
9803              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $553.69
                                      525
9804              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $10.56
                                      525
9805              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $107.51
                                      525
9806              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $111.37
                                      525
9807              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $229.20
                                      525
9808              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $238.61
                                      525
9809              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $609.88
                                      525
9810              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $81.12
                                      525
9811              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $83.60
                                      525
9812              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $155.94
                                      525
9813              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $163.78
                                      525
9814              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                 $4,183.35
                                      525
9815              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                    $5.15
                                      525
9816              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $110.89
                                      525
9817              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $124.36
                                      525
9818              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $182.75
                                      525
9819              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $241.96
                                      525
9820              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $47.75
                                      525
9821              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $66.12
                                      525
9822              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $90.45
                                      525
9823              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $111.25
                                      525
9824              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $104.12
                                      525
9825              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $138.97
                                      525
9826              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $274.19
                                      525
9827              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $29.42
                                      525
9828              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $298.33
                                      525
9829              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $47.68
                                      525
9830              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $50.29
                                      525
9831              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $55.26
                                      525
9832              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $774.95
                                      525
9833              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $96.24
                                      525



                                                                                                               Page 124 of 231
Debtor Name: SEARS, ROEBUCK AND CO.      18-23537-rdd                             Doc 20   Filed 01/18/19
                                                                                                       Schedule Entered            01/18/19
                                                                                                                E/F: Part 3 Question 1      00:55:49             Main Document                                                                          Case Number: 18-23537
                                                                                                       Pg 765 of 1461




                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name     Address 1                                Address 2           Address 3         Address 4     City          State   Zip      Country Basis           Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                               Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                  (Y/N)
9834              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $118.43
                                      525
9835              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $53.04
                                      525
9836              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $75.97
                                      525
9837              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $81.90
                                      525
9838              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $94.84
                                      525
9839              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $100.00
                                      525
9840              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $120.18
                                      525
9841              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $166.11
                                      525
9842              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $17.65
                                      525
9843              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $20.89
                                      525
9844              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $298.51
                                      525
9845              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $319.28
                                      525
9846              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $363.94
                                      525
9847              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $718.49
                                      525
9848              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $84.53
                                      525
9849              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $98.21
                                      525
9850              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                    $0.26
                                      525
9851              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $106.22
                                      525
9852              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $112.42
                                      525
9853              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $133.33
                                      525
9854              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $200.00
                                      525
9855              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $24.77
                                      525
9856              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $82.70
                                      525
9857              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $165.20
                                      525
9858              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $206.71
                                      525
9859              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $265.18
                                      525
9860              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                    $4.00
                                      525
9861              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $42.41
                                      525
9862              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $435.10
                                      525
9863              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $437.05
                                      525
9864              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $465.45
                                      525
9865              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $52.00
                                      525
9866              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                    $6.80
                                      525
9867              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $714.16
                                      525
9868              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $11.71
                                      525
9869              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $116.04
                                      525
9870              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $178.97
                                      525
9871              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $21.88
                                      525
9872              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $260.05
                                      525
9873              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $290.03
                                      525
9874              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $346.41
                                      525
9875              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                  $450.21
                                      525
9876              LEVYING OFFICER     SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                       LOS ANGELES   CA      90012    USA     TRADE PAYABLE                                                                   $46.74
                                      525



                                                                                                               Page 125 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                          18-23537-rdd                            Doc 20       Filed 01/18/19
                                                                                                                              Schedule Entered            01/18/19
                                                                                                                                       E/F: Part 3 Question 1      00:55:49              Main Document                                                                                   Case Number: 18-23537
                                                                                                                              Pg 766 of 1461




                                                                                                                                                                                                                                            Contingent

                                                                                                                                                                                                                                                         Unliquidated

                                                                                                                                                                                                                                                                        Disputed
Row No. Account   Creditor's Name                         Address 1                               Address 2               Address 3         Address 4     City           State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                   Offset
                                                                                                                                                                                                                                                                                                   (Y/N)
9877              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                       $579.38
                                                          525
9878              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                       $981.12
                                                          525
9879              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                          $1.90
                                                          525
9880              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                       $110.75
                                                          525
9881              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                       $127.82
                                                          525
9882              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                      $1,716.21
                                                          525
9883              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                        $43.92
                                                          525
9884              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                       $469.65
                                                          525
9885              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                        $60.80
                                                          525
9886              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                        $85.87
                                                          525
9887              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                       $119.49
                                                          525
9888              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                       $164.03
                                                          525
9889              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                      $1,977.17
                                                          525
9890              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                       $293.41
                                                          525
9891              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                       $412.77
                                                          525
9892              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                        $81.18
                                                          525
9893              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                       $856.73
                                                          525
9894              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                        $10.31
                                                          525
9895              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                       $103.78
                                                          525
9896              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                        $23.65
                                                          525
9897              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                       $250.09
                                                          525
9898              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                       $258.71
                                                          525
9899              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                       $275.74
                                                          525
9900              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                       $310.59
                                                          525
9901              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                        $92.70
                                                          525
9902              LEVYING OFFICER                         SHERIFFS DEPARTMENT 110 N GRAND AVE RM                                                          LOS ANGELES    CA      90012        USA     TRADE PAYABLE                                                                        $95.40
                                                          525
9903              LEVYING OFFICERSHERIFFS DEPA            LEVYING OFFICER SHERIFFS DEPALOS ANGELES                                                        WESTCOVINA     CA      91790        USA     TRADE PAYABLE                                                                        $84.68
                                                          COUNTY SHERIFFS O
9904              LEVYING OFFICERSHERIFFS DEPA            LEVYING OFFICER SHERIFFS DEPALOS ANGELES                                                        WESTCOVINA     CA      91790        USA     TRADE PAYABLE                                                                       $258.77
                                                          COUNTY SHERIFFS O
9905              LEVYING OFFICIER                        KERN COUNTY SHERIFFS OFFICE 1600 E BELLE                                                        BAKERSFIELD    CA      93307        USA     TRADE PAYABLE                                                                       $174.71
                                                          TERRACE 2
9906              LEVYING OFFICIER                        KERN COUNTY SHERIFFS OFFICE 1600 E BELLE                                                        BAKERSFIELD    CA      93307        USA     TRADE PAYABLE                                                                      $1,162.06
                                                          TERRACE 2
9907              LEVYING OFFICIER                        KERN COUNTY SHERIFFS OFFICE 1600 E BELLE                                                        BAKERSFIELD    CA      93307        USA     TRADE PAYABLE                                                                        $52.00
                                                          TERRACE 2
9908              LEW & ANNETTE KELIHER                   7220 190TH AVENUE EAST                                                                          BONNEY LAKE    WA      98391        USA     INSURANCE CLAIMS     6/23/2018        X            X              X          UNDETERMINED
9909              LEWANDOWSKI SANDRA                      5237 SUMMERLIN COMMONS BLVD STE 340                                                             FT MYERS       FL      33907        USA     TRADE PAYABLE                                                                       $100.00
9910              LEWIS ANDREA                            1504 SCHOOL AVE                                                                                 PASCAGOULA     MS      39567        USA     TRADE PAYABLE                                                                          $3.81
9911              LEWIS CASSIOPEIA                        2560 PLYMOUTH RD APT 510                                                                        JOHNSON CITY   TN      37604        USA     TRADE PAYABLE                                                                          $1.84
9912              LEWIS CHARDAE                           76 MONTROSE STREET                                                                              NEWARK         NJ      07106        USA     TRADE PAYABLE                                                                          $1.81
9913              LEWIS CHYENNE                           3049 BURL HOLLOW DRIVE                                                                          STOCKTON       CA      95209        USA     TRADE PAYABLE                                                                          $1.83
9914              LEWIS DARREN                            3051 STOCKER ST                                                                                 LOS ANGELES    CA      90008        USA     TRADE PAYABLE                                                                       $375.57
9915              LEWIS ERNEST AND BARBARA LEWIS          2 WOODWARD AVE                                                                                  DETROIT        MI      48226        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9916              LEWIS HYMAN INC                         860 EAST SANDHILL AVE                                                                           CARSON         CA      90746        USA     TRADE PAYABLE                                                                      $1,099.58
9917              LEWIS JAMES AND CHERYL LEWIS HIS WIFE   10 N TUCKER BLVD                                                                                ST LOUIS       MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9918              LEWIS LIGHTSEY                          201 DUFFY DRIVE                                                                                 LEXINGTON      SC      29072        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
9919              LEWIS MARGARET A                        100 N CALVERT ST                                                                                BALTIMORE      MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9920              LEWIS RYAN                              373 N COLORADO ST                                                                               CHANDLER       AZ      85225        USA     TRADE PAYABLE                                                                          $1.77
9921              LEWIS SHERONDA                          2416 2ND AVE                                                                                    LAKE CHARLES   LA      70601        USA     TRADE PAYABLE                                                                       $193.18
9922              LEWIS TONY                              P O BOX 5740                                                                                    NEWARK         DE      19714        USA     TRADE PAYABLE                                                                         $21.98
9923              LEWIS TORY D JR                         6005 STOCKHOLM LN                                                                               PANAMA CITY    FL      32404        USA     TRADE PAYABLE                                                                          $1.85
9924              LEWIS WILLIAM A AND LEWIS MINNIE B      100 N CALVERT ST                                                                                BALTIMORE      MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9925              LEXIE LUNT                              5576 S 975 E                                                                                    S OGDEN        UT      84405        USA     INSURANCE CLAIMS     11/30/2016       X            X              X          UNDETERMINED
9926              LEYVA BRIANA A                          3630 W LUKE AVENUE                                                                              PHOENIX        AZ      85019        USA     TRADE PAYABLE                                                                          $3.69
9927              LEYVA MOSES A                           1256 KENDALL DR                                                                                 FONTANA        CA      92407        USA     TRADE PAYABLE                                                                         $27.43
9928              LF NOLL INC                             705 DOUGLAS ST STE 344                                                                          SIOUX CITY     IA      51101        USA     TRADE PAYABLE                                                                       $125.00
9929              LG ELECTRONICS U S A INC                DALLAS TX 75373-0241                                                                            DALLAS          TX     75373-0241   USA     TRADE PAYABLE                                                                  $6,090,014.91
9930              LG&E - LOUISVILLE GAS & ELECTRIC        PO BOX 9001960                            LG&E ENERGY                                           LOUISVILLE     KY      40290        USA     UTILITIES PAYABLE                                                                   $183.42
9931              LGDI INC                                LEVYING OFFICER: ROXENE COOK P O BOX 1521                                                       GREAT FALLS    MT      59403        USA     TRADE PAYABLE                                                                         $76.32



                                                                                                                                      Page 126 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                        18-23537-rdd                                Doc 20                    Filed 01/18/19
                                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                                      E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                             Pg 767 of 1461




                                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                       Address 1                                   Address 2                            Address 3         Address 4     City               State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                                       (Y/N)
9932              LH LICENSED PRODUCTS INC              860 EAST SANDHILL AVENUE                                                                                         CARSON             CA       90746        USA     TRADE PAYABLE                                                                     $1,580.40
9933              LI JUNFENG                            9000 ROCHESTER AVE 300                                                                                           RANCHO CUCAMONGA   CA       91730        USA     TRADE PAYABLE                                                                        $11.96
9934              LI YU EVOX MANAGEMENT                                                                                                                                                                                   TRADE PAYABLE                                                                    $18,054.43
9935              LI YU EVOX MANAGEMENT LLC                                                                                                                                                                               TRADE PAYABLE                                                                      $881.30
9936              LIA WELLNESS INC DBA AMPLIXIN         3131 NE 188TH ST STE 2 1104                                                                                      AVENTURA           FL     33180          USA     TRADE PAYABLE                                                                        $57.80
9937              LIAM EDGEWORTH                        124 S PLAISTED AVENUE                                                                                            HAUPPAUGE          NY     11788          USA     INSURANCE CLAIMS     5/15/2016        X            X              X          UNDETERMINED
9938              LIAN YI DYEING & WEAVING FTY CO LTD   156 SECTION 1 SHAN MIN ROAD                 PANCHAO                                                              NEW TAIPEI CITY    TAIWAN                        TRADE PAYABLE                                                                   $174,450.60

9939              LIANG YI DA PTE LTD                   50 RAFFLES PLACE                            34-04 SINGAPORE LAND TOWER                                           SINGAPORE          SINGAP   48623                TRADE PAYABLE                                                                   $805,165.08
                                                                                                                                                                                            ORE
9940              LIAOZHENLAN                           1440 N DAILEY DR                                                                                                 PUEBLO              CO    81007          USA     TRADE PAYABLE                                                                     $1,826.70
9941              LIAPAS IRAKLIS                        1200 ONTARIO ST                                                                                                  CLEVELAND          OH     44113          USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9942              LIASON ALFRED III                     100 N CALVERT ST                                                                                                 BALTIMORE          MD     21202          USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9943              LIBBY HOYT                            152 SANDY PINE RD                                                                                                LEXINGTON          SC     29072          USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
9944              LIBERATORE JOHN                       25 DELAWARE AVENUE                                                                                               BUFFALO            NY     14202          USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9945              LIBERTAD BARDINA                      UNKNOWN                                                                                                          UNKNOWN                   UNKNOWN                INSURANCE CLAIMS     12/30/2014       X            X              X          UNDETERMINED
9946              LIBERTINI ARIELLE                     1509 16TH STREET N                                                                                               PRINCETON          MN     55371          USA     TRADE PAYABLE                                                                         $1.85
9947              LIBERTY ACQUISITIONS SERVICING        P O BOX 17210                                                                                                    GOLDEN             CO     80402          USA     TRADE PAYABLE                                                                      $117.79
9948              LIBERTY ACQUISITIONS SERVICING        P O BOX 17210                                                                                                    GOLDEN             CO     80402          USA     TRADE PAYABLE                                                                      $190.04
9949              LIBERTY ACQUISITIONS SERVICING        P O BOX 17210                                                                                                    GOLDEN             CO     80402          USA     TRADE PAYABLE                                                                        $76.70
9950              LIBERTY ACQUISITIONS SERVICING        P O BOX 17210                                                                                                    GOLDEN             CO     80402          USA     TRADE PAYABLE                                                                      $165.71
9951              LIBERTY GARDEN PRODUCTS INC           500 INDENEER DRIVE SUITE 9                                                                                       KERNERSVILLE       NC     27284          USA     TRADE PAYABLE                                                                      $828.19
9952              LIBERTY PHOTO SUPPLIES                43 HALL STREET 4TH FLOOR                                                                                         BROOKLYN           NY     11205          USA     TRADE PAYABLE                                                                     $1,980.45
9953              LIBERTY UTILITIES219501               PO BOX 219501                                                                                                    KANSAS CITY        MO     64121-9501     USA     UTILITIES PAYABLE                                                                    $39.35
9954              LIBOW ANN                             536 CAMPGROUND RD                                                                                                OLD FORT           NC     28762          USA     TRADE PAYABLE                                                                      $238.72
9955              LICKING COUNTY MUNICIPAL COURT        40 W MAIN ST                                                                                                     NEWARK             OH     43055          USA     TRADE PAYABLE                                                                      $121.76
9956              LIDA TEXTILE & DYEING LIMITED         HOLDING NO-1002 BLK-B E CHANDORA            SHOFIPUR KALIKOIR                                                    GAZIPUR            BANGLA 01751                  TRADE PAYABLE                                                                    $25,303.55
                                                                                                                                                                                            DESH
9957              LIDDELL KATISHA                       10 MARILYN AVE                                                                                                   AMITYVILLE         NY     11701          USA     TRADE PAYABLE                                                                      $189.40
9958              LIDETTE KAFKA                         1851 NE 65TH COURT                                                                                               FORT LAUDERDALE    FL     33308          USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
9959              LIDIA REYES                           40 JOHN DRIVE                                                                                                    ST PETERS          MO     63376          USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
9960              LIDIYA KVENTSEL                       40 DONGAN HILLS AVE                         APT 2 D                                                              STATEN ISLAND      NY     10306          USA     INSURANCE CLAIMS     3/10/2011                                                    $5,000.00
9961              LIE NICKERSON JIM RADEMACHER & LES    6001 MAGNOLIA BEACH ROAD                                                                                         PANAMA CITY        FL     32408          USA     INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
9962              LIEBELT RANDAHL J                     616 5 MAIN AVENUE APT 411                                                                                        FARGO              ND     58103          USA     TRADE PAYABLE                                                                      $312.54
9963              LIEBER MICHELLE A                     60 CENTRE ST                                                                                                     NEW YORK           NY     10007          USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9964              LIEBSKER BLATT H                      125 S WACKER DR SUITE 400                                                                                        CHICAGO            I      60606-44               TRADE PAYABLE                                                                      $138.82
9965              LIEDTKE PENELOPE                      155 NORTH MAIN STREET                                                                                            EDWARDSVILLE       IL     62025          USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9966              LIEM LE HIEU                                                                                                                                                                                            TRADE PAYABLE                                                                      $461.18
9967              LIFE SAFETY PRODUCTS B V              27800 MILLS AVE                                                                                                  EUCLID             OH       44132        USA     TRADE PAYABLE                                                                        $26.00
9968              LIFEWORKS TECHNOLOGY GROUP            1412 BORADWAY                                                                                                    NEW YORK           NY       10018        USA     TRADE PAYABLE                                                                    $16,914.69
9969              LIGHT SPECTRUM ENTERPRISES INC        1300 INDUSTRIAL BLVD STE B3                                                                                      SOUTHAMPTON        PA       18966        USA     TRADE PAYABLE                                                                     $3,003.34
9970              LIGHT THOMAS W                        156 BEDFORD ST                                                                                                   CUMBERLAND         MD       21502        USA     TRADE PAYABLE                                                                         $4.62
9971              LIGHTHOUSE PACIFIC TRADING INC        10672 RANCHIPUR STREET                                                                                           BOYNTON BEACH      FL       33437        USA     TRADE PAYABLE                                                                        $14.67
9972              LIGHTING PARTNERS JAX INC             3723 REGENT BOULEVARD                                                                                            JACKSONVILLE       FL       32224        USA     TRADE PAYABLE                                                                     $2,128.77
9973              LILAS MANNING                         930 MALVERN HILL DR                                                                                              DAVIDSONVILLE      MD       21035        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
9974              LILIAN GORDON                         29 BOUTON RD                                                                                                     HUNTINGTON         NY       11743        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
9975              LILIANA ROMO                          8028 MISION DE SANTA CLARA                                                                                       JUAREZ MEXICO      XX       32480                INSURANCE CLAIMS     6/4/2018         X            X              X          UNDETERMINED
9976              LILLIAN BRENNER                       3 S PENN SQUARE                                                                                                  PHILADELPHIA       PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9977              LILLIAN CARRANZA                      2019 BOOTH STREET                                                                                                SIMI VALLEY        CA       93065        USA     INSURANCE CLAIMS     5/22/2017        X            X              X          UNDETERMINED
9978              LILLIAN POTTS                         221 HILLCREST CT                                                                                                 CAMDEN             DE       19934        USA     INSURANCE CLAIMS     5/25/2018        X            X              X          UNDETERMINED
9979              LILLIAN WEBSTER                       2539 FRISCO AVE                                                                                                  MEMPHIS            TN       38114        USA     INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
9980              LILLIE KELLEY                         100 ALABAMA STREET                          SW SUITE 4R30                                                        ATLANTA            GA       30303        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
9981              LILLIE KNIGHT                         82 MISSION RIDGE DR SW                                                                                           CARTERSVILLE       GA       30120        USA     INSURANCE CLAIMS     8/1/2017         X            X              X          UNDETERMINED
9982              LILLIE STONE                          1490 HARVEST DRIVE                                                                                               WINSTON            NC       27101        USA     INSURANCE CLAIMS     9/28/2015        X            X              X          UNDETERMINED
9983              LILLY GOLD LLC                                                                                                                                                                                          TRADE PAYABLE                                                                      $991.44
9984              LILLY MENDOZA                         94-10 59TH AVE APT 5H                                                                                            QUEENS             NY       11373        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
9985              LILY KNAUFT                           5221 ORDSALL PLACE                                                                                               VIRGINIA BEACH     VA       23455        USA     INSURANCE CLAIMS     7/21/2018        X            X              X          UNDETERMINED
9986              LIMA FERNANDO                         223 PENNFORD PLACE                                                                                               GARNET VALLEY      PA       19060        USA     TRADE PAYABLE                                                                         $7.07
9987              LIMANDRI                              44 APOLLO LANE                                                                                                   HICKSVILLE         NY       11801        USA     TRADE PAYABLE                                                                      $666.40
9988              LIME MUNICIPAL COURT                  PO BOX 1529                                                                                                      LIMA               OH       45801        USA     TRADE PAYABLE                                                                        $52.42
9989              LIMITED ACTIONS CHAPTER 61            DISTRICT COURT OF SHAWNEE COUN200 EAST                                                                           TOPEKA             KS       66603        USA     TRADE PAYABLE                                                                        $92.57
                                                        7TH
9990              LIMITED GOODS LLC                     7 EASTER COURT STE A                                                                                             OWINGS MILLS       MD       21117        USA     TRADE PAYABLE                                                                    $34,783.13
9991              LIMITLESS USA INC                     3950 PONDEROSA WAY BLDG 3                                                                                        LAS VEGAS          NV       89118        USA     TRADE PAYABLE                                                                    $16,778.77
9992              LIMON MONICA E                        1809 E LAUREL ST APT 4                                                                                           GARDEN CITY        KS       67846        USA     TRADE PAYABLE                                                                        $61.45
9993              LINA & DAVID PAVAO                    256 AETNA STREET                                                                                                 FALL RIVER         MA       02721        USA     INSURANCE CLAIMS     10/15/2018       X            X              X          UNDETERMINED
9994              LINBAR BUSINESS CENTER ASSOCIATES     LLC                                    PO BOX 22149                                                              NASHVILLE          TN       37202        USA     TRADE PAYABLE                                                                      $331.10
9995              LINCARE INC REGION 56 CPAPSUPP                                                                                                                                                                          TRADE PAYABLE                                                                        $37.25
9996              LINCE LOODWIGE                        908 E 56TH STREET BETWEEN AVE                                                                                    BROOKLYN           NY       11234        USA     TRADE PAYABLE                                                                         $3.67
9997              LINCOLN & UDUMEJE OGUNEWE             25 GRASSY SPRAIN ROAD                                                                                            YONKERS            NY       10710        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
9998              LINCOLN INDUSTRIAL                    8079 PO BOX 7247                                                                                                 PHILADELPHIA       PA       19170        USA     TRADE PAYABLE                                                                     $2,884.87
9999              LINCOLN JAMIEANN                      13011 MERIDIAN E APT J101                                                                                        PUYALLUP           WA       98373        USA     TRADE PAYABLE                                                                      $144.62
10000             LINCOLN PLAZA CENTER LP               TENANT NUMBER 24-52950                      TENANT NUMBER 24-52950                                               PHILADELPHIA       PA       19182-9424   USA     TRADE PAYABLE                                                                    $72,156.98
10001             LINCOLN PLAZA CENTER LP               TENANT NUMBER 24-52950                      TENANT NUMBER 24-52950                                               PHILADELPHIA       PA       19182-9424   USA     TRADE PAYABLE                                                                     $4,573.48
10002             LINCOLN TUBBS                         219 RIDGE AVENUE                                                                                                 LIVERPOOL          NY       13088        USA     INSURANCE CLAIMS     5/19/2018        X            X              X          UNDETERMINED
10003             LINDA & KEVIN MEANEY                  278 CHARLES AVENUE                                                                                               MASSAPEQUA PARK    NY       11762        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
10004             LINDA & LES DLABAY                    17678 WEST MEADOWBROOK DRIVE                                                                                     GRAYSLAKE          IL       60030        USA     INSURANCE CLAIMS     9/23/2018        X            X              X          UNDETERMINED
10005             LINDA B GORE TRUSTEE                  PO BOX 2153 DEPT 5080                                                                                            BIRMINGHAM         AL       35287        USA     TRADE PAYABLE                                                                     $3,704.10
10006             LINDA B GORE TRUSTEE                  PO BOX 2153 DEPT 5080                                                                                            BIRMINGHAM         AL       35287        USA     TRADE PAYABLE                                                                      $102.50
10007             LINDA B GORETRUSTEE                   PO BOX 205                                                                                                       GADSDEN            AL       35902        USA     TRADE PAYABLE                                                                        $83.00
10008             LINDA B GORETRUSTEE                   PO BOX 205                                                                                                       GADSDEN            AL       35902        USA     TRADE PAYABLE                                                                      $300.00
10009             LINDA BASS                            2704 PAINTED PONY DRIVE                                                                                          MURFREESBORO       TN       37128        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
10010             LINDA BERNARD RIVERA                  2082 RANDO AVE APT 1                                                                                             BRONX              NY       10473        USA     INSURANCE CLAIMS     6/7/2014         X            X              X          UNDETERMINED
10011             LINDA BISOGNO                         13884 154TH PL N                                                                                                 JUPITER            FL       33478        USA     TRADE PAYABLE                                                                        $41.91
10012             LINDA BRUNELLE                                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
10013             LINDA CAMPBELL                        OFFICE COLLECTION SEC IL DOR P0 BOX 64449                                                                        CHICAGO            IL       606640449    USA     TRADE PAYABLE                                                                        $32.78

10014             LINDA COLTON                          1021 JAMI'S PLACE                                                                                                FREDERICKSBURG     VA       22401        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED


                                                                                                                                                     Page 127 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                       Doc 20    Filed 01/18/19
                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                  E/F: Part 3 Question 1      00:55:49                  Main Document                                                                               Case Number: 18-23537
                                                                                                                         Pg 768 of 1461




                                                                                                                                                                                                                                       Contingent

                                                                                                                                                                                                                                                    Unliquidated

                                                                                                                                                                                                                                                                   Disputed
Row No. Account   Creditor's Name                            Address 1                        Address 2              Address 3         Address 4     City               State   Zip      Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                           Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                              to
                                                                                                                                                                                                                                                                                              Offset
                                                                                                                                                                                                                                                                                              (Y/N)
10015             LINDA CRONK                                1006 11TH AVENUE                                                                        WILMINGTON         DE      19808    USA     INSURANCE CLAIMS     5/11/2016        X            X              X          UNDETERMINED
10016             LINDA CRUSAN                               101641 OVERSEAS HIGHWAY                                                                 KEY LARGO          FL      33037    USA     INSURANCE CLAIMS     9/2/2015         X            X              X          UNDETERMINED
10017             LINDA DAUGHERTY                            15442 NORTH 19TH WAY                                                                    PHOENIX            AZ      85022    USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
10018             LINDA DELAQUIL                             34 SALISBURY COURT                                                                      LAKE SAINT LOUIS   MO      63367    USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
10019             LINDA GARRETT                              10772 BOULDER STREET                                                                    NEVADA CITY        CA      95959    USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
10020             LINDA GONYO                                                                                                                                                                    INSURANCE CLAIMS     4/12/2017        X            X              X          UNDETERMINED
10021             LINDA HEAD                                 10 JULIET LN                     APT 102                                                NOTTINGHAM         MD      21236    USA     INSURANCE CLAIMS     6/6/2018         X            X              X          UNDETERMINED
10022             LINDA HRDLICKA                             347 KOHLMAN DRIVE                                                                       PITTSBURGH         PA      15214    USA     INSURANCE CLAIMS     8/6/2015         X            X              X          UNDETERMINED
10023             LINDA JACOBS                               3343 MARIGOLD LN                                                                        MEDFORD            OR      97504    USA     INSURANCE CLAIMS     3/26/2018        X            X              X          UNDETERMINED
10024             LINDA JONES                                PO BOX 696                                                                              LAKE CHARLES       LA      70602    USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
10025             LINDA LAGUNA                               9641 SALSBERRY LANE                                                                     CYPRESS            CA      90630    USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
10026             LINDA MACKEY                               4619 EVANS AVE                                                                          CHICAGO            IL      60651    USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
10027             LINDA MARTINEZ                             326 RIDGEWOOD DRIVE                                                                     KALISPELL          MT      59901    USA     TRADE PAYABLE                                                                        $9.34
10028             LINDA MCDONALD                             3340 OLD STAGE ROAD SOUTH                                                               ERWIN              NC      28339    USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
10029             LINDA MCKENZIE                             17215 MARYGOLD APT 59                                                                   FONTANA            CA      92335    USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
10030             LINDA MCMASTERS                            6914 RATTALEE LAKE ROAD                                                                 CLARKSTON          MI      48348    USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
10031             LINDA POLLETTA                             25 LAKE VIEW DRIVE                                                                      WATERTOWN          CT      06795    USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
10032             LINDA RICHARDSON                           5218 BIRCH COURT                                                                        OAKWOOD            GA      30566    USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
10033             LINDA S MERICLEESQ                         7600 HANOVER PKWAY 202                                                                  GREENBELT          MD      20770    USA     TRADE PAYABLE                                                                      $179.57
10034             LINDA SCHACHT                              321 KINGSBURY AVE                                                                       EUGENE             OR      97404    USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
10035             LINDA SCHUMAN                              1221 ARUNDEL DRIVE                                                                      WILMINGTON         DE      19808    USA     INSURANCE CLAIMS     6/14/2016        X            X              X          UNDETERMINED
10036             LINDA SIMON                                2612 HARVARD DR SE                                                                      RIO RANCHO         NM      87124    USA     INSURANCE CLAIMS     4/27/2018        X            X              X          UNDETERMINED
10037             LINDA SNODGRASS                            4947 COUNTY ROAD 42                                                                     ALBURN             IN      46706    USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
10038             LINDA SNODGRASS                            4947 COUNTY ROAD 42                                                                     ALBURN             IN      46706    USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
10039             LINDA STERLING                             300 MILL POND LAND                                                                      SALISBURY          MD      21084    USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
10040             LINDA SULLIVAN                             6830 SE 82ND ST                                                                         TRENTON            FL      32693    USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
10041             LINDA THOMPSON                             236 E PHIL-ELLENA ST                                                                    PHILADELPHIA       PA      19119    USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
10042             LINDA TODD                                 4145 DICKSON COURT                                                                      OAKLAND            CA      94605    USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
10043             LINDA TORRI                                237 RIVER CROSSING RD                                                                   LEXINGTON          SC      29702    USA     INSURANCE CLAIMS     12/30/2015       X            X              X          UNDETERMINED
10044             LINDA WILLIAMS                             6018 14TH     AVE 2                                                                     KENOSHA            WI      53143    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10045             LINDA WISE                                 765 TALLKRON DR                                                                         AKRON              OH      44305    USA     INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
10046             LINDA YINGLING                             638 CLAIRMONT DR                 LOT 110                                                ALTOONA            PA      16601    USA     INSURANCE CLAIMS     12/31/2017       X            X              X          UNDETERMINED
10047             LINDBERG DAVID                             3108 KADEMA DR                                                                          SACRAMENTO         CA      95864    USA     TRADE PAYABLE                                                                       $14.38
10048             LINDLEY SUSAN                              922 OLD ANNAPOLIS NECK RD                                                               ANNAPOLIS          MD      21403    USA     TRADE PAYABLE                                                                       $25.35
10049             LINDSAY HARR                               7326 CAMERON CIRCLE                                                                     CLARK FORD         CO      80118    USA     INSURANCE CLAIMS     7/9/2018         X            X              X          UNDETERMINED
10050             LINDSEY ECKER                              800 BEARSES WAY                  APT 1NB                                                HYANNIS            MA      02601    USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
10051             LINEBARGER GOGGAN BLAIR & SAMP             P0 BOX 359                                                                              TOPEKA             KS      66601    USA     TRADE PAYABLE                                                                      $399.67
10052             LINEBARGER GOGGAN BLAIR & SAMP             P0 BOX 359                                                                              TOPEKA             KS      66601    USA     TRADE PAYABLE                                                                      $141.20
10053             LINEBERGER TOMMY WILLIAM AND SPOUSE        100 OTIS ST                                                                             ASHEVILLE          NC      28801    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MARCELLA WILSON LINEBERGER
10054             LINEMART INC                               15650 SALT LAKE AVENUE                                                                  CITY OF INDUSTRY    CA     91745    USA     TRADE PAYABLE                                                                    $20,759.44
10055             LINES HARRY                                155 NORTH MAIN STREET                                                                   EDWARDSVILLE       IL      62025    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10056             LINH LE                                                                                                                                                                        TRADE PAYABLE                                                                     $4,067.84
10057             LINKED PC                                  322 SW 26TH PL                                                                          CAPE CORAL          FL     33991    USA     TRADE PAYABLE                                                                     $1,521.90
10058             LINKUS ENTERPRISES                         5595 W SAN MADELE AVE                                                                   FRESNO             CA      93722    USA     TRADE PAYABLE                                                                        $67.52
10059             LINLEY JR; EVERETT                         10 N TUCKER BLVD                                                                        ST LOUIS           MO      63101    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10060             LINN COUNTY SHERIFF                        P O BOX 669                                                                             CEDAR RAPIDS       IA      52406    USA     TRADE PAYABLE                                                                      $236.71
10061             LINS POLIANE S                             3361 NE 13TH AVE                                                                        POMPANO BEACH      FL      33064    USA     TRADE PAYABLE                                                                         $1.84
10062             LINVILLE SARAH L                           621 JONES AVE                                                                           KILLEN             AL      35645    USA     TRADE PAYABLE                                                                         $3.69
10063             LINWOOD MITCHELL                           KAILUA HI 96734                                                                         KAILUA              HI     96734    USA     TRADE PAYABLE                                                                     $3,019.30
10064             LIONPARTS LLP                              40 E MAIN ST SUITE 765                                                                  NEWARK              DE     19711    USA     TRADE PAYABLE                                                                      $385.66
10065             LIOTTI JAMES J                             1200 ONTARIO ST                                                                         CLEVELAND          OH      44113    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10066             LIPHELE LAGUERRA                           351 E 21ST STREET                APARTMENT 1C                                           BROOKLYN           NY      11226    USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
10067             LIPPER INTERNATIONAL INC                   P O BOX 5017                                                                            WALLINGFORD        CT      06492    USA     TRADE PAYABLE                                                                     $1,253.43
10068             LIQUIDITY SERVICES                         1920 L ST NW                                                                            WASHINGTON         DC      20036    USA     TRADE PAYABLE                                                                      $917.70
10069             LISA & GERALD JANSKY                       7118 QUAIL FIELD DRIVE                                                                  HOUSTON            TX      77095    USA     INSURANCE CLAIMS     7/21/2018        X            X              X          UNDETERMINED
10070             LISA & MARCO SANCHEZ                       1007 VINCI AVENUE                                                                       SACRAMENTO         CA      95838    USA     INSURANCE CLAIMS     5/3/2017         X            X              X          UNDETERMINED
10071             LISA & MICHAEL LEWIS                       6020 POPLAR SPRING DR                                                                   NORCROSS           GA      30092    USA     INSURANCE CLAIMS     5/13/2018                                                    $1,033.94
10072             LISA & NICK GREEN                          2992 PEAVINE TRAIL                                                                      LAKELAND           FL      33810    USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
10073             LISA & THOMAS DAVIS                        2286 THUNDERBIRD LANE                                                                   NILES              MI      49120    USA     INSURANCE CLAIMS     12/1/2017        X            X              X          UNDETERMINED
10074             LISA AND GARY WOLLERY                      633 SANTA BARBARA AVENUE                                                                FULLERTON          CA      92835    USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
10075             LISA EDMUNDS                               103 MUFF STREET                                                                         GLASGOW            KY      42141    USA     INSURANCE CLAIMS     9/2/2017                                                    $15,000.00
10076             LISA FERGUSON                              1460 EASTGLEN BLVD                                                                      MESQUITE           TX      75149    USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
10077             LISA FRANCIS                               PO BOX 683                                                                              NEW IBERIA         LA      70560    USA     INSURANCE CLAIMS     11/19/2015       X            X              X          UNDETERMINED
10078             LISA JACE                                  9009 NORTH FM 620 APT 1104                                                              AUSTIN             TX      78726    USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
10079             LISA JONES                                 9439 ELKHORN CRK                                                                        ASHCAMP            KY      41512    USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
10080             LISA KALLQUIST                             63 MAIN ST                                                                              WOODBURY           CT      06798    USA     INSURANCE CLAIMS     11/14/2017       X            X              X          UNDETERMINED
10081             LISA LABRUNO                               23 BENNINGTON RD                                                                        ANNANDALE          NJ      08801    USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
10082             LISA M VANPOELMAN                          25145 COURTE DELOS PAJARES                                                              MURRIETA           CA      92563    USA     TRADE PAYABLE                                                                        $69.23
10083             LISA QUINTERO                              5110 PINEMONT PLACE                                                                     HOUSTON            TX      77092    USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
10084             LISA RICHARDSON                            2880 HULL ROAD                                                                          CAMDEN             NJ      08104    USA     INSURANCE CLAIMS     6/7/2016         X            X              X          UNDETERMINED
10085             LISA TOVAR                                 2519 STANISLAUS STREET                                                                  RIVERBANK          CA      95367    USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
10086             LISA VELOZ                                 312 S 15TH ST                                                                           LEWISBURG          PA      17837    USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
10087             LISBOA GIOVANNI                            CALLE FERRER 375 VILLA PALMERA                                                          SAN JUAN           PR      00915    USA     TRADE PAYABLE                                                                      $343.71
10088             LISKIEWICZ TYLER M                         11008 LAUREL HILL DRIVE                                                                 ORLAND PARK        IL      60467    USA     TRADE PAYABLE                                                                         $3.70
10089             LISSETTE LIBBY                             1917 PARKVIEW AVE                                                                       NORFOLK            VA      23503    USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
10090             LISSI DOLLS AND TOYS HK LTD                321 PERRY ST                                                                            ROSSVILLE          KS      66533    USA     TRADE PAYABLE                                                                   $112,148.10
10091             LISTEN UP INC                              5295 E EVANS AVE                                                                        DENVER             CO      80222    USA     TRADE PAYABLE                                                                      $245.31
10092             LITA TRADING CORP                          1160 BROADWAY                                                                           NEW YORK           NY      10001    USA     TRADE PAYABLE                                                                      $112.40
10093             LITOW LAW OFFICE                           PO BOX 2165                                                                             CEDAR RAPIDS       IA      52406    USA     TRADE PAYABLE                                                                        $57.69
10094             LITTLE SARITA AS THE SURVIVING HEIR OF     10 N TUCKER BLVD                                                                        ST LOUIS           MO      63101    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  DELORES SKINNER DECEASED
10095             LIU                                        1333 FLUSHING AVE                                                                       BROOKLYN           NY      11237    USA     TRADE PAYABLE                                                                      $481.89
10096             LIU LENA T                                 13500 BONNIE DALE DRIVE                                                                 GAITHERSBURG       MD      20878    USA     TRADE PAYABLE                                                                      $146.61
10097             LIVERMORE LISA AS EXECUTOR OF THE ESTATE   500 NORTH KING STREET                                                                   WILMINGTON         DE      19801    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF TERRY LIVERMORE DECEASED ET AL
10098             LIVIA PANNCCIONE                           325 OCEAN BOULEVARD              1B                                                     LONG BRANCH        NJ      07740    USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
10099             LIVINGSTON HELEN                           2751 S OCEAN DR 1508S                                                                   HOLLYWOOD          FL      33019    USA     TRADE PAYABLE                                                                      $207.97


                                                                                                                                 Page 128 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                             Doc 20                  Filed 01/18/19
                                                                                                                                              Schedule Entered            01/18/19
                                                                                                                                                       E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                 Case Number: 18-23537
                                                                                                                                              Pg 769 of 1461




                                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                             Address 1                               Address 2                            Address 3         Address 4    City                State   Zip         Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                                       (Y/N)
10100             LIYUN DING                                  3127 BALDWIN PARK BLVD                                                                                      BALDWIN PARK        CA      91706       USA     TRADE PAYABLE                                                                    $26,237.85
10101             LIZ KASHANI                                 2 WEST 46TH ST 909                                                                                          NEW YORK            NY      10036       USA     TRADE PAYABLE                                                                      $343.21
10102             LIZ SANTANA                                 UNKNOWN                                                                                                     UNKNOWN                     UNKNOWN             INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
10103             LIZDESBY DIAZ LOPEZ                         RES ELEONOR ROOSEVELT                   EDIF 25 APT 528                                                     MAYAGUEZ            PR      00680       USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
10104             LIZENIA MEZA                                2931 32ND STREET                                                                                            PORT ARTHUR         TX      77642       USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
10105             LIZETTE AGUILAR                             11829 TOLENTINO DR                                                                                          RANCHO CUCAMONGA    CA      91701       USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
10106             LJK ENTERPRISES INC                         129 BROOKDALE DR                                                                                            WILLIASMVILLE       NY      14221       USA     TRADE PAYABLE                                                                        $33.98
10107             LK TECHNOLOGIES DBA GORDON GLA                                                                                                                                                                          TRADE PAYABLE                                                                     $1,435.06
10108             LLESHI LEK                                  60 CENTRE ST                                                                                                NEW YORK            NY      10007       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10109             LLOYD & MC DANIEL PLC                       PO BOX NO 23306                                                                                             LOUISVILLE          KY      40223       USA     TRADE PAYABLE                                                                      $299.62
10110             LLOYD HARTMAN                               3059 CATTAIL DR                                                                                             TIPP CITY           OH      45371       USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
10111             LLOYD SCHOR                                 CITY MARSHALL P O BOX 958                                                                                   UTICA               NY      13503       USA     TRADE PAYABLE                                                                      $261.54
10112             LOBIANCO GINO                               3890 RIDGE LEA RD APT B                                                                                     AMHERST             NY      14228       USA     TRADE PAYABLE                                                                         $0.55
10113             LOCKBOX NYSHESC A                           P0 BOX 645182                                                                                               CINCINNATI          O       45265-51            TRADE PAYABLE                                                                      $118.30
10114             LOCKE BARKLEY                               P O BOX 321473                                                                                              FLOWOOD             MS      39232       USA     TRADE PAYABLE                                                                      $154.91
10115             LOCKE D BARKLEY                             CHAPTER 13 PROCEEDINGS P O BOX 1859                                                                         MEMPHIS             TN      381011859   USA     TRADE PAYABLE                                                                      $263.50
10116             LOCKE D BARKLEY                             CHAPTER 13 PROCEEDINGS P O BOX 1859                                                                         MEMPHIS             TN      381011859   USA     TRADE PAYABLE                                                                      $306.00
10117             LOCKE D BARKLEY                             CHAPTER 13 PROCEEDINGS P O BOX 1859                                                                         MEMPHIS             TN      381011859   USA     TRADE PAYABLE                                                                      $490.50
10118             LOCKE D BARKLEY                             PO BOX 321473                                                                                               FLOWOOD             MS      39232       USA     TRADE PAYABLE                                                                      $281.50
10119             LOCKE D BARKLEYCHAPTER 13 TRU               PO BOX 321473                                                                                               FLOWOOD             MS      39232       USA     TRADE PAYABLE                                                                      $360.00
10120             LOCKE SHANNON L                             4675 GOODPASTURE LOOP 60                                                                                    EUGENE              OR      97401       USA     TRADE PAYABLE                                                                        $36.06
10121             LOCKWOOD BUDDIE ASO FIRST COMMUNITY         51 NIEMAN AVE 100                                                                                           MELBOURNE           FL      32901       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY
10122             LOCKWOOD DONALD M                           1862 9TH AVE E                                                                                              TWIN FALLS          ID      83301       USA     TRADE PAYABLE                                                                          $5.37
10123             LOCTEK INC                                  4569 LAS POSITAS ROAD SUITE A                                                                               LIVERMORE            CA     94551       USA     TRADE PAYABLE                                                                      $6,930.00
10124             LODIN PASHTOON S                            125 LAROSE CIRCLE                                                                                           MARIETTA            GA      30060       USA     TRADE PAYABLE                                                                          $1.84
10125             LOERA STEVEN J                              343 N LELAND                                                                                                WEST COVINA         CA      91790       USA     TRADE PAYABLE                                                                          $1.84
10126             LOGAN JOI                                   667 W 39TH ST                                                                                               SAN PEDRO           CA      90731       USA     TRADE PAYABLE                                                                         $42.41
10127             LOGAN MOORE                                 380 HEARTH WAY                                                                                              LEMOORE             CA      93245       USA     INSURANCE CLAIMS     5/9/2015         X            X              X          UNDETERMINED
10128             LOGAN WHEELER                               8682 SANTA ROSA RD                                                                                          ATASCADERO          CA      93422       USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
10129             LOGICO LLC                                  6020 PROGRESSIVE SUITE 900                                                                                  SAN DIEGO            CA     92154       USA     TRADE PAYABLE                                                                          $5.36
10130             LOGMAN BAKINSKIY                            280 OCEAN PKWY APT 6G                                                                                       BROOKLYN            NY      11218       USA     TRADE PAYABLE                                                                       $100.01
10131             LOHMAN STEPHANIE A                          P O BOX 383                                                                                                 JULIAETTA           ID      83535       USA     TRADE PAYABLE                                                                       $268.08
10132             LOIS BEAMON                                 508 PENGUIN DRIVE                                                                                           DALLAS              TX      75241       USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
10133             LOIS BRINKMAN                               3123 SOUTH ARCHER AVE                                                                                       CHICAGO             IL      60608       USA     INSURANCE CLAIMS     4/23/2011        X            X              X          UNDETERMINED
10134             LOIS DAVIS                                  4 CAMBRIDGE TOWN HOUSE DR                                                                                   PLEASANTVILLE       NJ      08234       USA     INSURANCE CLAIMS     9/29/2016        X            X              X          UNDETERMINED
10135             LOIS DOWNS                                  2067 E CHARLESTON AVE                                                                                       PHOENIX             AZ      85022       USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
10136             LOLA WALTON                                 210 W ADAMS STREET                                                                                          JUDSONIA            AR      72081       USA     INSURANCE CLAIMS     5/19/2018        X            X              X          UNDETERMINED
10137             LOMA VILLA HOMEOWNERS ASSOCIAT              190 WEST MAGEE RD 182                                                                                       TUCSON              AZ      85704       USA     TRADE PAYABLE                                                                       $138.01
10138             LOMBARDO JOSEPH                             60 CENTRE ST                                                                                                NEW YORK            NY      10007       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10139             LOMELI JUAN E                               PIZZA PREP 122014 - PRESENT                                                                                 YUBA CITY           CA      95991       USA     TRADE PAYABLE                                                                         $27.43
10140             LONG CHARM TRADING LIMITED                  4F NO4 BUILDING TAIJIANG ZONE           JUYUANZHOU INDUSTRIAL PARK JINSHAN                                  FUZHOU              CHINA   350026              TRADE PAYABLE                                                                     $23,265.13
10141             LONG EMILYANN                               724 REDBUD LN                                                                                               GREENWOOD           IN      46142       USA     TRADE PAYABLE                                                                          $1.75
10142             LONG MICHAEL J                              155 NORTH MAIN STREET                                                                                       EDWARDSVILLE        IL      62025       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10143             LONG TOBY D                                 300 CHRISTOPHER DR                                                                                          PERRYVILLE          MO      63775       USA     TRADE PAYABLE                                                                          $5.15
10144             LONGACRE JOSEPH                             1100 ECHO RD APT 16                                                                                         REDDING             CA      96002       USA     TRADE PAYABLE                                                                         $36.58
10145             LONGFORTUNE INVESTMENTS CORP                XXX                                                                                                         LOS ANGELES         CA      90035       USA     TRADE PAYABLE                                                                  $1,205,294.68
10146             LONGITUDE INTERNATIONAL                     2840 PINE RD UNIT A2                                                                                        HUNTINGDON VALLEY   PA      19006       USA     TRADE PAYABLE                                                                         $26.03
10147             LONGORIA ALFONSO                            2100 9TH ST                                                                                                 MERIDIAN            MS      39301       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10148             LONGSHORE LIMITED                           ROOM 307 HENG NGAI JEWELRY CENTRE       4 HOK YUEN ST EASTHUNGHOM                                           KOWLOON                                         TRADE PAYABLE                                                                     $23,436.00
10149             LOOKABILL GEORGE                            100 N CALVERT ST                                                                                            BALTIMORE           MD      21202       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10150             LOOMIS ELAINE M INDIVIDUALLY AND AS THE     99 EXCHANGE BLVD 545                                                                                        ROCHESTER           NY      14614       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX OF THE ESTATE OF GREGORY LOOMIS

10151             LOOMIS GREGORY AND ELAINE LOOMIS            99 EXCHANGE BLVD 545                                                                                        ROCHESTER           NY      14614       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALLY AND AS HUSBAND AND WIFE
10152             LOPEZ ARTURO AND REBECCA LOPEZ              155 NORTH MAIN STREET                                                                                       EDWARDSVILLE        IL      62025       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10153             LOPEZ CARLOS M                              CALLE 14 CASA 1168 PUERTO NUEVO                                                                             PUERTO NUEVO        PR      00920       USA     TRADE PAYABLE                                                                      $328.55
10154             LOPEZ CHELSEA                               918 S CARNEGIE DR                                                                                           TUCSON              AZ      85710       USA     TRADE PAYABLE                                                                      $151.02
10155             LOPEZ GABRIELA                              611 TIFFANY DR                                                                                              WAUKEGAN            IL      60085       USA     TRADE PAYABLE                                                                       $18.28
10156             LOPEZ JORGE A                               104 HARDING AVENUE                                                                                          NEWPORT             DE      19804       USA     TRADE PAYABLE                                                                        $3.70
10157             LOPEZ JUAN C                                HC 01 BOX 9673                                                                                              SAN SEBASTIAN       PR      00685       USA     TRADE PAYABLE                                                                       $32.74
10158             LOPEZ KAYLA K                               2038 PALETHORP ST                                                                                           PHILADELPHIA        PA      19122       USA     TRADE PAYABLE                                                                        $6.81
10159             LOPEZ MELVIN O                              HACIENDA BORINQUEN CALLE ALMENDRO 109                                                                       CAGUAS              PR      00725       USA     TRADE PAYABLE                                                                        $0.91

10160             LOPEZ NICOLE R                              324 S FT HARRISON AVE                                                                                       CLEARWATER          FL      33756       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10161             LOPEZ RICHARD                               PO BOX 1593                                                                                                 NEW YORK            NY      10930       USA     TRADE PAYABLE                                                                       $28.03
10162             LOPEZ TRISHA                                3851 VISTA LINDA DR                                                                                         LANCASTER           CA      93536       USA     TRADE PAYABLE                                                                        $2.65
10163             LOPEZ URIEL                                 992 N HIGHLAND ST APT5                                                                                      ORANGE              CA      92867       USA     TRADE PAYABLE                                                                      $194.03
10164             LOPEZ WARREN A                              100 N CALVERT ST                                                                                            BALTIMORE           MD      21202       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10165             LOPEZ YANEISSIE                             HC-3 BOX 80968                                                                                              BARRANQUITAS        PR      00794       USA     TRADE PAYABLE                                                                        $1.29
10166             LOPEZEVANS JOHN                             154 WEST 2ND AVE A8                                                                                         ROSELLE             NJ      07203       USA     TRADE PAYABLE                                                                        $4.76
10167             LOPEZGUILLEN JANETTE M                      7118 WESTVIEW PL APTA                                                                                       LEMON GROVE         CA      91945       USA     TRADE PAYABLE                                                                        $5.65
10168             LORAIN MUNICIPAL COURT                      200 WEST ERIE CLK OF CRTS GARN                                                                              LORAIN              OH      44052       USA     TRADE PAYABLE                                                                       $79.30
10169             LORBIECKI CAROL INDIVIDUALLY AND AS         21 W STATE ST                                                                                               MILWAUKEE           WI      53233       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  GERALD E LORBIECKI
10170             LORENA AGUAYO                               3926 EAST AVENUE                                                                                            STICKNEY            IL      60402       USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
10171             LORENA FRANKLIN                             320 OLD HICKORY BLVD                    UNIT 5801                                                           NASHVILLE           TN      37221       USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
10172             LORENA MARKOWICZ                            10863 FREEMONT ST                                                                                           YUCAIPA             CA      92399       USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
10173             LORETTA HOLT                                3611 SOUTH VAN NESS AVE                                                                                     LOS ANGELES         CA      90018       USA     INSURANCE CLAIMS     5/21/2018        X            X              X          UNDETERMINED
10174             LORI & PAUL REYES                           1850 W TRAFALGAR CIRCLE                                                                                     HOLLYWOOD           FL      33020       USA     INSURANCE CLAIMS     3/14/2018        X            X              X          UNDETERMINED
10175             LORI AND CLAVIN LEMONS                      108 HARRIS PLACE                                                                                            EAST PRAIRIE        MO      63845       USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
10176             LORI DESILVA                                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
10177             LORI HAWK                                   5971 ELMBURG RD                         4                                                                   BAGDAD              KY      40003       USA     INSURANCE CLAIMS     3/6/2017         X            X              X          UNDETERMINED
10178             LORI MACLEAN                                410 W B ST                                                                                                  JENKS               OK      74037       USA     INSURANCE CLAIMS     8/15/2017        X            X              X          UNDETERMINED
10179             LORI PEREA                                  1478 RIDGEWOOD DR                                                                                           SAN JOSE            CA      95118       USA     INSURANCE CLAIMS     3/8/2018         X            X              X          UNDETERMINED
10180             LORI SULLIVAN                               8815 LOWELL ROAD                                                                                            POMFRET             MD      20675       USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED


                                                                                                                                                       Page 129 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                     Doc 20                  Filed 01/18/19
                                                                                                                                    Schedule Entered            01/18/19
                                                                                                                                             E/F: Part 3 Question 1      00:55:49                      Main Document                                                                                   Case Number: 18-23537
                                                                                                                                    Pg 770 of 1461




                                                                                                                                                                                                                                                          Contingent

                                                                                                                                                                                                                                                                       Unliquidated

                                                                                                                                                                                                                                                                                      Disputed
Row No. Account   Creditor's Name                           Address 1                       Address 2                           Address 3         Address 4     City                   State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                              Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                 Offset
                                                                                                                                                                                                                                                                                                                 (Y/N)
10181             LORI TRAVER                               635 RICE STREET                 PO BOX 308                                                          SOUTH BLOOMINGTON      IL      60474        USA     INSURANCE CLAIMS     8/19/2018        X            X              X          UNDETERMINED
10182             LORRAINE CALDWELL                         15437 MIDCREST DRIVE                                                                                WHITTIER               CA      90604        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
10183             LORRAINE EISNER                           174 WILLIS AVE                                                                                      HAWTHORNE              NY      10532        USA     INSURANCE CLAIMS     6/30/2018        X            X              X          UNDETERMINED
10184             LORRAINE MANLEY                           57 NORTH PARK STREET                                                                                ELLINGTON              CT                   USA     INSURANCE CLAIMS     2/22/2016        X            X              X          UNDETERMINED
10185             LORRY KASCH                               4351 SOUTHEAST JENNIFER COURT                                                                       TROUTDALE              OR      97060        USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
10186             LORTE TECHNOLOGIES INC                    37 SHERWOOD TERRACE STE 124                                                                         LAKE BLUFF             IL      60044        USA     TRADE PAYABLE                                                                        $11.47
10187             LOS ANGELES CO SHERIFF                    110 N GRAND AVE RM 525                                                                              LOS ANGLES             CA      90012        USA     TRADE PAYABLE                                                                      $124.73
10188             LOS ANGELES CO SHERIFF                    110 N GRAND AVE RM 525                                                                              LOS ANGLES             CA      90012        USA     TRADE PAYABLE                                                                        $48.32
10189             LOS ANGELES COUNTY                        THE HONORABLE JACKIE LACEY      211 W TEMPLE STREET SUITE 1200                                      LOS ANGELES            CA      90012        USA     TRADE PAYABLE                                                                         $0.44
10190             LOS ANGELES COUNTY                        THE HONORABLE JACKIE LACEY      211 W TEMPLE STREET SUITE 1200                                      LOS ANGELES            CA      90012        USA     TRADE PAYABLE                                                                        $46.15
10191             LOS ANGELES COUNTY                        THE HONORABLE JACKIE LACEY      211 W TEMPLE STREET SUITE 1200                                      LOS ANGELES            CA      90012        USA     TRADE PAYABLE                                                                      $131.32
10192             LOS ANGELES COUNTY                        THE HONORABLE JACKIE LACEY      211 W TEMPLE STREET SUITE 1200                                      LOS ANGELES            CA      90012        USA     TRADE PAYABLE                                                                      $116.91
10193             LOS ANGELES COUNTY                        THE HONORABLE JACKIE LACEY      211 W TEMPLE STREET SUITE 1200                                      LOS ANGELES            CA      90012        USA     TRADE PAYABLE                                                                      $551.32
10194             LOS ANGELES COUNTY                        THE HONORABLE JACKIE LACEY      211 W TEMPLE STREET SUITE 1200                                      LOS ANGELES            CA      90012        USA     TRADE PAYABLE                                                                        $70.82
10195             LOS ANGELES COUNTY                        THE HONORABLE JACKIE LACEY      211 W TEMPLE STREET SUITE 1200                                      LOS ANGELES            CA      90012        USA     TRADE PAYABLE                                                                      $156.94
10196             LOS ANGELES COUNTY                        THE HONORABLE JACKIE LACEY      211 W TEMPLE STREET SUITE 1200                                      LOS ANGELES            CA      90012        USA     TRADE PAYABLE                                                                     $1,386.63
10197             LOS ANGELES COUNTY                        THE HONORABLE JACKIE LACEY      211 W TEMPLE STREET SUITE 1200                                      LOS ANGELES            CA      90012        USA     TRADE PAYABLE                                                                      $162.56
10198             LOS ANGELES COUNTY                        THE HONORABLE JACKIE LACEY      211 W TEMPLE STREET SUITE 1200                                      LOS ANGELES            CA      90012        USA     TRADE PAYABLE                                                                      $114.90
10199             LOS ANGELES COUNTY                        THE HONORABLE JACKIE LACEY      211 W TEMPLE STREET SUITE 1200                                      LOS ANGELES            CA      90012        USA     TRADE PAYABLE                                                                        $16.93
10200             LOS ANGELES COUNTY SHERIFF                110 N GRAND AVE RM 525                                                                              LOS ANGELES            C       90012                TRADE PAYABLE                                                                      $125.24
10201             LOS ANGELES COUNTY SHERIFF                110 N GRAND AVE RM 525                                                                              LOS ANGELES            C       90012                TRADE PAYABLE                                                                      $476.05
10202             LOS ANGELES COUNTY SHERIFF                110 N GRAND AVE RM 525                                                                              LOS ANGELES            C       90012                TRADE PAYABLE                                                                      $717.34
10203             LOS ANGELES COUNTY SHERIFF CIV            P0 BOX 843580                                                                                       LOS ANGELES            CA      90084        USA     TRADE PAYABLE                                                                      $303.83
10204             LOS ANGELES COUNTY SHERIFF DEP            PO BOX 843580                                                                                       LOS ANGELES            CA      900843580    USA     TRADE PAYABLE                                                                         $3.65
10205             LOS ANGELES COUNTY SHERIFF DEP            PO BOX 843580                                                                                       LOS ANGELES            CA      900843580    USA     TRADE PAYABLE                                                                      $509.64
10206             LOS ANGELES COUNTY SHERIFFS DE            PO BOX 843580                                                                                       LOS ANGELES            CA      900843580    USA     TRADE PAYABLE                                                                        $86.07
10207             LOS ANGELES COUNTY SHERIFFS DE            PO BOX 843580                                                                                       LOS ANGELES            CA      900843580    USA     TRADE PAYABLE                                                                      $143.01
10208             LOS ANGELES COUNTY SHERIFFS O             9355 BURTON WAY                                                                                     BEVERLY HILLS          CA      90210        USA     TRADE PAYABLE                                                                      $165.09
10209             LOS ANGELES COUNTY SHERIFFS O             9355 BURTON WAY                                                                                     BEVERLY HILLS          CA      90210        USA     TRADE PAYABLE                                                                        $94.90
10210             LOS ANGELES COUNTY SHERIFFS OF            110 N GRAND AVE RM 525                                                                              LOS ANGELES            C       90012                TRADE PAYABLE                                                                      $496.30
10211             LOS ANGELES COUNTY SHERIFFS OF            110 N GRAND AVE RM 525                                                                              LOS ANGELES            C       90012                TRADE PAYABLE                                                                      $113.42
10212             LOS ANGELES COUNTY SHERIFFS OF            110 N GRAND AVE RM 525                                                                              LOS ANGELES            C       90012                TRADE PAYABLE                                                                      $566.27
10213             LOS ANGELES COUNTY SHERIFFS OF            110 N GRAND AVE RM 525                                                                              LOS ANGELES            C       90012                TRADE PAYABLE                                                                      $100.98
10214             LOS ANGELES COUNTY SHERIFFS OF            110 N GRAND AVE RM 525                                                                              LOS ANGELES            C       90012                TRADE PAYABLE                                                                        $37.71
10215             LOS ANGELES COUNTY SHERIFFS OF            110 N GRAND AVE RM 525                                                                              LOS ANGELES            C       90012                TRADE PAYABLE                                                                      $282.66
10216             LOS ANGELES DEPT OF WATER & POWER30808    PO BOX 30808                                                                                        LOS ANGELES            CA      90030-0808   USA     UTILITIES PAYABLE                                                               $102,116.58

10217             LOS ANGELES SHERIFFS DEPT                 200 W COMPTON BLVD                                                                                  COMPTON                CA      90220        USA     TRADE PAYABLE                                                                      $222.90
10218             LOSCY TERRI                               12 FALLING LEAF CT                                                                                  SAVANNAH               GA      31419        USA     TRADE PAYABLE                                                                      $199.98
10219             LOSHAW JENNIFER                           1137 VILLAVIEW                                                                                      MANCHESTER             MO      63021        USA     TRADE PAYABLE                                                                      $346.78
10220             LOTHAR FALK                               7642 ELMRIDGE DR                                                                                    BOCA RATON             FL      33433        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
10221             LOTT TEANNA L                             2912 W FAIRMOUNT AVE                                                                                MILWAUKEE              WI      53209        USA     TRADE PAYABLE                                                                        $1.85
10222             LOTT TIMOTHY O AND SANDRA                 155 NORTH MAIN STREET                                                                               EDWARDSVILLE           IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10223             LOUANN ELIND                              N 6251 STATE RD 49                                                                                  WEYAUWEGA              WI      54983        USA     INSURANCE CLAIMS     4/17/2018        X            X              X          UNDETERMINED
10224             LOUELLA FORBES                                                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
10225             LOUGHMAN AMY                              142 PIERSOL AVE                                                                                     BENTLEYVILLE           PA      15314        USA     TRADE PAYABLE                                                                        $1.76
10226             LOUIE LOPEZ                               129 39TH ST                     B                                                                   NEWPORT BEACH          CA      92663        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
10227             LOUIS BERGER                              1483 CAMINO ZALCE                                                                                   SAN DIEGO              CA      92111        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
10228             LOUIS COOPER JR                           1009 N MOUNTAIN VIEW AVE                                                                            TACOMA                 WA      98406        USA     INSURANCE CLAIMS     10/15/2017       X            X              X          UNDETERMINED
10229             LOUIS WIGLEY                                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
10230             LOUISE & JERRY DANIELSON                  6203 JUSTIN COURT                                                                                   FORT WAYNE             IN      46835        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
10231             LOUISE DOBOSZ                             PO BOX 135728                                                                                       CLERMONT               FL      34713        USA     TRADE PAYABLE                                                                       $24.72
10232             LOUISE ENGLAND                            PO BOX 16962                                                                                        SOUTH LAKE TAHOE       CA      96151        USA     INSURANCE CLAIMS     11/3/2017        X            X              X          UNDETERMINED
10233             LOUISE FAGER                              10412 NE 128TH STREET                                                                               LIBERTY                MO      64068        USA     TRADE PAYABLE                                                                      $402.55
10234             LOUISE MIDDLETON                          236 SAVERSHAM LANE                                                                                  COLUMBIA               SC      29229        USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
10235             LOUISE MIDDLETON                          236 SAVERSHAM LANE                                                                                  COLUMBIA               SC      29229        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
10236             LOUISE ROSE                               37691 NORTH FORK RD                                                                                 PURCELLVILLE           VA      20132-5025   USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
10237             LOUISE SMITH                              866 E 224TH ST                                                                                      BRONX                  NY      10466        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
10238             LOUISIANA DEPARTMENT OF ENVIRONMENTAL     1824 COMMERCIAL DR                                                                                  PORT ALLEN             LA      70767        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  QUALITY
10239             LOURDES & ROLANDO VARELA                  1337 CAROB WAY                                                                                      MONTE BELLO            CA      90640        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
10240             LOURDES DELGADO                           UNKNOWN                         UNKNOWN                                                             UNKNOWN                FL                   USA     INSURANCE CLAIMS     2/22/2018        X            X              X          UNDETERMINED
10241             LOURDES FILS-AIME                         13777 BELKNAP STREET                                                                                SPRING FIELD GARDENS   NY      11413        USA     INSURANCE CLAIMS     12/5/2015        X            X              X          UNDETERMINED

10242             LOURDES VALDES                            8895 LAKE PARK CIRCLE SOUTH                                                                         DAVIE                  FL      33328        USA     INSURANCE CLAIMS     8/16/2014        X            X              X          UNDETERMINED
10243             LOVE BEAL & NIXON PC                      PO BOX 32738                                                                                        OKLAHOMA CITY          OK      73123        USA     TRADE PAYABLE                                                                      $537.41
10244             LOVE BEAL & NIXON PC                      PO BOX 32738                                                                                        OKLAHOMA CITY          OK      73123        USA     TRADE PAYABLE                                                                       $43.56
10245             LOVE BEAL & NIXON PC                      PO BOX 32738                                                                                        OKLAHOMA CITY          OK      73123        USA     TRADE PAYABLE                                                                      $146.07
10246             LOVE BEAL & NIXON PC                      PO BOX 32738                                                                                        OKLAHOMA CITY          OK      73123        USA     TRADE PAYABLE                                                                      $188.44
10247             LOVE BEAL & NIXON PC                      PO BOX 32738                                                                                        OKLAHOMA CITY          OK      73123        USA     TRADE PAYABLE                                                                      $188.28
10248             LOVE BEAL& NIXON PC                       PO BOX 32738                                                                                        OKLAHOMA CITY          OK      73123        USA     TRADE PAYABLE                                                                      $171.93
10249             LOVE BRIGHT JEWELRY                       3446 FREDERICK STREET                                                                               OCEANSIDE              NY      11572        USA     TRADE PAYABLE                                                                      $177.60
10250             LOVE EMILY S                              12116 WINTERGREEN DR UNIT 1                                                                         LAKESIDE               CA      92040        USA     TRADE PAYABLE                                                                        $1.82
10251             LOVE FRANK                                100 N CALVERT ST                                                                                    BALTIMORE              MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10252             LOVE LAWRENCE D PERSONAL REPRESENTATIVE   100 N CALVERT ST                                                                                    BALTIMORE              MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF LAWRENCE LOVE ET AL

10253             LOVE SHANNA E                             4115 EAST FREEDOM CIRCLE                                                                            OOLTEWAH               TN      37363        USA     TRADE PAYABLE                                                                         $1.86
10254             LOVETT SARAH L                            302 BROAD ST                                                                                        NEW BERN               NC      28560        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10255             LOVVORN JAMES AND BARBARA LOVVORN         250 BENEFIT ST                                                                                      PROVIDENCE             RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10256             LOWE JOHN C                               463 POORE RD                                                                                        HONEA PATH             SC      29654        USA     TRADE PAYABLE                                                                         $3.61
10257             LOWE RAYMOND F                            100 N CALVERT ST                                                                                    BALTIMORE              MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10258             LOWER PAXTON TOWNSHIP AUTHORITY           425 PRINCE ST RM 139                                                                                HARRISBURG             PA      17109-3020   USA     UTILITIES PAYABLE                                                                 $1,434.38
10259             LOWERY RHONDA                             2220 N HOLTON ST                                                                                    MILWAUKEE              WI      53212        USA     TRADE PAYABLE                                                                        $29.07
10260             LOWMAN KARSTEN                            626 BROADWAY                                                                                        CAPE GIRARDEAU         MO      63701        USA     TRADE PAYABLE                                                                         $7.07
10261             LOY VUTH                                  1525 RICHMOND AVE                                                                                   DES MOINES             IA      50316        USA     INSURANCE CLAIMS     6/2/2018         X            X              X          UNDETERMINED
10262             LOYS WINDOWS & DOORS                      1001 HEDGEWOOD DR                                                                                   MOORE                  OK      73160        USA     TRADE PAYABLE                                                                      $703.76
10263             LOZANO RACHEL L                           1343 N ARROWHEAD AVE 3                                                                              SAN BERNARDINO         CA      92405        USA     TRADE PAYABLE                                                                        $14.94


                                                                                                                                            Page 130 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                              Doc 20       Filed 01/18/19
                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                           E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                  Pg 771 of 1461




                                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                           Address 1                                 Address 2               Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                                           (Y/N)
10264             LSREF3 SPARTAN GENESEE LLC                3341 S LINDEN RD                                                                                  FLINT              MI      48507        USA     UTILITIES PAYABLE                                                                  $334.11
10265             LSREF3 SPARTAN GENESEE LLC                3341 S LINDEN RD                                                                                  FLINT              MI      48507        USA     TRADE PAYABLE                                                                      $189.29
10266             LU & STEVE LEADER                         11503 NW THIRD AVENUE                                                                             VANCOUVER          WA      98685        USA     INSURANCE CLAIMS     8/5/2016         X            X              X          UNDETERMINED
10267             LUBECK KAREN AND MARTIN VERDRAGER ASO     111 CENTRE ST                                                                                     NEW YORK           NY      10013        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ENCOMPASS PROPERTY AND CASUALTY
                  COMPANY
10268             LUBLINER JASON                            106 ASBURY WAY                                                                                    BOYNTON BEACH      FL      33426        USA     TRADE PAYABLE                                                                         $1.85
10269             LUCAS SHAYLYN                             2319 CATALINA CIRCLE 312                                                                          OCEANSIDE          CA      92056        USA     TRADE PAYABLE                                                                         $1.82
10270             LUCATERO CESAR                            517 N CONWAY PL                                                                                   KENNEWICK          WA      99336        USA     TRADE PAYABLE                                                                        $27.70
10271             LUCELENA SOLORZANO                        PO BOX 12614                                                                                      TUCSON             AZ      85732        USA     TRADE PAYABLE                                                                      $195.32
10272             LUCENT JEWELERS INC                       1200 AVENUE OF AMERICAS 5TH FL                                                                    NEW YORK           NY      10036        USA     TRADE PAYABLE                                                                    $89,191.25
10273             LUCERO BRENDA I                           1181 SW 25TH AVE                                                                                  FORT LAUDERDALE    FL      33312        USA     TRADE PAYABLE                                                                         $1.84
10274             LUCERO JENNIFER; SOLORZANO RAFAEL         401 B ST 2100                                                                                     SAN DIEGO          CA      92101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALS ON BEHALF THEMSELVES AND ON
                  BEHALF ALL PERSONS
10275             LUCIA & LUCIO MOROCHO                     274 QUEENS STREET                                                                                 BRISTOL            CT      06010        USA     INSURANCE CLAIMS     12/1/2017        X            X              X          UNDETERMINED
10276             LUCIA FASONE                              2431 FALCON LN                                                                                    PALM HARBOR        FL      34683        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
10277             LUCIANA PEREIRA                           15 SYDNEY DRIVE                                                                                   HYANNIS            MA      02601        USA     INSURANCE CLAIMS     10/20/2014       X            X              X          UNDETERMINED
10278             LUCIANNA HERBST                           59 LOUIS DR                                                                                       FARMINGDALE        NY      11735-3231   USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
10279             LUCIDO & MANZELLA PC                      LUCIDO & MANZELLA PC VINCENZO MANZELLA                                                            CLINTON TWP        MI      48038        USA     TRADE PAYABLE                                                                     $2,472.35
                                                            P 61801 3
10280             LUCIER MEAGHAN                            559 PARK ST BASEMENT                                                                              ATTLEBORO          MA      02730        USA     TRADE PAYABLE                                                                       $42.87
10281             LUCILLE & JOSEPH GARCIA                   94-470 PAIWA ST UNIT 31                                                                           WAIPAHU            HI      96797        USA     INSURANCE CLAIMS     8/31/2018                                                     $969.11
10282             LUCILLE PELLICANI                         2363 FREEPORT ST                                                                                  WANTAGH            NY      11793        USA     INSURANCE CLAIMS     12/20/2016       X            X              X          UNDETERMINED
10283             LUCIO TORRES                              331 W SAN ANTONIO ST                                                                              MARION             TX      78124        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
10284             LUCRECIA FRAGOSO                          525 W 158TH ST APT 2A                                                                             NEW YORK           NY      10032        USA     INSURANCE CLAIMS     5/18/2015        X            X              X          UNDETERMINED
10285             LUCY GSIKES                               CHAPTER 13 TRUSTEE PO BOX 2218                                                                    MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                      $233.08
10286             LUCY GUTIERREZ                            PO BOX 6013                                                                                       BERNALILLO         NM      87004        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
10287             LUCY SIMON                                41 CODY AVE                                                                                       PARKVILLE          MD      21234        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
10288             LUGO JUANA                                RTFHJTR                                                                                           BAYAMON            PR      00957        USA     TRADE PAYABLE                                                                        $5.00
10289             LUGO RUDY A                               5300 TERNER WAY 6101                                                                              SAN JOSE           CA      95136        USA     TRADE PAYABLE                                                                      $160.71
10290             LUIS & SANDRA SARINANA                    1915 PASECO REAL                                                                                  EL PASO            TX      79936        USA     INSURANCE CLAIMS     5/24/2017        X            X              X          UNDETERMINED
10291             LUIS AND RACHAEL CAMACHO                  5 KINGS CT                             APT 5C                                                     MOHEGAN LAKE       NY      10547        USA     INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
10292             LUIS ARMONDO LOPEZ FIERRO                 UNKNOWN                                UNKNOWN                                                    UNKNOWN            FL                   USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
10293             LUIS BLANCO                               8269 AMETHYST AVE                                                                                 RANCHO CUCAMONGA   CA      91730        USA     INSURANCE CLAIMS     9/7/2014         X            X              X          UNDETERMINED
10294             LUIS FERNANDEZ                            51 HANSEN AVE                                                                                     NEW CITY           NY      10956        USA     INSURANCE CLAIMS     10/27/2014       X            X              X          UNDETERMINED
10295             LUIS FLORES                               540 CHESTNUT ST                                                                                   WAUKEGAN           IL      60085        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10296             LUIS H JIMENEZ PADILLA                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
10297             LUIS HERRERA                              1238 HOCKNEY CT                                                                                   PALMDALE           CA      93550        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
10298             LUIS KENNETH COUNTRYMAN                   1916 NORTH MILLS AVENUE                                                                           CLAREMONT          CA      91711        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
10299             LUIS MACHIN                               6 WHITMAN AVE                                                                                     BELLMORE           NY      11710        USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
10300             LUIS PELAYO                               UNKNOWN                                                                                           UNKNOWN                    UNKNOWN              INSURANCE CLAIMS     4/21/2018        X            X              X          UNDETERMINED
10301             LUIS SEPULVEDA                            355 ALBANY AVE                                                                                    AMITYVILLE         NY      11701        USA     INSURANCE CLAIMS     5/7/2016         X            X              X          UNDETERMINED
10302             LUISA ECHEVARRIA                          1157 YUCATAN PLACE                                                                                ANTHONY            NM      88021        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
10303             LUISA ROBINSON                            5153 MEADOWBROOKE CHASE                                                                           STONE MOUNTAIN     GA      30088        USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
10304             LUKE GLORIA                               12249 SHADOW CREEK CT                                                                             JACKSONVILLE       FL      32226        USA     TRADE PAYABLE                                                                       $60.00
10305             LULIT MAMO-RICHARDS                       115 OLD SHORT HILLS RD                                                                            WEST ORANGE        NJ      07052        USA     INSURANCE CLAIMS     9/9/2016         X            X              X          UNDETERMINED
10306             LUMSDEN ANDREA C                          237 ROCK HARBOR RD                                                                                ORLEANS            MA      02653        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10307             LUNA ALYSSA Y                             8602 CHERRY CIRCLE                                                                                BUENA PARK         CA      90620        USA     TRADE PAYABLE                                                                        $1.84
10308             LUNA HANSEL                               URB VENUS GARDENS 667 CALLE CUPIDO B                                                              SAN JUAN           PR      00926        USA     TRADE PAYABLE                                                                      $577.94
10309             LUNA JOHANA                               6110 N MAROA                                                                                      FRESNO             CA      93704        USA     TRADE PAYABLE                                                                        $1.84
10310             LUNDGREN KYLE A                           29 ATIETAM ST APT D                                                                               BRUNSWICK          ME      04011        USA     TRADE PAYABLE                                                                      $482.65
10311             LUPIAN BLANCA                             201 CAROLINE ST                                                                                   HOUSTON            TX      77002        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10312             LUQMAN MUHAMMAD                           5990 RICHMOND HWY 217                                                                             ALEXANDRIA         VA      22303        USA     TRADE PAYABLE                                                                      $456.65
10313             LURZ JAMES F AND ROBIN R LURZ HIS WIFE    100 N CALVERT ST                                                                                  BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10314             LURZ JOHN M AND DOLOROES LURZ HIS WIFE    100 N CALVERT ST                                                                                  BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10315             LUTSKO SOPHIE ANN ADMINISTRATRIX OF THE   PHILADELPHIA CITY HALL                    CHESTNUT ST                                             PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF JAMES LUTSKO ET AL
10316             LUTZ GREGORY F                            100 N CALVERT ST                                                                                  BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10317             LUVVITT LLC                               375 PARK AVENUE SUITE 2607                                                                        NEW YORK           NY      10152        USA     TRADE PAYABLE                                                                        $24.33
10318             LUXE GROUP INC THE                        304 HUDSON ST 5TH FL                                                                              NEW YORK           NY      10013        USA     TRADE PAYABLE                                                                    $20,311.51
10319             LUXMI AND MANGU KANT                      147 IRVING AVENUE                                                                                 FLORAL PARK        NY      11001        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
10320             LUXURY BEDDING                            1618 MCDONALD AVE                                                                                 BROOKLYN           NY      11230        USA     TRADE PAYABLE                                                                     $1,649.13
10321             LUXURY DIVAS CORPORATION                  333 MORRIS STREET                                                                                 PHILLIPSBURG       NJ      08865        USA     TRADE PAYABLE                                                                     $2,397.82
10322             LUXURY HOME 1 INC                         543 BEDFORD AVE 279                                                                               BROOKLYN           NY      11249        USA     TRADE PAYABLE                                                                      $260.40
10323             LUZ & JULIO GARCIA                        11602 PAINTER AVE                                                                                 WHITTIER           CA      90605        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
10324             LUZ CLASS OTERO                           PO BOX 692                                                                                        VEGA BAJA          PR      00694-0692   USA     INSURANCE CLAIMS     3/3/2017         X            X              X          UNDETERMINED
10325             LUZ FLORES QUINONEZ                       JARDINES DE CAPARRA                       CC16 CALLE 45                                           BAYAMON            PR      00959-7719   USA     INSURANCE CLAIMS     10/25/2017       X            X              X          UNDETERMINED
10326             LUZ GONZALEZ                              13682 PATTILYNN DR                                                                                MORENO VALLEY      CA      92553        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
10327             LUZ RIVERA CABAN                          HC 2 BOX 23257                                                                                    AGUADILLA          PR      00603-9000   USA     INSURANCE CLAIMS     7/9/2018         X            X              X          UNDETERMINED
10328             LVMH FRAGRANCE BRANDS LLC                 19 EAST 57TH ST                                                                                   NEW YORK           NY      10022        USA     TRADE PAYABLE                                                                    $28,954.77
10329             LVNV FINDING                              RAUSCH STURM ISRAEL & HORNICK                                                                     MILWAUKEE          WI      53227        USA     TRADE PAYABLE                                                                      $647.15
                                                            POBOX270288
10330             LVNV FUND                                 LAW OFFICES OF ANDREAU PALMA 701 SW                                                               MIAMI              FL      33135        USA     TRADE PAYABLE                                                                       $489.73
                                                            27TH AVE STE900
10331             LVNV FUNDING LLC                          KRAMER LINKIE TAYLOR LLC 9210 CORPORATE                                                           ROCKVILLE          MD      20850        USA     TRADE PAYABLE                                                                       $397.63
                                                            BLVD STE 350
10332             LVNV FUNDING LLC                          KRAMER LINKIE TAYLOR LLC 9210 CORPORATE                                                           ROCKVILLE          MD      20850        USA     TRADE PAYABLE                                                                       $598.73
                                                            BLVD STE 350
10333             LVNV FUNDING LLC                          EDUARDO M PALLARES 30400 TELEGRAPH RD                                                             BINGHAM FARMS      MI      48025        USA     TRADE PAYABLE                                                                        $87.88
                                                            SUITE 151
10334             LVNV FUNDING LLC                          KRAMER LINKIE TAYLOR LLC 9210 CORPORATE                                                           ROCKVILLE          MD      20850        USA     TRADE PAYABLE                                                                      $1,464.81
                                                            BLVD STE 350
10335             LVNV FUNDING LLC                          EDUARDO M PALLARES 30400 TELEGRAPH RD                                                             BINGHAM FARMS      MI      48025        USA     TRADE PAYABLE                                                                       $323.68
                                                            SUITE 151
10336             LVNV FUNDING LLC                          EDUARDO M PALLARES 30400 TELEGRAPH RD                                                             BINGHAM FARMS      MI      48025        USA     TRADE PAYABLE                                                                       $189.77
                                                            SUITE 151



                                                                                                                                          Page 131 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                              Doc 20                 Filed 01/18/19
                                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                                        E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                               Pg 772 of 1461




                                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                              Address 1                                 Address 2                         Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                                       (Y/N)
10337             LVNV FUNDING LLC                             KRAMER LINKIE TAYLOR LLC 9210 CORPORATE                                                                     ROCKVILLE         MD      20850        USA     TRADE PAYABLE                                                                         $6.57
                                                               BLVD STE 350
10338             LVNV FUNDINGLLC                              BLITTGAINES P C 661 GLENN AVE                                                                               WHEELING          IL      60090        USA     TRADE PAYABLE                                                                      $268.75
10339             LYAKRT TECHNOLOGIES LLC                      30 N GOULD ST SUITE 5707                                                                                    SHERIDAN          WY      82801        USA     TRADE PAYABLE                                                                    $24,306.19
10340             LYDIA AGREDANO                               802 EAST LANE STREET                                                                                        LAREDO            TX      78040        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
10341             LYDIA CAMACHO                                804 N LOMBARD STREET                                                                                        ELM HURST         IL      60126        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
10342             LYDIA HERNANDEZ                              URB COUNTRY CLUB                                                                                            SAN JUAN          PR      00924        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
10343             LYDIA SANTIAGO COLON                         3854 CALLE GLOBAL                                                                                           PONCE             PR      00728-2987   USA     INSURANCE CLAIMS     5/11/2018        X            X              X          UNDETERMINED
10344             LYEIA RODRIGUEZ                              404 STREET M-13 COUNTRY CLUB                                                                                CAROLINA          PR      00987        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
10345             LYGREN RONALD K AND FRANCINE J LYGREN HIS    100 N CALVERT ST                                                                                            BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
10346             LYLE ROBERT                                  330 E BAY ST 220                                                                                            JACKSONVILLE      FL      32202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10347             LYLES ERICA                                  1431 S KOMENSKY AVE                                                                                         CHICAGO           IL      60623        USA     TRADE PAYABLE                                                                       $12.42
10348             LYLIANE ADJEMIAN                             605 CENTER LANE                                                                                             HOLLY HILL        FL      32117        USA     INSURANCE CLAIMS     12/15/2017       X            X              X          UNDETERMINED
10349             LYMAN HAMMON                                 2665 S 1880 E                                                                                               CANE BEDS         AZ                   USA     INSURANCE CLAIMS     3/22/2014        X            X              X          UNDETERMINED
10350             LYMOS-JONES DOROTHY INDIVIDUALLY AND AS      250 BENEFIT ST                                                                                              PROVIDENCE        RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SURVIVING SPOUSE OF THE LATE TRANIEL JONES
                  SR
10351             LYNCH ALYSABETH M                            104 ROBIN RD                                                                                                COLCHESTER        VT      05446        USA     TRADE PAYABLE                                                                        $35.47
10352             LYNCH BRANDICE                               9002 BATTLE CT                                                                                              GROVETOWN         GA      30813        USA     TRADE PAYABLE                                                                         $1.84
10353             LYNCH GENE L AND ROBERTA                     100 N CALVERT ST                                                                                            BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10354             LYNCH RUFUS AND CAROLYN LYNCH                250 BENEFIT ST                                                                                              PROVIDENCE        RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10355             LYNDA & DARREL SAGE                          504 LAKSONEN LOOP                                                                                           SPRINGFIELD       OR      97478        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
10356             LYNDA FACKELDEY-NURENBERG                    6600 MOTHER LODE APT 305                                                                                    PLACERVILLE       CA      95667        USA     INSURANCE CLAIMS     6/3/2018         X            X              X          UNDETERMINED
10357             LYNDA KNAPP                                  400 WEST TERRACE DRIVE LOT 31                                                                               BLOOMINGTON       IN      47403        USA     INSURANCE CLAIMS     7/1/2003                                                     $4,000.00
10358             LYNDA R MURTHA                               1911 STOCKTON STREET                                                                                        SAN FRANCISCO     CA      94133        USA     TRADE PAYABLE                                                                      $510.15
10359             LYNDA R MURTHA                               1911 STOCKTON STREET                                                                                        SAN FRANCISCO     CA      94133        USA     TRADE PAYABLE                                                                      $203.90
10360             LYNN BULAN                                   3222 18TH STREET NW                                                                                         WASHINGTON        DC      20010        USA     INSURANCE CLAIMS     6/7/2018         X            X              X          UNDETERMINED
10361             LYNN CLARK                                   41-204 MILLVILLE AVENUE                                                                                     NAUGATUCK         CT      06770        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
10362             LYNN FLORES                                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
10363             LYNN GRAM                                    2418 OAKES AVENUE                                                                                           SUPERIOR          WI      54880        USA     INSURANCE CLAIMS     6/9/2017         X            X              X          UNDETERMINED
10364             LYNN HOFSTATTER                              4253 E LAKE SAMMAMISH SHORE LN                                                                              SAMMAMISH         WA      98075        USA     INSURANCE CLAIMS     5/31/2018        X            X              X          UNDETERMINED
10365             LYNN LAURA AS ADMINISTRATOR OF THE ESTATE                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF LEWIS LYNN JR AND LAURA LYNN
                  INDIVIDUALLY
10366             LYNN MOORE                                960 ARRIBA AVENIDA NONE                                                                                        IMPERIAL BCH      CA      91932        USA     INSURANCE CLAIMS     10/15/2018       X            X              X          UNDETERMINED
10367             LYNN RANDY G AND CAROL L                  100 N CALVERT ST                                                                                               BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10368             LYNN STEINBERG                            11368 NORTHWEST 20TH DRIVE                                                                                     CORAL SPRINGS     FL      33071        USA     INSURANCE CLAIMS     5/27/2018        X            X              X          UNDETERMINED
10369             LYNNE MILLER                              13803 MAGDALENE LAKE COVE                                                                                      TAMPA             FL      33613        USA     INSURANCE CLAIMS     6/29/2018        X            X              X          UNDETERMINED
10370             LYNNE NORTH AMERICAN                      810 BLUECRAB RD                                                                                                NEWPORT NEW       VA      23606        USA     TRADE PAYABLE                                                                      $106.00
10371             LYNNE WHITE                               358 CHERRY VALLEY ROAD                                                                                         PRINCETON         NJ      08540        USA     INSURANCE CLAIMS     11/27/2017       X            X              X          UNDETERMINED
10372             LYNNETTE MEDINA                           MONTE CLARO                                  ME32 PLAZA 17                                                     BAYAMON           PR      00961        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
10373             LYONS DOUGHTY & VELDHUIS                  PO BOX BOX 1269                                                                                                MT LAURELLAUREL   NJ      08054        USA     TRADE PAYABLE                                                                      $285.27
10374             LYONS DOUGHTY & VELDHUIS                  PO BOX 1269                                                                                                    MOUNT LAUREL      NJ      08054        USA     TRADE PAYABLE                                                                      $113.05
10375             LYONS DOUGHTY & VELDHUIS PC               PO BOX 1269                                                                                                    MT LAUREL         NJ      08054        USA     TRADE PAYABLE                                                                       $85.89
10376             LYONS DOUGHTY AND VELDHUISPC              LYONS DOUGHTY AND VELDHUIS PCP O BOX                                                                           MT LAUREL         NJ      08054        USA     TRADE PAYABLE                                                                       $25.90
                                                            1269
10377             LYONS JR JAMES                            361-421 MIDDLESEX ST                                                                                           LOWELL            MA      01852        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10378             LYONS KAELEE E                            9554 BANTRY LANE BREWERTON NEW                                                                                 BREWERTON         NY      13029        USA     TRADE PAYABLE                                                                         $1.83
10379             LYSTROM KAITLIN                           1211 7TH ST S 204                                                                                              WAITE PARK        MN      56387        USA     TRADE PAYABLE                                                                        $41.56
10380             LYTLE                                     1719 W UNIVERSITY DR                                                                                           TEMPE             AZ      85281        USA     TRADE PAYABLE                                                                      $428.92
10381             M & G REMODELING SERVICES INC             6519 GREENVIEW LANE                                                                                            SPRINGFIELD       VA      22152        USA     TRADE PAYABLE                                                                      $550.37
10382             M & M CONSTRUCTION LLC                    999 S CARSON CT NO B29 APT 304                                                                                 AURORA            CO      80012        USA     TRADE PAYABLE                                                                      $915.00
10383             M & R SERVICES LLC                        PO BOX 2166                                                                                                    FORT OGLETHORPE   GA      30742        USA     TRADE PAYABLE                                                                      $555.08
10384             M AND R W LLC                             5857 EAST KY 70                                                                                                LIBERTY           KY      42539        USA     TRADE PAYABLE                                                                      $458.58
10385             M KAMENSTEIN INC                          363 RIVER ST                                                                                                   WINCHENDON        MA      01475        USA     TRADE PAYABLE                                                                      $124.74
10386             M NELSON ENMARK CH13 TRUSTEE              PO BOX 9549                                                                                                    FRESNO            CA      937939549    USA     TRADE PAYABLE                                                                        $77.08
10387             M S PORTFOLIO LLC                         PO BOX 844083                                                                                                  LOS ANGELES       CA      90084-4083   USA     TRADE PAYABLE                                                                     $6,729.80
10388             M&E SALES L L P                           215 10TH AVE S 238                                                                                             MINNEAPOLIS       MN      55415        USA     TRADE PAYABLE                                                                     $1,792.76
10389             M&M SCRUBS DIST INC                       7654 HASKELL AVE                                                                                               VAN NUYS          CA      91406        USA     TRADE PAYABLE                                                                      $332.46
10390             MA AMER AHMED ELSAYED & SHAI              2818 E TRENTON AVE                                                                                             FRESNO            CA      93720        USA     INSURANCE CLAIMS     5/16/2018        X            X              X          UNDETERMINED
10391             MAATI INC                                 106 BROADWAY                                                                                                   BETHPAGE          NY      11714        USA     TRADE PAYABLE                                                                        $73.76
10392             MABEL PINA                                4009 BRUSH CREEK ROAD                                                                                          PITTSBURG         CA      94565        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
10393             MABRY SR; WILLARD AND JUNE MABRY HIS WIFE 100 N CALVERT ST                                                                                               BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

10394             MAC SPORTS INC                               1661 FAIRPLEX DR                                                                                            LA VERNE          CA      91750        USA     TRADE PAYABLE                                                                      $486.00
10395             MACCARY LOREN AND JANE MACCARY               1 COURT ST                                                                                                  RIVERHEAD         NY      11901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10396             MACDOWELL & ASSOCIATES LTD                   185 CENTRAL AVENUE SW ROOM                                                                                  ATLANTA           GA      30303        USA     TRADE PAYABLE                                                                     $4,241.89
10397             MACEDO MICHAEL                               18 HAMILTON STREET                                                                                          PLYMOUTH          MA      02360        USA     TRADE PAYABLE                                                                      $291.34
10398             MACERICH LUBBOCK LTD                         DEPT 2596-3175                                                                                              LOS ANGELES       CA      90084-2596   USA     UTILITIES PAYABLE                                                                $26,329.44
10399             MACERICH PARTNERSHIP LP                      PO BOX 849444                                                                                               LOS ANGELES       CA      90084-9444   USA     TRADE PAYABLE                                                                    $27,514.45
10400             MACERICH PARTNERSHIP LPCHESTERFIELD          DEPT 2596-3030                            DBA CHESTEFIELD TOWNE CENTER                                      LOS ANGELES       CA      90084-6223   USA     UTILITIES PAYABLE                                                                $29,987.62
10401             MACHADO LETICIA                              11700 OLD COLUMBIA PIKE 605                                                                                 SILVERSPRING      MD      20904        USA     TRADE PAYABLE                                                                        $26.78
10402             MACHALKA ZDENEK AND VLADKA MACHALKA          555 W HARRISON ST                                                                                           CHICAGO           IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10403             MACHOL&JOHANNESLLLP                          MACHOL&JOHANNES LLLP 3620 WYOMING                                                                           ALBUQUERQUE       NM      87111        USA     TRADE PAYABLE                                                                        $40.01
                                                               BLVD NE STE 222
10404             MACHUCA MIGDALIA A MINOR BY AND              3131 ARROW ST                                                                                               BAKERSFIELD       CA      93308        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THROUGH HER GUARDIAN AD LITEM BERTHA
                  VALENCIA
10405             MACIEL JOSE D                                21105 N SANSOM DRIVE                                                                                        MARICOPA          AZ      85138        USA     TRADE PAYABLE                                                                         $1.79
10406             MACIUK NICHOLAS AND MARIA MACIUK             56 PATERSON ST                                                                                              NEW BRUNSWICK     NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10407             MACIUK NICHOLAS AND MARIA MACIUK             56 PATERSON ST                                                                                              NEW BRUNSWICK     NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10408             MACK JOSHUA                                  6521 ALFARETTA ST SW                                                                                        LAKEWOOD          WA      98499        USA     TRADE PAYABLE                                                                         $4.62
10409             MACK RONALD T                                1808 WINTERS PARK DRIVE                                                                                     DORAVILLE         GA      30360        USA     TRADE PAYABLE                                                                     $1,067.95
10410             MACK TERESA M                                2588 S WORK ST                                                                                              FALCONER          N       14733                TRADE PAYABLE                                                                      $300.00
10411             MACKEY DAVID J                               8220 53                                                                                                     CLIVE             IA      50325        USA     TRADE PAYABLE                                                                        $90.10
10412             MACKEY JAVONIA D                             3954 GRIFFIS GLEN DRIVE                                                                                     RALEIGH           NC      27610        USA     TRADE PAYABLE                                                                         $1.85
10413             MACKIN BLAKE A                               1205 CONSTITUTION DRIVE                                                                                     INDEPENDENCE      KY      41051        USA     TRADE PAYABLE                                                                        $12.51


                                                                                                                                                       Page 132 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                             Doc 20             Filed 01/18/19
                                                                                                                                       Schedule Entered            01/18/19
                                                                                                                                                E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                       Pg 773 of 1461




                                                                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name                           Address 1                                Address 2                     Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                               Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                                                                  (Y/N)
10414             MACKNIN MICHAEL AND BARBARA MACKNIN       60 CENTRE ST                                                                                           NEW YORK             NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10415             MACNEIL AUTOMOTIVE PRODUCTS LT                                                                                                                                                                     TRADE PAYABLE                                                                    $12,243.86
10416             MACPHAIL ELYSHIA                          95 EAST MAIN RD                                                                                        PERU                 MA      01235        USA     TRADE PAYABLE                                                                         $1.76
10417             MACWH LP                                  PO BOX 844377                                                                                          LOS ANGELES          CA      90084-4377   USA     TRADE PAYABLE                                                                   $309,154.10
10418             MAD DOGG ATHLETICS INC                    2111 NARCISSUS CT                                                                                      VENICE               CA      90291        USA     TRADE PAYABLE                                                                        $43.00
10419             MADALYN FERNANDES                         600 OAK PL                                                                                             FELTON               CA      95018        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
10420             MADAR MARSHA AND LAWRENCE MADAR JR        301 N WASHINGTON STREET                                                                                HERKIMER             NY      13350        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10421             MADAYAG KAIMI J                           4A ALTA VISTA CT                                                                                       NOVATO               CA      94949        USA     TRADE PAYABLE                                                                         $1.83
10422             MADDEN MANUFACTURING COMPANY O                                                                                                                                                                     TRADE PAYABLE                                                                     $2,622.90
10423             MADDEN VERLAN AND JACQUELINE MADDEN HIS   155 NORTH MAIN STREET                                                                                  EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
10424             MADDOX DENISE E                           1800 W WALNUT                                                                                          SPRINGFIELD          MO      65806        USA     TRADE PAYABLE                                                                      $248.91
10425             MADE2ENVY INC                             PO BOX 695                                                                                             PITTSTOWN             NJ     08867        USA     TRADE PAYABLE                                                                     $1,009.90
10426             MADELINE ACEVEDO                          64 11TH AVE                                                                                            HUNTINGTON STATION   NY      11746        USA     INSURANCE CLAIMS     8/2/2016         X            X              X          UNDETERMINED
10427             MADELINE FUENTES                          6213 HENRILEE ST                                                                                       LAKEWOOD             CA      90713        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
10428             MADELINE WHELAN PEREZ                     11142 DORA DRIVE                                                                                       PHILADELPHIA         PA      19154        USA     INSURANCE CLAIMS     11/29/2016       X            X              X          UNDETERMINED
10429             MADISON COUNTY COURT                      16 EAST 9TH ST                                                                                         ANDERSON             IN      46016        USA     TRADE PAYABLE                                                                        $50.00
10430             MADISON COUNTY COURT DIV 2                P O BOX 143                                                                                            ANDERSON             IN      46015        USA     TRADE PAYABLE                                                                      $345.24
10431             MADISON COUNTY SANITARY SEWER SSA1        PO BOX 8094                              MITCHELL BRANCH                                               GRANITE CITY         IL      62040-8094   USA     UTILITIES PAYABLE                                                                    $97.21
10432             MADISON DISTRICT COURT                    MADISON DISTRICT COURT 100 NORTH SIDE                                                                  HUNTSVILLE           AL      35801        USA     TRADE PAYABLE                                                                      $103.09
                                                            SQUARE MADISON
10433             MADONNA UNKNOWN                           5908 COVE LANDING RD                     UNIT 101                                                      BURKE                VA      22015      USA       INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
10434             MADSEN NICOLE M                           346 N DIAMOND FORK LOOP APT 210                                                                        SPANISH FORK         UT      84660      USA       TRADE PAYABLE                                                                        $94.75
10435             MAE BEACHAM                               UNKNOWN                                                                                                UNKNOWN              TN                 USA       INSURANCE CLAIMS     6/17/2017        X            X              X          UNDETERMINED
10436             MAFRAT SHIMUNOVA                          102-45 62ND ROAD                         APARTMENT 7U                                                  FOREST HILLS         NY      11379      USA       INSURANCE CLAIMS     1/31/2017        X            X              X          UNDETERMINED
10437             MAG INSTRUMENT INC                        PO BOX 847760                                                                                          LOS ANGELES          CA      90084-7760 USA       TRADE PAYABLE                                                                    $31,217.09
10438             MAGALLANES AMANDA                         225 BEECH AVE                                                                                          CHULA VISTA          CA      91910      USA       TRADE PAYABLE                                                                         $1.82
10439             MAGDALENA KOPCZYNSKA                      5079 N DIXIE HWY 136                                                                                   OAKLAND PARK         FL      33334      USA       TRADE PAYABLE                                                                        $50.85
10440             MAGDALENA MANTILLA                        URB EL ALAMO                             E17 CALLE GUADALUPE                                           GUAYNABO             PR      00969-4509 USA       INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
10441             MAGDALENA SAYON                           1312 JEFFERSON STREET                                                                                  DELANO               CA      93215      USA       INSURANCE CLAIMS     7/6/2014         X            X              X          UNDETERMINED
10442             MAGDELINE & HENRY DUNCAN                  9809 DELLCASTLE RD                                                                                     GAITHERSBURG         MD      20886      USA       INSURANCE CLAIMS     6/27/2018                                                     $643.73
10443             MAGEE MATTHEW T                           8415 HOMESTAED AVENUE                                                                                  NIAGARA FALLS        NY      14304      USA       TRADE PAYABLE                                                                         $1.83
10444             MAGEE TAEYONNA                            136 CHAPEL DR                                                                                          CAMDEN               DE      19934      USA       TRADE PAYABLE                                                                        $42.93
10445             MAGELLAN DISTRIBUTION CORPORAT                                                                                                                                                                     TRADE PAYABLE                                                                      $141.65
10446             MAGFORMERS LLC                            417 FOREST AVE                                                                                         PLYMOUTH             MI      48170        USA     TRADE PAYABLE                                                                      $688.00
10447             MAGGIE GARCIA                             UNKNOWN                                                                                                UNKNOWN              TN                   USA     INSURANCE CLAIMS     2/6/2017         X            X              X          UNDETERMINED
10448             MAGGIORE MAXIMILIAN J                     156 WARENOKE ROAD                                                                                      MANCHESTER           CT      06040        USA     TRADE PAYABLE                                                                         $3.69
10449             MAGIC VALLEY MALL LLC                     1485 POLE LINE RD EAST SUITE OFC                                                                       TWIN FALLS           NV      83301        USA     TRADE PAYABLE                                                                     $3,784.76
10450             MAGIC VALLEY MALL LLC                     1485 POLE LINE RD EAST SUITE OFC                                                                       TWIN FALLS           NV      83301        USA     TRADE PAYABLE                                                                    $26,492.26
10451             MAGISTRATE COURT RICHMOND CO              530 GREEN ST ROOM 705                                                                                  AUGUSTA              GA      30911        USA     TRADE PAYABLE                                                                      $250.90
10452             MAGISTRATE COURT RICHMOND CO              530 GREEN ST ROOM 705                                                                                  AUGUSTA              GA      30911        USA     TRADE PAYABLE                                                                     $1,200.44
10453             MAGISTRATE COURT RICHMOND CO              530 GREEN ST ROOM 705                                                                                  AUGUSTA              GA      30911        USA     TRADE PAYABLE                                                                      $207.00
10454             MAGISTRATE COURT BALDWIN COUNT            121 N WILKINSON STREET SUITE                                                                           MILLEDGEVILLE        GA      31061        USA     TRADE PAYABLE                                                                      $914.67
10455             MAGISTRATE COURT OF BALDWIN CO            POB 200                                                                                                MILLEDGEVILLE        GA      31061        USA     TRADE PAYABLE                                                                        $59.05
10456             MAGISTRATE COURT OF COWETA COU            72 GREENVILLE STREET SUITE 1200                                                                        NEWNAN               GA      30263        USA     TRADE PAYABLE                                                                      $108.35
10457             MAGISTRATE COURT OF FULTON COUNTY         MAGISTRATE COURT OF FULTON COU185                                                                      ATLANTA              GA      30303        USA     TRADE PAYABLE                                                                      $511.15
                                                            CENTRAL AVE SW
10458             MAGISTRATE COURT OF GWINNETT COUNTY       ANSLTRREQ ATTN:- CLERK OF                                                                              LAWRENCEVILLE        GA      30046        USA     TRADE PAYABLE                                                                         $32.32
10459             MAGISTRATE COURT OF HALL CO               ROOM 100 SUITE 270 DEKALB                                                                              DECATUR              GA      30030        USA     TRADE PAYABLE                                                                       $173.02
10460             MAGISTRATE COURT OF RICHMOND COUNTY       530 GREEN ST ROOM 705                                                                                  AUGUSTA              GA      30911        USA     TRADE PAYABLE                                                                       $323.47
10461             MAGISTRATE COURT OF RICHMOND CTY          530 GREEN ST ROOM 705                                                                                  AUGUSTA              GA      30911        USA     TRADE PAYABLE                                                                      $1,225.33
10462             MAGISTRATE COURT OF WHITEFIELD COUNTY     MAGISTRATE COURT OF WHITEFIELDCBAOFGA                                                                  ELLIJAY              GA      30540        USA     TRADE PAYABLE                                                                       $148.65
                                                            POBOX1095
10463             MAGLIOZZI THOMAS                          56 PATERSON ST                                                                                         NEW BRUNSWICK        NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10464             MAGNANI PETER                             100 SUPREME CT DR                                                                                      MINEOLA              NY      11501        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10465             MAGNATE INC                               20639 LYCOMING STREET B6                                                                               WALNUT               CA      91789        USA     TRADE PAYABLE                                                                     $1,388.65
10466             MAGVENT LLC                               PO BOX 25006                                                                                           PHOENIX              AZ      85002        USA     TRADE PAYABLE                                                                      $163.58
10467             MAHADEVA ANIKA                            6643 ABREGO RD B6                                                                                      GOLETA               CA      93117        USA     TRADE PAYABLE                                                                      $211.71
10468             MAHAN CATHERINE D                         1005 GREENRIDGE STREET                                                                                 SCRANTON             PA      18509        USA     TRADE PAYABLE                                                                         $1.72
10469             MAHELANI MORIOKA                          232 PUEO DRIVE                                                                                         KULA                 HI      96790-7257   USA     INSURANCE CLAIMS     12/4/2013        X            X              X          UNDETERMINED
10470             MAHLI OMAR                                184 SUMMERS ST                                                                                         WV                   WV      25301        USA     TRADE PAYABLE                                                                        $18.24
10471             MAHMOOD TAYYAB                            9900 WASHIGTON BLVD 401                                                                                LAUREL               MD      20723        USA     TRADE PAYABLE                                                                        $84.13
10472             MAHONEY SHARON                            18 PILGRAM TERRACE                                                                                     MARSHFIELD           MA      02050        USA     TRADE PAYABLE                                                                        $15.55
10473             MAHONING COUNTY COURT 4                   AUSTINTOWN PLAZA 6000 MAHONING AVENUE                                                                  YOUNGSTOWN           OH      44515        USA     TRADE PAYABLE                                                                      $146.17
                                                            254
10474             MAI ROEHL                                 4915 GRIMESPOUND CT                                                                                    NORTH LAS VEGAS      NV      89031        USA     INSURANCE CLAIMS     5/31/2018        X            X              X          UNDETERMINED
10475             MAIN ACCT                                 8004 NW 154TH STREET SUITE 316                                                                         MIAMI LAKES          FL      33014        USA     TRADE PAYABLE                                                                       $31.58
10476             MAIN PATRICIA A INDIVIDUALLY AND AS       56 PATERSON ST                                                                                         NEW BRUNSWICK        NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE FOR THE ESTATE OF
                  BILLY D MAIN
10477             MAIN STREET ACQUISITION CORP              ERSKINE FLEISHER STE 100 1351SAWGRASS                                                                  SUNRISE              FL      33323        USA     TRADE PAYABLE                                                                        $25.87
                                                            CORPORATE PARKWAY
10478             MAISON DRAKE                              111 ATLANTIC ANNEX PT BLDG 2                                                                           MAITLAND             FL      32751        USA     TRADE PAYABLE                                                                        $15.59
10479             MAISOUN ABDALLAH                          3004 FRANCISCAN DRIVE                    APARTMENT 1826                                                ARLINGTON            TX      76015        USA     INSURANCE CLAIMS     6/11/2017        X            X              X          UNDETERMINED
10480             MAITLAND CHRISTOPHER                      4907 N KEYSTONE BASEMENT                                                                               CHICAGO              IL      60630        USA     TRADE PAYABLE                                                                         $1.84
10481             MAJANEO INTERNATIONAL                     7540 HARWIN DR                                                                                         HOUSTON              TX      77036        USA     TRADE PAYABLE                                                                     $1,149.24
10482             MAJDELL GROUP USA                         40 E MAIN ST 790                                                                                       NEWARK               DE      19711        USA     TRADE PAYABLE                                                                      $399.35
10483             MAJESTIC GOODS                                                                                                                                                                                     TRADE PAYABLE                                                                      $117.00
10484             MAJOR BORDERS                             2151 CUMBERLAND PARKWAY                                                                                ATLANTA              GA      30339        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
10485             MAJOR POOL SUPPLIES INC                   9784 COUNTRY ROAD 302                                                                                  PLANTERSVILLE        TX      77363        USA     TRADE PAYABLE                                                                     $1,650.24
10486             MAJOR REGINALD R BROWN SR                 BATON ROUGE CITY CONSTABLE PO BOX 1471                                                                 BATON ROUGE          LA      70821        USA     TRADE PAYABLE                                                                      $213.81

10487             MAJOR REGINALD R BROWN SR                 BATON ROUGE CITY CONSTABLE PO BOX 1471                                                                 BATON ROUGE          LA      70821        USA     TRADE PAYABLE                                                                      $1,899.80

10488             MAKAI TAJ                                 18325 VAN OWEN ST                        APT 211                                                       RECEDA               CA      91335        USA     INSURANCE CLAIMS     5/2/2012                                                     $2,500.00
10489             MAKIN JANICE AS PERSONAL REPRESENTATIVE   250 BENEFIT ST                                                                                         PROVIDENCE           RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF JOSEPH F FUSCO PROBATE
                  PENDING


                                                                                                                                               Page 133 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                           18-23537-rdd                         Doc 20                 Filed 01/18/19
                                                                                                                                      Schedule Entered            01/18/19
                                                                                                                                               E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                Case Number: 18-23537
                                                                                                                                      Pg 774 of 1461




                                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                          Address 1                            Address 2                         Address 3         Address 4     City              State   Zip       Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                                           (Y/N)
10490             MAKOUANGOU MARY A                        6530 ROSALIE LN                                                                                        RIVERDALE         MD      20737     USA     TRADE PAYABLE                                                                        $20.00
10491             MAKYLA MOODY                             621 17TH ST STE2400                                                                                    DENVER            CO      80293     USA     TRADE PAYABLE                                                                        $87.60
10492             MALADY JERRY AND TAMMY MALADY            10 N TUCKER BLVD                                                                                       ST LOUIS          MO      63101     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10493             MALALAI RAFI                             2154 BUTANO DRIVE                    APT 5302                                                          SACRAMENTO        CA      95825     USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
10494             MALARCHER BEA                            3805 CRESWELL DR                                                                                       SHREVEPORT        LA      71106     USA     TRADE PAYABLE                                                                        $25.00
10495             MALARKEY JUDY                            21198 WISES POINT LN                                                                                   ONANCOCK          VA      23417     USA     TRADE PAYABLE                                                                      $169.99
10496             MALCO MODES LLC                          214 LITTLE GRAVES ST                                                                                   CHARLOTTESVILLE   VA      22902     USA     TRADE PAYABLE                                                                        $73.67
10497             MALCOLM BLOCH                            39610 CATHER STREET                                                                                    CANTON            MI      48187     USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
10498             MALDONADO CHRISTOPHER L                  4272 W PORTER AVE                                                                                      FULLERTON         CA      92833     USA     TRADE PAYABLE                                                                     $1,036.03
10499             MALDONADO CUEVAS R                       P O BOX 274                                                                                            HORMIGUEROS       PR      00660     USA     TRADE PAYABLE                                                                     $5,262.44
10500             MALDONADO GLADYS                         0-42                                                                                                   CAGUAS            PR      00725     USA     TRADE PAYABLE                                                                      $180.20
10501             MALDONADO JACQUELINE                     1591 CAREW STREET                                                                                      SPRINGFIELD       MA      01104     USA     TRADE PAYABLE                                                                         $1.76
10502             MALDONADO MAGALY                         1310 S LORENA ST                                                                                       LOS ANGELES       CA      90022     USA     TRADE PAYABLE                                                                      $227.43
10503             MALDONADO NILDA                          PO BOX 36                                                                                              SAN JUAN          PR      00919     USA     TRADE PAYABLE                                                                         $5.00
10504             MALESHAPEWEAR                            1172 S DIXIE HWY                                                                                       CORAL GABLES      FL      33155     USA     TRADE PAYABLE                                                                      $306.59
10505             MALGORZATA ZEPNICK                       100 EAST 14TH STREET APT 1304                                                                                            UNIT    1304              TRADE PAYABLE                                                                         $0.62
10506             MALIKAH K ALKEBU-LAN                     6408 HUSTING ROAD                                                                                      CHESTERFIELD      VA      23832     USA     TRADE PAYABLE                                                                         $0.85
10507             MALINDA BERRY                            425 SW 6TH ST                                                                                          NEWPORT           OR      97365     USA     INSURANCE CLAIMS     6/20/2016        X            X              X          UNDETERMINED
10508             MALL 2 5 LLC                                                                                                                                                                                TRADE PAYABLE                                                                     $1,443.01
10509             MALL 205 LLC                             966 DUNNING ST SE                                                                                      ATLANTA           GA                 USA    TRADE PAYABLE                                                                     $1,443.01
10510             MALL AT AUBURN LLC                       14193 COLLECTIONS CENTER DRIVE                                                                         CHICAGO           IL      60693      USA    TRADE PAYABLE                                                                     $9,926.30
10511             MALL AT GURNEE MILLS LLC                 PO BOX 100305                                                                                          ATLANTA           GA      30384-0305 USA    TRADE PAYABLE                                                                   $308,073.64
10512             MALL AT NORTHSHORE LLC                   CHICAGO IL 60693                                                                                       CHICAGO            IL     60693      USA    TRADE PAYABLE                                                                   $258,203.16
10513             MALL AT TUTTLE CROSSING LLC              PO BOX 404561                                                                                          ATLANTA           GA      30384-4561 USA    TRADE PAYABLE                                                                     $3,161.64
10514             MALL OF USA                              60 EAST BROADWAY                                                                                       BLOOMINGTON       MN      55425             TRADE PAYABLE                                                                        $50.96
10515             MALLARD CHERLYNN L                       165 MILEY LOOP                                                                                         COLUMBUS          MS      39701      USA    TRADE PAYABLE                                                                         $0.44
10516             MALLETTE HELGA                           64 MUSE ROAD                                                                                           WOODSTOCK         NY      12498      USA    TRADE PAYABLE                                                                      $284.11
10517             MALLORY & JAMES DELUCA                   2839 ROWAN ROAD                                                                                        CLINTON           NC      28328      USA    INSURANCE CLAIMS     6/29/2018        X            X              X          UNDETERMINED
10518             MALLORY JUDY A                           1826 SUNDALE                                                                                           CINCINNATI        OH      45239      USA    TRADE PAYABLE                                                                      $133.75
10519             MALLORY SAFETY AND SUPPLY INC            P O BOX 2068                                                                                           LONGVIEW          WA      98632      USA    TRADE PAYABLE                                                                      $987.00
10520             MALLORY SMITH                            418 NEWBARY COURT                                                                                      FRANKLIN          TN      37069      USA    INSURANCE CLAIMS     7/8/2018         X            X              X          UNDETERMINED
10521             MALSTROM WILLIAM J AND CAROL MALSTROM    100 N CALVERT ST                                                                                       BALTIMORE         MD      21202      USA    PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
10522             MAM GARMENTS LTD                         4 TAYABPUR NISHCINTOPUR              ZIRABO                                                            SAVAR             DHAKA   01341             TRADE PAYABLE                                                                    $39,121.17
10523             MAN ASIA HONG KONG COMPANY LTD           UNIT 802 8F APEC PLAZA               49 HOI YUEN ROAD KWUN TONG                                        KOWLOON                                     TRADE PAYABLE                                                                    $59,001.52
10524             MANALO CONCEPCION                        3365 TULANE DR                                                                                         KENNER            LA      70065     USA     TRADE PAYABLE                                                                        $91.34
10525             MANAUGH F                                4705 DORAL CT                                                                                          OKLAHOMA CITY     OK      73142     USA     TRADE PAYABLE                                                                      $388.05
10526             MANCEBO ORLANDO A                        1350 WORCESTER RD 235                                                                                  NATICK            MA      01760     USA     TRADE PAYABLE                                                                      $188.32
10527             MANDANA MOZAYENI                         3189 LANDER RD                                                                                         PEPPER PIKE       OH      44124     USA     INSURANCE CLAIMS     9/21/2017        X            X              X          UNDETERMINED
10528             MANDEL LAURA D                           6215 SE 19TH AVE                                                                                       PORTLAND          OR      97202     USA     TRADE PAYABLE                                                                         $0.55
10529             MANDI GALLELLI-BOYER                     2301 STREET ROAD                                                                                       WARRINGTON        PA      18976     USA     INSURANCE CLAIMS     3/25/2018        X            X              X          UNDETERMINED
10530             MANDISA BRADLEY                          5811 REDDING AVE APT 282                                                                               ALEXANDRIA        VA      22311     USA     INSURANCE CLAIMS     8/13/2016        X            X              X          UNDETERMINED
10531             MANDRICK KRISTEN INDIVIDUALLY AND AS     155 NORTH MAIN STREET                                                                                  EDWARDSVILLE      IL      62025     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  CAROLINE BROWN DECEASED
10532             MANERA EUGENE R AND ARLENE J MANERA HW   PHILADELPHIA CITY HALL               CHESTNUT ST                                                       PHILADELPHIA      PA      19107     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

10533             MANEVA FLANDERS                          7320 FILBERT LANE                                                                                      TAMPA             FL      33637     USA     INSURANCE CLAIMS     7/23/2015        X            X              X          UNDETERMINED
10534             MANISH MEHTA                             500 WESTOVER DR 9244                                                                                   SANFORD           NC      27330     USA     TRADE PAYABLE                                                                      $409.78
10535             MANISH SRIVASTAVA                        4628 SPENCER DRIVE                                                                                     PLANO             TX      75024     USA     INSURANCE CLAIMS     4/7/2018         X            X              X          UNDETERMINED
10536             MANJIT CHAHAL                            UNKNOWN                                                                                                UNKNOWN           TN                USA     INSURANCE CLAIMS     12/26/2017       X            X              X          UNDETERMINED
10537             MANJIT SINGH                             616 GLEN CIRCLE DRIVE                                                                                  TOBYHANNA         PA      18466     USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
10538             MANJOLA LUMAJ                            2822 TREY BURN LANE                                                                                    WEST BLOOMFIELD   MI      48324     USA     INSURANCE CLAIMS     4/28/2017        X            X              X          UNDETERMINED
10539             MANN BRACKEN                             951 YAMATO ROAD SUITE 104                                                                              BOCA RATON        FL      33431     USA     TRADE PAYABLE                                                                     $3,991.30
10540             MANN HUMMEL PUROLATOR FILTERS            3200 NATAL STREET                                                                                      FAYETTEVILLE      NC      28306     USA     TRADE PAYABLE                                                                   $169,118.36
10541             MANN STEVEN                              120 CYPRESS WILLOW                                                                                     CIBOLO            TX      78108     USA     TRADE PAYABLE                                                                      $179.61
10542             MANNING JANAY                            2072 N MARKS APT 151                                                                                   FRESNO            CA      93722     USA     TRADE PAYABLE                                                                         $0.82
10543             MANNY & SONS LTD                                                                                                                                                                            TRADE PAYABLE                                                                      $238.70
10544             MANOLIS VASSILIOS                        1200 ONTARIO ST                                                                                        CLEVELAND         OH      44113     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10545             MANREET KHELLA                           UNKNOWN                                                                                                UNKNOWN                   UNKNOWN           INSURANCE CLAIMS     12/26/2017       X            X              X          UNDETERMINED
10546             MANSFIELD MUNICIPAL COURT                PO BOX 1228                                                                                            MANSFIELD         OH      44901     USA     TRADE PAYABLE                                                                      $100.58
10547             MANSHEEN INDUSTRIES LTD                  ROOM 2335 METRO CENTRE II            21 LAM HING STREET KOWLOON BAY                                    KOWLOON                                     TRADE PAYABLE                                                                   $215,833.58
10548             MANTA PC TOOLS USA INC                   1900 W LOOP SOUTH STE 1550 STE 720                                                                     HOUSTON            TX     77027     USA     TRADE PAYABLE                                                                     $3,306.68
10549             MANTUA MANUFACTURING CO                  7900 NORTHFIELD RD                                                                                     WALTON HILLS      OH      44146     USA     TRADE PAYABLE                                                                   $219,734.11
10550             MANUEL ARDELJAN                          1581 GIBSON AVENUE                                                                                     MYRTLE BEACH      SC      29575     USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
10551             MANUEL BOUDREAUX                         4730 BEECH ST                                                                                          BATON ROUGE       LA      70805     USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
10552             MANUEL DERRICK R                         256 WICKCLIFF ROAD                                                                                     NATCHEZ           MS      39120     USA     TRADE PAYABLE                                                                      $412.22
10553             MANUEL NAVARRO                           16050 DORSEY AVE                     APT B                                                             FONTANA           CA      92335     USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
10554             MANUEL STEVENS                           212-29 HILLSIDE AVENUE                                                                                 QUEENS VILLAGE    NY      11427     USA     INSURANCE CLAIMS     6/30/2018        X            X              X          UNDETERMINED
10555             MANWAI NG                                17145 MARGAY AVE                                                                                       CARSON            CA      90746     USA     TRADE PAYABLE                                                                     $1,312.06
10556             MANZANARES BRENDA                        2113 PALM BEACH WAY                                                                                    SAN JOSE          CA      95122     USA     TRADE PAYABLE                                                                      $106.78
10557             MAPOTHER & MAPOTHER                      801 W JEFFERSON ST                                                                                     LOUISVILLE        KY      40202     USA     TRADE PAYABLE                                                                        $50.39
10558             MAPOTHER & MAPOTHER                      801 W JEFFERSON ST                                                                                     LOUISVILLE        KY      40202     USA     TRADE PAYABLE                                                                      $347.35
10559             MARA DIAGA MARLIN                        CATHERINE MILLER SR EMPLOYMEN                                                                          HOFFMAN ESTATES   IL      60179     USA     TRADE PAYABLE                                                                      $330.00
10560             MARANA SYLLA                             685 E 219TH ST                                                                                         BRONX             NY      10467     USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
10561             MARC J DEFANT                            18434 HANCOCK BLUFF RD                                                                                 DADE CITY         FL      33523     USA     TRADE PAYABLE                                                                      $293.64
10562             MARC LEVITT                              4 OLD COUNTY ROAD                                                                                      TRURO             MA      02666     USA     INSURANCE CLAIMS     6/21/2018        X            X              X          UNDETERMINED
10563             MARCEL ZAISER                            2942 N 24TH STREET                                                                                     PHOENIX           AZ      85016     USA     TRADE PAYABLE                                                                     $1,258.26
10564             MARCELLA BOWMAN                          300 SEWARD STREET                                                                                      PITTSBURGH        PA      15211     USA     INSURANCE CLAIMS     9/21/2018                                                     $580.00
10565             MARCELLUS DARLING                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
10566             MARCH JACK F AND JOANNE MARCH            PHILADELPHIA CITY HALL               CHESTNUT ST                                                       PHILADELPHIA      PA      19107     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10567             MARCHELLO AND CO                         75-48 181ST STREET                                                                                     FRESH MEADOWS      NY     11366     USA     TRADE PAYABLE                                                                     $4,318.62
10568             MARCIA BRESLIN                           5920 ROSS STREET                                                                                       OAKLAND           CA      94618     USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
10569             MARCIA GARCIA                            5803 EDSAL RD                        APT 303                                                           ALEXANDRIA        VA      22304     USA     INSURANCE CLAIMS     7/29/2018        X            X              X          UNDETERMINED
10570             MARCIA LAWSON                            4896 LOMBARD PASS DRIVE                                                                                LAKE WORTH        FL      33463     USA     INSURANCE CLAIMS     12/17/2017       X            X              X          UNDETERMINED
10571             MARCIA PERRY                             475 BAKER RD                                                                                           GLENWOOD          AR      71943     USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
10572             MARCIA TOMASZEWSKI-RONEY                 425 WYOMING AVENUE                                                                                     DUPONT            PA      18641     USA     INSURANCE CLAIMS     8/21/2016        X            X              X          UNDETERMINED
10573             MARCIAL MOJICA I                         VILLAS DE CARRAIZO RR7 BOX 442                                                                         SAN JUAN          PR      00926     USA     TRADE PAYABLE                                                                         $3.39


                                                                                                                                              Page 134 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                         18-23537-rdd                       Doc 20               Filed 01/18/19
                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                         E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                Pg 775 of 1461




                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                        Address 1                          Address 2                       Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                         (Y/N)
10574             MARCOS OTERO                           2226 CHAPMAN RD                                                                                    HYATTSVILLE        MD      20783        USA     INSURANCE CLAIMS     7/21/2018        X            X              X          UNDETERMINED
10575             MARCOTTE ELIZABETH                     2649 ROBIN RD NONE                                                                                 SALINA             KS      67401        USA     TRADE PAYABLE                                                                         $8.69
10576             MARCUS HOLMES                          706 N 4TH AVE                                                                                      CORNELIUS          OR      97113        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
10577             MARCY FORD                             3976 DARLINGTON ROAD                                                                               DARLINGTON         PA      16115        USA     INSURANCE CLAIMS     6/17/2018        X            X              X          UNDETERMINED
10578             MAREY HEATER CORP                      SAN JUAN PR 00914-6281                                                                             SAN JUAN            PR     00914-6281   USA     TRADE PAYABLE                                                                    $44,665.63
10579             MARGARET & BRIAN BEAM                  115 MARVIN AVENUE                                                                                  UNIONDALE          NY      11553        USA     INSURANCE CLAIMS     7/9/2018         X            X              X          UNDETERMINED
10580             MARGARET & JORGE QUEL                  3001 OCEAN AVENUE                                                                                  VENICE             CA      90291        USA     INSURANCE CLAIMS     3/1/2016         X            X              X          UNDETERMINED
10581             MARGARET BUXTON                        2725 HECKER RD                                                                                     IOWA               LA      70647        USA     INSURANCE CLAIMS     10/23/2017       X            X              X          UNDETERMINED
10582             MARGARET CONROY                        419 CENTRE DRIVE                                                                                   ASHLAND            PA      17921        USA     INSURANCE CLAIMS     5/20/2016        X            X              X          UNDETERMINED
10583             MARGARET DUFOUR                        13 BRADFORD RD                                                                                     HUDSON             MA      01749        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
10584             MARGARET FRONTERA                      31 SWINDON COURT                                                                                   TOMS RIVER         NJ      08757        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
10585             MARGARET HILL                          118 THOMPSON LANE                                                                                  WILLAMSBURG        VA      23188        USA     INSURANCE CLAIMS     6/30/2018        X            X              X          UNDETERMINED
10586             MARGARET JAMES                         23358 PILOT ST                                                                                     ABITIA SPRINGS     LA      70420        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
10587             MARGARET JERNBERG                      100 BULL ST 200                                                                                    SAVANNAH           GA      31401        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10588             MARGARET LACY                          3049 SAN DIEGO DR                                                                                  DALLAS             TX      75228        USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
10589             MARGARET LAUDERDALE                    1511 MOSHINA ROAD                                                                                  KNOXVILLE          TN      37914        USA     INSURANCE CLAIMS     2/11/2012                                                   $15,000.00
10590             MARGARET LOGAN                         4611 CAMANO PLACE                                                                                  ANACORTES          WA      98221        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
10591             MARGARET MARTINS                       529 SE PALM BEACH ROAD             SUITE 101                                                       STUART             FL      34994        USA     INSURANCE CLAIMS     10/26/2016       X            X              X          UNDETERMINED
10592             MARGARET MASTERS                       7450 WYNWOOD TERRACE                                                                               COLORADO SPRINGS   CO      80919        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
10593             MARGARET MBABA                         6815 WYNBROOKE COVE                                                                                STONE MOUNTAIN     GA      30087        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
10594             MARGARET NORVILLE                      4920 W 134TH COURT                 UNIT 211                                                        CRESTWOOD          IL      60445        USA     INSURANCE CLAIMS     6/22/2018        X            X              X          UNDETERMINED
10595             MARGARET PERRY                         62 BAKEMEYER ST                                                                                    INDIANAPOLIS       IN      46225        USA     INSURANCE CLAIMS     7/23/2017        X            X              X          UNDETERMINED
10596             MARGARET PHILLIPS                      944 22ND STREET                                                                                    SANTA MONICA       CA      90403        USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
10597             MARGARET PYKOWSKA                      36612 ROWE DR                                                                                      STERLING HEIGHTS   MI      48312        USA     INSURANCE CLAIMS     7/8/2018         X            X              X          UNDETERMINED
10598             MARGARET REHEIS                        49 SHERBROOK DRIVE                                                                                 ROCKWAY            NJ      07866        USA     INSURANCE CLAIMS     9/9/2015         X            X              X          UNDETERMINED
10599             MARGARET SMITH                          NONE                                                                                              FLORAL PARK        NY      11001        USA     INSURANCE CLAIMS     6/10/2017        X            X              X          UNDETERMINED
10600             MARGARET VENTRESCA                     UNKNOWN                                                                                                               NJ                   USA     INSURANCE CLAIMS     3/21/2017        X            X              X          UNDETERMINED
10601             MARGARET ZEFERINO                      4502 FISHERING DR                                                                                  BAKERSFIELD        CA      93309        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
10602             MARGARITA & CARLOS M MARTINEZ          7136 JELLICO AVE                                                                                   VAN NUYS           CA      91406        USA     INSURANCE CLAIMS     3/30/2018        X            X              X          UNDETERMINED
10603             MARGARITE WILLIAMS                     16525 NORTH EAST 76TH PLACE                                                                        HAWTHORN           FL      32640        USA     INSURANCE CLAIMS     8/3/2017                                                     $2,000.00
10604             MARGAUX RAINEY                         6254 AGNES AVE                                                                                     NORTH HOLLYWOOD    CA      91606        USA     TRADE PAYABLE                                                                      $620.57
10605             MARGIE AUSTIN                          376 JEFFERSON AVE                                                                                  BROOKLYN           NY      11221        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
10606             MARGO GARDEN PRODUCTS                  50 NORTH LAURA STREET STE 2550                                                                     JACKSONVILLE       FL      32202        USA     TRADE PAYABLE                                                                      $455.62
10607             MARGO TENORIO                          PO 52141                                                                                           AMARILLO           TX      79159        USA     INSURANCE CLAIMS     12/6/2016                                                    $5,500.00
10608             MARGUERATE L                           7108 CEDAR DONNE CIR                                                                               SIMPSONVILLE       SC      29680        USA     TRADE PAYABLE                                                                      $108.15
10609             MARGUERITE & THOMAS WAGGENER           1188 ANGELFISH TERRACE                                                                             FREMONT            CA      94536        USA     INSURANCE CLAIMS     8/17/2018                                                    $1,700.00
10610             MARGUERITE FATYOL                      3447 LAKESHORE ROAD S                                                                              DENVER             NC      28037        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
10611             MARGUERITE KIRKENDALL                  17221 BEAUVOIR BOULEVARD                                                                           DERWOOD            MD      20855        USA     INSURANCE CLAIMS     4/28/2017        X            X              X          UNDETERMINED
10612             MARGUERITE TOLIVER                     4539 LORENZO LANE                                                                                  STOCKTON           CA      95207        USA     INSURANCE CLAIMS     8/19/2017        X            X              X          UNDETERMINED
10613             MARI LARREA                            4711 UNIVERSITY DR                                                                                 CORAL GABLES       FL      33146        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
10614             MARI MCGRAW                            12920 FARLEY STREET                                                                                OVERLAND PARK      KS      66213        USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
10615             MARIA & CARLOS COSTA                   PO BOX 696                                                                                         HYANNIS PORT       MA      02647        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
10616             MARIA & CARLOS TELLEZ                  36629 SPANISH BROOM DR                                                                             PALMDALE           CA      93550        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
10617             MARIA & ROGELIO HOLGUIN                4517 PARROT WAY                                                                                    EL PASO            TX      79922        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
10618             MARIA AFONSO                           48 REED ST                                                                                         RANDOLPH           MA      02368        USA     INSURANCE CLAIMS     12/17/2017       X            X              X          UNDETERMINED
10619             MARIA AGUILAR                          1219 S LOS EBANOS RD                                                                               ALTON              TX      78573        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10620             MARIA ALEJANDRE                        326 MAJOR AVE                                                                                      SOLEDAD            CA      93960        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
10621             MARIA ALVAREZ                          CO LARGO REAL ESTATE ADVISORS IN                                                                   GETZVILLE          NY      14068        USA     INSURANCE CLAIMS     9/20/2016        X            X              X          UNDETERMINED
10622             MARIA ATILANO                          2609 FILBERT ST                                                                                    ANTIOCH            CA      94509        USA     INSURANCE CLAIMS     11/30/2016       X            X              X          UNDETERMINED
10623             MARIA BENITEZ                          EDIF G APT 81 COQUI 1                                                                              CATANO             PR      00962        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
10624             MARIA BERMUDEZ                         HC 43 BOX 0770                                                                                     CAYEY              PR      00736        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10625             MARIA BRAVO                            1033 N THORNBURG ST                                                                                SANTA MARIA        CA      93454        USA     INSURANCE CLAIMS     5/13/2018        X            X              X          UNDETERMINED
10626             MARIA BUSTAMANTE                       10 CAREY AVE                                                                                       FREEDOM            CA      95019        USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
10627             MARIA C PEREIRA                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
10628             MARIA CARDONA                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
10629             MARIA CASTRO                           2240 S CHRISTIANA                                                                                  CHICAGO            IL      60623        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
10630             MARIA CASTRO DE GONZALEZ               URB LA COLINA B 32                                                                                 GUAYNABO           PR      00969        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
10631             MARIA CERASOLI                         631 HENDRIX ST                                                                                     BROOKLYN           NY      11207        USA     TRADE PAYABLE                                                                        $39.40
10632             MARIA CHAIREZ                          PO BOX 2738                                                                                        INDIO              CA      92202        USA     INSURANCE CLAIMS     5/26/2016        X            X              X          UNDETERMINED
10633             MARIA CHAVEZ                           121 4TH AVE                                                                                        MOLINE             IL      61265        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
10634             MARIA CHRISTAKIS                       1021 ORION AVENUE                                                                                  METAIRIE           LA      70005-0268   USA     INSURANCE CLAIMS     7/14/2010        X            X              X          UNDETERMINED
10635             MARIA CIROLIA                          1367 HERITAGE COURT                                                                                ESCONDIDO          CA      92027        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
10636             MARIA COLEMAN                          MARIA COLEMAN 1303 WEST AVE L                                                                      LOVINGTON          NM      88260        USA     TRADE PAYABLE                                                                      $173.08
10637             MARIA DE LOURDES ACOSTA                7222 DALE RD                                                                                       EL PASO            TX      79915        USA     INSURANCE CLAIMS     2/8/2016         X            X              X          UNDETERMINED
10638             MARIA DECARVALHO                       7033 KESSEL ST                                                                                     FOREST HILLS       NY      11375        USA     INSURANCE CLAIMS     8/19/2018        X            X              X          UNDETERMINED
10639             MARIA DEL CARMEN SANTIBANEZ            2904 N BRITAIN ROAD                                                                                IRVING             TX      75062        USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
10640             MARIA DEL REFUGIO ORTIZ LAURA TOMASA   GORI JULIAN & ASSOCIATES PC        156 NORTH MAIN STREET                                           EDWARDSVILLE       IL      62025        USA     LITIGATION           9/1/2018                                                     $5,000.00
                  GONZALEZ ESTATE OF EPIFANIO ORTIZ
10641             MARIA DEL VALLE                        3820 SW 135TH AVENUE                                                                               MIAMI              FL      33175        USA     INSURANCE CLAIMS     8/4/2017         X            X              X          UNDETERMINED
10642             MARIA DUAMARRIGRA                      4850 WEST THOMAS ST                                                                                CHICAGO            IL      60651        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
10643             MARIA E GARCIA                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
10644             MARIA ECHEVARRIA                       1054 SILVER THORNE BLVD                                                                            LOGANVILLE         GA      30052        USA     INSURANCE CLAIMS     7/20/2015        X            X              X          UNDETERMINED
10645             MARIA ELENA ALAMEDA                    CALLE CD19                         REPARTO MONTELLANO                                              CAYEY              PR      00736        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
10646             MARIA ELENA IRAHETA RODRIGUEZ          1021 NW 20TH AVENUE                                                                                MIAMI              FL      33125        USA     INSURANCE CLAIMS     7/24/2017        X            X              X          UNDETERMINED
10647             MARIA ELIZABETH GONZALEZ               420 SANDS DR                       APT F216                                                        SAN JOSE           CA      95125        USA     INSURANCE CLAIMS     5/11/2018        X            X              X          UNDETERMINED
10648             MARIA ENRIQUE                          2459 ENSENADA DR                                                                                   IMPERIAL           CA      92251        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
10649             MARIA ESCOTO                           981 BELLOWS STREET                                                                                 WEST ST PAUL       MN      55118        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
10650             MARIA FERNANDEZ                        CALLE223 HF11                                                                                      CAROLINA           PR      00982        USA     INSURANCE CLAIMS     11/8/2016        X            X              X          UNDETERMINED
10651             MARIA FRANCO                           3762 SW 29 ST                                                                                      MIAMI              FL      33134        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
10652             MARIA FUNEZ                            1207 WINDSOR BLVD                                                                                  LOS ANGELES        CA      90019        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
10653             MARIA GARCIA                           411 RICHIE ST 35                                                                                   PASADENA           TX      77506        USA     INSURANCE CLAIMS     6/3/2018         X            X              X          UNDETERMINED
10654             MARIA GARCIA-CAMARENA                  4520 8 STREET                                                                                      ECORSE             MI      48229        USA     INSURANCE CLAIMS     6/25/2017        X            X              X          UNDETERMINED
10655             MARIA GARZA                            UNKNOWN                                                                                                               NJ                   USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
10656             MARIA GOMEZ PEREZ                      504 SOUTH ALFRED AVENUE                                                                            ELGIN              IL      60123        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
10657             MARIA GONZALEZ                         19489 AV 144                                                                                       PORTERVILLE        CA      93257        USA     INSURANCE CLAIMS     9/23/2016        X            X              X          UNDETERMINED
10658             MARIA GONZALEZ                         19489 AV 144                                                                                       PORTERVILLE        CA      93257        USA     INSURANCE CLAIMS     1/29/2013        X            X              X          UNDETERMINED
10659             MARIA HERNANDEZ                        1745 ETTY WISE RD                                                                                  BRONWOOD           GA      39826        USA     INSURANCE CLAIMS     7/29/2017        X            X              X          UNDETERMINED
10660             MARIA HERNANDEZ                        1745 ETTY WISE RD                                                                                  BRONWOOD           GA      39826        USA     INSURANCE CLAIMS     10/8/2015        X            X              X          UNDETERMINED


                                                                                                                                        Page 135 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                  18-23537-rdd                              Doc 20                 Filed 01/18/19
                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                           E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                  Pg 776 of 1461




                                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                 Address 1                               Address 2                           Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                                             (Y/N)
10661             MARIA KOSON                     8325 S MAYFIELD                                                                                             BURBANK              IL      60459        USA     INSURANCE CLAIMS     5/11/2018        X            X              X          UNDETERMINED
10662             MARIA LARA                      660 TERRASE ST                                                                                              SALINAS              CA      93905        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
10663             MARIA LEDEZMA                   2730 SUNNYVIEW ROAD NE                                                                                      SALEM                OR      97301        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
10664             MARIA LLORENTE                  7850 SW 33RD TERRACE                                                                                        MIAMI                FL      33155        USA     INSURANCE CLAIMS     5/27/2017        X            X              X          UNDETERMINED
10665             MARIA M KERRIGAN                128 SOUTH BRIGHTON STREET                                                                                   BURBANK              CA      91506        USA     TRADE PAYABLE                                                                        $83.66
10666             MARIA M KERRIGAN                128 SOUTH BRIGHTON STREET                                                                                   BURBANK              CA      91506        USA     TRADE PAYABLE                                                                        $38.19
10667             MARIA MACIAS GONZALES           16539 SOUTH DENVER                      APT 2                                                               GARDENA              CA      90248        USA     INSURANCE CLAIMS     1/30/2016        X            X              X          UNDETERMINED
10668             MARIA MANALO                    21824 PETWORTH COURT                                                                                        ASHBURN              VA      20147        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
10669             MARIA MARTINEZ                  4005 W HILLCREST DR                                                                                         MILWAUKEE            WI      53221        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
10670             MARIA MCGEE-HOSCHEID            312 W 6TH AVE                                                                                               TARENTUM             PA      15084        USA     INSURANCE CLAIMS     11/26/2015       X            X              X          UNDETERMINED
10671             MARIA MONTALVO                  12401 W OKECHOBEE ROAD                  LOT 171                                                             HILALEAHA GARDENS    FL      33018        USA     INSURANCE CLAIMS     7/15/2017        X            X              X          UNDETERMINED
10672             MARIA MOSCICKA                  9549 78TH CT                                                                                                HICKORY HILLS        IL      60456        USA     TRADE PAYABLE                                                                      $279.23
10673             MARIA NAVARRO                   ADDRESS                                                                                                     ANTIOCH              TN      37013        USA     INSURANCE CLAIMS     6/27/2014        X            X              X          UNDETERMINED
10674             MARIA PADILLA                   5519 BRUBECK ST                                                                                             VENTURA              CA      93003        USA     INSURANCE CLAIMS     3/27/2018        X            X              X          UNDETERMINED
10675             MARIA PEREZ                     4224 CAMINO DE LA PLZ                                                                                       SAN YSIDRO           CA      92173        USA     INSURANCE CLAIMS     2/8/2014         X            X              X          UNDETERMINED
10676             MARIA PEREZ JIMENEZ             JARDINES DE CAGUAS                      B52 CALLE PFC CARLOS J LOZADA                                       CAGUAS               PR      00727-2512   USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
10677             MARIA PUJOL                     12841 SW 119TH ST                                                                                           MIAMI                FL      33186        USA     INSURANCE CLAIMS     5/28/2016        X            X              X          UNDETERMINED
10678             MARIA RAMIREZ-CLYDE             55 SAN JUAN GRANDE RD                   79                                                                  SALINAS              CA      93907        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
10679             MARIA REYES                     6319 SEMINOLE STREET                                                                                        BERWYN HEIGHTS       MD      20740        USA     INSURANCE CLAIMS     7/22/2018        X            X              X          UNDETERMINED
10680             MARIA REYES                     6319 SEMINOLE STREET                                                                                        BERWYN HEIGHTS       MD      20740        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10681             MARIA REYES                     6319 SEMINOLE STREET                                                                                        BERWYN HEIGHTS       MD      20740        USA     INSURANCE CLAIMS     6/8/2018         X            X              X          UNDETERMINED
10682             MARIA REYES                     6319 SEMINOLE STREET                                                                                        BERWYN HEIGHTS       MD      20740        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10683             MARIA RIVERA                    3415 W DIVERSEY AVE                                                                                         CHICAGO              IL      60647        USA     INSURANCE CLAIMS     8/21/2017        X            X              X          UNDETERMINED
10684             MARIA ROBLES                    920 SOUTH COBB DR                                                                                           COVINGTON            GA      30016        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
10685             MARIA ROJAS MORALES             PO BOX 51                                                                                                   ARECIBO              PR      00613-0051   USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
10686             MARIA SANCHEZ                   322 DEERFIELD RD                                                                                            WINDSOR              CT      06095        USA     INSURANCE CLAIMS     8/24/2016        X            X              X          UNDETERMINED
10687             MARIA SANTACRUZ                 1241 SANDY CAPE CT                                                                                          SAN DIEGO            CA      92154        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
10688             MARIA SANTANA BERRIOS           HC 65 BOX 7623                                                                                              VEGA ALTA            PR      00692-9105   USA     INSURANCE CLAIMS     5/25/2018        X            X              X          UNDETERMINED
10689             MARIA SOTO RODRIGUEZ                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
10690             MARIA TORRES                    12782 85TH ROAD N                                                                                           WESTPALM BEACH       FL      33412        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
10691             MARIA TORRES                    12782 85TH ROAD N                                                                                           WESTPALM BEACH       FL      33412        USA     INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
10692             MARIA VALENZUELA                8832 E ARBOR ST                                                                                             TUCSON               AZ      85730        USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
10693             MARIA VEGA RUBIO                4900 BRASSIEWOOD DRIVE                                                                                      AUSTIN               TX      78744        USA     INSURANCE CLAIMS     7/9/2016         X            X              X          UNDETERMINED
10694             MARIA VELASQUEZ                 2512 W AUGUSTA BOULEVARD                                                                                    CHICAGO              IL      60622        USA     INSURANCE CLAIMS     6/9/2018         X            X              X          UNDETERMINED
10695             MARIA VENABLE                   13505 E BROADWAY ROOM 310                                                                                   SPOKANE VALLEY       WA      99216        USA     INSURANCE CLAIMS     3/7/2018         X            X              X          UNDETERMINED
10696             MARIA VILLEGAS                  8226 W FORECAST DR                                                                                          DOS PALOS            CA      93620        USA     INSURANCE CLAIMS     7/23/2017        X            X              X          UNDETERMINED
10697             MARIA YAMBO PENA                243 CALLE PARIS                         PMB 1581                                                            SAN JUAN             PR      00917-3632   USA     INSURANCE CLAIMS     12/22/2017       X            X              X          UNDETERMINED
10698             MARIAM ABRAR                    605 CHEROKEE DRIVE                                                                                          GREENVILLE           SC      29615        USA     TRADE PAYABLE                                                                      $592.36
10699             MARIAM BARRIOS                  8602 N ALASKA STREET                                                                                        TAMPA                FL      33604        USA     INSURANCE CLAIMS     6/7/2016         X            X              X          UNDETERMINED
10700             MARIAM FAKHOURI                 5090 TUDOR ROSE GIN                                                                                         STOCKTON             CA      95212-9239   USA     INSURANCE CLAIMS     2/19/2018        X            X              X          UNDETERMINED
10701             MARIAM HAMIDI                   7209 COMMONS CIRCLE                     UNIT A                                                              CHEYENNE             WY      82009        USA     INSURANCE CLAIMS     5/22/2018        X            X              X          UNDETERMINED
10702             MARIANA DEJESUS- DEHERRERA      174 MADISON ST                                                                                              WILKES BARRE         PA      18702        USA     INSURANCE CLAIMS     10/22/2016                                                   $7,500.00
10703             MARIANA PINEDA                  24 CHERWAL ST                                                                                               WEST BABYLON         NY      11704        USA     INSURANCE CLAIMS     1/15/2017        X            X              X          UNDETERMINED
10704             MARIANN WORKMAN                 2551 GRAY OAK LANE SOUTH                                                                                    SALEM                OR      97302        USA     INSURANCE CLAIMS     12/23/2017       X            X              X          UNDETERMINED
10705             MARIANNE HURLEY                                                                                                                                                                               INSURANCE CLAIMS     1/23/2018        X            X              X          UNDETERMINED
10706             MARIANNE MILNER                 537 BOSTON RD                           APT 1                                                               BILLERICA            MA      01821        USA     INSURANCE CLAIMS     4/27/2016        X            X              X          UNDETERMINED
10707             MARIANNE NEVINS                                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
10708             MARIANO ALEXANDRIA              9 GREENWAY SQ                                                                                               DOVER                DE      19904        USA     TRADE PAYABLE                                                                      $346.70
10709             MARIANO JENSEN                  CALLE 30 BLQ 29 31 VILLAS ASTURIA                                                                           CAROLINA             PR      00983        USA     TRADE PAYABLE                                                                        $11.09
10710             MARIANO JUAN                    1945 S HILL ST                                                                                              LOS ANGELES          CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10711             MARIBEL & JUAN FLORES           2529 MARKLAND                                                                                               IRVING               TX      75060        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
10712             MARIBEL MENDOZA                 17 TIP PLACE                                                                                                SALINAS              CA      93905        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10713             MARICEL DAY                     8950 ODESSA AVENUE                                                                                          LOS ANGELES          CA      91343        USA     INSURANCE CLAIMS     4/29/2015        X            X              X          UNDETERMINED
10714             MARICELA DUARTE                 648 ELDORADO COURT                                                                                          SALINAS              CA      93907        USA     INSURANCE CLAIMS     4/29/2018        X            X              X          UNDETERMINED
10715             MARIE A HILL CONSTABLE          MARIE A HILL CONSTABLE 1341 NEWLAND                                                                         JAMESTOWN            NY      14701        USA     TRADE PAYABLE                                                                      $188.43
                                                  AVENUE
10716             MARIE ADAMS                     3021 SILVER FIN WAY                                                                                         KISSIMMEE            FL      32746        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
10717             MARIE ANDREA                                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
10718             MARIE BRENNAN                   22 CARTIER CT                                                                                               NEWARK               DE      19711      USA       INSURANCE CLAIMS     7/17/2016        X            X              X          UNDETERMINED
10719             MARIE CARTER                    7723 DAWNRIDGE DRIVE                                                                                        HOUSTON              TX      77071      USA       INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
10720             MARIE ERYATMAZ                  8 LISA LANE                                                                                                 MASHPEE              MA      02649-3711 USA       INSURANCE CLAIMS     1/11/2016        X            X              X          UNDETERMINED
10721             MARIE FITZSIMMONS                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
10722             MARIE MICHEL-LEVEQUE            991 BROOKLYN AVENUE                                                                                         BROOKLYN             NY      11203        USA     INSURANCE CLAIMS     7/10/2014        X            X              X          UNDETERMINED
10723             MARIE NEIGHBORS                 35 DENALI DRIVE                                                                                             SAN MATEO            CA      94403        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
10724             MARIE NELSON                    208 RIVERWOOD RD                                                                                            NAPLES               FL      34114        USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
10725             MARIE VARGAS                    3771 LOFTON PLACE                                                                                           RIVERSIDE            CA      92501        USA     INSURANCE CLAIMS     6/8/2018         X            X              X          UNDETERMINED
10726             MARIELENA FLORES                17350 TEMPLE AVE                        SPACE 42                                                            LA PUENTE            CA      91744        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
10727             MARIFRAN GODDARD                401 S US 277                                                                                                BRONTE               TX      76933        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
10728             MARIKO AND RICHARD LARSON       13470 GLENCLIFF WAY                                                                                         SAN DIEGO            CA      92130        USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
10729             MARIKO LARSON                   13470 GLENCLIFF WAY                                                                                         SAN DIEGO            CA      92130        USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
10730             MARILEE MOLINA                  216 FREMONT ST E                                                                                            NORTHFIELD           MN      55057        USA     INSURANCE CLAIMS     2/1/2016         X            X              X          UNDETERMINED
10731             MARILYN & STEVEN SCHWACK        134 THORNTON DRIVE                                                                                          PALM BEACH GARDENS   FL      33418        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
10732             MARILYN & WILLIAM OSTERHOLM     5156 STONEWATER LOOP                                                                                        COLLEGE STATION      TX      77845        USA     INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
10733             MARILYN CLARK                   131 CHERON DRIVE                                                                                            MANDEVILLE           LA      70448        USA     INSURANCE CLAIMS     11/11/2016       X            X              X          UNDETERMINED
10734             MARILYN DIEHL                   649 NORTH FRANKLIN STREET               LOT50                                                               CHAMBERSBURG         PA      17201        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
10735             MARILYN GRIFFIN                 25 ACORN CIRCLE                                                                                             CHAMBERSBURG         PA      17202        USA     INSURANCE CLAIMS     10/14/2017       X            X              X          UNDETERMINED
10736             MARILYN HERMAN                  20920 18TH AVENUE                       APARTMENT 6S                                                        BAYSIDE              NY      11360        USA     INSURANCE CLAIMS     7/17/2016        X            X              X          UNDETERMINED
10737             MARILYN JULIEN                  15 ELMENDORF CIRCLE                                                                                         HILLSBOROUGH         NJ      08844        USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
10738             MARILYN MCGLASSON               7128 SW AUBURN RD                                                                                           AUBURN               KS      66402        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
10739             MARILYN O MARSHALL              205 W WACKER DR SUITE 322                                                                                   CHICAGO              IL      60606        USA     TRADE PAYABLE                                                                      $461.54
10740             MARILYN O MARSHALL              205 W WACKER DR SUITE 322                                                                                   CHICAGO              IL      60606        USA     TRADE PAYABLE                                                                     $3,712.52
10741             MARILYN O MARSHALL              205 W WACKER DR SUITE 322                                                                                   CHICAGO              IL      60606        USA     TRADE PAYABLE                                                                      $231.00
10742             MARILYN O MARSHALL CH13 TRUST   1899 PAYSPHERE CIRCLE                                                                                       CHICAGO              IL      60674        USA     TRADE PAYABLE                                                                        $46.00
10743             MARILYN O MARSHALL CHAPTER 1    MARILYN 0 MARSHALL CHAPTER 13 TRUSTEE                                                                       MEMPHIS              TN      381012031    USA     TRADE PAYABLE                                                                      $967.83
10744             MARILYN O MARSHALL CHAPTER 1    MARILYN 0 MARSHALL CHAPTER 13 TRUSTEE                                                                       MEMPHIS              TN      381012031    USA     TRADE PAYABLE                                                                        $39.23
10745             MARILYN O MARSHALL CHAPTER 1    MARILYN 0 MARSHALL CHAPTER 13 TRUSTEE                                                                       MEMPHIS              TN      381012031    USA     TRADE PAYABLE                                                                      $520.00
10746             MARILYN O MARSHALL CHAPTER 1    MARILYN 0 MARSHALL CHAPTER 13 TRUSTEE                                                                       MEMPHIS              TN      381012031    USA     TRADE PAYABLE                                                                      $220.00
10747             MARILYN O MARSHALL CHAPTER 1    MARILYN 0 MARSHALL CHAPTER 13 TRUSTEE                                                                       MEMPHIS              TN      381012031    USA     TRADE PAYABLE                                                                      $484.62


                                                                                                                                          Page 136 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                         18-23537-rdd                              Doc 20                  Filed 01/18/19
                                                                                                                                          Schedule Entered            01/18/19
                                                                                                                                                   E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                 Case Number: 18-23537
                                                                                                                                          Pg 777 of 1461




                                                                                                                                                                                                                                                            Contingent

                                                                                                                                                                                                                                                                         Unliquidated

                                                                                                                                                                                                                                                                                        Disputed
Row No. Account   Creditor's Name                        Address 1                                 Address 2                          Address 3         Address 4     City                State   Zip         Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                                   Offset
                                                                                                                                                                                                                                                                                                                   (Y/N)
10748             MARILYN SCHMUCK                        48124 REX STREET                                                                                             SHELBY CHARTER      MI      48317       USA     INSURANCE CLAIMS     10/22/2015       X            X              X          UNDETERMINED
                                                                                                                                                                      TOWNSHIP
10749             MARIMOR CORP                           PO BOX 670903 VANCOTT STATION                                                                                BRONX               NY      10467       USA     TRADE PAYABLE                                                                       $38.01
10750             MARINA & AARON TAGGER                  10 ANGLESITE                                                                                                 RANCHO SANTA        CA      92688       USA     INSURANCE CLAIMS     2/1/2018         X            X              X          UNDETERMINED
                                                                                                                                                                      MARGARITA
10751             MARINA FERNANDEZ                       5 MOSSWOOD TER                                                                                               MAPLEWOOD           NJ      07040       USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
10752             MARINE CREDIT UNION                    815 WISCONSIN AVE                                                                                            NORTH FOND DU FAC   WI      54937       USA     TRADE PAYABLE                                                                      $354.17
10753             MARINE NICHOLAS C                      555 W HARRISON ST                                                                                            CHICAGO             IL      60607       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10754             MARINE WALTER AND ANNETTE MARINE HIS   155 NORTH MAIN STREET                                                                                        EDWARDSVILLE        IL      62025       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
10755             MARINO ALBERT                          1061 MAIN ST                                                                                                 BRIDGEPORT          CT      06604       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10756             MARIO ALONSO                                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
10757             MARIO BRYANT                                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
10758             MARIO CELSO                            RUA VERDES MARTAS 130                     BARRA DA TIJUCA 22793410                                           RIO DE JANEIRO                                  INSURANCE CLAIMS     9/5/2010         X            X              X          UNDETERMINED
10759             MARIO CELSO                            RUA VERDES MARTAS 130                     BARRA DA TIJUCA 22793410                                           RIO DE JANEIRO                                  INSURANCE CLAIMS     9/5/2010         X            X              X          UNDETERMINED
10760             MARIO DAVY                             106 GRANDE AVE                                                                                               WINDSOR             CT      06095       USA     INSURANCE CLAIMS     6/1/2017         X            X              X          UNDETERMINED
10761             MARIO LOPEZ                            10417 MARTENSE AVE                                                                                           CORONA              NY      11368       USA     INSURANCE CLAIMS     5/4/2018         X            X              X          UNDETERMINED
10762             MARIO RIOS                             8137 AMON DR                                                                                                 ORLANDO             FL      32822       USA     INSURANCE CLAIMS     6/18/2018        X            X              X          UNDETERMINED
10763             MARIO ZANGHETTI AND MARY ZANGHETTI     WEITZ & LUXENBERG PC                      700 BROADWAY                                                       NEW YORK            NY      10003       USA     LITIGATION           7/1/2018                                                    $25,000.00
10764             MARION A OLSEN JR                      CHAPTER 13 TRUSTEE P O BOX 753                                                                               MEMPHIS             TN      381010753   USA     TRADE PAYABLE                                                                      $310.00
10765             MARION AOLSONJR                        CHAPTER 13 TRUSTEE P O BOX 753                                                                               MEMPHIS             TN      381010753   USA     TRADE PAYABLE                                                                      $600.00
10766             MARION CNTY SMALL CLAIMS COURT         4531 INDEPENDENCE SQ                                                                                         INDIANAPOLIS        IN      46203       USA     TRADE PAYABLE                                                                         $0.93
10767             MARION CO SMALL CLAIMS CT              501 NORTH POST RD SUITE C                                                                                    INDIANAPOLIS        IN      46219       USA     TRADE PAYABLE                                                                        $30.00
10768             MARION COUNTY SMALL CLAIMS COU         200 EAST WASHINGTON ST CITY COUNTY BLDG                                                                      INDIANAPOLIS        IN      46204       USA     TRADE PAYABLE                                                                        $75.71
                                                         SUITE G-5
10769             MARION CTY SMALL CLAIMS COURT          5665 LAFAYETTE RD B PIKE TOWNSHIP                                                                            INDIANPOLIS         IN      46254       USA     TRADE PAYABLE                                                                        $74.02
                                                         DIVISION
10770             MARION CTY SMALL CLAIMS COURT          5665 LAFAYETTE RD B PIKE TOWNSHIP                                                                            INDIANPOLIS         IN      46254       USA     TRADE PAYABLE                                                                        $75.00
                                                         DIVISION
10771             MARION CTY SMALL CLAIMS COURT          5665 LAFAYETTE RD B PIKE TOWNSHIP                                                                            INDIANPOLIS         IN      46254       USA     TRADE PAYABLE                                                                       $200.47
                                                         DIVISION
10772             MARION MUNICIPAL COURT                 233 W CENTER ST                                                                                              MARION              OH      43302       USA     TRADE PAYABLE                                                                        $98.38
10773             MARION SANFORD                         500 NORTH KING STREET                                                                                        WILMINGTON          DE      19801       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10774             MARION SCHULIST                        12009 WENDY STREET                                                                                           CERRITOS            CA      90703       USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
10775             MARION SUPERIOR CT CLERK               200 E WASHINGTON ST                                                                                          INDIANAPOLIS        IN      46204       USA     TRADE PAYABLE                                                                        $13.08
10776             MARISA MARTINEZ                        201 6TH STREET                                                                                               SOLVAY              NY      13209       USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
10777             MARISELL DE JESUS MULERO               REINA DE LOS ANGELES                      CALLE 7 WM 12                                                      GURABO              PR      00778       USA     INSURANCE CLAIMS     5/9/2017         X            X              X          UNDETERMINED
10778             MARISOL ACOSTA RAMOS                   URBANIZATION B1 TAQUESA 46                                                                                   CAGUAS              PR      00725       USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
10779             MARISOL JAUREGUI                       2123 W LINGAN LANE                                                                                           SANTA ANA           CA      92704       USA     INSURANCE CLAIMS     12/11/2015       X            X              X          UNDETERMINED
10780             MARISOL RODRIGUEZ                      12233 TICONDEROGA                                                                                            HOUSTON             TX      77044       USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
10781             MARITA JEFFREY                         P O BOX 989067                                                                                               WEST SACRAMENTO     CA      95798       USA     TRADE PAYABLE                                                                      $692.31
10782             MARITZA FRESNEDA                       181 SOUTH MAIN STREET                                                                                        FALL RIVER          MA      02720       USA     INSURANCE CLAIMS     2/25/2016        X            X              X          UNDETERMINED
10783             MARITZA OTERO                          AE-26                                                                                                        BAYAMON             PR      00959       USA     TRADE PAYABLE                                                                      $500.47
10784             MARIVI INC                             430 GRAND BAY DRIVE APT 1102                                                                                 KEY DISCAYNE        FL      33149       USA     TRADE PAYABLE                                                                     $4,054.26
10785             MARJORIE ROBINSON                      1002 NCR 6500                                                                                                LUBBOCK             TX      79403       USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
10786             MARK & CARMEN MEERSCHAERT              12020 33RD AVENUE NE                      UNIT C                                                             SEATTLE             WA      98125       USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
10787             MARK & JANICE TAGUE                    165 ABBOTS FORD ROAD                                                                                         CEDAR RAPIDS        IA      52403       USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
10788             MARK A KIRKORSKY PC                    PO BOX 25287                                                                                                 TEMPE               AZ      85285       USA     TRADE PAYABLE                                                                        $71.02
10789             MARK AND BRENDA CIGAN                  30569 STATE HIGHWAY 27                                                                                       HOLCOMBE            WI      54745       USA     INSURANCE CLAIMS     7/21/2018        X            X              X          UNDETERMINED
10790             MARK BRIGNAC                           UNKNOWN                                                                                                      UNKNOWN             TN                  USA     INSURANCE CLAIMS     3/17/2018        X            X              X          UNDETERMINED
10791             MARK BUCK FASTENAL                     1593 WALTER CT                                                                                               COLTON               CA     92324       USA     TRADE PAYABLE                                                                      $114.92
10792             MARK BUNGE                             1880 PRIMROSE LANE                                                                                           CLIVE               IA      50325       USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
10793             MARK BURBRIDGE                         423 CERROMAR DR                                                                                              EUREKA              MO      63025       USA     INSURANCE CLAIMS     5/7/2018                                                      $601.79
10794             MARK DECARLI                           432 MARYLAND AVE                                                                                             PASADENA            MD      21122       USA     INSURANCE CLAIMS     6/17/2018        X            X              X          UNDETERMINED
10795             MARK EVENSON                                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
10796             MARK EVENSON                                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
10797             MARK FAUCHER                                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
10798             MARK H LTD                             UNIT 3 155 DIXONS HILL ROAD               WELHAM GREEN                                                       HATFIELD            HERTFO AL9 7JE              TRADE PAYABLE                                                                    $19,581.96
                                                                                                                                                                                          RDSHIRE

10799             MARK HARRING STANDING TRUSTEE          CHAPTER 13 TRUSTEE PO BOX 88004                                                                              CHICAGO             IL      606801004   USA     TRADE PAYABLE                                                                        $46.15
10800             MARK KELLY                             27 HIGH BLUFF DRIVE                                                                                          WEAVERVILLE         NC      28787       USA     INSURANCE CLAIMS     4/4/2018         X            X              X          UNDETERMINED
10801             MARK KIJEK                             227 WESTRIDGE ROAD                                                                                           JOLIET              IL      60431       USA     INSURANCE CLAIMS     6/20/2017        X            X              X          UNDETERMINED
10802             MARK KILMURRAY                         32 BARRY LANE                                                                                                SOUTH DENNIS        MA      02660       USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
10803             MARK LINDNER                           254 SECOND AVE                                                                                               NEEDHAM             MA      02494       USA     TRADE PAYABLE                                                                      $100.03
10804             MARK LINDNER                           254 SECOND AVE                                                                                               NEEDHAM             MA      02494       USA     TRADE PAYABLE                                                                      $100.03
10805             MARK M MARHAL JR                       11907 W DEARBOURN AVE                                                                                        WAUWATOSA            WI     53226       USA     TRADE PAYABLE                                                                      $554.16
10806             MARK MANLOVE                           757 E 600 NORTH                                                                                              RUSHVILLE           IN      46173       USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
10807             MARK MCALISTER                         62 EAST DETROIT BLVD                                                                                         PENSACOLA           FL      32534       USA     TRADE PAYABLE                                                                      $186.22
10808             MARK MONTGOMERY                        2481 S JASMINE PL                                                                                            DENVER              CO      80222       USA     INSURANCE CLAIMS     5/18/2016        X            X              X          UNDETERMINED
10809             MARK MONTGOMERY                        2481 S JASMINE PL                                                                                            DENVER              CO      80222       USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
10810             MARK MONTGOMERY                        2481 S JASMINE PL                                                                                            DENVER              CO      80222       USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
10811             MARK MOSSO                             PO BOX 811                                                                                                   FRUITLAND           ID      83619       USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
10812             MARK OSWALT                            20971 ONEILS WAY                                                                                             LEESBURG            VA      20175       USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
10813             MARK SCHILLING                         PO BOX 633                                                                                                   RUSSELL SPGS        KY      42642       USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
10814             MARK SINCLAIR                          5009 BEACH RIVER ROAD                                                                                        WINDERMERE          FL      34786       USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
10815             MARK SMITH                             2280 630 SANSOME ST SUITE 1080                                                                               SAN FRANCISCO       CA      94111       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10816             MARK T MCCARTY TRUSTEE                 P O BOX 190120                                                                                               LITTLE ROCK         AR      72201       USA     TRADE PAYABLE                                                                      $129.23
10817             MARK WOOD                              14002 GRAY WING ST                        LOT 1                                                              SAN ANTONIO         TX      78231       USA     INSURANCE CLAIMS     2/7/2018         X            X              X          UNDETERMINED
10818             MARK YAN                               12918 MUKILTEO SPEEDWAY                                                                                      LYNNWOOD            WA      98087       USA     TRADE PAYABLE                                                                      $160.57
10819             MARK ZURO                              2179 SOUTH 300 WEST UNIT 100                                                                                 SALT LAKE CITY      UT      84115       USA     TRADE PAYABLE                                                                     $1,523.81
10820             MARKALEASHA EBERLY                     2484 WEST WOLF RAPIDS DRIVE                                                                                  MERIDIAN            ID      83646       USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
10821             MARKET PARTNER SR INC                  799 COLISEUM WAY OVERSTOCKCOM                                                                                MIDVALE             UT      84047       USA     TRADE PAYABLE                                                                   $255,533.15
10822             MARKETFLEET INC                        13434 BROWNS VALLEY DR                                                                                       CHICO                CA     95973       USA     TRADE PAYABLE                                                                      $481.17
10823             MARKETFLY LLC                          PO BOX 553                                                                                                   SADDLE BROOK        NJ      07663       USA     TRADE PAYABLE                                                                        $94.03
10824             MARKOFF BAKER M                        29 N WACKER DR 5TH FLOOR                                                                                     CHICAGO             I       60606-28            TRADE PAYABLE                                                                      $213.52
10825             MARKS GERTRUDE                         2103 VANCE AVE                                                                                               ALEXANDRIA          LA      71301       USA     TRADE PAYABLE                                                                        $15.00
10826             MARLATTTYLER A                         1051 MONTECITO WAY                                                                                           RAMONA              CA      92065       USA     TRADE PAYABLE                                                                         $2.76


                                                                                                                                                  Page 137 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                        18-23537-rdd                              Doc 20       Filed 01/18/19
                                                                                                                              Schedule Entered            01/18/19
                                                                                                                                       E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                              Pg 778 of 1461




                                                                                                                                                                                                                                                 Contingent

                                                                                                                                                                                                                                                              Unliquidated

                                                                                                                                                                                                                                                                             Disputed
Row No. Account   Creditor's Name                       Address 1                                 Address 2               Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                     Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                        Offset
                                                                                                                                                                                                                                                                                                        (Y/N)
10827             MARLENE AND DON SEDLACEK              13833 HADLEY ST                                                                                   OVERLAND PARK       KS      66223        USA     INSURANCE CLAIMS     1/1/2018         X            X              X          UNDETERMINED
10828             MARLENE COTTON                        8864 W STATE HIGHWAY                                                                              COPPERTON           UT      84006        USA     INSURANCE CLAIMS     7/27/2017        X            X              X          UNDETERMINED
10829             MARLENE MARTIN                        700 SW HILLSIDE CT                                                                                GRAIN VALLEY        MO      64029        USA     INSURANCE CLAIMS     8/10/2018                                                     $974.01
10830             MARLENE MAUER                         221 S HOLMES STREET                                                                               DENVER              IA      50622        USA     INSURANCE CLAIMS     1/24/2016        X            X              X          UNDETERMINED
10831             MARLENE NICOSIA                       412 EVERGREEN CIRCLE                                                                              GILBERTS            IL      60136        USA     TRADE PAYABLE                                                                        $12.70
10832             MARLENE RIVERA                        1622 W MINERAL ST                                                                                 MILWAUKEE           WI      53204        USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
10833             MARLENE SHERIFF                       8200 DRAIS LANE                                                                                   ELK GROVE           CA      95624        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
10834             MARLYN BERMUDEZ RIVERA                14 PLESINGER PLACE APT 17                                                                         PATERSON            NJ      07514-1635   USA     INSURANCE CLAIMS     1/15/2015        X            X              X          UNDETERMINED
10835             MARLYN LEMKE                          5404 HAMPTON CIRCLE                                                                               MYRTLE BEACH        SC      29577        USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
10836             MARNI & MICHAEL GALEF                 1051 GALLOWAY ST                                                                                  PACIFIC PALISADES   CA      90272        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
10837             MARQUEE JEWELERS INC                  3007 N NORFOLK                                                                                    MESA                AZ      85215        USA     TRADE PAYABLE                                                                      $258.11
10838             MARQUEZ ANTHONY                       506 W CENTENNIAL BLVD 86                                                                          SPRINGFIELD         OR      97477        USA     TRADE PAYABLE                                                                        $13.88
10839             MARQUEZ DANIELLE                      83A HUGHES RD                                                                                     WATSONVILLE         CA      95076        USA     TRADE PAYABLE                                                                         $1.84
10840             MARQUEZ RODRIGUEZ V                   URB SANTA JUANITA CALLE ESTONIA N-1                                                               BAYAMON             PR      00956        USA     TRADE PAYABLE                                                                        $12.20
10841             MARQUEZ ZACH C                        1036 DEL MAR AVE APT F                                                                            SANTA BARBARA       CA      93109        USA     TRADE PAYABLE                                                                     $2,356.21
10842             MARR BROS INC                         423 E JEFFERSON BLVD                                                                              DALLAS              TX      75203        USA     TRADE PAYABLE                                                                     $2,557.80
10843             MARRERO MAYRA A                       CARR605 KM 36 BO VIVI ARRIBA                                                                      UTUADO              PR      00641        USA     TRADE PAYABLE                                                                        $40.63
10844             MARRERO RICARDO D                     RR 8 BOX 9529                                                                                     BAYAMON             PR      00956        USA     TRADE PAYABLE                                                                        $60.92
10845             MARRIKAS LLC                          190 W CONTINENTAL ROAD 216-68                                                                     GREEN VALLEY         AZ     85622        USA     TRADE PAYABLE                                                                      $203.37
10846             MARS LLC DBA PANDORAS OEM             910 RIDGELY RD SUITE E                                                                            MURFREESBORO        TN      37129        USA     TRADE PAYABLE                                                                     $3,722.37
10847             MARSALA MANUFACTURING CO              799 N HAGUE AVE                                                                                   COLUMBUS            OH      43204        USA     TRADE PAYABLE                                                                   $301,565.41
10848             MARSDEN AARON E                       505 BEWLEY BLVD                                                                                   ELIZABETHTOWN       KY      42701        USA     TRADE PAYABLE                                                                         $1.82
10849             MARSELLA VINCENT AND MARIA MARSELLA   250 BENEFIT ST                                                                                    PROVIDENCE          RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10850             MARSH DARRION                         6630 MACARTHUR BLVD                                                                               OAKLAND             CA      94601        USA     TRADE PAYABLE                                                                        $18.37
10851             MARSHA BROWN                          105 HOLLY RIDGE DRIVE                                                                             SLIDELL             LA      70461        USA     INSURANCE CLAIMS     2/8/2013         X            X              X          UNDETERMINED
10852             MARSHA HARRING                        212 GIABEN DR                                                                                     LEXINGTON           SC      29072        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
10853             MARSHAL                               247 MARTYR STREET SUITE 101 ANGELA                                                                HAGATNA             GU      96910        USA     TRADE PAYABLE                                                                      $506.65
                                                        FLORES BUILDING
10854             MARSHAL                               247 MARTYR STREET SUITE 101 ANGELA                                                                HAGATNA             GU      96910        USA     TRADE PAYABLE                                                                       $506.65
                                                        FLORES BUILDING
10855             MARSHAL MOSES                         MARSHAL MOSES 116 JOHN STREET 15TH                                                                NEW YORK            NY      10038        USA     TRADE PAYABLE                                                                        $40.04
                                                        FLOOR
10856             MARSHAL RICHARD SCHNEIDER             CITY COURT MARSHAL ROOM 6-HALL OF                                                                 ROCHESTER           NY      14614        USA     TRADE PAYABLE                                                                        $31.47
                                                        JUSTICE 99 EXCH
10857             MARSHALL BILL NMN                     321 W MAIN ST 123                                                                                 DANVILLE            KY      40422        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10858             MARSHALL CITY OF NEW YORK 18          116 JOHN STREET                                                                                   NEW YORK            NY      10038        USA     TRADE PAYABLE                                                                       $37.56
10859             MARSHALL CITY OF NEW YORK 18          116 JOHN STREET                                                                                   NEW YORK            NY      10038        USA     TRADE PAYABLE                                                                       $72.86
10860             MARSHALL CITY OF NEW YORK 18          116 JOHN STREET                                                                                   NEW YORK            NY      10038        USA     TRADE PAYABLE                                                                       $35.28
10861             MARSHALL KORNEGAY                     556 HOMESTEAD LANE                                                                                ANGIER              NC      27501        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
10862             MARSHALL SUPERIOR COURT OF GUAM       120 WEST OBRIEN DR                                                                                HAGATNA             GU      96910        USA     TRADE PAYABLE                                                                      $166.98
10863             MARSHALL SUPERIOR COURT OF GUAM       120 WEST OBRIEN DR                                                                                HAGATNA             GU      96910        USA     TRADE PAYABLE                                                                      $387.32
10864             MARSHALS OF BUFFALO CITY COUR         MARSHALS OF BUFFALO CITY COUR50                                                                   BUFFALO             NY      14202        USA     TRADE PAYABLE                                                                      $102.81
                                                        DELAWARE
10865             MARSHALS OF BUFFALO CITY COUR         MARSHALS OF BUFFALO CITY COUR50                                                                   BUFFALO             NY      14202        USA     TRADE PAYABLE                                                                        $37.17
                                                        DELAWARE
10866             MARSHALS OF BUFFALO CITY COUR         MARSHALS OF BUFFALO CITY COUR50                                                                   BUFFALO             NY      14202        USA     TRADE PAYABLE                                                                        $27.96
                                                        DELAWARE
10867             MARTA ALDAHONDO                       ROAD 108 KM 75                                                                                    MAYAGUEZ            PR      00682        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
10868             MARTA MARTA                           23605 DEL MONTE DRIVE                     APARTMENT 249                                           VALENCIA            CA      91355        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
10869             MARTAVIUS GAYLES                                                                                                                                                                         TRADE PAYABLE                                                                    $43,255.28
10870             MARTENS ALEXANDER T                   7529 BLUE WILLOW DRIVE                                                                            INDIANAPOLIS        IN      46239        USA     TRADE PAYABLE                                                                         $1.73
10871             MARTHA ADRIEN                         1000 SW 57TH AVE 201                                                                              WEST MIAMI          FL      33144        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10872             MARTHA AGUILAR                        310 E PHILEDELPHIA 29                                                                             ONTARIO             CA      91761        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
10873             MARTHA G BRONITSKY                    MARTHA G BRONITSKY TRUSTEE P OBOX5004                                                             HAYWARD             CA      945405004    USA     TRADE PAYABLE                                                                      $330.00

10874             MARTHA G BRONITSKY                    MARTHA G BRONITSKY TRUSTEE P OBOX5004                                                             HAYWARD             CA      945405004    USA     TRADE PAYABLE                                                                       $105.86

10875             MARTHA GARCIA                         10807 PORSEL                                                                                      EL PASO             TX      79927        USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
10876             MARTHA GATTE                          302 MORGAN DR                                                                                     SLIDELL             LA      70460        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
10877             MARTHA HERNANDEZ                      3500 N BARTLETT AVE APT 5                                                                         LAREDO              TX      78043        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10878             MARTHA JEFFERSON HOSPITAL             GENERAL DIST COURT 606 EAST MAKT STREET                                                           CHARLOTTESVILLE     VA      22902        USA     TRADE PAYABLE                                                                     $3,480.03

10879             MARTHA MANN SLAGERMAN                 1117 CHANTILLY ROAD                                                                               LOS ANGELES         CA      90077        USA     TRADE PAYABLE                                                                       $23.47
10880             MARTHA MCCRAVEY                       3115 MALLARD RD                                                                                   JACKSON             WY      83001        USA     INSURANCE CLAIMS     11/15/2016       X            X              X          UNDETERMINED
10881             MARTHA OATES                          10841 159TH STREET                                                                                JAMAICA             NY      11433        USA     INSURANCE CLAIMS     5/23/2018        X            X              X          UNDETERMINED
10882             MARTHA PARRILLO                       1919 BAINTON STREET                                                                               YONKERS             NY      10704        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
10883             MARTHA SCHICK                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
10884             MARTHA SOMERVILLE                     306 MONTICELLO CIR                                                                                LOCUST GROVE        VA      22508        USA     INSURANCE CLAIMS     4/11/2017        X            X              X          UNDETERMINED
10885             MARTHA STRICKLER                      1607 LOCHWOOD DRIVE                                                                               RICHMOND            VA      23238        USA     INSURANCE CLAIMS     5/12/2018        X            X              X          UNDETERMINED
10886             MARTHA TERON DEL VALLE                124 CALLE ROSITA VARGAS                                                                           AGUADILLA           PR      00603-5840   USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
10887             MARTHA WEST                           10126 TIMBERLAND LANE                                                                             BRIGGSVILLE         AR      72828        USA     INSURANCE CLAIMS     1/29/2015        X            X              X          UNDETERMINED
10888             MARTHA WHEELER                        1104 ADAMS ST                                                                                     HIGH POINT          NC      27262        USA     INSURANCE CLAIMS     9/23/2018        X            X              X          UNDETERMINED
10889             MARTHA WILLIAMS                       208 HICKORY LANE                                                                                  CHICO               TX      76431        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
10890             MARTILLOMANIA LLC                     3529 SW 26TH ST                                                                                   MIAMI               FL      33133        USA     TRADE PAYABLE                                                                      $700.01
10891             MARTIN & JAMIE OSBORN                 7535 NORTHLAND AVENUE                                                                             SAN RAMON           CA      94583        USA     INSURANCE CLAIMS     11/10/2017       X            X              X          UNDETERMINED
10892             MARTIN & PAULA SCHULTZ                10986 TIMBER DRIVE                                                                                ROLLA               MO      65401        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
10893             MARTIN & SEIBERT                      PO BOX 1085                                                                                       MARTINSBURG         WV      25402        USA     TRADE PAYABLE                                                                       $23.60
10894             MARTIN & SEIBERT LC                   ATTN:-CHRISTOPHER R MOORE 1453                                                                    MARTINSBURG         WV      25402        USA     TRADE PAYABLE                                                                      $309.59
                                                        WINCHESTER AVE PO BOX1085
10895             MARTIN A BEINSTOCK MARSHAL            36-35 BELL BOULEVARD PO BOX 610700                                                                BAYSIDE             NY      11361        USA     TRADE PAYABLE                                                                        $46.51
10896             MARTIN A BEINSTOCK MARSHAL            36-35 BELL BOULEVARD PO BOX 610700                                                                BAYSIDE             NY      11361        USA     TRADE PAYABLE                                                                        $18.73
10897             MARTIN A BEINSTOCK MARSHAL            36-35 BELL BOULEVARD PO BOX 610700                                                                BAYSIDE             NY      11361        USA     TRADE PAYABLE                                                                        $42.60
10898             MARTIN A BEINSTOCKMARSHAL             36-35 BELL BOULEVARD PO BOX 610700                                                                BAYSIDE             NY      11361        USA     TRADE PAYABLE                                                                        $99.36
10899             MARTIN A BEINSTOCKMARSHAL             36-35 BELL BOULEVARD PO BOX 610700                                                                BAYSIDE             NY      11361        USA     TRADE PAYABLE                                                                        $16.15
10900             MARTIN A BEINSTOCKMARSHAL             36-35 BELL BOULEVARD PO BOX 610700                                                                BAYSIDE             NY      11361        USA     TRADE PAYABLE                                                                        $28.06
10901             MARTIN A BEINSTOCKMARSHAL             36-35 BELL BOULEVARD PO BOX 610700                                                                BAYSIDE             NY      11361        USA     TRADE PAYABLE                                                                         $4.01
10902             MARTIN A BIENSTOCK                    36-35 BELL BOULEVARD PO BOX 610700                                                                BAYSIDE             NY      11361        USA     TRADE PAYABLE                                                                        $46.72
10903             MARTIN A BIENSTOCK                    36 35 BELL BLVD                                                                                   BAYSIDE             NY      11361        USA     TRADE PAYABLE                                                                       $218.75


                                                                                                                                      Page 138 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                               Doc 20   Filed 01/18/19
                                                                                                                                 Schedule Entered            01/18/19
                                                                                                                                          E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                 Pg 779 of 1461




                                                                                                                                                                                                                                                   Contingent

                                                                                                                                                                                                                                                                Unliquidated

                                                                                                                                                                                                                                                                               Disputed
Row No. Account   Creditor's Name                             Address 1                                  Address 2           Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                       Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                          Offset
                                                                                                                                                                                                                                                                                                          (Y/N)
10904             MARTIN A BIENSTOCK                          36 35 BELL BLVD                                                                                BAYSIDE            NY      11361        USA     TRADE PAYABLE                                                                        $26.80
10905             MARTIN A BIENSTOCK                          36 35 BELL BLVD                                                                                BAYSIDE            NY      11361        USA     TRADE PAYABLE                                                                        $28.03
10906             MARTIN A BIENSTOCK                          36-35 BELL BOULEVARD PO BOX 610700                                                             BAYSIDE            NY      11361        USA     TRADE PAYABLE                                                                       $104.80
10907             MARTIN A BIENSTOCK                          36 35 BELL BLVD                                                                                BAYSIDE            NY      11361        USA     TRADE PAYABLE                                                                       $200.73
10908             MARTIN A BIENSTOCK                          36 35 BELL BLVD                                                                                BAYSIDE            NY      11361        USA     TRADE PAYABLE                                                                        $28.27
10909             MARTIN A BIENSTOCK                          36 35 BELL BLVD                                                                                BAYSIDE            NY      11361        USA     TRADE PAYABLE                                                                        $34.73
10910             MARTIN A BIENSTOCK                          36 35 BELL BLVD                                                                                BAYSIDE            NY      11361        USA     TRADE PAYABLE                                                                        $25.15
10911             MARTIN A BIENSTOCK                          36 35 BELL BLVD                                                                                BAYSIDE            NY      11361        USA     TRADE PAYABLE                                                                       $121.11
10912             MARTIN A BIENSTOCK CITY MAR                 36-35 BELL BOULEVARD                                                                           BAYSIDE            NY      11361        USA     TRADE PAYABLE                                                                         $6.27
10913             MARTIN A BIENSTOCK CITY MARS                36-35 BELL BOULEVARD                                                                           BAY SIDE           NY      11361        USA     TRADE PAYABLE                                                                       $114.64
10914             MARTIN ARHEA L                              980 LAUREL CREEK WAY                                                                           FAIRFIELD          CA      94533        USA     TRADE PAYABLE                                                                       $106.56
10915             MARTIN BIENSTOCK MARSHAL                    PO BOX 610700                                                                                  BAYSIDE            NY      11361        USA     TRADE PAYABLE                                                                        $87.34
10916             MARTIN BIENSTOCK MARSHAL                    PO BOX 610700                                                                                  BAYSIDE            NY      11361        USA     TRADE PAYABLE                                                                        $30.95
10917             MARTIN BIENSTOCK MARSHAL                    PO BOX 610700                                                                                  BAYSIDE            NY      11361        USA     TRADE PAYABLE                                                                        $66.18
10918             MARTIN BIENSTOCK MARSHAL                    PO BOX 610700                                                                                  BAYSIDE            NY      11361        USA     TRADE PAYABLE                                                                       $100.26
10919             MARTIN COUNTY UTILITIES                     PO BOX 9000                                                                                    STUART             FL      34995-9000   USA     UTILITIES PAYABLE                                                                   $379.71
10920             MARTIN E LONG                               LONG & LONG PC 303 E 17 TH AVE SUITE 800                                                       DENVER             CO      80203        USA     TRADE PAYABLE                                                                       $127.46

10921             MARTIN ELOIZA                               CALLE C 12 URB MENDOZA                                                                         MAYAGUEZ           PR      00680        USA     TRADE PAYABLE                                                                        $2.75
10922             MARTIN GONZALEZ                             151 HORSCHEL RD                                                                                WAPATO             WA      98951        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10923             MARTIN J HECKER                             5889 GREENWOOD PLAZA BLVD 205                                                                  ENGLEWOOD          CO      80111        USA     TRADE PAYABLE                                                                      $105.03
10924             MARTIN JEFF                                 8909 FOX LONAS RD                                                                              KNOXVILLE          TN      37923        USA     TRADE PAYABLE                                                                        $1.84
10925             MARTIN JOHN                                 7909 OLYMPUS AVE                                                                               LAS VEGAS          NV      89131        USA     TRADE PAYABLE                                                                      $173.35
10926             MARTIN KIM INDIVIDUALLY AND AS SPECIAL      155 NORTH MAIN STREET                                                                          EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF JON PALLAS
                  DECEASED
10927             MARTIN LORENZO AND ANGELA MARTIN            60 CENTRE ST                                                                                   NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALLY AND AS HUSBAND AND WIFE
10928             MARTIN PAUL INDIVIDUALLY AND AS SPECIAL     155 NORTH MAIN STREET                                                                          EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF CHRISTINE
                  MARTIN DECEASED
10929             MARTIN VERDRAGER                            152 OLD POST ROAD                                                                              NEW LEBANON        NY      12125        USA     INSURANCE CLAIMS     3/19/2016        X            X              X          UNDETERMINED
10930             MARTINA CORREA                              1765 PUENTE AVENUE TRIR 10                                                                     BALDWIN PARK       CA      91706        USA     INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
10931             MARTINA HUMPHREY                            8724 DE FRAME COURT                                                                            ARVADA             CO      80005        USA     INSURANCE CLAIMS     7/9/2018         X            X              X          UNDETERMINED
10932             MARTINEZ ARIANNA M                          25 HARNEY ST                                                                                   WEST SPRINGFIELD   MA      01089        USA     TRADE PAYABLE                                                                       $12.95
10933             MARTINEZ BRIANA A                           45712 BERKSHIRE ST                                                                             LANCASTER          CA      93534        USA     TRADE PAYABLE                                                                       $79.55
10934             MARTINEZ CHRISTIAN A                        760E 9STREET                                                                                   SAN BERNARDINO     CA      92410        USA     TRADE PAYABLE                                                                      $149.96
10935             MARTINEZ DEJA                               919 MYRTLE AVE APT 6G                                                                          BROOKLYN           NY      11206        USA     TRADE PAYABLE                                                                      $166.21
10936             MARTINEZ EDUARDO                            PO BOX 1362                                                                                    NAGUABO            PR      00718        USA     TRADE PAYABLE                                                                       $40.00
10937             MARTINEZ FRANK M JR                         1406 HEATHER                                                                                   KEARNEY            MO      64060        USA     TRADE PAYABLE                                                                        $3.73
10938             MARTINEZ GABRIEL R                          411 WEST AVE                                                                                   SANGER             CA      93657        USA     TRADE PAYABLE                                                                        $1.82
10939             MARTINEZ JASMINE                            5000 EISENHOWER AVE                                                                            ALEXANDRIA         VA      22304        USA     TRADE PAYABLE                                                                       $12.80
10940             MARTINEZ JEANPIERRE M                       2526 S CONWAY RD                                                                               ORLANDO            FL      32812        USA     TRADE PAYABLE                                                                        $1.34
10941             MARTINEZ JONATHAN A                         RES LLORENS TORRES EDF 38 775                                                                  SAN JUAN           PR      00913        USA     TRADE PAYABLE                                                                        $8.87
10942             MARTINEZ MARTHA                             1100 UNION ST                                                                                  SAN DIEGO          CA      92101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10943             MARTINEZ MATHEW J                           220 WESTERN SKIES                                                                              ABQ                NM      87123        USA     TRADE PAYABLE                                                                      $141.84
10944             MARTINEZ MYA M                              904 SW LINCOLN APT 305                                                                         TOPEKA             KS      66606        USA     TRADE PAYABLE                                                                       $26.78
10945             MARTINEZ NANCY L                            175 HAWLEY ST                                                                                  LOCKPORT           NY      14094        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10946             MARTINEZ NATHALIE                           HC-01 BOX 8270                                                                                 GURABO             PR      00778        USA     TRADE PAYABLE                                                                       $10.07
10947             MARTINEZ RICHARD A                          117 S PACIFIC AVE                                                                              GLENDALE           CA      91204        USA     TRADE PAYABLE                                                                       $28.81
10948             MARTINEZ RODRIGUEZ A                        4140 WEST MCDOWELL ROAD APARTMENT 126                                                          PHOENIX            AZ      85009        USA     TRADE PAYABLE                                                                       $45.78

10949             MARTINEZ RUBY                               43 LAFAYETTE PARK APT 2                                                                        LYNN               MA      01902        USA     TRADE PAYABLE                                                                      $101.58
10950             MARTINEZ SADE                               600 N EUCLID AVE D204                                                                          DINUBA             CA      93618        USA     TRADE PAYABLE                                                                      $456.96
10951             MARTINEZ SHIRLEY E                          334 S GRAMERCY PL APT 301                                                                      LOS ANGELES        CA      90020        USA     TRADE PAYABLE                                                                      $185.73
10952             MARTINEZ XESAVIER A                         7555 BLANCHARD AVENUE                                                                          FONTANA            CA      92336        USA     TRADE PAYABLE                                                                       $47.56
10953             MARTINEZ-JIMENEZ SOFIA                      419 PIERCE ST                                                                                  TAMPA              FL      33602        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10954             MARTINEZMARTIN F                            2941 W LOWELL AVE 56                                                                           TRACY              CA      95377        USA     TRADE PAYABLE                                                                      $404.94
10955             MARTINEZREYNALDO M                          109 MACK DRIVE                                                                                 YANKTON            SD      57078        USA     TRADE PAYABLE                                                                      $187.00
10956             MARTINS HAKEEM O                            4214 HAZEL STREET                                                                              WHITE BEAR LAKE    MN      55110        USA     TRADE PAYABLE                                                                       $25.86
10957             MARTINSVILLE GENERAL DIST CT                55 W CHURCH ST MUNCIPAL BLDG P                                                                 MARTINSVILLE       VA      24114        USA     TRADE PAYABLE                                                                      $547.65
10958             MARTY DAVIS                                 337 CRACK ROCK ROAD                                                                            CLINTWOOD          VA      24228        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
10959             MARVELLUS LUCAS                                                                                                                                                                            TRADE PAYABLE                                                                      $521.50
10960             MARVIN BALLARD JR                           1125 CORBIN ST                                                                                 ROCKFORD           IL      61102        USA     TRADE PAYABLE                                                                        $1.77
10961             MARVIN DANG                                 PO BOX 4109                                                                                    HONOLULU           HI      96812        USA     TRADE PAYABLE                                                                      $161.32
10962             MARVIN DANG                                 PO BOX 4109                                                                                    HONOLULU           HI      96812        USA     TRADE PAYABLE                                                                       $44.41
10963             MARVIN DANG CLIENT TRUST ACC                LAW OFFICES OF MARVIN DANG P O BOX 4109                                                        HONOLULU           HI      96812        USA     TRADE PAYABLE                                                                        $9.34

10964             MARVIN DANG CLIENT TRUST ACC                LAW OFFICES OF MARVIN DANG P O BOX 4109                                                        HONOLULU           HI      96812        USA     TRADE PAYABLE                                                                       $132.62

10965             MARVIN DANG CLIENT TRUST ACC                LAW OFFICES OF MARVIN DANG P O BOX 4109                                                        HONOLULU           HI      96812        USA     TRADE PAYABLE                                                                        $66.34

10966             MARVIN DANG CLIENT TRUST ACC                LAW OFFICES OF MARVIN DANG P O BOX 4109                                                        HONOLULU           HI      96812        USA     TRADE PAYABLE                                                                        $86.45

10967             MARVIN DANG CLIENT TRUST ACCO               LAW OFFICES OF MARVIN DANG PO BOX 4109                                                         HONOLULU           HI      96812        USA     TRADE PAYABLE                                                                       $224.24

10968             MARVIN JOHN AND MARY                        414 GRANT ST                                                                                   PITTSBURGH         PA      15219        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10969             MARVIN RAY SCHUBERT                         2528 KLEMM ST                                                                                  NEW BRAUNFELS      TX      78132        USA     TRADE PAYABLE                                                                        $60.08
10970             MARVIN S C DANG                             PO BOX 4109                                                                                    HONOLULU           HI      96812        USA     TRADE PAYABLE                                                                        $36.22
10971             MARVIN S C DANG                             PO BOX 4109                                                                                    HONOLULU           HI      96812        USA     TRADE PAYABLE                                                                      $153.76
10972             MARVIN STERNBERG                            140 58TH STREET                                                                                BROOKLYN           NY      11220        USA     TRADE PAYABLE                                                                    $32,141.05
10973             MARWAN ALI                                  17 MAY COURT                                                                                   PISCATAWAY         NJ      08854        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
10974             MARY & FRANK RUFF                           23354 ELMWOOD LN                                                                               DOWLING PARK       FL      32064        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
10975             MARY & RHONDA MCMANUS                       3603 W MUHAMMAD ALI BLVD                                                                       LOUISVILLE         KY      40212        USA     INSURANCE CLAIMS     7/14/2015        X            X              X          UNDETERMINED
10976             MARY & RICHARD CANNADY                      307 BRUBAKER ROAD                                                                              GLEN ROCK          WY      82637        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
10977             MARY A COLADONATO DBA MY SLEEV                                                                                                                                                             TRADE PAYABLE                                                                        $15.71
10978             MARY A MERKATORIS                                                                                                                                                                          TRADE PAYABLE                                                                     $2,279.55
10979             MARY ALFORD                                 1717 EAST 46TH ST                                                                              ODESSA             TX      79762        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED


                                                                                                                                         Page 139 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                   18-23537-rdd                              Doc 20   Filed 01/18/19
                                                                                                                     Schedule Entered            01/18/19
                                                                                                                              E/F: Part 3 Question 1      00:55:49                  Main Document                                                                               Case Number: 18-23537
                                                                                                                     Pg 780 of 1461




                                                                                                                                                                                                                                   Contingent

                                                                                                                                                                                                                                                Unliquidated

                                                                                                                                                                                                                                                               Disputed
Row No. Account   Creditor's Name                  Address 1                                 Address 2           Address 3         Address 4     City               State   Zip      Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                       Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                          Offset
                                                                                                                                                                                                                                                                                          (Y/N)
10980             MARY ANN ORTIZ                   2998 FAIRFAX AVE                                                                              SAN JOSE           CA      95148    USA     TRADE PAYABLE                                                                      $669.24
10981             MARY ANNE & SCOTT HOLDRIDGE      429 W MONROE AVENUE                                                                           KIRKWOOD           MO      63122    USA     INSURANCE CLAIMS     12/1/2017        X            X              X          UNDETERMINED
10982             MARY ANNE HERNANDEZ              33 E CAMBRIDGE STREET                                                                         LAKEWOOD           NJ      08701    USA     INSURANCE CLAIMS     8/26/2014        X            X              X          UNDETERMINED
10983             MARY ANNE MCCUNN                 256 EASTON CIR                                                                                OVIEDO             FL      32765    USA     INSURANCE CLAIMS     2/27/2018        X            X              X          UNDETERMINED
10984             MARY BAITY                       5959 FAIRINGTON RD                        APT 15D                                             LITHONIA           GA      30038    USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
10985             MARY BAKER                       50 DEER HAVEN                                                                                 FLORENCE           KY      41042    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
10986             MARY BRIDGEWATER                 2064 WEST 65TH PLACE                                                                          LOS ANGELES        CA      90047    USA     INSURANCE CLAIMS     2/7/2017         X            X              X          UNDETERMINED
10987             MARY BROWER                      S BROADWAY UNIT 200                                                                           DENVER              CO     80209    USA     TRADE PAYABLE                                                                      $126.92
10988             MARY BROWNING                    2298 HIGHWAY 987                                                                              PINEVILLE          KY      40977    USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
10989             MARY CASTILLO                    102 2ND ST SW                                                                                 RENVILLE           MN      56284    USA     INSURANCE CLAIMS     6/4/2018         X            X              X          UNDETERMINED
10990             MARY CISNEROS                    1702 ROSEWOOD DR                                                                              ABILENE            TX      79603    USA     INSURANCE CLAIMS     1/22/2018        X            X              X          UNDETERMINED
10991             MARY CLAYWELL                    1640 CANDACE RIDGE DRIVE                                                                      GREENSBORO         NC      27406    USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
10992             MARY CORTEZ                      PO BOX 749                                                                                    CLINT              TX      79836    USA     INSURANCE CLAIMS     7/14/2018        X            X              X          UNDETERMINED
10993             MARY DRESSLER                    15-113 KAMANU ST                                                                              PAHOA              HI      96778    USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
10994             MARY DUNN                        23531 DUNN LN                                                                                 PORTER             TX      77365    USA     INSURANCE CLAIMS     10/3/2016        X            X              X          UNDETERMINED
10995             MARY ENGEBRETSEN                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
10996             MARY FAZ                         11435 OLD ELAM RD                                                                             BALCH SPRINGS      TX      75180    USA     INSURANCE CLAIMS     4/10/2018        X            X              X          UNDETERMINED
10997             MARY FERNANDEZ                   2004 W AVE 134TH                                                                              SAN LEANDRO        CA      94577    USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
10998             MARY FLOCK                       9936 CERES AVENUE                                                                             WHITTIER           CA      90604    USA     TRADE PAYABLE                                                                       $60.46
10999             MARY GILROY                      PO BOX 79                                                                                     AMAWALK            NY      10501    USA     INSURANCE CLAIMS     12/22/2014       X            X              X          UNDETERMINED
11000             MARY GORE                        1177 KNOLLCREST COURT                                                                         TRAVERSE CITY      MI      49686    USA     INSURANCE CLAIMS     6/12/2018        X            X              X          UNDETERMINED
11001             MARY GRUENKE                     570 BURR OAK DR                                                                               LAKE ZURICH        IL      60047    USA     INSURANCE CLAIMS     11/15/2017       X            X              X          UNDETERMINED
11002             MARY HENDERSON                   11710 KINGSPORT DR                                                                            SAINT LOUIS        MO      63138    USA     INSURANCE CLAIMS     3/31/2012        X            X              X          UNDETERMINED
11003             MARY HOOD                        2500 PAINTER CT                                                                               ANNAPOLIS          MD      21401    USA     INSURANCE CLAIMS     5/21/2018        X            X              X          UNDETERMINED
11004             MARY IDA TOWNSON                 CHAPTER 13 TRUSTEE STE 2200 191 PEACHTREE                                                     ATLANTA            GA      30303    USA     TRADE PAYABLE                                                                      $342.00
                                                   ST NE
11005             MARY IDA TOWNSON                 CHAPTER 13 TRUSTEE STE 2200 191 PEACHTREE                                                     ATLANTA            GA      30303    USA     TRADE PAYABLE                                                                        $70.00
                                                   ST NE
11006             MARY IDA TOWNSON CHAPTER 13 TR   100 PEACHTREE ST SUITE 2700                                                                   ATLANTA            GA      30303    USA     TRADE PAYABLE                                                                       $499.00
11007             MARY IDA TOWNSON TRUSTEE         SUITE 2700 - EQUITABLE BLDG 100 PEACHTREE                                                     ATLANTA            GA      30303    USA     TRADE PAYABLE                                                                      $1,296.00
                                                   STREET
11008             MARY IDA TOWNSON TRUSTEE         SUITE 2700 - EQUITABLE BLDG 100 PEACHTREE                                                     ATLANTA            GA      30303    USA     TRADE PAYABLE                                                                        $62.31
                                                   STREET
11009             MARY IDA TOWNSON TRUSTEE         SUITE 2700 - EQUITABLE BLDG 100 PEACHTREE                                                     ATLANTA            GA      30303    USA     TRADE PAYABLE                                                                       $352.00
                                                   STREET
11010             MARY IDA TOWNSON TRUSTEE         SUITE 2700 - EQUITABLE BLDG 100 PEACHTREE                                                     ATLANTA            GA      30303    USA     TRADE PAYABLE                                                                      $1,480.00
                                                   STREET
11011             MARY IDA TOWNSON TRUSTEE         SUITE 2700 - EQUITABLE BLDG 100 PEACHTREE                                                     ATLANTA            GA      30303    USA     TRADE PAYABLE                                                                       $317.87
                                                   STREET
11012             MARY IDA TOWNSON TRUSTEE         SUITE 2700 - EQUITABLE BLDG 100 PEACHTREE                                                     ATLANTA            GA      30303    USA     TRADE PAYABLE                                                                       $104.00
                                                   STREET
11013             MARY IDA TOWNSON TRUSTEE         SUITE 2700 - EQUITABLE BLDG 100 PEACHTREE                                                     ATLANTA            GA      30303    USA     TRADE PAYABLE                                                                       $132.92
                                                   STREET
11014             MARY JANE ELLIOTT                24300 KARIM BLVD                                                                              NOVI               MI      48375    USA     TRADE PAYABLE                                                                        $9.23
11015             MARY JANE ELLIOTT                24300 KARIM BLVD                                                                              NOVI               MI      48375    USA     TRADE PAYABLE                                                                       $90.00
11016             MARY JANE ELLIOTT                24300 KARIM BLVD                                                                              NOVI               MI      48375    USA     TRADE PAYABLE                                                                       $67.52
11017             MARY JANE ELLIOTT                24300 KARIM BLVD                                                                              NOVI               MI      48375    USA     TRADE PAYABLE                                                                       $73.88
11018             MARY JANE ELLIOTT                24300 KARIM BLVD                                                                              NOVI               MI      48375    USA     TRADE PAYABLE                                                                       $58.64
11019             MARY JANE M ELLIOTT PC           24300 KARIM BLVD                                                                              NOVI               MI      48375    USA     TRADE PAYABLE                                                                       $14.45
11020             MARY JANKOVIK                    296 B HARVISON RD                                                                             TRAFFORD           PA      15085    USA     INSURANCE CLAIMS     12/19/2014       X            X              X          UNDETERMINED
11021             MARY JO SCHROEDER                2393 SOUTH 1025 EAST                                                                          BIRDSEYE           IN      47513    USA     INSURANCE CLAIMS     9/13/2018                                                     $600.00
11022             MARY JOHNSON                     4752 DEL VALLE PARKWAY                                                                        PLEASANTON         CA      94566    USA     INSURANCE CLAIMS     7/14/2017        X            X              X          UNDETERMINED
11023             MARY K VIEGELAHN                 CHAPTER 13 TRUSTEE P O BOX 753                                                                MEMPHIS            TN      38101    USA     TRADE PAYABLE                                                                      $126.93
11024             MARY KAY KOSOBUCKI               5259 CROCUS COURT                                                                             STEVENS POINT      WI      54481    USA     INSURANCE CLAIMS     8/14/2017        X            X              X          UNDETERMINED
11025             MARY KEEGAN                      24 WHITE CLIFF LANE                                                                           NESCONSET          NY      11767    USA     INSURANCE CLAIMS     2/8/2014         X            X              X          UNDETERMINED
11026             MARY KEGL                        111 ACACIA DRIVE APT 410                                                                      INDIAN HEAD PARK   IL      60525    USA     INSURANCE CLAIMS     12/6/2015        X            X              X          UNDETERMINED
11027             MARY LEACH                       3909 DELGADO DR                                                                               NEW ORLEANS        LA      70119    USA     INSURANCE CLAIMS     6/18/2018        X            X              X          UNDETERMINED
11028             MARY LOU KING                    20 DELAWARE AVENUE                                                                            BATH               NY      14810    USA     INSURANCE CLAIMS     10/24/2017       X            X              X          UNDETERMINED
11029             MARY LOU MAXWELL                 755 HEIRMAN ROAD                                                                              MONTOURSVILLE      PA      17754    USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
11030             MARY LOU NAVARRO                 1506 ORANGE STREET                                                                            LEMOORE            CA      93245    USA     INSURANCE CLAIMS     6/16/2014        X            X              X          UNDETERMINED
11031             MARY LOU TAYME                   20235 STATE HWY 14                                                                            MACEDONIA          IL      62860    USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
11032             MARY LOWE                        111 PRESNELL STREET                                                                           MARBLE HILL        MO      63764    USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
11033             MARY LUSTER                      1324 S PLYMOUTH CT                                                                            CHICAGO            IL      60605    USA     INSURANCE CLAIMS     10/1/2015        X            X              X          UNDETERMINED
11034             MARY MANDANAS                    93 TANGLEWYLDE AVENUE                                                                         BRONXVILLE         NY      10708    USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
11035             MARY MANN                        4994 KINGSGATE CT APT A                                                                       BEAVERCREEK        OH      45431    USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
11036             MARY MCCAGG                      8 MAPLE GROVE LANE                        APT I                                               POUGHKEEPSIE       NY      12601    USA     INSURANCE CLAIMS     8/17/2017        X            X              X          UNDETERMINED
11037             MARY MCELRATH                    PO BOX 841                                                                                    BLACK MOUNTAIN     NC      28711    USA     INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
11038             MARY MILLER                      822 PARK DRIVE                                                                                STATESVILLE        NC      28677    USA     INSURANCE CLAIMS     12/15/2012       X            X              X          UNDETERMINED
11039             MARY MOFFETT                     P O BOX 864                                                                                   SELLS              AZ      85634    USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
11040             MARY MONDESIR                    20 EAST 10TH ST                                                                               BROOKLYN           NY      11218    USA     INSURANCE CLAIMS     8/11/2017        X            X              X          UNDETERMINED
11041             MARY MUNDO                       3703 HERSHEY COURT                                                                            WHITEHALL          PA      18052    USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
11042             MARY MUNIZ                       909 COUNTRY CLUB DR                                                                           RIO RANCHO         NM      87124    USA     INSURANCE CLAIMS     6/7/2018         X            X              X          UNDETERMINED
11043             MARY PICCARELLI                  2050 WEST 7TH STREET                                                                          BROOKLYN           NY      11223    USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
11044             MARY QUINONES                    153 MINTURN AVE                                                                               PORT EWEN          NY      12466    USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
11045             MARY RIPLEY                      211 SIR ARTHUR CT                                                                             SAN ANTONIO        TX      78213    USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
11046             MARY RIVERA                      14007 SEQUOIA BEND BLVD                                                                       HOUSTON            TX      77032    USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
11047             MARY RUFF                        23354 ELMWOOD LN                                                                              DOWLING PARK       FL      32064    USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
11048             MARY SANBORN                     10 LEARNING DR                                                                                GRANTHAM           NH      03753    USA     INSURANCE CLAIMS     11/30/2017       X            X              X          UNDETERMINED
11049             MARY SENIC                       PO BOX 27212                                                                                  SAN DIEGO          CA      92198    USA     INSURANCE CLAIMS     1/2/2016         X            X              X          UNDETERMINED
11050             MARY SIERRA                      12315 POINCIANA ST                                                                            SAN ANTONIO        TX      78245    USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
11051             MARY SPENCER                     304 CAMPBELL CIR                                                                              KINGS MOURTAIN     NC      28086    USA     INSURANCE CLAIMS     3/10/2018        X            X              X          UNDETERMINED
11052             MARY SPILMAN                     6172 JACKIE'S FARM                                                                            SAN ANTONIO        TX      78244    USA     INSURANCE CLAIMS     5/24/2018        X            X              X          UNDETERMINED
11053             MARY STRETCHBERY                 625 SOUTH SUMMIT                                                                              BOWLING GREEN      OH      43402    USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
11054             MARY SUAREZ                      313 NORTH 8TH STREET                                                                          HARLINGEN          TX      78550    USA     INSURANCE CLAIMS     11/29/2017       X            X              X          UNDETERMINED
11055             MARY TORSYTHE-TABER              19 SUNDEEN PARKWAY                                                                            RAYMOND            NH      03077    USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
11056             MARY WALLACE                     2027 BLAKEWOOD PLACE                                                                          MEMPHIS            TN      38106    USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
11057             MARY WASHINGTON HOSPITAL         FREDERICKSBURG GENERAL DIST CRPOBOX 180                                                       FREDERICKSBURG     VA      22404    USA     TRADE PAYABLE                                                                      $353.21
                                                   615 PRINCESS ANNE ST


                                                                                                                             Page 140 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                        Doc 20                   Filed 01/18/19
                                                                                                                                           Schedule Entered            01/18/19
                                                                                                                                                    E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                           Pg 781 of 1461




                                                                                                                                                                                                                                                               Contingent

                                                                                                                                                                                                                                                                            Unliquidated

                                                                                                                                                                                                                                                                                           Disputed
Row No. Account   Creditor's Name                             Address 1                            Address 2                                Address 3         Address 4   City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                   Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                      Offset
                                                                                                                                                                                                                                                                                                                      (Y/N)
11058             MARY WASSELL                                2833 MEADOWBROOK DR                                                                                         PLANO             TX      75075        USA     INSURANCE CLAIMS     2/1/2018         X            X              X          UNDETERMINED
11059             MARY WEST                                   5312 PITCAIRN RD                                                                                            HUBER HEIGHTS     OH      45424        USA     TRADE PAYABLE                                                                        $28.07
11060             MARY WHATLEY                                1617 MYRTLE AVE                                                                                             CHESAPEAKE        VA      23325        USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
11061             MARY WILLIAMSON                             2023 ST LUCIE BLVD                   LOT 198                                                                FORT PIERCE       FL      34946        USA     INSURANCE CLAIMS     12/24/2016       X            X              X          UNDETERMINED
11062             MARY WYNN                                   3101 BLOOMFIELD STREET                                                                                      HOUSTON           TX      77051        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
11063             MARY ZANNITTO                               368 ALTAMONT AVE                                                                                            SCHENECTADY       NY      12303        USA     INSURANCE CLAIMS     2/6/2013         X            X              X          UNDETERMINED
11064             MARYA WALLNER                               5596 109TH AVE NE                                                                                           SPICER            MN      56288        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
11065             MARYAM HADJI                                12401 OAKHAMPTON TERRACE                                                                                    HENRICO           VA      23233        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
11066             MARYAN MUHUMED                              15 W KELLOGG BLVD 240                                                                                       ST PAUL           MI      55102        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11067             MARYANN & FRANCIS SELLMAN                   7843 VERNON AVENUE                                                                                          NOTTINGHAM        MD      21236        USA     INSURANCE CLAIMS     8/13/2017        X            X              X          UNDETERMINED
11068             MARYANNE CHALABY                            3210 WEST 114TH CIRCLE               APT C                                                                  WESTMINSTER       CO      80031        USA     INSURANCE CLAIMS     3/27/2018        X            X              X          UNDETERMINED
11069             MARYANTONIO TRIVELLONI                      699 NORTH ESPLANADE STREET                                                                                  MOUNT CLEMENS     MI      48043        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
11070             MARYBETH RYAN                               1500 PINECROFT RD 401                                                                                       GREENSBORO        NC      27407        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11071             MARYLOU ROSEMAN                             24 UNION AVENUE SUITE 16                                                                                    FRAMINGHAM        MA      01702        USA     TRADE PAYABLE                                                                      $180.05
11072             MARYLOU TRIGO                               3006 MICHOACAN DRIVE                                                                                        DELL VALLEY       TX      78617        USA     INSURANCE CLAIMS     4/4/2015         X            X              X          UNDETERMINED
11073             MARZEC WILLIAM                              1200 ONTARIO ST                                                                                             CLEVELAND         OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11074             MARZHONNA MCNEAL                            2151 N SOTO ST                                                                                              LOS ANGELES       CA      90032        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11075             MASCHOLSTER LLC                             871 CORONADA CENTER DRIVE STE 200                                                                           HENDERSON          NV     89052        USA     TRADE PAYABLE                                                                      $118.87
11076             MASENGILL EARL                              1945 S HILL ST                                                                                              LOS ANGELES       CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11077             MASHISHI SHITA N                            10409 VISTA GARDENS DRIVE                                                                                   BOWIE             MD      20720        USA     TRADE PAYABLE                                                                         $1.84
11078             MASON ERIC A                                50 CHESTNUT STREET                                                                                          ANDOVER           MA      01810        USA     TRADE PAYABLE                                                                         $1.74
11079             MASON MADDOX                                3901 FOX CREEK WAY                                                                                          COLUMBIA          MO      65203        USA     INSURANCE CLAIMS     3/6/2018                                                     $1,900.00
11080             MASON MICHELLE                              6910 RAILROAD BLVD                                                                                          MAYS LANDING      NJ      08330        USA     TRADE PAYABLE                                                                      $131.99
11081             MASON WILBERT AND PAULINE MASON HIS WIFE    100 N CALVERT ST                                                                                            BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

11082             MASOOD SABIRA I                             4442 HARMONY LANE                                                                                           SANTA MARIA       CA      93455        USA     TRADE PAYABLE                                                                      $355.19
11083             MASOUD ANWARZAI                             3311 BELLAS ARTES CIRCLE                                                                                    SAN RAMON         CA      94582        USA     INSURANCE CLAIMS     11/15/2017       X            X              X          UNDETERMINED
11084             MASS DEPOT LLC                              4500 DONIPHAN DRIVE                                                                                         NEOSHO             MO     64850        USA     TRADE PAYABLE                                                                     $1,117.07
11085             MASSEY DOROTHEA A                           107 WARREN DRIVE                                                                                            JACKSONVILLE      NC      28540        USA     TRADE PAYABLE                                                                         $1.01
11086             MASSEY RENEE                                157 BRISTOL FOREST TRAIL                                                                                    SANFORD           FL      32771        USA     TRADE PAYABLE                                                                         $1.85
11087             MASSOL NIEVES SANDRA AND NORBERTO SOLER     AVENIDA MUÑOZ RIVERA                 ESQUINA COLL Y TOSTE PARADA 37 AV LUIS                                 SAN JUAN          PR      00925        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CARBALLO                                                                         MUÑOZ RIVERA
11088             MASSOUD AFZAL INDIVIDUALLY ON BEHALF OF     1945 S HILL ST                                                                                              LOS ANGELES       CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ALL OTHERS SIMILARLY SITUATED
11089             MASTER CHEF INC                             2054 VISTA PARKWAY SUIET 400                                                                                WEST PALM BEACH    FL     33411        USA     TRADE PAYABLE                                                                     $3,706.61
11090             MASTER FINANCE                              6530-C E 21ST                                                                                               TULSA             OK      74129        USA     TRADE PAYABLE                                                                      $247.75
11091             MASTER HOME PRODUCTS LTD INC                8360 ROVANA CIRCLE                                                                                          SACRAMENTO        CA      95828        USA     TRADE PAYABLE                                                                      $910.50
11092             MASTEROFBLING                               50 UPPER ALABAMA ST SW                                                                                      ATLANTA           GA      30303        USA     TRADE PAYABLE                                                                      $352.44
11093             MASTERPIECES PUZZLE CO INC                  12475 N RANCHO VISTO S BLVD                                                                                 ORO VALLEY        AZ      85755        USA     TRADE PAYABLE                                                                    $42,910.32
11094             MASTERSON THOMAS D AS SPECIAL               155 NORTH MAIN STREET                                                                                       EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF HELENE ANN
                  MASTERSON DECEASED
11095             MASTRIONA PAM                               10051 ZENOBIA CT                                                                                            WESTMINSTER       CO      80031        USA     TRADE PAYABLE                                                                      $166.00
11096             MASTROIANNI GEORGE AS EXECUTOR OF THE       60 CENTRE ST                                                                                                NEW YORK          NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF FRANK CHARLES MASTROIANNI
11097             MASTRONARDI RANDOLPH                        250 BENEFIT ST                                                                                              PROVIDENCE        RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11098             MAT INDUSTRIES LLC                          6700 WILDLIFE WAY                                                                                           LONG GROVE        IL      60047        USA     TRADE PAYABLE                                                                      $193.58
11099             MATA DAISY                                  516 ORILLA WALK                                                                                             OXNARD            CA      93030        USA     TRADE PAYABLE                                                                        $1.83
11100             MATA MARIA R                                2525 WALTERS WAY APT3                                                                                       CONCORD           CA      94520        USA     TRADE PAYABLE                                                                       $10.97
11101             MATEEL ENVIRONMENTAL JUSTICE                400 MCALLISTER ST                                                                                           SAN FRANCISCO     CA      94102        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  FOUNDATION
11102             MATEO TOBAR                                 5189 NORTH CALLISCH AVENUE                                                                                  FRESNO            CA      93710        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
11103             MATHIS GABRIELA C                           6912 SANDROCK WAY                                                                                           SACRAMENTO        CA      95828        USA     TRADE PAYABLE                                                                         $1.83
11104             MATIAS ANA                                  2225 46 ST                                                                                                  WEST PALM BCH     FL      33407        USA     TRADE PAYABLE                                                                         $4.70
11105             MATIAS COSME K                              HC 02 BOX 80194                                                                                             CIALES            PR      00638        USA     TRADE PAYABLE                                                                         $0.07
11106             MATILDA FERREIRA                            25 DIXON AVENUE                                                                                             COPIAGUE          NY      11726        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
11107             MATISSE CORPORATION                         230 FIFTH AVENUE SUITE 200                                                                                  NEW YORK          NY      10001        USA     TRADE PAYABLE                                                                     $6,670.25
11108             MATOS HECTOR                                1200 BRICKELL BAY DRIVE 1720                                                                                MIAMI             FL      33131        USA     TRADE PAYABLE                                                                        $10.44
11109             MATOS LYNDA C                               JARDINES DEL CARIBE CALLE 48 PP 32                                                                          PONCE             PR      00728        USA     TRADE PAYABLE                                                                        $84.95
11110             MATOS RIVERA Y                              HC 01 BOX 6714                                                                                              CABO ROJO         PR      00623        USA     TRADE PAYABLE                                                                         $1.90
11111             MATSUM INC                                  10655 HUMBOLT ST                                                                                            LOS ALAMITOS      CA      90720        USA     TRADE PAYABLE                                                                     $2,579.64
11112             MATT HEYWOOD                                308 MEAD LANE                                                                                               MIDDLEBURY        VT      05753        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
11113             MATT JAROS                                                                                                                                                                                             TRADE PAYABLE                                                                      $666.55
11114             MATT MATTRBAUER                             30 CRISTOPHER STREET                                                                                        PROVIDENCE        RI      02904        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
11115             MATTHEW & JESSICA DAVENPORT                 1117 AUTUMN LAKES DR                                                                                        GRIMESLAND        NC      27837        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
11116             MATTHEW & MICHELLE MARION                   3589 HULL ROAD                                                                                              LESLIE            MI      49251        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
11117             MATTHEW BAUER                               514 3RD STREET NW                                                                                           INDEPENDENCE      IA      50644        USA     INSURANCE CLAIMS     4/7/2016         X            X              X          UNDETERMINED
11118             MATTHEW BERUMEN PC                          1235 ELATI                                                                                                  DENVER            CO      80204        USA     TRADE PAYABLE                                                                      $138.86
11119             MATTHEW C GONZALEZ                                                                                                                                                                                     TRADE PAYABLE                                                                     $1,811.74
11120             MATTHEW CONTI                               568 OCEAN PARKWAY                                                                                           BERLIN            MD      21811        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
11121             MATTHEW DUNN                                635 ANDAMAR WAY                                                                                             GOLETA            CA      93117-2166   USA     INSURANCE CLAIMS     4/30/2014        X            X              X          UNDETERMINED
11122             MATTHEW EISENBERG                           429 MONTECITO BOULEVARD                                                                                     NAPA              CA      94559        USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
11123             MATTHEW GIVENS                              501 AVRETT COURT                                                                                            EVANS             GA      30809        USA     INSURANCE CLAIMS     3/1/2016         X            X              X          UNDETERMINED
11124             MATTHEW JOHNSON                             1450 VICTOR                                                                                                 YOUNGSTOWN        OH      44505        USA     INSURANCE CLAIMS     8/23/2014        X            X              X          UNDETERMINED
11125             MATTHEW JUDICE                                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
11126             MATTHEW KRONGEL                             247 GARDNER STREET                                                                                          PLYMOUTH          PA      18651        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
11127             MATTHEW MONTGOMERY                          4007 ASHRIDGE DRIVE                                                                                         LOUISVILLE        KY      40241        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
11128             MATTHEW PIEHL                               110 TREADWAY COURT                                                                                          CLOVERDALE        CA      95425        USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
11129             MATTHEW R AYLWORTH                          PO BOX 22338                                                                                                EUGENE            OR      97402        USA     TRADE PAYABLE                                                                      $506.37
11130             MATTHEW RUDD                                946 OLIVER AVE                       APT 1                                                                  AURORA            IL      60506        USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
11131             MATTHEW SMITH                               CHICHESTER                                                                                                  CHICHESTER        NH      03258        USA     TRADE PAYABLE                                                                        $10.00
11132             MATTHEW STRATTON                            9251 SERENITY ST                                                                                            RIVERSIDE         CA      92508        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
11133             MATTHEW SUTTON                              CO PO BOX 1806                                                                                              MEDFORD           OR      97501        USA     TRADE PAYABLE                                                                      $244.29
11134             MATTHIAS UZOARU                             57 FERN AVE                                                                                                 IRVINGTON         NJ      07111        USA     INSURANCE CLAIMS     10/21/2016       X            X              X          UNDETERMINED
11135             MATTIE ROPER                                3743 BUFFWOOD DRIVE                                                                                         BAKER             LA      70714        USA     INSURANCE CLAIMS     1/17/2017        X            X              X          UNDETERMINED
11136             MATTIE SOLOMON                              12788 BREWTON STREET                                                                                        FISHERS           IN      46038        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
11137             MATTISON KIRSTEN A                          1823 N CENTER STREET SUITE 203                                                                              FLAGSTAFF         AZ      86004        USA     TRADE PAYABLE                                                                         $1.83
11138             MATTLEMAN WEINROTH & MILL                   200 CONTINENTAL DR 215                                                                                      NEWARK            DE      19713        USA     TRADE PAYABLE                                                                      $345.54


                                                                                                                                                        Page 141 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                     Doc 20                  Filed 01/18/19
                                                                                                                                       Schedule Entered            01/18/19
                                                                                                                                                E/F: Part 3 Question 1      00:55:49                      Main Document                                                                                   Case Number: 18-23537
                                                                                                                                       Pg 782 of 1461




                                                                                                                                                                                                                                                             Contingent

                                                                                                                                                                                                                                                                          Unliquidated

                                                                                                                                                                                                                                                                                         Disputed
Row No. Account   Creditor's Name                              Address 1                        Address 2                          Address 3         Address 4     City                   State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                 Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                    Offset
                                                                                                                                                                                                                                                                                                                    (Y/N)
11139             MATTLEMANWEINROTH&MILLER                     200 CONTINENTAL DR STE 215                                                                          NEWARK                 DE      19713        USA     TRADE PAYABLE                                                                      $264.37
11140             MATUTE MARIA                                 3017 LAKE VILLA DR APT 1                                                                            METAIRIE               LA      70002        USA     TRADE PAYABLE                                                                        $1.84
11141             MAUDE MEIER                                  5650 NORTHWAY DRIVE                                                                                 RACINE                 WI      53402        USA     INSURANCE CLAIMS     9/15/2017        X            X              X          UNDETERMINED
11142             MAUER MARLENE                                415 E BREMER AVE 1                                                                                  WAVERLY                IA      50677        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11143             MAUI COLLECTION SERVICE INC                  P O BOX 14                                                                                          WAILUKU                HI      96793        USA     TRADE PAYABLE                                                                       $90.39
11144             MAULDIN RONALD                               1423 SHADOW LANE                                                                                    FULLERTON              CA      92831        USA     TRADE PAYABLE                                                                      $321.94
11145             MAUNEY RAYMOND AND MARY LOU MAUNEY           155 NORTH MAIN STREET                                                                               EDWARDSVILLE           IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
11146             MAUREEN & HENRY ESPENSEN                     2601 POPLAR VIEW BEND                                                                               ELGIN                  IL      60120        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
11147             MAUREEN BORCELLO-CLARK                       111 MILESTONE ROAD                                                                                  ELKTON                 MD      21921        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
11148             MAUREEN DELUCA                               760 SUTTON ST                                                                                       NORTH BRIDGE           MA      01534        USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
11149             MAUREEN HOYT                                 219 VISTA BONITA                                                                                    NEWBURY PARK           CA      91320        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
11150             MAUREEN MOSIER                               607 SAMPTON AVE                                                                                     SOUTH PLAINFIELD       NJ      07080        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
11151             MAUREEN OAKLEY                               9530 WEST CEDAR HILL CIRCLE N                                                                       SUN CITY               AZ      85351-1337   USA     INSURANCE CLAIMS     12/23/2014       X            X              X          UNDETERMINED
11152             MAURER CHRIS                                 2204 W ADMIRAL DR NONE                                                                              VIRGINIA BCH           VA      23451        USA     TRADE PAYABLE                                                                        $79.20
11153             MAURER RICHARD AND MAURER VIVIANNE           1200 ONTARIO ST                                                                                     CLEVELAND              OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11154             MAURICE DAVID                                800 MOTHER GASTON BLVD                                                                              BROOKLYN               NY      11212        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
11155             MAURICIA DELGADO                             328 BALL STREET                                                                                     ELGIN                  IL      60123        USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
11156             MAURIEIO TAPIA                               2675 CRESTON AVE                 APT 1H                                                             BRONX                  NY      10468        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
11157             MAUSEA HEAVEN                                2005 PIN OAK PKWY                                                                                   BOWIE                  MD      20721        USA     INSURANCE CLAIMS     9/14/2017        X            X              X          UNDETERMINED
11158             MAWC                                         PO BOX 800                       MAWC                                                               GREENSBURG             PA      15601-0800   USA     UTILITIES PAYABLE                                                                 $1,141.97
11159             MAX CHEMICAL INC                             P O BOX 363841                                                                                      SAN JUAN               PR      00936-3841   USA     TRADE PAYABLE                                                                   $226,290.56
11160             MAX COLOR LLC                                5 SOUTH WABASH AVE 1810                                                                             CHICAGO                IL      60603        USA     TRADE PAYABLE                                                                    $70,491.83
11161             MAX ELEGANT LIMITED                          AGATE ST                                                                                            CUCAMONGA              CA      91701        USA     TRADE PAYABLE                                                                    $13,143.20
11162             MAX H BARIL                                  7420 S KYRENE RD SUITE 101                                                                          TEMPE                  AZ      85283        USA     TRADE PAYABLE                                                                    $11,962.96
11163             MAX SAINT JEAN                                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
11164             MAXELL CORPORATION OF AMERICA                THREE GARRET MOUNTAIN PL 300                                                                        WOODLAND PARK          NJ      07421        USA     TRADE PAYABLE                                                                      $338.42
11165             MAXI-AIDS INC                                42 EXECUTIVE BLVD                                                                                   FARMINGDALE            NY      11735        USA     TRADE PAYABLE                                                                     $2,275.82
11166             MAXIMUS FEDERAL SERVICES INC                 PO BOX 791116                                                                                       BALTIMORE              MD      212791116    USA     TRADE PAYABLE                                                                      $390.00
11167             MAXINE ISAAC                                 88-19 161ST ST                   APT 1C                                                             JAMAICA                NY      11432        USA     INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
11168             MAXINE MACK                                  4020 ELMWOOD CT                                                                                     RIVERSIDE              CA      92506        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
11169             MAXINE PHILLIPS                              5015 WYOMIND TRAIL                                                                                  NORTH RICHLAND HILLS   TX      76180        USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED

11170             MAXMARK INC                                  5 S WABASH AVE SUITE 1728                                                                           CHICAGO                IL      60603        USA     TRADE PAYABLE                                                                     $44,231.04
11171             MAXWELL NYDREA S                             21 LOCUST AVE                                                                                       AMITYVILLE             NY      11701        USA     TRADE PAYABLE                                                                          $1.84
11172             MAXWELL SENI S                               800 LEISURE LAKE DR APT 6                                                                           WARNER ROBINS          GA      31088        USA     TRADE PAYABLE                                                                       $392.53
11173             MAXX GROUP LLC                               1500 E WOOLEY RD UNIT C                                                                             OXNARD                 CA      93030        USA     TRADE PAYABLE                                                                      $2,569.68
11174             MAYA MCFARLAND                               5522 WINDSOR AVE                                                                                    PHILADELPHIA           PA      19143        USA     INSURANCE CLAIMS     8/20/2017        X            X              X          UNDETERMINED
11175             MAYANK KUKREJA                               167 MADISON AVE RM 403                                                                              NEW YORK                NY     10016        USA     TRADE PAYABLE                                                                       $134.10
11176             MAYER & MAYER                                PO BOX 59                                                                                           SOUTH ROYALTON         VT      05068        USA     TRADE PAYABLE                                                                         $25.00
11177             MAYFAIR ACCESSORIES INT'L LTD                21FB-CFC300 EAST ZHONGSHAN RD                                                                       NANJING                CHINA   210002               TRADE PAYABLE                                                                  $1,732,791.97
11178             MAYFIELD BAILEY L                            212 TINKLER ST APT 3                                                                                LAFAYETTE              IN      47901        USA     TRADE PAYABLE                                                                          $1.74
11179             MAYFLOWER CAPE COD LLC                       14174 COLLECTIONS CENTER DRIVE                                                                      CHICAGO                IL      60693        USA     TRADE PAYABLE                                                                       $255.42
11180             MAYHEW STEEL PRODUCTS INC                    199 INDUSTRIAL BLVD                                                                                 TURNERS FALLS           MA     01376        USA     TRADE PAYABLE                                                                     $33,617.20
11181             MAYHUA TELLO                                 167 W PIERPONT AVENUE                                                                               RUTHERFORD             NJ      07070        USA     INSURANCE CLAIMS     10/31/2015       X            X              X          UNDETERMINED
11182             MAYNARD LAURA B AND GREGORY SEAVER           360 ADAMS ST 4                                                                                      BROOKLYN               NY      11201        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11183             MAYO SHENARAH                                713 S NORTH POINT RD                                                                                BALTIMORE              MD      21224        USA     TRADE PAYABLE                                                                         $24.94
11184             MAYOLA WILLIAMS                              204 MABLEBERRY CT                                                                                   DAYTONA BEACH          FL      32124        USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
11185             MAYRA MELENDEZ CRUZ                          ALT DE VEGA BAJA                 II45 CALLE FF                                                      VEGA BAJA              PR      00693-5659   USA     INSURANCE CLAIMS     7/7/2018         X            X              X          UNDETERMINED
11186             MAYRA MOLINA MARTINEZ                        PO BOX 1012                                                                                         VEGA BAJA              PR      00694        USA     INSURANCE CLAIMS     12/30/2017       X            X              X          UNDETERMINED
11187             MAYRA MYNSTER                                11208 KILLEARN COURT                                                                                RIVERVIEW              FL      33569        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
11188             MAYWORM LEROY INDIVIDUALLY AND AS            155 NORTH MAIN STREET                                                                               EDWARDSVILLE           IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  BETTY MAYWORM DECEASED
11189             MAZUR RAYMOND AND JOYCE MAZUR HIS WIFE       155 NORTH MAIN STREET                                                                               EDWARDSVILLE           IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

11190             MAZY READER                                  221 W CHESTNUT                                                                                      HARTFORD CITY          IN      47348        USA     INSURANCE CLAIMS     7/12/2012        X            X              X          UNDETERMINED
11191             MAZZA BERNARD                                250 BENEFIT ST                                                                                      PROVIDENCE             RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11192             MC DIRECT INC                                                                                                                                                                                        TRADE PAYABLE                                                                      $520.15
11193             MCADAMS DARNELL                              8429 NE 37TH CIRCLE                                                                                 VANCOUVER              WA      98662        USA     TRADE PAYABLE                                                                         $8.59
11194             MCALLEN LEVCAL LLC                           1001 W LOOP S                    STE 600                                                            HOUSTON                TX      77027        USA     UTILITIES PAYABLE                                                                 $1,396.97
11195             MCARTHUR TOWELS & SPORTS LLC                                                                                                                                                                         TRADE PAYABLE                                                                      $154.00
11196             MCBEE WILLIAM AND SAMUEL MCBEE               10 N TUCKER BLVD                                                                                    ST LOUIS               MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALLY AND AS SURVIVING HEIRS OF THE
                  ESTATE OF RITA MCBEE
11197             MCBRIDE MICHELE                              1422 WATERLYN DR                                                                                    CHARLOTTE              NC      28278        USA     TRADE PAYABLE                                                                      $107.97
11198             MCBRIDE STEPHEN                              3021 OOLTEWAHRINGGOLD RD                                                                            RINGGOLD               GA      30736        USA     TRADE PAYABLE                                                                       $29.95
11199             MCBRIDE TALESHIA                             5395 RIVERBREEZE CT                                                                                 JACKSONVILLE           FL      32277        USA     TRADE PAYABLE                                                                       $68.47
11200             MCCABE KARLIE C                              PO BOX 557                                                                                          SAINT MICHAELS         AZ      86511        USA     TRADE PAYABLE                                                                        $1.85
11201             MCCALL ANTHONY R; DAKOTA JONES; AND          14735 MAIN ST                                                                                       UPPER MARLBORO         MD      20772        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EUNICE MCCALL
11202             MCCALLON CHARLES D                           300 BROADWAY                                                                                        NEWBURGH               NY      12550        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11203             MCCARTHY MATTHEW                             144 BRADLEY ROAD                                                                                    SCARSDALE              NY      10583        USA     TRADE PAYABLE                                                                        $1.84
11204             MCCARTY DONALD AND BETTY MCCARTY HIS         2797 NEW BUTLER RD                                                                                  NEW CASTLE             PA      16101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
11205             MCCASKILL JAMES AND GAYLE MCCASKILL          155 NORTH MAIN STREET                                                                               EDWARDSVILLE           IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11206             MCCAULEY KATHY                               1225 S OCEAN BLVD 203AP                                                                             DELRAY BEACH           FL      33483        USA     TRADE PAYABLE                                                                       $76.63
11207             MCCAUSLAND KRYSTAL                           11177 TIMBERCREST RD                                                                                SPRING HILL            FL      34608        USA     TRADE PAYABLE                                                                        $3.69
11208             MCCHI TECH                                   26025 NEWPORT ROAD SUITE A465                                                                       MENIFEE                 CA     92584        USA     TRADE PAYABLE                                                                      $163.07
11209             MCCLAIN BETHAN                               4219 VAN DEEMAN ST                                                                                  BOSSIER CITY           LA      71112        USA     TRADE PAYABLE                                                                       $14.38
11210             MCCLAIN DOROTHY AS THE SURVIVING HEIR OF     10 N TUCKER BLVD                                                                                    ST LOUIS               MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SHIRLEY MCCLAIN DECEASED
11211             MCCLAIN MYRA A                               45 LINCOLN STREET                                                                                   DOVER                  DE      19904        USA     TRADE PAYABLE                                                                        $0.37
11212             MCCLURKIN JESSE J                            100 N CALVERT ST                                                                                    BALTIMORE              MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11213             MCCLUSKEY KRISTEN R ASO NEW JERSEY           402 EAST STATE STREET            CLERK'S OFFICE ROOM 2020                                           TRENTON                NJ      08608        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MANUFACTURERS INSURANCE GROUP
11214             MCCOLLUM BUFORD AND MARIE MCCOLLUM           250 BENEFIT ST                                                                                      PROVIDENCE             RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11215             MCCOMBS SUPPLY CO INC                        346 N MARSHALL ST                                                                                   LANCASTER              PA      17602        USA     TRADE PAYABLE                                                                      $100.86


                                                                                                                                               Page 142 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                      Doc 20          Filed 01/18/19
                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                         E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                Pg 783 of 1461




                                                                                                                                                                                                                                                   Contingent

                                                                                                                                                                                                                                                                Unliquidated

                                                                                                                                                                                                                                                                               Disputed
Row No. Account   Creditor's Name                              Address 1                         Address 2                  Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                       Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                          Offset
                                                                                                                                                                                                                                                                                                          (Y/N)
11216             MCCORD DEXTER                                841 GUILD DRIVE                                                                              VENICE              FL      34285        USA     TRADE PAYABLE                                                                        $1.85
11217             MCCORMICK CATHERINE INDIVIDUALLY AND AS      250 BENEFIT ST                                                                               PROVIDENCE          RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SURVIVING SPOUSE ET AL OF THE LATE HOWARD
                  MCCORMICK
11218             MCCOY DELLA                                  6025 ROGERS LN 141                                                                           BURLINGTON          KY      41005        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11219             MCCOY TOFORYA Y                              3 PINE COURSE                                                                                CALA                FL      34472        USA     TRADE PAYABLE                                                                        $8.00
11220             MCCRARY JAZLYN                               517 VAUGHN STREET                                                                            TITUSVILLE          FL      32796        USA     TRADE PAYABLE                                                                        $1.85
11221             MCCRAY QUEENISHA                             631 N BROAD ST                                                                               ELIZABETH           NJ      07208        USA     TRADE PAYABLE                                                                       $19.64
11222             MCCULLERS DESMOND                            5 AVERY CT                                                                                   BALTIMORE           MD      21237        USA     TRADE PAYABLE                                                                      $388.56
11223             MCCULLOUGH & PAYNE                           ANS LTR REQMCCULLOUGH & PAYN                                                                 ATLANTA             GA      30309        USA     TRADE PAYABLE                                                                      $450.74
11224             MCCULLOUGH ARTHUR AND MCCULLOUGH             60 CENTRE ST                                                                                 NEW YORK            NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  JANICE
11225             MCCULLOUGH PAYNE & HAAN LLC                  MCCULLOUGH PAYNE & HAAN LLC                                                                  ATLANTA             GA      30363        USA     TRADE PAYABLE                                                                      $256.00
11226             MCDOLE FRANK A                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
11227             MCDONALD JAMES L AND BRENDA K MCDONALD       155 NORTH MAIN STREET                                                                        EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

11228             MCDUFFY WANDA AND JACKIE MCDUFFY             155 NORTH MAIN STREET                                                                        EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11229             MCEWEN JENNIFER                              2323 S 74TH ST                                                                               WEST ALLIS          WI      53219        USA     TRADE PAYABLE                                                                      $150.00
11230             MCFARLAND NATHIN                             RR 1 BOX 1880                                                                                GLEN ALLEN          MO      63751        USA     TRADE PAYABLE                                                                        $8.31
11231             MCFARLAND RICHARD L III                      7862 GERMANIA STREET APT C                                                                   ST LOUIS            MO      63111        USA     TRADE PAYABLE                                                                      $114.81
11232             MCGEE MICHAEL                                216 WESTOVER DR 13                                                                           HATTIESBURG         MS      39402        USA     TRADE PAYABLE                                                                       $16.75
11233             MCGEE THOMAS AND SANDRA BALLESTEROS          720 9TH ST                                                                                   SACRAMENTO          CA      95814        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11234             MCGEE WALTER MICHAEL                         100 N CLOSNER BLVD                                                                           EDINBURG            TX      78557        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11235             MCGILL STEVEN                                77805 S 6TH STREET                                                                           COTTAGE GROVE       OR      97424        USA     TRADE PAYABLE                                                                        $9.70
11236             MCGINLEY JAMES AND JOANNA MCGINLEY           PHILADELPHIA CITY HALL            CHESTNUT ST                                                PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11237             MCGINNITY ROBYN                              290 N SANDY SHORES LN                                                                        COOLIN              ID      83821        USA     TRADE PAYABLE                                                                      $479.17
11238             MCGLONE MICHAEL AND PATRICIA                 1 COURT ST                        RIVERHEAD                                                  NY                  NY      11901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11239             MCGLOTHURN NICHOLAS                          400 W PEACTHREE ST NW UNIT 2109                                                              ATLANTA             GA      30308        USA     TRADE PAYABLE                                                                       $12.92
11240             MCGOVERN JUSTINE                             43 ARDMORE AVE                                                                               STATEN ISLAND       NY      10314        USA     TRADE PAYABLE                                                                        $1.84
11241             MCGOWAN ALEXANDRA                            61 WALKER ST                                                                                 MARLBOROUGH         MA      01752        USA     TRADE PAYABLE                                                                        $1.85
11242             MCGOWAN CHARLES AND JANICE                   PHILADELPHIA CITY HALL            CHESTNUT ST                                                PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11243             MCGOWAN SEAN                                 15970 BAYSIDE POINTE WEST                                                                    FT MYERS            FL      33908        USA     TRADE PAYABLE                                                                      $506.67
11244             MCGRATH THOMAS F JR AND ELIZABETH L          100 N CALVERT ST                                                                             BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11245             MCHENRY ROBERT AND ROSEMARY MCHENRY          PHILADELPHIA CITY HALL            CHESTNUT ST                                                PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11246             MCINTOSH BILLY AND NANCY MCINTOSH HIS        10 N TUCKER BLVD                                                                             ST LOUIS            MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
11247             MCINTYRE LATISHA L                           6605 KNOTTWOOD CT                                                                            BALTIMORE           MD      21214        USA     TRADE PAYABLE                                                                        $1.86
11248             MCIVER DOUGLAS                               99 EXCHANGE BLVD 545                                                                         ROCHESTER           NY      14614        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11249             MCKANNAN GLENN L AND CAROLYN                 PHILADELPHIA CITY HALL            CHESTNUT ST                                                PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11250             MCKEE DENNIS                                 2700 GOLF CLUB DR 77                                                                         PALM SPRINGS        CA      92264        USA     TRADE PAYABLE                                                                       $60.35
11251             MCKEE THOMAS JR AND DEBORA                   100 N CALVERT ST                                                                             BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11252             MCKEON JOHN AND MARJORIE MCKEON              PHILADELPHIA CITY HALL            CHESTNUT ST                                                PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11253             MCKEOWN MARGARET EXECUTRIX OF THE            PHILADELPHIA CITY HALL            CHESTNUT ST                                                PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF MICHAEL MCKEOWN AND MARGARET
                  MCKEOWN IN HER OWN RIGHT
11254             MCKINLEY POSELY                              5901 HOMEWOOD CT                                                                             LANHAM              MD      20706        USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
11255             MCKINNEY CAROLYN                             155 NORTH MAIN STREET                                                                        EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11256             MCKINNEY KAYE L                              2000 E 52 SOUTH                                                                              WICHITA             KS      67216        USA     TRADE PAYABLE                                                                      $172.60
11257             MCKINNEY KENNETH AND SHARON ASO CSAA         200 E WASHINGTON ST                                                                          INDIANAPOLIS        IN      46204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  FIRE & CASUALTY INSURANCE COMPANY
11258             MCKINNIE EBONY                               409 WEST KING ST                                                                             LA GRANGE           NC      28551        USA     TRADE PAYABLE                                                                        $1.84
11259             MCLACHLIN RUTH ALICE                         155 NORTH MAIN STREET                                                                        EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11260             MCLAIN SABRINA M                             905 E PROVIDENCE AVE                                                                         SPOKANE             WA      99207        USA     TRADE PAYABLE                                                                       $72.96
11261             MCLANE MANUFACTURING INC                     7110 E ROSECRANS AVE SUITE 101                                                               PARAMOUNT           CA      90723        USA     TRADE PAYABLE                                                                      $588.15
11262             MCLAREN JASON R                              32800 CANYON VISTA RD UNIT 1                                                                 CATHEDRAL CITY      CA      92234        USA     TRADE PAYABLE                                                                      $301.60
11263             MCLAREN LONNIE AND BARBARA MCLAREN HIS       100 N CALVERT ST                                                                             BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
11264             MCLAUGHLIN ELIZABETH R                       7530 COUNTY ROAD 25                                                                          KILLEN              AL      35645        USA     TRADE PAYABLE                                                                        $3.69
11265             MCLAUGHLIN JAMES                             155 NORTH MAIN STREET                                                                        EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11266             MCLEAN AARON L                               810 PULASKI BLVD                                                                             BELLINGHAM          MA      02019        USA     TRADE PAYABLE                                                                       $40.22
11267             MCLEAN JENNIFER                              1669 DAPHNE AVE                                                                              VENTURA             CA      93004        USA     TRADE PAYABLE                                                                       $25.00
11268             MCLEAN PATRICK INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                        EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF ROBERT
                  MCLEAN DECEASED
11269             MCLENDON SR; JAMES L AND RUBY L              100 N CALVERT ST                                                                             BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MCLENDON HIS WIFE
11270             MCMAHON PAUL T AND JANE ANNE MCMAHON                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED

11271             MCMILLEN ET AL                               1700 E CARSON ST                                                                             PITTSBURGH          PA      15203        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11272             MCMINN EUGENE AND ANNA MCMINN                500 NORTH KING STREET                                                                        WILMINGTON          DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11273             MCMULLEN JOHN AND ADA QUINTANILLA            ST CLAIR COUNTY BUILDING          10 PUBLIC SQUARE                                           BELLEVILLE          IL      62220        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11274             MCMURPHY MICHELE                             79 SCHOOL ST                                                                                 CONCORD             NH      03301        USA     TRADE PAYABLE                                                                        $33.83
11275             MCNEIL LLOYD                                 100 N CALVERT ST                                                                             BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11276             MCNEISH ROBERT                               223 W MAIN ST                                                                                JOHNSTOWN           NY      12095        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11277             MCNICHOL JOHN J                              PHILADELPHIA CITY HALL            CHESTNUT ST                                                PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11278             MCNUTT OLIVIA R                              910 LAWTON CT                                                                                FORT WALTON BEACH   FL      32547        USA     TRADE PAYABLE                                                                         $1.85
11279             MCPHERSON REBECCA                            100 GOLF LINKS RD 602                                                                        SIERRA VISTA        AZ      85615        USA     TRADE PAYABLE                                                                         $3.66
11280             MCUD-MANATEE COUNTY UTILITIES                PO BOX 25350                                                                                 BRADENTON           FL      34206-5350   USA     UTILITIES PAYABLE                                                                 $1,025.10
                  DEPARTMENT
11281             MDHE CO ASA                                  P O BOX 414533                                                                               BOSTON              MA      02241        USA     TRADE PAYABLE                                                                       $494.91
11282             MDHE CO ASA                                  P O BOX 414533                                                                               BOSTON              MA      02241        USA     TRADE PAYABLE                                                                       $494.91
11283             MDHE CO ASA                                  P O BOX 414533                                                                               BOSTON              MA      02241        USA     TRADE PAYABLE                                                                         $88.61
11284             MDM                                          216 EL DORADO BLVD N                                                                         CAPE CORAL          FL      33993        USA     TRADE PAYABLE                                                                         $57.78
11285             MEAD AMY I                                   771 NICOLE DRIVE                                                                             WEST LINN           OR      97068        USA     TRADE PAYABLE                                                                       $170.89
11286             MEADE INSTRUMENTS CORPORATION                27 HUBBLE                                                                                    IRVINE              CA      92618        USA     TRADE PAYABLE                                                                      $1,666.75
11287             MEADOWBROOK MALL COMPANY                     PO BOX 932400                                                                                CLEVELAND           OH      44193        USA     TRADE PAYABLE                                                                       $376.16
11288             MEASLEY JAY                                  80 BLACK POINT RD                                                                            RUMSON              NJ      07760        USA     TRADE PAYABLE                                                                       $111.28
11289             MEASUREMENT LIMITED INC                      11751 ROCK LANDING DR STE H7                                                                 NEWPORT NEWS        VA      23606        USA     TRADE PAYABLE                                                                       $958.89


                                                                                                                                        Page 143 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                             Doc 20                 Filed 01/18/19
                                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                                      E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                  Case Number: 18-23537
                                                                                                                                             Pg 784 of 1461




                                                                                                                                                                                                                                                               Contingent

                                                                                                                                                                                                                                                                            Unliquidated

                                                                                                                                                                                                                                                                                           Disputed
Row No. Account   Creditor's Name                             Address 1                                Address 2                         Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                   Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                      Offset
                                                                                                                                                                                                                                                                                                                      (Y/N)
11290             MEASUREMENT LTD INC                         P O BOX 822355                                                                                             PHILADELPHIA       PA      19182-2355   USA     TRADE PAYABLE                                                                    $33,990.41
11291             MEB MANAGEMENT SERVICES NCS                 P O BOX 312125                                                                                             ATLANTA            GA      31131        USA     TRADE PAYABLE                                                                      $158.58
11292             MEB MANAGEMENT SERVICES INCNCS              P O BOX 312125                                                                                             ATLANTA            GA      31131        USA     TRADE PAYABLE                                                                      $532.09
11293             MECHANICS TIME SAVERS INC                   10715 N STEMMONS FREEWAY                                                                                   DALLAS             TX      75220        USA     TRADE PAYABLE                                                                    $26,383.24
11294             MECHANIX WEAR                               28525 WITHERSPOON PKWY                                                                                     VALENCIA            CA     91355        USA     TRADE PAYABLE                                                                   $240,526.16
11295             MECHKA MENDEZ                               3527 E FRATELLO ST                                                                                         MERIDIAN           ID      83642        USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
11296             MEDEIROS LORRAINE F                         961 NW 45 STREET                                                                                           POMPANO BEACH      FL      33064        USA     TRADE PAYABLE                                                                        $72.00
11297             MEDELCO INC                                 54 WASHBURN STREET                                                                                         BRIDGEPORT         CT      06605        USA     TRADE PAYABLE                                                                        $57.43
11298             MEDERO CRISTIAN                             CALLE TORTOLA B12 BRISAS DE CA                                                                             CANOVANAS          PR      00729        USA     TRADE PAYABLE                                                                        $19.88
11299             MEDFORD WATER COMMISSION OR                 200 SOUTH IVY STREET                     RM 177                                                            MEDFORD            OR      97501-3189   USA     UTILITIES PAYABLE                                                                    $78.78
11300             MEDICAL DEPOT INC                           99 SEAVIEW BLVD                                                                                            PORT WASHINGTON    NY      11050        USA     TRADE PAYABLE                                                                     $7,306.39
11301             MEDIMPEX UNITED INC                         984 BRISTOL PIKE                                                                                           BENSALEM            PA     19020        USA     TRADE PAYABLE                                                                        $34.50
11302             MEDINA ESCARLEN                             58 MYRTLE ST                                                                                               NASHUA             NH      03060        USA     TRADE PAYABLE                                                                         $3.69
11303             MEDINA JUAN F                               1259 A WOODCHASE LN                                                                                        CHESTERFIELD       MO      63017        USA     TRADE PAYABLE                                                                        $11.73
11304             MEDINA MUNICIPAL COURT                      135 NORTH ELM STREET                                                                                       MEDINA             OH      44256        USA     TRADE PAYABLE                                                                      $127.68
11305             MEDINA MUNICIPAL COURT ATTEN: MEDINA        135 NORTH ELM STREET                                                                                       MEDINA             OH      44256        USA     TRADE PAYABLE                                                                      $211.47
                  MUNI
11306             MEDINA RUBEN AND HEATHER XIMENEZ;           100 DOLOROSA                                                                                               SAN ANTONIO        TX      78205        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALLY AND AS NEXT FRIEND OF MELODY
                  MEDINA
11307             MEDINALEON BLANCA S                         4655 5TH ST                                                                                                GUADALUPE          CA      93434        USA     TRADE PAYABLE                                                                        $1.84
11308             MEDLEN LINDA INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                                      EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF FREDERICK
                  "JIM" REID DECEASED
11309             MEDRANO ERICK                               5020 SWEET WOOD DRIVE                                                                                      EL SOBRANTE        CA      94803        USA     TRADE PAYABLE                                                                        $87.93
11310             MEDRANO MANUEL R                            501 WEST 167TH STREET APT 12                                                                               NEW YORK           NY      10032        USA     TRADE PAYABLE                                                                         $7.09
11311             MEEKER ALBERT C                             4238 NIBLICK WAY                                                                                           FAIR OAKS          CA      95628        USA     TRADE PAYABLE                                                                      $207.22
11312             MEEKIN LANCE                                3220 BAYONNE AVE 1ST FLOOR                                                                                 BALTIMORE          MD      21214        USA     TRADE PAYABLE                                                                         $3.69
11313             MEEKS CHARLIE                               1806 MCCAIN ST                                                                                             NEWPORT            NC      28570        USA     TRADE PAYABLE                                                                         $8.76
11314             MEEKS JOHN                                  211 BABBLING BROOK LANE                                                                                    MO                 MO      63303        USA     TRADE PAYABLE                                                                        $27.80
11315             MEENA CHATARPAL                             104-20 94 AVENUE                                                                                           OZONE PARK         NY      11416        USA     TRADE PAYABLE                                                                      $336.00
11316             MEENU CREATION LLP                          A-33SECTOR-64                                                                                              NOIDA              INDIA   201301               TRADE PAYABLE                                                                   $541,780.21
11317             MEERA INC                                   13628 DARVALLE ST                                                                                          CERRITOS           CA      90703        USA     TRADE PAYABLE                                                                        $63.98
11318             MEGA PLACE ENTERPRISES CORP                 2003 STILLWELL AVE PMB G2                                                                                  BROOKLYN           NY      11223        USA     TRADE PAYABLE                                                                      $395.24
11319             MEGA PROPERTIES INC                         4849 N MILWAUKEE AVENUE                  4849 N MILWAUKEE AVENUE                                           CHICAGO            IL      60630        USA     TRADE PAYABLE                                                                    $17,234.73
11320             MEGAN & TILLMAN GAMBLE                      2212 WILDFLOWER WAY                                                                                        LOCUST GROVE       VA      22508        USA     INSURANCE CLAIMS     5/8/2018         X            X              X          UNDETERMINED
11321             MEGAN BENNETT                               2816 RIVER BROOK COURT                                                                                     FORT WORTH         TX      76116        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
11322             MEGAN PINTO                                 3223 POLK RD                                                                                               NORRISTOWN         PA      19403        USA     INSURANCE CLAIMS     11/9/2017                                                    $2,389.55
11323             MEGAN PONTBRIAND                            62 OVERLOOK DRIVE                                                                                          SOUTH BURLINGTON   VT      05403        USA     INSURANCE CLAIMS     7/29/2018        X            X              X          UNDETERMINED
11324             MEGHAN & JOEL KELLER                        332 RIVER RIDGE DR                                                                                         BOUTTE             LA      70039        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
11325             MEGHAN COHEN                                1630 WASHINGTON AVENUE                                                                                     PORTLAND           ME      04103        USA     INSURANCE CLAIMS     10/12/2017       X            X              X          UNDETERMINED
11326             MEGUIARS INC                                P O BOX 843981                                                                                             DALLAS             TX      75284        USA     TRADE PAYABLE                                                                    $33,092.57
11327             MEHDI BENJELLOUN                            154 MIDDLEBURY DR                                                                                          JUPITER            FL      33458        USA     INSURANCE CLAIMS     12/15/2017       X            X              X          UNDETERMINED
11328             MEHMOOD IQBAL                               22 BARBIERI CT                                                                                             PRINCETON          NJ      08540        USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
11329             MEIHUEI SUNG                                12845 NW LORRAINE DR                                                                                       PORTLAND           OR      97229        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
11330             MEIJI C TRUONG                              309 N HARBOR BLVD                                                                                          SANTA ANA          CA      92703        USA     TRADE PAYABLE                                                                     $3,081.60
11331             MEINECKE EARL PERSONAL REPRESENTATIVE OF    100 N CALVERT ST                                                                                           BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF JAMES SYNODINOS ET AL
11332             MEJIA ANTONIA R                             4116 30 STREET 2                                                                                           METAIRE            LA      70002        USA     TRADE PAYABLE                                                                      $107.72
11333             MEJIA DAISY                                 2723 N ORANGE OLIVE RD APT A                                                                               ORANGE             CA      92865        USA     TRADE PAYABLE                                                                         $1.83
11334             MEJIA JOSLYN                                571 EL RENO DRIVE                                                                                          CHICO              CA      95973        USA     TRADE PAYABLE                                                                      $215.80
11335             MEJIAFLORES LUZ M                           2168 SE 96TH AVE APT A                                                                                     PORTLAND           OR      97216        USA     TRADE PAYABLE                                                                        $83.39
11336             MEJIAJESSICA A                              LEVYING OFFICER PO BOX 843580                                                                              LOS ANGELES        CA      90084        USA     TRADE PAYABLE                                                                        $23.28
11337             MEJIAS MALDONADO R                          H14 CALLE AMAPOLA VILLA SERENA                                                                             ARECIBO            PR      00612        USA     TRADE PAYABLE                                                                         $9.24
11338             MEJMK LLC                                   7500 W 151ST STREET 24186                                                                                  OVERLAND PARK      KS      66283-4186   USA     TRADE PAYABLE                                                                      $656.14
11339             MEL MAN FLOORING & COUNTERTOPS              39 CANTERBURY CT                                                                                           COLUMBIA           SC      29210        USA     TRADE PAYABLE                                                                      $365.57
11340             MEL S HARRIS ESQ                            5 HANOVER SQUARE 8TH FLOOR                                                                                 NEWYORK            NY      10004        USA     TRADE PAYABLE                                                                        $51.95
11341             MELAMED SHALA INC                           16146 LEADWELL STREET                                                                                      VAN NUYS            CA     91406        USA     TRADE PAYABLE                                                                     $6,352.39
11342             MELANEY CORNELL                             15504 LANTERN HILL LN                                                                                      LAKE ELSINORE      CA      92530        USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
11343             MELANIE ADAMS                               3391 WILDERNESS DRIVE                                                                                      POWDER SPRINGS     GA      30127        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
11344             MELANIE BULOW-GONTERMAN                     4436 W WISCONSIN AVE                                                                                       TAMPA              FL      33616        USA     INSURANCE CLAIMS     7/6/2015         X            X              X          UNDETERMINED
11345             MELANIE GARBAINI                            117 ADAMS ST APT 6                                                                                         DELMAR             NY      12054        USA     INSURANCE CLAIMS     2/25/2017        X            X              X          UNDETERMINED
11346             MELANIE HUNSAKER                            2409 WOODARD STREET                                                                                        ABILENE            TX      79602        USA     INSURANCE CLAIMS     6/2/2017         X            X              X          UNDETERMINED
11347             MELANIE NORMANDIN                           2318 PRIMROSE DRIVE                                                                                        WAKO               TX      76706        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
11348             MELANO CREATION                             55 WEST 47TH STREET SUITE 330                                                                              NEW YORK            NY     10036        USA     TRADE PAYABLE                                                                        $81.20
11349             MELBA N RIVERA CAMACHO & ASSC               P O BOX 8889                                                                                               CAROLINA           PR      9888889      USA     TRADE PAYABLE                                                                      $184.60
11350             MELE MANUFACTURING CO INC                   P O BOX 6538                                                                                               UTICA              NY      13504        USA     TRADE PAYABLE                                                                      $331.50
11351             MELECIO LARISA E                            3212 SEARLES AVE                                                                                           ROCKFORD           IL      61101        USA     TRADE PAYABLE                                                                         $1.85
11352             MELENDEZ ALVAREZ L                          PO BOX 8925                                                                                                PONCE              PR      00732        USA     TRADE PAYABLE                                                                        $26.19
11353             MELENDEZ ANDRES A                           1328 S DUQUESNE CT                                                                                         AURORA             CO      80018        USA     TRADE PAYABLE                                                                         $4.73
11354             MELENDEZ LILIAN                             BO SANTA ROSA 3 KM 11 1 SEC LOS RIVERA                                                                     BAYAMON            PR      00960        USA     TRADE PAYABLE                                                                      $183.51
11355             MELFORD JEFFREY J AND TINA MELFORD          250 BENEFIT ST                                                                                             PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11356             MELINDA & JASON HESKER                      1109 CHATHAM DR                                                                                            BELLEVILLE         IL      62221-7841   USA     INSURANCE CLAIMS     5/7/2018         X            X              X          UNDETERMINED
11357             MELINDA BROOME                              5275 OLD OAK RD                                                                                            MILTON             FL      32583        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
11358             MELISSA & DOUG LLC                          P O BOX 590                                                                                                WESTPORT           CT      06881        USA     TRADE PAYABLE                                                                     $7,482.37
11359             MELISSA & TRAVIS KEY                        111 PRESERVE PARKWAY                                                                                       BALL GROUND        GA      30107        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
11360             MELISSA BEDWELL                             1201 S 8TH ST                                                                                              CLINTON            MO      64735        USA     INSURANCE CLAIMS     5/24/2018        X            X              X          UNDETERMINED
11361             MELISSA BOYD                                4034 A RHODE ISLAND DRIVE                                                                                  DOVER              DE      19901        USA     INSURANCE CLAIMS     12/4/2017        X            X              X          UNDETERMINED
11362             MELISSA GAINER                              220 PORTLAND FALLS DRIVE                                                                                   SIMPSONVILLE       SC      29680        USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
11363             MELISSA HOLCOMB                             6270 RUN CROSS LANE                                                                                        ENOLA              PA      17025        USA     INSURANCE CLAIMS     4/9/2018         X            X              X          UNDETERMINED
11364             MELISSA KHAN                                1804 PLAZA AVE SUITE 5                                                                                     NEW HYDE PARK       NY     11040        USA     TRADE PAYABLE                                                                         $5.34
11365             MELISSA LACAZE                              8121 LAMONDE ROAD                                                                                          NEW ORLEANS        LA      70126        USA     INSURANCE CLAIMS     10/31/2017       X            X              X          UNDETERMINED
11366             MELISSA LANTHIER                            423 GLENBRIAR CIR                                                                                          TRACY              CA      95377        USA     INSURANCE CLAIMS     5/11/2018        X            X              X          UNDETERMINED
11367             MELISSA NEWMAN                              750 FLAMINGO RD                                                                                            SUMTER             SC      29150        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11368             MELISSA RADNER                              33 OAKWOOD TERRACE                                                                                         SPRINGFIELD         MA     01109        USA     TRADE PAYABLE                                                                     $6,969.17
11369             MELISSA TRUJILLO                            412 N EUCALYPTUS AVE                                                                                       BROKEN ARROW       OK      74012        USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
11370             MELISSA WILLIAMS                            931 W GLEN PARK AVENUE                   APARTMENT 207                                                     GRIFFITH           IN      46319        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
11371             MELISSA WOLFE                               319 SUSSEX STREET                                                                                          OLD FORGE          PA      18518        USA     INSURANCE CLAIMS     6/19/2017        X            X              X          UNDETERMINED


                                                                                                                                                     Page 144 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                          Doc 20   Filed 01/18/19
                                                                                                                            Schedule Entered            01/18/19
                                                                                                                                     E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                            Pg 785 of 1461




                                                                                                                                                                                                                                              Contingent

                                                                                                                                                                                                                                                           Unliquidated

                                                                                                                                                                                                                                                                          Disputed
Row No. Account   Creditor's Name                             Address 1                             Address 2           Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                  Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                     Offset
                                                                                                                                                                                                                                                                                                     (Y/N)
11372             MELISSA WOOD                                1517 FORBES AVE                                                                           PERU               IN      46970        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
11373             MELLOR ESTHER D                             250 BENEFIT ST                                                                            PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11374             MELODY MEDINA                               1946 NORTHEAST LOOP 410               APT 319                                             SAN ANTONIO        TX      78217        USA     INSURANCE CLAIMS     8/5/2016         X            X              X          UNDETERMINED
11375             MELODY OSTARELLO                            10722 SIERRA ROSE COURT                                                                   GRASS VALLEY       CA      95948        USA     INSURANCE CLAIMS     5/22/2015        X            X              X          UNDETERMINED
11376             MELODY RAYHILL                              181 RUEBAN DRIVE                                                                          STATESVILLE        NC      28677        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
11377             MELONY LINHARDT                             PO BOX 50553                                                                              BOWLING GREEN      KY      42102        USA     TRADE PAYABLE                                                                      $153.42
11378             MELPHIA ALARICO                             63-57 PLEASANTVIEW                                                                        MIDDLE VILLAGE     NY      11379        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
11379             MELTON DOLENE INDIVIDUALLY AND AS           100 N CALVERT ST                                                                          BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  JESSE MELTON DECEASED
11380             MELVIN & MARY LENHARDT                      1151 PAGET CT                                                                             GROOSE POINTE      MI      48236        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
11381             MELVIN & TAMMY KEELY                        5821 TASMANIA DR                                                                          LOWELL             MI      49331        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
11382             MELVIN BOYD                                 763 HORSEBRANCH ROAD                                                                      EDGEWOOD           KY      41017        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
11383             MELVIN GALE                                 2414 GRAND CANYON DRIVE                                                                   HOUSTON            TX      77067        USA     INSURANCE CLAIMS     9/1/2016         X            X              X          UNDETERMINED
11384             MELVIN PC PANGELINON                        P O BOX 20161 GMF                                                                         BARRIGADA          GU      96921        USA     TRADE PAYABLE                                                                        $27.78
11385             MELYN VIL                                   22 GRAND CENTRAL AVE                                                                      AMITYVILLE         NY      11701        USA     INSURANCE CLAIMS     5/25/2018        X            X              X          UNDETERMINED
11386             MEMPHIS LIGHT GAS & WATER DIVISION          PO BOX 388                                                                                MEMPHIS            TN      38145-0388   USA     UTILITIES PAYABLE                                                                $36,988.69
11387             MENA GABRIEL                                URBFOREST VIEW CALLE PLAZA G 191                                                          BAYAMON            PR      00956        USA     TRADE PAYABLE                                                                         $0.22
11388             MENACHEM HECHT                              419 N POINSETTIA PLACE                                                                    LOS ANGELES        CA      90036        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
11389             MENCHACA MONICA                             15363 GOLDENWEST ST APT 37 B                                                              HUNTINGTON BEACH   CA      92647        USA     TRADE PAYABLE                                                                         $5.48
11390             MENDEZ ALINA ASO STATE FARM INSURANCE       200 LEWIS AVE 4                                                                           LAS VEGAS          NV      89101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  COMPANY
11391             MENDEZ JULIANA R                            2836 S HOPE AVE                                                                           ONTARIO            CA      91761        USA     TRADE PAYABLE                                                                         $1.83
11392             MENDEZ VANESSA                              HC 09 BOX 5158                                                                            SABANA GRANDE      PR      00637        USA     TRADE PAYABLE                                                                        $79.10
11393             MENDEZ WILFREDO                             3 SCHROEDER ST                                                                            YONKERS            NY      10701        USA     TRADE PAYABLE                                                                        $65.74
11394             MENDEZMOLINA MAIRA                          11519 WOOD ST                                                                             LAMONT             CA      93241        USA     TRADE PAYABLE                                                                         $1.83
11395             MENDIOLA JOSE                               155 NORTH MAIN STREET                                                                     EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11396             MENDOZA CAROLINA                            41 CLINTON STREET APT 2                                                                   FITCHBURG          MA      01420        USA     TRADE PAYABLE                                                                         $1.95
11397             MENDOZA LUIS                                2402 KILPATRICK PL                                                                        DUMFRIES           VA      22026        USA     TRADE PAYABLE                                                                      $536.33
11398             MENDOZA MERCY                               4608 SOUTH P STREET                                                                       FORT SMITH         AR      72903        USA     TRADE PAYABLE                                                                         $8.71
11399             MENDOZA NORBY                               NA                                                                                        TOLEDO             OH      43615        USA     TRADE PAYABLE                                                                        $95.00
11400             MENS FASHION CORP                                                                                                                                                                     TRADE PAYABLE                                                                     $3,500.00
11401             MENSHOENET                                  7316 W GREENFIELD AVE                                                                     WEST ALLIS         WI      53214        USA     TRADE PAYABLE                                                                     $1,057.26
11402             MENTOR MUNICIPAL COURT                      CIVIL DIVISION 8500 CIVIC CENTER                                                          MENTOR             OH      44060        USA     TRADE PAYABLE                                                                      $117.78
                                                              BOULEVARD
11403             MERCADO FRANCIS W                           13 JODY DRIVE SAINT PETERS                                                                MO                 MO      63376        USA     TRADE PAYABLE                                                                       $21.19
11404             MERCEDES ESCUDER CASTRILLO                  CALLE LOPEZ SICARDO 8                                                                     SAN JUAN           PR      00924        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
11405             MERCEDES GALLOZA                            HC 3 BOX 31990                                                                            AGUADA             PR      00602-9735   USA     INSURANCE CLAIMS     9/5/2017         X            X              X          UNDETERMINED
11406             MERCEDES SOBALVARRO-CHEVEZ                  519 SOUTH 6TH STREET                                                                      READING            PA      19602        USA     INSURANCE CLAIMS     5/6/2018         X            X              X          UNDETERMINED
11407             MERCER BRITTANY A                           1780 LILAC ROAD                                                                           YORK               PA      17408        USA     TRADE PAYABLE                                                                        $1.76
11408             MERCER COUNTY SHERIFF                       COURTHOUSE P O BOX 8068                                                                   TRENTON            NJ      08650        USA     TRADE PAYABLE                                                                      $669.38
11409             MERCER RUTH AS SPECIAL ADMINISTRATOR OF     155 NORTH MAIN STREET                                                                     EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF FRED VANG DECEASED
11410             MERCHANT FINANCIAL CORPORATION              1441 BROADWAY                                                                             NEW YORK           NY      10018        USA     TRADE PAYABLE                                                                    $10,628.00
11411             MERCHANTS CREDIT ADJUSTERS INC              1819 FARNAM ST RM F03                                                                     OMAHA              NE      68183        USA     TRADE PAYABLE                                                                      $114.41
11412             MERCHANTS FINANCIAL                         3510 BLACK RD P O BOX 639                                                                 SANTA MARIA        CA      93456        USA     TRADE PAYABLE                                                                      $197.20
11413             MERCKLING DONALD AND DIXIE MERCKLING        155 NORTH MAIN STREET                                                                     EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11414             MERCURIES ASIA LTD                          1024 LAUREL STREET                                                                        INDIANA            PA      15954        USA     TRADE PAYABLE                                                                     $9,465.61
11415             MEREDITH C MUMPOWER                         5078 TIMICUAN WAY                                                                         SUMMERVILLE        NV      29485        USA     TRADE PAYABLE                                                                      $185.81
11416             MEREDITH PARRISH                            900 N COUNTY RD 810                                                                       ALVARADO           TX      76009        USA     INSURANCE CLAIMS     5/2/2018         X            X              X          UNDETERMINED
11417             MEREDITH WILLIAM G AND MEREDITH DOROTHY     1200 ONTARIO ST                                                                           CLEVELAND          OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

11418             MERIAM AFLALO                               120 DE KRUIF PLACE                    APT 27E                                             BRONX              NY      10475        USA     INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
11419             MERIDITH GARY                               10 N TUCKER BLVD                                                                          ST LOUIS           MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11420             MERITUS MEDICAL CENTER                      152 W WASHINGTON ST                                                                       HAGERSTOWN         MD      21740        USA     TRADE PAYABLE                                                                       $15.84
11421             MERIWEATHER JAMES                           3604 HERMITAGE ROAD F                                                                     COLUMBIA           MO      65201        USA     TRADE PAYABLE                                                                        $5.42
11422             MERLE WOLFGANG                              1049 SUN SET MEADOWS DRIVE                                                                APEX               NC      27532        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
11423             MERLIN SEQUEIRA VALLECILLO                  220 WALNUT STREET                                                                         WATERBURY          CT      06704        USA     INSURANCE CLAIMS     1/16/2018        X            X              X          UNDETERMINED
11424             MERLYN GALAN                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
11425             MEROLA FRANK D                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
11426             MEROLA RUDOLPH                              250 BENEFIT ST                                                                            PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11427             MERONE DAPHNEY K                            1365 NW 121 STREET                                                                        MIAMI              FL      33167        USA     TRADE PAYABLE                                                                        $1.85
11428             MERRILL JOHN AND TAYLOR TAMARA              1615 SE 42ND AVE                                                                          PORTLAND           OR      97215        USA     INSURANCE CLAIMS     8/28/2017        X            X              X          UNDETERMINED
11429             MERRITT KENNETH AND DEBORAH MERRITT HIS     100 N CALVERT ST                                                                          BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
11430             MERRITT TIFFANY STAFFORD INDIVIDUALLY AND   155 NORTH MAIN STREET                                                                     EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AS SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  ROGER STAFFORD DECEASED
11431             MERVI & JAMES SKUTURNA                      823 KAREN LANE                                                                            NEW LENOX          IL      60451        USA     INSURANCE CLAIMS     3/16/2018        X            X              X          UNDETERMINED
11432             MESA MANUELA                                VILLA CAROLINA 19213 C515                                                                 CAROLINA           PR      00985        USA     TRADE PAYABLE                                                                        $7.38
11433             MESHA SANDERS                               413- WOOLBRIGHT STREET                                                                    COLUMBUS           MS      39702        USA     INSURANCE CLAIMS     9/28/2015        X            X              X          UNDETERMINED
11434             MESLI NASREDDINE                            376 MARGARET ST APT C33                                                                   PLATTSBURGH        NY      12901        USA     TRADE PAYABLE                                                                        $0.74
11435             MESSERLI & KRAMER                           3033 CAMPUS DRIVE STE 250                                                                 PLYMOUTH           MN      55441        USA     TRADE PAYABLE                                                                      $111.29
11436             MESSERLI & KRAMER                           3033 CAMPUS DRIVE STE 250                                                                 PLYMOUTH           MN      55441        USA     TRADE PAYABLE                                                                      $175.81
11437             MESSERLI & KRAMER                           3033 CAMPUS DRIVE STE 250                                                                 PLYMOUTH           MN      55441        USA     TRADE PAYABLE                                                                      $130.16
11438             MESSERLI & KRAMER                           3033 CAMPUS DRIVE STE 250                                                                 PLYMOUTH           MN      55441        USA     TRADE PAYABLE                                                                       $61.89
11439             MESSERLI & KRAMER PA                        MESSERLI & KRAMER PA 3033 CAMPUS DR                                                       PLYMOUTH           MN      55441        USA     TRADE PAYABLE                                                                      $154.87
                                                              STE250
11440             MESSINO LUCIA J                             233 GLENWOOD AVENUE                                                                       ELMIRA HEIGHTS     NY      14903        USA     TRADE PAYABLE                                                                         $1.84
11441             MESTER LAWERANCE                            756 IDAHO DR NONE                                                                         NEW KENSINGTN      PA      15068        USA     TRADE PAYABLE                                                                      $337.25
11442             METAL MAN WORK GEAR CO                      1760 PROSPECT SUITE 120                                                                   APPLETON           WI      54914        USA     TRADE PAYABLE                                                                    $23,360.52
11443             METRO FLOORS INC                            44109 N YUCCA                                                                             LANCASTER          CA      93534        USA     TRADE PAYABLE                                                                     $1,995.60
11444             METRO FURNITURE                             9909 VALLEY BLVD                                                                          EL MONTE           CA      91731        USA     TRADE PAYABLE                                                                    $11,944.07
11445             METROPOLITAN UTILITIES DISTRIC21663600      PO BOX 3600                                                                               OMAHA              NE      68103-0600   USA     UTILITIES PAYABLE                                                                  $992.35
11446             METZ JOSEPH                                 1200 ONTARIO ST                                                                           CLEVELAND          OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11447             METZGER EVAN AND HAYDEE ASO ALLSTATE        700 E CARSON ST                                                                           PITTSBURGH         PA      15203        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY
11448             MEYER & NJUS PA                             134 N LASALLE ST SUITE 1840                                                               CHICAGO            IL      60602        USA     TRADE PAYABLE                                                                        $39.01


                                                                                                                                    Page 145 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                             Doc 20     Filed 01/18/19
                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                         E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                Pg 786 of 1461




                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                            Address 1                                Address 2             Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                         (Y/N)
11449             MEYER & NJUS PA                            134 N LASALLE ST SUITE 1840                                                                    CHICAGO            IL      60602        USA     TRADE PAYABLE                                                                       $25.29
11450             MEYER GEORGE T AND CONSTANCE E MEYER HIS   100 N CALVERT ST                                                                               BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
11451             MEYER PRODUCTS LLC                         P O BOX 643487                                                                                 PITTSBURGH         PA      15264        USA     TRADE PAYABLE                                                                       $199.99
11452             MEZA LILIANA                               386 MANILA DR                                                                                  SAN JOSE           CA      95119        USA     TRADE PAYABLE                                                                         $20.11
11453             MEZZA CORPORATION                          1315 GONA CT                                                                                   WALNUT             CA      91789        USA     TRADE PAYABLE                                                                      $1,001.08
11454             MFC BEAVERCREEK LLC                        MSC 7561                                MSC 7561                                               NASHVILLE          TN      37241        USA     TRADE PAYABLE                                                                      $2,703.00
11455             MIA FREEMON                                199 VERMONT AVE DBA BEAUTY SHOP 101 LLC                                                        IRVINGTON          NJ      07111        USA     TRADE PAYABLE                                                                       $100.35

11456             MIAMI COUNTY CLERK                         25 NORTH BROADWAY                                                                              PERU               IN      46970        USA     TRADE PAYABLE                                                                        $85.21
11457             MIAMI DADE COUNTY                          701 NW 1ST COURT 2ND FL                                                                        MIAMI              FL      33136        USA     TRADE PAYABLE                                                                      $250.00
11458             MIC QUALITY SERVICE INC                    882 WRITER COURT                                                                               VERNON HILLS       IL      60061        USA     TRADE PAYABLE                                                                    $29,570.00
11459             MICAH & DIANA ALVIS                        1006 BAYVISTA DRIVE                                                                            TARPAN SPRINGS     FL      34689        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
11460             MICHAEL & AMBER BYRD                       524 LIBERTY CHUCH RD                                                                           DAWSONVILLE        GA      30534        USA     INSURANCE CLAIMS     5/21/2018        X            X              X          UNDETERMINED
11461             MICHAEL & AMBER HOLMES                     9300 RIVERVIEW AVE                                                                             KANSAS CITY        KS      66112        USA     INSURANCE CLAIMS     8/9/2017         X            X              X          UNDETERMINED
11462             MICHAEL & BETH BLACK                       337 WASHINTGON ST                                                                              INDIANA            PA      15701        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
11463             MICHAEL & CAROLYN MCCORMICK                9560 HILL RD                                                                                   KLAMATH FALLS      OR      97603        USA     INSURANCE CLAIMS     6/3/2018         X            X              X          UNDETERMINED
11464             MICHAEL & CHARLOTTE POLTENOVAGE            6020 ASHTON PARK                                                                               COLORADO SPRINGS   CO      80919        USA     INSURANCE CLAIMS     2/19/2018        X            X              X          UNDETERMINED
11465             MICHAEL & CRISTINA SIMONS                  336 CAMILO AVE                                                                                 CORAL GABLES       FL      33134        USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
11466             MICHAEL & DEBRA GUNTER                     1605 N BEARWALLOW RD                                                                           FLETCHER           NC      28732        USA     INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
11467             MICHAEL & KATHLEEN COX                     7316 MARILYN AVENUE NE                                                                         ALBUQUERQE         NM      87109        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
11468             MICHAEL & LINDA YOUNG                      2830 WOODLAWN DRIVE                                                                            HONOLULU           HI      96822        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
11469             MICHAEL & MARJORIE CHIAPPONE               24085 GATHAN ST                                                                                WATERTOWN          NY      13601        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
11470             MICHAEL & MELANIE MATHER                   6382 RIVER VALLEY WAY                                                                          INDIANAPOLIS       IN      46221        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
11471             MICHAEL & MICHELLE YUHAS                   651 FOREST PINE DRIVE                                                                          BALL GROUND        GA      30107        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
11472             MICHAEL & MONIQUE HICKS                    1905 HILTON CT                                                                                 BRYANS ROAD        MD      20616        USA     INSURANCE CLAIMS     6/13/2018        X            X              X          UNDETERMINED
11473             MICHAEL & PATRICIA MCGLONE                 5 TROUT STREET                                                                                 CAKDALE            NY      11769        USA     INSURANCE CLAIMS     11/24/2010       X            X              X          UNDETERMINED
11474             MICHAEL & PATTY SMITH                      606 19TH ST                                                                                    VIENNA             WV      26105        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
11475             MICHAEL & PEGGY BENDELL                    2224 NORTHERN LIMITS DRIVE                                                                     FLORISSANT         MO      63031        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
11476             MICHAEL & PNINA ARSERS                     2953 WEST LUNT AVENUE                                                                          CHICAGO            IL      60645        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
11477             MICHAEL & SHARIS JOHNSON                   13317 MARRYWOOD CT                                                                             ALPHARETTA         GA      30004        USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
11478             MICHAEL A GALLO CHAPTER 13 TRU             P O BOX 80                                                                                     MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                      $138.46
11479             MICHAEL A GALLO CHAPTER 13 TRU             P O BOX 80                                                                                     MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                        $26.54
11480             MICHAEL AND JOAN ROBINSON                  501 E 75TH STREET                                                                              TACOMA             WA      98404        USA     INSURANCE CLAIMS     3/14/2016        X            X              X          UNDETERMINED
11481             MICHAEL AND MARY LIGHTFOOT                 223 WINDSOR CASTLE DRIVE                                                                       NEWPORT NEWS       VA      23608        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
11482             MICHAEL AND SANDRA NISHINURA               7208 DURANGO CIRCLE                                                                            CARLSBAD           CA      92011        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
11483             MICHAEL ARASIM                                                                                                                                                                            TRADE PAYABLE                                                                      $251.26
11484             MICHAEL B BENNETT 6488                     BENNETTLAW PLLC 10542SOUTHJORDSOUTH                                                            UT                         84095                TRADE PAYABLE                                                                     $1,641.91
                                                             JORDAN
11485             MICHAEL BARRON                             3924 E EAGLE STREET                                                                            LOS ANGELES        CA      90063        USA     INSURANCE CLAIMS     4/9/2015         X            X              X          UNDETERMINED
11486             MICHAEL BRAVO                              371 SANDERCOCK ST                                                                              SAN LUIS OBISPO    CA      93401        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
11487             MICHAEL CAMPBELL                           684 PURLMAN ROAD                                                                               NEW FRANKLIN       OH      44319        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
11488             MICHAEL CAREW                              152 CLINTON AVE                                                                                NEW ROCHELLE       NY      10801        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
11489             MICHAEL CASSANI                            9 PHEASANT RUN RD                                                                              LAKEVILLE          MA      02347-1695   USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
11490             MICHAEL CASTILLO                           2111 TRAIL WATER COURT                                                                         HUMBLE             TX      77339        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
11491             MICHAEL CAVALLONE                          451 SAGINAW AVE                                                                                CALUMET CITY       IL      60409        USA     INSURANCE CLAIMS     8/12/2015        X            X              X          UNDETERMINED
11492             MICHAEL CHECO                              755 RIVERSIDE DRIVE APT 1314                                                                   CORAL SPRINGS      FL      33071        USA     INSURANCE CLAIMS     9/25/2017        X            X              X          UNDETERMINED
11493             MICHAEL CRIBBINS                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
11494             MICHAEL D FINE                             131 S DEARBORN STREET FLOOR 5                                                                  CHICAGO            IL      60603        USA     TRADE PAYABLE                                                                     $1,570.45
11495             MICHAEL DANGELO                            13657 REMLAP DRIVE                                                                             REMLAP             AL      35133        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
11496             MICHAEL DURAND                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
11497             MICHAEL FANELAKIS                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
11498             MICHAEL FARRAR                             8 GOODYEAR SUITE 110                                                                           IRVINE             CA      92618        USA     TRADE PAYABLE                                                                        $73.82
11499             MICHAEL FELIX                              106 ARTHUR COURT                                                                               RADCLIFF           KY      40160        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
11500             MICHAEL FRADKIN                            200 E JOPPA RD SUITE 301                                                                       TOWSON             MD      21286        USA     TRADE PAYABLE                                                                      $152.56
11501             MICHAEL FULLICK                            PO BOX 803338 57363                                                                            CHICAGO            IL      60680        USA     TRADE PAYABLE                                                                      $339.76
11502             MICHAEL G FONS                             6043 DE LA ROSA                                                                                OCEANSIDE          CA      92057        USA     TRADE PAYABLE                                                                    $24,151.07
11503             MICHAEL GARCIA                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
11504             MICHAEL GAYLE                              305 POPE ST                                                                                    LEXINGTON          NC      27292        USA     INSURANCE CLAIMS     1/24/2016        X            X              X          UNDETERMINED
11505             MICHAEL GOIN                               2809 NW 172ND TERRACE                                                                          BEAVERTON          OR      97006        USA     INSURANCE CLAIMS     5/15/2018        X            X              X          UNDETERMINED
11506             MICHAEL HALLIER                            612 DENNIS ST                                                                                  ADRIAN             MI      49221        USA     TRADE PAYABLE                                                                      $127.56
11507             MICHAEL HAM                                208 N PACIFIC CT                                                                               RAYMORE            MO      64083        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
11508             MICHAEL HAMILTON                           608 OAKLAND AVE                                                                                WEBSTER GROVES     MO      63119        USA     INSURANCE CLAIMS     10/1/2017        X            X              X          UNDETERMINED
11509             MICHAEL HEAD                               1618 CREEKFORD WAY                                                                             STONE MOUNTAIN     GA      30088        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
11510             MICHAEL HUGHES                             3035 EDGEWOOD TERRACE                                                                          SARASOTA           FL      34231        USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
11511             MICHAEL J HOEFS                            SUPERIOR COURT OF NJ PO BOX 823                                                                WILLIAMSTOWN       NJ      08094        USA     TRADE PAYABLE                                                                        $73.36
11512             MICHAEL J SEIBEL                           P O BOX 14066                                                                                  ALBUQUERQUE        NM      87191        USA     TRADE PAYABLE                                                                      $248.16
11513             MICHAEL JOHN J AND JOAN                    PHILADELPHIA CITY HALL                   CHESTNUT ST                                           PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11514             MICHAEL JOHNSON                            PO BOX 3411                                                                                    FREDERIKSTED       VI      00841        USA     INSURANCE CLAIMS     10/16/2018       X            X              X          UNDETERMINED
11515             MICHAEL JOHNSON SR                         4201 WOLFTRAP RD                                                                               RALEIGH            NC      27616        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
11516             MICHAEL JR VIOLA                           411 NATALIE DRIVE                                                                              ALLENTOWN          PA      18104        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
11517             MICHAEL JUNG                               4 KELLY LANE                                                                                   SCARBOROUGH        ME      04074        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
11518             MICHAEL KARNATH                            32689 INNETOWNE CT                                                                             LAKEMOOR           IL      60051        USA     INSURANCE CLAIMS     4/7/2018         X            X              X          UNDETERMINED
11519             MICHAEL KEENEY 88948                       P O BOX 42465                                                                                  CINCINNATI         OH      45242        USA     TRADE PAYABLE                                                                      $278.90
11520             MICHAEL KELSEY                             5624 TROY VILLA BLVD                                                                           DAYTON             OH      45424        USA     TRADE PAYABLE                                                                      $113.23
11521             MICHAEL KING                               107 MOORES CROSSING                                                                            MILLSBORO          DE      19966        USA     TRADE PAYABLE                                                                        $68.06
11522             MICHAEL KNIGHT                             13705 E MARINA DRIVE                     UNIT A                                                AURORA             CO      80014        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
11523             MICHAEL LANZO                              PO BOX 43                                                                                      CALDWELL           NJ      07006        USA     TRADE PAYABLE                                                                        $52.00
11524             MICHAEL LANZO                              PO BOX 43                                                                                      CALDWELL           NJ      07006        USA     TRADE PAYABLE                                                                      $135.38
11525             MICHAEL LANZO                              PO BOX 43                                                                                      CALDWELL           NJ      07006        USA     TRADE PAYABLE                                                                        $48.46
11526             MICHAEL LANZO TRUSTEE                      CO MICHAEL LANZO COURT OFFICEPO BOX 43                                                         CALDWELL           NJ      07006        USA     TRADE PAYABLE                                                                        $63.48

11527             MICHAEL LANZO TRUSTEE                      CO MICHAEL LANZO COURT OFFICEPO BOX 43                                                         CALDWELL           NJ      07006        USA     TRADE PAYABLE                                                                        $13.25

11528             MICHAEL LANZO TRUSTEE                      CO MICHAEL LANZO COURT OFFICEPO BOX 43                                                         CALDWELL           NJ      07006        USA     TRADE PAYABLE                                                                        $24.07

11529             MICHAEL LANZO TRUSTEE                      PO BOX 43                                                                                      CALDWELL           NJ      07006        USA     TRADE PAYABLE                                                                        $33.75
11530             MICHAEL LANZO TRUSTEE                      PO BOX 43                                                                                      CALDWELL           NJ      07006        USA     TRADE PAYABLE                                                                         $6.65


                                                                                                                                        Page 146 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                           Doc 20     Filed 01/18/19
                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                         E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                Pg 787 of 1461




                                                                                                                                                                                                                                                 Contingent

                                                                                                                                                                                                                                                              Unliquidated

                                                                                                                                                                                                                                                                             Disputed
Row No. Account   Creditor's Name                              Address 1                              Address 2             Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                     Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                        Offset
                                                                                                                                                                                                                                                                                                        (Y/N)
11531             MICHAEL LANZO TRUSTEE                        PO BOX 43                                                                                    CALDWELL          NJ      07006        USA     TRADE PAYABLE                                                                        $22.36
11532             MICHAEL LANZO TRUSTEE                        PO BOX 43                                                                                    CALDWELL          NJ      07006        USA     TRADE PAYABLE                                                                        $83.04
11533             MICHAEL LANZO TRUSTEE                        PO BOX 43                                                                                    CALDWELL          NJ      07006        USA     TRADE PAYABLE                                                                        $53.21
11534             MICHAEL LANZO TRUSTEE                        PO BOX 43                                                                                    CALDWELL          NJ      07006        USA     TRADE PAYABLE                                                                        $85.12
11535             MICHAEL LAROCQUE                             22G LESPURANCE LANE                                                                          MALONE            NY      12953        USA     INSURANCE CLAIMS     4/20/2018        X            X              X          UNDETERMINED
11536             MICHAEL LEWIS                                PO BOX 515                                                                                   DARIEN            GA      31305        USA     INSURANCE CLAIMS     6/30/2018        X            X              X          UNDETERMINED
11537             MICHAEL MASTRATI                             620 N 43RD AVE SUITE 200                                                                     PHOENIX            AZ     85009        USA     TRADE PAYABLE                                                                     $3,653.94
11538             MICHAEL MILES                                300 SPRUCE DR                          APT 152                                               LAFAYETTE         LA      70506        USA     INSURANCE CLAIMS     9/2/2016         X            X              X          UNDETERMINED
11539             MICHAEL NEWSAM                               3204 CLEAR SPRINGS DRIVE                                                                     FORNEY            TX      75126        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
11540             MICHAEL PATRICK                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
11541             MICHAEL PEASE                                5246 OVERLOOK LANE                                                                           CANANDAIGUA       NY      14424        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
11542             MICHAEL PETERS                               945 LA VONNE AVENUE                                                                          FALLBROOK         CA      92028        USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
11543             MICHAEL R STILLMAN                           7091 ORCHARD LAKE SUITE 270                                                                  WEST BLOOMFIELD   MI      48322        USA     TRADE PAYABLE                                                                        $87.14
11544             MICHAEL R STILLMAN                           7091 ORCHARD LAKE SUITE 270                                                                  WEST BLOOMFIELD   MI      48322        USA     TRADE PAYABLE                                                                      $137.27
11545             MICHAEL R STILLMAN                           7091 ORCHARD LAKE SUITE 270                                                                  WEST BLOOMFIELD   MI      48322        USA     TRADE PAYABLE                                                                        $71.89
11546             MICHAEL RANEY                                15000 SOUTHEAST BARKLEY COURT                                                                DAMASCUS          OR      97089        USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
11547             MICHAEL REED                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
11548             MICHAEL RIDGE                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
11549             MICHAEL RILEY                                1316 BRUCE STREET                                                                            SPRINGFIELD       IL      62703        USA     INSURANCE CLAIMS     12/23/2016       X            X              X          UNDETERMINED
11550             MICHAEL ROLLINS                              107 EAST FORK ROAD                                                                           HAILEY            ID      83333        USA     INSURANCE CLAIMS     2/12/2018        X            X              X          UNDETERMINED
11551             MICHAEL RUSSELL                              2417 E GLENWOOD DR                                                                           DES MOINES        IA      50320        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
11552             MICHAEL SCOLASTICO                           2047 CROWN MILL DR                                                                           MOHRSVILLE        PA      19541        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
11553             MICHAEL SEABRUM                                                                                                                                                                          TRADE PAYABLE                                                                      $534.83
11554             MICHAEL SERA                                 12804 CLARION RD                                                                             FORT WASHINGTON   MD      20744        USA     INSURANCE CLAIMS     8/28/2017        X            X              X          UNDETERMINED
11555             MICHAEL SNYDER                               22 RUMSON ROAD                                                                               GOOSE CREEK       SC      29445        USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
11556             MICHAEL SPEARMAN                             1089 LESLIE PLACE                                                                            LITHONIA          GA      30058        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
11557             MICHAEL SZUBA                                40500 ANN ARBOR STE 103                                                                      PLYMOUTH          MI      48170        USA     TRADE PAYABLE                                                                      $307.75
11558             MICHAEL TASSEY                               8342 PENFIELD AVE                      UNIT 23                                               WINNETKA          CA      91306        USA     INSURANCE CLAIMS     8/20/2015        X            X              X          UNDETERMINED
11559             MICHAEL THIEL DEBSKI                         RUBIN & DEBSKI P A PO BOX 47718                                                              JACKSONVILLE      FL      32247        USA     TRADE PAYABLE                                                                      $157.90
11560             MICHAEL TISDALE                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
11561             MICHAEL TRUJILLO                             3844 TRANQUIL MEADOWS DRIVE                                                                  RIO RANCHO        NM      87144        USA     INSURANCE CLAIMS     1/5/2018         X            X              X          UNDETERMINED
11562             MICHAEL UHLER                                508 CENTRAL DR 107 DBA BEACH GRAPHIC                                                         VIRGINIA BEACH    VA      23454        USA     TRADE PAYABLE                                                                        $22.74
                                                               PROS
11563             MICHAEL URSINI                               16 CENTER STREET                       APARTMENT 3                                           DIGHTON           MA      02715        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
11564             MICHAEL VELEZ                                4022 HERMON HILL                       B-6                                                   CHRISTIANSTED     VI      00820        USA     INSURANCE CLAIMS     11/8/2015        X            X              X          UNDETERMINED
11565             MICHAEL VONDERACH                            3606 COUR DE JEUNE                                                                           SAN JOSE          CA      95148        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
11566             MICHAEL WAKIM                                520 JEFFERSON STREET                                                                         WHITEHALL         PA      18052        USA     INSURANCE CLAIMS     2/3/2018         X            X              X          UNDETERMINED
11567             MICHAEL WASILEWSKI                           18 SELWYN DR                                                                                 BROOMALL          PA      19008        USA     INSURANCE CLAIMS     4/3/2018         X            X              X          UNDETERMINED
11568             MICHAEL YOUNG                                80 HILLSIDE TERRACE                                                                          BURLINGTON        VT      05401        USA     INSURANCE CLAIMS     10/20/2013       X            X              X          UNDETERMINED
11569             MICHAEL YOUNG                                80 HILLSIDE TERRACE                                                                          BURLINGTON        VT      05401        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
11570             MICHAEL-ANN PEVEHOUSE                        2118 PEACHWOOD LANE                                                                          SANTA ANA         CA      92705        USA     INSURANCE CLAIMS     11/20/2017       X            X              X          UNDETERMINED
11571             MICHAELINA TRIOLA                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
11572             MICHAELS JANET                               155 NORTH MAIN STREET                                                                        EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11573             MICHAELSTEPHANIE FEINBERG                    47022 BAINBRIDGE PLACE                                                                       STERLING          VA      20165        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
11574             MICHAL GABRYEL                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
11575             MICHALSKI JOSEPH AND SARA                    100 N CALVERT ST                                                                             BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11576             MICHALSKI JOSEPH E AND JACQUELINE MICHASKI   100 N CALVERT ST                                                                             BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
11577             MICHAUD RICHARD                              46 SECOND ST APT 2                                                                           BANGOR            ME      04401        USA     TRADE PAYABLE                                                                          $1.84
11578             MICHEL PEREZ MIGUEL DE LA RUA                807 ALTON RD 6 DBA GROWMOBILE                                                                MIAMI BEACH       FL      33139        USA     TRADE PAYABLE                                                                         $35.53
11579             MICHELE & DALE RAPELJE                       3021 BLACKOAK DRIVE                                                                          ROCKLANE          CA      95765        USA     INSURANCE CLAIMS     7/22/2018        X            X              X          UNDETERMINED
11580             MICHELE CABELLON                             11409 MEARS DR                                                                               ZIONSVILLE        IN      46077-9819   USA     INSURANCE CLAIMS     6/6/2018         X            X              X          UNDETERMINED
11581             MICHELE MAY                                  5880 MILLICK DR                                                                              JOHNS CREEK       GA      30005        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
11582             MICHELE YEN                                  1443 LOMITA BLVD                                                                             HARBOR CITY       CA      90710        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
11583             MICHELIN NORTH AMERICA INC                   PO BOX 100860                                                                                ATLANTA           GA      30384        USA     TRADE PAYABLE                                                                  $1,595,687.84
11584             MICHELLE & RODNEY EDGCOMBE                   4143 WICKER COURT                                                                            CLIO              MI      48420        USA     INSURANCE CLAIMS     11/11/2015       X            X              X          UNDETERMINED
11585             MICHELLE BICKHAM                             509 SNYDER ROAD                                                                              READING           PA      19605        USA     INSURANCE CLAIMS     11/2/2016        X            X              X          UNDETERMINED
11586             MICHELLE BREAUX                              249 HECTOR STREET                                                                            JENNINGS          LA      70546        USA     INSURANCE CLAIMS     6/24/2015        X            X              X          UNDETERMINED
11587             MICHELLE CORBETT                             10283 DEEP STEP RD                                                                           SANDERSVILLE      GA      31082        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
11588             MICHELLE COZART                              3719 HERITAGE GLENN COURT                                                                    HIGHPOINT         NC      27265        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
11589             MICHELLE DONAHUE                             25 WOODCREST DR                                                                              COVINGTON         GA      30016        USA     INSURANCE CLAIMS     5/29/2016        X            X              X          UNDETERMINED
11590             MICHELLE DUNLAP                              5642 NEWPORT ROAD                                                                            CLARKSBURG        PA      15725        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
11591             MICHELLE DUNN                                50 SHADOWBROOK LANE                                                                          COVINGTON         GA      30016        USA     INSURANCE CLAIMS     1/4/2017         X            X              X          UNDETERMINED
11592             MICHELLE GRAY                                7389 KETTLE RIDGE DRIVE                                                                      NOKESVILLE        VA      20181        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
11593             MICHELLE GROMILOVITZ                         1522 MAKEFIELD RD                                                                            YARDLEY           PA      19067        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
11594             MICHELLE LAMBARIA-R CHRISTOPHER ROBSON &                                                                                                                                                 INSURANCE CLAIMS     4/6/2017         X            X              X          UNDETERMINED

11595             MICHELLE LAMBARIA-ROBSON                     2337 HOWE ROAD                                                                               BERTON            MI      48519        USA     INSURANCE CLAIMS     4/6/2017         X            X              X          UNDETERMINED
11596             MICHELLE LEE                                 10120 WEXTED WAY                                                                             ELK GROVE          CA     95757        USA     TRADE PAYABLE                                                                      $109.74
11597             MICHELLE LIEBER                              3524 MARSHFIELD RD                                                                           LAWTONS           NY      14091        USA     INSURANCE CLAIMS     7/3/2015         X            X              X          UNDETERMINED
11598             MICHELLE MCCULLER                            1227 CELEBRATION DR                                                                          SALISBURY         NC      28144        USA     INSURANCE CLAIMS     4/1/2017         X            X              X          UNDETERMINED
11599             MICHELLE MENDES                              6942 OLDGATE CIRCLE                                                                          NEWPORT           FL      34655        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
11600             MICHELLE NEGRON                              361 NORTH 2ND STREET                                                                         LEBANON           PA      17046        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
11601             MICHELLE PARSONS                             709 BRECKLAND DR                                                                             SEVEN FIELDS      PA      16046-4269   USA     INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
11602             MICHELLE PEELE                               300 MOORING LANE                                                                             LEXINGTON         SC      29072        USA     INSURANCE CLAIMS     11/24/2017       X            X              X          UNDETERMINED
11603             MICHELLE ROSADO                              1729 WALTON AVE                                                                              BRONX             NY      10453        USA     INSURANCE CLAIMS     7/11/2016        X            X              X          UNDETERMINED
11604             MICHELLE SANDERS                             XXXX                                                                                         HAWTHORNE         CA      90250        USA     INSURANCE CLAIMS     6/7/2018         X            X              X          UNDETERMINED
11605             MICHELLE SCOTT                               759 LINCOLN AVE                                                                              EVANSVILLE        IN      47713        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11606             MICHELLE SCULLY                              24 TULIP AVE                                                                                 BUDD LAKE         NJ      07828        USA     INSURANCE CLAIMS     5/30/2018        X            X              X          UNDETERMINED
11607             MICHELLE SILVERIO                            1583 2ND ST                                                                                  RICHMOND          CA      94801        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
11608             MICHELLE STANGER                             267 HAROLD DRIVE                                                                             CLARKSVILLE       TN      37040        USA     INSURANCE CLAIMS     9/23/2018                                                     $654.84
11609             MICHELLE YANEZ                                                                                                                                                                           INSURANCE CLAIMS     1/11/2018        X            X              X          UNDETERMINED
11610             MICHELLE YATES                               10 WIPPERWILL TRAIL                                                                          MONROE            NY      10950        USA     INSURANCE CLAIMS     1/25/2016        X            X              X          UNDETERMINED
11611             MICHEL-LEVEQUE MARIE                         60 CENTRE ST                                                                                 NEW YORK          NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11612             MICHENER CHRISTOPHER V                       334 NORTH OLIVER DRIVE                                                                       YUBA CITY         CA      95993        USA     TRADE PAYABLE                                                                      $208.68
11613             MICHIANA METRONER INC                        CO WEBER & OLCESE P L C JOEMJOSEPH                                                           TROY              MI      48084        USA     TRADE PAYABLE                                                                      $161.43
                                                               3250WBIGBEAVERRD ST
11614             MICHIE JAMISON A                             10617 W ALVARADO RD                                                                          AVONDALE          AZ      85392        USA     TRADE PAYABLE                                                                        $14.77


                                                                                                                                        Page 147 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                               Doc 20                    Filed 01/18/19
                                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                                           E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                                  Pg 788 of 1461




                                                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                             Address 1                                  Address 2                             Address 3         Address 4    City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                                                           (Y/N)
11615             MICHIGAN GUARANTY AGENCY                    PO BOX 7074                                                                                                     INDIANAPOLIS       IN      46207        USA     TRADE PAYABLE                                                                      $200.97
11616             MICHIGAN STATE DISBURSEMENT UN              P O BOX 30350                                                                                                   LANSING            MI      48909        USA     TRADE PAYABLE                                                                        $70.85
11617             MICHIGAN STATE DISBURSEMENT UN              P O BOX 30350                                                                                                   LANSING            MI      48909        USA     TRADE PAYABLE                                                                      $278.54
11618             MICHLEY ELECTRONICS INC                     2433 DE LA CRUZ BLVD                                                                                            SANTA CLARA        CA      95050        USA     TRADE PAYABLE                                                                     $7,717.08
11619             MICKIE PATRICK                              7736 SIGN STREET                                                                                                MISSOURI CITY      TX      77489        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
11620             MICRO WORLD CORPORATION                     855 TOWNE CENTER DRIVE                                                                                          POMONA             CA      91767        USA     TRADE PAYABLE                                                                      $148.49
11621             MICROMANTIS LTD                             472 AMHERST STREET UNIT 733158                                                                                  NASHUA              NH     03063        USA     TRADE PAYABLE                                                                     $2,598.57
11622             MICROSOFT CORPORATION                       P O BOX 849008                                                                                                  DALLAS             TX      75284        USA     TRADE PAYABLE                                                                    $16,464.56
11623             MID ATLANTIC SURGICAL GROUP                 241 W MAIN ST                                                                                                   SALISBURY          MD      21801        USA     TRADE PAYABLE                                                                         $2.78
11624             MID HOLDINGS LLC                            1212 VETERANS DRIVE SUITE 210                                                                                   TRAVERSE CITY      MI      49684        USA     TRADE PAYABLE                                                                     $2,106.83
11625             MIDAMERICAN ENERGY COMPANY                  PO BOX 8020                                MIDAMERICAN ENERGY HOLDINGS COMPANY                                  DAVENPORT          IA      52808-8020   USA     UTILITIES PAYABLE                                                                $24,998.91
11626             MIDDLEBROOKS JAMES AND GERALDINE            PHILADELPHIA CITY HALL                     CHESTNUT ST                                                          PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MIDDLEBROOKS
11627             MIDDLESEX WATER COMPANY                     PO BOX 826538                                                                                                   PHILADELPHIA       PA      19182-6538 USA       UTILITIES PAYABLE                                                                  $1,298.61
11628             MIDDLETOWN MUNICIPAL COURT                  ONE DONHAM PLAZA                                                                                                MIDDLETOWN         OH      45042      USA       TRADE PAYABLE                                                                       $189.24
11629             MIDLAND CREDIT MANAGEMENT INC               FARRELL & SELDIN 7807F PEAKVIEW AVE STE                                                                         CENTENNIAL         CO      80111      USA       TRADE PAYABLE                                                                         $55.18
                                                              410
11630             MIDLAND FUNDING                             FAUQUIER CVL DIV GEN DIST CT 6 COURT ST                                                                         WARRENTON          VA      20186        USA     TRADE PAYABLE                                                                       $801.60
11631             MIDLAND FUNDING LLC                         GLOUCESTER GENERAL DIST CRT PO BOX 873                                                                          GLOUCESTER         VA      23601        USA     TRADE PAYABLE                                                                       $100.37
                                                              7400 JUSTICE DR RM
11632             MIDLAND FUNDING LLC                         GLOUCESTER GENERAL DIST CRT PO BOX 873                                                                          GLOUCESTER         VA      23601        USA     TRADE PAYABLE                                                                      $1,609.49
                                                              7400 JUSTICE DR RM
11633             MIDLAND FUNDING LLC                         GLOUCESTER GENERAL DIST CRT PO BOX 873                                                                          GLOUCESTER         VA      23601        USA     TRADE PAYABLE                                                                       $377.78
                                                              7400 JUSTICE DR RM
11634             MIDLAND FUNDING LLC                         GLOUCESTER GENERAL DIST CRT PO BOX 873                                                                          GLOUCESTER         VA      23601        USA     TRADE PAYABLE                                                                       $108.94
                                                              7400 JUSTICE DR RM
11635             MIDLAND FUNDING LLC                         GLOUCESTER GENERAL DIST CRT PO BOX 873                                                                          GLOUCESTER         VA      23601        USA     TRADE PAYABLE                                                                        $25.63
                                                              7400 JUSTICE DR RM
11636             MIDLAND FUNDING LLC                         GLOUCESTER GENERAL DIST CRT PO BOX 873                                                                          GLOUCESTER         VA      23601        USA     TRADE PAYABLE                                                                      $1,171.07
                                                              7400 JUSTICE DR RM
11637             MIDLAND FUNDING LLC                         GLOUCESTER GENERAL DIST CRT PO BOX 873                                                                          GLOUCESTER         VA      23601        USA     TRADE PAYABLE                                                                        $22.41
                                                              7400 JUSTICE DR RM
11638             MIDLAND FUNDING LLC PLTF                    500 E SAN ANTONIO AVE                                                                                           EL PASO            TX      79901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11639             MIDLAND FUNDINGLLC                          POLLACK & ROSEN P A 806 DOUGLAS ROAD                                                                            CORAL GABLES       FL      33134        USA     TRADE PAYABLE                                                                      $168.42
                                                              NORTH TOWER
11640             MIDLAND FUNDINGS LLC                        ATTN:- MARY JANE ELLIOTT P C 24300 KARIM                                                                        NOVI               MI      48375        USA     TRADE PAYABLE                                                                        $41.94
                                                              BLVD
11641             MIDLAND INTERNATIONAL U S A LL                                                                                                                                                                              TRADE PAYABLE                                                                       $250.01
11642             MIDURA JEWELS INC                           4323 COLDEN STREET UNIT 19F                                                                                     FLUSHING           NY      11355        USA     TRADE PAYABLE                                                                      $1,322.57
11643             MIDWAY AUTO SUPPLY                          1101 S HAMPTON RD                                                                                               DALLAS              TX     75208        USA     TRADE PAYABLE                                                                       $176.95
11644             MIDWEST CAN COMPANY                         10800 W BELMONT AVE 200                                                                                         FRANKLIN PARK      IL      60131        USA     TRADE PAYABLE                                                                       $941.60
11645             MIDWEST TOOL AND CUTLERY COMPA              STURGIS MI 49091-0160                                                                                           STURGIS             MI     49091-0160   USA     TRADE PAYABLE                                                                   $239,809.06
11646             MIELOCH STANLEY AND ELLA MIELOCH            PHILADELPHIA CITY HALL                     CHESTNUT ST                                                          PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11647             MIEN CO LTD                                 A5-BBLK A12FHONGKONG IND CENTRE            489-491 CASTLE PEAK RD LAI CHI KOK                                   KOWLOON            HONGK                        TRADE PAYABLE                                                                  $2,051,192.04
                                                                                                                                                                                                 ONG
11648             MIGDALIA MACHUCA                            2915 LAKE STREET B                                                                                              BAKERS FILED       CA      93306      USA       INSURANCE CLAIMS     8/21/2011        X            X              X          UNDETERMINED
11649             MIGDALIA RIOS REYES                         2229 CALLE TORRECILLAS                                                                                          PONCE              PR      00716-2217 USA       INSURANCE CLAIMS     7/7/2018         X            X              X          UNDETERMINED
11650             MIGHT SR; JAMES AND MAXINE MIGHT HIS WIFE   100 N CALVERT ST                                                                                                BALTIMORE          MD      21202      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED

11651             MIGHTY MAX CART LLC                         1020 SOUTH BOLTON STREET                                                                                        JACKSONVILLE       TX      75766        USA     TRADE PAYABLE                                                                      $589.44
11652             MIGNON BRACEY                               8100 ZANE AVE N                            APT 201                                                              BROOKLYN PARK      MN      55443        USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
11653             MIGUEL CALDERO                              39 EAST STREET                                                                                                  STAFFORD SPRINGS   CT      06076        USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
11654             MIGUEL MONTELONGO                           305 E BEEBEE AVE                                                                                                HERMINSTON         OR      97838        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
11655             MIGUEL MONTES                               1507 COLUMBIA STREET                                                                                            REDLANDS           CA      92374        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
11656             MIKAELA MORA                                16303 CAGEN CROSSING BLVD                  APT: 211                                                             CLERMONT           FL      34714        USA     INSURANCE CLAIMS     3/23/2015        X            X              X          UNDETERMINED
11657             MIKE & ALMA BROUK                           2898 PATTI LN                                                                                                   HIGH RIDGE         MO      63049        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
11658             MIKE CIRNER                                 6988 RAYMOND DRIVE                                                                                              DUBLIN             OH      43017        USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
11659             MIKE HEDGES                                 207 COBBLESTONE DRIVE                                                                                           CABOT              AR      72023        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
11660             MIKE JAKUBOWSKI                             1614 GORDON PETTY DR                                                                                            BRENTWOOD          TN      37027        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
11661             MIKE JAREMBA                                4347 GRAND BLANC ROAD                                                                                           SWARTZ CREEK       MI      48473        USA     INSURANCE CLAIMS     12/7/2015        X            X              X          UNDETERMINED
11662             MIKE KEEFE                                  523 BROOKLINE COURT                                                                                             CASEYVILLE         IL      62232        USA     INSURANCE CLAIMS     5/17/2018        X            X              X          UNDETERMINED
11663             MIKE LYZUN                                  2790 CAVALCADE CT                                                                                               AURORA             IL      60503        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
11664             MIKE MUNDELL                                83 BUTTON RD                                                                                                    WATERFORD          NY      12188        USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
11665             MIKEDEBBIE FRIZZELL                         714 TYREE SPRINGS ROAD                                                                                          WHITE HOUSE        TN      37188        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
11666             MIKELL JASON E                              10 MAIN ST HACKENSACK                                                                                           HACKENSACK         NJ      07601        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11667             MIKELL ROSHAWN                              2137 DIVISION COURT                                                                                             WHITE BEAR LAKE    MN      55110        USA     TRADE PAYABLE                                                                         $1.84
11668             MIKLOS JOSEPHINE AND JOSEPH MIKLOS          25 DELAWARE AVENUE                                                                                              BUFFALO            NY      14202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11669             MIKVAH TAHARA 26 INC                                                                                                                                                                                        TRADE PAYABLE                                                                     $1,135.40
11670             MILAGRO ROBLES                              8004 PEREGRINE TRAIL                                                                                            ARLINGTON          TX      76001        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
11671             MILAN CHEEKS                                                                                                                                                                                                TRADE PAYABLE                                                                      $284.99
11672             MILAN CHEEKS                                                                                                                                                                                                TRADE PAYABLE                                                                      $796.98
11673             MILBERG FACTORS INC                         99 PARK AVE 21ST FL                                                                                             NEW YORK           NY      10016      USA       TRADE PAYABLE                                                                     $5,489.56
11674             MILBERG FACTORS INC                         99 PARK AVE 21ST FL                                                                                             NEW YORK           NY      10016      USA       TRADE PAYABLE                                                                    $40,198.62
11675             MILBERG FACTORS INC                         99 PARK AVE 21ST FL                                                                                             NEW YORK           NY      10016      USA       TRADE PAYABLE                                                                    $22,046.16
11676             MILBERG FACTORS INC                         99 PARK AVE 21ST FL                                                                                             NEW YORK           NY      10016      USA       TRADE PAYABLE                                                                      $214.25
11677             MILBOURNSHOP                                290 B SGT PRENTISS DR                                                                                           NATCHEZ            MS      39120      USA       TRADE PAYABLE                                                                        $38.72
11678             MILDRED COLEMAN                             UNKNOWN                                                                                                         UNKNOWN            TN                 USA       INSURANCE CLAIMS     3/21/2017        X            X              X          UNDETERMINED
11679             MILDRED COMBS                               477 STATE ROUTE 93                                                                                              ORANGEVILLE        PA      17859      USA       INSURANCE CLAIMS     6/4/2018         X            X              X          UNDETERMINED
11680             MILDRED FRANCIS                             1701 28TH AVENUE DRIVE WEST                                                                                     BRADENTON          FL      34205      USA       INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
11681             MILDRED LUCAS                               2817 BRENTWOOD RD NE                                                                                            WASHINGTON         DC      20018-2609 USA       INSURANCE CLAIMS     7/7/2018         X            X              X          UNDETERMINED
11682             MILDRED PRADO LOPEZ                         193 CALLE MONTE FLORES                                                                                          TOA ALTA           PR      00953-3548 USA       INSURANCE CLAIMS     4/12/2017        X            X              X          UNDETERMINED
11683             MILDRED SCRUGGS                             6715 VALLEY PARK RD                                                                                             CAPITOL HEIGHTS    MD      20743      USA       INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
11684             MILDRED VELEZ COLLAZO                       8 CALLE SAN LORENZO                                                                                             HORMIGUEROS        PR      00660-1717 USA       INSURANCE CLAIMS     12/2/2016        X            X              X          UNDETERMINED
11685             MILES & BURKE                                                                                                                                                                                               TRADE PAYABLE                                                                        $71.19
11686             MILES DAVIS                                 97-05 HORACE HARDING EXPRESSWA             APT 3M                                                               FLUSHING           NY      11368        USA     INSURANCE CLAIMS     2/9/2017         X            X              X          UNDETERMINED
11687             MILES JERRY AND MARTHA MACDONALD            16 EAGLE ST                                                                                                     ALBANY             NY      12207        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11688             MILES MICHAEL AND DANIELLE                  800 S BUCHANAN ST                                                                                               LAFAYETTE          LA      70502        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11689             MILESCRAFT INC                              1331 DAVIS RD                                                                                                   ELGIN              IL      60123        USA     TRADE PAYABLE                                                                      $311.35


                                                                                                                                                           Page 148 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                             Doc 20                Filed 01/18/19
                                                                                                                                            Schedule Entered            01/18/19
                                                                                                                                                     E/F: Part 3 Question 1      00:55:49                Main Document                                                                                   Case Number: 18-23537
                                                                                                                                            Pg 789 of 1461




                                                                                                                                                                                                                                                            Contingent

                                                                                                                                                                                                                                                                         Unliquidated

                                                                                                                                                                                                                                                                                        Disputed
Row No. Account   Creditor's Name                             Address 1                                Address 2                        Address 3         Address 4     City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                                   Offset
                                                                                                                                                                                                                                                                                                                   (Y/N)
11690             MILINDA PEREZ                               15052 DORAL PL                                                                                            HAYMARKET        VA      20169        USA     INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
11691             MILLAGE INC                                 1200SANTEE ST SUITE300 3RD FLOOR                                                                          LOS ANGELES      CA      90015        USA     TRADE PAYABLE                                                                      $394.03
11692             MILLBURN SOLOMON AND ALTHEA                 100 N CALVERT ST                                                                                          BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11693             MILLER AMBER R                              23 LONG STREET                                                                                            MCCLELLANDTOWN   PA      15458        USA     TRADE PAYABLE                                                                        $9.17
11694             MILLER BERNARD C AND JEAN E MILLER          3 E PULTENEY SQUARE                                                                                       BATH             NY      14810        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALLY AND AS HUSBAND AND WIFE
11695             MILLER BRIANA                               3621 SHRINE PARK ROAD                                                                                     LEAVENWORTH      KS      66048        USA     TRADE PAYABLE                                                                        $1.84
11696             MILLER GARY W AND CATHY MILLER              555 W HARRISON ST                                                                                         CHICAGO          IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11697             MILLER HARTLEY                              255 HARRY S TRUMAN DR 32                                                                                  UPPER MARLBORO   MD      20774        USA     TRADE PAYABLE                                                                      $104.78
11698             MILLER JACOB G                              206 E PINE ST                                                                                             ANAMOSA          IA      52205        USA     TRADE PAYABLE                                                                        $3.70
11699             MILLER JAMIE C                              6635 W HAPPY VALLEY RD SUITE A 104-485                                                                    GLENDALE         AZ      85310        USA     TRADE PAYABLE                                                                       $62.56
11700             MILLER JOHN                                 555 W HARRISON ST                                                                                         CHICAGO          IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11701             MILLER JOSEPH G AND CAROL MILLER            60 CENTRE ST                                                                                              NEW YORK         NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11702             MILLER JR; CHARLES D AND LILLIAN M MILLER   100 N CALVERT ST                                                                                          BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
11703             MILLER MAKIA D                              728 TAHLENA AVENUE                                                                                        MADISON          TN      37115        USA     TRADE PAYABLE                                                                        $1.85
11704             MILLER MARJORIE                             175 EAST BARE HILL ROAD                                                                                   HARVARD          MA      01451        USA     TRADE PAYABLE                                                                        $1.76
11705             MILLER MARY                                 255 N BROADWAY AV                                                                                         BARTOW           FL      33830        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11706             MILLER NANCY A AND JOAN M REIS AS           PHILADELPHIA CITY HALL                   CHESTNUT ST                                                      PHILADELPHIA     PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRICES OF THE ESTATE OF MARJORIE ANN
                  NELSON
11707             MILLER PARIS A                              8003 WINTER GARDENS BLVD 315 315                                                                          EL CAJON         CA      92021        USA     TRADE PAYABLE                                                                       $15.21
11708             MILLER QUENTIN D                            11635 SW TEAL BLVD M                                                                                      BEAVERTON        OR      97007        USA     TRADE PAYABLE                                                                       $46.38
11709             MILLER ROY E AND IVY L MILLER HIS WIFE      100 N CALVERT ST                                                                                          BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11710             MILLER THOMAS                               60 CENTRE ST                                                                                              NEW YORK         NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11711             MILLER THOMAS ASO ALLSTATE VEHICLE AND      41 N PERRY ST                                                                                             DAYTON           OH      45422        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PROPERTY INSURANCE COMPANY
11712             MILLER VICKI PERSONAL REPRESENTATIVE OF     200 E WASHINGTON ST                                                                                       INDIANAPOLIS     IN      46204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF REX L MILLER DECEASED AND
                  VICKI MILLER
11713             MILLER WAYNE R AND SHARON MILLER            100 N CALVERT ST                                                                                          BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11714             MILLERUP TYLER                              610 MILLAR AVE                                                                                            EL CAJON         CA      92020        USA     TRADE PAYABLE                                                                        $3.66
11715             MILLICK GUY AND JOANNE DALY                 1 EXCHANGE TERRACE                                                                                        PROVIDENCE       RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11716             MILLION CONNIE INDIVIDUALLY AND AS          10 N TUCKER BLVD                                                                                          ST LOUIS         MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SURVIVING HEIR OF THE ESTATE OF PAUL
                  MILLION DECEASED
11717             MILLION TRADING INC                         4700 MILLER DR F                                                                                          TEMPLE CITY      CA      91780        USA     TRADE PAYABLE                                                                     $2,449.26
11718             MILLS CALVIN L AND NANCY J MILLS HIS WIFE   100 N CALVERT ST                                                                                          BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11719             MILLS CHARLES                               3239 LAUREL OAK CT                                                                                        EDGEWOOD         KY      41017        USA     TRADE PAYABLE                                                                      $337.96
11720             MILLS CRISTAL                               5457 EL CAMINO                                                                                            COLUMBIA         MD      21044        USA     TRADE PAYABLE                                                                        $48.48
11721             MILLS GEORGE E AND ESTHER                   100 N CALVERT ST                                                                                          BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11722             MILLS KELSI T                               1350 W 1ST STREET                                                                                         RIVIERA BEACH    FL      33404        USA     TRADE PAYABLE                                                                        $33.24
11723             MILLS SHEILA                                105 EAST INDEPENDENCE BLV                                                                                 NEW CASTLE       DE      19720        USA     TRADE PAYABLE                                                                        $48.02
11724             MILLS SONYA                                 202 SKINNER ST                                                                                            CARL JUNCTION    MO      64834        USA     TRADE PAYABLE                                                                         $0.94
11725             MILNAR CHRIS                                308 BELL NORTH DR                                                                                         LAFAYETTE        LA      70507        USA     TRADE PAYABLE                                                                        $10.80
11726             MILNER REX                                  100 6TH AVE 400                                                                                           ASHVILLE         AL      35953        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11727             MILONE CLAUDINE & JOSEPH MILONE             1061 MAIN ST                                                                                              BRIDGEPORT       CT      06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11728             MILONE DURWOOD AND ELAINE MILONE            60 CENTRE ST                                                                                              NEW YORK         NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11729             MILONOPOULOS MARY E                         16 CENTRAL ST 2                                                                                           WOBURN           MA      01801        USA     TRADE PAYABLE                                                                      $463.82
11730             MILTON & FANNY JONES                        19724 DUNTON AVENUE                                                                                       HOLLIS           NY      11423        USA     INSURANCE CLAIMS     8/10/2016        X            X              X          UNDETERMINED
11731             MILTON INDUSTRIES                           4500 W CORTLAND AVE                                                                                       CHICAGO           IL     60639        USA     TRADE PAYABLE                                                                      $243.80
11732             MILTON MANUFACTURING LLC                    15873 MEADOW KING CT                                                                                      MILTON           GA      30040        USA     TRADE PAYABLE                                                                   $377,132.16
11733             MILTON PECK & ARTHUR SHACTMAN               1526 A UNION TURNPIKE                                                                                     NEW HYDE PARK    NY      11040        USA     TRADE PAYABLE                                                                   $725,716.53
11734             MILTON WILKINS                              1118 MURRAY DRIVE                                                                                         JACKSONVILLE     FL      32205        USA     INSURANCE CLAIMS     6/10/2018        X            X              X          UNDETERMINED
11735             MIMI FANUCCHI                               7069 NORTH VAN ESS BLVD                                                                                   FRESNO           CA      93711        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
11736             MIN GRAVES                                  614 CHURCH STREET                                                                                         HURTSBORO        AL      36860        USA     INSURANCE CLAIMS     3/3/2015         X            X              X          UNDETERMINED
11737             MIN Y CHOI SOLE PROP                        749 BRUCE ST                                                                                              RIDGEFIELD       NJ      07657        USA     TRADE PAYABLE                                                                      $219.73
11738             MINCK JEANNE INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                                     EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF EMIL RILLI
                  DECEASED
11739             MINDFUL LLC                                 17540 DUBLIN DR                                                                                           GRANGER          IN      46530        USA     TRADE PAYABLE                                                                    $36,407.24
11740             MINDNICH DAVID                              27 TUXEDO RD                                                                                              RUMSON           NJ      07760        USA     TRADE PAYABLE                                                                      $143.38
11741             MINDY & BRUCE KERNER                        1908 CHATEAUGAY WAY                                                                                       BLACKLICK        OH      43004        USA     INSURANCE CLAIMS     3/4/2018         X            X              X          UNDETERMINED
11742             MINDY GRAVES                                127 WINDEMERE W                                                                                           LEANDER          TX      78641        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
11743             MINERVA SANTANA AVILES                      URB LA ESPERANZA                         V29 CALLE 18                                                     VEGA ALTA        PR      00692-6836   USA     INSURANCE CLAIMS     8/23/2017        X            X              X          UNDETERMINED
11744             MINERVIA SANDERS                            4820 RED BUD ST                                                                                           HOUSTON          TX      77033        USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
11745             MING LI JIANG                               P O BOX 30332                                                                                             HONOLULU         HI      96820        USA     TRADE PAYABLE                                                                    $10,187.70
11746             MINGLE FASHION LIMITED                      RM 136FBLK C HK INDUSTRIAL CTR           489-491 CASTLE PEAK RD                                           KOWLOON          HONG                         TRADE PAYABLE                                                                   $474,949.23
                                                                                                                                                                                         KONG
11747             MINIMAX ELECTRONICS INC                     2201 S UNION                                                                                              CHICAGO          IL      60616        USA     TRADE PAYABLE                                                                      $118.10
11748             MINNEAPOLIS FINANCE DEPT                    PO BOX 77028                                                                                              MINNEAPOLIS      MN      55480-7728   USA     UTILITIES PAYABLE                                                                 $5,660.12
11749             MINNESOTA CSPC                              P O BOX 64650                                                                                             ST PAUL          MN      55164        USA     TRADE PAYABLE                                                                        $46.49
11750             MINNESOTA RUBBER & PLASTICS                 SDS 10-0130 PO BOX 86                                                                                     MINNEAPOLIS      MN      55486-0130   USA     TRADE PAYABLE                                                                        $75.83
11751             MINOR MELISSA M                             3929 36 TH AVE N                                                                                          ST PETERSBURG    FL      33714        USA     TRADE PAYABLE                                                                        $15.12
11752             MINTER JAMES A                              123 HOBART ST 1                                                                                           MERIDEN          CT      06450        USA     TRADE PAYABLE                                                                      $147.29
11753             MINTRA CORPORATION                          1690 D MILLIKEN AVE DBA LITTLESHAY COM                                                                    ONTARIO          CA      91761        USA     TRADE PAYABLE                                                                     $4,280.21
11754             MINTRA CORPORATION                          1690 D MILLIKEN AVE DBA LITTLESHAY COM                                                                    ONTARIO          CA      91761        USA     TRADE PAYABLE                                                                     $6,673.05
11755             MINU GEORGE                                 428 BLEECKER ST                         APT 3R                                                            BROOKLYN         NY      11237        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
11756             MINVEST CAPITAL INC                         317 E 400 S UNIT A                                                                                        OREM             UT      84058        USA     TRADE PAYABLE                                                                      $147.87
11757             MIRANDA GINA M                              43724 CHALLENGER WAY 99                                                                                   LANCASTER        CA      93535        USA     TRADE PAYABLE                                                                         $1.83
11758             MIRANDA JANETTE                             4627 FISHER ST                                                                                            LOS ANGELES      CA      90022        USA     TRADE PAYABLE                                                                         $1.82
11759             MIRANDA JOAN                                JARDINES DE MONACO III CALLE MONTECARLO                                                                   MANATI           PR      00674        USA     TRADE PAYABLE                                                                         $7.05
                                                              254
11760             MIRANDA JOSHUA R                            1805 STAPLES AVE APARTMENT 201                                                                            KEY WEST         FL      33040        USA     TRADE PAYABLE                                                                        $1.85
11761             MIRANDO VIRGINIA                            1 COURT ST                                                                                                RIVERHEAD        NY      11901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11762             MIREIDA FLORES                                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
11763             MIREYA GONZALEZ                             4290 FOX RIDGE TRAIL                                                                                      GILLSVILLE       GA      30543        USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED



                                                                                                                                                    Page 149 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                        Doc 20                 Filed 01/18/19
                                                                                                                                        Schedule Entered            01/18/19
                                                                                                                                                 E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                        Pg 790 of 1461




                                                                                                                                                                                                                                                            Contingent

                                                                                                                                                                                                                                                                         Unliquidated

                                                                                                                                                                                                                                                                                        Disputed
Row No. Account   Creditor's Name                             Address 1                           Address 2                            Address 3         Address 4   City               State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                                   Offset
                                                                                                                                                                                                                                                                                                                   (Y/N)
11764             MIRIAM GALLOWAY                             COMMONWEALTH 0F MASSACHUSETTS 24                                                                       BOSTON             MA       02114        USA     TRADE PAYABLE                                                                       $100.00
                                                              NEW CHARDON ST
11765             MIRIAM HIDALGO                              78 PHELPS AVE 2ND FLOOR                                                                                NEW BRUNSWICK      NJ       08901        USA     INSURANCE CLAIMS     9/2/2016         X            X              X          UNDETERMINED
11766             MIRIAM LUGO OLIVERA                         HC 2 BOX 5059                                                                                          GUAYANILLA         PR       00656        USA     INSURANCE CLAIMS     6/21/2018        X            X              X          UNDETERMINED
11767             MIRIAM SANTIAGO                             PO BOX 3281                                                                                            GUAYNABO           PR       00970        USA     INSURANCE CLAIMS     8/21/2016        X            X              X          UNDETERMINED
11768             MIRIAM SWENSEN-BRIONES                      476 COMMONS PARK DRIVE                                                                                 CAMARILLO          CA       93012        USA     INSURANCE CLAIMS     12/31/2015                                                   $5,000.00
11769             MIRIAN SILIEZAR                             5402 66TH PLACE                                                                                        RIVERDALE          MD       20737        USA     INSURANCE CLAIMS     10/12/2017       X            X              X          UNDETERMINED
11770             MIRO RODOLFO J                              PO BOX 9065                                                                                            BRANDON            F        33509                TRADE PAYABLE                                                                        $10.97
11771             MIROSLAV STEVANOVIC                         3905 NORTH OCTAVIA AVENUE                                                                              CHICAGO            IL       60634        USA     INSURANCE CLAIMS     7/5/2016                                                    $95,000.00
11772             MISHER MARGARET                             6114 SHERRY                                                                                            SAINT LOUIS        MO       63136        USA     TRADE PAYABLE                                                                        $96.92
11773             MISSILDINE DAVID                            4015 HUNTERS RIDGE DR                                                                                  HUNTSVILLE         AL       35802        USA     TRADE PAYABLE                                                                      $266.41
11774             MISSISSIPPI POWER                           PO BOX 245                          SOUTHERN COMPANY                                                   BIRMINGHAM         AL       35201        USA     UTILITIES PAYABLE                                                                 $1,028.33
11775             MISSISSIPPI WELDERS SUPPLY CO                                                                                                                                                                       TRADE PAYABLE                                                                      $336.11
11776             MISSOURI AMERICAN WATER                     PO BOX 790247                                                                                          ST LOUIS           MO       63179-0247   USA     UTILITIES PAYABLE                                                                 $1,267.33
11777             MISSY HOMAS HIBBETT CLERK                   200 SOUTH COURT STREET                                                                                 FLORENCE           AL       35630        USA     TRADE PAYABLE                                                                        $77.58
11778             MISTY ROLLER                                178 LEE ROAD                        2108                                                               PHENIX CITY        AL       36870        USA     INSURANCE CLAIMS     8/6/2016         X            X              X          UNDETERMINED
11779             MITAL PATEL                                 3846 ASHLEY CT                                                                                         COLLEGEVILLE       PA       19426-1256   USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
11780             MITCH PETIPREN                                                                                                                                                                                      TRADE PAYABLE                                                                     $1,309.50
11781             MITCH SUSSMAN                               21022 FIGUEROA STREET                                                                                  CARSON             CA       90745        USA     TRADE PAYABLE                                                                        $81.79
11782             MITCH YEUNG                                 9088 GENERAL DRIVE                                                                                     PLYMOUTH           MI       48170        USA     TRADE PAYABLE                                                                      $106.48
11783             MITCHELL ROBERT L AND ELVERA MITCHELL HIS   100 N CALVERT ST                                                                                       BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
11784             MITCHELL WILLIAM AND LORNA HIS WIFE         100 N CALVERT ST                                                                                       BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11785             MITTIE LIGON-DENNIS                         801 MAIN ST                         APT 123                                                            NEWPORT NEWS       VA       23605        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
11786             MITZ TEACHA M                               3531 CLIFTMONT AVENUE                                                                                  BALTIMORE          MD       21213        USA     TRADE PAYABLE                                                                         $1.84
11787             MIUSOL LLC                                  103 MINOR RD                                                                                           STERLING           VA       20165        USA     TRADE PAYABLE                                                                     $4,616.87
11788             MIVILLE & RODOLFO CRISTOBAL                 136 OBSIDIAN WAY                                                                                       HERCULES           CA       94547        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
11789             MLG & ASSSOCIATES                           34194 AURORA ROAD 289                                                                                  SOLON              OH       44139        USA     TRADE PAYABLE                                                                        $42.15
11790             MMA HOLDING GROUP INC                       1355 DARIUS COURT                                                                                      CITY OF INDUSTRY   CA       91745        USA     TRADE PAYABLE                                                                        $22.50
11791             MNC APPARELS LTD                            1909 44TH AVE                                                                                          GULFPORT           MS       39501        USA     TRADE PAYABLE                                                                   $820,669.70
11792             MO BAHADORI                                 114 S CENTER ST                                                                                        SANTA ANA          CA       92703        USA     TRADE PAYABLE                                                                        $98.58
11793             MOANA AKANA                                 41-237 NAKINI ST                                                                                       WAIMANALO          HI       96795        USA     INSURANCE CLAIMS     3/12/2018        X            X              X          UNDETERMINED
11794             MOBILE AREA WATER & SEWER SYSTEM-MAWSS      PO BOX 830130                                                                                          BIRMINGHAM         AL       35283-0130   USA     UTILITIES PAYABLE                                                                  $286.43

11795             MOBILE CO DISTRICT COURT                    205 GOVERNMENT ST RM 317                                                                               MOBILE             AL       36644        USA     TRADE PAYABLE                                                                      $574.34
11796             MOBILESSENTIALS LLC                         3905 CIRCLE DR                                                                                         HOLMEN             WI       54636        USA     TRADE PAYABLE                                                                    $14,700.00
11797             MOCK ROY AND ARMANDE MOCK                   133 MONTGOMERY ST 501                                                                                  SAVANNAH           GA       31401        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11798             MODERN FINANCIAL SERVICE CORP               29905 WEST 6 MILE ROAD                                                                                 LIVONIA            MI       48152        USA     TRADE PAYABLE                                                                        $88.57
11799             MODUPEOLA O SOREMEKUN                                                                                                                                                                               TRADE PAYABLE                                                                        $60.23
11800             MODUPEOLA O SOREMEKUN                                                                                                                                                                               TRADE PAYABLE                                                                      $474.81
11801             MODUPEOLA O SOREMEKUN                                                                                                                                                                               TRADE PAYABLE                                                                     $2,294.69
11802             MOE ALUSH                                   PO BOX 24477                                                                                           KNOXVILLE          TN       37933        USA     TRADE PAYABLE                                                                      $779.53
11803             MOECKEL CAROLYN AND LARRY MOECKEL           155 NORTH MAIN STREET                                                                                  EDWARDSVILLE       IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11804             MOEN INCORPORATED                           75 REMITTANCE DR SUITE 3146                                                                            CHICAGO            IL       60675-3146   USA     TRADE PAYABLE                                                                      $558.51
11805             MOEN KAYLA M                                4871 HUFFY CT                                                                                          LAKE WALES         FL       33859        USA     TRADE PAYABLE                                                                         $1.84
11806             MOEWS SARAH                                 556 SPRUCE STREET                                                                                      RIVERSIDE          CA       92507        USA     TRADE PAYABLE                                                                        $28.05
11807             MOGI BRANDING LLC                           2158 CUMBERLAND PARKWAY SE                                                                             ATLANTA            GA       30339        USA     TRADE PAYABLE                                                                     $8,594.08
11808             MOHAMAD DAKMAK                              260 PROPECT AVE                     APT 764                                                            HACKENSACK         NJ       07601        USA     INSURANCE CLAIMS     3/21/2018        X            X              X          UNDETERMINED
11809             MOHAMAD FERNAS TALAS                        2106 WINDBROOK DR SE                                                                                   PALM BAY           FL       32909        USA     INSURANCE CLAIMS     10/5/2018                                                    $2,022.29
11810             MOHAMED AND BEBE ALLI                       12217 CENTERHILL STREET                                                                                SILVER SPRING      MD       20902        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
11811             MOHAMED FAIZA                               2929 CHICAGO AVE SOUTH                                                                                 MINNEAPOLIS        MN       55407        USA     TRADE PAYABLE                                                                         $1.85
11812             MOHAMEDNUR SABRIN                           812 MEMORIAL DRIVE APT808                                                                              CAMBRIDGE          MA       02139        USA     TRADE PAYABLE                                                                         $9.85
11813             MOHAMMAD GHORY                              388 BEACH ST APT 2                                                                                     REVERE             MA       02151        USA     INSURANCE CLAIMS     1/15/2014        X            X              X          UNDETERMINED
11814             MOHAMMAD RAFIA                                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
11815             MOHAMMAD SARKHANI                           3545 EVONVALE OVERLOOK                                                                                 CUMMING            GA       30041        USA     INSURANCE CLAIMS     4/25/2015        X            X              X          UNDETERMINED
11816             MOHAMMADI GROUP LTD                         LOTUS KAMAL TWR 1 10F               57 JOAR SAHARA COMM AREA NIKUNJA 2                                 DHAKA              BANGLA   01229                TRADE PAYABLE                                                                   $220,949.63
                                                                                                                                                                                        DESH
11817             MOHAMMADI LLC                               18062 FM 529 RD SUITE 141                                                                              CYPRESS             TX      77433        USA     TRADE PAYABLE                                                                        $50.44
11818             MOHAMMED & SULTANA BAIG                     16955 BLUE HERON DR                                                                                    ORLAND PARK        IL       60467        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
11819             MOHAMMED ASHRAF                             8160 SCENIC TRAILS WAY                                                                                 SACROMENTO         CA       95829        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
11820             MOHAMMED SOHAIB                             1515 HARMON AVE APT 3                                                                                  BISMARCK           ND       58501        USA     TRADE PAYABLE                                                                      $339.94
11821             MOHSEN KAVANDI                                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
11822             MOJACK DISTRIBUTORS LLC                     3535 N ROCK STE 300                                                                                    WICHITA            KS       67226        USA     TRADE PAYABLE                                                                    $21,707.34
11823             MOJICASANTIAGO FRANCIS M                    PO BOX 454                                                                                             CANOVANAS          PR       00729        USA     TRADE PAYABLE                                                                        $19.00
11824             MOKS RETAIL INC                             5370 W 95TH ST                                                                                         PRAIRIE VILLAGE    KS       66207        USA     TRADE PAYABLE                                                                      $585.27
11825             MOLDEN KAITLIN                              222 SUNWOOD PARK DR                                                                                    WAITE PARK         MN       56387        USA     TRADE PAYABLE                                                                         $3.69
11826             MOLINA JONATHAN                             BARRIO EL SECO ALEJANDRO TAPIA 50                                                                      MAYAGUEZ           PR       00682        USA     TRADE PAYABLE                                                                        $23.66
11827             MOLINA ROSALIA H                            2007 N 90TH LANE                                                                                       PHOENIX            AZ       85037        USA     TRADE PAYABLE                                                                        $93.25
11828             MOLINA YARELIZ                              CASAMIA 4997 CALLE ZUMBADOR                                                                            PONCE              PR       00728        USA     TRADE PAYABLE                                                                        $20.08
11829             MOLINARY CARMEN T                           URB LOMAS VERDE PLAYERA 4 E 15                                                                         BAYAMON            PR       00956        USA     TRADE PAYABLE                                                                        $12.00
11830             MOLLICA JOHN J AND MOLLICA KATHY            1200 ONTARIO ST                                                                                        CLEVELAND          OH       44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11831             MOLLOY GERALD                               3338 DEBORAH DR                                                                                        MONROE             LA       71201        USA     TRADE PAYABLE                                                                        $29.40
11832             MOLLY & DAVID SUTHERLAND                    5431 TREESIDE DRIVE                                                                                    CARMICHAEL         CA       95608        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
11833             MOLLY SHULAS                                370 OAK HILL ROAD                                                                                      ULSTER             PA       18850        USA     INSURANCE CLAIMS     4/19/2014        X            X              X          UNDETERMINED
11834             MOLPUS EDWARD AND PATRICIA                  2 WOODWARD AVE                                                                                         DETROIT            MI       48226        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11835             MOLTON KENNETH                              407 ONEDIA ST APT 4                                                                                    JOLIET             IL       60435        USA     TRADE PAYABLE                                                                      $304.29
11836             MOMENTIVE PERFORMANCE MATERIAL              12650 DIRECTORS DRIVE SUITE 100                                                                        STAFFORD           TX       77477        USA     TRADE PAYABLE                                                                     $1,282.28
11837             MONA VASSEL                                 12738 OHIO AVE                                                                                         CHESAPEAKE         WV       25315        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
11838             MONAHAN TIMOTHY ASO STATE FARM FIRE AND     99 MAIN ST                                                                                             HEMPSTEAD          NY       11550        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CASUALTY COMPANY
11839             MONARCH SPECIALITIES INC                    PO BOX 636                                                                                             ALBANY             GA       31702        USA     TRADE PAYABLE                                                                      $944.97
11840             MONCADA JOE R                               2205 A STREET                                                                                          GARDEN CITY        KS       67846        USA     TRADE PAYABLE                                                                       $39.58
11841             MONCES CHRISTOPHER E                        34 CHEYENNE BLVD                                                                                       COLORADO SPRINGS   CO       80905        USA     TRADE PAYABLE                                                                       $94.80
11842             MONDRAGON ANGELICA M                        12255 CLAUDE COURT                                                                                     NORTHGLENN         CO       80601        USA     TRADE PAYABLE                                                                       $23.63
11843             MONEY 4 YOU                                 498 N 900 W 230                                                                                        KAYSVILLE          UT       84403        USA     TRADE PAYABLE                                                                      $153.44
11844             MONEY DEPOT OF TULSA DBA PAYD               5234 S PEORLA AVE                                                                                      TULSA              OK       74105        USA     TRADE PAYABLE                                                                      $133.26
11845             MONICA & JAY CLANCY                         4507 HEATHERWILDE ST                                                                                   SUGARLAND          TX       77479        USA     INSURANCE CLAIMS     12/27/2017       X            X              X          UNDETERMINED
11846             MONICA & JEFFREY ALLEN                      6001 HUNTINGTON CREEK BLVD                                                                             PENSACOLA          FL       32526        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED


                                                                                                                                                   Page 150 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                                 Doc 20                 Filed 01/18/19
                                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                                           E/F: Part 3 Question 1      00:55:49                Main Document                                                                                   Case Number: 18-23537
                                                                                                                                                  Pg 791 of 1461




                                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                              Address 1                                    Address 2                         Address 3         Address 4     City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                                         (Y/N)
11847             MONICA MONROY                                10 SW 63RD TERRACE                                                                                             PEMBROKE PINES   FL      33023        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
11848             MONICA NORDEMAN                              P O BOX 5915                                                                                                   OCEANSIDE        CA      92052        USA     TRADE PAYABLE                                                                     $2,973.51
11849             MONICA SANCHEZ                               3218 ESSINGTON RD                                                                                              JOLIET           IL      60435        USA     INSURANCE CLAIMS     7/7/2015         X            X              X          UNDETERMINED
11850             MONICA SANTA                                 1182 MECHANIC ST                                                                                               CAMDEN            NJ     08104        USA     TRADE PAYABLE                                                                      $113.45
11851             MONICA WASHINGTON                            116 CLARKSON STREET                                                                                            DORCHESTER       MA      02125        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
11852             MONIGAN ALONYA                               634 NORTH 8TH ST                                                                                               EAST ST LOUIS    IL      62201        USA     TRADE PAYABLE                                                                        $28.81
11853             MONJARAS LUIS A                              1340 GLADSTONE DRIVE                                                                                           SACRAMENTO       CA      95864        USA     TRADE PAYABLE                                                                        $32.55
11854             MONJUR HOSSEN                                113 KINGS COURT                                                                                                BATTLE CREEK     MI      49015        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
11855             MONKEY AUTOSPORTS                            3400 HARMON AVE 371                                                                                            AUSTIN           TX      78705        USA     TRADE PAYABLE                                                                      $185.24
11856             MONKS CRAIG INDIVIDUALLY AND AS SPECIAL      155 NORTH MAIN STREET                                                                                          EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF RICKY
                  MONKS DECEASED
11857             MONMOUTH COUNTY SPECIAL CIVIL                POST JUDGEMENT UNIT P O BOX 1260                                                                               FREEHOLD         NJ      07728        USA     TRADE PAYABLE                                                                        $85.19
11858             MONOPRICE INC                                1 POINTE DR 400                                                                                                BREA             CA      92821        USA     TRADE PAYABLE                                                                     $5,979.92
11859             MONPOWERMONONGAHELA POWER                    PO BOX 3615                                                                                                    AKRON            OH      44309-3615   USA     UTILITIES PAYABLE                                                                 $7,494.90
11860             MONROE CIRCUIT CLERK                         PO BOX 547                                                                                                     BLOOMINGTON      IN      47402        USA     TRADE PAYABLE                                                                        $10.00
11861             MONROE COUNTY SHERIFF                        130 S PLYMOUTH AVE RM 100                                                                                      ROCHESTER        NY      14614        USA     TRADE PAYABLE                                                                        $32.82
11862             MONROE COUNTY SHERIFF                        130 S PLYMOUTH AVE RM 100                                                                                      ROCHESTER        NY      14614        USA     TRADE PAYABLE                                                                        $54.25
11863             MONROE COUNTY SHERIFF                        130 S PLYMOUTH AVE RM 100                                                                                      ROCHESTER        NY      14614        USA     TRADE PAYABLE                                                                        $17.80
11864             MONROE COUNTY SHERIFFS OFFICE                130 S PLYMOUTH AVE                                                                                             ROCHESTER        NY      14614        USA     TRADE PAYABLE                                                                        $88.39
11865             MONROE COUNTY SHERIFFS OFFICE                130 S PLYMOUTH AVE                                                                                             ROCHESTER        NY      14614        USA     TRADE PAYABLE                                                                        $21.99
11866             MONROE COUNTY SHERIFFS OFFICE                130 S PLYMOUTH AVE                                                                                             ROCHESTER        NY      14614        USA     TRADE PAYABLE                                                                      $115.62
11867             MONROE COUNTY WATER AUTHORITY                PO BOX 5158                                                                                                    BUFFALO          NY      14240-5158   USA     UTILITIES PAYABLE                                                                  $100.00
11868             MONROE CTY SHERIFF                           65 W BROAD ST SUITE 300                                                                                        ROCHESTER        NY      14614        USA     TRADE PAYABLE                                                                        $33.90
11869             MONSERRATE ALDEA BALAGUER                    HC 06 BOX 59330                                                                                                MAYAGUEZ         PR      00680-9536   USA     INSURANCE CLAIMS     5/8/2018         X            X              X          UNDETERMINED
11870             MONSERRATE MILLIE                            XX                                                                                                             BAYAMON          PR      00956        USA     TRADE PAYABLE                                                                        $31.00
11871             MONTAGANO SAMUEL AND SANTINA                 PHILADELPHIA CITY HALL                       CHESTNUT ST                                                       PHILADELPHIA     PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MONTAGANO HW
11872             MONTAGUE DEXTER INDIVIDUALLY AND AS          155 NORTH MAIN STREET                                                                                          EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  WILLIAM M MONTAGUE JR DECEASED
11873             MONTALZO CARBEN                              1850 MANNHEIM RD                                                                                               DES PLAINES      IL      60018        USA     INSURANCE CLAIMS     6/30/2018        X            X              X          UNDETERMINED
11874             MONTANA CSED                                 WAGE WITHHOLDING UNIT PO BOX 8001                                                                              HELENA           MT      59604        USA     TRADE PAYABLE                                                                      $161.55
11875             MONTANA-DAKOTA UTILITIES CO                  PO BOX 5600                                  MDU RESOURCES GROUP INC                                           BISMARCK         ND      58506-5600   USA     UTILITIES PAYABLE                                                                 $1,671.43
11876             MONTANO STEPHANIE                            1205 DR AMALIA ST                                                                                              CALEXICO         CA      92231        USA     TRADE PAYABLE                                                                         $1.83
11877             MONTEREY COUNTY SHERIFFS OFFI                SHERIFFS CIVIL UNIT OFFICE O1414 NATIVIDAD                                                                     SALINAS          CA      93906        USA     TRADE PAYABLE                                                                        $55.21
                                                               ROAD
11878             MONTGOMERY COUNTY COMMON PLEAS               41 N PERRY STREET                                                                                              DAYTON           OH      45422        USA     TRADE PAYABLE                                                                       $170.14
                  ATTEN: MON
11879             MONTGOMERY COUNTY RECORDER OF                ONE MONTGEMERY PLAZA P O BOX                                                                                   NORRISTOWN       PA      19404        USA     TRADE PAYABLE                                                                    $97,563.94
11880             MONTGOMERY DAVID 1                           10911 53RD AVENUE W                                                                                            MUKILTEO         WA      98275        USA     TRADE PAYABLE                                                                      $853.42
11881             MONTGOMERY MARK ASO ALLSTATE PROPERTY        930 TACOMA AVE S 123                                                                                           TACOMA           WA      98402        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AND CASUALTY INSURANCE COMPANY

11882             MONTOYA                                      8109 W CAMPBELL AVE                                                                                            PHOENIX          AZ      85033        USA     TRADE PAYABLE                                                                      $296.96
11883             MONTOYAIRMA L                                13116 SE POWELL BLVD 6                                                                                         PORTLAND         OR      97236        USA     TRADE PAYABLE                                                                      $141.46
11884             MONTPELIER KRYSTAL                           321 SASSAFRAS RUN                                                                                              PLEASANTVILLE    NJ      08232        USA     TRADE PAYABLE                                                                        $3.66
11885             MOODY SYDNEY S                               247 N 61 ST 742 N 41 ST                                                                                        EAST ST LOUIS    IL      62203        USA     TRADE PAYABLE                                                                        $1.78
11886             MOON JOEL                                    1231 S SHARON CIRC APT G1                                                                                      ANAHEIM          CA      92804        USA     TRADE PAYABLE                                                                       $45.72
11887             MOON ROYEL L                                 3900 GEORGE BUSBEE PKWY APT 18                                                                                 KENNESAW         GA      30144        USA     TRADE PAYABLE                                                                        $7.77
11888             MOONDREAM INC                                C KVB 60 BROAD STREET SUITE 3502                                                                               NEW YORK          NY     10004        USA     TRADE PAYABLE                                                                      $195.78
11889             MOONEY CHARLES C AND MADELINE J MOONEY       250 BENEFIT ST                                                                                                 PROVIDENCE       RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

11890             MOONEY DEMAURIA D                            1232 CLARENCE STREET                                                                                           ST PAUL          MN      55106        USA     TRADE PAYABLE                                                                       $16.62
11891             MOONEY LEONARD                                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
11892             MOORE CORAL                                  600 MAY ST 28                                                                                                  OREGON CITY      OR      97045        USA     TRADE PAYABLE                                                                       $75.00
11893             MOORE CRYSTAL N                              460 W GUAVA ST                                                                                                 OXNARD           CA      93033        USA     TRADE PAYABLE                                                                      $112.76
11894             MOORE CRYSTAL T                              950 E RING FACTORY RD                                                                                          BEL AIR          MD      21014        USA     TRADE PAYABLE                                                                       $10.35
11895             MOORE ERICA NATASHA                          327 N ASHLEY ST                                                                                                VALDOSTA         GA      31601        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11896             MOORE JAMES                                  155 NORTH MAIN STREET                                                                                          EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11897             MOORE JOANNE INDIVIDUALLY AND AS THE         250 BENEFIT ST                                                                                                 PROVIDENCE       RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX FOR THE ESTATE OF JOSEPH B MOORE

11898             MOORE JR; ALAN EDWARD AND JOANNE MOORE       10 N TUCKER BLVD                                                                                               ST LOUIS         MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
11899             MOORE KIMBERLY ASO USAA CASUALTY             141 CHURCH ST                                                                                                  NEW HAVEN        CT      06510        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY
11900             MOORE MARGIE L                               10900 E TAYLOR RD 291                                                                                          GULFPORT         MS      39503        USA     TRADE PAYABLE                                                                        $9.44
11901             MOORE MIA S                                  560 TONAWANDA ST 24 PALOS PL                                                                                   BUFFALO          NY      14207        USA     TRADE PAYABLE                                                                       $68.32
11902             MOORE PAUL                                   1255 N POST OAK RD APT 2209                                                                                    HOUSTON          TX      90706        USA     TRADE PAYABLE                                                                      $100.00
11903             MOOREGLENN L                                 440 HARVEY ROAD 1                                                                                              MANCHESTER       NH      03101        USA     TRADE PAYABLE                                                                      $276.92
11904             MOOREHEAD CHRIS                              12019 EDENWOOD DR                                                                                              LOUISVILLE       KY      40243        USA     TRADE PAYABLE                                                                        $7.75
11905             MORA ARNELLE                                 1440 NE 175TH STREET                                                                                           MIAMI            FL      33162        USA     TRADE PAYABLE                                                                      $168.08
11906             MORA JANET                                   1929 SUMMERVILLE ST APT 103                                                                                    LAS VEGAS        NV      89106        USA     TRADE PAYABLE                                                                        $1.85
11907             MORA MIKAELA                                 550 W MAIN ST                                                                                                  TAVARES          FL      32778        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11908             MORALES ADAL                                 12 SOUTH ST TER                                                                                                LYNN             MA      01905        USA     TRADE PAYABLE                                                                        $1.76
11909             MORALES ANGEL                                2207 NW 36 ST                                                                                                  LAWTON           OK      73505        USA     TRADE PAYABLE                                                                       $12.50
11910             MORALES ARMANDO L                            HC-03 BOX 11866                                                                                                CAMUY            PR      00627        USA     TRADE PAYABLE                                                                      $554.10
11911             MORALES CAITLIN M                            508 BAHIA TRAIL                                                                                                OCALA            FL      34472        USA     TRADE PAYABLE                                                                        $1.85
11912             MORALES CONTRERAS E                          URB VILLA ROSA 3 CALLE 4 CASA                                                                                  GUAYAMA          PR      00784        USA     TRADE PAYABLE                                                                      $406.87
11913             MORALES ELAVIA E                             2034A SOUTH 15TH ST                                                                                            MILWAUKEE        WI      53204        USA     TRADE PAYABLE                                                                       $52.60
11914             MORALES IRENE                                5865 STRASBERG TERRACE                                                                                         ORLANDO          FL      32807        USA     TRADE PAYABLE                                                                       $40.70
11915             MORALES IRENE I                              1100 SAYLES CT                                                                                                 SAN MARCOS       CA      92069        USA     TRADE PAYABLE                                                                       $28.90
11916             MORALES JOHARY A                             CALLE BALVINO TRINTA 6135 9N 5C RIO                                                                            MAYAGUEZ         PR      00680        USA     TRADE PAYABLE                                                                        $6.45
                                                               CRISTAL
11917             MORALES LEONARDO                             1106 E WASHINGTON 9                                                                                            ESCONDIDO        CA      92026        USA     TRADE PAYABLE                                                                         $1.83




                                                                                                                                                          Page 151 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                          Doc 20              Filed 01/18/19
                                                                                                                                        Schedule Entered            01/18/19
                                                                                                                                                 E/F: Part 3 Question 1      00:55:49               Main Document                                                                               Case Number: 18-23537
                                                                                                                                        Pg 792 of 1461




                                                                                                                                                                                                                                                   Contingent

                                                                                                                                                                                                                                                                Unliquidated

                                                                                                                                                                                                                                                                               Disputed
Row No. Account   Creditor's Name                              Address 1                             Address 2                      Address 3         Address 4     City            State   Zip      Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                       Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                          Offset
                                                                                                                                                                                                                                                                                                          (Y/N)
11918             MORAN NIEVES CARMEN                          AVENIDA MUÑOZ RIVERA ESQUINA COLL Y   AV LUIS MUÑOZ RIVERA                                           SAN JUAN        PR      00925    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                                                               TOSTE PARADA 37
11919             MORATAYA DAVID B                             35C MARCH ST                                                                                         PROVIDENCE      RI      02908    USA     TRADE PAYABLE                                                                        $1.74
11920             MORAVIA CONSTRUCTION                         3906 E DEPOT RD                                                                                      OAK CREEK       WI      53154    USA     TRADE PAYABLE                                                                      $800.00
11921             MORDECHAI & BASCIA ROSENFELD                 693 CROWN ST                                                                                         BROOKLYN        NY      11213    USA     INSURANCE CLAIMS     12/13/2015       X            X              X          UNDETERMINED
11922             MOREHEAD JAMES AND FUSAKO MOREHEAD HIS       100 N CALVERT ST                                                                                     BALTIMORE       MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
11923             MORENO ANGELICA J                            17444 LAKEWOOD BLVD 20                                                                               BELLFLOWER      CA      90706    USA     TRADE PAYABLE                                                                        $1.83
11924             MORENO CLARISSA M                            2543 E PARKER CT                                                                                     VISALIA         CA      93292    USA     TRADE PAYABLE                                                                        $3.67
11925             MORENO JOHN                                  2220 JEFFERSON CT SE                                                                                 ALBANY          OR      97322    USA     TRADE PAYABLE                                                                        $7.16
11926             MORENO JOHN F AND WANDA H MORENO HIS         100 N CALVERT ST                                                                                     BALTIMORE       MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
11927             MORENO LUIS U                                701 NORTH MAIN STREET                                                                                LEOMINSTER      MA      01453    USA     TRADE PAYABLE                                                                       $313.59
11928             MORENO SANTOS                                CARRETERA 859 K1 H5 BO                                                                               CAROLINA        PR      00987    USA     TRADE PAYABLE                                                                       $103.92
11929             MORENO WENDY                                 421 LINCOLN STREET                                                                                   CARLSTADT       NJ      07072    USA     TRADE PAYABLE                                                                         $3.61
11930             MORENONUNEZ ROBERTO I                        10200 CENTRAL AVE SW TRLR 88                                                                         ALBUQUERQUE     NM      87121    USA     TRADE PAYABLE                                                                         $1.84
11931             MORENTIN MARCUS                              5018 MARCONI AVE APPT 206                                                                            CARMICHAEL      CA      95608    USA     TRADE PAYABLE                                                                        $20.11
11932             MORESELLS INC                                1701 QUINCY AVE STE 28                                                                               NAPERVILLE      IL      60540    USA     TRADE PAYABLE                                                                       $310.59
11933             MORGAN & POTTINGER                           204 EAST MARKET ST                                                                                   LOUISVILLE      KY      40202    USA     TRADE PAYABLE                                                                       $134.56
11934             MORGAN & POTTINGER                           204 EAST MARKET ST                                                                                   LOUISVILLE      KY      40202    USA     TRADE PAYABLE                                                                        $60.93
11935             MORGAN & POTTINGER                           204 EAST MARKET ST                                                                                   LOUISVILLE      KY      40202    USA     TRADE PAYABLE                                                                        $60.93
11936             MORGAN & POTTINGER                           204 EAST MARKET ST                                                                                   LOUISVILLE      KY      40202    USA     TRADE PAYABLE                                                                        $92.23
11937             MORGAN & POTTINGER                           204 EAST MARKET ST                                                                                   LOUISVILLE      KY      40202    USA     TRADE PAYABLE                                                                       $310.16
11938             MORGAN & POTTINGER                           204 EAST MARKET ST                                                                                   LOUISVILLE      KY      40202    USA     TRADE PAYABLE                                                                       $157.11
11939             MORGAN & POTTINGER                           204 EAST MARKET ST                                                                                   LOUISVILLE      KY      40202    USA     TRADE PAYABLE                                                                       $103.98
11940             MORGAN BORNSTEIN & MORGAN                    1236 BRACE RD STE K                                                                                  CHERRY HILL     NJ      08034    USA     TRADE PAYABLE                                                                        $56.74
11941             MORGAN COUNTY SUPERIOR COURT                 MORGAN COUNTY SUPERIOR COURT PO BOX                                                                  MARTINSVILLE    IN      46151    USA     TRADE PAYABLE                                                                         $0.55
                                                               1556
11942             MORGAN CTY DISTRICT CT                       P O BOX 668                                                                                          DECATUR         AL      35602    USA     TRADE PAYABLE                                                                      $345.56
11943             MORGAN ELIZABETH                             2834 14TH PL                                                                                         MERIDIAN        MS      39305    USA     TRADE PAYABLE                                                                      $116.27
11944             MORGAN JOHN S                                100 N CALVERT ST                                                                                     BALTIMORE       MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11945             MORGAN MILLER LLC                            131 W VICTORIA STREET                                                                                LONG BEACH      CA      90805    USA     TRADE PAYABLE                                                                      $109.03
11946             MORGAN SEDLAK                                1268 ROUTE 212                                                                                       SAUGERTIES      NY      12477    USA     INSURANCE CLAIMS     10/22/2017       X            X              X          UNDETERMINED
11947             MORGAN WHITE M                               8119 MARINERS DR 503                                                                                 STOCKTON        CA      95219    USA     TRADE PAYABLE                                                                      $353.96
11948             MORGANTOWN UTILITY BOARD                     PO BOX 852                                                                                           MORGANTOWN      WV      26507    USA     UTILITIES PAYABLE                                                                  $312.94
11949             MORGENROTH DONALD PAUL INDIVIDUALLY          155 NORTH MAIN STREET                                                                                EDWARDSVILLE    IL      62025    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AND AS SPECIAL ADMINISTRATOR OF THE ESTATE
                  OF DONALD ALFRED MORGENROTH DECEASED

11950             MORIAH MCCORKLE                              161 S HIGH ST 205                                                                                    AKRON           OH      44308    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11951             MORIN JOANN M                                115 BLACKSTONE STREET                                                                                BLACKSTONE      MA      01504    USA     TRADE PAYABLE                                                                        $0.39
11952             MORIN KEVIN M                                226 KINGS MOUNTAIN STREET                                                                            YORK            SC      29745    USA     TRADE PAYABLE                                                                        $3.84
11953             MORINAS ELIZABETH SPECIAL ADMINISTRATOR      612 STATE ST                          SCHENECTADY                                                    NY              NY      12305    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  FOR THE ESTATE OF JOHN MORIN AND
                  ELIZABETH MORINAS SPOUSE
11954             MORIZONO ANGELINA                            47-185-E                                                                                             HONOLULU        HI      96744    USA     TRADE PAYABLE                                                                         $1.82
11955             MORLEY DONALD J                              19 EMERSON ST                                                                                        WEYMOUTH        MA      02189    USA     TRADE PAYABLE                                                                      $437.92
11956             MORPHIS LARRY                                155 NORTH MAIN STREET                                                                                EDWARDSVILLE    IL      62025    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11957             MORRELL CONNIE                               3828 COUNTRY CLUB RD E                                                                               WINSTON-SALEM   NC      27104    USA     TRADE PAYABLE                                                                     $1,165.46
11958             MORRELL JOHN J AND MARY ELLEN MORRELL        PHILADELPHIA CITY HALL                CHESTNUT ST                                                    PHILADELPHIA    PA      19107    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HW
11959             MORRIS CLARK                                 2403 PORTAL ROAD                                                                                     CHESAPEAKE      VA      23324    USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
11960             MORRIS JENESHIA S                            3433A N RICHARDS ST                                                                                  MILWAUKEE       WI      53212    USA     TRADE PAYABLE                                                                       $12.34
11961             MORRIS JENNIFER                              20 EMERY CIRCLE                                                                                      DELMAR          DE      19940    USA     TRADE PAYABLE                                                                        $1.85
11962             MORRIS JULIA E                               16588 243RD AVE NW                                                                                   BIG LAKE        MN      55309    USA     TRADE PAYABLE                                                                        $1.85
11963             MORRIS LEE A                                 15930 NE 6TH STREET                                                                                  BELLEVUE        WA      98008    USA     TRADE PAYABLE                                                                        $0.93
11964             MORRIS LIESSENCE M                           107A NILES HILL ROAD                                                                                 NEW LONDON      CT      06320    USA     TRADE PAYABLE                                                                       $22.17
11965             MORRIS MICHAEL D                             1200 ONTARIO ST                                                                                      CLEVELAND       OH      44113    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11966             MORRIS PATRICIA AND WILLIAM MORRIS HER       10 N TUCKER BLVD                                                                                     ST LOUIS        MO      63101    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
11967             MORRIS STANLEY W AND KAREN                   100 N CALVERT ST                                                                                     BALTIMORE       MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11968             MORRIS THOMAS AND ELLEN MORRIS HIS WIFE      10 N TUCKER BLVD                                                                                     ST LOUIS        MO      63101    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

11969             MORRISON MICHAEL                             934 NARRAGANSETT TRL                                                                                 BUXTON          ME      04093    USA     TRADE PAYABLE                                                                        $37.82
11970             MORRISON NATASHA K                           126 FULTON AVENUE                                                                                    ROCHESTER       NY      14608    USA     TRADE PAYABLE                                                                         $1.83
11971             MORSBERGER JOHN T                            15 GAITHER MANOR DR 1                                                                                SYKESVILLE      MD      21784    USA     TRADE PAYABLE                                                                         $4.94
11972             MORSE MAKAYLA                                2607 WEST LACROSSE AVENUE                                                                            SPOKANE         WA      99205    USA     TRADE PAYABLE                                                                         $1.85
11973             MORTEN AMIELLISHA A                          1934 8 12 ST SE UNIT B                                                                               ROCHESTER       MN      55904    USA     TRADE PAYABLE                                                                        $72.87
11974             MORTLEY CRAIG M                              32 IRVING STREET APT 1                                                                               WORCESTER       MA      01609    USA     TRADE PAYABLE                                                                        $13.75
11975             MORTON ARBORETUM                             4100 ILLINOIS ROUTE 53                                                                               LISLE           IL      60532    USA     TRADE PAYABLE                                                                     $3,100.00
11976             MORTON ARBORETUM                             4100 ILLINOIS ROUTE 53                                                                               LISLE           IL      60532    USA     TRADE PAYABLE                                                                     $1,400.00
11977             MORTON CAROLYN AS PERSONAL                   7741 ROSWELL RD NE 234A                                                                              ATLANTA         GA      30350    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE TO THE ESTATE OF JAMES
                  MORTON DECEASED
11978             MORTON SALT INC                              P O BOX 93052                                                                                        CHICAGO         IL      60673    USA     TRADE PAYABLE                                                                    $33,646.07
11979             MOSELEY LELAND                               155 NORTH MAIN STREET                                                                                EDWARDSVILLE    IL      62025    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11980             MOSES RONALD                                 116 JOHN STREET 15TH FLOOR                                                                           NEW YORK        N       10038            TRADE PAYABLE                                                                      $586.35
11981             MOSES ROSENBERG                              51 FOREST RD SUITE 316-117                                                                           MONROE           NY     10950    USA     TRADE PAYABLE                                                                     $2,312.81
11982             MOSEY DEBRA L                                2859 WALLACE HILLS CT NW                                                                             SALEM           OR      97304    USA     TRADE PAYABLE                                                                         $1.12
11983             MOSKOWITZ JAYEME INDIRA AKA INDERMATIE       99 MAIN ST                                                                                           HEMPSTEAD       NY      11550    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MOSKOWITZ
11984             MOSLEY ROBERT L SR AND ROSETTA E HIS WIFE    100 N CALVERT ST                                                                                     BALTIMORE       MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11985             MOSQUEDA BRENDA                              345 APPLE AVE                                                                                        CAMARILLO       CA      93004    USA     TRADE PAYABLE                                                                      $147.21
11986             MOSS ROBERT A AND DIANE P CASAGNI            250 BENEFIT ST                                                                                       PROVIDENCE      RI      02903    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11987             MOSSEAU MATTHEW                              15 BONNIE BURN RD NONE                                                                               GOOSE CREEK     SC      29445    USA     TRADE PAYABLE                                                                       $75.00
11988             MOSTACCI DANTE J                             24 AMORY STREET                                                                                      LYNN            MA      01902    USA     TRADE PAYABLE                                                                        $1.80
11989             MOTON TERRANCE D                             4715 BONNY OAKS DRIVE APT 901                                                                        CHATTANOOGA     TN      37416    USA     TRADE PAYABLE                                                                       $11.70
11990             MOTOR CITY LIGHTING                          12345 STARK RD                                                                                       LIVONIA         MI      48150    USA     TRADE PAYABLE                                                                       $20.29


                                                                                                                                                Page 152 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                         Doc 20                  Filed 01/18/19
                                                                                                                                          Schedule Entered            01/18/19
                                                                                                                                                   E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                  Case Number: 18-23537
                                                                                                                                          Pg 793 of 1461




                                                                                                                                                                                                                                                          Contingent

                                                                                                                                                                                                                                                                       Unliquidated

                                                                                                                                                                                                                                                                                      Disputed
Row No. Account   Creditor's Name                             Address 1                            Address 2                          Address 3         Address 4     City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                              Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                 Offset
                                                                                                                                                                                                                                                                                                                 (Y/N)
11991             MOTORHEAD ZONE INC                          119 NASHVILLE HIGHWAY SUITE 117                                                                         COLUMBIA         TN      38401        USA     TRADE PAYABLE                                                                      $993.27
11992             MOUGHALIAN                                  417 W ALLEN AVE SUITE 108                                                                               SAN DIMAS        CA      91773        USA     TRADE PAYABLE                                                                       $42.42
11993             MOULTON HARRY C AND PHYLLIS E KENT          100 N CALVERT ST                                                                                        BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MOULTON HIS WIFE
11994             MOUNKES RICHARD AND LAUREN ASO CSAA         1 COURT ST                                                                                              OROVILLE         CA      95965        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE EXCHANGE
11995             MOVAZ TECH LLC                              4797 NW 72ND AVE                                                                                        MIAMI            FL      33166        USA     TRADE PAYABLE                                                                      $788.23
11996             MOWRY VERNON W AND MARIAN                   100 N CALVERT ST                                                                                        BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
11997             MOWTOWNUSA                                  6095 PINE MTN ROAD SUITE 107                                                                            KENNESAW         GA      30152        USA     TRADE PAYABLE                                                                    $12,385.25
11998             MOXLEY JR; WILLIAM AND DEBORAH MOXLEY HIS   100 N CALVERT ST                                                                                        BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
11999             MOYA CELINE                                 6905 CLEGHORN RD NW NA                                                                                  ALBUQUERQUE      NM      87120        USA     TRADE PAYABLE                                                                         $2.77
12000             MOYEDAJESUS M                               8412 ALDER AVE                                                                                          FONTANA          CA      92335        USA     TRADE PAYABLE                                                                        $70.46
12001             MOYNIHAN ANGELA M                           118 3RD AVENUE                                                                                          KINGSTON         NY      12401        USA     TRADE PAYABLE                                                                         $8.46
12002             MOYRA COLON ALERS                           BARRIO CAVAN                         BUZON 171                                                          AGUADILLO        PR      00603        USA     INSURANCE CLAIMS     9/19/2016        X            X              X          UNDETERMINED
12003             MOZAFAR TABIBNIA                            1220 S MAPLE AVE 501                                                                                    LOS ANGELES      CA      90015        USA     TRADE PAYABLE                                                                        $15.30
12004             MP2 ENERGY TEXAS                            PO BOX 733560                                                                                           DALLAS           TX      75373-3560   USA     UTILITIES PAYABLE                                                                $28,295.45
12005             MR DIRECT INT                                                                                                                                                                                     TRADE PAYABLE                                                                     $1,224.10
12006             MR LOUS STUFF LLC                           1497 POINSETTIA AVE STE 157                                                                             VISTA            CA      92081        USA     TRADE PAYABLE                                                                        $72.32
12007             MR VACUUM INC                               610 BROADHOLLOW RD SUITE 3C                                                                             MELVILLE         NY      11747        USA     TRADE PAYABLE                                                                    $32,330.45
12008             MRC RECEIVABLES CORP                        P O BOX 270288                                                                                          MILWAUKEE        WI      53227        USA     TRADE PAYABLE                                                                        $46.15
12009             MRC RECEIVABLES CORP                        P O BOX 270288                                                                                          MILWAUKEE        WI      53227        USA     TRADE PAYABLE                                                                     $1,174.55
12010             MRC RECEIVABLES CORP                        P O BOX 270288                                                                                          MILWAUKEE        WI      53227        USA     TRADE PAYABLE                                                                        $14.74
12011             MRS NOHA AZZI                               7394 KELSHIRE TRACE                                                                                     MECHANICSVILLE   VA      23111        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
12012             MRWATCH                                     1967 E MAPLE ST                                                                                         SUITE 110        OH      44720        USA     TRADE PAYABLE                                                                     $5,098.94
12013             MSCEE INC                                                                                                                                                                                         TRADE PAYABLE                                                                      $105.25
12014             MSG SERVICES                             205 S WESTGATE DR                                                                                          GREENSBORO       NC      27407        USA     TRADE PAYABLE                                                                     $8,215.04
12015             MT GUARANTEED STUDENT LOAN PGM           CO NATIONAL PROCESSING CENTERPO BOX                                                                        PLEASANTON       C       94566-90             TRADE PAYABLE                                                                        $20.66
                                                           9055
12016             MTD PRODUCTS INC                         CLEVELAND OH 44193-0219                                                                                    CLEVELAND         OH     44193-0219   USA     TRADE PAYABLE                                                                  $2,031,127.70
12017             MTD PRODUCTS INC                         CLEVELAND OH 44193-0219                                                                                    CLEVELAND         OH     44193-0219   USA     TRADE PAYABLE                                                                  $5,006,037.34
12018             MTD SOUTHWEST INC                        CLEVELAND OH 44193-0219                                                                                    CLEVELAND         OH     44193-0219   USA     TRADE PAYABLE                                                                  $1,303,082.76
12019             MUA DAVID                                5551 LINK AVE                                                                                              HALETHORPE       MD      21227        USA     TRADE PAYABLE                                                                         $63.18
12020             MUGHNI SYED S                            7337 S WOODWARD AVE APT 303                                                                                WOODRIDGE        IL      60517        USA     TRADE PAYABLE                                                                         $77.05
12021             MUHAREB HARV                             8700 S 83RD CT                                                                                             HICKORY HILLS    IL      60457        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
12022             MUJICA RUBEN A                           CALLE 5 1E 10 URB LA PROVI                                                                                 TOA ALTA         PR      00953        USA     TRADE PAYABLE                                                                          $0.26
12023             MULKEY NORMA AS PERSONAL REPRESENTATIVE 500 NORTH KING STREET                                                                                       WILMINGTON       DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF RICHARD MULKEY DECEASED
                  ET AL
12024             MULKHEY JOSEPH T                         18878 FORGOTTEN HARBOR COURT                                                                               REHOBOTH         DE      19971        USA     TRADE PAYABLE                                                                      $583.15
12025             MULLEN BRYAN T                           2885 HIGHLAND DRIVE                                                                                        CARLSBAD         CA      92008        USA     TRADE PAYABLE                                                                      $236.49
12026             MULLINGS SHANESE                         45 LOTT STREET                                                                                             BROOKLYN         NY      11226        USA     TRADE PAYABLE                                                                         $1.84
12027             MULLINS CECILIA                          200 DERBIGNY ST                                                                                            GRETNA           LA      70053        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12028             MULLINS PHASOUTHA                        219 N PARK DR                                                                                              ARLINGTON        VA      22203        USA     TRADE PAYABLE                                                                        $59.63
12029             MULTI-LINK APPAREL JIANGYIN CORP         NO8 HUAGANG WEST ROAD                   SHIZHUANG TOWN                                                     JIANGYIN         CHINA   214446               TRADE PAYABLE                                                                   $208,627.80
12030             MULVEY MADDISON A                        147 PINE ST                                                                                                BROCKTON         MA      02302        USA     TRADE PAYABLE                                                                        $26.29
12031             MUMINOV DAVRON R                         9 N RITTERS LN                                                                                             BALTIMORE        MD      21117        USA     TRADE PAYABLE                                                                      $174.41
12032             MUN WAIAU LLC                            133 BATES ST                                                                                               HONOLULU         HI      96817        USA     TRADE PAYABLE                                                                   $165,847.32
12033             MUN WAIAU LLC                            133 BATES ST                                                                                               HONOLULU         HI      96817        USA     TRADE PAYABLE                                                                    $74,898.79
12034             MUNCHKIN INC                             P O BOX 514036                                                                                             LOS ANGELES      CA      90051        USA     TRADE PAYABLE                                                                     $4,682.30
12035             MUNCIE SANITARY DISTRICT                 PO BOX 2605                                                                                                FORT WAYNE       IN      46801        USA     UTILITIES PAYABLE                                                                  $152.20
12036             MUNDI LIMITED                            SUITE 721 OCEAN CENTER                  HARBOUR CITY TSIMSHATSUI                                           KOWLOON                                       TRADE PAYABLE                                                                   $156,769.08
12037             MUNDIAL INC                              19 WALPOLE PARK SOUTH                                                                                      WALPOLE          MA      02081        USA     TRADE PAYABLE                                                                      $330.64
12038             MUNDIS STACY                             1820 DAKOTA DRIVE N APT 302                                                                                FARGO            ND      58102        USA     TRADE PAYABLE                                                                        $16.95
12039             MUNOZ BLAKE J                            1615 NW 34TH                                                                                               LAWTON           OK      73505        USA     TRADE PAYABLE                                                                     $1,454.39
12040             MUNSEY JAMES E                           100 N CALVERT ST                                                                                           BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12041             MURFREESBORO ELECTRIC DEPARTMENT MED     PO BOX 9                                                                                                   MURFREESBORO     TN      37133-0009   USA     UTILITIES PAYABLE                                                                 $2,367.12
12042             MURIE CROM                               7904 NEVADA STREET                                                                                         METARIE          LA      70003        USA     INSURANCE CLAIMS     6/10/2018        X            X              X          UNDETERMINED
12043             MURPHY CONNOR                            19 AZEL ROAD                                                                                               BRAINTREE        MA      02184        USA     TRADE PAYABLE                                                                        $36.94
12044             MURPHY RICHARD AND JACQUELINE MURPHY     100 N CALVERT ST                                                                                           BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
12045             MURPHY TIFFANY                           333 NW 5TH APT 1001                                                                                        STOCKTON         CA      95205        USA     TRADE PAYABLE                                                                        $1.85
12046             MURPHY WILLLIAM INDIVIDUALLY AND AS      155 NORTH MAIN STREET                                                                                      EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  ELEANOR MURPHY DECEASED
12047             MURPHY ZHAIRE                            1035 LINDEN ST                                                                                             CA               CA      94607        USA     TRADE PAYABLE                                                                        $79.06
12048             MURRAY AMY                               9322 S LONGBRANCH AVE                                                                                      INVERNESS        FL      34452        USA     TRADE PAYABLE                                                                      $100.00
12049             MURRAY GABRIELLE M                       547 COLUMBINE                                                                                              CAPE GIRARDEAU   MO      63701        USA     TRADE PAYABLE                                                                        $19.94
12050             MURRAY JACOB V                           5109 MARWOOD DRIVE                                                                                         RALEIGH          NC      27604        USA     TRADE PAYABLE                                                                         $1.85
12051             MURRAY JEAN L AND MARCUS MURRAY WH       PHILADELPHIA CITY HALL                  CHESTNUT ST                                                        PHILADELPHIA     PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12052             MURRAY JOHN D                            3822 BAXTER AVE                                                                                            NASHVILLE        TN      37216        USA     TRADE PAYABLE                                                                        $52.00
12053             MURRAY RAY                               5620 NORTHWEST DRIVE                                                                                       OMAHA            NE      68104        USA     TRADE PAYABLE                                                                         $1.17
12054             MURREN JOHN                              1006 CROSLEY DRIVE                                                                                         DUNEDIN          FL      34698        USA     TRADE PAYABLE                                                                         $1.84
12055             MUSA OZTURK                              205 MILLER AVE                                                                                             ELMWOOD PARK     NJ      07407        USA     TRADE PAYABLE                                                                      $966.96
12056             MUSA SUMMER A                            2529 NW OVERLOOK DR 226                                                                                    HILLSBORO        OR      97124        USA     TRADE PAYABLE                                                                         $1.16
12057             MUSEMINICOM                              1604 E LAWSON                                                                                              DURHAM           NC      27703        USA     TRADE PAYABLE                                                                      $132.57
12058             MUSIC CITY METALS COMPANY INC            2633 GRANDVIEW AVE                                                                                         NASHVILLE        TN      37211        USA     TRADE PAYABLE                                                                     $2,618.40
12059             MUSKEGON COMMUNITY COLLEGE               JOHND BRADSHAW P C PO BOX 50431                                                                            KALAMAZOO        MI      49005        USA     TRADE PAYABLE                                                                      $755.14
12060             MUSSELWHITE MILLICENT AS PERSONAL        500 NORTH KING STREET                                                                                      WILMINGTON       DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF AUTLEY
                  MUSSELWHITE & MILLICENT MUSSELWHITE
                  INDIVID
12061             MUSTAFA CETIN                            MUSTAFA CETIN 13101 FRUIT AVE NE APT2                                                                      ALBUQUERQUE      NM      87123        USA     TRADE PAYABLE                                                                       $154.69
12062             MWAVECOM                                 743 W CRESCENT DR                                                                                          AZUSA            CA      91702        USA     TRADE PAYABLE                                                                       $346.87
12063             MY FAVE SHOES                            2640 SOUTH MYRTLE AVE SUITE 10                                                                             MONROVIA         CA      91016        USA     TRADE PAYABLE                                                                         $13.98
12064             MY GEAR STORE INC                        LONG BEACH                                                                                                                  CA      90802        USA     TRADE PAYABLE                                                                      $3,607.85
12065             MY ORO USA INC                           62 W 47TH ST SUITE 704                                                                                     NEW YORK         NY      10036        USA     TRADE PAYABLE                                                                          $8.85
12066             MYBECCA INC                              4851 S ALAMEDA STREET                                                                                      VERNON           CA      90058        USA     TRADE PAYABLE                                                                       $231.55


                                                                                                                                                  Page 153 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                            Doc 20      Filed 01/18/19
                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                        E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                               Pg 794 of 1461




                                                                                                                                                                                                                                                 Contingent

                                                                                                                                                                                                                                                              Unliquidated

                                                                                                                                                                                                                                                                             Disputed
Row No. Account   Creditor's Name                           Address 1                              Address 2               Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                     Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                        Offset
                                                                                                                                                                                                                                                                                                        (Y/N)
12067             MYERS ARTHUR AS PERSONAL REPRESENTATIVE   100 N CALVERT ST                                                                               BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF JOAN MYERS

12068             MYERS BONNIE J                            56 PATERSON ST                                                                                 NEW BRUNSWICK      NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12069             MYERS MARGARET PEARL PERSONAL             100 N CALVERT ST                                                                               BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF LARRY L
                  MYERS ET AL
12070             MYERS STEPHEN P                           306 JACOB TRAIL                                                                                ROCKMART           GA      30153        USA     TRADE PAYABLE                                                                       $46.15
12071             MYERS TOM AND FRANCES                     1200 ONTARIO ST                                                                                CLEVELAND          OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12072             MYETIESCOM CHRIS BIEDA                                                                                                                                                                   TRADE PAYABLE                                                                      $285.68
12073             MYFUN CORP                                9825 KLINGERMAN STREET                                                                         SOUTH EL MONTE     CA      91733        USA     TRADE PAYABLE                                                                       $48.06
12074             MYHRA JOHN                                724 N 32ND STREET                                                                              BISMARCK           ND      58501        USA     TRADE PAYABLE                                                                       $24.94
12075             MYHRE JUSTIN                              14030 KRYPTON ST NW                                                                            RAMSEY             MN      55303        USA     TRADE PAYABLE                                                                      $356.21
12076             MYLENE PAZMINO                            414 FRANKLIN STREET                                                                            ELIZABETH          NJ      07206        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
12077             MYLER DAVID                               5055 LINDENWOOD                                                                                ST LOUIS           MO      63109        USA     TRADE PAYABLE                                                                        $1.84
12078             MYLOVEBUGROCKY                            PO BOX 6114                                                                                    LAWRENCEVILLE      NJ      08648        USA     TRADE PAYABLE                                                                      $326.29
12079             MYRA BEATO                                1750 MARION AVE                        APT 6A                                                  LAS VEGAS          NV      89115        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
12080             MYRA COCHRAN                              6165 GRANDRIDGE POINT DR                                                                       PAINESVILLE        OH      44077-9767   USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
12081             MYRA LAMBERT                              2837 BLUEBELL ROAD                                                                             GILMER             TX      75644        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
12082             MYRA SEKEROGLOU                           106 HUSE DRIVE                                                                                 ANNE ARUNDEL       MD      21403        USA     INSURANCE CLAIMS     10/15/2018       X            X              X          UNDETERMINED
                                                                                                                                                           COUNTY
12083             MYREX THOMAS W PERSONAL REPRESENTATIVE    250 BENEFIT ST                                                                                 PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  FOR THE ESTATE OF THOMAS K MYREX

12084             MYRIAM BRUENO                             224 WHITLEY DRIVE                                                                              CHAMBERSBURG       PA      17201        USA     INSURANCE CLAIMS     4/26/2018        X            X              X          UNDETERMINED
12085             MYRL STONE                                1909 JUDD HILLSIDE ROAD                                                                        HONOLULU           HI      96822        USA     INSURANCE CLAIMS     1/24/2018        X            X              X          UNDETERMINED
12086             MYRNA & ROY BROWN                         8 SHAMROCK CIRCLE                                                                              SANTA ROSA         CA      95403        USA     INSURANCE CLAIMS     11/15/2015       X            X              X          UNDETERMINED
12087             MYRNA RODRIGUEZ AMBERT                    URB BAYAMON GARDENS                    O16 CALLE 12                                            BAYAMON GARDEN     PR      00957        USA     INSURANCE CLAIMS     12/11/2017       X            X              X          UNDETERMINED
12088             MYRNCZA GARY G                            401 BOSLEY AVE                                                                                 TOWSON             MD      21204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12089             MYRON BRINSON                             2950 NW 68TH STREET                                                                            MIAMI              FL      33147        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
12090             MYRTHA CLENDINEN                          14 BARTON RD                                                                                   MIDDLEBOROUGH      MA      02346        USA     INSURANCE CLAIMS     7/31/2015        X            X              X          UNDETERMINED
12091             MYRTLE ROSETTO                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
12092             MYTIMEPIECE                                                                                                                                                                              TRADE PAYABLE                                                                     $1,537.50
12093             MZIRP INC                                 MCFARLAND CA 93250                                                                             MCFARLAND          CA      93250      USA       TRADE PAYABLE                                                                     $1,073.66
12094             MZIRP INC                                 31381 POND RD STE 4                                                                            MCFARLAND          CA      93250-9795 USA       UTILITIES PAYABLE                                                                  $460.80
12095             NA                                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
12096             NABIL ZAKI                                129 39TH ST                            A                                                       NEWPORT BEACH      CA      92663        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
12097             NACI PROPERTY MGMT WHISPERING             P O BOX 312125                                                                                 ATLANTA            GA      31131        USA     TRADE PAYABLE                                                                         $8.71
12098             NADEEM MAHNOOR                            803 HIGHLAND COURT                                                                             MECHANICSBURG      PA      17050        USA     TRADE PAYABLE                                                                         $0.75
12099             NADER KALKHORAN                           50 JOHN E SMITH DRIVE                                                                          TEWKSBURY          MA      01876        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
12100             NADIA & WELDON MILLER                     6705 FAIRGLEN DRIVE                                                                            ARLINGTON          TX      76002        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
12101             NADIA GHONEIM                             7419 MAGNOLIA SHADDOWS LN                                                                      HOUSTON            TX      77095        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
12102             NADIA QUINONES VELEZ                      VILLA CAROLINA                         D37 CALLE 2                                             CAROLINA           PR      00985-5408   USA     INSURANCE CLAIMS     11/30/2015       X            X              X          UNDETERMINED
12103             NADINE COUNTRYMAN                         2729 BROWN BRIDGE RD SE                                                                        DALTON             GA      30721        USA     INSURANCE CLAIMS     7/24/2015        X            X              X          UNDETERMINED
12104             NADINE FISHER                             1524 APPLE GROVE LN                                                                            WESTMONT           IL      60559        USA     TRADE PAYABLE                                                                     $1,337.49
12105             NADOLNY JOHN AND SANDRA L NADOLNY HIS     100 N CALVERT ST                                                                               BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
12106             NAEEM & MAHREEN AHMED                     11061 ULLSWATER LANE                                                                           WINDERMERE         FL      34786        USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
12107             NAEEM MOHAMMAD A                          7537 LEE HIGHWAY APT F                                                                         FALLS CHURCH       VA      22042        USA     TRADE PAYABLE                                                                        $1.85
12108             NAGY RONALD AND CHRISTINE NAGY            155 NORTH MAIN STREET                                                                          EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12109             NAHIA ZORUB                               4616 PRESTWOOD DRIVE                                                                           OLNEY              MD      20832        USA     INSURANCE CLAIMS     6/12/2016        X            X              X          UNDETERMINED
12110             NAIA BONO                                 9 BYRON DRIVE                                                                                  MANCHESTER         NJ      08759        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
                                                                                                                                                           TOWNSHIP
12111             NAIKA VALLE COLON                         160 CALLE B                                                                                    ARECIBO            PR      00612-9408   USA     INSURANCE CLAIMS     4/7/2018         X            X              X          UNDETERMINED
12112             NAISMITH II DAVID                         250 BENEFIT ST                                                                                 PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12113             NAJIBA TURKIEH                            1525 CLEVENGER DRIVE                                                                           MODESTO            CA      95356        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
12114             NAKANISHI DAVID                           5944 SARATOGA LN                                                                               ANACORTES          WA      98221        USA     TRADE PAYABLE                                                                      $349.19
12115             NALU GROUP LLC                            P O BOX 240422                                                                                 HONOLULU           HI      96824        USA     TRADE PAYABLE                                                                     $2,967.98
12116             NAM COLLINS                               94037 KUAHELANI DRIVE                  APARTMENT 120                                           MILILANI           HI      96789        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
12117             NAME BRANDS SOLUTIONS INC                 13492 RESEARCH BLVD STE 120 178                                                                AUSTIN              TX     78750        USA     TRADE PAYABLE                                                                        $10.63
12118             NAN POTTER                                2041 FORT HARRODS DRIVE                                                                        LEXINGTON          KY      40513        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
12119             NANCY & ADRIAN HALL                       12074 SW WHISTLER'S LOOP                                                                       TIGARD             OR      97223        USA     INSURANCE CLAIMS     9/19/2016        X            X              X          UNDETERMINED
12120             NANCY & MICHAEL WOODS                     450 BLUE BEECH WAY                                                                             CHESAPEAKE         VA      23320        USA     INSURANCE CLAIMS     2/8/2017         X            X              X          UNDETERMINED
12121             NANCY & RUSSELL COBURN                    39147 CAMP                                                                                     HARRISON           MI      48045        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
12122             NANCY ANDERSON                            3309 MENLO AVE                                                                                 CINCINNATI         OH      45208        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
12123             NANCY BENDER                              UNKNOWN                                                                                        UNKNOWN            TN                   USA     INSURANCE CLAIMS     1/22/2016        X            X              X          UNDETERMINED
12124             NANCY BURKHART                            2702 GRAND AVE                                                                                 NIAGARA FALLS      NY      14301        USA     INSURANCE CLAIMS     11/29/2013       X            X              X          UNDETERMINED
12125             NANCY CASTILLO                            2716 TISINGER AVE                                                                              DALLAS             TX      75228        USA     INSURANCE CLAIMS     2/28/2018        X            X              X          UNDETERMINED
12126             NANCY CHRISTIAN                           3328 MAYFLOWER STREET                                                                          JACKSONVILLE       FL      32205        USA     INSURANCE CLAIMS     6/9/2018         X            X              X          UNDETERMINED
12127             NANCY FLAHERTY                            UNKNOWN                                                                                        UNKNOWN            FL      33431        USA     INSURANCE CLAIMS     11/15/2017                                                   $3,000.00
12128             NANCY GILBERT                             2108 RIVER RIDGE RD                                                                            ARLINGTON          TX      76017        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
12129             NANCY HERNANDEZ                           1004 KING STREET                                                                               FILMOORE           CA      93015        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
12130             NANCY J WHALEY                            NANCY J WHALEY 13TRUSTEE STE 120 303                                                           ATLANTA            GA      30303        USA     TRADE PAYABLE                                                                      $427.00
                                                            PEACHTREE CTR AVE
12131             NANCY J WHALEY TRUSTEE                    303 PEACHTREE CENTER AVE                                                                       ATLANTA            GA      30303        USA     TRADE PAYABLE                                                                      $140.00
12132             NANCY J WHALEY TRUSTEE                    303 PEACHTREE CENTER AVE SUITE 120                                                             ATLANTA            GA      30303        USA     TRADE PAYABLE                                                                      $138.27
12133             NANCY J WHALEY TRUSTEE                    303 PEACHTREE CENTER AVE                                                                       ATLANTA            GA      30303        USA     TRADE PAYABLE                                                                     $1,089.00
12134             NANCY J WHALEY TRUSTEE                    303 PEACHTREE CENTER AVE SUITE 120                                                             ATLANTA            GA      30303        USA     TRADE PAYABLE                                                                      $520.06
12135             NANCY J WHALEY TRUSTEE                    303 PEACHTREE CENTER AVE                                                                       ATLANTA            GA      30303        USA     TRADE PAYABLE                                                                      $557.78
12136             NANCY J WHALEY TRUSTEE                    303 PEACHTREE CENTER AVE SUITE 120                                                             ATLANTA            GA      30303        USA     TRADE PAYABLE                                                                      $470.76
12137             NANCY J WHALEY TRUSTEE                    303 PEACHTREE CENTER AVE SUITE 120                                                             ATLANTA            GA      30303        USA     TRADE PAYABLE                                                                      $248.31
12138             NANCY J WHALEY TRUSTEE                    303 PEACHTREE CENTER AVE SUITE 120                                                             ATLANTA            GA      30303        USA     TRADE PAYABLE                                                                      $470.00
12139             NANCY KLEINSIELD                          2881 SW 22ND CIR                                                                               DELRAY BEACH       FL      33445        USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
12140             NANCY L GRIGSBY TRUSTEE                   PO BOX 853                                                                                     MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                      $112.62
12141             NANCY MACK                                160 NEW HOPE LANE                                                                              WILLIAMSTOWN       NJ      08094        USA     INSURANCE CLAIMS     9/20/2017                                                   $15,000.00
12142             NANCY MAJEROWICZ                          P O BOX 7370                                                                                   BLOOMFIELD HILLS   MI      48302        USA     TRADE PAYABLE                                                                        $18.46
12143             NANCY MARTINEZ                            88 DAVIDSON ST                                                                                 CHULA VISTA        CA      91910        USA     INSURANCE CLAIMS     10/27/2014       X            X              X          UNDETERMINED
12144             NANCY OCASIO ORTIZ                        HC 03 PO BOX 11828                                                                             COROZAL            PR      00783-9233   USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED


                                                                                                                                       Page 154 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                        18-23537-rdd                               Doc 20                Filed 01/18/19
                                                                                                                                        Schedule Entered            01/18/19
                                                                                                                                                 E/F: Part 3 Question 1      00:55:49                      Main Document                                                                                  Case Number: 18-23537
                                                                                                                                        Pg 795 of 1461




                                                                                                                                                                                                                                                             Contingent

                                                                                                                                                                                                                                                                          Unliquidated

                                                                                                                                                                                                                                                                                         Disputed
Row No. Account   Creditor's Name                       Address 1                                  Address 2                        Address 3         Address 4     City                State     Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                 Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                    Offset
                                                                                                                                                                                                                                                                                                                    (Y/N)
12145             NANCY PIZZUTI                         8174 HONEYSUCKLE DRIVE                                                                                      LIVERPOOL           NY        13090-6858   USA     INSURANCE CLAIMS     6/16/2018        X            X              X          UNDETERMINED
12146             NANCY RIVERA                          380 CALLE BUENAVENTURA                                                                                      SAN JUAN            PR        00915-2314   USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
12147             NANCY SMITH                           22700 30TH AVE S                                                                                            DES MOINES          WA        98198        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
12148             NANCY SPENCER GRIGSBY TRUSTEE         NANCY SPENCER GRIGSBY TRUSTEEP O BOX                                                                        MEMPHIS             TN        381010853    USA     TRADE PAYABLE                                                                      $650.00
                                                        853
12149             NANCY TURLEY                          4615 S 151ST ST                                                                                             OMAHA               NE        68137        USA     INSURANCE CLAIMS     4/2/2018         X            X              X          UNDETERMINED
12150             NANCY VEGA                            807 E LINDEN ST                                                                                             RICHLAND            PA        17087        USA     TRADE PAYABLE                                                                        $49.45
12151             NANCY VERMEREN                        720 WEST SANTA MARIA ST 24                                                                                  SANTA PAULA         CA        93060        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
12152             NANCY VILLARREAL                      17060 HIGH PINE WAY                                                                                         CASTRO VALLEY       CA        94546        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
12153             NANCY VON SCHWAB                      2268 BLACK STONE DR                                                                                         BRENTWOOD           CA        94513        USA     INSURANCE CLAIMS     1/7/2017         X            X              X          UNDETERMINED
12154             NANCY WALL                            231 STONECREST DR                                                                                           ROEBUCK             SC        29376        USA     INSURANCE CLAIMS     7/6/2016         X            X              X          UNDETERMINED
12155             NANCY YANNUCCI                        31 JOURNEAY ST                                                                                              STATEN ISLAND       NY        10303        USA     INSURANCE CLAIMS     12/3/2017        X            X              X          UNDETERMINED
12156             NANCY ZEE                             3079 REVERE AVENUE                                                                                          OAKLAND             CA        94605        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
12157             NANJING SANIC TRADING CO LTD          ROOM 609 BANGNING TEC PLAZA                2 YUHUA AVE                                                      NANJING             CHINA     210012               TRADE PAYABLE                                                                   $106,932.61
12158             NANN RATHANA                          493 N SABRE DR                                                                                              FRESNO              CA        93727        USA     TRADE PAYABLE                                                                        $28.58
12159             NANO STAR VENTUES LIMITED             5TH SIUKE BUSINESS CENTER                  SHAN MEI ROAD HOW JIE TOWN                                       DONG GUAN CITY      CHINA     523000               TRADE PAYABLE                                                                   $315,174.08
12160             NANTICOKE MEMORIAL HOSP               C-O ADAM GERBER ESG 2255 STATE ST                                                                           DOVER               DE        19901        USA     TRADE PAYABLE                                                                      $270.40
12161             NANTONG SPLENDOR INTERNATIONAL        ROOM 2401-2402NO 20 BUILDING               ZHONGNAN CBD                                                     NANTONG             JIANGSU                        TRADE PAYABLE                                                                   $244,143.51

12162             NAOMI & WILLIAM MATSUZAKI             47-704 HALEMANU STREET                                                                                      KANEOHE             HI        96744        USA     INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
12163             NAPA COUNTY SHEFLFFS OFFICE           NAPA COUNTY SHEFLFFS OFFICE SHERIFFS CIVIL                                                                  NAPA                CA        94558        USA     TRADE PAYABLE                                                                      $269.92
                                                        DIVISION
12164             NAPPER MELISSA                        122 TENNIS CENTER DR APT14A                                                                                 MARIETTA            OH        45750        USA     TRADE PAYABLE                                                                        $77.20
12165             NARAIN BINDOO                         2112 PARK HOLAND COURT                                                                                      LEESBURG            FL        34748        USA     INSURANCE CLAIMS     7/6/2017         X            X              X          UNDETERMINED
12166             NARAIS MAHANDRA                       3016 TEXAS AVE SOUTH                                                                                        SAINT LOUIS PARK    MN        55426        USA     TRADE PAYABLE                                                                         $1.84
12167             NARCIZA ALVAREZ                       1475 W 46TH STREET 210                                                                                      HIALEAH             FL        33012        USA     INSURANCE CLAIMS     12/13/2015       X            X              X          UNDETERMINED
12168             NARVAEZ DAMARIS                       BO PINA EXT VILLA JUVENT UD PARCELA                                                                         TOA ALTA            PR        00953        USA     TRADE PAYABLE                                                                         $7.49
12169             NASHUA WASTE WATER SYSTEM             229 MIAN ST                                CITY HALL FIRST FLOOR                                            NASHUA              NH        03061        USA     UTILITIES PAYABLE                                                                  $860.21
12170             NASHVILLE ELECTRIC SERVICE            PO BOX 305099                                                                                               NASHVILLE           TN        37230-5099   USA     UTILITIES PAYABLE                                                                 $9,872.46
12171             NASIR TUKHI                           1412 WALNUT AVE                                                                                             VOORHEES            NJ        08043-3657   USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
12172             NASKA YOUKHANNA                       732 EAST LEXINGTON AVE 17                                                                                   EL CAJON            CA        92020        USA     INSURANCE CLAIMS     8/16/2017        X            X              X          UNDETERMINED
12173             NASSA BASICS LTD                      4 TAYABPUR NISCHINTAPUR                    ZIRABO SAVAR                                                     DHAKA               BANGLA                         TRADE PAYABLE                                                                   $424,986.48
                                                                                                                                                                                        DESH
12174             NASSA KNIT LTD                        1231 NORTH BEGUN BARI                      TEJGAON IA                                                       DHAKA               BANGLA    01208                TRADE PAYABLE                                                                   $421,093.98
                                                                                                                                                                                        DESH
12175             NATALI PARRAGA                        UNKNOWN                                                                                                     HOMESTEAD           FL                   USA       INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
12176             NATALIA BAEZ                          921 CARR 876 APT E101                                                                                       TRUJILLO ALTO       PR        00976-7501 USA       INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
12177             NATALIE BAIDEN                        520 CROFT SE                                                                                                GRAND RAPIDS        MI        49507      USA       TRADE PAYABLE                                                                     $3,256.05
12178             NATALIE GREEN                         1121 RIVERWOOD PLACE APT 912                                                                                DICKSON             TN        37055      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
12179             NATALIE MISSION                       4249 LYMAN DRIVE                                                                                            PHILADELPHIA        PA        19114      USA       INSURANCE CLAIMS     6/2/2016         X            X              X          UNDETERMINED
12180             NATALIE NAEGLE                        234 WOODHILL LANE                                                                                           NORTH SALT LAKE     UT        84054      USA       INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
12181             NATALIE NEALY                         1702 COLONY COURT                                                                                           LOUISVILLE          KY        40216      USA       INSURANCE CLAIMS     3/30/2018        X            X              X          UNDETERMINED
12182             NATALIE PARKER                        760 BARBADOS DRIVE                                                                                          WILLIAMSTOWN        NJ        08094      USA       INSURANCE CLAIMS     8/21/2015        X            X              X          UNDETERMINED
12183             NATALIE WALLACE                       5941 SUNLIGHT GARDEN WAY                                                                                    LAS VEGAS           NV        89118      USA       INSURANCE CLAIMS     5/24/2018        X            X              X          UNDETERMINED
12184             NATASHA EHLERS                        4825 CRESTSIDE DR                                                                                           SPARKS              NV        89436      USA       INSURANCE CLAIMS     6/30/2017        X            X              X          UNDETERMINED
12185             NATASHA FELTON                        UNKNOWN                                                                                                     UNKNOWN             TN                   USA       INSURANCE CLAIMS     8/30/2017        X            X              X          UNDETERMINED
12186             NATASHA SCOTT                         UNKNOWN                                                                                                     UNKNOWN             TN                   USA       INSURANCE CLAIMS     9/2/2018         X            X              X          UNDETERMINED
12187             NATASHIA SATTERWHITE                  6 CALLAHAN CIRCLE                                                                                           DURHAM              NC        27703      USA       INSURANCE CLAIMS     4/19/2018        X            X              X          UNDETERMINED
12188             NATE AND AMES INC                                                                                                                                                                                    TRADE PAYABLE                                                                        $25.14
12189             NATE NGUYEN                           2729 OTHELLO AVE                                                                                            SAN JOSE            CA        95122        USA     TRADE PAYABLE                                                                     $2,048.88
12190             NATHAN CORREA                         20900 COSTA BRAVA                                                                                           SANTA CLARITA       CA        91321        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
12191             NATHAN CORREA                         20900 COSTA BRAVA                                                                                           SANTA CLARITA       CA        91321        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
12192             NATHAN CRAWFORD                       301 WAYSIDE COURT                                                                                           WINCHESTER          KY        40391        USA     INSURANCE CLAIMS     6/7/2018         X            X              X          UNDETERMINED
12193             NATHAN CURRY                          1104 TIMBERLEA DR                                                                                           BEL AIR             MD        21014        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
12194             NATHAN DAY                            717 KIRKWOOD DRIVE                                                                                          GREENCASTLE         IN        46135        USA     TRADE PAYABLE                                                                      $248.18
12195             NATHAN MEUSER                                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
12196             NATHAN RICHARDSON                                                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
12197             NATHAN TIMM                                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
12198             NATHAN YOUNG                                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
12199             NATHANIAL VALENCIA                    167 SUNRISE RD                                                                                              SAN FELIPE PUEBLO   NM        87001        USA     INSURANCE CLAIMS     9/2/2018         X            X              X          UNDETERMINED
12200             NATHANIEL COLEY                       7107 BROOKSHIRE LN                                                                                          CLARKSVILLE         MD        21029        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
12201             NATHANIEL OSBORN                      10559 WILDERNESS LANE                                                                                       PENSACOLA           FL        32534        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
12202             NATHANIEL REZA                        10930 ORION AVE                                                                                             MISSION HILLS       CA        91345-1336   USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
12203             NATHANSON MELVILLE AND SHIRLEY JANE   600 W JEFFERSON ST 2008                                                                                     LOUISVILLE          KY        40202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  NATHANSON
12204             NATIONAL ARTCRAFT                     300 CAMPUS DRIVE                                                                                            AURORA              OH        44202        USA     TRADE PAYABLE                                                                       $137.15
12205             NATIONAL COLLEGIATE STUDENT LO        SHERMETA ADAMS VON ALLKEN PP O BOX 5016                                                                     ROCHESTER           MI        48308        USA     TRADE PAYABLE                                                                       $587.53

12206             NATIONAL DISTRIBUTION WHSE INC        4809 AVENUE N 331                                                                                           BROOKLYN            NY        11234        USA     TRADE PAYABLE                                                                      $1,965.50
12207             NATIONAL EMPLOYEE BENEFIT SERVICE     2711 N HASKELL AVE SUITE 2500                                                                               DALLAS              TX        75204        USA     TRADE PAYABLE                                                                      $8,291.94
12208             NATIONAL FUEL371835                   PO BOX 371835                                                                                               PITTSBURGH          PA        15250-7835   USA     UTILITIES PAYABLE                                                                     $85.85
12209             NATIONAL GRID - BROOKLYN11741         PO BOX 11741                                                                                                NEWARK              NJ        07101-4741   USA     UTILITIES PAYABLE                                                                     $58.57
12210             NATIONAL GRID - HICKSVILLE11791       PO BOX 11791                                                                                                NEWARK              NJ        07101-4791   USA     UTILITIES PAYABLE                                                                   $427.64
12211             NATIONAL GRID - MASSACHUSETTS11737    PO BOX 11737                                                                                                NEWARK              NJ        07101-4737   USA     UTILITIES PAYABLE                                                                 $31,323.41
12212             NATIONAL GRID - NEW YORK11742         PO BOX 11742                                                                                                NEWARK              NJ        07101-4742   USA     UTILITIES PAYABLE                                                                 $24,313.09
12213             NATIONAL GRID - NEWARK11735           PO BOX 11735                                                                                                NEWARK              NJ        07101-4735   USA     UTILITIES PAYABLE                                                                     $63.62
12214             NATIONAL PAYMENT CENTER               NATIONAL PAYMENT CENTER POBOX105081                                                                         ATLANTA             GA        30348        USA     TRADE PAYABLE                                                                       $176.38
12215             NATIONAL PAYMENT CENTER               NATIONAL PAYMENT CENTER POBOX105081                                                                         ATLANTA             GA        30348        USA     TRADE PAYABLE                                                                       $677.76
12216             NATIONAL PAYMENT CENTER               NATIONAL PAYMENT CENTER POBOX105081                                                                         ATLANTA             GA        30348        USA     TRADE PAYABLE                                                                         $49.31
12217             NATIONAL PAYMENT CENTER               NATIONAL PAYMENT CENTER POBOX105081                                                                         ATLANTA             GA        30348        USA     TRADE PAYABLE                                                                       $428.25
12218             NATIONAL PROCESSING CENTER            PERFORMANT NATIONAL PROCESSINGP O BOX                                                                       PLEASANTON          CA        945669055    USA     TRADE PAYABLE                                                                       $564.03
                                                        9055
12219             NATIONAL TRADE SUPPLY LLC             2011 SOUTHTECH DR SUITE 100                                                                                 GREENWOOD            IN       46143        USA     TRADE PAYABLE                                                                      $689.85
12220             NATIONWIDE COMMERCIAL LP              3435 CICERO AVENUE                                                                                          CHICAGO             IL        60641        USA     TRADE PAYABLE                                                                       $84.52
12221             NATOLI TED AND KATHLEEN               71 MONUMENT ST                                                                                              FREEHOLD            NJ        07728        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12222             NATTI GARRIOTT                        33 JOHNSON PLACE                                                                                            FREEPORT            NY        11520        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
12223             NATTI GARRIOTT                        33 JOHNSON PLACE                                                                                            FREEPORT            NY        11520        USA     INSURANCE CLAIMS     5/30/2017        X            X              X          UNDETERMINED
12224             NATURAL RESOURCE MANAGEMENT           5960 S LAND PARK DR STE 105                                                                                 SACRAMENTO          CA        95822        USA     UTILITIES PAYABLE                                                                   $38.02


                                                                                                                                                Page 155 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                             Doc 20   Filed 01/18/19
                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                        E/F: Part 3 Question 1      00:55:49                     Main Document                                                                               Case Number: 18-23537
                                                                                                                               Pg 796 of 1461




                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                             Address 1                                Address 2           Address 3         Address 4     City                  State   Zip      Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                       (Y/N)
12225             NATURE'S MARK LLC                           9999 BELLAIR BLVD SUITE 908                                                                  HOUSTON               TX      77036    USA     TRADE PAYABLE                                                                     $7,087.50
12226             NAUD KELLY J                                100 S JEFFERSON ST GREEN BAY                                                                 GREEN BAY             WI      54301    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12227             NAUSHAD DARUWALLA                           5715 BAYBERRY WAY                                                                            SUGAR LAND            TX      77479    USA     TRADE PAYABLE                                                                      $256.64
12228             NAVARRO ANGELICA L                          378 DOLORES WAY                                                                              SOUTH SAN FRANCISCO   CA      94080    USA     TRADE PAYABLE                                                                      $103.14
12229             NAVARRO NIKOLAI I                           3438 PINE ST                                                                                 CASTRO VALLEY         CA      94546    USA     TRADE PAYABLE                                                                      $190.24
12230             NAVEDO MILTON                               HGFD                                                                                         VEGA ALTA             PR      00692    USA     TRADE PAYABLE                                                                        $18.50
12231             NAVEPOINT LLC                               859 E PARK AVENUE                                                                            LIBERTYVILLE          IL      60048    USA     TRADE PAYABLE                                                                        $63.00
12232             NAVY DUANE                                  322 DARALYN DRIVE                                                                            HOUMA                 LA      70363    USA     TRADE PAYABLE                                                                         $3.56
12233             NAVY JIM INDIVIDUALLY AND AS EXECUTOR OF    1200 ONTARIO ST                                                                              CLEVELAND             OH      44113    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF ADELEH SHAFIEE
12234             NAYLOR KASEY P                              3595 PORT TABACCO RD                                                                         NANJEMOY              MD      20662    USA     TRADE PAYABLE                                                                      $290.45
12235             NAZEER YAHYA                                316 GORMAN AVENUE                                                                            LAUREL                MD      20707    USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
12236             NC CHILD SUP CENTRALIZED COL                PO BOX 900012                                                                                RALEIGH               NC      27675    USA     TRADE PAYABLE                                                                     $2,003.58
12237             NC CHILD SUP CENTRALIZED COL                PO BOX 900012                                                                                RALEIGH               NC      27675    USA     TRADE PAYABLE                                                                        $59.00
12238             NC CHILD SUP CENTRALIZED COL ATTEN: NC CH   PO BOX 900012                                                                                RALEIGH               NC      27675    USA     TRADE PAYABLE                                                                      $186.23

12239             NC CHILD SUPPORT                            PO BOX 900012                                                                                RALEIGH               NC      27675    USA     TRADE PAYABLE                                                                       $107.00
12240             NC CHILD SUPPORT                            PO BOX 900012                                                                                RALEIGH               NC      27675    USA     TRADE PAYABLE                                                                       $243.50
12241             NC CHILD SUPPORT                            PO BOX 900012                                                                                RALEIGH               NC      27675    USA     TRADE PAYABLE                                                                       $265.38
12242             NC CHILD SUPPORT                            NC CHILD SUPPORT CENTRALIZED CPO BOX                                                         RALEIGH               NC      27675    USA     TRADE PAYABLE                                                                       $216.00
                                                              900012
12243             NC CHILD SUPPORT                            PO BOX 900012                                                                                RALEIGH               NC      27675    USA     TRADE PAYABLE                                                                       $184.60
12244             NC CHILD SUPPORT ATTEN: NC CHILD SUPPORT    PO BOX 900012                                                                                RALEIGH               NC      27675    USA     TRADE PAYABLE                                                                       $152.00

12245             NC CHILD SUPPORT ATTEN: NC CHILD SUPPORT    PO BOX 900012                                                                                RALEIGH               NC      27675    USA     TRADE PAYABLE                                                                       $207.69

12246             NC STATE EDUCATION ASST AUTH                CO NCSEAA PMT LOCKBOX PO 14109                                                               RESEARCH TRIANGLE PA NC       27709    USA     TRADE PAYABLE                                                                       $116.69

12247             NCEP LLC                                    LOUDAUN COUNTY GEN DIST CRT 18 EAST                                                          LEESBURG              VA      20176    USA     TRADE PAYABLE                                                                      $1,184.50
                                                              MARKET STREET
12248             NCHEZ-RAMIREZ JESUS PROGRESSIVE ASO SA      PO BOX 512929                                                                                LOS ANGELES           CA      90051    USA     INSURANCE CLAIMS     11/12/2017       X            X              X          UNDETERMINED
12249             NCO FINANCIAL SYSTEM INC                    P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                      $110.04
12250             NCO FINANCIAL SYSTEM INC                    P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                      $222.69
12251             NCO FINANCIAL SYSTEM INC                    P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                      $718.27
12252             NCO FINANCIAL SYSTEM INC                    P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                      $276.37
12253             NCO FINANCIAL SYSTEMS                       P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                      $230.27
12254             NCO FINANCIAL SYSTEMS                       P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                        $59.26
12255             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                     $1,118.45
12256             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                      $136.89
12257             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                      $151.08
12258             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                      $187.28
12259             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                        $53.35
12260             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                        $67.80
12261             NCO FINANCIAL SYSTEMS INC                   3911 S WALTON WALKER BLVD FA-TCA                                                             DALLAS                TX      75236    USA     TRADE PAYABLE                                                                      $146.58
12262             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                      $112.06
12263             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                        $49.97
12264             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                      $103.22
12265             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                      $539.67
12266             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                        $84.07
12267             NCO FINANCIAL SYSTEMS INC                   PO BOX 15109                                                                                 WILMIGTON             DE      19850    USA     TRADE PAYABLE                                                                        $71.90
12268             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                        $31.85
12269             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                      $530.57
12270             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                        $83.67
12271             NCO FINANCIAL SYSTEMS INC                   NCO FINANCIAL SYSTEMS INC POUSHI TOWER                                                       HONOLULU              HI      96813    USA     TRADE PAYABLE                                                                         $4.22
                                                              1003 BISHPO ST SU
12272             NCO FINANCIAL SYSTEMS INC                   3911 S WALTON WALKER BLVD FA-TCA                                                             DALLAS                TX      75236    USA     TRADE PAYABLE                                                                       $255.62
12273             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                       $224.76
12274             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                        $51.89
12275             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                       $943.05
12276             NCO FINANCIAL SYSTEMS INC                   NCO FINANCIAL SYSTEMS INC POUSHI TOWER                                                       HONOLULU              HI      96813    USA     TRADE PAYABLE                                                                       $131.13
                                                              1003 BISHPO ST SU
12277             NCO FINANCIAL SYSTEMS INC                   PO BOX 15109                                                                                 WILMIGTON             DE      19850    USA     TRADE PAYABLE                                                                       $338.14
12278             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                       $268.35
12279             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                       $609.33
12280             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                       $177.74
12281             NCO FINANCIAL SYSTEMS INC                   P O BOX 15109                                                                                WILMINGTON            DE      19850    USA     TRADE PAYABLE                                                                        $79.32
12282             NCO PORTFOLIO MANAGEMENT INC                ALDER & ASSOCIATES 25 E WASHINGTON ST                                                        CHICAGO               IL      60602    USA     TRADE PAYABLE                                                                       $138.82
                                                              STE 500
12283             NDA WHOLESALE DISTRIBUTORS                  1281 PUERTA DEL SOL                                                                          SAN CLEMENTE          CA      92673    USA     TRADE PAYABLE                                                                   $405,739.75
12284             NEAL ALPHONSO L AND MARY A NEAL HIS WIFE    100 N CALVERT ST                                                                             BALTIMORE             MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

12285             NEAL DAVID AND NINA SIMMS                   100 N CALVERT ST                                                                             BALTIMORE             MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12286             NEAL FRANK AND SHERRY                       100 N CALVERT ST                                                                             BALTIMORE             MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12287             NEAL J LEVITSKY                             919 N MARKET ST                                                                              WILMINGTON            DE      19899    USA     TRADE PAYABLE                                                                      $149.19
12288             NEAL J MARKOWITZ                            FULTON FRIEDMAN & GULLACE LLP7350-B                                                          COLUMBIA              MD      21044    USA     TRADE PAYABLE                                                                        $0.02
                                                              GRACE DRIVE
12289             NEALE RYAN                                  377 JAI DRIVE                                                                                SAN JOSE              CA      95119    USA     TRADE PAYABLE                                                                      $116.89
12290             NEARLY NATURAL INC                          MIAMI FL 33166                                                                               MIAMI                  FL     33166    USA     TRADE PAYABLE                                                                     $3,606.08
12291             NEBAHAT UVUMENOGLU                          71 HOOKER ST                                                                                 ALLSTON               MA      02134    USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
12292             NEELOFAR PIRZADA                            8547 HOOES RD                                                                                SPRINGFIELD           VA      22153    USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
12293             NEELY ANGELA INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                        EDWARDSVILLE          IL      62025    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF CHARLES
                  NEELY DECEASED
12294             NEFERTITI TAYLOR                            2127 OLYMPIC PKWY 1006-235                                                                   CHULA VISTA           CA      91915    USA     INSURANCE CLAIMS     11/24/2015       X            X              X          UNDETERMINED
12295             NEFF TIM                                    6781 FM 92                                                                                   SILSBEE               TX      77656    USA     TRADE PAYABLE                                                                        $6.31
12296             NEGRON MARIELA L                            PEDREGAL BASALTO 253                                                                         SAN GERMAN            PR      00683    USA     TRADE PAYABLE                                                                        $0.01
12297             NEICE BERNARD                               1200 ONTARIO ST                                                                              CLEVELAND             OH      44113    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12298             NEIL & AMY CORBETT                          6818 GRAY WOLF DR                                                                            MAINVILLE             OH      45039    USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED


                                                                                                                                       Page 156 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                               Doc 20   Filed 01/18/19
                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                           E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                  Pg 797 of 1461




                                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                              Address 1                                  Address 2           Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                                             (Y/N)
12299             NEIL J BLOOM                                 1220A EAST JOPPA RD STE 223                                                                    TOWSON               MD      21286        USA     TRADE PAYABLE                                                                      $416.12
12300             NEIL SAVALIA INC                             15 WEST 47TH ST 903                                                                            NEW YORK CITY        NY      10036        USA     TRADE PAYABLE                                                                        $28.76
12301             NEILL SCHUTZER                               2104 N HOLLYWOOD WAY APT 1004                                                                  BURBANK              CA      91505        USA     INSURANCE CLAIMS     8/23/2015        X            X              X          UNDETERMINED
12302             NEISZ TANYA                                  9025 W HWY 14                                                                                  BILLINGS             MO      65610        USA     TRADE PAYABLE                                                                         $1.85
12303             NEKTOVA GROUP LLC                            534 WHITESVILLE RD                                                                             JACKSON              NJ      08527        USA     TRADE PAYABLE                                                                      $652.01
12304             NELECIA NELSON                               103 TREMONT ST                                                                                 BRAINTREE            MA      02184        USA     INSURANCE CLAIMS     11/18/2017       X            X              X          UNDETERMINED
12305             NELIDA CRUZ PEREZ                            IBERIA APARTMENT 180                                                                           SAN JUAN             PR      00920        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
12306             NELIDA RUBIO                                 1253 F PEDROVA                                                                                 CALEXICO             CA      92231        USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
12307             NELLIE ALLEN                                 PO BOX 1232                                                                                    IVA                  SC      29655        USA     INSURANCE CLAIMS     12/5/2015        X            X              X          UNDETERMINED
12308             NELLIE ELLIOTT                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
12309             NELSON & ANN MOSTOW                          310 A PADRE BLVD                           UNIT 1602                                           SOUTH PADRE ISLAND   TX      78597        USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
12310             NELSON BOWERS                                1438 CRESCENT DR STE 206                                                                       CARROLLTON           TX      75006        USA     TRADE PAYABLE                                                                     $2,386.72
12311             NELSON BROCK                                 126 DEVILS RIM RD                                                                              CROFTON              NE      68730        USA     TRADE PAYABLE                                                                      $373.26
12312             NELSON CRUZ                                  PASEO DE LAS ROSAS                                                                             CAYEY                PR      00736        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
12313             NELSON DAROLD R                              1149 PEARL ST                                                                                  BEAUMONT             TX      77701        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12314             NELSON LAKETA                                7094 CRESTSTONE WAY                                                                            LITHONIA             GA      30038        USA     TRADE PAYABLE                                                                        $25.00
12315             NELSON THERESE INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                          EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR FOR THE ESTATE OF DANIEL
                  NEUMAIER DECEASED
12316             NELSON VERNA                                 35 TH ST                                                                                       CODY                 WY      82414        USA     TRADE PAYABLE                                                                        $83.18
12317             NELSONKENNETH B                              1015 NUGGET CT APT D                                                                           CHARLOTTE            NC      28262        USA     TRADE PAYABLE                                                                        $80.19
12318             NEMECIO REYNA                                1139 VALERIA DRIVE                                                                             MARION               TX      78124        USA     INSURANCE CLAIMS     2/14/2018        X            X              X          UNDETERMINED
12319             NEMECIO REYNA                                100 DOLOROSA                                                                                   SAN ANTONIO          TX      78205        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12320             NEMEH JABBOUR                                8748 SKYMASTER DRIVE                                                                           NEW PORT RICHEY      FL      34654        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
12321             NENA MILNER                                  7060 NE 85TH ST                            UNIT 407                                            MIAMI                FL      33138        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
12322             NEOBITS INC                                  3350 SCOTT BLVD STE 4601                                                                       SANTA CLARA           CA     95054        USA     TRADE PAYABLE                                                                     $3,404.10
12323             NES JEWELRY INC                              20 WEST 33RD STREET                                                                            NEW YORK             NY      10001        USA     TRADE PAYABLE                                                                   $519,761.66
12324             NESHOBA COUNTY JUSTICE COURT                 ADVANCE FINANCE 721FRONTSTEXT705                                                               MERIDIAN             MS      39301        USA     TRADE PAYABLE                                                                      $504.61
12325             NESLY PACHECO                                391 CLIFFORD AVENUE                                                                            WATSONVILLE          CA      95076        USA     INSURANCE CLAIMS     10/14/2018       X            X              X          UNDETERMINED
12326             NESS ELECTRONICS INC                         1800 E 121ST ST                                                                                BURNSVILLE           MN      55337        USA     TRADE PAYABLE                                                                      $681.69
12327             NESS ROBERT H AND PATTI J NESS HUSBAND AND   516 3RD AVE                                                                                    SEATTLE              WA      98104        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
12328             NESSER JUSTIN                                9829 JENO ROAD                                                                                 MILTON               FL      32583        USA     TRADE PAYABLE                                                                       $16.87
12329             NESTOR ROBERT AND MELINDA NESTOR ASO         201 CAROLINE ST                                                                                HOUSTON              TX      77002        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  STATE FARM LLOYDS
12330             NET HEALTH SHOPS LLC                         2020 PRAIRIE LANE 101                                                                          EAU CLAIRE           WI      54703        USA     TRADE PAYABLE                                                                    $10,153.80
12331             NETHERS MARSHA INDIVIDUALLY AND AS           155 NORTH MAIN STREET                                                                          EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  THOMAS NETHERS SRDECEASED
12332             NETRELEVANCE INC                                                                                                                                                                              TRADE PAYABLE                                                                     $1,600.00
12333             NEUCO INC                                    PO BOX 661151                                                                                  CHICAGO              IL      60666        USA     TRADE PAYABLE                                                                   $133,913.48
12334             NEVE NINA                                    360 ADAMS ST 4                                                                                 BROOKLYN             NY      11201        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12335             NEVER ENOUGH AUTO                            191 S MAPLE PO BOX 343                                                                         GRANT                MI      49327        USA     TRADE PAYABLE                                                                      $633.88
12336             NEW ANGLE LLC                                1 CHESTNUT STREET STE 4E                                                                       NASHUA               NH      03060        USA     TRADE PAYABLE                                                                      $223.46
12337             NEW BRUNSWICK RESTAURANT LLC                 429 MARKET ST                                                                                  SADDLE BROOK         NJ      07663        USA     TRADE PAYABLE                                                                    $21,666.66
12338             NEW CASTLE UNION ASSOCIATES LP               1717 PENN AVENUE SUITE 5015                                                                    WILKINSBURG          NV      15221        USA     TRADE PAYABLE                                                                     $3,388.28
12339             NEW CASTLE UNION ASSOCIATES LP               1717 PENN AVENUE SUITE 5015                                                                    WILKINSBURG          NV      15221        USA     TRADE PAYABLE                                                                      $888.00
12340             NEW JERSEY AMERICAN WATER                    PO BOX 371331                                                                                  PITTSBURGH           PA      15250-7331   USA     UTILITIES PAYABLE                                                                 $1,672.83
                  COMPANY371331
12341             NEW LONDON PHARMACY INC                      246 8TH AVE                                                                                    NEW YORK             NY      10011        USA     TRADE PAYABLE                                                                       $69.28
12342             NEW MEXICO GAS COMPANY                       PO BOX 27885                                                                                   ALBUQUERQUE          NM      87125-7885   USA     UTILITIES PAYABLE                                                                  $202.43
12343             NEW MOA COLLECTION                           758 E 14TH ST UNIT B 2ND FLOOR                                                                 LOS ANGELES          CA      90021        USA     TRADE PAYABLE                                                                      $283.23
12344             NEW MODERN TECH INC                          17 NOTRE DAME AVE                                                                              STATEN ISLAND        NY      10308        USA     TRADE PAYABLE                                                                      $605.47
12345             NEW ORIENTAL CRAFTS CORPORATIO                                                                                                                                                                TRADE PAYABLE                                                                       $50.24
12346             NEW RUSSELL ONE LLC ASO ACE AMERICAN         200 LEWIS AVE                                                                                  LAS VEGAS            NV      89101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY
12347             NEW SHINING IMAGE LLC                        1625 ROUTE 211 E                                                                               MIDDLETOWN           NY      10941        USA     TRADE PAYABLE                                                                      $759.44
12348             NEW VENTURE HOLDINGS LLC                     5324 VIRGINIA BEACH BLVD                                                                       VIRGINIA BEACH       VA      23462        USA     TRADE PAYABLE                                                                    $84,074.24
12349             NEW VIEW GIFTS & ACCESSORIES                 311 E BALTIMORE AVE STE 300                                                                    MEDIA                PA      19063        USA     TRADE PAYABLE                                                                    $46,573.71
12350             NEWACME LLC                                  13515 STREAMSIDE DR                                                                            LAKE OSWEGO          OR      97035        USA     TRADE PAYABLE                                                                    $59,189.61
12351             NEWAY INTERNATIONAL INC                      915 SOUTH AZUSA AVE                                                                            CITY OF INDUSTRY     CA      91748        USA     TRADE PAYABLE                                                                     $4,926.01
12352             NEWCOMB EDWARD AND GERALDINE                 250 BENEFIT ST                                                                                 PROVIDENCE           RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  NEWCOMB HIS WIFE
12353             NEWCOMER KAREN                               1450 ALA MOANA                                                                                 HONOLULU             HI      96814        USA     TRADE PAYABLE                                                                        $33.39
12354             NEWELL MYESHA                                4052 COCO AVE                                                                                  LOS ANGELES          CA      90008        USA     TRADE PAYABLE                                                                        $38.40
12355             NEWELL TIM                                   734 GIRTY RD NONE                                                                              SHELOCTA             PA      15774        USA     TRADE PAYABLE                                                                        $42.63
12356             NEWKIRK AVREM LP                             140 ADAMS AVE 308                                                                              MEMPHIS              TN      38103        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12357             NEWMAN REYNOLDS & RIFFEL P A                 P O BOX 47068                                                                                  WICHITA              KS      67201        USA     TRADE PAYABLE                                                                        $24.50
12358             NEWTON SINA H                                9050 AIRLINE HWY                                                                               BATON ROUGE          LA      70815        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12359             NEXGRILL INDUSTRIES INC                      14050 LAURELWOOD PLACE                                                                         CHINO                CA      91710        USA     TRADE PAYABLE                                                                   $101,478.65
12360             NEXT DAY MRO                                 3195 J VERNE SMITH PARKWAY                                                                     GREER                SC      29651        USA     TRADE PAYABLE                                                                      $751.37
12361             NEXTPHASE INC                                1930 W 2300 S 2                                                                                SALT LAKE CITY       UT      84119        USA     TRADE PAYABLE                                                                     $5,838.32
12362             NF INTERNATIONAL INC                         2500 PEGASUS DRIVE                                                                             BAKERSFIELD          CA      93308        USA     TRADE PAYABLE                                                                        $82.69
12363             NG MICHAEL LI & MEI ZHE                      106 HIDDEN VIEW DR                                                                             WEST MONT            IL      60559        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
12364             NGAN K TO                                                                                                                                                                                     TRADE PAYABLE                                                                     $3,404.34
12365             NGHP                                         10 EXCHANGE PL 11TH                                                                            SALT LAKE CITY       UT      84111        USA     TRADE PAYABLE                                                                      $163.44
12366             NGUYEN AN                                    655 S 34TH ST SPC 34                                                                           SAN JOSE             CA      95116        USA     TRADE PAYABLE                                                                      $171.46
12367             NGUYEN HONG QUAN                                                                                                                                                                              TRADE PAYABLE                                                                      $216.98
12368             NGUYEN QUOC T                                3171 NORWOOD AVE                                                                               SAN JOSE             CA      95148        USA     TRADE PAYABLE                                                                        $27.43
12369             NGUYEN STANLEY                               1104 ALVERNAZ DRIVE                                                                            SAN JOSE             CA      95121        USA     TRADE PAYABLE                                                                      $282.90
12370             NHD IMPORTING INC                            848 N RAINBOW BLVD 1632                                                                        LAS VEGAS            NV      89107        USA     TRADE PAYABLE                                                                      $706.17
12371             NICHOLAS COVECOURT OFFICER                   SUPERIOR COURT OF NEW JERSEY PO BOX 2961                                                       PETERSON             NJ      07509        USA     TRADE PAYABLE                                                                      $438.44

12372             NICHOLAS MARTINEZ                            112 ARCADE BLVD                                                                                SACRAMENTO           CA      95815        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
12373             NICHOLAS PICANO                              264 A SHUTE ST                             APT 47                                              EVERETT              MA      02149        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
12374             NICHOLLDELONG BAYLEE S                       2834 WEST FRANCIS AVE                                                                          SPOKANE              WA      99205        USA     TRADE PAYABLE                                                                        $1.84
12375             NICHOLS ALEEA                                1127 W 4TH STREET                                                                              WILMINGTON           DE      19805        USA     TRADE PAYABLE                                                                       $22.55
12376             NICHOLS DEVON S                              1254 RAMONA AVE                                                                                SALINAS              CA      93906        USA     TRADE PAYABLE                                                                       $45.86


                                                                                                                                          Page 157 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                               Doc 20     Filed 01/18/19
                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                           E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                  Pg 798 of 1461




                                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                            Address 1                                Address 2               Address 3         Address 4     City             State     Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                                           (Y/N)
12377             NICHOLS LANE J                             101 LACEY ST                                                                                     FAIRBANKS        AK        99701        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12378             NICHOLSON MELVIN AND RANDY                 100 N CALVERT ST                                                                                 BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12379             NICK & JOY DAVIS                           320 MAPLE HOLLOW ROAD                                                                            DUNCANSVILLE     PA        16635        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
12380             NICK HEDRICK                               1103 VINE STREET                                                                                 WATERLOO         IA        50703        USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
12381             NICK MAFTHINO                              1011 AVENUE C                                                                                    FORTDODGE        IA        50501        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
12382             NICKLAS MICHAEL                            409 PATAPSCO AVENUE                                                                              BALTIMORE        MD        21237        USA     TRADE PAYABLE                                                                        $11.24
12383             NICKLES LAWRENCE AND CAROLYN               100 N CALVERT ST                                                                                 BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12384             NICKLOS MARKEY                             67 GLENWOOD ROAD                                                                                 SOUTH WINDSOR    CT        06074        USA     INSURANCE CLAIMS     2/14/2015                                                   $20,000.00
12385             NICOLAS BONNASSIEUX                        489 GOLD STAR HIGHWAY SUITE 209                                                                  GROTON            CT       06340        USA     TRADE PAYABLE                                                                        $34.05
12386             NICOLE AND NATHAN MILEY                    479 CENTRAL STREET                                                                               LEOMINSTER       MA        01453        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
12387             NICOLE ASSELBORN                           22613 INDIAN SPRINGS ROAD                                                                        SALLINAS         CA        93908        USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
12388             NICOLE DIFRANCESCO                                                                                                                                                                          TRADE PAYABLE                                                                     $1,198.61
12389             NICOLE FOX                                 8915 MAVIS AVENUE                                                                                NOTTINGHAM       MD        21236        USA     INSURANCE CLAIMS     6/16/2018        X            X              X          UNDETERMINED
12390             NICOLE LAKATOS                             5809 WEST LANADRE WAY                                                                            LAS VEGAS        NV        89130        USA     INSURANCE CLAIMS     2/20/2018        X            X              X          UNDETERMINED
12391             NICOLE LOPEZ                               2566 HARN BOULEVARD                      APT 20                                                  CLEARWATER       FL        33764        USA     INSURANCE CLAIMS     7/23/2016        X            X              X          UNDETERMINED
12392             NICOLE PERKINS                             1020 19TH STREET APARTMENT 6                                                                     SANTA MONICA     CA        90403        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
12393             NICOLE PUGH                                402 N ELM STREET                                                                                 STONINGTON       IL        62567-9611   USA     INSURANCE CLAIMS     4/16/2014        X            X              X          UNDETERMINED
12394             NICOLE SIMS                                1411 W 7TH ST                                                                                    WILMINGTON       DE        19805        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
12395             NICOLE TERZIAN                                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED
12396             NICOLEMALCOM JOHN                          5908 UPPER COURT                                                                                 BOWIE            MD        20720        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
12397             NICOR GAS202006325407                      PO BOX 5407                                                                                      CAROL STREAM     IL        60197-5407   USA     UTILITIES PAYABLE                                                                 $4,271.44
12398             NIDHI VERMA                                1837 CARILLON PARK DR                                                                            OVIEDO           FL        32765        USA     INSURANCE CLAIMS     11/19/2016       X            X              X          UNDETERMINED
12399             NIERODZIK LORI                             1076 HOOPER RD                                                                                   RINGGOLD         GA        30736        USA     TRADE PAYABLE                                                                         $2.00
12400             NIES GARY                                  100 N CALVERT ST                                                                                 BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12401             NIETO KEVIN                                2817 E VALLEY BLVD APT9A                                                                         WEST COVINA      CA        91792        USA     TRADE PAYABLE                                                                         $1.84
12402             NIETO SAMMY                                5733 PRESTON DR                                                                                  SAN JOSE         CA        95124        USA     TRADE PAYABLE                                                                        $28.25
12403             NIEVES CHRISTIAN                           136 WALNUT ST                                                                                    METHUEN          MA        01844        USA     TRADE PAYABLE                                                                         $0.52
12404             NIEVES MICHAEL A                           BO PLENA CARR 708 PO BOX 2087                                                                    SALINAS          PR        00751        USA     TRADE PAYABLE                                                                      $380.81
12405             NIEVES RODRIGUEZ JOSE                      4690 CARRETERA 167 PR-167                                                                        BAYAMÓN          PR        00957        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12406             NIEVES SAENZ G                             17871 QUIET SPRINGS AVE                                                                          NAMPA            ID        83687        USA     TRADE PAYABLE                                                                        $29.56
12407             NIEVESOKEEFE SUE                           114 OSGOOD AVE                                                                                   STATEN ISLAND    NY        10304        USA     TRADE PAYABLE                                                                      $177.91
12408             NIEVESPONCE GABRIEL                        URB VALLES DE SANTA OLAYA CALLE 5 I176                                                           BAYAMON          PR        00956        USA     TRADE PAYABLE                                                                         $2.98
12409             NIK GOLD JEWELRY                           8902 165TH ST                                                                                    JAMAICA          NY        11432        USA     TRADE PAYABLE                                                                     $5,097.25
12410             NIKESHA TRUMPED-EASTWOOD                   5 GAGE AVENUE                                                                                    TORONTO          ON        M1J 1T1              INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
12411             NIKHIL & SONAL SHAH                        8605 LOOMIS DRIVE                                                                                PLANO            TX        75024        USA     INSURANCE CLAIMS     6/13/2018        X            X              X          UNDETERMINED
12412             NIKHIL SHARMA                              5821 FURNACE CREEK RD                                                                            YORBA LINDA      CA        92886        USA     TRADE PAYABLE                                                                      $225.09
12413             NIKITA GUSHCHENKO                          55 1ST AVE                                                                                       NEW YORK         NY        10003        USA     TRADE PAYABLE                                                                      $706.31
12414             NIKKI & COLE BENDER                        3045 NORTHWEST 179TH COURT                                                                       EDMOND           OK        73012        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
12415             NIKOLASA GARCIA                            5634 SWEET BRIAR ST                                                                              HOUSTON          TX        77017        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
12416             NIKOLIC DEJAN                              20 PINE HAVEN DR                                                                                 SACO             ME        04072        USA     TRADE PAYABLE                                                                         $1.85
12417             NILIMA ONLINE SERVICES INC                 3422 OLD CAPITOL TRAIL 411                                                                       WILMINGTON       DE        19808        USA     TRADE PAYABLE                                                                    $25,574.55
12418             NILSA IRIZARRY                             EXT COLINA PARGUERGERA 9                                                                         LAJAS            PR        00667        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
12419             NILSA MATOS GARCIA                         COND SAN JUAN TOWER                      C-841 APT 501                                           SAN JUAN         PR        00924        USA     INSURANCE CLAIMS     12/15/2017       X            X              X          UNDETERMINED
12420             NIMAL RICHARD                              60 CENTRE ST                                                                                     NEW YORK         NY        10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12421             NIMMER ROGER AND JUDY NIMMER HIS WIFE      155 NORTH MAIN STREET                                                                            EDWARDSVILLE     IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12422             NINA KELETY                                135 MYRTLE AVE                                                                                   ANN ARBOR        MI        48103        USA     INSURANCE CLAIMS     11/29/2017       X            X              X          UNDETERMINED
12423             NINA NEVE                                  3226 RT 52 PO BOX 644                                                                            JEFFERSONVILLE   NY        12748        USA     INSURANCE CLAIMS     3/4/2016         X            X              X          UNDETERMINED
12424             NINA PELLICONE                             2501 BREAKEN AVENUE                                                                              WILMINGTON       DE        19808        USA     INSURANCE CLAIMS     2/5/2018         X            X              X          UNDETERMINED
12425             NINA SILLAH                                319 PLANTATION CIR                                                                               FAYETTEVILLE     GA        30294        USA     INSURANCE CLAIMS     8/12/2017        X            X              X          UNDETERMINED
12426             NINA ZLOTKOWSKI                            818 E HICKORY DRIVE                                                                              LANOKA HARBOR    NJ        08734        USA     TRADE PAYABLE                                                                        $10.96
12427             NINGBO JUSHENG HATS INDUSTRY CO LTD        NO48 EAST ROAD CHANGHE CIXI                                                                      NINGBO           ZHEJIAN   315326               TRADE PAYABLE                                                                   $150,956.32
                                                                                                                                                                               G
12428             NINTENDO OF AMERICA INC                    PO BOX 957                                                                                       REDMOND          WA        98052        USA     TRADE PAYABLE                                                                      $215.93
12429             NIPSCO - NORTHERN INDIANA PUBLIC SERV CO   PO BOX 13007                             NISOURCE INC                                            MERRILLVILLE     IN        46411-3007   USA     UTILITIES PAYABLE                                                                 $1,234.06
12430             NIPUR SHAH                                 4302 CACTUS DRIVE                                                                                TROY             MI        48085        USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
12431             NIRON CONSTRUCTION LLC                     1421 DAYTON STREET                                                                               AURORA           CO        80010        USA     INSURANCE CLAIMS     11/9/2017        X            X              X          UNDETERMINED
12432             NITA MARTIN                                118 ANDREA DR                                                                                    TYBEE ISLAND     GA        31328-9100   USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
12433             NITTANY CENTRE REALTY LLC                  PO BOX 368                                                                                       EMERSON          NJ        07630        USA     TRADE PAYABLE                                                                      $572.00
12434             NIVEA RUIZ DAVILA                          129 CALLE VILLA REAL                                                                             JUANA DIAZ       PR        00795-9325   USA     INSURANCE CLAIMS     2/14/2018        X            X              X          UNDETERMINED
12435             NJ FAMILY SUPPORT PROCESSING               PO BOX 4880                                                                                      TRENTON          NJ        08650        USA     TRADE PAYABLE                                                                     $1,060.89
12436             NJNG                                       PO BOX 11743                                                                                     NEWARK           NJ        07101-4743   USA     UTILITIES PAYABLE                                                                  $187.30
12437             NLIFE LLC                                  9040 VANCE ST APT 301                                                                            BROOMFIELD        CO       80021        USA     TRADE PAYABLE                                                                     $2,176.92
12438             NM STUDENT LOAN GUARANTEE CORP             PERFORMANT RECOVERY INC PO BOX 90504                                                             PLEASANTON       CA        94566        USA     TRADE PAYABLE                                                                        $61.48
12439             NOEL SUNIGA                                1407 LAS JARDINES COURT                                                                          ARLINGTON        TX        76013        USA     INSURANCE CLAIMS     8/26/2018        X            X              X          UNDETERMINED
12440             NOEL TABLER                                4368 VILLAGE LOOP                                                                                SANTA FE         NM        87507        USA     INSURANCE CLAIMS     4/27/2018        X            X              X          UNDETERMINED
12441             NOLAN DORIS ASO CSAA INSURANCE EXCHANGE    1100 VAN NESS AVE                                                                                FRESNO           CA        93724        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

12442             NOLAN J GREEN                                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
12443             NOLAN PATRICK S AND ANITA NOLAN HIS WIFE   100 N CALVERT ST                                                                                 BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12444             NONA MASON                                 86 MIDDLEBROOK DRIVE                                                                             CARTERSVILLE     GA        30120        USA     INSURANCE CLAIMS     7/22/2017        X            X              X          UNDETERMINED
12445             NOONAN JOCELYN                             181 SOUTH MAIN STREET                                                                            WEST HARTFORD    CT        06107        USA     TRADE PAYABLE                                                                         $1.85
12446             NOOR & AMMAR ALTAIY ABDULKAREEM            3851 ARBOR DR                                                                                    PEARLAND         TX        77584        USA     INSURANCE CLAIMS     12/4/2017        X            X              X          UNDETERMINED
12447             NOR ALDEIN                                 11143 W BISCAYNE CANAL RD                                                                        MIAMI             FL       33161        USA     TRADE PAYABLE                                                                     $5,209.41
12448             NORA MIRANDA                               9704 NORTHWEST 5TH TERRACE                                                                       MIAMI            FL        33172        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
12449             NORA VASQUEZ                               1610 MULBERRY ST                                                                                 READING          PA        19064        USA     INSURANCE CLAIMS     7/26/2016        X            X              X          UNDETERMINED
12450             NORBERT NAGY                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
12451             NORCA MEDINA                               18645 HATTERAS STREET                    APT 162                                                 TARSANA          CA        91356        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
12452             NORDHAUS INC                               950 SE M ST                                                                                      GRANTS PASS      OR        97526        USA     TRADE PAYABLE                                                                     $1,412.04
12453             NOREEN ELLIOTT                             19 MAGGY COURT                                                                                   PHENIX CITY      AL        36867        USA     INSURANCE CLAIMS     4/25/2014        X            X              X          UNDETERMINED
12454             NOREEN HIRAO                               94-169 KUAHELANI AVENUE 170                                                                      MILILANI         HI        96789        USA     INSURANCE CLAIMS     11/27/2016       X            X              X          UNDETERMINED
12455             NORMA BETANCOURT                           9453 SW 76TH ST                          APT S3                                                  MIAMI            FL        33173        USA     INSURANCE CLAIMS     4/23/2016        X            X              X          UNDETERMINED
12456             NORMA BILLINGS                             1432 MIDDLE ROAD                                                                                 WOOLWICH         ME        04579        USA     INSURANCE CLAIMS     1/13/2015        X            X              X          UNDETERMINED
12457             NORMA CUTTING                              5049 STATE HIGHWAY 206                                                                           BAINBRIDGE       NY        13733-3289   USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
12458             NORMA DE JESUS                             UNKNOWN                                                                                          UNKNOWN          TN                     USA     INSURANCE CLAIMS     12/19/2015       X            X              X          UNDETERMINED
12459             NORMA GROGG                                6215 SW PROSPERITY PARK ROAD                                                                     PUALATIN         OR        97062        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
12460             NORMA JONES                                500 S TOWER STREET                       A1                                                      LOWRY CITY       MO        64763        USA     INSURANCE CLAIMS     12/22/2016       X            X              X          UNDETERMINED
12461             NORMA PFAFF                                1528 VIKING AVE                                                                                  HOLMEN           WI        54636        USA     INSURANCE CLAIMS     10/7/2018        X            X              X          UNDETERMINED
12462             NORMA USERA                                2175 REED MILL LN                        APT 4B                                                  BRONX            NY        10473        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED


                                                                                                                                          Page 158 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                             Doc 20                Filed 01/18/19
                                                                                                                                           Schedule Entered            01/18/19
                                                                                                                                                    E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                           Pg 799 of 1461




                                                                                                                                                                                                                                                               Contingent

                                                                                                                                                                                                                                                                            Unliquidated

                                                                                                                                                                                                                                                                                           Disputed
Row No. Account   Creditor's Name                            Address 1                                Address 2                          Address 3         Address 4   City                State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                   Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                      Offset
                                                                                                                                                                                                                                                                                                                      (Y/N)
12463             NORMAN & DEBRA DAWKINS                     400 BARK STREET                                                                                           PITTSBURGH          PA                    USA     INSURANCE CLAIMS     9/10/2015        X            X              X          UNDETERMINED
12464             NORMAN GRIER                               1511 PLUM STREET                                                                                          BOOTHWYN            PA       19061        USA     INSURANCE CLAIMS     4/7/2017         X            X              X          UNDETERMINED
12465             NORMAN NADEAU                              62 PERRY ROAD                                                                                             EASTON              MD       21601        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
12466             NORMAN NANCE                               1441 ANNANDALE COURT                                                                                      FAIRFIELD           CA       94533        USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
12467             NORMAN TROYER                              5823 HIGHWAY 4 WEST                                                                                       BAKER               FL       32531        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
12468             NORMAN WEISS                               300 WOODBURY RD 2ND FLOOR                                                                                 WOODBURY            NY       11797        USA     TRADE PAYABLE                                                                     $2,336.85
12469             NORMAN YEH                                 2506 BOULDER RIDGE LANE                                                                                   ROCHESTER           MN       55901        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
12470             NORMAND BEAUREGARD                                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
12471             NORMAND LAURA B                            220 NE BROADWAY                                                                                           MALDEN              WA       99149        USA     TRADE PAYABLE                                                                        $37.51
12472             NORRIS KNOX                                3101 WESTVIEW DRIVE                                                                                       POWDER SPRINGS      GA       30127        USA     INSURANCE CLAIMS     7/9/2017         X            X              X          UNDETERMINED
12473             NORRIS TODD A                              HOLIBROOK & OSBORN PA 7400 W 110TH ST                                                                     OVERLAND PARK       K        66210                TRADE PAYABLE                                                                        $69.55
                                                             SUITE 600
12474             NORSTAR OFFICE PRODUCTS INC                5353 JILLSON ST                                                                                           COMMERCE            CA       90040        USA     TRADE PAYABLE                                                                     $1,750.40
12475             NORTH ATLANTIC GROUP LLC                   1700 POST ROAD SUITE B-2                                                                                  FAIRFIELD           CT       06824        USA     TRADE PAYABLE                                                                      $658.08
12476             NORTH FLORIDA CARPENTERS                   7552 NAVARRE PKWY 56                                                                                      NAVARRE             FL       32566        USA     TRADE PAYABLE                                                                      $315.22
12477             NORTHEAST NURSERY INC                      8 DEARBORN ROAD                                                                                           PEABODY             MA       01960        USA     TRADE PAYABLE                                                                      $619.81
12478             NORTHERN TRAIL CORP                        1175 WOODLAWN ST                                                                                          ONTARIO             CA       91761        USA     TRADE PAYABLE                                                                      $330.08
12479             NORTHEY JR RICHARD A AND NORTHEY ANGELA    100 N CALVERT ST                                                                                          BALTIMORE           MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
12480             NORTHFIELD SQUARE MALL REALTY LLC          CO NAMDAR REALTY GROUP                   CO NAMDAR REALTY GROUP                                           EMERSON             NJ       07630        USA     TRADE PAYABLE                                                                   $147,965.95
12481             NORTHINGTON SYDNEY                         4010 LAKELAND HILLS DRIVE                                                                                 DOUGLASVILLE        GA       30134        USA     TRADE PAYABLE                                                                        $38.74
12482             NORTHPOINTE VILLAGE APARTMENTS LLC         49 SAN JACINTO ST 303                                                                                     HOUSTON             TX       77002        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12483             NORTHRUP MARTIN O AND LUCILLE NORTHRUP     317 WASHINGTON ST 10                                                                                      WATERTOWN           NY       13601        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

12484             NORTHSTAR MANUFACTURING CO INC             6100 BAKER ROAD                                                                                           MINNETONKA          MN       55345-5909   USA     TRADE PAYABLE                                                                       $687.00
12485             NORTHWEST FENCE INC                        240 S 1060 W                                                                                              LINDON              UT       84042        USA     TRADE PAYABLE                                                                        $51.46
12486             NORTHWESTERN ENERGY MT                     11 E PARK ST                                                                                              BUTTE               MT       59701-1711   USA     UTILITIES PAYABLE                                                                    $10.03
12487             NORTIER ROBERT J                           12 HEBRON AVE                                                                                             SHORTSVILLE         NY       14548        USA     TRADE PAYABLE                                                                       $105.72
12488             NORTON VERNISHA M                          22 HARRISBURG AVENUE EDEN PARK GARDENS                                                                    NEW CASTLE          DE       19720        USA     TRADE PAYABLE                                                                        $46.53

12489             NORWALK MUNICIPAL COURT                    45 N LINWOOD AVENUE                                                                                       NORWALK             OH       44857        USA     TRADE PAYABLE                                                                      $140.23
12490             NOSAR KAMARA L                             852 GALLOWS CT                                                                                            CULPEPER            VA       22701        USA     TRADE PAYABLE                                                                       $84.70
12491             NOSER JEFF INDIVIDUALLY AND AS SPECIAL     155 NORTH MAIN STREET                                                                                     EDWARDSVILLE        IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF JIMMIE
                  NOSER DECEASED
12492             NOSTARES CRISBELL                          94-1210 AWALAI ST                                                                                         WAIPAHU             HI       96797        USA     TRADE PAYABLE                                                                         $9.14
12493             NOTTINGHAM RYAN                            201 NORTH BIRCHWOOD AVENUE                                                                                LOUISVILLE          KY       40206        USA     TRADE PAYABLE                                                                      $679.96
12494             NOURISON                                   5 SAMPSON STREET                                                                                          SADDLE BROOK        NJ       07663        USA     TRADE PAYABLE                                                                     $2,646.40
12495             NOVA GENESIS INTL CO LTD                   NO 21 LN 541 TU CHENG RD                 DA LI DISTRICT                                                   TAICHUNG            TAIWAN   41271                TRADE PAYABLE                                                                   $290,118.52

12496             NOVAK DONALD J AND KATHY NOVAK             155 NORTH MAIN STREET                                                                                     EDWARDSVILLE        IL     62025          USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12497             NOVAS YARITSSA                             236 JEWETT AVE APT 11                                                                                     JERSEY CITY         NJ     07304          USA     TRADE PAYABLE                                                                         $1.84
12498             NOVEL SHOES CO LTD                         29F NO787 CHUNG-MING SOUTH ROAD                                                                           TAICHUNG            TAIWAN 40255                  TRADE PAYABLE                                                                    $77,531.32

12499             NOVELTY LIGHTS INC                         9800 E EASTER AVE STE 160                                                                                 CENTENNIAL           CO      80112        USA     TRADE PAYABLE                                                                      $203.44
12500             NOVNATION                                  5700 BRAXTON DR SUITE 165                                                                                 HOUSTON              TX      77036        USA     TRADE PAYABLE                                                                       $18.54
12501             NOVOA BRYAN A                              16053 MEADOWSIDE ST                                                                                       LA PUENTE           CA       91744        USA     TRADE PAYABLE                                                                        $1.83
12502             NPD-CELSO MARIO AKA MARIO DIAZ COUTINHO    435 N ORANGE AVE 400                                                                                      ORLANDO             FL       32801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

12503             NSF SERVICES INC                           42715 CHISHOLM DRIVE                                                                                      BROADLANDS          VA       20148        USA     TRADE PAYABLE                                                                    $15,378.92
12504             NSLP                                       CO GC SERVICES L P P O BOX 32500                                                                          COLUMBUS            OH       43232        USA     TRADE PAYABLE                                                                        $78.19
12505             NSLP                                       CO GC SERVICES L P P O BOX 32500                                                                          COLUMBUS            OH       43232        USA     TRADE PAYABLE                                                                        $98.16
12506             NTA ENTERPRISE INC                         RJ CASEY IND PK COLUMBUS AVE                                                                              PITTSBURGH          PA       15233        USA     TRADE PAYABLE                                                                     $2,779.88
12507             NTHENYA MUTHUI                             PLEASE ENTER YOUR STREET                                                                                  WILKES BARRE        PA       18702        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12508             NTM INC                                    ELROY WI 53929                                                                                            ELROY                WI      53929        USA     TRADE PAYABLE                                                                     $7,790.94
12509             NU SOURCE INC                              1971 ABBOTT ROAD                                                                                          BUFFALO             NY       14218        USA     TRADE PAYABLE                                                                        $56.97
12510             NUC USA INC                                1708 CARMEN DR                                                                                            ELK GROVE VILLAGE   IL       60007        USA     TRADE PAYABLE                                                                      $925.00
12511             NUCIFORA FREDERICK                         250 BENEFIT ST                                                                                            PROVIDENCE          RI       02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12512             NUFOCUSMEDIAGROUP INC                      4300 W LAKE MARY BLVD                                                                                     LAKE MARY           FL       32746        USA     TRADE PAYABLE                                                                      $102.52
12513             NUKO INC                                                                                                                                                                                               TRADE PAYABLE                                                                      $390.71
12514             JOHNNY J                                   6942 GERMAN HILL RD                                                                                       DUNDALK             MD       21222        USA     TRADE PAYABLE                                                                        $25.45
12515             NUNEZ ALEJANDRA                            14664 POLK ST                                                                                             SYLMAR              CA       91342        USA     TRADE PAYABLE                                                                         $1.83
12516             NUNEZ ALICIA                               224 HALF W 27TH ST                                                                                        LOS ANGELES         CA       90007        USA     TRADE PAYABLE                                                                      $113.80
12517             NUNEZ ALMA INDIVIDUALLY AND AS             301 N MICHIGAN AVE                                                                                        PLANT CITY          FL       33563        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF APOLINAR
                  NUNEZ
12518             NUNEZMINAYA FRANNY                         608 WARBURTON AVENUE APT 2N                                                                               YONKERS             NY       10701        USA     TRADE PAYABLE                                                                        $1.84
12519             NUNLEY EILEEN                              618 CEDAR LANE                                                                                            MOORHEAD            MN       56560        USA     TRADE PAYABLE                                                                        $3.70
12520             NUNN JR; CHARLES AND WILMA NUNN HIS WIFE   500 NORTH KING STREET                                                                                     WILMINGTON          DE       19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

12521             NURGALI ZHUMABAY                           UNKNOWN                                                                                                   UNKNOWN             TN                    USA     INSURANCE CLAIMS     5/30/2013        X            X              X          UNDETERMINED
12522             NUVO ACCENTS BEAUTY                        6565 N MACARTHUR BLVD SUITE 225                                                                           IRVING              TX       75039        USA     TRADE PAYABLE                                                                     $2,001.12
12523             NUVUE PRODUCTS INC                         1714 BROADWAY                                                                                             BUFFALO             NY       14212        USA     TRADE PAYABLE                                                                      $926.68
12524             NV ENERGY30073 NORTH NEVADA                PO BOX 30073                                                                                              RENO                NV       89520-3073   USA     UTILITIES PAYABLE                                                                 $2,603.88
12525             NV ENERGY30150 SOUTH NEVADA                PO BOX 30150                                                                                              RENO                NV       89520-3150   USA     UTILITIES PAYABLE                                                                $45,214.99
12526             NW GAITHERSBURG HOLDINGS LLC               11605 N COMMUNITY HOUSE RD STE 600       NORTHWOOD OFFICE RHONDA WALCOTT                                  CHARLOTTE           NC       28277        USA     TRADE PAYABLE                                                                    $55,605.44
12527             NW NATURAL                                 PO BOX 6017                              NORTHWEST NATURAL                                                PORTLAND            OR       97228-6017   USA     UTILITIES PAYABLE                                                                  $234.18
12528             NW SALES CONNECTION INC                    1621 LOOKOUT CIRCLE                                                                                       WAXHAW              NC       28173        USA     TRADE PAYABLE                                                                     $3,640.94
12529             NW SPRINGS HOLDINGS LLC                    8080 PARK LANE SUITE 770                 NORTHWOOD RETAIL - TYLER JOHNSON                                 DALLAS              TX       75231        USA     TRADE PAYABLE                                                                    $23,826.06
12530             NY BABY TRADING INC                        33 W FORDHAM RD                                                                                           BRONX               NY       10468        USA     TRADE PAYABLE                                                                        $22.11
12531             NY HIGHER EDUCATION                        PO BOX 1290                                                                                               NEWARK              NJ       07101        USA     TRADE PAYABLE                                                                      $271.35
12532             NYC FASHION INC                            530E 84 STREET                                                                                            NEW YORK            NY       10028        USA     TRADE PAYABLE                                                                        $29.72
12533             NYDIA CARDONA                              CALLE MILO BORGES T1-1                                                                                    CAGUAS              PR       00726        USA     INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
12534             NYIMPHA GRIFFEON                           326 PANORA WAY                                                                                            UPPER MARLBORO      MD       20774        USA     TRADE PAYABLE                                                                         $1.85
12535             NYJA CANADA                                144 DELACY AVE                                                                                            NORTH PLAINFIELD    NJ       07060        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
12536             NYLEN VICTORIA                             18280 SOUTH NORMAN ROAD                                                                                   OREGON CITY         OR       97045        USA     TRADE PAYABLE                                                                        $49.71
12537             NYS ASSESSMENT RECEIVABLES                 PO BOX 4127                                                                                               BINGHAMPTON         NY       13902        USA     TRADE PAYABLE                                                                        $69.18
12538             NYS CSPC                                   P O BOX 15363                                                                                             ALBANY              NY       122125363    USA     TRADE PAYABLE                                                                         $8.65


                                                                                                                                                     Page 159 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                                Doc 20         Filed 01/18/19
                                                                                                                                       Schedule Entered            01/18/19
                                                                                                                                                E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                       Pg 800 of 1461




                                                                                                                                                                                                                                                        Contingent

                                                                                                                                                                                                                                                                     Unliquidated

                                                                                                                                                                                                                                                                                    Disputed
Row No. Account   Creditor's Name                            Address 1                                   Address 2                 Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                            Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                               Offset
                                                                                                                                                                                                                                                                                                               (Y/N)
12539             NYS HESC                                   PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                       $116.65
12540             NYS HESC                                   PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                       $452.97
12541             NYS HESC                                   PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                       $412.76
12542             NYS HIGHER EDUCATION SERVICES              PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                         $63.16
12543             NYSEG-NEW YORK STATE ELECTRIC & GAS        PO BOX 847812                                                                                         BOSTON            MA      02284-7812   USA     UTILITIES PAYABLE                                                                 $13,579.03
12544             NYSEWANDER CODY M                          353 VIOLET ST                                                                                         LEBANON           OR      97355        USA     TRADE PAYABLE                                                                       $384.70
12545             NYSHESC                                    PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                      $1,320.50
12546             NYSHESC                                    PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                          $6.97
12547             NYSHESC                                    PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                         $66.75
12548             NYSHESC                                    PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                         $89.11
12549             NYSHESC                                    PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                       $606.02
12550             NYSHESC                                    PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                          $8.90
12551             NYSHESC                                    PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                       $198.75
12552             NYSHESC                                    PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                         $37.80
12553             NYSHESC                                    PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                          $2.22
12554             NYSHESC                                    PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                         $37.15
12555             NYSHESC                                    PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                       $220.60
12556             NYSHESC                                    PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                      $1,403.34
12557             NYSHESC                                    PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                         $38.82
12558             NYSHESC                                    PO BOX 1290                                                                                           NEWARK            NJ      07101        USA     TRADE PAYABLE                                                                         $16.78
12559             NYSHESC AZ                                 CARE OF NYSHESC                                                                                       TEMPE             AZ      85285        USA     TRADE PAYABLE                                                                       $944.36
                                                             PROGRESSIVEFINANCIALSERVICES I
12560             O CONNOR JV LLC                            FILE 532627                                                                                           ATLANTA           GA      30353-2627   USA     TRADE PAYABLE                                                                     $5,638.28
12561             OAGLESBY RICHARD                           4080 COTTOE                                                                                           SPARTANBURG       SC      29307        USA     TRADE PAYABLE                                                                        $65.00
12562             OAKLAND COUNTY COURTHOUSE                  REIMBURSEMANT DIVISION PO BOX 430628                                                                  PONTIAC           MI      483430628    USA     TRADE PAYABLE                                                                        $10.00
12563             OAKRIDGE MALL LLC                          FILE NUMBER 55714                                                                                     LOS ANGELES       CA      90074-5714   USA     TRADE PAYABLE                                                                    $14,772.47
12564             OAKS MICHAEL ET AL                         327 S CHURCH ST                                                                                       ROCKFORD          IL      61101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12565             OAS                                                                                                                                                                                             TRADE PAYABLE                                                                      $933.35
12566             OATES MARTHA                               99 MAIN ST                                                                                            HEMPSTEAD         NY      11550        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12567             OBI CRYSTAL                                167 ROSENGARTEN DRIVE                                                                                 WATERBURY         CT      06704        USA     TRADE PAYABLE                                                                         $7.39
12568             OBREGONASHLEE L                            3003 N ALVERNON APT 135                                                                               TUCSON            AZ      85712        USA     TRADE PAYABLE                                                                        $37.90
12569             O'BRIEN ET AL                              201 W FRONT ST                              MEDIA                                                     MEDIA             PA      19063        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12570             OBRIEN KASHAWNII                           19 MERRILL ST APT 1                                                                                   BOSTON            MA      02121        USA     TRADE PAYABLE                                                                         $1.76
12571             O'CALLAHAN EDWARD AND MARGARET             PHILADELPHIA CITY HALL                      CHESTNUT ST                                               PHILADELPHIA      PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  O'CALLAHAN
12572             OCANSEY SOLOMON A                          3853 LINDELL PARK BLVD APT 504                                                                        SAINT LOUIS       MO      63108        USA     TRADE PAYABLE                                                                         $12.35
12573             OCASIO MARTHA C                            500 SW 33RD AVENUE APT 43B                                                                            OCALA             FL      34474        USA     TRADE PAYABLE                                                                         $80.65
12574             OCEANSTAR DESIGN GROUP INC                 P O BOX 5076                                                                                          DIAMOND BAR       CA      91765        USA     TRADE PAYABLE                                                                         $82.25
12575             OCHOA NICOLE R                             4375 TROPAZ LN                                                                                        TRACY             CA      95377        USA     TRADE PAYABLE                                                                          $4.30
12576             OCONNELL ELAINE                            5651 BLOOMFIELD BLVD                                                                                  LAKELAND          FL      33810        USA     TRADE PAYABLE                                                                       $210.03
12577             OCSPC                                      OCSPC PO BOX 182394                                                                                   COLUMBUS          OH      43218        USA     TRADE PAYABLE                                                                         $59.94
12578             OCTANE SEATING                             401 EAST LAS OLAS BLVD                                                                                FORT LAUDERDALE   FL      33301        USA     TRADE PAYABLE                                                                      $2,716.60
12579             ODENBACH MICHELLE                          14001 WESTERN LOT 11                                                                                  DIXMOOR           IL      60406        USA     TRADE PAYABLE                                                                          $1.77
12580             ODOM JEREMY W                              3759 CONRAIL CIRCLE                                                                                   HORN LAKE         MS      38637        USA     TRADE PAYABLE                                                                         $14.19
12581             OFFICE DEPOT INC                           PO BOX 1413                                                                                           CHARLOTTE         NC      28201        USA     TRADE PAYABLE                                                                      $1,160.54
12582             OFFICE OF THE ATTORNEY GENERAL             590 SOUTH MARINE CORPS DR 70GUAM ST                                                                   TAMUNING          GU      96913        USA     TRADE PAYABLE                                                                       $209.04
                                                             DISBURSMENT UNIT
12583             OFFICE OF THE ATTORNEY GENERAL STATE OF    800 FIFTH AVENUE SUITE 2000                                                                           SEATTLE           WA      98104        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WASHINGTON - CIVIL RIGHTS UNIT
12584             OFFICE OF THE CHAPTER 13 TRUST             OFFICE OF THE CHAPTER 13 TRUST                                                                        MEMPHIS           TN      381010290    USA     TRADE PAYABLE                                                                       $129.23
12585             OFFICE OF THE CHAPTER 13 TRUST             OFFICE OF THE CHAPTER 13 TRUST                                                                        MEMPHIS           TN      381010290    USA     TRADE PAYABLE                                                                       $167.50
12586             OFFICE OF THE CHAPTER 13 TRUST             OFFICE OF THE CHAPTER 13 TRUST                                                                        MEMPHIS           TN      381010290    USA     TRADE PAYABLE                                                                       $220.40
12587             OFFICE OF THE CHAPTER 13 TRUST             OFFICE OF THE CHAPTER 13 TRUST                                                                        MEMPHIS           TN      381010290    USA     TRADE PAYABLE                                                                       $295.38
12588             OFFICE OF THE CIRCUIT CLERK                ANSLTRREQPO BOX 16994                                                                                 CLAYTON           MO      63105        USA     TRADE PAYABLE                                                                      $1,415.01
12589             OFFICE OF THE SHERIFF                      COUNTY OF ONEIDA CIVIL DIVISION 200                                                                   UTICA             NY      13501        USA     TRADE PAYABLE                                                                         $10.41
                                                             ELIZABETH
12590             OFFICE OF THE SHERIFF                      COUNTY OF ONEIDA CIVIL DIVISION 200                                                                   UTICA             NY      13501        USA     TRADE PAYABLE                                                                         $9.88
                                                             ELIZABETH
12591             OFFICE OF THE STANDING CHAPTE              P O BOX 2561                                                                                          PROVIDENCE        RI      02906        USA     TRADE PAYABLE                                                                       $207.23
12592             OFFICE OF THE STANDING TRUSTEE             1770 MOMENTUM PLACE                                                                                   CHICAGO           IL      60689        USA     TRADE PAYABLE                                                                       $433.85
12593             OFFICE OF THE TRUSTEE                      P O BOX 10505                                                                                         EUGENE            OR      97440        USA     TRADE PAYABLE                                                                       $369.23
12594             OFFICE OF THE TRUSTEE                      P O BOX 10505                                                                                         EUGENE            OR      97440        USA     TRADE PAYABLE                                                                       $156.92
12595             OFFICEMAX                                  P O BOX 226956                                                                                        DALLAS            TX      75222        USA     TRADE PAYABLE                                                                       $137.58
12596             OFFICER JOSE A VELAZQUEZ                   COURT OFFICER SPECIAL CIVIL PAPO BOX 6829                                                             PATERSON          NJ      07509        USA     TRADE PAYABLE                                                                       $128.13

12597             OFFICER JOSE A VELAZQUEZ                   COURT OFFICER SPECIAL CIVIL PAPO BOX 6829                                                             PATERSON          NJ      07509        USA     TRADE PAYABLE                                                                        $53.91

12598             OFFICER JOSE A VELAZQUEZ                   COURT OFFICER SPECIAL CIVIL PAPO BOX 6829                                                             PATERSON          NJ      07509        USA     TRADE PAYABLE                                                                        $80.61

12599             OFFICER JOSE VELASQUEZ                     OFFICER JOSE VELASQUEZ PO BOX 6829                                                                    PATERSON          NJ      07505        USA     TRADE PAYABLE                                                                         $4.62
12600             OFFICER JOSE VELAZQUEZ                     225 MARKET STREET STE 70                                                                              PATERSON          NJ      07505        USA     TRADE PAYABLE                                                                     $2,779.50
12601             OFFICER JOSE VELAZQUEZ                     225 MARKET STREET STE 70                                                                              PATERSON          NJ      07505        USA     TRADE PAYABLE                                                                      $356.98
12602             OFFICER RICHARD BOULTINGHOUSE              PO BOX 38                                                                                             WOODSTOWN         NJ      08098        USA     TRADE PAYABLE                                                                      $318.01
12603             O'FIELD WALTER MCLUNG AND MARY ELIZABETH   111 COURT ST                                                                                          CHARLESTON        WV      25301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

12604             OG&E -OKLAHOMA GAS & ELECTRIC SERVICE      PO BOX 24990                                OGE ENERGY CORP                                           OKLAHOMA CITY     OK      73124-0990   USA     UTILITIES PAYABLE                                                                  $890.23
12605             OGE JACQUES E                              40 RESERVOIR ST 407                                                                                   BROCKTON          MA      02301        USA     TRADE PAYABLE                                                                      $490.00
12606             OGERS MARY DAVIS & RANDY R                 1200 A RUIZ CANYON DRIVE                                                                              CRESCENT CITY     CA      95531        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
12607             OGGI CORPORATION                           1801 12 N ORANGETHORPE PK                                                                             ANAHEIM           CA      92801        USA     TRADE PAYABLE                                                                    $11,721.96
12608             OH CHAPTER 13 TRUSTEE                      OH CHAPTER 13 TRUSTEE PO BOX 71-0795                                                                  COLUMBUS          OH      43271        USA     TRADE PAYABLE                                                                      $761.54
12609             OHANA HUT LLC ASO NORTH CAROLINA           PO BOX 910                                                                                            KENLY             NC      27542        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE UNDERWRITING ASSOCIATION
12610             OHARA MARI                                 420 WILLOW ROAD WEST                                                                                  STATEN ISLAND     NY      10314        USA     TRADE PAYABLE                                                                        $1.84
12611             OHDE KAREN                                 10 N TUCKER BLVD                                                                                      ST LOUIS          MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12612             OHIO CHAPTER 13 TRUSTEE                    P O BOX 71-0795                                                                                       COLUMBUS          OH      43271        USA     TRADE PAYABLE                                                                      $415.50
12613             OHIO CHAPTER 13 TRUSTEE                    P O BOX 71-0795                                                                                       COLUMBUS          OH      43271        USA     TRADE PAYABLE                                                                      $225.30
12614             OHIO CHAPTER 13 TRUSTEE                    P O BOX 71-0795                                                                                       COLUMBUS          OH      43271        USA     TRADE PAYABLE                                                                      $395.94
12615             OHIO CHAPTER 13 TRUSTEE                    P O BOX 71-0795                                                                                       COLUMBUS          OH      43271        USA     TRADE PAYABLE                                                                      $124.96


                                                                                                                                               Page 160 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                           18-23537-rdd                              Doc 20   Filed 01/18/19
                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                      E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                             Pg 801 of 1461




                                                                                                                                                                                                                                               Contingent

                                                                                                                                                                                                                                                            Unliquidated

                                                                                                                                                                                                                                                                           Disputed
Row No. Account   Creditor's Name                          Address 1                                 Address 2           Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                   Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                      Offset
                                                                                                                                                                                                                                                                                                      (Y/N)
12616             OHIO VALLEY MALL                         PO BOX 932400                                                                                 CLEVELAND          OH      44193        USA     TRADE PAYABLE                                                                       $220.57
12617             OHIO VALLEY MALL                         PO BOX 932400                                                                                 CLEVELAND          OH      44193        USA     TRADE PAYABLE                                                                      $1,102.85
12618             OHLIBS STEVE                             2730 CRAIGMILLAR ST                                                                           HENDERSON          NV      89044        USA     TRADE PAYABLE                                                                         $75.00
12619             OK GUARANTEED STUDENT LOAN               P O BOX 15109 NCO FINANCIAL SYSTEMS INC                                                       WILMINGTON         DE      19850        USA     TRADE PAYABLE                                                                         $28.62

12620             OKLAHOMA CENTRALIZED SUPPORT             PO BOX 268809                                                                                 OKLAHOMA CITY      OK      73126      USA       TRADE PAYABLE                                                                         $2.31
12621             OKLAHOMA NATURAL GAS CO: KANSAS CITY     PO BOX 219296                                                                                 KANSAS CITY        MO      64121-9296 USA       UTILITIES PAYABLE                                                                  $152.70
12622             OKSANA NIKOLAYCHUK                       320 STATE ROUTE 9                                                                             CHAMPLAIN          NY      12919      USA       TRADE PAYABLE                                                                     $2,498.90
12623             OLADIPUPO SOREMEKUN                                                                                                                                                                    TRADE PAYABLE                                                                     $2,777.20
12624             OLALEKAN SOREMEKUN                       706A GLENDALE DRIVE                                                                           GREENSBORO         NC      27406        USA     TRADE PAYABLE                                                                      $349.30
12625             OLATUNJI MAHALIA A                       3902 COBB RD S W 102-K                                                                        HUNTSVILLE         AL      35805        USA     TRADE PAYABLE                                                                         $1.85
12626             OLAYINKA WAHAB                           10702 MORNING GLORY WAY                                                                       BOWIE              MD      20720        USA     TRADE PAYABLE                                                                      $247.44
12627             OLDHAM NATHANIEL A                       9608 E 79TH TERRACE                                                                           RAYTOWN            MO      64138        USA     TRADE PAYABLE                                                                        $23.67
12628             OLEA CARLOS M                            5959 S KILDARE AVE                                                                            CHICAGO            IL      60629        USA     TRADE PAYABLE                                                                      $252.09
12629             OLEG KURASHOV                            20095 SILVER HORN LANE                                                                        MONUMENT            CO     80132        USA     TRADE PAYABLE                                                                     $4,052.17
12630             OLEKSANDR LAZURKA                                                                                                                                                                      TRADE PAYABLE                                                                         $9.34
12631             OLGA CURTIS                              2950 CAMERON RD                                                                               MOSCOW             ID      83843        USA     TRADE PAYABLE                                                                      $304.04
12632             OLGA GARCIA                              619 PAUL REVERE                                                                               LAREDO             TX      78046        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12633             OLGA HERNANDEZ                           13903 PEPPER ST                                                                               MORENO VALLEY      CA      92553        USA     INSURANCE CLAIMS     7/4/2016         X            X              X          UNDETERMINED
12634             OLGA PISAREVA                            15 ROSEWOOD TERRACE                                                                           BLOOMFIELD          NJ     07003        USA     TRADE PAYABLE                                                                      $232.01
12635             OLGA SANCHEZ                             512 LONGVIEW DRIVE                                                                            ANTIOCH            IL      60002        USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
12636             OLGA VILLATORO                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
12637             OLIMPIA MARADIAGA                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
12638             OLIPHANT FINANCIAL LLC                   RAUSCH STURM ISRAEL ENERSONHOR250 N                                                           BROOKFIELD         WI      53005        USA     TRADE PAYABLE                                                                         $1.25
                                                           SUNNY SLOPE RD STE 300
12639             OLIVE ELECT LLC                          574 N 24TH STREET APT 10D                                                                     ROGERS             AR      72756        USA     TRADE PAYABLE                                                                    $11,399.98
12640             OLIVER & OUIDA BARRY                     18504 74TH ST E                                                                               BONNEY LAKE        WA      98391        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
12641             OLIVER BLUM                              5370 BAY POINTE CT                                                                            EUREKA             CA      95503        USA     INSURANCE CLAIMS     5/2/2018         X            X              X          UNDETERMINED
12642             OLIVER DYLAN                             21995 OIL WELL RD                                                                             DEARBORN           MO      64439        USA     TRADE PAYABLE                                                                         $9.24
12643             OLIVER TERESA                            4928 RUGBY ROAD                                                                               VIRIGNIA BEACH     VA      23464        USA     TRADE PAYABLE                                                                        $24.06
12644             OLIVERA NICOLAS K                        15435 HIBISCUS AVE                                                                            FONTANA            CA      92335        USA     TRADE PAYABLE                                                                         $1.82
12645             OLIVERIA SINISHTRAJ                      UNKNOWN                                                                                                          NJ                   USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
12646             OLIVIA AND MICHAEL PAYNE                 21698 JASMINE LANE                                                                            EAGLE ROCK         MO      65641        USA     INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
12647             OLIVIA FREEMAN                           101 HAZELWOOD CIRCLE                                                                          WILLINGBORO        NJ      08046        USA     INSURANCE CLAIMS     7/20/2015        X            X              X          UNDETERMINED
12648             OLIVIA ROGERS                            417 NORTH S STREET                                                                            PENSACOLA          FL      32505        USA     INSURANCE CLAIMS     7/11/2016        X            X              X          UNDETERMINED
12649             OLLIEVETTE PERRY                         100 W RANDOLPH ST                                                                             CHICAGO            IL      60601        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12650             OLSEN DYLAN                              1056 W GRAY ROCK                                                                              SPRINGFIELD        MO      65810        USA     TRADE PAYABLE                                                                         $1.85
12651             OLSEN JAKE                               557 IDEAL CT                                                                                  RENO               NV      89506        USA     TRADE PAYABLE                                                                         $1.84
12652             OLSEN JERROD                             1 DALE AVENUE                                                                                 PLATTSBURGH        NY      12901        USA     TRADE PAYABLE                                                                        $12.47
12653             OLSON JAMES                              1684 W WHITE ASH DR                                                                           BALSAM LAKE        WI      54810        USA     TRADE PAYABLE                                                                        $84.66
12654             OLSON LLOYD                              200 EAST AVENUE R APT NO 8107                                                                 PALMDALE           CA      93550        USA     TRADE PAYABLE                                                                        $32.16
12655             OLSON MARILYN L AS SURVIVING SPOUSE OF   250 BENEFIT ST                                                                                PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WALTER MARVIN OLSON PROBATE PENDING
12656             OLSON MARLIN                             500 NORTH KING STREET                                                                         WILMINGTON         DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12657             OLSON SHANER                             P O BOX 3898                                                                                  SLC                UT      84110        USA     TRADE PAYABLE                                                                          $3.17
12658             OLUKAYODE OLUWASEYI                      170-40 130 AVENUE APT 5C                                                                      JAMAICA            NY      11434        USA     TRADE PAYABLE                                                                         $24.11
12659             OLYMPIA TOOLS INTERNATIONAL IN                                                                                                                                                         TRADE PAYABLE                                                                     $70,827.83
12660             OLYMPIA TOOLS INTERNATIONAL INC          18051 ARENTH AVE                                                                              CITY OF INDUSTRY   CA      91748        USA     TRADE PAYABLE                                                                   $502,979.24
12661             OLZEWSKI JAMES P                         401 BOSLEY AVE                                                                                TOWSON             MD      21204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12662             OMAHA PUBLIC POWER DISTRICT              PO BOX 3995                                                                                   OMAHA              NE      68103-0995   USA     UTILITIES PAYABLE                                                                 $10,126.84
12663             OMALLEY BRENAN                           PO BOX 15548                                                                                  WILMINGTON         NC      28408        USA     TRADE PAYABLE                                                                         $43.29
12664             OMAR & KORY DELGADO                      7030 DUPAGE DRIVE                                                                             WOODRIDGE          IL      60517        USA     INSURANCE CLAIMS     2/11/2018        X            X              X          UNDETERMINED
12665             OMAR KHADRA M                            2065 7TH AVE E                                                                                N ST PAUL          MN      55109        USA     TRADE PAYABLE                                                                         $22.33
12666             OMAR NEVAREZ                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
12667             OMB WAREHOUSE                            2550 EDGELY RD                                                                                LEVITTOWN           PA     19057        USA     TRADE PAYABLE                                                                      $3,035.21
12668             OMNI CONTROLS INC                        5309 TECHNOLOGY DR                                                                            TAMPA              FL      33647        USA     TRADE PAYABLE                                                                         $79.08
12669             OMNIMARK ENTERPRISES LLC                 211 E MAIN ST STE 338                                                                         NEW ROCHELLE       NY      10801        USA     TRADE PAYABLE                                                                       $107.58
12670             OMTECH PACIFIC INDUSTRIES LTD            6710 SW MCEWAN RD                                                                             LAKE OSWEGO         OR     97035        USA     TRADE PAYABLE                                                                         $70.35
12671             ON WHEELS LLC                                                                                                                                                                          TRADE PAYABLE                                                                         $97.27
12672             OND JV LLC                               33297 COLLECTION CENTER DRIVE                                                                 CHICAGO            IL      60693-0332   USA     TRADE PAYABLE                                                                      $5,741.86
12673             ONE & ONLY USA INC                       1803 THOMAS STREET                                                                            MERRICK             NY     11566        USA     TRADE PAYABLE                                                                       $213.09
12674             ONE NET EMTERPRISES LLC                  PO BOX 1729                                                                                   TAMPA              FL      33601        USA     TRADE PAYABLE                                                                      $4,971.97
12675             ONE STOP CELL SHOP LLC                   9272 GOLDEN STREET                                                                            ALTA LOMA          CA      91737        USA     TRADE PAYABLE                                                                         $87.02
12676             ONE SUPER BARGAIN COM INC                                                                                                                                                              TRADE PAYABLE                                                                       $188.73
12677             ONE TO ONE GARMENT MFG LTD               1626 N CURRYER                                                                                SANTA MARIA        CA      93456        USA     TRADE PAYABLE                                                                     $57,639.70
12678             ONE WORLD TECHNOLOGIES INC               1428 PEARMAN DAIRY RD                                                                         ANDERSON           SC      29625        USA     TRADE PAYABLE                                                                  $4,112,809.23
12679             ONEIDA LAZO                              7935 SOUTH WEST 9TH TERRACE                                                                   MIAMI              FL      33144        USA     INSURANCE CLAIMS     3/7/2013                                                   $118,000.00
12680             ONESTOPBUYCOM INC                        401 N 2ND                                                                                     INDEPENDENCE       KS      67301        USA     TRADE PAYABLE                                                                      $5,083.40
12681             ONKYO USA CORPORATION                    BOX 31001-1359                                                                                PASADENA           CA      91110        USA     TRADE PAYABLE                                                                      $1,100.57
12682             ONLINEGIFTSTORE                          5031 DOMAN AVE                                                                                TARZANA            CA      91356        USA     TRADE PAYABLE                                                                      $1,394.24
12683             ONONDAGA CNTY SHERRIFFS DEPT             PO BOX 2787 TAFT RD STATION                                                                   SYRACUSE           NY      13220        USA     TRADE PAYABLE                                                                         $44.97
12684             ONONDAGA COUNTY SHERIFF                  ONONDAGA COUNTY SHERIFF PO BOX 2787                                                           SYRACUSE           NY      13220        USA     TRADE PAYABLE                                                                       $144.33
12685             ONONDAGA COUNTY SHERIFFS OFFI            ONONDAGA COUNTY SHERIFFS OFFIP O BOX                                                          BINGHAMTON         NY      139025252    USA     TRADE PAYABLE                                                                          $3.45
                                                           5252
12686             ONTARIO COUNTY SHERIFFS OFFICE           74 ONTARIO ST                                                                                 CANANDAIGUA        NY      14424        USA     TRADE PAYABLE                                                                         $7.32
12687             ONTARIO MUNICIPAL UTILITIES COMPANY      PO BOX 8000                                                                                   ONTARIO            CA      91761-1076   USA     UTILITIES PAYABLE                                                                 $2,529.94
12688             ONTEL PRODUCTS CORP                      21 LAW DRIVE                                                                                  FAIRFIELD          NJ      07004        USA     TRADE PAYABLE                                                                   $154,109.68
12689             ONWARD ENTERPRISE LLC                    347 BRIDGE STREET SUITE 201                                                                   PHOENIXVILLE       PA      19460        USA     TRADE PAYABLE                                                                        $23.93
12690             OPAL ROBERTS                             1912 BAKER AVE                                                                                HAINES CITY        FL      33844        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
12691             OPAL TUDOR                               8014 ASPEN GREEN LANE                                                                         LOUISVILLE         KY      40291        USA     INSURANCE CLAIMS     2/26/2018        X            X              X          UNDETERMINED
12692             OPALA AVDIU                              2 CONTE PLACE                                                                                 WESTPORT           CT      06880        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
12693             OPEN DOOR ENTERPRISES LLC                1625 WALKER AVE NW 140797                                                                     GRAND RAPIDS       MI      49514-5530   USA     TRADE PAYABLE                                                                     $6,355.54
12694             OPTICSPLANET INC                         3150 COMMERCIAL AVE                                                                           NORTHBROOK         IL      60062        USA     TRADE PAYABLE                                                                    $13,603.19
12695             OPTIMAL CHEMICAL INC                     1830 RADIUS DRIVE                                                                                                FL      33020        USA     TRADE PAYABLE                                                                      $241.71
12696             OQUENDO DANIEL                           330 E BAY ST 220                                                                              JACKSONVILLE       FL      32202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12697             OQUENDO ISOLINA                          CASE 35 CALLE 27 URB SANTA ROSA                                                               BAYAMON            PR      00959        USA     TRADE PAYABLE                                                                         $5.00
12698             OR ACCOUNT SYSTEMS                       5848 SE MILWAUKIE AVE                                                                         PORTLAND           OR      97202        USA     TRADE PAYABLE                                                                      $123.49
12699             OR CREDIT & COLLECTIONS                  P O BOX 826                                                                                   ALBANY             OR      97321        USA     TRADE PAYABLE                                                                      $174.63


                                                                                                                                     Page 161 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                               Doc 20     Filed 01/18/19
                                                                                                                                    Schedule Entered            01/18/19
                                                                                                                                             E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                    Pg 802 of 1461




                                                                                                                                                                                                                                                        Contingent

                                                                                                                                                                                                                                                                     Unliquidated

                                                                                                                                                                                                                                                                                    Disputed
Row No. Account   Creditor's Name                              Address 1                                  Address 2             Address 3         Address 4     City                State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                            Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                               Offset
                                                                                                                                                                                                                                                                                                               (Y/N)
12700             ORALIA GODOY                                 27968 MONROE AVE                                                                                 ROMOLAND            CA       92585        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
12701             ORALIA VASQUEZ                               2510 STRAYHORN DR                                                                                CALDWELL            ID       83607        USA     INSURANCE CLAIMS     8/26/2018        X            X              X          UNDETERMINED
12702             ORAMAS PATRICIA                              URB VALLE SAN LUIS I-5                                                                           CAGUAS              PR       00725        USA     TRADE PAYABLE                                                                        $72.01
12703             ORANCHAK KAITLYN E                           339 ARTHUR AVENUE                                                                                JOHNSON CITY        NY       13790        USA     TRADE PAYABLE                                                                         $1.84
12704             ORANGE AND ROCKLAND UTILITIES O&R            PO BOX 1005                                                                                      SPRING VALLEY       NY       10977-0800   USA     UTILITIES PAYABLE                                                                $31,749.71
12705             ORANGE COUNTY BCC                            P O BOX 38                                                                                       ORLANDO             FL       32802        USA     TRADE PAYABLE                                                                        $15.00
12706             ORANGE TERRI L                               205 WINCHESTER DRIVE                                                                             HAMPTON             VA       23666        USA     TRADE PAYABLE                                                                        $19.73
12707             ORBLUE LLC                                   1840 CORAL WAY 4TH FLOOR                                                                         MIMAI               FL       33145        USA     TRADE PAYABLE                                                                      $103.28
12708             ORCULLO CHRISTINE M                          197 CHURCH ST                                                                                    BELFORD             NJ       07718        USA     TRADE PAYABLE                                                                         $1.81
12709             ORE INTERNATIONAL INC                        16026 MANNING WAY                                                                                CERRITOS            CA       90703        USA     TRADE PAYABLE                                                                     $4,563.38
12710             OREGON DEPT OF REV                           P O BOX 14725                                                                                    PORTLAND            OR       97309        USA     TRADE PAYABLE                                                                      $115.81
12711             ORELLANA ANGIE                               22327 12 FIGUEROA ST                                                                             CARSON              CA       90745        USA     TRADE PAYABLE                                                                        $16.47
12712             OREN GINGRICH                                11476 EAST 48TH STREET                                                                           REED CITY           MI       49677        USA     INSURANCE CLAIMS     6/6/2018         X            X              X          UNDETERMINED
12713             ORGAIN BUILDING SUPPLY CO                    65 COMMERCE ST                                                                                   CLARKSVILLE         TN       37040        USA     TRADE PAYABLE                                                                        $70.35
12714             ORGANIC TOOL CORP THE                        PO BOX 365                                                                                       TURLOCK              CA      95381        USA     TRADE PAYABLE                                                                     $4,680.00
12715             ORGILL BROTHERS & CO                         P O BOX 1000                                                                                     MEMPHIS             TN       38148        USA     TRADE PAYABLE                                                                    $48,370.26
12716             ORIEN JEWEL                                  4 MAINSAIL CT                                                                                    RICHMOND             CA      94804        USA     TRADE PAYABLE                                                                      $618.98
12717             ORIENT CRAFT LTD                             PLOT NO 9-13 PHASE VI SECTOR 37            KHANDSA                                               GURGAON             HARYAN   122001               TRADE PAYABLE                                                                   $209,754.72
                                                                                                                                                                                    A
12718             ORIENTAL FURNISHINGS CLUB                    602 WEST AVE                                                                                     NORWALK             CT       06850        USA     TRADE PAYABLE                                                                      $860.00
12719             ORIENTAL UNLIMITED INC                       68 MOULTON ST                                                                                    CAMBRIDGE           MA       02138        USA     TRADE PAYABLE                                                                     $7,434.00
12720             ORION ENTERPRISES INC                        111 WHEELING                                                                                     WHEELING            IL       60090        USA     TRADE PAYABLE                                                                     $1,181.46
12721             ORLANDO ROBERT ASO STATE FARM GENERAL        325 S MELROSE DR                                                                                 VISTA               CA       92081        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY
12722             ORLENA WILLIAMS                              11732 ST STEPHENS WAY                                                                            PRINCESS ANNE       MD       21853        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12723             ORLINDA WILLIAMS NATHAN                      13820 S WENTWORTH AVENUE                                                                         RIVERDALE           IL       60827        USA     INSURANCE CLAIMS     7/15/2016        X            X              X          UNDETERMINED
12724             ORMSBY THEODORE L                            6926 RAY RD                                                                                      RALEIGH             NC       27613        USA     TRADE PAYABLE                                                                      $876.00
12725             O'ROSIA FIGUEROA                             222 ESTWATE GLYNN                                                                                KINGSHILL           VI       00851        USA     INSURANCE CLAIMS     6/30/2017        X            X              X          UNDETERMINED
12726             OROZCO MARVIN J                              1059 S MANHATTAN PL 408                                                                          LOS ANGELES         CA       90019        USA     TRADE PAYABLE                                                                      $308.28
12727             ORR LYLE AND PATTY ORR                       10 N TUCKER BLVD                                                                                 ST LOUIS            MO       63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12728             ORR MARSHA                                   10868 SW COUNTY RD                                                                               FT CHARLOTTE        FL       34269        USA     TRADE PAYABLE                                                                        $40.00
12729             ORR NEIL AND BARBARA ORR                     PHILADELPHIA CITY HALL                     CHESTNUT ST                                           PHILADELPHIA        PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12730             ORTEGA LOURDES AND ESTEBAN ORTEGA                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
12731             ORTEGA MEGAN                                 420 W COLLEGE DR                                                                                 CHEYENNE            WY       82007        USA     TRADE PAYABLE                                                                        $20.31
12732             ORTEGA-KAMINSKI JONATHAN J                   4525 HENDRY AVE 1005 WEST 5TH STREET                                                             WILMINGTON          DE       19808        USA     TRADE PAYABLE                                                                        $26.67
12733             ORTEGATERESA K                               2632 W MARSHALL AVE                                                                              PHOENIX             AZ       85017        USA     TRADE PAYABLE                                                                         $3.58
12734             ORTHOTIC SHOP INC                            14200 INDUSTRIAL CENTER DR                                                                       SHELBY TOWNSHIP     MI       48315        USA     TRADE PAYABLE                                                                     $3,036.04
12735             ORTIZ ALBA G                                 PARQUE CENTRO EDF FLAMBOYAN APT P5                                                               SAN JUAN            PR       00918        USA     TRADE PAYABLE                                                                        $42.43
12736             ORTIZ ESPINOZA M                             11060 SW 14TH ST RM 231C                                                                         MIAMI               FL       33174        USA     TRADE PAYABLE                                                                      $320.17
12737             ORTIZ FRANCISCO                              3702 W TONTO ST                                                                                  PHOENIX             AZ       85009        USA     TRADE PAYABLE                                                                        $36.94
12738             ORTIZ HECTOR                                 1106 OROLIA ST                                                                                   ALAMO               TX       78516        USA     TRADE PAYABLE                                                                      $545.75
12739             ORTIZ MARIA DEL REFUGIO ET AL INDIVIDUALLY   155 NORTH MAIN STREET                                                                            EDWARDSVILLE        IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AND AS CO-SPECIAL ADMINISTRATORS OF THE
                  ESTATE OF EPIFANIO ORITZ DECEASED

12740             ORTIZ RICHARD AND MARIE ORTIZ                250 BENEFIT ST                                                                                   PROVIDENCE          RI       02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12741             ORTIZ RUTH                                   820E HANCOCK                                                                                     TUC                 NM       88401        USA     TRADE PAYABLE                                                                        $1.17
12742             ORTIZ RUTH M                                 URB VILLA MAR CALLE PACIFICO                                                                     GUAYAMA             PR       00784        USA     TRADE PAYABLE                                                                        $1.44
12743             ORTIZ SARAHI I                               2536 E PARK LN APT D                                                                             ANAHEIM             CA       92806        USA     TRADE PAYABLE                                                                        $1.83
12744             ORVIC INC                                    15922 STRATHERN ST 16                                                                            VAN NUYS             CA      91406        USA     TRADE PAYABLE                                                                      $335.04
12745             ORY DUVAL                                    319 ORGERON DR                                                                                   LAFAYETTE           LA       70506-6845   USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
12746             ORZOLEK CAROL S PERSONAL REPRESENTATIVE      100 N CALVERT ST                                                                                 BALTIMORE           MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF JAMES F ORZOLEK ET AL
12747             OSALES                                                                                                                                                                                          TRADE PAYABLE                                                                      $166.10
12748             OSCAR & EDITH PALOMINO                       6004 TALFORD CT                                                                                  SPRINGFIELD         VA       22152        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
12749             OSCAR ALEMAN                                 1180 NE 165TH ST                                                                                 NORTH MIAMI BEACH   FL       33162        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
12750             OSCAR PARKER                                 716 CANDLE MEADOW BOULEVARD                                                                      DESOTO              TX       75115        USA     INSURANCE CLAIMS     2/15/2017        X            X              X          UNDETERMINED
12751             OSEGUEDA SAMANTHA                            780 DESMARAIS RD                                                                                 MOXEE               WA       98936        USA     TRADE PAYABLE                                                                         $1.85
12752             OSEMWEGIE MACPHERSON                         1519 RIVER STR                                                                                   HYDE PARK           MA       02136        USA     TRADE PAYABLE                                                                        $23.66
12753             O'SHEA MICHAEL                               60 CENTRE ST                                                                                     NEW YORK            NY       10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12754             OSI EDUCATION SERVICES INC                   OSI EDUCATION SERVICES INC PO BOX 985                                                            BROOKFIELD          WI       53008        USA     TRADE PAYABLE                                                                      $101.94
12755             OSI EDUCATION SERVICES INC                   P O BOX 929                                                                                      BROOKFIELD          WI       53008        USA     TRADE PAYABLE                                                                      $124.83
12756             OSI EDUCATION SERVICES INC                   P O BOX 929                                                                                      BROOKFIELD          WI       53008        USA     TRADE PAYABLE                                                                        $72.81
12757             OSI EDUCATION SERVICES INC                   P O BOX 929                                                                                      BROOKFIELD          WI       53008        USA     TRADE PAYABLE                                                                      $105.33
12758             OSI EDUCATION SERVICES INC                   P O BOX 929                                                                                      BROOKFIELD          WI       53008        USA     TRADE PAYABLE                                                                     $2,903.33
12759             OSI EDUCATION SERVICES INC                   P O BOX 929                                                                                      BROOKFIELD          WI       53008        USA     TRADE PAYABLE                                                                        $80.66
12760             OSORO JULIAN                                 78C PHELPS AVENUE                                                                                NEW BRUNSWICK       NJ       08901        USA     TRADE PAYABLE                                                                        $54.14
12761             OSSMAN PIERRE INDIVIDUALLY AND AS            100 N CALVERT ST                                                                                 BALTIMORE           MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  ANN D OSSMAN ET AL
12762             OSSO OUTLET LLC                              3515 ELLIS LN                                                                                    ROSEMEAD            CA       91770        USA     TRADE PAYABLE                                                                      $570.04
12763             OSTARELLO MELODY                             101 MAPLE ST AUBURN                                                                              AUBURN              CA       95603        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12764             OSTO TRADING INC                             64W 48TH ST SUITE 1001                                                                           NEW YORK            NY       10036        USA     TRADE PAYABLE                                                                      $999.21
12765             OSWALD DAND                                  5303 RICHFIELD CENTER RD                                                                         BERKEY              OH       43504        USA     TRADE PAYABLE                                                                        $68.75
12766             OTB ACQUISITION LLC                          2201 WEST ROYAL LANE SUITE 240                                                                   IRVING              TX       75063        USA     TRADE PAYABLE                                                                    $22,500.00
12767             OTC WHOLESALE                                787HILLCREST INDUSTRIAL BLVD STE A                                                               MACON               GA       31204        USA     TRADE PAYABLE                                                                      $111.85
12768             OTERO MIGUEL                                 RECINTO DE CIENCIAS MEDICAS PISO 3 LAB A                                                         SAN JUAN            PR       00935        USA     TRADE PAYABLE                                                                        $75.00
                                                               352
12769             OTIS RONALD C                                1400 17TH AVE APT D                                                                              SANTA CRUZ          CA       95062      USA       TRADE PAYABLE                                                                       $127.01
12770             OTTER TAIL POWER COMPANY                     PO BOX 2002                                                                                      FERGUS FALLS        MN       56538-2002 USA       UTILITIES PAYABLE                                                                   $228.01
12771             OUNI MAMROUT                                 1407 BROADWAY STE 2110 DBA WATCH                                                                 MANHATTAN           NY       10018      USA       TRADE PAYABLE                                                                         $6.38
                                                               KINGDOM
12772             OUTDOOR LIVING INC                           3771 CHANNEL DRIVE STE 100                                                                       WEST SACARAMENTO     CA      95691        USA     TRADE PAYABLE                                                                    $41,653.71
12773             OUTDOOR RECREATION GROUP THE                 PO BOX 952360                                                                                    ST LOUIS            MO       63192        USA     TRADE PAYABLE                                                                      $846.00
12774             OUTDOOR SHOPPING                             44 EAGLE STREET                                                                                  MONROE              NY       10950        USA     TRADE PAYABLE                                                                    $17,318.50
12775             OUTLEY DAIJAH                                41 S SHANNON ROAD 13104                                                                          TUCSON              AZ       85745        USA     TRADE PAYABLE                                                                         $4.52
12776             OUTSOURCING IN ASIA LLC                      9975 WADSWORTH PKWY K-2199                                                                       WESTMINSTER          CO      80021        USA     TRADE PAYABLE                                                                      $112.94
12777             OVERMAN ROBERT J                             155 NORTH MAIN STREET                                                                            EDWARDSVILLE        IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                            Page 162 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                               Doc 20                   Filed 01/18/19
                                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                                         E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                  Case Number: 18-23537
                                                                                                                                                Pg 803 of 1461




                                                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                            Address 1                                  Address 2                           Address 3         Address 4     City               State     Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                                                           (Y/N)
12778             OVERSEAS BEST BUY INC                      172 N BRANDEN DR                                                                                               GLENDALE HEIGHTS    IL       60139      USA       TRADE PAYABLE                                                                      $311.02
12779             OVERSTOCK CLOSEOUTS LLC                    10117 SE SUNNYSIDE RD STE F 1157                                                                               CLACKAMAS          OR        97015      USA       TRADE PAYABLE                                                                     $1,114.29
12780             OVERSTOCK DISCOUNT OUTLET                  15923 BLYTHE ST                                                                                                VAN NUYS           CA        91406      USA       TRADE PAYABLE                                                                        $22.98
12781             OVERSTOCKS                                 4200 WADE GREEN RD 3 PMB 233                                                                                   KENNESAW           GA        30144      USA       TRADE PAYABLE                                                                        $13.76
12782             OVERTONMOLLIE A                            609 WATSON ST                                                                                                  BREMEN             GA        30110      USA       TRADE PAYABLE                                                                        $75.00
12783             OVERWATER LTD                              1 RADISSON PLAZA SUITE 800                                                                                     NEW ROCHELLE       NY        10801      USA       TRADE PAYABLE                                                                      $642.64
12784             OVIEDO MALL HOLDING LLC                    1700 OVIEDO MALL BLVD                                                                                          OVIEDO             FL        32765      USA       TRADE PAYABLE                                                                     $4,912.37
12785             OVIEDO MALL HOLDING LLC                    1700 OVIEDO MALL BLVD                                                                                          OVIEDO             FL        32765      USA       TRADE PAYABLE                                                                     $2,218.49
12786             OWEN AND ANN MCQUAID                       37 WEST HILL ROAD                                                                                              BROOKLINE          NH        03033      USA       INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
12787             OWENS AMANDA M                             1609 HONEYSUCKLE DR                                                                                            FOREST HILL        MD        21050      USA       TRADE PAYABLE                                                                         $9.70
12788             OWENS CIMARRON                             181 WAVERLERY DR                                                                                               VA BEACH           VA        23452      USA       TRADE PAYABLE                                                                         $5.00
12789             OWENS JEAN                                 UNKNOWN                                                                                                                           NJ                   USA       TRADE PAYABLE                                                                      $874.30
12790             OWENS TIFFANY M                            1164 JOHN OWEN RD                                                                                              WHITE OAK          NC        28399      USA       TRADE PAYABLE                                                                         $5.00
12791             OWENS TIFFANY M                            1164 JOHN OWEN RD                                                                                              WHITE OAK          NC        28399      USA       TRADE PAYABLE                                                                         $5.00
12792             OWNER PAUL NISSEN & TESS D                 2719 ALAN STREET                                                                                               FORT COLLINS       CO        80524      USA       INSURANCE CLAIMS     3/1/2018         X            X              X          UNDETERMINED
12793             OWUSU GEORGE                               545 SOUTH STREET APT AA6                                                                                       PEEKSKILL          NY        10566      USA       TRADE PAYABLE                                                                      $377.67
12794             OXFORD KELVIN J                            PHILADELPHIA CITY HALL                     CHESTNUT ST                                                         PHILADELPHIA       PA        19107      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
12795             OZARKS ELECTRIC COOPERATIVE CORPORATION    PO BOX 848                                                                                                     FAYETTEVILLE       AR        72702-0848 USA       UTILITIES PAYABLE                                                                 $2,174.04

12796             P SCOTT LOWERY                             4500 CHERRY CK DR S ST 700-710                                                                                 DENVER             CO        80246        USA     TRADE PAYABLE                                                                      $272.03
12797             P SCOTT LOWERY PC                          4500 CHERRY CREEK DRIVE SOUTH                                                                                  DENVER             CO        80246        USA     TRADE PAYABLE                                                                      $192.41
12798             PA AUTOMATED COLLECTION SYSTEM             P O BOX 57                                                                                                     BENSALEM           PA        190208514    USA     TRADE PAYABLE                                                                      $388.91
12799             PABLO HURTADO                              12581 SW 134TH CT STE 102                                                                                      MIAMI              FL        33186        USA     TRADE PAYABLE                                                                      $123.09
12800             PABON-SANTIAGO SHARON                                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
12801             PACE CATHERINE L                           2137 EAST HUDSON BLVD APARTMENT D                                                                              GASTONIA           NC        28054        USA     TRADE PAYABLE                                                                         $1.84
12802             PACHECO DAVE                               72 FOXBOROUGH ST                                                                                               NEW BEDFORD        MA        02746        USA     TRADE PAYABLE                                                                         $4.99
12803             PACHECO SAMUEL R                           1926 BLUESTONE DR                                                                                              KALISPELL          MT        59901        USA     TRADE PAYABLE                                                                        $75.00
12804             PACIFIC CYCLE                              1080 PAYSPHERE CIRCLE                                                                                          CHICAGO            IL        60674        USA     TRADE PAYABLE                                                                    $21,563.55
12805             PACIFIC GAS & ELECTRIC                     PO BOX 997300                              PG&E CORPORATION                                                    SACRAMENTO         CA        95899-7300   USA     UTILITIES PAYABLE                                                               $186,006.56
12806             PACIFIC IMPORTS IND                        P O BOX 15891                                                                                                  HONOLULU           HI        96830        USA     TRADE PAYABLE                                                                     $2,681.99
12807             PACIFIC NW PROPERTIES LP                   BEAVERTON OR 97075-2206                                                                                        BEAVERTON           OR       97075-2206   USA     TRADE PAYABLE                                                                     $3,797.88
12808             PACIFIC POWER-ROCKY MOUNTAIN POWER         PO BOX 26000                                                                                                   PORTLAND           OR        97256-0001   USA     UTILITIES PAYABLE                                                                 $5,278.69
12809             PACIFIC SOUVENIR GROUP INC                 4428 MALAAI STREET                                                                                             HONOLULU           HI        96818        USA     TRADE PAYABLE                                                                     $2,323.88
12810             PACIFIC SPIRIT INC                         800 W PENDER ST 1100                                                                                           VANCOUVER          BRITISH   BC V6C 2V6           TRADE PAYABLE                                                                      $132.59
                                                                                                                                                                                               COLUM
                                                                                                                                                                                               BIA
12811             PACIFIC WEST INGREDIENTS LLC               616 CORPORATE WAY SUITE 2-4881                                                                                 VALLEY COTTAGE     NY        10989        USA     TRADE PAYABLE                                                                          $0.01
12812             PACO CHINA GARMENT LTD                     BUILDING B NO 9 YUEYANG ROAD                                                                                   QINGDAO            CHINA     266000               TRADE PAYABLE                                                                  $4,803,507.22
12813             PACZAK MICHAEL AND HELEN PACZAK HIS WIFE   100 N CALVERT ST                                                                                               BALTIMORE          MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

12814             PADILLA GLORIA                             CALLE CARITE PARCELA 191A BO PAJAROS                                                                           TOA BAJA           PR        00949        USA     TRADE PAYABLE                                                                       $23.48
12815             PADILLA JOSE                               7051 S GULL LN                                                                                                 TUCSON             AZ        85756        USA     TRADE PAYABLE                                                                       $10.00
12816             PADILLA MARIA MARINO                       800 S VICTORIA AVE                                                                                             VENTURA            CA        93009        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12817             PADILLA ROSAS H                            PO BOX 2408                                                                                                    MAYAGUEZ           PR        00680        USA     TRADE PAYABLE                                                                        $0.04
12818             PADRO MIGUEL T                             210 MOTTERN ST                                                                                                 FORT HUACHUCA      AZ        85613        USA     TRADE PAYABLE                                                                        $1.74
12819             PAEZ PRESCILIANO G AND DOLORES GUEVARA     500 NORTH KING STREET                                                                                          WILMINGTON         DE        19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
12820             PAGACAT INC                                99 WASHINGTON AVE SUITE 805D                                                                                   ALBANY             NY        12210        USA     TRADE PAYABLE                                                                     $6,347.53
12821             PAGAN GAMALIEL                             LOS MAESTROS MARTIN CORCHADO 8242                                                                              PONCE              PR        00717        USA     TRADE PAYABLE                                                                         $0.86
12822             PAGAN MADELINE                             CALLE 22 BLQ- 48 SANTA ROSA                                                                                    BAYAMON            PR        00959        USA     TRADE PAYABLE                                                                        $16.00
12823             PAGE RANDALL                               725 MALLARD LAKES DR                                                                                           LEXINGTON          SC        29072        USA     TRADE PAYABLE                                                                      $244.38
12824             PAGNOTTI JR; MICHAEL S                     PHILADELPHIA CITY HALL                     CHESTNUT ST                                                         PHILADELPHIA       PA        19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12825             PAINESVILLE MUNICIPAL COURT                7 RICHMOND PO BOX 601                                                                                          PAINESVILLE        OH        44077        USA     TRADE PAYABLE                                                                        $64.99
12826             PAINTER HOWARD AND SARA PAINTER HW         PHILADELPHIA CITY HALL                     CHESTNUT ST                                                         PHILADELPHIA       PA        19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12827             PAISLEI GORDON                             36407 BRENNAN ROAD                                                                                             NEW BALTIMORE      MI        48047        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
12828             PAJET GEORGE                               PO BOX 307025                                                                                                  SAINT THOMAS       VI        00803        USA     INSURANCE CLAIMS     12/16/2017                                                   $1,200.00
12829             PAK TYLER S                                8A ELLSMERE STREET                                                                                             WORCESTER          MA        01604        USA     TRADE PAYABLE                                                                        $25.40
12830             PALACE PROPERTIES LLC                      CO STIRLING PROPERTIES - AGENT             CO STIRLING PROPERTIES - AGENT                                      COVINGTON          LA        70433        USA     TRADE PAYABLE                                                                    $70,030.19
12831             PALACIOS ADELAIDA                          210 W TEMPLE ST                                                                                                LOS ANGELES        CA        90012        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12832             PALACIOS ELIZABETH                         1120 S EVERGREEN AVE                                                                                           LOS ANGELES        CA        90023        USA     TRADE PAYABLE                                                                         $4.42
12833             PALAFOX JESUS A                            580 HENSLEY AVE APT 4                                                                                          SAN BRUNO          CA        94066        USA     TRADE PAYABLE                                                                        $47.27
12834             PALAGANAS CHARLYN                          1112 FROST PL                                                                                                  FAIRFIELD          CA        94533        USA     TRADE PAYABLE                                                                         $1.83
12835             PALENCIA JESUS E                           44 CROSS ST                                                                                                    EVERETT            MA        02149        USA     TRADE PAYABLE                                                                         $3.65
12836             PALISADES ACQUISITION XVILLC               SCOTT T WHITEMAN 7350 B GRACE DRIVE                                                                            COLUMBIA           MD        21044        USA     TRADE PAYABLE                                                                        $81.89
12837             PALISADES ACQUISTION XVI LLC               P O BOX 270288                                                                                                 MILWAUKEE          WI        53227        USA     TRADE PAYABLE                                                                        $99.28
12838             PALISADES COLLECTION LLC                   BERNDT ASSOCIATES P C 30500 VAN DYKE 702                                                                       WARREN             MI        48093        USA     TRADE PAYABLE                                                                      $333.18

12839             PALLAVI SAWHNEY                            5939 SWEET BIRCH DRIVE                                                                                         RIVERVIEW          FL        33578        USA     INSURANCE CLAIMS     10/16/2018       X            X              X          UNDETERMINED
12840             PALMCOA1 SWEEPING & STRIPING                                                                                                                                                                                TRADE PAYABLE                                                                      $756.00
12841             PALMER LISA M                              205 DONALD TENNANT CIRCLE                                                                                      NORTH ATTLEBORO    MA        02760        USA     TRADE PAYABLE                                                                        $8.76
12842             PALMER SAMANTHA                            10 N TUCKER BLVD                                                                                               ST LOUIS           MO        63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12843             PALMERO ENEROLIZA                          REPARTO VALENCIA CALLE 11                                                                                      BAYAMON            PR        00959        USA     TRADE PAYABLE                                                                       $20.00
12844             PALMISANO JOAN K                           79 MOWRY STREET                                                                                                PROVIDENCE         RI        02908        USA     TRADE PAYABLE                                                                      $107.64
12845             PALOMINO ALFREDO                           939 S RIVERSIDE DR APT 95                                                                                      CLARKSVILLE        TN        37040        USA     TRADE PAYABLE                                                                       $25.00
12846             PALOMO DOLORES                             6000 GARDEN GROVE BLVD APT 266                                                                                 WESTMINSTER        CA        92683        USA     TRADE PAYABLE                                                                       $43.45
12847             PALURU RADHA                               4 BALSAM FIR ROAD                                                                                              S WINDSOR          CT        06074        USA     TRADE PAYABLE                                                                      $136.50
12848             PAM BASSELCH 13 TRUSTEE                    CHAPTER 13 TRUSTEE P O BOX 1201                                                                                MEMPHIS            TN        38101        USA     TRADE PAYABLE                                                                       $18.46
12849             PAM CARTWRIGHT                             4571 FONGGLEN CIRCLE                                                                                           COLORADO SPRINGS   CO        80906        USA     INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
12850             PAM REEDBIRD                               1405 9TH AVE NW                                                                                                PUYALLUP           WA        98371        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
12851             PAM ROBERTS                                12754 SOMERDOWNS CT                                                                                            DRAPER             UT        84020        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
12852             PAM UZZLE                                  8829 CAMPFIRE TRAIL                                                                                            RALEIGH            NC        27615        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
12853             PAMELA & GLENN DUHE                        11417 SPRING CREEK DRIVE                                                                                       HAMMOND            LA        70403        USA     INSURANCE CLAIMS     2/2/2018         X            X              X          UNDETERMINED
12854             PAMELA & MARK FIECHTNER                    8508 LANCOME                                                                                                   PLANO              TX        75025        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
12855             PAMELA & RICHARD PROFFITT & FOWLER         12 HILLAIRE LN                                                                                                 RICHMOND           VA        23229        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
12856             PAMELA AVERY                               6944 FOREST TERRACE                                                                                            HYATTSVILLE        MD        20785        USA     INSURANCE CLAIMS     9/2/2018         X            X              X          UNDETERMINED
12857             PAMELA BAGWELL                             115 HICKS ROAD                                                                                                 GREENVILLE         SC        29605        USA     INSURANCE CLAIMS     4/10/2018        X            X              X          UNDETERMINED
12858             PAMELA BORES                               5725 STATE ROUTE 547                                                                                           BELLEVUE           OH        44811        USA     INSURANCE CLAIMS     5/26/2018        X            X              X          UNDETERMINED
12859             PAMELA FELIPE                              619 E MINNEHAHA AVE                                                                                            ST PAUL            MN        55130        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED


                                                                                                                                                        Page 163 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                            Doc 20      Filed 01/18/19
                                                                                                                                 Schedule Entered            01/18/19
                                                                                                                                          E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                 Pg 804 of 1461




                                                                                                                                                                                                                                                   Contingent

                                                                                                                                                                                                                                                                Unliquidated

                                                                                                                                                                                                                                                                               Disputed
Row No. Account   Creditor's Name                             Address 1                               Address 2              Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                       Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                          Offset
                                                                                                                                                                                                                                                                                                          (Y/N)
12860             PAMELA HILLIARD                             10604 IGNATIUS BIGGS DRIVE                                                                     UPPER MARLBORO     MD      20772        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
12861             PAMELA KING                                 2144 W 79TH ST                                                                                 LOS ANGELES        CA      90047        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
12862             PAMELA LEZA                                 3302 CANDLEWISP CIR                                                                            SPRING             TX      77388        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
12863             PAMELA LUCAS-HENRY                          729 EAST 219TH STREET APARTMEN                                                                 BRONX              NY      10467        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
12864             PAMELA MARSHALL                             5824 LYNNFIELD COVE                                                                            MEMPHIS            TN      38119        USA     INSURANCE CLAIMS     8/19/2018        X            X              X          UNDETERMINED
12865             PAMELA MCDOWELL                             2280 630 SANSOME ST SUITE 1080                                                                 SAN FRANCISCO      CA      94111        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12866             PAMELA PARSON                               7607 LOZIER                                                                                    WARREN             MI      48091        USA     INSURANCE CLAIMS     7/9/2017         X            X              X          UNDETERMINED
12867             PAMELA POLLAK-BECKER                        19331 ROUTE 76                                                                                 POPLAR GROVE       IL      61065        USA     INSURANCE CLAIMS     11/29/2013       X            X              X          UNDETERMINED
12868             PAMELA WILLIAMS                             479 EAST 73RD STREET                                                                           SHREVEPORT         LA      71106        USA     INSURANCE CLAIMS     1/7/2017         X            X              X          UNDETERMINED
12869             PANACHE INTERNATIONAL LLC                   17744 SKY PARK CIRCLE STE 265                                                                  IRVINE             CA      92614        USA     TRADE PAYABLE                                                                   $239,656.20
12870             PANCHER EUGENE H                            155 NORTH MAIN STREET                                                                          EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12871             PANDAOO DIGITAL INC                         75 QUIETHILLS RD                                                                               POMONA              CA     91766        USA     TRADE PAYABLE                                                                        $45.88
12872             PANGAN JARED                                1630 FERRY ST 8                                                                                EUGENE             OR      97401        USA     TRADE PAYABLE                                                                         $1.84
12873             PANOIU HUNTER; AND INFANT UNDER THE AGE     100 SUPREME CT DR                                                                              MINEOLA            NY      11501        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF FOURTEEN; BY HIS MOTHER AND NATURAL
                  GUARDIAN KRISTEN PANOIU; AND KRISTEN
                  PANOIU INDIVIDUALLY
12874             PANTELIS CHRYSAFIS                          53 46 196TH STREET                                                                             FRESH MEADOWS      NY      11365        USA     TRADE PAYABLE                                                                        $63.38
12875             PAPAYA SUN LLC                              POB 10281                                                                                      HONOLULU           HI      96816        USA     TRADE PAYABLE                                                                        $17.53
12876             PAPPAS SUSAN E                              250 NESMITH ST 18                                                                              LOWELL             MA      01852        USA     TRADE PAYABLE                                                                         $1.85
12877             PARAGON CENTER LLC                          7904 E CHAPARRAL RD STE A110-496                                                               SCOTTSDALE         AZ      85250        USA     TRADE PAYABLE                                                                     $4,165.92
12878             PARAMO CITLALY                              102 NEBABA ST                                                                                  FAYETTEVILLE       NC      28304        USA     TRADE PAYABLE                                                                         $2.00
12879             PARCHMAN ORGANIC FARMS LLC                  93 S JACKSON ST PO BOX 34628 22765                                                             SEATTLE            WA      98104        USA     TRADE PAYABLE                                                                      $434.40
12880             PAREKH BRIDGEN                              99 BRANDYWINE RD                                                                               FORDS              NJ      08863        USA     TRADE PAYABLE                                                                         $1.81
12881             PARFUMS DE COEUR                            P O BOX 6349                                                                                   NEW YORK           NY      10249-6349   USA     TRADE PAYABLE                                                                    $69,724.21
12882             PARHAM KWAN                                 902 S ENCINA ST                                                                                VISALIA            CA      93277        USA     TRADE PAYABLE                                                                      $390.73
12883             PARIS RICHARDSON                            3100 NOTTINGHAM LN                                                                             MODESTO            CA      95350        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
12884             PARK HUEBER                                 2887 WILDWOOD HARBOR ROAD                                                                      BOYNE CITY         MI      49712        USA     INSURANCE CLAIMS     6/26/2018        X            X              X          UNDETERMINED
12885             PARK YOOJIN                                 2540 COUNTRY HILLS RD 185                                                                      BREA               CA      92821        USA     TRADE PAYABLE                                                                         $1.84
12886             PARKER ARCHIE                               5755 KERTH RD                                                                                  SAINT LOUIS        MO      63128        USA     TRADE PAYABLE                                                                      $200.00
12887             PARKER BRITTANY                             169 EDSON AVENUE                                                                               WATERBURY          CT      06705        USA     TRADE PAYABLE                                                                         $1.79
12888             PARKER CHARLES                              213 WASHINGTON ST                                                                              TOMS RIVER         NJ      08753        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12889             PARKER CHRISTI L                            107 W COLTON AVE                                                                               REDLANDS           CA      92374        USA     TRADE PAYABLE                                                                      $199.50
12890             PARKER COLLECTION AGENCY                    P O BOX 38                                                                                     LEBANON            PA      17042        USA     TRADE PAYABLE                                                                        $16.44
12891             PARKER MICHAEL S                            306 GREY CREEK DR                                                                              VICKSBURG          MS      39183        USA     TRADE PAYABLE                                                                      $268.99
12892             PARKER RITA C PERSONAL REPRESENTATIVE FOR   100 N CALVERT ST                                                                               BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF CHARLES M PARKER ET AL
12893             PARKS PATSY P                               100 N CALVERT ST                                                                               BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12894             PARMAR GAGANJOT                             82-65 233RD STREET                                                                             QUEENS VILLAGE     NY      11427        USA     TRADE PAYABLE                                                                        $1.84
12895             PARR KERK                                   16382 VILLAGE MEADOW DR                                                                        RIVERSIDE          CA      92503        USA     TRADE PAYABLE                                                                      $267.81
12896             PARR RENO WATER COMPANY                     1695 MEADOW WOOD LANE                    STE 100                                               RENO               NV      89502        USA     UTILITIES PAYABLE                                                                  $654.44
12897             PARRIS JOSEPH                               808 WOODPOINT DR APT F                                                                         CHESTERFIELD       MO      63017        USA     TRADE PAYABLE                                                                       $74.75
12898             PARRISH SIMPSON                             405 W MEADECREST DR                                                                            KNOXVILLE          TN      37923        USA     INSURANCE CLAIMS     3/18/2016        X            X              X          UNDETERMINED
12899             PART ADVICE LLC                             3524 IRVING BLVD SUITE 105                                                                     DALLAS              TX     75247        USA     TRADE PAYABLE                                                                       $59.06
12900             PARTRIDGE EDWARD C AND BARBARA ANN          PHILADELPHIA CITY HALL                   CHESTNUT ST                                           PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
12901             PARTYTOYZCOM                                534 E 12TH STREET                                                                              BROWNSVILLE         TX     78520        USA     TRADE PAYABLE                                                                       $35.10
12902             PASCO COUNTY UTILITIES                      PO DRAWER 2139                                                                                 NEW PORT RICHEY    FL      34656-2139   USA     UTILITIES PAYABLE                                                                  $101.10
12903             PASILLAS JUAN                               817 SW 39TH                                                                                    OKLAHOMA CITY      OK      73109        USA     TRADE PAYABLE                                                                        $9.24
12904             PAT BLAZINA                                 145 EAGLE CIRCLE                                                                               ELYRIA             OH      44035        USA     INSURANCE CLAIMS     10/4/2017        X            X              X          UNDETERMINED
12905             PAT LARACCA                                 96 HILLSIDE AVENUE                                                                             LIVINGSTON         NJ      07039        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
12906             PAT LITTLE                                  46 EAST LEWIS STREET                                                                           WINCHESTER         IL      62694        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
12907             PAT MARTINEZ                                9829 WHITEMORE STREET                                                                          EL MONTE           CA      91733-1156   USA     INSURANCE CLAIMS     5/26/2018        X            X              X          UNDETERMINED
12908             PAT SCHROEDER                               889 MALIBU ROAD                          83                                                    OSAGE BEACH        MO      65065        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
12909             PAT SHEMETULSKIS                            14956 RICHFIELD ST                                                                             LIVONIA            MI      48154        USA     INSURANCE CLAIMS     6/16/2018        X            X              X          UNDETERMINED
12910             PATEL DIVYESHKUMAR T                        250 SOUTH UNIVERSITY AVE                                                                       PROVO              UT      84601        USA     TRADE PAYABLE                                                                        $1.84
12911             PATEL SANDEEP                               1 AGNES COURT MIDDLESEX023                                                                     MONROE TOWNSHIP    NJ      08831        USA     TRADE PAYABLE                                                                      $408.18
12912             PATERNITY AND CHILD SUPPORT D               8000 NISKY SHOPPING CTR STE 500 ROOM 525                                                       ST THOMAS          VI      00802        USA     TRADE PAYABLE                                                                      $128.76

12913             PATIL MEERA                                 162B MILL ROAD                                                                                 CHELMSFORD         MA      01824        USA     TRADE PAYABLE                                                                         $1.75
12914             PATIO GARDEN DIRECT INC                     17800 CASTLETON ST SUITE180                                                                    CITY OF INDUSTRY   CA      91748        USA     TRADE PAYABLE                                                                      $143.77
12915             PATIOLAND OUTDOOR LIVING                    2410 WARDLOW RD 110                                                                            CORONA             CA      92880        USA     TRADE PAYABLE                                                                      $858.07
12916             PATRICE COOKES                              5 GRANADA CRESCENT 5                                                                           WHITE PLAINS       NY      10603        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
12917             PATRICE EMERSON                             1582 GERSHWIN AVENUE NORTH                                                                     OAKDALE            MN      55128        USA     INSURANCE CLAIMS     12/2/2017        X            X              X          UNDETERMINED
12918             PATRICE HINSON                              4718 CREPE MYRTLE LN                                                                           PASADENA           TX      77505        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
12919             PATRICIA & CHARLES SMITH                    2857 LITCHFIELD RD                                                                             SHAKER HEIGHTS     OH      44120        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
12920             PATRICIA & DANN WEBB PRICE                  3742 MARTINELL AVE                                                                             ROANOKE            VA      24017        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
12921             PATRICIA & IVAN MEDINA                      4846 W VILLAGE GLEN CIRCLE                                                                     JORDAN             UT      84081        USA     INSURANCE CLAIMS     4/16/2018        X            X              X          UNDETERMINED
12922             PATRICIA & JAMES SLATTEN                    PO BOX 442                                                                                     LEXINGTON          OK      73051        USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
12923             PATRICIA & JASON DELGADO                    4003 W SEVILLA ST                                                                              TAMPA              FL      33629        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
12924             PATRICIA & MITCAELL EARLY                   1097 GREYTON ROAD                                                                              CLEVELAND          OH      44112        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
12925             PATRICIA & MOHAMMAD SAIDY                   3033 ALA ILIMMA ST                      APT 1102                                               HONOLULU           HI      96818        USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
12926             PATRICIA & PATRICK HUSSEY                   86 JAMAICA RD                                                                                  COUPEVILLE         WA      98239        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
12927             PATRICIA ADAMS                              993 ROACHE CT                                                                                  ORANGEBURG         SC      29115        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
12928             PATRICIA ALCALDE                            7629 ALMERIA                                                                                   LAS VEGAS          NV      89128        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
12929             PATRICIA ALMANZA                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
12930             PATRICIA ARRIGO                             140 MYRTLE STREET                                                                              WRENTHAM           MA      02093        USA     TRADE PAYABLE                                                                      $120.00
12931             PATRICIA BAKER                              7067 NORTH SHADY ACRES LANE                                                                    STRAFFORD          MO      65756        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
12932             PATRICIA BALTIAN                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
12933             PATRICIA BECHET                             7 BREWSTER ROAD                                                                                NORFOLK            MA      02056        USA     INSURANCE CLAIMS     10/8/2014        X            X              X          UNDETERMINED
12934             PATRICIA BENTZLEY                           8815 INDIAN RIVER RUN                                                                          BOYNTON BEACH      FL      33472        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
12935             PATRICIA BOESELAGER                         2810 COUNTRY SIDE BLVD 3                                                                       CLEARWATER         FL      33761        USA     INSURANCE CLAIMS     7/10/2016                                                   $70,000.00
12936             PATRICIA BRADLEY                            40-20 BEACH CHANNEL                                                                            FAR LOCK AWAY      NY      11691        USA     INSURANCE CLAIMS     7/26/2016        X            X              X          UNDETERMINED
12937             PATRICIA CHAMBERS                           1737 SUNSET BLVD                                                                               HOUSTON            TX      77005        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
12938             PATRICIA COSTANZO                           29 ALPERT                                                                                      WAPPINGERS FALLS   NY      12590        USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
12939             PATRICIA CUCALOM                            8107 NE THIRD PLACE                                                                            MIAMI              FL      33138        USA     INSURANCE CLAIMS     10/5/2016        X            X              X          UNDETERMINED
12940             PATRICIA DAY                                6496 CROOKED CREEK TRCE                                                                        LITHONIA           GA      30058        USA     INSURANCE CLAIMS     4/1/2017         X            X              X          UNDETERMINED
12941             PATRICIA DILLON                             640 E HOPOCAN AVE                       APT 2                                                  BARBERTON          OH      44203        USA     INSURANCE CLAIMS     6/21/2017        X            X              X          UNDETERMINED
12942             PATRICIA DUFFY                              211 SOUTHERN AVENUE                                                                            AMBLER             PA      19002        USA     INSURANCE CLAIMS     8/29/2017        X            X              X          UNDETERMINED


                                                                                                                                         Page 164 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                                 Doc 20   Filed 01/18/19
                                                                                                                                    Schedule Entered            01/18/19
                                                                                                                                             E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                    Pg 805 of 1461




                                                                                                                                                                                                                                                        Contingent

                                                                                                                                                                                                                                                                     Unliquidated

                                                                                                                                                                                                                                                                                    Disputed
Row No. Account   Creditor's Name                              Address 1                                    Address 2           Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                            Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                               Offset
                                                                                                                                                                                                                                                                                                               (Y/N)
12943             PATRICIA DUMAS                               UNKNOWN                                      UNKNOWN                                             UNKNOWN                      UNKNOWN              INSURANCE CLAIMS     2/27/2018        X            X              X          UNDETERMINED
12944             PATRICIA DUMAS                               UNKNOWN                                      UNKNOWN                                             UNKNOWN                      UNKNOWN              INSURANCE CLAIMS     2/27/2018        X            X              X          UNDETERMINED
12945             PATRICIA EVANS                               UNKNOWN                                      UNKNOWN                                             UNKNOWN              FL                 USA       INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
12946             PATRICIA FERGER                              10924 MARYLAND AVENUE                                                                            CHAMPLIN             MN      55316      USA       INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
12947             PATRICIA GAHAN                               409 6TH AVENUE                                                                                   BELMAR               NJ      07719      USA       INSURANCE CLAIMS     10/16/2018       X            X              X          UNDETERMINED
12948             PATRICIA GONZALEZ                            1790 CALLE J FERRER Y FERRER                                                                     SAN JUAN             PR      00921-4134 USA       INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
12949             PATRICIA GOOCH                               412 S 3RD STREET                                                                                 MARTINSFERRY         OH      43935      USA       INSURANCE CLAIMS     3/10/2018        X            X              X          UNDETERMINED
12950             PATRICIA GRAW                                619 THOMPSON AVE                                                                                 NORTH AURORA         IL      60542      USA       INSURANCE CLAIMS     3/12/2018                                                     $661.19
12951             PATRICIA GRAY                                                                                                                                                                                   PENDING LITIGATION                    X            X              X          UNDETERMINED
12952             PATRICIA GREENE                              2912 CLUB HOUSE DR WEST                                                                          CLEARWATER           FL      33761        USA     INSURANCE CLAIMS     5/31/2018        X            X              X          UNDETERMINED
12953             PATRICIA GULLIE                              1814 UPTON AVE N                                                                                 MINNEAPOLIS          MN      55411        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
12954             PATRICIA INGLE                               4300 MCCLELLAND BLVD                                                                             JOPLIN               MO      64804        USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
12955             PATRICIA JACKSON                             310 A PADRE BLVD                             UNIT 1502                                           SOUTH PADRE ISLAND   TX      78597        USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
12956             PATRICIA JOHNSON                             1015 N 11TH                                                                                      MOUNT VERNNON        IL      62864        USA     INSURANCE CLAIMS     3/2/2018         X            X              X          UNDETERMINED
12957             PATRICIA KALANY                              PO BOX 96                                                                                        VALLEY GROVE         WV      26060        USA     TRADE PAYABLE                                                                      $133.73
12958             PATRICIA KILKER                              190 CANTERBURY AVENUE                                                                            LANGHORNE            PA      19047        USA     INSURANCE CLAIMS     3/5/2016         X            X              X          UNDETERMINED
12959             PATRICIA KIP                                 693 S WELLWOOD AVE                                                                               LINDENHURST          NY      11757        USA     INSURANCE CLAIMS     9/18/2011        X            X              X          UNDETERMINED
12960             PATRICIA KUCEWICZ                            171 NETTLETON AVENUE                                                                             MILFORD              CT      06460        USA     INSURANCE CLAIMS     7/24/2016        X            X              X          UNDETERMINED
12961             PATRICIA LANDRY                              107 BIRCH STREET                                                                                 BANGOR               ME      04401        USA     INSURANCE CLAIMS     8/31/2010        X            X              X          UNDETERMINED
12962             PATRICIA LESOKEN                             31 BAY ST COATESVILLE PA 1932                                                                    COATESVILLE          PA      19320        USA     INSURANCE CLAIMS     10/9/2015        X            X              X          UNDETERMINED
12963             PATRICIA MARTIN BUNCH                        4310 WEST RIDGE DRIVE                                                                            HOOD RIVER           OR      97031        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
12964             PATRICIA MOYER                               10184 CASTLE TOWER ROAD                                                                          MECHANICSVILLE       VA      23116        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
12965             PATRICIA MURER                               1734 MONTGOMERY DR                                                                               VISTA                CA      92084        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
12966             PATRICIA NAVARRO                             1647 W KERRY LN                                                                                  PHOENIX              AZ      85027        USA     INSURANCE CLAIMS     5/7/2016         X            X              X          UNDETERMINED
12967             PATRICIA PAGE                                1815 E 25TH ST                                                                                   LUBBOCK              TX      79404        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
12968             PATRICIA POWERS                              10713 EGMONT ROAD                                                                                SAVANNAH             GA      31406        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
12969             PATRICIA REECE                               4615 WICKFORD CIR NE                                                                             ROSWELL              GA      30075        USA     INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
12970             PATRICIA RENNER                              3618 CEDAR HAMMOCK CT                                                                            NAPLES               FL      34112        USA     INSURANCE CLAIMS     5/8/2014                                                   $100,000.00
12971             PATRICIA RIEDL                               809 SOUTH MIDPARK DRIVE                                                                          APPLETON             WI      54915        USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
12972             PATRICIA ROBLES                              1321 W HAZELWOOD STREET                                                                          PHOENIX              AZ      85013        USA     INSURANCE CLAIMS     7/14/2018        X            X              X          UNDETERMINED
12973             PATRICIA SIMPSON                             18811 US HIGHWAY 29                                                                              CHATHAM              VA      24531        USA     INSURANCE CLAIMS     10/19/2014       X            X              X          UNDETERMINED
12974             PATRICIA STEPANSKI                                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED
12975             PATRICIA STOVALL                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
12976             PATRICIA STRZELECKI                          200 AMRON DRIVE                                                                                  BLOOMSBURG           PA      17815        USA     INSURANCE CLAIMS     8/29/2014        X            X              X          UNDETERMINED
12977             PATRICIA TAYLOR-DAVIDSON                                                                                                                                                                        INSURANCE CLAIMS     2/9/2018         X            X              X          UNDETERMINED
12978             PATRICIA WEAVER                              1878 BOBTAIL DRIVE                                                                               MAITLAND             FL      32751        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
12979             PATRICIA WEBB                                1998 GA HIGHWAY 195 N                                                                            AMERICUS             GA      31709        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
12980             PATRICIA WILLIAMS                            693 AUDUBON COURT                                                                                STANHOPE             NJ      07874        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
12981             PATRICIA WRIGHT                              2403 CHICKORY                                                                                    CHARLOTTE            NC      28213        USA     INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
12982             PATRICK & RACHEL HOWARD                      606 NW                                                                                           GIGHARBOR            WA      98335        USA     INSURANCE CLAIMS     7/12/2017        X            X              X          UNDETERMINED
12983             PATRICK CARLOS AND GLORIA PATRICK HIS WIFE                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED

12984             PATRICK COOOMES                              P0 BOX 356                                                                                       WILLIAMATON          MI      488950356    USA     TRADE PAYABLE                                                                       $95.43
12985             PATRICK DRURY                                210 MARTIN LUTHER KING JR BLVD ROOM 523                                                          MADISON              WI      53703        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

12986             PATRICK HOLWELL                              867 HAMAL DR                                                                                     LITTLETON            CO      80124        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
12987             PATRICK J GLOVER                             DANFORTH & MEIERHENRY L L P 315 S PHILLIPS                                                       SIOUX FALLS          SD      57104        USA     TRADE PAYABLE                                                                      $162.80
                                                               AVE
12988             PATRICK KAMINS                               355 HOLLOW HILL DR                                                                               WAUCONDA             IL      60084        USA     TRADE PAYABLE                                                                        $45.85
12989             PATRICK M CONNELLY ESQUIRE                   30 COURTHOUSE SQUARE 400                                                                         ROCKVILLE            MD      20850        USA     TRADE PAYABLE                                                                      $547.20
12990             PATRICK M CONNELLYESQUIRE                    30 COURTHOUSE SQUARE 400                                                                         ROCKVILLE            MD      20850        USA     TRADE PAYABLE                                                                      $547.20
12991             PATRICK SCANLON ESQUIRE                      203 NE FRONT ST SUITE101                                                                         MILFORD              DE      19963        USA     TRADE PAYABLE                                                                         $0.03
12992             PATRICK STRADER                                                                                                                                                                                 TRADE PAYABLE                                                                     $2,225.12
12993             PATRIZIA PROSCIA                             13 CHERRY LN                                                                                     POMONA               NY      10970        USA     INSURANCE CLAIMS     7/18/2014        X            X              X          UNDETERMINED
12994             PATRIZIO CARDOZA                             14212 CEDARWOOD AVENUE                                                                           BALDWIN PARK         CA      91706        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
12995             PATSY & RAYBURN BRYANT                       179 SAINT ANDREWS DRIVE                                                                          OAKLAND              TN      38060        USA     INSURANCE CLAIMS     3/6/2018         X            X              X          UNDETERMINED
12996             PATSY CURTIS                                 UNKNOWN                                                                                          UNKNOWN              TX      77701        USA     INSURANCE CLAIMS     8/6/2016         X            X              X          UNDETERMINED
12997             PATTERSON CHARLES VICTOR AND PATTERSON       100 N CALVERT ST                                                                                 BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MARY C
12998             PATTERSON CURTIS W                           6608 BALBOA CR                                                                                   OCEAN SPRINGS        MS      39564        USA     TRADE PAYABLE                                                                       $72.18
12999             PATTERSON DANIEL L                           155 NORTH MAIN STREET                                                                            EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13000             PATTERSON DAVID W                            1200 ONTARIO ST                                                                                  CLEVELAND            OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13001             PATTERSON KATE S                             400 SOUTH COLLEGE STREET APT 306                                                                 CARLISLE             PA      17013        USA     TRADE PAYABLE                                                                       $36.02
13002             PATTERSON NAKIAYAH                           53 MOUNTAINVIEW AVE                                                                              NEWARK               NJ      07106        USA     TRADE PAYABLE                                                                        $1.80
13003             PATTERSON NUSS & SEYMOUR PC TR               5613 DTC PKWY SUITE 400                                                                          GREENWOOD VILLAGE    CO      80111        USA     TRADE PAYABLE                                                                       $52.24
13004             PATTERSON RICHARD L                          5447 DALLAS MCCLELLAN ROAD                                                                       ZOLFO SPRINGS        FL      33890        USA     TRADE PAYABLE                                                                      $275.84
13005             PATTERSON SEAN                               400 MISSION RANCH BLVD                                                                           CHICO                CA      95926        USA     TRADE PAYABLE                                                                        $1.83
13006             PATTI & AL RODRIGUEZ                         516 YOSHIKO WAY                                                                                  APTOS                CA      95003-3453   USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
13007             PATTI ADKINS                                 235 CHANDLER ROAD                                                                                CHEHALIS             WA      98532        USA     INSURANCE CLAIMS     2/15/2017        X            X              X          UNDETERMINED
13008             PATTI JOSEPH J                               60 CENTRE ST                                                                                     NEW YORK             NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13009             PATTI MCCRORY                                525 AUDUBON DR                                                                                   EVANSVILLE           IN      47715        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
13010             PATTON DONALD K                              84 MILLER LANE                                                                                   HONEY BROOK          PA      19344        USA     TRADE PAYABLE                                                                        $2.38
13011             PATTON LILLY INDIVIDUALLY AND AS SURVIVING   250 BENEFIT ST                                                                                   PROVIDENCE           RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPOUSE OF THE LATE ERSKIN PATTON ET AL

13012             PATTY BATISTE                                613 S ST VALERIE                                                                                 ABBEVILLE            LA      70510        USA     INSURANCE CLAIMS     4/30/2017        X            X              X          UNDETERMINED
13013             PATTY COOK                                   2351 YALE BLVD                                                                                   SPRINGFIELD          IL      62703        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
13014             PAUL & DEBORAH PIENKOWSKI                    9332 TURKEY ROAD                                                                                 BLACK EARTH          WI      53515        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
13015             PAUL & DEEANN ELLIOTT                        710 MOODY RD                                                                                     HENDERSON            NC      27537        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
13016             PAUL & MARCIA DUNCAN                         3222 EAST AVE                                                                                    HAYWARD              CA      94541        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
13017             PAUL A HARTMANN DBA HARTMANN V                                                                                                                                                                  TRADE PAYABLE                                                                       $86.66
13018             PAUL AND MELINDA VAN ALLEN                   8110 CATAWBA LANE                                                                                HANOVER PARK         IL      60133        USA     INSURANCE CLAIMS     3/24/2018        X            X              X          UNDETERMINED
13019             PAUL ARNTZ                                   1200 ONTARIO ST                                                                                  CLEVELAND            OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13020             PAUL BROWNFIELD                                                                                                                                                                                 PENDING LITIGATION                    X            X              X          UNDETERMINED
13021             PAUL CRANDALL                                                                                                                                                                                   TRADE PAYABLE                                                                      $792.55
13022             PAUL DAVIDSON TRUSTEE                        PO BOX 647                                                                                       MEMPHIS              TN      38101      USA       TRADE PAYABLE                                                                      $180.00
13023             PAUL DOUTHITT                                1801 RITTER STREET                                                                               CHESTERTON           IN      46304      USA       TRADE PAYABLE                                                                        $9.54
13024             PAUL DOVE                                    243 OAK ST                                                                                       HOLYOKE              MA      01040-3938 USA       INSURANCE CLAIMS     6/27/2018                                                     $589.46


                                                                                                                                            Page 165 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                             Doc 20                Filed 01/18/19
                                                                                                                                            Schedule Entered            01/18/19
                                                                                                                                                     E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                            Pg 806 of 1461




                                                                                                                                                                                                                                                             Contingent

                                                                                                                                                                                                                                                                          Unliquidated

                                                                                                                                                                                                                                                                                         Disputed
Row No. Account   Creditor's Name                             Address 1                                Address 2                        Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                 Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                    Offset
                                                                                                                                                                                                                                                                                                                    (Y/N)
13025             PAUL DOWSAKUL                               5884 PALM FRONT COURT                                                                                     WEST JORDAN       UT      84081        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
13026             PAUL EDWARDS                                2516 N 78TH AVENUE                                                                                        ELMWOOD PARK      IL      60707        USA     INSURANCE CLAIMS     1/25/2018        X            X              X          UNDETERMINED
13027             PAUL ERDMAN                                 191 OVERBROOK RD                                                                                          VALENCIA          PA      16059        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
13028             PAUL GIBA                                   217 SEEGAR RD                                                                                             PITTSBURGH        PA      15241        USA     INSURANCE CLAIMS     12/30/2010       X            X              X          UNDETERMINED
13029             PAUL HANEY                                  10044 CAIRN MOUNTAIN WAY                                                                                  BRISTOW           VA      20136        USA     INSURANCE CLAIMS     4/18/2016        X            X              X          UNDETERMINED
13030             PAUL HAYNES                                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
13031             PAUL HOFFMAN                                PO BOX 1407                                                                                               CLARKSTON         MI      48347        USA     TRADE PAYABLE                                                                    $11,132.63
13032             PAUL HOWARD F AND MARY PAUL HIS WIFE        100 N CALVERT ST                                                                                          BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13033             PAUL HUEN                                   500 S LOS ANGELES ST STE 5                                                                                LOS ANGELES       CA      90013        USA     TRADE PAYABLE                                                                      $321.71
13034             PAUL LEWIS C                                15940 S W 290 ST                                                                                          HOMESTEAD         FL      33033        USA     TRADE PAYABLE                                                                        $10.02
13035             PAUL MCLELLAN                               11621 95TH AVE N                                                                                          MAPLE GROVE       MN      55369        USA     TRADE PAYABLE                                                                      $643.70
13036             PAUL MINGBER                                3000 TOWN CENTER SUITE 2390                                                                               SOUTHFIELD        MI      480751387    USA     TRADE PAYABLE                                                                        $25.11
13037             PAUL OMASERE                                                                                                                                                                                         TRADE PAYABLE                                                                        $56.44
13038             PAUL PENNINO                                22 DONNA DR                                                                                               FAIRFIELD         CT      06825-1016   USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
13039             PAUL STOBBE                                 13310 JASMINE PEAK CT                                                                                     PEARLAND          TX      77584        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
13040             PAUL TALBOT                                 65 WHITMAN STREET                        1ST FLOOR W                                                      NEW BEDFORD       MA      02745        USA     INSURANCE CLAIMS     6/13/2018        X            X              X          UNDETERMINED
13041             PAUL W SACCO                                BANK OF THE WEST BUILDING 4290 WEST 10                                                                    GREELEY           CO      80634        USA     TRADE PAYABLE                                                                      $428.05
                                                              STREET SUITE 110
13042             PAULA & KENNETH FOSTER                      9250 SOUTH TONI LEE CIRCLE                                                                                WEST JORDAN       UT      84088        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
13043             PAULA & ROBERT HARDIN                       PO BOX 387                                                                                                WARREN            TX      77664        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
13044             PAULA HANKINS                               2871 SOUTH NEWCOMBE WAY                                                                                   LAKEWOOD          CO      80227        USA     INSURANCE CLAIMS     5/9/2017         X            X              X          UNDETERMINED
13045             PAULA HENNING                               11262 CALLE DARIO                                                                                         SAN DIEGO         CA      92126        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
13046             PAULA LEVENHAGEN                            UNKNOWN                                                                                                                     NJ                   USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
13047             PAULA PRITCHARD                             3524 BRENTWOOD ROAD                                                                                       RALEIGH           NC      27604        USA     INSURANCE CLAIMS     7/4/2018         X            X              X          UNDETERMINED
13048             PAULA QUICK                                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
13049             PAULA THOMPSON CLERK                        GENERAL SESSIONS COURT 600 MARKET                                                                         CHATTANOOGA       TN      37402        USA     TRADE PAYABLE                                                                      $114.45
                                                              STREET
13050             PAULA WALLACE                               9 SAVAGE LANE                                                                                             CARTHAGE          TN      37030-2989   USA     INSURANCE CLAIMS     6/22/2016        X            X              X          UNDETERMINED
13051             PAULA WOLF                                  616 WEATHERGREEN DRIVE                                                                                    RALEIGH           NC      27615        USA     INSURANCE CLAIMS     2/27/2018        X            X              X          UNDETERMINED
13052             PAULAUSKAS LISA P                           7932 NASHVILLE AVE NONE                                                                                   BURBANK           IL      60459        USA     TRADE PAYABLE                                                                        $1.77
13053             PAULE ROSALINDA I                           1126 CHERRY AVENUE 113                                                                                    SAN BRUNO         CA      94066        USA     TRADE PAYABLE                                                                        $7.32
13054             PAULETTE BRITTON                            945 MILL STONE COURT                                                                                      FALLBROOK         CA      92028        USA     INSURANCE CLAIMS     9/1/2017         X            X              X          UNDETERMINED
13055             PAULETTE BRYANT                                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
13056             PAULINE CARTER                              509 MOUNTAIN VIEW RD                                                                                      MOLENA            GA      30258        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
13057             PAULINE CHIN                                119-42 221ST ST                                                                                           CAMBRIA HEIGHTS   NY      11411        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
13058             PAULINE HOWSON                              1619 RICE ROAD                                                                                            LITHONIA          GA      30058        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
13059             PAULINE MEARS                               1485 CARTWRIGHT LOOP                                                                                      WHITWELL          TN      37397        USA     INSURANCE CLAIMS     2/1/2018         X            X              X          UNDETERMINED
13060             PAULINE MINNIS                              173 PINE LANE                                                                                             NEW CUMBERLAND    WV      26047        USA     INSURANCE CLAIMS     6/23/2015        X            X              X          UNDETERMINED
13061             PAULINE MURRAY                              4034A RHODE ISLAND DRIVE                                                                                  DOVER             DE      19901        USA     INSURANCE CLAIMS     12/4/2017        X            X              X          UNDETERMINED
13062             PAULINO AMPARO                              DSS                                                                                                       BAYAMON           PR      00956        USA     TRADE PAYABLE                                                                       $45.00
13063             PAULINO JOHN AND GLORIA PAULINO HIS WIFE    100 N CALVERT ST                                                                                          BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

13064             PAVEL BABICHENKO                            12586 W BRIDGERS ST STE 110                                                                               BOISE             ID      83713        USA     TRADE PAYABLE                                                                       $40.90
13065             PAVEL KATHLEEN M INDIVIDUALLY AND AS        200 TRADECENTER DRIVE                                                                                     WOBURN            MA      01801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  RONALD L PAVEL
13066             PAVNEET SINGH                               815 CORPORATE CIRCLE                                                                                      SALISBURY          NC     28147        USA     TRADE PAYABLE                                                                       $53.54
13067             PAXTON KENNETH EARL                         155 NORTH MAIN STREET                                                                                     EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13068             PAY DAY LOAN STORE OF ILLINOIS              800 JORIE BLVD 2ND FLOOR                                                                                  OAKBROOK          IL      60523        USA     TRADE PAYABLE                                                                      $207.69
13069             PAY DAY NOW                                 DISTRICT COURT OF JEFFERSON COROOM 500                                                                    BLMINGHAM         AL      35203        USA     TRADE PAYABLE                                                                      $177.39
                                                              716 RICHARD ARRINGTO
13070             PAYAM POURMEHR                              10302 MULA RD                                                                                             STAFFORD           TX     77477        USA     TRADE PAYABLE                                                                      $275.08
13071             PAYDAY FINANCIAL LLC                        PAYDAY FINANCIAL LLC P O BOX 128                                                                          TIMBER LAKE       SD      57656        USA     TRADE PAYABLE                                                                        $2.69
13072             PAYDAY LOAN STORE                           107 W SIBLEY BLVD                                                                                         SOUTH HOLLAND     IL      60473        USA     TRADE PAYABLE                                                                       $50.28
13073             PAYDAY LOAN STORE OF ILLINOIS               800 JORIE BLVD                                                                                            OAK BROOK         IL      60523        USA     TRADE PAYABLE                                                                       $14.88
13074             PAYNE ANTHONY J                             100 N CALVERT ST                                                                                          BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13075             PAYNE LARRY INDIVIDUALLY AND AS SURVIVING                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HEIR OF THE ESTATE OF DONALD PAYNE
                  DECEASED
13076             PAYNE RAYMOND                               5001 22ND ST W                                                                                            BRADENTON         FL      34207        USA     TRADE PAYABLE                                                                      $284.42
13077             PAYPOPPY                                                                                                                                                                                             TRADE PAYABLE                                                                      $110.16
13078             PAYTON BAILEY                               808 NEWMONT STREET                                                                                        FORT WASHINGTON   MD      20744        USA     INSURANCE CLAIMS     5/29/2018        X            X              X          UNDETERMINED
13079             PAYTON BAILEY                               808 NEWMONT STREET                                                                                        FORT WASHINGTON   MD      20744        USA     INSURANCE CLAIMS     5/29/2018        X            X              X          UNDETERMINED
13080             PAZ GONZALEZ                                1446 WEST 59TH PLACE                                                                                      LOS ANGELES       CA      90047        USA     INSURANCE CLAIMS     5/2/2014         X            X              X          UNDETERMINED
13081             PAZ MARIA                                   PO BOX 2383                                                                                               RIO GRANDE        PR      00745        USA     TRADE PAYABLE                                                                        $28.81
13082             PAZUR ROBERT E AND BARBARA PAZUR            PHILADELPHIA CITY HALL                   CHESTNUT ST                                                      PHILADELPHIA      PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13083             PB INC                                      1269 120TH AVE NE                                                                                         BELLEVUE          WA      98005        USA     TRADE PAYABLE                                                                      $102.84
13084             PB KAY INC                                  5 N ROOSEVELT AVE                                                                                         SPRING VALLEY     NY      10977        USA     TRADE PAYABLE                                                                        $29.43
13085             PC PARTS UNLIMITED                          29603 HALL ST                                                                                             SOLON             OH      44139        USA     TRADE PAYABLE                                                                      $248.43
13086             PCHEUDRICKSRO                               PCHEUDRICKS RO NORTH CAROLINA                                                                             GREENSBORO        NC      27407        USA     TRADE PAYABLE                                                                     $4,101.14
                                                              DEPARTMENT OR R
13087             PCL CO LIMITED                              ROOM 6036F HANG PONT CM BLDG             31 TONKIN STREETCHEUNG SHA WAN                                   KOWLOON                                        TRADE PAYABLE                                                                  $1,477,197.88
13088             PEA RIDGE PUBLIC SERV DIST                  PO BOX 86                                                                                                 BARBOURSVILLE     WV      25504        USA     UTILITIES PAYABLE                                                                   $706.53
13089             PEACHTREE PRESS INC                         3121 CROSS TIMBERS ROAD STE 300                                                                           FLOWER MOUND      TX      75028        USA     TRADE PAYABLE                                                                   $100,393.96
13090             PEAG LLC DBA JLAB AUDIO                     PO BOX 670241                                                                                             DALLAS            TX      75267-0241   USA     TRADE PAYABLE                                                                      $3,833.00
13091             PEARL ANDERSON                              309 HOLCOMBE AVENUE                                                                                       NEWCASTLE         VA      24127        USA     INSURANCE CLAIMS     1/9/2017                                                      $1,045.54
13092             PEARL BINDER                                11106 PARKMONT DR                                                                                         UPPERMARBROL      MD      20772        USA     INSURANCE CLAIMS     12/11/2017       X            X              X          UNDETERMINED
13093             PEARL CARR                                  806 SUNSET DRIVE                                                                                          SOMERDALE         NJ      08083        USA     INSURANCE CLAIMS     9/12/2016        X            X              X          UNDETERMINED
13094             PEARL GLOBAL INDUSTRIES LTD                 PGIL PLOT NO 446                         UDYOG VIHAR PHASE 5                                              GURGAON           INDIA   122016               TRADE PAYABLE                                                                  $1,105,473.12
13095             PEARLA PERRA                                545 S BROADWAY ST                                                                                         AURORA            IL      60505        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
13096             PEARLETHA JOHNSON                           7022 EAST STELLA ROAD                                                                                     TUCSON            AZ      85730        USA     INSURANCE CLAIMS     11/1/2016        X            X              X          UNDETERMINED
13097             PEARLRIDGE MERCHANTS ASSOCIATION            P O BOX 31000                                                                                             HONOLULU          HI      96849        USA     TRADE PAYABLE                                                                       $200.98
13098             PEARSON ROBERT                              1650 BARNES MILL RD 923                                                                                   MARIETTA          GA      30062        USA     TRADE PAYABLE                                                                          $1.85
13099             PEARSON SUSAN INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                                     EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF CAROL A
                  AMBURG DECEASED
13100             PEASE IV; JAMES W AND MARILYN PEASE         56 PATERSON ST                                                                                            NEW BRUNSWICK     NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13101             PECK BERNARD J AND ELIZABETH PECK           PHILADELPHIA CITY HALL                   CHESTNUT ST                                                      PHILADELPHIA      PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                                    Page 166 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                              Doc 20               Filed 01/18/19
                                                                                                                                           Schedule Entered            01/18/19
                                                                                                                                                    E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                           Pg 807 of 1461




                                                                                                                                                                                                                                                            Contingent

                                                                                                                                                                                                                                                                         Unliquidated

                                                                                                                                                                                                                                                                                        Disputed
Row No. Account   Creditor's Name                            Address 1                                 Address 2                          Address 3         Address 4   City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                                   Offset
                                                                                                                                                                                                                                                                                                                   (Y/N)
13102             PECK BRYAN S                               10 BUTTONFIELD LANE                                                                                        SOUTH HADLEY     MA      01075        USA     TRADE PAYABLE                                                                      $904.10
13103             PECK BRYAN S                               10 BUTTONFIELD LANE                                                                                        SOUTH HADLEY     MA      01075        USA     TRADE PAYABLE                                                                      $880.57
13104             PECO37629                                  PO BOX 37629                              PAYMENT PROCESSING                                               PHILADELPHIA     PA      19101        USA     UTILITIES PAYABLE                                                                $32,949.59
13105             PEDLEY JOE                                 304 CALDWELL ROAD                                                                                          OIL CITY         PA      16301        USA     TRADE PAYABLE                                                                        $10.35
13106             PEDRAM YAGHOOBIAN                          1443 WALNUT ST                                                                                             LOS ANGELES      CA      90011        USA     TRADE PAYABLE                                                                      $118.24
13107             PEDRO ESCOBEDO                             5335 E BELMONT AVENUE                                                                                      FRESNO           CA      93727        USA     INSURANCE CLAIMS     7/21/2018        X            X              X          UNDETERMINED
13108             PEDRO G NUNEZ                                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
13109             PEDRO MATOS                                3050 PARK AVE                             APT 4G                                                                            NY                 USA       INSURANCE CLAIMS     9/23/2018        X            X              X          UNDETERMINED
13110             PEDRO RUIZ                                 4002 EAST PINCHOT AVENUE                                                                                   PHOENIX          AZ      85018      USA       INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
13111             PEGGY & RENE STAEB                         101 HOGAN BLUFF COURT                                                                                      GEORGETOWN       TX      78633      USA       INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
13112             PEGGY BORDELON                             18863 HUNTER DR                                                                                            PONCHATOULA      LA      70454      USA       INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
13113             PEGGY JONES                                729 E HAINES ST                                                                                            PHILADELPHIA     PA      19144-1218 USA       INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
13114             PEGGY REGISTER                             10119 STEVENSVILLE LANE                                                                                    CHARLOTTE        NC      28277      USA       INSURANCE CLAIMS     5/28/2018        X            X              X          UNDETERMINED
13115             PEIMAN & ASSANEH HAJIRNHIN & ASGARI        5270 WELLSLEY BND                                                                                          ALPHARETTA       GA      30005      USA       INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
13116             PEKAY AND BLITSTEIN PC                     77 WEST WASHINGTON SUITE 719                                                                               CHICAGO          IL      60602      USA       TRADE PAYABLE                                                                      $164.82
13117             PELER MARTHA                               1795 BELVIDERE RD                                                                                          ENGLEWOOD        FL      34223      USA       TRADE PAYABLE                                                                      $195.00
13118             PELICAN PRODUCTIONS                        6521 VANALDEN AVE 8                                                                                        RESEDA            CA     91335      USA       TRADE PAYABLE                                                                      $302.63
13119             PELKEY LISA INDIVIDUALLY AND AS SPECIAL    ST CLAIR COUNTY BUILDING                  10 PUBLIC SQUARE                                                 BELLEVILLE       IL      62220      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF LAWRENCE
                  GALLOP DECEASED
13120             PELLEGRINO MARY L AND HER HUSBAND ITALO    111 COURT ST                                                                                               CHARLESTON       WV      25301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ANTONIO "ANTHONY" PELLEGRINO
13121             PELLICANI LUCILLE                          100 SUPREME CT DR                                                                                          MINEOLA          NY      11501        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13122             PELOW THOMAS W                             67 DURKAR LANE                                                                                             ROCHESTER        NY      14616        USA     TRADE PAYABLE                                                                       $33.67
13123             PELTIER DENNIS AND GLENORA ANN THOMAS-     800 S BUCHANAN ST                                                                                          LAFAYETTE        LA      70502        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PELTIER
13124             PEMBROKE ST                                2400 ELLIHAM AVE                                                                                           RICHMOND         VA      23237        USA     TRADE PAYABLE                                                                       $67.07
13125             PENA ALEX                                  1516 W ORCHARD ST APT A                                                                                    MILWAUKEE        WI      53204        USA     TRADE PAYABLE                                                                       $49.79
13126             PENDERGAST LINDA L AS PERSONAL             GEORGE EDGECOMB COURTHOUSE                800 E TWIGGS ST                                                  TAMPA            FL      33602        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE IN THE ESTATE OF ROBERT G
                  LOWTHER JR ET AL
13127             PENELEC3687                                PO BOX 3687                               FIRSTENERGY CORP                                                 AKRON            OH      44309-3687 USA       UTILITIES PAYABLE                                                                   $777.55
13128             PENFIELD SCOTT                             8606 E 78TH TER                                                                                            KANSAS CITY      MO      64138      USA       TRADE PAYABLE                                                                         $4.57
13129             PENINSULA ANESTHESIA                       WILLIAMSBURG JAMES CITY COURT 5201                                                                         WILLIAMSBURG     VA      23188      USA       TRADE PAYABLE                                                                        $51.83
                                                             MONTICELLO AVE SUITE 6
13130             PENNINGTON DAVID                           155 NORTH MAIN STREET                                                                                      EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13131             PENNINGTON DENAE                           5071 PARKLAKE DR 8                                                                                         MELBOURNE        FL      32901        USA     TRADE PAYABLE                                                                        $1.84
13132             PENNSYLVANIA SCDU                          PO BOX 69112                                                                                               HARRISBURG       PA      171069112    USA     TRADE PAYABLE                                                                      $115.70
13133             PENNSYLVANIA-AMERICAN WATER COMPANY        PO BOX 371412                             AMERICAN WATER WORKS COMPANY INC                                 PITTSBURGH       PA      15250-7412   USA     UTILITIES PAYABLE                                                                  $248.07
13134             PENNY DICKERSON                            758 WEST SIDE DRIVE                                                                                        GAITHERSBURG     MD      20878        USA     INSURANCE CLAIMS     5/18/2018        X            X              X          UNDETERMINED
13135             PENNY KEENAN                                                                                                                                                                                        TRADE PAYABLE                                                                       $15.19
13136             PENSION BENEFIT GUARANTY CORPORATION       1200 K STREET NW SUITE 300                                                                                 WASHINGTON       DC      20005        USA     PENSION PLAN                          X            X              X          UNDETERMINED
13137             PEOPLE OF THE STATE OF ILLINOI             ARNOLD SCOTT HARRIS PC 111 W JACKSON                                                                       CHICAGO          IL      60604        USA     TRADE PAYABLE                                                                      $454.08
                                                             BLVD STE 600
13138             PEOPLE OF THE STATE OF ILLINOI             ARNOLD SCOTT HARRIS PC 111 W JACKSON                                                                       CHICAGO          IL      60604        USA     TRADE PAYABLE                                                                       $273.31
                                                             BLVD STE 600
13139             PEOPLES JAMES E AND WILLEAN                100 N CALVERT ST                                                                                           BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13140             PEOPLES644760                              PO BOX 644760                                                                                              PITTSBURGH       PA      15264-4760   USA     UTILITIES PAYABLE                                                                  $163.85
13141             PEPCO POTOMAC ELECTRIC POWER COMPANY       PO BOX 13608                                                                                               PHILADELPHIA     PA      19101-3608   USA     UTILITIES PAYABLE                                                                $32,350.97
13142             PEREDA ROBERT AS SPECIAL ADMINISTRATOR OF 155 NORTH MAIN STREET                                                                                       EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF SERGIO PEREDA
13143             PEREIRA LUCIANA                            3195 MAIN ST                                                                                               BARNSTABLE       MA      02630        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13144             PEREZ AYESHA P                             3310 SE 159TH AVE                                                                                          PORTLAND         OR      97236        USA     TRADE PAYABLE                                                                      $100.43
13145             PEREZ BURGOS I                             VILLAS DEL PRADO CALLE DEL SOL                                                                             JUANA DIAZ       PR      00795        USA     TRADE PAYABLE                                                                      $213.53
13146             PEREZ ELIZABETH                            3465 FEATHER AVENUE                                                                                        BALDWIN PARK     CA      91706        USA     TRADE PAYABLE                                                                        $1.82
13147             PEREZ FRANCISCA                            823 N GALLOWAY AVE                                                                                         MESQUITE         TX      75149        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13148             PEREZ KIARA N                              60 HANOVER ST                                                                                              MALDEN           MA      02148        USA     TRADE PAYABLE                                                                        $3.47
13149             PEREZ MARIA                                321 TUOLUMNE ST                                                                                            VALLEJO          CA      94590        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13150             PEREZ MARYELA                              6553 CAL BEARS CT                                                                                          WINTON           CA      95388        USA     TRADE PAYABLE                                                                        $1.83
13151             PEREZ MEERA                                92-2015 KULIHI ST                                                                                          KAPOLEI          HI      96707        USA     TRADE PAYABLE                                                                      $463.54
13152             PEREZ OLGA                                 CARR 129INT 4453 KM 1 8 B                                                                                  LARES            PR      00669        USA     TRADE PAYABLE                                                                       $48.98
13153             PEREZ REINA S                              42 NOSTRAND AVE                                                                                            BRENTWOOD        NY      11717        USA     TRADE PAYABLE                                                                        $1.83
13154             PEREZ RENEE N                              5429 ELMWOOD RD                                                                                            SAN BERNARDINO   CA      92404        USA     TRADE PAYABLE                                                                        $5.41
13155             PEREZ RODRIGUEZ ALICE M; CIRILO VELEZ      2150 AVENIDA SANTIAGO DE LOS CABALLEROS                                                                    PONCE            PR      00716        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  BERMUDEZ; AND JIANIEL C VELEZ PEREZ
13156             PEREZ RODRIGUEZ E                          CALLE 14 CC14 VILLA LOS SANTOS                                                                             ARECIBO          PR      00612        USA     TRADE PAYABLE                                                                         $1.17
13157             PEREZ RODRIGUEZ J                          9341 LENORE                                                                                                GARDEN GROVE     CA      92841        USA     TRADE PAYABLE                                                                         $1.82
13158             PEREZ ZACHARY T                            94 BRAINARD AVENUE                                                                                         PORT MONMOUTH    NJ      07758        USA     TRADE PAYABLE                                                                        $14.89
13159             PERFECT PARTYWARE LLC                                                                                                                                                                               TRADE PAYABLE                                                                      $227.67
13160             PERFORMANCE MOTORSPORTS                    11099 WATER TOWER CT                                                                                       HOLLAND          MI      49424        USA     TRADE PAYABLE                                                                      $176.32
13161             PERFORMANT RECOVERYINC                     PO BOX 9063                                                                                                PLEASANTON       CA      945669063    USA     TRADE PAYABLE                                                                        $35.55
13162             PERFUME EMPORIUM                           3440 W WARNER AVE SUITE C                                                                                  SANTA ANA        CA      92704        USA     TRADE PAYABLE                                                                     $8,232.02
13163             PERFUME WORLDWIDE INC                      696 OLD BETHPAGE ROAD                                                                                      OLD BETHPAE      NY      11804        USA     TRADE PAYABLE                                                                     $3,196.62
13164             PERFUME WORLDWIDE INC                      696 OLD BETHPAGE ROAD                                                                                      OLD BETHPAE      NY      11804        USA     TRADE PAYABLE                                                                    $18,925.02
13165             PERFUMES 4 ALL INC                         719 SENECA AVE                                                                                             RIDGEWOOD        NY      11385        USA     TRADE PAYABLE                                                                      $414.63
13166             PERFUMESWORLD COM INC                      252 FERNWOOD AVE                                                                                           EDISON            NJ     08837        USA     TRADE PAYABLE                                                                     $2,014.11
13167             PERILLOUX DALE INDIVIDUALLY AND AS SPECIAL 155 NORTH MAIN STREET                                                                                      EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF CATHERINE
                  PERILLOUX
13168             PERKINS ALIYAH                             106 COLLINWOOD LANE                                                                                        TAYLORS          SC      29687        USA     TRADE PAYABLE                                                                         $5.54
13169             PERKINS CECIL                              2000 REEF LN 100                                                                                           HAMPTON          VA      23666        USA     TRADE PAYABLE                                                                      $100.00
13170             PERKINS LEE L                              1434 E 97TH ST APT C                                                                                       KANSAS CITY      MO      64131        USA     TRADE PAYABLE                                                                        $35.09
13171             PERKINS MICHAEL A AND GAIL PERKINS         155 NORTH MAIN STREET                                                                                      EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13172             PERLENE HALEY                              4745 WHITE PASS DR                                                                                         COLLIERVILLE     TN      38017        USA     INSURANCE CLAIMS     2/26/2017        X            X              X          UNDETERMINED
13173             PERMASTEEL INC                             100 EXCHANGE PLACE                                                                                         POMONA           CA      91768        USA     TRADE PAYABLE                                                                    $22,403.46
13174             PERMASTEEL INC                             100 EXCHANGE PLACE                                                                                         POMONA           CA      91768        USA     TRADE PAYABLE                                                                   $392,730.99
13175             PEROUTKA & PEROUTKA                        8028 RITCHIE HWY                                                                                           PASADENA         MD      21122        USA     TRADE PAYABLE                                                                        $87.66
13176             PEROUTKA & PEROUTKAPA                      8028 RITCHIE HIGHWAY STE 300                                                                               PASADENA         MD      21122        USA     TRADE PAYABLE                                                                      $107.73


                                                                                                                                                      Page 167 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                 18-23537-rdd                              Doc 20     Filed 01/18/19
                                                                                                                                     Schedule Entered            01/18/19
                                                                                                                                              E/F: Part 3 Question 1      00:55:49                      Main Document                                                                                   Case Number: 18-23537
                                                                                                                                     Pg 808 of 1461




                                                                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name                                Address 1                                 Address 2             Address 3         Address 4     City                   State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                               Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                                                                  (Y/N)
13177             PEROUTKA & PEROUTKAPA                          8028 RITCHIE HIGHWAY STE 300                                                                    PASADENA               MD      21122        USA     TRADE PAYABLE                                                                       $77.74
13178             PEROUTKA & PEROUTKAPA                          8028 RITCHIE HIGHWAY STE 300                                                                    PASADENA               MD      21122        USA     TRADE PAYABLE                                                                      $161.89
13179             PERRET SUSAN B                                 4035 LEE DRIVE                                                                                  ALLISON PARK           PA      15101        USA     TRADE PAYABLE                                                                       $22.48
13180             PERRITT JESSE AND MARTHA PERRITT HIS WIFE      155 NORTH MAIN STREET                                                                           EDWARDSVILLE           IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13181             PERRY BABEGENE J                               212 WASHINGTON ST                                                                               NEWARK                 NJ      07102        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13182             PERRY COUNTY CT ATTEN: PERRY COUNTY CT         PO BOX 207                                                                                      NEW LEXINGTON          OH      43764        USA     TRADE PAYABLE                                                                      $464.04
13183             PERRY JAMES BRUCE                              111 COURT ST                                                                                    CHARLESTON             WV      25301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13184             PERRY KOOKINOS                                 9 GAIL COURT                                                                                    LAKE IN THE HILLS      IL      60156        USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
13185             PERRY MATTHEW R                                2300 LINCOLN RD APT 67                                                                          HATTIESBURG            MS      39401        USA     TRADE PAYABLE                                                                        $2.30
13186             PERRY SOLOMON                                  9851 OWENSMOUTH AVE                                                                             CHATSWORTH             CA      91311        USA     TRADE PAYABLE                                                                       $33.47
13187             PERRY TOWNSHIP OF MARION CTY                   4925 S SHELBY ST 100 SMALL CLAIMS COURT                                                         INDIANPOLIS            IN      46227        USA     TRADE PAYABLE                                                                       $65.59

13188             PERRY WILLIAM E AND MARY                       100 N CALVERT ST                                                                                BALTIMORE              MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13189             PERSAUD RYAN                                   127-14 101 AVE                                                                                  S RICHMOND HILL        NY      11419        USA     TRADE PAYABLE                                                                       $26.87
13190             PERSIAN AREA RUGS LLC                          239 OLD NEW BRUNSWICK ROAD DOCK 8                                                               PISCATAWAY             NJ      08854        USA     TRADE PAYABLE                                                                      $658.15
13191             PERSOFSKY JACOB AND ESTELLE PERSOFSKY HW                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED

13192             PERSON ALLEN D                                 7101 COACHMAN LANE APT 202                                                                      RICHMOND               VA      23228        USA     TRADE PAYABLE                                                                     $1,997.94
13193             PERSON INVESTMENT GROUP LLC                    3771 RAMSEY STREET                                                                              FAYETTEVILLE           NC      28311        USA     TRADE PAYABLE                                                                        $74.60
13194             PESCADOR FABIAN                                201 THREE CROSSES AVENUE UNIT                                                                   LAS CRUCES             NM      88005        USA     TRADE PAYABLE                                                                         $1.84
13195             PET POULTRY PRODUCTS                           P O BOX 128                                                                                     BRIDGEVILLE            NV      19933        USA     TRADE PAYABLE                                                                     $1,901.12
13196             PET POULTRY PRODUCTS                           P O BOX 128                                                                                     BRIDGEVILLE            NV      19933        USA     TRADE PAYABLE                                                                     $4,209.63
13197             PETE ROESNER                                                                                                                                                                                       TRADE PAYABLE                                                                        $76.17
13198             PETER & ANGELA GUTIERREZ                       19762 BOWMAN LN                                                                                 HUNTINGTON BEACH       CA      92646        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
13199             PETER & ANGELA MORISCO                         8 WESTON PLACE                                                                                  WOODLAND PARK          NJ      07424        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
13200             PETER & JULIANN KNOOPS                         24 KIMBERLY DR                                                                                  TEWKSBURY              MA      01876        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
13201             PETER & MICHELLE ANDOLINO                      2335 OLD FORTY FOOT ROAD                                                                        HARLEYSVILLE           PA      19438        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
13202             PETER AND DEE FEY                              1520 CUMBERLAND COURT                                                                           PHOENIXVILLE           PA      19460        USA     INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
13203             PETER AND JACQUELINE PARHAM                    6510 5TH STREET NW                                                                              WASHINGTON DC          DC      20012        USA     INSURANCE CLAIMS     6/13/2018        X            X              X          UNDETERMINED
13204             PETER ARCHER                                   5636 SMITH BAY                                                                                  ST THOMAS              VI      00802        USA     INSURANCE CLAIMS     11/4/2015        X            X              X          UNDETERMINED
13205             PETER C YOON                                   2027 LONG BEACH AVE                                                                             LOS ANGELES             CA     90058        USA     TRADE PAYABLE                                                                      $214.19
13206             PETER COOKE                                    478 HIGH ST                                                                                     WESTWOOD               MA      02090-1604   USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
13207             PETER DOBROWSKI                                1007 MEADOW HILLS DRIVE                                                                         MCLEANSBORO            IL      62859        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
13208             PETER E KARPOVICH                              51 CHESTNUT TREE HILL RD EXT                                                                    OXFORD                 CT      06478        USA     TRADE PAYABLE                                                                        $15.00
13209             PETER FIEDELHOLTZ                              649 E 19TH STREET                                                                               BROOKLYN               NY      11230        USA     INSURANCE CLAIMS     10/2/2018                                                     $100.00
13210             PETER KOSLOWSKY                                4579 CYPRESS AVE                                                                                FEASTERVILLE-TREVOSE   PA      19053        USA     INSURANCE CLAIMS     10/27/2017       X            X              X          UNDETERMINED
13211             PETER MAGNANI                                  15 HOLMES PLACE                                                                                 GREENLAWN              NY      11740        USA     INSURANCE CLAIMS     6/25/2010        X            X              X          UNDETERMINED
13212             PETER PRIVATERA                                1100 CRYSTAL LAKE DRIVE                   APT 104                                               POMPANO BEACH          FL      33064        USA     INSURANCE CLAIMS     2/27/2018        X            X              X          UNDETERMINED
13213             PETER PSOMAS                                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
13214             PETER RODRIGUEZ                                750 NW 13TH AVENUE                        APT 408                                               MIAMI                  FL      33125        USA     INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED
13215             PETER SEIDEL                                   949 KAIPUHAA PLACE                                                                              HONOLULU               HI      96825        USA     INSURANCE CLAIMS     11/19/2017       X            X              X          UNDETERMINED
13216             PETER W SMULSKI STATE MARSHA                   P O BOX 2736                                                                                    NEW BRITAIN            CT      60502736     USA     TRADE PAYABLE                                                                        $40.00
13217             PETER WINN                                     2806 KOLEPA PL                                                                                  LAHAINA                HI      96761        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
13218             PETER ZABELKA                                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
13219             PETERS DEBRA                                   3669 N IRVING ST                                                                                KINGMAN                AZ      86409        USA     TRADE PAYABLE                                                                      $487.24
13220             PETERSON ENTERPRISES INC                       BRAD L WILLIAMS PO BOX 142155                                                                   SPOKANE VALLEY         WA      99214        USA     TRADE PAYABLE                                                                      $248.68
13221             PETERSON JODY                                  918 13TH STREET WEST                                                                            HAVRE                  MT      59501        USA     TRADE PAYABLE                                                                      $308.97
13222             PETERSONROBERT F                               421 GORMAN AVE                                                                                  LAUREL                 MD      20707        USA     TRADE PAYABLE                                                                      $278.86
13223             PETIT RAYMOND A AND PRISCILLA PETIT HIS        500 NORTH KING STREET                                                                           WILMINGTON             DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
13224             PETRA NIETO                                    9502 GLENCANNON DR                                                                              PICO RIVERA            CA      90660        USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
13225             PETRA ROBERTSON                                6129 S BIRCHWOOD DRIVE                                                                          TUCSON                 AZ      85746        USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
13226             PETRA ROBERTSON                                6129 S BIRCHWOOD DRIVE                                                                          TUCSON                 AZ      85746        USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
13227             PETRONILA GALAN                                UNKNOWN                                                                                         UNKNOWN                TN                   USA     INSURANCE CLAIMS     5/26/2018        X            X              X          UNDETERMINED
13228             PETS FIRST COMPANY                             248 3RD ST                                                                                      ELIZABETH              NJ      07206        USA     TRADE PAYABLE                                                                      $250.00
13229             PETTIE EARL                                    100 N CALVERT ST                                                                                BALTIMORE              MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13230             PETTIS MEGHAN                                  10420 N MCKINLEY DR APT9111                                                                     TAMPA                  FL      33612        USA     TRADE PAYABLE                                                                         $1.85
13231             PGG GROUP INC                                  100 WALNUT ST                                                                                   CHAMPLAIN              NY      12919        USA     TRADE PAYABLE                                                                      $683.99
13232             PHAM AMY                                       2591 GLEN ALMA WAY                                                                              SAN JOSE               CA      95148        USA     TRADE PAYABLE                                                                         $1.82
13233             PHARMAPACKS LLC                                1516 MOTOR PKWY                                                                                 ISLANDIA               NY      11749        USA     TRADE PAYABLE                                                                    $12,368.82
13234             PHASE 2 LLC                                    1531 FAIRVIEW AVE STE B                                                                         ST LOUIS               MO      63132        USA     TRADE PAYABLE                                                                        $29.99
13235             PHATSAPHONE COTTRILL                           11 EVENTIDE LANE                                                                                ROCHESTER              NY      14617        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
13236             PHENIQUE GARNER                                11231 CRYSTAL AVE                                                                               KANSAS CITY            MO      64134        USA     INSURANCE CLAIMS     7/18/2013        X            X              X          UNDETERMINED
13237             PHIL WEBER                                     391 MISTICS DRIVE                                                                               MARSTONS MILLS         MA      02648        USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
13238             PHILIP & ROBERTA REDDY                         31 CALUMET ST                                                                                   PEABODY                MA      01960        USA     INSURANCE CLAIMS     7/29/2018        X            X              X          UNDETERMINED
13239             PHILIP AND BRANDY SMITH                        417 WHITE ROAD                                                                                  ROSEBUD                AR      72137        USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
13240             PHILIP BENTIVEGNA                              2 JEROME DR                                                                                     FARMINGDALE            NY      11735        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
13241             PHILIP C POVERO SHERIFF                        PHILIP C POVERO SHERIFF 74 ONTARIO ST                                                           CANANDAIGUA            NY      14424        USA     TRADE PAYABLE                                                                        $64.81
13242             PHILIP DISPIGNO                                8969 SW 108TH PL                                                                                OCALA                  FL      34481        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
13243             PHILIP GITTERMAN                               725 ARLINGTON ROAD                                                                              NARBERTH               PA      19072        USA     INSURANCE CLAIMS     4/14/2018        X            X              X          UNDETERMINED
13244             PHILIP SCOTT                                   936 THORTON ROAD                                                                                HOUSTON                TX      77018        USA     INSURANCE CLAIMS     2/12/2016        X            X              X          UNDETERMINED
13245             PHILIP W MARETTE                               2105 BAY COLONY LN                                                                              WILMINGTON             NC      28405        USA     TRADE PAYABLE                                                                     $5,362.83
13246             PHILIPA ELLIS                                  5510 LAKESIDE DR                          APT 206                                               MARGATE                FL      33063        USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
13247             PHILIPS ACCESSORIES AND COMPUT                                                                                                                                                                     TRADE PAYABLE                                                                    $98,059.74
13248             PHILIPS LIGHTING CO                            P O BOX 100194                                                                                  ATLANTA                GA      30384        USA     TRADE PAYABLE                                                                      $929.88
13249             PHILLIP DACIA                                  5215 NEWPORT AVE                                                                                OMAHA                  NE      68152        USA     TRADE PAYABLE                                                                         $1.85
13250             PHILLIP E BURKART JR                           114 ORISKANY BLVD                                                                               YORKVILLE              NY      13495        USA     TRADE PAYABLE                                                                     $1,927.69
13251             PHILLIP GEDDES TRUSTEE                         PO BOX 952                                                                                      MEMPHIS                TN      38101        USA     TRADE PAYABLE                                                                      $115.00
13252             PHILLIP MARKUNAS                               S1065 COON BLUFF RD                                                                             WISCONSIN DELLS        WI      53965        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
13253             PHILLIP MCINTYRE                               6053 S 4TH ST                                                                                   KALAMAZOO              MI      49009        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
13254             PHILLIPS FRANCIS AND BEATRICE PHILLIPS HIS     100 N CALVERT ST                                                                                BALTIMORE              MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
13255             PHILLIPS GEORGE                                10 N TUCKER BLVD                                                                                ST LOUIS               MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13256             PHILLIPS PARKER                                4260 HIAWATHA LANE                                                                              REDDING                CA      96003        USA     TRADE PAYABLE                                                                      $358.53
13257             PHILLIPS PATRICIA EXECUTRIX OF THE ESTATE OF   PHILADELPHIA CITY HALL                    CHESTNUT ST                                           PHILADELPHIA           PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  JOSEPH PHILLIPS AND PATRICIA PHILLIPS
13258             PHILLIPS SR; CHARLES A AND RUTH JOYCE          100 N CALVERT ST                                                                                BALTIMORE              MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PHILLIPS HIS WIFE


                                                                                                                                             Page 168 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                 18-23537-rdd                            Doc 20               Filed 01/18/19
                                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                                      E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                             Pg 809 of 1461




                                                                                                                                                                                                                                                               Contingent

                                                                                                                                                                                                                                                                            Unliquidated

                                                                                                                                                                                                                                                                                           Disputed
Row No. Account   Creditor's Name                                Address 1                               Address 2                       Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                   Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                      Offset
                                                                                                                                                                                                                                                                                                                      (Y/N)
13259             PHILLIPSBURG MALLLLC                           150 GREAT NECK ROAD                                                                                     GREAT NECK         NY      11021        USA     TRADE PAYABLE                                                                    $32,258.06
13260             PHILLIPSBURG MALLLLC                           150 GREAT NECK ROAD                                                                                     GREAT NECK         NY      11021        USA     TRADE PAYABLE                                                                   $188,521.02
13261             PHILLIS WEATHERLY                              SAME                                                                                                                       IL                   USA     INSURANCE CLAIMS     8/12/2017        X            X              X          UNDETERMINED
13262             PHOENIX ANJON BUILDING MATERIA                                                                                                                                                                         TRADE PAYABLE                                                                        $95.37
13263             PHOENIX HEALTH & FITNESS INC                   12169 SANTA MARGARITA CT                                                                                RANCHO CUCAMONGA   CA      91730        USA     TRADE PAYABLE                                                                     $1,307.85
13264             PHOENIX TRADING CO INC                         117 BEAVER STREET                                                                                       WALTHAM            MA      02452        USA     TRADE PAYABLE                                                                     $5,436.46
13265             PHOODIBLES LLC                                 3122 ASHFORD BEND DR                                                                                    HOUSTON            TX      77082        USA     TRADE PAYABLE                                                                        $32.21
13266             PHYLLIS BANKS                                  5440 MONTGOMERY                                                                                         PHILADELPHIA       PA      19131        USA     INSURANCE CLAIMS     2/1/2018         X            X              X          UNDETERMINED
13267             PHYLLIS DISTURCO                               36 CALLINSON DRIVE                                                                                      NEW PROVIDENCE     NJ      07974        USA     INSURANCE CLAIMS     3/1/2009         X            X              X          UNDETERMINED
13268             PHYLLIS GOLDSTEIN                              6105 MARLOW DRIVE                                                                                       CUMMING            GA      30041        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
13269             PHYLLIS MORLANDO                               7 MARBLE LN                                                                                             MILFORD            CT      06460        USA     INSURANCE CLAIMS     10/7/2018        X            X              X          UNDETERMINED
13270             PHYLLIS NORWICH                                3049 WEEK CIRCLE                                                                                        YOUNGSTOWN         NY      14174        USA     INSURANCE CLAIMS     9/6/2017         X            X              X          UNDETERMINED
13271             PHYLLIS THOMAS                                 11425 FLEMING ST                                                                                        HAMTRAMCK          MI      48212        USA     INSURANCE CLAIMS     3/6/2018         X            X              X          UNDETERMINED
13272             PHYSICAL MEDICINE C PC                         26400 LAHSER RD STE 200                                                                                 SOUTHFIELD         MI      48033        USA     TRADE PAYABLE                                                                     $1,075.00
13273             PHYSICIANS & DENTISTS CREDIT BUREAU INC        30640 PACIFIC HWY SO C-WCA                                                                              FEDERAL WAY        WA      98003        USA     TRADE PAYABLE                                                                     $1,749.70
13274             PI HENDERSON                                   1418 CHASE ROAD                                                                                         SHAVERTOWN         PA      18708        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
13275             PIA ROBERTSON                                  1839 S MAIN ST 323                                                                                      LOS ANGELES        CA      90015        USA     INSURANCE CLAIMS     2/18/2018        X            X              X          UNDETERMINED
13276             PIACENTINO DANIEL A                            221 S 12TH ST APT N216                                                                                  PHILADELPHIA       PA      19107        USA     TRADE PAYABLE                                                                      $462.87
13277             PICCIONE ROBERT A                              669 WASHINGTON ST                                                                                       EASTON             PA      18042        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13278             PICHAY CHULAPATRCHEEVIN                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
13279             PICHE PAUL EDMUND                              155 NORTH MAIN STREET                                                                                   EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13280             PICILLO JOSEPH                                 93 VIRGINIA STREET                                                                                      VALLEY STREAM      NY      11580        USA     TRADE PAYABLE                                                                         $1.84
13281             PICKAWAY CTY OF COMMON PLEAS                   207 SOUTH CRT ST PO BOX 280                                                                             CIRCLEVILLE        OH      43113        USA     TRADE PAYABLE                                                                      $326.06
13282             PICKERING MATTHEW J                            78 CHIP OAK DR                                                                                          MEDON              TN      38356        USA     TRADE PAYABLE                                                                        $14.48
13283             PICKETT RICHARD C III                          412 SECLUDED POST CIRCLE                                                                                GLEN BURNIE        MD      21061        USA     TRADE PAYABLE                                                                         $1.85
13284             PICNIC TIME INC                                5131 MAUREEN LN                                                                                         MOORPARK           CA      93021        USA     TRADE PAYABLE                                                                     $9,287.21
13285             PICO MANUFACTURING SALES CORP                  P O BOX 338                                                                                             DAYTON             TN      37321        USA     TRADE PAYABLE                                                                      $686.26
13286             PICQUIC TOOL COMPANY                           4501 BELLFLOWER BLVD                                                                                    LONG BEACH         CA      90808        USA     TRADE PAYABLE                                                                    $20,680.10
13287             PIECARA SR; CHARLES A                          PHILADELPHIA CITY HALL                  CHESTNUT ST                                                     PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13288             PIEDMONT NATURAL GAS                           PO BOX 1246                             PIEDMONT NATURAL GAS COMPANY                                    CHARLOTTE          NC      28201-1246   USA     UTILITIES PAYABLE                                                                    $96.16
13289             PIEKARZ CONSTANCE AND JOSEPH                   56 WASHINGTON ST                                                                                        MORRISTOWN         NJ      07960        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13290             PIERCE ASHLEY                                  856 EMERALD ST                                                                                          COLUMBUS           GA      31904        USA     TRADE PAYABLE                                                                         $1.85
13291             PIERCE EDWIN JOHN AND JUDY PIERCE HIS          401 MONTGOMERY ST                                                                                       SYRACUSE           NY      13202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPOUSE
13292             PIERCE JAMES M AND DONNA PIERCE                10 N TUCKER BLVD                                                                                        ST LOUIS           MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13293             PIERRE BENJAMIN                                2132 WREXHAM RD                                                                                         WILMINGTON         DE      19810        USA     TRADE PAYABLE                                                                        $0.09
13294             PIERRE OMPIRI                                  PO BOX 2076                                                                                             NEW YORK           NY      11236        USA     TRADE PAYABLE                                                                      $173.07
13295             PIERSON MARIA                                  RR 4 BOX 119 B                                                                                          DUFFIELD           VA      24244        USA     TRADE PAYABLE                                                                       $26.84
13296             PIGFORD TIFFANY                                5195 FAIRFAX HILLS PLACE                                                                                INDIAN HEAD        MD      20640        USA     TRADE PAYABLE                                                                        $0.59
13297             PIGGEE WILMA INDIVIDUALLY AND AS SPECIAL       ST CLAIR COUNTY BUILDING                10 PUBLIC SQUARE                                                BELLEVILLE         IL      62220        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF ERNEST
                  PIGGEE DECEASED
13298             PILOT AUTOMOTIVE INC                           13000 TEMPLE AVENUE                                                                                     CITY OF INDUSTRY   CA     91746         USA     TRADE PAYABLE                                                                    $19,912.22
13299             PIMKIE APPARELS LTD                            PLOT327-328 BLOCKF TONGI                                                                                GAZIPUR            BANGLA                       TRADE PAYABLE                                                                     $2,433.60
                                                                                                                                                                                            DESH
13300             PIN POINT RADIOLOGY                            CO ALEXANDER FUNK ESQ 4955 250 DEISER                                                                   DOVER              DE     19901         USA     TRADE PAYABLE                                                                        $91.24
                                                                 BLVD STE 202
13301             PINECROFT LLC                                  12709 E MIRABEAU PKWY - SUITE 10                                                                        SPOKANE VALLEY     WA      99216        USA     TRADE PAYABLE                                                                      $311.18
13302             PINEDA NOETMARY                                2928 NW 132 ST APTO 328                                                                                 OPA LOCKA          FL      33054        USA     TRADE PAYABLE                                                                         $1.85
13303             PINEIRO NILMADY J                              HC 03 BOX 20598                                                                                         ARECIBO            PR      00612        USA     TRADE PAYABLE                                                                        $11.09
13304             PINELLAS COUNTY VALUE ADJUSTMENT               315 COURT STREET FIFTH FLOOR                                                                            CLEARWATER         FL      33756        USA     TRADE PAYABLE                                                                         $5.00
13305             PINEVILLE ELECTRIC AND TELEPHONE - 249         PO BOX 249                                                                                              PINEVILLE          NC      28134        USA     UTILITIES PAYABLE                                                                $11,382.92
13306             PING WU                                                                                                                                                                                                TRADE PAYABLE                                                                     $6,287.73
13307             PINION PATRICIA INDIVIDUALLY AND TAMMY         155 NORTH MAIN STREET                                                                                   EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PINION AS SPECIAL ADMINISTRATOR OF THE
                  ESTATE OF DONALD ALLISON DECEASED
13308             PINKNEY JOSHUA                                 10311 TRIPLE CROWN AVENUE                                                                               JACKSONVILLE       FL      32257        USA     TRADE PAYABLE                                                                         $5.54
13309             PINNACLE PEAK TRADING COMPANY                                                                                                                                                                          TRADE PAYABLE                                                                     $1,098.21
13310             PINTO YVETTE                                   360 ADAMS ST 4                                                                                          BROOKLYN           NY      11201        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13311             PIONEER CREDIT RECOVERY                        PIONEER CREDIT RECOVERY PO BOX 157                                                                      ARCADE             NY      14009        USA     TRADE PAYABLE                                                                        $21.91
13312             PIONEER CREDIT RECOVERY                        PIONEER CREDIT RECOVERY PO BOX 157                                                                      ARCADE             NY      14009        USA     TRADE PAYABLE                                                                        $14.98
13313             PIONEER CREDIT RECOVERY INC                    ECMC LOCKBOX 7096 PO BOX 16478                                                                          ST PAUL            MN      55116        USA     TRADE PAYABLE                                                                        $75.57
13314             PIONEER CREDIT RECOVERY INC                    ECMC LOCKBOX 7096 PO BOX 16478                                                                          ST PAUL            MN      55116        USA     TRADE PAYABLE                                                                      $208.57
13315             PIONEER CREDIT RECOVERY INC                    ECMC LOCKBOX 7096 PO BOX 16478                                                                          ST PAUL            MN      55116        USA     TRADE PAYABLE                                                                      $119.72
13316             PIONEER CREDIT RECOVERY INC                    ECMC LOCKBOX 7096 PO BOX 16478                                                                          ST PAUL            MN      55116        USA     TRADE PAYABLE                                                                      $205.24
13317             PIONEER CREDIT RECOVERY INC                    PO BOX 348                                                                                              ARCADE             NY      14009        USA     TRADE PAYABLE                                                                      $123.34
13318             PIONEER CREDIT RECOVERY INC                    PO BOX 158                                                                                              ARCADE             NY      14009        USA     TRADE PAYABLE                                                                        $53.30
13319             PIONEER CREDIT RECOVERY INC                    PO BOX 158                                                                                              ARCADE             NY      14009        USA     TRADE PAYABLE                                                                        $85.03
13320             PIONEER CREDIT RECOVERY INC                    PO BOX 158                                                                                              ARCADE             NY      14009        USA     TRADE PAYABLE                                                                        $79.97
13321             PIONEER CREDIT RECOVERY INC                    ECMC LOCKBOX 7096 PO BOX 16478                                                                          ST PAUL            MN      55116        USA     TRADE PAYABLE                                                                        $38.37
13322             PIONEER CREDIT RECOVERY INC                    ECMC LOCKBOX 7096 PO BOX 16478                                                                          ST PAUL            MN      55116        USA     TRADE PAYABLE                                                                      $101.63
13323             PIONEER CREDIT RECOVERY INC                    ECMC LOCKBOX 7096 PO BOX 16478                                                                          ST PAUL            MN      55116        USA     TRADE PAYABLE                                                                        $81.54
13324             PIONEER CREDIT RECOVERYINC                     PO BOX 217                                                                                              ARCADE             NY      14009        USA     TRADE PAYABLE                                                                      $157.66
13325             PIONEER CREDIT RRECOVERY                       PIONEER CREDIT RRECOVERY PO BOX 157                                                                     ARCADE             NY      14009        USA     TRADE PAYABLE                                                                        $69.75
13326             PIPER ISAAC J                                  409 READY SECTION RD                                                                                    HUNTSVILLE         AL      35750        USA     TRADE PAYABLE                                                                        $40.30
13327             PIPER LOIS Y                                   3770 WINNEBAGO ST                                                                                       BATON ROUGE        LA      70805        USA     TRADE PAYABLE                                                                         $1.84
13328             PIRELLI TIRE CORPORATION                       100 PIRELLI DRIVE                                                                                       ROME               GA      30161        USA     TRADE PAYABLE                                                                      $810.20
13329             PITRUZZELLA AMBER                              705 S DECKER AVE                                                                                        BATIMORE           MD      21224        USA     TRADE PAYABLE                                                                      $222.03
13330             PITTMAN FAITH A                                702 SILVER FOX DRIVE                                                                                    JOLIET             IL      60435        USA     TRADE PAYABLE                                                                         $1.85
13331             PITTS DUKE                                     730 S JASON ST 18                                                                                       DENVER             CO      80223        USA     TRADE PAYABLE                                                                      $241.62
13332             PITTS JR; DAVID AND MARY JEAN PITTS HIS WIFE   100 N CALVERT ST                                                                                        BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

13333             PITTS SHIRLEY                                  175 NW 1ST AVE                                                                                          MIAMI              FL      33128        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13334             PITTSBURGH SPORTS WHOLESALE I                                                                                                                                                                          TRADE PAYABLE                                                                       $18.35
13335             PITZL RICHARD G AND RAMONA PITZL HIS WIFE      500 NORTH KING STREET                                                                                   WILMINGTON         DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

13336             PIYUSH GOYAL                                   10002 NW 50 ST                                                                                          SUNRISE            FL      33351        USA     TRADE PAYABLE                                                                       $203.38
13337             PIZANO NATHAN                                  5532 MARY JO WAY                                                                                        SAN JOSE           CA      95124        USA     TRADE PAYABLE                                                                        $27.43


                                                                                                                                                     Page 169 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                              Doc 20       Filed 01/18/19
                                                                                                                                     Schedule Entered            01/18/19
                                                                                                                                              E/F: Part 3 Question 1      00:55:49                Main Document                                                                                   Case Number: 18-23537
                                                                                                                                     Pg 810 of 1461




                                                                                                                                                                                                                                                     Contingent

                                                                                                                                                                                                                                                                  Unliquidated

                                                                                                                                                                                                                                                                                 Disputed
Row No. Account   Creditor's Name                              Address 1                                 Address 2               Address 3         Address 4     City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                         Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                            Offset
                                                                                                                                                                                                                                                                                                            (Y/N)
13338             PIZZA PATRICIA INDIVIDUALLY AND AS SPECIAL   BOND COUNTY COURT HOUSE                   200 W COLLEGE                                           GREENVILLE       IL      62246        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF CHRISTINA
                  BUTTARO DECEASED
13339             PJ 2500 LIMITED                              2168 SUMMER SCHOOL RD                                                                             MORGANTOWN       WV      26508        USA     TRADE PAYABLE                                                                    $58,446.72
13340             PJ CHONBURI PARAWOOD CO LTD                  3559 RIEDHAM                                                                                      SHAKER           OH      44120        USA     TRADE PAYABLE                                                                    $18,781.95
13341             PJ SOOD                                      7244 RENE STREET                                                                                  SHAWNEE          KS      66216        USA     INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED
13342             PK INDUSTRIES INC                            1533 OLIVELLA WAY                                                                                 SAN DIEGO        CA      92154        USA     TRADE PAYABLE                                                                      $431.18
13343             PLANT THERAPY INC                            510 2ND AVE S                                                                                     TWIN FALLS        ID     83301        USA     TRADE PAYABLE                                                                        $52.50
13344             PLATINUM SALES & DISTRIBUTION                20620 LASSEN STREET                                                                               CHATSWORTH       CA      91311-4506   USA     TRADE PAYABLE                                                                      $177.67
13345             PLATT DALE AND MAXINE PLATT                  1061 MAIN ST                                                                                      BRIDGEPORT       CT      06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13346             PLESHAKOV DENNIS                             3895 NW 3RD ST                                                                                    GRESHAM          OR      97030        USA     TRADE PAYABLE                                                                         $1.84
13347             PLOSKER ROBERT                               222 CHAMBERLAIN HWY APT 1                                                                         MERIDEN          CT      06451        USA     TRADE PAYABLE                                                                        $41.22
13348             PLOTKIN & PLOTKIN PC                         621 17TH STREET SUITE 1800                                                                        DENVER           CO      80293        USA     TRADE PAYABLE                                                                      $140.11
13349             PLS COLLECTION CENTER ELGIN                  1020 N MCLEAN BLVD                                                                                ELGIN            IL      60123        USA     TRADE PAYABLE                                                                      $103.27
13350             PLS FINANCIAL SOLUTIONS OF IL                800 JORIE BLVD                                                                                    OAK BROOK        IL      60523        USA     TRADE PAYABLE                                                                        $66.02
13351             PLUM GROUP LLC                               5400 SOUTH UNIVERSITY DRIVE 406                                                                   DAVIE            FL      33328        USA     TRADE PAYABLE                                                                    $11,617.30
13352             PLUMB HOWARD G                               100 N CALVERT ST                                                                                  BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13353             PLUTO LIMITED                                8269 S GAYLORD CIR                                                                                CENTENNIAL        CO     80122        USA     TRADE PAYABLE                                                                      $781.59
13354             PNE INTERNATIONAL LLC                        4804 NW BETHANY BLVD SUITE I2-                                                                    PORTLAND         OR      97229        USA     TRADE PAYABLE                                                                     $1,473.20
13355             PNM                                          PO BOX 27900                                                                                      ALBUQUERQUE      NM      87125-7900   USA     UTILITIES PAYABLE                                                                 $8,556.57
13356             POHL HERBERT AND URSULA POHL HIS WIFE        155 NORTH MAIN STREET                                                                             EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13357             POINTER SALEH J                              430 STATE STREET COLLEGE ROAD                                                                     DOVER            DE      19901        USA     TRADE PAYABLE                                                                        $62.80
13358             POLICASTRO DONNA                             67 S MUNN AVE APT 6R                                                                              EAST ORANGE      NJ      07018        USA     TRADE PAYABLE                                                                      $107.14
13359             POLICIA WILLIAMS                                                                                                                                                                             TRADE PAYABLE                                                                     $2,811.22
13360             POLIN KAYLA                                  8212 HYDON DAWN LANE 514 DANIELS ST PMB                                                           CARY             NC      27518        USA     TRADE PAYABLE                                                                        $29.56
                                                               330
13361             POLING DOUG                                  50 HAYWOOD STREET                                                                                 WEST MIDDLESEX   PA      16159        USA     TRADE PAYABLE                                                                     $1,188.67
13362             POLKEY MYA C                                 12 BAKER STREET                                                                                   HUDSON           NH      03051        USA     TRADE PAYABLE                                                                         $9.23
13363             POLLACK & ROSEN P A                          800 DOUGLAS ROAD N TOWER 450                                                                      CORAL GABLES     FL      33134        USA     TRADE PAYABLE                                                                      $140.19
13364             POLLMAN GARRET                               PO BOX 1162                                                                                       DUNSEITH         ND      58329        USA     TRADE PAYABLE                                                                         $2.70
13365             PONCE WILLIAM                                1317 CORDON DR                                                                                    LOS ANGELES      CA      90063        USA     TRADE PAYABLE                                                                         $1.82
13366             POOLMASTER INC                               770 DEL PASO ROAD                                                                                 SACRAMENTO       CA      95834        USA     TRADE PAYABLE                                                                      $878.02
13367             POORBAUGH KENNETH                            100 N CALVERT ST                                                                                  BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13368             POPE KIMBERLY                                225 SHEETS HOLLOW RD                                                                              JOHNSON CITY     TN      37601        USA     TRADE PAYABLE                                                                     $1,610.64
13369             POPIK HARRY                                  1922 BAY BLVD                                                                                     LAVALLETTE       NJ      08735        USA     TRADE PAYABLE                                                                        $25.00
13370             POPULAR MOTORS LLC                           10041 E MARY DR                                                                                   TUCSON           AZ      85730        USA     TRADE PAYABLE                                                                      $147.00
13371             PORFIRIO MARTINEZ                            1940 ANDREWS AVENUE                                                                               BRONX            NY      10453        USA     INSURANCE CLAIMS     5/8/2018         X            X              X          UNDETERMINED
13372             PORRAS DANIELA                               853 SW 149TH CT                                                                                   MIAMI            FL      33194        USA     TRADE PAYABLE                                                                         $1.85
13373             PORTER GLORIA G                              2613 CLOVER LN                                                                                    COLUMBUS         GA      31903        USA     TRADE PAYABLE                                                                        $77.59
13374             PORTER INTERNET SALES LLC                    950 BAY DR                                                                                        NICEVILLE        FL      32578        USA     TRADE PAYABLE                                                                    $10,093.95
13375             PORTER SUPERIOR COURT                        3560 WILLOWCREEK RD                                                                               PORTAGE          IN      46368        USA     TRADE PAYABLE                                                                      $137.21
13376             PORTER SUPERIOR COURT GARN                   16 EAST LINCOLNWAY                                                                                VALPARAISO       IN      46383        USA     TRADE PAYABLE                                                                      $501.05
13377             PORTFOLIO RECOVERY ASSOCIATES                BLATT HASENMILLER LEIBSKER P O BOX 489                                                            NORMAL           IL      61761        USA     TRADE PAYABLE                                                                      $550.00
13378             PORTFOLIO RECOVERY ASSOCIATES                BLATT HASENMILLER LEIBSKER P O BOX 489                                                            NORMAL           IL      61761        USA     TRADE PAYABLE                                                                      $320.71
13379             PORTFOLIO RECOVERY ASSOCIATES                BLATT HASENMILLER LEIBSKER P O BOX 489                                                            NORMAL           IL      61761        USA     TRADE PAYABLE                                                                        $95.37
13380             PORTFOLIO RECOVERY ASSOCIATES                HAYT HAYT & LANDAU P L 7765 SW 87 AVE                                                             MIAMI            FL      33173        USA     TRADE PAYABLE                                                                      $107.00
                                                               SUITE 101
13381             PORTFOLIO RECOVERY ASSOCIATES                HAYT HAYT & LANDAU P L 7765 SW 87 AVE                                                             MIAMI            FL      33173        USA     TRADE PAYABLE                                                                       $478.12
                                                               SUITE 101
13382             PORTFOLIO RECOVERY ASSOCIATES                HAYT HAYT & LANDAU P L 7765 SW 87 AVE                                                             MIAMI            FL      33173        USA     TRADE PAYABLE                                                                       $393.47
                                                               SUITE 101
13383             PORTFOLIO RECOVERY ASSOCIATES                BLATT HASENMILLER LEIBSKER P O BOX 489                                                            NORMAL           IL      61761        USA     TRADE PAYABLE                                                                        $81.72
13384             PORTFOLIO RECOVERY ASSOCIATES                HAYT HAYT & LANDAU P L 7765 SW 87 AVE                                                             MIAMI            FL      33173        USA     TRADE PAYABLE                                                                       $178.36
                                                               SUITE 101
13385             PORTFOLIO RECOVERY ASSOCIATES                HAYT HAYT & LANDAU P L 7765 SW 87 AVE                                                             MIAMI            FL      33173        USA     TRADE PAYABLE                                                                       $265.08
                                                               SUITE 101
13386             PORTFOLIO RECOVERY ASSOCIATES LLC            MACHOL AND JOHANNES LLC 2800 156TH                                                                BELLEVUE         WA      98007        USA     TRADE PAYABLE                                                                       $246.07
                                                               AVENUE SE STE 105
13387             PORTILLO DORA                                1945 S HILL ST                                                                                    LOS ANGELES      CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13388             PORTILLO SAYBE A                             2420 W CROCUS DR                                                                                  PHOENIX          AZ      85023        USA     TRADE PAYABLE                                                                         $1.81
13389             PORTLAND GENERAL ELECTRIC PGE                PO BOX 4438                                                                                       PORTLAND         OR      97208-4438   USA     UTILITIES PAYABLE                                                                 $1,196.73
13390             PORTSMOUTH CITY TREASURER                    PORTSMOUTH CITY TREASURER 801                                                                     PORTSMOUTH       VA      23704        USA     TRADE PAYABLE                                                                     $1,097.31
                                                               CRAWFORD ST
13391             PORTSMOUTH MUNICIPAL COURT                   780 EAST MAIN STREET                                                                              JACKSON          O       45640                TRADE PAYABLE                                                                      $261.77
13392             POSITEC USA INC                              10130 PERIMETER PKWY SUITE 300                                                                    CHARLOTTE        NC      28216        USA     TRADE PAYABLE                                                                     $1,586.40
13393             POSTER CORP                                  144 MAIN STREET                                                                                   CHESTER          NY      10918        USA     TRADE PAYABLE                                                                     $1,925.35
13394             POTCHKA TIMOTHY J                            2710 WESTMORE DRIVE                                                                               FORT WAYNE       IN      46845        USA     TRADE PAYABLE                                                                         $1.75
13395             POTTS STASIE                                 49 SAN JACINTO ST 303                                                                             HOSTON           TX      77002        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13396             POULOS GLORIA INDIVIDUALLY AND AS            100 N CALVERT ST                                                                                  BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  JAMES A POULOS II DECEASED ET AL
13397             POUND GERALD                                 500 NORTH KING STREET                                                                             WILMINGTON       DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13398             POUNDSTONE JR; RONALD H AND DORIS            PHILADELPHIA CITY HALL                    CHESTNUT ST                                             PHILADELPHIA     PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  POUNDSTONE
13399             POUYAN BARZIVAND                             5460 WHITE OAK AVE UNIT C316                                                                      ENCINO           CA      91316        USA     TRADE PAYABLE                                                                    $10,901.85
13400             POWE ROBERT                                  60 CENTRE ST                                                                                      NEW YORK         NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13401             POWELL DEBRA DENISE CO-PERSONAL              100 N CALVERT ST                                                                                  BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF PAUL LOUIS
                  WELSHANS ET AL
13402             POWELL LATESHA                               22 CAMPBELL SCENIC DR 6422D                                                                       HATTIESBURG      MS      39401        USA     TRADE PAYABLE                                                                      $135.86
13403             POWELL LOGAN                                 137 UNIONMILL RD                                                                                  MOSCOW           PA      18444        USA     TRADE PAYABLE                                                                         $9.12
13404             POWELL NANCY                                 1138 GA HWY 32 W                                                                                  LEESBURG         GA      31763        USA     TRADE PAYABLE                                                                      $104.00
13405             POWELL PENNY                                 192 MILL BRANCH HOLLOW R                                                                          HELEN            WV      25853        USA     TRADE PAYABLE                                                                        $90.09
13406             POWELL ROGERS & SPEAKS                       P O BOX 930                                                                                       HALIFAX          PA      17032        USA     TRADE PAYABLE                                                                      $124.59
13407             POWELL SESLEY                                100 N CALVERT ST                                                                                  BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13408             POWELL SHANNAN L                             207 WEST 27TH ST                                                                                  WILMINGTON       DE      19802        USA     TRADE PAYABLE                                                                         $1.06
13409             POWER MOWER CORP                             11340 SW 208TH DRIVE                                                                              MIAMI            FL      33189        USA     TRADE PAYABLE                                                                     $6,163.58
13410             POWER TOOL SUPERSTORE                        845 W 1455 N                                                                                      LOGAN            UT      84321        USA     TRADE PAYABLE                                                                     $3,770.65


                                                                                                                                             Page 170 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                         Doc 20                  Filed 01/18/19
                                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                                  E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                         Pg 811 of 1461




                                                                                                                                                                                                                                                            Contingent

                                                                                                                                                                                                                                                                         Unliquidated

                                                                                                                                                                                                                                                                                        Disputed
Row No. Account   Creditor's Name                            Address 1                            Address 2                          Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                                   Offset
                                                                                                                                                                                                                                                                                                                   (Y/N)
13411             POWERS JABOIA E                            982 W 8TH STREET                                                                                        SAN BERNARDINO      CA      92411        USA     TRADE PAYABLE                                                                       $79.91
13412             POWERS MICHAEL L                           1042 N STOKES                                                                                           SANTA MARIA         CA      93454        USA     TRADE PAYABLE                                                                       $27.43
13413             POWERS PATRICIA L                          5424 ASHLAND AVE                                                                                        LORAIN              OH      44053        USA     TRADE PAYABLE                                                                      $399.79
13414             POWERS RALPH ADMINISTRATOR OF THE ESTATE   PHILADELPHIA CITY HALL               CHESTNUT ST                                                        PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF LAURA POWERS DECEASED
13415             POWERS ROBERT R                            705 B OLD DEW WEST                                                                                      MADISON             TN      37115        USA     TRADE PAYABLE                                                                         $1.84
13416             POWERSELLERUSA                             841 ESSEX STREET                                                                                        BROOKLYN            NY      11208        USA     TRADE PAYABLE                                                                     $3,040.95
13417             PR CROWLEY                                 PO BOX 2684                                                                                             CAROL STREAM        IL      02684        USA     TRADE PAYABLE                                                                     $1,435.00
13418             PR FINANCING LIMITED PARTNERSHIP           CO US BANK N A AS TRUSTEE            P O BOX 951727                                                     CLEVELAND           OH      44193        USA     TRADE PAYABLE                                                                    $12,500.94
13419             PR NORTH DARTMOUTH LLC                     CLEVELAND OH 44193                                                                                      CLEVELAND            OH     44193        USA     TRADE PAYABLE                                                                     $2,270.22
13420             PRA LLL LLC                                125 SOUTH WACKER DR SUITE 400                                                                           CHICAGO             IL      60606        USA     TRADE PAYABLE                                                                      $141.93
13421             PRADEEP KOHLI                              10729 PALMS BL                                                                                          LOS ANGELES         CA      90034        USA     TRADE PAYABLE                                                                         $9.25
13422             PRAGMA CORPORATION                         94 COUNTY LINE ROAD                                                                                     COLMAR              PA      18915        USA     TRADE PAYABLE                                                                     $2,202.00
13423             PRAIRIE BUSINESS CREDIT INC                1220 IROQUOIS AVE SUITE 204                                                                             NAPERVILLE          IL      60563        USA     TRADE PAYABLE                                                                     $4,200.35
13424             PRAMAC AMERICA LLC                         1300 GRESHAM RD                                                                                         MARIETTA            GA      30062        USA     TRADE PAYABLE                                                                     $2,132.90
13425             PRASSE DAVID AND CAROL PRASSE              155 NORTH MAIN STREET                                                                                   EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13426             PRATIK & SHRUTI MEHTA                                                                                                                                                                               INSURANCE CLAIMS     7/1/2016         X            X              X          UNDETERMINED
13427             PRATT JR; PAUL H                           200 TRADECENTER DRIVE                                                                                   WOBURN              MA      01801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13428             PRAZIN & DEEPIKA DESAI                     2121 CASSIA DR                                                                                          PLAINFIELD          IN      46168        USA     INSURANCE CLAIMS     4/26/2018        X            X              X          UNDETERMINED
13429             PRECIADO ANA C                             5803 MISSION BLVD 15                                                                                    RIVERSIDE           CA      92509        USA     TRADE PAYABLE                                                                         $1.82
13430             PRECILETIA JARAMILLO                       1251 NORTHEAST 108 STREET            APT 309                                                            MIAMI               FL      33161        USA     INSURANCE CLAIMS     10/14/2016       X            X              X          UNDETERMINED
13431             PREFERRED DOORS                            211 BAKER ROAD UNIT 596                                                                                 BARKER               TX     77413        USA     TRADE PAYABLE                                                                      $660.95
13432             PREIT ASSOCIATES LP                        PO BOX 392406                                                                                           CLEVELAND           OH      44193        USA     TRADE PAYABLE                                                                      $689.47
13433             PREMIER AUTO ACCESSORIES                   8622 PINA CORTE                                                                                         CORONA               CA     92883        USA     TRADE PAYABLE                                                                     $1,555.38
13434             PREMIER CREDIT OF NAMERICALL               P O BOX 19309                                                                                           INDIANAPOLIS        IN      46219        USA     TRADE PAYABLE                                                                      $385.75
13435             PREMIER GEM CONSULTANTS INC                1375 NATALIE LN                                                                                         AURORA              IL      60504        USA     TRADE PAYABLE                                                                         $5.59
13436             PREMIER PRODUCTS LLC                       3970 US HWY 1                                                                                           VERO BEACH           FL     32960        USA     TRADE PAYABLE                                                                      $506.37
13437             PREMIER REFRIGERATION INC                                                                                                                                                                           TRADE PAYABLE                                                                      $150.00
13438             PREMIER SPORTS MARKETING INC               2870 N BERKELEY LAKE RD                                                                                 DULUTH              GA      30096        USA     TRADE PAYABLE                                                                    $10,660.61
13439             PREMIER WATER SYSTEMS                      7623 FULTON AVE                                                                                         NORTH HOLLYWOOD      CA     91605        USA     TRADE PAYABLE                                                                     $3,091.27
13440             PREMIERACCOVERS INC                        7275 STATE FAIR BLVD                                                                                    BALDWINSVILLE       NY      13027        USA     TRADE PAYABLE                                                                        $14.59
13441             PREMIERE CREDIT OF NORTH AMERI             PO BOX 19309                                                                                            INDIANAPOLIS        IN      46219        USA     TRADE PAYABLE                                                                      $104.48
13442             PREMIERE CREDIT OF NORTH AMERI             PO BOX 19309                                                                                            INDIANAPOLIS        IN      46219        USA     TRADE PAYABLE                                                                        $14.99
13443             PREMIERE CREDIT OF NORTH AMERI             PO BOX 19309                                                                                            INDIANAPOLIS        IN      46219        USA     TRADE PAYABLE                                                                        $20.78
13444             PREMIERE CREDIT OF NORTH AMERI             PO BOX 19309                                                                                            INDIANAPOLIS        IN      46219        USA     TRADE PAYABLE                                                                        $86.34
13445             PREMIERE CREDIT OF NORTH AMERI             PO BOX 19309                                                                                            INDIANAPOLIS        IN      46219        USA     TRADE PAYABLE                                                                      $188.11
13446             PREMIERE CREDIT OF NORTH AMERI             PO BOX 19309                                                                                            INDIANAPOLIS        IN      46219        USA     TRADE PAYABLE                                                                         $7.57
13447             PREMIERE CREDIT OF NORTH AMERI             PO BOX 19309                                                                                            INDIANAPOLIS        IN      46219        USA     TRADE PAYABLE                                                                      $122.76
13448             PREMIERE CREDIT OF NORTH AMERI             PO BOX 19309                                                                                            INDIANAPOLIS        IN      46219        USA     TRADE PAYABLE                                                                      $175.19
13449             PREMIERE CREDIT OF NORTH AMERI             PO BOX 19309                                                                                            INDIANAPOLIS        IN      46219        USA     TRADE PAYABLE                                                                        $34.35
13450             PREMIERE CREDIT OF NORTH AMERI             PO BOX 19309                                                                                            INDIANAPOLIS        IN      46219        USA     TRADE PAYABLE                                                                        $37.70
13451             PREMIERE CREDIT OF NORTH AMERI             PO BOX 19309                                                                                            INDIANAPOLIS        IN      46219        USA     TRADE PAYABLE                                                                      $128.61
13452             PREMIERE CREDIT OF NORTH AMERI             PO BOX 19309                                                                                            INDIANAPOLIS        IN      46219        USA     TRADE PAYABLE                                                                      $204.44
13453             PREMIERE CREDIT OF NORTH AMERI             PO BOX 19309                                                                                            INDIANAPOLIS        IN      46219        USA     TRADE PAYABLE                                                                        $40.37
13454             PREMIERE CREDIT OF NORTH AMERI             PO BOX 19309                                                                                            INDIANAPOLIS        IN      46219        USA     TRADE PAYABLE                                                                        $77.06
13455             PREP HANOVER MEMBER LLC                    DBA PREP HANOVER REAL ESTATE LLC     DBA PREP HANOVER REAL ESTATE LLC                                   CINCINNATI          OH      45271-4557   USA     TRADE PAYABLE                                                                     $1,031.93
13456             PRESITIGE BRANDS INC                       7041 CARR 187 PH 911A PLAYA DORADA                                                                      CAROLINA            PR      00979        USA     TRADE PAYABLE                                                                     $2,662.20
13457             PRESS PASS COLLECTIBLES LLC                15849 N 77TH ST                                                                                         SCOTTSDALE          AZ      85260        USA     TRADE PAYABLE                                                                      $264.98
13458             PREST O FIT MANUFACTURING INC              3191 N WASHINGTON ST SUITE 5                                                                            CHANDLER            AZ      85225        USA     TRADE PAYABLE                                                                      $991.02
13459             PRESTIGE FINANCIAL SERVICES                CHARLES MICHAELS 9820EGRANDAVE                                                                          GREENWOOD VILLAGE   CO      80111        USA     TRADE PAYABLE                                                                     $1,969.82
13460             PRESTON SPARKS                             146 COTTONWOOD ROAD                                                                                     ACME                PA      15610        USA     INSURANCE CLAIMS     3/14/2018        X            X              X          UNDETERMINED
13461             PRESTONE PRODUCTS CORPORATION              PO BOX 198467                                                                                           ATLANTA             GA      30384-8467   USA     TRADE PAYABLE                                                                     $9,065.52
13462             PRICE BRIAN                                POBOX 27625                                                                                             KNOXVILLE           TN      37927        USA     TRADE PAYABLE                                                                        $96.03
13463             PRICE CHRISTINA                            10265 US HWY 50                                                                                         COVINGTON           KY      41018        USA     TRADE PAYABLE                                                                        $14.22
13464             PRIEST TABITHA AND WAYNE                   2000 LAKERIDGE DRIVE SOUTHWEST       BLDG 3                                                             OLYMPIA             WA      98502        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13465             PRIETO CLAUDIA                             7575 W 5 CT                                                                                             HIALEAH             FL      33014        USA     TRADE PAYABLE                                                                         $1.86
13466             PRIMAVERA NICHOLAS                         PHILADELPHIA CITY HALL               CHESTNUT ST                                                        PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13467             PRIME ART & JEWEL                          18325 WATERVIEW PARKWAY                                                                                 DALLAS              TX      75252        USA     TRADE PAYABLE                                                                        $11.20
13468             PRIME ELECTRIC COMPANY INC                                                                                                                                                                          TRADE PAYABLE                                                                     $3,299.64
13469             PRIME GLOBAL PRODUCTS INC                  2220 AIRPORT INDUSTRIAL DRIVE                                                                           BALL GROUND         GA      30107        USA     TRADE PAYABLE                                                                     $1,846.32
13470             PRIMECLICK LLC                             926 HADDONFIELD RD STE E - 372                                                                          CHERRY HILL         NJ      08002        USA     TRADE PAYABLE                                                                     $4,248.34
13471             PRIMITIVE ARTISAN INC                      40 PECKS ROAD                                                                                           PITTSFIELD          MA      01201        USA     TRADE PAYABLE                                                                        $47.23
13472             PRIMO CHOICE LLC                           9322 3RD AVENUE SUITE 417                                                                               BROOKLYN            NY      11209        USA     TRADE PAYABLE                                                                      $133.18
13473             PRISCILLA HARLING                          UNKNOWN                                                                                                 FORT WASHINGTON     MD      20744        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
13474             PRISCILLA LINDQUIST                        601 N KIRBY ST                       480                                                                HEMET               CA      92545        USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
13475             PRISCILLA NTETE                            94150 PANTHER CREEK 1323                                                                                FRISCO              TX      75035        USA     TRADE PAYABLE                                                                      $206.43
13476             PRISCILLA PENIX                            1512 OAKWOOD CIR                                                                                        MALVERN             AR      72104        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
13477             PRISCILLA RIVERA                           10306 GREEN LINKS DR                                                                                    TAMPA               FL      33626        USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
13478             PRISCILLA SALAS                            5621 S ORIOLE AVE                                                                                       TUCSON              AZ      85746        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
13479             PRITCHARD ROBERT                           155 NORTH MAIN STREET                                                                                   EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13480             PRITCHARD TRACY A                          533 TILMOR DR                                                                                           WATERFORD           MI      48328        USA     TRADE PAYABLE                                                                         $8.03
13481             PRIVADA LLC                                344 W 38TH STREET SUITE 506                                                                             NEW YORK             NY     10018        USA     TRADE PAYABLE                                                                        $20.23
13482             PRO AV DEALER INC                          5711 RODMAN STREET                                                                                      HOLLWYOOD            FL     33023        USA     TRADE PAYABLE                                                                      $223.61
13483             PRO MASTER GOLF                            7001 HORSEMAN COVE                                                                                      MATTHEWS            NC      28104        USA     TRADE PAYABLE                                                                      $847.41
13484             PRO POWER BATTERIES                        12 CORK HILL RD                                                                                         FRANKLIN            NJ      07416        USA     TRADE PAYABLE                                                                      $566.86
13485             PRO SHOT CORPORATION                       401 SAINT ANDREWS CT                                                                                    WAUNAKEE             WI     53597        USA     TRADE PAYABLE                                                                        $32.20
13486             PROCTER & GAMBLE DISTRIBUTING                                                                                                                                                                       TRADE PAYABLE                                                                   $193,092.60
13487             PROCTOR GEORGE C AND NANCY PROCTOR         60 CENTRE ST                                                                                            NEW YORK            NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13488             PROCTOR MARY                               155 NORTH MAIN STREET                                                                                   EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13489             PROCTOR SHAQUAYJAH                         80 UNIVERSITY AVE                                                                                       BRIDGEPORT          CT      06604        USA     TRADE PAYABLE                                                                         $1.79
13490             PROCTORALLISON Y                           205 MIDWAY ST PO BOX 594                                                                                FILER               ID      83328        USA     TRADE PAYABLE                                                                        $25.21
13491             PRODUCT CLOUD                              1000 W DONGES BAY RD STE 100                                                                            MEQUON              WI      53092        USA     TRADE PAYABLE                                                                     $3,172.46
13492             PRODUCTECH CORPORATION                     3201 NE 183 ST UNIT 2502                                                                                AVENTURA             FL     33160        USA     TRADE PAYABLE                                                                      $330.19
13493             PROFESSIONAL FINANCE CO                    PO BOX 1686                                                                                             GREELEY             CO      80632        USA     TRADE PAYABLE                                                                        $35.53
13494             PROFESSIONAL FINANCE CO                    PO BOX 1686                                                                                             GREELEY             CO      80632        USA     TRADE PAYABLE                                                                      $278.05
13495             PROFESSIONAL FINANCE CO                    PO BOX 1686                                                                                             GREELEY             CO      80632        USA     TRADE PAYABLE                                                                      $280.12
13496             PROFESSIONAL FINANCE CO INC                5754 W 11 STREET SUITE 100                                                                              GREELEY             CO      80634        USA     TRADE PAYABLE                                                                        $85.49
13497             PROGRESSIVE FINANCIAL SERVICES             PO BOX 1290                                                                                             NEWARK              NJ      07101        USA     TRADE PAYABLE                                                                      $496.35


                                                                                                                                                 Page 171 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                             Doc 20                 Filed 01/18/19
                                                                                                                                            Schedule Entered            01/18/19
                                                                                                                                                     E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                            Pg 812 of 1461




                                                                                                                                                                                                                                                             Contingent

                                                                                                                                                                                                                                                                          Unliquidated

                                                                                                                                                                                                                                                                                         Disputed
Row No. Account   Creditor's Name                            Address 1                                Address 2                         Address 3         Address 4     City             State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                 Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                    Offset
                                                                                                                                                                                                                                                                                                                    (Y/N)
13498             PROLIVERPC                                 OLIVER LAW FIRM 208 N STREET STE 228                                                                       BILLINGS         MT       59101        USA     TRADE PAYABLE                                                                      $134.01
13499             PROLOGIS LP DBA PROLOGIS                   PO BOX 198267                                                                                              ATLANTA          GA       30384        USA     TRADE PAYABLE                                                                     $2,290.76
13500             PROMGIRL INC                               4700 WISSAHICKON AVENUE                                                                                    PHILADELPHIA     PA       19144        USA     TRADE PAYABLE                                                                      $231.04
13501             PROMKET NEARYRODH                          49 VARNUM AVENUE                                                                                           LOWELL           MA       01854        USA     TRADE PAYABLE                                                                      $142.08
13502             PROMOLLO GUSTAVE AND DONNA                 50 W MARKET ST                                                                                             NEWARK           NJ       07102        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13503             PRONTO PROCESS SERVICE                     500 HIGGINS STE 101                                                                                        MISSOULA         MT       59802        USA     TRADE PAYABLE                                                                         $5.03
13504             PRONTO PROCESS SERVICE LLC                 PO BOX 9055                                                                                                MSLA             MT       59807        USA     TRADE PAYABLE                                                                      $998.65
13505             PROPEL TRAMPOLINES LLC                     41 E 400 N 324                                                                                             LOGAN            UT       84321        USA     TRADE PAYABLE                                                                   $402,699.51
13506             PROPHETE ROBINS                            193 TEXAS AVE                                                                                              BAY SHORE        NY       11706        USA     TRADE PAYABLE                                                                      $105.37
13507             PROPST LOY G                               155 NORTH MAIN STREET                                                                                      EDWARDSVILLE     IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13508             PROSCIA PATRIZIA M AND FRANK               1 S MAIN ST                                                                                                NEW CITY         NY       10956        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13509             PROSOURCE DISCOUNTS                        8955 FULLBRIGHT AVE                                                                                        CHATSWORTH       CA       91311        USA     TRADE PAYABLE                                                                      $257.23
13510             PROTECT PLUS INDUSTRIES LLC                PO BOX 906063                                                                                              CHARLOTTE        NC       28290-6063   USA     TRADE PAYABLE                                                                     $3,671.63
13511             PROVENCE OLEN B                            155 NORTH MAIN STREET                                                                                      EDWARDSVILLE     IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13512             PROVIDIAN                                  MICHAEL R STILLMAN WEST                                                                                    BLOOMFIELD       MI       483223651    USA     TRADE PAYABLE                                                                         $1.95
13513             PRUDENT INTERNATIONAL LTD                  HOUSE NO144 3RD FLOOR ROAD NO 01         SUGANDHA RAREA MURADPUR                                           CHITTAGONG       BANGLA                        TRADE PAYABLE                                                                   $471,946.24
                                                                                                                                                                                         DESH
13514             PRUNTY JOHN INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                                      EDWARDSVILLE     IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF ROSA
                  PRUNTY DECEASED
13515             PRYOR DERRICA J                            1110 WALSH ST                                                                                              NASHVILLE        TN       37208        USA     TRADE PAYABLE                                                                         $1.85
13516             PSC INC                                    CO ADAMS & ADAMS 2626 N PEARL ST                                                                           TACOMA           WA       98407        USA     TRADE PAYABLE                                                                      $172.19
13517             PSE&G-PUBLIC SERVICE ELEC & GAS CO         PO BOX 14444                                                                                               NEW BRUNSWICK    NJ       08906-4444   USA     UTILITIES PAYABLE                                                                $28,348.68
13518             PSEGLI                                     PO BOX 9039                                                                                                HICKSVILLE       NY       11802-9039   USA     UTILITIES PAYABLE                                                                 $5,696.73
13519             PTS CORPORATION                            P O BOX 272                                                                                                BLOOMINGTON      IN       47402        USA     TRADE PAYABLE                                                                    $58,534.80
13520             PUBLIC SERVICE CREDIT UNION                FRANCY LAW FIRM PLLC 2258 LARIMER STREET                                                                   DENVER           CO       80205        USA     TRADE PAYABLE                                                                      $496.61
                                                             STE A
13521             PUBLIC WORKS & UTILITIES KS                PO BOX 2922                                                                                                WICHITA          KS       67201-2922   USA     UTILITIES PAYABLE                                                                 $2,426.15
13522             PUENTE HILLS MALL LLC                      P O BOX 602082 AC 3 2000042913768                                                                          CHARLOTTE        NC       28260        USA     TRADE PAYABLE                                                                         $1.00
13523             PUERTO RICO ELECTRIC POWER AUTHORITY       PO BOX 363508                                                                                              SAN JUAN         PR       00936-3508   USA     UTILITIES PAYABLE                                                                $52,221.29
13524             PUERTO RICO SUPPLIES GROUP INC             PO BOX 11908 CAPARRA HGTS STAT                                                                             SAN JUAN         PR       00922        USA     TRADE PAYABLE                                                                    $25,158.14
13525             PUGET SOUND ENERGY                         BOT-01H                                  PO BOX 91269                                                      BELLEVUE         WA       98009-9269   USA     UTILITIES PAYABLE                                                                $20,763.07
13526             PUGH CHARLES AND NICOLE                    101 S MAIN ST                                                                                              TAYLORVILLE      IL       62568        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13527             PUGS HOLDINGS LLC                          215 N 1800 W                                                                                               LINDON           UT       84042        USA     TRADE PAYABLE                                                                      $463.43
13528             PULIDO ADRIANA                             1666 LOS GATOS WAY                                                                                         SALINAS          CA       93906        USA     TRADE PAYABLE                                                                         $1.83
13529             PULSAR PRODUCTS INC                        2051 S LYNX PLACE                                                                                          ONTARIO          CA       91761        USA     TRADE PAYABLE                                                                    $35,493.37
13530             PULVERS JOHN                               4277 VIEWCREST RD S                                                                                        SALEM            OR       97302        USA     TRADE PAYABLE                                                                      $274.61
13531             PUMPHREY JR; VERNON K AND YVONNE           100 N CALVERT ST                                                                                           BALTIMORE        MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PUMPHREY HIS WIFE
13532             PUMPHREYDOMINIQUE                          11546 S WENTWORTH                                                                                          CHICAGO          IL       60628        USA     TRADE PAYABLE                                                                         $1.77
13533             PUPA DOMENIC AND ESTRELLA VERGARA          250 BENEFIT ST                                                                                             PROVIDENCE       RI       02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13534             PURDY SR; WILLIAM A AND DEANNA PURDY       100 N CALVERT ST                                                                                           BALTIMORE        MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13535             PURE GLOBAL BRANDS INC                     PO BOX 38673                                                                                               DALLAS           TX       75238        USA     TRADE PAYABLE                                                                    $11,260.02
13536             PURE SEASONS INC                           2033 SANTA ANITA AVE                                                                                       SOUTH EL MONTE   CA       91733        USA     TRADE PAYABLE                                                                     $1,814.68
13537             PURPLE STAR INC                            2044 EASTLAKE AVE E                                                                                        SEATTLE          WA       98102        USA     TRADE PAYABLE                                                                        $57.26
13538             PUTIGNANO CARMELA                          531 E 13THSTREET APT 241                                                                                   UPLAND           CA       91786        USA     TRADE PAYABLE                                                                      $560.70
13539             PUTIKKA RUSSELL                            300 S 5TH AVE 121                                                                                          VIRGINIA         MN       55792        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13540             PUTNIK NINOSLAV                            9255 RHODES DR                                                                                             BUNCETON         MO       65237        USA     TRADE PAYABLE                                                                      $223.59
13541             PUTRINO JOSEPH J                           1200 ONTARIO ST                                                                                            CLEVELAND        OH       44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13542             PWCSA - PRINCE WILLIAM COUNTY SERVICES     PO BOX 2266                                                                                                WOODBRIDGE       VA       22195-2266   USA     UTILITIES PAYABLE                                                                  $300.65
13543             PWR3-4155 STATE ROUTE 31 LLC               PO BOX 2216                                                                                                CLAY              NY      13041        USA     TRADE PAYABLE                                                                     $8,546.07
13544             PYEATT GLENNON AND PATRICIA PYEATT HIS     10 N TUCKER BLVD                                                                                           ST LOUIS         MO       63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
13545             PYLE WENDELL P                             PHILADELPHIA CITY HALL                   CHESTNUT ST                                                       PHILADELPHIA     PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13546             PYRAMID MALL OF GLENS FALLS LLC            PO BOX 8000 DEPT 082                                                                                       BUFFALO          NY       14267        USA     TRADE PAYABLE                                                                    $12,107.44
13547             QAZIM KRASNIQI                             539 681ST                                APT 6F                                                            NEW YORK         NY       10020        USA     INSURANCE CLAIMS     1/10/2011        X            X              X          UNDETERMINED
13548             QC UNLIMITED LLC                           243 EICHEN STRASSE                                                                                         FREDERICKSBURG   TX       78624        USA     TRADE PAYABLE                                                                      $173.33
13549             QEP COMPANY INC                            1001 BROKEN SOUND PARKWAY NW                                                                               BOCA RATON       FL       33487        USA     TRADE PAYABLE                                                                    $42,870.41
13550             QIANNA ENGLISH                             6552 SW 19TH AVE                         APT 209                                                           PORTLAND         OR       97239        USA     INSURANCE CLAIMS     6/18/2018        X            X              X          UNDETERMINED
13551             QINGHE ZHANG                                                                                                                                                                                         TRADE PAYABLE                                                                    $10,705.00
13552             QKC MAUI OWNER LLC                         PO BOX 843743                                                                                              LOS ANGELES      CA       90084-3743 USA       TRADE PAYABLE                                                                    $49,117.91
13553             QUADRO CORPORATION                         38 HARLOW STREET                                                                                           WORCESTER        MA       01605      USA       TRADE PAYABLE                                                                        $51.69
13554             QUAIL SR; HUGH INDIVIDUALLY AND AS         200 ELIZABETH STREET                                                                                       UTICA            NY       13501      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  JOANN QUAIL DECEASED
13555             QUALIMAX MARKETING INC                     10501 VALLEY BLVD STE 1850                                                                                 EL MONTE         CA       91731        USA     TRADE PAYABLE                                                                      $878.62
13556             QUALITY BREWING INC                        POB 1726                                                                                                   LONGVIEW         WA       98632        USA     TRADE PAYABLE                                                                        $50.40
13557             QUALITY HOUSE INT                          DUNE CASTLE FLAT A-1 ROAD 5              HOUSE 17C NORTH KHULSHI                                           CHITTAGONG                                     TRADE PAYABLE                                                                   $488,017.96
13558             QUALITY INTERNATIONAL INC                  711 COMMERCE WAY SUITE 9                                                                                   JUPITER          FL       33458        USA     TRADE PAYABLE                                                                     $5,457.79
13559             QUALITY ONE WHOLESALE                                                                                                                                                                                TRADE PAYABLE                                                                     $3,072.61
13560             QUALITY PLUS OTC                           6975 CAMPGROUND RD                                                                                         DENVER            NC      28037        USA     TRADE PAYABLE                                                                        $57.42
13561             QUARSHIE SAMUEL O                          12639 BLACK SADDLE LN                                                                                      GERMANTOWN       MD       20874        USA     TRADE PAYABLE                                                                        $20.89
13562             QUARTERMAN SHANNON E                       14 SCHRADER FARM CT                                                                                        SAINT PETERS     MO       63376        USA     TRADE PAYABLE                                                                         $9.90
13563             QUATTLEBAUM GAIL                           1909 MEADOW CT                                                                                             SANTA FE         NM       87505        USA     TRADE PAYABLE                                                                      $149.95
13564             QUAYENORTEY TETTEH                         233 E PULTENEY ST                                                                                          CORNING          NY       14830        USA     TRADE PAYABLE                                                                      $224.50
13565             QUEBEDEAUX MADISYN T                       2960 LAKE STREET APT 407                                                                                   LAKE CHARLES     LA       70601        USA     TRADE PAYABLE                                                                         $1.85
13566             QUEEN NELSON                               2500 NE MAIN ST                          APT 1116                                                          LONGVIEW         TX       75605        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
13567             QUEEN ROY WELDON AND JUDY QUEEN            10 N TUCKER BLVD                                                                                           ST LOUIS         MO       63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13568             QUEST PRODUCTS INC                         14052 W PETRONELLA DRIVE 103                                                                               LIBERTYVILLE     IL       60048        USA     TRADE PAYABLE                                                                     $3,674.45
13569             QUICKIE MANUFACTURING CORP                 75 REMITTANCE DRIVE STE 1167                                                                               CHICAGO           IL      60675-1167   USA     TRADE PAYABLE                                                                     $4,567.85
13570             QUINN M KOFFORD                            43 NORTH 470 WEST                                                                                          AMERICAN FORK    UT       84003        USA     TRADE PAYABLE                                                                         $8.38
13571             QUINN SYLVIA                               1082 N CONNIE DRIVE                                                                                        HANFORD          CA       93230        USA     TRADE PAYABLE                                                                         $1.83
13572             QUINONES VELEZ NADIA; AND LINCOLN          AV 65 DE INFANTERÍA                                                                                        CAROLINA         PR       00987        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CARRASQUILLO HERNANDEZ
13573             QUINTANA & SONS TRADING LLC                228 BARBOSA AVE                                                                                            SAN JUAN         PR       00917        USA     TRADE PAYABLE                                                                     $61,389.57
13574             QUINTERO TALIA L                           6125 W CORNELIA                                                                                            CHICAGO          IL       60634        USA     TRADE PAYABLE                                                                          $1.77
13575             QURESHI MOHAMMAD S                         2654 N MILBURN AVE                                                                                         FRESNO           CA       93722        USA     TRADE PAYABLE                                                                       $109.06
13576             R & B WHOLESALE DISTRIBUTORS I                                                                                                                                                                       TRADE PAYABLE                                                                       $105.99


                                                                                                                                                    Page 172 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                             Doc 20       Filed 01/18/19
                                                                                                                                   Schedule Entered            01/18/19
                                                                                                                                            E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                  Case Number: 18-23537
                                                                                                                                   Pg 813 of 1461




                                                                                                                                                                                                                                                       Contingent

                                                                                                                                                                                                                                                                    Unliquidated

                                                                                                                                                                                                                                                                                   Disputed
Row No. Account   Creditor's Name                             Address 1                              Address 2                 Address 3         Address 4     City                State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                           Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                              to
                                                                                                                                                                                                                                                                                                              Offset
                                                                                                                                                                                                                                                                                                              (Y/N)
13577             R A G INC                                   PO BOX 266                                                                                       SPARKILL            NY       10976        USA     TRADE PAYABLE                                                                        $62.12
13578             R C CROCKETTJRCONSTABLE                     P O BOX 3197                                                                                     TRENTON             NJ       08619        USA     TRADE PAYABLE                                                                        $77.96
13579             R CLINTON STACKHOUSE JR                     R CLINTON STACKHOUSE JR CHAPTER 13                                                               BALTIMORT           MD       21279        USA     TRADE PAYABLE                                                                       $397.38
                                                              TRUSTEE
13580             R ENTERPRISE RENT A CA                      137 CONSTELLATION WAY N                                                                          SYRACUSE            NY       13212        USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
13581             R ENTERPRISE RENT A CA                      137 CONSTELLATION WAY N                                                                          SYRACUSE            NY       13212        USA     INSURANCE CLAIMS     5/25/2018        X            X              X          UNDETERMINED
13582             R G BARRY CORPORATION JIT                   13405 YARMOUTH RD                                                                                PICKERINGTON        OH       43147        USA     TRADE PAYABLE                                                                   $211,139.98
13583             R HUBER 1934 PR FBO M HALLE                 100 PUBLIC SQUARE SUITE 600                                                                      CLEVELAND           OH       44113        USA     TRADE PAYABLE                                                                        $14.45
13584             R&M GROUP                                   1100 SHAMES DR SUITE 210                                                                         WESTBURY            NY       11590        USA     TRADE PAYABLE                                                                    $15,183.79
13585             R1 CONCEPTS INC                             520 E JAMIE AVE                                                                                  LA HABRA            CA       90631        USA     TRADE PAYABLE                                                                     $1,149.70
13586             RABALAIS JAMES AND JEAN BURKE               200 DERBIGNY ST                                                                                  GRETNA              LA       70053        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13587             RAC ENTERPRISES INC                         104 E VINE STREET                                                                                HATFIELD            PA       19440        USA     TRADE PAYABLE                                                                    $10,643.50
13588             RACE DRIVEN INC                             501 STEPHENSON AVE                                                                               ESCANABA            MI       49829        USA     TRADE PAYABLE                                                                      $119.63
13589             RACE JOAQUIN P                              P O BOX 2055                                                                                     HONOKA A            HI       96727        USA     TRADE PAYABLE                                                                        $50.00
13590             RACHEAL WHITLARK                            9119 COUNTY ROAD 2434                                                                            ROYSE CITY          TX       75189        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
13591             RACHEL & ROBERT BUSH                        10443 CANYON VILLAGE                                                                             SAN ANTONIO         TX       78245        USA     INSURANCE CLAIMS     4/30/2018                                                     $977.82
13592             RACHEL & RYAN TIETJEN                       8707 TIMBER RIDGE CT                                                                             FIRTH               NE       68358        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
13593             RACHEL BRANDT                               357 W 55                                                                                         NEW YORK            NY       10019        USA     TRADE PAYABLE                                                                        $68.24
13594             RACHEL DE REQUESENS MORALES                 MAGDALENA 1155                         APT 1                                                     CONDADO             PR       00907        USA     INSURANCE CLAIMS     4/13/2018        X            X              X          UNDETERMINED
13595             RACHEL KEMPH                                14055 PERSIMMON                                                                                  ORLAND PARK         IL       60467        USA     INSURANCE CLAIMS     6/18/2018        X            X              X          UNDETERMINED
13596             RACHEL KEMPH                                14055 PERSIMMON                                                                                  ORLAND PARK         IL       60467        USA     INSURANCE CLAIMS     6/18/2018        X            X              X          UNDETERMINED
13597             RACHEL MORTENSON                            134 PAYNE RD                                                                                     THOMASVILLE         NC       27360        USA     INSURANCE CLAIMS     6/23/2018        X            X              X          UNDETERMINED
13598             RACHEL OWENS                                29930 SW MONTEBELLO DR                 20                                                        WILSONVILLE         OR       97070        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
13599             RACHEL SANCHEZ                              11031 DUBLIN LEDGE                                                                               SAN ANTONIO         TX       78254        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
13600             RACHEL ZHENG                                8070 GLADE AVE                                                                                   OKLAHOMA CITY        OK      73162        USA     TRADE PAYABLE                                                                        $30.16
13601             RACHELLE SAVITT                             475 PARK AVENUE SO 18TH FLOOR                                                                    NEW YORK            NY       10018        USA     INSURANCE CLAIMS     3/13/2015        X            X              X          UNDETERMINED
13602             RACHT JULE INDIVIDUALLY AND AS SURVIVING    10 N TUCKER BLVD                                                                                 ST LOUIS            MO       63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HEIR OF ROBERT RACHT DECEASED
13603             RADATTI ANTHONY                             PHILADELPHIA CITY HALL                 CHESTNUT ST                                               PHILADELPHIA        PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13604             RADHIKA SINGHANIA                           4281 EXPRESS LN N8116 DBA JEWELOCEAN                                                             SARATOSA            FL       34238        USA     TRADE PAYABLE                                                                        $0.04
                                                              COM
13605             RADHIKA SINGHANIA                           4281 EXPRESS LN N8116 DBA JEWELOCEAN                                                             SARATOSA            FL       34238        USA     TRADE PAYABLE                                                                       $294.23
                                                              COM
13606             RADIAL INC                                  935 FIRST AVE                                                                                    KING OF PRUSSIA      PA      19406        USA     TRADE PAYABLE                                                                     $6,972.72
13607             RADIANT EXPORTS                             A-70 SECTOR-64                                                                                   NOIDA               INDIA    201301               TRADE PAYABLE                                                                     $6,400.73
13608             RADONICH STEVEN ASO CSAA INSURANCE          600 ADMINISTRATION DR                                                                            SANTA ROSA          CA       95403        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXCHANGE
13609             RAFAEL & MIGDALIA LOPEZ                     4623 HORROCKS ST                                                                                 PHILADELPHIA        PA       19124        USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
13610             RAFAEL & ROSA ACOSTA                        6925 S GOFHAWK DRIVE                                                                             TUCSON              AZ       85756        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
13611             RAFAEL CRUZ RAMIREZ                         COND RIO MAR VILLA                     APT 1505                                                  RIO GRANDE          PR       00745        USA     INSURANCE CLAIMS     4/29/2017        X            X              X          UNDETERMINED
13612             RAFAEL SANCHEZ                              CALLE 1 F 6 VILLA ALEGRE                                                                         GURABO              PR       00778        USA     INSURANCE CLAIMS     6/12/2018        X            X              X          UNDETERMINED
13613             RAFAEL SANCHEZ                              CALLE 1 F 6 VILLA ALEGRE                                                                         GURABO              PR       00778        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13614             RAFAELINA RODRIGUEZ                         3545 NE 166 STREET 605                                                                           NORTH MIAMI BEACH   FL       33160        USA     TRADE PAYABLE                                                                        $50.10
13615             RAFAT SHITTABEY                             25934 149TH ROAD                                                                                 ROSEDALE            NY       11422        USA     INSURANCE CLAIMS     3/1/2018         X            X              X          UNDETERMINED
13616             RAGHU EXPORTS INDIA PVT LTD                 12 LEATHER COMPLEX                     KAPURTHALA ROAD                                           JALANDHAR           PUNJAB   144021               TRADE PAYABLE                                                                   $220,225.66
13617             RAGNHILD BAADE                              661 CROSSPOINT ROAD                                                                              EDGECOMB            ME       04556        USA     INSURANCE CLAIMS     11/12/2013       X            X              X          UNDETERMINED
13618             RAGUSA SR; CARMEN                           PHILADELPHIA CITY HALL                 CHESTNUT ST                                               PHILADELPHIA        PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13619             RAHAT SAEED                                 679 BILTMORE DR                                                                                  BARTLETT            IL       60103        USA     TRADE PAYABLE                                                                      $854.61
13620             RAHIMI FRESHTA                              5151 GLEASON DR                                                                                  DUBLIN              CA       94568        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13621             RAHMAN SALMA                                18 BRIARLEAF COURT                                                                               BALTIMORE           MD       21228        USA     TRADE PAYABLE                                                                        $46.18
13622             RAHUL AGRAWAL                               160 VALLEYBROOK DRIVE                                                                            OFALAN              MO       63368        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
13623             RAINES ADAM J                               305 BELLE AVE                                                                                    BAKERSFIELD         CA       93308        USA     TRADE PAYABLE                                                                      $148.32
13624             RAJESH GUPTA                                915 FALKIRK CIRCLE                                                                               GREENWOOD           IN       46143        USA     INSURANCE CLAIMS     7/15/2018        X            X              X          UNDETERMINED
13625             RAJKUMAR PANDY                              308 OLD STATION RD                                                                               FRANKFORT           KY       40601        USA     INSURANCE CLAIMS     10/30/2016       X            X              X          UNDETERMINED
13626             RAJU SAGIRAJU                                                                                                                                                                                  TRADE PAYABLE                                                                    $12,017.25
13627             RAKOW JASMINE L                             68 MOUNTAIN VIEW BLVD                                                                            BILLINGS            MT       59101        USA     TRADE PAYABLE                                                                         $1.85
13628             RALPH & ELLEN BANE                          1021 FOREST AVE                                                                                  BASTROP             LA       71220        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
13629             RALPH & SANIA MARCOCCIA                     14106 RIVERDOWNS NORTH TERRACE                                                                   MIDLOTHIAN          VA       23113        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
13630             RALPH DAHMAN                                2618 E HEROY                                                                                     SPOKANE             WA       99207        USA     INSURANCE CLAIMS     4/18/2013                                                    $7,000.00
13631             RALPH E LEWIS II                            PO BOX 1535                                                                                      LIBERTY             MO       64069        USA     TRADE PAYABLE                                                                      $159.34
13632             RALPH S MARCADIS                            MARCADIS & ASSOCIATES P A 5104 SOUTH                                                             TAMPA               FL       33611        USA     TRADE PAYABLE                                                                      $105.48
                                                              WESTSHORE BLVD
13633             RALPH STEPHAN                                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
13634             RAMAKRISHNA CHAGI                           15810 SCOTSGLEN RD                                                                               ORLAND PARK         IL       60462        USA     INSURANCE CLAIMS     8/4/2018         X            X              X          UNDETERMINED
13635             RAMAN K PATEL                               120 S 15TH STREET SUITE A                                                                        MOUNT VERNON        WA       98274        USA     TRADE PAYABLE                                                                     $3,300.00
13636             RAMAN KUMAR                                                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
13637             RAMERIEZ PAULA                              2000 PARKWAY                                                                                     WEST PALM BCH       FL       33410        USA     TRADE PAYABLE                                                                        $34.70
13638             RAMEY ANCIL G ADMINISTRATOR OF THE ESTATE   111 COURT ST                                                                                     CHARLESTON          WV       25301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF CARROLL G RAMEY DECEASED AND MABEL J
                  RAMEY IN HER OWN RIGHT
13639             RAMI MAZHAR                                 729 REGENCY PARK CIRCLE                                                                          SACRAMENTO          CA       95835        USA     INSURANCE CLAIMS     12/1/2017        X            X              X          UNDETERMINED
13640             RAMIAH LAZO                                 385 HIGHLAND AVE                                                                                 MALDEN              MA       02148        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
13641             RAMIN JEWELRY                               706 S HILL ST SUITE 510                                                                          LOS ANGELES         CA       90014        USA     TRADE PAYABLE                                                                       $47.04
13642             RAMIREZ JANICE E                            5009 19TH ST E                                                                                   BRADENTON           FL       34203        USA     TRADE PAYABLE                                                                        $3.70
13643             RAMIREZ PATRIA                              URBANIZACION VILLA AIDA CALLE 7 F-11                                                             CABO ROJO           PR       00623        USA     TRADE PAYABLE                                                                       $84.77
13644             RAMIREZMARTINEZ SYLVESTER M                 855 E 7TH ST                                                                                     POMONA              CA       91766        USA     TRADE PAYABLE                                                                       $89.11
13645             RAMIREZNEVAREZ ALYSSA L                     318 CHESTER STREET                                                                               DALY CITY           CA       94014        USA     TRADE PAYABLE                                                                       $37.72
13646             RAMIRO BARAJAS                              1016 DELFINO LANE                                                                                BAKERSFIELD         CA       93304        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
13647             RAMKISSOON NEIL                             606 CASA VERDE ST                                                                                BAKERSFIELD         CA       93306        USA     TRADE PAYABLE                                                                        $2.89
13648             RAMON VALDOVINOS                            12508 HARRIS AVE                                                                                 LYNWOOD             CA       90262        USA     INSURANCE CLAIMS     10/22/2017       X            X              X          UNDETERMINED
13649             RAMONA CAMACHO TORRES                       458 CALLE CANEY                                                                                  YAUCO               PR       00698-4153   USA     INSURANCE CLAIMS     2/6/2018                                                      $700.00
13650             RAMONA PRICE                                1901 W WOODLAWN AVE                                                                              SAN ANTONIO         TX       78201        USA     INSURANCE CLAIMS     6/9/2016         X            X              X          UNDETERMINED
13651             RAMONA SINGH                                9106 182                                                                                         HOLLIS              NY       11423        USA     TRADE PAYABLE                                                                      $280.00
13652             RAMONITA TORRES RODRIGUEZ                   HC 01 BOX 16861                                                                                  HUMACAO             PR       00791-9010   USA     INSURANCE CLAIMS     6/17/2018        X            X              X          UNDETERMINED
13653             RAMOS ANGEL                                 NN                                                                                               BAYAMON             PR       00956        USA     TRADE PAYABLE                                                                       $11.00
13654             RAMOS DANIXIA                               BARR RINCON CARR 171                                                                             CAYEY               PR       00736        USA     TRADE PAYABLE                                                                      $222.74
13655             RAMOS GONZALEZ CARMEN JUDITH                                                                                                                                                                   PENDING LITIGATION                    X            X              X          UNDETERMINED
13656             RAMOS JAISON A                              HC 01 BOX 5751                                                                                   CAMUY               PR       00627        USA     TRADE PAYABLE                                                                        $1.10


                                                                                                                                           Page 173 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                18-23537-rdd                            Doc 20                      Filed 01/18/19
                                                                                                                                                   Schedule Entered            01/18/19
                                                                                                                                                            E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                                   Pg 814 of 1461




                                                                                                                                                                                                                                                                       Contingent

                                                                                                                                                                                                                                                                                    Unliquidated

                                                                                                                                                                                                                                                                                                   Disputed
Row No. Account   Creditor's Name                               Address 1                               Address 2                              Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                           Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                              to
                                                                                                                                                                                                                                                                                                                              Offset
                                                                                                                                                                                                                                                                                                                              (Y/N)
13657             RAMOS JOSE                                    BOX 1454                                                                                                       MOROVIS              PR      00687        USA     TRADE PAYABLE                                                                        $11.00
13658             RAMOS NATALIA                                 PASEO 2015 MIRADERO                                                                                            CABO ROJO            PR      00623        USA     TRADE PAYABLE                                                                         $1.85
13659             RAMOTAR BRANDON D                             17108 CHESTNUT W                                                                                               RANDOLPH             MA      02368        USA     TRADE PAYABLE                                                                        $79.79
13660             RAMPAGE REAL ESTATE INC                       KENNETH R HOTCHKISS P62467 1000                                                                                JACKSON              MI      49202        USA     TRADE PAYABLE                                                                       $367.78
                                                                LAURENCE AVENUE
13661             RAMSEY AGUILAR                                8811 PRESERVE TRAIL                                                                                            SAN ANTONIO          TX      78228        USA     INSURANCE CLAIMS     7/27/2016        X            X              X          UNDETERMINED
13662             RANAY & SCOTT GURSKY                          3226 SAINT ANDREWS DRIVE                                                                                       MT PLEASANT          MI      48858        USA     INSURANCE CLAIMS     1/1/2018         X            X              X          UNDETERMINED
13663             RAND JORDAN                                   7113 BREEZE HILL ROAD                                                                                          WEST JORDAN          UT      84081        USA     TRADE PAYABLE                                                                        $3.70
13664             RANDALL ESTES                                                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
13665             RANDALL HUGHAN                                2276 WHITE CLOUD ROAD                                                                                          LEECHBURG            PA      15656        USA     INSURANCE CLAIMS     8/19/2018        X            X              X          UNDETERMINED
13666             RANDALL KIMBERLEY ASO LIBERTY INSURANCE       191 N 1ST ST                                                                                                   SAN JOSE             CA      95113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CORPORATION
13667             RANDALL L BOWMAN                              721 NEW POPLAR RIDGE ROAD                                                                                      TALBOTT              TN      37877        USA     TRADE PAYABLE                                                                     $3,805.67
13668             RANDALL TURNER & DAW ASPER                    4329 WENSLEY COURT                                                                                             WOODBRIDGE           VA      22192        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
13669             RANDOLPH WALLENBORN                           3921 N 22ND ST                                                                                                 TACOMA               WA      98406        USA     INSURANCE CLAIMS     5/16/2018        X            X              X          UNDETERMINED
13670             RANDSTEEL LLC DBA LEDINSIDER                                                                                                                                                                                   TRADE PAYABLE                                                                     $1,082.98
13671             RANDY & KEELY HAMMOND                         2589 BRIGHTON CIRCLE                                                                                           BILOXI               MS      39531        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
13672             RANDY AND DARLENE KERSEY                      1731 MONTECINO                                                                                                 SAN ANTONIO          TX      78258        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
13673             RANDY KERSEY                                  1731 MONTECINO                                                                                                 SAN ANTONIO          TX      78258        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
13674             RANDY SHERMAN                                 1237 LINDEN PLACE NE                                                                                           WASHINGTON DC        DC      20002        USA     INSURANCE CLAIMS     2/13/2018        X            X              X          UNDETERMINED
13675             RANGE KLEEN MFG INC                           LIMA OH 45802-0696                                                                                             LIMA                  OH     45802-0696   USA     TRADE PAYABLE                                                                     $1,211.26
13676             RAP PAYPAL                                    3615 E GRAND RIVER RD                                                                                          WILLIAMSTON          MI      48895        USA     TRADE PAYABLE                                                                     $2,114.61
13677             RAPIDMART LLC                                 32 DICAROLIS CT                                                                                                HACKENSACK            NJ     07601        USA     TRADE PAYABLE                                                                        $41.82
13678             RAPP JESSE                                    5829 SAN JUAN AVE 34                                                                                           CITRUS HEIGHTS       CA      95610        USA     TRADE PAYABLE                                                                         $0.08
13679             RAQUEL TONER                                  323 OREGON STREET                                                                                              HOLLYWOOD            FL      33019        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
13680             RAREELECTRICALCOM                             2625 PIEDMONT RD SUITE 56-279                                                                                  ATLANTA              GA      30324        USA     TRADE PAYABLE                                                                     $3,802.55
13681             RASHED RUSUL                                  3931 VIA ESCUDA                                                                                                LA MESA              CA      91941        USA     TRADE PAYABLE                                                                      $121.63
13682             RASHIDA JACKSON                               3614 FAIRBURN PL NW                                                                                            ATLANTA              GA      30331        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
13683             RASKOB DONALD                                 2857 GRANT AVE                                                                                                 HATFIELD             PA      19440        USA     TRADE PAYABLE                                                                         $1.77
13684             RATHCKE RICHARD                               -33501 ORACLE HILLS RD                                                                                         PALMDALE             CA      93550        USA     TRADE PAYABLE                                                                      $237.89
13685             RATION SEARS HOLDINGS CROPO                   3333 BEVERLY RD                                                                                                HOFFMAN ESTATES      IL      60179        USA     INSURANCE CLAIMS     4/1/2005         X            X              X          UNDETERMINED
13686             RATLIEF JOHN B AND CAROL J RATLIEF HIS WIFE   100 N CALVERT ST                                                                                               BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

13687             RAUL CONCEPCION ROSADO                        PO BOX 2905                                                                                                    RIO GRANDE           PR      00745-5905   USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
13688             RAUN CYRIUS                                   2734 ROCKPORT LN                                                                                               NAPERVILLE           IL      60564        USA     INSURANCE CLAIMS     11/17/2017       X            X              X          UNDETERMINED
13689             RAUNAK KHISTY                                 310 A PADRE BLVD                        UNIT 1402                                                              SOUTH PADRE ISLAND   TX      78597        USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
13690             RAUPP ALBERT AS EXECUTOR FOR THE ESTATE OF    PHILADELPHIA CITY HALL                  CHESTNUT ST                                                            PHILADELPHIA         PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HENRY RAUPP
13691             RAUSCH STURM ISRAEL ENERSO                    922 W BAXTER DR SUITE 130                                                                                      SOUTH JORDAN         UT      84095        USA     TRADE PAYABLE                                                                       $208.58
13692             RAUSCH STURM ISRAEL HORNIK SC                 250 NORTH SUNNY SLOPE ROAD SUITE 300                                                                           BROOKFIELD           WI      53005        USA     TRADE PAYABLE                                                                         $7.41
13693             RAUSCHSTURMISRAEL & HORNIK                    680 SOUTHDALE OFFICE CENTRE 6600 FRANCE                                                                        MINNEAPOLIS          MN      55435        USA     TRADE PAYABLE                                                                       $353.05
                                                                AVE SOUTH
13694             RAUSCHSTURMISRAELENERSON&HO                   RAUSCH STURM ISRAEL ENERSON&HO3209 W                                                                           MINNEAPOLIS          MN      55435        USA     TRADE PAYABLE                                                                      $1,253.74
                                                                76TH STREET SUITE 301
13695             RAVENSWOOD STATION LLC                        5215 OLD ORCHARD RD SUITE 130                                                                                  SKOKIE               IL      60077        USA     TRADE PAYABLE                                                                      $147.01
13696             RAVENSWOOD STATION LLC                        5215 OLD ORCHARD RD SUITE 130                                                                                  SKOKIE               IL      60077        USA     TRADE PAYABLE                                                                       $33.09
13697             RAVI PATEL                                    7502 NEW BARRENS CT                                                                                            ROANOKE              VA      24019        USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
13698             RAWLS ROBERT                                  500 NORTH KING STREET                                                                                          WILMINGTON           DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13699             RAY & GRACE LOPEZ                             8408 IRONWEED RUN                                                                                              ROUND ROCK           TX      78681        USA     INSURANCE CLAIMS     4/24/2014        X            X              X          UNDETERMINED
13700             RAY KLEIN INC                                 P O BOX 7548                                                                                                   SPRINGFIELD          OR      97475        USA     TRADE PAYABLE                                                                      $261.36
13701             RAY KLEIN INC AN OREGON CORP                  RAY KLEIN INC AN OREGON                                                                                        SPRINGFIELD          OR      97477        USA     TRADE PAYABLE                                                                       $84.52
                                                                CORPPROFESSIONALCREDITSERVICE 400I
13702             RAY KLEIN INC AN OREGON CORP                  RAY KLEIN INC AN OREGON                                                                                        SPRINGFIELD          OR      97477        USA     TRADE PAYABLE                                                                       $140.85
                                                                CORPPROFESSIONALCREDITSERVICE 400I
13703             RAY KLEIN INC AN OREGON CORP                  RAY KLEIN INC AN OREGON                                                                                        SPRINGFIELD          OR      97477        USA     TRADE PAYABLE                                                                      $1,767.02
                                                                CORPPROFESSIONALCREDITSERVICE 400I
13704             RAY KLEIN INC AN OREGON CORP                  RAY KLEIN INC AN OREGON                                                                                        SPRINGFIELD          OR      97477        USA     TRADE PAYABLE                                                                       $614.03
                                                                CORPPROFESSIONALCREDITSERVICE 400I
13705             RAY KLEIN INC AN OREGON CORP                  RAY KLEIN INC AN OREGON                                                                                        SPRINGFIELD          OR      97477        USA     TRADE PAYABLE                                                                        $90.06
                                                                CORPPROFESSIONALCREDITSERVICE 400I
13706             RAY PADULA ENTERPRISES LLC                    4 EAST 34TH STREET                                                                                             NEW YORK CITY        NY      10016        USA     TRADE PAYABLE                                                                      $911.27
13707             RAY PADULA HOLDINGS LLC                       135 PINELAWN ROAD                       SUITE 230-S                                                            MELVILLE             NY      11747        USA     TRADE PAYABLE                                                                    $36,324.13
13708             RAYBURN SUTHERLAND                            404 CHRISTMAS TREE LANE                                                                                        PANAMA CITY BEACH    FL      32413        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
13709             RAYMOND & LINDA NECCI                         122 ANTHONY RD                                                                                                 TOLLAND              CT      06084-3524   USA     INSURANCE CLAIMS     4/19/2018        X            X              X          UNDETERMINED
13710             RAYMOND AND NANCY GREENE                      5457 VILLAGE STATION CIRCLE                                                                                    BUFFALO              NY      14221        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
13711             RAYMOND AND TENNY LANTZ                       58 HIDDEN BAY DRIVE                                                                                            DARTMOUTH            MA      02748        USA     INSURANCE CLAIMS     7/4/2015         X            X              X          UNDETERMINED
13712             RAYMOND AND TRINI PACHECO                     2411 HIGHLAND AVENUE                                                                                           PUEBLO               CO      81004        USA     INSURANCE CLAIMS     5/22/2018        X            X              X          UNDETERMINED
13713             RAYMOND BOISSONNEAULP                         13310 KATRINKA DRIVE                                                                                           BOWIE                MD      20720        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
13714             RAYMOND DOUGLAS                               4849 COUNTRYBROOK CT                                                                                           INDIANAPOLIS         IN      46254        USA     TRADE PAYABLE                                                                      $528.68
13715             RAYMOND F WELSH                               NEW JERSEY SUPERIOR COURT P O BOX 263                                                                          LINWOOD              NJ      08221        USA     TRADE PAYABLE                                                                        $38.93
13716             RAYMOND JOHNSON                               6 SWEETWATER WAY                                                                                               POWDER SPRINGS       GA      30127        USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
13717             RAYMOND KLOEPPER II                                                                                                                                                                                            TRADE PAYABLE                                                                         $0.01
13718             RAYMOND KRAMER                                3351 STONE VALLEY RD                                                                                           ALAMO                CA      94507        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
13719             RAYMOND MAUNEY AND MARY LOU MAUNEY            SWMK LAW LLC                            701 MARKET STREET SUITE 1575                                           ST LOUIS             MO      63101        USA     LITIGATION           6/1/2018                                                    $20,000.00
13720             RAYMOND NOWELL                                752 LAKE EDWARD DRIVE                                                                                          VIRGINIA BEACH       VA      23462        USA     INSURANCE CLAIMS     12/7/2016        X            X              X          UNDETERMINED
13721             RAYMOND OBERLIN                               3367 CANFIELD COURTH                                                                                           YUBA CITY            CA      95993        USA     INSURANCE CLAIMS     3/13/2018        X            X              X          UNDETERMINED
13722             RAYMOND PARRA                                 4352 LOMA TAURINA DR                                                                                           EL PASO              TX      79934        USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
13723             RAYMOND SASSARD                               8218 N SHANNON AVE                                                                                             CRYSTAL RIVER        FL      34428-8207   USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
13724             RAYMOND SEYERLE                                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
13725             RAYMOND VANN                                  15 GENESS STREET                                                                                               HICKSVILLE           NY      11801        USA     INSURANCE CLAIMS     7/15/2015        X            X              X          UNDETERMINED
13726             RAYNOR WILLIAM N AND BETTY                    100 N CALVERT ST                                                                                               BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13727             RAZAWI WAHEED                                 4574 RODERIGO CT                                                                                               FREMONT              CA      94555        USA     TRADE PAYABLE                                                                      $501.13
13728             RAZIA & ALI MEMON                             18 IRISH                                                                                                       GAITHERSBURG         MD      20878        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
13729             RBIII ASSOCIATES INC                          31805 TEMECULA PARKWAY STE 102                                                                                 TEMECULA             CA      92592        USA     TRADE PAYABLE                                                                        $97.40
13730             RC CROCKETT JR CONSTABLE                      PO BOX 3197                                                                                                    TRENTON              NJ      08619        USA     TRADE PAYABLE                                                                      $105.25
13731             RCC ENTERPRISES                               11804 PEORIA ST                                                                                                SUN VALLEY           CA      91352        USA     TRADE PAYABLE                                                                      $286.53
13732             RCCROCKETT JR                                 RCCROCKETT JR CONSTABLE PO BOX 3197                                                                            TRENTON              NJ      08619        USA     TRADE PAYABLE                                                                      $243.75
13733             RCJ OF WINTER PARK NO 3 LLLP                  1011 N WYMORE ROAD SUITE 100                                                                                   WINTER PARK          FL      32789        USA     TRADE PAYABLE                                                                    $13,882.48


                                                                                                                                                           Page 174 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                                Doc 20                  Filed 01/18/19
                                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                                           E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                  Case Number: 18-23537
                                                                                                                                                  Pg 815 of 1461




                                                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                              Address 1                                   Address 2                              Address 3         Address 4   City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                                                             (Y/N)
13734             RCM ST GEORGE PROPERTIES LLC                 223 NORTH 1250 WEST SUITE 101               RE RED CLIFFS MALL                                                   CENTERVILLE        UT      84014        USA     TRADE PAYABLE                                                                    $42,905.60
13735             RCM ST GEORGE PROPERTIES LLC                 223 NORTH 1250 WEST SUITE 101               RE RED CLIFFS MALL                                                   CENTERVILLE        UT      84014        USA     TRADE PAYABLE                                                                     $8,571.73
13736             RCM ST GEORGE PROPERTIES LLC                 223 NORTH 1250 WEST SUITE 101               RE RED CLIFFS MALL                                                   CENTERVILLE        UT      84014        USA     TRADE PAYABLE                                                                    $38,238.66
13737             RCM ST GEORGE PROPERTIES LLC                 223 NORTH 1250 WEST SUITE 101               RE RED CLIFFS MALL                                                   CENTERVILLE        UT      84014        USA     TRADE PAYABLE                                                                     $4,666.94
13738             RCS ECOMMERCE LLC                            997 KENSINGTON RD                                                                                                KENSINGTON         CT      06037        USA     TRADE PAYABLE                                                                      $135.32
13739             RCWILLEY HOME FURNISHINGS                    THE LAW OFFICES OF KIRK A CULPO BOX 65655                                                                        SALTLAKE CITY      UT      84165        USA     TRADE PAYABLE                                                                        $24.38

13740             RD FULLER COMPANYLLC                         MACHOL & JOHANNES LLC 717 17TH STREET                                                                            DENVER             C       80202-33             TRADE PAYABLE                                                                       $425.34
                                                               STE 2300
13741             RDB HOLDINGS & CONSULTING LLC                209 RIVER HILLS DRIVE SUITE 15                                                                                   NASHVILLE          TN      37210        USA     TRADE PAYABLE                                                                        $66.43
13742             REAL DEAL SALES LLC                          582 S 1100 W                                                                                                     WOODS CROSS        UT      84087        USA     TRADE PAYABLE                                                                     $3,808.21
13743             REALE                                        1303 CALLE AVANZADO                                                                                              SAN CLEMENTE        CA     92673        USA     TRADE PAYABLE                                                                        $25.19
13744             REALE JR; FRANK W                            PHILADELPHIA CITY HALL                      CHESTNUT ST                                                          PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13745             REARDON MICHAEL J                            127 WHEAT CIRCLE                                                                                                 SCOTT              LA      70583        USA     TRADE PAYABLE                                                                      $317.70
13746             REBECCA COHEN JESPERSEN                      1074 EILINITA AVE                                                                                                GLENDALE           CA      91208        USA     INSURANCE CLAIMS     9/8/2017         X            X              X          UNDETERMINED
13747             REBECCA DAWSEY                               117 WILLIE GRANGER RD                                                                                            LAKE CHARLES       LA      70601        USA     INSURANCE CLAIMS     12/14/2016       X            X              X          UNDETERMINED
13748             REBECCA HERNANDEZ                            13132 9TH STREET                                                                                                 CHINO              CA      91710        USA     INSURANCE CLAIMS     10/7/2016        X            X              X          UNDETERMINED
13749             REBECCA JAMES                                                                                                                                                                                                 PENDING LITIGATION                    X            X              X          UNDETERMINED
13750             REBECCA KARAS                                901 S AMETJIAN STREET                                                                                            TULARE             CA      93274        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
13751             REBECCA LICHT                                670 NORTH STATE ROAD 67                                                                                          MUNCIE             IN      47303        USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
13752             REBECCA MANSELL                              16327 WEDDEL                                                                                                     BELLEVILLE         MI      48111        USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
13753             REBECCA PETERS                               407 EL SALTO DRIVE                                                                                               CAPITOLA           CA      95010        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
13754             REBECCA POTTS                                1350 BLANDON AVENUE                                                                                              DELTONA            FL      32738        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
13755             REBECCA ROUSE                                7207 HIGHWAY 105                                                                                                 KROTZ SPRINGS      LA      70750        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
13756             REBECCA SHIELDS                              2554 PALMER PARK BLVD                                                                                            COLORADO SPRINGS   CO      80909        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
13757             REBECCA THOMPSON                             3654 SAN PEDRO LN                                                                                                SANTA BARBARA      CA      93105        USA     INSURANCE CLAIMS     7/5/2015         X            X              X          UNDETERMINED
13758             REBECCA WATSON                               3008 TAOS COURT                                                                                                  RICHARDSON         TX      75082        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
13759             REBEL HEAT AND AIR                           704 TALLAHATECHIE ST                                                                                             GREENWOOD          MS      38930        USA     TRADE PAYABLE                                                                      $785.69
13760             REBIHIC AMIRA                                17307 SE 19TH STREET                                                                                             VANCOUVER          WA      98683        USA     TRADE PAYABLE                                                                         $5.54
13761             RECEIL IT INTERNATIONAL INC                  2643 GRAND AVE                                                                                                   BELLMORE           NY      11710        USA     TRADE PAYABLE                                                                      $622.17
13762             RECEIVABLE SOLUTION SPECIALIST               264 HIGLAND BLVD                                                                                                 NATCHEZ            MS      39120        USA     TRADE PAYABLE                                                                      $112.38
13763             RECEIVER OF TAXES - TOWN OF YORKTOWN         PO BOX 703                                  WATER DISTRICT                                                       YORKTOWN HEIGHTS   NY      10598-0703   USA     UTILITIES PAYABLE                                                                 $1,987.79
13764             RECHARGE PC LLC                              7061 PRODUCTION CT                                                                                               FLORENCE           KY      41042        USA     TRADE PAYABLE                                                                    $13,523.05
13765             RECREATIONAL SPORTING GOODS IN                                                                                                                                                                                TRADE PAYABLE                                                                        $12.73
13766             RECROOMS                                     333 MORTON STREET                                                                                                BAY CITY            MI     48706        USA     TRADE PAYABLE                                                                         $8.87
13767             REDBURN SHANNON                              15919 SE MCLOUGHLIN BLVD 12                                                                                      PORTLAND           OR      97267        USA     TRADE PAYABLE                                                                         $0.03
13768             REDFEARN SR; JOHN W                          PHILADELPHIA CITY HALL                      CHESTNUT ST                                                          PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13769             REDONNA DOUGLAS                              3659 CARRIGAN COMMON                                                                                             LIVERMORE          CA      94550        USA     TRADE PAYABLE                                                                      $115.38
13770             REEBOK INTERNATIONAL LTD                     PO BOX 405156                                                                                                    ATLANTA            GA      30384        USA     TRADE PAYABLE                                                                   $295,267.68
13771             REECE ROXANNE M                              301 E SIGLER ST                                                                                                  HEBRON             IN      46341        USA     TRADE PAYABLE                                                                         $1.77
13772             REED AND PICK                                OPPOSITE ITI GT ROAD                                                                                             PANIPAT            INDIA   132103               TRADE PAYABLE                                                                     $9,178.80
13773             REED CHARLES AND JUDITH REED                 PHILADELPHIA CITY HALL                      CHESTNUT ST                                                          PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13774             REED GURR                                    GOLDENBERG HELLER ANTOGNOLI &               2227 SOUTH STATE ROUTE 157PO BOX 959                                 EDWARDSVILLE       IL      62025        USA     LITIGATION           9/1/2018                                                     $5,000.00
                                                               ROWLAND PC
13775             REED LAWRENCE AND BEVERLY REED               25 DELAWARE AVENUE                                                                                               BUFFALO            NY      14202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13776             REED STANLEY N                               1061 MAIN ST                                                                                                     BRIDGEPORT         CT      06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13777             REES LESLIE E                                155 NORTH MAIN STREET                                                                                            EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13778             REESE SANDRA                                 100 N CALVERT ST                                                                                                 BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13779             REESE TYISHA M                               25 BARRY ST APT 2                                                                                                DORCHESTER         MA      02125        USA     TRADE PAYABLE                                                                      $101.83
13780             RE-FILED-DUNHAM CATHY RENEE                  75 LANGLEY DR                                                                                                    LAWRENCEVILLE      GA      30046        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13781             RE-FILED-HUGHES SCOTT                        296 PHILADELPHIA PEDESTRIAN TRANSIT                                                                              PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13782             RE-FILED-SOTO-LUNA VERONICA                  75 LANGLEY DR                                                                                                    LAWRENCEVILLE      GA      30046        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13783             RE-FILED-TOWNSEND SAMUEL                     3560 WILLOWCREEK RD                                                                                              PORTAGE            IN      46368        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13784             REGAL FITS LIMITED                           5834 TWILIGHT AVE                                                                                                FIRESTONE          CO      80504        USA     TRADE PAYABLE                                                                     $2,149.60
13785             REGAL SHOES MFG CO LTD                       YUANGANG VILLAGE SANJIANG DIST              SHITAN TOWN                                                          GUANGZHOU          CHINA   511325               TRADE PAYABLE                                                                    $84,102.48
                                                                                                                                                                                ZENGCHENG
13786             REGATTA GREAT OUTDOORS LLC                   55 MAIN STREET SUITE 219                                                                                         NEWMARKET          NH      03857        USA     TRADE PAYABLE                                                                   $148,004.90
13787             REGENCY CENTERS LP                           DALLAS TX 75267-6473                                                                                             DALLAS             TX      75267-6473   USA     TRADE PAYABLE                                                                      $155.06
13788             REGENCY INTL MARKETING CORP                  10F 310 SEC 4 ZHONG XIAO E RD               TAIPEITAIWAN                                                         TAIWAN ROC                 10694                TRADE PAYABLE                                                                    $39,170.51
13789             REGENCY UTILITIES                            ONE INDEPENDENT DR STE 3120                 CO THE REGENCY GROUP INC                                             JACKSONVILLE       FL      32202        USA     UTILITIES PAYABLE                                                                 $2,533.79
13790             REGENT O'HARE LLC                            PO BOX 88602                                                                                                     CHICAGO            IL      60680        USA     TRADE PAYABLE                                                                     $1,325.00
13791             REGGIE CRENSHAW                              663 WINBURN DRIVE                                                                                                COLLIERVILLE       TN      38017        USA     INSURANCE CLAIMS     11/4/2016        X            X              X          UNDETERMINED
13792             REGINA HERNDON                               519 SOUTH JEFFERSON STREET                                                                                       CLARENDON          TX      79226        USA     INSURANCE CLAIMS     1/1/2018         X            X              X          UNDETERMINED
13793             REGINA HOUSH                                 1451 EAST WOODLAND                          APARTMENT 413                                                        SPRINGFIELD        MO      65804        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
13794             REGINA NELSON                                1618 FOSSIL PARK DRIVE                                                                                           KATY               TX      77494        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
13795             REGINALD & HEATHER SMITH                     88 VELA ROAD                                                                                                     HUNTSVILLE         TX      77340        USA     INSURANCE CLAIMS     4/27/2018        X            X              X          UNDETERMINED
13796             REGION SUPPLY LLC                            1370 JOLIET ST                                                                                                   DYER               IN      46311        USA     TRADE PAYABLE                                                                      $202.33
13797             REGIONAL ADJUSTMENT BUREAU INC               PO BOX 34111                                                                                                     MEMPHIS            TN      38184        USA     TRADE PAYABLE                                                                      $122.56
13798             REGIS ROODY                                  205-01 114TH DRIVE                                                                                               ST ALBANS          NY      11412        USA     TRADE PAYABLE                                                                     $1,340.14
13799             REGISTRAR OF CONTRACTORS                     P O BOX 26000                                                                                                    SACRAMENTO         CA      95826        USA     TRADE PAYABLE                                                                     $3,750.00
13800             REICHENBACH GERALDINE                        100 N CALVERT ST                                                                                                 BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13801             REID ABDULATEEF M                            6908 COOOLRIDGE ROAD                                                                                             CAMP SPRINGS       MD      207482708    USA     TRADE PAYABLE                                                                        $10.94
13802             REID CLARISSA                                3204 35TH AVENUE                                                                                                 MERIDIAN           MS      39307        USA     TRADE PAYABLE                                                                        $36.93
13803             REID KEVIN                                   W RIVER ST                                                                                                       MILFORD            CT      06460        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13804             REIFF JEAN INDIVIDUALLY AND AS SPECIAL       155 NORTH MAIN STREET                                                                                            EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF ALVIN REIFF
                  DECEASED
13805             REIMANN WILLIAM AND JANE REIMANN             60 CENTRE ST                                                                                                     NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13806             REIS GALE AND CAROL REIS                     155 NORTH MAIN STREET                                                                                            EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13807             REMANY RAJI                                  10 GROTON RD D5                                                                                                  WESTFORD           MA      01886        USA     TRADE PAYABLE                                                                        $0.85
13808             REN WIL INC                                  CO KM-SC LLC LEASE 48389                    LEASE 48389                                                          PHILADELPHIA       PA      19182        USA     TRADE PAYABLE                                                                      $120.70
13809             RENATA CORTEZ                                1477 S CANFIELD AV 202                                                                                           LOS ANGELES        CA      90035        USA     TRADE PAYABLE                                                                      $127.46
13810             RENATA JONES                                 1404 COLE ROAD                                                                                                   PORTSMOUTH         VA      23701        USA     INSURANCE CLAIMS     8/2/2017         X            X              X          UNDETERMINED
13811             RENE & YANIRA ZUBIETA                        4234 RAINFALL DRIVE                                                                                              PASADENA           TX      77505        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
13812             RENE RODRIGUEZ                               8412 BOER AVENUE                                                                                                 WHITTIER           CA      90606        USA     INSURANCE CLAIMS     9/23/2018        X            X              X          UNDETERMINED
13813             RENEE CRUMP-DEDMON                           556 SOUTH OCEAN AVE                                                                                              FREEPORT           NY      11520-6121   USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
13814             RENEE FURLONG                                UNKNOWN                                                                                                          UNKNOWN            PA                   USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
13815             RENEE PHIPPS                                 49 STRAIGHT LN                                                                                                   LEVITTOWN          NY      11756        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED


                                                                                                                                                              Page 175 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                         Doc 20                 Filed 01/18/19
                                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                                  E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                  Case Number: 18-23537
                                                                                                                                         Pg 816 of 1461




                                                                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name                             Address 1                            Address 2                         Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                               Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                                                                  (Y/N)
13816             RENEE STOVALL                               1326 HURON WAY                                                                                         BOWLING GREEN      KY      42101        USA     TRADE PAYABLE                                                                      $322.50
13817             RENEE ZAKIA                                 208 BELL ARTHUR DRIVE                                                                                  CARY               NC      27519        USA     TRADE PAYABLE                                                                     $1,020.00
13818             RENFRO CORPORATION                          PO BOX 932492                                                                                          ATLANTA            GA      31193        USA     TRADE PAYABLE                                                                      $499.04
13819             RENFRO INDIA PVT LTD                        GAT NO 1231PART                      SANASAWADI TAL - SHIRUR                                           PUNE               INDIA   412208               TRADE PAYABLE                                                                    $88,656.72
13820             RENITA GOODWIN                              5182 WEST SIMPSON AVE                                                                                  FRESNO             CA      93722        USA     INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
13821             REPPERT GLENN G AND MARIANNE REPPERT HW     PHILADELPHIA CITY HALL               CHESTNUT ST                                                       PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

13822             RESCH JOHN AS PERSONAL REPRESENTATIVE OF    60 CENTRE ST                                                                                           NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF STEPHEN W RESCH DECEASED

13823             RESTOFF JOSEPH                              ST CLAIR COUNTY BUILDING             10 PUBLIC SQUARE                                                  BELLEVILLE         IL      62220        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13824             RESURS2 CORPORATION                         39 HARRISON AVENUE                                                                                     HARRISON           NJ      07029        USA     TRADE PAYABLE                                                                    $10,448.80
13825             RETA HAMPTON                                1807 WEST MILL STREET                                                                                  BUFFALO            MO      65622        USA     INSURANCE CLAIMS     5/22/2018        X            X              X          UNDETERMINED
13826             RETAIL OPPORTUNITY INVESTMENTS COR          M S 631099 PO BOX 3953                                                                                 SEATTLE            WA      98124-3953   USA     TRADE PAYABLE                                                                    $37,500.00
13827             RETAIL SOLUTIONS LLC                        8 THORNTON RD                                                                                          OAKLAND            NJ      07436        USA     TRADE PAYABLE                                                                      $175.95
13828             RETAIL VALUE INC                            PO BOX 536789                        DBA DDR NORTE LLC SE                                              ATLANTA            GA      30353        USA     TRADE PAYABLE                                                                        $15.69
13829             REUBEN INEZ WILLIAMS                        1515 COUNTRY CLUB COVE DR                                                                              BAYTOWN            TX      77521        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
13830             REUBEN & KIRSTEN DEWAN                      6434 SONORA PASS                                                                                       ROCKLIN            CA      95765        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
13831             REUBEN CHRISTIE                             513 SURREY PATH TRAIL                                                                                  WINSTON SALEM      NC      27104        USA     INSURANCE CLAIMS     12/5/2017        X            X              X          UNDETERMINED
13832             REVAMONTE RONALD                            94-472 KIPOU ST                                                                                        WAIPAHU            HI      96797        USA     TRADE PAYABLE                                                                      $725.42
13833             REVO AMERICA CORPORATION                    700 FREEPORT PARKWAY SUITE 100                                                                         COPPELL            TX      75019        USA     TRADE PAYABLE                                                                      $237.34
13834             REX MILNER                                  2250 CLAIRMONT DRIVE                                                                                   LEEDS              AL      35094        USA     INSURANCE CLAIMS     3/7/2016         X            X              X          UNDETERMINED
13835             REX MULDROW                                 3828 35TH ST NE                                                                                        WASHINGTON         DC      20019        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
13836             REYAISLAM RABIA                             142 NORTH 3RD STREET                                                                                   PATERSON           NJ      07522        USA     TRADE PAYABLE                                                                        $53.22
13837             REYES CENTENO G                             HC BOX 50365 PALOMAS COMERIO                                                                           COMERIO            PR      00782        USA     TRADE PAYABLE                                                                        $33.71
13838             REYES ELAINE C                              17 S MADEIRA AVE 1964 CABERNET WAY                                                                     SALINAS            CA      93905        USA     TRADE PAYABLE                                                                      $270.40
13839             REYES ERIN                                  100 MCLELLAN DR APT 1083                                                                               S SAN FRANCISCO    CA      94080        USA     TRADE PAYABLE                                                                         $1.84
13840             REYES FRANCES R                             VILLA DEL CARMEN 2702 TOLEDO                                                                           PONCE              PR      00716        USA     TRADE PAYABLE                                                                         $0.59
13841             REYES IRMA                                  18 N COUNTY ST                                                                                         WAUKEGAN           IL      60085        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13842             REYES JESICA E                              3217 TIMOTHY ST                                                                                        APOPKA             FL      32703        USA     TRADE PAYABLE                                                                         $1.84
13843             REYES POMALES EVELYN; JULIO GARCIA REYES;                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ET AL
13844             REYES SHYLEEN                               1153 KELLY BLVD                                                                                        SPRINGFIELD        OR      97477        USA     TRADE PAYABLE                                                                        $50.92
13845             REYESMUNOZ DANIEL                           2473 ENGLAND STREET                                                                                    CHICO              CA      95928        USA     TRADE PAYABLE                                                                        $27.44
13846             REYNA DELGADO                               2C HUDSON ST                         APT 11                                                            PASSAIC            NJ      07055        USA     INSURANCE CLAIMS     8/16/2016        X            X              X          UNDETERMINED
13847             REYNOLDS ALVIN                              10 N TUCKER BLVD                                                                                       ST LOUIS           MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13848             REYNOLDS BUILDING SYSTEMS INC               205 ARLINGTON DR                                                                                       GREENVILLE         PA      16125        USA     TRADE PAYABLE                                                                     $2,233.00
13849             REYNOLDS CONSTANCE M                        511 NORTH CHERRY ST                                                                                    MCCOMB             MS      39648        USA     TRADE PAYABLE                                                                         $0.83
13850             REYNOLDS LYRIC V                            1194 TRENTON AVE                                                                                       CHULA VISTA        CA      91911        USA     TRADE PAYABLE                                                                      $109.74
13851             REYNOLDS PAUL                               250 BENEFIT ST                                                                                         PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13852             REYNOSOMONICA                               2371 WINTON WAY                                                                                        ATWATER            CA      95301        USA     TRADE PAYABLE                                                                         $5.11
13853             REYTID INC                                  382 NE 191ST ST UNIT 89728                                                                             MIAMI               FL     33179-3899   USA     TRADE PAYABLE                                                                        $26.92
13854             REZA AZIZKHANI                              2573 ATWOODTOWN RD                                                                                     VIRGINIA BEACH     VA      23456        USA     INSURANCE CLAIMS     6/10/2018        X            X              X          UNDETERMINED
13855             REZA FASHIONS LIMITED                       BAGH BARI GORAT ASHULIA                                                                                DHAKA              DHAKA   01341                TRADE PAYABLE                                                                   $138,942.84
13856             REZA ZOUFAN                                 2119 BIENVILLE                                                                                         MONROE             LA      71201        USA     INSURANCE CLAIMS     6/3/2015         X            X              X          UNDETERMINED
13857             RFWELSH COURT OFFICER                       POST OFFICE BOX 283                                                                                    LINWOOD            NJ      07054        USA     TRADE PAYABLE                                                                      $167.62
13858             RG&E - ROCHESTER GAS & ELECTRIC             PO BOX 847813                                                                                          BOSTON             MA      02284-7813   USA     UTILITIES PAYABLE                                                                $16,323.88
13859             RGE MOTOR DIRECT INC                        19301 E WALNUT DRIVE N                                                                                 CITY OF INDUSTRY   CA      91748        USA     TRADE PAYABLE                                                                   $117,735.52
13860             RHEDA WATTS                                 582 EXECUTIVE BLVD                                                                                     DELAWARE           OH      43015        USA     INSURANCE CLAIMS     7/13/2018                                                    $3,244.06
13861             RHETT PDX LLC                               1631 NE BROADWAY ST 343                                                                                PORTLAND            OR     97232        USA     TRADE PAYABLE                                                                     $4,479.26
13862             RHIANNA KORB                                20222 PLAZA CIRCLE                                                                                     CROSBY             TX      77532        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
13863             RHINESTONE JEWELRY CORPORATION              2028 MCDONALD AVE                                                                                      BROOKLYN           NY      11223        USA     TRADE PAYABLE                                                                        $27.94
13864             RHOADESKERSWILL SARAH                       201 SANDSTONE DR                                                                                       NORMAN             OK      73071        USA     TRADE PAYABLE                                                                         $1.84
13865             RHOADS JAYLYNN K                            14390 BRIGHTON RD                                                                                      BRIGHTON           CO      80601        USA     TRADE PAYABLE                                                                         $4.09
13866             RHOINTER USA CORP                           3325 NW 70TH AVE                                                                                       MIAMI              FL      33122        USA     TRADE PAYABLE                                                                     $2,210.02
13867             RHONDA ANDREWS                              101 JORDAN DRIVE                                                                                       LIZELLA            GA      31052        USA     INSURANCE CLAIMS     1/22/2015        X            X              X          UNDETERMINED
13868             RHONDA BURICH                               909 WALNUT ST                                                                                          EAU CLAIRE         WI      54703        USA     INSURANCE CLAIMS     1/11/2018        X            X              X          UNDETERMINED
13869             RHONDA CHRISTOPHER                          6009 IRVING ST                                                                                         METAIRIE           LA      70003        USA     INSURANCE CLAIMS     3/25/2017        X            X              X          UNDETERMINED
13870             RHONDA DALCOUR                              13535 BANYAN RD                                                                                        OKMULGEE           OK      74447        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
13871             RHONDA DECK                                 54 BOROLINE RD                                                                                         PARKESBURG         PA      19365        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
13872             RHONDA DICKINSON                            1413 TARPEY DR                                                                                         CLOVIS             CA      93611        USA     INSURANCE CLAIMS     7/17/2017        X            X              X          UNDETERMINED
13873             RHONDA HENRY                                5600 CAPTAINS LANE                                                                                     WILMINGTON         NC      28409        USA     INSURANCE CLAIMS     3/9/2017         X            X              X          UNDETERMINED
13874             RHONDA N MAYLE                                                                                                                                                                                     TRADE PAYABLE                                                                     $1,367.85
13875             RHONDA NOLAND                               372 FRIDAY RIDGE ROAD                                                                                  WILLOW CREEK       CA      95573        USA     INSURANCE CLAIMS     8/12/2018        X            X              X          UNDETERMINED
13876             RHONDA SHEPPARD                             637 WESTBROOK LANE                                                                                     CLAYTON            NC      27520        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
13877             RHYSJONES LAUREN                            1138 LAKESHORE DR                                                                                      LAKELAND           FL      33805        USA     TRADE PAYABLE                                                                        $22.16
13878             RIASE CLINTON                               1322 ALHAMBRA WAY S                                                                                    ST PETERSBURG      FL      33705        USA     TRADE PAYABLE                                                                        $13.64
13879             RIBEIRO QUEZIA                              3001 NW 5TH TERRUNIT 4                                                                                 POMPANO BEACH      FL      33064        USA     TRADE PAYABLE                                                                         $3.69
13880             RICARDO ALFARO DELGADO                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
13881             RICARDO ALVAREZ                             284 RIO VERDE PLACE                  APARTMENT 4                                                       MILPITAS           CA      95035        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
13882             RICARDO BUNDY                               3240 CENTENNIAL WAY                  APARTMENT 208                                                     FREDERICK          MD      21704        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
13883             RICARDO CRUZ DISTRIBUTORS INC               P O BOX 2757                                                                                           BAYAMON            PR      00960        USA     TRADE PAYABLE                                                                   $155,231.35
13884             RICARDO CRUZ DISTRIBUTORS INC               P O BOX 2757                                                                                           BAYAMON            PR      00960        USA     TRADE PAYABLE                                                                        $70.90
13885             RICARDO MEDINA                                                                                                                                                                                     TRADE PAYABLE                                                                     $2,677.25
13886             RICARDO MEDINA                                                                                                                                                                                     TRADE PAYABLE                                                                      $376.67
13887             RICARDO RIOS                                5160 LORMA VISTA CIRCLE              APT 306 BUILDING 7                                                OVIEDO             FL      32765        USA     INSURANCE CLAIMS     4/2/2017         X            X              X          UNDETERMINED
13888             RICARDO YEPEZ                                                                                                                                                                                      INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
13889             RICH AKEEM R                                P O BOX 60                                                                                             LUMBERTON          MS      39455        USA     TRADE PAYABLE                                                                         $0.12
13890             RICHARAD ZIEMBA                             4033 MECHANICSVILLE RD                                                                                 BENSALEM           PA      19020-2985   USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
13891             RICHARD & AGNIESZKA MYCKA                   3039 DOLE STREET                                                                                       HOLIDAY            FL      34691        USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
13892             RICHARD & CARLENE HENDRY                    9051 E SUTTON DR                                                                                       SCOTTSDALE         AZ      85260        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
13893             RICHARD & LAUREN MOUNKES                    12 BRITTANY LANE                                                                                       CHICO              CA      95926        USA     INSURANCE CLAIMS     5/20/2017        X            X              X          UNDETERMINED
13894             RICHARD & MARY CARMELO                      219 LOWER SEESE HILL RD                                                                                CANADENSIS         PA      18325        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
13895             RICHARD & TINA BUSBY                        3018 EAST MULBERRY DRIVE                                                                               PHOENIX            AZ      85016        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
13896             RICHARD A CAPUANO MARSHAL                   62 59 WOODHAVEN BLVD                                                                                   REGO PARK          NY      11374        USA     TRADE PAYABLE                                                                        $24.42
13897             RICHARD A SNOW                              123 W MADISON STE 310                                                                                  CHICAGO            IL      60602        USA     TRADE PAYABLE                                                                      $220.38
13898             RICHARD AND ELLEN BEBO                      2545 LOWELL COURT                                                                                      SIMI VALLEY        CA      93065-5800   USA     INSURANCE CLAIMS     1/7/2014         X            X              X          UNDETERMINED
13899             RICHARD AND HARRIET SPIVACK                 244-24 THORNHILL AVE                                                                                   DOUGLASTON         NY      11362        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED


                                                                                                                                                 Page 176 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                             Doc 20     Filed 01/18/19
                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                           E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                  Pg 817 of 1461




                                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                              Address 1                                Address 2             Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                                             (Y/N)
13900             RICHARD AND MARTHA PFEIFFER                  23029 TUQUE RD                                                                                 WRIGHT CITY          MO      63390        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
13901             RICHARD ANTEROCOURT OFFICER                  PO BOX 65                                                                                      GREENDELL            NJ      07839        USA     TRADE PAYABLE                                                                      $219.03
13902             RICHARD BARBARA                              9050 AIRLINE HWY                                                                               BATON ROUGE          LA      70815        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13903             RICHARD BEACH                                166 MADISON ST                                                                                 MONDOVI              WI      54755        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
13904             RICHARD BEER                                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
13905             RICHARD BOYD                                 2246 LEEWAY LANDING                                                                            AUGUSTA              GA      30904        USA     INSURANCE CLAIMS     7/30/2014        X            X              X          UNDETERMINED
13906             RICHARD BROSS                                144 PINE RUN DRIVE                                                                             SOUTH HAMPTON        PA      18966        USA     INSURANCE CLAIMS     8/1/2016         X            X              X          UNDETERMINED
13907             RICHARD C GENABITH OFFICER                   P O BOX 317                                                                                    BERKELEY HEIGHTS     NJ      07922        USA     TRADE PAYABLE                                                                      $100.40
13908             RICHARD C GENABITH OFFICER                   POST OFFICE BOX 317                                                                            BERKELEY HEIGHTS     NJ      07922        USA     TRADE PAYABLE                                                                      $199.02
13909             RICHARD C GENABITH OFFICER                   P O BOX 317                                                                                    BERKELEY HEIGHTS     NJ      07922        USA     TRADE PAYABLE                                                                      $818.96
13910             RICHARD C GENABITHOFFICER                    POST OFFICE BOX 317                                                                            BERKELEY HEIGHTS     NJ      07922        USA     TRADE PAYABLE                                                                      $187.95
13911             RICHARD CAPUANO CITY MARSHAL                 62-59 WOODHAVEN BLVD                                                                           REGO PARK            NY      11374        USA     TRADE PAYABLE                                                                        $25.60
13912             RICHARD CAPUANO CITY MARSHAL                 62-59 WOODHAVEN BLVD                                                                           REGO PARK            NY      11374        USA     TRADE PAYABLE                                                                        $33.30
13913             RICHARD CAPUANO CITY MARSHAL                 62-59 WOODHAVEN BLVD                                                                           REGO PARK            NY      11374        USA     TRADE PAYABLE                                                                         $3.37
13914             RICHARD CAPUANO CITY MARSHAL                 62-59 WOODHAVEN BLVD                                                                           REGO PARK            NY      11374        USA     TRADE PAYABLE                                                                      $102.03
13915             RICHARD COFFEY                               34281 DOHENY PARK ROAD 2176                                                                    CAPISTRANO BEACH     CA      92624        USA     TRADE PAYABLE                                                                     $6,881.40
13916             RICHARD COROVESSIS                           UNKNOWN                                                                                        UNKNOWN                                           INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
13917             RICHARD DEANS                                1709 GOVERNMENT ROAD                                                                           CLAYTON              NC      27520        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
13918             RICHARD DOERR                                                                                                                                                                                 PENDING LITIGATION                    X            X              X          UNDETERMINED
13919             RICHARD DOIBAN                               4521 PGA BLVD 456                                                                              PALM BEACH GARDENS    FL     33418        USA     TRADE PAYABLE                                                                   $207,126.65
13920             RICHARD GOLDBERG                             3060 SHANE DRIVE                                                                               RICHMOND             CA      94806        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
13921             RICHARD HOFFMAYER                            172 FIRE CREEK RD                                                                              WRIGHTSTOWN          PA      18940        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
13922             RICHARD J DALEY CENTER                       ROOM 601                                                                                       CHICAGO              IL      60602        USA     TRADE PAYABLE                                                                     $1,614.42
13923             RICHARD J DALEY CENTER                       ROOM 601                                                                                       CHICAGO              IL      60602        USA     TRADE PAYABLE                                                                      $293.76
13924             RICHARD J NORMAN                             P O BOX 750                                                                                    WOODBURY             NJ      08090        USA     TRADE PAYABLE                                                                        $15.56
13925             RICHARD J NORMAN                             P O BOX 750                                                                                    WOODBURY             NJ      08090        USA     TRADE PAYABLE                                                                      $851.63
13926             RICHARD JENKINS                              11749 CAPRI DR                                                                                 WHITTIER             CA      90601        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
13927             RICHARD JONES                                430 SHIVER BOULEVARD                                                                           COVINGTON            GA      30016        USA     INSURANCE CLAIMS     8/15/2017        X            X              X          UNDETERMINED
13928             RICHARD KUCHINSKAS                           20028 STATE ROAD                                                                               CERRITOS             CA      90703        USA     TRADE PAYABLE                                                                      $781.49
13929             RICHARD MATHIS                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
13930             RICHARD PONCIA                               105 FREEDOM DRIVE                                                                              ST ROBERT            MO      65584        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
13931             RICHARD RAJKOWSKI                            246 PERIMETER STREET                                                                           HOLBROOK             NY      11741        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
13932             RICHARD RIMLER                               9011 NORTHWEST 7TH COURT                                                                       PEMBROKE PINES       FL      33024        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
13933             RICHARD ROESER                               102 OLIVIA AVE                                                                                 MARS                 PA      16046        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
13934             RICHARD RUNDQUIST                            2525 ALASKA AVE                                                                                PORT ORCHARD         WA      98366        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
13935             RICHARD TATE                                 3884 BLISS DR                                                                                  JAMESVILLE           GA      30507        USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
13936             RICHARD TREVINO                              817 E SIBLEY ST                                                                                HAMMOND              IN      46320        USA     INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
13937             RICHARD VLADIMIR ROUSSEAU                    1213 HAZEL AVE                                                                                 CHESAPEAKE           VA      23325        USA     TRADE PAYABLE                                                                      $168.45
13938             RICHARD ZEIGLER                              7611 SE JEB LANE                                                                               LAWSON               MO      64062        USA     INSURANCE CLAIMS     10/15/2018       X            X              X          UNDETERMINED
13939             RICHARDS CANAL STREET PROPERTY               4436 VETERANS MEMORIAL BLVD                                                                     METAIRIE             LA     70006        USA     TRADE PAYABLE                                                                     $2,768.00
13940             RICHARDS CANAL STREET PROPERTY LLC           4436 VETERANS MEMORIAL BLVD SUITE 1000                                                         METAIRIE             LA      70006        USA     TRADE PAYABLE                                                                     $2,768.00

13941             RICHARDSON CLIFTON AND RICHARDSON JOAN       100 N CALVERT ST                                                                               BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
13942             RICHARDSON GRISSEL                           7 ELM ST                                                                                       METHUEN              MA      01844        USA     TRADE PAYABLE                                                                        $1.76
13943             RICHARDSON JORDAN I                          10925 SW DERRY DELL CT                                                                         TIGARD               OR      97223        USA     TRADE PAYABLE                                                                       $42.46
13944             RICHARDSON SASHA                             272 PALM VALLEY BLVD APT 204                                                                   SAN JOSE             CA      95123        USA     TRADE PAYABLE                                                                      $263.74
13945             RICHARDSON TASHA L                           11460 SW BULL MOUNTAIN RD                                                                      TIGARD               OR      97224        USA     TRADE PAYABLE                                                                      $104.17
13946             RICHARDSON WILLIE JR AND DENISE HIS WIFE     100 N CALVERT ST                                                                               BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13947             RICHEY JOY INDIVIDUALLY AND AS SPECIAL       155 NORTH MAIN STREET                                                                          EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF DANIEL
                  RICHEY DECEASED
13948             RICHIE VLIESE                                3453 VALLEY GREEN DRIVE                                                                        DREXEL HILL          PA      19026        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
13949             RICHIE YOLINDA F                             P O BOX 6572                                                                                   GAINESVILLE          GA      30504        USA     TRADE PAYABLE                                                                         $1.85
13950             RICHLAND COUNTY FAMILY SUPPORT               POST OFFICE BOX 192                                                                            COLUMBIA             SC      29202        USA     TRADE PAYABLE                                                                        $93.44
13951             RICHLINE GROUP                               PO BOX 406902                                                                                  ATLANTA              GA      30384-6202   USA     TRADE PAYABLE                                                                   $503,131.16
13952             RICHMIX DISTRIBUTORS LLC                     1313 E MAPLE ST STE 201 552                                                                    BELLINGHAM           WA      98225        USA     TRADE PAYABLE                                                                      $657.90
13953             RICK AUCH                                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
13954             RICK AUCH                                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
13955             RICK GOMEZ                                   3120 ROYAL CREST STREET                                                                        EL PASO              TX      79936        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
13956             RICK ROBERSON                                125 SUNSET LANE                                                                                TEMPLE               TX      76502        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
13957             RICKABAUGH DAVID L AND GWENDOLYN             PHILADELPHIA CITY HALL                   CHESTNUT ST                                           PHILADELPHIA         PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  RICKABAUGH HW
13958             RICKSON RUTH                                 155 NORTH MAIN STREET                                                                          EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13959             RICKY CAMPBELL                               723 FERN HILL RD                                                                               MOORESVILLE          NC      28117        USA     INSURANCE CLAIMS     5/29/2018        X            X              X          UNDETERMINED
13960             RICKY DONALD AND DIANA ASO ALLIED            1100 ANACAPA ST                                                                                SANTA BARBARA        CA      93101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PROPERTY AND CASUALTY INSURANCE
                  COMPANY
13961             RIDENHOWER SARAH M                           7 BRAMBLETT HOLLOW                                                                             OFALLON              MO      63366        USA     TRADE PAYABLE                                                                        $26.49
13962             RIDGE TOOL COMPANY                           PO BOX 730138                                                                                  DALLAS               TX      75373-0136   USA     TRADE PAYABLE                                                                    $34,765.65
13963             RIFHAT MALIK                                 6610 PARR AVENUE                                                                               BALTIMORE            MD      21215        USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
13964             RIFKY ZULIANSYAH                             2120 SO RESERVE ST PMB 702                                                                     MISSOULA              MT     59801        USA     TRADE PAYABLE                                                                     $5,369.22
13965             RIGALI TIFFANY INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                          EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF MICHAEL A
                  DERUOSI JR DECEASED
13966             RIGEO COSTO                                  6224 NW 170 TERRACE                                                                            MIAMI                FL      33015        USA     INSURANCE CLAIMS     5/2/2018         X            X              X          UNDETERMINED
13967             RIGGIN RODNEY AND CAROL RIGGIN               100 N CALVERT ST                                                                               BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13968             RIGGLE ROY                                   1200 ONTARIO ST                                                                                CLEVELAND            OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13969             RIGHT CHOICE BEDDING CORP                    206 WEMBLY ROAD                                                                                NEW WINDOR            NY     12553        USA     TRADE PAYABLE                                                                        $35.99
13970             RIGHTLINE GEAR INC                           38 ROSSCRAGGON ROAD UNIT P                                                                     ASHEVILLE            NC      28803        USA     TRADE PAYABLE                                                                     $1,064.54
13971             RIKKENA MCLEAN                               2905 FOREST GLEN DR                                                                            SANFORD              NC      27330        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
13972             RIKON POWER TOOLS INC                        16 PROGRESS ROAD                                                                               BILLERICA            MA      01821        USA     TRADE PAYABLE                                                                    $27,399.50
13973             RILEY CAROLYN INDIVIDUALLY AND AS            1200 ONTARIO ST                                                                                CLEVELAND            OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX OF THE ESTATE OF JOHNNIE RILEY
13974             RILEY SARA LOUISE INDIVIDUALLY AND BARBARA   PHILADELPHIA CITY HALL                   CHESTNUT ST                                           PHILADELPHIA         PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  A WALKER AS EXECUTRIX FOR THE ESTATE OF
                  JOSEPH A RILEY JR
13975             RILEY-LUSTER MARY                            50 W WASHINGTON ST 801                                                                         CHICAGO              IL      60602        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                          Page 177 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                                Doc 20     Filed 01/18/19
                                                                                                                                     Schedule Entered            01/18/19
                                                                                                                                              E/F: Part 3 Question 1      00:55:49                Main Document                                                                                   Case Number: 18-23537
                                                                                                                                     Pg 818 of 1461




                                                                                                                                                                                                                                                     Contingent

                                                                                                                                                                                                                                                                  Unliquidated

                                                                                                                                                                                                                                                                                 Disputed
Row No. Account   Creditor's Name                             Address 1                                    Address 2             Address 3         Address 4     City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                         Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                            Offset
                                                                                                                                                                                                                                                                                                            (Y/N)
13976             RINEHART ROBERT E AND CAROLYN RINEHART      PHILADELPHIA CITY HALL                       CHESTNUT ST                                           PHILADELPHIA     PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13977             RING IRENE S INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                              EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE HEIRS AND ESTATE OF
                  GORDON A RING SR DECEASED
13978             RINGSIDE COLLECTIBLES INC                   1315 B BROADWAY STE 150                                                                            HEWLETT          NY      11557        USA     TRADE PAYABLE                                                                       $413.75
13979             RIO SUL SA DE CV                            3661 SILSBY RD                                                                                     UNIVERSITY HTS   OH      44118        USA     TRADE PAYABLE                                                                  $1,664,562.64
13980             RIOS ALICE                                  NA                                                                                                 GARDEN CITY      KS      67846        USA     TRADE PAYABLE                                                                          $5.00
13981             RIOS ROSE                                   315                                                                                                MAYAQUEZ         PR      00682        USA     TRADE PAYABLE                                                                       $129.77
13982             RIOS WILBERT J                              HC-1 BOX 1041-7 CERCADILLO                                                                         ARECIBO          PR      00612        USA     TRADE PAYABLE                                                                          $0.93
13983             RISAVEENA INC                               57 STARGAZER WAY                                                                                   MISSION VIEJO    CA      92692        USA     TRADE PAYABLE                                                                      $6,732.03
13984             RISO FRANK AND ROSE RISO                    60 CENTRE ST                                                                                       NEW YORK         NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13985             RISPO WHOLESALE LLC                         14091 WEST HIGHWAY 326                                                                              MORRISTON       FL      32668        USA     TRADE PAYABLE                                                                         $11.04
13986             RITA AND JAMES ADAMS                        4219 MADDEN LANE                                                                                   HOUSTON          TX      77047        USA     INSURANCE CLAIMS     6/12/2018        X            X              X          UNDETERMINED
13987             RITA ERSCHEN                                4564 WEST MOUNTAINVIEW DRIVE                                                                       WALNUTPORT       PA      18088        USA     INSURANCE CLAIMS     7/5/2017         X            X              X          UNDETERMINED
13988             RITA FAYE FRACTION                          RITA FAYE FRACTION 65TH STREET                                                                     LOS ANGELES      CA      90047        USA     TRADE PAYABLE                                                                       $173.27
13989             RITA FEOLA                                  19 CEDARLAND COURT                                                                                 CROMWELL         CT      06416        USA     INSURANCE CLAIMS     9/28/2015        X            X              X          UNDETERMINED
13990             RITA MORENO                                 28 KELSEY AVE                                                                                                                                    INSURANCE CLAIMS     9/7/2015         X            X              X          UNDETERMINED
13991             RITA PARELYA                                115951 COMPASS POINT DRIVE N                                                                       SAN DIEGO        CA      92126        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
13992             RITA PAYOUWAY                               3424 BUCKMAN ROAD 103                                                                              ALEXANDRIA       VA      22309        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
13993             RITA VARGAS                                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
13994             RITCHIE ADRIED                              1628 DAHLIA AVENUE                                                                                 SAN DIEGO        CA      92154        USA     TRADE PAYABLE                                                                         $98.30
13995             RITCHIE TRUCKING SERVICES INC               2724 E ANNADALE AVE                                                                                FRESNO           CA      93706        USA     TRADE PAYABLE                                                                     $37,742.10
13996             RITZ JERRY                                  155 NORTH MAIN STREET                                                                              EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
13997             RIVA LLC                                                                                                                                                                                     TRADE PAYABLE                                                                         $64.97
13998             RIVAL MANUFACTURING CO                      5544 PAYSPHERE CIRCLE                                                                              CHICAGO          IL      60674-0000   USA     TRADE PAYABLE                                                                     $86,427.13
13999             RIVAS CRISTINA                              82-764 KENNER AVE                                                                                  INDIO            CA      92201        USA     TRADE PAYABLE                                                                         $99.53
14000             RIVERA ACEVEDO A                            CALLE 64 2K-31 METROPOLIS                                                                          CAROLINA         PR      00987        USA     TRADE PAYABLE                                                                         $97.45
14001             RIVERA ALEXANDER                            CALLE 9 K7 URB BERWIND ESTATE                                                                      SAN JUAN         PR      00924        USA     TRADE PAYABLE                                                                          $0.23
14002             RIVERA ANASTASIA M                          14451 E BURNSIDE STREET APT 215                                                                    PORTLAND         OR      97233        USA     TRADE PAYABLE                                                                         $93.43
14003             RIVERA BOBBI                                4415 DARDEN AVE                                                                                    TITUSVILLE       FL      32780        USA     TRADE PAYABLE                                                                          $1.85
14004             RIVERA GIOVANNA A                           COND VISTA REAL I J101                                                                             CAGUAS           PR      00727        USA     TRADE PAYABLE                                                                          $3.46
14005             RIVERA GORDILLO JOSE RICARDO AND MARIA      88-11 SUTPHIN BLVD                                                                                 JAMAICA          NY      11435        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  RIVERA
14006             RIVERA JAURIDE BALOI                        BARRIO NAVARRO HC-02 BOX 13826                                                                     GURABO           PR      00778        USA     TRADE PAYABLE                                                                       $854.73
14007             RIVERA JUAN B                               URB LAS MERCEDES CALLE 1 102 PO BOX 1595                                                           JUNCOS           PR      00777        USA     TRADE PAYABLE                                                                       $512.30

14008             RIVERA MELISSA I                            PO BOX 460                                                                                         GUAYNABO         PR      00970        USA     TRADE PAYABLE                                                                      $2,230.73
14009             RIVERA MIGUEL M                             34 EDGEWOOD AVE                                                                                    CHICOPEE         MA      01013        USA     TRADE PAYABLE                                                                       $192.03
14010             RIVERA NATALIA Y                            HC 2 BOX 9010                                                                                      QUEBRADILLAS     PR      00678        USA     TRADE PAYABLE                                                                         $20.32
14011             RIVERA NEGRON J                             URB RIVER VALLEY PARK C YAGUEZ I 104                                                               CANOVASAS        PR      00729        USA     TRADE PAYABLE                                                                       $588.00
14012             RIVERA OLGA I                               BO NARANJITO ARRIB                                                                                 NARANJITO        PR      00719        USA     TRADE PAYABLE                                                                         $21.38
14013             RIVERA RAMOS A                              1785 CALLEFERRER Y FERRER CONDMILLENIA                                                             SAN JUAN         PR      00921        USA     TRADE PAYABLE                                                                          $2.42
                                                              PARK1 APT1602
14014             RIVERA REYES J                              VILLA FONTANA 4VS2 VIA 38                                                                          CAROLINA         PR      00983        USA     TRADE PAYABLE                                                                        $5.17
14015             RIVERA RIVERA E                             165 MARIA MOCZO ST                                                                                 SAN JUAN         PR      00911        USA     TRADE PAYABLE                                                                        $1.29
14016             RIVERA RIVERA M                             HC 1 BOX 7448                                                                                      AGUAS BUENAS     PR      00703        USA     TRADE PAYABLE                                                                       $10.12
14017             RIVERA ROSA D                               G - 11                                                                                             CAGUAS           PR      00725        USA     TRADE PAYABLE                                                                       $53.99
14018             RIVERA ROSARIO FERNANDO                     RR3 BUZON 4693                                                                                     SAN JUAN         PR      00928        USA     TRADE PAYABLE                                                                       $73.88
14019             RIVERA YESENIA C                            HC 3 BOX 20427                                                                                     ARECIBO          PR      00612        USA     TRADE PAYABLE                                                                      $413.04
14020             RIVERA ZAIDA L                              BO GUAYABAL SECTOR LOS ROSALES                                                                     JUANA DIAZ       PR      00795        USA     TRADE PAYABLE                                                                      $114.52
14021             RIVERA ZORYBETH                             PO BOX 457                                                                                         GUAYAMA          PR      00785        USA     TRADE PAYABLE                                                                       $41.51
14022             RIVERAMERCEDES S                            32 CHANEL DRIVE EAST                                                                               SHIRLEY          NY      11967        USA     TRADE PAYABLE                                                                      $567.87
14023             RIVERS BARBARA INDIVIDUALLY AND AS          250 BENEFIT ST                                                                                     PROVIDENCE       RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SURVIVING SPOUSE ET AL HEIRS OF THE LATE
                  TOM RIVERS
14024             RIVERSIDE COUNTY SHERIFF                    4095 LEMON ST 4TH FL                                                                               RIVERSIDE        CA      92501        USA     TRADE PAYABLE                                                                        $66.33
14025             RIVERSIDE COUNTY SHERIFF                    4095 LEMON ST 4TH FL                                                                               RIVERSIDE        CA      92501        USA     TRADE PAYABLE                                                                       $189.65
14026             RIVERSIDE COUNTY SHERIFF                    4095 LEMON ST 4TH FL                                                                               RIVERSIDE        CA      92501        USA     TRADE PAYABLE                                                                       $536.45
14027             RIVERSIDE COUNTY SHERIFF                    4095 LEMON ST 4TH FL                                                                               RIVERSIDE        CA      92501        USA     TRADE PAYABLE                                                                       $155.73
14028             RIVERSIDE COUNTY SHERIFF                    4095 LEMON ST 4TH FL                                                                               RIVERSIDE        CA      92501        USA     TRADE PAYABLE                                                                        $19.48
14029             RIVERSIDE COUNTY SHERIFF                    4095 LEMON ST 4TH FL                                                                               RIVERSIDE        CA      92501        USA     TRADE PAYABLE                                                                        $69.66
14030             RIVERSIDE COUNTY SHERIFFS OFF               SHERIFFS CIVIL DIVISION - WES4095 LEMON ST                                                         RIVERSIDE        CA      92501        USA     TRADE PAYABLE                                                                        $20.86
                                                              4TH FLOOR
14031             RIYAZ MEHTA                                 1837 CARILLON PARK DRIVE                                                                           OVIEDO           FL      32765        USA     INSURANCE CLAIMS     11/19/2016       X            X              X          UNDETERMINED
14032             RIZNO INC                                   205 BELL PL                                                                                        WOODSTOCK        GA      30188-1671   USA     TRADE PAYABLE                                                                    $14,082.41
14033             RIZZUTI KEVIN R                             250 BENEFIT ST                                                                                     PROVIDENCE       RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14034             RJ CONSTRUCTION                             370 HIGHWAY AT                                                                                     VILLA RIDGE      MO      63089        USA     TRADE PAYABLE                                                                      $428.80
14035             RJM ACQUISITIONS LLC                        JOHN S ZHANG P72310 MEYER & NJUS P A                                                               SOUTHFIELD       MI      48076        USA     TRADE PAYABLE                                                                     $1,054.38
14036             RL COPE                                     1963 E 7700 S                                                                                      SOUTH WEBER      UT      84405        USA     INSURANCE CLAIMS     11/1/2017        X            X              X          UNDETERMINED
14037             RLB WORLDWIDE LLC                           12015 SW LAUSANNE ST                                                                               WILSONVILLE      OR      97070        USA     TRADE PAYABLE                                                                      $348.22
14038             RMM MOTORS LLC                              1280 BLUE RIBBON DRIVE                                                                             OCONOMOWOC       WI      53066        USA     TRADE PAYABLE                                                                     $2,821.16
14039             ROACH JAMES                                 208 CHARLOTTE                                                                                      GRAY SUMMIT      MO      63039        USA     TRADE PAYABLE                                                                         $4.67
14040             ROAD ENTERTAINMENT                          750 CHESTNUT RIDGE ROAD                                                                            CHESTNUT RIDGE   NY      10977        USA     TRADE PAYABLE                                                                      $532.48
14041             ROAF KYLE                                   22612 SW 106TH AVE                                                                                 TUALATIN         OR      97062        USA     TRADE PAYABLE                                                                        $37.81
14042             ROANE MELISSA                               222 WEST STREET APT D                                                                              WILMINGTON       DE      19801        USA     TRADE PAYABLE                                                                        $10.94
14043             ROANOKE COUNTY DIST CT                      PO BOX 997                                                                                         SALEM            VA      24153        USA     TRADE PAYABLE                                                                        $11.37
14044             ROB GANTT                                   406 WEST HOUSTON STREET                                                                            HIGHLANDS        TX      77562        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
14045             ROB PERRY                                   PO BOX 35                                                                                          SWEET VALLEY      PA     18656        USA     TRADE PAYABLE                                                                        $67.95
14046             ROBBIE SMITH                                2330 WILDCAT DR                                                                                    JUNCTION CITY    KS      66441        USA     INSURANCE CLAIMS     9/23/2013        X            X              X          UNDETERMINED
14047             ROBBINS BILLY J AND DENISE ROBBINS HIS WIFE 100 N CALVERT ST                                                                                   BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

14048             ROBBINS LARRY                               3048 CAPITAL HILL LN                                                                               VIRGINIA BEACH   VA      23452        USA     TRADE PAYABLE                                                                        $4.34
14049             ROBBY & MANDEEP KOCHHAR                     1217 WOODCHASE TRAIL                                                                               BATAVIA          OH      45103        USA     INSURANCE CLAIMS     5/20/2018        X            X              X          UNDETERMINED
14050             ROBERSON PHILLIP                            100 N CALVERT ST                                                                                   BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14051             ROBERT & SUSAN NAWFEL                       3325 E KIMBALL ROAD                                                                                GILBERT          AZ      85297        USA     INSURANCE CLAIMS     11/26/2015       X            X              X          UNDETERMINED
14052             ROBERT & APRIL WIDMEIER                     106 BENCHVIEW DRIVE                                                                                TOOELE           UT      84074        USA     INSURANCE CLAIMS     5/23/2015        X            X              X          UNDETERMINED
14053             ROBERT & BETTY KAY                          2274 N 500 E                                                                                       OGDEN            UT      84414        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
14054             ROBERT & DEBORAH BARROW                     1347 BREWTON DRIVE                                                                                 STAPLETON        GA      30823        USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED


                                                                                                                                             Page 178 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                       18-23537-rdd                             Doc 20                  Filed 01/18/19
                                                                                                                                       Schedule Entered            01/18/19
                                                                                                                                                E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                       Pg 819 of 1461




                                                                                                                                                                                                                                                        Contingent

                                                                                                                                                                                                                                                                     Unliquidated

                                                                                                                                                                                                                                                                                    Disputed
Row No. Account   Creditor's Name                      Address 1                               Address 2                           Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                            Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                               Offset
                                                                                                                                                                                                                                                                                                               (Y/N)
14055             ROBERT & DIANE SMITH                 8412 HEDGES AVE                                                                                             RAYTOWN           MO      64138      USA       INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
14056             ROBERT & ELIZABETH ANGUS             18280 JUSTICE WAY                                                                                           LAKEVILLE         MN      55044      USA       INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
14057             ROBERT & EVELYN REARK                9356 CROCKER RD                                                                                             GRANITE BAY       CA      95746      USA       INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
14058             ROBERT & GINA ANDERSON               2603 LAZY HAMMOCK LN                                                                                        FORT PIERCE       FL      34981      USA       INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
14059             ROBERT & JILL KAIL                   78 WINDSOR MEWS                                                                                             CHERRY HILL       NJ      08002      USA       INSURANCE CLAIMS     11/22/2016       X            X              X          UNDETERMINED
14060             ROBERT & JOANNE WARMUTH              111 SHAFFER RD                                                                                              ANTWERP           OH      45813      USA       INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
14061             ROBERT & JOYCE SUMNER                256 EDGAR RD                                                                                                BENTLEYVILLE      PA      15314-2029 USA       INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
14062             ROBERT & KAREN BENTON                404 N SWEETGUM AVE                                                                                          BROKEN ARROW      OK      74012      USA       INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
14063             ROBERT & LANETTE HICKMAN             2272 HARTFORD ST                                                                                            SAN DIEGO         CA      92110      USA       INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
14064             ROBERT & SUSAN HESS                  3 GLADE CT                                                                                                  WALKERSVILLE      MD      21793      USA       INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
14065             ROBERT A BROTHERS CHAP 13 TRUS       P O BOX 2405                                                                                                MEMPHIS           TN      38101      USA       TRADE PAYABLE                                                                      $335.00
14066             ROBERT A BROTHERS TRUSTEE            PO BOX 2405                                                                                                 MEMPHIS           TN      381012405  USA       TRADE PAYABLE                                                                      $120.00
14067             ROBERT ALEXANDER                     16409 BRISTOE AVE                                                                                           BATON ROUGE       LA      70816      USA       INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
14068             ROBERT AND ELLEN PETERS              74 S KELLNER RD                                                                                             COLUMBUS          OH      43209      USA       INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
14069             ROBERT AND HELENE DOLAN              17263 BALLINGER STREET                                                                                      NORTHRIDGE        CA      91325      USA       INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
14070             ROBERT AND MARIA ORLANDO             6992 SWEETWATER STREET                                                                                      CARLSBAD          CA      92011      USA       INSURANCE CLAIMS     12/20/2014       X            X              X          UNDETERMINED
14071             ROBERT AND RACHEL BENEDICT           32 BRIARCLIFF DRIVE                                                                                         MERRICK           NY      11566      USA       INSURANCE CLAIMS     8/17/2015        X            X              X          UNDETERMINED
14072             ROBERT ASKREN                        3240 SW 32ND ST                                                                                             IOCALA            FL      34474      USA       INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
14073             ROBERT BAUMBERGER                    311 EAST 83RD STREET                    A                                                                   NEW YORK          NY      10028      USA       INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
14074             ROBERT BOSCH TOOL CORP               1800 W CENTRAL RD                                                                                           MOUNT PROSPECT    IL      60056      USA       TRADE PAYABLE                                                                   $133,603.04
14075             ROBERT BROWN                         PO BOX 85                                                                                                   ESCATAWPA         MS      39552      USA       INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
14076             ROBERT BROWN                         PO BOX 85                                                                                                   ESCATAWPA         MS      39552      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
14077             ROBERT BROWNE COURT OFFICER          P O BOX 10                                                                                                  BRIDGETON         NJ      08302      USA       TRADE PAYABLE                                                                     $2,785.08
14078             ROBERT BROWNE COURT OFFICER          P O BOX 10                                                                                                  BRIDGETON         NJ      08302      USA       TRADE PAYABLE                                                                      $720.00
14079             ROBERT C WRAY AND JANET J WRAY       NASS CANCELLIERE BRENNER                1515 MARKET STREET SUITE 2000                                       PHILADELPHIA      PA      19102      USA       LITIGATION           6/1/2018                                                    $10,000.00
14080             ROBERT CARDONE                       10225 SHERRILL STREET                                                                                       WHITTIER          CA      90601      USA       INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
14081             ROBERT CELIS                         2529 BLACK TERN WAY                                                                                         ELK GROVE         CA      95757      USA       INSURANCE CLAIMS     5/30/2015        X            X              X          UNDETERMINED
14082             ROBERT CERCEA                        4720 39TH AVE                                                                                               SACRAMENTO        CA      95824      USA       INSURANCE CLAIMS     1/15/2018        X            X              X          UNDETERMINED
14083             ROBERT CIMMINO                       73 CRISPI LANE                                                                                              STATEN ISLAND     NY      10308      USA       INSURANCE CLAIMS     1/25/2018        X            X              X          UNDETERMINED
14084             ROBERT CLEGHORN AND JOYCE CLEGHORN   THORTON & NAUMES LLP                    100 SUMMER STREET 30TH FLOOR                                        BOSTON            MA      02110      USA       LITIGATION                                                                      $150,000.00
14085             ROBERT CROSSER                       1301 EAST E STREET                                                                                          LA PORTE          TX      77571      USA       INSURANCE CLAIMS     5/2/2018         X            X              X          UNDETERMINED
14086             ROBERT D MUELLER                     P O BOX 27557                                                                                               ALBUQUERQUE       NM      87125      USA       TRADE PAYABLE                                                                      $117.23
14087             ROBERT DANIELS                       7685 SKYLINE DRIVE                                                                                          SAN DIEGO         CA      92114      USA       INSURANCE CLAIMS     8/9/2017         X            X              X          UNDETERMINED
14088             ROBERT DAVIS                         822 HENDEE ST                                                                                               NEW ORLEANS       LA      70114      USA       INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
14089             ROBERT DAVIS                         822 HENDEE ST                                                                                               NEW ORLEANS       LA      70114      USA       INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
14090             ROBERT DAVIS                         822 HENDEE ST                                                                                               NEW ORLEANS       LA      70114      USA       INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
14091             ROBERT DEVITA                        54 RIDGELINE DRIVE                                                                                          POUGHKEEPSIE      NY      12603      USA       INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
14092             ROBERT DIETL                         UNKNOWN                                                                                                     UNKNOWN           TN                 USA       INSURANCE CLAIMS     11/17/2015       X            X              X          UNDETERMINED
14093             ROBERT DIXON                         927 DURARD ST                                                                                               PHILADELPHIA      PA      19150      USA       INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED
14094             ROBERT E HYMAN TRUSTEE               PO BOX 983                                                                                                  MEMPHIS           TN      381010983 USA        TRADE PAYABLE                                                                      $122.31
14095             ROBERT E HYMAN TRUSTEE               PO BOX 983                                                                                                  MEMPHIS           TN      381010983 USA        TRADE PAYABLE                                                                        $73.85
14096             ROBERT ELLIS                         NONE                                                                                                        NEWARK            DE      19711      USA       INSURANCE CLAIMS     9/25/2012        X            X              X          UNDETERMINED
14097             ROBERT FEAGAIN                       371 ALVORD STREET                                                                                           HAMILTON          IL      62341      USA       INSURANCE CLAIMS     5/27/2017        X            X              X          UNDETERMINED
14098             ROBERT FERN                          10660 AVONDALE DRIVE                                                                                        MANASSAS          VA      20111      USA       INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
14099             ROBERT FRANK                         30 MORGAN ROAD                                                                                              EAST GREENBUSH    NY      12061      USA       INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
14100             ROBERT G WHEELER                     17501 WEST 98TH STREET                  PILLAR 17-56                                                        LENEXA            KS      66219      USA       TRADE PAYABLE                                                                    $24,267.79
14101             ROBERT GALLARDO                      19061 WOODWARD                                                                                              HUNTINGTON PARK   CA      92646      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
14102             ROBERT GIRARDO                       75 EAST WEST JERSEY AVENUE                                                                                  PLEASANTVILLE     NJ      08232      USA       INSURANCE CLAIMS     6/5/2017         X            X              X          UNDETERMINED
14103             ROBERT GONZALEZ                      1732 TAVERN RD NONE                                                                                         ALPINE            CA      91901      USA       INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
14104             ROBERT GONZALEZ                      1732 TAVERN RD NONE                                                                                         ALPINE            CA      91901      USA       INSURANCE CLAIMS     8/4/2018         X            X              X          UNDETERMINED
14105             ROBERT HAGENS                        3976 WIND ROCK COURT                                                                                        DENVER            NC      28037      USA       INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
14106             ROBERT HALL                          917 LONG ST                                                                                                 SWEET HOME        OR      97386      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
14107             ROBERT HAMLET                        34025 WEST OLD US HIGHWAY 40                                                                                DUCHESNE          UT      84021      USA       INSURANCE CLAIMS     4/1/2016         X            X              X          UNDETERMINED
14108             ROBERT HAWTHORNE                     26005 KING ROAD                                                                                             BROWNSTOWN        MI      48174      USA       INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
14109             ROBERT HEARD                         12 HANCOCK CIRCLE                                                                                           METHUEN           MA      01844      USA       INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
14110             ROBERT HOPKINS                       406 PANDORA CT                                                                                              SAINT PETERS      MO      63376-5234 USA       INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
14111             ROBERT HOUSTON                       81 PINE STREET                                                                                              PINE HILL         AL      36769      USA       INSURANCE CLAIMS     8/6/2016         X            X              X          UNDETERMINED
14112             ROBERT HUME                          5750 WALCOTT AVENUE                                                                                         FAIRFAX           VA      22030      USA       INSURANCE CLAIMS     7/29/2018        X            X              X          UNDETERMINED
14113             ROBERT J CLANCEY LTD                 99 1275 WAIUA PLACE                                                                                         AIEA              HI      96701      USA       TRADE PAYABLE                                                                     $6,221.64
14114             ROBERT J MCCASLAND                                                                                                                                                                              TRADE PAYABLE                                                                     $5,764.37
14115             ROBERT JR TAYLOR                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
14116             ROBERT LANE IV                       40673 HAYES RD                                                                                              SLIDELL           LA      70461        USA     INSURANCE CLAIMS     11/8/2017        X            X              X          UNDETERMINED
14117             ROBERT LARGENT                       3430 WEST BEECHWOOD                                                                                         SPRINGFIELD       MO      65807        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
14118             ROBERT LYLE                          1440 N PEARL ST                                                                                             JACKSONVILLE      FL      32206        USA     INSURANCE CLAIMS     7/31/2014        X            X              X          UNDETERMINED
14119             ROBERT MALOUIN                                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
14120             ROBERT MATTHEW                       1900 BATES AVE SUITE K                                                                                      CONCORD           CA      94520        USA     TRADE PAYABLE                                                                        $68.65
14121             ROBERT MBROWNE COURT OFFICER         ROBERT MBROWNE CT OFFICER SUPERIOR CT                                                                       SO VINELAND       NJ      08362        USA     TRADE PAYABLE                                                                      $437.83
                                                       OF NJ PO BOX 2356
14122             ROBERT MBROWNE COURT OFFICER         ROBERT MBROWNE CT OFFICER SUPERIOR CT                                                                       SO VINELAND       NJ      08362        USA     TRADE PAYABLE                                                                       $170.67
                                                       OF NJ PO BOX 2356
14123             ROBERT MBROWNE COURT OFFICER         ROBERT MBROWNE CT OFFICER SUPERIOR CT                                                                       SO VINELAND       NJ      08362        USA     TRADE PAYABLE                                                                        $81.76
                                                       OF NJ PO BOX 2356
14124             ROBERT MCCLAIN                       1316 UTAH ST                                                                                                TOLEDO            OH      43605        USA     INSURANCE CLAIMS     12/1/2014        X            X              X          UNDETERMINED
14125             ROBERT MCDANIELCONSSTABLE            THIRD WARD COURT 150812THAVE                                                                                FRANKLINTON       LA      70438        USA     TRADE PAYABLE                                                                       $23.30
14126             ROBERT MCKAY                         4822 6 FORKS ROAD SUITE 202                                                                                 RALEIGH           NC      27609        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
14127             ROBERT N KILBERG                     PADONIA CENTRE SUITES 400-40130 E                                                                           TIMONIUM          MD      21093        USA     TRADE PAYABLE                                                                      $180.12
                                                       PADONIA RD
14128             ROBERT N KILBERG 5366                PADONIA CENTRE SUITES 400-401PADONIA                                                                        TIMONIUM          MD      21093        USA     TRADE PAYABLE                                                                        $55.84
                                                       ROAD
14129             ROBERT NESTOR                        814 MAHOGANY RUN DR                                                                                         KATY              TX      77494        USA     INSURANCE CLAIMS     3/12/2015        X            X              X          UNDETERMINED
14130             ROBERT ONAITIS                       2224 W HARRISON AVE                                                                                         COTTAGE GROVE     OR      97424        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
14131             ROBERT PFEIFFER                      1328 SHERBROOKE ROAD                                                                                        SAINT CHARLES     MO      63303        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
14132             ROBERT PIPPY                         800 MAIN ST                             LOT 41A                                                             DUNEDIN           FL      34698        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
14133             ROBERT PLACE                         949 CAVESSON TERRACE                                                                                        LAWRENCEVILLE     GA      30045        USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
14134             ROBERT POMALES                       40 JONES STREET                         APT 102                                                             JERSEY CITY       NJ      07306        USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
14135             ROBERT ROBERTS                       600 CENTRAL AVENUE - UNIT 4                                                                                 MINOTOLA          NJ      08341        USA     INSURANCE CLAIMS     9/21/2014        X            X              X          UNDETERMINED
14136             ROBERT ROBERTS                       600 CENTRAL AVENUE - UNIT 4                                                                                 MINOTOLA          NJ      08341        USA     INSURANCE CLAIMS     4/4/2018         X            X              X          UNDETERMINED
14137             ROBERT ROBERTSON                     6230 NORTH SAN GABRIEL BLVD                                                                                 SAN GABRIEL       CA      91775        USA     INSURANCE CLAIMS     11/22/2017       X            X              X          UNDETERMINED


                                                                                                                                               Page 179 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                                 Doc 20                  Filed 01/18/19
                                                                                                                                                 Schedule Entered            01/18/19
                                                                                                                                                          E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                   Case Number: 18-23537
                                                                                                                                                 Pg 820 of 1461




                                                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                            Address 1                                  Address 2                            Address 3         Address 4     City                  State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                                                             (Y/N)
14138             ROBERT ROCCO                               201 PARK LANE                                                                                                   GLENSHAW              PA      15116        USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
14139             ROBERT S MILLERMARSHAL                     205 CHURCH ST RM 429                                                                                            NEW HAVEN             CT      06510        USA     TRADE PAYABLE                                                                      $314.49
14140             ROBERT SABAGH                                                                                                                                                                                                 TRADE PAYABLE                                                                        $94.73
14141             ROBERT SANCHIRICO                          6 MOUNTAIN LAUREL BLVD                                                                                          WINGDALE              NY      12594-1330   USA     INSURANCE CLAIMS     8/29/2015        X            X              X          UNDETERMINED
14142             ROBERT SCHNEIDER                           3344 LONG BEACH RD                                                                                              OCEANSIDE             NY      11572        USA     TRADE PAYABLE                                                                        $63.60
14143             ROBERT SHIVNER                             UNKNOWN                                                                                                         UNKNOWN                       UNKNOWN              INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
14144             ROBERT TADCHIEV                            98 30 67TH AVE SUITE 2C                                                                                         REGO PARK              NY     11374        USA     TRADE PAYABLE                                                                      $348.50
14145             ROBERT TERZIAN                             4231 SLEEPY HOLLOW LANE                                                                                         AMANDALE              VA      22003        USA     INSURANCE CLAIMS     6/22/2018        X            X              X          UNDETERMINED
14146             ROBERT THOMAS MARK GRANATO AND BARBARA     WYLDER CORWIN KELLY LLP                    207 E WASHINGTON SUITE 102                                           BLOOMINGTON           IL      61701        USA     LITIGATION           8/1/2018                                                    $50,000.00
                  GRANATO
14147             ROBERT VAZQUEZ                             1606 13TH AVE                                                                                                   DELANO                CA      93215        USA     INSURANCE CLAIMS     10/16/2018       X            X              X          UNDETERMINED
14148             ROBERT WALKER                              29905 LACY DR                                                                                                   WESTLAND              MI      48186        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
14149             ROBERT WOODS                               6259 POTTSBURG PLANTATION                                                                                       JACKSONVILLE          FL      32216        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
14150             ROBERTA GIOVANAZZI                         2625 PIRINEOS WAY UNIT 227                                                                                      CARLSBAD              CA      92009        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
14151             ROBERTA KOLB                               6950 46TH ST AVE N                         53                                                                   ST PETERSBURG         FL      33709        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
14152             ROBERTA LEVIN                              105 BUCK HORN ROAD                                                                                              RICHBORO              PA      18954        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
14153             ROBERTHA OWENS                             18105 NORTH BRADSHAW COURT                                                                                      ACCOKEEK              MD      20607        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
14154             ROBERTO CORONA                                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
14155             ROBERTO DUCOS MIRANDA                      PO BOX 399                                                                                                      AGUADILLA             PR      00605-0399   USA     INSURANCE CLAIMS     12/21/2017       X            X              X          UNDETERMINED
14156             ROBERTO ROMO                               11730 FLORENCE AVE                         APT 4                                                                SANTE FE SPRINGS      CA      90670        USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
14157             ROBERTO SOBALVARRO-CHEVEZ                  519 SOUTH 6TH STREET                                                                                            READING               PA      19602        USA     INSURANCE CLAIMS     5/6/2018         X            X              X          UNDETERMINED
14158             ROBERTS CLOVIS C AND HARRIET R ROBERTS     250 BENEFIT ST                                                                                                  PROVIDENCE            RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14159             ROBERTS MATTIE INDIVIDUALLY AND AS         100 N CALVERT ST                                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  GEORGE P ROBERTS
14160             ROBERTS RANCH VENTURE LP                   6140 THURMAN WAY SUITE 140                                                                                      LAS VEGAS             NV      89148        USA     TRADE PAYABLE                                                                    $11,843.00
14161             ROBERTSON GRANVEL AND CLAUDINE             100 N CALVERT ST                                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ROBERTSON
14162             ROBERTSON WETZEL B AND BARBARA             100 N CALVERT ST                                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ROBERTSON
14163             ROBERTSONERICA C                           392 S HARRISON                                                                                                  KANKAKEE              IL      60901        USA     TRADE PAYABLE                                                                      $193.72
14164             ROBERTTORCHY CHANDLER                      10042 CAMBRIC COURT                                                                                             COLUMBIA              MD      21046        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
14165             ROBIN BAGLEY                               1948 NEWHAVEN RD                                                                                                JACKSONVILLE          FL      32211        USA     INSURANCE CLAIMS     12/4/2017        X            X              X          UNDETERMINED
14166             ROBIN FIELD                                7 WOODSIDE WAY                                                                                                  ATKINSON              NH      03811        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
14167             ROBIN FREEMAN                                                                                                                                                                                                 PENDING LITIGATION                    X            X              X          UNDETERMINED
14168             ROBIN JAEGGE                                                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
14169             ROBIN L BRODINSKY                          1100 N EUTAW ST 202                                                                                             BALTIMORE             MD      21201        USA     TRADE PAYABLE                                                                       $50.00
14170             ROBIN MEGELA                               3441 MILL RUN LANE                                                                                              PFAFFTOWN             NC      27040        USA     INSURANCE CLAIMS     8/24/2018                                                     $145.00
14171             ROBIN ROSENZWEIG                           98 TOYON TER                                                                                                    DANVILLE              CA      94526        USA     INSURANCE CLAIMS     2/12/2016        X            X              X          UNDETERMINED
14172             ROBIN VEST                                 48 MAGNOKIA LANE                                                                                                INDEPENDENCE          VA      24348        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
14173             ROBIN WAIAU                                PO BOX 1336                                                                                                     HILO                  HI      96721        USA     INSURANCE CLAIMS     5/30/2018        X            X              X          UNDETERMINED
14174             ROBIN WHITE                                2708 AFTON ST                                                                                                   TEMPLE HILLS          MD      20748        USA     INSURANCE CLAIMS     6/29/2018        X            X              X          UNDETERMINED
14175             ROBINSON & HOOVER                          119 N ROBINSON STE 1000                                                                                         OKLAHOMA CITY         OK      73102        USA     TRADE PAYABLE                                                                      $197.11
14176             ROBINSON & HOOVER                          119 N ROBINSON STE 1000                                                                                         OKLAHOMA CITY         OK      73102        USA     TRADE PAYABLE                                                                      $409.12
14177             ROBINSON ALLIS J PERSONAL REPRESENTATIVE   100 N CALVERT ST                                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF JAMES BE ROBINSON ET AL
14178             ROBINSON GERALD                            16 SWAN LANE                                                                                                    BEECHER               IL      60401        USA     TRADE PAYABLE                                                                        $4.42
14179             ROBINSON JAMES B AND ROBINSON ALLIS        100 N CALVERT ST                                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14180             ROBINSON KASHANNA                          3 CANNON MILL DRIVE                                                                                             DOVER                 DE      19904        USA     TRADE PAYABLE                                                                       $94.06
14181             ROBINSON KATLIN                            1014 S 15TH STREET                                                                                              ST JOSEPH             MO      64503        USA     TRADE PAYABLE                                                                        $4.62
14182             ROBINSON MICHAEL L SR; AND JOAN R ASO      930 TACOMA AVE S 123                                                                                            TACOMA                WA      98402        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  STATE FARM FIRE AND CASUALTY
14183             ROBINSON RAKEEM                            22 CAMPBELL SCENIC DRIVE APT                                                                                    HATTIESBURG           MS      39401        USA     TRADE PAYABLE                                                                       $66.50
14184             ROBINSON RHONDA                            6200 N KINGS HIGHWAY UNIT 465                                                                                   ALEXANDRIA            VA      22303        USA     TRADE PAYABLE                                                                        $6.53
14185             ROBINSON RICHARD AND KATHERINE ROBINSON    100 N CALVERT ST                                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
14186             ROBINSON ROBERT DALE AND PATRICIA          100 N CALVERT ST                                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ROBINSON HIS WIFE
14187             ROBINSON SAM AND ROBINSON PEGGY LEE HIS    100 N CALVERT ST                                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
14188             ROBINSON TYRONE R                          5514JANET AVE                                                                                                   ST LOUIS              MO      63136        USA     TRADE PAYABLE                                                                        $23.26
14189             ROBINSONS NO 1 RIBS                        848 MADISON ST                                                                                                  OAK PARK              IL      60302        USA     TRADE PAYABLE                                                                       $242.81
14190             ROBLES ROLANDO                             URB PALACIOS DE MAR BELLA G-13 CALLE SAN                                                                        TOA ALTA              PR      00953        USA     TRADE PAYABLE                                                                         $5.00
                                                             BERNABE
14191             ROBY QUINCY                                1706 CANDLENUT CIRCLE                                                                                           APOPKA                FL      32712        USA     TRADE PAYABLE                                                                      $135.75
14192             ROBYN AVINO                                1900 CROOKED CREEK CT                                                                                           WYLIE                 TX      75098        USA     INSURANCE CLAIMS     5/7/2017         X            X              X          UNDETERMINED
14193             ROBYN DOWNING                              PO BOX 1318-2025                                                                                                SACRAMENTO            CA      95812        USA     TRADE PAYABLE                                                                      $118.57
14194             ROBYN LEWIS                                782 EAST AVENUE K4                                                                                              LANCASTER             CA      93535        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
14195             ROCCI RYAN                                 225 LAKESHORE DR                                                                                                FALMOUTH              MA      02536        USA     TRADE PAYABLE                                                                      $414.28
14196             ROCCO NICHOLAS                             3949 NW 85 TERR                                                                                                 KANSAS CITY           MO      64154        USA     TRADE PAYABLE                                                                         $0.33
14197             ROCCO PATRICK                              1712 DIXIE HIGHWAY 221                                                                                          CRETE                 IL      60417        USA     TRADE PAYABLE                                                                        $10.54
14198             ROCHE MARCELINA                            6635 N 75TH ST                                                                                                  MILWAUKEE             WI      53222        USA     TRADE PAYABLE                                                                        $13.85
14199             ROCHEFORD EDMUND                           225 MAIN ST                                                                                                     WORCESTER             MA      01608        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14200             ROCHELLE AND MICHAEL DELFINO               3316 PLATEAU DRIVE                                                                                              BELMONT               CA      94002        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
14201             ROCHELLE RAMONA                            20 LUBY HILL RD                                                                                                 RALEIGH               NC      27604        USA     TRADE PAYABLE                                                                        $20.01
14202             ROCK MARTIN G                              10624 ALISON WAY                                                                                                INVER GROVE HEIGHTS   MN      55077        USA     TRADE PAYABLE                                                                     $1,620.00
14203             ROCK RIVER WATER RECLAMATION               PO BOX 6207                                                                                                     ROCKFORD              IL      61125        USA     UTILITIES PAYABLE                                                                 $2,672.41
14204             ROCKAWAY TOWNSHIP MUNICIPAL UTILITY        65 MOUNT HOPE ROAD                                                                                              ROCKAWAY              NJ      07866        USA     UTILITIES PAYABLE                                                                 $1,285.00
14205             ROCKLAND COUNTY SHERIFF                    110 DR MARTIN LUTHER KING JR BROOM 217                                                                          WHITE PLAINS          NY      10601        USA     TRADE PAYABLE                                                                      $191.60

14206             ROCKSTEP CAPITAL OPPORTUNITY FUND          ATTN PROPERTY MANAGER                      4501 CENTRAL AVENUE                                                  HOT SPRINGS           AR      71913        USA     TRADE PAYABLE                                                                       $235.31
14207             ROCKY RIVER MUNICIPAL COURT                ROCKY RIVER MUNICIPAL COURT 21012                                                                               ROCKY RIVER           OH      44116        USA     TRADE PAYABLE                                                                        $61.80
                                                             HILLIARD BLVD
14208             ROCKY WEIGER                               18629 OLD MAPLEWOOD DRIVE                                                                                       PRAIRIEVILLE          LA      70769        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
14209             ROD STERLING                                                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
14210             RODMAN JAMES AND MARIAN                    PHILADELPHIA CITY HALL                     CHESTNUT ST                                                          PHILADELPHIA          PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14211             RODNEY ADAMS                               2207 N 145TH TERRACE                                                                                            BASEHOR                KS     66007        USA     TRADE PAYABLE                                                                     $3,625.97
14212             RODNEY BRETHAUER                           2461 CANADIAN WAY                          UNIT 49                                                              CLEARWATER            FL      33763        USA     INSURANCE CLAIMS     7/8/2018         X            X              X          UNDETERMINED


                                                                                                                                                         Page 180 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                                 Doc 20     Filed 01/18/19
                                                                                                                                   Schedule Entered            01/18/19
                                                                                                                                            E/F: Part 3 Question 1      00:55:49                 Main Document                                                                               Case Number: 18-23537
                                                                                                                                   Pg 821 of 1461




                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                           Address 1                                    Address 2             Address 3         Address 4     City              State   Zip      Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                       (Y/N)
14213             RODNEY DAVIS                              1177 STILLWOOD DRIVE                                                                               CLARKSVILLE       TN      37042    USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
14214             RODNEY GARCIA                             2807 DINASTIA DORADO                                                                               MISSION           TX      78572    USA     INSURANCE CLAIMS     6/9/2018         X            X              X          UNDETERMINED
14215             RODNEY OVERMAN                            1603 W MOUNTAIN ST                                                                                 KERNERSVILLE      NC      27284    USA     INSURANCE CLAIMS     5/21/2018        X            X              X          UNDETERMINED
14216             RODNEY REED                               2212 GALA DR NW                                                                                    HUNTSVILLE        AL      35810    USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
14217             RODOLFO GARCIA                            1457 EAST 49TH STREET                        UNIT 3                                                LOS ANGELES       CA      90011    USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
14218             RODOLFO J MIRO                            PO BOX 9065                                                                                        BRANDON           F       33509            TRADE PAYABLE                                                                      $178.91
14219             RODOLFO J MIRO                            PO BOX 9065                                                                                        BRANDON           F       33509            TRADE PAYABLE                                                                     $1,321.36
14220             RODRIGUEZ ANGEL R                         ITALIA ST 401 APT 1 FLORAL PARK                                                                    SAN JUAN          PR      00917    USA     TRADE PAYABLE                                                                        $78.60
14221             RODRIGUEZ ARTURO                          237 CALLE HIMALAYA URB MONTEREY                                                                    SAN JUAN          PR      00926    USA     TRADE PAYABLE                                                                      $188.40
14222             RODRIGUEZ DENNYS                          CALLE RIO GRANDE F 8 URB MONTE CASINO                                                              TOA ALTA          PR      00953    USA     TRADE PAYABLE                                                                      $482.57
                                                            HEIGH
14223             RODRIGUEZ DIANA L                         12121 OLD NACHES HWY                                                                               NACHES            WA      98937    USA     TRADE PAYABLE                                                                        $44.34
14224             RODRIGUEZ EDWIN JOSEPH                    60 CENTRE ST                                                                                       NEW YORK          NY      10007    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14225             RODRIGUEZ ELIJAH                          829 HALL AVE                                                                                       GRAND JUNCTION    CO      81501    USA     TRADE PAYABLE                                                                        $98.93
14226             RODRIGUEZ GONZALEZ K                      CALLE LOS ANGELES BZ5 SANTANA                                                                      ARECIBO           PR      00612    USA     TRADE PAYABLE                                                                        $70.61
14227             RODRIGUEZ IRMA                            9420 S HARVARD BVLRD                                                                               LOS ANGELS        CA      90047    USA     TRADE PAYABLE                                                                      $752.48
14228             RODRIGUEZ JANICE                          1600 BIRD RD APT 126                                                                               BRANSON           MO      65616    USA     TRADE PAYABLE                                                                        $19.25
14229             RODRIGUEZ JENNIFER                        BO 158 SABANA SECA PR                                                                              MANATI            PR      00674    USA     TRADE PAYABLE                                                                         $1.85
14230             RODRIGUEZ JOANLY                          HC 10 BOX 7893                                                                                     SABANA GRANDE     PR      00637    USA     TRADE PAYABLE                                                                         $4.98
14231             RODRIGUEZ JUAN V                          VILLA GUADALUPE CALLE 18 FF6                                                                       SAN JUAN          PR      00918    USA     TRADE PAYABLE                                                                      $393.58
14232             RODRIGUEZ JULIO A                         2012 SIERRA VISTA DRIVE                                                                            DELANO            CA      93215    USA     TRADE PAYABLE                                                                     $1,079.20
14233             RODRIGUEZ KARINA                          5879 HERMA STREET                                                                                  SAN JOSE          CA      95123    USA     TRADE PAYABLE                                                                      $151.16
14234             RODRIGUEZ LORIMAR                         COND BAYAMONTE APT 512                                                                             BAYAMON           PR      00956    USA     TRADE PAYABLE                                                                        $13.54
14235             RODRIGUEZ LUIS                            -A9 CALLE 1                                                                                        CAGUAS            PR      00725    USA     TRADE PAYABLE                                                                        $79.14
14236             RODRIGUEZ MARIA E                         576 PENNSYLVANIA AVE                                                                               YORK              PA      17404    USA     TRADE PAYABLE                                                                         $1.76
14237             RODRIGUEZ MARLENY G                       13 SYLVAN HILLS                                                                                    FORT SMITH        AR      72904    USA     TRADE PAYABLE                                                                         $9.24
14238             RODRIGUEZ NOEL A                          COND MONTESOL E1 10                                                                                FAJARDO           PR      00738    USA     TRADE PAYABLE                                                                        $66.95
14239             RODRIGUEZ PURCELL V                       PO BOX 51339                                                                                       TOA BAJA          PR      00950    USA     TRADE PAYABLE                                                                         $6.95
14240             RODRIGUEZ STEVE                           6555 BOULDER HWY 12208                                                                             LAS VEGAS         NV      89002    USA     TRADE PAYABLE                                                                        $53.56
14241             RODRIGUEZ TOMAS A                         P O BOX 1447                                                                                       FAJARDO           PR      00738    USA     TRADE PAYABLE                                                                      $133.91
14242             RODRIGUEZ VIOLETA                         SAN FRANCISCO                                                                                      SAN FRANCISCO     CA      94142    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14243             RODRIQUEZ CAMPBELL                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
14244             RODRIQUEZ JUAN                            APARTADO 489                                                                                       NARANJITO         PR      00719    USA     TRADE PAYABLE                                                                      $330.21
14245             ROGER BYRD                                502 MARION COUNTY 4005                                                                             YELLVILLE         AR      72687    USA     INSURANCE CLAIMS     5/9/2016         X            X              X          UNDETERMINED
14246             ROGER HURLBUTT                            4442 YUPON RD                                                                                      PENSACOLA         FL      32526    USA     INSURANCE CLAIMS     8/6/2017         X            X              X          UNDETERMINED
14247             ROGER NARAYAN                             8210 STONETOWN AVE                                                                                 RALEIGH           NC      27612    USA     INSURANCE CLAIMS     10/2/2017        X            X              X          UNDETERMINED
14248             ROGER SERRANO                             13400 SW 62ND ST                             UNIT A101                                             MIAMI             FL      33183    USA     INSURANCE CLAIMS     6/9/2018         X            X              X          UNDETERMINED
14249             ROGER T RIGNEY                            P O BOX 761                                                                                        ELIZABETHTOWN     KY      42702    USA     TRADE PAYABLE                                                                      $266.89
14250             ROGER WOODSON                             1020 W 1ST ST                                                                                      ELK CITY          OK      73644    USA     INSURANCE CLAIMS     10/21/2017       X            X              X          UNDETERMINED
14251             ROGERS BENJAMIN C                         582 MALIBU CIRCLE S                                                                                BULLHEAD CITY     AZ      86442    USA     TRADE PAYABLE                                                                      $120.63
14252             ROGERS BETTY                              331 N BROADWAY ST                                                                                  TUPELO            MS      38804    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14253             ROGERS CARLISA                            2600 N 64TH ST W NONE                                                                              MUSKOGEE          OK      74401    USA     TRADE PAYABLE                                                                      $229.19
14254             ROGERS DOUGLAS R                          PHILADELPHIA CITY HALL                       CHESTNUT ST                                           PHILADELPHIA      PA      19107    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14255             ROGERS MARLENA S                          21751 TIMBER LN PO BOX 48                                                                          AMBERSON          PA      17210    USA     TRADE PAYABLE                                                                     $1,438.26
14256             ROGERS SR; BILLY R AND JOYCE D ROGERS     100 N CALVERT ST                                                                                   BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14257             ROGERS TANYA K                            508 RYAN AVE                                                                                       BRANDON           MS      39042    USA     TRADE PAYABLE                                                                        $81.66
14258             ROGERS TIMOTHY W JR                       731 EMMAUS CHURCH RD                                                                               DUDLEY            NC      28333    USA     TRADE PAYABLE                                                                         $1.84
14259             ROHR LESLIE INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                              EDWARDSVILLE      IL      62025    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF DONALD
                  MCGRATH DECEASED
14260             ROHRS HOWARD B AND FRANCIS M              100 N CALVERT ST                                                                                   BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14261             ROIGNANT GEORGE                           56 PATERSON ST                                                                                     NEW BRUNSWICK     NJ      08903    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14262             ROJAS NESTOR                              6759 SW 19675 AVE                            UNKNOWN                                               FORT LAUDERDALE   FL      33332    USA     INSURANCE CLAIMS     4/11/2018        X            X              X          UNDETERMINED
14263             ROJER AND JILL POWELL                     ROGER AND JILL POWELL 1310 RANCHERO DR                                                             LAWRENCE          KS      66049    USA     TRADE PAYABLE                                                                       $86.01

14264             ROKSIEWICZ RICHARD                        100 N CALVERT ST                                                                                   BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14265             ROLAND ALEXANDER                          1608 YUHAS COURT                                                                                   UPPER MARLBORO    MD      20774    USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
14266             ROLAND KURTH                              502 S ST LOUIS AVE                                                                                 JOPLIN            MO      64801    USA     TRADE PAYABLE                                                                      $193.94
14267             ROLANDO CABALLERO                                                                                                                                                                       TRADE PAYABLE                                                                     $5,442.94
14268             ROLF BRNE                                 80 PINE STREET FLOOR 24                                                                            NEW YORK          NY      10005    USA     TRADE PAYABLE                                                                     $3,904.10
14269             ROLFES CHARLES AND LORETTA ASO HASTINGS   110 E MACK ST                                                                                      CORUNNA           MI      48817    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MUTUAL INSURANCE COMPANY
14270             ROLLBACKDEALCOM LLC                       34 E MAIN ST STE 153                                                                               SMITHTOWN         NY      11749    USA     TRADE PAYABLE                                                                     $5,552.74
14271             ROLLER DERBY SKATE CORP                   P O BOX 2999                                                                                       PHOENIX           AZ      85062    USA     TRADE PAYABLE                                                                    $26,157.15
14272             ROLLERSON KELVIN                          2934 CASCADE LANE                                                                                  FAIRFIELD         CA      94533    USA     TRADE PAYABLE                                                                      $150.66
14273             ROLLING HILLS TRADING INC                 2020 SW 5TH STREET                                                                                 LINCOLN           NE      68522    USA     TRADE PAYABLE                                                                     $1,064.81
14274             ROMA THIBAUT                              8454 N 400TH WEST                                                                                  MICHIGAN CITY     IN      46360    USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
14275             ROMAN ANGEL G                             CALLE 3 B 13 VICTORIA HEIGHTS                                                                      BAYAMON           PR      00959    USA     TRADE PAYABLE                                                                         $9.43
14276             ROMAN BRENDA                              P O BOX 141613                                                                                     ARECIBO           PR      00618    USA     TRADE PAYABLE                                                                      $170.00
14277             ROMAN EDITH MARIA AND CANUTO              130 ALBANY ST                                                                                      NEW BRUNSWICK     NJ      08901    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14278             ROMAN JAIME J                             EXT STA TERESITA 4120 CALLE SANTA CATALINA                                                         PONCE             PR      00730    USA     TRADE PAYABLE                                                                        $34.08

14279             ROMAN MIRELYS E                           PO BOX 954                                                                                         GURABO            PR      00778    USA     TRADE PAYABLE                                                                         $2.06
14280             ROMAN NIEVES D                            HC03 BOX 16632                                                                                     QUEBRADILLAS      PR      00678    USA     TRADE PAYABLE                                                                      $396.58
14281             ROMAN SUEHELEN                            URB JARDINES DE GUAMANI CALLE                                                                      GUAYAMA           PR      00784    USA     TRADE PAYABLE                                                                        $38.81
14282             ROMANTIC DECOR & MORE                     220 SEA PINES RD                                                                                   BELLINGHAM        WA      98229    USA     TRADE PAYABLE                                                                        $59.37
14283             ROMERO DANNIS                             8007 BRIDGEWOOD CT                                                                                 FREDERICKSBURG    VA      22407    USA     TRADE PAYABLE                                                                         $1.85
14284             ROMEROLEWIS A                             3324 NOLL DRIVE                                                                                    PARK CITY         IL      60085    USA     TRADE PAYABLE                                                                        $40.70
14285             ROMIAS CHERISH                            1111 ACACIA RD APT 128                                                                             PEARL CITY        HI      96782    USA     TRADE PAYABLE                                                                        $53.12
14286             RON & FRANCINE JUDD                       6 APPLESEED DRIVE                                                                                  WESTBOROUGH       MA      01581    USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
14287             RON & JUNE GOSS                           9 BOB WHITE TRAIL                                                                                  CARTERSVILLE      GA      30120    USA     INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
14288             RON & MARYELLEN BOYER                     1036 W FALLEN LAKE DRIVE                                                                           WATERLOO          IL      62298    USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
14289             RON AND BEVERLY GARRIDO                   310 COOPER LANE                                                                                    EUREKA            CA      95503    USA     INSURANCE CLAIMS     12/2/2013                                                   $47,500.00
14290             RON AND KATHLEEN MENOLD                   707 VARGA CIRCLE                                                                                   FLORENCE          NJ      08518    USA     INSURANCE CLAIMS     12/27/2017       X            X              X          UNDETERMINED
14291             RON FURTAK                                423 HAZEL AVENUE                                                                                   HIGHLAND PARK     IL      60035    USA     INSURANCE CLAIMS     4/6/2018         X            X              X          UNDETERMINED
14292             RON HAGEN                                 2410 QUEETS AVE                                                                                    HOQUIAM           WA      98550    USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
14293             RON HENDRY                                5069 NORTH RAVINCREST LANE                                                                         LEHI              UT      84043    USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
14294             RON KELLEHER                              2156 NORTHEAST 64TH STREET                                                                         FORT LAUDERDALE   FL      33308    USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED


                                                                                                                                           Page 181 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                             Doc 20                   Filed 01/18/19
                                                                                                                                              Schedule Entered            01/18/19
                                                                                                                                                       E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                              Pg 822 of 1461




                                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                            Address 1                                Address 2                           Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                                       (Y/N)
14295             RON KIRKLAND                               811 PATHFINDER WAY                                                                                           CORONA             CA      92880        USA     INSURANCE CLAIMS     5/20/2014        X            X              X          UNDETERMINED
14296             RON MORGAN                                                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED
14297             RON OVERTON                                1617 CLARK STREET                                                                                            HONOLULU           HI      96822        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
14298             RON WHITEHEAD                              49292 SHENANDOAH DRIVE                                                                                       MACOMB             MI      48044        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
14299             RON ZIMMER                                 7400 167TH ST E                                                                                              PRIOR LAKE         MN      55372-2653   USA     INSURANCE CLAIMS     11/12/2017       X            X              X          UNDETERMINED
14300             RONALD & WANETA PETREE                     1918 EUCALYPTUS RD NE                                                                                        RIO RANCHO         NM      87144        USA     INSURANCE CLAIMS     5/31/2018        X            X              X          UNDETERMINED
14301             RONALD AND CYNTHIA SHELDON                 PO BOX 1789                                                                                                  ROSAMOND           CA      93650        USA     INSURANCE CLAIMS     3/9/2017         X            X              X          UNDETERMINED
14302             RONALD AND ELIZABETH ROTH                  4511 E 18TH ST                                                                                               CASPER             WY      82609        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
14303             RONALD AND PAMELA DAVIS                    404 GUMTREE DRIVE                                                                                            ST CHARLES         MO      63301        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
14304             RONALD ANSTANDIG                           24 WEST HURON                                                                                                PONTIAC            MI      48342        USA     TRADE PAYABLE                                                                       $76.28
14305             RONALD B KLINIEWSKI AND CAROL M            296 PHILADELPHIA PEDESTRIAN TRANSIT                                                                          PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  KLINIEWSKI HW
14306             RONALD BROOKS                                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
14307             RONALD BROWN                               868 MOUNT VIEW RD                                                                                            DANVILLE           VA      24540        USA     INSURANCE CLAIMS     1/10/2017        X            X              X          UNDETERMINED
14308             RONALD CHAFF                               KINERK SCHMIDT & SETHI PLLC              1790 EAST RIVER ROAD SUITE 300                                      TUCSON             AZ      85718        USA     LITIGATION           7/1/2018                                                     $5,000.00
14309             RONALD GUMPPER                             803 49TH B AVE E                                                                                             BRADENTON          FL      34203        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
14310             RONALD J GATES                             755 ALMAR PARKWAY STE B                                                                                      BOURBONNAIS        IL      60914        USA     TRADE PAYABLE                                                                        $10.17
14311             RONALD J GERTS ATTORNEY                    755 ALMAR PARKWAY STE B                                                                                      BOURBONNAIS        IL      60914        USA     TRADE PAYABLE                                                                      $145.75
14312             RONALD JACKSON                                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
14313             RONALD JONES                               5943 SAWTON RD                                                                                               RICHMOND           VA      23225        USA     INSURANCE CLAIMS     8/8/2016         X            X              X          UNDETERMINED
14314             RONALD JR BRUNELL                                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
14315             RONALD KIP GATES                           1905 ROYAL AVENUE                                                                                            MONROE             LA      71201        USA     TRADE PAYABLE                                                                      $495.04
14316             RONALD L KONOVE                            301 OLD TARRYTOWN ROAD                                                                                       WHITE PLAINS       NY      10603        USA     TRADE PAYABLE                                                                         $4.85
14317             RONALD M ANSTANDIG                         24 WEST HURON                                                                                                PONTIAC            MI      48342        USA     TRADE PAYABLE                                                                      $183.25
14318             RONALD MOSES                               111 JOHN STREET SUITE 500                                                                                    NEW YORK           NY      10038        USA     TRADE PAYABLE                                                                         $0.08
14319             RONALD MOSES                               111 JOHN STREET SUITE 500                                                                                    NEW YORK           NY      10038        USA     TRADE PAYABLE                                                                        $87.50
14320             RONALD MOSES                               111 JOHN STREET SUITE 500                                                                                    NEW YORK           NY      10038        USA     TRADE PAYABLE                                                                        $74.80
14321             RONALD MOSES                               111 JOHN STREET SUITE 500                                                                                    NEW YORK           NY      10038        USA     TRADE PAYABLE                                                                      $127.48
14322             RONALD MOSES                               111 JOHN STREET SUITE 500                                                                                    NEW YORK           NY      10038        USA     TRADE PAYABLE                                                                        $35.89
14323             RONALD MOSES                               111 JOHN STREET SUITE 500                                                                                    NEW YORK           NY      10038        USA     TRADE PAYABLE                                                                        $39.72
14324             RONALD MOSES                               111 JOHN STREET SUITE 500                                                                                    NEW YORK           NY      10038        USA     TRADE PAYABLE                                                                      $188.36
14325             RONALD MOSES                               111 JOHN STREET SUITE 500                                                                                    NEW YORK           NY      10038        USA     TRADE PAYABLE                                                                        $87.81
14326             RONALD MOSES                               111 JOHN STREET SUITE 500                                                                                    NEW YORK           NY      10038        USA     TRADE PAYABLE                                                                        $11.55
14327             RONALD MOSES                               111 JOHN STREET SUITE 500                                                                                    NEW YORK           NY      10038        USA     TRADE PAYABLE                                                                         $0.09
14328             RONALD MOSES                               111 JOHN STREET SUITE 500                                                                                    NEW YORK           NY      10038        USA     TRADE PAYABLE                                                                        $43.44
14329             RONALD MOSES M                             116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                      $178.61
14330             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                        $33.47
14331             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                        $14.13
14332             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                        $52.76
14333             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                        $70.48
14334             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                        $10.35
14335             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                        $23.26
14336             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                         $4.16
14337             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                        $40.22
14338             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                      $128.74
14339             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                      $348.60
14340             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                        $26.34
14341             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                        $31.17
14342             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                        $15.52
14343             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                        $29.65
14344             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                        $12.04
14345             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                        $96.05
14346             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                        $34.10
14347             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                        $80.60
14348             RONALD MOSES MARSHALL                      116 JOHN ST 15TH FLOOR                                                                                       NEW YORK           N       10038                TRADE PAYABLE                                                                        $47.42
14349             RONALD RADOCAY                             317 N HAMILTON ST                                                                                            HARWICK            PA      15049        USA     INSURANCE CLAIMS     3/15/2018        X            X              X          UNDETERMINED
14350             RONALD SPIELMANN                           5408 96TH AVENUE PORT WEST                                                                                   UNIVERSITY PLACE   WA      98467        USA     INSURANCE CLAIMS     3/14/2017        X            X              X          UNDETERMINED
14351             RONALD TEBBUTT                             95 DENISON STREET                                                                                            FREDERICKSBURG     VA      22406        USA     INSURANCE CLAIMS     1/21/2016        X            X              X          UNDETERMINED
14352             RONAN TOOLS INC                            1290 S SANTA FE AVE                                                                                          SAN JACINTO        CA      92583        USA     TRADE PAYABLE                                                                    $59,165.66
14353             RONAN TOOLS INC                            1290 S SANTA FE AVE                                                                                          SAN JACINTO        CA      92583        USA     TRADE PAYABLE                                                                   $100,848.67
14354             RONDA J WINNECOUR                          CHAPTER 13 TRUSTEE W D PA P O BOX 1132                                                                       MEMPHIS            TN      381011132    USA     TRADE PAYABLE                                                                      $150.00
14355             RONDA J WINNECOUR TRUSTEE                  PO BOX 1132                                                                                                  MEMPHIS            TN      381011132    USA     TRADE PAYABLE                                                                      $613.38
14356             RONDA J WINNECOUR TRUSTEE                  PO BOX 1132                                                                                                  MEMPHIS            TN      381011132    USA     TRADE PAYABLE                                                                      $110.00
14357             RONDA J WINNECOUR TRUSTEE                  PO BOX 1132                                                                                                  MEMPHIS            TN      381011132    USA     TRADE PAYABLE                                                                      $484.15
14358             RONDA WINNECOUR                            RONDA WINNECOUR TRUSTEE PO BOX 1132                                                                          MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                      $554.00
14359             RONNIE & ANNETTE GARNER                    6815 KENSINGTON DRIVE                                                                                        BENTON             AR      72015        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
14360             RONNIE ARTIS                               202 CHARLES STREET                       AOT 203                                                             FREDERICKSBURG     VA      22401        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
14361             RONNIE EVANS                               UNKNOWN                                  UNKNOWN                                                             UNKNOWN                    UNKNOWN              INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
14362             RONNIE HARPER                              1 MCDONALD ROAD EAST                                                                                         PINEHURST          NC      28374        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
14363             RONNIE NELSON                              2660 SUPREME AVE                                                                                             MEMPHIS            TN      38114        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
14364             RONS AUTO SALES 2 INC                      RONS AUTO SALES 2 INC 1801 W NORTH AVE                                                                       MEBROSE PARK       IL      60160        USA     TRADE PAYABLE                                                                         $3.95
14365             ROOF LINDA AS PERSONAL REPRESENTATIVE OF   250 BENEFIT ST                                                                                               PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF MILDRED C HYATT
14366             ROOFING SUPPLY GROUP - BAY AREA LLC        1202 SOUTH 6TH STREET                                                                                        SAN JOSE           CA      95112        USA     TRADE PAYABLE                                                                    $50,000.00
14367             ROOK SAMUEL N AND HILDEGARD ROOK HIS       100 N CALVERT ST                                                                                             BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
14368             ROONEY JOSHUA                              586 PROVIDENCE RD                                                                                            SOMERSET           KY      42501        USA     TRADE PAYABLE                                                                        $25.00
14369             ROOP ROBERT                                644 RADNOR LN                                                                                                JACKSONVILLE       FL      32221        USA     TRADE PAYABLE                                                                      $854.97
14370             ROOSEVELT COHENS                           1718 5TH STREET NW                                                                                           WASHINGTON         DC      20001        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
14371             ROPER MATTIE                               233 ST LOUIS ST 208                                                                                          BATON ROUGE        LA      70802        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14372             RORRIE JAMES                               423 BRUTON ST                                                                                                BISCOE             NC      27209        USA     TRADE PAYABLE                                                                      $151.00
14373             ROS LLC                                    117 SOUTH COOK STREET                    SUITE 160                                                           BARRINGTON         IL      60010        USA     TRADE PAYABLE                                                                    $10,191.20
14374             ROSA ALBARRAN MENDEZ                       URB RIVERSIDE PARK                       E27 CALLE 2                                                         BAYAMON            PR      00961-8595   USA     INSURANCE CLAIMS     5/5/2017                                                     $1,800.00
14375             ROSA HILL                                  15415 TAYLOR ST                                                                                              OMAHA              NE      68116        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
14376             ROSA JACK                                  421 THOMAS DR                                                                                                LOGANVILLE         GA      30052        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
14377             ROSA JACK                                  421 THOMAS DR                                                                                                LOGANVILLE         GA      30052        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
14378             ROSA JOHNSON                               UNKNOWN                                                                                                      UNKNOWN            TN                   USA     INSURANCE CLAIMS     1/23/2016        X            X              X          UNDETERMINED
14379             ROSA L GIBERSON LLC                        2007 DIAMOND LOOP SE                                                                                         LACEY              WA      98503        USA     TRADE PAYABLE                                                                        $76.89


                                                                                                                                                      Page 182 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                        Doc 20      Filed 01/18/19
                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                      E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                             Pg 823 of 1461




                                                                                                                                                                                                                                               Contingent

                                                                                                                                                                                                                                                            Unliquidated

                                                                                                                                                                                                                                                                           Disputed
Row No. Account   Creditor's Name                             Address 1                           Address 2              Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                   Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                      Offset
                                                                                                                                                                                                                                                                                                      (Y/N)
14380             ROSA MELGAR                                 70 MANCHESTER STREET                                                                       ELIZABETHPORT      NJ      07206        USA     INSURANCE CLAIMS     4/2/2015         X            X              X          UNDETERMINED
14381             ROSA PACHECO                                3700 SELBY CT                                                                              BAKERSFIELD        CA      93309        USA     INSURANCE CLAIMS     8/16/2016        X            X              X          UNDETERMINED
14382             ROSA REYES                                  1062 E LAUREL APT 8                                                                        SALINAS            CA      93905        USA     INSURANCE CLAIMS     2/24/2018        X            X              X          UNDETERMINED
14383             ROSA RIVERA                                 3535 S H ST                                                                                BAKERSFIELD        CA      93304        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
14384             ROSA RODRIGUEZ                              2313 N DOVER RD                                                                            DOVER              FL      33627        USA     INSURANCE CLAIMS     7/7/2016         X            X              X          UNDETERMINED
14385             ROSA ROMAN ACEVEDO                          HC 9 BOX 12667                                                                             AGUADILLA          PR      00603-9100   USA     INSURANCE CLAIMS     5/12/2018        X            X              X          UNDETERMINED
14386             ROSA SHARP                                  5731 A COACH HOUSE CIR                                                                     BOCA RATON         FL      33486        USA     INSURANCE CLAIMS     5/21/2018        X            X              X          UNDETERMINED
14387             ROSA VELEZ CINTRON                          267 CALLE ALFREDO QUINTANA                                                                 MAYAGUEZ           PR      00680-5231   USA     INSURANCE CLAIMS     6/6/2018         X            X              X          UNDETERMINED
14388             ROSADO BIANCA                               109 PHILLIPS AVE                                                                           SPRINGFIELD        MA      01119        USA     TRADE PAYABLE                                                                       $96.60
14389             ROSADO DANIEL M                             3511 BRIEL ST APT 102                                                                      RICHMOND           VA      23223        USA     TRADE PAYABLE                                                                       $83.21
14390             ROSADO NOEMI                                1438 OLD ENGLAND LOOP                                                                      SANFORD            FL      32771        USA     TRADE PAYABLE                                                                       $29.78
14391             ROSALIA SANCHEZ                             2025 N CICERO                                                                              CHICAGO            IL      60639        USA     INSURANCE CLAIMS     6/22/2014        X            X              X          UNDETERMINED
14392             ROSALIE MICHAELS                            5337 SALLWAY DRIVE                                                                         MELBOURNE          FL      32951        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
14393             ROSALIND & YAREIAH STARKS                   5719 SOUTH PARK AVE                                                                        TACOMA             WA      98408        USA     INSURANCE CLAIMS     7/8/2018         X            X              X          UNDETERMINED
14394             ROSALVA AND ARMANDO BERNABE                 4503 MIRA LOMA WAY                                                                         SAN JOSE           CA      95111        USA     INSURANCE CLAIMS     9/24/2016        X            X              X          UNDETERMINED
14395             ROSALYN BAILEY                              7981 LAZELLE WOODS DRIVE                                                                   WESTERVILLE        OH      43081        USA     INSURANCE CLAIMS     5/13/2018        X            X              X          UNDETERMINED
14396             ROSALYN GLENN                               25920 MENDOZA DRIVE                                                                        VALENCIA           CA      91355        USA     INSURANCE CLAIMS     11/10/2017       X            X              X          UNDETERMINED
14397             ROSAMAR FIGUEROA NAVARRO                    1306 AVE MONTE CARLO                COND BORT                                              SAN JUAN           PR      00924        USA     INSURANCE CLAIMS     12/21/2017       X            X              X          UNDETERMINED
14398             ROSAMARIA ZAYAS                                                                                                                                                                        INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED
14399             ROSANNE BRODSKY                             24 DOWNING PL                                                                              LIVINGSTON         NJ      07039        USA     INSURANCE CLAIMS     11/28/2017       X            X              X          UNDETERMINED
14400             ROSARIO ANABEL                              HC 03 BOX 39003                                                                            CABO ROJO          PR      00623        USA     TRADE PAYABLE                                                                      $380.46
14401             ROSARIO GARCIA                              PO BOX 71452                                                                               CORPUS CHRISTI     TX      78467        USA     INSURANCE CLAIMS     7/29/2016        X            X              X          UNDETERMINED
14402             ROSARIO MELLY D                             377 DONEGAN AVENUE                                                                         EAST PATCHOGUE     NY      11772        USA     TRADE PAYABLE                                                                        $4.03
14403             ROSARIO MELVIN                              10720 NW 66TH ST APT 311                                                                   DORAL              FL      33178        USA     TRADE PAYABLE                                                                       $19.79
14404             ROSARIO QUIRANTE                            4000 BLACKBERRY LN                                                                         PORT ARTHUR        TX      77642        USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
14405             ROSARIO VALLES DEL RIO                      JARDINES DE CAPARRA                 A10 CALLE 1                                            BAYAMON            PR      00959-7834   USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
14406             ROSAS ALEJANDRA                             1945 S HILL ST                                                                             LOS ANGELES        CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14407             ROSAS CLAUDETT                              10074 MEADOWS CT                                                                           FELLSMERE          FL      32948        USA     TRADE PAYABLE                                                                        $1.85
14408             ROSATO EDWARD AND BARBARA WILLIAMS AS       175 NW 1ST AVE                                                                             MIAMI              FL      33128        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CO-PERSONAL REPRESENTATIVES OF THE ESTATE
                  OF ANTHONY E ROSATO ET AL
14409             ROSAURA QUINONES                            URB DIPLO                           L24 CALLE 15                                           NAGUABO            PR      00718      USA       INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
14410             ROSE CASKEY                                 10919 COUNTY RD 200                                                                        ALVIN              TX      77511      USA       INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
14411             ROSE ENTERPRISES                            1006 COTTONWOOD DR                                                                         ROSEVILLE          CA      95661      USA       TRADE PAYABLE                                                                      $268.20
14412             ROSE GIROLAMO                               88-24 69TH ROAD                                                                            FOREST HILLS       NY      11375      USA       INSURANCE CLAIMS     5/31/2012        X            X              X          UNDETERMINED
14413             ROSE MARIE DIJA                             7 STEVEN COURT                                                                             DEER PARK          NY      11729      USA       INSURANCE CLAIMS     7/9/2018         X            X              X          UNDETERMINED
14414             ROSE MORALES                                100 AVENIDA SAN PATRICIO APART                                                             GUAYNABO           PR      00921      USA       INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
14415             ROSE SMITH                                  724 AURORA ST                                                                              COCO               FL      32922      USA       INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
14416             ROSE UPSHAW                                 1617 FENWICK STREET                                                                        AUGUSTA            GA      30904      USA       INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
14417             ROSE WILLIAMS                               859 W 54TH STREET                                                                          LOS ANGELES        CA      90037      USA       INSURANCE CLAIMS     7/29/2017        X            X              X          UNDETERMINED
14418             ROSE ZUNIGA                                 535 HINSDALE STREET                                                                        BROOKLYN           NY      11207      USA       INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
14419             ROSEANN ESSICK                              6 JANNSEN COURT                                                                            BEAR               DE      19701      USA       INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
14420             ROSEBORO XIOMARA                            3235 PLEASANT GARDEN RD                                                                    GREENSBORO         NC      27406      USA       TRADE PAYABLE                                                                        $85.61
14421             ROSELEEN HOGAN                              220 B BURKE DR MONTCLAM APTS                                                               QUEENSBURY         NY      12804      USA       INSURANCE CLAIMS     12/5/2015        X            X              X          UNDETERMINED
14422             ROSEMARIE & JOSEPH LOMBARDI                 PO BOX 544                                                                                 BERWYN             IL      60402      USA       INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
14423             ROSEMARIE AND JAMES DAVIS                   746 ESTATE BLVD APT 103                                                                    HAMILTON           NJ                 USA       INSURANCE CLAIMS     7/25/2015        X            X              X          UNDETERMINED
14424             ROSEMARIE BRANCACCIO                        127 LINCOLN AVENUE                                                                         YONKERS            NY      10704      USA       INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
14425             ROSEMARIE HENDRICKX                         418 1ST ST                                                                                 WINTERS            CA      95694-1925 USA       INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
14426             ROSEMARIE KSIAZEK                           2756 AARAN QUAY TERRACE                                                                    VALPARAISO         IN      46385      USA       INSURANCE CLAIMS     9/29/2014        X            X              X          UNDETERMINED
14427             ROSEMARY ASSETS LIMITED                     944 BARRATTS CHAPEL RD                                                                     FELTON             DE      19943      USA       TRADE PAYABLE                                                                   $202,582.93
14428             ROSEMARY CLARK                              1112 MASHIE LANE                                                                           ROCKY MOUNT        NC      27804      USA       INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
14429             ROSEMARY PEDRETTI                           8929 75TH AVENUE                                                                           GLENDALE           NY      11385      USA       INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
14430             ROSEMARY ROYAL                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
14431             ROSEMARY ZEMANTAUSKI                        207 STONE ST                                                                               SCRANTON           PA      18507        USA     INSURANCE CLAIMS     11/5/2012        X            X              X          UNDETERMINED
14432             ROSEN LESTER J INDEPENDENT EXECUTOR OF      555 W HARRISON ST                                                                          CHICAGO            IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF FRANK POWERS DECEASED
14433             ROSENBLITH ELIJAH                           280 SAINT JOHNS PLACE 2A                                                                   BROOKLYN           NY      11238        USA     TRADE PAYABLE                                                                        $1.84
14434             ROSENFELD BASCIA ASO ALLSTATE INSURANCE     89-11 SUTPHIN BLVD                                                                         JAMAICA            NY      11435        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  COMPANY
14435             ROSENTHAL & ROSENTHAL                       1370 BROADWAY                                                                              NEW YORK           NY      10018        USA     TRADE PAYABLE                                                                     $9,774.34
14436             ROSENTHAL & ROSENTHAL                       1370 BROADWAY                                                                              NEW YORK           NY      10018        USA     TRADE PAYABLE                                                                    $21,965.44
14437             ROSENTHAL & ROSENTHAL INC                   P O BOX 88926                                                                              CHICAGO            IL      60695-1926   USA     TRADE PAYABLE                                                                    $92,711.50
14438             ROSENZWEIG ROBIN AND MARTY                  725 COURT ST                                                                               MARTINEZ           CA      94553        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14439             ROSERO LUIS F                               7951 NW 169 TERR                                                                           MIAMILAKES         FL      33016        USA     TRADE PAYABLE                                                                         $2.77
14440             ROSEWILL INC                                18501 E GALE AVE SUITE 100                                                                 CITY OF INDUSTRY   CA      91745        USA     TRADE PAYABLE                                                                     $1,003.65
14441             ROSHNI CHOPRA                               79 OVERLOOK CIRCLE                                                                         GARNET VALLEY       PA     19060        USA     TRADE PAYABLE                                                                     $2,216.38
14442             ROSIE HERNANDEZ                             2997 CHEVY WAY                                                                             SAN PABLO          CA      94806        USA     INSURANCE CLAIMS     8/10/2017        X            X              X          UNDETERMINED
14443             ROSIE JOHNSON                               6341 S SEELEY AVE                                                                          CHICAGO            IL      60636        USA     INSURANCE CLAIMS     4/6/2018         X            X              X          UNDETERMINED
14444             ROSS CASIANO J                              CARR 358 KM 2 1 INT HOCONUCO BAJO                                                          SAN GERMAN         PR      00683        USA     TRADE PAYABLE                                                                      $394.79
14445             ROSS JOY T                                  317 NORTH 6TH ST                                                                           PADUCAH            KY      42001        USA     TRADE PAYABLE                                                                      $274.49
14446             ROSS KAREN M                                1185 MONROE STREET APT 58                                                                  SALINAS            CA      93906        USA     TRADE PAYABLE                                                                         $1.82
14447             ROSS MOSELEY                                1563 S PERSHING ST                                                                         WICHITA            KS      67218        USA     INSURANCE CLAIMS     10/30/2017                                                  $25,000.00
14448             ROSSANNE ALVARADO                           846 WILCOX AVENUE                                                                          BRONX              NY      10465        USA     INSURANCE CLAIMS     8/30/2017        X            X              X          UNDETERMINED
14449             ROSSI LAW OFFICE                            28 THURBER BLVD                                                                            SMITHFIELD         RI      02917        USA     TRADE PAYABLE                                                                        $81.85
14450             ROSSITER STEVEN                             1001 LAKESHORE DR 300                                                                      LAKE CHARLES       LA      70601        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14451             ROSTON                                      1778 NW 78TH AVE                                                                           HOLLYWOOD           FL     33024        USA     TRADE PAYABLE                                                                      $324.55
14452             ROSY BLUE INC                               529 5TH AVENUE 12TH FL                                                                     NEW YORK           NY      10017        USA     TRADE PAYABLE                                                                   $340,047.38
14453             ROTARY CORPORATION                          2737 E CHAMBERS ST                                                                         PHOENIX            AZ      85040        USA     TRADE PAYABLE                                                                   $264,597.79
14454             ROTHMICHAEL                                 10275 BAR HILL ROAD                                                                        PENN VALLEY        CA      95946        USA     TRADE PAYABLE                                                                      $144.76
14455             ROUND HILL FURNITURE INC                    3640 ZANE TRACE DRIVE                                                                      COLUMBUS           OH      43228        USA     TRADE PAYABLE                                                                    $39,367.24
14456             ROUNDS ALYSSA M                             6791 M-66 SOUTH                                                                            EAST LEROY         MI      49051        USA     TRADE PAYABLE                                                                        $93.26
14457             ROUSE PROPERTIES LLC                        P O BOX 860510                                                                             MINNEAPOLIS        MN      55486-0510   USA     TRADE PAYABLE                                                                     $1,408.26
14458             ROUTTE IRENE                                5416 SE TOLMAN STREET                                                                      PORTLAND           OR      97206        USA     TRADE PAYABLE                                                                         $1.84
14459             ROWAN BRIDAL MICHAEL ROWAN RHO              135 BOYD STREET                                                                            CONNELLSVILLE      PA      15425        USA     TRADE PAYABLE                                                                     $4,623.56
14460             ROWAN JOE                                   92 KENDALL BLVD                                                                            OAKLYN             NJ      08107        USA     TRADE PAYABLE                                                                         $1.80
14461             ROWE JOHN & JOYCE ROWE                      PHILADELPHIA CITY HALL              CHESTNUT ST                                            PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14462             ROWLAND WATER DISTRICT                      PO BOX 513225                                                                              LOS ANGELES        CA      90051-3325   USA     UTILITIES PAYABLE                                                                 $1,394.03
14463             ROWLING ALEXIS M                            711 COBBLESTONE TRAIL                                                                      MACEDON            NY      14502        USA     TRADE PAYABLE                                                                         $1.84


                                                                                                                                     Page 183 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                             Doc 20       Filed 01/18/19
                                                                                                                                 Schedule Entered            01/18/19
                                                                                                                                          E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                 Pg 824 of 1461




                                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                           Address 1                                Address 2               Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                                           (Y/N)
14464             ROXANNE GODFREY                           300 EDGEWOOD PL                                                                                  MINOA               NY      13116-1518   USA     INSURANCE CLAIMS     5/14/2018        X            X              X          UNDETERMINED
14465             ROXANNE MCCARTHY                          9516 67TH STREET                                                                                 KENOSHA             WI      53142        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
14466             ROXIE AND TIM BROWN                       1010 25TH AVENUE SOUTH                                                                           WISCONSIN RAPIDS    WI      54495        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
14467             ROY BAKER OFFICER                         P O BOX 91                                                                                       ALLENHURST          NJ      07711        USA     TRADE PAYABLE                                                                      $190.90
14468             ROY BRANTLY                               110 HICKORY LN                                                                                   GREER               SC      29651        USA     INSURANCE CLAIMS     1/2/2018         X            X              X          UNDETERMINED
14469             ROY COHEN                                 16850 COLLINS AVENUE                                                                             SUNNY ISLES BEACH   FL      33160        USA     TRADE PAYABLE                                                                        $43.56
14470             ROY GABALDON                              315 PASEO DE ONATE                                                                               ESPAÑOLA            NM      87532        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14471             ROY JAMISON                               4734 SOMERSET DRIVE                                                                              RIVERSIDE           CA      92507        USA     INSURANCE CLAIMS     6/14/2018                                                   $10,551.60
14472             ROY MATHEW                                47 EUCLID AVENUE                                                                                 ARDSLEY             NY      10502        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
14473             ROY STAAB JR                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
14474             ROY WRIGHT                                3435 BAPTIST VALLEY ROAD                                                                         CEDAR BLUFF         VA      24609        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
14475             ROY ZAHN                                                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
14476             ROYAL APPLIANCE MANUFACTURING                                                                                                                                                               TRADE PAYABLE                                                                    $33,805.44
14477             ROYAL PLAZA TEXTILES                      14750 ALONDRA BLVD                                                                               LA MIRADA           CA      90638        USA     TRADE PAYABLE                                                                     $5,224.13
14478             ROYAL TINESHIA                            7518 S SAN PEDRO 6                                                                               LOS ANGELES         CA      90003        USA     TRADE PAYABLE                                                                     $1,231.62
14479             ROYBAL JOSHUA                             8150 SW BARNES RD K205                                                                           PORTLAND            OR      97225        USA     TRADE PAYABLE                                                                        $55.44
14480             ROYCE & JOYCE CARR                        44 PINEHURST STREET                                                                              ABILENE             TX      79606        USA     INSURANCE CLAIMS     2/6/2017         X            X              X          UNDETERMINED
14481             ROYCE KYLE                                230 SE 199TH AVE                                                                                 PORTLAND            OR      97233        USA     TRADE PAYABLE                                                                        $53.11
14482             ROZEL JEWELERS INC DEBTOR IN P                                                                                                                                                              TRADE PAYABLE                                                                        $43.92
14483             ROZZA AMBER J                             4405 BRIGHTON BLVD                                                                               MIMS                FL      32754        USA     TRADE PAYABLE                                                                         $1.84
14484             ROZZEN ROBERT F                           RFD 336 EAST RD                                                                                  WEST BROOKFIELD     MA      01585        USA     TRADE PAYABLE                                                                         $7.39
14485             RPI CHESTERFIELD LLC                      PO BOX 849413                                                                                    LOS ANGELES         CA      90084-9413   USA     TRADE PAYABLE                                                                    $40,165.44
14486             RPM AUTO SALES INC                        RPM AUTO SALES INC DARRYL J CHIMKO                                                               BERKLEY             MI      48072        USA     TRADE PAYABLE                                                                      $169.54
                                                            P31016 P O
14487             RUANE SARAH E                             1111 W 9TH STREET                                                                                WILMINGTON          DE      19806        USA     TRADE PAYABLE                                                                         $0.58
14488             RUBBERMAID INC                            75 REMITTANCE DRIVE STE 1167                                                                     CHICAGO             IL      60675        USA     TRADE PAYABLE                                                                   $294,394.80
14489             RUBEN AND SANDRA MEDRANO                  8504 MOUNTAIN ASH DRIVE                                                                          EL PASO             TX      79904        USA     INSURANCE CLAIMS     4/19/2018        X            X              X          UNDETERMINED
14490             RUBEN MARTINEZ                            1983 WRIGHT STREET                                                                               POMONA              CA      91766        USA     INSURANCE CLAIMS     8/26/2016        X            X              X          UNDETERMINED
14491             RUBEN WATKINS                             3475 SHEILA DRIVE                                                                                BIRMINGHAM          AL      35216        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
14492             RUBENSTEIN COGAN & QUICK PC               12 S SUMMIT AVENUE STE 250                                                                       GAITHERSBURG        MD      20877        USA     TRADE PAYABLE                                                                        $29.11
14493             RUBIE JOHNSON                             185 SALEM CHURCH ROAD                                                                            NEWARK              DE      19713        USA     INSURANCE CLAIMS     6/15/2017        X            X              X          UNDETERMINED
14494             RUBIN & ROTHMAN                           1787 VETERANS HIGHWAYS                                                                           ISLANDIA            NY      11749        USA     TRADE PAYABLE                                                                        $25.82
14495             RUBIO CRYSTAL                             1005 ANCHOR AVE                                                                                  ORANGE COVE         CA      93646        USA     TRADE PAYABLE                                                                         $1.82
14496             RUBIO MARINA                              ROYAL PALM AASTROMELIA IG-36                                                                     BAYAMON             PR      00959        USA     TRADE PAYABLE                                                                     $1,149.30
14497             RUBY GADDIS                               1316 WHITEFORD RD                                                                                STREET              MD      21154        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
14498             RUBY GALAXY                               26893 BOUQUET CANYON RD 314                                                                      SANTA CLARITA        CA     91350        USA     TRADE PAYABLE                                                                         $6.75
14499             RUBY GAZA                                 4004 SHEFFIELD DR                                                                                ANTIOCH             CA      94531        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
14500             RUBY MORRIS                               3085 CHURCHILL DRIVE                                                                             FLORISSANT          MO      63033        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
14501             RUBYRED GARMENT MANUFACTURING SAE         1841 PALOS VERDES DR                                                                             LOMITA              CA      90717        USA     TRADE PAYABLE                                                                   $631,703.51
14502             RUCH LESTER F AND LINDA C                 BOND COUNTY COURT HOUSE                  200 W COLLEGE                                           GREENVILLE          IL      62246        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14503             RUCKMAN JUSTIN                            694 ARGONNE AVE NE 3                                                                             ATLANTA             GA      30308        USA     TRADE PAYABLE                                                                      $238.10
14504             RUDY DOLORES PERSONAL REPRESENTATIVE OF   100 N CALVERT ST                                                                                 BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF ROBERT E RUDY SR ET AL
14505             RUDY SANCHEZ                              77 LEMAN RD                                                                                      LOVINGTON           NM      88260        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
14506             RUELAS GARCIA E                           1358 PARK PLEASANT CIRCLE                                                                        SAN JOSE            CA      95127        USA     TRADE PAYABLE                                                                         $3.67
14507             RUF TERENCE JR                            PHILADELPHIA CITY HALL                   CHESTNUT ST                                             PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14508             RUFARO PAIGE                              163 CITY HILL ST                                                                                 NAUGATUCK           CT      06770        USA     INSURANCE CLAIMS     8/3/2018         X            X              X          UNDETERMINED
14509             RUFF BACARI                               4 DOWNEY COURT                                                                                   BOSTON              MA      02125        USA     TRADE PAYABLE                                                                         $0.41
14510             RUFFIN DANIEL L                           33 LAMONT COURT FIRST FLOOR                                                                      BROOKLYN            NY      11225        USA     TRADE PAYABLE                                                                      $946.53
14511             RUGG MANUFACTURING CORP                   554 WILLARD STREET                                                                               LEOMINSTER          MA      01453        USA     TRADE PAYABLE                                                                   $125,474.46
14512             RUGSOURCE INC                             1000 EAST SUGAR CREEK RD                                                                         CHARLOTTE           NC      28205        USA     TRADE PAYABLE                                                                      $255.63
14513             RUIZ ARCANGEL                             CALLE TORTOSA 193 ESTANCIAS CHALETS                                                              SAN JUAN            PR      00926        USA     TRADE PAYABLE                                                                         $2.59
                                                            APARTAD
14514             RUIZ CINTIA R                             CALLE-WCRUZ                                                                                      SABANA SECA         PR      00952        USA     TRADE PAYABLE                                                                       $42.78
14515             RUIZ CONSUELO                             210 W TEMPLE ST                                                                                  LOS ANGELES         CA      90012        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14516             RUIZ EMMANUEL                             HC 4 BOX 9418                                                                                    UTUADO              PR      00641        USA     TRADE PAYABLE                                                                        $6.86
14517             RUIZ FELICIANO J                          HC 80 BOX 7365                                                                                   DORADO              PR      00646        USA     TRADE PAYABLE                                                                        $0.52
14518             RUIZ JULIO E                              16 MASSASOIT ROAD                                                                                WORCESTER           MA      01604        USA     TRADE PAYABLE                                                                       $48.20
14519             RUIZ MANDY                                100 SE 3RD AVE STE 2020 ONE FINANCIAL                                                            FT LAUDERDALE       FL      33394        USA     TRADE PAYABLE                                                                      $100.00
                                                            PLAZA
14520             RUIZ MARTINEZ E                           91 MURRAY AVE APT 33                                                                             WORCESTER           MA      01610        USA     TRADE PAYABLE                                                                      $152.67
14521             RUIZ-ESTURBAN CARMEN A                    6 BROOKWAY TERR 340                                                                              ROSLINDALE          MA      02131        USA     TRADE PAYABLE                                                                        $26.29
14522             RUIZVAZQUEZ KENIA                         469 ROLLSTONE STREET                                                                             FITCHBURG           MA      01420        USA     TRADE PAYABLE                                                                         $1.12
14523             RUKHSANA RIZWAN                           0 41 HAMLIN CT                                                                                   FAIR LAWN           NJ      07410        USA     TRADE PAYABLE                                                                      $389.22
14524             RUMIDIFIER HOME COMFORTS INC                                                                                                                                                                TRADE PAYABLE                                                                        $46.98
14525             RUMYANA GOCHEVA                           41 MURTLE TERRACE                                                                                EAST BRIDGEWATER    MA      02333-1159   USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
14526             RUQAYYAH KARIM                            6512 MUSGRAVE ST                                                                                 PHILADELPHIA        PA      19119        USA     INSURANCE CLAIMS     9/7/2016         X            X              X          UNDETERMINED
14527             RUSH A COVER INC                          4243 W THIRD                                                                                     BATTLEFIELD         MO      65619        USA     TRADE PAYABLE                                                                     $2,076.34
14528             RUSHTON EVELYN INDIVIDUALLY AND AS        155 NORTH MAIN STREET                                                                            EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  JACK RUSHTON DECEASED
14529             RUSSEL FRANK                              544 NORTH ALMA SCHOOL RD UNIT                                                                    MESA                AZ      85201        USA     TRADE PAYABLE                                                                       $191.40
14530             RUSSELL C SIMON                           CHAPTER 13 TRUSTEE P0 BOX 1898                                                                   MEMPHIS             TN      38101        USA     TRADE PAYABLE                                                                       $788.31
14531             RUSSELL C SIMONCHAPTER 13 TRU             RUSSELL C SIMON CHAPTER 13 TRUSTEE P O                                                           MEMPHIS             TN      38101        USA     TRADE PAYABLE                                                                      $1,045.98
                                                            BOX 18
14532             RUSSELL LAURA D                           25677 CORNELIA ST                                                                                SEAFORD             DE      19973        USA     TRADE PAYABLE                                                                         $6.28
14533             RUSSELL MARTINEZ                          17628 ALBURTIS AVE UNIT 27                                                                       ARTESIA             CA      90701        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
14534             RUSSELL RENEE L                           1711 E 111TH PLACE                                                                               LOS ANGELES         CA      90059        USA     TRADE PAYABLE                                                                        $23.78
14535             RUSSELL WARD                              393 SE 11TH ROAD                                                                                 WARRENSBURG         MO      64093        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
14536             RUSSOMANNO VITO                           56 PATERSON ST                                                                                   NEW BRUNSWICK       NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14537             RUTH A STIEBIG                                                                                                                                                                              TRADE PAYABLE                                                                     $2,607.58
14538             RUTH ANN ALLEN                            10 BELIN VILLAGE                         RR2                                                     AVOCA               PA      18641        USA     INSURANCE CLAIMS     6/8/2016         X            X              X          UNDETERMINED
14539             RUTH CHARAMUT                             142 DAVIS STREET                                                                                 OAKVILLE            CT      06795        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
14540             RUTH EDWARDS-POWERS                       154 EDWARDS RD                                                                                   JONESBOROUGH        TN      37659        USA     INSURANCE CLAIMS     3/21/2018        X            X              X          UNDETERMINED
14541             RUTH FERNANDEZ                            51 HANSEN AVE                                                                                    NEW CITY            NY      10956        USA     INSURANCE CLAIMS     10/27/2014       X            X              X          UNDETERMINED
14542             RUTH FERNANDEZ                            51 HANSEN AVE                                                                                    NEW CITY            NY      10956        USA     INSURANCE CLAIMS     10/27/2014       X            X              X          UNDETERMINED
14543             RUTH FILOMENO                             40 WOODPOINT DRIVE 31                                                                            GREENVILLE          SC      29615        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
14544             RUTH MAAS                                                                                                                                                                                   PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                         Page 184 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                  Doc 20                Filed 01/18/19
                                                                                                                                 Schedule Entered            01/18/19
                                                                                                                                          E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                 Pg 825 of 1461




                                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                             Address 1                     Address 2                        Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                                           (Y/N)
14545             RUTHIE JONES                                744 TURTLE CREEK                                                                               SAINT ROSE          LA      70087        USA     INSURANCE CLAIMS     6/7/2018         X            X              X          UNDETERMINED
14546             RUTHIE KING                                 205 JACKSON ST C112                                                                            GULFPORT            MS      39503        USA     TRADE PAYABLE                                                                        $16.39
14547             RUTHIE KING                                 205 JACKSON ST C112                                                                            GULFPORT            MS      39503        USA     TRADE PAYABLE                                                                        $16.39
14548             RUTHIE NORRIS                               2561 STILLMAN ST 117                                                                           SELMA               CA      93662        USA     INSURANCE CLAIMS     12/1/2017        X            X              X          UNDETERMINED
14549             RUYI DESIGN & MANUFACTURE INC               1410 BROADWAY SUITE 1206                                                                       NEW YORK            NY      08550        USA     TRADE PAYABLE                                                                   $119,069.64
14550             RUZE INC                                    5436 ARROW HIGHWAY STE H                                                                       MONTCLAIR           CA      91763        USA     TRADE PAYABLE                                                                      $796.35
14551             RUZZANO CATHERINE INDIVIDUALLY AND AS THE   250 BENEFIT ST                                                                                 PROVIDENCE          RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTOR FOR THE ESTATE OF JOHN RUZZANO

14552             RWL MARKETS                                 8868 RESEARCH BLVD                                                                             AUSTIN               TX     78758        USA     TRADE PAYABLE                                                                      $299.69
14553             RYAN BALA                                   17676 BAY CIRCLE                                                                               FOUNTAIN VALLEY     CA      92708        USA     INSURANCE CLAIMS     3/1/2018         X            X              X          UNDETERMINED
14554             RYAN BAUMAN                                 9306 PAUL DRIVE                                                                                MANASSAS PARK       VA      20111        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
14555             RYAN DANIEL                                 326 COUNTY ROUTE 93                                                                            SLATE HILL          NY      10973        USA     TRADE PAYABLE                                                                         $1.84
14556             RYAN DOSETAREH                              1268 ARBORVISTA DR                                                                             ATLANTA             GA      30329        USA     TRADE PAYABLE                                                                      $319.90
14557             RYAN FORTNER                                1104 CULPEPPER LN                                                                              RALEIGH             NC      27610        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
14558             RYAN GIBB                                   P O BOX 2046                                                                                   SALEM               OR      97308        USA     TRADE PAYABLE                                                                        $86.55
14559             RYAN GIOFFRE                                1812 HUNTINGTON RD                                                                             GREENSBORO          NC      27408-7226   USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
14560             RYAN KATS                                   311 9TH ST                                                                                     SHELDON             IA      51201        USA     TRADE PAYABLE                                                                        $65.75
14561             RYAN KEODALAH                               9636 50TH AVENUE SOUTH                                                                         SEATTLE             WA      98118        USA     INSURANCE CLAIMS     8/14/2018                                                    $1,892.66
14562             RYAN NALASCHI                               UNKNOWN                                                                                        UNKNOWN             TN                   USA     INSURANCE CLAIMS     3/17/2018        X            X              X          UNDETERMINED
14563             RYAN ORTIZ                                  NA                                                                                             PROVO               UT      84601        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
14564             RYAN REED                                                                                                                                                                                   INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
14565             RYAN SCALES                                                                                                                                                                                 PENDING LITIGATION                    X            X              X          UNDETERMINED
14566             RYAN SEGRAVES                               2340 WHEATSLAND                                                                                WILLIAMSPORT        PA      17701        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
14567             RYAN SIEBERT                                600 OLD COUNTRY ROAD          SUITE 323                                                        GARDEN CITY         NY      11530        USA     INSURANCE CLAIMS     9/25/2015        X            X              X          UNDETERMINED
14568             RYAN TOBIN                                  2860 CARRIE TRACE                                                                              SEMMES              AL      36575        USA     INSURANCE CLAIMS     7/16/2017        X            X              X          UNDETERMINED
14569             RYAN VANESSA M                              21084 ATLANTA RD                                                                               SEAFORD             DE      19973        USA     TRADE PAYABLE                                                                         $0.93
14570             RYDZEWSKI RICHARD R                         60 CENTRE ST                                                                                   NEW YORK            NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14571             RYLES JOSEPH W                              9808 CLANFORD ROAD                                                                             RANDALLSTOWN        MD      21133        USA     TRADE PAYABLE                                                                         $1.09
14572             RYSTON SNYDER                               674 SOUTH BAYWOOD AVENUE                                                                       SAN JOSE            CA      95128        USA     INSURANCE CLAIMS     7/15/2012        X            X              X          UNDETERMINED
14573             RYZNAL LISA                                 920 RICHLAND DR                                                                                VIRGINIA BEACH      VA      23464        USA     TRADE PAYABLE                                                                      $300.00
14574             RZ ALTERNATOR INC                           73 E PROVIDENCIA AVE                                                                           BURBANK             CA      91502        USA     TRADE PAYABLE                                                                      $143.58
14575             S & J DIAMOND CORP                          415 MADISON AVE SUITE 800                                                                      NEW YORK            NY      10017        USA     TRADE PAYABLE                                                                    $21,754.80
14576             S & J WHOLESALE LLC                         7335 ROYAL HARBOUR CIRCLE                                                                      OOLTEWAH            TN      37363        USA     TRADE PAYABLE                                                                     $3,029.00
14577             S ASSOCIATION ROCKPOINTE HOMEOWNER                                                                                                                                                          INSURANCE CLAIMS     7/4/2017         X            X              X          UNDETERMINED
14578             S AYODEJI                                                                                                                                                                                   TRADE PAYABLE                                                                     $2,282.71
14579             S CROMWEL MARY PALMER AND DOBB              3638 LOVEJOY CT NE                                                                             OLYMPIA             WA      98506        USA     INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
14580             S DELAWARE SURGERY CENTER                   CO ALEXANDER FUNK ESQUIRE 4                                                                    DOVER               DE      19901        USA     TRADE PAYABLE                                                                      $327.41
14581             S H LEE CORP DBA MICOMP                     1930 E DEVON AVE                                                                               ELK GROVE VILLAGE   IL      60007        USA     TRADE PAYABLE                                                                      $375.67
14582             S M DIAMOND CORPORATION                     542 ALMEDA MALL                                                                                HOUSTON             TX      77075        USA     TRADE PAYABLE                                                                        $42.68
14583             S&B COMMERCE INC                            PO BOX 221                                                                                     PANACEA             FL      32346        USA     TRADE PAYABLE                                                                     $3,275.26
14584             S&L CLASSICS INC                            251 WALSH AVE SUITE 300                                                                        NEW WINDSOR          NY     12553        USA     TRADE PAYABLE                                                                        $52.68
14585             S&S SUPPLY INC                              10368 MAMMOTH AVE                                                                              BATON ROUGE         LA      70814        USA     TRADE PAYABLE                                                                        $84.82
14586             SAACHI INC                                  364 JENNIFER LANE                                                                              ROSELLE             IL      60172        USA     TRADE PAYABLE                                                                      $149.33
14587             SAAD MOAKHER                                840 VERMONT ST                                                                                 OAKLAND             CA      94610        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
14588             SAAD MOAKHER                                840 VERMONT ST                                                                                 OAKLAND             CA      94610        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
14589             SAADATU DAUDA                               2793 SPRINGBLUFF LN                                                                            BUFORD              GA      30519        USA     INSURANCE CLAIMS     3/19/2018        X            X              X          UNDETERMINED
14590             SABAHATE MUSTAFAJ                           26 LARKSPUR LN                                                                                 YONKERS             NY      10704        USA     INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
14591             SABRINA GRISSOM                             215 OAKDALE ST                                                                                 MARTINSVILLE        VA      24112        USA     INSURANCE CLAIMS     7/18/2017        X            X              X          UNDETERMINED
14592             SABRINA JENKS                               1860 AMBROSE ROAD                                                                              AMBROSE             GA      31512        USA     INSURANCE CLAIMS     5/22/2018        X            X              X          UNDETERMINED
14593             SAC EDMUND                                  50 W WASHINGTON ST 801                                                                         CHICAGO             IL      60602        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14594             SAC-ANDERSON SVETLANA                       235 CHURCH ST                                                                                  NEW HAVEN           CT      06510        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14595             SAC-BAKER TRISTA                            175 MAIN ST                                                                                    BURLINGTON          VT      05401        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14596             SAC-BREAUX MICHELLE A                       118 W MILL ST                                                                                  LAKE CHARLES        LA      70601        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14597             SAC-FATALITY-MORAN ESTHER; INDIVIDUALLY     3677 US-2                                                                                      NORTH HERO          VT      05474        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AND NEXT OF KIN TO TONY MORAN; DECEASED
                  AND AS ADMINISTRATOR OF THE ESTATE OF
                  TONY MORAN
14598             SAC-FISHBURN CLAUDE                         270 S TEJON ST                                                                                 COLORADO SPRINGS    CO      80903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14599             SAC-GREEN TREMELLE                          500 POYDRAS ST                                                                                 NEW ORLEANS         LA      70130        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14600             SAC-GREEN TREMELLE E ASO STATE FARM         924 DAVID DR                                                                                   METAIRIE            LA      70003        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MUTUAL AUTOMOTIVE INSURANCE COMPANY
14601             SACHA JOSEPH                                10181 CLAIRINA WAY                                                                             ELK GROVE           CA      95757        USA     INSURANCE CLAIMS     8/30/2017        X            X              X          UNDETERMINED
14602             SAC-HANSEN KURT                             417 S CLINTON ST                                                                               IOWA CITY           IA      52240        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14603             SAC-JONES ALICE AND GABRIEL                 49 SAN JACINTO ST 303                                                                          HOUSTON             TX      77002        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14604             SAC-MABRY BRITTANY                          4 SUMMIT AVE                                                                                   HAGERSTOWN          MD      21740        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14605             SAC-MARKEY NICKLOS                          95 WASHINGTON ST                                                                               HARTFORD            CT      06106        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14606             SACOLIC CARROL INDIVIDUALLY AND AS          PHILADELPHIA CITY HALL        CHESTNUT ST                                                      PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX FOR THE ESTATE OF KENNETH R
                  SACOLIC
14607             SAC-PETERSON STEVEN                         3131 W DURANGO ST                                                                              PHOENIX             AZ      85009        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14608             SACRAMENTO DEPARTMENT OF CSS                P O BOX 419058                                                                                 RANCHO CORDOVA      CA      957419058    USA     TRADE PAYABLE                                                                      $155.54
14609             SACRAMENTO SUBURBAN WATER DISTRICT          3701 MARCONI AVE              ATTN: CUSTOMER SERVICE                                           SACRAMENTO          CA      95821        USA     UTILITIES PAYABLE                                                                  $153.58
14610             SAC-READER BRANDY M; AND MAZY READER A                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MINOR; BNF BRANDY M READER
14611             SAC-RODRIGUEZ MADELALUZ INDIVIDUALLY AND                                                                                                                                                    PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AS THE ADMINISTRATOR OF THE ESTATE OF
                  GERARDO RODRIGUEZ ZONIGA DECEASED AND
                  CHRISTINA RODRIGUEZ INDIVIDUALLY
14612             SAC-TRAPANI JOSEPH A                        1 GRANITE PL N400                                                                              CONCORD             NH      03301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14613             SADIE BROWN                                 1004 S MAIN ST                                                                                 PLEASANTVILLE       NJ      08232        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
14614             SADLER AHMAD J                              3941 LYNDALE AVE                                                                               BALTIMORE           MD      21213        USA     TRADE PAYABLE                                                                        $1.85
14615             SADLER SR; ALLEN R                          100 N CALVERT ST                                                                               BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14616             SAED AHMAD S                                22671 VIA SANTA ROSA                                                                           MISSION VIEJO       CA      92691        USA     TRADE PAYABLE                                                                        $1.83
14617             SAENZ LAURA                                 16 ODYSSEY LN                                                                                  DEDHAM              MA      02026        USA     TRADE PAYABLE                                                                        $0.84
14618             SAETERN LOU                                 8258 FIELDPOPPY CIRCLE                                                                         SACRAMENTO          CA      95828        USA     TRADE PAYABLE                                                                      $825.91
14619             SAEYANG MARIE                               7810 BETTY LOU DR                                                                              SACRAMENTO          CA      95828        USA     TRADE PAYABLE                                                                       $27.44
14620             SAFA KYLIE                                  5415 STILL BROOKE AVE NW                                                                       ALBUQUERQUE         NM      87120        USA     TRADE PAYABLE                                                                      $424.96


                                                                                                                                         Page 185 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                        Doc 20            Filed 01/18/19
                                                                                                                                    Schedule Entered            01/18/19
                                                                                                                                             E/F: Part 3 Question 1      00:55:49                      Main Document                                                                                  Case Number: 18-23537
                                                                                                                                    Pg 826 of 1461




                                                                                                                                                                                                                                                         Contingent

                                                                                                                                                                                                                                                                      Unliquidated

                                                                                                                                                                                                                                                                                     Disputed
Row No. Account   Creditor's Name                              Address 1                           Address 2                    Address 3         Address 4     City                 State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                             Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                to
                                                                                                                                                                                                                                                                                                                Offset
                                                                                                                                                                                                                                                                                                                (Y/N)
14621             SAGE GROUP CORP                              333 MAPLE AVE E 200                                                                              VIENNA               VA       22180        USA     TRADE PAYABLE                                                                     $6,812.84
14622             SAGITTARIUS SPORTING GOODS CO LTD            NO 1 INDUSTRIAL DISTRICT            XINCUN HOUXI JIMEI                                           XIAMEN               FUJIAN                        TRADE PAYABLE                                                                    $51,516.48
14623             SAGON CHRISTEN                               1304 MCDANIEL LANE SE APT 101                                                                    LACEY                WA       98503        USA     TRADE PAYABLE                                                                         $3.69
14624             SAH VIJAY K                                  304GARTH TER                                                                                     GAITHERSBURG         MD       20879        USA     TRADE PAYABLE                                                                      $125.32
14625             SAHIL JAIN                                   550 SOUTH HILL STREET                                                                            LOS ANGELES          CA       90013        USA     TRADE PAYABLE                                                                      $100.76
14626             SAID ROUCHDY FATIMA YAMOUN KHALIL            851 GRAND CONCOURSE 111                                                                          BRONX                NY       10451        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ROUCHDY AIMAN ROUCHDY FATIMA ROUCHDY

14627             SAINT PAUL REGIONAL WATER SERVICES           1900 RICE STREET                                                                                 SAINT PAUL           MN       55113-6810   USA     UTILITIES PAYABLE                                                                 $1,473.59
14628             SAINT-GOBAIN ABRASIVES INC                   P O BOX 911662                                                                                   DALLAS               TX       75391-1662   USA     TRADE PAYABLE                                                                    $24,138.70
14629             SAINTVILME STEPHANIE                         3720 OLEANDER TERRACE                                                                            RIVIERA BEACH        FL       33404        USA     TRADE PAYABLE                                                                         $1.84
14630             SAKAR INTERNATIONAL INC                      195 CARTER DRIVE                                                                                 EDISON               NJ       08817        USA     TRADE PAYABLE                                                                    $86,389.47
14631             SAKEENA ALIKHAN                              7697 MICAWBER ROAD NE                                                                            WARREN               OH       44484        USA     INSURANCE CLAIMS     11/1/2016        X            X              X          UNDETERMINED
14632             SAKEENA DANIEL                               2611 WEST 42ND STREET                                                                            LOS ANGELES          CA       90008        USA     INSURANCE CLAIMS     8/19/2018        X            X              X          UNDETERMINED
14633             SAL & CLAIRE ABRAHAM                         702 WARBURTON AVE                                                                                YONKERS              NY       10701        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
14634             SAL AND SHARON MODICA                        75 COMPTON AVE                                                                                   HAZLET TOWNSHIP      NJ       07734        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
14635             SALAH SALMA                                  188 MOUNT AIRY STREET                                                                            ST PAUL              MN       55130        USA     TRADE PAYABLE                                                                         $1.84
14636             SALAMANCA JENNIFER J                         212 SECOR RD                                                                                     MAHOPAC              NY       10541        USA     TRADE PAYABLE                                                                        $87.90
14637             SALAMEH AHMED S                              8658 W SUNSHINE LN                                                                               ORLAND PARK          IL       60462        USA     TRADE PAYABLE                                                                         $5.55
14638             SALAS ADRIANA M                              1070 DUNDAS ST                                                                                   LOS ANGELES          CA       90063        USA     TRADE PAYABLE                                                                        $28.81
14639             SALAS JONELL E                               427 BORDER STREET UNIT 2                                                                         EAST BOSTON          MA       02128        USA     TRADE PAYABLE                                                                         $1.85
14640             SALAS MARCOS A                               HC-01- BOX 6164                                                                                  CANOVANAS            PR       00729        USA     TRADE PAYABLE                                                                      $574.42
14641             SALAZAR EDGAR                                1802 BARBARA WORTH DR APT 4                                                                      EL CENTRO            CA       92243        USA     TRADE PAYABLE                                                                        $36.58
14642             SALAZAR LETICIA G                            27524 SPENCER CT UNIT 202                                                                        CANYON COUNTRY       CA       91387        USA     TRADE PAYABLE                                                                         $1.84
14643             SALDANA MARIBEL                              717 S FORD BLVD A                                                                                LOS ANGELES          CA       90022        USA     TRADE PAYABLE                                                                      $252.62
14644             SALDANA SARAH                                141 DRIFTWOOD DR                                                                                 EL CENTRO            CA       92243        USA     TRADE PAYABLE                                                                         $1.83
14645             SALDANACLARISA R                             9315 JORWOODS                                                                                    SAN ANTONIO          TX       78250        USA     TRADE PAYABLE                                                                      $178.53
14646             SALESONE LLC                                 16 FITCH STREET                                                                                  NORWALK              CT       06855        USA     TRADE PAYABLE                                                                   $124,164.70
14647             SALIDO FLOR                                  210 CARRIZO                                                                                      SUNLAND PARK         NM       88063        USA     TRADE PAYABLE                                                                        $11.06
14648             SALIM JENNY A                                4528 BRIDGETON LANE                                                                              ORLANDO              FL       32817        USA     TRADE PAYABLE                                                                        $16.16
14649             SALINA RODRIGUEZ                                                                                                                                                                                 PENDING LITIGATION                    X            X              X          UNDETERMINED
14650             SALINAS JOHANNA A                            158 BLAINE ST APT D                                                                              SANTA CRUZ           CA       95060      USA       TRADE PAYABLE                                                                      $245.61
14651             SALINE COUNTY DISTRICT COURT                 300 WEST ASH ROOM 307 PO BOX 1760                                                                SALINE               KS       67402      USA       TRADE PAYABLE                                                                        $39.28
14652             SALIRAJ PRO LLC                              2522 KODIAK CRICLE                                                                               EULESS               TX       76039      USA       TRADE PAYABLE                                                                         $0.76
14653             SALLIE GREGORY                               9436 RIDGE RD                                                                                    ARVONIA              VA       23004      USA       INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
14654             SALLY & MIKE BOYER                           19 BENJAMIN ROAD                                                                                 SHIRLEY              MA       01464      USA       INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
14655             SALLY CARDENAS                               1313 PARKHILL STREET                                                                             COLUSA               CA       95932      USA       INSURANCE CLAIMS     5/11/2018        X            X              X          UNDETERMINED
14656             SALLY CLARKE                                 5232 EAST VALENCIA DRIVE                                                                         ORANGE               CA       92869      USA       INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
14657             SALLY HARREN                                 1016 BRAMBLE TRAIL                                                                               MURFREESBORO         TN       37129      USA       INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
14658             SALLY ROSCOE                                 13580 ANNULET DR                                                                                 ROCKTON              IL       61072      USA       INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
14659             SALLY SOMMA                                  UNKNOWN                                                                                                               NJ                  USA       INSURANCE CLAIMS     8/16/2014        X            X              X          UNDETERMINED
14660             SALMON RUN SHOPPING CENTER LLC               P O BOX 8000 DEPT 237                                                                            BUFFALO              NY       14267      USA       TRADE PAYABLE                                                                    $12,062.99
14661             SALT RIVER PROJECT80062                      PO BOX 80062                                                                                     PRESCOTT             AZ       86304-8062 USA       UTILITIES PAYABLE                                                                $56,850.17
14662             SALUD HERNANDEZ                              16 JEHL AVE                                                                                      FREEDOM              CA       95019      USA       INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
14663             SALUSTINA GOMEZ DE PERALTA                   1031 NEWTON STREET                                                                               NORTH BRUNSWICK      NJ       08902      USA       INSURANCE CLAIMS     8/5/2016         X            X              X          UNDETERMINED
14664             SALVADOR & ELIZABETH DIMAGGIO                2108 BUR COURT                                                                                   METAIRIE             LA       70001      USA       INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
14665             SALVADOR FERRARO                             3006 E BRAINERD ST                                                                               PENSACOLA            FL       32503-6403 USA       INSURANCE CLAIMS     6/13/2018        X            X              X          UNDETERMINED
14666             SALVATI LOUIS                                1204 EST COURT ST                                                                                TARPON SPRINGS       FL       34689      USA       TRADE PAYABLE                                                                      $240.45
14667             SALVATORE YOVIENE                            4464 SHADDYRIDGE DRIVE                                                                           HAMBURG              NY       14075      USA       INSURANCE CLAIMS     1/25/2017        X            X              X          UNDETERMINED
14668             SALWA TAWIL                                  106 HOLIDAY LANE                                                                                 RIVER VALE           NJ       07675      USA       INSURANCE CLAIMS     7/21/2018        X            X              X          UNDETERMINED
14669             SAM & BRENDA BARBAT                          1718 JAMACHA ROAD                                                                                EL CAJON             CA       92019      USA       INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
14670             SAM ASH MUSIC CORPORATION                    278 DUFFY AVENUE                                                                                 HICKSVILLE           NY       11801      USA       TRADE PAYABLE                                                                     $1,507.62
14671             SAM CASSANDRA REED                           300 SOUTH IBERIA STREET                                                                          NEW IBERIA           LA       70560      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
14672             SAM KUMAR                                    310 A PADRE BLVD                    UNIT 1302                                                    SOUTH PADRE ISLAND   TX       78597      USA       INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
14673             SAM SPERON                                   950 N NW HIGHWAY SUITE 102                                                                       PARK RIDGE           IL       60088      USA       TRADE PAYABLE                                                                     $1,948.08
14674             SAM TUCKER LLC                               2625 KOTTER AVE                                                                                  EVANSVILLE           IN       47715      USA       TRADE PAYABLE                                                                      $525.77
14675             SAM YAGUDAEV                                 71 W 47ST SUITE 703                                                                              NEW YORK             NY       10036      USA       TRADE PAYABLE                                                                      $107.96
14676             SAMAD & NAUSHEEN SAJANLAL                    6505 TAPROCK DRIVE                                                                               MCKINNEY             TX       75070      USA       INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
14677             SAMANTHA LEBARON                             2665 S 1880 E                                                                                    CANE BEDS            AZ                  USA       INSURANCE CLAIMS     3/22/2014        X            X              X          UNDETERMINED
14678             SAMANTHA MOORE                               4100 W 21ST PLACE                                                                                CHICAGO              IL       60623      USA       INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
14679             SAMANTHA SCOTTI                                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
14680             SAMANTHA TIEFENTHALER                        16 BARDSEY DRIVE                                                                                 SCHAUMBURG           IL       60194        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
14681             SAMD LIMITED                                 ROOM 1302 XIN CHUANGJU BUILDING     NO 123 TIYUXI RD                                             GUANGZHOU            GUANG    510623               TRADE PAYABLE                                                                   $214,776.07
                                                                                                                                                                                     DONG
14682             SAMEER AWEIDAH                               2881 W 133 AVE                                                                                   BROOMFIELD           CO       80020        USA     INSURANCE CLAIMS     2/13/2016        X            X              X          UNDETERMINED
14683             SAMI UMIT D                                  106 CAMBON AVE                                                                                   ST JAMES             NY       11780        USA     TRADE PAYABLE                                                                       $99.49
14684             SAMIA DORI J AS PERSONAL REPRESENTATIVE OF   250 BENEFIT ST                                                                                   PROVIDENCE           RI       02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF JOHN C DEGRAZIA DECEASED AND
                  ELIZABETH DEGRAZIA INDIVIDUALLY AND AS
                  SURVIVING SPOUSE
14685             SAMIL SOLUTION COLTD                         RIO BUILDING 6F YEOKSAM-RO 170      GANGNAM-GU                                                   SEOUL                         06248                TRADE PAYABLE                                                                   $174,777.00
14686             SAMIRA MAJEED                                337 WHEELERS FARMS ROAD                                                                          MILFORD              CT       06461        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
14687             SAMMIE WICKS                                 2710 N GRAND AVE                                                                                 CONNERSVILLE         IN       47331        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
14688             SAMMY CHAN                                   4700 MILLER DRIVE SUITE H                                                                        TEMPLE CITY          CA       91780        USA     TRADE PAYABLE                                                                       $605.11
14689             SAMOA EDWARD                                 1564 AVALANCH LOOP UN B                                                                          CLOVIS               NM       88101        USA     TRADE PAYABLE                                                                         $10.59
14690             SAMPLE OMARI H                               594 ROBIN RIDGE                                                                                  STONE MOUNTAIN       GA       30087        USA     TRADE PAYABLE                                                                         $83.58
14691             SAMSONITE LLC                                575 WEST STREET                     SUITE 110                                                    MANSFIELD            MA       02048        USA     TRADE PAYABLE                                                                         $71.72
14692             SAMSUNG ELECTRONICS AMERICA HA               85 CHALLENGER ROAD 7TH FLOOR                                                                     RIDGEFIELD PARK      NJ       07660        USA     TRADE PAYABLE                                                                  $8,057,238.73
14693             SAMUEL & JANE HOWARD                         214 HIGHBOURNE DR                                                                                GREENVILLE           SC       29615        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
14694             SAMUEL ANTWAYNIA                             3736 SALENA STREET                                                                               SAINT LOUIS          MO       62203        USA     TRADE PAYABLE                                                                         $92.95
14695             SAMUEL BLIBAUM                               40 YORK ROAD 300                                                                                 TOWSON               MD       21204        USA     TRADE PAYABLE                                                                       $139.26
14696             SAMUEL BRITO                                 8714 N MEADOWVIEW CIRCLE                                                                         TAMPA                FL       33625        USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
14697             SAMUEL BRYANT P AND ANNETTE E SAMUEL HIS     100 N CALVERT ST                                                                                 BALTIMORE            MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
14698             SAMUEL K AMEYAW                              327 ST MARYS AVE E                                                                               LA PLATA             MD       20646        USA     TRADE PAYABLE                                                                      $705.07
14699             SAMUEL LUCINE                                4111 NW 88TH AVENUE APT 103                                                                      CORAL SPRINGS        FL       33065        USA     TRADE PAYABLE                                                                        $1.85
14700             SAMUEL SOTELO                                3402 WEST BLOOMFIELD ROAD                                                                        PHOENIX              AZ       85029        USA     INSURANCE CLAIMS     7/22/2018        X            X              X          UNDETERMINED
14701             SAMUEL TOWNSEND                              11554 SOUTH PERRY AVE                                                                            CHICAGO              IL       60628        USA     INSURANCE CLAIMS     7/12/2013        X            X              X          UNDETERMINED


                                                                                                                                            Page 186 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                         18-23537-rdd                               Doc 20                Filed 01/18/19
                                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                                  E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                         Pg 827 of 1461




                                                                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name                        Address 1                                  Address 2                         Address 3         Address 4    City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                               Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                                                                  (Y/N)
14702             SAMUEL WEECATLER                       45-438 PUAHUULA PLACE                                                                                       KANEOHE            HI      96744        USA     INSURANCE CLAIMS     6/10/2018        X            X              X          UNDETERMINED
14703             SAMUELS CAMERON S                      413 BOWLINE DRIVE                                                                                           VACAVILLE          CA      95687        USA     TRADE PAYABLE                                                                        $10.96
14704             SAN ANTONIO WATER SYSTEM TX            PO BOX 2990                                                                                                 SAN ANTONIO        TX      78299-2990   USA     UTILITIES PAYABLE                                                                 $1,535.77
14705             SAN BENITO DCSS                        220 SAN FELIPE ROAD                                                                                         HOLLISTER          CA      950233023    USA     TRADE PAYABLE                                                                      $600.08
14706             SAN BERNARDINO CNTY SHERIFF            157 W 5TH ST 3RD FL                                                                                         SAN BERNARDINO     CA      92415        USA     TRADE PAYABLE                                                                     $1,020.05
14707             SAN BERNARDINO COUNTY SHERIFF          8303 HAVEN AVE                                                                                              RANCHO CUCAMONGA   CA      91730        USA     TRADE PAYABLE                                                                      $304.99
14708             SAN DIEGO GAS & ELECTRIC               PO BOX 25111                               SDG&E                                                            SANTA ANA          CA      92799-5111   USA     UTILITIES PAYABLE                                                                  $510.59
14709             SAN FELIPE PROPERTIES INC              BLUMENFELD ASSOC CO BOOKKEEPING            BLUMENFELD ASSOC CO BOOKKEEPING                                  WOODLAND           CA      95776        USA     TRADE PAYABLE                                                                    $13,312.50
14710             SAN GABRIEL VALLEY WATER COMPANY       PO BOX 5970                                                                                                 EL MONTE           CA      91734-1970   USA     UTILITIES PAYABLE                                                                 $1,028.46
14711             SAN JOAQUIN COUNTY SHERIFF             7000 MICHAEL N CANLIS BLVD                                                                                  FRENCH CAMP        CA      95231        USA     TRADE PAYABLE                                                                        $39.56
14712             SAN JOSEEVERGREEN COMM COLL                                                                                                                                                                        TRADE PAYABLE                                                                        $50.00
14713             SAN MATEO SHERIFF                      400 COUNTY CTR                                                                                              REDWOOD CITY       CA      94016        USA     TRADE PAYABLE                                                                        $12.75
14714             SAN SOPHNAREE                          5828 BURRELL AVE                                                                                            NORFOLK            VA      23518        USA     TRADE PAYABLE                                                                         $1.34
14715             SANCHEZ ANTHONY                        RES BENIGNO FERNANDEZ GARCIA EDIF 12 APT                                                                    CAYEY              PR      00736        USA     TRADE PAYABLE                                                                     $3,897.20
                                                         91
14716             SANCHEZ DENNIS                         4142 W KAMERLING                                                                                            CHICAGO            IL      60651        USA     TRADE PAYABLE                                                                         $1.76
14717             SANCHEZ GARCIA JUAN E                  MANSIONES DE MONTE CASINO II CALLE                                                                          TOA ALTA           PR      00953        USA     TRADE PAYABLE                                                                         $1.84
                                                         GAVIOTA G-16 BUZON 627
14718             SANCHEZ HECTOR                         1715 WOOD DUCK DRIVE                                                                                        JOHNSTOWN          CO      80534        USA     TRADE PAYABLE                                                                       $10.00
14719             SANCHEZ ISABEL                         7887EUHL1215                                                                                                TUCSON             AZ      85710        USA     TRADE PAYABLE                                                                       $28.86
14720             SANCHEZ JOSE A                         2900 REDWOOD NATIONAL DRIVE 6806                                                                            ORLANDO            FL      32837        USA     TRADE PAYABLE                                                                      $414.76
14721             SANCHEZ JUAN R                         1791 S SAN JACINTO DR                                                                                       TUCSON             AZ      85713        USA     TRADE PAYABLE                                                                       $72.54
14722             SANCHEZ JUSTINE                        954 W DUARTE ROAD                                                                                           MONROVIA           CA      91016        USA     TRADE PAYABLE                                                                        $1.83
14723             SANCHEZ KIMBERLI S                     745 S TUDOR PL                                                                                              TUCSON             AZ      85710        USA     TRADE PAYABLE                                                                        $3.63
14724             SANCHEZ LOURDES M                      904 SOUTH 16TH STREET                                                                                       LAFAYETTE          IN      47905        USA     TRADE PAYABLE                                                                       $22.82
14725             SANCHEZ MARIBEL                        2952 N PARKSIDE                                                                                             CHICAGO            IL      60634        USA     TRADE PAYABLE                                                                        $1.84
14726             SANCHEZ MONICA                         14 WEST JEFFERSON STREET                                                                                    JOLIET             IL      60432        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14727             SANCHEZ ROBERTO                        265 N BROADWAY                                                                                              BLYTHE             CA      92225        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14728             SANCHEZ SOPHIA                         1855 SOUTH WILSON RD LOT 325                                                                                RADCLIFF           KY      40160        USA     TRADE PAYABLE                                                                        $9.10
14729             SANCHEZ VANESSA                        402 SOUTH B STREET                                                                                          LAKE WORTH         FL      33460        USA     TRADE PAYABLE                                                                       $76.11
14730             SANCHIRICO ROBERT                      60 CENTRE ST                                                                                                NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14731             SANDE L MACALUSO MARSHAL               PO BOX 67164                                                                                                ROCHESTER          NY      14617        USA     TRADE PAYABLE                                                                        $1.39
14732             SANDE L MACALUSO MARSHAL               PO BOX 67164                                                                                                ROCHESTER          NY      14617        USA     TRADE PAYABLE                                                                       $33.13
14733             SANDEEP LULLA                          4015 ROBERT CREST LANE                                                                                      SUWANNEE           GA      30024        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
14734             SANDERS ANNETTE INDIVIDUALLY AND AS    250 BENEFIT ST                                                                                              PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SURVIVING SPOUSE OF THE LATE DONALD
                  SANDERS ET AL
14735             SANDERS BRENNAN C                      1475 NE FITH ST 101                                                                                         MERIDIAN           ID      83642        USA     TRADE PAYABLE                                                                         $3.87
14736             SANDERS COLLECTION                     PO BOX 575                                                                                                  HILLBURN           NY      10931        USA     TRADE PAYABLE                                                                     $2,534.96
14737             SANDERS GROVER                         11811 BEACON AVE                                                                                            KANSAS CITY        MO      64134        USA     TRADE PAYABLE                                                                         $5.40
14738             SANDERS SYMPHONI                       9229 SOUTH FOREST AVENUE                                                                                    CHICAGO            IL      60619        USA     TRADE PAYABLE                                                                        $33.59
14739             SANDERS TAUNA                          281 NIGHTINGALE RD                                                                                          COLUMBUS           GA      31907        USA     TRADE PAYABLE                                                                        $12.92
14740             SANDERSON KIMBERLY                     15382 EAGLE BAY WAY                                                                                         APPLE VALLEY       MN      55124        USA     TRADE PAYABLE                                                                      $100.00
14741             SANDIE KIDD                            336 CIMARRON DRIVE                                                                                          FLORESVILLE        TX      78114        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
14742             SANDOVAL VICTOR                        1405 ELLINGTON ST                                                                                           DELANO             CA      93215        USA     TRADE PAYABLE                                                                         $6.44
14743             SANDRA & EARL WHITE                    2121 JEFFERSON HIGHWAY                                                                                      LOUISA             VA      23093        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
14744             SANDRA & ROBERT WALIZER & HOLTZAPFEL   417 KARIN STREET                                                                                            IRONTON            OH      45638        USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
14745             SANDRA & SHERWIN GOLDSOBEL             6511 W OLYMPIC BOULEVARD                                                                                    LOS ANGELES        CA      90048        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
14746             SANDRA AND ARNOLD FOX                  8618 S KINGSTON AVENUE                                                                                      CHICAGO            IL      60617        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
14747             SANDRA BAGWELL                                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
14748             SANDRA BALLESTEROS & THOMAS MCGEE      10124 PASSARO WAY                                                                                           ELK GROVE          CA      95757        USA     INSURANCE CLAIMS     11/11/2017       X            X              X          UNDETERMINED
14749             SANDRA BECERRA                         12854 ALONA ST                                                                                              MORENO VALLEY      CA      92553        USA     INSURANCE CLAIMS     5/6/2018                                                        $23.63
14750             SANDRA BEE                             270 WEST CANYON ROAD                                                                                        BLOOMINGTON        ID      83223        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
14751             SANDRA BLEVINS                         147 PHEDON PKWY                                                                                             MIDDLETOWN         CT      06457        USA     INSURANCE CLAIMS     10/15/2018       X            X              X          UNDETERMINED
14752             SANDRA CARR                            2050 S GARNET ST                                                                                            PHILADELPHIA       PA      19145        USA     INSURANCE CLAIMS     5/2/2018         X            X              X          UNDETERMINED
14753             SANDRA CASTILLO                        125 ROOSEVELT STREET                                                                                        PORT ISABEL        TX      78578        USA     INSURANCE CLAIMS     8/12/2017        X            X              X          UNDETERMINED
14754             SANDRA CHRISTENBURY                    123 ADAMS COURT                                                                                             NEWPORT            NC      28570        USA     INSURANCE CLAIMS     3/18/2010                                                    $8,000.00
14755             SANDRA DELANEY                         PO BOX 16                                                                                                   WAMPSVILLE         NY      13163        USA     TRADE PAYABLE                                                                        $18.62
14756             SANDRA DOUGLAS                         3109 66TH AVENUE                                                                                            GREELEY            CO      80634        USA     INSURANCE CLAIMS     10/6/2016        X            X              X          UNDETERMINED
14757             SANDRA ELAMON                          201 EAST JACKSON STREET                                                                                     FAIRLAND           IN      46126        USA     INSURANCE CLAIMS     12/29/2016                                                  $60,000.00
14758             SANDRA FABIAN                          7 BROOKFIELD AVENUE                                                                                         SINKING SPRING     PA      19608        USA     INSURANCE CLAIMS     6/27/2014        X            X              X          UNDETERMINED
14759             SANDRA FULLILOVE                       5223 SOUTHERN CYPRESS COURT                                                                                 NORTH LAS VEGAS    NV      89031        USA     INSURANCE CLAIMS     12/2/2017        X            X              X          UNDETERMINED
14760             SANDRA GUERRA                          2921 BLUEBIRD AVE                                                                                           MCALLEN            TX      78504        USA     INSURANCE CLAIMS     9/2/2018         X            X              X          UNDETERMINED
14761             SANDRA J MALICE                                                                                                                                                                                    TRADE PAYABLE                                                                     $2,339.28
14762             SANDRA JEFFCOAT                        120 JUNCTION PEAK AVENUE                                                                                    NORTH LAS VEGAS    NV      89031        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
14763             SANDRA JIMENEZ                         8909 GEYSER AVE                                                                                             NORTHRIDGE         CA      91324        USA     INSURANCE CLAIMS     6/4/2018                                                        $25.00
14764             SANDRA KALIES                          423 NORTHRUP DR                                                                                             UTICA              NY      13502        USA     INSURANCE CLAIMS     1/6/2016         X            X              X          UNDETERMINED
14765             SANDRA KRAUS                           22814 CRANBERRY TRAIL                                                                                       SPRING             TX      77373        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
14766             SANDRA L SWEENEY                       755 ALMAR PARKWAY STE B                                                                                     BOURBONNAIS        IL      60914        USA     TRADE PAYABLE                                                                      $561.84
14767             SANDRA LEONETTI                        PO BOX 1153                                                                                                 JACKSON            CA      95642        USA     INSURANCE CLAIMS     10/16/2016       X            X              X          UNDETERMINED
14768             SANDRA LOPEZ                           5618 TILTON AVE                            148                                                              RIVERSIDE          CA      92509        USA     INSURANCE CLAIMS     4/11/2018        X            X              X          UNDETERMINED
14769             SANDRA M ALVAREZ                       1324 WINN DRIVE APT A                                                                                       UPLAND             CA      91786        USA     TRADE PAYABLE                                                                      $119.31
14770             SANDRA MASSOL NIEVES                   LA OLYMPIA B16                                                                                              ADJUNTAS           PR      00601        USA     INSURANCE CLAIMS     12/27/2016       X            X              X          UNDETERMINED
14771             SANDRA MCCARTER                        619 E WILL DAVID PARKWAY                                                                                    METAIRE            LA      70005        USA     INSURANCE CLAIMS     1/5/2016         X            X              X          UNDETERMINED
14772             SANDRA MCFARLAND                       5255 LAS FLORES VIA                                                                                         NEW PORT RICHEY    FL      34655        USA     INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
14773             SANDRA MELENDEZ CRUZ                   RR 3 BOX 10155-25                                                                                           TOA ALTA           PR      00953-8047   USA     INSURANCE CLAIMS     5/28/2018        X            X              X          UNDETERMINED
14774             SANDRA MORROW                          18 REGENCY CO                                                                                               BELLEVILLE         IL      62223        USA     INSURANCE CLAIMS     4/22/2016        X            X              X          UNDETERMINED
14775             SANDRA PATTERSON                       2156 FEATHERWOOD DRIVE                                                                                      JACKSONVILLE       FL      32233        USA     INSURANCE CLAIMS     4/10/2014                                                    $3,987.95
14776             SANDRA PORTIS                          46 SAN CARLOS PLACE                                                                                         PITTSBUR           CA      94565        USA     INSURANCE CLAIMS     8/7/2017         X            X              X          UNDETERMINED
14777             SANDRA PRICE                           2724 BALDWIN BROOK DR                                                                                       MONTGOMERY         AL      36116        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
14778             SANDRA RIDEOUT                         14 CLARENCE ST                                                                                              BILLERICA          MA      01821        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
14779             SANDRA STAUDT                          165 OGDEN AVENUE                                                                                            JERSEY CITY        NJ      07307-1325   USA     INSURANCE CLAIMS     5/5/2006         X            X              X          UNDETERMINED
14780             SANDRA STAUDT                          165 OGDEN AVENUE                                                                                            JERSEY CITY        NJ      07307-1325   USA     INSURANCE CLAIMS     5/5/2006         X            X              X          UNDETERMINED
14781             SANDRA TULLER                          500 S WEST STREET                                                                                           HILL CITY          KS      67642        USA     INSURANCE CLAIMS     3/20/2018        X            X              X          UNDETERMINED
14782             SANDRA VELEZ ROURA                     URB INTERAMERICANA                         Z18 CALLE 24                                                     TRUJILLO ALTO      PR      00976-3401   USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
14783             SANDRA WALL                            1275 BLUEBIRD AVE                                                                                           MIAMI SPRINGS      FL      33166        USA     INSURANCE CLAIMS     5/26/2018        X            X              X          UNDETERMINED
14784             SANDRUCK JOSEPH J                      100 N CALVERT ST                                                                                            BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14785             SANDSTED JOHN                          155 NORTH MAIN STREET                                                                                       EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                                  Page 187 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                           18-23537-rdd                              Doc 20                      Filed 01/18/19
                                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                                         E/F: Part 3 Question 1      00:55:49                Main Document                                                                                   Case Number: 18-23537
                                                                                                                                                Pg 828 of 1461




                                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                          Address 1                                 Address 2                              Address 3         Address 4     City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                                       (Y/N)
14786             SANDUSKY MUNICIPAL COURT                 222 MEIGS STREET                                                                                                 SANDUSKY         OH      44870        USA     TRADE PAYABLE                                                                      $173.03
14787             SANDY FRUSCELLA                          1497 VILLAGE VIEW RD                                                                                             ENCINITAS        CA      92024        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
14788             SANDY HANSON                             12215 OAKSHADE LANE                                                                                              MATTHEWS         NC      28105        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
14789             SANDY MOON                               1633 CHARLES STREET                                                                                              ERIE             PA      16509        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
14790             SANDY PITTS                              662 GRANT 807                                                                                                    SHERIDAN         AR      72150        USA     INSURANCE CLAIMS     5/26/2017        X            X              X          UNDETERMINED
14791             SANDY SAUDERS                            6575 GENTRY CIR                           APT 103                                                                CLEMMONS         NC      27012        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
14792             SANFORD & LINDA HERSKOVITZ               7923 ARBOR MEADOW DR                                                                                             HOUSTON          TX      77071        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
14793             SANFORD LAVONDRE S                       2607 N INDIANA AVE                                                                                               PEORIA           IL      61603        USA     TRADE PAYABLE                                                                       $31.17
14794             SANFORD SHEFTEL MARSHALL                 370 BROWNSTONE RIDGE                                                                                             MERIDEN          CT      06451        USA     TRADE PAYABLE                                                                       $66.88
14795             SANGALLI LYDIA G                         804 WOODS BROOKE DRIVE                                                                                           MAHOPAC          NY      10541        USA     TRADE PAYABLE                                                                      $669.27
14796             SANJAY S JULTA ALLEN GUNN                55 EAST JACKSON 16TH FLOOR                                                                                       CHICAGO          IL      60604        USA     TRADE PAYABLE                                                                      $241.32
14797             SANKU MOHAN                              3273 EVERGLADE AVENUE                                                                                            CLOVIS           CA      93619        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
14798             SANSO JOSEPH                             60 CENTRE ST                                                                                                     NEW YORK         NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14799             SANTA CLARA CO DEPT OF CSS               PO BOX 7622                                                                                                      SAN FRANCISCO    CA      941297622    USA     TRADE PAYABLE                                                                       $56.62
14800             SANTA CLARA COUNTY SHERIFF               CIVIL DIVISION 55 W YOUNGER AVE                                                                                  SAN JOSE         CA      951101722    USA     TRADE PAYABLE                                                                      $275.93
14801             SANTA CLARA COUNTY SHERIFF               CIVIL DIVISION 55 W YOUNGER AVE                                                                                  SAN JOSE         CA      951101722    USA     TRADE PAYABLE                                                                      $457.42
14802             SANTA DE LEON SALAS                      URB LOIZA VALLEY                          265G CALLE CANARIO                                                     CANOVANAS        PR      00729-3510   USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
14803             SANTANA JOHN                             CALLE LA LIGA 54 VISTA ALEGRE                                                                                    BAYAMON          PR      00959        USA     TRADE PAYABLE                                                                      $103.32
14804             SANTANA KATHERINE M                      URB SAN ANTONIO BUZN 136                                                                                         SABANA GRANDE    PR      00637        USA     TRADE PAYABLE                                                                        $0.01
14805             SANTANGELO DONALD AND CONCETTA           99 EXCHANGE BLVD 545                                                                                             ROCHESTER        NY      14614        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SANTANGELO INDIVIDUALLY AND AS HUSBAND
                  AND WIFE
14806             SANTE MARCOCCIA                                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
14807             SANTIAGO ADAN                            1190 UNION AVE N E APT F-5                                                                                       RENTON           WA      98059        USA     TRADE PAYABLE                                                                      $205.76
14808             SANTIAGO ALEX                            30 GAY ST                                                                                                        MARLBOROUGH      MA      01752        USA     TRADE PAYABLE                                                                       $56.34
14809             SANTIAGO ANTHONY R                       URBANIZACION DOS PINOS CALLE LLINCE 833                                                                          SAN JUAN         PR      00923        USA     TRADE PAYABLE                                                                        $5.00
                                                           APT 304A
14810             SANTIAGO DAMIAN                          4995 WASHINGTON STREET                                                                                           WEST ROXBURY     MA      02132        USA     TRADE PAYABLE                                                                        $31.52
14811             SANTIAGO DANIELA                         P O BOX 1543                                                                                                     GUAYNABO         PR      00970        USA     TRADE PAYABLE                                                                        $43.25
14812             SANTIAGO JUAN                            328 S INDEPENDENCE AVE                                                                                           ROCKFORD         IL      61102        USA     TRADE PAYABLE                                                                      $169.34
14813             SANTIAGO LEARSI                          17 OCTAVIO RIVERA                                                                                                PATILLAS         PR      00723        USA     TRADE PAYABLE                                                                      $521.45
14814             SANTIAGO MARISOL                         BRISAS DE ANASCO CALLE 12                                                                                        ANASCO           PR      00610        USA     TRADE PAYABLE                                                                      $120.89
14815             SANTIAGO RICARDO L                       URB COCO BEACH 619                                                                                               RIO GRANDE       PR      00745        USA     TRADE PAYABLE                                                                        $20.02
14816             SANTIAGO RODRIGUEZ PEDRO J               URB VILLA DEL ENCANTO CALLE 5                                                                                    JUANA DIAZ       PR      00795        USA     TRADE PAYABLE                                                                      $138.52
14817             SANTINO VINCENT AND FRANCES SANTINO      60 CENTRE ST                                                                                                     NEW YORK         NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14818             SANTO BAUTISTA                           15640 BRYDEN DR                                                                                                  SOUTH BELOIT     IL      61080        USA     INSURANCE CLAIMS     1/2/2016         X            X              X          UNDETERMINED
14819             SANTORA FRANK                            100 N CALVERT ST                                                                                                 BALTIMORE        MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14820             SANTOS ANGEL                             5260 WINDSOR LAKE CIR                                                                                            SANFORD          FL      32773        USA     TRADE PAYABLE                                                                     $1,270.97
14821             SANTOS DANIEL                            PO BOX 1006                                                                                                      CIDRA            PR      00739        USA     TRADE PAYABLE                                                                         $1.85
14822             SAR NELSON K                             1709 GAVIOTA AVE                                                                                                 LONG BEACH       CA      90813        USA     TRADE PAYABLE                                                                         $1.82
14823             SARA CANON                               4001 NORTHWEST 91ST TERRACE                                                                                      SUNRISE          FL      33351        USA     INSURANCE CLAIMS     8/25/2018        X            X              X          UNDETERMINED
14824             SARA CARVALHO                            943 BROADWAY                                                                                                     EVERETT          MA      02149        USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
14825             SARA DE CARRERO                          762 ONE AND HALF                                                                                                 LOS ANGELES      CA      90022        USA     INSURANCE CLAIMS     12/28/2015       X            X              X          UNDETERMINED
14826             SARA ESPINOZA                            79 JJUNEBERRY                                                                                                    IRVINE           CA      92606        USA     INSURANCE CLAIMS     5/4/2017         X            X              X          UNDETERMINED
14827             SARA KALEY                               651 S MAPLE ST                                                                                                   FRUITA           CO      81521        USA     INSURANCE CLAIMS     6/7/2018         X            X              X          UNDETERMINED
14828             SARA METZGER                             308 8TH STREET SW                         APARTMENT 9                                                            WEST BEND        IA      50597        USA     INSURANCE CLAIMS     4/19/2018        X            X              X          UNDETERMINED
14829             SARA MONTANEZ                            JARDINES DE LAS CATALINAS                 APT 620                                                                CAGUAS           PR      00725        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
14830             SARA THOMPSON                            503 CONSTANTINE ST                        APT B                                                                  ESSINGTON        PA      19029        USA     INSURANCE CLAIMS     7/15/2017        X            X              X          UNDETERMINED
14831             SARAH BUSPIEH                            962 WALNUT STREET APT A                                                                                          MACON            GA      31201        USA     INSURANCE CLAIMS     8/28/2017        X            X              X          UNDETERMINED
14832             SARAH CARRIERE                           16 EXCHANGE ST                                                                                                   EAST GREENWICH   RI      02818        USA     INSURANCE CLAIMS     2/4/2014         X            X              X          UNDETERMINED
14833             SARAH DELOY                              2103 6TH AVENUE                                                                                                  PHENIX CITY      AL      36867        USA     INSURANCE CLAIMS     1/27/2017        X            X              X          UNDETERMINED
14834             SARAH HANNA                              695 QUIETWATER                                                                                                   SANTA ROSE       CA      95404        USA     INSURANCE CLAIMS     9/6/2016         X            X              X          UNDETERMINED
14835             SARAH HEARD                                                                                                                                                                                             INSURANCE CLAIMS     2/6/2018         X            X              X          UNDETERMINED
14836             SARAH JAMES                              907 CHOCTAW DRIVE                                                                                                LAUREL           MS      39440        USA     INSURANCE CLAIMS     6/30/2018        X            X              X          UNDETERMINED
14837             SARAH LEIGHTON                           6539 108TH STREET APT B4                                                                                         FOREST HILLS     NY      11375        USA     INSURANCE CLAIMS     8/27/2014        X            X              X          UNDETERMINED
14838             SARAH LOVETT                                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
14839             SARAH MAIDEN                             6200 HIXSON PIKE                          APT 281                                                                HIXSON           TN      37343        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
14840             SARAH MANNING                            2304 NORTHWEST 118TH STREET                                                                                      OKLAHOMA CITY    OK      73120        USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
14841             SARAH NORTH                              2843 HAMPSHIRE STREET                                                                                            SAGINAW          MI      48601        USA     INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
14842             SARAH ROBERTSON                          277 OAK SPRINGS DR                                                                                               AYLETT           VA      23009        USA     INSURANCE CLAIMS     7/15/2015        X            X              X          UNDETERMINED
14843             SARAH SAWIN                              21302 11TH PLACE W                                                                                               LYNNWOOD         WA      98036        USA     INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
14844             SARAH SHURIGARMEYER                      PO BOX 3068                                                                                                      BLOOMINGTON      IL      61702        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
14845             SARAH WESTFALL                                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
14846             SARALA GORUKANTI                         35 LONG VALLEY ROAD                                                                                              LODI             NJ      07644        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
14847             SARFRAZ UMAIR                            19-21 HIMROD STREET                                                                                              RIDGEWOOD        NY      11385        USA     TRADE PAYABLE                                                                         $1.84
14848             SARGAM INTERNATIONAL INC                 719 HUNTLEY DR                                                                                                   LOS ANGELES      CA      90069        USA     TRADE PAYABLE                                                                     $1,513.34
14849             SARGOUS DEAN ALLEN AND CINDY MARIE       155 NORTH MAIN STREET                                                                                            EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SARGOUS
14850             SARINEH DADOU                            2218 KAUSEN DR 100                                                                                               ELK GROVE        CA      95758        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14851             SARITA LITTLE                            SWMK LAW LLC                              701 MARKET STREET SUITE 1575                                           ST LOUIS         MO      63101        USA     LITIGATION           8/1/2018                                                   $100,000.00
14852             SARKHANI MOHAMMAD REZA                   75 LANGLEY DR                                                                                                    LAWRENCEVILLE    GA      30046        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14853             SARKISIANS ANI O                         8914 HELEN AVE                                                                                                   SUN VALLEY       CA      91352        USA     TRADE PAYABLE                                                                         $1.83
14854             SARMED ALZUBAIDI                         26958 MOUNTAIN GLEN DRIVE                                                                                        MENIFEE          CA      92584        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
14855             SARNECKI THEODORE                        1200 ONTARIO ST                                                                                                  CLEVELAND        OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14856             SARRIA TOWNSEND                          103 E GULVER STREET                                                                                              ROME             GA      30161        USA     INSURANCE CLAIMS     7/3/2016         X            X              X          UNDETERMINED
14857             SASCHA & DAVID WEISS                     785 EUCLID AVE                                                                                                   GLEN ELLYN       IL      60137        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
14858             SASHA SANTIAGO CRUZ                      1003 CALLE NAVARRA                                                                                               CAROLINA         PR      00983-1642   USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
14859             SATAY INTERNATIONAL                      2000 S YALE STREET STE B                                                                                         SANTA ANA        CA      92704        USA     TRADE PAYABLE                                                                      $307.10
14860             SATBINBER BAJWA                          921 AVIAN DR                                                                                                     MCKINNEY         TX      75071        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
14861             SATURNINO LOPEZ                                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
14862             SAUER MELLISA                            414 E 700 N                                                                                                      JEROME           ID      83338        USA     TRADE PAYABLE                                                                        $10.00
14863             SAUERESSIG LINDA                         132 HOME AVE                                                                                                     SILT             CO      81652        USA     TRADE PAYABLE                                                                      $309.99
14864             SAUL CABRAL                              13605 BRANDYWINE RD                                                                                              BRANDYWINE       MD      20613        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
14865             SAUL SUBSIDIARY I LIMITED PTRSHP         P O BOX 38042                                                                                                    BALTIMORE        MD      21297        USA     TRADE PAYABLE                                                                    $70,998.48
14866             SAULS RACHEL                             805 WOOD AVE                                                                                                     PANAMA CITY      FL      32401        USA     TRADE PAYABLE                                                                        $50.06
14867             SAUNDERS CYNTHIA L                       1523 NORTH 122ND STREET                                                                                          SEATTLE          WA      98133        USA     TRADE PAYABLE                                                                         $0.11
14868             SAUNDERS MARSHELL                        1140 42ND ST                                                                                                     NEWPORT NEWS     VA      23607        USA     TRADE PAYABLE                                                                      $800.00
14869             SAVAGE ANDREW                            35 CHURCH ST                                                                                                     AUBURN           MA      01501        USA     TRADE PAYABLE                                                                         $3.69


                                                                                                                                                        Page 188 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                 Doc 20     Filed 01/18/19
                                                                                                                      Schedule Entered            01/18/19
                                                                                                                               E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                Case Number: 18-23537
                                                                                                                      Pg 829 of 1461




                                                                                                                                                                                                                                     Contingent

                                                                                                                                                                                                                                                  Unliquidated

                                                                                                                                                                                                                                                                 Disputed
Row No. Account   Creditor's Name                              Address 1                    Address 2             Address 3         Address 4     City               State   Zip       Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                         Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                            Offset
                                                                                                                                                                                                                                                                                            (Y/N)
14870             SAVAGE BURTICE AND ESSIE                     100 N CALVERT ST                                                                   BALTIMORE          MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14871             SAVAGE DIANE D PERSONAL REPRESENTATIVE OF    100 N CALVERT ST                                                                   BALTIMORE          MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF JAMES W SAVAGE AND ESTELLE
                  SAVAGE INDIVIDUALLY AND AS SURVIVING
                  SPOUSE OF JAMES W SAVAGE
14872             SAVANNAH SANTIAGO                            614 MAIN STREET UNIT 6                                                             BENNINGTON         VT      05201     USA     INSURANCE CLAIMS     7/2/2015         X            X              X          UNDETERMINED
14873             SAVARINO JOHN AS EXECUTOR OF THE ESTATE      250 BENEFIT ST                                                                     PROVIDENCE         RI      02903     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF SALVATORE SAVARINO
14874             SAVINGS ACCOUNT                                                                                                                                                              TRADE PAYABLE                                                                       $47.85
14875             SAVIO RODRIGUES                              25 SUSANNAH'S XING                                                                 DOVER              NH      03820     USA     INSURANCE CLAIMS     2/16/2015        X            X              X          UNDETERMINED
14876             SAVITREE VAUGHN                              2759 NEW ENGLAND DRIVE                                                             NAZARETH            PA     18064     USA     TRADE PAYABLE                                                                      $149.37
14877             SAVITT RACHELLE                              88-11 SUTPHIN BLVD                                                                 JAMAICA            NY      11435     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14878             SAWESOME TOY COMPANY                         56082 CLOVER CT                                                                    SHELBY TOWNSHIP     MI     48316     USA     TRADE PAYABLE                                                                      $353.58
14879             SAWICKI PAUL INDIVIDUALLY AND AS SPECIAL     155 NORTH MAIN STREET                                                              EDWARDSVILLE       IL      62025     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF HENRY
                  SAWICKI DECEASED
14880             SAWYER BUSINESS GROUP INC                    5520 PEBBLE VILLAGE LN 100                                                         NOBLESVILLE        IN      46062     USA     TRADE PAYABLE                                                                     $3,585.00
14881             SAWYER PORSHA                                701 W REDBANK AVE APT R9                                                           WEST DEPTFORD      NJ      08096     USA     TRADE PAYABLE                                                                         $1.84
14882             SAXTON TIAUNNA R                             809 S ESTELLE                                                                      WICHITA            KS      67211     USA     TRADE PAYABLE                                                                        $20.08
14883             SAYON MAGDALENA                              3131 ARROW ST                                                                      BAKERSFIELD        CA      93308     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14884             SAYRA BARRERA                                400 LONDON STREET                                                                  MONON              IN      47959     USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
14885             SAYYAD MOHAMMED K                            11385 COLUMBIA PIKE B2                                                             SILVER SPRING      MD      20904     USA     TRADE PAYABLE                                                                      $438.61
14886             SC STATE EDUCATION ASSTISTANCE               PO BOX 102425                                                                      COLUMBIA           SC      29224     USA     TRADE PAYABLE                                                                      $524.36
14887             SCADLOCK LLC                                 20218 HAMILTON AVE                                                                 TORRANCE           CA      90502     USA     TRADE PAYABLE                                                                      $565.38
14888             SCAFE EVA                                    200 STATE STREET                                                                   HOLMEN             WI      54636     USA     TRADE PAYABLE                                                                        $25.83
14889             SCAGGS JO INDIVIDUALLY AND AS SPECIAL        155 NORTH MAIN STREET                                                              EDWARDSVILLE       IL      62025     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF IVAN
                  SCAGGS DECEASED
14890             SCALZI MARIE                                 4035 NE 60TH STREET                                                                GLADSTONE          MO      64119     USA     TRADE PAYABLE                                                                        $1.84
14891             SCARAMUZZINO JOHN                            1200 ONTARIO ST                                                                    CLEVELAND          OH      44113     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14892             SCEPANSKI DORIS                              70 HUNTINGTON ST                                                                   NEW LONDON         CT      06320     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14893             SCHACKART DUSTIN K                           765 HINKLEY HOLLOW ROAD                                                            PORTSMOUTH         OH      45662     USA     TRADE PAYABLE                                                                      $134.09
14894             SCHAFFER JR; WILLIAM J AND SALLY A MEISNER   PHILADELPHIA CITY HALL       CHESTNUT ST                                           PHILADELPHIA       PA      19107     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

14895             SCHAFFER NORMAN                              PHILADELPHIA CITY HALL       CHESTNUT ST                                           PHILADELPHIA       PA      19107     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14896             SCHANZ ROBERT J AND PATRICIA SCHANZ HW       PHILADELPHIA CITY HALL       CHESTNUT ST                                           PHILADELPHIA       PA      19107     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14897             SCHELLER RICHARD                             100 N CALVERT ST                                                                   BALTIMORE          MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14898             SCHEMEL WILLIAM E AND MARGARET SCHEMEL       PHILADELPHIA CITY HALL       CHESTNUT ST                                           PHILADELPHIA       PA      19107     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HW
14899             SCHENECTADY COUNTY OFFICE OF T               320 VEEDER AVENUE                                                                  SCHENECTADY        N       12307             TRADE PAYABLE                                                                       $70.17
14900             SCHENECTADY CTY                              320 VEEDER AVE                                                                     SCHENECTADY        NY      12307     USA     TRADE PAYABLE                                                                       $27.98
14901             SCHENECTADY CTY                              320 VEEDER AVE                                                                     SCHENECTADY        NY      12307     USA     TRADE PAYABLE                                                                       $67.67
14902             SCHEPPSKE ROLAND W JR AND LINDA              100 N CALVERT ST                                                                   BALTIMORE          MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14903             SCHERR NORMAN AND SANDRA SCHERR HIS          100 N CALVERT ST                                                                   BALTIMORE          MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
14904             SCHERRIANNE WILSON                           11213 KETTERING PLACE                                                              UPPERMARLDO        MD      20773     USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
14905             SCHIFF IRWIN                                 60 CENTRE ST                                                                       NEW YORK           NY      10007     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14906             SCHILLER-PFEIFFER INC                        1028 STREET RD                                                                     SOUTHAMPTON        PA      18966     USA     TRADE PAYABLE                                                                     $2,303.17
14907             SCHIMUNEK EDWARD AND DONNA SCHIMUNEK         100 N CALVERT ST                                                                   BALTIMORE          MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
14908             SCHLEE & STILLMAN LLC                        PO BOX 2780                                                                        FARMINGTON HILLS   MI      48334     USA     TRADE PAYABLE                                                                       $71.25
14909             SCHMALL KATHERINE M                          637 PALMETTO DRIVE                                                                 EAGLE              ID      83706     USA     TRADE PAYABLE                                                                        $1.85
14910             SCHMARGON SEMEN                              360 ADAMS ST 4                                                                     BROOKLYN           NY      11201     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14911             SCHMITT GILBERT AND ROSE MARY SCHMITT        155 NORTH MAIN STREET                                                              EDWARDSVILLE       IL      62025     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14912             SCHNEIDER ERIC                               180 FALCON DRIVE                                                                   PASADENA           MD      21122     USA     TRADE PAYABLE                                                                        $9.23
14913             SCHNITKER KENNETH W                          2621 LISA LANE                                                                     PACIFIC            MO      63069     USA     TRADE PAYABLE                                                                      $740.11
14914             SCHREIBER THOMAS AND HELEN SCHREIBER HW      PHILADELPHIA CITY HALL       CHESTNUT ST                                           PHILADELPHIA       PA      19107     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

14915             SCHRIER & TOLIN LLC                          51 MONROE STREET STE 1109                                                          ROCKVILLE          MD      20850     USA     TRADE PAYABLE                                                                      $114.37
14916             SCHRIER & TOLIN LLC                          51 MONROE STREET STE 1109                                                          ROCKVILLE          MD      20850     USA     TRADE PAYABLE                                                                      $339.90
14917             SCHULTE KEVIN                                2210 ROSALIA DR                                                                    FULLERTON          CA      92835     USA     TRADE PAYABLE                                                                      $227.71
14918             SCHULTZ CARROLL G AND ELIZABETH              100 N CALVERT ST                                                                   BALTIMORE          MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14919             SCHULZ JR; BERNARD R AND CONNIE S SCHULZ     100 N CALVERT ST                                                                   BALTIMORE          MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
14920             SCHULZ-GOSS KIMBERLY A AND KENNETH M         100 N CALVERT ST                                                                   BALTIMORE          MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  GOSS HER HUSBAND
14921             SCHUMACHER ELECTRIC CORP                     PO BOX 88471                                                                       CHICAGO            IL      60680-1471 USA    TRADE PAYABLE                                                                   $276,303.93
14922             SCHWALM COLIN J                              9468 SUMMER MEADOWS DR                                                             COLORADO SPRINGS   CO      80925      USA    TRADE PAYABLE                                                                      $264.55
14923             SCHWEINHART DAVID AND KAREN                  PHILADELPHIA CITY HALL       CHESTNUT ST                                           PHILADELPHIA       PA      19107      USA    PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SCHWEINHART
14924             SCHWEITZER RICHARD S AND MARY SCHWEITZER     100 N CALVERT ST                                                                   BALTIMORE          MD      21202     USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
14925             SCHWINGMICHAEL J                             1404 BROWNING DRIVE APT G                                                          ESSEX              MD      21221     USA     TRADE PAYABLE                                                                        $47.27
14926             SCIENTIFIC TOYS LTD                          1780 SMUGGLERS COVE                                                                NAPLES             FL      34112     USA     TRADE PAYABLE                                                                    $52,238.63
14927             SCIMERA BIOSCIENCE                           8250 NW 27TH ST                                                                    DORAL              FL      33122     USA     TRADE PAYABLE                                                                        $89.62
14928             SCORPION PROTECTIVE COATINGS I                                                                                                                                               TRADE PAYABLE                                                                        $11.02
14929             SCOTLAND SHAWN                               1932 SOUTH EVERETT ST                                                              VALLEY STREAM      NY      11580     USA     TRADE PAYABLE                                                                         $1.83
14930             SCOTT                                        2128 EAST HUNTINGTON DRIVE                                                         TEMPE              AZ      85282     USA     TRADE PAYABLE                                                                     $1,315.86
14931             SCOTT & AMY WOOTERS                          6082 SOUTHCREST WAY                                                                ST LOUIS           MO      63129     USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
14932             SCOTT & JANA CRYAN                           4611 JADE GREEN CT                                                                 HOUSTON            TX      77059     USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
14933             SCOTT & RISA BRODBECK-ABRAHAM                3830 N AVINGDON ST                                                                 ARLINGTON          VA      22207     USA     INSURANCE CLAIMS     6/30/2018        X            X              X          UNDETERMINED
14934             SCOTT ANDERSON                               19513 ESTUARY DRIVE                                                                BOCA RATON         FL      33498     USA     INSURANCE CLAIMS     6/7/2018         X            X              X          UNDETERMINED
14935             SCOTT BARNETTE                               PRODUCT FULFILLMENT CENTER                                                         NEWNAN             GA      30271     USA     TRADE PAYABLE                                                                         $4.31
14936             SCOTT BURKEY                                 4821 RIDGEDALE LANE                                                                CONYERS            GA      30094     USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
14937             SCOTT CARTER                                 3403 50TH AVE                                                                      KENOSHA            WI      53144     USA     INSURANCE CLAIMS     5/15/2017        X            X              X          UNDETERMINED
14938             SCOTT COHN                                   2139 PENASQUITAS DR                                                                APTOS              CA      95003     USA     INSURANCE CLAIMS     5/19/2018        X            X              X          UNDETERMINED
14939             SCOTT COUNTY GENERAL SESSIONS                PO BOX 330                                                                         HUNTSVILLE         TN      37756     USA     TRADE PAYABLE                                                                     $2,033.79



                                                                                                                              Page 189 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                18-23537-rdd                             Doc 20                Filed 01/18/19
                                                                                                                                              Schedule Entered            01/18/19
                                                                                                                                                       E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                              Pg 830 of 1461




                                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                               Address 1                                Address 2                           Address 3         Address 4   City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                                         (Y/N)
14940             SCOTT COUNTY SHERIFFS OFFICE                  301 FULLER STREET SOUTH                                                                                    SHAKOPEE            MN      55379      USA       TRADE PAYABLE                                                                      $124.89
14941             SCOTT DANIEL B                                10010 MARSHALL CORNER RD                                                                                   WHITE PLAINS        MD      20695      USA       TRADE PAYABLE                                                                      $311.64
14942             SCOTT DOMBEK                                  15904 SW 15TH AVE                                                                                          NEWBERRY            FL      32669-3107 USA       INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
14943             SCOTT EGEBRECHT                                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
14944             SCOTT EGEBRECHT                                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
14945             SCOTT EILEEN H ADMINISTRATRIX OF THE ESTATE   PHILADELPHIA CITY HALL                   CHESTNUT ST                                                       PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF CHARLES SCOTT DECEASED
14946             SCOTT FRANK                                   4980 W 145TH ST                                                                                            SAVAGE               MN     55378        USA     TRADE PAYABLE                                                                       $21.88
14947             SCOTT HEATHER                                 113 CASTILE                                                                                                STEWARTSVILLE       MO      64490        USA     TRADE PAYABLE                                                                      $315.81
14948             SCOTT HUGHES                                  210 JAMES DRIVE                                                                                            WEST CHESTER        PA      19380        USA     INSURANCE CLAIMS     8/29/2016        X            X              X          UNDETERMINED
14949             SCOTT JAMES W                                 155 NORTH MAIN STREET                                                                                      EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14950             SCOTT LAVELLA C                               10682 KNOTT AVE 2D                                                                                         STANTON             CA      90680        USA     TRADE PAYABLE                                                                       $36.15
14951             SCOTT MA                                      16192 COASTAL HWY DBA E2E                                                                                  LEWES               DE      19958        USA     TRADE PAYABLE                                                                       $16.98
14952             SCOTT MARK INDEPENDENT ADMINISTRATOR OF       555 W HARRISON ST                                                                                          CHICAGO             IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF MICHAEL SCOTT DECEASED
14953             SCOTT MARY AND DUNCAN SCOTT HER               155 NORTH MAIN STREET                                                                                      EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
14954             SCOTT PHILIP B                                49 SAN JACINTO ST 303                                                                                      HOUSTON             TX      77002        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14955             SCOTT R ARCHER                                                                                                                                                                                            TRADE PAYABLE                                                                      $321.47
14956             SCOTT ROBERT JACOB                            50 W WASHINGTON ST 1303                                                                                    CHICAGO             IL      60602        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14957             SCOTT ROBINSON                                8274 LINE COVE CT                                                                                          SACRAMENTO          CA      95828        USA     INSURANCE CLAIMS     12/26/2016       X            X              X          UNDETERMINED
14958             SCOTT SHOE CO LTD                             1212 KONA STREET                                                                                           HONOLULU            HI      96814        USA     TRADE PAYABLE                                                                     $6,785.94
14959             SCOTT WALKER                                  219 OAK HILL DRIVE                                                                                         LEBANON             TN      37087        USA     INSURANCE CLAIMS     11/22/2015       X            X              X          UNDETERMINED
14960             SCRUGGS DEVIN                                 9911 WHITEHURST DR APT 416                                                                                 DALLAS              TX      75243        USA     TRADE PAYABLE                                                                      $570.38
14961             SCUBA MONKEY DIVE CENTER LLC                  13570 NW 101ST DR STE 300                                                                                  ALACHUA             FL      32615        USA     TRADE PAYABLE                                                                        $33.63
14962             SCZERBINSKI JANE AND JOSEPH SCZERBINSKI       250 BENEFIT ST                                                                                             PROVIDENCE          RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14963             SD1                                           PO BOX 12112                                                                                               COVINGTON           KY      41012-0112   USA     UTILITIES PAYABLE                                                                 $2,587.87
14964             SDC DESIGNS LLC                               30-30 47TH AVE SUITE 520                                                                                   LONG ISLAND CITY    NY      11101        USA     TRADE PAYABLE                                                                   $231,077.62
14965             SDS INTERNATIONAL LTD                         56 MALIBU CT                                                                                               OLD BRIDGE           NJ     08857        USA     TRADE PAYABLE                                                                      $479.20
14966             SEA EDWARD J                                  155 NORTH MAIN STREET                                                                                      EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14967             SEA PACIFIC INVESTMENTS LLC                   1106 WEST ISABEL STREET                                                                                    BURBANK             CA      91506        USA     TRADE PAYABLE                                                                      $211.43
14968             SEALED UNIT PARTS CO INC                      2230 LANDMARK PLACE                                                                                        ALLENWOOD           NJ      08720        USA     TRADE PAYABLE                                                                    $12,510.63
14969             SEAMLESS DEVELOPMENT INC                      1814 MARLTON PIKE EAST SUITE 350                                                                           CHERRY HILL          NJ     08003        USA     TRADE PAYABLE                                                                    $17,246.02
14970             SEAN & LINDSAY HAGGERTY                       16412 89TH AVE E                                                                                           PUYALLUP            WA      98375        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
14971             SEAN & MARY JO BELLEW                         2985 HIGHLAND AVE                                                                                          BROOMALL            PA      19008        USA     INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
14972             SEAN AND LAURA FITZGERALD                     2229 WEST COLUMBIA ST                                                                                      ALLENTOWN           PA      18104        USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
14973             SEAN BRANDT                                   19521 LEWIS ORCHARD LANE                                                                                   POOLESVILLE         MD      20837        USA     INSURANCE CLAIMS     6/28/2017        X            X              X          UNDETERMINED
14974             SEAN DOHR                                     9770 ROSE ARBOR DRIVE                                                                                      CENTERVILLE         OH      45458        USA     INSURANCE CLAIMS     6/10/2017        X            X              X          UNDETERMINED
14975             SEAN MCCLOUD                                  1700 BONNIE BRAE DR                                                                                        HUNTINGTON VALLEY   PA      19006        USA     INSURANCE CLAIMS     11/12/2015       X            X              X          UNDETERMINED
14976             SEAN MCLOUGHLIN                               14905 NW DOMINION DRIVE                                                                                    PORTLAND            OR      97229        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
14977             SEAN ROONEY                                   11114 KIRBY DRIVE                                                                                          PHILADELPHIA        PA      19154        USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
14978             SEAN TANG                                     1750 BRECKENRIDGE PKWY STE 200                                                                             DULUTH              GA      30096        USA     TRADE PAYABLE                                                                      $741.39
14979             SEARS                                         SEARS HR - PAYROLL FINANCE 2400 4528 F                                                                     OMAHA               NE      68117        USA     TRADE PAYABLE                                                                      $100.00
                                                                STREET
14980             SEARS HOLDINGS CORPORATION                    3333 BEVERLY ROAD                                                                                          HOFFMAN ESTATES     IL      60179        USA     TRADE PAYABLE                                                                         $7.86
14981             SEARS ONBOARDING TEST                         3333 BEVERLY ROAD                                                                                          HOFFMAN ESTATES     IL      60179        USA     TRADE PAYABLE                                                                         $2.03
14982             SEARS ROEBUCK & CO                            21415 CIVIC CENTER DRIVE SUITE 301                                                                         SOUTH FIELD         MI      48076        USA     TRADE PAYABLE                                                                      $191.74
14983             SEARS ROEBUCK AND CO                          3333 BEVERLY RD CA-197B                                                                                    HOFFMAN ESTATES     IL      60179        USA     TRADE PAYABLE                                                                     $2,551.19
14984             SEARS ROEBUCK AND CO                          3333 BEVERLY RD CA-197B                                                                                    HOFFMAN ESTATES     IL      60179        USA     TRADE PAYABLE                                                                   $127,912.02
14985             SEARS ROEBUCK AND CO FL BLDRS                                                                                                                                                                             TRADE PAYABLE                                                                     $5,150.24
14986             SEARS ROEBUCK AND COMPANY                     3333 BEVERLY RD                                                                                            HOFFMAN ESTATES     IL      60179        USA     TRADE PAYABLE                                                                    $14,780.33
14987             SEARS SR; RONALD T AND HELEN J SEARS          250 BENEFIT ST                                                                                             PROVIDENCE          RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14988             SEATON SHEILAH                                625 W 1ST APT 111                                                                                          TEMPE               AZ      85281        USA     TRADE PAYABLE                                                                         $5.42
14989             SEAVIEW ACQUISITION LLC                       8 INDUSTRIAL WAY EAST 2ND FLOOR                                                                            EATONTOWN           NJ      07724        USA     TRADE PAYABLE                                                                     $8,292.00
14990             SEBS FASHIONS INC                             6461 SW 98 ST                                                                                              MIAMI               FL      33156        USA     TRADE PAYABLE                                                                        $42.24
14991             SECK SOULEYE                                  HAMILTON COUNTY COURTHOUSE               1000 MAIN ST 315                                                  CINCINNATI          OH      45202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
14992             SECRETARIO DE HACIENDA                        P O BOX 272                                                                                                CAROLINA            PR      00986        USA     TRADE PAYABLE                                                                      $100.00
14993             SECRETARIO DE HACIENDA                        P O BOX 272                                                                                                CAROLINA            PR      00986        USA     TRADE PAYABLE                                                                      $159.17
14994             SECRETARIO DE HACIENDA                        P O BOX 272                                                                                                CAROLINA            PR      00986        USA     TRADE PAYABLE                                                                      $159.17
14995             SECURITY EQUIPMENT CORPORATION                747 SUN PARK DRIVE                                                                                         FENTON              MO      63026        USA     TRADE PAYABLE                                                                      $408.02
14996             SECURITY FINANCE INC 828                      2191 STEVENSON DRIVE                                                                                       SPRINGFIELD         IL      62703        USA     TRADE PAYABLE                                                                      $340.00
14997             SEDA APONTE T                                 LAS MARGARITAS EDF47 708                                                                                   SAN JUAN            PR      00915        USA     TRADE PAYABLE                                                                         $0.82
14998             SEDANO MARTHA                                 10328 HILDRETH AVE                                                                                         SOUTH GATE          CA      90280        USA     TRADE PAYABLE                                                                         $7.33
14999             SEEK OPTICS INC                               3772 ALBURY AVE                                                                                            LONG BEACH          CA      90808        USA     TRADE PAYABLE                                                                      $118.48
15000             SEEN ON TV INC                                PO BOX 181373                                                                                              CLEVELAND HEIGHTS   OH      44118        USA     TRADE PAYABLE                                                                      $519.35
15001             SEGAL ARTEMY                                  528 HOLLY OAK RD                                                                                           WILMINGTON          DE      19809        USA     TRADE PAYABLE                                                                        $51.94
15002             SEIDBERG LAW OFFICES                          PO BOX 7290                                                                                                PHOENIX             AZ      85011        USA     TRADE PAYABLE                                                                      $175.59
15003             SEIDMAN PETER                                 7246 SW GARDEN HOME RD                                                                                     PORTLAND            OR      97223        USA     TRADE PAYABLE                                                                      $153.42
15004             SEIKO CORPORATION OF AMERICA                  1111 MACARTHUR BLVD                                                                                        MAHWAH              NJ      07430        USA     TRADE PAYABLE                                                                   $161,278.53
15005             SEIN TOGETHER CO LTD                          SEIN TOGETHER BUILDING                   29 NONHYEON-RO 118-GIL GANGNAM-GU                                 SEOUL               SOUTH   06107                TRADE PAYABLE                                                                   $508,617.07
                                                                                                                                                                                               KOREA
15006             SEIRUS INNOVATIVE ACCESSORIES                 PO BOX 98813                                                                                               LAS VEGAS           NV      89193        USA     TRADE PAYABLE                                                                   $104,191.05
15007             SEISMIC AUDIO INC                             3980 PREMIER                                                                                               MEMPHIS             TN      38118        USA     TRADE PAYABLE                                                                        $11.61
15008             SELDOMRIDGE JACK AND MARION SELDOMRIDGE       100 N CALVERT ST                                                                                           BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
15009             SELECT JEWELRY INC                            47-28 37TH STREET                                                                                          LONG ISLAND CITY    NY      11101        USA     TRADE PAYABLE                                                                   $155,248.88
15010             SELENA CORTEZ                                 25 KEER AVENUE                                                                                             NEWARK              NJ      07112        USA     INSURANCE CLAIMS     12/24/2017       X            X              X          UNDETERMINED
15011             SELENA NICKLAS                                150 GRANT AVENUE                                                                                           EAST NEWARK         NJ      07029        USA     INSURANCE CLAIMS     7/13/2018                                                    $8,891.65
15012             SELENA SMITH                                  21451 W HAMPSTON ST                                                                                        OAK PARK            MI      48237        USA     INSURANCE CLAIMS     12/14/2016       X            X              X          UNDETERMINED
15013             SELF KEVIN                                    424 S SPRING APT K                                                                                         CAPE GIRARDEAU      MO      63703        USA     TRADE PAYABLE                                                                        $38.71
15014             SELINET FONTANEZ                              118 COURTLANDT STREET                                                                                      BELLEVILLE          NJ      07109        USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
15015             SELITA TRIME                                  34 FOREST ROAD                                                                                             STATEN ISLAND       NY      10304        USA     TRADE PAYABLE                                                                        $63.87
15016             SELLERSBURG HEATING & AIR COND                                                                                                                                                                            TRADE PAYABLE                                                                      $938.32
15017             SELMA TRADING LLC                             16530 VENTURA BLVD D122                                                                                    ENCINO              CA      91436        USA     TRADE PAYABLE                                                                     $5,328.00
15018             SELS USA LLC                                  165 PORTSAIL RD                                                                                            SALISBURY           NC      28146        USA     TRADE PAYABLE                                                                      $233.40
15019             SEMAN JAMES MICHAEL                           PHILADELPHIA CITY HALL                   CHESTNUT ST                                                       PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15020             SEMEN SCHMARGON                               720 DESMOND COURT                                                                                          BROOKLYN            NY      11235        USA     INSURANCE CLAIMS     8/22/2012        X            X              X          UNDETERMINED
15021             SENAYA AKOSUA                                 7224 FAIRCHILD DR                                                                                          ALEXANDRIA          VA      22306        USA     TRADE PAYABLE                                                                         $5.06


                                                                                                                                                         Page 190 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                          Doc 20                 Filed 01/18/19
                                                                                                                                        Schedule Entered            01/18/19
                                                                                                                                                 E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                  Case Number: 18-23537
                                                                                                                                        Pg 831 of 1461




                                                                                                                                                                                                                                                          Contingent

                                                                                                                                                                                                                                                                       Unliquidated

                                                                                                                                                                                                                                                                                      Disputed
Row No. Account   Creditor's Name                           Address 1                             Address 2                         Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                              Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                 Offset
                                                                                                                                                                                                                                                                                                                 (Y/N)
15022             SENIC MARY                                1100 UNION ST                                                                                           SAN DIEGO          CA      92101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15023             SENISE MELISSA SPECIAL ADMINISTRATOR OF   555 W HARRISON ST                                                                                       CHICAGO            IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF FRANK SENISE DECEASED
15024             SE'NIYA-MONAE HODGE                       PO BOX 12425                                                                                            ST THOMAS          VI                   USA     INSURANCE CLAIMS     4/8/2017         X            X              X          UNDETERMINED
15025             SENSICA INC                               392 SUMMIT AVE                                                                                          JERSEY CITY         NJ     07306        USA     TRADE PAYABLE                                                                         $32.64
15026             SENYX LLC                                 1470 MOONSTONE                                                                                          BREA               CA      92821        USA     TRADE PAYABLE                                                                      $1,341.33
15027             SEPIDEH SAGHIZADEH                        5220 AVENIDA ORIENTE                                                                                    TARZANA            CA      91356        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
15028             SEPULVEDA FIGUEROA J                      URB HACIENDA TOLEDO CALLE Q 1                                                                           ARECIBO            PR      00612        USA     TRADE PAYABLE                                                                          $0.13
15029             SERAPIA VEGA                              221 BOCKIUS ST                                                                                          WATSONVILLE        CA      95076        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
15030             SERENA MA                                 130 OCEAN PARK BOULEVARD              UNIT 434                                                          SANTA MONICA       CA      90405        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
15031             SERENA OWEN                               1315 CHARLESTON CT                                                                                      FLORENCE           KY      41042        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
15032             SERENITY MERCADO                          731 NW 41ST ST                                                                                          MIAMI              FL      33127        USA     INSURANCE CLAIMS     9/23/2018        X            X              X          UNDETERMINED
15033             SERGIO & OFELIA RUIZ                      1211 TETFORD                                                                                            SAN ANTONIO        TX      78253        USA     INSURANCE CLAIMS     5/2/2018         X            X              X          UNDETERMINED
15034             SERGIO AMARO                              2735 W ARMITAGE AVE                   APRT 108                                                          CHICAGO            IL      60647        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
15035             SERGIO ORTEGA                                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
15036             SERGIO RIVERA TORRES                      NUEVO MAMEYES                         B13 CALLE LA JOYA                                                 PONCE              PR      00730-9014   USA     INSURANCE CLAIMS     5/12/2018        X            X              X          UNDETERMINED
15037             SERIOUS DETECTING                         1206 LINWOOD AVE                                                                                        ANN ARBOR          MI      48103        USA     TRADE PAYABLE                                                                      $1,647.45
15038             SERIOUS STEEL LCC                         1807 MURRY RD SW SUITE A                                                                                ROANOKE            VA      24018        USA     TRADE PAYABLE                                                                      $1,947.11
15039             SERMON WILLIAM                            2559 BRANDON DR                                                                                         IDAHO FALLS        ID      84023        USA     TRADE PAYABLE                                                                       $516.29
15040             SERPIE ALEXANDER J SR AND ROSE HIS WIFE   100 N CALVERT ST                                                                                        BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15041             SERRANO KARINA                            3939 BARONET CT                                                                                         SAN JOSE           CA      95121        USA     TRADE PAYABLE                                                                       $421.40
15042             SERRANO OLGA                              6300 ARAGON WAY UNIT 103                                                                                FORT MYERS         FL      33966        USA     TRADE PAYABLE                                                                         $72.02
15043             SERTA INCORPORATED                        2600 FORBS AVE                                                                                          HOFFMAN ESTATES    IL      60192        USA     TRADE PAYABLE                                                                  $1,093,797.67
15044             SERUYA LAWRENCE                           60 CENTRE ST                                                                                            NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15045             SETA CORPORATION                          6400 EAST ROGERS CIRCLE                                                                                 BOCA RATON         FL      33499        USA     TRADE PAYABLE                                                                       $718.10
15046             SETH & HEATHER LEVANEN                    5846 MCQUADE RD                                                                                         DULUTH             MN      55804        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
15047             SETH & RHONDA DEYULIS                     620 HIGHLAND AVE                                                                                        REVLOC             PA      15948        USA     INSURANCE CLAIMS     4/12/2018        X            X              X          UNDETERMINED
15048             SEUBERT SR; ROBERT D AND GERALDINE L      100 N CALVERT ST                                                                                        BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SEUBERT HIS WIFE
15049             SEUBERT SR; ROBERT D AND GERALDINE L      100 N CALVERT ST                                                                                        BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SEUBERT HIS WIFE
15050             SEVDALIS GEORGE ASO PHILADELPHIA          401 BOSLEY AVE                                                                                          TOWSON             MD      21204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CONTRIBUTION INSURANCE COMPANY
15051             SEWAK NICHOLAS                            60 CENTRE ST                                                                                            NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15052             SEWARD DEBRAH                             5 GROUNDTREE CIRCLE                                                                                     HAMPTON            VA      23661        USA     TRADE PAYABLE                                                                        $16.98
15053             SEWER & WATER UTILITY BILL                PO BOX 830269                                                                                           BIRMINGHAM         AL      35283-0269   USA     UTILITIES PAYABLE                                                                    $76.00
15054             SEXTON CHRISTOPHER G SR                   3900 N RED RUBY LN                                                                                      TUCSON             AZ      85749        USA     TRADE PAYABLE                                                                      $923.67
15055             SEYED KHALAFI                             2230 FAIRFAX DRIVE                                                                                      ARLINGTON          VA      22201        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
15056             SEYED M ZAGHIR ZADEH                                                                                                                                                                              TRADE PAYABLE                                                                        $33.78
15057             SEYMORE GREGORY L                         222 DR SAMUEL MCCREE WAY                                                                                ROCHESTER          NY      14611        USA     TRADE PAYABLE                                                                        $49.54
15058             SF CABLE INC                              28300 INDUSTRIAL BLVD STE F                                                                             HAYWARD            CA      94545        USA     TRADE PAYABLE                                                                        $44.84
15059             SFMNY LLC                                 1200 6TH AVENUE                                                                                         NEW YORK           NY      10036        USA     TRADE PAYABLE                                                                      $432.92
15060             SGG INC                                   31-00 47TH AVENUE                                                                                       LONG ISLAND CITY   NY      11101        USA     TRADE PAYABLE                                                                   $230,443.08
15061             SGI RETAIL INC                                                                                                                                                                                    TRADE PAYABLE                                                                        $16.10
15062             SGS MECHANICAL CONTRACTORS LLC        100 BENNINGTON DR                                                                                           STANLEY            NC      28164        USA     TRADE PAYABLE                                                                     $1,000.00
15063             SGTROBERT SCHIFFMAN                   CLERK OF THE SPECIAL CIVIL PAR71 HAMILTON                                                                   PATERSON           NJ      07505        USA     TRADE PAYABLE                                                                        $34.38
                                                        ST
15064             SH NEX-T INTL CO LTD                  7FSHENGGAO BLDG137 XIANXIA RD             CHANGNING DIST                                                    SHANGHAI                   200051               TRADE PAYABLE                                                                    $22,874.95
15065             SHAARON BARNEYS                       70 MANHATTAN AVENUE                                                                                         AVENEL             NJ      07001        USA     INSURANCE CLAIMS     10/6/2016        X            X              X          UNDETERMINED
15066             SHADOW M CLARK AND MARY LORENZO-AMATO MAUNE RAICHLE HARTLEY FRENCH & MUDD       1015 LOCUST STREET SUITE 1200                                     ST LOUIS           MO      63101        USA     LITIGATION           6/1/2017                                                    $40,000.00
                                                        LLC
15067             SHADY OAKS TRAILER PARK               PO BOX 541 N 2770 PARK RD                                                                                   MARKESAN           WI      53946        USA     TRADE PAYABLE                                                                      $110.35
15068             SHAE BUXTON                           9947 SIEGEN LANE                                                                                            BATON ROUGE        LA      70810        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
15069             SHAFTIC LINDA L                       PHILADELPHIA CITY HALL                    CHESTNUT ST                                                       PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15070             SHAGHAL LTD                           2231 COLBY AVENUE                                                                                           LOS ANGELES        CA      90064        USA     TRADE PAYABLE                                                                    $75,155.55
15071             SHAHNAD RAFAEL SHARF                  4500 CONCHITA WAY                                                                                           TARZANA            CA      91356        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
15072             SHAHNAWAZ ABDULLAH                    18427 STUDEBAKER RD APT 269                                                                                 CERRITOS           CA      90703        USA     TRADE PAYABLE                                                                         $1.82
15073             SHAHRAM FARD                          24 CALAVERA                                                                                                 IRVINE             CA      92606        USA     INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
15074             SHAHZAD KHAN                                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
15075             SHAILESH SAWANT                       7481 LEE HWY UNIT 322                                                                                       FALLS CHURCH       VA      22042        USA     TRADE PAYABLE                                                                        $13.00
15076             SHAKESPEARE WINDSONG R                922 JUANITA LN                                                                                              ALBUQUERQUE        NM      87107        USA     TRADE PAYABLE                                                                         $1.84
15077             SHALESA CHAPMAN                       2454 W JACKSON BLVD                       APT 1 A                                                           CHICAGO            IL      60612        USA     INSURANCE CLAIMS     4/18/2018        X            X              X          UNDETERMINED
15078             SHALONDA TOMLINSON                    902 TRUNDY                                                                                                  MERKEL             TX      79536        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
15079             SHAMAN CAPITAL MANAGEMENT LLC DBA     SHARMAN CAPITAL MANAGEMENT LLP O BOX                                                                        ATLANTA            GA      31131        USA     TRADE PAYABLE                                                                        $47.40
                                                        312125
15080             SHAMEEM NOORAIN                       43638 BUCKEYE TERRACE                                                                                       FREMONT            CA      94538        USA     TRADE PAYABLE                                                                         $1.84
15081             SHAMILA VARNER                        11315 SMOKE TREE LANE                                                                                       CHARLOTTE          NC      28201        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
15082             SHAMIMA RAHMAN                        1309 CHELTENHAM DRIVE                                                                                       BENSALEM           PA      19020        USA     INSURANCE CLAIMS     8/12/2017        X            X              X          UNDETERMINED
15083             SHAMLEE KANKAM                        6510 AMADOR VALLEY BLVD                                                                                     DUBLIN             CA      94568        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
15084             SHAMROCK INDUSTRIES                   1796 AMBER GROVE COVE                                                                                       COLLIERVILLE        TN     38017        USA     TRADE PAYABLE                                                                     $4,838.58
15085             SHAMS MERCHANTS                       1203 GABLES DR NE                                                                                           ATLANTA            GA      30319        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
15086             SHAMS MERCHANTS                       1203 GABLES DR NE                                                                                           ATLANTA            GA      30319        USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
15087             SHAMSHAD AHMAD                        14811 EARLSWOOD DR                                                                                          HOUSTON            TX      77083        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
15088             SHANA BENSON                          11646 222ND STREET                                                                                          CAMBRIA HEIGHTS    NY      11411        USA     INSURANCE CLAIMS     5/4/2018         X            X              X          UNDETERMINED
15089             SHANA SPEARS                          7598 RICKMEYER ROAD                                                                                         ROME               NY      13440        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
15090             SHANAZ RAWOOF AHMED                   PO BOX 962                                                                                                  FRISCO             TX      75034        USA     TRADE PAYABLE                                                                      $548.61
15091             SHANDS FLOYD G                        155 NORTH MAIN STREET                                                                                       EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15092             SHANE BALKOWITSCH                     4419 CENTURION DR                                                                                           BISMARCK           ND      58504        USA     TRADE PAYABLE                                                                     $1,578.64
15093             SHANE BURR                            12662 SOUTH NEBRASKA                      HIGHWAY 11                                                        WOOD RIVER         NE      68883        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
15094             SHANE CAVINEE                         5452 US HIGHWAY 68                                                                                          KENTON             OH                   USA     INSURANCE CLAIMS     6/1/2016         X            X              X          UNDETERMINED
15095             SHANE MCDONOUGH                       1366 AVONDALE DRIVE                                                                                         GREEN BAY          WI      54313        USA     INSURANCE CLAIMS     8/12/2018        X            X              X          UNDETERMINED
15096             SHANE SMITH                                                                                                                                                                                       TRADE PAYABLE                                                                        $69.02
15097             SHANE WORKMAN                         2817 W BONNIE BROOK LN                                                                                      WAUKEGAN           IL      60087        USA     INSURANCE CLAIMS     3/31/2018        X            X              X          UNDETERMINED
15098             SHANG HAI CANG YUE SHI YE FA Z                                                                                                                                                                    TRADE PAYABLE                                                                     $2,794.60
15099             SHANGHAI EAST BEST FOREIGN TRADE CO   ROOM 20A NO10 SHUNCHANG RD                                                                                  SHANGHAI           CHINA 200021                 TRADE PAYABLE                                                                   $323,110.49
15100             SHANGHAI FOCHIER INTL TRADE CO LTD    RM403BUILDING 1                           NO33 LESHAN ROADXUHUI DISTRICT                                    SHANGHAI           SHANGH                       TRADE PAYABLE                                                                   $451,244.05
                                                                                                                                                                                       AI



                                                                                                                                                Page 191 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                         Doc 20                 Filed 01/18/19
                                                                                                                                        Schedule Entered            01/18/19
                                                                                                                                                 E/F: Part 3 Question 1      00:55:49                Main Document                                                                                   Case Number: 18-23537
                                                                                                                                        Pg 832 of 1461




                                                                                                                                                                                                                                                        Contingent

                                                                                                                                                                                                                                                                     Unliquidated

                                                                                                                                                                                                                                                                                    Disputed
Row No. Account   Creditor's Name                            Address 1                            Address 2                         Address 3         Address 4     City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                            Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                               Offset
                                                                                                                                                                                                                                                                                                               (Y/N)
15101             SHANGHAI GISTON GARMENT CO LTD             ROOM 501HAITANG BUILDINGNO299        JIANGCHANG ROADW                                                  SHANGHAI         SHANGH 200436                TRADE PAYABLE                                                                   $142,731.46
                                                                                                                                                                                     AI
15102             SHANGHAI KINGTON TRADING CO LTD            619 SCHUMAKER LANE                                                                                     SALISBURY        MD     21804         USA     TRADE PAYABLE                                                                    $84,468.00
15103             SHANGHAI NEOENT INDUSTRIAL CO LTD          NO340 GUANGMING VILLAGE              NANQIAO TOWN FENGXIAN DISTRICT                                    SHANGHAI         SHANGH 201406                TRADE PAYABLE                                                                    $96,112.66
                                                                                                                                                                                     AI
15104             SHANGHAI STYLE FASHION ACCESSORIES         5TH FLOOR NO21 LANE 28               DANBA ROAD                                                        SHANGHAI                200062                TRADE PAYABLE                                                                    $16,814.05
15105             SHANGHAI XIYUAN IMP & EXP CO LTD           FL9 NO 111 BAIXIANG ROAD                                                                               YANGZHOU         CHINA                        TRADE PAYABLE                                                                   $304,348.07
15106             SHANITA GOODEN                             87 TALCOTT AVE                                                                                         VERNON           CT     06066         USA     INSURANCE CLAIMS     4/15/2018        X            X              X          UNDETERMINED
15107             SHANNON BISRAM                             1581 SULPHUR SPRING ROAD                                                                               BALTIMORE        MD     21227         USA     TRADE PAYABLE                                                                      $420.79
15108             SHANNON BRABHAM                            103 ASPEN DRIVE                                                                                        WAYNESBORO       MS     39367         USA     INSURANCE CLAIMS     5/18/2018        X            X              X          UNDETERMINED
15109             SHANNON BROWN                              1210 WALLS RD                                                                                          SPARTA           GA     31087         USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
15110             SHANNON CASADAY                            290 SOUTH 1368 EAST                                                                                    VALPARAISO       IN     46383         USA     INSURANCE CLAIMS     3/31/2016        X            X              X          UNDETERMINED
15111             SHANNON E WOOD                             325 S SAN DIMAS CYN RD 156                                                                             SAN DIMAS        CA     91773         USA     TRADE PAYABLE                                                                      $457.72
15112             SHANNON ROCHFORD                           6 KONSCHAK AVE                                                                                         DOVER            DE     19904         USA     INSURANCE CLAIMS     12/4/2017        X            X              X          UNDETERMINED
15113             SHANNON VRELAND                            3413 HIGHWAY 26                                                                                        WIGGINS          MS     39577         USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
15114             SHANNON WATSON                             632 EAST 49TH STREET                                                                                   LOS ANGELES      CA     90001         USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
15115             SHANTI CORPORATION                         1212 AVENUE OF THE AMERICAS 23RD F                                                                     NEW YORK         NY     10036         USA     TRADE PAYABLE                                                                    $66,991.78
15116             SHAPES SECRETS LLC                         10049 NW 89TH AVE SUITE 10                                                                             HIALEAH          FL     33010         USA     TRADE PAYABLE                                                                      $172.78
15117             SHAPLEY LEON ET AL                         900 WASHINGTON AVE 2                                                                                   GREENVILLE       MS     38701         USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15118             SHARA TOOBERT                              98 CANTON ST                                                                                           WEST HAVEN       CT     06516-2203    USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
15119             SHARAD MITTAL                              8573 154TH AVE NE                                                                                      REDMOND           WA    98052         USA     TRADE PAYABLE                                                                        $66.94
15120             SHARAD SAINI                               44280 ACUSHNET TERRACE                                                                                 ASHBURN           VA    20147         USA     TRADE PAYABLE                                                                      $623.39
15121             SHARADA GANESAN                            25 LINDEN HEIGHTS                                                                                      NORWALK          CT     06851         USA     INSURANCE CLAIMS     6/6/2018         X            X              X          UNDETERMINED
15122             SHARDA OLSEN                               54 ELM STREET                                                                                          ISILP            NY     11751         USA     INSURANCE CLAIMS     1/22/2016        X            X              X          UNDETERMINED
15123             SHARHAN YVONNE S                           88-11 SUTPHIN BLVD                                                                                     JAMAICA          NY     11435         USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15124             SHARI ISRAEL                               1230 46TH STREET                                                                                       BROOKLYN         NY     11219         USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
15125             SHARK CORPORATION                          24424 S MAIN ST 603                                                                                    CARSON           CA     90745         USA     TRADE PAYABLE                                                                    $19,399.39
15126             SHARMA WALKER                                                                                                                                                                                   INSURANCE CLAIMS     6/5/2018         X            X              X          UNDETERMINED
15127             SHARON & CLIFFORD POSMAN                   1676 CORDOVA ROAD                                                                                      GERMANTOWN       TN      38138        USA     INSURANCE CLAIMS     11/17/2015       X            X              X          UNDETERMINED
15128             SHARON & JOEY SMELSER                      1530 PLANTATION RD                                                                                     TUSCALOOSA       AL      35405        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
15129             SHARON ADAMS                               548 TREMAIN DR                                                                                         HINESVILLE       GA      31313-1048   USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
15130             SHARON BOLDEN                              325 WORTHINGTON STREET                                                                                 SPRING VALLEY    CA      91977        USA     INSURANCE CLAIMS     7/7/2018         X            X              X          UNDETERMINED
15131             SHARON BRYAN                               5 FISKE AVENUE                                                                                         STONEHAM         MA      02180        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
15132             SHARON COLEMAN                             1419 BILOXI DRIVE                                                                                      CINCINNATI       OH      45231        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
15133             SHARON COSTANZA                            130 SOUTH OCEAN BOULEVARD            UNIT 505                                                          POMPANO BEACH    FL      33062        USA     INSURANCE CLAIMS     3/1/2018         X            X              X          UNDETERMINED
15134             SHARON COSTANZA                            130 SOUTH OCEAN BOULEVARD            UNIT 505                                                          POMPANO BEACH    FL      33062        USA     INSURANCE CLAIMS     3/1/2018         X            X              X          UNDETERMINED
15135             SHARON DENNEN                              19127 HALSTED ST                                                                                       NORTHRIDGE       CA      91324        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
15136             SHARON DOSS                                3710 WEST STREET                                                                                       LITTLE ROCK      AR      72204        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
15137             SHARON FREEMAN                             228 WILLIAMS RD                                                                                        ANDERSON         SC      29626        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
15138             SHARON FYFFE                               203 BECK STREET                                                                                        SOMERSET         KY      42501        USA     INSURANCE CLAIMS     7/11/2017        X            X              X          UNDETERMINED
15139             SHARON HERMAN                              3018 STARR AVE                                                                                         OREGON           OH      43616        USA     INSURANCE CLAIMS     2/18/2016                                                   $12,500.00
15140             SHARON JACKSON                             1355 S SIERRA BONITA AVE                                                                               LOS ANGELES      CA      90019        USA     INSURANCE CLAIMS     7/21/2017        X            X              X          UNDETERMINED
15141             SHARON JACKSON-MCDONALD                    8G-28 LYTTON SANCY                                                                                     ST THOMAS        VI      00802        USA     INSURANCE CLAIMS     12/7/2017        X            X              X          UNDETERMINED
15142             SHARON KESSLER                             397 GREENWICH ST                                                                                       MICKLETON        NJ      08056        USA     INSURANCE CLAIMS     12/10/2016       X            X              X          UNDETERMINED
15143             SHARON KLUNDT                              161 SUN PRAIRIE ROAD                                                                                   GREAT FALLS      MT      59404        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
15144             SHARON PABON SANTIAGO                      PO BOX 2132                                                                                            GUAYANA          PR      00785        USA     INSURANCE CLAIMS     12/6/2016        X            X              X          UNDETERMINED
15145             SHARON SIMMONS                             421 W 60TH ST APT A                                                                                    LOS ANGELES      CA      90003        USA     INSURANCE CLAIMS     4/25/2017        X            X              X          UNDETERMINED
15146             SHARON SMITH                               13190E CR1200N                                                                                         DUNKIRK          IN      47336        USA     INSURANCE CLAIMS     2/16/2018        X            X              X          UNDETERMINED
15147             SHARON STOMM                               223 AUTUMN HILL DRIVE                                                                                  AVILLA           IN      46710        USA     INSURANCE CLAIMS     12/29/2016       X            X              X          UNDETERMINED
15148             SHARON WAGERS                              10157 PIPPIN MEADOWS DRIVE                                                                             CINCINNATI       OH      45231        USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
15149             SHARON WALBERGER                           6122 THUNDERHEAD LANE                                                                                  JAMESVILLE       NY      13078        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
15150             SHARONNE HANSON                            11140 PAINE FIELD WAY                                                                                  EVERETT          WA      98204        USA     INSURANCE CLAIMS     4/4/2017         X            X              X          UNDETERMINED
15151             SHARP ARWEN S                              18 N MAIN ST APT 66                                                                                    BROCKPORT        NY      14420        USA     TRADE PAYABLE                                                                      $118.77
15152             SHARP BUSINESS SOLUTIONS LLC               623 DEVONSHIRE RD                                                                                      STOUGHTON        WI      53589        USA     TRADE PAYABLE                                                                      $255.70
15153             SHARPE KAREN INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                                  EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF STEPHEN
                  SHARPE DECEASED
15154             SHASHANK CHITNIS                           787 ELEPAIO STREET                                                                                     HONOLULU         HI      96816        USA     INSURANCE CLAIMS     5/23/2018        X            X              X          UNDETERMINED
15155             SHATAYSHIA BRINSON                         3719 WIGGINS LEAF STREET                                                                               TAMPA            FL      33810        USA     INSURANCE CLAIMS     1/21/2015        X            X              X          UNDETERMINED
15156             SHATIERAH BRUNSON                          1154 E WILLCOCK STREET                                                                                 HAMMOND          IN      46320        USA     INSURANCE CLAIMS     5/23/2016        X            X              X          UNDETERMINED
15157             SHAUGHNESSY WHITE                          1423 SE GLENWOOD STREET                                                                                PORTLAND         OR      97202        USA     INSURANCE CLAIMS     8/4/2017         X            X              X          UNDETERMINED
15158             SHAUNAMARC PANZELLA                        5 LISA DRIVE                                                                                           HIGHLAND         NY      12528        USA     INSURANCE CLAIMS     9/29/2018        X            X              X          UNDETERMINED
15159             SHAVON BASKIN                              37 N DUDLEY ST                                                                                         CAMDEN           NJ      08105        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
15160             SHAW KEVIN W                               2505 COACH HOUSE WAY 1A                                                                                FREDERICK        MD      21702        USA     TRADE PAYABLE                                                                       $68.54
15161             SHAWHAN PHYLLIS INDIVIDUALLY AND AS THE    155 NORTH MAIN STREET                                                                                  EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  ROBERT SHAWHAN DECEASED
15162             SHAWN DIETRICH                             133 SANTA BARBARA BLVD                                                                                 GEORGETOWN       KY      40324        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
15163             SHAWN FORTNER                              6 VANTAGE VIEW CIRCLE                                                                                  COVINGTON        KY      41017        USA     INSURANCE CLAIMS     6/26/2018        X            X              X          UNDETERMINED
15164             SHAWN POTOCEK                                                                                                                                                                                   PENDING LITIGATION                    X            X              X          UNDETERMINED
15165             SHAYBANI AHSNN                             1800 JEFFERSON PARK AVE                                                                                CHARLOTTESVLE    VA      22903        USA     TRADE PAYABLE                                                                       $79.00
15166             SHAYNE DOORN                               2561 AUDREY STREET                                                                                     JENISON          MI      49428        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
15167             SHDARIA FILMORE                            3009 ALA MAKAHALA PL 901                                                                               SALT LAKE        HI      96818        USA     INSURANCE CLAIMS     11/3/2017        X            X              X          UNDETERMINED
15168             SHEA MEREDITH W AND MARTHA J WOODS CO-     250 BENEFIT ST                                                                                         PROVIDENCE       RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRICES FOR THE ESTATE OF THOMAS R
                  WOODS
15169             SHEARER JONATHAN D                         109 UNIVERSITY SQUARE PMB 405                                                                          ERIE             PA      16541        USA     TRADE PAYABLE                                                                         $1.52
15170             SHECHTMAN HALPERIN SAVAGE LLP              1080 MAIN STREET                                                                                       PAWTUCKET        RI      02860        USA     TRADE PAYABLE                                                                      $361.58
15171             SHED WINDOWS AND MORE                      9326 SC 90                                                                                             LONGS            SC      29568        USA     TRADE PAYABLE                                                                     $1,056.13
15172             SHEEHAN THOMAS R                           280 NORTH AVE                                                                                          ROCHESTER        MA      02770        USA     TRADE PAYABLE                                                                        $78.23
15173             SHEEKH WALI N                              5845 NE HOYT ST APT 102                                                                                PORTLAND         OR      97213        USA     TRADE PAYABLE                                                                        $26.96
15174             SHEENA TOLENTINO                           362 NORTH 13TH STREET                                                                                  LEBANON          PA      17046        USA     INSURANCE CLAIMS     5/21/2018        X            X              X          UNDETERMINED
15175             SHEERAN EDMUND J JR                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
15176             SHEESLEY JORDYN E                          157 HALES LYON ROAD                                                                                    MONTOURSVILLE    PA      17754        USA     TRADE PAYABLE                                                                        $14.39
15177             SHEESLEY MACKENZIE G                       157 HALES LYON RD                                                                                      MONTOURSVILLE    PA      17754        USA     TRADE PAYABLE                                                                        $14.39
15178             SHEIKHS TRADING LLC                        207 ASHLAND DRIVE                                                                                      WOODSTOCK        GA      30189        USA     TRADE PAYABLE                                                                        $26.51
15179             SHEILA & DAVID GILPIN                      123 S YOUNG AVE                                                                                        KENNETT SQUARE   PA      19348        USA     INSURANCE CLAIMS     8/11/2018                                                     $130.00
15180             SHEILA DIGGS                               409 WINTERS CIRCLE                                                                                     LAKE CITY        SC      29560        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED


                                                                                                                                                Page 192 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                       18-23537-rdd                                 Doc 20                Filed 01/18/19
                                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                                  E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                         Pg 833 of 1461




                                                                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name                      Address 1                                   Address 2                         Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                               Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                                                                  (Y/N)
15181             SHEILA FRANK                         2323 EARNEST ST                                                                                               LAKE CHARLES       LA      70602        USA     INSURANCE CLAIMS     6/20/2014        X            X              X          UNDETERMINED
15182             SHEILA HUGHES                        8310 WILLIS CIRCLE                                                                                            GREENSBORO         NC      27455        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
15183             SHEILA JETTON                        350 DAISY LANE                                                                                                DRIPPING SPRINGS   TX      78620        USA     INSURANCE CLAIMS     7/9/2018         X            X              X          UNDETERMINED
15184             SHEILA JOHNSON                       585 BRIARHURST COURT                                                                                          LAWRENCEVILLE      GA      30046        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
15185             SHEILA JOHNSON                       585 BRIARHURST COURT                                                                                          LAWRENCEVILLE      GA      30046        USA     INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
15186             SHEILA POLLETT                       5511 129TH PLACE SE                                                                                           EVERETT            WA      98208        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
15187             SHELDON ASHLEY                       246-25 52ND AVENUE                                                                                            DOUGLASTON         NY      11362        USA     INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
15188             SHELIA CELESTINE                     635 HENDEE STREET                                                                                             NEW ORLEANS        LA      70114        USA     INSURANCE CLAIMS     2/22/2016        X            X              X          UNDETERMINED
15189             SHELIA WOODSON                       7551 NEWBURY LANE                                                                                             LANHAM             MD      20706        USA     INSURANCE CLAIMS     2/23/2015        X            X              X          UNDETERMINED
15190             SHELINBARGER RACHEAL A               906 E ASH                                                                                                     PUEBLO             CO      81001        USA     TRADE PAYABLE                                                                       $599.25
15191             SHELLEY LIORENTE                     579 SW 15TH STREET                          4                                                                 POMPANO BEACH      FL      33060        USA     INSURANCE CLAIMS     10/16/2015       X            X              X          UNDETERMINED
15192             SHELLEY ROTHSCHILD                   8131 CLEARIDGE AVE NW                                                                                         SILVERDALE         WA      98383        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
15193             SHELLI CONNELLY                      100 COVEWOOD ST S                                                                                             MARCO ISLAND       FL      34145-6735   USA     INSURANCE CLAIMS     3/16/2018        X            X              X          UNDETERMINED
15194             SHELLOND HARVEY                      750 CENTRAL AVENUE                                                                                            JEFFERSON          LA      70121        USA     INSURANCE CLAIMS     3/1/2018                                                     $13,000.00
15195             SHELLY GARCIA-BULL                   113 BIRDIE DR                                                                                                 THE HILLS          TX      78783        USA     INSURANCE CLAIMS     5/15/2018        X            X              X          UNDETERMINED
15196             SHELLY HARRISINGH                    17318 NW 74TH AVE                           UNIT 203                                                          HIALEAH            FL      33015        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
15197             SHELTERLOGIC CORP                    150 CALLENDER ROAD                                                                                            WATERTOWN          CT      06795        USA     TRADE PAYABLE                                                                     $29,990.94
15198             SHELTERLOGIC CORP                    150 CALLENDER ROAD                                                                                            WATERTOWN          CT      06795        USA     TRADE PAYABLE                                                                     $57,892.24
15199             SHELTON JOHN                         112 EAST VIEW DR                                                                                              LARIMORE           ND      58251        USA     TRADE PAYABLE                                                                       $329.67
15200             SHELTON LAVETA                                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
15201             SHELTON MARGARET AND JERRY SHELTON   155 NORTH MAIN STREET                                                                                         EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15202             SHENANDOAH VALLEY ELECTRIC CO-OP     PO BOX 49001                                                                                                  BALTIMORE          MD      21297-4901   USA     UTILITIES PAYABLE                                                                  $9,883.78
15203             SHENG LI                             1100 UNION ST                                                                                                 SAN DIEGO          CA      92101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15204             SHENG-CHYUNG JOU                     11631 CLARK STREET                                                                                            ARCADIA            CA      91006        USA     TRADE PAYABLE                                                                      $2,692.63
15205             SHENZHEN EVERBEST MACHINERY IND      19 BLDG5 REGIONBAIWANGXIN IND PK            SONGBAI RD BAIMANG XILI NANSHAN                                   SHENZHEN NANSHAN   GUANG   518108               TRADE PAYABLE                                                                  $1,812,440.95
                                                                                                                                                                                        DONG
15206             SHEPPARD EVERETT R                   2708 NW 4TH ST                                                                                                BLUE SPRINGS       MO      64014        USA     TRADE PAYABLE                                                                      $209.78
15207             SHEPPARD ISIAH N                     333 PATCHEN AVENUE APT 7C                                                                                     BROOKLYN           NY      11233        USA     TRADE PAYABLE                                                                       $33.07
15208             SHERANA CONNOR                       4432 16TH PL NE                                                                                               WASHINGTON         DC      20017        USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
15209             SHERI CRAVEN                         1722 MANCHESTER STREET                                                                                        RICHLAND           WA      99352        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
15210             SHERI EMERSON                        15347 CATALINA DRIVE                                                                                          ORLAND PARK        IL      60462        USA     INSURANCE CLAIMS     7/15/2017        X            X              X          UNDETERMINED
15211             SHERIDAN CIRCUIT COURT               224S MAIN ST SUITE B7                                                                                         SHERIDAN           WY      82801        USA     TRADE PAYABLE                                                                      $236.05
15212             SHERIFF COURT SRVS CENTRAL           157 W 5TH ST 3RD FLOOR                                                                                        SAN BERNARDINO     CA      92415        USA     TRADE PAYABLE                                                                       $15.00
15213             SHERIFF COURT SRVS CENTRAL           157 W 5TH ST 3RD FLOOR                                                                                        SAN BERNARDINO     CA      92415        USA     TRADE PAYABLE                                                                      $130.70
15214             SHERIFF DEPARTMENT                   14400 ERWIN ST                                                                                                VAN NUYS           CA      91401        USA     TRADE PAYABLE                                                                      $103.50
15215             SHERIFF DEPT LOS ANGELES COUNT       42011 4TH STREET WEST                                                                                         LANCASTER          CA      93534        USA     TRADE PAYABLE                                                                       $92.37
15216             SHERIFF GARNISHMENT SEC              110 N GRAND AVE RM 525                                                                                        LOS ANGELES        C       90012                TRADE PAYABLE                                                                       $90.12
15217             SHERIFF GARNISHMENT SEC              110 N GRAND AVE RM 525                                                                                        LOS ANGELES        C       90012                TRADE PAYABLE                                                                      $233.04
15218             SHERIFF OF BERGEN COUNTY             BERGEN COUNTY JUSTICE CENTER 10 MAIN ST                                                                       HACKENSACK         NJ      07601        USA     TRADE PAYABLE                                                                       $17.82

15219             SHERIFF OF BERGEN COUNTY             BERGEN COUNTY JUSTICE CENTER 10 MAIN ST                                                                       HACKENSACK         NJ      07601        USA     TRADE PAYABLE                                                                       $360.03

15220             SHERIFF OF ERIE CTY                  PO BOX 8000                                                                                                   BUFFALO            NY      14267        USA     TRADE PAYABLE                                                                        $17.35
15221             SHERIFF OF JEFFERSON COUNTY          753 WATERMAN DRIVE                                                                                            WATERTOWN          NY      13601        USA     TRADE PAYABLE                                                                       $126.00
15222             SHERIFF OF MERCER COUNTY             OFFICE OF THE SHERIFF 175SBROAD ST PO BOX                                                                     TRENTON            NJ      08650        USA     TRADE PAYABLE                                                                        $54.00
                                                       8068
15223             SHERIFF OF MERCER COUNTY             OFFICE OF THE SHERIFF 175SBROAD ST PO BOX                                                                     TRENTON            NJ      08650        USA     TRADE PAYABLE                                                                        $32.24
                                                       8068
15224             SHERIFF OF MERCER COUNTY             OFFICE OF THE SHERIFF 175SBROAD ST PO BOX                                                                     TRENTON            NJ      08650        USA     TRADE PAYABLE                                                                        $40.35
                                                       8068
15225             SHERIFF OF MERCER COUNTY             OFFICE OF THE SHERIFF 175SBROAD ST PO BOX                                                                     TRENTON            NJ      08650        USA     TRADE PAYABLE                                                                       $989.76
                                                       8068
15226             SHERIFF OF MERCER COUNTY             OFFICE OF THE SHERIFF 175SBROAD ST PO BOX                                                                     TRENTON            NJ      08650        USA     TRADE PAYABLE                                                                        $78.64
                                                       8068
15227             SHERIFF OF MERCER COUNTY             OFFICE OF THE SHERIFF 175SBROAD ST PO BOX                                                                     TRENTON            NJ      08650        USA     TRADE PAYABLE                                                                        $91.82
                                                       8068
15228             SHERIFF OF MERCER COUNTY             OFFICE OF THE SHERIFF 175SBROAD ST PO BOX                                                                     TRENTON            NJ      08650        USA     TRADE PAYABLE                                                                        $32.13
                                                       8068
15229             SHERIFF OF MONROE CTY                65 W BROAD ST STE 300                                                                                         ROCHESTER          NY      14614        USA     TRADE PAYABLE                                                                        $72.18
15230             SHERIFF OF NASSAU COUNTY             240 OLD COUNTRY ROAD                                                                                          MTNEOLA            NY      11501        USA     TRADE PAYABLE                                                                       $170.62
15231             SHERIFF OF NASSAU COUNTY             240 OLD COUNTRY ROAD                                                                                          MTNEOLA            NY      11501        USA     TRADE PAYABLE                                                                       $155.49
15232             SHERIFF OF NASSAU COUNTY             240 OLD COUNTRY ROAD                                                                                          MTNEOLA            NY      11501        USA     TRADE PAYABLE                                                                         $5.75
15233             SHERIFF OF PASSAIC COUNTY            SHERIFF OF PASSAIC COUNTY ATTN: WAGE                                                                          PATERSON           NJ      07505        USA     TRADE PAYABLE                                                                       $496.12
                                                       EXECUTION SECTION
15234             SHERIFF OF ROCKLAND COUNTY           55 NEW HEMPSTEAD ROAD                                                                                         NEW CITY           NY      10956        USA     TRADE PAYABLE                                                                       $266.97
15235             SHERIFF OF SUFFOLK CIVIL BUREA       360 YAPHANK AVENUE                                                                                            YAPHANK            NY      11980        USA     TRADE PAYABLE                                                                        $64.60
15236             SHERIFF OF SUFFOLK COUNTY            360 YAPHANK AVENUE SUITE IA                                                                                   YAPHANK            NY      11980        USA     TRADE PAYABLE                                                                        $37.64
15237             SHERIFF OF SUFFOLK COUNTY            360 YAPHANK AVE 1A                                                                                            YAPHANK            NY      11980        USA     TRADE PAYABLE                                                                       $118.12
15238             SHERIFF OF SUFFOLK COUNTY            360 YAPHANK AVE 1A                                                                                            YAPHANK            NY      11980        USA     TRADE PAYABLE                                                                         $5.91
15239             SHERIFF OF SUFFOLK COUNTY            360 YAPHANK AVE 1A                                                                                            YAPHANK            NY      11980        USA     TRADE PAYABLE                                                                        $45.18
15240             SHERIFF OF WESTCHESTER CO            110 DR MARTIN LUTHER KING JR B                                                                                WHITE PLAINS       NY      10601        USA     TRADE PAYABLE                                                                        $46.13
15241             SHERIFF S DEPARTMENT OF L A C        350 W MISSION BLVD                                                                                            POMONA             CA      91766        USA     TRADE PAYABLE                                                                       $100.00
15242             SHERIFF SUFFOLK COUNTY               360 YAPHANK AVENUE                                                                                            YAPHANK            NY      11980        USA     TRADE PAYABLE                                                                        $45.49
15243             SHERIFF SUFFOLK COUNTY               360 YAPHANK AVENUE                                                                                            YAPHANK            NY      11980        USA     TRADE PAYABLE                                                                        $31.80
15244             SHERIFF SUFFOLK COUNTY               360 YAPHANK AVENUE                                                                                            YAPHANK            NY      11980        USA     TRADE PAYABLE                                                                        $52.40
15245             SHERIFFCIVIL                         920 MELLUS ST                                                                                                 MARTINEZ           CA      94553        USA     TRADE PAYABLE                                                                       $163.35
15246             SHERIFFLIVINGSTON PPARISH            PO BOX 850                                                                                                    LIVINGSTON         LA      70754        USA     TRADE PAYABLE                                                                       $446.20
15247             SHERIFFS CIVIL BUREAU                312 EAST COOK ST 0                                                                                            SANTA MARIA        CA      93454        USA     TRADE PAYABLE                                                                       $138.38
15248             SHERIFFS CIVIL BUREAU WEST           4095 LEMON ST 4TH FL                                                                                          RIVERSIDE          CA      92501        USA     TRADE PAYABLE                                                                       $258.43
15249             SHERIFFS CIVIL DIV                   P O BOX 2208                                                                                                  BAKERSFIELD        CA      93303        USA     TRADE PAYABLE                                                                       $155.21
15250             SHERIFFS CIVIL DIVISION              P O BOX 2208 1415 TRUXTUN AVE                                                                                 BAKERSFIELD        CA      93303        USA     TRADE PAYABLE                                                                        $12.46
15251             SHERIFFS COURT SERVICES CTRL         30755-DAULD RD STE L067                                                                                       MURRIETA           CA      92563        USA     TRADE PAYABLE                                                                       $123.70
15252             SHERIFFS DEPARTMENT                  LOS ANGELES COUNTY SHERIFFS OFFICE                                                                           LONG BEACH         CA      90802        USA     TRADE PAYABLE                                                                       $312.86
15253             SHERIFFS DEPARTMENT                  LOS ANGELES COUNTY SHERIFFS OFFICE                                                                           LONG BEACH         CA      90802        USA     TRADE PAYABLE                                                                       $371.61
15254             SHERIFFS DEPARTMENT                  LOS ANGELES COUNTY SHERIFFS OFFICE                                                                           LONG BEACH         CA      90802        USA     TRADE PAYABLE                                                                       $645.09
15255             SHERIFFS DEPARTMENT                  LOS ANGELES COUNTY SHERIFFS OFFICE                                                                           LONG BEACH         CA      90802        USA     TRADE PAYABLE                                                                       $125.77
15256             SHERIFFS DEPARTMENT                  LOS ANGELES COUNTY SHERIFFS OFFICE                                                                           LONG BEACH         CA      90802        USA     TRADE PAYABLE                                                                       $131.02
15257             SHERIFFS DEPARTMENT                  LOS ANGELES COUNTY SHERIFFS OFFICE                                                                           LONG BEACH         CA      90802        USA     TRADE PAYABLE                                                                         $9.85


                                                                                                                                                 Page 193 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                18-23537-rdd                               Doc 20      Filed 01/18/19
                                                                                                                                      Schedule Entered            01/18/19
                                                                                                                                               E/F: Part 3 Question 1      00:55:49               Main Document                                                                                   Case Number: 18-23537
                                                                                                                                      Pg 834 of 1461




                                                                                                                                                                                                                                                     Contingent

                                                                                                                                                                                                                                                                  Unliquidated

                                                                                                                                                                                                                                                                                 Disputed
Row No. Account   Creditor's Name                               Address 1                                  Address 2              Address 3         Address 4     City            State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                         Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                            Offset
                                                                                                                                                                                                                                                                                                            (Y/N)
15258             SHERIFFS DEPARTMENT                           LOS ANGELES COUNTY SHERIFFS OFFICE                                                               LONG BEACH      CA      90802        USA     TRADE PAYABLE                                                                       $114.90
15259             SHERIFFS DEPARTMENT                           LOS ANGELES COUNTY SHERIFFS OFFICE                                                               LONG BEACH      CA      90802        USA     TRADE PAYABLE                                                                       $120.22
15260             SHERIFFS DEPARTMENT                           LOS ANGELES COUNTY SHERIFFS OFFICE                                                               LONG BEACH      CA      90802        USA     TRADE PAYABLE                                                                        $54.86
15261             SHERIFFS DEPARTMENT                           LOS ANGELES COUNTY SHERIFFS OFFICE                                                               LONG BEACH      CA      90802        USA     TRADE PAYABLE                                                                       $834.46
15262             SHERIFFS DEPARTMENT                           LOS ANGELES COUNTY SHERIFFS OFFICE                                                               LONG BEACH      CA      90802        USA     TRADE PAYABLE                                                                       $397.35
15263             SHERIFFS DEPARTMENT LA COUNTY                 350 W MISSION BLVD                                                                                POMONA          CA      91766        USA     TRADE PAYABLE                                                                       $928.75
15264             SHERIFFS DEPARTMENT LOS ANGEL                 SHERIFFS DEPARTMENT LOS ANGELES COUNTY                                                            POMONA          CA      91766        USA     TRADE PAYABLE                                                                        $99.81
                                                                350 W MI
15265             SHERIFFS DEPARTMENT LOS ANGEL                 SHERIFFS DEPARTMENT LOS ANGELES COUNTY                                                            POMONA          CA      91766        USA     TRADE PAYABLE                                                                        $26.39
                                                                350 W MI
15266             SHERIFFS DEPARTMENT LOS ANGEL                 SHERIFFS DEPARTMENT LOS ANGELES COUNTY                                                            POMONA          CA      91766        USA     TRADE PAYABLE                                                                        $72.75
                                                                350 W MI
15267             SHERIFFS DEPARTMENT LOS ANGEL                 SHERIFFS DEPARTMENT LOS ANGELES COUNTY                                                            POMONA          CA      91766        USA     TRADE PAYABLE                                                                       $249.68
                                                                350 W MI
15268             SHERIFFS DEPARTMENT LOS ANGEL                 SHERIFFS DEPARTMENT LOS ANGELES COUNTY                                                            POMONA          CA      91766        USA     TRADE PAYABLE                                                                       $185.10
                                                                350 W MI
15269             SHERIFFS DEPARTMENT LOS ANGEL                 SHERIFFS DEPARTMENT LOS ANGELES COUNTY                                                            POMONA          CA      91766        USA     TRADE PAYABLE                                                                       $150.00
                                                                350 W MI
15270             SHERIFFS DEPARTMENT LOS ANGEL                 SHERIFFS DEPARTMENT LOS ANGELES COUNTY                                                            POMONA          CA      91766        USA     TRADE PAYABLE                                                                       $731.70
                                                                350 W MI
15271             SHERIFFS DEPARTMENT LOS ANGEL                 SHERIFFS DEPARTMENT LOS ANGELES COUNTY                                                            POMONA          CA      91766        USA     TRADE PAYABLE                                                                       $180.56
                                                                350 W MI
15272             SHERIFFS DEPARTMENT LOS ANGEL                 SHERIFFS DEPARTMENT LOS ANGELES COUNTY                                                            POMONA          CA      91766        USA     TRADE PAYABLE                                                                       $267.24
                                                                350 W MI
15273             SHERIFFS DEPARTMENT LOS ANGEL                 SHERIFFS DEPARTMENT LOS ANGELES COUNTY                                                            POMONA          CA      91766        USA     TRADE PAYABLE                                                                       $462.52
                                                                350 W MI
15274             SHERIFFS DEPARTMENT LOS ANGEL                 SHERIFFS DEPARTMENT LOS ANGELES COUNTY                                                            POMONA          CA      91766        USA     TRADE PAYABLE                                                                       $207.55
                                                                350 W MI
15275             SHERIFFS DEPT                                 200 W COMPTON BLVD                                                                                COMPTON         CA      90220        USA     TRADE PAYABLE                                                                       $674.70
15276             SHERIFFS DEPT                                 200 W COMPTON BLVD                                                                                COMPTON         CA      90220        USA     TRADE PAYABLE                                                                       $304.63
15277             SHERIFFS DEPT                                 200 W COMPTON BLVD                                                                                COMPTON         CA      90220        USA     TRADE PAYABLE                                                                       $210.69
15278             SHERIFFS DEPT                                 200 W COMPTON BLVD                                                                                COMPTON         CA      90220        USA     TRADE PAYABLE                                                                       $732.30
15279             SHERIFFS DEPT LA COUNTY                       200 W COMPOTON BLVD                                                                               COMPTON         CA      90220        USA     TRADE PAYABLE                                                                       $267.41
15280             SHERIFFS DEPT LA COUNTY                       200 W COMPOTON BLVD                                                                               COMPTON         CA      90220        USA     TRADE PAYABLE                                                                        $26.78
15281             SHERIFFS DEPT LA COUNTY                       200 W COMPOTON BLVD                                                                               COMPTON         CA      90220        USA     TRADE PAYABLE                                                                        $98.18
15282             SHERIFFS DEPT LA COUNTY CA 3                  1427 WEST COVINA PKWY                                                                             WEST COVINA     CA      91790        USA     TRADE PAYABLE                                                                        $68.22
15283             SHERIFFS DEPT LA COUNTY CA 4                  200 W COMPOTON BLVD                                                                               COMPTON         CA      90220        USA     TRADE PAYABLE                                                                         $6.55
15284             SHERIFFS DEPT LA COUNTY CA 4                  200 W COMPOTON BLVD                                                                               COMPTON         CA      90220        USA     TRADE PAYABLE                                                                       $200.93
15285             SHERIFFS DEPT LA COUNTY CA 4                  200 W COMPOTON BLVD                                                                               COMPTON         CA      90220        USA     TRADE PAYABLE                                                                       $128.26
15286             SHERIFFS OFFICE CIVIL DIVISIO                 SHERIFFS OFFICE CIVIL DIVISIO110 N GRAND                                                          LOS ANGELES     CA      90012        USA     TRADE PAYABLE                                                                       $166.11
                                                                AVENUE
15287             SHERIFFS OFFICE LA COUNTY                     415 W OCEAN OFFICE                                                                                LONG BEACH      CA      90802        USA     TRADE PAYABLE                                                                      $262.48
15288             SHERILYN EDDINGS                              1021 W 99TH ST                                                                                    LOS ANGELES     CA      90044        USA     INSURANCE CLAIMS     6/18/2015        X            X              X          UNDETERMINED
15289             SHERLYN HILT                                  226 COVENTRY WAY                                                                                  VELLEJO         CA      94591        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
15290             SHERMAN & LORETTA LINNING                     109 PEBBLE CREEK ROAD                                                                             SUMMERVILLE     SC      29486        USA     INSURANCE CLAIMS     4/26/2017        X            X              X          UNDETERMINED
15291             SHERMAN ACQUISITION LP                        EDUARDO M PALLARES P 63559 BLATT                                                                  BINGHAM FARMS   MI      48025        USA     TRADE PAYABLE                                                                      $524.80
                                                                HASENMILLER LEIBSKER&MOO
15292             SHERMAN LEONEL                                9420 S JUSTINE ST                                                                                 CHICAGO         IL      60620        USA     TRADE PAYABLE                                                                      $493.14
15293             SHERMETA CHIMKO & ADAMS                       P O BOX 5016                                                                                      ROCHESTER       MI      48308        USA     TRADE PAYABLE                                                                      $161.91
15294             SHERRI SWINKIN                                436 RUDGEFIELD ROAD                                                                               ORANGE          CT      06477        USA     INSURANCE CLAIMS     2/7/2018         X            X              X          UNDETERMINED
15295             SHERRI WELLS                                  1 OAK DR                                                                                          ROSELAND        NJ      07068        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
15296             SHERRIE HENDERSON-ADAMS                       1100 UNION ST                                                                                     SAN DIEGO       CA      92101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15297             SHERRIE ILG                                   1441 BETHEL PARK CT NE                                                                            OLYMPIA         WA      98506        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
15298             SHERRIE NICHOLSON                             7913 BOONE TRACE                                                                                  NASHVILLE       TN      37221        USA     INSURANCE CLAIMS     8/9/2018         X            X              X          UNDETERMINED
15299             SHERRILL DELGUIDICE                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
15300             SHERRY & ADAM VOGT                            150 VINE STREET                                                                                   LOGAN           OH      43138        USA     INSURANCE CLAIMS     6/7/2018         X            X              X          UNDETERMINED
15301             SHERRY ANDERSON                               1889 SALIDA ST                                                                                    AURORA          CO      80011        USA     INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
15302             SHERRY GREER                                  1407 E RESERVOIR STREET                                                                           SPRINGFIELD     IL      62702        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
15303             SHERRY HAGEN                                  1331 20TH AVE NE                                                                                  ROCHESTER       MN      55906        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
15304             SHERRY HUTH                                   547 PATRICIA                                                                                      SAN ANTONIO     TX      78216        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
15305             SHERRY JEROME-BERRY                           3991 HICKORY VALLEY ROAD                                                                          ANDERSONVILLE   TN      37705        USA     INSURANCE CLAIMS     3/28/2018        X            X              X          UNDETERMINED
15306             SHERWOOD GEORGE D JR AND GERTRUDE             100 N CALVERT ST                                                                                  BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15307             SHERYL FIDINO                                 5946 SOUTH KLINE STREET                                                                           LITTLETON       CO      80127        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
15308             SHEYLA MORALES VAZQUEZ                        REPTO VALENCIA                             AL7 CALLE 11                                           BAYAMON         PR      00959-3744   USA     INSURANCE CLAIMS     11/15/2016       X            X              X          UNDETERMINED
15309             SHI WEIMIN                                    10520 JUDICIAL DR                                                                                 FAIRFAX         VA      22030        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15310             SHI YI FOOTWEAR MFG FACTORY                   13 HEATHERWOOD DR                                                                                 DILLSBURG       PA      17019        USA     TRADE PAYABLE                                                                    $40,133.88
15311             SHIEL DAVID AND VICKI RICHARDS HIS WIFE       155 NORTH MAIN STREET                                                                             EDWARDSVILLE    IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15312             SHIEL RICHARD AND JOAN SHIEL HW               PHILADELPHIA CITY HALL                     CHESTNUT ST                                            PHILADELPHIA    PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15313             SHIFFER TIMOTHY AND DEBORAH ASO GRANGE        1500 COURT ST                                                                                     REDDING         CA      96001        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE ASSOCIATION
15314             SHIFFLETT ALFRED L AND ROSE R SHIFFLETT HIS   100 N CALVERT ST                                                                                  BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
15315             SHIFFLETT WILBERT T                           100 N CALVERT ST                                                                                  BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15316             SHIMIZU DON M                                 45-461 LIPALU STREET                                                                              KANEOHE         HI      96744        USA     TRADE PAYABLE                                                                        $40.67
15317             SHIMUNOVA MAFRAT                              88-11 SUTPHIN BLVD                                                                                JAMAICA         NY      11435        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15318             SHINN FU COMPANY OF AMERICA IN                                                                                                                                                               TRADE PAYABLE                                                                      $612.49
15319             SHIRLEY & EDWARD SANDERS                      1001 WILLOWBROOK RD                                                                               BIRMINGHAM      AL      35215      USA       INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
15320             SHIRLEY AND LUKE JOHNSON                      99 MYERS AVE                                                                                      HICKSVILLE      NY      11801-2423 USA       INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
15321             SHIRLEY BEAN                                  1709 NORTH FOSTER AVE                                                                             DECATUR         IL      62526      USA       INSURANCE CLAIMS     7/7/2016                                                    $30,000.00
15322             SHIRLEY BLAGG                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
15323             SHIRLEY BRYANNA                               1945 S HILL ST                                                                                    LOS ANGELES     CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15324             SHIRLEY COOPER                                1200 ALAN MARKET LN                                                                               ST LOUIS        MO      63104        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15325             SHIRLEY DAVENPORT                             3618 RIVERVIEW DRIVE                                                                              KNOXVILLE       TN      37914        USA     INSURANCE CLAIMS     8/24/2015        X            X              X          UNDETERMINED
15326             SHIRLEY DOCK                                  PO BOX 221                                                                                        SARDIS          GA      30456        USA     INSURANCE CLAIMS     7/25/2018                                                     $331.00
15327             SHIRLEY DOVERSPIKE                            14 HINE STREET                                                                                    FALCONER        NY      14733        USA     INSURANCE CLAIMS     1/20/2018        X            X              X          UNDETERMINED
15328             SHIRLEY DRAPER                                14558 E BACON ROAD                                                                                ALBION          NY      14411        USA     INSURANCE CLAIMS     12/1/2017        X            X              X          UNDETERMINED
15329             SHIRLEY FERGUSON                              1027 STARCREEK CIRCLE                                                                             MYRTLE BEACH    SC      29588        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
15330             SHIRLEY FRENCH                                2221 FRENCH STORE RAOD                                                                            BIG SANDY       TN      38221        USA     INSURANCE CLAIMS     8/25/2017                                                    $1,750.00


                                                                                                                                              Page 194 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                       Doc 20              Filed 01/18/19
                                                                                                                                    Schedule Entered            01/18/19
                                                                                                                                             E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                  Case Number: 18-23537
                                                                                                                                    Pg 835 of 1461




                                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                             Address 1                          Address 2                      Address 3         Address 4     City              State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                                             (Y/N)
15331             SHIRLEY HAMPTON                             216 CHANABERRY LN                                                                                 MOULTRIE          GA       31788        USA     INSURANCE CLAIMS     12/17/2017       X            X              X          UNDETERMINED
15332             SHIRLEY HODGE                               619 FITZHUGH STREET                                                                               RAVENSWOOD        WV       26164        USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
15333             SHIRLEY JONES                               1142 BARNABY TERRES SE                                                                            WASHINGTON        DC       20032        USA     INSURANCE CLAIMS     5/11/2018        X            X              X          UNDETERMINED
15334             SHIRLEY KIRCHMAIER                          741 TEAK DR                                                                                       MELBOURNE         FL       32923        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
15335             SHIRLEY MATTHEWS                            2645 HAMILTON PL                                                                                  WALDORF           MD       20602        USA     INSURANCE CLAIMS     1/25/2017        X            X              X          UNDETERMINED
15336             SHIRLEY PITTS                               1184 NORTHWEST 48TH STREET                                                                        MIAMI             FL       33127        USA     INSURANCE CLAIMS     12/26/2014                                                  $20,000.00
15337             SHIRLEY RAYMER                                                                                                                                                                                INSURANCE CLAIMS     4/12/2017        X            X              X          UNDETERMINED
15338             SHIRLEY RHYMER                              PO BOX 10196                                                                                      ST THOMAS         VI       00801        USA     INSURANCE CLAIMS     8/13/2009        X            X              X          UNDETERMINED
15339             SHIRLEY RUTH                                504 GARDENIA LANE NORTHEAST                                                                       MARIETTA          GA       30068        USA     INSURANCE CLAIMS     5/19/2018        X            X              X          UNDETERMINED
15340             SHIRLEY SPENCER                             713 S LOVELL AVENUE                                                                               EAST RIDGE        TN       37412        USA     INSURANCE CLAIMS     5/12/2018        X            X              X          UNDETERMINED
15341             SHIRLEY THOMPSON                            33 PARKSIDE AVE                                                                                   BUFFALO           NY       14214        USA     INSURANCE CLAIMS     1/2/2017         X            X              X          UNDETERMINED
15342             SHIRLYN HUNROE                              708 WOODGROVE STREET                                                                              CHESAPEAKE        VA       23320        USA     INSURANCE CLAIMS     8/28/2010        X            X              X          UNDETERMINED
15343             SHITAL DAFTARI                              3836 MISTFLOWER LANE                                                                              NAPERVILLE        IL       60564        USA     TRADE PAYABLE                                                                     $1,397.62
15344             SHIVALIK PRINTS LIMITED                     PLOT NO-48                         SECTOR-6                                                       FARIDABAD         HARYAN   121006               TRADE PAYABLE                                                                   $118,105.14
                                                                                                                                                                                  A
15345             SHLOMO LAZAR                                199 LEE AVE SUITE 1040                                                                            BROOKLYN           NY      11211        USA     TRADE PAYABLE                                                                        $47.23
15346             SHNAIDER NATAN                              1833 S OCEAN DR 507                                                                               HALLANDALE        FL       33009        USA     TRADE PAYABLE                                                                      $877.92
15347             SHOE DIAMOND                                                                                                                                                                                  TRADE PAYABLE                                                                     $2,955.66
15348             SHOE DIAMOND INC                            8216 LANKERSHIM BLVD                                                                              NORTH HOLLYWOOD   CA       91605        USA     TRADE PAYABLE                                                                     $1,498.69
15349             SHOEBACCA LTD                               2205 E PIONEER DR                                                                                 IRVING            TX       75061        USA     TRADE PAYABLE                                                                     $8,192.41
15350             SHOEBUYCOM                                  ONE CONSTITUTION WHARF SUITE 200                                                                  CHARLESTOWN       MA       02129        USA     TRADE PAYABLE                                                                    $84,804.60
15351             SHOEMAGOO                                   1253 UNIVERSITY AVE SUITE 1003                                                                    SAN DIEGO         CA       92103        USA     TRADE PAYABLE                                                                    $26,856.33
15352             SHOEMAKER WILLIAM G AND GERTRUDE            PHILADELPHIA CITY HALL             CHESTNUT ST                                                    PHILADELPHIA      PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SHOEMAKER HW
15353             SHOESOURCE OF BIRMINGHAM LLC                135 W OXMOOR ROAD                                                                                 BIRMINGHAM        AL       35209        USA     TRADE PAYABLE                                                                     $2,792.55
15354             SHOEZOO COM LLC                             727 E KINGSHILL PLACE                                                                             CARSON            CA       90746        USA     TRADE PAYABLE                                                                    $15,174.77
15355             SHO-GB-BERRY MALINDA ASO FARMERS            225 W OLIVE ST                                                                                    NEWPORT           OR       97365        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE EXCHANGE
15356             SHO-GB-DEHAVEN WILLIAM                      2 WOODWARD AVE                                                                                    DETROIT           MI       48226        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15357             SHO-GB-FASSETT DANIEL AND LESLIE;           235 N WASHINGTON AVE                                                                              SCRANTON          PA       18503        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALLY AND AS PARENTS AND NATURAL
                  OF JF A MINOR
15358             SHO-GB-FLATHMANN EUGENE R AND CINDY R       1 PUBLIC SQ 302                                                                                   NASHVILLE         TN       37201        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15359             SHO-GB-FUGLESTAD DAVID AND PATRICIA         OLD ORCHARD RD                                                                                    SKOKIE            IL       60077        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15360             SHO-GB-JOHNSON MATTHEW BLAKE                115 CENTRAL PLAZA N 400                                                                           CANTON            OH       44702        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15361             SHO-GB-LANTZ RAYMOND AND TENNY ASO          24 NEW CHARDON STREET              EDWARD W BROOKE COURTHOUSE                                     BOSTON            MA       02114        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MASSACHUSETTS PROPERTY INSURANCE
                  UNDERWRITING ASSOCIATION
15362             SHO-GB-MICHEL-LEVEQUE MARIE                 60 CENTRE ST                                                                                      NEW YORK          NY       10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15363             SHO-GB-TASSEY MICHAEL EUGENE                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
15364             SHO-GB-VAZQUEZ-ORTEGA ARNALDO               4110 CHAIN BRIDGE RD                                                                              FAIRFAX           VA       22030        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15365             SHO-GB-WILLIS JEFF ASO ALLSTATE INSURANCE                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  COMPANY
15366             SHOKOOR MATTIN J                            4727 GROVES LN                                                                                    FAIRFAX           VA       22030        USA     TRADE PAYABLE                                                                         $1.85
15367             SHONDA BABLES                               154 W 108TH STREET                                                                                LOS ANGELES       CA       90061        USA     INSURANCE CLAIMS     6/17/2015        X            X              X          UNDETERMINED
15368             SHONTELLE CHARLES                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
15369             SHOOTERS OF JACKSONVILLE INC                5085 UNIVERSITY BLVD W                                                                            JACKSONVILLE      FL       32216        USA     TRADE PAYABLE                                                                        $99.09
15370             SHOP DEALS USA                              44 MAIN ST                                                                                        PORT WASHINGTON   NY       11050        USA     TRADE PAYABLE                                                                         $7.72
15371             SHOP123GOCOM INC                            PO BOX 1690                                                                                       UPLAND            CA       91785        USA     TRADE PAYABLE                                                                      $167.12
15372             SHOP247COM INC                              16 SUNSET WAY 110                                                                                 HENDERSON         NV       89014        USA     TRADE PAYABLE                                                                    $16,619.08
15373             SHOPCHIMNEYCOM INC                          25 ROBERT PITT DR SUITE 103A                                                                      MONSEY            NY       10952        USA     TRADE PAYABLE                                                                    $20,788.16
15374             SHOP-VAC CORPORATION                        P O BOX 203131                                                                                    HOUSTON           TX       77216-3131   USA     TRADE PAYABLE                                                                     $7,287.81
15375             SHORE TRENDZ                                5710 DEWEY ST                                                                                     HOLLYWOOD         FL       33023        USA     TRADE PAYABLE                                                                      $420.80
15376             SHORT STEVEN D                              98 AZALEA DR                                                                                      COLUMBUS          MS       39705        USA     TRADE PAYABLE                                                                        $10.36
15377             SHORT WILLIAM L                             11340 HOLLY TREE RD                                                                               LINCOLN           DE       19960        USA     TRADE PAYABLE                                                                         $1.20
15378             SHORTER DAVID AND GUY SHORTER JR HEIRS OF   250 BENEFIT ST                                                                                    PROVIDENCE        RI       02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE LATE GUY SHORTER SR
15379             SHOURNETT BROWN                             955 E 220TH STREET                                                                                BRONX             NY       10469        USA     INSURANCE CLAIMS     2/3/2015         X            X              X          UNDETERMINED
15380             SHOW CRYSTL                                 430 COURT STREET                                                                                  NEW CASTLE        PA       16101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15381             SHRAGY BENDER                               1572 61ST STREET                                                                                  BROOKLYN          NY       11219        USA     TRADE PAYABLE                                                                     $2,188.65
15382             SHU ADRIAN                                  8628 SW MULEDEER DR                                                                               BEAVERTON         OR       97007        USA     TRADE PAYABLE                                                                        $53.87
15383             SHU PING TSENG                              6345 PERKINS ST                                                                                   DETROIT           MI       48210        USA     TRADE PAYABLE                                                                        $76.46
15384             SHUBERT SR; THOMAS E AND SHARON SHUBERT     155 NORTH MAIN STREET                                                                             EDWARDSVILLE      IL       62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

15385             SHULTS TAMMY J                              907 WOODSIDE DR                                                                                   NEW ALBANY        IN       47150        USA     TRADE PAYABLE                                                                      $159.92
15386             SHULTZ DENNIS P AND PHYLLIS                 100 N CALVERT ST                                                                                  BALTIMORE         MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15387             SHULTZ MALCOLM                              576 GRAVEL POINT ROAD                                                                             HOWARD            PA       16841        USA     TRADE PAYABLE                                                                         $2.34
15388             SHUMPERT DASHIA S                           1161 MARTIN LUTHER KING ROAD                                                                      FULTON            MS       38843        USA     TRADE PAYABLE                                                                         $1.66
15389             SHUN HUNT                                   2860 PARK SWAIN RD                                                                                GRAND JUNCTION    TN       38039        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
15390             SHUN HUNT                                   2860 PARK SWAIN RD                                                                                GRAND JUNCTION    TN       38039        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
15391             SHUNLIN WU                                  250 N COLLEGE PARK DR APT 037                                                                     UPLAND             CA      91786        USA     TRADE PAYABLE                                                                        $74.08
15392             SHUR LINE LLC                               116 EXMORE ROAD                                                                                   MOORESVILLE       NC       28117        USA     TRADE PAYABLE                                                                     $3,584.99
15393             SHUSHENG FANG                               370 OVERPECK AVE                                                                                  ENGEWOOD           NJ      07631        USA     TRADE PAYABLE                                                                      $145.17
15394             SHUTTERBUG CAMERAS                          2701 AERIAL CNT PKWY                                                                              MORRISVILLE       NC       27560        USA     TRADE PAYABLE                                                                        $30.40
15395             SHYAMA MUKHERJEE                            112 N FERN LANE                                                                                   CARRIE            NC       27518        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
15396             SI JIA XU                                   16192 COASTAL HIGHWAY                                                                             LEWES              DE      19958        USA     TRADE PAYABLE                                                                        $81.70
15397             SIBILIAARCHIE V                             P O BOX 900                                                                                       MORRISTOWN        NJ       07963        USA     TRADE PAYABLE                                                                      $256.30
15398             SIBLEY KAILA J                              520 SOUTH MOLLISON                                                                                EL CAJON          CA       92020        USA     TRADE PAYABLE                                                                        $65.67
15399             SIBRIAN ALYSA M                             578 W NINTH ST                                                                                    POMONA            CA       91766        USA     TRADE PAYABLE                                                                         $1.82
15400             SIDDONS JOSEPH                              60 CENTRE ST                                                                                      NEW YORK          NY       10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15401             SIDNEY MORI                                                                                                                                                                                   PENDING LITIGATION                    X            X              X          UNDETERMINED
15402             SIEBERT RYAN                                1 COURT ST                         RIVERHEAD                                                      NY                NY       11901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15403             SIEGLER DONALD AND ROSE A SIEGLER           1200 ONTARIO ST                                                                                   CLEVELAND         OH       44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15404             SIGMA ELECTRIC MFG CORP                     3626 SOLUTIONS CENTER                                                                             CHICAGO           IL       60677        USA     TRADE PAYABLE                                                                        $93.40
15405             SIGNIATURE BANK                             5308 13TH AVE STE 365                                                                             BROOKLYN           NY      11219        USA     TRADE PAYABLE                                                                        $64.58
15406             SILAINY FERNANDES                           9123 DUPONT PLACE                                                                                 WELLINGTON        FL       33414        USA     INSURANCE CLAIMS     1/28/2018        X            X              X          UNDETERMINED
15407             SILER PAULETTE AND DENNIS WILSON            401 BOSLEY AVE                                                                                    TOWSON            MD       21204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15408             SILLCO INC                                  7635 ST CLAIR AVE                                                                                 MENTOR            OH       44060        USA     TRADE PAYABLE                                                                      $172.73


                                                                                                                                            Page 195 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                18-23537-rdd                            Doc 20                 Filed 01/18/19
                                                                                                                                              Schedule Entered            01/18/19
                                                                                                                                                       E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                              Pg 836 of 1461




                                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                               Address 1                               Address 2                         Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                                       (Y/N)
15409             SILVA GEORGE AND BARBARA SILVA                250 BENEFIT ST                                                                                            PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15410             SILVA GEZALYAN                                216 W TUJUNGA AVE                       APT F                                                             BURBANK            CA      91502        USA     INSURANCE CLAIMS     10/8/2015        X            X              X          UNDETERMINED
15411             SILVA JAN C                                   HC 866 BUZON 9772 BO FLORENCIO                                                                            FAJARDO            PR      00738        USA     TRADE PAYABLE                                                                       $604.25
15412             SILVA KAITLIN                                 61920 LORRIN PLACE                                                                                        BEND               OR      97702        USA     TRADE PAYABLE                                                                          $1.85
15413             SILVA KHACHIKIAN                                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
15414             SILVA MAGDA                                   3309 SE BRYANT ST                                                                                         TOPEKA             KS      66605        USA     TRADE PAYABLE                                                                          $1.85
15415             SILVA MARIA                                   307 BARBRA RD                                                                                             RALEIGH            NC      27650        USA     TRADE PAYABLE                                                                         $47.28
15416             SILVA TRENTON                                 3004 DEER PARK CIRCLE                                                                                     LOUISVILLE         KY      40014        USA     TRADE PAYABLE                                                                       $157.01
15417             SILVER CITY JEWELRY INC                       444 S HILL ST                                                                                             LOS ANGELES        CA      90013        USA     TRADE PAYABLE                                                                      $3,531.61
15418             SILVER STAR BRANDS                            250 CITY CENTER                                                                                           OSHKOSH            WI      54906        USA     TRADE PAYABLE                                                                      $4,235.12
15419             SILVIA & ROBERT SHORT                         9277 PENOBSCOTT CT                                                                                        COLORADO SPRINGS   CO      80924        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
15420             SILVIA AND JOHN TROMBLEY                      63 SAUNDERS LANE                                                                                          HACKETTSTOWN       NJ      07840        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
15421             SILVIA MINCE                                  808 W 3RD ST                                                                                              KYLE               TX      78640        USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
15422             SILVIA RUIZ                                   1093 E SANTA ROSA STREET                                                                                  REEDLEY            CA      93654        USA     INSURANCE CLAIMS     2/20/2018        X            X              X          UNDETERMINED
15423             SILVIA YEAGER                                 6513 SEFTON AVE                                                                                           BALTIMORE          MD      21214        USA     INSURANCE CLAIMS     4/21/2018        X            X              X          UNDETERMINED
15424             SIM SUPPLY INC                                1001 7TH AVENUE E                                                                                         HIBBING            MN      55746        USA     TRADE PAYABLE                                                                     $13,687.55
15425             SIMEON JENNY F                                1555 MARTIN LUTHER KING JR BLV                                                                            RIVIERA BEACH      FL      33404        USA     TRADE PAYABLE                                                                         $22.86
15426             SIMI KAPOOR                                                                                                                                                                                             TRADE PAYABLE                                                                         $36.64
15427             SIMMONS ALVIN R                               100 N CALVERT ST                                                                                          BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15428             SIMMONS BEDDING COMPANY                       1 CONCOURSE PKWY STE 600                                                                                  ATLANTA            GA      30328        USA     TRADE PAYABLE                                                                     $19,509.04
15429             SIMMONS CARIBBEAN BEDDING INC                 PO BOX 1630                                                                                               TRUJILLO ALTO      PR      00977-1630   USA     TRADE PAYABLE                                                                     $91,379.90
15430             SIMMONS COMPANY                               P O BOX 1300                                                                                              HONOLULU           HI      96813        USA     TRADE PAYABLE                                                                  $1,063,768.40
15431             SIMMONS GEANISE S                             3125 OAK FOREST DR                                                                                        JACKSON            MS      39212        USA     TRADE PAYABLE                                                                         $59.05
15432             SIMMONS SHARON                                1945 S HILL ST                                                                                            LOS ANGELES        CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15433             SIMON CASSIDY                                 2 PARKWOOD DR                                                                                             ATHERTON           CA      94027        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
15434             SIMON PROPERTY GROUP                          14202 COLLECTIONS CENTER DR             CO SIMON PROPERTIES-NSHORE MALL                                   CHICAGO            IL      60693        USA     UTILITIES PAYABLE                                                                  $2,446.42
15435             SIMON PROPERTY GROUP LP                       PO BOX 83388                                                                                              CHICAGO            IL      60691-3388   USA     TRADE PAYABLE                                                                   $132,117.74
15436             SIMONE ASHMAN                                 72 BROOKISDE AVE                                                                                          MT VERNON          NY      10553        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
15437             SIMPLE CELL INC                               1533 PROGRESS WAY SUITE 116                                                                                                  MD      21784        USA     TRADE PAYABLE                                                                       $494.31
15438             SIMPLY ELEGANT ENTERPRISES LLC                411 SUTHERLAND RD                                                                                         EWING               NJ     08618        USA     TRADE PAYABLE                                                                         $23.49
15439             SIMPSON & CYBAK                               100 W MONROE ST STE 800                                                                                   CHICAGO            IL      60603        USA     TRADE PAYABLE                                                                       $168.80
15440             SIMPSON ALFRED AND JENNIFER SIMPSON HIS       100 N CALVERT ST                                                                                          BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
15441             SIMPSON DALE INDIVIDUALLY AND AS SPECIAL      155 NORTH MAIN STREET                                                                                     EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF DORIS
                  WALLACE DECEASED
15442             SIMPSON KATHRYN A                             1608 WILDSPRING PKWY                                                                                      JOLIET             IL      60431        USA     TRADE PAYABLE                                                                        $8.86
15443             SIMPSON PARRISH ASO LIBERTY INSURANCE         800 MARKET ST 311                                                                                         KNOXVILLE          TN      37902        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  COMPANY
15444             SIMRAN KAUR                                   1595 MONSECCO ST                                                                                          TULARE             CA      93274        USA     INSURANCE CLAIMS     10/5/2013        X            X              X          UNDETERMINED
15445             SINA NEWTON                                   3381 LENA ST                                                                                              PAULINA            LA      70763        USA     INSURANCE CLAIMS     12/13/2017       X            X              X          UNDETERMINED
15446             SING HUI                                      19939 STEVENS CREEK BLVD                                                                                  CUPERTINO          CA      95014        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
15447             SINGER SEWING                                 DEPT AT 952745                                                                                            ATLANTA            GA      31192-2745   USA     TRADE PAYABLE                                                                    $28,999.50
15448             SINGH NAVDEEP                                 19019 SW CHRISTOPHER DRIVE                                                                                BEAVERTON          OR      97006        USA     TRADE PAYABLE                                                                        $66.52
15449             SINGLETON ISAAC AND SINGLETON OZIELL          100 N CALVERT ST                                                                                          BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15450             SINK DENNIS AND ELLEN SINK                    PHILADELPHIA CITY HALL                  CHESTNUT ST                                                       PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15451             SIOUX FALLS UTILITIES                         1201 NORTH WESTERN AVENUE                                                                                 SIOUX FALLS        SD      57104        USA     UTILITIES PAYABLE                                                                    $54.39
15452             SISIC ALDINA                                  6438 JUNIPER RD                                                                                           PORT RICHEY        FL      34668        USA     TRADE PAYABLE                                                                         $1.85
15453             SISKIYOU BUCKLE CO INC                        3551 AVION DR                                                                                             MEDFORD            OR      97504        USA     TRADE PAYABLE                                                                        $19.75
15454             SISTER MOON BOUTIQUE                          1116 OLD HWY 99 SOUTH                                                                                     ASHLAND             OR     97520        USA     TRADE PAYABLE                                                                        $84.39
15455             SIVAK TRACY AS EXECUTRIX FOR THE ESTATE OF    PHILADELPHIA CITY HALL                  CHESTNUT ST                                                       PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  COLLEEN H PENNELL
15456             SIVANISCHAL MYLAM                             6993 PINE CIRCLE                                                                                          COCONUT CREEK      FL      33073        USA     INSURANCE CLAIMS     3/21/2018        X            X              X          UNDETERMINED
15457             SJBENZ INC                                    1579 THREE PL                                                                                             MEMPHIS             TN     38116        USA     TRADE PAYABLE                                                                        $20.80
15458             SKALA RONALD                                  6747 BLACK LAKE RD                                                                                        LAKE TOMAHAWK      WI      54539        USA     TRADE PAYABLE                                                                         $9.97
15459             SKAR AUDIO LLC                                5424 W CRENSHAW ST                                                                                        TAMPA              FL      33634        USA     TRADE PAYABLE                                                                        $65.09
15460             SKARECKY & HOLDER PA                          SKARECKY & HOLDER PA 3130 N THIRD AVE                                                                     PHOENIX            AZ      85013        USA     TRADE PAYABLE                                                                      $337.62
15461             SKECHER'S USA INC                             P O BOX 37989                                                                                             CHARLOTTE          NC      28237-7989   USA     TRADE PAYABLE                                                                   $331,559.50
15462             SKELL INC                                     2401 LINCOLN BLVD SUITE C                                                                                 SANTA MONICA       CA      90405        USA     TRADE PAYABLE                                                                      $926.87
15463             SKELTON JAMES D                               225 N HAMMONDS FERRY RD                                                                                   LINTHICUM          MD      21090        USA     TRADE PAYABLE                                                                        $60.95
15464             SKENANDORE SCOTT                              601 S OAKLAND AVE                                                                                         ONEIDA             WI      54155        USA     TRADE PAYABLE                                                                      $212.38
15465             SKILLERN JOYCE                                301 N CENTER ST 301                                                                                       LONOKE             AR      72086        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15466             SKILLMAN GEORGE AND PAULINE SKILLMAN          PHILADELPHIA CITY HALL                  CHESTNUT ST                                                       PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15467             SKILLMAN GEORGE AND PAULINE SKILLMAN          PHILADELPHIA CITY HALL                  CHESTNUT ST                                                       PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15468             SKILLMAN GEORGE AND SHIRLEY SKILLMAN HIS      100 N CALVERT ST                                                                                          BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
15469             SKILLPATH SEMINARS                            PO BOX 804441                                                                                             KANSAS CITY        MO      64180        USA     TRADE PAYABLE                                                                     $5,025.60
15470             SKINNER JESSICA AS SPECIAL ADMINISTRATOR OF   155 NORTH MAIN STREET                                                                                     EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF RICK TYREE DECEASED
15471             SKY BILLIARDS INC                             5642 E ONTARIO MILLS PKWY                                                                                 ONTARIO            CA      91764        USA     TRADE PAYABLE                                                                   $534,139.87
15472             SKY BLUE TELEMARKETING INC                    720 S MILLIKEN AVE SUITE G                                                                                ONTARIO            CA      91761        USA     TRADE PAYABLE                                                                      $700.08
15473             SKY DOMAIN INC                                11335 JERSEY BLVD SUITE A                                                                                 RANCHO CUCAMONGA   CA      91730        USA     TRADE PAYABLE                                                                        $25.50
15474             SKYE FISHER                                   45448 STADIUM LANE                                                                                        LANCASTER          CA      93535        USA     TRADE PAYABLE                                                                      $230.77
15475             SKYLINEWEARS LLC                              11407 WOODLAND VIEW DRIVE                                                                                 FREDERICKSBURG     VA      22407        USA     TRADE PAYABLE                                                                     $3,900.20
15476             SL DAVIS                                      702 CHAPLIN ST SE                                                                                         WASHINGTON         DC      20019        USA     INSURANCE CLAIMS     6/24/2018        X            X              X          UNDETERMINED
15477             SLACK MOP COMPANY                             PO BOX 624                                                                                                WOODSTOCK          VT      05091        USA     TRADE PAYABLE                                                                        $26.53
15478             SLEEPER FRANK AND CAROL                       100 UNION ST                                                                                              SAN DIEGO          CA      92101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15479             SLEVIN MARK V AS EXECUTOR OF THE ESTATE OF    60 CENTRE ST                                                                                              NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PATRICK T SLEVIN
15480             SLGFA                                         STUDENT LOAN GUARANTEED                                                                                   ATLANTA            GA      31149        USA     TRADE PAYABLE                                                                       $156.29
                                                                FOUNDACOFINANCIALASSETMANAGEMENTSYS

15481             SLOAN JESSICA                                 401 E BERKELEY                                                                                            SPRINGFIELD        MO      65807        USA     TRADE PAYABLE                                                                        $50.00
15482             SLOMA MARION                                  ST CLAIR COUNTY BUILDING             10 PUBLIC SQUARE                                                     BELLEVILLE         IL      62220        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15483             SM SOUTHERN HILLS MALL LLC                    PO BOX 6180-GSZ001                                                                                        HICKSVILLE         NY      11802-6180   USA     TRADE PAYABLE                                                                     $3,290.33
15484             SMACKTOMCOM LLC                               1940 S BAYSHORE LANE                                                                                      MIAMI               FL     33133        USA     TRADE PAYABLE                                                                      $466.14
15485             SMALL CLAIMS COURT OF ETOWAH C                ETOWAH COUNTY COURTHOUSE 801 FORREST                                                                      GADSDEN            AL      35901        USA     TRADE PAYABLE                                                                        $20.98
                                                                AVENUE SUITE 202


                                                                                                                                                      Page 196 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                          Doc 20                   Filed 01/18/19
                                                                                                                                          Schedule Entered            01/18/19
                                                                                                                                                   E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                          Pg 837 of 1461




                                                                                                                                                                                                                                                            Contingent

                                                                                                                                                                                                                                                                         Unliquidated

                                                                                                                                                                                                                                                                                        Disputed
Row No. Account   Creditor's Name                           Address 1                             Address 2                           Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                                   Offset
                                                                                                                                                                                                                                                                                                                   (Y/N)
15486             SMALL CLAIMS COURT OF SAINT CL            ST CLAIR COUNTY COURTHOUSE 18                                                                             PELL CITY          AL      35125        USA     TRADE PAYABLE                                                                        $22.37
15487             SMALL CLAIMS CRT OF MOBILE COU            MOBILE COUNTY COURTHOUSE 205                                                                              MOBILE             AL      36644        USA     TRADE PAYABLE                                                                        $68.62
                                                            GOVERNMENT ST RM 317
15488             SMALL DONALD J AND DORIS SMALL            296 PHILADELPHIA PEDESTRIAN TRANSIT                                                                       PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15489             SMALL FRYZ LLC                            62 SULGRAVE RD                                                                                            WEST HARTFORD      CT      06107        USA     TRADE PAYABLE                                                                      $101.12
15490             SMALLWOOD SABRINA                         1730 LANCASTER AVENUE                                                                                     WILMINGTON         DE      19805        USA     TRADE PAYABLE                                                                        $36.44
15491             SMART DOCUMENT SOLUTIONS LLC              PO BOX 409740                                                                                             ATLANTA            GA      30384        USA     TRADE PAYABLE                                                                      $636.88
15492             SMART INTERIONAL TRADE LTD                5413 SPRING CREEK WAY ELK GROVE C                                                                         ELK GROVE           CA     95758        USA     TRADE PAYABLE                                                                     $1,372.70
15493             SMART MARKETS FUND REIT LLC               DBA SCG WHITE RIVER CORP PARK LLC     DBA SCG WHITE RIVER CORP PARK LLC                                   LOS ANGELES        CA      90074-5792   USA     TRADE PAYABLE                                                                     $2,331.53
15494             SMART MOBILE GADGETS LLC                  530 NAGEL COURT                                                                                           WEST CHICAGO       IL      60185        USA     TRADE PAYABLE                                                                         $4.95
15495             SMART SURPLUS INC                         PO BOX 504                                                                                                NEW HOLLAND        PA      17557        USA     TRADE PAYABLE                                                                    $12,589.59
15496             SMARTEK USA INC                           12 HINSDALE ST                                                                                            BROOKLYN           NY      11207        USA     TRADE PAYABLE                                                                      $517.25
15497             SMARTEL SOLUTIONS LLC                     800-C APGAR DRIVE                                                                                         SOMERSET           NJ      08873        USA     TRADE PAYABLE                                                                        $43.76
15498             SMARTER TOOLS INC                         12195 HARLEY CLUB DR                                                                                      ASHLAND            VA      23005        USA     TRADE PAYABLE                                                                     $1,501.80
15499             SMARTHOME                                 1621 ALTON PARKWAY SUITE 100                                                                              IRVINE             CA      92606        USA     TRADE PAYABLE                                                                      $819.39
15500             SMECO SOUTHERN MARYLAND ELECTRIC COOP     PO BOX 62261                                                                                              BALTIMORE          MD      21264-2261   USA     UTILITIES PAYABLE                                                                 $1,094.53

15501             SMI ENTERPRISES INC                       PO BOX 460271                                                                                             FORT LAUDERDALE     FL     33346        USA     TRADE PAYABLE                                                                       $53.60
15502             SMITH & GREAVES LLP                       621 SW MORRISON STREET STE 70                                                                             PORTLAND           OR      97205        USA     TRADE PAYABLE                                                                      $138.46
15503             SMITH & GREAVES LLP                       621 SW MORRISON STREET STE 70                                                                             PORTLAND           OR      97205        USA     TRADE PAYABLE                                                                      $130.62
15504             SMITH ALVIN AND CAROLINE SMITH            60 CENTRE ST                                                                                              NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15505             SMITH ANGELA                              4417 23RD PKWY APARTMENT 104                                                                              TEMPLE HILLS       MD      20748        USA     TRADE PAYABLE                                                                        $0.91
15506             SMITH ANYA                                717 LA PORTE AVE                                                                                          SAN BERNARDINO     CA      92405        USA     TRADE PAYABLE                                                                       $29.72
15507             SMITH BRANDON                             4246 EAST WILSON RD                                                                                       INDIAN HEAD        MD      20640        USA     TRADE PAYABLE                                                                      $700.00
15508             SMITH COLEMAN                             129 HOMESTEAD RD                                                                                          SARATOGA SPRINGS   NY      12866        USA     TRADE PAYABLE                                                                      $136.07
15509             SMITH DANIELLE A                          16 CHAUNCY ST J                                                                                           CAMBRIDGE          MA      02138        USA     TRADE PAYABLE                                                                       $28.53
15510             SMITH DARLENE K PINTACURA                 240 CHURCH ST                                                                                             SALINAS            CA      93901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15511             SMITH DAVID A                             3021 O ST                                                                                                 SACRAMENTO         CA      95816        USA     TRADE PAYABLE                                                                       $48.41
15512             SMITH DEON M                              600 CLAYSVILLE LANDING APT 1K                                                                             ELIZABETHTOWN      KY      42701        USA     TRADE PAYABLE                                                                        $3.64
15513             SMITH DERICK D                            6380 S 35TH ST UNIT 6                                                                                     FRANKLIN           WI      53132        USA     TRADE PAYABLE                                                                      $269.95
15514             SMITH DEXUAN                              421 EASTLAWN AVE                                                                                          WILMINGTON         DE      19802        USA     TRADE PAYABLE                                                                        $1.82
15515             SMITH ELIZABETH ANNE AND PAUL SMITH       1945 S HILL ST                                                                                            LOS ANGELES        CA      90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15516             SMITH FRANK AND LINDA                     301 S GRAND ST 400                                                                                        MONROE             LA      71201        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15517             SMITH JACOB                               444 HIGHLAND AVE NE                                                                                       ATLANTA            GA      30312        USA     TRADE PAYABLE                                                                       $88.56
15518             SMITH JAMES D AND TEMA SMITH              1225 FALLON ST                                                                                            OAKLAND            CA      94621        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15519             SMITH JAMES E                             700 ADAMS ST                                                                                              TOLEDO             OH      43604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15520             SMITH JAMES G AND VIRGIE SMITH            250 BENEFIT ST                                                                                            PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15521             SMITH JAMES M                             PHILADELPHIA CITY HALL                CHESTNUT ST                                                         PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15522             SMITH JAMISON                             620 ALLEGHANY SPRING RD                                                                                   SHAWSVILLE         VA      24162        USA     TRADE PAYABLE                                                                      $800.00
15523             SMITH JEREMY                              8902 CASSILIS DR                                                                                          RENO               NV      89512        USA     TRADE PAYABLE                                                                        $0.85
15524             SMITH JOANNE                              137 PIERCE RD                                                                                             GREENFIELD TWP     PA      184073800    USA     TRADE PAYABLE                                                                        $2.82
15525             SMITH JR BENJAMIN A AND ROSIE M           100 N CALVERT ST                                                                                          BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15526             SMITH LAMAR AND ESSIE                     100 N CALVERT ST                                                                                          BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15527             SMITH LARRABEE M                          50 W MARKET ST                                                                                            NEWARK             NJ      07102        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15528             SMITH LARRY D III                         105 DOLEAC DR APT 431                                                                                     HATTIESBURG        MS      39401        USA     TRADE PAYABLE                                                                        $1.85
15529             SMITH LATHAN TYRONE                       155 NORTH MAIN STREET                                                                                     EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15530             SMITH LISA                                1500 COLLEGEVIEW AVE                                                                                      RALEIGH            NC      27606        USA     TRADE PAYABLE                                                                       $80.60
15531             SMITH MARCIA LYNN AND HERMAN SMITH        155 NORTH MAIN STREET                                                                                     EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15532             SMITH MELANIE                             1505 LANKFORD DR APT 1908                                                                                 VALDOSTA           GA      31601        USA     TRADE PAYABLE                                                                       $53.56
15533             SMITH MICHAELIA                           1522 THAYER DR                                                                                            RICHLAND           WA      99354        USA     TRADE PAYABLE                                                                       $35.52
15534             SMITH MISHEY                              2112 VAIL DR                                                                                              AUGUSTA            GA      30906        USA     TRADE PAYABLE                                                                       $12.93
15535             SMITH NAJAE M                             214 TERRY LANE                                                                                            SANFORD            FL      32771        USA     TRADE PAYABLE                                                                       $13.85
15536             SMITH PAUL J AND MARY JO SMITH HIS WIFE   100 N CALVERT ST                                                                                          BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15537             SMITH PAUL W AND ANNIE SMITH HIS WIFE     100 N CALVERT ST                                                                                          BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15538             SMITH RACHEL B                            213 SMITH STREET                                                                                          LIVINGSTON         TN      38570        USA     TRADE PAYABLE                                                                       $28.98
15539             SMITH RANDY AND FRANCINE OWENS AS THE     10 N TUCKER BLVD                                                                                          ST LOUIS           MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SURVIVING HEIRS OF RICHARD L SMITH
                  DECEASED
15540             SMITH RICHARD R                           155 NORTH MAIN STREET                                                                                     EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15541             SMITH SAMUEL N                            100 N CALVERT ST                                                                                          BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15542             SMITH SHANIQUA                            4169 PAUL STREET                                                                                          PHILADELPHIA       PA      19124        USA     TRADE PAYABLE                                                                       $18.54
15543             SMITH SHARON D                            11026 SW 74TH                                                                                             PORTLAND           OR      97223        USA     TRADE PAYABLE                                                                       $71.68
15544             SMITH SHAUN                               511 ALCOTT DR APT 15H                                                                                     COLUMBIA           SC      29203        USA     TRADE PAYABLE                                                                      $238.86
15545             SMITH SHELLY                              4181 OLAN DAVIS ROAD                                                                                      PERRY              FL      32347        USA     TRADE PAYABLE                                                                      $370.33
15546             SMITH SHYTEARA D                          2919 BAKER ST                                                                                             BALTIMORE          MD      21216        USA     TRADE PAYABLE                                                                        $1.86
15547             SMITH SR; RICHARD W AND DOROTHEA SMITH    100 N CALVERT ST                                                                                          BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
15548             SMITH VIRGINIA A AND ERNEST SMITH         155 NORTH MAIN STREET                                                                                     EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15549             SMITH WAYDINE Z                           942 WHITEHALL DR                                                                                          VALLEY STREAM      NY      11581        USA     TRADE PAYABLE                                                                         $2.67
15550             SMITH WILLIAM                             247 W 3RD ST                                                                                              SAN BERNARDINO     CA      92415        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15551             SMITH WILLIAM K AND LUCILLE L SMITH       100 N CALVERT ST                                                                                          BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15552             SMITH WILLIAM MARTIN                      155 NORTH MAIN STREET                                                                                     EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15553             SMITH WILMA                               800 S BUCHANAN ST                                                                                         LAFAYETTE          LA      70502        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15554             SMITHDIAMOND                              101 WALKER STREET                                                                                         AUGUSTA            GA      30901        USA     TRADE PAYABLE                                                                        $38.84
15555             SMITHERMANLESLEY P                        3503 MARVYN PKWY LT 182                                                                                   OPELIKA            AL      36804        USA     TRADE PAYABLE                                                                      $186.20
15556             SMITHERS PAUL L                           100 N CALVERT ST                                                                                          BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15557             SMITTYS SUPPLY INC                        63399 HWY 51 NORTH                                                                                        ROSELAND           LA      70456        USA     TRADE PAYABLE                                                                   $118,479.01
15558             SMOOT LADONNA                             1305 NE OSCEOLA AVE                                                                                       OCALA              FL      34470        USA     TRADE PAYABLE                                                                         $5.00
15559             SMUD                                      BOX 15555                             SMUD                                                                SACRAMENTO         CA      95852-1555   USA     UTILITIES PAYABLE                                                                $15,159.80
15560             SMYTH REBECCA S                           3 HILLVIEW TERRACE                                                                                        WESTWOOD           MA      02090        USA     TRADE PAYABLE                                                                        $35.02
15561             SNAP-LOC CARGO CONTROL SYSTEMS            5670 LA COSTA CANYON COURT                                                                                LAS VEGAS          NV      89139        USA     TRADE PAYABLE                                                                      $438.63
15562             SNEAKERS MAGIC LLC                        600 WEST JOHN STREET SUITE 120                                                                            HICKSVILLE          NY     11801        USA     TRADE PAYABLE                                                                     $7,635.95
15563             SNIFFEN CHASITY                           POBOX 1188                                                                                                PEARL CITY         HI      96782        USA     TRADE PAYABLE                                                                      $216.00
15564             SNOHOMISH COUNTY SUPERIOR COURTCLERK      3000 ROCKEFELLER AVE MS 605                                                                               EVERETT            WA      98201        USA     TRADE PAYABLE                                                                     $1,570.96
15565             SNOHOMISH DIST COURT                      20520 68TH AVE W                                                                                          LYNNWOOD           WA      98036        USA     TRADE PAYABLE                                                                      $196.66
15566             SNOOK DARLA G                             254 SPALDING RD APT A                                                                                     HOLT SUMMIT        MO      65043        USA     TRADE PAYABLE                                                                      $225.99




                                                                                                                                                  Page 197 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                         Doc 20          Filed 01/18/19
                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                           E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                  Pg 838 of 1461




                                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                             Address 1                            Address 2                  Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                                           (Y/N)
15567             SNOOK JOAN INDIVIDUALLY AND AS SPECIAL      155 NORTH MAIN STREET                                                                           EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF HAROLD
                  SNOOK DECEASED
15568             SNOW ROBERT                                 56 PATERSON ST                                                                                  NEW BRUNSWICK      NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15569             SNOWBERGER BETTY AND THEODORE M             100 N CALVERT ST                                                                                BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SNOWBERGER HER HUSBAND
15570             SNOWBERGER THEODORE M AND BETTY             100 N CALVERT ST                                                                                BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SNOWBERGER HIS WIFE
15571             SNOWDEN BROTHERS LLC                        425 PONTIUS AVE N                    420                                                        SEATTLE            WA      98109        USA     TRADE PAYABLE                                                                    $84,129.66
15572             SNYDER RYSTON A MINOR BY AND THROUGH HIS    191 N 1ST ST                                                                                    SAN JOSE           CA      95113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  GUARDIAN AD LITEM RAMONA SNYDER
15573             SNYDER THOMAS D                             155 NORTH MAIN STREET                                                                           EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15574             SOCIAL SECURITY ADMINISTRATION              PO BOX 3430                                                                                     PHILADELPHIA       PA      191229985    USA     TRADE PAYABLE                                                                        $82.31
15575             SOCIAL SECURITY ADMINISTRATION              PO BOX 3430                                                                                     PHILADELPHIA       PA      191229985    USA     TRADE PAYABLE                                                                      $178.33
15576             SOCIAL SECURITY ADMINSTRATION               P O BOX 3430                                                                                    PHILADELPHIA       PA      191229985    USA     TRADE PAYABLE                                                                      $151.01
15577             SOCIAL SECURITY ADMINSTRATION               P O BOX 3430                                                                                    PHILADELPHIA       PA      191229985    USA     TRADE PAYABLE                                                                      $160.78
15578             SOCORRO DE LUNA                             1290 BELLO AVE                                                                                  SAINT HELENA       CA      94574        USA     INSURANCE CLAIMS     11/20/2017       X            X              X          UNDETERMINED
15579             SOCORRO MARTINEZ                            4540 SARAZEN DR                                                                                 MESQUITE           TX      75150        USA     INSURANCE CLAIMS     8/26/2018        X            X              X          UNDETERMINED
15580             SOFIA MARTINEZ                              4713 NEWBORNE WAY                                                                               VALRICO            FL      33594        USA     INSURANCE CLAIMS     12/22/2017       X            X              X          UNDETERMINED
15581             SOFIA PINTO                                                                                                                                                                                 TRADE PAYABLE                                                                        $48.06
15582             SOFTLINE HOME FASHIONS INC                  13122 S NORMADIE AVE                                                                            GARDENA            CA      90249        USA     TRADE PAYABLE                                                                        $15.00
15583             SOFTWARECW LLC                              1644 NELSON AVE                                                                                 FORT DODGE         IA      50501        USA     TRADE PAYABLE                                                                     $3,043.23
15584             SOHAILA ABURUB                              35 AMSTERDAM DR                                                                                 FREEHOLD           NJ      07738        USA     INSURANCE CLAIMS     3/17/2017        X            X              X          UNDETERMINED
15585             SOHEL GHANBARI                              21004 N 53RD AVE                                                                                GLENDALE           AZ      85308-9151   USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
15586             SOHI RASTEGAR                               4201 WILSON BLVD                     110-449                                                    ARLINGTON          VA      22203        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
15587             SOHINI & SURESH BORRA & GOTIMUKKULA         109 KEYSTONE DR                                                                                 SOUTHLAKE          TX      76092        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
15588             SOHO DESIGNS LLP                            14 FRANCIS J CLARKE CIRCLE SUITE 2                                                              BETHEL             CT      06801        USA     TRADE PAYABLE                                                                     $2,101.84
15589             SOHYUN YU                                   14412 NW WHISTLER LANE                                                                          PORTLAND           OR      97229        USA     INSURANCE CLAIMS     5/31/2018        X            X              X          UNDETERMINED
15590             SOK SPORTS                                  1156 ALUM CREEK DR                                                                              COLUMBUS           OH      43209        USA     TRADE PAYABLE                                                                      $144.11
15591             SOKALSKY LINDA AND LEIGH ANNE SOKALSKY AS   10 N TUCKER BLVD                                                                                ST LOUIS           MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE SURVIVING HEIRS OF ALEXANDER SOKALSKY
                  DECEASED
15592             SOL VEGA                                    1111 S 70TH ST                                                                                  TAMPA              FL      33619        USA     INSURANCE CLAIMS     7/22/2018        X            X              X          UNDETERMINED
15593             SOLDWEDEL LORI A                            14835 SW BULL MOUNTAIN ROAD                                                                     TIGARD             OR      97224        USA     TRADE PAYABLE                                                                         $5.17
15594             SOLE UNLIMITED                              86 FINNELL DR UNIT 10                                                                           WEYMOUTH           MA      02188        USA     TRADE PAYABLE                                                                      $969.81
15595             SOLER CARMEN                                315 W WASHINGTON ST                                                                             MILWAUKEE          WI      53204        USA     TRADE PAYABLE                                                                         $3.00
15596             SOLID COMMERCE                              578 WASHINGTON BLV UNIT 352                                                                     MARINA DEL REY     CA      90292        USA     TRADE PAYABLE                                                                         $8.37
15597             SOLITUDE DESIGNS LLC                                                                                                                                                                        TRADE PAYABLE                                                                      $173.60
15598             SOLO FOOD TRADE INC                                                                                                                                                                         TRADE PAYABLE                                                                      $729.15
15599             SOLORIO NAYELI                              203 EVERGREEN PKWY                                                                              OCEANSIDE          CA      92054        USA     TRADE PAYABLE                                                                      $128.77
15600             SOMMA SALLY                                 26 CENTRAL AVE                                                                                  STATEN ISLAND      NY      10301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15601             SOMMERS MICHELE                             9435 SW 125TH AVE23                                                                             BEAVERTON          OR      97008        USA     TRADE PAYABLE                                                                        $62.57
15602             SONA VAIDYA                                 9201 BARDON ROAD                                                                                BETHESDA           MD      20814        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
15603             SONIA BONILLA MARTINEZ                      VILLAS DEL CARMEN                    F8 CALLE 6                                                 GURABO             PR      00778-2113   USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
15604             SONIA HINOSTROZA                            2 FRANKLIN PL                                                                                   GREAT NECK         NY      11023        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
15605             SONIA LARA                                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
15606             SONIA LLAMAS                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
15607             SONIA REYES                                 138 OAKWOOD AVE                                                                                 WEST HARTFORD      CT      06119        USA     INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED
15608             SONIA RUIZ                                  URB ALTURAS CALLE 13                                                                            YAUCO              PR      00698        USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
15609             SONIA SANTOS                                UNKNOWN                                                                                         UNKNOWN            TN                   USA     INSURANCE CLAIMS     12/16/2017       X            X              X          UNDETERMINED
15610             SONIA VARGAS                                1472 DENVER AVENUE                                                                              BAY SHORE          NY      11706        USA     INSURANCE CLAIMS     2/23/2015        X            X              X          UNDETERMINED
15611             SONJA BROWNE                                PO BOX 6580                                                                                     CHRISTIANSTED      VI      00820        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
15612             SONJA KEZER                                 16 KEREMA AVENUE                                                                                MILFORD            CT      06614        USA     INSURANCE CLAIMS     5/26/2018        X            X              X          UNDETERMINED
15613             SONY PUERTO RICO INC                        P O BOX 70247                                                                                   SAN JUAN           PR      00936        USA     TRADE PAYABLE                                                                   $148,601.53
15614             SONYA BALEW                                 509 ALAMEDA ST                                                                                  ALTADENA           CA      91001        USA     INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
15615             SOPHIA WILES                                24030 SE OAK ST                                                                                 RESHAM             OR      97030        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
15616             SOPHIAS STYLE BOUTIQUE                      14808 SHEPARD ST 200                                                                            OMAHA              NE      68138        USA     TRADE PAYABLE                                                                    $20,420.83
15617             SOREMEKUN JR                                                                                                                                                                                TRADE PAYABLE                                                                      $159.90
15618             SORIA JUAN                                  25258 FOURL ROAD                                                                                SANTA CLARITA      CA      91321        USA     TRADE PAYABLE                                                                        $86.42
15619             SORINO JAZZLYN                              92-526 KOKOLE ST                                                                                KAPOLEI            HI      96707        USA     TRADE PAYABLE                                                                         $3.62
15620             SOSEBEE KAYLA M                             506 BLUE BONNET TRAIL                                                                           BONAIRE            GA      31005        USA     TRADE PAYABLE                                                                         $2.00
15621             SOTEER LIMITED                              1194 S RIFLE CIR                                                                                AURORA              CO     80017        USA     TRADE PAYABLE                                                                     $6,909.16
15622             SOTIL CAPO M                                VALEES SAN RAFAEL CALLE ZAFIRO38                                                                TRUJILLO ALTO      PR      00976        USA     TRADE PAYABLE                                                                         $9.44
15623             SOTO JOCELYN                                7959 S SAYRE                                                                                    BURBANK            IL      60459        USA     TRADE PAYABLE                                                                         $1.77
15624             SOTO PRECIOUS                               101 HUMBOLDT ST                                                                                 BROOKLYN           NY      11206        USA     TRADE PAYABLE                                                                         $3.68
15625             SOTO REYES S                                CGUATEMALA I 35 FOREST-VIEW                                                                     BAYAMON PUERTO     PR      00956        USA     TRADE PAYABLE                                                                      $343.13
                                                                                                                                                              RICO
15626             SOTO WILDALIZ                               PO BOX 884                                                                                      SABANA HOYOS       PR      00688        USA     TRADE PAYABLE                                                                      $381.77
15627             SOTOJAIRO A                                 6022 MCALLESTER WAY                                                                             CENTREVILLE        VA      20121        USA     TRADE PAYABLE                                                                      $409.66
15628             SOTZ ELIZABETH J INDIVIDUALLY AND AS        155 NORTH MAIN STREET                                                                           EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  JAMES E SOTZ DECEASED
15629             SOUHEIL ELKHOURY                            7292 BERRY HILL DR                                                                              RANCHO PALSO VERDES CA     90275        USA     INSURANCE CLAIMS     7/1/2016         X            X              X          UNDETERMINED

15630             SOULE JEFFREY INDIVIDUALLY AND AS SPECIAL                                                                                                                                                   PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF LARRY
                  SOULE DECEASED
15631             SOULEYE SECK                                9342 ROUND TOP ROAD                  APT E                                                      CINCINNATI         OH      45251        USA     INSURANCE CLAIMS     10/15/2016       X            X              X          UNDETERMINED
15632             SOUND OF TRI STATE                          333 NAAMANS RD                                                                                  CLAYMONT           DE      19703        USA     TRADE PAYABLE                                                                     $1,087.90
15633             SOURCE ONE                                  PO BOX 186                                                                                      HANALEI            HI      96714        USA     TRADE PAYABLE                                                                        $84.93
15634             SOUTH CAROLINA SEAA                         POST OFFICE BOX 210219                                                                          COLUMBIA           SC      29210        USA     TRADE PAYABLE                                                                      $178.21
15635             SOUTH HILLS VILLAGE ASSOC LP                9162 PAYSPHERE CIRCLE                                                                           CHICAGO            IL      60674        USA     UTILITIES PAYABLE                                                                  $220.21
15636             SOUTH JERSEY GAS COMPANY                    PO BOX 6091                                                                                     BELLMAWR           NJ      08099-6091   USA     UTILITIES PAYABLE                                                                    $32.72
15637             SOUTH PACIFIC FASHIONS LTD                  11F SOUTH ASIA BLDG 108 HOW MING     STREET KWUN TONG                                           KOWLOON                                         TRADE PAYABLE                                                                   $655,525.79
15638             SOUTH WIN LTD                               P O BOX 1000 DEPT 832                                                                           MEMPHIS            TN      38148        USA     TRADE PAYABLE                                                                      $340.20
15639             SOUTHERN & ALLEN                            P O BOX 17248                                                                                   LITTLE ROCK        AR      72222        USA     TRADE PAYABLE                                                                         $0.55
15640             SOUTHERN CALIFORNIA EDISON                  PO BOX 600                                                                                      ROSEMEAD           CA      91771-0001   USA     UTILITIES PAYABLE                                                               $327,888.30
15641             SOUTHERN CALIFORNIA EDISON COMPANY          1100 ANACAPA ST                                                                                 SANTA BARBARA      CA      93101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                          Page 198 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                              Doc 20                 Filed 01/18/19
                                                                                                                                              Schedule Entered            01/18/19
                                                                                                                                                       E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                              Pg 839 of 1461




                                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                             Address 1                                 Address 2                         Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                                       (Y/N)
15642             SOUTHERN CALIFORNIA GAS THE GAS CO          PO BOX C                                                                                                    MONTEREY PARK      CA      91756        USA     UTILITIES PAYABLE                                                                  $116.53
15643             SOUTHERN EXCHANGE LP                        HOUSTON TX 77255-5326                                                                                       HOUSTON             TX     77255-5326   USA     TRADE PAYABLE                                                                     $1,648.84
15644             SOUTHERN TECHNOLOGIES LLC                   206 TERRACE DRIVE                                                                                           MUNDELEIN          IL      60060        USA     TRADE PAYABLE                                                                     $4,032.37
15645             SOUTHPARK MALL CMBS LLC                     CLEVELAND OH 44194-4423                                                                                     CLEVELAND           OH     44194-4423   USA     TRADE PAYABLE                                                                     $7,806.15
15646             SOUTHPARK MALL LLC                          PO BOX 780135                                                                                               PHILADELPHIA       PA      19178-0135   USA     UTILITIES PAYABLE                                                                  $897.45
15647             SOUTHWEST GAS CORPORATION                   PO BOX 98890                                                                                                LAS VEGAS          NV      89193-8890   USA     UTILITIES PAYABLE                                                                  $428.65
15648             SOUTHWESTERN ELECTRIC POWER                 PO BOX 371496                                                                                               PITTSBURGH         PA      15250-7496   USA     UTILITIES PAYABLE                                                                  $795.01
15649             SOUZAN SHEIKH                               1215 MACE AVE                                                                                               BRONX              NY      10469        USA     INSURANCE CLAIMS     11/17/2014       X            X              X          UNDETERMINED
15650             SPA & RESORT SALES INC                      4006 FOXES TRAIL                                                                                            CRAMERTON          NC      28032        USA     TRADE PAYABLE                                                                      $432.93
15651             SPACE CENTER MIRA LOMA INC                  CO SPACE CENTER ML-VENTURE A              CO SPACE CENTER ML-VENTURE A                                      LOS ANGELES        CA      90084-071    USA     TRADE PAYABLE                                                                     $3,653.44
15652             SPACEBOUND INC                              280 OPPORTUNITY WAY                                                                                         LAGRANGE           OH      44050        USA     TRADE PAYABLE                                                                     $3,543.43
15653             SPALDING                                    PO BOX 116847                                                                                               ATLANTA            GA      30368-6847   USA     TRADE PAYABLE                                                                        $68.47
15654             SPANISH BAY VENTURES LLC                    350 EAST NEW YORK STREET                                                                                                        IN     46204        USA     TRADE PAYABLE                                                                    $15,029.11
15655             SPANN MARK D                                100 N CALVERT ST                                                                                            BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15656             SPARKLE JEWELRY COLLECTION                  30-30 47TH AVENUE                                                                                           LONG ISLAND CITY   NY      11101        USA     TRADE PAYABLE                                                                      $165.14
15657             SPARKS LINDA C                              240 BURT ST APT 311                                                                                         SANTA ROSA         CA      95407        USA     TRADE PAYABLE                                                                      $355.08
15658             SPARKTEC MOTORSPORTS                        1621 NEPTUNE DR                                                                                             SAN LEANDRO        CA      94577        USA     TRADE PAYABLE                                                                     $1,945.05
15659             SPECIALIZED POWER SERVICES INC              10167 COLONIAL INDUSTRIAL DR                                                                                SOUTH LYON         MI      48178        USA     TRADE PAYABLE                                                                        $94.54
15660             SPECIALTY WATER RESOURCES LLC               3212 TUCKER LANE                                                                                            LOS ALAMITOS       CA      90720        USA     TRADE PAYABLE                                                                        $35.68
15661             SPECTRUM BRANDS INC                         P O BOX 532654                                                                                              ATLANTA            GA      30353        USA     TRADE PAYABLE                                                                     $1,503.30
15662             SPEIGNER JIMMY AND BEVERLY SPEIGNER         250 BENEFIT ST                                                                                              PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15663             SPELL JOHN AND ELOISE SPELL HIS WIFE        155 NORTH MAIN STREET                                                                                       EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15664             SPELLACY THOMAS J                           195 PALMYRA DRIVE                                                                                           SAN BERNARDINO     CA      92404        USA     TRADE PAYABLE                                                                         $7.07
15665             SPENCE LEONARD                              100 N CALVERT ST                                                                                            BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15666             SPENCER & CINDY AVERY                       43 PANCAKE HILL RD                                                                                          GILMANTON          NH      03237        USA     INSURANCE CLAIMS     10/14/2018       X            X              X          UNDETERMINED
15667             SPENCER CLARK                               5413 STRATEMEYER DRIVE                                                                                      ORLANDO            FL      32839        USA     INSURANCE CLAIMS     4/25/2018        X            X              X          UNDETERMINED
15668             SPENCER CLODIES                             60 CENTRE ST                                                                                                NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15669             SPENCER DANIEL                              95 HARPIN ST                                                                                                BELLINGHAM         MA      02019        USA     TRADE PAYABLE                                                                         $1.74
15670             SPENCER LORI                                2495 HIGHWAY 4 W                                                                                            SARAH              MS      38665        USA     TRADE PAYABLE                                                                        $25.00
15671             SPENCER VAUGHN                              546 SCENIC DRIVE                                                                                            SANTA BARBARA      CA      93103        USA     INSURANCE CLAIMS     10/5/2018        X            X              X          UNDETERMINED
15672             SPETH GARY INDIVIDUALLY AND AS SPECIAL      155 NORTH MAIN STREET                                                                                       EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF DELWYN
                  SPETH DECEASED
15673             SPEVAK THERESA AND THOMAS SPEVAK            155 NORTH MAIN STREET                                                                                       EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15674             SPH DIGITAL INC                             149 E 36TH ST                                                                                               NEW YORK           NY      10016        USA     TRADE PAYABLE                                                                      $545.91
15675             SPINELLI GENE AND JOAN SPINELLI PLTFS       400 CARLETON AVE                          CENTRAL ISLIP                                                     NY                 NY      11722        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15676             SPIREATLANTA                                PO BOX 932299                                                                                               ATLANTA            GA      31193-2299   USA     UTILITIES PAYABLE                                                                    $21.40
15677             SPIREST LOUIS                               DRAWER 2                                                                                                    ST LOUIS           MO      63171        USA     UTILITIES PAYABLE                                                                  $451.14
15678             SPISAK JR; JOHN A                           155 NORTH MAIN STREET                                                                                       EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15679             SPLASH PRODUCTS INC                         1380 CORPORATE CTR CURVE 200                                                                                EAGAN              MN      55121        USA     TRADE PAYABLE                                                                     $4,103.40
15680             SPOHN GLOBAL ENTERPRISES LLC                6201 N NOB HILL ROAD                                                                                        TAMARAC            FL      33321        USA     TRADE PAYABLE                                                                    $11,272.11
15681             SPOIL ME BABY LLC                           316 MAIN ST                                                                                                 LAKEWOOD           NJ      08701        USA     TRADE PAYABLE                                                                      $268.40
15682             SPOKANE COUNTY DIST COURT                   1100 W MALLOW                                                                                               SPOKANE            WA      99260        USA     TRADE PAYABLE                                                                      $662.43
15683             SPOKANE COUNTY WATER DIST 3                 1225 N YARDLEY ST                                                                                           SPOKANE VALLEY     WA      99212-7001   USA     UTILITIES PAYABLE                                                                  $115.47
15684             SPORT SHACK INC                             121 S MAIN                                                                                                  COLFAX             WA      99111        USA     TRADE PAYABLE                                                                        $69.91
15685             SPORT SQUAD LLC                             15850 CRABBS BRANCH WAY STE170                                                                              ROCKVILLE          MD      20855        USA     TRADE PAYABLE                                                                     $2,640.07
15686             SPORT STATION                               966 N ELM ST                                                                                                ORANGE              CA     92867        USA     TRADE PAYABLE                                                                     $1,332.17
15687             SPORT2PEOPLE LLC                                                                                                                                                                                        TRADE PAYABLE                                                                         $9.67
15688             SPORTS AND CUSTOM TEES INC                  10325 CAPITAL ST                                                                                            OAK PARK           MI      48237        USA     TRADE PAYABLE                                                                     $1,030.92
15689             SPORTS LICENSING SOLUTIONS LLC              P O BOX 300026                                                                                              DULUTH             GA      30096        USA     TRADE PAYABLE                                                                        $37.50
15690             SPORTS LICENSING SOLUTIONS LLC              P O BOX 300026                                                                                              DULUTH             GA      30096        USA     TRADE PAYABLE                                                                      $646.98
15691             SPORTSPOWER LIMITED                         1806 GREENWICH WOOD DR                                                                                      SILVER SPRING      MD      20903        USA     TRADE PAYABLE                                                                   $246,180.00
15692             SPOSSEY GABRIELLE                           8255 HONEYSUCKLE DR                                                                                         LIVERPOOL          NY      13090        USA     TRADE PAYABLE                                                                         $1.71
15693             SPRATT RICHARD J AND EDNA M SPRATT          100 N CALVERT ST                                                                                            BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15694             SPREADER TECHNOLOGY LP                      1500 N SAINT MARYS                                                                                          SAN ANTONIO        TX      78215        USA     TRADE PAYABLE                                                                     $9,415.09
15695             SPREADSHIRT INC                             1572 ROSEYTOWN RD                                                                                           GREENSBURG         PA      15601        USA     TRADE PAYABLE                                                                      $984.56
15696             SPRECHMAN & ASSOCIATES PA                   ATTORNEY FOR PLANTIFF 2775 SUNNY ISLES                                                                      MIAMI              FL      33160        USA     TRADE PAYABLE                                                                      $175.72
                                                              BLVD SUITE 1
15697             SPRINGFIELD CLOCK SHOP                      415 E CEDAR ST                                                                                              SPRINGFIELD        IL      62703        USA     TRADE PAYABLE                                                                       $231.32
15698             SPRINGFIELD WATER & SEWER COMMISSION        PO BOX 3688                               ATTN: BILLING                                                     SPRINGFIELD        MA      01101        USA     UTILITIES PAYABLE                                                                  $1,013.42
15699             SPRINGLEAFFINANCIAL SERVICES O              LAW OFFICES OF MARVIN DANG P O BOX 4109                                                                     HONOLULU           HI      96812        USA     TRADE PAYABLE                                                                       $112.53

15700             SPRINGS GLOBAL US INC                       P O BOX 70                                                                                                  FORT MILL          SC      29716        USA     TRADE PAYABLE                                                                    $86,518.84
15701             SPRINGS JAMIE                               2110 CAROLINA AVENUE                                                                                        BRISTOL            TN      37620        USA     TRADE PAYABLE                                                                         $1.85
15702             SPRINKLE DANIEL EXECUTOR TO THE ESTATE OF   1061 MAIN ST                                                                                                BRIDGEPORT         CT      06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SANDRA SPRINKLE ET AL
15703             SPT APPLIANCE INC                           14701 CLARK AVE                                                                                             CITY OF INDUSTRY   CA      91745        USA     TRADE PAYABLE                                                                    $19,669.92
15704             SQUARE IMPORTS                              19200 NORDHOFF ST 507                                                                                       NORTHRIDGE         CA      91324        USA     TRADE PAYABLE                                                                      $201.37
15705             SREEDHAR KUTURU                             13693 ST JOHN'S WOOD PLACE                                                                                  HERNDON            VA      20171        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
15706             SROKA ELEANOR A PERSONAL REPRESENTATIVE     100 N CALVERT ST                                                                                            BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF EDWARD A SROKA ET AL

15707             SS ROSHAN ENTERPRISES INC                   2714 CEDAR BROOK DR                                                                                         GARLAND             TX     75040        USA     TRADE PAYABLE                                                                      $636.99
15708             SSAUTOCHROME INC                            817 BEAVER DAM ROAD                                                                                         CREEDMOOR          NC      27522        USA     TRADE PAYABLE                                                                     $1,136.25
15709             SSWBASICSCOM LLC                            12955 ENTERPRISE WAY                                                                                        BRIDGETON           MO     63044        USA     TRADE PAYABLE                                                                        $62.10
15710             ST JEAN K                                   3823 MARBER AVE                                                                                             LONG BEACH         CA      90808        USA     TRADE PAYABLE                                                                         $1.82
15711             ST LOUIS COUNTY CLERK OF COURT              PO BOX 16994                                                                                                CLAYTON            MO      63105        USA     TRADE PAYABLE                                                                      $155.86
15712             ST MARY'S MPP                               10860 N MAVINEE DR                                                                                          ORO VALLEY         AZ      85737        USA     TRADE PAYABLE                                                                        $47.00
15713             ST TAMMANY PARISH SHERIFFS OFF              P O BOX 1120                                                                                                COVINGTON          LA      70434        USA     TRADE PAYABLE                                                                      $347.47
15714             ST THOMAS MARY LOU INDIVIDUALLY AND AS      155 NORTH MAIN STREET                                                                                       EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  JAMES ST THOMAS DECEASED
15715             STABLER JOHNNELNE                           8833 BAYOU CASTELLE DR                                                                                      GAUTIER            MS      39553        USA     TRADE PAYABLE                                                                       $45.95
15716             STACEE & OZZY KALMANOVSKY                   19521 W UNIVERSITY DRIVE                                                                                    MUNDELEIN          IL      60060        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
15717             STACEY CORR                                 2004 FERNWOOD CIRCLE                                                                                        ROSEVILLE          CA      95661        USA     INSURANCE CLAIMS     5/2/2018         X            X              X          UNDETERMINED
15718             STACEY CORZINE                              402 E CHERRY ST                                                                                             MOWEAQUA           IL      62550        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
15719             STACEY ODONNELL                             6 CHERRYWOOD                                                                                                MAGNOLIA           AR      71753        USA     TRADE PAYABLE                                                                      $126.00



                                                                                                                                                      Page 199 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                               Doc 20          Filed 01/18/19
                                                                                                                                      Schedule Entered            01/18/19
                                                                                                                                               E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                  Case Number: 18-23537
                                                                                                                                      Pg 840 of 1461




                                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                           Address 1                                  Address 2                  Address 3         Address 4     City              State   Zip         Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                                             (Y/N)
15720             STACHEWICZ JOSEPH AND EUGENIE STACHEWICZ 612 STATE ST                                SCHENECTADY                                                NY                NY      12305       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

15721             STACY LOTT                                141469 BURROUGHS ST                                                                                   OCEANSIDE         CA      92054       USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
15722             STACY MEISTER                             6916 LEYTON PLACE                                                                                     SUFFOLK           VA      23435       USA     INSURANCE CLAIMS     6/1/2017         X            X              X          UNDETERMINED
15723             STACY SIEWERT                             412 W CAROB DRIVE                                                                                     CHANDLER          AZ      85248       USA     INSURANCE CLAIMS     5/25/2017        X            X              X          UNDETERMINED
15724             STAKLEY MADISON T                         6000 ROSWITHA COURT                                                                                   CARMICHAEL        CA      95608       USA     TRADE PAYABLE                                                                         $1.85
15725             STAMM ALEXIS                              2210 HASSELL ROAD APARTMENT 110                                                                       HOFFMAN ESTATES   IL      60169       USA     TRADE PAYABLE                                                                      $102.73
15726             STAMPS KIMBER                             1902 MARY ANN STREET APT 92                                                                           FAIRBANKS         AK      99701       USA     TRADE PAYABLE                                                                        $56.30
15727             STAN & BEATRIZ SMITH                      188 CAROLYN LANE                                                                                      LINWOOD           NC      27299       USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
15728             STAN ROWE                                 7761 GOLF CREST DRIVE                                                                                 SAN DIEGO         CA      92119       USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
15729             STANDING 13 PAYMENT TO TRUSTEE            PO BOX 830                                                                                            MEMPHIS           TN      381010830   USA     TRADE PAYABLE                                                                      $312.50
15730             STANDING CHAPTER 13 TRUSTEE               P O BOX 2175                                                                                          MEMPHIS           TN      38101       USA     TRADE PAYABLE                                                                      $224.94
15731             STANDING CHAPTER 13 TRUSTEE IN            1770 MOMENTUM PLACE                                                                                   CHICAGO           IL      606895317   USA     TRADE PAYABLE                                                                        $50.77
15732             STANFORD GERALD C                         34 SPRING WAY                                                                                         CAMDEN WYOMING    DE      19934       USA     TRADE PAYABLE                                                                        $55.18
15733             STANFORD JACKSON                                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED
15734             STANGEL SR EDMUND E                       555 W HARRISON ST                                                                                     CHICAGO           IL      60607       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15735             STANIOS INDUSTRIAL SUPPLY                 226 SOUTH WESTGATE DR UNIT B                                                                          CAROL STREAM      IL      60188       USA     TRADE PAYABLE                                                                     $4,564.51
15736             STANISLAUS COUNTY DA FSD                  PO BOX 2180                                                                                           CERES             CA      95307       USA     TRADE PAYABLE                                                                      $100.60
15737             STANLEY & SHARON PIORUN                   13475 SANDERSHILL RD                                                                                  STRYKERSVILLE     NY      14145       USA     INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
15738             STANLEY B ERSKINE                         SUITE 300 55 WESTON RD                                                                                FORT LAUDERDALE   FL      33326       USA     TRADE PAYABLE                                                                      $606.18
15739             STANLEY B ERSKINE ESQUIRE                 SUITE 300 55 WESTON RD                                                                                FORT LAUDERDALE   FL      33326       USA     TRADE PAYABLE                                                                      $156.63
15740             STANLEY DORSEY                            803 HICKORY RIDGE DRIVE                                                                               BEL AIR           MD      21015       USA     INSURANCE CLAIMS     5/9/2017         X            X              X          UNDETERMINED
15741             STANLEY E SINGLETON                       4086 SWIFT AVE SUITE 16                                                                               SAN DIEGO         CA      92104       USA     TRADE PAYABLE                                                                      $571.89
15742             STANLEY KUMER                             29 QUICK SILVER COURT                                                                                 LAKEWOOD          NJ      08701       USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
15743             STANLEY KUMER                             29 QUICK SILVER COURT                                                                                 LAKEWOOD          NJ      08701       USA     INSURANCE CLAIMS     6/1/2018         X            X              X          UNDETERMINED
15744             STANLEY MOREHEAD                          3165 ORANDA RD                                                                                        STRASBURG         VA      22657       USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
15745             STANLEY NIC                               1156 HILL STREET                                                                                      WHITISNVILLE      MA      01588       USA     TRADE PAYABLE                                                                        $39.42
15746             STANLEY WEBSTER                           685 36TH ST                                                                                           RICHMOND          CA      94805       USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
15747             STANTON JOHN P AND CAROL STANTON HW       PHILADELPHIA CITY HALL                     CHESTNUT ST                                                PHILADELPHIA      PA      19107       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15748             STAPEL DEBBIE J                           7510 GRANDA DRIVE                                                                                     KNOXVILLE         TN      37909       USA     TRADE PAYABLE                                                                         $1.84
15749             STAR ASIA USA LLC                         P O BOX 58399                                                                                         RENTON            WA      98058       USA     TRADE PAYABLE                                                                      $224.25
15750             STARKE COUNTY CLERK OF COURT              PO BOX 395                                                                                            KNOX              IN      46534       USA     TRADE PAYABLE                                                                        $24.37
15751             STARKS DICYNTHIA T                        1215 MAPLE COURT                                                                                      ALEXANDRIA        LA      71303       USA     TRADE PAYABLE                                                                        $37.18
15752             STARKS EUGENE                             ST CLAIR COUNTY BUILDING                   10 PUBLIC SQUARE                                           BELLEVILLE        IL      62220       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15753             STARLA NORWOOD                            39842 TEAL DRIVE                                                                                      MURRIETA          CA      92562       USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
15754             STARLINE CRUMPTON                         5 GREENFIELD DRIVE                                                                                    NEW CASTLE        DE      19720       USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
15755             STARPRO GREENS INCORPORATED               330 PETERSFORD WAY                                                                                    ALPHARETTA        GA      30004       USA     TRADE PAYABLE                                                                        $43.05
15756             STARPRO GREENS INCORPORATED               330 PETERSFORD WAY                                                                                    ALPHARETTA        GA      30004       USA     TRADE PAYABLE                                                                     $3,567.06
15757             STARR DAVID JOHNSON                       2045 E 134TH ST S                                                                                     BIXBY             OK      74008       USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
15758             STARSTARL LLC                             6262 MUSTANG SPRING AVE                                                                               LAS VEGAS         NV      89139       USA     TRADE PAYABLE                                                                      $585.26
15759             STASIE POTTS                              2106 CRESTON DRIVE                                                                                    SPRING            TX      77386       USA     INSURANCE CLAIMS     9/26/2017        X            X              X          UNDETERMINED
15760             STATE COLLECTION & DISBURSEMEN            PO BOX 98950                                                                                          LAS VEGAS         NV      89193       USA     TRADE PAYABLE                                                                         $0.92
15761             STATE COLLECTION SERVICE INC              PO BOX 6037                                                                                           MADISON           WI      53716       USA     TRADE PAYABLE                                                                      $186.07
15762             STATE COURT OF COBB COUNTY                12 EAST PARK SQUARE                                                                                   MARIETTA          GA      30090       USA     TRADE PAYABLE                                                                      $462.59
15763             STATE COURT OF COBB COUNTY                12 EAST PARK SQUARE                                                                                   MARIETTA          GA      30090       USA     TRADE PAYABLE                                                                      $947.69
15764             STATE COURT OF COBB COUNTY                12 EAST PARK SQUARE                                                                                   MARIETTA          GA      30090       USA     TRADE PAYABLE                                                                        $43.90
15765             STATE COURT OF COBB COUNTY                12 EAST PARK SQUARE                                                                                   MARIETTA          GA      30090       USA     TRADE PAYABLE                                                                        $14.09
15766             STATE COURT OF DEKALB COUNTY              ROOM 100 SUITE 270 DEKALB                                                                             DECATUR           GA      30030       USA     TRADE PAYABLE                                                                      $207.01
15767             STATE COURT OF FULTON CO                  403 ARROW BEND                                                                                        VILLA RICA        GA      30180       USA     TRADE PAYABLE                                                                      $702.71
15768             STATE COURT OF FULTON CO                  185 CENTRAL AVE SW                                                                                    ATLANTA           GA      30303       USA     TRADE PAYABLE                                                                      $338.59
15769             STATE COURT OF FULTON COUNTY              185 CENTRAL AVE SW TG900                                                                              ATLANTA           GA      30303       USA     TRADE PAYABLE                                                                      $347.48
15770             STATE COURT OF FULTON COUNTY              185 CENTRAL AVE SW TG900                                                                              ATLANTA           GA      30303       USA     TRADE PAYABLE                                                                      $323.98
15771             STATE COURT OF FULTON COUNTY              185 CENTRAL AVE SW TG900                                                                              ATLANTA           GA      30303       USA     TRADE PAYABLE                                                                      $381.55
15772             STATE COURT OF FULTON COUNTY              185 CENTRAL AVE SW TG900                                                                              ATLANTA           GA      30303       USA     TRADE PAYABLE                                                                      $123.71
15773             STATE COURT OF FULTON COUNTY              185 CENTRAL AVE SW TG900                                                                              ATLANTA           GA      30303       USA     TRADE PAYABLE                                                                      $238.22
15774             STATE COURT OF FULTON COUNTY              185 CENTRAL AVE SW TG900                                                                              ATLANTA           GA      30303       USA     TRADE PAYABLE                                                                        $37.89
15775             STATE COURT OF FULTON COUNTY              185 CENTRAL AVE SW TG900                                                                              ATLANTA           GA      30303       USA     TRADE PAYABLE                                                                      $376.54
15776             STATE COURT OF FULTON COUNTY              185 CENTRAL AVE SW TG900                                                                              ATLANTA           GA      30303       USA     TRADE PAYABLE                                                                      $119.58
15777             STATE COURT OF FULTON COUNTY              185 CENTRAL AVE SW TG900                                                                              ATLANTA           GA      30303       USA     TRADE PAYABLE                                                                     $1,614.28
15778             STATE COURT OF FULTON COUNTY              185 CENTRAL AVE SW TG900                                                                              ATLANTA           GA      30303       USA     TRADE PAYABLE                                                                      $636.68
15779             STATE COURT OF FULTON COUNTYSTATE COURT   ROOM 900 185 CENTRAL AVE S W                                                                          ATLANTA           GA      30303       USA     TRADE PAYABLE                                                                      $496.82
                  OF
15780             STATE COURT OF GWINNETT COUNTY            GWINNETT CNTY COURTHOUSE 75 LANGLEY                                                                   LAWRENCEVILLE     GA      30046       USA     TRADE PAYABLE                                                                       $172.31
                                                            DRIVE
15781             STATE COURT OF GWINNETT COUNTY            GWINNETT CNTY COURTHOUSE 75 LANGLEY                                                                   LAWRENCEVILLE     GA      30046       USA     TRADE PAYABLE                                                                         $8.09
                                                            DRIVE
15782             STATE DISBURSEMENT                        PO BOX 989067                                                                                         WEST SACRAMENTO   CA      95798       USA     TRADE PAYABLE                                                                         $52.21
15783             STATE DISBURSEMENT                        PO BOX 989067                                                                                         WEST SACRAMENTO   CA      95798       USA     TRADE PAYABLE                                                                         $35.90
15784             STATE DISBURSEMENT UNIT                   PO BOX 5400                                                                                           CAROL STREAM      IL      60197       USA     TRADE PAYABLE                                                                         $42.30
15785             STATE INDUSTRIES INC                      12610 COLLECDTIONS CENTER DR                                                                          CHICAGO           IL      60693       USA     TRADE PAYABLE                                                                  $1,215,655.25
15786             STATE MARSHAL                             69 WALNUT ST POBOX305                                                                                 NEW BRITAIN       CT      06050       USA     TRADE PAYABLE                                                                       $275.91
15787             STATE MARSHAL HARTFORD COUNTY             JOHN LEPITO 69 WALNUT STREET P O BOX 305                                                              NEW BRITAIN       CT      60500305    USA     TRADE PAYABLE                                                                       $292.79

15788             STATE MARSHALL SANFORD E SHAFT            370 BROWNSTONE RIDGE                                                                                  MERIDEN           CT      06451       USA     TRADE PAYABLE                                                                        $22.74
15789             STATE OF COBB CO                          185 CENTRAL AVENUE SW ROOM                                                                            ATLANTA           GA      30303       USA     TRADE PAYABLE                                                                      $839.13
15790             STATE OF DELAWARE DIV OF REV              P O BOX 830                                                                                           WILMINGTON        DE      198990830   USA     TRADE PAYABLE                                                                      $117.36
15791             STATE OF LOUISIANA                        3624 N 22ND ST                                                                                        MILWAUKEE         WI      53206       USA     TRADE PAYABLE                                                                        $65.06
15792             STATE OF LOUISIANA                        3624 N 22ND ST                                                                                        MILWAUKEE         WI      53206       USA     TRADE PAYABLE                                                                     $2,033.72
15793             STATE OF LOUISIANA                        3624 N 22ND ST                                                                                        MILWAUKEE         WI      53206       USA     TRADE PAYABLE                                                                      $181.16
15794             STATE OF LOUISIANA                        3624 N 22ND ST                                                                                        MILWAUKEE         WI      53206       USA     TRADE PAYABLE                                                                        $29.85
15795             STATE OF LOUISIANA                        3624 N 22ND ST                                                                                        MILWAUKEE         WI      53206       USA     TRADE PAYABLE                                                                        $28.27
15796             STATE OF NEW JERSEY BY THE COMMISSIONER   77 HAMILTON ST                                                                                        PATERSON          NJ      07505       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF TRANSPORTATION PLTF
15797             STATE OF WISCONSIN                        517 E WISCONSIN AVE                                                                                   MILWAUKEE         WI      53202       USA     TRADE PAYABLE                                                                      $400.00
15798             STATE WIDE COLLECTIONS                    PO BOX 1138                                                                                           HONOLOLU          HI      96807       USA     TRADE PAYABLE                                                                      $162.64
15799             STATEWIDE TAX RECOVERY INC                PO BOX 752                                                                                            SUNBURY           PA      17801       USA     TRADE PAYABLE                                                                      $110.93
15800             STAUDT SANDRA                             928 LIVINGSTON AVE                                                                                    NORTH BRUNSWICK   NJ      08902       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                                                                                                                                                                  TOWNSHIP


                                                                                                                                              Page 200 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                             Doc 20                  Filed 01/18/19
                                                                                                                                            Schedule Entered            01/18/19
                                                                                                                                                     E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                            Pg 841 of 1461




                                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                           Address 1                                Address 2                           Address 3         Address 4    City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                                       (Y/N)
15801             STAUDT SANDRA AND JOHN                                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
15802             STAVRAKIS MARY JANE PERSONAL              100 N CALVERT ST                                                                                            BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF STEVE W
                  STAVRAKIS SR ET AL
15803             STAVROV EMMANUEL                          1200 ONTARIO ST                                                                                             CLEVELAND            OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15804             STCY ENTERPRISES INC                      1401 S OCEAN DR APT 604                                                                                     HOLLYWOOD            FL      33019        USA     TRADE PAYABLE                                                                       $27.49
15805             STEEDLEY DOROTHY L                        100 N CALVERT ST                                                                                            BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15806             STEEL CITY GAME LLC                       1151 FREEPORT RD STE 183                                                                                    PITTSBURGH           PA      15238        USA     TRADE PAYABLE                                                                       $35.34
15807             STEELE JONATHAN M                         4840 N RECREATION                                                                                           FRESNO               CA      93276        USA     TRADE PAYABLE                                                                        $4.72
15808             STEEVES ANNE E AND JOHN STEEVES HER       500 NORTH KING STREET                                                                                       WILMINGTON           DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
15809             STEFANI TOURNAY-MAGNONE                   273 GREENLAWN BLVD                                                                                          WEIRTON              WV      26062        USA     INSURANCE CLAIMS     12/1/2015        X            X              X          UNDETERMINED
15810             STEFANIE MARSH                            5 BECKY'S WAY                                                                                               SEABROOK             NH      03874        USA     INSURANCE CLAIMS     6/23/2018        X            X              X          UNDETERMINED
15811             STEFANOWICZ KEVIN S                       35 RIDGE ROAD                                                                                               ENFIELD              CT      06082        USA     TRADE PAYABLE                                                                      $159.14
15812             STEFURAK ROBERT J                         41 BETHANY DR                                                                                               COMMACK              NY      11725        USA     TRADE PAYABLE                                                                         $3.17
15813             STEINBERG TERRY AND CAROL STEINBERG       555 W HARRISON ST                                                                                           CHICAGO              IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15814             STEINEL AMERICA INC                       9051 LYNDALE AVE SO                                                                                         BLOOMINGTON          MN      55420        USA     TRADE PAYABLE                                                                     $9,905.70
15815             STEINMETZ STEPHANIE HIRSH                 716 RICHARD ARRINGTON JR BLVD N                                                                             BIRMINGHAM           AL      35203        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15816             STELLA BOURGEOIS                          157 HOLT AVE                                                                                                MANCHESTER           NH      03109        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
15817             STELLA EBO                                1257 HOLLY COURT                                                                                            YARDLEY              PA      19067        USA     INSURANCE CLAIMS     6/1/2017         X            X              X          UNDETERMINED
15818             STELLA MAYORGA                            13138 HERITAGE DRIVE                                                                                        VICTORVILLE          CA      92392        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
15819             STENGER & STENGER                         2618 EAST PARIS AVE SE                                                                                      GRAND RAPIDS         MI      49546        USA     TRADE PAYABLE                                                                      $172.23
15820             STENSRUD KENNETH                          555 W HARRISON ST                                                                                           CHICAGO              IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15821             STEPHANIE & JARED BURDICK                 11930 SW BURNETT LN                                                                                         BEAVERTON            OR      97008-7962   USA     INSURANCE CLAIMS     8/27/2018                                                    $1,759.20
15822             STEPHANIE & JODY MCBRAYER                 314 STARLING LANE                                                                                           FRANKLIN             TN      37064        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
15823             STEPHANIE A DORSEYESQ                     P O BOX 10903                                                                                               NORFOLK              VA      23541        USA     TRADE PAYABLE                                                                     $1,539.26
15824             STEPHANIE ARRINGTON                       210 AYEDELOTTE RD                                                                                           SALISBURY            MD      21804        USA     INSURANCE CLAIMS     1/5/2018         X            X              X          UNDETERMINED
15825             STEPHANIE BURNS                           210 WOOD STREET                                                                                             TUCKERTON            NJ      08087        USA     INSURANCE CLAIMS     11/8/2015        X            X              X          UNDETERMINED
15826             STEPHANIE EDMEIER                         811 SNOW ST                                                                                                 SUGAR GROVE          IL      60554-5237   USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
15827             STEPHANIE HAWLEY                          10065 CASTLE ROCK COURT                                                                                     COLUMBIA             MO      65203        USA     INSURANCE CLAIMS     9/23/2018        X            X              X          UNDETERMINED
15828             STEPHANIE HUBLEY                          6010 BLACKBERRY COVE LN                                                                                     RICHMOND             TX      77469        USA     INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
15829             STEPHANIE HUNT                            314 E 24TH ST                            APT K8                                                             CHESTER              PA      19013        USA     INSURANCE CLAIMS     5/15/2018        X            X              X          UNDETERMINED
15830             STEPHANIE J HENRY                         P O BOX 47                                                                                                  GOOCHLAND            VA      23063        USA     TRADE PAYABLE                                                                     $1,826.75
15831             STEPHANIE LOWE                            8901 WAGTAIL COVE                                                                                           AUSTIN               TX      78748        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15832             STEPHANIE ROCHON                          26 BRANDON ST                                                                                               N ATTLEBOROUGH       MA      02760        USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
15833             STEPHANIE SELLMEYER                       15812 WEST 154TH TERRACE                                                                                    OLATHE               KS      66062        USA     INSURANCE CLAIMS     7/21/2018        X            X              X          UNDETERMINED
15834             STEPHANIE STEINMETZ                       4428 FREDERICKSBURG DRIVE                                                                                   BIRMINGHAM           AL      35213        USA     INSURANCE CLAIMS     9/16/2017        X            X              X          UNDETERMINED
15835             STEPHANY TOLEDO                           13962 SW 272ND STREET                                                                                       HOMESTEAD            FL      33032        USA     INSURANCE CLAIMS     12/7/2017        X            X              X          UNDETERMINED
15836             STEPHEN & KATHLEEN MCDANIEL               1111 NORTH BRIAR ROAD                                                                                       MUNCIE               IN      47304        USA     INSURANCE CLAIMS     9/24/2015        X            X              X          UNDETERMINED
15837             STEPHEN AND NAYOKA RIMANN                 2914 WATER LILY CT                                                                                          AUSTELL              GA      30106        USA     INSURANCE CLAIMS     10/30/2016       X            X              X          UNDETERMINED
15838             STEPHEN DITMAR                            14851 HOPE STREET                                                                                           WESTMINSTER          CA      92683        USA     INSURANCE CLAIMS     5/11/2018        X            X              X          UNDETERMINED
15839             STEPHEN DORLAND                           801 GREGORY WAY SE                                                                                          OLYMPIA              WA      98513        USA     INSURANCE CLAIMS     6/28/2018        X            X              X          UNDETERMINED
15840             STEPHEN E CORBETT                         1575 YORK AVE                                                                                               MEMPHIS              TN      38104        USA     TRADE PAYABLE                                                                        $57.78
15841             STEPHEN G ANDICH                          1800 THIRD AVENUE SUITE 404                                                                                 ROCK ISLAND          IL      61201        USA     TRADE PAYABLE                                                                      $179.73
15842             STEPHEN G PEROUTKA                        PEROUTKA & PEROUTKA P A 8028 RITCHIE HWY                                                                    PASADENA             MD      21122        USA     TRADE PAYABLE                                                                        $14.25
                                                            SUITE 300
15843             STEPHEN G PEROUTKA                        PEROUTKA & PEROUTKA P A 8028 RITCHIE HWY                                                                    PASADENA             MD      21122        USA     TRADE PAYABLE                                                                       $330.66
                                                            SUITE 300
15844             STEPHEN G PEROUTKA                        PEROUTKA & PEROUTKA P A 8028 RITCHIE HWY                                                                    PASADENA             MD      21122        USA     TRADE PAYABLE                                                                       $228.76
                                                            SUITE 300
15845             STEPHEN G PEROUTKA                        PEROUTKA & PEROUTKA P A 8028 RITCHIE HWY                                                                    PASADENA             MD      21122        USA     TRADE PAYABLE                                                                       $265.81
                                                            SUITE 300
15846             STEPHEN G PEROUTKA PA                     8028 RITCHIE HIGHWAY SUITE 300                                                                              PASADENA             MD      21122        USA     TRADE PAYABLE                                                                        $83.81
15847             STEPHEN G PEROUTKA PA                     8028 RITCHIE HIGHWAY SUITE 300                                                                              PASADENA             MD      21122        USA     TRADE PAYABLE                                                                      $156.69
15848             STEPHEN GOLDMAN                           3641B PIERCE DRIVE                                                                                          CHAMBLEE             GA      30341        USA     TRADE PAYABLE                                                                     $1,159.76
15849             STEPHEN J PAGAC                           GARRISON GRIP                                                                                               TUCSON               AZ      85718        USA     TRADE PAYABLE                                                                      $419.23
15850             STEPHEN JOHNSON                           2401 E ORANGEBURG AVE STE 675 180                                                                           MODESTO              CA      95355        USA     TRADE PAYABLE                                                                        $31.28
15851             STEPHEN JOHNSON                           2401 E ORANGEBURG AVE STE 675 180                                                                           MODESTO              CA      95355        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
15852             STEPHEN MALDONADO                         28 MILKY WAY                                                                                                ST CHARLES           MO      63304        USA     INSURANCE CLAIMS     3/5/2014         X            X              X          UNDETERMINED
15853             STEPHEN MALINOSS                          2586 GOLD HILL STREET                                                                                       WEST SACRAMENTO      CA      95691        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
15854             STEPHEN MASON                             1909 LUPINE DRIVE                                                                                           WILLITS              CA      95490        USA     INSURANCE CLAIMS     6/2/2016         X            X              X          UNDETERMINED
15855             STEPHEN OHMS                              3125 MARANKA DRIVE                                                                                          ANGIER               NC      27501        USA     INSURANCE CLAIMS     6/27/2018                                                     $650.00
15856             STEPHEN PDOUGHTY                          PO BOX 1269                                                                                                 MT LAUREL            NJ      08054        USA     TRADE PAYABLE                                                                        $55.13
15857             STEPHEN SAMBO                                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
15858             STEPHEN TUTTLE                            18202 S LOVERS LANE                                                                                         PARK HILL            OK      74463        USA     INSURANCE CLAIMS     12/8/2011        X            X              X          UNDETERMINED
15859             STEPHEN W BIEGEL                          STEPHEN W BIEGEL CITY MARSHAL109 WEST                                                                       NEW YORK             NY      10018        USA     TRADE PAYABLE                                                                         $2.11
                                                            38TH ST
15860             STEPHENS EVERETTE AND BONNIE STEPHENS     500 NORTH KING STREET                                                                                       WILMINGTON           DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15861             STEPHON JONES                             2228 PROVIDENCE TER                                                                                         NORTH CHESTERFIELD   VA      23236        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
15862             STEPPJOSEPH W                             4700 MAPLE TERRACE CT APT 10                                                                                VA BEACH             VA      23455        USA     TRADE PAYABLE                                                                      $140.81
15863             STEPTOE CHRISTOPHER                                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
15864             STERLING CHARLES                          37 TEMPLE PL 1 ST FLOOR                                                                                     IRVINGTON            NJ      07111        USA     TRADE PAYABLE                                                                         $5.41
15865             STERLING SPECTRUM INC                                                                                                                                                                                   TRADE PAYABLE                                                                        $43.95
15866             STERLING VALUE ADD INVESTMENTS II         ATTN ACCOUNTS RECEIVABLE                 340 ROYAL POINCIANA WAY SUITE 316                                  PALM BEACH           FL      33480        USA     TRADE PAYABLE                                                                     $1,110.55
15867             STERNO PRODUCTS LLC                       1880 COMPTON AVE SUITE 101                                                                                  CORONA               CA      92881        USA     TRADE PAYABLE                                                                        $78.21
15868             STEUBEN CNTY SHERIFFCIVIL DIV             7007 RUMSEY ST EXT                                                                                          BATH                 NY      14810        USA     TRADE PAYABLE                                                                        $42.96
15869             STEUBEN COUNTY SHERIFFS CIVIL             STEUBEN COUNTY SHERIFFS CIVIL                                                                               BATH                 NY      14810        USA     TRADE PAYABLE                                                                         $1.02
                                                            7007RUMSEYSTREETEXT
15870             STEVE & LUCEY WILLAN                      1753 N BERRETT                                                                                              MESA                 AZ      85207        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
15871             STEVE & YVETTE CRONON                     8663 MAJORS ROAD                                                                                            CUMMING              GA      30041        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
15872             STEVE AND CARTER HOLLAND                  1560 CAVE ROAD NW                                                                                           ATLANTA              GA      30327        USA     INSURANCE CLAIMS     10/16/2014       X            X              X          UNDETERMINED
15873             STEVE BERNSTEIN                           602 CHANCERY PLACE                                                                                          GREENSBORO           NC      27408        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
15874             STEVE CLAWSON                             1329 CHETWORTH COURT                                                                                        ALEXANDRIA           VA      22314        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
15875             STEVE DEVALK                              746 NORMANDY CIRCLE                                                                                         HARTLAND             WI      53029        USA     INSURANCE CLAIMS     10/6/2018        X            X              X          UNDETERMINED
15876             STEVE HENDLEY                             1746 W RUBY DR SUITE 104                                                                                    TEMPE                AZ      85284        USA     TRADE PAYABLE                                                                    $34,825.87
15877             STEVE MONTOYA                                                                                                                                                                                           TRADE PAYABLE                                                                      $951.72
15878             STEVE PETERSON                            7812 S PEACH DR                                                                                             TEMPE                AZ      85284        USA     INSURANCE CLAIMS     11/20/2015       X            X              X          UNDETERMINED
15879             STEVE POSSEMATO                           2625 PIRINEOS WAY UNIT 127                                                                                  CARLSBAD             CA      92009        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED


                                                                                                                                                     Page 201 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                18-23537-rdd                              Doc 20           Filed 01/18/19
                                                                                                                                          Schedule Entered            01/18/19
                                                                                                                                                   E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                          Pg 842 of 1461




                                                                                                                                                                                                                                                            Contingent

                                                                                                                                                                                                                                                                         Unliquidated

                                                                                                                                                                                                                                                                                        Disputed
Row No. Account   Creditor's Name                               Address 1                                 Address 2                   Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                                   Offset
                                                                                                                                                                                                                                                                                                                   (Y/N)
15880             STEVE SILVER COMPANY                          1000 FM 548 N                                                                                         FORNEY             TX      75126        USA     TRADE PAYABLE                                                                     $1,493.65
15881             STEVE STAMSON CLERK OF COURT                  ATTN : COST CLERK 616 ADAMS AVE                                                                       MEMPHIS            TN      38105        USA     TRADE PAYABLE                                                                        $80.31
15882             STEVE STAMSON CLERK OF COURT                  ATTN : COST CLERK 616 ADAMS AVE                                                                       MEMPHIS            TN      38105        USA     TRADE PAYABLE                                                                        $82.84
15883             STEVE STENCE                                  1455 WEST 400 SOUTH                                                                                   KOKOMO             IN      46902        USA     INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
15884             STEVE SWANN                                   4100 GENERAL BATE DR                                                                                  NASHVILLE          TN      37204        USA     INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
15885             STEVE THIELE                                  6902 35TH AVE SW                                                                                      SEATTLE            WA      98126        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
15886             STEVE TWORKOWSKI                              30 FAIRVIEW STREET                                                                                    MILFORD            CT      06460        USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
15887             STEVEN & DEBORAH CASEY                        2481 YALAHA AVENUE                                                                                    THE VILLAGES       FL      32162        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
15888             STEVEN & ERIN HART                            4375 SHERATON ROAD                                                                                    OTTAWA HILLS       OH      43615        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
15889             STEVEN & SHANNA KEISLER                       2259 SAND ROAD                                                                                        ROCKPORT           AR      72104        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
15890             STEVEN BONNER                                 PO BOX 709390                                                                                         SANDY              UT      84070-9390   USA     INSURANCE CLAIMS     9/21/2015        X            X              X          UNDETERMINED
15891             STEVEN BRODY                                  460 BAYVIEW AVE                                                                                       INWOOD             NY      11096        USA     TRADE PAYABLE                                                                        $41.73
15892             STEVEN C SCHRAD                               2159 MAGNUM CIRCLE                                                                                    LINCOLN            NE      68522        USA     TRADE PAYABLE                                                                      $485.82
15893             STEVEN COLOMA                                 16-1072 KOLOA MAOLI ROAD                                                                              KURTIS TOWN        HI      96760        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
15894             STEVEN COOPER                                 2 COVE LANE                                                                                           PLAINVIEW          NY      11803        USA     INSURANCE CLAIMS     5/4/2018         X            X              X          UNDETERMINED
15895             STEVEN DENNING                                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
15896             STEVEN ENGEL                                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
15897             STEVEN FINNE                                  4894 ROYALE TRAIL                                                                                     EAGAN              MN      55122        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
15898             STEVEN FLYNN                                  10 ROGERS WAY                                                                                         DENNISPORT         MA      02639        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
15899             STEVEN FORSTER                                796 NORTHWEST GREEN FOREST CIR                                                                        REDMOND            OR      97756        USA     INSURANCE CLAIMS     4/13/2018        X            X              X          UNDETERMINED
15900             STEVEN GILLIG                                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
15901             STEVEN MILLS                                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
15902             STEVEN NILSON                                 3300 N CENTRAL AVE 690                                                                                PHOENIX            AZ      85012        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15903             STEVEN PADERSON                               5112 EAGLE LAKE RD                                                                                    DULUTH             MN      55803        USA     INSURANCE CLAIMS     4/15/2018        X            X              X          UNDETERMINED
15904             STEVEN RADONICH                               2245 PINENUT CT                                                                                       ANTIOCH            CA      94509        USA     INSURANCE CLAIMS     11/15/2014       X            X              X          UNDETERMINED
15905             STEVEN ROSSITER                               UNKNOWN                                                                                               UNKNOWN            TN                   USA     INSURANCE CLAIMS     3/6/2017         X            X              X          UNDETERMINED
15906             STEVEN T OSA                                  LAW OFFICES OF MARVIN DANG P O BOX 4109                                                               HONOLULU           HI      96812        USA     TRADE PAYABLE                                                                      $904.74

15907             STEVEN VARDI INC                              151 W 46TH ST STE 701                                                                                 NEW YORK           NY      10036        USA     TRADE PAYABLE                                                                   $309,742.41
15908             STEVEN WATTS                                  2905 E ILLINOIS AVE UNIT 4                                                                            SPOKANE            WA      99207        USA     TRADE PAYABLE                                                                      $621.11
15909             STEVEN WILLIAMS                                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
15910             STEVENS MAURICE                             60 CENTRE ST                                                                                            NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15911             STEVENS NATHAN R                            3280 S ACADEMY BLVD 72                                                                                  COLORADO SPRINGS   CO      80916        USA     TRADE PAYABLE                                                                      $156.53
15912             STEWART BRIAN P                             2225 GRINDSTONE PKWY                                                                                    COLUMBIA           MO      65201        USA     TRADE PAYABLE                                                                        $29.56
15913             STEWART DANIELLE                            1506                                                                                                    BOWIE              MD      20716        USA     TRADE PAYABLE                                                                         $0.35
15914             STEWART DOCKERY DEVELOPMENT LLC             8934 GLENBROOK RD                                                                                       FAIRFAX            NV      22031        USA     TRADE PAYABLE                                                                     $1,723.18
15915             STEWART EARNEST L JR                        1711 S 81ST                                                                                             WEST ALLIS         WI      53214        USA     TRADE PAYABLE                                                                      $105.45
15916             STEWART JACOBSON                            1837 VALLEY RIDGE LOOP                                                                                  CLEARMONT          FL      34711        USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
15917             STEWART JAMES E                             100 N CALVERT ST                                                                                        BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15918             STEWART KAMI L                              KAMI LYN STEWART 3015 E BAYSHORE ROAD                                                                   REDWOOD            C       94063                TRADE PAYABLE                                                                      $972.01
                                                              101
15919             STEWART MANUFACTURING INC                   1615 E WALLACE ST                                                                                       FORT WAYNE         IN      46803        USA     TRADE PAYABLE                                                                      $734.36
15920             STEWART ROGER L                             PHILADELPHIA CITY HALL                      CHESTNUT ST                                                 PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15921             STEWART WALTER C AND PATRICIA WEST          PHILADELPHIA CITY HALL                      CHESTNUT ST                                                 PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15922             STEWART WANDA                               300 FANNIN ST 1167                                                                                      SHREVEPORT         LA      71101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15923             STEWART ZLIMEN & JUNGERS LTD                P O BOX 131205                                                                                          ROSEVILLE          MN      55113        USA     TRADE PAYABLE                                                                      $147.67
15924             STICKLIN ELLEN JEAN EXECUTRIX OF THE ESTATE PHILADELPHIA CITY HALL                      CHESTNUT ST                                                 PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF JOHN NICHOLOFF
15925             STIEGLITZ GARY                              155 NORTH MAIN STREET                                                                                   EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15926             STIG JIANGSU LIGHT & TEXTILE                1ST FLOOR BUILDING A                        NO21 SOFTWARE AVE                                           NANJING            CHINA   210012               TRADE PAYABLE                                                                   $429,830.60
15927             STIGLITZ LOUIS AND MARILYN STIGLITZ         60 CENTRE ST                                                                                            NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15928             STIM OPTIMUM INC                            253 CORBIN PL                                                                                           BROOKLYN           NY      11235        USA     TRADE PAYABLE                                                                     $3,524.67
15929             STINNETTCHAD R                              PO BOX 989067                                                                                           WEST SACRAMENTO    CA      957989067    USA     TRADE PAYABLE                                                                      $170.00
15930             STL INTERNATIONAL INC                       9902 162ND ST CT E                                                                                      PUYALLUP           WA      98375        USA     TRADE PAYABLE                                                                     $1,812.00
15931             STOBIERSKI HENRY AND JOSEPHINE STOBIERSKI 60 CENTRE ST                                                                                              NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALLY AND AS HUSBAND AND WIFE

15932             STOCKMAN SHAKERA                              501 STEWART STREET APT 270 A                                                                          LAFAYETTE          LA      70501        USA     TRADE PAYABLE                                                                        $21.66
15933             STOCKSTILL MICHAEL                            108 SOUTH MARINE CORPS DRIVE APARTMENT                                                                TAMUNING           GU      96913        USA     TRADE PAYABLE                                                                        $30.47
                                                                B204
15934             STOKES MORGAN                                 6313 PHILLIPS PLACE                                                                                   LITHONIA           GA      30058        USA     TRADE PAYABLE                                                                         $1.85
15935             STOLAAS                                       172 WES ASHLEY DRIVE                                                                                  MERIDIANVILLE      AL      35759        USA     TRADE PAYABLE                                                                   $137,641.08
15936             STOLL JOHN W AND MARIA STOLL                  60 CENTRE ST                                                                                          NEW YORK           NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15937             STOLL RYAN B                                  2235 W SPRINLANE                                                                                      SPRINGFIELD        MO      65807        USA     TRADE PAYABLE                                                                        $86.28
15938             STOMM SHARON AND DONALD D                     715 S CALHOUN ST 208                                                                                  FORT WAYNE         IN      46802        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15939             STONE BERNARD J                               42 WILKINS AVENUE                                                                                     ALBANY             NY      12205        USA     TRADE PAYABLE                                                                      $407.40
15940             STONE CAROLYN COTTINGHAM INDIVIDUALLY                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
                  AND AS SPECIAL ADMINISTRATOR FOR THE
                  ESTATE OF CLINTON DALE COTTINGHAM
                  DECEASED
15941             STONE CHRISTOPHER R                           18 S WATER ST APT 2                                                                                   VERGENNES          VT      05491      USA       TRADE PAYABLE                                                                        $94.83
15942             STONE GRAHAM                                  32 FINE STREET                                                                                        ROSSVILLE          GA      30741      USA       INSURANCE CLAIMS     4/3/2017         X            X              X          UNDETERMINED
15943             STONECREST MALL SPE LLC                       CLEVELAND OH 44192-0219                                                                               CLEVELAND          OH      44192-0219 USA       TRADE PAYABLE                                                                     $4,674.00
15944             STORE                                                                                                                                                                                               TRADE PAYABLE                                                                      $316.84
15945             STORE51 LLC                                   11660 CENTRAL PKWY                                                                                    JACKSONVILLE       FL      32224        USA     TRADE PAYABLE                                                                     $2,943.44
15946             STOREBOUND LLC                                488 MADISON AVENUE SUITE 800                                                                          NEW YORK           NY      10022        USA     TRADE PAYABLE                                                                      $764.00
15947             STORY JULIENNE C                              3076 OREGON AVE                                                                                       LONG BEACH         CA      90806        USA     TRADE PAYABLE                                                                        $28.80
15948             STOUTENBURG HEATHER L AS SURVIVING HEIR       10 N TUCKER BLVD                                                                                      ST LOUIS           MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF CLYDE W LICK JR DECEASED
15949             STRAIT PEARLIE                                155 NORTH MAIN STREET                                                                                 EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15950             STRAPP ARLENE R INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                                 EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF BERNARD C
                  STRAPP DECEASED
15951             STRATAKOS PHYLLIS                             23-46 130TH ST 1                                                                                      COLLEGE POINT      NY      11356        USA     TRADE PAYABLE                                                                     $1,635.01
15952             STRATEGIC PARTNERS INC                        6001 SOLUTIONS CENTER                                                                                 CHICAGO            IL      60677        USA     TRADE PAYABLE                                                                      $168.50
15953             STRAWDER DEANDRE                              13809 BUTTERMILK RD                                                                                   VICTORVILLE        CA      13809        USA     TRADE PAYABLE                                                                         $1.84
15954             STRAWSER WALTER L AND STRAWSER NANCY          100 N CALVERT ST                                                                                      BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15955             STREAMS NORMA                                 6644 RADLOCK AVE                                                                                      LOS ANGELES        CA      90056        USA     TRADE PAYABLE                                                                        $24.44


                                                                                                                                                  Page 202 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                18-23537-rdd                          Doc 20                 Filed 01/18/19
                                                                                                                                            Schedule Entered            01/18/19
                                                                                                                                                     E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                            Pg 843 of 1461




                                                                                                                                                                                                                                                              Contingent

                                                                                                                                                                                                                                                                           Unliquidated

                                                                                                                                                                                                                                                                                          Disputed
Row No. Account   Creditor's Name                               Address 1                             Address 2                         Address 3         Address 4     City             State     Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                  Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                     Offset
                                                                                                                                                                                                                                                                                                                     (Y/N)
15956             STREET HOLES INTERNATIONAL LLC                325 NW 28TH STREET                                                                                      MIAMI            FL        33127        USA     TRADE PAYABLE                                                                       $10.38
15957             STREET MODA LLC                               4520 20TH AVENUE SW                                                                                     CEDAR RAPIDS     IA        52404        USA     TRADE PAYABLE                                                                      $896.92
15958             STREETER DONALD W                             5 CAMBRIDGE SQ APT C                                                                                    WILLIAMSVILLE    NY        14221        USA     TRADE PAYABLE                                                                        $2.30
15959             STREMMEL WILLIAM HERBERT AND MARIE C          PHILADELPHIA CITY HALL                CHESTNUT ST                                                       PHILADELPHIA     PA        19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  STREMMEL
15960             STRICKLAND DEBRA                              -16525 BERMUDA WAY                                                                                      GALVESTON        TX        77554        USA     TRADE PAYABLE                                                                      $286.02
15961             STRIDE TOOL LLC                               PO BOX 74564                                                                                            CLEVELAND        OH        44194        USA     TRADE PAYABLE                                                                    $44,545.77
15962             STRINGER DAKOTA O                             10209 FORESTGROVE LN                                                                                    UPPER MARLBORO   MD        20721        USA     TRADE PAYABLE                                                                         $5.55
15963             STROMINGER BARBARA G AND ROBERT               PHILADELPHIA CITY HALL                CHESTNUT ST                                                       PHILADELPHIA     PA        19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15964             STRONG PROGRESS GARMENT FTY CO LTD            90 THOMAS DR                                                                                            YORK             PA        17404        USA     TRADE PAYABLE                                                                   $530,136.86
15965             STROUD JIMMY AND PATRICIA STROUD              155 NORTH MAIN STREET                                                                                   EDWARDSVILLE     IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15966             STROUD MALL LLC                               PO BOX 955607                                                                                           ST LOUIS         MO        63195-5607   USA     TRADE PAYABLE                                                                   $138,937.78
15967             STROUPE MICHELE ET AL AS SURVIVING HEIRS OF   10 N TUCKER BLVD                                                                                        ST LOUIS         MO        63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  RONALD ROBICHAUD DECEASED
15968             STRYCHARZ JUSTINA                             38 WASHINGTON STREET                                                                                    BLACKSTONE       MA        01504        USA     TRADE PAYABLE                                                                         $5.27
15969             STUART & DEBRA BERNHARDT                      6 MUIR LANE                                                                                             HOWELL           NJ        07731        USA     INSURANCE CLAIMS     6/25/2017        X            X              X          UNDETERMINED
15970             STUART & REBECCA SPECTOR                      72 DALYA RD                                                                                             SWANNANOA        NC        28778        USA     INSURANCE CLAIMS     7/13/2018        X            X              X          UNDETERMINED
15971             STUART C COX TRUSTEE                          P O BOX 210                                                                                             MEMPHIS          TN        38101        USA     TRADE PAYABLE                                                                        $46.15
15972             STUART C COX TRUSTEE                          P O BOX 210                                                                                             MEMPHIS          TN        38101        USA     TRADE PAYABLE                                                                      $482.31
15973             STUART GELLER                                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
15974             STUART L SAGAL                                600 WASHINGTON AVENUE SUITE 600                                                                         TOWSON           MD        21204        USA     TRADE PAYABLE                                                                         $6.83
15975             STUART M COLLIS                               61 N HURRON ST                                                                                          YPSILANTI        MI        48197        USA     TRADE PAYABLE                                                                        $97.61
15976             STUART YORMAK                                 3354 SENASAC AVE                                                                                        LONG BEACH       CA        90808        USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
15977             STUBBS KIMBERLY                               9173 JENNIFER LANE                                                                                      JACKSONVILLE     FL        32222        USA     TRADE PAYABLE                                                                      $367.67
15978             STUDIO ECLIPSE LL                             404 BARNSIDE PLACE                                                                                      ROCKVILLE         MD       20850        USA     TRADE PAYABLE                                                                        $50.78
15979             STUDLEY PRODUCTS INC                          903 MORRISSEY DRIVE                                                                                      BLOOMINGTON      IL       61701        USA     TRADE PAYABLE                                                                     $6,864.80
15980             STUM EUGENE AND LINDA STUM                    PHILADELPHIA CITY HALL                CHESTNUT ST                                                       PHILADELPHIA     PA        19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15981             STUMBROSKI JR; THEODORE                       100 N CALVERT ST                                                                                        BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
15982             STYLE LIKE MINE INC                           1630 S SOTO ST STE 9                                                                                    LOS ANGELES      CA        90023        USA     TRADE PAYABLE                                                                        $44.38
15983             STYLE N CRAFT LEATHERS INC                    141-42 78TH AVE 2D                                                                                      FLUSHING         NY        11367        USA     TRADE PAYABLE                                                                      $465.23
15984             STYLEBUG CORPORATION                          102 QUIGLEY BLVD                                                                                        NEW CASTLE       DE        19720        USA     TRADE PAYABLE                                                                     $1,819.58
15985             STYLETEX LIMITED                              MORNINGTON PARK                       ARTANE                                                            DUBLIN           IRELAND                        TRADE PAYABLE                                                                    $91,902.71

15986             STYS JACOB A                                7 HOUDE                                                                                                   NASHUA           NH        03060        USA     TRADE PAYABLE                                                                         $3.70
15987             SUANNE WHITE                                3621 46TH PLAZA E                                                                                         BRADENTON        FL        34203-3954   USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
15988             SUAREZ JOSE                                 5187 NW 1ST STREET MIAMI-DADE025                                                                          MIAMI            FL        33126        USA     TRADE PAYABLE                                                                         $8.75
15989             SUBBAPPA SPOORTHY                           2100 CLIFF RD E APT 314A                                                                                  BURNSVILLE       MN        55337        USA     TRADE PAYABLE                                                                        $12.93
15990             SUBER ASHLEAGH                              1104 PRENDERGAST AVENUE                                                                                   JAMESTOWN        NY        14701        USA     TRADE PAYABLE                                                                         $3.67
15991             SUBURBAN WATER SYSTEMS-WEST COVINA          PO BOX 6105                             SOUTHWEST WATER COMPANY                                           COVINA           CA        91722-5105   USA     UTILITIES PAYABLE                                                                 $1,383.02
15992             SUDHA & SATYAKANTH KASTURY                  4653 FLOWERING GROVE DR                                                                                   MASON            OH        45040        USA     INSURANCE CLAIMS     4/13/2018        X            X              X          UNDETERMINED
15993             SUDHA BHATT                                 582 CURIE DR                                                                                              SAN JOSE         CA        95123-4819   USA     INSURANCE CLAIMS     10/27/2016       X            X              X          UNDETERMINED
15994             SUDHIR SADHERWAL                            1354 MILLBRAE AVE                                                                                         MILLBRAE         CA        94030        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
15995             SUDLER DEAVONNA                             324 SOUTH 17TH S                                                                                          READING          PA        19602        USA     TRADE PAYABLE                                                                        $16.61
15996             SUE ALBANO                                  415 E 37TH ST                           APT 22L                                                           NEW YORK         NY        10016        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
15997             SUE LANDREMAN                               1506 FRANKLIN STREET                                                                                      LITTLE CHUTE     WI        54140        USA     INSURANCE CLAIMS     7/26/2018        X            X              X          UNDETERMINED
15998             SUE POHLERESQ COUNSEL FOR TH                CO POHLER ASSOCIATES LLC 3256 HENDERSON                                                                   COLUMBUS         OH        43220        USA     TRADE PAYABLE                                                                      $844.02
                                                              ROAD
15999             SUE WEBBER                                  310 UNKNOWN WAY                                                                                           SEVIERVILLE      TN                     USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
16000             SUECK JR; WALTER AND ROSALIE SUECK HIS WIFE 100 N CALVERT ST                                                                                          BALTIMORE        MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

16001             SUELUCIA MELO                                 323 SOUTH MOLLISON AVENUE             APT 2                                                             EL CAJON         CA        92020        USA     INSURANCE CLAIMS     7/10/2017        X            X              X          UNDETERMINED
16002             SUEZ WATER IDAHO                              PO BOX 371804                         PAYMENT CENTER                                                    PITTSBURGH       PA        15250-7804   USA     UTILITIES PAYABLE                                                                 $1,025.38
16003             SUEZ WATER NEW JERSEY                         PO BOX 371804                         PAYMENT CENTER                                                    PITTSBURGH       PA        15250        USA     UTILITIES PAYABLE                                                                  $870.12
16004             SUEZ WATER PENNSYLVANIA                       PO BOX 371804                         PAYMENT CENTER                                                    PITTSBURGH       PA        15250-7804   USA     UTILITIES PAYABLE                                                                  $267.56
16005             SUEZ WATER TOMS RIVER                         69 DEVOE PL                                                                                             HACKENSACK       NJ        07601-6105   USA     UTILITIES PAYABLE                                                                     $3.54
16006             SUEZ WATER WESTCHESTER DISTRICT 1             PO BOX 371804                         PAYMENT CENTER                                                    PITTSBURGH       PA        15250-7804   USA     UTILITIES PAYABLE                                                                  $225.37
16007             SUFFOLK COUNTY SHERIFF                        360 YAPHANK AVE                                                                                         YAPHANK          NY        11980        USA     TRADE PAYABLE                                                                      $140.09
16008             SUFFOLK COUNTY SHERIFF                        360 YAPHANK AVE                                                                                         YAPHANK          NY        11980        USA     TRADE PAYABLE                                                                        $32.28
16009             SUFFOLK COUNTY SHERIFF                        360 YAPHANK AVE                                                                                         YAPHANK          NY        11980        USA     TRADE PAYABLE                                                                         $4.02
16010             SUFFOLK COUNTY SHERIFF                        360 YAPHANK AVE                                                                                         YAPHANK          NY        11980        USA     TRADE PAYABLE                                                                        $83.42
16011             SUFFOLK COUNTY SHERIFF                        360 YAPHANK AVE                                                                                         YAPHANK          NY        11980        USA     TRADE PAYABLE                                                                        $48.91
16012             SUFFOLK COUNTY SHERIFF                        360 YAPHANK AVE                                                                                         YAPHANK          NY        11980        USA     TRADE PAYABLE                                                                        $54.51
16013             SUFFOLK COUNTY SHERIFF                        360 YAPHANK AVE                                                                                         YAPHANK          NY        11980        USA     TRADE PAYABLE                                                                      $105.50
16014             SUFFOLK COUNTY SHERIFF                        360 YAPHANK AVE                                                                                         YAPHANK          NY        11980        USA     TRADE PAYABLE                                                                        $86.20
16015             SUFFOLK COUNTY SHERIFF                        360 YAPHANK AVE                                                                                         YAPHANK          NY        11980        USA     TRADE PAYABLE                                                                        $66.37
16016             SUFFOLK COUNTY SHERIFF                        360 YAPHANK AVE                                                                                         YAPHANK          NY        11980        USA     TRADE PAYABLE                                                                      $177.59
16017             SUGENCOLE LLC                                 185 NW SPANISH RIVER BLVD STE 100                                                                       BOCA RATON       FL        33431        USA     TRADE PAYABLE                                                                        $90.63
16018             SUGENGRAN LLC                                 185 NW SPANISH RIVER BLVD STE 100                                                                       BOCA RATON       FL        33431        USA     TRADE PAYABLE                                                                        $90.62
16019             SUGENSTEVE LLC                                185 NW SPANISH RIVER BLVD STE 100                                                                       BOCA RATON       FL        33431        USA     TRADE PAYABLE                                                                      $181.25
16020             SUGGS TOMMIE AND FRANCES SUGGS                155 NORTH MAIN STREET                                                                                   EDWARDSVILLE     IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16021             SUKHWINDER SANDHU                             12707 LARKEN DRIVE                                                                                      BAKERSFIELD      CA        93312        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
16022             SULE IRKEC                                    204 CEDAR POINT CRESCENT                                                                                YORKTOWN         VA        23692        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
16023             SULLIVAN PATRICK AND SHARON SULLIVAN HIS      10 N TUCKER BLVD                                                                                        ST LOUIS         MO        63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
16024             SULLIVAN ROBYN G                              56 ALDEN ROAD                                                                                           HANOVER          MA        02339        USA     TRADE PAYABLE                                                                      $128.44
16025             SULLIVAN WILLIAM AND GAIL SULLIVAN            155 NORTH MAIN STREET                                                                                   EDWARDSVILLE     IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16026             SUMAC TECHNOLOGIES ENTERPRISE                                                                                                                                                                         TRADE PAYABLE                                                                      $439.60
16027             SUMIT TEXTILE INDUSTRIES                      80TH MILESTONE G T ROAD               JHATTIPUR                                                         PANIPAT          HARYAN 132103                  TRADE PAYABLE                                                                    $41,713.19
                                                                                                                                                                                         A
16028             SUMMIT DISCOUNT APPLIANCE PART                                                                                                                                                                        TRADE PAYABLE                                                                      $205.25
16029             SUMMIT RESOURCE INTERNATIONAL                                                                                                                                                                         TRADE PAYABLE                                                                    $37,930.93
16030             SUMMITTBECKY                                  2911 SAINT PAUL STREET                                                                                  INDIANAPOLIS     IN        46203        USA     TRADE PAYABLE                                                                      $132.61
16031             SUMMITWEARHOUSECOM                            PO BOX 1559                                                                                             FRISCO           CO        80228        USA     TRADE PAYABLE                                                                        $35.49
16032             SUMRALL FRANCIS M                             1717 TISSERAND DRIVE                                                                                    SANTA ROSA       CA        95405        USA     TRADE PAYABLE                                                                      $184.59
16033             SUMTER COUNTY FAMILY COURT                    FAMILY COURT THIRD JUDICIAL CI108 N                                                                     SUMTER           SC        29150        USA     TRADE PAYABLE                                                                      $201.60
                                                                MAGNOLIA STREET
16034             SUN DIAMOND INC                               255 W 36TH ST 7TH FLOOR                                                                                 NEW YORK         NY        10018        USA     TRADE PAYABLE                                                                      $105.00
16035             SUNCRAFT HARDWARE TOOLS CORP                  26F NOVA BUILDING                     NO123 TIYUXI ROAD                                                 GUANGZHOU        CHINA                          TRADE PAYABLE                                                                   $265,200.00


                                                                                                                                                    Page 203 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                     18-23537-rdd                               Doc 20                 Filed 01/18/19
                                                                                                                                      Schedule Entered            01/18/19
                                                                                                                                               E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                 Case Number: 18-23537
                                                                                                                                      Pg 844 of 1461




                                                                                                                                                                                                                                                         Contingent

                                                                                                                                                                                                                                                                      Unliquidated

                                                                                                                                                                                                                                                                                     Disputed
Row No. Account   Creditor's Name                    Address 1                                  Address 2                         Address 3         Address 4     City                State     Zip          Country Basis              Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                             Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                to
                                                                                                                                                                                                                                                                                                                Offset
                                                                                                                                                                                                                                                                                                                (Y/N)
16036             SUNGLASS MONSTER                   2445 MIDWAY ROAD                                                                                             CARROLLTON          TX        75006        USA     TRADE PAYABLE                                                                      $93.81
16037             SUNGWONG CHRISTOPHER               904 N CARROLLTON AVE                                                                                         BALTIOMORE          MD        21217        USA     INSURANCE CLAIMS   9/8/2018         X            X              X          UNDETERMINED
16038             SUN-MART INTL CO LTD               568 WALD                                                                                                     IRVINE              CA        92618        USA     TRADE PAYABLE                                                                   $5,822.96
16039             SUNNY DAYS ENTERTAINMENT LLC       208 CHANCELLORS PARK CT                                                                                      SIMPSONVILLE        SC        29681        USA     TRADE PAYABLE                                                                  $38,926.46
16040             SUNNY DISTRIBUTOR INC              218 TURNBULL CANYON RD                                                                                       CITY OF INDUSTRY    CA        91745        USA     TRADE PAYABLE                                                                   $2,897.55
16041             SUNNY FASHION INC                  113 BARKSDALE PROFESSIONAL                                                                                   NEWARK              DE        19711        USA     TRADE PAYABLE                                                                   $7,283.95
16042             SUNNY JET TEXTILES CO LTD          NO 9 LONGQUAN ROAD                         GUANGLING INDUSTRY ZONE                                           YANGZHOU            JIANGSU                        TRADE PAYABLE                                                                  $21,336.27

16043             SUNNY OUTDOOR INC                  4751 LITTLEJOHN ST A                                                                                         BALDWIN PARK        CA        91706        USA     TRADE PAYABLE                                                                   $2,027.47
16044             SUNNYSIDE CORPORATION              225 CARPENTER AVENUE                                                                                         WHEELING            IL        60090        USA     TRADE PAYABLE                                                                   $1,453.68
16045             SUNNYWOOD INC                      2503 SPRING RIDGE DR UNIT H                                                                                  SPRING GROVE        IL        60081        USA     TRADE PAYABLE                                                                      $30.40
16046             SUNRISE CC LLC                     3228 COLLINSWORTH STREET                                                                                     FORT WORTH          TX        76107        USA     TRADE PAYABLE                                                                    $915.84
16047             SUNRISE GLOBAL MARKETING LLC       319 OATES RD STE C                                                                                           MOORESVILLE         NC        28117        USA     TRADE PAYABLE                                                                  $53,751.87
16048             SUNRISE MALL ASSOCIATES            ONE SUNRISE MALL                                                                                             MASSAPEQUA          NY        11758        USA     TRADE PAYABLE                                                                   $9,770.14
16049             SUNSET KEY CHAINS INC              PO BOX 10543                                                                                                 NEWBURGH            NY        12552        USA     TRADE PAYABLE                                                                      $32.20
16050             SUNSOLAR ENERGY TECHNOLOGIES INC   334 CORNELIA ST SUITE 208                                                                                    PLATTSBURGH         NY        12901        USA     TRADE PAYABLE                                                                    $811.76
16051             SUNWAY INC                         1011 NE 109 AVE                                                                                              PORTLAND            OR        97220        USA     TRADE PAYABLE                                                                    $162.13
16052             SUPER FUN TIME GIFTS & STUFF       303 TAMARAC TRAIL                                                                                            PEACHTREE CITY      GA        30269        USA     TRADE PAYABLE                                                                    $175.68
16053             SUPER MAX CORP                     16685 EAST JOHNSON DR                                                                                        CITY OF INDUSTRY    CA        91745        USA     TRADE PAYABLE                                                                      $44.61
16054             SUPERB INTERNATIONAL CO LTD        1417 VICTORIA                                                                                                ABILENE             TX        79603        USA     TRADE PAYABLE                                                                 $811,179.53
16055             SUPERIOR COURT OF NEW JERSEY       SPECIAL CIVIL PART HUDSON COUCC LOUIS                                                                        NORTH BERGEN        NJ        07047        USA     TRADE PAYABLE                                                                    $183.05
                                                     SOTO RIOS COURT OFF
16056             SUPERIOR COURT OF NEW JERSEY       SPECIAL CIVIL PART HUDSON COUCC LOUIS                                                                        NORTH BERGEN        NJ        07047        USA     TRADE PAYABLE                                                                      $19.63
                                                     SOTO RIOS COURT OFF
16057             SUPERIOR COURT OF NEW JERSEY       SPECIAL CIVIL PART HUDSON COUCC LOUIS                                                                        NORTH BERGEN        NJ        07047        USA     TRADE PAYABLE                                                                      $50.58
                                                     SOTO RIOS COURT OFF
16058             SUPERIOR COURT OF NJ ANTHONY       SUPERIOR COURT OF NJ ANTHONY CO                                                                              TOMS RIVER          NJ        08754        USA     TRADE PAYABLE                                                                     $104.73
                                                     ANTHONY FAVORITO COURT OF
16059             SUPERIOR COURT OF NJ SPECIAL       CO JASON RIENZO COURT OFFICERP O BOX                                                                         TOMS RIVER          NJ        08754        USA     TRADE PAYABLE                                                                      $35.03
                                                     5270
16060             SUPERIOR CREDIT SERVICE ADM GA     P O BOX 55378                                                                                                INDIANAPOLIS        IN        46205        USA     TRADE PAYABLE                                                                      $33.49
16061             SUPERIOR CRT OF NJ ESSEX CITY      CO VINCENT BOVE COURT OFFICEP O BOX 2353                                                                     BLOOMFIELD          NJ        07003        USA     TRADE PAYABLE                                                                     $145.83

16062             SUPERIOR CRT OF NJSPL CIVIL P      CO JASON RIENZO COURT OFFICERP O BOX                                                                         TOMS RIVER          NJ        08754        USA     TRADE PAYABLE                                                                      $98.92
                                                     5270
16063             SUPERIOR CRT OF NJSPLCIVIL P       CO JASON RIENZO COURT OFFICERPO BOX                                                                          TOMS RIVER          NJ        08754        USA     TRADE PAYABLE                                                                      $88.14
                                                     5270
16064             SUPERIOR CT OF NJ SPECIAL CIVI     P O BOX1006                                                                                                  HACKENSACK          NJ        07602        USA     TRADE PAYABLE                                                                      $65.50
16065             SUPERIOR CT OF NJ SPECIAL CVL      ARTHUR W HOFFMAN COURT OFFICE476                                                                             HACKENSACK          NJ        07601        USA     TRADE PAYABLE                                                                      $38.72
                                                     PASSAIC STREET
16066             SUPERIOR CT OF NJSPL CVL PAR       CO STEVEN PALAMARA CT OFFICEP O BOX 7236                                                                     PATERSON            NJ        07509        USA     TRADE PAYABLE                                                                      $42.02

16067             SUPERIOR DOLLHOUSE MINIATURES      2404 KING ST                                                                                                 JANESVILLE          WI        53546        USA     TRADE PAYABLE                                                                    $121.27
16068             SUPERIOR MANUFACTURING GROUP I                                                                                                                                                                     TRADE PAYABLE                                                                    $637.99
16069             SUPERIOR TOOL COMPANY              P O BOX 634597                                                                                               CINCINNATI          OH        45263-4597 USA       TRADE PAYABLE                                                                   $1,800.26
16070             SUPERLIGHT INC                     3010 FALLSTAFF RD                                                                                            BALTIMORE           MD        21209      USA       TRADE PAYABLE                                                                      $11.18
16071             SUPPLEE JOSEPH A                   427 WEST GLENWOOD AVE                                                                                        WILDWOOD            NJ        08260      USA       TRADE PAYABLE                                                                      $39.43
16072             SUPPLYDIRECT INC                                                                                                                                                                                   TRADE PAYABLE                                                                    $113.32
16073             SURESH MUTHUKRIESHMAM              2027 MULBERRY COMMON                                                                                         LIVERMORE           CA        94551        USA     INSURANCE CLAIMS   4/1/2018         X            X              X          UNDETERMINED
16074             SURESH SHAH                        480 S LYRA CIR                                                                                               JUNO BEACH          FL        33408        USA     INSURANCE CLAIMS   6/11/2018        X            X              X          UNDETERMINED
16075             SURETY ACCEPTANCE CORP             6440 E BROADWAY                                                                                              TUCSON              AZ        85710        USA     TRADE PAYABLE                                                                    $135.18
16076             SURPLESS DUNN & CO                 2150 LAWRENCE AVENUE                                                                                         CHICAGO             IL        60625        USA     TRADE PAYABLE                                                                    $558.00
16077             SURREAH HALEY                      2152 TELEGRAPH AVE                                                                                           STOCKTON            CA        95204        USA     TRADE PAYABLE                                                                      $70.85
16078             SURYA CARPETS INC                  P O BOX 566                                                                                                  CALHOUN             GA        30703        USA     TRADE PAYABLE                                                                   $1,136.00
16079             SUSAN & DAVID FLOREY               305 N POPLAR ST                                                                                              LENNOX              SD        57039        USA     INSURANCE CLAIMS   8/29/2018        X            X              X          UNDETERMINED
16080             SUSAN & JIM TODD                   305 AZALEA DRIVE                                                                                             GADSDEN             AL        35901        USA     INSURANCE CLAIMS   10/12/2018       X            X              X          UNDETERMINED
16081             SUSAN AND ALEX YENYO               7807 CARLEH PRKWY                                                                                            SPRINGFIELD         VA        22152        USA     INSURANCE CLAIMS   8/15/2018        X            X              X          UNDETERMINED
16082             SUSAN AND VINCE YINGER             2408 53RD STREET                                                                                             DES MOINES          IA        50310        USA     INSURANCE CLAIMS   7/1/2018         X            X              X          UNDETERMINED
16083             SUSAN ANDERSON                     5248 SW 32ND ST                                                                                              DAVIE               FL        33314        USA     INSURANCE CLAIMS   1/18/2018        X            X              X          UNDETERMINED
16084             SUSAN BAUER                        5663 BURKHARDT ROAD                                                                                          DAYTON              OH        45431        USA     INSURANCE CLAIMS   7/27/2018        X            X              X          UNDETERMINED
16085             SUSAN BEAVER                       201 OAK LANE                                                                                                 LULING              LA        70070        USA     INSURANCE CLAIMS   9/14/2018        X            X              X          UNDETERMINED
16086             SUSAN CICIRELLO                    181 STEVEN ST                                                                                                ROSELLE             NY        14895        USA     INSURANCE CLAIMS   5/23/2015        X            X              X          UNDETERMINED
16087             SUSAN DIMICELI                     16143 GOLDEN MANOR LANE                                                                                      CYPRESS             TX        77429        USA     INSURANCE CLAIMS   7/16/2018        X            X              X          UNDETERMINED
16088             SUSAN EDWARDS                      530 W WILSON ST 56                                                                                           COSTA MESA          CA        92627        USA     INSURANCE CLAIMS   8/7/2018         X            X              X          UNDETERMINED
16089             SUSAN FINKE                        3 WISTERIA CT                                                                                                ORANGEBURG          NY        10962-2813   USA     INSURANCE CLAIMS   8/1/2018         X            X              X          UNDETERMINED
16090             SUSAN GRIFFITH                     5552 FRANCIS ST                                                                                              MENTOR              OH        44060        USA     INSURANCE CLAIMS   8/1/2018         X            X              X          UNDETERMINED
16091             SUSAN HANNA                        8318 EVERLEAF DR                                                                                             SPRING               TX       77379        USA     TRADE PAYABLE                                                                      $11.39
16092             SUSAN HARDMAN                                                                                                                                                                                      TRADE PAYABLE                                                                   $5,043.28
16093             SUSAN J SZWED PA                   PMB 815 P O BOX 9715                                                                                         PORTLAND            ME        04104        USA     TRADE PAYABLE                                                                      $11.54
16094             SUSAN J SZWEDPA                    SUSAN J SZWED PA PMB 815 PO BOX 9715                                                                         PORTLAND            ME        04104        USA     TRADE PAYABLE                                                                    $202.92
16095             SUSAN JULIAN                       4 BOLTON RD                                                                                                  NEW HARTFORD        NY        13413        USA     INSURANCE CLAIMS   1/21/2016        X            X              X          UNDETERMINED
16096             SUSAN KEEN                         305 DOWELL DRIVE                                                                                             CARY                NC        27511        USA     INSURANCE CLAIMS   8/1/2018         X            X              X          UNDETERMINED
16097             SUSAN KOCHER                       22113 RAE DRIVE                                                                                              NUEVO               CA        92567        USA     INSURANCE CLAIMS   8/30/2018        X            X              X          UNDETERMINED
16098             SUSAN KORTH                        5061 THISTLE LANE                                                                                            LAKE IN THE HILLS   IL        60156        USA     INSURANCE CLAIMS   5/2/2018         X            X              X          UNDETERMINED
16099             SUSAN L WINTERS                    3000 TOWN CENTER SUITE 2390                                                                                  SOUTHFIELD          MI        48075        USA     TRADE PAYABLE                                                                    $125.26
16100             SUSAN LIPPINCOTT                   19726 YEW WAY                                                                                                SNOHOMISH           WA        98296        USA     INSURANCE CLAIMS   3/9/2016         X            X              X          UNDETERMINED
16101             SUSAN O'BRIEN                      PO BOX 84                                                                                                    WILLIAMSTON         MI        48895        USA     INSURANCE CLAIMS   2/16/2018        X            X              X          UNDETERMINED
16102             SUSAN PREMEN                       2270 GEORGIA DR                                                                                              WESTLAKE            OH        44145        USA     INSURANCE CLAIMS   9/29/2018        X            X              X          UNDETERMINED
16103             SUSAN SELTZER                      8221 NW 24TH COURT                                                                                           PEMBROKE PINE       FL        33024        USA     LITIGATION         10/5/2018                                                    $2,549.89
16104             SUSAN SHULICK                      6722 CHESTER OAK DRIVE                                                                                       HOUSTON             TX        77083        USA     TRADE PAYABLE                                                                   $1,748.95
16105             SUSAN TOENNIES                     299 KUEF AVE                                                                                                 AVISTON             IL        62216        USA     INSURANCE CLAIMS   3/8/2018         X            X              X          UNDETERMINED
16106             SUSAN TURNER                       155 PEBBLE BEACH DR                                                                                          SLIDELL             LA        70458        USA     INSURANCE CLAIMS   9/8/2018         X            X              X          UNDETERMINED
16107             SUSAN WHITAKER                     802 MISSISSIPPI AVENUE                                                                                       KURE BEACH          NC        28449        USA     INSURANCE CLAIMS   6/29/2018        X            X              X          UNDETERMINED
16108             SUSANA GONZALEZ                    2231 VIA GALLENO CT                                                                                          DELANO              CA        93215-3870   USA     INSURANCE CLAIMS   12/24/2017       X            X              X          UNDETERMINED
16109             SUSANNE BOMPENSA                   2730 SE EAGLE DRIVE                                                                                          PORT ST LUCIE       FL        34984        USA     INSURANCE CLAIMS   3/2/2018         X            X              X          UNDETERMINED
16110             SUSIE PAYNE                        12922 COUNTY ROAD 672                                                                                        RIVERVIEW           FL        33579        USA     INSURANCE CLAIMS   6/9/2017         X            X              X          UNDETERMINED
16111             SUSIE WONG                         2021 CORTO TRL                                                                                               OXNARD              CA        93036        USA     INSURANCE CLAIMS   8/21/2018        X            X              X          UNDETERMINED
16112             SUSPENDERS USA LLC                 407 HEADQUARTERS DR 3                                                                                        MILLERSVILLE        MD        21108        USA     TRADE PAYABLE                                                                      $85.81


                                                                                                                                              Page 204 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                             Doc 20                Filed 01/18/19
                                                                                                                                            Schedule Entered            01/18/19
                                                                                                                                                     E/F: Part 3 Question 1      00:55:49                       Main Document                                                                                   Case Number: 18-23537
                                                                                                                                            Pg 845 of 1461




                                                                                                                                                                                                                                                                   Contingent

                                                                                                                                                                                                                                                                                Unliquidated

                                                                                                                                                                                                                                                                                               Disputed
Row No. Account   Creditor's Name                             Address 1                                Address 2                        Address 3         Address 4     City                  State     Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                       Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                                          Offset
                                                                                                                                                                                                                                                                                                                          (Y/N)
16113             SUSSEX COMBINED COURT                       SUSSEX COMBINED COURT P O BOX 1315                                                                        SUSSEX                VA        23884        USA     TRADE PAYABLE                                                                       $46.86
16114             SUSZYNSKI JOHN                              PHILADELPHIA CITY HALL                   CHESTNUT ST                                                      PHILADELPHIA          PA        19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16115             SUTER ROBERT AND CAROLE SUTER HIS WIFE      10 N TUCKER BLVD                                                                                          ST LOUIS              MO        63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16116             SUTHARD SUSAN D PERSONAL REPRESENTATIVE     100 N CALVERT ST                                                                                          BALTIMORE             MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF IRVIN D SUTHARD ET AL

16117             SU-TIA ANDERSON                             151 SCHOOL STREET                                                                                         YONKERS               NY        10701        USA     INSURANCE CLAIMS     9/16/2016        X            X              X          UNDETERMINED
16118             SUTTON KELVIN                               4208 12 WHITE AVENUE                                                                                      BALTIMORE             MD        21206        USA     TRADE PAYABLE                                                                        $23.27
16119             SUTTON MYRON AND LANA SUTTON HIS WIFE       10 N TUCKER BLVD                                                                                          ST LOUIS              MO        63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16120             SUVILLA KENNEDY                             3560 MIDNIGHT RIDGE DR                                                                                    LAS CRUCES            NM        88011-1666   USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
16121             SUZANNE & ANTHONY PALERMO                   305 E LYNDALE AVENUE                                                                                      NORTHLAKE             IL        60164        USA     INSURANCE CLAIMS     6/3/2018         X            X              X          UNDETERMINED
16122             SUZANNE CREAN                               26 STONYBROOK ROAD                                                                                        NAUGATUCK             CT        06770        USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
16123             SUZANNE FILIPPINI                           49 SIEK ROAD                                                                                              KINNELON              NJ        07405        USA     INSURANCE CLAIMS     5/15/2018        X            X              X          UNDETERMINED
16124             SUZANNE GROSS                               195 MORGAN DR                                                                                             SEQUIM                WA        98382        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
16125             SUZANNE JOHNSON                             4111 CROSSWAY                                                                                             MOBILE                AL        36608        USA     INSURANCE CLAIMS     8/5/2017         X            X              X          UNDETERMINED
16126             SUZANNE MERCADO                             78 OAKMONT DRIVE                                                                                          MAYS LANDING          NJ        08330        USA     INSURANCE CLAIMS     11/2/2016        X            X              X          UNDETERMINED
16127             SUZANNE O'BRIEN                             13712 90TH AVE NE                                                                                         KIRKLAND              WA        98034        USA     INSURANCE CLAIMS     6/15/2018        X            X              X          UNDETERMINED
16128             SUZHOU CHUNJU ELECTRIC CO LTD               902 WEST CHUNSHENHU ROAD                 HUANGQIAO XIANGCHENG DISTRICT                                    SUZHOU                JIANGSU   215132               TRADE PAYABLE                                                                   $100,211.97

16129             SUZHOU NEWLOOK IMP & EXP CO LTD             B1207YIYUAN CENTURY PLAZA                HAIYU ROAD                                                       SUZHOU CHANGSHU       JIANGSU 215500                 TRADE PAYABLE                                                                   $103,968.00

16130             SVESTKA GEORGIANN                           155 NORTH MAIN STREET                                                                                     EDWARDSVILLE          IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16131             SVETLANA ANDERSON                           101 BEACON ROAD                                                                                           BETHANY               CT        06524        USA     INSURANCE CLAIMS     5/13/2015        X            X              X          UNDETERMINED
16132             SVETLANA NARBAEVA                           2280 630 SANSOME ST SUITE 1080                                                                            SAN FRANCISCO         CA        94111        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16133             SWAGGE LLC                                  90 N 1ST ST                                                                                               STROUDSBURG           PA        18360        USA     TRADE PAYABLE                                                                      $625.73
16134             SWANN COMMUNICATIONS USA INC                12636 CLARK ST                                                                                            SANTA FE SPRINGS      CA        90670        USA     TRADE PAYABLE                                                                     $3,294.81
16135             SWANSON KATHRYN INDIVIDUALLY AND AS         155 NORTH MAIN STREET                                                                                     EDWARDSVILLE          IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  DENIS I SWANSON DECEASED
16136             SWANSON ROBERT                              917 LAURELWOOD DR                                                                                         OREGON CITY           OR        97045        USA     TRADE PAYABLE                                                                         $1.85
16137             SWANSON TOOL CO INC                         211 ONTARIO ST                                                                                            FRANKFORT             IL        60423        USA     TRADE PAYABLE                                                                    $11,395.50
16138             SWAPAN ROYCHAWDHURY                         15 ELDRIDGE DRIVE                                                                                         BRUNSWICK             NJ        08816        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
16139             SWATOW PUERTO RICO CORPORATION              AMELIA INDUSTRIAL PK DIANA ST LOC                                                                         GUAYNABO               PR       00924        USA     TRADE PAYABLE                                                                    $23,888.94
16140             SWEET AND VICIOUS LLC                       111 NE 21ST STREET                                                                                        MIAMI                 FL        33137        USA     TRADE PAYABLE                                                                        $19.46
16141             SWEET TREAT FAVORS                          PO BOX 1311                                                                                               POMONA                CA        91769        USA     TRADE PAYABLE                                                                      $628.29
16142             SWEETWATER ROCK SPRINGS COUNTY              731 C STREET                                                                                              ROCK SPRINGS          WY        82902        USA     TRADE PAYABLE                                                                      $255.19
16143             SWIECICKI ROBERT A AND CLAUDIA              100 N CALVERT ST                                                                                          BALTIMORE             MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16144             SWIFT GLENN R                               411 FOURTH ST EAST                                                                                        SCOTT CITY            MO        63755        USA     TRADE PAYABLE                                                                         $0.58
16145             SWIFT RESPONSE LLC                          2690 WESTON ROAD STE 200                                                                                  WESTON                FL        33331        USA     TRADE PAYABLE                                                                    $15,792.66
16146             SWIMSUITS FOR ALL LLC                       2300 SOUTHEASTERN AVENUE                                                                                  INDIANAPOLIS          IN        46201        USA     TRADE PAYABLE                                                                      $738.15
16147             SWINGARM USA                                PO BOX 2354                                                                                               LAKE OZARK            MO        65049        USA     TRADE PAYABLE                                                                      $597.00
16148             SWISS WATCH INTERNATIONAL INC               101 S STATE ROAD 7                                                                                        HOLLYWOOD             FL        33023        USA     TRADE PAYABLE                                                                      $363.61
16149             SWOYER PAUL                                 155 NORTH MAIN STREET                                                                                     EDWARDSVILLE          IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16150             SYDNEY LEEDHAM JR                           63 ATWELL CIRCLE                                                                                          MARSHFIELD            MA        02050        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
16151             SYED YOUSHAY                                5838 STEVENS FOREST RD APT 1                                                                              COLUMBIA              MD        21045        USA     TRADE PAYABLE                                                                         $3.70
16152             SYLVAN & JO RAE LOVELL                      41S 500W                                                                                                  LEAMINGTON            UT        84638        USA     INSURANCE CLAIMS     4/29/2018        X            X              X          UNDETERMINED
16153             SYLVESTER JARAMILLO                         1947 VASCONES DRIVE                                                                                       HACIENDA HEIGHTS      CA        91745        USA     INSURANCE CLAIMS     7/9/2018         X            X              X          UNDETERMINED
16154             SYLVIA AKUSHIE-EZEH                         3 WOLF TRAP COURT                                                                                         NOTTINGHAM            MD        21236        USA     TRADE PAYABLE                                                                      $107.87
16155             SYLVIA BANDA                                14424 LEMONGRASS LANE                                                                                     PFLUGERVILLE          TX        78660        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
16156             SYLVIA CAMERON                              42 WAKEROBIN COURT                                                                                        SPRING                TX        77380        USA     INSURANCE CLAIMS     5/31/2018        X            X              X          UNDETERMINED
16157             SYLVIA DRAGO                                UNKNOWN                                                                                                   UNKNOWN               TN                     USA     INSURANCE CLAIMS     1/6/2014         X            X              X          UNDETERMINED
16158             SYLVIA F BROWN                              PO BOX 1924                                                                                               MEMPHIS               TN        38101        USA     TRADE PAYABLE                                                                      $888.45
16159             SYLVIA F BROWN                              PO BOX 1924                                                                                               MEMPHIS               TN        38101        USA     TRADE PAYABLE                                                                      $355.00
16160             SYLVIA F BROWNTRUSTEE                       PO BOX 1924                                                                                               MEMPHIS               TN        38101        USA     TRADE PAYABLE                                                                      $247.00
16161             SYLVIA F BROWNTRUSTEE                       PO BOX 1924                                                                                               MEMPHIS               TN        38101        USA     TRADE PAYABLE                                                                      $175.00
16162             SYLVIA FORD BROWN                           OFFICE OF SYLVIA FORD BROWN PO BOX1924                                                                    MEMPHIS               TN        381011924    USA     TRADE PAYABLE                                                                      $500.00

16163             SYLVIA FORD BROWN                           OFFICE OF SYLVIA FORD BROWN PO BOX1924                                                                    MEMPHIS               TN        381011924    USA     TRADE PAYABLE                                                                       $390.00

16164             SYLVIA FORD BROWN                           OFFICE OF SYLVIA FORD BROWN PO BOX1924                                                                    MEMPHIS               TN        381011924    USA     TRADE PAYABLE                                                                      $1,320.00

16165             SYLVIA FORD BROWNTRUSTEE                    PO BOX 1924                                                                                               MEMPHIS               TN        38101        USA     TRADE PAYABLE                                                                      $130.00
16166             SYLVIA FORD BROWNTRUSTEE                    PO BOX 1924                                                                                               MEMPHIS               TN        38101        USA     TRADE PAYABLE                                                                      $257.00
16167             SYLVIA GONZALES                             1263 WEST FIR AVE                                                                                         OXNARD                CA        93033        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
16168             SYLVIA LOZA RUIZ                            UNKNOWN                                                                                                   UNKNOWN               TN                     USA     INSURANCE CLAIMS     11/13/2017       X            X              X          UNDETERMINED
16169             SYLVIA LOZA RUIZ                            UNKNOWN                                                                                                   UNKNOWN               TN                     USA     INSURANCE CLAIMS     11/13/2017       X            X              X          UNDETERMINED
16170             SYLVIA MERCURIO                             P O BOX 9928                                                                                              TAMUNING              GU        96931        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
16171             SYLVIA ORNELAS                              744-3 SOUTH SOUTHVIEW ROAD                                                                                ARCADIA               CA        91007        USA     INSURANCE CLAIMS     12/9/2017        X            X              X          UNDETERMINED
16172             SYLVIA PENDERGRASS                                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
16173             SYLVIA SANCHEZ                              URB PUERTO NUEVO 1223 C                                                                                   SAN JUAN              PR        00920        USA     INSURANCE CLAIMS     11/27/2013       X            X              X          UNDETERMINED
16174             SYLVIA STOLLER                              13327 VILLAGE 13                                                                                          CAMARILLO             CA        93012        USA     INSURANCE CLAIMS     7/15/2018        X            X              X          UNDETERMINED
16175             SYNAPSE GROUP INC                           225 HIGH RIDGE RD                                                                                         STAMFORD              CT        06905        USA     TRADE PAYABLE                                                                     $1,101.54
16176             SYNCHRONY BANK                              KARA L HARMS SIXTH STREET SUITE 1100                                                                      MINNEAPOLIS           MN        55402        USA     TRADE PAYABLE                                                                      $317.95
16177             SYNDER DIANE ADMINISTRATRIX OF THE ESTATE   PHILADELPHIA CITY HALL                   CHESTNUT ST                                                      PHILADELPHIA          PA        19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF RICHARD SNYDER AND NAOMI SNYDER

16178             SYNERGY FULFILLMENT SERVICES I                                                                                                                                                                             TRADE PAYABLE                                                                      $580.32
16179             SYNERGY OFFROAD                             16 HILL ST                                                                                                CLINTON               MA        01510        USA     TRADE PAYABLE                                                                     $3,555.59
16180             SYRUS NAVARRO                               3936 BRUSHWOOD LANE                      APT C                                                            CORPUS CHRISTI        TX        78415        USA     INSURANCE CLAIMS     12/21/2016       X            X              X          UNDETERMINED
16181             SZUL USA LLC                                12 EAST 46TH STREET SUITE 3W                                                                              NEW YORK              NY        10017        USA     TRADE PAYABLE                                                                     $3,378.23
16182             SZWACZKA PAULINA                            41 PLYMOUTH ROAD                                                                                          STATEN ISLAND         NY        10314        USA     TRADE PAYABLE                                                                         $5.51
16183             SZYKERUK HENEK                              1061 MAIN ST                                                                                              BRIDGEPORT            CT        06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16184             SZYMANSKI JOSEPH AND ALMA E SZYMANSKI       155 NORTH MAIN STREET                                                                                     EDWARDSVILLE          IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16185             TJB                                         11809 ASHMORE CT                                                                                          CINCINNATI            OH        45246        USA     TRADE PAYABLE                                                                      $836.67
16186             T L M INTERNATIONAL INC                     340 HARBOR WAY                                                                                            SOUTH SAN FRANCISCO   CA        94080        USA     TRADE PAYABLE                                                                      $830.90
16187             T NORTHGATE MALL LLC                        PO BOX 644888                                                                                             PITTSBURGH            PA        15264-4888   USA     TRADE PAYABLE                                                                      $136.80
16188             T NORTHGATE MALL LLC                        PO BOX 644888                                                                                             PITTSBURGH            PA        15264-4888   USA     UTILITIES PAYABLE                                                                  $377.59



                                                                                                                                                    Page 205 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                           18-23537-rdd                               Doc 20                   Filed 01/18/19
                                                                                                                                              Schedule Entered            01/18/19
                                                                                                                                                       E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                                              Pg 846 of 1461




                                                                                                                                                                                                                                                                 Contingent

                                                                                                                                                                                                                                                                              Unliquidated

                                                                                                                                                                                                                                                                                             Disputed
Row No. Account   Creditor's Name                          Address 1                                  Address 2                           Address 3         Address 4     City               State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                     Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                                        Offset
                                                                                                                                                                                                                                                                                                                        (Y/N)
16189             TA HSING ELECTRIC WIRE & CABLE           NO23 CHENG TIEN RD                         TU CHENG DISTRICT NEW TAIPEI CITY                                   TAIPEI             TAIWAN                        TRADE PAYABLE                                                                   $162,539.73

16190             TA'ALOLA VAIMAONO                        14015 113TH AVENUE COURT EAST                                                                                  PUYALLUP           WA       98374        USA     INSURANCE CLAIMS     3/5/2018         X            X              X          UNDETERMINED
16191             TABITHA PRIEST                           540 PAMELA DR                                                                                                  LACEY              WA       98503        USA     INSURANCE CLAIMS     4/14/2013        X            X              X          UNDETERMINED
16192             TABLAS EDGAR                             3107 NEWTON AVE N 3107 AVE N                                                                                   MINNEAPOLIS        MN       55411        USA     TRADE PAYABLE                                                                        $22.17
16193             TABLET WORLD LLC                         1790 TOWN & COUNTRY DR 101                                                                                     NORCO              CA       92860        USA     TRADE PAYABLE                                                                    $12,901.80
16194             TABRON DEVON                             2610 CAYUGA ROAD                                                                                               WILMINGTON         DE       19810        USA     TRADE PAYABLE                                                                         $1.85
16195             TABULA RASA ENTERPRISES LLC              1869 E SELTICE WAY 497                                                                                         POST FALLS         ID       83854        USA     TRADE PAYABLE                                                                     $3,385.70
16196             TAERIA JONES                             23120 GARDNER STREET                                                                                           OAK PARK           MI       48237        USA     INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
16197             TAGCO USA INC                            779 N CHURCH RD                                                                                                ELMHUSRT            IL      60126        USA     TRADE PAYABLE                                                                      $198.79
16198             TAGGART ISLANDA                          744 EGGERT ROAD                                                                                                BUFFALO            NY       14215        USA     TRADE PAYABLE                                                                         $3.69
16199             TAGLE NICOLAS A                          44437 PENBROOK LANE                                                                                            TEMECULA           CA       92592        USA     TRADE PAYABLE                                                                        $29.25
16200             TAHIR RASUL                              4316 BIDWELL DR                                                                                                FREMONT            CA       94538        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
16201             TAI NGUYEN                               3209 FALLING LEAF AVE                                                                                          ROSEMEAD           CA       91770        USA     TRADE PAYABLE                                                                     $3,647.43
16202             TAI PHAM                                 515 N FAIRVIEW ST                                                                                              SANTA ANA          CA       92703        USA     TRADE PAYABLE                                                                     $1,043.36
16203             TAI TRAN                                 3826 ORBISON LN                                                                                                STOCKTON           CA       95212        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
16204             TAJ MAKAI AND SHAMLA                     210 W TEMPLE ST                                                                                                LOS ANGELES        CA       90012        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16205             TAJMA ENTERPRISES LLC                    1125 WEST STREET SUITE 430                                                                                     ANNAPOLIS           MD      21401        USA     TRADE PAYABLE                                                                        $54.38
16206             TALICIA SMITH                            179 THERESA DR                                                                                                 PONCHATOULA        LA       70454        USA     INSURANCE CLAIMS     6/5/2018         X            X              X          UNDETERMINED
16207             TAMAE BRYANT                             910 NICODEMUS ROAD                                                                                             REISTERSTON        MD       21136        USA     INSURANCE CLAIMS     8/4/2018         X            X              X          UNDETERMINED
16208             TAMARA & JEROME HOLMAN                   3651 SAN ANSELINE AVENUE                                                                                       LONG BEACH         CA       90808        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
16209             TAMARA MOORE                             38275 SCHOEHNERR ROAD                                                                                          STERLING HEIGHTS   MI       48312        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
16210             TAMARA STALLWORTH                        49 VAN STALLEN STREET                                                                                          ROCHESTER          NY       14621        USA     INSURANCE CLAIMS     5/19/2016        X            X              X          UNDETERMINED
16211             TAMARA WOOD                              UNKNOWN                                                                                                        UNKNOWN            TN                    USA     INSURANCE CLAIMS     11/13/2016       X            X              X          UNDETERMINED
16212             TAMBURELLO JOSEPHINE                                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
16213             TAMEKA BROWN                             147 STRODE AVE                                                                                                 COATESVILLE        PA       19320        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
16214             TAMELA ARMSTRONG                         311 S DOUCETTE STREET                                                                                          WHITE DEER         TX       79097        USA     INSURANCE CLAIMS     4/14/2018        X            X              X          UNDETERMINED
16215             TAMEZ LINETTE                            984 GRANT AVENUE                                                                                               COLTON             CA       92324        USA     TRADE PAYABLE                                                                         $7.31
16216             TAMI HOLSTEN                             12365 CLARETH DRIVE                                                                                            HERNDON            VA       20171        USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
16217             TAMIKA JONES                             2203 BANYAN WAY                                                                                                ANTIOCH            CA       94509        USA     INSURANCE CLAIMS     2/8/2018         X            X              X          UNDETERMINED
16218             TAMIKA JONES                             2203 BANYAN WAY                                                                                                ANTIOCH            CA       94509        USA     INSURANCE CLAIMS     1/1/2015         X            X              X          UNDETERMINED
16219             TAMIKA NEPHEW                            4711 HALEN ST                                                                                                  PALMDALE           CA       93552        USA     INSURANCE CLAIMS     6/21/2018        X            X              X          UNDETERMINED
16220             TAMMIE LANDRY                            600 MAGNOLIA RIDGE RD                                                                                          BOUTTE             LA       70039        USA     INSURANCE CLAIMS     12/3/2016        X            X              X          UNDETERMINED
16221             TAMMY & JOHN BRODY                       4201 SAWGRASS DRIVE                                                                                            NORTH CHARLESTON   SC       29420        USA     INSURANCE CLAIMS     5/1/2016         X            X              X          UNDETERMINED
16222             TAMMY BEYER                              5 REMICK PARKWAY                                                                                               LOCKPORT           NY       14094        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
16223             TAMMY CAMPBELL                           1769 RHYOLITE                                                                                                  LOVELAND           CO       80537        USA     INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED
16224             TAMMY L TERRY TRUSTEE                    PO BOX 2039                                                                                                    MEMPHIS            TN       381012039    USA     TRADE PAYABLE                                                                      $224.74
16225             TAMMY MCGUFFEY                           3855 CAMPBELL STREET                       LOT 119                                                             RAPID CITY         SD       57701        USA     INSURANCE CLAIMS     3/31/2018        X            X              X          UNDETERMINED
16226             TAMMY STEWART                            852 MASONTOWN RD                                                                                               NEWPORT            NC       28570        USA     INSURANCE CLAIMS     10/6/2011        X            X              X          UNDETERMINED
16227             TAN HOANG                                                                                                                                                                                                TRADE PAYABLE                                                                      $475.52
16228             TANEISHA LEMONS                          1135 MADISON STREET                                                                                            ALEXANDRIA         LA       71301        USA     TRADE PAYABLE                                                                      $115.38
16229             TANESA THOMAS                            5909 KETTLEROCK MOUNTAIN CT                                                                                    BAKERSFIELD        CA       93313        USA     INSURANCE CLAIMS     7/29/2018        X            X              X          UNDETERMINED
16230             TANISHA BUCKNER                          1194 HARTFORD PLACE                                                                                            FAIRFIELD          CA       94534        USA     INSURANCE CLAIMS     12/19/2017       X            X              X          UNDETERMINED
16231             TANISHA NEWSONE-VAYAS                    3536 MANGROVE AVE                                                                                              NORFOLK            VA       23502        USA     INSURANCE CLAIMS     9/2/2018         X            X              X          UNDETERMINED
16232             TANKSLEY CLARK A                         777 CARDINAL DR 1A                                                                                             WEBB CITY          MO       64870        USA     TRADE PAYABLE                                                                        $25.15
16233             TANNGINA HUMPHREY                        1795 PORTWEST WAY                                                                                              HEMPTON            GA       30228        USA     INSURANCE CLAIMS     12/14/2017       X            X              X          UNDETERMINED
16234             TANYA HANCUFF                            5817 SOUTH STONEY BROOK WAY                                                                                    SALT LAKE CITY     UT       84118        USA     INSURANCE CLAIMS     9/5/2018                                                     $2,269.24
16235             TANYA LLOYD                              11322 EAST BIG BEN AVE                                                                                         BATON ROUGE        LA       70814        USA     INSURANCE CLAIMS     3/15/2018        X            X              X          UNDETERMINED
16236             TANYA MARTINEZ                                                                                                                                                                                           INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
16237             TANYA RANSOM                             19031 GAYNON DR BLDG 2                                                                                         CLINTON TOWNSHIP   MI       48035        USA     TRADE PAYABLE                                                                        $74.14
16238             TARA BALL                                1940 ALDER AVENUE                                                                                              LEWISTON           ID       83501        USA     INSURANCE CLAIMS     6/7/2018         X            X              X          UNDETERMINED
16239             TARA CARLSON                             5673 BOCA CHICA LANE                                                                                           BOCA RATON         FL       33433        USA     INSURANCE CLAIMS     1/12/2018        X            X              X          UNDETERMINED
16240             TARA HUNTLEY                             6203 WOODFORD ROAD                                                                                             ANNISTON           AL       36206        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
16241             TARA WILCOX PHIL MAGEN                   20 RIDGEWOOD ROAD                                                                                              WAYNE              PA       19087        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
16242             TARGET DECOR AND MORE                    373 S WILLOW ST 217                                                                                            MANCHESTER         NH       03103        USA     TRADE PAYABLE                                                                      $935.15
16243             TARGET MARKETING SYSTEMS                 146 ALEXANDRA WAY                                                                                              CAROL STREAM       IL       60188        USA     TRADE PAYABLE                                                                      $185.00
16244             TARGET NATIONAL BANK                     MEYER & NJUS P A 29 S LASALLE STREET STE                                                                       CHICAGO            IL       60603        USA     TRADE PAYABLE                                                                      $429.20
                                                           635
16245             TARGET NATIONAL BANK                     MEYER & NJUS P A 29 S LASALLE STREET STE                                                                       CHICAGO            IL       60603        USA     TRADE PAYABLE                                                                        $13.69
                                                           635
16246             TARGET NATIONAL BANK                     MEYER & NJUS P A 29 S LASALLE STREET STE                                                                       CHICAGO            IL       60603        USA     TRADE PAYABLE                                                                      $2,257.00
                                                           635
16247             TARIK MONA SALAMA FADDAH                 6216 WALKERS CROFT WAY                                                                                         ALEXANDRIA         VA       22315        USA     INSURANCE CLAIMS     12/8/2017        X            X              X          UNDETERMINED
16248             TARQUE LAURA                             2281 SHADY LAKES ES                                                                                            LANCASTER          SC       29720        USA     TRADE PAYABLE                                                                      $230.00
16249             TARVER AJANE                             9000 CASALS STREET APT T                                                                                       SACRAMENTO         CA       95826        USA     TRADE PAYABLE                                                                        $29.28
16250             TASHA DANIELS                            15 BOEHM                                                                                                       BUFFALO            NY       14214        USA     INSURANCE CLAIMS     12/13/2016       X            X              X          UNDETERMINED
16251             TASHA SAWYER                             1531 BAINES AVE                                                                                                SACRAMENTO         CA       95835        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
16252             TASHARINA CORP                           3373 FILOMENA COURT                                                                                            MOUNTAIN VIEW      CA       94040        USA     TRADE PAYABLE                                                                    $14,458.48
16253             TASHIKAYO GALE                           1467 SOURWOOD DRIVE                                                                                            OCOEE              FL       34761        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
16254             TASSEY MICHAEL EUGENE                    1945 S HILL ST                                                                                                 LOS ANGELES        CA       90007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16255             TATA INTERNATIONAL LIMITED               NO 58 & 59 PUDHUPAIR VILLAGE               NANADAMBAKKAM POST KUNDRATHUR VIA                                   CHENNAI            INDIA    600069               TRADE PAYABLE                                                                   $121,437.06
16256             TATE MARQUERITE E                        401 PATTON ST                                                                                                  DANVILLE           VA       24541        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16257             TAUBMAN LAND ASSOCIATES LLC              200 EAST LONG LAKE ROAD P O BOX 200                                                                            BLOOMFIELD HILLS   MI       48304        USA     TRADE PAYABLE                                                                      $376.34
16258             TAUNTON MUNI LIGHTING PLANT TMLP - 870   PO BOX 870                                                                                                     TAUNTON            MA       02780-0870   USA     UTILITIES PAYABLE                                                                 $7,720.61
16259             TAUSIF & HUMA AHMAD                      3259 SAFE HARBOR LANE                                                                                          LAKE MARY          FL       32746        USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
16260             TAVERAS-TORRES H D                       270 NAGLE AVE APT 3H                                                                                           NEW YORK           NY       100343522    USA     TRADE PAYABLE                                                                         $4.08
16261             TAVESIA AUSTIN                           324 WOODDUCK CT                                                                                                HAVRE DE GRACE     MD       21078        USA     INSURANCE CLAIMS     2/13/2015                                                   $37,500.00
16262             TAVESIA AUSTIN                           324 WOODDUCK CT                                                                                                HAVRE DE GRACE     MD       21078        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16263             TAWANDA MATHIS                           120 NORTH RUTH STREET                                                                                          ST PAUL            MN       55119        USA     INSURANCE CLAIMS     3/16/2018        X            X              X          UNDETERMINED
16264             TAWFIQ KHALIL                            51058 FEDERAL BLVD                                                                                             CANTON             MI       48188        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
16265             TAWNYA SEITZ                             1535 N 120TH RD                                                                                                LINCOLN            KS       67455        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
16266             TAWSIF MUHAMMAD R                        104 CORAL ST                                                                                                   PATERSON           NJ       07522        USA     TRADE PAYABLE                                                                         $1.82
16267             TAYLOR BRIAN A                           174 NORTH GROVE ST APT A2                                                                                      EAST ORANGE        NJ       07017        USA     TRADE PAYABLE                                                                         $6.93
16268             TAYLOR BRITNI                            118 COLLEGE DR                                                                                                 HATTIESBURG        MS       39406        USA     TRADE PAYABLE                                                                         $1.86
16269             TAYLOR CARLY                             5127 HOWARD CT                                                                                                 TARAWA TERRACE     NC       28543        USA     TRADE PAYABLE                                                                        $31.40
16270             TAYLOR CYNTHIA L                         6418 ARROWBROOK APT 2                                                                                          MEMPHIS            TN       38134        USA     TRADE PAYABLE                                                                     $2,532.24
16271             TAYLOR DEVAN                             191 N 1ST ST                                                                                                   SAN JOSE           CA       95113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16272             TAYLOR DON                               -1718 ELK MNT RD                                                                                               GUFFEY             CO       80820        USA     TRADE PAYABLE                                                                      $188.61


                                                                                                                                                      Page 206 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                             Doc 20   Filed 01/18/19
                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                      E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                             Pg 847 of 1461




                                                                                                                                                                                                                                               Contingent

                                                                                                                                                                                                                                                            Unliquidated

                                                                                                                                                                                                                                                                           Disputed
Row No. Account   Creditor's Name                           Address 1                                Address 2           Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                   Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                      Offset
                                                                                                                                                                                                                                                                                                      (Y/N)
16273             TAYLOR DONALD R AND MELISSA TAYLOR        155 NORTH MAIN STREET                                                                        EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16274             TAYLOR ERNEST AND MARY ANN                100 N CALVERT ST                                                                             BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16275             TAYLOR GERALD E AND PATIENCE L TAYLOR     56 PATERSON ST                                                                               NEW BRUNSWICK      NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16276             TAYLOR JR GEORGE E AND TAYLOR MILDRED E   100 N CALVERT ST                                                                             BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
16277             TAYLOR KATHLEEN                           3 SCHULTZ AVENUE                                                                             PHILLIPSBURG       NJ      08865        USA     TRADE PAYABLE                                                                        $11.88
16278             TAYLOR KAYANNA                            1208 N E PERRY AVE                                                                           PEORIA             IL      61603        USA     TRADE PAYABLE                                                                        $15.21
16279             TAYLOR LAKEDRA T                          5255 MANHATTAN RD APT K5                                                                     JACKSON            MS      39026        USA     TRADE PAYABLE                                                                         $0.18
16280             TAYLOR MELVIN                             1624 N PATTON ST                                                                             PHILADELPHIA       PA      19121        USA     TRADE PAYABLE                                                                        $17.48
16281             TAYLOR RAE AND DIANNE TAYLOR              155 NORTH MAIN STREET                                                                        EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16282             TAYLOR TIM AND SHELBY TAYLOR              500 NORTH KING STREET                                                                        WILMINGTON         DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16283             TAYLOR TYRELL M                           2406 BATTERSEA PL APT 104                                                                    WINDSOR MILL       MD      21244        USA     TRADE PAYABLE                                                                      $391.50
16284             TAYLOR VICTOR                             85-416 HEATHER LANE                                                                          COACHELLA          CA      92236        USA     TRADE PAYABLE                                                                         $9.15
16285             TAYSE INTERNATIONAL TRADING IN            560 MARINE DRIVE                                                                             CALHOUN            GA      30701        USA     TRADE PAYABLE                                                                      $185.60
16286             TB SUPPLY LLC                             60 ANGELS CREST                                                                              RED HOOK           NY      12571        USA     TRADE PAYABLE                                                                        $88.97
16287             TCP GLOBAL CORPORATION                    6695 RASHA ST                                                                                SAN DIEGO          CA      92121        USA     TRADE PAYABLE                                                                      $674.90
16288             TEAM SPORTS COVERS LLC                    55748 WESTERN STREET                                                                         MATTAWAN           MI      49071        USA     TRADE PAYABLE                                                                      $199.65
16289             TEAMER MICHELLE                           PO BOX 195 4266 BLACKSTOCK RD                                                                FAIRFOREST         SC      29336        USA     TRADE PAYABLE                                                                         $5.00
16290             TECH FOR LESS INC                         1610 GARDEN OF THE GODS RD                                                                   COLORADO SPRINGS   CO      80907        USA     TRADE PAYABLE                                                                      $557.60
16291             TECH HEROES LLC                           1035 WEST THIRD AVE                                                                          COLUMBUS            OH     43212        USA     TRADE PAYABLE                                                                      $300.96
16292             TECH RABBIT LLC                           601 LEHIGH AVE                                                                               UNION              NJ      07083        USA     TRADE PAYABLE                                                                      $437.63
16293             TECHNOLINE LLC                            55 TRIANGLE BLVD                                                                             CARLSTADT          NJ      07072        USA     TRADE PAYABLE                                                                        $63.33
16294             TECHORBITS INC                            23392 MADERO ST SUITE K                                                                      MISSION VIEJO      CA      92691        USA     TRADE PAYABLE                                                                        $50.06
16295             TECHSPRES LLC                             5510 AVENUE N                                                                                BROOKLYN           NY      11234        USA     TRADE PAYABLE                                                                    $12,925.53
16296             TECO TAMPA ELECTRIC COMPANY               PO BOX 31318                                                                                 TAMPA              FL      33631-3318   USA     UTILITIES PAYABLE                                                                $21,130.65
16297             TECO: PEOPLES GAS                         PO BOX 31318                                                                                 TAMPA              FL      33631-3318   USA     UTILITIES PAYABLE                                                                  $132.00
16298             TECUMSEH PRODUCTS COMPANY                                                                                                                                                              TRADE PAYABLE                                                                     $2,458.11
16299             TECZIA IT SERVICES LLC                    34 BALSAM DRIVE                                                                              HICKSVILLE         NY      11801        USA     TRADE PAYABLE                                                                     $9,786.63
16300             TED AYASH                                 10628 BATTALION LANDING COURT                                                                BURKE              VA      22015        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
16301             TED NATOLI                                386 BARTLEY ROAD                                                                             JACKSON            NJ      08527        USA     INSURANCE CLAIMS     6/19/2015        X            X              X          UNDETERMINED
16302             TED SANBORN                               1854 DOWN STREET                                                                             OCEANSIDE          CA      92054        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
16303             TED VAUGHN                                5870 CHICO WAY NW                                                                            BREMERTON          WA      98312        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
16304             TEDFORD LEONARD                           1578 CHESHIRE LN                                                                             HOUSTON            TX      77018        USA     TRADE PAYABLE                                                                      $146.98
16305             TEDS ELECTRONICS                          199 LEE AVE 841                                                                              BROOKLYN           NY      11211        USA     TRADE PAYABLE                                                                    $56,794.49
16306             TEEDAY GLOBAL SOLUTIONS LLC               6106 WESTLINE DRIVE                                                                          HOUSTON            TX      77036        USA     TRADE PAYABLE                                                                     $3,550.03
16307             TEEHEESOCKS INC                           235 S 6TH AVE                                                                                LA PUENTE          CA      91765        USA     TRADE PAYABLE                                                                        $32.09
16308             TEEL PAUL                                 13216 S MOHAWK ST                                                                            PINE               CO      80470        USA     TRADE PAYABLE                                                                        $50.00
16309             TEEYA SOLOMON                             864 HEWITT PLACE 5L                                                                          BRONX              NY      10459        USA     INSURANCE CLAIMS     6/12/2018        X            X              X          UNDETERMINED
16310             TEJADA EDWIN                              5346 JADE CREEK WAY                                                                          ELK GROVE CA       CA      95758        USA     TRADE PAYABLE                                                                         $2.86
16311             TEJEDA BERTHA ASO AMERICAN RELIABLE       700 W CIVIC CENTER DR                                                                        SANTA ANA          CA      92701        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INSURANCE COMPANY
16312             TEJINDER BINDRA                           4 PADDOCK CT                                                                                 BROOKVILLE         NY      11545        USA     INSURANCE CLAIMS     2/15/2017        X            X              X          UNDETERMINED
16313             TEKTRUM DEVELOPMENT CORP                  5631 PALMER WAY SUITE J                                                                      CARLSBAD           CA      92010        USA     TRADE PAYABLE                                                                      $122.10
16314             TELEDEX INC                               1 ATLAS STREET                                                                               KENILWORTH         NJ      07033        USA     TRADE PAYABLE                                                                      $299.60
16315             TELESFORD AMY                             354A GATES AVE                                                                               BROOKLYN           NY      11216        USA     TRADE PAYABLE                                                                      $115.47
16316             TELLER JANET                              311 E RAMSEY ST                                                                              BANNING            CA      92220        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16317             TELLEZGARCIA WENDY                        4812 OAK ST                                                                                  PICO RIVERA        CA      90660        USA     TRADE PAYABLE                                                                         $1.83
16318             TELLEZTOLENTINO BRYAN                     11844 FERRIS RD APT3                                                                         EL MONTE           CA      91732        USA     TRADE PAYABLE                                                                         $3.67
16319             TELLO MAYHUA                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
16320             TEMPERANCE TESSMER                        1266 MIXER RD                                                                                HASTING            MI      49058      USA       INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
16321             TEMPIE BELL                               7918 MCKEE ROAD                                                                              ROUGEMONT          NC      27572      USA       INSURANCE CLAIMS     6/24/2018        X            X              X          UNDETERMINED
16322             TEMPUR PEDIC NORTH AMERICA LLC            ONE OFFICE PARKWAY                                                                           TRINITY            NC      27370      USA       TRADE PAYABLE                                                                   $716,494.43
16323             TEND INSIGHTS INC                         46567 FREMONT BLVD                                                                           FREMONT            CA      94538      USA       TRADE PAYABLE                                                                         $0.71
16324             TENESHA PRINGLE                           1756 LIZZIE RD                                                                               MERIDIAN           MS      39301      USA       INSURANCE CLAIMS     10/1/2018                                                    $5,296.15
16325             TERENCE AND SHERRI MCARDLE                UNKNOWN                                                                                                         NJ                 USA       INSURANCE CLAIMS     12/8/2015        X            X              X          UNDETERMINED
16326             TERENCE RUF                               3180 SILBURY HILL                                                                            DOWNINGTOWN        PA      19335      USA       INSURANCE CLAIMS     12/16/2017       X            X              X          UNDETERMINED
16327             TERESA & EDWARD SHINNERS                  18711 80TH ST E                                                                              BONNEY LAKE        WA      98391      USA       INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
16328             TERESA & JAMIE BRADLEY                    1593 HUNTERS GREEN WAY                                                                       MARION             IA      52302      USA       INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
16329             TERESA COOPER                             7427 DEXTER                                                                                  DETROIT            MI      48206      USA       INSURANCE CLAIMS     4/28/2018        X            X              X          UNDETERMINED
16330             TERESA CRAWFORD                           5905 AIRWAYS BLVD APT 2                                                                      SOUTHAVEN          MS      38671      USA       INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
16331             TERESA GUIDO                              1031 FATHER CAPODANNO BLVD                                                                   STATEN ISLAND      NY      10306-6058 USA       INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
16332             TERESA GUZMAN                             1901 KIMBERLY RD                                                                             SILVER SPRING      MD      20903      USA       INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
16333             TERESA JUSTUS                             5808 2ND AVE WEST                                                                            BRANDENTON         FL      32409      USA       INSURANCE CLAIMS     10/29/2016       X            X              X          UNDETERMINED
16334             TERESA MAZZONE                            1243 WOODED HILLS DRIVE                                                                      SAN JOSE           CA      95120      USA       INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
16335             TERESA MAZZONE                            1243 WOODED HILLS DRIVE                                                                      SAN JOSE           CA      95120      USA       INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
16336             TERESA MORTON                             2371 LAKESHORE DR N                                                                          FLEMING ISLAND     FL      32003-7756 USA       INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
16337             TERESA MUNIZ                              1145 E 226TH STREET APT 2D                                                                   BRONX              NY      10466      USA       INSURANCE CLAIMS     9/11/2013        X            X              X          UNDETERMINED
16338             TERESA RADEMACHER                         1409 ROPER MOUNTAIN ROAD                 APT 291                                             GREENVILLE         SC      29615      USA       INSURANCE CLAIMS     5/23/2014        X            X              X          UNDETERMINED
16339             TERESA SHAHED                             UNKNOWN                                                                                      UNKNOWN            TN                 USA       INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
16340             TERESA STEVENS                            1210 WEST CARLTON AVENUE                                                                     WEST COVINA        CA      91790      USA       INSURANCE CLAIMS     6/5/2018         X            X              X          UNDETERMINED
16341             TERESITA MEIERBACHTOL                     5352 BRECKENRIDGE DRIVE                                                                      MERIDIAN           MS      39301      USA       INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
16342             TERI DORFMAN                              10305 REGENCY STATION DRIVE                                                                  FAIRFAX STATION    VA      22039      USA       INSURANCE CLAIMS     7/20/2018        X            X              X          UNDETERMINED
16343             TERINO MICHAEL                            60 CENTRE ST                                                                                 NEW YORK           NY      10007      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
16344             TERRELL DAVID                             8590G QUARRY RIDGE LANE                                                                      WOODBURY           MN      55125      USA       TRADE PAYABLE                                                                      $800.37
16345             TERRENCE LINK                             5303 OUTER LOOP                          APT 2                                               LOUISVILLE         KY      40218      USA       INSURANCE CLAIMS     9/19/2018                                                     $395.89
16346             TERRENCE M BROOKS PC                      ANGELA FLORES BUILDING 247 MARTYR ST 101                                                     HAGATNA            GU      96910      USA       TRADE PAYABLE                                                                      $456.59

16347             TERRI & JOHN SHAVER                       1726 PRESTWICK LANE                                                                          FORT WAYNE         IN      46814      USA       INSURANCE CLAIMS     8/5/2018         X            X              X          UNDETERMINED
16348             TERRI AND RON SCHENCK                     5206 SOUTH TORO ROAD                                                                         KENNEWICK          WA      99338      USA       INSURANCE CLAIMS     8/19/2018        X            X              X          UNDETERMINED
16349             TERRI DECKER                              67 OLD MANCHESTER ROAD                   LOT 10A                                             POUGHKEEPSIE       NY      12603      USA       INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
16350             TERRI DICKENS                             336 VALLEJO COURT                                                                            LAKELAND           FL      33809      USA       INSURANCE CLAIMS     6/21/2018        X            X              X          UNDETERMINED
16351             TERRI FERGUSON                            1388 N DYE RD                                                                                FLINT              MI      48532      USA       INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
16352             TERRI SZUCH                               909 VALLEY VIEW DRIVE                                                                        DRAVOSBURG         PA      15236      USA       INSURANCE CLAIMS     8/16/2017        X            X              X          UNDETERMINED
16353             TERRI WICKS                               5933 VAN BUREN STREET                                                                        NEW PORT RICHEY    FL      34653      USA       INSURANCE CLAIMS     3/6/2015         X            X              X          UNDETERMINED
16354             TERRILL NELSON                            3005 RIVER BEND DRIVE                                                                        TEGA CAY           SC      29708      USA       INSURANCE CLAIMS     8/21/2018        X            X              X          UNDETERMINED
16355             TERRY AND KEVIN MACAULAY                  2165 NORGAREN RD                                                                             STOUGHTON          WI      53589      USA       INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
16356             TERRY BUTLER                              223 CRESCENT AVE                                                                             SYRACUSE           NY                 USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
16357             TERRY COLEMAN                             5862 ORCHARD POND RD                                                                         TALLAHASSEE        FL      32303-8200 USA       INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED


                                                                                                                                     Page 207 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                              Doc 20        Filed 01/18/19
                                                                                                                                      Schedule Entered            01/18/19
                                                                                                                                               E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                  Case Number: 18-23537
                                                                                                                                      Pg 848 of 1461




                                                                                                                                                                                                                                                          Contingent

                                                                                                                                                                                                                                                                       Unliquidated

                                                                                                                                                                                                                                                                                      Disputed
Row No. Account   Creditor's Name                              Address 1                                 Address 2                Address 3         Address 4     City                State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                              Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                 Offset
                                                                                                                                                                                                                                                                                                                 (Y/N)
16358             TERRY E SMITH                                PO BOX 830                                                                                         MEMPHIS             TN       381010830    USA     TRADE PAYABLE                                                                      $112.50
16359             TERRY GROSS                                  611 DULCIMER LANE                                                                                  FROSTPROOF          FL       33843        USA     INSURANCE CLAIMS     12/1/2017        X            X              X          UNDETERMINED
16360             TERRY KENNIS                                 32244 CORTE CORONADO                                                                               TEMECULA            CA       92592        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
16361             TERRY KIRSCH                                 4 E RHODES AVE                                                                                     WEST CHESTER        PA       19382        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
16362             TERRY OSBORN                                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
16363             TERRY PITTMAN                                24814 SOUTH 189TH AVENUE                                                                           BUCKEYE             AZ       85326        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
16364             TERRY SCOTT                                  PO BOX 602703                                                                                      CLEVELAND           OH       44102        USA     INSURANCE CLAIMS     8/10/2017        X            X              X          UNDETERMINED
16365             TERRY TANGELA                                3914 RODNOR FOREST LANE APT A                                                                      ALBANY              GA       31707        USA     TRADE PAYABLE                                                                        $26.51
16366             TERRY VOHS                                   316 S 17TH STREET                                                                                  HERRIN              IL       62948        USA     INSURANCE CLAIMS     3/4/2018         X            X              X          UNDETERMINED
16367             TERSTRIEP TIA                                722 JACKSON ST                                                                                     QUINCY              IL       62301        USA     TRADE PAYABLE                                                                         $1.85
16368             TERVIS TUMBLER COMPANY                       201 TRIPLE DIAMOND BLVD                                                                            NORTH VENICE        FL       34275        USA     TRADE PAYABLE                                                                     $3,535.10
16369             TERZO BRANDON D                              305 E ADAMS ST                                                                                     RAPID CITY          SD       57701        USA     TRADE PAYABLE                                                                         $1.85
16370             TESSITORE ALFRED AND JERALDINE TESSITORE     250 BENEFIT ST                                                                                     PROVIDENCE          RI       02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16371             TEST RITE INTERNATIONAL CO LTD               125F NO23 HSINHU 3RD RD                   NEIHU DISTRICT                                           TAIPEI              TAIWAN   00114                TRADE PAYABLE                                                                   $106,955.40

16372             TEXAS GAS SERVICE                            PO BOX 219913                                                                                      KANSAS CITY         MO       64121-9913   USA     UTILITIES PAYABLE                                                                   $182.12
16373             TEXAS PREMIUM DETECTOR SALES                 1516 KINGWOOD DRIVE                                                                                KELLER              TX       76248        USA     TRADE PAYABLE                                                                       $325.04
16374             TEXAS SEW WARES                              700 SOUTH BRYAN AVE                                                                                BRYAN               TX       77803        USA     TRADE PAYABLE                                                                      $6,128.65
16375             TEXAS SHARPENING LLC                         7906B MOWINKLE DR                                                                                  AUSTIN              TX       78736        USA     TRADE PAYABLE                                                                       $353.61
16376             TEXTILE WORLD1 LLC                           20 RICHARD ROAD                                                                                    MONMOUTH JUNCTION   NJ       08852        USA     TRADE PAYABLE                                                                      $3,328.19

16377             TEXTILES INTERNATIONAL OF EGYPT              402 EVERGREEN ST C1                                                                                DURANT              OK       74701        USA     TRADE PAYABLE                                                                     $74,988.26
16378             TFI INC                                      6355 MORENCI TRAIL                                                                                 INDIANAPOLIS        IN       46268        USA     TRADE PAYABLE                                                                         $22.08
16379             THAMA PHILOSTHENE                            50 NW 28TH AVE                                                                                     BOYNTON BEACH       FL       33435        USA     INSURANCE CLAIMS     3/31/2017        X            X              X          UNDETERMINED
16380             THANH CONG TEXT GMT INVEST TRAD JSC          36 TAY THANH STREET TAY THANH WARD        TAN PHU DIST                                             HO CHI MINH CITY             708500               TRADE PAYABLE                                                                  $2,713,457.06
16381             THAO SHENG L                                 4124 SEA DRIFT WAY                                                                                 SACRAMENTO          CA       95823        USA     TRADE PAYABLE                                                                          $1.82
16382             THARASA THOMPSON                                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
16383             THATCHER AMBER M                             103 12 C STREET APT A                                                                              MARYSVILLE          CA       95901        USA     TRADE PAYABLE                                                                         $27.43
16384             THE AC OUTLET                                1811 S W 31ST AVE                                                                                  PEMBROKE PARK       FL       33009        USA     TRADE PAYABLE                                                                     $13,298.62
16385             THE ALBERT LAW FIRM PC                       29 N WACKER DRIVE 550                                                                              CHICAGO             IL       60606        USA     TRADE PAYABLE                                                                         $39.47
16386             THE ARCHES APARTMENTS                        P O BOX 312125                                                                                     ATLANTA             GA       31131        USA     TRADE PAYABLE                                                                       $236.09
16387             THE ASEAN CORPORATION LIMITED                4371 GUM BRANCH RD LOT 7                                                                           JACKSONVILLE        NC       28540        USA     TRADE PAYABLE                                                                   $668,274.73
16388             THE BEST DEALS FOR YOU LLC                   820 GRANDVIEW DRIVE                                                                                COMMERCE TOWNSHIP    MI      48390        USA     TRADE PAYABLE                                                                      $8,117.85
16389             THE BRANCH I                                 3545 RIDGE RD 4                                                                                    CLEVELAND            OH      44102        USA     TRADE PAYABLE                                                                       $250.36
16390             THE C H HANSON COMPANY                       2000 NORTH AURORA ROAD                                                                             NAPERVILLE          IL       60563        USA     TRADE PAYABLE                                                                      $4,492.45
16391             THE CAMERA BOX INC                           307 RUTLEDGE STREET                                                                                BROOKLYN             NY      11211        USA     TRADE PAYABLE                                                                       $379.32
16392             THE CIT GROUP                                PO BOX 1036                                                                                        CHARLOTTE           NC       28201        USA     TRADE PAYABLE                                                                     $42,289.66
16393             THE CIT GROUPCOMMERCIAL SVCS                                                                                                                                                                      TRADE PAYABLE                                                                       $274.50
16394             THE CLERK OF VANDERBURGHT                    VANDERBURGH COUNTY CLERK P O BOX 3356                                                              EVANSVILLE          IN       47732        USA     TRADE PAYABLE                                                                         $80.00

16395             THE COUNTRY BUTLER                           8075 PLAINVILLE RD                                                                                 BALDWINSVILLE       NY       13027        USA     TRADE PAYABLE                                                                     $1,522.62
16396             THE DEAL RACK LLC                            1445 CITY LINE SUITE 8                                                                             WYNNEWOOD           PA       19096        USA     TRADE PAYABLE                                                                     $7,682.31
16397             THE DECAL SHOPPE LLC                         13343 WEST FOXFIRE DRIVE SUITE 3                                                                                       AZ       85374        USA     TRADE PAYABLE                                                                      $162.56
16398             THE DRESS OUTLET INC                         1220 S MAPLE AVE 1205                                                                              LOS ANGELES         CA       90015        USA     TRADE PAYABLE                                                                     $2,755.73
16399             THE ENERGY COOPERATIVE                       PO BOX 182137                                                                                      COLUMBUS            OH       43218-2137   USA     UTILITIES PAYABLE                                                                    $59.03
16400             THE ESTATE OF COMPANIKCURTIS                                                                                                                                                                      TRADE PAYABLE                                                                         $2.43
16401             THE ESTATE OF JUAN BENITEZ DECEASED; CONCE                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
                  BENITEZ; DAVID BENITEZ; AND GLORI BELLA
                  BENITEZ INDIVIDUALLY AS PERSONAL
                  REPRESENTATIVES OF THE ESTATE OF JUAN
                  BENITEZ DECEASED; AND ON BEHALF OF ALL
                  WRONGFUL DEATH BENEFICIARIES
16402             THE EUREKA COMPANY                           P O BOX 70015                                                                                      CHICAGO             IL       60673-0015 USA       TRADE PAYABLE                                                                   $190,916.52
16403             THE FABRIC EXCHANGE                                                                                                                                                                               TRADE PAYABLE                                                                      $551.33
16404             THE FERNDALE GROUP INC                       1730 LABOUNTY DRIVE 9-140                                                                          FERNDALE            WA       98248        USA     TRADE PAYABLE                                                                     $1,540.19
16405             THE FITNESS OUTLET                           2737 77TH AVE SE                                                                                   MERCER ISLAND       WA       98040        USA     TRADE PAYABLE                                                                     $1,246.02
16406             THE GOODYEAR TIRE & RUBBER COM               ATLANTA GA 30384-2885                                                                              ATLANTA              GA      30384-2885   USA     TRADE PAYABLE                                                                   $666,410.91
16407             THE HAMEROFF LAW FIRM PC                     3443 EAST FT LOWELL RD SUITE                                                                       TUCSON              AZ       85716        USA     TRADE PAYABLE                                                                      $247.54
16408             THE ILLUMINATING COMPANY                     PO BOX 3687                                                                                        AKRON               OH       44309-3687   USA     UTILITIES PAYABLE                                                                $11,524.30
16409             THE JEWELRY GALLERIA                         655 S HILL ST STE C64                                                                              LOS ANGELES         CA       90014        USA     TRADE PAYABLE                                                                      $683.85
16410             THE KALENCOM CORPORATION                     740 CLOUET STREET                                                                                  NEW ORLEANS         LA       70117        USA     TRADE PAYABLE                                                                     $1,606.00
16411             THE KIDS WATCH COMPANY LLC                   PO BOX 152                                                                                         TUCKER              GA       30084        USA     TRADE PAYABLE                                                                        $47.84
16412             THE LAW OFFICE OF JOE PEZZUTO                6636 CEDAR AVE S 150                                                                               MINNEAPOLIS         MN       55423        USA     TRADE PAYABLE                                                                      $213.11
16413             THE LICKING COUNTY NEWARK MUNI               40 WEST MAIN                                                                                       NEWARK              OH       43055        USA     TRADE PAYABLE                                                                      $177.92
16414             THE LITTLE TIKES CO                          16300 ROSCOE BLVD SUITE 150                                                                        VAN NUYS            CA       91406        USA     TRADE PAYABLE                                                                   $659,956.73
16415             THE LOOSE DIAMOND                                                                                                                                                                                 TRADE PAYABLE                                                                     $3,999.21
16416             THE LUCKY PENNY LLC                          3631 NORTHWOODS DR                                                                                 KISSIMMEE           FL       34746        USA     TRADE PAYABLE                                                                     $1,897.60
16417             THE MADDEN CORPORATION                       94-411 KOAKI STREET                                                                                WAIPAHU             HI       96797        USA     TRADE PAYABLE                                                                     $7,842.57
16418             THE MARTIN WHEEL CO INC                      POB 643715                                                                                         CINCINNATI          OH       45264        USA     TRADE PAYABLE                                                                    $11,012.67
16419             THE METAL WARE CORPORATION                   DEPARTMENT 473                                                                                     MILWAUKEE           WI       53259-0473   USA     TRADE PAYABLE                                                                     $1,064.18
16420             THE MIBRO GROUP                              BUFFALO NY 14267                                                                                   BUFFALO             NY       14267        USA     TRADE PAYABLE                                                                     $1,065.58
16421             THE PEOPLE OF THE STATE OF CALIFORNIA        42011 4TH ST W                                                                                     LANCASTER           CA       93534        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16422             THE PEOPLE OF THE STATE OF CALIFORNIA        42011 4TH ST W                                                                                     LANCASTER           CA       93534        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16423             THE PLUMBERS CHOICE INC                      3655 E LA SALLE ST                                                                                 PHOENIX             AZ       85040        USA     TRADE PAYABLE                                                                        $32.30
16424             THE RECTOR AND VISITORS OF UVA               ALBERMARLE COUNTY 501 E JEFFERSON ST RM                                                            CHARLOTTESVILLE     VA       22902        USA     TRADE PAYABLE                                                                      $449.11
                                                               138
16425             THE RENOVATORS SUPPLY INC                    1 RIVER ST                                                                                         ERVING              MA       01344        USA     TRADE PAYABLE                                                                       $127.49
16426             THE SCOTT & FETZER CO                        P O BOX 5960                                                                                       CLEVELAND           OH       44193        USA     TRADE PAYABLE                                                                      $2,374.59
16427             THE SHERIFF OF SUFFOLK COUNTY                360 YAPHANK AVENUE SUITE IA                                                                        YAPHANK             NY       11980        USA     TRADE PAYABLE                                                                       $101.52
16428             THE SHERWIN-WILLIAMS CO                      CLEVELAND OH 44101                                                                                 CLEVELAND           OH       44101        USA     TRADE PAYABLE                                                                     $19,822.06
16429             THE SINGING MACHINE CO INC                                                                                                                                                                        TRADE PAYABLE                                                                     $15,698.50
16430             THE SOURCE FORCE                             6601 LYONS RD SUITE E 1                                                                            COCONUT CREEK       FL       33073        USA     TRADE PAYABLE                                                                       $213.89
16431             THE STATE COURT OF GWINNETT COUNTY           ANS LTR REQTHE STATE COURT O                                                                       LAWRENCEVILLE       GA       30046        USA     TRADE PAYABLE                                                                         $41.92
16432             THE TRUST ACCOUNT OF JAMES R                 11445 E VIA LINDA STE 2-610                                                                        SCOTTSDALE          AZ       85259        USA     TRADE PAYABLE                                                                          $1.56
16433             THE TV CHOPSHOP LLC                          5501 S CEDAR ST                                                                                    LANSING              MI      48910        USA     TRADE PAYABLE                                                                       $205.99
16434             THE TWISTER GROUP                            1547 BRANDON RD                                                                                    GLENVIEW            IL       60025        USA     TRADE PAYABLE                                                                       $914.72
16435             THE ULTIMATE SPORTS FAN                      300 PLEASANT GROVE ROAD STE 360                                                                    MT JULIET           TN       37122        USA     TRADE PAYABLE                                                                         $46.36



                                                                                                                                              Page 208 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                               Doc 20          Filed 01/18/19
                                                                                                                                       Schedule Entered            01/18/19
                                                                                                                                                E/F: Part 3 Question 1      00:55:49                Main Document                                                                                  Case Number: 18-23537
                                                                                                                                       Pg 849 of 1461




                                                                                                                                                                                                                                                      Contingent

                                                                                                                                                                                                                                                                   Unliquidated

                                                                                                                                                                                                                                                                                  Disputed
Row No. Account   Creditor's Name                            Address 1                                  Address 2                  Address 3         Address 4     City            State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                          Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                             Offset
                                                                                                                                                                                                                                                                                                             (Y/N)
16436             THE WRIGHT LAW FIRM LLC                    THE WRIGHT LAW FIRM LLC FRANCELLA M                                                                   ALBUQUERQUE     NM      87125        USA     TRADE PAYABLE                                                                        $10.18
                                                             WRIGHT ATTORNEY
16437             THEBIA HUDSON-HARVEY                       2708 DEBOUCHEL BLVD                                                                                   MERAUX          LA      70075        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
16438             THEFT-SOCORRO ABDO                         175 NW 1ST AVE                                                                                        MIAMI           FL      33128        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16439             THELMA & MELISSA PATRICK                   2570 BENTON DR                                                                                        JONESBORO       GA      30236        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
16440             THELMA STEVENS                             14602 GATEWOOD ROAD                                                                                   DEWITT          VA      23840        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
16441             THENO FRANK AND FLORENCE THENO             PHILADELPHIA CITY HALL                     CHESTNUT ST                                                PHILADELPHIA    PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16442             THEOBALD PEGGY SUE AND JERRY THEOBALD      155 NORTH MAIN STREET                                                                                 EDWARDSVILLE    IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16443             THEODORA BAILEY                            4320 BUFFALO STREET                                                                                   BEAUMONT        TX      77703        USA     INSURANCE CLAIMS     6/13/2018        X            X              X          UNDETERMINED
16444             THEODORE DUCKETT                           909 N DAY AVE                                                                                         ROCKFORD        IL      61101        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
16445             THERESA BOND-THORNTON                      671 DR MARTIN LUTHER KING BLVD                                                                        NEWARK          NJ      07107        USA     INSURANCE CLAIMS     12/23/2017       X            X              X          UNDETERMINED
16446             THERESA CAMMARATA                          200 KANE ST                                APT 404                                                    BALTIMORE       MD      21224        USA     INSURANCE CLAIMS     6/13/2015        X            X              X          UNDETERMINED
16447             THERESA CHILD                              37301 NORTH LAKESIDE DR                                                                               ELK             WA      99009        USA     INSURANCE CLAIMS     5/27/2018        X            X              X          UNDETERMINED
16448             THERESA CHORTANOFF                         6210 HUNTINGDON STREET                                                                                HARRISBURG      PA      17111        USA     INSURANCE CLAIMS     1/5/2017         X            X              X          UNDETERMINED
16449             THERESA CRAYTON-MCCLELLON                  124 MOONLIGHT ROAD                                                                                    MATTESON        IL      60443        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
16450             THERESA HILL                               PO BOX 1523                                                                                           MEAD            WA      99021        USA     INSURANCE CLAIMS     2/13/2018        X            X              X          UNDETERMINED
16451             THERESA HORVATH                            2313 WOODLAND PARK DR                                                                                 MANSFIELD       OH      44903-8585   USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
16452             THERESA KNIGHT                             4114 PINE BROOK WAY                                                                                   HOUSTON         TX      77059        USA     INSURANCE CLAIMS     7/27/2017        X            X              X          UNDETERMINED
16453             THERESA RANDALL                            131 N PLEASANT ST APTC                                                                                NORWALK         OH      44857        USA     TRADE PAYABLE                                                                      $140.23
16454             THERESA RODRIGUEZ                          3735 PATRICIAN CIR                                                                                    BOYNTON BEACH   FL      33436        USA     INSURANCE CLAIMS     2/3/2018         X            X              X          UNDETERMINED
16455             THERESA WENGSTROM                          6017 GILMERE DRIVE                                                                                    BROOK PARK      OH      44142        USA     INSURANCE CLAIMS     5/20/2018        X            X              X          UNDETERMINED
16456             THERESA WILLIAMS                           8141 FAIR OAKS BL APT 2                                                                               FAIR OAKS       CA      95608        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
16457             THERESE GOLD                               36 WEST MAPLE RD                                                                                      GREENLAWN       NY      11740        USA     INSURANCE CLAIMS     7/25/2017        X            X              X          UNDETERMINED
16458             THERESE JOHNS                              1121 S QUINN ST                                                                                       ARLINGTON       VA      22204        USA     INSURANCE CLAIMS     6/8/2018         X            X              X          UNDETERMINED
16459             THERESE JOHNS                              1121 S QUINN ST                                                                                       ARLINGTON       VA      22204        USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
16460             THERIAULT MARGUERITE INDIVIDUALLY AND AS   500 NORTH KING STREET                                                                                 WILMINGTON      DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATRIX FOR THE ESTATE OF CARL
                  THERIAULT DECEASED
16461             THERMOREGULATION ENGINEERING C                                                                                                                                                                TRADE PAYABLE                                                                      $356.24
16462             THERMWELL PRODUCTS CO INC                  P O BOX 18268                                                                                         NEWARK          NJ      07191        USA     TRADE PAYABLE                                                                     $2,185.68
16463             THIBODEAU REBECCA                          92 HIGHLAND AVENUE                                                                                    LEOMINSTER      MA      01453        USA     TRADE PAYABLE                                                                         $1.75
16464             THINKFOUNT STUDIOS LLC                     211 W MISSION RD F                                                                                    ALHAMBRA        CA      91801        USA     TRADE PAYABLE                                                                    $16,661.76
16465             THINOPTICS                                 155 ISLAND DRIVE                                                                                      PALO ALTO       CA      94301        USA     TRADE PAYABLE                                                                      $162.29
16466             THIRTY TWO ENTERPRISES                                                                                                                                                                        TRADE PAYABLE                                                                     $3,313.85
16467             THOM KELLY                                 7683 BIG CEDAR COURT                                                                                  FLORENCE        KY      41042        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
16468             THOMAS & ALICE CONOVER                     1961 93RD ST                                                                                          SOMERSET        WI      54025        USA     INSURANCE CLAIMS     6/16/2018        X            X              X          UNDETERMINED
16469             THOMAS & ANDREA BRAILEY                    1547 TRILOGY PARK DR                                                                                  HOSCHTON        GA      30548        USA     INSURANCE CLAIMS     11/26/2017       X            X              X          UNDETERMINED
16470             THOMAS & CHRISTINA WHIPPLE                 26 OAK STREET                                                                                         BLOOMFIELD      NJ      07003        USA     INSURANCE CLAIMS     12/17/2014       X            X              X          UNDETERMINED
16471             THOMAS & CLEMENTINE CAULFIELD              7951 MEADOW BEND LANE                                                                                 INDIANAPOLIS    IN      46259        USA     INSURANCE CLAIMS     6/5/2018         X            X              X          UNDETERMINED
16472             THOMAS & ELENA LINCOLN                     4257 SUMMER STAR LANE                                                                                 FORT WORTH      TX      76244        USA     INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
16473             THOMAS & PINKIE CROSS                      3113 FORSYTHE DRIVE                                                                                   HUNTSVILLE      AL      35810        USA     INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
16474             THOMAS & STACY FAWELL                      2204 NE 38TH AVENUE                                                                                   PORTLAND        OR      97212        USA     INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
16475             THOMAS A DAVIES LTD                        P O BOX 950                                                                                           FARGO           ND      58107        USA     TRADE PAYABLE                                                                        $37.69
16476             THOMAS AND CAROL CORR                      235 SAGO PALM RD                                                                                      VERO BEACH      FL      32963        USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
16477             THOMAS AND CHARLOTTE REESE                 10615 NE 92ND AVE                                                                                     VANCOUVER       WA      98662        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
16478             THOMAS AND MARY GREGGAIN                   327 PHIPPS STREET                                                                                     FORT ERIE       ON      L2A2V7               INSURANCE CLAIMS     10/13/2013       X            X              X          UNDETERMINED
16479             THOMAS ANGELA                              3560 WILLOWCREEK RD                                                                                   PORTAGE         IN      46368        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16480             THOMAS BAKER                               9901 WEST CALUSA CLUB DRIVE                                                                           MIAMI           FL      33186        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
16481             THOMAS BENDLE                              54 WALLING GROVE RD                                                                                   BUFORD          SC      29907        USA     INSURANCE CLAIMS     7/29/2018        X            X              X          UNDETERMINED
16482             THOMAS BLACK                               2320 HIGHWAY 341                                                                                      ROSSVILLE       GA      30741        USA     INSURANCE CLAIMS     8/6/2017         X            X              X          UNDETERMINED
16483             THOMAS BROOKS                              210 AMBLER ST                                                                                         YORKTOWN        VA      23690        USA     INSURANCE CLAIMS     11/11/2017       X            X              X          UNDETERMINED
16484             THOMAS BROWN                               3183 OLD CORNELIA HWY                                                                                 GAINESVILLE     GA      30507        USA     INSURANCE CLAIMS     7/31/2018        X            X              X          UNDETERMINED
16485             THOMAS BURLESS                             3805 W STREET SE                                                                                      WASHINGTON      DC      20020        USA     INSURANCE CLAIMS     8/13/2018                                                     $905.88
16486             THOMAS C PINTO OFFICER                     900 EDINBURG RD                                                                                       TRENTON         NJ      08690        USA     TRADE PAYABLE                                                                        $34.24
16487             THOMAS C PINTO OFFICER                     900 EDINBURG RD                                                                                       TRENTON         NJ      08690        USA     TRADE PAYABLE                                                                        $77.80
16488             THOMAS C PINTO OFFICER                     900 EDINBURG RD                                                                                       TRENTON         NJ      08690        USA     TRADE PAYABLE                                                                      $142.21
16489             THOMAS D POWERS                            STANDING CHAPTER 13 TRUSTEE P O BOX 1958                                                              MEMPHIS         TN      01958        USA     TRADE PAYABLE                                                                      $271.38

16490             THOMAS D POWERS                            STANDING CHAPTER 13 TRUSTEE P O BOX 1958                                                              MEMPHIS         TN      01958        USA     TRADE PAYABLE                                                                       $170.77

16491             THOMAS DAVIS                               140 S RENO ST                              APT 118                                                    LOS ANGELES     CA      90057        USA     INSURANCE CLAIMS     4/30/2017        X            X              X          UNDETERMINED
16492             THOMAS DYLAN R                             729 12 STARK STREET                                                                                   WAUSAU          WI      54403        USA     TRADE PAYABLE                                                                        $1.85
16493             THOMAS F FARRELL                           7807 E PEAKVIEW AVE SUITE 410                                                                         CENTENNIAL      CO      80111        USA     TRADE PAYABLE                                                                      $130.57
16494             THOMAS FORRISTELL                          8656 PENFIELD DRIVE                                                                                   NORTHFIELD      OH      44067        USA     TRADE PAYABLE                                                                      $152.93
16495             THOMAS GARY D                              7119 S 86TH ST APT 920                                                                                LA VISTA        NE      68128        USA     TRADE PAYABLE                                                                       $35.14
16496             THOMAS GLADYS                              2813 GRIFFIN AVE                                                                                      RICHMOND        VA      23222        USA     TRADE PAYABLE                                                                       $55.00
16497             THOMAS GUIDA                               1504 E BANK DR                                                                                        MARIETTA        GA      30068        USA     INSURANCE CLAIMS     3/16/2018        X            X              X          UNDETERMINED
16498             THOMAS HAGAN                               104 BEECH DRIVE                                                                                       HATBORO         PA      19040        USA     INSURANCE CLAIMS     6/26/2015        X            X              X          UNDETERMINED
16499             THOMAS HERRICK                             14406 EAST 40TH TERRACE SOUTH                                                                         INDEPENDENCE    MO      64055        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
16500             THOMAS HOCHWORTER                          8518 FAIRWAY BEND DRIVE                                                                               ESTERO          FL      33967        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
16501             THOMAS J WILSON CONSTRUCTION INC           1210 BLACKSNAKE RD                                                                                    STANLEY         NC      28164        USA     TRADE PAYABLE                                                                       $25.34
16502             THOMAS JAMES AND BEVERLY THOMAS            555 W HARRISON ST                                                                                     CHICAGO         IL      60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16503             THOMAS JEFF                                107 TEXAS ST                                                                                          LANCASTER       TX      75146        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16504             THOMAS JOHNSON                             2620 LINCOLN PARK DR                                                                                  CONWAY          SC      29526        USA     INSURANCE CLAIMS     4/28/2018        X            X              X          UNDETERMINED
16505             THOMAS KARROW                              4827 HOMESTEAD CT                                                                                     WOODBURY        MN      55125        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
16506             THOMAS KELLER JR                           421 LOYOLA AVE 402                                                                                    NEW ORLEANS     LA      70112        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16507             THOMAS KOSHY                               1217 WELLINGTON ST                                                                                    PHILADELPHIA    PA      19111        USA     INSURANCE CLAIMS     8/5/2018         X            X              X          UNDETERMINED
16508             THOMAS LANGLEY                             1200 GOLDEN MAPLE LANE                                                                                CHESTER         SC      29706        USA     INSURANCE CLAIMS     5/8/2018         X            X              X          UNDETERMINED
16509             THOMAS LIONEL S                            ST CLAIR COUNTY BUILDING                   10 PUBLIC SQUARE                                           BELLEVILLE      IL      62220        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16510             THOMAS LONNELL                             258 N HAMMES                                                                                          KANKAKEE        IL      60901        USA     TRADE PAYABLE                                                                      $209.64
16511             THOMAS MAURA M                             232 SIGOURNEY ST                                                                                      HARTFORD        CT      06105        USA     TRADE PAYABLE                                                                       $30.46
16512             THOMAS MCINTYRE                            5020 GADSEN DRIVE                                                                                     FAIRFAX         VA      22032        USA     INSURANCE CLAIMS     9/12/2017        X            X              X          UNDETERMINED
16513             THOMAS MICHAEL                             112 SHORT ST                                                                                          VICKBURG        MS      39180        USA     TRADE PAYABLE                                                                       $52.29
16514             THOMAS MILLER                              1216 N GOLD STREET                                                                                    WILSON          NC      27893        USA     INSURANCE CLAIMS     8/7/2012         X            X              X          UNDETERMINED
16515             THOMAS MILLER                              1216 N GOLD STREET                                                                                    WILSON          NC      27893        USA     INSURANCE CLAIMS     6/2/2017         X            X              X          UNDETERMINED
16516             THOMAS MINOTTI                             246 ASPETUCK TRAIL                                                                                    SHELTON         CT      06484        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
16517             THOMAS MORGAN                              6605 FERNVIEW RD                                                                                      LOUISVILLE      KY      40291        USA     TRADE PAYABLE                                                                       $51.15
16518             THOMAS MUNRO JR                            13075 SHUBERT ST                                                                                      MORENO VALLEY   CA      92555        USA     TRADE PAYABLE                                                                        $1.84


                                                                                                                                               Page 209 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                           Doc 20     Filed 01/18/19
                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                      E/F: Part 3 Question 1      00:55:49                   Main Document                                                                                   Case Number: 18-23537
                                                                                                                             Pg 850 of 1461




                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                           Address 1                              Address 2             Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                       (Y/N)
16519             THOMAS MURPHY                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
16520             THOMAS NAPIER                             8123 AMERICAN HOLLY ROAD                                                                     LORTON              VA      22079        USA     INSURANCE CLAIMS     6/4/2018         X            X              X          UNDETERMINED
16521             THOMAS NATHANIEL                          702 N MERRIMAN RD NONE                                                                       GEORGETOWN          SC      29440        USA     TRADE PAYABLE                                                                      $252.00
16522             THOMAS OCONNOR                            5349 W PAPRIKA LOOP                                                                          HOMOSASSA           FL      34448        USA     TRADE PAYABLE                                                                      $189.67
16523             THOMAS OTIS C JR AND CAROL                100 N CALVERT ST                                                                             BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16524             THOMAS P GORMAN                           THOMAS P GORMAN CHAPTER13TRUSTEE P O                                                         MEMPHIS             TN      381011553    USA     TRADE PAYABLE                                                                      $369.23
                                                            BOX1553
16525             THOMAS ROBERT AND MARK GRANATO AND        115 E WASHINGTON STREET                ROOM 102                                              BLOOMINGTON         IL      61702-2400 USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
                  BARBARA GRANATO
16526             THOMAS ROBERT L                           100 N CALVERT ST                                                                             BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16527             THOMAS ROBERT L                           100 N CALVERT ST                                                                             BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16528             THOMAS RONALD AND SANDRA THOMAS           1061 MAIN ST                                                                                 BRIDGEPORT          CT      06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16529             THOMAS RONALD D AND LINDA THOMAS HIS      100 N CALVERT ST                                                                             BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
16530             THOMAS SAMUEL J                                                                                                                                                                         PENDING LITIGATION                    X            X              X          UNDETERMINED
16531             THOMAS SHIRICA                            1780 S GLADES DR 20                                                                          NORTH MIAMI BEACH   FL      33162        USA     TRADE PAYABLE                                                                       $27.96
16532             THOMAS SMITH                              1304 RIBBLE                                                                                  MUNCIE              IN      47302        USA     INSURANCE CLAIMS     11/27/2015       X            X              X          UNDETERMINED
16533             THOMAS SMITH                              1304 RIBBLE                                                                                  MUNCIE              IN      47302        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
16534             THOMAS STEIN                              15101 INTERLACHEN DRIVE                UNIT 423                                              SILVER SPRING       MD      20906        USA     INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
16535             THOMAS STONE                              3076 MEADOW LANE NORTHEAST                                                                   WARREN              OH      44483        USA     INSURANCE CLAIMS     1/19/2018        X            X              X          UNDETERMINED
16536             THOMAS TEDDY AND JUDY THOMAS HIS WIFE     155 NORTH MAIN STREET                                                                        EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16537             THOMAS THOMPSON                           32 REGAL WAY                                                                                 CRANSTON            RI      02901        USA     INSURANCE CLAIMS     8/9/2016         X            X              X          UNDETERMINED
16538             THOMAS VOLPI                              203 HALIBUT CT                                                                               MAYSVILLE           NC      28555        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
16539             THOMAS WILLIAM G JR AND MARGARET          100 N CALVERT ST                                                                             BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16540             THOMAS WITT                               39 HILLCREST ROAD                                                                            MILL VALLEY         CA      94941        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
16541             THOMASBRIDGEMANTRACEY D ATTEN:            3605 LAUREL LANE                                                                             HAZEL CREST         IL      60429        USA     TRADE PAYABLE                                                                      $993.94
                  ARNOLDSC
16542             THOMPSON ALFRED                           100 N CALVERT ST                                                                             BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16543             THOMPSON DANDRE                           12012 FAIRWAY MANOR CT                                                                       UPPER MARLBORO      MD      20772        USA     TRADE PAYABLE                                                                        $0.91
16544             THOMPSON DANIEL INDIVIDUALLY AND AS       155 NORTH MAIN STREET                                                                        EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  PAMELA ODOM DECEASED
16545             THOMPSON DEBRA                            1217 W WARBLER STREET                                                                        SALT LAKE           UT      84123        USA     TRADE PAYABLE                                                                      $345.45
16546             THOMPSON JR; WILLIAM H AND JANET          100 N CALVERT ST                                                                             BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THOMPSON HIS WIFE
16547             THOMPSON LEONARD AND PEGGY                100 N CALVERT ST                                                                             BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16548             THOMPSON PAUL                             155 NORTH MAIN STREET                                                                        EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16549             THOMPSON SHIRLEY G ASO NEW YORK CENTRAL   5 DELAWARE AVE                                                                               BUFFALO             NY      14202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MUTUAL FIRE INSURANCE COMPANY
16550             THOMSON EUGENIA ASO NEW JERSEY                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MANUFACTURERS INSURANCE COMPANY
16551             THORNTON CHARLIE AND DEBRA THORNTON HIS                                                                                                                                                 PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
16552             THORNTON GARY AND JANET THORNTON HIS      100 N CALVERT ST                                                                             BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
16553             THORNTON RAYNA                            177 FAWN DR                                                                                  ATHENS              GA      30605        USA     TRADE PAYABLE                                                                       $33.47
16554             THORNTON SUE M AND RUSSELL WAYNE          500 NORTH KING STREET                                                                        WILMINGTON          DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THORNTON
16555             THREE STARS FASHION                       1096 NEWFOUND RD                                                                             LEICESTER           NC      28748        USA     TRADE PAYABLE                                                                   $330,044.17
16556             THRIFTY WHITE                             126 5TH ST N                                                                                 BRECKENRIDGE        MN      56520        USA     TRADE PAYABLE                                                                      $506.51
16557             THT BODY INTIMATES LLC                    501 E 89TH ST                                                                                BROOKLYN            NY      11236        USA     TRADE PAYABLE                                                                         $5.09
16558             THULE INC KAR RITE INTERNATIO             42 SILVERMINE ROAD                                                                           SEYMORE             CT      06483        USA     TRADE PAYABLE                                                                    $77,502.00
16559             THULE ORGANIZATION SOLUTIONS I                                                                                                                                                          TRADE PAYABLE                                                                        $12.09
16560             THURAIRAJAH CYNTHIA                       5076 TREMONT AVE                                                                             EGG HARBOR TWP      NJ      08234        USA     TRADE PAYABLE                                                                         $1.85
16561             THURMAN & AMY DANIELS                     1025 APACHE TRAIL                                                                            GOULDSBORO          PA      18424        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
16562             THURSTON MARK                             66 GIRARD AVE                                                                                NEWPORT             RI      02840        USA     TRADE PAYABLE                                                                      $269.87
16563             THY TRADING LLC                           122 MILL RD STE P1650                                                                        PHOENIXVILLE        PA      19460        USA     TRADE PAYABLE                                                                     $1,151.16
16564             TIA R GRENCZ                              4060 INDUSTRIAL DRIVE                                                                        HARRISON            MI      48625        USA     TRADE PAYABLE                                                                        $34.52
16565             TIANA MURRAY                              1444 N NEWPORT AVE                                                                           STOCKTON            CA      95205        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
16566             TIANJIN KANGLI ZEFANGYUAN                 10401 LANARK                                                                                 DETROIT             MI      48224        USA     TRADE PAYABLE                                                                     $8,586.50
16567             TIARA HUBBARD                             270 PINKNEY DRIVE                                                                            JASPER              AL      35501        USA     INSURANCE CLAIMS     8/27/2016        X            X              X          UNDETERMINED
16568             TIASHANA PHELPS                           3523 LOGAN AVE N                                                                             MINNEAPOLIS         MN      55412        USA     INSURANCE CLAIMS     6/22/2018        X            X              X          UNDETERMINED
16569             TIBLEZ BERHANE                            1230 HOLBROOK TERRACE NE               G01                                                   WASHINGTON          DC      20002        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
16570             TIDMORE MASHAY                            1920 N 18TH ST                                                                               MILWAUKEE           WI      53205        USA     TRADE PAYABLE                                                                         $5.00
16571             TIDWELL JOHN                              239 ALFREDA DRIVE                                                                            GADSDEN             AL      35901        USA     TRADE PAYABLE                                                                         $3.71
16572             TIE JOHN H AND MARYLIN TIE                60 CENTRE ST                                                                                 NEW YORK            NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16573             TIETJEN SR JOHN H AND BETTY ANNE          56 PATERSON ST                                                                               NEW BRUNSWICK       NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16574             TIFF HESTER                                                                                                                                                                             TRADE PAYABLE                                                                    $15,775.76
16575             TIFFANY COOK                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
16576             TIFFANY DODSON                            900 GUYTON SWAMP RD                                                                          CALHOUN             LA      71225        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
16577             TIFFANY HESTER                            PO BOX 138                                                                                   HAGAN               GA      30429        USA     TRADE PAYABLE                                                                      $752.81
16578             TIFFANY JOHNSON                           1625 CASTLE HEIGHTS                                                                          RUSSELL SPRINGS     KY      42642        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
16579             TIFFANY LONSDALE-HANDS                    635 12 BROADWAY ST                                                                           VENICE              CA      90291        USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
16580             TIFFANY PRAIRIE                           18 MADISON ST                                                                                PAWTUCKET           RI      02861        USA     INSURANCE CLAIMS     4/26/2018        X            X              X          UNDETERMINED
16581             TIFFIN MUNICIPAL COURT                    51 EAST MARKET ST STE 3                                                                      TIFFIN              OH      44883        USA     TRADE PAYABLE                                                                      $177.43
16582             TIFFIN MUNICIPAL COURT                    51 EAST MARKET ST STE 3                                                                      TIFFIN              OH      44883        USA     TRADE PAYABLE                                                                        $99.37
16583             TIGER MEDIA INC                           711 MONROE STREET 2                                                                          OREGON CITY         OR      97045-1901   USA     TRADE PAYABLE                                                                        $29.79
16584             TIGHE BERNARD AND PATRICIA TIGHE          PHILADELPHIA CITY HALL                 CHESTNUT ST                                           PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16585             TIGHE PATRICIA                            PHILADELPHIA CITY HALL                 CHESTNUT ST                                           PHILADELPHIA        PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16586             TIHESHA BRINKLEY                          402 COOK ST                                                                                  WENDELL             NC      27591        USA     INSURANCE CLAIMS     9/1/2016         X            X              X          UNDETERMINED
16587             TIJEN FITZPATRICK                         1 ARNOLD DR                                                                                  RAYNHAM             MA      02767        USA     INSURANCE CLAIMS     12/28/2016       X            X              X          UNDETERMINED
16588             TILGHMAN CORNELL SR AND MARY J TILGHMAN   100 N CALVERT ST                                                                             BALTIMORE           MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
16589             TILLINGHAST JUSTIN E                      209 E CRAIL CT                                                                               MIDDLETOWN          DE      19709        USA     TRADE PAYABLE                                                                       $76.96
16590             TIM & CAROLE WILLIAMS                     4456 PRATT LANE                                                                              FRANKLIN            TN      37064        USA     INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
16591             TIM & MARY O'NEILL                        101 N SHORE DRIVE W                                                                          CADILLAC            MI      49601        USA     INSURANCE CLAIMS     6/9/2017         X            X              X          UNDETERMINED
16592             TIM AND ROBIN HARWOOD                     4504 MORNING DOVE COURT                                                                      DENVER              NC      28207        USA     INSURANCE CLAIMS     6/26/2017        X            X              X          UNDETERMINED
16593             TIM BROWNING                              2 TEAKWOOD LN                                                                                BARNEGAT            NJ      08005        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED


                                                                                                                                     Page 210 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                               Doc 20   Filed 01/18/19
                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                         E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                Pg 851 of 1461




                                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                            Address 1                                  Address 2           Address 3         Address 4     City               State     Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                                           (Y/N)
16594             TIM HULL                                   5527 DUNMIRE DR                                                                                LAKE OSWEGO        OR        97035        USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
16595             TIM JAHNKE                                 601 CARLSON PKWY STE 1015A                                                                     MINNETONKA          MN       55305        USA     TRADE PAYABLE                                                                      $181.11
16596             TIM LANG                                   7100 ULMERTON                              LOT 2174                                            LARGO              FL        33771        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
16597             TIM LEE                                    46-154 KIOWAI STREET                                                                           KANEOHE            HI        96744        USA     INSURANCE CLAIMS     4/1/2016         X            X              X          UNDETERMINED
16598             TIM MILLER                                 10730 GRAELOCH ROAD                                                                            LAUREL             MD        20723        USA     INSURANCE CLAIMS     6/4/2018         X            X              X          UNDETERMINED
16599             TIM RADECKI                                                                                                                                                                                 TRADE PAYABLE                                                                      $291.76
16600             TIM SCHWARZ                                1206 COUNTRY PATH                                                                              SAN ANTONIO        TX        78216        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
16601             TIM TRUMAN CHAPTER 13 TRUSTEE              P O BOX 961076                                                                                 FORT WORTH         TX        76161        USA     TRADE PAYABLE                                                                        $53.00
16602             TIM WRIGHT                                 2330 VILLAGE DRIVE                                                                             OPELOUSAS          LA        70570        USA     INSURANCE CLAIMS     3/19/2018        X            X              X          UNDETERMINED
16603             TIMBERLAND A DIV JIT                       N850 COUNTY HWY CB                                                                             APPLETON           WI        54914        USA     TRADE PAYABLE                                                                    $47,558.46
16604             TIMELY BUYS LLC                            2207 CONCORD PIKE 516                                                                          WILMINGTON         DE        19803        USA     TRADE PAYABLE                                                                      $111.47
16605             TIMELY RAIN MUSICAL INSTR CO LTD           2711 LINCOLN STREET                                                                            MONROE             LA        71202        USA     TRADE PAYABLE                                                                    $72,984.74
16606             TIMEPIECE TRADING LLC                      6007 16TH AVENUE                                                                               BROOKLYN           NY        11204        USA     TRADE PAYABLE                                                                      $384.09
16607             TIMESDIAMOND                               231 WOODBERRY LANE                                                                             WINCHESTER         VA        22601        USA     TRADE PAYABLE                                                                        $35.15
16608             TIMEX CORPORATION                          PO BOX 310                                                                                     MIDDLEBURY         CT        06762        USA     TRADE PAYABLE                                                                    $32,081.21
16609             TIMEXCOM INC                               555 CHRISTIAN ROAD                                                                             MIDDLEBURY         CT        06762        USA     TRADE PAYABLE                                                                     $2,001.79
16610             TIMOTHY & JEWELL WINTERS                   116 HUNTING BAY DRIVE                                                                          CAPE CARTERET      NC        28584        USA     INSURANCE CLAIMS     5/15/2018        X            X              X          UNDETERMINED
16611             TIMOTHY & KATHLEEN LAWSON                  2040 BANBURY DR                                                                                CONWAY             SC        29527        USA     INSURANCE CLAIMS     12/28/2016       X            X              X          UNDETERMINED
16612             TIMOTHY & TAMMY HUNTT                      18 BARRINGTON WOODS BLVD                                                                       STAFFORD           VA        22556-5928   USA     INSURANCE CLAIMS     8/21/2013        X            X              X          UNDETERMINED
16613             TIMOTHY & TINA BYRNE                       5889 TINNIN ROAD                                                                               JACKSON            MS        39209        USA     INSURANCE CLAIMS     9/7/2017                                                     $4,252.36
16614             TIMOTHY A FISHER OBA 15899                 TIMOTHY A FISHER OBA 15899 FISHER&FISHER                                                       ULSA               OK        74137        USA     TRADE PAYABLE                                                                      $325.83
                                                             8177S HARVARD33
16615             TIMOTHY AND DEBORAH SHIFFER                15148 ROCK CREEK RD                                                                            SHASTA             CA        96087        USA     INSURANCE CLAIMS     5/2/2016         X            X              X          UNDETERMINED
16616             TIMOTHY COHAGEN                            10469 LANCASTER ST                                                                             HUNTLEY            IL        60142        USA     TRADE PAYABLE                                                                       $18.26
16617             TIMOTHY CONTE                              1845 S LAKE DRIVE                                                                              LAKE HARMONY       PA        18624        USA     INSURANCE CLAIMS     9/12/2017        X            X              X          UNDETERMINED
16618             TIMOTHY E BAXTER & ASSOCIATES              P O BOX 2669                                                                                   FARMINGTON HILLS   MI        48333        USA     TRADE PAYABLE                                                                      $195.19
16619             TIMOTHY GARVER                                                                                                                                                                              TRADE PAYABLE                                                                        $6.25
16620             TIMOTHY LENNOX                             4807 GOLF BLVD                             SUITE 171                                           SAINT PETERSBURG   FL        33709        USA     INSURANCE CLAIMS     6/5/2018         X            X              X          UNDETERMINED
16621             TIMOTHY MONAHAN                            84 BRENDAN AVE                                                                                 MASSAPEQUA PARK    NY        11762        USA     INSURANCE CLAIMS     5/29/2017        X            X              X          UNDETERMINED
16622             TIMOTHY PBUSS                              576 LAKEVIEW                                                                                   MANTENO            IL        60950        USA     TRADE PAYABLE                                                                      $194.16
16623             TIMOTHY RUSSELL                            176 JERRIE DALE DR                                                                             ANNISTON           AL        36201        USA     TRADE PAYABLE                                                                       $22.75
16624             TIMOTHY SMITH                              1305 N ANNIE GLIDDEN RD                                                                        DEKALB             IL        60115        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
16625             TINA & GARY KAUFMAN                        4142 FELIPE LN UNIT A                                                                          SIMI VALLEY        CA        93063        USA     INSURANCE CLAIMS     9/27/2017        X            X              X          UNDETERMINED
16626             TINA & JOHN WINTERS                        3407 POLLY DRIVE                                                                               CLARKSVILLE        TN        37042        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
16627             TINA AND WARREN KENZIE                     1608 MARKHAM LANE                                                                              SACRAMENTO         CA        95818        USA     INSURANCE CLAIMS     11/20/2017       X            X              X          UNDETERMINED
16628             TINA BALL                                  1192 SAND PIT ROAD                                                                             HICKORY            NC        28602        USA     INSURANCE CLAIMS     8/2/2018         X            X              X          UNDETERMINED
16629             TINA DALTON                                700 KENNEDY DR                                                                                 WILLARD            OH        44890        USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
16630             TINA VARGAS                                3291 FRUITLAND AVENUE SW                                                                       PALM BAY           FL        32908        USA     INSURANCE CLAIMS     9/2/2018         X            X              X          UNDETERMINED
16631             TINSLEY ANGELA                             3239 GULFPORT DR                                                                               BALTIMORE          MD        21225        USA     TRADE PAYABLE                                                                      $269.36
16632             TIPLER CARL E                              2300 LEWIS AVE APT 2                                                                           SIGNAL HILL        CA        90755        USA     TRADE PAYABLE                                                                      $326.80
16633             TIPPECANOE COUNTY CLERK                    COURTHOUSE 2ND FLOOR PO BOX 1665                                                               LAFAYETTE          IN        47901        USA     TRADE PAYABLE                                                                       $70.07
16634             TIPPECANOE SUPERIOR CT 1                   301 N MAIN STREET                                                                              LAFAYETTE          IN        47901        USA     TRADE PAYABLE                                                                      $161.07
16635             TIRRELL-WYSOCKI DAVID E PERSONAL           100 N CALVERT ST                                                                               BALTIMORE          MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF EUGENE J
                  WYSOCKI ET AL
16636             TISBERT CHRIS A                            81 BAKER STREET                                                                                WEST ROXBURY       MA        02132        USA     TRADE PAYABLE                                                                          $5.97
16637             TISHCHUK YEVDOKYA AND VIKTOR               516 3RD AVE                                                                                    SEATTLE            WA        98104        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16638             TITLE CASH OF ILLINOIS INC                 2933 18TH AVENUE SUITE                                                                         ROCK ISLAND        IL        61201        USA     TRADE PAYABLE                                                                       $156.33
16639             TJ MCNAIRY                                 1534 N MOORPARK RD                                                                             THOUSAND OAKS      CA        91360        USA     TRADE PAYABLE                                                                         $23.98
16640             TJ REARDON                                 4175 39TH ST N                                                                                 ARLINGTON          VA        22207        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
16641             TJ TIANXING KESHENG LTHR PROD COLTD        NO2 JIANSHE ROAD BAODI DISTRICT                                                                TIANJIN            TIANJIN   301200               TRADE PAYABLE                                                                  $4,887,177.22
16642             TLF PROPERTIES FUND LP                     PO BOX 742548                                                                                  LOS ANGELES        CA        90074-2548   USA     TRADE PAYABLE                                                                      $1,128.98
16643             TLZ TECHNOLOGIES                           2812 BROADWAY CENTER BLVD                                                                      BRANDON            FL        33510        USA     TRADE PAYABLE                                                                       $362.32
16644             TMAS LLC                                   3848 CENTENNIAL TRAIL                                                                          DULUTH             GA        30096        USA     TRADE PAYABLE                                                                         $35.45
16645             TMC MARKETING                              600 S SANDUSKY RD                                                                              SANDUSKY            MI       48471        USA     TRADE PAYABLE                                                                      $3,854.61
16646             TMT MARKETING LLC                          152 HARRINGTON RD                                                                              CLIFTON             NJ       07012        USA     TRADE PAYABLE                                                                       $175.74
16647             TN DEPT OF LABOR WORKFORCE DEVELOPMENT     220 FRENCH LANDING DR                                                                          NASHVILLE          TN        37243        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

16648             TNG PACIFIC LLC                            3913 SCHAEFER AVE                                                                              CHINO              CA        91710        USA     TRADE PAYABLE                                                                       $15.91
16649             TNT DEALS INC                              7734 W 99TH STREET                                                                             HICKORY HILLS      IL        60457        USA     TRADE PAYABLE                                                                       $44.21
16650             TNT FINANCIAL INC                          PO BOX 5767                                                                                    SAGINAW            MI        486030767    USA     TRADE PAYABLE                                                                       $77.43
16651             TOBE CARLOS-VALENTINO                      11 BRIGHT ST REAR APT                                                                          SAN FRANCISCO      CA        94132        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
16652             TOBEINSTYLE-COM INC                        301 E MARSHALL ST                                                                              SAN GABRIEL        CA        91776        USA     TRADE PAYABLE                                                                      $308.23
16653             TOBY L ROSEN TRUSTEE                       PO BOX 616                                                                                     MEMPHIS            TN        381010616    USA     TRADE PAYABLE                                                                      $115.38
16654             TOBY L ROSEN TRUSTEE                       PO BOX 616                                                                                     MEMPHIS            TN        381010616    USA     TRADE PAYABLE                                                                      $212.31
16655             TOBY TRUMAN                                118 MIDTOWN CT                                                                                 HENDERSONVILLE     TN        37075        USA     TRADE PAYABLE                                                                       $76.47
16656             TODAYS OFFICE FURNITURE LLC                120 E CHESTNUT ST                                                                              GARDEN CITY        KS        67846        USA     TRADE PAYABLE                                                                       $79.83
16657             TODD AND AMBER COPENHAVER                  UNKNOWN                                                                                        UNKNOWN            TN                     USA     INSURANCE CLAIMS     9/3/2017         X            X              X          UNDETERMINED
16658             TODD CAR TITLE INC                         MECHAM ASSOCIATES CHARTERED 7830                                                               PHOENIX            AZ        85021        USA     TRADE PAYABLE                                                                       $62.81
                                                             NORTH 23RD AVENUE
16659             TODD COPENHAVER                            UNKNOWN                                                                                        UNKNOWN            TN                     USA     INSURANCE CLAIMS     9/3/2017         X            X              X          UNDETERMINED
16660             TODD LORAINE                               3414 MILLS ST NONE                                                                             CARENCRO           LA        70520        USA     TRADE PAYABLE                                                                      $161.68
16661             TODD STEPHENSON                            BOX 1766                                                                                       POINT ROBERTS      WA        98281        USA     TRADE PAYABLE                                                                    $11,024.54
16662             TODD WAYNE D AND TODD KATHLEEN M           100 N CALVERT ST                                                                               BALTIMORE          MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16663             TODD WISE                                  104 THISTLEDOWN LN                                                                             MORGANTOWN         WV        26508        USA     INSURANCE CLAIMS     9/29/2014        X            X              X          UNDETERMINED
16664             TODD WORTHINGTON                           4732 SUMMERSET HILL LANE                                                                       RIVERVIEW          FL        33578        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
16665             TOILETTREE PRODUCTS                        41 ORCHARD STREET                                                                              RAMSEY             NJ        07446        USA     TRADE PAYABLE                                                                        $52.60
16666             TOKARSKI ALBERT                            100 N CALVERT ST                                                                               BALTIMORE          MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16667             TOL INC                                    26570 AGOURA RD                                                                                CALABASAS          CA        91302        USA     TRADE PAYABLE                                                                        $65.75
16668             TOLBERT ROBERT AND MARY JO                 1200 ONTARIO ST                                                                                CLEVELAND          OH        44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16669             TOLBERT SELLERSJUANITA                     125 LEROY                                                                                      RIVER ROUGE        MI        48218        USA     TRADE PAYABLE                                                                         $0.12
16670             TOLEDO MUNICIPAL COURT                     GARNISHMENT DEPARTMENT 555 N ERIE CIVIL                                                        TOLEDO             OH        43624        USA     TRADE PAYABLE                                                                      $202.11
                                                             DIVISION
16671             TOLEDO MUNICIPAL COURT                     GARNISHMENT DEPARTMENT 555 N ERIE CIVIL                                                        TOLEDO             OH        43624        USA     TRADE PAYABLE                                                                        $54.49
                                                             DIVISION
16672             TOLEDOREYES BERNARDO                       860 CAMINO LINDO                                                                               GOLETA             CA        93117        USA     TRADE PAYABLE                                                                        $28.90
16673             TOLENTINO AUSTIN                           237 AVENIDA MARGUARITA                                                                         OCEANSIDE          CA        92057        USA     TRADE PAYABLE                                                                       $378.28
16674             TOLIVER LASHONDA                           2002 TIMBERRIDGE DR                                                                            JONESBORO          AR        72401        USA     TRADE PAYABLE                                                                        $20.67


                                                                                                                                        Page 211 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                      18-23537-rdd                              Doc 20                    Filed 01/18/19
                                                                                                                                         Schedule Entered            01/18/19
                                                                                                                                                  E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                         Pg 852 of 1461




                                                                                                                                                                                                                                                             Contingent

                                                                                                                                                                                                                                                                          Unliquidated

                                                                                                                                                                                                                                                                                         Disputed
Row No. Account   Creditor's Name                     Address 1                                 Address 2                            Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                 Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                    Offset
                                                                                                                                                                                                                                                                                                                    (Y/N)
16675             TOLL PHYLLISANN AND WILLIAM         PHILADELPHIA CITY HALL                    CHESTNUT ST                                                          PHILADELPHIA         PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16676             TOM & GINAIA KELLY                  150 DAVENPORT LANDINGS RD                                                                                      DAVENPORT            CA      95017        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
16677             TOM CALLAHAN ASSOCIATES INC         17 POWERS STREET                                                                                               MILFORD              NH      03055        USA     TRADE PAYABLE                                                                   $195,062.37
16678             TOM KALYVAS                                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED
16679             TOM KOZLEK                          328 WASHINGTON ST                                                                                              BROOKLINE            MA      02445        USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
16680             TOM MEERS                           4208 OLD DOMINION DRIVE                                                                                        ARLINGTON            TX      76016        USA     INSURANCE CLAIMS     1/11/2018        X            X              X          UNDETERMINED
16681             TOM MIONE                           1722 MONTROSE BLVD                                                                                             HOUSTON              TX      77006        USA     TRADE PAYABLE                                                                        $18.70
16682             TOM PHILLIPS                        95569 MAGICIAN LAKE ROAD                                                                                       DOWAGIAC             MI      49047        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
16683             TOM SANTON                          8540 SW INDIAN HILL LANE                                                                                       BEAVERTON            OR      97008        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
16684             TOM VAUGHN CH 13 TRUSTEE            P O BOX 588                                                                                                    MEMPHIS              TN      381010588    USA     TRADE PAYABLE                                                                      $187.43
16685             TOM VAUGHN CH 13 TRUSTEE            P O BOX 588                                                                                                    MEMPHIS              TN      381010588    USA     TRADE PAYABLE                                                                      $477.89
16686             TOM VAUGHN CH 13 TRUSTEE            P O BOX 588                                                                                                    MEMPHIS              TN      381010588    USA     TRADE PAYABLE                                                                      $150.00
16687             TOM VAUGHN TRUSTEE                  P O BOX 588                                                                                                    MEMPHIS              TN      381010588    USA     TRADE PAYABLE                                                                      $153.00
16688             TOMAN JOHN                                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
16689             TOMAS SANCHEZ                       74 BLACK RD                               BOX 311                                                              TATUM                NM      88267        USA     INSURANCE CLAIMS     6/20/2015        X            X              X          UNDETERMINED
16690             TOMORRIE KNIGHTON                   2121 NW 21ST TERRACE                                                                                           FORT LAUDERDALE      FL      33316        USA     INSURANCE CLAIMS     7/21/2018        X            X              X          UNDETERMINED
16691             TOMSWARE USA                        4840 IRVINE BLVD 202 STE                                                                                       IRVINE                CA     92620        USA     TRADE PAYABLE                                                                        $77.15
16692             TONDA HOPKINS                       11880 PINE FOREST RD                                                                                           COPPER HILL          VA      24079        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
16693             TONERSWORLD INC                     18 PRAG BLVD                                                                                                   MONROE                NY     10950        USA     TRADE PAYABLE                                                                        $20.40
16694             TONI & DONALD POTTS                 2391 NUTWOOD PLACE                                                                                             MANTECA              CA      95336        USA     INSURANCE CLAIMS     3/28/2018        X            X              X          UNDETERMINED
16695             TONI LEEJAMES MAJCZEK               43 MILNOR TERRACE                                                                                              CROSSVILLE           TN      38558        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
16696             TONI POTTS                          2391 NUTWOOD PLACE                                                                                             MANTECA              CA      95836        USA     INSURANCE CLAIMS     4/7/2018         X            X              X          UNDETERMINED
16697             TONI WISCO                          PO BOX 612886                                                                                                  SAN JOSE             CA      95161        USA     INSURANCE CLAIMS     6/21/2017        X            X              X          UNDETERMINED
16698             TONIA GRECOL                        431 OLD GRIST MILL BLVD                                                                                        JOHNSON CITY         TN      37665        USA     INSURANCE CLAIMS     5/20/2018        X            X              X          UNDETERMINED
16699             TONIA PIERCE                        735 LACONIA BLVD                          APT 4                                                                LOS ANGELES          CA      90044        USA     INSURANCE CLAIMS     10/24/2016       X            X              X          UNDETERMINED
16700             TONIKA WASHINGTON                   100 CHELWOOD LANE                                                                                              SACRAMENTO           CA      95823        USA     INSURANCE CLAIMS     8/7/2018         X            X              X          UNDETERMINED
16701             TONY AND MATILDA OLIVARES           4001 COCHRAN STREET                                                                                            HOUSTON              TX      77009        USA     INSURANCE CLAIMS     7/4/2018         X            X              X          UNDETERMINED
16702             TONY CHONG                          7347 ETHEL AVENUE                                                                                              NORTH HOLLYWOOD      CA      91605        USA     TRADE PAYABLE                                                                      $774.08
16703             TONY HINES                          9349 MARGO COURT                                                                                               NORTH CHESTERFIELD   VA      23237        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
16704             TONY HUGGINS                        P O BOX 419                                                                                                    CARTERET             NJ      07008        USA     TRADE PAYABLE                                                                        $81.72
16705             TONY MORAN                          UNKNOWN                                                                                                        CHITTENDEN COUNTY    VT                   USA     INSURANCE CLAIMS     2/9/2016         X            X              X          UNDETERMINED
16706             TONY STEEN                          201 GEYER ROAD                                                                                                 SCOTTS VALLEY        CA      95066        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
16707             TONYA DOAK                          194 SHANNOCK VILLAGE ROAD                                                                                      SHANNOCK             RI      02875        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
16708             TONYA KENT                          PO BOX 2185                                                                                                    GARFIELD             NJ      07026        USA     INSURANCE CLAIMS     6/9/2018         X            X              X          UNDETERMINED
16709             TONYA KOEHLER                       5661 PEACOCK LANE                                                                                              RIVERSIDE            CA      92505        USA     INSURANCE CLAIMS     7/19/2016        X            X              X          UNDETERMINED
16710             TOO MANY AMPS DOT COM LLC           3220 PEPPER LANE                                                                                               LAS VEGAS             NV     89120        USA     TRADE PAYABLE                                                                        $70.65
16711             TOOKER CLIFTON AND TINA TOOKER      100 N CALVERT ST                                                                                               BALTIMORE            MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16712             TOOKES THERESA                      -1505 CARMEN PL                                                                                                WOODBRIDGE           VA      22193        USA     TRADE PAYABLE                                                                        $50.00
16713             TOOL SHACK                          840 N EUCLID ST                                                                                                ANAHEIM               CA     92801        USA     TRADE PAYABLE                                                                     $1,011.51
16714             TOOLRAGECOM                         36 SUMMER DR                                                                                                   DILLSBURG            PA      17019        USA     TRADE PAYABLE                                                                      $808.08
16715             TOOLS PLUS                          60 SCOTT ROAD                                                                                                  PROSPECT              CT     06712        USA     TRADE PAYABLE                                                                    $20,506.94
16716             TOOMEY NIAMH A                      15 GARDEN STREET                                                                                               AUBURN               MA      01501        USA     TRADE PAYABLE                                                                        $21.67
16717             TOONEY TOWN EARLY LE                200 E JOPPA ROAD 301 FRADKIN WEBER PA                                                                          TOWSON               MD      21286        USA     TRADE PAYABLE                                                                      $122.46
16718             TOP APEX ENTERPRISES LTD            UNIT 105FWING ON PLAZA                    62 MODY ROAD                                                         KOWLOON                                           TRADE PAYABLE                                                                     $8,205.77
16719             TOP LOWRIDER                        PO BOX 4011                                                                                                    ONTARIO              CA      91761        USA     TRADE PAYABLE                                                                      $111.32
16720             TOP ONE INTERNATIONAL CORP          14 BOND ST                                                                                                     GREAT NECK           NY      11021        USA     TRADE PAYABLE                                                                     $1,050.67
16721             TOP TIER II LLC DBA CEDAR RAPI                                                                                                                                                                       TRADE PAYABLE                                                                     $1,893.56
16722             TOPBUYBACK LLC                                                                                                                                                                                       TRADE PAYABLE                                                                     $1,002.54
16723             TOPPIN ROCHEL C                     3216 PARK AVE                                                                                                  SOUTH PLAINFIELD     NJ      07080        USA     TRADE PAYABLE                                                                         $3.62
16724             TOPS DRESS INC                      106B CAPITOLA DR                                                                                               DURHAM               NC      27713        USA     TRADE PAYABLE                                                                     $4,414.32
16725             TORIAN DIXON                                                                                                                                                                                         TRADE PAYABLE                                                                     $2,799.54
16726             TORIN INC                           4355 E BRICKELL STREET                                                                                         ONTARIO              CANADA 91761                 TRADE PAYABLE                                                                     $3,872.32

16727             TORIN INC                           4355 E BRICKELL STREET                                                                                         ONTARIO              CANADA 91761                 TRADE PAYABLE                                                                   $751,147.07

16728             TORIN VON JONES                     31 REGENT STREET                                                                                               SAN FRANCISCO        CA      94112        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
16729             TORLON JOETTA N                     2601 36TH AVE S APT 108                                                                                        FARGO                ND      58104        USA     TRADE PAYABLE                                                                        $35.72
16730             TORRES AMANDA                       112 PARK DRIVE                                                                                                 MIDDLETOWN           PA      17057        USA     TRADE PAYABLE                                                                         $6.74
16731             TORRES CLARISSA                     HC 02 BOX 12910                                                                                                SAN GERMAN           PR      00683        USA     TRADE PAYABLE                                                                         $1.42
16732             TORRES EDUARDO                      SABANA ABAJO SECTLA44 CC-115                                                                                   CAROLINA             PR      00983        USA     TRADE PAYABLE                                                                         $7.11
16733             TORRES FRANCHESKA L                 16 CASEY ROAD                                                                                                  CHARLTON             MA      01507        USA     TRADE PAYABLE                                                                        $47.33
16734             TORRES JEANNETH                     2519 NEW YORK AVE NW SP 67                                                                                     ALBUQUERQUE          NM      87104        USA     TRADE PAYABLE                                                                         $1.84
16735             TORRES JOSE AND ENEDA TORRES        1061 MAIN ST                                                                                                   BRIDGEPORT           CT      06604        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16736             TORRES LIMARIS                      ESTANCIAS DEL GOLF CLUB 739                                                                                    PONCE                PR      00730        USA     TRADE PAYABLE                                                                      $125.54
16737             TORRES RUBEN                        HC 02 BOX 7833                                                                                                 GUAYANILLA           PR      00656        USA     TRADE PAYABLE                                                                         $2.59
16738             TOTES ISOTONER CORPORATION          CINCINNATI OH 45263-3381                                                                                       CINCINNATI           OH      45263-3381   USA     TRADE PAYABLE                                                                   $338,924.75
16739             TOTOLY JAKE INC                     257 GRANDALE AVE                                                                                               KALISPELL            MT      59901-2108   USA     TRADE PAYABLE                                                                     $1,046.64
16740             TOUS RODRIGUEZ JOSE M               AVENDIA CARLOS E CHARDÓN                                                                                       SAN JUAN             PR      00918        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16741             TOUTER AISSATOU                     300 APPLECROSS DR                                                                                              GADSDEN              GA      30907        USA     TRADE PAYABLE                                                                         $1.12
16742             TOWN OF BRAINTREE                   90 POND STREET                                                                                                 BRAINTREE            MA      02184        USA     TRADE PAYABLE                                                                      $250.00
16743             TOWN OF HUDSONNH WATER UTILITY      PO BOX 9572                                                                                                    MANCHESTER           NH      03108-9572   USA     UTILITIES PAYABLE                                                                    $13.99
16744             TOWN OF MANCHESTER CT               PO BOX 150487                             CO COLLECTOR OF REVENUE                                              HARTFORD             CT      06115-0487   USA     UTILITIES PAYABLE                                                                  $651.68
16745             TOWN OF WATERTOWN NY                22867 CO RTE 67                                                                                                WATERTOWN            NY      13601        USA     UTILITIES PAYABLE                                                                  $220.00
16746             TOWNE MALL GALLERIA LLC             3461 TOWNE BLVD SUITE B-250                                                                                    FRANKLIN             OH      45005        USA     TRADE PAYABLE                                                                     $3,838.71
16747             TOWNE MALL LLC                      PO BOX 849553                                                                                                  LOS ANGELES          CA      90084-9553   USA     TRADE PAYABLE                                                                        $49.64
16748             TOWNESHELBY                         95-024 WAIHAU ST 10B                                                                                           MILILANI             HI      96789        USA     TRADE PAYABLE                                                                        $38.13
16749             TOWNSON MARY I                      CHAPTER 13 TRUSTEE SUITE 2700 EQUITABLE                                                                        ATLANTA              G       30303                TRADE PAYABLE                                                                        $92.31
                                                      BLDG 100
16750             TOY JACQUESE                        5055 W GLADYS                                                                                                  CHICAGO              IL      60644        USA     TRADE PAYABLE                                                                         $40.28
16751             TOY WOODS BD CO LTD                 SECTOR 4 PLOT NO 31 CEPZ                                                                                       CHITTAGONG                                        TRADE PAYABLE                                                                  $1,370,114.30
16752             TOY2U MANUFACTORY COMPANY LIMITED   STE 5115FCHINACHEM GOLDEN PLAZA           77 MODY RDTSIMSHATSUI EAST                                           KOWLOON              HONGK                        TRADE PAYABLE                                                                   $179,810.54
                                                                                                                                                                                          ONG
16753             TOYNK TOYS                          2249 WINDSOR CT                                                                                                ADDISON              IL      60101        USA     TRADE PAYABLE                                                                     $5,805.23
16754             TP MEYERS INC                       8910 RESEARCH BLVD                                                                                              AUSTIN               TX     78758        USA     TRADE PAYABLE                                                                        $12.27
16755             TR WHOLESALE SOLUTIONS LLC          7101 VORDEN PKWY                                                                                               SOUTH BEND           IN      46628        USA     TRADE PAYABLE                                                                    $61,711.72
16756             TRACEE BRITTON                      235 MADISION BLVD                                                                                              MADISION             TN      37115        USA     INSURANCE CLAIMS     6/18/2015        X            X              X          UNDETERMINED
16757             TRACEY ANN GORDON                   86 HALSEY ST APT 2H                                                                                            BROOKLYN             NY      11216        USA     TRADE PAYABLE                                                                      $210.71
16758             TRACEY DELAROSA MONREAL             5541 NE 72ND AVE                          UNIT 61                                                              PORTLAND             OR      97218        USA     INSURANCE CLAIMS     3/15/2018        X            X              X          UNDETERMINED


                                                                                                                                                 Page 212 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                          18-23537-rdd                              Doc 20                  Filed 01/18/19
                                                                                                                                           Schedule Entered            01/18/19
                                                                                                                                                    E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                  Case Number: 18-23537
                                                                                                                                           Pg 853 of 1461




                                                                                                                                                                                                                                                              Contingent

                                                                                                                                                                                                                                                                           Unliquidated

                                                                                                                                                                                                                                                                                          Disputed
Row No. Account   Creditor's Name                         Address 1                                 Address 2                          Address 3         Address 4     City                State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                  Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                     Offset
                                                                                                                                                                                                                                                                                                                     (Y/N)
16759             TRACEY STITES                           34 SHERBROOKE DR                                                                                             FLORHAM PARK        NJ      07932        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
16760             TRACEY STUENES                          1934 MIDLAND ROAD                                                                                            BALTIMORE           MD      21222        USA     INSURANCE CLAIMS     4/4/2018         X            X              X          UNDETERMINED
16761             TRACI HODGES                            11482 PINEVIEW CROSSING DRIVE                                                                                MARYLAND HEIGHTS    MO      63043        USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
16762             TRACIE MATHIS                           66 CR 6680                                                                                                   SALEM               MO      65560        USA     INSURANCE CLAIMS     3/8/2011                                                     $2,500.00
16763             TRACK TRADING                           10203 B METROPOLITAN DR                                                                                      AUSTIN              TX      78758        USA     TRADE PAYABLE                                                                      $849.70
16764             TRACOGNA DIANA                          155 NORTH MAIN STREET                                                                                        EDWARDSVILLE        IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16765             TRACY & JAMES FOGARTY                   14 OLD ROLLING BROOK ROAD                                                                                    MOUNT CISCO         NY      10549        USA     INSURANCE CLAIMS     6/19/2018        X            X              X          UNDETERMINED
16766             TRACY & JAMES MARTINELLI                195 MASTERS DRIVE                                                                                            POTTSTOWN           PA      19464        USA     INSURANCE CLAIMS     4/5/2018         X            X              X          UNDETERMINED
16767             TRACY BREED N                           16677 BENNETT CT                                                                                             RIDGE               MD      20680        USA     TRADE PAYABLE                                                                         $9.34
16768             TRACY HAYNES                            4839 CHAPPELLE CT                                                                                            MARIETTA            GA      30066        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
16769             TRACY HAYNES                            4839 CHAPPELLE CT                                                                                            MARIETTA            GA      30066        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
16770             TRACY HIATT                             1500 PINECROFT RD 401                                                                                        GREENSBORO          NC      27407        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16771             TRACY LASSEIGNE                         125 REYNOLDS STREET                                                                                          NEW IBERIA          LA      70560        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
16772             TRACY MONTEFORTE                        2617 NORTHBANK ROAD                                                                                          MCKINLEYVILLE       CA      95519        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
16773             TRADECOZONE                             13628 INGLEWOOD AVE                                                                                          HAWTHORNE           CA      90250        USA     TRADE PAYABLE                                                                      $976.04
16774             TRADEMARK GAMES INC                     5401 BAUMHART ROAD                                                                                           LORAIN              OH      44053        USA     TRADE PAYABLE                                                                        $80.25
16775             TRADEMARK PRODUCTS                      104 SPENCER 5 B                                                                                              BROOKLYN            NY      11205        USA     TRADE PAYABLE                                                                      $206.70
16776             TRADEMYGUN INC                          6485 MERCHANTS DR                                                                                            LAOTTO              IN      46763        USA     TRADE PAYABLE                                                                      $380.87
16777             TRADEWINDS GEAR                         6441 BONNY OAKS DR SUITE G                                                                                   CHATTANOOGA          TN     37416        USA     TRADE PAYABLE                                                                        $38.21
16778             TRAINZCOM                               2740 FAITH INDUSTRIAL DRIVE                                                                                  BUFORD              GA      30518        USA     TRADE PAYABLE                                                                     $1,109.44
16779             TRAN HUNG N                             2811 GLAUSER DRIVE                                                                                           SAN JOSE            CA      95133        USA     TRADE PAYABLE                                                                         $5.99
16780             TRAN QUOC                               723 OSAGE DR                                                                                                 FORT WALTON BEACH   FL      32547        USA     TRADE PAYABLE                                                                     $1,299.43
16781             TRAN TUNG T                             203 W ROCKLAND ST                                                                                            PHILADELPHIA        PA      19120        USA     TRADE PAYABLE                                                                         $2.31
16782             TRANSACTUAL SYSTEMS INC                 3700 LAWNDALE LN N                                                                                           PLYMOUTH             MN     55446        USA     TRADE PAYABLE                                                                        $65.55
16783             TRANSFORM PARTNERS LLC                  12113 KIRKHAM ROAD                                                                                           POWAY               CA      92064        USA     TRADE PAYABLE                                                                      $118.78
16784             TRANSWORLD SYSTEMS INC                  PO BOX 15110 ATTN417                                                                                         WILMINGTON          DE      19850        USA     TRADE PAYABLE                                                                        $26.85
16785             TRANSWORLD SYSTEMS INC                  PO BOX 15110 ATTN417                                                                                         WILMINGTON          DE      19850        USA     TRADE PAYABLE                                                                        $69.05
16786             TRAVELERS CHOICE TRAVELWARE             CITY OF INDUSTRY CA 91746-1511                                                                               CITY OF INDUSTRY     CA     91746-1511   USA     TRADE PAYABLE                                                                     $1,410.70
16787             TRAVERS TOOL CO INC                     128-15 26TH AVE                                                                                              FLUSHING            NY      11354        USA     TRADE PAYABLE                                                                     $4,451.52
16788             TRAVIS COLEMAN                          44477 STATE HIGHWAY 225                                                                                      BAY MINETTE         AL      36507        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
16789             TRAVIS GRAVITT                          13422 SOUTH BALTIMORE AVENUE                                                                                 CHICAGO             IL      60633        USA     INSURANCE CLAIMS     4/26/2018        X            X              X          UNDETERMINED
16790             TRAVIS RUSH                             100 TWISTED PINE DR                                                                                          GRANTS PASS         OR      97527        USA     TRADE PAYABLE                                                                      $615.44
16791             TRAVIS SIMPKINS                         3701 KOPPERS ST                                                                                              BALTIMORE           MD      21227        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16792             TRAVISLAURA BOUNDS                      3439 G ROAD                                                                                                  CLIFTON             CO      81520        USA     INSURANCE CLAIMS     7/10/2018        X            X              X          UNDETERMINED
16793             TREAD LIFE FITNESS                      1351 TANDEM AVE NE                                                                                           SALEM               OR      97301        USA     TRADE PAYABLE                                                                        $60.80
16794             TREADWAY CHARLES R                      1200 ONTARIO ST                                                                                              CLEVELAND           OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16795             TREASURER CITY OF CHARLOTTESVI          JENNIFER J BROWN TREASURER P O BOX 9048                                                                      CHARLOTTESVILLE     VA      22906        USA     TRADE PAYABLE                                                                      $141.65

16796             TREASURER CITY OF CHARLOTTESVI          JENNIFER J BROWN TREASURER P O BOX 9048                                                                      CHARLOTTESVILLE     VA      22906        USA     TRADE PAYABLE                                                                       $235.62

16797             TREASURER OF ALAMEDA COUNTY             DISTRICT ATTORNEYS OFFICE FSPO BOX 2072                                                                      OAKLAND           CA        94604        USA     TRADE PAYABLE                                                                        $46.20
16798             TREASURER OF ORANGE COUNTY              PO BOX 469                                                                                                   ORANGE            VA        22960        USA     TRADE PAYABLE                                                                      $350.01
16799             TREATOL SHAROL                          204 KENMONT DR NONE                                                                                          HOLLY SPRINGS     NC        27540        USA     TRADE PAYABLE                                                                        $42.37
16800             TREJO FATIMA                            479 WOODLAWN AVE                                                                                             CHULA VISTA       CA        91910        USA     TRADE PAYABLE                                                                         $1.83
16801             TREMELLE GREEN                          2515 ART ST                                                                                                  NEW ORLEANS       LA        70117        USA     INSURANCE CLAIMS     7/12/2017        X            X              X          UNDETERMINED
16802             TREMONT LENDING                         PO BOX 82                                                                                                    FINLEY            CA        95435        USA     TRADE PAYABLE                                                                        $91.83
16803             TREND HIVE PARTNERS CHINA LTD           5F QUEWEI MANSION B BLDG                  FU YU RD NO5 FUMIN INDUSTRY DIST                                   SHENZHEN PINGHU   GUANG     518111               TRADE PAYABLE                                                                   $815,425.52
                                                                                                                                                                                         DONG
16804             TRENDSETTER TRADING                     5 WILSON LANE                                                                                                MONMOUTH JUNCTION NJ        08852        USA     TRADE PAYABLE                                                                        $33.98

16805             TRENDY DAYS                             2511 FRIEDLAND PLACE                                                                                         RALEIGH             NC      27617        USA     TRADE PAYABLE                                                                        $22.08
16806             TRENT & ALISON FISHER                   111 FORESTVIEW LANE                                                                                          AURORA              IL      60502        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
16807             TRESSLERHOLLEY M                        127 PAGE AVE                                                                                                 JOHNSON CITY        TN      37601        USA     TRADE PAYABLE                                                                      $127.92
16808             TRESTON NICHOLAS J                      25 HANOVER STREET                                                                                            FLORAL PARK         NY      11001        USA     TRADE PAYABLE                                                                      $223.78
16809             TREVOR BRIGHT                           728 NORTH 195TH PLACE                                                                                        OWASSO              OK      74055        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
16810             TREVOR GROSHOLZ                                                                                                                                                                                       PENDING LITIGATION                    X            X              X          UNDETERMINED
16811             TRI COASTAL DESIGN GROUP                40 HARRY SHUPE BOULEVARD                                                                                     WHARTON             NJ      07885        USA     TRADE PAYABLE                                                                   $433,085.13
16812             TRI GREAT INTERNATIONAL LTD             OOO                                                                                                          OOO                 IL      60449        USA     TRADE PAYABLE                                                                   $181,601.80
16813             TRI STATE CAMERA                        150 SULLIVAN ST                                                                                              BROOKLYN            NY      11231        USA     TRADE PAYABLE                                                                   $258,298.91
16814             TRIANGLE HOME FASHIONS                  9A NICHOLAS COURT                                                                                            DAYTON              NJ      08810        USA     TRADE PAYABLE                                                                     $2,375.32
16815             TRIBALIST LTD                           ARGYLE INDUSTRIAL ESTATE APPIN RD                                                                            BIRKENHEAD           NY     10001        USA     TRADE PAYABLE                                                                      $520.14
16816             TRICAM INDUSTRIES INC                                                                                                                                                                                 TRADE PAYABLE                                                                     $3,375.00
16817             TRICIA WAKULIK                          2 LYNFORDROOMS                                                                                               NEWARK              DE      19713        USA     INSURANCE CLAIMS     6/14/2015        X            X              X          UNDETERMINED
16818             TRICOCHE JORDAN                         112 CASHMERE DRIVE                                                                                           GREENVILLE          SC      29605        USA     TRADE PAYABLE                                                                        $10.84
16819             TRIGO MARYLOU                           1000 GUADALUPE                            4TH FLOOR                                                          AUSTIN              TX      78701        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16820             TRILLION DESIGNS INC                    TRILLION DESIGNS INC                                                                                         CARY                 NC     27519        USA     TRADE PAYABLE                                                                      $383.06
16821             TRIMFOOT COMPANY LLC                    115 TRIMFOOT TERRACE                                                                                         FARMINGTON          MO      63640        USA     TRADE PAYABLE                                                                    $21,192.15
16822             TRINA A OWENS                           642 PARADISE WAY NATIONALCITY                                                                                CALIFORNIA          CA      91950        USA     TRADE PAYABLE                                                                      $337.50
16823             TRINA OSTROV                            440 WALNUT STREET                                                                                            ARROYO GRANDE       CA      93420        USA     LITIGATION           8/31/2018                                                    $2,000.00
16824             TRINETTE THOMAS                         2508 14TH STREET                                                                                             LAKE CHARLES        LA      70601        USA     INSURANCE CLAIMS     8/12/2018                                                    $1,245.66
16825             TRINIDAD IBARRA                         808 STANLEY AVE                                                                                              LAS VEGAS           NV      89030        USA     INSURANCE CLAIMS     12/14/2015                                                   $6,500.00
16826             TRINITY ANNAN                           UNKNOWN                                                                                                      UNKNOWN             TN                   USA     INSURANCE CLAIMS     1/7/2015         X            X              X          UNDETERMINED
16827             TRINITY KIRKLAND                        6121 ROE STREET                                                                                              CINCINNATI          OH      45227        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
16828             TRINITY PARFUM INC                      2500 PLAZA 5 25TH FLOOR                                                                                      JERSEY CITY         NJ      07311        USA     TRADE PAYABLE                                                                        $12.74
16829             TRISTA BAKER                            PO BOX 5825                                                                                                  BURLINGTON          VT      05402        USA     INSURANCE CLAIMS     10/22/2016       X            X              X          UNDETERMINED
16830             TRISTAR PRODUCTS INC                    720 CENTRE AVE                                                                                               READING             PA      19601        USA     TRADE PAYABLE                                                                    $19,552.52
16831             TRI-STATE DEVELOPMENT LLC               SAGINAW MI 48603                                                                                             SAGINAW              MI     48603        USA     TRADE PAYABLE                                                                      $602.99
16832             TRITON PRODUCTS LLC                     30700 CARTER ST STE D                                                                                        SOLON               OH      44139        USA     TRADE PAYABLE                                                                     $1,347.28
16833             TRIWAY CORPORATION                      6701 NW 84 AVENUE                                                                                            MIAMI                FL     33166        USA     TRADE PAYABLE                                                                        $81.99
16834             TROIANO ANTHONY A AND THERESA TROIANO   60 CENTRE ST                                                                                                 NEW YORK            NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16835             TROMBLEY ROBERT L AND DEBORAH E         250 BENEFIT ST                                                                                               PROVIDENCE          RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  TROMBLEY
16836             TROPICAL ESSENCE LLC                    6923 NARCOOSSEE RD STE 619                                                                                   ORLANDO             FL      32822        USA     TRADE PAYABLE                                                                      $984.50
16837             TROTMAN KURT                            902 SEMORAN PARK DRIVE                                                                                       WINTER PARK         FL      32792        USA     TRADE PAYABLE                                                                      $191.72
16838             TROTT RECOVERY SERVICES PLLC            PO BOX 2960                                                                                                  FARMINGTON          MI      48333        USA     TRADE PAYABLE                                                                      $193.69
16839             TROY & ELIZABETH WARRINER               7222 EAST 87TH ST                                                                                            TULSA               OK      74133        USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
16840             TRUCKEE MEADOWS WATER AUTHORITY AZ      PO BOX 70002                                                                                                 PRESCOTT            AZ      86304-7002   USA     UTILITIES PAYABLE                                                                     $5.62
16841             TRUE NATURAL GAS                        PO BOX 530812                             SEDC                                                               ATLANTA             GA      30353-0812   USA     UTILITIES PAYABLE                                                                 $6,582.00


                                                                                                                                                   Page 213 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                          Doc 20     Filed 01/18/19
                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                      E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                             Pg 854 of 1461




                                                                                                                                                                                                                                               Contingent

                                                                                                                                                                                                                                                            Unliquidated

                                                                                                                                                                                                                                                                           Disputed
Row No. Account   Creditor's Name                            Address 1                             Address 2             Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                   Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                      Offset
                                                                                                                                                                                                                                                                                                      (Y/N)
16842             TRUONG AND TAMMY NGUYEN AND VU             241 W TULIP TREE AVE                                                                        ORANGE             CA      92865-1090   USA     INSURANCE CLAIMS     5/5/2018         X            X              X          UNDETERMINED
16843             TRUONG JIMMY C                             8316 ARROYO VISTA DR                                                                        SACRAMENTO         CA      95823        USA     TRADE PAYABLE                                                                      $158.45
16844             TRUPPELLI ROSS A                           72330 SOMMERSET DR                                                                          PALM DESERT        CA      92260        USA     TRADE PAYABLE                                                                         $4.56
16845             TRUST ACCOUNT OF KENNETH CULLI             PO BOX 303                                                                                  NEW GRETNA         NJ      08224        USA     TRADE PAYABLE                                                                      $123.32
16846             TRUST ACCOUNT OF KENNON JENKIN             PO BOX 781                                                                                  MT HOLLY           NJ      08060        USA     TRADE PAYABLE                                                                         $0.39
16847             TRUST ACCOUNT OF LESHAUN CADDY             PO BOX 536                                                                                  MT HOLLY           NJ      08060        USA     TRADE PAYABLE                                                                        $59.95
16848             TRUST ACCOUNT OF LESHAUN GADDY             P O BOX 3197                                                                                TRENTON            NJ      08619        USA     TRADE PAYABLE                                                                        $90.13
16849             TRUSTEES OF ESTATE OF BERNICE              PO BOX 1300-WINDWARD MALL MSC61333                                                          HONOLULU           HI      96807-1300   USA     TRADE PAYABLE                                                                     $5,330.87
16850             TRUSTMARK JEWELERS LLC                     550 FIRST COLONIAL ROAD STE 311                                                             VIRGINIA BEACH     VA      23451        USA     TRADE PAYABLE                                                                      $287.73
16851             TSAC CO NCO FINANCIAL SYSTEMS              TENNESSEE STUDENT ASSISTANCE                                                                WILMINGTON         DE      19850        USA     TRADE PAYABLE                                                                      $106.19
                                                             CCONCOFINANCIALSYSTEMS INC P0
16852             TSARNAS DROSOS R                           1200 ONTARIO ST                                                                             CLEVELAND          OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16853             TSE KACHUN                                 21410 EMERALD DR                                                                            GERMANTOWN         MD      20876        USA     TRADE PAYABLE                                                                        $82.96
16854             TSE ULDINE                                 22 GREENBROOK RD                                                                            HYDE PARK          MA      02136        USA     TRADE PAYABLE                                                                        $90.71
16855             TSEDAL NOEL                                1200 CITRUS AVENUE                                                                          LOS ANGELES        CA      90019        USA     INSURANCE CLAIMS     6/28/2016        X            X              X          UNDETERMINED
16856             TSRA CLOTHING INC                          1200 S BRAND BLVD 185                                                                       GLENDALE           CA      91204        USA     TRADE PAYABLE                                                                      $242.37
16857             TTS PRODUCTS                               2822 E OLYMPIC BLVD                                                                         LOS ANGELES        CA      90023        USA     TRADE PAYABLE                                                                     $2,193.21
16858             TUAN DINH                                                                                                                                                                              TRADE PAYABLE                                                                    $16,702.04
16859             TUAN DINH                                                                                                                                                                              TRADE PAYABLE                                                                    $13,642.79
16860             TUAN DINH                                                                                                                                                                              TRADE PAYABLE                                                                     $8,522.03
16861             TUAZON NESTOR V JR                         5124 MULLIGAN CT                                                                            RICHMOND           CA      94806        USA     TRADE PAYABLE                                                                         $1.83
16862             TUBBS SAMUEL W                             372 BLOSSOM TREE DRIVE                                                                      ANNAPOLIS          MD      21409        USA     TRADE PAYABLE                                                                        $28.65
16863             TUCCI FRANK AND JOYCE TUCCI HW             PHILADELPHIA CITY HALL                CHESTNUT ST                                           PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16864             TUCKER MYRTLE A                            104 TUCKER RD                                                                               CRAWFORD           MS      39743        USA     TRADE PAYABLE                                                                         $0.04
16865             TUCKER RAKISH T                            611 PINEVIEW DR APT C2                                                                      VALDOSTA           GA      31602        USA     TRADE PAYABLE                                                                        $31.39
16866             TUCKER SUSAN                               155 NORTH MAIN STREET                                                                       EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16867             TUCKER TAMIKA                              726 BLOOM AVE                                                                               CHESAPEAKE         VA      23325        USA     TRADE PAYABLE                                                                         $1.85
16868             TUCKER WILLIAM AND PATRICIA TUCKER         155 NORTH MAIN STREET                                                                       EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16869             TUILAGI JOSEPHINE                          416 AVENIDA ABETOS                                                                          SAN JOSE           CA      95123        USA     TRADE PAYABLE                                                                      $244.06
16870             TUITT EUNICE                               851 GRAND CONCOURSE 111                                                                     BRONX              NY      10451        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16871             TULARE COUNTY DCSS                         PO BOX 60000 FILE NO 52110                                                                  SAN FRANCISCO      CA      941602110    USA     TRADE PAYABLE                                                                        $97.07
16872             TUNDRA SPECIALTIES INC                     3825 WALNUT ST                                                                              BOULDER            CO      80301        USA     TRADE PAYABLE                                                                     $5,605.98
16873             TUNG NGUYEN                                9502 GALVIN AVENUE                                                                          SAN DIEGO          CA      92126        USA     INSURANCE CLAIMS     9/8/2018         X            X              X          UNDETERMINED
16874             TUPELO WATER & LIGHT DEPT                  PO BOX 588                                                                                  TUPELO             MS      38802-0588   USA     UTILITIES PAYABLE                                                                    $50.05
16875             TURIENTINE LILLIE                          3132 SOUTH YONKERS STREET                                                                   BLOOMINGTON        IN      47403        USA     TRADE PAYABLE                                                                         $6.40
16876             TURNER ARICHIA                             5330 WINDMILL PKWY                                                                          EVANS              GA      30809        USA     TRADE PAYABLE                                                                      $209.40
16877             TURNER PURY                                111 EAGLE ST REAR                                                                           WILLIAMSVILLE      NY      14221        USA     TRADE PAYABLE                                                                         $3.69
16878             TURNER ROBERT L                            100 N CALVERT ST                                                                            BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16879             TURNOCK CHARLES H AND JUDITH TURNOCK HIS   PHILADELPHIA CITY HALL                CHESTNUT ST                                           PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
16880             TURNQUIST KATHLEEN AND JERRY TURNQUIST     155 NORTH MAIN STREET                                                                       EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16881             TURPYN JR; ELMER AND NORENE TURPYN         PHILADELPHIA CITY HALL                CHESTNUT ST                                           PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16882             TUS DANIEL                                 1500 MAYBROOK DR                                                                            MAYWOOD            IL      60153        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16883             TUSCALOOSA CLK OF COURT                    714 GREENSBORO AVE                                                                          TUSCALOOSA         AL      35401        USA     TRADE PAYABLE                                                                      $158.15
16884             TUSHAR PATEL                               1252 REMINGTON ROAD UNIT A                                                                  SCHAUMBURG         IL      60173        USA     TRADE PAYABLE                                                                     $1,275.71
16885             TUTAY CARMELO JR                           36 ROBAT STR                                                                                MONGMONG           GU      11845        USA     TRADE PAYABLE                                                                        $13.92
16886             TUTTLE CROSSING ASSOCIATES LLC             PO BOX 404561                                                                               ATLANTA            GA      30384-4561   USA     UTILITIES PAYABLE                                                                 $1,956.69
16887             TUXEDO WAREHOUSE INC                       216 12TH AVE S                                                                              NAMPA              ID      83651        USA     TRADE PAYABLE                                                                     $6,996.66
16888             TUXGEAR INC                                1270 E FAIRVIEW AVE STE 120                                                                 MERIDIAN           ID      83642        USA     TRADE PAYABLE                                                                     $5,845.47
16889             TWIN SISTERS PRODUCTIONS LLC               4710 HUDSON DRIVE                                                                           STOW               OH      44224        USA     TRADE PAYABLE                                                                         $0.01
16890             TWOBIRCH LLC                               619 E PALLISADE AVE SUITE 102                                                               ENGLEWOOD CLIFFS   NJ      07632        USA     TRADE PAYABLE                                                                     $1,370.49
16891             TWOS COMPANY INC                           500 SAW MILL RIVER RD                                                                       ELMSFORD           NY      10523        USA     TRADE PAYABLE                                                                        $74.29
16892             TX CHILD SUPPORT SDU                       PO BOX 659791                                                                               SAN ANTONIO        TX      78265        USA     TRADE PAYABLE                                                                      $113.13
16893             TX CHILD SUPPORT SDU                       PO BOX 659791                                                                               SAN ANTONIO        TX      78265        USA     TRADE PAYABLE                                                                      $144.46
16894             TX CHILD SUPPORT SDU                       PO BOX 659791                                                                               SAN ANTONIO        TX      78265        USA     TRADE PAYABLE                                                                      $184.62
16895             TX NON-SUBSCRIBER-DAVIS MICHAEL            501 WASHINGTON AVENUE                 SUITE 307                                             WACO               TX      76701        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16896             TX NON-SUBSCRIBER-GATES SCOTT              901 LEOPARD ST                                                                              CORPUS CHRISTI     TX      78401        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16897             TXU ENERGY650638                           PO BOX 650638                                                                               DALLAS             TX      75265-0638   USA     UTILITIES PAYABLE                                                                 $6,077.37
16898             TYFFANY MCCLAY                             1311 W 107 STREET                                                                           CHICAGO            IL      60643        USA     INSURANCE CLAIMS     6/23/2018        X            X              X          UNDETERMINED
16899             TYK VENTURES LLC                           11175 CICERO DRIVE SUITE 100                                                                ALPHARETTA          GA     30004        USA     TRADE PAYABLE                                                                      $191.75
16900             TYLAN MARTIN                               UNKNOWN                                                                                     UNKNOWN                    UNKNOWN              INSURANCE CLAIMS     7/2/2018                                                     $8,000.00
16901             TYLER SUSAN WILLIAMS BROWN-MORAN           1840 TRAIL RIDGE LN                                                                         FLOWER MOUND       TX      75028-4278   USA     INSURANCE CLAIMS     4/30/2018        X            X              X          UNDETERMINED
16902             TYLER BOSS                                 8254 LOCKERBIE RD                                                                           PARMA              MI      49269        USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
16903             TYLER BROOKE K                             3208 HOLLY KNOLL COURT                                                                      ABINGDON           MD      21009        USA     TRADE PAYABLE                                                                         $0.59
16904             TYLER BUNTING                              2007 29TH ST                                                                                SAN DIEGO          CA      92104        USA     INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
16905             TYLER EUGENE                               155 NORTH MAIN STREET                                                                       EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16906             TYLER HICKEY                               274 LINE RD                                                                                 MANORVILLE         NY      11949        USA     TRADE PAYABLE                                                                        $18.75
16907             TYLER HICKEY                               274 LINE RD                                                                                 MANORVILLE         NY      11949        USA     TRADE PAYABLE                                                                     $2,061.21
16908             TYLER WILLIAM AS SURVIVING HEIR OF JOYCE   10 N TUCKER BLVD                                                                            ST LOUIS           MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  TYLER DECEASED
16909             TYRANY MCGHEE                              12687 HWY 1048                                                                              ROSELAND           LA      70456        USA     INSURANCE CLAIMS     4/5/2018         X            X              X          UNDETERMINED
16910             TYRONE TOLEN                               190-06 69TH AVENUE                                                                          FRESH MEADOWS      NY      11365        USA     INSURANCE CLAIMS     11/8/2016        X            X              X          UNDETERMINED
16911             TZEDEK ASCENDING INC                       642 NUTLEY PL                                                                               VALLEY STREAM       NY     11516        USA     TRADE PAYABLE                                                                     $1,225.31
16912             UHEAA                                      PO BOX 45202                                                                                SALT LAKE CITY     UT      84145        USA     TRADE PAYABLE                                                                     $1,260.27
16913             U S CLERK OF COURT                         U S CLERK OF COURT P O BOX 607                                                              MUSKOGEE           OK      74402        USA     TRADE PAYABLE                                                                        $50.00
16914             U S DEPARTMENT OF EDUCATION                NATIONAL PAYMENT CENTER POBOX4142                                                           GREENVILLE         TX      754034142    USA     TRADE PAYABLE                                                                      $164.61
16915             U S DEPARTMENT OF EDUCATION                NATIONAL PAYMENT CENTER POBOX4142                                                           GREENVILLE         TX      754034142    USA     TRADE PAYABLE                                                                      $476.42
16916             U S DEPARTMENT OF EDUCATION                NATIONAL PAYMENT CENTER POBOX4142                                                           GREENVILLE         TX      754034142    USA     TRADE PAYABLE                                                                         $2.65
16917             U S DEPARTMENT OF EDUCATION                NATIONAL PAYMENT CENTER POBOX4142                                                           GREENVILLE         TX      754034142    USA     TRADE PAYABLE                                                                        $79.18
16918             U S DEPARTMENT OF EDUCATION                NATIONAL PAYMENT CENTER POBOX4142                                                           GREENVILLE         TX      754034142    USA     TRADE PAYABLE                                                                      $818.25
16919             U S DEPARTMENT OF EDUCATION                NATIONAL PAYMENT CENTER POBOX4142                                                           GREENVILLE         TX      754034142    USA     TRADE PAYABLE                                                                      $625.35
16920             U S DEPARTMENT OF EDUCATION                NATIONAL PAYMENT CENTER POBOX4142                                                           GREENVILLE         TX      754034142    USA     TRADE PAYABLE                                                                      $179.83
16921             U S DEPARTMENT OF EDUCATION                NATIONAL PAYMENT CENTER POBOX4142                                                           GREENVILLE         TX      754034142    USA     TRADE PAYABLE                                                                     $1,114.00
16922             U S DEPARTMENT OF JUSTICE                  U S ATTORNEYS OFFICE P O BOX 1858                                                           GREENSBORO         NC      27402        USA     TRADE PAYABLE                                                                        $69.23
16923             U S DEPT OF ED NATIONAL PAYMEN             NATIONAL PAYMENT CENTER POBOX105081                                                         ATLANTA            GA      30348        USA     TRADE PAYABLE                                                                      $500.57
16924             U S DEPT OF ED NATIONAL PAYMEN             NATIONAL PAYMENT CENTER POBOX105081                                                         ATLANTA            GA      30348        USA     TRADE PAYABLE                                                                        $96.94
16925             U S DEPT OF ED NATIONAL PAYMEN             NATIONAL PAYMENT CENTER POBOX105081                                                         ATLANTA            GA      30348        USA     TRADE PAYABLE                                                                        $58.62
16926             U S DEPT OF ED NATIONAL PAYMEN             NATIONAL PAYMENT CENTER POBOX105081                                                         ATLANTA            GA      30348        USA     TRADE PAYABLE                                                                      $106.16


                                                                                                                                     Page 214 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                           18-23537-rdd                              Doc 20   Filed 01/18/19
                                                                                                                             Schedule Entered            01/18/19
                                                                                                                                      E/F: Part 3 Question 1      00:55:49                Main Document                                                                                   Case Number: 18-23537
                                                                                                                             Pg 855 of 1461




                                                                                                                                                                                                                                             Contingent

                                                                                                                                                                                                                                                          Unliquidated

                                                                                                                                                                                                                                                                         Disputed
Row No. Account   Creditor's Name                          Address 1                                 Address 2           Address 3         Address 4     City             State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                 Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                    Offset
                                                                                                                                                                                                                                                                                                    (Y/N)
16927             U S DEPT OF ED NATIONAL PAYMEN           NATIONAL PAYMENT CENTER POBOX105081                                                           ATLANTA          GA      30348        USA     TRADE PAYABLE                                                                       $60.48
16928             U S DEPT OF EDUCATION                    NATIONAL PAYMENT CENTER POBOX4142                                                             GREENVILLE       TX      75403        USA     TRADE PAYABLE                                                                      $539.01
16929             UAA INC                                  1140 E CITRUS STREET                                                                          RIVERSIDE         CA     92507        USA     TRADE PAYABLE                                                                       $35.19
16930             UBILES CATHERINE                         637 MARCY AVE                                                                                 BROOKLYN         NY      11206        USA     TRADE PAYABLE                                                                        $1.67
16931             UBUYFURNITURE INC                        93 BERKSHIRE DRIVE SUITE D                                                                    CRYSTAL LAKE     IL      60014        USA     TRADE PAYABLE                                                                       $54.12
16932             UDAY & JIGNASA PATEL                     16440 WAXMYRTLE ROAD                                                                          MILTON           GA      30004        USA     INSURANCE CLAIMS     7/1/2018         X            X              X          UNDETERMINED
16933             UGARTE ERNESTO                           5724 E FLOSSMOOR CIR                                                                          MESA             AZ      85206        USA     TRADE PAYABLE                                                                        $0.12
16934             UGI UTILITIES INC                        PO BOX 15503                                                                                  WILMINGTON       DE      19886-5503   USA     UTILITIES PAYABLE                                                                  $309.92
16935             UHEAA                                    PO BOX 145107                                                                                 SALT LAKE CITY   UT      84114        USA     TRADE PAYABLE                                                                       $81.59
16936             UHL DALTON                               1412 LOCUST ST                                                                                BALTIMORE        MD      21226        USA     TRADE PAYABLE                                                                        $4.62
16937             ULLOA ANA R                              2945 HEWITT AVE APT 412                                                                       SILVER SPRING    MD      20906        USA     TRADE PAYABLE                                                                       $29.78
16938             ULTIMATE KITCHEN STORAGE RACKS           4556 SUNDOWN ROAD                                                                             DELTA            CO      81416        USA     TRADE PAYABLE                                                                      $244.50
16939             ULYSSE MAUDELINE                         214 E LINCOLN AVE APT 1                                                                       SALISBURY        MD      21804        USA     TRADE PAYABLE                                                                        $1.85
16940             ULYSSES BROWN                            136 KENSINGTON DRIVE                                                                          GREENWOOD        SC      29649        USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
16941             UMFRESS JIMMIE AND BARBARA UMFRESS HIS   155 NORTH MAIN STREET                                                                         EDWARDSVILLE     IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
16942             UMLAND RICHARD C AND JILL WETZLER        60 CENTRE ST                                                                                  NEW YORK         NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16943             UMMAD A SALEEM                           1055 WEST BEECH ST                                                                            LONG BEACH       NY      11561        USA     TRADE PAYABLE                                                                    $25,647.78
16944             UN PAI                                   15 HADEL RD                                                                                   GLENVILLE        NY      12302-3901   USA     INSURANCE CLAIMS     8/17/2015        X            X              X          UNDETERMINED
16945             UNBEATABLE SALE                          195 LEHIGH AVE STE 5                                                                          LAKEWOOD         NJ      08701        USA     TRADE PAYABLE                                                                   $165,960.24
16946             UNDERDOG ENDEAVORS INC                   20 DUBON CT                                                                                   FARMINGDALE      NY      11735        USA     TRADE PAYABLE                                                                      $239.00
16947             UNDETERMINED                             450 GOLDEN GATE AVE                                                                           SAN FRANCISCO    CA      94102        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16948             UNDETERMINED                             450 GOLDEN GATE AVE                                                                           SAN FRANCISCO    CA      94102        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
16949             UNIFIED MARINE                           1190 OLD ASHEVILLE HWY                                                                        NEWPORT          TN      37821        USA     TRADE PAYABLE                                                                     $7,101.62
16950             UNIFUND CCR LLC                          POST OFFICE BOX 934788                                                                        MARGATE          FL      330934788    USA     TRADE PAYABLE                                                                      $127.47
16951             UNIFUND CCR PARTNERS                     CO BLITT & GAINES 661 GLENN AVE                                                               WHEELING         IL      60090        USA     TRADE PAYABLE                                                                      $235.71
16952             UNI-KING OF HAWAII INC                   POB 31215                                                                                     HONOLULU         HI      96820        USA     TRADE PAYABLE                                                                      $975.16
16953             UNILIGHT INDUSTRIAL INC                  4647 PINE TIMBERS STREET SUITE 115                                                            HOUSTON          TX      77041        USA     TRADE PAYABLE                                                                     $3,350.88
16954             UNIQUE DESIGNS                           4100 NORTH POWERLINE RD STE F-3                                                               POMPANO BEACH    FL      33073        USA     TRADE PAYABLE                                                                     $6,930.24
16955             UNIQUE SALES OF USA INC                  132 MELROSE ST                                                                                BROOKLYN         NY      11206        USA     TRADE PAYABLE                                                                     $4,891.37
16956             UNITED STUDENT AID FUNDS                 CO NCO FINANCIAL SYSTEMS INCPO BOX 4901                                                       TRENTON          NJ      08650        USA     TRADE PAYABLE                                                                      $145.61

16957             UNITED STUDENT AID FUNDS                 CO NCO FINANCIAL SYSTEMS INCPO BOX 4901                                                       TRENTON          NJ      08650        USA     TRADE PAYABLE                                                                       $315.77

16958             UNITED STUDENT AID FUNDS                 CO NCO FINANCIAL SYSTEMS INCPO BOX 4901                                                       TRENTON          NJ      08650        USA     TRADE PAYABLE                                                                       $107.67

16959             UNITED STUDENT AID FUNDS                 CO NCO FINANCIAL SYSTEMS INCPO BOX 4901                                                       TRENTON          NJ      08650        USA     TRADE PAYABLE                                                                       $226.83

16960             UNITED STUDENT AID FUNDS INC             CO FINANCIAL ASSET MANAGEMENTP 0 BOX                                                          ATLANTA          GA      31145        USA     TRADE PAYABLE                                                                        $70.93
                                                           451409
16961             UNITED STUDENT AID FUNDS INC             COFINANCIAL ASSET MGT SYSTEMSP O BOX                                                          ATLANTA          GA      31145        USA     TRADE PAYABLE                                                                        $95.21
                                                           451409
16962             UNITED WEAVERS OF AMERICA INC            P O BOX 603                                                                                   DALTON           GA      30721        USA     TRADE PAYABLE                                                                     $4,085.07
16963             UNITEX INC                               CALLE O NEILL 211                                                                             HATO REY         PR      00918        USA     TRADE PAYABLE                                                                   $113,420.90
16964             UNITIL NH GAS OPERATIONS                 PO BOX 981077                                                                                 BOSTON           MA      02298-1077   USA     UTILITIES PAYABLE                                                                  $145.16
16965             UNIVERSAL DIRECT BRANDS LLC              5581 HUDSON INDUSTRIAL PARKWAY                                                                HUDSON           OH      44236        USA     TRADE PAYABLE                                                                      $769.17
16966             UNIVERSAL ELECTRICAL SUPPLY LT                                                                                                                                                       TRADE PAYABLE                                                                        $96.75
16967             UNIVERSAL HERBS INC                      1817 ADDISON WAY                                                                              HAYWARD          CA      94544        USA     TRADE PAYABLE                                                                      $247.05
16968             UNIVERSITY FRAMES                        3060 E MIRALOMA AVENUE                                                                        ANAHEIM          CA      92806        USA     TRADE PAYABLE                                                                      $159.24
16969             UNIVERSITY OF MD MEDICAL SYSTE           22 S GREENE STREET                                                                            BALTIMORE        M       21201                TRADE PAYABLE                                                                        $17.25
16970             UNIWIDE WIRELESS CORPORATION             525 S ARDMORE AVE 235                                                                         LOS ANGELES      CA      90020        USA     TRADE PAYABLE                                                                        $80.39
16971             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
16972             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
16973             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
16974             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
16975             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
16976             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
16977             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
16978             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
16979             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     7/14/2018        X            X              X          UNDETERMINED
16980             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     7/21/2018        X            X              X          UNDETERMINED
16981             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
16982             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     8/13/2018        X            X              X          UNDETERMINED
16983             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
16984             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     6/18/2018        X            X              X          UNDETERMINED
16985             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     7/15/2018        X            X              X          UNDETERMINED
16986             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
16987             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
16988             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED
16989             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
16990             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
16991             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
16992             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
16993             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
16994             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
16995             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
16996             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     9/24/2018        X            X              X          UNDETERMINED
16997             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     6/20/2018        X            X              X          UNDETERMINED
16998             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     6/8/2018         X            X              X          UNDETERMINED
16999             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
17000             UNKNOWN UNKNOWN                          UNKNOWN                                                                                       UNKNOWN                  UNKNOWN              INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
17001             UNLIMITED CELLULAR                       PO BOX 1071                                                                                   NEWBURGH         NY      12550        USA     TRADE PAYABLE                                                                         $5.57
17002             UNORTH INC                               1900 WYATT DR SUITE 13                                                                        SANTA CLARA       CA     95054        USA     TRADE PAYABLE                                                                        $42.49
17003             UNS GAS INC                              PO BOX 80078                                                                                  PRESCOTT         AZ      86304-8078   USA     UTILITIES PAYABLE                                                                    $46.19
17004             UPCHURCH COLENISHA                       830 DREXEL AVENUE                                                                             FORT WAYNE       IN      46806        USA     TRADE PAYABLE                                                                        $20.31




                                                                                                                                     Page 215 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                          Doc 20   Filed 01/18/19
                                                                                                                           Schedule Entered            01/18/19
                                                                                                                                    E/F: Part 3 Question 1      00:55:49               Main Document                                                                                  Case Number: 18-23537
                                                                                                                           Pg 856 of 1461




                                                                                                                                                                                                                                         Contingent

                                                                                                                                                                                                                                                      Unliquidated

                                                                                                                                                                                                                                                                     Disputed
Row No. Account   Creditor's Name                            Address 1                             Address 2           Address 3         Address 4     City            State   Zip         Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                             Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                to
                                                                                                                                                                                                                                                                                                Offset
                                                                                                                                                                                                                                                                                                (Y/N)
17005             UPPAL ALISHBA AN INFANT UNDER THE AGE OF   360 ADAMS ST 4                                                                            BROOKLYN        NY      11201       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  14 YEARS BY HER MOTHER AND GUARDIAN
                  UPPAL SHABANA AND UPPAL SHABANA
                  INDIVIDUALLY
17006             UPTOWN CASH                                8641 S COTTAGE GROVE AVE                                                                  CHICAGO         IL      60619       USA     TRADE PAYABLE                                                                       $12.80
17007             URBAN GARY AS SPECIAL ADMINISTRATOR OF     155 NORTH MAIN STREET                                                                     EDWARDSVILLE    IL      62025       USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF GEORGE K URBAN DECEASED
17008             URBAN SHOPPING CENTERS LP                  PO BOX 86SDS-12-2886                                                                      MINEAPOLIS      MN      55486-2886 USA      TRADE PAYABLE                                                                     $4,442.46
17009             URBAN SUPER DEALS                          9700 HARWIN DR 119                                                                        HOUSTON         TX      77036      USA      TRADE PAYABLE                                                                      $650.01
17010             UREIB QASSIS                               13116 WILTON OAKS DRIVE                                                                   SILVER SPRING   MD      20906      USA      INSURANCE CLAIMS     10/3/2017        X            X              X          UNDETERMINED
17011             URIAH TREVINO                                                                                                                                                                    INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
17012             URIBE ROBERTO                              6048 W WELLINGTON                                                                         CHICAGO         IL      60634       USA     TRADE PAYABLE                                                                        $48.48
17013             US CENTENNIAL MALLS JV II LLC              8750 N CENTRAL EXPSWY SUITE 1740                                                          DALLAS          TX      75231       USA     TRADE PAYABLE                                                                    $85,578.75
17014             US CENTENNIAL MALLS JV II LLC              8750 N CENTRAL EXPSWY SUITE 1740                                                          DALLAS          TX      75231       USA     TRADE PAYABLE                                                                   $111,170.15
17015             US CLERK OF THE COURT                      P O BOX 432                                                                               MADISON         WI      53701       USA     TRADE PAYABLE                                                                      $709.42
17016             US COLLECTIONS WEST INC                    PO BOX 39695                                                                              PHOENIX         AZ      85069       USA     TRADE PAYABLE                                                                      $626.53
17017             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                     $1,105.97
17018             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $17.52
17019             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $204.46
17020             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $219.77
17021             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $55.51
17022             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $104.07
17023             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                         $2.22
17024             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $318.01
17025             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $367.06
17026             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $553.36
17027             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $93.01
17028             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $106.42
17029             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $423.26
17030             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $123.28
17031             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                     $1,393.95
17032             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $427.99
17033             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $719.85
17034             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $82.17
17035             US DEPARTMENT OF EDUCATION                 PO BOX 105081                                                                             ATLANTA         GA      30348       USA     TRADE PAYABLE                                                                      $213.68
17036             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $160.22
17037             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $20.34
17038             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $717.76
17039             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $20.78
17040             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $42.77
17041             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $56.16
17042             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $104.67
17043             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                     $1,522.26
17044             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $344.41
17045             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                         $8.68
17046             US DEPARTMENT OF EDUCATION                 PO BOX 105081                                                                             ATLANTA         GA      30348       USA     TRADE PAYABLE                                                                     $2,262.69
17047             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $17.66
17048             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $33.10
17049             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $385.74
17050             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $451.07
17051             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $683.84
17052             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                     $1,283.63
17053             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                     $2,722.07
17054             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                         $6.47
17055             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $688.28
17056             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $86.46
17057             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                         $0.83
17058             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $104.59
17059             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $145.10
17060             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $39.71
17061             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $508.95
17062             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $58.61
17063             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $610.46
17064             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                         $7.73
17065             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $168.04
17066             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                     $2,843.78
17067             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $47.10
17068             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $62.37
17069             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $91.60
17070             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $200.54
17071             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $192.38
17072             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $114.29
17073             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $71.88
17074             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $72.40
17075             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $106.41
17076             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $111.10
17077             US DEPARTMENT OF EDUCATION                 NATIONAL PAYMENT CENTER PO BOX 4142                                                       GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                        $75.82
17078             US DEPT OF EDUCATION                       P O BOX 4142                                                                              GREENVILLE      TX      75403       USA     TRADE PAYABLE                                                                      $156.71
17079             US DEPT OF EDUCATION                       NATIONAL PAYMENT CENTER POBOX4142                                                         GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                     $1,289.48
17080             US DEPT OF EDUCATION                       NATIONAL PAYMENT CENTER POBOX4142                                                         GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $119.28
17081             US DEPT OF EDUCATION                       NATIONAL PAYMENT CENTER POBOX4142                                                         GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $734.62
17082             US DEPT OF EDUCATION                       NATIONAL PAYMENT CENTER POBOX4142                                                         GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $124.43
17083             US DEPT OF EDUCATION                       P O BOX 4142                                                                              GREENVILLE      TX      75403       USA     TRADE PAYABLE                                                                      $211.83
17084             US DEPT OF EDUCATION                       NATIONAL PAYMENT CENTER POBOX4142                                                         GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                     $1,102.70
17085             US DEPT OF EDUCATION                       NATIONAL PAYMENT CENTER POBOX4142                                                         GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $185.63
17086             US DEPT OF EDUCATION                       NATIONAL PAYMENT CENTER POBOX4142                                                         GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                      $196.99
17087             US DEPT OF EDUCATION                       NATIONAL PAYMENT CENTER POBOX4142                                                         GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                     $1,143.06
17088             US DEPT OF EDUCATION                       NATIONAL PAYMENT CENTER POBOX4142                                                         GREENVILLE      TX      754034142   USA     TRADE PAYABLE                                                                     $1,020.70


                                                                                                                                   Page 216 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                 18-23537-rdd                               Doc 20                     Filed 01/18/19
                                                                                                                                                      Schedule Entered            01/18/19
                                                                                                                                                               E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                   Case Number: 18-23537
                                                                                                                                                      Pg 857 of 1461




                                                                                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name                                Address 1                                  Address 2                             Address 3         Address 4     City                  State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                               Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                                                                                  (Y/N)
17089             US DEPT OF EDUCATION                           NATIONAL PAYMENT CENTER POBOX4142                                                                                GREENVILLE            TX      754034142    USA     TRADE PAYABLE                                                                       $422.76
17090             US DEPT OF EDUCATION                           NATIONAL PAYMENT CENTER POBOX4142                                                                                GREENVILLE            TX      754034142    USA     TRADE PAYABLE                                                                       $426.92
17091             US DEPT OF EDUCATION                           P O BOX 4142                                                                                                     GREENVILLE            TX      75403        USA     TRADE PAYABLE                                                                       $191.73
17092             US DEPT OF EDUCATION                           NATIONAL PAYMENT CENTER POBOX4142                                                                                GREENVILLE            TX      754034142    USA     TRADE PAYABLE                                                                         $53.23
17093             US DEPT OF EDUCATION                           P O BOX 4142                                                                                                     GREENVILLE            TX      75403        USA     TRADE PAYABLE                                                                      $1,698.36
17094             US DEPT OF EDUCATION                           NATIONAL PAYMENT CENTER POBOX4142                                                                                GREENVILLE            TX      754034142    USA     TRADE PAYABLE                                                                       $205.64
17095             US DEPT OF EDUCATION                           NATIONAL PAYMENT CENTER POBOX4142                                                                                GREENVILLE            TX      754034142    USA     TRADE PAYABLE                                                                       $131.96
17096             US DEPT OF EDUCATION                           P O BOX 4142                                                                                                     GREENVILLE            TX      75403        USA     TRADE PAYABLE                                                                       $574.16
17097             US DEPT OF EDUCATION                           NATIONAL PAYMENT CENTER POBOX4142                                                                                GREENVILLE            TX      754034142    USA     TRADE PAYABLE                                                                       $461.44
17098             US DEPTOF EDUCATION                            NATIONAL PAYMENT CENTER P O BOX 105081                                                                           ATLANTA               GA      30348        USA     TRADE PAYABLE                                                                       $104.53

17099             US TRADE ENTERPRISES                           2722 COMMERCE WAY                                                                                                PHILADELPHIA          PA      19154        USA     TRADE PAYABLE                                                                    $15,576.97
17100             USA APPLIANCE TRADING AND EXPO                                                                                                                                                                                     TRADE PAYABLE                                                                      $695.87
17101             USA DAWGS INC                                  4120 W WINDMILL LANE 106                                                                                         LAS VEGAS             NV      89139        USA     TRADE PAYABLE                                                                      $261.62
17102             USA PAYDAY LOANS 9138                          11015 S HARLEM AVENUE                                                                                            WORTH                 IL      60482        USA     TRADE PAYABLE                                                                      $630.00
17103             USA SHELVES INC                                29275 STEPHENSON HWY                                                                                             MADISON HEIGHTS       MI      48071        USA     TRADE PAYABLE                                                                      $370.87
17104             USCOCO GROUP INC                               14821 NORTHAM STREET LA MIRADA CA9                                                                               LA MIRADA              CA     90638        USA     TRADE PAYABLE                                                                     $2,759.86
17105             USEFUL PRODUCTS LLC                            9809 RIVER RD                                                                                                    MARCY                 NY      13403        USA     TRADE PAYABLE                                                                        $82.96
17106             USHER DEANDRE M                                60 JULIAN STREET                                                                                                 DORCHESTER            MA      02125        USA     TRADE PAYABLE                                                                        $27.70
17107             UTILITY BILLING SERVICES-AR                    PO BOX 8100                                                                                                      LITTLE ROCK           AR      72203-8100   USA     UTILITIES PAYABLE                                                                  $127.85
17108             UWAMAHORO JOYEUSE                              39 BRYN MAWR AVE                                                                                                 AUBURN                MA      01501        USA     TRADE PAYABLE                                                                         $3.50
17109             V AND S JEWELRY                                62 WEST 47TH STREET                                                                                              NY                    NY      10036        USA     TRADE PAYABLE                                                                      $534.41
17110             V’ANNE DESCH                                   2700 SW BURLINGAME ROAD                                                                                          TOPEKA                KS      66611        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
17111             V3 DESIGNS INC                                 22 ADAMS STREET                                                                                                  EDISON                NJ      08820        USA     TRADE PAYABLE                                                                      $157.13
17112             VAC EQUITIES LLC                               501 PROSPECT STREET SUITE 9998                                                                                   LAKEWOOD              NJ      08701        USA     TRADE PAYABLE                                                                     $1,857.32
17113             VACCARO CORRADO AS EXECUTOR FOR THE            500 NORTH KING STREET                                                                                            WILMINGTON            DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF GREGORY J CHOMKO DECEASED
17114             VACUUM AND SEWING                              3205 SW 40TH BLVD SUITE B                                                                                        GAINESVILLE           FL      32608        USA     TRADE PAYABLE                                                                      $457.43
17115             VADIM MELKONYAN                                811 N SWEETZER AVE                                                                                               WEST HOLLYWOOD        CA      90069        USA     INSURANCE CLAIMS     11/23/2015       X            X              X          UNDETERMINED
17116             VAGAN BABAJANYAN                               4818 ALAMANDA DR                                                                                                 MELBOURNE             FL      32940        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
17117             VAHID ENTEZARI                                 469 HOT SPRINGS ROAD                                                                                             SANTA BARBARA         CA      93108        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
17118             VALA TAYEBI                                    11870 SANTA MONICA BLVD                                                                                          LOS ANGELES            CA     90025        USA     TRADE PAYABLE                                                                    $48,015.49
17119             VALDES HUGO                                    1409 COLA DR NONE                                                                                                MCLEAN                VA      22101        USA     TRADE PAYABLE                                                                        $36.50
17120             VALDES LOURDES                                 201 SE 6TH ST                                                                                                    FORT LAUDERDALE       FL      33301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17121             VALDEZ ALVARO Y                                3230 WASHINGTON ST APT3                                                                                          JAMAICA PLAIN         MA      02130        USA     TRADE PAYABLE                                                                        $20.00
17122             VALDEZ ANA                                     424 W 32ND ST A                                                                                                  TUCSON                AZ      85713        USA     TRADE PAYABLE                                                                        $78.39
17123             VALDEZ JANET E AS EXECUTRIX OF THE ESTATE OF   99 EXCHANGE BLVD 545                                                                                             ROCHESTER             NY      14614        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  DONALD E KRISKE DECEASED
17124             VALDEZ KATHERYN                                15-22 10TH STREET URB SANTA R                                                                                    BAYAMON               PR      00959        USA     TRADE PAYABLE                                                                        $50.96
17125             VALDEZMARTINEZ JONATHAN M                      617 MORTON ST APT 3                                                                                              BOSTON                MA      02126        USA     TRADE PAYABLE                                                                        $23.66
17126             VALEN CIA MORALES                                                                                                                                                                                                  TRADE PAYABLE                                                                     $5,905.82
17127             VALENCIA ALFREDO                               15931 PARADISE AVE                                                                                               IVANHOE               CA      93235        USA     TRADE PAYABLE                                                                         $2.88
17128             VALENTIN ALEJANDRO J                           3711 W LYNNE LN                                                                                                  PHOENIX               AZ      85041        USA     TRADE PAYABLE                                                                         $2.75
17129             VALENTIN KARINA                                P O BOX 1473                                                                                                     KING CITY             CA      93930        USA     TRADE PAYABLE                                                                         $1.82
17130             VALENTIN LUIS                                  URB SAN FERNANDO CD 22                                                                                           BAYAMON               PR      00957        USA     TRADE PAYABLE                                                                        $25.00
17131             VALENTINE & ZIMMERMAN PA                       112 W 7TH 200                                                                                                    TOPEKA                KS      66603        USA     TRADE PAYABLE                                                                      $122.10
17132             VALENTINE CHARLES HOWARD                       PHILADELPHIA CITY HALL                     CHESTNUT ST                                                           PHILADELPHIA          PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17133             VALENZUELA JONATHAN                            6070 W 11TH AVE                                                                                                  LAKEWOOD              CO      80214        USA     TRADE PAYABLE                                                                         $0.22
17134             VALERIE & STEVE MOORE                          1486 CHATEAU CIR                                                                                                 LAWRENCEVILLE         GA      30043        USA     INSURANCE CLAIMS     2/19/2018        X            X              X          UNDETERMINED
17135             VALERIE BOLES                                  101 MORELLA COURT                                                                                                ROSEVILLE             CA      95747        USA     INSURANCE CLAIMS     8/31/2018        X            X              X          UNDETERMINED
17136             VALERIE BRASS                                  8930 JANE ROAD NORTH                                                                                             LAKE ELMO             MN      55042        USA     INSURANCE CLAIMS     6/4/2018         X            X              X          UNDETERMINED
17137             VALERIE CAVENAUGH                              11614 ADVANCE DR                                                                                                 HOUSTON               TX      77065        USA     INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
17138             VALERIE CIPOLLA                                20555 DEVONSHIRE ST                        279                                                                   CHATSWORTH            CA      91311        USA     INSURANCE CLAIMS     6/4/2017         X            X              X          UNDETERMINED
17139             VALERIE COLEMAN                                549 PINE STREET                                                                                                  SOUTH WEYMOUTH        MA      02190        USA     INSURANCE CLAIMS     4/27/2018        X            X              X          UNDETERMINED
17140             VALERIE FAUST                                  35 WELLINGTON AVENUE                                                                                             ALBANY                NY      12203        USA     INSURANCE CLAIMS     6/13/2014        X            X              X          UNDETERMINED
17141             VALERIE HERDS                                  3524 CHAPIN AVENUE                                                                                               NIAGARA FALLS         NY      14301        USA     INSURANCE CLAIMS     6/24/2017        X            X              X          UNDETERMINED
17142             VALERIE KASAVAGE                               1734 KENNETH AVENUE                                                                                              ARNOLD                PA      15068        USA     INSURANCE CLAIMS     4/27/2017        X            X              X          UNDETERMINED
17143             VALERIE REGAN                                  11013 WOODSTOCK ST 902                                                                                           HUNTLEY               IL      60142        USA     TRADE PAYABLE                                                                        $51.94
17144             VALERIE RHODES                                 1553 NE WOODLAND SHORES WAY                                                                                      LEE'S SUMMIT          MO      64086        USA     INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
17145             VALERIE SUMPTER                                429 JENKINSRIDGE LN                                                                                              PINEVILLE             SC      29468        USA     INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
17146             VALETINEERFUMECOM LLC                          215 GATES ROAD UNIT D                                                                                            LITTLE FERRY           NJ     07643        USA     TRADE PAYABLE                                                                      $169.80
17147             VALLE KAELA                                    28 GREENWOOD DRIVE                                                                                               SOUTH SAN FRANCISCO   CA      94080        USA     TRADE PAYABLE                                                                        $37.72
17148             VALLECILLO MERLIN SEQUEIRA                     112 BROAD ST                                                                                                     NEW LONDON            CT      06320        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17149             VALLEJOS DEVON                                 4853 CALLE BELLA AVE                                                                                             LAS CRUCES            NM      88012        USA     TRADE PAYABLE                                                                        $77.64
17150             VALLERY SUE                                    218 FENDLER PKWY                                                                                                 PINEVILLE             LA      71360        USA     TRADE PAYABLE                                                                        $75.12
17151             VALLES MANUEL                                  6150 VAN NUYS BLVD 105                                                                                           VAN NUYS              CA      91401        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17152             VALLEY CREDIT SERVICE INC                      RYAN E GIBB 528 COTTAGE ST NE PO BOX 204                                                                         SALEM                 OR      97308        USA     TRADE PAYABLE                                                                      $151.14

17153             VALLEY EMPIRE COLLECTION                       PO BOX 142155                                                                                                    SPOKANE VALLEY        WA      99214        USA     TRADE PAYABLE                                                                       $960.08
17154             VALLEY MALL LLC                                CO CENTERCAL PROPERTIES LLC                CO CENTERCAL PROPERTIES LLC                                           PHILADELPHIA          PA      19182-7827   USA     TRADE PAYABLE                                                                      $5,673.73
17155             VALLEY PIRE COLLECTION                         PO BOX 142155                                                                                                    SPOKANE VALLEY        WA      99214        USA     TRADE PAYABLE                                                                       $375.39
17156             VALUE PRICE LLC                                3001 EDWARDS DR                                                                                                  PLANO                 TX      75025        USA     TRADE PAYABLE                                                                      $1,026.05
17157             VALVERDE JEANNETTE M                           3188 BIG PINE DR APT 110                                                                                         HOPE MILLS            NC      28348        USA     TRADE PAYABLE                                                                          $3.69
17158             VAN DYKE D                                     8903 AVENUE CLUB DRIVE                                                                                           TEMPLE TERRACE        FL      33637        USA     TRADE PAYABLE                                                                          $3.70
17159             VAN HAI NGUYEN                                 12003 RAVEN VIEW DRIVE                                                                                           HOUSTON               TX      77067        USA     TRADE PAYABLE                                                                      $2,878.28
17160             VAN HORN J                                     111 TANYARD LANE                                                                                                 HUNTINGTON            NY      11743        USA     TRADE PAYABLE                                                                         $18.13
17161             VAN NGUYEN                                     9908 WEST 52ND STREET                                                                                            SHAWNEE               KS      66203        USA     TRADE PAYABLE                                                                      $2,276.09
17162             VAN OOSTROM E                                  2065 BIG BEND ROAD                                                                                               CAPE GIRARDEAU        MO      63701        USA     TRADE PAYABLE                                                                         $22.05
17163             VAN RU CREDIT CORP                             1350 E TOUHY AVE STE 300E                                                                                        DES PLAINES           IL      60018        USA     TRADE PAYABLE                                                                       $355.05
17164             VAN RU CREDIT CORPORATION                      PO BOX 1065                                                                                                      DES PLAINES           IL      60017        USA     TRADE PAYABLE                                                                          $1.48
17165             VAN RU CREDIT CORPORATION                      PO BOX 1065                                                                                                      DES PLAINES           IL      60017        USA     TRADE PAYABLE                                                                       $156.02
17166             VAN RU CREDIT CORPORATION                      PO BOX 1065                                                                                                      DES PLAINES           IL      60017        USA     TRADE PAYABLE                                                                       $170.23
17167             VAN RU CREDIT CORPORATIONS                     4415 S WENDLER DR SUITE 200 ATTN: AWG                                                                            TEMPE                 AZ      85282        USA     TRADE PAYABLE                                                                      $1,643.45
                                                                 DEPARTMENT
17168             VANDER INTERNATIONAL LLC                       7768 40TH AVE                                                                                                    SACRAMENTO            CA      95824        USA     TRADE PAYABLE                                                                      $177.04
17169             VANDO NATURALS D B A CLOTHO                    2315 AVENUE                                                                                                       XBROOKLYN            NY      11235        USA     TRADE PAYABLE                                                                       $57.25
17170             VANDUE CORPORATION                             8333 ARJONS DR SUITE A                                                                                           SAN DIEGO             CA      92126        USA     TRADE PAYABLE                                                                      $820.58
17171             VANESSA & RODNEY REED                          2212 GALA DR NW                                                                                                  HUNTSVILLE            AL      35810        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED


                                                                                                                                                              Page 217 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                              Doc 20   Filed 01/18/19
                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                        E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                               Pg 858 of 1461




                                                                                                                                                                                                                                                Contingent

                                                                                                                                                                                                                                                             Unliquidated

                                                                                                                                                                                                                                                                            Disputed
Row No. Account   Creditor's Name                            Address 1                               Address 2             Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                    Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                       Offset
                                                                                                                                                                                                                                                                                                       (Y/N)
17172             VANESSA AVILA                              VILLA CLARITA                           3J CALLE 3                                            FAJARDO           PR      00738-4348 USA       INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
17173             VANESSA FLORES RODRIGUEZ                   38 CALLE CORPUS CHRISTI                                                                       CAGUAS            PR      00727-4814 USA       INSURANCE CLAIMS     8/17/2018        X            X              X          UNDETERMINED
17174             VANESSA LHOTSKY                            UNKNOWN                                                                                                         NJ                 USA       INSURANCE CLAIMS     8/27/2018        X            X              X          UNDETERMINED
17175             VANESSA MENDOZA                            3 DEER PARK DR                                                                                AMAWALK           NY      10501      USA       INSURANCE CLAIMS     12/28/2016       X            X              X          UNDETERMINED
17176             VANESSA PINDER                             814 WILMINGTON AVENUE                                                                         WILMINGTON        DE      19805      USA       INSURANCE CLAIMS     3/4/2017         X            X              X          UNDETERMINED
17177             VANESSA SANTOS-GARZA                       5868 SOUTH PADRE ISLAND DR              38                                                    CORPUS CHRISTI    TX      78412      USA       INSURANCE CLAIMS     4/6/2017         X            X              X          UNDETERMINED
17178             VANG MELODY                                715 CASE AVENUE EAST                                                                          ST PAUL           MN      55106      USA       TRADE PAYABLE                                                                        $33.68
17179             VANG PAJFUABCHA                            350 ROSE AVE EAST                                                                             ST PAUL           MN      55130      USA       TRADE PAYABLE                                                                        $38.78
17180             VANIM DANIEL W                             669 WASHINGTON ST                                                                             EASTON            PA      18042      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
17181             VANKO TRADING INC                          2777 DARLINGTON RD                                                                             BEAVER FALLS     PA      15010      USA       TRADE PAYABLE                                                                      $610.30
17182             VANN RAYMOND                               60 CENTRE ST                                                                                  NEW YORK          NY      10007      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
17183             VANNDY CHHUON                              53 MOUNT WASHINGTON STREET              APT 1                                                 LOWELL            MA      01854      USA       INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
17184             VANSENUS JACOB                             19063 N 23RD PLACE                                                                            PHOENIX           AZ      85024      USA       TRADE PAYABLE                                                                         $1.84
17185             VANTAGE POINT CORPORATION                  5700 77TH STREET                                                                              KENOSHA           WI      53142      USA       TRADE PAYABLE                                                                      $516.43
17186             VANWAGNER BILLIE                           10 MARKET ST                                                                                  POUGHKEEPSIE      NY      12601      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
17187             VANWEY FREDERICK                           9 CIDER MILL CT                                                                               PITTSBURG         CA      94565      USA       TRADE PAYABLE                                                                        $10.36
17188             VAPORIZER LLC                              46 LATHROP ROAD EXTENSION                                                                     PLAINFIELD        CT      06374      USA       TRADE PAYABLE                                                                    $39,017.60
17189             VARGAS JUAN CARLOS                         88-11 SUTPHIN BLVD                                                                            JAMAICA           NY      11435      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
17190             VARGAS TORRES S                            HC 05 BOX 5593                                                                                JUANA DIAZ        PR      00795      USA       TRADE PAYABLE                                                                         $8.56
17191             VARIETY ACCESSORIES LLC                    223 SE 1ST AVE P O BOX 550                                                                    CLARA CITY        MN      56222      USA       TRADE PAYABLE                                                                   $410,314.69
17192             VARIETY FAIR STORE LLC                     369 E WATERTOWER ST STE A                                                                     MERIDIAN          ID      83642      USA       TRADE PAYABLE                                                                      $140.45
17193             VARNER GREGORY T                           2512 EDISON AVENUE                                                                            SACRAMENTO        CA      95821      USA       TRADE PAYABLE                                                                        $26.60
17194             VAROUJ APPLIANCES SERVICES INC             6454 LANKERSHIM BLVD                                                                          NORTH HOLLYWOOD   CA      91606      USA       TRADE PAYABLE                                                                    $17,182.43
17195             VARTAN MATOOS                              3011 KIRKHAM DR                                                                               GLENDALE          CA      91206      USA       INSURANCE CLAIMS     6/24/2017        X            X              X          UNDETERMINED
17196             VARTULI ANGELA R                           82 HOME AVE                                                                                   MERIDEN           CT      06451      USA       TRADE PAYABLE                                                                         $1.78
17197             VASOLD SR MICHAEL L AND VASOLD MILDRED M   100 N CALVERT ST                                                                              BALTIMORE         MD      21202      USA       PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
17198             VASQUEZ NORA                               601 MARKET ST 2609                                                                            PHILADELPHIA      PA      19106        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17199             VASQUEZ SONNY CORONA                       7575 METROPOLITAN DR STE 210                                                                  SAN DIEGO         CA      92108        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17200             VASQUEZ TANYA                              2225 DITMAS AVENUE                                                                            BROOKLYN          NY      11226        USA     TRADE PAYABLE                                                                        $96.23
17201             VASS WIGGINS JR                            66 RIVIERA DRIVE                                                                              PENNSVILLE        NJ      08070        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
17202             VASSELL NORMAN R                           11541 MEREDYTH ST                                                                             TAMPA             FL      33637        USA     TRADE PAYABLE                                                                         $2.86
17203             VAUGHAN & BUSHNELL MFG CO                  P O BOX 390                                                                                   HEBRON             IL     60034        USA     TRADE PAYABLE                                                                   $135,993.47
17204             VAUGHN BONITA A                            FERNCLIFF AVE 3007                                                                            ROANOKE           VA      24017        USA     TRADE PAYABLE                                                                        $52.90
17205             VAUGHN JOHN                                1052 EASTON TPKE                                                                              LAKE ARIEL        PA      18436        USA     TRADE PAYABLE                                                                         $9.96
17206             VAVEAO TAPULEI                             P O BOX 65                                                                                    ADAMS CENTER      NY      13606        USA     TRADE PAYABLE                                                                         $3.67
17207             VAZGUEZ CARMEN N                           BARRIO GALATEO BZ 6154                                                                        TOA ALTA          PR      00953        USA     TRADE PAYABLE                                                                        $18.70
17208             VAZQUEZ ALEX O                             CARR 810 RM 0 5 BO CEDRO ABAJO SECTOR                                                         NARANJITO         PR      00719        USA     TRADE PAYABLE                                                                        $41.00
                                                             HIGUILLALES
17209             VAZQUEZ ANDRES E                           MONTE CLARO MM20 PLAZA 28                                                                     BAYAMON           PR      00961        USA     TRADE PAYABLE                                                                      $416.74
17210             VAZQUEZ DARALYS QUIROS                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
17211             VAZQUEZ GARCIA N                           2245 LANAI AVE APT 2                                                                          SAN JOSE          CA      95122        USA     TRADE PAYABLE                                                                      $376.78
17212             VAZQUEZ LUIS A                             URB CARIOCA CALLE 3 NO 29                                                                     GUAYAMA           PR      00784        USA     TRADE PAYABLE                                                                        $9.23
17213             VAZQUEZ NEXTOR                             URB CASITAS DE LA FUENTE 582 CALLE                                                            TOA ALTA          PR      00953        USA     TRADE PAYABLE                                                                        $0.55
                                                             MIRAMELINDA
17214             VAZQUEZ ROMAN A                            PMB 219 MUNOZ RIVERA 2                                                                        LARES             PR      00669        USA     TRADE PAYABLE                                                                         $9.23
17215             VAZQUEZ SR; JOSE A AND LINDA VAZQUEZ       100 N CALVERT ST                                                                              BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17216             VAZQUEZ-ORTEGA ARNALDO                     4110 CHAIN BRIDGE RD                                                                          FAIRFAX           VA      22030        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17217             VBN SALES                                  8307 S 192ND ST                                                                               KENT              WA      98032        USA     TRADE PAYABLE                                                                     $7,604.29
17218             VCG WHITNEY FIELD LLC                      PO BOX 842939                                                                                 BOSTON            MA      02284-2939   USA     TRADE PAYABLE                                                                      $200.00
17219             VEAL JIMMY                                 201 CAROLINE ST                                                                               HOUSTON           TX      77002        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17220             VEAL TONI                                  155 NORTH MAIN STREET                                                                         EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17221             VECCHIONI GERALD SR AND CAROL L            100 N CALVERT ST                                                                              BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17222             VECTREN ENERGY DELIVERY6248                PO BOX 6248                                                                                   INDIANAPOLIS      IN      46206-6248   USA     UTILITIES PAYABLE                                                                  $819.93
17223             VECTREN ENERGY DELIVERY6250                PO BOX 6250                                                                                   INDIANAPOLIS      IN      46206-6250   USA     UTILITIES PAYABLE                                                                  $602.86
17224             VECTREN ENERGY DELIVERY6262                PO BOX 6262                                                                                   INDIANAPOLIS      IN      46206-6262   USA     UTILITIES PAYABLE                                                                  $255.13
17225             VEGA BETH J                                530 BLUEBELL COURT                                                                            LISLE             IL      60532        USA     TRADE PAYABLE                                                                      $332.91
17226             VEGA ELBA I                                NUEVO MAMEYES CALLE 9 K3                                                                      PONCE             PR      00730        USA     TRADE PAYABLE                                                                         $0.34
17227             VEGA JOSE L                                PO BOX 140836                                                                                 ARECIBO           PR      00614        USA     TRADE PAYABLE                                                                         $1.29
17228             VEGA KRISTAN                               1225 FALLON ST                                                                                OAKLAND           CA      94612        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17229             VEGA SUSTAITA L                            1935 ELMWOOD AVE                                                                              BERWYN            IL      60402        USA     TRADE PAYABLE                                                                         $3.54
17230             VEGA VANESSA A                             1052 GRANDE VISTA AVE                                                                         LOS ANGELES       CA      90023        USA     TRADE PAYABLE                                                                        $28.81
17231             VEGAHAVEN B                                1704 MACEDONIA CHURCH ROAD                                                                    MONROE            NC      28112        USA     TRADE PAYABLE                                                                         $1.86
17232             VEGAS SUSPENSION & OFFROAD LLC             4580 N RANCHO DRIVE SUITE 130                                                                 LAS VEGAS         NV      89130        USA     TRADE PAYABLE                                                                        $69.39
17233             VEHICLE REGISTRATION COLLECTIO             PO BOX 419001                                                                                 RANCHO CORDOVA    CA      95741        USA     TRADE PAYABLE                                                                      $103.00
17234             VEHICLE REGISTRATION COLLECTIO             PO BOX 419001                                                                                 RANCHO CORDOVA    CA      95741        USA     TRADE PAYABLE                                                                        $40.93
17235             VEHICLE REGISTRATION COLLECTIO             PO BOX 419001                                                                                 RANCHO CORDOVA    CA      95741        USA     TRADE PAYABLE                                                                      $303.50
17236             VEHICLE REGISTRATION COLLECTIO             PO BOX 419001                                                                                 RANCHO CORDOVA    CA      95741        USA     TRADE PAYABLE                                                                        $37.93
17237             VEHICLE REGISTRATION COLLECTIO             PO BOX 419001                                                                                 RANCHO CORDOVA    CA      95741        USA     TRADE PAYABLE                                                                      $165.00
17238             VEHICLE REGISTRATION COLLECTIO             PO BOX 419001                                                                                 RANCHO CORDOVA    CA      95741        USA     TRADE PAYABLE                                                                      $155.90
17239             VEHICLE REGISTRATION COLLECTIO             PO BOX 419001                                                                                 RANCHO CORDOVA    CA      95741        USA     TRADE PAYABLE                                                                      $120.01
17240             VEHICLE REGISTRATION COLLECTIO             PO BOX 419001                                                                                 RANCHO CORDOVA    CA      95741        USA     TRADE PAYABLE                                                                        $54.04
17241             VEHICLE REGISTRATION COLLECTIO             PO BOX 419001                                                                                 RANCHO CORDOVA    CA      95741        USA     TRADE PAYABLE                                                                        $26.75
17242             VEHICLE REGISTRATION COLLECTIO             PO BOX 419001                                                                                 RANCHO CORDOVA    CA      95741        USA     TRADE PAYABLE                                                                      $118.80
17243             VEHICLE REGISTRATION COLLECTIO             PO BOX 419001                                                                                 RANCHO CORDOVA    CA      95741        USA     TRADE PAYABLE                                                                        $41.16
17244             VEHICLE REGISTRATION COLLECTIO             PO BOX 419001                                                                                 RANCHO CORDOVA    CA      95741        USA     TRADE PAYABLE                                                                         $7.43
17245             VEHICLE REGISTRATION COLLECTIO             PO BOX 419001                                                                                 RANCHO CORDOVA    CA      95741        USA     TRADE PAYABLE                                                                      $161.00
17246             VEIL ENTERTAINMENT AND PROMOTI                                                                                                                                                          TRADE PAYABLE                                                                      $130.88
17247             VELA ARTURO                                155 NORTH MAIN STREET                                                                         EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17248             VELASQUEZ SERGIO                           233 N BACKTON AVE                                                                             LA PUENTE         CA      91744        USA     TRADE PAYABLE                                                                        $28.81
17249             VELAZCO RUBEN                              9552 OLIVE ST                                                                                 BELLFLOWER        CA      90650        USA     TRADE PAYABLE                                                                        $27.81
17250             VELAZQUEZ CRUZ M                           RR-4 BOX 1337 SANTA OLAYA                                                                     BAYAMON           PR      00956        USA     TRADE PAYABLE                                                                        $10.00
17251             VELAZQUEZ JESSICA                          3306 S SEMORAN BLVD APT 4                                                                     ORLANDO           FL      32822        USA     TRADE PAYABLE                                                                         $1.34
17252             VELAZQUEZ PAULINA                          1775 MESA GRANDE LOOP                                                                         RIO RANCHO        NM      87144        USA     TRADE PAYABLE                                                                         $2.34
17253             VELCRO USA INC                             406 BROWN AVENUE                                                                              MANCHESTER        NH      03103        USA     TRADE PAYABLE                                                                        $11.98
17254             VELEZ COLLAZO MILDRED; PABLO SANTANA       91 AV HIRAM DAVID CABASSA                                                                     MAYAGÜEZ          PR      00680        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ZAPATA; ET AL
17255             VELEZ PEREZ ELINES                         URB ALTAMESA 1428 SAN ENRIQUE ST                                                              SAN JUAN          PR      00921        USA     TRADE PAYABLE                                                                         $1.39


                                                                                                                                       Page 218 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                          18-23537-rdd                       Doc 20                   Filed 01/18/19
                                                                                                                                     Schedule Entered            01/18/19
                                                                                                                                              E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                     Pg 859 of 1461




                                                                                                                                                                                                                                                       Contingent

                                                                                                                                                                                                                                                                    Unliquidated

                                                                                                                                                                                                                                                                                   Disputed
Row No. Account   Creditor's Name                         Address 1                          Address 2                           Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                           Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                              to
                                                                                                                                                                                                                                                                                                              Offset
                                                                                                                                                                                                                                                                                                              (Y/N)
17256             VELEZ RODRIGUEZ L                       CALLE DR LOYOLA 601                                                                                    PENUELAS           PR      00624        USA     TRADE PAYABLE                                                                         $2.25
17257             VELIZ LUZ D                             O7 CALLE 12 URB RIVERVIEW                                                                              BAYAMON            PR      00961        USA     TRADE PAYABLE                                                                         $6.80
17258             VELNEETA DARNELL                        6235 TRIBUTARY ST                                                                                      PENSACOLA          FL      32526        USA     INSURANCE CLAIMS     3/30/2018        X            X              X          UNDETERMINED
17259             VENDITIO GROUP LLC                      4030 DEERPARK BLVD SUITE 200                                                                           SAINT AUGUSTINE    FL      32033        USA     TRADE PAYABLE                                                                     $4,539.31
17260             VENETIA HARRIS                          1102 PARKSIDE BLVD                                                                                     TOLEDO             OH      43607        USA     INSURANCE CLAIMS     7/19/2018        X            X              X          UNDETERMINED
17261             VENETIAN WORLDWIDE LLC                  2485 S 2700 W                                                                                          WEST VALLEY CITY   UT      84119        USA     TRADE PAYABLE                                                                     $1,197.96
17262             VENNIE GEORGE R                         100 N CALVERT ST                                                                                       BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17263             VENTICINQUE JAMES                       34150 GARNET LAKE DR                                                                                   WALKER             LA      70785        USA     TRADE PAYABLE                                                                        $80.00
17264             VENTMERE LTD                            1902 RIDGE ROAD 103                                                                                    WEST SENECA        NY      14224        USA     TRADE PAYABLE                                                                        $92.98
17265             VENTRES RACHELE AND DAVID VENTRES       56 PATERSON ST                                                                                         NEW BRUNSWICK      NJ      08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17266             VENTURA STEVEN A                        41-13 10ST STREET                                                                                      LONG ISLAND CITY   NY      11101        USA     TRADE PAYABLE                                                                        $22.74
17267             VENTURE COLLECTIONS LLC                                                                                                                                                                        TRADE PAYABLE                                                                      $200.26
17268             VENUS CLIFTON                           333 SOUTH DENNISON ROAD                                                                                TEHACHAPI          CA      93561        USA     INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
17269             VENUS COLOMBIANA SA                     CRA 35 13-55                       ACOPI                                                               YUMBO              VALLE                        TRADE PAYABLE                                                                    $43,166.25
                                                                                                                                                                                    DEL
                                                                                                                                                                                    CAUCA
17270             VENUS MAGELLA                           329 LINCOLN AVE                                                                                        ELMWOOD PARK       NJ      07407        USA     INSURANCE CLAIMS     5/23/2018        X            X              X          UNDETERMINED
17271             VERA GLASGOW                            3600 GLENWOOD AVE 150                                                                                  RALEIGH            NC      27612        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17272             VERA MANULA                             64 CARSEN AVE                                                                                          NEWBURGH           NY      12550        USA     INSURANCE CLAIMS     5/8/2018         X            X              X          UNDETERMINED
17273             VERBATIM AMERICAS LLC                   1200 WEST WT HARRIS BLVD                                                                               CHARLOTTE          NC      28262        USA     TRADE PAYABLE                                                                     $1,327.35
17274             VERBENA PRODUCTS LLC                    PO BOX 145358                                                                                          CORAL GABLES       FL      33114        USA     TRADE PAYABLE                                                                        $72.12
17275             VERCAUTEREN MARY                        4069 WHITE PINE DR                                                                                     GREEN BAY          WI      54313        USA     TRADE PAYABLE                                                                        $39.54
17276             VERCHOW MARGARET PERSONAL               100 N CALVERT ST                                                                                       BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF JAMES
                  EDWARD VERCHOW
17277             VERDE MEISTER LANE LP                   1100 PEACHTREE STREET SUITE 1000                                                                       ATLANTA            GA      30309        USA     TRADE PAYABLE                                                                     $1,714.17
17278             VERDE MEISTER LANE LP                   1100 PEACHTREE STREET SUITE 1000                                                                       ATLANTA            GA      30309        USA     TRADE PAYABLE                                                                    $13,333.72
17279             VERDUGO DONNA V                         9021 EL DORADO AVE                                                                                     SUN VALLEY         CA      91352        USA     TRADE PAYABLE                                                                         $9.15
17280             VERGARA JASMINE                         813 UNO COURT                                                                                          VISTA              CA      92084        USA     TRADE PAYABLE                                                                         $3.66
17281             VERLA ELLINGTON                         502 LINKS COURT                                                                                        HENDERSON          NC      27536        USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
17282             VERLE RADEMACHER                        PO BOX 2123                                                                                            GREENVILLE         SC      29602        USA     INSURANCE CLAIMS     5/23/2014        X            X              X          UNDETERMINED
17283             VERMONT ELECTRIC COOPERATIVE INC        PO BOX 1400                                                                                            BRATTLEBORO        VT      05302-1400   USA     UTILITIES PAYABLE                                                                 $1,161.00
17284             VERMONT GAS SYSTEMS INC                 PO BOX 22082                       PAYMENT PROCESSING CENTER                                           ALBANY             NY      12201-2082   USA     UTILITIES PAYABLE                                                                    $44.65
17285             VERNET MARCKENDY                        28 SPRING CT EXT                                                                                       WOBURN             MA      01801        USA     TRADE PAYABLE                                                                        $25.32
17286             VERONA NOEL                             282 35TH STREET                                                                                        BROOKLYN           NY      11232        USA     INSURANCE CLAIMS     5/29/2015        X            X              X          UNDETERMINED
17287             VERONICA BARRALES-BALDERRAMA            514 SOUTH EASTERN AVENUE                                                                               LOS ANGELES        CA      90022        USA     INSURANCE CLAIMS     7/15/2018        X            X              X          UNDETERMINED
17288             VERONICA EVANCHAK                       2135 GARVIN AVE                                                                                        RICHMOND           CA      94801        USA     INSURANCE CLAIMS     5/29/2018        X            X              X          UNDETERMINED
17289             VERONICA GILLIAM                        PO BOX 2047                                                                                            CENTREVILLE        VA      20122        USA     INSURANCE CLAIMS     7/6/2018         X            X              X          UNDETERMINED
17290             VERONICA HOFMAN                         27 HOGAN LN                                                                                            RED BANK           NJ      07701        USA     INSURANCE CLAIMS     8/12/2018        X            X              X          UNDETERMINED
17291             VERONICA JONES                          1517 GRANDVIEW DR                                                                                      FAYETTEVILLE       NC      28314        USA     INSURANCE CLAIMS     2/6/2017         X            X              X          UNDETERMINED
17292             VERONICA MCAFEE                         1034 PENDLETON PL                                                                                      HURRICANE          WV      25526-9484   USA     INSURANCE CLAIMS     9/15/2018        X            X              X          UNDETERMINED
17293             VERONICA SOTO-LUNA                      7475 HUNTERS RIDGE DRIVE                                                                               DOUGLASVILLE       GA      30134        USA     INSURANCE CLAIMS     8/9/2013         X            X              X          UNDETERMINED
17294             VERONICA THOMAS                         1108 HADLEY STREET                                                                                     SAINT LOUIS        MO      63101        USA     TRADE PAYABLE                                                                      $392.31
17295             VERONICA YAMIN                          46 TWIN OAKS                                                                                           NEW MILFORD        CT      06776        USA     INSURANCE CLAIMS     8/30/2018        X            X              X          UNDETERMINED
17296             VERRAN ELIZABETH A                      5308 JONES RD                                                                                          KNOXVILLE          TN      37918        USA     TRADE PAYABLE                                                                         $1.84
17297             VERSACOURT LLC                          2765 MICHIGAN AVE RD NE                                                                                CLEVELAND           TN     37323        USA     TRADE PAYABLE                                                                     $3,093.26
17298             VERUS SPORTS INC                        1300 VIRGINIA DR STE 401                                                                               FORT WASHINGTON    PA      19034        USA     TRADE PAYABLE                                                                     $1,326.35
17299             VERY CLEAN JANITORIAL SERVICE                                                                                                                                                                  TRADE PAYABLE                                                                        $42.30
17300             VESSEL TOOLS USA INC                    1012 BRIOSO DRIVE                  SUITE 107                                                           COSTA MESA         CA      92627        USA     TRADE PAYABLE                                                                    $77,096.89
17301             VGT GROUP INC                           3416 POMONA BLVD                                                                                       CITY OF INDUSTRY   CA      91748        USA     TRADE PAYABLE                                                                        $19.04
17302             VIA PORT NEW YORK LLC                   100 S CLINTON ST                                                                                       SYRACUSE           NY      13261        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17303             VIATEK CONSUMER PRODUCTS GROUP                                                                                                                                                                 TRADE PAYABLE                                                                        $70.00
17304             VICKERS JOSEPH                          250 BENEFIT ST                                                                                         PROVIDENCE         RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17305             VICKERS LILLIE                          10420 W VAN BUREN ST                                                                                   TOLLESON           AZ      85353        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17306             VICKI & DANIEL WOODS                    3497 CHANDLER COVE WAY                                                                                 ANTIOCH            TN      37013        USA     INSURANCE CLAIMS     6/18/2018        X            X              X          UNDETERMINED
17307             VICKI CHRISTENSEN                       2940 25TH AVE                                                                                          MARION             IA      52302        USA     INSURANCE CLAIMS     4/28/2018        X            X              X          UNDETERMINED
17308             VICKI FOLK                              108 MENDENHALL ROAD                                                                                    NEWBERRY           SC      29108        USA     INSURANCE CLAIMS     5/17/2018        X            X              X          UNDETERMINED
17309             VICKI LOGUIDICE DAROVEC                                                                                                                                                                        PENDING LITIGATION                    X            X              X          UNDETERMINED
17310             VICKI RUSSELL                           6629 BRIARCREEK DRIVE                                                                                  OKLAHOMA CITY      OK      73162      USA       INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
17311             VICKIE BUMGARNER                        52 DUKE POWER ROAD                                                                                     GRANITE FALLS      NC      28630      USA       INSURANCE CLAIMS     11/24/2017       X            X              X          UNDETERMINED
17312             VICKIE KLUGE                            635 RIDGEVIEW CIRCLE               APT: 218                                                            APPLETON           WI      54911      USA       INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
17313             VICKIE RYAN                             8111 PARKSIDE DRIVE                                                                                    FRANKFORT          IL      60423      USA       INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
17314             VICKIE WHITAKER                         1070 PINEDALE DRIVE                                                                                    SAMYRNA            GA      30080      USA       INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
17315             VICKY CRANMORE                          2802 FOX RIDGE ROAD                                                                                    OOLTEWAH           TN      37363      USA       INSURANCE CLAIMS     4/21/2018        X            X              X          UNDETERMINED
17316             VICTOR & GILDA AMIAN                    1631 HAUIKI STREET                                                                                     HONOLULU           HI      96819      USA       INSURANCE CLAIMS     7/16/2018        X            X              X          UNDETERMINED
17317             VICTOR & VICTORIA KOTEC                 364 THRIFT ST                                                                                          RONCKONCKOMA       NY      11779      USA       INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
17318             VICTOR ALADE                            1185 MEADOW LANE                   APT 211                                                             HOFFMAN ESTATES    IL      60169      USA       INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
17319             VICTOR CHAGOLLA                         1845 15TH ST                                                                                           SAN PABLO          CA      94806      USA       INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
17320             VICTOR GARCIA                           UNKNOWN                                                                                                                   NJ                 USA       INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
17321             VICTOR OSEGUERA                         5234 E BYRD AVE                                                                                        FRESNO             CA      93725      USA       INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
17322             VICTOR ROSARIO                          QUENTAS LAS MUESAS RAFAEL COCO                                                                         CAYEY              PR      00737      USA       INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
17323             VICTORIA AHEARN                         11 NASH PKWY                                                                                           SOMERSWORTH        NH      03878      USA       TRADE PAYABLE                                                                        $54.76
17324             VICTORIA BECERRA                        12854 ALONA STREET                                                                                     MORENA VALLEY      CA      92553      USA       INSURANCE CLAIMS     5/6/2018                                                      $100.00
17325             VICTORIA DONNELLY                       320 S OHIO STREET                                                                                      AVALON             PA      15202      USA       INSURANCE CLAIMS     5/18/2018        X            X              X          UNDETERMINED
17326             VICTORIA GARCIA                         620 MILTONIA ST                                                                                        LINDEN             NJ      07036-5758 USA       INSURANCE CLAIMS     8/22/2017        X            X              X          UNDETERMINED
17327             VICTORIA JENNINGS                       PO BOX 6047                                                                                            KAHULUI            HI      96733      USA       INSURANCE CLAIMS     3/14/2017        X            X              X          UNDETERMINED
17328             VICTORIA K & LARRY LOPEZ                4314 E 114TH WAY                                                                                       THORNTON           CO      80233      USA       INSURANCE CLAIMS     2/28/2018        X            X              X          UNDETERMINED
17329             VICTORIA LODGE                          7433 MEADOW PARK AVENUE                                                                                BATON ROUGE        LA      70810      USA       INSURANCE CLAIMS     7/18/2018        X            X              X          UNDETERMINED
17330             VICTORIA LOVELL                                                                                                                                                                                PENDING LITIGATION                    X            X              X          UNDETERMINED
17331             VICTORIA MALL LP                        CO HULL STOREY GIBSON CO LLC       CO HULL STOREY GIBSON CO LLC                                        AUGUSTA            GA      30917        USA     TRADE PAYABLE                                                                    $21,187.03
17332             VICTORIA SHAHRASHIAN                                                                                                                                                                           INSURANCE CLAIMS     5/4/2018                                                      $200.00
17333             VICTORIA SMITH                          PO BOX 814                                                                                             SOUTH FREEPORT     ME      04078      USA       INSURANCE CLAIMS     6/4/2018         X            X              X          UNDETERMINED
17334             VICTORIA STAUFFER                       5 FIDDLERS TRACE                                                                                       ST HELENA ISLAND   SC      29920-7100 USA       INSURANCE CLAIMS     9/5/2018         X            X              X          UNDETERMINED
17335             VICTORIA THOMAS                         31 SCHOOL STREET                                                                                       WINDSOR LOCKS      CT      06096      USA       INSURANCE CLAIMS     9/3/2018         X            X              X          UNDETERMINED
17336             VICTORY INTERNATIONAL GROUP LL                                                                                                                                                                 TRADE PAYABLE                                                                      $728.57
17337             VICTORY TAILGATE                        7101 TPC DR STE 100                                                                                    ORLANDO            FL      32822        USA     TRADE PAYABLE                                                                      $401.07
17338             VIDAS SAMUOLIS                          BISONOFFICECOM                                                                                         NORTH RIVERSIDE    IL      60546        USA     TRADE PAYABLE                                                                    $21,872.50
17339             VIDIA FRANK AND CAROLYN VIDIA           PHILADELPHIA CITY HALL             CHESTNUT ST                                                         PHILADELPHIA       PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                             Page 219 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                             Doc 20                 Filed 01/18/19
                                                                                                                                              Schedule Entered            01/18/19
                                                                                                                                                       E/F: Part 3 Question 1      00:55:49                    Main Document                                                                                   Case Number: 18-23537
                                                                                                                                              Pg 860 of 1461




                                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                              Address 1                                Address 2                         Address 3         Address 4     City                 State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                                         (Y/N)
17340             VIELEY JANET AND DANIEL BENTLEY              250 BENEFIT ST                                                                                             PROVIDENCE           RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALLY AND ON BEHALF OF ALL CHILDREN
                  OF GERALDINE BENTLEY
17341             VIENA LEXIS                                  PO BOX 2066                                                                                                KAHULUI              HI      96733        USA     TRADE PAYABLE                                                                        $24.75
17342             VIGLIOTTI DAVID AND GINA VIGLIOTTI           250 BENEFIT ST                                                                                             PROVIDENCE           RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17343             VIGO COUNTY CLERK                            JUDGEMENT CLERK P O BOX 8449                                                                               TERRE HAUTE          IN      47808        USA     TRADE PAYABLE                                                                         $4.63
17344             VIGO COUNTY SCHOOL CORPORATION               3250 MAPLE AVENUE                                                                                          TERRE HAUTE          IN      47804        USA     INSURANCE CLAIMS     8/20/2018        X            X              X          UNDETERMINED
17345             VIKKI CHRISTMON                              3735 W 141ST ST                                                                                            ROBBINS              IL      60472        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
17346             VIKKI DELUCA                                 12 WALKER AVE                                                                                              LINCOLN              RI      02865        USA     INSURANCE CLAIMS     3/20/2018        X            X              X          UNDETERMINED
17347             VILLA BAG LLC                                3986 PEMBROKE ROAD SUITE 3966                                                                              HOLLYWOOD             FL     33021        USA     TRADE PAYABLE                                                                      $335.34
17348             VILLAGE LAKE PROMENADE LLC                   2183 N POWERLINE RD SUITE 1              CO EXCLUSIVE MGMT & PROPS INC                                     POMPANO BEACH        FL      33069        USA     TRADE PAYABLE                                                                     $9,725.48
17349             VILLAGE LAKE PROMENADE LLC                   2183 N POWERLINE RD SUITE 1              CO EXCLUSIVE MGMT & PROPS INC                                     POMPANO BEACH        FL      33069        USA     TRADE PAYABLE                                                                     $4,392.14
17350             VILLAGE OF BRADLEY IL                        147 SOUTH MICHIGAN                       WATER & SEWER DEPARTMENT                                          BRADLEY              IL      60915        USA     UTILITIES PAYABLE                                                                  $136.60
17351             VILLAGE OF HOFFMAN ESTATES                   1900 HASSELL RD                                                                                            HOFFMAN ESTATES      IL      60169        USA     TRADE PAYABLE                                                                     $1,750.00
17352             VILLAGE OF HOFFMAN ESTATES IL                1900 HASSELL ROAD                                                                                          HOFFMAN ESTATES      IL      60169-6308   USA     UTILITIES PAYABLE                                                                $17,889.86
17353             VILLAGE OF MOKENA IL                         11004 CARPENTER ST                                                                                         MOKENA               IL      60448        USA     UTILITIES PAYABLE                                                                    $93.37
17354             VILLAGE OF SCHAUMBURG IL                     PO BOX 6755                                                                                                CAROL STREAM         IL      60197-6755   USA     UTILITIES PAYABLE                                                                 $6,711.20
17355             VILLAGIO TEMPE PARMERS LLC                   VILLAGIO APARTMENTSFNCS P O BOX 312125                                                                     ATLANTA              GA      31131        USA     TRADE PAYABLE                                                                      $197.09

17356             VILLAGIO TEMPE PARTNERS LLCNC                P O BOX 312125                                                                                             ATLANTA              GA      31131        USA     TRADE PAYABLE                                                                      $202.84
17357             VILLALOBOS ELIA                              100 E WEATHERFORD ST                                                                                       FORT WORTH           TX      76196        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17358             VILLAMIL ALICIA                                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
17359             VILLANOVA KENNETH R AND JOAN VILLANOVA       PHILADELPHIA CITY HALL                   CHESTNUT ST                                                       PHILADELPHIA         PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17360             VILLANUEVA CYNTHIA                           117 CRESENT AVENUE 3A                                                                                      PLAINFIELD           NJ      07060        USA     TRADE PAYABLE                                                                        $0.06
17361             VILLAR FIOL                                  215 WATERVILLE ST 3                                                                                        WATERBURY            CT      06710        USA     TRADE PAYABLE                                                                        $1.78
17362             VILLARINI LOPEZ MIOSOTYS                     URB VILLA TURABO FLAMBOYAN ST                                                                              CAGUAS               PR      00726        USA     TRADE PAYABLE                                                                       $12.34
17363             VILLEGAS CARLOS A                            840 1-2 W 66TH STREET                                                                                      LOS ANGELES          CA      90044        USA     TRADE PAYABLE                                                                        $3.69
17364             VILMA & OTTO TABLADA                         1530 E LARKWOOD ST                                                                                         WEST COVINA          CA      91791-2508   USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
17365             VIMAGDA VALDNER                              17 3RD AVENUE                                                                                              GARDEN CITY          NY      11040        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED
17366             VINCENT & JEANETTE INGIOSI                   5518 W EDGEMONT AVE                                                                                        PHOENIX              AZ      85035        USA     INSURANCE CLAIMS     8/6/2018         X            X              X          UNDETERMINED
17367             VINCENT BOVE COURT OFFICER                   CO VINCENT BOVE COURT OFFICEP O BOX 2353                                                                   BLOOMFIELD           NJ      07003        USA     TRADE PAYABLE                                                                       $99.32

17368             VINCENT C MESSINA ST MARSHALL                VINCENT C MESSINA ST MARSHALLPO BOX                                                                        WOLCOTT              CT      06716        USA     TRADE PAYABLE                                                                       $224.68
                                                               6292
17369             VINCENT RASKA                                68253 LAKE ANGELA DRIVE                                                                                    MACOMB               MI      48062        USA     INSURANCE CLAIMS     8/26/2018        X            X              X          UNDETERMINED
17370             VINCENTMARGARET GENEROSO                     2016 BERGEN AVENUE                       APARTMENT 1                                                       BROOKLYN             NY      11234        USA     INSURANCE CLAIMS     5/21/2018        X            X              X          UNDETERMINED
17371             VINCI LAW OFFICE LLC                         3091 S JAMAICA CT STE 150                                                                                  AURORA               CO      80014        USA     TRADE PAYABLE                                                                      $124.46
17372             VINCI LAW OFFICE LLC                         3091 S JAMAICA CT STE 150                                                                                  AURORA               CO      80014        USA     TRADE PAYABLE                                                                       $13.98
17373             VINCI LAW OFFICE LLC                         3091 S JAMAICA CT STE 150                                                                                  AURORA               CO      80014        USA     TRADE PAYABLE                                                                      $320.04
17374             VINH QUACH                                   8410 SPOTSLYVANIA LN                                                                                       HOUSTON              TX      77083        USA     INSURANCE CLAIMS     10/8/2018        X            X              X          UNDETERMINED
17375             VINNETTA RAINES                              1800 BRIARFIELD RD                                                                                         OXON HILL            MD      20745        USA     INSURANCE CLAIMS     7/22/2018        X            X              X          UNDETERMINED
17376             VINNIK YURIY V                               7916 BEVERLY BLVD                                                                                          EVERETT              WA      98203        USA     TRADE PAYABLE                                                                        $1.86
17377             VINODINI OLIVER                              61 OLYMPIA LANE                                                                                            SICKLERVILLE         NJ      08081        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
17378             VINSON JAMES ASO ALLSTATE INSURANCE          501 TEXAS ST                                                                                               SHREVEPORT           LA      71101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  COMPANY
17379             VINSON TERESA                                7701 S HWY 35 LOT 22                                                                                       LAPORTE              IN      46350        USA     TRADE PAYABLE                                                                      $151.16
17380             VIOLA BERNERKING                             244 SWEETGUM CT                                                                                            TROY                 MO      63379        USA     INSURANCE CLAIMS     8/4/2017         X            X              X          UNDETERMINED
17381             VIOLA GAULEY                                 9619 EUCLID NE                                                                                             ALBUQUERQUE          NM      87112        USA     INSURANCE CLAIMS     5/15/2018        X            X              X          UNDETERMINED
17382             VIOLA POLUMBUS                               PO BOX 971                                                                                                 WARNER               OK      74469        USA     INSURANCE CLAIMS     10/23/2016       X            X              X          UNDETERMINED
17383             VIOLET LIMITED                               462 OSWEGO ST                                                                                              AURORA                CO     80010        USA     TRADE PAYABLE                                                                     $3,559.71
17384             VIOLETA PAGAN RODRIGUEZ                      1280 CALLE 9                                                                                               SAN JUAN             PR      00924-5233   USA     INSURANCE CLAIMS     4/12/2018        X            X              X          UNDETERMINED
17385             VIP GLOBAL CO LTD                            704N KING STREET SUITE 500                                                                                 WILMINGTON            DE     19899        USA     TRADE PAYABLE                                                                     $1,390.98
17386             VIR VENTURES INC                             5614 W GRAND PARKWAY S STE102 109                                                                          RICHMOND             TX      77406        USA     TRADE PAYABLE                                                                   $122,496.62
17387             VIRGIL & KRIS BUNDA                          56104 ELEGANT DRIVE                                                                                        MACOMB               MI      48042        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
17388             VIRGIL D ULMAN                               1830 N UNIVERSITY DRIVE SUITE 155                                                                          PLANTATION            FL     33322        USA     TRADE PAYABLE                                                                        $52.24
17389             VIRGILIO JOE                                 1819 OAK ST                                                                                                DE LAND              FL      32724        USA     TRADE PAYABLE                                                                     $1,000.00
17390             VIRGINIA & CAROL CROEL & LACROSSE            UNKNOWN                                                                                                    LYONS                MI      48851        USA     INSURANCE CLAIMS     9/18/2018        X            X              X          UNDETERMINED
17391             VIRGINIA & DEAN KACLUDIS                     2628 GLENN ECHO LANE                                                                                       MANTECA              CA      95336        USA     INSURANCE CLAIMS     9/4/2018         X            X              X          UNDETERMINED
17392             VIRGINIA ALIFF                               5908 COVE LANDING RD                     UNIT 301                                                          BURKE                VA      22015        USA     INSURANCE CLAIMS     9/26/2018        X            X              X          UNDETERMINED
17393             VIRGINIA DIAZ                                1159 W TRESTON ST                                                                                          SANTA MARIA          CA      93458        USA     INSURANCE CLAIMS     9/21/2018        X            X              X          UNDETERMINED
17394             VIRGINIA HIGHTOWER                           7578 WIXON RD                                                                                              BRYAN                TX      77808        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
17395             VIRGINIA K MARTIN                            29 ROCK LAKE RD                                                                                            FAIRMONT             WV      26554        USA     INSURANCE CLAIMS     1/13/2016        X            X              X          UNDETERMINED
17396             VIRGINIA KUSHNICK                            UNKNOWN                                                                                                    UNKNOWN                      UNKNOWN              INSURANCE CLAIMS     10/1/2018        X            X              X          UNDETERMINED
17397             VIRGINIA LUBBERS                             526 RUBY DRIVE                                                                                             VACAVILLE            CA      95687        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
17398             VIRGINIA MIRANDO                             24 BOXWOOD COURT                                                                                           HUNTINGTON STATION   NY      11746        USA     INSURANCE CLAIMS     11/12/2012       X            X              X          UNDETERMINED
17399             VIRGINIA MOLKENTIN                           84 FORGE LANE                                                                                              COREM                NY      11727        USA     INSURANCE CLAIMS     6/30/2018        X            X              X          UNDETERMINED
17400             VIRGINIA NATURAL GAS5409                     PO BOX 5409                                                                                                CAROL STREAM         IL      60197-5409   USA     UTILITIES PAYABLE                                                                  $127.12
17401             VIRGINIA NIKOLAIDIS                          513 KAMEHAMEHA                                                                                             HAUULA               HI      96717        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
17402             VIRIDIANA CARREON                            82192 ADOBE ROAD                                                                                           INDIO                CA      92201        USA     INSURANCE CLAIMS     3/29/2018        X            X              X          UNDETERMINED
17403             VIRTUAL EXCHANGES INC                        2111 HARROD STREET                                                                                         RALEIGH              NC      27604        USA     TRADE PAYABLE                                                                     $1,787.17
17404             VISNOVEC THOMAS AND JOAN VISNOVEC            250 BENEFIT ST                                                                                             PROVIDENCE           RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17405             VISPERAS GEORGE                              4151 FOX CREEK CT                                                                                          DANVILLE             CA      94506        USA     TRADE PAYABLE                                                                      $164.97
17406             VITABOX INC                                  3301 NW 168TH ST                                                                                           MIAMI GARDENS         FL     33056        USA     TRADE PAYABLE                                                                        $16.99
17407             VITAKES CHRISTOS AND HELEN                   1200 ONTARIO ST                                                                                            CLEVELAND            OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17408             VITAMIN DISCOUNT CENTER LLC DE                                                                                                                                                                            TRADE PAYABLE                                                                      $931.12
17409             VITAMINLIFE                                  15100 WOODINVILLE REDMOND ROAD                                                                             WOODINVILLE          WA      98072        USA     TRADE PAYABLE                                                                     $1,781.28
17410             VITAZON INC                                  104-71 128TH STREET                                                                                        RICHMOND HILL         NY     11419        USA     TRADE PAYABLE                                                                        $43.19
17411             VIV COLLECTION INC                           4020 AVALON BLVD UNIT B                                                                                    LOS ANGELES           CA     90011        USA     TRADE PAYABLE                                                                        $58.60
17412             VIVIAN ACCOMANDO-GARCIA                      1309 ST ANDREWS DR                                                                                         TAMPA                FL      33612        USA     INSURANCE CLAIMS     11/1/2017        X            X              X          UNDETERMINED
17413             VIVIAN HILKEN                                302 4TH STREET SOUTH                                                                                       WILTON               ND      58579        USA     INSURANCE CLAIMS     6/7/2017         X            X              X          UNDETERMINED
17414             VIVIAN PEACOCK                               3761 HORSESHOE FARM ST                                                                                     RALEIGH              NC      27610        USA     INSURANCE CLAIMS     10/4/2017        X            X              X          UNDETERMINED
17415             VIVIAN ROMANOWSKI                            31 DEBBIE LEE LANE                                                                                         BOHEMIA              NY      11716        USA     INSURANCE CLAIMS     12/15/2013       X            X              X          UNDETERMINED
17416             VIVIAN SCIORTINO                             1589 REDMAN ROAD                                                                                           HAMLIN               NY      14464        USA     INSURANCE CLAIMS     4/16/2018        X            X              X          UNDETERMINED
17417             VIZCARRONDO MELANIE M                        72 CORNELIA APT 2                                                                                          PLATTSBURGH          NY      10458        USA     TRADE PAYABLE                                                                         $1.84
17418             VLADIMIR SHVARTSMAN                          2898 WEST8 TH STR APT16L                                                                                   BROOKLYN             NY      11224        USA     TRADE PAYABLE                                                                      $156.64
17419             VM INNOVATIONS INC                           2021 TRANSFORMATION DR SUITE 2500                                                                          LINCOLN              NE      68508        USA     TRADE PAYABLE                                                                   $162,883.85
17420             VOGT JEROME G                                1975 HYVISTA DR                                                                                            PACIFIC              MO      63069        USA     TRADE PAYABLE                                                                      $525.07
17421             VOGT LAWRENCE AND THERESA VOGT               155 NORTH MAIN STREET                                                                                      EDWARDSVILLE         IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED


                                                                                                                                                      Page 220 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                               Doc 20              Filed 01/18/19
                                                                                                                                            Schedule Entered            01/18/19
                                                                                                                                                     E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                            Pg 861 of 1461




                                                                                                                                                                                                                                                             Contingent

                                                                                                                                                                                                                                                                          Unliquidated

                                                                                                                                                                                                                                                                                         Disputed
Row No. Account   Creditor's Name                             Address 1                                  Address 2                      Address 3         Address 4     City              State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                 Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                    Offset
                                                                                                                                                                                                                                                                                                                    (Y/N)
17422             VOGUE TEX PVT LTD                           190B DUTUGAMUNU STREET                     KOHUWALA                                                       NUGEGODA          SRI     10250                TRADE PAYABLE                                                                   $195,255.46
                                                                                                                                                                                          LANKA
17423             VOLCANO LLC                                 8833 CYNTHIA STREET PH 205                                                                                WEST HOLLYWOOD     CA     90069        USA     TRADE PAYABLE                                                                        $39.73
17424             VON RUMOHR M                                11305 THAMES FARE WAY                                                                                     LITHIA            FL      33547        USA     TRADE PAYABLE                                                                         $5.54
17425             VONACHEN LAWLESS TRAGER & SL                456 FULTON ST SUITE 425 TWIN TOWERS                                                                       PEORIA            IL      616021240    USA     TRADE PAYABLE                                                                       $186.10
                                                              PLAZA
17426             VOSBURG JERRY & ESTHER                      100 E MADISON AVE                                                                                         BASTROP           LA      71220        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17427             VOSS FRANCIS AND JAMES ET AL                604 HIGHWAY 8 NORTH                                                                                       LINDEN            TX      75563        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17428             VOSSEL JAMIE AND LOTTICH BRIAN & ESTRELLA   2121 EUCLID AVE                                                                                           ROLLING MEADOWS   IL      60008        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ASO STATE FARM FIRE & CASUALTY COMPANY

17429             VOYTKO FORREST C AND JOAN VOYTKO            669 WASHINGTON ST                                                                                         EASTON            PA      18042        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17430             VRAJ VIHAR LLC                                                                                                                                                                                       TRADE PAYABLE                                                                      $463.95
17431             VSAC                                        PO BOX 2000                                                                                               WINOOSKI          VT     05404         USA     TRADE PAYABLE                                                                      $141.07
17432             VSAC                                        PO BOX 2000                                                                                               WINOOSKI          VT     05404         USA     TRADE PAYABLE                                                                      $102.93
17433             VTI INC                                     11F-10 NO 27 SEC 3                         ZHONGSHAN NORTH ROAD                                           TAIPEI            TAIWAN 10461                 TRADE PAYABLE                                                                    $53,436.61

17434             VUTRAN THOMAS                               902 KENUI CIR                                                                                             LAHAINA           HI      96761        USA     TRADE PAYABLE                                                                      $410.91
17435             VYRON LEARY                                 2218 KAUSEN DR 100                                                                                        ELK GROVE         CA      95758        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17436             W BRAD COLLECTION                           1467 13 TH ST SE                                                                                          SALEM             OR      97302        USA     TRADE PAYABLE                                                                       $76.06
17437             W C REDMON CO INC                           200 HARRISON AVE                                                                                          PERU              IN      46970        USA     TRADE PAYABLE                                                                      $571.50
17438             W SCOTT TIERNAN                             183 WILD HORSE RANCH RD                                                                                   LARAMIE           WY      82070-9779   USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
17439             W SCOTT TIERNAN                             183 WILD HORSE RANCH RD                                                                                   LARAMIE           WY      82070-9779   USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
17440             WADDLE JOSHUA G                             324 85TH AVE                                                                                              MONROE            IA      50170        USA     TRADE PAYABLE                                                                       $12.93
17441             WADE CHASITY                                3140 WASHINGTON RIDGE WAY APT 2204                                                                        KNOXVILLE         TN      37917        USA     TRADE PAYABLE                                                                      $106.04
17442             WAEL SAAH                                   3020 WHITE PINE DRIVE                                                                                     GIBSONIA          PA      15044        USA     INSURANCE CLAIMS     8/17/2017        X            X              X          UNDETERMINED
17443             WAFITEK INC                                 5712 SAINT THOMAS DRIVE                                                                                   PLANO              TX     75094        USA     TRADE PAYABLE                                                                       $33.95
17444             WAGAMAN RICHIE                              10486 MORRIS HILLS RD                                                                                     TODDVILLE         IA      52341        USA     TRADE PAYABLE                                                                       $28.30
17445             WAGE GARNISHMENT PROCESSING UN              NC DEPARTMENT OF REVENUE PO BOX 25000                                                                     RALEIGH           NC      27640        USA     TRADE PAYABLE                                                                       $32.56

17446             WAGE GARNISHMENT PROCESSING UN              NC DEPARTMENT OF REVENUE PO BOX 25000                                                                     RALEIGH           NC      27640        USA     TRADE PAYABLE                                                                        $15.14

17447             WAGE GARNISHMENT PROCESSING UN              NC DEPARTMENT OF REVENUE PO BOX 25000                                                                     RALEIGH           NC      27640        USA     TRADE PAYABLE                                                                        $22.19

17448             WAGE GARNISHMENT PROCESSING UN              NC DEPARTMENT OF REVENUE PO BOX 25000                                                                     RALEIGH           NC      27640        USA     TRADE PAYABLE                                                                       $495.76

17449             WAGE GARNISHMENT PROCESSING UN              NC DEPARTMENT OF REVENUE PO BOX 25000                                                                     RALEIGH           NC      27640        USA     TRADE PAYABLE                                                                        $69.20

17450             WAGE GARNISHMENT PROCESSING UN              NC DEPARTMENT OF REVENUE PO BOX 25000                                                                     RALEIGH           NC      27640        USA     TRADE PAYABLE                                                                        $46.11

17451             WAGE GARNISHMENT PROCESSING UN              NC DEPARTMENT OF REVENUE PO BOX 25000                                                                     RALEIGH           NC      27640        USA     TRADE PAYABLE                                                                        $19.43

17452             WAGE GARNISHMENT PROCESSING UN              NC DEPARTMENT OF REVENUE PO BOX 25000                                                                     RALEIGH           NC      27640        USA     TRADE PAYABLE                                                                        $91.89

17453             WAGE GARNISHMENT PROCESSING UN              NC DEPARTMENT OF REVENUE PO BOX 25000                                                                     RALEIGH           NC      27640        USA     TRADE PAYABLE                                                                        $89.28

17454             WAGE GARNISHMENT PROCESSING UN              NC DEPARTMENT OF REVENUE PO BOX 25000                                                                     RALEIGH           NC      27640        USA     TRADE PAYABLE                                                                        $91.68

17455             WAGE GARNISHMENT PROCESSING UN              NC DEPARTMENT OF REVENUE PO BOX 25000                                                                     RALEIGH           NC      27640        USA     TRADE PAYABLE                                                                        $45.56

17456             WAGE GARNISHMENT PROCESSING UN              NC DEPARTMENT OF REVENUE PO BOX 25000                                                                     RALEIGH           NC      27640        USA     TRADE PAYABLE                                                                       $148.58

17457             WAGNER SAENZ DORITY LLP                     1010 LAMAR STREET SUITE 425                                                                               HOUSTON           TX      77002        USA     TRADE PAYABLE                                                                     $2,697.90
17458             WAGNER SPRAY TECH CORP                      P O BOX 86                                                                                                MINNEAPOLIS       MN      55486-0319   USA     TRADE PAYABLE                                                                         $9.09
17459             WAJEEHA RIZWAN                              41 HAMLIN CT                                                                                              FAIR LAWN         NJ      07410        USA     TRADE PAYABLE                                                                      $203.49
17460             WAKEFIELD & ASSOCIATES                      3091 S JAMAICA CT 200                                                                                     AURORA            CO      80014        USA     TRADE PAYABLE                                                                      $240.53
17461             WAKEFIELD & ASSOCIATES INC                  3091 S JAMAICA CT 200                                                                                     AURORA            CO      80014        USA     TRADE PAYABLE                                                                        $39.94
17462             WAKEFIELD AND ASSOCIATES INC                P O BOX 58                                                                                                FT MORGAN         CO      80701        USA     TRADE PAYABLE                                                                      $128.83
17463             WALBERTO PEREZ LARACUENTE                   PO BOX 721                                                                                                MAYAGUEZ          PR      00681-7261   USA     INSURANCE CLAIMS     11/27/2016       X            X              X          UNDETERMINED
17464             WALBRO LLC                                  500 E ST SW                                                                                               WASHINGTON        DC      20436        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17465             WALCOTT SARA                                1 STONESTHROW DR                                                                                          HOUMA             LA      70364        USA     TRADE PAYABLE                                                                         $5.00
17466             WALCUTT KRISTY ELAINE PERSONAL              100 N CALVERT ST                                                                                          BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF WOODROW
                  W WEABER ET AL
17467             WALESKI EVA M INDIVIDUALLY AND AS           401 MONTGOMERY ST                                                                                         SYRACUSE          NY      13202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATRIX OF THE THE ESTATE OF
                  EDWARD STANLEY WALESKI DECEASED
17468             WALINSKI & TRUNKETT P C                     25 E WASHINGTON STE 221                                                                                   CHICAGO           IL      60602        USA     TRADE PAYABLE                                                                       $250.77
17469             WALINSKI AND ASSOCIATES PC                  WALINSKI AND ASSOCIATES PC 221 N LASALLE                                                                  CHICAGO           IL      60601        USA     TRADE PAYABLE                                                                       $761.14
                                                              STREET STE NO 1
17470             WALK ON WATER GIFTS                         7832 N CITRUS RD                                                                                          WADDELL           AZ      85355        USA     TRADE PAYABLE                                                                       $39.41
17471             WALKER ALYSSIA                              130 CLUB DR BLDG 2 APT I                                                                                  LEMOORE           CA      93245        USA     TRADE PAYABLE                                                                        $1.83
17472             WALKER BRUCE AND LAWANNA WALKER             500 NORTH KING STREET                                                                                     WILMINGTON        DE      19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17473             WALKER ERIE                                 141 MARTIN LUTHER KING DR                                                                                 WEST POINT        MS      39773        USA     TRADE PAYABLE                                                                      $250.00
17474             WALKER JAKEEMIA                             909 36TH SREET                                                                                            WEST PALM BEACH   FL      33407        USA     TRADE PAYABLE                                                                       $29.55
17475             WALKER JOHN S AND PAMELA K WALKER           155 NORTH MAIN STREET                                                                                     EDWARDSVILLE      IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17476             WALKER RANDALL                              12R FOLEY                                                                                                 FRAMINGHAM        MA      01701        USA     TRADE PAYABLE                                                                        $3.78
17477             WALKER ROOSEVELT JR                         100 N CALVERT ST                                                                                          BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17478             WALKER WILLETTE YVONNE                      99 MAIN ST                                                                                                HEMPSTEAD         NY      11550        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17479             WALKERJACQUELINE                            CO JOHN WALLING COURT OFFICEP O BOX 39                                                                    FANWOOD           NJ      07023        USA     TRADE PAYABLE                                                                        $5.52

17480             WALL ROBERT                                 100 N CALVERT ST                                                                                          BALTIMORE         MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17481             WALL ST SALES                               544 PARK AVENUE SUITE 130                                                                                 BROOKLYN           NY     11205        USA     TRADE PAYABLE                                                                     $1,087.85
17482             WALL STREET FINANCIAL RECOVERY              3507 NORTH CENTRAL AVENUE SUITE 500                                                                       PHOENIX           AZ      85012        USA     TRADE PAYABLE                                                                        $69.03
17483             WALLACE JASON                               625 KINLAW LANE                                                                                           CONWAY            SC      29527        USA     TRADE PAYABLE                                                                      $611.23
17484             WALLACE MICHALS COURT OFFICER               PO BOX 404                                                                                                OAKHURST          N       07755                TRADE PAYABLE                                                                      $144.76
17485             WALLACE SHIRLEY R                           4305 MOCKING BIRD LANE                                                                                    KNOXVILLE         TN      37918        USA     TRADE PAYABLE                                                                      $753.56



                                                                                                                                                    Page 221 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                          Doc 20              Filed 01/18/19
                                                                                                                                        Schedule Entered            01/18/19
                                                                                                                                                 E/F: Part 3 Question 1      00:55:49               Main Document                                                                                   Case Number: 18-23537
                                                                                                                                        Pg 862 of 1461




                                                                                                                                                                                                                                                       Contingent

                                                                                                                                                                                                                                                                    Unliquidated

                                                                                                                                                                                                                                                                                   Disputed
Row No. Account   Creditor's Name                              Address 1                             Address 2                      Address 3         Address 4     City            State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                           Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                              to
                                                                                                                                                                                                                                                                                                              Offset
                                                                                                                                                                                                                                                                                                              (Y/N)
17486             WALLEY CHRISTOPHER                           750 CASCADE ST 205                                                                                   OREGON CITY     OR      97045        USA     TRADE PAYABLE                                                                      $151.80
17487             WALLI CHARLES P                              155 NORTH MAIN STREET                                                                                EDWARDSVILLE    IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17488             WALLY & ODINE MICHAUD                        440 S 18TH ST                                                                                        NEWARK          NJ      07103        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
17489             WALNUT HILL PROPERTIES LLC                   414 VINE STREET                                                                                      CHATTANOOGA     TN      37403        USA     TRADE PAYABLE                                                                    $36,777.25
17490             WALSH EUGENE AND PATRICIA WALSH              60 CENTRE ST                                                                                         NEW YORK        NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  INDIVIDUALLY AND AS HUSBAND AND WIFE
17491             WALSH JOHN                                   24 GROVER LANE                                                                                       TEMPLE          NH      03084        USA     TRADE PAYABLE                                                                      $450.98
17492             WALSH MANUEL A                               10 COUNTRY CLUB DRIVE                                                                                RANDOLPH        MA      02368        USA     TRADE PAYABLE                                                                        $5.71
17493             WALTER GOODIN                                5317 DEANE AVE                                                                                       LOS ANGELES     CA      90043        USA     TRADE PAYABLE                                                                       $14.99
17494             WALTER J GATES                               1712 JAMES DRIVE                                                                                     NORTH MANKATO   MN      56003        USA     TRADE PAYABLE                                                                      $135.87
17495             WALTER MCGEE                                 5111 NORTH 10TH STREET                APT 320                                                        MCALLEN         TX      78504        USA     INSURANCE CLAIMS     8/11/2015        X            X              X          UNDETERMINED
17496             WALTER MORRIS                                5649 PARK ROAD                                                                                       CROZET          VA      22932        USA     INSURANCE CLAIMS     5/23/2018        X            X              X          UNDETERMINED
17497             WALTER PEELER                                150 SMITH FARM RD                                                                                    PACOLET         SC      29372        USA     INSURANCE CLAIMS     5/19/2018        X            X              X          UNDETERMINED
17498             WALTER RAYMOND                               PHILADELPHIA CITY HALL                CHESTNUT ST                                                    PHILADELPHIA    PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17499             WALTERS DALE E AND CINDY                     100 N CALVERT ST                                                                                     BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17500             WALTERS MYRTLE INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                                EDWARDSVILLE    IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF JOSEPH
                  WALTERS DECEASED
17501             WALTON CAROL A INDIVIDUALLY AND AS           60 CENTRE ST                                                                                         NEW YORK        NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  EXECUTRIX OF THE ESTATE OF JOHN WALTON
                  AKA JACK WALTON
17502             WALTON FOOTHILLS HOLDINGS VI LLC             PO BOX 51723                                                                                         LOS ANGELES     CA      90051-6023   USA     TRADE PAYABLE                                                                    $23,579.34
17503             WAMSLEY BRET                                 11033 GRASSY KNOLL TERRACE                                                                           GERMANTOWN      MD      20876        USA     TRADE PAYABLE                                                                      $215.74
17504             WANDA BRACKEEN                               2530 MCGEE LANE                                                                                      HICKORY         MS      39332        USA     INSURANCE CLAIMS     12/1/2017        X            X              X          UNDETERMINED
17505             WANDA BROOKS                                 42 WELLESLEY PLACE                                                                                   FAIRFIELD       OH      45014        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
17506             WANDA CRENSHAW                               2001 GARDENRIDGE                                                                                     GLENN HEIGHTS   TX      75154        USA     INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
17507             WANDA JONES                                  51 E JEFFERSON STREET                                                                                ORLANDO         FL      32802        USA     INSURANCE CLAIMS     8/28/2018        X            X              X          UNDETERMINED
17508             WANDA KERR                                   400 CASTLE RIDGE DRIVE                                                                               COLUMBIA        SC      29229        USA     INSURANCE CLAIMS     7/28/2018        X            X              X          UNDETERMINED
17509             WANDA MORA-HEAPES                            101 SUNNY CIRCLE                                                                                     GEORGETOWN      KY      40324-9572   USA     INSURANCE CLAIMS     10/2/2018        X            X              X          UNDETERMINED
17510             WANDA ORTIZ CARRERAS                         MANS DE ROMANY                        C38 CALLE LOS ROBLES                                           SAN JUAN        PR      00926-5415   USA     INSURANCE CLAIMS     4/21/2017        X            X              X          UNDETERMINED
17511             WANDA THOMPSON                               1006 A TAMBRIDGE COURT                                                                               COOKEVILLE      TN      38506        USA     INSURANCE CLAIMS     11/7/2017        X            X              X          UNDETERMINED
17512             WANDA WATKINS-GREEN                          10799 STEWART ROAD                                                                                   TANNER          AL      35671        USA     INSURANCE CLAIMS     6/14/2018        X            X              X          UNDETERMINED
17513             WANDA WOOD                                   8360 BANBERRY ROAD                                                                                   PENSACOLA       FL      32514        USA     INSURANCE CLAIMS     10/13/2018       X            X              X          UNDETERMINED
17514             WANDZEL DAVID                                415 FOX LAIR DR                                                                                      ST CHARLES      MO      63303        USA     TRADE PAYABLE                                                                      $231.38
17515             WANETTE GEORGE                               2632 BANCROFT BLVD                                                                                   ORLANDO          FL     32833        USA     TRADE PAYABLE                                                                        $30.98
17516             WANG LIANGQUAN                               5018 SHERWOOD RD                                                                                     MADISON         WI      53711        USA     TRADE PAYABLE                                                                        $16.62
17517             WANITA BIGES                                 2035 NE JUNIOR STREET                                                                                COURTLAND       OR      97211        USA     INSURANCE CLAIMS     4/27/2018        X            X              X          UNDETERMINED
17518             WARD & KAY GUFFEY                            2576 FOX POINT ROAD                                                                                  QUINLAN         TX      75474        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
17519             WARD DANIEL P                                479 MOODY ST APT C                                                                                   WALTHAM         MA      02453        USA     TRADE PAYABLE                                                                        $13.85
17520             WARD GRANT                                   PHILADELPHIA CITY HALL                CHESTNUT ST                                                    PHILADELPHIA    PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17521             WARD JAMES                                   1408 BAYSIDE AVE 6                                                                                   WOODBRIDGE      VA      22191        USA     TRADE PAYABLE                                                                         $5.00
17522             WARD LOGISTICS LLC                           1436 WARD TRUCKING DRIVE                                                                             ALTOONA         PA      16602        USA     TRADE PAYABLE                                                                     $2,155.21
17523             WARD STEVE                                   2071 LAKE FOREST DR                                                                                  GROVETOWN       GA      30813        USA     TRADE PAYABLE                                                                      $125.42
17524             WARDROBE LIMITED                             2960 INCA ST UNIT 201                                                                                DENVER           CO     80202        USA     TRADE PAYABLE                                                                     $1,054.42
17525             WARE DANIEL                                  9682 RUSSELL AVE                                                                                     GARDEN GROVE    CA      92844        USA     TRADE PAYABLE                                                                        $53.91
17526             WAREHOUSE OF TIFFANY INC                     4871 W WASHINGTON BLVD                                                                               LOS ANGELES     CA      90016        USA     TRADE PAYABLE                                                                      $681.93
17527             WARNER KEVIN                                 4713 HUNTER BLVD                                                                                     OKLAHOMA CITY   OK      73179        USA     TRADE PAYABLE                                                                        $48.87
17528             WARREN CO SHERIFF                            413 SECOND STREET                                                                                    BELVIDERE       NJ      07823        USA     TRADE PAYABLE                                                                        $70.40
17529             WARREN COUNTY SHERIFF                        1400 STATE ROUTE 9                                                                                   LAKE GEORGE     NY      12845        USA     TRADE PAYABLE                                                                        $23.26
17530             WARREN JOHN P AND JOAN WARREN                60 CENTRE ST                                                                                         NEW YORK        NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17531             WARREN MATTHEWS                              2506 EAST CHASE STREET                                                                               BALTIMORE       MD      21213        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
17532             WARREN TOWNSHIP OF MARION CTY                501 N POST RD C SMALL CLAIMS                                                                         INDIANPOLIS     IN      46219        USA     TRADE PAYABLE                                                                      $153.16
17533             WARREN TOWNSHIP OF MARION CTY                501 N POST RD C SMALL CLAIMS                                                                         INDIANPOLIS     IN      46219        USA     TRADE PAYABLE                                                                      $202.42
17534             WARSON GROUP INC                             9200 OLIVE BLVD STE 222                                                                              ST LOUIS        MO      63132        USA     TRADE PAYABLE                                                                     $4,376.50
17535             WASAA HENAIN                                 2 CHAMBLY COURT                                                                                      NEWARK          DE      19702        USA     INSURANCE CLAIMS     7/6/2017         X            X              X          UNDETERMINED
17536             WASH CROWN CNTR REALTY HOLDING                                                                                                                                                                 TRADE PAYABLE                                                                    $14,506.43
17537             WASH CROWN CNTR REALTY HOLDING LLC           1500 W CHESTNUT STREET                                                                               WASHINGTON      NV      15301        USA     TRADE PAYABLE                                                                     $6,551.29
17538             WASHAHA EMAN                                 6601 EASTWOOD STREET                                                                                 PHILADELPHIA    PA      19149        USA     TRADE PAYABLE                                                                         $1.76
17539             WASHINGTON AVE PHARMACY                      600 WASHINGTON AVE                                                                                   PHILADELPHIA    PA      19147        USA     TRADE PAYABLE                                                                        $24.04
17540             WASHINGTON AVILA                             930 BALCOM AVENUE                                                                                    BRONX           NY      10465        USA     INSURANCE CLAIMS     10/13/2016       X            X              X          UNDETERMINED
17541             WASHINGTON GAS37747                          PO BOX 37747                                                                                         PHILADELPHIA    PA      19101-5047   USA     UTILITIES PAYABLE                                                                  $423.53
17542             WASHINGTON RAYMOND H JR                      100 N CALVERT ST                                                                                     BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17543             WASHINGTON SUBURBAN SANITARY                 14501 SWEITZER LANE                                                                                  LAUREL          MD      20707-5901   USA     UTILITIES PAYABLE                                                                  $454.35
                  COMMISSION
17544             WASHINGTON TOWNSHIP OF MARION                WASHINGTON TOWNSHIP OF MARION SMALL                                                                  INDIANAPOLIS    IN      46220        USA     TRADE PAYABLE                                                                        $17.34
                                                               CLAIMS COURT 5302 N KE
17545             WASHINGTON TYNESHIA                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
17546             WASHOE COUNTY SHERIFFS OFFICE                1 SOUTH SIERRA STREET                                                                                RENO            NV      89501        USA     TRADE PAYABLE                                                                       $100.75
17547             WASHOE COUNTY SHERIFFS OFFICE                1 SOUTH SIERRA STREET                                                                                RENO            NV      89501        USA     TRADE PAYABLE                                                                      $3,353.93
17548             WASHOE COUNTY SHERIFFS OFFICE                1 SOUTH SIERRA STREET                                                                                RENO            NV      89501        USA     TRADE PAYABLE                                                                       $141.52
17549             WASHOE COUNTY SHERIFFS OFFICE                1 SOUTH SIERRA STREET                                                                                RENO            NV      89501        USA     TRADE PAYABLE                                                                         $66.99
17550             WASHOE COUNTY SHERIFFS OFFICE                1 SOUTH SIERRA STREET                                                                                RENO            NV      89501        USA     TRADE PAYABLE                                                                       $265.68
17551             WASHOE COUNTY SHERRIFS OFFICE                ONE SOUTH SIERRA ST                                                                                  RENO            NV      89501        USA     TRADE PAYABLE                                                                       $187.90
17552             WASHOE COUNTY SHERRIFS OFFICE                ONE SOUTH SIERRA ST                                                                                  RENO            NV      89501        USA     TRADE PAYABLE                                                                      $1,649.25
17553             WASKIS JOE W                                 100 N CALVERT ST                                                                                     BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17554             WASTE MANAGEMENT OF OHIO                     1700 N BROAD                                                                                         FAIRBORN        OH      45324        USA     TRADE PAYABLE                                                                       $388.32
17555             WASTE MANAGEMENT OF TOPEKA                   3611 NW 16TH ST                                                                                      TOPEKA          KS      66618        USA     TRADE PAYABLE                                                                       $219.83
17556             WATCHES AND BEYOND                           PO BOX 1075                                                                                          MONSEY          NY      10952        USA     TRADE PAYABLE                                                                      $1,962.51
17557             WATER ENVIRONMENT SERVICES                   PO BOX 6940                                                                                          PORTLAND        OR      97228-6940   USA     UTILITIES PAYABLE                                                                   $525.20
17558             WATER FILTER EXCHANGE                        980 KIRKTON PLACE                                                                                    GLENDALE        CA      91207        USA     TRADE PAYABLE                                                                       $340.67
17559             WATER FILTERS DIRECT LLC                     560 22ND ST                                                                                          ZUMBROTA        MN      55992        USA     TRADE PAYABLE                                                                       $111.61
17560             WATER FILTERS DIRECT LLC                     560 22ND ST                                                                                          ZUMBROTA        MN      55992        USA     TRADE PAYABLE                                                                      $3,725.97
17561             WATERLOO CENTER LLC                          150 GREAT NECK ROAD SUITE 304                                                                        GREAT NECK      NY      11021        USA     TRADE PAYABLE                                                                      $7,665.08
17562             WATERLOO INDUSTRIES INC                      CHICAGO IL 60675-1014                                                                                CHICAGO          IL     60675-1014   USA     TRADE PAYABLE                                                                  $2,172,232.57
17563             WATERMEIER VIRGINIA                          7922 BREAKWATER DR                                                                                   NEW ORLEANS     LA      70124        USA     TRADE PAYABLE                                                                       $119.75
17564             WATERROSE LINDA INDIVIDUALLY AND AS          155 NORTH MAIN STREET                                                                                EDWARDSVILLE    IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  WILLIAM HAMPTON DECEASED


                                                                                                                                                Page 222 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                            Doc 20           Filed 01/18/19
                                                                                                                                      Schedule Entered            01/18/19
                                                                                                                                               E/F: Part 3 Question 1      00:55:49                Main Document                                                                                  Case Number: 18-23537
                                                                                                                                      Pg 863 of 1461




                                                                                                                                                                                                                                                     Contingent

                                                                                                                                                                                                                                                                  Unliquidated

                                                                                                                                                                                                                                                                                 Disputed
Row No. Account   Creditor's Name                             Address 1                               Address 2                   Address 3         Address 4     City            State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                         Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                            Offset
                                                                                                                                                                                                                                                                                                            (Y/N)
17565             WATKINS BRIANA J                            11204 WYNDHAM CREST BLVD                                                                            SANFORD         FL      32773        USA     TRADE PAYABLE                                                                       $73.88
17566             WATKINS CHELSEA                             P O BOX 375                                                                                         FOUKE           AR      71837        USA     TRADE PAYABLE                                                                        $1.84
17567             WATKINS HASUN N                             120 MORRIS ST APT 2                                                                                 YONKERS         NY      10705        USA     TRADE PAYABLE                                                                        $1.85
17568             WATKINS STEPHEN                             506 N OAK GROVE                                                                                     SPRINGFIELD     MO      65802        USA     TRADE PAYABLE                                                                       $86.28
17569             WATSON NATHAN                               58 MCCUSKER DR 7                                                                                    BRAINTREE       MA      02184        USA     TRADE PAYABLE                                                                       $22.16
17570             WATSON ROY                                  17441 N SUNSET TRL                                                                                  SURPRISE        AZ      85374        USA     TRADE PAYABLE                                                                       $12.94
17571             WATSON WILLIAM AND BETTY WATSON             1000 GUADALUPE ST                                                                                   AUSTIN          TX      78701        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17572             WATT SKYLER N                               548 SPRUCEWOOD RD                                                                                   FAIRBANKS       AK      99709        USA     TRADE PAYABLE                                                                       $28.24
17573             WATTS SONYA                                 4468 COMANCHE TRAIL BLVD                                                                            SAINT JOHNS     FL      32259        USA     TRADE PAYABLE                                                                       $27.00
17574             WATTS WILLIAM AND DIANA WATTS               GEORGE L ALLEN SR COURTS BUILDING       600 COMMERCE ST 5                                           DALLAS          TX      75202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17575             WAUD ADELE AS PERSONAL REPRESENTATIVE OF    800 E TWIGGS ST                                                                                     TAMPA           FL      33602        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF WILLIAM L WAUD JR
17576             WAUD FAMILY REAL EST LEGACY TR                                                                                                                                                               TRADE PAYABLE                                                                      $192.08
17577             WAUGH CARMEN ET AL                          100 N CALVERT ST                                                                                    BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17578             WAXMAN CONSUMER PRODUCTS GROUP                                                                                                                                                               TRADE PAYABLE                                                                    $12,212.44
17579             WAYMIL LLC                                  6352 NW 99 AVE                                                                                      DORAL           FL      33178        USA     TRADE PAYABLE                                                                      $272.69
17580             WAYNE AND LOLA FANNIN                       3123 FLEETWOOD DRIVE                                                                                AMARILLA        TX      79109        USA     INSURANCE CLAIMS     6/29/2018        X            X              X          UNDETERMINED
17581             WAYNE AND SHIRLEY GOODMAN                   480 MONTI CIRCLE                                                                                    PLEASANT HILL   CA      94523        USA     INSURANCE CLAIMS     3/30/2018        X            X              X          UNDETERMINED
17582             WAYNE CLARK                                 26 EAST ELM STREET                                                                                  FAIRCHANCE      PA      15436        USA     INSURANCE CLAIMS     7/4/2016         X            X              X          UNDETERMINED
17583             WAYNE COUNTY CIRCUIT COURT                  WAYNE COUNTY CIRCUIT COURT 301 E MAIN                                                               RICHMOND        IN      47374        USA     TRADE PAYABLE                                                                        $12.65
                                                              ST
17584             WAYNE DELZER                                3225 MEADOW LANE                                                                                    SPEARFISH       SD      57783        USA     INSURANCE CLAIMS     3/11/2015        X            X              X          UNDETERMINED
17585             WAYNE FUDGE                                 308 FERNDALE ST                                                                                     WHITE OAK       TX      75693-1130   USA     INSURANCE CLAIMS     9/9/2018         X            X              X          UNDETERMINED
17586             WAYNE GRANSKY                               PO BOX 2183                                                                                         FRUITLAND       NM      87416        USA     INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
17587             WAYNE INOSHITA                              98-830 NOELANI STREET                                                                               PEARL           HI      96782        USA     INSURANCE CLAIMS     4/28/2018        X            X              X          UNDETERMINED
17588             WAYNE OTIS AND BRE BALDOCK                  6104 FRONTIER COURT                                                                                 NASHVILLE       TN      37211        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
17589             WAYNE ROCKNE                                98 RIVERSIDE DRIVE                                                                                  NORWELL         MA      02061        USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
17590             WAYNE TURNER                                4491 PIEDMONT TRACE DR                                                                              GREENSBORO      NC      27409        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
17591             WAYNE WHITE                                 HC1 1221                                                                                            WAPPAPELLO      MO      63966        USA     INSURANCE CLAIMS     10/4/2018        X            X              X          UNDETERMINED
17592             WBM LLC                                     487 HILLSIDE AVE                                                                                    HILLSIDE        NJ      07205        USA     TRADE PAYABLE                                                                      $708.00
17593             WD-4 COMPANY                                                                                                                                                                                 TRADE PAYABLE                                                                     $2,440.90
17594             WE DO BULBS                                 183 WILSON STREET                                                                                   BROOKLYN        NY      11211      USA       TRADE PAYABLE                                                                      $425.60
17595             WE ENERGIESWISCONSIN ELECTRICGAS            PO BOX 90001                            WE ENERGY                                                   MILWAUKEE       WI      53290-0001 USA       UTILITIES PAYABLE                                                                 $3,505.67
17596             WEATHERHOLTZ SR WALTER F                                                                                                                                                                     PENDING LITIGATION                    X            X              X          UNDETERMINED
17597             WEATHERLY JOE                               3016 STRAWBERRY RD                                                                                  MATTHEWS        NC      28104        USA     TRADE PAYABLE                                                                        $20.13
17598             WEATHERS GARY                               516 SALEM AVE                                                                                       HAGERSTOWN      MD      21740        USA     TRADE PAYABLE                                                                         $3.69
17599             WEATHERSBY RATONDA                          223 SHERWOOD DR                                                                                     HATTIESBURG     MS      39402        USA     TRADE PAYABLE                                                                        $20.49
17600             WEAVETEX OVERSEAS                           333 FUNCTIONAL INDUSTRIAL ESTATE        PATPARGANJ                                                  NEW DELHI       DELHI   110092               TRADE PAYABLE                                                                      $442.53
17601             WEB EQUATIONS LLC                           2012 COMET ST                                                                                       NEW ORLEANS      LA     70131        USA     TRADE PAYABLE                                                                      $310.30
17602             WEB LINENS INCORPORATED                     1601-C SHERMAN AVE                                                                                  PENNSAUKEN      NJ      08110        USA     TRADE PAYABLE                                                                      $322.88
17603             WEB RIVER GROUP INC                         5911 BENJAMIN CENTER DR                                                                             TAMPA            FL     33634        USA     TRADE PAYABLE                                                                     $5,451.60
17604             WEBB ANDREW K                               112 TOWNSHIP ROAD 156                                                                               CHESAPEAKE      OH      45619        USA     TRADE PAYABLE                                                                      $419.02
17605             WEBBER ELIZABETH                            321 TUOLUMNE ST                                                                                     VALEEJO         CA      94590        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17606             WEBER & OLCESE PLC                          3250 W BIG BEAVER RD 124                                                                            TROY            MI      48084        USA     TRADE PAYABLE                                                                      $356.44
17607             WEBER JOHN R                                155 NORTH MAIN STREET                                                                               EDWARDSVILLE    IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17608             WEBER MATTHEW                               2908 STEEPLE RUN DRIVE                                                                              WAKE FOREST     NC      27587        USA     TRADE PAYABLE                                                                         $4.62
17609             WEBER PATRICIA EXECUTRIX OF THE ESTATE OF   PHILADELPHIA CITY HALL                  CHESTNUT ST                                                 PHILADELPHIA    PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ANTHONY WEBER AND PATRICIA WEBER IN HER
                  OWN RIGHT
17610             WEBERSTOWN MALL LLC                         PO BOX 415000 - DEPT D0004652                                                                       NASHVILLE       TN      37241-7557   USA     TRADE PAYABLE                                                                     $1,050.00
17611             WEBERSTOWN MALL LLC                         PO BOX 415000 - DEPT D0004652                                                                       NASHVILLE       TN      37241-7557   USA     TRADE PAYABLE                                                                      $325.00
17612             WEBERSTOWN MALL LLC                         PO BOX 415000 - DEPT D0004652                                                                       NASHVILLE       TN      37241-7557   USA     TRADE PAYABLE                                                                     $1,050.00
17613             WEDGEWOODAUSTIN M                           1101 N WASHINGTON                                                                                   HUTCHINSON      KS      67501        USA     TRADE PAYABLE                                                                      $179.53
17614             WEGOTLITES INC                              360 INDUSTRIAL LOOP                                                                                 STATEN ISLAND   NY      10309        USA     TRADE PAYABLE                                                                      $304.34
17615             WEGRZYN BRIAN INDIVIDUALLY AND AS SPECIAL   155 NORTH MAIN STREET                                                                               EDWARDSVILLE    IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF BERNICE
                  ANTOLEC DECEASED
17616             WEI YIN LIU                                 842 BOGGS AVE                                                                                       FREMONT         CA      94539        USA     TRADE PAYABLE                                                                       $65.96
17617             WEIERBACH FRANK W AND COLLEEN W             PHILADELPHIA CITY HALL                  CHESTNUT ST                                                 PHILADELPHIA    PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WEIERBACH HUSBAND AND WIFE
17618             WEIHAI LIANQIAO INTL COOP GP CO LTD         NO269 WEST WENHUA ROAD                  HI-TECH DEVE ZONE                                           WEIHAI          CHINA                        TRADE PAYABLE                                                                  $2,968,881.02
17619             WEILAND JEROME E AND CAROLE L WEILAND       250 BENEFIT ST                                                                                      PROVIDENCE      RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17620             WEIMKEN KAY INDIVIDUALLY AND AS EXECUTRIX   1200 ONTARIO ST                                                                                     CLEVELAND       OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF WILLIAM WEIMKEN

17621             WEINBRENNER SHOE COMPANY INC                108 S POLK ST                                                                                       MERRILL         WI      54452        USA     TRADE PAYABLE                                                                      $244.00
17622             WEISNER REID INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                               EDWARDSVILLE    IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF MELODY
                  WEISNER DECEASED
17623             WEISSER DISTRIBUTING                        46950 MONTY ST                                                                                      TEA             SD      57064        USA     TRADE PAYABLE                                                                    $30,063.85
17624             WEITZEL MARTIN                              100 N CALVERT ST                                                                                    BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17625             WELBORN MAX I                               100 BRIGHTON HILL CIRCLE APT                                                                        COLUMBIA        SC      29223        USA     TRADE PAYABLE                                                                         $1.84
17626             WELCH JON INDIVIDUALLY AND AS SPECIAL       155 NORTH MAIN STREET                                                                               EDWARDSVILLE    IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF BARBARA
                  WELCH DECEASED
17627             WELCH JUDY AND ROBERT WELCH                 155 NORTH MAIN STREET                                                                               EDWARDSVILLE    IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17628             WELCHCATHERINE E                            710 BRUNDAGE LN APT 37                                                                              BAKERSFIELD     CA      93304        USA     TRADE PAYABLE                                                                      $203.36
17629             WELCOME INDUSTRIAL CORP                     95 MARCUS BLVD                                                                                      DEER PARK       NY      11729        USA     TRADE PAYABLE                                                                    $13,548.85
17630             WELLCO INDUSTRIES INC                       2095 CALIFORNIA AVENUE                                                                              CORONA          CA      92881        USA     TRADE PAYABLE                                                                      $289.33
17631             WELLS FARGO                                 100 PARK AVENUE                                                                                     NEW YORK        NY      10017        USA     TRADE PAYABLE                                                                     $1,571.80
17632             WELLS FARGO TRADE CAPITAL                   PO BOX 13728                                                                                        NEWARK          NJ      07188-0728   USA     TRADE PAYABLE                                                                     $9,344.00
17633             WELLS FARGO TRADE CAPITAL SERV                                                                                                                                                               TRADE PAYABLE                                                                        $39.75
17634             WELLS INTERNATIONAL LLC                     99 CORBETT WAY SUITE 303                                                                            EATONTOWN       NJ      07724        USA     TRADE PAYABLE                                                                      $588.05
17635             WELLS JOHN R AND VERMEL WELLS HIS WIFE      100 N CALVERT ST                                                                                    BALTIMORE       MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17636             WELLS JONATHAN                              9650 E CREEK ST                                                                                     TUCSON          AZ      85730        USA     TRADE PAYABLE                                                                        $65.23
17637             WELLS NATHAN W                              1012 COURT ST                                                                                       THE DALLES      OR      97058        USA     TRADE PAYABLE                                                                         $0.58
17638             WELSPUN GLOBAL BRANDS LTD                   520 W BIG BEAVER RD                                                                                 TROY            MI      48084        USA     TRADE PAYABLE                                                                    $44,844.64
17639             WENDELL & TERESA RYCHLIK                    16 COMPASS CIRCLE                                                                                   GALVESTON       TX      77554        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED


                                                                                                                                              Page 223 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                             Doc 20                    Filed 01/18/19
                                                                                                                                                Schedule Entered            01/18/19
                                                                                                                                                         E/F: Part 3 Question 1      00:55:49                 Main Document                                                                                   Case Number: 18-23537
                                                                                                                                                Pg 864 of 1461




                                                                                                                                                                                                                                                                 Contingent

                                                                                                                                                                                                                                                                              Unliquidated

                                                                                                                                                                                                                                                                                             Disputed
Row No. Account   Creditor's Name                             Address 1                                Address 2                            Address 3             Address 4   City           State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                     Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                                        Offset
                                                                                                                                                                                                                                                                                                                        (Y/N)
17640             WENDI FOX                                   5318 NW 87TH COURT                                                                                              KANSAS CITY    MO       64154        USA     INSURANCE CLAIMS     4/20/2018        X            X              X          UNDETERMINED
17641             WENDLAND GERALD AND GEORGIA WENDLAND        ST CLAIR COUNTY BUILDING                 10 PUBLIC SQUARE                                                       BELLEVILLE     IL       62220        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

17642             WENDY AND JAC TOBISKA                       1038 20TH ST SW                                                                                                 LOVELAND       CO       80537        USA     INSURANCE CLAIMS     6/27/2018        X            X              X          UNDETERMINED
17643             WENDY GARAICOA                              746 CANAL STREET                                                                                                WILLARDS       MD       21874        USA     INSURANCE CLAIMS     10/10/2018       X            X              X          UNDETERMINED
17644             WENDY HAYMAN                                611 POPLAR SPRINGS RD                                                                                           HIRAM          GA       30141        USA     INSURANCE CLAIMS     8/22/2018        X            X              X          UNDETERMINED
17645             WENDY KAHILL                                32152 AUGUSTA DRIVE                                                                                             ROMULUS        MI       48174        USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED
17646             WENDY ORRELL                                236 NATHAN DRIVE                                                                                                LEXINGTON      NC       27295        USA     INSURANCE CLAIMS     6/6/2018         X            X              X          UNDETERMINED
17647             WENDY STOCKTON                              5200 E CALLE VISTA                                                                                              TUCSON         AZ       85711        USA     INSURANCE CLAIMS     9/22/2018        X            X              X          UNDETERMINED
17648             WENDY THOMAS                                1911 BELLEVIEW DRIVE                                                                                            TOWNSHIP       PA       18052        USA     INSURANCE CLAIMS     7/17/2018        X            X              X          UNDETERMINED
17649             WENDY ZINDLER                               2904 13TH ST S                           APT 201                                                                ARLINGTON      VA       22204-4828   USA     INSURANCE CLAIMS     6/11/2018        X            X              X          UNDETERMINED
17650             WENKER JR; EDWARD R AND JODI L WENKER HIS   100 N CALVERT ST                                                                                                BALTIMORE      MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
17651             WERA TOOLS                                  5126 S ROYAL ATLANTA DR                                                                                         TUCKER         GA       30084        USA     TRADE PAYABLE                                                                       $21.82
17652             WERCZYNSKI KEALEY                           785 BROWN AVE                                                                                                   FAIRBANKS      AK       99701        USA     TRADE PAYABLE                                                                       $12.24
17653             WEREMIUK SHARON                             6672 AVENIDA LA REINA                                                                                           LA JOLLA       CA       92037        USA     TRADE PAYABLE                                                                      $107.54
17654             WERNER ANNE J EXECUTRIX OF THE ESTATE OF    PHILADELPHIA CITY HALL                   CHESTNUT ST                                                            PHILADELPHIA   PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  JOSEPH S WERNER DECEASED AND ANNE J
                  WERNER IN HER OWN RIGHT
17655             WERNER KINKEL                               838 SOUTH DRIVE                                                                                                 BALDWIN        NY       11510        USA     INSURANCE CLAIMS     4/28/2018        X            X              X          UNDETERMINED
17656             WERNER MEDIA PARTNERS LLC                   7143 W BROWARD BLVD                                                                                             PLANTATION     FL       33317        USA     TRADE PAYABLE                                                                   $101,390.15
17657             WERT MARLIN                                 100 N CALVERT ST                                                                                                BALTIMORE      MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17658             WESLEY & CELESTE COLLER                     1300 HASTINGS RANCH DR                                                                                          PASADENA       CA       91107        USA     INSURANCE CLAIMS     6/21/2017        X            X              X          UNDETERMINED
17659             WESLEY HOLLOWAY                             4112 MAPLE SHADE DRIVE                                                                                          BALTIMORE      MD       21213        USA     INSURANCE CLAIMS     11/28/2017       X            X              X          UNDETERMINED
17660             WESLEY MANFRE                               618 CHURCH STREET                                                                                               SWOYERSVILLE   PA       18704        USA     INSURANCE CLAIMS     6/8/2018         X            X              X          UNDETERMINED
17661             WESLEY PORSCHE                              111 GRANVILLE                                                                                                   BELLWOOD       IL       60104        USA     TRADE PAYABLE                                                                        $98.02
17662             WESLEY ROBERT                               30 SURFSIDE ST 11                                                                                               LYNN           MA       01902        USA     TRADE PAYABLE                                                                         $3.69
17663             WESOKY LIMITED                              1001 BISHOP ST STE 2685A                                                                                        HONOLULU        HI      96813        USA     TRADE PAYABLE                                                                    $35,126.83
17664             WESSOL LLC                                  9435 WATERSTONE BLVD                                                                                            CINCINNATI     OH       45249        USA     TRADE PAYABLE                                                                        $20.47
17665             WEST ASSET MANAGEMENT INC                   P O BOX 790185                                                                                                  ST LOUIS       MO       63179        USA     TRADE PAYABLE                                                                     $1,157.06
17666             WEST ASSET MANAGEMENT INC                   P0 BOX 790113                                                                                                   ST LOUIS       MO       63179        USA     TRADE PAYABLE                                                                      $131.87
17667             WEST ASSET MANAGEMENT INC                   P0 BOX 790113                                                                                                   ST LOUIS       MO       63179        USA     TRADE PAYABLE                                                                        $37.50
17668             WEST ASSET MANAGEMGNT INC                   PO BOX 790113                                                                                                   ST LOUIS       MO       63179        USA     TRADE PAYABLE                                                                      $128.53
17669             WEST COAST JEWELRY INC                      9854 NATIONAL BLVD 190                                                                                          LOS ANGELES    CA       90034        USA     TRADE PAYABLE                                                                     $7,064.06
17670             WEST JUNCTION INC                           11027 JASMINE ST                                                                                                FONTANA        CA       92337-6955   USA     TRADE PAYABLE                                                                     $8,772.33
17671             WEST MARTHA G                               E 4TH ST                                                                                                        DANVILLE       AR       72833        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17672             WEST MERLE C AND JANICE E BRADFORD WEST     250 BENEFIT ST                                                                                                  PROVIDENCE     RI       02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
17673             WEST PENN POWER                             PO BOX 3687                                                                                                     AKRON          OH       44309-3687   USA     UTILITIES PAYABLE                                                                    $70.32
17674             WEST TERESA J                               100 N CALVERT ST                                                                                                BALTIMORE      MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17675             WESTAR ENERGYKPL                            PO BOX 419353                                                                                                   KANSAS CITY    MO       64141-6353   USA     UTILITIES PAYABLE                                                                 $7,272.23
17676             WESTBROOKS SAMUEL F                         1151 N 19TH AVE APT 2                                                                                           LAKE WORTH     FL       33460        USA     TRADE PAYABLE                                                                      $104.52
17677             WESTCHESTER COUNTY SHERIFF                  110 DR MARTIN LUTHER KING JR BROOM 217                                                                          WHITE PLAINS   NY       10601        USA     TRADE PAYABLE                                                                        $97.82

17678             WESTCHESTER COUNTY SHERIFF                  110 DR MARTIN LUTHER KING JR BROOM 217                                                                          WHITE PLAINS   NY       10601        USA     TRADE PAYABLE                                                                       $102.00

17679             WESTCHESTER COUNTY SHERIFF                  110 DR MARTIN LUTHER KING JR BROOM 217                                                                          WHITE PLAINS   NY       10601        USA     TRADE PAYABLE                                                                       $154.35

17680             WESTCHESTER COUNTY SHERIFF DEP              110 DR MARTIN LUTHER KING JR BRM L217                                                                           WHITE PLAINS   NY       10601      USA       TRADE PAYABLE                                                                         $2.75
17681             WESTCOR REALTY LTD PARTNERSHIP              DEPT 2596-5340                                                                                                  LOS ANGELES    CA       90084-2596 USA       TRADE PAYABLE                                                                    $38,040.63
17682             WESTERN DRESSES LTD                         KUNIA KB BAZAR                           JOYDABPUR                                                              GAZIPUR        BANGLA   01704                TRADE PAYABLE                                                                   $383,470.82
                                                                                                                                                                                             DESH
17683             WESTERN STATES LAW GROUPLLC               PO BOX 25483                                                                                                      ALBUQUERQUE    NM       87125        USA     TRADE PAYABLE                                                                       $60.63
17684             WESTFALL JEANETTE L AND JOHN B WALKER JR  PHILADELPHIA CITY HALL                     CHESTNUT ST                                                            PHILADELPHIA   PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  CO-EXECUTORS OF THE ESTATE OF JOHN WALKER
                  AND PATRICIA WALKER IN HER OWN RIGHT

17685             WESTFALL RONALD K AND WESTFALL REBECCA      100 N CALVERT ST                                                                                                BALTIMORE      MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
17686             WESTLAKE FINANCIAL SERVICES IN              SEIDBERG LAW OFFICES P C ATTORNEYS AT                                                                           PHOENIX        AZ       85011        USA     TRADE PAYABLE                                                                       $135.34
                                                              LAW 2412 EAST CAM
17687             WESTLAND MALL REALTY LLC                    150 GREAT NECK RD STE 304                                                                                       GREAT NECK     NY       11021        USA     TRADE PAYABLE                                                                      $123.23
17688             WESTLAND MALL REALTY LLC                    150 GREAT NECK RD STE 304                                                                                       GREAT NECK     NY       11021        USA     UTILITIES PAYABLE                                                                  $159.96
17689             WESTMOE BONNIE ET AL SURVIVING HEIRS TO     10 N TUCKER BLVD                                                                                                ST LOUIS       MO       63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF JON ODELL WESTMOE DECEASED

17690             WESTPORT OFFICE PARK LLC                    PREIS WESTPORT OFFICE PARK               PREIS WESTPORT OFFICE PARK           PO BOX 100170                     PASADENA       CA       91189      USA       TRADE PAYABLE                                                                       $416.31
17691             WESTPORT VA CLINIC                          7426 US ROUTE 9N                                                                                                WESTPORT       NY       12993      USA       TRADE PAYABLE                                                                        $36.46
17692             WETHERILL ASSOCIATES INC                    190 E COVINGTON DRIVE                                                                                           MYRTLE BEACH   SC       29579      USA       TRADE PAYABLE                                                                       $910.36
17693             WEWJA-WASHINGTON-E WASHINGTON JOINT         PO BOX 510                                                                                                      WASHINGTON     PA       15301-0510 USA       UTILITIES PAYABLE                                                                    $72.61
                  AUTH
17694             WEXLER & WEXLER ATTORNEYS                   500 W MADISON ST STE 2910                                                                                       CHICAGO        IL       60661        USA     TRADE PAYABLE                                                                      $580.32
17695             WEYCO GROUP INC                             333 W ESTABROOK BLVD                                                                                            GLENDALE       WI       53212        USA     TRADE PAYABLE                                                                    $98,261.19
17696             WEYNE ROIG ANGELA                           CLL BETANCES                             SAN SEBASTIÁN                                                          PR             PR       00685        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17697             WHALEN JR; JOHN J AND BETTY JANE WHALEN                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HW
17698             WHARTONLEWIS SHEENA                         836 JEFFERSON AVE                                                                                               BROOKLYN       NY       11221        USA     TRADE PAYABLE                                                                        $1.85
17699             WHEEL CITY CREDIT INC                       420 CAMBELL ST                                                                                                  RAPID CITY     SD       57701        USA     TRADE PAYABLE                                                                      $904.76
17700             WHEELER BERNARD                             100 N CALVERT ST                                                                                                BALTIMORE      MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17701             WHELEN GLENN                                PO BOX 20748                                                                                                    SELDEN         NY       11784        USA     TRADE PAYABLE                                                                      $679.57
17702             WHERRY LESTER L                             PHILADELPHIA CITY HALL                   CHESTNUT ST                                                            PHILADELPHIA   PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17703             WHETSTONE CAROLE                            100 E 10TH ST                                                                                                   COLUMBUS       GA       31901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17704             WHETSTONE CLAUDETTE INDIVIDUALLY AS         100 N CALVERT ST                                                                                                BALTIMORE      MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SURVIVING SPOUSE AND AS PERSONAL
                  REPRESENTATIVE OF THE ESTATE OF WILLIAM
                  WHETSTONE ET AL
17705             WHETZEL JUDY A AND MICHAEL K                100 N CALVERT ST                                                                                                BALTIMORE      MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED



                                                                                                                                                            Page 224 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                                  18-23537-rdd                       Doc 20            Filed 01/18/19
                                                                                                                                      Schedule Entered            01/18/19
                                                                                                                                               E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                   Case Number: 18-23537
                                                                                                                                      Pg 865 of 1461




                                                                                                                                                                                                                                                           Contingent

                                                                                                                                                                                                                                                                        Unliquidated

                                                                                                                                                                                                                                                                                       Disputed
Row No. Account   Creditor's Name                                 Address 1                          Address 2                    Address 3         Address 4     City                  State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                               Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                  Offset
                                                                                                                                                                                                                                                                                                                  (Y/N)
17706             WHIPPLE THOMAS AND CHRISTINA ASO ALLSTATE       50 W MARKET ST                                                                                  NEWARK                NJ      07102        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  NEW JERSEY INSURANCE COMPANY
17707             WHIRLPOOL CORPORATION                           P O BOX 915029                                                                                  DALLAS                TX      75391-5029   USA     TRADE PAYABLE                                                                  $8,477,199.01
17708             WHIRLPOOL CORPORATION                           P O BOX 915029                                                                                  DALLAS                TX      75391-5029   USA     TRADE PAYABLE                                                                  $4,909,346.86
17709             WHIRLWIND USA INC                               3308 COMMERCIAL AVE                                                                             NORTHBROOK            IL      60062        USA     TRADE PAYABLE                                                                         $25.17
17710             WHITAKER CHRISTINE                              6850 EASTVIEW DR NONE                                                                           LANTANA               FL      33462        USA     TRADE PAYABLE                                                                       $255.42
17711             WHITAKER KERI C                                 18181 VALLEY BLVD APT 506                                                                       BLOOMINGTON           CA      92316        USA     TRADE PAYABLE                                                                         $37.28
17712             WHITE ALPHONSO III                              35 LAKESIDE POINTE                                                                              COVINGTON             GA      30016        USA     TRADE PAYABLE                                                                          $2.77
17713             WHITE BRIANNA C INDIVIDUALLY; AND AS            971 N JASON LOPEZ CIRCLE           BUILDING A                                                   FLORENCE              AZ      85132        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  MOTHER AND NEXT BEST FRIEND OF Z'RIYAH
                  WHITE HER MINOR DAUGHTER
17714             WHITE DALE K                                    2315 N 35TH TERRACE                                                                             ST JOSEPH             MO      64506        USA     TRADE PAYABLE                                                                        $1.85
17715             WHITE ERIN S                                    2408 CRESWELL ROAD                                                                              BEL AIR               MD      21015        USA     TRADE PAYABLE                                                                       $22.16
17716             WHITE JAMES E AND VERONICA                      100 N CALVERT ST                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17717             WHITE JAMES L AND NANCY WHITE HW                PHILADELPHIA CITY HALL             CHESTNUT ST                                                  PHILADELPHIA          PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17718             WHITE RICHARD AND KATHRYN WHITE HW              PHILADELPHIA CITY HALL             CHESTNUT ST                                                  PHILADELPHIA          PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17719             WHITE ROBERT K                                  11235 MATTAPONI RD                                                                              UPPER MARLBORO        MD      20772        USA     TRADE PAYABLE                                                                       $24.55
17720             WHITE SAMUEL                                    155 NORTH MAIN STREET                                                                           EDWARDSVILLE          IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17721             WHITE TOWNSHIP SEWER SERVICE                    950 INDIAN SPRINGS ROAD                                                                         INDIAN                PA      15701        USA     UTILITIES PAYABLE                                                                   $51.00
17722             WHITE TRISTAN                                   1508 HOLLOWAY DR APT 26                                                                         LAFAYETTE             IN      47905        USA     TRADE PAYABLE                                                                        $1.77
17723             WHITE TYHEESHA                                  292 S BOWERS RD                                                                                 MILFORD               DE      19963        USA     TRADE PAYABLE                                                                       $23.44
17724             WHITE-BING EMMA INDIVIDUALLY AND AS             155 NORTH MAIN STREET                                                                           EDWARDSVILLE          IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF
                  RODNEY BING DECEASED
17725             WHITED GALEN                                    1200 ONTARIO ST                                                                                 CLEVELAND             OH      44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17726             WHITELARRY D                                    380 MAIN STREET                                                                                 SALEM                 NH      03079        USA     TRADE PAYABLE                                                                      $530.92
17727             WHITEMAK ASSOCIATES                             DBA WHITEHALL MALL                 DBA WHITEHALL MALL                                           PHILADELPHIA          PA      19182-9432   USA     TRADE PAYABLE                                                                      $372.94
17728             WHITEMAK ASSOCIATES                             DBA WHITEHALL MALL                 DBA WHITEHALL MALL                                           PHILADELPHIA          PA      19182-9432   USA     UTILITIES PAYABLE                                                                  $246.00
17729             WHITEMAK ASSOCIATES                             DBA WHITEHALL MALL                 DBA WHITEHALL MALL                                           PHILADELPHIA          PA      19182-9432   USA     TRADE PAYABLE                                                                    $11,115.35
17730             WHITEMAK ASSOCIATES                             DBA WHITEHALL MALL                 DBA WHITEHALL MALL                                           PHILADELPHIA          PA      19182-9432   USA     TRADE PAYABLE                                                                    $24,612.58
17731             WHITERS ANNA K                                  190 N ADELAIDE                                                                                  NORMAL                IL      61761        USA     TRADE PAYABLE                                                                         $1.77
17732             WHITESTACEY A                                   P O BOX 110132                                                                                  ATLANTA               GA      30311        USA     TRADE PAYABLE                                                                      $143.44
17733             WHITFIELD RODERICK                              1850 EAST MARMION STREET                                                                        KANKAKEE              IL      60901        USA     TRADE PAYABLE                                                                      $467.97
17734             WHITNEY CAROLYN AND WILLIAM                     900 SAGINAW ST                                                                                  FLINT                 MI      48502        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17735             WHITNEY LAURA                                   401 FREDERICK STREET                                                                            HANOVER               PA      17331        USA     TRADE PAYABLE                                                                         $1.77
17736             WHITS MARK W                                    957 DRIFTWOOD DR                                                                                MANTEO                NC      27954        USA     TRADE PAYABLE                                                                        $34.40
17737             WHITTAKER DAVID INDIVIDUALLY AND AS             155 NORTH MAIN STREET                                                                           EDWARDSVILLE          IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  SPECIAL ADMINISTRATOR OF THE ESTATE OF ILO
                  WHITTAKER DECEASED
17738             WHOLESALE GOLF AND SUPPLY                       15 MASON                                                                                        IRVINE                CA      92618        USA     TRADE PAYABLE                                                                      $638.15
17739             WHOLESALE IN MOTION GROUP                       2248 HOMECREST AVE                                                                              BROOKLYN               NY     11229        USA     TRADE PAYABLE                                                                     $1,303.33
17740             WHYNOT JORDAN L                                 N1768 SWANEE CIRCLE                                                                             GREENVILLE            WI      54942        USA     TRADE PAYABLE                                                                      $223.85
17741             WHYNTER LLC                                     12406 BELL RANCH DRIVE                                                                          SANTA FE SPRINGS      CA      90670        USA     TRADE PAYABLE                                                                    $12,826.41
17742             WI SCTF                                         BOX 74400                                                                                       MILWAUKEE             WI      53274        USA     TRADE PAYABLE                                                                      $325.00
17743             WI SCTF                                         BOX 74400                                                                                       MILWAUKEE             WI      53274        USA     TRADE PAYABLE                                                                      $230.67
17744             WIATROWSKI JENNIFER L                           2805 MARIGOLD AVE                                                                               LOUISVILLE            KY      40213        USA     TRADE PAYABLE                                                                         $1.80
17745             WIDEMAN JESSE J                                 1051 SOUTHERN DRIVE                                                                             COLUMBIA SC           SC      29201        USA     TRADE PAYABLE                                                                      $230.79
17746             WIDMEIER ROBERT AND APRIL WIDMEIER              50 W WASHINGTON ST 801                                                                          CHICAGO               IL      60602        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17747             WIEBE F WALTER                                  60 CENTRE ST                                                                                    NEW YORK              NY      10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17748             WIECHENS REALTY INC                             2603 SE 17TH STREET SUITE A                                                                     OCALA                 FL      34471        USA     TRADE PAYABLE                                                                     $2,780.65
17749             WIECHENS REALTY INC                             2603 SE 17TH STREET SUITE A                                                                     OCALA                 FL      34471        USA     TRADE PAYABLE                                                                     $6,157.14
17750             WIECHERT ANNE S INDIVIDUALLY AND AS             100 N CALVERT ST                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  ROBERT L WIECHERT ET AL
17751             WIGBERTO MORENOJR                                                                                                                                                                                  PENDING LITIGATION                    X            X              X          UNDETERMINED
17752             WIGGINS KORI                                    200 W INDIAN RIVER ROAD                                                                         NORFOLK               VA      23523        USA     TRADE PAYABLE                                                                        $1.85
17753             WIGGINSDYE SIERRA L                             305 CAMPUS VIEW DR APT B111                                                                     SAN MARCOS            CA      92078        USA     TRADE PAYABLE                                                                       $36.58
17754             WILCOX NANCY L AS PERSONAL REPRESENTATIVE       250 BENEFIT ST                                                                                  PROVIDENCE            RI      02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF WILLARD C WILCOX AND
                  INDIVIDUALLY AS SURVIVING SPOUSE

17755             WILCOX ROBERT                                   1359 E WAGON TRAIL HEIGHTS                                                                      COLUMBIA              MO      65202        USA     TRADE PAYABLE                                                                       $46.32
17756             WILDA VALE CRUZ                                 74 CALLE DANIEL NIEVES JR                                                                       MOCA                  PR      00676-4509   USA     INSURANCE CLAIMS     6/29/2018        X            X              X          UNDETERMINED
17757             WILDER TURQUOISE                                116 BLACKWOOD CLEMENTON RD 55B                                                                  CLEMENTON             NJ      08021        USA     TRADE PAYABLE                                                                        $1.82
17758             WILEY TAMMY Y                                   3101 RIDGECREST DR 01                                                                           AUGUSTA               GA      30907        USA     TRADE PAYABLE                                                                      $513.08
17759             WILEY ZOCHILL                                   222 GUNNER RD                                                                                   BONNERDALE            AR      71933        USA     TRADE PAYABLE                                                                        $1.85
17760             WILFONG BERNARD AND LINDA                       100 N CALVERT ST                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17761             WILFRED MCKELVEY                                5635 MISTRIDGE DRIVE                                                                            RANCHO PALOS VERDES   CA      90275        USA     INSURANCE CLAIMS     8/23/2018        X            X              X          UNDETERMINED

17762             WILFRID GABRIEL                                 15959 EAST 18TH PLACE                                                                           AURORA                CO      80011        USA     INSURANCE CLAIMS     6/28/2017        X            X              X          UNDETERMINED
17763             WILHELM ROBERT S AND WILHELM ELAINA             100 N CALVERT ST                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17764             WILINSKI DIANE AND EDWIN                        1 COURT ST                         RIVERHEAD                                                    NY                    NY      11901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17765             WILKERSON JAMES L                               213 OAK LEAF CT APT D                                                                           CHESAPEAKE            VA      23320        USA     TRADE PAYABLE                                                                       $52.98
17766             WILKERSON JAMES T                               829 FAIRVIEW DR UNIT 2                                                                          FORT WALTON BEACH     FL      32547        USA     TRADE PAYABLE                                                                        $1.84
17767             WILKERSON SHANNON                               18 RIDGEWAY AVE                                                                                 GREENVILLE            PA      16125        USA     TRADE PAYABLE                                                                       $65.00
17768             WILKES NANCY                                    10 N TUCKER BLVD                                                                                ST LOUIS              MO      63101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17769             WILKES WESLEY W                                 PHILADELPHIA CITY HALL             CHESTNUT ST                                                  PHILADELPHIA          PA      19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17770             WILKINS III; JOHN E AND FRANCES A WILKINS HIS   100 N CALVERT ST                                                                                BALTIMORE             MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
17771             WILKINSON BRIANNA L                             6014 TURNABOUT LANE 2122 SNOWDEN                                                                COLUMBIA              MD      21043        USA     TRADE PAYABLE                                                                        $41.39
                                                                  PLACE LAUREL MD
17772             WILLA LEE                                       405 EAGLES PASS                                                                                 MILTON                GA      30004        USA     INSURANCE CLAIMS     12/30/2017       X            X              X          UNDETERMINED
17773             WILLARD STOGSVILL                               9727 18TH AVE                                                                                   MOUNT EVEREST         WA      98204        USA     INSURANCE CLAIMS     6/8/2018         X            X              X          UNDETERMINED
17774             WILLETTE WALKER                                 18609 120TH RD                     APT B                                                        JAMAICA               NY      11412        USA     INSURANCE CLAIMS     9/27/2018        X            X              X          UNDETERMINED
17775             WILLIAM & ANNETTE CHANCE                        5067 MAGOTHA RD                                                                                 CAPE CHARLES          VA      23310        USA     INSURANCE CLAIMS     11/6/2017        X            X              X          UNDETERMINED
17776             WILLIAM & CHERYL DAVIS                          28343 SHORE VIEW DRIVE                                                                          HOT SPRINGS           SD      57747        USA     INSURANCE CLAIMS     5/7/2018         X            X              X          UNDETERMINED
17777             WILLIAM & DONNA VEATER                          10521 AMBERJACK WAY                203                                                          ENGLEWOOD             FL      34224        USA     INSURANCE CLAIMS     7/23/2018        X            X              X          UNDETERMINED
17778             WILLIAM & JIM STIRNKORB                         4464 RUTLIDGE DR                                                                                PALM HORBOR           FL      34685        USA     INSURANCE CLAIMS     2/9/2018         X            X              X          UNDETERMINED


                                                                                                                                              Page 225 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                            18-23537-rdd                             Doc 20        Filed 01/18/19
                                                                                                                                  Schedule Entered            01/18/19
                                                                                                                                           E/F: Part 3 Question 1      00:55:49                  Main Document                                                                                   Case Number: 18-23537
                                                                                                                                  Pg 866 of 1461




                                                                                                                                                                                                                                                    Contingent

                                                                                                                                                                                                                                                                 Unliquidated

                                                                                                                                                                                                                                                                                Disputed
Row No. Account   Creditor's Name                           Address 1                                Address 2                Address 3         Address 4     City               State   Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                        Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                           Offset
                                                                                                                                                                                                                                                                                                           (Y/N)
17779             WILLIAM & MARY SISCO                      11 LILLIAN STREET NORTH                                                                           RANDOLPH           MA      02368        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
17780             WILLIAM & PATRICIA BRYANT                 1390 MIRAMONTE AVE                                                                                LOS ALTOS          CA      94024        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
17781             WILLIAM & ROBERTA BANNON                  2482 COMO ST                                                                                      PORT CHARLOTTE     FL      33948        USA     INSURANCE CLAIMS     8/16/2018        X            X              X          UNDETERMINED
17782             WILLIAM & ROSE DAVIS                      28 DRIFTWOOD RD                                                                                   DANBURY            CT      06811        USA     INSURANCE CLAIMS     7/3/2018                                                      $250.00
17783             WILLIAM A WRIGHT                          1135 COLLEGE DR STE L-2 STE L-2                                                                   GARDEN CITY        KS      67846        USA     TRADE PAYABLE                                                                      $436.58
17784             WILLIAM AND KHONGVILAY MALZONE            6464 ASHBY GROVE LOOP                                                                             HAYMARKET           VA     20169        USA     TRADE PAYABLE                                                                        $20.23
17785             WILLIAM AND SARAH DAVIDS                  3078 PORTHOS COURT                                                                                POCATELLO          ID      83204        USA     INSURANCE CLAIMS     3/21/2018        X            X              X          UNDETERMINED
17786             WILLIAM BAIDEN                            4281 EXPRESS LANE SUITE                                                                           SARASOTA           FL      34238        USA     TRADE PAYABLE                                                                     $2,723.83
17787             WILLIAM BOATRIGHT                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
17788             WILLIAM BRYANT                            94 RAVINE PARK VILLAGE ST                                                                         TOLEDO             OH      43605        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
17789             WILLIAM BUCHANAN                          4905 S NATIONAL                          SUITE A-112                                              SPRINGFIELD        MO      65810        USA     INSURANCE CLAIMS     6/9/2016         X            X              X          UNDETERMINED
17790             WILLIAM C BENEDICT                                                                                                                                                                          TRADE PAYABLE                                                                     $1,974.51
17791             WILLIAM CLARY                             412 TROY ROAD NORTH                                                                               BELLEFONTAINE      OH      43311        USA     INSURANCE CLAIMS     5/16/2017        X            X              X          UNDETERMINED
17792             WILLIAM COOK                              3598 WARREN RD                                                                                    CLEVELAND          OH      44111        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17793             WILLIAM D RICHARDSON                      3232 N TUCSON BLVD 109                                                                            TUCSON              AZ     85716        USA     TRADE PAYABLE                                                                        $55.00
17794             WILLIAM DEHAVEN                           9135 LINDA CIRCLE                                                                                 INDIANAPOLIS       IN      46239        USA     INSURANCE CLAIMS     3/10/2016        X            X              X          UNDETERMINED
17795             WILLIAM DOWNEY                            2451 ROBIN OAK RIDGE                                                                              HOPKINS            MN      55305        USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
17796             WILLIAM E HEITKAMP TRUSTEE                PO BOX 740                                                                                        MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                        $92.31
17797             WILLIAM E HEITKAMP TRUSTEE                PO BOX 740                                                                                        MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                      $489.94
17798             WILLIAM E HEITKAMP TRUSTEE                PO BOX 740                                                                                        MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                      $706.15
17799             WILLIAM EMBREY WILBURN JR                 524 NORTH CHARLES STREET                 APARTMENT 1404                                           BALTIMORE          MD      21201        USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
17800             WILLIAM EVANS                             20221 71ST AVE COURT E                                                                            SPANAWAY           WA      98387        USA     INSURANCE CLAIMS     9/17/2018        X            X              X          UNDETERMINED
17801             WILLIAM FAIRCHILD                         UNKNOWN                                                                                           UNKNOWN            FL      33304        USA     INSURANCE CLAIMS     2/7/2018         X            X              X          UNDETERMINED
17802             WILLIAM FSTEINWEDEL                       1920 GREENSPRING DRIVE SUITE                                                                      TIMONIUM           MD      21093        USA     TRADE PAYABLE                                                                      $133.25
17803             WILLIAM GEORGE                            -1421 NOTH NIRROW ST                                                                              NEW ORLEANS        LA      70119        USA     TRADE PAYABLE                                                                      $229.56
17804             WILLIAM GOLDENBAUM                        1850 S BOARD                                                                                      TRENTON            NJ      08610        USA     INSURANCE CLAIMS     9/27/2014        X            X              X          UNDETERMINED
17805             WILLIAM H GRIFFIN                         WILLIAM H GRIFFIN CHAPTER 13 TRUSTEE                                                              MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                     $3,214.50
17806             WILLIAM H GRIFFIN                         WILLIAM H GRIFFIN CHAPTER 13 TRUSTEE                                                              MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                      $135.00
17807             WILLIAM H GRIFFIN                         WILLIAM H GRIFFIN CHAPTER 13 TRUSTEE                                                              MEMPHIS            TN      38101        USA     TRADE PAYABLE                                                                      $417.48
17808             WILLIAM H GRIFFIN                         4350 SHAWNEE MISSION PKWY ST13                                                                    FAIRWAY            KS      66205        USA     TRADE PAYABLE                                                                      $140.97
17809             WILLIAM H GRIFFIN                         4350 SHAWNEE MISSION PKWY ST13                                                                    FAIRWAY            KS      66205        USA     TRADE PAYABLE                                                                        $46.00
17810             WILLIAM H GRIFFIN                         4350 SHAWNEE MISSION PKWY ST13                                                                    FAIRWAY            KS      66205        USA     TRADE PAYABLE                                                                        $23.07
17811             WILLIAM H HUNTER                          29 SOUTH LASALLE SWEET SUITE                                                                      CHICAGO            IL      60603        USA     TRADE PAYABLE                                                                      $216.05
17812             WILLIAM HIGHFILL                                                                                                                                                                            PENDING LITIGATION                    X            X              X          UNDETERMINED
17813             WILLIAM HOLLEY                            620 RAILROAD STREET                                                                               LANDINGVILLE       PA      17972        USA     INSURANCE CLAIMS     10/12/2018       X            X              X          UNDETERMINED
17814             WILLIAM HOLTON                            5018 META DRIVE                                                                                   NASHVILLE          TN      37211        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
17815             WILLIAM HOVERMALE                         420 CATHERINE DRIVE                                                                               MONTE BALO         CA      90640        USA     INSURANCE CLAIMS     8/11/2018        X            X              X          UNDETERMINED
17816             WILLIAM KLEMENS                           13501 DALEBROOK AVENUE                                                                            BROOK PARK         OH      44142        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
17817             WILLIAM KOERNER                           205 RUXTON AVE                                                                                    MANITOU SPRINGS    CO      80829        USA     INSURANCE CLAIMS     7/2/2018         X            X              X          UNDETERMINED
17818             WILLIAM KUYKENDALL                        7310 HICKORY AVENUE                                                                               ORANGEVALE         CA      95662        USA     INSURANCE CLAIMS     10/24/2012       X            X              X          UNDETERMINED
17819             WILLIAM LAAHS                             471 TUSCARORA DR                                                                                  SAN JOSE           CA      95123        USA     INSURANCE CLAIMS     7/24/2017        X            X              X          UNDETERMINED
17820             WILLIAM LAMBERT                           1267 BRENTWOOD AVENUE                                                                             RICHLAND           WA      99352        USA     INSURANCE CLAIMS     7/30/2018        X            X              X          UNDETERMINED
17821             WILLIAM LAWRENCE TRUSTEE                  310 LEGAL ARTS BLDG 200 S 7TH                                                                     LOUISVILLE         KY      40202        USA     TRADE PAYABLE                                                                      $644.00
17822             WILLIAM LYNCH                             969 BLOOMFIELD AVENUE                                                                             GLEN RIDGE         NJ      07028        USA     INSURANCE CLAIMS     12/18/2017                                                    $425.00
17823             WILLIAM M WROBLEWSKI                      WILLIAM M WROBLEWSKI 140 N 8TH STREET                                                             LINCOLN            NE      68508        USA     TRADE PAYABLE                                                                      $250.70

17824             WILLIAM MALDONADO                         4147 6TH STREET                          UNIT 2                                                   FORTLANE WRIGHT    AK      99703        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
17825             WILLIAM MCKINNEY                          2288 FM 2149E                                                                                     NEW BOSTON         TX      75570        USA     TRADE PAYABLE                                                                      $261.25
17826             WILLIAM MORETTO                           26055 EMERY RD SUITE E                                                                            WARRENSVILLE HTS    OH     44128        USA     TRADE PAYABLE                                                                       $58.55
17827             WILLIAM MURPHY                            902 SERMONS BOULEVARD                                                                             HAVELOCK           NC      28532        USA     INSURANCE CLAIMS     7/5/2018         X            X              X          UNDETERMINED
17828             WILLIAM NUNEZ                             2415 NORTHWEST 16TH STREET ROA           APARTMENT 311                                            MIAMI              FL      33125        USA     INSURANCE CLAIMS     4/11/2018        X            X              X          UNDETERMINED
17829             WILLIAM POLACHEK                          709 HUNT AVENUE                                                                                   ST HELENA          CA      94574        USA     INSURANCE CLAIMS     3/28/2018                                                     $800.00
17830             WILLIAM REINBOLD                          6117 WARM RIVER ROAD                                                                              LAS VEGAS          NV      89108        USA     INSURANCE CLAIMS     9/20/2018        X            X              X          UNDETERMINED
17831             WILLIAM RODRIGUEZ                         7 PALISADE AVE                                                                                    GARFIELD           NJ      07026        USA     INSURANCE CLAIMS     9/11/2018        X            X              X          UNDETERMINED
17832             WILLIAM ROSDIL                            11-3401 PA ALII STREET                                                                            VOLCANO            HI      96785        USA     INSURANCE CLAIMS     8/10/2018        X            X              X          UNDETERMINED
17833             WILLIAM SEEMAN                            1563 LAKE VILLA CIR                                                                               COOKEVILLE         TN      38506        USA     INSURANCE CLAIMS     4/30/2018        X            X              X          UNDETERMINED
17834             WILLIAM SNOW                              1699 STONEHAM LN                                                                                  EVERGREEN          CO      80439-9484   USA     INSURANCE CLAIMS     2/27/2018        X            X              X          UNDETERMINED
17835             WILLIAM SWINTON                                                                                                                                                                             PENDING LITIGATION                    X            X              X          UNDETERMINED
17836             WILLIAM SZEKELY                           11525 TUCKER SWAMP ROAD                                                                           ZUNI               VA      23898        USA     INSURANCE CLAIMS     8/1/2018         X            X              X          UNDETERMINED
17837             WILLIAM VISAKAY                           4 FOX CHASE DR                                                                                    DENVILLE           NJ      07834        USA     INSURANCE CLAIMS     8/19/2016        X            X              X          UNDETERMINED
17838             WILLIAM VISAKAY                           4 FOX CHASE DR                                                                                    DENVILLE           NJ      07834        USA     INSURANCE CLAIMS     8/19/2016        X            X              X          UNDETERMINED
17839             WILLIAM VOGELPOHL                                                                                                                                                                           PENDING LITIGATION                    X            X              X          UNDETERMINED
17840             WILLIAM W LAWRENCE TRUSTEE                200 S SEVENTH ST SUITE 310                                                                        LOUISVILLE         KY      40202        USA     TRADE PAYABLE                                                                       $66.92
17841             WILLIAM W LAWRENCE TRUSTEE                310 LEGAL ARTS BUILDING 200 SOUTH                                                                 LOUISVILLE         KY      40202        USA     TRADE PAYABLE                                                                      $234.00
                                                            SEVENTH STREET
17842             WILLIAM WHITTLE                           19523 NORTH MUIRFIELD CIRCLE                                                                      BATON ROUGE        LA      70810        USA     INSURANCE CLAIMS     9/25/2018        X            X              X          UNDETERMINED
17843             WILLIAM WYCHE                             1964 RIDGEWOOD DRIVE                                                                              PETERSBURG         VA      23805        USA     INSURANCE CLAIMS     7/25/2018        X            X              X          UNDETERMINED
17844             WILLIAMS ARNESSA AND RAY WILLIAMS HER     155 NORTH MAIN STREET                                                                             EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HUSBAND
17845             WILLIAMS BONNIE                            1606 NORTH ABERDEEN                                                                              MUSKOGEE           OK      74403        USA     TRADE PAYABLE                                                                       $55.84
17846             WILLIAMS BRITTANY                          309 ADMIRAL DRIVE                                                                                GODFREY            IL      62035        USA     TRADE PAYABLE                                                                       $42.93
17847             WILLIAMS CAMILLE                           16304 STINSON COVE RD                                                                            HUNTERSVILLE       NC      28078        USA     TRADE PAYABLE                                                                       $30.00
17848             WILLIAMS CANDACE S                         714 RIDGEWAY                                                                                     EAST ALTON         IL      62024        USA     TRADE PAYABLE                                                                      $200.00
17849             WILLIAMS ELENOR                            516 TANGLEWOOD DR NONE                                                                           GLADE SPRING       VA      24340        USA     TRADE PAYABLE                                                                       $71.00
17850             WILLIAMS EUGENE AND PHYLLIS                100 N CALVERT ST                                                                                 BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17851             WILLIAMS FERDIE                            0650 SW GAINES ST                                                                                PORTLAND           OR      97239        USA     TRADE PAYABLE                                                                       $23.37
17852             WILLIAMS GARRETT                           5125                                                                                             MEDFORD            OR      97501        USA     TRADE PAYABLE                                                                       $34.10
17853             WILLIAMS HELENA                            19413 LURELANE STREET                                                                            RIALTO             CA      92376        USA     TRADE PAYABLE                                                                       $64.02
17854             WILLIAMS HYDER                             413 N CUMBERLAND ST                                                                              MORRISTOWN         TN      37814        USA     TRADE PAYABLE                                                                      $551.89
17855             WILLIAMS INVESTIGATIONS                    WILLIAMS INVESTIGATIONS 1100 WAUKESHA                                                            HELENA             MT      59601        USA     TRADE PAYABLE                                                                        $4.78
                                                             AVE SUITE 3B
17856             WILLIAMS JAMES AND BARBARA WILLIAMS        155 NORTH MAIN STREET                                                                            EDWARDSVILLE       IL      62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17857             WILLIAMS JAQUASIA R                        77 HAMILTON ST                                                                                   PATERSON           NJ      07505        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17858             WILLIAMS JHAISHREE                         1818 9TH AVE E                                                                                   BRADENTON          FL      34208        USA     TRADE PAYABLE                                                                       $40.63
17859             WILLIAMS JIMMY                             3414 24 STREET SE                                                                                WASHINGTON         DC      20020        USA     TRADE PAYABLE                                                                        $9.70
17860             WILLIAMS JR; OSCAR AND PATRICIA A WILLIAMS 100 N CALVERT ST                                                                                 BALTIMORE          MD      21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

17861             WILLIAMS KAREN                            1140 IRIS DRIVE                                                                                   ROSSVILLE          GA      30741        USA     TRADE PAYABLE                                                                        $18.38


                                                                                                                                          Page 226 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                             18-23537-rdd                              Doc 20                   Filed 01/18/19
                                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                                        E/F: Part 3 Question 1      00:55:49                 Main Document                                                                               Case Number: 18-23537
                                                                                                                                               Pg 867 of 1461




                                                                                                                                                                                                                                                            Contingent

                                                                                                                                                                                                                                                                         Unliquidated

                                                                                                                                                                                                                                                                                        Disputed
Row No. Account   Creditor's Name                            Address 1                                 Address 2                           Address 3         Address 4     City              State   Zip      Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                                   Offset
                                                                                                                                                                                                                                                                                                                   (Y/N)
17862             WILLIAMS LINDA                             201 UNION AVE SE 176                                                                                          RENTON            WA      98059    USA     TRADE PAYABLE                                                                      $168.55
17863             WILLIAMS LOIS T                            322 HOWELL CIR                                                                                                GADSDEN           AL      35904    USA     TRADE PAYABLE                                                                        $1.80
17864             WILLIAMS MICHAEL                           1525 HOPKINS ST                                                                                               CAYCE             SC      42301    USA     TRADE PAYABLE                                                                      $146.61
17865             WILLIAMS OCTAVIA                           56 SPRING CREST LANE APT 110                                                                                  STAUNTON          VA      24401    USA     TRADE PAYABLE                                                                        $6.29
17866             WILLIAMS PAMELA                            205 N 18TH ST APT 205                                                                                         ST LOUIS          MO      63103    USA     TRADE PAYABLE                                                                       $34.96
17867             WILLIAMS SHANE                             2233 SOUTH KIRKMAN ROAD                                                                                       ORLANDO           FL      32811    USA     TRADE PAYABLE                                                                       $46.18
17868             WILLIAMS TORRANCE E                        2819 RIDGEWAY DR                                                                                              GAUTIER           MS      39553    USA     TRADE PAYABLE                                                                        $4.38
17869             WILLIAMS TRADING LLC                       7398 LOCKBRIDGE ROAD                                                                                          MEADOW BRIDGE     WV      25976    USA     TRADE PAYABLE                                                                      $101.98
17870             WILLIAMS TRISTISHA D                       700 BLACKLINE                                                                                                 NEW IBERIA        LA      70563    USA     TRADE PAYABLE                                                                        $1.84
17871             WILLIAMSBURG JAMES CITY COURT              5201 MONTICELLO AVE SUITE 6                                                                                   WILLIAMSBURG      VA      23188    USA     TRADE PAYABLE                                                                      $114.27
17872             WILLIAMSON ELISA                           3552 ROCK QUARRY RD                                                                                           COLUMBIA          MO      65201    USA     TRADE PAYABLE                                                                      $195.69
17873             WILLIAMSON JOSEFINE INDIVIDUALLY AND       155 NORTH MAIN STREET                                                                                         EDWARDSVILLE      IL      62025    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  RONALD WILLIAMSON AS SPECIAL
                  ADMINISTRATOR OF THE ESTATE OF RONALD D
                  WILLIAMSON DECEASED
17874             WILLIAMSON RUSSELL                         155 NORTH MAIN STREET                                                                                         EDWARDSVILLE      IL      62025    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17875             WILLIE JESSICA A                           22 U ST                                                                                                       SPRINGFIELD       OR      97477    USA     TRADE PAYABLE                                                                       $30.35
17876             WILLIE MAY MITCHELL                        743 W 144TH ST                                                                                                GARDENA           CA      90247    USA     INSURANCE CLAIMS     12/20/2017       X            X              X          UNDETERMINED
17877             WILLIE MCNEAL                              1200 ST GEORGE COVE                                                                                           CLARKSDALE        MS      38614    USA     INSURANCE CLAIMS     9/13/2018        X            X              X          UNDETERMINED
17878             WILLIE TERRY                               3305 DARBYSHIRE DRIVE                                                                                         CANFIELD          OH      44406    USA     INSURANCE CLAIMS     12/21/2017       X            X              X          UNDETERMINED
17879             WILLIS & HOPE MCCOLLUM                     8121 EAST 124TH STREET                                                                                        BIXBY             OK      74008    USA     INSURANCE CLAIMS     8/15/2018        X            X              X          UNDETERMINED
17880             WILLIS CARL INDIVIDUALLY AND AS PERSONAL   100 N CALVERT ST                                                                                              BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF NORMA
                  WILLIS
17881             WILLIS GERVAISE                            15235 CHOLAME                                                                                                 VICTORVILLE       CA      92392    USA     TRADE PAYABLE                                                                       $36.58
17882             WILLIS JEFF ASO ALLSTATE INSURANCE         118 S COURT ST 37                                                                                             OPELOUSAS         LA      70571    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  COMPANY
17883             WILLIS LIN                                 38 ESSEX RD                                                                                                   GREAT NECK         NY     11023    USA     TRADE PAYABLE                                                                        $18.27
17884             WILLMA PHILLIPS                            1208 HUNTING DON LANE                                                                                         MONROE            NC      28110    USA     INSURANCE CLAIMS     4/11/2018                                                    $4,177.72
17885             WILMA & JIM ULRICH                         6530 LIONS GATE CT                                                                                            BLACKLICK         OH      43004    USA     INSURANCE CLAIMS     3/31/2018        X            X              X          UNDETERMINED
17886             WILMA GREENHAW                             11933 ANCHICK                                                                                                 HOUSTON           TX      77076    USA     INSURANCE CLAIMS     5/1/2018         X            X              X          UNDETERMINED
17887             WILMA KIRBY                                3642 FISH HATCHERY ROAD                                                                                       GASTON            SC      29053    USA     INSURANCE CLAIMS     9/6/2017         X            X              X          UNDETERMINED
17888             WILMA MCBRIDE                              1351 GOSHEN ROAD                                                                                              WAYNESVILLE       NC      28786    USA     INSURANCE CLAIMS     9/16/2018        X            X              X          UNDETERMINED
17889             WILMA SMITH                                102 NANOKE LANE                                                                                               CARENCRO          LA      70520    USA     INSURANCE CLAIMS     5/30/2016        X            X              X          UNDETERMINED
17890             WILMER SERRANO                                                                                                                                                                                      PENDING LITIGATION                    X            X              X          UNDETERMINED
17891             WILMINGTON SAVINGS FUND SOCIETY FSB        '500 DELAWARE AVENUE 11TH FLOOR                                                                               WILMINGTON        DE      19801    USA     SRAC UNSECURED PIK   5/15/1995        X            X                         UNDETERMINED
17892             WILSON JAMES AND JANE WILSON               PHILADELPHIA CITY HALL                    CHESTNUT ST                                                         PHILADELPHIA      PA      19107    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17893             WILSON JR; EMMITT G                        60 CENTRE ST                                                                                                  NEW YORK          NY      10007    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17894             WILSON OCTAVIA D                           2001 PAMELA DR                                                                                                GAUTIER           MS      39553    USA     TRADE PAYABLE                                                                        $49.05
17895             WILSON TERRA V                             2572 WATERFORD GLEN CIRCLE                                                                                    ROSEVILLE         CA      95747    USA     TRADE PAYABLE                                                                        $30.44
17896             WINBORN NIYA V                             710 COLLEGE TEN RD UCSC COLLEGE TEN                                                                           SANTA CRUZ        CA      95064    USA     TRADE PAYABLE                                                                         $5.49
17897             WINCHESTER CAROL AND DANIEL WINCHESTER     250 BENEFIT ST                                                                                                PROVIDENCE        RI      02903    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

17898             WIND BAY INC                               2215 S FORD AVE SUITE 100                                                                                     CHICAGO           IL      60616    USA     TRADE PAYABLE                                                                     $1,698.30
17899             WINDLEY BRITTANY R                         124 BERWYN AVE 379 GERTRUDE                                                                                   SYRACUSE          NY      13208    USA     TRADE PAYABLE                                                                        $73.66
17900             WINDOW TOPPERS INC                         113 GRIFFIN STREET                                                                                            FALL RIVER        MA      02724    USA     TRADE PAYABLE                                                                     $1,416.20
17901             WINDT LINDA ADMINISTRATRIX OF THE ESTATE   PHILADELPHIA CITY HALL                    CHESTNUT ST                                                         PHILADELPHIA      PA      19107    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF MICHAEL J WINDT DECEASED AND LINDA
                  WINDT IN HER OWN RIGHT
17902             WINDY APPARELS LTD                         140 BARON DEPZ ROAD ASHULIA                                                                                   SAVAR             DHAKA   01349            TRADE PAYABLE                                                                    $25,290.44
17903             WINFREE WYATT AND EDITH MAE WINFREE HIS    500 NORTH KING STREET                                                                                         WILMINGTON        DE      19801    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
17904             WING CHAN                                  1005 E LAS TUNAS DR                                                                                           SAN GABRIEL       CA      91776    USA     TRADE PAYABLE                                                                      $2,749.44
17905             WING HING SHOES FACTORY LIMITED            FLAT 2 16FL CANNY IND BLDG                33 TAI YAU STREET SAN PO KONG                                       KOWLOON                                    TRADE PAYABLE                                                                   $686,974.08
17906             WINIADAEWOO ELECTRONICS AMERIC             65 CHALLENGER ROAD SUITE 360                                                                                  RIDGEFIELD PARK   NJ      07660    USA     TRADE PAYABLE                                                                 $16,813,491.51
17907             WINIADAEWOO ELECTRONICS AMERIC             65 CHALLENGER ROAD SUITE 360                                                                                  RIDGEFIELD PARK   NJ      07660    USA     TRADE PAYABLE                                                                     $76,486.09
17908             WINIFRED LANGHAM                           2318 31ST AVENUE N                                                                                            TEXAS CITY        TX      77590    USA     INSURANCE CLAIMS     10/1/2013        X            X              X          UNDETERMINED
17909             WINIX AMERICA INC                          120 PRAIRIE LAKE ROAD UNIT E                                                                                  EAST DUNDEE       IL      60118    USA     TRADE PAYABLE                                                                         $64.00
17910             WINKLER JOSHUA J                           150 A FIELD CROSSING DR                                                                                       HIGHLAND          IL      62249    USA     TRADE PAYABLE                                                                          $9.58
17911             WINNERS INDUSTRY COMPANY LIMITED           1255 S CHASE ST                                                                                               DENVER            CO      80232    USA     TRADE PAYABLE                                                                  $2,900,084.72
17912             WINNING RESOURCES LIMITED                  RM NO612-6136TH FLRCHEVALIER COMM         CTRNO8 WANG HOI RDKOWLOON BAY                                       KOWLOON                                    TRADE PAYABLE                                                                   $418,264.82
17913             WINPLUS NORTH AMERICA INC                  820 SOUTH WANAMAKER AVE                                                                                       ONTARIO           CA      91761    USA     TRADE PAYABLE                                                                     $26,538.00
17914             WINSTON PHILLIPS                           PO BOX 2332                                                                                                   ST CROIX          VI      00840    USA     INSURANCE CLAIMS     11/29/2016       X            X              X          UNDETERMINED
17915             WINTER HAROLD AND SALLY WINTER HIS WIFE    10 N TUCKER BLVD                                                                                              ST LOUIS          MO      63101    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17916             WIP INC                                    615 HIGH ST STE 101                                                                                           OREGON CITY        OR     97045    USA     TRADE PAYABLE                                                                   $650,010.54
17917             WIP SERVICES LLC                           2814 BROOKS 438                                                                                               MISSOULA          MT      59801    USA     TRADE PAYABLE                                                                          $0.96
17918             WIP SERVICES LLC                           2814 BROOKS 438                                                                                               MISSOULA          MT      59801    USA     TRADE PAYABLE                                                                         $80.84
17919             WIRTZ GERALD AND PATRICIA WIRTZ            155 NORTH MAIN STREET                                                                                         EDWARDSVILLE      IL      62025    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17920             WISE ARMANDO R                             7435 HOWARD AVE                                                                                               HAMMOND           IN      46324    USA     TRADE PAYABLE                                                                          $0.88
17921             WITT CURTIS AND GERLINDE E WITT HIS WIFE   100 N CALVERT ST                                                                                              BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17922             WITTE CRAIG T                              633 ROUTE 208                                                                                                 GARDINER          NY      12525    USA     TRADE PAYABLE                                                                       $756.35
17923             WNR INDUSTRIES LTD                         RM 701-6TWR BNEW MANDARIN PLAZA           4 SCIENCE MUSEUM RD TST EAST                                        KOWLOON                                    TRADE PAYABLE                                                                     $28,733.92
17924             WODARCZYK BERNARD AND ELIZABETH M          100 N CALVERT ST                                                                                              BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WODARCZYK HIS WIFE
17925             WOFFORD ROBERT                             24010 HWY 45                                                                                                  HACKETT           AR      72937    USA     TRADE PAYABLE                                                                        $4.92
17926             WOLF & FOX PC                              CO JESSICA M HESS 1200 PENNSYLVANIA NE                                                                        ALBUQUERQUE       NM      87110    USA     TRADE PAYABLE                                                                       $14.92
17927             WOLFE ALYSSA                               4420 W 10 CT                                                                                                  HIALEAH           FL      33012    USA     TRADE PAYABLE                                                                        $1.85
17928             WOLFE MICHAEL                              1187 CREEKVIEW DRIVE                                                                                          MARYSVILLE        OH      43040    USA     TRADE PAYABLE                                                                       $98.30
17929             WOLFF JOHN W JR ET AL                      100 N CALVERT ST                                                                                              BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17930             WOLFORD RAYMOND C AND VIOLA E WOLFORD      100 N CALVERT ST                                                                                              BALTIMORE         MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
17931             WOLPOFF & ABRAMSON                         5355 TOWN CENTER SUITE 1002                                                                                   BOCA RATON        FL      33486    USA     TRADE PAYABLE                                                                      $2,337.52
17932             WOLPOFF & ABRAMSON                         5355 TOWN CENTER SUITE 1002                                                                                   BOCA RATON        FL      33486    USA     TRADE PAYABLE                                                                      $2,067.34
17933             WOLPOFF & ABRAMSON                         5355 TOWN CENTER SUITE 1002                                                                                   BOCA RATON        FL      33486    USA     TRADE PAYABLE                                                                         $30.22
17934             WOLPOFF & ABRAMSON                         5355 TOWN CENTER SUITE 1002                                                                                   BOCA RATON        FL      33486    USA     TRADE PAYABLE                                                                       $978.69
17935             WOLPOFF & ABRAMSON LLP                     TWO IRVINGTON CENTRE 702 KING FARM BLVD                                                                       ROCKVILLE         MD      20850    USA     TRADE PAYABLE                                                                       $197.85




                                                                                                                                                       Page 227 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                              Doc 20                  Filed 01/18/19
                                                                                                                                               Schedule Entered            01/18/19
                                                                                                                                                        E/F: Part 3 Question 1      00:55:49                     Main Document                                                                                 Case Number: 18-23537
                                                                                                                                               Pg 868 of 1461




                                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                             Address 1                                 Address 2                          Address 3         Address 4     City               State    Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                                         (Y/N)
17936             WOLPOFF & ABRAMSON LLP                      TWO IRVINGTON CENTRE 702 KING FARM BLVD                                                                      ROCKVILLE          MD       20850        USA     TRADE PAYABLE                                                                       $169.08

17937             WOLPOFF & ABRAMSON LLP                      TWO IRVINGTON CENTRE 702 KING FARM BLVD                                                                      ROCKVILLE          MD       20850        USA     TRADE PAYABLE                                                                        $96.11

17938             WOLPOFF & ABRAMSON LLP                      TWO IRVINGTON CENTRE 702 KING FARM BLVD                                                                      ROCKVILLE          MD       20850        USA     TRADE PAYABLE                                                                       $448.69

17939             WOLPOFF & ABRAMSON LLP                      TWO IRVINGTON CENTRE 702 KING FARM BLVD                                                                      ROCKVILLE          MD       20850        USA     TRADE PAYABLE                                                                       $281.72

17940             WOLPOFF AND ABRAMSON                        2 IRVINGTON CTR 702 KING FARM                                                                                ROCKVILLE          MD       20850        USA     TRADE PAYABLE                                                                      $174.12
17941             WOLPOFF AND ABRAMSON LLP                    24360 NOVI ROAD BUILDING 1                                                                                   NOVI               MI       483752404    USA     TRADE PAYABLE                                                                      $244.50
17942             WOLVERINE WORLD WIDE INC                    25759 NETWORK PLACE                                                                                          CHICAGO            IL       60673        USA     TRADE PAYABLE                                                                   $131,395.00
17943             WONDERLAND INDUSTRIES INC                   1330 N MONTE VISTA AVE                                                                                       UPLANVD             CA      91786        USA     TRADE PAYABLE                                                                        $41.55
17944             WOOD ROBERT                                 250 BENEFIT ST                                                                                               PROVIDENCE         RI       02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17945             WOOD TAMARA                                                                                                                                                                                               PENDING LITIGATION                    X            X              X          UNDETERMINED
17946             WOODBURY OUTFITTERS                         793 SOUTH 2ND STREET                                                                                         COSHOCTON          OH       43812        USA     TRADE PAYABLE                                                                     $1,395.50
17947             WOODCRAFT SUPPLY LLC                        PO BOX 1686 1177 ROSEMAR RD                                                                                  PARKERSBURG        WV       26102        USA     TRADE PAYABLE                                                                    $12,564.30
17948             WOODRUFF KATHRYN CO-PERSONAL                100 N CALVERT ST                                                                                             BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  REPRESENTATIVE OF THE ESTATE OF ROBERT H
                  MOBLEY SR ET AL
17949             WOODS ELIAS J                               700 JUNIATA VALLEY R 700 JUNIATA VALLEY                                                                      HOLLIDAYSBURG      PA       16648        USA     TRADE PAYABLE                                                                          $0.05
                                                              ROAD
17950             WOODS JUSTEN                                5003 168TH ST S W APT B103                                                                                   LYNNWOOD           WA       98037        USA     TRADE PAYABLE                                                                        $1.85
17951             WOODS MICHAEL & NANCY ASO STATE FARM        1700 MONROE ST                                                                                               FORT MYERS         FL       33901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  FIRE & CASUALTY COMPANY
17952             WOODS RICHARD T                             1314 NW IRWIN AVE APT E19                                                                                    LAWTON             OK       73507        USA     TRADE PAYABLE                                                                         $42.51
17953             WOODS SCOTT K                               145 D STREET                                                                                                 DRACUT             MA       01826        USA     TRADE PAYABLE                                                                         $22.96
17954             WOODSON KEVIN JR                            123 RIVERSIDE AVE                                                                                            RIVERHEAD          NY       11901        USA     TRADE PAYABLE                                                                          $4.58
17955             WOODSTREAM CORPORATION                      1985 SOLUTIONS CENTER                                                                                        CHICAGO            IL       60677        USA     TRADE PAYABLE                                                                       $782.74
17956             WOODWORTHDORI                               418 A MAHER RD                                                                                               418 A MAHER RD     CA       95076        USA     TRADE PAYABLE                                                                          $3.46
17957             WORKS & LENTZ INC                           3030 N W EXPRESSWAY SUITE 225                                                                                OKLAHOMA CITY      OK       73112        USA     TRADE PAYABLE                                                                         $84.99
17958             WORKS & LENTZ INC                           3030 N W EXPRESSWAY SUITE 225                                                                                OKLAHOMA CITY      OK       73112        USA     TRADE PAYABLE                                                                       $244.93
17959             WORKS & LENTZ INC                           3030 N W EXPRESSWAY SUITE 225                                                                                OKLAHOMA CITY      OK       73112        USA     TRADE PAYABLE                                                                       $135.25
17960             WORLD ACCEPTANCE CORP                       317 MAIN- RO B0X 348                                                                                         ARKOMA             OK       74901        USA     TRADE PAYABLE                                                                         $73.82
17961             WORLD FIRST RE BAIGRAND INTERN                                                                                                                                                                            TRADE PAYABLE                                                                       $101.43
17962             WORLD FIRST RE THISS TECHNOLOG                                                                                                                                                                            TRADE PAYABLE                                                                         $99.17
17963             WORLD FURNISH INC                       500 INDUSTRIAL RD                                                                                                CARLSTADT          NJ       07072        USA     TRADE PAYABLE                                                                       $150.67
17964             WORLD KITCHEN LLC                       P O BOX 675030                                                                                                   DALLAS             TX       75267-5030   USA     TRADE PAYABLE                                                                      $5,297.82
17965             WORLD TECH TOYS INC                     28904 AVENUE PAINE                                                                                               VALENCIA           CA       91355        USA     TRADE PAYABLE                                                                     $22,371.55
17966             WORLD WEB MARKETING                     309 15TH ST 5                                                                                                    HUNTINGTON BEACH    CA      92648        USA     TRADE PAYABLE                                                                         $23.59
17967             WORLD WIDE ASSET PURCHASING             ERSKINE FLEISHER STE 100 1351SAWGRASS                                                                            SUNRISE            FL       33323        USA     TRADE PAYABLE                                                                          $1.86
                                                          CORPORATE PARKWAY
17968             WORLDS BEST DEALS                       8092 EXCELSIOR BLVD                                                                                              HOPKINS            MN       55343        USA     TRADE PAYABLE                                                                      $6,474.61
17969             WORLDWIDE ASSET PURCHASING              RAUSCH STURM ISRAEL & HORNIKP O BOX                                                                              MILWAUKEE          WI       53227        USA     TRADE PAYABLE                                                                         $33.64
                                                          270288
17970             WORTHEIM DAVID                          46 FITZSIMONDS RD                                                                                                JERICHO            VT       05465        USA     TRADE PAYABLE                                                                        $1.85
17971             WRAY JAMIESONBPR02995                   WRAY JAMIESON BPR02995 PO BOX 34608                                                                              BARTLETT           TN       38184        USA     TRADE PAYABLE                                                                       $53.05
17972             WRAY ROBERT C AND JANET J WRAY HW       PHILADELPHIA CITY HALL                        CHESTNUT ST                                                        PHILADELPHIA       PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17973             WREN BRUCE AND CONNIE SUE WREN HIS WIFE 100 N CALVERT ST                                                                                                 BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

17974             WRIGHT JACK AND JAN WRIGHT                  102 E MAIN ST                                                                                                WELLAND            ON       L3B 3W6              PENDING LITIGATION                    X            X              X          UNDETERMINED
17975             WRIGHT JARED                                123 SOUTH MAIN ST                                                                                            BERKLEY            MA       02779        USA     TRADE PAYABLE                                                                        $24.50
17976             WRIGHT JULIA                                522 GIADA DRIVE                                                                                              WILMINGTON         DE       19808        USA     TRADE PAYABLE                                                                        $22.16
17977             WRIGHT PAUL K AND WRIGHT PRISCILLA L        60 CENTRE ST                                                                                                 NEW YORK           NY       10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17978             WRIGHT PETER AND KAREN WRIGHT               PHILADELPHIA CITY HALL                    CHESTNUT ST                                                        PHILADELPHIA       PA       19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17979             WRIGHTGLENN                                 POBOX 3328                                                                                                   GREENSBORO         NC       27402        USA     TRADE PAYABLE                                                                         $0.92
17980             WSSR LLC                                    1479 TORRIJOS CT                                                                                             SHENANDOAH         TX       77384        USA     TRADE PAYABLE                                                                    $56,490.62
17981             WUHAN DAWN INVESTMENTS CO LTD               F14BUILDING B2 NO 9 HONGTU ROAD           DONGXIHU DISTRICT                                                  WUHAN              HUBEI    430000               TRADE PAYABLE                                                                    $33,792.80
17982             WULFF ROBERT A                              1010 N BOONVILLE AVE                                                                                         SPRINGFIELD        MO       65802        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17983             WUNDERCARPARTS LLC                          9282 GENERAL DRIVE STE 100                                                                                   PLYMOUTH           MI       48170        USA     TRADE PAYABLE                                                                     $1,102.15
17984             WWW USA                                     1544 SOUTH POINT VIEW ST                                                                                     LOS ANGLES         CA       90035        USA     TRADE PAYABLE                                                                     $4,609.31
17985             WYATT LONNIE A AS PERSONAL REPRESENTATIVE   500 NORTH KING STREET                                                                                        WILMINGTON         DE       19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  FOR MARGIE WYATT DECEASED

17986             WYATT RICHARD AND MAXINE                    100 N CALVERT ST                                                                                             BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17987             WYNDHAM TRADING                                                                                                                                                                                           TRADE PAYABLE                                                                       $48.09
17988             WYSOCKI EUGENE                              100 N CALVERT ST                                                                                             BALTIMORE          MD       21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
17989             WYSOCKI RONALD M AND WYSOCKI MARGARET       1200 ONTARIO ST                                                                                              CLEVELAND          OH       44113        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED

17990             XCEL ENERGY:NORTHERN STATES POWER CO        PO BOX 9477                               XCEL ENERGY                                                        MINNEAPOLIS        MN       55484-9477 USA       UTILITIES PAYABLE                                                                 $42,159.54
17991             XCEL ENERGY:PUBLIC SERVICE COMPANY OF CO    PO BOX 9477 2200                          XCEL ENERGY REMIT PROCESSING                                       MINNEAPOLIS        MN       55484-9477 USA       UTILITIES PAYABLE                                                                  $7,745.17

17992             XI TAN                                      13850 CENTRAL AVE UNIT 200                                                                                   CHINO              CA       91710        USA     TRADE PAYABLE                                                                     $54,121.07
17993             XIAMEN GOLDEN TEXTILE IMP&EXP COLTD         BLK A10F MUNICIPAL BLDG                   MID YUNDING RDHULI DIST                                            XIAMEN             FUJIAN   361000               TRADE PAYABLE                                                                  $1,243,197.51
17994             XIAMEN LUXINJIA IMP & EXP CO LTD            NO 496 821 STREET                         XIADIAN ROAD LICHENG                                               PUTIAN             CHINA    351100               TRADE PAYABLE                                                                   $464,589.45
17995             XIAMEN TOP MOUNTAIN TRADING CO LTD          UNIT 10 6F B AREA XINXING JINDI           BUILDING JIAHE ROAD HULI SECTION                                   XIAMEN             CHINA    361000               TRADE PAYABLE                                                                   $331,775.74
17996             XIAMEN WINTEX IMP & EXP CO LTD              16BNEW PORT PLAZANO10 NORTH               HUBIN RD                                                           XIAMEN             FUJIAN   361012               TRADE PAYABLE                                                                   $519,512.90
17997             XIAO JINMEI                                 3289 CROWLEY CIR                                                                                             LOVELAND            CO      80538        USA     TRADE PAYABLE                                                                     $24,280.63
17998             XIAO SIQUAN                                 401 ALSTER AVENUE                                                                                            ARCADIA            CA       91006        USA     INSURANCE CLAIMS     8/26/2017        X            X              X          UNDETERMINED
17999             XIAOYAN SHEN                                6 CAMPANERO WEST                                                                                             IRVINE             CA       92620        USA     TRADE PAYABLE                                                                       $502.49
18000             XIN YANG GROUP INC                          14839 PROCTOR AVE UNIT E LA PUENTE                                                                           LA PUENTE          CA       91746        USA     TRADE PAYABLE                                                                         $58.06
18001             XINTIANDI TECHNOLOGY CORP                   240 GODDARD                                                                                                  IRVINE             CA       92618        USA     TRADE PAYABLE                                                                       $721.13
18002             XINYAO INTERNATIONAL TRADING LTD            ROOM 150115FSPA CENTRE53-55               LOCKHART ROAD                                                      WANCHAI            HONGK                         TRADE PAYABLE                                                                     $22,862.70
                                                                                                                                                                                              ONG
18003             XINYUE INTERNATIONAL LLC                    301 BROADWAY DRIVE                                                                                           SUN PRAIRIE        WI       53590        USA     TRADE PAYABLE                                                                     $4,522.62
18004             YAHEE TECHNOLOGIES CORP                     1650 S BALBOA AVENUE                                                                                         ONTARIO            CA       91761        USA     TRADE PAYABLE                                                                    $14,498.74
18005             YAIR GRINBLAT                               320 TEMPLE PLACE                                                                                             WESTFIELD          NJ       07090        USA     TRADE PAYABLE                                                                        $67.20
18006             YAMBO PENA MARIA                                                                                                                                                                                          PENDING LITIGATION                    X            X              X          UNDETERMINED



                                                                                                                                                       Page 228 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                         Doc 20                     Filed 01/18/19
                                                                                                                                              Schedule Entered            01/18/19
                                                                                                                                                       E/F: Part 3 Question 1      00:55:49                        Main Document                                                                                  Case Number: 18-23537
                                                                                                                                              Pg 869 of 1461




                                                                                                                                                                                                                                                                     Contingent

                                                                                                                                                                                                                                                                                  Unliquidated

                                                                                                                                                                                                                                                                                                 Disputed
Row No. Account   Creditor's Name                              Address 1                            Address 2                             Address 3         Address 4     City                  State     Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                         Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                                            Offset
                                                                                                                                                                                                                                                                                                                            (Y/N)
18007             YAMDA JOHNSON                                                                                                                                                                                                INSURANCE CLAIMS     4/8/2017         X            X              X          UNDETERMINED
18008             YAN CHOW                                     601 E LONGDEN DR                                                                                           SAN GABRIEL           CA        91775        USA     INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
18009             YANCEY MORIAH                                601 S COLLEGE ROAD                                                                                         WILMINGTON            NC        28401        USA     TRADE PAYABLE                                                                        $5.55
18010             YANCY ADREAN M                               216 WOODROW ST                                                                                             ROCKFORD              IL        61101        USA     TRADE PAYABLE                                                                       $22.39
18011             YANG YINHAI                                  9 EDGAR TER 02                                                                                             SOMERVILLE            MA        02145        USA     TRADE PAYABLE                                                                      $144.00
18012             YANKOWY TIMOTHY V AND JOANNE YANKOWY         PHILADELPHIA CITY HALL               CHESTNUT ST                                                           PHILADELPHIA          PA        19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HW
18013             YANNING GUO                                  870 W CIENEGA AVE 4                                                                                        SAN DIMAS             CA        91773        USA     TRADE PAYABLE                                                                      $105.70
18014             YANNUCCI NANCY                               26 CENTRAL AVE                                                                                             STATEN ISLAND         NY        10301        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18015             YANTISE JENKINS                              8355 GROVENER CT                                                                                           WHITE PLAINS          MD        20695        USA     INSURANCE CLAIMS     7/15/2018        X            X              X          UNDETERMINED
18016             YANZE WILLIAM                                523 ANGELA ST                                                                                              ARABI                 LA        70032        USA     TRADE PAYABLE                                                                       $17.95
18017             YARBROUGH TIMOTHY B                          106 MARILYN ST                                                                                             PICAYUNE              MS        39466        USA     TRADE PAYABLE                                                                        $5.33
18018             YARDSALEINTERNET                             1649 ANN LYNN'S DRIVE                                                                                      WOODBINE              MD        21797        USA     TRADE PAYABLE                                                                      $144.25
18019             YARITZA ALFARO ON BEHALF OF HERSELF AND      240 CHURCH ST                                                                                              SALINAS               CA        93901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ALL OTHER SIMILARLY SITUATED EMPLOYEES
18020             YASHA SACK                                   227 SANDY SPRINGS PL D307                                                                                  ATLANTA               GA        30328        USA     TRADE PAYABLE                                                                      $516.95
18021             YASSAMIN IYAVI                               2218 KAUSEN DR 100                                                                                         ELK GROVE             CA        95758        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18022             YAT FUNG MACAO COMM OFFSHORE LTD             UNITD12FEDIFICIO COMERCIAL SI TOI    619 AVENIDA DA PRAIA GRANDE                                           MACAU                 MACAU                          TRADE PAYABLE                                                                   $339,033.10
18023             YAYA CREATIONS INC                           13155 RAILROAD AVE                                                                                         CITY OF INDUSTRY       CA       91746        USA     TRADE PAYABLE                                                                     $2,812.70
18024             YAZZIE JAYRONE                               1616 NORTH FAIRVIEW AVE APT 49                                                                             FARMINGTON            NM        87401        USA     TRADE PAYABLE                                                                         $9.81
18025             YAZZIE SKYE D                                6703 PRAIRIE RD NE APT 722                                                                                 ALBUQUERQUE           NM        87109        USA     TRADE PAYABLE                                                                         $3.99
18026             YAZZIE TAMARA INDIVIDUALLY AND AS SPECIAL    155 NORTH MAIN STREET                                                                                      EDWARDSVILLE          IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ADMINISTRATOR OF THE ESTATE OF ALBERT
                  YAZZIE DECEASED
18027             YBARRA JAMES                                 4253 N BENGSTON AVE A                                                                                      FRESNO                CA        93705        USA     TRADE PAYABLE                                                                        $27.43
18028             YBM MARKETING LLC                            270 WALTON AVE                                                                                             BRONX                  NY       10451        USA     TRADE PAYABLE                                                                        $50.91
18029             YEDNAK JENNY AND RONALD                      50 W WASHINGTON ST 801                                                                                     CHICAGO               IL        60602        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18030             YEHUDAH AISHA K                              420 MIMOSA AVE 202                                                                                         KNOXVILLE             TN        37920        USA     TRADE PAYABLE                                                                        $27.48
18031             YENISE ZIMMERMAN                             3347 STATE ROUTE 982                                                                                       LATROBE               PA        15650        USA     INSURANCE CLAIMS     5/18/2017        X            X              X          UNDETERMINED
18032             YER JOHN DREW & SARAH ME                     21940 BIRDS EYE DR                                                                                         DIAMOND BAR           CA        91765        USA     INSURANCE CLAIMS     8/18/2018        X            X              X          UNDETERMINED
18033             YESCOM USA INC                               185 N SUNSET AVE                                                                                           CITY OF INDUSTRY      CA        91744        USA     TRADE PAYABLE                                                                    $43,999.08
18034             YESIM YILMAZ                                 341 RAVEN CIRCLE                                                                                           WYOMING               DE        19934        USA     TRADE PAYABLE                                                                      $182.00
18035             YETZER PAUL AS SPECIAL ADMINISTRATOR OF      155 NORTH MAIN STREET                                                                                      EDWARDSVILLE          IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF TRADY YETZER AND PAUL YETZER
                  INDIVIDUALLY
18036             YEVDOKYA TISHCHUK                            31037 44TH AVENUE SOUTH                                                                                    AUBURN                WA        98001        USA     INSURANCE CLAIMS     4/19/2017        X            X              X          UNDETERMINED
18037             YEVGENIY KATSNELSON                          1340 N POINSETTIA PL 320                                                                                   LOS ANGELES           CA        90046        USA     TRADE PAYABLE                                                                      $793.06
18038             YI LIANG HUANG                               537 RAILROAD AVE                                                                                           SOUTH SAN FRANCISCO   CA        94080        USA     TRADE PAYABLE                                                                     $1,225.40
18039             YICHANG YAO                                  101 WALES AVENUE                                                                                           AVON                   MA       02322        USA     TRADE PAYABLE                                                                      $453.61
18040             YIHUA E CHANG                                2564 MONTE LINDO CT                                                                                        SAN JOSE              CA        95121        USA     TRADE PAYABLE                                                                        $24.99
18041             YILEI CUI                                    4953 S RIDGESIDE CIRCLE                                                                                    ANN HARBOR            MI        48105        USA     INSURANCE CLAIMS     8/4/2018         X            X              X          UNDETERMINED
18042             YING FU HK INDUSTRIAL LTD                    20 CITY BLVD W C5                                                                                          ORANGE                CA        92868        USA     TRADE PAYABLE                                                                    $95,633.48
18043             YING LI                                      41-12A MAIN ST 2F D09                                                                                      FLUSHING              NY        11355        USA     TRADE PAYABLE                                                                    $15,277.87
18044             YINGER DAVA                                  3586 MESA DR 40                                                                                            OCEANSIDE             CA        92054        USA     TRADE PAYABLE                                                                     $1,657.23
18045             YITTY EISENBERG                              19 BUSH LANE                         201                                                                   NEW SQUARE            NY        10977        USA     INSURANCE CLAIMS     2/4/2017         X            X              X          UNDETERMINED
18046             YJ USA CORP                                  3970 LINDBERGH DR                                                                                          ADDISON               TX        75001        USA     TRADE PAYABLE                                                                     $1,805.74
18047             YMCM INC                                     2435 NORTH CENTRAL EXPRESSWAY SUIT                                                                         RICHARDSON            TX        75080        USA     TRADE PAYABLE                                                                    $14,699.65
18048             YNF TRADING                                  175A VERNON AVENUE                                                                                         BROOKLYN              NY        11206        USA     TRADE PAYABLE                                                                      $351.34
18049             YOHANA MANNING                               PO BOX 1576                                                                                                CHRISTIANSTED         VI        00821        USA     INSURANCE CLAIMS     7/24/2018        X            X              X          UNDETERMINED
18050             YOLAINE FAJARDO RODRIGUEZ                    17360 SW 232ND STREET APT 12                                                                               MIAMI                 FL        33170        USA     INSURANCE CLAIMS     8/1/2016         X            X              X          UNDETERMINED
18051             YOLAN WOLF                                   9406 BENTRIDGE AVENUE                                                                                      POTOMAC               MD        20854        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
18052             YOLANDA SUAREZ                               1300 SOUTHWEST 122 AVENUE            3198A                                                                 MIAMI                 FL        33184        USA     INSURANCE CLAIMS     9/20/2015        X            X              X          UNDETERMINED
18053             YOLANDA VALEDON JIMENEZ                      1074 PASEO REAL                                                                                            PONCE                 PR        00716-3505   USA     INSURANCE CLAIMS     5/7/2016         X            X              X          UNDETERMINED
18054             YOLANDA WARNACK                              7252 THE MANSIONS DR                 B3                                                                    CORPUS CHRISI         TX        78414        USA     INSURANCE CLAIMS     12/9/2017        X            X              X          UNDETERMINED
18055             YOMAR FELICIANO                              ALTURA DEL ENCANTO                   G25 CALLE 9                                                           JUANA DIAZ            PR        00795        USA     INSURANCE CLAIMS     8/14/2018        X            X              X          UNDETERMINED
18056             YON CHARMAINE EXECUTRIX OF THE ESTATE OF     PHILADELPHIA CITY HALL               CHESTNUT ST                                                           PHILADELPHIA          PA        19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WILLIAM YON ET AL
18057             YONGKANG DACHENG IND & TRADE CO LTD          NO71 CHANGLONG SOUTH ROAD NANSI      CHANGLONG INDUSTRIAL AREALONGSHAN                                     YONGKANG              ZHEJIAN   321300               TRADE PAYABLE                                                                   $194,847.11
                                                                                                                                                                                                G
18058             YONGKANG SOLAMEX HOUSEWARE CO LTD            12ND FLOORJINBI MANSION              HEADQUARTER CENTERYONGKANG                                            YONGKANG              ZHEJIAN                        TRADE PAYABLE                                                                    $65,761.50
                                                                                                                                                                                                G
18059             YORK COUNTY NATURAL GAS                      PO BOX 11907                                                                                               ROCK HILL             SC        29731-1907   USA     UTILITIES PAYABLE                                                                    $30.28
18060             YORK GERALD                                  5 SILVER STREET                                                                                            FAIRFIELD             ME        04937        USA     TRADE PAYABLE                                                                         $3.70
18061             YORK JOHN J AND GAIL YORK                    PHILADELPHIA CITY HALL               CHESTNUT ST                                                           PHILADELPHIA          PA        19107        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18062             YOSEF T KLUGMAN                              14651 BISCAYNE BLVD 232                                                                                    MIAMI                 FL        33181        USA     TRADE PAYABLE                                                                      $153.10
18063             YOST VISES LLC                               388 W 24TH ST                                                                                              HOLLAND               MI        49423        USA     TRADE PAYABLE                                                                      $839.20
18064             YOU WANT A DEAL INC                          1926 EAST 51ST ST                                                                                          VERNON                CA        90058        USA     TRADE PAYABLE                                                                     $1,668.88
18065             YOUKHANNA NASKA -                            1100 UNION ST                                                                                              SAN DIEGO             CA        92101        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18066             YOUNG BILLIE                                 100 N CALVERT ST                                                                                           BALTIMORE             MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18067             YOUNG BRIAN C                                155 NORTH MAIN STREET                                                                                      EDWARDSVILLE          IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18068             YOUNG DANIEL                                 801 S GRAND AVE 11TH FL                                                                                    LOS ANGELES           CA        90017        USA     TRADE PAYABLE                                                                     $4,690.00
18069             YOUNG DARNISHA                               100 MCKEOUGH AVE APT 1605                                                                                  SARALAND              AL        36571        USA     TRADE PAYABLE                                                                      $686.65
18070             YOUNG HARRY L SR AND ROSS ANNE               100 N CALVERT ST                                                                                           BALTIMORE             MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18071             YOUNG JAVON                                  4411 GREEN TREE DR                                                                                         SACRAMENTO            CA        95823        USA     TRADE PAYABLE                                                                         $1.82
18072             YOUNG JOANNE                                                                                                                                                                                                 PENDING LITIGATION                    X            X              X          UNDETERMINED
18073             YOUNG KIMBERLY                               904 BROADWAY                         SUITE 403                                                             LUBBOCK               TX        79401        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18074             YOUNG LAVERN                                 155 NORTH MAIN STREET                                                                                      EDWARDSVILLE          IL        62025        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18075             YOUNG TAMMY                                  20 ANSON ST                                                                                                OCEAN ISL BCH         NC        28469        USA     TRADE PAYABLE                                                                      $133.95
18076             YOUNG THOMAS A                               11511 STATE ROUTE 13                                                                                       MILAN                 OH        44846        USA     TRADE PAYABLE                                                                      $869.75
18077             YOUNG WILLIAM AND MARIANNA YOUNG             60 CENTRE ST                                                                                               NEW YORK              NY        10007        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18078             YOUNGBAR BARRY AND KIM YOUNGBAR HIS          100 N CALVERT ST                                                                                           BALTIMORE             MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  WIFE
18079             YOUNG'S HOLDINGS INC                         14402 FRANKLIN AVENUE                                                                                      TUSTIN                CA        92780        USA     TRADE PAYABLE                                                                     $8,733.09
18080             YOUNG'S HOLDINGS INC                         14402 FRANKLIN AVENUE                                                                                      TUSTIN                CA        92780        USA     TRADE PAYABLE                                                                     $8,250.77
18081             YOUNGSTOWN MUN CRT                           P O BOX 6047                                                                                               YOUNGSTOWN            OH        44501        USA     TRADE PAYABLE                                                                      $150.47
18082             YOUNT JAMES WARREN                           1200 FRANKLIN ST                                                                                           VANCOUVER             WA        98660        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18083             YOUR FANTASY WAREHOUSE                       3160 RIDGEWAY CT                                                                                           COMMERCE TWP          MI        48390        USA     TRADE PAYABLE                                                                     $9,603.55
18084             YOUR HOME GOODS INC                          42 LEE AVE                                                                                                 BROOKLYN              NY        11211        USA     TRADE PAYABLE                                                                      $217.85


                                                                                                                                                      Page 229 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                              18-23537-rdd                            Doc 20                Filed 01/18/19
                                                                                                                                           Schedule Entered            01/18/19
                                                                                                                                                    E/F: Part 3 Question 1      00:55:49                        Main Document                                                                                  Case Number: 18-23537
                                                                                                                                           Pg 870 of 1461




                                                                                                                                                                                                                                                                  Contingent

                                                                                                                                                                                                                                                                               Unliquidated

                                                                                                                                                                                                                                                                                              Disputed
Row No. Account   Creditor's Name                             Address 1                               Address 2                        Address 3         Address 4     City                  State     Zip          Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                                                      Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                                         Offset
                                                                                                                                                                                                                                                                                                                         (Y/N)
18085             YOUSIF LYNN AS PROPOSED EXECUTOR OF THE     500 NORTH KING STREET                                                                                    WILMINGTON            DE        19801        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  ESTATE OF GARY HEFLIN DECEASED
18086             YOUSUF FAROOQUEE                            47 PETERS CANYON ROAD                                                                                    IRVINE                CA        92606        USA     TRADE PAYABLE                                                                        $29.72
18087             YOUSUFI RAFIULLAH                           3903 HAMILTON AVE APT 06                                                                                 SAN JOSE              CA        95130        USA     TRADE PAYABLE                                                                        $22.76
18088             YUHAO WANG                                  5206 GRAND AVE DBA M&Y NEW YORK                                                                          NASPETH               NY        11378        USA     TRADE PAYABLE                                                                      $185.40
18089             YUKIE BENECH                                20121 CELESTE WAY                                                                                        SALINAS               CA        93907        USA     INSURANCE CLAIMS     10/9/2018        X            X              X          UNDETERMINED
18090             YUNUS TEXTILE MILLS LIMITED                 H-231 LANDHI INDUSTRIAL AREA                                                                             KARACHI               SINDH     75120                TRADE PAYABLE                                                                    $11,319.22
18091             YURY KARANSKIY                              3292 NORTH 29TH COURT UNITED STATE                                                                       HOLLYWOOD             FL        33020        USA     TRADE PAYABLE                                                                     $4,291.70
18092             YUSUF FATUMA M                              516 3RD AVE                                                                                              SEATTLE               WA        98104        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18093             YUSUF LAYLO                                 2531 CALDWELL ST APT326                                                                                  OMAHA                 NE        68131        USA     TRADE PAYABLE                                                                         $1.84
18094             YVETTE ARIETTA                              9222 HUSE LANE                                                                                           BAKERSVILLE           CA        93313        USA     INSURANCE CLAIMS     9/1/2018         X            X              X          UNDETERMINED
18095             YVETTE DIGRIUS                              103 CARIBBEAN AVENUE                                                                                     TAVERNIER             FL        33070        USA     INSURANCE CLAIMS     9/19/2018        X            X              X          UNDETERMINED
18096             YVETTE GONZALEZ                             185 HARWOODS CIRCLE                                                                                      KISSIMMEE             FL        34744        USA     INSURANCE CLAIMS     1/27/2016        X            X              X          UNDETERMINED
18097             YVETTE HORN                                 1150 STAGS LEAP LANE                                                                                     AUBURN                CA        95602        USA     INSURANCE CLAIMS     4/24/2018        X            X              X          UNDETERMINED
18098             YVETTE JOHNSON                              29 ADRIAN AVENUE                                                                                         BRONX                 NY        10463        USA     INSURANCE CLAIMS     9/6/2018         X            X              X          UNDETERMINED
18099             YVETTE PINTO                                367 AUTUMN                                                                                               BROOKLYN              NY        11201        USA     INSURANCE CLAIMS     9/11/2015        X            X              X          UNDETERMINED
18100             YVETTE RODRIGUEZ                            7329 NW 174 TERRACE R 107                                                                                MIAMI                 FL        33015        USA     TRADE PAYABLE                                                                      $252.92
18101             YVONNE ALONZO                               1140 HILLER STREET                                                                                       BELMONT               CA        94002        USA     INSURANCE CLAIMS     7/3/2018         X            X              X          UNDETERMINED
18102             YVONNE BRUM                                 3468 SURRY PLACE                                                                                         FREMONT               CA        94536        USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
18103             YVONNE KING                                 ESMERALDA TORRES                                                                                         ARCHBOLD              OH        43502        USA     INSURANCE CLAIMS     9/28/2018        X            X              X          UNDETERMINED
18104             YVONNE PENA                                 924 LONDON GREEN WAY                                                                                     COLORADO SPRINGS      CO        80906        USA     INSURANCE CLAIMS     9/30/2018        X            X              X          UNDETERMINED
18105             YVONNE ROBINSON                             38077 W ISABELLA LN                                                                                      MARICOPA              AZ        85138        USA     INSURANCE CLAIMS     7/19/2017        X            X              X          UNDETERMINED
18106             YVONNE SHARHAN                              12921 144TH STREET                                                                                       JAMAICA               NY        11436        USA     INSURANCE CLAIMS     6/14/2014        X            X              X          UNDETERMINED
18107             YVONNE WILSON                               8302 MONIQUE WAY                                                                                         CYPRESS               CA        90630        USA     INSURANCE CLAIMS     8/24/2018        X            X              X          UNDETERMINED
18108             Z LINE KITCHEN AND BATH LLC                 5445 EAGLECREST DRIVE                                                                                    GALLOWAY              OH        43119        USA     TRADE PAYABLE                                                                     $4,351.28
18109             ZA SNEEDEN'S SONS IN ZA SNEEDEN'S SONS IN   1015 ASHES DRIVE                        SUITE 205                                                        WKILMINGTON           NC        28405        USA     INSURANCE CLAIMS     9/14/2018        X            X              X          UNDETERMINED
18110             ZACHARA MATTHEW J AND DAYNA ZACHARA         555 W HARRISON ST                                                                                        CHICAGO               IL        60607        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18111             ZACHARY & CLAUDIA SANTIAGO                  240 OVAL DR                                                                                              HAMBURG               PA        19526        USA     INSURANCE CLAIMS     10/3/2018        X            X              X          UNDETERMINED
18112             ZACHARY KING                                                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED
18113             ZACHARY WALLACE                             216 NORTH MAIN STREET                                                                                    CARTHAGE              TN        37030        USA     INSURANCE CLAIMS     6/22/2016        X            X              X          UNDETERMINED
18114             ZAHID MASOOD                                                                                                                                                                                              PENDING LITIGATION                    X            X              X          UNDETERMINED
18115             ZAHRA NEMATOLLAHI                           5812 LONE OAK DR                                                                                         BETHESDA              MD        20814        USA     INSURANCE CLAIMS     5/4/2018         X            X              X          UNDETERMINED
18116             ZAICKO RICHARD AND ROSE                     401 BOSLEY AVE                                                                                           TOWSON                MD        21204        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18117             ZAK WEST                                    UNKNOWN                                                                                                  UNKNOWN               FL        33101        USA     INSURANCE CLAIMS     8/4/2018                                                      $957.12
18118             ZAKEHEIM & ASSOIATES                        ZAKHEIM & ASSOCIATES P A 1045 S UNIVERSITY                                                               PLANTATION            FL        33324        USA     TRADE PAYABLE                                                                      $244.23
                                                              DRIVE 202
18119             ZAKHEIM & ASSOCIATES P A                    1045 S UNIVERSITY DR STE 202                                                                             PLANTATION            FL        33324        USA     TRADE PAYABLE                                                                        $28.78
18120             ZAKHEIM & ASSOCIATES P A                    1045 S UNIVERSITY DR STE 202                                                                             PLANTATION            FL        33324        USA     TRADE PAYABLE                                                                      $452.07
18121             ZAKI MAGDY Y                                64 PLYMOUTH DR                                                                                           NORWOOD               MA        02062        USA     TRADE PAYABLE                                                                      $423.14
18122             ZAMORA JOSE S                               677 GREEN AVE                                                                                            SAN BRUNO             CA        94066        USA     TRADE PAYABLE                                                                        $19.17
18123             ZAMUDIO JONATHAN                            1329 COTTON ST                                                                                           READING               PA        19602        USA     TRADE PAYABLE                                                                         $4.98
18124             ZANGHETTI MARIO AND MARY ZANGHETTI          1 COURT ST                                                                                               RIVERHEAD             NY        11901        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18125             ZANZIBAR TRENDS USA INC                     265 SUNRISE HWY STE 1 215                                                                                ROCKVILLE CENTRE       NY       11570        USA     TRADE PAYABLE                                                                        $89.88
18126             ZAPATA CRYSTAL N                            13121 LOFTON CLIFF DR                                                                                    DEL VALLE             TX        78617        USA     TRADE PAYABLE                                                                      $278.36
18127             ZARATE ALEXANDRA M                          520 4TH LANE APT A                                                                                       SOUTH SAN FRANCISCO   CA        94080        USA     TRADE PAYABLE                                                                         $1.82
18128             ZAVALA ALEXANDER J                          37676 COLLEGE DRIVE 205                                                                                  PALM DESERT           CA        92211        USA     TRADE PAYABLE                                                                        $81.68
18129             ZAYNA ABDELDEEN                             4513 GROVE AVE                                                                                           BROOKFIELD            IL        60513        USA     INSURANCE CLAIMS     6/11/2016        X            X              X          UNDETERMINED
18130             ZEHLIN MR                                   44141 WASHLEY TRACE CIR                                                                                  ROBERT                LA        70455        USA     TRADE PAYABLE                                                                        $44.12
18131             ZEIL WEARS LIMITED                          NANKARA JAMUKARA                           CHODDAGRAM                                                    COMILLA               BANGLA    03500                TRADE PAYABLE                                                                   $151,724.40
                                                                                                                                                                                             DESH
18132             ZEILER GEORGE W                             100 N CALVERT ST                                                                                         BALTIMORE             MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18133             ZEILER RAYMOND J                            100 N CALVERT ST                                                                                         BALTIMORE             MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18134             ZEINA CHEHADE                               4009 HUMMER RD                                                                                           ANNANDALE             VA        22003        USA     INSURANCE CLAIMS     8/8/2018         X            X              X          UNDETERMINED
18135             ZEINAD GABER                                96 LOWER NOTCH                                                                                           LITTLE FALLS          NJ        07424        USA     INSURANCE CLAIMS     10/11/2018       X            X              X          UNDETERMINED
18136             ZELIKOVITZ LEATHERS                         42832 STATE RT 12                                                                                        ALEXANDRIA BAY         NY       13697        USA     TRADE PAYABLE                                                                      $154.14
18137             ZENAIDA CABANAS                             10770 KATELLA AVE SPC 30                                                                                 ANAHEIM               CA        92804        USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
18138             ZENAIDA CORDERO HERNANDEZ                   1500 AVE SAN IGNACIO APT 44                                                                              SAN JUAN              PR        00921-4755   USA     INSURANCE CLAIMS     6/8/2018         X            X              X          UNDETERMINED
18139             ZENAS & ERIN JOHNSON                        30230 EAST TALLYBEND RD                                                                                  ELDORADO SPRINGS      MO        64744        USA     INSURANCE CLAIMS     9/12/2018        X            X              X          UNDETERMINED
18140             ZENAS SHOES INC                             6 COOPER ST                                                                                              BURLINGTON             NJ       08016        USA     TRADE PAYABLE                                                                     $3,489.98
18141             ZENDEJAS LUIS                               TIJUANA                                                                                                  PARIS                 VA        22130        USA     TRADE PAYABLE                                                                        $23.70
18142             ZENGOTITA JANICE M                          URB CONSTANCIA 3018 CALLE SOLLER                                                                         PONCE                 PR        00717        USA     TRADE PAYABLE                                                                     $1,014.38
18143             ZENI JOSEPH AS EXECUTOR OF THE ESTATE OF    56 PATERSON ST                                                                                           NEW BRUNSWICK         NJ        08903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  DONALD ZENI ET AL
18144             ZEPEDA LETTY                                1658 EXPOSITION BLVD                                                                                     LOS ANGELES           CA        90018        USA     TRADE PAYABLE                                                                        $26.61
18145             ZEPHYR SPORTS                               2970 SEABORG AVE                                                                                         VENTURA               CA        93003        USA     TRADE PAYABLE                                                                        $89.95
18146             ZERINGUE MICHAEL                            114 RAVAN AVENUE                                                                                         HARAHAN               LA        70123        USA     TRADE PAYABLE                                                                        $33.07
18147             ZERITA TUTT                                 UNKNOWN                                                                                                  HARRIS COUNTY         TX                     USA     INSURANCE CLAIMS     11/15/2016       X            X              X          UNDETERMINED
18148             ZEROLL CO THE                               3355 ENTERPRISE AVE STE 160                                                                              FORT LAUDERDALE       FL        33331        USA     TRADE PAYABLE                                                                      $149.73
18149             ZHANG MEIJING                               1213 UNIVERSITY CITY BLVD                                                                                BLACKSBURG            VA        24060        USA     TRADE PAYABLE                                                                        $10.50
18150             ZHANGJIAGANG UNITEX CO LTD                  NO390 YONGJIN ROAD MIAOQIAO ST          TANGQIAO TOWN                                                    SUZHOU                CHINA     215614               TRADE PAYABLE                                                                   $230,075.67
                                                                                                                                                                       ZHANGJIAGANG
18151             ZHEJIANG ARTEX ARTS & CRAFTS CO LTD         12 N ZHONG SHANG ROAD                                                                                    HANGZHOU              ZHEJIAN                        TRADE PAYABLE                                                                      $4,776.00
                                                                                                                                                                                             G
18152             ZHEJIANG FANSL CLOTHING CO LTD              NO398YIDIANHONG AVE                                                                                      PUJIANG               CHINA     322200               TRADE PAYABLE                                                                   $551,359.21
18153             ZHEJIANG KATA TECHNOLOGY CO LTD             6F BLDG NO 32630 NANHUAN ROAD           BINJIANG DISTRICT                                                HANGZHOU              ZHEJIAN   310053               TRADE PAYABLE                                                                   $342,139.36
                                                                                                                                                                                             G
18154             ZHEJIANG YAT ELEC APPLIANCE CO LTD          NO150 WENLONG ROAD                      YUXIN TOWN                                                       JIAXING               CHINA     314009               TRADE PAYABLE                                                                  $2,020,102.18
18155             ZHOULONG LI                                 840 ARCARIA AVE STE23                                                                                    ARCADIA               CA        91007        USA     TRADE PAYABLE                                                                      $1,301.09
18156             ZHUJI YOUSHENG IMP AND EXP CO LTD           3TH FLOOR BULIDING 65                   SHENGYE VILLAGE DATANG TOWN                                      ZHUJI                 ZHEJIAN                        TRADE PAYABLE                                                                     $11,804.71
                                                                                                                                                                                             G
18157             ZIGS DISCOUNT AUTO ACCESSORIES                                                                                                                                                                            TRADE PAYABLE                                                                      $709.74
18158             ZIKOWITZ ALFRED R                         274 GLEN RIDDLE RD                                                                                         MEDIA                 PA        19063        USA     TRADE PAYABLE                                                                      $116.84
18159             ZILLION 8 ENTERPRISES                     9663 SANTA MONICA BLVD STE 107                                                                             BEVERLY HILLS         CA        90210        USA     TRADE PAYABLE                                                                     $4,027.19
18160             ZIMMER PATRICK AS PERSONAL REPRESENTATIVE 250 BENEFIT ST                                                                                             PROVIDENCE            RI        02903        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  OF THE ESTATE OF THOMAS ZIMMER ET AL

18161             ZIMMERMAN SR; KENNETH L                     100 N CALVERT ST                                                                                         BALTIMORE             MD        21202        USA     PENDING LITIGATION                    X            X              X          UNDETERMINED



                                                                                                                                                   Page 230 of 231
Debtor Name: SEARS, ROEBUCK AND CO.                               18-23537-rdd                       Doc 20   Filed 01/18/19
                                                                                                                          Schedule Entered            01/18/19
                                                                                                                                   E/F: Part 3 Question 1      00:55:49               Main Document                                                                               Case Number: 18-23537
                                                                                                                          Pg 871 of 1461




                                                                                                                                                                                                                                     Contingent

                                                                                                                                                                                                                                                  Unliquidated

                                                                                                                                                                                                                                                                 Disputed
Row No. Account   Creditor's Name                              Address 1                        Address 2             Address 3         Address 4     City            State   Zip      Country Basis                Date Claim was                                          Total Amount of Claim
        No.                                                                                                                                                                                                         Incurred                                                         Claim Subject
                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                            Offset
                                                                                                                                                                                                                                                                                            (Y/N)
18162             ZIMNITZKY NICHOLAS J AND IRENE A ZIMNITZKY   100 N CALVERT ST                                                                       BALTIMORE       MD      21202    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  HIS WIFE
18163             ZINA BAKER                                   1403 TERRACE VIEW DR                                                                   CEDAR PARK      TX      78613    USA     INSURANCE CLAIMS     9/7/2018         X            X              X          UNDETERMINED
18164             ZINA OCHOTORENA                                                                                                                                                              INSURANCE CLAIMS     7/12/2018        X            X              X          UNDETERMINED
18165             ZINN JESSICA                                 161 GRANITE POINTE LANE                                                                WINFIELD        MO      63389    USA     TRADE PAYABLE                                                                      $223.88
18166             ZINSSER CO INC                               173 BELMONT DRIVE                                                                      SOMERSET        NJ      08875    USA     TRADE PAYABLE                                                                     $4,070.52
18167             ZINTZ LINDA C                                PO BOX 6                                                                               TURNER          OR      97392    USA     TRADE PAYABLE                                                                      $694.05
18168             ZIOMARA UNKNOWN                              UNKNOWN                                                                                                NJ               USA     INSURANCE CLAIMS     9/10/2018        X            X              X          UNDETERMINED
18169             ZIRCON CORPORATION                           CAMPBELL CA 95008                                                                      CAMPBELL        CA      95008    USA     TRADE PAYABLE                                                                    $34,291.12
18170             ZIROUNIS JOHN N                              1200 ONTARIO ST                                                                        CLEVELAND       OH      44113    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18171             ZITTLAU ELAINE                               516 3RD AVE                                                                            SEATTLE         WA      98104    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18172             ZIYED HEDFI                                  6368 GREY SEA WAY                                                                      COLUMBIA        MD      21045    USA     INSURANCE CLAIMS     9/19/2018                                                    $9,038.51
18173             ZIZZA RALPH AND ANNETTE ZIZZA                250 BENEFIT ST                                                                         PROVIDENCE      RI      02903    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18174             ZLATOS JUSTIN                                476 FAWNS WALK                                                                         ANNAPOLIS       MD      21409    USA     TRADE PAYABLE                                                                      $301.36
18175             ZODAX                                        SPECIAL HANDLING FOR INTL ONLY                                                         PO V                    33219            TRADE PAYABLE                                                                     $1,116.00
18176             ZOE & TERRY PATTEN                           3286 LANEVIEW PL                                                                       OAK HILLS       VA      20171    USA     INSURANCE CLAIMS     2/20/2018        X            X              X          UNDETERMINED
18177             ZOHAIB R CHAUDRY                             0 41 HAMLIN CT                                                                         FAIR LAWN       NJ      07410    USA     TRADE PAYABLE                                                                      $767.71
18178             ZOLLER GUY AS PERSONAL REPRESENTATIVE OF     500 NORTH KING STREET                                                                  WILMINGTON      DE      19801    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
                  THE ESTATE OF SAMUEL E GLORE DECEASED
18179             ZOOMUSA                                      498 LIBERTY AVE                                                                        BROOKLYN         NY     11207    USA     TRADE PAYABLE                                                                    $12,964.96
18180             ZOOSCAPE LLC                                 614 HERON DR UNIT 9                                                                    SWEDESBORO      NJ      08085    USA     TRADE PAYABLE                                                                      $278.34
18181             ZORA GROS                                    6620 EAST 84TH DRIVE                                                                   MERRILLVILLE    IN      46410    USA     INSURANCE CLAIMS     8/7/2015                                                    $24,000.00
18182             ZORAIDA CRUZ AYALA                           844 CUPEY BAJO                                                                         CUPEY           PR      00926    USA     INSURANCE CLAIMS     12/13/2017       X            X              X          UNDETERMINED
18183             ZORAN STEVANOVIC                             11 FOXCROFT ROAD                 131                                                   NAPERVILLE      IL      60565    USA     INSURANCE CLAIMS     7/27/2018        X            X              X          UNDETERMINED
18184             ZORLU USA INC                                741 KAOLIN RD                                                                          SANDERSVILLE    GA      31082    USA     TRADE PAYABLE                                                                      $325.53
18185             ZUCKERFAN LIMITED                            8085 EAGLEVIEW DR                                                                      LITTLETON       CO      80125    USA     TRADE PAYABLE                                                                    $34,019.85
18186             ZULMA FLORES                                 1 GEORGIA AVENUE                 1H                                                    BRONXVILLE      NY      10708    USA     INSURANCE CLAIMS     6/25/2018        X            X              X          UNDETERMINED
18187             ZUNILDA GELD                                 107 CORNERSTONE PLACE                                                                  WHITEHALL       PA      18052    USA     INSURANCE CLAIMS     7/11/2018        X            X              X          UNDETERMINED
18188             ZUO MODERN CONTEMPORARY INC                  2800 MILLER STREET                                                                     SAN LEANDRO     CA      94577    USA     TRADE PAYABLE                                                                    $41,226.06
18189             ZURITA EDINSON                               175 NW 1ST AVE                                                                         MIAMI           FL      33128    USA     PENDING LITIGATION                    X            X              X          UNDETERMINED
18190             ZWILLING J A HENCKELS LLC                    270 MARBLE AVENUE                                                                      PLEASANTVILLE   NY      10570    USA     TRADE PAYABLE                                                                     $2,550.81
18191             ZYRAN SCOTT                                  654 ROUTE 60                                                                           HUNTINGTON      WV      25701    USA     INSURANCE CLAIMS     8/29/2018        X            X              X          UNDETERMINED




                                                                                                                                  Page 231 of 231
             18-23537-rdd                 Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                 Main Document
                                                                       Pg 872 of 1461


     Fill in this information to identify the case:


Debtor name          SEARS, ROEBUCK AND CO.

United States Bankruptcy Court for the:          Southern                            District of:       New York                            q   Check if this is an
                                                                                                        {State}                                 amended filing
Case number (If known):              18-23537




Official Form 206 G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                   12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

1.        Does the debtor have any executory contracts or unexpired leases?


           q     No. Go to Part 2.
           X
           q     Yes. Go to line 2.

                                                                                                State the name and mailing address for all other parties with whom
2.      List all contracts and unexpired leases
                                                                                                   the debtor has an executory contract or unexpired license



            State what the contract or          Lease Agreement
                                                                                                    CINDY Q. THAN, O.D
 2.1        lease is for and the nature
            of the debtor's interest            Lessor
                                                                                                13831 EUCLID STREET

            State the term remaining            11 month(s)

            List the contract number of                                                         GARDEN GROVE, CA 92843
            any government contract


            State what the contract or          License Agreement
                                                                                                    LUXOTTICA RETAIL NORTH AMERICA INC
 2.2        lease is for and the nature
            of the debtor's interest            Licensee
                                                                                                4000 LUXOTTICA PLACE

            State the term remaining            31 month(s)

            List the contract number of                                                         MASON, OH 45040
            any government contract


            State what the contract or          Lease
                                                                                                107 COMMERCIAL PROPERTY LLC
 2.3        lease is for and the nature
            of the debtor's interest            Lessee
                                                                                                2260 NW 114TH AVENUE

            State the term remaining            17 month(s)

            List the contract number of                                                         MIAMI, FL 33172
            any government contract


            State what the contract or          Sales Orders
                                                                                                1152 LLC
 2.4        lease is for and the nature
            of the debtor's interest            Seller - dba Sears Commercial
                                                                                                5601 VIRGINIA BEACH BLVD

            State the term remaining

            List the contract number of                                                         VA BEACH, VA 23462
            any government contract




Official Form 206 G                                                 Schedule G: Executory Contracts and Unexpired Leases                               Page 1 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 873 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              1252 LLC
 2.5     lease is for and the nature
         of the debtor's interest          seller
                                                                                              5601 VIRGINIA BEACH BLVD

         State the term remaining

         List the contract number of                                                          VIRGINIA BEACH, VA 23462
         any government contract


         State what the contract or        Purchase Order
                                                                                              14 KARAT CLUB INC
 2.6     lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1600 KAPIOLANI BLVD SUITE 111

         State the term remaining

         List the contract number of                                                          HONOLULU,
         any government contract


         State what the contract or        Lease
                                                                                              14804 LLC
 2.7     lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              6505 W 134TH STREET

         State the term remaining          39 month(s)

         List the contract number of                                                          OVERLAND PARK, KS 66209
         any government contract


         State what the contract or        Lease
                                                                                              151 TECHNOLOGY EPA, LLC
 2.8     lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              11075 SANTA MONICA BLVD

         State the term remaining          29 month(s)                                        SUITE 250

         List the contract number of                                                          LOS ANGELES, CA 90025
         any government contract


         State what the contract or        Sales Orders
                                                                                              1752 LLC
 2.9     lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              5601 VIRGINIA BEACH BLVD

         State the term remaining

         List the contract number of                                                          VA BEACH, VA 23462
         any government contract


         State what the contract or        Sales Orders
                                                                                              2152 LLC
 2.10    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              5601 VIRGINIA BEACH BLVD

         State the term remaining

         List the contract number of                                                          VA BEACH, VA 23463
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 2 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 874 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease-1378
                                                                                              24 HOUR FITNESS USA INC.
 2.11    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              12647 ALCOSTA BOULEVARD SUITE 500

         State the term remaining          64 month(s)

         List the contract number of                                                          SAN RAMON, CA 94583
         any government contract


         State what the contract or        Services Agreement
                                                                                              3 F'S INC
 2.12    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              310 COLORADO AVE

         State the term remaining          20 month(s)

         List the contract number of                                                          LA JUNTA, CO 81050
         any government contract


         State what the contract or        Services Agreement
                                                                                              3 KINGS AUTOMOTIVE LLC
 2.13    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1501 E FRY BLVD

         State the term remaining          30 month(s)

         List the contract number of                                                          SIERRA VISTA, AZ 85635
         any government contract


         State what the contract or        Sales Orders
                                                                                              33 EAST STAINLESS STEEL UPGRADE
 2.14    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              3305 EAST 10TH ST

         State the term remaining

         List the contract number of                                                          GREENVILLE, NC 27858
         any government contract


         State what the contract or        Lease
                                                                                              3450 S MARYLAND PARKWAY LLC
 2.15    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              1370 JET STREAM DR

         State the term remaining          48 month(s)                                        SUITE 100

         List the contract number of                                                          HENDERSON, NV 89052
         any government contract


         State what the contract or        Sales Orders
                                                                                              3H GROUP
 2.16    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              309 CORONADO DRIVE

         State the term remaining

         List the contract number of                                                          CLEARWATER, FL 33767
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 3 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 875 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sales Orders
                                                                                              3H GROUP
 2.17    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              505 RIVERFRONT PKWY

         State the term remaining

         List the contract number of                                                          CHATTANOOGA, TN 37402
         any government contract


         State what the contract or        Purchase Order
                                                                                              3M COMPANY
 2.18    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2807 PAYSPHERE CIRCLE

         State the term remaining

         List the contract number of                                                          CHICAGO, IL 60674
         any government contract


         State what the contract or        SUPPLY AGREEMENT
                                                                                              3PD INC
 2.19    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1851 WEST OAK PARKWAY

         State the term remaining          13 month(s)                                        SUITE 100

         List the contract number of                                                          MARIETTA, GA 30062
         any government contract


         State what the contract or        Services Agreement
                                                                                              4 ACES INC
 2.20    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2092 E MAIN ST

         State the term remaining          19 month(s)

         List the contract number of                                                          ROBINSON, IL 62454
         any government contract


         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   4 T DOOR SYSTEMS
 2.21    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1620 W BRISTOL ST

         State the term remaining          4 month(s)

         List the contract number of                                                          ELKHART, IN 46514
         any government contract


         State what the contract or        Services Agreement
                                                                                              405 MACHINE WORKS
 2.22    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              408 S KINNICK ROAD

         State the term remaining          38 month(s)

         List the contract number of                                                          STILLWATER, OK 74074
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 4 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 876 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease
                                                                                              4100 TOMLYNN STREET-REBKEE LLC/4100 TOMLYNN STREET-FOUNTAINHEAD L
 2.23    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: RICHARD W GREGORY ESQ

         State the term remaining          5 month(s)                                         7 EAST 2ND STREET

         List the contract number of                                                          RICHMOND, VA 23224
         any government contract


         State what the contract or        Services Agreement
                                                                                              439 FIX-IT
 2.24    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              9255 FM 439

         State the term remaining          33 month(s)

         List the contract number of                                                          BELTON, TX 76513
         any government contract


         State what the contract or        Lease
                                                                                              5525 S. SOTO STREET ASSOCIATES
 2.25    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              200 EAST 61ST STREET SUITE 29F

         State the term remaining          41 month(s)

         List the contract number of                                                          NEW YORK, NY 10065
         any government contract


         State what the contract or        Lease
                                                                                              640 THOMPSON LANE, LLC
 2.26    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              222 2ND AVENUE SOUTH SUITE 1930

         State the term remaining          53 month(s)

         List the contract number of                                                          NASHVILLE, TN 37201
         any government contract


         State what the contract or        Sales Orders
                                                                                              700 BLOCK INVESTORS, LP
 2.27    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              1724 10TH STREET

         State the term remaining

         List the contract number of                                                          SACRAMENTO, CA 95811
         any government contract


         State what the contract or        Subcontract
                                                                                              700 BUILDERS LLC
 2.28    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              10111 INVERNESS MAIN

         State the term remaining                                                             SUITE T

         List the contract number of                                                          ENGLEWOOD, CO 80112
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 5 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 877 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease
                                                                                              8 OWNERS DBA HIGHT SEARS LEASE PARTNERSHIP
 2.29    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              2064 N CLEVELAND ST

         State the term remaining          67 month(s)

         List the contract number of                                                          ORANGE, CA 92865
         any government contract


         State what the contract or        Lease
                                                                                              A & C VENTURES, INC.
 2.30    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              465 FIRST STREET WEST

         State the term remaining          16 month(s)                                        2ND FLOOR

         List the contract number of                                                          SONOMA, CA 95476
         any government contract


         State what the contract or        Services Agreement
                                                                                              A & GS CONTRACTOR INC
 2.31    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 56173

         State the term remaining          8 month(s)

         List the contract number of                                                          BAYAMON, PR 00960
         any government contract


         State what the contract or        Services Agreement
                                                                                              A & P SMALL ENGINE REPAIR
 2.32    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              711 ROSSTON ROAD

         State the term remaining          27 month(s)

         List the contract number of                                                          HOPE, AR 71801
         any government contract


         State what the contract or        Purchase Order
                                                                                              A CLASSIC TIME WATCH COMPANY
 2.33    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              10 W 33RD STREET

         State the term remaining

         List the contract number of                                                          NEW YORK, NY 10001
         any government contract


         State what the contract or        Purchase Order
                                                                                              A D SUTTON AND SONS
 2.34    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              20 WEST 33RD ST 2ND FLOOR

         State the term remaining

         List the contract number of                                                          NEW YORK, NY 10001
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 6 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 878 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              A DOOR SPECIALIST CO
 2.35    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 4635

         State the term remaining          7 month(s)

         List the contract number of                                                          HILO, HI 96720
         any government contract


         State what the contract or        Purchase Order
                                                                                              A J MANUFACTURING CO INC
 2.36    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              449 WRIGHTWOOD AVE

         State the term remaining

         List the contract number of                                                          ELMHURST,
         any government contract


         State what the contract or        Purchase Order
                                                                                              A J SUPER GARMENTS LTD
 2.37    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Trademark License Agreement
                                                                                              A&E FACTORY SERVICE, LLC
 2.38    lease is for and the nature
         of the debtor's interest          Licensor
                                                                                              3333 BEVERLY ROAD

         State the term remaining

         List the contract number of                                                          HOFFMAN ESTATE, IL 60179
         any government contract


         State what the contract or        Services Agreement
                                                                                              A&L LAWN EQUIPMENT
 2.39    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2424 ROCK ISLAND ROAD

         State the term remaining          37 month(s)

         List the contract number of                                                          IRVING, TX 75060
         any government contract


         State what the contract or        Services Agreement
                                                                                              A.C.I.S INC
 2.40    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 3274

         State the term remaining          3 month(s)

         List the contract number of                                                          MCKINNEY, TX 75070
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 7 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 879 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Service Agreement
                                                                                              A.C.I.S, INC
 2.41    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 3274

         State the term remaining          3 month(s)

         List the contract number of                                                          MCKINNEY, TX 75070
         any government contract


         State what the contract or        Service Agreement
                                                                                              A.D. WILLEMS CONSTRUCTION INC.
 2.42    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 5413

         State the term remaining          15 month(s)

         List the contract number of                                                          SAN ANTONIO, TX 78201
         any government contract


         State what the contract or        Services Agreement
                                                                                              A.D. WILLIEMS CONSTRUCTION INC
 2.43    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 5413

         State the term remaining          2 month(s)

         List the contract number of                                                          SAN ANTONIO, TX 78201
         any government contract


         State what the contract or        Service Agreement
                                                                                              A.P. MOLLER-MAERSK A/S (TRADING UNDER MAERSK LINE)
 2.44    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              180 PARK AVENUE

         State the term remaining          6 month(s)

         List the contract number of                                                          FLORHAM PARK, NJ 07932
         any government contract


         State what the contract or        Lease-2191
                                                                                              A.T. THOMAS JEWELERS
 2.45    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              6420 "O" STREET

         State the term remaining          80 month(s)

         List the contract number of                                                          LINCOLN, NE 68510
         any government contract


         State what the contract or        Services Agreement
                                                                                              A-1 FIXIT SHOP
 2.46    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              8545 FM 78

         State the term remaining          19 month(s)

         List the contract number of                                                          CONVERSE, TX 78109
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 8 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 880 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              A-1 MOWER SALES & SERVICE
 2.47    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              755 SOUTHFIELD RD

         State the term remaining          34 month(s)

         List the contract number of                                                          LINCOLN PARK, MI 48146
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          AAA ENERGY SERVICE CO
 2.48    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              PO BOX 908
                                           Buyer

         State the term remaining          3 month(s)                                         4 COMMERCIAL RD

         List the contract number of                                                          SCARBOROUGH, ME 04070-0908
         any government contract


         State what the contract or        Services Agreement
                                                                                              AAA ENERGY SERVICE CO
 2.49    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 908

         State the term remaining          3 month(s)

         List the contract number of                                                          SCARBOROUGH, ME 04070-0908
         any government contract


         State what the contract or        Services Agreement
                                                                                              AAA GLASS & MIRROR
 2.50    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              N PO BOX 11589

         State the term remaining          5 month(s)

         List the contract number of                                                          FORT WORTH, TX 76110
         any government contract


         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   AAA GLASS & MIRROR INC
 2.51    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 11589

         State the term remaining          4 month(s)

         List the contract number of                                                          FT WORTH, TX 76110
         any government contract


         State what the contract or        Services Agreement
                                                                                              AAA LAWN SERVICE,LLS
 2.52    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 943

         State the term remaining          12 month(s)

         List the contract number of                                                          ANKENY, IA 50021
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 9 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 881 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              AAA LAWN SERVICES, LLC
 2.53    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 943

         State the term remaining          12 month(s)

         List the contract number of                                                          ANKENY, IA 50021
         any government contract


         State what the contract or        Services Agreement
                                                                                              AADVANTAGE NORTHAMERICAN
 2.54    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              738 CAPITAL CIRCLE NW

         State the term remaining          27 month(s)

         List the contract number of                                                          TALLAHASSEE, FL 32304
         any government contract


         State what the contract or        Services Agreement
                                                                                              AADVANTAGE NORTHAMERICAN
 2.55    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              738 CAPITAL CIRCLE NW

         State the term remaining          27 month(s)

         List the contract number of                                                          TALLAHASSEE, FL 32304
         any government contract


         State what the contract or        Lease Agreement
                                                                                              AALOK PANDYA O.D.
 2.56    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              145 W HILLCREST DR

         State the term remaining          10 month(s)

         List the contract number of                                                          THOUSAND OAKS, CA 91360
         any government contract


         State what the contract or        Services Agreement
                                                                                              AAM'S SMALL ENGINE REPAIR
 2.57    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              674 LAUREL ST

         State the term remaining          35 month(s)

         List the contract number of                                                          ELGIN, IL 60120
         any government contract


         State what the contract or        Services Agreement
                                                                                              AAM'S SMALL ENGINE REPAIR
 2.58    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              674C LAUREL ST

         State the term remaining          40 month(s)

         List the contract number of                                                          ELGIN, IL 60120
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 10 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 882 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Service Agreement
                                                                                              AAON INCORPORATED
 2.59    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              859 FOREST AV

         State the term remaining          27 month(s)

         List the contract number of                                                          BIRMINGHAM, MI 48009
         any government contract


         State what the contract or        Service Agreement (Includes Affiliates)
                                                                                              ABILITY MAINTENANCE, INC.
 2.60    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              17259 HESPERIAN BLVD 14

         State the term remaining          12 month(s)

         List the contract number of                                                          SAN LORENZO, CA 94580
         any government contract


         State what the contract or        Services Agreement
                                                                                              ABLE SAW LLC
 2.61    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              625 MILLER VALLEY RD

         State the term remaining          27 month(s)

         List the contract number of                                                          PRESCOTT, AZ 86301
         any government contract


         State what the contract or        Services Agreement
                                                                                              ABLE SAW LLC
 2.62    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              625 MILLER VALLEY RD

         State the term remaining          28 month(s)

         List the contract number of                                                          PRESCOTT, AZ 86301
         any government contract


         State what the contract or        Purchase Order
                                                                                              ABRIM ENTERPRISES INC
 2.63    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3940 59TH STREET

         State the term remaining

         List the contract number of                                                          WOODSIDE, NY
         any government contract


         State what the contract or        Purchase Order
                                                                                              ABS GRAPHICS INC-1000459750
 2.64    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 95019

         State the term remaining

         List the contract number of                                                          PALATINE, IL 60095
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 11 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 883 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              ACC INTERNATIONAL LLC
 2.65    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              200 N FURNACE ST BUILDING I

         State the term remaining          5 month(s)

         List the contract number of                                                          BIRDSBORO, PA 19508
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          ACCESS DOOR CONTROLS
 2.66    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              PO BOX 67
                                           Buyer

         State the term remaining          1 month(s)

         List the contract number of                                                          HARRISON, OH 45030-0067
         any government contract


         State what the contract or        Purchase Order
                                                                                              ACCUTIME WATCH CORP
 2.67    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1001 AVE OF THE AMERICAS 6TH F

         State the term remaining

         List the contract number of                                                          NEW YORK, NY
         any government contract


         State what the contract or        Services Agreement
                                                                                              ACE HARDWARE OF DUNNELLON
 2.68    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              11582 W WILLIAMS ST 401

         State the term remaining          33 month(s)

         List the contract number of                                                          DUNNELLON, FL 34432
         any government contract


         State what the contract or        Services Agreement
                                                                                              ACE HARDWARE OF DUNNELLON
 2.69    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1158 N WILLIAMS ST

         State the term remaining          33 month(s)                                        401

         List the contract number of                                                          DUNNELLON, FL 34432
         any government contract


         State what the contract or        Services Agreement
                                                                                              ACE HARDWARE STORES, INC
 2.70    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1120 S KOLB RD

         State the term remaining          19 month(s)

         List the contract number of                                                          TUSCON, AZ 85710
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 12 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 884 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              ACE LAWNMOWER & TRACTOR
 2.71    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              28 PEARL ST

         State the term remaining          36 month(s)

         List the contract number of                                                          PORT CHESTER, NY 10573
         any government contract


         State what the contract or        Purchase Order
                                                                                              ACF GROUP LLC
 2.72    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              B48 CALLE POPPY

         State the term remaining

         List the contract number of                                                          SAN JUAN, PR
         any government contract


         State what the contract or        Purchase Order
                                                                                              ACI INTERNATIONAL
 2.73    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              844 MORAGA DRIVE

         State the term remaining

         List the contract number of                                                          LOS ANGELES, CA 90049
         any government contract


         State what the contract or        Purchase Order
                                                                                              ACL SERVICES LTD-639039
 2.74    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              LOCKBOX 200286

         State the term remaining

         List the contract number of                                                          PITTSBURGH, PA 15251
         any government contract


         State what the contract or        Purchase Order
                                                                                              ACME FURNITURE INDUSTRY INC
 2.75    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              18895 EAST ARENTH AVENUE

         State the term remaining

         List the contract number of                                                          CITY,
         any government contract


         State what the contract or        B2B LICENSE AGREEMENT
                                                                                              ACME PLATING, INC
 2.76    lease is for and the nature
         of the debtor's interest          LICENSOR
                                                                                              201 INTERNATIONAL DRIVE

         State the term remaining          5 month(s)                                         SUITE 225

         List the contract number of                                                          CAPE CANAVERAL, FL 32920
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 13 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 885 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              ACME SAW & SUPPLY INC
 2.77    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1204 W MAIN ST

         State the term remaining          32 month(s)

         List the contract number of                                                          STOCKTON, CA 95205
         any government contract


         State what the contract or        Purchase Order
                                                                                              ACME UNITED CORPORATION
 2.78    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 932607

         State the term remaining

         List the contract number of                                                          ATLANTA, GA
         any government contract


         State what the contract or        Services Agreement
                                                                                              ACTION SERVICE CORPORATION
 2.79    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              NONE

         State the term remaining          5 month(s)

         List the contract number of                                                          NONE,
         any government contract


         State what the contract or        Services Agreement
                                                                                              ACTION SMALL ENGINE REPAIR
 2.80    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1904 SOUTH FIRST ST

         State the term remaining          19 month(s)

         List the contract number of                                                          LUFKIN, TX 75901
         any government contract


         State what the contract or        License Agreement
                                                                                              ACTION TIME, INC.,
 2.81    lease is for and the nature
         of the debtor's interest          Licensor
                                                                                              20283 SR 7 STE 300

         State the term remaining          18 month(s)

         List the contract number of                                                          BOCA RATON, FL 33498
         any government contract


         State what the contract or        MNDA
                                                                                              ACTIVANT
 2.82    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              60334 TALL PINE AVENUE

         State the term remaining

         List the contract number of                                                          BEND, OR 97702
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 14 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 886 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              ACUSTRIP COMPANY
 2.83    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 413

         State the term remaining          6 month(s)

         List the contract number of                                                          MOUNTAIN LAKES, NJ 07046
         any government contract


         State what the contract or        Services Agreement
                                                                                              ACXIOM CORPORATION
 2.84    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3333 FINLEY ROAD

         State the term remaining          3 month(s)

         List the contract number of                                                          DOWNERS GROVE, IL 60515
         any government contract


         State what the contract or        Purchase Order
                                                                                              ADH GUARDIAN USA LLC
 2.85    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              9732 ALBURTIS AVE

         State the term remaining

         List the contract number of                                                          SANTA,
         any government contract


         State what the contract or        Services Agreement
                                                                                              ADIRONDACK EQUIPMENT REPAIR
 2.86    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              87 OLD SCHUYLERVILLE ROAD

         State the term remaining          32 month(s)

         List the contract number of                                                          SARATOGA SPRINGS, NY 12866
         any government contract


         State what the contract or        Purchase Order
                                                                                              ADJUNCT TRADING HK LIMITED
 2.87    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Sales Orders
                                                                                              ADL CONSTRUCTION
 2.88    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              2109 NEWTON RD

         State the term remaining

         List the contract number of                                                          HAMPTON                , VA 23670
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 15 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 887 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sales Orders
                                                                                              ADL CONSTRUCTION
 2.89    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              3850 GUILDER LANE

         State the term remaining

         List the contract number of                                                          RICHMOND, VA 23234
         any government contract


         State what the contract or        Sales Orders
                                                                                              ADL CONSTRUCTION
 2.90    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              5846 WESTOWER DR

         State the term remaining

         List the contract number of                                                          RICHMOND, VA 23225
         any government contract


         State what the contract or        Sales Orders
                                                                                              ADL CONSTRUCTION
 2.91    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              332 LEE HWY 309

         State the term remaining

         List the contract number of                                                          WARRENTON, VA 20186
         any government contract


         State what the contract or        Sales Orders
                                                                                              ADL SUNRISE APARTMENTS
 2.92    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              705 POOL ROAD

         State the term remaining

         List the contract number of                                                          CHESTERFIELD, VA 23236
         any government contract


         State what the contract or        Services Agreement
                                                                                              ADRIAN & SON ENGINE & REPAIR
 2.93    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7686 RTE 53

         State the term remaining          32 month(s)

         List the contract number of                                                          KANONA, NY 14856
         any government contract


         State what the contract or        Services Agreement
                                                                                              ADVANCE STORES COMPANY, INCORPORATED
 2.94    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2635 E MILLBROOK RD

         State the term remaining          23 month(s)

         List the contract number of                                                          RALEIGH, NC 27604
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 16 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 888 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              ADVANCED BUILDING CONTROLS INC
 2.95    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              339 CHANGEBRIDGE ROAD SUITE 2G

         State the term remaining          12 month(s)

         List the contract number of                                                          PINE BROOK, NJ 07058
         any government contract


         State what the contract or        Service Agreement
                                                                                              ADVANCED BUILDING CONTROLS INC.
 2.96    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              339 CHANGEBRIDGE ROAD

         State the term remaining          12 month(s)                                        SUITE 2G

         List the contract number of                                                          PINE BROOK, NJ 07058
         any government contract


         State what the contract or        Services Agreement
                                                                                              ADVANCED ELECTRIC INC & GLOBAL TECH COMMUNICATIONS
 2.97    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 858

         State the term remaining          10 month(s)

         List the contract number of                                                          ELKVIEW, WV 25071
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          ADVANCED INTEGRATED SERVICES
 2.98    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              4700 SW 51 ST
                                           Buyer

         State the term remaining          3 month(s)                                         STE 206

         List the contract number of                                                          DAVIE, FL 33314
         any government contract


         State what the contract or        Services Agreement
                                                                                              ADVANCED MOWER
 2.99    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2212 MORGAN RD

         State the term remaining          27 month(s)

         List the contract number of                                                          BESSEMER, AL 35022
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          ADVANCED REFRIGERATION HTG. & AIR OF WESTERN COLORADO LLC
2.100    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              1801 I-70 BUSINESS LOOP C-3
                                           Buyer

         State the term remaining          3 month(s)

         List the contract number of                                                          GRAND JUNCTION, CO 81501
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 17 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 889 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              ADVANCED RETAIL SOLUTIONS
2.101    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              19 LITCHFIIELD PLAZA

         State the term remaining          37 month(s)

         List the contract number of                                                          LITCHFIELD, IL 62056
         any government contract


         State what the contract or        Services Agreement
                                                                                              ADVANCED SERVICE SOLLUTIONS LLC
2.102    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 573

         State the term remaining          1 month(s)

         List the contract number of                                                          HAMMONTON, NJ 08037
         any government contract


         State what the contract or        Services Agreement
                                                                                              ADVANTAGE ROOFING AND RESTORATION
2.103    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2460 NW 17TH LANE 2

         State the term remaining          8 month(s)

         List the contract number of                                                          POMPANO BEACH, FL 33064
         any government contract


         State what the contract or        Contractor Agmt
                                                                                              ADVENT COMNPANIES
2.104    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Sears commercial
                                                                                              33302 VALLE ROAD SUITE 125

         State the term remaining

         List the contract number of                                                          SAN JUAN CAPISTRANO, CA 92675
         any government contract


         State what the contract or        Purchase Order
                                                                                              ADVENT CONSTRUCTION
2.105    lease is for and the nature
         of the debtor's interest          seller
                                                                                              26522 LA ALAMEDIA

         State the term remaining

         List the contract number of                                                          MISSION VIEJO, CA 92691
         any government contract


         State what the contract or        Purchase Order
                                                                                              AERCOR WIRELESS INC-517987
2.106    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3459 WASHINGTON DRIVE STE 205

         State the term remaining

         List the contract number of                                                          EAGAN, MN 55122
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 18 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 890 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sales Orders
                                                                                              AERIAL BUILDERS
2.107    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              1930 STONEGATE DRIVE

         State the term remaining

         List the contract number of                                                          BIRMINGHAM, AL 35242
         any government contract


         State what the contract or        Sales Orders
                                                                                              AERIAL DEVELOPMENT GROUP
2.108    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              521 5TH AVE S

         State the term remaining

         List the contract number of                                                          NASVILLE, TN 37203
         any government contract


         State what the contract or        Sales Orders
                                                                                              AFFINITY LIVING GROUP
2.109    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              328 1ST AVE

         State the term remaining

         List the contract number of                                                          HICKORY, NC 28603
         any government contract


         State what the contract or        Services Agreement
                                                                                              AFFORDABLE ASPHALT SEALING
2.110    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              218 VERBENA DR

         State the term remaining          6 month(s)

         List the contract number of                                                          CORBIN, KY 40701
         any government contract


         State what the contract or        Services Agreement
                                                                                              AFFORDABLE PROPERTY SVCS TOOLS & EQUIP RENTALS
2.111    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              65 FOREST ST

         State the term remaining          33 month(s)

         List the contract number of                                                          WOODVILLE, NH 03785
         any government contract


         State what the contract or        Sales Orders
                                                                                              AFFORDABLE REHABILITATION EXPERTS
2.112    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              4407 BEE CAVES RD SUITE30

         State the term remaining

         List the contract number of                                                          AUSTIN, TX 78746
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 19 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 891 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              AFFORDABLE REHABILITATION EXPERTS
2.113    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              4407 BEE COVES RD

         State the term remaining                                                             SUITE 320

         List the contract number of                                                          AUSTIN, TX 78746
         any government contract


         State what the contract or        Purchase Order
                                                                                              AFFORDABLE REHABILITATION EXPERTS LLC
2.114    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              4407 BEE CAVES ROAD

         State the term remaining                                                             SUITE 320

         List the contract number of                                                          AUTSTIN, TX 78746
         any government contract


         State what the contract or        Services Agreement
                                                                                              AFFORDABLE SPRINKLER
2.115    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              35191 MELTON

         State the term remaining          11 month(s)

         List the contract number of                                                          WESTLAND, MI 48185
         any government contract


         State what the contract or        Services Agreement
                                                                                              AFFORDABLE SPRINKLER
2.116    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              35191 MELTON

         State the term remaining          11 month(s)

         List the contract number of                                                          WESTLAND, MI 48185
         any government contract


         State what the contract or        Services Agreement
                                                                                              AGENCY VACUUM SHOP
2.117    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1802 S HAVANA

         State the term remaining          32 month(s)

         List the contract number of                                                          AURORA, CO 80012
         any government contract


         State what the contract or        Sales Orders
                                                                                              AGILE CONSTRUCTION COMPANY
2.118    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              5300 OAKBROOK PWY BLDG 300 SUITE 375

         State the term remaining

         List the contract number of                                                          NORCROSS, GA 30093
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 20 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 892 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              AGNEW POWER EQUIPMENT
2.119    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7700 MARKET ST

         State the term remaining          43 month(s)

         List the contract number of                                                          YOUNGSTOWN, OH 44515
         any government contract


         State what the contract or        Purchase Order
                                                                                              AGRI-FAB INC
2.120    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5007 EAGLE WAY

         State the term remaining

         List the contract number of                                                          CHICAGO,
         any government contract


         State what the contract or        Sales Orders
                                                                                              AHS DEVELOPMENT/ THE VILLAGES @LKWORTH
2.121    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              12895 SW 132ND ST STE 202

         State the term remaining

         List the contract number of                                                          MIAMI, FL 33186
         any government contract


         State what the contract or        Service Agreement
                                                                                              AIR TEMP MECHANICAL
2.122    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3013 PAYNE AVE

         State the term remaining          2 month(s)

         List the contract number of                                                          CLEVELAND, OH 44114
         any government contract


         State what the contract or        Services Agreement
                                                                                              AIRCHILLER MECHANICAL CONSTRUCTOR INC
2.123    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PMB 435 HC-01

         State the term remaining          7 month(s)                                         BOX 29030

         List the contract number of                                                          CAGAUS, PR 00725
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          AIR-CONDITIONING INNOVATIVE SOLUTIONS (ACIS)
2.124    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              PO BOX 3274
                                           Buyer

         State the term remaining          3 month(s)

         List the contract number of                                                          MCKINNEY, TX 75070-3274
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 21 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 893 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              AIRGOODS ADVANCE PLUMBING LLC
2.125    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 2391

         State the term remaining          7 month(s)

         List the contract number of                                                          SHOW LOW, AZ 85902-2391
         any government contract


         State what the contract or        Services Agreement
                                                                                              AIRGOODS ADVANCED PLUMBING LLC
2.126    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 2391

         State the term remaining          7 month(s)

         List the contract number of                                                          SHOW LOW, AZ 85902-2391
         any government contract


         State what the contract or        Services Agreement
                                                                                              AIRGOOD'S ADVANCED PLUMBING LLC
2.127    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 2391

         State the term remaining          7 month(s)

         List the contract number of                                                          SHOW LOW, AZ 85902-2391
         any government contract


         State what the contract or        Services Agreement
                                                                                              AIRSTRON, INC.
2.128    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1551 SW 21 AVENUE

         State the term remaining          3 month(s)

         List the contract number of                                                          FT LAUDERDALE, FL 33312
         any government contract


         State what the contract or        Service Agreement
                                                                                              AIR-TEMP MECHANICAL, INC.
2.129    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3013 PAYNE AVE

         State the term remaining          15 month(s)

         List the contract number of                                                          CLEVELAND, OH 44114
         any government contract


         State what the contract or        Purchase Order
                                                                                              AIRWATCH-696562
2.130    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1155 PERIMETER CNTR W STE100

         State the term remaining

         List the contract number of                                                          ATLANTA, GA 30338
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 22 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 894 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              AJAX TOOL WORKS INC
2.131    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 1129

         State the term remaining

         List the contract number of                                                          GLENVIEW,
         any government contract


         State what the contract or        Services Agreement
                                                                                              AJ'S LANDSCAPING INC
2.132    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 3267

         State the term remaining          15 month(s)

         List the contract number of                                                          LANLENA, FL 33465
         any government contract


         State what the contract or        Purchase Order
                                                                                              AKH ECO APPARELS LTD
2.133    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Sales Orders
                                           SALES CONTRACT                                     ALABAMA APARTMENT PARTNERS, LLC
2.134    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              901 OLD FOREST RD

         State the term remaining

         List the contract number of                                                          BIRMINGHAM, AL 35243
         any government contract


         State what the contract or        Services Agreement
                                                                                              ALAMANCE OUTDOOR EQUIPMENT
2.135    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              260 N CHURCH ST

         State the term remaining          42 month(s)

         List the contract number of                                                          BURLINGTON, NC 27217
         any government contract


         State what the contract or        Services Agreement
                                                                                              ALAN'S LAWNMOWER & GARDEN CENTER
2.136    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              12194 FIRESTONE BLVD

         State the term remaining          19 month(s)

         List the contract number of                                                          NORWALK, CA 90650
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 23 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 895 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sales Orders
                                                                                              ALBERTALLI CONSTRUCTION
2.137    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Sears commercial
                                                                                              208 N LAURA ST SUITE 900

         State the term remaining

         List the contract number of                                                          JACKSONVILLE, FL 32202
         any government contract


         State what the contract or        Purchase Order
                                                                                              ALDEN CORPORATION (EMP)
2.138    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 6262WOLCOTT

         State the term remaining

         List the contract number of                                                          WOLCOTT,
         any government contract


         State what the contract or        Lease-1094
                                                                                              ALDI INC (PENNSYLVANIA)
2.139    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              2700 SAUCON VALLEY ROAD

         State the term remaining          163 month(s)

         List the contract number of                                                          CENTER VALLEY, PA 18034
         any government contract


         State what the contract or        Services Agreement
                                                                                              ALDRIDGE BROTHERS REPAIR
2.140    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7598 SOUTH 175 WEST

         State the term remaining          37 month(s)

         List the contract number of                                                          MILROY, IN 46156
         any government contract


         State what the contract or        Purchase Order
                                                                                              ALERT STAMPING & MFG CO INC
2.141    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              24500 SOLON ROAD

         State the term remaining

         List the contract number of                                                          BEDFORD HEIGHTS, OH
         any government contract


         State what the contract or        Purchase Order
                                                                                              ALFRESCO SOFTWARE LIMITED-522578
2.142    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PARK HOUSE PARK STREET

         State the term remaining

         List the contract number of                                                          MAIDENHEAD, BERKSHIRE SL6 1SD
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 24 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 896 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sales Orders
                                                                                              ALL AMERICAN CONTRACTORS, INC
2.143    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Sears commercial
                                                                                              5606 S EASTERN AVE STE A

         State the term remaining

         List the contract number of                                                          LAS VEGAS, NV 89119
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          ALL AMERICAN DOOR
2.144    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              520 S NICHOL AVE
                                           Buyer

         State the term remaining          1 month(s)

         List the contract number of                                                          MUNCIE, IN 47303
         any government contract


         State what the contract or        Services Agreement
                                                                                              ALL IN ONE RENTALS
2.145    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2095 E JERICHO TURNPIKE

         State the term remaining          23 month(s)

         List the contract number of                                                          EAST NORTHPORT, NY 11731
         any government contract


         State what the contract or        Subcontract
                                                                                              ALLCO CONSTRUCTION INC
2.146    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Sears commercial
                                                                                              205 S SIERRA STREET APTS

         State the term remaining                                                             QC 2000 KIRMAN AVE

         List the contract number of                                                          RENO, NV 89502
         any government contract


         State what the contract or        Services Agreement
                                                                                              ALLEN SYSTEMS GROUP-852061
2.147    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 2197

         State the term remaining          8 month(s)                                         NONE

         List the contract number of                                                          CAROL STREAM, IL 60132
         any government contract


         State what the contract or        Services Agreement
                                                                                              ALLEN SYSTEMS GROUP-852061
2.148    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1333 BIRD OR THIRD AVE SOUTH

         State the term remaining          8 month(s)                                         NONE

         List the contract number of                                                          NAPLES, FL 34102
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 25 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 897 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              ALLEN'S SEED
2.149    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              693 SO COUNTY TRAIL

         State the term remaining          33 month(s)

         List the contract number of                                                          EXETER, RI 02822
         any government contract


         State what the contract or        Service Agreement
                                                                                              ALLIANCE COMFORT SYSTEMS INC ("ACS")
2.150    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3336 W THOMAS RD

         State the term remaining          15 month(s)

         List the contract number of                                                          PHOENIX, AZ 85017
         any government contract


         State what the contract or        Sales Orders
                                                                                              ALLIANCE RESIDENTIAL BUILDERS
2.151    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              820 GESSNER 1000

         State the term remaining

         List the contract number of                                                          HOUSTON, TX 77024
         any government contract


         State what the contract or        Sales Orders
                                                                                              ALLIED CONSTRUCTION SVCS
2.152    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              240 NEW YORK DR SUITE 1

         State the term remaining

         List the contract number of                                                          FORT WASHINGTON, PA 19034
         any government contract


         State what the contract or        Purchase Order
                                                                                              ALLIED INDUSTRIES
2.153    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1606 COMMERCE DR

         State the term remaining

         List the contract number of                                                          SUN PRAIRIE,
         any government contract


         State what the contract or        Services Agreement
                                                                                              ALL-PRO LAWNMOWER SALES & SERVICES
2.154    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              555 SANTA FE DRIVE

         State the term remaining          34 month(s)

         List the contract number of                                                          DENVER, CO 80204
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 26 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 898 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              ALLSTAR MARKETING GROUP LLC
2.155    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2 SKYLINE DRIVE

         State the term remaining

         List the contract number of                                                          HAWTHORNE, NY 10532
         any government contract


         State what the contract or        Purchase Order
                                                                                              ALLTRADE TOOLS LLC
2.156    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1431 W VIA PLATA ST

         State the term remaining

         List the contract number of                                                          LONG BEACH, CA
         any government contract


         State what the contract or        Purchase Order
                                                                                              ALLURE GEMS LLC EMP
2.157    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1212 AVE OF AMERICAS 14TH FLR

         State the term remaining

         List the contract number of                                                          NEW YORK, NY 10036
         any government contract


         State what the contract or        Purchase Order
                                                                                              ALLURE GEMS LLC SBT EMP
2.158    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1212 AVE OF AMERICAS 14TH FLR

         State the term remaining

         List the contract number of                                                          NEW YORK, NY 10036
         any government contract


         State what the contract or        Purchase Order
                                                                                              ALLWAY TOOLS INC
2.159    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1255 SEABURY AVE

         State the term remaining

         List the contract number of                                                          BRONX, NY
         any government contract


         State what the contract or        Sales Orders
                                                                                              ALPHA CONSTRUCTION
2.160    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              14601 AETNA STREET

         State the term remaining

         List the contract number of                                                          VAN NUYS, CA 91411
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 27 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 899 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              AL'S CYCLE CENTER
2.161    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              256 BRIADWAY RTE 110

         State the term remaining          23 month(s)

         List the contract number of                                                          AMITYVILLE, NY 11701
         any government contract


         State what the contract or        Services Agreement
                                                                                              ALS MOBILE SMALL ENGINE REPAIR
2.162    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2414 BLANCO ROAD

         State the term remaining          33 month(s)

         List the contract number of                                                          SAN ANTONIO, TX 78212
         any government contract


         State what the contract or        Services Agreement
                                                                                              AL'S MOWER REPAIR
2.163    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2414 BLANCO RD

         State the term remaining          33 month(s)

         List the contract number of                                                          SAN ANTONIO, TX 78212
         any government contract


         State what the contract or        subcontract
                                                                                              ALTA GREEN MOUNTAIN
2.164    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Sears commercial
                                                                                              4600 SOUTH SYRACUSE SUITE 210

         State the term remaining

         List the contract number of                                                          DENVER, CO 80237
         any government contract


         State what the contract or        Services Agreement
                                                                                              ALVARADO MFG CO INC-150661346
2.165    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              12660 COLONY ST

         State the term remaining          32 month(s)

         List the contract number of                                                          CHINO, CA 91708
         any government contract


         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   AMBASSADOR ALARMS INC
2.166    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              6231 PGA BLVD

         State the term remaining          6 month(s)                                         STE 104-157

         List the contract number of                                                          PALM BEACH GARDENS, FL 33418
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 28 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 900 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              AMBASSADOR ALARMS, INC
2.167    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              6231 PGA BLVD SUITE 104-157

         State the term remaining          6 month(s)

         List the contract number of                                                          PALM BEACH GARDENS, FL 33418
         any government contract


         State what the contract or        Sales Orders
                                                                                              AMCAL GENERAL CONTRACTORS
2.168    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              2417 REGENCY BLVD SUITE 6

         State the term remaining

         List the contract number of                                                          AUGUSTA, GA 30904
         any government contract


         State what the contract or        Services Agreement
                                                                                              AMEC FOSTER WHEELER ENVIRONMENT & INFRASTRUCTURE INC
2.169    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              8745 W HIGGINS ROAD SUITE 300

         State the term remaining          25 month(s)

         List the contract number of                                                          CHICAGO, IL 60631
         any government contract


         State what the contract or        Services Agreement
                                                                                              AMERICAN CASTING & MANUFACTURING CO-424072
2.170    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              51 COMMERCIAL STREET

         State the term remaining          15 month(s)

         List the contract number of                                                          PLAINVIEW, NY 11803
         any government contract


         State what the contract or        Purchase Order
                                                                                              AMERICAN EXCHANGE
2.171    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1441 BROADWAY FLOOR 27

         State the term remaining

         List the contract number of                                                          NEW,
         any government contract


         State what the contract or        Services Agreement
                                                                                              AMERICAN GASKET TECHNOLOGIES INC-700694
2.172    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              10 LAURA DRIVE

         State the term remaining          32 month(s)

         List the contract number of                                                          ADDISON, IL 60101
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 29 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 901 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              AMERICAN GREETINGS CORPORATION
2.173    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 640782

         State the term remaining

         List the contract number of                                                          PITTSBURGH,
         any government contract


         State what the contract or        Third Amendment
                                                                                              AMERICAN GREETINGS CORPORATION
2.174    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              ONE AMERICAN RD

         State the term remaining

         List the contract number of                                                          CLEVELAND, OH 44144-2393
         any government contract


         State what the contract or        Lease
                                                                                              AMERICAN NATIONAL INSURANCE COMPANY
2.175    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: LEASE ADMINISTRATION

         State the term remaining          2 month(s)                                         2660 EASTCHASE LANE SUITE 100

         List the contract number of                                                          MONTGOMERY, AL 36117-7024
         any government contract


         State what the contract or        Lease
                                                                                              AMERICAN PACIFIC INTERNATIONAL CAPITAL
2.176    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              11700 PRINCETON PIKE

         State the term remaining          69 month(s)

         List the contract number of                                                          SPRINGDALE, OH 45246
         any government contract


         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   AMERICAN PRIDE MECHANICAL INC
2.177    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 52560

         State the term remaining          5 month(s)

         List the contract number of                                                          MESA, AZ 85208
         any government contract


         State what the contract or        Purchase Order
                                                                                              AMERICAN RING CO INC (EMP)
2.178    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              19 GROSVENOR AVE

         State the term remaining

         List the contract number of                                                          PROVIDENCE, RI 02914
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 30 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 902 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        PRODUCT AGREEMENT
                                                                                              AMERICAN-DE ROSA LAMPARTS LLC
2.179    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1945 S TUBEWAY AVE

         State the term remaining          15 month(s)

         List the contract number of                                                          COMMERCE, CA 90040
         any government contract


         State what the contract or
                                                                                              AMERIGAS
2.180    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 965

         State the term remaining          25 month(s)

         List the contract number of                                                          VALLEY FORGE, PA 19482
         any government contract


         State what the contract or        Purchase Order
                                                                                              AMERIWOOD INDUSTRIES INC
2.181    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              410 E FIRST ST SOUTH

         State the term remaining

         List the contract number of                                                          WRIGHT CITY, MO
         any government contract


         State what the contract or        Services Agreement
                                                                                              AMH REPAIR LLC
2.182    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2217 S YOST AVE

         State the term remaining          35 month(s)

         List the contract number of                                                          BLOOMIGNTON, IN 47403
         any government contract


         State what the contract or        Services Agreement
                                                                                              AMIGO MOBILITY INTERNATIONAL INC
2.183    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 633728

         State the term remaining          32 month(s)

         List the contract number of                                                          CINCINNATI, OH 45263
         any government contract


         State what the contract or        Purchase Order
                                                                                              AMLOID CORPORATION
2.184    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7 RIDGEDALE AVE STE 1 A

         State the term remaining

         List the contract number of                                                          CEDAR KNOLLS, NJ 07927
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 31 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 903 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              AMPAC
2.185    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              12025 TRICON ROAD

         State the term remaining          14 month(s)

         List the contract number of                                                          CINCINNATI, OH 45246
         any government contract


         State what the contract or        Services Agreement
                                                                                              AMPAC MACHINERY LLC
2.186    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              319 US-70

         State the term remaining          27 month(s)                                        PO BOX 21077

         List the contract number of                                                          DURHAM, NC 27703
         any government contract


         State what the contract or        Purchase Order
                                                                                              AMPAC SECURITY PRODUCTS-519249
2.187    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 905349

         State the term remaining

         List the contract number of                                                          CHARLOTTE, NC 28290
         any government contract


         State what the contract or        Purchase Order
                                                                                              AMREP INC-1051010429
2.188    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 945896

         State the term remaining

         List the contract number of                                                          ATLANTA, GA 30394
         any government contract


         State what the contract or        Sales Orders
                                           SALES ORDER                                        AMS, INC
2.189    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              3814 WILLIAM P DOOLEY BYPASS

         State the term remaining

         List the contract number of                                                          CINNCINNATI, OH 45223
         any government contract


         State what the contract or        Purchase Order
                                                                                              AMTRANET GROUP
2.190    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 32 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 904 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sales Orders
                                                                                              ANDERSON CONSTRUCTONS
2.191    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              12552 W EXECUTIVE DR

         State the term remaining

         List the contract number of                                                          BOISE, ID 83712
         any government contract


         State what the contract or        Services Agreement
                                                                                              ANDYS LAWN MOWER REPAIR
2.192    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3000 8TH STREET

         State the term remaining          31 month(s)

         List the contract number of                                                          WOODWARD, OK 73801
         any government contract


         State what the contract or        Services Agreement
                                                                                              ANDY'S SMALL ENGINE REPAIRS
2.193    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              119 MULLINS DR

         State the term remaining          36 month(s)

         List the contract number of                                                          DUFFIELD, VA 24244
         any government contract


         State what the contract or        Purchase Order
                                                                                              ANERI JEWELS LLC DBA SUMIT DIA SBT
2.194    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              592 FIFTH AVE 4TH FLOOR

         State the term remaining

         List the contract number of                                                          NEW YORK, NY 10036
         any government contract


         State what the contract or        Purchase Order
                                                                                              ANERI JEWELS LLC DBA SUMIT DIAMOND
2.195    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              592 FIFTH AVE 4TH FLOOR

         State the term remaining

         List the contract number of                                                          NEW YORK, NY 10036
         any government contract


         State what the contract or        Sales Orders
                                                                                              ANF GROUP
2.196    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              14981 SW 283RD ST

         State the term remaining

         List the contract number of                                                          LEISURE CITY, FL 33033
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 33 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 905 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease
                                                                                              ANGELA FU, O.D.
2.197    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              POST OFFICE BOX 70028

         State the term remaining          34 month(s)

         List the contract number of                                                          RIVERSIDE, CA 92513
         any government contract


         State what the contract or        Services Agreement
                                                                                              ANGEL'S POWER EQUIPMENT LLC
2.198    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              11 CITATION DR

         State the term remaining          36 month(s)

         List the contract number of                                                          WAPPINGERS FALLS, NY 12590
         any government contract


         State what the contract or        Purchase Order
                                                                                              ANGLO-AMERICAN ENTERPRISES CORP
2.199    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 10

         State the term remaining

         List the contract number of                                                          SOMERDALE,
         any government contract


         State what the contract or        Purchase Order
                                                                                              ANIMAL ADVENTURE LLC
2.200    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1114 SOUTH 5TH STREET

         State the term remaining

         List the contract number of                                                          HOPKINS, MN 55343
         any government contract


         State what the contract or        Purchase Order
                                                                                              ANIXTER INC-47583851
2.201    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 847428

         State the term remaining

         List the contract number of                                                          DALLAS, TX 75284
         any government contract


         State what the contract or
                                                                                              ANTEA USA, INC.
2.202    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5910 RICE CREEK PARKWAY SUITE 100

         State the term remaining          26 month(s)

         List the contract number of                                                          SHOREVIEW, MN 55126
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 34 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 906 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease-1068
                                                                                              ANTELOPE VALLEY MALL DEVELOPERS
2.203    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              CO FOREST CITY MANAGEMENT INC; 700 TERMINAL TOWER

         State the term remaining          494 month(s)

         List the contract number of                                                          CLEVELAND, OH 44113
         any government contract


         State what the contract or        Lease
                                                                                              ANTHONY CAFARO (52.50%) & CBL (47.50%)
2.204    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

         State the term remaining          36 month(s)                                        5577 YOUNGSTOWN-WARREN ROAD

         List the contract number of                                                          NILES, OH 04446
         any government contract


         State what the contract or        Lease
                                                                                              ANTHONY CHANIN
2.205    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              15250 VENTURA BLVD

         State the term remaining          48 month(s)                                        SUITE 1014

         List the contract number of                                                          SHERMAN OAKS, CA 91403
         any government contract


         State what the contract or        Purchase Order
                                                                                              ANTILLAS SHOE CORP
2.206    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 6559

         State the term remaining

         List the contract number of                                                          SAN,
         any government contract


         State what the contract or        Services Agreement
                                                                                              ANTIOCH SMALL ENGINE REPAIR INC
2.207    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              40930 N ILLINOIS RT 173

         State the term remaining          31 month(s)

         List the contract number of                                                          ANTIOCH, IL 60002
         any government contract


         State what the contract or        Service Agreement
                                                                                              AON CORPORATION
2.208    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              29695 NETWORK PLACE

         State the term remaining          20 month(s)

         List the contract number of                                                          CHICAGO, IL 60673
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 35 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 907 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sales Orders
                                           SALES ORDER                                        AOW ASSOCIATES
2.209    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              30 ESSEX ST

         State the term remaining

         List the contract number of                                                          ALBANY, NY 12206
         any government contract


         State what the contract or        Purchase Order
                                                                                              APEX FOOTWEAR LIMITED
2.210    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Purchase Order
                                                                                              APEX TOOL GROUP LLC
2.211    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              14600 YORK ROAD SUITE A

         State the term remaining

         List the contract number of                                                          SPARKS, MD 21152
         any government contract


         State what the contract or        Purchase Order
                                                                                              APEX TOOL INTERNATIONAL LLC
2.212    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              10957 E STATE ROAD 7

         State the term remaining

         List the contract number of                                                          COLUMBUS,
         any government contract


         State what the contract or        Service Agreement
                                                                                              APL CO. PTE LTD
2.213    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              16220 NORTH SCOTTSDALE ROAD SUITE 300

         State the term remaining          6 month(s)

         List the contract number of                                                          SCOTTSDALE, AZ 85254
         any government contract


         State what the contract or        Services Agreement
                                                                                              APOLLO RETAIL SPECIALISTS LLC-692117
2.214    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1234 TECH BLVD

         State the term remaining          6 month(s)

         List the contract number of                                                          TAMPA, FL 33619
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 36 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 908 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sales Orders
                                           SALES ORDER                                        APOLO PROPERTY MANAGEMENT,
2.215    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              30195 CHAGRIN BLVD

         State the term remaining

         List the contract number of                                                          PEPPER PIKE, OH 44124
         any government contract


         State what the contract or        Purchase Order
                                                                                              APPAREL SOURCING (HK) LIMITED
2.216    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Supply Agreement
                                                                                              APPLIANCE PARTS DEPOT
2.217    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4754 ALMOND AVE

         State the term remaining

         List the contract number of                                                          DALLAS, TX 75247
         any government contract


         State what the contract or        Services Agreement
                                                                                              APPLIANCE RECYCLING CENTERS OF AMERICA INC
2.218    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              175 JACKSON AVE N

         State the term remaining          2 month(s)                                         STE 102

         List the contract number of                                                          MINNEAPOLIS, MN 55343
         any government contract


         State what the contract or        Purchase Order
                                                                                              APPLICA CONSUMER PRODUCTS INC
2.219    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3633 FLAMING ROAD

         State the term remaining

         List the contract number of                                                          MIRAMAR, FL 33027
         any government contract


         State what the contract or        Purchase Order
                                                                                              AR NORTH AMERICA INC
2.220    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              140 81ST AVE NE

         State the term remaining

         List the contract number of                                                          MINNEAPOLIS, MN 55432
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 37 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 909 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              ARAIZA'S SMALL ENGINE SERVICE
2.221    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1778 AUSTIN HWY

         State the term remaining          19 month(s)

         List the contract number of                                                          SAN ANTONIO, TX 98218
         any government contract


         State what the contract or        Services Agreement
                                                                                              ARAMARK UNIFORM CORP
2.222    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              115 NORTH FIRST STREET

         State the term remaining          42 month(s)

         List the contract number of                                                          BURBANK, CA 91502
         any government contract


         State what the contract or        Purchase Order
                                                                                              ARANCO INC
2.223    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5670 BANDINI BLVD

         State the term remaining

         List the contract number of                                                          BELL, CA 90201
         any government contract


         State what the contract or        Purchase Order
                                                                                              ARCA INDUSTRIAL CORPORATION
2.224    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3 KELLOGG COURT

         State the term remaining                                                             SUITE 2

         List the contract number of                                                          EDISON, NJ 08817
         any government contract


         State what the contract or        Services Agreement
                                                                                              ARCHER AIR
2.225    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2503 WEST BEAVER CREEK DRIVE

         State the term remaining          15 month(s)

         List the contract number of                                                          POWELL, TN 37849
         any government contract


         State what the contract or        Subcontract
                                                                                              ARCHER WESTERN CONSTRUCTION
2.226    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Sears commercial
                                                                                              2500 CENTER ST NW

         State the term remaining

         List the contract number of                                                          ATLANTA, GA 30318
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 38 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 910 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Subcontract
                                                                                              ARCHER WESTERN CONSTRUCTION
2.227    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Sears commercial
                                                                                              4 PENN CENTER BLVD SUITE 100

         State the term remaining

         List the contract number of                                                          PITTSBURG, PA 15276
         any government contract


         State what the contract or        Subcontract
                                           SUBCONTRACT AGREEMENT                              ARCHER WESTERN CONSTRUCTION, LLC,
2.228    lease is for and the nature
         of the debtor's interest          SUBCONTRACTOR
                                                                                              2410 PACES FERRY RD SE STE 600

         State the term remaining

         List the contract number of                                                          ATLANTA, GA 30339
         any government contract


         State what the contract or        Services Agreement
                                                                                              ARCHITECTURAL GRAPHICS INC
2.229    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2655 INTERNATIONAL PKWY

         State the term remaining          2 month(s)

         List the contract number of                                                          VA BEACH, VA 23452
         any government contract


         State what the contract or        Sales Orders
                                                                                              ARIUM CHASTAIN
2.230    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              240 E BELLE ISLE ROAD NE

         State the term remaining

         List the contract number of                                                          ATLANTA, GA 30342
         any government contract


         State what the contract or        Sales Orders
                                           SALES AGREEME                                      ARIUM NORTH POINT, LLC
2.231    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              11251 ALPARETTA HWY

         State the term remaining

         List the contract number of                                                          ROSWELL, GA 30076
         any government contract


         State what the contract or        Services Agreement
                                                                                              ARIZONA PLUMBING SERVICES INC
2.232    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3112 W VIRGINIA AVE

         State the term remaining          7 month(s)

         List the contract number of                                                          PHOENIX, AZ 85009-1505
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 39 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 911 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              ARIZONA PLUMBING SERVICES INC
2.233    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3112 W VIRGINIA AVE

         State the term remaining          7 month(s)

         List the contract number of                                                          PHOENIX, AZ 85009-1505
         any government contract


         State what the contract or        Services Agreement
                                                                                              ARKANOFF PAINTING
2.234    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              10566 STATE ROAD 267 N

         State the term remaining          14 month(s)

         List the contract number of                                                          BROWNSBURG, IN 46112
         any government contract


         State what the contract or        Sales Orders
                                                                                              ARLINGTON CONSTRUCTION SERVICE
2.235    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              2117 2ND AVE

         State the term remaining

         List the contract number of                                                          BIRMINGHAM, AL 35203
         any government contract


         State what the contract or        SALES ORDER
                                                                                              ARMADA HOFFLER CONSTRUCTION
2.236    lease is for and the nature
         of the debtor's interest          seller
                                                                                              249 CENTRAL PARK AVE

         State the term remaining                                                             SUITE 300

         List the contract number of                                                          VA BEACH, VA 23462
         any government contract


         State what the contract or        Subcontract
                                                                                              ARMANDA HOFFLER CONSTRUCTIONS
2.237    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Sears commercial
                                                                                              595 KING STREET

         State the term remaining

         List the contract number of                                                          CHARLESTON, SC 29401
         any government contract


         State what the contract or        Services Agreement
                                                                                              ARMATRON INTERNATIONAL INC
2.238    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              15 HIGHLAND AVENUE

         State the term remaining          39 month(s)

         List the contract number of                                                          MALDEN, MA 02148
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 40 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 912 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              ARMITRON CORPORATION
2.239    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              29-10 THOMSON AVENUE

         State the term remaining                                                             6TH FLOOR

         List the contract number of                                                          LONG ISLAND CITY, NY 11101
         any government contract


         State what the contract or        Purchase Order
                                                                                              ARMOUTH INTERNATIONAL INC
2.240    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              18 W 33RD ST 5TH FL

         State the term remaining

         List the contract number of                                                          NEW YORK, NY 10001
         any government contract


         State what the contract or        Purchase Order
                                                                                              ARMSTRONG FLOORING INC-795844
2.241    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 3025

         State the term remaining

         List the contract number of                                                          LANCASTER, PA 17603
         any government contract


         State what the contract or        Purchase Order
                                                                                              ARNOLD CORPORATION
2.242    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 360950

         State the term remaining

         List the contract number of                                                          CLEVELAND, OH 44136
         any government contract


         State what the contract or        Lease
                                                                                              ARNOT REALTY
2.243    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              230 COLONIAL DRIVE

         State the term remaining          36 month(s)

         List the contract number of                                                          HORSEHEADS, NY 14845
         any government contract


         State what the contract or        Lease
                                                                                              ARONOV REALTY COMPANY
2.244    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

         State the term remaining          22 month(s)                                        3500 EASTERN BLVD

         List the contract number of                                                          MONTGOMERY, AL 36116
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 41 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 913 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Service Agreement
                                                                                              ARRIS CONSTRUCTION INC
2.245    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5155 BAINS GAP RD

         State the term remaining          11 month(s)

         List the contract number of                                                          ANNISTON, AL 36205
         any government contract


         State what the contract or        Services Agreement
                                                                                              ARROW FASTENER CO
2.246    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              271 MAYHILL STREET

         State the term remaining          40 month(s)

         List the contract number of                                                          SADDLEBROOK, NJ 07663
         any government contract


         State what the contract or        Purchase Order
                                                                                              ARROW FASTENER CO INC
2.247    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 101058

         State the term remaining

         List the contract number of                                                          ATLANTA, GA 30392
         any government contract


         State what the contract or        Services Agreement
                                                                                              ARROW LAWNMOWER & POWER EQUIPMENT
2.248    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              948 E ARROW HWY

         State the term remaining          22 month(s)

         List the contract number of                                                          COVINA, CA 91724
         any government contract


         State what the contract or        Purchase Order
                                                                                              ARROW SHED LLC
2.249    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 4876 CHURCH STREET STN

         State the term remaining

         List the contract number of                                                          NEW YORK, NY 10261
         any government contract


         State what the contract or        Purchase Order
                                                                                              ARSHAD CORPORATION PVT LTD
2.250    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              15 KM JARANWALA ROAD

         State the term remaining

         List the contract number of                                                          FAISALABAD, PAKISTAN 38000
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 42 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 914 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Subcontract
                                                                                              ASCENT CONSTRUCTION
2.251    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Sears commercial
                                                                                              310 WEST PATK LANE

         State the term remaining

         List the contract number of                                                          FRAMINGTON, UT 84025
         any government contract


         State what the contract or        Purchase Agreement
                                                                                              ASHLAND INCORPORATED
2.252    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              100 VALVOLINE WAY

         State the term remaining          8 month(s)

         List the contract number of                                                          LEXINGTON, KY 40509
         any government contract


         State what the contract or        Sales Orders
                                           SALES AGREEME                                      ASHWOOD CONSTRUCTION INC
2.253    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              57 E KINGS CANYON RD

         State the term remaining

         List the contract number of                                                          FRESNO, CA 99727
         any government contract


         State what the contract or        Purchase Order
                                                                                              ASIA SOCKS INC
2.254    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Services Agreement
                                                                                              ASLESONS TRUE VALUE HARDWARE
2.255    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1415 US HIGHWAY 51

         State the term remaining          37 month(s)

         List the contract number of                                                          STOUGHTON, WI 53589
         any government contract


         State what the contract or        Sales Orders
                                                                                              ASPEN HEIGHTS
2.256    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              1301 S CAPATIL OF TX HWY B-201

         State the term remaining

         List the contract number of                                                          AUSTIN, TX 78746
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 43 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 915 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              ASSEMBLERS INCORPORATED
2.257    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7155 LEE HIGHWAY 200

         State the term remaining          6 month(s)

         List the contract number of                                                          CHATTANOOGA, TN 37422
         any government contract


         State what the contract or        Sales Orders
                                                                                              ASSOCIATED CONSTRUCTION
2.258    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              1010 WEATHERSFIELD AVE 304

         State the term remaining

         List the contract number of                                                          HARTFORD, CT 06114
         any government contract


         State what the contract or        Services Agreement
                                                                                              ASSOCIATED INTEGRATED SUPPLY CHAIN SOLUTIONS/RAYMOND TRUCK LIFT
2.259    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              133 N SWIFT RD

         State the term remaining          29 month(s)

         List the contract number of                                                          ADDISON, IL 60101
         any government contract


         State what the contract or        Sales Orders
                                                                                              ASTORA CONSTRUCTION AND DEVELOPMENT
2.260    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              3909 51ST AVE NE

         State the term remaining

         List the contract number of                                                          SEATTLE, WA 98105
         any government contract


         State what the contract or        Purchase Order
                                                                                              ASW LLC
2.261    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7625 DISALLE BLVD

         State the term remaining

         List the contract number of                                                          FORT WAYNE,
         any government contract


         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   AT CONSTRUCTION SOLUTIONS LLC
2.262    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 2128

         State the term remaining          3 month(s)                                         CALLE LAS CASAS LOTTE 10

         List the contract number of                                                          CAGUAS, PR 00725
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 44 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 916 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Assignment of Lease
                                                                                              AT HOME STORES LLC
2.263    lease is for and the nature
         of the debtor's interest          Assignor
                                                                                              1600 E PLANO PARKWAY

         State the term remaining          32 month(s)

         List the contract number of                                                          PLANO, TX 75074
         any government contract


         State what the contract or        Sales Orders
                                                                                              ATC DEVELOPMENT
2.264    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              220 BOY SCOUT RD

         State the term remaining

         List the contract number of                                                          AUGUSTA, GA 30909
         any government contract


         State what the contract or        Services Agreement
                                                                                              ATC GROUP SERVICES INC
2.265    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1815 SOUTH MEYERS ROAD SUITE 670

         State the term remaining          15 month(s)

         List the contract number of                                                          OAKBROOK TERRACE, IL 60181
         any government contract


         State what the contract or        Services Agreement
                                                                                              ATEQ CORP
2.266    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              35990 INDUSTRIAL RD

         State the term remaining          24 month(s)

         List the contract number of                                                          LIVONIA, MI 48150
         any government contract


         State what the contract or        Sales Orders
                                           COMPLETE CONTRACT PACKAGE                          ATEX RESTAURANT SUPPLY
2.267    lease is for and the nature
         of the debtor's interest          CHECKSHEET
                                                                                              2008 S BRYANT BLVD
                                           SELLER

         State the term remaining

         List the contract number of                                                          SAN ANGELO, TX 76903
         any government contract


         State what the contract or        Services Agreement
                                                                                              ATKINS PAVING LLC
2.268    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 2075

         State the term remaining          7 month(s)

         List the contract number of                                                          FM, SC 29714
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 45 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 917 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              ATKINS PAVING LLC
2.269    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 2075

         State the term remaining          7 month(s)

         List the contract number of                                                          FM, SC 29716
         any government contract


         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   ATKINS PAVING LLC
2.270    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 2073

         State the term remaining          7 month(s)

         List the contract number of                                                          FORT MILL, SC 29716-2073
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          ATLANTIC SOUTHERN PAVING & SEALCOATING
2.271    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              6301 W SUNRISE BLVD
                                           Buyer

         State the term remaining          2 month(s)

         List the contract number of                                                          SUNRISE, FL 33313
         any government contract


         State what the contract or        Lease-8369
                                                                                              ATLAS INTERNATIONAL
2.272    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              500 W WARNER AVENUE

         State the term remaining          1 month(s)

         List the contract number of                                                          SANTA ANA, CA 92707
         any government contract


         State what the contract or        Lease
                                                                                              ATR CORINTH PARTNERS / WASHINGTON PRIME-DEVELOPER
2.273    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              4645 N CENTRAL EXPRESSWAY

         State the term remaining          12 month(s)                                        200 KNOX PLACE SUITE 200

         List the contract number of                                                          DALLAS, TX 75205
         any government contract


         State what the contract or        Services Agreement
                                                                                              ATVS AND MORE
2.274    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1307 W MAIN ST

         State the term remaining          34 month(s)

         List the contract number of                                                          SALEM, IL 62881
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 46 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 918 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease
                                                                                              AUSTIN ENTERPRISES
2.275    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              2609 N WINERY AVE

         State the term remaining          36 month(s)

         List the contract number of                                                          FRESNO, CA 93703
         any government contract


         State what the contract or        Services Agreement
                                                                                              AUSTIN'S PARTS & HARDWARE
2.276    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              105 W CUMBERLAND

         State the term remaining          30 month(s)

         List the contract number of                                                          SAINT , IL 62458
         any government contract


         State what the contract or        Services Agreement
                                                                                              AUSTIN'S PARTS & HARDWARE
2.277    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              105 W CUMBERLAND TD

         State the term remaining          30 month(s)

         List the contract number of                                                          ST ELMO, IL 62458
         any government contract


         State what the contract or        Services Agreement
                                                                                              AUTO ELECTRIC INC
2.278    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              600 EAST 19TH STREET

         State the term remaining          18 month(s)

         List the contract number of                                                          CHEYENNE, WY 82007
         any government contract


         State what the contract or        Purchase Order
                                                                                              AUTOMATED DISTRIBUTION SYSTEMS LP
2.279    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              23 MACK DRIVE

         State the term remaining

         List the contract number of                                                          EDISON, NJ 08817
         any government contract


         State what the contract or        Services Agreement
                                                                                              AUTOZONE
2.280    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              123 SOUTH FRONT STREET

         State the term remaining          23 month(s)                                        DEPT 9011

         List the contract number of                                                          MEMPHIS, TN 38301
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 47 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 919 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              AUXO INTERNATIONAL LTD
2.281    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Rental Agreement
                                                                                              AVALON WATER
2.282    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3988 FLOWERS ST SUITE 600

         State the term remaining

         List the contract number of                                                          ATLANTA, GA 30360
         any government contract


         State what the contract or        License Agreement
                                                                                              AVAYA INC.
2.283    lease is for and the nature
         of the debtor's interest          Licensee
                                                                                              2300 CABOT DRIVE

         State the term remaining

         List the contract number of                                                          LISLE, IL 60532
         any government contract


         State what the contract or        Sales Orders
                                                                                              AVB CONSTRUCTION LLC
2.284    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              4200 WEST CENTRE

         State the term remaining

         List the contract number of                                                          PORTAGE, MI 49024
         any government contract


         State what the contract or        Affiliation Agreement
                                                                                              AVIS BUDGET CAR RENTAL, LLC;BUDGET RENT A CAR SYSTEM, INC.;AVISRENT
2.285    lease is for and the nature
         of the debtor's interest          Licensor
                                                                                              6 SYLVAN WAY

         State the term remaining          39 month(s)

         List the contract number of                                                          PARSIPPANY, NJ 07054
         any government contract


         State what the contract or        Sales Orders
                                                                                              AVON SENIOR LIVING
2.286    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              33101 HEALTH CAMPUS BLVD

         State the term remaining

         List the contract number of                                                          AVON, OH 44011
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 48 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 920 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              AVOYELLES OUTDOORS INC
2.287    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              822 TUNICA DRIVE WEST

         State the term remaining          38 month(s)

         List the contract number of                                                          MARKSVILLE, LA 71351
         any government contract


         State what the contract or        Services Agreement
                                                                                              A-Z LAWN MOWER PARTS LLC
2.288    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1779 W MAIN STREET

         State the term remaining          36 month(s)

         List the contract number of                                                          LEXINGTON, SC 29072
         any government contract


         State what the contract or        Services Agreement
                                                                                              B & B OUTDOOR POWER
2.289    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5871 HWY 70 EAST

         State the term remaining          37 month(s)

         List the contract number of                                                          NEWPORT, NC 28570
         any government contract


         State what the contract or        Services Agreement
                                                                                              B & G POWER EQUIPMENT
2.290    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1034 EAST ST

         State the term remaining          32 month(s)

         List the contract number of                                                          WALPOLE, MA 02801
         any government contract


         State what the contract or        Services Agreement
                                                                                              B & M SERVICE CENTRE
2.291    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              8000 47TH STREET

         State the term remaining          35 month(s)

         List the contract number of                                                          LYONS, IL 60534
         any government contract


         State what the contract or        Services Agreement
                                                                                              B & W APPLIANCE & LAWNMOWER REPAIR
2.292    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              727 S 11TH ST

         State the term remaining          29 month(s)

         List the contract number of                                                          POPLAR BLUFF, MO 63901
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 49 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 921 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Service Agreement
                                                                                              B AND G INTERNATIONAL INC
2.293    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1085 MORRIS AVE SUITE 5D

         State the term remaining          4 month(s)

         List the contract number of                                                          UNION, NJ 07083
         any government contract


         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   B&B ELECTRIC, INC
2.294    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3000 REILLY DR

         State the term remaining          6 month(s)

         List the contract number of                                                          SPRINGFIELD, IL 62703
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          B&K DIESEL
2.295    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              11640-1 CAMDEN RD
                                           Buyer

         State the term remaining          1 month(s)                                         PO BOX 28898

         List the contract number of                                                          JACKSONVILLE, FL 32218
         any government contract


         State what the contract or        Services Agreement
                                                                                              B+K DIESEL
2.296    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              11640-1 CAMDEN RD

         State the term remaining          1 month(s)

         List the contract number of                                                          JACKSONVILLE, FL 32218
         any government contract


         State what the contract or        Sales Orders
                                           SALES ORDER                                        BA LANGLEY
2.297    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              4101 PEAKLAND PL

         State the term remaining

         List the contract number of                                                          LYNCHBURG, VA 24503
         any government contract


         State what the contract or        Lease
                                                                                              BABCOCK & BROWN (GREGORY GREENFIELD & ASSOC.)
2.298    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              124 JOHNSON FERRY ROAD

         State the term remaining          36 month(s)                                        ATTN: ASSET MANAGER - SOUTH PARK MALL

         List the contract number of                                                          ATLANTA, GA 30328
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 50 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 922 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease
                                                                                              BABCOCK & BROWN (GREGORY GREENFIELD & ASSOC.)
2.299    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: ASSET MANAGER CENTRAL MALL - PORT ARTHUR

         State the term remaining          36 month(s)                                        124 JOHNSON FERRY ROAD NE

         List the contract number of                                                          ATLANTA, GA 30328
         any government contract


         State what the contract or        Lease
                                                                                              BABCOCK & BROWN (GREGORY GREENFIELD & ASSOC.)
2.300    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: ASSET MANAGER CENTRAL MALL - LAWTON

         State the term remaining          36 month(s)                                        124 JOHNSON FERRY ROAD NE

         List the contract number of                                                          ATLANTA, GA 30328
         any government contract


         State what the contract or        Purchase Order
                                                                                              BABY BOOM CONSUMER PRODUCTS INC
2.301    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1 EAST 33RD STREET 10TH FLOOR

         State the term remaining

         List the contract number of                                                          NEW,
         any government contract


         State what the contract or        Purchase Order
                                                                                              BABY TREND INC DOS, EMP & JIT
2.302    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1607 S CAMPUS AVENUE

         State the term remaining

         List the contract number of                                                          ONTARIO, CA 91761
         any government contract


         State what the contract or        Sales Orders
                                                                                              BACAR CONSTRUCTORS
2.303    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              1898 NOLENSVILLE ROAD

         State the term remaining

         List the contract number of                                                          NASHVILLE, TN 37210
         any government contract


         State what the contract or        Sales Orders
                                                                                              BACH HOMES
2.304    lease is for and the nature
         of the debtor's interest          Supplier - dba Sears commercial
                                                                                              11650 SOUTH STATE STREET SUITE 300

         State the term remaining

         List the contract number of                                                          DRAPER, UT 84020
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 51 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 923 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sales Orders
                                                                                              BAINBRIDGE COMPANIES - LAKE CRABTREE
2.305    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              2765 W FOREST HILL BLVD STE 1307

         State the term remaining

         List the contract number of                                                          WELLINGTON, FL 33415
         any government contract


         State what the contract or        Supply Agreement
                                                                                              BAKER DISTRIBUTING COMPANY
2.306    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 2954

         State the term remaining          20 month(s)

         List the contract number of                                                          JACKSONVILLE, FL 32203
         any government contract


         State what the contract or        Supply Agreement.
                                                                                              BAKER DISTRIBUTION COMPANY
2.307    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 2954

         State the term remaining

         List the contract number of                                                          JACKSONVILLE, FL 32203
         any government contract


         State what the contract or        Lease
                                                                                              BAKER PROPERTIES LP
2.308    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ONE WEST RED OAK LANE

         State the term remaining          42 month(s)

         List the contract number of                                                          WHITE PLAINS, NY 10604
         any government contract


         State what the contract or        Purchase Order
                                                                                              BALLYMORE CO INC-421362
2.309    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3135 LOWER VALLEY ROAD

         State the term remaining

         List the contract number of                                                          PARKERSBURG, PA 19365
         any government contract


         State what the contract or        Services Agreement
                                                                                              BAMSS MOW & SNOW SHOP LLC
2.310    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4938 MOGADARE ROAD

         State the term remaining          39 month(s)

         List the contract number of                                                          KENT, OH 44240
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 52 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 924 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              BANANA BELT BUILDERS, LLC
2.311    lease is for and the nature
         of the debtor's interest          seller
                                                                                              18219 14TH STREET NE

         State the term remaining

         List the contract number of                                                          SNOHOMISH, WA 98290
         any government contract


         State what the contract or        B2B LICENSE AGREEMENT
                                                                                              BANK OF HAWAII
2.312    lease is for and the nature
         of the debtor's interest          LICENSOR
                                                                                              POST OFFICE BOX 2900

         State the term remaining          2 month(s)

         List the contract number of                                                          HONOLULU, HI 96846-6000
         any government contract


         State what the contract or        Sales Orders
                                                                                              BARAK RIVER ROCK LLC
2.313    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              105 E JEFFERSON BLVD

         State the term remaining

         List the contract number of                                                          SOUTH BEND, IN 46601
         any government contract


         State what the contract or        Sales Orders
                                           SALES CONTRACT                                     BARNHILL CONTRACTING CO
2.314    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              PO BOX 1529

         State the term remaining                                                             2311 N MAIN ST

         List the contract number of                                                          TARBORO, NC 27886-1529
         any government contract


         State what the contract or        Sales Orders
                                                                                              BARNHILL CONTRACTING COMPANY
2.315    lease is for and the nature
         of the debtor's interest          Vendor - dba Sears Commercial
                                                                                              P O BOX 31765

         State the term remaining

         List the contract number of                                                          RALEIGH, NC 27622
         any government contract


         State what the contract or        Services Agreement
                                                                                              BARRETT SUPPLY
2.316    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2501 MIKE PADGETT HWY

         State the term remaining          41 month(s)

         List the contract number of                                                          AUGGUSTA, GA 30906
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 53 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 925 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        subcontract
                                                                                              BARRY SWENSON BUILDER
2.317    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Sears commercial
                                                                                              777 N FIRST ST

         State the term remaining

         List the contract number of                                                          SAN JOSE, CA 95112
         any government contract


         State what the contract or        Subcontract
                                                                                              BARTLESS COCKE GENERAL CONTRACTORS
2.318    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Kenmore Direct
                                                                                              7901 EAST RIVERSIDE DRIVE BLDG 2 STE 100

         State the term remaining

         List the contract number of                                                          AUSTIN, TX 78744
         any government contract


         State what the contract or        Subcontract
                                                                                              BASELINE
2.319    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Sears commercial
                                                                                              11624 SE5TH STREET

         State the term remaining

         List the contract number of                                                          BELLEVUE, WA 98005
         any government contract


         State what the contract or        Purchase Order
                                                                                              BASELINE DISTRIBUTION INC
2.320    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4811 EMERSON AVE SUITE 207

         State the term remaining

         List the contract number of                                                          PALATINE, IL 60067
         any government contract


         State what the contract or        Services Agreement
                                                                                              BASS SECURITY SERVICES INC - 207977
2.321    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              26701 RICHMOND ROAD

         State the term remaining          4 month(s)

         List the contract number of                                                          BEDFORD HEIGHTS, OH 44146
         any government contract


         State what the contract or        Service Agreement
                                                                                              BASS SECURITY SERVICES INC - 207977
2.322    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              26701 RICHMOND ROAD

         State the term remaining          4 month(s)

         List the contract number of                                                          BEDFORD HEIGHTS, OH 44146
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 54 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 926 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Service Agreement
                                                                                              BASS SECURITY SERVICES INC - 207977
2.323    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              26701 RICHMOND ROAD

         State the term remaining          2 month(s)

         List the contract number of                                                          BEDFORD HEIGHTS, OH 44146
         any government contract


         State what the contract or        Services Agreement
                                                                                              BATES
2.324    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 100

         State the term remaining          11 month(s)

         List the contract number of                                                          IMPERIAL, MO 63052
         any government contract


         State what the contract or        Purchase Order
                                                                                              BATES SHOE CO
2.325    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              9341 COURTLAND DR NE

         State the term remaining

         List the contract number of                                                          ROCKFORD, MI 49351
         any government contract


         State what the contract or        Services Agreement
                                                                                              BATTEN & COMPANY
2.326    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3708 DEWSBURY RD

         State the term remaining          12 month(s)

         List the contract number of                                                          WINSTON SALEM, NC 27104
         any government contract


         State what the contract or        Service Agreement (Includes Affiliates)
                                                                                              BATTEN AND COMPANY
2.327    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3708 DREWSBERRY ROAD

         State the term remaining          12 month(s)

         List the contract number of                                                          WINSTON SALEM, NC 27104
         any government contract


         State what the contract or        Services Agreement
                                                                                              BAW PLASTICS INC-811406
2.328    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2148 CENTURY DRIVE

         State the term remaining          32 month(s)

         List the contract number of                                                          JEFFERSON HILLS, PA 15025
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 55 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 927 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              BAY RAG CORPORATION
2.329    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              6250 NW 35TH AVE

         State the term remaining          6 month(s)

         List the contract number of                                                          MIAMI, FL 33147
         any government contract


         State what the contract or        Subcontract
                                                                                              BAYEM CONSTRUCTIONS
2.330    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Sears commercial
                                                                                              2181 OLD PLANK RD

         State the term remaining

         List the contract number of                                                          WINDER, GA 30680
         any government contract


         State what the contract or        Services Agreement
                                                                                              BAYTOWN C & M EQUIPMENT COMPANY, INC
2.331    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              508 CEDAR BAYOU ROAD

         State the term remaining          19 month(s)

         List the contract number of                                                          BAYTOWN, TX 77520
         any government contract


         State what the contract or        SALES ADDENDUM
                                                                                              BBL CONSTRUCTION
2.332    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              302 WASHTINGTON AVE EXT

         State the term remaining

         List the contract number of                                                          ALBANY, NY 12212
         any government contract


         State what the contract or        subcontract
                                                                                              BBL CONSTRUCTION
2.333    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Sears commercial
                                                                                              302 WASHINGTON AVE

         State the term remaining

         List the contract number of                                                          ALBANY, NY 12212
         any government contract


         State what the contract or        Services Agreement
                                                                                              BCHRISTLIKE LLC
2.334    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1665 E DIXON BLVD

         State the term remaining          32 month(s)                                        STE 7

         List the contract number of                                                          SHELBY, NC 28152
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 56 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 928 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              BEACH MOWER INC
2.335    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              604 GARDENIA ST

         State the term remaining          34 month(s)

         List the contract number of                                                          PANAMA CITY BEACH, FL 32407
         any government contract


         State what the contract or        Services Agreement
                                                                                              BEACH MOWER INC
2.336    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              604 GARDENIA ST

         State the term remaining          34 month(s)

         List the contract number of                                                          PANAMA CITY BEACH, FL 32407
         any government contract


         State what the contract or        Lease
                                                                                              BEACON CAPITAL
2.337    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: GENERAL COUNSEL

         State the term remaining          30 month(s)                                        200 STATE STREET 5TH FLOOR

         List the contract number of                                                          BOSTON, MA 02109
         any government contract


         State what the contract or        Purchase Order
                                                                                              BEAUTY GEM INC EMP
2.338    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1200AVE OF THE AMERICA 4TH FLR

         State the term remaining

         List the contract number of                                                          NEW YORK, NY 10036
         any government contract


         State what the contract or        Purchase Order
                                                                                              BECO CONSTRUCTION INC
2.339    lease is for and the nature
         of the debtor's interest          seller
                                                                                              609 INDEPENDENCE PKWY

         State the term remaining                                                             SUITE 200

         List the contract number of                                                          CHESAPEAKE, VA 23320
         any government contract


         State what the contract or        Purchase Order
                                                                                              BEIJING INDUSTRIAL DVLP CO LTD
2.340    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 57 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 929 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              BELFOR USA GROUP INC
2.341    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              185 OAKLAND AVE SUITE 150

         State the term remaining          3 month(s)

         List the contract number of                                                          BIRMINGHAM, MI 48009
         any government contract


         State what the contract or        Services Agreement
                                                                                              BELL'S SMALL ENGINE
2.342    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1313 N NC 58

         State the term remaining          25 month(s)

         List the contract number of                                                          NASHVILLE, NC 27856
         any government contract


         State what the contract or        Purchase Order
                                                                                              BELMONT CONSTRUCTION CO. LLC
2.343    lease is for and the nature
         of the debtor's interest          seller
                                                                                              119 ROBINSON AVENUE

         State the term remaining                                                             SUITE 630

         List the contract number of                                                          OKLAHOMA CITY, OK 73102
         any government contract


         State what the contract or        Subcontract
                                                                                              BELMONT CONSTRUCTION COMPANY
2.344    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Sears commercial
                                                                                              119 ROBINSON AVENEUE SUITE 630

         State the term remaining

         List the contract number of                                                          OKLAHOMA CITY, OK 73102
         any government contract


         State what the contract or        Services Agreement
                                                                                              BELTS AND BLADES
2.345    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              410 E NAPOLEON ST

         State the term remaining          38 month(s)

         List the contract number of                                                          SULPHUR, LA 70663
         any government contract


         State what the contract or        Sales Orders
                                                                                              BELUGA HOSPITALITY
2.346    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              9547 BLANDFORD ROAD

         State the term remaining

         List the contract number of                                                          ORLANDO, FL 32827
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 58 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 930 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sales Orders
                                                                                              BENCHMARK BLUFFS
2.347    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              4053 MAPLE RD

         State the term remaining

         List the contract number of                                                          AMHERST, NY 14226
         any government contract


         State what the contract or        Services Agreement
                                                                                              BENEDICT LAWN AND GARDEN CENTER
2.348    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              480 PURDY HILL ROAD

         State the term remaining          40 month(s)

         List the contract number of                                                          MONROE, CT 06468
         any government contract


         State what the contract or        Purchase Order
                                                                                              BENITEZ HERMANOS INC
2.349    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              MONTE VERDE REAL VEREDA ST 51

         State the term remaining

         List the contract number of                                                          SAN,
         any government contract


         State what the contract or
                                                                                              BENJAMIN MOORE & CO
2.350    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              101 PARAGON DRIVE

         State the term remaining          8 month(s)

         List the contract number of                                                          MONTVALE, NJ 07645
         any government contract


         State what the contract or        Services Agreement
                                                                                              BENNER MECHANICAL AND ELECTRICAL INC, BME INC
2.351    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1760 LAKELAND PARK DR

         State the term remaining          8 month(s)

         List the contract number of                                                          BURLINGTON, KY 41005
         any government contract


         State what the contract or        Retail Tenant Representation
                                           Agreement                                          BENNETT WILLIAMS REALTY, INC.
2.352    lease is for and the nature
         of the debtor's interest
                                                                                              3528 CONCORD ROAD
                                           Principal

         State the term remaining          3 month(s)

         List the contract number of                                                          YORK, PA 17402
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 59 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 931 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              BERGMAN POWER EQUIPMENT LLC
2.353    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4023 REMEMBRANCE ROAD NW

         State the term remaining          35 month(s)

         List the contract number of                                                          GRAND RAPIDS, MI 49534
         any government contract


         State what the contract or        Purchase Order
                                                                                              BERKSHIRE FASHIONS INC
2.354    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1 WEST 37TH ST

         State the term remaining

         List the contract number of                                                          NEW,
         any government contract


         State what the contract or        Lease
                                                                                              BERKSHIRE MALL LLC
2.355    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              1665 STATE HILL ROAD

         State the term remaining          16 month(s)

         List the contract number of                                                          WYOMISSING, PA 19610
         any government contract


         State what the contract or        Purchase Order
                                                                                              BERNARDO & ASSOCIATES SHOE CO INC
2.356    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4335 VALLEY BLVD

         State the term remaining

         List the contract number of                                                          LOS ANGELES,
         any government contract


         State what the contract or        Purchase Order
                                                                                              BERRY PLASTICS CORPORATION
2.357    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2199 MOMENTUN PLACE

         State the term remaining

         List the contract number of                                                          CHICAGO,
         any government contract


         State what the contract or        Sales Orders
                                                                                              BESCO
2.358    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              1800 CENTRAL STREET

         State the term remaining

         List the contract number of                                                          KNOXVILLE, TN 37917
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 60 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 932 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              BEST PARAMOUNT INTERNATIONAL LTD
2.359    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Purchase Order
                                                                                              BESTWAY HONG KONG INTERNATIONAL LT
2.360    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              TSIM SHA TSUI CENTRE

         State the term remaining                                                             7TH FL

         List the contract number of                                                          KOWLOON,
         any government contract


         State what the contract or        Lease
                                                                                              BET INVESTMENTS
2.361    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: PRESIDENT

         State the term remaining          69 month(s)                                        200 DRYDEN ROAD SUITE 2000

         List the contract number of                                                          DRESHER, PA 19025
         any government contract


         State what the contract or        Services Agreement
                                                                                              BETHEL POWER EQUIPMENT LLC
2.362    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              6 FRANCIS J CLARKE CIRCLE

         State the term remaining          34 month(s)

         List the contract number of                                                          BETHEL, CT 06801
         any government contract


         State what the contract or        Purchase Order
                                                                                              BETHESDA CORP
2.363    lease is for and the nature
         of the debtor's interest          seller
                                                                                              711 OHIO STREET

         State the term remaining

         List the contract number of                                                          TERRA HAUTE, IN 47807
         any government contract


         State what the contract or        Sales Orders
                                                                                              BETTE AND CRING
2.364    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Sears commercial
                                                                                              22 CENTURY HILL DR

         State the term remaining

         List the contract number of                                                          LATHAM, NY 12110
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 61 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 933 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease
                                                                                              BETTER BRANDS
2.365    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              14402 FRANKLIN AVENUE

         State the term remaining          19 month(s)

         List the contract number of                                                          TUSTIN, NV 92780
         any government contract


         State what the contract or        Sales Orders
                                                                                              BEYERE CONSTRUCTION
2.366    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              7608 SW HOOD AVE

         State the term remaining

         List the contract number of                                                          PORTLAND, OR 97219
         any government contract


         State what the contract or        Sales Orders
                                                                                              BG BUILDERS
2.367    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              10136 NE SOUTHERN AVE

         State the term remaining

         List the contract number of                                                          MESA, AZ 85209
         any government contract


         State what the contract or        Purchase Order
                                                                                              BH NORTH AMERICA CORP
2.368    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              20155 ELLIPSE

         State the term remaining

         List the contract number of                                                          FOOTHILL RANCH, CA 92610
         any government contract


         State what the contract or        Purchase Order
                                                                                              BH NORTH AMERICA CORPORATION
2.369    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              20155 ELLIPSE

         State the term remaining

         List the contract number of                                                          FOOTHILL RANCH, CA 92610
         any government contract


         State what the contract or        Services Agreement
                                                                                              BIC 12X LLC
2.370    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1815 LINCOLN WAY

         State the term remaining          20 month(s)

         List the contract number of                                                          CLENTON, IA 52732
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 62 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 934 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              BIG AL'S AUTO & SMALL ENGINE REPAIR
2.371    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              79 2ND AVE

         State the term remaining          29 month(s)

         List the contract number of                                                          WEST LOGAN, WV 25601
         any government contract


         State what the contract or
                                                                                              BIG ASS FANS COMPANY
2.372    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2348 INNOVATION DRIVE

         State the term remaining          14 month(s)

         List the contract number of                                                          LEXINGTON, KY 40511
         any government contract


         State what the contract or        Services Agreement
                                                                                              BIG BEND LAWN ENFORCEMENT
2.373    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2764 W TENNESSEE STREET

         State the term remaining          29 month(s)

         List the contract number of                                                          TALLAHASSEE, FL 32304
         any government contract


         State what the contract or        Subcontract
                                                                                              BIG D CONSTRUCTION
2.374    lease is for and the nature
         of the debtor's interest          Subcontractor - dba Sears commercial
                                                                                              404 WEST 400 SOUTH

         State the term remaining

         List the contract number of                                                          SALT LAKE CITY, UT 84101
         any government contract


         State what the contract or        Services Agreement
                                                                                              BIG MIKES TOOL & EQUIPMENT REPAIR LLC
2.375    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              184 N MAIN ST

         State the term remaining          32 month(s)

         List the contract number of                                                          BRANFORD, CT 06405
         any government contract


         State what the contract or        Services Agreement
                                                                                              BIG VALLEY MOWER
2.376    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3940 CHESTER AVENUE

         State the term remaining          19 month(s)

         List the contract number of                                                          BAKERSFIELD, CA 93301
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 63 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 935 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease-1024
                                                                                              BILL PAGE IMPORTS, INC.
2.377    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              6715 ARLINGTON BLVD

         State the term remaining          23 month(s)

         List the contract number of                                                          FALLS CHURCH, VA 22042
         any government contract


         State what the contract or        Services Agreement
                                                                                              BIRCHWOOD
2.378    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              N143 W 6049 PIONEER RD

         State the term remaining          11 month(s)

         List the contract number of                                                          CEDARBURG, WI 53012
         any government contract


         State what the contract or        Services Agreement
                                                                                              BIRCHWOOD SNOW & LANDSCAPING CONTRACTORS
2.379    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              N143 W6049 PIONEER RD

         State the term remaining          11 month(s)

         List the contract number of                                                          CEDARBURG, WI 53012
         any government contract


         State what the contract or        Services Agreement
                                                                                              BISETT BUILDING CENTER TRUE VALUE
2.380    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              142 DAVIS ST

         State the term remaining          40 month(s)                                        PO BOX 196

         List the contract number of                                                          BRADFORD, PA 16701
         any government contract


         State what the contract or        Services Agreement
                                                                                              BKG INC
2.381    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              529 E MAIN ST

         State the term remaining          31 month(s)                                        PO BOX 835

         List the contract number of                                                          CONWAY, NH 03860
         any government contract


         State what the contract or        Purchase Order
                                                                                              BLACK & DECKER MACAO COMMERCIAL
2.382    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              RM C 15F EDIF COMERCIAL NAM TUNG

         State the term remaining                                                             MACAU

         List the contract number of                                                          MACAO
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 64 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 936 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              BLACK & DECKER PUERTO RICO
2.383    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 574

         State the term remaining

         List the contract number of                                                          CAGUAS, PR 00726
         any government contract


         State what the contract or        Purchase Order
                                                                                              BLACK & DECKER U S INC
2.384    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              DEPT AT 40115

         State the term remaining

         List the contract number of                                                          ATLANTA, GA 31192
         any government contract


         State what the contract or        Purchase Order
                                                                                              BLACK & DECKER US INC
2.385    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 223516

         State the term remaining

         List the contract number of                                                          PITTSBURGH, PA 15251
         any government contract


         State what the contract or        Purchase Order
                                                                                              BLACK BOX NETWORK SERVICES-442611
2.386    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 440311

         State the term remaining

         List the contract number of                                                          NASHVILLE, TN 37244
         any government contract


         State what the contract or        Purchase Order
                                                                                              BLACKHAWK NETWORK
2.387    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              MS 13002 PO BOX 29021

         State the term remaining

         List the contract number of                                                          PHOENIX, AZ 85038
         any government contract


         State what the contract or        Purchase Order
                                                                                              BLACKSTONE INDUSTRIES LLC
2.388    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              16 STONY HILL RD

         State the term remaining

         List the contract number of                                                          BETHEL,
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 65 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 937 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              BLADE RUNNER TURF EQUIPMENT, LLC
2.389    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7235 S 900 E

         State the term remaining          19 month(s)

         List the contract number of                                                          MIDVALE, UT 04047
         any government contract


         State what the contract or        Services Agreement
                                                                                              BLAIR'S RENTAL SERVICE INC
2.390    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1782 HOOPER AVE

         State the term remaining          35 month(s)

         List the contract number of                                                          TOMS RIVER, NJ 08753
         any government contract


         State what the contract or        Purchase Order
                                                                                              BLANCOS PILESO SA DE CV
2.391    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Purchase Order
                                                                                              BLUE HAWAII SALES
2.392    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              801 SOUTH KING STREET 3707

         State the term remaining

         List the contract number of                                                          HONOLULU, HI 96813
         any government contract


         State what the contract or        Services Agreement
                                           INDIVIDUAL STORE SERVICES                          BNC CORP
2.393    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              10774 CO HWY 36

         State the term remaining          6 month(s)

         List the contract number of                                                          WORCESTER, NY 12197
         any government contract


         State what the contract or        Services Agreement
                                                                                              BNM REPAIR INC
2.394    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2748 GRAND AVE

         State the term remaining          39 month(s)                                        UNIT C

         List the contract number of                                                          WAUKEGAN, IL 60085
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 66 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 938 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              BOBS LAWNMOWER SALES & SERVICE INC
2.395    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              15270 W DIXIE HWY

         State the term remaining          39 month(s)

         List the contract number of                                                          NORTH MIAMI BEACH, FL 33162
         any government contract


         State what the contract or        Services Agreement
                                                                                              BOB'S REPAIR
2.396    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1204 HANSEN AVE

         State the term remaining          34 month(s)

         List the contract number of                                                          BOGALUSA, LA 70427
         any government contract


         State what the contract or        Purchase Order
                                                                                              BODY FLEX SPORTS INC
2.397    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              21717 FERRERO PKWY

         State the term remaining

         List the contract number of                                                          WALNUT, CA 91789
         any government contract


         State what the contract or        Purchase Order
                                                                                              BOLYMAX INTERNATIONAL CORP
2.398    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              8933 S LA CIENEGA BLVD

         State the term remaining

         List the contract number of                                                          INGLEWOOD, CA 90301
         any government contract


         State what the contract or        B2B LICENSE AGREEMENT
                                                                                              BON JON LLC
2.399    lease is for and the nature
         of the debtor's interest          LICENSOR
                                                                                              91-226 KAUHI ST

         State the term remaining          5 month(s)

         List the contract number of                                                          KAPOLEI, HI 96707
         any government contract


         State what the contract or        Purchase Order
                                                                                              BON-AIRE INDUSTRIES INC
2.400    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              873 CITATION COURT

         State the term remaining

         List the contract number of                                                          BOISE,
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 67 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 939 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        License Agreement
                                                                                              BONNIER CORPORATION
2.401    lease is for and the nature
         of the debtor's interest          Licensee
                                                                                              460 N ORLANDO AVENUE SUITE 200

         State the term remaining          4 month(s)

         List the contract number of                                                          WINTER PARK, FL 32789
         any government contract


         State what the contract or        Sales Orders
                                                                                              BORROR CONSTRUCTION
2.402    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              600 STONEHENGE PKWY

         State the term remaining

         List the contract number of                                                          DUBLIN, OH 43017
         any government contract


         State what the contract or        Services Agreement
                                                                                              BOSCH BRAKE COMPONENTS, LLC
2.403    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              28635 MOUND ROAD

         State the term remaining          4 month(s)

         List the contract number of                                                          WARREN, MI 48092
         any government contract


         State what the contract or        Lease
                                                                                              BOSTON MUTUAL LIFE INS. 50% / KIN PROPERTIES 50%
2.404    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              CORPORATE INVESTMENTS

         State the term remaining          327 month(s)                                       120 ROYALL STREET

         List the contract number of                                                          CANTON, MA 02021
         any government contract


         State what the contract or        Purchase Order
                                                                                              BOT HOME AUTOMATION INC DOS
2.405    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1523 26TH STREET

         State the term remaining

         List the contract number of                                                          SANTA MONICA, CA 90404
         any government contract


         State what the contract or        Services Agreement
                                                                                              BOTTENFIELD EXCAVATING, LLC
2.406    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              442 BATTLEFIELD ROAD

         State the term remaining          7 month(s)

         List the contract number of                                                          CRIMORA, VA 24431
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 68 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 940 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sales Orders
                                                                                              BOWMAN CONSTRUCTION
2.407    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              4070 BROADWAY ROAD

         State the term remaining

         List the contract number of                                                          WILLARD, OH 44890
         any government contract


         State what the contract or        Purchase Order
                                                                                              BOX INC-4168010
2.408    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              DEPT 34666 P O BOX 39000

         State the term remaining

         List the contract number of                                                          SAN FRANCISCO, CA 94139
         any government contract


         State what the contract or        Purchase Order
                                                                                              BOYD FLOTATION INC
2.409    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 840001

         State the term remaining

         List the contract number of                                                          KANSAS,
         any government contract


         State what the contract or        Purchase Order
                                                                                              BOZZUTO CONTRACTING CO
2.410    lease is for and the nature
         of the debtor's interest          seller
                                                                                              7850 WACKER DRIVE

         State the term remaining

         List the contract number of                                                          GREENBELT, MD 20771
         any government contract


         State what the contract or        Services Agreement
                                                                                              BPL LLC
2.411    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1729 N VAN BUREN

         State the term remaining          30 month(s)

         List the contract number of                                                          ENID, OK 73703
         any government contract


         State what the contract or        Sales Orders
                                           SALES CONTRACT                                     BPP, LLC
2.412    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              2 CEMETERY RD

         State the term remaining

         List the contract number of                                                          CLIFTON PK, NY 12065
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 69 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 941 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sales Orders
                                                                                              BRACKETT BUILDERS
2.413    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              185 MARYBILL DRIVE

         State the term remaining

         List the contract number of                                                          TROY, OH 45373
         any government contract


         State what the contract or
                                                                                              BRADBURNE BRILLER & JOHNSON LLC
2.414    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              500 NORTH DEARBORN ST SUITE 712

         State the term remaining          25 month(s)

         List the contract number of                                                          CHICAGO, IL 60654
         any government contract


         State what the contract or        Sales Orders
                                                                                              BRADBURY STAMM CONSTRUCTION INC
2.415    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              7110 2ND STREET NW

         State the term remaining

         List the contract number of                                                          ALBUQUERQUE, NM 87107
         any government contract


         State what the contract or        SUPPLY AGREEMENT
                                                                                              BRAIFORM, INC
2.416    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              249 WEST 34TH STREET

         State the term remaining          27 month(s)                                        SUITE 702

         List the contract number of                                                          NEW YORK, NY 10001
         any government contract


         State what the contract or        Purchase Order
                                                                                              BRANAGH INC
2.417    lease is for and the nature
         of the debtor's interest          seller
                                                                                              750 KEVIN CT

         State the term remaining

         List the contract number of                                                          OAKLAND, CA 94621
         any government contract


         State what the contract or        Sales Orders
                                                                                              BRANCH & ASSOC
2.418    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              5732 AIRPORT RD NW

         State the term remaining

         List the contract number of                                                          ROANOKE, VA 24012
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 70 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 942 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sales Orders
                                           PURCHASE CONTRACT FROM                             BRANCH & ASSPOCIATES, INC
2.419    lease is for and the nature
         of the debtor's interest          SUPPLIER TO SEARS
                                                                                              PO BOX 40051
                                           SELLER

         State the term remaining                                                             5732 AIRPORT RD NW

         List the contract number of                                                          ROANOKE, VA 24022
         any government contract


         State what the contract or        Sales Orders
                                                                                              BRANCHWATER ALABAMA PARTNERS, LLC
2.420    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              901 OLD FOREST RD

         State the term remaining

         List the contract number of                                                          BIRMINGHAM, AL 35243
         any government contract


         State what the contract or        Purchase Order
                                                                                              BRATTON CONSTRUCTION, INC
2.421    lease is for and the nature
         of the debtor's interest          seller
                                                                                              144 OLD AUSTIN HWY

         State the term remaining

         List the contract number of                                                          BASTROP, TX 78602
         any government contract


         State what the contract or        Lease
                                                                                              BRAUN FAMILY TRUST, UTD 3/8/2012
2.422    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              CO CHRYSTEEN BRAUN TRUSTEE

         State the term remaining          12 month(s)                                        540 LOS ALTOS AVENUE

         List the contract number of                                                          LONG BEACH, CA 90814-2419
         any government contract


         State what the contract or        Purchase Order
                                                                                              BRAVO SPORTS
2.423    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              16288 COLLECTIONS CENTER DR

         State the term remaining

         List the contract number of                                                          CHICAGO, IL 60693
         any government contract


         State what the contract or        Services Agreement
                                                                                              BRAZOS TRACTOR & EQUIPMENT LLC
2.424    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1304 N BROOKS ST

         State the term remaining          19 month(s)

         List the contract number of                                                          BRAZORIA, TX 77422
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 71 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 943 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              BRECKE MECHANICAL
2.425    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4140 F AVENUE NE

         State the term remaining          7 month(s)

         List the contract number of                                                          CEDAR RAPIDS, IA 52405
         any government contract


         State what the contract or        Service Agreement
                                                                                              BRECKE MECHANICAL
2.426    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4140 F AVENUE NE

         State the term remaining          7 month(s)

         List the contract number of                                                          CEDAR RAPIDS, IA 52405
         any government contract


         State what the contract or        Services Agreement
                                                                                              BRECKE MECHANICAL CONTRACTORS
2.427    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4140 F AVE NE

         State the term remaining          7 month(s)

         List the contract number of                                                          CEDAR RAPIDS, IA 52405
         any government contract


         State what the contract or        Sales Orders
                                           SALES                                              BRENSHA HEIGHTS
2.428    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              101 E AIRLINE 23

         State the term remaining

         List the contract number of                                                          BRENHAN, TX 77833
         any government contract


         State what the contract or        Sales Orders
                                           SALES ORDER                                        BRENTWOOD DETROIT, LLC
2.429    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              1445 E KIRBY

         State the term remaining

         List the contract number of                                                          DETROIT, MI 48211
         any government contract


         State what the contract or        Services Agreement
                                                                                              BRIDGE CITY POWER EQUIPMENT
2.430    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1509 BRIDGE CITY AVE

         State the term remaining          34 month(s)

         List the contract number of                                                          BRIDGE CITY, WA 20094
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 72 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 944 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sales Orders
                                                                                              BRIDGEWATER
2.431    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              401 N CHARRAL

         State the term remaining

         List the contract number of                                                          CORPUS CHRISTI, TX 78401
         any government contract


         State what the contract or        Purchase Order
                                                                                              BRIGGS & STRATTON POWER PRODUCTS
2.432    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 78796

         State the term remaining

         List the contract number of                                                          MILWAUKEE, WI 53278
         any government contract


         State what the contract or        Purchase Order
                                                                                              BRIGHTSTAR US INC
2.433    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              850 TECHNOLOGY WAY

         State the term remaining

         List the contract number of                                                          LIBERTYVILLE, IL 60048
         any government contract


         State what the contract or        Purchase Order
                                                                                              BRITE STAR MANUFACTURING CO
2.434    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2900 SOUTH 20TH STREET

         State the term remaining

         List the contract number of                                                          PHILADELPHIA, PA 19145
         any government contract


         State what the contract or        Purchase Order
                                                                                              BRITELITE ENTERPRISES DOS
2.435    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              11661 SAN VICENTE BLVD

         State the term remaining

         List the contract number of                                                          LOS ANGELES, CA 90049
         any government contract


         State what the contract or        Lease
                                                                                              BRIXMOR (AKA CENTRO)
2.436    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              450 LEXINGTON AVENUE

         State the term remaining          22 month(s)                                        13TH FLOOR

         List the contract number of                                                          NEW YORK, NY 10017
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 73 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 945 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease
                                                                                              BRIXTON EVERETT LLC
2.437    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: LORI MALINS

         State the term remaining          28 month(s)                                        120 S SIERRA AVENUE SUITE 200

         List the contract number of                                                          SOLANA BEACH, CA 92014
         any government contract


         State what the contract or        Lease-2049
                                                                                              BRIXTON EVERETT, LLC
2.438    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              120 S SIERRA AVENUE SUITE 200

         State the term remaining          2 month(s)

         List the contract number of                                                          SOLANA BEACH, CA 92014
         any government contract


         State what the contract or        Lease-2049
                                                                                              BRIXTON EVERETT, LLC
2.439    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              121 S SIERRA AVENUE SUITE 200

         State the term remaining          8 month(s)

         List the contract number of                                                          SOLANA BEACH, CA 92015
         any government contract


         State what the contract or        Purchase Order
                                                                                              BRK BRANDS INC
2.440    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5558 RELIABLE PKWY

         State the term remaining

         List the contract number of                                                          CHICAGO, IL 60686
         any government contract


         State what the contract or        Sales Orders
                                           SALES ORDER                                        BROADWATER CAPITAL
2.441    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              1801 PENNSYLVANIA AVE

         State the term remaining                                                             STE 700

         List the contract number of                                                          WASHINGTON, DC 20005
         any government contract


         State what the contract or        Purchase Order
                                                                                              BROAN-NUTONE LLC (EZ ORDER)
2.442    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 905049

         State the term remaining

         List the contract number of                                                          CHARLOTTE,
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 74 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 946 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              BRON-NU TONE LLC
2.443    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              926 W STATE STREET

         State the term remaining          3 month(s)

         List the contract number of                                                          HARTFORD, WI 53027
         any government contract


         State what the contract or        Lease
                                                                                              BROOKS SHOPPING CENTERS
2.444    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

         State the term remaining          304 month(s)                                       401 WILSHIRE BLVD SUITE 700

         List the contract number of                                                          SANTA MONICA, CA 90401
         any government contract


         State what the contract or        Sales Orders
                                           SALES CONTRACT                                     BROOKSIDE PROPERTIES/ALABAMA APARTMENTS
2.445    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              2002 RICHARD JONES RD

         State the term remaining

         List the contract number of                                                          NASHVILLE, TN 37215
         any government contract


         State what the contract or        Purchase Order
                                                                                              BROWN CONSTRUCTION
2.446    lease is for and the nature
         of the debtor's interest          seller
                                                                                              PO BOX 980700

         State the term remaining

         List the contract number of                                                          WEST SCARAMENTO, CA 95798
         any government contract


         State what the contract or        Purchase Order
                                                                                              BROWN JORDAN SERVICES INC
2.447    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              20 KINGBROOK PARKWAY

         State the term remaining

         List the contract number of                                                          SIMPSONVILLE,
         any government contract


         State what the contract or        Lease
                                                                                              BRUNSWICK MZL LLC (KATZ PROPERTIES)
2.448    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              254 WEST 31ST STREET

         State the term remaining          42 month(s)                                        4TH FLOOR

         List the contract number of                                                          NEW YORK           , NY 10001
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 75 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 947 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              BSH HOME APPLIANCES CORPORATION
2.449    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5551 MCFADDEN AVENUE

         State the term remaining

         List the contract number of                                                          HUNTINGTON,
         any government contract


         State what the contract or        Lease
                                                                                              BSREP WEST HILLS OFFICE CAMPUS LLC
2.450    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              181 BAY STREET SUITE 300

         State the term remaining          71 month(s)

         List the contract number of                                                          TORONTO, CA
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          BTS PROPERTY SERVICES LLC
2.451    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              3761 HORIZON DR
                                           Buyer

         State the term remaining          3 month(s)

         List the contract number of                                                          COLUMBUS, PA 17512
         any government contract


         State what the contract or        Affiliation Agreement
                                                                                              BUDGET TRUCK RENTAL LLC
2.452    lease is for and the nature
         of the debtor's interest          Licensor
                                                                                              16449 COLLECTIONS CENTER DRIVE

         State the term remaining          39 month(s)

         List the contract number of                                                          CHICAGO, IL 60693
         any government contract


         State what the contract or        Purchase Order
                                                                                              BUILDERS BEST
2.453    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              201 BROILES DRIVE

         State the term remaining

         List the contract number of                                                          JACKSONVILLE,
         any government contract


         State what the contract or        Purchase Order
                                                                                              BULOVA CORP
2.454    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 36138

         State the term remaining

         List the contract number of                                                          NEWARK,
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 76 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 948 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              BUREAU VERITAS
2.455    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7F OCTA TOWER

         State the term remaining          1 month(s)                                         8 LAM CHAK STREET

         List the contract number of                                                          HONG KONG,
         any government contract


         State what the contract or        Services Agreement
                                                                                              BURTON ENERGY GROUP
2.456    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3650 MANSELL ROAD

         State the term remaining          3 month(s)                                         SUITE 350

         List the contract number of                                                          ALPHARETTA, GA 30022
         any government contract


         State what the contract or        Services Agreement
                                                                                              BURTS SAW & MOWER INC
2.457    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3073 N OAK HARBOR RD STE A

         State the term remaining          35 month(s)

         List the contract number of                                                          OAK HARBOR, WA 98277
         any government contract


         State what the contract or        Services Agreement
                                                                                              BUSENBARK LAWN EQUIPMENT
2.458    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1630 SOUTH GREEN ST

         State the term remaining          28 month(s)                                        STE B

         List the contract number of                                                          BROWNSBURG, IN 46112
         any government contract


         State what the contract or        Services Agreement
                                                                                              BUTCH'S REPAIR
2.459    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              W24516 STATE ROAD 5493

         State the term remaining          18 month(s)

         List the contract number of                                                          GALESVILLE, WI 54630
         any government contract


         State what the contract or        Services Agreement
                                                                                              BUTLER ATV AND AUTO CUSTOMS LLC
2.460    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1011 N COMMERCE SR

         State the term remaining          43 month(s)

         List the contract number of                                                          GREENVILLE, AL 36037
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 77 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 949 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              BUTLER EQUIPMENT LLC
2.461    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              631 NEW PARK AVE

         State the term remaining          32 month(s)

         List the contract number of                                                          WEST HARTFORD, CT 06110
         any government contract


         State what the contract or        Purchase Order
                                                                                              BUZZ BEE TOYS HK CO LTD
2.462    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              UNITS 1206-1208TWR BNEW MANDARIN

         State the term remaining

         List the contract number of                                                          KOWLOON, HONGKONG
         any government contract


         State what the contract or        Purchase Order
                                                                                              C & C JEWELRY MFG INC (EMP)
2.463    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              323 W 8TH STREET 4TH FLOOR

         State the term remaining

         List the contract number of                                                          LOS ANGELES, CA 90014
         any government contract


         State what the contract or        Purchase Order
                                                                                              C & C JEWELRY MFG INC SBT-EMP
2.464    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              323 W 8TH STREET 4TH FLOOR

         State the term remaining

         List the contract number of                                                          LOS ANGELES, CA 90014
         any government contract


         State what the contract or        Services Agreement
                                                                                              C & E LAWN EQUIPMENT LLC
2.465    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2606 SW LEE BLVD

         State the term remaining          32 month(s)

         List the contract number of                                                          LAWTON, OK 73505
         any government contract


         State what the contract or        Services Agreement
                                                                                              C & J EQUIPMENT INC
2.466    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              188 MAIN ST

         State the term remaining          32 month(s)

         List the contract number of                                                          WILMINGTON, MA 01887
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 78 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 950 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              C & K SMALL ENGINE REPAIR
2.467    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5920 S PENNSYLVANIA AVE

         State the term remaining          50 month(s)

         List the contract number of                                                          LANSING, MI 48911
         any government contract


         State what the contract or        Purchase Order
                                                                                              C & L INDUSTRIAL LIMITED
2.468    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Services Agreement
                                                                                              C & W LAWN EQUIPMENT
2.469    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1189 N 4220 RD

         State the term remaining          43 month(s)

         List the contract number of                                                          HUGO, OK 74743
         any government contract


         State what the contract or        Purchase Order
                                                                                              C A S ENTERPRISES INC
2.470    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              201 CAMPUS DRIVE

         State the term remaining

         List the contract number of                                                          HUXLEY,
         any government contract


         State what the contract or        Purchase Order
                                                                                              C N A PROPERTY SERVICES LLC-559393
2.471    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              15 GILLAND COURT

         State the term remaining

         List the contract number of                                                          NOTTINGHAM, MD 21236
         any government contract


         State what the contract or        Services Agreement
                                                                                              C N N LAWN MOWER REPAIR
2.472    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5432 HOWARD ST

         State the term remaining          34 month(s)

         List the contract number of                                                          SKOKIE, IL 60077
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 79 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 951 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              C&G REPAIR
2.473    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              809 OLIVE AVE

         State the term remaining          19 month(s)

         List the contract number of                                                          DALLAHRT, TX 79022
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          C&J SHEETMETAL
2.474    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              74-5543 KAIWI ST
                                           Buyer

         State the term remaining          2 month(s)                                         BAY 180

         List the contract number of                                                          KAILUA-KONA, HI 96740
         any government contract


         State what the contract or        Services Agreement
                                                                                              C&K PAVING CONTRACTORS INC
2.475    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              373 RESOURCE PARKWAY

         State the term remaining          1 month(s)

         List the contract number of                                                          WINDER, GA 30680
         any government contract


         State what the contract or        Purchase Order
                                                                                              CAHILL CONTRACTORS INC
2.476    lease is for and the nature
         of the debtor's interest          seller
                                                                                              425 CALIFORNIA STREET

         State the term remaining

         List the contract number of                                                          SAN FRANCISO, CA 94104-2277
         any government contract


         State what the contract or        Services Agreement
                                                                                              CAL FARM SERVICE
2.477    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 252

         State the term remaining          33 month(s)

         List the contract number of                                                          WINTON, CA 95388
         any government contract


         State what the contract or        Purchase Order
                                                                                              CALA INDUSTRIES INC
2.478    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              40575 CAL OAKS RD D2118

         State the term remaining

         List the contract number of                                                          MURRIETA, CA 92562
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 80 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 952 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              CALERES INC
2.479    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 14581

         State the term remaining

         List the contract number of                                                          ST LOUIS,
         any government contract


         State what the contract or        Purchase Agreement
                                                                                              CALIDAD AUTO TECH INC-1000158154
2.480    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              103 GYPSUM ROAD

         State the term remaining          4 month(s)

         List the contract number of                                                          STROUDSBURG, PA 18360
         any government contract


         State what the contract or        Services Agreement
                                                                                              CALIDAD AUTO TECH INC-1000158154
2.481    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              103 GYPSUM ROAD

         State the term remaining          12 month(s)

         List the contract number of                                                          STROUDSBURG, PA 18360
         any government contract


         State what the contract or        Services Agreement
                                                                                              CALIFORNIA COMMERCIAL ROOFING SYSTEMS
2.482    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2747 SHERWIN AVE 8

         State the term remaining          2 month(s)

         List the contract number of                                                          VENTURA, CA 96003
         any government contract


         State what the contract or        Lease-26720
                                                                                              CALIFORNIA FISH GRILL, LLC
2.483    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              17310 RED HILL AVENUE SUITE 330

         State the term remaining          99 month(s)

         List the contract number of                                                          IRVINE, CA 92614
         any government contract


         State what the contract or        Purchase Order
                                                                                              CALPHALON
2.484    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              29 EAST STEPHENSON STREET

         State the term remaining

         List the contract number of                                                          CO NEWELL RUBBERMAID,
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 81 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 953 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              CALZADO MI LORD SA DE CV
2.485    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Purchase Order
                                                                                              CAM CONNECTIONS INC-147594175
2.486    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3970 S PIPKIN ROAD

         State the term remaining

         List the contract number of                                                          LAKELAND, FL 33811
         any government contract


         State what the contract or        Lease
                                                                                              CAM LINCOLN LLC
2.487    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              11800 W RIPLEY AVENUE

         State the term remaining          7 month(s)

         List the contract number of                                                          WAUWATOSA, WI 53226
         any government contract


         State what the contract or        Sales Order
                                                                                              CAMP CONSTRUCTION SERVICES
2.488    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              115139 SOUTH POST OAK ROAD

         State the term remaining          5 month(s)

         List the contract number of                                                          HOUSTON, TX 77053
         any government contract


         State what the contract or        Sales Order
                                                                                              CAMP CONSTRUCTION SERVICES
2.489    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              115139 SOUTH POST OAK ROAD

         State the term remaining          5 month(s)

         List the contract number of                                                          HOUSTON, TX 77053
         any government contract


         State what the contract or        Purchase Order
                                                                                              CAMPBELL HAUSFELD SCOTT FETZER
2.490    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 710797

         State the term remaining

         List the contract number of                                                          CINCINNATI,
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 82 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 954 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              CANADIAN GROUP THE
2.491    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              430 SIGNET DRIVE SUITE A

         State the term remaining

         List the contract number of                                                          TORONTO,
         any government contract


         State what the contract or        Purchase Order
                                                                                              CAP BARBELL INC
2.492    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              10820 WESTPARK DRIVE

         State the term remaining

         List the contract number of                                                          HOUSTON, TX 77042
         any government contract


         State what the contract or        Purchase Order
                                                                                              CAPITAL BRANDS LLC
2.493    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              11601 WILSHIRE BLVD 23RD FL

         State the term remaining

         List the contract number of                                                          LOS ANGELES, CA 90025
         any government contract


         State what the contract or        Services Agreement
                                                                                              CAPITAL BUILDING SERVICES GROUP INC
2.494    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              540 CAPITAL DRIVE

         State the term remaining          17 month(s)                                        SUITE100

         List the contract number of                                                          LAKE ZURICH, IL 60047
         any government contract


         State what the contract or        Purchase Order
                                                                                              CAPITAL GENERATION LTD
2.495    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Lease
                                                                                              CAPITOL FUNDS, INC.
2.496    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              VIA OVERNIGHT ADDRESS: 720 SOUTH LAFAYETTE STREET

         State the term remaining          36 month(s)                                        VIA US MAIL: PO BOX 146 SHELBY NC 28151

         List the contract number of                                                          SHELBY, NC 28150
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 83 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 955 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease
                                                                                              CAPRI URBAN BALDWIN LLC
2.497    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              875 N MICHIGAN AVENUE

         State the term remaining          56 month(s)                                        SUITE 3430

         List the contract number of                                                          CHICAGO, IL 60611
         any government contract


         State what the contract or        Purchase Order
                                                                                              CARDINAL INDUSTRIES INC
2.498    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              21-01 51ST ST

         State the term remaining

         List the contract number of                                                          LONG ISLAND CITY, NY 11101
         any government contract


         State what the contract or        Purchase Order
                                                                                              CARDSAN EXPORTADORA DE CALZADO
2.499    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Purchase Order
                                                                                              CAR-FRESHNER CORP
2.500    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 719

         State the term remaining

         List the contract number of                                                          WATERTOWN, NY 13601
         any government contract


         State what the contract or        Services Agreement
                                                                                              CARLSON BUILDING MAINTENANCE
2.501    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1857 BUERKLE ROAD

         State the term remaining          29 month(s)

         List the contract number of                                                          WHITE BEAR LAKE, MN 55110
         any government contract


         State what the contract or        Material Purchase Agreement
                                                                                              CARR BUILDERS LLC
2.502    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              660 S FEDERAL HIGHWAY SUITE 300

         State the term remaining          4 month(s)

         List the contract number of                                                          POMPANO BEACH, FL 33062
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 84 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 956 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Material Purchase Agreement
                                                                                              CARR BUILDERS LLC
2.503    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              660 S FEDERAL HIGHWAY SUITE 300

         State the term remaining          4 month(s)

         List the contract number of                                                          POMPANO BEACH, FL 33062
         any government contract


         State what the contract or        BUYER
                                                                                              CARR BUILDERS, LLC
2.504    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              2251 BLOUNT ROAD

         State the term remaining          4 month(s)

         List the contract number of                                                          POMPANO BEACH, FL 33069
         any government contract


         State what the contract or        Service Agreement
                                                                                              CARRIER CORP A WHOLLY OWNED SUBSIDIARY OF UNITED TECHNOGIES CORP
2.505    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 93844

         State the term remaining          27 month(s)

         List the contract number of                                                          CHICAGO, IL 60673
         any government contract


         State what the contract or        Services Agreement
                                                                                              CARTER EQUIPMENT REPAIR
2.506    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              10588 KEITH RD

         State the term remaining          20 month(s)

         List the contract number of                                                          BLAUMART, TX 77713
         any government contract


         State what the contract or        Purchase Order
                                                                                              CARTTRONICS LLC-808712
2.507    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              8 STUDEBAKER

         State the term remaining

         List the contract number of                                                          IRVINE, CA 92618
         any government contract


         State what the contract or        Service Agreement
                                                                                              CASCADE WATER SERVICES
2.508    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              113 BLOOMINGDALE ROAD

         State the term remaining          16 month(s)

         List the contract number of                                                          HICKSVILLE, NY 11801
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 85 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 957 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              CASIO INC
2.509    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 643601

         State the term remaining

         List the contract number of                                                          PITTSBURGH, PA 15264
         any government contract


         State what the contract or        Services Agreement
                                                                                              CASONS EQUIPMENT
2.510    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              133 CONGRESS ST

         State the term remaining          32 month(s)

         List the contract number of                                                          LOWELL, MA 01552
         any government contract


         State what the contract or        Services Agreement
                                                                                              CASONS EQUIPMENT
2.511    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              133 CONGRESS ST

         State the term remaining          32 month(s)

         List the contract number of                                                          LOWELL, MA 01852
         any government contract


         State what the contract or        Services Agreement
                                                                                              CASSADY & CASSADY INC
2.512    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2702 A N MAIN

         State the term remaining          29 month(s)

         List the contract number of                                                          AITUS, OH 73421
         any government contract


         State what the contract or        Services Agreement
                                                                                              CASSADY & CASSADY INC
2.513    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2702 A N MAIN

         State the term remaining          29 month(s)

         List the contract number of                                                          AITUS, OH 73421
         any government contract


         State what the contract or        Services Agreement
                                                                                              CASSADY & CASSADY INC
2.514    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              320 N COMMERCE

         State the term remaining          29 month(s)

         List the contract number of                                                          ARDMORE, OK 73401
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 86 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 958 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              CASTO TECHNICAL SERVICES
2.515    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 627

         State the term remaining          13 month(s)

         List the contract number of                                                          CHARLESTON, WV 25322
         any government contract


         State what the contract or        Service Agreement
                                                                                              CASTO TECHNICAL SERVICES
2.516    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 627

         State the term remaining          13 month(s)

         List the contract number of                                                          CHARLESTON, WV 25322
         any government contract


         State what the contract or        Purchase Order
                                                                                              CATERPILLAR FOOTWEAR
2.517    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              9341 COURTLAND DRIVE NE

         State the term remaining

         List the contract number of                                                          ROCKFORD, MI 49351
         any government contract


         State what the contract or
                                                                                              CB & I INC.
2.518    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4171 ESSEN LANE

         State the term remaining          26 month(s)

         List the contract number of                                                          BATON ROUGE, LA 70809
         any government contract


         State what the contract or        Lease
                                                                                              CBL
2.519    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: CHIEF LEGAL OFFICER

         State the term remaining          111 month(s)                                       CBL CENTER SUITE 500 2030 HAMILTON PLACE BLVD

         List the contract number of                                                          CHATTANOOGA, TN 37421
         any government contract


         State what the contract or        Lease
                                                                                              CBL
2.520    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: GENERAL COUNSEL

         State the term remaining          6 month(s)                                         2030 HAMILTON PLACE BLVD SUITE 500

         List the contract number of                                                          CHATTANOOGA, TN 37421
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 87 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 959 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease
                                                                                              CBL
2.521    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              CBL CENTER SUITE 500

         State the term remaining          6 month(s)                                         2030 HAMILTON PLACE

         List the contract number of                                                          CHATTANOOGA, TN 37421
         any government contract


         State what the contract or        Lease
                                                                                              CBL
2.522    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: CHIEF LEGAL OFFICER

         State the term remaining          6 month(s)                                         2030 HAMILTON PLACE BLVD SUITE 500

         List the contract number of                                                          CHATTANOOGA, TN 37421
         any government contract


         State what the contract or        Lease
                                                                                              CBL
2.523    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              CO STARMOUNT COMPANYBILL HANSEN

         State the term remaining          111 month(s)                                       600 GREEN VALLEY ROAD - SUITE 300

         List the contract number of                                                          GREENSBORO, NC 27408
         any government contract


         State what the contract or        Lease
                                                                                              CBL
2.524    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              2030 HAMILTON PLACE BLVD

         State the term remaining          111 month(s)                                       SUITE 500

         List the contract number of                                                          CHATTANOOGA, TN 37421
         any government contract


         State what the contract or        Lease
                                                                                              CBL
2.525    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: CHIEF LEGAL OFFICER

         State the term remaining          6 month(s)                                         2030 HAMILTON PLACE BLVD SUITE 500

         List the contract number of                                                          CHATTANOOGA, TN 37421
         any government contract


         State what the contract or        Lease
                                                                                              CBL
2.526    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: CHIEF LEGAL OFFICER

         State the term remaining          111 month(s)                                       2030 HAMILTON PLACE BLVD SUITE 500

         List the contract number of                                                          CHATTANOOGA, TN 37421
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 88 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 960 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease
                                                                                              CBL
2.527    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: CHIEF LEGAL OFFICER

         State the term remaining          6 month(s)                                         2030 HAMILTON PLACE BLVD SUITE 500

         List the contract number of                                                          CHATTANOOGA, TN 37421
         any government contract


         State what the contract or        Lease
                                                                                              CBL
2.528    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              CBL CENTER SUITE 500

         State the term remaining          6 month(s)                                         2030 HAMILTON PLACE

         List the contract number of                                                          CHATTANOOGA, TN 37421
         any government contract


         State what the contract or        Lease
                                                                                              CBL
2.529    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              2030 HAMILTON PLACE BLVD

         State the term remaining          6 month(s)                                         SUITE 500

         List the contract number of                                                          CHATTANOOGA, TN 37421
         any government contract


         State what the contract or        Lease
                                                                                              CBL
2.530    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: CHIEF LEGAL OFFICER

         State the term remaining          6 month(s)                                         2030 HAMILTON PLACE BLVD SUITE 500

         List the contract number of                                                          CHATTANOOGA, TN 37421
         any government contract


         State what the contract or        Lease
                                                                                              CBL
2.531    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: DAVID DEVANEY PRESIDENT

         State the term remaining          6 month(s)                                         414 VINE STREET

         List the contract number of                                                          CHATTANOOGA, TN 37403
         any government contract


         State what the contract or        Lease
                                                                                              CBL
2.532    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: PRESIDENT

         State the term remaining          6 month(s)                                         CBL CENTER SUITE 500 2030 HAMILTON PLACE BLVD

         List the contract number of                                                          CHATTANOOGA, TN 37421
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 89 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 961 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              CCP NEWCO LLC
2.533    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 775470

         State the term remaining

         List the contract number of                                                          CHICAGO, IL 60677
         any government contract


         State what the contract or        Sub-Contract Agreement
                                                                                              CD BARNES CONSTRUCTION
2.534    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              3437 EASTERN AVE SE

         State the term remaining          10 month(s)

         List the contract number of                                                          GRAND RAPIDS, MI 49508
         any government contract


         State what the contract or        Sub-Contract Agreement
                                                                                              CD BARNES CONSTRUCTION
2.535    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              3437 EASTERN AVE SE

         State the term remaining          10 month(s)

         List the contract number of                                                          GRAND RAPIDS, MI 49508
         any government contract


         State what the contract or        Lease
                                                                                              CDC RRV, LLC
2.536    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: SUSAN COTTON

         State the term remaining          32 month(s)                                        6140 BRENT THURMAN WAY SUITE 140

         List the contract number of                                                          LAS VEGAS, NV 89148
         any government contract


         State what the contract or        Purchase Order
                                                                                              CDW DIRECT LLC-330878
2.537    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 75723

         State the term remaining

         List the contract number of                                                          CHICAGO, IL 60675
         any government contract


         State what the contract or        Purchase Order
                                                                                              CDW MERCHANTS INC-539361
2.538    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              6955 N HAMLIN AVE

         State the term remaining

         List the contract number of                                                          LINCOLNWOOD, IL 60712
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 90 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 962 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sales Orders
                                           SALES AGREMEENT                                    CE GLEESON CONSTRUCTORS, INC
2.539    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              984 LIVERNOIS RD

         State the term remaining

         List the contract number of                                                          TROY, MI 48083
         any government contract


         State what the contract or        Purchase Order
                                                                                              CELIN CORPORATION
2.540    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 1537

         State the term remaining

         List the contract number of                                                          CAROLINA,
         any government contract


         State what the contract or        Lease-1684
                                                                                              CELLCO PARTNERSHIP
2.541    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              100 SOUTHGATE PARKWAY

         State the term remaining          33 month(s)

         List the contract number of                                                          MORRISTOWN, NJ 07960
         any government contract


         State what the contract or        Services Agreement
                                                                                              CENCAL MECHANICAL
2.542    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1254 LONE PALM AVE

         State the term remaining          39 month(s)

         List the contract number of                                                          MODESTO, CA 95356
         any government contract


         State what the contract or        Services Agreement
                                                                                              CENSOR FACILITY SERVICES INC
2.543    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              50 WOODSTOCK AVE

         State the term remaining          15 month(s)

         List the contract number of                                                          RUTLAND, VT 05701
         any government contract


         State what the contract or        Services Agreement
                                                                                              CENTRAL FLORIDA MOWERS INC
2.544    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1934 S BAY ST

         State the term remaining          43 month(s)

         List the contract number of                                                          EUSTIS, FL 32701
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 91 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 963 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              CENTRAL FLORIDA MOWERS INC
2.545    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1934 S BAY STREET

         State the term remaining          42 month(s)

         List the contract number of                                                          EUSTIS, FL 32726
         any government contract


         State what the contract or        Lease-1590
                                                                                              CENTRAL FLORIDA RESTAURANTS INC
2.546    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              3550 MOWRY AVENUE SUITE 301

         State the term remaining          37 month(s)

         List the contract number of                                                          FREMONT, CA 94538
         any government contract


         State what the contract or        Supply Agreement
                                                                                              CENTRAL POWER DISTRIBUTORS, INC.
2.547    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3801 THURSTON AVENUE

         State the term remaining          3 month(s)

         List the contract number of                                                          ANOKA , MN 55303
         any government contract


         State what the contract or        Services Agreement
                                                                                              CENTRESCAPES INC
2.548    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              165 GENTRY STREET

         State the term remaining          2 month(s)

         List the contract number of                                                          POMONA, CA 91767
         any government contract


         State what the contract or        Services Agreement
                                                                                              CENTRESCAPES INC
2.549    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              165 GENTRY ST

         State the term remaining          2 month(s)

         List the contract number of                                                          POMONA, CA 91767
         any government contract


         State what the contract or        Services Agreement
                                                                                              CENTRIC MECHANICAL SERVICES LLC
2.550    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2831 ELDORADO PKWY

         State the term remaining          5 month(s)

         List the contract number of                                                          FRISCO, TX 75033
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 92 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 964 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              CENVEO-1148315658
2.551    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 91301

         State the term remaining          9 month(s)

         List the contract number of                                                          CHICAGO, IL 60693
         any government contract


         State what the contract or        Purchase Order
                                                                                              CEQUENT CONSUMER PRODUCTS EMP & DC
2.552    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 673071

         State the term remaining

         List the contract number of                                                          DETROIT, MI 48267
         any government contract


         State what the contract or        Purchase Order
                                                                                              CERCE CAPITAL LLC
2.553    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              34 BRANCH AVE

         State the term remaining

         List the contract number of                                                          PROVIDENCE, RI 02904
         any government contract


         State what the contract or        Services Agreement
                                                                                              CERTIFIED AIR CONTRACTORS
2.554    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4505 MARQUETE AVE

         State the term remaining          5 month(s)

         List the contract number of                                                          JACKSONVILLE, FL 32210
         any government contract


         State what the contract or        Services Agreement
                                                                                              CERTIFIED AIR CONTRACTORS INC
2.555    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4505 MARQUETE AVE

         State the term remaining          2 month(s)

         List the contract number of                                                          JACKSONVILLE, FL 32210
         any government contract


         State what the contract or        Services Agreement
                                                                                              CERTIFIED AIR CONTRACTORS INC
2.556    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4505 MARQUETE AVE

         State the term remaining          6 month(s)

         List the contract number of                                                          JACKSONVILLE, FL 32210
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 93 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 965 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              CERTIFIED SMALL ENGINE
2.557    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7910 TEREL RD

         State the term remaining          35 month(s)

         List the contract number of                                                          SAN ANTONIO, TX 78250
         any government contract


         State what the contract or        PO
                                                                                              CF EVANS CONSTRUCTION COMPANY, LLC
2.558    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              PARK AVENUE BOULEVARD

         State the term remaining          3 month(s)

         List the contract number of                                                          MT PLEASANT, SC
         any government contract


         State what the contract or        PO
                                                                                              CF EVANS CONSTRUCTION COMPANY, LLC
2.559    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              PARK AVENUE BOULEVARD

         State the term remaining          3 month(s)

         List the contract number of                                                          MT PLEASANT, SC
         any government contract


         State what the contract or        Purchase Order
                                                                                              CFG
2.560    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Sales Orders
                                                                                              CFY DEVELOPMENT INC
2.561    lease is for and the nature
         of the debtor's interest          Seller - dba Sears Commercial
                                                                                              1724 10TH STREET

         State the term remaining

         List the contract number of                                                          SACRAMENTO, CA 95811
         any government contract


         State what the contract or        Supply Agreement
                                                                                              CHAMBERLAIN GROUP, INC.
2.562    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 99152

         State the term remaining          5 month(s)

         List the contract number of                                                          CHICAGO, IL 60693
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 94 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 966 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              CHAMBERS LAWN & POWER PRODUCT INC
2.563    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              25W017 LAKE ST

         State the term remaining          36 month(s)

         List the contract number of                                                          ROSELLE, IL 60172
         any government contract


         State what the contract or        Lease Agreement
                                                                                              CHANCHAI KAROUNA, O.D.
2.564    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              1538 VIA RONDA

         State the term remaining          23 month(s)

         List the contract number of                                                          SAN MARCOS, CA 92069
         any government contract


         State what the contract or        Services Agreement
                                                                                              CHANEY REES INC
2.565    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5804 2ND AVE W

         State the term remaining          42 month(s)

         List the contract number of                                                          KEARNEY, NE 68847
         any government contract


         State what the contract or        Sales Order
                                                                                              CHARLES N. WHITE CONSTRUCTION COMPANY
2.566    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              2705 BEE CAVE ROAD

         State the term remaining

         List the contract number of                                                          AUSTIN, TX 78746
         any government contract


         State what the contract or        Services Agreement
                                                                                              CHASE TOYS INC
2.567    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              417 THORNDIKE ROAD

         State the term remaining          32 month(s)

         List the contract number of                                                          UNITY, ME 04988
         any government contract


         State what the contract or        Services Agreement
                                                                                              CHECK FREE PAY CORPORATION
2.568    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              15 STERLING DRIVE

         State the term remaining          2 month(s)

         List the contract number of                                                          WALLINGFORD, CT 06492
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 95 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 967 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              CHECK FREE PAY CORPORATION OF CALIFORNIA
2.569    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              15 STERLING DRIVE

         State the term remaining          2 month(s)

         List the contract number of                                                          WALLINGFORD, CT 06492
         any government contract


         State what the contract or        Services Agreement
                                                                                              CHECK FREE PAY CORPORATION OF NEW YORK
2.570    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              15 STERLING DRIVE

         State the term remaining          2 month(s)

         List the contract number of                                                          WALLINGFORD, CT 06492
         any government contract


         State what the contract or        Service Agreement
                                                                                              CHECKPOINT SYSTEMS INC-61844015
2.571    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              101 WOLF DRIVE

         State the term remaining          1 month(s)

         List the contract number of                                                          THOROFARE, NJ 08086
         any government contract


         State what the contract or        Lease-1974
                                                                                              CHEDDARS CASUAL CAF
2.572    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              2900 RANCH TRAIL

         State the term remaining          24 month(s)

         List the contract number of                                                          IRVING, TX 75063
         any government contract


         State what the contract or        Purchase Order
                                                                                              CHERVON HK LIMITED
2.573    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              ROOM 803B8F

         State the term remaining

         List the contract number of                                                          WANCHAI, HONG KONG
         any government contract


         State what the contract or        Services Agreement
                                                                                              CHEVRON (HK) LIMITED
2.574    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              ROOM 803B8F

         State the term remaining          40 month(s)                                        ALLIED KAJIMA BLDG

         List the contract number of                                                          WANCHAI, HONG KONG
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 96 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 968 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              CHICAGO CASE COMPANY
2.575    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 1005

         State the term remaining

         List the contract number of                                                          INDIANAPOLIS,
         any government contract


         State what the contract or        Purchase Order
                                                                                              CHICAGO DISPLAY MARKETING CORP-161737
2.576    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 792

         State the term remaining

         List the contract number of                                                          CHANNAHON, IL 60410
         any government contract


         State what the contract or        Purchase Order
                                                                                              CHICAGO TAG & LABEL INC-711752
2.577    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2501 COMMERCE DR

         State the term remaining

         List the contract number of                                                          LIBERTYVILLE, IL 60048
         any government contract


         State what the contract or        Assignment of Declarant's Interest
                                                                                              CHICAGO TITLE LAND TRUST COMPANY
2.578    lease is for and the nature
         of the debtor's interest          Assignee
                                                                                              COOK COUNTY RECORDER OF DEEDS 118 N CLARK ST 120

         State the term remaining

         List the contract number of                                                          CHICAGO, IL 60602
         any government contract


         State what the contract or        Assignment of Declarant's Interest
                                                                                              CHICAGO TITLE LAND TRUST COMPANY
2.579    lease is for and the nature
         of the debtor's interest          Assignee
                                                                                              COOK COUNTY RECORDER OF DEEDS 118 N CLARK ST 120

         State the term remaining

         List the contract number of                                                          CHICAGO, IL 60602
         any government contract


         State what the contract or        Assignment of Declarant's Interest
                                                                                              CHICAGO TITLE LAND TRUST COMPANY
2.580    lease is for and the nature
         of the debtor's interest          Assignee
                                                                                              COOK COUNTY RECORDER OF DEEDS 118 N CLARK ST 120

         State the term remaining

         List the contract number of                                                          CHICAGO, IL 60602
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 97 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 969 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Assignment of Declarant's Interest
                                                                                              CHICAGO TITLE LAND TRUST COMPANY
2.581    lease is for and the nature
         of the debtor's interest          Assignee
                                                                                              COOK COUNTY RECORDER OF DEEDS 118 N CLARK ST 120

         State the term remaining

         List the contract number of                                                          CHICAGO, IL 60602
         any government contract


         State what the contract or        Purchase Order
                                                                                              CHICAGO WHOLESALE AUCTION LLC
2.582    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3520 16TH STREET

         State the term remaining

         List the contract number of                                                          ZION, IL 60099
         any government contract


         State what the contract or        Lease-1335
                                                                                              CHICK-FIL-A INC
2.583    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              5200 BUFFINTON ROAD

         State the term remaining          51 month(s)

         List the contract number of                                                          ATLANTA, GA 30349
         any government contract


         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   CHILLER SPECIALTIES LLC
2.584    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 11168

         State the term remaining          4 month(s)

         List the contract number of                                                          JEFFERSON, LA 70181-1168
         any government contract


         State what the contract or        Purchase Order
                                                                                              CHINOOK ASIA LLC EMP & FMI
2.585    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              6285 LAKEVIEW BLVD

         State the term remaining

         List the contract number of                                                          LAKE OSWEGO, OR 97035
         any government contract


         State what the contract or        Lease
                                                                                              CHM FOOTHILLS 7, LLC-(CBL MANAGES/OWNS MALL)
2.586    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              5731 LYONS VIEW PIKE

         State the term remaining          53 month(s)                                        SUITE 225

         List the contract number of                                                          KNOXVILLE, TN 37919
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 98 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 970 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Service Agreement
                                                                                              CHOICE HOME WARRANTY, INC.
2.587    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              1090 KING GEORGE POST ROAD

         State the term remaining          3 month(s)

         List the contract number of                                                          EDISON, NJ 08837
         any government contract


         State what the contract or        Lease Agreement
                                                                                              CHRISTINA VIGIL, O.D.
2.588    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              826 F ANTOINETTE LANE

         State the term remaining          22 month(s)

         List the contract number of                                                          SOUTH SAN FANCISCO, CA 94080
         any government contract


         State what the contract or        Purchase Order
                                                                                              CHRISTMAS CREATIVE COMPANY LTD
2.589    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Services Agreement
                                                                                              CHRYSLER GROUP, LLC
2.590    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              901 WARRENVILLE ROAD SUITE 550

         State the term remaining          7 month(s)

         List the contract number of                                                          LISLE, IL 60532
         any government contract


         State what the contract or        Procurement Agreement
                                                                                              CISCO SYSTEMS INC-1153804570
2.591    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              170 W TASMA DR

         State the term remaining          44 month(s)

         List the contract number of                                                          SAN JOSE, CA 95134
         any government contract


         State what the contract or        Procurement Agreement
                                                                                              CISCO SYSTEMS INC-1153804570
2.592    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              170 W TASMA DR

         State the term remaining          44 month(s)

         List the contract number of                                                          SAN JOSE, CA 95134
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 99 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 971 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              CITI TALENT LIMITED
2.593    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              UNIT 708 7F TOWER 1 HARBOUR CTR

         State the term remaining

         List the contract number of                                                          KOWLOON, HONGKONG 00852
         any government contract


         State what the contract or        Sales Confirmation Letter
                                                                                              CITIBANK USA NA
2.594    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              701 E 60TH NORTH

         State the term remaining          85 month(s)

         List the contract number of                                                          SIOUX FALLS, SD 57105
         any government contract


         State what the contract or        Sales Confirmation Letter
                                                                                              CITIBANK USA NA
2.595    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              701 E 60TH NORTH

         State the term remaining          85 month(s)

         List the contract number of                                                          SIOUX FALLS, SD 57105
         any government contract


         State what the contract or        Services Agreement
                                                                                              CITIBANK USA, N.A
2.596    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              50 NORTHWEST POINT BLVD

         State the term remaining          85 month(s)

         List the contract number of                                                          ELK GROVE VILLAGE, IL 60007
         any government contract


         State what the contract or        Services Agreement
                                                                                              CITIBANK, N.A.
2.597    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              50 NORTHWEST POINT BLVD

         State the term remaining          85 month(s)

         List the contract number of                                                          ELK GROVE VILALGE, IL 60007
         any government contract


         State what the contract or        Purchase Order
                                                                                              CITIZEN WATCH COMPANY OF AMERICA
2.598    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1000 WEST 190TH STREET

         State the term remaining

         List the contract number of                                                          TORRANCE, CA 90502
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 100 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 972 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              CITY CHOICE LIMITED
2.599    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Lease
                                                                                              CJ SEGERSTROM & SONS / HENRY SEGERSTROM FAMILY
2.600    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              3315 FAIRVIEW ROAD

         State the term remaining          111 month(s)

         List the contract number of                                                          COSTA MESA, CA 92626
         any government contract


         State what the contract or        Lease-26734
                                                                                              CJD NORTHPARK LLC
2.601    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              750 TOWNE CENTER BLVD

         State the term remaining          109 month(s)

         List the contract number of                                                          SANFORD, FL 32771
         any government contract


         State what the contract or        Purchase Order
                                                                                              CKK HOME DECOR LIMITED PARTNERSHIP
2.602    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5050 QUORUM DR STE 420

         State the term remaining

         List the contract number of                                                          DALLAS, TX 75254
         any government contract


         State what the contract or        Lease-26185
                                                                                              CLARKSVILLE PEDDLERS MALL, LLC
2.603    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              PO BOX 437137

         State the term remaining          14 month(s)

         List the contract number of                                                          LOUISVILLE, KY 40299
         any government contract


         State what the contract or        Purchase Order
                                                                                              CLASSIC SALES INC D2S-ALL
2.604    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2846 UALENA STREET UNIT C

         State the term remaining

         List the contract number of                                                          HONOLULU, HI 96819
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 101 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 973 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              CLAY GIGLOTTO DBA ROUTE 3 AUTOMOTIVE
2.605    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5843 KASKASKIN RD

         State the term remaining          46 month(s)

         List the contract number of                                                          WATERLOO, IL 62298
         any government contract


         State what the contract or        Purchase Order
                                                                                              CLEVA HONG KONG LTD
2.606    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Purchase Order
                                                                                              CLEVA NORTH AMERICA INC
2.607    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 890638

         State the term remaining

         List the contract number of                                                          CHARLOTTE, NC 28289
         any government contract


         State what the contract or        Supply Agreement
                                                                                              CLEVA NORTH AMERICA, INC.
2.608    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              601 REGENT PARK CT

         State the term remaining          23 month(s)

         List the contract number of                                                          GREENVILLE, SC 29607
         any government contract


         State what the contract or        Supply Agreement
                                                                                              CLEVA NORTH AMERICA, INC.
2.609    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              601 REGENT PARK CT

         State the term remaining          12 month(s)

         List the contract number of                                                          GREENVILLE, SC 29607
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          CLM MIDWEST
2.610    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              2655 ERIE ST
                                           Buyer

         State the term remaining          3 month(s)

         List the contract number of                                                          RIVER GROVE, IL 60171
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 102 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 974 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              CLOUTIER'S POWER & SPORTS
2.611    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1144 ALFRED ROAD

         State the term remaining          32 month(s)

         List the contract number of                                                          ARUNDEL, ME 04046
         any government contract


         State what the contract or        Purchase Order
                                                                                              CLOVER CORP
2.612    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              233 SPRING STREET

         State the term remaining

         List the contract number of                                                          NEW, 03025
         any government contract


         State what the contract or        Services Agreement
                                                                                              CLOVIS LAWN AND POWER EQUIPMENT, LLC
2.613    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3600 MELBRY DR

         State the term remaining          43 month(s)

         List the contract number of                                                          CLOUIS, NM 88101
         any government contract


         State what the contract or        Services Agreement
                                                                                              CLW DELIVERY, INC
2.614    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              119 BOONE RIDGE DR 402

         State the term remaining          24 month(s)

         List the contract number of                                                          JOHNSON CITY, TN 37615
         any government contract


         State what the contract or        Services Agreement
                                                                                              CLW DELIVERY, INC
2.615    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              119 BOONE RIDGE DR 402

         State the term remaining          39 month(s)

         List the contract number of                                                          JOHNSON CITY, TN 37615
         any government contract


         State what the contract or        Services Agreement
                                                                                              CLW DELIVERY, INC
2.616    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              119 BOONE RIDGE DR 402

         State the term remaining          15 month(s)

         List the contract number of                                                          JOHNSON CITY, TN 37615
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 103 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 975 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              CLW DELIVERY, INC
2.617    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              119 BOONE RIDGE DR 402

         State the term remaining          39 month(s)

         List the contract number of                                                          JOHNSON CITY, TN 37615
         any government contract


         State what the contract or        Services Agreement
                                                                                              CLW DELIVERY, INC
2.618    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              119 BOONE RIDGE DR 402

         State the term remaining          15 month(s)

         List the contract number of                                                          JOHNSON CITY, TN 37615
         any government contract


         State what the contract or        Services Agreement
                                                                                              CLW DELIVERY, INC
2.619    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              119 BOONE RIDGE DR 402

         State the term remaining          40 month(s)

         List the contract number of                                                          JOHNSON CITY, TN 37615
         any government contract


         State what the contract or        Services Agreement
                                                                                              CLW DELIVERY, INC
2.620    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              119 BOONE RIDGE DR 402

         State the term remaining          16 month(s)

         List the contract number of                                                          JOHNSON CITY, TN 37615
         any government contract


         State what the contract or        Services Agreement
                                                                                              CLW DELIVERY, INC
2.621    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              119 BOONE RIDGE DR 402

         State the term remaining          16 month(s)

         List the contract number of                                                          JOHNSON CITY, TN 37615
         any government contract


         State what the contract or        Services Agreement
                                                                                              CMC MECHANICAL LLC
2.622    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5800 WOODCLIFF RD

         State the term remaining          5 month(s)                                         UNIT 102

         List the contract number of                                                          BOWIE, MD 20720
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 104 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 976 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Service Agreement
                                                                                              CMC MECHANICAL, LLC
2.623    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5800 WOODCLIFF ROAD

         State the term remaining          5 month(s)                                         UNIT 102

         List the contract number of                                                          BOWIE, MD 20720
         any government contract


         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   CMC MECHANICAL, LLC
2.624    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5800 WOODCLIFF RD

         State the term remaining          5 month(s)                                         UNIT 102

         List the contract number of                                                          BOWIE, MD 20720
         any government contract


         State what the contract or        Services Agreement
                                                                                              CMC POWER WASHING
2.625    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1310A BROADWAY ST

         State the term remaining          4 month(s)

         List the contract number of                                                          MT VERMONT, IL 62864
         any government contract


         State what the contract or        Services Agreement
                                                                                              CMC POWERWASTING
2.626    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1310A BROADWAY ST

         State the term remaining          4 month(s)

         List the contract number of                                                          MT VERMONT, IL 62864
         any government contract


         State what the contract or        Purchase Order
                                                                                              CMI GENERAL CONTRACTORS, INC.
2.627    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              30069 BUSINESS CENTER DR SUITE 101

         State the term remaining          6 month(s)

         List the contract number of                                                          CHARLOTTE HALL, MD 20622
         any government contract


         State what the contract or        Purchase Order
                                                                                              CMI GENERAL CONTRACTORS, INC.
2.628    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              30069 BUSINESS CENTER DR SUITE 101

         State the term remaining          6 month(s)

         List the contract number of                                                          CHARLOTTE HALL, MD 20622
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 105 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 977 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease-26720
                                                                                              CMM, LLC
2.629    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              PO BOX 9839

         State the term remaining          101 month(s)

         List the contract number of                                                          FOUNTAIN VALLEY, CA 92728
         any government contract


         State what the contract or        LICENSE AGREEMENT LT PARKING
                                                                                              CND SONS INFRASTRUCTURE, INC
2.630    lease is for and the nature
         of the debtor's interest          LICENSOR
                                                                                              8000 MARLBORO PIKE

         State the term remaining          12 month(s)                                        STE B

         List the contract number of                                                          FORESTVILLE, MD 20747
         any government contract


         State what the contract or        Purchase Order
                                                                                              COAST TO COAST COMPUTER PRODUCTS-703215
2.631    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4277 VALLEY FAIR STREET

         State the term remaining

         List the contract number of                                                          SIMI VALLEY, CA 93063
         any government contract


         State what the contract or        SALES ORDER
                                                                                              COBBLESTONE MULTIFAMILY PARTNERS, LLC
2.632    lease is for and the nature
         of the debtor's interest          seller
                                                                                              101 ST GEORGE BLVD

         State the term remaining

         List the contract number of                                                          SAVANNAH, GA 31419
         any government contract


         State what the contract or        Services Agreement
                                                                                              CODA RESOURCES, LTD.
2.633    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              960 ALABAMA AVE

         State the term remaining          15 month(s)

         List the contract number of                                                          BROOKLYN, NY 11207
         any government contract


         State what the contract or        Services Agreement
                                                                                              CODE RED
2.634    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              29170 NETWORK PLACE

         State the term remaining          14 month(s)

         List the contract number of                                                          CHICAGO, IL 60673
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 106 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 978 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              COEFFICIENT MECHANICAL SYSTEMS LLC
2.635    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2706 YANDELL

         State the term remaining          4 month(s)

         List the contract number of                                                          EL PASO, TX 79903
         any government contract


         State what the contract or        Service Agreement
                                                                                              COEFFICIENT MECHANICAL SYSTEMS, LLC
2.636    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2706 E YANDELL

         State the term remaining          5 month(s)

         List the contract number of                                                          EL PASO, TX 79903
         any government contract


         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   COEFFICIENT MECHANICAL SYSTEMS, LLC
2.637    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2706 YANDELL

         State the term remaining          5 month(s)

         List the contract number of                                                          EL PASO, TX 79903
         any government contract


         State what the contract or        LICENSE AGREEMENT
                                                                                              COFFEE & TEA BY LEA, INC
2.638    lease is for and the nature
         of the debtor's interest          LICENSOR
                                                                                              2730 W 43RD ST

         State the term remaining          13 month(s)

         List the contract number of                                                          MINNEAPOLIS, MN 55410
         any government contract


         State what the contract or        Consent to Merger
                                                                                              COLE VISION CORPORATION
2.639    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4000 LUXOTTICA PLACE

         State the term remaining          31 month(s)

         List the contract number of                                                          MASON, OH 45040
         any government contract


         State what the contract or        Purchase Order
                                                                                              COLECCIONES DE SANTA HK LTD
2.640    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 107 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 979 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              COLEMAN LAWN EQUIPMENT INC
2.641    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5511 STATE RT 150

         State the term remaining          37 month(s)

         List the contract number of                                                          STEELEVILLE, IL 62288
         any government contract


         State what the contract or        Broker Tenant Rep Agreement
                                                                                              COLLIERS INTERNATIONAL CA
2.642    lease is for and the nature
         of the debtor's interest          Principal
                                                                                              450 WEST SANTA CLARA STREETÂ

         State the term remaining          1 month(s)

         List the contract number of                                                          SAN JOSE, CA 95113
         any government contract


         State what the contract or        Retail Tenant Representation
                                           Agreement                                          COLLIERS INTERNATIONAL CA, INC.
2.643    lease is for and the nature
         of the debtor's interest
                                                                                              101 SECOND STREET 11THÂ FLOOR
                                           Principal

         State the term remaining          4 month(s)

         List the contract number of                                                          SAN FRANCISCO, CA 94111
         any government contract


         State what the contract or        Purchase Order
                                                                                              COLLINS CO LTD
2.644    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              11 CALABRIA LANE

         State the term remaining

         List the contract number of                                                          FOOTHILL,
         any government contract


         State what the contract or        Services Agreement
                                                                                              COLLINS TRACTOR AND EQUIPMENT INC
2.645    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              650 E LOOP 304

         State the term remaining          38 month(s)

         List the contract number of                                                          CROCKETT, TX 75835
         any government contract


         State what the contract or        Sub-Contract Agreement
                                                                                              COLMAR CONTRACTING
2.646    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              1030 WESTSIDE DR

         State the term remaining          7 month(s)

         List the contract number of                                                          GREENBORO, NC 27405
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 108 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 980 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sub-Contract Agreement
                                                                                              COLMAR CONTRACTING
2.647    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              1030 WESTSIDE DR

         State the term remaining          7 month(s)

         List the contract number of                                                          GREENBORO, NC 27405
         any government contract


         State what the contract or        Lease
                                                                                              COLONIAL COMMERCIAL REAL ESTATE, LLC
2.648    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: GL HARRIS PRESIDENT

         State the term remaining          216 month(s)                                       3228 COLLINSWORTH STREET

         List the contract number of                                                          FORT WORTH, TX 76107
         any government contract


         State what the contract or        Purchase Order
                                                                                              COLONY INC-1103181087
2.649    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 95169

         State the term remaining

         List the contract number of                                                          PALATINE, IL 60095
         any government contract


         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   COLORADO STRUCTURES, INC. (C S I)
2.650    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              540 ELKTON DR

         State the term remaining          7 month(s)                                         STE 202

         List the contract number of                                                          COLORADO SPRINGS, CO 80907
         any government contract


         State what the contract or        Purchase Order
                                                                                              COLORON JEWELRY INC
2.651    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7242 VALJEAN AVENUE

         State the term remaining

         List the contract number of                                                          VAN NUYS, CA 91406
         any government contract


         State what the contract or        Purchase Order
                                                                                              COLORON JEWELRY INC SBT
2.652    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7242 VALJEAN AVENUE

         State the term remaining

         List the contract number of                                                          VAN NUYS, CA 91406
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 109 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 981 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              COLUMBIA HH ASSOCIATES, LLC - DBA PHM PURCHASING
2.653    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              8320 BENSON DRIVE

         State the term remaining

         List the contract number of                                                          COLUMBIA, MD 21045
         any government contract


         State what the contract or        Quote Form (Signed)
                                                                                              COLUMBIA PACIFIC LEASING & INCOME PROPERTIES LLC
2.654    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              2300 E 3RD LOOP SUITE 100

         State the term remaining          2 month(s)

         List the contract number of                                                          VANCOUVER, WA 98661
         any government contract


         State what the contract or        Quote Form (Signed)
                                                                                              COLUMBIA PACIFIC LEASING & INCOME PROPERTIES LLC
2.655    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              2300 E 3RD LOOP SUITE 100

         State the term remaining          2 month(s)

         List the contract number of                                                          VANCOUVER, WA 98661
         any government contract


         State what the contract or        Purchase Order
                                                                                              COMBINE INTERNATIONAL
2.656    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              354 INDUSCO COURT

         State the term remaining

         List the contract number of                                                          TROY, MI 48083
         any government contract


         State what the contract or        Purchase Order
                                                                                              COMBINE INTERNATIONAL SBT
2.657    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              354 INDUSCO COURT

         State the term remaining

         List the contract number of                                                          TROY, MI 48083
         any government contract


         State what the contract or        Purchase Order
                                                                                              COMERCIALIZADORA DE CALZADO
2.658    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 110 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 982 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              COMFORT REVOLUTION HOLDINGS LLC
2.659    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              187 ROUTE 36 STE 205

         State the term remaining

         List the contract number of                                                          WEST LONG BRANCH, NJ 07764
         any government contract


         State what the contract or        Services Agreement
                                                                                              COMFORT SYSTEMS USA
2.660    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7401 FIRST PLACE

         State the term remaining          6 month(s)

         List the contract number of                                                          OAKWOOD VILLAGE, OH 44146
         any government contract


         State what the contract or        Lease
                                                                                              COMM 2006-C8 SHAW AVE CLOVIS LLC C/O WOODMONT COMPANY
2.661    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: FREDERICK J MENO

         State the term remaining          12 month(s)                                        2100 WEST 7TH STREET

         List the contract number of                                                          FORT WORTH, TX 76107
         any government contract


         State what the contract or        Service Agreement
                                                                                              COMMAND LINE SYSTEMS
2.662    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4105 HICKORY HILL ROAD SUITE 101

         State the term remaining          23 month(s)

         List the contract number of                                                          MEMPHIS, TN 38115
         any government contract


         State what the contract or        Services Agreement
                                                                                              COMMERCIAL ASSET PRESERVATION, LLC
2.663    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              220 E MORRIS AVE

         State the term remaining          6 month(s)                                         STE 400

         List the contract number of                                                          SALT LAKE CITY, UT 84115
         any government contract


         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   COMMERCIAL FLOOR RESOURCES LLC
2.664    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              153 WILL ALLEN RD

         State the term remaining          5 month(s)

         List the contract number of                                                          CALHOUN, GA 30701
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 111 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 983 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              COMMERCIAL KITCHEN EXHAUST CLEANING INC
2.665    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2465 ST JOHNS BLUFF

         State the term remaining          17 month(s)

         List the contract number of                                                          JACKSONVILLE, FL 32246
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          COMMERCIAL PLUMBING INC
2.666    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              467 S ARLET ST
                                           Buyer

         State the term remaining          2 month(s)

         List the contract number of                                                          INGLEWOOD, CA 90301
         any government contract


         State what the contract or        Service Agreement
                                                                                              COMMERCIAL ROOFING AND WATERPROOFING
2.667    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              94-260 PUPUOLE STREET

         State the term remaining          11 month(s)

         List the contract number of                                                          WAIPAHU, HI 96797
         any government contract


         State what the contract or        Services Agreement
                                                                                              COMMERCIAL ROOFING AND WATERPROOFING HAWAII, INC
2.668    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              94-260 PUPUOLE ST

         State the term remaining          5 month(s)

         List the contract number of                                                          WAIPAHU, HI 96797
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          COMMERCIAL ROOFING WATERPROOFING HAWAII, INC
2.669    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              94-260 PUPUOLE ST
                                           Buyer

         State the term remaining          1 month(s)

         List the contract number of                                                          WAIPAHU, HI 96797
         any government contract


         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   COMMERCIAL SHELVING INC
2.670    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2835 UALENA ST

         State the term remaining          6 month(s)

         List the contract number of                                                          HONOLULU, HI 96819
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 112 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 984 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              COMMERCIAL SHELVING INC
2.671    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2835 UALENA ST

         State the term remaining          6 month(s)

         List the contract number of                                                          HONOLULU, HI 96819
         any government contract


         State what the contract or        Service Agreement
                                                                                              COMMERCIAL SHELVING INC.
2.672    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2835 UALENA ST

         State the term remaining          6 month(s)

         List the contract number of                                                          HONOLULU, HI 96819
         any government contract


         State what the contract or        Purchase Order
                                                                                              COMMONWEALTH OF VA
2.673    lease is for and the nature
         of the debtor's interest          seller
                                                                                              1111 EAST BROAD STREET

         State the term remaining

         List the contract number of                                                          RICHMOND, VA 23219
         any government contract


         State what the contract or        Service Agreement
                                                                                              COMMUNICATION DIRECT
2.674    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              735 HUNTER DRIVE UNIT F

         State the term remaining          2 month(s)

         List the contract number of
         any government contract


         State what the contract or        Service Agreement
                                                                                              COMM-WORKS LLC
2.675    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1405 XENIUM LANE NORTH

         State the term remaining          77 month(s)                                        SUITE 120

         List the contract number of                                                          MINNEAPOLIS, MN 55441
         any government contract


         State what the contract or        Services Agreement
                                                                                              COMPASS ELECTRIC SOLUTIONS
2.676    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              820 F AVE 104

         State the term remaining          3 month(s)

         List the contract number of                                                          PLANO, TX 75074
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 113 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 985 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Service Agreement
                                                                                              COMPASS ELECTRICAL SOLUTIONS
2.677    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              820 F AVENUE

         State the term remaining          3 month(s)                                         SUITE 104

         List the contract number of                                                          PLANO, TX 75074
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          COMPASS ELECTRICAL SOLUTIONS
2.678    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              820 F AVE
                                           Buyer

         State the term remaining          3 month(s)                                         104

         List the contract number of                                                          PLANO, TX 75074
         any government contract


         State what the contract or        Service Agreement
                                                                                              COMPULAN CENTER INC-627828346
2.679    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              12000 FORD RD 110

         State the term remaining          1 month(s)

         List the contract number of                                                          DALLAS, TX 75234
         any government contract


         State what the contract or        Purchase Order
                                                                                              CONAIR CORPORATION -PERSONAL CARE
2.680    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 932059

         State the term remaining

         List the contract number of                                                          ATLANTA, GA 31193
         any government contract


         State what the contract or        Sales Order
                                                                                              CONCORDE CONSTRUCTION
2.681    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              8809 LENOX POINTE DR

         State the term remaining                                                             SUITE B

         List the contract number of                                                          CHARLOTTE, NC 28273
         any government contract


         State what the contract or        Sales Order
                                                                                              CONCORDE CONSTRUCTION
2.682    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              8809 LENOX POINTE DR

         State the term remaining          7 month(s)                                         SUITE B

         List the contract number of                                                          CHARLOTTE, NC 28273
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 114 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 986 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              CONCORDE CONSTRUCTION COMPANY
2.683    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              8809 LENOX POINTE DR STE B

         State the term remaining          7 month(s)

         List the contract number of                                                          CHARLOTTE, NC 28273
         any government contract


         State what the contract or        Purchase Order
                                                                                              CONCORDE CONSTRUCTION COMPANY
2.684    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              8809 LENOX POINTE DR STE B

         State the term remaining          7 month(s)

         List the contract number of                                                          CHARLOTTE, NC 28273
         any government contract


         State what the contract or        Purchase Order
                                                                                              CONNOR SPORT COURT INTERNATIONAL-89937247
2.685    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5445 W HAROLD GATTY DRIVE

         State the term remaining

         List the contract number of                                                          SALT LAKE CITY, UT 84116
         any government contract


         State what the contract or        Management Agreement
                                                                                              CONOPCO REALTY AND DEVELOPMENT, INC.
2.686    lease is for and the nature
         of the debtor's interest          Owner
                                                                                              5407 TRILLIUM BOULEVARD

         State the term remaining          38 month(s)                                        SUITE 250

         List the contract number of                                                          HOFFMAN ESTATES, IL 60192
         any government contract


         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   CONSERVICE METERING SOLUTIONS INC
2.687    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              750 S GATEWAY DR

         State the term remaining          5 month(s)

         List the contract number of                                                          RIVER HTS, UT 84321
         any government contract


         State what the contract or        Services Agreement
                                                                                              CONSOLIDATED FIRE PROTECTION
2.688    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              153 TECHNOLOGY DR 200

         State the term remaining          27 month(s)

         List the contract number of                                                          IRVINE, CA 92618
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 115 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 987 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              CONSUMER ELECTRONICS DISTRIBUTORS
2.689    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3085 COMMERCIAL AVENUE

         State the term remaining

         List the contract number of                                                          NORTHBROOK, IL 60062
         any government contract


         State what the contract or        Services Agreement
                                                                                              CONTAINER SYSTEMS INC-421347
2.690    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              DEPT 20 5020 P O BOX 5988

         State the term remaining          32 month(s)

         List the contract number of                                                          CAROL STREAM, IL 60197
         any government contract


         State what the contract or        Purchase Order
                                                                                              CONTINENTAL TIRE THE AMERICAS LLC
2.691    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1830 MACMILLAN PARK DRIVE

         State the term remaining

         List the contract number of                                                          FORT MILL,
         any government contract


         State what the contract or        Purchase Order
                                                                                              COOKWARE COMPANY USA LLC THE
2.692    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              660 WHITE PLAINS RD SUITE 550

         State the term remaining

         List the contract number of                                                          TARRYTOWN, NY 10591
         any government contract


         State what the contract or        Purchase Order
                                                                                              COOPER ELECTRIC SUPPLY CO-2569168
2.693    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 415925

         State the term remaining

         List the contract number of                                                          BOSTON, MA 02241
         any government contract


         State what the contract or        Purchase Order
                                                                                              COOPER TOOLS
2.694    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 536431

         State the term remaining

         List the contract number of                                                          ATLANTA,
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 116 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 988 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              CORAL REEF ASIA PACIFIC LTD
2.695    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              QUEENS RD CENTRAL

         State the term remaining                                                             27F EDINBUR

         List the contract number of
         any government contract


         State what the contract or        Lease
                                                                                              CORAL WAY ASSOCIATES LTD.
2.696    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              2913 NE 157TH STREET

         State the term remaining          135 month(s)

         List the contract number of                                                          VANCOUVER, WA 98686
         any government contract


         State what the contract or        Purchase Order
                                                                                              CORE DISTRIBUTION INC
2.697    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              212 THIRD AVENUE NO STE 515

         State the term remaining

         List the contract number of                                                          MINNEAPOLIS, MN 55401
         any government contract


         State what the contract or        Services Agreement
                                                                                              CORPORATE MECHANICAL
2.698    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5114 HILSBORO AVE

         State the term remaining          1 month(s)

         List the contract number of                                                          NEW HOPE, MN 55428
         any government contract


         State what the contract or        License Agreement
                                                                                              CORPTAX, INC.
2.699    lease is for and the nature
         of the debtor's interest          Licensee
                                                                                              21550 OXNARD STREET

         State the term remaining          3 month(s)                                         SUITE 700

         List the contract number of                                                          WOODLAND HILLS, CA 91367
         any government contract


         State what the contract or        Purchase Order
                                                                                              CORTZ APPARELS LTD
2.700    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 117 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 989 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              COSCO INC
2.701    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              MAILCODE 47901 P O BOX 1300

         State the term remaining

         List the contract number of                                                          HONOLULU, HI 96807
         any government contract


         State what the contract or        Purchase Order
                                                                                              COSMO LIGHTING INC
2.702    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              385 SOUTH LEMON AVE E277

         State the term remaining

         List the contract number of                                                          WALNUT, CA 91789
         any government contract


         State what the contract or        Purchase Order
                                                                                              COTY US LLC
2.703    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              GENERAL POST OFF P O BOX 5500

         State the term remaining

         List the contract number of                                                          NEW YORK, NY 10087
         any government contract


         State what the contract or        Services Agreement
                                                                                              COUNTRYSIDE PROPERTY MAINTENANCE LLC
2.704    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1159 E OVERDRIVE CIRCLE

         State the term remaining

         List the contract number of                                                          HERNANDO, FL 34442
         any government contract


         State what the contract or        Services Agreement
                                                                                              COUNTRYWIDE PIPE RESTORATION
2.705    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4614 VZ COUNTRY ROAD 2301

         State the term remaining          5 month(s)

         List the contract number of                                                          CANTON, TX 75103
         any government contract


         State what the contract or        Service Agreement
                                                                                              COUNTRYWIDE PIPE RESTORATION
2.706    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4614 VZ COUNTRY ROAD 2301

         State the term remaining          5 month(s)

         List the contract number of                                                          CANTON, TX 75103
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 118 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 990 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   COUNTRYWIDE PIPE RESTORATION
2.707    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4614 VZ COUNTRY RD 2301

         State the term remaining          5 month(s)

         List the contract number of                                                          CANTON, TX 75103
         any government contract


         State what the contract or        Services Agreement
                                                                                              COUNTY LINE HARDWARE
2.708    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              707 BENNETS MILL RD

         State the term remaining          37 month(s)

         List the contract number of                                                          JACKSON, NJ 08527
         any government contract


         State what the contract or        Purchase Order
                                                                                              CRAIG ELECTRONICS INC
2.709    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1160 NW 163RD DRIVE

         State the term remaining

         List the contract number of                                                          MIAMI, FL 33169
         any government contract


         State what the contract or        Services Agreement
                                                                                              CRAIGS POWER EQUIPMENT LLC
2.710    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              301 WAHSATCH AVE

         State the term remaining          18 month(s)

         List the contract number of                                                          COLORADO SPRINGS, CO 80903
         any government contract


         State what the contract or        Purchase Order
                                                                                              CREATIONS JEWELLERY MFG PVT LTD
2.711    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Services Agreement
                                                                                              CREATIVE CASTER INC-131653474
2.712    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              65 KELLY STREET

         State the term remaining          32 month(s)

         List the contract number of                                                          ELK GROVE VILLAGE, IL 60007
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 119 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 991 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Service Agreement
                                                                                              CREATIVE CONSTRUCTION & FACILITIES CORPORATION
2.713    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7726 N 1ST ST 350

         State the term remaining          9 month(s)

         List the contract number of                                                          FRESNO, CA 93720
         any government contract


         State what the contract or        Services Agreement
                                                                                              CREATIVE CONSTRUCTION & FACILITY CORP
2.714    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7726 NORTH FIRST ST

         State the term remaining          8 month(s)                                         SUITE 350

         List the contract number of                                                          FRESNO, CA 93720
         any government contract


         State what the contract or        Purchase Order
                                                                                              CREATIVE SALES CO
2.715    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 2958

         State the term remaining

         List the contract number of                                                          COLUMBIA,
         any government contract


         State what the contract or        Services Agreement
                                                                                              CRESCENT ACE HARDWARE
2.716    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              135 LAPP ROAD

         State the term remaining          32 month(s)

         List the contract number of                                                          CLIFTON PARK, NY 12065
         any government contract


         State what the contract or        Service Agreement
                                                                                              CROSS COUNTRY HOME SERVICES, INC.
2.717    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              1625 NW 136 AVE STE 200

         State the term remaining          3 month(s)

         List the contract number of                                                          FT LAUDERDALE, FL 33323
         any government contract


         State what the contract or        Services Agreement
                                                                                              CROSSCOM NATIONAL LLC-878442
2.718    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1001 ASBURY DRIVE

         State the term remaining          2 month(s)

         List the contract number of                                                          BUFFALO GROVE, IL 60089
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 120 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 992 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              CROSSMARK GRAPHICS-187261847
2.719    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              16100 WEST OVERLAND DRIVE

         State the term remaining

         List the contract number of                                                          NEW BERLIN, WI 53151
         any government contract


         State what the contract or        Lease
                                                                                              CROSSROADS MALL LLC
2.720    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              10855 WEST DODGE ROAD

         State the term remaining          417 month(s)                                       SUITE 270

         List the contract number of                                                          OMAHA, NE 68154-2666
         any government contract


         State what the contract or        Services Agreement
                                                                                              CROWN EQUIPMENT CORPORATION-151273083
2.721    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 641173

         State the term remaining          9 month(s)

         List the contract number of                                                          CINCINNATI, OH 45264
         any government contract


         State what the contract or        Service Agreement
                                                                                              CS GROUP INC
2.722    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2889 SOUTH SHOSHONE ST

         State the term remaining          15 month(s)

         List the contract number of                                                          ENGLEWOOD, CO 80110
         any government contract


         State what the contract or        Services Agreement
                                                                                              CS PACKAGING INC-703683
2.723    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              155 INTERNATIONALE BLVD

         State the term remaining          22 month(s)

         List the contract number of                                                          GLENDALE HEIGHTS, IL 60139
         any government contract


         State what the contract or        Sales Order
                                                                                              CT WILSON
2.724    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              150 GOLDEN DR

         State the term remaining          4 month(s)

         List the contract number of                                                          DURHAM, NC 27705
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 121 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 993 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Sales Order
                                                                                              CT WILSON
2.725    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              150 GOLDEN DR

         State the term remaining          4 month(s)

         List the contract number of                                                          DURHAM, NC 27705
         any government contract


         State what the contract or        Purchase Order
                                                                                              CUDLIE ACCESSORIES LLC
2.726    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              250 CARTER DR

         State the term remaining

         List the contract number of                                                          EDISON, NJ 08817
         any government contract


         State what the contract or        Purchase Order
                                                                                              CUISINART EMP
2.727    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Services Agreement
                                                                                              CURTIS-TOLEDO, INC.
2.728    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1905 KIENLEN AVENUE

         State the term remaining          15 month(s)

         List the contract number of                                                          ST LOUIS, MO 63133
         any government contract


         State what the contract or        Services Agreement
                                                                                              CUSTOMER MINDED ASSOCIATES INC-202833
2.729    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 1289

         State the term remaining          32 month(s)

         List the contract number of                                                          LUTZ, FL 33548
         any government contract


         State what the contract or        Services Agreement
                                                                                              CUTLER'S INC
2.730    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              271 NORTH STATE

         State the term remaining          18 month(s)

         List the contract number of                                                          OREM, UT 84057
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 122 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 994 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              CUTTER POWER SALES
2.731    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3710 PROGRESS ST NE

         State the term remaining          39 month(s)

         List the contract number of                                                          CANTON, OH 44705
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          CUTTERS PLUMBING LLC
2.732    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              908 SW 27TH ST
                                           Buyer

         State the term remaining          3 month(s)

         List the contract number of                                                          OKLAHOMA CITY, OK 73109
         any government contract


         State what the contract or        Lease
                                                                                              CVM HOLDINGS II, LLC
2.733    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

         State the term remaining          2 month(s)                                         2840 PLAZA PLACE SUITE 100

         List the contract number of                                                          RALEIGH, NC 27612
         any government contract


         State what the contract or        Lease
                                                                                              CYPRESS EQUITIES
2.734    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: BURBANK ASSET MANAGEMENT

         State the term remaining          313 month(s)                                       8333 DOUGLAS AVENUE SUITE 975

         List the contract number of                                                          DALLAS, TX 75225
         any government contract


         State what the contract or        Lease
                                                                                              CYPRESS EQUITIES
2.735    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: GENERAL COUNSEL

         State the term remaining          30 month(s)                                        8343 DOUGLAS AVENUE SUITE 200

         List the contract number of                                                          DALLAS, TX 75225
         any government contract


         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   D & M STRIPING
2.736    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              50 LOUIS ST

         State the term remaining          7 month(s)

         List the contract number of                                                          MANCHESTER, NH 03102
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 123 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 995 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              D&R INDUSTRIAL SAW
2.737    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              148 ROME ST

         State the term remaining          37 month(s)

         List the contract number of                                                          NEWARK, NJ 07105
         any government contract


         State what the contract or        Services Agreement
                                                                                              D&S SMALL ENGINE & EQUIPMENT REPAIR LLC
2.738    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              992 OLEAN RD

         State the term remaining          32 month(s)

         List the contract number of                                                          EAST AURORA, NY
         any government contract


         State what the contract or        Supply Agreement
                                                                                              DAEWOO ELECTRONICS CO., LTD.
2.739    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              300 FRANK WBURR BLVD

         State the term remaining          33 month(s)

         List the contract number of                                                          TEANECK, NJ 07666
         any government contract


         State what the contract or        Services Agreement
                                                                                              DAMON WHITT SR / WHITT & SONS, LLC
2.740    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1640 2ND ST

         State the term remaining          19 month(s)

         List the contract number of                                                          HENDERSON, KY 42420
         any government contract


         State what the contract or        Service Agreement
                                                                                              DAMPFSCHIFFFAHRTS-GESELLSCHAFT APS & CO KG
2.741    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1300 EAST WOODFIELD ROAD

         State the term remaining          6 month(s)                                         SUITE 200

         List the contract number of                                                          SCHAUMBURG, IL 60173
         any government contract


         State what the contract or        Services Agreement
                                                                                              DANBY PRODUCTS
2.742    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 669

         State the term remaining          40 month(s)

         List the contract number of                                                          FINDLAY, OH 45840
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 124 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 996 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              DANE TECHNOLOGIES INC-26070
2.743    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7105 NORTHLAND TERRACE

         State the term remaining

         List the contract number of                                                          BROOKLYN PARK, MN 55428
         any government contract


         State what the contract or        Purchase Order
                                                                                              DANECRAFT INC
2.744    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              DEPT 1043

         State the term remaining

         List the contract number of                                                          HARTFORD, CT 06151
         any government contract


         State what the contract or        Services Agreement
                                                                                              DANIEL PAUL CHAIRS LLC-471029
2.745    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2052 S ECONOMY ROAD

         State the term remaining          32 month(s)

         List the contract number of                                                          MORRISTOWN, TN 37813
         any government contract


         State what the contract or        Purchase Order
                                                                                              DANIS BUILDERS LLC
2.746    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              10748 DEERWOOD PARK BLVD SOUTH SUITE 175

         State the term remaining          6 month(s)

         List the contract number of                                                          JACKSON, FL 32256
         any government contract


         State what the contract or        Purchase Order
                                                                                              DANIS BUILDERS LLC
2.747    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              10748 DEERWOOD PARK BLVD SOUTH SUITE 175

         State the term remaining          6 month(s)

         List the contract number of                                                          JACKSON, FL 32256
         any government contract


         State what the contract or        Services Agreement
                                                                                              DANNYS SMALL ENGINE REPAIR
2.748    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              17046 HWY 22

         State the term remaining          28 month(s)

         List the contract number of                                                          DARDANELLE, AR 72834
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 125 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 997 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              DANNYS SMALL ENGINE REPAIR
2.749    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              17046 HWY 22

         State the term remaining          28 month(s)

         List the contract number of                                                          DARDANELLE, AR 72834
         any government contract


         State what the contract or        Services Agreement
                                                                                              DANSVILLE TOWN & COUNTRY AGWAY
2.750    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5 MAPLE ST

         State the term remaining          39 month(s)

         List the contract number of                                                          DANSVILLE, NY 14437
         any government contract


         State what the contract or        Purchase Order
                                                                                              DAP PRODUCTS INC
2.751    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 931021

         State the term remaining

         List the contract number of                                                          CLEVELAND, OH 44193
         any government contract


         State what the contract or        Trap Grease Hualing Service
                                           Agreement - Child Care                             DARLING INGREDIENTS INC.
2.752    lease is for and the nature
         of the debtor's interest
                                                                                              3000 W WIRETON RD
                                           Buyer

         State the term remaining          5 month(s)

         List the contract number of                                                          BLUE ISLAND, IL 60406
         any government contract


         State what the contract or        Trap Grease Hualing Service
                                           Agreement - Trap ID #2 - Patio Deli                DARLING INGREDIENTS INC.
2.753    lease is for and the nature
         of the debtor's interest
                                                                                              3000 W WIRETON RD
                                           Buyer

         State the term remaining          5 month(s)

         List the contract number of                                                          BLUE ISLAND, IL 60406
         any government contract


         State what the contract or        Trap Grease Hualing Service
                                           Agreement - Trap ID #1                             DARLING INGREDIENTS INC.
2.754    lease is for and the nature
         of the debtor's interest
                                                                                              3000 W WIRETON RD
                                           Buyer

         State the term remaining          5 month(s)

         List the contract number of                                                          BLUE ISLAND, IL 60406
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 126 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 998 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              DATASPAN HOLDINGS INC-47867668
2.755    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 845507

         State the term remaining

         List the contract number of                                                          DALLAS, TX 75284
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          DAVCO MECHNICAL SERVICES INC
2.756    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              PO BOX 3469
                                           Buyer

         State the term remaining          2 month(s)

         List the contract number of                                                          SPRINGFIELD, MO 65808-3469
         any government contract


         State what the contract or        Services Agreement
                                                                                              DAVES SMALL ENGINE REPAIR LLC
2.757    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              10215 E STATE ROAD 8

         State the term remaining          39 month(s)

         List the contract number of                                                          KNOX, IN 46534
         any government contract


         State what the contract or        Lease Agreement
                                                                                              DAVID D. CARLTON O.D. OPTOMETRIC CORPORATION
2.758    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              410 S GLENDORA AVE

         State the term remaining          32 month(s)                                        SUITE 110

         List the contract number of                                                          GLENDORA, CA 91741
         any government contract


         State what the contract or        Services Agreement
                                                                                              DAVID E. BRATTON DBA SEARS STORE #3707
2.759    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              717 W PARK AVE

         State the term remaining          44 month(s)

         List the contract number of                                                          GREENWOOD, MS 38930
         any government contract


         State what the contract or        Lease Agreement
                                                                                              DAVID G. KEMP, DDS, PC("ASSIGNOR");FELICIADURAN DDS, PA(ASSIGNEE).
2.760    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              1375 NW 94TH WAY

         State the term remaining          23 month(s)

         List the contract number of                                                          OAKLAND, CA 94619
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 127 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 999 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease
                                                                                              DAVID HUANG
2.761    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              2505 BATH RD

         State the term remaining          34 month(s)

         List the contract number of                                                          ELGIN, IL 60124
         any government contract


         State what the contract or        Lease-62707
                                                                                              DAVID'S BRIDAL INC
2.762    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              1001 WASHINGTON STREET

         State the term remaining          2 month(s)

         List the contract number of                                                          CONSHOHOCKEN, PA 19428
         any government contract


         State what the contract or        Services Agreement
                                                                                              DAVIDS SMALL ENGINE REPAIR
2.763    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              213 S MAIN ST

         State the term remaining          39 month(s)

         List the contract number of                                                          TONKAWA, OK 74653
         any government contract


         State what the contract or        Services Agreement
                                                                                              DAVIS SERVICES
2.764    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              10858 LEM TURNER RD

         State the term remaining          31 month(s)

         List the contract number of                                                          JACKSONVILLE, FL 32218
         any government contract


         State what the contract or        Supply Agreement
                                                                                              DAYTON APPLIANCE PARTS
2.765    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              122 SEARS ST

         State the term remaining

         List the contract number of                                                          DAYTON, OH 45402
         any government contract


         State what the contract or        Purchase Order
                                                                                              DC SAFETY SALES CO INC
2.766    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              40 COMMERCE DR

         State the term remaining

         List the contract number of                                                          HAUPPAUGE, NY 11788
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 128 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1000 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              DCT SPECIAL PROJECTS INC
2.767    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1332 WEST MCNAB ROAD

         State the term remaining

         List the contract number of                                                          MCNAB INDUSTRIAL PLAZA,
         any government contract


         State what the contract or        Services Agreement
                                                                                              DDP ROOFING SERVICES INC
2.768    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              20 CONCHESTER ROAD

         State the term remaining          1 month(s)

         List the contract number of                                                          GLEN MILLS, PA 19342
         any government contract


         State what the contract or        Lease-1278
                                                                                              DEL AMO MILLS LP
2.769    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              1300 WILSON BLVD SUITE 400

         State the term remaining          368 month(s)

         List the contract number of                                                          ARLINGTON, VA 22209
         any government contract


         State what the contract or        Lease Agreement
                                                                                              DELL FINANCIAL SERVICES - US
2.770    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              ONE DELL WAY

         State the term remaining          3 month(s)                                         RR2 SP1

         List the contract number of                                                          ROUND ROCK, TX 78682
         any government contract


         State what the contract or        Purchase Order
                                                                                              DELL RECEIVABLES L P-922898
2.771    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 643561

         State the term remaining

         List the contract number of                                                          PITTSBURGH, PA 15264
         any government contract


         State what the contract or        Purchase Order
                                                                                              DELTA ENTERPRISE CORP
2.772    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              114 WEST 26TH STREET

         State the term remaining

         List the contract number of                                                          NEW YORK, NY 10001
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 129 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1001 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          DELTA FIRE SYSTEMS,INC
2.773    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              1507 S PIONEER RD
                                           Buyer

         State the term remaining          3 month(s)

         List the contract number of                                                          SALT LAKE CITY, UT 84104
         any government contract


         State what the contract or        Services Agreement
                                                                                              DEMATIC CORP
2.774    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              507 PLYMOUTH AVE NE

         State the term remaining          15 month(s)

         List the contract number of                                                          GRAND RAPIDS, MI 49505
         any government contract


         State what the contract or        Lease
                                                                                              DEMETRIOS L KOZONIS
2.775    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              4849 N MILWAUKEE AVENUE SUITE 302

         State the term remaining          7 month(s)

         List the contract number of                                                          CHICAGO, IL 60603
         any government contract


         State what the contract or        License Agreement
                                                                                              DENTALCARE PARTNERS, INC.
2.776    lease is for and the nature
         of the debtor's interest          Licensor
                                                                                              5875 LANDERBROOK DRIVE

         State the term remaining          21 month(s)                                        SUITE 250

         List the contract number of                                                          MAYFIELD HEIGHTS, OH 44 124
         any government contract


         State what the contract or        Purchase Order
                                                                                              DEPORTES SALVADOR COLOM INC
2.777    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 11977

         State the term remaining

         List the contract number of                                                          SAN JUAN, PR 00922
         any government contract


         State what the contract or        Purchase Order
                                                                                              DERMABLEND INC (PR)
2.778    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 91247

         State the term remaining

         List the contract number of                                                          CHICAGO,
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 130 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1002 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Construction Subcontract
                                                                                              DESCOR BUILDERS
2.779    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              3164 GOLD CAMP DR SUITE 250

         State the term remaining          3 month(s)

         List the contract number of                                                          RANCHO CORDOVA, CA 95670
         any government contract


         State what the contract or        Purchase Order
                                                                                              DESIGN INTERNATIONAL GROUP INC
2.780    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              713 W DUARTE ROAD UNIT G 888

         State the term remaining

         List the contract number of                                                          ARCADIA, CA 91007
         any government contract


         State what the contract or        Purchase Order
                                                                                              DESIGN TEES HAWAII INC
2.781    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              500 ALA KAWA ST STE 108

         State the term remaining

         List the contract number of                                                          HONOLULU, HI 96817
         any government contract


         State what the contract or        Purchase Order
                                                                                              DETERGENT 2.0 LLC
2.782    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              594 JERSEY AVE

         State the term remaining

         List the contract number of                                                          NEW,
         any government contract


         State what the contract or        Purchase Order
                                                                                              DEVER CONSTRUCTION
2.783    lease is for and the nature
         of the debtor's interest          seller
                                                                                              PO BOX 9811

         State the term remaining

         List the contract number of                                                          PANAMA CITY, FL 32417
         any government contract


         State what the contract or        Services Agreement
                                                                                              DEVORE LIGHTING
2.784    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5211 VENICE BLVD

         State the term remaining          15 month(s)

         List the contract number of                                                          LOS ANGELES, CA 99019-4129
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 131 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1003 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              DFS SERVICES FORMERLY NOVUS SERVICES, INC.
2.785    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2500 LAKE COOK ROAD

         State the term remaining

         List the contract number of                                                          RIVERWOODS, IL 60015
         any government contract


         State what the contract or        Services Agreement
                                                                                              DFS SERVICES FORMERLY NOVUS SERVICES, INC.
2.786    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2500 LAKE COOK ROAD

         State the term remaining

         List the contract number of                                                          RIVERWOODS, IL 60015
         any government contract


         State what the contract or        Services Agreement
                                                                                              DFS SERVICES FORMERLY NOVUS SERVICES, INC.
2.787    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2500 LAKE COOK ROAD

         State the term remaining

         List the contract number of                                                          RIVERWOODS, IL 60015
         any government contract


         State what the contract or        Services Agreement
                                                                                              DFS SERVICES LLC
2.788    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2500 LAKE COOK ROAD

         State the term remaining

         List the contract number of                                                          RIVERWOODS, IL 60015
         any government contract


         State what the contract or        Services Agreement
                                                                                              DGS RETAIL
2.789    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1201 KIRK ST

         State the term remaining          32 month(s)

         List the contract number of                                                          ELK GROVE VILLAGE, IL 60007
         any government contract


         State what the contract or        Services Agreement
                                                                                              DH LAWN & GARDEN EQUIPMENT
2.790    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1408 N KANSAS AVENUE

         State the term remaining          32 month(s)

         List the contract number of                                                          TOPEKA, KS 66608
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 132 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1004 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              DIAKON LOGISTICS
2.791    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7673 COPPERMINE DR

         State the term remaining          13 month(s)

         List the contract number of                                                          MANASSAS, VA 20109
         any government contract


         State what the contract or        SUPPLY AGREEMENT
                                                                                              DIAKON LOGISTICS
2.792    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7673 COPPERMINE DR

         State the term remaining          13 month(s)

         List the contract number of                                                          MANASSAS, VA 20109
         any government contract


         State what the contract or        Services Agreement
                                                                                              DIAMOND OUTDOOR PRODUCTS INC
2.793    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              535 BUNCE ROAD

         State the term remaining          30 month(s)

         List the contract number of                                                          FAYETTEVILLE, NC 28314
         any government contract


         State what the contract or        Lease
                                                                                              DILLARD'S INC.
2.794    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              1600 CANTRELL ROAD

         State the term remaining          21 month(s)

         List the contract number of                                                          LITTLE ROCK, AR 72201
         any government contract


         State what the contract or        Lease
                                                                                              DILLARD'S INC.
2.795    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              1600 CANTRELL ROAD

         State the term remaining          21 month(s)

         List the contract number of                                                          LITTLE ROCK, AR 72201
         any government contract


         State what the contract or        Services Agreement
                                                                                              DINERO COMPRESSORS & EQUIPMENT
2.796    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              623 N FRON ST

         State the term remaining          19 month(s)

         List the contract number of                                                          MATHIS, TX 78368
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 133 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1005 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or
                                                                                              DIRECT ENERGY BUSINESS LLC
2.797    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              12 E GREENWAY PLAZA

         State the term remaining          1 month(s)                                         SUITE 250

         List the contract number of                                                          HOUSTON, TX 77046
         any government contract


         State what the contract or        Services Agreement
                                                                                              DIRECT SUPPLY INC
2.798    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 8249

         State the term remaining          34 month(s)

         List the contract number of                                                          BARTLETT, IL 60103
         any government contract


         State what the contract or        Services Agreement
                                                                                              DISCOUNT TOOLS PLUS LLC
2.799    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              84 E UNIVERISITY DRIVE

         State the term remaining          21 month(s)

         List the contract number of                                                          MESA, AZ 85201
         any government contract


         State what the contract or        Services Agreement
                                                                                              DISH NETWORK
2.800    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              9601 SOUTH MERIDIAN BLVD

         State the term remaining          46 month(s)

         List the contract number of                                                          ENGLEWOOD, CO 80112
         any government contract


         State what the contract or        Purchase Order
                                                                                              DISPLAY SPECIALISTS-373639
2.801    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4101 N ROCKWELL ST

         State the term remaining

         List the contract number of                                                          CHICAGO, IL 60618
         any government contract


         State what the contract or        Purchase Order
                                                                                              DISSTON COMPANY
2.802    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              DRAWER 1851

         State the term remaining

         List the contract number of                                                          TROY, MI 48007
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 134 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1006 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              DISTRIBUIDORA FLEXI SA DE CV
2.803    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              BLVD FRANCISCO VILLA 201-1

         State the term remaining

         List the contract number of                                                          LEON, MEXICO 37510
         any government contract


         State what the contract or        Services Agreement
                                                                                              DIVERSIFIED MAINTENANCE SYSTEMS, LLC
2.804    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5110 SUNFOREST DR SUITE 250Â

         State the term remaining          5 month(s)

         List the contract number of                                                          TAMPA, FL 33634
         any government contract


         State what the contract or        Services Agreement
                                                                                              DIVISION 1 GROUND MAINTENANCE
2.805    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              8031 LEXINGTON WAY

         State the term remaining          12 month(s)

         List the contract number of                                                          NORTH RIDGEVILLE, OH 44039-3657
         any government contract


         State what the contract or        Services Agreement
                                                                                              DJB FARM MACHINARY REPAIR INC
2.806    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              665 GOODRICH HILL ROAD

         State the term remaining          34 month(s)

         List the contract number of                                                          LOCKE, NY 13092
         any government contract


         State what the contract or        Services Agreement
                                                                                              DKC SERVICE LLC
2.807    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 1960

         State the term remaining          29 month(s)

         List the contract number of                                                          HARRISON, AR 72601
         any government contract


         State what the contract or        Lease
                                                                                              DLM PROPERTIES LLC
2.808    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              22 ABBOTT STREET

         State the term remaining          5 month(s)

         List the contract number of                                                          HUDSON, NH 03051
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 135 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1007 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Consulting Services Agreement
                                           MASTER AGREEMENT                                   DLZ MICHIGAN, INC
2.809    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1425 KEYSTONE AVE

         State the term remaining          6 month(s)

         List the contract number of                                                          LANSING, MI 48911
         any government contract


         State what the contract or        Consulting Services Agreement
                                           MASTER AGREEMENT                                   DLZ NATIONAL, INC
2.810    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              6121 HUNTLEY RD

         State the term remaining          6 month(s)

         List the contract number of                                                          COLUMBUS, OH 43229
         any government contract


         State what the contract or        Purchase Order
                                                                                              DML MARKETING (DC & JIT)
2.811    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              7711 HAYVENHURST AVENUE

         State the term remaining

         List the contract number of                                                          VAN NUYS, CA 91406
         any government contract


         State what the contract or        Services Agreement
                                                                                              DO IT CORPORATION-72339518
2.812    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 592

         State the term remaining          14 month(s)

         List the contract number of                                                          SOUTH HAVEN, MI 49090
         any government contract


         State what the contract or        Purchase Order
                                                                                              DOCKERS FOOTWEAR
2.813    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3011 RELIABLE PARKWAY

         State the term remaining

         List the contract number of                                                          CHICAGO, IL 60686
         any government contract


         State what the contract or        Purchase Order
                                                                                              DOLCE VITA FOOTWEAR INC
2.814    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 194

         State the term remaining

         List the contract number of                                                          SPOKANE , WA 99210
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 136 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1008 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease
                                                                                              DOLPHIN FONTANA LP
2.815    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              18818 TELLER AVENUE SUITE 200

         State the term remaining          3 month(s)

         List the contract number of                                                          IRVINE, CA 92612
         any government contract


         State what the contract or        Lease Agreement
                                                                                              DOMENIC COLABELLA, O.D.
2.816    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              922 E COLORADO ST

         State the term remaining          2 month(s)

         List the contract number of                                                          GRENDALE, CA 912015
         any government contract


         State what the contract or        Services Agreement
                                                                                              DOMINION MECHANICAL CONTRACTORS INC
2.817    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5265 PORT ROYAL RD

         State the term remaining          7 month(s)                                         SUITE 100

         List the contract number of                                                          SPRINGFIELD, VA 22151
         any government contract


         State what the contract or        Services Agreement
                                                                                              DOMINION MECHANICAL CONTRACTORS, INC
2.818    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5265 PORT ROYAL RD

         State the term remaining          7 month(s)                                         STE 100

         List the contract number of                                                          SPRINGFIELD, VA 22151
         any government contract


         State what the contract or        Service Agreement
                                                                                              DOMINION MECHANICAL CONTRACTORS, INC.
2.819    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5265 PORT ROYAL ROAD

         State the term remaining          7 month(s)                                         SUITE 100

         List the contract number of                                                          SPRINGFIELD, VA 22151
         any government contract


         State what the contract or        SUBCONTRACT
                                                                                              DOMINIUM DEVELPEMEN&ACQUISITION-FUSION
2.820    lease is for and the nature
         of the debtor's interest          seller
                                                                                              2905 NORTHEWEST BLVD

         State the term remaining                                                             STE 150

         List the contract number of                                                          PLYMOUTH, MN 55441
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 137 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1009 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease
                                                                                              DON KINDER
2.821    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              CO TOIBB ENTERPRISES

         State the term remaining          34 month(s)                                        6355 TOPANGA CANYON BLVD SUITE 335

         List the contract number of                                                          WOODLAND HILLS, CA 91367
         any government contract


         State what the contract or        Services Agreement
                                                                                              DONALYN INC
2.822    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1690 EAST 23RD AVENUE NORTH

         State the term remaining          29 month(s)

         List the contract number of                                                          FREMONT, 68025
         any government contract


         State what the contract or        Services Agreement
                                                                                              DONALYN INC
2.823    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1690 E 23RD

         State the term remaining          29 month(s)

         List the contract number of                                                          FREMONT, NE 68025
         any government contract


         State what the contract or        Services Agreement
                                                                                              DONERIGHT LAWNMOWER REPAIR
2.824    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5520 BOSTON HARBOR RD NE

         State the term remaining          19 month(s)

         List the contract number of                                                          OLYMPIA, WA 98506
         any government contract


         State what the contract or        Purchase Order
                                                                                              DONGBU DAEWOO ELECTR AMERICA INC
2.825    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Supply Agreement (includes Affiliates)
                                                                                              DONGBU DAEWOO ELECTRONICS CORP.
2.826    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              27TH FLOOR DONGBU FINANCIAL CENTER

         State the term remaining          33 month(s)                                        432 TEHERAN-RO

         List the contract number of                                                          GANGNAM-GU, SEOUL 6194
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 138 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1010 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              DONGGUAN CITY STRONG EXCITATION
2.827    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Purchase Order
                                                                                              DONGGUAN HAOYUN SHOES LIMITED
2.828    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          DOOR AUTOMATION INC
2.829    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              PO BOX 128
                                           Buyer

         State the term remaining          3 month(s)

         List the contract number of                                                          WOODBINE, MD 21797-0128
         any government contract


         State what the contract or        Service Agreement
                                                                                              DOORS INC.
2.830    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 310

         State the term remaining          1 month(s)

         List the contract number of                                                          MCDONALD, PA 15057
         any government contract


         State what the contract or        Purchase Order
                                                                                              DORCY INTERNATIONAL INC
2.831    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 632709

         State the term remaining

         List the contract number of                                                          CINCINNATI,
         any government contract


         State what the contract or        Purchase Order
                                                                                              DORCY INTERNATIONAL INC EMP
2.832    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 632709

         State the term remaining

         List the contract number of                                                          CINCINNATI, OH 45363
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 139 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1011 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              DOREL CHINA AMERICA INC
2.833    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2525 STATE ST

         State the term remaining

         List the contract number of                                                          COLUMBUS, IN 47201-7443
         any government contract


         State what the contract or        Purchase Order
                                                                                              DOREL JUVENILE GROUP INC
2.834    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2154 PAYSPHERE CIRCLE

         State the term remaining

         List the contract number of                                                          CHICAGO , IL 60674
         any government contract


         State what the contract or        Purchase Order
                                                                                              DOREL JUVENILLE GROUP INC
2.835    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2154 PAYSPHERE CIRCLE

         State the term remaining

         List the contract number of                                                          CHICAGO , IL 60674
         any government contract


         State what the contract or        Purchase Order
                                                                                              DORMAN PRODUCTS INC
2.836    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 8500 S-4595

         State the term remaining

         List the contract number of                                                          PHILADELPHIA, PA 19178
         any government contract


         State what the contract or        Services Agreement
                                                                                              DOUBLE P DELIVERY LLP
2.837    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1912 25TH STREET SW

         State the term remaining          15 month(s)

         List the contract number of                                                          MINOT, ND 58701
         any government contract


         State what the contract or        Lease
                                                                                              DOUGLAS C. STOCK/GENERAL PARTNER
2.838    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              3100 TIHEN CIRCLE

         State the term remaining          16 month(s)

         List the contract number of                                                          LINCOLN, NE 68502
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 140 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1012 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Service Agreement
                                                                                              DOVER GREASE TRAPS INC
2.839    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              16585 13 MILE RD

         State the term remaining          3 month(s)

         List the contract number of                                                          FRASER, MI 48026
         any government contract


         State what the contract or        Services Agreement
                                                                                              DOWNEY SAWHOUSE LLC
2.840    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              U009 FM 2494

         State the term remaining          37 month(s)

         List the contract number of                                                          ATHENS, TX 75751
         any government contract


         State what the contract or        Purchase Order
                                                                                              DPI INC
2.841    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO 774156 4156 SOLUTIONS CTR

         State the term remaining

         List the contract number of                                                          CHICAGO, IL 60677
         any government contract


         State what the contract or
                                                                                              DPL ENERGY
2.842    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1065 WOODMAN DR

         State the term remaining          17 month(s)

         List the contract number of                                                          DAYTON, OH 45432
         any government contract


         State what the contract or        SALES ORDER
                                                                                              DPR CONSTRUCTION
2.843    lease is for and the nature
         of the debtor's interest          seller
                                                                                              5500 COX RD

         State the term remaining                                                             STE M

         List the contract number of                                                          GLEN ALLEN, VA 23060
         any government contract


         State what the contract or        SALES ORDER
                                                                                              DPR CONSTRUCTION, A GENERAL PARTNERSHIP
2.844    lease is for and the nature
         of the debtor's interest          seller
                                                                                              2941 FAIRVIEW PARK DR

         State the term remaining

         List the contract number of                                                          FALLS CHURCH, VA 22042
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 141 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1013 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              DR LOU'S / L.F.G SMALL ENGINE REPAIR
2.845    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2345 STATE RTE 7

         State the term remaining          40 month(s)

         List the contract number of                                                          COBLESKILL, NY 12043
         any government contract


         State what the contract or        Purchase Order
                                                                                              DR MARTENS AIRWAIR USA LLC EMP
2.846    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              10 NW 10TH AVENUE

         State the term remaining

         List the contract number of                                                          PORTLAND,
         any government contract


         State what the contract or        Purchase Order
                                                                                              DRAGON EYES HK LTD
2.847    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract


         State what the contract or        Material Purchase Order
                                                                                              DUKE INC, GENERAL CONTRACTORS
2.848    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              13740 MIDWAY ROAD 804

         State the term remaining          5 month(s)

         List the contract number of                                                          DALLAS, TX 75244
         any government contract


         State what the contract or        Lease
                                                                                              DUKE REALTY LIMITED PARTNERSHIP
2.849    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              ATTN: VP ASSET MANAGEMENT & CUSTOMER SERVICE

         State the term remaining          36 month(s)                                        2400 N COMMERCE PARKWAY SUITE 405

         List the contract number of                                                          WESTON, FL 33326
         any government contract


         State what the contract or        Services Agreement
                                                                                              DUNBAR ARMORED INC
2.850    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              50 SCHILLING ROAD

         State the term remaining          6 month(s)

         List the contract number of                                                          HUNT VALLEY, MD 21031
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 142 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1014 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Retail Tenant Representation
                                           Agreement                                          DUNBAR COMMERCIAL
2.851    lease is for and the nature
         of the debtor's interest
                                                                                              120 S GREEN VALLEY PKWY 274
                                           Principal

         State the term remaining          3 month(s)

         List the contract number of                                                          HENDERSON, NV 89012
         any government contract


         State what the contract or        Services Agreement
                                                                                              DUNBAR SECURITY PRODUCTS INC-1000807230
2.852    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              8525 KELSO DRIVE SUITE L

         State the term remaining          15 month(s)

         List the contract number of                                                          BALTIMORE, MD 21221
         any government contract


         State what the contract or        Purchase Order
                                                                                              DURAN MAIN LLC
2.853    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              7803 GLENROY ROAD

         State the term remaining                                                             SUITE 200

         List the contract number of                                                          BLOOMINGTON, MN 55439
         any government contract


         State what the contract or        SUPPLY AGREEMENT
                                                                                              DURO BAG MFG CO
2.854    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 49252

         State the term remaining          9 month(s)

         List the contract number of                                                          SAN JOSE, CA 95161
         any government contract


         State what the contract or        Subcontract agreement
                                                                                              DUROTECH
2.855    lease is for and the nature
         of the debtor's interest          seller
                                                                                              11931 WICKCHESTER LN

         State the term remaining                                                             STE 205

         List the contract number of                                                          HOUSTON, TX 77043
         any government contract


         State what the contract or        Services Agreement
                                                                                              DURST TRUCKING & WAREHOUSING
2.856    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3223 POPLAS ST

         State the term remaining          44 month(s)

         List the contract number of                                                          ERIC, PA 16528
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 143 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1015 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease
                                                                                              DXD INVESTMENTS, LLC
2.857    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              12705 ROBIN LANE

         State the term remaining          62 month(s)

         List the contract number of                                                          BROOKFIELD, WI 53005
         any government contract


         State what the contract or        Services Agreement
                                                                                              E & M CHAINSAW SALES & SERVICES INC
2.858    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5 EAST 4TH AVE

         State the term remaining          39 month(s)

         List the contract number of                                                          EVERETT, PA 15537
         any government contract


         State what the contract or        Purchase Order
                                                                                              E MISHAN & SONS INC
2.859    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              230 FIFTH AVE SUITE 800

         State the term remaining

         List the contract number of                                                          NEW YORK, NY 10001
         any government contract


         State what the contract or        Services Agreement
                                                                                              E V MECHANICAL CONTRACTORS INC
2.860    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1353 AVE LUIS VIGOREAUX

         State the term remaining          2 month(s)                                         PMB 372

         List the contract number of                                                          GUAYNABO, PR 00966
         any government contract


         State what the contract or        Services Agreement
                                                                                              E V MECHANICAL CONTRACTORS INC
2.861    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1353 AVE LUIS VIGOREAUX

         State the term remaining          2 month(s)                                         PMB 372

         List the contract number of                                                          GUAYNABO, PR 00966
         any government contract


         State what the contract or        Services Agreement
                                                                                              E V MECHANICAL CONTRACTORS INC
2.862    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1353 AVE LUIS VIGOREAUX

         State the term remaining          2 month(s)                                         PMB 372

         List the contract number of                                                          GUAYNABO, PR 00966
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 144 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1016 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              E V MECHANICAL CONTRACTORS INC
2.863    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1353 AVE LUIS VIGOREAUX

         State the term remaining          2 month(s)                                         PMB 372

         List the contract number of                                                          GUAYNABO, PR 00966
         any government contract


         State what the contract or        Services Agreement
                                                                                              E V MECHANICAL CONTRACTORS INC
2.864    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1353 AVE LUIS VIGOREAUX

         State the term remaining          2 month(s)                                         PMB 372

         List the contract number of                                                          GUAYNABO, PR 00966
         any government contract


         State what the contract or        Services Agreement
                                                                                              E V MECHANICAL CONTRACTORS INC
2.865    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1353 AVE LUIS VIGOREAUX

         State the term remaining          2 month(s)                                         PMB 372

         List the contract number of                                                          GUAYNABO, PR 00966
         any government contract


         State what the contract or        Services Agreement
                                                                                              E V MECHANICAL CONTRACTORS INC
2.866    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1353 AVE LUIS VIGOREAUX

         State the term remaining          2 month(s)                                         PMB 372

         List the contract number of                                                          GUAYNABO, PR 00966
         any government contract


         State what the contract or        Services Agreement
                                                                                              E V MECHANICAL CONTRACTORS INC
2.867    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1353 AVE LUIS VIGOREAUX

         State the term remaining          2 month(s)                                         PMB 372

         List the contract number of                                                          GUAYNABO, PR 00966
         any government contract


         State what the contract or        Services Agreement
                                                                                              E V MECHANICAL CONTRACTORS INC
2.868    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1353 AVE LUIS VIGOREAUX

         State the term remaining          2 month(s)                                         PMB 372

         List the contract number of                                                          GUAYNABO, PR 00966
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 145 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1017 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              E V MECHANICAL CONTRACTORS INC
2.869    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1353 AVE LUIS VIGOREAUX

         State the term remaining          2 month(s)                                         PMB 372

         List the contract number of                                                          GUAYNABO, PR 00966
         any government contract


         State what the contract or        Services Agreement
                                                                                              E.T.'S LAWN MOWER
2.870    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2815 MERAMEC

         State the term remaining          19 month(s)

         List the contract number of                                                          STLOUIS, MO 63118
         any government contract


         State what the contract or        Services Agreement
                                                                                              EAGLE BUILDING COMPANY
2.871    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              6636 CEDAR AVE S SUITE 140

         State the term remaining

         List the contract number of                                                          MINNEAPOLIS, MN 55423
         any government contract


         State what the contract or        Services Agreement
                                                                                              EAGLE NURSERIES INC
2.872    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              225 JERICHO TPKE

         State the term remaining          23 month(s)

         List the contract number of                                                          NEW HYDE PARK, NY 11040
         any government contract


         State what the contract or        Services Agreement
                                                                                              EARLY AUTO PARTS
2.873    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 641

         State the term remaining          42 month(s)

         List the contract number of                                                          BLOKELY, GA 39823
         any government contract


         State what the contract or        Purchase Order
                                                                                              EARTHSTONE INTERNATIONAL LLC
2.874    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 201860

         State the term remaining

         List the contract number of                                                          DALLAS, TX 75320
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 146 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1018 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                           MASTER AGREEMENT                                   EAS ENTERPRISES
2.875    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              941 LOSSON RD

         State the term remaining          6 month(s)

         List the contract number of                                                          CHEEKTOWAGA, NY 14227-2501
         any government contract


         State what the contract or        Services Agreement
                                           INDIVIDUAL STORE SERVICES                          EAS ENTERPRISES
2.876    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              941 LOSSON RD

         State the term remaining          6 month(s)

         List the contract number of                                                          CHEEKTOWAGA, NY 14227-2501
         any government contract


         State what the contract or        Services Agreement
                                                                                              EAST COAST LUMBER & BUILDING SUPPLY COMPANY
2.877    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4 COLONIAL DRIVE

         State the term remaining          33 month(s)

         List the contract number of                                                          EAST HAMPSTEAD, NH 03821
         any government contract


         State what the contract or        Services Agreement
                                                                                              EAST END CYCLE SALES INC
2.878    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2402 3RD AVE

         State the term remaining          30 month(s)

         List the contract number of                                                          HUNTINGTON, WV 25504
         any government contract


         State what the contract or        Purchase Order
                                                                                              EAST PENN MANFUACTURING CO INC
2.879    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              BOX 4191 P O BOX 8500

         State the term remaining

         List the contract number of                                                          PHILADELPHIA, PA 19178
         any government contract


         State what the contract or        Purchase Order
                                                                                              EAST PENN MANUFACTURING CO INC
2.880    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              BOX 4191 P O BOX 8500

         State the term remaining

         List the contract number of                                                          PHILADELPHIA, PA 19178
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 147 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1019 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              EAST PENN MANUFACTURING CO. INC.
2.881    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 147 DEKA ROAD

         State the term remaining          5 month(s)

         List the contract number of                                                          LYON STATION, PA 19536-0147
         any government contract


         State what the contract or        diehard brand supply, sales agent and
                                           servicing agreement for batteries                  EAST PENN MANUFACTURING CO. INC.
2.882    lease is for and the nature
         of the debtor's interest
                                                                                              DEKA RD
                                           Licensor/buyer

         State the term remaining          10 month(s)

         List the contract number of                                                          LYON STATION, PA 19536
         any government contract


         State what the contract or        Purchase Order
                                                                                              EAST POINT HOMES, LCC _ WINDGATE PARK
2.883    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              QC 166 CENTER STREET

         State the term remaining

         List the contract number of                                                          JACKSONVILLE, NC 28546
         any government contract


         State what the contract or        Lease
                                                                                              EAST RIVER GROUP LLC / IZEK SHOMOF
2.884    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              724 S SPRING STREET SUITE 801

         State the term remaining          1099 month(s)

         List the contract number of                                                          LOS ANGELES, CA 90014
         any government contract


         State what the contract or        Purchase Order
                                                                                              EASTMAN EXPORTS GLOBAL CLOTHING PV
2.885    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5591

         State the term remaining                                                             SRI LAKSHMI NAGAR

         List the contract number of                                                          TIRUPUR, TAMILNADU 641 603
         any government contract


         State what the contract or        Lease Agreement
                                                                                              EASTRIDGE OPTOMETRY, INC
2.886    lease is for and the nature
         of the debtor's interest          Lessor
                                                                                              2180 TULLY ROAD

         State the term remaining          29 month(s)

         List the contract number of                                                          SAN JOSE, CA 95122
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 148 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1020 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        equipment LEASE-CA
                                                                                              ECHO MEDIA CORPORATION
2.887    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              900 CIRCLE

         State the term remaining                                                             75 PARKWAY SUITE 1600

         List the contract number of                                                          ATLANTA, GA 30339
         any government contract


         State what the contract or        Services Agreement
                                                                                              ECOBRITE SERVICES
2.888    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              281 S VINEYARD RD 108

         State the term remaining          41 month(s)

         List the contract number of                                                          OREM, UT 84058
         any government contract


         State what the contract or        Purchase Order
                                                                                              ECODYNE
2.889    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 91749

         State the term remaining

         List the contract number of                                                          CHICAGO, IL 60693
         any government contract


         State what the contract or        Services Agreement
                                                                                              ECOLAB INC
2.890    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              370 WABASHA STREET NORTH

         State the term remaining          12 month(s)

         List the contract number of                                                          ST PAUL, MN 55102
         any government contract


         State what the contract or        Services Agreement
                                                                                              ECONOCO CORPORATION-641332
2.891    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              C S 29

         State the term remaining          32 month(s)

         List the contract number of                                                          HICKSVILLE, NY 11802
         any government contract


         State what the contract or        Service Agreement
                                                                                              ECS
2.892    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              12480 ALLEN ROAD

         State the term remaining          9 month(s)

         List the contract number of                                                          TAYLOR, MI 48180
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 149 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1021 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Lease
                                                                                              EDEN PRAIRIE ASSOCIATES, LLC
2.893    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              2800 NIAGARA LANE NORTH

         State the term remaining          41 month(s)

         List the contract number of                                                          PLYMOUTH, MN 55447
         any government contract


         State what the contract or        Services Agreement
                                                                                              EGY'S MOWER SERVICE
2.894    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              545 HALL RD

         State the term remaining          35 month(s)

         List the contract number of                                                          ELYRIA, OH 44035
         any government contract


         State what the contract or        Lease
                                                                                              EHON CORPORATION
2.895    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              110 WEST ROAD SUITE 500

         State the term remaining          64 month(s)

         List the contract number of                                                          TOWSON, MD 21204
         any government contract


         State what the contract or        Purchase Order
                                                                                              ELCO LABORATORIES DIV CHGO AEROSOL
2.896    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1300 E NORTH STREET

         State the term remaining

         List the contract number of                                                          COAL CITY, IL 60416
         any government contract


         State what the contract or        Services Agreement
                                                                                              ELDRED EQUIPMENT SERVICE & SUPPLY
2.897    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              550 STATE ROAD 55

         State the term remaining          38 month(s)

         List the contract number of                                                          ELDRED, NY 12732
         any government contract


         State what the contract or        Services Agreement
                                                                                              ELECTRICAL SOLUTIONS
2.898    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 10948

         State the term remaining          1 month(s)

         List the contract number of                                                          MIDWEST CITY, OK 73140
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 150 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1022 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          ELECTRICAL SOLUTIONS OF OKLAHOMA
2.899    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              PO BOX 10948
                                           Buyer

         State the term remaining          3 month(s)

         List the contract number of                                                          MIDWEST CITY, OK 73140
         any government contract


         State what the contract or        Purchase Order
                                                                                              ELECTROLUX HOME PRODUCTS
2.900    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 7247-6689

         State the term remaining

         List the contract number of                                                          PHILADELPHIA, PA 19170
         any government contract


         State what the contract or        Purchase Order
                                                                                              ELECTROLUX HOME PRODUCTS (SAS)
2.901    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 1687

         State the term remaining

         List the contract number of                                                          ORANGEBURG, SC 29116
         any government contract


         State what the contract or        Purchase Order
                                                                                              ELECTROLUX HOME PRODUCTS 41X
2.902    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 1687

         State the term remaining

         List the contract number of                                                          ORANGEBURG, SC 29116
         any government contract


         State what the contract or        Purchase Order
                                                                                              ELECTROLUX MAJOR APPLIANCES NA
2.903    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 1687

         State the term remaining

         List the contract number of                                                          ORANGEBURG, SC 29116
         any government contract


         State what the contract or        Alliance Agreement
                                                                                              ELECTROLUX MAJOR APPLIANCES NORTH AMERICA
2.904    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              250 BOBBY JONES EXPRESSWAY

         State the term remaining          2 month(s)

         List the contract number of                                                          AUGUSTA, GA 30907
         any government contract




Official Form 206 G                                             Schedule G: Executory Contracts and Unexpired Leases                               Page 151 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1023 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              ELECTROLUX PUERTO RICO
2.905    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 363287

         State the term remaining

         List the contract number of                                                          SAN JUAN, PR 00936
         any government contract


         State what the contract or        Services Agreement
                                                                                              ELEVE INC. DBA SEARS HOMETOWN STORE
2.906    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4300 23RD ST

         State the term remaining          44 month(s)

         List the contract number of                                                          COLUMBUS, NE 68601
         any government contract


         State what the contract or        Services Agreement
                                                                                              ELFORD DEVELOPMENT, LTD.
2.907    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1220 DUBLIN ROAD

         State the term remaining

         List the contract number of                                                          COLUMBUS, OH 43215
         any government contract


         State what the contract or        Supply Agreement.
                                                                                              ELKAY SALES, INC
2.908    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2222 CAMDEN COURT

         State the term remaining          9 month(s)

         List the contract number of                                                          OAK BROOK, IL 60523
         any government contract


         State what the contract or        Service Agreement
                                                                                              ELLIOT'S SEWER AND DRAIN CLEANING SERVICE
2.909    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 27085

         State the term remaining          8 month(s)

         List the contract number of                                                          LAS VEGAS, NV 89126
         any government contract


         State what the contract or        Services Agreement
                                                                                              ELLIOT'S SEWER AND DRAIN CLEANING SERVICE
2.910    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 27085

         State the term remaining          7 month(s)

         List the contract number of                                                          LAS VEGAS, NV 89126
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 152 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1024 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              ELLISON FIRST ASIA LLC/IMP
2.911    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 369

         State the term remaining

         List the contract number of                                                          EASLEY, SC 29641
         any government contract


         State what the contract or        Lease
                                                                                              ELM CREEK REAL ESTATE, LLC
2.912    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              4641 NALL RD

         State the term remaining          55 month(s)

         List the contract number of                                                          DALLAS, TX 75244
         any government contract


         State what the contract or        Lease
                                                                                              ELM CREEK REAL ESTATE, LLC
2.913    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              4641 NALL RD

         State the term remaining          55 month(s)

         List the contract number of                                                          DALLAS, TX 75244
         any government contract


         State what the contract or        Lease
                                                                                              ELM CREEK REAL ESTATE, LLC
2.914    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              4641 NALL RD

         State the term remaining          55 month(s)

         List the contract number of                                                          DALLAS, TX 75244
         any government contract


         State what the contract or        Lease
                                                                                              EMA INVESTMENTS SAN DIEGO, LLC
2.915    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              252 SOUTH BEVERLY DRIVE SUITE C

         State the term remaining          76 month(s)

         List the contract number of                                                          BEVERLY HILLS, CA 90212
         any government contract


         State what the contract or        Purchase Order
                                                                                              EMBARCADERO TECHNOLOGIES INC-713498
2.916    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 45162

         State the term remaining

         List the contract number of                                                          SAN FRANCISCO, CA 94145
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 153 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1025 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Service Agreement
                                                                                              EMC CORPORATION
2.917    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              8770 W BRYN MAWR AVE

         State the term remaining          8 month(s)                                         4TH FLOOR

         List the contract number of                                                          CHICAGO, IL 60631
         any government contract


         State what the contract or        Services Agreement
                                                                                              EMCOR SERVICE ARIZONA INC
2.918    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4125 E MADISON ST

         State the term remaining          7 month(s)

         List the contract number of                                                          PHOENIX, AZ 85034
         any government contract


         State what the contract or        Service Agreement
                                                                                              EMCOR SERVICE ARIZONA, INC.
2.919    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4125 E MADISON STREET

         State the term remaining          8 month(s)

         List the contract number of                                                          PHOENIX, AZ 85034
         any government contract


         State what the contract or        Services Agreement
                                                                                              EMCOR SERVICES
2.920    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4420 LOTTSFORD VISTA RD

         State the term remaining          7 month(s)                                         SUITE 1

         List the contract number of                                                          LANHAM, MD 20706
         any government contract


         State what the contract or        Services Agreement
                                                                                              EMERGENCY MOWER TECHNICIANS LLC
2.921    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              9347 RAVENNA RD

         State the term remaining          36 month(s)

         List the contract number of                                                          TWINSBURG, OH 44087
         any government contract


         State what the contract or        Purchase Order
                                                                                              EMMERSON CONST COACHELLA II
2.922    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              QC 6339 PASEO DEL LAGO

         State the term remaining

         List the contract number of                                                          CARLSBAD, CA 92011
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 154 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1026 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              EMMERSON CONSTRUCTION
2.923    lease is for and the nature
         of the debtor's interest          seller
                                                                                              5993 AVENIDA ENCINAS

         State the term remaining                                                             SUITE 101

         List the contract number of                                                          CALSBAD, CA 92028
         any government contract


         State what the contract or        Purchase Order
                                                                                              EMMERSON CONSTRUCTION, INC
2.924    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              4066 MESSINA DRIVE

         State the term remaining

         List the contract number of                                                          SAN DIEGO, CA 92113
         any government contract


         State what the contract or        Purchase Order
                                                                                              EMMERSON MILL CREEK VILLAGE
2.925    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              5993 AVENIDA ENCINAS

         State the term remaining          4 month(s)                                         SUITE 101

         List the contract number of                                                          CARLSBAD, CA 92008
         any government contract


         State what the contract or        Services Agreement
                                                                                              EMORY ELECTRIC
2.926    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 3315

         State the term remaining          1 month(s)

         List the contract number of                                                          ASHEVILLE, NC 28802
         any government contract


         State what the contract or        Services Agreement
                                                                                              EMORY ELECTRIC
2.927    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 3315

         State the term remaining          1 month(s)

         List the contract number of                                                          ASHEVILLE, NC 28802
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          EMORY ELECTRIC INC
2.928    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              PO BOX 3315
                                           Buyer

         State the term remaining          1 month(s)

         List the contract number of                                                          ASHEVILLE, NC 28802
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 155 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1027 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              EMPIRE ELECTRONIC CORP DOS
2.929    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2029 S BUSINESS PKWY A

         State the term remaining

         List the contract number of                                                          ONTARIO, CA 91761
         any government contract


         State what the contract or        Services Agreement
                                                                                              EMPIRE SAW & LAWN MOWER
2.930    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              32 SANTA FE PO BOX 113

         State the term remaining          18 month(s)

         List the contract number of                                                          EMPIRE, CA 95319
         any government contract


         State what the contract or        Services Agreement
                                                                                              EMPIRE TOOLS
2.931    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              6327 W 34TH ST

         State the term remaining          19 month(s)

         List the contract number of                                                          HOUSTON, TX 77092
         any government contract


         State what the contract or        Purchase Order
                                                                                              ENCO MANUFACTURING CORP
2.932    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              43 BALDORIOTY ST

         State the term remaining

         List the contract number of                                                          CIDRA,
         any government contract


         State what the contract or        Supply Agreement
                                                                                              ENCOMPASS SUPPLY CHAIN SOLUTIONS, INC.
2.933    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              775 TIPTON INDUSTRIAL DR

         State the term remaining

         List the contract number of                                                          LAWRENCEVILLE, GA 30046
         any government contract


         State what the contract or        Services Agreement
                                                                                              ENCYCLE TECHNOLOGIES INC-700669
2.934    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              850 DIAMOND STREET

         State the term remaining          19 month(s)                                        SUITE 105

         List the contract number of                                                          SAN MARCOS, CA 92078
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 156 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1028 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              ENDEAVOR TOOL COMPANY LLC
2.935    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              18 WORCESTER STREET

         State the term remaining

         List the contract number of                                                          WEST,
         any government contract


         State what the contract or        Purchase Order
                                                                                              ENESCO LLC
2.936    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              4225 SOLUTIONS CTR

         State the term remaining

         List the contract number of                                                          CHICAGO,
         any government contract


         State what the contract or        Services Agreement
                                                                                              ENGINE HOUSE INC
2.937    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              145 A ALLEN BLVD

         State the term remaining          38 month(s)

         List the contract number of                                                          FARMINGDALE, NY 11735
         any government contract


         State what the contract or        Services Agreement
                                                                                              ENGINEERED COMFORT SYSTEMS
2.938    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              12480 ALLEN RD

         State the term remaining          9 month(s)

         List the contract number of                                                          TAYLOR, MI 48180
         any government contract


         State what the contract or        Services Agreement
                                                                                              ENTECH SALES & SERVICE
2.939    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3404 GARDEN BROOK DR

         State the term remaining          3 month(s)

         List the contract number of                                                          DALLAS, TX 75234
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          ENTECH SALES & SERVICE
2.940    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              3404 GARDEN BROOK DR
                                           Buyer

         State the term remaining          3 month(s)

         List the contract number of                                                          DALLAS, TX 75234
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 157 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1029 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              ENTERPRISE WAREHOUSING SOLUTIONS-713955
2.941    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 70

         State the term remaining

         List the contract number of                                                          HINSDALE, IL 60522
         any government contract


         State what the contract or        Services Agreement
                                                                                              ENVIRONMENTAL PRODUCTS & SERVICES OF VERMONT, INC.
2.942    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              532 STATE FAIR BLVD

         State the term remaining          26 month(s)

         List the contract number of                                                          SYRACUSE, NY 13204
         any government contract


         State what the contract or        Purchase Order
                                                                                              ENVISIONS LLC SBT
2.943    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              529 FIFTH AVENUE 19TH FLOOR

         State the term remaining

         List the contract number of                                                          NEW YORK, NY 10017
         any government contract


         State what the contract or        Purchase Order
                                                                                              EPIC CONSTRUCTION MANAGEMENT
2.944    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              2100 196TH ST SW

         State the term remaining                                                             SUITE 107

         List the contract number of                                                          LYNNWOOD, WA 98036
         any government contract


         State what the contract or        Purchase Order
                                                                                              EPIC DESIGNERS LTD
2.945    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1400 BROADWAY STE 2309

         State the term remaining

         List the contract number of                                                          NEW YORK, NY 10018
         any government contract


         State what the contract or        Purchase Order
                                                                                              EPOSSIBILITIES USA LIMITED-218505974
2.946    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              THE BLADE ABBEY SQUARE

         State the term remaining

         List the contract number of                                                          READING, BERKSHIRE RG1 3BE
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 158 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1030 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              EPPCO ENTERPRISES INC
2.947    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              544 SOUTH GREEN ROAD

         State the term remaining

         List the contract number of                                                          CLEVELAND, OH 44121
         any government contract


         State what the contract or        Services Agreement
                                                                                              EQUIPARTS
2.948    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              120 PENNSYLVANIA AVE

         State the term remaining          12 month(s)

         List the contract number of                                                          OAKMONT, PA 15139
         any government contract


         State what the contract or        Service Agreement
                                                                                              ERACENT, INC.
2.949    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5 PINE BLUFF ROAD

         State the term remaining          5 month(s)

         List the contract number of                                                          GLEN GARDNER, NJ 08826
         any government contract


         State what the contract or        Purchase Order
                                                                                              ESCALADE INC
2.950    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 663637

         State the term remaining

         List the contract number of                                                          INDIANAPOLIS,
         any government contract


         State what the contract or        Purchase Order
                                                                                              ESCALADE SPORTS
2.951    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              817 MAXWELL AVENUE

         State the term remaining

         List the contract number of                                                          EVANSVILLE, IN 47711
         any government contract


         State what the contract or        Purchase Order
                                                                                              ESCALADE SPORTS DOS
2.952    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 663637

         State the term remaining

         List the contract number of                                                          INDIANAPOLIS , IN 46266
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 159 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1031 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              ESPRIGAS INC-79115238
2.953    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              TMG HOLDINGS INC DBA ESPRIGAS

         State the term remaining          19 month(s)                                        43 WOODSTOCK ST

         List the contract number of                                                          ROSWELL, GA 0None
         any government contract


         State what the contract or        Purchase Order
                                                                                              ESSIAN CO- THE MILLENNIUM
2.954    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              3 OAKS PARKWAY ROUNDSTONE CIR

         State the term remaining

         List the contract number of                                                          FORT MYERS, FL 33917
         any government contract


         State what the contract or        Sales Order Addendum
                                                                                              ESTATE COMPANIES
2.955    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              4949 SW 75TH AVE

         State the term remaining

         List the contract number of                                                          MIAMI, FL 33155
         any government contract


         State what the contract or        SALES ORDER
                                                                                              ESTATE GENERAL CONTRACTORS, LLC
2.956    lease is for and the nature
         of the debtor's interest          seller
                                                                                              4949 SW 75 AVE

         State the term remaining

         List the contract number of                                                          MIAMI, FL 33155
         any government contract


         State what the contract or        Lease
                                                                                              ETHAN CONRAD PROPERTIES
2.957    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              1300 NATIONAL DRIVE

         State the term remaining          64 month(s)                                        SUITE 100

         List the contract number of                                                          SACRAMENTO, CA 95834
         any government contract


         State what the contract or        Purchase Order
                                                                                              ETOYS DIRECT INC
2.958    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1099 18TH ST STE 1800

         State the term remaining

         List the contract number of                                                          DENVER,
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 160 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1032 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              EURO-PRO SALES COMPANY
2.959    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              180 WELLS AVENUE

         State the term remaining

         List the contract number of                                                          NEWTON, MA 02459
         any government contract


         State what the contract or        Services Agreement
                                                                                              EVANS MOTORSPORTS & REPAIR LLC
2.960    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              300 E WILLIAMS AVE

         State the term remaining          28 month(s)

         List the contract number of                                                          FALLON, NV 89406
         any government contract


         State what the contract or        Services Agreement
                                                                                              EVANS MOTORSPORTS & REPAIR LLC
2.961    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              300 E WILLIAMS AVE

         State the term remaining          28 month(s)

         List the contract number of                                                          FALLON, NV
         any government contract


         State what the contract or        Purchase Order
                                                                                              EVENFLO COMPANY INC
2.962    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              P O BOX 73658

         State the term remaining

         List the contract number of                                                          CLEVELAND, OH 44193
         any government contract


         State what the contract or        Purchase Order
                                                                                              EVERGREEN BUILDERS
2.963    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              QC 7420 SW HUNZIKER RD

         State the term remaining                                                             SUITE D

         List the contract number of                                                          TIGARD, OR 97223
         any government contract


         State what the contract or        Service Agreement
                                                                                              EVERGREEN MARINE CORP. (TAIWAN) LTD.
2.964    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              ONE EVERTRUST PLAZA

         State the term remaining          6 month(s)

         List the contract number of                                                          NEW JERSEY CITY, NJ 07309
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 161 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1033 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              EVERLAST SPORTS MFG CORP
2.965    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              DEPT CH 14179

         State the term remaining

         List the contract number of                                                          PALATINE, IL 60055
         any government contract


         State what the contract or        License Agreement
                                                                                              EVERLAST WORLDS BOXING HEADQUARTERS CORP.
2.966    lease is for and the nature
         of the debtor's interest          Licensee
                                                                                              184 MADISON AVENUE SUITE 1701

         State the term remaining          16 month(s)

         List the contract number of                                                          NEW YORK, NY 10016
         any government contract


         State what the contract or        Purchase Order
                                                                                              EVERLAST WORLDWIDE INC
2.967    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1350 BROADWAY STE 2300

         State the term remaining

         List the contract number of                                                          NEW YORK, NY 10018
         any government contract


         State what the contract or        Services Agreement
                                                                                              EVERY GREEN CARE INC
2.968    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 620031

         State the term remaining          3 month(s)

         List the contract number of                                                          ORLANDO, FL 32862
         any government contract


         State what the contract or        Services Agreement
                                           INDIVIDUAL STORE SERVICES                          EVERY GREEN CARE, INC
2.969    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              PO BOX 620031
                                           Buyer

         State the term remaining          2 month(s)

         List the contract number of                                                          ORLANDO, FL 32862
         any government contract


         State what the contract or        Service Agreement (Includes Affiliates)
                                                                                              EVERY GREEN CARE, INC.
2.970    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 620031

         State the term remaining          2 month(s)

         List the contract number of                                                          ORLANDO, FL 32862
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 162 of 554
           18-23537-rdd                Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1034 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Purchase Order
                                                                                              EVOLVE CONSTRUCTION- HAWTHORNE AT SIMPSONVILLE
2.971    lease is for and the nature
         of the debtor's interest          Seller
                                                                                              QC 3068 GRANDVIEW DR

         State the term remaining

         List the contract number of                                                          SIMPSONVILLE, SC 29680
         any government contract


         State what the contract or        Supply Agreement
                                                                                              EXACT REPLACEMENT PARTS, INC.
2.972    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1855 WALLACE AVE

         State the term remaining

         List the contract number of                                                          ST CHARLES, IL 60174
         any government contract


         State what the contract or        Purchase Order
                                                                                              EXIST INC
2.973    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1650 NORTH WEST 23RD AVE

         State the term remaining

         List the contract number of                                                          FT LAUDERDALE, FL 33311
         any government contract


         State what the contract or        Services Agreement
                                                                                              EXTON MOWER SERVICE
2.974    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              5244 GREENSBURG ROAD

         State the term remaining          29 month(s)

         List the contract number of                                                          APOLLO, PA 15613
         any government contract


         State what the contract or        Purchase Order
                                                                                              EZ FLO INTERNATIONAL INC
2.975    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2750 EAST MISSION BLVD

         State the term remaining

         List the contract number of                                                          ONTARIO, CA 91761
         any government contract


         State what the contract or        Services Agreement
                                                                                              EZ MAINTENANCE SERVICES, LLC
2.976    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 210

         State the term remaining          13 month(s)

         List the contract number of                                                          PUTNAM, CT 06260
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 163 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1035 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Service Agreement
                                                                                              EZ MAINTENANCE SERVICES, LLC
2.977    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              PO BOX 210

         State the term remaining          13 month(s)

         List the contract number of                                                          PUTNAM, CT 06260
         any government contract


         State what the contract or        Service Agreement
                                                                                              F & P MECHANICAL
2.978    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3784 WILDWOOD ST

         State the term remaining          8 month(s)

         List the contract number of                                                          YORKTOWN HEIGTHS, NY 10598
         any government contract


         State what the contract or        Services Agreement
                                           FACILITIES SERVICE MASTER                          F&F CONSTRUCTION, INC.
2.979    lease is for and the nature
         of the debtor's interest          AGREEMENT
                                                                                              7377 OLD ALEXANDRIA FERRY RD
                                           Buyer

         State the term remaining          1 month(s)

         List the contract number of                                                          CLINTON, MD 20735
         any government contract


         State what the contract or        Service Agreement
                                                                                              FACILITY PRODUCTS & SERVICES, LLC
2.980    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              330 NEWTON STREET

         State the term remaining          1 month(s)

         List the contract number of                                                          CANFIELD, OH 44406
         any government contract


         State what the contract or        Sales Orders
                                           SALES AGREMEENT                                    FAHS CONSTRUCTION GROUP INC
2.981    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              2224 PIERCE CREEK RD

         State the term remaining

         List the contract number of                                                          BINGHAMPTON, NY 13903
         any government contract


         State what the contract or        Sales Orders
                                           SALES AGREMEENT                                    FAIRMOUNT NW LLC / URBAN DEVELOPMENT PARTNERS
2.982    lease is for and the nature
         of the debtor's interest          SELLER
                                                                                              QC 116 NE 6TH AVE

         State the term remaining                                                             SUITE 400

         List the contract number of                                                          PORTLAND, OR 97232
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 164 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1036 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              FALCONER REPAIR SERVICES
2.983    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              3731 FALCONER-KIMBALL STAND ROAD

         State the term remaining          28 month(s)

         List the contract number of                                                          FALCONER, NY 14733
         any government contract


         State what the contract or        Services Agreement
                                                                                              FALL CREEK AUTO & TRUCK REPAIR
2.984    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2128 W HILLCREST PKY

         State the term remaining          18 month(s)

         List the contract number of                                                          ALTOONA, WI 54720
         any government contract


         State what the contract or        Services Agreement
                                                                                              FALL CREEK INC
2.985    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1029 HWY 62 E

         State the term remaining          40 month(s)                                        STE 100

         List the contract number of                                                          MOUNTAIN HOME, AR 72653
         any government contract


         State what the contract or        Services Agreement
                                                                                              FALMOUTH ACE HARDWARE
2.986    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              352 MAIN ST

         State the term remaining          42 month(s)

         List the contract number of                                                          YARMOUTH, NE 04096
         any government contract


         State what the contract or        Lease Agreement
                                                                                              FAMILY DENTAL CARE ASSOCIATES - J MICHAEL FUCHS
2.987    lease is for and the nature
         of the debtor's interest          Lessee
                                                                                              8805 GOVERNORS HILL DR SUITE 105

         State the term remaining          2 month(s)                                         SUITE 105

         List the contract number of                                                          CINCINNATI, OH 45249
         any government contract


         State what the contract or        Purchase Order
                                                                                              FARIDA SHOES PVT LTD
2.988    lease is for and the nature
         of the debtor's interest          Buyer


         State the term remaining

         List the contract number of
         any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 165 of 554
           18-23537-rdd                Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1037 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         State what the contract or        Services Agreement
                                                                                              FARMHAND SUPPLY LLC
2.989    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              522 S WALNUT ST

         State the term remaining          28 month(s)

         List the contract number of                                                          BERNIE, MO 63822
         any government contract


         State what the contract or        Services Agreement
                                                                                              FASTENAL COMPANY
2.990    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              2001 THEURER BLVD

         State the term remaining          30 month(s)

         List the contract number of                                                          WINONA, MN 55987
         any government contract


         State what the contract or        Services Agreement
                                                                                              FAYETTE POWER EQUIPMENT
2.991    lease is for and the nature
         of the debtor's interest          Buyer
                                                                                              1442 MEADOW DR

         State the term remaining          18 month(s)

         List the contract number of                                                          WAHSINGTON CH, OH 43160
         any government contract


         State what the contract or        License Agreement
                                                                                              FBA HOLDINGS, INC
2.992    lease is for and the nature
         of the debtor's interest          Licensor
                                                                                              SOUTH COAST PLAZA SHOPPING CENTER

         State the term remaining          2 month(s)

         List the contract number of                                                          COSTA MESA, CA 92626
         any government contract


         State what the contract or        License Agreement
                                                                                              FCH ENTERPRISES , INC
2.993    lease is for and the nature
         of the debtor's interest          Licensor
                                                                                              1765 S KING STREET

         State the term remaining          20 month(s)

         List the contract number of                                                          HONOLULU, HI 96826
         any government contract


         State what the contract or        License Agreement
                                                                                              FELICIA DURAN DDS PA
2.994    lease is for and the nature
         of the debtor's interest          Licensor
                                                                                              1375 NW 94TH WAY

         State the term remaining          23 month(s)

         List the contract number of                                                          CORAL SPRINGS, FL 33701
         any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 166 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1038 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              FENG TAI FOOTWEAR CO LTD
2.995     lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          FERNANDO GALLEGOS
2.996     lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              6717 NW 31ST TERR
                                           Buyer

          State the term remaining         2 month(s)

          List the contract number of                                                         BETHANY, OK 73008
          any government contract


          State what the contract or       Purchase Order
                                                                                              FEROZA GARMENTS LTD
2.997     lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              FFR INC-159921
2.998     lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 635696

          State the term remaining

          List the contract number of                                                         CINCINNATI, OH 45263
          any government contract


          State what the contract or       Service Agreement (Includes Affiliates)
                                                                                              FHG COMPANIES DBA ABOUT TIME SNOW
2.999     lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              45 BUCK ROAD

          State the term remaining         12 month(s)

          List the contract number of                                                         HUNTINGDON VALEEY, PA 19006
          any government contract


          State what the contract or       Purchase Order
                                                                                              FIBRE WORLD
2.1,000   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 167 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1039 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              FIBRIX LLC BUFFALO BATT DIV
2.1,001   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 906045

          State the term remaining

          List the contract number of                                                         CHARLOTTE, NC 28290
          any government contract


          State what the contract or       Purchase Order
                                                                                              FIDELITONE INC-1000457288
2.1,002   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 248

          State the term remaining

          List the contract number of                                                         WAUCONDA, IL 60084
          any government contract


          State what the contract or       Service Agreement
                                                                                              FIDELITY NATIONAL WARRANTY COMPANY
2.1,003   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1850 GATEWAY BOULEVARD 400

          State the term remaining         4 month(s)

          List the contract number of                                                         CONCORD, CA 94520
          any government contract


          State what the contract or       Services Agreement
                                                                                              FIELD MANUFACTURING CORP-372326
2.1,004   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1751 TORRANCE BLVD STE N

          State the term remaining         32 month(s)

          List the contract number of                                                         TORRANCE, CA 90501
          any government contract


          State what the contract or       Purchase Order
                                                                                              FILA USA INC
2.1,005   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 8500-4630

          State the term remaining

          List the contract number of                                                         PHILADELPHIA, PA 19178
          any government contract


          State what the contract or       Purchase Order
                                                                                              FINISH LINE TECHNOLOGIES INC EMP
2.1,006   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              50 WIRELESS BLVD

          State the term remaining

          List the contract number of                                                         HAUPPAGE, NY 11788
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 168 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1040 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    FINISH TECH CORP
2.1,007   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              5993 AVENIDA ENCINAS 101

          State the term remaining

          List the contract number of                                                         CARLSBAD, CA 92008
          any government contract


          State what the contract or       Purchase Order
                                                                                              FIREFLY STORE SOLUTIONS-636530
2.1,008   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4500 S HOLDEN RD

          State the term remaining

          List the contract number of                                                         GREENSBORO, NC 27406
          any government contract


          State what the contract or       Service Agreement
                                                                                              FIRST AMERICA HOME BUYERS PROTECTION CORPORATION
2.1,009   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1244 APOLLO WAY

          State the term remaining         6 month(s)

          List the contract number of                                                         SANTA ROSA, CA 95407
          any government contract


          State what the contract or       Lease-1278
                                                                                              FIRST STATES INVESTORS REALTY LLC
2.1,010   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              675 W INDIANTOWN RD SUITE 103

          State the term remaining         8 month(s)

          List the contract number of                                                         JUPITER, FL 33458
          any government contract


          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    FIRST VICTORY DEVELOPMENT & CONSTRUCTION
2.1,011   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              11 PARK PLACE WEST

          State the term remaining

          List the contract number of                                                         BREVARD, NC 28712
          any government contract


          State what the contract or       Services Agreement
                                                                                              FISERV SOLUTIONS, INC. ("FISERV"), OWNER AND OPERATOR OF ACCEL/EXCHA
2.1,012   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              255 FISERV DRIVE

          State the term remaining

          List the contract number of                                                         BROOKFIELD, WI 53045
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 169 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1041 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              FISERV SOLUTIONS, INC. ("FISERV"), OWNER AND OPERATOR OF ACCEL/EXCHA
2.1,013   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              255 FISERV DRIVE

          State the term remaining

          List the contract number of                                                         BROOKFIELD, WI 53045
          any government contract


          State what the contract or       Purchase Order
                                                                                              FISHER-PRICE BRANDS DIV OF MDII
2.1,014   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 198049

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30384
          any government contract


          State what the contract or       Purchase Order
                                                                                              FISHER-PRICE TOYS
2.1,015   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 198049

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30384
          any government contract


          State what the contract or       Purchase Order
                                                                                              FIT FOR LIFE LLC
2.1,016   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              75 REMITTANCE DRIVE DEPT 6154

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60675
          any government contract


          State what the contract or       Services Agreement
                                                                                              FIXTURE HARDWARE CO.
2.1,017   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2800 W LAKE ST

          State the term remaining         32 month(s)

          List the contract number of                                                         MELROSE PARK, IL 60160
          any government contract


          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    FJW CONSTRUCTION, LLC
2.1,018   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              QC 905 W MITCHELL

          State the term remaining

          List the contract number of                                                         ARLINGTON, TX 76013
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 170 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1042 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              FLEXXPERTS-588673
2.1,019   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              167 WORCESTER ST STE 203

          State the term remaining

          List the contract number of                                                         WELLESLEY, MA 02481
          any government contract


          State what the contract or       Services Agreement
                                                                                              FLINT MOTORSPORTS
2.1,020   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3918 EAST ORANGE RD

          State the term remaining         35 month(s)

          List the contract number of                                                         WEST TOPSHAM, VT 05086
          any government contract


          State what the contract or       Lease Agreement
                                                                                              FLIPPO CONSTRUCTION COMPANY INC
2.1,021   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              3820 PENN BELT PLACE

          State the term remaining         26 month(s)

          List the contract number of                                                         CORAL SPRINGS, FL 33701
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          FLOCK FREE BIRD CONTROL SYSTEMS & SERVICES, LLC
2.1,022   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              644 CROSS ST
                                           Buyer

          State the term remaining         1 month(s)                                         UNIT 4

          List the contract number of                                                         LAKEWOOD, NJ 08701
          any government contract


          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    FLOURNOY CONST
2.1,023   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              1 0006 SHELDON ROAD

          State the term remaining

          List the contract number of                                                         TAMPA, FL 33626
          any government contract


          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    FLOURNOY CONSTRUCTION CO
2.1,024   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              PO BOX 6566

          State the term remaining                                                            1100 BROOKSTONE CENTER PKWY

          List the contract number of                                                         COLUMBUS, GA 31904
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 171 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                    Pg 1043 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              FLUKE ELECTRONICS CORP
2.1,025   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7272 COLLECTION CENTER DRIVE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          FM GENERATOR INC
2.1,026   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              35 PEQUIT ST
                                           Buyer

          State the term remaining         1 month(s)

          List the contract number of                                                         CANTON, MA 02021
          any government contract


          State what the contract or       Purchase Order
                                                                                              FMI (EMP JIT)
2.1,027   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              FMI EQUIPMENT SALES & RENTAL, LLC / FIBER MARKETING INTERNATIONAL, IN
2.1,028   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11111 E TRENT AVE

          State the term remaining         19 month(s)

          List the contract number of                                                         SPOKANE VALLEY, WA 99206
          any government contract


          State what the contract or       Purchase Order
                                                                                              FNA S.P.A.
2.1,029   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   FOLSOM SERVICES INC
2.1,030   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              25 E 13TH ST

          State the term remaining         3 month(s)

          List the contract number of                                                         ST CLOUD, FL 34769
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                  Page 172 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1044 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              FOOTWEAR IND OF TENNESSEE INC
2.1,031   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              488 MUNICIPAL DRIVE

          State the term remaining

          List the contract number of                                                         JEFFERSON,
          any government contract


          State what the contract or
                                                                                              FORD MOTOR COMPANY
2.1,032   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3025 HIGHLAND PARKWAY SUITE 500

          State the term remaining         8 month(s)

          List the contract number of                                                         DOWNERS GROVE, IL 60515
          any government contract


          State what the contract or       Purchase Order
                                                                                              FOREVER INTERNATIONAL (TAIWAN) INC
2.1,033   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    FORTNEY & WEYGANDT INC
2.1,034   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              31269 BRADLEY RD

          State the term remaining

          List the contract number of                                                         N OLMSTED, OH 44070
          any government contract


          State what the contract or       Purchase Order
                                                                                              FORTUNE CREATION CO LTD
2.1,035   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              FUXIANG NAN-SIR NEW INDUSTRIAL

          State the term remaining

          List the contract number of                                                         DONGGUAN, CHINA 523391
          any government contract


          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    FORTUNE-JOHNSON GEN CONTRACTORS
2.1,036   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              3740 DAVINCI CT

          State the term remaining                                                            STE 220

          List the contract number of                                                         NORCROSS, GA 30092
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 173 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1045 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              FOSSIL INC
2.1,037   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 853914

          State the term remaining

          List the contract number of                                                         RICHARDSON,
          any government contract


          State what the contract or       Purchase Order
                                                                                              FOSSIL PARTNERS LP
2.1,038   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 853914

          State the term remaining

          List the contract number of                                                         RICHARDSON, TX 75085
          any government contract


          State what the contract or       Lease
                                                                                              FOUGLER-PRATT COMPANIES
2.1,039   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              12435 PARK POTOMAC AVENUE

          State the term remaining         61 month(s)                                        SUITE 200

          List the contract number of                                                         POTOMAC, MD 20854
          any government contract


          State what the contract or       Services Agreement
                                                                                              FOUR K REPAIRS
2.1,040   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              33061 HWY 43

          State the term remaining         23 month(s)

          List the contract number of                                                         THOMASVILLE, AL 36784
          any government contract


          State what the contract or       Services Agreement
                                                                                              FOUR SEASON'S SALES & SERVICE
2.1,041   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1610 NORTH WALNUT

          State the term remaining         20 month(s)

          List the contract number of                                                         HARTFORD CITY, IN 47348
          any government contract


          State what the contract or       Purchase Order
                                                                                              FPC CORPORATION
2.1,042   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              355 HOLLOW HILL DR

          State the term remaining

          List the contract number of                                                         WAUCONDA, IL 60084
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 174 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1046 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1048
                                                                                              FR HASTINGS RANCH, LLC
2.1,043   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              CO FEDERAL REALTY INVESTMENT TRUST 1626 E JEFFERSON STREET

          State the term remaining         66 month(s)

          List the contract number of                                                         ROCKVILLE, MD 20852
          any government contract


          State what the contract or       Lease
                                                                                              FR HASTINGS RANCH, LLC
2.1,044   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         66 month(s)                                        1626 E JEFFERSON STREET

          List the contract number of                                                         ROCKVILLE, MD 20852-4041
          any government contract


          State what the contract or       Lease
                                                                                              FR HASTINGS RANCH, LLC
2.1,045   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         66 month(s)                                        1626 E JEFFERSON STREET

          List the contract number of                                                         ROCKVILLE, MD 20852-4041
          any government contract


          State what the contract or       subcontractor
                                           SALES AGREMEENT                                    FRANA COMPANIES, INC
2.1,046   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              633 2ND AVE S

          State the term remaining

          List the contract number of                                                         HOPKINS, MN 55343
          any government contract


          State what the contract or       Purchase Order
                                                                                              FRANCO MANUFACTURING
2.1,047   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              21422 NETWORK PLACE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60673
          any government contract


          State what the contract or       Purchase Order
                                                                                              FRANCO MFG CO INC
2.1,048   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              633 SCOTTLAND ROAD

          State the term remaining

          List the contract number of                                                         DILLION, SC 29536
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 175 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1047 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              FRANK ROSEN CO
2.1,049   lease is for and the nature
          of the debtor's interest         seller
                                                                                              4009 MARKET STREET

          State the term remaining                                                            UNIT K

          List the contract number of                                                         ASTON, PA 19014
          any government contract


          State what the contract or       Purchase Order
                                                                                              FRANKLIN INTERNATIONAL
2.1,050   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              DEPARTMENT 0914

          State the term remaining

          List the contract number of                                                         COLUMBUS,
          any government contract


          State what the contract or       Purchase Order
                                                                                              FRANKLIN SENSORS
2.1,051   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6675 N POLLARD LANE

          State the term remaining

          List the contract number of                                                         MERIDIAN,
          any government contract


          State what the contract or       Services Agreement
                                                                                              FRANK'S LAWN MOWER
2.1,052   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9820 N MILWAUKEE AVE A

          State the term remaining         42 month(s)

          List the contract number of                                                         DES PLAINES, IL 60016
          any government contract


          State what the contract or       Services Agreement
                                                                                              FRANK'S MOWER REPAIR
2.1,053   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              225 MCCLURG ROAD

          State the term remaining         38 month(s)

          List the contract number of                                                         YOUNGSTOWN, OH 44512
          any government contract


          State what the contract or       Lease
                                                                                              FREP HOLDINGS, LLC
2.1,054   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              CO NICK CARBONE

          State the term remaining         5 month(s)                                         ONE MARITIME PLAZA SUITE 2100

          List the contract number of                                                         SAN FRANCISCO, CA 94111
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 176 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1048 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    FRERICHS CONSTRUCTION
2.1,055   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              3600 LABORE RD

          State the term remaining                                                            STE 8

          List the contract number of                                                         ST PAUL, MN 55110
          any government contract


          State what the contract or       Purchase Order
                                                                                              FRIEND SMITH & CO
2.1,056   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 366206

          State the term remaining

          List the contract number of                                                         SAN JUAN, PR 00963
          any government contract


          State what the contract or       Purchase Order
                                                                                              FRIGIDAIRE CO
2.1,057   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 2638

          State the term remaining

          List the contract number of                                                         CAROL STREAM, IL 60132
          any government contract


          State what the contract or       Purchase Order
                                                                                              FRIGIDAIRE CONSUMER SERVICE
2.1,058   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 2638

          State the term remaining

          List the contract number of                                                         CAROL STREAM, IL 60132
          any government contract


          State what the contract or       Purchase Order
                                                                                              FRIGIDAIRE REFRIGERATOR PRODUCTS
2.1,059   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 2638

          State the term remaining

          List the contract number of                                                         CAROL STREAM, IL 60132
          any government contract


          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    FRONTIER CONSTRUCTION
2.1,060   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              5993 AVENIDA ENCINAS 101

          State the term remaining

          List the contract number of                                                         CARLSBAD, CA 92008
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 177 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1049 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          FRONTSTREET FACILITY SOLUTIONS
2.1,061   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              PO BOX 40006
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         NEWARK, NJ 07101
          any government contract


          State what the contract or       Services Agreement
                                                                                              FRONTSTREET FACILITY SOLUTIONS, INC
2.1,062   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 40006

          State the term remaining         3 month(s)

          List the contract number of                                                         NEWARK, NJ 07101
          any government contract


          State what the contract or       Services Agreement
                                                                                              FSA NETWORK INC
2.1,063   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1545 NORTHPARK DRIVE

          State the term remaining         19 month(s)

          List the contract number of                                                         FORT LAUDERDALE, FL 33326
          any government contract


          State what the contract or       Services Agreement
                                                                                              FSA NETWORK INC
2.1,064   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1545 NORTHPARK DRIVE

          State the term remaining         12 month(s)

          List the contract number of                                                         FORT LAUDERDALE, FL 33326
          any government contract


          State what the contract or       Services Agreement
                                                                                              FSA NETWORK INC
2.1,065   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1545 NORTHPARK DRIVE

          State the term remaining         15 month(s)

          List the contract number of                                                         FORT LAUDERDALE, FL 33326
          any government contract


          State what the contract or       Services Agreement
                                                                                              FSA NETWORK INC
2.1,066   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1545 NORTHPARK DRIVE

          State the term remaining         15 month(s)

          List the contract number of                                                         FORT LAUDERDALE, FL 33326
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 178 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1050 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              FUJIAN QUANZHOU LONGPENG GRP CO LT
2.1,067   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              LONGSHAN DONGKENG

          State the term remaining                                                            XUNZHONGDEHUA

          List the contract number of                                                         QUANZHOU, FUJIAN
          any government contract


          State what the contract or       Purchase Order
                                                                                              FULLER VIEW, LLC
2.1,068   lease is for and the nature
          of the debtor's interest         seller
                                                                                              11624 S E 5TH STREET

          State the term remaining

          List the contract number of                                                         BELLEVUE, WA 98005
          any government contract


          State what the contract or       Services Agreement
                                                                                              FUNDERBURK ROOFING INC
2.1,069   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1987 QUINCY CT

          State the term remaining         6 month(s)

          List the contract number of                                                         GLENDALE, IL 60139
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   FUNDERBURK ROOFING, INC
2.1,070   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1987 QUNICY CT

          State the term remaining         6 month(s)

          List the contract number of                                                         GLENDALE HTS, IL 60139
          any government contract


          State what the contract or       Purchase Order
                                                                                              FUNG SENG INTL CO LTD
2.1,071   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              FUNRISE INC
2.1,072   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              FILE 56460

          State the term remaining

          List the contract number of                                                         LOS ANGELES, CA 90074
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 179 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1051 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              FUSION SPECIALTIES INC-496062
2.1,073   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2400 INDUSTRIAL LANA STE 500

          State the term remaining

          List the contract number of                                                         BROOMFIELD, CO 80020
          any government contract


          State what the contract or       Purchase Order
                                                                                              FUZHOU FUSHAN PNEUMATIC CO LTD
2.1,074   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              G & W DISPLAY FIXTURES INC-368811
2.1,075   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 6

          State the term remaining         32 month(s)

          List the contract number of                                                         BRONSON, MI 49028
          any government contract


          State what the contract or       Purchase Order
                                                                                              G BICHLER ENTERPRISES LLC
2.1,076   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              136 ORCHARD STREET

          State the term remaining

          List the contract number of                                                         BUFFALO, NY 14223
          any government contract


          State what the contract or       SALES ORDER
                                                                                              G BICHLER ENTERPRISES, LLC
2.1,077   lease is for and the nature
          of the debtor's interest         seller
                                                                                              136 ORCHARD DRIVE

          State the term remaining

          List the contract number of                                                         BUFFALO, NY 14223
          any government contract


          State what the contract or       Supplier's Agreement
                                                                                              G. G. MACDONALD, INC.
2.1,078   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              2951 FALL CREEK ROAD

          State the term remaining

          List the contract number of                                                         KERRVILLE, TX 78028
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 180 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1052 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              G4S (GUAM)
2.1,079   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1851 ARMY DRIVE ROUTE 16

          State the term remaining         6 month(s)

          List the contract number of                                                         HARMON, GU 96913
          any government contract


          State what the contract or       Service Agreement
                                                                                              GAGE ROOFING & CONSTRUCTORS INC
2.1,080   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 945

          State the term remaining         8 month(s)

          List the contract number of                                                         S HOUSTON, TX 77587
          any government contract


          State what the contract or       Service Agreement
                                                                                              GALLAGHER FIRE EQUIPMENT
2.1,081   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              545 SHIRLEY DRIVE

          State the term remaining         10 month(s)

          List the contract number of                                                         JACKSON, MI 49202
          any government contract


          State what the contract or       Sales Order
                                                                                              GALLAXY BUILDERS LTD
2.1,082   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              4729 COLLEGE PARK

          State the term remaining

          List the contract number of                                                         SAN ANTONIO, TX 78249
          any government contract


          State what the contract or       Purchase Order
                                                                                              GARDEN & LIGHTS COMPANY LIMITED
2.1,083   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              GARDEX
2.1,084   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 181 of 554
           18-23537-rdd                 Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                   Pg 1053 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              GARDNER DENVER CO-1879091338
2.1,085   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1800 GARDNER EXPRESSWAY

          State the term remaining         15 month(s)

          List the contract number of                                                         QUINCY, IL 62305
          any government contract


          State what the contract or       Services Agreement
                                                                                              GARRISON CITY EQUIPMENT MAINTENANCE & REPAIR LLC
2.1,086   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              30 COUNTY FARM CROSS ROAD

          State the term remaining         32 month(s)

          List the contract number of                                                         DOVER, NH 03820
          any government contract


          State what the contract or       Purchase Order
                                                                                              GASTON BOULEVARD SENIOR RESIDENCES
2.1,087   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              QC 166 CENTER STREET

          State the term remaining

          List the contract number of                                                         JACKSONVILLE, NC 28546
          any government contract


          State what the contract or       Lease
                                                                                              GATEWAY FAIRVIEW, INC.
2.1,088   lease is for and the nature
          of the debtor's interest         Guarantor
                                                                                              TWO MIDAMERICA PLAZA

          State the term remaining         36 month(s)                                        SUITE 330

          List the contract number of                                                         OAKBROOK TERRACE, IL 60181
          any government contract


          State what the contract or       Purchase Order
                                                                                              GATEWAY HOMES, LLC
2.1,089   lease is for and the nature
          of the debtor's interest         seller
                                                                                              11121 CARMEL COMMONS BLVD

          State the term remaining                                                            STE 350

          List the contract number of                                                         CHARLOTTE, NC 28226
          any government contract


          State what the contract or       Purchase Order Addendum
                                                                                              GATEWAY NATIONAL CORPORATION
2.1,090   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              2105 NE 134TH STREET

          State the term remaining                                                            SUITE 300

          List the contract number of                                                         VANCOUVER, WA 98686
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 182 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1054 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       SALES ORDER
                                                                                              GATEWAY REAL ESTATE II, LLC
2.1,091   lease is for and the nature
          of the debtor's interest         seller
                                                                                              3802 NICOLET AVE

          State the term remaining                                                            200

          List the contract number of                                                         MINNEAPOLIS, MN 55408
          any government contract


          State what the contract or       Lease
                                                                                              GAW CAPITAL PARTNERS
2.1,092   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              701 5TH AVENUE

          State the term remaining         22 month(s)                                        SUITE 4150

          List the contract number of                                                         SEATTLE, WA 98104
          any government contract


          State what the contract or       Purchase Order
                                                                                              GB ELECTRICAL INC
2.1,093   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3 SPURRELL AVENUE

          State the term remaining

          List the contract number of                                                         BEXLEY, KENT DA5 2HA
          any government contract


          State what the contract or       Lease
                                                                                              GCCFC 2007-GG9 NIAGARA FALLS BLVD. LLC
2.1,094   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              PO BOX 5540

          State the term remaining         22 month(s)

          List the contract number of                                                         JOHNSTOWN, PA 15904
          any government contract


          State what the contract or       Purchase Order
                                                                                              GD GALANZ MICROWAVE ELE APP
2.1,095   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              NO3XINGPU AVENUEHUANGPU TOWN

          State the term remaining

          List the contract number of                                                         ZHONGSHAN, GUANGDONG
          any government contract


          State what the contract or       License Agreement
                                                                                              GDS CORPORATION
2.1,096   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              3435 CYRUS CREEK ROAD

          State the term remaining         15 month(s)

          List the contract number of                                                         BARBOURSVILLE, WV 25504
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 183 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1055 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              GE GOSCHA & REAL ESTATE EQUITY GROUP
2.1,097   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              11500 WEST 175TH STREET

          State the term remaining         50 month(s)

          List the contract number of                                                         OLATHE, KS 66062
          any government contract


          State what the contract or       Services Agreement
                                                                                              GEM CITY ARMORED SECURITY
2.1,098   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1239 GARDNER EXPRESSWAY

          State the term remaining         6 month(s)

          List the contract number of                                                         QUINCY, IL 62301
          any government contract


          State what the contract or       Services Agreement
                                                                                              GENERAL CHAIN SAW SUPPLY
2.1,099   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2100 JAMES ST

          State the term remaining         33 month(s)

          List the contract number of                                                         BELLINGHAM, WA 98225
          any government contract


          State what the contract or       Purchase Order
                                                                                              GENERAL ELECTRIC - GEA
2.1,100   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 840111

          State the term remaining

          List the contract number of                                                         DALLAS,
          any government contract


          State what the contract or       Purchase Order
                                                                                              GENERAL ELECTRIC - RRC
2.1,101   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2267 COLLECTIONS CENTER DR

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract


          State what the contract or       Purchase Order
                                                                                              GENERAL ELECTRIC CO
2.1,102   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2267 COLLECTIONS CENTER DR

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 184 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1056 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              GENERAL ELECTRIC CO (FL SAS)
2.1,103   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2267 COLLECTIONS CENTER DR

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract


          State what the contract or       Contract Summary
                                                                                              GENERAL HOTELS
2.1,104   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              2501 HIGH SCHOOL ROAD

          State the term remaining

          List the contract number of                                                         INDIANAPOLIS, IN 46241
          any government contract


          State what the contract or       Purchase Order
                                                                                              GENERAL LION FOOTWEAR (INTL) LTD
2.1,105   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              GENERAL MARKETING SOLUTIONS LLC
2.1,106   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              240 CRANDON BLVD STE 115

          State the term remaining

          List the contract number of                                                         KEY BISCAYNE, FL 33149
          any government contract


          State what the contract or
                                                                                              GENERAL MOTORS CORP
2.1,107   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2135 CITY GATE LANE

          State the term remaining         8 month(s)

          List the contract number of                                                         NAPERVILLE, IL 60563
          any government contract


          State what the contract or       Purchase Order
                                                                                              GENERAL PAINT & MANUFACTURING
2.1,108   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              201 JANDUS ROAD

          State the term remaining

          List the contract number of                                                         CARY, IL 60013
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 185 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1057 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              GENERAL TOOLS MFG CO INC
2.1,109   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              80 WHITE ST

          State the term remaining

          List the contract number of                                                         NEW,
          any government contract


          State what the contract or       SALES AGREEMENT
                                                                                              GENERATIONS CONSTRUCTION
2.1,110   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              8601 SE CAUSEY AVE

          State the term remaining

          List the contract number of                                                         PORTLAND, OR 97266
          any government contract


          State what the contract or       Sales Contract
                                                                                              GEOFILL CONSTRUCTION
2.1,111   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              9900 DOERR LANE

          State the term remaining

          List the contract number of                                                         SCHERTZ, TX 78154
          any government contract


          State what the contract or       Services Agreement
                                           MASTER CONSULTING AGREEMENT                        GEORGE J KULIK PEPC
2.1,112   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              47 IRVING ST

          State the term remaining         2 month(s)

          List the contract number of                                                         VALLEY STREAM, NY 11580
          any government contract


          State what the contract or       Service Agreement
                                                                                              GEORGE J. KULIK P.E., P.C.
2.1,113   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              47 IRVING STREET

          State the term remaining         2 month(s)

          List the contract number of                                                         VALLEY STREAM, NY 11580
          any government contract


          State what the contract or       Services Agreement
                                                                                              GEORGETOWN FARM SUPPLY
2.1,114   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1800 W UNIVERSITY AVE

          State the term remaining         34 month(s)

          List the contract number of                                                         GEORGETOWN, TX 78628
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 186 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1058 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Sales Order Addendum
                                                                                              GERARD CORP
2.1,115   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              420 5TH AVE SOUTH

          State the term remaining

          List the contract number of                                                         LACROSSE, WI 54601
          any government contract


          State what the contract or       Services Agreement
                                                                                              GERARD'S SMALL ENGINE SERVICES
2.1,116   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              275 JUNCTION ST

          State the term remaining         19 month(s)

          List the contract number of                                                         WINONA, MN 85987
          any government contract


          State what the contract or       Purchase Order
                                                                                              GERBER LEGENDARY BLADES
2.1,117   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 932587

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 31193
          any government contract


          State what the contract or       Services Agreement
                                                                                              GERLACH'S GARDEN & POWER EQUIPMENT INC
2.1,118   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3161 W 32ND ST

          State the term remaining         35 month(s)

          List the contract number of                                                         ERIE, PA 16506
          any government contract


          State what the contract or       Lease
                                                                                              GGP
2.1,119   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAW-LEASE ADMINISTRATION DEPARTMENT

          State the term remaining         26 month(s)                                        350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              GGP
2.1,120   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAWLEASE ADMINISTRATION DEPARTMENT

          State the term remaining         26 month(s)                                        350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 187 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1059 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              GGP
2.1,121   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAWLEASE ADMINISTRATION DEPARTMENT

          State the term remaining         335 month(s)                                       350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              GGP
2.1,122   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              350 N ORLEANS STREET

          State the term remaining         26 month(s)                                        SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              GGP
2.1,123   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAWLEASE ADMINISTRATION DEPARTMENT

          State the term remaining         335 month(s)                                       350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              GGP
2.1,124   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAWLEASE ADMINISTRATION DEPARTMENT

          State the term remaining         335 month(s)                                       350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              GGP
2.1,125   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAWLEASE ADMINISTRATION DEPARTMENT

          State the term remaining         26 month(s)                                        350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              GGP
2.1,126   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAWLEASE ADMINISTRATION DEPARTMENT

          State the term remaining         26 month(s)                                        350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 188 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1060 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              GGP
2.1,127   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAW-LEASE ADMINISTRATION DEPARTMENT

          State the term remaining         335 month(s)                                       350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              GGP
2.1,128   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAWLEASE ADMINISTRATION DEPARTMENT

          State the term remaining         335 month(s)                                       350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              GGP
2.1,129   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAWLEASE ADMINISTRATION DEPARTMENT

          State the term remaining         335 month(s)                                       350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              GGP
2.1,130   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAWLEASE ADMINISTRATION DEPARTMENT

          State the term remaining         335 month(s)                                       350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              GGP
2.1,131   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAW LEASE ADMINISTRATION DEPARTMENT

          State the term remaining         26 month(s)                                        110 NORTH WACKER DRIVE

          List the contract number of                                                         CHICAGO, IL 60606
          any government contract


          State what the contract or       Lease
                                                                                              GGP
2.1,132   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAWLEASE ADMINISTRATION DEPARTMENT

          State the term remaining         26 month(s)                                        350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 606541607
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 189 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1061 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              GGP JV
2.1,133   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAWLEASE ADMINISTRATION DEPARTMENT

          State the term remaining         77 month(s)                                        350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              GGP JV
2.1,134   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAWLEASE ADMINISTRATION DEPARTMENT

          State the term remaining         77 month(s)                                        350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              GGP JV
2.1,135   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAWLEASE ADMINISTRATION DEPARTMENT

          State the term remaining         77 month(s)                                        350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              GGP JV
2.1,136   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAW LEASE ADMINISTRATION DEPARTMENT

          State the term remaining         77 month(s)                                        350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1605
          any government contract


          State what the contract or       Lease
                                                                                              GGP JV
2.1,137   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAW LEASE ADMINISTRATION DEPARTMENT

          State the term remaining         77 month(s)                                        350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              GGP JV
2.1,138   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAWLEASE ADMINISTRATION DEPARTMENT

          State the term remaining         77 month(s)                                        350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 190 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1062 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order Addendum
                                                                                              GH PARTNERS II LLC
2.1,139   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              325 N ST PAUL

          State the term remaining

          List the contract number of                                                         DALLAS, TX 75201
          any government contract


          State what the contract or       Services Agreement
                                                                                              GIACO'S MOWER SHOP
2.1,140   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              20690 LORAIN AVE

          State the term remaining         36 month(s)

          List the contract number of                                                         FAIRVIEW PARK, OH 44126
          any government contract


          State what the contract or       Sales Order
                                                                                              GIBBS CONSTRUCTION
2.1,141   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              5736 CITRUS BLVD

          State the term remaining                                                            SUITE 200

          List the contract number of                                                         NEW ORLEANS, LA 70123
          any government contract


          State what the contract or       Sales Order
                                                                                              GIBBS RESIDENTIAL LLC
2.1,142   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              5736 CITRUS BLVD

          State the term remaining         3 month(s)                                         SUITE 200

          List the contract number of                                                         NEW ORLEANS, LA 70123
          any government contract


          State what the contract or       Contract Summary
                                                                                              GIBSON HOTEL MANAGEMENT
2.1,143   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              300 RUTGERS AVE

          State the term remaining

          List the contract number of                                                         OAK RIDGE, TN 37830
          any government contract


          State what the contract or       Purchase Order
                                                                                              GIFTMAKER SYSTEM LLC
2.1,144   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4108 ATLANTIC AVE STE 100

          State the term remaining

          List the contract number of                                                         RALEIGH, NC 27604
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 191 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1063 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              GILDAN USA INC
2.1,145   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              23972 NETWORK PLACE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60673
          any government contract


          State what the contract or       SALES AGREEMENT
                                                                                              GILLESPIE COMPANY
2.1,146   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              329 S WASHINGTON SQ

          State the term remaining                                                            STE 1

          List the contract number of                                                         LANSING, MI 48933
          any government contract


          State what the contract or       Lease
                                                                                              GILLESPIE GROUP
2.1,147   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              330 MARSHALL STREET

          State the term remaining         13 month(s)                                        SUITE 100

          List the contract number of                                                         LANSING, MI 48912
          any government contract


          State what the contract or       Services Agreement
                                                                                              GILLIS POWER EQUIPMENT INC
2.1,148   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1272 MAIN ST

          State the term remaining         31 month(s)

          List the contract number of                                                         HANSON, MA 02341
          any government contract


          State what the contract or       Sub Contract Agreement
                                                                                              GINDER DEVE+E161:Z162LOPMENT CORPORATION
2.1,149   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              759 W ALLUVIAL AVE

          State the term remaining                                                            SUITE 102

          List the contract number of                                                         FRESNO, CA 93711
          any government contract


          State what the contract or       Purchase Order
                                                                                              GLAMOUR PRESTIGE CORP
2.1,150   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 362121

          State the term remaining

          List the contract number of                                                         SAN,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 192 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1064 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              GLASS AMERICA
2.1,151   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              21 INDUSTRIAL DRIVE

          State the term remaining         29 month(s)

          List the contract number of                                                         SMITHFIELD, RI 02917
          any government contract


          State what the contract or
                                                                                              GLE ASSOCIATES INC
2.1,152   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5405 CYPRESS CENTER DR SUITE 110

          State the term remaining         25 month(s)

          List the contract number of                                                         TAMPA, FL 33609
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          GLEASON & SON SIGNS, INC
2.1,153   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              2440 N 9TH ST
                                           Buyer

          State the term remaining         1 month(s)

          List the contract number of                                                         SALINA, KS 67401
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          GLEASON & SON SIGNS, INC
2.1,154   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              2440 N 9TH ST
                                           Buyer

          State the term remaining         1 month(s)

          List the contract number of                                                         SALINA, KS 67401
          any government contract


          State what the contract or       Purchase Order
                                                                                              GLEASON INDUSTRIAL PRODUCTS
2.1,155   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              8575 W FOREST HOME AVE STE 100

          State the term remaining

          List the contract number of                                                         GREENFIELD,
          any government contract


          State what the contract or       Contract Summary
                                                                                              GLENDALE REALTY SERVICES GROUP
2.1,156   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              886 ENGLEWOOD AVE

          State the term remaining

          List the contract number of                                                         TONAWANDA, NY 14223
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 193 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1065 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Addendum
                                                                                              GLENDALE REALTY SERVICES GROUP
2.1,157   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              2040 MILITARY ROAD

          State the term remaining

          List the contract number of                                                         TONAWANDA, NY 14150
          any government contract


          State what the contract or       Lease
                                                                                              GLENSTONE I LP
2.1,158   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: JUD W HEFLIN

          State the term remaining         59 month(s)                                        ONE AT&T WAY

          List the contract number of                                                         ARLINGTON, TX 76011
          any government contract


          State what the contract or       Purchase Order
                                                                                              GLOBAL KNOWLEDGE-696571
2.1,159   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              13279 COLLECTIONS CENTER DRIVE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract


          State what the contract or       Purchase Order
                                                                                              GLOBAL PRODUCT RESOURCES INC
2.1,160   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              43350 BUSINESS PARK DRIVE

          State the term remaining

          List the contract number of                                                         TEMECULA, CA 92590
          any government contract


          State what the contract or       NAMING RIGHT AGREEMENT
                                                                                              GLOBAL SPECTRUM LP, DBA SPECTRA
2.1,161   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5333 PRARIE STONE PKWY

          State the term remaining         6 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       SUPPLY AGREEMENT
                                                                                              GLOVES INC
2.1,162   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              100 FOXBOROUGH BLVD

          State the term remaining         5 month(s)

          List the contract number of                                                         FOXBORO, MA 02035
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 194 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1066 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-2191
                                                                                              GMRI, INC.
2.1,163   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              1000 DARDEN CENTER DRIVE

          State the term remaining         48 month(s)

          List the contract number of                                                         ORLANDO, FL 32837
          any government contract


          State what the contract or       Services Agreement
                                                                                              GOLD COUNTRY EQUIPMENT CENTER INC
2.1,164   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4151 SOUTH SHINGLE RD STE 5

          State the term remaining         18 month(s)

          List the contract number of                                                         SHINGLE SPRINGS, CA 95682
          any government contract


          State what the contract or       Purchase Order
                                                                                              GOLD LLC
2.1,165   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3575 W CAHUENGA BLVD STE 680

          State the term remaining

          List the contract number of                                                         LOS ANGELES, CA 90068
          any government contract


          State what the contract or       Purchase Order
                                                                                              GOLD LLC SBT
2.1,166   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3575 WEST CAHUENGA BLVD STE 680

          State the term remaining

          List the contract number of                                                         LOS ANGELES, CA 90068
          any government contract


          State what the contract or       SALES AGREEMENT
                                                                                              GOLD MEDAL MULTI FAMILY LLC
2.1,167   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              7710 NE VANCOUVER MALL DR

          State the term remaining

          List the contract number of                                                         BATTLE GROUND, WA 98662
          any government contract


          State what the contract or       Sub Contract Agreement
                                                                                              GOLDEN CONSTRUCTION LLC
2.1,168   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              2212 FIRST AVENUE SOUTH

          State the term remaining

          List the contract number of                                                         BIRMINGHAM, AL 35233
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 195 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1067 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              GOODSELL POWER EQUIPMENT INC
2.1,169   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11414 120TH AVE NE

          State the term remaining         19 month(s)

          List the contract number of                                                         KIRKLAND, WA 98033
          any government contract


          State what the contract or       Lease-1125
                                                                                              GOODWILL INDUSTRIES OF SOUTH FLORIDA
2.1,170   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              2121 NW 21ST STREET

          State the term remaining         4 month(s)

          List the contract number of                                                         MIAMI, FL 33142
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          GR ELECTRICAL SERVICES INC
2.1,171   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              14819 SW 176TH ST
                                           Buyer

          State the term remaining         2 month(s)

          List the contract number of                                                         MIAMI, FL 33187
          any government contract


          State what the contract or       License Agreement
                                                                                              GRACE NOTES MUSIC CENTER, LLC
2.1,172   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              3100 SW COLLEGE ROAD

          State the term remaining         3 month(s)                                         SUITE 300

          List the contract number of                                                         OCALA, FL 34474
          any government contract


          State what the contract or       Purchase Order
                                                                                              GRACO CHILDRENS PRODUCTS INC
2.1,173   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              75 REMITTANCE DRIVE STE 1167

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60675
          any government contract


          State what the contract or       SALES AGREEMENT
                                                                                              GRADY CUNSTRUCTION INC
2.1,174   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              1418 43RD ST

          State the term remaining

          List the contract number of                                                         COLUMBUS, GA 31904
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 196 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1068 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              GRAIN VALLEY RENTAL, INC
2.1,175   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              209 JAMES ROLLO DRIVE

          State the term remaining         42 month(s)

          List the contract number of                                                         GRAIN VALLEY, MO 64029
          any government contract


          State what the contract or       Purchase Order
                                                                                              GRAND LUCK FUJIAN FOOTWEAR CO LTD
2.1,176   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              GRAND VALLEY DELIVERY LLC
2.1,177   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2839 Â½ MAVERICK DR

          State the term remaining         10 month(s)

          List the contract number of                                                         GRAND JUNCTION, CO 81503
          any government contract


          State what the contract or       Services Agreement
                                                                                              GRANITE CITY ARMORED CAR INC
2.1,178   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 295

          State the term remaining         6 month(s)

          List the contract number of                                                         SAUK RAPIDS, MN 56379
          any government contract


          State what the contract or       Lease-1654
                                                                                              GRANITE RUN BUICK GMC
2.1,179   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              1056 E BALTIMORE PIKE

          State the term remaining         2 month(s)

          List the contract number of                                                         MEDIA, PA 19063
          any government contract


          State what the contract or       Services Agreement
                                                                                              GRATIOT OUTDOOR EQUIPMENT
2.1,180   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              501 E SAGINAW ST

          State the term remaining         35 month(s)

          List the contract number of                                                         BRECKENRIDGE, MI 48615
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 197 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1069 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              GRAVES JOHNSON PRODUCTIONS INC
2.1,181   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              302 2ND ST SW

          State the term remaining         20 month(s)

          List the contract number of                                                         MASON CITY, IA 50401
          any government contract


          State what the contract or       Lease
                                                                                              GRAVOIS BLUFFS EAST 8-A, LLC
2.1,182   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              639 GRAVOIS BLUFFS BLVD

          State the term remaining         33 month(s)                                        SUITE D

          List the contract number of                                                         FENTON, MO 63026
          any government contract


          State what the contract or       SALES AGREEMENT
                                                                                              GRAYSTONE CONSTRUCTION
2.1,183   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              600 MARSCHALL RD

          State the term remaining

          List the contract number of                                                         SHAKOPEE, MN 55379
          any government contract


          State what the contract or       Trading and Consignment Agreement
                                                                                              GREAT AMERICAN DUCK RACES, INC.
2.1,184   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              GREAT LAKES TECHNOLOGIES LLC
2.1,185   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2750 ALFT LANE

          State the term remaining

          List the contract number of                                                         ELGIN, IL 60124
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          GREATER DALLAS CONSTRUCTION, INC
2.1,186   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              211 W COMSTOCK
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         DALLAS, TX 75208
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 198 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1070 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              GREEN DOT BANK
2.1,187   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              605 E HUNTINGTON DRIVE

          State the term remaining         1 month(s)                                         STE 205

          List the contract number of                                                         MONROVIA, CA 91016
          any government contract


          State what the contract or       Services Agreement
                                                                                              GREEN DOT BANK
2.1,188   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3465 E FOOTHILL BLVD

          State the term remaining         1 month(s)

          List the contract number of                                                         PASADENA, CA 91107
          any government contract


          State what the contract or       Services Agreement
                                                                                              GREEN DOT CORPORATION
2.1,189   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              605 E HUNTINGTON DRIVE

          State the term remaining         1 month(s)                                         STE 205

          List the contract number of                                                         MONROVIA, CA 91016
          any government contract


          State what the contract or       Services Agreement
                                                                                              GREEN DOT CORPORATION
2.1,190   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3465 E FOOTHILL BLVD

          State the term remaining         1 month(s)

          List the contract number of                                                         PASADENA, CA 91107
          any government contract


          State what the contract or       Services Agreement
                                                                                              GREEN SCENE INC
2.1,191   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5823 N MESA 743

          State the term remaining         3 month(s)

          List the contract number of                                                         EL PASO, TX 79912
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   GREEN SCENE, INC
2.1,192   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5823 N MESA

          State the term remaining         4 month(s)                                         743

          List the contract number of                                                         EL PASO, TX 79912
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 199 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1071 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              GREEN TECH SERVICES LLC
2.1,193   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1088 SE 9TH ST

          State the term remaining         34 month(s)                                        STE 100

          List the contract number of                                                         BEND, OR 97702
          any government contract


          State what the contract or       Services Agreement
                                                                                              GREEN TECH SERVICES LLC
2.1,194   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1088 SE 9TH STREET

          State the term remaining         34 month(s)

          List the contract number of                                                         BEND, OH 97702
          any government contract


          State what the contract or       Sales Order Addendum
                                                                                              GREENBERRY CONSTRUCTION
2.1,195   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              2273 NORTHWEST PROFESSIONAL DRIVE

          State the term remaining

          List the contract number of                                                         CORVALLIS, OR 97330
          any government contract


          State what the contract or       Purchase Order
                                                                                              GREENFIELD CONSTRUCTION
2.1,196   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              2212 N MARKS AVE

          State the term remaining

          List the contract number of                                                         FRESNO, CA 93722
          any government contract


          State what the contract or       Change Order
                                                                                              GREENHUT CONSTR+E175:Z175UCTION COMPANY INC.
2.1,197   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              PO BOX 12603

          State the term remaining

          List the contract number of                                                         PENSACOLA, FL 32505
          any government contract


          State what the contract or       Purchase Order
                                                                                              GREENLEE TEXTRON
2.1,198   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              25117 NETWORK PLACE

          State the term remaining

          List the contract number of                                                         CHICAGO,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 200 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1072 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1195
                                                                                              GREENSTAR CORP
2.1,199   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              1500 CORDOVA ROAD SUITE 200

          State the term remaining         88 month(s)

          List the contract number of                                                         FT LAUDERDALE, FL 33316
          any government contract


          State what the contract or       Services Agreement
                                                                                              GREG ROSE'S MOWER SHOP & CHIMNEY CLEANING
2.1,200   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3415 ACTON SCHOOL RD

          State the term remaining         38 month(s)

          List the contract number of                                                         GRANDBURY, TX 76049
          any government contract


          State what the contract or       Services Agreement
                                                                                              GREVER MOWER MARINE SALES SERVICE INC
2.1,201   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2030 BROADVIEW RD

          State the term remaining         36 month(s)

          List the contract number of                                                         CLEVELAND, OH 44109
          any government contract


          State what the contract or
                                                                                              GRILLS TRUE VALUE HARDWARE
2.1,202   lease is for and the nature
          of the debtor's interest
                                                                                              4751 147TH ST

          State the term remaining

          List the contract number of                                                         MIDLOTHIAN, IL 60445
          any government contract


          State what the contract or       SALES AGREEMENT
                                                                                              GRINDER TABER & GRINDER INC
2.1,203   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              PO BOX 17166

          State the term remaining

          List the contract number of                                                         MEMPHIS, TN 38187-066
          any government contract


          State what the contract or       Sales Order
                                                                                              GRISWOLD PROJECT LLC
2.1,204   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              535 GRISWOLD STREET

          State the term remaining                                                            930

          List the contract number of                                                         DETROIT, MI 48226
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 201 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1073 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              GROUPE SEB USA EMP
2.1,205   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 415051

          State the term remaining

          List the contract number of                                                         BOSTON, MA 02241
          any government contract


          State what the contract or       Purchase Order
                                                                                              GSD INTERNATIONAL ENTERPRISES INC
2.1,206   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              GT RACING & REPAIR
2.1,207   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1201 W TOWNLINE RD

          State the term remaining         35 month(s)

          List the contract number of                                                         LAKE GENEVA, WI 53147
          any government contract


          State what the contract or       Purchase Order
                                                                                              GUANGDONG GUANGHAIDA INDUSTRIAL CO
2.1,208   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              BIADA INDUSTRIAL ZONE

          State the term remaining                                                            BAIGUODONG VILLAGE ZHANGMUTOU TOWN

          List the contract number of                                                         DONGGUAN ZHANGMUTOU, GUANGDONG
          any government contract


          State what the contract or       Sales Contract
                                                                                              GUEFEN DEVELOPMENT
2.1,209   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3800 SOUTHWEST FREEWAY

          State the term remaining

          List the contract number of                                                         HOUSTON, TX 77045
          any government contract


          State what the contract or       Services Agreement
                                                                                              GUIDRY INDUSTRIAL SUPPLY & SERVICE INC
2.1,210   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              223 INDUSTRIAL PARKWAY

          State the term remaining         36 month(s)

          List the contract number of                                                         LAFAYETTE, LA 70508
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 202 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1074 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              GUL AHMED TEXTILE MILLS LTD
2.1,211   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       SALES AGREEMENT
                                                                                              GULF BUILDING LLC
2.1,212   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              633 S FEDERAL HWY

          State the term remaining                                                            STHFLOOR

          List the contract number of                                                         FORT LAUDERDALE, FL 33301
          any government contract


          State what the contract or       Lease
                                                                                              GUMBERG ASSET MANAGEMENT CORP.
2.1,213   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              3200 N FEDERAL HIGHWAY

          State the term remaining         48 month(s)

          List the contract number of                                                         FORT LAUDERDALE, FL 33306
          any government contract


          State what the contract or       Services Agreement
                                                                                              GXS INC-693469
2.1,214   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11720 AMBERPARK DR STE 200

          State the term remaining         14 month(s)

          List the contract number of                                                         ALPHARETTA, GA 30009
          any government contract


          State what the contract or       Services Agreement
                                                                                              GXS INC-693469
2.1,215   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11720 AMBERPARK DR STE 200

          State the term remaining         3 month(s)

          List the contract number of                                                         ALPHARETTA, GA 30009
          any government contract


          State what the contract or       Services Agreement
                                                                                              GXS INC-693469
2.1,216   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1400 MARINA WAY SOUTH

          State the term remaining         14 month(s)                                        NONE

          List the contract number of                                                         RICHMOND, CA 94804
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 203 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1075 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              GYROS PRECISION TOOLS INC
2.1,217   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 765

          State the term remaining

          List the contract number of                                                         MONSEY, NY 10952
          any government contract


          State what the contract or       Purchase Order
                                                                                              H BEST LTD
2.1,218   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              23403 NETWORK PLACE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60673
          any government contract


          State what the contract or       Services Agreement
                                                                                              HAIER US APPLIANCE SOLUTIONS, INC, DBA GE APPLIANCES
2.1,219   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              APPLIANCE PARK - AP2-225

          State the term remaining         16 month(s)

          List the contract number of                                                         LOUISVILLE, KY 40225
          any government contract


          State what the contract or       Supply Agreement
                                                                                              HAIER US APPLIANCE SOLUTIONS, INC.
2.1,220   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4000 BUECHEL BANK RD

          State the term remaining         2 month(s)

          List the contract number of                                                         LOUISVILLE, KY 40225
          any government contract


          State what the contract or       Supply Agreement
                                                                                              HAIER US APPLIANCE SOLUTIONS, INC., DBA GE APPLIANCES
2.1,221   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              GE CONSUMER & INDUSTRIAL APPLIANCE PARK

          State the term remaining         2 month(s)

          List the contract number of                                                         LOUISVILLE, KY 40225
          any government contract


          State what the contract or       License Agreement
                                                                                              HAIRSTYLISTS MANAGEMENT SYSTEMS, INC
2.1,222   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              12700 INDUSTRIAL PARK BLVD 10

          State the term remaining         18 month(s)

          List the contract number of                                                         MINNEAPOLIS, MN 55441
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 204 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1076 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-67409
                                                                                              HALLE PROPERTIES LLC
2.1,223   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              20225 NORTH SCOTTSDALE ROAD

          State the term remaining         25 month(s)

          List the contract number of                                                         SCOTTSDALE, AZ 85255
          any government contract


          State what the contract or       Purchase Order
                                                                                              HALLMARK MARKETING COMPANY LLC
2.1,224   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 73642

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60673
          any government contract


          State what the contract or       Purchase Order
                                                                                              HAMILTON BEACH BRANDS INC
2.1,225   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4421 WATERFRONT DRIVE

          State the term remaining

          List the contract number of                                                         GLEN ALLEN, VA 23060
          any government contract


          State what the contract or       Services Agreement
                                                                                              HAMILTONS SMALL ENGINE REPAIR
2.1,226   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              611 JOYCE RD UNIT 1

          State the term remaining         43 month(s)

          List the contract number of                                                         JOLIET, IL 60436
          any government contract


          State what the contract or       Purchase Order
                                                                                              HAMPTON FORGE LTD EMP
2.1,227   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 34108

          State the term remaining

          List the contract number of                                                         NEWARK,
          any government contract


          State what the contract or       Services Agreement
                                                                                              HANCE CONSTRUCTION
2.1,228   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5401 ROYANNE AVE

          State the term remaining         12 month(s)

          List the contract number of                                                         BAKERSFIELD, CA 93307
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 205 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1077 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Service Agreement
                                                                                              HANCE CONSTRUCTION
2.1,229   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5401 ROYANN AVE

          State the term remaining         12 month(s)

          List the contract number of                                                         BAKERSFIELD, CA 93307
          any government contract


          State what the contract or       Services Agreement
                                                                                              HANDYMAN AL
2.1,230   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              314 SOUTH BERRY PINE ROAD

          State the term remaining         14 month(s)

          List the contract number of                                                         RAPID CITY, SD 57702
          any government contract


          State what the contract or       Purchase Order
                                                                                              HANG FUNG GARMENT GROUP LTD
2.1,231   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              HANKOOK TIRE AMERICA CORP
2.1,232   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1450 VALLEY ROAD

          State the term remaining

          List the contract number of                                                         WAYNE, NJ 07470
          any government contract


          State what the contract or       Services Agreement
                                                                                              HANRAHAN'S SMALL ENGINE LLC
2.1,233   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2920 N BROOKFIELD RD

          State the term remaining         35 month(s)

          List the contract number of                                                         BROOKFIELD, WI 53045
          any government contract


          State what the contract or       Purchase Order
                                                                                              HANSEN GLOBAL INC
2.1,234   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              251 TAYLOR STREET

          State the term remaining

          List the contract number of                                                         TWO,
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 206 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1078 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              HARBOR SPORTS & CYCLE
2.1,235   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2188 S M-159

          State the term remaining         37 month(s)

          List the contract number of                                                         BENTON HARBOR, MI 49022
          any government contract


          State what the contract or       Services Agreement
                                                                                              HARDWARE HANK
2.1,236   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1017 CENTRAL AVE NW

          State the term remaining         33 month(s)

          List the contract number of                                                         EAST GRAND FORKS, MN 56721
          any government contract


          State what the contract or       Services Agreement
                                                                                              HARDWARE HANK
2.1,237   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1017 CENTRAL AVE NW

          State the term remaining         33 month(s)

          List the contract number of                                                         EAST GRAND FORKS, MN 56721
          any government contract


          State what the contract or       Services Agreement
                                                                                              HARGETTS ATV REPAIR
2.1,238   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3000 W GRAND

          State the term remaining         39 month(s)

          List the contract number of                                                         MARSHALL, TX 75670
          any government contract


          State what the contract or       Services Agreement
                                                                                              HARMONY ENTERPRISES, INC
2.1,239   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              704 MAIN AVENUE NORTH

          State the term remaining         3 month(s)

          List the contract number of                                                         HARMONY, MN 55939
          any government contract


          State what the contract or       Lease
                                                                                              HAROLD VANHOOK
2.1,240   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              4008 S E 41ST PL

          State the term remaining         10 month(s)

          List the contract number of                                                         OKLAHOMA CITY, OK 73165
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 207 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1079 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              HARRINGTONS LAWN & POWER
2.1,241   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              10895 VERMONTVILLE HWY

          State the term remaining         40 month(s)

          List the contract number of                                                         DIMONDALE, MI 48821
          any government contract


          State what the contract or       Purchase Order
                                                                                              HARRIS INC.
2.1,242   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              4555 BURLEY DRIVE

          State the term remaining

          List the contract number of                                                         POCATELLO, ID 83202
          any government contract


          State what the contract or       Services Agreement
                                           INDIVIDUAL STORE SERVICE                           HARRISBURG GARDENS INC
2.1,243   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              371 PHEASANT RD
                                           Buyer

          State the term remaining         1 month(s)

          List the contract number of                                                         HUMMELSTOWN, PA 17036
          any government contract


          State what the contract or       Services Agreement
                                                                                              HARRISON POWER EQUIPMENT
2.1,244   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2054 N TWIN OAKSVALLEY RD

          State the term remaining         22 month(s)

          List the contract number of                                                         SAN MARCOS, CA 92069
          any government contract


          State what the contract or       Purchase Order
                                                                                              HARVEST SAIL INTERNATIONAL LTD
2.1,245   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              HASBRO INC
2.1,246   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 281480

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30384
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 208 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1080 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              HASBRO INC DC & JIT
2.1,247   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 281480

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30384
          any government contract


          State what the contract or       Purchase Order
                                                                                              HASBRO INDUSTRIES DC & JIT
2.1,248   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 281480

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30384
          any government contract


          State what the contract or       Purchase Order
                                                                                              HASBRO INTERNATIONAL TRADING BV
2.1,249   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              HASBRO SA TOY GROUP DIRECT IMPORT
2.1,250   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 281480

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30384
          any government contract


          State what the contract or       Purchase Order
                                                                                              HATHAWAY CONSTRUCTION SERVICES
2.1,251   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              5901-C PEACHTREE DUNWOODY ROAD

          State the term remaining                                                            SUITE 510

          List the contract number of                                                         ATLANTA, GA 30328
          any government contract


          State what the contract or       Purchase Order
                                                                                              HAWAII FOOTWEAR PROMOTIONS
2.1,252   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2846 UALENA STREET UNIT C

          State the term remaining

          List the contract number of                                                         HONOLULU, HI 96819
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 209 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1081 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              HAWAIIAN STYLE
2.1,253   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              870 KAWAIAHAO STREET

          State the term remaining

          List the contract number of                                                         HONOLULU,
          any government contract


          State what the contract or       Services Agreement
                                                                                              HAWTHORNE PACIFIC CORP
2.1,254   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              16945 CAMINO SAN BERNARDO

          State the term remaining         7 month(s)

          List the contract number of                                                         SAN DIEGO, CA 92127
          any government contract


          State what the contract or       Purchase Order
                                                                                              HAYES CONSTRUCTION
2.1,255   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              375 COLVIN AVE

          State the term remaining

          List the contract number of                                                         BUFFALO, NY 14216
          any government contract


          State what the contract or       Purchase Order
                                                                                              HCV DISTRIBUTORS INC
2.1,256   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              CARR 110 KM 38 INTERIOR BO

          State the term remaining

          List the contract number of                                                         MOCA, PR 00676
          any government contract


          State what the contract or       Services Agreement
                                                                                              HD LANDSCAPE LLC
2.1,257   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 211428

          State the term remaining         15 month(s)

          List the contract number of                                                         DENVER, CO 80221
          any government contract


          State what the contract or       Purchase Order
                                                                                              HEARTLAND WOODCRAFT INC-1121664606
2.1,258   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              529 NORTH RIVER ROAD

          State the term remaining

          List the contract number of                                                         WEST BEND, WI 53090
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 210 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1082 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              HEIDE AND COOK LLC
2.1,259   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1714 KANAKANUI ST

          State the term remaining         4 month(s)

          List the contract number of                                                         HONOLULU, HI 96819
          any government contract


          State what the contract or       Service Agreement
                                                                                              HEIDE AND COOK LLC
2.1,260   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1714 KANAKANUI ST

          State the term remaining         4 month(s)

          List the contract number of                                                         HONOLULU, HI 96819
          any government contract


          State what the contract or       Purchase Order
                                                                                              HELEN ANDREWS INC
2.1,261   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              48W 37TH STREET 15TH FLOOR

          State the term remaining

          List the contract number of                                                         NEW YORK, NY 10018
          any government contract


          State what the contract or       Purchase Order
                                                                                              HELEN ANDREWS INC SBT EMP
2.1,262   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              48 W 37TH STREET 15TH FL

          State the term remaining

          List the contract number of                                                         NEW YORK, NY 10018
          any government contract


          State what the contract or       License Agreement
                                                                                              HELEN ZAROU AND JOSEPH ZAROU
2.1,263   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              8171 ST ALBANS DR

          State the term remaining         10 month(s)

          List the contract number of                                                         ORLANDO, FL 32805
          any government contract


          State what the contract or       Purchase Order
                                                                                              HELLER DEVELOPMENT
2.1,264   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              18520 BURBANK BLVD

          State the term remaining

          List the contract number of                                                         TARZANA, CA 81356
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 211 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1083 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              HEMINGWAY POWER EQUIPMENT
2.1,265   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              102 N MAIN STREET

          State the term remaining         39 month(s)

          List the contract number of                                                         HEMMINGWAY, SC 29554
          any government contract


          State what the contract or       Services Agreement
                                                                                              HENDEE ENTERPRISES INC-882167
2.1,266   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              POST OFFICE BOX 4346 DEPT 139

          State the term remaining         32 month(s)

          List the contract number of                                                         HOUSTON, TX 77210
          any government contract


          State what the contract or       Services Agreement
                                                                                              HENDERSON RENTAL LLC
2.1,267   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              423 RAGLAND RD

          State the term remaining         35 month(s)

          List the contract number of                                                         BECKLEY, WVA 25801
          any government contract


          State what the contract or       Services Agreement
                                                                                              HENDRIX CHAINSAW & GARDEN EQUIPMENT
2.1,268   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5338 SEBASTOPOL RD

          State the term remaining         19 month(s)

          List the contract number of                                                         SANTA ROSA, CA 95407
          any government contract


          State what the contract or       Services Agreement
                                                                                              HENDRIX SERVICE CORP
2.1,269   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5900 HWY 29 N

          State the term remaining         35 month(s)

          List the contract number of                                                         MOLINO, FL 32577
          any government contract


          State what the contract or       Purchase Order
                                                                                              HENKEL CONSUMER ADHESIVES
2.1,270   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 752112

          State the term remaining

          List the contract number of                                                         CHARLOTTE, NC 28275
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 212 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1084 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       SALES ORDER
                                                                                              HENNESSY CONSTRUCTION SERVICES
2.1,271   lease is for and the nature
          of the debtor's interest         seller
                                                                                              2300 22ND ST N

          State the term remaining

          List the contract number of                                                         ST PETERSBURG, FL 33713
          any government contract


          State what the contract or       Purchase Order
                                                                                              HENNESSY INDUSTRIES INC
2.1,272   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 91492

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract


          State what the contract or       Services Agreement
                                                                                              HENNESSY INDUSTRIES INC-5549159
2.1,273   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1601 JP HENNESSY DRIVE

          State the term remaining         7 month(s)

          List the contract number of                                                         LA VERGNE, TN 37086
          any government contract


          State what the contract or       Purchase Agreement
                                                                                              HENNESSY INDUSTRIES INC-5549159
2.1,274   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1601 JP HENNESSY DRIVE

          State the term remaining         30 month(s)

          List the contract number of                                                         LA VERGNE, TN 37086
          any government contract


          State what the contract or       Purchase Order
                                                                                              HENRICKSEN & CO INC-434951
2.1,275   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1070 W ARDMORE AVE

          State the term remaining

          List the contract number of                                                         ITASCA, IL 60143
          any government contract


          State what the contract or       Purchase Order
                                                                                              HENRY LAMOND COMPANY LTD
2.1,276   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              91 188 KALAELOA BVLD

          State the term remaining

          List the contract number of                                                         KAPOLEI,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 213 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1085 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              HESPERIA OUTDOOR POWER EQUIPMENT
2.1,277   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              17494 MAIN ST

          State the term remaining         19 month(s)

          List the contract number of                                                         HESPERIA, CA 92345
          any government contract


          State what the contract or       Services Agreement
                                                                                              HETTINGER'S BACKYARD & POWER STORE
2.1,278   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              95 E MICHIGAN AV E

          State the term remaining         36 month(s)

          List the contract number of                                                         GALESBURG, MI 49053
          any government contract


          State what the contract or       Services Agreement
                                                                                              HEUSER ENTERPRISES INCORPORATED
2.1,279   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              29 INNOVATION DRIVE

          State the term remaining         40 month(s)

          List the contract number of                                                         BLUFFTON, SC 29910
          any government contract


          State what the contract or       Purchase Order
                                                                                              HEYS USA INC
2.1,280   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3200 MERIDIAN PARKWAY

          State the term remaining

          List the contract number of                                                         AURORA, IL 60504
          any government contract


          State what the contract or       Purchase Order
                                                                                              HI MARK INTERNATIONAL CO LTD
2.1,281   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Service Agreement
                                                                                              HI TECH AIR CONDITIONING SERVICE, INC.
2.1,282   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              60 OTIS STREET

          State the term remaining         20 month(s)

          List the contract number of                                                         WEST BABYLON, NY 11704
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 214 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1086 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   HI TECH AIR CONDITIONING SERVICES, INC
2.1,283   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              60 OTIS ST

          State the term remaining         6 month(s)

          List the contract number of                                                         WEST BABYLON, NY 11704
          any government contract


          State what the contract or       Retail Tenant Representation
                                           Agreement                                          HIGH STREET RETAIL USA, INC.
2.1,284   lease is for and the nature
          of the debtor's interest
                                                                                              3339 VIRGINIA ST 137
                                           Principal

          State the term remaining         3 month(s)

          List the contract number of                                                         MIAMI, FL 33133
          any government contract


          State what the contract or       Services Agreement
                                                                                              HIGHLAND POWER EQUIPMENT
2.1,285   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              251 BROOKS ST

          State the term remaining         32 month(s)

          List the contract number of                                                         WORCESTER, MA 01606
          any government contract


          State what the contract or       SALES ORDER
                                                                                              HIGHLAND VIERA FL SPE, LLC
2.1,286   lease is for and the nature
          of the debtor's interest         seller
                                                                                              2185 JUDGE FRAN JAMIESON WAY

          State the term remaining

          List the contract number of                                                         VIERA, FL 32940
          any government contract


          State what the contract or       SUPPLY AGREEMENT
                                                                                              HILEX
2.1,287   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              101 E CAROLINA AVE

          State the term remaining         9 month(s)

          List the contract number of                                                         HARTSVILLE, SC 29550
          any government contract


          State what the contract or       Services Agreement
                                                                                              HILL ELECTRIC
2.1,288   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9999 PERIN BEITEL

          State the term remaining         5 month(s)

          List the contract number of                                                         SAN ANTONIO, TX 78217
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 215 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1087 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   HILL ELECTRIC
2.1,289   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9999 PERRIN BEITEL

          State the term remaining         5 month(s)

          List the contract number of                                                         SAN ANTONIO, TX 78217
          any government contract


          State what the contract or       Service Agreement
                                                                                              HILL ELECTRIC
2.1,290   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9999 PERRIN BEITEL

          State the term remaining         5 month(s)

          List the contract number of                                                         SAN ANTONIO, TX 78217
          any government contract


          State what the contract or       Services Agreement
                                                                                              HILLSIDE OUTDOOR
2.1,291   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 490

          State the term remaining         19 month(s)

          List the contract number of                                                         GATESVILLE, TX 76528
          any government contract


          State what the contract or       Purchase Order
                                                                                              HI-TEC SPORTS USA INC
2.1,292   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 742378

          State the term remaining

          List the contract number of                                                         LOS ANGELES,
          any government contract


          State what the contract or       Purchase Order
                                                                                              HK GREATSTAR INTL CO LTD
2.1,293   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              HK SINO THAI TRADING CO LTD
2.1,294   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              ROOM704 MINGDE INTERNATIONAL PLAZA

          State the term remaining                                                            NO158 MINDE ROAD

          List the contract number of                                                         SHANGHAI,
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 216 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1088 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              HKD GLOBAL LIMITED
2.1,295   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              317 ELM STREET

          State the term remaining

          List the contract number of                                                         WASHINGTON, MO 63090
          any government contract


          State what the contract or       Services Agreement
                                                                                              HMS COMMERCIAL SERVICE INC
2.1,296   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4103 SE INTERNATIONAL WAY

          State the term remaining         7 month(s)                                         SUITE 303

          List the contract number of                                                         MILWAUKIE, OR 97224
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   HMS COMMERICAL SERVICE INC
2.1,297   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4103 SE INTERNATIONAL WAY

          State the term remaining         7 month(s)                                         STE 303

          List the contract number of                                                         MILWAUKIE, OR 97224
          any government contract


          State what the contract or       Purchase Order
                                                                                              HOBART BROTHERS
2.1,298   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              101 TRADE SQUARE E

          State the term remaining

          List the contract number of                                                         TROY, OH 45373
          any government contract


          State what the contract or       Purchase Order
                                                                                              HOLDSUN GROUP LIMITED
2.1,299   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              HOLLANDER SLEEP PRODUCTS LLC
2.1,300   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6501 CONGRESS AVE STE 300

          State the term remaining

          List the contract number of                                                         BOCA RATON, FL 33487
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 217 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1089 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              HOLLY HAND-THE DISTRICT AT DOZIER
2.1,301   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              229 DOZIER AVENUE

          State the term remaining

          List the contract number of                                                         TROY, AL 36081
          any government contract


          State what the contract or       Lease
                                                                                              HOLLY HILL MALL LLC
2.1,302   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              309 HUFFMAN MILL ROAD

          State the term remaining         69 month(s)

          List the contract number of                                                         BURLINGTON, NC 27215
          any government contract


          State what the contract or       Purchase Order
                                                                                              HOLYN ENTERPRISES INC DOS
2.1,303   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              123 AMBASSADOR DR SUITE 123

          State the term remaining

          List the contract number of                                                         NAPERVILLE, IL 60540
          any government contract


          State what the contract or       Purchase Order
                                                                                              HOMAX PRODUCTS INC
2.1,304   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 5643

          State the term remaining

          List the contract number of                                                         BELLINGHAM, WA 98227
          any government contract


          State what the contract or       Service Agreement
                                                                                              HOME BUYERS RESALE WARRANTY CORPORATION
2.1,305   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              ONE DENVER HIGHLANDS AVENUE

          State the term remaining         1 month(s)

          List the contract number of                                                         DENVER, CO 80231
          any government contract


          State what the contract or       Purchase Order
                                                                                              HOME PRODUCTS INTERNATIONAL EMP
2.1,306   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              111 W MONROE ST

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60603
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 218 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1090 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Service Agreement
                                                                                              HOME WARRANTY OF AMERICA, INC.
2.1,307   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1371 ABBOTT COURT

          State the term remaining         6 month(s)

          List the contract number of                                                         BUFFALO GROVE, IL 60089
          any government contract


          State what the contract or       Lease-1048
                                                                                              HOMEGOODS, INC.
2.1,308   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              770 COCHITUATE ROAD

          State the term remaining         66 month(s)

          List the contract number of                                                         FRAMINGHAM, MA 01701
          any government contract


          State what the contract or       Services Agreement
                                                                                              HOMESTEAD ACRES SAW & MOWER
2.1,309   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1351 HOYT ST SE

          State the term remaining         19 month(s)

          List the contract number of                                                         SALEM, OR 97302
          any government contract


          State what the contract or       Services Agreement
                                                                                              HOMETOWN AUTO & HARDWARE
2.1,310   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              13056 EDISON ST

          State the term remaining         18 month(s)

          List the contract number of                                                         BRUSH, CO 80723
          any government contract


          State what the contract or       Services Agreement
                                                                                              HOMETOWN HARDWARE LLC
2.1,311   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1085 HWY 49

          State the term remaining         36 month(s)                                        POBOX 157

          List the contract number of                                                         FLORA, MS 39071
          any government contract


          State what the contract or       MASTER PURCHASE AGREEMENT -
                                           FRANCHISOR                                         HOMEVESTORS OF AMERICA, INC
2.1,312   lease is for and the nature
          of the debtor's interest
                                                                                              6500 GREENVILLE AVE
                                           SELLER

          State the term remaining         4 month(s)                                         STE 400

          List the contract number of                                                         DALLAS, TX 75206
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 219 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1091 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              HONEYWELL SCANNING AND MOBILITY-828686456
2.1,313   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              62408 COLLECTIONS CENTER DRIVE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract


          State what the contract or       Purchase Order
                                                                                              HONGKONG BEST SOURCE GROUP LIMITED
2.1,314   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              TRUST CMPNY CMPLXAJELTAKE RD

          State the term remaining                                                            AJELTAKE ISLANDMAJURO

          List the contract number of                                                         AJELTAKE, 96960
          any government contract


          State what the contract or       Purchase Order
                                                                                              HONGKONG MINGYUAN TRADING CO LTD
2.1,315   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              ROOM 205

          State the term remaining                                                            BUILDING NO2

          List the contract number of                                                         PUTIAN SHI, FUJIAN
          any government contract


          State what the contract or       Purchase Order
                                                                                              HOOVER INC
2.1,316   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              62481 COLLECTION CENTER DRIVE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract


          State what the contract or       Purchase Order
                                                                                              HOP LUN USA INC
2.1,317   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              358 FIFTH AVENUE 8TH FLOOR

          State the term remaining

          List the contract number of                                                         NEW YORK, NY 10001
          any government contract


          State what the contract or       Service Agreement (Includes Affiliates)
                                                                                              HOPWOOD ENTERPRISES INC.
2.1,318   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              604 WEST POTOMAC STREET

          State the term remaining         6 month(s)

          List the contract number of                                                         BRUNSWICK, MD 21716
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 220 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1092 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              HORIZON GROUP USA INC
2.1,319   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              45 TECHNOLOGY DR

          State the term remaining

          List the contract number of                                                         WARREN,
          any government contract


          State what the contract or       Purchase Order
                                                                                              HORIZON RANGE, LLC
2.1,320   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              160 CIELO ALBERTO WAY

          State the term remaining

          List the contract number of                                                         HENDERSON, NV 89012
          any government contract


          State what the contract or       Purchase Order
                                                                                              HORIZON TOOL INC
2.1,321   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4300 WATERLEAF COURT

          State the term remaining

          List the contract number of                                                         GREENSBORO,
          any government contract


          State what the contract or       Services Agreement
                                                                                              HOUSTON BROS LAWN CARE & SPRINKLERS LLC
2.1,322   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1480 W 400 S

          State the term remaining         31 month(s)

          List the contract number of                                                         OREM , UT 84058
          any government contract


          State what the contract or       Purchase Order
                                                                                              HOUUMA HOUSING AUTHORITY-SENATOR CIRCLE
2.1,323   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              100 SENATOR CIRCLE

          State the term remaining

          List the contract number of                                                         HOUMA, LA 70364
          any government contract


          State what the contract or       Services Agreement
                                                                                              HOWARDS OUTDOOR POWER
2.1,324   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3970 9 MILE RD

          State the term remaining         35 month(s)

          List the contract number of                                                         WARREN, MI 48093
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 221 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1093 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              HPI RESIDENTIAL, LLC
2.1,325   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3600 N CAPITAL OF TEXAS HWY

          State the term remaining                                                            B-250

          List the contract number of                                                         AUSTIN, TX 78746
          any government contract


          State what the contract or       Purchase Order
                                                                                              HSM FAR EAST CO LIMITED
2.1,326   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9 NORTH HUIZHAN EAST ROAD

          State the term remaining                                                            NANWU DISTRICTHOUJIE TOWN

          List the contract number of                                                         DONGGUAN, GUANGDONG 523960
          any government contract


          State what the contract or       Services Agreement
                                                                                              HTK ENTERPRISES OF MATTOON INC
2.1,327   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1601 BROADWAY AVE

          State the term remaining         40 month(s)

          List the contract number of                                                         MATTOON, IL 61938
          any government contract


          State what the contract or
                                                                                              HUBBELL LIGHTING INC-713086
2.1,328   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              701 MILLENNIUM BLVD

          State the term remaining         17 month(s)

          List the contract number of                                                         GREENVILLE, SC 29607
          any government contract


          State what the contract or       Purchase Order
                                                                                              HUDSON HOME GROUP LLC
2.1,329   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              85 FULTON STREET UNIT 8

          State the term remaining

          List the contract number of                                                         BOONTON, NJ 07005
          any government contract


          State what the contract or       Purchase Order
                                                                                              HUFF & ASSOC CONSTR. - BROADWAY APTS.
2.1,330   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              6060 COUNTY RD 54

          State the term remaining

          List the contract number of                                                         OPELIKA, AL 36804
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 222 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1094 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              HUFFY BICYCLES COMPANY
2.1,331   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 63-6773

          State the term remaining

          List the contract number of                                                         CINCINNATI, OH 45263
          any government contract


          State what the contract or       License Agreement
                                                                                              HUGO GONZALEZ
2.1,332   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              4405 N ROSEMEAD BLVD

          State the term remaining         3 month(s)                                         APT 216

          List the contract number of                                                         ROSEMEAD, CA 91770
          any government contract


          State what the contract or       Lease
                                                                                              HULL STOREY GIBSON COMPANIES
2.1,333   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              1190 INTERSTATE PARKWAY

          State the term remaining         144 month(s)

          List the contract number of                                                         AUGUSTA, GA 30909
          any government contract


          State what the contract or       Lease
                                                                                              HULL STOREY GIBSON COMPANIES
2.1,334   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              CO HULL PROPERTY GROUP LLC

          State the term remaining         144 month(s)                                       1190 INTERSTATE PARKWAY

          List the contract number of                                                         AUGUSTA, GA 30909
          any government contract


          State what the contract or       Services Agreement
                                                                                              HULLER LAWN EQUIPMENT INC
2.1,335   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              615 S LINCOLN AVE

          State the term remaining         28 month(s)

          List the contract number of                                                         O FALLON, IL 62269
          any government contract


          State what the contract or       Services Agreement
                                                                                              HULLER LAWN EQUIPMENT INC
2.1,336   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              615 SOUT LINCOLN

          State the term remaining         28 month(s)

          List the contract number of                                                         OFALLON, IL 62269
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 223 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1095 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              HUMPHREY & ASSOCIATES INC
2.1,337   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2650 HANDLEY EDERVILLE RD

          State the term remaining         8 month(s)

          List the contract number of                                                         FORT WORTH, TX 76118
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   HUMPHREY & ASSOCIATES INC
2.1,338   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2650 HANDLEY EDERVILLE RD

          State the term remaining         8 month(s)

          List the contract number of                                                         FT WORTH, TX 76118
          any government contract


          State what the contract or       Purchase Order
                                                                                              HUNG HSING ELECTRIC CO LTD
2.1,339   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              HUNT STREET AUTO LLC
2.1,340   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3621 HUNT ST NW

          State the term remaining         33 month(s)

          List the contract number of                                                         GIG HARBOR, WA 98335
          any government contract


          State what the contract or       Services Agreement
                                                                                              HUNTER ENGINEERING COMPANY
2.1,341   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11250 HUNTER DRIVE

          State the term remaining         29 month(s)

          List the contract number of                                                         BRIDGETON, MO 63044
          any government contract


          State what the contract or       Services Agreement
                                                                                              HURST MECHANICAL
2.1,342   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5800 SAFETY DR

          State the term remaining         2 month(s)

          List the contract number of                                                         NE BELMONT, MI 49306
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 224 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1096 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   HURST MECHANICAL
2.1,343   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5800 SAFETY DR NE

          State the term remaining         2 month(s)

          List the contract number of                                                         BELMONT, MI 49306
          any government contract


          State what the contract or       Supply Agreement
                                                                                              HUSQVARNA CONSUMER OUTDOOR PRODUCSTS N.A., INC
2.1,344   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              93335 HAM'S COMERS PARKWAY SUITE 500

          State the term remaining         2 month(s)

          List the contract number of                                                         CHARLOTTE, NC 28269
          any government contract


          State what the contract or       Supply Agreement
                                                                                              HUSQVARNA CONSUMER OUTDOOR PRODUCTS N.A., INC.
2.1,345   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1030 STEVENS CREEK RD

          State the term remaining

          List the contract number of                                                         AUGUSTA, GA 30907
          any government contract


          State what the contract or       Purchase Order
                                                                                              HUSQVARNA OUTDOOR PRODUCTS
2.1,346   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 2745

          State the term remaining

          List the contract number of                                                         CAROL STREAM, IL 60132
          any government contract


          State what the contract or       Purchase Order
                                                                                              HUSQVARNA OUTDOOR PRODUCTS INC
2.1,347   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 2737

          State the term remaining

          List the contract number of                                                         CAROL STREAM, IL 60132
          any government contract


          State what the contract or       Supply Agreement
                                                                                              HUSQVARNA PROFESSIONAL PRODUCTS, INC
2.1,348   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              93335 HAM'S COMERS PARKWAY SUITE 500

          State the term remaining         2 month(s)

          List the contract number of                                                         CHARLOTTE, NC 28269
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 225 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1097 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              HWY 304 MOTORS
2.1,349   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1753 HIGHWAY 304

          State the term remaining         34 month(s)

          List the contract number of                                                         SMITHVILLE, TX 78957
          any government contract


          State what the contract or       Services Agreement
                                                                                              HWY 304 MOTORS
2.1,350   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1753 HWY 304

          State the term remaining         34 month(s)

          List the contract number of                                                         SMITHVILLE, TN 78957
          any government contract


          State what the contract or       Purchase Order
                                                                                              HYDE PARK APARTMENTS LLC- CAPITAL REALTY
2.1,351   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              5330 S HARPER AVENUE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60615
          any government contract


          State what the contract or       Amendment
                                                                                              ICON BUILDERS LLC
2.1,352   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3735 HONEYWOOD TRAIL

          State the term remaining

          List the contract number of                                                         PORT ARTHUR, TX 77642
          any government contract


          State what the contract or       License Agreement
                                                                                              ICON DE HOLDINGS LL
2.1,353   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              103 FOULK ROAD

          State the term remaining         4 month(s)

          List the contract number of                                                         WILMINGTON, DE 19803
          any government contract


          State what the contract or       Lease
                                                                                              ICON DP MD OWNER POOL 2 W/NE/MW
2.1,354   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              2 NORTH RIVERSIDE PLAZA

          State the term remaining         58 month(s)                                        SUITE 2350

          List the contract number of                                                         CHICAGO, IL 60606
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 226 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1098 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              ICON HEALTH & FITNESS INC
2.1,355   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 99661

          State the term remaining

          List the contract number of                                                         CHICAGO,
          any government contract


          State what the contract or       Supply Agreement - UTC
                                                                                              ICON HEALTH AND FITNESS
2.1,356   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 99661

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60690
          any government contract


          State what the contract or       Purchase Order
                                                                                              ICON HEALTH AND FITNESS INC
2.1,357   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 99661

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60690
          any government contract


          State what the contract or       Services Agreement
                                                                                              ICON MECHANICAL
2.1,358   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              934 STATE ST

          State the term remaining         7 month(s)

          List the contract number of                                                         MADISON, IL 62060
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   ICON MECHANICAL, INC
2.1,359   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              934 STATE ST

          State the term remaining         7 month(s)

          List the contract number of                                                         MADISON, IL 62060
          any government contract


          State what the contract or       SUPPLY AGREEMENT
                                                                                              IDEAL INDUSTRIES INC
2.1,360   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              BECKER PLACE

          State the term remaining         3 month(s)

          List the contract number of                                                         SYCAMORE, IL 60178
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 227 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1099 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              IDEAVILLAGE PRODUCTS CORP
2.1,361   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              155 ROUTE 46 WEST 4TH FLOOR

          State the term remaining

          List the contract number of                                                         WAYNE,
          any government contract


          State what the contract or       Purchase Order
                                                                                              IGLOO PRODUCTS CORPORATION
2.1,362   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 99912

          State the term remaining

          List the contract number of                                                         CHICAGO,
          any government contract


          State what the contract or       Purchase Order
                                                                                              IGNITE USA LLC (EMP)
2.1,363   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              180 N LASALLE ST

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60601
          any government contract


          State what the contract or       Services Agreement
                                                                                              ILLINOIS VALLEY LAWN & GARDEN SERVICE CENTER
2.1,364   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5205 E ROME RD

          State the term remaining         35 month(s)

          List the contract number of                                                         CHILLICOTHE, IL 61523
          any government contract


          State what the contract or       Purchase Order
                                                                                              IMAGING WHOLESALE CORPORATION
2.1,365   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              SUITE 204

          State the term remaining                                                            RADIOCENTER BUILDING BOSQUE STREET

          List the contract number of                                                         MAYAGUEZ, PR 00680
          any government contract


          State what the contract or       License Agreement
                                                                                              IMPERIAL AUTO BODY
2.1,366   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              7310ETHEL AVE

          State the term remaining         2 month(s)

          List the contract number of                                                         NORTH HOLLYWOOD, CA 91605
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 228 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1100 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              IMPERIAL IMPORT LLC
2.1,367   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              80 SAND ISLND ACCESS RD BAY237

          State the term remaining

          List the contract number of                                                         HONOLULU, HI 96819
          any government contract


          State what the contract or       Purchase Order
                                                                                              IMPERIAL-DELTAH INC
2.1,368   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              795 WATERMAN AVE

          State the term remaining

          List the contract number of                                                         E,
          any government contract


          State what the contract or       Purchase Order
                                                                                              IMT RESIDENTIAL
2.1,369   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              15303 VENTURA BLVD

          State the term remaining                                                            SUITE 200

          List the contract number of                                                         SHERMAN OAKS, CA 91403
          any government contract


          State what the contract or       Addendum
                                                                                              IMT RESIDENTIAL
2.1,370   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              15303 VENTURA BLVD

          State the term remaining                                                            SUITE 200

          List the contract number of                                                         SHERMAN OAKS, CA 91403
          any government contract


          State what the contract or       Services Agreement
                                                                                              INDUSTRIAL POWER & LIGHT
2.1,371   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              60 DEPOT ST

          State the term remaining         8 month(s)

          List the contract number of                                                         BUFFALO, NY 14206
          any government contract


          State what the contract or       Purchase Order
                                                                                              INFOMERCIALS INC
2.1,372   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2115 WEST 1150 NORTH

          State the term remaining

          List the contract number of                                                         SPRINGVILLE, UT 84663
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 229 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1101 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Addendum
                                                                                              INK CONSTRUCTION
2.1,373   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              8335 E KELLOGG DRIVE

          State the term remaining

          List the contract number of                                                         WICHITA, KS 67207
          any government contract


          State what the contract or       Purchase Order
                                                                                              INK CONSTRUCTION
2.1,374   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              8241 E KELLOGG DRIVE

          State the term remaining                                                            SUITE 300

          List the contract number of                                                         WICHITA, KS 67207
          any government contract


          State what the contract or       Subcontract Agreement
                                                                                              INLAND CALIFORNIA INC.
2.1,375   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              120 W CATALDO

          State the term remaining                                                            SUITE 100

          List the contract number of                                                         SPOKANE, WA 99201
          any government contract


          State what the contract or       SALES CONTRACT
                                                                                              INLAND PACIFIC BUILDERS
2.1,376   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              PO BOX 13

          State the term remaining

          List the contract number of                                                         PISMO BEACH, CA 93448
          any government contract


          State what the contract or       Services Agreement
                                                                                              INLAND POWER EQUIPMENT CO
2.1,377   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              81405 HWY 111

          State the term remaining         34 month(s)

          List the contract number of                                                         INDIO, CA 92201
          any government contract


          State what the contract or       Addendum
                                                                                              INLAND WASHINGTON LLC
2.1,378   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              62934 COLLECTIONS CENTER DR

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 230 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1102 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       SALES AGREEMENT
                                                                                              INLAND WASHINGTON LLC
2.1,379   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              N 1620 MAMER RD

          State the term remaining                                                            BLDG B

          List the contract number of                                                         SPOKANE VALLEY, WA 99216
          any government contract


          State what the contract or       License Agreement
                                                                                              INNA MAZE
2.1,380   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              2956 19TH AVENUE

          State the term remaining         4 month(s)

          List the contract number of                                                         SAN FRANCISCO, CA 94132
          any government contract


          State what the contract or       Purchase Order
                                                                                              INNOVA ELECTRONICS CORP
2.1,381   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              17352 VON KARMAN AVE

          State the term remaining

          List the contract number of                                                         IRVINE, CA 92614
          any government contract


          State what the contract or
                                                                                              INNOVATIVE LIQUIDATORS, INC.
2.1,382   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 5514

          State the term remaining         19 month(s)

          List the contract number of                                                         WHITTIER, CA 90607
          any government contract


          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    INNOVATIVE SERVICES
2.1,383   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              117 S MAIN ST

          State the term remaining

          List the contract number of                                                         MISHAWAKA, IN 46545
          any government contract


          State what the contract or       Sales Order
                                                                                              INNOVATIVE SERVICES
2.1,384   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              117 S MAIN STREET

          State the term remaining

          List the contract number of                                                         MISHAWAKA, IN 46545
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 231 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1103 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              INNOVATIVE TECHNOLOGY ELECTRONICS
2.1,385   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1 CHANNEL DRIVE

          State the term remaining

          List the contract number of                                                         PORT WASHINGTON, NY 11050
          any government contract


          State what the contract or       SALES ORDER
                                                                                              INSPIRED MARKETING
2.1,386   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              223 BRIDGE ST

          State the term remaining

          List the contract number of                                                         GRAND LEDGE, MI 48837
          any government contract


          State what the contract or       Services Agreement
                                                                                              INSTAR
2.1,387   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              13835 LAKE AVENUE

          State the term remaining         3 month(s)

          List the contract number of                                                         LAKEWOOD, OH 44107
          any government contract


          State what the contract or       Purchase Order
                                                                                              INTEBONSA S A
2.1,388   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Service Order
                                                                                              INTEGRATED CONSTRUCTION LLC
2.1,389   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              14827 MANDARIN ROAD

          State the term remaining

          List the contract number of                                                         JACKSONVILLE, FL 32223
          any government contract


          State what the contract or       Purchase Order
                                                                                              INTEGRATED CONSTRUCTION SERVICES, LLC
2.1,390   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              150 N TRADE STREET

          State the term remaining

          List the contract number of                                                         MATHEWS, NC 28105
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 232 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1104 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              INTEGRATED SERVICE MGT LLC-78602241
2.1,391   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              45662 TERMINAL DR 200

          State the term remaining         29 month(s)

          List the contract number of                                                         STERLING, VA 20166
          any government contract


          State what the contract or       Services Agreement
                                                                                              INTER COUNTY MECHANICAL CORP
2.1,392   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1600 OCEAN AVE

          State the term remaining         9 month(s)

          List the contract number of                                                         BOHEMIA, NY 11716
          any government contract


          State what the contract or       Addendum
                                                                                              INTERIOR CONTRACTING LLC
2.1,393   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3600 HENSON ROAD

          State the term remaining

          List the contract number of                                                         KNOXVILLE, TN 37921
          any government contract


          State what the contract or       Collective Bargaining Agreement
                                                                                              INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS LOCAL 8
2.1,394   lease is for and the nature
          of the debtor's interest         Employer
                                                                                              807 LIME CITY ROAD

          State the term remaining         27 month(s)

          List the contract number of                                                         ROSSFORD, OH 43460
          any government contract


          State what the contract or       Contract Summary
                                                                                              INTERNATIONAL GENERAL CONTRACTORS
2.1,395   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3211 PONCE DE LEON

          State the term remaining                                                            301

          List the contract number of                                                         CORAL GABLES, FL 33134
          any government contract


          State what the contract or       Collective Bargaining Agreement
                                                                                              INTERNATIONAL UNION OF OPERATING ENGINEERS (IUOE) LOCAL 399
2.1,396   lease is for and the nature
          of the debtor's interest         Employer
                                                                                              2260 S GROVE STREET

          State the term remaining         8 month(s)

          List the contract number of                                                         CHICAGO, IL 60616
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 233 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1105 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Collective Bargaining Agreement
                                                                                              INTERNATIONAL UNION OF OPERATING ENGINEERS (IUOE) LOCAL 70
2.1,397   lease is for and the nature
          of the debtor's interest         Employer
                                                                                              2272 COUNTY ROAD D EAST

          State the term remaining         7 month(s)

          List the contract number of                                                         WHITE BEAR LAKE, MN 55110
          any government contract


          State what the contract or       Lease
                                                                                              INTERTRADING, LLC
2.1,398   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              789 N GROVE ROAD 103

          State the term remaining         37 month(s)

          List the contract number of                                                         RICHARDSON, TX 75081
          any government contract


          State what the contract or       Purchase Order
                                                                                              INTEX RECREATION CORP
2.1,399   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4001 VIA ORO AVE

          State the term remaining

          List the contract number of                                                         LONG BEACH, CA 90810
          any government contract


          State what the contract or       Purchase Order
                                                                                              INTIMATECO LLC JIT EMP
2.1,400   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              149 MADISON AVENUE

          State the term remaining                                                            SUITE 300

          List the contract number of                                                         NEW YORK, NY 10016
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          INVERTOR SYSTEMS INC
2.1,401   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              329 OTTER ST
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         BRISTOL, PA 19007
          any government contract


          State what the contract or       Addendum
                                                                                              INVESTMENT MANAGEMENT TRUST
2.1,402   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              15303 VENTURA BLVD

          State the term remaining                                                            SUITE 200

          List the contract number of                                                         SHERMAN OAKS, CA 91403
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 234 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1106 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              INVICTA WATCH CO OF AMERICA (EMP)
2.1,403   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3069 TAFT STREET

          State the term remaining

          List the contract number of                                                         HOLLYWOOD, FL 33021
          any government contract


          State what the contract or       Purchase Order
                                                                                              INVUE SECURITY PRODUCTS INC-61734067
2.1,404   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5553 WHIPPLE AVENUE STE 5

          State the term remaining

          List the contract number of                                                         NORTH CANTON, OH 44720
          any government contract


          State what the contract or       Purchase Order
                                                                                              IPATROL INC
2.1,405   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              970 S VILLAGE OAKS DRIVE STE 228

          State the term remaining

          List the contract number of                                                         COVINA,
          any government contract


          State what the contract or       Purchase Order
                                                                                              IPD INC
2.1,406   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              40 RICHARDS AVENUE 5TH FLOOR

          State the term remaining

          List the contract number of                                                         NORWALK, CT 06854
          any government contract


          State what the contract or       Purchase Order
                                                                                              IPROSPECT.COM INC-600932
2.1,407   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              200 CLARENDON ST 23RD FLOOR

          State the term remaining

          List the contract number of                                                         BOSTON, MA 02116
          any government contract


          State what the contract or       Services Agreement
                                                                                              IRM ENTERPRISES LLC
2.1,408   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              199 STETZER RD

          State the term remaining         22 month(s)

          List the contract number of                                                         BUCYRAS, OH 44820
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 235 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1107 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              IRWIN INDUSTRIAL TOOL COMPANY (EMP
2.1,409   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              75 REMITTANCE DRIVE SUITE 1167

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60675
          any government contract


          State what the contract or       Services Agreement
                                                                                              IRWPR (INTERNATIONAL ROOFING & WATERPROOFING
2.1,410   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              35 CALLE JUAN C BORBON

          State the term remaining         2 month(s)                                         SUITE 67-307

          List the contract number of                                                         GUAYNABO, PR 00969
          any government contract


          State what the contract or       Services Agreement
                                                                                              ISLAND ELEVATOR
2.1,411   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 6147

          State the term remaining         3 month(s)

          List the contract number of                                                         MERIZO, GU 96916
          any government contract


          State what the contract or       Services Agreement
                                                                                              ISLAND MOVERS
2.1,412   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PIER 42 POB 17865

          State the term remaining         10 month(s)

          List the contract number of                                                         HONOLULU, HI 96817
          any government contract


          State what the contract or       Services Agreement
                                                                                              ISLAND MOVERS
2.1,413   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PIER 42 POB 17865

          State the term remaining         21 month(s)

          List the contract number of                                                         HONOLULU, HI 96817
          any government contract


          State what the contract or       Services Agreement
                                                                                              ISLAND MOVERS
2.1,414   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PIER 42 POB 17865

          State the term remaining         21 month(s)

          List the contract number of                                                         HONOLULU, HI 96817
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 236 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                    Pg 1108 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                         Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              ISLAND SLIPPER FACTORY LTD
2.1,415   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              98-711 KUAHAO PLACE

          State the term remaining

          List the contract number of                                                         PEARL,
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          ISLAND WIDE A C SERVICE LLC
2.1,416   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              1029 ULUPONO ST
                                           Buyer

          State the term remaining         2 month(s)

          List the contract number of                                                         HONOLULU, HI 96819
          any government contract


          State what the contract or       Services Agreement
                                                                                              ISLAND WIDE A/C SERVICE LLC
2.1,417   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1029 ULUPONO ST

          State the term remaining         12 month(s)

          List the contract number of                                                         HNL, HI 96819
          any government contract


          State what the contract or       Services Agreement
                                                                                              ISLAND WIDE AC
2.1,418   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1029 ULUPONO ST

          State the term remaining         2 month(s)

          List the contract number of                                                         HNL, HI 96819
          any government contract


          State what the contract or       Services Agreement
                                                                                              ITAMCO
2.1,419   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6100 MICHIGAN ROAD

          State the term remaining         35 month(s)

          List the contract number of                                                         PLYMOUTH, IN 46563
          any government contract


          State what the contract or       Purchase Order
                                                                                              ITW GLOBAL BRANDS DIV ITW INC
2.1,420   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6925 PORTWEST DR

          State the term remaining

          List the contract number of                                                         HOUSTON, TX 77024
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                  Page 237 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1109 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              IVY TRADING INC D2S/EMP
2.1,421   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              8901 BOGGY CREEK RD STE 100

          State the term remaining

          List the contract number of                                                         ORLANDO, FL 32824
          any government contract


          State what the contract or       Purchase Order
                                                                                              IWC INC-631416
2.1,422   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              500 N CENTRAL EXPY STE 105

          State the term remaining

          List the contract number of                                                         PLANO, TX 75074
          any government contract


          State what the contract or       Purchase Order
                                                                                              IZUO BROTHERS LIMITED
2.1,423   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 1197

          State the term remaining

          List the contract number of                                                         HONOLULU,
          any government contract


          State what the contract or
                                                                                              J & A REPAIR SHOP, INC.
2.1,424   lease is for and the nature
          of the debtor's interest
                                                                                              6206 20TH AVE

          State the term remaining

          List the contract number of                                                         BROOKLYN, NY 11204
          any government contract


          State what the contract or       Services Agreement
                                                                                              J & B SMALL ENGINE REPAIR
2.1,425   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              921 EAST MAIN ST

          State the term remaining         43 month(s)

          List the contract number of                                                         PLANO, IL 60545
          any government contract


          State what the contract or       Services Agreement
                                                                                              J & C'S MOWER SERVICE & SMALL ENGINE LLC
2.1,426   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              16 WEST 1ST

          State the term remaining         31 month(s)

          List the contract number of                                                         CHENEY, WA 99004
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 238 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1110 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              J & M SMALL ENGINE REPAIR LLC
2.1,427   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1270 W PRESIDIO DRIVE

          State the term remaining         31 month(s)

          List the contract number of                                                         PUEBLO, CO 81007
          any government contract


          State what the contract or       Services Agreement
                                                                                              J A WILSON DISPLAY LTD-445213
2.1,428   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1645 ALMCO BLVD

          State the term remaining         32 month(s)

          List the contract number of                                                         MISSISSAUGA, ON L4W 1H8
          any government contract


          State what the contract or       Services Agreement
                                                                                              J AND D LAWN & TRACTOR SALES
2.1,429   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11020 PERRY HWY

          State the term remaining         39 month(s)

          List the contract number of                                                         WEXFORD, PA 15090
          any government contract


          State what the contract or       Services Agreement
                                                                                              J V MANUFACTURING CO
2.1,430   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 229

          State the term remaining         3 month(s)

          List the contract number of                                                         SPRINGDALE, AR 72765
          any government contract


          State what the contract or       Services Agreement
                                                                                              J&F REPAIR SERVICES,INC
2.1,431   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1855 WALL ST

          State the term remaining         15 month(s)                                        SUITE B

          List the contract number of                                                         GARLAND, TX 75041
          any government contract


          State what the contract or       Services Agreement
                                                                                              J&M LAWNMOWER SERVICE LLC
2.1,432   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              127 LAWN DR

          State the term remaining         38 month(s)

          List the contract number of                                                         FREEDOM, PA 16637
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 239 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1111 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              J. TERRY EAGER, SUSAN B. EAGER, CEMER PROPERTIES ET. AL.
2.1,433   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              CO KENT N CALFEE AUTHORIZED AGENT

          State the term remaining         38 month(s)                                        PO BOX 8

          List the contract number of                                                         RIO OSO, CA 95674
          any government contract


          State what the contract or       Services Agreement
                                                                                              J.R. SMALL ENGINES
2.1,434   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9450 E BANKHEAD HWY

          State the term remaining         22 month(s)

          List the contract number of                                                         ALEDO, TX 76008
          any government contract


          State what the contract or       Purchase Order
                                                                                              JAB DISTRIBUTORS LLC (EMP)
2.1,435   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              75 REMITTANCE DRIVE SUITE 3005

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60675
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   JACK OCHODNICKY ELECTRIC LLC
2.1,436   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              12855 HARVARD AVE

          State the term remaining         6 month(s)

          List the contract number of                                                         CEDAR SPRINGS, MI 49319
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          JACKSON MECHANICAL SERVICE INC.
2.1,437   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              PO BOX 18824
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         OKLAHOMA CITY, OK 73154
          any government contract


          State what the contract or       Purchase Order
                                                                                              JACMEL JEWELRY INC
2.1,438   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              30-00 47TH AVE

          State the term remaining

          List the contract number of                                                         LONG ISLAND CITY, NY 11101
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 240 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1112 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           MASTER SERVICES AGREEMENT                          JACO ROOFING AND CONSTRUCTION
2.1,439   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1725 S VELASCO

          State the term remaining         2 month(s)

          List the contract number of                                                         ANGLETON, TX 77515
          any government contract


          State what the contract or       Services Agreement
                                           MASTER SERVICES AGREEMENT                          JACO ROOFING AND CONSTRUCTION
2.1,440   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1725 S VELASCO

          State the term remaining         2 month(s)

          List the contract number of                                                         ANGLETON, TX 77515
          any government contract


          State what the contract or       Services Agreement
                                                                                              JACOBS ENGINEERING GROUP INC
2.1,441   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              777 MAIN ST

          State the term remaining         3 month(s)

          List the contract number of                                                         FT WORTH, TX 76102
          any government contract


          State what the contract or       Services Agreement
                                                                                              JADE TRACK INC
2.1,442   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1275 KINNEAR ROAD

          State the term remaining         5 month(s)

          List the contract number of                                                         COLUMBUS, OH 43212
          any government contract


          State what the contract or       Services Agreement
                                                                                              JAK PROPERTY SERVICES
2.1,443   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              W7088 POND ROAD

          State the term remaining         12 month(s)

          List the contract number of                                                         FORT ATKINSON, WI 53538
          any government contract


          State what the contract or       Lease
                                                                                              JAMACHA SWEETWATER, LLC / BRUCE FEUERSTEIN
2.1,444   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              8294 MIRA MESA BLVD

          State the term remaining         1 month(s)

          List the contract number of                                                         SAN DIEGO, CA 92126
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 241 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1113 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       SALES AGREEMENT
                                                                                              JAMES J WELCH & CO, INC
2.1,445   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              27 CONGRESS ST

          State the term remaining

          List the contract number of                                                         SALEM, MA 01970
          any government contract


          State what the contract or       Lease
                                                                                              JAMES J. THOMPSON TRUST
2.1,446   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              MILBANK TWEED HADLEY & MCCLOY LLP

          State the term remaining         4 month(s)                                         28 LIBERTY STREET 54TH FLOOR

          List the contract number of                                                         NEW YORK, NY 10005
          any government contract


          State what the contract or       Services Agreement
                                                                                              JAMES LAWNMOWER SALES & SERVICE
2.1,447   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5034 RIGSBY AVE

          State the term remaining         32 month(s)

          List the contract number of                                                         SAN ANTONIO, TX 78222
          any government contract


          State what the contract or       Lease
                                                                                              JAMES SCALO
2.1,448   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              965 GREENTREE ROAD

          State the term remaining         41 month(s)                                        SUITE 400

          List the contract number of                                                         PITTSBURGH, PA 15220
          any government contract


          State what the contract or       Purchase Order
                                                                                              JANOME AMERICA INC
2.1,449   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              10 INDUSTRIAL AVE

          State the term remaining

          List the contract number of                                                         MAHWAH, NJ 07430
          any government contract


          State what the contract or       Services Agreement
                                                                                              JANOME AMERICA INC.
2.1,450   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              10 INDUSTRIAL AVE

          State the term remaining         39 month(s)                                        SUITE 2

          List the contract number of                                                         MAHWAH, NJ 07430
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 242 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1114 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              JARDEN CONSUMER SOLUTIONS
2.1,451   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 774626

          State the term remaining

          List the contract number of                                                         CHICAGO,
          any government contract


          State what the contract or       Services Agreement
                                                                                              JAYS SMALL ENGINE & APPLIANCE
2.1,452   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              70 HOLLAND ST

          State the term remaining         32 month(s)

          List the contract number of                                                         LEWISTON, ME 04240
          any government contract


          State what the contract or       Services Agreement
                                           5X INDIVIDUAL STORE SERVICE                        JCAL, LLC
2.1,453   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              1816 COUNTRY RUN WAY
                                           Buyer

          State the term remaining         1 month(s)

          List the contract number of                                                         FREDERIC, MD 21702
          any government contract


          State what the contract or       Sales Order
                                                                                              JEA INTERIOR DESIGN
2.1,454   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              12115 NE 99TH ST

          State the term remaining                                                            SUITE 1800

          List the contract number of                                                         PORTLAND, OR 97210
          any government contract


          State what the contract or       SUBCONTRACT
                                                                                              JEDCO DEL-CON CORP DBA CD BARNES CONSTRUCTON
2.1,455   lease is for and the nature
          of the debtor's interest         seller
                                                                                              3437 EASTER AVE SE

          State the term remaining

          List the contract number of                                                         GRAND RAPIDS, MI 49508
          any government contract


          State what the contract or       Purchase Order
                                                                                              JEFF SMITH BLDG & DEVELOPMENT INC-1869154757
2.1,456   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9191 SANTIAGO DRIVE

          State the term remaining

          List the contract number of                                                         HUNTINGTON BEACH, CA 92646
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 243 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1115 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              JEFF'S SMALL ENGINE REPAIR
2.1,457   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              190 BOWLING RD

          State the term remaining         25 month(s)

          List the contract number of                                                         MIDDLESBORO, KY 40965
          any government contract


          State what the contract or       Contract Summary
                                                                                              JEMCO AGENA
2.1,458   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1700 S EL CAMINO REAL

          State the term remaining                                                            SUITE 400

          List the contract number of                                                         SAN MATEO, CA 94402
          any government contract


          State what the contract or       Addendum
                                                                                              JEMCOR DEVELOPMENT PARTNERS
2.1,459   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1700 S EL CAMINO REAL

          State the term remaining                                                            SUITE 375

          List the contract number of                                                         SAN MATEO, CA 94402
          any government contract


          State what the contract or       Services Agreement
                                                                                              JENKINS ELECTRICAL CONTRACTORS INC
2.1,460   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              21 VOLUSIA DR

          State the term remaining         7 month(s)

          List the contract number of                                                         DEBARY, FL 32713
          any government contract


          State what the contract or       Services Agreement
                                                                                              JENKINS ELECTRICAL CONTRACTORS INC
2.1,461   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              21 VOLUSIA DR

          State the term remaining         7 month(s)

          List the contract number of                                                         DEBARY, FL 32713
          any government contract


          State what the contract or       Service Agreement
                                                                                              JENSON LIGHTING MAINTENANCE
2.1,462   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 57544

          State the term remaining         7 month(s)

          List the contract number of                                                         MURRAY, UT 84157
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 244 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1116 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   JENSON LIGHTING MAINTENANCE
2.1,463   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 57544

          State the term remaining         7 month(s)

          List the contract number of                                                         MURRAY, UT 84157
          any government contract


          State what the contract or
                                                                                              JESS ANDERSON EQUIPMENT INC.
2.1,464   lease is for and the nature
          of the debtor's interest
                                                                                              7575 HWY 87 E

          State the term remaining

          List the contract number of                                                         CHINA GROVE, TX 78263
          any government contract


          State what the contract or       SALES AGREEMENT
                                                                                              JESUSITA CORP
2.1,465   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              4860 CALLE REAL

          State the term remaining

          List the contract number of                                                         SANTA BARBARA, CA 93111
          any government contract


          State what the contract or       Purchase Order
                                                                                              JEWEL SOURCE INC
2.1,466   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5 WEST 45TH STREET

          State the term remaining                                                            9TH FLOOR

          List the contract number of                                                         NEW YORK, NY 10036
          any government contract


          State what the contract or       Service Agreement
                                                                                              JG SERVICE CO.
2.1,467   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              15632 EL PRADO ROAD

          State the term remaining         3 month(s)

          List the contract number of                                                         CHINO, CA 91710
          any government contract


          State what the contract or       SALES ORDER
                                                                                              JH SNYDER
2.1,468   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              682 S VERMONT AVE

          State the term remaining

          List the contract number of                                                         LOS ANGELES, CA 90005
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 245 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1117 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          JIM BOYD CONSTRUCTION
2.1,469   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              1810 W OAKRIDGE
                                           Buyer

          State the term remaining         1 month(s)

          List the contract number of                                                         ALBANY, GA 31707
          any government contract


          State what the contract or       Services Agreement
                                           INDIVIDUAL STORE SERVICE                           JIM WITTMAN MOWING SERVICE
2.1,470   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              168 S COUNTRY ESTATES DR
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         SALINA, KS 67401
          any government contract


          State what the contract or       Purchase Order
                                                                                              JIN RONG HUA LE METAL MFR CO LTD
2.1,471   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              JK POWER EQUIPMENT
2.1,472   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              765 SGT PALMATEER WAY

          State the term remaining         38 month(s)

          List the contract number of                                                         WAPPINGERS FALLS, NY 12590
          any government contract


          State what the contract or       Sales Order
                                                                                              JL FROST
2.1,473   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              30001 GARDEN LANTERN

          State the term remaining

          List the contract number of                                                         LAGUNA NIGUEL, CA 92677
          any government contract


          State what the contract or       Purchase Order
                                                                                              JL MODULAR INC.
2.1,474   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              70 STONY POINT ROAD

          State the term remaining                                                            SUITE D

          List the contract number of                                                         SANTA ROSA, CA 95401
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 246 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1118 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Service Agreement
                                                                                              JM ELECTRICAL INC
2.1,475   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 3873

          State the term remaining         5 month(s)

          List the contract number of                                                         CAROLINA, PR 00984
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   JM ELECTRICAL, INC
2.1,476   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 3873

          State the term remaining         5 month(s)

          List the contract number of                                                         CAROLINA, PR 00984-3873
          any government contract


          State what the contract or       Purchase Order
                                                                                              JM WILKERSON
2.1,477   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1734 SANDS PLACE

          State the term remaining

          List the contract number of                                                         MARIETTA, GA 30067
          any government contract


          State what the contract or       Purchase Order
                                                                                              JMC GLOBAL TECHNOLOGIES I LP-113803089
2.1,478   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              945 KELLER SMITHFIELD ROAD S

          State the term remaining

          List the contract number of                                                         KELLER, TX 76248
          any government contract


          State what the contract or       Services Agreement
                                                                                              JOB-RITE
2.1,479   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5982 STATE ROAD

          State the term remaining         39 month(s)

          List the contract number of                                                         PARMA, OH 44134
          any government contract


          State what the contract or       Services Agreement
                                                                                              JOE'S POWER CENTER
2.1,480   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              534 S WASHINGTON STREET

          State the term remaining         29 month(s)

          List the contract number of                                                         KIMBERLY, WI 54136
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 247 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1119 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              JOE'S POWER CENTER
2.1,481   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              534 S WASHINGTON

          State the term remaining         30 month(s)

          List the contract number of                                                         KIMBERLY, WI 54136
          any government contract


          State what the contract or       Services Agreement
                                                                                              JOG INVESTMENTS LLC
2.1,482   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1605 S BROADWAY ST

          State the term remaining         29 month(s)

          List the contract number of                                                         NEW ULM, MN 56073
          any government contract


          State what the contract or       Services Agreement
                                                                                              JOG INVESTMENTS LLC
2.1,483   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1605 S BROADWAY

          State the term remaining         29 month(s)

          List the contract number of                                                         NEW ULM, MN 56073
          any government contract


          State what the contract or       Services Agreement
                                                                                              JOHN HAUGHEY & SONS INC
2.1,484   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              12430 CHURCH DR

          State the term remaining         9 month(s)

          List the contract number of                                                         NORTH HUNTINGDON, PA 15642
          any government contract


          State what the contract or       Lease
                                                                                              JOHN M. MACALUSO
2.1,485   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              322 MANHATTAN AVENUE

          State the term remaining         2 month(s)

          List the contract number of                                                         HERMOSA BEACH, CA 90254
          any government contract


          State what the contract or       Addendum
                                                                                              JOHN MORIARTY AND ASSOCIATES OF VIRGINIA LLC
2.1,486   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1005 N GLEBE ROAD

          State the term remaining                                                            SUITE 200

          List the contract number of                                                         ARLINGTON, VA 22201
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 248 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1120 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              JOHN ZIEG
2.1,487   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              5706 BELLTOWER LANE

          State the term remaining         14 month(s)

          List the contract number of                                                         FORT WAYNE, IN 46815
          any government contract


          State what the contract or       PURCHASE AGREEMENT
                                                                                              JOHNDOW INDUSTRIES INC
2.1,488   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              151 SNYDER AVE

          State the term remaining         8 month(s)

          List the contract number of                                                         BARBERTON, OH 44203
          any government contract


          State what the contract or       Purchase Order
                                                                                              JOHNSON CONTROL BATTERY GROUP INC
2.1,489   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 730743

          State the term remaining

          List the contract number of                                                         DALLAS, TX 75373
          any government contract


          State what the contract or       Service Agreement
                                                                                              JOHNSON CONTROLS INC
2.1,490   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3007 MALMO DRIVE

          State the term remaining         25 month(s)

          List the contract number of                                                         ARLINGTON HEIGHTS, IL 60005
          any government contract


          State what the contract or       Purchase Order
                                                                                              JOHNSON CONTROLS INC
2.1,491   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 730068

          State the term remaining

          List the contract number of                                                         DALLAS, TX 75373
          any government contract


          State what the contract or       Service Agreement
                                                                                              JOHNSON CONTROLS INC
2.1,492   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5005 YORK DRIVE

          State the term remaining         27 month(s)

          List the contract number of                                                         NORMAN, OK 73069
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 249 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1121 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Service Agreement
                                                                                              JOHNSON CONTROLS LP
2.1,493   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4700 EXCHANGE COURT SUITE 300

          State the term remaining         34 month(s)

          List the contract number of                                                         BOCA RATON, FL 33431
          any government contract


          State what the contract or       Services Agreement
                                                                                              JOHNSON CONTROLS OF PUERTO RICO, INC
2.1,494   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 3419

          State the term remaining         2 month(s)

          List the contract number of                                                         CAROLINA, PR 00984
          any government contract


          State what the contract or       Services Agreement
                                                                                              JOHNSON CONTROLS OF PUERTO RICO, INC
2.1,495   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 3419

          State the term remaining         2 month(s)

          List the contract number of                                                         CAROLINA, PR 00984
          any government contract


          State what the contract or       Services Agreement
                                                                                              JOHNSON CONTROLS OF PUERTO RICO, INC
2.1,496   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 3419

          State the term remaining         2 month(s)

          List the contract number of                                                         CAROLINA, PR 00984
          any government contract


          State what the contract or       Purchase Order
                                                                                              JOHNSON HEALTH TECH NORTH AMERICA
2.1,497   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1600 LANDMARK DRIVE

          State the term remaining

          List the contract number of                                                         COTTAGE GROVE, WI 53527
          any government contract


          State what the contract or       Services Agreement
                                                                                              JOHNSON HEALTH TECH NORTH AMERICA, INC.
2.1,498   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1600 LANDMARK DRIVE

          State the term remaining         3 month(s)

          List the contract number of                                                         COTTAGE GROVE, WI 53527
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 250 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1122 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              JOHNSON SERVICE CENTER
2.1,499   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              518 BONHAM ST

          State the term remaining         20 month(s)

          List the contract number of                                                         GRAND PRAIRIE, TX 75050
          any government contract


          State what the contract or       Purchase Order
                                                                                              JOOLA NORTH AMERICA LLC
2.1,500   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              15850 CRABBS BRANCH WAY STE170

          State the term remaining

          List the contract number of                                                         ROCKVILLE, MD 20855
          any government contract


          State what the contract or       Lease
                                                                                              JOPLIN PROPERTIES LLC
2.1,501   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              745 E JOYCE BLVD SUITE 220

          State the term remaining         6 month(s)

          List the contract number of                                                         FAYETTESVILLE, AR 72703
          any government contract


          State what the contract or       Purchase Order
                                                                                              JORE CORPORATION
2.1,502   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              34837 INNOVATION DRIVE

          State the term remaining

          List the contract number of                                                         RONAN, MT 59864
          any government contract


          State what the contract or       Lease
                                                                                              JOSEPH F. BOULOS- GENERAL PARTNER
2.1,503   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ONE CANAL PLAZA FIFTH FLOOR

          State the term remaining         3 month(s)

          List the contract number of                                                         PORTLAND, ME 04101
          any government contract


          State what the contract or       Sales Order
                                                                                              JOSEPH J DUFFY COMPANY
2.1,504   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              4994 ELSTON AVE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60630
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 251 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1123 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Contract
                                                                                              JOURNEYMAN CONSTRUCTION
2.1,505   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              7701 N LAMAR

          State the term remaining                                                            SUITE 100

          List the contract number of                                                         AUSTIN, TX 78752
          any government contract


          State what the contract or       Services Agreement
                                                                                              JP'S SERVICE
2.1,506   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              739 STARKS ROAD

          State the term remaining         32 month(s)

          List the contract number of                                                         NEW SHARON, NE 04955
          any government contract


          State what the contract or       Services Agreement
                                                                                              JR'S SMALL ENGINE REPAIR
2.1,507   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2302 PITT ST

          State the term remaining         28 month(s)

          List the contract number of                                                         ANDERSON, IN 46016
          any government contract


          State what the contract or       SALES AGREEMENT
                                                                                              JRW CONSTRUCTION
2.1,508   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              1676 N CLARENDON WAY

          State the term remaining

          List the contract number of                                                         EAGLE, ID 83616
          any government contract


          State what the contract or       Sales Orders
                                           SALES CONTRACT QUOTE                               JRW CONSTRUCTION
2.1,509   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              1676 N CLARENDON WAY

          State the term remaining

          List the contract number of                                                         EAGLE, ID 83616
          any government contract


          State what the contract or       Purchase Order
                                                                                              JS PRODUCTS INC
2.1,510   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6445 MONTESSOURI STREET

          State the term remaining

          List the contract number of                                                         LAS VEGAS, NV 89113
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 252 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1124 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              JS PRODUCTS INC-1000748970
2.1,511   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6445 MONTESSOURI STREET

          State the term remaining

          List the contract number of                                                         LAS VEGAS, NV 89113
          any government contract


          State what the contract or       Lease
                                                                                              JT VENTURE B/T DERMODY PROPERTIES & GRANITE REIT
2.1,512   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: DAWN LAMURA PROPERTY MANAGER

          State the term remaining         30 month(s)                                        1495 VALLEY CENTER PARKWAY SUITE 100

          List the contract number of                                                         BETHLEHEM, PA 18017
          any government contract


          State what the contract or       Services Agreement
                                                                                              J-TEL LAWN & SNOW EQUIPMENT
2.1,513   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11322 SO HARLEM AVE

          State the term remaining         35 month(s)

          List the contract number of                                                         WORTH, SC 60482
          any government contract


          State what the contract or       Services Agreement
                                                                                              JTR REPAIR INC
2.1,514   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1731 N 725 E

          State the term remaining         38 month(s)

          List the contract number of                                                         DARLINGTON, IN 47940
          any government contract


          State what the contract or       Lease
                                                                                              JUAN RAMIREZ PROPERTIES, LTD.
2.1,515   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              6419 MCPHERESON ROAD

          State the term remaining         25 month(s)

          List the contract number of                                                         LAREDO, TX 78041
          any government contract


          State what the contract or       Lease
                                                                                              JUERGEN EBENHOEH, PRESIDENT
2.1,516   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: PROPERTY MANAGEMENT

          State the term remaining         34 month(s)                                        12140 CARISSA COMMERCE COURT SUITE 102

          List the contract number of                                                         FORT MYERS, FL 33966
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 253 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1125 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              JUPITER WORKSHOPS HK LTD
2.1,517   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              JUST PLAY HK LTD
2.1,518   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 76065

          State the term remaining

          List the contract number of                                                         CLEVELAND, OH 44101
          any government contract


          State what the contract or       Purchase Order
                                                                                              JUST PLAY LLC
2.1,519   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1900 NW CORPORATE BLVD STE 100

          State the term remaining

          List the contract number of                                                         BOCA RATON, FL 33431
          any government contract


          State what the contract or       Services Agreement
                                                                                              JUSTUS LAWN MOWER SHOP INC
2.1,520   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              435 S CENTER ST

          State the term remaining         18 month(s)

          List the contract number of                                                         TURLOCK, CA 95380
          any government contract


          State what the contract or       Services Agreement
                                                                                              JUSTUS LAWNMOWER SHOP INC
2.1,521   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              435 S CENTER ST

          State the term remaining         18 month(s)

          List the contract number of                                                         TURLOCK, CA 95380
          any government contract


          State what the contract or       Purchase Order
                                                                                              JVCKENWOOD USA CORPORATION
2.1,522   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              DEPT CH 17109

          State the term remaining

          List the contract number of                                                         PALATINE, IL 60055
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 254 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1126 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              K & H CONSTRUCTION LLC
2.1,523   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              25 ROODE RD

          State the term remaining         34 month(s)

          List the contract number of                                                         PLAINFIELD, CT 06374
          any government contract


          State what the contract or       Services Agreement
                                                                                              K & M SMALL ENGINE REPAIR/LAWN CARE
2.1,524   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              605 N O SAGE AVE

          State the term remaining         20 month(s)

          List the contract number of                                                         DEWEY, OK 74029
          any government contract


          State what the contract or       Purchase Order
                                                                                              K SWISS INC
2.1,525   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              523 W 6TH STREET SUITE 534

          State the term remaining

          List the contract number of                                                         LOS ANGELES,
          any government contract


          State what the contract or       Lease
                                                                                              K. CHABOYA, F. MURPHY, J&F MURPHY TRUSTS, ET. AL.
2.1,526   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: JOHN F EYRICH SUCCESSOR TRUSTEE

          State the term remaining         66 month(s)                                        5803 WIMSEY LANE

          List the contract number of                                                         BAINBRIDGE ISLAND, WA 98110
          any government contract


          State what the contract or       Services Agreement
                                                                                              K1W1 LAWNMOWER & CHAINSAW REPAIR
2.1,527   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1103 W TECYUOLOLS AVE

          State the term remaining         30 month(s)

          List the contract number of                                                         CENTRALIA, WA 98531
          any government contract


          State what the contract or       Lease
                                                                                              KADISH
2.1,528   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              P O BOX 40

          State the term remaining         63 month(s)

          List the contract number of                                                         WESTBURY, NY 11590
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 255 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1127 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              KALAMA COLLECTION LLC
2.1,529   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 30332

          State the term remaining

          List the contract number of                                                         HONOLULU,
          any government contract


          State what the contract or       Lease
                                                                                              KAMEHAMEHA SCHOOLS - BISHOP ESTATE
2.1,530   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: COMMERCIAL REAL ESTATE DIVISION

          State the term remaining         56 month(s)                                        567 SOUTH KING STREET SUITE 200

          List the contract number of                                                         HONOLULU, HI 96813
          any government contract


          State what the contract or       Purchase Order
                                                                                              KARSTEN S A
2.1,531   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              RUA JOHANN KARSTEN 260

          State the term remaining

          List the contract number of                                                         BLUMENAU, SC 89074-700
          any government contract


          State what the contract or       Services Agreement
                                                                                              KATSAM LLC
2.1,532   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9300 NATURAL BRIDGE RD

          State the term remaining         3 month(s)

          List the contract number of                                                         ST LOUIS, MO 63134
          any government contract


          State what the contract or       Services Agreement
                                                                                              KBCM LLC
2.1,533   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1503 WEST EHRINGHAUS STREET

          State the term remaining         27 month(s)

          List the contract number of                                                         ELIZABETH CITY, NC 27909
          any government contract


          State what the contract or       Change Order
                                                                                              KBR BUILDING GROUP
2.1,534   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              8000 TOWERS CRESCENT DRIVE

          State the term remaining                                                            SUITE 650

          List the contract number of                                                         VIENNA, VA 22182
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 256 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1128 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              KBS INC
2.1,535   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              8050 KIMWAY DRIVE

          State the term remaining

          List the contract number of                                                         RICHMOND, VA 23228
          any government contract


          State what the contract or       Sales Order
                                                                                              KC BUILDERS
2.1,536   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              419 S SHARON AMITY ROAD

          State the term remaining                                                            SUITE C

          List the contract number of                                                         CHARLOTTE, NC 28211
          any government contract


          State what the contract or       Amendment to Kenmore License
                                           Agreement - 1) Change of Definitions;              KCD IP, LLC
2.1,537   lease is for and the nature
          of the debtor's interest         2) Change to Grant of License
                                                                                              3333 BEVERLY ROAD
                                           Licensee
          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Amendment to Diehard License
                                           Agreement - 1) Update of Diehard                   KCD IP, LLC
2.1,538   lease is for and the nature
          of the debtor's interest         trademarks subject to agreement; 2)
                                                                                              3333 BEVERLY ROAD
                                           Clarify scope and field of use; 3) clarify
                                           scope of license granted; 4) Amend and
          State the term remaining
                                           clarify royalties
          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract          Licensee



          State what the contract or       Amendment to Diehard License
                                           Agreement - change of name to Sears                KCD IP, LLC
2.1,539   lease is for and the nature
          of the debtor's interest         Brands Business Unit Corporation and
                                                                                              3333 BEVERLY ROAD
                                           Revised Royalty Payment Calculation

          State the term remaining
                                           Licensee
          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Amendment to Diehard License
                                           Agreement - 1) Change in date for                  KCD IP, LLC
2.1,540   lease is for and the nature
          of the debtor's interest         royalty payments; 2) Extension of legal
                                                                                              3333 BEVERLY ROAD
                                           maturity date to the June 2025 payment
                                           date; 3) modifications to the minimum
          State the term remaining
                                           and maximum royalties.
          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract          Licensee




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 257 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1129 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Amendment to Kenmore License
                                           Agreement - change of name to Sears                KCD IP, LLC
2.1,541   lease is for and the nature
          of the debtor's interest         Brands Business Unit Corporation and
                                                                                              3333 BEVERLY ROAD
                                           revision to royalty calculation

          State the term remaining
                                           Licensee
          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       License Agreement - Kenmore
                                                                                              KCD IP, LLC
2.1,542   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              3333 BEVERLY ROAD

          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Diehard Trademarks License
                                           Agreement                                          KCD IP, LLC
2.1,543   lease is for and the nature
          of the debtor's interest
                                                                                              3333 BEVERLY ROAD
                                           Licensee

          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Amendment to Kenmore License
                                           Agreement - 1) Change of Royalty                   KCD IP, LLC
2.1,544   lease is for and the nature
          of the debtor's interest         Payment Dates; 2) Change of Initial
                                                                                              3333 BEVERLY ROAD
                                           Term

          State the term remaining
                                           Licensee
          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Lease
                                                                                              KDI RIVERGATE MALL, LLC C/O HENDON PROPERTIES, LLC
2.1,545   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: J CHARLES HENDON JR

          State the term remaining         821 month(s)                                       3445 PEACHTREE ROAD SUITE 465

          List the contract number of                                                         ATLANTA, TN 30326
          any government contract


          State what the contract or       Services Agreement
                                                                                              KELLERMEYER BERGENSON SERVICES
2.1,546   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1575 HENTHORNE DR

          State the term remaining         29 month(s)

          List the contract number of                                                         MAUMEE, OH 43537
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 258 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1130 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              KELLERMEYER BERGENSON SERVICES
2.1,547   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1575 HENTHORNE DR

          State the term remaining         29 month(s)

          List the contract number of                                                         MAUMEE, OH 43537
          any government contract


          State what the contract or       Purchase Order
                                                                                              KELLOGG AND KIMSEY INC.
2.1,548   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              6077 CLARK CENTER

          State the term remaining

          List the contract number of                                                         SARASOTA, FL 34238
          any government contract


          State what the contract or       Purchase Order
                                                                                              KENNEY MANUFACCTURING COMPANY
2.1,549   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1000 JEFFERSON BLVD

          State the term remaining

          List the contract number of                                                         WARWICK,
          any government contract


          State what the contract or       Purchase Order
                                                                                              KENNEY MANUFACTURING COMPANY
2.1,550   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1000 JEFFERSON BLVD

          State the term remaining

          List the contract number of                                                         WARWICK,
          any government contract


          State what the contract or       Service Agreement
                                                                                              KEN'S SIGN SERVICE
2.1,551   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2121 W PIMA

          State the term remaining         7 month(s)

          List the contract number of                                                         PHOENIX, AZ 85009
          any government contract


          State what the contract or       Purchase Order
                                                                                              KETER NORTH AMERICA LLC-D
2.1,552   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6435 S SCATTERFIELD RD

          State the term remaining

          List the contract number of                                                         NEW,
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 259 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1131 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              KEYBANK NATIONAL
2.1,553   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              8115 PRESTON ROAD SUITE 800

          State the term remaining         153 month(s)

          List the contract number of                                                         DALLAS, TX 75225
          any government contract


          State what the contract or       License Agreement
                                                                                              KEYME, INC.
2.1,554   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              247 WEST 36TH STREET

          State the term remaining         2 month(s)

          List the contract number of                                                         NEW YORK, NY 10018
          any government contract


          State what the contract or       Addendum
                                                                                              KEYSTONE GROUP
2.1,555   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3708 ALLIANCE DRIVE

          State the term remaining

          List the contract number of                                                         GREENSBORO, NC 27407
          any government contract


          State what the contract or       Purchase Order
                                                                                              KG DENIM LIMITED
2.1,556   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              KIDS II INC
2.1,557   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 PIEDMONT RD STE 1800

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30305
          any government contract


          State what the contract or       Purchase Order
                                                                                              KIDS LINE LLC
2.1,558   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              400 S HOPE ST 6TH FL

          State the term remaining

          List the contract number of                                                         LOS ANGELES, CA 90071
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 260 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1132 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              KIER CONSTRUCTION CORPORATION
2.1,559   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3710 QUINCY AVENUE

          State the term remaining

          List the contract number of                                                         OGDEN, UT 84403
          any government contract


          State what the contract or       Purchase Agreement
                                                                                              KIEWIT BUILDING GROUP INC.
2.1,560   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              650 IWILEI ROAD

          State the term remaining                                                            SUITE 202

          List the contract number of                                                         HONOLULU, HI 96817
          any government contract


          State what the contract or       SALES AGREEMENT
                                                                                              KIM GRANT HOMES, LLC
2.1,561   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              177 CRESCENT DR

          State the term remaining

          List the contract number of                                                         COLLIERVILLE, TN 38017
          any government contract


          State what the contract or       Lease
                                                                                              KIMCO REALTY (DEVELOPER)
2.1,562   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              3333 BEVERLY ROAD

          State the term remaining         98 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Lease
                                                                                              KIMCO REALTY CORPORATION
2.1,563   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         33 month(s)                                        1621-B SOUTH MELROSE DRIVE

          List the contract number of                                                         VISTA, CA 92081
          any government contract


          State what the contract or       Lease
                                                                                              KIMCO REALTY CORPORATION
2.1,564   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              3333 NEW HYDE PARK ROAD SUITE 100

          State the term remaining         33 month(s)                                        P O BOX 5020

          List the contract number of                                                         NEW HYDE PARK, NY 11042
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 261 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1133 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           MASTER CONSULTING AGREEMENT                        KIMLEY-HORN AND ASSOCIATES
2.1,565   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2550 UNIVERSITY AVE WEST

          State the term remaining         2 month(s)                                         STE 238

          List the contract number of                                                         ST PAUL, MN 55114
          any government contract


          State what the contract or       Lease
                                                                                              KIN PROPERTIES
2.1,566   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              CO KIN PROPERTIES INC TENANT 100003362

          State the term remaining         326 month(s)                                       185 NW SPANISH RIVER BLVD SUITE 100

          List the contract number of                                                         BOCA RATON, FL 33431
          any government contract


          State what the contract or       SALES ORDER
                                                                                              KINCAID HENRY BUILDING GROUP, INC
2.1,567   lease is for and the nature
          of the debtor's interest         seller
                                                                                              934 CLARK ST

          State the term remaining

          List the contract number of                                                         LANSING, MI 48906
          any government contract


          State what the contract or       Services Agreement
                                                                                              KING OF TEXAS ROOFING
2.1,568   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              307 GILBERT CIRCLE

          State the term remaining         3 month(s)

          List the contract number of                                                         GRAND PRAIRIE, TX 75050
          any government contract


          State what the contract or       Service Agreement
                                                                                              KING OF TEXAS ROOFING
2.1,569   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              307 GILBERT CIRCLE

          State the term remaining         3 month(s)

          List the contract number of                                                         GRAND PRAIRIE, TX 75050
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          KING OF TEXAS ROOFING CO, LP, DIV OF KING OF TEXAS CONSTRUCTION COM
2.1,570   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              307 GILBERG CIRCLE
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         GRAND PRAIRIE, TX 75050
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 262 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1134 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              KINGS SERVICE CENTER
2.1,571   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2215 GROTH ST

          State the term remaining         34 month(s)

          List the contract number of                                                         SPRINGFIELD, IL 62703
          any government contract


          State what the contract or       Purchase Order
                                                                                              KINGSTATE CORP
2.1,572   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              12 WEST 32ND STREET 3FL

          State the term remaining

          List the contract number of                                                         NEW YORK, NY 10001
          any government contract


          State what the contract or       Services Agreement
                                                                                              KINGSTON LAWN & POWER EQUIPMENT INC
2.1,573   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9 SOUTH STERLING ST

          State the term remaining         39 month(s)

          List the contract number of                                                         KINGSTON, NY 12401
          any government contract


          State what the contract or       Services Agreement
                                                                                              KINGSVIEW ENTERPRISES
2.1,574   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7 W FIRST ST

          State the term remaining         7 month(s)

          List the contract number of                                                         LAKEWOOD, NY 14750
          any government contract


          State what the contract or       Services Agreement
                                                                                              KINGSVIEW ENTERPRISES INC
2.1,575   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7 WEST FIRST ST

          State the term remaining         10 month(s)                                        PO BOX 2

          List the contract number of                                                         LAKEWOOD, NY 14750
          any government contract


          State what the contract or       Services Agreement
                                                                                              KINGSVIEW PAVING
2.1,576   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7 WEST FIRST ST

          State the term remaining         7 month(s)

          List the contract number of                                                         LAKEWOOD, NY 14750
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 263 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1135 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Addendum
                                                                                              KINSETH HOSPITALITY COMPANIES
2.1,577   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              808 HIGHWAY 18 E

          State the term remaining

          List the contract number of                                                         CLEAR LAKE, IA 50428
          any government contract


          State what the contract or       Addendum
                                                                                              KINSLEY CONSTRUCTION
2.1,578   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1922 GREENSPRING DRIVE

          State the term remaining                                                            SUITE 1

          List the contract number of                                                         TIMONIUM, MD 21093
          any government contract


          State what the contract or       Services Agreement
                                                                                              KIPP'S LAWNMOWER SALES & SERVICE INC
2.1,579   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2419 OGDEN AV

          State the term remaining         37 month(s)

          List the contract number of                                                         LISLE, IL 60532
          any government contract


          State what the contract or       NON-STANDARD SOFTWARE AND
                                           SERVICES AGREEMENT                                 KIRIX CORPORATION
2.1,580   lease is for and the nature
          of the debtor's interest
                                                                                              977 N OAKLAWN AVE
                                           Buyer

          State the term remaining         3 month(s)                                         SUITE 106

          List the contract number of                                                         ELMHURST, IL 60126
          any government contract


          State what the contract or       Services Agreement
                                                                                              KIRK'S LLC
2.1,581   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3995 FAIRGROVE RD

          State the term remaining         29 month(s)

          List the contract number of                                                         FAIRGROVE, MI 48733
          any government contract


          State what the contract or       Purchase Order
                                                                                              KITCHENAID INC
2.1,582   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 88141

          State the term remaining

          List the contract number of                                                         CHICAGO,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 264 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1136 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              KITSAP TOOL REPAIR
2.1,583   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5734 NE MINDER RD

          State the term remaining         34 month(s)

          List the contract number of                                                         POULSBA, WA 98370
          any government contract


          State what the contract or       Services Agreement
                                                                                              KIWI LAWNMOWER & CHAINSAW REPAIR
2.1,584   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1103 W REYNOLDS AVE

          State the term remaining         30 month(s)

          List the contract number of                                                         CENTRALIA, WA 98531
          any government contract


          State what the contract or       Contract Summary
                                                                                              KLUNKERT CONSTRUCTION INC.
2.1,585   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1722 BROADMOOR

          State the term remaining                                                            222

          List the contract number of                                                         BRYAN, TX 77802
          any government contract


          State what the contract or       Intercompany Sublicense Agreement
                                                                                              KMART CORPORATION
2.1,586   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              3333 BEVERLY ROAD

          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATE, IL 60179
          any government contract


          State what the contract or       Purchase Order
                                                                                              KNICKERBOCKER BED COMPANY DOS
2.1,587   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              770 COMMERCIAL AVENUE

          State the term remaining

          List the contract number of                                                         CARLSTADT,
          any government contract


          State what the contract or       Purchase Order
                                                                                              KNIPEX TOOLS LP
2.1,588   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2035 S ARLINGTON HTS STE 110

          State the term remaining

          List the contract number of                                                         ARLINGTON HEIGHTS, IL 60005
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 265 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1137 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              KOENER ELECTRIC INC
2.1,589   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6301 SW WASHINGTON

          State the term remaining         5 month(s)

          List the contract number of                                                         BARTONVILLE, IL 61607
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   KOENER ELECTRIC, INC
2.1,590   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6301 SW WASHINGTON

          State the term remaining         5 month(s)

          List the contract number of                                                         BARTONVILLE, IL 61607
          any government contract


          State what the contract or       Addendum
                                                                                              KOHL INC.
2.1,591   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              PO BOX 145

          State the term remaining

          List the contract number of                                                         WILSONVILLE, OR 97070
          any government contract


          State what the contract or       Purchase Order
                                                                                              KOLE IMPORTS
2.1,592   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              24600 MAIN ST

          State the term remaining

          List the contract number of                                                         CARSON, CA 90745
          any government contract


          State what the contract or       Purchase Order
                                                                                              KOMELON USA CORP (EMP)
2.1,593   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 1045

          State the term remaining

          List the contract number of                                                         WAUKESHA, WI 53187
          any government contract


          State what the contract or       Addendum
                                                                                              KONTER HOMES
2.1,594   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              PO BOX 22998

          State the term remaining

          List the contract number of                                                         SAVANNAH, GA 31403
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 266 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1138 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              KOOLATRON CORP (EMP)
2.1,595   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              402 S NLAKE BLVD STE 1000

          State the term remaining

          List the contract number of                                                         ALTAMONTE SPRINGS, FL 32701
          any government contract


          State what the contract or       Purchase Order
                                                                                              KORPACK INC-83621262
2.1,596   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              290 MADSEN DR STE 101

          State the term remaining

          List the contract number of                                                         BLOOMINGDALE, IL 60108
          any government contract


          State what the contract or       Purchase Order
                                                                                              KOTAKE SHOKAI LIMITED
2.1,597   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 4512

          State the term remaining

          List the contract number of                                                         HONOLULU,
          any government contract


          State what the contract or       Purchase Order
                                                                                              KOUPER INDUSTRIES INC (JIT)
2.1,598   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 187

          State the term remaining

          List the contract number of                                                         CHAMPLAIN, NY 12919
          any government contract


          State what the contract or       Addendum
                                                                                              KRAUS ANDERSON
2.1,599   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              525 S EIGHT STREET

          State the term remaining

          List the contract number of                                                         MINNEAPOLIS, MN 55404
          any government contract


          State what the contract or       Purchase Order
                                                                                              KRAUS ANDERSON CONSTRUCTION
2.1,600   lease is for and the nature
          of the debtor's interest         seller
                                                                                              206 BELTRAMI AVE

          State the term remaining

          List the contract number of                                                         BEMIDJI, MN 56601
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 267 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1139 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           INDIVIDUAL STORE SERVICE                           KRAUSE LANDSCAPE CONTRACTORS
2.1,601   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              PO BOX 10241
                                           Buyer

          State the term remaining         4 month(s)

          List the contract number of                                                         AMARILLO, TX 79116
          any government contract


          State what the contract or       Services Agreement
                                                                                              KRAUSE LANDSCAPE CONTRACTORS, INC
2.1,602   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 10241

          State the term remaining         4 month(s)

          List the contract number of                                                         AMARILLO, TX 79116
          any government contract


          State what the contract or       Lease
                                                                                              KRG PLAZA GREEN, LLC
2.1,603   lease is for and the nature
          of the debtor's interest         Guarantor
                                                                                              30 S MERIDIAN STREET

          State the term remaining         61 month(s)                                        SUITE 1100

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              KRISHNA BUSINESS CENTER, INC.
2.1,604   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              14151 TEERLINK WAY

          State the term remaining         96 month(s)

          List the contract number of                                                         SARATOGA, CA 95070
          any government contract


          State what the contract or       Purchase Order
                                                                                              KUMHO TIRES U S A INC
2.1,605   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 100304

          State the term remaining

          List the contract number of                                                         PASADENA,
          any government contract


          State what the contract or       Services Agreement
                                                                                              KURT'S LAWN & GARDEN
2.1,606   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              340 SNOVER ROAD

          State the term remaining         30 month(s)

          List the contract number of                                                         SANDUSKY, MI 48471
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 268 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1140 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Sales Order
                                                                                              KVA CONSTRUCTION
2.1,607   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              100 MADISON AVE

          State the term remaining                                                            SUITE 8

          List the contract number of                                                         BALLSTON SPA, NY 12020
          any government contract


          State what the contract or       SALES AGREEMENT
                                                                                              KWAJALEIN RANGE SERVICES, LLC
2.1,608   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              1615 ALVARADO ST

          State the term remaining

          List the contract number of                                                         SAN LEANDRO, CA 94577
          any government contract


          State what the contract or       Purchase Order
                                                                                              KX TECHNOLOGIES LLC
2.1,609   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1890 WOODLANE DR

          State the term remaining

          List the contract number of                                                         WOODBURY,
          any government contract


          State what the contract or       Services Agreement
                                                                                              L & D SMALL ENGINE REPAIR
2.1,610   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              17480 70TH ST SE

          State the term remaining         18 month(s)

          List the contract number of                                                         WAHPETON, ND 58075
          any government contract


          State what the contract or       Purchase Order
                                                                                              L C INDUSTRIES LLC
2.1,611   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              POB 87618

          State the term remaining

          List the contract number of                                                         CHICAGO,
          any government contract


          State what the contract or       Purchase Order
                                                                                              LA CROSSE BRUSH INC
2.1,612   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3235 GEORGE ST

          State the term remaining

          List the contract number of                                                         LA,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 269 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1141 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              LA GEM AND JEWELRY DESIGN INC
2.1,613   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              659 S BROADWAY 7FL

          State the term remaining

          List the contract number of                                                         LOS ANGELES, CA 90014
          any government contract


          State what the contract or       Purchase Order
                                                                                              LA ILUSION INC
2.1,614   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5555 TELEGRAPH ROAD

          State the term remaining

          List the contract number of                                                         COMMERCE,
          any government contract


          State what the contract or       Purchase Order
                                                                                              LA Z BOY INCORPORATED DOS/EMP
2.1,615   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1284 N TELEGRAPH RD

          State the term remaining

          List the contract number of                                                         MONROE,
          any government contract


          State what the contract or       Services Agreement
                                                                                              LABONVILLE INC
2.1,616   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              504 MAIN STREET

          State the term remaining         32 month(s)

          List the contract number of                                                         GORHAM, NH 03581
          any government contract


          State what the contract or       Terms & Conditions Purchase Order
                                                                                              LAJOYA BAY RESORT, LLC
2.1,617   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1 BAR LE DOC WEST

          State the term remaining

          List the contract number of                                                         CORPUS CHRISTI, TX 78414
          any government contract


          State what the contract or       Services Agreement
                                                                                              LAKE AREA SMALL ENGINE
2.1,618   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7333 KYLE ST UNIT 1

          State the term remaining         43 month(s)

          List the contract number of                                                         KEYSTONE HEIGHTS, FL 32656
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 270 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1142 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              LAKE SUCCESS SHOPPING CENTER, LLC
2.1,619   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              1526 A UNION TURNPIKE

          State the term remaining         14 month(s)

          List the contract number of                                                         NEW HYDE PARK, NY 11040
          any government contract


          State what the contract or       Services Agreement
                                                                                              LAKESHORE DISPLAY CO INC
2.1,620   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 983

          State the term remaining         32 month(s)

          List the contract number of                                                         SHEBOYGAN, WI 53082
          any government contract


          State what the contract or       Services Agreement
                                                                                              LAKESIDE PROJECT SOLUTIONS
2.1,621   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              405 N PILOT KNOB ROAD

          State the term remaining         14 month(s)

          List the contract number of                                                         DENVER, NC 28073
          any government contract


          State what the contract or       Services Agreement
                                                                                              LAKEWAY OUTDOOR POWER EQUIPMENT, LLC
2.1,622   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              15307 STORM DRIVE

          State the term remaining         18 month(s)

          List the contract number of                                                         AUSTIN, TX 78734
          any government contract


          State what the contract or       Services Agreement
                                                                                              LAKIN TIRE WEST INC.
2.1,623   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              15305 SPRING AVENUE

          State the term remaining         26 month(s)

          List the contract number of                                                         SANTA FE SPRINGS, CA 90670
          any government contract


          State what the contract or       Lease-26985
                                                                                              LAMAR ADVERTISING (BILLBOARD)
2.1,624   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              500 NORTH MICHIGAN AVE SUITE 2200

          State the term remaining         12 month(s)

          List the contract number of                                                         CHICAGO, IL 60611
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 271 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1143 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              LAMBRO INDUSTRIES INC
2.1,625   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              115 ALBANY AVENUE

          State the term remaining

          List the contract number of                                                         AMITYVILLE,
          any government contract


          State what the contract or       Services Agreement
                                                                                              LAMINET COVER COMPANY-1005200837
2.1,626   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4900 W BLOOMINGDALE

          State the term remaining         32 month(s)

          List the contract number of                                                         CHICAGO, IL 60639
          any government contract


          State what the contract or       Sales Orders
                                           MASTER PURCHASE AGREEMENT                          LAMP INC
2.1,627   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              ONE VANTAGE WAY

          State the term remaining         11 month(s)                                        STE E-120

          List the contract number of                                                         NASHVILLE, TN 37228
          any government contract


          State what the contract or       SALES AGREEMENT
                                                                                              LAMP INC
2.1,628   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              ONE VANTAGE WAY

          State the term remaining         11 month(s)                                        STE E-120

          List the contract number of                                                         NASHVILLE, TN 37228
          any government contract


          State what the contract or       Quote / Agreement
                                                                                              LAMP, INC.
2.1,629   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              ONE VANTAGE WAY

          State the term remaining         11 month(s)                                        SUTE E-120

          List the contract number of                                                         NASHVILLE, IL 37228
          any government contract


          State what the contract or       Quote / Agreement
                                                                                              LAMP, INC.
2.1,630   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              ONE VANTAGE WAY

          State the term remaining         11 month(s)                                        SUTE E-120

          List the contract number of                                                         NASHVILLE, IL 37228
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 272 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1144 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Quote / Agreement
                                                                                              LAMP, INC.
2.1,631   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              ONE VANTAGE WAY

          State the term remaining         11 month(s)                                        SUTE E-120

          List the contract number of                                                         NASHVILLE, IL 37228
          any government contract


          State what the contract or       Quote / Agreement
                                                                                              LAMP, INC.
2.1,632   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              ONE VANTAGE WAY

          State the term remaining         11 month(s)                                        SUTE E-120

          List the contract number of                                                         NASHVILLE, IL 37228
          any government contract


          State what the contract or       Contract Order Summary
                                                                                              LAMP, INC. - DEER CROSSING
2.1,633   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              QC 460 N GROVE STEET

          State the term remaining

          List the contract number of                                                         ELGIN, IL 60120
          any government contract


          State what the contract or       Sales Order
                                                                                              LAMPLIGHT TWO LLC
2.1,634   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              333 BISHOP'S WAY 160

          State the term remaining

          List the contract number of                                                         BROOKFIELD, WI 63005
          any government contract


          State what the contract or       Lease
                                                                                              LANCASTER DEVELOPMENT CO.
2.1,635   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: PROPERTY MANAGER

          State the term remaining         25 month(s)                                        1701 SE COLUMBIA RIVER DRIVE

          List the contract number of                                                         VANCOUVER, WA 98661
          any government contract


          State what the contract or       Lease
                                                                                              LANCASTER DEVELOPMENT CO.
2.1,636   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              1701 SE COLUMBIA RIVER DRIVE

          State the term remaining         25 month(s)

          List the contract number of                                                         VANCOUVER, WA 98661
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 273 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1145 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              LANCO MANUFACTURING CORPORATION
2.1,637   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              URB APONTE NUM 5

          State the term remaining

          List the contract number of                                                         SAN,
          any government contract


          State what the contract or       Service Agreement
                                                                                              LANDCARE USA
2.1,638   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1616 MARLBOROUGH AVE

          State the term remaining         15 month(s)                                        BLDG S

          List the contract number of                                                         RIVERSIDE, CA 92507
          any government contract


          State what the contract or       Retail Tenant Representation
                                           Agreement                                          LANDMARK COMMERCIAL REAL ESTATE SERVICES, INC.
2.1,639   lease is for and the nature
          of the debtor's interest
                                                                                              30500 NORTHWESTERN HWY SUITE 200
                                           Principal

          State the term remaining         3 month(s)

          List the contract number of                                                         FARMINGTON HILLS, MI 48334
          any government contract


          State what the contract or       Lease-1290
                                                                                              LANDS' END
2.1,640   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         2 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1304
                                                                                              LANDS' END
2.1,641   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1333
                                                                                              LANDS' END
2.1,642   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 274 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1146 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1335
                                                                                              LANDS' END
2.1,643   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1354
                                                                                              LANDS' END
2.1,644   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1364
                                                                                              LANDS' END
2.1,645   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1368
                                                                                              LANDS' END
2.1,646   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1374
                                                                                              LANDS' END
2.1,647   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1375
                                                                                              LANDS' END
2.1,648   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 275 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1147 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1388
                                                                                              LANDS' END
2.1,649   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1390
                                                                                              LANDS' END
2.1,650   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1395
                                                                                              LANDS' END
2.1,651   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1403
                                                                                              LANDS' END
2.1,652   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1404
                                                                                              LANDS' END
2.1,653   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1414
                                                                                              LANDS' END
2.1,654   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 276 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1148 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1443
                                                                                              LANDS' END
2.1,655   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1460
                                                                                              LANDS' END
2.1,656   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1463
                                                                                              LANDS' END
2.1,657   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1464
                                                                                              LANDS' END
2.1,658   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1475
                                                                                              LANDS' END
2.1,659   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1494
                                                                                              LANDS' END
2.1,660   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 277 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1149 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1610
                                                                                              LANDS' END
2.1,661   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1644
                                                                                              LANDS' END
2.1,662   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1646
                                                                                              LANDS' END
2.1,663   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1654
                                                                                              LANDS' END
2.1,664   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1658
                                                                                              LANDS' END
2.1,665   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1722
                                                                                              LANDS' END
2.1,666   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 278 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1150 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1725
                                                                                              LANDS' END
2.1,667   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1733
                                                                                              LANDS' END
2.1,668   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1754
                                                                                              LANDS' END
2.1,669   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1804
                                                                                              LANDS' END
2.1,670   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1805
                                                                                              LANDS' END
2.1,671   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1810
                                                                                              LANDS' END
2.1,672   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 279 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1151 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1834
                                                                                              LANDS' END
2.1,673   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1844
                                                                                              LANDS' END
2.1,674   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1853
                                                                                              LANDS' END
2.1,675   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1984
                                                                                              LANDS' END
2.1,676   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-2023
                                                                                              LANDS' END
2.1,677   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-2027
                                                                                              LANDS' END
2.1,678   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 280 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1152 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-2092
                                                                                              LANDS' END
2.1,679   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-2138
                                                                                              LANDS' END
2.1,680   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-2173
                                                                                              LANDS' END
2.1,681   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-2183
                                                                                              LANDS' END
2.1,682   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-2323
                                                                                              LANDS' END
2.1,683   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         2 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-2373
                                                                                              LANDS' END
2.1,684   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 281 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1153 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-2395
                                                                                              LANDS' END
2.1,685   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         8 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-2435
                                                                                              LANDS' END
2.1,686   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-2453
                                                                                              LANDS' END
2.1,687   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-2694
                                                                                              LANDS' END
2.1,688   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1004
                                                                                              LANDS' END
2.1,689   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1013
                                                                                              LANDS' END
2.1,690   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 282 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1154 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1019
                                                                                              LANDS' END
2.1,691   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1023
                                                                                              LANDS' END
2.1,692   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1024
                                                                                              LANDS' END
2.1,693   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1044
                                                                                              LANDS' END
2.1,694   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1048
                                                                                              LANDS' END
2.1,695   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1064
                                                                                              LANDS' END
2.1,696   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 283 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1155 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1073
                                                                                              LANDS' END
2.1,697   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         12 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1079
                                                                                              LANDS' END
2.1,698   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1112
                                                                                              LANDS' END
2.1,699   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1131
                                                                                              LANDS' END
2.1,700   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1133
                                                                                              LANDS' END
2.1,701   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1134
                                                                                              LANDS' END
2.1,702   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 284 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1156 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1136
                                                                                              LANDS' END
2.1,703   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1154
                                                                                              LANDS' END
2.1,704   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1170
                                                                                              LANDS' END
2.1,705   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         13 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1210
                                                                                              LANDS' END
2.1,706   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1213
                                                                                              LANDS' END
2.1,707   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1221
                                                                                              LANDS' END
2.1,708   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 285 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1157 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1224
                                                                                              LANDS' END
2.1,709   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1243
                                                                                              LANDS' END
2.1,710   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         3 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1273
                                                                                              LANDS' END
2.1,711   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         12 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1274
                                                                                              LANDS' END
2.1,712   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1278
                                                                                              LANDS' END
2.1,713   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease-1283
                                                                                              LANDS' END
2.1,714   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 286 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1158 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              LANDS END DIRECT MERCHANTS
2.1,715   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5 LANDS END LANE

          State the term remaining

          List the contract number of                                                         DODGEVILLE,
          any government contract


          State what the contract or       Service Agreement
                                                                                              LANDS' END, INC
2.1,716   lease is for and the nature
          of the debtor's interest         Service Provider
                                                                                              5 LANDS'S END LANE

          State the term remaining

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Operations Agreement
                                                                                              LANDS' END, INC.
2.1,717   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              5 LANDS' END LANE

          State the term remaining

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Lease Agreement
                                                                                              LANDS' END, INC.
2.1,718   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5 LANDS' END LANE

          State the term remaining         15 month(s)

          List the contract number of                                                         DODGEVILLE, WI 53595
          any government contract


          State what the contract or       Services Agreement
                                                                                              LANGE PLUMBING
2.1,719   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4690 JUDSON SUITE A

          State the term remaining         7 month(s)

          List the contract number of                                                         LAS VEGAS, NV 89115
          any government contract


          State what the contract or       Services Agreement
                                                                                              LANGE PLUMBING
2.1,720   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4690 JUDSON SIUTE A

          State the term remaining         7 month(s)

          List the contract number of                                                         LAS VEGAS, NV 89115
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 287 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1159 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Sales Contract
                                                                                              LANZ CABINET SHOP INC.
2.1,721   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3025 W 7TH PL

          State the term remaining

          List the contract number of                                                         EUGENE, OR 97402
          any government contract


          State what the contract or       Services Agreement
                                                                                              LAREDO LAWN INC
2.1,722   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1904 E ANNA AVE

          State the term remaining         4 month(s)

          List the contract number of                                                         LAREDO, TX 78040
          any government contract


          State what the contract or       Services Agreement
                                           INDIVIDUAL STORE SERVICE                           LAREDO LAWN INC
2.1,723   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              1904 E ANNA AVE
                                           Buyer

          State the term remaining         4 month(s)

          List the contract number of                                                         LAREDO, TX 78040
          any government contract


          State what the contract or       Lease
                                                                                              LARRY D. KELLEY ( MEMBER )
2.1,724   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: SR VP OF PROPERTY MGMT & GENERAL COUNSEL

          State the term remaining         32 month(s)                                        3140 PEACEKEEPER WAY

          List the contract number of                                                         MCCLELLAN, CA 95652
          any government contract


          State what the contract or       Services Agreement
                                                                                              LARRY'S SMALL ENGINE REPAIR
2.1,725   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9146 N BROADWAY ST

          State the term remaining         19 month(s)

          List the contract number of                                                         SANTA MARIA, CA 93434
          any government contract


          State what the contract or       Services Agreement
                                                                                              LASTER OUTDOOR POWER EQUIPMENT
2.1,726   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              814 N W STALLINGS

          State the term remaining         38 month(s)

          List the contract number of                                                         NACOGDOCHES, TX 75964
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 288 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1160 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              LAWN & MOWER DOC LLC
2.1,727   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4456 HWY 701 N

          State the term remaining         40 month(s)

          List the contract number of                                                         CONWAY, SC 29526
          any government contract


          State what the contract or       Services Agreement
                                                                                              LAWN EQUIPMENT INC
2.1,728   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              405 MAIN STREET

          State the term remaining         38 month(s)

          List the contract number of                                                         HILLIARD, OH 43026
          any government contract


          State what the contract or       Services Agreement
                                                                                              LAWN MOWER SHOP INC
2.1,729   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              237 W UNION AVE

          State the term remaining         36 month(s)

          List the contract number of                                                         BOUND BROOK, NJ 08805
          any government contract


          State what the contract or       Services Agreement
                                                                                              LAWNSTYLES MAINTENANCE INC
2.1,730   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2 FOX HILLDRIVE

          State the term remaining         11 month(s)

          List the contract number of                                                         MILLSTONE TOWNSHIP, NJ 08535
          any government contract


          State what the contract or       Service Agreement
                                                                                              LAWNSTYLES MAINTENANCE INC.
2.1,731   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2 FOX HILL DRIVE

          State the term remaining         11 month(s)

          List the contract number of                                                         MILLSTONE TOWNSHIP, NJ 08824
          any government contract


          State what the contract or       Lease
                                                                                              LAZ FLORIDA PARKING, LLC
2.1,732   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              404 WASHINGTON AVENUE

          State the term remaining         8 month(s)                                         SUITE 720

          List the contract number of                                                         MIAMI BEACH, FL 33139
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 289 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1161 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              LBA REALTY LLC
2.1,733   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              3347 MICHELSON DRIVE

          State the term remaining         21 month(s)                                        SUITE 200

          List the contract number of                                                         IRVINE, CA 92612
          any government contract


          State what the contract or       Lease
                                                                                              LBA REALTY LLC
2.1,734   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              3347 MICHELSON DRIVE

          State the term remaining         21 month(s)                                        SUITE 200

          List the contract number of                                                         IRVINE, CA 92612
          any government contract


          State what the contract or       Lease
                                                                                              LBA REALTY LLC
2.1,735   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              3347 MICHELSON DRIVE

          State the term remaining         21 month(s)                                        SUITE 200

          List the contract number of                                                         IRVINE, CA 92612
          any government contract


          State what the contract or       Lease
                                                                                              LBG REAL ESTATE COMPANIES
2.1,736   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: DOUGLAS BEISWENGER

          State the term remaining         842 month(s)                                       500 NEWPORT CENTER DR SUITE 800

          List the contract number of                                                         NEWPORT BEACH, CA 92660
          any government contract


          State what the contract or       Lease
                                                                                              LBG REAL ESTATE COMPANIES
2.1,737   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              11150 SANTA MONICA BLVD

          State the term remaining         70 month(s)                                        SUITE 770

          List the contract number of                                                         SANTA MONICA, CA 90025
          any government contract


          State what the contract or       Services Agreement
                                           MASTER CONSULTING AGREEMENT                        LBYD, INC.
2.1,738   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              716 S 30TH ST

          State the term remaining         2 month(s)

          List the contract number of                                                         BIRMINGHAM, AL 35233
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 290 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1162 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Sales Contract
                                                                                              LCJ CONSTRUCTION, INC.
2.1,739   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              10276 FM 1485

          State the term remaining

          List the contract number of                                                         NEW CANEY, TX 77957
          any government contract


          State what the contract or       Purchase Order
                                                                                              LDC ENTERPRISE INC LTD
2.1,740   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              LDC INC
2.1,741   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              290 E EL PRADO COURT

          State the term remaining

          List the contract number of                                                         CHANDLER,
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          LEAR ELECTRIC INC
2.1,742   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              1204 RTE 376
                                           Buyer

          State the term remaining         1 month(s)

          List the contract number of                                                         WAPPINGERS FALLS, NY 12590
          any government contract


          State what the contract or       Services Agreement
                                                                                              LEAR UNLIMITED LLC
2.1,743   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2204 NORTH WOLFE STREET

          State the term remaining         30 month(s)

          List the contract number of                                                         MUNCIE, IN 47303
          any government contract


          State what the contract or       Purchase Order
                                                                                              LEATHERMAN TOOL GROUP INC
2.1,744   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 20595

          State the term remaining

          List the contract number of                                                         PORTLAND, OR 97294
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 291 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1163 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              LECESSE CONSTRUCTION SERVICES LLC
2.1,745   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              75 THRUWAY PARK DRIVE

          State the term remaining

          List the contract number of                                                         WEST HENRIETTA, NY 14586
          any government contract


          State what the contract or       Purchase Order
                                                                                              LEDCOR CONSTRUCTION INC.
2.1,746   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              901 NORTH GREEN VALLEY PARKWAY

          State the term remaining                                                            SUITE 100

          List the contract number of                                                         HENDERSON, NV 89074
          any government contract


          State what the contract or       Lease
                                                                                              LEE CHIANG
2.1,747   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              1479 TORRIJOS COURT

          State the term remaining         40 month(s)

          List the contract number of                                                         SHENANDOAH, TX 77384
          any government contract


          State what the contract or       Services Agreement
                                                                                              LEE HOFFPAUIR INC
2.1,748   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2105 S WATER ST

          State the term remaining         28 month(s)

          List the contract number of                                                         BURNET, TX 78611
          any government contract


          State what the contract or       Services Agreement
                                                                                              LEE LAWNMOWER
2.1,749   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2426 S MAIN ST

          State the term remaining         19 month(s)

          List the contract number of                                                         SANTA ANA, CA 92707
          any government contract


          State what the contract or       Services Agreement
                                                                                              LEES LAWN CARE & EQUIPMENT LLC
2.1,750   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              411 E UNBOUDALE DR

          State the term remaining         34 month(s)

          List the contract number of                                                         MOBENLY, MO 65270
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 292 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1164 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Sales Order
                                                                                              LEGACY BUILDING SERVICES INC
2.1,751   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              2505 CONGRESS ST

          State the term remaining

          List the contract number of                                                         SAN DIEGO, CA 92110
          any government contract


          State what the contract or       Purchase Order
                                                                                              LEGACY MANUFACTURING CO INC DOS
2.1,752   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6509 PARTNERS AVE

          State the term remaining

          List the contract number of                                                         MARION, IA 52302
          any government contract


          State what the contract or       Purchase Order
                                                                                              LEGO SYSTEMS INC
2.1,753   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 415898

          State the term remaining

          List the contract number of                                                         BOSTON, MA 02241
          any government contract


          State what the contract or       Purchase Order
                                                                                              LEISURE TIME PRODUCTS
2.1,754   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 604

          State the term remaining

          List the contract number of                                                         PITTSBURG, KS 66762
          any government contract


          State what the contract or       Services Agreement
                                                                                              LEMONS FARM EQUIPMENT
2.1,755   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              42 LEMON LANE

          State the term remaining         30 month(s)

          List the contract number of                                                         PARKERSBURG, WV 26101
          any government contract


          State what the contract or       Purchase Order
                                                                                              LEMONTREE ICS
2.1,756   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5231 HANOVER CLOSE

          State the term remaining

          List the contract number of                                                         ALBANY,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 293 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1165 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Service Agreement
                                                                                              LENNOX NATIONAL ACCOUNT SERVICES
2.1,757   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2140 LAKE PARK BLVD

          State the term remaining         15 month(s)

          List the contract number of                                                         RICHARDSON, TX 75080
          any government contract


          State what the contract or       Services Agreement
                                                                                              LEN'S SMALL ENGINE REPAIR
2.1,758   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              311 2ND AVE

          State the term remaining         20 month(s)

          List the contract number of                                                         CARBON CLIFF, IL 61239
          any government contract


          State what the contract or       Services Agreement
                                                                                              LEONARD'S DIESEL REPAIR
2.1,759   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 32

          State the term remaining         19 month(s)

          List the contract number of                                                         ONTARIO, CA 91762
          any government contract


          State what the contract or       Services Agreement
                                                                                              LERCH BATES INC
2.1,760   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              8089 S LINCOLN ST SUITE 300

          State the term remaining         16 month(s)

          List the contract number of                                                         LITTLETON, CO 80122
          any government contract


          State what the contract or       Services Agreement
                                                                                              LERCH BATES INC
2.1,761   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              8089 S LINCOLN ST

          State the term remaining         38 month(s)                                        SUITE 300

          List the contract number of                                                         LITTLETON, CO 80122
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   LERCH BATES, INC
2.1,762   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9780 S MERIDIAN BLVD

          State the term remaining         6 month(s)                                         STE 450

          List the contract number of                                                         ENGLEWOOD, CO 80112
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 294 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1166 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              LEVI STRAUSS & CO
2.1,763   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2313 COLLECTION CENTER DR

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract


          State what the contract or       Lease
                                                                                              LEW W. COOK
2.1,764   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              14626 N 78TH WAY

          State the term remaining         29 month(s)                                        BUILDING A

          List the contract number of                                                         SCOTTSDALE, AZ 85260
          any government contract


          State what the contract or       Lease
                                                                                              LEWIS-50%/GRIFFITH, GREEN&HENDERSON-50%/JPMORGAN-DEV
2.1,765   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: CLAUDE COMPTON

          State the term remaining         8 month(s)                                         9315 GRANT AVENUE

          List the contract number of                                                         MANASSAS, VA 20110
          any government contract


          State what the contract or       Insurance Policy Agreement
                                                                                              LEXINGTON INSURANCE COMPANY
2.1,766   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              225 W WASHINGTON SUITE 1560

          State the term remaining         7 month(s)

          List the contract number of                                                         CHICAGO, IL 60606
          any government contract


          State what the contract or       Purchase Order
                                                                                              LEXMARK INTERNATIONAL INC-623331717
2.1,767   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 96612

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract


          State what the contract or       Purchase Order
                                                                                              LG ELECTRONICS USA INC
2.1,768   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1000 SYLVAN AVENUE

          State the term remaining

          List the contract number of                                                         ENGLEWOOD,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 295 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1167 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              LG ELECTRONICS USA INC (EZ ORDER)
2.1,769   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 73089

          State the term remaining

          List the contract number of                                                         CHICAGO,
          any government contract


          State what the contract or       Purchase Order
                                                                                              LG ELECTRONICS USA INC (STOCKED)
2.1,770   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 73089

          State the term remaining

          List the contract number of                                                         CHICAGO,
          any government contract


          State what the contract or       Supply Agreement
                                                                                              LG ELECTRONICS USA INC.
2.1,771   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2000 MILLBROOK DRIVE

          State the term remaining         26 month(s)

          List the contract number of                                                         LINCOLNSHIRE, IL 60069
          any government contract


          State what the contract or       Services Agreement
                                                                                              LIBERTY SMALL ENGINE REPAIR
2.1,772   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1451 OGLETHORPE HWY

          State the term remaining         40 month(s)

          List the contract number of                                                         HINESVILLE, GA 31313
          any government contract


          State what the contract or       Services Agreement
                                                                                              LIBERTY TIRE RECYCLING
2.1,773   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1251 WATERFRONT PLACE 4TH FLOOR

          State the term remaining         26 month(s)

          List the contract number of                                                         PITTSBURGH, PA 15222
          any government contract


          State what the contract or       Service Agreement
                                                                                              LIBMAN COMPANY
2.1,774   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              5167 EAGLE WAY

          State the term remaining         2 month(s)

          List the contract number of                                                         CHICAGO, IL 60678
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 296 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1168 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              LIFE FITNESS INC
2.1,775   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5100 RIVER ROAD

          State the term remaining

          List the contract number of                                                         SCHILLER,
          any government contract


          State what the contract or       Purchase Order
                                                                                              LIFETIME BRANDS INC DC & JIT
2.1,776   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1000 STEWART AVENUE

          State the term remaining

          List the contract number of                                                         GARDEN CITY, NY 11530
          any government contract


          State what the contract or       Services Agreement
                                                                                              LIFFCO POWER EQUIPMENT INC
2.1,777   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              99 JERICHO TPKE

          State the term remaining         23 month(s)

          List the contract number of                                                         MINNEOLA, NY 11501
          any government contract


          State what the contract or       Services Agreement
                                                                                              LINCOLN INDUSTRIAL CORPORATION
2.1,778   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5148 NORTH HANLEY

          State the term remaining         8 month(s)

          List the contract number of                                                         ST LOUIS, MO 63134
          any government contract


          State what the contract or       Contract Agreement
                                                                                              LINDEN CONSTRUCTION
2.1,779   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              507 31ST AVE SW SU B

          State the term remaining

          List the contract number of                                                         PUYALLUP, WA 98373
          any government contract


          State what the contract or       Services Agreement
                                                                                              LINGRAPH PACKAGING SERVICES CO-372276
2.1,780   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              15 N BRANDON

          State the term remaining         15 month(s)

          List the contract number of                                                         GLENDALE HEIGHTS, IL 60139
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 297 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1169 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              LINK SMALL ENGINE REPAIR LLC
2.1,781   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              23 COLD WINTER ROAD

          State the term remaining         39 month(s)

          List the contract number of                                                         BLOOMFIELD, CT 06002
          any government contract


          State what the contract or       Purchase Order
                                                                                              LINON HOME DECOR PRODUCTS INC
2.1,782   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              22 JERICHO TURNPIKE

          State the term remaining

          List the contract number of                                                         MINEOLA, NY 11530
          any government contract


          State what the contract or       Purchase Order
                                                                                              LINZY TOYS INC
2.1,783   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              15143 DON JULIAN ROAD

          State the term remaining

          List the contract number of                                                         CITY OF INDUSTRY, CA 91746
          any government contract


          State what the contract or
                                                                                              LIQUIDYNAMICS
2.1,784   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2311 S EDWARDS STREET

          State the term remaining         8 month(s)

          List the contract number of                                                         WICHITA, KS 67213
          any government contract


          State what the contract or       Purchase Order
                                                                                              LISSI DOLLS AND TOYS (HK)LTD
2.1,785   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Lease-61901
                                                                                              LIVING SPACES FURNITURE, LLC
2.1,786   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              14501 ARTESIA BLVD

          State the term remaining         71 month(s)

          List the contract number of                                                         BUENA PARK, CA 90638
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 298 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1170 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              LKN SMALL ENGINE, LLC
2.1,787   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              157 RUSTIC RD

          State the term remaining         45 month(s)

          List the contract number of                                                         MOORESVILLE, NC 28115
          any government contract


          State what the contract or       Services Agreement
                                                                                              LL D INC RESPOND NEW MEXICO
2.1,788   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 35963

          State the term remaining         6 month(s)

          List the contract number of                                                         ALBUQUERQUE, NM 87176
          any government contract


          State what the contract or       Lease
                                                                                              LNR PARTNERS LLC
2.1,789   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: DIRECTOR OF SERVICING

          State the term remaining         51 month(s)                                        1601 WASHINGTON AVENUE SUITE 700

          List the contract number of                                                         MIAMI BEACH, FL 33139
          any government contract


          State what the contract or       Purchase Order
                                                                                              LONG CHARM TRADING LIMITED
2.1,790   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              LONGFORTUNE INVESTMENTS CORP
2.1,791   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Sales Order
                                                                                              LONGHORN LUXURY STUDENT LIVING CENTER LLC
2.1,792   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              2401 LONGHORN ST

          State the term remaining

          List the contract number of                                                         AUSTIN, TX 78705
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 299 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1171 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              LONG'S AUTO & SMALL ENGINE
2.1,793   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2253 JOE BROWN HWY S

          State the term remaining         40 month(s)

          List the contract number of                                                         CHADBOURN, NC 28431
          any government contract


          State what the contract or       Services Agreement
                                                                                              LONG'S OUTDOORS POWER EQUIPMENT
2.1,794   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1601 E 5TH ST

          State the term remaining         40 month(s)

          List the contract number of                                                         TABOR CITY, NC 28463
          any government contract


          State what the contract or       Sales Order
                                                                                              LONGWOOD REF
2.1,795   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              515 MAIN ST

          State the term remaining

          List the contract number of                                                         FARMVILLE, VA 23909
          any government contract


          State what the contract or       Services Agreement
                                                                                              LOOMIS ARMORED US LLC
2.1,796   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2500 CITY WEST BLVD SUITE 900

          State the term remaining         6 month(s)

          List the contract number of                                                         HOUSTON, TX 77042
          any government contract


          State what the contract or       Service Agreement
                                                                                              LOS ANGELES AIR CONDITIONING
2.1,797   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1714 LINDBERGH COURT

          State the term remaining         1 month(s)

          List the contract number of                                                         LA VERNE, CA 91750
          any government contract


          State what the contract or       Purchase Order
                                                                                              LOTUS ONDA INDUSTRIAL CO LTD
2.1,798   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 300 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1172 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              LOZIER CORPORATION-981308
2.1,799   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 3577

          State the term remaining

          List the contract number of                                                         OMAHA, NE 68103
          any government contract


          State what the contract or       Purchase Order
                                                                                              LOZIER STORE FIXTURES LLC-6422224
2.1,800   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 30055

          State the term remaining

          List the contract number of                                                         OMAHA, NE 68103
          any government contract


          State what the contract or       Services Agreement
                                                                                              LTM TRUCK & RV REPAIR INC
2.1,801   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              62684 SHINDEHAUSER RD

          State the term remaining         35 month(s)

          List the contract number of                                                         COCIS BAY, OR 97420
          any government contract


          State what the contract or       Lease
                                                                                              LTMAC PROPERTIES
2.1,802   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              220 S KING STREET

          State the term remaining         301 month(s)                                       SUITE 2150

          List the contract number of                                                         HONOLULU, HI 96813
          any government contract


          State what the contract or       Services Agreement
                                                                                              LUBBOCK POWER & LAWN
2.1,803   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              12101 GENEVA AVE

          State the term remaining         28 month(s)

          List the contract number of                                                         LUBBOCK, TX 79423
          any government contract


          State what the contract or       Purchase Order
                                                                                              LUCIDWORKS INC-656132
2.1,804   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              340 BRANNAN STREET SUITE 400

          State the term remaining

          List the contract number of                                                         SAN FRANCISCO, CA 94107
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 301 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1173 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              LUCKINBILL
2.1,805   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              304 EAST BROADWAY

          State the term remaining         15 month(s)

          List the contract number of                                                         ENID, OK 73701
          any government contract


          State what the contract or       Services Agreement
                                                                                              LUMAX POWER EQUIPMENT INC
2.1,806   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              17131 BEL RAY PLACE

          State the term remaining         43 month(s)

          List the contract number of                                                         BELTON, MO 64012
          any government contract


          State what the contract or       Services Agreement
                                                                                              LUMBER RIVER TRADING CO
2.1,807   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1675 N ROBERTS AVE

          State the term remaining         28 month(s)

          List the contract number of                                                         LUMBERTON, NC 28358
          any government contract


          State what the contract or       Sales Order
                                                                                              LUND-ROSS CONSTRUCTORS, INC.
2.1,808   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              4601 F STREET

          State the term remaining         3 month(s)                                         PO BOX 3688

          List the contract number of                                                         OMAHA, NE 68117
          any government contract


          State what the contract or       Lease-1378
                                                                                              LUTHERAN HIGH SCHOOL OF ORANGE COUNTY
2.1,809   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              2222 N SANTIAGO BLVD

          State the term remaining         8 month(s)

          List the contract number of                                                         ORANGE, CA 92867
          any government contract


          State what the contract or       Purchase Order
                                                                                              LUXE GROUP INC THE EMP
2.1,810   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              304 HUDSON ST 5TH FL

          State the term remaining

          List the contract number of                                                         NEW,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 302 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1174 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              LUXE GROUP INC THE SBT EMP
2.1,811   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              304 HUDSON ST 5TH FL

          State the term remaining

          List the contract number of                                                         NEW,
          any government contract


          State what the contract or       License Agreement
                                                                                              LUXOTTICA RETAIL NORTH AMERICA INC
2.1,812   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              4000 LUXOTTICA PLACE

          State the term remaining         19 month(s)

          List the contract number of                                                         MASON, OH 45040
          any government contract


          State what the contract or       License Agreement
                                                                                              LUXOTTICA RETAIL NORTH AMERICA INC
2.1,813   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              4000 LUXOTTICA PLACE

          State the term remaining         31 month(s)

          List the contract number of                                                         MASON, OH 45040
          any government contract


          State what the contract or       Services Agreement
                                                                                              LVI SERVICES INC
2.1,814   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              80 BROAD STREET

          State the term remaining         3 month(s)                                         THIRD FLOOR

          List the contract number of                                                         NEW YORK, NY 10004
          any government contract


          State what the contract or       Services Agreement
                                                                                              LVI SERVICES INC
2.1,815   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              200-B PARKER DRIVE

          State the term remaining         3 month(s)                                         SUITE 580

          List the contract number of                                                         AUSTIN, TX 78728
          any government contract


          State what the contract or       Purchase Order
                                                                                              LVMH FRAGRANCE BRANDS LLC EMP
2.1,816   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              19 EAST 57TH ST

          State the term remaining

          List the contract number of                                                         NEW,
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 303 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1175 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Order Contract
                                                                                              LYNCHBURG HOSPITALIY LLC
2.1,817   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              2630 WARD'S ROAD

          State the term remaining

          List the contract number of                                                         LYNCHBURG, VA 24502
          any government contract


          State what the contract or       Services Agreement
                                                                                              M & D FOUR SEASONS
2.1,818   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1642 EAST PARK AVE

          State the term remaining         35 month(s)

          List the contract number of                                                         ENTERPRISE, AL 36330
          any government contract


          State what the contract or
                                                                                              M & D NURSERY AND EQUIPMENT CORP.
2.1,819   lease is for and the nature
          of the debtor's interest
                                                                                              2270 STILLWELL AVENUE

          State the term remaining

          List the contract number of                                                         BROOKLYN, NY 11223
          any government contract


          State what the contract or       Services Agreement
                                                                                              M & G JEWELERS INC
2.1,820   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              10823 EDISON COURT

          State the term remaining         26 month(s)

          List the contract number of                                                         RANCHO CUCAMONGA, CA 91730
          any government contract


          State what the contract or       Services Agreement
                                                                                              M & G JEWELERS INC
2.1,821   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              10823 EDISON COURT

          State the term remaining         21 month(s)

          List the contract number of                                                         RANCHO CUCAMONGA, CA 91730
          any government contract


          State what the contract or       Services Agreement
                                                                                              M & M SMALL ENGINE & OUTBOARD REPAIR
2.1,822   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 447

          State the term remaining         43 month(s)

          List the contract number of                                                         REPTON, AL 36475
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 304 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1176 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              M & M WEATHERIZATION
2.1,823   lease is for and the nature
          of the debtor's interest         seller
                                                                                              627 N COLORADO

          State the term remaining

          List the contract number of                                                         SAN ANTONIO, TX 78207
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          M DANNY HARRISON INC
2.1,824   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              PO BOX 461826
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         GARLAND, TX 75046
          any government contract


          State what the contract or       Services Agreement
                                                                                              M&D MOWER AND APPLIANCE
2.1,825   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              25405 BROADWAY AVE

          State the term remaining         36 month(s)                                        4

          List the contract number of                                                         OAKWOOD VILLAGE, OH 44146
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          M&S LANDSCAPING & CONTRACTING
2.1,826   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              420 BROADWAY
                                           Buyer

          State the term remaining         2 month(s)

          List the contract number of                                                         DOBBS FERRY, NY 10522
          any government contract


          State what the contract or       Purchase Order
                                                                                              M.E.K. CONSTRUCTION LTD.
2.1,827   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              11322 NEESHAW DR

          State the term remaining

          List the contract number of                                                         HOUSTON, TX 77065
          any government contract


          State what the contract or       Sales Contract
                                                                                              MAC CONSTRUCTION
2.1,828   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              4440 UNIVERSAL DR

          State the term remaining

          List the contract number of                                                         RAPID CITY, SD 57702
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 305 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1177 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              MAC SALES GROUP INC
2.1,829   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              140 LAUREL STREET

          State the term remaining

          List the contract number of                                                         EAST BRIDGEWATER, MA 02333
          any government contract


          State what the contract or       Lease
                                                                                              MACERICH
2.1,830   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         24 month(s)                                        401 WILSHIRE BOULEVARD 700

          List the contract number of                                                         SANTA MONICA, CA 90401
          any government contract


          State what the contract or       Lease
                                                                                              MACERICH
2.1,831   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              11411 NORTH TATUM BLVD

          State the term remaining         24 month(s)

          List the contract number of                                                         PHOENIX, AZ 85028
          any government contract


          State what the contract or       Lease
                                                                                              MACERICH
2.1,832   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         60 month(s)                                        233 WILSHIRE BLVD SUITE 700

          List the contract number of                                                         SANTA MONICA, CA 90401
          any government contract


          State what the contract or       Lease
                                                                                              MACERICH
2.1,833   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         24 month(s)                                        401 WILSHIRE BOULEVARD SUITE 700

          List the contract number of                                                         SANTA MONICA, CA 90401
          any government contract


          State what the contract or       Lease
                                                                                              MACERICH
2.1,834   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         24 month(s)                                        401 WILSHIRE BLVD SUITE 700

          List the contract number of                                                         SANTA MONICA, CA 90401
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 306 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1178 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              MACERICH
2.1,835   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              MANAGEMENT OFFICE

          State the term remaining         60 month(s)                                        2034 GREEN ACRES MALL

          List the contract number of                                                         VALLEY STREAM, NY 11581
          any government contract


          State what the contract or       Lease
                                                                                              MACERICH
2.1,836   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              3333 BEVERLY ROAD

          State the term remaining         98 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Services Agreement
                                                                                              MACGYVER
2.1,837   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              14 FRANKLIN RD

          State the term remaining         36 month(s)

          List the contract number of                                                         OCEAN SPRINGS, MS 39564
          any government contract


          State what the contract or       Services Agreement
                                           INDIVIDUAL STORE SERVICES                          MACHUGA CONTRACTORS, INC
2.1,838   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 383

          State the term remaining         6 month(s)                                         13 CAMERON PLACE

          List the contract number of                                                         BATH, NY 14810
          any government contract


          State what the contract or       Lease
                                                                                              MACKEY INVESTMENTS CO., LP
2.1,839   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              2087 EAST 250 NORTH

          State the term remaining         25 month(s)

          List the contract number of                                                         LAYTON, UT 84040
          any government contract


          State what the contract or       Lease
                                                                                              MACY'S DEPARTMENT STORES
2.1,840   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              7 WEST 7TH STREET

          State the term remaining         96 month(s)

          List the contract number of                                                         CINCINNATI, OH 45202
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 307 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1179 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1374
                                                                                              MACY'S, INC.
2.1,841   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              7 W 7TH STREET

          State the term remaining         35 month(s)

          List the contract number of                                                         CINCINNATI, OH 45202
          any government contract


          State what the contract or       Purchase Order
                                                                                              MADIX INC-981373
2.1,842   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 204040

          State the term remaining

          List the contract number of                                                         DALLAS, TX 75320
          any government contract


          State what the contract or       Purchase Order
                                                                                              MAG INSTRUMENT INC
2.1,843   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 847760

          State the term remaining

          List the contract number of                                                         LOS ANGELES, CA 90084
          any government contract


          State what the contract or       License Agreement
                                                                                              MAGGARDS TIME SERVICE INC
2.1,844   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              2266 UNIVERSITY SQUARE MALL

          State the term remaining         3 month(s)

          List the contract number of                                                         TAMPA, FL 33612
          any government contract


          State what the contract or       SUPPLY AGREEMENT
                                                                                              MAINETTI USA INC-16808
2.1,845   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              DEPT AT 40190

          State the term remaining         27 month(s)

          List the contract number of                                                         ATLANTA, GA 31192
          any government contract


          State what the contract or       Sales Contract
                                                                                              MALINO CONSTRUCTION
2.1,846   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              8445 JEFFERSON AVE

          State the term remaining

          List the contract number of                                                         DETROIT, MI 48214
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 308 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1180 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              MANN HUMMEL PUROLATOR FILTERS LLC
2.1,847   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3200 NATAL STREET

          State the term remaining

          List the contract number of                                                         FAYETTEVILLE, NC 28306
          any government contract


          State what the contract or       Purchase Order
                                                                                              MANNINGTON MILLS INC-685321
2.1,848   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 96261

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract


          State what the contract or       Services Agreement
                                                                                              MANTHE EQUIPMENT
2.1,849   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1039 CALIFORNIA WAY

          State the term remaining         36 month(s)

          List the contract number of                                                         LONGVIEW, WA 98632
          any government contract


          State what the contract or       Purchase Order
                                                                                              MANTUA MANUFACTURING CO
2.1,850   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7900 NORTHFIELD RD

          State the term remaining

          List the contract number of                                                         WALTON HILLS, OH 44146
          any government contract


          State what the contract or       Purchase Order
                                                                                              MAREY HEATER CORP
2.1,851   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 6281

          State the term remaining

          List the contract number of                                                         SAN JUAN, PR 00914
          any government contract


          State what the contract or       Lease
                                                                                              MARIA AND MICHAEL MACKEL
2.1,852   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              20501 VENTURA BLVD SUITE 165

          State the term remaining         112 month(s)

          List the contract number of                                                         WOODLAND HILLS, CA 91364
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 309 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1181 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Sales Contract
                                                                                              MARINE VIEW APARTMENTS, LLC
2.1,853   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1231 N ANCHOR WAY

          State the term remaining

          List the contract number of                                                         PORTLAND, OR 97217
          any government contract


          State what the contract or       Lease-7783
                                                                                              MARKETING & PRINTING SOLUTIONS, INC.
2.1,854   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              SEXTA SECCION LEVITOWN - FG-24 CALLE JOSE YUNET MENDEZ

          State the term remaining         1 month(s)

          List the contract number of                                                         TOA BAJA, PR 00949
          any government contract


          State what the contract or       Services Agreement
                                                                                              MAROON & WHITE LLC
2.1,855   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1410 MONTAGUE AVE EXT

          State the term remaining         25 month(s)

          List the contract number of                                                         GREENWOOD, SC 29649
          any government contract


          State what the contract or       Services Agreement
                                                                                              MARR BROS INC
2.1,856   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              423 EAST JEFFERSON BLVD

          State the term remaining         40 month(s)

          List the contract number of                                                         DALLAS, TX 75203
          any government contract


          State what the contract or       Purchase Order
                                                                                              MARS PUERTO RICO INC
2.1,857   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 2071

          State the term remaining

          List the contract number of                                                         BAYAMON, PR 00960
          any government contract


          State what the contract or       Purchase Order
                                                                                              MARSALA MANUFACTURING CO EMP D2S
2.1,858   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              799 N HAGUE AVENUE

          State the term remaining

          List the contract number of                                                         COLUMBUS,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 310 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1182 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              MARTEL CONSTRUCTION
2.1,859   lease is for and the nature
          of the debtor's interest         seller
                                                                                              1203 S CHURCH AVE

          State the term remaining

          List the contract number of                                                         BOZEMAN, MT 59715
          any government contract


          State what the contract or       License Agreement
                                                                                              MARYLAND WHOLESALE AUTOMOTIVE, LLC, DBA THE KEYLESS SHOP AT SEARS
2.1,860   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              261 FREDERICK ST

          State the term remaining         14 month(s)

          List the contract number of                                                         HAGERSTOWN, MD 21740
          any government contract


          State what the contract or       Purchase Order
                                                                                              MAS INTIMATES (PVT) LTD
2.1,861   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              MASTER BRANDS FILTERS
2.1,862   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              MINDFUL LLCHONOR TONE

          State the term remaining                                                            17540 DUUBLIN DR

          List the contract number of                                                         GRANGER, IN 46530
          any government contract


          State what the contract or       Purchase Order
                                                                                              MASTERPIECES PUZZLE CO INC
2.1,863   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              12475 N RANCHO VISTO S BLVD

          State the term remaining

          List the contract number of                                                         ORO VALLEY, AZ 85755
          any government contract


          State what the contract or       Services Agreement
                                                                                              MATARAZZI CONTRACTING LLC
2.1,864   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              301 SOUTH 5TH ST

          State the term remaining         12 month(s)

          List the contract number of                                                         LEBANON, PA 17042
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 311 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1183 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              MATERIAL MANAGEMENT SERVICES, INC
2.1,865   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Sales Orders
                                           MASTER PURCHASE AGREEMENT                          MATRIX RESIDENTIAL LLC
2.1,866   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              ONE PERIMETER PLAZA

          State the term remaining         5 month(s)                                         5605 GLENRIDGE DR

          List the contract number of                                                         ATLANTA, GA 30342
          any government contract


          State what the contract or       Service Agreement
                                                                                              MATSON NAVIGATION COMPANY, INC.
2.1,867   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              555 12TH STREET

          State the term remaining         6 month(s)

          List the contract number of                                                         OAKLAND, CA 94611
          any government contract


          State what the contract or       Lease
                                                                                              MAT-SU HOLDINGS, LLC
2.1,868   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              PO BOX 872186

          State the term remaining         5 month(s)

          List the contract number of                                                         WASILLA, AK 99687
          any government contract


          State what the contract or       Subcontract Agreement
                                                                                              MATT CONSTRUCTION CORPORATION
2.1,869   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              9814 NORWALK BLVD

          State the term remaining                                                            SUITE 100

          List the contract number of                                                         SANTA FE SPRINGS, CA 90670
          any government contract


          State what the contract or       Purchase Order
                                                                                              MATTEL BRANDS DIV OF MDII
2.1,870   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 100125

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30384
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 312 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1184 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              MATTEL SALES CORP
2.1,871   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 100125

          State the term remaining

          List the contract number of                                                         ATLANTA,
          any government contract


          State what the contract or       Sales Contract
                                                                                              MATTHEWS CONSTRUCTION CO., INC.
2.1,872   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3411 OAK LAKE BLVD

          State the term remaining

          List the contract number of                                                         CHARLOTTE, NC 28208
          any government contract


          State what the contract or       Contract Rider
                                                                                              MATTHEWS CONSTRUCTION CO., INC.
2.1,873   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3411 OAK LAKE BLVD

          State the term remaining

          List the contract number of                                                         CHARLOTTE, NC 28208
          any government contract


          State what the contract or       Contract Agreement
                                                                                              MATTHEWS GATEWAY II
2.1,874   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              PO BOX 578

          State the term remaining

          List the contract number of                                                         MATTHEWS, NC 28106
          any government contract


          State what the contract or       Services Agreement
                                                                                              MAURER'S LAWN MOWER
2.1,875   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5575 CONCORD RD

          State the term remaining         19 month(s)

          List the contract number of                                                         BEAUMONT, TX 77708
          any government contract


          State what the contract or       Purchase Order
                                                                                              MAX CHEMICAL INC
2.1,876   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 363841

          State the term remaining

          List the contract number of                                                         SAN,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 313 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1185 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              MAX COLOR LLC EMP
2.1,877   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5 SOUTH WABASH AVE 1810

          State the term remaining

          List the contract number of                                                         CHICAGO,
          any government contract


          State what the contract or       Lease
                                                                                              MAX H. BARIL DBA HELIOS IV, LLC
2.1,878   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: MAX H BARIL

          State the term remaining         35 month(s)                                        9595 WILSHIRE BLVD SUITE 204

          List the contract number of                                                         BEVERLY HILLS, CA 90212
          any government contract


          State what the contract or       Purchase Order
                                                                                              MAXMARK INC EMP
2.1,879   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5 S WABASH AVE SUITE 1728

          State the term remaining

          List the contract number of                                                         CHICAGO,
          any government contract


          State what the contract or       Purchase Order
                                                                                              MAYA GROUP INC THE
2.1,880   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              19823 HAMILTON AVENUE

          State the term remaining

          List the contract number of                                                         TORRANCE, CA 90502
          any government contract


          State what the contract or       Purchase Order
                                                                                              MAYHEW STEEL PRODUCTS INC
2.1,881   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              199 INDUSTRIAL BLVD

          State the term remaining

          List the contract number of                                                         TURNERS,
          any government contract


          State what the contract or       Purchase Order
                                                                                              MBS IDENTIFICATION INC-1000483354
2.1,882   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 642

          State the term remaining

          List the contract number of                                                         PARK RIDGE, IL 60068
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 314 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1186 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              MC BUILDERS
2.1,883   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2115 CHAPMAN RD

          State the term remaining         5 month(s)                                         STE 131

          List the contract number of                                                         CHATTANOOGA, TN 37421
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   MC BUILDERS, LLC
2.1,884   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2115 CHAPMAN DR

          State the term remaining         5 month(s)                                         STE 131

          List the contract number of                                                         CHATTANOOGA, TN 37421
          any government contract


          State what the contract or       Lease
                                                                                              MCALLEN LEVCAL, LLC
2.1,885   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              1000 WEST LOOP SOUTH

          State the term remaining         44 month(s)                                        SUITE 600

          List the contract number of                                                         HOUSTON, TX 77027
          any government contract


          State what the contract or       Lease
                                                                                              MCB REAL ESTATE
2.1,886   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              2701 N CHARLES STREET

          State the term remaining         36 month(s)                                        SUITE 404

          List the contract number of                                                         BALTIMORE, MD 21218
          any government contract


          State what the contract or       Services Agreement
                                                                                              MCCOY EQUIPMENT SALES INC
2.1,887   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2847 US 322

          State the term remaining         36 month(s)

          List the contract number of                                                         FRANKLIN, PA 16323
          any government contract


          State what the contract or       Subcontract Agreement includes Sales
                                           contract and Rider                                 MCCRORY CONSTRUCTION COMPANY, LLC
2.1,888   lease is for and the nature
          of the debtor's interest
                                                                                              522 LADY STREET
                                           Seller

          State the term remaining

          List the contract number of                                                         COLUMBIA, SC 29201
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 315 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1187 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Subcontractor Agreement with Sales
                                           Order                                              MCCRORY CONSTRUCTION COMPANY, LLC
2.1,889   lease is for and the nature
          of the debtor's interest
                                                                                              522 LADY STREET
                                           Seller

          State the term remaining

          List the contract number of                                                         COLUMBIA, SC 29201
          any government contract


          State what the contract or       Lease-2191
                                                                                              MCDONALD'S CORPORATION
2.1,890   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              LC 026-0048 110 N CARPENTER STREET

          State the term remaining         754 month(s)

          List the contract number of                                                         CHICAGO, IL 60607
          any government contract


          State what the contract or       Services Agreement
                                                                                              MCELROY ELECTRIC INC
2.1,891   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3300 SW TOPEKA BLVD

          State the term remaining         11 month(s)

          List the contract number of                                                         TOPEKA, KS 66611
          any government contract


          State what the contract or       Service Agreement
                                                                                              MCELROY ELECTRIC, INC.
2.1,892   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3300 SW TOPEKA BLVD

          State the term remaining         11 month(s)

          List the contract number of                                                         TOPEKA, KS 66611
          any government contract


          State what the contract or       Services Agreement
                                                                                              MCGEE EQUIPMENT RENTAL & SALES INC
2.1,893   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1458 HWY 190

          State the term remaining         35 month(s)

          List the contract number of                                                         EUNICE, CA 70535
          any government contract


          State what the contract or       Purchase Order
                                                                                              MCINTYRE ELWELL & STRAMMER
2.1,894   lease is for and the nature
          of the debtor's interest         seller
                                                                                              1645 BARBER RD

          State the term remaining

          List the contract number of                                                         SARASOTA, FL 34240
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 316 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1188 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              MCKINLEY MALL LLC (IN RECEIVERSHIP)
2.1,895   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              2100 W 75TH AVENUE

          State the term remaining         23 month(s)

          List the contract number of                                                         FORT WORTH, TX 76107
          any government contract


          State what the contract or       Purchase Order
                                                                                              MCLANE MANUFACTURING
2.1,896   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7110 E ROSECRANS AVE SUITE 101

          State the term remaining

          List the contract number of                                                         PARAMOUNT,
          any government contract


          State what the contract or       Services Agreement
                                                                                              MCLEANS PROMART HOMECENTER II INC
2.1,897   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              209 S JAMES ST

          State the term remaining         29 month(s)

          List the contract number of                                                         GRAYLING, MI 49738
          any government contract


          State what the contract or       Services Agreement
                                                                                              MCLEANS PROMART HOMECENTER II INC
2.1,898   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              209 S JAMES ST

          State the term remaining         29 month(s)

          List the contract number of                                                         GRAYLING, MI 49738
          any government contract


          State what the contract or       Subcontract Agreement
                                                                                              MCNEIL COMPANY BUILDERS
2.1,899   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              4666 SOUTH 132ND STREET

          State the term remaining

          List the contract number of                                                         OMAHA, NE 68137
          any government contract


          State what the contract or       Subcontract Agreement
                                                                                              MCPHERSON CONTRACTORS, INC.
2.1,900   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3501 SW FAIRLAWN ROAD

          State the term remaining                                                            SUITE 100

          List the contract number of                                                         TOPEKA, KS 66614-3928
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 317 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1189 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              MCPHERSON DEVELOPMENT COMPANY INC.
2.1,901   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3501 SW FAIRLAWN ROAD

          State the term remaining                                                            SUITE 100

          List the contract number of                                                         TOPEKA, KS 66614-3928
          any government contract


          State what the contract or       Subcontract Agreement
                                                                                              MCRT CALIFORNIA CONSTRUCTION LP
2.1,902   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              949 SOUTH COAST DR

          State the term remaining                                                            SUITE 400

          List the contract number of                                                         COSTA MESA, CA 92677
          any government contract


          State what the contract or       Sales Contract
                                                                                              MCRT NORTHERN CALIFORNIA CONSTRUCTION LP
2.1,903   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1960 NORTH MAIN STREET

          State the term remaining                                                            PO BOX 5057

          List the contract number of                                                         WALNUT CREEK, CA 94596
          any government contract


          State what the contract or       Subcontract Agreement
                                                                                              MCRT NORTHERN CALIFORNIA CONSTRUCTION LP A DELAWARE LIMITED PART
2.1,904   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              715 N CENTRAL AVE

          State the term remaining                                                            SUITE 101

          List the contract number of                                                         GLENDALE, CA 91203
          any government contract


          State what the contract or       Lease
                                                                                              MCS HEMET VALLEY MALL LLC (MC STRAUS COMPANY)
2.1,905   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: MICHAEL RUBIN

          State the term remaining         360 month(s)                                       990 HIGHLAND DRIVE SUITE 200

          List the contract number of                                                         SOLANA BEACH, CA 92075
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   MCS PRO
2.1,906   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              334 EASTLAKE RD

          State the term remaining         6 month(s)                                         STE 217

          List the contract number of                                                         PALM HARBOR, FL 34685
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 318 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1190 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              MCS PRO
2.1,907   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4707 140TH AVENUE N

          State the term remaining         2 month(s)                                         SUITE 114

          List the contract number of                                                         CLEARWATER, FL 33762
          any government contract


          State what the contract or       Subcontract Agreement
                                                                                              MCSHANE CONSTRUCTION COMPANY LLC
2.1,908   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              9550 W HIGGINS RD

          State the term remaining                                                            SUITE 200

          List the contract number of                                                         ROSEMONT, IL 60018
          any government contract


          State what the contract or       Order Summary
                                                                                              MDJ CONTRACTORS LLC
2.1,909   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              PO BOX 1117

          State the term remaining

          List the contract number of                                                         ELLENSBURG, WA 98926
          any government contract


          State what the contract or       Sales Contract
                                                                                              MDJ CONTRACTORS LLC
2.1,910   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              PO BOX 1117

          State the term remaining         6 month(s)

          List the contract number of                                                         ELLENSBURG, WA 98926
          any government contract


          State what the contract or       Order Summary
                                                                                              MDJ CONTRACTORS LLC
2.1,911   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              PO BOX 1117

          State the term remaining         6 month(s)

          List the contract number of                                                         ELLENSBURG, WA 98926
          any government contract


          State what the contract or       Services Agreement
                                                                                              MEADOW FARM MARKET
2.1,912   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 51

          State the term remaining         32 month(s)

          List the contract number of                                                         SOUTH LEE, MA 02160
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 319 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1191 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              MEADOWBROOK HARDWARE
2.1,913   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4217 SO ALAMED N

          State the term remaining         20 month(s)

          List the contract number of                                                         CORPUS CHRISTI, TX 78412
          any government contract


          State what the contract or       Order Summary
                                                                                              MEADOWBROOK PARTNERS LLC
2.1,914   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1935 MEADOWBROOK DR

          State the term remaining

          List the contract number of                                                         HUNTSVILLE, AL 35803
          any government contract


          State what the contract or       Contract Quote
                                                                                              MEADOWS OF NAPA VALLEY
2.1,915   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3020 DUTTON AVE

          State the term remaining         3 month(s)

          List the contract number of                                                         SANTA ROSA, CA 95407
          any government contract


          State what the contract or       Purchase Order
                                                                                              MEASUREMENT LTD
2.1,916   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11751 ROCK LANDING DR STE H7

          State the term remaining

          List the contract number of                                                         NEWPORT NEWS, VA 23606
          any government contract


          State what the contract or       Services Agreement
                                                                                              MECHANICAL SHOP OF LAREDO INC
2.1,917   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              110 RANCH ROAD 6086 C

          State the term remaining         20 month(s)

          List the contract number of                                                         LAREDO, TX 78043
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          MECHANICAL TECHNICAL GROUP INC
2.1,918   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              PO BOX 12427
                                           Buyer

          State the term remaining         1 month(s)

          List the contract number of                                                         TAMUNING, GU 96931
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 320 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1192 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              MECHANICS TIME SAVERS
2.1,919   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              10715 N STEMMONS FREEWAY

          State the term remaining

          List the contract number of                                                         DALLAS,
          any government contract


          State what the contract or       Purchase Order
                                                                                              MECHANICS TIME SAVERS INC
2.1,920   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              10715 N STEMMONS FREEWAY

          State the term remaining

          List the contract number of                                                         DALLAS,
          any government contract


          State what the contract or       Purchase Order
                                                                                              MECHANIX WEAR INC
2.1,921   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              28525 WITHERSPOON PKWY

          State the term remaining

          List the contract number of                                                         VALENCIA, CA 91355
          any government contract


          State what the contract or       Purchase Order
                                                                                              MEG DIVISION OF HIRSH IND-741061
2.1,922   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              39803 TREASURY CENTER

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60694
          any government contract


          State what the contract or       Sales Order
                                                                                              MEGA BUILDERS LLC
2.1,923   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              2920 C MARTINSVILLE RD

          State the term remaining

          List the contract number of                                                         GREENSBORO, NC 27408
          any government contract


          State what the contract or       Purchase Order
                                                                                              MEGUIARS INC EMP
2.1,924   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 843981

          State the term remaining

          List the contract number of                                                         DALLAS, TX 75284
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 321 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1193 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              MEHRAN KOHANSIEH A/K/A MIKE KOHAN A/K/A KOHEN
2.1,925   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: MEHRAN KOHANSIEH AKA MIKE KOHAN MANAGER

          State the term remaining         34 month(s)                                        1010 NORTHERN BLVD SUITE 212

          List the contract number of                                                         GREAT NECK, NY 11021
          any government contract


          State what the contract or       Lease
                                                                                              MEHRAN KOHANSIEH A/K/A MIKE KOHAN A/K/A KOHEN
2.1,926   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: MIKE KOHEN MANAGER

          State the term remaining         34 month(s)                                        1500 W CHESTNUT STREET

          List the contract number of                                                         WASHINGTON, PA 15301
          any government contract


          State what the contract or       Purchase Order
                                                                                              MELISSA & DOUG LLC
2.1,927   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 590

          State the term remaining

          List the contract number of                                                         WESTPORT, CT 06881
          any government contract


          State what the contract or       Purchase Order
                                                                                              MENDIX INC-712751
2.1,928   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              268 SUMMER STREET

          State the term remaining

          List the contract number of                                                         BOSTON, MA 02210
          any government contract


          State what the contract or       Supply Agreement
                                                                                              MERC ACQUISITIONS, INC. D/B/A ESSCO
2.1,929   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1933 HIGHLAND ROAD

          State the term remaining

          List the contract number of                                                         TWINSBURG, OH 44087
          any government contract


          State what the contract or
                                                                                              MERCEDES BENZ
2.1,930   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              303 PERIMETER CENTER NORTH

          State the term remaining         9 month(s)                                         6TH FLOOR

          List the contract number of                                                         ATLANTA, GA 30346
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 322 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1194 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Sales Contract
                                                                                              MERION PROPERTIES
2.1,931   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1600 CLUB DRIVE

          State the term remaining

          List the contract number of                                                         DEPTFORD, NJ 08096
          any government contract


          State what the contract or       Sales Contract
                                                                                              MERION PROPERTIES
2.1,932   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              6001 MEDICI CT

          State the term remaining         2 month(s)

          List the contract number of                                                         SARASOTA, FL 34243
          any government contract


          State what the contract or       Sales Contract
                                                                                              MERION PROPERTIES
2.1,933   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              7816 SOUTHSIDE BLVD

          State the term remaining         19 month(s)

          List the contract number of                                                         JACKSONVILLE                , FL 32256
          any government contract


          State what the contract or       Sales Contract
                                                                                              MERION PROPERTIES
2.1,934   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              2540 ROY HANNA AVE S

          State the term remaining         19 month(s)

          List the contract number of                                                         SAINT PETERSBURG, FL 33712
          any government contract


          State what the contract or       Sales Contract
                                                                                              MERION PROPERTIES
2.1,935   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              10263 WHISPERING FOREST DR

          State the term remaining         14 month(s)

          List the contract number of                                                         JACKSONVILLE, FL 32257
          any government contract


          State what the contract or       Sales Contract
                                                                                              MERION PROPERTIES
2.1,936   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1000 STEWARD'S CROSSING WAY

          State the term remaining         19 month(s)

          List the contract number of                                                         LAWRENCEVILLE, NJ 08648
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 323 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1195 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Sales Contract
                                                                                              MERION PROPERTIES
2.1,937   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1600 CLUB DRIVE

          State the term remaining         19 month(s)

          List the contract number of                                                         DEPTFORD, NJ 08096
          any government contract


          State what the contract or       Sales Contract
                                                                                              MERION PROPERTIES
2.1,938   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              801 CAHABA FOREST COVE

          State the term remaining         19 month(s)

          List the contract number of                                                         BIRMINGHAM, AL 35242
          any government contract


          State what the contract or       Sales Contract
                                                                                              MERION PROPERTIES
2.1,939   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1600 CLUB DRIVE

          State the term remaining         19 month(s)

          List the contract number of                                                         DEPTFORD, NJ 08096
          any government contract


          State what the contract or       Purchase Order
                                                                                              MERLON SOFTWARE CORPORATION-721329
2.1,940   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2420 MEADOWPINE BLVD STE 100

          State the term remaining

          List the contract number of                                                         MISSISSAUGA, ON L5N 1W1
          any government contract


          State what the contract or       Services Agreement
                                                                                              MESA RENTAL CENTER
2.1,941   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3716 E MAIN ST 1

          State the term remaining         19 month(s)

          List the contract number of                                                         MESA, AZ 85205
          any government contract


          State what the contract or       SUPPLY AGREEMENT
                                                                                              METAL MAN WORK GEAR CO
2.1,942   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1760 PROSPECT CT

          State the term remaining         4 month(s)                                         UNIT 120

          List the contract number of                                                         APPLETON, WI 54914
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 324 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1196 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1068
                                                                                              METRO FLOORS INC.
2.1,943   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              44109 N YUCCA

          State the term remaining         48 month(s)

          List the contract number of                                                         LANCASTER, CA 93534
          any government contract


          State what the contract or       Subcontract Agreement
                                                                                              METROPOLITAN HOMES INC.
2.1,944   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              10111 INVERNESS MAIN

          State the term remaining                                                            SUITE T

          List the contract number of                                                         ENGLEWOOD, CO 80112
          any government contract


          State what the contract or       Services Agreement
                                                                                              METROWEST SMALL ENGINE REPAIR
2.1,945   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              20 SPRING ST

          State the term remaining         31 month(s)

          List the contract number of                                                         NATICK, MA 01760
          any government contract


          State what the contract or       Sales Order
                                                                                              METZGER INC.
2.1,946   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              4955 CHESTNUT RIDGE ROAD

          State the term remaining

          List the contract number of                                                         ORCHARD PARK, NY 14127
          any government contract


          State what the contract or       Purchase Order
                                                                                              MEYER CORP
2.1,947   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              ONE MEYER PLAZA

          State the term remaining

          List the contract number of                                                         VALLEJO, CA 94590
          any government contract


          State what the contract or       Purchase Order
                                                                                              MEYER CORPORATION
2.1,948   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1 MEYER PLAZA

          State the term remaining

          List the contract number of                                                         VALLEJO,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 325 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1197 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              MEYER INC
2.1,949   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              ONE MEYER PLAZA

          State the term remaining

          List the contract number of                                                         VALLEJO, CA 94590
          any government contract


          State what the contract or       Services Agreement
                                                                                              MG MANAGEMENT CO LLC
2.1,950   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3151 S SPRINGFIELD AVENUE

          State the term remaining         29 month(s)

          List the contract number of                                                         BOLIVAR, MO 65613
          any government contract


          State what the contract or       Purchase Order
                                                                                              MGA ENTERTAINMENT
2.1,951   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              16380 ROSCOE BLVD

          State the term remaining

          List the contract number of                                                         VAN NUYS, CA 91406
          any government contract


          State what the contract or       Purchase Order
                                                                                              MGA ENTERTAINMENT INC
2.1,952   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              16380 ROSCOE BLVD SUITE 100

          State the term remaining

          List the contract number of                                                         VAN NUYS,
          any government contract


          State what the contract or       Lease
                                                                                              MHI OHIO CC III LLC
2.1,953   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              PO BOX 9495

          State the term remaining         51 month(s)

          List the contract number of                                                         FARGO, ND 58106
          any government contract


          State what the contract or       Sales Order
                                                                                              MICHAEL BORRUTO GEN CONT
2.1,954   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1755 JULIA GOLDBACH AVE

          State the term remaining

          List the contract number of                                                         RONKONKOMA, NY 11779
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 326 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1198 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Contract Agreement
                                                                                              MICHAEL D SIFEN INC.
2.1,955   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              500 CENTRAL DR 106

          State the term remaining

          List the contract number of                                                         VIRGINIA BEECH, VA 23454
          any government contract


          State what the contract or       Services Agreement
                                                                                              MICHAELS SMALL ENGINE REPAIR
2.1,956   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              246 JEFFERSON ST

          State the term remaining         34 month(s)

          List the contract number of                                                         GREENFIELD, OH 45123
          any government contract


          State what the contract or       Services Agreement
                                                                                              MICHAELS SMALL ENGINE REPAIR
2.1,957   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              246 JEFFERSON ST

          State the term remaining         34 month(s)

          List the contract number of                                                         GREENFIELD, OH 45123
          any government contract


          State what the contract or       Purchase Order
                                                                                              MICHELIN NORTH AMERICA INC
2.1,958   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 100860

          State the term remaining

          List the contract number of                                                         ATLANTA,
          any government contract


          State what the contract or       Purchase Order
                                                                                              MICHELIN TIRE CORPORATION
2.1,959   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 100860

          State the term remaining

          List the contract number of                                                         ATLANTA,
          any government contract


          State what the contract or       Services Agreement
                                                                                              MICHIANA LAWN EQUIPMENT INC
2.1,960   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              430 S MAYFLOWER

          State the term remaining         35 month(s)

          List the contract number of                                                         SOUTH BEND, IN 46619
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 327 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1199 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              MICHIGAN STATE UNIVERSITY
2.1,961   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              166 SERVICE RD

          State the term remaining                                                            UNIVERSITY STORES 'ANGELL BLDG

          List the contract number of                                                         EAST LANSING, MI 48824
          any government contract


          State what the contract or       Purchase Order
                                                                                              MICHLEY ELECTRONICS INC DO
2.1,962   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2433 DE LA CRUZ BLVD

          State the term remaining

          List the contract number of                                                         SANTA,
          any government contract


          State what the contract or       Services Agreement
                                                                                              MICKEYS PLUMBING INC
2.1,963   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              110 N ROUTE B

          State the term remaining         42 month(s)

          List the contract number of                                                         HALLSVILLE, MO 65255
          any government contract


          State what the contract or       Purchase Order
                                                                                              MICRO FOCUS (US) INC-40760006
2.1,964   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              DEPT CH 19224

          State the term remaining

          List the contract number of                                                         PALATINE, IL 60055
          any government contract


          State what the contract or       License Agreement
                                                                                              MICROSOFT LICENSING GP-695814
2.1,965   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              ONE MICROSOFT WAY

          State the term remaining

          List the contract number of                                                         REDMOND, WA 98052
          any government contract


          State what the contract or       License Agreement
                                                                                              MICROSOFT LICENSING GP-695814
2.1,966   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6100 NEIL RD

          State the term remaining                                                            STE 210

          List the contract number of                                                         RENO, NV 89511-1137
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 328 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1200 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              MID AMERICA TILE INC-1000530311
2.1,967   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1650 HOWARD STREET

          State the term remaining         9 month(s)

          List the contract number of                                                         ELK GROVE VILLAGE, IL 60007
          any government contract


          State what the contract or       Lease
                                                                                              MIDAMCO
2.1,968   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              3333 RICHMOND ROAD

          State the term remaining         72 month(s)                                        SUITE 350

          List the contract number of                                                         BEACHWOOD, OH 44122
          any government contract


          State what the contract or       Services Agreement
                                                                                              MID-AMERICAN TRANSFER INC.
2.1,969   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1044 SOUTH EUGENE

          State the term remaining         21 month(s)

          List the contract number of                                                         GRAND ISLANDS, NE 68801
          any government contract


          State what the contract or       Services Agreement
                                                                                              MID-ILLINOIS COMPANIES, CORP
2.1,970   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              905 NE ADAMS STREET

          State the term remaining         3 month(s)

          List the contract number of                                                         PEORIA, IL 61603
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          MID-ILLINOIS COMPANIES, CORP
2.1,971   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              905 NE ADAMS ST
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         PEORIA, IL 61603
          any government contract


          State what the contract or       Contract Agreement
                                                                                              MID-OHIO DEVELOPMENT CORPORATION
2.1,972   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              4393 ARBOR LAKE DRIVE

          State the term remaining

          List the contract number of                                                         GROVEPORT, OH 43125
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 329 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1201 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Contract Agreement
                                                                                              MID-OHIO DEVELOPMENT CORPORATION
2.1,973   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              4393 ARBOR LAKE DRIVE

          State the term remaining         6 month(s)

          List the contract number of                                                         GROVEPORT, OH 43125
          any government contract


          State what the contract or       Sales Contract
                                                                                              MIDTOWN TOWER LLC
2.1,974   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              280 E BORAD STREET

          State the term remaining

          List the contract number of                                                         ROCHESTER, NY 14604
          any government contract


          State what the contract or       Services Agreement
                                                                                              MIDTRONICS INC
2.1,975   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7000 MONROE ST

          State the term remaining         5 month(s)

          List the contract number of                                                         WILLOWBROOK, IL 60527
          any government contract


          State what the contract or       Services Agreement
                                                                                              MIDWAY SIGN MFG & MAINTENANCE
2.1,976   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3220 COMMERENCE CENTRE DRIVE

          State the term remaining         2 month(s)

          List the contract number of                                                         SAGINAW, MI 49601
          any government contract


          State what the contract or       Purchase Order
                                                                                              MIDWEST BUILDERS, INC.
2.1,977   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1410 5TH STREET

          State the term remaining                                                            PO BOX 178

          List the contract number of                                                         FENNIMORE, WI 53809
          any government contract


          State what the contract or       Retail Tenant Representation
                                           Agreement                                          MIDWEST COMMERCIAL REALTY, INC.
2.1,978   lease is for and the nature
          of the debtor's interest
                                                                                              1415 W 22ND ST
                                           Principal

          State the term remaining         7 month(s)

          List the contract number of                                                         OAK BROOK, IL 60523
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 330 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1202 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              MIDWEST EQUIPMENT
2.1,979   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3150 W COLLEGE AVE

          State the term remaining         35 month(s)

          List the contract number of                                                         NORMAL, IL 61761
          any government contract


          State what the contract or       Services Agreement
                                                                                              MIDWEST POWER EQUIPMENT
2.1,980   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2446 JOLLY ROAD

          State the term remaining         40 month(s)

          List the contract number of                                                         OKEMOS, MI 48864
          any government contract


          State what the contract or       Services Agreement
                                                                                              MIDWEST SMALL ENGINE SALES & REPAIRS LLC
2.1,981   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4145 NW 25TH ST

          State the term remaining         32 month(s)                                        BLDG C

          List the contract number of                                                         TOPEKA, KS 66618
          any government contract


          State what the contract or       Services Agreement
                                                                                              MIDWEST SNOW
2.1,982   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2000 BLOOMINGDALE RD

          State the term remaining         13 month(s)                                        SUITE 115

          List the contract number of                                                         GLENDALE HEIGHTS, IL 60139
          any government contract


          State what the contract or       Service Agreement (Includes Affiliates)
                                                                                              MIDWEST SNOW TECH, INC.
2.1,983   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2000 BLOOMINGDALE RD

          State the term remaining         13 month(s)                                        UNIT 115

          List the contract number of                                                         GLENDALE HEIGHTS, IL 60139
          any government contract


          State what the contract or       Purchase Order
                                                                                              MIDWEST TOOL AND CUTLERY COMPANY
2.1,984   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 160

          State the term remaining

          List the contract number of                                                         STURGIS,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 331 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1203 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              MIEN CO LTD
2.1,985   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              MIKE MEDIA GROUP INC-695096
2.1,986   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              642 N NOBLE ST 4

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60642
          any government contract


          State what the contract or       Lease
                                                                                              MIKE WILLIAMS & DENNIS DAWIEDCZYK
2.1,987   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              127 S GARFIELD AVE

          State the term remaining         8 month(s)

          List the contract number of                                                         JANESVILLE, WI 53545
          any government contract


          State what the contract or       Subcontract Agreement
                                                                                              MILHAUS CONSTRUCTION, LLC
2.1,988   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              530 EAST OHIO STREET

          State the term remaining                                                            SUITE A

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Services Agreement
                                                                                              MILLENNIUM POWER EQUIPMENT
2.1,989   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              602 IDOL ST

          State the term remaining         35 month(s)

          List the contract number of                                                         HIGH POINT, NC 27262
          any government contract


          State what the contract or       Purchase Order
                                                                                              MILLER LANDSCAPE INC-125492
2.1,990   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              815 BROWN ROAD

          State the term remaining

          List the contract number of                                                         ORION, MI 48359
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 332 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1204 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              MILLER MECHANICAL
2.1,991   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1319 S SCHOOLHOUSE RD

          State the term remaining         5 month(s)                                         UNIT 7

          List the contract number of                                                         NEW LENNOX, IL 60451-3307
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   MILLER MECHANICAL INC
2.1,992   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1319 S SCHOOLHOUSE RD

          State the term remaining         5 month(s)                                         UNIT 7

          List the contract number of                                                         NEW LENNOX, IL 60451-3307
          any government contract


          State what the contract or       Lease
                                                                                              MILLER WONG WONG & WONG
2.1,993   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              1310 W OLIVE AVE

          State the term remaining         36 month(s)

          List the contract number of                                                         PORTERVILLE, CA 93257
          any government contract


          State what the contract or       Sales Order
                                                                                              MILLSTONE, INC.
2.1,994   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              4763 NORTH STATE ROAD 75

          State the term remaining

          List the contract number of                                                         NORTH SALEM, IN 46165
          any government contract


          State what the contract or       Purchase Order
                                                                                              MILTON MANUFACTURING LLC
2.1,995   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              MINER FLEET MANAGEMENT GROUP LLC
2.1,996   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              263 JENCKES HILL ROAD

          State the term remaining         4 month(s)

          List the contract number of                                                         LINCOLN, RI 02865
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 333 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1205 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   MINER FLEET MANAGEMENT GROUP LLC / DBA NG&G
2.1,997   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              263 JENCKES HILL RD

          State the term remaining         4 month(s)

          List the contract number of                                                         LINCOLN, RI 02865
          any government contract


          State what the contract or       Lease
                                                                                              MINERAL KING PROPERTIES LLC
2.1,998   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              1517 W BEVERLY DRIVE

          State the term remaining         7 month(s)

          List the contract number of                                                         VISALIA, CA 93277
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          MIRARCHI ELECTRIC INC
2.1,999   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              1249 SCHWAB RD
                                           Buyer

          State the term remaining         1 month(s)

          List the contract number of                                                         HATFIELD, PA 19440
          any government contract


          State what the contract or       Contract
                                                                                              MISSISSIPPI REGIONAL HOUSING VII
2.2,000   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              10430 THREE RIVERS RD

          State the term remaining                                                            PO BOX 2347 MAILING ADDRESS

          List the contract number of                                                         GULFPORT, MS 39503 / 39505
          any government contract


          State what the contract or       SALES ORDER
                                                                                              MISSOULA HOUSING AUTHORITY, PALACE APARTMENTS
2.2,001   lease is for and the nature
          of the debtor's interest         seller
                                                                                              1235 34TH ST

          State the term remaining

          List the contract number of                                                         MISSOULA, MT 58901
          any government contract


          State what the contract or       Purchase Order
                                                                                              MITCH DEVER CONSTRUCTION
2.2,002   lease is for and the nature
          of the debtor's interest         seller
                                                                                              P O BOX 9811

          State the term remaining

          List the contract number of                                                         PANAMA CITY, FL 32417
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 334 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1206 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       UTC (Includes Affiliates)
                                                                                              MJ HOLDING COMPANY, LLC
2.2,003   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7001 S HARLEM AVE

          State the term remaining

          List the contract number of                                                         BEDFORD PARK, IL 60638
          any government contract


          State what the contract or       Scan-Based Trading and Consignment
                                           Agreement                                          MJ HOLDING COMPANY, LLC DBA BECKETT CORPORATION
2.2,004   lease is for and the nature
          of the debtor's interest
                                                                                              7001 S HARLEM AVE
                                           Buyer

          State the term remaining

          List the contract number of                                                         BEDFORD PARK, IL 60638
          any government contract


          State what the contract or       Services Agreement
                                                                                              MJAJ LLC
2.2,005   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              8055 E HWY 24

          State the term remaining         19 month(s)

          List the contract number of                                                         MANHATTAN, KS 66502
          any government contract


          State what the contract or       Purchase Order
                                                                                              MJC INTERNATIONAL GROUP LLC DC&JIT
2.2,006   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              25 PARK PLACE

          State the term remaining

          List the contract number of                                                         BRISBANE, CA 94005
          any government contract


          State what the contract or       Contract Agreement
                                                                                              MJG DEVELOPMENT INC.
2.2,007   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              901 N BRUTSCHER STREET

          State the term remaining

          List the contract number of                                                         NEWBERG, OR 97132
          any government contract


          State what the contract or       Purchase Order
                                                                                              MJJ/BRILLIANT JEWELERS
2.2,008   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              902 BROADWAY 18TH FLOOR

          State the term remaining

          List the contract number of                                                         NEW,
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 335 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1207 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              M-K SIGN INC
2.2,009   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4900 N EISTON AVE

          State the term remaining         5 month(s)

          List the contract number of                                                         CHICAGO, IL 60630
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   M-K SIGN, INC
2.2,010   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4900 N ELSTON AVE

          State the term remaining         5 month(s)

          List the contract number of                                                         CHICAGO, IL 60630
          any government contract


          State what the contract or       Services Agreement
                                                                                              MLC LANDSCAPING CO, INC
2.2,011   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              14618 JONES MALTSBERGER

          State the term remaining         4 month(s)

          List the contract number of                                                         SAN ANTONIO, TX 78247
          any government contract


          State what the contract or       Services Agreement
                                                                                              M-M REPAIR SERVICE LLC
2.2,012   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 356

          State the term remaining         20 month(s)

          List the contract number of                                                         PINELAND, TX 75968
          any government contract


          State what the contract or       Lease
                                                                                              MOAC MALL HOLDINGS, INC. (TRIPLE 5 GROUP)
2.2,013   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: RICH HOGE EXECUTIVE VICE PRESIDENT - OPERATIONS

          State the term remaining         46 month(s)                                        2131 LINDAU LANE - SUITE 500

          List the contract number of                                                         BLOOMINGTON, MN 55425-2640
          any government contract


          State what the contract or       Services Agreement
                                                                                              MOATES SMALL ENGINE REPAIR LLC
2.2,014   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5019A HWY 22

          State the term remaining         30 month(s)

          List the contract number of                                                         PANAMA CITY, FL 32404
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 336 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1208 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              MOBILE LAWN & GARDEN REPAIR
2.2,015   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1027 PITTSBURGH ROAD

          State the term remaining         36 month(s)

          List the contract number of                                                         UNIONTOWN, PA 15401
          any government contract


          State what the contract or       Purchase Order
                                                                                              MOBILESSENTIALS LLC SBT D2S
2.2,016   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3905 CIRCLE DR

          State the term remaining

          List the contract number of                                                         HOLMEN, WI 54636
          any government contract


          State what the contract or       Order Summary
                                                                                              MODC CONSTRUCTION LLC
2.2,017   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              4393 ARBOR LAKE DRIVE

          State the term remaining

          List the contract number of                                                         GROVEPORT, OH 43125
          any government contract


          State what the contract or       Sales Order
                                                                                              MODC CONSTRUCTION LLC
2.2,018   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              4393 ARBOR LAKE DRIVE

          State the term remaining         6 month(s)

          List the contract number of                                                         GROVEPORT, OH 43125
          any government contract


          State what the contract or       Sales Order
                                                                                              MODEL CONSTRUCTION
2.2,019   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              2170 GILBERT AVENUE

          State the term remaining

          List the contract number of                                                         CINCINNATI, OH 45206
          any government contract


          State what the contract or       Service Agreement
                                                                                              MODERN PIPING
2.2,020   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3325 109TH STREET

          State the term remaining         9 month(s)

          List the contract number of                                                         URBANDALE, IA 50322
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 337 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1209 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              MOGI BRANDING LLC
2.2,021   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2158 CUMBERLAND PARKWAY SE

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30339
          any government contract


          State what the contract or       Purchase Order
                                                                                              MOJACK DISTRIBUTORS LLC
2.2,022   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3535 N ROCK STE 300

          State the term remaining

          List the contract number of                                                         WICHITA, KS 67226
          any government contract


          State what the contract or       Services Agreement
                                                                                              MONOGRAM CREATIVE GROUP
2.2,023   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1723 WILDBERRY DRIVE UNIT C

          State the term remaining         32 month(s)

          List the contract number of                                                         GLENVIEW, IL 60025
          any government contract


          State what the contract or       Lease
                                                                                              MONSHORE PARK REALTY LLC
2.2,024   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: AVERY LAUB

          State the term remaining         35 month(s)                                        184 SOUTH LIVINGSTON AVENUE 132

          List the contract number of                                                         LIVINGSTON, NJ 07039
          any government contract


          State what the contract or       Purchase Order
                                                                                              MONSTER MOTO LLC
2.2,025   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1001 SOUTH JUPITER ROAD

          State the term remaining

          List the contract number of                                                         GARLAND, TX 75042
          any government contract


          State what the contract or       Services Agreement
                                                                                              MONTEBELLO SALES, SERVICE & REPAIR INC
2.2,026   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5606 US HIGHWAY 61 67

          State the term remaining         28 month(s)

          List the contract number of                                                         IMPERIAL, MO 63052
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 338 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1210 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Subcontract Agreement
                                                                                              MONTEITH CONSTRUCTION CORPORATION
2.2,027   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              410 N BOYLAN AVENUE

          State the term remaining                                                            SUITE 82

          List the contract number of                                                         RALEIGH, NC 27603
          any government contract


          State what the contract or       Purchase Agreement
                                                                                              MONTGOMERGY COUNTY HOUSING AUTHORITY
2.2,028   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              104 W MAIN STREET

          State the term remaining                                                            SUITE 1

          List the contract number of                                                         NORRISTOWN, PA 19401
          any government contract


          State what the contract or       Sales Order
                                                                                              MONTGOMERY DEVELOPMENT CAROLINA CORP.
2.2,029   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              7806 NC HWY 751

          State the term remaining                                                            SUITE 100

          List the contract number of                                                         DURHAM, NC 27713
          any government contract


          State what the contract or       Sales Contract
                                                                                              MONTGOMERY DEVELOPMENT CAROLINA CORP.
2.2,030   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              7806 NC HWY 751

          State the term remaining         2 month(s)                                         SUITE 100

          List the contract number of                                                         DURHAM, NC 27713
          any government contract


          State what the contract or       Contract Rider
                                                                                              MONTGOMERY MARTIN CONTRACTORS, LLC (A LIMITED LIABILITY COMPANY)
2.2,031   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              8245 TOURNAMENT DR

          State the term remaining

          List the contract number of                                                         MEMPHIS, TN 38125
          any government contract


          State what the contract or       Lease
                                                                                              MOONBEAM CAPITAL INVESTMENTS (STEVE MASKIN)
2.2,032   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL MANAGER

          State the term remaining         295 month(s)                                       3649 ERIE BLVD EAST

          List the contract number of                                                         DEWITT, NY 13214
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 339 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1211 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              MOORELAND SMALL ENGINE
2.2,033   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              618 2ND ST

          State the term remaining         45 month(s)

          List the contract number of                                                         MOORELAND, IA 50566
          any government contract


          State what the contract or       Services Agreement
                                                                                              MOORSET ENTERPRISES LLC
2.2,034   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              510 E I H 10

          State the term remaining         20 month(s)

          List the contract number of                                                         SEQVIN, TX 78155
          any government contract


          State what the contract or       Services Agreement
                                                                                              MOR POWER EQUIPMENT INC
2.2,035   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 149

          State the term remaining         35 month(s)

          List the contract number of                                                         TAPPAN, NY 10983
          any government contract


          State what the contract or       Services Agreement
                                                                                              MORE PARTS 4 LESS
2.2,036   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2266 S M 76

          State the term remaining         44 month(s)

          List the contract number of                                                         WEST BRANCH, MI 48663
          any government contract


          State what the contract or       Purchase Order
                                                                                              MORET SK LLC
2.2,037   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1411 BROADWAY 9TH FLOOR

          State the term remaining

          List the contract number of                                                         NEW YORK, NY 10018
          any government contract


          State what the contract or       Sales Contract
                                                                                              MORGAN CANANDAIGUA TOWNHOMES
2.2,038   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              6107 LOOMIS RD

          State the term remaining

          List the contract number of                                                         FARMINGTON, NY 14425
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 340 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1212 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Sales Order
                                                                                              MORGAN MANAGEMENT
2.2,039   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              280 E BROAD ST

          State the term remaining

          List the contract number of                                                         ROCHESTER, NY 14604
          any government contract


          State what the contract or       Sales Order
                                                                                              MORNINGSIDE APARTMENTS HOMES LLC
2.2,040   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              2351 SO 4TH STREET

          State the term remaining

          List the contract number of                                                         EL CENTRO, CA 92243
          any government contract


          State what the contract or       Lease
                                                                                              MORRISON INVESTMENTS, LLC
2.2,041   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              205 E DIMOND BLVD 607

          State the term remaining         121 month(s)

          List the contract number of                                                         ANCHORAGE, AK 99515
          any government contract


          State what the contract or       Services Agreement
                                                                                              MORRISTOWN STAR STRUCK LLC-44350460
2.2,042   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              8 FJ CLARKE CIRCLE

          State the term remaining         14 month(s)

          List the contract number of                                                         BETHEL, CT 06801
          any government contract


          State what the contract or       Service Agreement
                                                                                              MORROW MEADOWS CORPORATION
2.2,043   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              231 BENTON COURT

          State the term remaining         9 month(s)

          List the contract number of                                                         CITY OF INDUSTRY, CA 91789
          any government contract


          State what the contract or       Purchase Order
                                                                                              MORTON SALT DIV (425)
2.2,044   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 93052

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60673
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 341 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1213 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              MORTON SALT DIV (440)
2.2,045   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 93052

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60673
          any government contract


          State what the contract or       Purchase Order
                                                                                              MORTON SALT DIV (443)
2.2,046   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 93052

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60673
          any government contract


          State what the contract or       Purchase Order
                                                                                              MORTON SALT DIV (447)
2.2,047   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 93052

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60673
          any government contract


          State what the contract or       Purchase Order
                                                                                              MORTON SALT DIV (LAS VEGAS)
2.2,048   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 93052

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60673
          any government contract


          State what the contract or       Sales Order
                                                                                              MOUNT VERNON NAZARENE UNIVERSITY
2.2,049   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              800 MARTINSBURG ROAD

          State the term remaining

          List the contract number of                                                         MOUNT VERNON, OH 43050
          any government contract


          State what the contract or       Lease
                                                                                              MOUNTAIN DEVELOPMENT CORP. (MDC)
2.2,050   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              THREE GARRET MOUNTAIN PLAZA

          State the term remaining         3 month(s)                                         SUITE 204

          List the contract number of                                                         WOODLAND PARK, NJ 07424
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 342 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1214 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              MOWER PRO LLC
2.2,051   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1210 JOHN SNALL AVENUE

          State the term remaining         32 month(s)

          List the contract number of                                                         WASHINGTON, NC 27889
          any government contract


          State what the contract or       Services Agreement
                                                                                              MOWERS AND MORE
2.2,052   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              224 ULSTER AVE

          State the term remaining         38 month(s)                                        STE A

          List the contract number of                                                         SAUGERTIES, NY 12477
          any government contract


          State what the contract or       Services Agreement
                                           INDIVIDUAL STORE SERVICES                          MPC, INC
2.2,053   lease is for and the nature
          of the debtor's interest         SPLIT LANDSCAPING AND PARKING
                                                                                              PO BOX 416
                                           LOT SWEEPING
                                           Buyer
          State the term remaining         6 month(s)

          List the contract number of                                                         DERBY, NY 14047-0416
          any government contract


          State what the contract or       Services Agreement
                                                                                              MPG EQUIPMENT RENTAL LLC
2.2,054   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3265 SOUT EUTAULA AVE

          State the term remaining         42 month(s)

          List the contract number of                                                         EUTAULA, AL 36027
          any government contract


          State what the contract or       B2B LICENSE AGREEMENT
                                                                                              MR. ANDY K. MELWANI
2.2,055   lease is for and the nature
          of the debtor's interest         LICENSOR
                                                                                              11255 NEW HAMPSHIRE AVENUE

          State the term remaining         8 month(s)

          List the contract number of                                                         SILVER SPRING, MD 20904
          any government contract


          State what the contract or       Services Agreement
                                                                                              MR. ELECTRIC OF SAN ANTONIO
2.2,056   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              20770 US HWY 281 N 108-475

          State the term remaining         4 month(s)

          List the contract number of                                                         SAN ANTONIO, TX 78259
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 343 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1215 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   MR. ELECTRIC OF SAN ANTONIO
2.2,057   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              20770 US HWY 281 N

          State the term remaining         5 month(s)                                         108-475

          List the contract number of                                                         SAN ANTONIO, TX 78259
          any government contract


          State what the contract or       Services Agreement
                                                                                              MR. ROOTER PLUMBING
2.2,058   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 4380

          State the term remaining         7 month(s)

          List the contract number of                                                         CAMP VERDE, AZ 86322
          any government contract


          State what the contract or       Subcontract Agreement
                                                                                              MT BUILDERS , LLC
2.2,059   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              8434 NORTH 90TH STREET

          State the term remaining                                                            SUITE 150

          List the contract number of                                                         SCOTTSDALE, AZ 85258
          any government contract


          State what the contract or       Supply Agreement
                                                                                              MTD PRODUCTS INC
2.2,060   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5903 GRAFTON ROAD

          State the term remaining         7 month(s)

          List the contract number of                                                         VALLEY CITY, OH 44280
          any government contract


          State what the contract or       Purchase Order
                                                                                              MTD PRODUCTS INC
2.2,061   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 73411-N

          State the term remaining

          List the contract number of                                                         CLEVELAND, OH 44193
          any government contract


          State what the contract or       Purchase Order
                                                                                              MTD SOUTHWEST DISTRIBUTION CENTER
2.2,062   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 73411-N

          State the term remaining

          List the contract number of                                                         CLEVELAND,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 344 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1216 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              MTD SOUTHWEST INC
2.2,063   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 73411-N

          State the term remaining

          List the contract number of                                                         CLEVELAND,
          any government contract


          State what the contract or       Purchase Order
                                                                                              MUH, LLC
2.2,064   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              2929 MCGEE TRAFFIC WAY

          State the term remaining                                                            SUITE 100

          List the contract number of                                                         KANSAS CITY, MO 64108
          any government contract


          State what the contract or       Services Agreement
                                                                                              MULTI WALL PACKAGING-519145
2.2,065   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              50 TAYLOR DRIVE

          State the term remaining         3 month(s)

          List the contract number of                                                         EAST PROVIDENCE, RI 02916
          any government contract


          State what the contract or       OPERATIONAL SERVICES
                                           AGREEMENT FOR MATERIAL AND                         MULTIFAMILY MANAGEMENT SERVICES, LLC
2.2,066   lease is for and the nature
          of the debtor's interest         LABOR
                                                                                              4 EXECUTIVE BLVD
                                           SELLER
          State the term remaining         7 month(s)                                         STE 100

          List the contract number of                                                         SUFFERN, NY 10901
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   MULTIPLE SOLUTIONS INC
2.2,067   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              URB ESTANCIAS DE MOUTAIN VIEW

          State the term remaining         4 month(s)                                         CALLE CERRO PUNTA 94

          List the contract number of                                                         COAMO, PR 00769
          any government contract


          State what the contract or       Services Agreement
                                                                                              MUNIE
2.2,068   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1000 MILBURN SCHOOL RD

          State the term remaining         3 month(s)

          List the contract number of                                                         CASEYVILLE, IL 62232
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 345 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1217 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           INDVIDUAL STORE SERVICE                            MUNIE GREENCARE PROFESSIONALS
2.2,069   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              1000 MILBURN SCHOOL RD
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         CASEYVILLE, IL 62232
          any government contract


          State what the contract or       Services Agreement
                                                                                              MUSIC CITY METALS CO. INC.
2.2,070   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2633 GRANDVIEW AVE

          State the term remaining         27 month(s)

          List the contract number of                                                         NASHVILLE, TN 37211
          any government contract


          State what the contract or       Purchase Order
                                                                                              MVP GROUP INTERNATIONAL INC
2.2,071   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1031 LEGRAND BLVD

          State the term remaining

          List the contract number of                                                         CHARLESTON, SC 29492
          any government contract


          State what the contract or       Purchase Order
                                                                                              MW BUILDERS, INC.
2.2,072   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              10955 LOWELL

          State the term remaining                                                            SUITE 300

          List the contract number of                                                         OVERLAND PARK, KS 66210
          any government contract


          State what the contract or       Services Agreement
                                                                                              MY 3 SONS POWER EQUIPMENT
2.2,073   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6321 WAGNER AVE

          State the term remaining         32 month(s)

          List the contract number of                                                         GRAND BLANC, MI 48439
          any government contract


          State what the contract or       Services Agreement
                                                                                              MYTHOS PROFESSIONAL SERVICES DBA MOBILE VAC
2.2,074   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2715 AUDREY LANE

          State the term remaining

          List the contract number of                                                         BISHOP, CA 93514
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 346 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1218 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              N V SPRING CO INC
2.2,075   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              513 VIKING DRIVE

          State the term remaining

          List the contract number of                                                         VIRGINIA BEACH,
          any government contract


          State what the contract or       Purchase Order
                                                                                              N&F INVESTMENTS
2.2,076   lease is for and the nature
          of the debtor's interest         seller
                                                                                              301 RIVAGE PROMENADA

          State the term remaining

          List the contract number of                                                         WILMINGTON, NC 28412
          any government contract


          State what the contract or       License Agreement
                                                                                              NAILPORT, INC.
2.2,077   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              40 BATTERY STREET SUITE 6

          State the term remaining         4 month(s)

          List the contract number of                                                         BOSTON, IL 01209
          any government contract


          State what the contract or       Purchase Order
                                                                                              NALU GROUP LLC
2.2,078   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 240422

          State the term remaining

          List the contract number of                                                         HONOLULU, HI 96824
          any government contract


          State what the contract or       Lease
                                                                                              NAMDAR REALTY GROUP (IGAL NAMDAR)
2.2,079   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              150 GREAT NECK ROAD

          State the term remaining         5 month(s)                                         SUITE 304

          List the contract number of                                                         GREAT NECK, NY 11021
          any government contract


          State what the contract or       Lease
                                                                                              NAMDAR REALTY GROUP (IGAL NAMDAR)
2.2,080   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              150 GREAT NECK ROAD

          State the term remaining         5 month(s)                                         SUITE 304

          List the contract number of                                                         GREAT NECK, NY 11021
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 347 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1219 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              NAMDAR REALTY GROUP (IGAL NAMDAR)
2.2,081   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              150 GREAT NECK ROAD

          State the term remaining         5 month(s)                                         SUITE 304

          List the contract number of                                                         GREAT NECK, NY 11021
          any government contract


          State what the contract or       Lease
                                                                                              NAMDAR REALTY GROUP (IGAL NAMDAR)
2.2,082   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              150 GREAT NECK ROAD

          State the term remaining         5 month(s)                                         SUITE 304

          List the contract number of                                                         GREAT NECK, NY 11021
          any government contract


          State what the contract or       Lease
                                                                                              NAMDAR REALTY GROUP (IGAL NAMDAR) & ELLIOT NASSIM
2.2,083   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              150 GREAT NECK ROAD

          State the term remaining         21 month(s)                                        SUITE 304

          List the contract number of                                                         GREAT NECK, NY 11021
          any government contract


          State what the contract or       Lease
                                                                                              NAMDAR REALTY GROUP (IGAL NAMDAR) & ELLIOT NASSIM
2.2,084   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              150 GREAT NECK ROAD

          State the term remaining         21 month(s)                                        SUITE 304

          List the contract number of                                                         GREAT NECK, NY 11021
          any government contract


          State what the contract or       Lease
                                                                                              NAMDAR REALTY GROUP (IGAL NAMDAR) & ELLIOT NASSIM
2.2,085   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              150 GREAT NECK ROAD

          State the term remaining         21 month(s)                                        SUITE 304

          List the contract number of                                                         GREAT NECK, NY 11021
          any government contract


          State what the contract or       Lease
                                                                                              NAMDAR REALTY GROUP (IGAL NAMDAR) & ELLIOT NASSIM
2.2,086   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              150 GREAT NECK ROAD

          State the term remaining         21 month(s)                                        SUITE 304

          List the contract number of                                                         GREAT NECK, NY 11021
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 348 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1220 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              NANO STAR VENTUES LIMITED
2.2,087   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              NANTONG SPLENDOR INTL TRADING CO L
2.2,088   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              ROOM 2401-2402NO 20 BUILDING

          State the term remaining                                                            ZHONGNAN CBD

          List the contract number of                                                         NANTONG, JIANGSU
          any government contract


          State what the contract or       Services Agreement
                                                                                              NAPA AUTO PARTS (NATIONAL AUTOMOTIVE PARTS ASSOCIATION)
2.2,089   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2999 WILDWOOD PARKWAY

          State the term remaining         23 month(s)

          List the contract number of                                                         ATLANTA, GA 30339
          any government contract


          State what the contract or       Purchase Order
                                                                                              NASH BUILDERS
2.2,090   lease is for and the nature
          of the debtor's interest         seller
                                                                                              1200 BROADWAY

          State the term remaining

          List the contract number of                                                         MARBLE FALLS, TX 78654
          any government contract


          State what the contract or       Purchase Order
                                                                                              NASSA KNIT LTD
2.2,091   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              NATI LLC
2.2,092   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              POBOX 5173 78 COMMERCIAL ROAD

          State the term remaining

          List the contract number of                                                         HUNTINGTON, IN 46750
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 349 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1221 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              NATIONA MEDICAL CARE INC
2.2,093   lease is for and the nature
          of the debtor's interest         seller
                                                                                              920 WINTER STREET

          State the term remaining

          List the contract number of                                                         WALTHAM, MA 02451
          any government contract


          State what the contract or       Purchase Order
                                                                                              NATIONAL COMMUNITY RENNAISANCE OF CALIFORNIA
2.2,094   lease is for and the nature
          of the debtor's interest         seller
                                                                                              9421 HAVEN AVE

          State the term remaining

          List the contract number of                                                         RANCHO CUCAMONGA, CA 91730
          any government contract


          State what the contract or       Purchase Order
                                                                                              NATIONAL DISTRIBUTION WHSE INC
2.2,095   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4809 AVENUE N 331

          State the term remaining

          List the contract number of                                                         BROOKLYN, NY 11234
          any government contract


          State what the contract or       Purchase Order
                                                                                              NATIONAL PRESTO IND INC
2.2,096   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3925 NORTH HASTINGS WAY

          State the term remaining

          List the contract number of                                                         EAU,
          any government contract


          State what the contract or       Services Agreement
                                                                                              NATIONAL PRONTO ASSOCIATION
2.2,097   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2601 HERITAGE AVENUE

          State the term remaining         23 month(s)

          List the contract number of                                                         GRAPEVINE, TX 76051
          any government contract


          State what the contract or       Services Agreement
                                                                                              NATIONAL ROOF
2.2,098   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1633 BLAIRS BRIDGE RD

          State the term remaining         5 month(s)

          List the contract number of                                                         LITHIA SPRINGS, GA 30122
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 350 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1222 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   NATIONAL ROOFING CO
2.2,099   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3408 COLUMBIA DR NE

          State the term remaining         5 month(s)

          List the contract number of                                                         ALBUQUERQUE, NM 87107
          any government contract


          State what the contract or       Services Agreement
                                                                                              NATIONAL ROOFING COMPANY
2.2,100   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3408 COLUMBIA DR NE

          State the term remaining         4 month(s)

          List the contract number of                                                         ALBUQUERQUE, NM 87107
          any government contract


          State what the contract or       Services Agreement
                                                                                              NATIONAL ROOFING COMPANY
2.2,101   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3408 COLUMBIA DR NE

          State the term remaining         4 month(s)

          List the contract number of                                                         ALBUQUERQUE, NM 87107
          any government contract


          State what the contract or       Service Agreement
                                                                                              NATIONAL SIGN CORPORATION
2.2,102   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              780 FOUR ROD ROAD

          State the term remaining         7 month(s)

          List the contract number of                                                         BERLIN, CT 06037
          any government contract


          State what the contract or
                                                                                              NATURAL RESOURCE TECHNOLOGY INC
2.2,103   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              234 WEST FLORIDA STREET 5TH

          State the term remaining         26 month(s)

          List the contract number of                                                         MILWAUKEE, WI 53204
          any government contract


          State what the contract or       Purchase Order
                                                                                              NAUSET CONTSTUCTION CORP
2.2,104   lease is for and the nature
          of the debtor's interest         seller
                                                                                              10 KEARNEY RD

          State the term remaining

          List the contract number of                                                         NEEDHAM, MA 02494
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 351 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1223 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              NAUTILUS SCHWINN FITNESS GROUP INC
2.2,105   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 101648

          State the term remaining

          List the contract number of                                                         PASADENA,
          any government contract


          State what the contract or       Purchase Order
                                                                                              NDA WHOLESALE DISTRIBUTORS
2.2,106   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1281 PUERTA DEL SOL

          State the term remaining

          List the contract number of                                                         SAN CLEMENTE, CA 92673
          any government contract


          State what the contract or       Purchase Order
                                                                                              NEESER CONSRUCTION INC
2.2,107   lease is for and the nature
          of the debtor's interest         seller
                                                                                              2501 BLUEBERRY RD

          State the term remaining

          List the contract number of                                                         ANCHORAGE, AK 99503
          any government contract


          State what the contract or       Purchase Order
                                                                                              NEI GENERAL CONTRACTING
2.2,108   lease is for and the nature
          of the debtor's interest         seller
                                                                                              27 PACELLA DR

          State the term remaining

          List the contract number of                                                         RANDOLF, MA 02368
          any government contract


          State what the contract or       Services Agreement
                                                                                              NEIGHBORHOOD LAWNMOWER REPAIR
2.2,109   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6105 MADISON ROAD

          State the term remaining         38 month(s)

          List the contract number of                                                         CINNCINNATI, OH 45727
          any government contract


          State what the contract or       Purchase Order
                                                                                              NEPTUNO MEDIA INC-23626703
2.2,110   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 191995

          State the term remaining

          List the contract number of                                                         SAN JUAN, PR 00919
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 352 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1224 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              NES JEWELRY INC
2.2,111   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              20 WEST 33RD STREET

          State the term remaining

          List the contract number of                                                         NEW YORK, NY 10001
          any government contract


          State what the contract or       Purchase Order
                                                                                              NETAPP BV-655175
2.2,112   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              BOEING AVE 300 1119 PZ

          State the term remaining

          List the contract number of                                                         SCHIPHOL RIJK, NETHERLANDS
          any government contract


          State what the contract or       Supply Agreement
                                                                                              NEUCO, INC.
2.2,113   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5101 THATCHER RD

          State the term remaining

          List the contract number of                                                         DOWNERS GROVE, IL 60515
          any government contract


          State what the contract or       Purchase Order
                                                                                              NEW BRIGHT INDUSTRIAL CO LTD
2.2,114   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 67000 DEPT 13901

          State the term remaining

          List the contract number of                                                         DETROIT, MI 48267
          any government contract


          State what the contract or       Purchase Order
                                                                                              NEW COMMUNITY CORP
2.2,115   lease is for and the nature
          of the debtor's interest         seller
                                                                                              200 S ORANGE AVE

          State the term remaining

          List the contract number of                                                         NEWARK, NJ 07123
          any government contract


          State what the contract or       Purchase Order
                                                                                              NEW ENGLAND CONSTRUCTION CO
2.2,116   lease is for and the nature
          of the debtor's interest         seller
                                                                                              293 BOURNE AVE

          State the term remaining

          List the contract number of                                                         RUMFORD, RI 02916
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 353 of 554
           18-23537-rdd                 Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                   Pg 1225 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              NEW ENGLAND POWER EQUIPMENT
2.2,117   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              400 BOSTON POST RD

          State the term remaining         34 month(s)

          List the contract number of                                                         OLD SAYBROOK, CT 06475
          any government contract


          State what the contract or       Purchase Order
                                                                                              NEW VISION HOUSING FOUNDATION, INC.
2.2,118   lease is for and the nature
          of the debtor's interest         seller
                                                                                              8895 N MILITARY TRAIL P

          State the term remaining                                                            SUITE 101 B

          List the contract number of                                                         PBG, FL 33410
          any government contract


          State what the contract or       Lease
                                                                                              NEWAGE PHM, LLC
2.2,119   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              411 E HUNTINGTON DRIVE

          State the term remaining         491 month(s)                                       UNIT 305

          List the contract number of                                                         ARCADIA, CA 91006
          any government contract


          State what the contract or       Purchase Order
                                                                                              NEWBURY DEVELOPMENT COMPANY
2.2,120   lease is for and the nature
          of the debtor's interest         seller
                                                                                              3408 WOODLAND AVE

          State the term remaining                                                            SUITE 305

          List the contract number of                                                         WEST DES MOINES, IA 50266
          any government contract


          State what the contract or       Lease-446
                                                                                              NEWKIRK AVREM LP
2.2,121   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              ONE PENN PLAZA SUITE 4015

          State the term remaining         101 month(s)

          List the contract number of                                                         NEW YORK, NY 10119
          any government contract


          State what the contract or       Lease-1268
                                                                                              NEWKOA, LLC
2.2,122   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              3300 ENTERPRISE PARKWAY

          State the term remaining         371 month(s)

          List the contract number of                                                         BEACHWOOD, OH 44122
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 354 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1226 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1268
                                                                                              NEWKOA, LLC
2.2,123   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              3300 ENTERPRISE PKWY

          State the term remaining         11 month(s)

          List the contract number of                                                         BEACHWOOD, OH 44122
          any government contract


          State what the contract or       Purchase Order
                                                                                              NEWPORT PROPERTY CONSTRUCTION
2.2,124   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3211 PONCE DE LEON BLVD

          State the term remaining

          List the contract number of                                                         CORAL GABLES, FL 33134
          any government contract


          State what the contract or       Services Agreement
                                                                                              NEXGRILL INDUSTRIES INC
2.2,125   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              14050 LAURELWOOD PLACE

          State the term remaining         27 month(s)

          List the contract number of                                                         CHINO, CA 91710
          any government contract


          State what the contract or       Services Agreement
                                                                                              NICK'S LITTLE ENGINE SHOP
2.2,126   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              504 SANDHILLE ROAD

          State the term remaining         32 month(s)

          List the contract number of                                                         GREENFIELD CENTER, NY 12833
          any government contract


          State what the contract or       Purchase Order
                                                                                              NICOLAS HOLIDAY INC
2.2,127   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Service Agreement
                                                                                              NICOR ENERGY SERVICES COMPANY
2.2,128   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1751 W DIEHL RD SUITE 200

          State the term remaining         1 month(s)

          List the contract number of                                                         NAPERVILLE, IL 60563
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 355 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1227 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              NIEL FULSANG DBA LUX LOGS LTD
2.2,129   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              700 SUGAR CREEK DR

          State the term remaining         44 month(s)

          List the contract number of                                                         JOLIET, IL 60433
          any government contract


          State what the contract or       Purchase Order
                                                                                              NINA PLACE APTS
2.2,130   lease is for and the nature
          of the debtor's interest         seller
                                                                                              1006 4TH STREET

          State the term remaining                                                            701

          List the contract number of                                                         SACRAMENTO, CA 09581
          any government contract


          State what the contract or       Purchase Order
                                                                                              NINGBO JADE SHOES CO LTD
2.2,131   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              NOBLELIFT NORTH AMERICA CORP.
2.2,132   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2461 S WOLF RD

          State the term remaining         27 month(s)

          List the contract number of                                                         DES PLAINES, IL 60018
          any government contract


          State what the contract or       Purchase Order
                                                                                              NOHODO LLC-702361
2.2,133   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              8 E WASHINGTON ST STE 200

          State the term remaining

          List the contract number of                                                         CHAGRIN FALLS, OH 44022
          any government contract


          State what the contract or       Purchase Order
                                                                                              NORMAL HEIGHTS APTSEMMERSON CONSTRUCTION
2.2,134   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              QC 3808 EL CAJON BLVD

          State the term remaining

          List the contract number of                                                         CARLSBAD, CA 92105
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 356 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1228 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              NORSOUTH CONSTRUCTION COMPANY OF GEORGIA, INC.
2.2,135   lease is for and the nature
          of the debtor's interest         seller
                                                                                              25 CHATHAM CENTER SOUTH DRIVE

          State the term remaining                                                            SUITE 100

          List the contract number of                                                         SAVANNAH, GA 31405
          any government contract


          State what the contract or       Services Agreement
                                           INDIVIDUAL STORE SERVICES                          NORTH EAST COMPANIES
2.2,136   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              227 US RTE 11

          State the term remaining         5 month(s)

          List the contract number of                                                         CENTRAL SQUARE, NY 13036
          any government contract


          State what the contract or       Services Agreement
                                                                                              NORTHEAST MS SMALL ENGINE
2.2,137   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              401 NORTH 4TH ST

          State the term remaining         35 month(s)

          List the contract number of                                                         BALDWIN, MS 38824
          any government contract


          State what the contract or       Services Agreement
                                                                                              NORTHERN PEABODY LLC
2.2,138   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 569

          State the term remaining         7 month(s)

          List the contract number of                                                         MANCHESTER, NH 03105
          any government contract


          State what the contract or       Lease-31882
                                                                                              NORTHGATE GONZALEZ LLC
2.2,139   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              1201 NORTH MAGNOLIA AVENUE

          State the term remaining         57 month(s)

          List the contract number of                                                         ANAHEIM, CA 92801
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   NORTHLAND MECHANICAL CONTRACTORS INC
2.2,140   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9001 SCIENCE CENTER DR

          State the term remaining         5 month(s)

          List the contract number of                                                         NEW HOPE, MN 55428
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 357 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1229 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              NORTHPORT POWER EQUIPMENT INC
2.2,141   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              29 BRIGHTSIDE AVE

          State the term remaining         22 month(s)

          List the contract number of                                                         EAST NORTHPORT, NY 11731
          any government contract


          State what the contract or       Services Agreement
                                                                                              NORTHSHORE ACE HARDWARE
2.2,142   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1037 ROBERT BLVD

          State the term remaining         34 month(s)

          List the contract number of                                                         SLIDELL, LA 70458
          any government contract


          State what the contract or       Purchase Order
                                                                                              NORTHSTAR MANUFACTURING CO INC
2.2,143   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6100 BAKER ROAD

          State the term remaining

          List the contract number of                                                         MINNETONKA,
          any government contract


          State what the contract or       Purchase Order
                                                                                              NORTHVIEW CONSTRUCTION LLC
2.2,144   lease is for and the nature
          of the debtor's interest         seller
                                                                                              6131 FALLS OF NEUSE ROAD

          State the term remaining

          List the contract number of                                                         RALEIGH, NC 27613
          any government contract


          State what the contract or       Purchase Order
                                                                                              NORTHWEST PALLET SUPPLY COMPANY-547141
2.2,145   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3648 MORREIM DRIVE

          State the term remaining

          List the contract number of                                                         BELVIDERE, IL 61008
          any government contract


          State what the contract or       Lease
                                                                                              NORTHWOOD INVESTORS
2.2,146   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              575 FIFTH AVENUE 23RD FLOOR

          State the term remaining         43 month(s)

          List the contract number of                                                         NEW YORK, NY 10170
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 358 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1230 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              NORTHWOOD INVESTORS
2.2,147   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              575 FIFTH AVENUE 23RD FLOOR

          State the term remaining         43 month(s)

          List the contract number of                                                         NEW YORK, NY 10170
          any government contract


          State what the contract or       Lease
                                                                                              NORTHWOOD INVESTORS
2.2,148   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              575 FIFTH AVENUE 23RD FLOOR

          State the term remaining         43 month(s)

          List the contract number of                                                         NEW YORK, NY 10170
          any government contract


          State what the contract or       Lease
                                                                                              NORTHWOOD INVESTORS
2.2,149   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              575 FIFTH AVENUE 23RD FLOOR

          State the term remaining         43 month(s)

          List the contract number of                                                         NEW YORK, NY 10170
          any government contract


          State what the contract or       Lease
                                                                                              NORTHWOOD INVESTORS
2.2,150   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              575 FIFTH AVENUE 23RD FLOOR

          State the term remaining         43 month(s)

          List the contract number of                                                         NEW YORK, NY 10170
          any government contract


          State what the contract or       Lease
                                                                                              NORTHWOOD INVESTORS (NAMDAR REALTY-DEVELOPER)
2.2,151   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              575 FIFTH AVENUE

          State the term remaining         43 month(s)                                        23RD FLOOR

          List the contract number of                                                         NEW YORK, NY 10170
          any government contract


          State what the contract or       Purchase Order
                                                                                              NORTHWOOD UNIVERSITY
2.2,152   lease is for and the nature
          of the debtor's interest         seller
                                                                                              4000 WHITING DRIVE

          State the term remaining

          List the contract number of                                                         MIDLAND, MI 48604
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 359 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1231 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              NORTON MAILMAN ASSOC. LP / WESTFIELD
2.2,153   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              60 E 42ND STREET

          State the term remaining         79 month(s)                                        SUITE 718

          List the contract number of                                                         NEW YORK, NY 10165
          any government contract


          State what the contract or       Lease
                                                                                              NORTON MAILMAN ASSOC. LP / WESTFIELD
2.2,154   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              53 EAST 66TH STREET 4C

          State the term remaining         79 month(s)

          List the contract number of                                                         NEW YORK, NY 10065
          any government contract


          State what the contract or       Services Agreement
                                                                                              NORWIN RENTAL SALES & SERVICE LLC
2.2,155   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              28 FAIRWOOD DRIVE

          State the term remaining         32 month(s)

          List the contract number of                                                         IRWIN, PA 15642
          any government contract


          State what the contract or       Purchase Order
                                                                                              NOVA GENESIS INT'L CO LTD
2.2,156   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              NO 21 LN 541 TU CHENG RD

          State the term remaining                                                            DA LI DISTRICT

          List the contract number of                                                         TAICHUNG, 41271
          any government contract


          State what the contract or       Lease
                                                                                              NOVANT HEALTH REALTY HOLDINGS,LLC
2.2,157   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              2085 FRONTIS PLAZA BLVD

          State the term remaining         24 month(s)

          List the contract number of                                                         WINSTON-SALEM, NC 27103
          any government contract


          State what the contract or       Purchase Order
                                                                                              NOVEL SHOES CO LTD
2.2,158   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 360 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1232 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              NOVUS SERVICES, INC.
2.2,159   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2500 LAKE COOK ROAD

          State the term remaining

          List the contract number of                                                         RIVERWOODS, IL 60015
          any government contract


          State what the contract or       Services Agreement
                                                                                              NOVUS SERVICES, INC.
2.2,160   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2500 LAKE COOK ROAD

          State the term remaining

          List the contract number of                                                         RIVERWOODS, IL 60015
          any government contract


          State what the contract or       Services Agreement
                                                                                              NOVUS SERVICES, INC.
2.2,161   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2500 LAKE COOK ROAD

          State the term remaining

          List the contract number of                                                         RIVERWOODS, IL 60015
          any government contract


          State what the contract or       Services Agreement
                                                                                              NOVUS SERVICES, INC. NOW KNOWN AS DFS SERVICES LLC
2.2,162   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2500 LAKE COOK ROAD

          State the term remaining

          List the contract number of                                                         RIVERWOODS, IL 60015
          any government contract


          State what the contract or       Purchase Order
                                                                                              NP 10TH STEET LLC
2.2,163   lease is for and the nature
          of the debtor's interest         seller
                                                                                              3405 PIEDMONT ROAD NE

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30305
          any government contract


          State what the contract or       Purchase Order
                                                                                              NP CONSTRUCTION COMPANY
2.2,164   lease is for and the nature
          of the debtor's interest         seller
                                                                                              9 CUSHING

          State the term remaining                                                            SUITE 200

          List the contract number of                                                         IRVINE, CA 92618
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 361 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1233 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              NTM INC
2.2,165   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              113 RAILROAD ST

          State the term remaining

          List the contract number of                                                         ELROY, WI 53929
          any government contract


          State what the contract or       Purchase Order
                                                                                              NUMARK INDUSTRIES COMPANY LIMITED
2.2,166   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1848 STOUT FIELD EAST DRIVE

          State the term remaining

          List the contract number of                                                         INDIANAPOLIS,
          any government contract


          State what the contract or       Purchase Order
                                                                                              NUPLA ACQUISITION CORP
2.2,167   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11912 SHELDON ST

          State the term remaining

          List the contract number of                                                         SUN VALLEY,
          any government contract


          State what the contract or       Purchase Order
                                                                                              NUPLA CORPORATION CORP
2.2,168   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              127 N WALNUT STREET

          State the term remaining                                                            SUITE 105

          List the contract number of                                                         ITASCA, IL 60143
          any government contract


          State what the contract or       Purchase Order
                                                                                              NURZIA CONSTRUTION CO
2.2,169   lease is for and the nature
          of the debtor's interest         seller
                                                                                              1066 MAIN STREET

          State the term remaining                                                            PO BOX 232

          List the contract number of                                                         FISHKILL, NY 12524
          any government contract


          State what the contract or       Purchase Order
                                                                                              NUWAVE LLC
2.2,170   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1795 BUTTERFIELD RD

          State the term remaining

          List the contract number of                                                         LIBERTYVILLE, IL 60048
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 362 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1234 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              NWR CONSTRUCTION LLC
2.2,171   lease is for and the nature
          of the debtor's interest         seller
                                                                                              127 SCALEYBARK RD

          State the term remaining

          List the contract number of                                                         CHARLOTTE, NC 28209
          any government contract


          State what the contract or       Lease-1004
                                                                                              NYU WINTHROP HOSPITAL
2.2,172   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              259 FIRST STREET

          State the term remaining         43 month(s)

          List the contract number of                                                         MINEOLA, NY 11501
          any government contract


          State what the contract or       Service Agreement
                                                                                              OAK BROOK MECHANICAL, INC.
2.2,173   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              961 S RT 83

          State the term remaining         14 month(s)

          List the contract number of                                                         ELMHUST, IL 60126
          any government contract


          State what the contract or       Services Agreement
                                                                                              OAKES ATV AND SMALL ENGINE
2.2,174   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              401 S 3RD ST

          State the term remaining         19 month(s)

          List the contract number of                                                         PARAGOULD, AR 72450
          any government contract


          State what the contract or       SALES ORDER
                                                                                              OCALA MULTIFAMILY PARTNERS LLC
2.2,175   lease is for and the nature
          of the debtor's interest         seller
                                                                                              2901 SW 41ST ST

          State the term remaining

          List the contract number of                                                         OCALA, FL 34474
          any government contract


          State what the contract or       Services Agreement
                                                                                              O'CONNELL ELECTRIC
2.2,176   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 8000

          State the term remaining         10 month(s)                                        DEPARTMENT 342

          List the contract number of                                                         BUFFALLO, NY 14267-0342
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 363 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1235 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              OGGI CORPORATION
2.2,177   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1801 12 N ORANGETHORPE PK

          State the term remaining

          List the contract number of                                                         ANAHEIM,
          any government contract


          State what the contract or       Lease
                                                                                              OHIO TEACHERS RETIREMENT (OTR)
2.2,178   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN DIRECTOR REAL ESTATE ASSETS

          State the term remaining         12 month(s)                                        275 EAST BROAD STREET

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract


          State what the contract or       Services Agreement
                                                                                              OKLAHOMA CHILLER
2.2,179   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9047 NEW SAPULAP RD

          State the term remaining         6 month(s)

          List the contract number of                                                         TULSA, OK 74131
          any government contract


          State what the contract or       Purchase Order
                                                                                              OLD WORLD INDUSTRIES LLC
2.2,180   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 934618

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 31193
          any government contract


          State what the contract or       Purchase Order
                                                                                              OLIVE AND DOVE INC SBT-DOS
2.2,181   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3147 INDEPENDENCE DR

          State the term remaining

          List the contract number of                                                         LIVERMORE,
          any government contract


          State what the contract or       Services Agreement
                                                                                              OLIVER SMALL ENGINE SERVICE & STORAGE LLC
2.2,182   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              304 STATE ST

          State the term remaining         30 month(s)

          List the contract number of                                                         HOLMEN, WI 54636
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 364 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1236 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              OLIVIA MILLER INC
2.2,183   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 841925

          State the term remaining

          List the contract number of                                                         BOSTON, MA 02284
          any government contract


          State what the contract or       Purchase Order
                                                                                              OLYMPIA TOOLS INTERNATIONAL INC
2.2,184   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              18051 ARENTH AVE

          State the term remaining

          List the contract number of                                                         CITY OF INDUSTY, CA 91748
          any government contract


          State what the contract or       Purchase Order
                                                                                              OLYMPIC FOREST PRODUCTS COMPANY-711220
2.2,185   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2200 CARNEGIE AVE

          State the term remaining

          List the contract number of                                                         CLEVELAND, OH 44115
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          ONE CALL MAINTENANCE
2.2,186   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              6665 S KENTON ST
                                           Buyer

          State the term remaining         3 month(s)                                         STE 203

          List the contract number of                                                         CENTENNIAL, CO 80111
          any government contract


          State what the contract or       Services Agreement
                                                                                              ONE SOURCE PROPERTY MAINTENANCE
2.2,187   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1192 WEST

          State the term remaining         5 month(s)                                         10125 SOUTH

          List the contract number of                                                         SOUTH JORDAN, UT 84095
          any government contract


          State what the contract or       Services Agreement
                                                                                              ONE SOURCE PROPERTY MAINTENANCE
2.2,188   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1192 W 10125 S

          State the term remaining         5 month(s)

          List the contract number of                                                         SOUTH JORDAN, UT 84095
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 365 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1237 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   ONE SOURCE PROPERTY MAINTENANCE
2.2,189   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11492 W 10125 S

          State the term remaining         5 month(s)

          List the contract number of                                                         SOUTH JORDAN, UT 84095
          any government contract


          State what the contract or       Services Agreement
                                           INDIVIDUAL STORE SERVICES                          ONE TOUCH GROUNDS MAINTENANCE INCORPORATED
2.2,190   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              23 ADRIATIC DR
                                           Buyer

          State the term remaining         2 month(s)

          List the contract number of                                                         HAMPTON, VA
          any government contract


          State what the contract or       Purchase Order
                                                                                              ONE WORLD TECHNOLOGIES INC
2.2,191   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1428 PEARMAN DAIRY ROAD

          State the term remaining

          List the contract number of                                                         ANDERSON, SC 29625
          any government contract


          State what the contract or       Supply Agreement.
                                                                                              ONE WORLD TECHNOLOGIES, INC
2.2,192   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1428 PEARMAN DAIRY ROAD

          State the term remaining         2 month(s)

          List the contract number of                                                         ANDERSON, SC 29625
          any government contract


          State what the contract or       Supply Agreement.
                                                                                              ONE WORLD TECHNOLOGIES, INC
2.2,193   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1428 PEARMAN DAIRY ROAD

          State the term remaining         2 month(s)

          List the contract number of                                                         ANDERSON, SC 29625
          any government contract


          State what the contract or       Services Agreement
                                                                                              O'NEILLS POWER EQUIPMENT
2.2,194   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9 MAIN RD

          State the term remaining         31 month(s)

          List the contract number of                                                         HOLDEN, ME 04429
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 366 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1238 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              ONIX NETWORKING CORPORATION
2.2,195   lease is for and the nature
          of the debtor's interest         seller
                                                                                              18519 DETROIT AVENUE

          State the term remaining

          List the contract number of                                                         LAKEWOOD, OH 44107
          any government contract


          State what the contract or       Purchase Order
                                                                                              ONTEL PRODUCTS
2.2,196   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              21 LAW DRIVE

          State the term remaining

          List the contract number of                                                         FAIRFIELD,
          any government contract


          State what the contract or       Services Agreement
                                                                                              OPE SERVICE CENTER LLC
2.2,197   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2727 MYSTLE ST

          State the term remaining         19 month(s)

          List the contract number of                                                         SIOUX CITY, IA 51103
          any government contract


          State what the contract or       Purchase Order
                                                                                              OPEN TEXT CORP-56614
2.2,198   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              24685 NETWORK PLACE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60673
          any government contract


          State what the contract or       Purchase Order
                                                                                              OPENNMS GROUP INC-647305
2.2,199   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              POST OFFICE 208

          State the term remaining

          List the contract number of                                                         PITTSBORO, NC 27312
          any government contract


          State what the contract or       Purchase Order
                                                                                              OPEX FASHIONS LIMITED
2.2,200   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              18 HARTLEY CLOSE

          State the term remaining

          List the contract number of                                                         KENT, BROMLEY BR1 2TP
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 367 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1239 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              OPTIMUM FULFILLMENT LLC
2.2,201   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4800 INDUSTRIAL DR DOOR 31-33

          State the term remaining

          List the contract number of                                                         PERU, IL 61354
          any government contract


          State what the contract or       SUBCONTRACT
                                                                                              OPUS DESIGN BUILD LLC
2.2,202   lease is for and the nature
          of the debtor's interest         seller
                                                                                              10350 BERN RD W

          State the term remaining

          List the contract number of                                                         MINNETONKA, MN 55343
          any government contract


          State what the contract or       licence & services agreement
                                                                                              ORACLE AMERICA INC
2.2,203   lease is for and the nature
          of the debtor's interest         buyer and licensee
                                                                                              500 ORACLE PKWY

          State the term remaining         26 month(s)

          List the contract number of                                                         REDWOOD SHORES, CA 94065
          any government contract


          State what the contract or       Lease-67036
                                                                                              O'REILLY AUTO ENTERPRISES LLC
2.2,204   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              233 SOUTH PATTERSON

          State the term remaining         50 month(s)

          List the contract number of                                                         SPRINGFIELD, MO 65801
          any government contract


          State what the contract or       Services Agreement
                                                                                              O'REILLY AUTO PARTS
2.2,205   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              233 S PATTERSON AVENUE

          State the term remaining         23 month(s)

          List the contract number of                                                         SPRINGFIELD, MO 65802
          any government contract


          State what the contract or       Purchase Order
                                                                                              ORGANIC TOOL CORP,THE (DOS)
2.2,206   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 365

          State the term remaining

          List the contract number of                                                         TURLOCK,
          any government contract




Official Form 206 G                                             Schedule G: Executory Contracts and Unexpired Leases                             Page 368 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1240 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              ORGILL BROTHERS & CO
2.2,207   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 1000

          State the term remaining

          List the contract number of                                                         MEMPHIS,
          any government contract


          State what the contract or       Purchase Order
                                                                                              ORIENTAL LEAD INVESTMENTS LIMITED
2.2,208   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              ORIGINAL SMITH PRINTING-696240
2.2,209   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2 HARDMAN DR

          State the term remaining

          List the contract number of                                                         BLOOMINGTON, IL 61701
          any government contract


          State what the contract or       Services Agreement
                                                                                              ORION ENERGY SYSTEMS, INC
2.2,210   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2210 WOODLAND DR

          State the term remaining         8 month(s)

          List the contract number of                                                         MANITOWOC, WI 54220
          any government contract


          State what the contract or       Subcontract agreement
                                                                                              ORION II CONSTRUCTION, INC
2.2,211   lease is for and the nature
          of the debtor's interest         seller
                                                                                              32 MARKET AVE

          State the term remaining                                                            STE 200

          List the contract number of                                                         GRAND RAPIDS, MI 49503
          any government contract


          State what the contract or       Service Agreement
                                                                                              ORKIN LLC
2.2,212   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2170 PIEDMONT ROAD NE

          State the term remaining         26 month(s)

          List the contract number of                                                         ATLANTA, GA 30324
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 369 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1241 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       SUPPLY AGREEMENT
                                                                                              ORR SAFETY CORP
2.2,213   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1266 RELIABLE PARKWAY

          State the term remaining         12 month(s)

          List the contract number of                                                         CHICAGO, IL 60686
          any government contract


          State what the contract or       Subcontract agreement
                                                                                              OSWALD CO INC
2.2,214   lease is for and the nature
          of the debtor's interest         seller
                                                                                              308 E 8TH ST

          State the term remaining                                                            STE 500

          List the contract number of                                                         CINNCINNATI, OH 43202
          any government contract


          State what the contract or       Lease-2183
                                                                                              OTB ACQUISITION LLC
2.2,215   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              6750 LBJ FREEWAY

          State the term remaining         13 month(s)

          List the contract number of                                                         DALLAS, TX 75240
          any government contract


          State what the contract or       Purchase Order
                                                                                              OTC INTERNATIONAL / KIP
2.2,216   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              115 SOUTH MACQUESTEN PARKWAY

          State the term remaining

          List the contract number of                                                         MOUNT VERNON, NY 10550
          any government contract


          State what the contract or       Services Agreement
                                                                                              OUTDOOR FX
2.2,217   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 66

          State the term remaining         11 month(s)

          List the contract number of                                                         PLAIN CITY, OH 43064
          any government contract


          State what the contract or       Services Agreement
                                                                                              OUTDOOR POWER EQUIPMENT STATION
2.2,218   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5944 S ST RD 25

          State the term remaining         35 month(s)

          List the contract number of                                                         ROCHESTER, IN 45975
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 370 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1242 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              OUTDOOR POWER LLC
2.2,219   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              839 STATE ST

          State the term remaining         33 month(s)

          List the contract number of                                                         WATERTOWN, MN 13001
          any government contract


          State what the contract or       Services Agreement
                                                                                              OUTDOOR POWER OF NORTHERN NY INC
2.2,220   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              839 STATE ST

          State the term remaining         33 month(s)

          List the contract number of                                                         WATERTOWN, MN 13001
          any government contract


          State what the contract or       License Agreement
                                                                                              OUTSIDE KEYSHOP, LLC
2.2,221   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              7418 ELBRIDGE LANE

          State the term remaining         34 month(s)

          List the contract number of                                                         DEER PARK, TX 77536
          any government contract


          State what the contract or       Services Agreement
                                                                                              OVERHEAD DOOR SOLUTIONS INC
2.2,222   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              920 W KENILWORTH AVE

          State the term remaining         10 month(s)

          List the contract number of                                                         PALATINE, IL 60067
          any government contract


          State what the contract or       Lease
                                                                                              OVIEDO MALL HOLDING LLC (ILBAK INVESTMENTS)
2.2,223   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              CO MALL MANAGEMENT OFFICE ATTN: GENERAL MANAGER

          State the term remaining         24 month(s)                                        1700 OVIEDO MALL BLVD

          List the contract number of                                                         OVIEDO, FL 32765
          any government contract


          State what the contract or       Subcontract agreement
                                                                                              OXFORD DEVELOPMENT
2.2,224   lease is for and the nature
          of the debtor's interest         seller
                                                                                              470 OLDE WORTHINGTON RD

          State the term remaining                                                            STE 100

          List the contract number of                                                         WESTERVILLE, OH 43082
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 371 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1243 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       PURCHASE
                                                                                              OXFORD PALISADES
2.2,225   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              9400 MANASSAS DR

          State the term remaining

          List the contract number of                                                         MANASSAS PARK, VA 20111
          any government contract


          State what the contract or       Lease
                                                                                              P & A DEVELOPMENT ASSOCIATES
2.2,226   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              20-25 130TH AVENUE

          State the term remaining         2 month(s)

          List the contract number of                                                         COLLEGE POINT, NY 11356
          any government contract


          State what the contract or       Services Agreement
                                                                                              P&K MIDWEST INC
2.2,227   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2415 SERGEANT ROAD

          State the term remaining         34 month(s)

          List the contract number of                                                         WATERLOO, IA 50701
          any government contract


          State what the contract or       Purchase Order
                                                                                              PACIFIC CONSTRUCTION INC
2.2,228   lease is for and the nature
          of the debtor's interest         seller
                                                                                              1028 BLOUNT AVE

          State the term remaining

          List the contract number of                                                         GUNTERSVILLE, AL 35976
          any government contract


          State what the contract or       Purchase Order
                                                                                              PACIFIC CYCLE INC
2.2,229   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1080 PAYSPHERE CIR

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60674
          any government contract


          State what the contract or       Purchase Order
                                                                                              PACIFIC IMPORTS IND
2.2,230   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 15891

          State the term remaining

          List the contract number of                                                         HONOLULU, HI 96830
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 372 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1244 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              PACIFIC NW PROPERTIES
2.2,231   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              PO BOX 2206

          State the term remaining         26 month(s)

          List the contract number of                                                         BEAVERTON, OR 97075-2206
          any government contract


          State what the contract or       Lease
                                                                                              PACIFIC REALTY ASSOCIATES LP
2.2,232   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              15350 S W SEQUOIA PARKWAY

          State the term remaining         11 month(s)                                        SUITE 300

          List the contract number of                                                         PORTLAND, OR 97224
          any government contract


          State what the contract or       Lease
                                                                                              PACIFIC RETAIL CAPITAL PARTNERS
2.2,233   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              PACIFIC RETAIL CAPITAL PARTNERS ATTN: GARY KARL

          State the term remaining         58 month(s)                                        100 N SEPULVEDA BLVD SUITE 1925

          List the contract number of                                                         EL SEGUNDO, CA 90245
          any government contract


          State what the contract or       Purchase Order
                                                                                              PACKSIZE LLC-78282437
2.2,234   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6440 S WASATCH BLVD

          State the term remaining

          List the contract number of                                                         SALT LAKE CITY, UT 84121
          any government contract


          State what the contract or       License Agreement
                                                                                              PAGE ONE #2, INC.
2.2,235   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              9 E JOHN STREET

          State the term remaining         18 month(s)

          List the contract number of                                                         SPRINGFIELD, OH 45506
          any government contract


          State what the contract or       Lease Agreement
                                                                                              PAHOUA VUE, O.D.
2.2,236   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              473 BROOKDALE DR

          State the term remaining         25 month(s)

          List the contract number of                                                         MERCED, CA 95340
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 373 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1245 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       SALES ORDER
                                                                                              PALENCIA APARTMENTS, LLC
2.2,237   lease is for and the nature
          of the debtor's interest         seller
                                                                                              3450 PALENCIA DRIVE

          State the term remaining

          List the contract number of                                                         TAMPA, FL 33618
          any government contract


          State what the contract or       Purchase Order
                                                                                              PALMER PROMOTIONAL PRODUCTS-691465
2.2,238   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              23001 WEST INDUSTRIAL DRIVE

          State the term remaining

          List the contract number of                                                         ST CLAIR SHORES, MI 48080
          any government contract


          State what the contract or       Service Agreement
                                                                                              PALMER, REIFLER & ASSOCIATES, P.A.
2.2,239   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              260 WEKIVA SPRINGS ROAD SUITE 2090

          State the term remaining         29 month(s)

          List the contract number of                                                         LONGWOOD, FL 32779
          any government contract


          State what the contract or       Sales Orders
                                                                                              PALOS HEALTH SURGERY CENTER
2.2,240   lease is for and the nature
          of the debtor's interest         Seller - dba Sears Commercial
                                                                                              15300 WEST AVENUE SUITE 260

          State the term remaining

          List the contract number of                                                         ORLAND PARK, IL 60642
          any government contract


          State what the contract or       Purchase Order
                                                                                              PANACHE INTERNATIONAL LLC
2.2,241   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              188 TECHNOLOGY SUITE J

          State the term remaining

          List the contract number of                                                         IRVINE, CA 92618
          any government contract


          State what the contract or       Purchase Order
                                                                                              PANEL PROCESSING INC-370056
2.2,242   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1418 RELIABLE PKWY

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60686
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 374 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1246 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              PARADIGM CONSTUCTION COMPANY
2.2,243   lease is for and the nature
          of the debtor's interest         seller
                                                                                              1415 N TAFT STREET

          State the term remaining                                                            SUITE 100

          List the contract number of                                                         ARLINGTON, VA 22201
          any government contract


          State what the contract or       Purchase Order
                                                                                              PARAGUS CONSTRRUCTION COMPANY
2.2,244   lease is for and the nature
          of the debtor's interest         seller
                                                                                              3535 E 96 STREET

          State the term remaining                                                            SUITE 104

          List the contract number of                                                         INDIANAPOLIS, IN 46240
          any government contract


          State what the contract or       Purchase Order
                                                                                              PARFUMS DE COEUR LTD EMP
2.2,245   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6 HIGH RIDGE PARK FL C2

          State the term remaining

          List the contract number of                                                         STAMFORD, CT 06905
          any government contract


          State what the contract or       Purchase Order
                                                                                              PARK 7 DEVELOPMENT LLC
2.2,246   lease is for and the nature
          of the debtor's interest         seller
                                                                                              461 PARK AVE S

          State the term remaining                                                            4TH FLOOR

          List the contract number of                                                         NEW YORK, NY 10016
          any government contract


          State what the contract or       Lease
                                                                                              PARK POINT, LLC
2.2,247   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              112 W JEFFERSON BLVD

          State the term remaining         24 month(s)                                        SUITE 300

          List the contract number of                                                         SOUTH BEND, IN 46601
          any government contract


          State what the contract or       Purchase Order
                                                                                              PARKER HANNIFIN CORPORATION
2.2,248   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              12299 COLLECTION CENTER DRIVE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 375 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1247 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              PARSONS SMALL ENGINE REPAIR
2.2,249   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              804 HWY 7159 SOUTH

          State the term remaining         30 month(s)

          List the contract number of                                                         MENA, AR 71953
          any government contract


          State what the contract or       Services Agreement
                                                                                              PARTITION SYSTEMS INC OF S CAROLINA-648154
2.2,250   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 532133

          State the term remaining         32 month(s)

          List the contract number of                                                         ATLANTA, GA 30353
          any government contract


          State what the contract or       Services Agreement
                                                                                              PARTS R US
2.2,251   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              642 MAIN ST

          State the term remaining         50 month(s)

          List the contract number of                                                         LIMESTONE, NY 14753
          any government contract


          State what the contract or       Purchase Order
                                                                                              PATH CONSTRUCTION
2.2,252   lease is for and the nature
          of the debtor's interest         seller
                                                                                              125 E ALGONQUIN RD

          State the term remaining

          List the contract number of                                                         ARLINGTON HEIGHTS, IL 60006
          any government contract


          State what the contract or       Purchase Order
                                                                                              PATTON AND TAYLOR ENTERPRISES
2.2,253   lease is for and the nature
          of the debtor's interest         seller
                                                                                              7960 WOLF RIVER BLVD

          State the term remaining                                                            SUITE 101 B

          List the contract number of                                                         GERMANTOWN, TN 38138
          any government contract


          State what the contract or       Lease
                                                                                              PAUL D. WILSON
2.2,254   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              2121 SOUTH COLUMBIA

          State the term remaining         26 month(s)                                        SUITE 650

          List the contract number of                                                         TULSA, OK 74114
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 376 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1248 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              PAUL D. WILSON
2.2,255   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              2121 SOUTH COLUMBIA SUITE 650

          State the term remaining         26 month(s)

          List the contract number of                                                         TULSA, OK 74114
          any government contract


          State what the contract or       Services Agreement
                                                                                              PAULDING ACE HARDWARE LLC
2.2,256   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1251 N WILLIAM

          State the term remaining         36 month(s)

          List the contract number of                                                         PAULDING, OH 45878
          any government contract


          State what the contract or       Purchase Order
                                                                                              PAVANA USA INC
2.2,257   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              10 W 33 STREET SUITE 408

          State the term remaining

          List the contract number of                                                         NEW YORK, NY 10001
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          PAVEMENT SERVICES CORP
2.2,258   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              PO BOX 1107
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         EULESS, TX 76039-1107
          any government contract


          State what the contract or       Services Agreement
                                                                                              PAVEMENT SERVICES LLC
2.2,259   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 1107

          State the term remaining         3 month(s)

          List the contract number of                                                         EULESS, TX 76039
          any government contract


          State what the contract or       Purchase Order
                                                                                              PAVILION CONSTRUCTION
2.2,260   lease is for and the nature
          of the debtor's interest         seller
                                                                                              4700 SW MACADAM

          State the term remaining                                                            200

          List the contract number of                                                         PORTL;AND, OR 97239
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 377 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1249 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              PCL CO LIMITED
2.2,261   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              PEAK RYZEX INC-622472
2.2,262   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              8458 SOLUTIONS CENTER

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60677
          any government contract


          State what the contract or       Lease
                                                                                              PECO REAL ESTATE PARTNERS-(CBL MANAGES)
2.2,263   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              CO PECO REAL ESTATE PARTNERS ATTN: SARA J BRENNAN CEO

          State the term remaining         16 month(s)                                        1790 BONANZA DRIVE SUITE 201

          List the contract number of                                                         PARK CITY, UT 84060
          any government contract


          State what the contract or       Purchase Order
                                                                                              PEDCOR CONSTRUCTION MANAGEMENT
2.2,264   lease is for and the nature
          of the debtor's interest         seller
                                                                                              385 CITY DRIVE

          State the term remaining                                                            SUITE 100

          List the contract number of                                                         CARMEL, IN 46032
          any government contract


          State what the contract or       Purchase Order
                                                                                              PEGGS CO-41690850
2.2,265   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 907

          State the term remaining

          List the contract number of                                                         MIRA LOMA, CA 91752
          any government contract


          State what the contract or       Purchase Order
                                                                                              PENCO CONSTRUCTION GROUP
2.2,266   lease is for and the nature
          of the debtor's interest         seller
                                                                                              10801 HAMMERLY

          State the term remaining                                                            116

          List the contract number of                                                         HOUSTON, TX 77043
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 378 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1250 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   PENNY ELECTRIC, LLC
2.2,267   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1987 WHITNEY MESA DR

          State the term remaining         6 month(s)

          List the contract number of                                                         HENDERSON, NV 89014
          any government contract


          State what the contract or       Lease-1224
                                                                                              PENRAC, LLC
2.2,268   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              2625 MARKET PLACE

          State the term remaining         42 month(s)

          List the contract number of                                                         HARRISBURG, PA 17110
          any government contract


          State what the contract or       Purchase Order
                                                                                              PENSACOLA RETIREMENT VILLAGE INC.
2.2,269   lease is for and the nature
          of the debtor's interest         seller
                                                                                              1700 NORTH L STREET

          State the term remaining

          List the contract number of                                                         PENSACOLA, FL 32501
          any government contract


          State what the contract or       Purchase Order
                                                                                              PENTALON CONSTRUCTION
2.2,270   lease is for and the nature
          of the debtor's interest         seller
                                                                                              132 EAST 13065 SOUTH

          State the term remaining                                                            SUITE 175

          List the contract number of                                                         DRAPER, UT 84020
          any government contract


          State what the contract or       Services Agreement
                                                                                              PEORIA MIDWEST EQUIPMENT INC
2.2,271   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4826 FARMVIEW RD

          State the term remaining         27 month(s)

          List the contract number of                                                         PEORIA, IL 61604
          any government contract


          State what the contract or       Purchase Order
                                                                                              PEPPERDINE UINVERSITY
2.2,272   lease is for and the nature
          of the debtor's interest         seller
                                                                                              24255 PACIFI C COAST HWY

          State the term remaining

          List the contract number of                                                         MALIBU, CA 90263
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 379 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1251 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              PEP-UN, LLC
2.2,273   lease is for and the nature
          of the debtor's interest         seller
                                                                                              301 WEST CHARLESTON STREET

          State the term remaining

          List the contract number of                                                         LINCOLN, NE 68528
          any government contract


          State what the contract or       Services Agreement
                                                                                              PERFECTION GROUP
2.2,274   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2649 COMMERCE BLVD

          State the term remaining         3 month(s)

          List the contract number of                                                         CINCINNATI, OH 45241
          any government contract


          State what the contract or       Services Agreement
                                                                                              PERFECTION GROUP
2.2,275   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2649 CONNER BLVD

          State the term remaining         3 month(s)

          List the contract number of                                                         CINCINNATI, OH 45241
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          PERFECTION GROUP INC
2.2,276   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              2649 COMMERCE BLVD
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         CINCINNATI, OH 45241
          any government contract


          State what the contract or       Purchase Order
                                                                                              PERMASTEEL INC
2.2,277   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              14266 EUCLID AVE

          State the term remaining

          List the contract number of                                                         CHINO,
          any government contract


          State what the contract or       Services Agreement
                                                                                              PERMASTEEL INTL.
2.2,278   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              100 EXCHANGE PLACE

          State the term remaining         26 month(s)

          List the contract number of                                                         POMONA, CA 91768
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 380 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1252 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              PERRYS SMALL ENGINE
2.2,279   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1110 KINMUNDY RD

          State the term remaining         28 month(s)

          List the contract number of                                                         LOUISVILLE, IL 62858
          any government contract


          State what the contract or       Lease
                                                                                              PET POULTRY PRODUCTS, INC.
2.2,280   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              P O BOX 128

          State the term remaining         32 month(s)

          List the contract number of                                                         BRIDGEVILLE, NV 19933
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          PETERS HEATING AND AIR CONDITIONING
2.2,281   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              4520 BROADWAY ST
                                           Buyer

          State the term remaining         2 month(s)

          List the contract number of                                                         QUINCY, IL 62305
          any government contract


          State what the contract or       Services Agreement
                                                                                              PETERS HEATING AND AIRCONDITIONING
2.2,282   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4520 BROADWAY ST

          State the term remaining         2 month(s)

          List the contract number of                                                         QUINCY, IL 62305
          any government contract


          State what the contract or
                                                                                              PETOSKEY PLASTICS
2.2,283   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              DRAWER 67-651

          State the term remaining         12 month(s)

          List the contract number of                                                         DETROIT, MI 48267
          any government contract


          State what the contract or       Services Agreement
                                                                                              PHILLIPS HEAT & HARDWARE INC
2.2,284   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1680 KY-40

          State the term remaining         28 month(s)

          List the contract number of                                                         STAFFORDSVILLE, KY 41256
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 381 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1253 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              PHOENIX COMMERICAL CONSTRUCTION
2.2,285   lease is for and the nature
          of the debtor's interest         seller
                                                                                              1307 N 39TH SUITE 102

          State the term remaining

          List the contract number of                                                         NAMPA, ID 83687
          any government contract


          State what the contract or       Lease-31882
                                                                                              PHONG YEN CHAN AND LIEN HUYNH CHAN
2.2,286   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              7648 SEATTLE DRIVE

          State the term remaining         6 month(s)

          List the contract number of                                                         LA MESA, CA 91941
          any government contract


          State what the contract or       Purchase Order
                                                                                              PICQUIC TOOL COMPANY
2.2,287   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              110-8383 MANITOBA STREET

          State the term remaining

          List the contract number of                                                         VANCOUVER, VANCOUVER
          any government contract


          State what the contract or       Purchase Order
                                                                                              PIER CONSTRUCTION AND DEVELOPMENT LLC
2.2,288   lease is for and the nature
          of the debtor's interest         seller
                                                                                              1100 WIGWAM PARKWAY

          State the term remaining

          List the contract number of                                                         HENDERSON, NV 89074
          any government contract


          State what the contract or       Purchase Order
                                                                                              PILOT AUTOMOTIVE INC
2.2,289   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              13000 TEMPLE AVE

          State the term remaining

          List the contract number of                                                         CITY OF INDUSTRY, CA 91746
          any government contract


          State what the contract or       Purchase Order
                                                                                              PIMKIE APPARELS LTD
2.2,290   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 382 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1254 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              PINE BROOK CENTER LP
2.2,291   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              301 SOUTH COLLEGE ST

          State the term remaining         41 month(s)                                        SUITE 2800

          List the contract number of                                                         CHARLOTTE, NC 28202-6021
          any government contract


          State what the contract or       Lease
                                                                                              PINECROFT, LLC
2.2,292   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              10220 NORTH NEVADA SUITE 60

          State the term remaining         15 month(s)

          List the contract number of                                                         SPOKANE, WA 99218
          any government contract


          State what the contract or       Sales Orders
                                           CONTRACT APPLICATION AS A                          PINKERTON & LAWS OF GEORGIA, INC
2.2,293   lease is for and the nature
          of the debtor's interest         BUYER FROM SEARS COMMERCIAL
                                                                                              1165 NORTHCHASE PKWY
                                           SELLER

          State the term remaining                                                            STE 100

          List the contract number of                                                         MARIETTA, GA 30067
          any government contract


          State what the contract or       SALES CONTRACT
                                                                                              PINKERTON AND LAWS OF GA, INC
2.2,294   lease is for and the nature
          of the debtor's interest         seller
                                                                                              1165 NORTHCHASE PKWY

          State the term remaining                                                            STE 100

          List the contract number of                                                         MARIETTA, GA 30067
          any government contract


          State what the contract or       Purchase Order
                                                                                              PINNACLE CONSTRUCTION & DEVELOPMENT COMPANY
2.2,295   lease is for and the nature
          of the debtor's interest         seller
                                                                                              106 COMMUNITY WAY

          State the term remaining

          List the contract number of                                                         STAUNTON, VA 24401
          any government contract


          State what the contract or       Services Agreement
                                                                                              PIPP MOBILE STORAGE SYSTEMS INC-418178
2.2,296   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1546 MOMENTUM PLACE

          State the term remaining         32 month(s)

          List the contract number of                                                         CHICAGO, IL 60689
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 383 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1255 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              PIRELLI TIRE
2.2,297   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              100 PIRELLI DRIVE

          State the term remaining

          List the contract number of                                                         ROME,
          any government contract


          State what the contract or       Purchase Order
                                                                                              PJ CHONBURI PARAWOOD CO LTD
2.2,298   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              PLATFORA INC-706591
2.2,299   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1300 S EL CAMINO REAL 600

          State the term remaining

          List the contract number of                                                         SAN MATEO, CA 94402
          any government contract


          State what the contract or       Purchase Order
                                                                                              PLAYMONSTER LLC
2.2,300   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1400 EAST INMAN PKWY

          State the term remaining

          List the contract number of                                                         BELOIT, WI 53511
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   PLUMP ENGINEERING INC
2.2,301   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              914 E KATELLA AVE

          State the term remaining         4 month(s)

          List the contract number of                                                         ANAHEIM, CA 92805
          any government contract


          State what the contract or       Purchase Order
                                                                                              PM TECHNOLOGIES LLC-269907
2.2,302   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              29395 WALL STREET

          State the term remaining

          List the contract number of                                                         WIXOM, MI 48393
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 384 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1256 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              POCONO TRACTOR & EQUIPMENT INC
2.2,303   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              34 N CRYSTAL STREET

          State the term remaining         36 month(s)

          List the contract number of                                                         EAST STROUDSBURG, PA 18301
          any government contract


          State what the contract or       Purchase Order
                                                                                              POINTE WIREGRASS INC
2.2,304   lease is for and the nature
          of the debtor's interest         seller
                                                                                              12134 MAIN STREET

          State the term remaining

          List the contract number of                                                         LILLINGTON, NC 27546
          any government contract


          State what the contract or       Purchase Order
                                                                                              POLARIS ENCLAVE
2.2,305   lease is for and the nature
          of the debtor's interest         seller
                                                                                              PO BOX 819

          State the term remaining

          List the contract number of                                                         DUBLIN, OH 43017
          any government contract


          State what the contract or       Purchase Order
                                                                                              POLYGON AT VILEABOIS II, LLC
2.2,306   lease is for and the nature
          of the debtor's interest         seller
                                                                                              11624 SE 5TH STREET

          State the term remaining

          List the contract number of                                                         BELLEVUE, WA 98005
          any government contract


          State what the contract or       Purchase Order
                                                                                              PORTLAND COMMUNITY HOUSING
2.2,307   lease is for and the nature
          of the debtor's interest         seller
                                                                                              3 CHARTER OAK PLACE

          State the term remaining

          List the contract number of                                                         HARTFORD, CT 06106
          any government contract


          State what the contract or       Purchase Order
                                                                                              POSITEC MACAO COMM OFFSHORE LTD
2.2,308   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 385 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1257 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              POSITEC USA INC EMP
2.2,309   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              10130 PERIMETER PKWY SUITE 300

          State the term remaining

          List the contract number of                                                         CHARLOTTE, NC 28216
          any government contract


          State what the contract or       Purchase Order
                                                                                              POWELL SUPPLY INTERNATIONAL
2.2,310   lease is for and the nature
          of the debtor's interest         seller
                                                                                              PO BOX 995

          State the term remaining

          List the contract number of                                                         POWELL, OH 43065-0995
          any government contract


          State what the contract or       Services Agreement
                                                                                              POWER MOWER SALES
2.2,311   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11340 SW 208TH DRIVE

          State the term remaining         40 month(s)

          List the contract number of                                                         MIAMI, FL 33189
          any government contract


          State what the contract or       Service Agreement
                                                                                              POWER TECHNOLOGY
2.2,312   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 782

          State the term remaining         15 month(s)

          List the contract number of                                                         WILKES-BARRE, PA 18702
          any government contract


          State what the contract or       Purchase Order
                                                                                              POWERS & SONS CONSTRUCTION
2.2,313   lease is for and the nature
          of the debtor's interest         seller
                                                                                              2636 W 15TH AVE

          State the term remaining

          List the contract number of                                                         GARY, IN 46404
          any government contract


          State what the contract or       Purchase Order
                                                                                              PR CONTRACTORS LLC
2.2,314   lease is for and the nature
          of the debtor's interest         seller
                                                                                              219 PHILEMA RD

          State the term remaining                                                            SUITE 109

          List the contract number of                                                         ALBANY, GA 31701
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 386 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1258 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              PRATT INDUSTRIES USA
2.2,315   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1800-C SARASOTA PARKWAY

          State the term remaining         22 month(s)

          List the contract number of                                                         CONYERS, GA 30013
          any government contract


          State what the contract or       Purchase Order
                                                                                              PRECISION GENERAL COMMICIAL CONTRACTORS
2.2,316   lease is for and the nature
          of the debtor's interest         seller
                                                                                              300 TURNEY ST

          State the term remaining                                                            2ND FLOOR

          List the contract number of                                                         SAUSALITO, CA 94965
          any government contract


          State what the contract or       Purchase Order
                                                                                              PRECISION INSTRUMENTS INC
2.2,317   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 1306

          State the term remaining

          List the contract number of                                                         DES PLAINES , IL 60017-1306
          any government contract


          State what the contract or       Services Agreement
                                                                                              PRECISION MECHANICS AND WOODWORK
2.2,318   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              134 JUBBS RD

          State the term remaining         19 month(s)

          List the contract number of                                                         BATESVILLE, MS 38606
          any government contract


          State what the contract or       Services Agreement
                                                                                              PRECISION MECHANICS AND WOODWORK
2.2,319   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              134 TUBBS RD

          State the term remaining         19 month(s)

          List the contract number of                                                         BATESVILLE, MS 38606
          any government contract


          State what the contract or       Services Agreement
                                           INDIVIDUAL STORE SERVICE                           PRECISION PAVING, INC
2.2,320   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              PO BOX 11126
                                           Buyer

          State the term remaining         2 month(s)

          List the contract number of                                                         HICKORY, NC 28603
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 387 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1259 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              PRECISION TOOL REPAIR & SHARPENING
2.2,321   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4211 SUNSET LN 103

          State the term remaining         18 month(s)

          List the contract number of                                                         SHINGLE SPRINGS, CA 95682
          any government contract


          State what the contract or       Services Agreement
                                                                                              PRECISION TOOL REPAIR & SHARPENING
2.2,322   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4211 SUNSET LN 103

          State the term remaining         19 month(s)

          List the contract number of                                                         SHINGLE SPRINGS, CA 95682
          any government contract


          State what the contract or       Services Agreement
                                                                                              PREFERRED DISPLAY
2.2,323   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              310 BRIGHTON RD

          State the term remaining         32 month(s)

          List the contract number of                                                         CLIFTON, NJ 07012
          any government contract


          State what the contract or       Services Agreement
                                                                                              PREFERRED SMALL ENGINE REPAIR
2.2,324   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              14982 FM2329

          State the term remaining         39 month(s)

          List the contract number of                                                         EUSTACE, TX 75124
          any government contract


          State what the contract or       Lease
                                                                                              PREIT
2.2,325   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              EXECUTIVE VICE PRES & GENERAL COUNSEL

          State the term remaining         12 month(s)                                        200 SOUTH BROAD STREET 3RD FLOOR

          List the contract number of                                                         PHILADELPHIA, PA 19102
          any government contract


          State what the contract or       Lease
                                                                                              PREIT
2.2,326   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: DIRECTOR LEGAL

          State the term remaining         108 month(s)                                       200 SOUTH BROAD STREET 3RD FLOOR

          List the contract number of                                                         PHILADELPHIA, PA 19102
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 388 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1260 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              PREIT
2.2,327   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         108 month(s)                                       200 SOUTH BROAD STREET 3RD FLOOR

          List the contract number of                                                         PHILADELPHIA, PA 19102
          any government contract


          State what the contract or       Lease
                                                                                              PREIT
2.2,328   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         12 month(s)                                        200 SOUTH BROAD STREET 3RD FLOOR

          List the contract number of                                                         PHILADELPHIA, PA 19102
          any government contract


          State what the contract or       Lease
                                                                                              PREIT
2.2,329   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         108 month(s)                                       200 SOUTH BROAD STREET 3RD FLOOR

          List the contract number of                                                         PHILADELPHIA, PA 19102
          any government contract


          State what the contract or       Lease
                                                                                              PREIT
2.2,330   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              200 N DARTMOUTH MALL

          State the term remaining         108 month(s)

          List the contract number of                                                         NORTH DARTMOUTH, MA 02747
          any government contract


          State what the contract or       Services Agreement
                                                                                              PREMIER POWERSPORTS & TRACTOR
2.2,331   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11991 RTE 422

          State the term remaining         37 month(s)                                        HWY E

          List the contract number of                                                         PENN RUN, PA 15765
          any government contract


          State what the contract or       Services Agreement
                                                                                              PRESTIGE MAINTENANCE USA
2.2,332   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1808 10TH STREET

          State the term remaining         5 month(s)

          List the contract number of                                                         PLANO, TX 75074
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 389 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1261 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              PRESTONE PRODUCTS CORPORATION
2.2,333   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 198467

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30384
          any government contract


          State what the contract or       SALES ORDER
                                                                                              PRESTWICK COMPANIES
2.2,334   lease is for and the nature
          of the debtor's interest         seller
                                                                                              3715 NORTHSIDE PKWY NW

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30327
          any government contract


          State what the contract or       Purchase Order
                                                                                              PRESTWICK CONSTUCTION COMPANY
2.2,335   lease is for and the nature
          of the debtor's interest         seller
                                                                                              3715 NORTHSIDE PKWY NW

          State the term remaining                                                            SUITE 175

          List the contract number of                                                         ATLANTA, GA 30327
          any government contract


          State what the contract or       Services Agreement
                                                                                              PRICEWATERHOUSECOOPERS LLP
2.2,336   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              ONE NORTH WACKER DRIVE

          State the term remaining         8 month(s)

          List the contract number of                                                         CHICAGO, IL 60606
          any government contract


          State what the contract or       Services Agreement
                                                                                              PRIDE HARDWARE LLC
2.2,337   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              33 E SOUTH ST

          State the term remaining         30 month(s)

          List the contract number of                                                         GENESEO, NY 14454
          any government contract


          State what the contract or       Lease-1283
                                                                                              PRIMARK US CORP.
2.2,338   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              101 ARCH STREET SUITE 300

          State the term remaining         73 month(s)

          List the contract number of                                                         BOSTON, MA 02110
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 390 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1262 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1354
                                                                                              PRIMARK US CORP.
2.2,339   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              101 ARCH STREET SUITE 300

          State the term remaining         72 month(s)

          List the contract number of                                                         BOSTON, MA 02110
          any government contract


          State what the contract or       Lease-26731
                                                                                              PRIME COMMUNICATIONS, L.P.
2.2,340   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              2550 REED ROAD SUITE 100

          State the term remaining         113 month(s)

          List the contract number of                                                         SUGARLAND, TX 77478
          any government contract


          State what the contract or       Services Agreement
                                                                                              PRIME ELECTRIC
2.2,341   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              13301 SE 26TH ST

          State the term remaining         1 month(s)

          List the contract number of                                                         BELLEVUE, WA 98005
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          PRIME ELECTRIC
2.2,342   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              13301 SE 26TH ST
                                           Buyer

          State the term remaining         1 month(s)

          List the contract number of                                                         BELLVUE, WA 98005
          any government contract


          State what the contract or       Services Agreement
                                                                                              PRIME ELECTRIC
2.2,343   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              13301 SE 26TH ST

          State the term remaining         1 month(s)

          List the contract number of                                                         BELLEVUE, WA 98005
          any government contract


          State what the contract or       Services Agreement
                                                                                              PRO TURF LAWN & GARDEN CENTER
2.2,344   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2682 HWY 70 WEST

          State the term remaining         34 month(s)

          List the contract number of                                                         GOLDSBORO, NC 27530
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 391 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1263 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              PROCTER & GAMBLE COMMERCIAL LLC
2.2,345   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              CITY VIEW PLAZA 6TH FL RD 165

          State the term remaining

          List the contract number of                                                         GUAYNABO, PR 00968
          any government contract


          State what the contract or       Services Agreement
                                                                                              PRODIGY LAND MANAGEMENT LLC
2.2,346   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5470 E BUSCH BLVD 207

          State the term remaining         2 month(s)

          List the contract number of                                                         TEMPLE TERRACE, FL 33617
          any government contract


          State what the contract or       Services Agreement
                                                                                              PRODIGY LAND MANAGEMENT LLC
2.2,347   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9508 SIX MILD CREED RD

          State the term remaining         2 month(s)

          List the contract number of                                                         TAMPA, FL 33610
          any government contract


          State what the contract or       Services Agreement
                                           INDIVIDUAL STORE SERVICE                           PRODIGY LAND MANAGEMENT LLC
2.2,348   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              5470 E BUSCH BLVD
                                           Buyer

          State the term remaining         1 month(s)                                         207

          List the contract number of                                                         TEMPLE TERRACE, FL 33617
          any government contract


          State what the contract or       Services Agreement
                                                                                              PROFESSIONAL PROPERTY MAINT
2.2,349   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 24383

          State the term remaining         6 month(s)

          List the contract number of                                                         HUBER HEIGHTS, OH 45424
          any government contract


          State what the contract or       Services Agreement
                                                                                              PROFESSIONAL PROPERTY MAINT
2.2,350   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 24383

          State the term remaining         6 month(s)

          List the contract number of                                                         HUBER HTS, OH 24383
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 392 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1264 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   PROFESSIONAL PROPERTY MAINTENANCE
2.2,351   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 24383

          State the term remaining         6 month(s)

          List the contract number of                                                         HUBER HEIGHTS, OH 45424
          any government contract


          State what the contract or       Services Agreement
                                                                                              PROFESSIONAL SYSTEMS LLC/KIMCO SERVICES
2.2,352   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining         5 month(s)

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              PRO-FIX POWER EQUIPMENT
2.2,353   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              136 NARROWS RD

          State the term remaining         36 month(s)

          List the contract number of                                                         LARKSVILLE, PA 18651
          any government contract


          State what the contract or       Purchase Order
                                                                                              PROGRESS BUILDERS
2.2,354   lease is for and the nature
          of the debtor's interest         seller
                                                                                              PO BOX 303

          State the term remaining

          List the contract number of                                                         AYNOR, SC 29511
          any government contract


          State what the contract or       Lease
                                                                                              PROLOGIS
2.2,355   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              12720 GATEWAY DRIVE

          State the term remaining         33 month(s)                                        SUITE 110

          List the contract number of                                                         TUKWILA, WA 98168
          any government contract


          State what the contract or       Lease-1285
                                                                                              PROMENADE II
2.2,356   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              1230 PEACHTREE STREET NE

          State the term remaining         48 month(s)

          List the contract number of                                                         ATLANTA, GA 30309
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 393 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1265 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              PROPEL TRAMPOLINES LLC EMP
2.2,357   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              41 E 400 N 324

          State the term remaining

          List the contract number of                                                         LOGAN, UT 84321
          any government contract


          State what the contract or       Lease
                                                                                              PROPERTY DEVELOPMENT COMPANY
2.2,358   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              7225 BETHEL STREET

          State the term remaining         13 month(s)

          List the contract number of                                                         BOISE, ID 83704
          any government contract


          State what the contract or       Service Agreement
                                                                                              PRO-TECH MECHANICAL SERVICES OF MICHIGAN
2.2,359   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2556 ALAMO DRIVE 50B

          State the term remaining         15 month(s)

          List the contract number of                                                         LANSING, MI 48911
          any government contract


          State what the contract or       Service Agreement
                                                                                              PROTECTION 1 SECURITY SOLUTIONS
2.2,360   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4221 W CARPENTER FRWY

          State the term remaining         2 month(s)

          List the contract number of                                                         IRVING, TX 75063
          any government contract


          State what the contract or       Service Agreement
                                                                                              PROTECTION ONE ALARM MONITORING - 1000834366
2.2,361   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 872987

          State the term remaining         34 month(s)

          List the contract number of                                                         KANSAS CITY, MO 64187
          any government contract


          State what the contract or       Purchase Order
                                                                                              PROTECTIVE TECHNOLOGIES INTL
2.2,362   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1080 PAYSPHERE CIRCLE

          State the term remaining

          List the contract number of                                                         CHICAGO,
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 394 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1266 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              PROVIAS CONSTRUCTION
2.2,363   lease is for and the nature
          of the debtor's interest         seller
                                                                                              149 CONCOURSE DRIVE

          State the term remaining

          List the contract number of                                                         PEARL, MS 39208
          any government contract


          State what the contract or       Purchase Order
                                                                                              PROVIDENCE PRODUCTS LLC
2.2,364   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              559 GRIFFITH ROAD

          State the term remaining

          List the contract number of                                                         CHARLOTTE, NC 28217
          any government contract


          State what the contract or       Services Agreement
                                                                                              PTG LOGISTICS/PTG HOLDING CO LLC
2.2,365   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6961 CINTAS BLVD

          State the term remaining         23 month(s)

          List the contract number of                                                         MASON, OH 45040
          any government contract


          State what the contract or       Services Agreement
                                                                                              PTR BALER AND COMPACTOR CO
2.2,366   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2207 E ONTARIO STREET

          State the term remaining         3 month(s)

          List the contract number of                                                         PHILADELPHIA, PA 19134
          any government contract


          State what the contract or       Purchase Order
                                                                                              PUERTO RICO SUPPLIES GROUP INC
2.2,367   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 11908

          State the term remaining

          List the contract number of                                                         SAN,
          any government contract


          State what the contract or       Purchase Order
                                                                                              PULL'R HOLDING COMPANY LLC
2.2,368   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1000 GREENLEAF AVENUE

          State the term remaining

          List the contract number of                                                         ELK GROVE VILLAGE, IL 60007
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 395 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1267 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              PUTIAN XINLONG FOOTWEAR CO LTD
2.2,369   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              SHUINAN VILLAGE

          State the term remaining                                                            HUANGSHI TOWN

          List the contract number of                                                         PUTIAN, FUJIAN 351100
          any government contract


          State what the contract or       Purchase Order
                                                                                              PVH NECKWEAR INC JIT
2.2,370   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 644211

          State the term remaining

          List the contract number of                                                         PITTSBURGH,
          any government contract


          State what the contract or       Lease
                                                                                              PYRAMID
2.2,371   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              THE CLINTON EXCHANGE 4 CLINTON SQUARE

          State the term remaining         804 month(s)

          List the contract number of                                                         SYRACUSE, NY 13202-1078
          any government contract


          State what the contract or       Lease
                                                                                              PYRAMID
2.2,372   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              THE CLINTON EXCHANGE

          State the term remaining         12 month(s)                                        4 CLINTON SQUARE

          List the contract number of                                                         SYRACUSE, NY 13202-1078
          any government contract


          State what the contract or       Lease
                                                                                              PYRAMID
2.2,373   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              THE CLINTON EXCHANGE

          State the term remaining         12 month(s)                                        4 CLINTON SQUARE

          List the contract number of                                                         SYRACUSE, NY 13202-1078
          any government contract


          State what the contract or       Lease
                                                                                              PYRAMID
2.2,374   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              THE CLINTON EXCHANGE

          State the term remaining         12 month(s)                                        4 CLINTON SQUARE

          List the contract number of                                                         SYRACUSE, NY 13202-1078
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 396 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1268 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    Q&C TEAM CONSTRUCTION
2.2,375   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              4201 NE 66TH AVE

          State the term remaining                                                            SUITE 105

          List the contract number of                                                         VANCOUVER, WA 98661-3078
          any government contract


          State what the contract or       Services Agreement
                                                                                              QUALITY 122 LLC
2.2,376   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2520 ANDERSONVILLE HWY

          State the term remaining         30 month(s)

          List the contract number of                                                         CLINTON, TN 37716
          any government contract


          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    QUALITY DEVELOPMENT AND CONSTRUCTION
2.2,377   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              17701 COWEN AVE

          State the term remaining                                                            STE 200

          List the contract number of                                                         IRVINE, CA 92614
          any government contract


          State what the contract or       Services Agreement
                                                                                              QUALITY GARDEN & EQUIPMENT SALES
2.2,378   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              753 NORTH COLONY ROAD

          State the term remaining         32 month(s)

          List the contract number of                                                         MERIDIEN, CT 06450
          any government contract


          State what the contract or       Purchase Order
                                                                                              QUALITY INTERNATIONAL INC
2.2,379   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              711 COMMERCE WAY SUITE 9

          State the term remaining

          List the contract number of                                                         JUPITER,
          any government contract


          State what the contract or       Services Agreement
                                                                                              QUALITY RENTAL CENTERS INC
2.2,380   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              390 WOLCOTT STREET

          State the term remaining         31 month(s)

          List the contract number of                                                         PAWTUCKET, RI 02860
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 397 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1269 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              QUALITY TRUCK & EQUIPMENT CO
2.2,381   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1201 E BELL ST

          State the term remaining         36 month(s)

          List the contract number of                                                         BLOOMINTON, IL 61704
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   QUANTUM MECHANICAL LLC
2.2,382   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11182 VICTORIA LN

          State the term remaining         5 month(s)

          List the contract number of                                                         HUNTLEY, IL 60142
          any government contract


          State what the contract or       Services Agreement
                                                                                              QUEST RESOURCE MANAGEMENT GROUP
2.2,383   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3481 PLANO PARKWAY

          State the term remaining         4 month(s)

          List the contract number of                                                         THE COLONY, TX 75056
          any government contract


          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    QUILLIN CONSTRUCTION CORP.
2.2,384   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              23901 CALABASAS ROAD SUITE 2010

          State the term remaining

          List the contract number of                                                         CALABASAS, CA 91302
          any government contract


          State what the contract or       Services Agreement
                                                                                              QUINCY SMALL ENGINE REPAIR INC
2.2,385   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              255 COPELAND ST

          State the term remaining         32 month(s)

          List the contract number of                                                         QUINCY, MA 02169
          any government contract


          State what the contract or       Purchase Order
                                                                                              QUINTANA & SONS TRADING LLC
2.2,386   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              228 BARBOSA AVE

          State the term remaining

          List the contract number of                                                         SAN JUAN, PR 00919
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 398 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1270 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       SALES AGREEMENT
                                                                                              QUINTUS HOUSING GROUP, LLC
2.2,387   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              1827 POWERS FERRY RD

          State the term remaining                                                            BLDG 2 STE 200

          List the contract number of                                                         ATLANTA, GA 30339
          any government contract


          State what the contract or       Services Agreement
                                                                                              R & D MOWER & SNOWBLOWER SALES & SERVICE
2.2,388   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              507 W COMMERCIAL ST SUITE 6

          State the term remaining         23 month(s)

          List the contract number of                                                         EAST ROCHESTER, NY 14445
          any government contract


          State what the contract or       Purchase Order
                                                                                              R & M INDUSTRIES INC
2.2,389   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              220 BINGHAM DRIVE

          State the term remaining                                                            SUITE 104

          List the contract number of                                                         SAN MARCOS, CA 92069
          any government contract


          State what the contract or       Services Agreement
                                                                                              R & M SMALL ENGINE REPAIR
2.2,390   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3132 E MAIN ST

          State the term remaining         33 month(s)

          List the contract number of                                                         ENDWELL, NY 13760
          any government contract


          State what the contract or       Services Agreement
                                                                                              R & P WEBB ENTERPRISES INC
2.2,391   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1411 WEST MAIN STREET

          State the term remaining         30 month(s)

          List the contract number of                                                         FAIRFIELD, IL 62837
          any government contract


          State what the contract or       Lease
                                                                                              R D MANAGEMENT
2.2,392   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              810 SEVENTH AVENUE

          State the term remaining         29 month(s)                                        10TH FLOOR

          List the contract number of                                                         NEW YORK, NY 10019
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 399 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1271 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              R G BARRY CORPORATION
2.2,393   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              13405 YARMOUTH RD

          State the term remaining

          List the contract number of                                                         PICKERINGTON, OH 43147
          any government contract


          State what the contract or       Lease
                                                                                              R K ASSOCIATES
2.2,394   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              50 CABOT STREET

          State the term remaining         88 month(s)                                        SUITE 200

          List the contract number of                                                         NEEDHAM, MA 02494
          any government contract


          State what the contract or       Lease
                                                                                              R K ASSOCIATES
2.2,395   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              17100 COLLINS AVENUE SUITE 225

          State the term remaining         75 month(s)

          List the contract number of                                                         SUNNY ISLES BEACH, FL 33160
          any government contract


          State what the contract or       Services Agreement
                                                                                              R R DONNELLEY & SONS COMPANY-5119573
2.2,396   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              111 S WACKER DR

          State the term remaining         15 month(s)

          List the contract number of                                                         CHICAGO, IL 60606-4301
          any government contract


          State what the contract or       Services Agreement
                                                                                              R W ROGERS COMPANY INC-1000390476
2.2,397   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              610 S KIRK RD

          State the term remaining         32 month(s)

          List the contract number of                                                         ST CHARLES, IL 60174
          any government contract


          State what the contract or       Services Agreement
                                                                                              R&B ROOFING
2.2,398   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2601 WOOD DRIVE

          State the term remaining         2 month(s)

          List the contract number of                                                         GARLAND, TX 75041
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 400 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1272 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   R&B ROOFING
2.2,399   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2601 WOOD DR

          State the term remaining         4 month(s)

          List the contract number of                                                         GARLAND, TX 75041
          any government contract


          State what the contract or       Services Agreement
                                                                                              R&B ROOFING
2.2,400   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2601 WOOD DR

          State the term remaining         4 month(s)

          List the contract number of                                                         GARLAND, TX 75041
          any government contract


          State what the contract or       Sales Order
                                                                                              R&O CONSTRUCTION
2.2,401   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              6787 SPENSOR STREET

          State the term remaining

          List the contract number of                                                         LAS VEGAS, NV 89119
          any government contract


          State what the contract or       Sales Order
                                                                                              R&O CONSTRUCTION
2.2,402   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              6787 SPENSOR STREET

          State the term remaining         6 month(s)

          List the contract number of                                                         LAS VEGAS, NV 89119
          any government contract


          State what the contract or       Services Agreement
                                                                                              R.A. GROOMS & SON, LLC
2.2,403   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              260 WARD ST

          State the term remaining         37 month(s)

          List the contract number of                                                         HIGHTSTOWN, NJ 08520
          any government contract


          State what the contract or       Purchase Order
                                                                                              RADIANS INC EMP
2.2,404   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5305 DISTRPLEX FARMS DR

          State the term remaining

          List the contract number of                                                         MEMPHIS, TN 38141
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 401 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1273 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              RADIANT EXPORTS
2.2,405   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Lease
                                                                                              RADIANT PARTNERS, LLC
2.2,406   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              145 WEST 45TH STREET

          State the term remaining         28 month(s)                                        10TH FLOOR

          List the contract number of                                                         NEW YORK, NY 10036
          any government contract


          State what the contract or       Lease
                                                                                              RADIANT PARTNERS, LLC
2.2,407   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: KIM WELBORN

          State the term remaining         28 month(s)                                        2100 W 27TH STREET

          List the contract number of                                                         FORT WORTH, TX 76107
          any government contract


          State what the contract or       Purchase Order
                                                                                              RAGHU EXPORTS INDIA PVT LTD
2.2,408   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              12 LEATHER COMPLEX

          State the term remaining                                                            KAPURTHALA ROAD

          List the contract number of                                                         JALANDHAR, PUNJAB 144021
          any government contract


          State what the contract or       subcontract
                                           SUBCONTRACT AGRMT                                  RA-LIN AND ASSOCIATES, INC
2.2,409   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              PO BOX 427

          State the term remaining                                                            101 PARKWOOD CIRCLE

          List the contract number of                                                         CARROLLTON, GA 30117
          any government contract


          State what the contract or       Purchase Order
                                                                                              RAMS IMPORTS INC
2.2,410   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              CARR 869 CALLE PALMAS ESQ 4 BO

          State the term remaining

          List the contract number of                                                         SAN JUAN, PR 00962
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 402 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1274 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Sales Order
                                                                                              RANCH RAIDER APARTMENTS
2.2,411   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3110 W SOUTHLAKE BLVD

          State the term remaining                                                            SUITE 1200

          List the contract number of                                                         SOUTHLAKE, TX 76092
          any government contract


          State what the contract or       Services Agreement
                                                                                              RANDLEMAN ROAD ACE HARDWARE
2.2,412   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3002 RANDLEMAN ROAD

          State the term remaining         39 month(s)

          List the contract number of                                                         GREENSBORO, NC 27406
          any government contract


          State what the contract or       Services Agreement
                                                                                              RANGER AMERICAN OF V I INC-36749
2.2,413   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              POBOX 29105

          State the term remaining         6 month(s)

          List the contract number of                                                         SAN JUAN, PR 00929-0105
          any government contract


          State what the contract or       Lease-1224
                                                                                              RARE HOSPITALITY INTERNATIONAL, INC. C/O DARDEN RESTAURANTS INC.
2.2,414   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              1000 DARDEN CENTER DRIVE

          State the term remaining         66 month(s)

          List the contract number of                                                         ORLANDO, FL 32837
          any government contract


          State what the contract or       Lease
                                                                                              RAVENSWOOD STATION LLC
2.2,415   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              5215 OLD ORCHARD ROAD

          State the term remaining         1131 month(s)                                      SUITE 130

          List the contract number of                                                         SKOKIE, IL 60077
          any government contract


          State what the contract or       Purchase Order
                                                                                              RAY PADULA HOLDINGS LLC
2.2,416   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 403 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1275 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              RAYS ENGINE MACHINE
2.2,417   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2360 TOGO ST

          State the term remaining         29 month(s)

          List the contract number of                                                         EUREKA, CA 95501
          any government contract


          State what the contract or       Services Agreement
                                                                                              RAY'S LANDING STORAGE
2.2,418   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2345 S GREEN RD

          State the term remaining         34 month(s)

          List the contract number of                                                         LAKE CITY, MI 49651
          any government contract


          State what the contract or       Purchase Order
                                                                                              RAZOR USA INC
2.2,419   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 677000

          State the term remaining

          List the contract number of                                                         DALLAS, TX 75267
          any government contract


          State what the contract or       Purchase Order
                                                                                              RAZOR USA LLC
2.2,420   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 677000

          State the term remaining

          List the contract number of                                                         DALLAS, TX 75267
          any government contract


          State what the contract or       Lease
                                                                                              RB RIVER IV LLC & RB RIVER VI LLC LLC
2.2,421   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              109 NORTHPARK BLVD

          State the term remaining         58 month(s)                                        SUITE 300

          List the contract number of                                                         COVINGTON, LA 70433
          any government contract


          State what the contract or       Service Agreement
                                                                                              RCS
2.2,422   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              224 BROWN INDUSTRIAL PARKWAY

          State the term remaining         9 month(s)                                         SUITE 105

          List the contract number of                                                         CANTON, GA 30114
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 404 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1276 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              RDK SMALL ENGINE REPAIRS
2.2,423   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11409 KYLE DR

          State the term remaining         42 month(s)

          List the contract number of                                                         CUMBERLAND, MD 21502
          any government contract


          State what the contract or       Services Agreement
                                                                                              RED DESERT SALES INC
2.2,424   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              62 W MESQUITE BLVD

          State the term remaining         35 month(s)

          List the contract number of                                                         MESQUITE, NV 89097
          any government contract


          State what the contract or       Lease-1310
                                                                                              RED LOBSTER HOSPITALITY LLC
2.2,425   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              PO BOX 6508

          State the term remaining         106 month(s)

          List the contract number of                                                         ORLANDO, FL 32802
          any government contract


          State what the contract or       Services Agreement
                                                                                              RED RIDERS LLC
2.2,426   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              465 SPRING ST

          State the term remaining         33 month(s)                                        STE B

          List the contract number of                                                         WINDSOR LOCKS, CT 06096
          any government contract


          State what the contract or       Services Agreement
                                                                                              REDING REPAIR LLC
2.2,427   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2000 OLD COUNTY RD 34 PL

          State the term remaining         19 month(s)

          List the contract number of                                                         BURNSVILLE, MO 55337
          any government contract


          State what the contract or       Services Agreement
                                                                                              REDNECK OUTDOORS LLC
2.2,428   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2125 NEW NATCHITOCHES ROAD

          State the term remaining         28 month(s)

          List the contract number of                                                         WEST MONROE, LA 71292
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 405 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1277 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          REDSTONE CONSTRUCTION GROUP INC
2.2,429   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              505 W DIXON RD
                                           Buyer

          State the term remaining         2 month(s)

          List the contract number of                                                         LITTLE ROCK, AR 72206
          any government contract


          State what the contract or       Purchase Order
                                                                                              REEBOK INTERNATIONAL LTD
2.2,430   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 405156

          State the term remaining

          List the contract number of                                                         ATLANTA,
          any government contract


          State what the contract or       Purchase Order
                                                                                              REED AND PICK
2.2,431   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Service Agreement
                                                                                              REFRIGERATION SERVICES INC
2.2,432   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              POBOX 2533

          State the term remaining         15 month(s)

          List the contract number of                                                         GREER, SC 29652
          any government contract


          State what the contract or       Purchase Order
                                                                                              REGAL SHOES MFG CO LTD
2.2,433   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              REGATTA GREAT OUTDOORS LLC
2.2,434   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              55 MAIN STREET SUITE 219

          State the term remaining

          List the contract number of                                                         NEWMARKET, NH 03857
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 406 of 554
           18-23537-rdd                 Doc 20         Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                   Pg 1278 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              REGENCY CENTERS
2.2,435   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ONE INDEPENDENT DRIVE

          State the term remaining         47 month(s)                                        SUITE 114

          List the contract number of                                                         JACKSONVILLE, FL 32202
          any government contract


          State what the contract or       Purchase Order
                                                                                              REGENCY INTL MARKETING CORP
2.2,436   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Lease
                                                                                              REGENT O'HARE LLC
2.2,437   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              200 W MADISON SUITE 3200

          State the term remaining         31 month(s)

          List the contract number of                                                         CHICAGO, IL 60606
          any government contract


          State what the contract or       Lease
                                                                                              REGENT O'HARE, LLC
2.2,438   lease is for and the nature
          of the debtor's interest         Guarantor
                                                                                              CO NAI HIFFMAN ASSET MANAGEMENT LLC

          State the term remaining         51 month(s)                                        921 BUSSE ROAD

          List the contract number of                                                         ELK GROVE, IL 60007
          any government contract


          State what the contract or       Contract Agreement
                                                                                              REGIS CONSTRUCTION INC
2.2,439   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              15957 N 81ST STREET

          State the term remaining                                                            SUITE 101

          List the contract number of                                                         SCOTTSDALE, AZ 85280
          any government contract


          State what the contract or       Purchase Order
                                                                                              REGIS CONTRACTORS LP
2.2,440   lease is for and the nature
          of the debtor's interest         seller
                                                                                              18825 BARDEEN AVE

          State the term remaining

          List the contract number of                                                         IRVINE, CA 92612
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 407 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1279 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              RELIABLE APPLIANCE REPAIR INC
2.2,441   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              220 BADEN STRASSE

          State the term remaining         30 month(s)

          List the contract number of                                                         JASPER, IN 47546
          any government contract


          State what the contract or       Supply Agreement
                                                                                              RELIABLE PARTS, INC.
2.2,442   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1051 ANDOVER PARK WEST

          State the term remaining

          List the contract number of                                                         TUKWILA, WA 48188
          any government contract


          State what the contract or       Services Agreement
                                                                                              RELIABLE SMALL ENGINE REPAIR
2.2,443   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2434 JUNCTION HWY

          State the term remaining         28 month(s)                                        UNIT B

          List the contract number of                                                         KERRVILLE, TX 78028
          any government contract


          State what the contract or       Services Agreement
                                                                                              RELIABLE SMALL ENGINE REPAIR
2.2,444   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2434 JUNCTION HYW UNIT B

          State the term remaining         28 month(s)

          List the contract number of                                                         KERRVILLE, TX 78028
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   REMCO INC
2.2,445   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7264 PENN DR

          State the term remaining         3 month(s)

          List the contract number of                                                         ALLENTOWN, PA 18106
          any government contract


          State what the contract or       Services Agreement
                                                                                              RE-NEW OF ARIZONA
2.2,446   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              34532 SHELBY ST

          State the term remaining         7 month(s)

          List the contract number of                                                         MURRIET, CA 92563
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 408 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1280 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              RE-NEW OF ARIZONA
2.2,447   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              34532 SHELBY ST

          State the term remaining         7 month(s)

          List the contract number of                                                         MURRIET, CA 92563
          any government contract


          State what the contract or       Services Agreement
                                                                                              RE-NEW SEALERS OF ARIZONA
2.2,448   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              34532 SHELBY ST

          State the term remaining         7 month(s)

          List the contract number of                                                         MUERRIET, CA 92563
          any government contract


          State what the contract or       Purchase Order
                                                                                              RENFRO CORPORATION (JIT)
2.2,449   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              661 LINVILLE ROAD

          State the term remaining

          List the contract number of                                                         MOUNT AIRY , NC 27030
          any government contract


          State what the contract or       Purchase Order
                                                                                              RENFRO HOSIERY MILS
2.2,450   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 932492

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 31193-2492
          any government contract


          State what the contract or       Purchase Order
                                                                                              RENFRO INDIA PVT LTD
2.2,451   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              RENO'S RENTALS,INC
2.2,452   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              974 N MAIN ST

          State the term remaining         42 month(s)

          List the contract number of                                                         UVALDE, TX 78801
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 409 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1281 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       License Agreement
                                                                                              REPAIR PALACE
2.2,453   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              1323 BROADWAY

          State the term remaining         6 month(s)

          List the contract number of                                                         SAUGUS, MA 01906
          any government contract


          State what the contract or       Service Agreement
                                                                                              REPUBLIC SERVICE GROUP
2.2,454   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3525 DEL MAR HEIGHTS SUITE 390

          State the term remaining         26 month(s)

          List the contract number of                                                         SAN DIEGO, CA 92130
          any government contract


          State what the contract or       Service Agreement (Includes Affiliates)
                                                                                              RESCUE WOODWORKS
2.2,455   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              8263 SPRING BRANCH COURT

          State the term remaining         6 month(s)

          List the contract number of                                                         LAUREL, MD 20723
          any government contract


          State what the contract or       Services Agreement
                                                                                              RETAIL CONTRACTORS OF PUERTO RICO
2.2,456   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1064 AVE PONCE DE LEON

          State the term remaining         3 month(s)                                         SUITE 600

          List the contract number of                                                         SAN JUAN, PR 00908
          any government contract


          State what the contract or       License Agreement
                                                                                              RETAIL MANAGEMENT PARTNERS, INC
2.2,457   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              4550 POST OAK PLACE SUITE 210

          State the term remaining         8 month(s)

          List the contract number of                                                         HOUSTON, TX 77027
          any government contract


          State what the contract or       License Agreement
                                                                                              RETAIL MANAGEMENT PARTNERS, INC
2.2,458   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              4550 POST OAK PLACE SUITE 210

          State the term remaining         8 month(s)

          List the contract number of                                                         HOUSTON, TX 77027
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 410 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1282 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              RETAIL SERVICES INC
2.2,459   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 596

          State the term remaining         6 month(s)

          List the contract number of                                                         JEFFERSON, GA 30549
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          RETROFIT TECHNOLOGY INC
2.2,460   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              3351 S RIVERSIDE
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         BLOOMINGTON, CA 92316
          any government contract


          State what the contract or       Supply Agreement
                                                                                              REXON INDUSTRIAL CORPORATION
2.2,461   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              REYNOLDS LAWN & LEISURE INC
2.2,462   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              12902 SHWANEE MISSION PARKWAY

          State the term remaining         34 month(s)

          List the contract number of                                                         SHAWNEE, KS 66216
          any government contract


          State what the contract or       Purchase Order
                                                                                              REZA FASHIONS LIMITED
2.2,463   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              RF FISHER
2.2,464   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 3110

          State the term remaining         9 month(s)

          List the contract number of                                                         KANSAS, KS 66103
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 411 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1283 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              RG POWER EQUIPMENT INC
2.2,465   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              13237 NE 20TH ST

          State the term remaining         19 month(s)

          List the contract number of                                                         BELLEVUE, WA 98005
          any government contract


          State what the contract or       Purchase Order
                                                                                              RICARDO CRUZ DISTRIBUTORS INC
2.2,466   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 2757

          State the term remaining

          List the contract number of                                                         BAYAMON, PR 00960
          any government contract


          State what the contract or       Purchase Order
                                                                                              RICHARD JONES CONSTRUCTION
2.2,467   lease is for and the nature
          of the debtor's interest         seller
                                                                                              190 CONGRESS PARK CIRCLE DRIVE

          State the term remaining                                                            SUITE 180

          List the contract number of                                                         DELRAY BEACH, FL 33445
          any government contract


          State what the contract or       Lease
                                                                                              RICHARDS CANAL STREET PROPERTY LLC
2.2,468   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              4436 VETERANS MEMORIAL BLVD

          State the term remaining         57 month(s)                                        SUITE 1000

          List the contract number of                                                         METAIRIE, LA 70006
          any government contract


          State what the contract or       Quote Agreement
                                                                                              RICHLAND CREEK HOLDINGS, LLC
2.2,469   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              5400 BURGESS AVE

          State the term remaining

          List the contract number of                                                         NASHVILLE, TN 37209
          any government contract


          State what the contract or       Lease
                                                                                              RICHLAND STATE PROFESSIONAL BUILDING LLC
2.2,470   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              8201 164TH AVE NE

          State the term remaining         36 month(s)                                        SUITE 110

          List the contract number of                                                         REDMOND, WA 98052
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 412 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1284 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              RICHLINE GROUP INC
2.2,471   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6701 NOB HILL ROAD

          State the term remaining

          List the contract number of                                                         TAMARAC, FL 33321
          any government contract


          State what the contract or       Purchase Order
                                                                                              RICHLINE GROUP INC SBT
2.2,472   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 406902

          State the term remaining

          List the contract number of                                                         ATLANTA , GA 30384-6202
          any government contract


          State what the contract or       Lease-1072
                                                                                              RICHMAN GORDMAN STORES INC
2.2,473   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              12100 WEST CENTER ROAD

          State the term remaining         3 month(s)

          List the contract number of                                                         OMAHA, NE 68144
          any government contract


          State what the contract or       Purchase Order
                                                                                              RICOH PRODUCTION PRINT SOLUTIONS-494138
2.2,474   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 644225

          State the term remaining

          List the contract number of                                                         PITTSBURGH, PA 15264
          any government contract


          State what the contract or       Purchase Order
                                                                                              RIKON POWER TOOLS INC
2.2,475   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              16 PROGRESS ROAD

          State the term remaining

          List the contract number of                                                         BILLERICA, MA 01821
          any government contract


          State what the contract or       Supply Agreement
                                                                                              RIKON POWER TOOLS, INC.
2.2,476   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              16 PROGRESS ROAD

          State the term remaining

          List the contract number of                                                         BILLERICA, MA 01821
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 413 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1285 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              RIMINI STREET, INC.
2.2,477   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3993 HOWARD HUGHES PKWY

          State the term remaining         11 month(s)                                        STE 500

          List the contract number of                                                         LAS VEGAS, NV 89169
          any government contract


          State what the contract or       Services Agreement
                                                                                              RIMINI STREET, INC.
2.2,478   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3993 HOWARD HUGHES PKWY

          State the term remaining         23 month(s)                                        STE 500

          List the contract number of                                                         LAS VEGAS, NV 89169
          any government contract


          State what the contract or       Services Agreement
                                                                                              RIMINI STREET, INC.
2.2,479   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3993 HOWARD HUGHES PKWY

          State the term remaining         23 month(s)                                        STE 500

          List the contract number of                                                         LAS VEGAS, NV 89169
          any government contract


          State what the contract or       Services Agreement
                                                                                              RINGGOLD POWER SPORTS
2.2,480   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              831 LAFAYETTE STREET

          State the term remaining         31 month(s)

          List the contract number of                                                         RINGGOLD, GA 30736
          any government contract


          State what the contract or       Services Agreement
                                                                                              RINNELS RECREATIONAL REPAIR
2.2,481   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7897 180TH AVE SE

          State the term remaining         39 month(s)

          List the contract number of                                                         WAHPETON, ND 58075
          any government contract


          State what the contract or       Purchase Order
                                                                                              RIO SUL S A DE C V
2.2,482   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              ANTIGUO CAMINO A LA RESURRECCIÓN 10610-A

          State the term remaining

          List the contract number of                                                         SANTA ROSA, PUEBLA PUE 72228
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 414 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1286 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              RIOTECH INTERNATIONAL LTD-616925
2.2,483   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 23128

          State the term remaining         32 month(s)

          List the contract number of                                                         CINCINNATI, OH 45223
          any government contract


          State what the contract or       Services Agreement
                                                                                              RIPLEY MARINE & SMALL ENGINE REPAIR
2.2,484   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              503 N SWIFT AVE

          State the term remaining         22 month(s)

          List the contract number of                                                         GLENFIELD, MN 55355
          any government contract


          State what the contract or       Services Agreement
                                                                                              RITEMADE
2.2,485   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2600 BI STATE DRIVE

          State the term remaining         9 month(s)

          List the contract number of                                                         KANSAS CITY, KS 66103
          any government contract


          State what the contract or       Purchase Order
                                                                                              RIVAL MANUFACTURING CO
2.2,486   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5544 PAYSPHERE CIRCLE

          State the term remaining

          List the contract number of                                                         CHICAGO,
          any government contract


          State what the contract or       Lease
                                                                                              RIVERBEND DEVELOPMENT
2.2,487   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              455 SECOND STREET SE

          State the term remaining         32 month(s)                                        SUITE 400

          List the contract number of                                                         CHARLOTTESVILLE, VA 22902
          any government contract


          State what the contract or       Services Agreement
                                                                                              RJ'S OUTDOOR POWER INC
2.2,488   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6 W STATE STREET

          State the term remaining         31 month(s)

          List the contract number of                                                         GRANBY, MA 01033
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 415 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1287 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              RMR JOINT VENTURE
2.2,489   lease is for and the nature
          of the debtor's interest         seller
                                                                                              PO BOX 1965

          State the term remaining

          List the contract number of                                                         MINOT, ND 58702-1965
          any government contract


          State what the contract or       Purchase Order
                                                                                              RMR JOINT VENTURE
2.2,490   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              PO BOX 1965

          State the term remaining

          List the contract number of                                                         MINOT, ND 58702-1965
          any government contract


          State what the contract or       Purchase Order
                                                                                              ROBERT BOSCH TOOL CORP
2.2,491   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              33243 TREASURY CENTER

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60694
          any government contract


          State what the contract or       Service Agreement
                                                                                              ROBERT GIBB & SONS INC
2.2,492   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2011 GREAT NORTHERN DRIVE

          State the term remaining         9 month(s)

          List the contract number of                                                         FARGO, ND 58102
          any government contract


          State what the contract or       Purchase Order
                                                                                              ROBERT J CLANCEY LTD
2.2,493   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              99 1275 WAIUA PLACE

          State the term remaining

          List the contract number of                                                         AIEA, HI 96701
          any government contract


          State what the contract or       Services Agreement
                                                                                              ROBINSONS HARDWARE
2.2,494   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1 NICHOLAS RD

          State the term remaining         32 month(s)

          List the contract number of                                                         FRAMINGHAM, MA 01701
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 416 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1288 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              ROBINSONS HARDWARE
2.2,495   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1 NICHOLAS RD

          State the term remaining         32 month(s)

          List the contract number of                                                         FRAMINGHAM, MA 01701
          any government contract


          State what the contract or       Services Agreement
                                                                                              ROBINSONS HARDWARE
2.2,496   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              31 WASHINGTON ST

          State the term remaining         32 month(s)

          List the contract number of                                                         HUDSON, MA 01749
          any government contract


          State what the contract or       Services Agreement
                                                                                              ROBINSONS HARDWARE
2.2,497   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1 NICHOLAS ROAD

          State the term remaining         32 month(s)

          List the contract number of                                                         FRAMINGHAM, MA 01701
          any government contract


          State what the contract or       Services Agreement
                                                                                              ROCHESTER ARMORED CAR
2.2,498   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3937 LEAVENWORTH ST

          State the term remaining         6 month(s)

          List the contract number of                                                         OMAHA, NE 68105
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   ROCKFORD DOOR CO
2.2,499   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1016 23RD ST

          State the term remaining         5 month(s)

          List the contract number of                                                         ROCKFORD, IL 61108
          any government contract


          State what the contract or       Purchase Order
                                                                                              ROCKFORT CONSTRUCTION, INC.
2.2,500   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              999 POLARIS PARKWAY

          State the term remaining

          List the contract number of                                                         COLUMBUS, OH 43240
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 417 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1289 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              ROCKINGHAM MEMORIAL HOSPITAL
2.2,501   lease is for and the nature
          of the debtor's interest         seller
                                                                                              235 CANTRELL AVE

          State the term remaining

          List the contract number of                                                         HARRISBURG, PA 22801
          any government contract


          State what the contract or       Lease
                                                                                              ROCKSTEP CAPITAL
2.2,502   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              1445 NORTH LOOP WEST SUITE 625

          State the term remaining         48 month(s)

          List the contract number of                                                         HOUSTON, TX 77008
          any government contract


          State what the contract or       Lease
                                                                                              ROCKSTEP CAPITAL
2.2,503   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              1445 NORTH LOOP WEST SUITE 625

          State the term remaining         41 month(s)

          List the contract number of                                                         HOUSTON, TX 77008
          any government contract


          State what the contract or       CUSTOMER PO
                                                                                              RODDA CONSTRUCTION INC
2.2,504   lease is for and the nature
          of the debtor's interest         seller
                                                                                              250 E HIGHLAND DR

          State the term remaining

          List the contract number of                                                         LAKELAND, FL 33813
          any government contract


          State what the contract or       Purchase Order
                                                                                              ROGER B. KENNEDY CONSTRUCTION
2.2,505   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1105 KENSINGTON PARK DRIVE

          State the term remaining

          List the contract number of                                                         ALTAMONTE SPRINGS, FL 32714
          any government contract


          State what the contract or       Purchase Order
                                                                                              ROGER B. KENNEDY CONSTRUCTION
2.2,506   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1105 KENSINGTON PARK DRIVE

          State the term remaining

          List the contract number of                                                         ALTAMONTE SPRINGS, FL 32714
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 418 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1290 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              ROGER B. KENNEDY CONSTRUCTION
2.2,507   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1105 KENSINGTON PARK DRIVE

          State the term remaining         5 month(s)

          List the contract number of                                                         ALTAMONTE SPRINGS, FL 32714
          any government contract


          State what the contract or       Contract Agreement
                                                                                              ROHDE CONSTRUCTON, INC.
2.2,508   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              4087 BROCKTON

          State the term remaining

          List the contract number of                                                         KENTWOOD, MI 49006
          any government contract


          State what the contract or       Purchase Order
                                                                                              ROLLER DERBY SKATE CORP EMP
2.2,509   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 2999

          State the term remaining

          List the contract number of                                                         PHOENIX, AZ 85062-2999
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          ROLLING AND SLIDING DOORS OF DAYTON, LTD
2.2,510   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              8755 S STATE RTE 201
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         TIPP CITY, OH 45371-9304
          any government contract


          State what the contract or       Services Agreement
                                                                                              RONAN TOOLS CORPORATION
2.2,511   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1290 S SANTA FE AVE

          State the term remaining         39 month(s)

          List the contract number of                                                         SAN JACINTO, CA 92583
          any government contract


          State what the contract or       Purchase Order
                                                                                              RONAN TOOLS INC
2.2,512   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1290 SOUTH SANTA FE STREET

          State the term remaining

          List the contract number of                                                         SAN,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 419 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1291 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Supply Agreement
                                                                                              RONAN TOOLS INC.
2.2,513   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1290 S SANTA FE AVE

          State the term remaining

          List the contract number of                                                         SAN JACINTO, CA 92583
          any government contract


          State what the contract or       Services Agreement
                                                                                              RON'S SMALL ENGINE SHOP
2.2,514   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 4468

          State the term remaining         34 month(s)

          List the contract number of                                                         MIDLAND CITY, AL 36350
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   ROOFCONNECT LOGISTICS, INC.
2.2,515   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              44 GRANT 65

          State the term remaining         6 month(s)

          List the contract number of                                                         SHERIDAN, AR 72150
          any government contract


          State what the contract or       Retail Tenant Representation
                                           Agreement                                          ROSS REAL ESTATE LTD.
2.2,516   lease is for and the nature
          of the debtor's interest
                                                                                              1800 LARIMER ST 1700
                                           Principal

          State the term remaining         3 month(s)

          List the contract number of                                                         DENVER, CO 80202
          any government contract


          State what the contract or       Purchase Order
                                                                                              ROSY BLUE INC RSOS EMP DOS
2.2,517   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              529 5TH AVENUE 12TH FL

          State the term remaining

          List the contract number of                                                         NEW YORK, NY 10017
          any government contract


          State what the contract or       Purchase Order
                                                                                              ROSY BLUE INC SBT
2.2,518   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              529 5TH AVENUE 12TH FL

          State the term remaining

          List the contract number of                                                         NEW YORK, NY 10017
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 420 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1292 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              ROTARY CORPORATION (EMP)
2.2,519   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2737 E CHAMBERS ST

          State the term remaining

          List the contract number of                                                         PHOENIX, AZ 85040
          any government contract


          State what the contract or       Services Agreement
                                                                                              ROUND FARM LLC
2.2,520   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1602 S HWY 77

          State the term remaining         29 month(s)                                        STE E

          List the contract number of                                                         KINGSVILLE, TX 78363
          any government contract


          State what the contract or       Services Agreement
                                                                                              ROUND FARM LLC
2.2,521   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1601 S HWY 77 STE E

          State the term remaining         29 month(s)

          List the contract number of                                                         KINGSVILLE, TX 78363
          any government contract


          State what the contract or       Purchase Order
                                                                                              ROUNDTRIPPING LTD
2.2,522   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Lease
                                                                                              ROUSE PROPERTIES
2.2,523   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         119 month(s)                                       200 VESEY STREET 25TH FLOOR

          List the contract number of                                                         NEW YORK, NY 10281
          any government contract


          State what the contract or       Lease
                                                                                              ROUSE PROPERTIES
2.2,524   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         119 month(s)                                       200 VESEY STREET 25TH FLOOR

          List the contract number of                                                         NEW YORK, NY 10281
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 421 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1293 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              ROUSE PROPERTIES
2.2,525   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         119 month(s)                                       200 VESEY STREET 25TH FLOOR

          List the contract number of                                                         NEW YORK, NY 10281
          any government contract


          State what the contract or       Lease
                                                                                              ROUSE PROPERTIES
2.2,526   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         330 month(s)                                       200 VESEY STREET 25TH FLOOR

          List the contract number of                                                         NEW YORK, NY 10281
          any government contract


          State what the contract or       Lease
                                                                                              ROUSE PROPERTIES
2.2,527   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         330 month(s)                                       200 VESEY STREET 25TH FLOOR

          List the contract number of                                                         NEW YORK, NY 10281
          any government contract


          State what the contract or       Lease
                                                                                              ROUSE PROPERTIES
2.2,528   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              CO BROOKFIELD PROPERTIES R LLC

          State the term remaining         119 month(s)                                       200 VESSEY STREET 25TH FLOOR

          List the contract number of                                                         NEW YORK, NY 10281
          any government contract


          State what the contract or       Lease
                                                                                              ROUSE PROPERTIES
2.2,529   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         119 month(s)                                       200 VESEY STREET 25TH FLOOR

          List the contract number of                                                         NEW YORK, NY 10281
          any government contract


          State what the contract or       Lease
                                                                                              ROUSE PROPERTIES 51% / DAVID HOCKER & ASSOC. 49%
2.2,530   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         17 month(s)                                        200 VESEY STREET 25TH FLOOR

          List the contract number of                                                         NEW YORK, NY 10281
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 422 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1294 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              ROUTE 22 SMALL ENGINE INC
2.2,531   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3391 VENARD ROAD

          State the term remaining         39 month(s)

          List the contract number of                                                         DOWNERS GROVE, IL 60515
          any government contract


          State what the contract or       Services Agreement
                                                                                              RPH ENTERPRISES LLC
2.2,532   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6100 ST LAWRENCE CENTER

          State the term remaining         33 month(s)                                        SR 37

          List the contract number of                                                         MASSENA, NY 13662
          any government contract


          State what the contract or       Services Agreement
                                                                                              RPH ENTERPRISES LLC
2.2,533   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6100 ST LAWRENCE CENTER

          State the term remaining         33 month(s)                                        SR 37

          List the contract number of                                                         MASSENA, NY 13662
          any government contract


          State what the contract or       Services Agreement
                                                                                              RSD MOTORSPORTS LLC
2.2,534   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7918 NY-12 1

          State the term remaining         33 month(s)

          List the contract number of                                                         SHERBURNE, NY 13460
          any government contract


          State what the contract or       Purchase Order
                                                                                              RTC INDUSTRIES INC-5090741
2.2,535   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              135 SOUTH LASALLE DEPT 1045

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60674
          any government contract


          State what the contract or       Service Agreement
                                                                                              RTH MECHANICAL SERVICES INC
2.2,536   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              99 PINE ROAD

          State the term remaining         15 month(s)

          List the contract number of                                                         BRENTWOOD, NH 03833
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 423 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1295 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              RTL FORESTRY PRODUCTS, INC
2.2,537   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              102 BUCKWALTER RD

          State the term remaining         37 month(s)

          List the contract number of                                                         NEW WILMINGTON, PA 16142
          any government contract


          State what the contract or       Purchase Order
                                                                                              RUBBERMAID INC
2.2,538   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              75 REMITTANCE DRIVE STE 1167

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60675
          any government contract


          State what the contract or       Purchase Order
                                                                                              RUBBERMAID INCORPORATED (EMP)
2.2,539   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              75 REMITTANCE DRIVE STE 1167

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60675
          any government contract


          State what the contract or       Purchase Order
                                                                                              RUGG MANUFACTURING CORP
2.2,540   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              554 WILLARD STREET

          State the term remaining

          List the contract number of                                                         LEOMINSTER, MA 01453
          any government contract


          State what the contract or       Contract Agreement
                                                                                              RUNK & PRATT
2.2,541   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              PO BOX 15067

          State the term remaining

          List the contract number of                                                         LYNCHBURG, VA 24502
          any government contract


          State what the contract or       Purchase Order
                                                                                              RUST-OLEUM CORP
2.2,542   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 931946

          State the term remaining

          List the contract number of                                                         CLEVELAND, OH 44193
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 424 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1296 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              RUSTON PAVING COMPANY INC-704873
2.2,543   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6228 COLLETT ROAD

          State the term remaining         2 month(s)

          List the contract number of                                                         FARMINGTON, NY 14425
          any government contract


          State what the contract or       Services Agreement
                                                                                              RUSTY NUT ENTERPRISES LLC
2.2,544   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              300 JOHN STARK HWY

          State the term remaining         30 month(s)

          List the contract number of                                                         NEWPORT, NH 03773
          any government contract


          State what the contract or       Services Agreement
                                                                                              RYAD CONSULTING INC-423905
2.2,545   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4876 TOWNSHIP TRACE

          State the term remaining         5 month(s)

          List the contract number of                                                         MARIETTA, GA 30066-1759
          any government contract


          State what the contract or       Purchase Order
                                                                                              RYAN CO
2.2,546   lease is for and the nature
          of the debtor's interest         seller
                                                                                              50 SOUTH 10TH STREET

          State the term remaining

          List the contract number of                                                         MPLS, MN 55403
          any government contract


          State what the contract or       Services Agreement
                                                                                              S & K GLASS & METAL WORKS
2.2,547   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              211 CAROLINA LAUREL

          State the term remaining         6 month(s)

          List the contract number of                                                         HENDERSON, NV 89074
          any government contract


          State what the contract or       Service Agreement
                                                                                              S & K GLASS & METAL WORKS
2.2,548   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              211 CAROLINA LAUREL

          State the term remaining         7 month(s)

          List the contract number of                                                         HENDERSON, NV 89074
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 425 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1297 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              S & L DELIVERY
2.2,549   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2240 55TH ST

          State the term remaining         22 month(s)

          List the contract number of                                                         MISSOULA, MT 59803
          any government contract


          State what the contract or       Purchase Order
                                                                                              S LICHTENBERG & CO INC
2.2,550   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              295 FIFTH AVE STE 918

          State the term remaining

          List the contract number of                                                         NEW YORK, NY 10016
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   S&K GLASS & METAL WORKS
2.2,551   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              211 CAROLINA LAUREL

          State the term remaining         6 month(s)

          List the contract number of                                                         HENDERSON, NV 89074
          any government contract


          State what the contract or       Services Agreement
                                                                                              S&P CUSTOMS LLC
2.2,552   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              550 WHITE DRIVE

          State the term remaining         40 month(s)

          List the contract number of                                                         BATESVILLE, AR 72501
          any government contract


          State what the contract or       Services Agreement
                                                                                              SACRAMENTO MUNICIPAL UTILITY DISTRICT
2.2,553   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6301 S ST

          State the term remaining         2 month(s)

          List the contract number of                                                         SACRAMENTO, CA 95817
          any government contract


          State what the contract or       License Agreement
                                                                                              SAFELITE FULFILLMENT, INC. D/B/A SAFELITE AUTOGLASS
2.2,554   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              7400 SAFELITE WAY

          State the term remaining         8 month(s)

          List the contract number of                                                         COLUMBUS, OH 43235
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 426 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1298 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          SAIA PLUMBING AND HEATING, INC
2.2,555   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              16709 NORBROOK DR
                                           Buyer

          State the term remaining         2 month(s)

          List the contract number of                                                         OLNEY, MD 20832
          any government contract


          State what the contract or       Purchase Order
                                                                                              SAINT ANNE CONSTUCTION LLC
2.2,556   lease is for and the nature
          of the debtor's interest         seller
                                                                                              535 GRISWOLD ST

          State the term remaining

          List the contract number of                                                         DETROIT, MI 48226
          any government contract


          State what the contract or       Purchase Order
                                                                                              SAINT CLARE COMMONS
2.2,557   lease is for and the nature
          of the debtor's interest         seller
                                                                                              12469 FIVE PT DRIVE

          State the term remaining

          List the contract number of                                                         PERRYSBURG, OH 43551
          any government contract


          State what the contract or       Purchase Order
                                                                                              SAINT-GOBAIN ABRASIVES
2.2,558   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 911662

          State the term remaining

          List the contract number of                                                         DALLAS, TX 75391
          any government contract


          State what the contract or       Purchase Order
                                                                                              SAKAR INTERNATIONAL INC
2.2,559   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              195 CARTER DRIVE

          State the term remaining

          List the contract number of                                                         EDISON, NJ 08817
          any government contract


          State what the contract or       Purchase Order
                                                                                              SAKAR INTERNATIONAL INC SBT EMP/DO
2.2,560   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              195 CARTER DRIVE

          State the term remaining

          List the contract number of                                                         EDISON, NJ 08817
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 427 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1299 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              SALEONE LLC EMP
2.2,561   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              SAM DURBIN REPAIR
2.2,562   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2077 PENNINGTON ROAD

          State the term remaining         40 month(s)

          List the contract number of                                                         WARRIOR, PA 16877
          any government contract


          State what the contract or       Services Agreement
                                                                                              SAM PIEVAC COMPANY.
2.2,563   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              14044 FREEWAY DRIVE

          State the term remaining         32 month(s)

          List the contract number of                                                         SANTA FE SPRINGS, CA 90670
          any government contract


          State what the contract or       Services Agreement
                                                                                              SAMSUNG ELECTRONICS AMERICA
2.2,564   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              85 CHALLENGER ROAD

          State the term remaining         25 month(s)

          List the contract number of                                                         RIDGEFIELD PARK, NJ 07660
          any government contract


          State what the contract or       Purchase Order
                                                                                              SAMSUNG ELECTRONICS AMERICA (EZ OR
2.2,565   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              13034 COLLECTIONS CENTER DRIVE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract


          State what the contract or       Purchase Order
                                                                                              SAMSUNG ELECTRONICS AMERICA INC
2.2,566   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              13034 COLLECTIONS CENTER DRIVE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 428 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1300 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              SAN JACINTO RETAIL ASSOCIATES LLC
2.2,567   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              4500 BISSONNET STREET

          State the term remaining         3 month(s)                                         SUITE 300

          List the contract number of                                                         BELLAIRE, TX 77401
          any government contract


          State what the contract or       License Agreement
                                                                                              SANDRA GOFF BURGER
2.2,568   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              10124 BLACK OAK

          State the term remaining         8 month(s)

          List the contract number of                                                         BATON ROUGE, LA 70815
          any government contract


          State what the contract or       Services Agreement
                                                                                              SANDY INC.
2.2,569   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1130 SALINE

          State the term remaining         32 month(s)

          List the contract number of                                                         NORTH KANSAS CITY, MO 64116
          any government contract


          State what the contract or       Purchase Order
                                                                                              SAP INDUSTRIES INC-41000973
2.2,570   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 822986

          State the term remaining

          List the contract number of                                                         PHILADELPHIA, PA 19182
          any government contract


          State what the contract or       Services Agreement
                                                                                              SARTIN'S POWERHOUSE
2.2,571   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4883 I-30 E

          State the term remaining         42 month(s)

          List the contract number of                                                         CAMPBELL, TX 75422
          any government contract


          State what the contract or       Purchase Order
                                                                                              SASSY14 LLC
2.2,572   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 28733

          State the term remaining

          List the contract number of                                                         NEW YORK, NY 10087
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 429 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1301 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              SAUL LIMITED PARTNERSHIP
2.2,573   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: CHARLES SHEREN

          State the term remaining         119 month(s)                                       7501 WISCONSIN AVENUE SUITE 1500E

          List the contract number of                                                         BETHESDA, MD 20814
          any government contract


          State what the contract or       Services Agreement
                                                                                              SAVE-ON TOOLS
2.2,574   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1410 LOVEJOY ST

          State the term remaining         33 month(s)                                        3

          List the contract number of                                                         SLOAN, NY 14212
          any government contract


          State what the contract or       Lease-26731
                                                                                              SAWYER BUSINESS GROUP INC.
2.2,575   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              910 MERCHANT LEE PLACE

          State the term remaining         114 month(s)

          List the contract number of                                                         MANAKIN SABOT, VA 23103
          any government contract


          State what the contract or       Services Agreement
                                                                                              SAXTONS POWER EQUIPMENT SALES & SERVICE INC.
2.2,576   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              37980 ANN ARBOR RD

          State the term remaining         44 month(s)

          List the contract number of                                                         LIVONIA, MI 48150
          any government contract


          State what the contract or       Services Agreement
                                                                                              SAY'S AUTO AND LAWN CARE CENTER INC
2.2,577   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              755 N LIBERTY ROAD

          State the term remaining         40 month(s)

          List the contract number of                                                         GROVE CITY, PA 16127
          any government contract


          State what the contract or       Purchase Order
                                                                                              SBI BUILDERS
2.2,578   lease is for and the nature
          of the debtor's interest         seller
                                                                                              1570 THE ALEMEDA

          State the term remaining                                                            SUITE 200

          List the contract number of                                                         SAN JOSE, CA 95126
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 430 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1302 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       subcontractor
                                           SALES AGREMEENT                                    SBI BUILDERS, INC
2.2,579   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              6140 HELLYER AVE

          State the term remaining

          List the contract number of                                                         SAN JOSE, CA 95138
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHAA'S LAWN MOWER SALES & SERVICE
2.2,580   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              41144 ROBERTS AVE

          State the term remaining         18 month(s)

          List the contract number of                                                         FREMONT, CA 94538
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHAPER COMPANY
2.2,581   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1177 N 15TH ST

          State the term remaining         14 month(s)

          List the contract number of                                                         SAN JOSE, CA 95112
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,582   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              20 WHIPPANY ROAD

          State the term remaining         43 month(s)

          List the contract number of                                                         MORRISTOWN, NJ 07960
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,583   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         3 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,584   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         3 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 431 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1303 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,585   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         3 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,586   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         3 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,587   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         3 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,588   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         3 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,589   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         1 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,590   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         3 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 432 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1304 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,591   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         3 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,592   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         3 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,593   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         3 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,594   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         3 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,595   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         3 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,596   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         3 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 433 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1305 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,597   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         2 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,598   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         5 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHINDLER ELEVATOR CORPORATION-904524
2.2,599   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLEY ROAD

          State the term remaining         14 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Services Agreement
                                           INDIVIDUAL STORE SERVICES                          SCHLAAK ENT
2.2,600   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7510 PORTER RD

          State the term remaining         6 month(s)                                         STE 14

          List the contract number of                                                         NIAGARA FALLS, NY 14304
          any government contract


          State what the contract or       Service Agreement (Includes Affiliates)
                                                                                              SCHLAAK ENTERPRISES
2.2,601   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7510 PORTER RD

          State the term remaining         6 month(s)                                         STE 14

          List the contract number of                                                         NIAGRA FALLS, NY 14304
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCHMIDT INC
2.2,602   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 78

          State the term remaining         37 month(s)

          List the contract number of                                                         TROY GROVE, IL 61372
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 434 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1306 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              SCHUMACHER ELECTRIC CORP
2.2,603   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 88471

          State the term remaining

          List the contract number of                                                         CHICAGO,
          any government contract


          State what the contract or       Purchase Order
                                                                                              SCHWARZ PAPER CO-1000628321
2.2,604   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              32062 COLLECTION CENTER DRIVE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract


          State what the contract or       Purchase Order
                                                                                              SCM GARMENTS PVT LIMITED
2.2,605   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              57 VOC NAGAR SOUTH VALAYANKADU

          State the term remaining

          List the contract number of                                                         TIRUPUR, TAMIL NADU 641603
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCOBELL COMPANY
2.2,606   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1356 EAST 12TH ST

          State the term remaining         9 month(s)

          List the contract number of                                                         ERIE, PA 16503
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCOOTER BROTHERS
2.2,607   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              219 RACETRACK RD NW

          State the term remaining         38 month(s)

          List the contract number of                                                         FORT WALTON BEACH, FL 32547
          any government contract


          State what the contract or       Services Agreement
                                                                                              SCOTT ENTERPRISE
2.2,608   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              301 N PICKETT ST

          State the term remaining         36 month(s)

          List the contract number of                                                         AUTAGAVILLE, AL 36003
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 435 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1307 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              SCOTT EQUIPMENT COMPANY, LLC
2.2,609   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              RR1 BOX 81

          State the term remaining         20 month(s)

          List the contract number of                                                         BIGGSVILLE, IL 61418
          any government contract


          State what the contract or       Purchase Order
                                                                                              SCOTT SHOE CO LTD
2.2,610   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1212 KONA STREET

          State the term remaining

          List the contract number of                                                         HONOLULU, HI 96814
          any government contract


          State what the contract or       Services Agreement
                                                                                              SD ENTERPRISES LLC
2.2,611   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              505 N POPLAR ST

          State the term remaining         29 month(s)

          List the contract number of                                                         NEWTON, KS 67114
          any government contract


          State what the contract or       Services Agreement
                                                                                              SD ENTERPRISES LLC
2.2,612   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              505 N POPLAR ST

          State the term remaining         29 month(s)

          List the contract number of                                                         NEWTOWN, KS 67114
          any government contract


          State what the contract or       Purchase Order
                                                                                              SDC DESIGNS LLC EMP
2.2,613   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              30-30 47TH AVE SUITE 520

          State the term remaining

          List the contract number of                                                         LONG ISLAND CITY, NY 11101
          any government contract


          State what the contract or       Service Agreement
                                                                                              SE KURE CONTROLS INC-54325741
2.2,614   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3714 RUNGE ST

          State the term remaining         24 month(s)

          List the contract number of                                                         FRANKLIN PARK, IL 60131
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 436 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1308 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       PAYMENT INFORMATION
                                                                                              SE MAINTENANCE BURTON PL RETURN2
2.2,615   lease is for and the nature
          of the debtor's interest
                                                                                              PO BOX 1437

          State the term remaining         1 month(s)

          List the contract number of                                                         AUBURN, AL 36831
          any government contract


          State what the contract or       Services Agreement
                                                                                              SEALED UNIT PARTS CO., INC.
2.2,616   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2230 LANDMARK PLACE

          State the term remaining         27 month(s)

          List the contract number of                                                         ALLENWOOD, NJ 08720
          any government contract


          State what the contract or       Purchase Order
                                                                                              SEALY MATTRESS COMPANY
2.2,617   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1 OFFICE PARKWAY

          State the term remaining

          List the contract number of                                                         TRINITY,
          any government contract


          State what the contract or       Purchase Order
                                                                                              SEARS - POTTSVILLE LSC 8873
2.2,618   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Cash Contribution and Payment
                                           Agreement                                          SEARS AUTHORIZED HOMETOWN STORES, LLC.
2.2,619   lease is for and the nature
          of the debtor's interest
                                                                                              3333 BEVERLY RD
                                           Lender

          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Store License Agreement - SAHS
                                                                                              SEARS AUTHORIZED HOMETOWN STORES, LLC.
2.2,620   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         130 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 437 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1309 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Merchandising Agreement
                                                                                              SEARS AUTHORIZED HOMETOWN STORES, LLC.
2.2,621   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         16 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Amendment to the Store Licensing
                                           Agreement                                          SEARS AUTHORIZED HOMETOWN STORES, LLC.
2.2,622   lease is for and the nature
          of the debtor's interest
                                                                                              3333 BEVERLY RD
                                           Buyer

          State the term remaining         130 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Sublicense Agreement
                                                                                              SEARS BRANDS MANAGEMENT CORPORATION
2.2,623   lease is for and the nature
          of the debtor's interest         Sublicensor
                                                                                              3333 BEVERLY ROAD

          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Amendment to Licensing Agreement
                                                                                              SEARS CANADA INC.
2.2,624   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              222 JARVIS STREET

          State the term remaining         12 month(s)

          List the contract number of                                                         TORONTO, ON
          any government contract


          State what the contract or       License Agreement
                                                                                              SEARS CANADA INC.
2.2,625   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              222 JARVIS STREET

          State the term remaining

          List the contract number of                                                         TORONTO, ON
          any government contract


          State what the contract or       License Agreement
                                                                                              SEARS CANADA INC.
2.2,626   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              222 JARVIS STREET

          State the term remaining

          List the contract number of                                                         TORONTO, ON
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 438 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1310 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       License Agreement
                                                                                              SEARS HOLDINGS MANAGEMENT CORPORATION
2.2,627   lease is for and the nature
          of the debtor's interest         Assignor
                                                                                              3333 BEVERLY

          State the term remaining         16 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Amendment to the Store Licensing
                                           Agreement                                          SEARS HOME APPLIANCE SHOWROOMS, LLC
2.2,628   lease is for and the nature
          of the debtor's interest
                                                                                              3333 BEVERLY RD
                                           Seller

          State the term remaining         130 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Store License Agreement - SHAS
                                                                                              SEARS HOME APPLIANCE SHOWROOMS, LLC
2.2,629   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         130 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Sublicense Agreement
                                                                                              SEARS HOME IMPROVEMENT PRODUCTS, INC.
2.2,630   lease is for and the nature
          of the debtor's interest         Sublicensor
                                                                                              3333 BEVERLY ROAD

          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Sublicense Agreement
                                                                                              SEARS HOME IMPROVEMENT PRODUCTS, INC.
2.2,631   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              3333 BEVERLY ROAD

          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATE, IL 60179
          any government contract


          State what the contract or       Trademark License Agreement
                                                                                              SEARS HOMETOWN AND OUTLET STORES, INC.
2.2,632   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         130 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 439 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1311 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Merchandising Agreement
                                                                                              SEARS HOMETOWN AND OUTLET STORES, INC.
2.2,633   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         16 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Merchandising Agreement
                                                                                              SEARS HOMETOWN AND OUTLET STORES, INC.
2.2,634   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         16 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Merchandising Agreement
                                                                                              SEARS HOMETOWN AND OUTLET STORES, INC.
2.2,635   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         16 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Merchandising Agreement
                                                                                              SEARS HOMETOWN AND OUTLET STORES, INC.
2.2,636   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         16 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Merchandising Agreement
                                                                                              SEARS HOMETOWN AND OUTLET STORES, INC.
2.2,637   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         16 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Merchandising Agreement
                                                                                              SEARS HOMETOWN AND OUTLET STORES, INC.
2.2,638   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         16 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 440 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1312 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Merchandising Agreement
                                                                                              SEARS HOMETOWN AND OUTLET STORES, INC.
2.2,639   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         16 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Merchandising Agreement
                                                                                              SEARS HOMETOWN AND OUTLET STORES, INC.
2.2,640   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         16 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Merchandising Agreement
                                                                                              SEARS HOMETOWN AND OUTLET STORES, INC.
2.2,641   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         16 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Merchandising Agreement
                                                                                              SEARS HOMETOWN AND OUTLET STORES, INC.
2.2,642   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         16 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Merchandising Agreement
                                                                                              SEARS HOMETOWN AND OUTLET STORES, INC.
2.2,643   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         16 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Merchandising Agreement
                                                                                              SEARS HOMETOWN AND OUTLET STORES, INC.
2.2,644   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         16 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 441 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1313 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Merchandising Agreement
                                                                                              SEARS HOMETOWN AND OUTLET STORES, INC.
2.2,645   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         16 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Trademark License Agreement
                                                                                              SEARS HOMETOWN AND OUTLET STORES, INC.
2.2,646   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         130 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Sublicense Agreement
                                                                                              SEARS INTELLECTUAL PROPERTY MANAGEMENT CO.
2.2,647   lease is for and the nature
          of the debtor's interest         Sub-Licensee of Sears IP ManageCo,
                                                                                              3333 BEVERLY ROAD
                                           who is licensee of Lands' End Drect
                                           Merchang, Inc.
          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATE, IL 60179
          any government contract


          State what the contract or       Sublicense Agreement
                                                                                              SEARS INTELLECTUAL PROPERTY MANAGEMENT CO.
2.2,648   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              3333 BEVERLY ROAD

          State the term remaining                                                            B6-379B

          List the contract number of                                                         HOFFMAN ESTATE, IL 60179
          any government contract


          State what the contract or       Amendment and Restatement to
                                           Sublicense Agreement                               SEARS INTELLECTUAL PROPERTY MANAGEMENT CO.
2.2,649   lease is for and the nature
          of the debtor's interest
                                                                                              3333 BEVERLY ROAD
                                           Licensee

          State the term remaining                                                            B6-379B

          List the contract number of                                                         HOFFMAN ESTATE, IL 60179
          any government contract


          State what the contract or
                                                                                              SEARS INTELLECTUAL PROPERTY MANAGEMENT CO.
2.2,650   lease is for and the nature
          of the debtor's interest         Sub-Licensee of Sears IP ManageCo,
                                                                                              3333 BEVERLY ROAD
                                           who is licensee of Lands' End Drect
                                           Merchang, Inc.
          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATE, IL 60179
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 442 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1314 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Assignment of Lease
                                                                                              SEARS OUTLET STORES LLC
2.2,651   lease is for and the nature
          of the debtor's interest         Assignor
                                                                                              3333 BEVERLY ROAD

          State the term remaining         61 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Lease
                                                                                              SEARS OUTLET STORES, LLC
2.2,652   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              5500 TRILLIUM BLVD

          State the term remaining         65 month(s)                                        SUITE 501

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Lease-1248
                                                                                              SEARS OUTLET STORES, LLC
2.2,653   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5500 TRILLIUM BLVD SUITE 501

          State the term remaining         39 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Lease-6298
                                                                                              SEARS OUTLET STORES, LLC
2.2,654   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5500 TRILLIUM BLVD SUITE 501

          State the term remaining         50 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Lease-8245
                                                                                              SEARS OUTLET STORES, LLC
2.2,655   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5500 TRILLIUM BLVD SUITE 501

          State the term remaining         47 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Lease-8717
                                                                                              SEARS OUTLET STORES, LLC
2.2,656   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5500 TRILLIUM BLVD SUITE 501

          State the term remaining         50 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 443 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1315 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-8755
                                                                                              SEARS OUTLET STORES, LLC
2.2,657   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5500 TRILLIUM BLVD SUITE 501

          State the term remaining         50 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Lease-8818
                                                                                              SEARS OUTLET STORES, LLC
2.2,658   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5500 TRILLIUM BLVD SUITE 501

          State the term remaining         50 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Lease-33496
                                                                                              SEARS OUTLET STORES, LLC
2.2,659   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5500 TRILLIUM BLVD SUITE 501

          State the term remaining         64 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Merchandising Agreement
                                                                                              SEARS OUTLET STORES, LLC.
2.2,660   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         16 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Capital Contribution Agreement
                                                                                              SEARS OUTLET STORES, LLC.
2.2,661   lease is for and the nature
          of the debtor's interest         Service Provider
                                                                                              3333 BEVERLY RD

          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Store License Agreement - SHAS
                                                                                              SEARS OUTLET STORES, LLC.
2.2,662   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         130 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 444 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1316 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Store License Agreement - SHAS
                                                                                              SEARS OUTLET STORES, LLC.
2.2,663   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3333 BEVERLY RD

          State the term remaining         130 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Cash Contribution and Payment
                                           Agreement                                          SEARS OUTLET STORES, LLC.
2.2,664   lease is for and the nature
          of the debtor's interest
                                                                                              3333 BEVERLY RD
                                           Lender

          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Amendment to the Store Licensing
                                           Agreement                                          SEARS OUTLET STORES, LLC.
2.2,665   lease is for and the nature
          of the debtor's interest
                                                                                              3333 BEVERLY RD
                                           Seller

          State the term remaining         130 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Purchase Order
                                                                                              SEARS ROEBUCK AND COMPANY
2.2,666   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3333 BEVERLY RD

          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATES,
          any government contract


          State what the contract or       Services Agreement
                                                                                              SEARS SUPPLIER 1
2.2,667   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              22410 ALESSANDRO BLVD

          State the term remaining         18 month(s)

          List the contract number of                                                         MORENO VALLEY, CA 92553
          any government contract


          State what the contract or       Second Amendment to Merchandise
                                           Service and Quality Control Agreement              SEARS, ROEBUCK DE MEXICO, S.A. DE C.V.
2.2,668   lease is for and the nature
          of the debtor's interest
                                                                                              AV VASCO DE QUIROGA 3800
                                           Beneficiary

          State the term remaining

          List the contract number of                                                         COLONIA SANTA FE, MEXICO DF 1210
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 445 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1317 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Third Amendment to Merchandise
                                           Service and Quality Control Agreement              SEARS, ROEBUCK DE MEXICO, S.A. DE C.V.
2.2,669   lease is for and the nature
          of the debtor's interest
                                                                                              AV VASCO DE QUIROGA 3800
                                           Beneficiary

          State the term remaining

          List the contract number of                                                         COLONIA SANTA FE, MEXICO DF 1210
          any government contract


          State what the contract or       Amendment to Amended and Restated
                                           Trademark Agreement                                SEARS, ROEBUCK DE MEXICO, S.A. DE C.V.
2.2,670   lease is for and the nature
          of the debtor's interest
                                                                                              AV VASCO DE QUIROGA 3800
                                           Licensor

          State the term remaining

          List the contract number of                                                         COLONIA SANTA FE, MEXICO DF 1210
          any government contract


          State what the contract or       Second Amendment to Amended and
                                           Restated Trademark Agreement                       SEARS, ROEBUCK DE MEXICO, S.A. DE C.V.
2.2,671   lease is for and the nature
          of the debtor's interest
                                                                                              AV VASCO DE QUIROGA 3800
                                           Licensor

          State the term remaining

          List the contract number of                                                         COLONIA SANTA FE, MEXICO DF 1210
          any government contract


          State what the contract or       Trademark License Agreement
                                                                                              SEARS, ROEBUCK DE MEXICO, S.A. DE C.V.
2.2,672   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              AV VASCO DE QUIROGA 3800

          State the term remaining         11 month(s)

          List the contract number of                                                         COLONIA SANTE FE, DF MEXICO 1210
          any government contract


          State what the contract or       Service and Quality Control Agreement
                                                                                              SEARS, ROEBUCK DE MEXICO, S.A. DE C.V.
2.2,673   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              AV VASCO DE QUIROGA 3800

          State the term remaining         11 month(s)

          List the contract number of                                                         COLONIA SANTE FE, DF MEXICO 1210
          any government contract


          State what the contract or       Amendment
                                                                                              SEARS, ROEBUCK DE MEXICO, S.A. DE C.V.
2.2,674   lease is for and the nature
          of the debtor's interest         Vendor
                                                                                              AV VASCO DE QUIROGA 3800

          State the term remaining

          List the contract number of                                                         COLONIA SANTE FE, DF MEXICO 1210
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 446 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1318 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Amendment
                                                                                              SEARS, ROEBUCK DE MEXICO, S.A. DE C.V.
2.2,675   lease is for and the nature
          of the debtor's interest         Vendor
                                                                                              AV VASCO DE QUIROGA 3800

          State the term remaining

          List the contract number of                                                         COLONIA SANTE FE, DF MEXICO 1210
          any government contract


          State what the contract or       License Agreement
                                                                                              SEARS, ROEBUCK DE MEXICO, S.A. DE C.V.
2.2,676   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              AV VASCO DE QUIROGA 3800

          State the term remaining

          List the contract number of                                                         COLONIA SANTE FE, DF MEXICO 1210
          any government contract


          State what the contract or       Amended and Restated Trademark
                                           Agreement                                          SEARS, ROEBUCK DE MEXICO, S.A. DE C.V.
2.2,677   lease is for and the nature
          of the debtor's interest
                                                                                              AV VASCO DE QUIROGA 3800
                                           Licensor

          State the term remaining

          List the contract number of                                                         COLONIA SANTA FE, MEXICO DF 1210
          any government contract


          State what the contract or       Amendment to Merchandise Service
                                           and Quality Control Agreement                      SEARS, ROEBUCK DE MEXICO, S.A. DE C.V.
2.2,678   lease is for and the nature
          of the debtor's interest
                                                                                              AV VASCO DE QUIROGA 3800
                                           Beneficiary

          State the term remaining

          List the contract number of                                                         COLONIA SANTA FE, MEXICO DF 1210
          any government contract


          State what the contract or       Merchandise Service and Quality
                                           Control Agreement                                  SEARS, ROEBUCK DE MEXICO, S.A. DE C.V.
2.2,679   lease is for and the nature
          of the debtor's interest
                                                                                              AV VASCO DE QUIROGA 3800
                                           Beneficiary

          State the term remaining

          List the contract number of                                                         COLONIA SANTA FE, MEXICO DF 1210
          any government contract


          State what the contract or       Sublicense Agreement
                                                                                              SEARS, ROEBUCK DE PUERTO RICO, INC.
2.2,680   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              CORPORATE OFFICES PO BOX 3670302

          State the term remaining

          List the contract number of                                                         SAN JUAN, PR 00936-7302
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 447 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1319 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Corporate Name Agreement
                                                                                              SEARS, ROEBUCK DE PUERTO RICO, INC.
2.2,681   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              CORPORATE OFFICES PO BOX 3670302

          State the term remaining

          List the contract number of                                                         SAN JUAN, PR 00936-7302
          any government contract


          State what the contract or       Lease-2085
                                                                                              SEARS, ROEBUCK DE PUERTO RICO, INC.
2.2,682   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              3333 BEVERLY ROAD

          State the term remaining         59 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60179
          any government contract


          State what the contract or       Lease
                                                                                              SEARS, SEARSVALE & MULTI-LL'S / NEWKOA LLC-(DEVELOPER)
2.2,683   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: MICHAEL JANG LEGAL COUNSEL

          State the term remaining         11 month(s)                                        3240 WILSHIRE BLVD SUITE 570

          List the contract number of                                                         LOS ANGELES, CA 90010
          any government contract


          State what the contract or       Lease
                                                                                              SEARSTOWN LP / FRANK WEISNER
2.2,684   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              9117 SW 72ND AVENUE

          State the term remaining         25 month(s)

          List the contract number of                                                         MIAMI, FL 33156
          any government contract


          State what the contract or       Lease
                                                                                              SEARSVALE
2.2,685   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              2225 HIGHWAY A1A 510

          State the term remaining         368 month(s)                                       ADDRESS IS FOR RENT PAYMENTS

          List the contract number of                                                         INDIAN HARBOR BEACH, FL 32937
          any government contract


          State what the contract or       Service Agreement
                                                                                              SEATTLE MECHANICAL
2.2,686   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              899 W MAIN ST

          State the term remaining         6 month(s)

          List the contract number of                                                         AUBURN, WA 98001
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 448 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1320 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              SEATTLE MECHANICAL
2.2,687   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              899 W MAIN ST

          State the term remaining         6 month(s)

          List the contract number of                                                         AUBURN, WA 98001
          any government contract


          State what the contract or       Purchase Order
                                                                                              SECURITY EQUIPMENT CORPORATION
2.2,688   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              747 SUN PARK DRIVE

          State the term remaining

          List the contract number of                                                         FENTON,
          any government contract


          State what the contract or       Purchase Order
                                                                                              SEGUE CONSTUCTION, INC
2.2,689   lease is for and the nature
          of the debtor's interest         seller
                                                                                              7139 KOLL CENTER PKWY

          State the term remaining

          List the contract number of                                                         PLEASANTON, CA 94566
          any government contract


          State what the contract or       Purchase Order
                                                                                              SEIKO CORPORATION OF AMERICA
2.2,690   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1111 MACARTHUR BLVD

          State the term remaining

          List the contract number of                                                         MAHWAH,
          any government contract


          State what the contract or       Purchase Order
                                                                                              SEIRUS INNOVATIVE ACCESSORIES
2.2,691   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 98813

          State the term remaining

          List the contract number of                                                         LAS VEGAS,
          any government contract


          State what the contract or       Service Agreement
                                                                                              SEKO WORLDWIDE, LLC
2.2,692   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1100 N ARLINGTON HEIGHTS ROAD SUITE 600

          State the term remaining         6 month(s)

          List the contract number of                                                         ITASCA, IL 60143
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 449 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1321 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              SELECT JEWELRY INC
2.2,693   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              47-28 37TH STREET

          State the term remaining

          List the contract number of                                                         LONG ISLAND CITY, NY 11101
          any government contract


          State what the contract or       Service Agreement
                                                                                              SELECT SYSTEMS TECHNOLOGY
2.2,694   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              390 AMAPOLA AVE UNIT 5

          State the term remaining         2 month(s)

          List the contract number of                                                         TORRANCE, CA 90501
          any government contract


          State what the contract or       Service Agreement
                                                                                              SENNCO SOLUTIONS INC-1000662023
2.2,695   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              14407 COIL PLUS DR UNIT A

          State the term remaining         1 month(s)

          List the contract number of                                                         PLAINFIELD, IL 60544
          any government contract


          State what the contract or       Purchase Order
                                                                                              SENSORMATIC ELECTRONICS CORP-695226
2.2,696   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 281021

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30384
          any government contract


          State what the contract or       Services Agreement
                                                                                              SENTRY HOME MART INC
2.2,697   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5105 WEST MARKET ST

          State the term remaining         38 month(s)

          List the contract number of                                                         GREENSBORO, NC 27409
          any government contract


          State what the contract or       Lease
                                                                                              SERITAGE / GGP JV
2.2,698   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAW LEASE ADMINISTRATION DEPARTMENT

          State the term remaining         77 month(s)                                        350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 450 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1322 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              SERITAGE / GGP JV
2.2,699   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAWLEASE ADMINISTRATION DEPARTMENT

          State the term remaining         887 month(s)                                       350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              SERITAGE / GGP JV
2.2,700   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAWLEASE ADMINISTRATION DEPARTMENT

          State the term remaining         77 month(s)                                        350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              SERITAGE / GGP JV
2.2,701   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              SOONER MALL SEARS ANCHOR

          State the term remaining         887 month(s)                                       350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              SERITAGE / GGP JV
2.2,702   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              SOONER MALL SEARS ANCHOR

          State the term remaining         77 month(s)                                        350 N ORLEANS STREET SUITE 300

          List the contract number of                                                         CHICAGO, IL 60654-1607
          any government contract


          State what the contract or       Lease
                                                                                              SERITAGE / MACERICH JV
2.2,703   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              8214 WESTCHESTER DRIVE

          State the term remaining         78 month(s)                                        SUITE 500

          List the contract number of                                                         DALLAS, TX 75225
          any government contract


          State what the contract or       Lease
                                                                                              SERITAGE / MACERICH JV
2.2,704   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              8214 WESTCHESTER DRIVE

          State the term remaining         78 month(s)                                        SUITE 500

          List the contract number of                                                         DALLAS, TX 75225
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 451 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1323 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              SERITAGE / MACERICH JV
2.2,705   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              8214 WESTCHESTER DRIVE

          State the term remaining         78 month(s)                                        SUITE 500

          List the contract number of                                                         DALLAS, TX 75225
          any government contract


          State what the contract or       Lease
                                                                                              SERITAGE / MACERICH JV
2.2,706   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              8214 WESTCHESTER DRIVE

          State the term remaining         78 month(s)                                        SUITE 500

          List the contract number of                                                         DALLAS, TX 75225
          any government contract


          State what the contract or       Lease
                                                                                              SERITAGE / MACERICH JV
2.2,707   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              8214 WESTCHESTER DRIVE

          State the term remaining         78 month(s)                                        SUITE 500

          List the contract number of                                                         DALLAS, TX 75225
          any government contract


          State what the contract or       Lease
                                                                                              SERITAGE / MACERICH JV
2.2,708   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              8214 WESTCHESTER DRIVE

          State the term remaining         78 month(s)                                        SUITE 500

          List the contract number of                                                         DALLAS, TX 75225
          any government contract


          State what the contract or       Lease
                                                                                              SERITAGE / MACERICH JV
2.2,709   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              8214 WESTCHESTER DRIVE

          State the term remaining         78 month(s)                                        SUITE 500

          List the contract number of                                                         DALLAS, TX 75225
          any government contract


          State what the contract or       Lease
                                                                                              SERITAGE / MACERICH JV
2.2,710   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              8214 WESTCHESTER DRIVE

          State the term remaining         78 month(s)                                        SUITE 500

          List the contract number of                                                         DALLAS, TX 75225
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 452 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1324 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              SERITAGE / MACERICH JV
2.2,711   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              8214 WESTCHESTER DRIVE

          State the term remaining         78 month(s)                                        SUITE 500

          List the contract number of                                                         DALLAS, TX 75225
          any government contract


          State what the contract or       Lease
                                                                                              SERITAGE / SIMON JV II
2.2,712   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         78 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SERITAGE / SIMON JV II
2.2,713   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         78 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SERITAGE / SIMON JV II
2.2,714   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         78 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SERITAGE / SIMON JV II
2.2,715   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         78 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SERITAGE / SIMON JV II
2.2,716   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         78 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 453 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1325 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              SERITAGE GROWTH PROPERTIES, L.P.
2.2,717   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: EXECUTIVE VICE PRESIDENT OPERATIONS & LEASING

          State the term remaining         48 month(s)                                        500 FIFTH AVENUE SUITE 1530

          List the contract number of                                                         NEW YORK, NY 10110
          any government contract


          State what the contract or       Purchase Order
                                                                                              SERTA INC (MAINLAND)
2.2,718   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2600 FORBS AVE

          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Purchase Order
                                                                                              SERTA INC (MAINLAND) EMP/SAS
2.2,719   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2600 FORBS AVE

          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Purchase Order
                                                                                              SERTA INCORPORATED EMP
2.2,720   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2600 FORBS AVE

          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATES, IL 60192
          any government contract


          State what the contract or       Services Agreement
                                                                                              SERVICE 1 ELECTRIC
2.2,721   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 1438

          State the term remaining         3 month(s)

          List the contract number of                                                         CALOOSA, OK 74015
          any government contract


          State what the contract or       Service Agreement
                                                                                              SERVICE 1 ELECTRIC
2.2,722   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 1438

          State the term remaining         3 month(s)

          List the contract number of                                                         CALOOSA STATE, OK 74015
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 454 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1326 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          SERVICE 1 ELECTRIC
2.2,723   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              PO BOX 1438
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         CALOOSA, OK 74015-1438
          any government contract


          State what the contract or       Service Agreement
                                                                                              SERVICE ONE ELECTRIC
2.2,724   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1905 S CHEROKEE ST 1438

          State the term remaining         3 month(s)

          List the contract number of                                                         CABOSA, OK 74015
          any government contract


          State what the contract or       Services Agreement
                                                                                              SERVICE RENT ALL
2.2,725   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2706 W US HWY 80

          State the term remaining         38 month(s)

          List the contract number of                                                         MINEOLA, TX 75773
          any government contract


          State what the contract or       Services Agreement
                                                                                              SERVICEBENCH INC
2.2,726   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              LOUIS ROSE VPGM

          State the term remaining         30 month(s)                                        3998 FAIR RIDGE DRIVE SUITE 125

          List the contract number of                                                         FAIRFAX, VA 22033
          any government contract


          State what the contract or       Intercompany Sublicense Agreement
                                                                                              SERVICELIVE, INC.
2.2,727   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              3333 BEVERLY ROAD

          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATE, IL 60179
          any government contract


          State what the contract or       SUPPLY AGREEMENT
                                                                                              SEWING COLLECTIONS, INC.
2.2,728   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3113 EAST 26TH ST

          State the term remaining         18 month(s)

          List the contract number of                                                         VERNON, CA 90023
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 455 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1327 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              SGG INC
2.2,729   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              31-00 47TH AVENUE

          State the term remaining

          List the contract number of                                                         LONG ISLAND CITY, NY 11101
          any government contract


          State what the contract or       Purchase Order
                                                                                              SGG INC SBT
2.2,730   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              31-00 47TH AVENUE

          State the term remaining

          List the contract number of                                                         LONG ISLAND CITY, NY 11101
          any government contract


          State what the contract or       Services Agreement
                                                                                              SGT'S SMALL ENGINE SERVICE
2.2,731   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              14309 TOEPPERWEIN ROAD

          State the term remaining         29 month(s)

          List the contract number of                                                         SAN ANTONIO, TX 76233
          any government contract


          State what the contract or       Purchase Order
                                                                                              SHANGHAI FOCHIER INTL TRADE CO LTD
2.2,732   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              SHANGHAI KINGTON TRADING CO LTD
2.2,733   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              SHANGHAI NEOENT INDUSTRIAL CO LTD
2.2,734   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 456 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1328 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              SHARBONO REPAIR LLP
2.2,735   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4762 76TH AVE NE

          State the term remaining         29 month(s)

          List the contract number of                                                         DEVILS LAKE, ND 58301
          any government contract


          State what the contract or       Purchase Order
                                                                                              SHARK CORPORATION
2.2,736   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              24424 S MAIN ST 603

          State the term remaining

          List the contract number of                                                         CARSON, CA 90745
          any government contract


          State what the contract or       Services Agreement
                                                                                              SHARPENING MECHANICS
2.2,737   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2940 S BASCOM AVE

          State the term remaining         18 month(s)

          List the contract number of                                                         SAN JOSE, CA 95124
          any government contract


          State what the contract or       Purchase Order
                                                                                              SHAW INDUSTRIES INC
2.2,738   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 100232

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30384
          any government contract


          State what the contract or       Services Agreement
                                                                                              SHAWN FITZGERALD
2.2,739   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              969 RTE 4 SOUTH

          State the term remaining         2 month(s)

          List the contract number of                                                         SCHUYLERVILLE, NY 12871
          any government contract


          State what the contract or       Lease
                                                                                              SHC OWNED
2.2,740   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              4100 ILLINOIS ROUTE 53

          State the term remaining         2 month(s)

          List the contract number of                                                         LISLE, IL 60532
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 457 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1329 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              SHELL SMALL ENGINES, INC.
2.2,741   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              523 WYW 66

          State the term remaining         42 month(s)

          List the contract number of                                                         CONWAY, SC 29526
          any government contract


          State what the contract or       Purchase Order
                                                                                              SHENZHEN EVERBEST MACHINERY IND
2.2,742   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              SHERWIN WILLIAMS COMPANY
2.2,743   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 402339

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30384
          any government contract


          State what the contract or       Purchase Order
                                                                                              SHI YI FOOTWEAR MFG FACTORY
2.2,744   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              SHINN FU COMPANY OF AMERICA INC
2.2,745   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              10939 N POMONA AVE

          State the term remaining

          List the contract number of                                                         KANSAS CITY, MO 64153
          any government contract


          State what the contract or       Purchase Order
                                                                                              SHOP VAC CORPORATION
2.2,746   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              23348 NETWORK PLACE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60673
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 458 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1330 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              SHOPCORE PROPERTIES
2.2,747   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              TWO LIBERTY PLACE SUITE 3325

          State the term remaining         72 month(s)                                        50 SOUTH 16TH STREET

          List the contract number of                                                         PHILADELPHIA, PA 19102
          any government contract


          State what the contract or       Service Agreement
                                                                                              SHORT CIRCUIT ELECTRONICS
2.2,748   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 803867

          State the term remaining         1 month(s)

          List the contract number of                                                         KANSAS CITY, MO 64180
          any government contract


          State what the contract or
                                                                                              SIERRA PIEDMONT INC
2.2,749   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              12045 HWY 92

          State the term remaining         25 month(s)

          List the contract number of                                                         WORDSTOCK, GA 30188
          any government contract


          State what the contract or       Services Agreement
                                                                                              SIGN & LIGHTING SERVICES LLC
2.2,750   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 597

          State the term remaining         6 month(s)

          List the contract number of                                                         ONTARIO, NY 14519-0597
          any government contract


          State what the contract or       Purchase Order
                                                                                              SIGNET ENTERPRISES LLC
2.2,751   lease is for and the nature
          of the debtor's interest         seller
                                                                                              19 N HIGH STREET

          State the term remaining

          List the contract number of                                                         AKRON, OH 44308
          any government contract


          State what the contract or
                                                                                              SILTRON EMERGENCY SYSTEMS-790850515
2.2,752   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 518

          State the term remaining         18 month(s)

          List the contract number of                                                         CRYSTAL LAKE, IL 60039
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 459 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1331 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              SILVIS GROUP
2.2,753   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              250 SHULTZ RD

          State the term remaining         1 month(s)

          List the contract number of                                                         MT PLEASANT, PA 15666
          any government contract


          State what the contract or       Purchase Order
                                                                                              SIMMONS COMPANY (MAINLAND)
2.2,754   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1 CONCOURSE PKWY STE 600

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30328
          any government contract


          State what the contract or       Purchase Order
                                                                                              SIMMONS COMPANY EMP
2.2,755   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1 CONCOURSE PKWY STE 600

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30328
          any government contract


          State what the contract or       Lease
                                                                                              SIMON
2.2,756   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              225 WEST WASHINGTON STREET

          State the term remaining         108 month(s)

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON
2.2,757   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: SR VP DEVELOPMENT

          State the term remaining         15 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON
2.2,758   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         108 month(s)                                       225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 460 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1332 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              SIMON
2.2,759   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: EXECUTIVE VICE PRESIDENT - CORP RE DEVELOPMENT

          State the term remaining         15 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON
2.2,760   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         15 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON
2.2,761   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         15 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON
2.2,762   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         25 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON
2.2,763   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         108 month(s)                                       225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON
2.2,764   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         15 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 461 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1333 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              SIMON
2.2,765   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         15 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON
2.2,766   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         108 month(s)                                       225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON
2.2,767   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         15 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON
2.2,768   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         15 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON
2.2,769   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: EXECUTIVE VP - DEVELOPMENT OPERATIONS

          State the term remaining         15 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON
2.2,770   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: EXECUTIVE VP - DEVELOPMENT OPERATIONS

          State the term remaining         25 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 462 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1334 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              SIMON
2.2,771   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              CO SIMON PROPERTY GROUP

          State the term remaining         15 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON
2.2,772   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         15 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON
2.2,773   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         15 month(s)                                        225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON
2.2,774   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         108 month(s)                                       225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON JV
2.2,775   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         2 month(s)                                         225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              SIMON JV
2.2,776   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         2 month(s)                                         225 WEST WASHINGTON STREET

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 463 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1335 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              SIMON ROOFING
2.2,777   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 951109

          State the term remaining         1 month(s)

          List the contract number of                                                         CLEVELAND, OH 44193
          any government contract


          State what the contract or       Purchase Order
                                                                                              SIMON ROOFING & SHEET METAL CORP-340687
2.2,778   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 951109

          State the term remaining

          List the contract number of                                                         CLEVELAND, OH 44193
          any government contract


          State what the contract or       Services Agreement
                                                                                              SIMONS POWER EQUIPMENT, INC.
2.2,779   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              12119 VANOWEN ST

          State the term remaining         19 month(s)

          List the contract number of                                                         NORTH HOLLYWOOD, CA 91605
          any government contract


          State what the contract or       Lease-8937
                                                                                              SIMS RECYCLING SOLUTIONS INC.
2.2,780   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              1600 HARVESTER ROAD

          State the term remaining         26 month(s)

          List the contract number of                                                         WEST CHICAGO, IL 60185
          any government contract


          State what the contract or       Services Agreement
                                                                                              SINGLE CYLINDER REPAIR - SAN CARLOS
2.2,781   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              870 BRANSTEN RD

          State the term remaining         18 month(s)

          List the contract number of                                                         SAN CARLOS, CA 94070
          any government contract


          State what the contract or       Purchase Order
                                                                                              SINOMAX USA INC
2.2,782   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3151 BRIARPARK DRIVE STE 1220

          State the term remaining

          List the contract number of                                                         HOUSTON, TX 77042
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 464 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1336 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              SKECHERS USA INC
2.2,783   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 37989

          State the term remaining

          List the contract number of                                                         CHARLOTTE, NC 28237
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   SKYLINE ELECTRICAL CONTRACTING CO
2.2,784   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              22755 KELLY RD

          State the term remaining         4 month(s)

          List the contract number of                                                         EASTPOINTE, MI 48021
          any government contract


          State what the contract or       Services Agreement
                                                                                              SMALL ENGINE SERVICES
2.2,785   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2530 N STATE STREET

          State the term remaining         30 month(s)                                        UNIT 1

          List the contract number of                                                         BUNNELL, FL 32110
          any government contract


          State what the contract or       Services Agreement
                                                                                              SMALL ENGINE SPECIALIST OF TEXARKANA
2.2,786   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1223 SPRUCE ST

          State the term remaining         37 month(s)

          List the contract number of                                                         TEXARKANA, TX 70551
          any government contract


          State what the contract or       Services Agreement
                                                                                              SMALL LOADS PLUS
2.2,787   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              17750 CHAROLAIS ROAD

          State the term remaining         38 month(s)

          List the contract number of                                                         FOLEY, AL 36535
          any government contract


          State what the contract or       Purchase Order
                                                                                              SMARTECH INC
2.2,788   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              8700 LARKIN RD SUITE B

          State the term remaining

          List the contract number of                                                         SAVAGE, MD 20763
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 465 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1337 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       License Agreement
                                                                                              SMC3
2.2,789   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              PO BOX 2040

          State the term remaining         7 month(s)                                         500 WESTPARK DRIVE

          List the contract number of                                                         PEACHTREE CITY, GA 30269
          any government contract


          State what the contract or       Services Agreement
                                                                                              SMITH SMALL ENGINE & WELDING
2.2,790   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2431 HWY 589

          State the term remaining         36 month(s)

          List the contract number of                                                         HATTIESBURG, MS 34407
          any government contract


          State what the contract or       Services Agreement
                                                                                              SMITHERMAN'S HARDWARE & EQUIPMENT INC
2.2,791   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1305 LEWISVILLE CLEMMONS RD

          State the term remaining         39 month(s)

          List the contract number of                                                         LEWISVILLE, NC 27023
          any government contract


          State what the contract or       Purchase Order
                                                                                              SMITTYS SUPPLY INC
2.2,792   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              63399 HWY 51 NORTH

          State the term remaining

          List the contract number of                                                         ROSELAND, LA 70456
          any government contract


          State what the contract or       Services Agreement
                                                                                              SNAP LOCK INDUSTRIES-1797024478
2.2,793   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2330 W CALIFORNIA AVE

          State the term remaining         32 month(s)

          List the contract number of                                                         SALT LAKE CITY, UT 84104
          any government contract


          State what the contract or       Purchase Order
                                                                                              SNOWDEN BROTHERS LLC
2.2,794   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              425 PONTIUS AVE N 420

          State the term remaining

          List the contract number of                                                         SEATTLE, WA 98109
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 466 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1338 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              SOFTWARE ONE INC-121593552
2.2,795   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              20875 CROSSROADS CIRCLE STE 1

          State the term remaining

          List the contract number of                                                         WAUKESHA, WI 53186
          any government contract


          State what the contract or       SUPPLY AGREEMENT
                                                                                              SOURCING SOLUTIONS INTERNATIONAL
2.2,796   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              195 NO WASHINGTON AVENUE

          State the term remaining         27 month(s)

          List the contract number of                                                         BERGENFIELD, NJ 07621
          any government contract


          State what the contract or       Services Agreement
                                                                                              SOUTH PARK YARD EQUIPMENT
2.2,797   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3600 SOUTH PARK AVE

          State the term remaining         28 month(s)

          List the contract number of                                                         BLASDELL, NY 14219
          any government contract


          State what the contract or       Purchase Order
                                                                                              SOUTH WIN LTD
2.2,798   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 1000 DEPT 832

          State the term remaining

          List the contract number of                                                         MEMPHIS, TN 38148
          any government contract


          State what the contract or       Services Agreement
                                                                                              SOUTHCOAST POWER EQUIPMENT
2.2,799   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5938 AMERICAN LEGION HWY

          State the term remaining         31 month(s)

          List the contract number of                                                         WESTPORT, MA 02790
          any government contract


          State what the contract or       Purchase Order
                                                                                              SOUTHEAST MAINTENANCE
2.2,800   lease is for and the nature
          of the debtor's interest         seller
                                                                                              PO BOX 1437

          State the term remaining

          List the contract number of                                                         AUBURN, AL 38831
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 467 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1339 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              SOUTHEASTERN INDUSTRIAL LININGS INC
2.2,801   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5177 LIBERTY RD

          State the term remaining         7 month(s)

          List the contract number of                                                         VILLA RICA, GA 30180
          any government contract


          State what the contract or       Service Agreement
                                                                                              SOUTHERN AIR INC.
2.2,802   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 4205

          State the term remaining         11 month(s)

          List the contract number of                                                         LYNCHBURG, VA 24502
          any government contract


          State what the contract or       Services Agreement
                                                                                              SOUTHERN ATLANTIC ELECTRIC
2.2,803   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11618 COLUMBIA PARK DR E

          State the term remaining         7 month(s)

          List the contract number of                                                         JACKSONVILLE, FL 32258
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   SOUTHERN ATLANTIC ELECTRIC CO
2.2,804   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11618 COLUMBIA PARK DR E

          State the term remaining         6 month(s)

          List the contract number of                                                         JACKSONVILLE, FL 32258
          any government contract


          State what the contract or       Services Agreement
                                                                                              SOUTHERN STATES CARROLL COUNTY COOPERATIVE INC
2.2,805   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              505 E STUART DR

          State the term remaining         37 month(s)                                        PO BOX 98

          List the contract number of                                                         HILLSVILLE, VA 24343
          any government contract


          State what the contract or       Purchase Order
                                                                                              SOVOS COMPLIANCE LLC-56505900
2.2,806   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 347977

          State the term remaining

          List the contract number of                                                         PITTSBURGH, PA 15251
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 468 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1340 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              SPACE CENTER MIRA LOMA, INC.
2.2,807   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              3401 ETIWANDA AVENUE; LEASING OFFICE

          State the term remaining         46 month(s)

          List the contract number of                                                         JARUPA VALLEY, CA 91752
          any government contract


          State what the contract or       Purchase Order
                                                                                              SPALDING DIVISION
2.2,808   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 116847

          State the term remaining

          List the contract number of                                                         ATLANTA , GA 30368-6847
          any government contract


          State what the contract or       Service Agreement
                                                                                              SPARTAN PLUMBING
2.2,809   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6211 E SPEEDWAY BLVD

          State the term remaining         2 month(s)

          List the contract number of                                                         TUSCON, AZ 85712
          any government contract


          State what the contract or       Services Agreement
                                                                                              SPECIALTY STORE SERVICES-707779
2.2,810   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              454 JARVIS

          State the term remaining         32 month(s)

          List the contract number of                                                         DES PLAINES, IL 60018
          any government contract


          State what the contract or       Purchase Order
                                                                                              SPECTRAFLOW INC-137427428
2.2,811   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              46 DIGITAL DRIVE SUITE 5

          State the term remaining

          List the contract number of                                                         NOVATO, CA 94949
          any government contract


          State what the contract or       Purchase Order
                                                                                              SPECTRUM BRANDS INC
2.2,812   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              601 RAYOVAC DRIVE

          State the term remaining

          List the contract number of                                                         MADISON, WI 53744
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 469 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1341 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              SPG INTERNATIONAL LTD
2.2,813   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4275 ST JOSEPH BLVD

          State the term remaining

          List the contract number of                                                         DRUMMONDVILLE, DRUMMONDVILLE
          any government contract


          State what the contract or       SUPPLY AGREEMENT
                                                                                              SPILL MAGIC, INC.
2.2,814   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              630 YOUNG STREET

          State the term remaining         12 month(s)

          List the contract number of                                                         SANTA ANA, CA 92705
          any government contract


          State what the contract or       Purchase Order
                                                                                              SPIN MASTER INC
2.2,815   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PMB 10053

          State the term remaining

          List the contract number of                                                         WILLIAMSVILLE,
          any government contract


          State what the contract or       Purchase Order
                                                                                              SPIN MASTER TOYS FAR EAST LTD
2.2,816   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              300 INTERNATIONAL DR STE 100

          State the term remaining

          List the contract number of                                                         WILLIAMSVILLE, NY 14221
          any government contract


          State what the contract or       Lease-1638
                                                                                              SPIRIT HALLOWEEN SUPERSTORES LLC
2.2,817   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              6826 BLACK HORSE PIKE

          State the term remaining         1 month(s)

          List the contract number of                                                         EGG HARBOR TWP, NJ 08234
          any government contract


          State what the contract or       Lease-2009
                                                                                              SPIRIT HALLOWEEN SUPERSTORES LLC
2.2,818   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              6826 BLACK HORSE PIKE

          State the term remaining         1 month(s)

          List the contract number of                                                         EGG HARBOR TWP, NJ 08234
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 470 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1342 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-2030
                                                                                              SPIRIT HALLOWEEN SUPERSTORES LLC
2.2,819   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              6826 BLACK HORSE PIKE

          State the term remaining         1 month(s)

          List the contract number of                                                         EGG HARBOR TWP, NJ 08234
          any government contract


          State what the contract or       Lease-2244
                                                                                              SPIRIT HALLOWEEN SUPERSTORES LLC
2.2,820   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              6826 BLACK HORSE PIKE

          State the term remaining         1 month(s)

          List the contract number of                                                         EGG HARBOR TWP, NJ 08234
          any government contract


          State what the contract or       Lease-2371
                                                                                              SPIRIT HALLOWEEN SUPERSTORES LLC
2.2,821   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              6826 BLACK HORSE PIKE

          State the term remaining         1 month(s)

          List the contract number of                                                         EGG HARBOR TWP, NJ 08234
          any government contract


          State what the contract or       Lease-2451
                                                                                              SPIRIT HALLOWEEN SUPERSTORES LLC
2.2,822   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              6826 BLACK HORSE PIKE

          State the term remaining         1 month(s)

          List the contract number of                                                         EGG HARBOR TWP, NJ 08234
          any government contract


          State what the contract or       Services Agreement
                                                                                              SPIRIT INTERNATIONAL INC-557181
2.2,823   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1200 VALWOOD PKWY

          State the term remaining         4 month(s)

          List the contract number of                                                         CARROLLTON, TX 75006
          any government contract


          State what the contract or       Services Agreement
                                                                                              SPITZER INDUSTRIAL PRODUCTS COMPANY INC
2.2,824   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6601 N WASHINGTON ST

          State the term remaining         32 month(s)

          List the contract number of                                                         DENVER, CO
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 471 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1343 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              SPLASH PRODUCTS INC
2.2,825   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1380 CORPORATE CTR CURVE 200

          State the term remaining

          List the contract number of                                                         EAGAN, MN 55121
          any government contract


          State what the contract or       Purchase Order
                                                                                              SPORT SQUAD LLC
2.2,826   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              15850 CRABBS BRANCH WAY STE170

          State the term remaining

          List the contract number of                                                         ROCKVILLE, MD 20855
          any government contract


          State what the contract or       Purchase Order
                                                                                              SPORTSPOWER LTD
2.2,827   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Lease
                                                                                              SPRINGDALE-KEMPER ASSOCIATES, LTD.
2.2,828   lease is for and the nature
          of the debtor's interest         Guarantor
                                                                                              10641 TECHWOODS CIRCLE

          State the term remaining         32 month(s)                                        SUITE 102

          List the contract number of                                                         CINCINNATI, OH 45242
          any government contract


          State what the contract or       Lease-2138
                                                                                              SPRINT PCS ASSETS, LLC
2.2,829   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              6391 SPRINT PARKWAY

          State the term remaining         8 month(s)

          List the contract number of                                                         OVERLAND PARK, KS 66251
          any government contract


          State what the contract or       Purchase Order
                                                                                              SPS COMMERCE INC-1000779017
2.2,830   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 205782

          State the term remaining

          List the contract number of                                                         DALLAS, TX 75320
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 472 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1344 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              SR SANDERS LLC
2.2,831   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5445 LAKE LECLARE RD

          State the term remaining         5 month(s)

          List the contract number of                                                         LUTZ, FL 33558
          any government contract


          State what the contract or       Service Agreement
                                                                                              SR SANDERS LLC
2.2,832   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5445 LAKE LECLARE ROAD

          State the term remaining         6 month(s)

          List the contract number of                                                         LUTZ, FL 33558
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   SR SANDERS, LLC
2.2,833   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5445 LAKE LECLARE RD

          State the term remaining         6 month(s)

          List the contract number of                                                         LUTZ, FL 33558
          any government contract


          State what the contract or       Lease agreement
                                                                                              SRC FACILITIES LLC
2.2,834   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              3333 BEVERLY ROAD

          State the term remaining         113 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60176
          any government contract


          State what the contract or       Lease agreement
                                                                                              SRC O.P LLC
2.2,835   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              3333 BEVERLY ROAD

          State the term remaining         113 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60176
          any government contract


          State what the contract or       Services Agreement
                                           INDIVIDUAL STORE SERVICE                           SSG INDUSTRIES, INC
2.2,836   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              PO BOX 205
                                           Buyer

          State the term remaining         1 month(s)

          List the contract number of                                                         BAYPORT, NY 11705
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 473 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1345 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              ST GABRIEL HARDWARE
2.2,837   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2045 HIGHWAY 20

          State the term remaining         37 month(s)

          List the contract number of                                                         ST GABRIEL, LA 70776
          any government contract


          State what the contract or       Purchase Order
                                                                                              S-T INDUSTRIES INC
2.2,838   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 517

          State the term remaining

          List the contract number of                                                         ST JAMES,
          any government contract


          State what the contract or       Services Agreement
                                                                                              ST JOHNS SALES & SERVICE
2.2,839   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1146 STATE RD 206 E

          State the term remaining         43 month(s)

          List the contract number of                                                         ST AUGUSTINE, FL 32086
          any government contract


          State what the contract or       Purchase Order
                                                                                              ST THOMAS MORE MANOR
2.2,840   lease is for and the nature
          of the debtor's interest         seller
                                                                                              11000 OXFORD DRIVE

          State the term remaining

          List the contract number of                                                         BETHEL PARK, PA 15102
          any government contract


          State what the contract or       Services Agreement
                                                                                              ST. AUGUSTINE POWER HOUSE
2.2,841   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              125 POPE RD

          State the term remaining         42 month(s)

          List the contract number of                                                         ST AUGUSTIVE, FL 32080
          any government contract


          State what the contract or       Lease
                                                                                              STAG IV CHEEKTOWAGA LLC
2.2,842   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         28 month(s)                                        ONE FEDERAL STREET 23RD FLOOR

          List the contract number of                                                         BOSTON, MA 02110
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 474 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1346 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              STAGE HILLS HOLDINGS LLC
2.2,843   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              6363 POPLAR AVENUE

          State the term remaining         33 month(s)                                        SUITE 400

          List the contract number of                                                         MEMPHIS, TN 38119
          any government contract


          State what the contract or       Services Agreement
                                                                                              STAMAR PACKAGING INC
2.2,844   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 1157

          State the term remaining         22 month(s)

          List the contract number of                                                         BEDFORD PARK, IL 60499
          any government contract


          State what the contract or       Purchase Order
                                                                                              STANLEY BOSTITCH INC
2.2,845   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1 BRIGGS DRIVE

          State the term remaining

          List the contract number of                                                         EAST GREENWICH, RI 02818-1555
          any government contract


          State what the contract or       Purchase Order
                                                                                              STANLEY TOOLS DIV
2.2,846   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              701 E JOPPA ROAD

          State the term remaining

          List the contract number of                                                         TOWSON, MD 21286
          any government contract


          State what the contract or       Services Agreement
                                                                                              STANTEC
2.2,847   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              350 NORTH ORLEANS ST SUITE 1301

          State the term remaining         27 month(s)

          List the contract number of                                                         CHICAGO, IL 60654
          any government contract


          State what the contract or       Services Agreement
                                                                                              STAPLES NATIONAL ADVANTAGE-1000104111
2.2,848   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              500 STAPLES DRIVE

          State the term remaining         18 month(s)

          List the contract number of                                                         FRAMINGHAM, MA 01702
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 475 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1347 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              STAR ASIA USA LLC
2.2,849   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 58399

          State the term remaining

          List the contract number of                                                         RENTON,
          any government contract


          State what the contract or       Purchase Order
                                                                                              STAR BRIGHT INTL MACAO COM OFFS LT
2.2,850   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              EM MACAUALAMEDADRCARLOS D ASSUMP

          State the term remaining

          List the contract number of                                                         MACAU, MACAU
          any government contract


          State what the contract or       Purchase Order
                                                                                              STAR M INTERNATIONAL LIMITED
2.2,851   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1130 N MAIN ST

          State the term remaining

          List the contract number of                                                         LOMBARD, IL 60148
          any government contract


          State what the contract or       Lease-1088
                                                                                              STAR PARKING MANAGEMENT, INC.
2.2,852   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5513 CHUENGA BLVD

          State the term remaining         30 month(s)

          List the contract number of                                                         N HOLLYWOOD, CA 91601
          any government contract


          State what the contract or       Lease-26720
                                                                                              STARBUCKS CORPORATION
2.2,853   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              PO BOX 34067

          State the term remaining         100 month(s)

          List the contract number of                                                         SEATTLE, WA 98124
          any government contract


          State what the contract or       Lease-26720
                                                                                              STARBUCKS CORPORATION
2.2,854   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              PO BOX 34067

          State the term remaining         100 month(s)

          List the contract number of                                                         SEATTLE, WA 98124
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 476 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1348 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-26731
                                                                                              STARBUCKS CORPORATION
2.2,855   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              RE: STARBUCK COFFEE COMPANY STORE 48806-OH

          State the term remaining         123 month(s)

          List the contract number of                                                         SEATTLE, WA 98124
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          STARKWEATHER ROOFING INC
2.2,856   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              29455 N CAVE CREEK RD
                                           Buyer

          State the term remaining         2 month(s)                                         STE 118-631

          List the contract number of                                                         CAVE CREEK, AZ 85331
          any government contract


          State what the contract or       Services Agreement
                                                                                              STARS NETWORK, INC.
2.2,857   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5565 GLENRIDGE CONNECTOR NE

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30342
          any government contract


          State what the contract or       Purchase Order
                                                                                              STATE INDUSTRIES INC
2.2,858   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              12610 COLLECTIONS CENTER DRIVE

          State the term remaining

          List the contract number of                                                         CHICAGO,
          any government contract


          State what the contract or       Lease
                                                                                              STATE OF HAWAII
2.2,859   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              P O BOX 621

          State the term remaining         20 month(s)

          List the contract number of                                                         HONOLULU, HI 96809
          any government contract


          State what the contract or       Improvement Project
                                                                                              STATE OF ILLINOIS, DEPARTMENT OF TRANSPORTATION
2.2,860   lease is for and the nature
          of the debtor's interest
                                                                                              201 W CENTER COURT

          State the term remaining

          List the contract number of                                                         SCHAUMBURG, IL 60196
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 477 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1349 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              STEARNS & FOSTER NON-SAS/DISPLAYS
2.2,861   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Lease
                                                                                              STEEL 1111 LLC
2.2,862   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              999 SOUTH OYSTER BAY ROAD

          State the term remaining         30 month(s)                                        SUITE 200

          List the contract number of                                                         BETHPAGE, NY 11714
          any government contract


          State what the contract or       Services Agreement
                                                                                              STEEL CITY MOWER AND PLOW INC
2.2,863   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4162 LIBRARY ROAD

          State the term remaining         40 month(s)

          List the contract number of                                                         PITTSBURGH, PA 15234
          any government contract


          State what the contract or       Purchase Order
                                                                                              STEINEL AMERICA INC
2.2,864   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9051 LYNDALE AVE SO

          State the term remaining

          List the contract number of                                                         BLOOMINGTON, MN 55420
          any government contract


          State what the contract or       Lease
                                                                                              STEPHEN C. GREENLEE-(CBL MANAGES)
2.2,865   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: STEPHEN GREENLEE

          State the term remaining         7 month(s)                                         3555 STANFORD ROAD SUITE 204

          List the contract number of                                                         FORT COLLINS, CO 80525
          any government contract


          State what the contract or       Lease
                                                                                              STEPHEN DAWIDIUK
2.2,866   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              608 S WASHINGTON

          State the term remaining         5 month(s)

          List the contract number of                                                         NAPERVILLE, IL 60540
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 478 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1350 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              STEPHENS AUTOMOTIVE & DIESEL REPAIR
2.2,867   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              608 N MAIN STREET

          State the term remaining         38 month(s)

          List the contract number of                                                         PARIS, TX 75460
          any government contract


          State what the contract or
                                                                                              STERICYCLE INC
2.2,868   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2670 EXECUTIVE DRIVE

          State the term remaining         15 month(s)

          List the contract number of                                                         INDIANAPOLIS, IN 46241
          any government contract


          State what the contract or       Purchase Order
                                                                                              STERLING MOBILE SERVICES INC-409631
2.2,869   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3618 E SOUTHERN AVE STE 1

          State the term remaining

          List the contract number of                                                         PHOENIX, AZ 85040
          any government contract


          State what the contract or       Lease
                                                                                              STERLING ORGANIZATION
2.2,870   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              CO STERLING RETAIL SERVICES INC ATTN: GREGORY MOROSS

          State the term remaining         43 month(s)                                        340 ROYAL POINCIANA WAY SUITE 316

          List the contract number of                                                         PALM BEACH, FL 33480
          any government contract


          State what the contract or       Purchase Order
                                                                                              STEVEN VARDI INC EMP
2.2,871   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              151 W 46TH ST STE 701

          State the term remaining

          List the contract number of                                                         NEW YORK, NY 10036
          any government contract


          State what the contract or       Services Agreement
                                                                                              STEVES OUTDOOR SPORTS INC
2.2,872   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              606 W MAIN ST

          State the term remaining         29 month(s)

          List the contract number of                                                         MAGNOLIA, AR 71753
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 479 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1351 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              STIG JIANGSU LIGHT & TEXTILE
2.2,873   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Lease
                                                                                              STIRLING PROPERTIES
2.2,874   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEASE ADMINISTRATION

          State the term remaining         45 month(s)                                        109 NORTHPARK BLVD SUITE 300

          List the contract number of                                                         COVINGTON, LA 70433
          any government contract


          State what the contract or       Lease
                                                                                              STOCKBRIDGE LAKESHORE, LLC (MAHMOUD AL-HADIDI)
2.2,875   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: MALL MANAGER

          State the term remaining         11 month(s)                                        150 PEARL NIX PARKWAY

          List the contract number of                                                         GAINSVILLE, GA 30501
          any government contract


          State what the contract or       Services Agreement
                                                                                              STOLLER LAWN & GARDEN INC
2.2,876   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              10355 BACK ORRVILLE RD

          State the term remaining         38 month(s)

          List the contract number of                                                         ORRVILLE, OH 44667
          any government contract


          State what the contract or       Services Agreement
                                                                                              STONER'S SMALL ENGINE SHOP
2.2,877   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              780 W COLLEGE AVE

          State the term remaining         38 month(s)

          List the contract number of                                                         BELLEFONTE, PA 16823
          any government contract


          State what the contract or       Purchase Order
                                                                                              STRIDE TOOL LLC
2.2,878   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 74564

          State the term remaining

          List the contract number of                                                         CLEVELAND, OH 44194
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 480 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1352 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              STUDIO ELUCEO LTD
2.2,879   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Service Agreement
                                                                                              STURZENBECKER CONSTRUCTION COMPANY, INC.
2.2,880   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1113 44TH AVE NORTH

          State the term remaining         5 month(s)                                         STE 203

          List the contract number of                                                         MYRTLE BEACH, SC 29577
          any government contract


          State what the contract or       Lease
                                                                                              SUB-ZERO WOLF GROUP
2.2,881   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              15570 NORTH 83RD WAY

          State the term remaining         14 month(s)

          List the contract number of                                                         SCOTTSDALE, AZ 85260
          any government contract


          State what the contract or       Purchase Order
                                                                                              SUGARCRM INC-168338536
2.2,882   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              DEPT LA 23968

          State the term remaining

          List the contract number of                                                         PASADENA, CA 91185
          any government contract


          State what the contract or       Purchase Order
                                                                                              SUMIT TEXTILE INDUSTRIES
2.2,883   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              SUMMER INFANT INC
2.2,884   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 415765

          State the term remaining

          List the contract number of                                                         BOSTON, MA 02241
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 481 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1353 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              SUMMIT GROUP LLC-964004233
2.2,885   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              DIVISION 40 8252 SOLUTIONS CTR

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60677
          any government contract


          State what the contract or       Purchase Order
                                                                                              SUN DIAMOND INC DBA SUN SOURCE
2.2,886   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              255 W 36TH ST 7TH FL

          State the term remaining

          List the contract number of                                                         NEW YORK, NY 10018
          any government contract


          State what the contract or       Services Agreement
                                                                                              SUN GARDEN SUPPLIES
2.2,887   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              8611 LANKERSHIN BLVD

          State the term remaining         19 month(s)

          List the contract number of                                                         SUN VALLEY, CA 91352
          any government contract


          State what the contract or       Services Agreement
                                                                                              SUN RENTAL CENTER
2.2,888   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              400 EAST FRONT STREET

          State the term remaining         28 month(s)

          List the contract number of                                                         BUTTE, MT 59701
          any government contract


          State what the contract or       Services Agreement
                                                                                              SUN RENTAL CENTER
2.2,889   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              400 EAST FRONT STREET

          State the term remaining         28 month(s)

          List the contract number of                                                         BUTTE, MT 59701
          any government contract


          State what the contract or       Lease-1368
                                                                                              SUN VALLEY ASSOCIATES
2.2,890   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              ONE SUN VALLEY MALL

          State the term remaining         96 month(s)

          List the contract number of                                                         CONCORD, CA 94520
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 482 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1354 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              SUN VALLEY CONSTRUCTION
2.2,891   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3867 CHURCH

          State the term remaining         4 month(s)

          List the contract number of                                                         CASCO, MI 48064
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   SUN VALLEY CONSTRUCTION OF MICHIGAN
2.2,892   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3867 CHURCH

          State the term remaining         4 month(s)

          List the contract number of                                                         CASCO, MI 48064
          any government contract


          State what the contract or       Purchase Order
                                                                                              SUNCAST CORPORATION
2.2,893   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4297 PAYSPHERE CIRCLE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60674
          any government contract


          State what the contract or       Purchase Order
                                                                                              SUNCRAFT HARDWARE TOOLS CORP
2.2,894   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              SUNCREST RENTAL CENTER
2.2,895   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              13305 W MEADOWVIEW LN

          State the term remaining         20 month(s)

          List the contract number of                                                         NINE MILE FALLS, WA 99026
          any government contract


          State what the contract or       Purchase Order
                                                                                              SUNDANCE INTERNATIONAL INC
2.2,896   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 483 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1355 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              SUNDOWN EQUIPMENT
2.2,897   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1814 LAKETA ST

          State the term remaining         26 month(s)

          List the contract number of                                                         UNION GAP, WA 98903
          any government contract


          State what the contract or       Purchase Order
                                                                                              SUNJOY GROUP INTERNATIONAL PTE LTD
2.2,898   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7 KAKI BUKIT CRESCENT 04-01 FULLION BUILDING

          State the term remaining

          List the contract number of                                                         SINGAPORE 416239
          any government contract


          State what the contract or       Purchase Order
                                                                                              SUNNY DAYS ENTERTAINMENT LLC
2.2,899   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              208 CHANCELLORS PARK CT

          State the term remaining

          List the contract number of                                                         SIMPSONVILLE, SC 29681
          any government contract


          State what the contract or       Purchase Order
                                                                                              SUNNY DIRECT LLC-1137626508
2.2,900   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3540 SEVEN BRIDGES DR STE 160

          State the term remaining

          List the contract number of                                                         WOODRIDGE, IL 60615
          any government contract


          State what the contract or       Purchase Order
                                                                                              SUNNY JET TEXTILES CO LTD
2.2,901   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              SUNSERI CONSTRUCTION
2.2,902   lease is for and the nature
          of the debtor's interest         seller
                                                                                              48 COMANCHE COURT

          State the term remaining

          List the contract number of                                                         CHICO, CA 95928
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 484 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1356 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              SUNSET LEARNING INSTITUTE-809460553
2.2,903   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              12120 SUNSET HILLS RD STE 100

          State the term remaining

          List the contract number of                                                         RESTON, VA 20190
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   SUPERIOR BUILDING ENVELOPE SOLUTIONS LLC
2.2,904   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7308 RICHIE CIRCLE

          State the term remaining         5 month(s)

          List the contract number of                                                         INDIANAPOLIS, IN 46236
          any government contract


          State what the contract or       Services Agreement
                                                                                              SUPERIOR FACILTY GRP, INC
2.2,905   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              130 PROMINENCE POINT PKWY

          State the term remaining         6 month(s)

          List the contract number of                                                         CANTON, GA 30114
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          SUPERIOR OVERHEAD DOOR
2.2,906   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              PO BOX 922
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         GRAPEVINE, TX 76099-0922
          any government contract


          State what the contract or       Services Agreement
                                                                                              SUPERIOR STUDIOS SPECIALTIES DC&JIT
2.2,907   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2239 SOUTH YATES AVE

          State the term remaining         32 month(s)

          List the contract number of                                                         CITY OF COMMERCE, CA 90040
          any government contract


          State what the contract or       DISCOUNT PROGRAM AGREEMENT
                                                                                              SUPPY & INSTALL LLC, DBA MEMBER REBATE
2.2,908   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              PO BOX 1073

          State the term remaining

          List the contract number of                                                         PT PLEASANT, NJ 08742
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 485 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1357 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              SUZ CO
2.2,909   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              901 W MORTON

          State the term remaining         36 month(s)

          List the contract number of                                                         JACKSONVILLE, FL 67650
          any government contract


          State what the contract or       License Agreement
                                                                                              SUZANNE EL_HABRE
2.2,910   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              PO BOX 13782

          State the term remaining         13 month(s)

          List the contract number of                                                         SAVANNAH, GA 31416
          any government contract


          State what the contract or       Purchase Order
                                                                                              SUZHOU CHUNJU ELECTRIC CO LTD
2.2,911   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Lease
                                                                                              SVAP GOLF MILL RETAIL II LP/STERLING ORG.
2.2,912   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GREG MOROSS

          State the term remaining         2 month(s)                                         340 ROYAL POINCIANA WAY SUITE 316

          List the contract number of                                                         PALM BEACH, FL 33480
          any government contract


          State what the contract or       Lease
                                                                                              SVAP POMPANO CITI CENTRE LLC
2.2,913   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              340 ROYAL POINCIANA WAY

          State the term remaining         2 month(s)                                         SUITE 316

          List the contract number of                                                         PALM BEACH, FL 33480
          any government contract


          State what the contract or       Services Agreement
                                                                                              SW RIEDER LLC
2.2,914   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              150 HOCKING MALL

          State the term remaining         19 month(s)

          List the contract number of                                                         LOGAN, OH 43138
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 486 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1358 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              SWAN LAKE HARDWARE
2.2,915   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4605 SHED ROAD

          State the term remaining         39 month(s)

          List the contract number of                                                         BOSSIER CITY, LA 71111
          any government contract


          State what the contract or       Purchase Order
                                                                                              SWATOW PUERTO RICO CORPORATION
2.2,916   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              AMELIA INDUSTRIAL PK DIANA ST LOC 27 2ND FLOOR

          State the term remaining

          List the contract number of                                                         GUAYNABO,
          any government contract


          State what the contract or       Purchase Order
                                                                                              SWIFT RESPONSE LLC
2.2,917   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2690 WESTON ROAD STE 200

          State the term remaining

          List the contract number of                                                         WESTON, FL 33331
          any government contract


          State what the contract or       Purchase Order
                                                                                              SWISSTRAX CORPORATION-714665
2.2,918   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              82579 FLEMING WAY SUITE A

          State the term remaining

          List the contract number of                                                         INDIO, CA 92201
          any government contract


          State what the contract or       Services Agreement
                                                                                              SYLACAUGA SMALL ENGINE REPAIR
2.2,919   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              702 W FORT WILLIAMS ST

          State the term remaining         33 month(s)

          List the contract number of                                                         SYLACAUGA, AL 35150
          any government contract


          State what the contract or       Services Agreement
                                                                                              T & K MOVING, INC
2.2,920   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3861 US HIGHWAY 421 NORTH

          State the term remaining         31 month(s)

          List the contract number of                                                         WILMINGTON, NC 28401
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 487 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1359 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              T C HOWELL LLC
2.2,921   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7208 S WW WHITE ROAD

          State the term remaining         28 month(s)

          List the contract number of                                                         SAN ANTONIO, TX 78222
          any government contract


          State what the contract or       Services Agreement
                                                                                              T C HOWELL LLC
2.2,922   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1214 ROUND ISLAND DRIVE

          State the term remaining         28 month(s)

          List the contract number of                                                         KENDALVILLE, IN 46755
          any government contract


          State what the contract or       Services Agreement
                                                                                              T&D REPAIR LLC
2.2,923   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              350 LULA B WOODS

          State the term remaining         36 month(s)

          List the contract number of                                                         OSYKA, MS 39657
          any government contract


          State what the contract or       Services Agreement
                                                                                              T.K. MAJOR LLC
2.2,924   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11010 EAST SCENIC RIVERS BLVD

          State the term remaining         19 month(s)

          List the contract number of                                                         SALEM, MO 65560
          any government contract


          State what the contract or       Purchase Order
                                                                                              TA HSING ELECTRIC WIRE & CABLE CO
2.2,925   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              NO23 CHENG TIEN RD

          State the term remaining

          List the contract number of                                                         TAIPEI, TAIWAN
          any government contract


          State what the contract or       Purchase Order
                                                                                              TABLETOPS INLIMITED INC
2.2,926   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              23000 SOUTH AVALON BLVD

          State the term remaining

          List the contract number of                                                         CARSON, CA 90745
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 488 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1360 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              TANNER'S SMALL ENGINE REPAIR LLC
2.2,927   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              548 N POPLAR ST

          State the term remaining         35 month(s)

          List the contract number of                                                         CENTRALIA, IL 65801
          any government contract


          State what the contract or       Purchase Order
                                                                                              TATA INTERNATIONAL LIMITED
2.2,928   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Lease
                                                                                              TAUBMAN
2.2,929   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         96 month(s)                                        200 EAST LONG LAKE ROAD

          List the contract number of                                                         BLOOMFIELD HILLS, MI 48304
          any government contract


          State what the contract or       Lease
                                                                                              TAUBMAN
2.2,930   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              200 EAST LONG LAKE ROAD

          State the term remaining         96 month(s)

          List the contract number of                                                         BLOOMFIELD HILLS, MI 48304
          any government contract


          State what the contract or       Tax Agreement
                                                                                              TAXWARE
2.2,931   lease is for and the nature
          of the debtor's interest         Licensee


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Tax Agreement
                                                                                              TAXWARE
2.2,932   lease is for and the nature
          of the debtor's interest         Licensee


          State the term remaining

          List the contract number of
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 489 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1361 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              TAYLOR RENTAL SALES & SERVICE
2.2,933   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1448 ROUTE 7 SOUTH

          State the term remaining         32 month(s)

          List the contract number of                                                         MIDDLEBURY, VT 05753
          any government contract


          State what the contract or       Purchase Order
                                                                                              TAYLOR VISUAL GROUP LLC-703143
2.2,934   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              770 NORTH CHURCH ROAD UNIT C

          State the term remaining

          List the contract number of                                                         ELMHURST, IL 60126
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          TEAM DESIGN BUILD USA
2.2,935   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              178 SAM LN
                                           Buyer

          State the term remaining         2 month(s)

          List the contract number of                                                         ALEDO, TX 76008
          any government contract


          State what the contract or       Services Agreement
                                                                                              TEAM DESIGN BUILD USA DIV
2.2,936   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              178 SAM

          State the term remaining         2 month(s)

          List the contract number of                                                         ALEDO, TX 76008
          any government contract


          State what the contract or       Collective Bargaining Agreement
                                                                                              TEAMSTERS LOCAL UNION 150
2.2,937   lease is for and the nature
          of the debtor's interest         Employer
                                                                                              7120 EAST PARKWAY

          State the term remaining         36 month(s)

          List the contract number of                                                         SACRAMENTO, CA 95823
          any government contract


          State what the contract or
                                                                                              TEAMSTERS LOCAL UNION 150
2.2,938   lease is for and the nature
          of the debtor's interest
                                                                                              7120 EAST PARKWAY

          State the term remaining         36 month(s)

          List the contract number of                                                         SACRAMENTO, CA 95823
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 490 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1362 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       43769
                                                                                              TEAMSTERS LOCAL UNION 174
2.2,939   lease is for and the nature
          of the debtor's interest         Employer
                                                                                              14675 INTERURBAN AVE SOUTH

          State the term remaining         12 month(s)

          List the contract number of                                                         TUKWILA, WA 98168
          any government contract


          State what the contract or       Collective Bargaining Agreement
                                                                                              TEAMSTERS LOCAL UNION 243
2.2,940   lease is for and the nature
          of the debtor's interest         Employer
                                                                                              39420 SCHOOLCRAFT ROAD

          State the term remaining         24 month(s)

          List the contract number of                                                         PLYMOUTH TWP, MI 48170
          any government contract


          State what the contract or       Collective Bargaining Agreement
                                                                                              TEAMSTERS LOCAL UNION 348
2.2,941   lease is for and the nature
          of the debtor's interest         Employer
                                                                                              272 WEST MARKET STREET

          State the term remaining         31 month(s)

          List the contract number of                                                         AKRON, OH 44303
          any government contract


          State what the contract or       Collective Bargaining Agreement
                                                                                              TEAMSTERS LOCAL UNION 688
2.2,942   lease is for and the nature
          of the debtor's interest         Employer
                                                                                              4349 WOODSON ROAD

          State the term remaining         24 month(s)

          List the contract number of                                                         ST LOUIS, MO 63134
          any government contract


          State what the contract or       Supply Agreement
                                                                                              TECH INTERNATIONAL (JOHNSTOWN), LLC
2.2,943   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              200 E COSHOCTON STREET

          State the term remaining         3 month(s)

          List the contract number of                                                         JOHNSTOWN, OH 43031
          any government contract


          State what the contract or       Supply Agreement
                                                                                              TECH INTERNATIONAL (JOHNSTOWN), LLC
2.2,944   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              200 E COSHOCTON STREET

          State the term remaining         3 month(s)

          List the contract number of                                                         JOHNSTOWN, OH 43031
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 491 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1363 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              TECH INTERNATIONAL-1004293569
2.2,945   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 636470

          State the term remaining

          List the contract number of                                                         CINCINNATI, OH 45263
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          TECHNICON INC
2.2,946   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              PO BOX 7957
                                           Buyer

          State the term remaining         1 month(s)

          List the contract number of                                                         TAMUNING, GU 96913
          any government contract


          State what the contract or       Services Agreement
                                                                                              TECHNICON INC
2.2,947   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 7957

          State the term remaining         1 month(s)

          List the contract number of                                                         TAMUNING, GU 96913
          any government contract


          State what the contract or       Sales Orders
                                                                                              TEINERT/HENTHORN A JOINT VENTURE COMPANY
2.2,948   lease is for and the nature
          of the debtor's interest         Seller - dba Sears Commercial
                                                                                              4009 CLOVIS RD

          State the term remaining

          List the contract number of                                                         LUBOCK, TX 79415
          any government contract


          State what the contract or       Purchase Order
                                                                                              TELEBRANDS CORP
2.2,949   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              81 TWO BRIDGES RD

          State the term remaining

          List the contract number of                                                         FAIRFIELD, NJ 07004
          any government contract


          State what the contract or       Purchase Order
                                                                                              TELESOURCE-175199264
2.2,950   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              156 BEELINE DRIVE

          State the term remaining

          List the contract number of                                                         BENSENVILLE, IL 60106
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 492 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1364 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              TELLERMATE INC-1956160915
2.2,951   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3600 MANSELL RD STE 500

          State the term remaining

          List the contract number of                                                         ALPHARETTA, GA 30022
          any government contract


          State what the contract or       Purchase Order
                                                                                              TEMPUR-PEDIC NORTH AMERICA LLC EM
2.2,952   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              ONE OFFICE PARKWAY

          State the term remaining

          List the contract number of                                                         TRINITY, NC 27370
          any government contract


          State what the contract or       Purchase Order
                                                                                              TENSATOR INC-1002034379
2.2,953   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              BAY SHORE 260 SPUR DR S

          State the term remaining

          List the contract number of                                                         BAY SHORE, NY 11706
          any government contract


          State what the contract or       Credit card application
                                                                                              TERHUNE COURTS CONDOMINIUM ASSOCIATION
2.2,954   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              NOT FOUND

          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Lease
                                                                                              TERRAMAR RETAIL CENTERS, LLC
2.2,955   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: CEO

          State the term remaining         307 month(s)                                       5973 AVENIDA ENCINAS SUITE 300

          List the contract number of                                                         CARLSBAD, CA 92008
          any government contract


          State what the contract or       Services Agreement
                                                                                              TERRY'S SERVICE CENTER LLC
2.2,956   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2200 GOVERNMENT ST

          State the term remaining         35 month(s)

          List the contract number of                                                         OCEAN SPRINGS, MD 39564
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 493 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1365 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              TERVIS TUMBLER COMPANY EMP
2.2,957   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              201 TRIPLE DIAMOND BLVD

          State the term remaining

          List the contract number of                                                         NORTH VENICE , FL 34275
          any government contract


          State what the contract or       Services Agreement
                                                                                              TEST NEW SUPPLIER
2.2,958   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3139 ENTERPRISE DRIVE

          State the term remaining         39 month(s)

          List the contract number of                                                         SAGINAW, MI 48603
          any government contract


          State what the contract or       Services Agreement
                                                                                              TEST NEW SUPPLIER
2.2,959   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              130 BLAIR LN

          State the term remaining         36 month(s)

          List the contract number of                                                         MENA, AR 71953
          any government contract


          State what the contract or       Services Agreement
                                                                                              TEST NEW SUPPLIER
2.2,960   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              211 S RAILROAD

          State the term remaining         36 month(s)

          List the contract number of                                                         MCNABB, IL 61335
          any government contract


          State what the contract or       Services Agreement
                                                                                              TEST NEW SUPPLIER
2.2,961   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              20770 US HWY 281 N 108-475

          State the term remaining         2 month(s)

          List the contract number of                                                         SAN ANTONIO, TX 78259
          any government contract


          State what the contract or       Services Agreement
                                                                                              TEST NEW SUPPLIER
2.2,962   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2019 W RT 17

          State the term remaining         40 month(s)

          List the contract number of                                                         KANKAKEE, IL 60901
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 494 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1366 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              TEST RITE INTERNATIONAL CO LTD
2.2,963   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              125F NO23 HSINHU 3RD RD

          State the term remaining

          List the contract number of                                                         TAIPEI, TAIWAN 00114
          any government contract


          State what the contract or       Services Agreement
                                                                                              TESTRITE VISUAL
2.2,964   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              216 SOUTH NEWMAN STREET

          State the term remaining         32 month(s)

          List the contract number of                                                         HACKENSACK, NJ 07601
          any government contract


          State what the contract or       Services Agreement
                                                                                              TEXAS REPAIR CENTER,INC
2.2,965   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              11937 PERRIN BEITEL RD

          State the term remaining         42 month(s)

          List the contract number of                                                         SAN ANTONIO, TX 78217
          any government contract


          State what the contract or       Purchase Order
                                                                                              T-FAL/WEAREVER
2.2,966   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 3047

          State the term remaining

          List the contract number of                                                         BOSTON,
          any government contract


          State what the contract or       Purchase Order
                                                                                              TGM INC
2.2,967   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 365063

          State the term remaining

          List the contract number of                                                         SAN,
          any government contract


          State what the contract or       Sales Order
                                                                                              THE ALLEGRO AT PARKLAND
2.2,968   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              7207 STATE ROAD 7

          State the term remaining         4 month(s)

          List the contract number of                                                         PARKLAND, FL 33076
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 495 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1367 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              THE ASEAN CORPORATION LIMITED
2.2,969   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              THE BEAM TEAM
2.2,970   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1350 BLUEGRASS LAKES PARKWAY

          State the term remaining         6 month(s)

          List the contract number of                                                         ALPHARETTA, GA 30004
          any government contract


          State what the contract or       Services Agreement
                                                                                              THE BIG R SERVICES LLC
2.2,971   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              19434 COMMERCE ST

          State the term remaining         43 month(s)

          List the contract number of                                                         LORANGER, LA 70446
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          THE BRANDT COMPANIES
2.2,972   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              PO BOX 227351
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         DALLAS, TX 75222-7351
          any government contract


          State what the contract or       Services Agreement
                                                                                              THE BRICKMAN GROUP LTD
2.2,973   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              401 PLYMOUTH ROAD

          State the term remaining         29 month(s)

          List the contract number of                                                         PLYMOUTH MEETING, PA 19462
          any government contract


          State what the contract or       Lease
                                                                                              THE CAFARO COMPANY
2.2,974   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         5 month(s)                                         5577 YOUNGSTOWN-WARREN ROAD

          List the contract number of                                                         NILES, OH 44446
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 496 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1368 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              THE CAFARO COMPANY
2.2,975   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         5 month(s)                                         5577 YOUNGSTOWN-WARREN ROAD

          List the contract number of                                                         NILES, OH 44446
          any government contract


          State what the contract or       Lease
                                                                                              THE CAFARO COMPANY
2.2,976   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         5 month(s)                                         5577 YOUNGSTOWN-WARREN ROAD

          List the contract number of                                                         NILES, OH 44446
          any government contract


          State what the contract or       Lease
                                                                                              THE CAFARO COMPANY
2.2,977   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         5 month(s)                                         5577 YOUNGSTOWN-WARREN ROAD

          List the contract number of                                                         NILES, OH 44446
          any government contract


          State what the contract or       Lease
                                                                                              THE CAFARO COMPANY
2.2,978   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         5 month(s)                                         5577 YOUNGSTOWN-WARREN ROAD

          List the contract number of                                                         NILES, OH 44446
          any government contract


          State what the contract or       Purchase Order
                                                                                              THE CHAMBERLAIN GROUP INC
2.2,979   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 99152

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60693
          any government contract


          State what the contract or       Supply Agreement.
                                                                                              THE CHAMBERLAIN GROUP, INC.
2.2,980   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              300 WINDSOR DRIVE

          State the term remaining         26 month(s)

          List the contract number of                                                         OAK BROOK, IL 60523
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 497 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1369 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Service Agreement
                                                                                              THE CINCINNATI AIR CONDITIONING COMPANY
2.2,981   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2080 NORTHWEST DR

          State the term remaining         12 month(s)

          List the contract number of                                                         CINCINNATI, OH 45231
          any government contract


          State what the contract or       Purchase Order
                                                                                              THE CIVIL ENGINEERS LTD WOVEN UNIT
2.2,982   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              8 9 159 160 BAGH BARI

          State the term remaining                                                            HORINDHORA

          List the contract number of                                                         SAVAR, DHAKA 1340
          any government contract


          State what the contract or       Purchase Order
                                                                                              THE COOPER GROUP
2.2,983   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5 CONCOURSE PARKWAY

          State the term remaining                                                            SUITE 3000

          List the contract number of                                                         ATLANTA, GA 30328
          any government contract


          State what the contract or       Purchase Order
                                                                                              THE EUREKA COMPANY
2.2,984   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 70015

          State the term remaining

          List the contract number of                                                         CHICAGO,
          any government contract


          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    THE FAVERGRAY COMPANY
2.2,985   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              415 PABLO AVE

          State the term remaining                                                            STE 200

          List the contract number of                                                         JACKSONVILLE BEACH, FL 32250
          any government contract


          State what the contract or       Lease
                                                                                              THE FORBES COMPANY (SIDNEY FORBES)
2.2,986   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: TIMOTHY BLAIR

          State the term remaining         120 month(s)                                       100 GALLERIA OFFICECENTRE SUITE 427

          List the contract number of                                                         SOUTHFIELD, MI 48034
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 498 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1370 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       License Agreement
                                                                                              THE GARDEN GATE, INC.
2.2,987   lease is for and the nature
          of the debtor's interest         Licensee
                                                                                              4520 NE 15TH AVENUE

          State the term remaining         7 month(s)

          List the contract number of                                                         POMPANO BEACH, FL 33064
          any government contract


          State what the contract or       SALES ORDER
                                                                                              THE GILLESPIE COMPANY, LLC
2.2,988   lease is for and the nature
          of the debtor's interest         seller
                                                                                              329 S WASHINGTON

          State the term remaining                                                            STE I

          List the contract number of                                                         LANSING, MI 48933
          any government contract


          State what the contract or       Purchase Order
                                                                                              THE GOODYEAR TIRE & RUBBER CO
2.2,989   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 277348

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30384-2885
          any government contract


          State what the contract or       Purchase Order
                                                                                              THE KALENCOM CORPORATION
2.2,990   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              740 CLOUET STREET

          State the term remaining

          List the contract number of                                                         NEW,
          any government contract


          State what the contract or       Lease
                                                                                              THE KROGER CO.
2.2,991   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              1014 VINE STREET

          State the term remaining         28 month(s)

          List the contract number of                                                         CINCINNATI, OH 45202-1100
          any government contract


          State what the contract or       Purchase Order
                                                                                              THE LITTLE TIKES CO
2.2,992   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              16300 ROSCOE BLVD SUITE 150

          State the term remaining

          List the contract number of                                                         VAN NUYS,
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 499 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1371 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              THE MADDEN CORPORATION
2.2,993   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              94-411 KOAKI STREET

          State the term remaining

          List the contract number of                                                         WAIPAHU,
          any government contract


          State what the contract or       Sales Order
                                                                                              THE MEDVE GROUP
2.2,994   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1411 W WALNUT HILL LANE

          State the term remaining

          List the contract number of                                                         IRVING, TX 75038
          any government contract


          State what the contract or       Purchase Order
                                                                                              THE MIBRO GROUP
2.2,995   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 8000 DEP 89

          State the term remaining

          List the contract number of                                                         BUFFALO,
          any government contract


          State what the contract or       Services Agreement
                                                                                              THE MOWERS EDGE INC
2.2,996   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2980 N SUNNYSIDE 101

          State the term remaining         18 month(s)

          List the contract number of                                                         FRESNO, CA 93727
          any government contract


          State what the contract or       Services Agreement
                                                                                              THE POWER CENTER
2.2,997   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              534 S WASHINGTON STREET

          State the term remaining         30 month(s)

          List the contract number of                                                         KIMBERLY, WI 54136
          any government contract


          State what the contract or       SALES ORDER
                                                                                              THE PROPERTIES AT WRIGHT FIELD, LLC
2.2,998   lease is for and the nature
          of the debtor's interest         seller
                                                                                              9349 WATERSTONE BLVD

          State the term remaining

          List the contract number of                                                         CINCINNATI, OH 45249
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 500 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1372 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              THE SELIGMAN GROUP / QKC MAUI OWNER LLC
2.2,999   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: STEPHANIE ZIMMERMAN

          State the term remaining         60 month(s)                                        ONE TOWNE SQUARE SUITE 1913

          List the contract number of                                                         SOUTHFIELD, MI 48076
          any government contract


          State what the contract or       Retail Tenant Representation
                                           Agreement                                          THE SHOPPING CENTER GROUP, LLC
2.3,000   lease is for and the nature
          of the debtor's interest
                                                                                              300 GALLERIA PKWY
                                           Principal

          State the term remaining         6 month(s)

          List the contract number of                                                         ATLANTA, GA 30339
          any government contract


          State what the contract or       Lease-1378
                                                                                              THE VILLAGE AT ORANGE, LLC
2.3,001   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              5973 AVENIDA ENCINAS SUITE 300

          State the term remaining         67 month(s)

          List the contract number of                                                         CARLSBAD, CA 92008
          any government contract


          State what the contract or       Service Agreement
                                                                                              THERMODYNAMICS INC-1000110977
2.3,002   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3 WELLS ROAD

          State the term remaining         15 month(s)

          List the contract number of                                                         BROAD BROOK, CT 06016
          any government contract


          State what the contract or       Purchase Order
                                                                                              THERMWELL PRODUCTS CO INC
2.3,003   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 18268

          State the term remaining

          List the contract number of                                                         NEWARK, NJ 07191
          any government contract


          State what the contract or       Services Agreement
                                                                                              THG ENERGY SOLUTIONS LLC-711797
2.3,004   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              811 TRINITY STREET

          State the term remaining         30 month(s)                                        SUITE B

          List the contract number of                                                         AUSTIN, TX 78701
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 501 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                          Main Document
                                                                  Pg 1373 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              THIESSEN COMMUNICATIONS-1130459873
2.3,005   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 7251

          State the term remaining

          List the contract number of                                                         PROSPECT HEIGHTS, IL 60070
          any government contract


          State what the contract or       Lease-1368
                                                                                              THOMAS A MORABITO TRUSTEE & FRANCIS J MORABITO, TRUSTEE OF THE MO
2.3,006   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              1968 LOS ANGELES AVENUE

          State the term remaining         516 month(s)

          List the contract number of                                                         BERKELEY, CA 94707
          any government contract


          State what the contract or       Services Agreement
                                                                                              THOMSON'S GARDEN CENTER
2.3,007   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              61 JEFFERSON AVE

          State the term remaining         39 month(s)

          List the contract number of                                                         SALEM, MA 01970
          any government contract


          State what the contract or       Services Agreement
                                                                                              THORNE ELECTRIC COMPANY
2.3,008   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              610 LANARK DR

          State the term remaining         40 month(s)                                        SUITE 205

          List the contract number of                                                         SAN ANTONIO, TX 78218
          any government contract


          State what the contract or       Purchase Order
                                                                                              THORNE INVESTMENT GROUP LTD
2.3,009   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1381 2ND STREET

          State the term remaining

          List the contract number of                                                         MENDOTA, MN 55150
          any government contract


          State what the contract or       Purchase Order
                                                                                              THREE STARS FASHION
2.3,010   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 502 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1374 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              THUNDER MOUNTAIN ELECTRIC INC
2.3,011   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1340 S LININGER DR

          State the term remaining         2 month(s)

          List the contract number of                                                         GOLDEN, CO 80401
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          THUNDER MOUNTAIN ELECTRIC, INC
2.3,012   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              1340 S LININGER DR
                                           Buyer

          State the term remaining         3 month(s)

          List the contract number of                                                         GOLDEN, CO 08401
          any government contract


          State what the contract or       Purchase Order
                                                                                              TIANJIN KANGLI ZEFANGYUAN
2.3,013   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              TIGER ISLAND HARDWARE LLC
2.3,014   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7393 HWY 182E

          State the term remaining         36 month(s)

          List the contract number of                                                         MORGAN CITY, LA 70380
          any government contract


          State what the contract or       Services Agreement
                                                                                              TILMANN HARDWARE
2.3,015   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1963 N WINN RD

          State the term remaining         35 month(s)

          List the contract number of                                                         MOUNT PLEASANT, MI 48858
          any government contract


          State what the contract or       Purchase Order
                                                                                              TIMBERLAND A DIV JIT
2.3,016   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              N850 COUNTY HWY CB

          State the term remaining

          List the contract number of                                                         APPLETON,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 503 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1375 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              TIMBERLAND A DIV OF VF OUTDOOR INC
2.3,017   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              N850 COUNTY HWY CB

          State the term remaining

          List the contract number of                                                         APPLETON, WI 54914
          any government contract


          State what the contract or       Purchase Order
                                                                                              TIMBERLAND APTS
2.3,018   lease is for and the nature
          of the debtor's interest         seller
                                                                                              11624 S E 5TH STREET

          State the term remaining

          List the contract number of                                                         BELLEVUE, CA 98005
          any government contract


          State what the contract or       Purchase Order
                                                                                              TIMELY RAIN MUSICAL INSTR CO LTD
2.3,019   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              TIMEX CORPORATION
2.3,020   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 310

          State the term remaining

          List the contract number of                                                         MIDDLEBURY, CT 06762
          any government contract


          State what the contract or       Purchase Order
                                                                                              TJ TIANXING KESHENG LTHR PROD COLT
2.3,021   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              NO2 JIANSHE ROAD BAODI DISTRICT

          State the term remaining

          List the contract number of                                                         TIANJIN, CHINA 301200
          any government contract


          State what the contract or       License Agreement
                                                                                              TJ&H CHILLUNS, LTD.
2.3,022   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              4900 NORTH WEIR DRIVE

          State the term remaining         15 month(s)

          List the contract number of                                                         MUNCIE, IN 47304
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 504 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1376 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       License Agreement
                                                                                              TJ&H CHILLUNS, LTD.
2.3,023   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              4900 NORTH WEIR DRIVE

          State the term remaining         15 month(s)

          List the contract number of                                                         MUNCIE, IN 47304
          any government contract


          State what the contract or       Services Agreement
                                                                                              TK SNYDER LLC
2.3,024   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3522 MAIN ST

          State the term remaining         34 month(s)                                        3

          List the contract number of                                                         KEOKUK, IA 52632
          any government contract


          State what the contract or       Services Agreement
                                                                                              TK SNYDER LLC
2.3,025   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3533 MAIN ST 3

          State the term remaining         34 month(s)

          List the contract number of                                                         KEOKUK, IA 52632
          any government contract


          State what the contract or       Service Agreement
                                                                                              TL PEREZ RESIDENTIAL SERVICES
2.3,026   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              609 OLD COUNTY RD

          State the term remaining         13 month(s)

          List the contract number of                                                         WASHINGTON, ME 04574
          any government contract


          State what the contract or       Services Agreement
                                                                                              TMI STRIPING
2.3,027   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 44

          State the term remaining         8 month(s)

          List the contract number of                                                         SHREWSBURY, PA 17361
          any government contract


          State what the contract or       Services Agreement
                                                                                              TOBEY KARG SERVICE AGENCY INC
2.3,028   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4640 CAMPBELLS RUN RD

          State the term remaining         5 month(s)

          List the contract number of                                                         PITTSBURGH, PA 15205
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                                Page 505 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1377 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Service Agreement
                                                                                              TOBEY KARG SERVICE AGENCY, INC.
2.3,029   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4640 CAMPBELLS RUN ROAD

          State the term remaining         5 month(s)

          List the contract number of                                                         PITTSBURGH, PA 15205
          any government contract


          State what the contract or       Purchase Order
                                                                                              TOM CALLAHAN ASSOCIATES INC EMP
2.3,030   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              17 POWERS STREET

          State the term remaining

          List the contract number of                                                         MILFORD, NH 03055
          any government contract


          State what the contract or       Sales Order
                                                                                              TOMLIN & ASSOCIATES LLC
2.3,031   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              2782 WATERLICK RD

          State the term remaining

          List the contract number of                                                         LYNCHBURG, VA 24502
          any government contract


          State what the contract or       Services Agreement
                                                                                              TOMS SMALL ENGINE REPAIR
2.3,032   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              16562 HWY 90 W

          State the term remaining         28 month(s)

          List the contract number of                                                         RAVENDEN SPAR, AR 72460
          any government contract


          State what the contract or       Services Agreement
                                                                                              TOOL YARD LLC
2.3,033   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3923 ABBOTT DRIVE

          State the term remaining         41 month(s)

          List the contract number of                                                         WILLMAR, MN 56201
          any government contract


          State what the contract or       Services Agreement
                                                                                              TOP DOG LAWN CARE INC
2.3,034   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              701 12 SW 1 ST

          State the term remaining         28 month(s)

          List the contract number of                                                         WASHINGTON, IN 47501
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 506 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1378 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              TOP DOG LAWN CARE INC
2.3,035   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              701 12 SW 1ST ST

          State the term remaining         28 month(s)

          List the contract number of                                                         WASHINGTON, TN 47501
          any government contract


          State what the contract or       Services Agreement
                                                                                              TOP QUALITY MAINTENANCE
2.3,036   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2728 PARSONS RUN CT

          State the term remaining         5 month(s)

          List the contract number of                                                         HENDERSON, NV 89074
          any government contract


          State what the contract or       Purchase Order
                                                                                              TORIN INC
2.3,037   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4355 E BRICKELL STREET

          State the term remaining

          List the contract number of                                                         ONTARIO, CA 91761
          any government contract


          State what the contract or       Purchase Order
                                                                                              TOTAL DEVELOPMENT CORPORATION
2.3,038   lease is for and the nature
          of the debtor's interest         seller
                                                                                              468 TACKER CT

          State the term remaining

          List the contract number of                                                         CASTLE ROCK, CO 80104
          any government contract


          State what the contract or       Purchase Order
                                                                                              TOTES ISOTONER CORPORATION
2.3,039   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 633381

          State the term remaining

          List the contract number of                                                         CINCINNATI, OH 45263
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          TOWER TECH SERVICES,INC
2.3,040   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              12110 VALLIANT
                                           Buyer

          State the term remaining         2 month(s)

          List the contract number of                                                         SAN ANTONIO, TX 78216
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 507 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1379 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              TOWN CENTER STORAGE, INC.
2.3,041   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              1257 QUEENS HARBOR BLVD

          State the term remaining         5 month(s)

          List the contract number of                                                         JACKSONVILLE, FL 32225
          any government contract


          State what the contract or       Purchase Order
                                                                                              TOWNLEY INC JIT
2.3,042   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              10 WEST 33RD ST STE 418

          State the term remaining

          List the contract number of                                                         NEW YORK, NY 10001
          any government contract


          State what the contract or       Services Agreement
                                                                                              TOWNLINE POWER EQUIPMENT COMPANY INC
2.3,043   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              870 S MAIN ST

          State the term remaining         32 month(s)

          List the contract number of                                                         BELLINGHAM, MA 02019
          any government contract


          State what the contract or       Purchase Order
                                                                                              TOY WOODS (BD) CO LTD
2.3,044   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              TOY2U MANUFACTORY COMPANY LIMITED
2.3,045   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              TRACTOR JOE'S SERVICE & REPAIR
2.3,046   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2349 PENNINGTON ROAD

          State the term remaining         50 month(s)

          List the contract number of                                                         PENNINGTON, NJ 08534
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 508 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1380 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              TRACTORS 2 TRIMMERS LLC
2.3,047   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1072 RT 171

          State the term remaining         32 month(s)

          List the contract number of                                                         WOODSTOCK, CT 06281
          any government contract


          State what the contract or       Services Agreement
                                           MASTER SERVICES AGREEMENT                          TRAINE GUAM, INGERSOLL RAND
2.3,048   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 7749

          State the term remaining         1 month(s)

          List the contract number of                                                         TAMUNING, GU 96931
          any government contract


          State what the contract or
                                                                                              TRANE COMMERCIAL
2.3,049   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining         15 month(s)

          List the contract number of
          any government contract


          State what the contract or
                                                                                              TRC ENVIRONMENTAL CORPORATION
2.3,050   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9685 RESEARCH DRIVE

          State the term remaining         27 month(s)

          List the contract number of                                                         IRVINE, CA 92618
          any government contract


          State what the contract or       Services Agreement
                                                                                              TREASURE EXCHANGE
2.3,051   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              614 RIVERSIDE DR SW

          State the term remaining         30 month(s)

          List the contract number of                                                         ALBUQUERQUE, NM 87105
          any government contract


          State what the contract or       Services Agreement
                                                                                              TREE413
2.3,052   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1200 CONVERST ST

          State the term remaining         43 month(s)

          List the contract number of                                                         LONGMENDOW, MA 01106
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 509 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1381 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              TREMCO
2.3,053   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3735 GREEN ROAD

          State the term remaining         6 month(s)

          List the contract number of                                                         BEACHWOOD, OH 44122
          any government contract


          State what the contract or       Services Agreement
                                                                                              TREMCO
2.3,054   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3735 GREEN RD

          State the term remaining         6 month(s)

          List the contract number of                                                         BEACHWOOD, OH 44122
          any government contract


          State what the contract or       Purchase Order
                                                                                              TREND LAB LLC
2.3,055   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3190 W COUNTY RD 42

          State the term remaining

          List the contract number of                                                         BURNSVILLE, MN 55337
          any government contract


          State what the contract or       Services Agreement
                                                                                              TRESTLE TOOL
2.3,056   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 337

          State the term remaining         20 month(s)                                        72399 US HWY 40

          List the contract number of                                                         TABERNASH, CO 80478
          any government contract


          State what the contract or       Purchase Order
                                                                                              TREZAVANT MANOR
2.3,057   lease is for and the nature
          of the debtor's interest         seller
                                                                                              117 NORTH HIGHLAND ST

          State the term remaining

          List the contract number of                                                         MEMPHIS, TN 38111
          any government contract


          State what the contract or       Purchase Order
                                                                                              TRI GREAT INTERNATIONAL LTD
2.3,058   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 510 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1382 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              TRI STATE RENOVATIONS
2.3,059   lease is for and the nature
          of the debtor's interest         seller
                                                                                              1895 S HIGHT STREET

          State the term remaining

          List the contract number of                                                         COLUMBUS, OH 43207
          any government contract


          State what the contract or       Services Agreement
                                                                                              TRIAD LAWN MOWER SALES & SERVICE INC
2.3,060   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4200 N CHERRY ST

          State the term remaining         39 month(s)

          List the contract number of                                                         WINSTON-SALEM, NC 27105
          any government contract


          State what the contract or       Sales Order
                                                                                              TRIANGLE CONSTRUCTION COMPANY, INC.
2.3,061   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              PO BOX 2542

          State the term remaining

          List the contract number of                                                         MADISON, MS 39130
          any government contract


          State what the contract or       License Agreement (Applies to
                                           Affiliates)                                        TRICO PRODUCTS CORPORATION
2.3,062   lease is for and the nature
          of the debtor's interest
                                                                                              3255 WEST HAMLIN ROAD
                                           Licensor

          State the term remaining         39 month(s)

          List the contract number of                                                         ROCHESTER HILLS, MI 48309
          any government contract


          State what the contract or       Purchase Order
                                                                                              TRICO PRODUCTS CORPORATION
2.3,063   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3255 WEST HAMLIN ROAD

          State the term remaining

          List the contract number of                                                         ROCHESTER,
          any government contract


          State what the contract or       Purchase Order
                                                                                              TRI-COASTAL DESIGN
2.3,064   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              40 HARRY SHUPE BOULEVARD

          State the term remaining

          List the contract number of                                                         WHARTON , NJ 07885
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 511 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1383 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1280
                                                                                              TRI-COUNTY MALL LLC
2.3,065   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              11700 PRINCETON PIKE

          State the term remaining         69 month(s)

          List the contract number of                                                         SPRINGDALE, OH 45246
          any government contract


          State what the contract or       Sales Quote
                                                                                              TRIDENT CHECKER LLC
2.3,066   lease is for and the nature
          of the debtor's interest
                                                                                              2100 TRUMBULL AVE

          State the term remaining         4 month(s)

          List the contract number of                                                         DETROIT, MI 48216
          any government contract


          State what the contract or       Purchase Order
                                                                                              TRIDENT CHECKER LLC
2.3,067   lease is for and the nature
          of the debtor's interest         seller
                                                                                              3400 EAST LAFAYETTE

          State the term remaining

          List the contract number of                                                         DETROIT, MI 48207
          any government contract


          State what the contract or       Purchase Order
                                                                                              TRIDENT LIMITED
2.3,068   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              TRIMALAWN EQUIPMENT INC
2.3,069   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2081 VICTORY BLVD

          State the term remaining         33 month(s)

          List the contract number of                                                         STATEN ISLAND, NY 10314
          any government contract


          State what the contract or       Services Agreement
                                                                                              TRIMALAWN EQUIPMENT INC
2.3,070   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2081 VICTORY BLVD

          State the term remaining         33 month(s)

          List the contract number of                                                         STATEN ISLAND, NY 10314
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 512 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1384 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              TRINET ESSENTIAL FACILITIES XXVII, INC.
2.3,071   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: ASSET MANAGEMENT RE: 8440 HARDY DRTEMPE AZ

          State the term remaining         10 month(s)                                        33 NEW MONTGOMERY STREET SUITE 1210

          List the contract number of                                                         SAN FRANCISCO, CA 94105
          any government contract


          State what the contract or       Services Agreement
                                                                                              TRINITY DOOR SYSTEMS
2.3,072   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 61

          State the term remaining         8 month(s)

          List the contract number of                                                         COLUMBIANA, OH 44408
          any government contract


          State what the contract or       Purchase Order
                                                                                              TRISTAR PRODUCTS INC
2.3,073   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              720 CENTRE AVE

          State the term remaining

          List the contract number of                                                         READING, PA 19601
          any government contract


          State what the contract or       Services Agreement
                                                                                              TROPICAL LAWNMOWERS
2.3,074   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              10798 SW 24TH ST

          State the term remaining         20 month(s)

          List the contract number of                                                         MIAMI, FL 33165
          any government contract


          State what the contract or       Purchase Order
                                                                                              TRUE FOOD SERV EQUIP INC-377481
2.3,075   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 790100 DEPT 456139

          State the term remaining

          List the contract number of                                                         ST LOUIS, MO 63179
          any government contract


          State what the contract or       Services Agreement
                                                                                              TRUE VALUE HARDWARE OF GREENVILLE
2.3,076   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              700 S GREENVILLE WEST DR STE 7

          State the term remaining         35 month(s)

          List the contract number of                                                         GREENVILLE, MI 48838
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 513 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1385 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              TTEC HOLDINGS INC-703079
2.3,077   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9197 S PEORIA ST

          State the term remaining         4 month(s)                                         NONE

          List the contract number of                                                         ENGLEWOOD, CO 80112
          any government contract


          State what the contract or       Service Agreement
                                                                                              TURNING POINT JUSTICE
2.3,078   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              23123 N STATE ROAD 7 SUITE 345

          State the term remaining         30 month(s)

          List the contract number of                                                         BOCA RATON, FL 33428
          any government contract


          State what the contract or       Service Agreement
                                                                                              TWG INNOVATIVE SOLOTIONS, INC.
2.3,079   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1090 KING GEORGE POST ROAD

          State the term remaining         4 month(s)

          List the contract number of                                                         EDISON, NJ 08837
          any government contract


          State what the contract or       Purchase Order
                                                                                              TWILIO INC-9370111
2.3,080   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              645 HARRISON STREET 3RD FLOOR

          State the term remaining

          List the contract number of                                                         SAN FRANCISCO, CA 94107
          any government contract


          State what the contract or       License Agreement
                                                                                              TWIN TOWERS TRADING , INC.
2.3,081   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              10 STATION STREET

          State the term remaining         4 month(s)

          List the contract number of                                                         MANALAPAN, NJ 07726
          any government contract


          State what the contract or       Services Agreement
                                                                                              TYLER FARMS LLC
2.3,082   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              36 SOUTH VALLEY AVE

          State the term remaining         27 month(s)                                        PO BOX 648

          List the contract number of                                                         COLLINSVILLE, AL 35961
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 514 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1386 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              U S DIVERS CO INC
2.3,083   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2340 COUSTEAU COURT

          State the term remaining

          List the contract number of                                                         VISTA, CA 92803
          any government contract


          State what the contract or       Lease
                                                                                              U S REALTY, A/K/A GARDEN PROPERTIES
2.3,084   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              820 MORRIS TURNPIKE

          State the term remaining         52 month(s)                                        SUITE 301

          List the contract number of                                                         SHORT HILLS, NJ 07078
          any government contract


          State what the contract or       Services Agreement
                                                                                              U.S. PAVEMENT SERVICES
2.3,085   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              39 INDUSTRIAL PARKWAY

          State the term remaining         1 month(s)

          List the contract number of                                                         WOBURN, MA 01801
          any government contract


          State what the contract or       Services Agreement
                                                                                              UHLS FEED & SMALL ENGINE LLC
2.3,086   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              360 VALLEY RD

          State the term remaining         38 month(s)

          List the contract number of                                                         CORYDON, IN 47112
          any government contract


          State what the contract or       Services Agreement
                                                                                              ULINE LAWN EQUIPMENT
2.3,087   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              290 W SAUK TRAIL

          State the term remaining         38 month(s)

          List the contract number of                                                         SO CHICAGO, IL 60411
          any government contract


          State what the contract or       Purchase Order
                                                                                              ULLMAN DEVICES CORPORATION
2.3,088   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 398

          State the term remaining

          List the contract number of                                                         RIDGEFIELD, CT 06877
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 515 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1387 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              ULTIMATE SERVICES INC.
2.3,089   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              51 PROGRESS STREET

          State the term remaining         29 month(s)

          List the contract number of                                                         UNION, NJ 87083
          any government contract


          State what the contract or       Services Agreement
                                                                                              UMATILLA MOWER SALES & SERVICE INC
2.3,090   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              590 N CENTRAL AVE

          State the term remaining         42 month(s)

          List the contract number of                                                         UMATILLA, FL 32784
          any government contract


          State what the contract or       Services Agreement
                                                                                              UNCLASSIFIED
2.3,091   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7 MELANIE LN

          State the term remaining         36 month(s)                                        UNIT 4

          List the contract number of                                                         EAST HANOVER, NJ 07936
          any government contract


          State what the contract or       Purchase Order
                                                                                              UNIFIED MARINE INC DOS
2.3,092   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1190 OLD ASHEVILLE HWY

          State the term remaining

          List the contract number of                                                         NEWPORT, TN 37821
          any government contract


          State what the contract or       Purchase Order
                                                                                              UNI-KING OF HAWAII INC
2.3,093   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              POB 31215

          State the term remaining

          List the contract number of                                                         HONOLULU,
          any government contract


          State what the contract or       Services Agreement
                                                                                              UNION ELECTRONIC DISTRIBUTORS
2.3,094   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              311 E CORNING RD

          State the term remaining         39 month(s)

          List the contract number of                                                         BEECHER, IL 60401
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 516 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1388 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       SUPPLY AGREEMENT
                                                                                              UNIPLAST
2.3,095   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1-5 PLANT ROAD

          State the term remaining         27 month(s)

          List the contract number of                                                         HASBROUCK HEIGHTS, NJ 07604
          any government contract


          State what the contract or       Services Agreement
                                                                                              UNIQUE LAWN CARE LLC
2.3,096   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              308 JACOB ST

          State the term remaining         35 month(s)

          List the contract number of                                                         KITTANING, PA 16201
          any government contract


          State what the contract or       Collective Bargaining Agreement
                                                                                              UNITED FOOD AND COMMERCIAL WORKERS INTERNATIONAL UNION (UFCW) LO
2.3,097   lease is for and the nature
          of the debtor's interest         Employer
                                                                                              9199 MARKET PLACE

          State the term remaining         3 month(s)                                         SUITE 2

          List the contract number of                                                         BROADVIEW HEIGHTS, OH 44147
          any government contract


          State what the contract or       Collective Bargaining Agreement
                                                                                              UNITED FOOD AND COMMERCIAL WORKERS INTERNATIONAL UNION (UFCW) LO
2.3,098   lease is for and the nature
          of the debtor's interest         Employer
                                                                                              1 SUNSET HILLS EXECUTIVE DRIVE

          State the term remaining         29 month(s)                                        SUITE 102

          List the contract number of                                                         EDWARDSVILLE, IL 62025
          any government contract


          State what the contract or       Purchase Order
                                                                                              UNITED FURNITURE IND INC (DOS-GXS)
2.3,099   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 519

          State the term remaining

          List the contract number of                                                         VERONA, MS 38879
          any government contract


          State what the contract or       Purchase Order
                                                                                              UNITED FURNITURE INDUSTRIES INC
2.3,100   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 519

          State the term remaining

          List the contract number of                                                         VERONA, MS 38879
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 517 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1389 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Collective Bargaining Agreement
                                                                                              UNITED STEELWORKERS OF AMERICA DISTRICT 10 LOCAL UNION 5852-28
2.3,101   lease is for and the nature
          of the debtor's interest         Employer
                                                                                              1945 LINCOLN HWY

          State the term remaining         14 month(s)

          List the contract number of                                                         NORTH VERSAILLES, PA 15137
          any government contract


          State what the contract or       Purchase Order
                                                                                              UNITEX INC
2.3,102   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              CALLE O'NEILL 211

          State the term remaining

          List the contract number of                                                         HATO REY,
          any government contract


          State what the contract or       Services Agreement
                                                                                              UNIVERSAL BUILDING SERVICES
2.3,103   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              16 SOUTH AVE

          State the term remaining         7 month(s)                                         WEST SUITE 233

          List the contract number of                                                         CRANFORD, NJ 07016
          any government contract


          State what the contract or       Services Agreement
                                                                                              UNIVERSAL BUILDINGS SERVICES
2.3,104   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              16 S AVE W

          State the term remaining         7 month(s)                                         STE 233

          List the contract number of                                                         CRANFORD, NJ 07016
          any government contract


          State what the contract or       Services Agreement
                                                                                              UNIVERSAL POWER EQUIPMENT INC
2.3,105   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3812 COLESIUM BLVD

          State the term remaining         36 month(s)

          List the contract number of                                                         ALEXANDRIA, LA 71303
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   UNIVERSAL SERVICE AGENCY LLC
2.3,106   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6504 ZARDA DR

          State the term remaining         6 month(s)

          List the contract number of                                                         SHAWNEE, KS 66226
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 518 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1390 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              UNIVERSAL SERVICES
2.3,107   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6504 ZARDA DR

          State the term remaining         6 month(s)

          List the contract number of                                                         SHAWNEE, KS 66226
          any government contract


          State what the contract or       Services Agreement
                                                                                              UNIVERSAL SERVICES
2.3,108   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              16 SOUTH AVE

          State the term remaining         7 month(s)                                         WEST SUITE 233

          List the contract number of                                                         CRANFORD, NJ 07016
          any government contract


          State what the contract or       License Agreement
                                                                                              UNIVERSAL VENDING
2.3,109   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              425 NORTH AVE EAST

          State the term remaining         12 month(s)

          List the contract number of                                                         WESTFIELD, NJ 07091
          any government contract


          State what the contract or       Purchase Order
                                                                                              UNIVERSITY GAMES (EMP)
2.3,110   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2030 HARRISON STREET

          State the term remaining

          List the contract number of                                                         SAN FRANCISCO, CA 94110
          any government contract


          State what the contract or       Lease
                                                                                              UNIVERSITY MALL LLC
2.3,111   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ONE BURLINGTON WOODS DRIVE

          State the term remaining         359 month(s)

          List the contract number of                                                         BURLINGTON, MA 01803
          any government contract


          State what the contract or       Lease-1111
                                                                                              UNIVEST-BTC S&R LLC
2.3,112   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              10611 N HAYDEN ROAD SUITE D-105

          State the term remaining         85 month(s)

          List the contract number of                                                         SCOTTSDALE, AZ 85260
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 519 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1391 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              UNIVEST-BTC S&R LLC
2.3,113   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              10611 NORTH HAYDEN ROAD

          State the term remaining         85 month(s)                                        SUITE D-105

          List the contract number of                                                         SCOTTSDALE, AZ 85260
          any government contract


          State what the contract or       Services Agreement
                                                                                              UPFRONT AUTO REPAIR LLC
2.3,114   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              353 MEADOWDALE RD

          State the term remaining         43 month(s)

          List the contract number of                                                         FAIRMONT, WV 26554
          any government contract


          State what the contract or       Services Agreement
                                                                                              URS CORPORATION
2.3,115   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 9024263

          State the term remaining         3 month(s)

          List the contract number of                                                         SAN JUAN, PR 00902
          any government contract


          State what the contract or       Lease
                                                                                              US BANK, C-III ASSET MGMT. LLC (GEMINI IN RECEIVERSHIP)
2.3,116   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: CHRIS BRANTLEY VP SPECIAL SERVICING

          State the term remaining         5 month(s)                                         5221 N O'CONNOR BLVD SUITE 800

          List the contract number of                                                         IRVING, TX 75039
          any government contract


          State what the contract or       Lease
                                                                                              US BANK, N.A., AS TRUSTEE
2.3,117   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              GLOBAL CORPORATE TRUST SERVICES EP-MN-WS1D

          State the term remaining         62 month(s)                                        60 LIVINGSTON AVENUE

          List the contract number of                                                         ST PAUL, MN 55107
          any government contract


          State what the contract or       Service Agreement
                                                                                              US SECURITY ASSOCIATES INC-874466
2.3,118   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 51018

          State the term remaining         7 month(s)

          List the contract number of                                                         LOS ANGELES, CA 90074
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 520 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1392 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Service Agreement
                                                                                              US SECURITY ASSOCIATES INC-874466
2.3,119   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              200 MANSELL COURT SUITE 500

          State the term remaining         34 month(s)

          List the contract number of                                                         ROSWELL, GA 30076
          any government contract


          State what the contract or       Purchase Order
                                                                                              USA LAND DEVELOPMENT INC
2.3,120   lease is for and the nature
          of the debtor's interest         seller
                                                                                              108 OYMPIA DR

          State the term remaining                                                            SUITE 202

          List the contract number of                                                         WARNER ROBINS, GA 31093
          any government contract


          State what the contract or       Purchase Order
                                                                                              V T I INC
2.3,121   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              V&M RENTAL CENTER
2.3,122   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              520 FORT HILL RD

          State the term remaining         33 month(s)

          List the contract number of                                                         GORHAM, ME 04038
          any government contract


          State what the contract or       Services Agreement
                                                                                              V&V APPLIANCE PARTS
2.3,123   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              27 W MYRTLE AVE

          State the term remaining         26 month(s)

          List the contract number of                                                         YOUNGSTOWN, OH 44507
          any government contract


          State what the contract or
                                                                                              V3 COMPANIES OF ILLINOIS LTD
2.3,124   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7325 JANES AVENUE

          State the term remaining         37 month(s)

          List the contract number of                                                         WOODRIDGE, IL 60517
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 521 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1393 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Consulting Services
                                                                                              V3 COMPANIES, LTD.
2.3,125   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              JANES AVENUE

          State the term remaining         2 month(s)

          List the contract number of                                                         WOODRIDGE, IL 60517
          any government contract


          State what the contract or       Services Agreement
                                                                                              VAC-WAY LAWN & GARDEN LLC
2.3,126   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              595 MARKET ST

          State the term remaining         36 month(s)

          List the contract number of                                                         KINGSTON, PA 18704
          any government contract


          State what the contract or       Purchase Order
                                                                                              VALID USA INC-1000459149
2.3,127   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              220 FENCL LANE

          State the term remaining

          List the contract number of                                                         HILLSIDE, IL 60162
          any government contract


          State what the contract or       Services Agreement
                                                                                              VALLEY SCOOTERS OF TEXAS
2.3,128   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1748 CENTRAL BLVD

          State the term remaining         32 month(s)

          List the contract number of                                                         BROWNSVILLE, TX 78520
          any government contract


          State what the contract or       Services Agreement
                                                                                              VALLEY SCOOTERS OF TEXAS
2.3,129   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1748 CENRAL BLVD

          State the term remaining         32 month(s)

          List the contract number of                                                         BROWNSVILLE, TX 78520
          any government contract


          State what the contract or       Services Agreement
                                                                                              VALUELINK LLC
2.3,130   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6200 S QUEBEC STREET

          State the term remaining         9 month(s)                                         SUITE 310

          List the contract number of                                                         GREENWOOD VILLAGE, CO 80111
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 522 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1394 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              VALVOLINE LLC-1000580829
2.3,131   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 117131

          State the term remaining

          List the contract number of                                                         ATLANTA, GA 30368
          any government contract


          State what the contract or       Service Agreement
                                                                                              VAN HOOK SERVICE CO INC
2.3,132   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              76 SENECA AV

          State the term remaining         15 month(s)

          List the contract number of                                                         ROCHESTER, NY 14612
          any government contract


          State what the contract or       Services Agreement
                                                                                              VAN METER INC-5435466
2.3,133   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              850 32ND

          State the term remaining         30 month(s)

          List the contract number of                                                         CEDAR RAPIDS, IA 52402
          any government contract


          State what the contract or       Purchase Order
                                                                                              VANDALE INDUSTRIES INC
2.3,134   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              180 MADISON AVE 2ND FL

          State the term remaining

          List the contract number of                                                         NEW YORK, NY 10016
          any government contract


          State what the contract or       Services Agreement
                                                                                              VANDJ LANDSCAPING & SERVICES INC
2.3,135   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9100 TERMINAL AVE

          State the term remaining         42 month(s)

          List the contract number of                                                         SKOKIE, IL 60077
          any government contract


          State what the contract or       Purchase Order
                                                                                              VANITY FAIR BRANDS LP
2.3,136   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 75647

          State the term remaining

          List the contract number of                                                         CHARLOTTE, NC 28275
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 523 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1395 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              VAUGHAN & BUSHNELL MFG CO
2.3,137   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 390

          State the term remaining

          List the contract number of                                                         HEBRON,
          any government contract


          State what the contract or       Purchase Order
                                                                                              VENTO DISTRIBUTORS CORP
2.3,138   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              CALLE FRANCES 40

          State the term remaining

          List the contract number of                                                         GUAYNABO, PR 00968
          any government contract


          State what the contract or       Purchase Order
                                                                                              VENUS COLOMBIANA SA
2.3,139   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              VEOLIA ES TECHNICAL SOLUTIONS LLC-467837
2.3,140   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              AVE SW

          State the term remaining         31 month(s)

          List the contract number of                                                         LOMBARD, IL 60148
          any government contract


          State what the contract or       Purchase Order
                                                                                              VERBATIM AMERICAS LLC
2.3,141   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1200 WEST WT HARRIS BLVD

          State the term remaining

          List the contract number of                                                         CHARLOTTE, NC 28262
          any government contract


          State what the contract or       Purchase Order
                                                                                              VERIGOLD DBA RENAISSANCE JEWELRY
2.3,142   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              501 MADISON AVENUE 9TH FLOOR

          State the term remaining

          List the contract number of                                                         NEW,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 524 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1396 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       AGENT AGREEMENT
                                                                                              VERIIZON WIRELESS
2.3,143   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              ONE VERIZON WAY

          State the term remaining         7 month(s)                                         VC52S435

          List the contract number of                                                         BASKING RIDGE, NJ 07920-1097
          any government contract


          State what the contract or
                                                                                              VERTEX
2.3,144   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              400 LIBBEY PARKWAY

          State the term remaining         25 month(s)

          List the contract number of                                                         WEYMOUTH, MA 02189
          any government contract


          State what the contract or       Purchase Order
                                                                                              VESSEL TOOLS USA INC
2.3,145   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1012 BRIOSO DRIVE SUITE 107

          State the term remaining

          List the contract number of                                                         COSTA,
          any government contract


          State what the contract or       Purchase Order
                                                                                              VESTCOM RETAIL SOLUTIONS-528893
2.3,146   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 416225

          State the term remaining

          List the contract number of                                                         BOSTON, MA 02241
          any government contract


          State what the contract or       Purchase Order
                                                                                              VF JEANSWEAR LIMITED PARTNERSHIP
2.3,147   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 751478

          State the term remaining

          List the contract number of                                                         CHARLOTTE, NC 28275
          any government contract


          State what the contract or       Purchase Order
                                                                                              VICHY LABORATORIES EMP
2.3,148   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              4 NEW YORK PLAZA 15TH FLOOR

          State the term remaining

          List the contract number of                                                         NEW,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 525 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1397 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              VICTORINOX SWISS ARMY INC
2.3,149   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 30457

          State the term remaining

          List the contract number of                                                         HARTFORD , CT 06150
          any government contract


          State what the contract or       Purchase Order
                                                                                              VIETNAM TEXTILE GMT INT TRADE COLT
2.3,150   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Lease
                                                                                              VILLAGE LAKE PROMENADE LLC & 950 PROPERTIES LLC
2.3,151   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              CO EXCLUSIVE MANAGEMENT & PROPERTIES INC

          State the term remaining         23 month(s)                                        2183 N POWERLINE ROAD SUITE 1

          List the contract number of                                                         POMPANO BEACH, FL 33069
          any government contract


          State what the contract or       Naming Rights Agreement
                                                                                              VILLAGE OF HOFFMAN ESTATES
2.3,152   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1900 HASSELL ROAD

          State the term remaining         10 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 06069
          any government contract


          State what the contract or       NAMING RIGHT AGREEMENT
                                                                                              VILLAGE OF HOFFMAN ESTATES-1074439308
2.3,153   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1900 HASSELL RD

          State the term remaining         6 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60169
          any government contract


          State what the contract or       NAMING RIGHT AGREEMENT
                                                                                              VILLAGE OF HOFFMAN ESTATES-1074439308
2.3,154   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1900 HASSELL RD

          State the term remaining         6 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60169
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 526 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1398 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       NAMING RIGHT AGREEMENT
                                                                                              VILLAGE OF HOFFMAN ESTATES-1074439308
2.3,155   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1900 HASSELL RD

          State the term remaining         6 month(s)

          List the contract number of                                                         HOFFMAN ESTATES, IL 60169
          any government contract


          State what the contract or       Lease
                                                                                              VINTAGE CAPITAL GROUP
2.3,156   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              11611 SAN VICENTE BLVD

          State the term remaining         55 month(s)                                        SUITE 1000

          List the contract number of                                                         LOS ANGELES, CA 90049
          any government contract


          State what the contract or       Purchase Order
                                                                                              VISIONARY SLEEP LLC
2.3,157   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1721 MOON LAKE BLVD STE 205

          State the term remaining

          List the contract number of                                                         HOFFMAN ESTATES,
          any government contract


          State what the contract or       Services Agreement
                                                                                              VISUAL CREATIONS, INC.
2.3,158   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              60 KING ST

          State the term remaining         32 month(s)

          List the contract number of                                                         PROVIDENCE, RI 02909
          any government contract


          State what the contract or       Services Agreement
                                                                                              VITOS LAWN MOWER LLC
2.3,159   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              16020 N 32ND ST

          State the term remaining         18 month(s)

          List the contract number of                                                         PHOENIX, AZ 85032
          any government contract


          State what the contract or       Purchase Order
                                                                                              VOLK CORPORATION-613885
2.3,160   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              23936 INDUSTRIAL PARK DRIVE

          State the term remaining

          List the contract number of                                                         FARMINGTON HILLS, MI 48335
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 527 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1399 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease-1075
                                                                                              VOLUSIA MALL LLC (DEVELOPER)
2.3,161   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              1700 W INTERNATIONAL SPEEDWAY BLVD

          State the term remaining         2 month(s)

          List the contract number of                                                         DAYTONA BEACH, FL 32114
          any government contract


          State what the contract or       Services Agreement
                                                                                              VONDERAHE'S SELECT EQUIPMENT REPAIR, LLC
2.3,162   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              815 BLUE RIDGE RD

          State the term remaining         19 month(s)

          List the contract number of                                                         COLUMBIA, MO 65202
          any government contract


          State what the contract or       Lease
                                                                                              VORNADO
2.3,163   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              210 ROUTE 4 EAST

          State the term remaining         326 month(s)

          List the contract number of                                                         PARAMUS, NJ 07652
          any government contract


          State what the contract or       Purchase Order
                                                                                              VOXX INTERNATIONAL CORPORATION
2.3,164   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 18000

          State the term remaining

          List the contract number of                                                         HAUPPAUGE, NY 11788
          any government contract


          State what the contract or       Purchase Order
                                                                                              VP RACING FUELS INC
2.3,165   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              7124 RICHTER RD

          State the term remaining

          List the contract number of                                                         ELMENDORF,
          any government contract


          State what the contract or       Purchase Order
                                                                                              VTECH ELECTRONICS NORTH AMERICA LL
2.3,166   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 201221

          State the term remaining

          List the contract number of                                                         DALLAS,
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 528 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1400 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              W.J. O'NEIL CO, MECHANICAL CONTRACTING AND SERVICES
2.3,167   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              224 N JUSTINE

          State the term remaining         14 month(s)

          List the contract number of                                                         CHICAGO, IL 60607
          any government contract


          State what the contract or       Services Agreement
                                                                                              W.J.O'NEIL CO.-MECHANICAL CONTRACTING & SERVICES
2.3,168   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              224 N JUSTINE

          State the term remaining         14 month(s)

          List the contract number of                                                         CHICAGO, IL 600607
          any government contract


          State what the contract or       Purchase Order
                                                                                              W.R. TOWNHOMES F, LLC
2.3,169   lease is for and the nature
          of the debtor's interest         seller
                                                                                              11624 S E 5TH STREET

          State the term remaining

          List the contract number of                                                         BELLEVUE, CA 98005
          any government contract


          State what the contract or       Services Agreement
                                                                                              WADE INC
2.3,170   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2690 SUNSET DRIVE

          State the term remaining         28 month(s)

          List the contract number of                                                         GRENADA, MS 38901
          any government contract


          State what the contract or       Service Agreement
                                                                                              WALDINGER CORPORATION
2.3,171   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1800 LEVEE ROAD

          State the term remaining         15 month(s)

          List the contract number of                                                         NORTH KANSAS CITY, MO 64116
          any government contract


          State what the contract or       Lease
                                                                                              WALKER FAMILY LTD PARTNERSHIP
2.3,172   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN RICHARD BROWN

          State the term remaining         2 month(s)                                         1031 W TENNESSEE ST

          List the contract number of                                                         EVANSVILLE, IN 47710
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 529 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1401 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              WALKER PRINTERY INC-203158
2.3,173   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              13351 CLOVERDALE

          State the term remaining

          List the contract number of                                                         OAK PARK, MI 48237
          any government contract


          State what the contract or       Lease
                                                                                              WALTON FOOTHILLS HOLDINGS VI, LLC
2.3,174   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              900 N MICHIGAN AVENUE SUITE 1900

          State the term remaining         1143 month(s)

          List the contract number of                                                         CHICAGO, IL 60611
          any government contract


          State what the contract or       Services Agreement
                                                                                              WALT'S POWER EQUIPMENT REPAIR
2.3,175   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              125 WEST ST

          State the term remaining         32 month(s)

          List the contract number of                                                         COLUMBIA, CT 06237
          any government contract


          State what the contract or       Services Agreement
                                                                                              WAMPEE EQUIPMENT
2.3,176   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9317 HIGHWAY 90

          State the term remaining         29 month(s)

          List the contract number of                                                         LONGS HORRY, SC 29568
          any government contract


          State what the contract or       Lease
                                                                                              WARD LOGISTICS LLC
2.3,177   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              1436 WARD TRUCKING DRIVE

          State the term remaining         6 month(s)

          List the contract number of                                                         ALTOONA, PA 16602
          any government contract


          State what the contract or       Services Agreement
                                                                                              WARES DEALER STORES DBA SEARS OF ELKINS
2.3,178   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1611 HARRISON AVE

          State the term remaining         34 month(s)

          List the contract number of                                                         ELKINS, WV 26241
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 530 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1402 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,179   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         18 month(s)                                        180 EAST BROAD STREET - 21ST FLOOR

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract


          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,180   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         18 month(s)                                        180 EAST BROAD STREET

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract


          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,181   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              CHASE TOWER 111 MONUMENT CIRCLE

          State the term remaining         18 month(s)

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,182   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              CHASE TOWER 111 MONUMENT CIRCLE

          State the term remaining         18 month(s)

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,183   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              CHASE TOWER 111 MONUMENT CIRCLE

          State the term remaining         18 month(s)

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract


          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,184   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              CHASE TOWER 111 MONUMENT CIRCLE

          State the term remaining         18 month(s)

          List the contract number of                                                         INDIANAPOLIS, IN 46204
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 531 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1403 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,185   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              180 EAST BROAD STREET

          State the term remaining         107 month(s)                                       21ST FLOOR

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract


          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,186   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         18 month(s)                                        180 EAST BROAD STREET

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract


          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,187   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         18 month(s)                                        180 EAST BROAD STREET 21ST FLOOR

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract


          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,188   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              CO WASHINGTON PRIME GROUP INC ATTN: GENERAL COUNSEL

          State the term remaining         107 month(s)                                       180 EAST BROAD STREET

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract


          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,189   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              180 EAST BROAD STREET

          State the term remaining         18 month(s)                                        21ST FLOOR

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract


          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,190   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         18 month(s)                                        180 EAST BROAD STREET

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 532 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1404 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,191   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         18 month(s)                                        180 EAST BROAD STREET

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract


          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,192   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         18 month(s)                                        180 EAST BROAD STREET

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract


          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,193   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         18 month(s)                                        180 EAST BROAD STREET

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract


          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,194   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         107 month(s)                                       180 EAST BROAD STREET

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract


          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,195   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         18 month(s)                                        180 EAST BROAD STREET

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract


          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,196   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         18 month(s)                                        180 EAST BROAD STREET

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 533 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1405 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,197   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         18 month(s)                                        180 EAST BROAD STREET

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract


          State what the contract or       Lease
                                                                                              WASHINGTON PRIME GROUP
2.3,198   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL COUNSEL

          State the term remaining         107 month(s)                                       180 EAST BROAD STREET

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract


          State what the contract or       Services Agreement
                                                                                              WASTE MANAGEMENT (WMX)
2.3,199   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              415 DAY HILL ROAD

          State the term remaining         19 month(s)

          List the contract number of                                                         WINDSOR, CT 06095
          any government contract


          State what the contract or       Services Agreement
                                                                                              WASTE MANAGEMENT (WMX)
2.3,200   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              415 DAY HILL ROAD

          State the term remaining         18 month(s)

          List the contract number of                                                         WINDSOR, CT 06095
          any government contract


          State what the contract or       Services Agreement
                                                                                              WASTE MANAGEMENT (WMX)
2.3,201   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              415 DAY HILL ROAD

          State the term remaining         19 month(s)

          List the contract number of                                                         WINDSOR, CT 06095
          any government contract


          State what the contract or       Services Agreement
                                                                                              WASTE MANAGEMENT (WMX)
2.3,202   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              415 DAY HILL ROAD

          State the term remaining         18 month(s)

          List the contract number of                                                         WINDSOR, CT 06095
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 534 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1406 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       License Agreement
                                                                                              WATCH OUR SERVICE, INC.
2.3,203   lease is for and the nature
          of the debtor's interest         Licensor
                                                                                              16375 NE 18TH AVE

          State the term remaining         6 month(s)                                         SUITE 334

          List the contract number of                                                         NORTH MIAMI BEACH, FL 33162
          any government contract


          State what the contract or       Services Agreement
                                                                                              WATERBURY'S OUTDOOR POWER EQUIPMENT, INC.
2.3,204   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1448 GROVE ST

          State the term remaining         44 month(s)

          List the contract number of                                                         HEALDSBURG, CA 95448
          any government contract


          State what the contract or       Purchase Order
                                                                                              WATERLOO INDUSTRIES INC
2.3,205   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              75 REMITTANCE DR STE 1014

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60675
          any government contract


          State what the contract or       Supply Agreement.
                                                                                              WATERLOO INDUSTRIES, INC.
2.3,206   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              139 FOREST HILL AVENUE

          State the term remaining         9 month(s)

          List the contract number of                                                         OAK CREEK, WI 53154
          any government contract


          State what the contract or
                                                                                              WATTERSON ENVIRONMENTAL GROUP
2.3,207   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              650 EAST ALGONQUIN ROAD

          State the term remaining         25 month(s)

          List the contract number of                                                         SCHAUMBURG, IL 60173
          any government contract


          State what the contract or       Service Agreement
                                                                                              WATTERSON ENVIRONMENTAL GROUP
2.3,208   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1827 WALDEN OFFICE SQUARE SUITE 100

          State the term remaining         17 month(s)

          List the contract number of                                                         SCHAUMBERG, IL 60173
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 535 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1407 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Assignment of Lease
                                                                                              WAUKEGAN ROAD L.L.C
2.3,209   lease is for and the nature
          of the debtor's interest         Assignor
                                                                                              5234 VIRGINIA BEACH BLVD

          State the term remaining         36 month(s)

          List the contract number of                                                         VIRGINIA BEACH, VA 23462
          any government contract


          State what the contract or       Services Agreement
                                                                                              WAYLAND OUTDOOR POWER
2.3,210   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              200 COMMERCE

          State the term remaining         35 month(s)

          List the contract number of                                                         WAYLAND, MI 49348
          any government contract


          State what the contract or       Service Agreement
                                                                                              WEATHERITE CORPORATION
2.3,211   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              21211 COMMERCE POINTE DR

          State the term remaining         15 month(s)

          List the contract number of                                                         WALNUT, CA 91789
          any government contract


          State what the contract or       Sales Order
                                                                                              WEAVER COOKE
2.3,212   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              7900 MCCLOUD RD

          State the term remaining         5 month(s)

          List the contract number of                                                         GREENSBORO, NC 27409
          any government contract


          State what the contract or       Purchase Order
                                                                                              WEAVETEX OVERSEAS
2.3,213   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Lease-1288
                                                                                              WEBERSTOWN MALL LLC
2.3,214   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              CO GLIMCHER PROPERTIES LP 180 E BROAD STREET

          State the term remaining         51 month(s)

          List the contract number of                                                         COLUMBUS, OH 43215
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 536 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1408 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Service Agreement
                                                                                              WEISER SECURITY SERVICES INC-714825
2.3,215   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 51720

          State the term remaining         34 month(s)

          List the contract number of                                                         NEW ORLEANS, LA 70151
          any government contract


          State what the contract or       Purchase Order
                                                                                              WELCOME INDUSTRIAL CORP EMP
2.3,216   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              717 NORTH PARK AVE

          State the term remaining

          List the contract number of                                                         BURLINGTON, NC 27217
          any government contract


          State what the contract or       Lease
                                                                                              WELLS FARGO BANK, N.A., AS TRUSTEE FOR CSMS 2008-C1
2.3,217   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LAURA MCWILLIAMS

          State the term remaining         149 month(s)                                       5221 N O'CONNOR BLVD SUITE 800

          List the contract number of                                                         IRVING, TX 75039
          any government contract


          State what the contract or       Purchase Order
                                                                                              WELSPUN GLOBAL BRANDS LTD
2.3,218   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              WEST BUILDERS
2.3,219   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              22433 SOUTH VERMONT AVE

          State the term remaining

          List the contract number of                                                         TORRANCE, CA 90502
          any government contract


          State what the contract or       Purchase Order
                                                                                              WEST CHESTER HOLDINGS INC
2.3,220   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3128 RELIABLE PARKWAY

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60686
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                             Page 537 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1409 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              WEST SIDE SMALL ENGINE REPAIR
2.3,221   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1605 CARR ST

          State the term remaining         19 month(s)

          List the contract number of                                                         LAKEWOOD, CO 80214
          any government contract


          State what the contract or       Services Agreement
                                                                                              WEST TECHS CHILL WATER SPECIALISTS LLC
2.3,222   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              142 N CLACK

          State the term remaining         8 month(s)

          List the contract number of                                                         ABILENE, TX 79603
          any government contract


          State what the contract or       Retail Tenant Representation
                                           Agreement                                          WESTERN RETAIL ADVISORS, LLC
2.3,223   lease is for and the nature
          of the debtor's interest
                                                                                              2555 EAST CAMELBACK ROAD SUITE 200 Â
                                           Principal

          State the term remaining         3 month(s)

          List the contract number of                                                         PHOENIX, AZ 85016
          any government contract


          State what the contract or       Lease
                                                                                              WESTFIELD
2.3,224   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: LEGAL DEPARTMENT

          State the term remaining         16 month(s)                                        2049 CENTURY PARK EAST 41ST FLOOR

          List the contract number of                                                         LOS ANGELES, CA 90067
          any government contract


          State what the contract or       Lease
                                                                                              WESTFIELD
2.3,225   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: OFFICE OF LEGAL COUNSEL

          State the term remaining         29 month(s)                                        11601 WILSHIRE BLVD SUITE 1100

          List the contract number of                                                         LOS ANGELES, CA 90025
          any government contract


          State what the contract or       Lease
                                                                                              WESTFIELD
2.3,226   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              1 SUNRISE MALL

          State the term remaining         29 month(s)

          List the contract number of                                                         MASSAPEQUA, NY 11758
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 538 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1410 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              WESTFIELD
2.3,227   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN COO OPERATIONS

          State the term remaining         29 month(s)                                        11601 WILSHIRE BLVD 12TH FLOOR

          List the contract number of                                                         LOS ANGELES, CA 90025
          any government contract


          State what the contract or       Lease
                                                                                              WESTFIELD
2.3,228   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL PARTNER

          State the term remaining         16 month(s)                                        2049 CENTURY PARK EAST 41ST FLOOR

          List the contract number of                                                         LOS ANGELES, CA 90067
          any government contract


          State what the contract or       Lease
                                                                                              WESTFIELD / CENTENNIAL JV
2.3,229   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              CO CENTENNIAL REAL ESTATE MGMT LLC ATTN: CHIEF OPERATING OFFICER

          State the term remaining         27 month(s)                                        8750 N CENTRAL EXPRESSWAY SUITE 1740

          List the contract number of                                                         DALLAS, TX 75231
          any government contract


          State what the contract or       Purchase Order
                                                                                              WESTING PR INC DOS & D2S
2.3,230   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              CARR 159 KM 182 BO MAVILLA

          State the term remaining

          List the contract number of                                                         COROZAL, PR 00783
          any government contract


          State what the contract or       Ground Lease
                                                                                              WESTLAND MALL REALTY LLC
2.3,231   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              150 GREAT NECK ROAD

          State the term remaining         48 month(s)                                        SUITE 304

          List the contract number of                                                         GREAT NECK, NY 11021
          any government contract


          State what the contract or       Services Agreement
                                                                                              WESTROCK MECHANICAL CORP
2.3,232   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              329 SPOOK ROCK ROAD

          State the term remaining         9 month(s)                                         PO BOX 56

          List the contract number of                                                         TALLMAN, NY 10982-0056
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 539 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1411 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              WEYCO GROUP INC
2.3,233   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              333 W ESTABROOK BLVD

          State the term remaining

          List the contract number of                                                         GLENDALE,
          any government contract


          State what the contract or       Services Agreement
                                                                                              WF SMITHERS CO INC
2.3,234   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              30773 DROUILLARD RD

          State the term remaining         35 month(s)

          List the contract number of                                                         WALBRIDGE, OH 43465
          any government contract


          State what the contract or       SOFTWARE & SERVICES
                                                                                              WH GROUP LLC, DRAFTHORSE SOLUTIONS, LLC
2.3,235   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 505

          State the term remaining         22 month(s)

          List the contract number of                                                         RICHMOND, VT 06588
          any government contract


          State what the contract or       Services Agreement
                                           MASTER AGREEMENT                                   WHEELDONS ALTERNATIVE ENERGY
2.3,236   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5848 N 1100 W

          State the term remaining         4 month(s)

          List the contract number of                                                         BURNETTSVILLE, IN 47926
          any government contract


          State what the contract or       Alliance Agreement
                                                                                              WHIRLPOOL CORP
2.3,237   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2000 N M-63

          State the term remaining         2 month(s)

          List the contract number of                                                         BENTON HARBOR, MI 49022-2692
          any government contract


          State what the contract or       Purchase Order
                                                                                              WHIRLPOOL CORP
2.3,238   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 88129

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60695
          any government contract




Official Form 206 G                                             Schedule G: Executory Contracts and Unexpired Leases                              Page 540 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1412 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              WHIRLPOOL CORPORATION
2.3,239   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 915029

          State the term remaining

          List the contract number of                                                         DALLAS,
          any government contract


          State what the contract or       Guaranty
                                                                                              WHIRLPOOL CORPORATION
2.3,240   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2000 NORTH M-63

          State the term remaining                                                            MAIL DROP 3201

          List the contract number of                                                         BENTON HARBOR, MI 49022-2692
          any government contract


          State what the contract or       Alliance Agreement
                                                                                              WHIRLPOOL CORPORATION
2.3,241   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2000 NORTH M-63

          State the term remaining         38 month(s)                                        MAIL DROP 3201

          List the contract number of                                                         BENTON HARBOR, MI 49022-2692
          any government contract


          State what the contract or       Purchase Order
                                                                                              WHIRLPOOL CORPORATION EMP
2.3,242   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 88129

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60695
          any government contract


          State what the contract or       Purchase Order
                                                                                              WHIRLPOOL CORPORATION SEARS PR
2.3,243   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              BENTON CHARTER TOWNSHIP

          State the term remaining

          List the contract number of                                                         MI
          any government contract


          State what the contract or       Purchase Order
                                                                                              WHIRLPOOL KENMORE CORPORATION
2.3,244   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract




Official Form 206 G                                             Schedule G: Executory Contracts and Unexpired Leases                            Page 541 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1413 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              WHIRLPOOL RAMOS ARIZPE
2.3,245   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              BLVD OMEGA 2150 PARQUE INDUSTRIAL SANTA MARIA

          State the term remaining                                                            25900 RAMOS ARIZPE

          List the contract number of                                                         ATOTONILQUILLO, JALISCO
          any government contract


          State what the contract or       Services Agreement
                                                                                              WHISPERING PINE LANDSCAPE SUPPLY
2.3,246   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1 WINDSOR RD

          State the term remaining         36 month(s)

          List the contract number of                                                         YORKTOWN HEIGHTS, NY 10598
          any government contract


          State what the contract or       Services Agreement
                                                                                              WHITE GRAPHICS INC-668137
2.3,247   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1411 CENTRE CIRCLE DRIVE

          State the term remaining         15 month(s)

          List the contract number of                                                         DOWNERS GROVE, IL 60515
          any government contract


          State what the contract or       Lease-1335
                                                                                              WHOLE FOODS MARKET INC.
2.3,248   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              1180 UPPER HEMBREE ROAD SOUTH REGIONAL OFFICE

          State the term remaining         111 month(s)

          List the contract number of                                                         ROSWELL, GA 30076
          any government contract


          State what the contract or       Purchase Order
                                                                                              WICKED COOL HK LIMITED
2.3,249   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              WILKIE & WILKIE LLC
2.3,250   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              222 VIOLET LANE

          State the term remaining         22 month(s)

          List the contract number of                                                         COATS, NC 27521
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 542 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1414 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Lease
                                                                                              WILLIAM O. PASSO
2.3,251   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              ATTN: GENERAL MANAGER

          State the term remaining         9 month(s)                                         1675 WEST LACEY BLVD

          List the contract number of                                                         HANFORD, CA 93230
          any government contract


          State what the contract or       Purchase Order
                                                                                              WILMAR CORPORATION
2.3,252   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 88259

          State the term remaining

          List the contract number of                                                         TUKWILA, WA 98138
          any government contract


          State what the contract or       Lease
                                                                                              WILMORITE
2.3,253   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              1265 SCOTTSVILLE ROAD

          State the term remaining         38 month(s)

          List the contract number of                                                         ROCHESTER, NY 14624
          any government contract


          State what the contract or       Purchase Order
                                                                                              WINDY APPAREL LTD
2.3,254   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              140 BARON DEPZ ROAD ASHULIA

          State the term remaining

          List the contract number of                                                         SAVAR, DHAKA 01349
          any government contract


          State what the contract or       Purchase Order
                                                                                              WING HING SHOES FACTORY LIMITED
2.3,255   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Services Agreement
                                                                                              WINGER CONTRACTING COMPANY
2.3,256   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 637

          State the term remaining         9 month(s)

          List the contract number of                                                         OTTUMWA, IA 52501
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                               Page 543 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1415 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              WINIADAEWOO ELECTRONICS AMERICA IN
2.3,257   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              65 CHALLENGER RD SUITE 360

          State the term remaining

          List the contract number of                                                         RIDGEFIELD,
          any government contract


          State what the contract or       Purchase Order
                                                                                              WINNERS INDUSTRY COMPANY LIMITED
2.3,258   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              WINNING RESOURCES LIMITED
2.3,259   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              WINTEC INDUSTRIES INC
2.3,260   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              675 SYCAMORE DRIVE

          State the term remaining

          List the contract number of                                                         MILPITAS, CA 95035
          any government contract


          State what the contract or       Sales Order
                                                                                              WINTER PARK CONSTRUCTION
2.3,261   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1620 CYPRESS VILLAGE BOULEVARD

          State the term remaining         7 month(s)

          List the contract number of                                                         RUSKIN, FL 33570
          any government contract


          State what the contract or       Sales Order
                                                                                              WINTER PARK CONSTRUCTION
2.3,262   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1620 CYPRESS VILLAGE BOULEVARD

          State the term remaining         7 month(s)

          List the contract number of                                                         RUSKIN, FL 33570
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 544 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1416 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              WIP INC
2.3,263   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              615 HIGH ST STE 101

          State the term remaining

          List the contract number of                                                         OREGON,
          any government contract


          State what the contract or       Purchase Order
                                                                                              WNR INDUSTRIES LTD
2.3,264   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              RM 701-6 7F NEW MANDARIN PLZ

          State the term remaining                                                            14 SCIENCE MUSEUM RD

          List the contract number of                                                         TSIM SHA TSUI,
          any government contract


          State what the contract or       Purchase Order
                                                                                              WODA CONSTRUCTION
2.3,265   lease is for and the nature
          of the debtor's interest         seller
                                                                                              229 HUBER VILLAGE BLVD

          State the term remaining

          List the contract number of                                                         WESTERVILLE, OH 43081
          any government contract


          State what the contract or       Purchase Order
                                                                                              WOLVERINE WORLD WIDE INC
2.3,266   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              25759 NETWORK PLACE

          State the term remaining

          List the contract number of                                                         CHICAGO, IL 60673
          any government contract


          State what the contract or       Services Agreement
                                                                                              WOOD CHOPPER'S SUPPLY
2.3,267   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              40451 HWY 41

          State the term remaining         31 month(s)

          List the contract number of                                                         OAKHURST, CA 93644
          any government contract


          State what the contract or       Services Agreement
                                                                                              WOOD CHOPPER'S SUPPLY
2.3,268   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              40451 CALIFORNIA HWY 41

          State the term remaining         31 month(s)

          List the contract number of                                                         OAKHURST, CA 93644
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 545 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                  Pg 1417 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              WOOD SMALL ENGINE REPAIR LLC
2.3,269   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              138 LONG HWY

          State the term remaining         31 month(s)

          List the contract number of                                                         LITTLE COMPTON, RI 02837
          any government contract


          State what the contract or       Merchandise
                                                                                              WOODARD MCINTIRE PLAZA
2.3,270   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1745 ALLIED ST

          State the term remaining

          List the contract number of                                                         CHARLOTTESVILLE, VA 22903
          any government contract


          State what the contract or       Merchandise
                                                                                              WOODARD PROPERTIES MCINTIRE PLAZA
2.3,271   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1745 ALLIED ST

          State the term remaining

          List the contract number of                                                         CHARLOTTESVILLE, VA 22903
          any government contract


          State what the contract or       Purchase Order
                                                                                              WOODLAND HEIGHT APTS OF BURLINGTON
2.3,272   lease is for and the nature
          of the debtor's interest         seller
                                                                                              1034 FINNWOOD DRIVE

          State the term remaining

          List the contract number of                                                         WHETSETT, NC 27377
          any government contract


          State what the contract or       Services Agreement
                                                                                              WOODS EQUIPMENT INC
2.3,273   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3746 1-55 SOUTH

          State the term remaining         35 month(s)

          List the contract number of                                                         JACKSON, MS 39212
          any government contract


          State what the contract or       Services Agreement
                                                                                              WORKMAN SMALL ENGINE REPAIR
2.3,274   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              21471 S JUBB RD

          State the term remaining         19 month(s)

          List the contract number of                                                         ESTACADA, OR 97023
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 546 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1418 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              WORLD KITCHEN LLC
2.3,275   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 675030

          State the term remaining

          List the contract number of                                                         DALLAS, TX 75267
          any government contract


          State what the contract or       Purchase Order
                                                                                              WORLD TECH TOYS INC
2.3,276   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              28904 AVENUE PAINE

          State the term remaining

          List the contract number of                                                         VALENCIA, CA 91355
          any government contract


          State what the contract or       Purchase Order
                                                                                              WORLD WIDE
2.3,277   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5862 SO 194TH STREET

          State the term remaining

          List the contract number of                                                         KENT,
          any government contract


          State what the contract or       Purchase Order
                                                                                              WORLDLINK INTEGRATION GROUP INC-1096256016
2.3,278   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              21076 BAKE PARKWAY STE 106

          State the term remaining

          List the contract number of                                                         LAKE FOREST, CA 92630
          any government contract


          State what the contract or       Service Agreement
                                                                                              WR TOWNHOMES LLC
2.3,279   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              1624 SE 5TH ST

          State the term remaining

          List the contract number of                                                         BELLEVUE, WA 98005
          any government contract


          State what the contract or       Credit Application
                                                                                              WRIGHT CONTRACTING
2.3,280   lease is for and the nature
          of the debtor's interest         Seller
                                                                                              3020 DUTTON AVE

          State the term remaining

          List the contract number of                                                         SANTA ROSA, CA 95407
          any government contract




Official Form 206 G                                             Schedule G: Executory Contracts and Unexpired Leases                             Page 547 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1419 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              WRIGHT TRACTORS LLC
2.3,281   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              8725 NE 23RD ST

          State the term remaining         23 month(s)

          List the contract number of                                                         OKLAHOMA CITY, OK 73141
          any government contract


          State what the contract or       Services Agreement
                                                                                              WRIGHTS TOOL SALES, RENTAL & SERVICE LLC
2.3,282   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              40 MAPLE ST

          State the term remaining         32 month(s)

          List the contract number of                                                         MASSENA, NY 13662
          any government contract


          State what the contract or       Services Agreement
                                                                                              WRR NORTHWEST ENTERPRISES CO INC
2.3,283   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              5100 RYDER RD

          State the term remaining         19 month(s)

          List the contract number of                                                         EAU CLAIRE, WI 54701
          any government contract


          State what the contract or       Services Agreement
                                                                                              WTS CONTRACTING CORPORATION
2.3,284   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 1135

          State the term remaining         9 month(s)

          List the contract number of                                                         COMMACK, NY 11725
          any government contract


          State what the contract or       Services Agreement
                                                                                              WW GRAINGER INC
2.3,285   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              100 GRAINGER PARKWAY

          State the term remaining         8 month(s)

          List the contract number of                                                         LAKE FOREST, IL 60045
          any government contract


          State what the contract or       Services Agreement
                                           MASTER CONSULTING AGREEMENT                        WYANDOTTE SAFETY SOLUTIONS, LLC
2.3,286   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1548 HIGHWAY 62 NW

          State the term remaining         2 month(s)

          List the contract number of                                                         CORYDON, IN 47112
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 548 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                      Main Document
                                                                    Pg 1420 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                      Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Purchase Order
                                                                                              XIAMEN GOLDEN TEXTILE IMPORT
2.3,287   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              XIAMEN LUXINJIA IMPORT & EXPORT CO
2.3,288   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              NO 496 821 STREET

          State the term remaining                                                            XIADIAN ROAD LICHENG

          List the contract number of                                                         PUTIAN, FUJIAN 351100
          any government contract


          State what the contract or       Purchase Order
                                                                                              XIAMEN TOP MOUNTAIN TRADING CO LTD
2.3,289   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              XTI FOOTWEAR SL
2.3,290   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PIND LAS TERESAS

          State the term remaining                                                            CALLE MIGUEL SERVET SN

          List the contract number of                                                         MURCIA 30510
          any government contract


          State what the contract or       Lease
                                                                                              YAMADA TRANSFER, INC.
2.3,291   lease is for and the nature
          of the debtor's interest         Lessee
                                                                                              733 KANOELEHUA AVENUE

          State the term remaining         6 month(s)

          List the contract number of                                                         HILO, HI 96720
          any government contract


          State what the contract or       Service Agreement
                                                                                              YANG MING (AMERICA) CORPORATION
2.3,292   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              3010 HIGHLAND PARKWAY SUITE 330

          State the term remaining         6 month(s)

          List the contract number of                                                         DOWNERS GROVE, IL 60515
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                              Page 549 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1421 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                           INDIVIDUAL STORE SERVICES                          YASSES TRUCKING & CONSTRUCTION LLC
2.3,293   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              6956 BYRON HOLLEY RD

          State the term remaining         6 month(s)

          List the contract number of                                                         BYRON, NY 14422
          any government contract


          State what the contract or       Services Agreement
                                           FACILITIES SERVICE MASTER                          YESCO LLC
2.3,294   lease is for and the nature
          of the debtor's interest         AGREEMENT
                                                                                              51 19 S CAMERON ST
                                           Buyer

          State the term remaining         2 month(s)

          List the contract number of                                                         LAS VEGAS, NV 89118
          any government contract


          State what the contract or       Services Agreement
                                                                                              YEXT, INC.
2.3,295   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              1 MADISON AVENUE 5TH FLOOR

          State the term remaining         3 month(s)

          List the contract number of                                                         NEW YORK, NY 10010
          any government contract


          State what the contract or       Purchase Order
                                                                                              YING FU HK INDUSTRIAL LTD
2.3,296   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              YONGKANG SOLAMEX HOUSEWARE CO LTD
2.3,297   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              12ND FLOORJINBI MANSION

          State the term remaining

          List the contract number of                                                         YONGKANG, ZHEJIANG
          any government contract


          State what the contract or       Services Agreement
                                                                                              YOTHER CONSTRUCTION MGMT
2.3,298   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 2208

          State the term remaining         7 month(s)                                         36800 N SIDEWINDER RD

          List the contract number of                                                         CAREFREE, AZ 85377-2208
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 550 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                    Pg 1422 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                        Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              YOTHER CONSTRUCTION MGT INC
2.3,299   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              PO BOX 2208

          State the term remaining         7 month(s)                                         36800 N SIDEWINDER RD

          List the contract number of                                                         CAREFREE, AZ 85377-2208
          any government contract


          State what the contract or       Purchase Order
                                                                                              YOYO LIP GLOSS INC
2.3,300   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              15-17 126TH STREET

          State the term remaining

          List the contract number of                                                         COLLEGE POINT, NY 11356
          any government contract


          State what the contract or       Lease Agreement
                                                                                              YUWEN LEE, O.D
2.3,301   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              111 WEST REESE AVENUE

          State the term remaining         9 month(s)

          List the contract number of                                                         VISALIA, CA 93277
          any government contract


          State what the contract or       Services Agreement
                                                                                              Z EQUIPMENT
2.3,302   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              18085 US-190

          State the term remaining         43 month(s)

          List the contract number of                                                         HAMMOND, LA 70401
          any government contract


          State what the contract or       Purchase Order
                                                                                              ZAK DESIGNS INC
2.3,303   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              P O BOX 19188

          State the term remaining

          List the contract number of                                                         SPOKANE, WA 99219
          any government contract


          State what the contract or       Services Agreement
                                                                                              ZEBRA STRIPING
2.3,304   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              101 PLEASANT HILL RD

          State the term remaining         7 month(s)

          List the contract number of                                                         SCARBOROUGH, ME 04074
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                 Page 551 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1423 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                     Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Services Agreement
                                                                                              ZEBRA TECHNOLOGIES CORP-40088999
2.3,305   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2353 HASSELL ROAD

          State the term remaining         3 month(s)                                         SUITE 102

          List the contract number of                                                         HOFFMAN ESTATES, IL 60195
          any government contract


          State what the contract or       Purchase Order
                                                                                              ZEIL WEARS LIMITED
2.3,306   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              ZELLER MARKETING & DESIGN-841679434
2.3,307   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              322 NORTH RIVER STREET

          State the term remaining

          List the contract number of                                                         EAST DUNDEE, IL 60118
          any government contract


          State what the contract or       Purchase Order
                                                                                              ZHEJIANG FANSL CLOTHING CO LTD
2.3,308   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              ZHEJIANG KATA TECHNOLOGY CO LTD
2.3,309   lease is for and the nature
          of the debtor's interest         Buyer


          State the term remaining

          List the contract number of
          any government contract


          State what the contract or       Purchase Order
                                                                                              ZHENJIANG YAT ELEC APPLIANCE CO LT
2.3,310   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              NO150 WENLONG ROAD

          State the term remaining

          List the contract number of                                                         JIAXING, CHINA 314009
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                              Page 552 of 554
           18-23537-rdd                 Doc 20          Filed 01/18/19 Entered 01/18/19 00:55:49                                       Main Document
                                                                    Pg 1424 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Service Agreement
                                                                                              ZIM INTEGRATED SHIPPING SERVICES, LTD.
2.3,311   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              9 ANDREI SAKHAROV ST

          State the term remaining         6 month(s)

          List the contract number of                                                         MATAM, HAIFA 31016
          any government contract


          State what the contract or       Lease-62529
                                                                                              ZION MARKET SAN DIEGO INC.
2.3,312   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              11559 WANNACUT PLACE

          State the term remaining         62 month(s)

          List the contract number of                                                         SAN DIEGO, CA 92131
          any government contract


          State what the contract or       Lease Agreement
                                                                                              ZIPPY'S INC
2.3,313   lease is for and the nature
          of the debtor's interest         Lessor
                                                                                              1765 S KING STREET

          State the term remaining         20 month(s)

          List the contract number of                                                         HONOLULU, HI 96826
          any government contract


          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    ZP NO 311 LLC THE LODGE
2.3,314   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              QC 5068 WEST CAMPUS DRIVE

          State the term remaining

          List the contract number of                                                         ALLENDALE, MI 49401
          any government contract


          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    ZP NO 314 LLC ONE TEN
2.3,315   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              QC 139 EAST DRIVE

          State the term remaining

          List the contract number of                                                         MOBILE, AL 36608
          any government contract


          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    ZP NO 318 LLC ASU GRADUATE
2.3,316   lease is for and the nature
          of the debtor's interest         seller
                                                                                              1809 AGGIE RD

          State the term remaining

          List the contract number of                                                         JONESBORO, AR 72401
          any government contract




Official Form 206 G                                            Schedule G: Executory Contracts and Unexpired Leases                               Page 553 of 554
           18-23537-rdd                 Doc 20        Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                  Pg 1425 of 1461



Debtor         SEARS, ROEBUCK AND CO.                                                                       Case number   (if known)   18-23537
               Name




                 Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

          State what the contract or       Sales Orders
                                           SALES AGREMEENT                                    ZP NO. 319, LLC
2.3,317   lease is for and the nature
          of the debtor's interest         SELLER
                                                                                              PO BOX 2628

          State the term remaining

          List the contract number of                                                         WILMINGTON, NC 28401
          any government contract


          State what the contract or       Purchase Order
                                                                                              ZUO MODERN CONTEMPORARY INC EMP
2.3,318   lease is for and the nature
          of the debtor's interest         Buyer
                                                                                              2800 MILLER STREET

          State the term remaining

          List the contract number of                                                         SAN LEANDRO , CA 94577
          any government contract




Official Form 206 G                                           Schedule G: Executory Contracts and Unexpired Leases                                Page 554 of 554
              18-23537-rdd                 Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                         Main Document
                                                                        Pg 1426 of 1461


     Fill in this information to identify the case:


Debtor name           SEARS, ROEBUCK AND CO.

United States Bankruptcy Court for the:              Southern                             District of:    New York                                    q   Check if this is an
                                                                                                          {State}                                         amended filing
Case number (If known):         18-23537




Official Form 206 H
Schedule H: Codebtors                                                                                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.
Attach the additional page to this page.
1.        Does the debtor have any codebtors?

           q      No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
           X
           q      Yes.

2.      In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
        Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is
        listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.


        Column 1: Codebtor                                                                                            Column 2: Creditor

          Name                              Mailing Address                                                         Name                                          Check all schedules
                                                                                                                                                                  that apply:
 2.1 A&E FACTORY SERVICE                    3333 BEVERLY ROAD                                                       BANK OF AMERICA                                     X D
                                                                                                                                                                        q
        LLC
                                            Street                                                                                                                      q E/F
                                                                                                                                                                        qG
                                            HOFFMAN ESTATES, IL 60179

                                            City, State, Zip Code


 2.2 A&E FACTORY SERVICE                    3333 BEVERLY ROAD                                                       CITIBANK NA AS ADMINISTRATIVE                       X D
                                                                                                                                                                        q
        LLC                                                                                                         AGENT
                                            Street                                                                                                                      q E/F
                                                                                                                                                                        qG
                                            HOFFMAN ESTATES, IL 60179

                                            City, State, Zip Code


 2.3 A&E FACTORY SERVICE                    3333 BEVERLY ROAD                                                       JPP LLC                                             X D
                                                                                                                                                                        q
        LLC
                                            Street                                                                                                                      q E/F
                                                                                                                                                                        qG
                                            HOFFMAN ESTATES, IL 60179

                                            City, State, Zip Code


 2.4 A&E FACTORY SERVICE                    3333 BEVERLY ROAD                                                       WILMINGTON TRUST AS TRUSTEE                         X D
                                                                                                                                                                        q
        LLC
                                            Street                                                                                                                      q E/F
                                                                                                                                                                        qG
                                            HOFFMAN ESTATES, IL 60179

                                            City, State, Zip Code




Official Form 206 H                                                                    Schedule H: Codebtors                                                      Page 1 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                    Pg 1427 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                    Column 2: Creditor

         Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                               that apply:
2.5 A&E FACTORY SERVICE                 3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
     LLC                                                                                               CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.6 A&E FACTORY SERVICE                 3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
     LLC                                                                                               SOCIETY FSB
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.7 A&E HOME DELIVERY LLC               3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.8 A&E HOME DELIVERY LLC               3333 BEVERLY ROAD                                              CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                   q
                                                                                                       AGENT
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.9 A&E HOME DELIVERY LLC               3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.10 A&E HOME DELIVERY LLC              3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                           Schedule H: Codebtors                                            Page 2 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                    Pg 1428 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                    Column 2: Creditor

         Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                               that apply:
2.11 A&E HOME DELIVERY LLC              3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                       CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.12 A&E HOME DELIVERY LLC              3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
                                                                                                       SOCIETY FSB
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.13 A&E LAWN & GARDEN                  3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                   q
     LLC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.14 A&E LAWN & GARDEN                  3333 BEVERLY ROAD                                              CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                   q
     LLC                                                                                               AGENT
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.15 A&E LAWN & GARDEN                  3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
     LLC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.16 A&E LAWN & GARDEN                  3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                   q
     LLC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                           Schedule H: Codebtors                                            Page 3 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                    Pg 1429 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                    Column 2: Creditor

         Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                               that apply:
2.17 A&E LAWN & GARDEN                  3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
     LLC                                                                                               CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.18 A&E LAWN & GARDEN                  3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
     LLC                                                                                               SOCIETY FSB
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.19 A&E SIGNATURE                      3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                   q
     SERVICE LLC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.20 A&E SIGNATURE                      3333 BEVERLY ROAD                                              CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                   q
     SERVICE LLC                                                                                       AGENT
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.21 A&E SIGNATURE                      3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
     SERVICE LLC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.22 A&E SIGNATURE                      3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                   q
     SERVICE LLC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                           Schedule H: Codebtors                                            Page 4 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                    Pg 1430 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                    Column 2: Creditor

         Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                               that apply:
2.23 A&E SIGNATURE                      3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
     SERVICE LLC                                                                                       CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.24 A&E SIGNATURE                      3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
     SERVICE LLC                                                                                       SOCIETY FSB
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.25 BIG BEAVER OF FLORIDA              3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
     DEVELOPMENT LLC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.26 BIG BEAVER OF FLORIDA              3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
     DEVELOPMENT LLC                                                                                   CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.27 BLUELIGHTCOM INC                   3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                       CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.28 CALIFORNIA BUILDER                 3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                   q
     APPLIANCES INC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                           Schedule H: Codebtors                                            Page 5 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                    Pg 1431 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                    Column 2: Creditor

         Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                               that apply:
2.29 CALIFORNIA BUILDER                 3333 BEVERLY ROAD                                              CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                   q
     APPLIANCES INC                                                                                    AGENT
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.30 CALIFORNIA BUILDER                 3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
     APPLIANCES INC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.31 CALIFORNIA BUILDER                 3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                   q
     APPLIANCES INC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.32 CALIFORNIA BUILDER                 3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
     APPLIANCES INC                                                                                    CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.33 CALIFORNIA BUILDER                 3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
     APPLIANCES INC                                                                                    SOCIETY FSB
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.34 FBA HOLDINGS INC                   3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                           Schedule H: Codebtors                                            Page 6 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                    Pg 1432 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                    Column 2: Creditor

         Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                               that apply:
2.35 FBA HOLDINGS INC                   3333 BEVERLY ROAD                                              CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                   q
                                                                                                       AGENT
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.36 FBA HOLDINGS INC                   3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.37 FBA HOLDINGS INC                   3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.38 FBA HOLDINGS INC                   3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                       CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.39 FLORIDA BUILDER                    3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                   q
     APPLIANCES INC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.40 FLORIDA BUILDER                    3333 BEVERLY ROAD                                              CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                   q
     APPLIANCES INC                                                                                    AGENT
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                           Schedule H: Codebtors                                            Page 7 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                    Pg 1433 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                    Column 2: Creditor

         Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                               that apply:
2.41 FLORIDA BUILDER                    3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
     APPLIANCES INC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.42 FLORIDA BUILDER                    3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                   q
     APPLIANCES INC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.43 FLORIDA BUILDER                    3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
     APPLIANCES INC                                                                                    CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.44 FLORIDA BUILDER                    3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
     APPLIANCES INC                                                                                    SOCIETY FSB
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.45 INNOVEL SOLUTIONS INC              3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.46 INNOVEL SOLUTIONS INC              3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                       CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                           Schedule H: Codebtors                                            Page 8 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                    Pg 1434 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                    Column 2: Creditor

         Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                               that apply:
2.47 KBL HOLDING INC                    3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                       CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.48 KLC INC                            3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.49 KLC INC                            3333 BEVERLY ROAD                                              CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                   q
                                                                                                       AGENT
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.50 KLC INC                            3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.51 KLC INC                            3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.52 KLC INC                            3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                       CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                           Schedule H: Codebtors                                            Page 9 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                    Pg 1435 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                    Column 2: Creditor

         Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                               that apply:
2.53 KLC INC                            3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
                                                                                                       SOCIETY FSB
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.54 KMART CORPORATION                  3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.55 KMART CORPORATION                  3333 BEVERLY ROAD                                              CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                   q
                                                                                                       AGENT
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.56 KMART CORPORATION                  3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.57 KMART CORPORATION                  3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.58 KMART CORPORATION                  3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                       CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                           Schedule H: Codebtors                                            Page 10 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                    Pg 1436 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                    Column 2: Creditor

         Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                               that apply:
2.59 KMART CORPORATION                  3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
                                                                                                       SOCIETY FSB
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.60 KMART HOLDING                      3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                   q
     CORPORATION
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.61 KMART HOLDING                      3333 BEVERLY ROAD                                              CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                   q
     CORPORATION                                                                                       AGENT
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.62 KMART HOLDING                      3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
     CORPORATION
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.63 KMART HOLDING                      3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                   q
     CORPORATION
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.64 KMART HOLDING                      3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
     CORPORATION                                                                                       CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                           Schedule H: Codebtors                                            Page 11 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                    Pg 1437 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                    Column 2: Creditor

         Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                               that apply:
2.65 KMART HOLDING                      3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
     CORPORATION                                                                                       SOCIETY FSB
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.66 KMART OF MICHIGAN INC              3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.67 KMART OF MICHIGAN INC              3333 BEVERLY ROAD                                              CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                   q
                                                                                                       AGENT
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.68 KMART OF MICHIGAN INC              3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.69 KMART OF MICHIGAN INC              3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.70 KMART OF MICHIGAN INC              3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                       CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                           Schedule H: Codebtors                                            Page 12 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                    Pg 1438 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                    Column 2: Creditor

         Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                               that apply:
2.71 KMART OF MICHIGAN INC              3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
                                                                                                       SOCIETY FSB
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.72 KMART OF WASHINGTON                3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
     LLC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.73 KMART OF WASHINGTON                3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
     LLC                                                                                               CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.74 KMART OF WASHINGTON                3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
     LLC                                                                                               SOCIETY FSB
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.75 KMART OPERATIONS LLC               3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.76 KMART OPERATIONS LLC               3333 BEVERLY ROAD                                              CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                   q
                                                                                                       AGENT
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                           Schedule H: Codebtors                                            Page 13 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                    Pg 1439 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                    Column 2: Creditor

         Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                               that apply:
2.77 KMART OPERATIONS LLC               3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.78 KMART OPERATIONS LLC               3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.79 KMART OPERATIONS LLC               3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                       CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.80 KMART OPERATIONS LLC               3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
                                                                                                       SOCIETY FSB
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.81 KMART STORES OF                    3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
     ILLINOIS LLC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.82 KMART STORES OF                    3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
     ILLINOIS LLC                                                                                      CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                           Schedule H: Codebtors                                            Page 14 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                    Pg 1440 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                    Column 2: Creditor

         Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                               that apply:
2.83 KMART STORES OF                    3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
     ILLINOIS LLC                                                                                      SOCIETY FSB
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.84 KMART STORES OF                    3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                   q
     TEXAS LLC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.85 KMART STORES OF                    3333 BEVERLY ROAD                                              CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                   q
     TEXAS LLC                                                                                         AGENT
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.86 KMART STORES OF                    3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
     TEXAS LLC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.87 KMART STORES OF                    3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                   q
     TEXAS LLC
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.88 KMART STORES OF                    3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
     TEXAS LLC                                                                                         CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                           Schedule H: Codebtors                                            Page 15 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                    Pg 1441 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                    Column 2: Creditor

         Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                               that apply:
2.89 KMART STORES OF                    3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
     TEXAS LLC                                                                                         SOCIETY FSB
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.90 KMARTCOM LLC                       3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.91 KMARTCOM LLC                       3333 BEVERLY ROAD                                              CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                   q
                                                                                                       AGENT
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.92 KMARTCOM LLC                       3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.93 KMARTCOM LLC                       3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                   q
                                        Street                                                                                                     q E/F
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.94 KMARTCOM LLC                       3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                       CORPORATION
                                        Street
                                                                                                                                                   X E/F
                                                                                                                                                   q
                                                                                                                                                   qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                           Schedule H: Codebtors                                            Page 16 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1442 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                    Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                     Column 2: Creditor

         Name                           Mailing Address                                                 Name                                    Check all schedules
                                                                                                                                                that apply:
2.95 KMARTCOM LLC                       3333 BEVERLY ROAD                                               WILMINGTON SAVINGS FUND                     qD
                                                                                                        SOCIETY FSB
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.96 MAXSERV INC                        3333 BEVERLY ROAD                                               JPP LLC                                     X D
                                                                                                                                                    q
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.97 MAXSERV INC                        3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
                                                                                                        CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.98 MYGOFER LLC                        3333 BEVERLY ROAD                                               BANK OF AMERICA                             X D
                                                                                                                                                    q
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.99 MYGOFER LLC                        3333 BEVERLY ROAD                                               CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                    q
                                                                                                        AGENT
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.100 MYGOFER LLC                       3333 BEVERLY ROAD                                               JPP LLC                                     X D
                                                                                                                                                    q
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                            Schedule H: Codebtors                                            Page 17 of 34
            18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                     Pg 1443 of 1461



 Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                 Name




                   Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                                                    Column 2: Creditor

          Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                                that apply:
2.101 MYGOFER LLC                        3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                    q
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.102 MYGOFER LLC                        3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                        CORPORATION
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.103 MYGOFER LLC                        3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
                                                                                                        SOCIETY FSB
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.104 PRIVATE BRANDS LTD                 3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                    q
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.105 PRIVATE BRANDS LTD                 3333 BEVERLY ROAD                                              CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                    q
                                                                                                        AGENT
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.106 PRIVATE BRANDS LTD                 3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                    q
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code




 Official Form 206 H                                                           Schedule H: Codebtors                                            Page 18 of 34
            18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                     Pg 1444 of 1461



 Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                 Name




                   Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                                                    Column 2: Creditor

          Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                                that apply:
2.107 PRIVATE BRANDS LTD                 3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                    q
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.108 PRIVATE BRANDS LTD                 3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                        CORPORATION
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.109 PRIVATE BRANDS LTD                 3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
                                                                                                        SOCIETY FSB
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.110 SEARS BRANDS                       3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                    q
      BUSINESS UNIT
      CORPORATION                        Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.111 SEARS BRANDS                       3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
      BUSINESS UNIT                                                                                     CORPORATION
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
      CORPORATION
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.112 SEARS BRANDS                       3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                    q
      MANAGEMENT
      CORPORATION                        Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code




 Official Form 206 H                                                           Schedule H: Codebtors                                            Page 19 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1445 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                    Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                     Column 2: Creditor

         Name                           Mailing Address                                                 Name                                    Check all schedules
                                                                                                                                                that apply:
2.113 SEARS BRANDS                      3333 BEVERLY ROAD                                               CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                    q
     MANAGEMENT                                                                                         AGENT
     CORPORATION                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.114 SEARS BRANDS                      3333 BEVERLY ROAD                                               JPP LLC                                     X D
                                                                                                                                                    q
     MANAGEMENT
     CORPORATION                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.115 SEARS BRANDS                      3333 BEVERLY ROAD                                               WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                    q
     MANAGEMENT
     CORPORATION                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.116 SEARS BRANDS                      3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
     MANAGEMENT                                                                                         CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
     CORPORATION
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.117 SEARS BRANDS                      3333 BEVERLY ROAD                                               WILMINGTON SAVINGS FUND                     qD
     MANAGEMENT                                                                                         SOCIETY FSB
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
     CORPORATION
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.118 SEARS BRANDS LLC                  3333 BEVERLY ROAD                                               JPP LLC                                     X D
                                                                                                                                                    q
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                            Schedule H: Codebtors                                            Page 20 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1446 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                    Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                     Column 2: Creditor

         Name                           Mailing Address                                                 Name                                    Check all schedules
                                                                                                                                                that apply:
2.119 SEARS BRANDS LLC                  3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
                                                                                                        CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.120 SEARS BUYING                      3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
     SERVICES INC                                                                                       CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.121 SEARS DEVELOPMENT                 3333 BEVERLY ROAD                                               JPP LLC                                     X D
                                                                                                                                                    q
     CO
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.122 SEARS DEVELOPMENT                 3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
     CO                                                                                                 CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.123 SEARS HOLDINGS                    3333 BEVERLY ROAD                                               BANK OF AMERICA                             X D
                                                                                                                                                    q
     CORPORATION
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.124 SEARS HOLDINGS                    3333 BEVERLY ROAD                                               CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                    q
     CORPORATION                                                                                        AGENT
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                            Schedule H: Codebtors                                            Page 21 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1447 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                    Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                     Column 2: Creditor

         Name                           Mailing Address                                                 Name                                    Check all schedules
                                                                                                                                                that apply:
2.125 SEARS HOLDINGS                    3333 BEVERLY ROAD                                               JPP LLC                                     X D
                                                                                                                                                    q
     CORPORATION
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.126 SEARS HOLDINGS                    3333 BEVERLY ROAD                                               UBS AG STAMFORD BRANCH                      X D
                                                                                                                                                    q
     CORPORATION
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.127 SEARS HOLDINGS                    3333 BEVERLY ROAD                                               WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                    q
     CORPORATION
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.128 SEARS HOLDINGS                    3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
     CORPORATION                                                                                        CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.129 SEARS HOLDINGS                    3333 BEVERLY ROAD                                               BANK OF AMERICA                             X D
                                                                                                                                                    q
     MANAGEMENT
     CORPORATION                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.130 SEARS HOLDINGS                    3333 BEVERLY ROAD                                               CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                    q
     MANAGEMENT                                                                                         AGENT
     CORPORATION                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                            Schedule H: Codebtors                                            Page 22 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1448 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                    Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                     Column 2: Creditor

         Name                           Mailing Address                                                 Name                                    Check all schedules
                                                                                                                                                that apply:
2.131 SEARS HOLDINGS                    3333 BEVERLY ROAD                                               JPP LLC                                     X D
                                                                                                                                                    q
     MANAGEMENT
     CORPORATION                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.132 SEARS HOLDINGS                    3333 BEVERLY ROAD                                               WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                    q
     MANAGEMENT
     CORPORATION                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.133 SEARS HOLDINGS                    3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
     MANAGEMENT                                                                                         CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
     CORPORATION
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.134 SEARS HOLDINGS                    3333 BEVERLY ROAD                                               WILMINGTON SAVINGS FUND                     qD
     MANAGEMENT                                                                                         SOCIETY FSB
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
     CORPORATION
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.135 SEARS HOLDINGS                    3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
     PUBLISHING COMPANY                                                                                 CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
     LLC
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.136 SEARS HOME &                      3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
     BUSINESS FRANCHISES                                                                                CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
     INC
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                            Schedule H: Codebtors                                            Page 23 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1449 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                    Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                     Column 2: Creditor

         Name                           Mailing Address                                                 Name                                    Check all schedules
                                                                                                                                                that apply:
2.137 SEARS HOME                        3333 BEVERLY ROAD                                               BANK OF AMERICA                             X D
                                                                                                                                                    q
     IMPROVEMENT
     PRODUCTS INC                       Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.138 SEARS HOME                        3333 BEVERLY ROAD                                               CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                    q
     IMPROVEMENT                                                                                        AGENT
     PRODUCTS INC                       Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.139 SEARS HOME                        3333 BEVERLY ROAD                                               JPP LLC                                     X D
                                                                                                                                                    q
     IMPROVEMENT
     PRODUCTS INC                       Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.140 SEARS HOME                        3333 BEVERLY ROAD                                               WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                    q
     IMPROVEMENT
     PRODUCTS INC                       Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.141 SEARS HOME                        3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
     IMPROVEMENT                                                                                        CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
     PRODUCTS INC
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.142 SEARS HOME                        3333 BEVERLY ROAD                                               WILMINGTON SAVINGS FUND                     qD
     IMPROVEMENT                                                                                        SOCIETY FSB
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
     PRODUCTS INC
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                            Schedule H: Codebtors                                            Page 24 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1450 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                    Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                     Column 2: Creditor

         Name                           Mailing Address                                                 Name                                    Check all schedules
                                                                                                                                                that apply:
2.143 SEARS INSURANCE                   3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
     SERVICES LLC                                                                                       CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.144 SEARS OPERATIONS LLC              3333 BEVERLY ROAD                                               BANK OF AMERICA                             X D
                                                                                                                                                    q
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.145 SEARS OPERATIONS LLC              3333 BEVERLY ROAD                                               CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                    q
                                                                                                        AGENT
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.146 SEARS OPERATIONS LLC              3333 BEVERLY ROAD                                               JPP LLC                                     X D
                                                                                                                                                    q
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.147 SEARS OPERATIONS LLC              3333 BEVERLY ROAD                                               WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                    q
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.148 SEARS OPERATIONS LLC              3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
                                                                                                        CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                            Schedule H: Codebtors                                            Page 25 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1451 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                    Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                     Column 2: Creditor

         Name                           Mailing Address                                                 Name                                    Check all schedules
                                                                                                                                                that apply:
2.149 SEARS OPERATIONS LLC              3333 BEVERLY ROAD                                               WILMINGTON SAVINGS FUND                     qD
                                                                                                        SOCIETY FSB
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.150 SEARS PROCUREMENT                 3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
     SERVICES INC                                                                                       CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.151 SEARS PROTECTION                  3333 BEVERLY ROAD                                               BANK OF AMERICA                             X D
                                                                                                                                                    q
     COMPANY
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.152 SEARS PROTECTION                  3333 BEVERLY ROAD                                               CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                    q
     COMPANY                                                                                            AGENT
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.153 SEARS PROTECTION                  3333 BEVERLY ROAD                                               JPP LLC                                     X D
                                                                                                                                                    q
     COMPANY
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.154 SEARS PROTECTION                  3333 BEVERLY ROAD                                               WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                    q
     COMPANY
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                            Schedule H: Codebtors                                            Page 26 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1452 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                    Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                     Column 2: Creditor

         Name                           Mailing Address                                                 Name                                    Check all schedules
                                                                                                                                                that apply:
2.155 SEARS PROTECTION                  3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
     COMPANY                                                                                            CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.156 SEARS PROTECTION                  3333 BEVERLY ROAD                                               WILMINGTON SAVINGS FUND                     qD
     COMPANY                                                                                            SOCIETY FSB
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.157 SEARS PROTECTION                  3333 BEVERLY ROAD                                               BANK OF AMERICA                             X D
                                                                                                                                                    q
     COMPANY FLORIDA LLC
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.158 SEARS PROTECTION                  3333 BEVERLY ROAD                                               CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                    q
     COMPANY FLORIDA LLC                                                                                AGENT
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.159 SEARS PROTECTION                  3333 BEVERLY ROAD                                               JPP LLC                                     X D
                                                                                                                                                    q
     COMPANY FLORIDA LLC
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.160 SEARS PROTECTION                  3333 BEVERLY ROAD                                               WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                    q
     COMPANY FLORIDA LLC
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                            Schedule H: Codebtors                                            Page 27 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1453 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                    Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                     Column 2: Creditor

         Name                           Mailing Address                                                 Name                                    Check all schedules
                                                                                                                                                that apply:
2.161 SEARS PROTECTION                  3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
     COMPANY FLORIDA LLC                                                                                CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.162 SEARS PROTECTION                  3333 BEVERLY ROAD                                               WILMINGTON SAVINGS FUND                     qD
     COMPANY FLORIDA LLC                                                                                SOCIETY FSB
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.163 SEARS PROTECTION                  3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
     COMPANY PR INC                                                                                     CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.164 SEARS ROEBUCK                     3333 BEVERLY ROAD                                               BANK OF AMERICA                             X D
                                                                                                                                                    q
     ACCEPTANCE CORP
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.165 SEARS ROEBUCK                     3333 BEVERLY ROAD                                               CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                    q
     ACCEPTANCE CORP                                                                                    AGENT
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.166 SEARS ROEBUCK                     3333 BEVERLY ROAD                                               JPP LLC                                     X D
                                                                                                                                                    q
     ACCEPTANCE CORP
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                            Schedule H: Codebtors                                            Page 28 of 34
           18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                     Main Document
                                                                    Pg 1454 of 1461



Debtor          SEARS, ROEBUCK AND CO.                                                                    Case number   (if known)   18-23537
                Name




                  Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     Column 1: Codebtor                                                                                     Column 2: Creditor

         Name                           Mailing Address                                                 Name                                    Check all schedules
                                                                                                                                                that apply:
2.167 SEARS ROEBUCK                     3333 BEVERLY ROAD                                               WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                    q
     ACCEPTANCE CORP
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.168 SEARS ROEBUCK                     3333 BEVERLY ROAD                                               PENSION BENEFIT GUARANTY                    qD
     ACCEPTANCE CORP                                                                                    CORPORATION
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.169 SEARS ROEBUCK                     3333 BEVERLY ROAD                                               WILMINGTON SAVINGS FUND                     qD
     ACCEPTANCE CORP                                                                                    SOCIETY FSB
                                        Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.170 SEARS ROEBUCK DE                  3333 BEVERLY ROAD                                               BANK OF AMERICA                             X D
                                                                                                                                                    q
     PUERTO RICO INC
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.171 SEARS ROEBUCK DE                  3333 BEVERLY ROAD                                               CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                    q
     PUERTO RICO INC                                                                                    AGENT
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code


2.172 SEARS ROEBUCK DE                  3333 BEVERLY ROAD                                               JPP LLC                                     X D
                                                                                                                                                    q
     PUERTO RICO INC
                                        Street                                                                                                      q E/F
                                                                                                                                                    qG
                                        HOFFMAN ESTATES, IL 60179

                                        City, State, Zip Code




Official Form 206 H                                                            Schedule H: Codebtors                                            Page 29 of 34
            18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                     Pg 1455 of 1461



 Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                 Name




                   Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                                                    Column 2: Creditor

          Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                                that apply:
2.173 SEARS ROEBUCK DE                   3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                    q
      PUERTO RICO INC
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.174 SEARS ROEBUCK DE                   3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
      PUERTO RICO INC                                                                                   CORPORATION
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.175 SEARS ROEBUCK DE                   3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
      PUERTO RICO INC                                                                                   SOCIETY FSB
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.176 SERVICELIVE INC                    3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                        CORPORATION
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.177 SHC DESERT SPRINGS                 3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                    q
      LLC
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.178 SHC DESERT SPRINGS                 3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
      LLC                                                                                               CORPORATION
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code




 Official Form 206 H                                                           Schedule H: Codebtors                                            Page 30 of 34
            18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                     Pg 1456 of 1461



 Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                 Name




                   Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                                                    Column 2: Creditor

          Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                                that apply:
2.179 SHC LICENSED                       3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
      BUSINESS LLC                                                                                      CORPORATION
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.180 SHC PROMOTIONS LLC                 3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                        CORPORATION
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.181 SOE INC                            3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                    q
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.182 SOE INC                            3333 BEVERLY ROAD                                              CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                    q
                                                                                                        AGENT
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.183 SOE INC                            3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                    q
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.184 SOE INC                            3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                    q
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code




 Official Form 206 H                                                           Schedule H: Codebtors                                            Page 31 of 34
            18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                     Pg 1457 of 1461



 Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                 Name




                   Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                                                    Column 2: Creditor

          Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                                that apply:
2.185 SOE INC                            3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                        CORPORATION
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.186 SOE INC                            3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
                                                                                                        SOCIETY FSB
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.187 SRE HOLDING                        3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
      CORPORATION                                                                                       CORPORATION
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.188 STARWEST LLC                       3333 BEVERLY ROAD                                              BANK OF AMERICA                             X D
                                                                                                                                                    q
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.189 STARWEST LLC                       3333 BEVERLY ROAD                                              CITIBANK NA AS ADMINISTRATIVE               X D
                                                                                                                                                    q
                                                                                                        AGENT
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.190 STARWEST LLC                       3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                    q
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code




 Official Form 206 H                                                           Schedule H: Codebtors                                            Page 32 of 34
            18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                     Pg 1458 of 1461



 Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                 Name




                   Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                                                    Column 2: Creditor

          Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                                that apply:
2.191 STARWEST LLC                       3333 BEVERLY ROAD                                              WILMINGTON TRUST AS TRUSTEE                 X D
                                                                                                                                                    q
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.192 STARWEST LLC                       3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                        CORPORATION
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.193 STARWEST LLC                       3333 BEVERLY ROAD                                              WILMINGTON SAVINGS FUND                     qD
                                                                                                        SOCIETY FSB
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.194 STI MERCHANDISING INC              3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                    q
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.195 STI MERCHANDISING INC              3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                        CORPORATION
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.196 SYW RELAY LLC                      3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                        CORPORATION
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code




 Official Form 206 H                                                           Schedule H: Codebtors                                            Page 33 of 34
            18-23537-rdd               Doc 20            Filed 01/18/19 Entered 01/18/19 00:55:49                                    Main Document
                                                                     Pg 1459 of 1461



 Debtor          SEARS, ROEBUCK AND CO.                                                                   Case number   (if known)   18-23537
                 Name




                   Additional Page if Debtor Has More Codebtors

  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                                                    Column 2: Creditor

          Name                           Mailing Address                                                Name                                    Check all schedules
                                                                                                                                                that apply:
2.197 TROY COOLIDGE NO 13                3333 BEVERLY ROAD                                              JPP LLC                                     X D
                                                                                                                                                    q
      LLC
                                         Street                                                                                                     q E/F
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.198 TROY COOLIDGE NO 13                3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
      LLC                                                                                               CORPORATION
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code


2.199 WALLY LABS LLC                     3333 BEVERLY ROAD                                              PENSION BENEFIT GUARANTY                    qD
                                                                                                        CORPORATION
                                         Street
                                                                                                                                                    X E/F
                                                                                                                                                    q
                                                                                                                                                    qG
                                         HOFFMAN ESTATES, IL 60179

                                         City, State, Zip Code




 Official Form 206 H                                                           Schedule H: Codebtors                                            Page 34 of 34
                 18-23537-rdd                             Doc 20                    Filed 01/18/19 Entered 01/18/19 00:55:49                                                     Main Document
                                                                                                Pg 1460 of 1461



     Fill in this information to identify the case:


Debtor name              SEARS, ROEBUCK AND CO.

United States Bankruptcy Court for the:                               Southern                                                   District of:         New York                            q   Check if this is an
                                                                                                                                                      {State}                                 amended filing
Case number (If known):                    18-23537




Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                               12/15



     Part 1:             Summary of Assets


1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a. Real property:
                                                                                                                                                                                  $                      540,840,139.00
     Copy line 88 from Schedule
     A/B....................................................................................................................................



     1b. Total personal property:
                                                                                                                                                                                  $                   32,716,332,576.32
     Copy line 91A from Schedule
     A/B..................................................................................................................................


     1c. Total of all property:
     Copy line 92 from Schedule                                                                                                                                                       $               33,257,172,715.32
     A/B..................................................................................................................................


     Part 2:             Summary of Liabilities




2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                      $                  831,428,725.00
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................




3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206 E/F)


     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                      $                     2,566,412.94
     Copy the total claims from Part 1 from line 5a of Schedule
     E/F.....................................................................................



     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                                                      $               48,358,807,860.80
     Copy the total of the amount of claims from Part 2 from line 5b of Schedule
     E/F..........................................................



4. Total liabilities..........................................................................................................................................................
                                                                                                                                                                                      $               49,192,802,998.74
     Lines 2+ 3a + 3b




                                                                                    Case number (If known):




Official Form 206Sum                                                                                Summary of Assets and Liabilities for Non-Individuals                                            Page 1 of 1
           18-23537-rdd              Doc 20           Filed 01/18/19 Entered 01/18/19 00:55:49                                        Main Document
                                                                  Pg 1461 of 1461



 Fill in this information to identify the case:


 Debtor name            SEARS, ROEBUCK AND CO.

 United States Bankruptcy Court for the:         Southern                               District of:         New York
                                                                                                           {State}
 Case number (If known):      18-23537




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership,
must sign and submit this form for the schedules of assets and liabilities, any other document that requires a
declaration that is not included in the document, and any amendments of those documents. This form must
state the individual's position or relationship to the debtor, the identity of the document, and the date.
Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
money or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C §§ 152, 1341, 1519, and 3571.


                Declaration and signature

                I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
                another individual serving as a representative of the debtor in this case.

                I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                    X
                    q   Schedule A/B Assets - Real and Personal Property (Official Form 206A/B)


                    q
                    X   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                    X
                    q   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                    q
                    X   Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                    X
                    q   Schedule H: Codebtors (Official Form 206H)

                    X
                    q   Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                    q   Amended Schedule _____


                    q   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                        (Official Form 204)


                    q   Other document that requires a declaration


                I declare under penalty of perjury that the foregoing is true and correct to the best of my information, knowledge, and belief.


                Executed on      01/17/2019
                                 MM/DD/YYYY
                                                                     /s/ Robert A. Riecker
                                                                      Signature of individual signing on behalf of debtor


                                                                      Robert A. Riecker
                                                                      Printed name

                                                                      Office of the CEO,
                                                                      Chief Financial Officer

                                                                      Position or relationship to debtor




Official Form 202                                           Declaration Under Penalty of Perjury for Non-Individual Debtors                              Page 1 of 1
